        Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 1 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Alaska Gateway School District             Chugach School District
SUPERINTENDENT: Scott Macmanus             SUPERINTENDENT: Michael Hanley
E-MAIL: smacmanus@agsd.us                  E-MAIL: mhanley@chugachschools.com
PHONE NUMBER: (907) 883-5151               PHONE NUMBER: (907) 522-7400
1313.5 Alaska Highway                      9312 Vanguard Drive, Suite 100
Tok, AK 99780                              Anchorage, AK 99507

Aleutian Region School District            Copper River School District
SUPERINTENDENT: Mike Hanley                SUPERINTENDENT: Therese Ashton
E-MAIL: mhanley@aleutregion.org            E-MAIL: tashton@crsd.us
PHONE NUMBER: (907) 277-2648               PHONE NUMBER: (907) 822-3234
118 E International Airport Rd             1976 Aurora Dr.
Anchorage, AK 99518                        Glennallen, AK 99588

Aleutians East Borough School District     Cordova City School District
SUPERINTENDENT: Patrick Mayer              SUPERINTENDENT: Alex Russin
E-MAIL: pmayer@aebsd.org                   E-MAIL: arussin@cordovasd.org
PHONE NUMBER: (907) 383-5222               PHONE NUMBER: (907) 424-3265
100 Mossberry Lane                         675 Second Street
Sand Point, AK 99661                       Cordova, AK 99574

Anchorage School District                  Craig City School District
SUPERINTENDENT: Deena Bishop               SUPERINTENDENT: Chris Reitan
E-MAIL: bishop_deena@asdk12.org            E-MAIL: creitan@craigschools.com
PHONE NUMBER: (907) 742-4312               PHONE NUMBER: (907) 826-3274
5530 E. Northern Lights Blvd               100 School Road
Anchorage, AK 99504                        Craig, AK 99921

Annette Island School District             Delta-greely School District
SUPERINTENDENT: Taw Lindsey                SUPERINTENDENT: Shaun Streyle
E-MAIL: tlindsey@aisdk12.org               E-MAIL: sstreyle@dgsd.us
PHONE NUMBER: (907) 886-6332               PHONE NUMBER: (907) 895-4657
4Th & Milton Street                        1664 N. Clearwater
Metlakatla, AK 99926                       Delta Junction, AK 99737

Bering Strait School District              Denali Borough School District
SUPERINTENDENT: Robert Bolen               SUPERINTENDENT: Dan Polta
E-MAIL: bbolen@bssd.org                    E-MAIL: danpolta@dbsd.org
PHONE NUMBER: (907) 624-3611               PHONE NUMBER: (907) 683-2278
225 Main Street                            1 Suntrana Street
Unalakleet, AK 99684                       Healy, AK 99743

Bristol Bay Borough School District        Dillingham City School District
SUPERINTENDENT: Bill Hill                  SUPERINTENDENT: Jason Johnson
E-MAIL: bhill@bbbsd.net                    E-MAIL: jjohnson@dlgsd.org
PHONE NUMBER: (907) 246-4225               PHONE NUMBER: (907) 842-5223
#2 School Road North                       565 Seward Street
Naknek, AK 99633                           Dillingham, AK 99576

Chatham School District                    Fairbanks North Star Borough School District
SUPERINTENDENT: Bruce Houck                SUPERINTENDENT: Karen Gaborik
E-MAIL: bhouck@chathamsd.org               E-MAIL: karen.gaborik@k12northstar.org
PHONE NUMBER: (907) 788-3302               PHONE NUMBER: (907) 452-2000
500 Big Dog Salmon Way                     520 Fifth Avenue
Angoon, AK 99820                           Fairbanks, AK 99701
       Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 2 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Galena City School District               Kenai Peninsula Borough School District
SUPERINTENDENT: Jim Merriner              SUPERINTENDENT: John Obrien
E-MAIL: jim.merriner@galenanet.com        E-MAIL: jobrien@kpbsd.k12.ak.us
PHONE NUMBER: (907) 656-1205              PHONE NUMBER: (907) 714-8888
299 Antoski Avenue                        148 N. Binkley St.
Galena, AK 99741                          Soldotna, AK 99669

Haines Borough School District            Ketchikan Gateway Borough School District
SUPERINTENDENT: Roy Getchell              SUPERINTENDENT: Elizabeth Lougee
E-MAIL: rgetchell@hbsd.net                E-MAIL: beth.lougee@k21schools.org
PHONE NUMBER: (907) 766-6700              PHONE NUMBER: (907) 247-2109
604 Haines Highway                        2610 Fourth Avenue
Haines, AK 99827                          Ketchikan, AK 99901

Hoonah City School District               Klawock City School District
SUPERINTENDENT: Ralph Watkins             SUPERINTENDENT: Jim Holien
E-MAIL: watkinsr@hoonahschools.org        E-MAIL: jim.holien@klawockschool.com
PHONE NUMBER: (907) 945-3611              PHONE NUMBER: (907) 755-2917
366 Garteeni Hwy.                         715 Bayview Blvd.
Hoonah, AK 99829                          Klawock, AK 99925

Hydaburg City School District             Kodiak Island Borough School District
SUPERINTENDENT: Bart Mwarey               SUPERINTENDENT: Larry Ledoux
E-MAIL: bmwarey@hydaburg.k12.ak.us        E-MAIL: larry.ledoux@kibsd.org
PHONE NUMBER: (907) 285-3491              PHONE NUMBER: (907) 481-6200
100 Totem Pole Lane                       722 Mill Bay Road
Hydaburg, AK 99922                        Kodiak, AK 99615

Iditarod Area School District             Kuspuk School District
SUPERINTENDENT: Connie Newman             SUPERINTENDENT: Bernard Grieve
E-MAIL: cnewman@iditarodsd.org            E-MAIL: bgrieve@kuspuk.org
PHONE NUMBER: (907) 524-3033              PHONE NUMBER: (907) 675-4250
#1 Takotna Ave.                           100 Boundary Avenue
Mcgrath, AK 99627                         Aniak, AK 99557

Juneau Borough School District            Lake And Peninsula Borough School District
SUPERINTENDENT: Bridget Weiss             SUPERINTENDENT: Ty Mase
E-MAIL: bridget.weiss@juneauschools.org   E-MAIL: tmase@lpsd.com
PHONE NUMBER: (907) 523-1702              PHONE NUMBER: (907) 246-4280
1208 Glacier Ave.                         Jensen Drive #498
Juneau, AK 99801                          King Salmon, AK 99613

Kake City School District                 Lower Kuskokwim School District
SUPERINTENDENT: Richard Catahay           SUPERINTENDENT: Kimberly Hankins
E-MAIL: rcatahay@kakeschools.com          E-MAIL: kimberly_hankins@lksd.org
PHONE NUMBER: (907) 785-3741              PHONE NUMBER: (907) 543-4810
175 Library Place                         1004 Ron Edwards Memorial Dr.
Kake, AK 99830                            Bethel, AK 99559

Kashunamiut School District               Lower Yukon School District
SUPERINTENDENT: Richard Lee               SUPERINTENDENT: Gene Stone
E-MAIL: rplee@chevakschool.org            E-MAIL: gstone@lysd.org
PHONE NUMBER: (907) 858-7713              PHONE NUMBER: (907) 591-2411
985 Ksd Way                               1St Bldg. Airport Road
Chevak, AK 99563                          Mountain Village, AK 99632
        Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 3 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Matanuska-susitna Borough School District   Pribilof School District
SUPERINTENDENT: Randy Trani                 SUPERINTENDENT: John Bruce
E-MAIL: randy.trani@matsuk12.us             E-MAIL: brucej@pribilofsd.org
PHONE NUMBER: (907) 746-9255                PHONE NUMBER: (907) 546-3337
501 N. Gulkana                              930 Tolstoi Blvd.
Palmer, AK 99645                            St. Paul Island, AK 99660

Mount Edgecumbe High School Agency          Saint Mary'S School District
SUPERINTENDENT: Janelle Vanasse             SUPERINTENDENT: David Herbert
E-MAIL: janellev@mehs.us                    E-MAIL: dherbert@smcsd.us
PHONE NUMBER: (907) 966-3200                PHONE NUMBER: (907) 438-2411
1330 Seward Ave.                            1 Dixon Circle
Sitka, AK 99835                             Saint Mary'S, AK 99658

Nenana City School District                 Sitka School District
SUPERINTENDENT: Patrick Manning             SUPERINTENDENT: John Holst
E-MAIL: supt@nenanalynx.org                 E-MAIL: holstj@sitkaschools.org
PHONE NUMBER: (907) 832-5464                PHONE NUMBER: (907) 747-8622
2Nd & C Street                              300 Kostrometinoff Street
Nenana, AK 99760                            Sitka, AK 99835

Nome Public Schools                         Skagway School District
SUPERINTENDENT: Jamie Burgess               SUPERINTENDENT: Joshua Coughran
E-MAIL: jburgess@nomeschools.org            E-MAIL: jcoughran@skagwayschool.org
PHONE NUMBER: (907) 443-2231                PHONE NUMBER: (907) 983-2960
Mile 3.5 Nome-Teller Hwy.                   1563 Main Street
Nome, AK 99762                              Skagway, AK 99840

North Slope Borough School District         Southeast Island School District
SUPERINTENDENT: Kathy Ahgeak                SUPERINTENDENT: Lauren Burch
E-MAIL: kathy.ahgeak@nsbsd.org              E-MAIL: laurenburch@sisd.org
PHONE NUMBER: (907) 852-5311                PHONE NUMBER: (907) 828-8254
829 Aivak Street                            1010 Sandy Beach Road
Barrow, AK 99723                            Thorne Bay, AK 99919

Northwest Arctic Borough School District    Southwest Region School District
SUPERINTENDENT: Terri Walker                SUPERINTENDENT: Steve Noonkesser
E-MAIL: twalker@nwarctic.org                E-MAIL: snoonkesser@swrsd.org
PHONE NUMBER: (907) 442-1800                PHONE NUMBER: (907) 842-5287
744 Third Avenue                            574 Kenny Wren Road
Kotzebue, AK 99752                          Dillingham, AK 99576

Pelican City School District                Tanana City School District
SUPERINTENDENT: Norma Holmgaard             SUPERINTENDENT: Therese Ashton
E-MAIL: nholmgaard@pelicanschool.org        E-MAIL: tashton@aktcsd.org
PHONE NUMBER: (907) 735-2236                PHONE NUMBER: (907) 366-7203
14 Chum Way                                 89 Front Street
Pelican, AK 99832                           Tanana, AK 99777

Petersburg Borough School District          Unalaska City School District
SUPERINTENDENT: Erica Painter               SUPERINTENDENT: John Conwell
E-MAIL: ekludt@pcsd.us                      E-MAIL: jconwell@ucsd.net
PHONE NUMBER: (907) 772-4271                PHONE NUMBER: (907) 581-3151
201 Charles W. Street                       55 East Broadway Street
Petersburg, AK 99833                        Unalaska, AK 99685
       Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 4 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Valdez City School District               Alabama Youth Services
SUPERINTENDENT: Shawn Arnold              SUPERINTENDENT: Rafael Richardson
E-MAIL: sarnold@valdezcityschools.org     E-MAI: rafael.richardson@dys.alabama.gov
PHONE NUMBER: (907) 835-4357              PHONE NUMBER: (334) 215-3800
1112 West Klutina                         1000 Industrial School Road
Valdez, AK 99686                          Mt. Meigs, AL 36057

Wrangell Public School District           Alabaster City
SUPERINTENDENT: Debbe Lancaster           SUPERINTENDENT: Wayne Vickers
E-MAIL: dlancaster@wpsd.us                E-MAIL: wayne.vickers@alabastercityschools.org
PHONE NUMBER: (907) 874-2347              PHONE NUMBER: (205) 663-8400
350 Bennett Street                        1953 Municipal Way, Suite 200
Wrangell, AK 99929                        Alabaster, AL 35007

Yakutat School District                   Albertville City
SUPERINTENDENT: Patricia Hutcherson       SUPERINTENDENT: Boyd English
E-MAIL: patriciah@yakutatschools.org      E-MAIL: BEnglish@albertk12.org
PHONE NUMBER: (907) 784-3317              PHONE NUMBER: (256) 891-1183
429 Forest Highway                        107 West Main Street
Yakutat, AK 99689                         Albertville, AL 35950

Yukon Flats School District               Alexander City
SUPERINTENDENT: Lance Bowie               SUPERINTENDENT: Keith Lankford
E-MAIL: lance.bowie@yukonflats.net        E-MAIL: keith.lankford@acsk12.net
PHONE NUMBER: (907) 662-2515              PHONE NUMBER: (256) 234-5074
123 Hill Street                           375 Lee Street
Ft. Yukon, AK 99740                       Alexander City, AL 35010

Yukon-koyukuk School District             Andalusia City
SUPERINTENDENT: Kerry Boyd                SUPERINTENDENT: Ted Watson
E-MAIL: kboyd@yksd.com                    E-MAIL: watsont@andalusia.k12.al.us
PHONE NUMBER: (907) 374-9416              PHONE NUMBER: (334) 222-3186
4762 Old Airport Way                      122 6Th Ave
Fairbanks, AK 99709                       Andalusia, AL 36420

Yupiit School District                    Anniston City
SUPERINTENDENT: Cassandra Bennett         SUPERINTENDENT: Ray Hill
E-MAIL: cbennett@yupiit.org               E-MAIL: hilld@anniston.k12.al.us
PHONE NUMBER: (907) 825-3600              PHONE NUMBER: (256) 231-5000
1St Main Street                           4804 Mcclellan Boulevard
Akiachak, AK 99551                        Anniston, AL 36206

Al Inst Deaf And Blind                    Arab City
SUPERINTENDENT: John Mascia               SUPERINTENDENT: Stacie Pace
E-MAIL: mascia.john@aidb.state.al.us      E-MAIL: space@arabcityschools.org
PHONE NUMBER: (256) 761-3200              PHONE NUMBER: (256) 586-6011
P O Drawer 698                            750 Arabian Dr Ne
Talladega, AL 35161                       Arab, AL 35016

Alabama School Of Fine Arts               Athens City
SUPERINTENDENT: Ann Florie                SUPERINTENDENT: Trey Holladay
E-MAIL: aflorie@asfa.k12.al.us            E-MAIL: trey.holladay@acs-k12.org
PHONE NUMBER: (205) 252-9241              PHONE NUMBER: (256) 233-6600
1800 Rev Abraham Woods Jr Blvd            455 Us Highway 31 North
Birmingham, AL 35203                      Athens, AL 35611
       Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 5 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Attalla City                                   Birmingham City
SUPERINTENDENT: Jeff Colegrove                 SUPERINTENDENT: Lisa Herring
E-MAIL: colegrovejb@attalla.k12.al.us          E-MAIL: lherring@bhm.k12.al.us
PHONE NUMBER: (256) 538-8051                   PHONE NUMBER: (205) 231-4600
101 Case Ave                                   2015 Park Place North
Attalla, AL 35954                              Birmingham, AL 35203

Auburn City                                    Blount County
SUPERINTENDENT: Cristen Herring                SUPERINTENDENT: Rodney Green
E-MAIL: cherring@auburnschools.org             E-MAIL: rgreen@blountboe.net
PHONE NUMBER: (334) 887-2100                   PHONE NUMBER: (205) 625-4102
855 E Samford Ave                              204 2Nd Ave East
Auburn, AL 36830                               Oneonta, AL 35121

Autauga County                                 Boaz City
SUPERINTENDENT: Spence Agee                    SUPERINTENDENT: Todd Haynie
E-MAIL: spence.agee@acboe.net                  E-MAIL: thaynie@boazk12.org
PHONE NUMBER: (334) 365-5706                   PHONE NUMBER: (256) 593-8180
153 W 4Th St                                   126 Newt Parker Dr.
Prattville, AL 36067                           Boaz, AL 35957

Baldwin County                                 Boyd School
SUPERINTENDENT: Eddie Tyler                    SUPERINTENDENT: Joey Lee
E-MAIL: etyler@bcbe.org                        E-MAIL: jlee@theboydschool.org
PHONE NUMBER: (251) 937-0308                   PHONE NUMBER: (205) 938-7663
2600-A N Hand Ave                              20856 Eastern Valley Rd
Bay Minette, AL 36507                          Green Pond, AL 35074

Barbour County                                 Brantwood Children'S Home
SUPERINTENDENT: Matthew Alexander              SUPERINTENDENT: Gerald Jones
E-MAIL: matthew.alexander@barbourschools.org   E-MAIL: gjones@brantwoodchildrenshome.org
PHONE NUMBER: (334) 775-3453                   PHONE NUMBER: (334) 265-0784
100 Court Square Courthouse                    1309 Upper Wetumpka Rd
Clayton, AL 36016                              Montgomery, AL 36107

Bay Point Center                               Brewers Porch Childrens Center
SUPERINTENDENT: Tuerk Schlesinger              SUPERINTENDENT: Ross Grimes
E-MAIL: tuerk@altapointe.org                   E-MAIL: ross.grimes@ua.edu
PHONE NUMBER: (251) 473-4423                   PHONE NUMBER: (205) 348-7236
5800 Southland Drive                           2501 Woodland Rd
Mobile, AL 36693                               Tuscaloosa, AL 35404

Bessemer City                                  Brewton City
SUPERINTENDENT: Autumm Jeter                   SUPERINTENDENT: Kenneth Varner
E-MAIL: ajeter@bessk12.org                     E-MAIL: drkennethvarner@gmail.com
PHONE NUMBER: (205) 432-3000                   PHONE NUMBER: (251) 867-8400
1621 5Th Ave N                                 811 Belleville Ave
Bessemer, AL 35020                             Brewton, AL 36426

Bibb County                                    Bullock County
SUPERINTENDENT: Terry Mcgee                    SUPERINTENDENT: Christopher Blair
E-MAIL: mcgeed@bibbed.org                      E-MAIL: Christopher.Blair@bullockco.org
PHONE NUMBER: (205) 926-9881                   PHONE NUMBER: (334) 738-2860
721 Walnut Street                              108 Hardaway Ave
Centreville, AL 35042                          Union Springs, AL 36089
       Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 6 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Butler County                             Clay County
SUPERINTENDENT: Joseph Eiland             SUPERINTENDENT: Billy Walker
E-MAIL: joe.eiland@butlerco.k12.al.us     E-MAIL: walkerb@clayk12.org
PHONE NUMBER: (334) 382-2665              PHONE NUMBER: (256) 396-1475
211 School Highlands Road                 62 Court Square
Greenville, AL 36037                      Ashland, AL 36251

Calhoun County                            Cleburne County
SUPERINTENDENT: Donald Turner             SUPERINTENDENT: Chad Young
E-MAIL: dturner@ccboe.us                  E-MAIL: cyoung@cleburneschools.net
PHONE NUMBER: (256) 741-7400              PHONE NUMBER: (256) 463-5624
4400 Mcclellan Blvd                       141 Davenport Drive
Anniston, AL 36206                        Heflin, AL 36264

Chambers County                           Coffee County
SUPERINTENDENT: Kelli Hodge               SUPERINTENDENT: Kevin Killingsworth
E-MAIL: hodgek@chambersk12.org            E-MAIL: killingsworthk@coffeecounty.k12.al.us
PHONE NUMBER: (334) 864-9343              PHONE NUMBER: (334) 897-5016
1298 Avc Drive                            400 Reddoch Hill Rd
Lafayette, AL 36862                       Elba, AL 36323

Cherokee County                           Colbert County
SUPERINTENDENT: Mitchell Guice            SUPERINTENDENT: Gale Satchel
E-MAIL: mguice@cherokeek12.org            E-MAIL: gsatchel@colbert.k12.al.us
PHONE NUMBER: (256) 927-3362              PHONE NUMBER: (256) 386-8565
130 E Main St                             425 Highway 72 West
Centre, AL 35960                          Tuscumbia, AL 35674

Chickasaw City                            Conecuh County
SUPERINTENDENT: David Wofford             SUPERINTENDENT: Zickeyous Byrd
E-MAIL: dwofford@chickasawschools.com     E-MAIL: zickeyous.byrd@conecuhk12.com
PHONE NUMBER: (251) 452-2256              PHONE NUMBER: (251) 578-1752
201 N Craft Hwy                           100 Jackson St
Chickasaw, AL 36611                       Evergreen, AL 36401

Chilton County                            Coosa County
SUPERINTENDENT: Jason Griffin             SUPERINTENDENT: Andi Wilson
E-MAIL: jgriffin@chilton.k12.al.us        E-MAIL: awilson@coosaschools.org
PHONE NUMBER: (205) 280-3000              PHONE NUMBER: (256)377-4913
1705 Lay Dam Rd                           73 Nixburg Road
Clanton, AL 35045                         Rockford, AL 35136

Choctaw County                            Covington County
SUPERINTENDENT: Dorothy Banks             SUPERINTENDENT: Shannon Driver
E-MAIL: dbanks@choctawal.org              E-MAIL: shannon.driver@cov.k12.al.us
PHONE NUMBER: (205)459-3031               PHONE NUMBER: (334) 222-7571
107 Tom Orr Dr                            807 C C Baker Ave
Butler, AL 36904                          Andalusia, AL 36420

Clarke County                             Crenshaw County
SUPERINTENDENT: Larry Bagley              SUPERINTENDENT: Dodd Hawthorne
E-MAIL: lbagley@clarkecountyschools.org   E-MAIL: dodd.hawthorne@crenshaw-schools.org
PHONE NUMBER: (251) 275-3255              PHONE NUMBER: (334) 335-6519
155 W Cobb St                             183 Votec Drive
Grove Hill, AL 36451                      Luverne, AL 36049
       Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 7 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Cullman City                              Developing Alabama Youth Prog
SUPERINTENDENT: Susan Patterson           SUPERINTENDENT: Christy Hayes
E-MAIL: spatterson@cullmancats.net        E-MAIL: christy.hayes@thedayprogram.com
PHONE NUMBER: (256) 734-2233              PHONE NUMBER: (205) 664-1600
301 1St St N E                            117 Plaza Circle
Cullman, AL 35055                         Alabaster, AL 35007

Cullman County                            Dothan City
SUPERINTENDENT: Shane Barnette            SUPERINTENDENT: Phyllis Edwards
E-MAIL: sbarnette@ccboe.org               E-MAIL: phedwards@dothan.k12.al.us
PHONE NUMBER: (256) 734-2933              PHONE NUMBER: (334) 793-1397
402 Arnold St Ne                          500 Dusy Street
Cullman, AL 35055                         Dothan, AL 36301

Dale County                               Elba City
SUPERINTENDENT: Ben Baker                 SUPERINTENDENT: Chris Moseley
E-MAIL: bbaker@dalecountyboe.org          E-MAIL: cmoseley@elbaed.com
PHONE NUMBER: (334) 774-2355              PHONE NUMBER: (334) 897-2801
202 S Hwy 123, Suite E                    131 Tiger Dr
Ozark, AL 36360                           Elba, AL 36323

Daleville City                            Elmore County
SUPERINTENDENT: Lisa Stamps               SUPERINTENDENT: Richard Dennis
E-MAIL: stampsl@daleville.k12.al.us       E-MAIL: richard.dennis@elmoreco.com
PHONE NUMBER: (334) 598-2456              PHONE NUMBER: (334) 567-1200
626 N Daleville Ave                       100 H. H. Robison Drive
Daleville, AL 36322                       Wetumpka, AL 36092

Dallas County                             Enterprise City
SUPERINTENDENT: Hattie Shelton            SUPERINTENDENT: Greg Faught
E-MAIL: sheltonhr@dallask12.org           E-MAIL: gfaught@enterpriseschools.net
PHONE NUMBER: (334) 875-3440              PHONE NUMBER: (334) 347-9531
429 Lauderdale St                         220 Hutchinson St
Selma, AL 36701                           Enterprise, AL 36330

Decatur City                              Escambia County
SUPERINTENDENT: Michael Douglas           SUPERINTENDENT: John Knott
E-MAIL: michael.douglas@dcs.edu           E-MAIL: jknott@escambiak12.net
PHONE NUMBER: (256)552-3000               PHONE NUMBER: (251) 867-6251
302 4th Ave NE                            301 Belleville Ave
Decatur, AL 35601                         Brewton, AL 36426

Dekalb County                             Etowah County
SUPERINTENDENT: Jason Barnett             SUPERINTENDENT: Alan Cosby
E-MAIL: jbbarnett@dekalbk12.org           E-MAIL: alan_cosby@ecboe.org
PHONE NUMBER: (256) 638-6921              PHONE NUMBER: (256) 549-7560
306 Main St W                             3200 W Meighan Blvd
Rainsville, AL 35986                      Gadsden, AL 35904

Demopolis City                            Eufaula City
SUPERINTENDENT: Kyle Kallhoff             SUPERINTENDENT: Deltonya Warren
E-MAIL: kkallhoff@dcsedu.com              E-MAIL: deltonya.warren@ecsk12.org
PHONE NUMBER: (334) 289-1670              PHONE NUMBER: (334) 687-1100
609 South Cedar Avenue                    333 State Docks Road
Demopolis, AL 36732                       Eufaula, AL 36027
       Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 8 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Fairfield City                            Geneva County
SUPERINTENDENT: Regina Thompson           SUPERINTENDENT: Becky Birdsong
E-MAIL: rthompson@fairfield.k12.al.us     E-MAIL: birdsongb@genevacoboe.org
PHONE NUMBER: (205) 783-6850              PHONE NUMBER: (334) 684-5690
6405 Ave D                                200 N Commerce St
Fairfield, AL 35064                       Geneva, AL 36340

Father Purcell Center                     Glenwood Mental Health Service
SUPERINTENDENT: Brenda Withers            SUPERINTENDENT: Deborah Yount
E-MAIL: bwithers@fatherpurcell.org        E-MAIL: lyount@glenwood.org
PHONE NUMBER: (334) 265-6791              PHONE NUMBER: (205) 969-2880
2048 West Fairview Ave                    150 Glenwood Lane
Montgomery, AL 36108                      Birmingham, AL 35242

Fayette County                            Greene County
SUPERINTENDENT: Jim Burkhalter            SUPERINTENDENT: Corey Jones
E-MAIL: jburkhalter@fayette.k12.al.us     E-MAIL: cjones@greene.k12.al.us
PHONE NUMBER: (205) 932-4611              PHONE NUMBER: (205) 372-3161
103 First Ave Nw                          220 Main St
Fayette, AL 35555                         Eutaw, AL 35462

Florence City                             Guntersville City
SUPERINTENDENT: Jimmy Shaw                SUPERINTENDENT: Brett Stanton
E-MAIL: jshaw@florencek12.org             E-MAIL: brettstanton@gcboe.net
PHONE NUMBER: (256) 768-3000              PHONE NUMBER: (256) 582-3159
102 S. Court Street                       4200 Highway 79 South
Florence, AL 35630                        Guntersville, AL 35976

Fort Payne City                           Hale County
SUPERINTENDENT: Jim Cunningham            SUPERINTENDENT: Michael Ryans
E-MAIL: jcunningham@fpcsk12.com           E-MAIL: mryans@halek12.org
PHONE NUMBER: (256) 845-0915              PHONE NUMBER: (334) 624-8836
205 45Th St Ne                            1115 Powers St
Fort Payne, AL 35967                      Greensboro, AL 36744

Franklin County                           Haleyville City
SUPERINTENDENT: Greg Hamilton             SUPERINTENDENT: Holly Sutherland
E-MAIL: greghamilton@franklin.k12.al.us   E-MAIL: hsutherland@havc.k12.al.us
PHONE NUMBER: (256) 332-1360              PHONE NUMBER: (205) 486-9231
500 N Coffee Ave                          2011 20Th St
Russellville, AL 35653                    Haleyville, AL 35565

Gadsden City                              Hartselle City
SUPERINTENDENT: Tony Reddick              SUPERINTENDENT: Dee Dee Jones
E-MAIL: treddick@gcs.k12.al.us            E-MAIL: deedee.jones@hartselletigers.org
PHONE NUMBER: (256) 549-2903              PHONE NUMBER: (256) 773-5419
1026 Chestnut St                          305 College St Ne
Gadsden, AL 35901                         Hartselle, AL 35640

Geneva City                               Henry County
SUPERINTENDENT: Ron Snell                 SUPERINTENDENT: Chris Padget
E-MAIL: snellr@gck12.com                  E-MAIL: cpadget@henrycountyboe.org
PHONE NUMBER: (334) 684-1090              PHONE NUMBER: (334) 585-2206
511 Panther Drive                         300 N. Trawick Street
Geneva, AL 36340                          Abbeville, AL 36310
       Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 9 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Higdon Hill School                        Jefferson County
SUPERINTENDENT: Jennifer Snyder           SUPERINTENDENT: Walter Gonsoulin
E-MAIL: jennifer.snyder@uhsinc.com        E-MAIL: wgonsoulin@jefcoed.com
PHONE NUMBER: (205) 833-9000              PHONE NUMBER: (205) 379-2000
6869 5Th Ave S                            2100 18Th Street S
Birmingham, AL 35212                      Birmingham, AL 35209

Homewood City                             Lamar County
SUPERINTENDENT: Bill Cleveland            SUPERINTENDENT: Vance Herron
E-MAIL: bcleveland@homewood.k12.al.us     E-MAIL: vherron@lamarcountyboe.com
PHONE NUMBER: (205) 870-4203              PHONE NUMBER: (205) 695-7615
450 Dale Avenue                           150 Butler Cir
Homewood, AL 35209                        Vernon, AL 35592

Hoover City                               Lanett City
SUPERINTENDENT: Kathy Murphy              SUPERINTENDENT: Jennifer Boyd
E-MAIL: kmurphy@hoover.k12.al.us          E-MAIL: jboyd@lanettcityschools.org
PHONE NUMBER: (205) 439-1000              PHONE NUMBER: (334) 644-5900
2810 Metropolitan Way                     105 N Lanier Ave
Hoover, AL 35243                          Lanett, AL 36863

Houston County                            Lauderdale County
SUPERINTENDENT: David Sewell              SUPERINTENDENT: Jonathan Hatton
E-MAIL: dsewell@hcboe.us                  E-MAIL: jonathan.hatton@lcschools.org
PHONE NUMBER: (334)792-8331               PHONE NUMBER: (256) 760-1300
404 West Washington St                    355 County Road 61
Dothan, AL 36302                          Florence, AL 35634

Huntsville City                           Lawrence County
SUPERINTENDENT: Christie Finley           SUPERINTENDENT: Jon Smith
E-MAIL: christie.finley@hsv-k12.org       E-MAIL: jbsmith@lawrenceal.org
PHONE NUMBER: (256) 428-6810              PHONE NUMBER: (256) 905-2400
200 White St                              14131 Market St
Huntsville, AL 35801                      Moulton, AL 35650

Jackson County                            Learning Tree Inc
SUPERINTENDENT: Kevin Dukes               SUPERINTENDENT: Marc Williams
E-MAIL: dukesk@jackson.k12.al.us          E-MAIL: mwilliams@learning-tree.org
PHONE NUMBER: (256) 259-9500              PHONE NUMBER: (334) 649-4420
16003 Alabama Hwy 35                      4979 Lott Rd
Scottsboro, AL 35768                      Eight Mile, AL 36613

Jacksonville City                         Lee Co Youth Development Ctr
SUPERINTENDENT: Mike Newell               SUPERINTENDENT: Laura Cooper
E-MAIL: mnewell@jcsboe.org                E-MAIL: lcooper@lcydc.org
PHONE NUMBER: (256) 782-5682              PHONE NUMBER: (334) 745-6771
123 College St Sw                         1011 Spring Drive
Jacksonville, AL 36265                    Opelika, AL 36801

Jasper City                               Lee County
SUPERINTENDENT: Ann Jackson               SUPERINTENDENT: James Mccoy
E-MAIL: ajackson@jasper.k12.al.us         E-MAIL: McCoy.Mac@lee.k12.al.us
PHONE NUMBER: (205) 384-6880              PHONE NUMBER: (334) 745-9770
110 W 17Th St                             2410 Society Hill Road
Jasper, AL 35501                          Opelika, AL 36804
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 10 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Leeds City                                 Marion County
SUPERINTENDENT: John Moore                 SUPERINTENDENT: Ann West
E-MAIL: jmoore@leedsk12.org                E-MAIL: awest@mcbe.net
PHONE NUMBER: (205) 699-5437               PHONE NUMBER: (205) 921-3191
1404 8Th Street                            188 Winchester Dr
Leeds, AL 35094                            Hamilton, AL 35570

Limestone County                           Marshall County
SUPERINTENDENT: Randy Shearouse            SUPERINTENDENT: Cindy Wigley
E-MAIL: randy.shearouse@lcsk12.org         E-MAIL: wigleycl@marshallk12.org
PHONE NUMBER: (256) 232-5353               PHONE NUMBER: (256) 582-3171
300 S Jefferson St                         12380 Us Highway 431 S
Athens, AL 35611                           Guntersville, AL 35976

Linden City                                Midfield City
SUPERINTENDENT: Timothy Thurman            SUPERINTENDENT: Shun Williams
E-MAIL: tthurman@lindencity.org            E-MAIL: swilliams@midfield.k12.al.us
PHONE NUMBER: (334) 295-8802               PHONE NUMBER: (205) 923-2262
209 N Main St                              417 Parkwood St
Linden, AL 36748                           Midfield, AL 35228

Lowndes County                             Mobile County
SUPERINTENDENT: Jason Burroughs            SUPERINTENDENT: Chresal Threadgill
E-MAIL: jasonburroughs@lowndesboe.org      E-MAIL: cthreadgill@mcpss.com
PHONE NUMBER: (334) 548-2131               PHONE NUMBER: (251) 221-4394
80 Commerce Street S                       1 Magnum Pass
Hayneville, AL 36040                       Mobile, AL 36618

Macon County                               Monroe County
SUPERINTENDENT: Jacqueline Brooks          SUPERINTENDENT: Greg Shehan
E-MAIL: brooksja@maconk12.org              E-MAIL: gshehan@monroe.k12.al.us
PHONE NUMBER: (334) 727-1600               PHONE NUMBER: (251) 575-2168
501 South School St                        109 Pickens St.
Tuskegee, AL 36083                         Monroeville, AL 36460

Madison City                               Montgomery County
SUPERINTENDENT: Ed Nichols                 SUPERINTENDENT: Ann Moore
E-MAIL: ed.nichols@madisoncity.k12.al.us   E-MAIL: ann.moore@mps.k12.al.us
PHONE NUMBER: (256) 464-8370               PHONE NUMBER: (334) 223-6700
211 Celtic Drive                           307 S Decatur St
Madison, AL 35758                          Montgomery, AL 36104

Madison County                             Morgan County
SUPERINTENDENT: Allen Perkins              SUPERINTENDENT: Dee Fowler
E-MAIL: aperkins@mcssk12.org               E-MAIL: dofowler@morgank12.org
PHONE NUMBER: (256) 852-2557               PHONE NUMBER: (256) 309-2100
1275F Jordan Rd Bldg B                     235 Highway 67 South
Huntsville, AL 35811                       Decatur, AL 35603

Marengo County                             Mountain Brook City
SUPERINTENDENT: Luther Hallmark            SUPERINTENDENT: Richard Barlow
E-MAIL: lhallmark@marengo.k12.al.us        E-MAIL: barlowd@mtnbrook.k12.al.us
PHONE NUMBER: (334) 295-4123               PHONE NUMBER: (205) 871-4608
101 North Shiloh                           32 Vine Street
Linden, AL 36748                           Mountain Brook, AL 35213
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 11 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Mountainview Hospital                       Pelham City
SUPERINTENDENT: Michael Shehi               SUPERINTENDENT: Scott Coefield
E-MAIL: gshehi@mtnviewhospital.com          E-MAIL: scoefield@pelhamcityschools.org
PHONE NUMBER: (334) 242-9700                PHONE NUMBER: (205) 624-3700
3001 Scenic Highway                         3162 Pelham Parkway
Gadsden, AL 35904                           Pelham, AL 35124

Muscle Shoals City                          Pell City
SUPERINTENDENT: Chad Holden                 SUPERINTENDENT: James Martin
E-MAIL: cholden@mscs.k12.al.us              E-MAIL: james.martin@pellcityschools.net
PHONE NUMBER: (256) 389-2600                PHONE NUMBER: (205) 884-4440
3200 S Wilson Dam Rd                        3105 15Th Avenue N.
Muscle Shoals, AL 35661                     Pell City, AL 35125

Oneonta City                                Perry County
SUPERINTENDENT: Daniel Smith                SUPERINTENDENT: Marcia Smiley
E-MAIL: dsmith@ocsredskins.com              E-MAIL: msmiley@perrycountyal.org
PHONE NUMBER: (205) 625-4106                PHONE NUMBER: (334) 683-6528
27605 State Highway 75                      200 Monroe St
Oneonta, AL 35121                           Marion, AL 36756

Opelika City                                Phenix City
SUPERINTENDENT: Mark Neighbors              SUPERINTENDENT: Randy Wilkes
E-MAIL: mark.neighbors@opelikaschools.org   E-MAIL: rwilkes@pcboe.net
PHONE NUMBER: (334) 745-9700                PHONE NUMBER: (334) 298-0534
300 Simmons Street                          1212 Ninth Ave
Opelika, AL 36801                           Phenix City, AL 36867

Opp City                                    Pickens County
SUPERINTENDENT: Michael Smithart            SUPERINTENDENT: Jamie Chapman
E-MAIL: msmithart@oppboe.com                E-MAIL: ChapmanJ@pickens.k12.al.us
PHONE NUMBER: (334) 493-3173                PHONE NUMBER: (205) 367-2080
305 E Stewart Ave                           377 Ladow Center Circle
Opp, AL 36467                               Carrollton, AL 35447

Oxford City                                 Piedmont City
SUPERINTENDENT: Jeff Goodwin                SUPERINTENDENT: Mike Hayes
E-MAIL: jgoodwin@oxford.k12.al.us           E-MAIL: ehayes@piedmont.k12.al.us
PHONE NUMBER: (256) 241-3140                PHONE NUMBER: (256) 447-8831
310 E 2Nd St                                502 Hood St W
Oxford, AL 36203                            Piedmont, AL 36272

Ozark City                                  Pike County
SUPERINTENDENT: Rick Mcinturf               SUPERINTENDENT: Mark Bazzell
E-MAIL: rmcinturf@ozarkcityschools.net      E-MAIL: mbazzell@pikecountyschools.com
PHONE NUMBER: (334) 774-5197                PHONE NUMBER: (334) 566-1850
1044 Andrews Avenue                         101 W. Love Street
Ozark, AL 36360                             Troy, AL 36081

Pathway Inc                                 Pike Road
SUPERINTENDENT: Joe Peeples                 SUPERINTENDENT: Chuck Ledbetter
E-MAIL: jpeeples@pathway-inc.com            E-MAIL: charles.ledbetter@pikeroadschools.org
PHONE NUMBER: (334) 894-5591                PHONE NUMBER: (334) 420-5310
275 Private Road 1203                       500 Avenue Of Learning
Enterprise, AL 36331                        Pike Road, AL 36064
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 12 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Presbyterian Home For Children           Selma City
SUPERINTENDENT: Doug Marshall            SUPERINTENDENT: Avis Williams
E-MAIL: dmarshall@phfc.org               E-MAIL: avis.williams@selmacityschools.org
PHONE NUMBER: (256) 362-0151             PHONE NUMBER: (334) 874-1600
905 Ashland Hwy                          2194 Broad Street
Talladega, AL 35160                      Selma, AL 36701

Randolph County                          Sheffield City
SUPERINTENDENT: John Jacobs              SUPERINTENDENT: Keith Davis
E-MAIL: jjacobs@randolphboe.org          E-MAIL: kdavis@scs.k12.al.us
PHONE NUMBER: (256)357-4611              PHONE NUMBER: (256) 383-0400
182 Circle Drive                         300 W 6Th St
Wedowee, AL 36278                        Sheffield, AL 35660

Roanoke City                             Shelby County
SUPERINTENDENT: Chuck Marcum             SUPERINTENDENT: Lewis Brooks
E-MAIL: cmarcum@roanokecityschools.org   E-MAIL: l2brooks@shelbyed.org
PHONE NUMBER: (334) 863-2628             PHONE NUMBER: (205) 682-7000
557 Main St                              410 E College St
Roanoke, AL 36274                        Columbiana, AL 35051

Russell County                           St Clair County
SUPERINTENDENT: Brenda Coley             SUPERINTENDENT: Mike Howard
E-MAIL: coleyb@russellcsd.net            E-MAIL: mike.howard@sccboe.org
PHONE NUMBER: (334) 298-8791             PHONE NUMBER: (205) 594-7131
506 14Th St                              410 Roy Drive
Phenix City, AL 36867                    Ashville, AL 35953

Russellville City                        St. Marys Home
SUPERINTENDENT: Heath Grimes             SUPERINTENDENT: Sabrina Joshi
E-MAIL: heath.grimes@rcs.k12.al.us       E-MAIL: sjoshi@stmaryshomemobile.org
PHONE NUMBER: (256) 331-2001             PHONE NUMBER: (334) 344-7733
1945 Waterloo Rd                         4350 Moffett Rd
Russellville, AL 35653                   Mobile, AL 36618

Saraland City                            Sumter County
SUPERINTENDENT: Aaron Milner             SUPERINTENDENT: Anthony Gardner
E-MAIL: amilner@saralandboe.org          E-MAIL: agardner@sumter.k12.al.us
PHONE NUMBER: (251) 375-5420             PHONE NUMBER: (205) 652-9605
943 Highway 43 South                     Hwy 28 To Country Club Dr
Saraland, AL 36571                       Livingston, AL 35470

Satsuma City                             Sylacauga City
SUPERINTENDENT: Bart Reeves              SUPERINTENDENT: Jon Segars
E-MAIL: breeves@satsumaschools.com       E-MAIL: jon.segars@scsboe.org
PHONE NUMBER: (251) 380-8200             PHONE NUMBER: (256) 245-5256
220 Baker Road                           605 W 4Th St
Satsuma, AL 36572                        Sylacauga, AL 35150

Scottsboro City                          Talladega City
SUPERINTENDENT: Jay Reyes                SUPERINTENDENT: Tony Ball
E-MAIL: jreyes@scottsboroschools.net     E-MAIL: tball@talladega-cs.net
PHONE NUMBER: (256) 218-2100             PHONE NUMBER: (256) 315-5625
305 S Scott Street                       501 South Street East
Scottsboro, AL 35768                     Talladega, AL 35160
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 13 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Talladega County                                 Three Springs New Beginnings
SUPERINTENDENT: Suzanne Lacey                    SUPERINTENDENT: Mahalian Boykin
E-MAIL: slacey@tcboe.org                         E-MAIL:
PHONE NUMBER: (256) 315-5100                     mahalian.boykin@sequelyouthservices.com
106 W South St                                   PHONE NUMBER: (256) 725-7170
Talladega, AL 35160                              318 Hamer Rd
                                                 Owens Cross, AL 35763
Tallapoosa County
SUPERINTENDENT: Joseph Windle                    Three Springs New Tuskegee
E-MAIL: jwindle@tallapoosak12.org                SUPERINTENDENT: Michael Provitt
PHONE NUMBER: (256) 825-1020                     E-MAIL: michael.provitt@sequelyouthservices.com
679 East Columbus Street                         PHONE NUMBER: (334) 727-2216
Dadeville, AL 36853                              4280 U S Highway 29 South
                                                 Tuskegee, AL 36083
Tallassee City
SUPERINTENDENT: Wade Shipman                     Three Springs New Tuskegee
E-MAIL: wade.shipman@tcschools.com               SUPERINTENDENT: Michael Provitt
PHONE NUMBER: (334) 283-6864                     E-MAIL: michael.provitt@sequelyouthservices.com
308 King St                                      PHONE NUMBER: (334) 727-2216
Tallassee, AL 36078                              P O Box 77
                                                 Green Pond, AL 35074
Tarrant City
SUPERINTENDENT: Sherlene Mcdonald                Troy City
E-MAIL: mcdonalds@tarrant.k12.al.us              SUPERINTENDENT: Cynthia Thomas
PHONE NUMBER: (205) 849-3700                     E-MAIL: thomasc@troyschools.net
1318 Alabama St                                  PHONE NUMBER: (334) 566-3741
Tarrant, AL 35217                                358 Elba Hwy
                                                 Troy, AL 36079
The Bridge
SUPERINTENDENT: Tim Naugher                      Trussville City
E-MAIL: tnaugher@bridgeinc.org                   SUPERINTENDENT: Pattie Neill
PHONE NUMBER: (205) 664-3460                     E-MAIL: pattie.neill@trussvillecityschools.com
2280 Hwy 35 South                                PHONE NUMBER: (205) 228-3018
Pelham, AL 35214                                 113 N Chalkville Road
                                                 Trussville, AL 35173
The Bridge Ii
SUPERINTENDENT: Tim Naugher                      Tuscaloosa City
E-MAIL: tnaugher@bridgeinc.org                   SUPERINTENDENT: Michael Daria
PHONE NUMBER: (256) 546-6324                     E-MAIL: mdaria@tusc.k12.al.us
3232 Lay Springs Road                            PHONE NUMBER: (205) 759-3700
Gadsden, AL 35901                                1210 21St Ave
                                                 Tuscaloosa, AL 35401
Thomasville City
SUPERINTENDENT: Garth Moss                       Tuscaloosa County
E-MAIL: gmoss@thomasvilleschools.org             SUPERINTENDENT: Keri Johnson
PHONE NUMBER: (334) 636-9955                     E-MAIL: kcjohnson@tcss.net
750 Gates Drive                                  PHONE NUMBER: (205)758-0411
Thomasville, AL 36784                            1118 Greensboro Avenue
                                                 Tuscaloosa, AL 35401
Three Springs Courtland Sch
SUPERINTENDENT: Jason Scrivner                   Tuscumbia City
E-MAIL: jason.scrivner@sequelyouthservices.com   SUPERINTENDENT: Darryl Aikerson
PHONE NUMBER: (256) 637-2199                     E-MAIL: daikerson@tuscumbia.k12.al.us
349 Madison St                                   PHONE NUMBER: (256) 389-2900
Courtland, AL 35618                              303 North Commons Street East
                                                 Tuscumbia, AL 35674
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 14 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Ucp Of Greater Birmingham                Alma School District
SUPERINTENDENT: Gary Edwards             SUPERINTENDENT: David Woolly
E-MAIL: gedwards@unitedability.org       E-MAIL: dwoolly@almasd.net
PHONE NUMBER: (205) 251-0165             PHONE NUMBER: (479) 632-4791
2430 11Th Avenue North                   916 Highway 64 E
Birmingham, AL 35234                     Alma, AR 72921

Vestavia Hills City                      Alpena School District
SUPERINTENDENT: Todd Freeman             SUPERINTENDENT: David Westenhover
E-MAIL: freemant@vestavia.k12.al.us      E-MAIL: dwestenhover@alpenaleopards.org
PHONE NUMBER: (205) 402-5100             PHONE NUMBER: (870) 437-2228
1204 Montgomery Hwy                      300 South Denver
Birmingham, AL 35216                     Alpena, AR 72611

Walker County                            Arch Ford Educ. Service Coop
SUPERINTENDENT: Joel Hagood              SUPERINTENDENT: Phillip Young
E-MAIL: hagoodj@wcslive.com              E-MAIL: phillip.young@archford.org
PHONE NUMBER: (205) 387-0555             PHONE NUMBER: (501) 354-2269
1710 Alabama Av                          101 Bulldog Drive
Jasper, AL 35501                         Plumerville, AR 72127

Washington County                        Ark. River Educ Service Coop
SUPERINTENDENT: John Dickey              SUPERINTENDENT: Cathi Swan
E-MAIL: john.dickey@wcbek12.org          E-MAIL: swanc@aresc.k12.ar.us
PHONE NUMBER: (251) 847-2401             PHONE NUMBER: (870) 534-6129
Granade St                               912 W Sixth Ave
Chatom, AL 36518                         Pine Bluff, AR 71601

Wilcox County                            Ark. School For The Blind
SUPERINTENDENT: Andre Saulsberry         SUPERINTENDENT: James Caton
E-MAIL: asaulsberry@wilcox.k12.al.us     E-MAIL: james.caton@asb.k12.ar.us
PHONE NUMBER: (334) 682-4716             PHONE NUMBER: (501) 296-1810
75 Camden Bypass                         2600 W Markham St
Camden, AL 36726                         Little Rock, AR 72203

Wilmer Hall                              Ark. School For The Deaf
SUPERINTENDENT: Pratt Paterson           SUPERINTENDENT: Janet Dickinson
E-MAIL: ppaterson@wilmerhall.org         E-MAIL: janetd@asd.k12.ar.us
PHONE NUMBER: (334) 342-4931             PHONE NUMBER: (501) 324-9506
3811 Old Shell Road                      2400 W Markham St
Mobile, AL 36608                         Little Rock, AR 72205

Winfield City                            Arkadelphia School District
SUPERINTENDENT: Chris Cook               SUPERINTENDENT: Karla Neathery
E-MAIL: ccook@winfield.k12.al.us         E-MAIL: karla.neathery@arkadelphiaschools.org
PHONE NUMBER: (205) 487-4255             PHONE NUMBER: (870) 246-5564
481 Apple Ave                            234 N 11Th
Winfield, AL 35594                       Arkadelphia, AR 71923

Winston County                           Arkansas Northeastern College Technical Center
SUPERINTENDENT: Greg Pendley             SUPERINTENDENT: James Shemwell
E-MAIL: gdpendley@winstonk12.org         E-MAIL: jshemwell@smail.anc.edu
PHONE NUMBER: (205) 489-5018             PHONE NUMBER: (870) 763-1486
25101 Highway 195                        2501 South Division Street
Double Springs, AL 35553                 Blytheville, AR 72315
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 15 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Armorel School District                      Bauxite School District
SUPERINTENDENT: Tiffany Morgan               SUPERINTENDENT: Matthew Donaghy
E-MAIL: tmorgan@armorel.k12.ar.us            E-MAIL: donaghym@bauxiteminers.org
PHONE NUMBER: (870) 763-6639                 PHONE NUMBER: (501) 557-5453
4555 North State Highway 137                 800 School Street
Armorel, AR 72310                            Bauxite, AR 72011

Ashdown School District                      Bay School District
SUPERINTENDENT: Casey Nichols                SUPERINTENDENT: Luke Lovins
E-MAIL: cnichols@ashdownschools.org          E-MAIL: llovins@bay.k12.ar.us
PHONE NUMBER: (870) 898-3208                 PHONE NUMBER: (870) 781-3711
511 N Second                                 700 School Street
Ashdown, AR 71822                            Bay, AR 72411

Asu Area Center                              Bearden School District
SUPERINTENDENT: Roger Moore                  SUPERINTENDENT: Denny Rozenberg
E-MAIL: rlmoore@asub.edu                     E-MAIL: drozenberg@beardenschools.org
PHONE NUMBER: (501) 207-6200                 PHONE NUMBER: (870) 687-2236
1800 East Moore                              100 Oak Avenue
Searcy, AR 72145                             Bearden, AR 71720

Atkins School District                       Beebe School District
SUPERINTENDENT: Jody Jenkins                 SUPERINTENDENT: Chris Nail
E-MAIL: jody.jenkins@atkinsschools.org       E-MAIL: chris.nail@badger.k12.ar.us
PHONE NUMBER: (479) 641-7871                 PHONE NUMBER: (501) 882-5463
307 North Church                             1201 W Center St
Atkins, AR 72823                             Beebe, AR 72012

Augusta School District                      Benton School District
SUPERINTENDENT: Cathy Tanner                 SUPERINTENDENT: Mike Skelton
E-MAIL: ctanner@augustasd.org                E-MAIL: mskelton@bentonschools.org
PHONE NUMBER: (870) 347-2241                 PHONE NUMBER: (501) 778-4861
320 Sycamore                                 500 River St
Augusta, AR 72006                            Benton, AR 72015

Bald Knob School District                    Bentonville School District
SUPERINTENDENT: Melissa Gipson               SUPERINTENDENT: Debbie Jones
E-MAIL: melissa.gipson@baldknobschools.org   E-MAIL: djones@bentonvillek12.org
PHONE NUMBER: (501)724-3273                  PHONE NUMBER: (479) 254-5000
103 W PARK ST                                500 Tiger Blvd
BALD KNOB, AR 72010                          Bentonville, AR 72712

Barton-lexa School District                  Bergman School District
SUPERINTENDENT: David Tollett                SUPERINTENDENT: Sarah Alexander
E-MAIL: dtollett@bartonsd.org                E-MAIL: salexander@bergman.k12.ar.us
PHONE NUMBER: (870) 572-7294                 PHONE NUMBER: (870) 741-5213
9546 Hwy 85 South                            8949 Hwy 7 N
Lexa, AR 72355                               Harrison, AR 72601

Batesville School District                   Berryville School District
SUPERINTENDENT: Michael Hester               SUPERINTENDENT: Owen Powell
E-MAIL: mhester@gobsd1.org                   E-MAIL: opowell@bobcat.k12.ar.us
PHONE NUMBER: (870) 793-6831                 PHONE NUMBER: (870) 423-7065
955 Water Street                             902 West Trimble
Batesville, AR 72501                         Berryville, AR 72616
       Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 16 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Bismarck School District                     Buffalo Is. Central Sch. Dist.
SUPERINTENDENT: Susan Kissire                SUPERINTENDENT: Gaylon Taylor
E-MAIL: susan.kissire@bsd-lions.net          E-MAIL: gaylon.taylor@bicschools.net
PHONE NUMBER: (501) 865-4888                 PHONE NUMBER: (870) 486-5411
11636 Hwy 84                                 801 West Drew
Bismarck, AR 71929                           Monette, AR 72447

Blevins School District                      Cabot School District
SUPERINTENDENT: Stephanie Dixon              SUPERINTENDENT: Tony Thurman
E-MAIL: stephanie.dixon@blevinshornets.org   E-MAIL: tony.thurman@cps.k12.ar.us
PHONE NUMBER: (870) 874-2801                 PHONE NUMBER: (501) 843-3363
5954 Hwy 29 N                                602 No Lincoln
Blevins, AR 71825                            Cabot, AR 72023

Blytheville School District                  Caddo Hills School District
SUPERINTENDENT: Bobby Ashley                 SUPERINTENDENT: Deric Owens
E-MAIL: bashley@blythevilleschools.net       E-MAIL: dowens@caddohills.org
PHONE NUMBER: (870) 762-2053                 PHONE NUMBER: (870) 356-5700
405 W Park St                                2268 Hwy 8 East
Blytheville, AR 72315                        Norman, AR 71960

Booneville School District                   Calico Rock School District
SUPERINTENDENT: Trent Goff                   SUPERINTENDENT: Jerry Skidmore
E-MAIL: trent.goff@boonevilleschools.com     E-MAIL: skid@calico.k12.ar.us
PHONE NUMBER: (479) 675-3504                 PHONE NUMBER: (870) 297-8533
381 W Seventh St                             301 College Street
Booneville, AR 72927                         Calico Rock, AR 72519

Bradford School District                     Camden Fairview School Dist.
SUPERINTENDENT: Arthur Dunn                  SUPERINTENDENT: Fred Lilly
E-MAIL: adunn@bradford.k12.ar.us             E-MAIL: flilly@cfsd.k12.ar.us
PHONE NUMBER: (501) 344-2707                 PHONE NUMBER: (870) 836-4193
504 West Main                                625 Clifton Street
Bradford, AR 72020                           Camden, AR 71701

Brinkley School District                     Carlisle School District
SUPERINTENDENT: Brenda Poole                 SUPERINTENDENT: William Rountree
E-MAIL: bpoole@btigers.org                   E-MAIL: wrountree@carlisle.k12.ar.us
PHONE NUMBER: (870) 734-5000                 PHONE NUMBER: (870) 552-3931
200 Tiger Drive                              East 6Th Street
Brinkley, AR 72021                           Carlisle, AR 72024

Brookland School District                    Cave City School District
SUPERINTENDENT: Keith Mcdaniel               SUPERINTENDENT: Steven Green
E-MAIL: kmcdaniel@bpsbearcats.com            E-MAIL: sgreen@cavecity.ncsc.k12.ar.us
PHONE NUMBER: (870) 932-2080                 PHONE NUMBER: (870) 283-5391
200 W School St                              711 North Main St
Brookland, AR 72417                          Cave City, AR 72521

Bryant School District                       Cedar Ridge School District
SUPERINTENDENT: Karen Walters                SUPERINTENDENT: Sherry Mcmasters
E-MAIL: kwalters@bryantschools.org           E-MAIL: sherry.mcmasters@cedarwolves.org
PHONE NUMBER: (501) 847-5600                 PHONE NUMBER: (870) 799-8691
200 Northwest Fourth Street                  1502 N Hill Street
Bryant, AR 72022                             Newark, AR 72562
       Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 17 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Cedarville School District                 Conway School District
SUPERINTENDENT: Kerry Schneider            SUPERINTENDENT: Greg Murry
E-MAIL: kschneider@cedarvilleschools.org   E-MAIL: murryg@conwayschools.net
PHONE NUMBER: (479) 474-7220               PHONE NUMBER: (501) 450-4800
9500 Pirates Point                         2220 Prince St
Cedarville, AR 72932                       Conway, AR 72034

Centerpoint School District                Corning School District
SUPERINTENDENT: Dan Breshears              SUPERINTENDENT: Kellee Smith
E-MAIL: dan.breshears@goknights.us         E-MAIL: kellee.smith@corning.k12.ar.us
PHONE NUMBER: (870) 356-2912               PHONE NUMBER: (870) 857-6818
755 Hwy 8 East                             479 Bobcat Lane
Amity, AR 71921                            Corning, AR 72422

Charleston School District                 Cossatot River School District
SUPERINTENDENT: Melissa Moore              SUPERINTENDENT: JIM TANKERSLEY
E-MAIL: mmoore@tigersmail.org              E-MAIL: jtankersley@cossatot.us
PHONE NUMBER: (479) 965-7160               PHONE NUMBER: (870) 385-7101
125 West Main                              130 School Dr
Charleston, AR 72933                       Wickes, AR 71973

Clarendon School District                  Cotter School District
SUPERINTENDENT: Lee Vent                   SUPERINTENDENT: Vanessa Thomas
E-MAIL: ventl@lions.grsc.k12.ar.us         E-MAIL: vthomasjones@cotterschools.net
PHONE NUMBER: (870) 747-3351               PHONE NUMBER: (870) 435-6171
316 N Sixth St                             Mable And Lithia Streets
Clarendon, AR 72029                        Cotter, AR 72626

Clarksville School District                County Line School District
SUPERINTENDENT: David Hopkins              SUPERINTENDENT: Taylor Gattis
E-MAIL: david.hopkins@csdar.org            E-MAIL: tgattis@countylineindians.org
PHONE NUMBER: (479) 705-3200               PHONE NUMBER: (479) 635-2222
1701 Clark Road                            12092 W State Hwy 22
Clarksville, AR 72830                      Branch, AR 72928

Cleveland County School Dist.              Crossett School District
SUPERINTENDENT: Craig Dupuy                SUPERINTENDENT: Gary Williams
E-MAIL: craig.dupuy@ccs1.org               E-MAIL: gary.williams@crossettschools.org
PHONE NUMBER: (870) 325-6344               PHONE NUMBER: (870) 364-3112
700 Main Street                            219 Main Street
Rison, AR 71665                            Crossett, AR 71635

Clinton School District                    Crowley'S Ridge Education Coop
SUPERINTENDENT: Jay Chalk                  SUPERINTENDENT: Pamela Castor
E-MAIL: chalkj@clintonsd.org               E-MAIL: pcastor@crmail.k12.ar.us
PHONE NUMBER: (501) 745-6000               PHONE NUMBER: (870) 578-5426
683 Poplar Street                          1606 Pine Grove Lane
Clinton, AR 72031                          Harrisburg, AR 72432

Concord School District                    Cutter-morning Star Sch. Dist.
SUPERINTENDENT: Kenneth Moore              SUPERINTENDENT: Nancy Anderson
E-MAIL: kenneth.moore@concordschools.org   E-MAIL: nancy.anderson@cmseagles.net
PHONE NUMBER: (870) 668-3844               PHONE NUMBER: (501) 262-2414
10920 N Heber Springs Rd                   2801 Spring Street
Concord, AR 72523                          Hot Springs, AR 71901
       Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 18 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Danville School District                      Des Arc School District
SUPERINTENDENT: Gregg Grant                   SUPERINTENDENT: George Kennedy
E-MAIL: grantg@dps-littlejohns.net            E-MAIL: kennedyg@desarcschools.org
PHONE NUMBER: (479) 495-4800                  PHONE NUMBER: (870) 256-4164
East 11Th And Boston                          600 Main Street
Danville, AR 72833                            Des Arc, AR 72040

Dardanelle School District                    Dewitt School District
SUPERINTENDENT: John Thompson                 SUPERINTENDENT: Nick Hill
E-MAIL: john.thompson@dardanellelizards.com   E-MAIL: nhill@dewittdragons.net
PHONE NUMBER: (479) 229-4111                  PHONE NUMBER: (870) 946-3576
102 S. Front Street                           422 W First
Dardanelle, AR 72834                          Dewitt, AR 72042

Dawson Education Service Coop                 Dhs Division Of Developmental Disabilities Services
SUPERINTENDENT: Darin Beckwith                SUPERINTENDENT: Melissa Stone
E-MAIL: darin.beckwith@dawsonesc.com          E-MAIL: melissa.stone@dhs.arkansas.gov
PHONE NUMBER: (870) 246-3077                  PHONE NUMBER: (501) 682-8665
711 Clinton                                   701 Main Street
Arkadelphia, AR 71923                         Little Rock, AR 72201

Decatur School District                       Dierks School District
SUPERINTENDENT: Steven Watkins                SUPERINTENDENT: Jody Cowart
E-MAIL: swatkins@decatursd.com                E-MAIL: jody.cowart@dierksschools.org
PHONE NUMBER: (479) 752-3986                  PHONE NUMBER: (870) 286-2191
1498 Stadium Ave                              900 Old Hwy 70 West
Decatur, AR 72722                             Dierks, AR 71833

Deer/mt. Judea School District                Dollarway School District
SUPERINTENDENT: Andrew Curry                  SUPERINTENDENT: Barbara Warren
E-MAIL: acurry@deer.k12.ar.us                 E-MAIL: barbarawarren@dollarwayschools.org
PHONE NUMBER: (870) 428-5433                  PHONE NUMBER: (870) 534-7003
Hwy 16 And Parker Ridge Rd                    4900 Dollarway Road
Deer, AR 72628                                Pine Bluff, AR 71602

Dequeen School District                       Dover School District
SUPERINTENDENT: Jason Sanders                 SUPERINTENDENT: Josh Daniels
E-MAIL: jsanders@dequeenleopards.org          E-MAIL: josh.daniels@doverschools.net
PHONE NUMBER: (870) 584-4312                  PHONE NUMBER: (479) 331-2916
101 N Ninth St                                9371 Market St
De Queen, AR 71832                            Dover, AR 72837

Dequeen/mena Educ. Coop                       Drew Central School District
SUPERINTENDENT: John Ponder                   SUPERINTENDENT: Kimbraly Barnes
E-MAIL: john.ponder@dmesc.org                 E-MAIL: kimbraly.barnes@drewcentral.org
PHONE NUMBER: (870) 386-2251                  PHONE NUMBER: (870) 367-5369
305 S Hornberg Ave                            250 University Dr
Gillham, AR 71841                             Monticello, AR 71655

Dermott School District                       Dumas School District
SUPERINTENDENT: Kristi Ridgell                SUPERINTENDENT: Kelvin Gragg
E-MAIL: kristi.ridgell@dermott.k12.ar.us      E-MAIL: kelvin.gragg@dumask12.org
PHONE NUMBER: (870) 538-1000                  PHONE NUMBER: (870) 382-4571
525 E Speedway Hwy 35 East                    213 Adams St
Dermott, AR 71638                             Dumas, AR 71639
       Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 19 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Earle School District                     Eureka Springs School District
SUPERINTENDENT: Tish Knowles              SUPERINTENDENT: Bryan Pruitt
E-MAIL: tknowles@esdbulldogs.org          E-MAIL: bryan.pruitt@es.k12.ar.us
PHONE NUMBER: (870)792-8486               PHONE NUMBER: (479) 253-5999
1401 THIRD ST                             147 Greenwood Hollow Road
EARLE, AR 72331                           Eureka Springs, AR 72632

East Arkansas Career Center               Farmington School District
SUPERINTENDENT: Cathie Cline              SUPERINTENDENT: Jon Laffoon
E-MAIL: ccline@eacc.edu                   E-MAIL: jlaffoon@farmcards.org
PHONE NUMBER: (870) 633-4480              PHONE NUMBER: (479) 266-1805
1700 New Castle Road                      42 S Double Springs Road
Forrect City, AR 72335                    Farmington, AR 72730

East End School District                  Fayetteville School District
SUPERINTENDENT: Lori Edgin                SUPERINTENDENT: John Colbert
E-MAIL: ledgin@bigelow.k12.ar.us          E-MAIL: johnl.colbert@fayar.net
PHONE NUMBER: (501) 759-2808              PHONE NUMBER: (479) 444-3000
114 Panther Drive                         1000 W Stone St
Bigelow, AR 72016                         Fayetteville, AR 72701

East Poinsett Co. School Dist.            Flippin School District
SUPERINTENDENT: Michael Pierce            SUPERINTENDENT: Kelvin Hudson
E-MAIL: mpierce@mail.epc.k12.ar.us        E-MAIL: kelvinhudson@flippinschools.net
PHONE NUMBER: (870) 475-2472              PHONE NUMBER: (870) 453-2270
502 Mcclellan St                          210 Alford St
Lepanto, AR 72354                         Flippin, AR 72634

El Dorado School District                 Fordyce School District
SUPERINTENDENT: Jim Tucker                SUPERINTENDENT: Judy Hubbell
E-MAIL: jtucker@esd-15.org                E-MAIL: hubbellj@fordyceschools.org
PHONE NUMBER: (870) 864-5001              PHONE NUMBER: (870) 352-3005
200 West Oak Street                       104 College Street
El Dorado, AR 71730                       Fordyce, AR 71742

Elkins School District                    Foreman School District
SUPERINTENDENT: Jeremy Mangrum            SUPERINTENDENT: Pat Tankersley
E-MAIL: jmangrum@elkinsdistrict.org       E-MAIL: ptankersley@foremanschools.org
PHONE NUMBER: (479) 643-2172              PHONE NUMBER: (870) 542-7211
349 N Center                              603 Dollarhide
Elkins, AR 72727                          Foreman, AR 71836

Emerson-taylor School District            Forrest City School District
SUPERINTENDENT: Gary Hines                SUPERINTENDENT: Tiffany Hardrick
E-MAIL: gary.hines@etbsd.org              E-MAIL: tiffany.hardrick@fcsd.grsc.k12.ar.us
PHONE NUMBER: (870)547-2218               PHONE NUMBER: (870) 633-1485
508 W MAIN                                845 North Rosser
Emerson, AR 71740                         Forrest City, AR 72335

England School District                   Fort Smith School District
SUPERINTENDENT: Tyler Scott               SUPERINTENDENT: Doug Brubaker
E-MAIL: tyler.scott@englandlions.net      E-MAIL: dbrubaker@fortsmithschools.org
PHONE NUMBER: (501) 842-2996              PHONE NUMBER: (479) 785-2501
501 Pine Bluff Hwy                        3205 Jenny Lind Road
England, AR 72046                         Fort Smith, AR 72901
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 20 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Fouke School District                      Green Forest School District
SUPERINTENDENT: Jim Buie                   SUPERINTENDENT: Matt Summers
E-MAIL: jim.buie@foukepanthers.org         E-MAIL: msummers@gf.k12.ar.us
PHONE NUMBER: (870) 653-4311               PHONE NUMBER: (870) 438-5201
200 North Davis                            400 E Tenth
Fouke, AR 71837                            Green Forest, AR 72638

Fountain Lake School District              Greenbrier School District
SUPERINTENDENT: Michael Murphy             SUPERINTENDENT: Scott Spainhour
E-MAIL: mmurphy@flcobras.com               E-MAIL: spainhours@greenbrierschools.org
PHONE NUMBER: (501) 701-1700               PHONE NUMBER: (501) 679-4808
4207 Park Ave                              4 School Drive
Hot Springs, AR 71901                      Greenbrier, AR 72058

Genoa Central School District              Greene Co. Tech School Dist.
SUPERINTENDENT: Debbie Huff                SUPERINTENDENT: Gene Weeks
E-MAIL: dhuff@dragons.k12.ar.us            E-MAIL: gene.weeks@gctsd.k12.ar.us
PHONE NUMBER: (870) 653-4343               PHONE NUMBER: (870) 215-4400
12472 St Hwy 196                           5413 W Kingshighway
Texarkana, AR 71854                        Paragould, AR 72450

Gentry School District                     Greenland School District
SUPERINTENDENT: Terrie Metz                SUPERINTENDENT: Andrea Martin
E-MAIL: tmetz@gentrypioneers.com           E-MAIL: amartin@greenlandsd.com
PHONE NUMBER: (479) 736-2253               PHONE NUMBER: (479) 521-2366
201 S Giles                                10 North Main
Gentry, AR 72734                           Greenland, AR 72737

Glen Rose School District                  Greenwood School District
SUPERINTENDENT: Tim Holicer                SUPERINTENDENT: John Ciesla
E-MAIL: tholicer@grbeavers.org             E-MAIL: john.ciesla@greenwoodk12.com
PHONE NUMBER: (501) 332-6764               PHONE NUMBER: (479) 996-4142
14334 Hwy 67                               420 North Main
Malvern, AR 72104                          Greenwood, AR 72936

Gosnell School District                    Gurdon School District
SUPERINTENDENT: Bonard Mace                SUPERINTENDENT: Nikki Thomas
E-MAIL: bmace@gosnellschool.net            E-MAIL: thomasn@go-devils.net
PHONE NUMBER: (870) 532-4000               PHONE NUMBER: (870) 353-4454
600 Highway 181                            1 Go-Devil Road
Gosnell, AR 72315                          Gurdon, AR 71743

Gravette School District                   Guy-perkins School District
SUPERINTENDENT: Richard Page               SUPERINTENDENT: Joe Fisher
E-MAIL: richard.page@gravetteschools.net   E-MAIL: joe.fisher@gptbirds.org
PHONE NUMBER: (479) 787-4100               PHONE NUMBER: (501) 679-7224
609 Birmingham Se                          492 Highway 25 North
Gravette, AR 72736                         Guy, AR 72061

Great Rivers Educ. Serv. Coop              Hackett School District
SUPERINTENDENT: Richard Atwill             SUPERINTENDENT: Eddie Ray
E-MAIL: ratwill@greatrivers.net            E-MAIL: eddie.ray@hackettschools.org
PHONE NUMBER: (870) 338-6461               PHONE NUMBER: (479) 638-8822
100 Campus Dr                              102 North Oak Street
Helena, AR 72342                           Hackett, AR 72937
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 21 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Hamburg School District                  Hector School District
SUPERINTENDENT: Tracy Streeter           SUPERINTENDENT: Mark Taylor
E-MAIL: tstreeter@hsdlions.org           E-MAIL: mark.taylor@hectorschools.net
PHONE NUMBER: (870) 853-9851             PHONE NUMBER: (479) 284-2021
202 East Parker Street                   11520 Sr 27
Hamburg, AR 71646                        Hector, AR 72843

Hampton School District                  Helena/ W.helena School Dist.
SUPERINTENDENT: Doug Worley              SUPERINTENDENT: Linda English
E-MAIL: dworley@hampton.k12.ar.us        E-MAIL: lenglish1@hwhschools.org
PHONE NUMBER: (870) 798-2742             PHONE NUMBER: (870) 338-4425
455 East Main St                         305 Valley Drive
Hampton, AR 71744                        Helena, AR 72342

Harmony Grove School District            Hermitage School District
SUPERINTENDENT: Heath Bennett            SUPERINTENDENT: Tracy Tucker
E-MAIL: hbennett@harmonygrovesd.org      E-MAIL: tracy.tucker@hermitageschools.org
PHONE NUMBER: (501) 778-6271             PHONE NUMBER: (870) 463-2246
2621 Hwy 229                             310 N School Drive
Benton, AR 72015                         Hermitage, AR 71647

Harmony Grove School District            Highland School District
SUPERINTENDENT: Albert Snow              SUPERINTENDENT: Don Sharp
E-MAIL: snowa@hgsd1.com                  E-MAIL: don.sharp@highlandrebels.org
PHONE NUMBER: (870) 574-0971             PHONE NUMBER: (870) 856-3275
401 Ouachita Road 88                     1627 Hwy 62/412
Camden, AR 71701                         Hardy, AR 72542

Harrisburg School District               Hillcrest School District
SUPERINTENDENT: Danny Sample             SUPERINTENDENT: Greg Crabtree
E-MAIL: dsample@hbgsd.org                E-MAIL: gregc@eagles1.k12.ar.us
PHONE NUMBER: (870) 578-2416             PHONE NUMBER: (870) 376-5416
207 West Estes St                        146 S Main St
Harrisburg, AR 72432                     Strawberry, AR 72469

Harrison School District                 Hope School District
SUPERINTENDENT: Stewart Pratt            SUPERINTENDENT: Bobby Hart
E-MAIL: spratt@hps.k12.ar.us             E-MAIL: bobby.hart@hpsdistrict.org
PHONE NUMBER: (870) 741-7600             PHONE NUMBER: (870) 722-2700
110 S Cherry                             117 East Second
Harrison, AR 72601                       Hope, AR 71801

Hazen School District                    Horatio School District
SUPERINTENDENT: Donnie Boothe            SUPERINTENDENT: Lee Smith
E-MAIL: superintendent@hazen.k12.ar.us   E-MAIL: lsmith@horatioschools.org
PHONE NUMBER: (870) 255-4549             PHONE NUMBER: (870) 832-1940
477 N Hazen Ave                          205 Isbell St
Hazen, AR 72064                          Horatio, AR 71842

Heber Springs School District            Hot Springs School District
SUPERINTENDENT: Andy Ashley              SUPERINTENDENT: Stephanie Nehus
E-MAIL: andy.ashley@hssd.k12.ar.us       E-MAIL: nehuss@hssd.net
PHONE NUMBER: (501) 362-6712             PHONE NUMBER: (501) 624-3372
1100 West Pine Street                    400 Linwood Ave
Heber Springs, AR 72543                  Hot Springs, AR 71913
       Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 22 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Hoxie School District                        Junction City School District
SUPERINTENDENT: Kelly Gillham                SUPERINTENDENT: Robby Lowe
E-MAIL: kelly.gillham@hoxieschools.com       E-MAIL: lower@jcdragons.k12.ar.us
PHONE NUMBER: (870) 886-2401                 PHONE NUMBER: (870) 924-4575
305 Sw Alice St                              100 West Holly
Hoxie, AR 72433                              Junction City, AR 71749

Huntsville School District                   Kirby School District
SUPERINTENDENT: Audra Kimball                SUPERINTENDENT: Pike Palmer
E-MAIL: akimball@1hsd.org                    E-MAIL: pike.palmer@kirbytrojans.net
PHONE NUMBER: (479) 738-2011                 PHONE NUMBER: (870) 398-4212
570 West Main                                2614 Hwy 27N
Huntsville, AR 72740                         Kirby, AR 71950

Izard Co. Cons. School Dist.                 Lafayette County School District
SUPERINTENDENT: Fred Walker                  SUPERINTENDENT: Robert Edwards
E-MAIL: fred.walker@iccougars.org            E-MAIL: edwardsr@lcs.k12.ar.us
PHONE NUMBER: (870) 258-7700                 PHONE NUMBER: (870) 921-5500
5068 North Ar 9                              712 Chestnut St
Brockwell, AR 72517                          Lewisville, AR 71845

Jackson Co. School District                  Lake Hamilton School District
SUPERINTENDENT: Chester Shannon              SUPERINTENDENT: Shawn Higginbotham
E-MAIL: cshannon@bulldogs.k12.ar.us          E-MAIL: shawn.higginbotham@lhwolves.net
PHONE NUMBER: (870) 349-2232                 PHONE NUMBER: (501) 767-2306
300 North Dowell                             205 Wolf St
Tuckerman, AR 72473                          Pearcy, AR 71964

Jacksonville North Pulaski School District   Lakeside School District
SUPERINTENDENT: Bryan Duffie                 SUPERINTENDENT: Shawn Cook
E-MAIL: bduffie@jnpsd.org                    E-MAIL: shawn_cook@lakesidesd.org
PHONE NUMBER: (501)241-2080                  PHONE NUMBER: (501) 262-1880
1414 W MAIN                                  2837 Malvern Avenue
JACKSONVILLE, AR 72076                       Hot Springs, AR 71901

Jasper School District                       Lakeside School District (chicot County)
SUPERINTENDENT: Jeff Cantrell                SUPERINTENDENT: Billy Adams
E-MAIL: jcantre@jasper.k12.ar.us             E-MAIL: badams@lsschool.org
PHONE NUMBER: (870) 446-2223                 PHONE NUMBER: (870) 265-7300
600 School St                                1110 South Lakeshore
Jasper, AR 72641                             Lake Village, AR 71653

Jessieville School District                  Lamar School District
SUPERINTENDENT: Melissa Speers               SUPERINTENDENT: Jay Holland
E-MAIL: melissa.speers@jsdlions.net          E-MAIL: jholland@lamarwarriors.org
PHONE NUMBER: (501) 984-5381                 PHONE NUMBER: (479) 885-3907
7900 N Hwy 7                                 301 Elberta St
Jessieville, AR 71949                        Lamar, AR 72846

Jonesboro School District                    Lavaca School District
SUPERINTENDENT: Kim Wilbanks                 SUPERINTENDENT: Steve Rose
E-MAIL: kim.wilbanks@jonesboroschools.net    E-MAIL: steve.rose@lavacaschools.com
PHONE NUMBER: (870) 933-5801                 PHONE NUMBER: (479) 674-5611
2506 Southwest Square                        203 Fir Street
Jonesboro, AR 72401                          Lavaca, AR 72941
       Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 23 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Lawrence County School District             Magnolia School District
SUPERINTENDENT: Terry Belcher               SUPERINTENDENT: John Ward
E-MAIL: terry.belcher@bobcats.k12.ar.us     E-MAIL: john.ward@magnoliaschools.net
PHONE NUMBER: (870) 886-6634                PHONE NUMBER: (870) 234-4933
508 E Free St                               1400 High School Drive
Walnut Ridge, AR 72476                      Magnolia, AR 71753

Lead Hill School District                   Malvern School District
SUPERINTENDENT: Tami Richey                 SUPERINTENDENT: Brian Golden
E-MAIL: trichey@leadhillschools.net         E-MAIL: bgolden@malvernleopards.org
PHONE NUMBER: (870) 436-5249                PHONE NUMBER: (501) 332-7500
6966 Milam Drive                            1517 South Main St
Lead Hill, AR 72644                         Malvern, AR 72104

Lee County School District                  Mammoth Spring School District
SUPERINTENDENT: Willie Murdock              SUPERINTENDENT: Jennie Whisnant
E-MAIL: willie.murdock@lcsdtrojans.net      E-MAIL: jwhisnant@mssd.us
PHONE NUMBER: (870) 295-7100                PHONE NUMBER: (870) 625-3612
175 Walnut                                  410 Goldsmith Ave
Marianna, AR 72360                          Mammoth Spring, AR 72554

Lincoln School District                     Manila School District
SUPERINTENDENT: Merry Spears                SUPERINTENDENT: Jason Evers
E-MAIL: mspears@lincolncsd.com              E-MAIL: eversj@manilaschools.org
PHONE NUMBER: (479) 824-7305                PHONE NUMBER: (870) 561-4419
107 E School Street                         419 E Olympia St
Lincoln, AR 72744                           Manila, AR 72442

Little Rock School District                 Mansfield School District
SUPERINTENDENT: Michael Poore               SUPERINTENDENT: Joe Staton
E-MAIL: mike.poore@lrsd.org                 E-MAIL: jstaton@mansfieldtigers.org
PHONE NUMBER: (501) 447-1002                PHONE NUMBER: (479) 928-4006
810 W Markham St                            402 Grove St
Little Rock, AR 72201                       Mansfield, AR 72944

Lonoke School District                      Marion School District
SUPERINTENDENT: John Tackett                SUPERINTENDENT: Glen Fenter
E-MAIL: john.tackett@lonokeschools.org      E-MAIL: gfenter@msd3.org
PHONE NUMBER: (501) 676-2042                PHONE NUMBER: (870) 739-5100
401 W Holly St                              200 Manor Street
Lonoke, AR 72086                            Marion, AR 72364

Magazine School District                    Marked Tree School District
SUPERINTENDENT: Beth Shumate                SUPERINTENDENT: Matt Wright
E-MAIL: beth.shumate@magazinek12.com        E-MAIL: wrightm@mtree.k12.ar.us
PHONE NUMBER: (866) 900-2001                PHONE NUMBER: (870) 358-2913
485 E Priddy St                             406 St Francis St
Magazine, AR 72943                          Marked Tree, AR 72365

Magnet Cove School Dist.                    Marmaduke School District
SUPERINTENDENT: Danny Thomas                SUPERINTENDENT: Keith Richey
E-MAIL: danny.thomas@magnetcove.k12.ar.us   E-MAIL: kerichey@marmadukeschool.com
PHONE NUMBER: (501) 332-5468                PHONE NUMBER: (870) 597-2723
472 Magnet School Road                      1010 Greyhound Drive
Malvern, AR 72104                           Marmaduke, AR 72443
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 24 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Marvell School District                       Midland School District
SUPERINTENDENT: Henry Anderson                SUPERINTENDENT: Bruce Bryant
E-MAIL: handerson@marvellschools.org          E-MAIL: bbryant@midlandschools.org
PHONE NUMBER: (870) 829-2101                  PHONE NUMBER: (501) 345-8844
203 South Pine Street                         7249 Batesville Blvd
Marvell, AR 72366                             Pleasant Plains, AR 72568

Mayflower School District                     Mineral Springs School Dist.
SUPERINTENDENT: John Gray                     SUPERINTENDENT: Billy Lee
E-MAIL: jgray@mayflowerschools.org            E-MAIL: billy.lee@msisd.net
PHONE NUMBER: (501) 470-0506                  PHONE NUMBER: (870) 287-4748
15 Old Sandy Road                             130 West Browning
Mayflower, AR 72106                           Mineral Springs, AR 71851

Maynard School District                       Monticello School District
SUPERINTENDENT: Patricia Rawlings             SUPERINTENDENT: Sandra Lanehart
E-MAIL: pat.rawlings@maynard.k12.ar.us        E-MAIL: sandra.lanehart@billies.org
PHONE NUMBER: (870) 647-2051                  PHONE NUMBER: (870) 367-4000
74 Campus Drive                               935 Scogin Dr
Maynard, AR 72444                             Monticello, AR 71655

Mccrory School District                       Mount Ida School District
SUPERINTENDENT: Bob Casteel                   SUPERINTENDENT: Michael White
E-MAIL: bob.casteel@mccroryschools.org        E-MAIL: michael.white@mtidalions.org
PHONE NUMBER: (870) 731-2535                  PHONE NUMBER: (870) 867-2323
509 N Jackson St                              338 Whittington Street
Mccrory, AR 72101                             Mount Ida, AR 71957

Mcgehee School District                       Mountain Home School District
SUPERINTENDENT: Linda Tullos                  SUPERINTENDENT: Jake Long
E-MAIL: linda.tullos@mcgeheeschools.org       E-MAIL: Jlong@mhbombers.com
PHONE NUMBER: (870) 222-3670                  PHONE NUMBER: (870) 425-1201
409 Oak St                                    2465 Rodeo Dr
Mcgehee, AR 71654                             Mountain Home, AR 72653

Melbourne School District                     Mountain Pine School District
SUPERINTENDENT: Dennis Sublett                SUPERINTENDENT: Bobby Applegate
E-MAIL: Dennis.Sublett@melbourneschools.org   E-MAIL: bobby.applegate@mpsdrd.com
PHONE NUMBER: (870) 368-4500                  PHONE NUMBER: (501) 767-1540
303 School Drive                              734 Blakely Dam Road
Melbourne, AR 72556                           Mountain Pine, AR 71956

Mena School District                          Mountain View School District
SUPERINTENDENT: Benny Weston                  SUPERINTENDENT: Brent Howard
E-MAIL: benny.weston@menaschools.org          E-MAIL: brenth@mvschools.net
PHONE NUMBER: (479) 394-1710                  PHONE NUMBER: (870) 269-3443
501 Hickory                                   210 High School Drive
Mena, AR 71953                                Mountain View, AR 72560

Mid South Community College                   Mountainburg School District
SUPERINTENDENT: Debra West                    SUPERINTENDENT: Debbie Atwell
E-MAIL: dwest@asumidsouth.edu                 E-MAIL: debbie.atwell@mountainburg.org
PHONE NUMBER: (870) 733-6722                  PHONE NUMBER: (479) 369-2121
2000 W Broadway                               129 Hwy 71 Sw
West Memphis, AR 72301                        Mountainburg, AR 72946
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 25 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Mt. Vernon/enola School Dist.                Newport School District
SUPERINTENDENT: Larry Walters                SUPERINTENDENT: Brett Bunch
E-MAIL: lwalters@mvewarhawks.org             E-MAIL: Brett.Bunch@newportschools.org
PHONE NUMBER: (501) 849-2220                 PHONE NUMBER: (870) 523-1312
38 Garland Spgs Rd                           406 Wilkerson Drive
Mt Vernon, AR 72111                          Newport, AR 72112

Mulberry School District                     Norfork School District
SUPERINTENDENT: Lonnie Myers                 SUPERINTENDENT: Chip Layne
E-MAIL: lmyers@mpvschools.com                E-MAIL: chip.layne@norfork.k12.ar.us
PHONE NUMBER: (479) 997-1715                 PHONE NUMBER: (870) 499-5228
203 W Fifth St                               44 Fireball Lane
Mulberry, AR 72947                           Norfork, AR 72658

N. Little Rock School District               North Arkansas College Secondary Center
SUPERINTENDENT: Keith Mcgee                  SUPERINTENDENT: Randy Esters
E-MAIL: mcgeek@nlrsd.org                     E-MAIL: randy.esters@northark.edu
PHONE NUMBER: (501) 771-8000                 PHONE NUMBER: (870) 743-3000
2700 Poplar Street                           1515 Pioneer Drive
North Little Rock, AR 72114                  Harrison, AR 72601

Nashville School District                    North Central Ark. Educ Coop
SUPERINTENDENT: Douglas Graham               SUPERINTENDENT: Gerald Cooper
E-MAIL: doug.graham@nashvillesd.com          E-MAIL: gerald.cooper@northcentral.k12.ar.us
PHONE NUMBER: (870) 845-3425                 PHONE NUMBER: (870) 368-7955
600 N Fourth St                              1013 Haley Street
Nashville, AR 71852                          Melbourne, AR 72556

National Park Technology Center              Northeast Ark. Educ. Coop
SUPERINTENDENT: John Hogan                   SUPERINTENDENT: Daryl Blaxton
E-MAIL: jhogan@np.edu                        E-MAIL: dblaxton@nea.k12.ar.us
PHONE NUMBER: (501) 767-9314                 PHONE NUMBER: (870) 886-7717
101 College Drive                            211 West Hickory
Hot Springs, AR 71913                        Walnut Ridge, AR 72476

Nemo Vista School District                   Northwest Ark. Education Coop
SUPERINTENDENT: Logan Williams               SUPERINTENDENT: Charles Cudney
E-MAIL: lwilliams@nemo.k12.ar.us             E-MAIL: ccudney@starfishnw.org
PHONE NUMBER: (501) 893-2925                 PHONE NUMBER: (479) 267-7450
5690 Hwy 9                                   4 N Double Springs Road
Center Ridge, AR 72027                       Farmington, AR 72730

Nettleton School District                    NW Arkansas Community College Regional Center
SUPERINTENDENT: James Dunivan                SUPERINTENDENT: Evelyn Jorgenson
E-MAIL: james.dunivan@nettletonschools.net   E-MAIL: ejorgenson@nwacc.edu
PHONE NUMBER: (870) 910-7800                 PHONE NUMBER: (479) 444-3058
2616 Progress Drive                          2350 Old Farmington
Jonesboro, AR 72401                          Fayetteville, AR 72701

Nevada School District                       Omaha School District
SUPERINTENDENT: Richard Mcafee               SUPERINTENDENT: Ryan Huff
E-MAIL: rick.mcafee@nevadasd.net             E-MAIL: ryan.huff@omaha.k12.ar.us
PHONE NUMBER: (870) 871-2418                 PHONE NUMBER: (870)426-3366
6580 Us Hwy 278                              522 W COLLEGE
Rosston, AR 71858                            OMAHA, AR 72662
       Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 26 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Osceola School District                   Pangburn School District
SUPERINTENDENT: Alfred Hogan              SUPERINTENDENT: David Rolland
E-MAIL: ahogan@osd1.org                   E-MAIL: drolland@pangburnschools.org
PHONE NUMBER: (870) 563-2561              PHONE NUMBER: (501) 728-4511
2750 W Semmes                             1100 Short Street
Osceola, AR 72370                         Pangburn, AR 72121

Ouachita River School District            Paragould School District
SUPERINTENDENT: Jerrall Strasner          SUPERINTENDENT: Debbie Smith
E-MAIL: jstrasner@orsd.k12.ar.us          E-MAIL: dsmith@paragouldschools.net
PHONE NUMBER: (479) 394-2348              PHONE NUMBER: (870) 239-2105
143 Polk Road 96                          1501 West Court Street
Mena, AR 71953                            Paragould, AR 72450

Ouachita School District                  Paris School District
SUPERINTENDENT: Larry Newsom              SUPERINTENDENT: Wayne Fawcett
E-MAIL: larry.newsom@ouachitasd.org       E-MAIL: wfawcett@parisschools.org
PHONE NUMBER: (501) 384-2318              PHONE NUMBER: (479) 963-3243
166 Schoolhouse Road                      602 NORTH 10TH ST
Donaldson, AR 71941                       Paris, AR 72855

Ouachita Vocational Center                Parkers Chapel School Dist.
SUPERINTENDENT: Kim Roberson              SUPERINTENDENT: Michael White
E-MAIL: kroberson@coto.edu                E-MAIL: whitem@parkerschapelschool.com
PHONE NUMBER: (501) 332-3658              PHONE NUMBER: (870) 862-4641
1 College Circle                          401 Parkers Chapel Road
Malvern, AR 72104                         El Dorado, AR 71730

Ozark Mountain School District            Pea Ridge School District
SUPERINTENDENT: Kerry Saylors             SUPERINTENDENT: Keith Martin
E-MAIL: ksay@omsd.k12.ar.us               E-MAIL: kmartin@pearidgek12.com
PHONE NUMBER: (870)439-2218               PHONE NUMBER: (479) 451-8181
250 South Hwy 65                          781 W Pickens Road
St Joe, AR 72675                          Pea Ridge, AR 72751

Ozark School District                     Perryville School District
SUPERINTENDENT: Jim Ford                  SUPERINTENDENT: Walt Davis
E-MAIL: jim.ford@ozarkhillbillies.org     E-MAIL: walt.davis@perryvilleschool.org
PHONE NUMBER: (479) 667-4118              PHONE NUMBER: (501) 889-2327
1609 Walden Dr                            614 South Fourche Avenue
Ozark, AR 72949                           Perryville, AR 72126

Ozarks Unlitd. Resource Coop              Phillips College Career & Technical Center
SUPERINTENDENT: Jeff Cantrell             SUPERINTENDENT: Keith Pinchback
E-MAIL: jcantrell@oursc.k12.ar.us         E-MAIL: pinchback@pccua.edu
PHONE NUMBER: (870) 743-9100              PHONE NUMBER: (870) 673-4201
5823 Resource Drive                       2807 Highway 165 South
Valley Springs, AR 72682                  Stuttgart, AR 72160

Palestine-wheatley Sch. Dist.             Piggott School District
SUPERINTENDENT: Jon Estes                 SUPERINTENDENT: Barry DeHart
E-MAIL: jestes@pwsd.k12.ar.us             E-MAIL: barry.dehart@piggottschools.net
PHONE NUMBER: (870) 581-2646              PHONE NUMBER: (870) 598-2572
7950 Hwy 70 West                          429 East Main
Palestine, AR 72372                       Piggott, AR 72454
       Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 27 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Pine Bluff School District                    Rector School District
SUPERINTENDENT: Barbara Warren                SUPERINTENDENT: Johnny Fowler
E-MAIL: barbara.warren@pinebluffschools.org   E-MAIL: jfowler@rector.k12.ar.us
PHONE NUMBER: (870) 543-4200                  PHONE NUMBER: (870) 595-3151
512 South Pine St                             604 West 5Th Street
Pine Bluff, AR 71601                          Rector, AR 72461

Pocahontas School District                    Rivercrest School District #57
SUPERINTENDENT: Jerry Martens                 SUPERINTENDENT: Sally Bennett
E-MAIL: jerry.martens@pocahontaspsd.com       E-MAIL: sally.bennett@smccolts.com
PHONE NUMBER: (870) 892-4573                  PHONE NUMBER: (870) 655-8633
2300 North Park                               22 Jefferson
Pocahontas, AR 72455                          Wilson, AR 72395

Pottsville School District                    Riverside School District
SUPERINTENDENT: Larry Dugger                  SUPERINTENDENT: Jeff Priest
E-MAIL: larry.dugger@pottsvilleschools.org    E-MAIL: jeff.priest@riversiderebels.net
PHONE NUMBER: (479) 968-8101                  PHONE NUMBER: (870) 237-4329
7000 Sr 247                                   601 Catfish Drive
Pottsville, AR 72858                          Lake City, AR 72437

Poyen School District                         Riverview School District
SUPERINTENDENT: Ronnie Kissire                SUPERINTENDENT: Judy Ballard
E-MAIL: kissire.ronnie@poyenschool.com        E-MAIL: judy.ballard@riverviewsd.org
PHONE NUMBER: (501) 332-8884                  PHONE NUMBER: (501) 279-0540
14296 Hwy 270 West                            800 Raider Drive
Poyen, AR 72128                               Searcy, AR 72143

Prairie Grove School District                 Rogers School District
SUPERINTENDENT: REBA HOLMES                   SUPERINTENDENT: Marlin Berry
E-MAIL: reba.holmes@pgtigers.org              E-MAIL: marlin.berry@rpsar.net
PHONE NUMBER: (479) 846-4213                  PHONE NUMBER: (479) 636-3910
110 School St                                 500 W Walnut St
Prairie Grove, AR 72753                       Rogers, AR 72756

Prescott School District                      Rose Bud School District
SUPERINTENDENT: Robert Poole                  SUPERINTENDENT: Allen Blackwell
E-MAIL: rpoole@prescottschool.net             E-MAIL: ablackwell@rbsd.k12.ar.us
PHONE NUMBER: (870) 887-3016                  PHONE NUMBER: (501) 556-5815
762 Martin Street                             124 School Road
Prescott, AR 71857                            Rose Bud, AR 72137

Pulaski Co. Spec. School Dist.                Russellville School District
SUPERINTENDENT: Charles Mcnulty               SUPERINTENDENT: Mark Gotcher
E-MAIL: cmcnulty@pcssd.org                    E-MAIL: mark.gotcher@russellvilleschools.net
PHONE NUMBER: (501) 490-2000                  PHONE NUMBER: (479) 968-1306
925 E Dixon Road                              220 West 10Th Street
Little Rock, AR 72216                         Russellville, AR 72801

Quitman School District                       Salem School District
SUPERINTENDENT: Dennis Truxler                SUPERINTENDENT: Wayne Guiltner
E-MAIL: truxlerd@quitman.k12.ar.us            E-MAIL: wayne.guiltner@salemschools.net
PHONE NUMBER: (501) 589-3156                  PHONE NUMBER: (870) 895-2516
6275 Heber Springs Road West                  313 Hwy 62 E Suite 1
Quitman, AR 72131                             Salem, AR 72576
       Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 28 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Saline County Vocational Center              Sloan-hendrix School Dist.
SUPERINTENDENT: Margaret Ellibee             SUPERINTENDENT: Clifford Rorex
E-MAIL: mellibee@uaptc.edu                   E-MAIL: crorex@sloan-hendrix.com
PHONE NUMBER: (501) 602-2420                 PHONE NUMBER: (870) 869-2384
3201 S Reynolds Rd                           1 Greyhound Cir
Bauxite, AR 72011                            Imboden, AR 72434

Sau-tech Career Center                       Smackover School District
SUPERINTENDENT: Jason Morrison               SUPERINTENDENT: Jason Black
E-MAIL: jmorriso@sautech.edu                 E-MAIL: jason.black@smackover.net
PHONE NUMBER: (870) 836-9367                 PHONE NUMBER: (870) 725-3132
327 Stewart Street Sw                        112 East 8Th Street
Camden, AR 71701                             Smackover, AR 71762

Scranton School District                     So. Conway Co. School District
SUPERINTENDENT: TOBY COOK                    SUPERINTENDENT: Shawn Halbrook
E-MAIL: tcook@scrantonrockets.net            E-MAIL: shawn.halbrook@sccsd.k12.ar.us
PHONE NUMBER: (479) 938-7121                 PHONE NUMBER: (501) 354-9400
103 N Tenth St                               704 E Church
Scranton, AR 72863                           Morrilton, AR 72110

Searcy County School District                South Central Service Coop
SUPERINTENDENT: Alan Yarbrough               SUPERINTENDENT: Karen Mcmahen
E-MAIL: ayarb@scsd.info                      E-MAIL: karen.mcmahen@scscoop.org
PHONE NUMBER: (870) 448-3011                 PHONE NUMBER: (870) 836-2213
952 Hwy 65 North                             400 Maul Road
Marshall, AR 72650                           Camden, AR 71701

Searcy School District                       South Pike County School District
SUPERINTENDENT: Diane Barrett                SUPERINTENDENT: Brad Sullivan
E-MAIL: dbarrett@searcyschools.org           E-MAIL: brad.sullivan@rattlers.org
PHONE NUMBER: (501) 268-3517                 PHONE NUMBER: (870) 285-2189
801 North Elm St                             605 3Rd Avenue
Searcy, AR 72143                             Murfreesboro, AR 71958

Sheridan School District                     South Side School District
SUPERINTENDENT: Jerrod Williams              SUPERINTENDENT: Aaron Hosman
E-MAIL: jerrodwilliams@sheridanschools.org   E-MAIL: ahosman@southsidebb.org
PHONE NUMBER: (870) 942-3135                 PHONE NUMBER: (501) 654-2633
400 North Rock                               334 Southside Road
Sheridan, AR 72150                           Bee Branch, AR 72013

Shirley School District                      Southeast Ark. Educ. Coop
SUPERINTENDENT: Tyrene Gardner               SUPERINTENDENT: Karen Eoff
E-MAIL: tyrene.gardner@shirley.k12.ar.us     E-MAIL: karen.eoff@searkcoop.com
PHONE NUMBER: (501) 723-8191                 PHONE NUMBER: (870) 367-6848
154 School Drive                             1022 Scogin Dr
Shirley, AR 72153                            Monticello, AR 71655

Siloam Springs School District               Southside School District
SUPERINTENDENT: Jody Wiggins                 SUPERINTENDENT: Roger Rich
E-MAIL: wigginsj@gosiloam.com                E-MAIL: roger.rich@southsideschools.org
PHONE NUMBER: (479) 524-3191                 PHONE NUMBER: (870) 251-2341
847 South Dogwood                            70 Scott Drive
Siloam Springs, AR 72761                     Batesville, AR 72501
       Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 29 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Southwest Ark. Coop                             Two Rivers School District
SUPERINTENDENT: Phoebe Bailey                   SUPERINTENDENT: Michael Dean
E-MAIL: phoebe.bailey@swaec.org                 E-MAIL: deanm@trgators.org
PHONE NUMBER: (870) 777-3076                    PHONE NUMBER: (479) 272-3113
500 South Spruce                                17727 East State Highway 28
Hope, AR 71801                                  Plainview, AR 72857

Spring Hill School District                     Valley Springs School District
SUPERINTENDENT: Carroll Purtle                  SUPERINTENDENT: Judy Green
E-MAIL: carroll.purtle@springhill.k12.ar.us     E-MAIL: jgreen@valley.k12.ar.us
PHONE NUMBER: (870) 777-8236                    PHONE NUMBER: (870) 429-5217
633 Hwy 355 West                                7349 School Street
Hope, AR 71801                                  Valley Springs, AR 72682

Springdale School District                      Valley View School District
SUPERINTENDENT: Jared Cleveland                 SUPERINTENDENT: Bryan Russell
E-MAIL: jcleveland@sdale.org                    E-MAIL: bryan.russell@valleyviewschools.net
PHONE NUMBER: (479) 750-8800                    PHONE NUMBER: (870) 935-6200
804 W Johnson Ave                               2131 Valley View Dr
Springdale, AR 72764                            Jonesboro, AR 72404

Star City School District                       Van Buren School District
SUPERINTENDENT: Jordan Frizzell                 SUPERINTENDENT: Harold Jeffcoat
E-MAIL: jordan.frizzell@starcityschools.org     E-MAIL: harold.jeffcoat@vbsd.us
PHONE NUMBER: (870) 628-4237                    PHONE NUMBER: (479) 474-7942
400 EAST ARKANSAS AVE                           2221 Pointer Trail East
Star City, AR 71667                             Van Buren, AR 72956

Strong-huttig School District                   Vilonia School District
SUPERINTENDENT: Thomas Kimberly                 SUPERINTENDENT: David Stephens
E-MAIL: kimberly.thomas@strong.scsc.k12.ar.us   E-MAIL: david.stephens@viloniaschools.org
PHONE NUMBER: (870)797-7322                     PHONE NUMBER: (501) 796-2113
108 E 5TH ST                                    11 Eagle Street
STRONG, AR 71765                                Vilonia, AR 72173

Stuttgart School District                       Viola School District
SUPERINTENDENT: Rick Gales                      SUPERINTENDENT: John May
E-MAIL: rgales@stuttgartschools.org             E-MAIL: johnm@viola.ncsc.k12.ar.us
PHONE NUMBER: (870) 673-8701                    PHONE NUMBER: (870) 458-2323
2501 South Main                                 314 Longhorn Drive
Stuttgart, AR 72160                             Viola, AR 72583

Texarkana School District                       Waldron School District
SUPERINTENDENT: Becky Kesler                    SUPERINTENDENT: Daniel Fielding
E-MAIL: becky.kesler@tasd7.net                  E-MAIL: fielding.daniel@waldronsd.org
PHONE NUMBER: (870) 772-3371                    PHONE NUMBER: (479) 637-3179
3512 Grand Ave                                  1560 W Sixth St
Texarkana, AR 71854                             Waldron, AR 72958

Trumann School District                         Warren School District
SUPERINTENDENT: Brandie Williams                SUPERINTENDENT: Bryan Cornish
E-MAIL: brandie.williams@trumannwildcat.com     E-MAIL: bryan.cornish@warrensd.org
PHONE NUMBER: (870) 483-6444                    PHONE NUMBER: (870) 226-6738
221 Pine Avenue                                 408 Cherry
Trumann, AR 72472                               Warren, AR 71671
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 30 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Watson Chapel School District            Westside School District
SUPERINTENDENT: Jerry Guess              SUPERINTENDENT: Brad Kent
E-MAIL: jguess@wcmail.k12.ar.us          E-MAIL: bkent@westsiderebels.net
PHONE NUMBER: (870) 879-0220             PHONE NUMBER: (479) 497-1991
4100 Camden Road                         122 Thompson Street
Pine Bluff, AR 71603                     Hartman, AR 72840

West Fork School District                White Co. Central School Dist.
SUPERINTENDENT: John Karnes              SUPERINTENDENT: Dean Stanley
E-MAIL: jkarnes@wftigers.org             E-MAIL: dstanley@wccsd.k12.ar.us
PHONE NUMBER: (479) 839-2231             PHONE NUMBER: (501) 729-3992
359 School Ave                           3259 Hwy 157
West Fork, AR 72774                      Judsonia, AR 72081

West Memphis School District             White Hall School District
SUPERINTENDENT: Jon Collins              SUPERINTENDENT: Doug Dorris
E-MAIL: collins@wmsd.net                 E-MAIL: dorrisd@whitehallsd.org
PHONE NUMBER: (870) 735-1915             PHONE NUMBER: (870) 247-2002
301 South Avalon                         1020 West Holland Avenue
West Memphis, AR 72301                   White Hall, AR 71602

West Side School District                Wilbur D. Mills Educ. Coop
SUPERINTENDENT: Andy Chisum              SUPERINTENDENT: Brad Horn
E-MAIL: andy.chisum@westsideeagles.org   E-MAIL: bhorn@wilbur.k12.ar.us
PHONE NUMBER: (501) 825-6258             PHONE NUMBER: (501) 882-5467
7295 Greers Ferry Rd                     210 North Main
Greers Ferry, AR 72067                   Beebe, AR 72012

Westark Technical Center                 Wonderview School District
SUPERINTENDENT: Andrea Slaton            SUPERINTENDENT: Jamie Stacks
E-MAIL: andrea.slaton@uafs.edu           E-MAIL: jamie.stacks@wonderviewschools.org
PHONE NUMBER: (479) 788-7720             PHONE NUMBER: (501) 354-0211
5210 Grand Avenue                        2436 Highway 95
Fort Smith, AR 72913                     Hattieville, AR 72063

Western Arkansas Coop                    Woodlawn School District
SUPERINTENDENT: Roy Hester               SUPERINTENDENT: Dudley Hume
E-MAIL: roy.hester@wscstarfish.com       E-MAIL: dudley.hume@whsbears.org
PHONE NUMBER: (479) 965-2191             PHONE NUMBER: (870) 357-8108
3010 E Hwy 22                            6760 Hwy 63
Branch, AR 72928                         Rison, AR 71665

Western Yell Co. School Dist.            Wynne School District
SUPERINTENDENT: Herschel Cleveland       SUPERINTENDENT: Carl Easley
E-MAIL: clevelandh@wycschools.com        E-MAIL: ceasley@wynneschools.org
PHONE NUMBER: (479) 476-4116             PHONE NUMBER: (870) 238-5000
1 Wolverine Drive                        1300 N Falls Blvd
Havana, AR 72842                         Wynne, AR 72396

Westside Cons. School District           Yellville-summit School Dist.
SUPERINTENDENT: Scott Gauntt             SUPERINTENDENT: Wes Henderson
E-MAIL: sgauntt@westsideschools.org      E-MAIL: wes.henderson@ysk12.com
PHONE NUMBER: (870) 935-7503             PHONE NUMBER: (870) 449-4061
1630 Hwy 91 W                            1124 N Panther Ave
Jonesboro, AR 72404                      Yellville, AR 72687
       Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 31 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Agua Fria Union High School District      Apache County Sheriffs Office
SUPERINTENDENT: Dennis Runyan             SUPERINTENDENT: Joseph Dedman
E-MAIL: drunyan@aguafria.org              E-MAIL: jdedman@apachecounty.net
PHONE NUMBER: (623) 932-7000              PHONE NUMBER: (928) 337-4321
1481 N. Eliseo Felix Jr. Way              370 South Washington
Avondale, AZ 85323                        St Johns, AZ 85936

Aguila Elementary District                Apache Elementary District
SUPERINTENDENT: Andy Wannemacher          SUPERINTENDENT: Loy Guzman
E-MAIL: awannemacher@aguilaschool.org     E-MAIL: apacheelementary@gmail.com
PHONE NUMBER: (928) 685-2222              PHONE NUMBER: (520) 558-2364
50023 N 514Th Ave                         10488 Skeleton Canyon Rd
Aguila, AZ 85320                          Douglas, AZ 85608

Ajo Unified District                      Apache Junction Unified District
SUPERINTENDENT: Robert Dooley             SUPERINTENDENT: Krista Anderson
E-MAIL: bdooley@tabletoptelephone.com     E-MAIL: krista.anderson@goaj.org
PHONE NUMBER: (520) 387-5618              PHONE NUMBER: (480) 982-1110
111 Well Rd                               801 W. Southern
Ajo, AZ 85321                             Apache Junction, AZ 85120

Alhambra Elementary District              Arizona Navajo Central Education Line Office
SUPERINTENDENT: Mark Yslas                SUPERINTENDENT: Patricia Gonnie
E-MAIL: markyslas@alhambraesd.org         E-MAIL: patriciagonnie@nndode.org
PHONE NUMBER: (602) 336-2920              PHONE NUMBER: (928) 674-5131
4510 N 37Th Ave                           Navajo Rt 7 Bldg 136-C
Phoenix, AZ 85019                         Chinle, AZ 86503

Alpine Elementary District                Arizona Navajo North Education Line Office
SUPERINTENDENT: Shirley Brazel            SUPERINTENDENT: Patricia Gonnie
E-MAIL: sbrazel@alpine.k12.az.us          E-MAIL: patriciagonnie@nndode.org
PHONE NUMBER: (928) 339-4570              PHONE NUMBER: (928) 283-2218
County Rd 2052 #11                        Hwy 160 & Warrior Dr, Bldg 407
Alpine, AZ 85920                          Tuba City, AZ 86045

Altar Valley Elementary District          Arizona South Education Line Office
SUPERINTENDENT: David Dumon               SUPERINTENDENT: Jim Hastings
E-MAIL: ddumon@avsd.org                   E-MAIL: jimmy.hastings@bie.edu
PHONE NUMBER: (520) 822-1484              PHONE NUMBER: (602) 265-1592
10105 S Sasabe Rd                         2901 N Central Avenue
Tucson, AZ 85736                          Phoenix, AZ 85012

Amphitheater Unified District             Arizona State School For The Deaf And Blind
SUPERINTENDENT: Todd Jaeger               SUPERINTENDENT: Annette Reichman
E-MAIL: tjaeger@amphi.com                 E-MAIL: annette.reichman@asdb.az.gov
PHONE NUMBER: (520) 696-5000              PHONE NUMBER: (520) 770-3828
701 W Wetmore                             1200 W. Speedway
Tucson, AZ 85705                          Tucson, AZ 85745

Antelope Union High School District       Arlington Elementary District
SUPERINTENDENT: Greg Copeland             SUPERINTENDENT: Chad Turner
E-MAIL: grcopeland@antelopeunion.org      E-MAIL: chadt@arlingtonk8.org
PHONE NUMBER: (928) 785-4041              PHONE NUMBER: (623) 386-2031
9168 S Ave 36 E                           9410 S 355Th Ave
Wellton, AZ 85356                         Arlington, AZ 85322
       Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 32 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Ash Creek Elementary District             Bicentennial Union High School District
SUPERINTENDENT: Sue Shepard               SUPERINTENDENT: Andrew Kauffman
E-MAIL: wranglerzzz@hotmail.com           E-MAIL: akauffman@salomehs.org
PHONE NUMBER: (520) 824-3340              PHONE NUMBER: (928) 859-3453
6460 East Highway 181                     67488 E Salome Rd
Pearce, AZ 85625                          Salome, AZ 85348

Ash Fork Joint Unified District           Bisbee Unified District
SUPERINTENDENT: Seth Staples              SUPERINTENDENT: Tom Woody
E-MAIL: sstaples@afjusd.org               E-MAIL: twoody@busd.k12.az.us
PHONE NUMBER: (928) 637-2561              PHONE NUMBER: (520) 432-5381
46999 N . 5Th Street                      100 Old Douglas Road
Ash Fork, AZ 86320                        Bisbee, AZ 85603

Avondale Elementary District              Blackwater Community School
SUPERINTENDENT: Betsy Hargrove            SUPERINTENDENT: Jacquelyn Power
E-MAIL: bhargro@avondale.k12.az.us        E-MAIL: jacquelyn.power@bwcs.k12.az.us
PHONE NUMBER: (623) 772-5000              PHONE NUMBER: (520) 215-5859
295 W Western Ave                         Hwy 87 & Blackwater School Rd
Avondale, AZ 85323                        Coolidge, AZ 85228

Baboquivari Unified School District #40   Blue Elementary District
SUPERINTENDENT: Edna Morris               SUPERINTENDENT: Sally Hulsey
E-MAIL: emorris@busd40.org                E-MAIL: blueschool@frontiernet.net
PHONE NUMBER: (520) 383-6746              PHONE NUMBER: (928) 865-2822
111 W Main                                80 Turkey Creek Rd
Sells, AZ 85634                           Blue, AZ 85922

Bagdad Unified District                   Blue Ridge Unified School District No. 32
SUPERINTENDENT: Bryan Bullington          SUPERINTENDENT: Michael Wright
E-MAIL: bullingtonb@bagdadschools.org     E-MAIL: mwright@brusd.org
PHONE NUMBER: (928) 633-4101              PHONE NUMBER: (928) 368-6126
210 Hilltop                               1200 W White Mountain Blvd
Bagdad, AZ 86321                          Lakeside, AZ 85929

Balsz Elementary District                 Bonita Elementary District
SUPERINTENDENT: Arleen Kennedy            SUPERINTENDENT: Ed Houser
E-MAIL: akennedy@balsz.org                E-MAIL: ehouser@bonitaesd.com
PHONE NUMBER: (602) 629-6400              PHONE NUMBER: (928) 828-3363
4825 East Roosevelt Street                18008 S Fort Grant Rd
Phoenix, AZ 85008                         Bonita, AZ 85643

Beaver Creek Elementary District          Bouse Elementary District
SUPERINTENDENT: Karin Ward                SUPERINTENDENT: Ron Fletcher
E-MAIL: kward@bcs.k12.az.us               E-MAIL: rfletcher@bouseschool.org
PHONE NUMBER: (928) 567-4631              PHONE NUMBER: (928) 851-2213
4810 E Beaver Creek Rd                    44936 Joshua Drive
Rimrock, AZ 86335                         Bouse, AZ 85325

Benson Unified School District            Bowie Unified District
SUPERINTENDENT: Micah Mortensen           SUPERINTENDENT: Wendy Conger
E-MAIL: mmortensen@bensonsd.k12.az.us     E-MAIL: wendy.conger@bowieusd.k12.az.us
PHONE NUMBER: (520) 720-6700              PHONE NUMBER: (520) 847-2545
360 S. Patagonia Street                   315 W. 5Th St.
Benson, AZ 85602                          Bowie, AZ 85605
       Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 33 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Buckeye Elementary District                Catalina Foothills Unified District
SUPERINTENDENT: Kristi Sandvik             SUPERINTENDENT: Mary Kamerzell
E-MAIL: ksandvik@besd33.org                E-MAIL: mkam@cfsd16.org
PHONE NUMBER: (623) 925-3400               PHONE NUMBER: (520) 209-7500
25555 West Durango Street                  2101 E River Rd
Buckeye, AZ 85326                          Tucson, AZ 85718

Buckeye Union High School District         Cave Creek Unified District
SUPERINTENDENT: Rob Roberson               SUPERINTENDENT: Debbi Burdick
E-MAIL: rroberson@buhsd.org                E-MAIL: dburdick@ccusd93.org
PHONE NUMBER: (623) 386-9701               PHONE NUMBER: (480) 575-2000
1000 East Narramore Avenue                 33016 N 60Th Street
Buckeye, AZ 85326                          Scottsdale, AZ 85266

Bullhead City School District              Cedar Unified District
SUPERINTENDENT: Carolyn Stewart            SUPERINTENDENT: Corrina Begay
E-MAIL: cstewart@crsk12.org                E-MAIL: cbegay@cedarusd.org
PHONE NUMBER: (928) 758-3961               PHONE NUMBER: (928) 738-2334
1004 Hancock Rd                            Mile Post 408 Hwy 264
Bullhead City, AZ 86442                    Keams Canyon, AZ 86034

Camp Verde Unified District                Central Arizona Valley Institute Of Technology
SUPERINTENDENT: Danny Howe                 SUPERINTENDENT: Mike Glover
E-MAIL: dhowe@campverdeschools.org         E-MAIL: mglover@cavitschools.org
PHONE NUMBER: (928) 567-8000               PHONE NUMBER: (520) 423-1944
410 Camp Lincoln                           1789 West Coolidge Avenue
Camp Verde, AZ 86322                       Coolidge, AZ 85128

Cartwright Elementary District             Chandler Unified District #80
SUPERINTENDENT: Leeann Lawlor              SUPERINTENDENT: Camille Casteel
E-MAIL: leeann.lawlor@csd83.org            E-MAIL: casteel.camille@cusd80.com
PHONE NUMBER: (623) 691-4000               PHONE NUMBER: (480) 812-7000
5220 W. Indian School Road                 1525 W Frye Rd
Phoenix, AZ 85031                          Chandler, AZ 85224

Casa Blanca Community School               Chevelon Butte School District
SUPERINTENDENT: Kim Franklin               SUPERINTENDENT: Wes Brownfield
E-MAIL: kfranklin@cbcschools.com           E-MAIL: wbrownfield@chevelonbutte.org
PHONE NUMBER: (520) 315-3489               PHONE NUMBER: (928) 535-4729
Po Box 10940                               417 Old Rim Road
Bapchule, AZ 85121                         Forest Lakes, AZ 85931

Casa Grande Elementary District            Chinle Unified District
SUPERINTENDENT: Jo Etta Gonzales           SUPERINTENDENT: Quincy Natay
E-MAIL: joetta.gonzales@cgelem.k12.az.us   E-MAIL: quincy@chinleusd.k12.az.us
PHONE NUMBER: (520) 836-2111               PHONE NUMBER: (928) 674-9600
220 West Kortsen Road                      Navajo Rte 7 & State Hwy 191
Casa Grande, AZ 85122                      Chinle, AZ 86503

Casa Grande Union High School District     Chino Valley Unified District
SUPERINTENDENT: Steve Bebee                SUPERINTENDENT: John Scholl
E-MAIL: sbebee@cguhsd.org                  E-MAIL: jscholl@chinovalleyschools.com
PHONE NUMBER: (520) 316-3360               PHONE NUMBER: (928) 636-2458
2730 N. Trekell Road                       650 East Center Street
Casa Grande, AZ 85122                      Chino Valley, AZ 86323
       Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 34 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Clarkdale-jerome Elementary District            Colorado River Union High School District
SUPERINTENDENT: Danny Brown                     SUPERINTENDENT: Todd Flora
E-MAIL: danny.brown@cjsd.k12.az.us              E-MAIL: tflora@crsk12.org
PHONE NUMBER: (928) 634-5035                    PHONE NUMBER: (928) 768-1665
1615 Main St                                    5744 S. Hwy 95
Clarkdale, AZ 86324                             Fort Mohave, AZ 86426

Cobre Valley Institute Of Technology District   Concho Elementary District
SUPERINTENDENT: Mike Oneal                      SUPERINTENDENT: David Embrey
E-MAIL: mo'neal@cvit81.org                      E-MAIL: dembrey@concho.k12.az.us
PHONE NUMBER: (928) 542-9640                    PHONE NUMBER: (928) 337-4665
100 W. Panther Dr.                              Hwy 61 And Cinder Rd
Superior, AZ 85173                              Concho, AZ 85924

Cochise County Juvenile Detention               Congress Elementary District
SUPERINTENDENT: John Schow                      SUPERINTENDENT: Stephanie Miller
E-MAIL: jschow@cochise.az.gov                   E-MAIL: smiller@congressdistrict.org
PHONE NUMBER: (520) 432-8800                    PHONE NUMBER: (928) 427-9850
915 Tovreaville Road                            26400 South Tenderfoot Hill Ro
Bisbee, AZ 85603                                Congress, AZ 85332

Cochise Elementary District                     Continental Elementary District
SUPERINTENDENT: Karl Uterhardt                  SUPERINTENDENT: Roxana Rico
E-MAIL: kuterhardt@cochiseschool.org            E-MAIL: roxana.rico@csd39.org
PHONE NUMBER: (520) 384-2540                    PHONE NUMBER: (520) 625-4581
5025 N. Bowie Ave                               1991 E White House Canyon Rd
Cochise, AZ 85606                               Green Valley, AZ 85614

Cochise Technology District                     Coolidge Unified District
SUPERINTENDENT: Joel Todd                       SUPERINTENDENT: Charie Wallace
E-MAIL: cochisetechnology@gmail.com             E-MAIL: charie.wallace@coolidgeschools.org
PHONE NUMBER: (520) 766-1999                    PHONE NUMBER: (520) 723-2040
1405 N. Grand Rd.                               450 N Arizona Blvd.
Willcox, AZ 85643                               Coolidge, AZ 85128

Coconino For Vocation Industry & Technology     Cottonwood-oak Creek Elementary District
SUPERINTENDENT: Brent Neilson                   SUPERINTENDENT: Steve King
E-MAIL: bneilson@caviat.org                     E-MAIL: sking@cocsd.k12.az.us
PHONE NUMBER: (928) 645-2737                    PHONE NUMBER: (928) 634-2288
19 Poplar Street                                1 N. Willard St.
Page, AZ 86040                                  Cottonwood, AZ 86326

Coconino County Accommodation School District   Cove Day School
SUPERINTENDENT: Dave Roth                       SUPERINTENDENT: Leo Johnson
E-MAIL: droth@ccrasd.org                        E-MAIL: leo.johnson@bie.edu
PHONE NUMBER: (928) 679-8072                    PHONE NUMBER: (928)653-4457
2384 N. Steves Blvd.                            Route 33 N31
Flagstaff, AZ 86004                             Cove, AZ 86544

Colorado City Unified District                  Crane Elementary District
SUPERINTENDENT: Carol Timpson                   SUPERINTENDENT: Laurie Doering
E-MAIL: ctimpson@elcap.us                       E-MAIL: ldoering@craneschools.org
PHONE NUMBER: (928) 875-9000                    PHONE NUMBER: (928) 373-3400
325 North Cottonwood St                         4250 W 16Th St
Colorado City, AZ 86021                         Yuma, AZ 85364
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 35 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Creighton Elementary District             Dysart Unified District
SUPERINTENDENT: Donna Lewis               SUPERINTENDENT: Quinn Kellis
E-MAIL: dlewis@creightonschools.org       E-MAIL: quinn.kellis@dysart.org
PHONE NUMBER: (602) 381-6000              PHONE NUMBER: (623) 876-7000
2702 E Flower St                          15802 North Parkview Place
Phoenix, AZ 85016                         Surprise, AZ 85374

Crown King Elementary District            East Valley Institute Of Technology
SUPERINTENDENT: Shannon Olson             SUPERINTENDENT: Chad Wilson
E-MAIL: crownkingschool@yahoo.com         E-MAIL: cwilson@evit.com
PHONE NUMBER: (928) 632-5207              PHONE NUMBER: (480) 461-4000
23550 S Towers Mountain Road              1601 W. Main St.
Crown King, AZ 86343                      Mesa, AZ 85201

Deer Valley Unified District              Elfrida Elementary District
SUPERINTENDENT: Curtis Finch              SUPERINTENDENT: Susan Holcombe
E-MAIL: superintendent@dvusd.org          E-MAIL: susan.holcombe@elfridaelem.org
PHONE NUMBER: (623) 445-5000              PHONE NUMBER: (520) 642-3428
20402 N 15Th Ave                          4070 Jefferson Rd
Phoenix, AZ 85027                         Elfrida, AZ 85610

Dilcon Community School                   Eloy Elementary District
SUPERINTENDENT: William Wachunas          SUPERINTENDENT: Ruby James
E-MAIL: bwachunas@dilconeagles.com        E-MAIL: ruby.james@eloyesd.net
PHONE NUMBER: (928) 657-3287              PHONE NUMBER: (520) 466-2100
40 Miles N Winslow Sr87                   1011 N Sunshine Blvd
Winslow, AZ 86047                         Eloy, AZ 85131

Dishchii' Bikoh Community School          Empire Elementary District
SUPERINTENDENT: Marilou Areno             SUPERINTENDENT: Dustin Williams
E-MAIL: marilou.areno@dishchiibikoh.org   E-MAIL: dustin.williams@schools.pima.gov
PHONE NUMBER: (928) 332-2444              PHONE NUMBER: (520) 455-0529
211 S Elm Cir                             13200 E. Greaterville Rd.
Cibecue, AZ 85911                         Sonoita, AZ 85637

Double Adobe Elementary District          First Mesa Elem School
SUPERINTENDENT: Tammi Wilson              SUPERINTENDENT: Alma Sinquah
E-MAIL: twilson@doubleadobeschool.org     E-MAIL: alma.sinquah@bie.edu
PHONE NUMBER: (520) 364-3041              PHONE NUMBER: (928) 737-2581
7081 N Central Hwy                        390 Main St
Mcneal, AZ 85617                          Polacca, AZ 86042

Douglas Unified District                  Flagstaff Unified District
SUPERINTENDENT: Ana Samaniego             SUPERINTENDENT: Michael Penca
E-MAIL: asamaniego@douglasschools.org     E-MAIL: mpenca@fusd1.org
PHONE NUMBER: (520) 364-2447              PHONE NUMBER: (928) 527-6000
1132 12Th St                              3285 E. Sparrow
Douglas, AZ 85607                         Flagstaff, AZ 86004

Duncan Unified District                   Florence Unified School District
SUPERINTENDENT: Eldon Merrell             SUPERINTENDENT: Chris Knutsen
E-MAIL: emerrell@duncanschools.org        E-MAIL: cknutsen@fusdaz.org
PHONE NUMBER: (928) 359-2472              PHONE NUMBER: (520) 866-3500
108 Stadium Ave                           1000 S Main St
Duncan, AZ 85534                          Florence, AZ 85132
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 36 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Flowing Wells Unified District           Gila Bend Unified District
SUPERINTENDENT: David Baker              SUPERINTENDENT: Anthony Perkins
E-MAIL: david.baker@fwusd.org            E-MAIL: anthonyp@gbusd.org
PHONE NUMBER: (520) 696-8800             PHONE NUMBER: (928) 683-2225
1556 W Prince Rd                         308 N Martin Ave
Tucson, AZ 85705                         Gila Bend, AZ 85337

Fort Huachuca Accommodation District     Gila County Juvenile Detention
SUPERINTENDENT: Mark Goodman             SUPERINTENDENT: Roy Sandoval
E-MAIL: goodmanm@fhasd.org               E-MAIL: rsandoval@gilacountyaz.gov
PHONE NUMBER: (520) 459-8199             PHONE NUMBER: (928) 402-8784
Building 21110 Hines Road                1425 South St.
Ft. Huachuca, AZ 85613                   Globe, AZ 85501

Fort Thomas Unified District             Gila County Regional School District
SUPERINTENDENT: Shane Hawkins            SUPERINTENDENT: Roy Sandoval
E-MAIL: shawkins@ftusd.org               E-MAIL: rsandoval@gilacountyaz.gov
PHONE NUMBER: (928) 485-9423             PHONE NUMBER: (928) 425-7800
15560 West Elementary School R           439 S. 4Th Street
Fort Thomas, AZ 85536                    Globe, AZ 85501

Fountain Hills Unified District          Gila County Sheriffs Office
SUPERINTENDENT: Kelly Glass              SUPERINTENDENT: Adam Shepherd
E-MAIL: kglass@fhacademics.org           E-MAIL: ashepherd@gilacountyaz.gov
PHONE NUMBER: (480) 664-5000             PHONE NUMBER: (928) 425-3231
16000 E. Palisades Blvd.                 1400 East Ash Street
Fountain Hills, AZ 85268                 Globe, AZ 85501

Fowler Elementary District               Gila Crossing Community School
SUPERINTENDENT: Marvene Lobato           SUPERINTENDENT: Jim Mosley
E-MAIL: mlobato@fesd.org                 E-MAIL: jim.mosley@gccseagles.org
PHONE NUMBER: (623) 707-4500             PHONE NUMBER: (520) 550-4834
1617 S. 67Th Ave.                        4665 W Pecos Road
Phoenix, AZ 85043                        Laveen, AZ 85339

Fredonia-moccasin Unified District       Gila Institute For Technology
SUPERINTENDENT: Todd Gilmore             SUPERINTENDENT: Clay Emery
E-MAIL: tgilmore@fredonia.org            E-MAIL: cemery@giftjted.org
PHONE NUMBER: (928) 643-7333             PHONE NUMBER: (928) 348-3393
221 East Hortt St                        3998 W. Ball Park Street
Fredonia, AZ 86022                       Thatcher, AZ 85552

Gadsden Elementary District              Gilbert Unified District
SUPERINTENDENT: Raymond Aguilera         SUPERINTENDENT: Shane Mccord
E-MAIL: agui2400@yahoo.com               E-MAIL: shane.mccord@gilbertschools.net
PHONE NUMBER: (928) 627-6540             PHONE NUMBER: (480) 497-3300
1453 N. Main Street                      140 South Gilbert Road
San Luis, AZ 85349                       Gilbert, AZ 85296

Ganado Unified School District           Glendale Elementary District
SUPERINTENDENT: Betsy Dobias             SUPERINTENDENT: Cindy Jones
E-MAIL: betsy.dobias@ganado.k12.az.us    E-MAIL: csegottajones@gesd40.org
PHONE NUMBER: (928) 755-1000             PHONE NUMBER: (623) 237-4000
Hwy 264                                  7301 N 58Th Ave
Ganado, AZ 86505                         Glendale, AZ 85301
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 37 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Glendale Union High School District      Havasupai Elementary School
SUPERINTENDENT: Brian Capistran          SUPERINTENDENT: Tamara Yates
E-MAIL: brian.capistran@guhsdaz.org      E-MAIL: tamara.yates@lhusd.org
PHONE NUMBER: (623) 435-6000             PHONE NUMBER: (928) 505-6040
7650 N 43Rd Ave                          Po Box 40
Glendale, AZ 85301                       Supai, AZ 86435

Globe Unified District                   Hayden-winkelman Unified District
SUPERINTENDENT: Jerry Jennex             SUPERINTENDENT: Jeff Gregorich
E-MAIL: jjennex@globeschools.org         E-MAIL: gregorichj@hwusd.org
PHONE NUMBER: (928) 402-6000             PHONE NUMBER: (520) 356-7876
460 N. Willow St                         824 Thorne Ave
Globe, AZ 85501                          Winkelman, AZ 85292

Graham County School Superintendent      Heber-overgaard Unified District
SUPERINTENDENT: Donna Mcgaughey          SUPERINTENDENT: Ron Tenney
E-MAIL: dmcgaughey@graham.az.gov         E-MAIL: ron.tenney@h-oschools.org
PHONE NUMBER: (928) 428-2880             PHONE NUMBER: (928) 535-4622
523 Tenth Ave                            3375 Buckskin Canyon Rd
Safford, AZ 85546                        Heber, AZ 85928

Grand Canyon Unified District            Higley Unified School District
SUPERINTENDENT: Shonny Bria              SUPERINTENDENT: Mike Thomason
E-MAIL: sbria@grandcanyonschool.org      E-MAIL: superintendent@husd.org
PHONE NUMBER: (928) 638-2461             PHONE NUMBER: (480) 279-7000
1 Boulder St                             2935 South Recker Road
Grand Canyon, AZ 86023                   Gilbert, AZ 85295

Greasewood Springs Community School      Hillside Elementary District
SUPERINTENDENT: Lucinda Godinez          SUPERINTENDENT: Melainie Johnson
E-MAIL: lucinda.godinez@gscs-inc.net     E-MAIL: hillside_school@hotmail.com
PHONE NUMBER: (928) 654-3331             PHONE NUMBER: (928)442-3416
Hc 58 Box 60                             Main Street
Ganado, AZ 86505                         Hillside, AZ 86321

Greenlee County Sheriffs Office          Holbrook Unified District
SUPERINTENDENT: Tim Sumner               SUPERINTENDENT: Robbie Koerperich
E-MAIL: tsumner@greenlee.az.gov          E-MAIL: koerp@holbrook.k12.az.us
PHONE NUMBER: (928) 865-4149             PHONE NUMBER: (928) 524-6144
Hwy 191                                  1000 N. 8Th Ave.
Clifton, AZ 85533                        Holbrook, AZ 86025

Greyhills Academy High School            Hopi Day School
SUPERINTENDENT: Loren Hudson             SUPERINTENDENT: Candas Bullock
E-MAIL: loren.hudson@bie.edu             E-MAIL: cbullock@hdshawks.org
PHONE NUMBER: (928) 283-6271             PHONE NUMBER: (928) 734-2468
160 Warrier Dr                           Hwy 264
Tuba City, AZ 88045                      Kykotsmovi, AZ 86039

Hackberry School District                Hotevilla Bacavi Community School
SUPERINTENDENT: Robert Varner            SUPERINTENDENT: Lorrie Harding
E-MAIL: rvarner@hesd.net                 E-MAIL: lorrieh@hbcschool.net
PHONE NUMBER: (928) 692-0013             PHONE NUMBER: (928)734-2462
9501 Nellie Dr                           Hwy. 264, Milepost 367.2 Main Street
Kingman, AZ 86401                        Hotevilla-bacavi, AZ 86030
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 38 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Humboldt Unified District                  Kayenta Unified District
SUPERINTENDENT: John Pothast               SUPERINTENDENT: Lemual Adson
E-MAIL: john.pothast@humboldtunified.com   E-MAIL: lemual.adson@kusd27.org
PHONE NUMBER: (928) 759-4000               PHONE NUMBER: (928) 697-3251
6411 N. Robert Road                        N Hwy 163
Prescott Valley, AZ 86314                  Kayenta, AZ 86033

Hyder Elementary District                  Keams Canyon Elementary School
SUPERINTENDENT: Martha Jones               SUPERINTENDENT: Gary Polacca
E-MAIL: mjones@hyderisd.org                E-MAIL: gary.polacca@bie.edu
PHONE NUMBER: (928) 454-2242               PHONE NUMBER: (928)738-2385
Ave 64E & I-8                              P.O. Box 397
Dateland, AZ 85333                         Keams Canyon, AZ 86034

Isaac Elementary District                  Kin Dah Lichi'i Olta
SUPERINTENDENT: Mario Ventura              SUPERINTENDENT: George Waybenais
E-MAIL: mventura@isaacschools.org          E-MAIL: pgonnie@kdlo.net
PHONE NUMBER: (602) 455-6700               PHONE NUMBER: (928)755-3439
3348 W Mcdowell Rd                         P.O. Box 800
Phoenix, AZ 85009                          Ganado, AZ 86505

J O Combs Unified School District          Kingman Unified School District
SUPERINTENDENT: Greg Wyman                 SUPERINTENDENT: Gretchen Dorner
E-MAIL: gwyman@jocombs.org                 E-MAIL: gdorner@kusd.org
PHONE NUMBER: (480) 987-5300               PHONE NUMBER: (928) 753-5678
301 E Combs Rd                             3033 Macdonald Ave.
Queen Creek, AZ 85140                      Kingman, AZ 86401

John F Kennedy Day School                  Kirkland Elementary District
SUPERINTENDENT: Maxine Dineyazhe           SUPERINTENDENT: Michelle Perey
E-MAIL: maxine.roanhorse-din@bie.edu       E-MAIL: mperey@kirklandaz.org
PHONE NUMBER: (928)338-4593                PHONE NUMBER: (928) 442-3258
110 W Dish Chin Rd                         150 Main Street
Whiteriver, AZ 85941                       Kirkland, AZ 86332

Joseph City Unified District               Klondyke Elementary District
SUPERINTENDENT: Bryan Fields               SUPERINTENDENT: Donna Mcgaughey
E-MAIL: bryanf@jcusd.org                   E-MAIL: dmcgaughey@graham.az.gov
PHONE NUMBER: (928) 288-3307               PHONE NUMBER: (928) 428-2880
8176 N Westover                            921 Thatcher Blvd
Joseph City, AZ 86032                      Safford, AZ 85546

Kaibeto Boarding School                    Kyrene Elementary District
SUPERINTENDENT: Veronica Klain             SUPERINTENDENT: Jan Vesely
E-MAIL: veronica.klain@bie.edu             E-MAIL: jvesely@kyrene.org
PHONE NUMBER: (928)673-3480                PHONE NUMBER: (480) 541-1000
P.O. Box 1420                              8700 S Kyrene Road
Kaibeto, AZ 86053                          Tempe, AZ 85284

Kayenta Community School                   Lake Havasu Unified District
SUPERINTENDENT: Lemual Adson               SUPERINTENDENT: Rebecca Stone
E-MAIL: lemual.adson@kusd27.org            E-MAIL: rebecca.stone@lhusd.org
PHONE NUMBER: (928) 697-3251               PHONE NUMBER: (928) 505-6900
Hwy 163 Mustang Blvd                       2200 Havasupai Blvd
Kayenta, AZ 86033                          Lake Havasu City, AZ 86403
       Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 39 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Laveen Elementary District                Mammoth-san Manuel Unified District
SUPERINTENDENT: Jeffrey Sprout            SUPERINTENDENT: Julie Scott
E-MAIL: jsprout@laveeneld.org             E-MAIL: scottj@msmusd.org
PHONE NUMBER: (602) 237-9100              PHONE NUMBER: (520) 385-2337
5001 W. Dobbins Road                      711 Mcnab Pkwy
Laveen, AZ 85339                          San Manuel, AZ 85631

Leupp School Inc                          Many Farms Community School
SUPERINTENDENT: Leon Oosahwe              SUPERINTENDENT: Fonda Charlie
E-MAIL: loosahwe@leuppschools.org         E-MAIL: fonda.charlie@mfcsaz.org
PHONE NUMBER: (928) 686-6211              PHONE NUMBER: (928) 781-6221
Hwy 99 & Indian 15 Rd                     1157 Hwy 191
Winslow, AZ 86047                         Many Farms, AZ 86538

Liberty Elementary District               Many Farms High School
SUPERINTENDENT: Lori Shough               SUPERINTENDENT: Tonya Knight
E-MAIL: lshough@liberty25.org             E-MAIL: tonya.knight@bie.edu
PHONE NUMBER: (623) 474-6600              PHONE NUMBER: (928) 781-6297
19871 W. Fremont Rd.                      Po Box 307
Buckeye, AZ 85326                         Many Farms, AZ 86538

Litchfield Elementary District            Marana Unified District
SUPERINTENDENT: Jodi Gunning              SUPERINTENDENT: Dan Streeter
E-MAIL: gunning@lesd.k12.az.us            E-MAIL: musd6@maranausd.org
PHONE NUMBER: (623) 535-6000              PHONE NUMBER: (520) 682-3243
290 East Sagebrush Street                 11279 W Grier Rd
Litchfield Park, AZ 85340                 Marana, AZ 85653

Littlefield Unified District              Maricopa County Regional District
SUPERINTENDENT: Darlene Mccauley          SUPERINTENDENT: Steve Watson
E-MAIL: dmccauley@lusd9.com               E-MAIL: steve.watson@maricopa.gov
PHONE NUMBER: (928) 347-5486              PHONE NUMBER: (602) 452-4700
3475 Rio Virgin Rd                        3409 W. Whitton Avenue
Beaver Dam, AZ 86432                      Phoenix, AZ 85017

Littleton Elementary District             Maricopa County Regional Special Services District
SUPERINTENDENT: Roger Freeman             SUPERINTENDENT: Steve Watson
E-MAIL: freeman.roger@littletonaz.org     E-MAIL: steve.watson@maricopa.gov
PHONE NUMBER: (623) 478-5600              PHONE NUMBER: (602) 506-2969
1600 S. 107Th Avenue                      4041 North Central
Avondale, AZ 85323                        Phoenix, AZ 85012

Madison Elementary District               Maricopa Unified School District
SUPERINTENDENT: Kenneth Baca              SUPERINTENDENT: Tracey Lopeman
E-MAIL: kbaca@madisoned.org               E-MAIL: tlopeman@musd20.org
PHONE NUMBER: (602) 664-7900              PHONE NUMBER: (520) 568-5100
5601 N 16Th St                            44150 W. Maricopa-Casa Grande
Phoenix, AZ 85016                         Maricopa, AZ 85138

Maine Consolidated School District        Mary C O'Brien Accommodation District
SUPERINTENDENT: Mark Williams             SUPERINTENDENT: Marty Bassett
E-MAIL: mwilliams@mcsd10.org              E-MAIL: mbassett@pinalk12.org
PHONE NUMBER: (928) 635-2115              PHONE NUMBER: (520) 450-4400
10 N. Spring Valley Rd.                   3740 N. Toltec Rd.
Parks, AZ 86018                           Toltec, AZ 85131
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 40 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Mayer Unified School District            Mohave Valley Elementary District
SUPERINTENDENT: Dean Slaga               SUPERINTENDENT: Cole Young
E-MAIL: dean.slaga@mayerschools.org      E-MAIL: youngc@mvdistrict.net
PHONE NUMBER: (928) 642-1000             PHONE NUMBER: (928) 768-2507
12606 E. Main St.                        8450 South Olive
Mayer, AZ 86333                          Mohave Valley, AZ 86440

Mcnary Elementary District               Mohawk Valley Elementary District
SUPERINTENDENT: Melisa Milan             SUPERINTENDENT: Shanna Johnson
E-MAIL: mmilan@mcnary.k12.az.us          E-MAIL: sjohnson@mohawk17.org
PHONE NUMBER: (928) 334-2293             PHONE NUMBER: (928) 785-4942
Corner Of Spruce & Cooley                5151 S Ave 39E
Mcnary, AZ 85930                         Roll, AZ 85347

Mcneal Elementary District               Morenci Unified District
SUPERINTENDENT: Teresa Reyna             SUPERINTENDENT: David Woodall
E-MAIL: terry.reyna@mcneal.k12.az.us     E-MAIL: dwoodall@morenci.org
PHONE NUMBER: (520) 642-3356             PHONE NUMBER: (928) 865-2081
3979 Mcneal St                           1 Stadium Dr
Mcneal, AZ 85617                         Morenci, AZ 85540

Mesa Unified District                    Morristown Elementary District
SUPERINTENDENT: Andi Fourlis             SUPERINTENDENT: Aspasia Angelou
E-MAIL: alfourlis@mpsaz.org              E-MAIL: aangelou@morristowneld75.org
PHONE NUMBER: (480) 472-0200             PHONE NUMBER: (623) 546-5100
63 East Main Street                      25950 Rockaway Hills Dr
Mesa, AZ 85201                           Morristown, AZ 85342

Miami Unified District                   Mountain Institute Jted
SUPERINTENDENT: Sherry Dorathy           SUPERINTENDENT: William Stiteler
E-MAIL: sdorathy@miamiusd40.org          E-MAIL: bill.stiteler@mijted.net
PHONE NUMBER: (928) 425-3271             PHONE NUMBER: (928) 771-0791
4739 E. Ragus Road                       220 Ruger Road, Suite 2
Miami, AZ 85539                          Prescott, AZ 86301

Mingus Union High School District        Murphy Elementary District
SUPERINTENDENT: Genie Gee                SUPERINTENDENT: Dennis Goodwin
E-MAIL: ggee@muhs.com                    E-MAIL: dgoodwin@msdaz.org
PHONE NUMBER: (928) 634-7531             PHONE NUMBER: (602) 353-5002
1801 E Fir St                            2615 W Buckeye Rd.
Cottonwood, AZ 86326                     Phoenix, AZ 85009

Mobile Elementary District               Naa Tsis'aan
SUPERINTENDENT: Kit Wood                 SUPERINTENDENT: Berdina Tsosie
E-MAIL: kwood@mobileesd.org              E-MAIL: berdina.tsosie@bie.edu
PHONE NUMBER: (520) 568-2280             PHONE NUMBER: (928)672-2335
42798 S 99Th Ave                         P.O. Box 10010
Maricopa, AZ 85139                       Tonalea, AZ 86044

Mohave County Juvenile Detention         Naco Elementary District
SUPERINTENDENT: Kip Anderson             SUPERINTENDENT: Timothy Mayclin
E-MAIL: courtadmin@mohavecourts.com      E-MAIL: tmayclin@naco.k12.az.us
PHONE NUMBER: (928) 753-0741             PHONE NUMBER: (520) 432-5060
809 E Beale St                           1911 West Valenzuela
Kingman, AZ 86401                        Naco, AZ 85620
       Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 41 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Nadaburg Unified School District                      Osborn Elementary District
SUPERINTENDENT: Aspasia Angelou                       SUPERINTENDENT: Michael Robert
E-MAIL: aangelou@nadaburgsd.org                       E-MAIL: mrobert@osbornnet.org
PHONE NUMBER: (623) 388-2321                          PHONE NUMBER: (602) 707-2000
32919 Center St                                       1226 W Osborn Rd
Wittmann, AZ 85361                                    Phoenix, AZ 85013

Navajo County Accommodation District #99              Owens School District No.6
SUPERINTENDENT: Jalyn Gerlich                         SUPERINTENDENT: Bryan Bullington
E-MAIL: jalyn.gerlich@navajocountyaz.gov              E-MAIL: bryan.b@owens-whitney.org
PHONE NUMBER: (928) 524-1821                          PHONE NUMBER: (928) 765-2311
294 W. Carlos                                         14109 E Chicken Springs Rd
Holbrook, AZ 86025                                    Wikieup, AZ 85360

Navajo County School Superintendents Office           Page Unified District
SUPERINTENDENT: Jalyn Gerlich                         SUPERINTENDENT: Larry Wallen
E-MAIL: jalyn.gerlich@navajocountyaz.gov              E-MAIL: lwallen@pageud.org
PHONE NUMBER: (928) 524-4204                          PHONE NUMBER: (928) 608-4157
100 E Carter Rd                                       500 S Navajo Dr
Holbrook, AZ 86025                                    Page, AZ 86040

Nazlini Community School                              Palo Verde Elementary District
SUPERINTENDENT: Ronald Arias                          SUPERINTENDENT: Robert Aldridge
E-MAIL: ronald.arias@bie.edu                          E-MAIL: raldridge@pvesd.org
PHONE NUMBER: (928) 755-6125                          PHONE NUMBER: (623) 327-3690
Navajo Rte 27                                         10700 S Palo Verde Rd
Ganado, AZ 86505                                      Palo Verde, AZ 85343

Nogales Unified District                              Paloma School District
SUPERINTENDENT: Fernando Parra                        SUPERINTENDENT: Kristin Turner
E-MAIL: fparra@nusd.k12.az.us                         E-MAIL: kturner@palomaesd.org
PHONE NUMBER: (520) 287-0800                          PHONE NUMBER: (928) 683-2588
310 W Plum St                                         38739 W. I-8
Nogales, AZ 85621                                     Gila Bend, AZ 85337

NE Arizona Tech Institute Of Vocational Educ          Palominas Elementary District
SUPERINTENDENT: Ron Tsosie                            SUPERINTENDENT: Sherri Rosalik
E-MAIL: rtsosie@native.k12.az.us                      E-MAIL: rosaliks@psd49.net
PHONE NUMBER: (928) 697-2500                          PHONE NUMBER: (520) 366-6204
163 .6 Mi East Of Kay                                 10391 E Highway 92
Kayenta, AZ 86033                                     Hereford, AZ 85615

Northern Arizona Vocational Institute Of Technology   Paradise Valley Unified District
SUPERINTENDENT: Matt Weber                            SUPERINTENDENT: Jesse Welsh
E-MAIL: mweber@navit.k12.az.us                        E-MAIL: jwelsh@pvschools.net
PHONE NUMBER: (928) 536-6100                          PHONE NUMBER: (602) 449-2000
951 W. Snowflake Blvd.                                15002 N 32Nd St
Snowflake, AZ 85937                                   Phoenix, AZ 85032

Oracle Elementary District                            Parker Unified School District
SUPERINTENDENT: Crystle Nehrmeyer                     SUPERINTENDENT: Brad Sale
E-MAIL: cnehrmeyer@osd2.org                           E-MAIL: bsale@parkerusd.org
PHONE NUMBER: (520) 896-3071                          PHONE NUMBER: (928) 669-9244
725 N. Carpenter Drive                                1608 Laguna Ave
Oracle, AZ 85623                                      Parker, AZ 85344
       Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 42 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Patagonia Elementary District             Phoenix Union High School District
SUPERINTENDENT: Kenny Hayes               SUPERINTENDENT: Chad Gestson
E-MAIL: khayes@patagonia.k12.az.us        E-MAIL: Gestson@Phoenixunion.Org
PHONE NUMBER: (520) 394-3000              PHONE NUMBER: (602) 764-1100
200 W. Naugle Ave                         4502 N. Central Ave
Patagonia, AZ 85624                       Phoenix, AZ 85012

Patagonia Union High School District      Picacho Elementary District
SUPERINTENDENT: Kenny Hayes               SUPERINTENDENT: Allen Rogers
E-MAIL: khayes@patagonia.k12.az.us        E-MAIL: arogers@picacho.k12.az.us
PHONE NUMBER: (520) 394-3000              PHONE NUMBER: (520) 466-7942
200 W. Naugle Ave                         17865 South Vail Road
Patagonia, AZ 85624                       Picacho, AZ 85241

Payson Unified District                   Pima Accommodation District
SUPERINTENDENT: Linda Gibson              SUPERINTENDENT: Shelly Duran
E-MAIL: linda.gibson@pusd10.org           E-MAIL: shelly.duran@capetucson.com
PHONE NUMBER: (928) 474-2070              PHONE NUMBER: (520) 740-4704
902 W Main St                             130 W Congress St
Payson, AZ 85541                          Tucson, AZ 85701

Peach Springs Unified District            Pima County Jted
SUPERINTENDENT: Jaime Cole                SUPERINTENDENT: Kathy Prather
E-MAIL: colej@psusd8.org                  E-MAIL: kprather@pimajted.org
PHONE NUMBER: (928) 769-2202              PHONE NUMBER: (520) 352-5833
403 Diamond Creek Road                    6420 E. Broadway
Peach Springs, AZ 86434                   Tucson, AZ 85710

Pearce Elementary District                Pima Unified District
SUPERINTENDENT: Kyle Hart                 SUPERINTENDENT: Sean Rickert
E-MAIL: khart@pearceschool.org            E-MAIL: srickert@pima.k12.az.us
PHONE NUMBER: (520) 826-3328              PHONE NUMBER: (928) 387-8000
1 1/2 M. Off Hwy 191 & Old Pea            192 E. 200 S.
Pearce, AZ 85625                          Pima, AZ 85543

Pendergast Elementary District            Pine Springs Day School
SUPERINTENDENT: Lily Deblieux             SUPERINTENDENT: Lou Jones
E-MAIL: ldeblieux@pesd92.org              E-MAIL: lou.jones@bie.edu
PHONE NUMBER: (623) 772-2215              PHONE NUMBER: (928)871-4311
3802 N 91St Ave                           1001 Pine Springs Rd.
Phoenix, AZ 85037                         Houck, AZ 86506

Peoria Unified School District            Pine Strawberry Elementary District
SUPERINTENDENT: Jason Reynolds            SUPERINTENDENT: Kathlene Thomson
E-MAIL: jasreynolds@pusd11.net            E-MAIL: kthomson@pineesd.org
PHONE NUMBER: (623) 486-6000              PHONE NUMBER: (928) 476-3283
6330 W Thunderbird Rd                     3868 N. Pine Creek Dr.
Glendale, AZ 85306                        Pine, AZ 85544

Phoenix Elementary District               Pinon Community School
SUPERINTENDENT: Larry Weeks               SUPERINTENDENT: Joe Benally
E-MAIL: larry.weeks@phxschools.org        E-MAIL: cominngoin@yahoo.com
PHONE NUMBER: (602) 257-4002              PHONE NUMBER: (928) 725-3250
1817 N 7Th St                             Po Box 159
Phoenix, AZ 85006                         Pinon, AZ 86510
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 43 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Pinon Unified District                    Red Rock Day School
SUPERINTENDENT: Chris Ostgaard            SUPERINTENDENT: Leo Johnson
E-MAIL: costgaard@pusdatsa.org            E-MAIL: leo.johnson@bie.edu
PHONE NUMBER: (928) 725-3450              PHONE NUMBER: (928)653-4456
Navajo Hwy 41                             Hwy. Navajo 13
Pinon, AZ 86510                           Red Valley, AZ 86544

Pomerene Elementary District              Red Rock Elementary District
SUPERINTENDENT: Michael Sherman           SUPERINTENDENT: Peter Dwyer
E-MAIL: msherman@pomereneschool.org       E-MAIL: pdwyer@redrockschools.com
PHONE NUMBER: (520) 586-2407              PHONE NUMBER: (520) 682-3331
1396 N. Old Pomerene Rd                   20854 East Homestead Drive
Pomerene, AZ 85627                        Red Rock, AZ 85145

Prescott Unified District                 Riverside Elementary District
SUPERINTENDENT: Joe Howard                SUPERINTENDENT: Jaime Rivera
E-MAIL: joe.howard@prescottschools.com    E-MAIL: jrivera@riverside.k12.az.us
PHONE NUMBER: (928) 445-5400              PHONE NUMBER: (602) 477-8900
146 S Granite St                          1414 S 51St Ave
Prescott, AZ 86303                        Phoenix, AZ 85043

Quartzsite Elementary District            Rock Point Community School
SUPERINTENDENT: Raquel Burton             SUPERINTENDENT: Deana Dugi
E-MAIL: rburton@qsd4.org                  E-MAIL: deana.dugi@rpcsaz.org
PHONE NUMBER: (928) 923-7907              PHONE NUMBER: (928) 659-4221
49241 Ehrenberg-Parker Hwy                Hwy 191
Ehrenberg, AZ 85334                       Rock Point, AZ 86545

Queen Creek Unified District              Roosevelt Elementary District
SUPERINTENDENT: Perry Berry               SUPERINTENDENT: Quintin Boyce
E-MAIL: pberry@qcusd.org                  E-MAIL: quintin.boyce@rsd.k12.az.us
PHONE NUMBER: (480) 987-5935              PHONE NUMBER: (602) 243-4800
20740 S. Ellsworth Road                   6000 S 7Th St
Queen Creek, AZ 85142                     Phoenix, AZ 85042

Ray Of Light Academy                      Round Valley Unified District
SUPERINTENDENT: Danna Gallardo            SUPERINTENDENT: Travis Udall
E-MAIL: dgallardo@santacruzcountyaz.gov   E-MAIL: tudall@elks.net
PHONE NUMBER: (520) 375-8193              PHONE NUMBER: (928) 333-6580
1260 N Hohokam                            940-B E Maricopa
Nogales, AZ 85621                         Springerville, AZ 85938

Ray Unified District                      Sacaton Elementary District
SUPERINTENDENT: Pacheco Rochelle          SUPERINTENDENT: Cherryl Paul
E-MAIL: rochelle_pacheco@rayusd.org       E-MAIL: cpaul@sacatonschools.org
PHONE NUMBER: (520) 363-5515              PHONE NUMBER: (520) 562-8600
Hwy 177                                   92 Skill Center Rd
Kearny, AZ 85137                          Sacaton, AZ 85147

Red Mesa Unified District                 Saddle Mountain Unified School District
SUPERINTENDENT: Andre Ponder              SUPERINTENDENT: Paul Tighe
E-MAIL: aponder@rmusd.net                 E-MAIL: paul.tighe@smusd90.org
PHONE NUMBER: (928) 656-4100              PHONE NUMBER: (623) 474-5100
Hwy 160 - 22 Miles W Of 4 Corn            38201 W Indian School Rd
Teec Nos Pos, AZ 86514                    Tonopah, AZ 85354
       Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 44 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Safford Unified District                  Santa Cruz County Regional School District
SUPERINTENDENT: Aj Taylor                 SUPERINTENDENT: Alfredo Velasquez
E-MAIL: ataylor@saffordusd.com            E-MAIL: avelasquez@santacruzcountyaz.gov
PHONE NUMBER: (928) 348-7000              PHONE NUMBER: (520) 281-9179
734 W 11Th St                             2935 N. Grand Avenue
Safford, AZ 85546                         Nogales, AZ 85621

Sahuarita Unified District                Santa Cruz County Sheriffs Office
SUPERINTENDENT: Manuel Valenzuela         SUPERINTENDENT: Tony Estrada
E-MAIL: mvalenzuela@sahuarita.net         E-MAIL: testrada@santacruzcountyaz.gov
PHONE NUMBER: (520) 625-3502              PHONE NUMBER: (520) 761-7869
350 W Sahuarita Rd                        2170 N. Congress Dr
Sahuarita, AZ 85629                       Nogales, AZ 85621

Salome Consolidated Elementary District   Santa Cruz Elementary District
SUPERINTENDENT: George Dean               SUPERINTENDENT: Kathy Romero
E-MAIL: gdean@salomek8.org                E-MAIL: kromero@sced28.com
PHONE NUMBER: (928) 859-3339              PHONE NUMBER: (520) 287-0737
38128 Saguaro & Main                      7 Duquesne Road
Salome, AZ 85348                          Nogales, AZ 85621

Salt River Elementary School              Santa Cruz Valley Unified District
SUPERINTENDENT: Cynthia Clary             SUPERINTENDENT: David Verdugo
E-MAIL: cynthia.clary@srpmic-ed.org       E-MAIL: dverdugo@scv35.org
PHONE NUMBER: (480) 362-2400              PHONE NUMBER: (520) 281-8282
11562 East Highland Ave                   1374 W. Frontage Rd.
Scottsdale, AZ 85256                      Rio Rico, AZ 85648

San Carlos Unified District               Santa Cruz Valley Union High School District
SUPERINTENDENT: Deborah Dennison          SUPERINTENDENT: Orlenda Roberts
E-MAIL: d.dennison@scusdaz.org            E-MAIL: oroberts@scvuhs.org
PHONE NUMBER: (928) 475-2315              PHONE NUMBER: (520) 466-2220
San Carlos Ave                            900 N Main St
San Carlos, AZ 85550                      Eloy, AZ 85231

San Simon School                          Santa Rosa Ranch School
SUPERINTENDENT: Kari Wade                 SUPERINTENDENT: Roland Doepner
E-MAIL: kwade@sansimon.org                E-MAIL: roland.doepner@bie.edu
PHONE NUMBER: (520) 845-2275              PHONE NUMBER: (520)383-2359
Hc 01 Box 8292                            HC O2 Box 7570
Sells, AZ 85634                           Sells, AZ 85634

San Simon Unified District                School Superintendent - Santa Cruz County
SUPERINTENDENT: Kari Wade                 SUPERINTENDENT: Alfredo Velasquez
E-MAIL: kwade@sansimon.org                E-MAIL: avelasquez@santacruzcountyaz.gov
PHONE NUMBER: (520) 845-2275              PHONE NUMBER: (520) 375-7940
2226 W Business I-10                      2150 N. Congress Drive
San Simon, AZ 85632                       Nogales, AZ 85621

Sanders Unified District                  Scottsdale Unified District
SUPERINTENDENT: Kim Pearce                SUPERINTENDENT: Scott Menzel
E-MAIL: kimpearce@sandersusd.net          E-MAIL: smenzel@susd.org
PHONE NUMBER: (928) 688-4747              PHONE NUMBER: (480) 484-6100
I-40, Hwy 191                             8500 E. Jackrabbit Rd.
Sanders, AZ 86512                         Phoenix, AZ 85018
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 45 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Seba Dalkai Boarding School              Skull Valley Elementary District
SUPERINTENDENT: Maye Bigboy              SUPERINTENDENT: Brandi Vastine
E-MAIL: maye.bigboy@bie.edu              E-MAIL: admin@skullvalleyschool.org
PHONE NUMBER: (928) 657-3208             PHONE NUMBER: (928) 442-3322
Hc 63 Box H                              127 Skull Valley Rd S
Winslow, AZ 86047                        Skull Valley, AZ 86338

Second Mesa Day School                   Snowflake Unified District
SUPERINTENDENT: Dianne Albert            SUPERINTENDENT: Hollis Merrell
E-MAIL: dianne.albert@secondmesa.org     E-MAIL: hollism@snowflake.k12.az.us
PHONE NUMBER: (928)737-2571              PHONE NUMBER: (928) 536-4156
P.O. Box 98                              682 School Bus Ln.
Second Mesa, AZ 86043                    Snowflake, AZ 85937

Sedona-oak Creek Jusd #9                 Solomon Elementary District
SUPERINTENDENT: Dennis Dearden           SUPERINTENDENT: Kevin England
E-MAIL: dearden@sedonak12.org            E-MAIL: gloria@solomon.k12.az.us
PHONE NUMBER: (928) 204-6800             PHONE NUMBER: (928) 428-0477
221 Brewer Rd Ste 100                    2250 S Stevens Ave
Sedona, AZ 86336                         Solomon, AZ 85551

Seligman Unified District                Somerton Elementary District
SUPERINTENDENT: James Phillips           SUPERINTENDENT: Laura Noel
E-MAIL: jphillips@seligman.k12.az.us     E-MAIL: lnoel@ssd11.org
PHONE NUMBER: (928) 216-4123             PHONE NUMBER: (928) 341-6000
54255 N. Main                            215 N Carlisle Ave
Seligman, AZ 86337                       Somerton, AZ 85350

Sentinel Elementary District             Sonoita Elementary District
SUPERINTENDENT: Christopher Maynes       SUPERINTENDENT: Mary Faley
E-MAIL: christophermaynes@yahoo.com      E-MAIL: mfaley@elgink12.com
PHONE NUMBER: (928) 454-2474             PHONE NUMBER: (520) 455-5514
53802 W Us Hwy 80                        23 Elgin Rd
Sentinel, AZ 85333                       Elgin, AZ 85611

Shonto Preparatory School                Southwest Technical Education District Of Yuma
SUPERINTENDENT: Melanie Dewakuku         SUPERINTENDENT: Kevin Imes
E-MAIL: mdewakuku@shontoprep.org         E-MAIL: kimes@stedy01.org
PHONE NUMBER: (928) 672-2652             PHONE NUMBER: (928) 366-5884
East Hwy 160 Rt 98                       899 E. Plaza Circle
Shonto, AZ 86054                         Yuma, AZ 85365

Show Low Unified District                St David Unified District
SUPERINTENDENT: Shad Housley             SUPERINTENDENT: Kyle Hart
E-MAIL: shad.housley@showlow.education   E-MAIL: khart@stdavid.org
PHONE NUMBER: (928) 537-6001             PHONE NUMBER: (520) 720-4781
500 W. Old Linden Rd                     70 Patton Hwy
Show Low, AZ 85901                       St. David, AZ 85630

Sierra Vista Unified District            St Johns Unified District
SUPERINTENDENT: Eric Holmes              SUPERINTENDENT: Ed Burgoyne
E-MAIL: eric.holmes@svps.k12.az.us       E-MAIL: eburgoyne@sjusd.net
PHONE NUMBER: (520) 515-2700             PHONE NUMBER: (928) 337-2255
3555 Fry Blvd                            450 S 13Th W
Sierra Vista, AZ 85635                   St. Johns, AZ 85936
       Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 46 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Stanfield Elementary District             T'iis Nazbas Community School
SUPERINTENDENT: Melissa Sadorf            SUPERINTENDENT: Karina Roessel
E-MAIL: msadorf@roadrunners24.net         E-MAIL: karina.roessel@bie.edu
PHONE NUMBER: (520) 424-3353              PHONE NUMBER: (928)656-3252
515 S Stanfield Rd                        1 Mile South Of Highway 160 On Bia Road N5114
Stanfield, AZ 85272                       Teec Nos Pos, AZ 86514

Sunnyside Unified District                Tohono O`odham High School
SUPERINTENDENT: Steven Holmes             SUPERINTENDENT: Maxine Dineyazhe
E-MAIL: steveh@susd12.org                 E-MAIL: maxine.roanhorse-din@bie.edu
PHONE NUMBER: (520) 545-2000              PHONE NUMBER: (520)362-2400
2238 E. Ginter Rd                         Mile Marker 75, Highway 86, 31 Miles E Of Ajo
Tucson, AZ 85706                          SELLS, AZ 85634

Superior Unified School District          Tolleson Elementary District
SUPERINTENDENT: Stephen Estatico          SUPERINTENDENT: Lupita Hightower
E-MAIL: steve.estatico@superiorusd.org    E-MAIL: lhightower@tesd.k12.az.us
PHONE NUMBER: (520) 689-3000              PHONE NUMBER: (623) 533-3900
1500 Sunset Drive                         9261 West Van Buren
Superior, AZ 85273                        Tolleson, AZ 85353

Tanque Verde Unified District             Tolleson Union High School District
SUPERINTENDENT: Scott Hagerman            SUPERINTENDENT: Nora Gutierrez
E-MAIL: shagerman@tanq.org                E-MAIL: nora.gutierrez@tuhsd.org
PHONE NUMBER: (520) 749-5751              PHONE NUMBER: (623) 478-4000
2300 N Tanque Verde Loop Rd               9801 W. Van Buren Street
Tucson, AZ 85749                          Tolleson, AZ 85353

Tempe School District                     Toltec School District
SUPERINTENDENT: Christine Busch           SUPERINTENDENT: Denise Rogers
E-MAIL: cbusch@tempeschools.org           E-MAIL: drogers@toltecsd.org
PHONE NUMBER: (480) 730-7102              PHONE NUMBER: (520) 466-2360
3205 S Rural Rd                           3315 N Toltec Rd
Tempe, AZ 85282                           Eloy, AZ 85131

Tempe Union High School District          Tombstone Unified District
SUPERINTENDENT: Kevin Mendivil            SUPERINTENDENT: Robert Devere
E-MAIL: kmendivil@tempeunion.org          E-MAIL: rdevere@tombstone.k12.az.us
PHONE NUMBER: (480) 839-0292              PHONE NUMBER: (520) 457-2217
500 W Guadalupe Rd                        805 Fremont
Tempe, AZ 85283                           Tombstone, AZ 85638

Thatcher Unified District                 Tonalea Day School
SUPERINTENDENT: Matthew Petersen          SUPERINTENDENT: Cheryl Kaye
E-MAIL: petersen.matt@thatcherud.org      E-MAIL: cheryl.kaye@bie.edu
PHONE NUMBER: (928) 348-7201              PHONE NUMBER: (928)283-6325
3490 West Main St.                        Hwy 160 Route 21
Thatcher, AZ 85552                        Tonalea, AZ 86044

Theodore Roosevelt School                 Tonto Basin Elementary District
SUPERINTENDENT: Marla Wilkerson           SUPERINTENDENT: Chad Greer
E-MAIL: marla.wilkerson@trs.k12.az.us     E-MAIL: cgreer@tontobasinschool.org
PHONE NUMBER: (928)338-4464               PHONE NUMBER: (928) 479-2277
P.O. Box 567                              445 S. Old West Hwy 188
Ft. Apache, AZ 85926                      Tonto Basin, AZ 85553
       Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 47 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Topock Elementary District                 Valley Union High School District
SUPERINTENDENT: John Warren                SUPERINTENDENT: Kyle Hart
E-MAIL: jwarren@topockschool.com           E-MAIL: khart@pearceschool.org
PHONE NUMBER: (928) 768-3344               PHONE NUMBER: (520) 642-3492
5083 Tule Dr                               4088 Jefferson Rd
Topock, AZ 86436                           Elfrida, AZ 85610

Tuba City Boarding School                  Vernon Elementary District
SUPERINTENDENT: Don Coffland               SUPERINTENDENT: Monica Barajas
E-MAIL: donald.coffland@bie.edu            E-MAIL: mbarajas@vernon.k12.az.us
PHONE NUMBER: (928) 283-2330               PHONE NUMBER: (928) 537-5463
306 Main St                                90 Crn 3139
Tuba City, AZ 86045                        Vernon, AZ 85940

Tuba City Unified School District #15      Walnut Grove Elementary District
SUPERINTENDENT: Risha Vanderwey            SUPERINTENDENT: Renee Raskin
E-MAIL: rvanderwey@tcusd.org               E-MAIL: renee.raskin@yavapai.us
PHONE NUMBER: (928) 283-1001               PHONE NUMBER: (928) 427-6378
E Fir St                                   18500 S Walnut Grove Rd
Tuba City, AZ 86045                        Kirkland, AZ 86332

Tucson Unified District                    Washington Elementary School District
SUPERINTENDENT: Gabriel Trujillo           SUPERINTENDENT: Paul Stanton
E-MAIL: gabriel.trujillo@tusd1.org         E-MAIL: paul.stanton@wesdschools.org
PHONE NUMBER: (520) 225-6060               PHONE NUMBER: (602) 347-2600
1010 E. 10Th St.                           4650 W. Sweetwater
Tucson, AZ 85719                           Glendale, AZ 85304

Union Elementary District                  Wellton Elementary District
SUPERINTENDENT: Kristine Morris            SUPERINTENDENT: Lisa Jameson
E-MAIL: kmorris@uesd.org                   E-MAIL: ljameson@welltonschool.org
PHONE NUMBER: (623) 478-5005               PHONE NUMBER: (928) 785-3311
3834 S. 91St Ave                           29126 San Jose Ave
Tolleson, AZ 85353                         Wellton, AZ 85356

Vail Unified District                      Wenden Elementary District
SUPERINTENDENT: John Carruth               SUPERINTENDENT: Gloria Dean
E-MAIL: carruthj@vailschooldistrict.org    E-MAIL: gloriadean@wendenk8.org
PHONE NUMBER: (520) 879-2000               PHONE NUMBER: (928) 859-3806
13801 E. Benson Highway                    71001 Santa Fe Ave
Vail, AZ 85641                             Wenden, AZ 85357

Valentine Elementary District              Western Arizona Vocational District #50
SUPERINTENDENT: Cliff Angle                SUPERINTENDENT: Amy West
E-MAIL: cliff.angle@mohavecounty.us        E-MAIL: awest@wavejted.org
PHONE NUMBER: (928) 769-2310               PHONE NUMBER: (928) 753-0747
12491 N Byers                              700 W. Beale Street
Truxton, AZ 86434                          Kingman, AZ 86401

Valley Academy For Career And Technology   West-mec - Western Maricopa Education Center
SUPERINTENDENT: Bob Weir                   SUPERINTENDENT: Greg Donovan
E-MAIL: bweir@vacte.com                    E-MAIL: greg.donovan@west-mec.org
PHONE NUMBER: (928) 634-7131               PHONE NUMBER: (623) 738-0000
830 S Main Street                          5487 N. 99Th Avenue
Cottonwood, AZ 86326                       Phoenix, AZ 85305
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 48 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Whiteriver Unified District              Yarnell Elementary District
SUPERINTENDENT: Jennifer Plath           SUPERINTENDENT: Lori Bomar
E-MAIL: jplath@wusd.us                   E-MAIL: lbomar@modelcreekschool.org
PHONE NUMBER: (928) 358-5800             PHONE NUMBER: (928) 427-3347
963 Chief Avenue                         16466 Table Top Rd
Whiteriver, AZ 85941                     Yarnell, AZ 85362

Wickenburg Unified District              Yavapai Accommodation School District
SUPERINTENDENT: Barbara Remondini        SUPERINTENDENT: Kellie Burns
E-MAIL: bremondini@wusd9.org             E-MAIL: kburns@yavapaicountyhs.org
PHONE NUMBER: (928) 668-5350             PHONE NUMBER: (928) 759-8126
40 W Yavapai St                          7497 E. Addis
Wickenburg, AZ 85390                     Prescott Valley, AZ 86314

Wide Ruins Community School              Young Elementary District
SUPERINTENDENT: Audrey Smith             SUPERINTENDENT: Jenny Hunt
E-MAIL: babyaudie2002@yahoo.com          E-MAIL: jhunt@youngschool.org
PHONE NUMBER: (928)652-3251              PHONE NUMBER: (928) 462-3244
Box 309                                  Hwy 288/Baker Ranch Rd
Chambers, AZ 86502                       Young, AZ 85554

Willcox Unified District                 Yucca Elementary District
SUPERINTENDENT: Kevin Davis              SUPERINTENDENT: Debbie Vincent
E-MAIL: kevin.davis@wusd13.org           E-MAIL: debbie.vincent@mohavecounty.us
PHONE NUMBER: (520) 384-8600             PHONE NUMBER: (928) 766-2581
480 N. Bisbee                            12261 3Rd St
Willcox, AZ 85643                        Yucca, AZ 86438

Williams Unified District                Yuma County Education Service Agency
SUPERINTENDENT: Rick Honsinger           SUPERINTENDENT: Thomas Tyree
E-MAIL: rhonsinger@wusd2.org             E-MAIL: ttyree@apscc.org
PHONE NUMBER: (928) 635-4473             PHONE NUMBER: (928) 373-1006
411 N 6Th St                             210 S. 1St Avenue
Williams, AZ 86046                       Yuma, AZ 85364

Wilson Elementary District               Yuma County Juvenile Justice Center
SUPERINTENDENT: Antonio Sanchez          SUPERINTENDENT: Tim Hardy
E-MAIL: antonio.sanchez@wsd.k12.az.us    E-MAIL: thardy@courts.az.gov
PHONE NUMBER: (602) 681-2200             PHONE NUMBER: (928) 314-1900
3025 E Fillmore St                       2440 N. 28Th St.
Phoenix, AZ 85008                        Yuma, AZ 85364

Window Rock Unified District             Yuma County Sheriffs Office
SUPERINTENDENT: Shannon Goodsell         SUPERINTENDENT: Leon Wilmot
E-MAIL: sgoodsell@wrschool.net           E-MAIL: leon.wilmot@ycso.yumacountyaz.gov
PHONE NUMBER: (928) 729-6706             PHONE NUMBER: (928) 782-9871
Navajo Rte 12                            200 W. Court Street
Fort Defiance, AZ 86504                  Yuma, AZ 85364

Winslow Unified District                 Yuma Elementary District
SUPERINTENDENT: Kathryn Zanin            SUPERINTENDENT: James Sheldahl
E-MAIL: kzanin@wusd1.org                 E-MAIL: jsheldahl@yuma.org
PHONE NUMBER: (928) 288-8101             PHONE NUMBER: (928) 502-4300
800 Apache Ave                           450 West Sixth Street
Winslow, AZ 86047                        Yuma, AZ 85364
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 49 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Yuma Union High School District           Albany City Unified
SUPERINTENDENT: Gina Thompson             SUPERINTENDENT: Frank Wells
E-MAIL: gthompson@yumaunion.org           E-MAIL: fwells@ausdk12.org
PHONE NUMBER: (928) 502-4600              PHONE NUMBER: (510) 558-3750
3150 South Avenue A                       1051 Monroe St.
Yuma, AZ 85364                            Albany, CA 94706

Abc Unified                               Alexander Valley Union Elementary
SUPERINTENDENT: Mary Sieu                 SUPERINTENDENT: Matt Reno
E-MAIL: mary.sieu@abcusd.us               E-MAIL: mreno@alexandervalleyusd.org
PHONE NUMBER: (562) 926-5566              PHONE NUMBER: (707) 433-1375
16700 Norwalk Blvd.                       8511 Highway 128
Cerritos, CA 90703                        Healdsburg, CA 95448

Acalanes Union High                       Alhambra Unified
SUPERINTENDENT: John Nickerson            SUPERINTENDENT: Denise Jaramillo
E-MAIL: jnickerson@auhsdschools.org       E-MAIL: jaramillo_denise@ausd.us
PHONE NUMBER: (925) 280-3900              PHONE NUMBER: (626) 943-3000
1212 Pleasant Hill Rd.                    1515 W. Mission Rd.
Lafayette, CA 94549                       Alhambra, CA 91803

Acton-agua Dulce Unified                  Alisal Union
SUPERINTENDENT: Larry King                SUPERINTENDENT: Jim Koenig
E-MAIL: lking@aadusd.k12.ca.us            E-MAIL: jim.koenig@alisal.org
PHONE NUMBER: (661) 269-0750              PHONE NUMBER: (831) 753-5700
32248 N. Crown Valley Rd.                 1205 E. Market St.
Acton, CA 93510                           Salinas, CA 93905

Adelanto Elementary                       Allensworth Elementary
SUPERINTENDENT: Kennon Mitchell           SUPERINTENDENT: Max Friedman
E-MAIL: kennon_mitchell@aesd.net          E-MAIL: mfriedman@allensworth.k12.ca.us
PHONE NUMBER: (760) 246-8691              PHONE NUMBER: (661) 849-2401
11824 Air Expressway                      3320 Young Rd.
Adelanto, CA 92301                        Allensworth, CA 93219

Alameda Cnty. Student Exchange Prog.      Alpaugh Unified
SUPERINTENDENT: Karen Monroe              SUPERINTENDENT: Gary Mekeel
E-MAIL: lkmonroe@acoe.org                 E-MAIL: garymekeel@alpaugh.k12.ca.us
PHONE NUMBER: (510) 887-0152              PHONE NUMBER: (559) 949-8413
313 W. Winton Ave.                        5313 Rd. 39
Hayward, CA 94544                         Alpaugh, CA 93201

Alameda County Office Of Education        Alpine County Office Of Education
SUPERINTENDENT: Karen Monroe              SUPERINTENDENT: Matthew Strahl
E-MAIL: lkmonroe@acoe.org                 E-MAIL: mstrahl@alpinecoe.k12.ca.us
PHONE NUMBER: (510) 887-0152              PHONE NUMBER: (530) 694-2230
313 W. Winton Ave.                        43 Hawkside Dr.
Hayward, CA 94544                         Markleeville, CA 96120

Alameda Unified                           Alpine County Unified
SUPERINTENDENT: Sean Mcphetridge          SUPERINTENDENT: Matthew Strahl
E-MAIL: smcphetridge@alamedaunified.org   E-MAIL: mstrahl@alpinecoe.k12.ca.us
PHONE NUMBER: (510) 337-7000              PHONE NUMBER: (530) 694-2230
2060 Challenger Dr                        43 Hawkside Dr.
Alameda, CA 94501                         Markleeville, CA 96120
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 50 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Alpine Union Elementary                    Amador County Rop
SUPERINTENDENT: Richard Newman             SUPERINTENDENT: Sean Snider
E-MAIL: rnewman@alpineschools.net          E-MAIL: ssnider@acusd.org
PHONE NUMBER: (619) 445-3236               PHONE NUMBER: (209) 267-5497
1323 Administration Way                    217 Rex Ave.
Alpine, CA 91901                           Diamond Springs, CA 95619

Alta Loma Elementary                       Amador County Unified
SUPERINTENDENT: James Moore                SUPERINTENDENT: Amy Slavensky
E-MAIL: jmoore@alsd.org                    E-MAIL: aslavensky@acusd.org
PHONE NUMBER: (909) 484-5151               PHONE NUMBER: (209) 223-1750
9390 Base Line Rd.                         217 Rex Ave.
Alta Loma, CA 91701                        Jackson, CA 95642

Alta Vista Elementary                      Anaheim City
SUPERINTENDENT: Robert Hudson              SUPERINTENDENT: Christopher Downing
E-MAIL: rhudson@altavistaesd.org           E-MAIL: cdowning@anaheimelementary.org
PHONE NUMBER: (559) 782-5700               PHONE NUMBER: (714) 517-7500
2293 E. Crabtree Ave.                      1001 S. E. St.
Porterville, CA 93257                      Anaheim, CA 92805

Alta-dutch Flat Union Elementary           Anaheim Union High
SUPERINTENDENT: Mike Wells                 SUPERINTENDENT: Michael Matsuda
E-MAIL: mwells@alta.k12.ca.us              E-MAIL: matsuda_m@auhsd.us
PHONE NUMBER: (530) 389-8283               PHONE NUMBER: (714) 999-3511
34050 Alta-Bonny Nook Rd.                  501 Crescent Way
Alta, CA 95701                             Anaheim, CA 92803

Alum Rock Union Elementary                 Anderson Union High
SUPERINTENDENT: Hilaria Bauer              SUPERINTENDENT: Victor Hopper
E-MAIL: hilaria.bauer@arusd.org            E-MAIL: vhopper@auhsd.net
PHONE NUMBER: (408) 928-6800               PHONE NUMBER: (530) 378-0568
2930 Gay Ave.                              1469 Ferry St.
San Jose, CA 95127                         Anderson, CA 96007

Alview-dairyland Union Elementary          Anderson Valley Unified
SUPERINTENDENT: Sheila Perry               SUPERINTENDENT: Michael Warych
E-MAIL: sperry@adusd.us                    E-MAIL: mwarych@avpanthers.org
PHONE NUMBER: (559) 665-2394               PHONE NUMBER: (707) 895-3774
12861 Ave. 18 1/2                          12300 Anderson Valley Way
Chowchilla, CA 93610                       Boonville, CA 95415

Alvord Unified                             Antelope Elementary
SUPERINTENDENT: Allan Mucerino             SUPERINTENDENT: Jim Weber
E-MAIL: superintendent@alvordschools.org   E-MAIL: jweber@antelopeschools.org
PHONE NUMBER: (951) 509-5000               PHONE NUMBER: (530) 527-1272
10365 Keller Ave.                          22630 Antelope Blvd.
Riverside, CA 92505                        Red Bluff, CA 96080

Amador County Office Of Education          Antelope Valley Rop
SUPERINTENDENT: Robert Russell             SUPERINTENDENT: Betsy Mckinstry
E-MAIL: rrussell@acusd.org                 E-MAIL: bmckinstry@avhsd.org
PHONE NUMBER: (209) 223-1750               PHONE NUMBER: (661) 575-1010
217 Rex Ave.                               1156 E. Ave., S
Jackson, CA 95642                          Palmdale, CA 93550
       Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 51 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Antelope Valley Schools Transportation Agency   Arena Union Elementary/Joint Union High
SUPERINTENDENT: Morris Fuselier                 SUPERINTENDENT: Warren Galletti
E-MAIL: mfuselier@avsta.com                     E-MAIL: wgalletti@mcn.org
PHONE NUMBER: (661) 945-3621                    PHONE NUMBER: (707) 882-2803
670 W. Ave. L-8                                 45 Lake St.
Lancaster, CA 93534                             Point Arena, CA 95468

Antelope Valley Union High                      Armona Union Elementary
SUPERINTENDENT: David Vierra                    SUPERINTENDENT: Xavier Pina
E-MAIL: dvierra@avhsd.org                       E-MAIL: xpina@auesd.org
PHONE NUMBER: (661) 948-7655                    PHONE NUMBER: (559) 583-5000
44811 N. Sierra Hwy.                            11115 C St.
Lancaster, CA 93534                             Armona, CA 93202

Antioch Unified                                 Aromas/san Juan Unified
SUPERINTENDENT: Stephanie Anello                SUPERINTENDENT: Michele Huntoon
E-MAIL: stephanieanello@antiochschools.net      E-MAIL: mhuntoon@asjusd.k12.ca.us
PHONE NUMBER: (925) 779-7500                    PHONE NUMBER: (831) 623-4500
510 G St.                                       2300 San Juan Hwy.
Antioch, CA 94509                               San Juan Bautista, CA 95045

Apple Valley Unified                            Arvin Union
SUPERINTENDENT: Trenae Nelson                   SUPERINTENDENT: Georgia Rhett
E-MAIL: trenae_nelson@avusd.org                 E-MAIL: rhett@arvin-do.com
PHONE NUMBER: (760) 247-8001                    PHONE NUMBER: (661) 854-6500
12555 Navajo Rd.                                737 Bear Mountain Blvd.
Apple Valley, CA 92308                          Arvin, CA 93203

Arcadia Unified                                 Atascadero Unified
SUPERINTENDENT: David Vannasdall                SUPERINTENDENT: Tom Butler
E-MAIL: dvannasdall@ausd.net                    E-MAIL: tombutler@atasusd.org
PHONE NUMBER: (626) 821-8300                    PHONE NUMBER: (805) 462-4200
150 S. 3Rd Ave.                                 5601 W. Mall
Arcadia, CA 91006                               Atascadero, CA 93422

Arcata Elementary                               Atwater Elementary
SUPERINTENDENT: Luke Biesecker                  SUPERINTENDENT: Sandra Schiber
E-MAIL: lbiesecker@arcatasd.org                 E-MAIL: sschiber@aesd.edu
PHONE NUMBER: (707) 822-0351                    PHONE NUMBER: (209) 357-6100
1435 Buttermilk Ln.                             1401 Brd.Way Ave.
Arcata, CA 95521                                Atwater, CA 95301

Arcohe Union Elementary                         Auburn Union Elementary
SUPERINTENDENT: Troy Miller                     SUPERINTENDENT: Amber Alva
E-MAIL: miller@arcohe.net                       E-MAIL: aleealva@auburn.k12.ca.us
PHONE NUMBER: (209) 748-2313                    PHONE NUMBER: (530) 885-7242
11755 Ivie Rd.                                  255 Epperle Ln.
Herald, CA 95638                                Auburn, CA 95603

Arena Union Elementary                          Azusa Unified
SUPERINTENDENT: Warren Galletti                 SUPERINTENDENT: Arturo Ortega
E-MAIL: wgalletti@mcn.org                       E-MAIL: aortega@azusa.org
PHONE NUMBER: (707) 882-2803                    PHONE NUMBER: (626) 967-6211
45 Lake St.                                     546 S. Citrus Ave.
Point Arena, CA 95468                           Azusa, CA 91702
       Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 52 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Baker Valley Unified                      Banning Unified
SUPERINTENDENT: Cecil Edwards             SUPERINTENDENT: Natasha Baker
E-MAIL: cecil_edwards@baker.k12.ca.us     E-MAIL: nbaker@banning.k12.ca.us
PHONE NUMBER: (760) 733-4567              PHONE NUMBER: (951) 922-0200
72100 Sch House Ln.                       161 W. Williams St.
Baker, CA 92309                           Banning, CA 92220

Bakersfield City                          Banta Elementary
SUPERINTENDENT: Doc Ervin                 SUPERINTENDENT: Daniel Moore
E-MAIL: ervind@bcsd.com                   E-MAIL: dmoore@bantasd.org
PHONE NUMBER: (661)631-4610               PHONE NUMBER: (209) 229-4651
1300 Baker St.                            22375 S. El Rancho Rd.
Bakersfield, CA 93305                     Tracy, CA 95304

Baldwin Park Unified                      Barstow Unified
SUPERINTENDENT: Froilan Mendoza           SUPERINTENDENT: Jeff Malan
E-MAIL: fnmendoza674@bpusd.net            E-MAIL: jeff_malan@busdk12.com
PHONE NUMBER: (626) 962-3311              PHONE NUMBER: (760) 255-6000
3699 N. Holly Ave.                        551 S. Ave. H
Baldwin Park, CA 91706                    Barstow, CA 92311

Baldy View Rop                            Bass Lake Joint Union Elementary
SUPERINTENDENT: Shelley Adams             SUPERINTENDENT: Randall Seals
E-MAIL: shelley_adams@bvrop.org           E-MAIL: rseals@basslakesd.org
PHONE NUMBER: (916) 319-0800              PHONE NUMBER: (559) 642-1555
135 S. Spring St.                         40096 Indian Springs Rd.
Claremont, CA 91711                       Oakhurst, CA 93644

Baldy View Rop Jpa                        Bassett Unified
SUPERINTENDENT: Shelley Adams             SUPERINTENDENT: Art Cunha
E-MAIL: shelley_adams@bvrop.org           E-MAIL: acunha@bassettusd.org
PHONE NUMBER: (909) 980-6490              PHONE NUMBER: (626) 931-3000
2890 Inland Empire Blvd., Suite 100       904 N. Willow Ave.
Ontario, CA 91764                         La Puente, CA 91746

Ballard Elementary                        Bayshore Elementary
SUPERINTENDENT: Allan Pelletier           SUPERINTENDENT: Audra Pittman
E-MAIL: apelletier@ballardschool.org      E-MAIL: apittman@thebayshoreschool.org
PHONE NUMBER: (805) 688-4812              PHONE NUMBER: (415) 467-5443
2425 Sch St.                              155 Oriente Street
Solvang, CA 93463                         Daly City, CA 94014

Ballico-cressey Elementary                Bear Valley Unified
SUPERINTENDENT: Bliss Propes              SUPERINTENDENT: Mary Suzuki
E-MAIL: bpropes@ballicocressey.com        E-MAIL: mary_suzuki@bearvalleyusd.org
PHONE NUMBER: (209) 632-5371              PHONE NUMBER: (909) 866-4631
11818 W. Gregg St.                        42271 Moonridge Rd.
Ballico, CA 95303                         Big Bear Lake, CA 92315

Bangor Union Elementary                   Beardsley Elementary
SUPERINTENDENT: Lauren Albert             SUPERINTENDENT: Paul Miller
E-MAIL: lalbert@bangorunion.org           E-MAIL: pamiller@beardsley.k12.ca.us
PHONE NUMBER: (530) 679-2434              PHONE NUMBER: (661) 393-8550
7549 Oro-Bangor Hwy.                      1001 Roberts Ln.
Bangor, CA 95914                          Bakersfield, CA 93308
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 53 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Beaumont Unified                         Bennett Valley Union Elementary
SUPERINTENDENT: Terrence Davis           SUPERINTENDENT: Sue Field
E-MAIL: tdavis@beaumontusd.k12.ca.us     E-MAIL: sue.field@bvusd.org
PHONE NUMBER: (951) 845-1631             PHONE NUMBER: (707) 542-2201
350 W. Brookside                         2250 Mesquite Dr.
Beaumont, CA 92223                       Santa Rosa, CA 95405

Bella Vista Elementary                   Berkeley Unified
SUPERINTENDENT: Charlie Hoffman          SUPERINTENDENT: Brent Stephens
E-MAIL: choffman@strop.org               E-MAIL: brentstephens@berkeley.net
PHONE NUMBER: (530) 549-4415             PHONE NUMBER: (510) 644-8764
22661 Old Alturas Rd.                    2020 Bonar St.
Bella Vista, CA 96008                    Berkeley, CA 94702

Belleview Elementary                     Berryessa Union Elementary
SUPERINTENDENT: Carla Haakma             SUPERINTENDENT: Roxane Fuentes
E-MAIL: chaakma@mybelleview.org          E-MAIL: rfuentes@busd.net
PHONE NUMBER: (209) 586-5510             PHONE NUMBER: (408) 923-1880
22736 Kuien Mill Rd.                     1376 Piedmont Rd.
Sonora, CA 95370                         San Jose, CA 95132

Bellevue Union                           Beverly Hills Unified
SUPERINTENDENT: David Alexander          SUPERINTENDENT: Michael Bregy
E-MAIL: dalexander@busd.org              E-MAIL: mbregy@bhusd.org
PHONE NUMBER: (707) 542-5197             PHONE NUMBER: (310) 551-5100
3150 Ed Dr.                              255 S. Lasky Dr.
Santa Rosa, CA 95407                     Beverly Hills, CA 90212

Bellflower Unified                       Big Creek Elementary
SUPERINTENDENT: Tracy McSparren          SUPERINTENDENT: Toby Wait
E-MAIL: tmcsparren@busd.k12.ca.us        E-MAIL: twait@bigcreekschool.com
PHONE NUMBER: (562) 866-9011             PHONE NUMBER: (559) 893-3314
16703 S. Clark Ave.                      55190 Point Rd.
Bellflower, CA 90706                     Big Creek, CA 93605

Belmont-redwood Shores Elementary        Big Lagoon Union Elementary
SUPERINTENDENT: Dan Deguara              SUPERINTENDENT: Jennifer Glueck
E-MAIL: ddeguara@brssd.org               E-MAIL: admin@biglagoon.org
PHONE NUMBER: (650) 637-4800             PHONE NUMBER: (707) 677-3688
2960 Hallmark Dr.                        269 Big Lagoon Park Rd.
Belmont, CA 94002                        Trinidad, CA 95570

Belridge Elementary                      Big Oak Flat-groveland Unified
SUPERINTENDENT: Tammy Reynolds           SUPERINTENDENT: Wynette Hilton
E-MAIL: tareyno@zeus.kern.org            E-MAIL: whilton@bofg.org
PHONE NUMBER: (661) 762-7381             PHONE NUMBER: (209) 962-5765
19447 Wagon Wheel Rd.                    19177 Hwy 120
Mckittrick, CA 93251                     Groveland, CA 95321

Benicia Unified                          Big Pine Unified
SUPERINTENDENT: Charles Young            SUPERINTENDENT: Ed Ankringa
E-MAIL: cyoung@beniciaunified.org        E-MAIL: eankringa@bigpineschools.org
PHONE NUMBER: (707) 747-8300             PHONE NUMBER: (760) 938-2005
350 E. K St.                             500 S. Main St.
Benicia, CA 94510                        Big Pine, CA 93513
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 54 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Big Springs Union Elementary               Blake Elementary
SUPERINTENDENT: Tag Pimentel               SUPERINTENDENT: Gary Bray
E-MAIL: taggy@sisnet.ssku.k12.ca.us        E-MAIL: gabray@kern.org
PHONE NUMBER: (530) 459-3189               PHONE NUMBER: (661) 536-8559
7405 Highway A-12                          19165 Main St.
Montague, CA 96064                         Woody, CA 93287

Big Sur Unified                            Blochman Union Elementary
SUPERINTENDENT: Jonathan Sison             SUPERINTENDENT: Doug Brown
E-MAIL: jonathan.sison@bigsurunified.org   E-MAIL: dbrown@blochmanusd.org
PHONE NUMBER: (805) 927-4507               PHONE NUMBER: (805) 937-1148
69325 Highway 1                            4949 Foxen Canyon Rd.
Big Sur, CA 93920                          Santa Maria, CA 93454

Big Valley Joint Unified                   Blue Lake Union Elementary
SUPERINTENDENT: Paula Silva                SUPERINTENDENT: Deann         Waldvogel
E-MAIL: psilva@bigvalleyschool.org         E-MAIL: dwaldvogel@bluelakeschool.org
PHONE NUMBER: (530) 294-5231               PHONE NUMBER: (707) 668-5674
400 Bridge St.                             631 Greenwood Ave.
Bieber, CA 96009                           Blue Lake, CA 95525

Biggs Unified                              Bogus Elementary
SUPERINTENDENT: Doug Kaelin                SUPERINTENDENT: Erika Kimball
E-MAIL: dkaelin@biggs.org                  E-MAIL: ekimball@sisnet.ssku.k12.ca.us
PHONE NUMBER: (530) 868-1281               PHONE NUMBER: (530)459-3163
300 B St.                                  13735 Ager-Beswick Rd.
Biggs, CA 95917                            Montague, CA 96064

Bishop Unified                             Bolinas-stinson Union
SUPERINTENDENT: Katie Kolker               SUPERINTENDENT: John Carroll
E-MAIL: kkolker@bishopschools.org          E-MAIL: jcarroll@bolinas-stinson.org
PHONE NUMBER: (760) 872-3680               PHONE NUMBER: (415) 868-1603
301 N. Fowler St.                          125 Olema-Bolinas Rd.
Bishop, CA 93514                           Bolinas, CA 94924

Bitterwater-tully Elementary               Bonita Unified
SUPERINTENDENT: Candace Brewen             SUPERINTENDENT: Carl Coles
E-MAIL: cbrewen@sbcoe.org                  E-MAIL: coles@bonita.k12.ca.us
PHONE NUMBER: (831) 385-5339               PHONE NUMBER: (909) 971-8200
45980 Airline Hwy,                         115 W. Allen Ave.
King City, CA 93930                        San Dimas, CA 91773

Black Butte Union Elementary               Bonny Doon Union Elementary
SUPERINTENDENT: Don Aust                   SUPERINTENDENT: Mike Heffner
E-MAIL: daust@blackbutteschool.org         E-MAIL: mheffner@bduesd.org
PHONE NUMBER: (530) 474-3441               PHONE NUMBER: (831) 427-2300
7752 Ponderosa Way                         1492 Pine Flat Rd.
Shingletown, CA 96088                      Santa Cruz, CA 95060

Black Oak Mine Unified                     Bonsall Unified
SUPERINTENDENT: Jeremy Meyers              SUPERINTENDENT: David Jones
E-MAIL: jmeyers@bomusd.org                 E-MAIL: david.jones@bonsallusd.com
PHONE NUMBER: (530) 333-8300               PHONE NUMBER: (760) 631-5200
6540 Wentworth Springs Rd.                 31505 Old River Rd.
Georgetown, CA 95634                       Bonsall, CA 92003
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 55 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Borrego Springs Unified                  Briggs Elementary
SUPERINTENDENT: Mark Stevens             SUPERINTENDENT: Deborah Cuevas
E-MAIL: mstevens@bsusd.net               E-MAIL: dcuevas@briggsesd.org
PHONE NUMBER: (760) 767-5357             PHONE NUMBER: (805) 525-7540
2281 Diegueno Rd.                        12465 Foothill Rd.
Borrego Springs, CA 92004                Santa Paula, CA 93036

Bradley Union Elementary                 Brisbane Elementary
SUPERINTENDENT: Lindsay Lopez            SUPERINTENDENT: Ronan Collver
E-MAIL: llopez@bradleyusd.org            E-MAIL: rcollver@brisbanesd.org
PHONE NUMBER: (805) 472-2310             PHONE NUMBER: (415) 467-0550
65600 Dixie St.                          1 Solano St.
Bradley, CA 93426                        Brisbane, CA 94005

Brawley Elementary                       Brittan Elementary
SUPERINTENDENT: Richard Rundhaug         SUPERINTENDENT: Staci Kaelin
E-MAIL: rrundhaug@besd.org               E-MAIL: stacik@brittan.k12.ca.us
PHONE NUMBER: (760) 344-2330             PHONE NUMBER: (530) 822-5155
261 D St.                                2340 Pepper St.
Brawley, CA 92227                        Sutter, CA 95982

Brawley Union High                       Browns Elementary
SUPERINTENDENT: Simon Canalez            SUPERINTENDENT: Mike Scully
E-MAIL: scanalez@brawleyhigh.org         E-MAIL: mikes@sutter.k12.ca.us
PHONE NUMBER: (760) 312-5819             PHONE NUMBER: (530) 633-2523
480 N. Imperial Ave.                     1248 Pacific Ave.
Brawley, CA 92227                        Rio Oso, CA 95674

Brea-olinda Unified                      Buckeye Union Elementary
SUPERINTENDENT: Brad Mason               SUPERINTENDENT: David Roth
E-MAIL: bmason@bousd.us                  E-MAIL: droth@buckeyeusd.org
PHONE NUMBER: (714) 990-7800             PHONE NUMBER: (530) 677-2261
1 Civic Center Cir.                      5049 Robert J. Mathews Parkway
Brea, CA 92821                           El Dorado Hills, CA 95762

Brentwood Union Elementary               Buellton Union Elementary
SUPERINTENDENT: Dana Eaton               SUPERINTENDENT: Randal Haggard
E-MAIL: deaton@brentwood.k12.ca.us       E-MAIL: rhaggard@buelltonusd.org
PHONE NUMBER: (925) 513-6300             PHONE NUMBER: (805) 686-2767
255 Guthrie Ln.                          595 Second St.
Brentwood, CA 94513                      Buellton, CA 93427

Bret Harte Union High                    Buena Park Elementary
SUPERINTENDENT: Michael Chimente         SUPERINTENDENT: Ramon Miramontes
E-MAIL: mchimente@bhuhsd.k12.ca.us       E-MAIL: rmiramontes@bpsd.k12.ca.us
PHONE NUMBER: (209) 736-8340             PHONE NUMBER: (714) 522-8412
323 S. Main St.                          6885 Orangethorpe Ave.
Angels Camp, CA 95221                    Buena Park, CA 90620

Bridgeville Elementary                   Buena Vista Elementary
SUPERINTENDENT: John Blakely             SUPERINTENDENT: Carole Mederos
E-MAIL: jblakely@bridgevilleschool.org   E-MAIL: cmederos@buenavistaeagles.org
PHONE NUMBER: (707) 777-3311             PHONE NUMBER: (559) 686-2015
38717 Kneeland Rd.                       21660 Rd. 60
Bridgeville, CA 95526                    Tulare, CA 93274
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 56 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Burbank Unified                            Butteville Union Elementary
SUPERINTENDENT: Matt Hill                  SUPERINTENDENT: Alfonso Garagarza
E-MAIL: matthill@burbankusd.org            E-MAIL: alfonso.garagarza@butteville.k12.ca.us
PHONE NUMBER: (818) 729-4400               PHONE NUMBER: (530) 938-2255
1900 W. Olive Ave.                         24512 Edgewood Rd.
Burbank, CA 91506                          Edgewood, CA 96094

Burlingame Elementary                      Byron Union Elementary
SUPERINTENDENT: Maggie Macisaac            SUPERINTENDENT: Reyes Gauna
E-MAIL: mmacisaac@burlingameschools.org    E-MAIL: rgauna@byron.k12.ca.us
PHONE NUMBER: (650) 259-3800               PHONE NUMBER: (925) 809-7500
1825 Trousdale Dr.                         14301 Byron Hwy.
Burlingame, CA 94010                       Byron, CA 94514

Burnt Ranch Elementary                     Ca Advancing Pathways For Students In Los Angeles
SUPERINTENDENT: Kathleen Graham            SUPERINTENDENT: Lisa Azevedo
E-MAIL: kgraham@tcoek12.org                E-MAIL: lazevedo@busd.k12.ca.us
PHONE NUMBER: (530) 629-2543               PHONE NUMBER: (562)866-9011
251 Burnt Ranch Sch Rd.                    16703 S. Clark Ave.
Burnt Ranch, CA 95527                      Bellflower, CA 90706

Burrel Union Elementary                    Cabrillo Unified
SUPERINTENDENT: Elizabeth Runyon           SUPERINTENDENT: Sean Mcphetridge
E-MAIL: erunyon@buesd.org                  E-MAIL: mcphetridges@cabrillo.k12.ca.us
PHONE NUMBER: (559) 866-5634               PHONE NUMBER: (650) 712-7100
16704 S. Jameson Ave.                      498 Kelly Ave.
Riverdale, CA 93656                        Half Moon Bay, CA 94019

Burton Elementary                          Cajon Valley Union
SUPERINTENDENT: Sergio Mendoza             SUPERINTENDENT: David Miyashiro
E-MAIL: sergio.mendoza@burtonschools.org   E-MAIL: miyashirod@cajonvalley.net
PHONE NUMBER: (559) 781-8020               PHONE NUMBER: (619) 588-3000
264 N. W.Wood St.                          750 E. Main St.
Porterville, CA 93257                      El Cajon, CA 92022

Butte County Office Of Education           Calaveras County Office Of Education
SUPERINTENDENT: Mary Sakuma                SUPERINTENDENT: Scott Nanik
E-MAIL: msakuma@bcoe.org                   E-MAIL: snanik@ccoe.k12.ca.us
PHONE NUMBER: (530) 532-5761               PHONE NUMBER: (209) 736-4662
1859 Bird St.                              185 S. Main St.
Oroville, CA 95965                         Angels Camp, CA 95221

Butte County Rop                           Calaveras Unified
SUPERINTENDENT: Jennifer Foglesong         SUPERINTENDENT: Mark Campbell
E-MAIL: jfoglesong@bcoe.org                E-MAIL: mcampbell@calaveras.k12.ca.us
PHONE NUMBER: (530) 532-5650               PHONE NUMBER: (209) 754-2300
1859 Bird St.                              3304 B Highway 12
Oroville, CA 95965                         San Andreas, CA 95249

Butte Valley Unified                       Calexico Unified
SUPERINTENDENT: Heidi Gerig                SUPERINTENDENT: Carlos Gonzales
E-MAIL: hgerig@bvalusd.org                 E-MAIL: cgonzales@cusdk12.org
PHONE NUMBER: (530) 397-4000               PHONE NUMBER: (760) 768-3888
615 W. Third St.                           901 Andrade Ave.
Dorris, CA 96023                           Calexico, CA 92231
       Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 57 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Caliente Union Elementary                              Camino Union Elementary
SUPERINTENDENT: Alan Gonzalez                          SUPERINTENDENT: Matthew Smith
E-MAIL: agonzalez@calienteschooldistrict.org           E-MAIL: msmith@caminoschool.org
PHONE NUMBER: (661) 867-2301                           PHONE NUMBER: (530) 644-4552
12400 Caliente Creek Rd.                               3060 Snows Rd.
Caliente, CA 93518                                     Camino, CA 95709

California Education Authority (cea) Headquarters      Campbell Union
SUPERINTENDENT: Troy Fennel                            SUPERINTENDENT: Shelly Viramontez
E-MAIL: troy.fennel@cdcr.ca.gov                        E-MAIL: sviramontez@campbellusd.org
PHONE NUMBER: (916) 683-7460                           PHONE NUMBER: (408) 364-4200
8260 Longleaf Dr.                                      155 N. Third St.
Elk Grove, CA 95758                                    Campbell, CA 95008

California Sch For The Deaf-riverside                  Campbell Union High
SUPERINTENDENT: Nancy Amann                            SUPERINTENDENT: Robert Bravo
E-MAIL: nhlibokamann@csdr-cde.ca.gov                   E-MAIL: rbravo@cuhsd.org
PHONE NUMBER: (951) 824-8050                           PHONE NUMBER: (408) 371-0960
3044 Horace St.                                        3235 Union Ave.
Riverside, CA 92506                                    San Jose, CA 95124

California School For The Blind (state Special Schl)   Camptonville Elementary
SUPERINTENDENT: Gina Ouellette                         SUPERINTENDENT: Sandy Ross
E-MAIL: gouellette@csb-cde.ca.gov                      E-MAIL: sross@cville.k12.ca.us
PHONE NUMBER: (510) 794-3800                           PHONE NUMBER: (530) 288-3277
500 Walnut Ave.                                        16585 Sch St.
Fremont, CA 94536                                      Camptonville, CA 95922

California School For The Deaf-fremont                 Canyon Elementary
SUPERINTENDENT: Clark Brooke                           SUPERINTENDENT: Lucia Sullivan
E-MAIL: cbrooke@csdf-cde.ca.gov                        E-MAIL: lsullivan@canyon.k12.ca.us
PHONE NUMBER: (510) 794-3666                           PHONE NUMBER: (925) 376-4671
39350 Gallaudet Dr.                                    187 Pinehurst Rd.
Fremont, CA 94538                                      Canyon, CA 94516

Calipatria Unified                                     Capay Joint Union Elementary
SUPERINTENDENT: Douglas Kline                          SUPERINTENDENT: Jim Scribner
E-MAIL: dkline@calipat.com                             E-MAIL: jscribner@capayschool.org
PHONE NUMBER: (760) 348-2892                           PHONE NUMBER: (530) 865-1222
501 W. Main St.                                        7504 Cutting Ave.
Calipatria, CA 92233                                   Orland, CA 95963

Calistoga Joint Unified                                Capistrano Unified
SUPERINTENDENT: Erin Smith-Hagberg                     SUPERINTENDENT: Kirsten Vital
E-MAIL: esmith-hagberg@calistogaschools.org            E-MAIL: kmvital@capousd.org
PHONE NUMBER: (707) 942-4703                           PHONE NUMBER: (949) 234-9200
1520 Lake St.                                          33122 Valle Rd.
Calistoga, CA 94515                                    San Juan Capistrano, CA 92675

Cambrian                                               Cardiff Elementary
SUPERINTENDENT: Carrie Andrews                         SUPERINTENDENT: Jill Vinson
E-MAIL: andrewsc@cambriansd.com                        E-MAIL: jill.vinson@cardiffschools.com
PHONE NUMBER: (408) 377-2103                           PHONE NUMBER: (760) 632-5890
4115 Jacksol Dr.                                       1888 Montgomery Ave.
San Jose, CA 95124                                     Cardiff-By-The-Sea, CA 92007
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 58 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Carlsbad Unified                           Cayucos Elementary
SUPERINTENDENT: Benjamin Churchill         SUPERINTENDENT: Scott Smith
E-MAIL: bchurchill@carlsbadusd.net         E-MAIL: ssmith@cayucosschool.org
PHONE NUMBER: (760) 331-5000               PHONE NUMBER: (805) 995-3694
6225 El Camino Real                        301 Cayucos Dr.
Carlsbad, CA 92009                         Cayucos, CA 93430

Carmel Unified                             Cea San Bernardino Co
SUPERINTENDENT: Trisha Dellis              SUPERINTENDENT: Ted Alejandre
E-MAIL: tdellis@carmelunified.org          E-MAIL: ted.alejandre@sbcss.net
PHONE NUMBER: (831) 624-1546               PHONE NUMBER: (909) 888-3228
4380 Carmel Valley Rd.                     601 N. E St.
Carmel, CA 93923                           San Bernardino, CA 92410

Carpinteria Unified                        Center For Advanced Research & Tech (cart) Jpa
SUPERINTENDENT: Diana Rigby                SUPERINTENDENT: Rick Watson
E-MAIL: drigby@cusd.net                    E-MAIL: rwatson@cart.org
PHONE NUMBER: (805) 684-4511               PHONE NUMBER: (559) 248-7400
1400 Linden Ave.                           2555 Clovis Ave.
Carpinteria, CA 93013                      Clovis, CA 93612

Caruthers Unified                          Center Joint Unified
SUPERINTENDENT: Orin Hirschkorn            SUPERINTENDENT: Scott Loehr
E-MAIL: orhirschkorn@caruthers.k12.ca.us   E-MAIL: sloehr@centerusd.org
PHONE NUMBER: (559) 495-6400               PHONE NUMBER: (916) 338-6330
1 Tiller Ave.                              8408 Watt Ave.
Caruthers, CA 93609                        Antelope, CA 95843

Cascade Union Elementary                   Centinela Valley Union High
SUPERINTENDENT: Jason Provence             SUPERINTENDENT: Gregory Obrien
E-MAIL: jason.provence@cuesd.com           E-MAIL: obrieng@centinela.k12.ca.us
PHONE NUMBER: (530) 378-7000               PHONE NUMBER: (310) 263-3200
1645 W. Mill St.                           14901 S. Inglewood Ave.
Anderson, CA 96007                         Lawndale, CA 90260

Castaic Union                              Central Calif Migrant Head Start Jpa
SUPERINTENDENT: Steve Doyle                SUPERINTENDENT: Maria Castro
E-MAIL: sdoyle@castaicusd.com              E-MAIL: mcastro@santacruzcoe.org
PHONE NUMBER: (661) 257-4500               PHONE NUMBER: (209) 525-6609
28131 Livingston Ave.                      1324 Celeste Dr.
Valencia, CA 91355                         Modesto, CA 95355

Castle Rock Union Elementary               Central California School Finance Authority Jpa
SUPERINTENDENT: Autumn Funk                SUPERINTENDENT: James Brescia
E-MAIL: afunk@castlerockschool.net         E-MAIL: jbrescia@slocoe.org
PHONE NUMBER: (530) 235-0101               PHONE NUMBER: (805) 474-3000
29373 Main St.                             1499 San Luis Dr.
Castella, CA 96017                         San Luis Obispo, CA 93401

Castro Valley Unified                      Central Elementary
SUPERINTENDENT: Parvin Ahmadi              SUPERINTENDENT: Donna Libutti
E-MAIL: pahmadi@cv.k12.ca.us               E-MAIL: dlibutti@csd.k12.ca.us
PHONE NUMBER: (510) 537-3000               PHONE NUMBER: (909) 989-8541
4400 Alma Ave.                             10601 Church St., Ste. 112
Castro Valley, CA 94546                    Rancho Cucamonga, CA 91730
       Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 59 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Central Orange County Cte Partnership (ctep)   Ceres Unified
SUPERINTENDENT: Jillian Sharp                  SUPERINTENDENT: Scott Siegel
E-MAIL: jjohnson-sharp@ocde.us                 E-MAIL: ssiegel@ceres.k12.ca.us
PHONE NUMBER: (714) 966-3528                   PHONE NUMBER: (209) 556-1500
2323 N. Brd.Way, Ste. 301                      2503 Lawrence St.
Santa Ana, CA 92706                            Ceres, CA 95307

Central Sierra Rop                             Chaffey Joint Union High
SUPERINTENDENT: Kevin Monsma                   SUPERINTENDENT: Mathew Holton
E-MAIL: kmonsma@edcoe.org                      E-MAIL: mat.holton@cjuhsd.net
PHONE NUMBER: (530) 622-7130                   PHONE NUMBER: (909) 988-8511
337 Placerville Dr.                            211 W. Fifth St.
Placerville Dr., CA 95667                      Ontario, CA 91762

Central Sierra Rop Jpa                         Charter Oak Unified
SUPERINTENDENT: Edward Manansala               SUPERINTENDENT: Jeffrey Jordan
E-MAIL: emanansala@edcoe.org                   E-MAIL: jjordan@cousd.net
PHONE NUMBER: (530) 295-2214                   PHONE NUMBER: (626) 966-8331
4675 Missouri Flat Rd.                         20240 E. Cienega Ave.
Diamond Springs, CA 95619                      Covina, CA 91724

Central Unified                                Chatom Union
SUPERINTENDENT: ANDREW ALVARADO                SUPERINTENDENT: Cherise Olvera
E-MAIL: agalvarado@centralunified.org          E-MAIL: colvera@chatom.k12.ca.us
PHONE NUMBER: (559) 274-4700                   PHONE NUMBER: (209) 664-8505
5652 W. Gettysburg Ave.                        7201 Clayton Rd.
Fresno, CA 93722                               Turlock, CA 95380

Central Union Elementary                       Chawanakee Unified
SUPERINTENDENT: Tom Addington                  SUPERINTENDENT: Darren Sylvia
E-MAIL: taddingt@central.k12.ca.us             E-MAIL: dsylvia@mychawanakee.org
PHONE NUMBER: (559) 924-3405                   PHONE NUMBER: (559) 877-6209
15783 18Th Ave.                                26065 Outback Industrial Way
Lemoore, CA 93245                              O'Neals, CA 93643

Central Union High                             Chicago Park Elementary
SUPERINTENDENT: Ward Andrus                    SUPERINTENDENT: Katie Kohler
E-MAIL: wandrus@cuhsd.net                      E-MAIL: katiek@chicagoparkschool.org
PHONE NUMBER: (760) 336-4500                   PHONE NUMBER: (530) 346-2153
351 W. Ross Ave.                               15725 Mt. Olive Rd.
El Centro, CA 92243                            Grass Valley, CA 95945

Central Valley Pre-school Jpa                  Chico Unified
SUPERINTENDENT: Kim Roush                      SUPERINTENDENT: Kelly Staley
E-MAIL: kroush@rjusd.org                       E-MAIL: kstaley@chicousd.org
PHONE NUMBER: (559) 867-3589                   PHONE NUMBER: (530) 891-3000
3160 W. Mt. Whitney Ave.                       1163 E. Seventh St.
Riverdale, CA 93656                            Chico, CA 95928

Centralia Elementary                           Chino Valley Unified
SUPERINTENDENT: Norma Martinez                 SUPERINTENDENT: Norm Enfield
E-MAIL: norma_martinez@cesd.us                 E-MAIL: norm_enfield@chino.k12.ca.us
PHONE NUMBER: (714) 228-3100                   PHONE NUMBER: (909) 628-1201
6625 La Palma Ave.                             5130 Riverside Dr.
Buena Park, CA 90620                           Chino, CA 91710
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 60 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Chowchilla Elementary                    Clear Creek Elementary
SUPERINTENDENT: Charles Martin           SUPERINTENDENT: Carolyn Cramer
E-MAIL: martinc@chowkids.com             E-MAIL: ccramer@clearcreekschool.org
PHONE NUMBER: (559) 665-8000             PHONE NUMBER: (530) 273-3664
355 N. Fifth St.                         17700 Mcct.Ney Rd.
Chowchilla, CA 93610                     Grass Valley, CA 95949

Chowchilla Union High                    Cloverdale Unified
SUPERINTENDENT: Ron Seals                SUPERINTENDENT: Betha Macclain
E-MAIL: sealsro@chowchillahigh.org       E-MAIL: macclainb@cusd.org
PHONE NUMBER: (559) 665-1331             PHONE NUMBER: (707) 894-1920
805 Humboldt Ave.                        97 Sch St.
Chowchilla, CA 93610                     Cloverdale, CA 95425

Chualar Union                            Clovis Unified
SUPERINTENDENT: Roberto Rios             SUPERINTENDENT: Eimear Ofarrell
E-MAIL: rrios@chualarusd.org             E-MAIL: eimearofarrell@cusd.com
PHONE NUMBER: (831) 679-2504             PHONE NUMBER: (559) 327-9100
24285 Lincoln St.                        1450 Herndon Ave.
Chualar, CA 93925                        Clovis, CA 93611

Chula Vista Elementary                   Coachella Valley Unified
SUPERINTENDENT: Francisco Escobedo       SUPERINTENDENT: Maria Gandera
E-MAIL: francisco.escobedo@cvesd.org     E-MAIL: maria.gandera@cvusd.us
PHONE NUMBER: (619) 425-9600             PHONE NUMBER: (760) 399-5137
84 E. J St.                              87-225 Church St.
Chula Vista, CA 91910                    Thermal, CA 92274

Cienega Union Elementary                 Coalinga-huron Unified
SUPERINTENDENT: Nancy Maclean            SUPERINTENDENT: Lori Villanueva
E-MAIL: cienegaschool@yahoo.com          E-MAIL: lvillanueva@chusd.org
PHONE NUMBER: (831) 637-3821             PHONE NUMBER: (559) 935-7500
11936 Cienega Rd.                        657 Sunset St.
Hollister, CA 95023                      Coalinga, CA 93210

Cinnabar Elementary                      Coast Unified
SUPERINTENDENT: Kristina Arcuri          SUPERINTENDENT: Scott Smith
E-MAIL: karcuri@cinnabar.org             E-MAIL: ssmith@coastusd.org
PHONE NUMBER: (707) 765-4345             PHONE NUMBER: (805) 927-3880
286 Skillman Ln.                         1350 Main St.
Petaluma, CA 94952                       Cambria, CA 93428

Claremont Unified                        Coastline Rop
SUPERINTENDENT: James Elsasser           SUPERINTENDENT: Carol Hume
E-MAIL: jelsasser@cusd.claremont.edu     E-MAIL: chume@coastlinerop.net
PHONE NUMBER: (909) 398-0609             PHONE NUMBER: (714) 979-1955
170 W. San Jose Ave.                     1001 Presidio Sq.
Claremont, CA 91711                      Costa Mesa, CA 92626

Clay Joint Elementary                    Coastline Rop Jpa
SUPERINTENDENT: Judi Szpor               SUPERINTENDENT: Carol Hume
E-MAIL: jszpor@clayelementary.org        E-MAIL: chume@coastlinerop.net
PHONE NUMBER: (559) 897-4185             PHONE NUMBER: (714) 979-1955
12449 S. Smith Ave.                      1001 Presidio Sq.
Kingsburg, CA 93631                      Costa Mesa, CA 92626
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 61 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Coffee Creek Elementary                     Columbia Union
SUPERINTENDENT: Brian Burns                 SUPERINTENDENT: Joesph Aldridge
E-MAIL: bburns@tcoek12.org                  E-MAIL: jaldridge@cusd49.com
PHONE NUMBER: (530) 266-3344                PHONE NUMBER: (209) 533-7700
Coffee Creek Rd & Ridgewood Rd              22540 Parrotts Ferry Rd.
Coffee Creek, CA 96091                      Columbia, CA 95310

Cold Spring Elementary                      Columbine Elementary
SUPERINTENDENT: Amy Alzina                  SUPERINTENDENT: Timothy Jones
E-MAIL: aalzina@coldspringschool.net        E-MAIL: tcolschool@aol.com
PHONE NUMBER: (805)969-2678                 PHONE NUMBER: (661) 725-8501
2243 Sycamore Canyon Rd.                    2240 Rd. 160
Santa Barbara, CA 93108                     Delano, CA 93215

Colfax Elementary                           Colusa County Office Of Education
SUPERINTENDENT: John Baggett                SUPERINTENDENT: Michael West
E-MAIL: jbaggett@colfax.k12.ca.us           E-MAIL: mwest@ccoe.net
PHONE NUMBER: (530) 346-2202                PHONE NUMBER: (530) 458-0350
24825 Ben Taylor Rd.                        345 5th Street
Colfax, CA 95713                            Colusa, CA 95932

College Elementary                          Colusa Unified
SUPERINTENDENT: Maurene Donner              SUPERINTENDENT: Jeff Turner
E-MAIL: mdonner@collegeschooldistrict.org   E-MAIL: jturner@colusa.k12.ca.us
PHONE NUMBER: (805) 686-7300                PHONE NUMBER: (530) 458-7791
3525 Pine St.                               745 10Th St.
Santa Ynez, CA 93460                        Colusa, CA 95932

Colton Joint Unified                        Compton Unified
SUPERINTENDENT: Frank Miranda               SUPERINTENDENT: Darin Brawley
E-MAIL: frank_miranda@cjusd.net             E-MAIL: dbrawley@compton.k12.ca.us
PHONE NUMBER: (909) 580-5000                PHONE NUMBER: (310) 639-4321
1212 Valencia Dr.                           501 S. Santa Fe Ave.
Colton, CA 92324                            Compton, CA 90221

Colton-redlands-yucaipa Rop                 Compton Unified Rop
SUPERINTENDENT: Tracie Zerpoli              SUPERINTENDENT: Darin Brawley
E-MAIL: tracie_zerpoli@cry-rop.org          E-MAIL: dbrawley@compton.k12.ca.us
PHONE NUMBER: (909) 793-3115                PHONE NUMBER: (310) 639-4321
1214 Indiana Ct.                            604 S. Tamarind Ave.
Redlands, CA 92374                          Compton, CA 90220

Colton-redlands-yucaipa Rop Jpa             Conejo Valley Unified
SUPERINTENDENT: Tracie Zerpoli              SUPERINTENDENT: Mark Mclaughlin
E-MAIL: tracie_zerpoli@cry-rop.org          E-MAIL: mmclaughlin@conejousd.org
PHONE NUMBER: (909) 793-3115                PHONE NUMBER: (805) 497-9511
1214 Indiana Ct.                            1400 E. Janss Rd.
Redlands, CA 92374                          Thousand Oaks, CA 91362

Columbia Elementary                         Contra Costa County Office Of Education
SUPERINTENDENT: Clay Ross                   SUPERINTENDENT: Lynn Mackey
E-MAIL: cross@columbiasd.com                E-MAIL: lmackey@cccoe.k12.ca.us
PHONE NUMBER: (530) 223-1915                PHONE NUMBER: (925) 942-3388
10140 Old Oregon Trail                      77 Santa Barbara Rd.
Redding, CA 96003                           Pleasant Hill, CA 94523
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 62 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Contra Costa County Rop                  Cottonwood Union Elementary
SUPERINTENDENT: Hilary Dito              SUPERINTENDENT: Doug Geren
E-MAIL: hdito@cccoe.k12.ca.us            E-MAIL: dgeren@cwusd.com
PHONE NUMBER: (916) 319-0800             PHONE NUMBER: (530) 347-3165
77 Santa Barbara Rd.                     20512 W. First St.
Pleasant Hill, CA 94523                  Cottonwood, CA 96022

Contra Costa Selpa                       Covina-valley Unified
SUPERINTENDENT: Laraine Domenico         SUPERINTENDENT: Richard Sheehan
E-MAIL: ldomenico@ccselpa.org            E-MAIL: rmsheehan@c-vusd.org
PHONE NUMBER: (925) 827-0949             PHONE NUMBER: (626) 974-7000
2520 Stanwell Dr., Ste. 270              519 E. Badillo St.
Concord, CA 94520                        Covina, CA 91723

Corcoran Joint Unified                   Cucamonga Elementary
SUPERINTENDENT: Rich Merlo               SUPERINTENDENT: Richard Dahlin
E-MAIL: rmerlo@corcoranunified.com       E-MAIL: rdahlin@cuca.k12.ca.us
PHONE NUMBER: (559) 992-8888             PHONE NUMBER: (909) 987-8942
1520 Patterson Ave.                      8776 Archibald Ave.
Corcoran, CA 93212                       Rancho Cucamonga, CA 91730

Corning Union Elementary                 Cuddeback Union Elementary
SUPERINTENDENT: Richard Fitzpatrick      SUPERINTENDENT: Blaine Sigler
E-MAIL: rfitzpatrick@cuesd.net           E-MAIL: bsigler@cuddebackschool.org
PHONE NUMBER: (530) 824-7700             PHONE NUMBER: (707) 768-3372
1590 S. St.                              300 Wilder Rd.
Corning, CA 96021                        Carlotta, CA 95528

Corning Union High                       Culver City Unified
SUPERINTENDENT: Jared Caylor             SUPERINTENDENT: Leslie Lockhart
E-MAIL: jcaylor@corninghs.org            E-MAIL: leslielockhart@ccusd.org
PHONE NUMBER: (530) 824-8000             PHONE NUMBER: (310) 842-4220
643 Blackburn Ave.                       4034 Irving Pl.
Corning, CA 96021                        Culver City, CA 90232

Coronado Unified                         Cupertino Union
SUPERINTENDENT: Karl Mueller             SUPERINTENDENT: Craig Baker
E-MAIL: kmueller@coronadousd.net         E-MAIL: baker_craig@cusdk8.org
PHONE NUMBER: (619) 522-8900             PHONE NUMBER: (408) 252-3000
201 Sixth St.                            1309 S. Mary Ave
Coronado, CA 92118                       Cupertino, CA 95014

Corona-norco Unified                     Curtis Creek Elementary
SUPERINTENDENT: Michael Lin              SUPERINTENDENT: Terri Bell
E-MAIL: mlin@cnusd.k12.ca.us             E-MAIL: tbell@ccreek.k12.ca.us
PHONE NUMBER: (951) 736-5000             PHONE NUMBER: (209) 533-1083
2820 Clark Ave.                          18755 Standard Rd.
Norco, CA 92860                          Sonora, CA 95370

Cotati-rohnert Park Unified              Cutler-orosi Joint Unified
SUPERINTENDENT: Michael Watenpaugh       SUPERINTENDENT: Yolanda Valdez
E-MAIL: michael_watenpaugh@crpusd.org    E-MAIL: yvaldez@cojusd.org
PHONE NUMBER: (707) 792-4700             PHONE NUMBER: (559) 528-4763
7165 Burton Ave.                         12623 Ave. 416
Rohnert Park, CA 94928                   Orosi, CA 93647
       Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 63 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Cutten Elementary                          Del Norte County Rop
SUPERINTENDENT: Sue Ivey                   SUPERINTENDENT: Coleen Parker
E-MAIL: sivey@cuttensd.org                 E-MAIL: cparker@delnorte.k12.ca.us
PHONE NUMBER: (707) 441-3900               PHONE NUMBER: (916) 319-0800
4182 Walnut Dr.                            301 W. Washington Blvd.
Eureka, CA 95503                           Crescent City, CA 95531

Cuyama Joint Unified                       Del Norte County Unified
SUPERINTENDENT: Alfonso Gamino             SUPERINTENDENT: Jeff Harris
E-MAIL: agamino@cuyamaunified.org          E-MAIL: jharris@delnorte.k12.ca.us
PHONE NUMBER: (661) 766-2482               PHONE NUMBER: (707) 464-6141
2300 Highway 166                           301 W. Washington Blvd.
New Cuyama, CA 93254                       Crescent City, CA 95531

Cypress Elementary                         Delano Joint Union High
SUPERINTENDENT: Anne Silavs                SUPERINTENDENT: Jason Garcia
E-MAIL: asilavs@cypsd.org                  E-MAIL: jgarcia@djuhsd.org
PHONE NUMBER: (714) 220-6900               PHONE NUMBER: (661)725-4000
9470 Moody St.                             1720 Norwalk St.
Cypress, CA 90630                          Delano, CA 93215

Davis Joint Unified                        Delano Union Elementary
SUPERINTENDENT: John Bowes                 SUPERINTENDENT: Rosalina Rivera
E-MAIL: superintendent@djusd.net           E-MAIL: rrivera@duesd.org
PHONE NUMBER: (530) 757-5300               PHONE NUMBER: (661) 721-5000
526 B St.                                  1405 12Th Ave.
Davis, CA 95616                            Delano, CA 93215

Death Valley Unified                       Delhi Unified
SUPERINTENDENT: Jim Copeland               SUPERINTENDENT: Adolfo Melara
E-MAIL: jcopeland@deathvalleyschools.org   E-MAIL: amelara@delhiusd.org
PHONE NUMBER: (760) 852-4303               PHONE NUMBER: (209) 656-2000
Old State Highway 127                      9716 Hinton Ave.
Shoshone, CA 92384                         Delhi, CA 95315

Dehesa Elementary                          Delphic Elementary
SUPERINTENDENT: Bradley Johnson            SUPERINTENDENT: Jami Thomas
E-MAIL: bradley.johnson@dehesasd.net       E-MAIL: jthomas@sisnet.ssku.k12.ca.us
PHONE NUMBER: (619) 444-2161               PHONE NUMBER: (530) 842-3653
4612 Dehesa Rd.                            1420 Delphic Rd.
El Cajon, CA 92019                         Montague, CA 96064

Del Mar Union Elementary                   Desert Center Unified
SUPERINTENDENT: Holly Mcclurg              SUPERINTENDENT: Leonard Lopez
E-MAIL: hmcclurg@dmusd.org                 E-MAIL: leonardlopez@eaglemtnschool.com
PHONE NUMBER: (858) 755-9301               PHONE NUMBER: (760) 413-2646
11232 El Camino Real                       1434 Kaiser Rd.
San Diego, CA 92130                        Desert Center, CA 92239

Del Norte County Office Of Education       Desert Sands Unified
SUPERINTENDENT: Jeff Harris                SUPERINTENDENT: Scott Bailey
E-MAIL: jharris@delnorte.k12.ca.us         E-MAIL: slbailey@desertsands.us
PHONE NUMBER: (707) 464-0200               PHONE NUMBER: (760) 777-4200
301 W. Washington Blvd.                    47-950 Dune Palms Rd.
Crescent City, CA 95531                    La Quinta, CA 92253
       Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 64 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Di Giorgio Elementary                      Duarte Unified
SUPERINTENDENT: Terry Hallum               SUPERINTENDENT: Gordon Amerson
E-MAIL: thallum@digiorgio.k12.ca.us        E-MAIL: gamerson@duarteusd.org
PHONE NUMBER: (661) 854-2604               PHONE NUMBER: (626) 599-5000
19405 Buena Vista Blvd.                    1620 Hntngtn Dr.
Arvin, CA 93203                            Duarte, CA 91010

Dinuba Unified                             Dublin Unified
SUPERINTENDENT: Joe Hernandez              SUPERINTENDENT: Daniel Moirao
E-MAIL: jhernandez@dinuba.k12.ca.us        E-MAIL: moiraodaniel@dublinusd.org
PHONE NUMBER: (559) 595-7200               PHONE NUMBER: (925) 828-2551
1327 E. El Monte Way                       7471 Larkdale Ave.
Dinuba, CA 93618                           Dublin, CA 94568

Dixie Elementary                           Ducor Union Elementary
SUPERINTENDENT: Becky Rosales              SUPERINTENDENT: Isidro Rodriguez
E-MAIL: brosales@dixieschooldistrict.org   E-MAIL: superintendent@ducor.k12.ca.us
PHONE NUMBER: (415) 492-3700               PHONE NUMBER: (559) 534-2261
380 Nova Albion Way                        23761 Ave. 56
San Rafael, CA 94903                       Ducor, CA 93218

Dixon Unified                              Dunham Elementary
SUPERINTENDENT: Brian Dolan                SUPERINTENDENT: Daniel Hoffman
E-MAIL: bdolan@dixonusd.org                E-MAIL: dhoffman@dunhamsd.k12.ca.us
PHONE NUMBER: (707) 693-6300               PHONE NUMBER: (707) 795-5050
180 S. First St., Ste. 6                   4111 Roblar Rd.
Dixon, CA 95620                            Petaluma, CA 94952

Dos Palos Oro Loma Joint Unified           Dunsmuir Elementary
SUPERINTENDENT: Justin Miller              SUPERINTENDENT: Susan Keeler
E-MAIL: jmiller@dpol.net                   E-MAIL: skeeler@dunsmuir.k12.ca.us
PHONE NUMBER: (209) 392-0200               PHONE NUMBER: (530) 235-4828
2041 Almond St.                            4760 Siskiyou Ave.
Dos Palos, CA 93620                        Dunsmuir, CA 96025

Douglas City Elementary                    Dunsmuir Joint Union High
SUPERINTENDENT: Shannon Ross               SUPERINTENDENT: Ray Kellar
E-MAIL: sross@tcoek12.org                  E-MAIL: rkellar@sisnet.ssku.k12.ca.us
PHONE NUMBER: (530) 623-6350               PHONE NUMBER: (530) 235-4835
100 Sch Rd.                                5805 High Sch Way
Douglas City, CA 96024                     Dunsmuir, CA 96025

Downey Unified                             Durham Unified
SUPERINTENDENT: John Garcia                SUPERINTENDENT: John Bohannon
E-MAIL: jgarcia@dusd.net                   E-MAIL: jbohannon@durhamunified.org
PHONE NUMBER: (562) 469-6500               PHONE NUMBER: (530) 895-4675
11627 Brookshire Ave.                      9420 Putney Dr.
Downey, CA 90241                           Durham, CA 95938

Dry Creek Joint Elementary                 Earlimart Elementary
SUPERINTENDENT: Brad Tooker                SUPERINTENDENT: Jaime Robles
E-MAIL: superintendent@dcjesd.us           E-MAIL: jrobles@earlimart.org
PHONE NUMBER: (916) 770-8800               PHONE NUMBER: (661) 849-3386
9707 Cook Riolo Rd.                        785 E. Center Ave.
Roseville, CA 95747                        Earlimart, CA 93219
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 65 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



East Nicolaus Joint Union High           Edison Elementary
SUPERINTENDENT: Mark Beebe               SUPERINTENDENT: Erica Andrews
E-MAIL: mbeebe@eastnicolaus.k12.ca.us    E-MAIL: eandrews@edison.k12.ca.us
PHONE NUMBER: (530) 656-2255             PHONE NUMBER: (661) 363-5394
2454 Nicolaus Ave.                       11518 Sch St.
Nicolaus, CA 95659                       Bakersfield, CA 93307

East San Gabriel Valley Rop              El Centro Elementary
SUPERINTENDENT: Maura Murabito           SUPERINTENDENT: Jon Ledoux
E-MAIL: mmurabito@esgvrop.org            E-MAIL: jledoux@ecesd.org
PHONE NUMBER: (626) 472-5101             PHONE NUMBER: (760) 352-5712
1501 Del Norte Ave.                      1256 Brd.Way
West Covina, CA 91790                    El Centro, CA 92243

East Side Union High                     El Dorado County Office Of Education
SUPERINTENDENT: Chris Funk               SUPERINTENDENT: Ed Manansala
E-MAIL: funkc@esuhsd.org                 E-MAIL: emanansala@edcoe.org
PHONE NUMBER: (408) 347-5000             PHONE NUMBER: (530) 622-7130
830 N. Capitol Ave.                      6767 Green Valley Rd.
San Jose, CA 95133                       Placerville, CA 95667

East Whittier City Elementary            El Dorado Union High
SUPERINTENDENT: Marc Patterson           SUPERINTENDENT: Ron Carruth
E-MAIL: mpatterson@ewcsd.org             E-MAIL: rcarruth@eduhsd.k12.ca.us
PHONE NUMBER: (562) 907-5900             PHONE NUMBER: (530) 622-5081
14535 E. Whittier Blvd.                  4675 Missouri Flat Rd.
Whittier, CA 90605                       Placerville, CA 95667

Eastern Sierra Unified                   El Monte City
SUPERINTENDENT: Heidi Torix              SUPERINTENDENT: Maribel Garcia
E-MAIL: htorix@esusd.org                 E-MAIL: mgarcia@emcsd.org
PHONE NUMBER: (760) 932-7443             PHONE NUMBER: (626) 453-3700
231 Kingsley St.                         3540 N. Lexington Ave.
Bridgeport, CA 93517                     El Monte, CA 91731

Eastside Union Elementary                El Monte Union High
SUPERINTENDENT: Joshua Lightle           SUPERINTENDENT: Edward Zuniga
E-MAIL: jlightle@eastsideusd.org         E-MAIL: edward.zuniga@emuhsd.org
PHONE NUMBER: (661) 952-1200             PHONE NUMBER: (626) 444-9005
45006 30Th St. E.                        3537 Johnson Ave.
Lancaster, CA 93535                      El Monte, CA 91731

Eden Area Rop                            El Nido Elementary
SUPERINTENDENT: Linda Granger            SUPERINTENDENT: Lori Gonzalez
E-MAIL: lgranger@edenrop.org             E-MAIL: lgonzalez@elnido.k12.ca.us
PHONE NUMBER: (510) 293-2900             PHONE NUMBER: (209) 385-8420
26316 Hesperian Blvd.                    161 E. El Nido Rd.
Hayward, CA 94545                        El Nido, CA 95317

Eden Area Rop Jpa                        El Rancho Unified
SUPERINTENDENT: Linda Granger            SUPERINTENDENT: Frances Esparza
E-MAIL: lgranger@edenrop.org             E-MAIL: fesparza@erusd.org
PHONE NUMBER: (510) 293-2906             PHONE NUMBER: (562) 942-1500
26316 Hesperian Blvd.                    9333 Loch Lomond Dr.
Hayward, CA 94545                        Pico Rivera, CA 90660
       Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 66 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



El Tejon Unified                          Enterprise Elementary
SUPERINTENDENT: Sara Haflich              SUPERINTENDENT: Brian Winstead
E-MAIL: shaflich@el-tejon.k12.ca.us       E-MAIL: bwinstead@eesd.net
PHONE NUMBER: (661) 248-6247              PHONE NUMBER: (530) 224-4100
4337 Lebec Rd.                            1155 Mistletoe Ln.
Lebec, CA 93243                           Redding, CA 96002

Elk Grove Unified                         Escalon Unified
SUPERINTENDENT: Christopher Hoffman       SUPERINTENDENT: Ronald Costa
E-MAIL: choffman@egusd.net                E-MAIL: rcosta@escalonusd.org
PHONE NUMBER: (916) 686-5085              PHONE NUMBER: (209) 838-3591
9510 Elk Grove-Florin Rd.                 1520 Yosemite Ave.
Elk Grove, CA 95624                       Escalon, CA 95320

Elk Hills Elementary                      Escondido Union
SUPERINTENDENT: Ricardo Esquivel          SUPERINTENDENT: Luis Ibarra
E-MAIL: riesquivel@elkhills.org           E-MAIL: libarra@eusd.org
PHONE NUMBER: (661) 765-7431              PHONE NUMBER: (760) 432-2400
501 Kern St.                              2310 Aldergrove Ave.
Tupman, CA 93276                          Escondido, CA 92029

Elkins Elementary                         Escondido Union High
SUPERINTENDENT: Marla Katzler             SUPERINTENDENT: Anne Staffieri
E-MAIL: mkatzler@elkinsschoolca.org       E-MAIL: astaffieri@euhsd.org
PHONE NUMBER: (530) 833-5582              PHONE NUMBER: (760) 291-3200
2960 Elkins Rd.                           302 N. Midway Dr.
Paskenta, CA 96074                        Escondido, CA 92027

Elverta Joint Elementary                  Esparto Unified
SUPERINTENDENT: Michael Borgaard          SUPERINTENDENT: Christina Goennier
E-MAIL: mborgaard@ejesd.net               E-MAIL: cgoennier@espartok12.org
PHONE NUMBER: (916) 991-2244              PHONE NUMBER: (530) 787-3446
7900 Eloise Ave.                          26675 Plainfield St.
Elverta, CA 95626                         Esparto, CA 95627

Emery Unified                             Etiwanda Elementary
SUPERINTENDENT: Quiauna Scott             SUPERINTENDENT: Shawn Judson
E-MAIL: quiauna.scott@emeryusd.org        E-MAIL: shawn_judson@etiwanda.org
PHONE NUMBER: (510) 601-4000              PHONE NUMBER: (909) 899-2451
4727 San Pablo Avenue                     6061 E. Ave.
Emeryville, CA 94608                      Etiwanda, CA 91739

Empire Union Elementary                   Eureka City Schools
SUPERINTENDENT: David Garcia              SUPERINTENDENT: Fred Vleck
E-MAIL: dgarcia@empire.k12.ca.us          E-MAIL: vanvleckf@eurekacityschools.org
PHONE NUMBER: (209) 521-2800              PHONE NUMBER: (707) 441-2414
116 N. Mcclure Rd.                        2100 J St.
Modesto, CA 95357                         Eureka, CA 95501

Encinitas Union Elementary                Eureka Union
SUPERINTENDENT: Andree Grey               SUPERINTENDENT: Tom Janis
E-MAIL: andree.grey@eusd.net              E-MAIL: tjanis@eurekausd.org
PHONE NUMBER: (760) 944-4300              PHONE NUMBER: (916) 791-4939
101 S. Rancho Santa Fe Rd.                5455 Eureka Rd.
Encinitas, CA 92024                       Granite Bay, CA 95746
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 67 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Evergreen Elementary                     Farmersville Unified
SUPERINTENDENT: Emy Flores               SUPERINTENDENT: Paul Sevillano
E-MAIL: eflores@eesd.org                 E-MAIL: psevillano@farmersville.k12.ca.us
PHONE NUMBER: (408) 270-6800             PHONE NUMBER: (559) 592-2010
3188 Quimby Rd.                          571 E. Citrus
San Jose, CA 95148                       Farmersville, CA 93223

Evergreen Union                          Ferndale Unified
SUPERINTENDENT: Brad Mendenhall          SUPERINTENDENT: Beth Anderson
E-MAIL: bmendenhall@evergreenusd.org     E-MAIL: banderson@ferndalek12.org
PHONE NUMBER: (530) 347-3411             PHONE NUMBER: (707) 786-5900
19500 Lrng Way                           1231 Main St.
Cottonwood, CA 96022                     Ferndale, CA 95536

Exeter Unified                           Fieldbrook Elementary
SUPERINTENDENT: George Eddy              SUPERINTENDENT: Justin Wallace
E-MAIL: geddy@exeter.k12.ca.us           E-MAIL: jwallace@nohum.k12.ca.us
PHONE NUMBER: (559) 592-9421             PHONE NUMBER: (707) 839-3201
134 S. E St.                             4070 Fieldbrook Rd.
Exeter, CA 93221                         Mckinleyville, CA 95519

Fairfax Elementary                       Fillmore Unified
SUPERINTENDENT: Michael Coleman          SUPERINTENDENT: Adrian Palazuelos
E-MAIL: mcoleman@fairfax.k12.ca.us       E-MAIL: apalazuelos@fillmoreusd.org
PHONE NUMBER: (661) 366-7221             PHONE NUMBER: (805) 524-6000
1500 S. Fairfax Rd.                      627 Sespe Ave.
Bakersfield, CA 93307                    Fillmore, CA 93016

Fairfield-suisun Unified                 Firebaugh-las Deltas Unified
SUPERINTENDENT: Kris Corey               SUPERINTENDENT: Russell Freitas
E-MAIL: krisc@fsusd.org                  E-MAIL: rfreitas@fldusd.org
PHONE NUMBER: (707) 399-5000             PHONE NUMBER: (559) 659-1476
2490 Hilborn Rd.                         1976 Morris Kyle Dr.
Fairfield, CA 94534                      Firebaugh, CA 93622

Fall River Joint Unified                 Flournoy Union Elementary
SUPERINTENDENT: Merrill Grant            SUPERINTENDENT: Lane Bates
E-MAIL: mgrant@frjusd.org                E-MAIL: lbates@flournoyschool.org
PHONE NUMBER: (530) 335-4538             PHONE NUMBER: (530) 833-5331
20375 Tamarack Ave.                      15850 Paskenta Rd.
Burney, CA 96013                         Flournoy, CA 96029

Fallbrook Union Elementary               Folsom-cordova Unified
SUPERINTENDENT: Candace Singh            SUPERINTENDENT: Sarah Koligian
E-MAIL: csingh@fuesd.org                 E-MAIL: skoligian@fcusd.org
PHONE NUMBER: (760) 731-5400             PHONE NUMBER: (916) 294-9025
321 N. Iowa St.                          1965 Birkmont Dr.
Fallbrook, CA 92028                      Rancho Cordova, CA 95742

Fallbrook Union High                     Fontana Unified
SUPERINTENDENT: Ilsa Gonzalez            SUPERINTENDENT: Randal Bassett
E-MAIL: igarzagonzalez@fuhsd.net         E-MAIL: randal.bassett@fusd.net
PHONE NUMBER: (760) 723-6332             PHONE NUMBER: (909) 357-5600
2234 S. Stage Coach Ln.                  9680 Citrus Ave.
Fallbrook, CA 92028                      Fontana, CA 92335
       Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 68 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Foresthill Union Elementary                Forty-niner Rop
SUPERINTENDENT: Jack Kraemer               SUPERINTENDENT: Sheryl Ryder
E-MAIL: jkraemer@fusd.org                  E-MAIL: sryder@placercoe.k12.ca.us
PHONE NUMBER: (530) 367-2966               PHONE NUMBER: (530) 889-5964
22888 Foresthill Rd.                       360 Nevada St.
Foresthill, CA 95631                       Auburn, CA 95603

Forestville Union Elementary               Fountain Valley Elementary
SUPERINTENDENT: Renee Semik                SUPERINTENDENT: Mark Johnson
E-MAIL: rsemik@forestvilleusd.org          E-MAIL: johnsonm@fvsd.us
PHONE NUMBER: (707) 887-9767               PHONE NUMBER: (714) 843-3200
6321 Highway 116                           10055 Slater Ave.
Forestville, CA 95436                      Fountain Valley, CA 92708

Forks Of Salmon Elementary                 Fowler Unified
SUPERINTENDENT: Christina Cafferata        SUPERINTENDENT: Paul Marietti
E-MAIL: ccafferata@sisnet.ssku.k12.ca.us   E-MAIL: paul.marietti@fowler.k12.ca.us
PHONE NUMBER: (530) 462-4762               PHONE NUMBER: (559) 834-6080
15616 Salmon River Rd.                     658 E. Adams Ave.
Forks Of Salmon, CA 96031                  Fowler, CA 93625

Fort Bragg Unified                         Franklin Elementary
SUPERINTENDENT: Rebecca Walker             SUPERINTENDENT: Lisa Shelton
E-MAIL: bwalker@fbusd.us                   E-MAIL: lshelton@franklin.k12.ca.us
PHONE NUMBER: (707) 961-2850               PHONE NUMBER: (530) 822-5151
312 S. Lincoln St.                         332 N. Township Rd.
Fort Bragg, CA 95437                       Yuba City, CA 95993

Fort Ross Elementary                       Franklin-mckinley Elementary
SUPERINTENDENT: John Markatos              SUPERINTENDENT: Juan Cruz
E-MAIL: fresd@mcn.org                      E-MAIL: juan.cruz@fmsd.org
PHONE NUMBER: (707) 847-3390               PHONE NUMBER: (408) 283-6006
30600 Seaview Rd.                          645 Wool Creek Dr.
Cazadero, CA 95421                         San Jose, CA 95112

Fort Sage Unified                          Fremont Unified
SUPERINTENDENT: Chris Bonn                 SUPERINTENDENT: Christopher Cammack
E-MAIL: cbonn@fortsage.org                 E-MAIL: ccammack@fremont.k12.ca.us
PHONE NUMBER: (530) 827-2129               PHONE NUMBER: (510) 657-2350
100 Ds Hall St.                            4210 Tech Dr.
Herlong, CA 96113                          Fremont, CA 94537

Fortuna Elementary                         Fremont Union High
SUPERINTENDENT: Jeff Northern              SUPERINTENDENT: Polly Bove
E-MAIL: jnorthern@fortunaesd.com           E-MAIL: polly_bove@fuhsd.org
PHONE NUMBER: (707) 725-2293               PHONE NUMBER: (408) 522-2200
500 9Th St.                                589 W. Fremont Ave.
Fortuna, CA 95540                          Sunnyvale, CA 94087

Fortuna Union High                         French Gulch-whiskeytown Elementary
SUPERINTENDENT: Glen Senestraro            SUPERINTENDENT: Moira Casey
E-MAIL: gsenestraro@fuhsdistrict.org       E-MAIL: caseymerkle@gmail.com
PHONE NUMBER: (707) 725-4461               PHONE NUMBER: (530) 359-2151
379 12Th St.                               11442 Cline Gulch Rd.
Fortuna, CA 95540                          French Gulch, CA 96033
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 69 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Freshwater Elementary                    Galt Joint Union High
SUPERINTENDENT: Si Talty                 SUPERINTENDENT: William Spalding
E-MAIL: stalty@freshwatersd.org          E-MAIL: wspalding@ghsd.k12.ca.us
PHONE NUMBER: (707) 442-2969             PHONE NUMBER: (209) 745-0249
75 Greenwood Heights Dr.                 12945 Marengo Rd.
Eureka, CA 95503                         Galt, CA 95632

Fresno County Office Of Education        Garden Grove Unified
SUPERINTENDENT: Jim Yovino               SUPERINTENDENT: Gabriela Mafi
E-MAIL: jyovino@fcoe.org                 E-MAIL: gmafi@ggusd.us
PHONE NUMBER: (559) 265-3000             PHONE NUMBER: (714) 663-6000
1111 Van Ness Ave.                       10331 Stanford Ave.
Fresno, CA 93721                         Garden Grove, CA 92840

Fresno Rop                               Garfield Elementary
SUPERINTENDENT: Valerie Vuicich          SUPERINTENDENT: Michael Quinlan
E-MAIL: vvuicich@fcoe.org                E-MAIL: mquinlan@garfieldschool.org
PHONE NUMBER: (559) 497-3860             PHONE NUMBER: (707) 442-5471
11 S. Teilman St.                        2200 Freshwater Rd.
Fresno, CA 91398                         Eureka, CA 95503

Fresno Unified                           Garvey Elementary
SUPERINTENDENT: Robert Nelson            SUPERINTENDENT: Anita Chu
E-MAIL: bob.nelson@fresnounified.org     E-MAIL: achu@gesd.us
PHONE NUMBER: (559) 457-3000             PHONE NUMBER: (626) 307-3400
2309 Tulare St.                          2730 N. Del Mar Ave.
Fresno, CA 93721                         Rosemead, CA 91770

Fruitvale Elementary                     Gateway Unified
SUPERINTENDENT: Leslie Garrison          SUPERINTENDENT: Jim Harrell
E-MAIL: legarrison@fruitvale.net         E-MAIL: jharrell@gwusd.org
PHONE NUMBER: (661) 589-3830             PHONE NUMBER: (530) 245-7900
7311 Rosedale Hwy.                       4411 Mountain Lakes Blvd.
Bakersfield, CA 93308                    Redding, CA 96003

Fullerton Elementary                     General Shafter Elementary
SUPERINTENDENT: Robert Pletka            SUPERINTENDENT: Chris Salyards
E-MAIL: bob_pletka@myfsd.org             E-MAIL: chriss@generalshafter.org
PHONE NUMBER: (714) 447-7400             PHONE NUMBER: (661) 837-1931
1401 W. Valencia Dr.                     1825 Shafter Rd.
Fullerton, CA 92833                      Bakersfield, CA 93313

Fullerton Joint Union High               Gerber Union Elementary
SUPERINTENDENT: Scott Scambray           SUPERINTENDENT: Jenny Montoya
E-MAIL: sscambray@fjuhsd.org             E-MAIL: jmontoya@gerberschool.org
PHONE NUMBER: (714) 870-2800             PHONE NUMBER: (530) 385-1041
1051 W. Bastanchury Rd.                  23014 Chard Ave.
Fullerton, CA 92833                      Gerber, CA 96035

Galt Joint Union Elementary              Geyserville Unified
SUPERINTENDENT: Karen Schauer            SUPERINTENDENT: Deborah Bertolucci
E-MAIL: superintendent@galt.k12.ca.us    E-MAIL: dbert@gusd.com
PHONE NUMBER: (209) 744-4545             PHONE NUMBER: (707) 857-3592
1018 C St. Ste. 210                      1300 Moody Ln.
Galt, CA 95632                           Geyserville, CA 95441
       Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 70 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Gilroy Unified                            Golden Plains Unified
SUPERINTENDENT: Deborah Flores            SUPERINTENDENT: Martin Macias
E-MAIL: debbie.flores@gilroyunified.org   E-MAIL: mmacias@gpusd.org
PHONE NUMBER: (669) 205-4000              PHONE NUMBER: (559) 693-1115
7810 Arroyo Cir.                          22000 Nevada St.
Gilroy, CA 95020                          San Joaquin, CA 93660

Glendale Unified                          Golden Valley Unified
SUPERINTENDENT: Kelly King                SUPERINTENDENT: Rodney Wallace
E-MAIL: kking@gusd.net                    E-MAIL: rwallace@gvusd.org
PHONE NUMBER: (818) 241-3111              PHONE NUMBER: (559) 645-3570
223 N. Jackson St.                        37479 Ave. 12
Glendale, CA 91206                        Madera, CA 93636

Glendora Unified                          Goleta Union Elementary
SUPERINTENDENT: Robert Voors              SUPERINTENDENT: Donna Lewis
E-MAIL: rvoors@glendora.k12.ca.us         E-MAIL: dlewis@goleta.k12.ca.us
PHONE NUMBER: (626) 963-1611              PHONE NUMBER: (805) 681-1200
500 N. Loraine Ave.                       401 N. Fairview Ave.
Glendora, CA 91741                        Goleta, CA 93117

Glenn County Office Of Education          Gonzales Unified
SUPERINTENDENT: Tracey Quarne             SUPERINTENDENT: Yvette Irving
E-MAIL: traceyquarne@glenncoe.org         E-MAIL: yirving@gonzales.k12.ca.us
PHONE NUMBER: (530) 934-6575              PHONE NUMBER: (831) 675-0100
311 S. Villa Ave.                         600 Elko St.
Willows, CA 95988                         Gonzales, CA 93926

Glenn County Rop                          Gorman Elementary
SUPERINTENDENT: Tracey Quarne             SUPERINTENDENT: Johannis Andrews
E-MAIL: traceyquarne@glenncoe.org         E-MAIL: j.andrews@gormanschool.com
PHONE NUMBER: (916) 319-0800              PHONE NUMBER: (661) 248-6441
525 W. Sycamore St.                       49847 Gorman Sch Rd.
Willows, CA 95988                         Gorman, CA 93243

Gold Oak Union Elementary                 Grant Elementary
SUPERINTENDENT: Meg Enns                  SUPERINTENDENT: Rob Effa
E-MAIL: menns@gousd.org                   E-MAIL: reffa@grantschoolcougars.com
PHONE NUMBER: (530) 626-3150              PHONE NUMBER: (530) 243-0561
3171 Pleasant Valley Rd.                  8835 Swasey Dr.
Placerville, CA 95667                     Redding, CA 96001

Gold Trail Union Elementary               Grass Valley Elementary
SUPERINTENDENT: Scott Lyons               SUPERINTENDENT: Andrew Withers
E-MAIL: slyons@gtusd.org                  E-MAIL: awithers@gvsd.us
PHONE NUMBER: (530) 626-3194              PHONE NUMBER: (530) 273-4483
1575 Old Ranch Rd.                        10840 Gilmore Way
Placerville, CA 95667                     Grass Valley, CA 95945

Golden Feather Union Elementary           Gratton Elementary
SUPERINTENDENT: Josh Peete                SUPERINTENDENT: Wendy Williams
E-MAIL: jpeete@gfusd.org                  E-MAIL: wwilliams@grattonschool.net
PHONE NUMBER: (530) 533-3833              PHONE NUMBER: (209) 632-0505
11679 Nelson Bar Rd.                      4500 S. Gratton Rd.
Oroville, CA 95965                        Denair, CA 95316
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 71 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Gravenstein Union Elementary                  Guadalupe Union Elementary
SUPERINTENDENT: David Rose                    SUPERINTENDENT: Emilio Handall
E-MAIL: drose@grav.k12.ca.us                  E-MAIL: ehandall@gusdbobcats.com
PHONE NUMBER: (707) 823-7008                  PHONE NUMBER: (805) 343-2114
3840 Twig Ave.                                4465 Ninth St.
Sebastopol, CA 95472                          Guadalupe, CA 93434

Greater Anaheim Selpa Jpa                     Guerneville Elementary
SUPERINTENDENT: Paul Lavigne                  SUPERINTENDENT: Dana Pedersen
E-MAIL: lavigne_p@auhsd.us                    E-MAIL: dpedersen@guernevilleschool.org
PHONE NUMBER: (714) 828-1766                  PHONE NUMBER: (707) 869-2864
5967 Ball Rd.                                 14630 Armstrong Woods Rd.
Cypress, CA 90630                             Guerneville, CA 95446

Green Point Elementary                        Gustine Unified
SUPERINTENDENT: Scotty Appleford              SUPERINTENDENT: Bryan Ballenger
E-MAIL: sappleford@greenpointsd.org           E-MAIL: bballenger@gustineusd.org
PHONE NUMBER: (707) 668-5921                  PHONE NUMBER: (209) 854-3784
180 Valkensar Ln.                             1500 Meredith Ave.
Blue Lake, CA 95525                           Gustine, CA 95322

Greenfield Union                              Hacienda La Puente Unified
SUPERINTENDENT: Ramon Hendrix                 SUPERINTENDENT: Annie Bui
E-MAIL: hendrixr@gfusd.net                    E-MAIL: anniebui@hlpusd.k12.ca.us
PHONE NUMBER: (661) 837-6000                  PHONE NUMBER: (626) 933-1000
1624 Fairview Rd.                             15959 E. Gale Ave.
Bakersfield, CA 93307                         City Of Industry, CA 91745

Greenfield Union Elementary                   Hamilton Unified
SUPERINTENDENT: Zandra Galvan                 SUPERINTENDENT: Jeremy Powell
E-MAIL: zjgalvan@greenfield.k12.ca.us         E-MAIL: jpowell@husdschools.org
PHONE NUMBER: (831) 674-2840                  PHONE NUMBER: (530) 826-3261
493 El Camino Real                            620 Canal St.
Greenfield, CA 93927                          Hamilton City, CA 95951

Grenada Elementary                            Hanford Elementary
SUPERINTENDENT: Gingerlee Charles             SUPERINTENDENT: Joy Gabler
E-MAIL: gingerlee.charles@grenada.k12.ca.us   E-MAIL: jgabler@hanfordesd.org
PHONE NUMBER: (530) 436-2233                  PHONE NUMBER: (559) 585-3600
516 Shasta Blvd.                              714 N. White St.
Grenada, CA 96038                             Hanford, CA 93230

Gridley Unified                               Hanford Joint Union High
SUPERINTENDENT: Jordan Reeves                 SUPERINTENDENT: Victor Rosa
E-MAIL: jreeves@gusd.org                      E-MAIL: vrosa@hjuhsd.org
PHONE NUMBER: (530) 846-4721                  PHONE NUMBER: (559) 583-5901
429 Magnolia St.                              823 W. Lacey Blvd.
Gridley, CA 95948                             Hanford, CA 93230

Grossmont Union High                          Happy Camp Union Elementary
SUPERINTENDENT: Tim Glover                    SUPERINTENDENT: Richard Rhodes
E-MAIL: tglover@guhsd.net                     E-MAIL: rrhodes@happycamp.k12.ca.us
PHONE NUMBER: (619) 644-8000                  PHONE NUMBER: (530) 493-2267
1100 Murray Dr.                               114 Park Way
La Mesa, CA 91944                             Happy Camp, CA 96039
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 72 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Happy Valley Elementary                  Heber Elementary
SUPERINTENDENT: Michelle McKinny         SUPERINTENDENT: Juan Cruz
E-MAIL: mmckinny@hvesd.com               E-MAIL: jcruz@hesdk8.org
PHONE NUMBER: (831) 429-1456             PHONE NUMBER: (760)337-6530
3125 Branciforte Dr.                     1052 Heber Ave.
Santa Cruz, CA 95065                     Heber, CA 92249

Happy Valley Union Elementary            Helendale Elementary
SUPERINTENDENT: Helen Herd               SUPERINTENDENT: Ross Swearingen
E-MAIL: hherd@hvusd.net                  E-MAIL: rswearingen@helendalesd.com
PHONE NUMBER: (530) 357-2134             PHONE NUMBER: (760) 952-1180
17480 Palm Ave.                          15350 Riverview Rd.
Anderson, CA 96007                       Helendale, CA 92342

Harmony Union Elementary                 Hemet Unified
SUPERINTENDENT: Matthew Morgan           SUPERINTENDENT: Christi Barrett
E-MAIL: mmorgan@harmonyusd.org           E-MAIL: cbarrett@hemetusd.org
PHONE NUMBER: (707) 874-1205             PHONE NUMBER: (951) 765-5100
1935 Bohemian Hwy.                       1791 W. Acacia Ave.
Occidental, CA 95465                     Hemet, CA 92545

Hart Rop                                 Hermosa Beach City Elementary
SUPERINTENDENT: Dave Lebarron            SUPERINTENDENT: Patricia Escalante
E-MAIL: dnl@hartdistrict.org             E-MAIL: pescalante@hbcsd.org
PHONE NUMBER: (916) 319-0800             PHONE NUMBER: (310) 937-5877
21515 Redview Dr.                        1645 Valley Dr.
Santa Clarita, CA 91350                  Hermosa Beach, CA 90254

Hart-ransom Union Elementary             Hesperia Unified
SUPERINTENDENT: Matthew Shipley          SUPERINTENDENT: David Olney
E-MAIL: mshipley@hartransom.org          E-MAIL: david.olney@hesperiausd.org
PHONE NUMBER: (209) 523-9996             PHONE NUMBER: (760) 244-4411
3920 Shoemake Ave.                       15576 Main St.
Modesto, CA 95358                        Hesperia, CA 92345

Hawthorne                                Hillsborough City Elementary
SUPERINTENDENT: Helen Morgan             SUPERINTENDENT: Louann Carlomagno
E-MAIL: hmorgan@hawthorne.k12.ca.us      E-MAIL: lcarlomagno@hcsdk8.org
PHONE NUMBER: (310) 676-2276             PHONE NUMBER: (650) 342-5193
14120 S. Hawthorne Blvd.                 300 El Cerrito Ave.
Hawthorne, CA 90250                      Hillsborough, CA 94010

Hayward Unified                          Hilmar Unified
SUPERINTENDENT: Matt Wayne               SUPERINTENDENT: Isabel Johnson
E-MAIL: mwayne@husd.k12.ca.us            E-MAIL: icjohnson@hilmar.k12.ca.us
PHONE NUMBER: (510) 784-2600             PHONE NUMBER: (209) 667-5701
24411 Amador St.                         7807 N. Lander Ave.
Hayward, CA 94544                        Hilmar, CA 95324

Healdsburg Unified                       Hollister
SUPERINTENDENT: Chris Heuvel             SUPERINTENDENT: Diego Ochoa
E-MAIL: cvandenheuvel@husd.com           E-MAIL: diego.ochoa@hesd.org
PHONE NUMBER: (707) 431-3488             PHONE NUMBER: (831) 630-6300
1028 Prince St.                          2690 Cienega Rd.
Healdsburg, CA 95448                     Hollister, CA 95023
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 73 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Holtville Unified                         Hughes-elizabeth Lakes Union Elementary
SUPERINTENDENT: Celso Ruiz                SUPERINTENDENT: Lori Slaven
E-MAIL: celso@husd.net                    E-MAIL: lslaven@heluesd.org
PHONE NUMBER: (760) 356-2974              PHONE NUMBER: (661) 724-1231
621 E. Sixth St.                          16633 Elizabeth Lake Rd.
Holtville, CA 92250                       Lake Hughes, CA 93532

Hope Elementary                           Hughson Unified
SUPERINTENDENT: Anne Hubbard              SUPERINTENDENT: Brenda Smith
E-MAIL: ahubbard@hopeschooldistrict.org   E-MAIL: bsmith@hughsonschools.org
PHONE NUMBER: (805) 682-2564              PHONE NUMBER: (209) 883-4428
3970 La Colina Rd., Ste. 14               6815 Hughson Ave.
Santa Barbara, CA 93110                   Hughson, CA 95326

Hope Elementary                           Humboldt County Office Of Education
SUPERINTENDENT: Melanie Matta             SUPERINTENDENT: Chris Hartley
E-MAIL: mmattahope@gmail.com              E-MAIL: superintendent@hcoe.org
PHONE NUMBER: (559) 784-1064              PHONE NUMBER: (707) 445-7000
613 W. Teapot Dome Ave.                   901 Myrtle Ave.
Porterville, CA 93257                     Eureka, CA 95501

Horicon Elementary                        Humboldt County Rop
SUPERINTENDENT: Jeff Mcfarland            SUPERINTENDENT: Chris Hartley
E-MAIL: jmcfarland@horiconsd.org          E-MAIL: superintendent@hcoe.org
PHONE NUMBER: (707) 886-5322              PHONE NUMBER: (916) 319-0800
35555 Annapolis Rd.                       901 Myrtle Ave.
Annapolis, CA 95412                       Eureka, CA 95501

Hornbrook Elementary                      Huntington Beach City Elementary
SUPERINTENDENT: Kelly Bear                SUPERINTENDENT: Gregory Magnuson
E-MAIL: kbear@hornbrookschool.org         E-MAIL: gmagnuson@hbcsd.us
PHONE NUMBER: (530) 475-3598              PHONE NUMBER: (714) 964-8888
15430 Oregon Rd.                          17011 Beach Blvd., Suite 560
Hornbrook, CA 96044                       Huntington Beach, CA 92647

Hot Springs Elementary                    Huntington Beach Union High
SUPERINTENDENT: Tom Byars                 SUPERINTENDENT: Clint Harwick
E-MAIL: tom.byars@hotspringsschool.org    E-MAIL: charwick@hbuhsd.edu
PHONE NUMBER: (661) 548-6544              PHONE NUMBER: (714) 903-7000
40505 Hot Springs Dr.                     5832 Bolsa Ave.
California Hot Springs, CA 93207          Huntington Beach, CA 92649

Howell Mountain Elementary                Hydesville Elementary
SUPERINTENDENT: Janet Tufts               SUPERINTENDENT: Kevin Trone
E-MAIL: jtufts@hmesd.org                  E-MAIL: superintendent@hydesvilleschool.org
PHONE NUMBER: (707) 965-2423              PHONE NUMBER: (707) 768-3610
525 White Cottage Rd. N.                  3050 Johnson Rd.
Angwin, CA 94508                          Hydesville, CA 95547

Hueneme Elementary                        Igo, Ono, Platina Union Elementary
SUPERINTENDENT: Christine Walker          SUPERINTENDENT: Robert Adams
E-MAIL: cwalker@hueneme.org               E-MAIL: rjadams@rsdnmp.org
PHONE NUMBER: (805) 488-3588              PHONE NUMBER: (530) 396-2841
205 N. Ventura Rd.                        6429 Placer St.
Port Hueneme, CA 93041                    Igo, CA 96047
       Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 74 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Imperial County Office Of Education       Inyo County Office Of Education
SUPERINTENDENT: Todd Finnell              SUPERINTENDENT: Barry Simpson
E-MAIL: todd.finnell@icoe.org             E-MAIL: bsimpson@inyocoe.org
PHONE NUMBER: (760) 312-6464              PHONE NUMBER: (760) 873-3262
1398 Sperber Rd.                          555 S. Clay St.
El Centro, CA 92243                       Independence, CA 93526

Imperial Unified                          Irvine Unified
SUPERINTENDENT: Bryan Thomason            SUPERINTENDENT: Terry Walker
E-MAIL: bthomason@imperialusd.org         E-MAIL: terrywalker@iusd.org
PHONE NUMBER: (760) 355-3200              PHONE NUMBER: (949) 936-5000
219 N. E St.                              5050 Barranca Pkwy.
Imperial, CA 92251                        Irvine, CA 92604

Imperial Valley Rop                       Jacoby Creek Elementary
SUPERINTENDENT: Edwin Obergfell           SUPERINTENDENT: Melanie Nannizzi
E-MAIL: eobergfell@ivrop.org              E-MAIL: mnannizzi@jcsk8.org
PHONE NUMBER: (760) 482-2600              PHONE NUMBER: (707)822-4896
687 State St.                             1617 Old Arcata Rd.
El Centro, CA 92243                       Bayside, CA 95524

Imperial Valley Rop Jpa                   Jamestown Elementary
SUPERINTENDENT: Edwin Obergfell           SUPERINTENDENT: Contessa Pelfrey
E-MAIL: eobergfell@ivrop.org              E-MAIL: cpelfrey@jespanthers.org
PHONE NUMBER: (760) 482-2600              PHONE NUMBER: (209) 984-4058
1398 Sperber Rd.                          18299 Fifth Ave.
El Centro, CA 92243                       Jamestown, CA 95327

Indian Diggings Elementary                Jamul-dulzura Union Elementary
SUPERINTENDENT: Grant Coffin              SUPERINTENDENT: Liz Bystedt
E-MAIL: gcoffin@edcoe.org                 E-MAIL: lbystedt@jdusd.org
PHONE NUMBER: (530) 620-6546              PHONE NUMBER: (619) 669-7700
6020 Omo Ranch Rd.                        14581 Lyons Valley Rd.
Somerset, CA 95684                        Jamul, CA 91935

Indian Springs Elementary                 Janesville Union Elementary
SUPERINTENDENT: Clark Redfield            SUPERINTENDENT: Ed Brown
E-MAIL: clarkredfield@sbcglobal.net       E-MAIL: ebrown@janesvilleschool.org
PHONE NUMBER: (530) 337-6219              PHONE NUMBER: (530) 253-3551
25299 Big Bend Rd.                        464-555 Main St.
Big Bend, CA 96011                        Janesville, CA 96114

Inglewood Unified                         Jefferson Elementary
SUPERINTENDENT: Erika Torres              SUPERINTENDENT: Bernardo Vidales
E-MAIL: erika.torres@inglewoodusd.com     E-MAIL: bvidales@jeffersonesd.org
PHONE NUMBER: (310) 419-2705              PHONE NUMBER: (650) 991-1000
401 S. Inglewood Ave.                     101 Lincoln Ave.
Inglewood, CA 90301                       Daly City, CA 94015

Inyo County Career Technical Education    Jefferson Elementary
SUPERINTENDENT: Barry Simpson             SUPERINTENDENT: Elizabeth Volmer
E-MAIL: bsimpson@inyocoe.org              E-MAIL: evolmer@sbcoe.org
PHONE NUMBER: (760) 873-3262              PHONE NUMBER: (831)389-4593
555 Clay St.                              221 Old Hernandez Rd.
Independence, CA 93526                    Paicines, CA 95043
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 75 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Jefferson Elementary                     Junction Elementary
SUPERINTENDENT: James Bridges            SUPERINTENDENT: Clay Ross
E-MAIL: jbridges@jsdtracy.com            E-MAIL: cross@junctionesd.net
PHONE NUMBER: (209) 836-3388             PHONE NUMBER: (530) 469-3373
1219 Whispering Wind Dr.                 98821 Highway 96
Tracy, CA 95377                          Somes Bar, CA 95568

Jefferson Union High                     Jurupa Unified
SUPERINTENDENT: Terry Ann Deloria        SUPERINTENDENT: Elliot Duchon
E-MAIL: tdeloria@juhsd.net               E-MAIL: educhon@jusd.k12.ca.us
PHONE NUMBER: (650) 550-7900             PHONE NUMBER: (951) 360-4168
699 Serramonte Blvd., Ste.100            4850 Pedley Rd.
Daly City, CA 94015                      Jurupa Valley, CA 92509

John Swett Unified                       Kashia Elementary
SUPERINTENDENT: Charles Miller           SUPERINTENDENT: Frances Johnson
E-MAIL: cmiller@jsusd.org                E-MAIL: fjohnson@scoe.org
PHONE NUMBER: (510) 245-4300             PHONE NUMBER: (707) 785-9682
400 Parker Ave.                          31510 Skaggs Springs Rd.
Rodeo, CA 94572                          Stewarts Point, CA 95480

Johnstonville Elementary                 Kelseyville Unified
SUPERINTENDENT: Scott Smith              SUPERINTENDENT: David Mcqueen
E-MAIL: ssmith@johnstonville.org         E-MAIL: davem@kvusd.org
PHONE NUMBER: (530) 257-2471             PHONE NUMBER: (707) 279-1511
704-795 Bangham Ln.                      4410 Konocti Rd.
Susanville, CA 96130                     Kelseyville, CA 95451

Julian Union Elementary                  Kentfield Elementary
SUPERINTENDENT: Brian Duffy              SUPERINTENDENT: Raquel Rose
E-MAIL: brian.duffy@juesd.net            E-MAIL: rrose@kentfieldschools.org
PHONE NUMBER: (760) 765-0661             PHONE NUMBER: (415) 458-5130
1704 Cape Horn                           750 College Ave.
Julian, CA 92036                         Kentfield, CA 94904

Julian Union High                        Kenwood
SUPERINTENDENT: Patrick Hefflin          SUPERINTENDENT: Bob Bales
E-MAIL: phefflin@juhsd.org               E-MAIL: bbales@kenwood.k12.ca.us
PHONE NUMBER: (760) 765-0606             PHONE NUMBER: (707) 833-2500
1656 Highway 78                          230 Randolph Ave.
Julian, CA 92036                         Kenwood, CA 95452

Junction City Elementary                 Keppel Union Elementary
SUPERINTENDENT: Christine Camara         SUPERINTENDENT: Vishna Herrity
E-MAIL: ccamara@tcoek12.org              E-MAIL: vherrity@keppel.k12.ca.us
PHONE NUMBER: (530) 623-6381             PHONE NUMBER: (661) 944-2155
430 Red Hill Rd.                         34004 128Th St. E.
Junction City, CA 96048                  Pearblossom, CA 93553

Junction Elementary                      Kerman Unified
SUPERINTENDENT: Clay Ross                SUPERINTENDENT: Robert Frausto
E-MAIL: cross@junctionesd.net            E-MAIL: robert.frausto@kermanusd.com
PHONE NUMBER: (530) 547-3274             PHONE NUMBER: (559) 843-9000
9087 Deschutes Rd.                       151 S. First St.
Palo Cedro, CA 96073                     Kerman, CA 93630
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 76 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Kern County Office Of Education          Kings County Office Of Education
SUPERINTENDENT: Mary Barlow              SUPERINTENDENT: Todd Barlow
E-MAIL: mabarlow@kern.org                E-MAIL: todd.barlow@kingscoe.org
PHONE NUMBER: (661) 636-4000             PHONE NUMBER: (559) 584-1441
1300 17Th St., City Centre               1144 W. Lacey Blvd.
Bakersfield, CA 93301                    Hanford, CA 93230

Kern County Rop                          Kings County Rop
SUPERINTENDENT: Bryon Schaefer           SUPERINTENDENT: Margie Newton
E-MAIL: bschaefer@kernhigh.org           E-MAIL: margie.newton@kings.k12.ca.us
PHONE NUMBER: (916) 319-0800             PHONE NUMBER: (916) 319-0800
5801 Sundale Ave.                        Mary Brock Hall
Bakersfield, CA 93309                    Hanford, CA 93230

Kern High                                Kings River Union Elementary
SUPERINTENDENT: Bryon Schaefer           SUPERINTENDENT: Sherry Martin
E-MAIL: bschaefer@kernhigh.org           E-MAIL: smartin@krusd.org
PHONE NUMBER: (661) 827-3100             PHONE NUMBER: (559) 897-7209
5801 Sundale Ave.                        3961 Ave. 400
Bakersfield, CA 93309                    Kingsburg, CA 93631

Kern High Roc                            Kings Schools Transportation Authority Jpa
SUPERINTENDENT: Brian Miller             SUPERINTENDENT: Cheryl Hunt
E-MAIL: brian_miller@khsd.k12.ca.us      E-MAIL: cherylhunt@myluesd.net
PHONE NUMBER: (661) 831-3327             PHONE NUMBER: (559) 924-6800
501 S. Mt. Vernon Ave.                   1200 W. Cinnamon Dr.
Bakersfield, CA 93307                    Lemoore, CA 93245

Kernville Union Elementary               Kingsburg Joint Union High
SUPERINTENDENT: Steve Martinez           SUPERINTENDENT: Don Shoemaker
E-MAIL: smartinez@kernvilleusd.org       E-MAIL: dshoemaker@kingsburghigh.com
PHONE NUMBER: (760) 379-3651             PHONE NUMBER: (559) 897-7721
3240 Erskine Creek Rd.                   1900 18Th Ave.
Lake Isabella, CA 93240                  Kingsburg, CA 93631

Keyes Union                              Kirkwood Elementary
SUPERINTENDENT: Helio Brasil             SUPERINTENDENT: Michelle Farrer
E-MAIL: hbrasil@keyes.k12.ca.us          E-MAIL: mfarrer@kirkwoodschoolca.org
PHONE NUMBER: (209) 669-2921             PHONE NUMBER: (530) 824-7773
5680 Seventh St.                         2049 Kirkwood Rd.
Keyes, CA 95328                          Corning, CA 96021

King City Union                          Kit Carson Union Elementary
SUPERINTENDENT: Rory Livingston          SUPERINTENDENT: Robin Jones
E-MAIL: rlivingston@kcusd.org            E-MAIL: rjones@kitcarsonschool.com
PHONE NUMBER: (831) 385-2940             PHONE NUMBER: (559) 582-2843
435 Pearl St.                            9895 Seventh Ave.
King City, CA 93930                      Hanford, CA 93230

Kings Canyon Joint Unified               Klamath River Union Elementary
SUPERINTENDENT: John Campbell            SUPERINTENDENT: Kermith Walters
E-MAIL: campbell-j@kcusd.com             E-MAIL: kwalters@siskiyoucoe.net
PHONE NUMBER: (559) 305-7010             PHONE NUMBER: (530) 496-3406
675 W. Manning Ave.                      30438 Walker Rd.
Reedley, CA 93654                        Horse Creek, CA 96050
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 77 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Klamath-trinity Joint Unified             La Mesa-spring Valley
SUPERINTENDENT: Jennifer Glueck           SUPERINTENDENT: David Feliciano
E-MAIL: jglueck@ktjusd.k12.ca.us          E-MAIL: david.feliciano@lmsvschools.org
PHONE NUMBER: (530) 625-5600              PHONE NUMBER: (619) 668-5700
5 Loop Rd.                                4750 Date Ave.
Hoopa, CA 95546                           La Mesa, CA 91942

Kneeland Elementary                       La Puente Valley Rop
SUPERINTENDENT: Greta Turney              SUPERINTENDENT: Alex Rojas
E-MAIL: admin@kneelandsd.org              E-MAIL: arojas@lpvrop.org
PHONE NUMBER: (707) 442-5472              PHONE NUMBER: (626) 810-3300
9313 Kneeland Rd.                         341 La Seda Rd.
Kneeland, CA 95549                        La Puente, CA 91744

Knights Ferry Elementary                  Lafayette Elementary
SUPERINTENDENT: Janet Skulina             SUPERINTENDENT: Richard Whitmore
E-MAIL: jskulina@kfesd.org                E-MAIL: rwhitmore@lafsd.org
PHONE NUMBER: (209) 881-3382              PHONE NUMBER: (925) 927-3500
12726 Dent St.                            3477 Sch St.
Knights Ferry, CA 95361                   Lafayette, CA 94549

Knightsen Elementary                      Laguna Beach Unified
SUPERINTENDENT: Harvey Yurkovich          SUPERINTENDENT: Jason Viloria
E-MAIL: hyurkovich@knightsen.k12.ca.us    E-MAIL: jviloria@lbusd.org
PHONE NUMBER: (925) 625-0073              PHONE NUMBER: (949) 497-7700
1923 Delta Rd.                            550 Blumont St.
Knightsen, CA 94548                       Laguna Beach, CA 92651

Konocti Unified                           Laguna Joint Elementary
SUPERINTENDENT: Becky Salato              SUPERINTENDENT: Mary Burke
E-MAIL: becky.salato@konoctiusd.org       E-MAIL: superintendentsoffice@marinschools.org
PHONE NUMBER: (707) 994-6475              PHONE NUMBER: (707) 762-6051
9430 B Lake St.                           2657 Chileno Valley Rd.
Lower Lake, CA 95457                      Petaluma, CA 94952

La Canada Unified                         Lagunita Elementary
SUPERINTENDENT: Wendy Sinnette            SUPERINTENDENT: Daniel Stonebloom
E-MAIL: wsinnette@lcusd.net               E-MAIL: dstonebloom@montereycoe.org
PHONE NUMBER: (818) 952-8300              PHONE NUMBER: (831) 449-2800
4490 Cornishon Ave.                       975 San Juan Grade Rd.
La Canada, CA 91011                       Salinas, CA 93907

La Habra City Elementary                  Lagunitas Elementary
SUPERINTENDENT: Joanne Culverhouse        SUPERINTENDENT: John Carroll
E-MAIL: jculverhouse@lahabraschools.org   E-MAIL: jcarroll@lagunitas.org
PHONE NUMBER: (562) 690-2305              PHONE NUMBER: (415) 488-4118
500 N. Walnut St.                         One Lagunitas Sch Rd.
La Habra, CA 90631                        San Geronimo, CA 94963

La Honda-pescadero Unified                Lake County Office Of Education
SUPERINTENDENT: Amy Wooliever             SUPERINTENDENT: Brock Falkenberg
E-MAIL: amyw@lhpusd.com                   E-MAIL: bfalkenberg@lakecoe.org
PHONE NUMBER: (650) 879-0286              PHONE NUMBER: (707) 262-4100
360 Butano Cut Off                        1152 S. Main St.
Pescadero, CA 94060                       Lakeport, CA 95453
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 78 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Lake County Rop                          Lakeside Union Elementary
SUPERINTENDENT: Brock Falkenberg         SUPERINTENDENT: Cynthia Marshall
E-MAIL: bfalkenberg@lakecoe.org          E-MAIL: cmarshall@lakeside.k12.ca.us
PHONE NUMBER: (916) 319-0800             PHONE NUMBER: (559) 582-2868
1152 S. Main St.                         9100 Jersey Ave.
Lakeport, CA 95453                       Hanford, CA 93230

Lake Elementary                          Lammersville Joint Unified
SUPERINTENDENT: Nikol Baker              SUPERINTENDENT: Kirk Nicholas
E-MAIL: nbaker@lakeschool.org            E-MAIL: knicholas@lammersvilleusd.net
PHONE NUMBER: (530) 865-1255             PHONE NUMBER: (209) 836-7400
4672 Co Rd. N                            111 S. De Anza Blvd.
Orland, CA 95963                         Mountain House, CA 95391

Lake Elsinore Unified                    Lamont Elementary
SUPERINTENDENT: Doug Kimberly            SUPERINTENDENT: Miguel Guerrero
E-MAIL: doug.kimberly@leusd.k12.ca.us    E-MAIL: mguerrero@lesd.us
PHONE NUMBER: (951) 253-7000             PHONE NUMBER: (661) 845-0751
545 Chaney St.                           7915 Burgundy Ave.
Lake Elsinore, CA 92530                  Lamont, CA 93241

Lake Tahoe Unified                       Lancaster Elementary
SUPERINTENDENT: Todd Cutler              SUPERINTENDENT: Michele Bowers
E-MAIL: tcutler@ltusd.org                E-MAIL: superintendent@lancsd.org
PHONE NUMBER: (530) 541-2850             PHONE NUMBER: (661) 948-4661
1021 Al Tahoe Blvd.                      44711 N. Cedar Ave.
South Lake Tahoe, CA 96150               Lancaster, CA 93534

Lakeport Unified                         Larkspur-corte Madera
SUPERINTENDENT: Jill Falconer            SUPERINTENDENT: Brett Geithman
E-MAIL: jfalconer@lakeport.k12.ca.us     E-MAIL: bgeithman@lcmschools.org
PHONE NUMBER: (707) 262-3000             PHONE NUMBER: (415)927-6960
2508 Howard Ave.                         230 Doherty Dr.
Lakeport, CA 95453                       Larkspur, CA 94939

Lakeside Joint                           Las Lomitas Elementary
SUPERINTENDENT: Sean Joyce               SUPERINTENDENT: Lisa Cesario
E-MAIL: sjoyce@lakesidelosgatos.org      E-MAIL: lcesario@llesd.org
PHONE NUMBER: (408) 354-2372             PHONE NUMBER: (650) 854-2880
19621 Black Rd.                          1011 Altschul Ave.
Los Gatos, CA 95033                      Menlo Park, CA 94025

Lakeside Union                           Las Virgenes Unified
SUPERINTENDENT: Ty Bryson                SUPERINTENDENT: Daniel Stepenosky
E-MAIL: tbryson@lakesideusd.org          E-MAIL: superintendent@lvusd.org
PHONE NUMBER: (661) 836-6658             PHONE NUMBER: (818) 880-4000
14535 Old River Rd.                      4111 Las Virgenes Rd.
Bakersfield, CA 93311                    Calabasas, CA 91302

Lakeside Union Elementary                Lassen County Office Of Education
SUPERINTENDENT: Andrew Johnsen           SUPERINTENDENT: Patricia Gunderson
E-MAIL: ajohnsen@lsusd.net               E-MAIL: pgunderson@lcoe.org
PHONE NUMBER: (619) 390-2600             PHONE NUMBER: (530) 257-2196
12335 Woodside Ave.                      472-013 Johnstonville Rd., N.
Lakeside, CA 92040                       Susanville, CA 96130
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 79 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Lassen Rop                               Le Grand Union High
SUPERINTENDENT: Patricia Gunderson       SUPERINTENDENT: Donna Alley
E-MAIL: pgunderson@lcoe.org              E-MAIL: dalley@lghs.k12.ca.us
PHONE NUMBER: (916) 319-0800             PHONE NUMBER: (209) 389-9403
472-013 Johnstonville Rd, N.             12961 E. Le Grand Rd.
Susanville, CA 96130                     Le Grand, CA 95333

Lassen Union High                        Leggett Valley Unified
SUPERINTENDENT: Morgan Nugent            SUPERINTENDENT: Anthony Loumena
E-MAIL: morgan.nugent@lassenhigh.org     E-MAIL: anthony@leggett.k12.ca.us
PHONE NUMBER: (530) 257-5134             PHONE NUMBER: (707) 925-6285
1000 Main St.                            1 Sch Way
Susanville, CA 96130                     Leggett, CA 95585

Lassen View Union Elementary             Lemon Grove
SUPERINTENDENT: Gerard Walker            SUPERINTENDENT: Erica Balakian
E-MAIL: jwalker@lassenview.org           E-MAIL: ebalakian@lemongrovesd.net
PHONE NUMBER: (530) 527-5162             PHONE NUMBER: (619) 825-5600
10818 Highway 99-E                       8025 Lincoln St.
Los Molinos, CA 96055                    Lemon Grove, CA 91945

Laton Joint Unified                      Lemoore Union Elementary
SUPERINTENDENT: Lupe Nieves              SUPERINTENDENT: Cheryl Hunt
E-MAIL: lnieves@latonunified.org         E-MAIL: cherylhunt@myluesd.net
PHONE NUMBER: (559) 922-4015             PHONE NUMBER: (559) 924-6800
6259 Dewoody                             1200 W. Cinnamon Dr.
Laton, CA 93242                          Lemoore, CA 93245

Latrobe                                  Lemoore Union High
SUPERINTENDENT: Natalie Miller           SUPERINTENDENT: Debbie Muro
E-MAIL: nmiller@latrobeschool.com        E-MAIL: dmuro@luhsd.k12.ca.us
PHONE NUMBER: (530) 677-0260             PHONE NUMBER: (559) 924-6610
7900 S. Shingle Rd.                      5 Powell Ave.
Shingle Springs, CA 95682                Lemoore, CA 93245

Lawndale Elementary                      Lennox
SUPERINTENDENT: Betsy Hamilton           SUPERINTENDENT: Scott Price
E-MAIL: betsy_hamilton@lawndalesd.net    E-MAIL: scott_price@lennoxk12.org
PHONE NUMBER: (310) 973-1300             PHONE NUMBER: (310) 695-4000
4161 W. 147Th St.                        10319 S. Firmona Ave.
Lawndale, CA 90260                       Lennox, CA 90304

Laytonville Unified                      Lewiston Elementary
SUPERINTENDENT: Joan Potter              SUPERINTENDENT: Mary Thoreson
E-MAIL: jvpotter@mcn.org                 E-MAIL: mthoreson@tcoek12.org
PHONE NUMBER: (707) 984-6414             PHONE NUMBER: (530) 778-3984
150 Ramsey Rd.                           685 Lewiston Rd.
Laytonville, CA 95454                    Lewiston, CA 96052

Le Grand Union Elementary                Liberty Elementary
SUPERINTENDENT: Scott Borba              SUPERINTENDENT: Christopher Rafanelli
E-MAIL: sborba@lgelm.org                 E-MAIL: crafanelli@libertysd.org
PHONE NUMBER: (209) 389-4515             PHONE NUMBER: (707) 795-4380
13071 E. Le Grand Rd.                    170 Liberty Sch Rd.
Le Grand, CA 95333                       Petaluma, CA 94952
       Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 80 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Liberty Elementary                                  Little Shasta Elementary
SUPERINTENDENT: Keri Montoya                        SUPERINTENDENT: Todd Clark
E-MAIL: kmontoya@liberty.k12.ca.us                  E-MAIL: tclark@littleshasta.k12.ca.us
PHONE NUMBER: (559) 686-1675                        PHONE NUMBER: (530) 459-3269
1771 E. Pacific Ave.                                8409 Lower Little Shasta Rd.
Tulare, CA 93274                                    Montague, CA 96064

Liberty Union High                                  Live Oak Elementary
SUPERINTENDENT: Eric Volta                          SUPERINTENDENT: Lorie Chamberland
E-MAIL: voltae@luhsd.net                            E-MAIL: LChamberland@Losd.Ca
PHONE NUMBER: (925) 634-2166                        PHONE NUMBER: (831) 475-6333
20 Oak St.                                          984 Bostwick Ln., Ste. 1
Brentwood, CA 94513                                 Santa Cruz, CA 95062

Lincoln Elementary                                  Live Oak Unified
SUPERINTENDENT: Mary Burke                          SUPERINTENDENT: Mathew Gulbrandsen
E-MAIL: superintendentsoffice@marinschools.org      E-MAIL: mgulbran@lousd.k12.ca.us
PHONE NUMBER: (707) 763-0045                        PHONE NUMBER: (530) 695-5400
1300 Hicks Valley Rd.                               2201 Pennington Rd.
Petaluma, CA 94952                                  Live Oak, CA 95953

Lincoln Unified                                     Livermore Valley Joint Unified
SUPERINTENDENT: Kelly Dextraze                      SUPERINTENDENT: Kelly Bowers
E-MAIL: kdextraze@lusd.net                          E-MAIL: kbowers@lvjusd.org
PHONE NUMBER: (209) 953-8700                        PHONE NUMBER: (925) 606-3200
2010 W. Swain Rd.                                   685 E. Jack London Blvd.
Stockton, CA 95207                                  Livermore, CA 94551

Linden Unified                                      Livingston Union
SUPERINTENDENT: Rick Hall                           SUPERINTENDENT: Andres Zamora
E-MAIL: rihall@lindenusd.com                        E-MAIL: azamora@livingstonusd.org
PHONE NUMBER: (209) 887-3894                        PHONE NUMBER: (209) 394-5400
18527 E. Main St.                                   922 B St.
Linden, CA 95236                                    Livingston, CA 95334

Lindsay Unified                                     Lodi Unified
SUPERINTENDENT: Thomas Rooney                       SUPERINTENDENT: Cathy Washer
E-MAIL: trooney@lindsay.k12.ca.us                   E-MAIL: cwasher@lodiusd.net
PHONE NUMBER: (559) 562-5111                        PHONE NUMBER: (209) 331-7000
371 E. Hermosa St.                                  1305 E. Vine St.
Lindsay, CA 93247                                   Lodi, CA 95240

Linns Valley-poso Flat Union                        Loleta Union Elementary
SUPERINTENDENT: Tammy Pritchard                     SUPERINTENDENT: Autumn Chapman
E-MAIL: tapritchard@linnsvalleyschooldistrict.org   E-MAIL: achapman@loleta.org
PHONE NUMBER: (661) 536-8811                        PHONE NUMBER: (707) 733-5705
158 White River Rd.                                 700 Loleta Dr.
Glennville, CA 93226                                Loleta, CA 95551

Little Lake City Elementary                         Loma Prieta Joint Union Elementary
SUPERINTENDENT: William Crean                       SUPERINTENDENT: Lisa Fraser
E-MAIL: wcrean@llcsd.net                            E-MAIL: l.fraser@loma.k12.ca.us
PHONE NUMBER: (562) 868-8241                        PHONE NUMBER: (408) 353-1101
10515 S. Pioneer Blvd.                              23800 Summit Rd.
Santa Fe Springs, CA 90670                          Los Gatos, CA 95033
       Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 81 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Lompoc Unified                            Los Angeles County Rop
SUPERINTENDENT: Trevor Mcdonald           SUPERINTENDENT: Arturo Delgado
E-MAIL: mcdonald.trevor@lusd.org          E-MAIL: delgado_arturo@lacoe.edu
PHONE NUMBER: (805) 742-3300              PHONE NUMBER: (916) 319-0800
1301 N. A St.                             9300 E. Imperial Way
Lompoc, CA 93436                          Downey, CA 90242

Lone Pine Unified                         Los Angeles Unified
SUPERINTENDENT: Patrick Traynor           SUPERINTENDENT: Austin Beutner
E-MAIL: ptraynor@lpusd.k12.ca.us          E-MAIL: austin.beutner@lausd.net
PHONE NUMBER: (760) 876-5579              PHONE NUMBER: (213) 241-1000
301 S. Hay St.                            333 S. Beaudry Ave.
Lone Pine, CA 93545                       Los Angeles, CA 90017

Long Beach Unified                        Los Angeles Unified Rocp
SUPERINTENDENT: Jill Baker                SUPERINTENDENT: Austin Beutner
E-MAIL: jbaker@lbschools.net              E-MAIL: austin.beutner@lausd.net
PHONE NUMBER: (562) 997-8000              PHONE NUMBER: (213) 745-1940
1515 Hughes Way                           333 S. Beaudry Ave.
Long Beach, CA 90810                      Los Angeles, CA 90017

Long Beach Unified Rop                    Los Banos Unified
SUPERINTENDENT: Jill Baker                SUPERINTENDENT: Mark Marshall
E-MAIL: jbaker@lbschools.net              E-MAIL: mmarshall@losbanosusd.k12.ca.us
PHONE NUMBER: (916) 319-0800              PHONE NUMBER: (209) 826-3801
701 Locust Ave.                           1717 S. 11Th St.
Long Beach, CA 90813                      Los Banos, CA 93635

Loomis Union Elementary                   Los Gatos Union Elementary
SUPERINTENDENT: Gordon Medd               SUPERINTENDENT: Paul Johnson
E-MAIL: gmedd@loomis-usd.k12.ca.us        E-MAIL: pjohnson@lgusd.org
PHONE NUMBER: (916) 652-1800              PHONE NUMBER: (408) 335-2000
3290 Humphrey Rd.                         17010 Roberts Rd.
Loomis, CA 95650                          Los Gatos, CA 95032

Los Alamitos Unified                      Los Gatos-saratoga Joint Union High
SUPERINTENDENT: Andrew Pulver             SUPERINTENDENT: Michael Grove
E-MAIL: apulver@losal.org                 E-MAIL: mgrove@lgsuhsd.org
PHONE NUMBER: (562) 799-4700              PHONE NUMBER: (408) 354-2520
10293 Bloomfield St.                      17421 Farley Rd. W.
Los Alamitos, CA 90720                    Los Gatos, CA 95030

Los Altos Elementary                      Los Molinos Unified
SUPERINTENDENT: Jeff Baier                SUPERINTENDENT: Joey Adame
E-MAIL: jbaier@lasdschools.org            E-MAIL: jadame@lmusd.net
PHONE NUMBER: (650) 947-1150              PHONE NUMBER: (530) 384-7832
201 Covington Rd.                         7851 Highway 99-E
Los Altos, CA 94024                       Los Molinos, CA 96055

Los Angeles County Office Of Education    Los Nietos
SUPERINTENDENT: Debra Duardo              SUPERINTENDENT: Jonathan Vasquez
E-MAIL: duardo_debra@lacoe.edu            E-MAIL: jonathan_vasquez@lnsd.net
PHONE NUMBER: (562) 922-6111              PHONE NUMBER: (562) 692-0271
9300 Imperial Hwy.                        8324 S. W.Man Ave.
Downey, CA 90242                          Whittier, CA 90606
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 82 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Los Olivos Elementary                           Madera County Superintendent Of Schools
SUPERINTENDENT: Pamela Able                     SUPERINTENDENT: Cecilia Massetti
E-MAIL: pable.losolivos@gmail.com               E-MAIL: cmassetti@mcsos.org
PHONE NUMBER: (805) 688-4025                    PHONE NUMBER: (559) 673-6051
2540 Alamo Pintado Ave.                         1105 S. Madera Ave.
Los Olivos, CA 93441                            Madera, CA 93637

Lost Hills Union Elementary                     Madera Unified
SUPERINTENDENT: Harrison Favereaux              SUPERINTENDENT: Todd Lile
E-MAIL: hafaver@losthills.k12.ca.us             E-MAIL: toddlile@maderausd.org
PHONE NUMBER: (661) 797-2626                    PHONE NUMBER: (559) 675-4500
21109 California 46                             1902 Howard Rd.
Lost Hills, CA 93249                            Madera, CA 93637

Lowell Joint                                    Magnolia Elementary
SUPERINTENDENT: Jim Coombs                      SUPERINTENDENT: Frank Donavan
E-MAIL: jcoombs@ljsd.org                        E-MAIL: fdonavan@magnoliasd.org
PHONE NUMBER: (562) 943-0211                    PHONE NUMBER: (714) 761-5533
11019 Valley Home Ave.                          2705 W. Orange Ave.
Whittier, CA 90603                              Anaheim, CA 92804

Lucerne Elementary                              Magnolia Union Elementary
SUPERINTENDENT: Mike Brown                      SUPERINTENDENT: Blaine Smith
E-MAIL: mbrown@lucerne.k12.ca.us                E-MAIL: brsmith@magnoliatigers.com
PHONE NUMBER: (707) 274-5578                    PHONE NUMBER: (760) 344-2494
3351 Country Club Dr.                           4502 Casey Rd.
Lucerne, CA 95458                               Brawley, CA 92227

Lucerne Valley Unified                          Mammoth Unified
SUPERINTENDENT: Peter Livingston                SUPERINTENDENT: Jennifer Wildman
E-MAIL: peter_livingston@lucernevalleyusd.org   E-MAIL: jwildman@mammothusd.org
PHONE NUMBER: (760) 248-6108                    PHONE NUMBER: (760) 934-6802
8560 Aliento Rd.                                461 Sierra Park Rd.
Lucerne Valley, CA 92356                        Mammoth Lakes, CA 93546

Lucia Mar Unified                               Manchester Union Elementary
SUPERINTENDENT: Andy Stenson                    SUPERINTENDENT: Cinthia Gonzalez
E-MAIL: andy.stenson@lmusd.org                  E-MAIL: mansupt@mcn.org
PHONE NUMBER: (805) 474-3000                    PHONE NUMBER: (707) 882-2374
602 Orchard St.                                 19550 S. Highway 1
Arroyo Grande, CA 93420                         Manchester, CA 95459

Luther Burbank                                  Manhattan Beach Unified
SUPERINTENDENT: Edith Mourtos                   SUPERINTENDENT: Michael Matthews
E-MAIL: emourtos@lbsdk8.org                     E-MAIL: mmatthews@mbusd.org
PHONE NUMBER: (408) 295-2450                    PHONE NUMBER: (310) 318-7345
4 Wabash Ave.                                   325 S. Peck Ave.
San Jose, CA 95128                              Manhattan Beach, CA 90266

Lynwood Unified                                 Manteca Unified
SUPERINTENDENT: Gudiel Crosthwaite              SUPERINTENDENT: Clark Burke
E-MAIL: gcrosthwaite@mylusd.org                 E-MAIL: cburke@musd.net
PHONE NUMBER: (310) 886-1600                    PHONE NUMBER: (209) 825-3200
11321 Bullis Rd.                                2271 W. Louise Ave.
Lynwood, CA 90262                               Manteca, CA 95337
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 83 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Manzanita Elementary                     Mariposa County Unified
SUPERINTENDENT: Gary Rogers              SUPERINTENDENT: Jeff Aranguena
E-MAIL: grogers@mesd.net                 E-MAIL: jaranguena@mcusd.org
PHONE NUMBER: (530) 846-5594             PHONE NUMBER: (209) 742-0250
627 E. Evans-Reimer Rd.                  5082 Old Highway N.
Gridley, CA 95948                        Mariposa, CA 95338

Maple Creek Elementary                   Mark Twain Union Elementary
SUPERINTENDENT: Wendy Orlandi            SUPERINTENDENT: Paula Wyant
E-MAIL: worlandi@maplecreekschool.org    E-MAIL: pwyant@mtwain.k12.ca.us
PHONE NUMBER: (707) 668-5596             PHONE NUMBER: (209) 736-1855
15933 Maple Creek Rd.                    981 Tuolumne Ave.
Korbel, CA 95550                         Angels Camp, CA 95222

Maple Elementary                         Mark West Union Elementary
SUPERINTENDENT: Julie Boesch             SUPERINTENDENT: Ronald Calloway
E-MAIL: jboesch@mapleschool.org          E-MAIL: rcalloway@mwusd.org
PHONE NUMBER: (661) 746-4439             PHONE NUMBER: (707) 524-2970
29161 Fresno Ave.                        305 Mark W. Springs Rd.
Shafter, CA 93263                        Santa Rosa, CA 95404

Marcum-illinois Union Elementary         Martinez Unified
SUPERINTENDENT: Jimmie Eggers            SUPERINTENDENT: Christopher Cammack
E-MAIL: jimmiee@sutter.k12.ca.us         E-MAIL: ccammack@martinez.k12.ca.us
PHONE NUMBER: (530) 656-2407             PHONE NUMBER: (925) 335-5800
2452 El Centro Blvd.                     921 Susana St.
East Nicolaus, CA 95659                  Martinez, CA 94553

Maricopa Unified                         Marysville Joint Unified
SUPERINTENDENT: Scott Meier              SUPERINTENDENT: Gary Cena
E-MAIL: smeier@musd.email                E-MAIL: gcena@mjusd.com
PHONE NUMBER: (661) 769-8231             PHONE NUMBER: (530) 741-6000
955 Stanislaus St.                       1919 B St.
Maricopa, CA 93252                       Marysville, CA 95901

Marin County Office Of Education         Mattole Unified
SUPERINTENDENT: Mary Burke               SUPERINTENDENT: Karen Ashmore
E-MAIL: mjburke@marinschools.org         E-MAIL: kashmore@mattolevalley.org
PHONE NUMBER: (415) 472-4110             PHONE NUMBER: (707) 629-3311
1111 Las Gallinas Ave.                   29289 Chambers Rd.
San Rafael, CA 94913                     Petrolia, CA 95558

Marin County Rop                         Maxwell Unified
SUPERINTENDENT: Mike Grant               SUPERINTENDENT: Summer Shadley
E-MAIL: mgrant@marinschools.org          E-MAIL: summershadley@maxwell.k12.ca.us
PHONE NUMBER: (916) 319-0800             PHONE NUMBER: (530) 438-2052
1111 Las Gallinas Ave.                   515 Oak St.
San Rafael, CA 94903                     Maxwell, CA 95955

Mariposa County Office Of Education      Mccabe Union Elementary
SUPERINTENDENT: Jeff Aranguena           SUPERINTENDENT: Laura Dubbe
E-MAIL: jaranguena@mcusd.org             E-MAIL: laura.dubbe@muesd.net
PHONE NUMBER: (209) 742-0250             PHONE NUMBER: (760) 335-5200
5082 Old Highway N.                      701 W. Mccabe Rd.
Mariposa, CA 95338                       El Centro, CA 92243
       Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 84 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Mccloud Union Elementary                   Mendocino Unified
SUPERINTENDENT: Shelley Cain               SUPERINTENDENT: Jason Morse
E-MAIL: scain@sisnet.ssku.k12.ca.us        E-MAIL: jmorse@mcn.org
PHONE NUMBER: (530) 964-2133               PHONE NUMBER: (707) 937-5868
332 Hamilton Way                           44141 Little Lake Rd.
Mccloud, CA 96057                          Mendocino, CA 95460

Mcfarland Unified                          Mendota Unified
SUPERINTENDENT: Aaron Resendez             SUPERINTENDENT: Paul Lopez
E-MAIL: saresendez@mcfarland.k12.ca.us     E-MAIL: plopez@mendotaschools.org
PHONE NUMBER: (661) 792-3081               PHONE NUMBER: (559) 655-4942
601 Second St.                             115 Mccabe Ave.
Mcfarland, CA 93250                        Mendota, CA 93640

Mckinleyville Union Elementary             Menifee Union Elementary
SUPERINTENDENT: Heidi Guynup               SUPERINTENDENT: Gary Rutherford
E-MAIL: hmoore@mckusd.org                  E-MAIL: grutherford@menifeeusd.org
PHONE NUMBER: (707) 839-1549               PHONE NUMBER: (951) 672-1851
2275 Central Ave.                          29775 Haun Road
Mckinleyville, CA 95519                    Menifee, CA 92586

Mckittrick Elementary                      Menlo Park City Elementary
SUPERINTENDENT: Barry Koerner              SUPERINTENDENT: Erik Burmeister
E-MAIL: bakoern@zeus.kern.org              E-MAIL: eburmeister@mpcsd.org
PHONE NUMBER: (661) 762-7303               PHONE NUMBER: (650) 321-7140
23250 Second St.                           181 Encinal Ave.
Mckittrick, CA 93251                       Atherton, CA 94027

Mcswain Union Elementary                   Merced City Elementary
SUPERINTENDENT: Roy Mendiola               SUPERINTENDENT: Richard Rogers
E-MAIL: rmendiola@mcswain.k12.ca.us        E-MAIL: alrogers@mcsd.k12.ca.us
PHONE NUMBER: (209) 354-2700               PHONE NUMBER: (209) 385-6600
926 Scott Rd.                              444 W. 23Rd St.
Merced, CA 95341                           Merced, CA 95340

Meadows Union Elementary                   Merced County Office Of Education
SUPERINTENDENT: Keila Rodriguez            SUPERINTENDENT: Steve Tietjen
E-MAIL: krodriguez@musdk8.net              E-MAIL: stietjen@mcoe.org
PHONE NUMBER: (760) 352-7512               PHONE NUMBER: (209)381-6600
2059 Bowker Rd.                            632 W. 13th St.
El Centro, CA 92243                        Merced, CA 95341

Mendocino County Office Of Education       Merced River Union Elementary
SUPERINTENDENT: Michelle        Hutchins   SUPERINTENDENT: Richard Lopez
E-MAIL: mhutchins@mcoe.us                  E-MAIL: rlopez@mrsd.us
PHONE NUMBER: (707) 467-5000               PHONE NUMBER: (209) 358-5679
2240 Old River Rd.                         4402 W. Oakdale Rd.
Ukiah, CA 95482                            Winton, CA 95388

Mendocino County Roc/rop                   Merced Union High
SUPERINTENDENT: Michelle Hutchins          SUPERINTENDENT: Alan Peterson
E-MAIL: mhutchins@mcoe.us                  E-MAIL: apeterson@muhsd.org
PHONE NUMBER: (916) 319-0800               PHONE NUMBER: (209) 325-2000
2240 E.Side Rd.                            3430 A St.
Ukiah, CA 95482                            Atwater, CA 95301
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 85 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Meridian Elementary                      Millbrae Elementary
SUPERINTENDENT: Marty Ofenham            SUPERINTENDENT: Vahn Phayprasert
E-MAIL: martyo@sutter.k12.ca.us          E-MAIL: vphayprasert@millbraesd.org
PHONE NUMBER: (530) 696-2604             PHONE NUMBER: (650) 697-5693
15898 Central St.                        555 Richmond Dr.
Meridian, CA 95957                       Millbrae, CA 94030

Mesa Union Elementary                    Millville Elementary
SUPERINTENDENT: Raul Ramirez             SUPERINTENDENT: Mindy Desantis
E-MAIL: rramirez@mesaschool.org          E-MAIL: mrs.desantis@millvilleschool.net
PHONE NUMBER: (805) 485-1411             PHONE NUMBER: (530) 547-4471
3901 N. Mesa Sch Rd.                     8570 Brookdale Rd.
Somis, CA 93066                          Millville, CA 96062

Metro Education                          Milpitas Unified
SUPERINTENDENT: Alyssa Lynch             SUPERINTENDENT: Cheryl Jordan
E-MAIL: aLynch@metroed.net               E-MAIL: cjordan@musd.org
PHONE NUMBER: (408) 723-6414             PHONE NUMBER: (408) 635-2600
760 Hillsdale Ave.                       1331 E. Calaveras Blvd.
San Jose, CA 95136                       Milpitas, CA 95035

Metropolitan Education                   Mission Trails Rop
SUPERINTENDENT: Alyssa Lynch             SUPERINTENDENT: Ivonne Glenn
E-MAIL: alynch@metroed.net               E-MAIL: ivonne.glenn@salinasuhsd.org
PHONE NUMBER: (408) 723-6464             PHONE NUMBER: (831) 753-4209
760 Hillsdale Ave., Bldg 400             867 Laurel Dr.
San Jose, CA 95136                       Salinas, CA 93905

Middletown Unified                       Mission Trails Rop Jpa
SUPERINTENDENT: David Miller             SUPERINTENDENT: Ivonne Glenn
E-MAIL: david.miller@middletownusd.org   E-MAIL: ivonne.glenn@salinasuhsd.org
PHONE NUMBER: (707) 987-4100             PHONE NUMBER: (831) 796-7015
20932 Big Canyon Rd.                     867 E. Laurel Dr.
Middletown, CA 95461                     Salinas, CA 93905

Mid-placer Transportation Jpa            Mission Union Elementary
SUPERINTENDENT: Martin Ward              SUPERINTENDENT: Jinane Annous
E-MAIL: mward@midplacer.k12.ca.us        E-MAIL: jannous@missionusd.org
PHONE NUMBER: (530) 823-4820             PHONE NUMBER: (831) 678-3524
13121 Bill Francis Dr.                   36825 Foothill Rd.
Auburn, CA 95603                         Soledad, CA 93960

Midway Elementary                        Mission Valley Roc/p
SUPERINTENDENT: Al Quezada               SUPERINTENDENT: Thomas Hanson
E-MAIL: alquezada@midwaytigers.com       E-MAIL: thanson@mvrop.org
PHONE NUMBER: (661) 768-4344             PHONE NUMBER: (510) 657-1865
259 F St.                                5019 Stevenson Blvd
Fellows, CA 93224                        Fremont, CA 94538

Mill Valley Elementary                   Mission Valley Roc/p
SUPERINTENDENT: Kimberly Berman          SUPERINTENDENT: Thomas Hanson
E-MAIL: kberman@mvschools.org            E-MAIL: thanson@mvrop.org
PHONE NUMBER: (415) 389-7700             PHONE NUMBER: (510) 657-1865
411 Sycamore Ave.                        40230 Laiole Rd.
Mill Valley, CA 94941                    Fremont, CA 94538
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 86 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Modesto City Elementary                  Monroe Elementary
SUPERINTENDENT: Sara Noguchi             SUPERINTENDENT: Shelley Manser
E-MAIL: noguchi.s@mcs4kids.com           E-MAIL: smanser@monroe.k12.ca.us
PHONE NUMBER: (209) 574-1500             PHONE NUMBER: (559) 834-2895
426 Locust St.                           11842 S. Chestnut Ave.
Modesto, CA 95351                        Fresno, CA 93725

Modesto City High                        Monrovia Unified
SUPERINTENDENT: Sara Noguchi             SUPERINTENDENT: Katherine Thorossian
E-MAIL: noguchi.s@mcs4kids.com           E-MAIL: kthorossian@monroviaschools.net
PHONE NUMBER: (209) 574-1500             PHONE NUMBER: (626) 471-2000
426 Locust St.                           325 E. Hntngtn Dr.
Modesto, CA 95351                        Monrovia, CA 91016

Modesto City Schools                     Monson-sultana Joint Union Elementary
SUPERINTENDENT: Sara Noguchi             SUPERINTENDENT: Chris Meyer
E-MAIL: noguchi.s@mcs4kids.com           E-MAIL: cmeyer@msschool.org
PHONE NUMBER: (209) 574-1500             PHONE NUMBER: (559) 591-1634
426 Locust St.                           10643 Ave. 416
Modesto, CA 95351                        Dinuba, CA 93618

Modoc County Office Of Education         Montague Elementary
SUPERINTENDENT: Mike Martin              SUPERINTENDENT: Matthew Dustan
E-MAIL: mmartin@modoccoe.k12.ca.us       E-MAIL: mdustan@montague.k12.ca.us
PHONE NUMBER: (530) 233-7101             PHONE NUMBER: (530) 459-3001
139 Henderson St.                        430 E. Prather St.
Alturas, CA 96101                        Montague, CA 96064

Modoc County Rop                         Monte Rio Union Elementary
SUPERINTENDENT: Mike Martin              SUPERINTENDENT: Nathan Myers
E-MAIL: mmartin@modoccoe.k12.ca.us       E-MAIL: nmyers@monteriousd.org
PHONE NUMBER: (916) 319-0800             PHONE NUMBER: (707) 865-2266
139 W. Henderson St.                     20700 Foothill Dr.
Alturas, CA 96101                        Monte Rio, CA 95462

Modoc Joint Unified                      Montebello Unified
SUPERINTENDENT: Tom Omalley              SUPERINTENDENT: Anthony Martinez
E-MAIL: tomalley@modoc.k12.ca.us         E-MAIL: amartinez@montebello.k12.ca.us
PHONE NUMBER: (530) 233-7201             PHONE NUMBER: (323) 887-7900
906 W. Fourth St.                        123 S. Montebello Blvd.
Alturas, CA 96101                        Montebello, CA 90640

Mono County Office Of Education          Montecito Union Elementary
SUPERINTENDENT: Stacey Adler             SUPERINTENDENT: Anthony Ranii
E-MAIL: sadler@monocoe.org               E-MAIL: aranii@montecitou.org
PHONE NUMBER: (760) 932-7311             PHONE NUMBER: (805) 969-3249
37 Emigrant St.                          385 San Ysidro Rd.
Bridgeport, CA 93517                     Santa Barbara, CA 93108

Mono County Roc/p                        Monterey County Office Of Education
SUPERINTENDENT: Stacey Adler             SUPERINTENDENT: Deneen Guss
E-MAIL: sadler@monocoe.org               E-MAIL: superintendent@montereycoe.org
PHONE NUMBER: (760) 934-0031             PHONE NUMBER: (831) 755-0300
37 Emigrant St.                          901 Blanco Cir.
Bridgeport, CA 93517                     Salinas, CA 93912
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 87 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Monterey Peninsula Unified                 Mother Lode Union Elementary
SUPERINTENDENT: Daniel Diffenbaugh         SUPERINTENDENT: Marcy Guthrie
E-MAIL: pkdiffenbaugh@mpusd.k12.ca.us      E-MAIL: mguthrie@mlusd.net
PHONE NUMBER: (831) 645-1200               PHONE NUMBER: (530) 622-6464
700 Pacific St.                            3783 Forni Rd.
Monterey, CA 93942                         Placerville, CA 95667

Montgomery Elementary                      Mountain Elementary
SUPERINTENDENT: Laurie Mason               SUPERINTENDENT: Diane Morgenstern
E-MAIL: lorynnmason@sbcglobal.net          E-MAIL: dmorgenstern@mountainesd.org
PHONE NUMBER: (707) 632-5221               PHONE NUMBER: (831) 475-6812
18620 Fort Ross Rd.                        3042 Old San Jose Rd.
Cazadero, CA 95421                         Soquel, CA 95073

Moorpark Unified                           Mountain Empire Unified
SUPERINTENDENT: Kelli Hays                 SUPERINTENDENT: Kathy Granger
E-MAIL: khays@mrpk.org                     E-MAIL: kathy.granger@meusd.k12.ca.us
PHONE NUMBER: (805) 378-6300               PHONE NUMBER: (619) 473-9022
5297 Maureen Ln.                           3305 Buckman Springs Rd.
Moorpark, CA 93021                         Pine Valley, CA 91962

Moraga Elementary                          Mountain House Elementary
SUPERINTENDENT: Bruce Burns                SUPERINTENDENT: Marianne Griffith
E-MAIL: bburns@moraga.k12.ca.us            E-MAIL: gcosta@mtnhouse.k12.ca.us
PHONE NUMBER: (925) 376-5943               PHONE NUMBER: (209) 835-2283
1540 Sch St.                               3950 Mountain House Rd.
Moraga, CA 94556                           Byron, CA 94514

Moreland                                   Mountain Union Elementary
SUPERINTENDENT: Mary Kay Going             SUPERINTENDENT: Clay Ross
E-MAIL: mkgoing@moreland.org               E-MAIL: cross@muesd.org
PHONE NUMBER: (408) 874-2900               PHONE NUMBER: (530) 337-6214
4711 Campbell Ave.                         30365 Highway 299 E.
San Jose, CA 95130                         Montgomery Creek, CA 96065

Moreno Valley Unified                      Mountain Valley Unified
SUPERINTENDENT: Martinrex Kedziora         SUPERINTENDENT: Anmarie Swanstrom
E-MAIL: mkedziora@mvusd.net                E-MAIL: aswanstrom@mvusd.us
PHONE NUMBER: (951) 571-7500               PHONE NUMBER: (530) 628-5265
25634 Alessandro Blvd.                     231 Oak Ave.
Moreno Valley, CA 92553                    Hayfork, CA 96041

Morgan Hill Unified                        Mountain View Elementary
SUPERINTENDENT: Steve Betando              SUPERINTENDENT: Douglass Moss
E-MAIL: betandos@mhusd.org                 E-MAIL: douglass_moss@mvsdk8.org
PHONE NUMBER: (408) 201-6000               PHONE NUMBER: (909) 947-2205
15600 Concord Cir.                         2585 S. Archibald Ave.
Morgan Hill, CA 95037                      Ontario, CA 91761

Morongo Unified                            Mountain View Elementary
SUPERINTENDENT: Tom Baumgarten             SUPERINTENDENT: Lillian French
E-MAIL: tom_baumgarten@morongo.k12.ca.us   E-MAIL: lmfrench@mtviewschools.net
PHONE NUMBER: (760) 367-9191               PHONE NUMBER: (626) 652-4000
5715 Utah Trail                            3320 Gilman Rd.
Twentynine Palms, CA 92277                 El Monte, CA 91732
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 88 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Mountain View Whisman                    Muroc Joint Unified
SUPERINTENDENT: Ayinde Rudolph           SUPERINTENDENT: Kevin Cordes
E-MAIL: supt@mvwsd.org                   E-MAIL: kcordes@muroc.k12.ca.us
PHONE NUMBER: (650) 526-3500             PHONE NUMBER: (760) 769-4821
750 San Pierre Way, Ste. A               17100 Foothill Ave.
Mountain View, CA 94043                  North Edwards, CA 93523

Mountain View-los Altos Union High       Murrieta Valley Unified
SUPERINTENDENT: Nellie Meyer             SUPERINTENDENT: Patrick Kelley
E-MAIL: nellie.meyer@mvla.net            E-MAIL: pkelley@murrieta.k12.ca.us
PHONE NUMBER: (650) 940-4650             PHONE NUMBER: (951) 696-1600
1299 Bryant Ave.                         41870 Mcalby Ct.
Mountain View, CA 94040                  Murrieta, CA 92562

Mt. Baldy Joint Elementary               N. Co Regional Occupational Program Jpa
SUPERINTENDENT: Nancy Sirski             SUPERINTENDENT: Polly Bove
E-MAIL: nancy_sirski@mtbaldy.k12.ca.us   E-MAIL: polly_bove@fuhsd.org
PHONE NUMBER: (909) 985-0991             PHONE NUMBER: (408) 522-2200
1 Mt. Baldy Rd.                          589 W. Fremont Ave.
Mt. Baldy, CA 91759                      Sunnyvale, CA 94087

Mt. Diablo Unified                       Napa County Office Of Education
SUPERINTENDENT: Robert Martinez          SUPERINTENDENT: Barbara Nemko
E-MAIL: martinezr@mdusd.org              E-MAIL: bnemko@napacoe.org
PHONE NUMBER: (925)682-8000              PHONE NUMBER: (707) 253-6810
1936 Carlotta Dr.                        2121 Imola Ave.
Concord, CA 94519                        Napa, CA 94559

Mt. Pleasant Elementary                  Napa County Rop
SUPERINTENDENT: Mariann Engle            SUPERINTENDENT: Gillie Miller
E-MAIL: mengle@mpesd.org                 E-MAIL: gmiller@napacoe.org
PHONE NUMBER: (408) 223-3710             PHONE NUMBER: (916) 319-0800
3434 Marten Ave.                         4032 Maher St.
San Jose, CA 95148                       Napa, CA 94558

Mt. Shasta Union Elementary              Napa Valley Unified
SUPERINTENDENT: Barry Barnhart           SUPERINTENDENT: Rosanna Mucetti
E-MAIL: bbarnhart@msusd.org              E-MAIL: rmucetti@nvusd.org
PHONE NUMBER: (530) 926-6007             PHONE NUMBER: (707) 253-3715
595 E. Alma St.                          2425 Jefferson St.
Mt. Shasta, CA 96067                     Napa, CA 94558

Mulberry Elementary                      National Elementary
SUPERINTENDENT: Chelsey Galindo          SUPERINTENDENT: Leighangela Brady
E-MAIL: cgalindo@mulberrymustangs.org    E-MAIL: lbrady@nsd.us
PHONE NUMBER: (760) 344-8600             PHONE NUMBER: (619) 336-7500
1391 E. Rutherford Rd.                   1500 N Ave.
Brawley, CA 92227                        National City, CA 91950

Mupu Elementary                          Natomas Unified
SUPERINTENDENT: Sheryl Barnd             SUPERINTENDENT: Chris Evans
E-MAIL: sheryl.barnd@mupu.org            E-MAIL: cevans@natomasunified.org
PHONE NUMBER: (805) 525-6111             PHONE NUMBER: (916) 567-5400
4410 N. Ojai Rd.                         1901 Arena Blvd.
Santa Paula, CA 93060                    Sacramento, CA 95834
       Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 89 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Needles Unified                              New Jerusalem Elementary
SUPERINTENDENT: Mary Mcneil                  SUPERINTENDENT: David Thoming
E-MAIL: mary_mcneil@needlesusd.org           E-MAIL: dthoming@njes.org
PHONE NUMBER: (760) 326-3891                 PHONE NUMBER: (209) 830-6363
1900 Erin Dr.                                31400 S. Koster Rd.
Needles, CA 92363                            Tracy, CA 95304

Nevada City Elementary                       Newark Unified
SUPERINTENDENT: Monica Daugherty             SUPERINTENDENT: Mark Triplett
E-MAIL: mdaugherty@ncsd.k12.ca.us            E-MAIL: mtriplett@newarkunified.org
PHONE NUMBER: (530) 265-1820                 PHONE NUMBER: (510) 818-4112
800 Hoover Ln.                               5715 Musick Ave.
Nevada City, CA 95959                        Newark, CA 94560

Nevada Co Charter Services Authority (jpa)   Newcastle Elementary
SUPERINTENDENT: Marshall Goldberg            SUPERINTENDENT: Denny Rush
E-MAIL: mgoldberg@nevcocsa.org               E-MAIL: drush@newcastle.k12.ca.us
PHONE NUMBER: (530) 272-7760                 PHONE NUMBER: (916) 259-2832
13024 Bitney Springs Rd.                     645 Kentucky Greens Way
Nevada City, CA 95959                        Newcastle, CA 95658

Nevada County Office Of Education            Newhall
SUPERINTENDENT: Scott Lay                    SUPERINTENDENT: Jeff Pelzel
E-MAIL: slay@nevco.org                       E-MAIL: jpelzel@newhall.k12.ca.us
PHONE NUMBER: (530) 478-6400                 PHONE NUMBER: (661) 291-4000
112 Nevada City Hwy.                         25375 Orchard Village Rd.
Nevada City, CA 95959                        Valencia, CA 91355

Nevada County Pupil Transportation           Newman-crows Landing Unified
SUPERINTENDENT: Brett Mcfadden               SUPERINTENDENT: Randy Fillpot
E-MAIL: bmcfadden@njuhsd.com                 E-MAIL: rfillpot@nclusd.k12.ca.us
PHONE NUMBER: (530) 273-3351                 PHONE NUMBER: (209) 862-2933
11645 Ridge Rd.                              1162 Main St.
Grass Valley, CA 95945                       Newman, CA 95360

Nevada Joint Union High                      Newport-mesa Unified
SUPERINTENDENT: Brett Mcfadden               SUPERINTENDENT: Sherri Snyder
E-MAIL: bmcfadden@njuhsd.com                 E-MAIL: ssnyder@nmusd.us
PHONE NUMBER: (530) 273-3351                 PHONE NUMBER: (714) 424-5000
11645 Ridge Rd.                              2985 Bear St., Bldg. A
Grass Valley, CA 95945                       Costa Mesa, CA 92626

New Haven Unified                            Nicasio
SUPERINTENDENT: John Thompson                SUPERINTENDENT: Nancy Neu
E-MAIL: jthompson@nhusd.k12.ca.us            E-MAIL: nneu@marinschools.org
PHONE NUMBER: (510) 471-1100                 PHONE NUMBER: (415) 662-2184
34200 Alvarado-Niles Rd.                     5555 Nicasio Valley Rd.
Union City, CA 94587                         Nicasio, CA 94946

New Hope Elementary                          Noli School
SUPERINTENDENT: Janet Stemler                SUPERINTENDENT: Donovan Post
E-MAIL: jstemler@nhesd.net                   E-MAIL: dpost@soboba-nsn.gov
PHONE NUMBER: (209) 794-2376                 PHONE NUMBER: (951) 654-5596
26675 N. Sacramento Blvd.                    24330 Soboba Rd
Thornton, CA 95686                           San Jacinto, CA 92581
       Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 90 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Norris Elementary                                   Northern Humboldt Union High
SUPERINTENDENT: Kelly Miller                        SUPERINTENDENT: Roger Macdonald
E-MAIL: kelly.miller@norris.k12.ca.us               E-MAIL: rmacdonald@nohum.k12.ca.us
PHONE NUMBER: (661) 387-7000                        PHONE NUMBER: (707) 839-6470
6940 Calloway Dr.                                   2755 Mckinleyville Ave.
Bakersfield, CA 93312                               Mckinleyville, CA 95519

North County Joint Union Elementary                 Norwalk-la Mirada Unified
SUPERINTENDENT: Jennifer Bernosky                   SUPERINTENDENT: John Lopez
E-MAIL: jbernosky@sbcoe.org                         E-MAIL: jvlopez@nlmusd.k12.ca.us
PHONE NUMBER: (831) 637-5574                        PHONE NUMBER: (562) 210-2000
500 Spring Grove Rd.                                12820 Pioneer Blvd.
Hollister, CA 95023                                 Norwalk, CA 90650

North County Regional Occupational Center/program   Novato Unified
SUPERINTENDENT: Polly Bove                          SUPERINTENDENT: Kris Cosca
E-MAIL: polly_bove@fuhsd.org                        E-MAIL: kcosca@nusd.org
PHONE NUMBER: (408) 522-2200                        PHONE NUMBER: (415) 897-4211
589 W. Fremont Ave.                                 1015 Seventh St.
Sunnyvale, CA 94087                                 Novato, CA 94945

North Cow Creek Elementary                          Nuestro Elementary
SUPERINTENDENT: Kevin Kurtz                         SUPERINTENDENT: Baljinder Dhillon
E-MAIL: kkurtz@northcowcreek.org                    E-MAIL: baldhillon@sutter.k12.ca.us
PHONE NUMBER: (530) 549-4488                        PHONE NUMBER: (530) 822-5100
10619 Swede Creek Rd.                               3934 Brd.Way Rd.
Palo Cedro, CA 96073                                Live Oak, CA 95953

North Monterey County Unified                       Nuview Union
SUPERINTENDENT: Kari Yeater                         SUPERINTENDENT: John Huber
E-MAIL: kyeater@nmcusd.org                          E-MAIL: jhuber@nuview.k12.ca.us
PHONE NUMBER: (831) 633-3343                        PHONE NUMBER: (951) 928-0066
8142 Moss Landing Rd.                               29780 Lakeview Ave.
Moss Landing, CA 95039                              Nuevo, CA 92567

North Orange County Rop                             Oak Grove Elementary
SUPERINTENDENT: Terri Giamarino                     SUPERINTENDENT: Jose Manzo
E-MAIL: tgiamarino@nocrop.us                        E-MAIL: jmanzo@ogsd.net
PHONE NUMBER: (714) 502-5800                        PHONE NUMBER: (408) 227-8300
385 N. Muller St.                                   6578 Santa Teresa Blvd.
Anaheim, CA 92801                                   San Jose, CA 95119

North Orange County Rop Jpa                         Oak Grove Union Elementary
SUPERINTENDENT: Terri Giamarino                     SUPERINTENDENT: Amber Stringfellow
E-MAIL: tgiamarino@nocrop.us                        E-MAIL: astringfellow@ogusd.org
PHONE NUMBER: (714) 502-5808                        PHONE NUMBER: (707) 545-0171
2360 W. La Palma Ave.                               5299 Hall Rd.
Anaheim, CA 92801                                   Santa Rosa, CA 95401

North Santa Cruz County Selpa                       Oak Park Unified
SUPERINTENDENT: Jessica Little                      SUPERINTENDENT: Anthony Knight
E-MAIL: jlittle@santacruzcoe.org                    E-MAIL: tknight@opusd.org
PHONE NUMBER: (831) 464-0666                        PHONE NUMBER: (818) 735-3200
984 Bostwick Ln.                                    5801 E. Conifer St.
Santa Cruz, CA 95062                                Oak Park, CA 91377
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 91 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Oak Run Elementary                       Oceanside Unified
SUPERINTENDENT: Misti Livingston         SUPERINTENDENT: Julie Vitale
E-MAIL: mlivingston@oakrunschool.org     E-MAIL: julie.vitale@oside.us
PHONE NUMBER: (530) 472-3241             PHONE NUMBER: (760) 966-4000
27635 Oak Run To Fern Rd.                2111 Mission Ave.
Oak Run, CA 96069                        Oceanside, CA 92058

Oak Valley Union Elementary              Ojai Unified
SUPERINTENDENT: Heather Pilgrim          SUPERINTENDENT: Tiffany Morse
E-MAIL: h.pilgrim@oakvalleyschool.org    E-MAIL: tmorse@ojaiusd.org
PHONE NUMBER: (559) 688-2909             PHONE NUMBER: (805) 640-4300
24500 Rd. 68                             414 E. Ojai Ave.
Tulare, CA 93274                         Ojai, CA 93023

Oak View Union Elementary                Old Adobe Union
SUPERINTENDENT: Beverly Boone            SUPERINTENDENT: Craig Conte
E-MAIL: bboone@myoakview.com             E-MAIL: cconte@oldadobe.org
PHONE NUMBER: (209) 368-0636             PHONE NUMBER: (707) 765-4322
7474 E. Collier Rd.                      845 Crinella Dr.
Acampo, CA 95220                         Petaluma, CA 94954

Oakdale Joint Unified                    Ontario-montclair
SUPERINTENDENT: Marc Malone              SUPERINTENDENT: James Hammond
E-MAIL: mmalone@ojusd.org                E-MAIL: james.hammond@omsd.net
PHONE NUMBER: (209) 848-4884             PHONE NUMBER: (909) 459-2500
168 S. Third Ave.                        950 W. D St.
Oakdale, CA 95361                        Ontario, CA 91762

Oakland Unified                          Orange Center
SUPERINTENDENT: Kyla Trammell            SUPERINTENDENT: Terry Hirschfield
E-MAIL: kyla.johnson@ousd.org            E-MAIL: thirschfield@orangecenter.org
PHONE NUMBER: (510) 879-8200             PHONE NUMBER: (559) 237-0437
1000 Brd.Way, Ste. 680                   3530 S. Cherry Ave.
Oakland, CA 94607                        Fresno, CA 93706

Oakley Union Elementary                  Orange County Department Of Education
SUPERINTENDENT: Greg Hetrick             SUPERINTENDENT: Al Mijares
E-MAIL: ghetrick@ouesd.k12.ca.us         E-MAIL: amijares@ocde.us
PHONE NUMBER: (925) 625-0700             PHONE NUMBER: (714) 966-4000
91 Mercedes Ln.                          200 Kalmus Dr.
Oakley, CA 94561                         Costa Mesa, CA 92628

Ocean View                               Orange Unified
SUPERINTENDENT: Carol Hansen             SUPERINTENDENT: Gunn Marie Hansen
E-MAIL: chansen@ovsd.org                 E-MAIL: superintendent@orangeusd.org
PHONE NUMBER: (714) 847-2551             PHONE NUMBER: (714) 628-4000
17200 Pinehurst Ln.                      1401 N. Handy St.
Huntington Beach, CA 92647               Orange, CA 92867

Ocean View                               Orchard Elementary
SUPERINTENDENT: Craig Helmstedter        SUPERINTENDENT: Wendy Gudalewicz
E-MAIL: chelmstedter@oceanviewsd.org     E-MAIL: wgudalewicz@orchardsd.org
PHONE NUMBER: (805) 488-4441             PHONE NUMBER: (408) 944-0397
4200 Olds Rd.                            921 Fox Ln.
Oxnard, CA 93033                         San Jose, CA 95131
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 92 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Orcutt Union Elementary                  Owens Valley Unified
SUPERINTENDENT: Deborah Blow             SUPERINTENDENT: Rosanne Lampariello
E-MAIL: dblow@orcutt-schools.net         E-MAIL: rlamp@ovusd.org
PHONE NUMBER: (805) 938-8900             PHONE NUMBER: (760) 878-2405
500 Dyer St.                             202 S. Clay St.
Orcutt, CA 93455                         Independence, CA 93526

Orick Elementary                         Oxnard
SUPERINTENDENT: Amanda Platt             SUPERINTENDENT: Karling Fort
E-MAIL: aplatt@orickschool.org           E-MAIL: kaguilerafort@oxnardsd.org
PHONE NUMBER: (707)488-2821              PHONE NUMBER: (805) 385-1501
120918 Highway 101                       1051 S. A St.
Orick, CA 95555                          Oxnard, CA 93030

Orinda Union Elementary                  Oxnard Union High
SUPERINTENDENT: Carolyn Seaton           SUPERINTENDENT: Tom Mccoy
E-MAIL: cseaton@orindaschools.org        E-MAIL: thomas.mccoy@oxnardunion.org
PHONE NUMBER: (925) 254-4901             PHONE NUMBER: (805) 385-2500
8 Altarinda Rd.                          309 S. K St.
Orinda, CA 94563                         Oxnard, CA 93030

Orland Joint Unified                     Pacheco Union Elementary
SUPERINTENDENT: Dwayne Newman            SUPERINTENDENT: Kathryn Pearce
E-MAIL: dnewman@orlandusd.net            E-MAIL: kpearce@pacheco.k12.ca.us
PHONE NUMBER: (530) 865-1200             PHONE NUMBER: (530) 224-4599
903 S. St.                               7424 Pacheco Sch Rd.
Orland, CA 95963                         Redding, CA 96002

Oro Grande Elementary                    Pacific Elementary
SUPERINTENDENT: Heather Griggs           SUPERINTENDENT: Eric Gross
E-MAIL: heather_griggs@orogrande.org     E-MAIL: egross@pacificesd.org
PHONE NUMBER: (760) 243-5884             PHONE NUMBER: (831) 425-7002
19175 Third St.                          50 Ocean St.
Oro Grande, CA 92368                     Davenport, CA 95017

Oroville City Elementary                 Pacific Grove Unified
SUPERINTENDENT: Spencer Holtom           SUPERINTENDENT: Ralph Porras
E-MAIL: sholtom@ocesd.net                E-MAIL: rporras@pgusd.org
PHONE NUMBER: (530) 532-3000             PHONE NUMBER: (831) 646-6510
2795 Yard St.                            435 Hillcrest Ave.
Oroville, CA 95966                       Pacific Grove, CA 93950

Oroville Union High                      Pacific Union Elementary
SUPERINTENDENT: Corey Willenberg         SUPERINTENDENT: Annette Machado
E-MAIL: cwillenb@ouhsd.org               E-MAIL: amachado@puschool.org
PHONE NUMBER: (530) 538-2300             PHONE NUMBER: (559) 834-2533
2211 Washington Ave.                     2065 E. Bowles Ave.
Oroville, CA 95966                       Fresno, CA 93725

Outside Creek Elementary                 Pacific Union Elementary
SUPERINTENDENT: Derrick Bravo            SUPERINTENDENT: Rene Mcbride
E-MAIL: dbravo@outsidecreek.org          E-MAIL: rmcbride@pacificunionschool.org
PHONE NUMBER: (559) 747-0710             PHONE NUMBER: (707) 822-4619
26452 Rd. 164                            3001 Janes Rd.
Visalia, CA 93292                        Arcata, CA 95521
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 93 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Pacifica                                 Palo Verde Union Elementary
SUPERINTENDENT: Heather Olsen            SUPERINTENDENT: Phil Anderson
E-MAIL: holsen@pacificasd.org            E-MAIL: phil@palo-verde.k12.ca.us
PHONE NUMBER: (650) 738-6600             PHONE NUMBER: (559) 688-0648
375 Reina Del Mar Ave.                   9637 Ave. 196
Pacifica, CA 94044                       Tulare, CA 93274

Pajaro Valley Unified                    Palos Verdes Peninsula Unified
SUPERINTENDENT: Michelle Rodriguez       SUPERINTENDENT: Alex Cherniss
E-MAIL: michelle_rodriguez@pvusd.net     E-MAIL: chernissa@pvpusd.net
PHONE NUMBER: (831) 786-2100             PHONE NUMBER: (310) 378-9966
294 Green Valley Rd.                     375 Via Almar
Watsonville, CA 95076                    Palos Verdes Estates, CA 90274

Pajaro Valley Unified Selpa              Panama-buena Vista Union
SUPERINTENDENT: Michelle Rodriguez       SUPERINTENDENT: Kevin Silberberg
E-MAIL: superintendent@pvusd.net         E-MAIL: ksilberberg@pbvusd.k12.ca.us
PHONE NUMBER: (831) 786-2135             PHONE NUMBER: (661) 831-8331
165 Blackburn St.                        4200 Ashe Rd.
Watsonville, CA 95077                    Bakersfield, CA 93313

Palermo Union Elementary                 Panoche Elementary
SUPERINTENDENT: KATHLEEN NOLIND          SUPERINTENDENT: Amanda McCraw
E-MAIL: kandoe@palermok8.org             E-MAIL: amccraw@sbcoe.org
PHONE NUMBER: (530) 533-4842             PHONE NUMBER: (831) 628-3438
7390 Bulldog Way                         31441 Panoche Rd.
Palermo, CA 95968                        Paicines, CA 95043

Palm Springs Unified                     Paradise Elementary
SUPERINTENDENT: Sandra Lyon              SUPERINTENDENT: Heath Thomason
E-MAIL: slyon@psusd.us                   E-MAIL: hthomason@paradiseesd.org
PHONE NUMBER: (760) 416-6003             PHONE NUMBER: (209) 524-0184
980 E. Tahquitz Canyon Way               3361 California Ave.
Palm Springs, CA 92262                   Modesto, CA 95358

Palmdale Elementary                      Paradise Unified
SUPERINTENDENT: Raul Maldonado           SUPERINTENDENT: Tom Taylor
E-MAIL: rmaldonado@palmdalesd.org        E-MAIL: ttaylor@pusdk12.org
PHONE NUMBER: (661) 947-7191             PHONE NUMBER: (530) 872-6400
39139 10Th St. E.                        6696 Clark Rd
Palmdale, CA 93550                       Paradise, CA 95969

Palo Alto Unified                        Paramount Unified
SUPERINTENDENT: Don Austin               SUPERINTENDENT: Ruth Perez
E-MAIL: daustin@pausd.org                E-MAIL: rperez@paramount.k12.ca.us
PHONE NUMBER: (650) 329-3700             PHONE NUMBER: (562) 602-6000
25 Churchill Ave.                        15110 California Ave.
Palo Alto, CA 94306                      Paramount, CA 90723

Palo Verde Unified                       Parlier Unified
SUPERINTENDENT: Tracie Kern              SUPERINTENDENT: Ron Hudson
E-MAIL: tracie.kern@pvusd.us             E-MAIL: ron.hudson@parlierunified.org
PHONE NUMBER: (760) 922-4164             PHONE NUMBER: (559) 646-2731
295 N. First St.                         900 Newmark Ave.
Blythe, CA 92225                         Parlier, CA 93648
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 94 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Partners In Nutrition Cooperative        Petaluma City Elementary
SUPERINTENDENT: Joe Cook                 SUPERINTENDENT: Gary Callahan
E-MAIL: jcook@avhsd.org                  E-MAIL: gcallahan@petk12.org
PHONE NUMBER: (661) 575-1052             PHONE NUMBER: (707) 778-4813
Antelope Valley Union High               200 Douglas St.
Lancaster, CA 93534                      Petaluma, CA 94952

Pasadena Unified                         Petaluma City Elementary/joint Union High
SUPERINTENDENT: Brian Mcdonald           SUPERINTENDENT: Gary Callahan
E-MAIL: superintendent@pusd.us           E-MAIL: gcallahan@petk12.org
PHONE NUMBER: (626) 396-3619             PHONE NUMBER: (707) 778-4813
351 S. Hudson Ave.                       200 Douglas St.
Pasadena, CA 91101                       Petaluma, CA 94952

Paso Robles Joint Unified                Petaluma Joint Union High
SUPERINTENDENT: Curt Dubost              SUPERINTENDENT: Gary Callahan
E-MAIL: cdubost@pasoschools.org          E-MAIL: gcallahan@petk12.org
PHONE NUMBER: (805) 769-1000             PHONE NUMBER: (707) 778-4813
800 Niblick Rd.                          200 Douglas St.
Paso Robles, CA 93446                    Petaluma, CA 94952

Patterson Joint Unified                  Piedmont City Unified
SUPERINTENDENT: Philip Alfano            SUPERINTENDENT: Randall Booker
E-MAIL: palfano@patterson.k12.ca.us      E-MAIL: rbooker@piedmont.k12.ca.us
PHONE NUMBER: (209) 895-7700             PHONE NUMBER: (510) 594-2600
510 Keystone Blvd.                       760 Magnolia Ave.
Patterson, CA 95363                      Piedmont, CA 94611

Peninsula Union                          Pierce Joint Unified
SUPERINTENDENT: Lark Doolan              SUPERINTENDENT: Carol Geyer
E-MAIL: ldoolan@peninsulasd.org          E-MAIL: cgeyer@pierce.k12.ca.us
PHONE NUMBER: (707) 443-2731             PHONE NUMBER: (530) 476-2892
909 Vance Ave.                           540 A Sixth St.
Samoa, CA 95564                          Arbuckle, CA 95912

Penn Valley Union Elementary             Pine Ridge Elementary
SUPERINTENDENT: Torie Gibson             SUPERINTENDENT: Steven Rosa
E-MAIL: tgibson@pvuesd.org               E-MAIL: srosa@prsrattlers.org
PHONE NUMBER: (530) 432-7311             PHONE NUMBER: (559) 841-2444
14806 Pleasant Valley Rd.                45828 Auberry Rd.
Penn Valley, CA 95946                    Auberry, CA 93602

Perris Elementary                        Piner-olivet Union Elementary
SUPERINTENDENT: Jean Frey                SUPERINTENDENT: Tina Rasori
E-MAIL: frey@perrisesd.org               E-MAIL: trasori@pousd.org
PHONE NUMBER: (951) 657-3118             PHONE NUMBER: (707) 522-3000
143 E. First St.                         3450 Coffey Ln.
Perris, CA 92570                         Santa Rosa, CA 95403

Perris Union High                        Pioneer Union Elementary
SUPERINTENDENT: Grant Bennett            SUPERINTENDENT: Annette Lane
E-MAIL: grant.bennett@puhsd.org          E-MAIL: alane@pioneerusd.org
PHONE NUMBER: (951) 943-6369             PHONE NUMBER: (530) 620-3556
155 E. Fourth St.                        6862 Mt. Aukum Rd.
Perris, CA 92570                         Somerset, CA 95684
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 95 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Pioneer Union Elementary                        Plainsburg Union Elementary
SUPERINTENDENT: Patsy Oxford                    SUPERINTENDENT: Kristi Kingston
E-MAIL: poxford@puesd.org                       E-MAIL: kkingston@plainsburg.k12.ca.us
PHONE NUMBER: (530) 589-1633                    PHONE NUMBER: (209) 389-4707
286 Rockerfeller Rd.                            3708 S. Plainsburg Rd.
Berry Creek, CA 95916                           Merced, CA 95341

Pittsburg Unified                               Planada Elementary
SUPERINTENDENT: Janet Schulze                   SUPERINTENDENT: Jose Gonzalez
E-MAIL: jschulze@pittsburg.k12.ca.us            E-MAIL: jgonzalez@planada.org
PHONE NUMBER: (925) 473-2300                    PHONE NUMBER: (209) 382-0756
2000 Railrd. Ave.                               9722 E. Haskell Ave
Pittsburg, CA 94565                             Planada, CA 95365

Pixley Union Elementary                         Plaza Elementary
SUPERINTENDENT: Heather Pilgrim                 SUPERINTENDENT: Patrick Conklin
E-MAIL: hpilgrim@pixley.k12.ca.us               E-MAIL: pconklin@glenncoe.org
PHONE NUMBER: (559) 757-5207                    PHONE NUMBER: (530) 865-1250
300 N. Sch St.                                  7322 Co Rd. 24
Pixley, CA 93256                                Orland, CA 95963

Placentia-yorba Linda Unified                   Pleasant Grove Joint Union
SUPERINTENDENT: Greg Plutko                     SUPERINTENDENT: Dave Tarr
E-MAIL: gplutko@pylusd.org                      E-MAIL: davet@sutter.k12.ca.us
PHONE NUMBER: (714) 986-7000                    PHONE NUMBER: (916) 655-3235
1301 E. Orangethorpe Ave.                       3075 Howsley Rd.
Placentia, CA 92870                             Pleasant Grove, CA 95668

Placer County Office Of Education               Pleasant Ridge Union Elementary
SUPERINTENDENT: Gayle Mojica                    SUPERINTENDENT: Rusty Clark
E-MAIL: ggarbolino-mojica@placercoe.k12.ca.us   E-MAIL: rclark@prsd.us
PHONE NUMBER: (530) 889-8020                    PHONE NUMBER: (530) 268-2800
360 Nevada St.                                  22580 Kingston Ln.
Auburn, CA 95603                                Grass Valley, CA 95949

Placer Hills Union Elementary                   Pleasant Valley
SUPERINTENDENT: Julie Kehoe                     SUPERINTENDENT: Angelica Ramsey
E-MAIL: jkehoe@phusd.org                        E-MAIL: aramsey@PleasantValleySD.org
PHONE NUMBER: (530) 878-2606                    PHONE NUMBER: (805) 482-2763
16505 Placer Hills Rd.                          600 Temple Ave.
Meadow Vista, CA 95722                          Camarillo, CA 93010

Placer Union High                               Pleasant Valley Joint Union Elementary
SUPERINTENDENT: George Sziraki                  SUPERINTENDENT: Wendy Nielsen
E-MAIL: gsziraki@puhsd.k12.ca.us                E-MAIL: wnielsen@pleasant-valley-school.org
PHONE NUMBER: (530) 886-4400                    PHONE NUMBER: (805) 467-3453
13000 New Airport Rd.                           2025 Ranchita Canyon Rd.
Auburn, CA 95603                                San Miguel, CA 93451

Placerville Union Elementary                    Pleasant View Elementary
SUPERINTENDENT: Eric Bonniksen                  SUPERINTENDENT: Mark Odsather
E-MAIL: ebonniksen@pusdk8.us                    E-MAIL: marko@pleasant-view.k12.ca.us
PHONE NUMBER: (530) 622-7216                    PHONE NUMBER: (559) 784-6769
1032 Thompson Way                               14004 Rd. 184
Placerville, CA 95667                           Porterville, CA 93257
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 96 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Pleasanton Unified                       Pond Union Elementary
SUPERINTENDENT: David Haglund            SUPERINTENDENT: Alex Lopez
E-MAIL: dhaglund@pleasantonusd.net       E-MAIL: alopez@pond.k12.ca.us
PHONE NUMBER: (925) 462-5500             PHONE NUMBER: (661) 792-2545
4665 Bernal Ave.                         29585 Pond Rd.
Pleasanton, CA 94566                     Pond, CA 93280

Plumas County Office Of Education        Pope Valley Union Elementary
SUPERINTENDENT: Terry Oestreich          SUPERINTENDENT: Ken Burkhart
E-MAIL: toestreich@pcoe.k12.ca.us        E-MAIL: kburkhart@pvk8.org
PHONE NUMBER: (530) 283-6500             PHONE NUMBER: (707) 965-2402
1446 E. Main St.                         6200 Pope Valley Rd.
Quincy, CA 95971                         Pope Valley, CA 94567

Plumas County Rop                        Porterville Unified
SUPERINTENDENT: Terry Oestreich          SUPERINTENDENT: Nate Nelson
E-MAIL: toestreich@pcoe.k12.ca.us        E-MAIL: nlnelson@portervilleschools.org
PHONE NUMBER: (530) 283-6500             PHONE NUMBER: (559) 793-2400
50 Church St.                            600 W. Grand Ave.
Quincy, CA 95971                         Porterville, CA 93257

Plumas Lake Elementary                   Portola Valley Elementary
SUPERINTENDENT: Jeff Roberts             SUPERINTENDENT: Roberta Zarea
E-MAIL: jroberts@plusd.org               E-MAIL: rzarea@pvsd.net
PHONE NUMBER: (530) 743-4428             PHONE NUMBER: (650) 851-1777
2743 Plumas Sch Rd.                      4575 Alpine Rd.
Plumas Lake, CA 95961                    Portola Valley, CA 94028

Plumas Unified                           Potter Valley Community Unified
SUPERINTENDENT: Terry Oestreich          SUPERINTENDENT: Holly Mclaughlin
E-MAIL: toestreich@pcoe.k12.ca.us        E-MAIL: hmclaughlin@pottervalleyschools.us
PHONE NUMBER: (530) 283-6500             PHONE NUMBER: (707) 743-2101
1446 E. Main St.                         10401 Main St.
Quincy, CA 95971                         Potter Valley, CA 95469

Point Arena Joint Union High             Poway Unified
SUPERINTENDENT: Warren Galletti          SUPERINTENDENT: Marian Kim-Phelps
E-MAIL: wgalletti@mcn.org                E-MAIL: mkimphelps@powayusd.com
PHONE NUMBER: (707) 882-2803             PHONE NUMBER: (858) 521-2800
45 Lake St.                              15250 Ave. Of Sci
Point Arena, CA 95468                    San Diego, CA 92128

Pollock Pines Elementary                 Princeton Joint Unified
SUPERINTENDENT: Pat Atkins               SUPERINTENDENT: Korey Williams
E-MAIL: patkins@ppesd.org                E-MAIL: kwilliams@pjusd.org
PHONE NUMBER: (530) 644-5416             PHONE NUMBER: (530) 439-2261
2701 Amber Trail                         473 State St.
Pollock Pines, CA 95726                  Princeton, CA 95970

Pomona Unified                           Pupil Transportation Co-op Jpa
SUPERINTENDENT: Richard Martinez         SUPERINTENDENT: Steve Bui
E-MAIL: richard.martinez@pusd.org        E-MAIL: sbui@ptcbus.org
PHONE NUMBER: (909) 397-4800             PHONE NUMBER: (562) 945-2581
800 S. Garey Ave.                        9402 Greenleaf Avenue
Pomona, CA 91766                         Whittier, CA 90605
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 97 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Raisin City Elementary                   Redding Elementary
SUPERINTENDENT: Juan Sandoval            SUPERINTENDENT: Robert Adams
E-MAIL: jsandoval@raisinesd.org          E-MAIL: rjadams@rsdnmp.org
PHONE NUMBER: (559) 233-0128             PHONE NUMBER: (530) 225-0011
6425 W. Bowles Ave.                      5885 E. Bonnyview Rd.
Raisin City, CA 93652                    Redding, CA 96001

Ramona City Unified                      Redlands Unified
SUPERINTENDENT: Theresa Grace            SUPERINTENDENT: Mauricio Arellano
E-MAIL: tgrace@ramonausd.net             E-MAIL: mauricio_arellano@redlands.k12.ca.us
PHONE NUMBER: (760) 787-2007             PHONE NUMBER: (909) 307-5300
720 Ninth St.                            20 W. Lugonia Ave.
Ramona, CA 92065                         Redlands, CA 92374

Rancho Santa Fe Elementary               Redondo Beach Unified
SUPERINTENDENT: Donna Tripi              SUPERINTENDENT: Steven Keller
E-MAIL: dtripi@rsf.k12.ca.us             E-MAIL: skeller@rbusd.org
PHONE NUMBER: (858) 756-1141             PHONE NUMBER: (310) 379-5449
5927 La Granada                          1401 Inglewood Ave.
Rancho Santa Fe, CA 92067                Redondo Beach, CA 90278

Ravendale-termo Elementary               Redwood City Elementary
SUPERINTENDENT: Jason Waddell            SUPERINTENDENT: John Baker
E-MAIL: jwaddell@susanvillesd.org        E-MAIL: jbaker@rcsdk8.net
PHONE NUMBER: (530) 234-2010             PHONE NUMBER: (650) 423-2200
709-855 Termo-Grasshopper Rd.            750 Bradford St.
Ravendale, CA 96132                      Redwood City, CA 94063

Ravenswood City Elementary               Reed Union Elementary
SUPERINTENDENT: Gina Sudaria             SUPERINTENDENT: Nancy Lynch
E-MAIL: gsudaria@ravenswoodschools.org   E-MAIL: nlynch@reedschools.org
PHONE NUMBER: (650) 329-2800             PHONE NUMBER: (415) 381-1112
2120 Euclid Ave.                         277-A Karen Way
East Palo Alto, CA 94303                 Tiburon, CA 94920

Raymond-knowles Union Elementary         Reeds Creek Elementary
SUPERINTENDENT: Michelle Townsend        SUPERINTENDENT: Cindy Haase
E-MAIL: mtownsend@rkusd.org              E-MAIL: chaase@reedscreek.org
PHONE NUMBER: (559) 689-3336             PHONE NUMBER: (530) 527-6006
31828 Rd. 600                            18335 Johnson Rd.
Raymond, CA 93653                        Red Bluff, CA 96080

Red Bluff Joint Union High               Reef-sunset Unified
SUPERINTENDENT: Todd Brose               SUPERINTENDENT: Pat Sanchez
E-MAIL: tbrose@rbhsd.org                 E-MAIL: psanchez@rsusd.org
PHONE NUMBER: (530) 529-8700             PHONE NUMBER: (559) 386-9083
1525 Douglass St.                        205 N. Park Ave.
Red Bluff, CA 96080                      Avenal, CA 93204

Red Bluff Union Elementary               Rescue Union Elementary
SUPERINTENDENT: Cliff Curry              SUPERINTENDENT: Cheryl Olson
E-MAIL: ccurry@rbuesd.org                E-MAIL: colson@rescueusd.org
PHONE NUMBER: (530) 527-7200             PHONE NUMBER: (530) 677-4461
1755 Airport Blvd.                       2390 Bass Lake Rd.
Red Bluff, CA 96080                      Rescue, CA 95672
       Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 98 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Rialto Unified                             Rio Dell Elementary
SUPERINTENDENT: Cuauhtemoc Avila           SUPERINTENDENT: Kevin Trone
E-MAIL: cavila@rialto.k12.ca.us            E-MAIL: ktrone@riodellschools.net
PHONE NUMBER: (909) 820-7700               PHONE NUMBER: (707) 764-5694
182 E. Walnut Ave.                         95 Center St.
Rialto, CA 92376                           Rio Dell, CA 95562

Richfield Elementary                       Rio Elementary
SUPERINTENDENT: Jeff Scheele               SUPERINTENDENT: John Puglisi
E-MAIL: jscheele@richfieldschool.org       E-MAIL: jpuglisi@rioschools.org
PHONE NUMBER: (530)824-3354                PHONE NUMBER: (805) 485-3111
23875 River Rd.                            2500 E. Vineyard Ave.
Corning, CA 96021                          Oxnard, CA 93036

Richgrove Elementary                       Ripon Unified
SUPERINTENDENT: Mario Millan               SUPERINTENDENT: Ziggy Robeson
E-MAIL: mariom@richgrove.org               E-MAIL: ripondistrictadmin@riponusd.net
PHONE NUMBER: (661) 725-2427               PHONE NUMBER: (209) 599-2131
20908 Grove Dr                             304 N. Acacia Ave.
Richgrove, CA 93261                        Ripon, CA 95366

Richland Union Elementary                  River Delta Joint Unified
SUPERINTENDENT: Rosa Romero                SUPERINTENDENT: Katherine Wright
E-MAIL: rromero@rsdshafter.org             E-MAIL: kwright@rdusd.org
PHONE NUMBER: (661) 746-8600               PHONE NUMBER: (707) 374-1700
300 N. Valley                              445 Montezuma St.
Shafter, CA 93263                          Rio Vista, CA 94571

Richmond Elementary                        Riverbank Unified
SUPERINTENDENT: Vicky Leitaker             SUPERINTENDENT: Christine Facella
E-MAIL: vleitaker@richmondelementary.com   E-MAIL: cfacella@riverbank.k12.ca.us
PHONE NUMBER: (530) 257-2338               PHONE NUMBER: (209) 869-2538
700-585 Richmond Rd., E.                   6715 Seventh St.
Susanville, CA 96130                       Riverbank, CA 95367

Rim Of The World Unified                   Riverdale Joint Unified
SUPERINTENDENT: Michelle Murphy            SUPERINTENDENT: Jeff Percell
E-MAIL: michelle_murphy@rimsd.k12.ca.us    E-MAIL: jpercell@rjusd.org
PHONE NUMBER: (909) 336-4100               PHONE NUMBER: (559) 867-8200
27315 N. Bay Rd.                           3160 W. Mt. Whitney Ave.
Blue Jay, CA 92317                         Riverdale, CA 93656

Rincon Valley Union Elementary             Riverside County Office Of Education
SUPERINTENDENT: TRACY SMITH                SUPERINTENDENT: Judy White
E-MAIL: tsmith@rvusd.org                   E-MAIL: jdwhite@rcoe.us
PHONE NUMBER: (707) 542-7375               PHONE NUMBER: (951) 826-6530
1000 Yulupa Ave.                           3939 13Th St.
Santa Rosa, CA 95405                       Riverside, CA 92502

Rio Bravo-greeley Union Elementary         Riverside County Office Of Education Rop
SUPERINTENDENT: Jennifer Hedge             SUPERINTENDENT: Ronald Vito
E-MAIL: jhedge@rbgusd.org                  E-MAIL: rvito@rcoe.us
PHONE NUMBER: (661) 589-2696               PHONE NUMBER: (909) 826-6797
6521 Enos Ln.                              3939 13Th St.
Bakersfield, CA 93314                      Riverside, CA 92502
       Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 99 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Riverside Unified                           Rosemead Elementary
SUPERINTENDENT: David Hansen                SUPERINTENDENT: Alejandro Ruvalcaba
E-MAIL: dchansen@rusd.k12.ca.us             E-MAIL: aruvalcaba@rosemead.k12.ca.us
PHONE NUMBER: (951) 788-7135                PHONE NUMBER: (626) 312-2900
3380 14Th St.                               3907 Rosemead Blvd.
Riverside, CA 92516                         Rosemead, CA 91770

Roberts Ferry Union Elementary              Roseville City Elementary
SUPERINTENDENT: Bob Loretelli               SUPERINTENDENT: Derk Garcia
E-MAIL: bloretelli@robertsferry.k12.ca.us   E-MAIL: dgarcia@rcsdk8.org
PHONE NUMBER: (209) 874-2331                PHONE NUMBER: (916) 771-1600
101 Roberts Ferry Rd.                       1050 Main St.
Waterford, CA 95386                         Roseville, CA 95678

Robla Elementary                            Roseville Joint Union High
SUPERINTENDENT: Ruben Reyes                 SUPERINTENDENT: Jess Borjon
E-MAIL: rreyes@robla.k12.ca.us              E-MAIL: jborjon@rjuhsd.us
PHONE NUMBER: (916) 649-5248                PHONE NUMBER: (916) 786-2051
5248 Rose St.                               1750 Cirby Way
Sacramento, CA 95838                        Roseville, CA 95661

Rockford Elementary                         Ross Elementary
SUPERINTENDENT: Caron Borba                 SUPERINTENDENT: Michael Mcdowell
E-MAIL: caronborba@rockfordschools.net      E-MAIL: mpmcdowell@rossbears.org
PHONE NUMBER: (559) 784-5406                PHONE NUMBER: (415) 457-2705
14983 Rd. 208                               9 Lagunitas Rd.
Porterville, CA 93257                       Ross, CA 94957

Rocklin Unified                             Ross Valley Elementary
SUPERINTENDENT: Roger Stock                 SUPERINTENDENT: Marci Trahan
E-MAIL: rstock@rocklinusd.org               E-MAIL: mtrahan@rossvalleyschools.org
PHONE NUMBER: (916) 624-2428                PHONE NUMBER: (415) 454-2162
2615 Sierra Meadows Dr.                     110 Shaw Dr.
Rocklin, CA 95677                           San Anselmo, CA 94960

Romoland Elementary                         Round Valley Joint Elementary
SUPERINTENDENT: Trevor Painton              SUPERINTENDENT: Karen Marshall
E-MAIL: tpainton@romoland.net               E-MAIL: kmarshall@roundvalley.us
PHONE NUMBER: (951) 926-9244                PHONE NUMBER: (760) 387-2525
25900 Leon Rd.                              300 N. Round Valley Rd.
Homeland, CA 92548                          Bishop, CA 93514

Rosedale Union Elementary                   Round Valley Unified
SUPERINTENDENT: Sue Lemon                   SUPERINTENDENT: Mike Gorman
E-MAIL: slemon@ruesd.net                    E-MAIL: mgorman@rvusd.us
PHONE NUMBER: (661) 588-6000                PHONE NUMBER: (707) 983-6171
2553 Old Farm Rd.                           76280 High Sch St.
Bakersfield, CA 93312                       Covelo, CA 95428

Roseland                                    Rowland Unified
SUPERINTENDENT: Amy Kerr                    SUPERINTENDENT: Julie Mitchell
E-MAIL: ajones-kerr@roselandsd.org          E-MAIL: jmitchell@rowlandschools.org
PHONE NUMBER: (707) 545-0102                PHONE NUMBER: (626) 965-2541
1934 Biwana Dr.                             1830 S. Nogales St.
Santa Rosa, CA 95407                        Rowland Heights, CA 91748
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 100 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Sacramento City Unified                   San Antonio Rop
SUPERINTENDENT: Jorge Aguilar             SUPERINTENDENT: Enrique Medina
E-MAIL: superintendent@scusd.edu          E-MAIL: enrique.medina@pusd.org
PHONE NUMBER: (916) 643-9000              PHONE NUMBER: (916) 319-0800
5735 47Th Ave.                            605 N. Park Ave.
Sacramento, CA 95824                      Pomona, CA 91768

Sacramento County Office Of Education     San Antonio Union Elementary
SUPERINTENDENT: David Gordon              SUPERINTENDENT: Josh Van Norman
E-MAIL: dgordon@scoe.net                  E-MAIL: jvannorman@sanantoniousd.org
PHONE NUMBER: (916) 228-2500              PHONE NUMBER: (831) 385-3051
10474 Mather Blvd.                        67550 Lockwood/Jolon Rd.
Mather, CA 95655                          Lockwood, CA 93932

Sacramento County Rop                     San Ardo Union Elementary
SUPERINTENDENT: Matt Perry                SUPERINTENDENT: Catherine Reimer
E-MAIL: mperry@scoe.net                   E-MAIL: creimer@montereycoe.org
PHONE NUMBER: (916) 228-2463              PHONE NUMBER: (831) 627-2520
10170 Missile Way                         62428 Center St.
Mather Afb, CA 95655                      San Ardo, CA 93450

Saddleback Valley Unified                 San Benito County Office Of Education
SUPERINTENDENT: Crystal Turner            SUPERINTENDENT: Krystal Lomanto
E-MAIL: crystal.turner@svusd.org          E-MAIL: klomanto@sbcoe.org
PHONE NUMBER: (949) 586-1234              PHONE NUMBER: (831) 637-5393
25631 Peter A. Hartman Way                460 Fifth St.
Mission Viejo, CA 92691                   Hollister, CA 95023

Saint Helena Unified                      San Benito High
SUPERINTENDENT: Marylou Wilson            SUPERINTENDENT: Shawn Tennenbaum
E-MAIL: mwilson@sthelenaunified.org       E-MAIL: stennenbaum@sbhsd.k12.ca.us
PHONE NUMBER: (707) 967-2708              PHONE NUMBER: (831) 637-5831
465 Main St.                              1220 Monterey St.
St. Helena, CA 94574                      Hollister, CA 95023

Salida Union Elementary                   San Bernardino City Unified
SUPERINTENDENT: Twila Tosh                SUPERINTENDENT: Harold Vollkommer
E-MAIL: ttosh@salida.k12.ca.us            E-MAIL: harold.vollkommer@sbcusd.k12.ca.us
PHONE NUMBER: (209) 545-0339              PHONE NUMBER: (909) 381-1100
4801 Sisk Rd.                             777 N. F St.
Salida, CA 95368                          San Bernardino, CA 92410

Salinas City Elementary                   San Bernardino County Office Of Education
SUPERINTENDENT: Rebeca Andrade            SUPERINTENDENT: Ted Alejandre
E-MAIL: randrade@salinascity.k12.ca.us    E-MAIL: ted.alejandre@sbcss.net
PHONE NUMBER: (831) 753-5600              PHONE NUMBER: (909) 888-3228
840 S. Main St.                           601 N. E St.
Salinas, CA 93901                         San Bernardino, CA 92410

Salinas Union High                        San Bernardino County Rop
SUPERINTENDENT: Dan Burns                 SUPERINTENDENT: Kit Alvarez
E-MAIL: dan.burns@salinasuhsd.org         E-MAIL: kit.alvarez@sbcss.net
PHONE NUMBER: (831) 796-7000              PHONE NUMBER: (909) 252-4561
431 W. Alisal St.                         144 N. Mount View Ave.
Salinas, CA 93901                         San Bernardino, CA 92408
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 101 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



San Bruno Park Elementary                  San Francisco Unified
SUPERINTENDENT: Jose Espinoza              SUPERINTENDENT: Vincent Matthews
E-MAIL: jespinoza@sbpsd.k12.ca.us          E-MAIL: matthewsv@sfusd.edu
PHONE NUMBER: (650) 624-3100               PHONE NUMBER: (415) 241-6000
500 Acacia Ave.                            555 Franklin St.
San Bruno, CA 94066                        San Francisco, CA 94102

San Carlos Elementary                      San Gabriel Unified
SUPERINTENDENT: Michelle Harmeier          SUPERINTENDENT: Jim Symonds
E-MAIL: mharmeier@scsdk8.org               E-MAIL: symonds_j@sgusd.k12.ca.us
PHONE NUMBER: (650) 508-7333               PHONE NUMBER: (626) 451-5400
1200 Industrial Rd., Unit 9                408 Junipero Serra Dr.
San Carlos, CA 94070                       San Gabriel, CA 91776

San Diego County Office Of Education       San Jacinto Unified
SUPERINTENDENT: Paul Gothold               SUPERINTENDENT: David Pyle
E-MAIL: paul.gothold@sdcoe.net             E-MAIL: dpyle@sanjacinto.k12.ca.us
PHONE NUMBER: (858) 292-3500               PHONE NUMBER: (951) 929-7700
6401 Linda Vista Rd.                       2045 S. San Jacinto Ave.
San Diego, CA 92111                        San Jacinto, CA 92583

San Diego County Rop                       San Joaquin County Office Of Education
SUPERINTENDENT: Paul Gothold               SUPERINTENDENT: James Mousalimas
E-MAIL: paul.gothold@sdcoe.net             E-MAIL: jmousalimas@sjcoe.net
PHONE NUMBER: (858) 292-3514               PHONE NUMBER: (209) 468-4800
6401 Linda Vista Rd.                       2901 Arch-Airport Rd.
San Diego, CA 92111                        Stockton, CA 95206

San Diego Unified                          San Joaquin County Rop
SUPERINTENDENT: Cindy Marten               SUPERINTENDENT: Tony Damele
E-MAIL: cmarten@sandi.net                  E-MAIL: tdamele@sjcoe.net
PHONE NUMBER: (619) 725-8000               PHONE NUMBER: (916) 319-0800
4100 Normal St.                            222 E. Weber Ave.
San Diego, CA 92103                        Stockton, CA 95202

San Dieguito Union High                    San Joaquin Data Processing Jpa
SUPERINTENDENT: Robert Haley               SUPERINTENDENT: James Mousalimas
E-MAIL: robert.haley@sduhsd.net            E-MAIL: jmousalimas@sjcoe.net
PHONE NUMBER: (760) 753-6491               PHONE NUMBER: (209) 499-5771
710 Encinitas Blvd.                        2901 Arch-Airport Rd.
Encinitas, CA 92024                        Stockton, CA 95206

San Francisco County Office Of Education   San Jose Unified
SUPERINTENDENT: Vincent Matthews           SUPERINTENDENT: Nancy Albarran
E-MAIL: matthewsv@sfusd.edu                E-MAIL: superintendent@sjusd.org
PHONE NUMBER: (415) 241-6000               PHONE NUMBER: (408) 535-6000
555 Franklin St.                           855 Lenzen Ave.
San Francisco, CA 94102                    San Jose, CA 95126

San Francisco County Rop                   San Juan Unified
SUPERINTENDENT: Vincent Matthews           SUPERINTENDENT: Kent Kern
E-MAIL: matthewsv@sfusd.edu                E-MAIL: kkern@sanjuan.edu
PHONE NUMBER: (415) 241-6121               PHONE NUMBER: (916) 971-7700
555 Franklin St.                           3738 Walnut Ave.
San Francisco, CA 94102                    Carmichael, CA 95608
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 102 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



San Leandro Unified                          San Mateo County Office Of Education
SUPERINTENDENT: Mike McLaughlin              SUPERINTENDENT: Nancy Magee
E-MAIL: mmclaughlin@slusd.us                 E-MAIL: nmagee@smcoe.org
PHONE NUMBER: (510) 667-3500                 PHONE NUMBER: (650) 802-5550
835 E. 14th Street                           101 Twin Dolphin Dr.
San Leandro, CA 94579                        Redwood City, CA 94065

San Lorenzo Unified                          San Mateo County Rop
SUPERINTENDENT: Daryl Camp                   SUPERINTENDENT: Nancy Magee
E-MAIL: dcamp@slzusd.org                     E-MAIL: nmagee@smcoe.org
PHONE NUMBER: (510) 317-4600                 PHONE NUMBER: (650) 598-2000
15510 Usher St.                              101 Twin Dolphin Dr.
San Lorenzo, CA 94580                        Redwood City, CA 94065

San Lorenzo Valley Unified                   San Mateo Union High
SUPERINTENDENT: Laurie Bruton                SUPERINTENDENT: Kevin Skelly
E-MAIL: lbruton@slvusd.org                   E-MAIL: kskelly@smuhsd.org
PHONE NUMBER: (831) 336-5194                 PHONE NUMBER: (650) 558-2299
325 Marion Ave.                              650 N. Delaware St.
Ben Lomond, CA 95005                         San Mateo, CA 94401

San Lucas Union Elementary                   San Mateo-foster City
SUPERINTENDENT: Jessica Riley                SUPERINTENDENT: Joan Rosas
E-MAIL: jriley@sanlucasschool.com            E-MAIL: jrosas@smfcsd.net
PHONE NUMBER: (831) 382-4426                 PHONE NUMBER: (650) 312-7348
53675 San Benito St.                         1170 Chess Dr.
San Lucas, CA 93954                          Foster City, CA 94404

San Luis Coastal Unified                     San Miguel Joint Union
SUPERINTENDENT: Eric Prater                  SUPERINTENDENT: Karen Grandoli
E-MAIL: eprater@slcusd.org                   E-MAIL: kgrandoli@sanmiguelschools.org
PHONE NUMBER: (805) 549-1200                 PHONE NUMBER: (805) 467-3216
1500 Lizzie St.                              1601 L St.
San Luis Obispo, CA 93401                    San Miguel, CA 93451

San Luis Obispo County Office Of Education   San Pasqual Union Elementary
SUPERINTENDENT: James Brescia                SUPERINTENDENT: Mark Burroughs
E-MAIL: jbrescia@slocoe.org                  E-MAIL: mark.burroughs@sanpasqualunion.net
PHONE NUMBER: (805) 543-7732                 PHONE NUMBER: (760) 745-4931
3350 Ed Dr.                                  15305 Rockwood Rd.
San Luis Obispo, CA 93405                    Escondido, CA 92027

San Marcos Unified                           San Pasqual Valley Unified
SUPERINTENDENT: Carmen Garcia                SUPERINTENDENT: Rauna Fox
E-MAIL: carmen.garcia@smusd.org              E-MAIL: rfox@spvusd.org
PHONE NUMBER: (760) 752-1299                 PHONE NUMBER: (760) 572-0222
255 Pico Ave., Ste. 250                      Route 1, 676 Baseline Rd.
San Marcos, CA 92069                         Winterhaven, CA 92283

San Marino Unified                           San Rafael City Elementary
SUPERINTENDENT: Jeff Wilson                  SUPERINTENDENT: Jim Hogeboom
E-MAIL: superintendent@smusd.us              E-MAIL: jhogeboom@srcs.org
PHONE NUMBER: (626) 299-7000                 PHONE NUMBER: (415) 492-3233
1665 W. Dr.                                  310 Nova Albion Way
San Marino, CA 91108                         San Rafael, CA 94903
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 103 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



San Rafael City High                       Santa Clara County Office Of Education
SUPERINTENDENT: Jim Hogeboom               SUPERINTENDENT: Mary Ann Dewan
E-MAIL: jhogeboom@srcs.org                 E-MAIL: maryann_dewan@sccoe.org
PHONE NUMBER: (415) 492-3233               PHONE NUMBER: (408) 453-6500
310 Nova Albion Way                        1290 Ridder Park Dr.
San Rafael, CA 94903                       San Jose, CA 95131

San Ramon Valley Unified                   Santa Clara County Rop
SUPERINTENDENT: Rick Schmitt               SUPERINTENDENT: Mark Hodges
E-MAIL: superintendent@srvusd.net          E-MAIL: markhodges@santacruzcoe.org
PHONE NUMBER: (925) 552-5500               PHONE NUMBER: (831) 466-5760
699 Old Orchard Dr.                        575 W. Fremont Ave.
Danville, CA 94526                         Sunnyvale, CA 94087

San Ysidro Elementary                      Santa Clara Elementary
SUPERINTENDENT: Gina Potter                SUPERINTENDENT: Kari Skidmore
E-MAIL: Gina.Potter@sysdschools.org        E-MAIL: kskidmore@santaclaraesd.org
PHONE NUMBER: (619) 428-4476               PHONE NUMBER: (805) 525-4573
4350 Otay Mesa Rd.                         20030 E. Telegraph Rd.
San Ysidro, CA 92173                       Santa Paula, CA 93060

Sanger Unified                             Santa Clara Unified
SUPERINTENDENT: Adela Jones                SUPERINTENDENT: Stella Kemp
E-MAIL: adela_jones@sangerusd.net          E-MAIL: skemp@scusd.net
PHONE NUMBER: (559) 524-6521               PHONE NUMBER: (408) 423-2000
1905 Seventh St.                           1889 Lawrence Rd.
Sanger, CA 93657                           Santa Clara, CA 95052

Santa Ana Unified                          Santa Clarita Vlly Sch Food Svs Agency Jpa
SUPERINTENDENT: Jerry Almendarez           SUPERINTENDENT: Robert Lewis
E-MAIL: jerry.almendarez@sausd.us          E-MAIL: lgrumbles@scvsfsa.net
PHONE NUMBER: (714) 558-5501               PHONE NUMBER: (661) 295-1574
1601 E. Chestnut Ave.                      25210 Anza Dr.
Santa Ana, CA 92701                        Valencia, CA 91355

Santa Barbara County Office Of Education   Santa Cruz City Elementary
SUPERINTENDENT: Susan Salcido              SUPERINTENDENT: Kris Munro
E-MAIL: ssalcido@sbceo.org                 E-MAIL: kmunro@sccs.net
PHONE NUMBER: (805) 964-4711               PHONE NUMBER: (831) 429-3410
4400 Cathedral Oaks Rd.                    405 Old San Jose Rd.
Santa Barbara, CA 93110                    Soquel, CA 95073

Santa Barbara County Rop                   Santa Cruz City Elementary/high
SUPERINTENDENT: Tony Bauer                 SUPERINTENDENT: Kris Munro
E-MAIL: bauer@sbceo.org                    E-MAIL: kmunro@sccs.net
PHONE NUMBER: (805) 937-8427               PHONE NUMBER: (831) 429-3410
3970 La Colina Rd.                         405 Old San Jose Rd.
Santa Barbara, CA 93160                    Soquel, CA 95073

Santa Barbara County Selpa Jpa             Santa Cruz City High
SUPERINTENDENT: Ray Avila                  SUPERINTENDENT: Kris Munro
E-MAIL: ravila@sbceo.org                   E-MAIL: kmunro@sccs.net
PHONE NUMBER: (805) 683-1424               PHONE NUMBER: (831) 429-3410
401 N. Fairview Ave.                       405 Old San Jose Rd.
Goleta, CA 93117                           Soquel, CA 95073
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 104 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Santa Cruz County Office Of Education     Santa Rosa Elementary-high, City Of
SUPERINTENDENT: Faris Sabbah              SUPERINTENDENT: Diann Kitamura
E-MAIL: fsabbah@santacruzcoe.org          E-MAIL: dkitamura@srcs.k12.ca.us
PHONE NUMBER: (831) 466-5600              PHONE NUMBER: (707) 528-5181
400 Encinal St.                           211 Ridgeway Ave.
Santa Cruz, CA 95060                      Santa Rosa, CA 95401

Santa Cruz County Rop                     Santa Rosa High
SUPERINTENDENT: Mark Hodges               SUPERINTENDENT: Diann Kitamura
E-MAIL: markhodges@santacruzcoe.org       E-MAIL: dkitamura@srcs.k12.ca.us
PHONE NUMBER: (831) 466-5760              PHONE NUMBER: (707) 528-5181
400 Encinal St.                           211 Ridgway Ave.
Santa Cruz, CA 95060                      Santa Rosa, CA 95401

Santa Maria Joint Union High              Santa Ynez Valley Union High
SUPERINTENDENT: Antonio Garcia            SUPERINTENDENT: Scott Cory
E-MAIL: angarcia@smjuhsd.org              E-MAIL: scory@syvuhsd.org
PHONE NUMBER: (805) 922-4573              PHONE NUMBER: (805) 688-6487
2560 Skyway Dr.                           2975 E. Highway 246
Santa Maria, CA 93455                     Santa Ynez, CA 93460

Santa Maria-bonita                        Santee
SUPERINTENDENT: Luke Ontiveros            SUPERINTENDENT: Kristin Baranski
E-MAIL: lontiveros@smbsd.net              E-MAIL: kristin.baranski@santeesd.net
PHONE NUMBER: (805) 928-1783              PHONE NUMBER: (619) 258-2300
708 S. Miller St.                         9625 Cuyamaca St.
Santa Maria, CA 93454                     Santee, CA 92071

Santa Monica-malibu Unified               Saratoga Union Elementary
SUPERINTENDENT: Ben Drati                 SUPERINTENDENT: Kenneth Geisick
E-MAIL: bdrati@smmusd.org                 E-MAIL: kgeisick@saratogausd.org
PHONE NUMBER: (310) 450-8338              PHONE NUMBER: (408) 867-3424
1651 16Th St.                             20460 Forrest Hills Dr.
Santa Monica, CA 90404                    Saratoga, CA 95070

Santa Paula Unified                       Saucelito Elementary
SUPERINTENDENT: Ed Cora                   SUPERINTENDENT: Courtney Castle
E-MAIL: ecora@santapaulaunified.org       E-MAIL: ccastle@saucelito.org
PHONE NUMBER: (805) 933-8802              PHONE NUMBER: (559) 784-2164
201 S. Steckel Dr.                        17615 Ave. 104
Santa Paula, CA 93060                     Terra Bella, CA 93270

Santa Rita Union Elementary               Saugus Union
SUPERINTENDENT: Timothy Ryan              SUPERINTENDENT: Colleen Hawkins
E-MAIL: tryan@santaritaschools.org        E-MAIL: chawkins@saugususd.org
PHONE NUMBER: (831) 443-7200              PHONE NUMBER: (661) 294-5300
57 Russell Rd.                            24930 Ave. Stanford
Salinas, CA 93906                         Santa Clarita, CA 91355

Santa Rosa Elementary                     Sausalito Marin City
SUPERINTENDENT: Diann Kitamura            SUPERINTENDENT: Itoco Garcia
E-MAIL: dkitamura@srcs.k12.ca.us          E-MAIL: igarcia@smcsd.org
PHONE NUMBER: (707) 528-5352              PHONE NUMBER: (415) 332-3190
211 Ridgway Ave.                          200 Phillips Dr.
Santa Rosa, CA 95401                      Sausalito, CA 94965
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 105 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Savanna Elementary                        Semitropic Elementary
SUPERINTENDENT: Sue Johnson               SUPERINTENDENT: Bethany Ferguson
E-MAIL: sue.johnson@savsd.org             E-MAIL: bferguson@semitropicschool.org
PHONE NUMBER: (714) 236-3800              PHONE NUMBER: (661) 758-6412
1330 S. Knott Ave.                        25300 Highway 46
Anaheim, CA 92804                         Wasco, CA 93280

Scotia Union Elementary                   Sequoia Union Elementary
SUPERINTENDENT: Amy Gossien               SUPERINTENDENT: Ken Horn
E-MAIL: agossien@scotiaschool.org         E-MAIL: kenhorn@sequoiaunion.org
PHONE NUMBER: (707) 764-2212              PHONE NUMBER: (559) 564-2106
417 Church St.                            23958 Ave. 324
Scotia, CA 95565                          Lemon Cove, CA 93244

Scott Valley Unified                      Sequoia Union High
SUPERINTENDENT: Micheline Miglis          SUPERINTENDENT: Mary Streshly
E-MAIL: mmiglis@svusd.us                  E-MAIL: mstreshly@seq.org
PHONE NUMBER: (530) 468-2727              PHONE NUMBER: (650) 369-1411
11918 Main St.                            480 James Ave.
Fort Jones, CA 96032                      Redwood City, CA 94062

Scotts Valley Unified                     Shaffer Union Elementary
SUPERINTENDENT: Tanya Krause              SUPERINTENDENT: Jeff Baker
E-MAIL: tkrause@scottsvalleyusd.org       E-MAIL: jbaker@shafferschool.com
PHONE NUMBER: (831) 438-1820              PHONE NUMBER: (530) 254-6577
4444 Scotts Valley Dr.                    722-055 Highway 395 N.
Scotts Valley, CA 95066                   Litchfield, CA 96117

Sebastopol Union Elementary               Shandon Joint Unified
SUPERINTENDENT: Linda Irving              SUPERINTENDENT: Kristina Benson
E-MAIL: lirving@sebusd.org                E-MAIL: kbenson@shandonschools.org
PHONE NUMBER: (707) 829-4570              PHONE NUMBER: (805) 238-0286
7611 Huntley St.                          101 S. First St.
Sebastopol, CA 95472                      Shandon, CA 93461

Seeley Union Elementary                   Shasta County Office Of Education
SUPERINTENDENT: Andrea Ellis              SUPERINTENDENT: Judy Flores
E-MAIL: aellis@seeley.k12.ca.us           E-MAIL: jflores@shastacoe.org
PHONE NUMBER: (760) 352-3571              PHONE NUMBER: (530) 225-0200
1812 W. Rio Vista St.                     1644 Magnolia Ave.
Seeley, CA 92273                          Redding, CA 96001

Seiad Elementary                          Shasta Union Elementary
SUPERINTENDENT: Marsha Jackson            SUPERINTENDENT: Robert Adams
E-MAIL: mjackson@seiad.k12.ca.us          E-MAIL: rjadams@rsdnmp.org
PHONE NUMBER: (530) 496-3308              PHONE NUMBER: (530) 243-1110
44539 Highway 96                          10446 Red Bluff Rd.
Seiad Valley, CA 96086                    Shasta, CA 96087

Selma Unified                             Shasta Union High
SUPERINTENDENT: Tanya Fisher              SUPERINTENDENT: Jim Cloney
E-MAIL: tfisher@selmausd.org              E-MAIL: jcloney@suhsd.net
PHONE NUMBER: (559) 898-6500              PHONE NUMBER: (530) 241-3261
3036 Thompson Ave.                        2200 Eureka Way, Ste. B
Selma, CA 93662                           Redding, CA 96001
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 106 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Shasta-trinity Rop                        Sierra-plumas Joint Unified
SUPERINTENDENT: Charlie Hoffman           SUPERINTENDENT: Merrill Grant
E-MAIL: choffman@strop.org                E-MAIL: mgrant@spjusd.org
PHONE NUMBER: (530) 246-3302              PHONE NUMBER: (530) 993-1660
4659 E. Side Rd.                          109 Beckwith Rd.
Redding, CA 96001                         Loyalton, CA 96118

Shasta-trinity Rop Jpa                    Silver Fork Elementary
SUPERINTENDENT: Charlie Hoffman           SUPERINTENDENT: Pat Atkins
E-MAIL: choffman@strop.org                E-MAIL: patkins@ppesd.org
PHONE NUMBER: (530) 246-3302              PHONE NUMBER: (530) 644-5416
4659 Eastside Road                        2701 Amber Trail
Redding, CA 96001                         Pollock Pines, CA 95726

Sherman Indian High School                Silver Valley Unified
SUPERINTENDENT: Mary Yarger               SUPERINTENDENT: Jesse Najera
E-MAIL: mary.yarger@bie.edu               E-MAIL: jnajera@svusdk12.net
PHONE NUMBER: (951) 276-6326              PHONE NUMBER: (760) 254-2916
9010 Magnolia Ave                         35320 Daggett Yermo Rd.
Riverside, CA 92503                       Yermo, CA 92398

Shiloh Elementary                         Simi Valley Unified
SUPERINTENDENT: Seth Ehrler               SUPERINTENDENT: Jason Peplinski
E-MAIL: sehrler@shiloh.k12.ca.us          E-MAIL: jason.peplinski@simivalleyusd.org
PHONE NUMBER: (209) 522-2261              PHONE NUMBER: (805) 306-4500
6633 Paradise Rd.                         101 West Cochran Street
Modesto, CA 95358                         Simi Valley, CA 93065

Shoreline Unified                         Siskiyou County Office Of Education
SUPERINTENDENT: Bob Raines                SUPERINTENDENT: Kermith Walters
E-MAIL: bob.raines@shorelineunified.org   E-MAIL: kwalters@siskiyoucoe.net
PHONE NUMBER: (707) 878-2257              PHONE NUMBER: (530) 842-8400
10 John St.                               609 S. Gold St.
Tomales, CA 94971                         Yreka, CA 96097

Sierra County Office Of Education         Siskiyou Union High
SUPERINTENDENT: Merrill Grant             SUPERINTENDENT: Michael Matheson
E-MAIL: mgrant@spjusd.org                 E-MAIL: mmatheson@sisuhsd.net
PHONE NUMBER: (530) 993-1660              PHONE NUMBER: (530) 926-3006
109 Beckwith Rd.                          624 Everitt Memorial Hwy.
Loyalton, CA 96118                        Mt. Shasta, CA 96067

Sierra Sands Unified                      Snelling-merced Falls Union Elementary
SUPERINTENDENT: Dave Ostash               SUPERINTENDENT: Alison Kahl
E-MAIL: superintendent@ssusd.org          E-MAIL: akahl@snellingschool.org
PHONE NUMBER: (760) 499-1604              PHONE NUMBER: (209) 563-6414
113 W. Felspar Ave.                       16099 N. Highway 59
Ridgecrest, CA 93555                      Snelling, CA 95369

Sierra Unified                            Snowline Joint Unified
SUPERINTENDENT: Alan Harris               SUPERINTENDENT: Ryan Holman
E-MAIL: aharris@sierrausd.org             E-MAIL: ryan_holman@snowlineschools.com
PHONE NUMBER: (559) 855-3662              PHONE NUMBER: (760) 868-5817
29143 Auberry Rd.                         4075 Nielson Rd.
Prather, CA 93651                         Phelan, CA 92329
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 107 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Solana Beach Elementary                   Sonora Elementary
SUPERINTENDENT: Jodee Brentlinger         SUPERINTENDENT: John Baker
E-MAIL: superintendent@sbsd.net           E-MAIL: jbaker@sesk12.org
PHONE NUMBER: (858) 794-7100              PHONE NUMBER: (209) 532-3159
309 N. Rios Ave.                          830 Greenley Rd.
Solana Beach, CA 92075                    Sonora, CA 95370

Solano County Office Of Education         Sonora Union High
SUPERINTENDENT: Lisette Henderson         SUPERINTENDENT: Ed Pelfrey
E-MAIL: lehenderson@solanocoe.net         E-MAIL: epelfrey@sonorahigh.org
PHONE NUMBER: (707) 399-4400              PHONE NUMBER: (209) 533-8510
5100 Business Center Dr.                  100 Sch St.
Fairfield, CA 94534                       Sonora, CA 95370

Soledad Unified                           Soquel Union Elementary
SUPERINTENDENT: Timothy Vanoli            SUPERINTENDENT: Scott Turnbull
E-MAIL: tvanoli@soledad.k12.ca.us         E-MAIL: sturnbull@suesd.org
PHONE NUMBER: (831) 678-3987              PHONE NUMBER: (831) 464-5639
1261 Metz Rd.                             620 Monterey Ave.
Soledad, CA 93960                         Capitola, CA 95010

Solvang Elementary                        Soulsbyville Elementary
SUPERINTENDENT: Steve Seaford             SUPERINTENDENT: Jeff Winfield
E-MAIL: sseaford@solvangschool.org        E-MAIL: jwinfield@soulsbyvilleschool.com
PHONE NUMBER: (805) 688-4810              PHONE NUMBER: (209) 532-1419
565 Atterdag Rd.                          20300 Soulsbyville Rd.
Solvang, CA 93463                         Soulsbyville, CA 95372

Somis Union                               South Bay Union
SUPERINTENDENT: Colleen Robertson         SUPERINTENDENT: Katie Mcnamara
E-MAIL: dr.robertson@staff.somisusd.org   E-MAIL: kmcnamara@sbusd.org
PHONE NUMBER: (805) 386-8258              PHONE NUMBER: (619) 628-1600
5268 N. St.                               601 Elm Ave.
Somis, CA 93066                           Imperial Beach, CA 91932

Sonoma County Office Of Education         South Bay Union Elementary
SUPERINTENDENT: Steven Herrington         SUPERINTENDENT: Katie Mcnamara
E-MAIL: sherrington@scoe.org              E-MAIL: kmcnamara@sbusd.org
PHONE NUMBER: (707) 524-2600              PHONE NUMBER: (707) 476-8549
5340 Skylane Blvd.                        6077 Loma Ave.
Santa Rosa, CA 95403                      Eureka, CA 95503

Sonoma County Rop                         South Fork Union
SUPERINTENDENT: Adam Stein                SUPERINTENDENT: Kim Kissack
E-MAIL: astein@sonomaselpa.org            E-MAIL: kkissack@southforkschool.org
PHONE NUMBER: (707) 524-2750              PHONE NUMBER: (760) 378-4000
5340 Skylane Blvd.                        5225 Kelso Valley Rd.
Santa Rosa, CA 95403                      Weldon, CA 93283

Sonoma Valley Unified                     South Monterey County Joint Union High
SUPERINTENDENT: Socorro Shiels            SUPERINTENDENT: Brian Walker
E-MAIL: sshiels@sonomaschools.org         E-MAIL: bwalker@smcjuhsd.org
PHONE NUMBER: (707) 935-6000              PHONE NUMBER: (831) 385-0606
17850 Railrd. Ave.                        800 Brd.Way St.
Sonoma, CA 95476                          King City, CA 93930
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 108 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



South Pasadena Unified                    Spencer Valley Elementary
SUPERINTENDENT: Geoff Yantz               SUPERINTENDENT: Julie Weaver
E-MAIL: gyantz@spusd.net                  E-MAIL: julie@svesd.net
PHONE NUMBER: (626) 441-5810              PHONE NUMBER: (760) 765-0336
1020 El Centro St.                        4414 Highway 78 And 79
South Pasadena, CA 91030                  Santa Ysabel, CA 92070

South San Francisco Unified               Spreckels Union Elementary
SUPERINTENDENT: Shawnterra Moore          SUPERINTENDENT: Eric Tarallo
E-MAIL: smoore@ssfusd.org                 E-MAIL: etarallo@spreckelsdistrict.org
PHONE NUMBER: (650) 877-8700              PHONE NUMBER: (831) 455-2550
398 B St.                                 130 Railrd. Ave.
South San Francisco, CA 94080             Spreckels, CA 93962

South Whittier Elementary                 Springville Union Elementary
SUPERINTENDENT: Gary Gonzales             SUPERINTENDENT: Connie Owens
E-MAIL: garygonzales@swhittier.net        E-MAIL: connies@ocsnet.net
PHONE NUMBER: (562) 944-6231              PHONE NUMBER: (559) 539-2605
11200 Telechron Ave.                      35424 Ward Ave.
Whittier, CA 90605                        Springville, CA 93265

Southern Humboldt Joint Unified           Standard Elementary
SUPERINTENDENT: Stephanie Davis           SUPERINTENDENT: Paul Meyers
E-MAIL: supt@sohumusd.com                 E-MAIL: pmeyers@standardschools.net
PHONE NUMBER: (707) 943-1789              PHONE NUMBER: (661) 392-2110
110 Sch Rd.                               1200 N. Chester Ave.
Miranda, CA 95553                         Bakersfield, CA 93308

Southern Kern Unified                     Stanislaus County Office Of Education
SUPERINTENDENT: Barbara Gaines            SUPERINTENDENT: Scott Kuykendall
E-MAIL: bgaines@skusd.k12.ca.us           E-MAIL: skuykendall@stancoe.org
PHONE NUMBER: (661) 256-5000              PHONE NUMBER: (209) 238-1700
2601 Rosamond Blvd.                       1100 H St.
Rosamond, CA 93560                        Modesto, CA 95354

Southern Trinity Joint Unified            Stanislaus Union Elementary
SUPERINTENDENT: Peggy Canale              SUPERINTENDENT: Shannon Sanford
E-MAIL: pcanale@stjusd.org                E-MAIL: ssanford@stanunion.k12.ca.us
PHONE NUMBER: (707) 574-6237              PHONE NUMBER: (209) 529-9546
680 Van Duzen Rd.                         2410 Janna Ave.
Bridgeville, CA 95526                     Modesto, CA 95350

Southside Elementary                      Stockton Unified
SUPERINTENDENT: John Schilling            SUPERINTENDENT: John Deasy
E-MAIL: jschilling@sbcoe.org              E-MAIL: jdeasy@stocktonusd.net
PHONE NUMBER: (831) 637-4439              PHONE NUMBER: (209) 933-7000
4991 S.Side Rd.                           701 N. Madison St.
Hollister, CA 95023                       Stockton, CA 95202

Southwest Transportation Agency           Stone Corral Elementary
SUPERINTENDENT: Gary Geringer             SUPERINTENDENT: Christopher Kemper
E-MAIL: ggeringer@southwestjpa.org        E-MAIL: ckemper@stone-corral.k12.ca.us
PHONE NUMBER: (559) 644-1021              PHONE NUMBER: (559) 528-4455
3086 W. Mt. Whitney                       15590 Ave. 383
Riverdale, CA 93656                       Visalia, CA 93292
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 109 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Stony Creek Joint Unified                Sunol Glen Unified
SUPERINTENDENT: Kevin Triance            SUPERINTENDENT: Molleen Barnes
E-MAIL: ktriance@scjusd.org              E-MAIL: mbarnes@sunol.k12.ca.us
PHONE NUMBER: (530) 968-5361             PHONE NUMBER: (925) 862-2026
3430 Co Rd. 309                          11601 Main St.
Elk Creek, CA 95939                      Sunol, CA 94586

Strathmore Union Elementary              Surprise Valley Joint Unified
SUPERINTENDENT: Shelly Long              SUPERINTENDENT: Audra Evans
E-MAIL: slong@suesd.k12.ca.us            E-MAIL: aevans@svjusd.org
PHONE NUMBER: (559) 568-1283             PHONE NUMBER: (530) 279-6141
19811 Orange Belt Dr.                    470 Lincoln St.
Strathmore, CA 93267                     Cedarville, CA 96104

Sulphur Springs Union                    Susanville Elementary
SUPERINTENDENT: Catherine Kawaguchi      SUPERINTENDENT: Jason Waddell
E-MAIL: ckawaguchi@sssd.k12.ca.us        E-MAIL: jwaddell@susanvillesd.org
PHONE NUMBER: (661) 252-5131             PHONE NUMBER: (530) 257-8200
27000 Weyerhaeuser Way                   109 S. Gilman St.
Canyon Country, CA 91351                 Susanville, CA 96130

Summerville Elementary                   Sutter County Office Of Education
SUPERINTENDENT: Ben Howell               SUPERINTENDENT: Tom Reusser
E-MAIL: bhowell@sumel.org                E-MAIL: tomr@sutter.k12.ca.us
PHONE NUMBER: (209) 928-4291             PHONE NUMBER: (530) 822-2900
18451 Carter St.                         970 Klamath Ln.
Tuolumne, CA 95379                       Yuba City, CA 95993

Summerville Union High                   Sutter Union High
SUPERINTENDENT: Michael Merrill          SUPERINTENDENT: Ryan Robison
E-MAIL: mmerrill@summbears.net           E-MAIL: rrobison@sutterhigh.k12.ca.us
PHONE NUMBER: (209) 928-3498             PHONE NUMBER: (530) 822-5161
17555 Tuolumne Rd.                       2665 Acacia St.
Tuolumne, CA 95379                       Sutter, CA 95982

Sundale Union Elementary                 Sweetwater Union High
SUPERINTENDENT: Terri Rufert             SUPERINTENDENT: Moises Aguirre
E-MAIL: terri.rufert@sundale.org         E-MAIL: moises.aguirre@sweetwaterschools.org
PHONE NUMBER: (559) 688-7451             PHONE NUMBER: (619) 691-5555
13990 Ave. 240                           1130 Fifth Ave.
Tulare, CA 93274                         Chula Vista, CA 91911

Sunnyside Union Elementary               Sylvan Union Elementary
SUPERINTENDENT: Steve Tsuboi             SUPERINTENDENT: Eric Fredrickson
E-MAIL: stsuboi@sunnysideunion.com       E-MAIL: efredrickson@sylvan.k12.ca.us
PHONE NUMBER: (559) 568-1741             PHONE NUMBER: (209) 574-5000
21644 Ave. 196                           605 Sylvan Ave.
Strathmore, CA 93267                     Modesto, CA 95350

Sunnyvale                                Taft City
SUPERINTENDENT: Michael Gallagher        SUPERINTENDENT: Julie Graves
E-MAIL: michael.gallagher@sesd.org       E-MAIL: jgraves@taftcity.org
PHONE NUMBER: (408) 522-8200             PHONE NUMBER: (661) 763-1521
819 W. Iowa Ave.                         820 Sixth St.
Sunnyvale, CA 94088                      Taft, CA 93268
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 110 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Taft Union High                          Templeton Unified
SUPERINTENDENT: Blanca Cavazos           SUPERINTENDENT: Aaron Asplund
E-MAIL: bcavazos@taftunion.org           E-MAIL: aasplund@templetonusd.org
PHONE NUMBER: (661) 763-2330             PHONE NUMBER: (805) 434-5800
701 Wildcat Way                          960 Old Co Rd.
Taft, CA 93268                           Templeton, CA 93465

Tahoe-truckee Unified                    Terra Bella Union Elementary
SUPERINTENDENT: Robert Leri              SUPERINTENDENT: Guadalupe Roman
E-MAIL: rleri@ttusd.org                  E-MAIL: groman@tbuesd.org
PHONE NUMBER: (530) 582-2500             PHONE NUMBER: (559) 535-4451
11603 Donner Pass Rd.                    9121 Rd. 240
Truckee, CA 96161                        Terra Bella, CA 93270

Tamalpais Union High                     Thermalito Union Elementary
SUPERINTENDENT: Tara Taupier             SUPERINTENDENT: Gregory Blake
E-MAIL: ttaupier@tamdistrict.org         E-MAIL: gblake@thermalito.org
PHONE NUMBER: (415) 945-1000             PHONE NUMBER: (530) 538-2900
395 Doherty Dr.                          400 Grand Ave.
Larkspur, CA 94977                       Oroville, CA 95965

Tehachapi Unified                        Three Rivers Union Elementary
SUPERINTENDENT: Stacey Everson           SUPERINTENDENT: Susan Sherwood
E-MAIL: severson@teh.k12.ca.us           E-MAIL: spsherwood@3rusd.org
PHONE NUMBER: (661) 822-2100             PHONE NUMBER: (559) 561-4466
300 S. Robinson St.                      41932 Sierra Dr.
Tehachapi, CA 93561                      Three Rivers, CA 93271

Tehama County Office Of Education        Tipton Elementary
SUPERINTENDENT: Rich Duvarney            SUPERINTENDENT: Stacey Bettencourt
E-MAIL: rduvarney@tehamaschools.org      E-MAIL: sbettencourt@tipton.k12.ca.us
PHONE NUMBER: (530) 527-5811             PHONE NUMBER: (559) 752-4213
1135 Lincoln St.                         370 N. Evans Rd.
Red Bluff, CA 96080                      Tipton, CA 93272

Tehama County Rop                        Torrance Unified
SUPERINTENDENT: Rich Duvarney            SUPERINTENDENT: George Mannon
E-MAIL: rduvarney@tehamaschools.org      E-MAIL: mannon.george@tusd.org
PHONE NUMBER: (530) 527-5811             PHONE NUMBER: (310) 972-6500
1135 Lincoln St.                         2335 Plaza Del Amo
Red Bluff, CA 96080                      Torrance, CA 90501

Temecula Valley Unified                  Tracy Joint Unified
SUPERINTENDENT: Timothy Ritter           SUPERINTENDENT: Brian Stephens
E-MAIL: tritter@tvusd.k12.ca.us          E-MAIL: bstephens@tusd.net
PHONE NUMBER: (951) 676-2661             PHONE NUMBER: (209) 830-3200
31350 Rancho Vista Rd.                   1875 W. Lowell Ave.
Temecula, CA 92592                       Tracy, CA 95376

Temple City Unified                      Traver Joint Elementary
SUPERINTENDENT: Kimberly Fricker         SUPERINTENDENT: Steve Ramirez
E-MAIL: kfricker@tcusd.net               E-MAIL: sramirez@traversd.com
PHONE NUMBER: (626) 548-5000             PHONE NUMBER: (559) 897-2755
9700 Las Tunas Dr.                       36736 Canal Dr.
Temple City, CA 91780                    Traver, CA 93673
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 111 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Travis Unified                            Tri-valley Rop
SUPERINTENDENT: Pam Conklin               SUPERINTENDENT: Julie Duncan
E-MAIL: pconklin@travisusd.org            E-MAIL: jduncan@tvrop.org
PHONE NUMBER: (707) 437-4604              PHONE NUMBER: (925) 455-4800
2751 De Ronde Dr.                         1040 Florence Rd.
Fairfield, CA 94533                       Livermore, CA 94550

Tres Pinos Union Elementary               Tri-valley Rop Jpa
SUPERINTENDENT: Bronson Lobue             SUPERINTENDENT: Julie Duncan
E-MAIL: blobue@sbcoe.k12.ca.us            E-MAIL: jduncan@tvrop.org
PHONE NUMBER: (831) 637-0503              PHONE NUMBER: (925) 455-4800
5635 Airline Hwy.                         1040 Florence Rd.
Tres Pinos, CA 95075                      Livermore, CA 94550

Tri-cities Rop                            Trona Joint Unified
SUPERINTENDENT: Daniel Barajas            SUPERINTENDENT: Jairo Arellano
E-MAIL: dbarajas@tricitiesrop.org         E-MAIL: jarellano@tjusd.net
PHONE NUMBER: (562) 698-9571              PHONE NUMBER: (760) 372-2861
10800 Benavon St., Unit E                 83600 Trona Rd.
Whittier, CA 90606                        Trona, CA 93562

Tri-cities Rop                            Tulare City
SUPERINTENDENT: Daniel Barajas            SUPERINTENDENT: Brian Hollingshead
E-MAIL: dbarajas@tricitiesrop.org         E-MAIL: bhollingshead@tcsdk8.org
PHONE NUMBER: (562) 698-9571              PHONE NUMBER: (559) 685-7200
9401 S. Painter Ave.                      600 N. Cherry St.
West Covina, CA 90605                     Tulare, CA 93274

Trinidad Union Elementary                 Tulare County Office Of Education
SUPERINTENDENT: Katie Cavanagh            SUPERINTENDENT: Tim Hire
E-MAIL: kcavanagh@trinidadusd.net         E-MAIL: tim.hire@tcoe.org
PHONE NUMBER: (707) 677-3631              PHONE NUMBER: (559) 733-6300
300 Trinity St.                           6200 S. Mooney Blvd.
Trinidad, CA 95570                        Visalia, CA 93278

Trinity Alps Unified                      Tulare Joint Union High
SUPERINTENDENT: Jaime Green               SUPERINTENDENT: Tony Rodriguez
E-MAIL: jgreen@tausd.org                  E-MAIL: tony.rodriguez@tulare.k12.ca.us
PHONE NUMBER: (530) 623-6104              PHONE NUMBER: (559) 688-2021
321 Victory Ln.                           426 N. Blackstone
Weaverville, CA 96093                     Tulare, CA 93274

Trinity Center Elementary                 Tulelake Basin Joint Unified
SUPERINTENDENT: Carole Havens             SUPERINTENDENT: Bryce Brin
E-MAIL: carolehavens@tcoek12.org          E-MAIL: bbrin@tbjusd.org
PHONE NUMBER: (530) 266-3342              PHONE NUMBER: (530) 667-2295
1 Trinity Vista Dr.                       400 G St.
Trinity Center, CA 96091                  Tulelake, CA 96134

Trinity County Office Of Education        Tuolumne County Superintendent Of Schools
SUPERINTENDENT: Sarah Supahan             SUPERINTENDENT: Cathy Parker
E-MAIL: ssupahan@tcoek12.org              E-MAIL: cparker@tcsos.us
PHONE NUMBER: (530) 623-2861              PHONE NUMBER: (209) 536-2000
201 Memorial Dr.                          175 S. Fairview Ln.
Weaverville, CA 96093                     Sonora, CA 95370
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 112 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Turlock Unified                            Union Elementary
SUPERINTENDENT: Dana Trevethan             SUPERINTENDENT: Denise Coleman
E-MAIL: dtrevethan@turlock.k12.ca.us       E-MAIL: colemand@unionsd.org
PHONE NUMBER: (209) 667-0633               PHONE NUMBER: (408) 377-8010
1574 E. Canal                              5175 Union Ave.
Turlock, CA 95380                          San Jose, CA 95124

Tustin Unified                             Union Hill Elementary
SUPERINTENDENT: Gregory Franklin           SUPERINTENDENT: Andy Parsons
E-MAIL: gfranklin@tustin.k12.ca.us         E-MAIL: aparsons@uhsd.k12.ca.us
PHONE NUMBER: (714) 730-7301               PHONE NUMBER: (530) 273-0647
300 S. C St.                               10879 Bartlett Dr.
Tustin, CA 92780                           Grass Valley, CA 95945

Twain Harte                                Upland Unified
SUPERINTENDENT: Rick Hennes                SUPERINTENDENT: Lynn Day
E-MAIL: rhennes@twainharteschool.com       E-MAIL: lcarmenday@upland.k12.ca.us
PHONE NUMBER: (209) 586-3772               PHONE NUMBER: (909) 985-1864
18995 Twain Harte Dr.                      390 N. Euclid Ave.
Twain Harte, CA 95383                      Upland, CA 91786

Twin Hills Union Elementary                Upper Lake Unified
SUPERINTENDENT: Barbara Bickford           SUPERINTENDENT: Giovanni Annous
E-MAIL: bbickford@twinhillsusd.org         E-MAIL: gannous@ulusd.org
PHONE NUMBER: (707) 823-0871               PHONE NUMBER: (707)275-2655
700 Water Trough Rd.                       675 Clover Valley Rd.
Sebastopol, CA 95472                       Upper Lake, CA 95485

Twin Ridges Elementary                     Upper Lake Union Elementary
SUPERINTENDENT: Melissa Madigan            SUPERINTENDENT: Stephanie Wayment
E-MAIL: mmadigan@tresd.org                 E-MAIL: swayment@ulusd.org
PHONE NUMBER: (530) 265-9052               PHONE NUMBER: (707) 275-2357
16661 Old Mill Rd.                         679 Second St.
Nevada City, CA 95959                      Upper Lake, CA 95485

Twin Rivers Unified                        Upper Lake Union High
SUPERINTENDENT: Steven Martinez            SUPERINTENDENT: Giovanni Annous
E-MAIL: steve.martinez@twinriversusd.org   E-MAIL: gannous@ulusd.org
PHONE NUMBER: (916) 566-1600               PHONE NUMBER: (707) 275-2655
5115 Dudley Blvd.                          675 Clover Valley Rd.
Mcclellan, CA 95652                        Upper Lake, CA 95485

Two Rock Union                             Vacaville Unified
SUPERINTENDENT: Betha Macclain             SUPERINTENDENT: Jane Shamieh
E-MAIL: bmacclain@trusd.org                E-MAIL: janes@vacavilleusd.org
PHONE NUMBER: (707) 762-6617               PHONE NUMBER: (707) 453-6117
5001 Spring Hill Rd.                       401 Nut Tree Rd.
Petaluma, CA 94952                         Vacaville, CA 95687

Ukiah Unified                              Val Verde Unified
SUPERINTENDENT: Debra Kubin                SUPERINTENDENT: Michael Mccormick
E-MAIL: dkubin@uusd.net                    E-MAIL: mmccormick@valverde.edu
PHONE NUMBER: (707) 472-5000               PHONE NUMBER: (951) 940-6100
511 S. Orchard Ave.                        975 W. Morgan St.
Ukiah, CA 95482                            Perris, CA 92571
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 113 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Valle Lindo Elementary                    Ventura County Rop
SUPERINTENDENT: Lynn Bulgin               SUPERINTENDENT: Stan Mantooth
E-MAIL: mbulgin@sd.vallelindo.k12.ca.us   E-MAIL: mantooth@vcoe.org
PHONE NUMBER: (626) 580-0610              PHONE NUMBER: (916) 319-0800
1431 N. Central Ave.                      5189 Verdugo Way
South El Monte, CA 91733                  Camarillo, CA 93012

Vallecito Union                           Ventura County Schools Business Services Jpa
SUPERINTENDENT: Jim Frost                 SUPERINTENDENT: Tami Peterson
E-MAIL: jfrost@vsd.k12.ca.us              E-MAIL: tpeterson@vcoe.org
PHONE NUMBER: (209) 795-8500              PHONE NUMBER: (805) 383-1972
4545 B Moran Rd.                          535 E. Main St.
Avery, CA 95224                           Ventura, CA 93001

Vallecitos Elementary                     Ventura Unified
SUPERINTENDENT: Maritza Koeppen           SUPERINTENDENT: Roger Rice
E-MAIL: mkoeppen@vallecitossd.net         E-MAIL: roger.rice@venturausd.org
PHONE NUMBER: (760) 728-7092              PHONE NUMBER: (805) 641-5000
5211 Fifth St.                            255 W. Stanley Ave., Ste. 100
Rainbow, CA 92028                         Ventura, CA 93001

Vallejo City Unified                      Victor Elementary
SUPERINTENDENT: Mitchell Romao            SUPERINTENDENT: Jan Gonzales
E-MAIL: mromao@vcusd.org                  E-MAIL: jgonzales@vesd.net
PHONE NUMBER: (707) 556-8921              PHONE NUMBER: (760) 245-1691
665 Walnut Ave.                           12219 2Nd Ave.
Vallejo, CA 94592                         Victorville, CA 92395

Valley Center-pauma Unified               Victor Valley Union High
SUPERINTENDENT: Ron Mccowan               SUPERINTENDENT: Ron Williams
E-MAIL: mccowan.ro@vcpusd.org             E-MAIL: rwilliams@vvuhsd.org
PHONE NUMBER: (760) 749-0464              PHONE NUMBER: (760) 955-3201
28751 Cole Grade Rd.                      16350 Mojave Dr.
Valley Center, CA 92082                   Victorville, CA 92395

Valley Home Joint Elementary              Vineland Elementary
SUPERINTENDENT: Debra Boggs               SUPERINTENDENT: Cindy Castro
E-MAIL: dboggs@vhjsd.org                  E-MAIL: cicastro@vineland.k12.ca.us
PHONE NUMBER: (209) 847-0117              PHONE NUMBER: (661) 845-3713
13231 Pioneer Ave.                        14713 Weedpatch Hwy.
Valley Home, CA 95361                     Bakersfield, CA 93307

Valley Rop Jpa                            Visalia Unified
SUPERINTENDENT: Fabrizio Lofaro           SUPERINTENDENT: Tamara Ravalin
E-MAIL: flofaro@valleyrop.net             E-MAIL: travalin@vusd.org
PHONE NUMBER: (559) 876-2122              PHONE NUMBER: (559) 730-7300
1305 Q St.                                5000 W. Cypress Ave.
Sanger, CA 93657                          Visalia, CA 93277

Ventura County Office Of Education        Vista Del Mar Union
SUPERINTENDENT: Stan Mantooth             SUPERINTENDENT: Lois Peterson
E-MAIL: mantooth@vcoe.org                 E-MAIL: lpeterson@vistadelmarunion.com
PHONE NUMBER: (805) 383-1902              PHONE NUMBER: (805) 686-1880
5189 Verdugo Way                          9467 San Julian Rd.
Camarillo, CA 93012                       Gaviota, CA 93117
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 114 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Vista Unified                            Washington Unified
SUPERINTENDENT: Matt Doyle               SUPERINTENDENT: Randy Morris
E-MAIL: mattdoyle@vistausd.org           E-MAIL: randy.morris@wusd.ws
PHONE NUMBER: (760) 726-2170             PHONE NUMBER: (559) 495-5600
1234 Arcadia Ave.                        7950 S. Elm Ave.
Vista, CA 92084                          Fresno, CA 93706

Walnut Creek Elementary                  Washington Union Elementary
SUPERINTENDENT: Marie Morgan             SUPERINTENDENT: Gina Uccelli
E-MAIL: mmorgan@walnutcreeksd.org        E-MAIL: guccelli@washingtonusd.org
PHONE NUMBER: (925) 944-6850             PHONE NUMBER: (831) 484-2166
960 Ygnacio Valley Rd.                   43 San Benancio Rd.
Walnut Creek, CA 94596                   Salinas, CA 93908

Walnut Valley Unified                    Waterford Unified
SUPERINTENDENT: Robert Taylor            SUPERINTENDENT: Don Davis
E-MAIL: rtaylor@wvusd.k12.ca.us          E-MAIL: dondavis@waterford.k12.ca.us
PHONE NUMBER: (909) 595-1261             PHONE NUMBER: (209) 874-1809
880 S. Lemon Ave.                        219 N. Reinway Ave., Bldg. 2
Walnut, CA 91789                         Waterford, CA 95386

Warner Unified                           Waugh Elementary
SUPERINTENDENT: David Macleod            SUPERINTENDENT: Mike Gardner
E-MAIL: david.macleod@warnerusd.net      E-MAIL: mgardner@waughsd.org
PHONE NUMBER: (760) 782-3517             PHONE NUMBER: (707) 765-3331
30951 Highway 79                         1851 Hartman Ln.
Warner Springs, CA 92086                 Petaluma, CA 94954

Wasco Union Elementary                   Waukena Joint Union Elementary
SUPERINTENDENT: Kelly Richers            SUPERINTENDENT: Deanna Cardoza
E-MAIL: kerichers@wuesd.org              E-MAIL: deannac@waukena.k12.ca.us
PHONE NUMBER: (661) 758-7100             PHONE NUMBER: (559) 686-3328
1102 Fifth St.                           19113 Rd. 28
Wasco, CA 93280                          Tulare, CA 93274

Wasco Union High                         Weaver Union
SUPERINTENDENT: Lori Albrecht            SUPERINTENDENT: John Curry
E-MAIL: lalbrecht@wascohsd.org           E-MAIL: jcurry@weaverusd.org
PHONE NUMBER: (661) 758-8447             PHONE NUMBER: (209) 723-7606
2100 Seventh St.                         3076 E. Childs Ave.
Wasco, CA 93280                          Merced, CA 95341

Washington Colony Elementary             Weed Union Elementary
SUPERINTENDENT: Jesus Cruz               SUPERINTENDENT: Alisa Cummings
E-MAIL: jesuscruz@washingtoncolony.org   E-MAIL: wesprincipal@weedelem.k12.ca.us
PHONE NUMBER: (559) 233-0706             PHONE NUMBER: (530) 938-6103
130 E. Lincoln Ave..                     575 White Avenue.
Fresno, CA 93706                         Weed, CA 96094

Washington Unified                       West Contra Costa Unified
SUPERINTENDENT: Linda Luna               SUPERINTENDENT: Matthew Duffy
E-MAIL: lluna@wusd.k12.ca.us             E-MAIL: matthew.duffy@wccusd.net
PHONE NUMBER: (916) 375-7600             PHONE NUMBER: (510) 231-1101
930 W.Acre Rd.                           1108 Bissell Ave.
West Sacramento, CA 95691                Richmond, CA 94801
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 115 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



West Covina Unified                      Westside Union Elementary
SUPERINTENDENT: Charles Hinman           SUPERINTENDENT: Regina Rossall
E-MAIL: chinman@wcusd.org                E-MAIL: r.rossall@westside.k12.ca.us
PHONE NUMBER: (626) 939-4600             PHONE NUMBER: (661) 722-0716
1717 W. Merced Ave.                      41914 50Th St. W.
West Covina, CA 91790                    Quartz Hill, CA 93536

West Park Elementary                     Westwood Unified
SUPERINTENDENT: Ralph Vigil              SUPERINTENDENT: Michael Altenburg
E-MAIL: ralph_v@wpesd.org                E-MAIL: maltenburg@westwoodusd.org
PHONE NUMBER: (559) 233-6501             PHONE NUMBER: (530) 256-2311
2695 S. Valentine Ave.                   Fourth And Greenwood Sts.
Fresno, CA 93706                         Westwood, CA 96137

West Side Union Elementary               Wheatland
SUPERINTENDENT: Kris Menlove             SUPERINTENDENT: Craig Guensler
E-MAIL: kmenlove@westsideusd.org         E-MAIL: cguensler@wheatland.k12.ca.us
PHONE NUMBER: (707) 433-3923             PHONE NUMBER: (530) 633-3130
1201 Felta Rd.                           111 Main St.
Healdsburg, CA 95448                     Wheatland, CA 95692

West Sonoma County Union High            Wheatland Union High
SUPERINTENDENT: Toni Beal                SUPERINTENDENT: Nicole Newman
E-MAIL: tbeal.do@wscuhsd.k12.ca.us       E-MAIL: nnewman@wheatlandhigh.org
PHONE NUMBER: (707) 824-6403             PHONE NUMBER: (530) 633-3100
462 Johnson St.                          1010 Wheatland Rd.
Sebastopol, CA 95472                     Wheatland, CA 95692

Western Placer Unified                   Whitmore Union Elementary
SUPERINTENDENT: Scott Leaman             SUPERINTENDENT: Larry Robins
E-MAIL: sleaman@wpusd.org                E-MAIL: lrobins@wujesd.org
PHONE NUMBER: (916) 645-6350             PHONE NUMBER: (530) 472-3243
600 Sixth St., Ste. 400                  30611 Whitmore Rd.
Lincoln, CA 95648                        Whitmore, CA 96096

Westminster                              Whittier City Elementary
SUPERINTENDENT: Cyndi Paik               SUPERINTENDENT: Maria Poulin
E-MAIL: cpaik@wsdk8.us                   E-MAIL: mmartinez-poulin@whittiercity.net
PHONE NUMBER: (714) 894-7311             PHONE NUMBER: (562) 789-3000
14121 Cedarwood Ave.                     7211 S. Whittier Ave.
Westminster, CA 92683                    Whittier, CA 90602

Westmorland Union Elementary             Whittier Union High
SUPERINTENDENT: Richard Cordero          SUPERINTENDENT: Martin Plourde
E-MAIL: r.cordero@wued.org               E-MAIL: martin.plourde@wuhsd.org
PHONE NUMBER: (760) 344-4364             PHONE NUMBER: (562) 698-8121
200 S. C St.                             9401 S. Painter Ave.
Westmorland, CA 92281                    Whittier, CA 90605

Westside Elementary                      William S. Hart Union High
SUPERINTENDENT: Baldomero Hernandez      SUPERINTENDENT: Mike Kuhlman
E-MAIL: bhernandez@westside-elem.com     E-MAIL: mkuhlman@hartdistrict.org
PHONE NUMBER: (559) 884-2494             PHONE NUMBER: (661) 259-0033
19191 Excelsior Ave.                     21380 Centre Pointe Pkwy.
Five Points, CA 93624                    Santa Clarita, CA 91350
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 116 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Williams Unified                            Winship-robbins
SUPERINTENDENT: Edgar Lampkin               SUPERINTENDENT: Dawn Carl
E-MAIL: elampkin@williams.k12.ca.us         E-MAIL: DawnC@sutter.k12.ca.us
PHONE NUMBER: (530) 473-2550                PHONE NUMBER: (530) 696-2451
260 11Th St.                                4305 S. Meridian Rd.
Williams, CA 95987                          Meridian, CA 95957

Willits Unified                             Winters Joint Unified
SUPERINTENDENT: Mark Westerburg             SUPERINTENDENT: Diana Jimenez
E-MAIL: markwesterburg@willitsunified.com   E-MAIL: djimenez@wintersjusd.org
PHONE NUMBER: (707) 459-5314                PHONE NUMBER: (530) 795-6100
1277 Blosser Ln.                            909 W. Grant Ave.
Willits, CA 95490                           Winters, CA 95694

Willow Creek Elementary                     Winton
SUPERINTENDENT: Ron Ferrando                SUPERINTENDENT: Randall Heller
E-MAIL: rferrando@sisnet.ssku.k12.ca.us     E-MAIL: rheller@winton.k12.ca.us
PHONE NUMBER: (530) 459-3313                PHONE NUMBER: (209) 357-6175
5321 York Rd.                               7000 N. Center St.
Montague, CA 96064                          Winton, CA 95388

Willow Grove Union Elementary               Wiseburn Elementary
SUPERINTENDENT: Linda Smith                 SUPERINTENDENT: Blake Silvers
E-MAIL: lsmith@sbcoe.org                    E-MAIL: bsilvers@wiseburn.org
PHONE NUMBER: (831) 628-3256                PHONE NUMBER: (310) 643-3025
11655 Airline Hwy.                          13530 Aviation Blvd.
Paicines, CA 95043                          Hawthorne, CA 90250

Willows Unified                             Wiseburn Unified
SUPERINTENDENT: Emmett Koerperich           SUPERINTENDENT: Blake Silvers
E-MAIL: ekoerperich@willowsunified.org      E-MAIL: bsilvers@wiseburn.org
PHONE NUMBER: (530) 934-6600                PHONE NUMBER: (310) 643-3025
823 W. Laurel St.                           13530 Aviation Blvd.
Willows, CA 95988                           Hawthorne, CA 90250

Wilmar Union Elementary                     Woodlake Unified
SUPERINTENDENT: Sheila Garvey               SUPERINTENDENT: Laura Gonzalez
E-MAIL: sgarvey@wilmarusd.org               E-MAIL: lagonzalez@w-usd.org
PHONE NUMBER: (707) 765-4340                PHONE NUMBER: (559) 564-8081
3775 Bodega Ave.                            300 W. Whitney Ave.
Petaluma, CA 94952                          Woodlake, CA 93286

Wilsona Elementary                          Woodland Joint Unified
SUPERINTENDENT: Susan Bervel                SUPERINTENDENT: Tom Pritchard
E-MAIL: sbervel@wilsona.k12.ca.us           E-MAIL: thomas.pritchard@wjusd.org
PHONE NUMBER: (661) 264-1111                PHONE NUMBER: (530) 662-0201
18050 E. Ave. O                             435 Sixth St.
Palmdale, CA 93591                          Woodland, CA 95695

Windsor Unified                             Woodside Elementary
SUPERINTENDENT: Brandon Krueger             SUPERINTENDENT: Steve Frank
E-MAIL: bkrueger@wusd.org                   E-MAIL: sfrank@woodsideschool.us
PHONE NUMBER: (707) 837-7700                PHONE NUMBER: (650) 851-1571
9291 Old Redwood Hwy.                       3195 Woodside Rd.
Windsor, CA 95492                           Woodside, CA 94062
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 117 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Woodville Union Elementary                Yuba County Office Of Education
SUPERINTENDENT: Lou Saephan               SUPERINTENDENT: Francisco Reveles
E-MAIL: lsaephan@woodvilleschools.org     E-MAIL: francisco.reveles@yubacoe.k12.ca.us
PHONE NUMBER: (559) 686-9713              PHONE NUMBER: (530) 749-4900
16541 Rd. 168                             935 14Th St.
Porterville, CA 93257                     Marysville, CA 95901

Wright Elementary                         Yucaipa-calimesa Joint Unified
SUPERINTENDENT: Adam Schaible             SUPERINTENDENT: Cali Binks
E-MAIL: aschaible@wrightesd.org           E-MAIL: cali_binks@ycjusd.us
PHONE NUMBER: (707) 542-0550              PHONE NUMBER: (909) 797-0174
4385 Price Ave.                           12797 Third St.
Santa Rosa, CA 95407                      Yucaipa, CA 92399

Yolo County Office Of Education           Academy District 20
SUPERINTENDENT: Garth Lewis               SUPERINTENDENT: Thomas Gregory
E-MAIL: garth.lewis@ycoe.org              E-MAIL: tom.gregory@asd20.org
PHONE NUMBER: (530) 668-6700              PHONE NUMBER: (719) 234-1200
1280 Santa Anita Ct., Ste. 100            1110 Chapel Hills Drive
Woodland, CA 95776                        Colorado Springs, CO 80920

Yolo County Rop                           Adams 12 Five Star Schools
SUPERINTENDENT: Garth Lewis               SUPERINTENDENT: Chris Gdowski
E-MAIL: garth.lewis@ycoe.org              E-MAIL: chris.gdowski@adams12.org
PHONE NUMBER: (916) 319-0800              PHONE NUMBER: (720) 972-4000
1280 Santa Anita Ct., Ste. 100            1500 E 128Th Avenue
Woodland, CA 95776                        Thornton, CO 80241

Yosemite Unified                          Adams 12 Northglenn
SUPERINTENDENT: Glen Billington           SUPERINTENDENT: Chris Gdowski
E-MAIL: gbillington@yosemiteusd.org       E-MAIL: chris.gdowski@adams12.org
PHONE NUMBER: (559) 683-8801              PHONE NUMBER: (720) 972-4000
50200 Rd. 427, Ste. A                     1500 East 128Th Avenue
Oakhurst, CA 93644                        Thornton, CO 80241

Yreka Union Elementary                    Adams 14 Commerce City
SUPERINTENDENT: Chris Harris              SUPERINTENDENT: Don Rangel
E-MAIL: charris@yrekausd.net              E-MAIL: drangel@adams14.org
PHONE NUMBER: (530) 842-1168              PHONE NUMBER: (303) 853-3333
309 Jackson St.                           5291 East 60Th Avenue
Yreka, CA 96097                           Commerce City, CO 80022

Yreka Union High                          Adams 14 School District
SUPERINTENDENT: Mark Greenfield           SUPERINTENDENT: Don Rangel
E-MAIL: mgreenfield@yuhsd.net             E-MAIL: drangel@adams14.org
PHONE NUMBER: (530) 842-2521              PHONE NUMBER: (303) 853-3333
400 Preece Way                            5291 East 60Th Avenue
Yreka, CA 96097                           Commerce City, CO 80022

Yuba City Unified                         Adams County Boces
SUPERINTENDENT: Doreen Osumi              SUPERINTENDENT: Eric Wiant
E-MAIL: dosumi@ycusd.org                  E-MAIL: ewiant@aboces.org
PHONE NUMBER: (530) 822-5200              PHONE NUMBER: (303) 286-7294
750 Palora Ave.                           1400 W. 122Nd Ave
Yuba City, CA 95991                       Westminster, CO 80234
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 118 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Agate School District                                Aspen School District No. 1, In The County Of Pitkin
SUPERINTENDENT: Hilary Jaynes                        SUPERINTENDENT: David Baugh
E-MAIL: hilaryj@agateschools.net                     E-MAIL: dbaugh@aspenk12.net
PHONE NUMBER: (719) 764-2741                         PHONE NUMBER: (970) 925-3760
41032 2Nd Avenue                                     235 High School Road
Agate, CO 80101                                      Aspen, CO 81611

Aguilar School District Re-6                         Aurora Public Schools
SUPERINTENDENT: Stacy Houser                         SUPERINTENDENT: Rico Munn
E-MAIL: shouser@aguilarschools.org                   E-MAIL: supt@aps.k12.co.us
PHONE NUMBER: (719) 941-4188                         PHONE NUMBER: (303) 340-0510
420 North Balsam                                     15751 East First Avenue
Aguilar, CO 81020                                    Aurora, CO 80011

Akron School District                                Aurora, Joint District No. 28 Of Adams County
SUPERINTENDENT: Brian Christensen                    SUPERINTENDENT: Rico Munn
E-MAIL: b.christensen@akronrams.org                  E-MAIL: supt@aps.k12.co.us
PHONE NUMBER: (970) 345-0600                         PHONE NUMBER: (303) 365-7800
600 Elm Avenue                                       15701 E. 1St Ave. Suite 206
Akron, CO 80720                                      Aurora, CO 80011

Alamosa School District, No. Re-11j                  Bayfield School District
SUPERINTENDENT: Rob Alejo                            SUPERINTENDENT: Kevin Aten
E-MAIL: ralejo@alamosa.k12.co.us                     E-MAIL: katen@bayfield.k12.co.us
PHONE NUMBER: (719) 587-1600                         PHONE NUMBER: (970) 884-2496
209 Victoria Avenue                                  24 Clover Drive
Alamosa, CO 81101                                    Bayfield, CO 81122

Archuleta County School District No. 50 Jt           Bennett School District No. 29j
SUPERINTENDENT: Linda Reed                           SUPERINTENDENT: Robin Purdy
E-MAIL: lreed@pagosa.k12.co.us                       E-MAIL: robinp@bsd29j.com
PHONE NUMBER: (970) 264-2228                         PHONE NUMBER: (303) 644-3234
800 B South 8Th Street                               610 7Th Street
Pagosa Springs, CO 81147                             Bennett, CO 80102

Arickaree School District No. R-2                    Bethune School District No. R- 5
SUPERINTENDENT: Tonya Rodwell                        SUPERINTENDENT: Shila Adolf
E-MAIL: tonyar@arickaree.org                         E-MAIL: sadolf@bethuneschool.com
PHONE NUMBER: (970) 383-2202                         PHONE NUMBER: (719) 346-7513
12155 County Road Nn                                 145 West 3Rd Avenue
Anton, CO 80801                                      Bethune, CO 80805

Arriba-flagler Consolidated School District No. 20   Big Sandy School District No. 100j
SUPERINTENDENT: Valorie Mccleary                     SUPERINTENDENT: Steve Wilson
E-MAIL: vmccleary@af20.net                           E-MAIL: swilson@bigsandy100j.org
PHONE NUMBER: (719) 765-4684                         PHONE NUMBER: (719) 541-2291
421 Julian Street                                    18091 Cr 125
Flagler, CO 80815                                    Simla, CO 80835

Aspen School District                                Boulder Valley School District
SUPERINTENDENT: David Baugh                          SUPERINTENDENT: Rob Anderson
E-MAIL: dbaugh@aspenk12.net                          E-MAIL: rob.anderson@bvsd.org
PHONE NUMBER: (970)925-3760                          PHONE NUMBER: (303) 447-1010
235 High School Road                                 6500 East Arapahoe Road
ASPEN, CO 81611                                      Boulder, CO 80303
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 119 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Boulder Valley School District No. Re2        Campo School District No. Re-6
SUPERINTENDENT: Rob Anderson                  SUPERINTENDENT: Nikki Johnson
E-MAIL: rob.anderson@bvsd.org                 E-MAIL: nikki.johnson@campok12.org
PHONE NUMBER: (303) 447-1010                  PHONE NUMBER: (719) 787-2226
6500 Arapahoe Road                            480 Maple Street
Boulder, CO 80303                             Campo, CO 81029

Branson School District                       Cañon City Schools - Fremont Re-1
SUPERINTENDENT: Kyle Cooper                   SUPERINTENDENT: George Welsh
E-MAIL: kcooper@bransonschoolonline.com       E-MAIL: george.welsh@canoncityschools.org
PHONE NUMBER: (719) 946-5531                  PHONE NUMBER: (719) 276-5700
101 Saddlerock Drive                          101 North 14Th Street
Branson, CO 81027                             Canon City, CO 81212

Brush School District Re - 2J                 Centennial Boces
SUPERINTENDENT: Bill Wilson                   SUPERINTENDENT: Randy Zila
E-MAIL: b.wilson@brushschools.org             E-MAIL: rzila@cboces.org
PHONE NUMBER: (970) 842-5176                  PHONE NUMBER: (970) 352-7404
527 Industrial Park Road                      2020 Clubhouse Dr.
Brush, CO 80723                               Greeley, CO 80634

Buena Vista School District                   Centennial School District No. R-1
SUPERINTENDENT: Lisa Yates                    SUPERINTENDENT: Toby Melster
E-MAIL: lyates@bvschools.org                  E-MAIL: tmelster@centennialschool.net
PHONE NUMBER: (719) 395-7003                  PHONE NUMBER: (719) 672-3322
113 North Court Street                        14644 Hwy 159
Buena Vista, CO 81211                         San Luis, CO 81152

Buffalo School District Re-4J                 Center Consolidated School District 26Jt
SUPERINTENDENT: Robert Sanders                SUPERINTENDENT: Carrie Zimmerman
E-MAIL: sandersr@merinok12.com                E-MAIL: czimmerman@center.k12.co.us
PHONE NUMBER: (970) 522-7424                  PHONE NUMBER: (719) 754-3442
315 Lee Street                                550 S. Sylvester Avenue
Merino, CO 80741                              Center, CO 81125

Burlington Public School District No. Re-6j   Cheraw School District
SUPERINTENDENT: Tom Satterly                  SUPERINTENDENT: Matthew Snyder
E-MAIL: tsatterly@burlingtonk12.org           E-MAIL: matthew.snyder@cheraw.k12.co.us
PHONE NUMBER: (719) 346-8737                  PHONE NUMBER: (719) 853-6655
2600 Rose Avenue                              110 Lakeview Ave.
Burlington, CO 80807                          Cheraw, CO 81030

Byers School District No. 32j                 Cherry Creek School District
SUPERINTENDENT: Tom Turrell                   SUPERINTENDENT: Scott Siegfried
E-MAIL: turrell.tom@byers.k12.co.us           E-MAIL: ssiegfried@cherrycreekschools.org
PHONE NUMBER: (303) 822-5292                  PHONE NUMBER: (303) 773-1184
444 East Front Street                         4700 South Yosemite Street
Byers, CO 80103                               Greenwood Village, CO 80111

Calhan District No. Rj1                       Cheyenne County School District Re-5
SUPERINTENDENT: David Slothower               SUPERINTENDENT: Glen Bradshaw
E-MAIL: dslothower@calhanschool.org           E-MAIL: glen.bradshaw@cheyennesd.net
PHONE NUMBER: (719) 347-2766                  PHONE NUMBER: (719) 767-5866
800 Bulldog Drive                             395 North 5Th West
Calhan, CO 80808                              Cheyenne Wells, CO 80810
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 120 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Cheyenne Mountain School District 12         Cripple Creek-victor School District No. Re-1
SUPERINTENDENT: Walt Cooper                  SUPERINTENDENT: Miriam Mondragon
E-MAIL: cooper@cmsd12.org                    E-MAIL: mmondragon@ccvschools.com
PHONE NUMBER: (719) 475-6100                 PHONE NUMBER: (719) 689-2685
1775 Laclede Street                          410 North B Street
Colorado Springs, CO 80905                   Cripple Creek, CO 80813

Clear Creek School District No. Re-1         Crowley County School District No. Re-1-j
SUPERINTENDENT: Karen Quanbeck               SUPERINTENDENT: Scott Cuckow
E-MAIL: karen.quanbeck@ccsdre1.org           E-MAIL: scott.cuckow@cck12.net
PHONE NUMBER: (303) 567-3850                 PHONE NUMBER: (719) 267-3117
320 Highway 103                              1001 Main St.
Idaho Springs, CO 80452                      Ordway, CO 81063

Colorado Digital Boces                       Custer County School District Consolidate 1
SUPERINTENDENT: Ken Witt                     SUPERINTENDENT: Michael Mcfalls
E-MAIL: ken@cdboces.org                      E-MAIL: michael.mcfalls@ccbobcats.net
PHONE NUMBER: (719) 368-6392                 PHONE NUMBER: (719) 783-2291
4035 Tutt Blvd                               709 Main Street
Colorado Springs, CO 80922                   Westcliffe, CO 81252

Colorado School For The Deaf And Blind       De Beque Joint District No. 49
SUPERINTENDENT: Nancy Benham                 SUPERINTENDENT: Robin Dove
E-MAIL: nbenham@csdb.org                     E-MAIL: rdove@debeque.k12.co.us
PHONE NUMBER: (719) 578-2100                 PHONE NUMBER: (970) 283-5596
33 N Institute St                            730 Minter Avenue
Colorado Springs, CO 80903                   De Beque, CO 81630

Colorado School For The Deaf And The Blind   Deer Trail School District No. 26j
SUPERINTENDENT: Nancy Benham                 SUPERINTENDENT: Budd Buchmann
E-MAIL: nbenham@csdb.org                     E-MAIL: bbuchmann@dt26j.com
PHONE NUMBER: (719) 578-2100                 PHONE NUMBER: (303) 769-4421
33 North Institute Street                    350 Second Avenue
Colorado Springs, CO 80903                   Deer Trail, CO 80105

Colorado Springs School District 11          Delta County Joint District No. 50
SUPERINTENDENT: Michael Thomas               SUPERINTENDENT: Caryn Gibson
E-MAIL: michael.thomas@d11.org               E-MAIL: cgibson@deltaschools.com
PHONE NUMBER: (719) 520-2000                 PHONE NUMBER: (970) 874-4438
1115 North El Paso Street                    7655 2075 Road
Colorado Springs, CO 80903                   Delta, CO 81416

Cotopaxi School District                     Delta County School District
SUPERINTENDENT: Danielle Van Esselstine      SUPERINTENDENT: Caryn Gibson
E-MAIL: dvanesselstine@cotopaxire3.org       E-MAIL: cgibson@deltaschools.com
PHONE NUMBER: (719) 942-4131                 PHONE NUMBER: (970) 874-4438
0345 County Road 12                          1002 Hastings Street
Cotopaxi, CO 81223                           Delta, CO 81416

Creede School District                       Denver Public Schools
SUPERINTENDENT: Collin Vinchattle            SUPERINTENDENT: Susana Cordova
E-MAIL: collin.vinchattle@creedek12.net      E-MAIL: superintendent@dpsk12.org
PHONE NUMBER: (719) 658-2220                 PHONE NUMBER: (720) 423-3200
450 Corsair Drive                            1860 Lincoln St.
Creede, CO 81130                             Denver, CO 80203
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 121 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



District 49                               Eagle County School District Re-50j
SUPERINTENDENT: Peter Hilts               SUPERINTENDENT: Phil Qualman
E-MAIL: philts@d49.org                    E-MAIL: philip.qualman@eagleschools.net
PHONE NUMBER: (719) 495-1116              PHONE NUMBER: (970) 328-6321
7545 Mohawk Road                          948 Chambers Avenue
Colorado Springs, CO 80908                Eagle, CO 81631

Division Of Youth Services                Eagle County Schools
SUPERINTENDENT: Madlynn Ruble             SUPERINTENDENT: Philip Qualman
E-MAIL: madlynn.ruble@state.co.us         E-MAIL: philip.qualman@eagleschools.net
PHONE NUMBER: (303) 866-7962              PHONE NUMBER: (970) 328-6321
4141 South Julian Way                     948 Chambers Avenue
Denver, CO 80236                          Eagle, CO 81631

Dolores County School District Re-2j      East Central Boces
SUPERINTENDENT: Ty Gray                   SUPERINTENDENT: Jason Westfall
E-MAIL: tgray@dc2j.org                    E-MAIL: jasonw@ecboces.org
PHONE NUMBER: (970) 677-2522              PHONE NUMBER: (719) 775-2342
425 North Main Street                     820 2Nd Street
Dove Creek, CO 81324                      Limon, CO 80828

Dolores School District                   East Grand School District
SUPERINTENDENT: Lis Richard               SUPERINTENDENT: Frank Reeves
E-MAIL: lrichard@dolores.k12.co.us        E-MAIL: frank.reeves@egsd.org
PHONE NUMBER: (970) 882-7255              PHONE NUMBER: (970) 887-2581
100 N. 6Th Street                         299 County Road 611
Dolores, CO 81323                         Granby, CO 80446

Douglas County School District            East Otero School District No. R1
SUPERINTENDENT: Thomas Tucker             SUPERINTENDENT: Rick Lovato
E-MAIL: tstucker@dcsdk12.org              E-MAIL: rlovato@lajunta.k12.co.us
PHONE NUMBER: (303) 387-0123              PHONE NUMBER: (719) 384-6900
620 Wilcox Street                         301 Raton Avenue
Castle Rock, CO 80104                     La Junta, CO 81050

Durango 9-r                               Eaton School District Re-2
SUPERINTENDENT: Dan Snowberger            SUPERINTENDENT: Jay Tapia
E-MAIL: dsnowberger@durangoschools.org    E-MAIL: jtapia@eaton.k12.co.us
PHONE NUMBER: (970)247-5411               PHONE NUMBER: (970) 454-3402
201 EAST 12TH STREET                      211 1st Street
DURANGO, CO 81301                         Eaton, CO 80615

Durango School District 9-R               Edison School District 54Jt
SUPERINTENDENT: Thomas Tucker             SUPERINTENDENT: Paul Frank
E-MAIL: tstucker@dcsdk12.org              E-MAIL: pfrank@edison54jt.org
PHONE NUMBER: (303) 387-0123              PHONE NUMBER: (719) 478-2125
620 Wilcox Street                         14550 Edison Road
Castle Rock, CO 80104                     Yoder, CO 80864

Durango School District No. 9-r           Elbert County School District C-2
SUPERINTENDENT: Dan Snowberger            SUPERINTENDENT: Scott Mader
E-MAIL: dsnowberger@durangoschools.org    E-MAIL: smader@kiowaschool.org
PHONE NUMBER: (970) 247-5411              PHONE NUMBER: (303) 621-2220
201 East 12Th Street                      525 Commanche St
Durango, CO 81301                         Kiowa, CO 80117
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 122 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Elbert School District No. 200                         Fowler School District No. R4j
SUPERINTENDENT: Kelli Thompson                         SUPERINTENDENT: Alfie Lotrich
E-MAIL: kloflin@elbertschool.org                       E-MAIL: alfie.lotrich@fowler.k12.co.us
PHONE NUMBER: (303) 648-3030                           PHONE NUMBER: (719) 263-4224
24489 Main Street                                      600 W. Eugene
Elbert, CO 80106                                       Fowler, CO 81039

Elizabeth School District                              Fremont Re-1 Canon City
SUPERINTENDENT: Douglas Bissonette                     SUPERINTENDENT: George Welsh
E-MAIL: dbissonette@esdk12.org                         E-MAIL: george.welsh@canoncityschools.org
PHONE NUMBER: (303) 646-1836                           PHONE NUMBER: (719) 276-5700
634 South Elbert Street                                101 North 14Th Street
Elizabeth, CO 80107                                    Canon City, CO 81212

Ellicott School District 22                            Fremont Re-2 School District
SUPERINTENDENT: Chris Smith                            SUPERINTENDENT: Brenda Krage
E-MAIL: chrissmith@esd22.org                           E-MAIL: bkrage@re-2.org
PHONE NUMBER: (719) 683-2700                           PHONE NUMBER: (719) 784-6312
322 South Ellicott Highway                             403 West 5Th Street
Ellicott, CO 80808                                     Florence, CO 81226

Englewood Public School District                       Frenchman School District Re - 3
SUPERINTENDENT: Wendy Rubin                            SUPERINTENDENT: Steve Mccracken
E-MAIL: wendy_rubin@engschools.net                     E-MAIL: mccrackens@flemingschools.org
PHONE NUMBER: (303) 761-7050                           PHONE NUMBER: (970) 265-2111
4101 South Bannock Street                              506 North Fremont Ave
Englewood, CO 80110                                    Fleming, CO 80728

Englewood Schools                                      Front Range Boces
SUPERINTENDENT: Wendy Rubin                            SUPERINTENDENT: Hi Howard
E-MAIL: wendy_rubin@engschools.net                     E-MAIL: hi.howard@bvsd.org
PHONE NUMBER: (303) 761-7050                           PHONE NUMBER: (720) 375-5813
4101 South Bannock                                     6500 Arapahoe Road
Englewood, CO 80110                                    Boulder, CO 80303

Estes Park School District R-3                         Garfield County School District 16
SUPERINTENDENT: Sheldon Rosenkrance                    SUPERINTENDENT: Brad Ray
E-MAIL: sheldon_rosenkrance@estesschools.org           E-MAIL: bray@garfield16.org
PHONE NUMBER: (970) 586-2361                           PHONE NUMBER: (970) 285-5701
1605 Brodie Avenue                                     0460 Stone Quarry Road
Estes Park, CO 80517                                   Parachute, CO 81635

Falcon, School District No. 49, In County Of El Paso   Garfield School District No. Re-2
SUPERINTENDENT: Peter Hilts                            SUPERINTENDENT: Heather Grumley
E-MAIL: philts@d49.org                                 E-MAIL: hgrumley@garfieldre2.net
PHONE NUMBER: (719) 495-1100                           PHONE NUMBER: (970) 665-7600
10850 East Woodmen Road                                839 Whiteriver Ave
Falcon, CO 80831                                       Rifle, CO 81650

Fountain–Fort Carson School District 8                 Genoa-Hugo School
SUPERINTENDENT: Keith Owen                             SUPERINTENDENT: Terry Weber
E-MAIL: kowen@ffc8.org                                 E-MAIL: tweber@genoahugo.org
PHONE NUMBER: (719) 382-1300                           PHONE NUMBER: (719) 743-2428
10665 Jimmy Camp Road                                  220 W 7Th Street
Fountain, CO 80817                                     Hugo, CO 80821
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 123 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Gilpin County School District             Hayden School District
SUPERINTENDENT: David Mackenzie           SUPERINTENDENT: Christy Sinner
E-MAIL: dmackenzie@gilpin.k12.co.us       E-MAIL: csinner@haydenschools.org
PHONE NUMBER: (303) 582-3444              PHONE NUMBER: (970) 276-3864
10595 Highway 119                         495 W. Jefferson Ave.
Black Hawk, CO 80422                      Hayden, CO 81639

Granada School District No. Re-1          Hinsdale County School District Re-1
SUPERINTENDENT: Ty Kemp                   SUPERINTENDENT: Rebecca Hall
E-MAIL: ty.kemp@granadaschools.org        E-MAIL: rebeccah@lakecityschool.org
PHONE NUMBER: (719) 734-5492              PHONE NUMBER: (970) 944-2314
201 S Hoisington Avenue                   614 N. Silver Street
Granada, CO 81041                         Lake City, CO 81235

Greeley Evans School District 6           Hi-Plains School District
SUPERINTENDENT: Deirdre Pilch             SUPERINTENDENT: Michael Clark
E-MAIL: dpilch@greeleyschools.org         E-MAIL: superintendent@hp-patriots.com
PHONE NUMBER: (970) 348-6000              PHONE NUMBER: (970) 664-2636
1025 9Th Avenue                           1475 2Nd Avenue
Greeley, CO 80631                         Vona, CO 80861

Gunnison Watershed School District Re1j   Hoehne Reorganized School District No. 3
SUPERINTENDENT: Leslie Nichols            SUPERINTENDENT: Joe Deangelis
E-MAIL: lnichols@gunnisonschools.net      E-MAIL: joe.deangelis@hoehnesd.org
PHONE NUMBER: (970) 641-7770              PHONE NUMBER: (719) 846-4457
800 North Boulevard                       19851 County Rd. 75.1
Gunnison, CO 81230                        Trinidad, CO 81082

Hanover School District #28               Holly School District No. Re-3
SUPERINTENDENT: Tim Mcnerney              SUPERINTENDENT: Jackie Crabtree
E-MAIL: tmcnerney@hanoverhornets.org      E-MAIL: j.crabtree@hollyschool.org
PHONE NUMBER: (719) 683-2247              PHONE NUMBER: (719) 537-6616
17050 South Peyton Highway                206 North Third Street
Colorado Springs, CO 80928                Holly, CO 81047

Harrison School District 2                Holyoke School District
SUPERINTENDENT: Wendy Birhanzel           SUPERINTENDENT: Kyle Stumpf
E-MAIL: wbirhanzel@hsd2.org               E-MAIL: stumpfky@hcosd.org
PHONE NUMBER: (719) 579-2000              PHONE NUMBER: (970) 854-3634
1060 Harrison Rd.                         435 South Morlan
Colorado Springs, CO 80906                Holyoke, CO 80734

Harrison School District Two              Huerfano School District Re-1
SUPERINTENDENT: Wendy Birhanzel           SUPERINTENDENT: Michael Moore
E-MAIL: wbirhanzel@hsd2.org               E-MAIL: mmoore@huerfano.k12.co.us
PHONE NUMBER: (719) 579-2000              PHONE NUMBER: (719) 738-1520
1060 Harrison Road                        201 East Fifth Street
Colorado Springs, CO 80905                Walsenburg, CO 81089

Haxtun Re-2J                              Idalia School District Rj-3
SUPERINTENDENT: Darcy Garretson           SUPERINTENDENT: Myles Johnson
E-MAIL: darcygarretson@haxtunk12.org      E-MAIL: johnsonm@idaliaco.us
PHONE NUMBER: (970) 774-6111              PHONE NUMBER: (970) 354-7298
201 West Powell Street                    26845 County Road 9.2
Haxtun, CO 80731                          Idalia, CO 80735
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 124 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Ignacio School District No. 11jt            Lake County School District No. R-1
SUPERINTENDENT: Rocco Fuschetto             SUPERINTENDENT: Bethany Massey
E-MAIL: rfuschetto@ignacioschools.org       E-MAIL: bmassey@lakecountyschools.net
PHONE NUMBER: (970) 563-0500                PHONE NUMBER: (719) 486-6800
455 Becker Street                           107 Spruce Street
Ignacio, CO 81137                           Leadville, CO 80461

Jeffco Public Schools                       Lamar School District No. Re-2
SUPERINTENDENT: Kristopher Schuh            SUPERINTENDENT: Dave Tecklenburg
E-MAIL: kristopher.schuh@jeffco.k12.co.us   E-MAIL: dave.tecklenburg@lamarschools.org
PHONE NUMBER: (303) 982-6500                PHONE NUMBER: (719) 336-3251
1829 Denver West Dr. Bldg #27               210 W Pearl
Golden, CO 80401                            Lamar, CO 81052

Julesburg School District                   Las Animas School District No. Re-1
SUPERINTENDENT: Shawn Ehnes                 SUPERINTENDENT: Elsie Goines
E-MAIL: ehnes@julesburg.org                 E-MAIL: elsie.goines@la-schools.net
PHONE NUMBER: (970) 474-3365                PHONE NUMBER: (719) 456-0161
102 West 6Th Street                         1021 2Nd Street
Julesburg, CO 80737                         Las Animas, CO 81054

Karval School District                      Lewis-Palmer School District 38
SUPERINTENDENT: Sarah Nuss                  SUPERINTENDENT: Kenneth Somers
E-MAIL: sarah.nuss@ksdre23.org              E-MAIL: vwood@lewispalmer.org
PHONE NUMBER: (719) 446-5311                PHONE NUMBER: (719) 488-4700
16232 County Road 29                        146 Jefferson St
Karval, CO 80823                            Monument, CO 80132

Kim School District                         Liberty Knights
SUPERINTENDENT: Samantha Yocam              SUPERINTENDENT: Rhonda Puckett
E-MAIL: samantha.yocam@kimk12.org           E-MAIL: puckettr@libertyschoolj4.com
PHONE NUMBER: (719) 643-5295                PHONE NUMBER: (970) 358-4288
425 State Street                            9332 Highway 36
Kim, CO 81049                               Joes, CO 80822

Kiowa County School District No. Re-1       Limon School District, No. Re 4j
SUPERINTENDENT: Glenn Smith                 SUPERINTENDENT: John Mccleary
E-MAIL: glenn.smith@eadseagles.org          E-MAIL: mcclearyj@limonbadgers.com
PHONE NUMBER: (719) 438-2218                PHONE NUMBER: (719) 775-2350
210 West 10Th                               874 F Avenue
Eads, CO 81036                              Limon, CO 80828

Kit Carson School District No. R-1          Littleton Public Schools
SUPERINTENDENT: Robert Framel               SUPERINTENDENT: Brian Ewert
E-MAIL: robert.framel@kcsdr1.org            E-MAIL: bewert@lps.k12.co.us
PHONE NUMBER: (719) 962-3219                PHONE NUMBER: (303) 347-3300
102 W. 5Th Avenue                           5776 South Crocker Street
Kit Carson, CO 80825                        Littleton, CO 80120

La Veta School District Re-2                Lone Star School District No. 101
SUPERINTENDENT: Bree Lessar                 SUPERINTENDENT: Mike Bowers
E-MAIL: blessar@lvedu.org                   E-MAIL: bowersm@lonestar.k12.co.us
PHONE NUMBER: (719) 742-3562                PHONE NUMBER: (970) 848-2778
126 East Garland                            44940 County Road 54
La Veta, CO 81055                           Otis, CO 80743
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 125 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Mancos School District Re-6                  Miami-Yoder School District
SUPERINTENDENT: Brian Hanson                 SUPERINTENDENT: Dwight Barnes
E-MAIL: bhanson@mancosre6.edu                E-MAIL: dwight.barnes@miamiyoder.org
PHONE NUMBER: (970) 533-7748                 PHONE NUMBER: (719) 478-2206
395 West Grand Avenue                        420 S Rush Rd
Mancos, CO 81328                             Rush, CO 80833

Manitou Springs School District 14           Moffat Consolidated School District #2
SUPERINTENDENT: Elizabeth Domangue           SUPERINTENDENT: Christina Larson
E-MAIL: edomangue@mssd14.org                 E-MAIL: clarson@moffatschools.org
PHONE NUMBER: (719) 685-2024                 PHONE NUMBER: (719) 745-0500
405 El Monte Place                           501 Garfield Avenue
Manitou Springs, CO 80829                    Moffat, CO 81143

Manzanola School District 3J                 Moffat County School District Re No. 1
SUPERINTENDENT: Nancy Westfall               SUPERINTENDENT: Scott Pankow
E-MAIL: nancy.westfall@manzanola.k12.co.us   E-MAIL: scott.pankow@moffatsd.org
PHONE NUMBER: (719) 462-5527                 PHONE NUMBER: (970) 824-3268
301 S. Catalpa                               775 Yampa Avenue
Manzanola, CO 81058                          Craig, CO 81625

Mapleton Public Schools                      Monte Vista School District No. C-8
SUPERINTENDENT: Charlotte Ciancio            SUPERINTENDENT: Scott Wiedeman
E-MAIL: ciancioc@mapleton.us                 E-MAIL: scottw@monte.k12.co.us
PHONE NUMBER: (303) 853-1000                 PHONE NUMBER: (719) 852-5996
591 East 80Th Avenue                         345 East Prospect
Denver, CO 80229                             Monte Vista, CO 81144

Mcclave School District No. Re-2             Montezuma-cortez School District No. Re-1
SUPERINTENDENT: Merlin Holmes                SUPERINTENDENT: Lori Haukeness
E-MAIL: merlin.holmes@mcclaveschool.org      E-MAIL: lhaukeness@cortez.k12.co.us
PHONE NUMBER: (719) 829-4517                 PHONE NUMBER: (970) 565-7282
308 Lincoln Street                           400 N Elm Street
Mc Clave, CO 81057                           Cortez, CO 81321

Meeker School District Re1                   Montrose County School District Re-1j
SUPERINTENDENT: Chris Selle                  SUPERINTENDENT: Stephen Schiell
E-MAIL: chris.selle@meeker.k12.co.us         E-MAIL: stephen.schiell@mcsd.org
PHONE NUMBER: (970) 878-9040                 PHONE NUMBER: (970) 249-7726
555 Garfield                                 930 Colorado Avenue
Meeker, CO 81641                             Montrose, CO 81401

Mesa County Valley School District 51        Morgan County School District Re-3
SUPERINTENDENT: Diana Sirko                  SUPERINTENDENT: Rena Frasco
E-MAIL: superintendent@d51schools.org        E-MAIL: rena.frasco@morgan.k12.co.us
PHONE NUMBER: (970) 254-5100                 PHONE NUMBER: (970) 867-5633
2523 Patterson Road                          715 W. Platte Avenue
Grand Junction, CO 81505                     Fort Morgan, CO 80701

Mesa County Valley School District No. 51    Mount Evans Boces, Idaho Sprin
SUPERINTENDENT: Diana Sirko                  SUPERINTENDENT: Terri Jones
E-MAIL: superintendent@d51schools.org        E-MAIL: tjones@mtevansboces.com
PHONE NUMBER: (970) 254-5100                 PHONE NUMBER: (303) 567-3855
2115 Grand Avenue                            320 Highway 103
Grand Junction, CO 81501                     Idaho Springs, CO 80452
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 126 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Mountain Boces                             Otis School District No. R-3
SUPERINTENDENT: Wendy Wyman                SUPERINTENDENT: Bryce Monasmith
E-MAIL: wwyman@mtnboces.org                E-MAIL: bryce.monasmith@otisr3.com
PHONE NUMBER: (719) 486-2603               PHONE NUMBER: (970)246-3486
1713 Mt Lincoln Drive West                 518 DUNGAN STREET
Leadville, CO 80461                        OTIS, CO 80743

Mountain Valley School District No. Re 1   Ouray School District No. R-1
SUPERINTENDENT: Travis Garoutte            SUPERINTENDENT: Tod Lokey
E-MAIL: garouttet@valley.k12.co.us         E-MAIL: tlokey@ouray.k12.co.us
PHONE NUMBER: (719) 655-2578               PHONE NUMBER: (970) 325-4505
403 Pitkin Avenue                          400 7Th Avenue
Saguache, CO 81149                         Ouray, CO 81427

Mt Evans Boces                             Park County Re-2
SUPERINTENDENT: Terri Jones                SUPERINTENDENT: Cindy Bear
E-MAIL: tjones@mtevansboces.com            E-MAIL: cindy.bear@parkcountyre2.org
PHONE NUMBER: (303) 838-7666               PHONE NUMBER: (719) 836-3111
57393 Us Highway 285                       640 Hathaway
Bailey, CO 80421                           Fairplay, CO 80440

North Conejos School District No. Re1j     Pawnee School District Re-12
SUPERINTENDENT: Curt Wilson                SUPERINTENDENT: Bret Robinson
E-MAIL: cwilson@northconejos.com           E-MAIL: brobinson@pawneeschool.org
PHONE NUMBER: (719) 274-5174               PHONE NUMBER: (970) 895-2222
17890 Us Hwy 285                           19 Chatoga
La Jara, CO 81140                          Grover, CO 80729

North Park School District                 Peetz Plateau School District Re-5
SUPERINTENDENT: Ed Vandertook              SUPERINTENDENT: Dustin Seger
E-MAIL: superintendent@npk12.org           E-MAIL: segerd@peetzschool.org
PHONE NUMBER: (970) 723-3300               PHONE NUMBER: (970) 334-2435
910 4Th Street                             311 Coleman Ave
Walden, CO 80480                           Peetz, CO 80747

Northeast Colorado Boces                   Peyton School District
SUPERINTENDENT: Tamara Durbin              SUPERINTENDENT: Tim Kistler
E-MAIL: tdurbin@neboces.org                E-MAIL: timkistler@peyton.k12.co.us
PHONE NUMBER: (970) 774-6152               PHONE NUMBER: (719) 749-2330
301 West Powell                            13990 Bradshaw Road
Haxtun, CO 80731                           Peyton, CO 80831

Northwest Colo Boces                       Pikes Peak Boces
SUPERINTENDENT: Tina Goar                  SUPERINTENDENT: Pat Bershinsky
E-MAIL: tina.goar@nwboces.org              E-MAIL: pbershinsky@ppboces.org
PHONE NUMBER: (970) 879-0391               PHONE NUMBER: (719) 622-2089
325 7Th Street                             2883 South Circle Drive
Steamboat Springs, CO 80487                Colorado Springs, CO 80906

Norwood School District                    Plainview School
SUPERINTENDENT: Ken Lawrence               SUPERINTENDENT: Dana Unruh
E-MAIL: ken.lawrence@norwoodk12.org        E-MAIL: dana.unruh@plainviewhawks.org
PHONE NUMBER: (970) 327-4336               PHONE NUMBER: (719) 729-3331
1225 West Summit Avenue                    13997 County Road 71
Norwood, CO 81423                          Sheridan Lake, CO 81071
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 127 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Plateau Valley School District No. 50       Pueblo School District No. 60
SUPERINTENDENT: Mike Page                   SUPERINTENDENT: Charlotte Macaluso
E-MAIL: mpage@pvsd50.org                    E-MAIL: charlotte.macaluso@pueblocityschools.us
PHONE NUMBER: (970) 487-3547                PHONE NUMBER: (719) 549-7100
56600 Highway 330                           315 West 11Th Street
Collbran, CO 81624                          Pueblo, CO 81003

Platte Canyon School District 1             Pueblo, School District No. 60, In County Of Pueblo
SUPERINTENDENT: Mike Schmidt                SUPERINTENDENT: Charlotte Macaluso
E-MAIL: mschmidt@pcsdk12.org                E-MAIL: charlotte.macaluso@pueblocityschools.us
PHONE NUMBER: (303) 838-7666                PHONE NUMBER: (719) 549-7100
57393 Us Highway 285                        315 West 11Th Street
Bailey, CO 80421                            Pueblo, CO 81003

Platte Valley School District               Rangely School District Re4
SUPERINTENDENT: Glenn Mcclain               SUPERINTENDENT: Matt Scoggins
E-MAIL: gmcclain@pvre7.org                  E-MAIL: mscoggins@rangelyk12.org
PHONE NUMBER: (970) 336-8500                PHONE NUMBER: (970) 675-2207
501 Clark Street                            402 West Main St.
Kersey, CO 80644                            Rangely, CO 81648

Poudre School District                      Re-1 Valley School District
SUPERINTENDENT: Sandra Smyser               SUPERINTENDENT: Jan Delay
E-MAIL: ssmyser@psdschools.org              E-MAIL: delayj@re1valleyschools.org
PHONE NUMBER: (970) 482-7420                PHONE NUMBER: (970) 522-0792
2407 La Porte Avenue                        301 Hagen Street
Fort Collins, CO 80521                      Sterling, CO 80751

Prairie School District                     Revere School District
SUPERINTENDENT: Joe Kimmel                  SUPERINTENDENT: Sharon Green
E-MAIL: jkimmel@frii.com                    E-MAIL: sharon.green@revereschool.com
PHONE NUMBER: (970) 437-5351                PHONE NUMBER: (970) 463-5477
42315 Wcr 133                               500 Main Street
New Raymer, CO 80742                        Ovid, CO 80744

Primero Reorganized School District No. 2   Ridgway School District No. R-2
SUPERINTENDENT: Bill Naccarato              SUPERINTENDENT: Susan Lacy
E-MAIL: bnaccarato@primeroschool.com        E-MAIL: slacy@ridgway.k12.co.us
PHONE NUMBER: (719) 868-2715                PHONE NUMBER: (970) 626-4320
20200 State Highway 12                      1115 West Clinton Street
Weston, CO 81091                            Ridgway, CO 81432

Pritchett School District                   Rio Blanco Boces
SUPERINTENDENT: Bill Carwin                 SUPERINTENDENT: Jessica Fortunato
E-MAIL: bill.carwin@pritchettre3.org        E-MAIL: jfortunato@rangelyk12.org
PHONE NUMBER: (719) 523-4045                PHONE NUMBER: (970) 675-2064
533 Irving Street                           402 West Main Street Ste 219
Pritchett, CO 81064                         Rangely, CO 81648

Pueblo County School District 70            Roaring Fork School
SUPERINTENDENT: Ed Smith                    SUPERINTENDENT: Rob Stein
E-MAIL: esmith@district70.org               E-MAIL: rstein@rfschools.com
PHONE NUMBER: (303) 866-6600                PHONE NUMBER: (970) 384-6000
301 Lane 28                                 1405 Grand Avenue
Pueblo, CO 81001                            Glenwood Springs, CO 81601
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 128 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Rocky Ford School District No. R2                 Sargent School District
SUPERINTENDENT: Kermit Snyder                     SUPERINTENDENT: Brian Crowther
E-MAIL: kermit.snyder@rockyford.k12.co.us         E-MAIL: bcrowther@sargent.k12.co.us
PHONE NUMBER: (719) 254-7423                      PHONE NUMBER: (719) 852-4023
601 South 8Th Street                              7090 North County Rd 2 East
Rocky Ford, CO 81067                              Monte Vista, CO 81144

Rocky Mountain School of Expeditionary Learning   School District 27j
SUPERINTENDENT: Chad Burns                        SUPERINTENDENT: Chris Fiedler
E-MAIL: cburns@rmsel.org                          E-MAIL: cfiedler@sd27j.net
PHONE NUMBER: (720) 423-3200                      PHONE NUMBER: (303) 655-2900
1700 South Holly Street                           18551 East 160Th Avenue
Denver, CO 80222                                  Brighton, CO 80601

Salida School District                            Sheridan School District No. 2
SUPERINTENDENT: David Blackburn                   SUPERINTENDENT: Pat Sandos
E-MAIL: dblackburn@salidaschools.org              E-MAIL: psandos@ssd2.org
PHONE NUMBER: (719) 530-5200                      PHONE NUMBER: (720) 833-6991
349 East 9Th Street                               4150 South Hazel Court
Salida, CO 81201                                  Sheridan, CO 80110

San Juan Boces                                    Sierra Grande School District No. R-30
SUPERINTENDENT: Adrea Bogle                       SUPERINTENDENT: Darren Edgar
E-MAIL: abogle@sjboces.org                        E-MAIL: dedgar@sierragrandeschool.net
PHONE NUMBER: (970) 247-3261                      PHONE NUMBER: (719) 379-3259
201 East 12Th                                     17523 Highway 160
Durango, CO 81301                                 Blanca, CO 81123

San Luis Valley Boces                             Silverton School District
SUPERINTENDENT: Nita Mcauliffe                    SUPERINTENDENT: Kim White
E-MAIL: nmcauliffe@slvboces.org                   E-MAIL: supt@silvertonschool.org
PHONE NUMBER: (719) 589-5851                      PHONE NUMBER: (970) 387-5543
2261 Enterprise Dr                                1160 Snowden St
Alamosa, CO 81101                                 Silverton, CO 81433

Sanford School District                           South Conejos School District
SUPERINTENDENT: Kevin Edgar                       SUPERINTENDENT: Emma Martinez
E-MAIL: kedgar@sanfordschools.org                 E-MAIL: dr.martinez@southconejos.com
PHONE NUMBER: (719) 274-5167                      PHONE NUMBER: (719) 376-7000
755 Second Street                                 13099 County Road G
Sanford, CO 81151                                 Antonito, CO 81120

Sangre De Cristo School District, No. Re-22j      South Routt School District No. Re 3
SUPERINTENDENT: Brady Stagner                     SUPERINTENDENT: Rim Watson
E-MAIL: bstagner@sangreschools.org                E-MAIL: rwatson@southrouttk12.org
PHONE NUMBER: (719) 378-2310                      PHONE NUMBER: (970) 736-2313
8751 Lane 7 N                                     305 South Grant Street
Mosca, CO 81146                                   Oak Creek, CO 80467

Santa Fe Trail Boces                              Southeastern Boces
SUPERINTENDENT: Sandy Malouff                     SUPERINTENDENT: Loraine Saffer
E-MAIL: sandy.malouff@sftboces.k12.co.us          E-MAIL: loraine.saffer@seboces.org
PHONE NUMBER: (719) 383-2623                      PHONE NUMBER: (719) 336-9046
315 Santa Fe Avenue                               703 South 3Rd Street
La Junta, CO 81050                                Lamar, CO 81053
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 129 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Springfield School District                  Telluride School District No. R-1
SUPERINTENDENT: Richard Hargrove             SUPERINTENDENT: John Pandolfo
E-MAIL: richard.hargrove@spre4.org           E-MAIL: jpandolfo@telluride.k12.co.us
PHONE NUMBER: (719) 523-6654                 PHONE NUMBER: (970) 728-6617
389 Tipton Street                            725 West Colorado Ave.
Springfield, CO 81073                        Telluride, CO 81435

St. Vrain Valley School District             Thompson School District
SUPERINTENDENT: Don Haddad                   SUPERINTENDENT: Marc Schaffer
E-MAIL: haddad_don@svvsd.org                 E-MAIL: marc.schaffer@thompsonschools.org
PHONE NUMBER: (303) 776-6200                 PHONE NUMBER: (970) 613-5000
395 South Pratt Parkway                      800 South Taft Avenue
Longmont, CO 80501                           Loveland, CO 80537

Steamboat Springs School District No. Re 2   Trinidad School District 1
SUPERINTENDENT: Brad Meeks                   SUPERINTENDENT: Bonnie Aaron
E-MAIL: bmeeks@ssk12.org                     E-MAIL: bonnie.aaron@trinidad.k12.co.us
PHONE NUMBER: (970) 871-3199                 PHONE NUMBER: (719)846-3324
325 7Th Street                               612 PARK STREET
Steamboat Springs, CO 80487                  TRINIDAD, CO 81082

Strasburg School District 31j                Uncompahgre Bocs
SUPERINTENDENT: Monica Johnson               SUPERINTENDENT: Tammy Johnson
E-MAIL: mjohnson@strasburg31j.com            E-MAIL: tjohnson@ridgway.k12.co.us
PHONE NUMBER: (303) 622-9211                 PHONE NUMBER: (970) 626-2977
56729 East Colorado Avenue                   1115 Clinton Ave
Strasburg, CO 80136                          Ridgway, CO 81432

Stratton Schools R-4                         Upper Rio Grande School District
SUPERINTENDENT: Kandy Davis                  SUPERINTENDENT: Chris Burr
E-MAIL: kdavis@strattonschools.org           E-MAIL: cburr@urtigers.co
PHONE NUMBER: (719) 348-5369                 PHONE NUMBER: (719) 657-4040
219 Illinois Ave                             770 11Th Street
Stratton, CO 80836                           Del Norte, CO 81132

Summit Re-1                                  Ute Pass Boces
SUPERINTENDENT: Marion Smith                 SUPERINTENDENT: Marcy Palmer
E-MAIL: marion.smithjr@summitk12.org         E-MAIL: mpalmer@upboces.org
PHONE NUMBER: (970)368-1000                  PHONE NUMBER: (719) 685-2640
150 SCHOOL ROAD                              405 El Monte Place
FRISCO, CO 80443                             Manitou Springs, CO 80829

Summit School District                       Vilas School District Re-5
SUPERINTENDENT: Marion Smith                 SUPERINTENDENT: Corey Doss
E-MAIL: marion.smithjr@summitk12.org         E-MAIL: corey.doss@vilasre5.us
PHONE NUMBER: (970) 368-1000                 PHONE NUMBER: (719) 523-6738
0150 School Road                             202 Collingwood Street
Frisco, CO 80443                             Vilas, CO 81087

Swink School District                        Walsh School District No. Re-1
SUPERINTENDENT: Kyle Hebberd                 SUPERINTENDENT: Kirk Henwood
E-MAIL: kyle.hebberd@swink.k12.co.us         E-MAIL: k.henwood@walsheagles.com
PHONE NUMBER: (719) 384-8103                 PHONE NUMBER: (719) 324-5632
610 Columbia Avenue                          301 West Poplar
Swink, CO 81077                              Walsh, CO 81090
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 130 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Weld County School District No. Re-1      West End Public Schools District
SUPERINTENDENT: Johan Van Nieuwenhuizen   SUPERINTENDENT: Clint Wytulka
E-MAIL: vanj@wcsdre1.org                  E-MAIL: cwytulka@westendschools.org
PHONE NUMBER: (970) 350-4204              PHONE NUMBER: (970) 864-7350
14827 W.C.R. 42                           225 West 4Th Street
Gilcrest, CO 80623                        Nucla, CO 81424

Weld County School District Re 10-J       West Grand School District 1-Jt
SUPERINTENDENT: Rick Mondt                SUPERINTENDENT: Darrin Peppard
E-MAIL: rmondt@briggsdaleschool.org       E-MAIL: peppardd@wgsd.us
PHONE NUMBER: (970) 656-3417              PHONE NUMBER: (970) 724-3217
515 Leslie Street                         715 Kinsey Avenue
Briggsdale, CO 80611                      Kremmling, CO 80459

Weld County School District Re-3j         Western Colorado Community College
SUPERINTENDENT: Greg Rabenhorst           SUPERINTENDENT: Armstrong Kurtis
E-MAIL: gregrabenhorst@re3j.com           E-MAIL: kuarmstr@coloradomesa.edu
PHONE NUMBER: (303) 536-2000              PHONE NUMBER: (970) 255-2700
99 West Broadway                          2508 Blichmann Avenue
Keenesburg, CO 80643                      Grand Junction, CO 81505

Weld Re-4 School District                 Westminster Public Schools
SUPERINTENDENT: Dan Seegmiller            SUPERINTENDENT: Pamela Swanson
E-MAIL: dan.seegmiller@weldre4.org        E-MAIL: pswanson@westminsterpublicschools.org
PHONE NUMBER: (970) 686-8000              PHONE NUMBER: (303) 428-3511
1020 Main Street                          6933 Raleigh Street
Windsor, CO 80550                         Westminster, CO 80030

Weld Re-5Jschool District                 Widefield School District 3
SUPERINTENDENT: Leslie Arnold             SUPERINTENDENT: Scott Campbell
E-MAIL: leslie.arnold@weldre5j.org        E-MAIL: campbells@wsd3.org
PHONE NUMBER: (970) 587-6050              PHONE NUMBER: (719) 391-3000
110 So Centennial Dr, Suite 1             1820 Main Street
Milliken, CO 80543                        Colorado Springs, CO 80911

Weld Re-8 School District                 Wiggins School District Re-50J
SUPERINTENDENT: Alan Kaylor               SUPERINTENDENT: Trent Kerr
E-MAIL: akaylor@weld8.org                 E-MAIL: kerrt@wiggins50.k12.co.us
PHONE NUMBER: (303) 857-3200              PHONE NUMBER: (970) 483-7762
301 Reynolds Street                       320 Chapman Street
Fort Lupton, CO 80621                     Wiggins, CO 80654

Weld Re9 School District                  Wiley School District No. Re-13 Jt
SUPERINTENDENT: Robert Ring               SUPERINTENDENT: Jeff Bollinger
E-MAIL: rring@weldre9.k12.co.us           E-MAIL: jeff.bollinger@wileyschool.org
PHONE NUMBER: (970) 834-1345              PHONE NUMBER: (719) 829-4806
210 W. 1St Street                         510 Ward Street
Ault, CO 80610                            Wiley, CO 81092

Weldon Valley School District             Woodland Park School District
SUPERINTENDENT: Robert Petterson          SUPERINTENDENT: Steve Woolf
E-MAIL: bpetterson@weldonvalley.org       E-MAIL: swoolf@wpsdk12.org
PHONE NUMBER: (970) 645-2411              PHONE NUMBER: (719) 686-2000
911 North Avenue                          155 Panther Way
Weldona, CO 80653                         Woodland Park, CO 80863
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 131 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Woodlin School District                   Barkhamsted School District
SUPERINTENDENT: Chris Whetzel             SUPERINTENDENT: James Agostine
E-MAIL: chris.whetzel@woodlinschool.com   E-MAIL: jagostine@barkhamstedschool.org
PHONE NUMBER: (970) 386-2223              PHONE NUMBER: (860) 738-4016
15400 Co Rd L                             65 Ripley Hill Road
Woodrow, CO 80757                         Barkhamsted, CT 06063

Wray School District                      Berlin School District
SUPERINTENDENT: Levi Kramer               SUPERINTENDENT: Brian Benigni
E-MAIL: lkramer@wrayschools.org           E-MAIL: bbenigni@berlinschools.org
PHONE NUMBER: (970) 332-5764              PHONE NUMBER: (860) 828-6581
30222 County Road 35                      238 Kensington Road
Wray, CO 80758                            Berlin, CT 06037

Yuma School District                      Bethany School District
SUPERINTENDENT: Dianna Chrisman           SUPERINTENDENT: Colleen Murray
E-MAIL: chrismand@yumaschools.net         E-MAIL: cmurray@bethany-ed.org
PHONE NUMBER: (970) 848-5831              PHONE NUMBER: (203) 393-1170
418 South Main Street                     44 Peck Road
Yuma, CO 80759                            Bethany, CT 06524

Andover School District                   Bethel School District
SUPERINTENDENT: Sally Doyen               SUPERINTENDENT: Christine Carver
E-MAIL: doyens@andover.k12.ct.us          E-MAIL: carverc@bethel.k12.ct.us
PHONE NUMBER: (860) 742-7339              PHONE NUMBER: (203) 794-8601
35 School Road                            1 School Street
Andover, CT 06232                         Bethel, CT 06801

Ansonia School District                   Bloomfield School District
SUPERINTENDENT: Joseph Dibacco            SUPERINTENDENT: James Thompson
E-MAIL: jdibacco@ansonia.org              E-MAIL: jthompson@blmfld.org
PHONE NUMBER: (203) 736-5095              PHONE NUMBER: (860) 769-4200
42 Grove Street                           1133 Blue Hills Ave
Ansonia, CT 06401                         Bloomfield, CT 06002

Area Cooperative Educational              Bolton School District
SUPERINTENDENT: Thomas Danehy             SUPERINTENDENT: Kristin Heckt
E-MAIL: tdanehy@aces.org                  E-MAIL: kristin.heckt@boltonct.org
PHONE NUMBER: (203) 498-6800              PHONE NUMBER: (860) 643-1569
350 State Street                          Notch Road
North Haven, CT 06473                     Bolton, CT 06043

Ashford School District                   Bozrah School District
SUPERINTENDENT: James Longo               SUPERINTENDENT: Ruth Levy
E-MAIL: jplongo@ashfordct.org             E-MAIL: rlevy@bozrah.org
PHONE NUMBER: (860) 429-1927              PHONE NUMBER: (860) 887-2561
440 Westford Road                         8 Bozrah Street
Ashford, CT 06278                         Bozrah, CT 06334

Avon School District                      Branford School District
SUPERINTENDENT: Bridget Carnemolla        SUPERINTENDENT: Hamlet Hernandez
E-MAIL: bhcarnemolla@avon.k12.ct.us       E-MAIL: hhernandez@branfordschools.org
PHONE NUMBER: (860) 404-4700              PHONE NUMBER: (203) 488-7276
34 Simsbury Road                          1111 Main Street
Avon, CT 06001                            Branford, CT 06405
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 132 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Bridgeport School District                      Chaplin School District
SUPERINTENDENT: Michael Testani                 SUPERINTENDENT: Kenneth Henrici
E-MAIL: mtestani@bridgeportedu.net              E-MAIL: khenrici@parishhill.org
PHONE NUMBER: (203) 576-7302                    PHONE NUMBER: (860) 455-9593
45 Lyon Terrace                                 240 Palmer Road
Bridgeport, CT 06604                            Chaplin, CT 06235

Bristol School District                         Cheshire School District
SUPERINTENDENT: Catherine Carbone               SUPERINTENDENT: Jeffrey Solan
E-MAIL: catherinecarbone@bristolk12.org         E-MAIL: jsolan@cheshire.k12.ct.us
PHONE NUMBER: (860) 584-7002                    PHONE NUMBER: (203) 250-2400
129 Church Street                               29 Main Street
Bristol, CT 06011                               Cheshire, CT 06410

Brookfield School District                      Chester School District
SUPERINTENDENT: John Barile                     SUPERINTENDENT: Brian White
E-MAIL: barilej@brookfieldps.org                E-MAIL: bwhite@reg4.k12.ct.us
PHONE NUMBER: (203)775-7620                     PHONE NUMBER: (860) 526-2417
100 POCONO ROAD                                 1 Winthrop Rd
BROOKFIELD, CT 06804                            Deep River, CT 06417

Brooklyn School District                        Clinton School District
SUPERINTENDENT: Patricia Buell                  SUPERINTENDENT: Maryann Odonnell
E-MAIL: buell@brooklynschools.org               E-MAIL: modonnell@clintonpublic.net
PHONE NUMBER: (860) 774-9153                    PHONE NUMBER: (860) 664-6500
119 Gorman Road                                 137-B Glenwood Circle
Brooklyn, CT 06234                              Clinton, CT 06413

Canaan School District                          Colchester School District
SUPERINTENDENT: Lisa Carter                     SUPERINTENDENT: Jeffrey Burt
E-MAIL: lcarter@region1schools.org              E-MAIL: jburt@colchesterct.org
PHONE NUMBER: (860) 824-7791                    PHONE NUMBER: (860) 537-7260
47 Main Street                                  127 Norwich Avenue
Falls Village, CT 06031                         Colchester, CT 06415

Canterbury School District                      Colebrook School District
SUPERINTENDENT: James Connelly                  SUPERINTENDENT: Danuta Thibodeau
E-MAIL: jconnelly@canterburypublicschools.org   E-MAIL: dthibodeau@colebrookschool.org
PHONE NUMBER: (860) 546-6950                    PHONE NUMBER: (860) 379-2179
45 Westminster Road                             452 Smith Hill Road
Canterbury, CT 06331                            Colebrook, CT 06021

Canton School District                          Columbia School District
SUPERINTENDENT: Kevin Case                      SUPERINTENDENT: Maria Geryk
E-MAIL: kcase@cantonschools.org                 E-MAIL: mgeryk@hwporter.org
PHONE NUMBER: (860) 693-7704                    PHONE NUMBER: (860) 228-9493
39 Dyer Avenue                                  3 Schoolhouse Road
Canton, CT 06019                                Columbia, CT 06237

Capitol Region Education Coun                   Connecticut Office of Early Childhood
SUPERINTENDENT: Greg Florio                     SUPERINTENDENT: Beth Bye
E-MAIL: gflorio@crec.org                        E-MAIL: beth.bye@ct.gov
PHONE NUMBER: (860) 524-4063                    PHONE NUMBER: (860) 418-6148
111 Charter Oak Avenue                          460 Capitol Avenue
Hartford, CT 06106                              Hartford, CT 06106
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 133 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Connecticut Technical High Sc             Department Of Mental Health A
SUPERINTENDENT: Jeffrey Wihbey            SUPERINTENDENT: Miriam Rittmon
E-MAIL: jeffrey.wihbey@ct.gov             E-MAIL: miriam.delphin-rittmon@ct.gov
PHONE NUMBER: (860) 807-2200              PHONE NUMBER: (860) 418-6691
39 Woodland Street                        410 Capitol Avenue
Middletown, CT 06457                      Hartford, CT 06134

Cooperative Educational Servi             Department Of Social Services
SUPERINTENDENT: Charles Dumais            SUPERINTENDENT: Deidre Gifford
E-MAIL: dumaisc@ces.k12.ct.us             E-MAIL: deidre.gifford@ct.gov
PHONE NUMBER: (203) 365-8803              PHONE NUMBER: (860) 424-5129
40 Lindeman Drive                         25 Sigourney Street
Trumbull, CT 06611                        Hartford, CT 06106

Cornwall School District                  Derby School District
SUPERINTENDENT: Lisa Carter               SUPERINTENDENT: Matthew Conway
E-MAIL: lcarter@region1schools.org        E-MAIL: mconway@derbyps.org
PHONE NUMBER: (860) 672-6617              PHONE NUMBER: (203) 736-5027
246 Warren Turnpike Rd.                   35 Fifth Street
Falls Village, CT 06031                   Derby, CT 06418

Coventry School District                  East Granby School District
SUPERINTENDENT: David Petrone             SUPERINTENDENT: Melissa Grande
E-MAIL: dpetrone@coventryct.org           E-MAIL: mbavaro@eastgranby.k12.ct.us
PHONE NUMBER: (860) 742-7317              PHONE NUMBER: (860) 653-6486
1700 Main Street                          33 Turkey Hills Road
Coventry, CT 06238                        East Granby, CT 06026

Cromwell School District                  East Haddam School District
SUPERINTENDENT: Enza Macri                SUPERINTENDENT: Brian Reas
E-MAIL: emacri@cromwell.k12.ct.us         E-MAIL: brian.reas@easthaddamschools.org
PHONE NUMBER: (860) 632-4830              PHONE NUMBER: (860) 873-5090
9 Mann Memorial Drive                     26 Plains Road
Cromwell, CT 06416                        Moodus, CT 06469

Danbury School District                   East Hampton School District
SUPERINTENDENT: Sal Pascarella            SUPERINTENDENT: Paul Smith
E-MAIL: pascas@danbury.k12.ct.us          E-MAIL: psmith@easthamptonct.org
PHONE NUMBER: (203) 797-4701              PHONE NUMBER: (860) 365-4000
63 Beaver Brook Road                      94 Main Street
Danbury, CT 06810                         East Hampton, CT 06424

Darien School District                    East Hartford School District
SUPERINTENDENT: Alan Addley               SUPERINTENDENT: Nathan Quesnel
E-MAIL: aaddley@darienps.org              E-MAIL: quesnel.nd@easthartford.org
PHONE NUMBER: (203) 656-7400              PHONE NUMBER: (860) 622-5107
35 Leroy Avenue Darien                    31 School Street
Darien, CT 06820                          East Hartford, CT 06108

Deep River School District                East Haven School District
SUPERINTENDENT: Brian White               SUPERINTENDENT: Erica Forti
E-MAIL: bwhite@reg4.k12.ct.us             E-MAIL: eforti@east-haven.k12.ct.us
PHONE NUMBER: (860) 526-2417              PHONE NUMBER: (203) 468-3261
1 Winthrop Rd                             35 Wheelbarrow Lane
Deep River, CT 06417                      East Haven, CT 06513
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 134 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



East Lyme School District                  Essex School District
SUPERINTENDENT: Jeffrey Newton             SUPERINTENDENT: Ruth Levy
E-MAIL: jeffrey.newton@elpsk12.org         E-MAIL: rlevy@reg4.k12.ct.us
PHONE NUMBER: (860) 739-3966               PHONE NUMBER: (860) 526-2417
Boston Post Road                           1 Winthrop Rd
East Lyme, CT 06333                        Deep River, CT 06417

East Windsor School District               Fairfield School District
SUPERINTENDENT: Christine Debarge          SUPERINTENDENT: Mike Cummings
E-MAIL: cdebarge@ewct.org                  E-MAIL: mcummings@fairfieldschools.org
PHONE NUMBER: (860) 623-3346               PHONE NUMBER: (203) 255-8371
70 South Main Street                       785 Unquowa Road
East Windsor, CT 06016                     Fairfield, CT 06825

Eastern Connecticut Regional               Farmington School District
SUPERINTENDENT: Gary Mala                  SUPERINTENDENT: Kathleen Greider
E-MAIL: gmala@eastconn.org                 E-MAIL: greiderk@fpsct.org
PHONE NUMBER: (860) 455-0707               PHONE NUMBER: (860) 673-8270
376 Hartford Turnpike                      1 Monteith Drive
Hampton, CT 06247                          Farmington, CT 06032

Eastford School District                   Franklin School District
SUPERINTENDENT: Donna Leake                SUPERINTENDENT: Lawrence Fenn
E-MAIL: dleake@eastfordct.org              E-MAIL: lfenn@franklinschoolct.org
PHONE NUMBER: (860) 974-1130               PHONE NUMBER: (860) 642-7063
12 Westford Road                           206 Pond Road
Eastford, CT 06242                         North Franklin, CT 06254

Easton School District                     Glastonbury School District
SUPERINTENDENT: Thomas Mcmorran            SUPERINTENDENT: Alan Bookman
E-MAIL: tmcmorran@er9.org                  E-MAIL: bookmana@glastonburyus.org
PHONE NUMBER: (203) 261-2513               PHONE NUMBER: (860) 652-7961
654 Morehouse Road                         232 Williams Street
Monroe, CT 06468                           Glastonbury, CT 06033

Education Connection                       Granby School District
SUPERINTENDENT: Jeffrey Kitching           SUPERINTENDENT: Jordan Grossman
E-MAIL: kitching@educationconnection.org   E-MAIL: grossmanj@granby.k12.ct.us
PHONE NUMBER: (860) 567-0863               PHONE NUMBER: (860) 844-5250
345 Main Street                            15B North Granby Road
Danbury, CT 06810                          Granby, CT 06035

Ellington School District                  Greenwich School District
SUPERINTENDENT: Scott Nicol                SUPERINTENDENT: Toni Jones
E-MAIL: snicol@ellingtonschools.net        E-MAIL: toni_jones@greenwich.k12.ct.us
PHONE NUMBER: (860) 896-2300               PHONE NUMBER: (203) 625-7400
47 Main Street                             Havemeyer Building
Ellington, CT 06029                        Greenwich, CT 06830

Enfield School District                    Griswold School District
SUPERINTENDENT: Christopher Drezek         SUPERINTENDENT: Sean McKenna
E-MAIL: cdrezek@enfieldschools.org         E-MAIL: SMckenna@griswoldpublicschools.org
PHONE NUMBER: (860) 253-6500               PHONE NUMBER: (860) 376-7600
1010 Enfield Street                        211 Slater Avenue
Enfield, CT 06082                          Griswold, CT 06351
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 135 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Groton School District                       Killingly School District
SUPERINTENDENT: Michael Graner               SUPERINTENDENT: Steven Rioux
E-MAIL: mgraner@groton.k12.ct.us             E-MAIL: srioux@killinglyschools.org
PHONE NUMBER: (860) 572-2120                 PHONE NUMBER: (860) 779-6600
1300 Flanders Road                           369 Main Street
Mystic, CT 06355                             Danielson, CT 06239

Guilford School District                     Learn
SUPERINTENDENT: Paul Freeman                 SUPERINTENDENT: Kate Ericson
E-MAIL: freemanp@guilford.k12.ct.us          E-MAIL: kericson@learn.k12.ct.us
PHONE NUMBER: (203) 453-8200                 PHONE NUMBER: (860) 434-4800
701 New England Road                         44 Hatchetts Hill Road
Guilford, CT 06437                           Old Lyme, CT 06371

Hamden School District                       Lebanon School District
SUPERINTENDENT: Jody Goeler                  SUPERINTENDENT: Robert Angeli
E-MAIL: jgoeler@hamden.org                   E-MAIL: robert.angeli@lebanonct.org
PHONE NUMBER: (203) 407-2000                 PHONE NUMBER: (860) 642-7795
60 Putnam Avenue                             891 Exeter Road
Hamden, CT 06517                             Lebanon, CT 06249

Hampton School District                      Ledyard School District
SUPERINTENDENT: Frank Olah                   SUPERINTENDENT: Jason Hartling
E-MAIL: folah@hamptonschool.org              E-MAIL: jhartling@ledyard.net
PHONE NUMBER: (860) 455-9409                 PHONE NUMBER: (860) 464-9255
380 Main Street                              4 Blonder Boulevard
Hampton, CT 06247                            Ledyard, CT 06339

Hartford School District                     Lisbon School District
SUPERINTENDENT: Leslie Rodriguez             SUPERINTENDENT: Sally Keating
E-MAIL: superintendent@hartfordschools.org   E-MAIL: skeating@lisbonschool.org
PHONE NUMBER: (860) 695-8000                 PHONE NUMBER: (860) 376-5565
153 Market Street                            15 Newent Road
Hartford, CT 06103                           Lisbon, CT 06351

Hartland School District                     Litchfield School District
SUPERINTENDENT: Imma Canelli                 SUPERINTENDENT: Chris Leone
E-MAIL: icanelli@hartlandschool.com          E-MAIL: leonec@litchfieldschools.org
PHONE NUMBER: (860) 653-7207                 PHONE NUMBER: (860) 567-7500
30 South Road                                35 Plumb Hill Road
East Hartland, CT 06027                      Litchfield, CT 06759

Hebron School District                       Madison School District
SUPERINTENDENT: Thomas Baird                 SUPERINTENDENT: Jeanann Paddyfote
E-MAIL: tbaird@hebron.k12.ct.us              E-MAIL: paddyfotej@madison.k12.ct.us
PHONE NUMBER: (860) 228-2577                 PHONE NUMBER: (203) 245-6300
580 GILEAD STREET                            10 Campus Drive
Hebron, CT 06248                             Madison, CT 06443

Kent School District                         Manchester School District
SUPERINTENDENT: Lisa Carter                  SUPERINTENDENT: Matthew Geary
E-MAIL: lcarter@region1schools.org           E-MAIL: mgeary@mpspride.org
PHONE NUMBER: (860) 824-0855                 PHONE NUMBER: (860) 647-3441
246 Warren Turnpike Rd                       45 North School Street
Falls Village, CT 06031                      Manchester, CT 06040
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 136 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Mansfield School District                         New Britain School District
SUPERINTENDENT: Kelly Lyman                       SUPERINTENDENT: Nancy Sarra
E-MAIL: mboesupt@mansfieldct.org                  E-MAIL: sarra@csdnb.org
PHONE NUMBER: (860) 429-3350                      PHONE NUMBER: (860) 827-2200
4 South Eagleville Road                           272 Main Street
Storrs, CT 06268                                  New Britain, CT 06050

Marlborough School District                       New Canaan School District
SUPERINTENDENT: David Sklarz                      SUPERINTENDENT: Bryan Luizzi
E-MAIL: dsklarz@marlborough.k12.ct.us             E-MAIL: bryan.luizzi@ncps-k12.org
PHONE NUMBER: (860) 295-6236                      PHONE NUMBER: (203) 594-4000
25 School Drive                                   39 Locust Avenue
Marlborough, CT 06447                             New Canaan, CT 06840

Meriden School District                           New Fairfield School District
SUPERINTENDENT: Mark Benigni                      SUPERINTENDENT: Patricia Cosentino
E-MAIL: mark.benigni@meridenk12.org               E-MAIL: cosentino.patricia@newfairfieldschools.org
PHONE NUMBER: (203) 630-4171                      PHONE NUMBER: (203) 312-5770
22 Liberty Street                                 3 Brush Hill Road
Meriden, CT 06450                                 New Fairfield, CT 06812

Middletown School District                        New Hartford School District
SUPERINTENDENT: Michael Conner                    SUPERINTENDENT: Brian Murphy
E-MAIL: connerm@mpsct.org                         E-MAIL: murphyb@newhtfd.org
PHONE NUMBER: (860) 638-1401                      PHONE NUMBER: (860) 379-8546
311 Hunting Hill Avenue                           530 Main Street
Middletown, CT 06457                              New Hartford, CT 06057

Milford School District                           New Haven School District
SUPERINTENDENT: Anna Cutaia                       SUPERINTENDENT: Iline Tracey
E-MAIL: acutaia@milforded.org                     E-MAIL: iline.tracey@new-haven.k12.ct.us
PHONE NUMBER: (203) 783-3400                      PHONE NUMBER: (203) 946-8888
70 West River Street                              140 Dewitt Street
Milford, CT 06460                                 New Haven, CT 06519

Monroe School District                            New London School District
SUPERINTENDENT: Jack Zamary                       SUPERINTENDENT: Cynthia Ritchie
E-MAIL: jzamary@monroeps.org                      E-MAIL: ritchiec@newlondon.org
PHONE NUMBER: (203) 452-2860                      PHONE NUMBER: (860) 447-6000
375 Monroe Turnpike                               134 Williams Street
Monroe, CT 06468                                  New London, CT 06320

Montville School District                         New Milford School District
SUPERINTENDENT: Laurie Pallin                     SUPERINTENDENT: Kerry Parker
E-MAIL: lpallin@montvilleschools.org              E-MAIL: parkerk@newmilfordps.org
PHONE NUMBER: (860) 848-1228                      PHONE NUMBER: (860) 355-8406
Old Colchester Road                               50 East Street
Oakdale, CT 06370                                 New Milford, CT 06776

Naugatuck School District                         Newington School District
SUPERINTENDENT: Christopher Montini               SUPERINTENDENT: Maureen Brummett
E-MAIL: christopher.montini@naugatuck.k12.ct.us   E-MAIL: superintendent@npsct.org
PHONE NUMBER: (203) 720-5265                      PHONE NUMBER: (860) 667-2000
497 Rubber Avenue                                 131 Cedar Street
Naugatuck, CT 06770                               Newington, CT 06111
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 137 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Newtown School District                         Norwich School District
SUPERINTENDENT: Lorrie Rodrigue                 SUPERINTENDENT: Kristen Stringfellow
E-MAIL: rodriguel@newtown.k12.ct.us             E-MAIL: kstringfellow@norwichpublicschools.org
PHONE NUMBER: (203) 426-7600                    PHONE NUMBER: (860) 823-4200
3 Primrose Street                               90 Town Street
Newtown, CT 06470                               Norwich, CT 06360

Norfolk School District                         Old Saybrook School District
SUPERINTENDENT: Lauren Valentino                SUPERINTENDENT: Jan Perruccio
E-MAIL: valentinol@botelleschool.org            E-MAIL: jperruccio@oldsaybrookschools.org
PHONE NUMBER: (860) 542-5553                    PHONE NUMBER: (860) 395-3157
128 Greenwoods Road East                        50 Sheffield Street
Norfolk, CT 06058                               Old Saybrook, CT 06475

North Branford School Distric                   Orange School District
SUPERINTENDENT: Scott Schoonmaker               SUPERINTENDENT: Vince Scarpetti
E-MAIL: sschoonmaker@northbranfordschools.org   E-MAIL: vscarpetti@orange-ed.org
PHONE NUMBER: (203) 484-1440                    PHONE NUMBER: (203) 891-8020
1388 Middletown Avenue                          637 Orange Center Road
Northford, CT 06472                             Orange, CT 06477

North Canaan School District                    Oxford School District
SUPERINTENDENT: Lisa Carter                     SUPERINTENDENT: Jason Mckinnon
E-MAIL: lcarter@region1schools.org              E-MAIL: mckinnonj@oxfordpublicschools.org
PHONE NUMBER: (860) 824-5149                    PHONE NUMBER: (203) 888-7754
246 Warren Turnpike Rd                          1 Great Hill Road
Falls Village, CT 06031                         Oxford, CT 06478

North Haven School District                     Plainfield School District
SUPERINTENDENT: Patrick Stirk                   SUPERINTENDENT: Kenneth Dipietro
E-MAIL: stirk.patrick@northhavenschools.org     E-MAIL: dipietrok@plainfieldschools.org
PHONE NUMBER: (203) 239-2581                    PHONE NUMBER: (860) 564-6403
5 Linsley Street                                651 Norwich Road
North Haven, CT 06473                           Plainfield, CT 06374

North Stonington School Distr                   Plainville School District
SUPERINTENDENT: Peter Nero                      SUPERINTENDENT: Steven Lepage
E-MAIL: nerop@northstonington.k12.ct.us         E-MAIL: lepages@plainvilleschools.org
PHONE NUMBER: (860) 535-2800                    PHONE NUMBER: (860) 793-3200
297 Norwich/Westerly Rd                         47 Robert Holcomb Way
North Stonington, CT 06359                      Plainville, CT 06062

Norwalk School District                         Plymouth School District
SUPERINTENDENT: Steven Adamowski                SUPERINTENDENT: Martin Semmel
E-MAIL: adamowskis@norwalkps.org                E-MAIL: semmelm@plymouth.k12.ct.us
PHONE NUMBER: (203) 854-4001                    PHONE NUMBER: (860) 314-8005
125 East Avenue                                 77 Main Street
Norwalk, CT 06852                               Terryville, CT 06786

Norwich Free Academy                            Pomfret School District
SUPERINTENDENT: Brian Kelly                     SUPERINTENDENT: Stephen Cullinan
E-MAIL: kellyb@nfaschool.org                    E-MAIL: cullinan@pomfret.ctschool.net
PHONE NUMBER: (860) 887-2004                    PHONE NUMBER: (860) 928-2718
305 Broadway                                    20 Pomfret Street
Norwich, CT 06360                               Pomfret Center, CT 06259
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 138 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Portland School District                  Regional School District 07
SUPERINTENDENT: Charles Britton           SUPERINTENDENT: Judith Palmer
E-MAIL: cbritton@portlandct.us            E-MAIL: jpalmer@nwr7.org
PHONE NUMBER: (860) 342-6790              PHONE NUMBER: (860) 379-8525
33 East Main Street                       100 Battistoni Drive
Portland, CT 06480                        Winsted, CT 06098

Preston School District                   Regional School District 08
SUPERINTENDENT: Roy Seitsinger            SUPERINTENDENT: Patricia Law
E-MAIL: seitsingerr@prestonschools.org    E-MAIL: patricia.law@rhamschools.org
PHONE NUMBER: (860) 889-6098              PHONE NUMBER: (860) 228-2115
325 Shetucket Turnpike                    33 Pendleton Drive
Preston, CT 06365                         Hebron, CT 06248

Putnam School District                    Regional School District 09
SUPERINTENDENT: Daniel Sullivan           SUPERINTENDENT: Thomas Mcmorran
E-MAIL: sullivand@putnam.k12.ct.us        E-MAIL: tmcmorran@er9.org
PHONE NUMBER: (860) 963-6900              PHONE NUMBER: (203) 261-2513
152 Woodstock Avenue                      654 Morehouse Road
Putnam, CT 06260                          Monroe, CT 06468

Redding School District                   Regional School District 10
SUPERINTENDENT: Thomas Mcmorran           SUPERINTENDENT: Howard Theiry
E-MAIL: tmcmorran@er9.org                 E-MAIL: thieryh@region10ct.org
PHONE NUMBER: (203) 261-2513              PHONE NUMBER: (860) 673-2538
654 Morehouse Road                        24 Lyon Road
Monroe, CT 06468                          Burlington, CT 06013

Regional School District 01               Regional School District 11
SUPERINTENDENT: Lisa Carter               SUPERINTENDENT: Kenneth Henrici
E-MAIL: lcarter@region1schools.org        E-MAIL: khenrici@parishhill.org
PHONE NUMBER: (860) 824-0855              PHONE NUMBER: (860) 455-9306
246 Warren Turnpike Rd                    304 Parish Hill Road
Falls Village, CT 06031                   Chaplin, CT 06235

Regional School District 04               Regional School District 12
SUPERINTENDENT: Brian White               SUPERINTENDENT: Megan Bennett
E-MAIL: bwhite@reg4.k12.ct.us             E-MAIL: bennettm@region-12.org
PHONE NUMBER: (860) 526-2417              PHONE NUMBER: (860) 868-6100
1 Winthrop Rd                             11A School Street
Deep River, CT 06417                      Washington Depot, CT 06794

Regional School District 05               Regional School District 13
SUPERINTENDENT: Jennifer Byars            SUPERINTENDENT: Karen Veronesi
E-MAIL: jennifer.byars@amityregion5.org   E-MAIL: kveronesi@rsd13.org
PHONE NUMBER: (203) 397-4811              PHONE NUMBER: (860) 349-7200
25 Newton Road                            135-A Pickett Lane
Woodbridge, CT 06525                      Durham, CT 06422

Regional School District 06               Regional School District 14
SUPERINTENDENT: Chris Leone               SUPERINTENDENT: Joseph Olzacki
E-MAIL: cleone@rsd6.org                   E-MAIL: jolzacki@ctreg14.org
PHONE NUMBER: (860) 567-7400              PHONE NUMBER: (203) 263-4330
98 Wamogo Road                            5 Minortown Lane
Litchfield, CT 06759                      Woodbury, CT 06798
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 139 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Regional School District 15               Salisbury School District
SUPERINTENDENT: Joshua Smith              SUPERINTENDENT: Lisa Carter
E-MAIL: jsmith@region15.org               E-MAIL: lcarter@region1schools.org
PHONE NUMBER: (203) 758-8258              PHONE NUMBER: (860) 435-9871
286 Whittemore Road                       246 Warren Turnpike Rd
Middlebury, CT 06762                      Falls Village, CT 06031

Regional School District 16               Scotland School District
SUPERINTENDENT: Michael Yamin             SUPERINTENDENT: Francis Baran
E-MAIL: myamin@region16ct.org             E-MAIL: fbaran@scotlandes.org
PHONE NUMBER: (203) 758-6671              PHONE NUMBER: (860) 423-0064
30 Coer Rd                                68 Brook Road
Prospect, CT 06712                        Scotland, CT 06264

Regional School District 17               Seymour School District
SUPERINTENDENT: Holly Hageman             SUPERINTENDENT: Michael Wilson
E-MAIL: hhageman@rsd17.org                E-MAIL: mwilson@seymourschools.org
PHONE NUMBER: (860) 345-4534              PHONE NUMBER: (203) 888-4564
95 Little City Road                       98 Bank Street
Higganum, CT 06441                        Seymour, CT 06483

Regional School District 18               Sharon School District
SUPERINTENDENT: Ian Neviaser              SUPERINTENDENT: Lisa Carter
E-MAIL: ineviaser@region18.org            E-MAIL: lcarter@region1schools.org
PHONE NUMBER: (860) 434-7238              PHONE NUMBER: (860) 364-5153
4 Davis Road West                         246 Warren Turnpike Rd
Old Lyme, CT 06371                        Falls Village, CT 06031

Regional School District 19               Shelton School District
SUPERINTENDENT: Sharon Cournoyer          SUPERINTENDENT: Beth Smith
E-MAIL: supt@eosmith.org                  E-MAIL: bsmith@sheltonpublicschools.org
PHONE NUMBER: (860) 487-1862              PHONE NUMBER: (203) 924-1023
1235 Storrs Road                          124 Meadow Street
Storrs, CT 06268                          Shelton, CT 06484

Ridgefield School District                Sherman School District
SUPERINTENDENT: Susie Dasilva             SUPERINTENDENT: Jeff Melendez
E-MAIL: superintendent@ridgefieldps.net   E-MAIL: jmelendez@shermanschool.com
PHONE NUMBER: (203) 431-2800              PHONE NUMBER: (860) 355-3793
70 Prospect Street                        2 Route 37 East
Ridgefield, CT 06877                      Sherman, CT 06784

Rocky Hill School District                Simsbury School District
SUPERINTENDENT: Mark Zito                 SUPERINTENDENT: Matthew Curtis
E-MAIL: zitom@rockyhillps.com             E-MAIL: mcurtis@simsbury.k12.ct.us
PHONE NUMBER: (860) 258-7701              PHONE NUMBER: (860) 651-3361
761 Old Main Street                       933 Hopmeadow Street
Rocky Hill, CT 06067                      Simsbury, CT 06070

Salem School District                     Somers School District
SUPERINTENDENT: Joseph Onofrio            SUPERINTENDENT: Brian Czapla
E-MAIL: jonofrio@salem.cen.ct.gov         E-MAIL: brian.czapla@somers.k12.ct.us
PHONE NUMBER: (860) 892-1223              PHONE NUMBER: (860) 749-2270
200 Hartford Road                         Ninth District Road
Salem, CT 06420                           Somers, CT 06071
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 140 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



South Windsor School District               Suffield School District
SUPERINTENDENT: Kate Carter                 SUPERINTENDENT: Timothy Vantasel
E-MAIL: superintendent@swindsor.k12.ct.us   E-MAIL: superintendent@suffield.org
PHONE NUMBER: (860) 291-1205                PHONE NUMBER: (860) 668-3800
1737 Main Street                            350 Mountain Road
South Windsor, CT 06074                     Suffield, CT 06078

Southington School District                 The Gilbert School
SUPERINTENDENT: Timothy Connellan           SUPERINTENDENT: Anthony Serio
E-MAIL: tconnellan@southingtonschools.org   E-MAIL: serioa@gilbertschool.org
PHONE NUMBER: (860) 628-3202                PHONE NUMBER: (860) 379-8521
49 Beecher Street                           200 Williams Avenue
Southington, CT 06489                       Winsted, CT 06098

Sprague School District                     Thomaston School District
SUPERINTENDENT: William Hull                SUPERINTENDENT: Francine Coss
E-MAIL: whull@spraguek12.org                E-MAIL: fcoss@thomastonschools.org
PHONE NUMBER: (860) 822-8086                PHONE NUMBER: (860) 283-6560
25 Scotland Road                            158 Main Street
Baltic, CT 06330                            Thomaston, CT 06787

Stafford School District                    Thompson School District
SUPERINTENDENT: Steven Moccio               SUPERINTENDENT: Melinda Smith
E-MAIL: moccios@stafford.k12.ct.us          E-MAIL: melindasmith@thompsonpublicschools.org
PHONE NUMBER: (860) 684-2208                PHONE NUMBER: (860) 923-9581
16 Levinthal Run                            785 Riverside Drive
Stafford Springs, CT 06076                  North Grosvenordale, CT 06255

Stamford School District                    Tolland School District
SUPERINTENDENT: Tamu Lucero                 SUPERINTENDENT: Walter Willett
E-MAIL: tlucero@stamfordct.gov              E-MAIL: wwillett@tolland.k12.ct.us
PHONE NUMBER: (203) 977-4543                PHONE NUMBER: (860) 870-6850
888 Washington Boulevard                    51 Tolland Green
Stamford, CT 06901                          Tolland, CT 06084

Sterling School District                    Torrington School District
SUPERINTENDENT: Gail Lanza                  SUPERINTENDENT: Susan Lubomski
E-MAIL: glanza@sterlingschool.org           E-MAIL: slubomski@torrington.org
PHONE NUMBER: (860) 564-4219                PHONE NUMBER: (860) 489-2327
1183 Plainfield Pike                        355 Migeon Avenue
Oneco, CT 06373                             Torrington, CT 06790

Stonington School District                  Trumbull School District
SUPERINTENDENT: Van Riley                   SUPERINTENDENT: Ralph Iassogna
E-MAIL: vriley@stoningtonschools.org        E-MAIL: riassogn@trumbullps.org
PHONE NUMBER: (860) 572-0506                PHONE NUMBER: (203) 452-4301
49 North Stonington Rd                      6254 Main Street
Old Mystic, CT 06372                        Trumbull, CT 06611

Stratford School District                   Unified School District #1
SUPERINTENDENT: Janet Robinson              SUPERINTENDENT: Maria Pirro
E-MAIL: robinsonj@stratk12.org              E-MAIL: maria.pirro-simmons@ct.gov
PHONE NUMBER: (203) 385-4210                PHONE NUMBER: (860) 692-7537
1000 East Broadway                          24 Wolcott Hill Rd.
Stratford, CT 06615                         Wethersfield, CT 06109
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 141 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Unified School District #2                West Hartford School District
SUPERINTENDENT: Matt Folan                SUPERINTENDENT: Thomas Moore
E-MAIL: matt.folan@ct.gov                 E-MAIL: tom_moore@whps.org
PHONE NUMBER: (860)550-6416               PHONE NUMBER: (860) 523-3500
505 HUDSON STREET                         28 South Main Street
HARTFORD, CT 06106                        West Hartford, CT 06107

University Of Connecticut                 West Haven School District
SUPERINTENDENT: Thomas Katsouleas         SUPERINTENDENT: Neil Cavallaro
E-MAIL: thomas.katsouleas@uconn.edu       E-MAIL: neil.cavallaro@whschools.org
PHONE NUMBER: (860) 486-0210              PHONE NUMBER: (203) 937-4300
249 Glenbrook Road                        25 Ogden Street
Storrs, CT 06269                          West Haven, CT 06516

Vernon School District                    Westbrook School District
SUPERINTENDENT: Joseph Macary             SUPERINTENDENT: Patricia Charles
E-MAIL: jmacary@vernon-ct.gov             E-MAIL: pcharles@westbrookctschools.org
PHONE NUMBER: (860) 870-6000              PHONE NUMBER: (860) 399-6432
30 Park Street                            105 Goodspeed Drive
Vernon, CT 06066                          Westbrook, CT 06498

Voluntown School District                 Weston School District
SUPERINTENDENT: Adam Burrows              SUPERINTENDENT: William Mckersie
E-MAIL: aburrows@voluntownct.org          E-MAIL: williammckersie@westonps.org
PHONE NUMBER: (860) 376-9167              PHONE NUMBER: (203) 291-1401
195 Main Street                           24 School Road
Voluntown, CT 06384                       Weston, CT 06883

Wallingford School District               Westport School District
SUPERINTENDENT: Salvatore Menzo           SUPERINTENDENT: Colleen Palmer
E-MAIL: smenzo@wallingfordschools.org     E-MAIL: cpalmer@westportps.org
PHONE NUMBER: (203) 949-6500              PHONE NUMBER: (203) 341-1025
100 South Turnpike                        110 Myrtle Avenue
Wallingford, CT 06492                     Westport, CT 06880

Waterbury School District                 Wethersfield School District
SUPERINTENDENT: Verna Ruffin              SUPERINTENDENT: Michael Emmett
E-MAIL: vruffin@waterbury.k12.ct.us       E-MAIL: memmett@wethersfield.me
PHONE NUMBER: (203) 574-8004              PHONE NUMBER: (860) 571-8110
236 Grand Street                          51 Willow Street
Waterbury, CT 06702                       Wethersfield, CT 06109

Waterford School District                 Willington School District
SUPERINTENDENT: Thomas Giard              SUPERINTENDENT: Philip Stevens
E-MAIL: tgiard@waterfordschools.org       E-MAIL: pstevens@willingtonct.org
PHONE NUMBER: (860) 444-5801              PHONE NUMBER: (860) 487-3130
15 Rope Ferry Road                        40 Old Farms Road
Waterford, CT 06385                       Willington, CT 06279

Watertown School District                 Wilton School District
SUPERINTENDENT: Rydell Harrison           SUPERINTENDENT: Kevin Smith
E-MAIL: harrisonry@watertownps.org        E-MAIL: kevin.smith@wiltonps.org
PHONE NUMBER: (860) 945-4801              PHONE NUMBER: (203) 762-3381
10 Deforest Street                        395 Danbury Road
Watertown, CT 06795                       Wilton, CT 06897
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 142 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Winchester School District
SUPERINTENDENT: Melony Shanley           Dc Youth Re-engagement Center
E-MAIL: melony.brady-                    SUPERINTENDENT: Hanseul Kang
shanley@winchesterschools.org            E-MAIL: hanseul.kang@dc.gov
PHONE NUMBER: (860) 379-0706             PHONE NUMBER: (202) 671-2539
338 Main Street                          4058 Minnesota Ave Ne
Winsted, CT 06098                        Washington, DC 20019

Windham School District                  District Of Columbia Public Schools
SUPERINTENDENT: Tracy Youngberg          SUPERINTENDENT: Lewis Ferebee
E-MAIL: tyoungberg@windham.k12.ct.us     E-MAIL: lewis.ferebee@dc.gov
PHONE NUMBER: (860) 465-2310             PHONE NUMBER: (202) 442-5885
322 Prospect Street                      1200 First Street Ne
Willimantic, CT 06226                    Washington, DC 20002

Windsor Locks School District            Dyrs
SUPERINTENDENT: Shawn Parkhurst          SUPERINTENDENT: Clinton Lacey
E-MAIL: sparkhurst@wlps.org              E-MAIL: clinton.lacey@dc.gov
PHONE NUMBER: (860) 292-5000             PHONE NUMBER: (202) 299-5362
58 South Elm Street                      450 H Street Nw
Windsor Locks, CT 06096                  Washington, DC 20011

Windsor School District                  State Operative Agency
SUPERINTENDENT: Craig Cooke              SUPERINTENDENT: Hanseul Kang
E-MAIL: ccooke@windsorct.org             E-MAIL: hanseul.kang@dc.gov
PHONE NUMBER: (860) 687-2000             PHONE NUMBER: (202) 727-6436
601 Matianuck Avenue                     810 First Street Ne
Windsor, CT 06095                        Washington, DC 20002

Wolcott School District                  Appoquinimink School District
SUPERINTENDENT: Tony Gasper              SUPERINTENDENT: Matthew Burrows
E-MAIL: agasper@wolcottps.org            E-MAIL: matthew.burrows@appo.k12.de.us
PHONE NUMBER: (203) 879-8183             PHONE NUMBER: (302) 376-4128
154 Center Street                        118 S. Sixth Street
Wolcott, CT 06716                        Odessa, DE 19730

Woodbridge School District               Brandywine School District
SUPERINTENDENT: Robert Gilbert           SUPERINTENDENT: Lincoln Hohler
E-MAIL: rgilbert@woodbridgeps.org        E-MAIL: lincoln.hohler@bsd.k12.de.us
PHONE NUMBER: (203)387-6631              PHONE NUMBER: (302) 793-5000
4 MEETING HOUSE LANE                     1311 Brandywine Boulevard
WOODBRIDGE, CT 06525                     Wilmington, DE 19809

Woodstock Academy                        Caesar Rodney School District
SUPERINTENDENT: Christopher Sandford     SUPERINTENDENT: Kevin Fitzgerald
E-MAIL: csandford@woodstockacademy.org   E-MAIL: kevin.fitzgerald@cr.k12.de.us
PHONE NUMBER: (860) 928-6575             PHONE NUMBER: (302) 698-4800
57 Academy Road                          7 Front Street
Woodstock, CT 06281                      Wyoming, DE 19934

Woodstock School District                Cape Henlopen School District
SUPERINTENDENT: Viktor Toth              SUPERINTENDENT: Robert Fulton
E-MAIL: tothv@woodstockschools.net       E-MAIL: robert.fulton@cape.k12.de.us
PHONE NUMBER: (860) 928-7453             PHONE NUMBER: (302) 645-6686
147 Route 169                            1270 Kings Highway
Woodstock, CT 06281                      Lewes, DE 19958
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 143 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Capital School District                     Milford School District
SUPERINTENDENT: Dan Shelton                 SUPERINTENDENT: Kevin Dickerson
E-MAIL: dan.shelton@capital.k12.de.us       E-MAIL: kdickerson@msd.k12.de.us
PHONE NUMBER: (302) 672-1500                PHONE NUMBER: (302) 422-1600
198 Commerce Way                            906 Lakeview Avenue
Dover, DE 19904                             Milford, DE 19963

Christina School District                   New Castle County Vocational-technical School
SUPERINTENDENT: Dan Shelton                 SUPERINTENDENT: Jones Joseph
E-MAIL: dan.shelton@christina.k12.de.us     E-MAIL: joseph.jones@nccvt.k12.de.us
PHONE NUMBER: (302) 552-2600                PHONE NUMBER: (302) 995-8000
600 N. Lombard Street                       1417 Newport Road
Wilmington, DE 19801                        Wilmington, DE 19804

Colonial School District                    Polytech School District
SUPERINTENDENT: Jeffrey Menzer              SUPERINTENDENT: Amelia Hodges
E-MAIL: jeffrey.menzer@colonial.k12.de.us   E-MAIL: amelia.hodges@polytech.k12.de.us
PHONE NUMBER: (302) 323-2700                PHONE NUMBER: (302) 697-2170
318 East Basin Road                         823 Walnut Shade Road
New Castle, DE 19720                        Woodside, DE 19980

Delaware Adolescent Program Inc. (dapi)     Red Clay Consolidated School District
SUPERINTENDENT: Doris Griffin               SUPERINTENDENT: Jill Floore
E-MAIL: dgriffin@dapi.org                   E-MAIL: jill.floore@redclay.k12.de.us
PHONE NUMBER: (302) 764-9740                PHONE NUMBER: (302) 552-3702
1600 Jessup Street                          1502 Spruce Avenue
Wilmington, DE 19801                        Wilmington, DE 19805

Delmar School District                      Seaford School District
SUPERINTENDENT: Charity Phillips            SUPERINTENDENT: Corey Miklus
E-MAIL: charity.phillips@delmar.k12.de.us   E-MAIL: corey.miklus@seaford.k12.de.us
PHONE NUMBER: (302) 846-9544                PHONE NUMBER: (302) 629-4587
200 North Eighth Street                     390 North Market Street Extend
Delmar, DE 19940                            Seaford, DE 19973

Indian River School District                Smyrna School District
SUPERINTENDENT: Mark Steele                 SUPERINTENDENT: Patrik Williams
E-MAIL: mark.steele@irsd.k12.de.us          E-MAIL: patrik.williams@smyrna.k12.de.us
PHONE NUMBER: (302) 436-1000                PHONE NUMBER: (302) 653-8585
31 Hosier Street                            82 Monrovia Avenue
Selbyville, DE 19975                        Smyrna, DE 19977

Lake Forest School District                 Sussex Technical School District
SUPERINTENDENT: Steven Lucas                SUPERINTENDENT: Stephen Guthrie
E-MAIL: steven.lucas@lf.k12.de.us           E-MAIL: stephen.guthrie@sussexvt.k12.de.us
PHONE NUMBER: (302) 284-3020                PHONE NUMBER: (302) 856-0961
5423 Killens Pond Road                      17099 County Seat Highway
Felton, DE 19943                            Georgetown, DE 19947

Laurel School District                      Woodbridge School District
SUPERINTENDENT: Shawn Larrimore             SUPERINTENDENT: Heath Chasanov
E-MAIL: shawn.larrimore@laurel.k12.de.us    E-MAIL: heath.chasanov@wsd.k12.de.us
PHONE NUMBER: (302) 875-6100                PHONE NUMBER: (302) 337-7990
1160 South Central Avenue                   16359 Sussex Highway
Laurel, DE 19956                            Bridgeville, DE 19933
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 144 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Ahfachkee Day School                         Charlotte
SUPERINTENDENT: Dorothy Cain                 SUPERINTENDENT: Steve Dionisio
E-MAIL: dorothycain@semtribe.com             E-MAIL: steve.dionisio@yourcharlotteschools.net
PHONE NUMBER: (863) 983-6348                 PHONE NUMBER: (941) 255-0808
31200 Josie Billie Hwy                       1445 Education Way
Clewiston, FL 33440                          Port Charlotte, FL 33948

Alachua                                      Citrus
SUPERINTENDENT: Karen Clarke                 SUPERINTENDENT: Sandra Himmel
E-MAIL: supt@gm.sbac.edu                     E-MAIL: himmels@citrusschools.org
PHONE NUMBER: (352) 955-7300                 PHONE NUMBER: (352) 726-1931
620 East University Avenue                   1007 W Main St
Gainesville, FL 32601                        Inverness, FL 34450

Baker                                        Clay
SUPERINTENDENT: Sherrie Raulerson            SUPERINTENDENT: David Broskie
E-MAIL: sherrie.raulerson@bakerk12.org       E-MAIL: david.broskie@myoneclay.net
PHONE NUMBER: (904) 259-0401                 PHONE NUMBER: (904) 284-6500
270 South Blvd E                             900 Walnut St
Macclenny, FL 32063                          Green Cove Springs, FL 32043

Bay                                          Collier
SUPERINTENDENT: William Husfelt              SUPERINTENDENT: Kamela Patton
E-MAIL: husfewv@bay.k12.fl.us                E-MAIL: patton@collierschools.com
PHONE NUMBER: (850) 767-4101                 PHONE NUMBER: (239) 377-0212
1311 Balboa Ave                              5775 Osceola Trl
Panama City, FL 32401                        Naples, FL 34109

Bradford                                     Columbia
SUPERINTENDENT: Stacey Creighton             SUPERINTENDENT: Alex Carswell
E-MAIL: creighton.stacey@mybradford.us       E-MAIL: carswella@columbiak12.com
PHONE NUMBER: (904)966-6800                  PHONE NUMBER: (386) 755-8000
501 W WASHINGTON ST                          372 W Duval St
STARKE, FL 32091                             Lake City, FL 32055

Brevard                                      Csusa Donnan
SUPERINTENDENT: Mark Mullins                 SUPERINTENDENT: Jon Hage
E-MAIL: mullins.mark@brevardschools.org      E-MAIL: jhage@charterschoolsusa.com
PHONE NUMBER: (321) 633-1000                 PHONE NUMBER: (239) 834-7379
2700 Judge Fran Jamieson Way                 800 Corporate Drive-Suite 124
Viera, FL 32940                              Fort Lauderdale, FL 33334

Broward                                      Csusa Howe
SUPERINTENDENT: Robert Runcie                SUPERINTENDENT: Jon Hage
E-MAIL: supt_runcie@browardschools.com       E-MAIL: jhage@charterschoolsusa.com
PHONE NUMBER: (754) 321-0000                 PHONE NUMBER: (954) 202-3500
600 Se 3Rd Ave Fl 10                         6245 N Federal Hwy-5Th Floor
Fort Lauderdale, FL 33301                    Fort Lauderdale, FL 33308

Calhoun                                      Csusa Manual
SUPERINTENDENT: Darryl Taylor                SUPERINTENDENT: Jon Hage
E-MAIL: darryl.taylor@calhounflschools.org   E-MAIL: jhage@charterschoolsusa.com
PHONE NUMBER: (850) 674-5927                 PHONE NUMBER: (239) 834-7379
20859 E Central Ave Rm G20                   800 Corporate Drive-Suite 124
Blountstown, FL 32424                        Fort Lauderdale, FL 33334
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 145 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Dade                                      Flagler
SUPERINTENDENT: Alberto Carvalho          SUPERINTENDENT: Cathy Mittelstadt
E-MAIL: acarvalho@dadeschools.net         E-MAIL: mittelstadtc@flaglerschools.com
PHONE NUMBER: (305) 995-1000              PHONE NUMBER: (386) 437-7526
1450 Ne 2Nd Ave # 912                     1769 E Moody Blvd Bldg 2
Miami, FL 33132                           Bunnell, FL 32110

Deaf/blind                                Franklin
SUPERINTENDENT: Julia Mintzer             SUPERINTENDENT: Traci Moses
E-MAIL: mintzerj@fsdb.k12.fl.us           E-MAIL: tmoses@franklincountyschools.org
PHONE NUMBER: (904) 827-2210              PHONE NUMBER: (850) 670-2810
207 N San Marco Ave                       85 School Rd Ste 1
St Augustine, FL 32084                    Eastpoint, FL 32328

Desoto                                    Fsu Lab Sch
SUPERINTENDENT: Adrian Cline              SUPERINTENDENT: Stacy Chambers
E-MAIL: adrian.cline@desotoschools.com    E-MAIL: slchambers@fsu.edu
PHONE NUMBER: (863) 494-4222              PHONE NUMBER: (850) 245-3700
530 Lasolona Ave                          3000 School House Rd
Arcadia, FL 34266                         Tallahassee, FL 32311

Dixie                                     Gadsden
SUPERINTENDENT: Mike Thomas               SUPERINTENDENT: Roger Milton
E-MAIL: mikethomas@dixie.k12.fl.us        E-MAIL: miltonr@gcpsmail.com
PHONE NUMBER: (352) 498-6131              PHONE NUMBER: (850) 627-9651
16077 Ne Highway 19                       35 Martin Luther King Jr Blvd
Cross City, FL 32628                      Quincy, FL 32351

Duval                                     Gilchrist
SUPERINTENDENT: Diana Greene              SUPERINTENDENT: Rob Rankin
E-MAIL: greened@duvalschools.org          E-MAIL: rankinr@mygcsd.org
PHONE NUMBER: (904) 390-2000              PHONE NUMBER: (352) 463-3200
1701 Prudential Dr                        310 Nw 11Th Ave
Jacksonville, FL 32207                    Trenton, FL 32693

Escambia                                  Glades
SUPERINTENDENT: Malcolm Thomas            SUPERINTENDENT: Scott Bass
E-MAIL: mthomas@ecsdfl.us                 E-MAIL: scott.bass@gladesschools.org
PHONE NUMBER: (850) 469-6130              PHONE NUMBER: (863) 946-2083
75 N Pace Blvd                            400 10Th St Sw
Pensacola, FL 32505                       Moore Haven, FL 33471

Famu Lab Sch                              Gulf
SUPERINTENDENT: Ronald Holmes             SUPERINTENDENT: Jim Norton
E-MAIL: ronald.holmes@famu.edu            E-MAIL: jnorton@gulf.k12.fl.us
PHONE NUMBER: (850) 599-3325              PHONE NUMBER: (850) 229-8256
400 W Orange Ave                          150 Middle School Rd
Tallahassee, FL 32307                     Port St Joe, FL 32456

Fau Lab Sch                               Hamilton
SUPERINTENDENT: Valerie Bristor           SUPERINTENDENT: Rex Mitchell
E-MAIL: bristor@fau.edu                   E-MAIL: rex.mitchell@hamiltonfl.com
PHONE NUMBER: (561) 297-3357              PHONE NUMBER: (386) 792-7800
777 Glades Rd Bldg 47                     5683 Us Highway 129 S Ste 1
Boca Raton, FL 33431                      Jasper, FL 32052
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 146 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Hardee                                       Jefferson
SUPERINTENDENT: Bob Shayman                  SUPERINTENDENT: Marianne Arbulu
E-MAIL: bshayman@hardee.k12.fl.us            EMAIL:Marianne.arbulu@jeffersonschooldistrict.org
PHONE NUMBER: (863) 773-9058                 PHONE NUMBER: (850) 342-0100
1009 N 6Th Ave                               1490 West Washington Street
Wauchula, FL 33873                           Monticello, FL 32344

Hendry                                       Lafayette
SUPERINTENDENT: Paul Puletti                 SUPERINTENDENT: Robert Edwards
E-MAIL: pulettip@hendry-schools.net          E-MAIL: redwards@lcsbmail.net
PHONE NUMBER: (863) 674-4642                 PHONE NUMBER: (386) 294-4107
25 E Hickpochee Ave                          363 Ne Crawford St
Labelle, FL 33935                            Mayo, FL 32066

Hernando                                     Lake
SUPERINTENDENT: John Stratton                SUPERINTENDENT: Diane Kornegay
E-MAIL: stratton_j@hcsb.k12.fl.us            E-MAIL: kornegayd@lake.k12.fl.us
PHONE NUMBER: (352) 797-7000                 PHONE NUMBER: (352) 253-6500
919 N Broad St                               201 W Burleigh Blvd
Brooksville, FL 34601                        Tavares, FL 32778

Highlands                                    Lee
SUPERINTENDENT: Brenda Longshore             SUPERINTENDENT: Gregory Adkins
E-MAIL: longshob@highlands.k12.fl.us         E-MAIL: gregad@leeschools.net
PHONE NUMBER: (863) 471-5555                 PHONE NUMBER: (239) 334-1102
426 School St                                2855 Colonial Blvd
Sebring, FL 33870                            Fort Myers, FL 33966

Hillsborough                                 Leon
SUPERINTENDENT: Addison Davis                SUPERINTENDENT: Rocky Hanna
E-MAIL: addison.davis@hcps.net               E-MAIL: hannar@leonschools.net
PHONE NUMBER: (813) 272-4000                 PHONE NUMBER: (850) 487-7147
901 East Kennedy Boulevard                   2757 W Pensacola St
Tampa, FL 33602                              Tallahassee, FL 32304

Holmes                                       Levy
SUPERINTENDENT: Terry Mears                  SUPERINTENDENT: Jeffery Edison
E-MAIL: terry.mears@hdsb.org                 E-MAIL: jeffery.edison@levyk12.org
PHONE NUMBER: (850) 547-9341                 PHONE NUMBER: (352) 486-5231
701 E Pennsylvania Ave                       480 Marshburn Dr
Bonifay, FL 32425                            Bronson, FL 32621

Indian River                                 Liberty
SUPERINTENDENT: David Moore                  SUPERINTENDENT: David Summers
E-MAIL: david.moore@indianriverschools.org   E-MAIL: david.summers@lcsb.org
PHONE NUMBER: (772) 564-3000                 PHONE NUMBER: (850) 643-2275
6500 57th Street                             12926 Nw County Road 12
Vero Beach, FL 32967                         Bristol, FL 32321

Jackson                                      Madison
SUPERINTENDENT: Larry Moore                  SUPERINTENDENT: Shirley Joseph
E-MAIL: larry.moore@jcsb.org                 E-MAIL: shirley.joseph@mcsbfl.us
PHONE NUMBER: (850) 482-1200                 PHONE NUMBER: (850) 973-5022
2903 Jefferson St                            210 Ne Duval Ave
Marianna, FL 32446                           Madison, FL 32340
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 147 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Manatee                                   Orange
SUPERINTENDENT: Cynthia Saunders          SUPERINTENDENT: Barbara Jenkins
E-MAIL: saundersc@manateeschools.net      E-MAIL: barbara.jenkins@ocps.net
PHONE NUMBER: (941) 708-8770              PHONE NUMBER: (407) 317-3200
215 Manatee Ave W                         445 W Amelia St
Bradenton, FL 34205                       Orlando, FL 32801

Marion                                    Osceola
SUPERINTENDENT: Diane Gullett             SUPERINTENDENT: Debra Pace
E-MAIL: diane.gullett@marion.k12.fl.us    E-MAIL: debra.pace@osceolaschools.net
PHONE NUMBER: (352) 671-7702              PHONE NUMBER: (407) 870-4600
512 Se 3Rd St                             817 Bill Beck Boulevard
Ocala, FL 34471                           Kissimmee, FL 34744

Martin                                    Palm Beach
SUPERINTENDENT: Laurie Gaylord            SUPERINTENDENT: Donald Fennoy
E-MAIL: gaylorl@martin.k12.fl.us          E-MAIL: superintendent@palmbeachschools.org
PHONE NUMBER: (772) 219-1200              PHONE NUMBER: (561) 434-8000
500 E Ocean Blvd                          3300 Forest Hill Blvd # C-316
Stuart, FL 34994                          West Palm Beach, FL 33406

Miccosukee Indian School                  Pasco
SUPERINTENDENT: Manuel Varela             SUPERINTENDENT: Kurt Browning
E-MAIL: manuelv@miccosukeetribe.com       E-MAIL: ksbsos@pasco.k12.fl.us
PHONE NUMBER: (305)894-2364               PHONE NUMBER: (813) 794-2000
U.s. Hwy 41, Mile Marker 70               7227 Land O Lakes Blvd
Miami, FL 33144                           Land O Lakes, FL 34638

Monroe                                    Pinellas
SUPERINTENDENT: Theresa Axford            SUPERINTENDENT: Michael Grego
E-MAIL: theresa.axford@keysschools.com    E-MAIL: gregom@pcsb.org
PHONE NUMBER: (305) 293-1400              PHONE NUMBER: (727) 588-6000
241 Trumbo Rd                             301 4Th St Sw
Key West, FL 33040                        Largo, FL 33770

Nassau                                    Polk
SUPERINTENDENT: Kathy Burns               SUPERINTENDENT: Jacqueline Byrd
E-MAIL: kathy.burns@nassau.k12.fl.us      E-MAIL: jacqueline.byrd@polk-fl.net
PHONE NUMBER: (904) 491-9901              PHONE NUMBER: (863) 534-0500
1201 Atlantic Ave                         1915 South Floral Avenue
Fernandina Beach, FL 32034                Bartow, FL 33831

Okaloosa                                  Putnam
SUPERINTENDENT: Marcus Chambers           SUPERINTENDENT: Richard Surrency
E-MAIL: chambersm@okaloosaschools.com     E-MAIL: rsurrency@my.putnamschools.org
PHONE NUMBER: (850) 833-3100              PHONE NUMBER: (386) 329-0538
120 Lowery Pl Se                          200 S 7Th St
Fort Walton Beach, FL 32548               Palatka, FL 32177

Okeechobee                                Santa Rosa
SUPERINTENDENT: Ken Kenworthy             SUPERINTENDENT: Tim Wyrosdick
E-MAIL: kenworthyk@okee.k12.fl.us         E-MAIL: wyrosdickt@santarosa.k12.fl.us
PHONE NUMBER: (863) 462-5000              PHONE NUMBER: (850) 983-5000
700 Sw 2Nd Ave                            5086 Canal St
Okeechobee, FL 34974                      Milton, FL 32570
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 148 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Sarasota                                           Union
SUPERINTENDENT: Mitsi Corcoran                     SUPERINTENDENT: Carlton Faulk
E-MAIL: mitsi.corcoran@sarasotacountyschools.net   E-MAIL: faulkc@union.k12.fl.us
PHONE NUMBER: (941) 927-9000                       PHONE NUMBER: (386) 496-2045
1960 Landings Blvd                                 55 Sw 6Th St
Sarasota, FL 34231                                 Lake Butler, FL 32054

Seminole                                           Volusia
SUPERINTENDENT: Walt Griffin                       SUPERINTENDENT: Ronald Fritz
E-MAIL: walt_griffin@scps.k12.fl.us                E-MAIL: rsfritz@volusia.k12.fl.us
PHONE NUMBER: (407) 320-0000                       PHONE NUMBER: (386) 734-7190
400 E Lake Mary Blvd                               200 N Clara Ave
Sanford, FL 32773                                  Deland, FL 32720

St. Johns                                          Wakulla
SUPERINTENDENT: Tim Forson                         SUPERINTENDENT: Robert Pearce
E-MAIL: tim.forson@stjohns.k12.fl.us               E-MAIL: robert.pearce@wcsb.us
PHONE NUMBER: (904) 547-7502                       PHONE NUMBER: (850) 926-0065
40 Orange St                                       69 Arran Rd
St Augustine, FL 32084                             Crawfordville, FL 32327

St. Lucie                                          Walton
SUPERINTENDENT: Wayne Gent                         SUPERINTENDENT: Russell Hughes
E-MAIL: wayne.gent@stlucieschools.org              E-MAIL: hughesr@walton.k12.fl.us
PHONE NUMBER: (772) 429-3925                       PHONE NUMBER: (850) 892-1100
4204 Okeechobee Rd                                 145 S Park St Ste 2
Fort Pierce, FL 34947                              Defuniak Springs, FL 32435

Sumter                                             Wash Special
SUPERINTENDENT: Richard Shirley                    SUPERINTENDENT: Joseph Taylor
E-MAIL: richard.shirley@sumter.k12.fl.us           E-MAIL: joseph.taylor@wcsdschools.com
PHONE NUMBER: (352) 793-2315                       PHONE NUMBER: (850) 638-6222
2680 West County Road 476                          652 3Rd St
Bushnell, FL 33513                                 Chipley, FL 32428

Suwannee                                           Washington
SUPERINTENDENT: Ted Roush                          SUPERINTENDENT: Joseph Taylor
E-MAIL: troush@suwanneeschools.org                 E-MAIL: joseph.taylor@wcsdschools.com
PHONE NUMBER: (386) 647-4600                       PHONE NUMBER: (850) 638-6222
702 2Nd St Nw                                      652 3Rd St
Live Oak, FL 32064                                 Chipley, FL 32428

Taylor                                             Appling County
SUPERINTENDENT: Danny Glover                       SUPERINTENDENT: Scarlett Copeland
E-MAIL: danny.glover@taylor.k12.fl.us              E-MAIL: scarlett.copeland@appling.k12.ga.us
PHONE NUMBER: (850) 838-2500                       PHONE NUMBER: (912) 367-8600
318 N Clark St                                     249 Blackshear Highway
Perry, FL 32347                                    Baxley, GA 31513

Uf Lab Sch                                         Atkinson County
SUPERINTENDENT: Lynda Hayes                        SUPERINTENDENT: Bob Brown
E-MAIL: lhayes@pky.ufl.edu                         E-MAIL: bbrown@atkinson.k12.ga.us
PHONE NUMBER: (352) 392-1554                       PHONE NUMBER: (912) 422-7373
1080 Sw 11Th St                                    98 E. Roberts Ave.
Gainesville, FL 32601                              Pearson, GA 31642
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 149 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Atlanta Public Schools                      Berrien County
SUPERINTENDENT: Lisa Herring                SUPERINTENDENT: Lilli Drawdy
E-MAIL: suptoffice@atlanta.k12.ga.us        E-MAIL: lilli.drawdy@berrien.k12.ga.us
PHONE NUMBER: (404) 802-3500                PHONE NUMBER: (229) 686-2081
210 Pryor Rd.                               100 E. Smith Ave.
Atlanta, GA 30303                           Nashville, GA 31639

Bacon County                                Bibb County
SUPERINTENDENT: Judy Rowland                SUPERINTENDENT: Curtis Jones
E-MAIL: judy.rowland@bcraiders.com          E-MAIL: curtis.jones@bcsdk12.net
PHONE NUMBER: (912) 632-7363                PHONE NUMBER: (478) 765-8711
102 W. 4th St.                              484 Mulberry St
Alma, GA 31510                              Macon, GA 31201

Baker County                                Bleckley County
SUPERINTENDENT: Roy Brooks                  SUPERINTENDENT: Steve Smith
E-MAIL: rbrooks@baker.k12.ga.us             E-MAIL: steve.smith@bleckley.k12.ga.us
PHONE NUMBER: (229)734-5274                 PHONE NUMBER: (478) 934-2821
260 Highway 37 SW                           909 N.E Dykes St.
Newton, GA 31770                            Cochran, GA 31014

Baldwin County                              Brantley County
SUPERINTENDENT: Noris Price                 SUPERINTENDENT: Kim Morgan
E-MAIL: noris.price@baldwin.k12.ga.us       E-MAIL: kim.morgan@brantley.k12.ga.us
PHONE NUMBER: (478) 453-4176                PHONE NUMBER: (912) 462-6176
110 N. Abc Street                           122 School Circle
Milledgeville, GA 31061                     Nahunta, GA 31553

Banks County                                Bremen City
SUPERINTENDENT: Ann Hopkins                 SUPERINTENDENT: David Hicks
E-MAIL: ahopkins@banks.k12.ga.us            E-MAIL: david.hicks@bremencs.com
PHONE NUMBER: (706) 677-2224                PHONE NUMBER: (770) 537-5508
102 Hwy 51 South                            504 Laurel Street
Homer, GA 30547                             Bremen, GA 30110

Barrow County                               Brooks County
SUPERINTENDENT: Chris Mcmichael             SUPERINTENDENT: Vickie Reed
E-MAIL: chris.mcmichael@barrow.k12.ga.us    E-MAIL: vreed@brooks.k12.ga.us
PHONE NUMBER: (770) 867-4527                PHONE NUMBER: (229) 263-7531
106 Church St                               704 N. Tallokas Road
Winder, GA 30680                            Quitman, GA 31643

Bartow County                               Bryan County
SUPERINTENDENT: Phillip Page                SUPERINTENDENT: Paul Brooksher
E-MAIL: phillip.page@bartow.k12.ga.us       E-MAIL: pbrooksher@bryan.k12.ga.us
PHONE NUMBER: (770) 606-5800                PHONE NUMBER: (912) 851-4000
65 Gilreath Road Nw                         66 Industrial Blvd.
Cartersville, GA 30120                      Pembroke, GA 31321

Ben Hill County                             Buford City
SUPERINTENDENT: Shawn Haralson              SUPERINTENDENT: Robert Downs
E-MAIL: shawn.haralson@benhillschools.org   E-MAIL: robert.downs@bufordcityschools.org
PHONE NUMBER: (229) 409-5500                PHONE NUMBER: (770) 945-5035
509 West Palm Street                        70 Wiley Drive. Suite 200
Fitzgerald, GA 31750                        Buford, GA 30518
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 150 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Bulloch County                                  Carrollton City
SUPERINTENDENT: Charles Wilson                  SUPERINTENDENT: Mark Albertus
E-MAIL: cwilson@bullochschools.org              E-MAIL: mark.albertus@carrolltoncityschools.net
PHONE NUMBER: (912) 212-8500                    PHONE NUMBER: (770) 832-9633
150 Williams Rd. Suite A                        106 Trojan Drive
Statesboro, GA 30458                            Carrollton, GA 30117

Burke County                                    Cartersville City
SUPERINTENDENT: Angela Williams                 SUPERINTENDENT: Marc Feuerbach
E-MAIL: amwilliam@burke.k12.ga.us               E-MAIL: mfeuerbach@cartersvilleschools.org
PHONE NUMBER: (706) 554-5101                    PHONE NUMBER: (770) 382-5880
789 Perimeter Road                              15 Nelson Street
Waynesboro, GA 30830                            Cartersville, GA 30120

Butts County                                    Catoosa County
SUPERINTENDENT: Todd Simpson                    SUPERINTENDENT: Denia Reese
E-MAIL: todd.simpson@bcssk12.org                E-MAIL: dreese@catoosa.k12.ga.us
PHONE NUMBER: (770) 504-2300                    PHONE NUMBER: (706) 965-2297
181 N. Mulberry St.                             307 Cleveland Street
Jackson, GA 30233                               Ringgold, GA 30736

Calhoun City                                    Central Savannah River Resa
SUPERINTENDENT: Michele Taylor                  SUPERINTENDENT: Debbie Alexander
E-MAIL: taylorm@calhounschools.org              E-MAIL: dalexander@csraresa.org
PHONE NUMBER: (706) 629-2900                    PHONE NUMBER: (706) 556-6225
380 Barrett Rd.                                 Highway 78
Calhoun, GA 30701                               Dearing, GA 30808

Calhoun County                                  Charlton County
SUPERINTENDENT: Michael Ward                    SUPERINTENDENT: John Lairsey
E-MAIL: michaelward@calhoun.k12.ga.us           E-MAIL: jlairsey@charlton.k12.ga.us
PHONE NUMBER: (229) 213-0189                    PHONE NUMBER: (912) 496-2596
10877 Dickey Street                             500 South Third Street
Morgan, GA 39866                                Folkston, GA 31537

Camden County                                   Chatham County
SUPERINTENDENT: John Tucker                     SUPERINTENDENT: Ann Levett
E-MAIL: jtucker@camden.k12.ga.us                E-MAIL: ann.levett@sccpss.com
PHONE NUMBER: (912) 729-5687                    PHONE NUMBER: (912) 395-5600
311 South East Street                           208 Bull St
Kingsland, GA 31548                             Savannah, GA 31401

Candler County                                  Chattahoochee County
SUPERINTENDENT: Bubba Longgrear                 SUPERINTENDENT: Tim Buchanan
E-MAIL: blonggrear@metter.org                   E-MAIL: tbuchanan@chattco.org
PHONE NUMBER: (912) 685-5713                    PHONE NUMBER: (706) 989-3774
210 South College Street                        326 Broad Street
Metter, GA 30439                                Cusseta, GA 31805

Carroll County                                  Chattahoochee-flint Resa
SUPERINTENDENT: Scott Cowart                    SUPERINTENDENT: Betsy Green
E-MAIL: scott.cowart@carrollcountyschools.com   E-MAIL: betsy_green@kennesaw.edu
PHONE NUMBER: (770) 832-3568                    PHONE NUMBER: (229) 937-5341
164 Independence Dr.                            203 East College Street
Carrollton, GA 30116                            Ellaville, GA 31806
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 151 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Chattooga County                             Coffee County
SUPERINTENDENT: Jared Hosmer                 SUPERINTENDENT: Morris Leis
E-MAIL: jhosmer@chattooga.k12.ga.us          E-MAIL: morris.leis@coffee.k12.ga.us
PHONE NUMBER: (706) 857-3447                 PHONE NUMBER: (912) 384-2086
33 Middle School Road                        1311 S. Peterson Ave.
Summerville, GA 30747                        Douglas, GA 31533

Cherokee County                              Colquitt County
SUPERINTENDENT: Brian Hightower              SUPERINTENDENT: James Howell
E-MAIL: brian.hightower@cherokee.k12.ga.us   E-MAIL: james.howell@colquitt.k12.ga.us
PHONE NUMBER: (770) 479-1871                 PHONE NUMBER: (229) 890-6200
110 Academy Street                           710 28Th Ave Se
Canton, GA 30114                             Moultrie, GA 31768

Chickamauga City                             Columbia County
SUPERINTENDENT: Melody Day                   SUPERINTENDENT: Sandra Carraway
E-MAIL: melody.day@glschools.org             E-MAIL: scarraway@ccboe.net
PHONE NUMBER: (706) 382-3100                 PHONE NUMBER: (706) 541-0650
402 Cove Road                                4781 Hereford Farm Road
Chickamauga, GA 30707                        Evans, GA 30809

Clarke County                                Commerce City
SUPERINTENDENT: Xernona Thomas               SUPERINTENDENT: Joy Tolbert
E-MAIL: superintendent@clarke.k12.ga.us      E-MAIL: jtolbert@commerce-city.k12.ga.us
PHONE NUMBER: (706) 546-7721                 PHONE NUMBER: (706) 335-5500
240 Mitchell Bridge Road                     270 Lakeview Drive
Athens, GA 30606                             Commerce, GA 30529

Clay County                                  Cook County
SUPERINTENDENT: John Hamilton                SUPERINTENDENT: Timothy Dixon
E-MAIL: jhamilton@clay.k12.ga.us             E-MAIL: timdixon@cook.k12.ga.us
PHONE NUMBER: (229) 768-2232                 PHONE NUMBER: (229) 896-2294
111 Commerce St.                             1109 N Parrish Ave
Fort Gaines, GA 31751                        Adel, GA 31620

Clayton County                               Coweta County
SUPERINTENDENT: Morcease Beasley             SUPERINTENDENT: Evan Horton
E-MAIL: morcease.beasley@clayton.k12.ga.us   E-MAIL: evan.horton@cowetaschools.net
PHONE NUMBER: (770) 473-2700                 PHONE NUMBER: (770) 254-2801
1058 Fifth Avenue                            237 Jackson Street
Jonesboro, GA 30236                          Newnan, GA 30264

Clinch County                                Crawford County
SUPERINTENDENT: Lori James                   SUPERINTENDENT: Brent Lowe
E-MAIL: ljames@clinchcounty.com              E-MAIL: brent.lowe@crawfordschools.org
PHONE NUMBER: (912) 487-5321                 PHONE NUMBER: (478) 836-3131
119 S. College Street                        348 Crusselle Street
Homerville, GA 31634                         Roberta, GA 31078

Cobb County                                  Crisp County
SUPERINTENDENT: Chris Ragsdale               SUPERINTENDENT: Cindy Hughes
E-MAIL: chris.ragsdale@cobbk12.org           E-MAIL: chughes@crispschools.org
PHONE NUMBER: (770) 426-3300                 PHONE NUMBER: (229) 276-3400
514 Glover Street                            201 7Th Street South
Marietta, GA 30060                           Cordele, GA 31015
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 152 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Dade County                               Dodge County
SUPERINTENDENT: Jan Harris                SUPERINTENDENT: Susan Long
E-MAIL: janharris@dadecs.org              E-MAIL: slong@dodge.k12.ga.us
PHONE NUMBER: (706) 657-4361              PHONE NUMBER: (478) 374-3783
52 Tradition Lane                         700 College Street
Trenton, GA 30752                         Eastman, GA 31023

Dalton City                               Dooly County
SUPERINTENDENT: Tim Scott                 SUPERINTENDENT: Craig Lockhart
E-MAIL: tim.scott@dalton.k12.ga.us        E-MAIL: craig.lockhart@dooly.k12.ga.us
PHONE NUMBER: (706) 876-4000              PHONE NUMBER: (229) 268-4761
300 West Waugh Street                     202 Cotton Street
Dalton, GA 30720                          Vienna, GA 31092

Dawson County                             Dougherty County
SUPERINTENDENT: Damon Gibbs               SUPERINTENDENT: Kenneth Dyer
E-MAIL: dgibbs@dawson.k12.ga.us           E-MAIL: kenneth.dyer@docoschools.org
PHONE NUMBER: (706) 265-3246              PHONE NUMBER: (229) 431-1285
28 Main Street                            200 Pine Avenue
Dawsonville, GA 30534                     Albany, GA 31701

Decatur City                              Douglas County
SUPERINTENDENT: David Dude                SUPERINTENDENT: Trent North
E-MAIL: superintendent@csdecatur.net      E-MAIL: trent.north@dcssga.org
PHONE NUMBER: (404) 371-3601              PHONE NUMBER: (770) 651-2000
125 Electric Avenue Decatur               9030 Highway 5
Decatur, GA 30030                         Douglasville, GA 30134

Decatur County                            Dublin City
SUPERINTENDENT: Tim Cochran               SUPERINTENDENT: Fred Williams
E-MAIL: tcochran@dcboe.com                E-MAIL: fred.williams@dublincityschools.us
PHONE NUMBER: (229) 248-2200              PHONE NUMBER: (478) 353-8000
100 South West Street                     207 Shamrock Dr.
Bainbridge, GA 39817                      Dublin, GA 31021

Dekalb County                             Early County
SUPERINTENDENT: Stephen Green             SUPERINTENDENT: Bronwyn Martin
E-MAIL: rsgreen@dekalbschoolsga.org       E-MAIL: bmartin@early.k12.ga.us
PHONE NUMBER: (678) 676-1200              PHONE NUMBER: (229) 723-4337
1701 Mountain Industrial Blvd             11927 Columbia Street
Stone Mountain, GA 30083                  Blakely, GA 39823

Department Of Juvenile Justice            Echols County
SUPERINTENDENT: Tyrone Oliver             SUPERINTENDENT: Shannon King
E-MAIL: tyrone.oliver@djj.state.ga.us     E-MAIL: shannon.king@echols.k12.ga.us
PHONE NUMBER: (404) 508-6500              PHONE NUMBER: (229) 559-5734
3408 Covington Highway                    216 Hwy 129 North
Decatur, GA 30032                         Statenville, GA 31648

Department Of Labor                       Effingham County
SUPERINTENDENT: Mark Butler               SUPERINTENDENT: Randy Shearouse
E-MAIL: mark.butler@dol.state.ga.us       E-MAIL: rshearouse@effingham.k12.ga.us
PHONE NUMBER: (404) 232-7300              PHONE NUMBER: (912) 754-6491
148 Andrew Young International            405 North Ash Street
Atlanta, GA 30303                         Springfield, GA 31329
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 153 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Elbert County                             Franklin County
SUPERINTENDENT: Jon Jarvis                SUPERINTENDENT: Chris Forrer
E-MAIL: jjarvis@elbert.k12.ga.us          E-MAIL: chris.forrer@franklin.k12.ga.us
PHONE NUMBER: (706) 213-4000              PHONE NUMBER: (706) 384-4554
50 Laurel Drive                           919 Hull Avenue
Elberton, GA 30635                        Carnesville, GA 30521

Emanuel County                            Fulton County
SUPERINTENDENT: Kevin Judy                SUPERINTENDENT: Mike Looney
E-MAIL: kjudy@emanuel.k12.ga.us           E-MAIL: looneym@fultonschools.org
PHONE NUMBER: (478) 237-6674              PHONE NUMBER: (470) 254-3600
201 North Main Street                     6201 Powers Ferry Road Nw
Swainsboro, GA 30401                      Atlanta, GA 30339

Evans County                              Gainesville City
SUPERINTENDENT: Marty Waters              SUPERINTENDENT: Jeremy Williams
E-MAIL: mwaters@evans.k12.ga.us           E-MAIL: jeremy.williams@gcssk12.net
PHONE NUMBER: (912) 739-3544              PHONE NUMBER: (770) 536-5275
613 West Main Street                      508 Oak Street. Nw
Claxton, GA 30417                         Gainesville, GA 30501

Fannin County                             Gilmer County
SUPERINTENDENT: Michael Gwatney           SUPERINTENDENT: Shanna Downs
E-MAIL: mgwatney@fannin.k12.ga.us         E-MAIL: shanna.downs@gilmerschools.com
PHONE NUMBER: (706) 632-3771              PHONE NUMBER: (706) 276-5000
2290 East First Street                    134 Industrial Blvd
Blue Ridge, GA 30513                      Ellijay, GA 30540

Fayette County                            Glascock County
SUPERINTENDENT: Joseph Barrow             SUPERINTENDENT: Jim Holton
E-MAIL: barrow.joseph@mail.fcboe.org      E-MAIL: jholton@glascock.k12.ga.us
PHONE NUMBER: (770) 460-3535              PHONE NUMBER: (706) 598-2291
210 Stonewall Avenue West                 738 Railroad Ave.
Fayetteville, GA 30214                    Gibson, GA 30810

First District Resa                       Glynn County
SUPERINTENDENT: Richard Smith             SUPERINTENDENT: Scott Spence
E-MAIL: rsmith@fdresa.org                 E-MAIL: sspence@glynn.k12.ga.us
PHONE NUMBER: (912) 842-5000              PHONE NUMBER: (912) 267-4100
201 West Lee Street                       1313 Egmont St
Brooklet, GA 30415                        Brunswick, GA 31520

Floyd County                              Gordon County
SUPERINTENDENT: Jeff Wilson               SUPERINTENDENT: Susan Remillard
E-MAIL: jwilson@floydboe.net              E-MAIL: sremillard@gcbe.org
PHONE NUMBER: (706) 234-1031              PHONE NUMBER: (706) 629-7366
600 Riverside Parkway Ne                  205 Warrior Path
Rome, GA 30161                            Calhoun, GA 30701

Forsyth County                            Grady County
SUPERINTENDENT: Jeff Bearden              SUPERINTENDENT: Kermit Gilliard
E-MAIL: jbearden@forsyth.k12.ga.us        E-MAIL: k.gilliard@grady.k12.ga.us
PHONE NUMBER: (770) 887-2461              PHONE NUMBER: (229) 377-3701
1120 Dahlonega Highway                    122 Noth Broad Street
Cumming, GA 30040                         Cairo, GA 39828
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 154 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Greene County                             Hart County
SUPERINTENDENT: Chris Houston             SUPERINTENDENT: Jaybez Floyd
E-MAIL: chris.houston@greene.k12.ga.us    E-MAIL: jay.floyd@hart.k12.ga.us
PHONE NUMBER: (706) 453-7688              PHONE NUMBER: (706) 376-5141
101 East Third Street                     284 Campbell Drive
Greensboro, GA 30642                      Hartwell, GA 30643

Griffin Resa                              Heard County
SUPERINTENDENT: Stephanie Gordy           SUPERINTENDENT: Rodney Kay
E-MAIL: sgordy@griffinresa.net            E-MAIL: rodney.kay@heard.k12.ga.us
PHONE NUMBER: (770) 229-3247              PHONE NUMBER: (706) 675-3320
119 West Vineyard Road                    131 East Court Square
Griffin, GA 30224                         Franklin, GA 30217

Gwinnett County                           Heart Of Georgia Resa
SUPERINTENDENT: Alvin Wilbanks            SUPERINTENDENT: Steve Miletto
E-MAIL: awilbanks@gwinnett.k12.ga.us      E-MAIL: smiletto@hgresa.org
PHONE NUMBER: (678) 301-6000              PHONE NUMBER: (478) 353-8693
437 Old Peachtree Road Nw                 717 Smith Street
Suwanee, GA 30024                         Dublin, GA 31021

Habersham County                          Henry County
SUPERINTENDENT: Matthew Cooper            SUPERINTENDENT: Mary Davis
E-MAIL: mcooper@habershamschools.com      E-MAIL: maryelizabeth.davis@henry.k12.ga.us
PHONE NUMBER: (706) 754-2118              PHONE NUMBER: (770) 957-6601
132 West Stanford Mill Rd                 33 N. Zack Hinton Pkwy
Clarkesville, GA 30523                    Mcdonough, GA 30253

Hall County                               Houston County
SUPERINTENDENT: Will Schofield            SUPERINTENDENT: Mark Scott
E-MAIL: will.schofield@hallco.org         E-MAIL: mark.scott@hcbe.net
PHONE NUMBER: (770) 534-1080              PHONE NUMBER: (478) 988-6200
711 Green St. Suite 100                   1100 Main Street
Gainesville, GA 30505                     Perry, GA 31069

Hancock County                            Irwin County
SUPERINTENDENT: Miranda Wilson            SUPERINTENDENT: Thad Clayton
E-MAIL: mwilson@hancock.k12.ga.us         E-MAIL: tclayton@irwin.k12.ga.us
PHONE NUMBER: (706) 444-5775              PHONE NUMBER: (229) 468-7485
12480 Augusta Highway                     210 Apple St.
Sparta, GA 31087                          Ocilla, GA 31774

Haralson County                           Jackson County
SUPERINTENDENT: Jerry Bell                SUPERINTENDENT: April Howard
E-MAIL: jerry.bell@haralson.k12.ga.us     E-MAIL: ahoward@jcss.us
PHONE NUMBER: (770) 646-3882              PHONE NUMBER: (706) 367-5151
10 Van Wert Street                        1660 Winder Highway
Buchanan, GA 30113                        Jefferson, GA 30549

Harris County                             Jasper County
SUPERINTENDENT: Roger Couch               SUPERINTENDENT: Kenny Garland
E-MAIL: couch-r@harris.k12.ga.us          E-MAIL: kgarland@jasper.k12.ga.us
PHONE NUMBER: (706) 628-4206              PHONE NUMBER: (706) 468-6350
132 Barnes Mill Rd                        1411 College St
Hamilton, GA 31811                        Monticello, GA 31064
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 155 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Jeff Davis County                          Laurens County
SUPERINTENDENT: Chris Roppe                SUPERINTENDENT: Jerry Hatcher
E-MAIL: chris.roppe@jeff-davis.k12.ga.us   E-MAIL: jerryhatcher@lcboe.net
PHONE NUMBER: (912) 375-6700               PHONE NUMBER: (478) 272-4767
44 Charles Rogers Blvd                     467 Firetower Road
Hazlehurst, GA 31539                       Dublin, GA 31021

Jefferson City                             Lee County
SUPERINTENDENT: Donna Mcmullan             SUPERINTENDENT: Jason Miller
E-MAIL: dmcmullan@jeffcityschools.org      E-MAIL: millerja@lee.k12.ga.us
PHONE NUMBER: (706) 367-2880               PHONE NUMBER: (229) 903-2100
575 Washington St.                         126 Starksville Ave.N
Jefferson, GA 30549                        Leesburg, GA 31763

Jefferson County                           Liberty County
SUPERINTENDENT: Molly Howard               SUPERINTENDENT: Franklin Perry
E-MAIL: howardmp@jefferson.k12.ga.us       E-MAIL: fperry@liberty.k12.ga.us
PHONE NUMBER: (478) 625-7626               PHONE NUMBER: (912) 876-2161
1001 Peachtree Street                      110 S. Gause St.
Louisville, GA 30434                       Hinesville, GA 31313

Jenkins County                             Lincoln County
SUPERINTENDENT: Tara Cooper                SUPERINTENDENT: Samuel Light
E-MAIL: tcooper@jchs.com                   E-MAIL: slight@lcboe.us
PHONE NUMBER: (478) 982-6000               PHONE NUMBER: (706) 359-3742
527 Barney Ave                             423 Metasville Road
Millen, GA 30442                           Lincolnton, GA 30817

Johnson County                             Long County
SUPERINTENDENT: Eddie Morris               SUPERINTENDENT: David Edwards
E-MAIL: eddie_morris@johnson.k12.ga.us     E-MAIL: dedwards@longcountyschools.org
PHONE NUMBER: (478) 864-3302               PHONE NUMBER: (912) 545-2367
325 Lee Street                             468 S. Mcdonald Street
Wrightsville, GA 31096                     Ludowici, GA 31316

Jones County                               Lowndes County
SUPERINTENDENT: Charles Gibson             SUPERINTENDENT: Wes Taylor
E-MAIL: cgibson@jones.k12.ga.us            E-MAIL: westaylor@lowndes.k12.ga.us
PHONE NUMBER: (478) 986-3032               PHONE NUMBER: (229) 245-2250
125 Stewart Avenue                         1592 Norman Drive
Gray, GA 31032                             Valdosta, GA 31601

Lamar County                               Lumpkin County
SUPERINTENDENT: Jute Wilson                SUPERINTENDENT: Rob Brown
E-MAIL: jute.wilson@lamar.k12.ga.us        E-MAIL: rob.brown@lumpkinschools.com
PHONE NUMBER: (770) 358-5891               PHONE NUMBER: (706) 864-3611
100 Victory Ln                             51 Mountain View Dr
Barnesville, GA 30204                      Dahlonega, GA 30533

Lanier County                              Macon County
SUPERINTENDENT: Anita Watson               SUPERINTENDENT: Marc Maynor
E-MAIL: awatson@lanier.k12.ga.us           E-MAIL: mmaynor@macon.k12.ga.us
PHONE NUMBER: (229) 482-3966               PHONE NUMBER: (478) 472-8188
247 S Highway 221                          31 Buck Creek Bypass Road
Lakeland, GA 31635                         Oglethorpe, GA 31068
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 156 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Madison County                            Miller County
SUPERINTENDENT: Michael Williams          SUPERINTENDENT: Shane Miller
E-MAIL: mwilliams@madison.k12.ga.us       E-MAIL: smiller@miller.k12.ga.us
PHONE NUMBER: (706) 795-2191              PHONE NUMBER: (229) 758-5592
800 Madison Street                        111 North First Street
Danielsville, GA 30633                    Colquitt, GA 39837

Marietta City                             Mitchell County
SUPERINTENDENT: Grant Rivera              SUPERINTENDENT: Robert Adams
E-MAIL: grivera@marietta-city.org         E-MAIL: donpeters@garfordisd.org
PHONE NUMBER: (770) 422-3500              PHONE NUMBER: (229) 336-2100
250 Howard Street                         108 South Harney Street
Marietta, GA 30060                        Camilla, GA 31730

Marion County                             Monroe County
SUPERINTENDENT: Glenn Tidwell             SUPERINTENDENT: Mike Hickman
E-MAIL: tidwell.glenn@marion.k12.ga.us    E-MAIL: mike.hickman@mcschools.org
PHONE NUMBER: (229) 649-2234              PHONE NUMBER: (478) 994-2031
1697 Pineville Road                       25 Brooklyn Avenue
Buena Vista, GA 31803                     Forsyth, GA 31029

Mcduffie County                           Montgomery County
SUPERINTENDENT: Mychele Rhodes            SUPERINTENDENT: Hugh Kight
E-MAIL: rhodesm@mcduffie.k12.ga.us        E-MAIL: hkight@montgomery.k12.ga.us
PHONE NUMBER: (706) 986-4000              PHONE NUMBER: (912) 583-2301
716 N. Lee St.                            305 South Richardson Street
Thomson, GA 30824                         Mt. Vernon, GA 30445

Mcintosh County                           Morgan County
SUPERINTENDENT: Jim Pulos                 SUPERINTENDENT: Virgil Cole
E-MAIL: jpulos@mcintosh.k12.ga.us         E-MAIL: virgil.cole@morgan.k12.ga.us
PHONE NUMBER: (912) 437-6645              PHONE NUMBER: (706) 752-4600
200 Pine Street                           1065 East Avenue
Darien, GA 31305                          Madison, GA 30650

Meriwether County                         Murray County
SUPERINTENDENT: Robert Griffin            SUPERINTENDENT: Steve Loughridge
E-MAIL: robert.griffin@mcssga.org         E-MAIL: steve.loughridge@murray.k12.ga.us
PHONE NUMBER: (706) 672-4297              PHONE NUMBER: (706) 695-4531
2100 Gaston Street                        715 Chestnut St
Greenville, GA 30222                      Chatsworth, GA 30705

Metro Resa                                Muscogee County
SUPERINTENDENT: Leigh Putman              SUPERINTENDENT: David Lewis
E-MAIL: leighann.putman@mresa.org         E-MAIL: lewis.david.f@muscogee.k12.ga.us
PHONE NUMBER: (770) 432-2404              PHONE NUMBER: (706) 748-2000
1870 Teasley Drive. Se                    1200 Bradley Dr.
Smyrna, GA 30080                          Columbus, GA 31901

Middle Georgia Resa                       Newton County
SUPERINTENDENT: Juli Alligood             SUPERINTENDENT: Samantha Fuhrey
E-MAIL: jalligood@mgresa.us               E-MAIL: fuhrey.samantha@newton.k12.ga.us
PHONE NUMBER: (478) 988-7170              PHONE NUMBER: (770) 787-1330
510 Riley Avenue                          3187 Newton Drive Ne
Fort Valley, GA 31030                     Covington, GA 30014
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 157 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



North Georgia Resa                        Peach County
SUPERINTENDENT: Samuel Depaul             SUPERINTENDENT: Daryl Fineran
E-MAIL: sam.depaul@ngresa.org             E-MAIL: dfineran@peachschools.org
PHONE NUMBER: (706) 276-1111              PHONE NUMBER: (478) 825-5933
4731 Old Highway 5 South                  523 Vineville Street
Ellijay, GA 30540                         Fort Valley, GA 31030

Northeast Georgia Resa                    Pelham City
SUPERINTENDENT: Keith Everson             SUPERINTENDENT: Floyd Fort
E-MAIL: keith.everson@negaresa.org        E-MAIL: ffort@pelham-city.k12.ga.us
PHONE NUMBER: (706) 742-8292              PHONE NUMBER: (229) 294-8715
375 Winter Street                         188 West Railroad St South
Winterville, GA 30683                     Pelham, GA 31779

Northwest Georgia Resa                    Pickens County
SUPERINTENDENT: Dexter Mills              SUPERINTENDENT: Rick Townsend
E-MAIL: dmills@nwgaresa.com               E-MAIL: ricktownsend@pickenscountyschools.org
PHONE NUMBER: (706) 295-6189              PHONE NUMBER: (706) 253-1700
3167 Cedartown Hwy Se                     100 D. B. Carroll St
Rome, GA 30161                            Jasper, GA 30143

Oconee County                             Pierce County
SUPERINTENDENT: Jason Branch              SUPERINTENDENT: Dara Bennett
E-MAIL: jbranch@oconeeschools.org         E-MAIL: dbennett@pierce.k12.ga.us
PHONE NUMBER: (706) 769-5130              PHONE NUMBER: (912) 449-2044
34 School Street                          834 East Main Street
Watkinsville, GA 30677                    Blackshear, GA 31516

Oconee Resa                               Pike County
SUPERINTENDENT: Hayward Cordy             SUPERINTENDENT: Michael Duncan
E-MAIL: hayward.cordy@oconeeresa.org      E-MAIL: duncans@pike.k12.ga.us
PHONE NUMBER: (478) 552-5178              PHONE NUMBER: (770) 567-8489
518 North Harris Street                   115 West Jackson Street
Sandersville, GA 31082                    Zebulon, GA 30295

Oglethorpe County                         Pioneer Resa
SUPERINTENDENT: Beverley Levine           SUPERINTENDENT: Justin Old
E-MAIL: blevine@oglethorpe.k12.ga.us      E-MAIL: jold@pioneerresa.org
PHONE NUMBER: (706) 743-8128              PHONE NUMBER: (706) 865-2141
735 Athens Road                           1342 Highway 254
Lexington, GA 30648                       Cleveland, GA 30528

Okefenokee Resa                           Polk County
SUPERINTENDENT: Greg Jacobs               SUPERINTENDENT: Laurie Atkins
E-MAIL: gjacobs@okresa.org                E-MAIL: latkins@polk.k12.ga.us
PHONE NUMBER: (912) 285-6151              PHONE NUMBER: (770) 748-3821
1450 North Augusta Avenue                 612 South College Street
Waycross, GA 31503                        Cedartown, GA 30125

Paulding County                           Pulaski County
SUPERINTENDENT: Brian Otott               SUPERINTENDENT: Al Pollard
E-MAIL: botott@paulding.k12.ga.us         E-MAIL: apollard@pulaski.k12.ga.us
PHONE NUMBER: (770) 443-8000              PHONE NUMBER: (478) 783-7200
522 Hardee Street                         206 Mccormick Avenue
Dallas, GA 30132                          Hawkinsville, GA 31036
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 158 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Putnam County                               Screven County
SUPERINTENDENT: Eric Arena                  SUPERINTENDENT: Jim Thompson
E-MAIL: eric_arena@putnam.k12.ga.us         E-MAIL: jimthomp@screven.k12.ga.us
PHONE NUMBER: (706) 485-5381                PHONE NUMBER: (912) 564-7114
158 Old Glenwood Springs Road               216 Mims Road
Eatonton, GA 31024                          Sylvania, GA 30467

Quitman County                              Seminole County
SUPERINTENDENT: Victoria Harris             SUPERINTENDENT: Mark Earnest
E-MAIL: victoria.harris@quitman.k12.ga.us   E-MAIL: mark.earnest@seminole.k12.ga.us
PHONE NUMBER: (229) 334-4298                PHONE NUMBER: (229) 524-2433
215 Kaigler Road                            800 South Woolfork Ave.
Georgetown, GA 31754                        Donalsonville, GA 39845

Rabun County                                Social Circle City
SUPERINTENDENT: April Childers              SUPERINTENDENT: Todd Mcghee
E-MAIL: achilders@rabuncountyschools.org    E-MAIL: todd.mcghee@socialcircleschools.org
PHONE NUMBER: (706) 212-4350                PHONE NUMBER: (770) 464-2731
963 Tiger Connector                         240-B West Hightower Trail
Tiger, GA 30525                             Social Circle, GA 30025

Randolph County                             Spalding County
SUPERINTENDENT: Tangela Madge               SUPERINTENDENT: Jim Smith
E-MAIL: tangela.madge@sowegak12.org         E-MAIL: jim.smith@gscs.org
PHONE NUMBER: (229) 732-2641                PHONE NUMBER: (770) 229-3700
1208 Andrew Street                          216 South Sixth Street
Cuthbert, GA 39840                          Griffin, GA 30224

Richmond County                             State Schools- Atlanta Area School For The Deaf
SUPERINTENDENT: Kenneth Bradshaw            SUPERINTENDENT: John Serrano
E-MAIL: bradske@boe.richmond.k12.ga.us      E-MAIL: jserrano@doe.k12.ga.us
PHONE NUMBER: (706) 826-1000                PHONE NUMBER: (404) 296-7101
864 Broad Street                            890 N Indian Creek Dr
Augusta, GA 30901                           Clarkston, GA 30021

Rockdale County                             State Schools- Georgia Academy For The Blind
SUPERINTENDENT: Terry Oatts                 SUPERINTENDENT: Cindy Gibson
E-MAIL: toatts@rockdale.k12.ga.us           E-MAIL: cgibson@doe.k12.ga.us
PHONE NUMBER: (770) 483-4713                PHONE NUMBER: (478) 751-6083
954 North Main Street                       2895 Vineville Ave
Conyers, GA 30012                           Macon, GA 31204

Rome City                                   State Schools- Georgia School For The Deaf
SUPERINTENDENT: Louis Byars                 SUPERINTENDENT: Leslie Jackson
E-MAIL: lbyars@rcs.rome.ga.us               E-MAIL: leslie.jackson@doe.k12.ga.us
PHONE NUMBER: (706) 236-5050                PHONE NUMBER: (706) 777-2200
508 East 2Nd Street                         232 Perry Farm Rd Sw
Rome, GA 30161                              Cave Spring, GA 30124

Schley County                               Stephens County
SUPERINTENDENT: Brian Hall                  SUPERINTENDENT: Daniel Oldham
E-MAIL: bhall@schleyk12.org                 E-MAIL: daniel.oldham@stephens.k12.ga.us
PHONE NUMBER: (229) 937-2405                PHONE NUMBER: (706) 886-9415
401 Perry Drive                             Highway 106 South
Ellaville, GA 31806                         Toccoa, GA 30577
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 159 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Stewart County                            Thomas County
SUPERINTENDENT: Valerie Roberts           SUPERINTENDENT: Lisa Williams
E-MAIL: vroberts@stewart.k12.ga.us        E-MAIL: lwilliams@tcjackets.net
PHONE NUMBER: (229) 838-4329              PHONE NUMBER: (229) 225-4380
Old Eufaula Highway                       200 N Pinetree Blvd
Lumpkin, GA 31815                         Thomasville, GA 31757

Sumter County                             Thomaston-upson County
SUPERINTENDENT: Torrance Choates          SUPERINTENDENT: Larry Derico
E-MAIL: tchoates@sumterschools.org        E-MAIL: lderico@upson.k12.ga.us
PHONE NUMBER: (229) 931-8500              PHONE NUMBER: (706) 647-9621
100 Learning Lane                         205 Civic Center Drive
Americus, GA 31719                        Thomaston, GA 30286

Talbot County                             Thomasville City
SUPERINTENDENT: James Catrett             SUPERINTENDENT: Ben Wiggins
E-MAIL: jcatrett@talbot.k12.ga.us         E-MAIL: wigginsb@tcitys.org
PHONE NUMBER: (706) 665-8528              PHONE NUMBER: (229) 225-2600
405 Tyler Street                          915 E. Jackson Street
Talbotton, GA 31827                       Thomasville, GA 31792

Taliaferro County                         Tift County
SUPERINTENDENT: Allen Fort                SUPERINTENDENT: Adam Hathaway
E-MAIL: afort@taliaferro.k12.ga.us        E-MAIL: adam.hathaway@tiftschools.com
PHONE NUMBER: (706) 456-2575              PHONE NUMBER: (229) 387-2400
557 Broad Street                          207 North Ridge Ave
Crawfordville, GA 30631                   Tifton, GA 31794

Tattnall County                           Toombs County
SUPERINTENDENT: Gina Williams             SUPERINTENDENT: Barry Waller
E-MAIL: gwilliams@tattnall.k12.ga.us      E-MAIL: barry.waller@toombs.k12.ga.us
PHONE NUMBER: (912) 557-4726              PHONE NUMBER: (912) 526-3141
147 Brazell Street                        117 E. Wesley Avenue
Reidsville, GA 30453                      Lyons, GA 30436

Taylor County                             Towns County
SUPERINTENDENT: Jennifer Albritton        SUPERINTENDENT: Darren Berrong
E-MAIL: jalbritton@taylor.k12.ga.us       E-MAIL: dberrong@townscountyschools.org
PHONE NUMBER: (478) 862-5224              PHONE NUMBER: (706) 896-2279
229 Mulberry Street                       67 Lakeview Circle. Suite C
Butler, GA 31006                          Hiawassee, GA 30546

Telfair County                            Treutlen County
SUPERINTENDENT: Lenard Harrelson          SUPERINTENDENT: Bradley Anderson
E-MAIL: lharrelson@telfairschools.org     E-MAIL: banderson@treutlen.k12.ga.us
PHONE NUMBER: (229) 868-5661              PHONE NUMBER: (912) 529-7101
910 W Huckabee Street                     5040 South 3rd Street
Mcrae, GA 31055                           Soperton, GA 30457

Terrell County                            Trion City
SUPERINTENDENT: Douglas Bell              SUPERINTENDENT: Phil Williams
E-MAIL: dbell@terrell.k12.ga.us           E-MAIL: phil.williams@trionschools.org
PHONE NUMBER: (229) 995-4425              PHONE NUMBER: (706) 734-2363
955 Forrester Drive Se                    1255 Pine St
Dawson, GA 31742                          Trion, GA 30753
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 160 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Troup County                               Warren County
SUPERINTENDENT: Roy Nichols                SUPERINTENDENT: Carole Carey
E-MAIL: nicholsrd@troup.org                E-MAIL: cjcarey@warren.k12.ga.us
PHONE NUMBER: (706) 812-7900               PHONE NUMBER: (706) 465-3383
200 Mooty Bridge Road                      107 Academy St.
Lagrange, GA 30240                         Warrenton, GA 30828

Twiggs County                              Washington County
SUPERINTENDENT: Elgin Dixon                SUPERINTENDENT: Rickey Edmond
E-MAIL: edixon@twiggs.k12.ga.us            E-MAIL: rickey.edmond@washington.k12.ga.us
PHONE NUMBER: (478) 945-3127               PHONE NUMBER: (478) 552-3981
952 Main Street                            501 Industrial Drive
Jeffersonville, GA 31044                   Sandersville, GA 31082

Union County                               Wayne County
SUPERINTENDENT: John Hill                  SUPERINTENDENT: James Brinson
E-MAIL: jhill@ucschools.org                E-MAIL: jbrinson@wayne.k12.ga.us
PHONE NUMBER: (706) 745-2322               PHONE NUMBER: (912) 427-1000
10 Hughes St.                              555 South Sunset Boulvard
Blairsville, GA 30512                      Jesup, GA 31545

Valdosta City                              Webster County
SUPERINTENDENT: Todd Cason                 SUPERINTENDENT: Janie Downer
E-MAIL: tcason@gocats.org                  E-MAIL: janiesdowner@webster.k12.ga.us
PHONE NUMBER: (229) 333-8500               PHONE NUMBER: (229) 828-3315
1204 Williams St.                          Highway 280 East
Valdosta, GA 31601                         Preston, GA 31824

Vidalia City                               West Georgia Resa
SUPERINTENDENT: Garrett Wilcox             SUPERINTENDENT: Rachel Spates
E-MAIL: gwilcox@vidalia-city.k12.ga.us     E-MAIL: rspates@garesa.org
PHONE NUMBER: (912) 537-3088               PHONE NUMBER: (770) 583-2528
301 Adams St.                              99 Brown School Drive
Vidalia, GA 30474                          Grantville, GA 30220

Walker County                              Wheeler County
SUPERINTENDENT: Damon Raines               SUPERINTENDENT: Suzanne Couey
E-MAIL: damonraines@walkerschools.org      E-MAIL: suzanne.couey@wheeler.k12.ga.us
PHONE NUMBER: (706) 638-1240               PHONE NUMBER: (912) 568-7198
201 South Duke Street                      18 McRae Street
Lafayette, GA 30728                        Alamo, GA 30411

Walton County                              White County
SUPERINTENDENT: Nathan Franklin            SUPERINTENDENT: Laurie Burkett
E-MAIL: nathan.franklin@walton.k12.ga.us   E-MAIL: laurie.burkett@white.k12.ga.us
PHONE NUMBER: (770) 266-4520               PHONE NUMBER: (706) 865-2315
200 Double Springs Church Rd               113 North Brooks St.
Monroe, GA 30656                           Cleveland, GA 30528

Ware County                                Whitfield County
SUPERINTENDENT: Bert Smith                 SUPERINTENDENT: Judy Gilreath
E-MAIL: bert.smith@ware.k12.ga.us          E-MAIL: jgilreath@whitfield.k12.ga.us
PHONE NUMBER: (912) 283-8656               PHONE NUMBER: (706) 217-6712
1301 Bailey Street                         1306 S. Thornton Ave.
Waycross, GA 31501                         Dalton, GA 30720
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 161 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Wilcox County                              Aea 13 Green Hills Aea
SUPERINTENDENT: Julie Childers             SUPERINTENDENT: Lolli Haws
E-MAIL: childerj@wilcox.k12.ga.us          E-MAIL: lhaws@ghaea.org
PHONE NUMBER: (229) 467-2141               PHONE NUMBER: (712) 366-0503
103 North Broad Street                     24997 Highway 92
Abbeville, GA 31001                        Council Bluffs, IA 51502

Wilkes County                              Aea 267
SUPERINTENDENT: Rosemary Caddell           SUPERINTENDENT: Sam Miller
E-MAIL: caddellr@wilkes.k12.ga.us          E-MAIL: smiller@centralriversaea.org
PHONE NUMBER: (706) 678-2718               PHONE NUMBER: (319) 273-8200
313-A North Alexander Avenue               3712 Cedar Heights Dr
Washington, GA 30673                       Cedar Falls, IA 50613

Wilkinson County                           Agwsr Comm School District
SUPERINTENDENT: Aaron Geter                SUPERINTENDENT: Erik Smith
E-MAIL: aaron.geter@wilkinson.k12.ga.us    E-MAIL: esmith@agwsr.org
PHONE NUMBER: (478) 946-5521               PHONE NUMBER: (641) 847-2611
197 West Main Street                       511 State St
Irwinton, GA 31042                         Ackley, IA 50601

Worth County                               A-h-s-t Comm School District
SUPERINTENDENT: Shannon Norfleet           SUPERINTENDENT: Darin Jones
E-MAIL: snorfleet@worthschools.net         E-MAIL: darin.jones@ahstwschools.org
PHONE NUMBER: (229) 776-8600               PHONE NUMBER: (712) 343-6364
504 East Price Street                      768 South Maple Street
Sylvester, GA 31791                        Avoca, IA 51521

Hawaii Department Of Education             Akron Westfield Comm School District
SUPERINTENDENT: Christina Kishimoto        SUPERINTENDENT: Randy Collins
E-MAIL: christina.kishimoto@k12.hi.us      E-MAIL: rcollins@akron-westfield.com
PHONE NUMBER: (808)586-3310                PHONE NUMBER: (712) 568-2616
1390 Miller St                             850 Kerr Dr
Honolulu, HI 96813                         Akron, IA 51001

Adair-casey Comm School District           Albert City-truesdale Comm School District
SUPERINTENDENT: Dennis Mcclain             SUPERINTENDENT: Jeff Dicks
E-MAIL: dmcclain@acgcschools.org           E-MAIL: jdicks@albertct.k12.ia.us
PHONE NUMBER: (641) 746-2241               PHONE NUMBER: (712) 843-5416
3384 Indigo Ave.                           300 Orchard
Adair, IA 50002                            Albert City, IA 50510

Adel Desoto Minburn Comm School District   Albia Comm School District
SUPERINTENDENT: Greg Dufoe                 SUPERINTENDENT: Kevin Crall
E-MAIL: gdufoe@admschools.org              E-MAIL: kevin.crall@albia.k12.ia.us
PHONE NUMBER: (515) 993-4283               PHONE NUMBER: (641) 932-2161
801 Nile Kinnick Dr S                      701 Washington Ave E
Adel, IA 50003                             Albia, IA 52531

Aea 11 Heartland Aea                       Alburnett Comm School District
SUPERINTENDENT: Jon Sheldahl               SUPERINTENDENT: Dani Trimble
E-MAIL: jsheldahl@heartlandaea.org         E-MAIL: dtrimble@alburnettcsd.org
PHONE NUMBER: (515) 270-9030               PHONE NUMBER: (319) 842-2261
6500 Corporate Dr                          131 Roosevelt Street
Johnston, IA 50131                         Alburnett, IA 52202
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 162 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Alden Comm School District                Aplington-parkersburg Comm School District
SUPERINTENDENT: Tony Neumann              SUPERINTENDENT: Robert Hughes
E-MAIL: tneumann@ifacadets.net            E-MAIL: robert.hughes@a-pcsd.net
PHONE NUMBER: (515) 859-3393              PHONE NUMBER: (319) 346-1571
209 Center Street                         610 N. Johnson St
Alden, IA 50006                           Parkersburg, IA 50665

Algona Comm School District               Ar-we-va Comm School District
SUPERINTENDENT: Joe Carter                SUPERINTENDENT: Jeff Kruse
E-MAIL: jcarter@algona.k12.ia.us          E-MAIL: jkruse@scc.k12.ia.us
PHONE NUMBER: (515) 295-3528              PHONE NUMBER: (712) 663-4311
600 S. Hale Street                        108 Clinton St
Algona, IA 50511                          Westside, IA 51467

Allamakee Comm School District            Atlantic Comm School District
SUPERINTENDENT: Jay Mathis                SUPERINTENDENT: Steven Barber
E-MAIL: jmathis@allamakee.k12.ia.us       E-MAIL: sbarber@atlanticiaschools.org
PHONE NUMBER: (563) 568-3409              PHONE NUMBER: (712) 243-4252
1059 3Rd Ave Nw                           1100 Linn St
Waukon, IA 52172                          Atlantic, IA 50022

Alta Comm School District                 Audubon Comm School District
SUPERINTENDENT: Bill Walters              SUPERINTENDENT: Eric Audubon
E-MAIL: bwalters@alta-aurelia.k12.ia.us   E-MAIL: eobrien@audubon.k12.ia.us
PHONE NUMBER: (712) 200-1010              PHONE NUMBER: (712) 563-2607
101 W 5Th St                              800 3Rd Ave
Alta, IA 51002                            Audubon, IA 50025

Ames Comm School District                 Aurelia Comm School District
SUPERINTENDENT: Jenny Risner              SUPERINTENDENT: Bill Walters
E-MAIL: jenny.risner@ames.k12.ia.us       E-MAIL: bwalters@alta-aurelia.k12.ia.us
PHONE NUMBER: (515) 268-6600              PHONE NUMBER: (712) 434-2284
2005 24th St                              300 Ash St
Ames, IA 50014                            Aurelia, IA 51005

Anamosa Comm School District              Ballard Comm School District
SUPERINTENDENT: Larry Hunt                SUPERINTENDENT: Ottie Maxey
E-MAIL: lhunt@anamosa.k12.ia.us           E-MAIL: omaxey@ballard.k12.ia.us
PHONE NUMBER: (319) 462-4321              PHONE NUMBER: (515) 597-2811
200 South Garnavillo St.                  509 N Main Avenue
Anamosa, IA 52205                         Huxley, IA 50124

Andrew Comm School District               Battle Creek-ida Grove Comm School District
SUPERINTENDENT: Chris Fee                 SUPERINTENDENT: Matt Alexander
E-MAIL: chris.fee@andrew.k12.ia.us        E-MAIL: malexander@oabcig.org
PHONE NUMBER: (563) 672-3221              PHONE NUMBER: (712) 364-3687
13 S Marion                               900 John Montgomery Dr
Andrew, IA 52030                          Ida Grove, IA 51445

Ankeny Comm School District               Baxter Comm School District
SUPERINTENDENT: Jen Lindaman              SUPERINTENDENT: Mickolyn Clapper
E-MAIL: jen.lindaman@ankenyschools.org    E-MAIL: mclapper@baxter.k12.ia.us
PHONE NUMBER: (515) 965-9600              PHONE NUMBER: (641) 227-3102
306 Sw School Street                      202 E State
Ankeny, IA 50023                          Baxter, IA 50028
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 163 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Bcluw Comm School District                 Bondurant-farrar Comm School District
SUPERINTENDENT: Ben Petty                  SUPERINTENDENT: Rich Powers
E-MAIL: bpetty@bcluw.org                   E-MAIL: powersr@bfschools.org
PHONE NUMBER: (641) 366-2819               PHONE NUMBER: (515) 967-7819
610 East Center Street                     300 Garfield St. Sw
Conrad, IA 50621                           Bondurant, IA 50035

Bedford Comm School District               Boone Comm School District
SUPERINTENDENT: Joe Drake                  SUPERINTENDENT: Julie Trepa
E-MAIL: jdrake@bedford.k12.ia.us           E-MAIL: jtrepa@boone.k12.ia.us
PHONE NUMBER: (712) 523-2656               PHONE NUMBER: (515) 433-0750
906 Pennsylvania St                        500 7Th St
Bedford, IA 50833                          Boone, IA 50036

Belle Plaine Comm School District          Boyden-hull Comm School District
SUPERINTENDENT: Chad Straight              SUPERINTENDENT: Steve Grond
E-MAIL: cstraight@belle-plaine.k12.ia.us   E-MAIL: steve.grond@boyden-hull.org
PHONE NUMBER: (319) 444-3611               PHONE NUMBER: (712) 439-2711
707-7Th Street                             801 First Street
Belle Plaine, IA 52208                     Hull, IA 51239

Bellevue Comm School District              Boyer Valley Comm School District
SUPERINTENDENT: Tom Meyer                  SUPERINTENDENT: Kurt Brosamle
E-MAIL: tommeyer@bellevue.k12.ia.us        E-MAIL: kbrosamle@boyer-valley.k12.ia.us
PHONE NUMBER: (563) 872-4913               PHONE NUMBER: (712) 643-2258
1601 State St                              1102 Iowa Ave
Bellevue, IA 52031                         Dunlap, IA 51529

Belmond-klemme Comm School District        Brooklyn-guernsey-malcom Comm School District
SUPERINTENDENT: Daniel Frazier             SUPERINTENDENT: Brad Hohensee
E-MAIL: dan.frazier@bkcsd.org              E-MAIL: bhohensee@brooklyn.k12.ia.us
PHONE NUMBER: (641) 444-4300               PHONE NUMBER: (641) 522-7058
411 10Th Ave Ne                            1090 Jackson St
Belmond, IA 50421                          Brooklyn, IA 52211

Bennett Comm School District               Burlington Comm School District
SUPERINTENDENT: Lonnie Luepker             SUPERINTENDENT: Patrick Coen
E-MAIL: lonnie.luepker@bennett.k12.ia.us   E-MAIL: patrick.coen@bcsds.org
PHONE NUMBER: (563) 890-2226               PHONE NUMBER: (319) 753-6791
300 Cedar St                               1429 West Ave
Bennett, IA 52721                          Burlington, IA 52601

Benton Comm School District                Cal Comm School District
SUPERINTENDENT: Pamela Ewell               SUPERINTENDENT: Todd Lettow
E-MAIL: pewell@benton.k12.ia.us            E-MAIL: lettowt@cal.k12.ia.us
PHONE NUMBER: (319) 228-8701               PHONE NUMBER: (641) 579-6087
304 1St St                                 1441 Gull Ave
Van Horne, IA 52346                        Latimer, IA 50452

Bettendorf Comm School District            Calamus-wheatland Comm School District
SUPERINTENDENT: Michelle Morse             SUPERINTENDENT: Lonnie Luepker
E-MAIL: mmorse@bettendorf.k12.ia.us        E-MAIL: lluepker@cal-wheat.net
PHONE NUMBER: (563) 359-3681               PHONE NUMBER: (563) 374-1292
3311 18Th Street                           110 E Park Rd
Bettendorf, IA 52722                       Wheatland, IA 52777
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 164 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Cam Comm School District                  Central City Comm School District
SUPERINTENDENT: Paul Croghan              SUPERINTENDENT: Tim Cronin
E-MAIL: pcroghan@cam.k12.ia.us            E-MAIL: tcronin@central-city.k12.ia.us
PHONE NUMBER: (712) 762-3231              PHONE NUMBER: (319) 438-6181
1000 Victory Park Road                    400 Barber Street
Anita, IA 50020                           Central City, IA 52214

Camanche Comm School District             Central Comm School District
SUPERINTENDENT: Thomas Parker             SUPERINTENDENT: Nick Trenkamp
E-MAIL: tparker@camanchecsd.org           E-MAIL: ntrenkamp@central.k12.ia.us
PHONE NUMBER: (563) 259-3000              PHONE NUMBER: (563) 245-1751
702 13Th Ave                              400 1St Street Nw
Camanche, IA 52730                        Elkader, IA 52043

Cardinal Comm School District             Central Decatur Comm School District
SUPERINTENDENT: Joel Pedersen             SUPERINTENDENT: Chris Coffelt
E-MAIL: joel.pedersen@cardinalcomet.com   E-MAIL: chris.coffelt@centraldecatur.org
PHONE NUMBER: (641) 652-7531              PHONE NUMBER: (641) 446-4819
4045 Ashland Rd                           1201 Ne Poplar
Eldon, IA 52554                           Leon, IA 50144

Carlisle Comm School District             Central Dewitt School District
SUPERINTENDENT: Bryce Amos                SUPERINTENDENT: Dan Peterson
E-MAIL: bryce.amos@carlislecsd.org        E-MAIL: dan.peterson@cd-csd.org
PHONE NUMBER: (515) 989-3589              PHONE NUMBER: (563) 659-0700
430 School St                             331 E. 8Th St
Carlisle, IA 50047                        De Witt, IA 52742

Carroll Comm School District              Central Lee Comm School District
SUPERINTENDENT: Casey Berlau              SUPERINTENDENT: Andy Crozier
E-MAIL: cberlau@carrolltigers.org         E-MAIL: acrozier@centrallee.org
PHONE NUMBER: (712) 792-8001              PHONE NUMBER: (319) 835-9510
1026 N. Adams St                          2642 Highway 218
Carroll, IA 51401                         Donnellson, IA 52625

Cedar Falls Comm School District          Central Lyon Comm School District
SUPERINTENDENT: Andy Pattee               SUPERINTENDENT: Brent Jorth
E-MAIL: andy.pattee@cfschools.org         E-MAIL: bjorth@centrallyon.org
PHONE NUMBER: (319) 553-2420              PHONE NUMBER: (712) 472-2664
1002 W 1St St                             1105 S Story
Cedar Falls, IA 50613                     Rock Rapids, IA 51246

Cedar Rapids Comm School District         Central Springs Comm School District
SUPERINTENDENT: Noreen Bush               SUPERINTENDENT: Darwin Lehmann
E-MAIL: nbush@crschools.us                E-MAIL: dlehmann@centralsprings.net
PHONE NUMBER: (319) 558-2000              PHONE NUMBER: (641) 454-2211
2500 Edgewood Rd Nw                       105 S East St
Cedar Rapids, IA 52405                    Manly, IA 50456

Centerville Comm School District          Chariton Comm School District
SUPERINTENDENT: Tom Rubel                 SUPERINTENDENT: Larry Achenbach
E-MAIL: tom.rubel@centervillek12.org      E-MAIL: larry.achenbach@chariton.k12.ia.us
PHONE NUMBER: (641) 856-0601              PHONE NUMBER: (641) 774-5967
634 North Main                            140 East Albia Road
Centerville, IA 52544                     Chariton, IA 50049
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 165 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Charles City Comm School District             Clayton Ridge Comm School District
SUPERINTENDENT: Mike Fisher                   SUPERINTENDENT: Shane Wahls
E-MAIL: mfisher@charlescityschools.org        E-MAIL: swahls@claytonridge.k12.ia.us
PHONE NUMBER: (641) 257-6500                  PHONE NUMBER: (563) 252-2341
500 N Grand Ave                               131 S River Park Dr
Charles City, IA 50616                        Guttenberg, IA 52052

Charter Oak-ute Comm School District          Clear Creek Amana Comm School District
SUPERINTENDENT: Adam Eggeling                 SUPERINTENDENT: Tim Kuehl
E-MAIL: aeggeling@co-u.net                    E-MAIL: timkuehl@ccaschools.org
PHONE NUMBER: (712) 678-3325                  PHONE NUMBER: (319) 828-4510
321 Main St                                   327 South Augusta Ave
Charter Oak, IA 51439                         Oxford, IA 52322

Cherokee Comm School District                 Clear Lake Comm School District
SUPERINTENDENT: Kimberly Lingenfelter         SUPERINTENDENT: Doug Gee
E-MAIL: klingenfelter@ccsd.k12.ia.us          E-MAIL: dgee@clearlakeschools.org
PHONE NUMBER: (712) 225-6767                  PHONE NUMBER: (641) 357-2181
600 W. Bluff Street                           1529 3Rd Avenue North
Cherokee, IA 51012                            Clear Lake, IA 50428

Clarinda Comm School District                 Clinton Comm School District
SUPERINTENDENT: Chris Bergman                 SUPERINTENDENT: Gary Delacy
E-MAIL: cbergman@clarindacsd.org              E-MAIL: gdelacy@clintonia.org
PHONE NUMBER: (712) 542-5165                  PHONE NUMBER: (563) 243-9600
423 E. Nodaway                                1401 12Th Ave N
Clarinda, IA 51632                            Clinton, IA 52732

Clarion-goldfield-dows Comm School District   Colfax-mingo Comm School District
SUPERINTENDENT: Robert Olson                  SUPERINTENDENT: Erik Anderson
E-MAIL: rolson@clargold.org                   E-MAIL: erik.anderson@colfaxmingo.org
PHONE NUMBER: (515) 532-3423                  PHONE NUMBER: (515) 674-3646
319 3Rd Ave Ne                                204 N. League Rd.
Clarion, IA 50525                             Colfax, IA 50054

Clarke Comm School District                   College Comm School District
SUPERINTENDENT: Steve Seid                    SUPERINTENDENT: Doug Wheeler
E-MAIL: sseid@clarke.k12.ia.us                E-MAIL: dwheeler@crprairie.org
PHONE NUMBER: (641) 342-4969                  PHONE NUMBER: (319) 848-5201
802 North Jackson                             401 76Th Ave Sw
Osceola, IA 50213                             Cedar Rapids, IA 52404

Clarksville Comm School District              Collins-maxwell Comm School District
SUPERINTENDENT: Joel Foster                   SUPERINTENDENT: Corey Lunn
E-MAIL: jfoster@clarksville.k12.ia.us         E-MAIL: clunn@collins-maxwell.k12.ia.us
PHONE NUMBER: (319) 278-4008                  PHONE NUMBER: (515) 387-1115
318 N Mather                                  400 Metcalf
Clarksville, IA 50619                         Maxwell, IA 50161

Clay Central-everly Comm School District      Colo-nesco School Comm School District
SUPERINTENDENT: Scott Williamson              SUPERINTENDENT: Jim Walker
E-MAIL: swilliamson@claycentraleverly.org     E-MAIL: jwalker@colo-nesco.k12.ia.us
PHONE NUMBER: (712) 933-2242                  PHONE NUMBER: (641) 377-2284
401 Church Street                             919 West St.
Royal, IA 51357                               Colo, IA 50056
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 166 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Columbus Comm School District                Davis County Comm School District
SUPERINTENDENT: Jeff Maeder                  SUPERINTENDENT: Dan Maeder
E-MAIL: jeff.maeder@columbuscsd.org          E-MAIL: dan.maeder@dcmustangs.com
PHONE NUMBER: (319) 728-2911                 PHONE NUMBER: (641) 664-2200
1208 Colton St                               608 S. Washington
Columbus Junction, IA 52738                  Bloomfield, IA 52537

Coon Rapids-bayard Comm School District      Decorah Community School District
SUPERINTENDENT: Eric Trager                  SUPERINTENDENT: Mark Lane
E-MAIL: eric.trager@crbcrusaders.org         E-MAIL: mark.lane@decorah.k12.ia.us
PHONE NUMBER: (712) 999-2207                 PHONE NUMBER: (563) 382-4208
905 North St                                 510 Winnebago Street
Coon Rapids, IA 50058                        Decorah, IA 52101

Corning Comm School District                 Delwood Comm School District
SUPERINTENDENT: Chris Fenster                SUPERINTENDENT: Todd Hawley
E-MAIL: cfenster@corningcsd.org              E-MAIL: thawley@delwood.k12.ia.us
PHONE NUMBER: (641) 322-4242                 PHONE NUMBER: (563) 674-4164
904 8Th St                                   311 Delmar Ave
Corning, IA 50841                            Delmar, IA 52037

Council Bluffs Comm School District          Denison Comm School District
SUPERINTENDENT: Vickie Murillo               SUPERINTENDENT: Michael Pardun
E-MAIL: vmurillo@cb-schools.org              E-MAIL: mpardun@denisoncsd.org
PHONE NUMBER: (712) 328-6446                 PHONE NUMBER: (712) 263-2176
300 W Broadway                               819 N 16Th St
Council Bluffs, IA 51503                     Denison, IA 51442

Creston Comm School District                 Denver Comm School District
SUPERINTENDENT: Deron Stender                SUPERINTENDENT: Brad Laures
E-MAIL: dstender@crestonschools.org          E-MAIL: blaures@denver.k12.ia.us
PHONE NUMBER: (641) 782-7028                 PHONE NUMBER: (319) 984-6323
801 N. Elm Street                            520 Lincoln Street
Creston, IA 50801                            Denver, IA 50622

Dallas Center-grimes Comm School District    Des Moines Independent Comm School District
SUPERINTENDENT: Scott Grimes                 SUPERINTENDENT: Thomas Ahart
E-MAIL: scott.grimes@dcgschools.com          E-MAIL: superintendent@dmschools.org
PHONE NUMBER: (515) 992-3866                 PHONE NUMBER: (515) 242-7911
1414 Walnut St, Ste. 200                     901 Walnut Street
Dallas Center, IA 50063                      Des Moines, IA 50309

Danville Comm School District                Diagonal Comm School District
SUPERINTENDENT: Thomas Ward                  SUPERINTENDENT: Karleen Stephens
E-MAIL: thomas.ward@danvillecsd.org          E-MAIL: kstephens@diagonalschools.org
PHONE NUMBER: (319) 392-4223                 PHONE NUMBER: (641) 734-5331
419 S Main                                   403 W 2Nd Street
Danville, IA 52623                           Diagonal, IA 50845

Davenport Comm School District               Dike-new Hartford Comm School District
SUPERINTENDENT: Robert Kobylski              SUPERINTENDENT: Justin Stockdale
E-MAIL: kobylskir@mail.davenport.k12.ia.us   E-MAIL: justin.stockdale@dnhcsd.org
PHONE NUMBER: (563) 336-5000                 PHONE NUMBER: (319) 989-2552
1606 Brady St                                330 Main St
Davenport, IA 52803                          Dike, IA 50624
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 167 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Dows Comm School District                 East Marshall Comm School District
SUPERINTENDENT: Robert Olson              SUPERINTENDENT: Tony Ryan
E-MAIL: rolson@clargold.org               E-MAIL: tryan@e-marshall.k12.ia.us
PHONE NUMBER: (515) 852-4164              PHONE NUMBER: (641) 498-7481
404 Park Ave                              204 West Center
Dows, IA 50071                            Gilman, IA 50106

Dubuque Comm School District              East Mills Comm School District
SUPERINTENDENT: Stan Rheingans            SUPERINTENDENT: Tim Hood
E-MAIL: srheingans@dbqschools.org         E-MAIL: thood@emschools.org
PHONE NUMBER: (563) 552-3000              PHONE NUMBER: (712) 624-8700
2300 Chaney Road                          58962 380Th Steet
Dubuque, IA 52001                         Hastings, IA 51540

Dunkerton Comm School District            East Sac County Comm School District
SUPERINTENDENT: Tim Cronin                SUPERINTENDENT: Jeff Kruse
E-MAIL: tcronin@dunkerton.k12.ia.us       E-MAIL: jkruse@scc.k12.ia.us
PHONE NUMBER: (319) 822-4295              PHONE NUMBER: (712) 665-5000
509 Canfield                              801 Jackson
Dunkerton, IA 50626                       Lake View, IA 51450

Durant Comm School District               East Union Comm School District
SUPERINTENDENT: Duane Bennett             SUPERINTENDENT: Ken Kasper
E-MAIL: duane.bennett@durant.k12.ia.us    E-MAIL: kkasper@eastunionschools.org
PHONE NUMBER: (563) 785-4432              PHONE NUMBER: (641) 347-5215
408 7Th Street                            1916 High School Dr
Durant, IA 52747                          Afton, IA 50830

Eagle Grove Comm School District          Eastern Allamakee Comm School District
SUPERINTENDENT: Jess Toliver              SUPERINTENDENT: Dale Crozier
E-MAIL: jtoliver@eagle-grove.k12.ia.us    E-MAIL: dcrozier@kee.k12.ia.us
PHONE NUMBER: (515) 448-4749              PHONE NUMBER: (563) 538-4201
325 N Commercial                          569 Center St.
Eagle Grove, IA 50533                     Lansing, IA 52151

Earlham Comm School District              Easton Valley Comm School District
SUPERINTENDENT: Michael Wright            SUPERINTENDENT: Chris Fee
E-MAIL: mwright@ecsdcards.com             E-MAIL: chris.fee@eastonvalleycsd.com
PHONE NUMBER: (515) 758-2235              PHONE NUMBER: (563) 689-4221
535 N Chestnut Ave                        321 W. School
Earlham, IA 50072                         Preston, IA 52069

East Buchanan Comm School District        Eddyville-blakesburg- Fremont Csd
SUPERINTENDENT: Dan Fox                   SUPERINTENDENT: Dean Cook
E-MAIL: dfox@east-buc.k12.ia.us           E-MAIL: dean.cook@rocketsk12.org
PHONE NUMBER: (319) 935-3767              PHONE NUMBER: (641) 969-4226
414 5Th St North                          222 Walnut
Winthrop, IA 50682                        Eddyville, IA 52553

East Greene Comm School District          Edgewood-colesburg Comm School District
SUPERINTENDENT: Barb Kruthoff             SUPERINTENDENT: Rob Busch
E-MAIL: bkruthoff@eastsac.k12.ia.us       E-MAIL: rbusch@edge-cole.k12.ia.us
PHONE NUMBER: (515) 738-5741              PHONE NUMBER: (563) 928-6411
405 12Th Street South                     403 W Union
Grand Junction, IA 50107                  Edgewood, IA 52042
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 168 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Eldora-new Providence Comm School District       Forest City Comm School District
SUPERINTENDENT: Adam Zellmer                     SUPERINTENDENT: Darwin Lehmann
E-MAIL: azellmer@southhardin.org                 E-MAIL: dlehmann@forestcity.k12.ia.us
PHONE NUMBER: (641) 939-5631                     PHONE NUMBER: (641) 585-2323
1010 Edgington Ave                               145 S Clark St
Eldora, IA 50627                                 Forest City, IA 50436

Elk Horn-kimballton Comm School District         Fort Dodge Comm School District
SUPERINTENDENT: Trevor Miller                    SUPERINTENDENT: Jesse Ulrich
E-MAIL: tmiller@exira-ehk.k12.ia.us              E-MAIL: jesseulrich@fdschools.org
PHONE NUMBER: (712) 764-4616                     PHONE NUMBER: (515) 576-1161
4114 Madison St                                  104 S 17Th St
Elk Horn, IA 51531                               Fort Dodge, IA 50501

Emmetsburg Comm School District                  Fort Madison Comm School District
SUPERINTENDENT: Darren Hanna                     SUPERINTENDENT: Erin Slater
E-MAIL: dhanna@e-hawks.org                       E-MAIL: erin.slater@fmcsd.org
PHONE NUMBER: (712) 852-2966                     PHONE NUMBER: (319) 372-7252
205 King Street                                  1930 Ave M
Emmetsburg, IA 50536                             Fort Madison, IA 52627

English Valleys Comm School District             Fredericksburg Comm School District
SUPERINTENDENT: Mark Olmstead                    SUPERINTENDENT: Fred Matlage
E-MAIL: molmstead@english-valleys.k12.ia.us      E-MAIL: matlagef@sfcougars.k12.ia.us
PHONE NUMBER: (319) 664-3634                     PHONE NUMBER: (563) 237-5364
211 S College Street                             401 E High Street
North English, IA 52316                          Fredericksburg, IA 50630

Essex Comm School District                       Fremont-mills Comm School District
SUPERINTENDENT: Mike Wells                       SUPERINTENDENT: Dave Gute
E-MAIL: wellsm@essex.k12.ia.us                   E-MAIL: dgute@fmtabor.org
PHONE NUMBER: (712) 379-3117                     PHONE NUMBER: (712) 629-2325
111 Forbes St                                    1114 U.S. Highway 275
Essex, IA 51638                                  Tabor, IA 51653

Estherville Lincoln Central Com Sch Dist         Galva-holstein Comm School District
SUPERINTENDENT: Tara Paul                        SUPERINTENDENT: Jon Wiebers
E-MAIL: tara.paul@elc-csd.org                    E-MAIL: jwiebers@rvraptors.org
PHONE NUMBER: (712) 362-8460                     PHONE NUMBER: (712) 368-4353
1814 7Th Ave S                                   519 E Maple
Estherville, IA 51334                            Holstein, IA 51025

Exira-elk Horn-kimballton Comm School District   Garner-hayfield Comm School District
SUPERINTENDENT: Trevor Miller                    SUPERINTENDENT: Tyler Williams
E-MAIL: tmiller@exira-ehk.k12.ia.us              E-MAIL: twilliams@ghvschools.org
PHONE NUMBER: (712) 268-5318                     PHONE NUMBER: (641) 923-2718
4114 Madison St                                  605 Lyon Street
Elk Horn, IA 51531                               Garner, IA 50438

Fairfield Comm School District                   George-little Rock Comm School District
SUPERINTENDENT: Laurie Noll                      SUPERINTENDENT: Tom Luxford
E-MAIL: laurie.noll@fairfieldsfuture.org         E-MAIL: tluxford@george-littlerock.org
PHONE NUMBER: (641) 472-2655                     PHONE NUMBER: (712) 475-3311
403 South 20Th Street                            500 E Indiana Ave
Fairfield, IA 52556                              George, IA 51237
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 169 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Gilbert Comm School District                 Great Prairie Aea
SUPERINTENDENT: Lindsey Beecher              SUPERINTENDENT: Cindy Yelick
E-MAIL: beecherl@gilbert.k12.ia.us           E-MAIL: cindy.yelick@gpaea.org
PHONE NUMBER: (515) 232-3740                 PHONE NUMBER: (641) 682-8591
103 Mathews Dr                               2814 N Court St
Gilbert, IA 50105                            Ottumwa, IA 52501

Gilmore City-bradgate Comm School District   Greene County Comm School District
SUPERINTENDENT: Amanda Schmidt               SUPERINTENDENT: Tim Christensen
E-MAIL: aschmidt@gcb.k12.ia.us               E-MAIL: christensent@greenecountycsd.net
PHONE NUMBER: (515) 373-6124                 PHONE NUMBER: (515) 386-4168
402 Se E Ave                                 204 W Madison Ave
Gilmore City, IA 50541                       Jefferson, IA 50129

Gladbrook-reinbeck Comm School District      Grinnell-newburg Comm School District
SUPERINTENDENT: Erik Smith                   SUPERINTENDENT: Janet Stutz
E-MAIL: erik.smith@gr-rebels.net             E-MAIL: janet.stutz@grinnell-k12.org
PHONE NUMBER: (319) 345-2712                 PHONE NUMBER: (641) 236-2700
600 Blackhawk St                             927 4Th Ave
Reinbeck, IA 50669                           Grinnell, IA 50112

Glenwood Comm School District                Griswold Comm School District
SUPERINTENDENT: Devin Embray                 SUPERINTENDENT: David Henrichs
E-MAIL: embrayd@glenwoodschools.org          E-MAIL: dhenrichs@griswoldschools.org
PHONE NUMBER: (712) 527-9034                 PHONE NUMBER: (712) 778-2152
103 Central St                               20 Madison
Glenwood, IA 51534                           Griswold, IA 51535

Glidden-ralston Comm School District         Grundy Center Comm School District
SUPERINTENDENT: Kreg Lensch                  SUPERINTENDENT: Robert Hughes
E-MAIL: klensch@glidden-ralston.k12.ia.us    E-MAIL: rhughes@spartanpride.net
PHONE NUMBER: (712) 659-3411                 PHONE NUMBER: (319) 825-5418
602 Idaho                                    1301 12Th St
Glidden, IA 51443                            Grundy Center, IA 50638

Gmg Comm School District                     Guthrie Center Comm School District
SUPERINTENDENT: Ben Petty                    SUPERINTENDENT: Dennis Mcclain
E-MAIL: bpetty@bcluw.org                     E-MAIL: dmcclain@acgcschools.org
PHONE NUMBER: (641) 499-2239                 PHONE NUMBER: (641) 332-2972
306 Park Street                              906 School St
Garwin, IA 50632                             Guthrie Center, IA 50115

Graettinger-terril Comm School District      Hamburg Comm School District
SUPERINTENDENT: Marshall Lewis               SUPERINTENDENT: Mike Wells
E-MAIL: mlewis@gt.ratitans.org               E-MAIL: mwells@hamburgcsd.org
PHONE NUMBER: (712) 859-3286                 PHONE NUMBER: (712) 382-1063
400 W Lost Island St                         309 S Street
Graettinger, IA 51342                        Hamburg, IA 51640

Grant Wood Aea                               Hampton-dumont Comm School District
SUPERINTENDENT: John Speer                   SUPERINTENDENT: Todd Lettow
E-MAIL: jspeer@gwaea.org                     E-MAIL: tlettow@hdcsd.org
PHONE NUMBER: (319) 399-6700                 PHONE NUMBER: (641) 456-2175
4401 6Th St Sw                               601 - 12th Avenue Ne
Cedar Rapids, IA 52404                       Hampton, IA 50441
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 170 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Harlan Comm School District                   Humboldt Comm School District
SUPERINTENDENT: Justin Wagner                 SUPERINTENDENT: Jim Murray
E-MAIL: jwagner@hcsdcyclones.com              E-MAIL: jmurray@humboldt.k12.ia.us
PHONE NUMBER: (712) 755-2152                  PHONE NUMBER: (515) 332-1330
2102 Durant                                   23 3Rd St N
Harlan, IA 51537                              Dakota City, IA 50529

Harris-lake Park Comm School District         Ikm-manning Comm School District
SUPERINTENDENT: Andy Irwin                    SUPERINTENDENT: Trevor Miller
E-MAIL: airwin@hlpcsd.org                     E-MAIL: tmiller@ikm-manning.k12.ia.us
PHONE NUMBER: (712) 832-3809                  PHONE NUMBER: (712) 654-2852
905 South Market                              209 10Th St
Lake Park, IA 51347                           Manning, IA 51455

Hartley-melvin-sanborn Comm School District   Independence Comm School District
SUPERINTENDENT: Patrick Carlin                SUPERINTENDENT: Russell Reiter
E-MAIL: pcarlin@hmshawks.org                  E-MAIL: rreiter@independence.k12.ia.us
PHONE NUMBER: (712) 928-2022                  PHONE NUMBER: (319) 334-7400
300 N. 8th Ave W.                             1207 1St St W
Hartley, IA 51346                             Independence, IA 50644

Highland Comm School District                 Indianola Comm School District
SUPERINTENDENT: Ken Crawford                  SUPERINTENDENT: Art Sathoff
E-MAIL: kcrawford@highlandhuskies.org         E-MAIL: art.sathoff@indianola.k12.ia.us
PHONE NUMBER: (319) 648-3822                  PHONE NUMBER: (515) 961-9500
1715 Vine Avenue                              1304 E 2Nd Ave
Riverside, IA 52327                           Indianola, IA 50125

Hinton Comm School District                   Interstate 35 Comm School District
SUPERINTENDENT: Todd Meyer                    SUPERINTENDENT: Sharon Dentlinger
E-MAIL: todd.meyer@hintonschool.com           E-MAIL: sdentlinger@roadrunnerpride.org
PHONE NUMBER: (712) 947-4329                  PHONE NUMBER: (641) 765-4291
315 W Grand                                   405 E North St
Hinton, IA 51024                              Truro, IA 50257

Howard-winneshiek Comm School District        Iowa City Comm School District
SUPERINTENDENT: Ted Ihns                      SUPERINTENDENT: Matt Degner
E-MAIL: tihns@howard-winn.k12.ia.us           E-MAIL: degner.matt@iowacityschools.org
PHONE NUMBER: (563) 547-2762                  PHONE NUMBER: (319) 688-1000
1000 Schroder Dr                              1725 N. Dodge Street
Cresco, IA 52136                              Iowa City, IA 52245

Hubbard-radcliffe Comm School District        Iowa Falls Comm School District
SUPERINTENDENT: Adam Zellmer                  SUPERINTENDENT: Tony Neumann
E-MAIL: azellmer@southhardin.org              E-MAIL: tneumann@ifacadets.net
PHONE NUMBER: (641) 864-2211                  PHONE NUMBER: (641) 648-6400
200 Chestnut                                  710 North Street
Hubbard, IA 50122                             Iowa Falls, IA 50126

Hudson Comm School District                   Iowa Valley Comm School District
SUPERINTENDENT: Tony Voss                     SUPERINTENDENT: Mark Olmstead
E-MAIL: anthonyvoss@hudsonpiratepride.com     E-MAIL: molmstead@ivcsd.org
PHONE NUMBER: (319) 988-3233                  PHONE NUMBER: (319) 642-7714
136 S. Washington                             359 E Hilton St
Hudson, IA 50643                              Marengo, IA 52301
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 171 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Janesville Consolidated School District      Lake Mills Comm School District
SUPERINTENDENT: Bj Meaney                    SUPERINTENDENT: Chad Kohagen
E-MAIL: bj.meaney@janesvilleschools.net      E-MAIL: ckohagen@lake-mills.org
PHONE NUMBER: (319) 987-2581                 PHONE NUMBER: (641) 592-0881
505 Barrick Rd                               102 S 4Th Ave E
Janesville, IA 50647                         Lake Mills, IA 50450

Jesup Comm School District                   Lamoni Comm School District
SUPERINTENDENT: Nathan Marting               SUPERINTENDENT: Chris Coffelt
E-MAIL: nmarting@jesup.k12.ia.us             E-MAIL: ccoffelt@lamonischools.org
PHONE NUMBER: (319) 827-1700                 PHONE NUMBER: (641) 784-3342
531 Prospect                                 202 N Walnut St
Jesup, IA 50648                              Lamoni, IA 50140

Johnston Comm School District                Laurens-marathon Comm School District
SUPERINTENDENT: Laura Kacer                  SUPERINTENDENT: Kevin Wood
E-MAIL: laura.kacer@johnston.k12.ia.us       E-MAIL: kevinwood@lm.k12.ia.us
PHONE NUMBER: (515) 278-0470                 PHONE NUMBER: (712) 841-5000
5608 Merle Hay Road                          300 W. Garfield St.
Johnston, IA 50131                           Laurens, IA 50554

Keokuk Comm School District                  Lawton-bronson Comm School District
SUPERINTENDENT: Christine Barnes             SUPERINTENDENT: Chad Shook
E-MAIL: christine.barnes@keokukschools.org   E-MAIL: shookc@lb-eagles.org
PHONE NUMBER: (319) 524-1402                 PHONE NUMBER: (712) 944-5183
1721 Fulton St                               100 Tara Way
Keokuk, IA 52632                             Lawton, IA 51030

Keota Comm School District                   Le Mars Comm School District
SUPERINTENDENT: Jim Henrich                  SUPERINTENDENT: Steven Webner
E-MAIL: jim.henrich@keota.k12.ia.us          E-MAIL: steve.webner@lemarscsd.org
PHONE NUMBER: (641) 636-2189                 PHONE NUMBER: (712) 546-4155
400 N Ellis St                               940 Lincoln Street Sw
Keota, IA 52248                              Le Mars, IA 51031

Keystone Aea                                 Lenox Comm School District
SUPERINTENDENT: Patrick Heiderscheit         SUPERINTENDENT: David Henrichs
E-MAIL: pheiderscheit@aea1.k12.ia.us         E-MAIL: dhenrichs@lenoxschools.org
PHONE NUMBER: (563) 245-1480                 PHONE NUMBER: (641) 333-2244
1400 2Nd St Nw                               600 S Locust
Elkader, IA 52043                            Lenox, IA 50851

Kingsley-pierson Comm School District        Lewis Central Comm School District
SUPERINTENDENT: Scott Bailey                 SUPERINTENDENT: Eric Knost
E-MAIL: sbailey@k-pcsd.org                   E-MAIL: eric.knost@lewiscentral.org
PHONE NUMBER: (712) 378-2861                 PHONE NUMBER: (712) 366-8202
322 Quest Avenue                             4121 Harry Langdon Blvd
Kingsley, IA 51028                           Council Bluffs, IA 51503

Knoxville Comm School District               Linn-mar Comm School District
SUPERINTENDENT: Cassi Pearson                SUPERINTENDENT: Shannon Bisgard
E-MAIL: cassi.pearson@kcsd.k12.ia.us         E-MAIL: sbisgard@linnmar.k12.ia.us
PHONE NUMBER: (641) 842-6552                 PHONE NUMBER: (319) 447-3000
309 W Main                                   2999 N 10Th St
Knoxville, IA 50138                          Marion, IA 52302
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 172 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Lisbon Comm School District                     Maple Valley-anthon Oto Comm School District
SUPERINTENDENT: Pat Hocking                     SUPERINTENDENT: Jeff Thelander
E-MAIL: phocking@lisbon.k12.ia.us               E-MAIL: jthelander@mvaoschool.org
PHONE NUMBER: (319) 455-2075                    PHONE NUMBER: (712) 881-1315
235 W School St                                 501 S 7Th St
Lisbon, IA 52253                                Mapleton, IA 51034

Logan-magnolia Comm School District             Maquoketa Comm School District
SUPERINTENDENT: Tom Ridder                      SUPERINTENDENT: Chris Hoover
E-MAIL: tridder@lomaschools.org                 E-MAIL: choover@maquoketaschools.org
PHONE NUMBER: (712) 644-2250                    PHONE NUMBER: (563) 652-4984
1200 N 2Nd Ave                                  612 So Vermont
Logan, IA 51546                                 Maquoketa, IA 52060

Lone Tree Comm School District                  Maquoketa Valley Comm School District
SUPERINTENDENT: Ken Crawford                    SUPERINTENDENT: Doug Tuetken
E-MAIL: kcrawford@lonetreecsd.org               E-MAIL: dougtuetken@maquoketa-v.k12.ia.us
PHONE NUMBER: (319) 629-4212                    PHONE NUMBER: (563) 922-9422
303 S Devoe St                                  112 3Rd Street
Lone Tree, IA 52755                             Delhi, IA 52223

Louisa-muscatine Comm School District           Marcus-meriden-cleghorn Comm School District
SUPERINTENDENT: Mike Sickle                     SUPERINTENDENT: Dan Barkel
E-MAIL: mvansickle@lmcsd.org                    E-MAIL: dan.barkel@mmcruroyals.org
PHONE NUMBER: (319) 726-3541                    PHONE NUMBER: (712) 376-4171
14478 170Th St                                  400 East Fenton
Letts, IA 52754                                 Marcus, IA 51035

Luverne Comm School District                    Marion Independent School District
SUPERINTENDENT: Jon Hueser                      SUPERINTENDENT: Janelle Brouwer
E-MAIL: jhueser@luverne.k12.ia.us               E-MAIL: jbrouwer@marion-isd.org
PHONE NUMBER: (515) 882-3357                    PHONE NUMBER: (319) 377-4691
405 Hanna Ave                                   777 S 15Th St
Luverne, IA 50560                               Marion, IA 52302

Lynnville-sully Comm School District            Marshalltown Comm School District
SUPERINTENDENT: Shane Ehresman                  SUPERINTENDENT: Theron Schutte
E-MAIL: ehresman@lshawks.com                    E-MAIL: tschutte@marshalltown.k12.ia.us
PHONE NUMBER: (641) 594-4445                    PHONE NUMBER: (641) 754-1000
12476 Hwy F62 E                                 1002 South 3Rd Ave.
Sully, IA 50251                                 Marshalltown, IA 50158

Madrid Comm School District                     Martensdale-st Marys Comm School District
SUPERINTENDENT: Brian Horn                      SUPERINTENDENT: Tom Wood
E-MAIL: bhorn@madrid.k12.ia.us                  E-MAIL: tom_wood@mstm.us
PHONE NUMBER: (515) 795-3241                    PHONE NUMBER: (641) 764-2466
201 N. Main                                     390 Burlington
Madrid, IA 50156                                Martensdale, IA 50160

Manson Northwest Webster Comm School District   Mason City Comm School District
SUPERINTENDENT: Justin Daggett                  SUPERINTENDENT: David Versteeg
E-MAIL: jdaggett@manson-nw.k12.ia.us            E-MAIL: dversteeg@masoncityschools.org
PHONE NUMBER: (712) 469-2202                    PHONE NUMBER: (641) 421-4400
1016 Main Street                                1515 S. Pennsylvania Ave
Manson, IA 50563                                Mason City, IA 50401
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 173 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Mediapolis Comm School District             Moc-floyd Valley Comm School District
SUPERINTENDENT: Greg Ray                    SUPERINTENDENT: Russ Adams
E-MAIL: rayg@mepoedu.org                    E-MAIL: radams@moc-fv.k12.ia.us
PHONE NUMBER: (319) 394-3101                PHONE NUMBER: (712) 737-4873
725 N. Northfield                           1301 8Th St Se
Mediapolis, IA 52637                        Orange City, IA 51041

Melcher-dallas Comm School District         Montezuma Comm School District
SUPERINTENDENT: Scott Bridges               SUPERINTENDENT: Dave Hoeger
E-MAIL: bridgess@melcher-dallas.k12.ia.us   E-MAIL: dhoeger@montezuma.k12.ia.us
PHONE NUMBER: (641) 947-2321                PHONE NUMBER: (641) 623-5121
214 S Main                                  504 N 4Th St
Melcher, IA 50163                           Montezuma, IA 50171

Meskwaki Settlement School                  Monticello Comm School District
SUPERINTENDENT: Willie Barney               SUPERINTENDENT: Brian Jaeger
E-MAIL: wbarney@msswarriors.org             E-MAIL: brian.jaeger@monticello.k12.ia.us
PHONE NUMBER: (641) 484-9000                PHONE NUMBER: (319) 465-5963
1610 305Th Street                           711 S Maple St
Tama, IA 52339                              Monticello, IA 52310

Mfl Marmac Comm School District             Moravia Comm School District
SUPERINTENDENT: Dale Crozier                SUPERINTENDENT: Brad Breon
E-MAIL: dale.crozier@mflmm.k12.ia.us        E-MAIL: brad.breon@moravia.k12.ia.us
PHONE NUMBER: (563) 539-4795                PHONE NUMBER: (641) 724-3311
700 S Page St                               505 N Trussell St
Monona, IA 52159                            Moravia, IA 52571

Midland Comm School District                Mormon Trail Comm School District
SUPERINTENDENT: Todd Hawley                 SUPERINTENDENT: Kerry Phillips
E-MAIL: thawley@midland.k12.ia.us           E-MAIL: kphillips@mormontrailcsd.org
PHONE NUMBER: (563) 488-2292                PHONE NUMBER: (641) 877-2521
109 W. Green Street                         403 S Front St
Wyoming, IA 52362                           Humeston, IA 50123

Mid-prairie Comm School District            Morning Sun Comm School District
SUPERINTENDENT: Mark Schneider              SUPERINTENDENT: Mike Peterson
E-MAIL: mschneider@mphawks.org              E-MAIL: mike.peterson@mscsd.org
PHONE NUMBER: (319) 646-6093                PHONE NUMBER: (319) 868-7701
1635 Highway 22 E                           311 Division Street
Wellman, IA 52356                           Morning Sun, IA 52640

Mississippi Bend Aea                        Moulton-udell Comm School District
SUPERINTENDENT: William Decker              SUPERINTENDENT: Brian Vandersluis
E-MAIL: bdecker@mbaea.org                   E-MAIL: brian.vandersluis@moulton-udell.org
PHONE NUMBER: (563) 359-1371                PHONE NUMBER: (641) 642-8131
729 21St St                                 305 E 8Th
Bettendorf, IA 52722                        Moulton, IA 52572

Missouri Valley Comm School District        Mount Ayr Comm School District
SUPERINTENDENT: Brent Hoesing               SUPERINTENDENT: Joe Drake
E-MAIL: bhoesing@movalleycsd.org            E-MAIL: joe.drake@mtayrschools.org
PHONE NUMBER: (712) 642-2706                PHONE NUMBER: (641) 464-0500
109 East Michigan Street                    1001 E Columbus St
Missouri Valley, IA 51555                   Mount Ayr, IA 50854
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 174 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Mount Pleasant Comm School District           Newell-fonda Comm School District
SUPERINTENDENT: John Henriksen                SUPERINTENDENT: Jeff Dicks
E-MAIL: john.henriksen@mtpcsd.org             E-MAIL: dicksj@newell-fonda.k12.ia.us
PHONE NUMBER: (319) 385-7750                  PHONE NUMBER: (712) 272-3324
307 E. Monroe, Suite 201                      205 Clark St
Mount Pleasant, IA 52641                      Newell, IA 50568

Mount Vernon Comm School District             Newton Comm School District
SUPERINTENDENT: Greg Batenhorst               SUPERINTENDENT: Tom Messinger
E-MAIL: gbatenhorst@mvcsd.org                 E-MAIL: messingert@newtoncsd.org
PHONE NUMBER: (319) 895-8845                  PHONE NUMBER: (641) 792-5809
525 Palisades Rd Sw                           700 N 4Th Ave E Suite300
Mount Vernon, IA 52314                        Newton, IA 50208

Murray Comm School District                   Nodaway Valley Comm School District
SUPERINTENDENT: Ken Kasper                    SUPERINTENDENT: Paul Croghan
E-MAIL: kkasper@murraycsd.org                 E-MAIL: paul.croghan@nodawayvalley.org
PHONE NUMBER: (641) 447-2517                  PHONE NUMBER: (641) 743-6127
216 Sherman                                   410 Nw 2Nd
Murray, IA 50174                              Greenfield, IA 50849

Muscatine Comm School District                North Butler Comm School District
SUPERINTENDENT: Clint Christopher             SUPERINTENDENT: Joel Foster
E-MAIL: clint.christopher@mcsdonline.org      E-MAIL: joel.foster@northbutler.k12.ia.us
PHONE NUMBER: (563) 263-7223                  PHONE NUMBER: (319) 267-2205
2900 Mulberry Avenue                          513 Birch
Muscatine, IA 52761                           Allison, IA 50602

Nashua-plainfield Comm School District        North Cedar Comm School District
SUPERINTENDENT: Keith Turner                  SUPERINTENDENT: Mark Dohmen
E-MAIL: kturner@nashua-plainfield.k12.ia.us   E-MAIL: mdohmen@north-cedarstu.org
PHONE NUMBER: (641) 435-4835                  PHONE NUMBER: (563) 942-3358
612 Greeley St                                102 E North Street
Nashua, IA 50658                              Stanwood, IA 52337

Nevada Comm School District                   North Fayette Comm School District
SUPERINTENDENT: Steve Gray                    SUPERINTENDENT: Joe Griffith
E-MAIL: sgray@nevadacubs.org                  E-MAIL: jgriffith@nfv.k12.ia.us
PHONE NUMBER: (515) 382-2783                  PHONE NUMBER: (563) 422-3851
1035 15Th St                                  600 N. Pine Street
Nevada, IA 50201                              West Union, IA 52175

New Hampton Comm School District              North Iowa Comm School District
SUPERINTENDENT: Jay Jurrens                   SUPERINTENDENT: Joe Erickson
E-MAIL: j_jurrens@new-hampton.k12.ia.us       E-MAIL: erickson@northiowa.org
PHONE NUMBER: (641) 394-2134                  PHONE NUMBER: (641) 562-2525
710 W Main                                    111 3Rd Ave Nw
New Hampton, IA 50659                         Buffalo Center, IA 50424

New London Comm School District               North Kossuth Comm School District
SUPERINTENDENT: Chad Wahls                    SUPERINTENDENT: Travis Schueller
E-MAIL: chad.wahls@nlcsd.org                  E-MAIL: travis.schueller@nuwarriors.org
PHONE NUMBER: (319) 367-0512                  PHONE NUMBER: (515) 272-4361
106 Jack Wilson Dr                            203 5Th Street North
New London, IA 52645                          Swea City, IA 50590
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 175 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



North Linn Comm School District              Northwest Aea
SUPERINTENDENT: Dave Hoeger                  SUPERINTENDENT: Dan Cox
E-MAIL: dhoeger@northlinncsd.org             E-MAIL: dcox@nwaea.org
PHONE NUMBER: (319) 224-3291                 PHONE NUMBER: (800) 352-9040
3033 Lynx Drive                              1520 Morningside Ave
Troy Mills, IA 52344                         Sioux City, IA 51106

North Mahaska Comm School District           Northwood-kensett Comm School District
SUPERINTENDENT: Angela Livezey               SUPERINTENDENT: Michael Crozier
E-MAIL: livezeya@nmwarhawks.org              E-MAIL: mcrozier@nkvikings.com
PHONE NUMBER: (641) 637-4187                 PHONE NUMBER: (641) 324-2021
2163 135Th St                                1200 1St Ave North
New Sharon, IA 50207                         Northwood, IA 50459

North Polk Comm School District              Norwalk Comm School District
SUPERINTENDENT: Dan Mart                     SUPERINTENDENT: Duane Magee
E-MAIL: dan.mart@northpolk.org               E-MAIL: dmagee@norwalk.k12.ia.us
PHONE NUMBER: (515) 984-3400                 PHONE NUMBER: (515) 981-0676
13930 Ne 6Th St                              380 Wright Road
Alleman, IA 50007                            Norwalk, IA 50211

North Scott Comm School District             Odebolt-arthur Comm School District
SUPERINTENDENT: Joe Stutting                 SUPERINTENDENT: Matt Alexander
E-MAIL: joe.stutting@north-scott.k12.ia.us   E-MAIL: malexander@oabcig.org
PHONE NUMBER: (563) 285-4819                 PHONE NUMBER: (712) 668-2289
251 E Iowa St                                600 S. Maple
Eldridge, IA 52748                           Odebolt, IA 51458

North Tama County Comm School District       Oelwein Comm School District
SUPERINTENDENT: David Hill                   SUPERINTENDENT: Josh Ehn
E-MAIL: dhill@n-tama.k12.ia.us               E-MAIL: jehn@oelwein.k12.ia.us
PHONE NUMBER: (319) 478-2265                 PHONE NUMBER: (319) 283-3536
605 Walnut                                   307 8Th Ave Se
Traer, IA 50675                              Oelwein, IA 50662

North Union Comm School District             Ogden Comm School District
SUPERINTENDENT: Travis Schueller             SUPERINTENDENT: Pam Dodge
E-MAIL: travis.schueller@nuwarriors.org      E-MAIL: pam.dodge@ogden.k12.ia.us
PHONE NUMBER: (712) 868-3550                 PHONE NUMBER: (515) 275-2894
600 4Th Ave                                  732 W Division
Armstrong, IA 50514                          Ogden, IA 50212

Northeast Comm School District               Okoboji Comm School District
SUPERINTENDENT: Neil Gray                    SUPERINTENDENT: Todd Abrahamson
E-MAIL: neil.gray@northeast.k12.ia.us        E-MAIL: tabrahamson@okoboji.k12.ia.us
PHONE NUMBER: (563) 577-2249                 PHONE NUMBER: (712) 338-4757
1450 370Th Ave                               1205 7Th St
Goose Lake, IA 52750                         Milford, IA 51351

Northeast Hamilton Comm School District      Olin Consolidated School District
SUPERINTENDENT: Mike Kruger                  SUPERINTENDENT: Dave Larson
E-MAIL: mkruger@ne-hamilton.k12.ia.us        E-MAIL: dlarson@olin.k12.ia.us
PHONE NUMBER: (515) 325-6202                 PHONE NUMBER: (319) 484-2155
606 Illinois St                              212 Trilby St
Blairsburg, IA 50034                         Olin, IA 52320
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 176 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Orient-macksburg Comm School District       Pella Comm School District
SUPERINTENDENT: Bill Szakacs                SUPERINTENDENT: Greg Ebeling
E-MAIL: bill.szakacs@o-mschools.org         E-MAIL: greg.ebeling@pella.k12.ia.us
PHONE NUMBER: (641) 337-5061                PHONE NUMBER: (641) 628-1111
201 South School Street                     210 E University St
Orient, IA 50858                            Pella, IA 50219

Osage Comm School District                  Perry Comm School District
SUPERINTENDENT: Barb Schwamman              SUPERINTENDENT: Clark Wicks
E-MAIL: bschwamman@osage.k12.ia.us          E-MAIL: clark.wicks@perry.k12.ia.us
PHONE NUMBER: (641) 732-5381                PHONE NUMBER: (515) 465-4656
820 Sawyer                                  1102 Willis Ave. Ste 200
Osage, IA 50461                             Perry, IA 50220

Oskaloosa Comm School District              Pleasant Valley Comm School District
SUPERINTENDENT: Paula Wright                SUPERINTENDENT: James Spelhaug
E-MAIL: wrightp@oskycsd.org                 E-MAIL: spelhaugjim@pleasval.k12.ia.us
PHONE NUMBER: (641) 673-8345                PHONE NUMBER: (563) 332-5550
1800 North 3Rd                              525 Belmont Rd
Oskaloosa, IA 52577                         Bettendorf, IA 52722

Ottumwa Comm School District                Pleasantville Comm School District
SUPERINTENDENT: Mike Mcgrory                SUPERINTENDENT: Tony Aylsworth
E-MAIL: mike.mcgrory@ottumwaschools.com     E-MAIL: taylsworth@pvillecsd.org
PHONE NUMBER: (641) 684-6597                PHONE NUMBER: (515) 848-0555
422 Mccarroll Dr                            415 Jones St
Ottumwa, IA 52501                           Pleasantville, IA 50225

Panorama Comm School District               Pocahontas Area Comm School District
SUPERINTENDENT: Shawn Holloway              SUPERINTENDENT: Joseph Kramer
E-MAIL: shawn.holloway@panorama.k12.ia.us   E-MAIL: jkramer@pocahontas.k12.ia.us
PHONE NUMBER: (641) 755-4144                PHONE NUMBER: (712) 335-4311
701 W Main                                  202 1St Ave Sw
Panora, IA 50216                            Pocahontas, IA 50574

Paton-churdan Comm School District          Postville Comm School District
SUPERINTENDENT: Kreg Lensch                 SUPERINTENDENT: Tim Dugger
E-MAIL: klensch@glidden-ralston.k12.ia.us   E-MAIL: tdugger@postville.k12.ia.us
PHONE NUMBER: (515) 389-3111                PHONE NUMBER: (563) 864-7651
606 Adrian St                               314 W Post
Churdan, IA 50050                           Postville, IA 52162

Pcm Comm School District                    Prairie Lakes Aea
SUPERINTENDENT: Brad Jermeland              SUPERINTENDENT: Susie Meade
E-MAIL: bjermeland@pcmonroe.k12.ia.us       E-MAIL: smeade@plaea.org
PHONE NUMBER: (641) 259-2752                PHONE NUMBER: (712) 335-3588
400 E Hwy 163                               500 Ne 6Th St
Monroe, IA 50170                            Pocahontas, IA 50574

Pekin Comm School District                  Prairie Valley Comm School District
SUPERINTENDENT: David Harper                SUPERINTENDENT: Brian Johnson
E-MAIL: dave.harper@pekincsd.org            E-MAIL: johnsonb@prairievalley.k12.ia.us
PHONE NUMBER: (319) 695-3707                PHONE NUMBER: (515) 352-5575
1062 Birch Ave                              1005 Riddle St
Packwood, IA 52580                          Gowrie, IA 50543
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 177 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Red Oak Comm School District                   Ruthven-ayrshire Comm School District
SUPERINTENDENT: Tom Messinger                  SUPERINTENDENT: Marshall Lewis
E-MAIL: messingert@roschools.org               E-MAIL: mlewis@gt.ratitans.org
PHONE NUMBER: (712) 623-6600                   PHONE NUMBER: (712) 837-5211
2011 North 8Th                                 1505 Washington St
Red Oak, IA 51566                              Ruthven, IA 51358

Remsen-union Comm School District              Saydel Comm School District
SUPERINTENDENT: Jan Brandhorst                 SUPERINTENDENT: Todd Martin
E-MAIL: jan.brandhorst@rurockets.org           E-MAIL: martintodd@saydel.net
PHONE NUMBER: (712) 786-1101                   PHONE NUMBER: (515) 264-0866
511 Roosevelt St                               5740 N E 14Th Street
Remsen, IA 51050                               Des Moines, IA 50313

Riceville Comm School District                 Schaller-crestland Comm School District
SUPERINTENDENT: Barb Schwamman                 SUPERINTENDENT: Jon Wiebers
E-MAIL: barb.schwamman@riceville.k12.ia.us     E-MAIL: jwiebers@rvraptors.org
PHONE NUMBER: (641) 985-2288                   PHONE NUMBER: (712) 275-4267
912 Woodland Ave                               300 S Berwick
Riceville, IA 50466                            Schaller, IA 51053

Riverside Comm School District                 Schleswig Comm School District
SUPERINTENDENT: Tim Mitchell                   SUPERINTENDENT: Mike Pardun
E-MAIL: tmitchell@riverside.k12.ia.us          E-MAIL: mikepardun@schleswig.k12.ia.us
PHONE NUMBER: (712) 484-2212                   PHONE NUMBER: (712) 676-3313
330 Pleasant St                                714 Date Street
Carson, IA 51525                               Schleswig, IA 51461

Rock Valley Comm School District               Sentral Comm School District
SUPERINTENDENT: Chad Janzen                    SUPERINTENDENT: Travis Schueller
E-MAIL: cjanzen@rvcsd.org                      E-MAIL: travis.schueller@nuwarriors.org
PHONE NUMBER: (712) 476-2701                   PHONE NUMBER: (515) 889-2261
1712 20Th Avenue                               308 310Th Street
Rock Valley, IA 51247                          Fenton, IA 50539

Rockwell City-lytton Comm School District      Sergeant Bluff-luton Comm School District
SUPERINTENDENT: Jeff Kruse                     SUPERINTENDENT: Rod Earleywine
E-MAIL: jkruse@scc.k12.ia.us                   E-MAIL: earlerod@sblschools.com
PHONE NUMBER: (712) 297-7341                   PHONE NUMBER: (712) 943-4338
1000 Tonawanda Avenue                          201 Port Neal Road
Rockwell City, IA 50579                        Sergeant Bluff, IA 51054

Roland-story Comm School District              Seymour Comm School District
SUPERINTENDENT: Matt Patton                    SUPERINTENDENT: Brad Breon
E-MAIL: mpatton@roland-story.k12.ia.us         E-MAIL: brad.breon@seymourcsd.org
PHONE NUMBER: (515) 733-4301                   PHONE NUMBER: (641) 898-2291
1009 Story St                                  100 South Park
Story City, IA 50248                           Seymour, IA 52590

Rudd-rockford-marble Rk Comm School District   Sheldon Comm School District
SUPERINTENDENT: Keith Turner                   SUPERINTENDENT: Cory Myer
E-MAIL: kturner@rockford.k12.ia.us             E-MAIL: cory.myer@sheldonschools.com
PHONE NUMBER: (641) 756-3610                   PHONE NUMBER: (712) 324-2504
1460 210Th Street                              1700 East Fourth Street
Rockford, IA 50468                             Sheldon, IA 51201
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 178 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Shenandoah Comm School District             South Central Calhoun Comm School District
SUPERINTENDENT: Kerri Nelson                SUPERINTENDENT: Jeff Kruse
E-MAIL: nelsonk@shencsd.com                 E-MAIL: jkruse@scc.k12.ia.us
PHONE NUMBER: (712) 246-1581                PHONE NUMBER: (712) 464-7210
304 West Nishna                             1000 Tonawanda St
Shenandoah, IA 51601                        Rockwell City, IA 50579

Sibley-ocheyedan Comm School District       South Hamilton Comm School District
SUPERINTENDENT: James Craig                 SUPERINTENDENT: Ken Howard
E-MAIL: james.craig@thegenerals.org         E-MAIL: ken_howard@s-hamilton.k12.ia.us
PHONE NUMBER: (712) 754-2533                PHONE NUMBER: (515) 827-5479
120 11Th Ave Ne                             315 Division St
Sibley, IA 51249                            Jewell, IA 50130

Sidney Comm School District                 South O'Brien Comm School District
SUPERINTENDENT: Tim Hood                    SUPERINTENDENT: Wade Riley
E-MAIL: thood@sidney.k12.ia.us              E-MAIL: wriley@soswolverines.org
PHONE NUMBER: (712) 374-2141                PHONE NUMBER: (712) 949-2115
2754 Knox Road                              216 S Rutledge
Sidney, IA 51652                            Paullina, IA 51046

Sigourney Comm School District              South Page Comm School District
SUPERINTENDENT: Dave Harper                 SUPERINTENDENT: Tim Hood
E-MAIL: dave.harper@sigourneyschools.com    E-MAIL: thood@southpageschools.com
PHONE NUMBER: (641) 622-2025                PHONE NUMBER: (712) 582-3212
300 West Kelly                              606 Iowa Ave
Sigourney, IA 52591                         College Springs, IA 51637

Sioux Center Comm School District           South Tama County Comm School District
SUPERINTENDENT: Gary Mceldowney             SUPERINTENDENT: Jared Smith
E-MAIL: gary.mceldowney@scwarriors.org      E-MAIL: jsmith@s-tama.k12.ia.us
PHONE NUMBER: (712) 722-2985                PHONE NUMBER: (641) 484-4811
550 9Th St Ne                               1702 Harding St
Sioux Center, IA 51250                      Tama, IA 52339

Sioux Central Comm School District          South Winneshiek Comm School District
SUPERINTENDENT: Kevin Wood                  SUPERINTENDENT: Kris Einck
E-MAIL: kwood@siouxcentral.org              E-MAIL: keinck@swinn.k12.ia.us
PHONE NUMBER: (712) 283-2571                PHONE NUMBER: (563) 562-3269
4440 U.S. Hwy 71                            304 S Webster St
Sioux Rapids, IA 50585                      Calmar, IA 52132

Sioux City Comm School District             Southeast Polk Comm School District
SUPERINTENDENT: Paul Gausman                SUPERINTENDENT: Dirk Halupnik
E-MAIL: gausmap@live.siouxcityschools.com   E-MAIL: dirk.halupnik@southeastpolk.org
PHONE NUMBER: (712) 279-6667                PHONE NUMBER: (515) 967-4294
627 4Th St                                  8379 Ne University Ave
Sioux City, IA 51101                        Pleasant Hill, IA 50327

Solon Comm School District                  Southeast Warren Comm School District
SUPERINTENDENT: Davis Eidahl                SUPERINTENDENT: Brian Johnson
E-MAIL: deidahl@solon.k12.ia.us             E-MAIL: delane.galvin@se-warren.k12.ia.us
PHONE NUMBER: (319) 624-3401                PHONE NUMBER: (641) 466-3510
301 S Iowa Street                           16331 Tyler St
Solon, IA 52333                             Liberty Center, IA 50145
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 179 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Southeast Webster Grand Comm School District   Stratford Comm School District
SUPERINTENDENT: Brian Johnson                  SUPERINTENDENT: Mandy Ross
E-MAIL: bjohnson@svjags.org                    E-MAIL: mandy_ross@webster-city.k12.ia.us
PHONE NUMBER: (515) 359-2235                   PHONE NUMBER: (515) 838-2208
30850 Paragon Ave.                             1000 Shakespeare Ave
Burnside, IA 50521                             Stratford, IA 50249

Spencer Comm School District                   Sumner-fredericksburg Comm School District
SUPERINTENDENT: Terry Hemann                   SUPERINTENDENT: Fred Matlage
E-MAIL: themann@spencerschools.org             E-MAIL: matlagef@sfcougars.k12.ia.us
PHONE NUMBER: (712) 262-8950                   PHONE NUMBER: (563) 578-3425
23 E 7Th St                                    802 West Sixth Street
Spencer, IA 51301                              Sumner, IA 50674

Spirit Lake Comm School District               Tipton Comm School District
SUPERINTENDENT: David Smith                    SUPERINTENDENT: Jason Wester
E-MAIL: dsmith@spirit-lake.k12.ia.us           E-MAIL: jason.wester@tipton.k12.ia.us
PHONE NUMBER: (712) 336-2820                   PHONE NUMBER: (563) 886-6131
2701 Hill Avenue                               400 E 6Th St
Spirit Lake, IA 51360                          Tipton, IA 52772

Springville Comm School District               Titonka Consolidated School District
SUPERINTENDENT: Pat Hocking                    SUPERINTENDENT: Joe Carter
E-MAIL: phocking@springville.k12.ia.us         E-MAIL: jcarter@algona.k12.ia.us
PHONE NUMBER: (319) 854-6197                   PHONE NUMBER: (515) 928-2717
400 Academy St                                 543 Dieckman St. Ne.
Springville, IA 52336                          Titonka, IA 50480

St Ansgar Comm School District                 Treynor Comm School District
SUPERINTENDENT: Michael Crozier                SUPERINTENDENT: Mark Hopkins
E-MAIL: mcrozier@st-ansgar.k12.ia.us           E-MAIL: mhopkins@treynorcardinals.org
PHONE NUMBER: (641) 713-4681                   PHONE NUMBER: (712) 487-3414
206 E 8Th                                      102 E Main St
St. Ansgar, IA 50472                           Treynor, IA 51575

Stanton Comm School District                   Tri-center Comm School District
SUPERINTENDENT: David Gute                     SUPERINTENDENT: Angela Huseman
E-MAIL: dgute@stantonschools.com               E-MAIL: ahuseman@tctrojans.org
PHONE NUMBER: (712) 829-2162                   PHONE NUMBER: (712) 485-2257
605 Elliott Street                             33980 310Th Street
Stanton, IA 51573                              Neola, IA 51559

Starmont Comm School District                  Tri-county Comm School District
SUPERINTENDENT: Troy Heller                    SUPERINTENDENT: Chad Straight
E-MAIL: theller@starmont.k12.ia.us             E-MAIL: chad.straight@tri-countyschools.com
PHONE NUMBER: (563) 933-4598                   PHONE NUMBER: (641) 634-2408
3202 40Th St                                   3003 Highway 22
Arlington, IA 50606                            Thornburg, IA 50255

Storm Lake Comm School District                Tripoli Comm School District
SUPERINTENDENT: Stacey Cole                    SUPERINTENDENT: Troy Heller
E-MAIL: scole@slcsd.org                        E-MAIL: hellert@tripoli.k12.ia.us
PHONE NUMBER: (712) 732-8060                   PHONE NUMBER: (319) 882-4201
419 Lake Ave                                   209 8Th Ave Sw
Storm Lake, IA 50588                           Tripoli, IA 50676
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 180 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Turkey Valley Comm School District        Van Buren Comm School District
SUPERINTENDENT: Jay Jurrens               SUPERINTENDENT: Jeremy Hissem
E-MAIL: jjurrens@turkey-v.k12.ia.us       E-MAIL: jeremy.hissem@van-burencsd.org
PHONE NUMBER: (563) 776-6011              PHONE NUMBER: (319) 293-3334
3219 St Hwy 24                            405 4Th Street
Jackson Junction, IA 52171                Keosauqua, IA 52565

Twin Cedars Comm School District          Van Meter Comm School District
SUPERINTENDENT: Brian Vandersluis         SUPERINTENDENT: Deron Durflinger
E-MAIL: bvandersluis@twincedarscsd.org    E-MAIL: deron.durflinger@vmbulldogs.com
PHONE NUMBER: (641) 944-5241              PHONE NUMBER: (515) 996-9960
2204 Highway G71                          520 1St Ave
Bussey, IA 50044                          Van Meter, IA 50261

Twin Rivers Comm School District          Villisca Comm School District
SUPERINTENDENT: Greg Darling              SUPERINTENDENT: Chris Fenster
E-MAIL: gdarling@tr.k12.ia.us             E-MAIL: cfenster@corningcsd.org
PHONE NUMBER: (515) 379-1309              PHONE NUMBER: (712) 826-2552
200 College Ave                           406 East Third Street
Bode, IA 50519                            Villisca, IA 50864

Underwood Comm School District            Vinton-shellsburg Comm School District
SUPERINTENDENT: Edward Hawks              SUPERINTENDENT: Kyle Koeppen
E-MAIL: ehawks@underwoodschools.org       E-MAIL: kyle.koeppen@vscsd.org
PHONE NUMBER: (712) 566-2332              PHONE NUMBER: (319) 436-4728
601 Third Street                          1502 C Avenue
Underwood, IA 51576                       Vinton, IA 52349

Union Comm School District                Waco Comm School District
SUPERINTENDENT: Travis Fleshner           SUPERINTENDENT: Chris Armstrong
E-MAIL: t_fleshner@union.k12.ia.us        E-MAIL: chris.armstrong@wacocsd.org
PHONE NUMBER: (319) 342-2674              PHONE NUMBER: (319) 256-6201
200 Adams St                              706 N. Pearl
La Porte City, IA 50651                   Wayland, IA 52654

United Comm School District               Wapello Comm School District
SUPERINTENDENT: Pam Dodge                 SUPERINTENDENT: Mike Peterson
E-MAIL: pdodge@united.k12.ia.us           E-MAIL: mike.peterson@wapellocsd.org
PHONE NUMBER: (515) 432-5319              PHONE NUMBER: (319) 523-3641
1284 U Ave                                406 Mechanic Street
Boone, IA 50036                           Wapello, IA 52653

Urbandale Comm School District            Wapsie Valley Comm School District
SUPERINTENDENT: Steve Bass                SUPERINTENDENT: Dave Larson
E-MAIL: basss@urbandaleschools.com        E-MAIL: dlarson@wapsievalleyschools.org
PHONE NUMBER: (515) 457-5000              PHONE NUMBER: (319) 638-6711
11152 Aurora Avenue                       2535 Viking Avenue
Urbandale, IA 50322                       Fairbank, IA 50629

Valley Comm School District               Washington Comm School District
SUPERINTENDENT: Joe Griffith              SUPERINTENDENT: Willie Stone
E-MAIL: jgriffith@nfv.k12.ia.us           E-MAIL: wstone@washington.k12.ia.us
PHONE NUMBER: (563) 426-5501              PHONE NUMBER: (319) 653-6543
23493 Canoe Rd                            404 West Main
Elgin, IA 52141                           Washington, IA 52353
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 181 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Waterloo Comm School District               West Central Comm School District
SUPERINTENDENT: Jane Lindaman               SUPERINTENDENT: Fred Matlage
E-MAIL: lindamanj@waterlooschools.org       E-MAIL: fmatlage@wc.k12.ia.us
PHONE NUMBER: (319) 433-1800                PHONE NUMBER: (563) 637-2283
1516 Washington St                          305 Pember
Waterloo, IA 50702                          Maynard, IA 50655

Waukee Comm School District                 West Central Valley Comm School District
SUPERINTENDENT: Brad Buck                   SUPERINTENDENT: Anthony Lohse
E-MAIL: bbuck@waukeeschools.org             E-MAIL: alohse@wcv.k12.ia.us
PHONE NUMBER: (515) 987-5161                PHONE NUMBER: (515) 523-1165
560 Se University Avenue                    3299 White Pole Rd
Waukee, IA 50263                            Stuart, IA 50250

Waverly-shell Rock Comm School District     West Delaware County Comm School District
SUPERINTENDENT: Ed Klamfoth                 SUPERINTENDENT: Kristen Rickey
E-MAIL: ed.klamfoth@wsr.k12.ia.us           E-MAIL: kristenrickey@w-delaware.k12.ia.us
PHONE NUMBER: (319) 352-3630                PHONE NUMBER: (563) 927-3515
1415 4Th Ave Sw                             701 New St
Waverly, IA 50677                           Manchester, IA 52057

Wayne Comm School District                  West Des Moines Comm School District
SUPERINTENDENT: Mike Still                  SUPERINTENDENT: Lisa Remy
E-MAIL: mike.still@wayne.k12.ia.us          E-MAIL: remyl@wdmcs.org
PHONE NUMBER: (641) 872-2184                PHONE NUMBER: (515) 633-5000
102 N Dekalb Street                         3550 Mills Civic Parkway
Corydon, IA 50060                           West Des Moines, IA 50265

Webster City Comm School District           West Fork Csd
SUPERINTENDENT: Mandy Ross                  SUPERINTENDENT: Mike Kruger
E-MAIL: mandy_ross@webster-city.k12.ia.us   E-MAIL: mike.kruger@westforkschool.org
PHONE NUMBER: (515) 832-9200                PHONE NUMBER: (641) 822-3234
825 Beach St                                210 South Second Street
Webster City, IA 50595                      Rockwell, IA 50469

West Bend-mallard Comm School District      West Hancock Comm School District
SUPERINTENDENT: Amanda Schmidt              SUPERINTENDENT: Wayne Kronemann
E-MAIL: schmidt@west-bend.k12.ia.us         E-MAIL: wkronemann@whancock.org
PHONE NUMBER: (515) 887-7821                PHONE NUMBER: (641) 843-3833
300 3Rd Ave. Sw                             510 9Th Ave Sw
West Bend, IA 50597                         Britt, IA 50423

West Branch Comm School District            West Harrison Comm School District
SUPERINTENDENT: Marty Jimmerson             SUPERINTENDENT: Julie Trepa
E-MAIL: mjimmerson@west-branch.k12.ia.us    E-MAIL: jtrepa@westharrison.school
PHONE NUMBER: (319) 643-7213                PHONE NUMBER: (712) 646-2231
148 N Oliphant                              410 Pine St
West Branch, IA 52358                       Mondamin, IA 51557

West Burlington Ind School District         West Liberty Comm School District
SUPERINTENDENT: Lisa Beames                 SUPERINTENDENT: Diego Giraldo
E-MAIL: lisa.beames@wbschools.us            E-MAIL: dgiraldo@wl.k12.ia.us
PHONE NUMBER: (319) 754-6567                PHONE NUMBER: (319) 627-2116
607 Ramsey St                               111 W. 7Th St
West Burlington, IA 52655                   West Liberty, IA 52776
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 182 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



West Lyon Comm School District            Wilton Comm School District
SUPERINTENDENT: Shawn Kreman              SUPERINTENDENT: Joe Burnett
E-MAIL: skreman@wlwildcats.org            E-MAIL: joeburnett@wiltoncsd.org
PHONE NUMBER: (712) 753-4917              PHONE NUMBER: (563) 732-2035
1787 182Nd Street                         1002 Cypress St
Inwood, IA 51240                          Wilton, IA 52778

West Marshall Comm School District        Winfield-mt Union Comm School District
SUPERINTENDENT: Jacy Large                SUPERINTENDENT: Jeff Maeder
E-MAIL: jlarge@wmcsd.org                  E-MAIL: jeff.maeder@wmucsd.org
PHONE NUMBER: (641) 483-2660              PHONE NUMBER: (319) 257-7700
601 3Rd St. Nw                            208 S Olive
State Center, IA 50247                    Winfield, IA 52659

West Monona Comm School District          Winterset Comm School District
SUPERINTENDENT: Julie Trepa               SUPERINTENDENT: Justin Gross
E-MAIL: julie.trepa@westmonona.org        E-MAIL: jgross@winterset.k12.ia.us
PHONE NUMBER: (712) 433-2043              PHONE NUMBER: (515) 462-2718
1314 15Th St                              110 West Washington
Onawa, IA 51040                           Winterset, IA 50273

West Sioux Comm School District           Woodbine Comm School District
SUPERINTENDENT: Steve Grond               SUPERINTENDENT: Justin Wagner
E-MAIL: sgrond@w-sioux.k12.ia.us          E-MAIL: jwagner@woodbine.k12.ia.us
PHONE NUMBER: (712) 551-1461              PHONE NUMBER: (712) 647-2411
1300 Falcon Drive                         501 Weare St
Hawarden, IA 51023                        Woodbine, IA 51579

Western Dubuque Comm School District      Woodbury Central Comm School District
SUPERINTENDENT: Rick Colpitts             SUPERINTENDENT: Doug Glackin
E-MAIL: rick.colpitts@wdbqschools.org     E-MAIL: dglackin@wcwildcats.org
PHONE NUMBER: (563) 744-3885              PHONE NUMBER: (712) 873-3128
310 4Th Street Sw                         408 South 4Th Street
Farley, IA 52046                          Moville, IA 51039

Westwood Comm School District             Woodward-granger Comm School District
SUPERINTENDENT: Jay Lutt                  SUPERINTENDENT: Matt Adams
E-MAIL: jlutt@wcsdrebels.com              E-MAIL: mattadams@wghawks.school
PHONE NUMBER: (712) 428-3303              PHONE NUMBER: (515) 438-4333
1000 Rebel Way                            306 W 3Rd St
Sloan, IA 51055                           Woodward, IA 50276

Whiting Comm School District              Aberdeen District
SUPERINTENDENT: Randy Collins             SUPERINTENDENT: Jane Ward
E-MAIL: rcollins@akron-westfield.com      E-MAIL: jane@aberdeen58.org
PHONE NUMBER: (712) 455-2468              PHONE NUMBER: (208) 397-4113
606 West St                               318 W Washington
Whiting, IA 51063                         Aberdeen, ID 83210

Williamsburg Comm School District         American Falls Joint District
SUPERINTENDENT: Chad Garber               SUPERINTENDENT: Randy Jensen
E-MAIL: cgarber@williamsburg.k12.ia.us    E-MAIL: randyj@sd381.k12.id.us
PHONE NUMBER: (319) 668-1059              PHONE NUMBER: (208) 226-5173
810 W Walnut                              827 Fort Hall Avenue
Williamsburg, IA 52361                    American Falls, ID 83211
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 183 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Arbon Elementary District                 Bonneville Joint District
SUPERINTENDENT: Cheri Evans               SUPERINTENDENT: Scott Woolstenhulme
E-MAIL: arbon3@dcdi.net                   E-MAIL: woolstes@d93.k12.id.us
PHONE NUMBER: (208) 335-2197              PHONE NUMBER: (208) 525-4400
4405 Arbon Valley Hwy                     3497 N Ammon Road
Arbon, ID 83212                           Idaho Falls, ID 83401

Avery Elementary District                 Boundary County District
SUPERINTENDENT: Robert Vian               SUPERINTENDENT: Jan Bayer
E-MAIL: vianr@sd394.com                   E-MAIL: jan.bayer@mail.bcsd101.com
PHONE NUMBER: (208)245-2479               PHONE NUMBER: (208) 267-3146
#1 SCHOOLHOUSE HILL                       7188 Oak Street
CALDER, ID 83808                          Bonners Ferry, ID 83805

Basin School District                     Bruneau-grand View Joint School District
SUPERINTENDENT: Brian Hunicke             SUPERINTENDENT: Ryan Cantrell
E-MAIL: bhunicke@basinschools.net         E-MAIL: rcantrell@sd365.us
PHONE NUMBER: (208) 392-4183              PHONE NUMBER: (208) 834-2260
100 Centerville Road                      39678 State Highway 78
Idaho City, ID 83631                      Bruneau, ID 83604

Bear Lake County District                 Buhl Joint District
SUPERINTENDENT: Gary Brogan               SUPERINTENDENT: Ron Anthony
E-MAIL: gbrogan@blsd.net                  E-MAIL: ranthony@buhlschools.org
PHONE NUMBER: (208) 945-2891              PHONE NUMBER: (208) 543-6436
39 Fielding Street                        920 Main Street
Paris, ID 83261                           Buhl, ID 83316

Blackfoot District                        Butte County Joint District
SUPERINTENDENT: Brian Kress               SUPERINTENDENT: Joel Wilson
E-MAIL: kresb@d55.k12.id.us               E-MAIL: wilsjoel@butteschools.org
PHONE NUMBER: (208) 785-8800              PHONE NUMBER: (208) 690-3410
270 East Bridge Street                    246 Sunset Drive
Blackfoot, ID 83221                       Arco, ID 83213

Blaine County District                    Caldwell District
SUPERINTENDENT: Gwencarol Holmes          SUPERINTENDENT: Shalene French
E-MAIL: gholmes@blaineschools.org         E-MAIL: nfrench@caldwellschools.org
PHONE NUMBER: (208) 578-5000              PHONE NUMBER: (208) 455-3300
118 W Bullion St                          1502 Fillmore Street
Hailey, ID 83333                          Caldwell, ID 83605

Bliss Joint District                      Camas County District
SUPERINTENDENT: Kevin Lancaster           SUPERINTENDENT: Janet Williamson
E-MAIL: kevin.lancaster@bliss234.org      E-MAIL: jwilliamson@camascountyschools.org
PHONE NUMBER: (208) 352-4447              PHONE NUMBER: (208) 764-2625
East Main Street                          610 Soldier Road
Bliss, ID 83314                           Fairfield, ID 83327

Boise Independent District                Cambridge Joint District
SUPERINTENDENT: Coby Dennis               SUPERINTENDENT: Anthony Butler
E-MAIL: coby.dennis@boiseschools.org      E-MAIL: abutler@cambridge432.org
PHONE NUMBER: (208) 854-4000              PHONE NUMBER: (208) 257-3321
8169 W Victory Rd                         40 North 4Th Street
Boise, ID 83709                           Cambridge, ID 83610
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 184 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Canyon-owyhee School Service Agency (cossa)   Cottonwood Joint District
SUPERINTENDENT: Harold Nevill                 SUPERINTENDENT: Rene Forsmann
E-MAIL: nevillh@cossaschools.org              E-MAIL: rfors@sd242.k12.id.us
PHONE NUMBER: (208) 482-6074                  PHONE NUMBER: (208) 962-3971
109 Penny Lane                                907 Lewiston St
Wilder, ID 83676                              Cottonwood, ID 83522

Cascade District                              Council District
SUPERINTENDENT: Jeff Blaser                   SUPERINTENDENT: Clete Edmunson
E-MAIL: jeff@cascadeschools.org               E-MAIL: cedmunson@csd13.org
PHONE NUMBER: (208) 382-4227                  PHONE NUMBER: (208) 253-4217
209 School Street                             101 E Bleeker Avenue
Cascade, ID 83611                             Council, ID 83612

Cassia County Joint District                  Culdesac Joint District
SUPERINTENDENT: James Shank                   SUPERINTENDENT: Alan Felgenhauer
E-MAIL: shajames@cassiaschools.org            E-MAIL: alanf@culsch.org
PHONE NUMBER: (208) 878-6600                  PHONE NUMBER: (208) 843-5413
237 East 19Th Street                          600 Culdesac Avenue
Burley, ID 83318                              Culdesac, ID 83524

Castleford District                           Dietrich District
SUPERINTENDENT: Lyle Bayley                   SUPERINTENDENT: Stefanie Shaw
E-MAIL: lbayley@castlefordschools.org         E-MAIL: stefanies@dietrichschools.org
PHONE NUMBER: (208) 537-6511                  PHONE NUMBER: (208) 544-2158
500 Main Street                               406 N Park Street
Castleford, ID 83321                          Dietrich, ID 83324

Challis Joint District                        Emmett Independent Dist
SUPERINTENDENT: Lani Rembelski                SUPERINTENDENT: Craig Woods
E-MAIL: lani@d181.k12.id.us                   E-MAIL: cwoods@isd221.net
PHONE NUMBER: (208) 879-4231                  PHONE NUMBER: (208) 365-6301
721 E Main Ave Suite 6                        601 East Third Street
Challis, ID 83226                             Emmett, ID 83617

Clark County District                         Filer District
SUPERINTENDENT: Blair Wilding                 SUPERINTENDENT: John Graham
E-MAIL: wildingb@mudlake.net                  E-MAIL: john.graham@filer.k12.id.us
PHONE NUMBER: (208) 374-5215                  PHONE NUMBER: (208) 326-5981
137 West 2Nd South                            700 B Stevens Avenue
Dubois, ID 83423                              Filer, ID 83328

Coeur D' Alene Tribal School                  Firth District
SUPERINTENDENT: Tina Strong                   SUPERINTENDENT: Sid Tubbs
E-MAIL: tstrong@tribalschool.org              E-MAIL: stubbs@d59.k12.id.us
PHONE NUMBER: (208) 686-5808                  PHONE NUMBER: (208) 346-6815
30 Moctelme St                                319 Lincoln Street
De Smet, ID 83824                             Firth, ID 83236

Coeur D'Alene District                        Fremont County Joint District
SUPERINTENDENT: Steven Cook                   SUPERINTENDENT: Byron Stutzman
E-MAIL: scook@cdaschools.org                  E-MAIL: byrons@sd215.net
PHONE NUMBER: (208) 664-8241                  PHONE NUMBER: (208) 624-7542
1400 West Northwood Center Ct.                945 West 1St North
Coeur D' Alene, ID 83814                      St. Anthony, ID 83445
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 185 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Fruitland District                          Highland Joint District
SUPERINTENDENT: Lyle Bayley                 SUPERINTENDENT: Sarah Hatfield
E-MAIL: lbayley@fruitlandschools.org        E-MAIL: shatfield@sd305.org
PHONE NUMBER: (208) 452-3595                PHONE NUMBER: (208) 924-5211
303 Sw 3Rd Street                           112 Boulevard
Fruitland, ID 83619                         Craigmont, ID 83523

Garden Valley District                      Homedale Joint District
SUPERINTENDENT: Vickie Chandler             SUPERINTENDENT: Rob Sauer
E-MAIL: vchandler@gvsd.net                  E-MAIL: rsauer@homedaleschools.org
PHONE NUMBER: (208) 462-3756                PHONE NUMBER: (208) 337-4611
1053 Banks Lowman Rd                        116 E Owyhee Avenue
Garden Valley, ID 83622                     Homedale, ID 83628

Genesee Joint District                      Horseshoe Bend School District
SUPERINTENDENT: Wendy Moore                 SUPERINTENDENT: Dennis Chesnut
E-MAIL: wmoore@sd282.org                    E-MAIL: chesnutd@hsbschools.org
PHONE NUMBER: (208) 285-1161                PHONE NUMBER: (208) 793-2225
330 West Ash Street                         398 School Drive
Genesee, ID 83832                           Horseshoe Bend, ID 83629

Glenns Ferry Joint District                 Idaho Falls District
SUPERINTENDENT: Cody Fisher                 SUPERINTENDENT: George Boland
E-MAIL: cfisher@glennsferryschools.org      E-MAIL: bolageor@d91.k12.id.us
PHONE NUMBER: (208) 366-7436                PHONE NUMBER: (208) 525-7500
800 Old Highway 30                          690 Johns Adams Parkway
Glenns Ferry, ID 83623                      Idaho Falls, ID 83401

Gooding Joint District                      Idaho School For The Deaf And Blind
SUPERINTENDENT: Spencer Larsen              SUPERINTENDENT: Brian Darcy
E-MAIL: spencer.larsen@goodingschools.org   E-MAIL: brian.darcy@iesdb.org
PHONE NUMBER: (208) 934-4321                PHONE NUMBER: (208) 934-4457
507 Idaho St.                               1450 Main Street
Gooding, ID 83330                           Gooding, ID 83330

Grace Joint District                        Jefferson County Jt District
SUPERINTENDENT: Jamie Holyoak               SUPERINTENDENT: Chad Martin
E-MAIL: jholyoak@sd148.org                  E-MAIL: cmartin@sd251.org
PHONE NUMBER: (208) 425-3984                PHONE NUMBER: (208) 745-6693
710 South Main                              3850 E. 300 N.
Grace, ID 83241                             Rigby, ID 83442

Hagerman Joint District                     Jerome Joint District
SUPERINTENDENT: Mark Kress                  SUPERINTENDENT: Dale Layne
E-MAIL: mark.kress@hjsd.org                 E-MAIL: dale.layne@jeromeschools.org
PHONE NUMBER: (208) 837-6344                PHONE NUMBER: (208) 324-2392
324 North 2Nd Avenue                        125 4Th Avenue West
Hagerman, ID 83332                          Jerome, ID 83338

Hansen District                             Joint School District No. 2
SUPERINTENDENT: David Carson                SUPERINTENDENT: Mary Ann Ranells
E-MAIL: dcarson@hansen.k12.id.us            E-MAIL: ranells.maryann@westada.org
PHONE NUMBER: (208) 423-6387                PHONE NUMBER: (208) 855-4500
550 Main St                                 1303 E Central Dr
Hansen, ID 83334                            Meridian, ID 83642
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 186 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Kellogg Joint District                     Lapwai District
SUPERINTENDENT: Nancy Larsen               SUPERINTENDENT: David Aiken
E-MAIL: nancy.larsen@kelloggschools.org    E-MAIL: daiken@lapwai.org
PHONE NUMBER: (208) 784-1348               PHONE NUMBER: (208) 843-2622
800 Bunker Avenue                          271 B Street
Kellogg, ID 83837                          Lapwai, ID 83540

Kendrick Joint District                    Lewiston Independent District
SUPERINTENDENT: Steve           Kirkland   SUPERINTENDENT: Robert Donaldson
E-MAIL: steve.kirkland@dist283.org         E-MAIL: rdonaldson@lewistonschools.net
PHONE NUMBER: (208) 289-4211               PHONE NUMBER: (208) 748-3000
202 Bear Creek Road                        3317 12Th Street
Kendrick, ID 83537                         Lewiston, ID 83501

Kimberly District                          Mackay Joint District
SUPERINTENDENT: Luke Schroeder             SUPERINTENDENT: Susan Buescher
E-MAIL: lschroeder@kimberly.edu            E-MAIL: susabues@mackayschools.org
PHONE NUMBER: (208) 423-4170               PHONE NUMBER: (208) 588-2896
141 Center Street West                     410 E Spruce
Kimberly, ID 83341                         Mackay, ID 83251

Kootenai District                          Madison District
SUPERINTENDENT: Dennis Kachelmier          SUPERINTENDENT: Geoffrey Thomas
E-MAIL: dkachelmier@sd274.com              E-MAIL: gmt@msd321.com
PHONE NUMBER: (208) 689-3631               PHONE NUMBER: (208) 359-3300
13030 E Ogara Road                         60 W Main St.
Harrison, ID 83833                         Rexburg, ID 83440

Ktec - Kootenai Tech Ed Campus             Marsh Valley Joint District
SUPERINTENDENT: Colby Mattila              SUPERINTENDENT: Marvin Hansen
E-MAIL: colby@ktectraining.org             E-MAIL: mjhansen@mvsd21.org
PHONE NUMBER: (208)712-4733                PHONE NUMBER: (208) 254-3306
6838 W LANCASTER ROAD                      40 School Street
RATHDRUM, ID 83858                         Arimo, ID 83214

Kuna Joint District                        Marsing Joint District
SUPERINTENDENT: Wendy Johnson              SUPERINTENDENT: Norm Stewart
E-MAIL: wjohnson@kunaschools.org           E-MAIL: nstewart@marsingschools.org
PHONE NUMBER: (208) 922-1000               PHONE NUMBER: (208) 896-4111
711 E Porter Rd                            209 8Th Avenue West
Kuna, ID 83634                             Marsing, ID 83639

Lake Pend Oreille School District          Mccall-donnelly Jt. School District
SUPERINTENDENT: Tom Albertson              SUPERINTENDENT: Jim Foudy
E-MAIL: tom.albertson@lposd.org            E-MAIL: jfoudy@mdsd.org
PHONE NUMBER: (208) 263-2184               PHONE NUMBER: (208) 634-2161
901 N Triangle Drive                       120 Idaho Street
Ponderay, ID 83852                         Mc Call, ID 83638

Lakeland District                          Meadows Valley District
SUPERINTENDENT: Becky Meyer                SUPERINTENDENT: Mike Howard
E-MAIL: becky.meyer@lakeland272.org        E-MAIL: mihoward@mvsd11.org
PHONE NUMBER: (208) 687-0431               PHONE NUMBER: (208) 347-2118
15506 N Washington St                      500 N Miller Ave
Rathdrum, ID 83858                         New Meadows, ID 83654
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 187 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Melba Joint District                     Murtaugh Joint District
SUPERINTENDENT: Sherry Adams             SUPERINTENDENT: Michele Capps
E-MAIL: sadams@melbaschools.org          E-MAIL: michele.capps@murtaugh.k12.id.us
PHONE NUMBER: (208) 495-1141             PHONE NUMBER: (208) 432-5451
520 Broadway Avenue                      500 W Boyd Street
Melba, ID 83641                          Murtaugh, ID 83344

Middleton District                       Nampa School District
SUPERINTENDENT: Kristin Beck             SUPERINTENDENT: Paula Kellerer
E-MAIL: kbeck@msd134.org                 E-MAIL: pkellerer@nsd131.org
PHONE NUMBER: (208) 585-3027             PHONE NUMBER: (208) 468-4600
5 South 3Rd Avenue West                  619 South Canyon Street
Middleton, ID 83644                      Nampa, ID 83686

Midvale District                         New Plymouth District
SUPERINTENDENT: Kylee Morris             SUPERINTENDENT: David Sotutu
E-MAIL: morrisk@msd433.org               E-MAIL: sotutud@npschools.us
PHONE NUMBER: (208) 355-2234             PHONE NUMBER: (208) 278-5740
56 North School Road                     103 Se Avenue
Midvale, ID 83645                        New Plymouth, ID 83655

Minidoka County Joint District           Nezperce Joint District
SUPERINTENDENT: Kenneth Cox              SUPERINTENDENT: Dennis Kachelmier
E-MAIL: kcox@minidokaschools.org         E-MAIL: dkachelmier@nezpercesd.us
PHONE NUMBER: (208) 436-4727             PHONE NUMBER: (208) 937-2551
310 10Th Street                          615 2Nd Avenue
Rupert, ID 83350                         Nezperce, ID 83543

Moscow District                          North Gem District
SUPERINTENDENT: Gregory Bailey           SUPERINTENDENT: Todd Hale
E-MAIL: gbailey@msd281.org               E-MAIL: thale@sd149.com
PHONE NUMBER: (208) 882-1120             PHONE NUMBER: (208) 648-7848
650 North Cleveland                      360 S Main Street
Moscow, ID 83843                         Bancroft, ID 83217

Mountain Home District                   Notus District
SUPERINTENDENT: James Gilbert            SUPERINTENDENT: Tana Kellogg
E-MAIL: gilbert_jg@mtnhomesd.org         E-MAIL: kelloggt@notusschools.org
PHONE NUMBER: (208) 587-2580             PHONE NUMBER: (208) 459-7442
470 N 3Rd E                              20250 Purple Sage Road
Mountain Home, ID 83647                  Notus, ID 83656

Mountain View School District            Oneida County District
SUPERINTENDENT: Todd Fiske               SUPERINTENDENT: Rich Moore
E-MAIL: fisket@sd244.org                 E-MAIL: rich.moore@malad.us
PHONE NUMBER: (208) 983-0990             PHONE NUMBER: (208) 534-6080
714 Jefferson St                         25 East 50 South - Suite A
Grangeville, ID 83530                    Malad City, ID 83252

Mullan District                          Orofino Joint District
SUPERINTENDENT: Les Wells                SUPERINTENDENT: Michael Garrett
E-MAIL: lwells@mullanschools.com         E-MAIL: garrettm@jsd171.org
PHONE NUMBER: (208) 744-1118             PHONE NUMBER: (208) 476-5593
345 Park Avenue                          1051 Michigan
Mullan, ID 83846                         Orofino, ID 83544
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 188 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Parma District                            Richfield District
SUPERINTENDENT: Stoney Winston            SUPERINTENDENT: Mike Smith
E-MAIL: swinston@parmaschools.org         E-MAIL: mikesmith@richfieldsd.org
PHONE NUMBER: (208) 779-4069              PHONE NUMBER: (208) 487-2241
805 East Mc Connell                       555 N Tiger Drive
Parma, ID 83660                           Richfield, ID 83349

Payette Joint District                    Ririe Joint District
SUPERINTENDENT: Robin Gilbert             SUPERINTENDENT: Jeff Gee
E-MAIL: rogilbert@payetteschools.org      E-MAIL: jgee@ririe252.org
PHONE NUMBER: (208) 642-9366              PHONE NUMBER: (208) 538-7482
20 North 12Th Street                      455 Main Street
Payette, ID 83661                         Ririe, ID 83443

Plummer-worley Joint District             Rockland District
SUPERINTENDENT: Judi Sharrett             SUPERINTENDENT: Greg Larson
E-MAIL: sharrett.judi@lakesidesch.org     E-MAIL: larsgreg@rbulldogs.org
PHONE NUMBER: (208) 686-1621              PHONE NUMBER: (208) 548-2231
1157 E Street                             321 East Center Street
Plummer, ID 83851                         Rockland, ID 83271

Pocatello District                        Salmon District
SUPERINTENDENT: Doug Howell               SUPERINTENDENT: Chris Born
E-MAIL: howelldo@sd25.us                  E-MAIL: chris.born@salmon291.org
PHONE NUMBER: (208) 232-3563              PHONE NUMBER: (208) 756-4271
3115 Pole Line Road                       907 Sharkey Street
Pocatello, ID 83201                       Salmon, ID 83467

Post Falls District                       Salmon River Joint School Dist
SUPERINTENDENT: Jerry Keane               SUPERINTENDENT: Jim Doramus
E-MAIL: jkeane@sd273.com                  E-MAIL: doramusj@jsd243.org
PHONE NUMBER: (208) 773-1658              PHONE NUMBER: (208) 630-6027
206 W Mullan Avenue                       133 N Main
Post Falls, ID 83877                      Riggins, ID 83549

Potlatch District                         Shelley Joint District
SUPERINTENDENT: Jeff Cirka                SUPERINTENDENT: Chad Williams
E-MAIL: jcirka@psd285.org                 E-MAIL: cwilliams@shelleyschools.org
PHONE NUMBER: (208) 875-0327              PHONE NUMBER: (208) 357-3411
130 6Th Street                            545 Seminary Avenue
Potlatch, ID 83855                        Shelley, ID 83274

Prairie Elementary District               Shoshone Joint District
SUPERINTENDENT: Carrie Markham            SUPERINTENDENT: Rob Waite
E-MAIL: prairiesd191@yahoo.com            E-MAIL: rob.waite@shoshonesd.org
PHONE NUMBER: (208) 868-3243              PHONE NUMBER: (208) 886-2381
73 Smith Creek Road                       61 E Hwy 24
Prairie, ID 83647                         Shoshone, ID 83352

Preston Joint District                    Snake River District
SUPERINTENDENT: Marc Gee                  SUPERINTENDENT: David Kerns
E-MAIL: marc.gee@psd201.org               E-MAIL: kerndavi@snakeriver.org
PHONE NUMBER: (208) 852-0283              PHONE NUMBER: (208) 684-3001
120 East 2Nd South Street                 103 South 900 West
Preston, ID 83263                         Blackfoot, ID 83221
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 189 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Soda Springs Joint District              Twin Falls District
SUPERINTENDENT: Molly Stein              SUPERINTENDENT: Brady Dickinson
E-MAIL: steimoll@sodaschools.org         E-MAIL: dickinsonbr@tfsd.org
PHONE NUMBER: (208) 547-3371             PHONE NUMBER: (208) 733-6900
250 East 2Nd South                       201 Main Avenue West
Soda Springs, ID 83276                   Twin Falls, ID 83301

South Lemhi District                     Valley District
SUPERINTENDENT: Kevin Ramsey             SUPERINTENDENT: Eric Anderson
E-MAIL: kpramsey@leadoreschool.org       E-MAIL: eanderson@valley262.org
PHONE NUMBER: (208) 768-2441             PHONE NUMBER: (208) 829-5333
111 South Third Street                   882 Valley Road South
Leadore, ID 83464                        Hazelton, ID 83335

St Maries Joint District                 Vallivue School District
SUPERINTENDENT: Alica Holthaus           SUPERINTENDENT: Pat Charlton
E-MAIL: aholthaus@sd41.org               E-MAIL: pat.charlton@vallivue.org
PHONE NUMBER: (208) 245-2579             PHONE NUMBER: (208) 454-0445
240 S. 11th Street                       5207 S Montana Avenue
St Maries, ID 83861                      Caldwell, ID 83607

Sugar-salem Joint District               Wallace District
SUPERINTENDENT: Chester Bradshaw         SUPERINTENDENT: Robert Ranells
E-MAIL: cbradshaw@sugarsalem.com         E-MAIL: branells@wsd393.org
PHONE NUMBER: (208) 356-8802             PHONE NUMBER: (208) 753-4515
105 W Center Street                      405 7Th Street
Sugar City, ID 83448                     Wallace, ID 83873

Swan Valley Elementary Dist              Weiser District
SUPERINTENDENT: Michael Jacobson         SUPERINTENDENT: Wade Wilson
E-MAIL: mjacobson@sveidaho.com           E-MAIL: wilsonw@weiserschools.org
PHONE NUMBER: (208) 483-2405             PHONE NUMBER: (208) 414-0616
3389 Highway 26                          925 Pioneer Road
Irwin, ID 83428                          Weiser, ID 83672

Teton County District                    Wendell District
SUPERINTENDENT: Monte Woolstenhulme      SUPERINTENDENT: Tim Perrigot
E-MAIL: mrw@tsd401.org                   E-MAIL: tperrigot@wendellschools.org
PHONE NUMBER: (208) 228-5923             PHONE NUMBER: (208) 536-2418
210 N Main                               150 East Main Street
Driggs, ID 83422                         Wendell, ID 83355

Three Creek Jt Elem District             West Bonner County District
SUPERINTENDENT: Marylin Boss             SUPERINTENDENT: Paul Anselmo
E-MAIL: mudruts@rtci.net                 E-MAIL: paulanselmo@sd83.org
PHONE NUMBER: (208) 857-2281             PHONE NUMBER: (208) 448-4439
49909 Three Creek Road                   221 Main Street
Rogerson, ID 83302                       Priest River, ID 83856

Troy School District                     West Jefferson District
SUPERINTENDENT: Brad Malm                SUPERINTENDENT: Shane Williams
E-MAIL: bmalm@troysd287.org              E-MAIL: shane.williams@wjsd.org
PHONE NUMBER: (208) 835-3791             PHONE NUMBER: (208) 663-4542
102 W 5Th Street                         1256 East 1500 North
Troy, ID 83871                           Terreton, ID 83450
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 190 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



West Side Joint District                  Adlai E Stevenson Hsd 125
SUPERINTENDENT: Spencer Barzee            SUPERINTENDENT: Eric Twadell
E-MAIL: sbarzee@westside202.com           E-MAIL: etwadell@d125.org
PHONE NUMBER: (208) 747-3502              PHONE NUMBER: (847) 415-4000
626 N West Side Highway                   1 Stevenson Drive
Dayton, ID 83232                          Lincolnshire, IL 60069

Whitepine Jt School District              Akin Ccsd 91
SUPERINTENDENT: Bruce Bradberry           SUPERINTENDENT: Tammy Mccollum
E-MAIL: bbradberry@sd288.k12.id.us        E-MAIL: tmccollum@akin091.org
PHONE NUMBER: (208) 877-1408              PHONE NUMBER: (618) 627-2180
502 First Ave                             21962 Akin Blacktop
Deary, ID 83823                           Akin, IL 62890

Wilder District                           Albers Sd 63
SUPERINTENDENT: Jeff Dillon               SUPERINTENDENT: Mike Toeben
E-MAIL: jdillon@wilderschools.org         E-MAIL: mtoeben@alberscougars.com
PHONE NUMBER: (208) 482-6228              PHONE NUMBER: (618) 248-5146
218 Golden Gate Ave East                  206 N Broadway
Wilder, ID 83676                          Albers, IL 62215

A E R O Spec Educ Coop                    Alden Hebron Sd 19
SUPERINTENDENT: James Gunnell             SUPERINTENDENT: Debbie Ehlenburg
E-MAIL: jgunnell@aerosped.org             E-MAIL: dehlenburg@alden-hebron.org
PHONE NUMBER: (708) 496-3330              PHONE NUMBER: (815) 648-2886
7600 Mason Ave                            9604 Illinois St
Burbank, IL 60459                         Hebron, IL 60034

Abingdon-avon Cusd 276                    Allendale Ccsd 17
SUPERINTENDENT: Mike Curry                SUPERINTENDENT: Robert Bowser
E-MAIL: mcurry@atown276.net               E-MAIL: bbowser@allendaleschool.net
PHONE NUMBER: (309) 462-2301              PHONE NUMBER: (618) 299-3161
401 W Latimer St                          101 N 3Rd St
Abingdon, IL 61410                        Allendale, IL 62410

A-c Central Cusd 262                      Allen-otter Creek Ccsd 65
SUPERINTENDENT: Tim Page                  SUPERINTENDENT: Mary Baima
E-MAIL: tpage@a-ccentral.us               E-MAIL: mpbaima@ransomgradeschool.net
PHONE NUMBER: (217) 476-8112              PHONE NUMBER: (815) 586-4611
501 E Buchanan St                         400 S Lane St
Ashland, IL 62612                         Ransom, IL 60470

Adams/pike Roe                            Alsip-hazlgrn-oaklwn Sd 126
SUPERINTENDENT: Jill Reis                 SUPERINTENDENT: Craig Gwaltney
E-MAIL: jreis@roe1.net                    E-MAIL: cgwaltney@dist126.org
PHONE NUMBER: (217) 277-2080              PHONE NUMBER: (708) 389-1900
507 Vermont St                            11900 S Kostner Ave
Quincy, IL 62301                          Alsip, IL 60803

Addison Sd 4                              Altamont Cusd 10
SUPERINTENDENT: John Langton              SUPERINTENDENT: Steve Mayerhofer
E-MAIL: jlangton@asd4.org                 E-MAIL: smayerho@altamontschools.org
PHONE NUMBER: (630) 458-2425              PHONE NUMBER: (618) 483-6195
222 N Jf Kennedy Dr                       7 S Ewing St
Addison, IL 60101                         Altamont, IL 62411
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 191 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Alton Cusd 11                            Arbor Park Sd 145
SUPERINTENDENT: Kristie Baumgartner      SUPERINTENDENT: Andrea Sala
E-MAIL: kbaumgartner@altonschools.org    E-MAIL: asala@arbor145.org
PHONE NUMBER: (618) 474-2600             PHONE NUMBER: (708) 687-8040
1854 E Broadway                          17301 Central Ave
Alton, IL 62002                          Oak Forest, IL 60452

Alwood Cusd 225                          Arcola Cusd 306
SUPERINTENDENT: Shannon Bumann           SUPERINTENDENT: Tom Mulligan
E-MAIL: bumanns@alwood.net               E-MAIL: tmulligan@arcolaschools.com
PHONE NUMBER: (309) 334-2719             PHONE NUMBER: (217) 268-4963
301 E 5Th Ave                            351 W Washington St
Woodhull, IL 61490                       Arcola, IL 61910

Amboy Cusd 272                           Argenta-oreana Cusd 1
SUPERINTENDENT: Joshua Nichols           SUPERINTENDENT: Damian Jones
E-MAIL: jnichols@amboy.net               E-MAIL: djones@argenta-oreana.org
PHONE NUMBER: (815) 857-2164             PHONE NUMBER: (217) 795-2313
11 E Hawley St                           500 N Main St
Amboy, IL 61310                          Argenta, IL 62501

Anna Ccsd 37                             Argo Chsd 217
SUPERINTENDENT: Julie Bullard            SUPERINTENDENT: William Toulios
E-MAIL: jbullard@anna37.com              E-MAIL: wtoulios@argohs.net
PHONE NUMBER: (618) 833-6812             PHONE NUMBER: (708) 728-3200
301 S Green St                           7329 W 63Rd St
Anna, IL 62906                           Summit, IL 60501

Anna Jonesboro Chsd 81                   Arlington Heights Sd 25
SUPERINTENDENT: Rob Wright               SUPERINTENDENT: Lori Bein
E-MAIL: rwright@aj81.net                 E-MAIL: lbein@sd25.org
PHONE NUMBER: (618) 833-8421             PHONE NUMBER: (847) 758-4900
608 S Main St                            1200 S Dunton Ave
Anna, IL 62906                           Arlington Heights, IL 60005

Annawan Cusd 226                         Armstrong Twp Hsd 225
SUPERINTENDENT: Matt Nordstrom           SUPERINTENDENT: Bill Mulvaney
E-MAIL: mnordstrom@annawan226.org        E-MAIL: bilmul@armstrong.k12.il.us
PHONE NUMBER: (309) 935-6781             PHONE NUMBER: (217) 569-2122
501 W South St                           30474 Smith
Annawan, IL 61234                        Armstrong, IL 61812

Antioch Ccsd 34                          Armstrong-ellis Cons Sd 61
SUPERINTENDENT: Bradford Hubbard         SUPERINTENDENT: William Mulvaney
E-MAIL: bhubbard@antioch34.com           E-MAIL: bilmul@armstrong.k12.il.us
PHONE NUMBER: (847) 838-8400             PHONE NUMBER: (217) 569-2115
964 Spafford St                          3571 Gifford Ave
Antioch, IL 60002                        Armstrong, IL 61812

Aptakisic-tripp Ccsd 102                 Arthur Cusd 305
SUPERINTENDENT: Lori Wilcox              SUPERINTENDENT: Shannon Cheek
E-MAIL: lwilcox@d102.org                 E-MAIL: cheeks@cusd305.org
PHONE NUMBER: (847) 353-5650             PHONE NUMBER: (217) 543-2511
1231 Weiland Rd                          301 E Columbia St
Buffalo Grove, IL 60089                  Arthur, IL 61911
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 192 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Ashley Ccsd 15                           Aviston Sd 21
SUPERINTENDENT: Brian Hodge              SUPERINTENDENT: Phillip Hamil
E-MAIL: bhodge@ashleyccsd15.org          E-MAIL: phamil@avistonk-8.org
PHONE NUMBER: (618) 485-6611             PHONE NUMBER: (618) 228-7245
450 N Third St                           350 S Hull St
Ashley, IL 62808                         Aviston, IL 62216

Ashton-franklin Center Cusd 275          Avoca Sd 37
SUPERINTENDENT: Michael Lindy            SUPERINTENDENT: Kaine Osburn
E-MAIL: mlindy@afcschools.net            E-MAIL: osburnk@avoca37.org
PHONE NUMBER: (815) 453-7461             PHONE NUMBER: (847) 251-3587
611 Western Ave                          2921 Illinois Rd
Ashton, IL 61006                         Wilmette, IL 60091

Astoria Cusd 1                           B H R A Cooperative Hs
SUPERINTENDENT: Don Willett              SUPERINTENDENT: Scott Watson
E-MAIL: dwillett@acusd1.org              E-MAIL: swatson@bismarck.k12.il.us
PHONE NUMBER: (309) 329 - 2156           PHONE NUMBER: (217)759-7261
402 N Jefferson St                       PO Box 350
Astoria, IL 61501                        Bismarck, IL 61814

Athens Cusd 213                          Ball Chatham Cusd 5
SUPERINTENDENT: Scott Laird              SUPERINTENDENT: Douglas Wood
E-MAIL: slaird@athens-213.org            E-MAIL: dwood@bcsd5.org
PHONE NUMBER: (217) 636-8761             PHONE NUMBER: (217) 483-2416
501 Warrior Way                          201 W Mulberry St
Athens, IL 62613                         Chatham, IL 62629

Atwood Heights Sd 125                    Bannockburn Sd 106
SUPERINTENDENT: Thomas Livingston        SUPERINTENDENT: Scott Herrmann
E-MAIL: tlivingston@ahsd125.org          E-MAIL: sherrmann@bannockburnschool.org
PHONE NUMBER: (708) 371-0080             PHONE NUMBER: (847) 945-5900
12150 S Hamlin Ave                       2165 Telegraph Rd
Alsip, IL 60803                          Bannockburn, IL 60015

Auburn Cusd 10                           Barrington Cusd 220
SUPERINTENDENT: Darren Root              SUPERINTENDENT: Brian Harris
E-MAIL: droot@auburn.k12.il.us           E-MAIL: bharris@barrington220.org
PHONE NUMBER: (217) 438-6164             PHONE NUMBER: (847) 381-6300
606 W North St                           310 James St
Auburn, IL 62615                         Barrington, IL 60010

Aurora East Usd 131                      Bartelso Sd 57
SUPERINTENDENT: Jennifer Norrell         SUPERINTENDENT: Tom Siegler
E-MAIL: jnorrell@d131.org                E-MAIL: tsiegler@bsd57.org
PHONE NUMBER: (630) 299-5554             PHONE NUMBER: (618) 765-2164
417 5Th St                               306 S Washington
Aurora, IL 60505                         Bartelso, IL 62218

Aurora West Usd 129                      Bartonville Sd 66
SUPERINTENDENT: Jeff Craig               SUPERINTENDENT: Lan Eberle
E-MAIL: jcraig@sd129.org                 E-MAIL: leberle@bgs66.org
PHONE NUMBER: (630) 301-5100             PHONE NUMBER: (309) 697-3253
80 S River St                            6000 S Adams St
Aurora, IL 60506                         Bartonville, IL 61607
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 193 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Batavia Usd 101                           Belleville Twp Hsd 201
SUPERINTENDENT: Lisa Hichens              SUPERINTENDENT: Brian Mentzer
E-MAIL: lisa.hichens@bps101.net           E-MAIL: bmentzer@bths201.org
PHONE NUMBER: (630) 937-8800              PHONE NUMBER: (618) 222-8200
335 W Wilson St                           920 N Illinois St
Batavia, IL 60510                         Belleville, IL 62220

Beach Park Ccsd 3                         Bellwood Sd 88
SUPERINTENDENT: Craig Doster              SUPERINTENDENT: Mark Holder
E-MAIL: cdoster@bpd3.org                  E-MAIL: mholder@sd88.org
PHONE NUMBER: (847) 599-5005              PHONE NUMBER: (708)410-3934
11315 W Wadsworth Rd                      640 Eastern Ave
Beach Park, IL 60099                      Bellwood, IL 60104

Beardstown Cusd 15                        Belvidere Cusd 100
SUPERINTENDENT: Ron Gilbert               SUPERINTENDENT: Daniel Woestman
E-MAIL: gilbertr@beardstown.com           E-MAIL: dwoestman@district100.com
PHONE NUMBER: (217) 323-3099              PHONE NUMBER: (815) 544-0301
500 E 15Th St                             1201 5Th Ave
Beardstown, IL 62618                      Belvidere, IL 61008

Beecher City Cusd 20                      Bement Cusd 5
SUPERINTENDENT: Scott Cameron             SUPERINTENDENT: Sheila Greenwood
E-MAIL: scameron.bchs@gmail.com           E-MAIL: sgreenwood@bement.k12.il.us
PHONE NUMBER: (618) 487-5100              PHONE NUMBER: (217) 678-4200
438 E State Highway 33                    201 S Champaign St
Beecher City, IL 62414                    Bement, IL 61813

Beecher Cusd 200u                         Benjamin Sd 25
SUPERINTENDENT: Brad Cox                  SUPERINTENDENT: Jim Woell
E-MAIL: bcox@beecher200u.org              E-MAIL: jwoell@bendist25.org
PHONE NUMBER: (708) 946-2266              PHONE NUMBER: (630) 876-7800
538 Miller St                             28W250 Saint Charles Rd
Beecher, IL 60401                         West Chicago, IL 60185

Belle Valley Sd 119                       Bensenville Sd 2
SUPERINTENDENT: Dane Gale                 SUPERINTENDENT: James Stelter
E-MAIL: rdgale@bv119.net                  E-MAIL: jstelter@bsd2.org
PHONE NUMBER: (618) 236-5200              PHONE NUMBER: (630) 766-5940
2465 Amann Dr                             210 S Church Rd
Belleville, IL 62220                      Bensenville, IL 60106

Belleville Area Special Services          Benton Ccsd 47
SUPERINTENDENT: Jeff Daugherty            SUPERINTENDENT: Steve Smith
E-MAIL: jeff.daugherty@bassc-sped.org     E-MAIL: stevesmith@benton47.org
PHONE NUMBER: (618) 355-4700              PHONE NUMBER: (618) 439-3136
2411 Pathways Xing                        1000 Forest St.
Belleville, IL 62221                      Benton, IL 62812

Belleville Sd 118                         Benton Cons Hsd 103
SUPERINTENDENT: Ryan Boike                SUPERINTENDENT: Benjamin Johnson
E-MAIL: rboike@belleville118.org          E-MAIL: bjohnson@bentonhighschool.org
PHONE NUMBER: (618) 233-2830              PHONE NUMBER: (618) 439-6415
105 W A St                                511 E Main St
Belleville, IL 62220                      Benton, IL 62812
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 194 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Berkeley Sd 87                           Black Hawk Area Sp Ed District
SUPERINTENDENT: Terri Bresnahan          SUPERINTENDENT: Christan Schrader
E-MAIL: tbresnahan@berkeley87.org        E-MAIL: cschrader@bhased.org
PHONE NUMBER: (708) 449-3350             PHONE NUMBER: (309) 796-2500
1200 N Wolf Rd                           4670 11Th St
Berkeley, IL 60163                       East Moline, IL 61244

Berwyn North Sd 98                       Bloom Twp Hsd 206
SUPERINTENDENT: Michelle Smith           SUPERINTENDENT: Lenell Navarre
E-MAIL: msmith@bn98.org                  E-MAIL: lnavarre@sd206.org
PHONE NUMBER: (708) 484-6200             PHONE NUMBER: (708) 755-7010
6633 16Th St                             100 W 10Th St
Berwyn, IL 60402                         Chicago Heights, IL 60411

Berwyn South Sd 100                      Bloomingdale Sd 13
SUPERINTENDENT: Mary Havis               SUPERINTENDENT: Jon Bartelt
E-MAIL: mhavis@bsd100.org                E-MAIL: jbartelt@sd13.org
PHONE NUMBER: (708) 795-2300             PHONE NUMBER: (630) 893-9590
3401 Gunderson Ave                       164 Euclid Ave
Berwyn, IL 60402                         Bloomingdale, IL 60108

Bethalto Cusd 8                          Bloomington Area Career Center
SUPERINTENDENT: Jill Griffin             SUPERINTENDENT: Tom Frazier
E-MAIL: jgriffin@bethalto.org            E-MAIL: fraziert@district87.org
PHONE NUMBER: (618) 377-7200             PHONE NUMBER: (309) 829-8671
610 Texas Blvd                           1202 E Locust St
Bethalto, IL 62010                       Bloomington, IL 61701

Bethel Sd 82                             Bloomington Sd 87
SUPERINTENDENT: Craig Kujawa             SUPERINTENDENT: Barry Reilly
E-MAIL: ckujawa@bethelschool.net         E-MAIL: reillyb@district87.org
PHONE NUMBER: (618) 244-8095             PHONE NUMBER: (309) 827-6031
1201 Bethel Rd                           300 E Monroe St
Mount Vernon, IL 62864                   Bloomington, IL 61701

Bi-county Special Educ Coop              Blue Ridge Cusd 18
SUPERINTENDENT: Laurie Heston            SUPERINTENDENT: Hillary Stanifer
E-MAIL: lheston@bi-county.org            E-MAIL: hstanifer@blueridge18.org
PHONE NUMBER: (815)622-0858              PHONE NUMBER: (309) 928-9141
2317 E Lincolnway A                      411 N John St
Sterling, IL 61081                       Farmer City, IL 61842

Big Hollow Sd 38                         Bluford Ccsd 114
SUPERINTENDENT: Bob Gold                 SUPERINTENDENT: Shane Gordon
E-MAIL: bobgold@bighollow.us             E-MAIL: sgordon@blufordschools.org
PHONE NUMBER: (847) 740-1490             PHONE NUMBER: (618) 732-8242
26051 W Nippersink Rd                    901 6Th St
Ingleside, IL 60041                      Bluford, IL 62814

Bismarck Henning Cusd                    Bluford Unit School District 318
SUPERINTENDENT: Scott Watson             SUPERINTENDENT: Shane Gordon
E-MAIL: swatson@bismarck.k12.il.us       E-MAIL: sgordon@blufordschools.org
PHONE NUMBER: (217) 759-7261             PHONE NUMBER: (618)732-8242
17268 E 2750 North Rd                    901 6th St
Bismarck, IL 61814                       Bluford, IL 62814
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 195 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Bmp Tri County Special Ed Coop           Bradley Bourbonnais Chsd 307
SUPERINTENDENT: Gwen Garver              SUPERINTENDENT: Scott Wakeley
E-MAIL: tricountyse5@gmail.com           E-MAIL: swakeley@bbchs.org
PHONE NUMBER: (815) 646-8031             PHONE NUMBER: (815) 937-3707
400 N Galena St                          700 W North St
Tiskilwa, IL 61368                       Bradley, IL 60915

Bond County Cusd 2                       Bradley Sd 61
SUPERINTENDENT: Wes Olson                SUPERINTENDENT: Scott Goselin
E-MAIL: wolson@bccu2.org                 E-MAIL: sgoselin@bradleyschools.com
PHONE NUMBER: (618) 664-0170             PHONE NUMBER: (815) 933-3371
1008 N Hena St                           111 N Crosswell Ave
Greenville, IL 62246                     Bradley, IL 60915

Bond Fayette Effingham Efe 410           Breese Esd 12
SUPERINTENDENT: Julie Wollerman          SUPERINTENDENT: Travis Schmale
E-MAIL: juliewollerman@roe3.org          E-MAIL: tschmale@d12bobcats.org
PHONE NUMBER: (618) 283-4525             PHONE NUMBER: (618) 526-7128
1109 N 8Th St                            777 Memorial Dr
Vandalia, IL 62471                       Breese, IL 62230

Bond/effingham/fayette Roe               Bremen Chsd 228
SUPERINTENDENT: Julie Wollerman          SUPERINTENDENT: Bill Kendall
E-MAIL: juliewollerman@roe3.org          E-MAIL: bkendall@bhsd228.com
PHONE NUMBER: (618) 283-5011             PHONE NUMBER: (708) 389-1175
300 S 7Th St                             15233 Pulaski Rd
Vandalia, IL 62471                       Midlothian, IL 60445

Boone County Spec Educ Coop              Brimfield Cusd 309
SUPERINTENDENT: Daniel Woestman          SUPERINTENDENT: Dennis Mcnamara
E-MAIL: dwoestman@district100.com        E-MAIL: dennis.mcnamara@brimfield309.com
PHONE NUMBER: (815) 547-5432             PHONE NUMBER: (309) 446-3378
1201 5Th Ave                             323 E Clinton St
Belvidere, IL 61008                      Brimfield, IL 61517

Boone/winnebago Roe                      Brookfield Lagrange Park Sd 95
SUPERINTENDENT: Scott Bloomquist         SUPERINTENDENT: Mark Kuzniewski
E-MAIL: sbloomquist@roe4.org             E-MAIL: mkuzniewski@district95.org
PHONE NUMBER: (815) 636-3060             PHONE NUMBER: (708) 485-0606
300 Heart Blvd                           3524 Maple Ave
Loves Park, IL 61111                     Brookfield, IL 60513

Bourbonnais Sd 53                        Brooklyn Ud 188
SUPERINTENDENT: Adam Ehrman              SUPERINTENDENT: Raelynn Parks
E-MAIL: ehrmana@besd53.org               E-MAIL: rparks@lovejoyschool.org
PHONE NUMBER: (815) 929-5100             PHONE NUMBER: (618) 271-1028
281 W John Casey Rd                      800 Madison St
Bourbonnais, IL 60914                    Lovejoy, IL 62059

Bradford Cusd 1                          Brookwood Sd 167
SUPERINTENDENT: Chad Gripp               SUPERINTENDENT: Valorie Moore
E-MAIL: c.gripp@bcusd1.net               E-MAIL: vmoore@brookwood167.org
PHONE NUMBER: (309) 897-2801             PHONE NUMBER: (708) 758-5190
115 High St                              201 E Glenwood Dyer Rd
Bradford, IL 61421                       Glenwood, IL 60425
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 196 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Brown County Cusd 1                      Burnham Sd 154-5
SUPERINTENDENT: Vicki Phillips           SUPERINTENDENT: Stephen Geraci
E-MAIL: vphillips@bchornets.com          E-MAIL: s.geraci@d1545.org
PHONE NUMBER: (217) 773-7502             PHONE NUMBER: (708) 862-8636
503 Nw Cross St                          13945 S Green Bay Ave
Mount Sterling, IL 62353                 Burnham, IL 60633

Brown/cass/morgan/scott Roe              Bushnell Prairie City Cusd 170
SUPERINTENDENT: Jill Reis                SUPERINTENDENT: Kathy Dinger
E-MAIL: jreis@roe1.net                   E-MAIL: dingerk@bpcschools.org
PHONE NUMBER: (217) 243-1804             PHONE NUMBER: (309) 772-9461
110 N West St                            845 Walnut St
Jacksonville, IL 62650                   Bushnell, IL 61422

Brownstown Cusd 201                      Butler Sd 53
SUPERINTENDENT: Mike Shackelford         SUPERINTENDENT: Paul Omalley
E-MAIL: mshack@bcusd201.com              E-MAIL: superintendent@butler53.com
PHONE NUMBER: (618) 427-3355             PHONE NUMBER: (630) 573-2887
421 S College Ave                        2801 York Rd
Brownstown, IL 62418                     Oak Brook, IL 60523

Buncombe Cons Sd 43                      Byron Cusd 226
SUPERINTENDENT: Vickie Tripp             SUPERINTENDENT: Buster Barton
E-MAIL: vickitrpp@yahoo.com              E-MAIL: bbarton@byron226.org
PHONE NUMBER: (618) 658-8830             PHONE NUMBER: (815) 234-5491
164 Main                                 696 N Colfax St
Buncombe, IL 62912                       Byron, IL 61010

Bunker Hill Cusd 8                       Cahokia Cusd 187
SUPERINTENDENT: Todd Dugan               SUPERINTENDENT: Tanya Mitchell
E-MAIL: tdugan@bhcusd.org                E-MAIL: mitchellta@cusd187.org
PHONE NUMBER: (618) 585-3116             PHONE NUMBER: (618) 332-3700
504 E Warren St                          1700 Jerome Ln
Bunker Hill, IL 62014                    Cahokia, IL 62206

Burbank Sd 111                           Cairo Usd 1
SUPERINTENDENT: Franzy Fleck             SUPERINTENDENT: Andrea Evers
E-MAIL: ffleck@bsd111.org                E-MAIL: aevers@cairoschooldistrict1.com
PHONE NUMBER: (708) 496-0500             PHONE NUMBER: (618) 734-4102
7600 Central Ave                         4201 Sycamore St
Burbank, IL 60459                        Cairo, IL 62914

Bureau Valley Cusd 340                   Calhoun Cusd 40
SUPERINTENDENT: Amber Harper             SUPERINTENDENT: Kate Sievers
E-MAIL: aharper@bureauvalley.net         E-MAIL: ksievers@calhoun40.net
PHONE NUMBER: (815) 445-3101             PHONE NUMBER: (618) 576-2722
9068 2125 N Avenue                       101 Calhoun Ave
Manilus, IL 61338                        Hardin, IL 62047

Bureau/henry/stark Roe                   Calhoun/greene/jersy/macoupin Roe
SUPERINTENDENT: Angie Zarvell            SUPERINTENDENT: Michelle Mueller
E-MAIL: azarvell@bhsroe.org              E-MAIL: mmueller@roe40.com
PHONE NUMBER: (309) 936-7890             PHONE NUMBER: (217) 854-4016
107 S State St                           225 E Nicholas St
Atkinson, IL 61235                       Carlinville, IL 62626
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 197 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Calumet City Sd 155                       Career & Tech Educ Consortium
SUPERINTENDENT: Joseph Zotto              SUPERINTENDENT: Brian Greene
E-MAIL: jzotto@calumetcity155.org         E-MAIL: brian.greene@fsd145.org
PHONE NUMBER: (708) 862-7665              PHONE NUMBER: (815) 232-0709
540 Superior Ave                          2037 W Galena Ave
Calumet City, IL 60409                    Freeport, IL 61032

Calumet Public Sd 132                     Career Center Of Southern Il
SUPERINTENDENT: Elizabeth Reynolds        SUPERINTENDENT: Stephanie Mohr
E-MAIL: ereynolds@sd132.org               E-MAIL: smohr@gotoccsi.org
PHONE NUMBER: (708) 388-8920              PHONE NUMBER: (618) 473-2222
1440 W Vermont Ave                        6137 Beck Rd
Calumet Park, IL 60827                    Red Bud, IL 62278

Cambridge Cusd 227                        Career Development System
SUPERINTENDENT: Thomas Akers              SUPERINTENDENT: Carol Brooks
E-MAIL: takers@district227.org            E-MAIL: cbrooks@ssc.edu
PHONE NUMBER: (309) 937-2144              PHONE NUMBER: (708) 225-6021
300 S West St                             16333 Kilbourne Ave
Cambridge, IL 61238                       Oak Forest, IL 60452

Canton Union Sd 66                        Career Educ Assoc Of N Central Il
SUPERINTENDENT: Rolf Sivertsen            SUPERINTENDENT: Margie Hartfiel
E-MAIL: Rolf.Sivertsen@cantonusd.org      E-MAIL: m.hartfiel@ceanci.org
PHONE NUMBER: (309) 647-9411              PHONE NUMBER: (815) 921-1650
20 W Walnut St                            4151 Samuelson Rd
Canton, IL 61520                          Rockford, IL 61109

Capital Area Career Center                Career Prep Net @ Prairie State
SUPERINTENDENT: Jodi Ferriell             SUPERINTENDENT: Deborah Havighorst
E-MAIL: jferriell@caccschool.org          E-MAIL: dhavighorst@prairiestate.edu
PHONE NUMBER: (217) 529-5431              PHONE NUMBER: (708) 709-7903
2201 Toronto Rd                           202 S Halsted St
Springfield, IL 62712                     Chicago Heights, IL 60411

Carbon Cliff-barstow Sd 36                Career Preparation Network
SUPERINTENDENT: Kyle Ganson               SUPERINTENDENT: Janice Stoettner
E-MAIL: kganson@ccb36.com                 E-MAIL: jstoettner@prairiestate.edu
PHONE NUMBER: (309) 792-2002              PHONE NUMBER: (708)709-7905
2002 Eagle Ridge Dr                       202 S Halsted St
Silvis, IL 61282                          Chicago Heights, IL 60411

Carbondale Chsd 165                       Carlinville Cusd 1
SUPERINTENDENT: Steve Murphy              SUPERINTENDENT: Becky Schuchman
E-MAIL: steve.murphy@cchs165.com          E-MAIL: schuchmb@cusd1.com
PHONE NUMBER: (618) 457-4722              PHONE NUMBER: (217) 854-9823
330 S Giant City Rd                       829 W Main St
Carbondale, IL 62902                      Carlinville, IL 62626

Carbondale Esd 95                         Carlyle Cusd 1
SUPERINTENDENT: Daniel Booth              SUPERINTENDENT: Annie Gray
E-MAIL: dbooth@ces95.org                  E-MAIL: agray@clinton.k12.il.us
PHONE NUMBER: (618) 457-3591              PHONE NUMBER: (618) 594-8283
925 S Giant City Rd                       1400 13Th St
Carbondale, IL 62902                      Carlyle, IL 62231
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 198 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Carmi-white County Cusd 5                 Catlin Cusd 5
SUPERINTENDENT: Brad Lee                  SUPERINTENDENT: Phil Cox
E-MAIL: blee@carmischools.org             E-MAIL: pcox@saltfork.org
PHONE NUMBER: (618) 382-2341              PHONE NUMBER: (217) 427-2116
301 W Main St                             701 1/2 W Vermilion St
Carmi, IL 62821                           Catlin, IL 61817

Carroll/jo Daviess/stephenson Roe         Ccsd 146
SUPERINTENDENT: Aaron Mercier             SUPERINTENDENT: Jeff Stawick
E-MAIL: amercier@roe8.com                 E-MAIL: jstawick@district146.org
PHONE NUMBER: (815) 599-1408              PHONE NUMBER: (708) 614-4500
27 S State Ave Ste 101                    6611 171St St
Freeport, IL 61032                        Tinley Park, IL 60477

Carrollton Cusd 1                         Ccsd 168
SUPERINTENDENT: Mark Halwachs             SUPERINTENDENT: Donna Leak
E-MAIL: mhalwachs@c-hawks.org             E-MAIL: dleak@d168.org
PHONE NUMBER: (217) 942-5314              PHONE NUMBER: (708) 758-1614
950A 3Rd St                               21899 Torrence Ave
Carrollton, IL 62016                      Sauk Village, IL 60411

Carterville Cusd 5                        Ccsd 180
SUPERINTENDENT: Keith Liddell             SUPERINTENDENT: Thomas Schneider
E-MAIL: kliddell@cartervilleschools.org   E-MAIL: tschneider@ccsd180.org
PHONE NUMBER: (618) 985-2940              PHONE NUMBER: (630) 734-6600
306 Virginia Ave                          15W451 91St St
Carterville, IL 62918                     Burr Ridge, IL 60527

Carthage Esd 317                          Ccsd 204
SUPERINTENDENT: Vicki Hardy               SUPERINTENDENT: Jerry Travelstead
E-MAIL: vhardy@cesd317.org                E-MAIL: jtravelstead@ccsd204.org
PHONE NUMBER: (217) 357-3922              PHONE NUMBER: (618) 357-2419
210 S Adams St                            6067 State Route 154
Carthage, IL 62321                        Pinckneyville, IL 62274

Cary Ccsd 26                              Ccsd 62
SUPERINTENDENT: Brian Coleman             SUPERINTENDENT: Paul Hertel
E-MAIL: brian.coleman@cary26.org          E-MAIL: Hertelp@d62.org
PHONE NUMBER: (847) 639-7788              PHONE NUMBER: (847) 824-1136
2115 Crystal Lake Rd                      777 E Algonquin Rd
Cary, IL 60013                            Des Plaines, IL 60016

Casey-westfield Cusd 4c                   Ccsd 89
SUPERINTENDENT: Jon Julius                SUPERINTENDENT: Emily Tammaru
E-MAIL: jon.julius@caseywestfield.org     E-MAIL: etammaru@ccsd89.org
PHONE NUMBER: (217) 932-2184              PHONE NUMBER: (630) 469-8900
502 E Delaware Ave                        22W600 Butterfield Rd
Casey, IL 62420                           Glen Ellyn, IL 60137

Cass Sd 63                                Ccsd 93
SUPERINTENDENT: Mark Cross                SUPERINTENDENT: David Hill
E-MAIL: mcross@cassd63.org                E-MAIL: hilld@ccsd93.com
PHONE NUMBER: (331) 481-4000              PHONE NUMBER: (630) 539-3000
8502 Bailey Rd                            230 Covington Dr
Darien, IL 60561                          Bloomingdale, IL 60108
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 199 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Center Cass Sd 66                         Central Ill Rural Region
SUPERINTENDENT: Andrew Wise               SUPERINTENDENT: Michelle Mueller
E-MAIL: awise@ccsd66.org                  E-MAIL: mmueller@roe40.com
PHONE NUMBER: (630) 783-5153              PHONE NUMBER: (618) 498-5541
699 Plainfield Rd                         201 W Exchange St
Downers Grove, IL 60516                   Jerseyville, IL 62052

Central A & M Cud 21                      Central Sd 104
SUPERINTENDENT: Deann Heck                SUPERINTENDENT: Dawn Elser
E-MAIL: dheck@camraiders.com              E-MAIL: delser@central104.org
PHONE NUMBER: (217) 226-4022              PHONE NUMBER: (618) 632-6336
105 N College St                          309 Hartman Ln
Assumption, IL 62510                      O Fallon, IL 62269

Central Chsd 71                           Central Sd 51
SUPERINTENDENT: Dustin Foutch             SUPERINTENDENT: Dale Heidbreder
E-MAIL: dfoutch@centralcougars.org        E-MAIL: dheidbreder@central51.net
PHONE NUMBER: (618) 526-4510              PHONE NUMBER: (309) 444-3943
7740 Old Us Highway 50                    1301 Eagle Ave
Breese, IL 62230                          Washington, IL 61571

Central City Sd 133                       Central Stickney Sd 110
SUPERINTENDENT: Tim Branon                SUPERINTENDENT: Erin Hackett
E-MAIL: branon@ccs133.com                 E-MAIL: ehackett@sahs.k12.il.us
PHONE NUMBER: (618) 532-9521              PHONE NUMBER: (708) 458-1152
129 Douglas St                            5001 S Long Ave
Centralia, IL 62801                       Chicago, IL 60638

Central Cusd 3                            Centralia Hsd 200
SUPERINTENDENT: Erica Smith               SUPERINTENDENT: Chuck Lane
E-MAIL: esmith@cusd3.com                  E-MAIL: clane@centraliahs.org
PHONE NUMBER: (217) 593-7116              PHONE NUMBER: (618) 532-7391
2110 Highway 94 N                         2100 E Calumet St
Camp Point, IL 62320                      Centralia, IL 62801

Central Cusd 301                          Centralia Sd 135
SUPERINTENDENT: Todd Stirn                SUPERINTENDENT: Craig Clark
E-MAIL: todd.stirn@central301.net         E-MAIL: cclark@ccs135.com
PHONE NUMBER: (847) 464-6005              PHONE NUMBER: (618) 532-1907
275 South St                              400 S Elm St
Burlington, IL 60109                      Centralia, IL 62801

Central Cusd 4                            Century Cusd 100
SUPERINTENDENT: Tonya Evans               SUPERINTENDENT: Landon Sommer
E-MAIL: tevans@cusd4.org                  E-MAIL: landonsommer@centuryschool100.com
PHONE NUMBER: (815) 694-2231              PHONE NUMBER: (618) 845-3447
203 N 3Rd St                              4721 Shawnee College Rd
Ashkum, IL 60911                          Ullin, IL 62992

Central Il Voc Ed Coop                    Cerro Gordo Cusd 100
SUPERINTENDENT: Randall Toepke            SUPERINTENDENT: Brett Robinson
E-MAIL: rtoepke@mths.us                   E-MAIL: brobinson@cgbroncos.org
PHONE NUMBER: (309) 367-2783              PHONE NUMBER: (217) 763-2711
101 W Madison St                          300 E Durfee St
Metamora, IL 61548                        Cerro Gordo, IL 61818
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 200 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Chadwick-milledgeville Cusd 399           Chicago Heights Sd 170
SUPERINTENDENT: Timothy Schurman          SUPERINTENDENT: Tom Amadio
E-MAIL: tschurman@dist399.net             E-MAIL: tamadio@sd170.com
PHONE NUMBER: (815) 684-5191              PHONE NUMBER: (708) 756-4165
15 School St                              30 W 16Th St
Chadwick, IL 61014                        Chicago Heights, IL 60411

Champaign Cusd 4                          Chicago Ridge Sd 127-5
SUPERINTENDENT: Susan Zola                SUPERINTENDENT: Adam Thorns
E-MAIL: zolasu@u4sd.org                   E-MAIL: athorns@crsd1275.org
PHONE NUMBER: (217) 351-3800              PHONE NUMBER: (708) 636-2000
703 S New St                              6135 108Th St
Champaign, IL 61820                       Chicago Ridge, IL 60415

Champaign/ford Roe                        Christian/montgomery Efe System
SUPERINTENDENT: Gary Lewis                SUPERINTENDENT: Nick Elder
E-MAIL: glewis@roe9.org                   E-MAIL: nelder@efe.k12.il.us
PHONE NUMBER: (217) 893-3219              PHONE NUMBER: (217) 532-5184
200 S Fredrick St                         1 Courthouse Sq
Rantoul, IL 61866                         Hillsboro, IL 62049

Chaney-monge Sd 88                        Christian/montgomery Roe
SUPERINTENDENT: Andy Siegfried            SUPERINTENDENT: Julie Wollerman
E-MAIL: asiegfried@chaneymonge.us         E-MAIL: juliewollerman@roe3.org
PHONE NUMBER: (815) 722-6673              PHONE NUMBER: (217) 532-9591
400 Elsie Ave                             203 S Main St
Crest Hill, IL 60403                      Hillsboro, IL 62049

Channahon Sd 17                           Christopher Usd 99
SUPERINTENDENT: Nicholas Henkle           SUPERINTENDENT: Richard Towers
E-MAIL: nhenkle@csd17.org                 E-MAIL: rtowers@cpher99.org
PHONE NUMBER: (815) 467-4315              PHONE NUMBER: (618) 724-9461
24920 S Sage St                           1 Bearcat Dr
Channahon, IL 60410                       Christopher, IL 62822

Charleston Cusd 1                         Chsd 117
SUPERINTENDENT: Todd Vilardo              SUPERINTENDENT: James Mckay
E-MAIL: tjvil@charleston.k12.il.us        E-MAIL: jim.mckay@chsd117.org
PHONE NUMBER: (217) 639-1000              PHONE NUMBER: (847) 838-7679
410 W Polk Ave                            1625 Deep Lake Rd
Charleston, IL 61920                      Lake Villa, IL 60046

Chester N Hsd 122                         Chsd 128
SUPERINTENDENT: Kelton Davis              SUPERINTENDENT: Prentiss Lea
E-MAIL: kdavis@roe45.org                  E-MAIL: prentiss.lea@d128.org
PHONE NUMBER: (618) 939-5650              PHONE NUMBER: (847) 247-4500
107 E Mill St                             50 Lakeview Pkwy Ste 101
Waterloo, IL 62298                        Vernon Hills, IL 60061

Chester-east Lincoln Ccsd 61              Chsd 155
SUPERINTENDENT: Laura Irwin               SUPERINTENDENT: Steve Olson
E-MAIL: lirwin@cel61.com                  E-MAIL: solson@d155.org
PHONE NUMBER: (217) 732-4136              PHONE NUMBER: (815) 455-8500
1300 1500Th St                            1 South Virginia Road
Lincoln, IL 62656                         Crystal Lake, IL 60014
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 201 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Chsd 218                                  Clay/jasper/richland/n Wayne Rds
SUPERINTENDENT: Ty Harting                SUPERINTENDENT: Mary Stine
E-MAIL: ty.harting@chsd218.org            E-MAIL: cjrnwrds@wabash.net
PHONE NUMBER: (708) 424-2000              PHONE NUMBER: (618) 662-4059
10701 Kilpatrick Ave                      600 S Locust St
Oak Lawn, IL 60453                        Flora, IL 62839

Chsd 94                                   Clinton Cusd 15
SUPERINTENDENT: Moses Cheng               SUPERINTENDENT: Curt Nettles
E-MAIL: mcheng@d94.org                    E-MAIL: cnettles@cusd15.org
PHONE NUMBER: (630) 876-6210              PHONE NUMBER: (217) 935-8321
326 Joliet St                             1210 State Route 54W
West Chicago, IL 60185                    Clinton, IL 61727

Chsd 99                                   Clinton/marion/washington Roe
SUPERINTENDENT: Hank Thiele               SUPERINTENDENT: Ron Daniels
E-MAIL: hthiele@csd99.org                 E-MAIL: rdaniels@roe13.org
PHONE NUMBER: (630) 795-7100              PHONE NUMBER: (618) 594-2432
6301 Springside Ave                       930 Fairfax St Ste B
Downers Grove, IL 60516                   Carlyle, IL 62231

Cicero Sd 99                              Coal City Cusd 1
SUPERINTENDENT: Rodolfo Hernandez         SUPERINTENDENT: Kent Bugg
E-MAIL: rohernandez@cicd99.edu            E-MAIL: kbugg@coalcityschools.org
PHONE NUMBER: (708) 863-4856              PHONE NUMBER: (815) 634-2287
5110 W 24Th St                            100 S Baima St
Cicero, IL 60804                          Coal City, IL 60416

Cissna Park Cusd 6                        Cobden Sud 17
SUPERINTENDENT: Daniel Hylbert            SUPERINTENDENT: Edwin Shoemate
E-MAIL: dan.hylbert@cpschool.org          E-MAIL: eshoemate@cusd17.com
PHONE NUMBER: (815) 457-2171              PHONE NUMBER: (618) 893-2313
511 N 2Nd St                              413 N Appleknocker St
Cissna Park, IL 60924                     Cobden, IL 62920

City Of Chicago Sd 299                    Collinsville Area Career Ctr
SUPERINTENDENT: Janice Jackson            SUPERINTENDENT: Mark Skertich
E-MAIL: cedo-jackson@cps.edu              E-MAIL: bskertich@cusd.kahoks.org
PHONE NUMBER: (773) 553-1000              PHONE NUMBER: (618) 346-6350
42 W Madison St 2Nd Flr                   2201 S Morrison Ave
Chicago, IL 60602                         Collinsville, IL 62234

Clay City Cusd 10                         Collinsville Cusd 10
SUPERINTENDENT: Cathy Croy                SUPERINTENDENT: Mark Skertich
E-MAIL: ccroy@claycityschools.org         E-MAIL: bskertich@cusd.kahoks.org
PHONE NUMBER: (618) 676-1431              PHONE NUMBER: (618) 346-6350
607 S Walnut Sw                           201 W Clay St
Clay City, IL 62824                       Collinsville, IL 62234

Clay/cwford/jsper/lwrnce/rhland           Colona Sd 190
SUPERINTENDENT: Monte Newlin              SUPERINTENDENT: Carl Johnson
E-MAIL: mnewlin@roe12.net                 E-MAIL: cjohnson@csd190.com
PHONE NUMBER: (618) 392-4631              PHONE NUMBER: (309) 792-1232
103 W Main St                             700 1St St
Olney, IL 62450                           Colona, IL 61241
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 202 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Columbia Cusd 4                              Coulterville Usd 1
SUPERINTENDENT: Christopher Grode            SUPERINTENDENT: Karyn Albers
E-MAIL: grode.christopher@columbia4.org      E-MAIL: kalbers@cvillecusd1.org
PHONE NUMBER: (618) 281-4772                 PHONE NUMBER: (618) 758-2881
5 Veterans Pkwy                              101 W Grant St
Columbia, IL 62236                           Coulterville, IL 62237

Comm Cons Sd 59                              Country Club Hills Sd 160
SUPERINTENDENT: Arthur Fessler               SUPERINTENDENT: Duane Meighan
E-MAIL: fessler.art@ccsd59.org               E-MAIL: dr.duane.meighan@cch160.org
PHONE NUMBER: (847) 593-4300                 PHONE NUMBER: (708) 957-6200
2123 S Arlington Heights Rd                  4411 185Th St
Arlington Heights, IL 60005                  Country Club Hills, IL 60478

Cons Hsd 230                                 County Of Union Sch Dist No43
SUPERINTENDENT: James Gay                    SUPERINTENDENT: Kevin Westall
E-MAIL: jgay@d230.org                        E-MAIL: kwestall@jonesboro43.com
PHONE NUMBER: (708) 745-5210                 PHONE NUMBER: (618) 833-5148
15100 S 94Th Ave                             309 Cook Ave
Orland Park, IL 60462                        Jonesboro, IL 62952

Cons Sd 158                                  County Of Winnebago Sd 320
SUPERINTENDENT: Scott Rowe                   SUPERINTENDENT: Scott Fisher
E-MAIL: superintendent@district158.org       E-MAIL: sfisher@sb320.org
PHONE NUMBER: (847) 659-6158                 PHONE NUMBER: (815) 389-3478
650 Academic Dr                              850 Hayes Ave
Algonquin, IL 60102                          South Beloit, IL 61080

Cook County Sd 130                           County Of Woodford School
SUPERINTENDENT: Colleen Mckay                SUPERINTENDENT: Sean Olaughlin
E-MAIL: cmckay@district130.org               E-MAIL: solaughl@mths.us
PHONE NUMBER: (708) 385-6800                 PHONE NUMBER: (309) 367-4129
12300 Greenwood Ave                          101 W Madison St
Blue Island, IL 60406                        Metamora, IL 61548

Coop Assoc For Spec Educ                     Cowden-herrick Cusd 3a
SUPERINTENDENT: Mary Furbush                 SUPERINTENDENT: Seth Schuler
E-MAIL: mfurbush@casedupage.com              E-MAIL: sschuler@cowdenherrick.org
PHONE NUMBER: (630) 942-5600                 PHONE NUMBER: (217) 783-2126
22W600 Butterfield Rd                        Rr 128
Glen Ellyn, IL 60137                         Cowden, IL 62422

Coop Assoc For Spec Educ                     Crab Orchard Cusd 3
SUPERINTENDENT: Mindy Mcguffin               SUPERINTENDENT: Derek Hutchins
E-MAIL: mmcguffin@sased.org                  E-MAIL: derek.hutchins@cocusd3.com
PHONE NUMBER: (630)942-5600                  PHONE NUMBER: (618) 982-2181
22w600 Butterfield                           19189 Bailey St
Glen Ellyn, IL 60137                         Marion, IL 62959

Cornell Ccsd 426                             Crescent Iroquois Cusd 249
SUPERINTENDENT: Geoff Schoonover             SUPERINTENDENT: Rodney Grimsley
E-MAIL: gschoonover@cornellgradeschool.org   E-MAIL: rgrimsley@ccgshawks.net
PHONE NUMBER: (815) 358-2214                 PHONE NUMBER: (815) 683-2141
300 N 7Th St                                 600 South St
Cornell, IL 61319                            Crescent City, IL 60928
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 203 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Creston Ccsd 161                          Cusd 300
SUPERINTENDENT: Curt Rheingans            SUPERINTENDENT: Fred Heid
E-MAIL: crheingans@crestonschool.org      E-MAIL: frederick.heid@d300.org
PHONE NUMBER: (815) 384-3920              PHONE NUMBER: (847) 551-8308
202 W South St                            2550 Harnish Dr
Creston, IL 60113                         Algonquin, IL 60102

Crete Monee Cusd 201u                     Cusd 4
SUPERINTENDENT: Kara Coglianese           SUPERINTENDENT: Scott Riddle
E-MAIL: coglianesek@cm201u.org            E-MAIL: scott.riddle@cusd4.com
PHONE NUMBER: (708) 367-8310              PHONE NUMBER: (217) 936-2111
1500 S Sangamon St                        453 W Collins St
Crete, IL 60417                           Mendon, IL 62351

Creve Coeur Sd 76                         Cypress Sd 64
SUPERINTENDENT: Steve Johnson             SUPERINTENDENT: Kimberly Shoemaker
E-MAIL: sjohnson@cc76.k12.il.us           E-MAIL: kshoemaker@cypressgradeschool.org
PHONE NUMBER: (309) 698-3600              PHONE NUMBER: (618) 657-2525
300 N Highland St                         4580 Mount Pisgah Rd
Creve Coeur, IL 61610                     Cypress, IL 62923

Crystal Lake Ccsd 47                      Dakota Cusd 201
SUPERINTENDENT: Kathy Hinz                SUPERINTENDENT: Jason Grey
E-MAIL: khinz@d47.org                     E-MAIL: jgrey@dakota201.com
PHONE NUMBER: (815) 788-5000              PHONE NUMBER: (815) 449-2832
300 Commerce Dr                           400 Campus Dr
Crystal Lake, IL 60014                    Dakota, IL 61018

Cumberland Cusd 77                        Dallas Esd 327
SUPERINTENDENT: Todd Butler               SUPERINTENDENT: Michelle Lee
E-MAIL: tbutler@cumberland.k12.il.us      E-MAIL: mlee@dallascity.k12.il.us
PHONE NUMBER: (217) 923-3132              PHONE NUMBER: (217) 852-3204
1496 Illinois Route 121                   921 Creamery Hill Rd
Toledo, IL 62468                          Dallas City, IL 62330

Cusd 200                                  Dalzell Sd 98
SUPERINTENDENT: Jeff Schuler              SUPERINTENDENT: Bruce Bauer
E-MAIL: jeff.schuler@cusd200.org          E-MAIL: bbauer@bhsroe.org
PHONE NUMBER: (630) 682-2002              PHONE NUMBER: (815) 663-8821
130 W Park Ave                            307 Chestnut St
Wheaton, IL 60189                         Dalzell, IL 61320

Cusd 201                                  Damiansville Sd 62
SUPERINTENDENT: Kevin Carey               SUPERINTENDENT: Dustin Nail
E-MAIL: kcarey@cusd201.org                E-MAIL: dnail@damiansvilleelem.com
PHONE NUMBER: (630) 468-8004              PHONE NUMBER: (618) 248-5188
133 S Grant St                            101 E Main St
Westmont, IL 60559                        Damiansville, IL 62215

Cusd 3 Fulton County                      Danville Ccsd 118
SUPERINTENDENT: Angela Simmons            SUPERINTENDENT: Alicia Geddis
E-MAIL: asimmons@cusd3.net                E-MAIL: geddisa@danville118.org
PHONE NUMBER: (309) 785-5021              PHONE NUMBER: (217) 444-1004
517 E Madison St                          516 N Jackson St
Cuba, IL 61427                            Danville, IL 61832
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 204 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Darien Sd 61                             Delabar Cte System
SUPERINTENDENT: Robert Carlo             SUPERINTENDENT: Nancy Bitner
E-MAIL: bcarlo@darien61.org              E-MAIL: nbitner@roe33.net
PHONE NUMBER: (630) 968-7505             PHONE NUMBER: (309) 734-7545
7414 S Cass Ave                          105 N E St Ste 1
Darien, IL 60561                         Monmouth, IL 61462

De Kalb Roe                              Deland-weldon Cusd 57
SUPERINTENDENT: Amanda Christensen       SUPERINTENDENT: Amanda Geary
E-MAIL: achristensen@dekalbcounty.org    E-MAIL: ageary@dwschools.org
PHONE NUMBER: (815) 217-0460             PHONE NUMBER: (217) 736-2311
2500 N Annie Glidden Rd Ste C            304 E Il Route 10
Dekalb, IL 60115                         De Land, IL 61839

De Witt/livingston/mclean Roe            Delavan Cusd 703
SUPERINTENDENT: Mark Jontry              SUPERINTENDENT: Andrew Brooks
E-MAIL: jontrym@roe17.org                E-MAIL: brooksa@delavanschools.com
PHONE NUMBER: (309) 888-5120             PHONE NUMBER: (309) 244-9872
200 W Front St Ste 500D                  907 Locust St
Bloomington, IL 61701                    Delavan, IL 61734

Decatur Sd 61                            Depue Usd 103
SUPERINTENDENT: Paul Fregeau             SUPERINTENDENT: Brad Kenser
E-MAIL: pfregeau@dps61.org               E-MAIL: kenserb@depueschools.org
PHONE NUMBER: (217) 424-3011             PHONE NUMBER: (815) 200-5253
101 W Cerro Gordo St                     204 Pleasant
Decatur, IL 62523                        Depue, IL 61322

Deer Creek-mackinaw Cusd 701             Des Plaines Valley Efe
SUPERINTENDENT: Michele Jacobs           SUPERINTENDENT: Anne Cothran
E-MAIL: mjacobs@deemack.org              E-MAIL: director@dvr-efe.org
PHONE NUMBER: (309) 359-8965             PHONE NUMBER: (708) 779-4448
401 E Fifth St                           2000 5Th Ave M100
Mackinaw, IL 61755                       River Grove, IL 60171

Deer Park Ccsd 82                        Desoto Cons Sd 86
SUPERINTENDENT: Michael Struna           SUPERINTENDENT: Nathaniel Wilson
E-MAIL: mstruna@deerpark82.org           E-MAIL: nwilson@desoto86.org
PHONE NUMBER: (815)434-6930              PHONE NUMBER: (618) 867-2317
2350 E 1025th Rd                         311 Hurst Rd
Ottawa, IL 61350                         De Soto, IL 62924

Deerfield Sd 109                         Diamond Lake Sd 76
SUPERINTENDENT: Jane Westerhold          SUPERINTENDENT: Bhavna Lewis
E-MAIL: superintendent@dps109.org        E-MAIL: bsharmalewis@dist76.org
PHONE NUMBER: (847) 945-1844             PHONE NUMBER: (847) 566-9221
517 Deerfield Rd                         500 Acorn Ln
Deerfield, IL 60015                      Mundelein, IL 60060

Dekalb Cusd 428                          Dieterich Cusd 30
SUPERINTENDENT: Ray Lechner              SUPERINTENDENT: Cary Jackson
E-MAIL: ray.lechner@d428.org             E-MAIL: cjackson@dieterich.k12.il.us
PHONE NUMBER: (815) 754-2350             PHONE NUMBER: (217) 925-5249
901 S 4Th St                             205 S Pine St
Dekalb, IL 60115                         Dieterich, IL 62424
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 205 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Dimmick Ccsd 175                         Downers Grove Gsd 58
SUPERINTENDENT: Ryan Linnig              SUPERINTENDENT: Kevin Russell
E-MAIL: rlinnig@dimmick175.com           E-MAIL: krussell@dg58.org
PHONE NUMBER: (815) 223-2933             PHONE NUMBER: (630) 719-5800
297 N 33Rd Rd                            1860 63Rd St
La Salle, IL 61301                       Downers Grove, IL 60516

Dimmick Comm Cons Sd #175                Dunlap Cusd 323
SUPERINTENDENT: Ryan Linnig              SUPERINTENDENT: Scott Dearman
E-MAIL: rlinnig@dimmick175.com           E-MAIL: sdearman@dunlapcusd.net
PHONE NUMBER: (815)223-2933              PHONE NUMBER: (309) 691-3955
297 N 33rd Rd                            3020 W Willow Knolls Dr
La Salle, IL 61301                       Peoria, IL 61614

District 50 Schools                      Dupage Area Occup Educ Sys
SUPERINTENDENT: Chad Allaman             SUPERINTENDENT: Mike Zimmerman
E-MAIL: callaman@d50schools.com          E-MAIL: mikez@daoes.org
PHONE NUMBER: (309) 745-8914             PHONE NUMBER: (630) 691-7590
304 E Almond Dr                          301 S Swift Rd
Washington, IL 61571                     Addison, IL 60101

Dixon Usd 170                            Dupage Hsd 88
SUPERINTENDENT: Margo Empen              SUPERINTENDENT: Scott Helton
E-MAIL: mempen@dps170.org                E-MAIL: shelton@dupage88.net
PHONE NUMBER: (815) 284-7722             PHONE NUMBER: (630) 530-3981
1335 Franklin Grove Rd                   2 Friendship Plz
Dixon, IL 61021                          Addison, IL 60101

Dolton Sd 148                            Dupage Roe
SUPERINTENDENT: Kevin Nohelty            SUPERINTENDENT: Darlene Ruscitti
E-MAIL: noheltyk@district148.net         E-MAIL: druscitti@dupage.k12.il.us
PHONE NUMBER: (708) 841-2290             PHONE NUMBER: (630) 407-5800
114 W 144Th St                           421 N County Farm Rd
Riverdale, IL 60827                      Wheaton, IL 60187

Dolton Sd 149                            Dupo Cusd 196
SUPERINTENDENT: Shelly Jones             SUPERINTENDENT: Kelly Carpenter
E-MAIL: daviss@sd149.org                 E-MAIL: kcarpenter@dupo196.org
PHONE NUMBER: (708) 868-7861             PHONE NUMBER: (618) 286-3812
292 Torrence Ave                         600 Louisa Ave
Calumet City, IL 60409                   Dupo, IL 62239

Dongola Usd 66                           Duquoin Cusd 300
SUPERINTENDENT: Paige Maginel            SUPERINTENDENT: Matthew Hickam
E-MAIL: pmaginel@dongolaschool.com       E-MAIL: mhickam@duquoinschools.org
PHONE NUMBER: (618) 827-3841             PHONE NUMBER: (618) 542-3856
1000 High St                             845 E Jackson St
Dongola, IL 62926                        Du Quoin, IL 62832

Donovan Cusd 3                           Durand Cusd 322
SUPERINTENDENT: Toby Coates              SUPERINTENDENT: Kurt Alberstett
E-MAIL: coatest@donovanschools.org       E-MAIL: kalberstett@cusd322.org
PHONE NUMBER: (815) 486-7398             PHONE NUMBER: (815) 248-2171
600 North St                             200 W South St
Donovan, IL 60931                        Durand, IL 61024
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 206 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Dwight Common Sd 232                      East Dubuque Usd 119
SUPERINTENDENT: Rich Jancek               SUPERINTENDENT: Tj Potts
E-MAIL: jancekr@dwight.k12.il.us          E-MAIL: tpotts@edbqhs.org
PHONE NUMBER: (815) 584-6220              PHONE NUMBER: (815) 747-3188
801 S Franklin St                         100 N School Rd
Dwight, IL 60420                          East Dubuque, IL 61025

Dwight Twp Hsd 230                        East Maine Sd 63
SUPERINTENDENT: Rich Jancek               SUPERINTENDENT: Scott Clay
E-MAIL: jancekr@dwight.k12.il.us          E-MAIL: sclay@emsd63.org
PHONE NUMBER: (815) 584-6220              PHONE NUMBER: (847) 299-1900
801 S Franklin St                         10150 Dee Rd
Dwight, IL 60420                          Des Plaines, IL 60016

E St Louis Area Joint Agreement           East Moline Sd 37
SUPERINTENDENT: Arthur Culver             SUPERINTENDENT: Kristin Humphries
E-MAIL: arthur.culver@estl189.com         E-MAIL: khumphries@emsd37.org
PHONE NUMBER: (618) 646-3000              PHONE NUMBER: (309) 792-2887
1005 State St                             3451 Morton Dr
East Saint Louis, IL 62201                East Moline, IL 61244

Eagle Ridge Vocational Del Sys            East Peoria Chsd 309
SUPERINTENDENT: Kris Hall                 SUPERINTENDENT: Marjorie Greuter
E-MAIL: khall@cteacademy.net              E-MAIL: MGreuter@ep309.org
PHONE NUMBER: (815) 947-3810              PHONE NUMBER: (309) 694-8300
950 Us Highway 20 W                       1401 E Washington St
Elizabeth, IL 61028                       East Peoria, IL 61611

Earlville Cusd 9                          East Peoria Sd 86
SUPERINTENDENT: Rich Faivre               SUPERINTENDENT: Tony Ingold
E-MAIL: rfaivre@earlville9.org            E-MAIL: tony@epd86.org
PHONE NUMBER: (815) 246-8361              PHONE NUMBER: (309) 427-5100
415 W Union St                            601 Taylor St
Earlville, IL 60518                       East Peoria, IL 61611

East Alton Sd 13                          East Prairie Sd 73
SUPERINTENDENT: Emile Warnecke            SUPERINTENDENT: Scott Thompson
E-MAIL: ewarnecke@easd13.org              E-MAIL: sthompson@eps73.net
PHONE NUMBER: (618) 433-2051              PHONE NUMBER: (847) 673-1141
210 E Saint Louis Ave                     3907 W. Dobson
East Alton, IL 62024                      Skokie, IL 60076

East Alton-wood River Chsd 14             East Richland Cusd 1
SUPERINTENDENT: John Pearson              SUPERINTENDENT: Chris Simpson
E-MAIL: jpearson@eawr.org                 E-MAIL: csimpson@rccu1.net
PHONE NUMBER: (618) 254-3151              PHONE NUMBER: (618) 395-2324
777 N Wood River Ave                      1100 E Laurel St
Wood River, IL 62095                      Olney, IL 62450

East Coloma - Nelson Cesd 20              East St Louis Sd 189
SUPERINTENDENT: Chris Lensing             SUPERINTENDENT: Arthur Culver
E-MAIL: clensing@ecoloma.net              E-MAIL: arthur.culver@estl189.com
PHONE NUMBER: (815) 625-4400              PHONE NUMBER: (618) 646-3009
1602 Dixon Rd                             1005 State St
Rock Falls, IL 61071                      East Saint Louis, IL 62201
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 207 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Eastern Il Area Of Spec Educ              Effingham Cusd 40
SUPERINTENDENT: Tony Reeley               SUPERINTENDENT: Mark Doan
E-MAIL: treeley@eiase.com                 E-MAIL: doanm@effingham.k12.il.us
PHONE NUMBER: (217) 348-7700              PHONE NUMBER: (217) 540-1501
5837 Park Dr Ste 1                        2803 S Banker St
Charleston, IL 61920                      Effingham, IL 62401

Eastern Il Efe System                     Egyptian Cusd 5
SUPERINTENDENT: Laura Sullivan            SUPERINTENDENT: Brad Misner
E-MAIL: lsullivan@eiefes.k12.il.us        E-MAIL: bmisner@egyptianschool.com
PHONE NUMBER: (217) 258-6283              PHONE NUMBER: (618) 776-5251
1617 Lakeland Blvd                        20023 Diswood Rd
Mattoon, IL 61938                         Tamms, IL 62988

Eastland Cusd 308                         Eisenhower Cooperative
SUPERINTENDENT: Alex Kashner              SUPERINTENDENT: Angela Zajac
E-MAIL: akashner@eastland308.com          E-MAIL: azajac@eisencoop.org
PHONE NUMBER: (815) 493-6301              PHONE NUMBER: (708) 389-7580
500 S School Dr                           5318 135Th St
Lanark, IL 61046                          Crestwood, IL 60445

Edgar County Cud 6                        El Paso-gridley Cusd 11
SUPERINTENDENT: James Acklin              SUPERINTENDENT: Brian Kurz
E-MAIL: jacklin@chrisman.k12.il.us        E-MAIL: brian.kurz@unit11.org
PHONE NUMBER: (217) 269-2513              PHONE NUMBER: (309) 527-4410
23231 Il Highway 1                        97 W 5Th St
Chrisman, IL 61924                        El Paso, IL 61738

Edinburg Cusd 4                           Eldorado Cusd 4
SUPERINTENDENT: Ben Theilen               SUPERINTENDENT: Ryan Hobbs
E-MAIL: btheilen@ecusd4.com               E-MAIL: rhobbs@eldorado.k12.il.us
PHONE NUMBER: (217) 623-5603              PHONE NUMBER: (618) 273-6394
100 E Martin St                           2200A Illinois Ave
Edinburg, IL 62531                        Eldorado, IL 62930

Educ For Employment Sys 330               Elmhurst Sd 205
SUPERINTENDENT: Nick Elder                SUPERINTENDENT: David Moyer
E-MAIL: nelder@efe.k12.il.us              E-MAIL: dmoyer@elmhurst205.org
PHONE NUMBER: (217) 355-1382              PHONE NUMBER: (630) 834-4530
2400 W Bradley Ave # A113                 162 S York St
Champaign, IL 61821                       Elmhurst, IL 60126

Edwards County Cusd 1                     Elmwood Cusd 322
SUPERINTENDENT: David Cowger              SUPERINTENDENT: Chad Wagner
E-MAIL: dcowger@eccusd.org                E-MAIL: cwagner@elmwood322.com
PHONE NUMBER: (618) 445-2814              PHONE NUMBER: (309) 742-8464
361 W Main St # 100                       301 W Butternut St
Albion, IL 62806                          Elmwood, IL 61529

Edwardsville Cusd 7                       Elmwood Park Cusd 401
SUPERINTENDENT: Jason Henderson           SUPERINTENDENT: Leah Gauthier
E-MAIL: jhenderson@ecusd7.org             E-MAIL: gauthierl@epcusd401.org
PHONE NUMBER: (618) 656-1182              PHONE NUMBER: (708) 583-5831
708 Saint Louis St                        8201 W Fullerton Ave
Edwardsville, IL 62025                    Elmwood Park, IL 60707
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 208 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Elverado Cusd 196                         Evanston Ccsd 65
SUPERINTENDENT: Kevin Spain               SUPERINTENDENT: Devon Horton
E-MAIL: kspain@elv196.org                 E-MAIL: hortond@district65.net
PHONE NUMBER: (618) 568-1321              PHONE NUMBER: (847) 859-8000
114 S 8Th St                              1500 Mcdaniel Ave
Elkville, IL 62932                        Evanston, IL 60201

Elwood Ccsd 203                           Evanston Dists 65/202 Jnt Agr
SUPERINTENDENT: Cathie Pezanoski          SUPERINTENDENT: Devon Horton
E-MAIL: c.pezanoski@elwoodschool.com      E-MAIL: hortond@district65.net
PHONE NUMBER: (815) 423-5588              PHONE NUMBER: (847) 492-5986
409 N Chicago St                          1500 Mcdaniel Ave
Elwood, IL 60421                          Evanston, IL 60201

Emmons Sd 33                              Evanston Twp Hsd 202
SUPERINTENDENT: Janean Friedman           SUPERINTENDENT: Eric Witherspoon
E-MAIL: jfriedman@emmons33.org            E-MAIL: witherspoone@eths.k12.il.us
PHONE NUMBER: (847) 395-1105              PHONE NUMBER: (847) 424-7220
24226 W Beach Grove Rd                    1600 Dodge Ave
Antioch, IL 60002                         Evanston, IL 60201

Erie Cusd 1                               Evergreen Park Chsd 231
SUPERINTENDENT: Marty Felesena            SUPERINTENDENT: Tom Omalley
E-MAIL: mfelesena@ecusd.info              E-MAIL: tomalley@evergreenpark.org
PHONE NUMBER: (309) 659-2239              PHONE NUMBER: (708) 424-7400
520 5Th Ave                               9901 S Kedzie Ave
Erie, IL 61250                            Evergreen Park, IL 60805

Esd 159                                   Evergreen Park Esd 124
SUPERINTENDENT: Mable Alfred              SUPERINTENDENT: Robert Machak
E-MAIL: malfred@dist159.com               E-MAIL: rmachak@d124.org
PHONE NUMBER: (708) 720-1300              PHONE NUMBER: (708) 423-0950
6202 Vollmer Rd                           2929 W 87Th St
Matteson, IL 60443                        Evergreen Park, IL 60805

Esl Regional Vocational System            Ewing Northern Ccsd 115
SUPERINTENDENT: Arthur Culver             SUPERINTENDENT: Kristin Ing
E-MAIL: arthur.culver@estl189.com         E-MAIL: king@ewinggradeschool.org
PHONE NUMBER: (618) 646-3000              PHONE NUMBER: (618) 629-2181
1005 State St                             51 N Main St
East Saint Louis, IL 62201                Ewing, IL 62836

Eswood Ccsd 269                           Exc Children Have Opportunities
SUPERINTENDENT: Joe Schwartz              SUPERINTENDENT: Sandra Thomas
E-MAIL: jschwartz@eswoodschool.org        E-MAIL: sandra.thomas@echoja.org
PHONE NUMBER: (815) 393-4477              PHONE NUMBER: (708) 333-7880
304 Main St                               350 W 154Th St
Lindenwood, IL 61049                      South Holland, IL 60473

Eureka Cud 140                            Exceptional Learners
SUPERINTENDENT: Robert Bardwell           SUPERINTENDENT: Megan Clarke
E-MAIL: robert.bardwell@district140.org   E-MAIL: mclarke@elced.org
PHONE NUMBER: (309) 467-3737              PHONE NUMBER: (224)513-6444
109 W Cruger Ave                          601 Deerfield Pkwy
Eureka, IL 61530                          Buffalo Grove, IL 60089
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 209 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Fairfield Comm H S Dist 225               Fisher Cusd 1
SUPERINTENDENT: Jill Fulkerson            SUPERINTENDENT: Barbara Thompson
E-MAIL: jfulkerson@fchsmules.com          E-MAIL: barb.thompson@fisherk12.org
PHONE NUMBER: (618) 847-9410              PHONE NUMBER: (217) 897-6125
300 W King St                             801 S 5Th St
Fairfield, IL 62837                       Fisher, IL 61843

Fairfield Psd 112                         Five County Reg Voc Center
SUPERINTENDENT: Diana Zurliene            SUPERINTENDENT: Patrick Harner
E-MAIL: dzurliene@fairfieldcolts.com      E-MAIL: patrickpharner@fivecountyrvs.com
PHONE NUMBER: (618) 842-6501              PHONE NUMBER: (618) 747-2703
806 N 1St St                              130 Washington St
Fairfield, IL 62837                       Tamms, IL 62988

Fairmont Sd 89                            Five County Reg Voc System
SUPERINTENDENT: Diane Cepela              SUPERINTENDENT: Patrick Harner
E-MAIL: dcepela@fsd89.org                 E-MAIL: patrickpharner@fivecountyrvs.com
PHONE NUMBER: (815) 726-6318              PHONE NUMBER: (618) 747-2703
735 Green Garden Pl                       130 Washington St
Lockport, IL 60441                        Tamms, IL 62988

Fairview Sd 72                            Flanagan-cornell Dist 74
SUPERINTENDENT: Cindy Whittaker           SUPERINTENDENT: Jerry Farris
E-MAIL: cwhittaker@fairview.k12.il.us     E-MAIL: jfarris@fc74.org
PHONE NUMBER: (847) 929-1050              PHONE NUMBER: (815) 796-2233
7040 Laramie Ave                          202 E Falcon Hwy
Skokie, IL 60077                          Flanagan, IL 61740

Farmington Central Cusd 265               Flora Cusd 35
SUPERINTENDENT: Zac Chatterton            SUPERINTENDENT: Joel Hackney
E-MAIL: zchatterton@dist265.com           E-MAIL: jhackney@floraschools.com
PHONE NUMBER: (309) 245-1000              PHONE NUMBER: (618) 662-2412
212 N Lightfoot Rd                        444 S Locust St
Farmington, IL 61531                      Flora, IL 62839

Fenton Chsd 100                           Flossmoor Sd 161
SUPERINTENDENT: James Ongtengco           SUPERINTENDENT: Dana Smith
E-MAIL: ongtengco@fenton100.org           E-MAIL: dsmith@sd161.org
PHONE NUMBER: (630) 766-2500              PHONE NUMBER: (708) 647-7000
1000 W Green St                           41 E Elmwood Dr
Bensenville, IL 60106                     Chicago Heights, IL 60411

Field Ccsd 3                              Ford Heights Sd 169
SUPERINTENDENT: Gina Ilbery               SUPERINTENDENT: Gregory Jackson
E-MAIL: grilbery@fieldpanthers.com        E-MAIL: gjackson@fordheights169.org
PHONE NUMBER: (618) 755-4611              PHONE NUMBER: (708) 758-1370
21075 N Hails Ln                          910 Woodlawn Ave
Texico, IL 62889                          Ford Heights, IL 60411

Fieldcrest Cusd 6                         Ford Special Education Coop
SUPERINTENDENT: Kari Rockwell             SUPERINTENDENT: Jesse Mcfarling
E-MAIL: krockwell@unit6.org               E-MAIL: mcfarling.jesse@gcmsk12.org
PHONE NUMBER: (309) 432-2177              PHONE NUMBER: (217) 784-5470
1 Dornbush Dr                             307 N Sangamon Ave
Minonk, IL 61760                          Gibson City, IL 60936
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 210 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Forest Park Sd 91                           Frankfort Cusd 168
SUPERINTENDENT: Louis Cavallo               SUPERINTENDENT: Matt Donkin
E-MAIL: lcavallo@forestparkschools.org      E-MAIL: mdonkin@wfschools.org
PHONE NUMBER: (708) 366-5700                PHONE NUMBER: (618) 937-2421
424 Des Plaines Ave                         900 N Cherry St
Forest Park, IL 60130                       West Frankfort, IL 62896

Forest Ridge Sd 142                         Franklin County Reg Del System
SUPERINTENDENT: Paul Mcdermott              SUPERINTENDENT: Lorie Lequatte
E-MAIL: pmcdermott@d142.org                 E-MAIL: llequatte@roe21.org
PHONE NUMBER: (708) 687-3334                PHONE NUMBER: (618) 438-9711
15000 Laramie Ave                           202 W Main St
Oak Forest, IL 60452                        Benton, IL 62812

Forrestville Valley Cusd 221                Franklin Cusd 1
SUPERINTENDENT: Sheri Smith                 SUPERINTENDENT: Curt Simonson
E-MAIL: ssmith@fvdistrict221.org            E-MAIL: csimonson@franklinhigh.com
PHONE NUMBER: (815) 938-2036                PHONE NUMBER: (217) 675-2395
601 E Main St                               107 N School Ave
Forreston, IL 61030                         Alexander, IL 62601

Four Rivers Spec Educ Dist                  Franklin Park Sd 84
SUPERINTENDENT: Tracey Fair                 SUPERINTENDENT: David Katzin
E-MAIL: tfair@frsed.org                     E-MAIL: dkatzin@d84.org
PHONE NUMBER: (217) 245-7174                PHONE NUMBER: (847) 455-4230
936 W Michigan Ave                          2915 Maple St
Jacksonville, IL 62650                      Franklin Park, IL 60131

Fox Lake Gsd 114                            Franklin/williamson Roe
SUPERINTENDENT: Heather Friziellie          SUPERINTENDENT: Lorie Lequatte
E-MAIL: heather.friziellie@foxlake114.org   E-MAIL: llequatte@roe21.org
PHONE NUMBER: (847) 973-4028                PHONE NUMBER: (618) 438-9711
29067 W Grass Lake Rd                       202 W Main St
Spring Grove, IL 60081                      Benton, IL 62812

Fox River Grove Cons Sd 3                   Franklin-jefferson Co Sp Ed Dist
SUPERINTENDENT: Tim Mahaffy                 SUPERINTENDENT: Jera Pieper
E-MAIL: mahaffyt@dist3.org                  E-MAIL: jpieper@fjsped.org
PHONE NUMBER: (847) 516-5100                PHONE NUMBER: (618) 439-7231
403 Orchard St                              409 E Park St
Fox River Grove, IL 60021                   Benton, IL 62812

Fox Valley Career Center                    Freeburg Ccsd 70
SUPERINTENDENT: Rick Burchell               SUPERINTENDENT: Tomi Diefenbach
E-MAIL: rick.burchell@kaneland.org          E-MAIL: diefenba@frg70.org
PHONE NUMBER: (630) 365-5113                PHONE NUMBER: (618) 539-3188
47W326 Keslinger Rd                         408 S Belleville St
Maple Park, IL 60151                        Freeburg, IL 62243

Frankfort Ccsd 157c                         Freeburg Chsd 77
SUPERINTENDENT: Maura Zinni                 SUPERINTENDENT: Greg Frerking
E-MAIL: mzinni@fsd157c.org                  E-MAIL: frerkiga@fchs77.org
PHONE NUMBER: (815) 469-5922                PHONE NUMBER: (618) 539-5533
10482 Nebraska St                           401 S Monroe St
Frankfort, IL 60423                         Freeburg, IL 62243
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 211 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Freeport Sd 145                           Galva Cusd 224
SUPERINTENDENT: Anna Alvarado             SUPERINTENDENT: Doug Oriley
E-MAIL: anna.alvarado@fsd145.org          E-MAIL: doriley@galva224.org
PHONE NUMBER: (815) 232-0309              PHONE NUMBER: (309) 932-2108
501 E South St                            224 Morgan Rd
Freeport, IL 61032                        Galva, IL 61434

Fremont Sd 79                             Gardner Ccsd 72c
SUPERINTENDENT: Bill Robertson            SUPERINTENDENT: Michael Merritt
E-MAIL: wrobertson@fsd79.org              E-MAIL: mmerritt@ggs72.org
PHONE NUMBER: (847) 566-0169              PHONE NUMBER: (815) 237-2313
28855 N Fremont Center Rd                 598 N Elm St
Mundelein, IL 60060                       Gardner, IL 60424

Fulton/schuyler Roe                       Gardner S Wilmington Twp Hsd 73
SUPERINTENDENT: John Meixner              SUPERINTENDENT: Joshua Delong
E-MAIL: jmeixner@roe26.net                E-MAIL: jdelong@gswhs73.org
PHONE NUMBER: (309) 575-3226              PHONE NUMBER: (815) 237-2176
257 W Lincoln Ave                         500 E Main St
Lewistown, IL 61542                       Gardner, IL 60424

Galatia Cusd 1                            Gavin Sd 37
SUPERINTENDENT: Shain Crank               SUPERINTENDENT: Julie Brua
E-MAIL: scrank@galatiak12.org             E-MAIL: jbrua@gavin37.org
PHONE NUMBER: (618) 268-6371              PHONE NUMBER: (847) 546-2916
200 N Hickory St                          25775 W Il Route 134
Galatia, IL 62935                         Ingleside, IL 60041

Galena Usd 120                            Geff Ccsd 14
SUPERINTENDENT: Craig Mathers             SUPERINTENDENT: Jill Barger
E-MAIL: cmathers@gusd120.org              E-MAIL: jbarger@geffgs.org
PHONE NUMBER: (815) 777-3086              PHONE NUMBER: (618) 897-2465
1206 Franklin St                          201 E Lafayette St
Galena, IL 61036                          Geff, IL 62842

Galesburg Area Voc Ctr                    Gen George Patton Sd 133
SUPERINTENDENT: Jeff Houston              SUPERINTENDENT: Carol Kunst
E-MAIL: jhouston@galesburg205.org         E-MAIL: ckunst@district133.org
PHONE NUMBER: (309) 973-2005              PHONE NUMBER: (708) 841-3955
1135 W Fremont St                         150 W 137Th St
Galesburg, IL 61401                       Riverdale, IL 60827

Galesburg Cusd 205                        Geneseo Cusd 228
SUPERINTENDENT: John Asplund              SUPERINTENDENT: Adam Brumbaugh
E-MAIL: jasplund@galesburg205.org         E-MAIL: abrumbaugh@geneseoschools.org
PHONE NUMBER: (309) 973-2000              PHONE NUMBER: (309) 945-0450
932 Harrison St                           648 N Chicago St
Galesburg, IL 61401                       Geneseo, IL 61254

Gallatin Cusd 7                           Geneva Cusd 304
SUPERINTENDENT: Judy Kaegi                SUPERINTENDENT: Kent Mutchler
E-MAIL: jlkaegi@gallatincusd7.com         E-MAIL: kmutchler@geneva304.org
PHONE NUMBER: (618) 272-7008              PHONE NUMBER: (630) 463-3000
5175 Highway 13                           227 N 4Th St
Junction, IL 62954                        Geneva, IL 60134
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 212 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Genoa Kingston Cusd 424                  Glen Ellyn Sd 41
SUPERINTENDENT: Brent Odaniell           SUPERINTENDENT: Paul Gordon
E-MAIL: bodaniell@gkschools.org          E-MAIL: pgordon@d41.org
PHONE NUMBER: (815) 784-6222             PHONE NUMBER: (630) 790-6400
980 Park Ave                             793 N Main St
Genoa, IL 60135                          Glen Ellyn, IL 60137

Georgetown-ridge Farm Cud 4              Glenbard Twp Hsd 87
SUPERINTENDENT: Jean Neal                SUPERINTENDENT: David Larson
E-MAIL: jneal@gobuffaloes.org            E-MAIL: david_larson@glenbard.org
PHONE NUMBER: (217) 662-8488             PHONE NUMBER: (630) 469-9100
502 W Mulberry St                        596 Crescent Blvd
Georgetown, IL 61846                     Glen Ellyn, IL 60137

Germantown Hills Sd 69                   Glencoe Sd 35
SUPERINTENDENT: Dan Mair                 SUPERINTENDENT: Catherine Wang
E-MAIL: dmair@ghills69.com               E-MAIL: wangc@glencoeschools.org
PHONE NUMBER: (309) 383-2121             PHONE NUMBER: (847) 835-7800
110 Fandel Rd                            620 Greenwood Ave
Germantown Hills, IL 61548               Glencoe, IL 60022

Germantown Sd 60                         Glenview Ccsd 34
SUPERINTENDENT: Robin Becker             SUPERINTENDENT: Dane Delli
E-MAIL: rbecker@germantownbulldogs.org   E-MAIL: ddelli@glenview34.org
PHONE NUMBER: (618) 523-4253             PHONE NUMBER: (847) 998-5000
401 Walnut St                            1401 Greenwood Rd
Germantown, IL 62245                     Glenview, IL 60026

Giant City Ccsd 130                      Golf Esd 67
SUPERINTENDENT: Belinda Hill             SUPERINTENDENT: Beth Flores
E-MAIL: bhill@gcs130.org                 E-MAIL: bflores@golf67.net
PHONE NUMBER: (618) 457-5391             PHONE NUMBER: (847) 966-8200
1062 Boskydell Rd                        9401 Waukegan Rd
Carbondale, IL 62902                     Morton Grove, IL 60053

Gibson City-melvin-sibley Cusd 5         Goreville Cud 1
SUPERINTENDENT: Jeremy Darnell           SUPERINTENDENT: Steve Webb
E-MAIL: darnell.jeremy@gcmsk12.org       E-MAIL: swebb@gorevilleschools.com
PHONE NUMBER: (217) 784-8296             PHONE NUMBER: (618) 995-9831
307 N Sangamon Ave                       201 S Ferne Clyffe Rd
Gibson City, IL 60936                    Goreville, IL 62939

Gifford Ccsd 188                         Gower Sd 62
SUPERINTENDENT: Jay Smith                SUPERINTENDENT: Victor Simon
E-MAIL: smithj@gifford.k12.il.us         E-MAIL: vsimon@gower62.com
PHONE NUMBER: (217) 568-7733             PHONE NUMBER: (630) 986-5383
406 S Main St                            7700 Clarendon Hills Rd
Gifford, IL 61847                        Willowbrook, IL 60527

Gillespie Cusd 7                         Grand Prairie Ccsd 6
SUPERINTENDENT: Joe Tieman               SUPERINTENDENT: Stuart Parks
E-MAIL: jtieman@cusd7.org                E-MAIL: stuartp@gp6.org
PHONE NUMBER: (217) 839-2464             PHONE NUMBER: (618) 249-6289
510 W Elm St                             21462 N Richview Ln
Gillespie, IL 62033                      Centralia, IL 62801
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 213 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Grand Ridge Ccsd 95                       Greenfield Cusd 10
SUPERINTENDENT: Ted Sanders               SUPERINTENDENT: Kevin Bowman
E-MAIL: sandet@grgs95.org                 E-MAIL: kbowman@greenfieldschools.org
PHONE NUMBER: (815) 249-6225              PHONE NUMBER: (217) 368-2447
400 W Main St                             311 Mulberry St
Grand Ridge, IL 61325                     Greenfield, IL 62044

Granite City Cusd 9                       Greenview Cusd 200
SUPERINTENDENT: Stephanie Cann            SUPERINTENDENT: Ryan Heavner
E-MAIL: stephanie.cann@gcsd9.net          E-MAIL: rheavner@greenviewschools.org
PHONE NUMBER: (618) 451-5800              PHONE NUMBER: (217) 968-2295
3200 Maryville Rd                         147 W Palmer St
Granite City, IL 62040                    Greenview, IL 62642

Grant Ccsd 110                            Griggsville-perry Cusd 4
SUPERINTENDENT: Matt Stines               SUPERINTENDENT: Kent Hawley
E-MAIL: stines.m@dist110.com              E-MAIL: hawleyk@griggsvilleperry.org
PHONE NUMBER: (618) 398-5577              PHONE NUMBER: (217) 833-2352
10110 Old Lincoln Trl                     202 N Stanford
Fairview Heights, IL 62208                Griggsville, IL 62340

Grant Chsd 124                            Grundy Area Vocational Center
SUPERINTENDENT: Christine Sefcik          SUPERINTENDENT: Lance Copes
E-MAIL: csefcik@grantbulldogs.org         E-MAIL: lcopes@gavc-il.org
PHONE NUMBER: (847) 587-2561              PHONE NUMBER: (815) 942-4390
285 E Grand Ave                           1002 Union St
Fox Lake, IL 60020                        Morris, IL 60450

Grant Park Cusd 6                         Grundy County Spec Educ Coop
SUPERINTENDENT: John Palan                SUPERINTENDENT: Neil Sanburg
E-MAIL: jpalan@grantpark.k12.il.us        E-MAIL: nsanburg@grundyspecialed.org
PHONE NUMBER: (815) 465-6013              PHONE NUMBER: (815) 942-5780
421 Esson Farm Rd                         725 School St
Grant Park, IL 60940                      Morris, IL 60450

Grass Lake Sd 36                          Grundy/kendall Roe
SUPERINTENDENT: William Newby             SUPERINTENDENT: Christopher Mehochko
E-MAIL: wnewby@gls36.org                  E-MAIL: cmehochko@roe24.org
PHONE NUMBER: (847) 395-1550              PHONE NUMBER: (815) 941-3247
26177 W Grass Lake Rd                     1320 Union St
Antioch, IL 60002                         Morris, IL 60450

Grayslake Ccsd 46                         Gurnee Sd 56
SUPERINTENDENT: Ellen Correll             SUPERINTENDENT: Colleen Pacatte
E-MAIL: correll.ellen@d46.org             E-MAIL: cpacatte@d56.org
PHONE NUMBER: (847) 223-3650              PHONE NUMBER: (847) 336-0800
565 Frederick Rd                          3706 Florida Ave
Grayslake, IL 60030                       Gurnee, IL 60031

Grayslake Chsd 127                        Hall Hsd 502
SUPERINTENDENT: Mikkel Storaasli          SUPERINTENDENT: Jesse Brandt
E-MAIL: mstoraasli@d127.org               E-MAIL: jbrandt@hallhighschool502.com
PHONE NUMBER: (847) 986-3400              PHONE NUMBER: (815) 664-4500
400 N Lake St                             800 W Erie St
Grayslake, IL 60030                       Spring Valley, IL 61362
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 214 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Hamilton Ccsd 328                         Harrisburg Cusd 3
SUPERINTENDENT: Joe Yurko                 SUPERINTENDENT: Michael Gauch
E-MAIL: yurkoja@hhs328.com                E-MAIL: mgauch@harrisburg3.org
PHONE NUMBER: (866) 332-3880              PHONE NUMBER: (618) 253-7637
270 N 10Th St                             40 S Main St
Hamilton, IL 62341                        Harrisburg, IL 62946

Hamilton Co Cusd 10                       Harrison Sd 36
SUPERINTENDENT: Jeff Fetcho               SUPERINTENDENT: Susan Wings
E-MAIL: fetchoj@unit10.com                E-MAIL: swings@hsd36.org
PHONE NUMBER: (618) 643-2328              PHONE NUMBER: (815) 653-2311
109 N Washington St                       6809 Mccullom Lake Rd
Mc Leansboro, IL 62859                    Wonder Lake, IL 60097

Hamilton/jefferson Roe                    Hartsburg Emden Cusd 21
SUPERINTENDENT: Ron Daniels               SUPERINTENDENT: Terry Wisniewski
E-MAIL: rdaniels@roe13.org                E-MAIL: twisniewski@hartem.org
PHONE NUMBER: (618) 244-8040              PHONE NUMBER: (217) 642-5244
1714 Broadway St                          400 W Front St
Mount Vernon, IL 62864                    Hartsburg, IL 62643

Hampton Sd 29                             Harvard Cusd 50
SUPERINTENDENT: Scott Mckissick           SUPERINTENDENT: Corey Tafoya
E-MAIL: smckissick@hampton29.com          E-MAIL: ctafoya@cusd50.org
PHONE NUMBER: (309) 755-0693              PHONE NUMBER: (815) 943-4022
206 5Th St                                401 N Division St
Hampton, IL 61256                         Harvard, IL 60033

Hancock/mcdonough Roe                     Harvey Sd 152
SUPERINTENDENT: John Meixner              SUPERINTENDENT: John Thomas
E-MAIL: jmeixner@roe26.net                E-MAIL: superintendent@harvey152.org
PHONE NUMBER: (309) 575-3226              PHONE NUMBER: (708) 333-0300
130 S Lafayette St Ste 200                16001 Lincoln Ave
Macomb, IL 61455                          Harvey, IL 60426

Hardin County Cusd 1                      Havana Cusd 126
SUPERINTENDENT: Andy Edmondson            SUPERINTENDENT: Mathew Plater
E-MAIL: aedmondson@hardink12.net          E-MAIL: mplater@havana126.net
PHONE NUMBER: (618) 287-2411              PHONE NUMBER: (309) 543-3384
Rr 2                                      501 S Mckinley St
Elizabethtown, IL 62931                   Havana, IL 62644

Harlem Ud 122                             Hawthorn Ccsd 73
SUPERINTENDENT: Julie Morris              SUPERINTENDENT: Pete Hannigan
E-MAIL: julie.morris@harlem122.org        E-MAIL: hanniganp@hawthorn73.org
PHONE NUMBER: (815) 654-4588              PHONE NUMBER: (847) 990-4244
8605 N 2Nd St                             841 W End Ct
Machesney Park, IL 61115                  Vernon Hills, IL 60061

Harmony Emge Sd 175                       Hazel Crest Sd 152-5
SUPERINTENDENT: Dave Deets                SUPERINTENDENT: Kenneth Spells
E-MAIL: ddeets@harmony175.org             E-MAIL: kspells@sd1525.org
PHONE NUMBER: (618) 397-8444              PHONE NUMBER: (708) 335-0790
7401 Westchester Dr                       1910 170Th St
Belleville, IL 62223                      Hazel Crest, IL 60429
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 215 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Heartland Region                          Heyworth Cusd 4
SUPERINTENDENT: Bret Hitchings            SUPERINTENDENT: Lisa Taylor
E-MAIL: bhitchin@tech-academy.org         E-MAIL: taylorl@husd4.org
PHONE NUMBER: (217) 875-7211              PHONE NUMBER: (309) 473-3727
1 College Park                            522 E Main St
Decatur, IL 62521                         Heyworth, IL 61745

Heartland Technical Academy               Hiawatha Cusd 426
SUPERINTENDENT: Bret Hitchings            SUPERINTENDENT: Jared Poynter
E-MAIL: bhitchin@tech-academy.org         E-MAIL: jared.poynter@d426.org
PHONE NUMBER: (217) 872-4050              PHONE NUMBER: (815) 522-6676
1 College Park                            410 1St St
Decatur, IL 62521                         Kirkland, IL 60146

Henderson/mercer/warren Roe               Highland Cusd 5
SUPERINTENDENT: Jodi Scott                SUPERINTENDENT: Michael Sutton
E-MAIL: jscott@roe33.net                  E-MAIL: msutton@highlandcusd5.org
PHONE NUMBER: (309) 734-6822              PHONE NUMBER: (618) 654-2106
105 N E St Ste 1                          400 Broadway
Monmouth, IL 61462                        Highland, IL 62249

Henry-senachwine Cusd 5                   Hillsboro Cusd 3
SUPERINTENDENT: Michael Miller            SUPERINTENDENT: David Powell
E-MAIL: mmiller@hscud5.org                E-MAIL: dpowell@hillsboroschools.net
PHONE NUMBER: (309) 364-3614              PHONE NUMBER: (217) 532-2942
1023 College St                           1311 Vandalia Rd
Henry, IL 61537                           Hillsboro, IL 62049

Henry-stark County Spec Ed Dist           Hillside Sd 93
SUPERINTENDENT: Greg Wertheim             SUPERINTENDENT: Kevin Suchinski
E-MAIL: gwertheim@hscsed.org              E-MAIL: KSuchinski@hillside93.org
PHONE NUMBER: (309) 852-5696              PHONE NUMBER: (708) 449-6490
1318 W 6Th St                             4804 Harrison St
Kewanee, IL 61443                         Hillside, IL 60162

Heritage Cusd 8                           Hinckley Big Rock Cusd 429
SUPERINTENDENT: Tom Davis                 SUPERINTENDENT: Travis Mcguire
E-MAIL: heritage8@usa.net                 E-MAIL: tmcguire@hbr429.org
PHONE NUMBER: (217) 896-2041              PHONE NUMBER: (815) 286-7578
206 E Diller St                           700 E Lincoln Ave
Broadlands, IL 61816                      Hinckley, IL 60520

Herrin Cusd 4                             Hinsdale Ccsd 181
SUPERINTENDENT: Terry Ryker               SUPERINTENDENT: Hector Garcia
E-MAIL: terry.ryker@herrinschools.org     E-MAIL: hgarcia@d181.org
PHONE NUMBER: (618) 988-8024              PHONE NUMBER: (630) 861-4900
500 N 10Th St                             6010 S Elm St
Herrin, IL 62948                          Burr Ridge, IL 60527

Herscher Cusd 2                           Hinsdale Twp Hsd 86
SUPERINTENDENT: Richard Decman            SUPERINTENDENT: Tammy Prentiss
E-MAIL: decmanr@hcusd2.org                E-MAIL: tprentis@hinsdale86.org
PHONE NUMBER: (815) 426-2162              PHONE NUMBER: (630) 655-6110
501 N Main St                             5500 S Grant St
Herscher, IL 60941                        Hinsdale, IL 60521
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 216 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Hollis Cons Sd 328                            Idjj Sch Dist 428
SUPERINTENDENT: Chad Jones                    SUPERINTENDENT: Sophia Redmond
E-MAIL: cjones@hollis328.net                  E-MAIL: sjredmond16@hotmail.com
PHONE NUMBER: (309) 697-1325                  PHONE NUMBER: (312) 814-4464
5613 W Tuscarora Rd                           100 W Randolph St Ste 4-200
Peoria, IL 61607                              Chicago, IL 60601

Homer Ccsd 33c                                Il Mathematics & Science Academy
SUPERINTENDENT: Craig Schoppe                 SUPERINTENDENT: Jose Torres
E-MAIL: cschoppe@homerschools.org             E-MAIL: jtorres@imsa.edu
PHONE NUMBER: (708) 226-7600                  PHONE NUMBER: (630) 907-5000
15733 S Bell Rd                               1500 Sullivan Rd
Homer Glen, IL 60491                          Aurora, IL 60506

Homewood Flossmoor Chsd 233                   Il Valley Central Usd 321
SUPERINTENDENT: Von Mansfield                 SUPERINTENDENT: Chad Allison
E-MAIL: vmansfield@hf233.org                  E-MAIL: callison@ivcschools.com
PHONE NUMBER: (708) 799-3000                  PHONE NUMBER: (309) 274-5418
999 Kedzie Ave                                1300 W Sycamore St
Flossmoor, IL 60422                           Chillicothe, IL 61523

Homewood Sd 153                               Illini Bluffs Cusd 327
SUPERINTENDENT: Dale Mitchell                 SUPERINTENDENT: Roger Alvey
E-MAIL: dale.mitchell@hsd153.org              E-MAIL: ralvey@ib327.com
PHONE NUMBER: (708) 799-5661                  PHONE NUMBER: (309) 389-2231
18205 Aberdeen St                             9611 S Hanna City Glasford Rd
Homewood, IL 60430                            Glasford, IL 61533

Hononegah Chd 207                             Illini Central Cusd 189
SUPERINTENDENT: Michael Dugan                 SUPERINTENDENT: Mike Ward
E-MAIL: mdugan@hononegah.org                  E-MAIL: mward@illinicentral.org
PHONE NUMBER: (815) 624-5010                  PHONE NUMBER: (217) 482-5180
307 Salem St                                  208 N West Ave
Rockton, IL 61072                             Mason City, IL 62664

Hoopeston Area Cusd 11                        Illini West H S Dist 307
SUPERINTENDENT: Robert Richardson             SUPERINTENDENT: Kim Schilson
E-MAIL: richarre@hoopeston.k12.il.us          E-MAIL: schilson.kim@illiniwest.org
PHONE NUMBER: (217) 283-6668                  PHONE NUMBER: (217) 357-9607
615 E Orange St                               600 Miller St
Hoopeston, IL 60942                           Carthage, IL 62321

Hoover-schrum Memorial Sd 157                 Illinois Migrant Council
SUPERINTENDENT: Dwayne Evans                  SUPERINTENDENT: Magdalena Rivera
E-MAIL: devans@hsdist157.org                  E-MAIL: mrivera@illinoismigrant.org
PHONE NUMBER: (708) 868-7500                  PHONE NUMBER: (312) 663-1522
1255 Superior Ave                             118 S Clinton St Ste 500
Calumet City, IL 60409                        Chicago, IL 60661

Hutsonville Cusd 1                            Indian Creek Cusd 425
SUPERINTENDENT: Julie Kraemer                 SUPERINTENDENT: Chad Willis
E-MAIL: julie.kraemer@hutsonvilletigers.net   E-MAIL: chad.willis@ictwolves.com
PHONE NUMBER: (618) 563-4912                  PHONE NUMBER: (815) 824-2197
500 W Clover St                               506 S Shabbona Rd
Hutsonville, IL 62433                         Shabbona, IL 60550
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 217 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Indian Prairie Cusd 204                     Isu Laboratory Schools
SUPERINTENDENT: Adrian Talley               SUPERINTENDENT: Dana Kinley
E-MAIL: adrian_talley@ipsd.org              E-MAIL: dfkinle@ilstu.edu
PHONE NUMBER: (630) 375-3000                PHONE NUMBER: (309) 438-8542
780 Shoreline Dr                            250 S University St
Aurora, IL 60504                            Normal, IL 61790

Indian Springs Sd 109                       Itasca Sd 10
SUPERINTENDENT: Blair Nuccio                SUPERINTENDENT: Craig Benes
E-MAIL: bnuccio@isd109.org                  E-MAIL: cbenes@itasca10.org
PHONE NUMBER: (708) 496-8700                PHONE NUMBER: (630) 773-1232
7540 S 86Th Ave                             200 N Maple St
Justice, IL 60458                           Itasca, IL 60143

Indian Valley Area Voc Ctr                  Iuka Ccsd 7
SUPERINTENDENT: Joe Barbic                  SUPERINTENDENT: John Consolino
E-MAIL: jbarbic@ivvc.net                    E-MAIL: jconsoli23@marion.k12.il.us
PHONE NUMBER: (815) 786-9873                PHONE NUMBER: (618) 323-6233
600 Lions Rd                                405 S Main St
Sandwich, IL 60548                          Iuka, IL 62849

Iroquois Area Reg Del System                J S Morton Hsd 201
SUPERINTENDENT: Leo Sherman                 SUPERINTENDENT: Timothy Truesdale
E-MAIL: iardsdirector@co.iroquois.il.us     E-MAIL: ttruesdale@jsmorton.org
PHONE NUMBER: (815) 432-5470                PHONE NUMBER: (708) 780-2800
1001 E Grant St Ste112B                     5801 W. Cermak. Rd
Watseka, IL 60970                           Cicero, IL 60804

Iroquois County Cusd 9                      Jackson/perry Co Reg Del System
SUPERINTENDENT: David Andriano              SUPERINTENDENT: Cheryl Graff
E-MAIL: david.andriano@watsekaschools.org   E-MAIL: cgraff@roe30.org
PHONE NUMBER: (815) 432-4931                PHONE NUMBER: (618) 357-2828
1411 W Lafayette St                         3764 State Route 13/127
Watseka, IL 60970                           Pinckneyville, IL 62274

Iroquois Special Education                  Jackson/perry Roe
SUPERINTENDENT: Nicole Bullington           SUPERINTENDENT: Cheryl Graff
E-MAIL: bullingtonn@iroqsea.org             E-MAIL: cgraff@roe30.org
PHONE NUMBER: (815) 683-2662                PHONE NUMBER: (618) 687-7290
100 S Chestnut St                           1001 Walnut St
Crescent City, IL 60928                     Murphysboro, IL 62966

Iroquois/kankakee Roe                       Jacksonville Sd 117
SUPERINTENDENT: Gregg Murphy                SUPERINTENDENT: Steve Ptacek
E-MAIL: gmurphy@i-kan.org                   E-MAIL: sptacek@jsd117.org
PHONE NUMBER: (815) 937-2950                PHONE NUMBER: (217) 243-9411
189 E Court St Ste 600E                     516 Jordan St
Kankakee, IL 60901                          Jacksonville, IL 62650

Irvington Ccsd 11                           Jamp Spec Educ Services
SUPERINTENDENT: Charles Schulte             SUPERINTENDENT: Cheryl Graff
E-MAIL: dschulte@irvingtongradeschool.com   E-MAIL: cgraff@roe30.org
PHONE NUMBER: (618) 249-6761                PHONE NUMBER: (618) 634-9800
500 Superior                                251 W 2Nd St
Irvington, IL 62848                         Grand Chain, IL 62941
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 218 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Jasper Ccsd 17                            Joliet Twp Hsd 204
SUPERINTENDENT: Jon Julius                SUPERINTENDENT: Karla Guseman
E-MAIL: jjulius@jasperpolecats.com        E-MAIL: kguseman@jths.org
PHONE NUMBER: (618) 842-3048              PHONE NUMBER: (815) 727-6970
2030 County Road 1020 N                   300 Caterpillar Dr
Fairfield, IL 62837                       Joliet, IL 60436

Jasper County Cud 1                       Joppa-maple Grove Ud 38
SUPERINTENDENT: Andrew Johnson            SUPERINTENDENT: Vickie Artman
E-MAIL: ajohnson@jccu1.org                E-MAIL: vartman@joppa38.com
PHONE NUMBER: (618) 783-8459              PHONE NUMBER: (618) 543-9023
609 S Lafayette St                        911 Joppa North Ave
Newton, IL 62448                          Joppa, IL 62953

Jersey Cusd 100                           Kane Roe
SUPERINTENDENT: Brad Tuttle               SUPERINTENDENT: Patricia Dal Santo
E-MAIL: brad.tuttle@jersey100.org         E-MAIL: pdalsanto@kaneroe.org
PHONE NUMBER: (618) 498-5561              PHONE NUMBER: (630) 232-5969
100 Lincoln Ave                           210 S 6Th St
Jerseyville, IL 62052                     Geneva, IL 60134

Jo Daviess-carroll Area Voc Ctr           Kaneland Cusd 302
SUPERINTENDENT: Kris Hall                 SUPERINTENDENT: Todd Leden
E-MAIL: khall@cteacademy.net              E-MAIL: todd.leden@kaneland.org
PHONE NUMBER: (815) 858-2203              PHONE NUMBER: (630) 365-5111
950 Us Highway 20 W                       47W326 Keslinger Rd
Elizabeth, IL 61028                       Maple Park, IL 60151

John C Dunham Stem Partnership School     Kankakee Area Career Center
SUPERINTENDENT: Arin Carter               SUPERINTENDENT: Matthew Kelley
E-MAIL: acarter@aurora.edu                E-MAIL: kelleysm@kacc.k12.il.us
PHONE NUMBER: (630) 844-5626              PHONE NUMBER: (815) 939-4971
405 S Gladstone Ave                       4083 N 1000W Rd
Aurora, IL 60506                          Bourbonnais, IL 60914

Johnsburg Cusd 12                         Kankakee Area Reg Voc Ed System
SUPERINTENDENT: Daniel Johnson            SUPERINTENDENT: Matthew Kelley
E-MAIL: djohnson@johnsburg12.org          E-MAIL: kelleysm@kacc.k12.il.us
PHONE NUMBER: (815) 385-6916              PHONE NUMBER: (815) 939-4971
2222 Church St                            4083 N 1000W Rd
Johnsburg, IL 60051                       Bourbonnais, IL 60914

Johnston City Cusd 1                      Kankakee Area Spec Educ Coop
SUPERINTENDENT: Kathy Clark               SUPERINTENDENT: Debra Quain
E-MAIL: kclark@jcindians.org              E-MAIL: quaind@kasec.org
PHONE NUMBER: (618) 983-8021              PHONE NUMBER: (815) 422-4151
200 E 12Th St                             650 W. Guertin
Johnston City, IL 62951                   St. Anne, IL 60901

Joliet Psd 86                             Kankakee Sd 111
SUPERINTENDENT: Theresa Rouse             SUPERINTENDENT: Genevra Walters
E-MAIL: trouse@joliet86.org               E-MAIL: genevra-walters@ksd111.org
PHONE NUMBER: (815) 740-3196              PHONE NUMBER: (815) 802-7730
420 N Raynor Ave                          240 Warren Ave
Joliet, IL 60435                          Kankakee, IL 60901
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 219 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Kansas Cusd 3                            Kings Cons Sd 144
SUPERINTENDENT: John Hasten              SUPERINTENDENT: Matthew Lamb
E-MAIL: hastenj@kansas.k12.il.us         E-MAIL: mlamb@kings144.org
PHONE NUMBER: (217) 948-5174             PHONE NUMBER: (815) 562-7191
310 S Front                              100 1St St
Kansas, IL 61933                         Kings, IL 61068

Kaskaskia Spec Educ District             Kinnikinnick Ccsd 131
SUPERINTENDENT: Cassie Clark             SUPERINTENDENT: Keli Freedlund
E-MAIL: cclark@ksed801.com               E-MAIL: kfreedlund@kinnschools.org
PHONE NUMBER: (618) 532-4721             PHONE NUMBER: (815) 623-2837
224 S Locust St                          5410 Pine Ln
Centralia, IL 62801                      Roscoe, IL 61073

Kec Area Voc Center                      Kirby Sd 140
SUPERINTENDENT: Tom Crouch               SUPERINTENDENT: Shawn Olson
E-MAIL: tcrouch@kecprograms.us           E-MAIL: solson@ksd140.org
PHONE NUMBER: (815) 825-2000             PHONE NUMBER: (708) 532-6462
21255 Malta Rd                           16931 Grissom Dr
Malta, IL 60150                          Tinley Park, IL 60477

Keeneyville Sd 20                        Kishwaukee Educ Consortium
SUPERINTENDENT: Omar Castillo            SUPERINTENDENT: Tom Crouch
E-MAIL: ocastillo@esd20.org              E-MAIL: tcrouch@kecprograms.us
PHONE NUMBER: (630) 894-4606             PHONE NUMBER: (815) 825-2000
5540 Arlington Dr E                      21255 Malta Rd
Hanover Park, IL 60133                   Malta, IL 60150

Kell Cons Sd 2                           Knox Roe
SUPERINTENDENT: Christopher Mccann       SUPERINTENDENT: Jodi Scott
E-MAIL: cmccann@kellgradeschool.com      E-MAIL: jscott@roe33.net
PHONE NUMBER: (618) 822-6234             PHONE NUMBER: (309) 345-3828
207 N Johnson St                         121 S Prairie St
Kell, IL 62853                           Galesburg, IL 61401

Kenilworth Sd 38                         Knox Warren Spec Ed Districts
SUPERINTENDENT: Kate Donegan             SUPERINTENDENT: Zach Crowl
E-MAIL: kdonegan@kenilworth38.org        E-MAIL: zcrowl@kwsed.org
PHONE NUMBER: (847) 256-5006             PHONE NUMBER: (309)351-7224
542 Abbotsford Rd                        311 E Main Ste 632
Kenilworth, IL 60043                     Galesburg, IL 61401

Kewanee Cusd 229                         Knoxville Cusd 202
SUPERINTENDENT: Chris Sullens            SUPERINTENDENT: Joe Burgess
E-MAIL: csullens@kcud229.org             E-MAIL: joeburgess@bluebullets.org
PHONE NUMBER: (309) 853-3341             PHONE NUMBER: (309) 289-2328
1001 N. Main Street                      809 E Main St
Kewanee, IL 61443                        Knoxville, IL 61448

Kildeer Countryside Ccsd 96              Knox-warren Spec Educ District
SUPERINTENDENT: Julie Schmidt            SUPERINTENDENT: Dawn Michaud
E-MAIL: jschmidt@kcsd96.org              E-MAIL: dmichaud@galesburg205.org
PHONE NUMBER: (847) 459-4260             PHONE NUMBER: (309) 973-2020
1050 Ivy Hall Ln                         938 Harrison St
Buffalo Grove, IL 60089                  Galesburg, IL 61401
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 220 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Komarek Sd 94                             La Salle-peru Twp Hsd 120
SUPERINTENDENT: Todd Fitzgerald           SUPERINTENDENT: Steven Wrobleski
E-MAIL: tfitzgerald@komarek94.org         E-MAIL: swrobleski@lphs.net
PHONE NUMBER: (708) 447-8030              PHONE NUMBER: (815) 223-2373
8940 W 24Th St                            541 Chartres St
North Riverside, IL 60546                 La Salle, IL 61301

La Grange Sd 102                          Ladd Ccsd 94
SUPERINTENDENT: Kyle Schumacher           SUPERINTENDENT: Michelle Zeko
E-MAIL: schumacherky@dist102.k12.il.us    E-MAIL: mzeko@laddccsd94.com
PHONE NUMBER: (708) 482-2400              PHONE NUMBER: (815) 894-2363
333 N Park Rd                             232 E Cleveland St
La Grange Park, IL 60526                  Ladd, IL 61329

La Grange Sd 105 South                    Lagrange Area Dept Spec Ed-ladse
SUPERINTENDENT: Dawn Green                SUPERINTENDENT: Ellie Ambuehl
E-MAIL: dgreen@d105.net                   E-MAIL: eambuehl@ladse.org
PHONE NUMBER: (708) 482-2700              PHONE NUMBER: (708) 354-5730
701 7Th Ave                               1301 W Cossitt Ave
La Grange, IL 60525                       La Grange, IL 60525

La Harpe Csd 347                          Lagrange Highlands Sd 106
SUPERINTENDENT: Michelle Lee              SUPERINTENDENT: Amy Warke
E-MAIL: mlee@laharpeeagles.com            E-MAIL: awarke@district106.net
PHONE NUMBER: (217) 659-7739              PHONE NUMBER: (708) 246-3085
404 W Main St                             1750 W Plainfield Rd
La Harpe, IL 61450                        La Grange Highlands, IL 60525

La Moille Cusd 303                        Lake Bluff Esd 65
SUPERINTENDENT: Jay Mccracken             SUPERINTENDENT: Jean Sophie
E-MAIL: jmccracken@lamoilleschools.org    E-MAIL: jsophie@lb65.org
PHONE NUMBER: (815) 638-2018              PHONE NUMBER: (847) 234-9400
801 S Main St                             900 W North Shore Dr Ste 220
La Moille, IL 61330                       Lake Bluff, IL 60044

La Salle Esd 122                          Lake Co High Schools Tech Campus
SUPERINTENDENT: Brian Debernardi          SUPERINTENDENT: Sebastian Kapala
E-MAIL: debernardib@lasalleschools.net    E-MAIL: skapala@techcampus.org
PHONE NUMBER: (815) 223-0786              PHONE NUMBER: (847) 223-6681
1165 Saint Vincents Ave                   19525 W Washington St
La Salle, IL 61301                        Grayslake, IL 60030

La Salle Roe                              Lake County Area Voc System
SUPERINTENDENT: Chris Dvorak              SUPERINTENDENT: Sebastian Kapala
E-MAIL: cdvorak@roe35.org                 E-MAIL: skapala@techcampus.org
PHONE NUMBER: (815) 434-0780              PHONE NUMBER: (847) 223-6681
119 W Madison St Rm 102                   19525 W Washington St
Ottawa, IL 61350                          Grayslake, IL 60030

La Salle-peru Area Career Ctr             Lake Forest Chsd 115
SUPERINTENDENT: Dwayne Mentgen            SUPERINTENDENT: Michael Simeck
E-MAIL: dmentgen@lphs.net                 E-MAIL: msimeck@lfschools.net
PHONE NUMBER: (815) 223-2454              PHONE NUMBER: (847) 235-9657
200 9Th St                                300 S Waukegan Rd
Peru, IL 61354                            Lake Forest, IL 60045
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 221 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Lake Forest Sd 67                         Lawrence County Cud 20
SUPERINTENDENT: Michael Simeck            SUPERINTENDENT: Doug Daugherty
E-MAIL: msimeck@lfschools.net             E-MAIL: ddaugherty@cusd20.net
PHONE NUMBER: (847) 235-9657              PHONE NUMBER: (618) 943-2326
300 S Waukegan Rd                         1802 Cedar St
Lake Forest, IL 60045                     Lawrenceville, IL 62439

Lake Park Chsd 108                        Lebanon Cusd 9
SUPERINTENDENT: Jef Feucht                SUPERINTENDENT: Patrick Keeney
E-MAIL: jfeucht@lphs.org                  E-MAIL: pkeeney@lcusd9.org
PHONE NUMBER: (630) 529-4500              PHONE NUMBER: (618) 537-4611
590 S Medinah Rd                          200 W Schuetz St
Roselle, IL 60172                         Lebanon, IL 62254

Lake Roe                                  Lee/ogle Roe
SUPERINTENDENT: Roycealee Wood            SUPERINTENDENT: Robert Sondgeroth
E-MAIL: rwood@lake.k12.il.us              E-MAIL: bsondgeroth@roe47.org
PHONE NUMBER: (847) 543-7833              PHONE NUMBER: (815) 625-1495
800 Lancer Ln # E128                      7772 Clinton St
Grayslake, IL 60030                       Dixon, IL 61021

Lake Villa Ccsd 41                        Leland Cusd 1
SUPERINTENDENT: Lynette Zimmer            SUPERINTENDENT: Jodi Moore
E-MAIL: lynette.zimmer@district41.org     E-MAIL: jmoore@leland1.org
PHONE NUMBER: (847) 245-8001              PHONE NUMBER: (815) 495-3821
131 Mckinley Ave                          370 N Main St
Lake Villa, IL 60046                      Leland, IL 60531

Lake Zurich Cusd 95                       Lemont Twp Hsd 210
SUPERINTENDENT: Kelley Gallt              SUPERINTENDENT: Mary Ticknor
E-MAIL: kelley.gallt@lz95.org             E-MAIL: mticknor@lhs210.net
PHONE NUMBER: (847) 438-2831              PHONE NUMBER: (630) 243-3260
832 South Rand Road                       800 Porter St
Lake Zurich, IL 60047                     Lemont, IL 60439

Lansing Sd 158                            Lemont-bromberek Csd 113a
SUPERINTENDENT: Nathan Schilling          SUPERINTENDENT: Courtney Orzel
E-MAIL: nschilling@d158.net               E-MAIL: corzel@sd113a.org
PHONE NUMBER: (708) 474-6700              PHONE NUMBER: (630) 257-2286
18300 Greenbay Ave                        16100 W 127Th St
Lansing, IL 60438                         Lemont, IL 60439

Laraway Ccsd 70c                          Lena Winslow Cusd 202
SUPERINTENDENT: Joe Salmieri              SUPERINTENDENT: Thomas Chiles
E-MAIL: jsalmieri@laraway70c.org          E-MAIL: chilest@le-win.net
PHONE NUMBER: (815) 727-5196              PHONE NUMBER: (815) 369-3100
275 W Laraway Rd                          401 Fremont St
Joliet, IL 60436                          Lena, IL 61048

Lasalle Putnam Alliance                   Leroy Cusd 2
SUPERINTENDENT: Mary Chapman              SUPERINTENDENT: Gary Tipsord
E-MAIL: mchapman@lease-sped.org           E-MAIL: tipsordg@leroyk12.org
PHONE NUMBER: (815) 433-6433              PHONE NUMBER: (309) 962-4211
1009 Boyce Memorial Dr                    600 E Pine St
Ottawa, IL 61350                          Le Roy, IL 61752
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 222 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Lewistown Cusd 97                         Limestone Walters Ccsd 316
SUPERINTENDENT: Jeanne Davis              SUPERINTENDENT: Tim Dotson
E-MAIL: jdavis@lewistown97.net            E-MAIL: tdotson@limestonewalters.com
PHONE NUMBER: (309) 547-5826              PHONE NUMBER: (309) 697-3035
15501 E Avenue L                          8223 W Smithville Rd
Lewistown, IL 61542                       Peoria, IL 61607

Lexington Cusd 7                          Lincoln Chsd 404
SUPERINTENDENT: Dwight Stricklin          SUPERINTENDENT: Dwight Stricklin
E-MAIL: dstricklin@lexington.k12.il.us    E-MAIL: dstricklin@lchsrailers.org
PHONE NUMBER: (309) 365-4141              PHONE NUMBER: (217) 732-4131
202 E Greenwich St                        1000 Railer Way
Lexington, IL 61753                       Lincoln, IL 62656

Leyden Area Spec Educ Coop                Lincoln Esd 156
SUPERINTENDENT: Kim Petrasek              SUPERINTENDENT: Anita Rice
E-MAIL: petrasekk@d83.org                 E-MAIL: arice@l156.org
PHONE NUMBER: (847) 455-3143              PHONE NUMBER: (708) 862-6625
10401 Grand Ave                           410 157Th St
Franklin Park, IL 60131                   Calumet City, IL 60409

Leyden Chsd 212                           Lincoln Esd 27
SUPERINTENDENT: Nick Polyak               SUPERINTENDENT: Kent Froebe
E-MAIL: npolyak@leyden212.org             E-MAIL: kfroebe@lincoln27.net
PHONE NUMBER: (847) 451-3020              PHONE NUMBER: (217) 732-2522
3400 Rose St                              304 8Th St
Franklin Park, IL 60131                   Lincoln, IL 62656

Liberty Cusd 2                            Lincoln Way Chsd 210
SUPERINTENDENT: Kelle Bunch               SUPERINTENDENT: Scott Tingley
E-MAIL: bunchk@libertyschool.net          E-MAIL: stingley@lw210.org
PHONE NUMBER: (217) 645-3433              PHONE NUMBER: (815) 462-2345
505 N Park St                             1801 E Lincoln Hwy
Liberty, IL 62347                         New Lenox, IL 60451

Libertyville Sd 70                        Lincolnland Reg Del System
SUPERINTENDENT: Matt Barbini              SUPERINTENDENT: Matt Puckett
E-MAIL: mbarbini@d70schools.org           E-MAIL: mpuckett@lchsrailers.org
PHONE NUMBER: (847) 362-9695              PHONE NUMBER: (217) 732-4131
1381 Lake St                              1000 Railer Way
Libertyville, IL 60048                    Lincoln, IL 62656

Lick Creek Ccsd 16                        Lincolnland Technical Ed Ctr
SUPERINTENDENT: Brent Boren               SUPERINTENDENT: Matt Puckett
E-MAIL: bboren@lickcreekschool.com        E-MAIL: mpuckett@lchsrailers.org
PHONE NUMBER: (618) 833-2545              PHONE NUMBER: (217) 732-4131
7355 Lick Creek Rd                        1000 Primm Rd
Buncombe, IL 62912                        Lincoln, IL 62656

Limestone Chsd 310                        Lincolnshire-prairieview Sd 103
SUPERINTENDENT: Allan Gresham             SUPERINTENDENT: Scott Warren
E-MAIL: agresham@limestone310.org         E-MAIL: swarren@d103.org
PHONE NUMBER: (309) 697-6271              PHONE NUMBER: (847) 295-4030
4201 Airport Rd                           1370 N Riverwoods Rd
Peoria, IL 61607                          Lincolnshire, IL 60069
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 223 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Lincoln-way Area Spec Ed Ja Dist             Livingston Co Spec Services Unit
SUPERINTENDENT: Sarah Rexroad                SUPERINTENDENT: Joshua Olsen
E-MAIL: srexroad@lwase843.org                E-MAIL: jolsen@lcssu.org
PHONE NUMBER: (815) 806-4600                 PHONE NUMBER: (815) 844-7115
601 Willow St                                920 W Custer Ave Ste A
Frankfort, IL 60423                          Pontiac, IL 61764

Lincolnwood Sd 74                            Lockport Area Spec Educ Coop
SUPERINTENDENT: Kimberly Nasshan             SUPERINTENDENT: Hassan Schlegell
E-MAIL: knasshan@sd74.org                    E-MAIL: hvonschlegell@lasec.org
PHONE NUMBER: (847) 675-8234                 PHONE NUMBER: (815) 838-8080
6950 N East Prairie Rd                       1343 E 7Th St
Lincolnwood, IL 60712                        Lockport, IL 60441

Lindop Sd 92                                 Lockport Sd 91
SUPERINTENDENT: Janiece Jackson              SUPERINTENDENT: Donna Gray
E-MAIL: jjackson@lindop92.net                E-MAIL: dgray@d91.net
PHONE NUMBER: (708) 786-6457                 PHONE NUMBER: (815) 838-0737
2400 S 18Th Ave                              808 Adams St
Broadview, IL 60155                          Lockport, IL 60441

Lisbon Ccsd 90                               Lockport Twp Hsd 205
SUPERINTENDENT: Melanie Elias                SUPERINTENDENT: Robert Mcbride
E-MAIL: melias@lisbon.k12.il.us              E-MAIL: rmcbride@lths.org
PHONE NUMBER: (815) 736-6324                 PHONE NUMBER: (815) 588-8100
127 S Canal St                               1323 E 7Th St
Newark, IL 60541                             Lockport, IL 60441

Lisle Cusd 202                               Lombard Sd 44
SUPERINTENDENT: Keith Filipiak               SUPERINTENDENT: Ted Stec
E-MAIL: kfilipiak@lisle202.org               E-MAIL: tstec@sd44.org
PHONE NUMBER: (630) 493-8001                 PHONE NUMBER: (630) 827-4400
5211 Center Ave                              150 W Madison St
Lisle, IL 60532                              Lombard, IL 60148

Litchfield Cusd 12                           Lostant Cusd 425
SUPERINTENDENT: Greggory Fuerstenau          SUPERINTENDENT: Sandra Malahy
E-MAIL: gfuerstenau@litchfieldpanthers.org   E-MAIL: malahys@lostantcomets.org
PHONE NUMBER: (217) 324-2157                 PHONE NUMBER: (815) 368-3392
1702 N State St                              315 W 3Rd St
Litchfield, IL 62056                         Lostant, IL 61334

Livingston Area Career Cntr                  Lowpoint-washburn Cusd 21
SUPERINTENDENT: Tera Graves                  SUPERINTENDENT: Duane Schupp
E-MAIL: tgraves@pontiac90.org                E-MAIL: schupp@lwcusd21.com
PHONE NUMBER: (815) 842-2557                 PHONE NUMBER: (309) 248-7522
1100 E Indiana Ave                           508 E Walnut St
Pontiac, IL 61764                            Washburn, IL 61570

Livingston Area Educ For Employ              Lyons Sd 103
SUPERINTENDENT: Tera Graves                  SUPERINTENDENT: Kristopher Rivera
E-MAIL: tgraves@pontiac90.org                E-MAIL: riverak@sd103.com
PHONE NUMBER: (815) 842-2557                 PHONE NUMBER: (708) 783-4100
1100 E Indiana Ave                           4100 Joliet Ave
Pontiac, IL 61764                            Lyons, IL 60534
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 224 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Lyons Twp Hsd 204                           Maercker Sd 60
SUPERINTENDENT: Timothy Kilrea              SUPERINTENDENT: Sean Nugent
E-MAIL: tkilrea@lths.net                    E-MAIL: snugent@maercker.org
PHONE NUMBER: (708) 579-6451                PHONE NUMBER: (630) 515-4840
100 S Brainard Ave                          1 S Cass Ave Ste 202
La Grange, IL 60525                         Westmont, IL 60559

Macomb Cusd 185                             Mahomet-seymour Cusd 3
SUPERINTENDENT: Patrick Twomey              SUPERINTENDENT: Lindsey Hall
E-MAIL: twomeym@mcusd185.org                E-MAIL: lhall@mscusd.org
PHONE NUMBER: (309) 833-4161                PHONE NUMBER: (217) 586-2161
323 W Washington St                         101 N Division St
Macomb, IL 61455                            Mahomet, IL 61853

Macon/piatt Roe                             Maine Township Hsd 207
SUPERINTENDENT: Matthew Snyder              SUPERINTENDENT: Ken Wallace
E-MAIL: mattsnyder@roe39.k12.il.us          E-MAIL: kwallace@maine207.org
PHONE NUMBER: (217) 872-3721                PHONE NUMBER: (847) 696-3600
1690 Huston Dr                              1131 S Dee Rd
Decatur, IL 62526                           Park Ridge, IL 60068

Macon-piatt Spec Educ Jnt Agr               Malden Ccsd 84
SUPERINTENDENT: Kathy Horath                SUPERINTENDENT: Mike Patterson
E-MAIL: krhorath@dps61.org                  E-MAIL: mpatterson@maldenschool.org
PHONE NUMBER: (217) 424-3030                PHONE NUMBER: (815) 643-2436
335 E Cerro Gordo St                        350 East St
Decatur, IL 62523                           Malden, IL 61337

Madison Co Career & Tech Ed Sys             Manhattan Sd 114
SUPERINTENDENT: Kaleb Smith                 SUPERINTENDENT: Russell Ragon
E-MAIL: kwsmith@ecusd7.org                  E-MAIL: rragon@manhattan114.org
PHONE NUMBER: (618) 656-0415                PHONE NUMBER: (815) 478-0191
6161 Center Grove Rd                        25440 S Gougar Rd
Edwardsville, IL 62025                      Manhattan, IL 60442

Madison County Voc Adj Counseling           Mannheim Sd 83
SUPERINTENDENT: Robert Werden               SUPERINTENDENT: Kim Petrasek
E-MAIL: rwwerden@co.madison.il.us           E-MAIL: petrasekk@d83.org
PHONE NUMBER: (618) 692-6200                PHONE NUMBER: (847) 455-4413
157 N Main St                               10401 Grand Ave
Edwardsville, IL 62025                      Franklin Park, IL 60131

Madison Cusd 12                             Manteno Cusd 5
SUPERINTENDENT: Andrew Reinking             SUPERINTENDENT: Lisa Harrod
E-MAIL: andrew.reinking@madisoncusd12.org   E-MAIL: lharrod@manteno5.org
PHONE NUMBER: (618) 877-1712                PHONE NUMBER: (815) 928-7000
602 Farrish St                              84 N Oak St
Madison, IL 62060                           Manteno, IL 60950

Madison Roe                                 Marengo Chsd 154
SUPERINTENDENT: Robert Werden               SUPERINTENDENT: David Engelbrecht
E-MAIL: rwwerden@co.madison.il.us           E-MAIL: engelbrechtd@mchs154.org
PHONE NUMBER: (618) 692-4530                PHONE NUMBER: (815) 568-6511
157 N Main St Ste 438                       110 Franks Rd
Edwardsville, IL 62025                      Marengo, IL 60152
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 225 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Marengo-union E Cons D 165               Martinsville Cusd 3c
SUPERINTENDENT: Lea Damisch              SUPERINTENDENT: Jill Rogers
E-MAIL: ldamisch@marengo165.org          E-MAIL: jrogers@martinsville.k12.il.us
PHONE NUMBER: (815) 568-8323             PHONE NUMBER: (217) 382-4321
816 E Grant Hwy                          255 W Cumberland St
Marengo, IL 60152                        Martinsville, IL 62442

Marion Cusd 2                            Mascoutah Cud 19
SUPERINTENDENT: Keith Oates              SUPERINTENDENT: Craig Fiegel
E-MAIL: koates@marionunit2.org           E-MAIL: fiegelc@msd19.org
PHONE NUMBER: (618) 993-2321             PHONE NUMBER: (618) 566-7414
1700 W Cherry St                         622 S Jefferson St
Marion, IL 62959                         Mascoutah, IL 62258

Marion/clinton/wash Co Ctes              Massac Ud 1
SUPERINTENDENT: Ron Daniels              SUPERINTENDENT: Jason Hayes
E-MAIL: rdaniels@roe13.org               E-MAIL: jhayes@massac.org
PHONE NUMBER: (618) 548-3885             PHONE NUMBER: (618) 524-9376
200 E Schwartz St                        401 Metropolis St
Salem, IL 62881                          Metropolis, IL 62960

Marissa Cusd 40                          Matteson Esd 162
SUPERINTENDENT: Jeff Strieker            SUPERINTENDENT: Blondean Davis
E-MAIL: jstrieker@marissa40.org          E-MAIL: bdavis@sd162.org
PHONE NUMBER: (618) 295-2313             PHONE NUMBER: (708) 748-0100
1 E Marissa St                           4601 Sauk Trl
Marissa, IL 62257                        Richton Park, IL 60471

Maroa Forsyth Cusd 2                     Mattoon Cusd 2
SUPERINTENDENT: John Ahlemeyer           SUPERINTENDENT: Tim Condron
E-MAIL: john.ahlemeyer@mfschools.net     E-MAIL: timcondron@mcusd2.com
PHONE NUMBER: (217) 794-3488             PHONE NUMBER: (217) 238-8850
641 E. Shafer St.                        1701 Charleston Ave
Forsyth, IL 62535                        Mattoon, IL 61938

Marquardt Sd 15                          Maywood-melrose Park-broadview 89
SUPERINTENDENT: Jerome Oshea             SUPERINTENDENT: David Negron
E-MAIL: joshea@d15.us                    E-MAIL: david.negron@maywood89.org
PHONE NUMBER: (630) 469-7615             PHONE NUMBER: (708) 450-2460
1860 Glen Ellyn Rd                       906 Walton St
Glendale Heights, IL 60139               Melrose Park, IL 60160

Marseilles Esd 150                       Mazon-verona-kinsman Esd 2c
SUPERINTENDENT: Brenda Donahue           SUPERINTENDENT: Nancy Dillow
E-MAIL: bdonahue@mes150.org              E-MAIL: ndillow@mvkmavericks.org
PHONE NUMBER: (815) 795-2162             PHONE NUMBER: (815) 448-2200
201 Chicago St                           1013 North St
Marseilles, IL 61341                     Mazon, IL 60444

Marshall Cusd 2c                         Mcclellan Ccsd 12
SUPERINTENDENT: Kevin Ross               SUPERINTENDENT: Brian Brink
E-MAIL: kross@marshallk12.net            E-MAIL: bbrink@mcclellanschool.net
PHONE NUMBER: (217) 826-5912             PHONE NUMBER: (618) 244-8072
503 Pine St                              9475 N Il Highway 148
Marshall, IL 62441                       Mount Vernon, IL 62864
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 226 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Mchenry Ccsd 15                              Mendota Twp Hsd 280
SUPERINTENDENT: Alan Hoffman                 SUPERINTENDENT: Jeff Prusator
E-MAIL: ahoffman@d15.org                     E-MAIL: jprusator@mendotahs.org
PHONE NUMBER: (815) 385-7210                 PHONE NUMBER: (815) 539-7446
1011 N Green St                              2300 W Main St
Mchenry, IL 60050                            Mendota, IL 61342

Mchenry Chsd 156                             Mercer County School District 404
SUPERINTENDENT: Ryan Mctague                 SUPERINTENDENT: Scott Petrie
E-MAIL: mctagueryan@dist156.org              E-MAIL: petries@mercerschools.org
PHONE NUMBER: (815) 385-7900                 PHONE NUMBER: (309) 582-2238
4716 W Crystal Lake Rd                       1002 Sw 6Th St
Mchenry, IL 60050                            Aledo, IL 61231

Mchenry Co Coop For Employ Educ              Meredosia-chambersburg Cusd 11
SUPERINTENDENT: Dan Bertrand                 SUPERINTENDENT: Thad Walker
E-MAIL: directorefe140@gmail.com             E-MAIL: twalker@mcsd11.net
PHONE NUMBER: (815) 334-0183                 PHONE NUMBER: (217) 584-1744
2200 N Seminary Ave                          623 Main St
Woodstock, IL 60098                          Meredosia, IL 62665

Mchenry Roe                                  Meridian Cusd 101
SUPERINTENDENT: Leslie Schermerhorn          SUPERINTENDENT: Jonathan Green
E-MAIL: laschermerhorn@mchenrycountyil.gov   E-MAIL: jgreen@meridian101.com
PHONE NUMBER: (815) 334-4475                 PHONE NUMBER: (618) 342-6776
2200 N Seminary Ave                          1401 Mounds Rd
Woodstock, IL 60098                          Mounds, IL 62964

Mclean County Usd 5                          Meridian Cusd 15
SUPERINTENDENT: Kristen Weikle               SUPERINTENDENT: Andy Pygott
E-MAIL: weiklek@unit5.org                    E-MAIL: pygotta@meridianhawks.net
PHONE NUMBER: (309) 557-4000                 PHONE NUMBER: (217) 764-5269
1809 Hovey Ave                               728 S Wall St
Normal, IL 61761                             Macon, IL 62544

Mclean/dewitt Reg Voc System                 Meridian Cusd 223
SUPERINTENDENT: Tom Frazier                  SUPERINTENDENT: Phillip Caposey
E-MAIL: fraziert@district87.org              E-MAIL: pcaposey@mail.meridian223.org
PHONE NUMBER: (309) 829-8671                 PHONE NUMBER: (815) 645-2606
1202 E Locust St                             207 W Main St
Bloomington, IL 61701                        Stillman Valley, IL 61084

Medinah Sd 11                                Metamora Ccsd 1
SUPERINTENDENT: John Butts                   SUPERINTENDENT: Marty Payne
E-MAIL: jbutts@medinah11.org                 E-MAIL: mpayne@mgsredbirds.org
PHONE NUMBER: (630) 893-3737                 PHONE NUMBER: (309) 367-2361
700 E Granville Ave                          815 E Chatham St
Roselle, IL 60172                            Metamora, IL 61548

Mendota Ccsd 289                             Midland Cusd 7
SUPERINTENDENT: Kristen School               SUPERINTENDENT: Bill Wrenn
E-MAIL: kschool@m289.org                     E-MAIL: bwrenn@midland-7.net
PHONE NUMBER: (815) 539-7631                 PHONE NUMBER: (309) 469-2061
1806 Guiles Ave                              901 Hilltop Dr
Mendota, IL 61342                            Sparland, IL 61565
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 227 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Midlothian Sd 143                        Miller Twp Ccsd 210
SUPERINTENDENT: Michael Hollingsworth    SUPERINTENDENT: David Hermann
E-MAIL: mhollingsworth@msd143.org        E-MAIL: dhermann@miltonpope.net
PHONE NUMBER: (708) 388-6450             PHONE NUMBER: (815) 357-8151
14959 Pulaski Rd                         3197 E 28Th Rd
Midlothian, IL 60445                     Marseilles, IL 61341

Mid-state Spec Educ Jnt Agr              Millstadt Ccsd 160
SUPERINTENDENT: Angela Armour            SUPERINTENDENT: Brad Landgraf
E-MAIL: angela.armour@midstatespec.org   E-MAIL: blandgraf@mccsd160.com
PHONE NUMBER: (217) 526-8121             PHONE NUMBER: (618) 476-1803
202 Prairie St                           211 W Mill St
Morrisonville, IL 62546                  Millstadt, IL 62260

Mid-valley Special Ed Coop               Minooka Ccsd 201
SUPERINTENDENT: Lisa Palese              SUPERINTENDENT: Kris Monn
E-MAIL: lisa.palese@d303.org             E-MAIL: kmonn@min201.org
PHONE NUMBER: (630) 513-4400             PHONE NUMBER: (815) 467-6121
1304 Ronzheimer Ave                      305 W Church St
St Charles, IL 60174                     Minooka, IL 60447

Midwest Central Cusd 191                 Minooka Chsd 111
SUPERINTENDENT: Todd Hellrigel           SUPERINTENDENT: Kenneth Lee
E-MAIL: toddh@midwestcentral.org         E-MAIL: klee@mchs.net
PHONE NUMBER: (309) 968-6868             PHONE NUMBER: (815) 521-4001
1010 S Washington St                     203 W Mondamin St
Manito, IL 61546                         Minooka, IL 60447

Milford Area Psd 124                     Mokena Sd 159
SUPERINTENDENT: Michele Lindenmeyer      SUPERINTENDENT: Mark Cohen
E-MAIL: mlindenmeyer@mpsk12.org          E-MAIL: cohenm@mokena159.org
PHONE NUMBER: (815)889-5176              PHONE NUMBER: (708) 342-4900
PO Box 304                               11244 Willow Crest Ln
Milford, IL 60953                        Mokena, IL 60448

Milford Ccsd 280                         Moline-coal Valley Cusd 40
SUPERINTENDENT: Michele Lindenmeyer      SUPERINTENDENT: Rachel Savage
E-MAIL: mlindenmeyer@mpsk12.org          E-MAIL: rsavage@molineschools.org
PHONE NUMBER: (815) 889-5176             PHONE NUMBER: (309) 743-1600
208 S Chicago St                         1619 11Th Ave
Milford, IL 60953                        Moline, IL 61265

Milford Twp Hsd 233                      Momence Cusd 1
SUPERINTENDENT: Michele Lindenmeyer      SUPERINTENDENT: Shannon Anderson
E-MAIL: mlindenmeyer@mpsk12.org          E-MAIL: sanderson@mcusd1.net
PHONE NUMBER: (815) 889-5176             PHONE NUMBER: (815) 472-3501
208 S Chicago St                         400 North Pine
Milford, IL 60953                        Momence, IL 60954

Millburn Ccsd 24                         Monmouth-roseville Cusd 238
SUPERINTENDENT: Jason Lind               SUPERINTENDENT: Edward Fletcher
E-MAIL: jlind@millburn24.net             E-MAIL: efletcher@mr238.org
PHONE NUMBER: (847) 356-8331             PHONE NUMBER: (309) 734-4712
18550 W Millburn Rd                      105 N E St
Old Mill Creek, IL 60083                 Monmouth, IL 61462
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 228 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Monroe Sd 70                              Morrisonville Cusd 1
SUPERINTENDENT: Darrick Reiley            SUPERINTENDENT: Dave Meister
E-MAIL: dreiley@monroe70.org              E-MAIL: dmeister@mohawks.net
PHONE NUMBER: (309) 697-3120              PHONE NUMBER: (217) 526-4431
5137 W Cisna Rd                           301 School St
Bartonville, IL 61607                     Morrisonville, IL 62546

Monroe/randolph Roe                       Morton Cusd 709
SUPERINTENDENT: Kelton Davis              SUPERINTENDENT: Jeff Hill
E-MAIL: kdavis@roe45.org                  E-MAIL: jeff.hill@mcusd709.org
PHONE NUMBER: (618) 939-5650              PHONE NUMBER: (309) 263-2581
107 E Mill St                             1050 S 4Th Ave Ste 200
Waterloo, IL 62298                        Morton, IL 61550

Monticello Cusd 25                        Morton Grove Sd 70
SUPERINTENDENT: Vic Zimmerman             SUPERINTENDENT: Brad Voehringer
E-MAIL: zimvi@sages.us                    E-MAIL: bvoehringer@mgsd70.org
PHONE NUMBER: (217) 762-8511              PHONE NUMBER: (847) 965-6200
2 Sage Dr                                 6200 Lake St
Monticello, IL 61856                      Morton Grove, IL 60053

Montmorency Ccsd 145                      Morton Regional Del Sys
SUPERINTENDENT: Alex Moore                SUPERINTENDENT: Timothy Truesdale
E-MAIL: amoore@mgs145.net                 E-MAIL: ttruesdale@jsmorton.org
PHONE NUMBER: (815) 625-6616              PHONE NUMBER: (708) 780-2110
9415 Hoover Rd                            1801 S 55Th Ave A219
Rock Falls, IL 61071                      Cicero, IL 60804

Moraine Area Career System                Mount Olive Cusd 5
SUPERINTENDENT: Debbie Canna              SUPERINTENDENT: Patrick Murphy
E-MAIL: canna@macspartnership.com         E-MAIL: pmurphy@mtoliveschools.org
PHONE NUMBER: (708) 422-6230              PHONE NUMBER: (217) 999-7831
4625 W 107Th St                           804 W Main St
Oak Lawn, IL 60453                        Mount Olive, IL 62069

Morris Chsd 101                           Mount Prospect Sd 57
SUPERINTENDENT: Craig Ortiz               SUPERINTENDENT: Elaine Aumiller
E-MAIL: cortiz@morrishs.org               E-MAIL: eaumiller@d57.org
PHONE NUMBER: (815) 941-5326              PHONE NUMBER: (847) 394-7300
1000 Union St                             701 W Gregory St
Morris, IL 60450                          Mt Prospect, IL 60056

Morris Sd 54                              Mount Vernon Sd 80
SUPERINTENDENT: Shannon Dudek             SUPERINTENDENT: Aletta Lawrence
E-MAIL: sdudek@morris54.org               E-MAIL: alawrence@mtv80.org
PHONE NUMBER: (815) 942-0056              PHONE NUMBER: (618) 244-8080
54 White Oak Dr                           2710 North St
Morris, IL 60450                          Mount Vernon, IL 62864

Morrison Cusd 6                           Mt Pulaski Cusd 23
SUPERINTENDENT: Scott Vance               SUPERINTENDENT: Fred Lamkey
E-MAIL: scott.vance@morrisonschools.org   E-MAIL: flamkey@mtpulaski.k12.il.us
PHONE NUMBER: (815) 772-2064              PHONE NUMBER: (217) 792-7222
643 Genesee Ave                           119 N Garden St
Morrison, IL 61270                        Mount Pulaski, IL 62548
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 229 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Mt Vernon Area Voc Center                N Pekin & Marquette Hght Sd 102
SUPERINTENDENT: Melanie Andrews          SUPERINTENDENT: Byron Sondgeroth
E-MAIL: mandrews@mvths.org               E-MAIL: bsondgeroth@dist102.org
PHONE NUMBER: (618) 244-3700             PHONE NUMBER: (309) 382-2172
11101 North Wells Bypass                 51 Yates Rd
Mount Vernon, IL 62864                   Marquette Heights, IL 61554

Mt Vernon Twp Hsd 201                    Naperville Cusd 203
SUPERINTENDENT: Melanie Andrews          SUPERINTENDENT: Dan Bridges
E-MAIL: mandrews@mvths.org               E-MAIL: dbridges@naperville203.org
PHONE NUMBER: (618) 244-3700             PHONE NUMBER: (630) 420-6311
11101 North Wells Bypass                 203 W Hillside Rd
Mount Vernon, IL 62864                   Naperville, IL 60540

Mt Zion Cusd 3                           Nashville Ccsd 49
SUPERINTENDENT: Travis Roundcount        SUPERINTENDENT: Michael Brink
E-MAIL: roundcountt@mtzion.k12.il.us     E-MAIL: mbrink@nashville49.org
PHONE NUMBER: (217) 864-2366             PHONE NUMBER: (618) 327-3055
455 Elm St                               750 E Gorman St
Mt Zion, IL 62549                        Nashville, IL 62263

Mulberry Grove Cusd 1                    Nashville Chsd 99
SUPERINTENDENT: Steve Phillips           SUPERINTENDENT: Michael Brink
E-MAIL: sphillips@mgschools.com          E-MAIL: mbrink@nashville49.org
PHONE NUMBER: (618) 326-8812             PHONE NUMBER: (618) 327-8286
801 W Wall St                            1300 S Mill St
Mulberry Grove, IL 62262                 Nashville, IL 62263

Multicultural Community Center           Nauvoo-colusa Cusd 325
SUPERINTENDENT: Martha Gonzalez          SUPERINTENDENT: Kent Young
E-MAIL: mgonzalez@mcc-rantoul.org        E-MAIL: kyoung@nauvoo-colusa.com
PHONE NUMBER: (217) 722-4466             PHONE NUMBER: (217) 453-6639
1126 Country Club Ln                     2461 N County Road 1000
Rantoul, IL 61866                        Nauvoo, IL 62354

Mundelein Cons Hsd 120                   Neoga Cusd 3
SUPERINTENDENT: Kevin Myers              SUPERINTENDENT: Bill Fritcher
E-MAIL: kmyers@d120.org                  E-MAIL: bfritcher@neogacusd3.net
PHONE NUMBER: (847) 949-2200             PHONE NUMBER: (217) 895-2201
1350 W Hawley St                         790 E 17Th St
Mundelein, IL 60060                      Neoga, IL 62447

Mundelein Esd 75                         Nettle Creek Ccsd 24c
SUPERINTENDENT: Kevin Myers              SUPERINTENDENT: Marissa Darlington
E-MAIL: kmyers@d75.org                   E-MAIL: marissa.darlington@nettlecreek.org
PHONE NUMBER: (847) 949-2700             PHONE NUMBER: (815) 942-0511
470 N Lake St                            8820 Scott School Rd
Mundelein, IL 60060                      Morris, IL 60450

Murphysboro Cusd 186                     New Athens Cusd 60
SUPERINTENDENT: Andrea Evers             SUPERINTENDENT: Brian Karraker
E-MAIL: aevers@mhs.org                   E-MAIL: bkarraker@na60.org
PHONE NUMBER: (618) 684-3781             PHONE NUMBER: (618) 475-2174
593 Ava Rd                               501 Hanft St
Murphysboro, IL 62966                    New Athens, IL 62264
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 230 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



New Berlin Cusd 16                        Niles Esd 71
SUPERINTENDENT: Jill Larson               SUPERINTENDENT: John Kosirog
E-MAIL: jlarson@pretzelpride.com          E-MAIL: jkosirog@niles71.org
PHONE NUMBER: (217) 488-2040              PHONE NUMBER: (847) 966-9280
212 N Church                              6901 W Oakton St
Loami, IL 62661                           Niles, IL 60714

New Holland-middletown Ed 88              Niles Twp Chsd 219
SUPERINTENDENT: Marc Campbell             SUPERINTENDENT: Steven Isoye
E-MAIL: mcampbell@nhm88.com               E-MAIL: steiso@d219.org
PHONE NUMBER: (217) 445-2421              PHONE NUMBER: (847) 626-3000
75 1250Th St                              7700 Gross Point Rd
Middletown, IL 62666                      Skokie, IL 60077

New Hope Ccsd 6                           Niles Twp District For Spec Educ
SUPERINTENDENT: Julie Harrelson           SUPERINTENDENT: Tarin Kendrick
E-MAIL: jharrelsonnh@gmail.com            E-MAIL: tkendrick@ntdse.org
PHONE NUMBER: (618) 842-3296              PHONE NUMBER: (847) 965-9040
1804 County Road 445 N                    8701 Menard Ave
Fairfield, IL 62837                       Morton Grove, IL 60053

New Lenox Sd 122                          Nippersink Sd 2
SUPERINTENDENT: Lori Motsch               SUPERINTENDENT: Tom Lind
E-MAIL: lmotsch@nlsd122.org               E-MAIL: tlind@nsd2.com
PHONE NUMBER: (815) 485-2169              PHONE NUMBER: (815) 678-4242
102 S Cedar Rd                            4213 Us Highway 12
New Lenox, IL 60451                       Richmond, IL 60071

New Simpson Hill Sd 32                    Nokomis Cusd 22
SUPERINTENDENT: Joe Nighswander           SUPERINTENDENT: Scott Doerr
E-MAIL: jnighswander@newsimpsonhill.com   E-MAIL: scottdoerr@nokomis.k12.il.us
PHONE NUMBER: (618) 658-8536              PHONE NUMBER: (217) 563-7311
95 Tunnel Hill Rd                         511 Oberle St
Tunnel Hill, IL 62972                     Nokomis, IL 62075

New Trier Twp Hsd 203                     Norridge Sd 80
SUPERINTENDENT: Paul Sally                SUPERINTENDENT: Stephanie Palmer
E-MAIL: sallyp@newtrier.k12.il.us         E-MAIL: spalmer@norridge80.net
PHONE NUMBER: (847) 446-7000              PHONE NUMBER: (708) 583-2068
7 Happ Rd                                 8151 W Lawrence Ave
Northfield, IL 60093                      Norridge, IL 60706

Newark Ccsd 66                            Norris City-omaha-enfield Cusd 3
SUPERINTENDENT: Demetra Turman            SUPERINTENDENT: Matt Vollman
E-MAIL: dturman@ngsd66.org                E-MAIL: mvollman@ncoeschools.org
PHONE NUMBER: (815) 695-5143              PHONE NUMBER: (618) 378-3222
503 Chicago Rd                            409 E 3Rd St
Newark, IL 60541                          Norris City, IL 62869

Newark Chsd 18                            North Boone Cusd 200
SUPERINTENDENT: Amy Smith                 SUPERINTENDENT: Michael Greenlee
E-MAIL: asmith@nchs18.org                 E-MAIL: mgreenlee@nbcusd.org
PHONE NUMBER: (815) 695-5164              PHONE NUMBER: (815) 765-3322
413 Chicago Rd                            6248 N Boone School Rd
Newark, IL 60541                          Poplar Grove, IL 61065
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 231 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



North Chicago Sd 187                     North Wamac Sd 186
SUPERINTENDENT: John Price               SUPERINTENDENT: Brad Morris
E-MAIL: jprice@d187.org                  E-MAIL: bmorris@northwamac.com
PHONE NUMBER: (847) 689-8150             PHONE NUMBER: (618) 532-1826
2000 Lewis Ave                           1500 Case St
North Chicago, IL 60064                  Centralia, IL 62801

North Clay Cusd 25                       North Wayne Cusd 200
SUPERINTENDENT: Travis Wyatt             SUPERINTENDENT: Lucas Schroeder
E-MAIL: twyatt@northclayschools.com      E-MAIL: lschroeder@northwayne.net
PHONE NUMBER: (618) 665-3358             PHONE NUMBER: (618) 673-2151
953 Kinmundy Rd                          206 Mulberry St
Louisville, IL 62858                     Cisne, IL 62823

North Dupage Sp Ed Cooperative           Northbrook Esd 27
SUPERINTENDENT: Jim Nelson               SUPERINTENDENT: David Kroeze
E-MAIL: jnelson@ndsec.org                E-MAIL: kroeze.d@nb27.org
PHONE NUMBER: (630) 894-0490             PHONE NUMBER: (847) 498-2610
132 E Pine Ave                           1250 Sanders Rd
Roselle, IL 60172                        Northbrook, IL 60062

North Greene Cusd 3                      Northbrook Sd 28
SUPERINTENDENT: Mark Scott               SUPERINTENDENT: Larry Hewitt
E-MAIL: mscott@northgreene.com           E-MAIL: lhewitt@northbrook28.net
PHONE NUMBER: (217) 374-2842             PHONE NUMBER: (847) 498-7900
407 N Main St                            1475 Maple Ave
White Hall, IL 62092                     Northbrook, IL 60062

North Mac Cusd 34                        Northbrook/glenview Sd 30
SUPERINTENDENT: Jay Goble                SUPERINTENDENT: Brian Wegley
E-MAIL: jgoble@northmacschools.org       E-MAIL: bwegley@district30.org
PHONE NUMBER: (217) 627-2915             PHONE NUMBER: (847) 498-4190
525 N 3Rd St                             2374 Shermer Rd
Girard, IL 62640                         Northbrook, IL 60062

North Palos Sd 117                       Northern Kane Co Reg Voc System
SUPERINTENDENT: Jeannie Stachowiak       SUPERINTENDENT: Tony Sanders
E-MAIL: jstachowiak@npd117.net           E-MAIL: tonysanders@u-46.org
PHONE NUMBER: (708) 598-5500             PHONE NUMBER: (847) 888-5000
7825 W 103Rd St                          355 E Chicago St
Palos Hills, IL 60465                    Elgin, IL 60120

North Shore Sd 112                       Northern Suburban Spec Ed Dist
SUPERINTENDENT: Mike Lubelfeld           SUPERINTENDENT: Kurt Schneider
E-MAIL: mlubelfeld@nssd112.org           E-MAIL: kschneider@nssed.org
PHONE NUMBER: (224) 765-3000             PHONE NUMBER: (847) 831-5100
1936 Green Bay Rd                        760 Red Oak Ln
Highland Park, IL 60035                  Highland Park, IL 60035

North Suburban Educ Reg For Voc          Northfield Twp Hsd 225
SUPERINTENDENT: Amy Romito               SUPERINTENDENT: Charles Johns
E-MAIL: aromito@maine207.org             E-MAIL: cjohns@glenbrook225.org
PHONE NUMBER: (847) 692-8023             PHONE NUMBER: (847) 486-4700
1131 S Dee Rd                            3801 W Lake Ave
Park Ridge, IL 60068                     Glenview, IL 60026
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 232 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Northwest Educational Council For Student Success   O Fallon Twp Hsd 203
SUPERINTENDENT: David Schuler                       SUPERINTENDENT: Darcy Benway
E-MAIL: david.schuler@d214.org                      E-MAIL: benwayd@oths.us
PHONE NUMBER: (847) 718-6801                        PHONE NUMBER: (618) 632-3507
2121 S Goebbert Rd                                  600 S Smiley St
Arlington Heights, IL 60005                         O Fallon, IL 62269

Northwest Sp Ed Cooperative                         Oak Grove Sd 68
SUPERINTENDENT: Tracy Dahl                          SUPERINTENDENT: Loren Baele
E-MAIL: tracy.dahl@nwseonline.com                   E-MAIL: lbaele@og68.org
PHONE NUMBER: (815) 232-0332                        PHONE NUMBER: (309) 697-3367
310 N West St                                       4812 Pfeiffer Rd
Elizabeth, IL 61028                                 Bartonville, IL 61607

Northwest Sp Ed Cooperative                         Oak Grove Sd 68
SUPERINTENDENT: Tracy Dahl                          SUPERINTENDENT: Lonny Lemon
E-MAIL: tracy.dahl@nwseonline.com                   E-MAIL: lemon@ogschool.org
PHONE NUMBER: (815)599-1947                         PHONE NUMBER: (847) 367-4120
310 N West St                                       1700 Oplaine Rd
Elizabeth, IL 61028                                 Libertyville, IL 60048

Northwestern Cusd 2                                 Oak Lawn Chsd 229
SUPERINTENDENT: Kevin Bowman                        SUPERINTENDENT: Michael Riordan
E-MAIL: kbowman@northwestern.k12.il.us              E-MAIL: mriordan@olchs.org
PHONE NUMBER: (217) 436-2210                        PHONE NUMBER: (708) 424-5200
30953 Route 111                                     9400 Southwest Hwy
Palmyra, IL 62674                                   Oak Lawn, IL 60453

Northwestern Illinois Assn                          Oak Lawn-hometown Sd 123
SUPERINTENDENT: Jon Malone                          SUPERINTENDENT: Paul Enderle
E-MAIL: jmalone@thenia.org                          E-MAIL: penderle@d123.org
PHONE NUMBER: (815) 895-9227                        PHONE NUMBER: (708) 423-0150
245 W Exchange St Ste 4                             4201 W 93Rd St
Sycamore, IL 60178                                  Oak Lawn, IL 60453

Norwood Esd 63                                      Oak Park - River Forest Sd 200
SUPERINTENDENT: David Black                         SUPERINTENDENT: Joylynn Adams
E-MAIL: dblack@norwood63.org                        E-MAIL: jpruittadams@oprfhs.org
PHONE NUMBER: (309) 676-3523                        PHONE NUMBER: (708) 434-3211
6521 W Farmington Rd                                201 N Scoville Ave
Peoria, IL 61604                                    Oak Park, IL 60302

Nw Suburban Spec Educ Org                           Oak Park Esd 97
SUPERINTENDENT: Judy Hackett                        SUPERINTENDENT: Carol Kelley
E-MAIL: jhackett@nsseo.org                          E-MAIL: ckelley@op97.org
PHONE NUMBER: (847) 463-8100                        PHONE NUMBER: (708) 524-3000
799 W Kensington Rd                                 970 Madison St
Mt Prospect, IL 60056                               Oak Park, IL 60302

O Fallon Ccsd 90                                    Oakdale Ccsd 1
SUPERINTENDENT: Carrie Hruby                        SUPERINTENDENT: Charles Peterson
E-MAIL: chruby@of90.net                             E-MAIL: cpeterson@oakdalegs.org
PHONE NUMBER: (618) 632-3666                        PHONE NUMBER: (618) 329-5292
118 E Washington St                                 280 E Main St
O Fallon, IL 62269                                  Oakdale, IL 62268
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 233 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Oakland Cusd 5                            Ohio Ccsd 17
SUPERINTENDENT: Lance Landeck             SUPERINTENDENT: Angie Zarvell
E-MAIL: lance.landeck@oakland5.org        E-MAIL: azarvell@bhsroe.org
PHONE NUMBER: (217) 346-2555              PHONE NUMBER: (815) 376-2934
310 N Teeter St                           103 Memorial St
Oakland, IL 61953                         Ohio, IL 61349

Oakwood Cusd 76                           Ohio Chsd 505
SUPERINTENDENT: Larry Maynard             SUPERINTENDENT: Angie Zarvell
E-MAIL: maynardl@oakwood76.org            E-MAIL: azarvell@bhsroe.org
PHONE NUMBER: (217) 446-6081              PHONE NUMBER: (815) 376-2934
12190 Us Route 150                        103 Memorial St
Oakwood, IL 61858                         Ohio, IL 61349

Oblong Cusd 4                             Okaw Area Vocational Center
SUPERINTENDENT: Jeff Patchett             SUPERINTENDENT: Nick Casey
E-MAIL: jpatchett@oblongschools.net       E-MAIL: ncasey@vandals203.org
PHONE NUMBER: (618) 592-3933              PHONE NUMBER: (618) 283-5150
600 W Main St                             1109 N 8Th St
Oblong, IL 62449                          Vandalia, IL 62471

Odell Ccsd 435                            Okaw Valley Cusd 302
SUPERINTENDENT: Mark Hettmansberger       SUPERINTENDENT: Kent Stauder
E-MAIL: markh@odell.k12.il.us             E-MAIL: kstauder@okawvalley.org
PHONE NUMBER: (815) 998-2272              PHONE NUMBER: (217) 665-3232
203 N East St                             709 S St John
Odell, IL 60460                           Bethany, IL 61914

Odin Psd 722                              Olympia Cusd 16
SUPERINTENDENT: Jeffrey Humes             SUPERINTENDENT: Laura Odonnell
E-MAIL: jhumes@odinpublicschools.org      E-MAIL: laura.odonnell@olympia.org
PHONE NUMBER: (618) 775-8266              PHONE NUMBER: (309) 379-6011
102 S Merritt St                          903 E 800 North Rd
Odin, IL 62870                            Stanford, IL 61774

Ogle Co Education Cooperative             Opdyke-belle-rive Ccsd 5
SUPERINTENDENT: Matt Zilm                 SUPERINTENDENT: Mark Miller
E-MAIL: mzilm@ocecil.org                  E-MAIL: mmiller@obr5.org
PHONE NUMBER: (815) 234-2722              PHONE NUMBER: (618) 756-2492
417 N Colfax St                           19380 E 4Th St
Byron, IL 61010                           Opdyke, IL 62872

Oglesby Esd 125                           Orangeville Cusd 203
SUPERINTENDENT: Michael Pillion           SUPERINTENDENT: Douglas Deschepper
E-MAIL: mpillion@ops125.net               E-MAIL: ddeschepper@orangevillecusd.com
PHONE NUMBER: (815) 883-9297              PHONE NUMBER: (815) 789-4289
755 Bennett Ave                           201 S Orange St
Oglesby, IL 61348                         Orangeville, IL 61060

Ohio & Wabash Valley Reg Voc Sys          Oregon Cusd 220
SUPERINTENDENT: Karen Drage               SUPERINTENDENT: Thomas Mahoney
E-MAIL: ksdrage.efe535@gmail.com          E-MAIL: tmahoney@ocusd.net
PHONE NUMBER: (618) 378-2274              PHONE NUMBER: (815) 732-2186
800 S Division St                         206 S 10Th St
Norris City, IL 62869                     Oregon, IL 61061
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 234 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Orion Cusd 223                               Palos Heights Sd 128
SUPERINTENDENT: Joe Blessman                 SUPERINTENDENT: Merryl Brownlow
E-MAIL: jblessman@orionschools.us            E-MAIL: mbrownlow@palos128.org
PHONE NUMBER: (309) 526-3388                 PHONE NUMBER: (708) 597-9040
1002 11Th Ave                                12809 S Mcvickers Ave
Orion, IL 61273                              Palos Heights, IL 60463

Orland Sd 135                                Pana Cusd 8
SUPERINTENDENT: John Bryk                    SUPERINTENDENT: Jason Bauer
E-MAIL: jbryk@orland135.org                  E-MAIL: jbauer@panaschools.com
PHONE NUMBER: (708) 364-3306                 PHONE NUMBER: (217) 562-1500
15100 S 94Th Ave                             14 Main St
Orland Park, IL 60462                        Pana, IL 62557

Oswego Cusd 308                              Panhandle Cusd 2
SUPERINTENDENT: John Sparlin                 SUPERINTENDENT: Aaron Hopper
E-MAIL: superintendent@sd308.org             E-MAIL: ahopper@panhandleschools.com
PHONE NUMBER: (630) 636-3080                 PHONE NUMBER: (217) 229-4215
4175 State Route 71                          507 N Prairie St
Oswego, IL 60543                             Raymond, IL 62560

Ottawa Esd 141                               Paris Cooperative High School
SUPERINTENDENT: Cleve Threadgill             SUPERINTENDENT: Mark Cox
E-MAIL: cthreadgill@oes141.org               E-MAIL: coxm@pchs.k12.il.us
PHONE NUMBER: (815) 433-1133                 PHONE NUMBER: (217) 466-1175
320 W Main St                                14040 E 1200th Rd
Ottawa, IL 61350                             Paris, IL 61944

Ottawa Twp Hsd 140                           Paris Cusd 4
SUPERINTENDENT: Michael Cushing              SUPERINTENDENT: Danette Young
E-MAIL: mcushing@ottawahigh.com              E-MAIL: dyoung@crestwood.k12.il.us
PHONE NUMBER: (815) 433-1323                 PHONE NUMBER: (217) 465-5391
211 E Main St                                15601 Us Highway 150
Ottawa, IL 61350                             Paris, IL 61944

Palatine Ccsd 15                             Paris-union Sd 95
SUPERINTENDENT: Laurie Heinz                 SUPERINTENDENT: Jeremy Larson
E-MAIL: heinzl@ccsd15.net                    E-MAIL: jlarson@paris95.k12.il.us
PHONE NUMBER: (847) 963-3000                 PHONE NUMBER: (217) 465-8448
580 N 1St Bank Dr                            300 S Eads Ave
Palatine, IL 60067                           Paris, IL 61944

Palestine Cusd 3                             Park Forest Sd 163
SUPERINTENDENT: Jo Campbell                  SUPERINTENDENT: Caletha White
E-MAIL: jo.campbell@palestine-pioneers.net   E-MAIL: cwhite@sd163.com
PHONE NUMBER: (618) 586-2713                 PHONE NUMBER: (708) 668-9400
100 S Main St                                242 S Orchard Dr
Palestine, IL 62451                          Park Forest, IL 60466

Palos Ccsd 118                               Park Ridge Ccsd 64
SUPERINTENDENT: Anthony Scarsella            SUPERINTENDENT: Eric Olson
E-MAIL: ascarsella@palos118.org              E-MAIL: eolson@d64.org
PHONE NUMBER: (708) 448-4800                 PHONE NUMBER: (847) 318-4300
8800 W 119Th St                              164 S Prospect Ave
Palos Park, IL 60464                         Park Ridge, IL 60068
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 235 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Parkland Coll Dist #505                  Pekin Csd 303
SUPERINTENDENT: Tom Ramage               SUPERINTENDENT: Danielle Owens
E-MAIL: ramage@parkland.edu              E-MAIL: dnowens@pekinhigh.net
PHONE NUMBER: (217) 351-2200             PHONE NUMBER: (309) 477-4222
2400 W Bradley Ave                       320 Stadium Dr
Champaign, IL 61821                      Pekin, IL 61554

Patoka Cusd 100                          Pekin Psd 108
SUPERINTENDENT: David Rademacher         SUPERINTENDENT: Bill Link
E-MAIL: drademacher@marion.k12.il.us     E-MAIL: bill.link@pekin.net
PHONE NUMBER: (618) 432-5440             PHONE NUMBER: (309) 477-4700
1220 Kinoka Rd                           501 Washington St
Patoka, IL 62875                         Pekin, IL 61554

Paw Paw Cusd 271                         Pembroke Ccsd 259
SUPERINTENDENT: Steve Epperson           SUPERINTENDENT: Marcus Alexander
E-MAIL: sepperson@2paws.net              E-MAIL: superintendent@pembroke.k12.il.us
PHONE NUMBER: (815) 627-2841             PHONE NUMBER: (815) 944-8168
511 Chapman St                           4120 S Wheeler Rd
Paw Paw, IL 61353                        Pembroke Township, IL 60958

Pawnee Cusd 11                           Pennoyer Sd 79
SUPERINTENDENT: Scott Cameron            SUPERINTENDENT: Kristin Kopta
E-MAIL: scameron@pawneeschools.org       E-MAIL: kkopta@pennoyerschool.org
PHONE NUMBER: (217) 625-2471             PHONE NUMBER: (708) 456-9094
810 4Th St                               5200 N Cumberland Ave
Pawnee, IL 62558                         Norridge, IL 60706

Paxton-buckley-loda Cud 10               Peoria Educ Reg For Empl Traing
SUPERINTENDENT: Cliff Mcclure            SUPERINTENDENT: Chris Kendall
E-MAIL: cmcclure@pblpanthers.org         E-MAIL: ckendall@perfectpeoria.com
PHONE NUMBER: (217) 379-3314             PHONE NUMBER: (309) 693-7373
700 Panther Way                          2000 W Pioneer Pkwy
Paxton, IL 60957                         Peoria, IL 61615

Payson Cusd 1                            Peoria Heights Cusd 325
SUPERINTENDENT: Donna Veile              SUPERINTENDENT: Eric Heath
E-MAIL: dveile@cusd1.org                 E-MAIL: eric.heath@ph325.org
PHONE NUMBER: (217) 656-3323             PHONE NUMBER: (309) 686-8800
404 W State St # 1                       500 E Glen Ave
Payson, IL 62360                         Peoria Heights, IL 61616

Pearl City Cusd 200                      Peoria Roe
SUPERINTENDENT: Mike Schiffman           SUPERINTENDENT: Elizabeth Derry
E-MAIL: mschiffman@pcwolves.net          E-MAIL: bderry@peoriaroe.org
PHONE NUMBER: (815) 443-2715             PHONE NUMBER: (309) 672-6906
100 S Summit                             324 Main St Rm 401
Pearl City, IL 61032                     Peoria, IL 61602

Pecatonica Cusd 321                      Peoria Sd 150
SUPERINTENDENT: William Faller           SUPERINTENDENT: Sharon Kherat
E-MAIL: billfaller@pecschools.com        E-MAIL: sharon.kherat@psd150.org
PHONE NUMBER: (815) 239-1639             PHONE NUMBER: (309) 672-6768
1300 Main St                             3202 N Wisconsin Ave
Pecatonica, IL 61063                     Peoria, IL 61603
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 236 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Peotone Cusd 207u                         Plano Area Special Ed Coop
SUPERINTENDENT: Steve Stein               SUPERINTENDENT: Mary Furbush
E-MAIL: sstein@peotoneschools.org         E-MAIL: mfurbush@casedupage.com
PHONE NUMBER: (708) 258-0991              PHONE NUMBER: (630)552-8978
212 W Wilson St                           800 S Hale St
Peotone, IL 60468                         Plano, IL 60545

Perandoe Spec Educ District               Plano Cusd 88
SUPERINTENDENT: Kathleen Hopkins          SUPERINTENDENT: Tony Baker
E-MAIL: khopkins@perandoe.org             E-MAIL: tbaker@plano88.org
PHONE NUMBER: (618) 282-6251              PHONE NUMBER: (630) 552-8978
1525 Locust St                            800 S Hale St
Red Bud, IL 62278                         Plano, IL 60545

Peru Esd 124                              Pleasant Hill Cusd 3
SUPERINTENDENT: Jamie Craven              SUPERINTENDENT: Ron Edwards
E-MAIL: jcraven@perued.net                E-MAIL: ron.edwards@phwolves.com
PHONE NUMBER: (815) 223-0486              PHONE NUMBER: (217) 734-2311
1800 Church St                            501 W Quincy St
Peru, IL 61354                            Pleasant Hill, IL 62366

Philip J Rock Center And School           Pleasant Hill Sd 69
SUPERINTENDENT: Bonnie Jordan             SUPERINTENDENT: Lisa Weaver
E-MAIL: bjordan@philiprockcenter.org      E-MAIL: lweaver@phill69.com
PHONE NUMBER: (630) 790-2474              PHONE NUMBER: (309) 637-6829
818 Du Page Blvd                          3717 W Malone St
Glen Ellyn, IL 60137                      Peoria, IL 61605

Pikeland Cusd 10                          Pleasant Plains Cusd 8
SUPERINTENDENT: Paula Hawley              SUPERINTENDENT: Matt Runge
E-MAIL: phawley@pikeland.org              E-MAIL: mrunge@ppcusd8.org
PHONE NUMBER: (217) 285-2147              PHONE NUMBER: (217) 626-1041
512 S Madison St                          315 W Church St
Pittsfield, IL 62363                      Pleasant Plains, IL 62677

Pinckneyville Chsd 101                    Pleasant Valley Sd 62
SUPERINTENDENT: Keith Hagene              SUPERINTENDENT: Tracy Forck
E-MAIL: khagene@pchspanthers.com          E-MAIL: tforck@pv62.com
PHONE NUMBER: (618) 357-5013              PHONE NUMBER: (309) 673-6750
600 E Water St                            4623 W Red Bud Dr
Pinckneyville, IL 62274                   Peoria, IL 61604

Pinckneyville Sd 50                       Pleasantdale Sd 107
SUPERINTENDENT: Scott Wagner              SUPERINTENDENT: Dave Palzet
E-MAIL: gwagner@jrpanther.com             E-MAIL: dpalzet@d107.org
PHONE NUMBER: (618) 357-9096              PHONE NUMBER: (708) 784-2170
301 W Mulberry St                         7450 Wolf Rd
Pinckneyville, IL 62274                   Burr Ridge, IL 60527

Plainfield Sd 202                         Polo Cusd 222
SUPERINTENDENT: Lane Abrell               SUPERINTENDENT: Kelly Mandrell
E-MAIL: labrell@psd202.org                E-MAIL: kmandrell@poloschools.net
PHONE NUMBER: (815) 577-4000              PHONE NUMBER: (815) 946-3815
15732 S Howard St                         100 S Union Ave
Plainfield, IL 60544                      Polo, IL 61064
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 237 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Pontiac Ccsd 429                         Prairie Hill Ccsd 133
SUPERINTENDENT: Brian Dukes              SUPERINTENDENT: Clint Czizek
E-MAIL: dukesbri@pontiac429.org          E-MAIL: czizekc@prairiehill.org
PHONE NUMBER: (815) 842-1533             PHONE NUMBER: (815) 389-3964
117 W Livingston St                      6605 Prairie Hill Rd
Pontiac, IL 61764                        South Beloit, IL 61080

Pontiac Twp Hsd 90                       Prairie-hills Esd 144
SUPERINTENDENT: Jon Kilgore              SUPERINTENDENT: Kimako Patterson
E-MAIL: jkilgore@pontiac90.org           E-MAIL: kpatterson@phsd144.net
PHONE NUMBER: (815) 844-6113             PHONE NUMBER: (708) 210-2888
1100 E Indiana Ave                       3015 W 163Rd St
Pontiac, IL 61764                        Markham, IL 60428

Pontiac-w Holliday Sd 105                Prairieview-ogden Ccsd 197
SUPERINTENDENT: Julie Brown              SUPERINTENDENT: Jeff Isenhower
E-MAIL: jbrown@pwh105.org                E-MAIL: isenhowerj@pvo.k12.il.us
PHONE NUMBER: (618) 233-2320             PHONE NUMBER: (217) 583-3300
400 Ashland Ave                          106 N Vine St
Fairview Heights, IL 62208               Royal, IL 61871

Pope Co Cud 1                            Princeton Esd 115
SUPERINTENDENT: Bailey Climer            SUPERINTENDENT: Tim Smith
E-MAIL: bclimer@popek12.org              E-MAIL: tsmith@pes115.org
PHONE NUMBER: (618) 683-2301             PHONE NUMBER: (815) 875-3162
125 State Highway 146 W                  506 E Dover Rd
Golconda, IL 62938                       Princeton, IL 61356

Porta Cusd 202                           Princeton Hsd 500
SUPERINTENDENT: Matt Brue                SUPERINTENDENT: Kirk Haring
E-MAIL: mbrue@porta202.org               E-MAIL: kirk.haring@phs-il.org
PHONE NUMBER: (217) 632-3803             PHONE NUMBER: (815) 875-3308
17651 Bluejay Rd                         103 S Euclid Ave
Petersburg, IL 62675                     Princeton, IL 61356

Posen-robbins Esd 143-5                  Princeville Cusd 326
SUPERINTENDENT: Anthony Edison           SUPERINTENDENT: Shannon Duling
E-MAIL: aedison@prsd1435.org             E-MAIL: sduling@princeville326.org
PHONE NUMBER: (708) 388-7200             PHONE NUMBER: (309) 385-2213
14025 S Harrison Ave                     909 N Town Ave
Posen, IL 60469                          Princeville, IL 61559

Potomac Cusd 10                          Prophetstown-lyndon-tampico Cusd3
SUPERINTENDENT: Jim Owens                SUPERINTENDENT: John Petzke
E-MAIL: owensj@potomac.k12.il.us         E-MAIL: jpetzke@plt3.org
PHONE NUMBER: (217) 987-6155             PHONE NUMBER: (815) 537-5101
7915 Us Route 136                        79 Grove St
Potomac, IL 61865                        Prophetstown, IL 61277

Prairie Grove Csd 46                     Prospect Heights Sd 23
SUPERINTENDENT: John Bute                SUPERINTENDENT: Don Angelaccio
E-MAIL: jbute@dist46.org                 E-MAIL: dangelaccio@d23.org
PHONE NUMBER: (815) 459-3023             PHONE NUMBER: (847) 870-3850
3223 Il Route 176                        700 N Schoenbeck Rd
Crystal Lake, IL 60014                   Prospect Heights, IL 60070
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 238 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Proviso Area Exceptional Child            Raccoon Cons Sd 1
SUPERINTENDENT: Mary Beth Boeh            SUPERINTENDENT: Misty Johannes
E-MAIL: mboeh@paec803.org                 E-MAIL: mjohannes@raccoonschool.org
PHONE NUMBER: (708) 450-2100              PHONE NUMBER: (618) 532-7329
1000 Van Buren St                         3601 State Route 161
Maywood, IL 60153                         Centralia, IL 62801

Proviso Twp Hsd 209                       Ramsey Cusd 204
SUPERINTENDENT: James Henderson           SUPERINTENDENT: Melissa Ritter
E-MAIL: jhenderson@pths209.org            E-MAIL: mritter@ramseycusd.org
PHONE NUMBER: (708) 338-5912              PHONE NUMBER: (618) 423-2335
8601 Roosevelt Rd                         702 W 6Th St
Forest Park, IL 60130                     Ramsey, IL 62080

Putnam County Cusd 535                    Rankin Csd 98
SUPERINTENDENT: Carl Carlson              SUPERINTENDENT: Matt Gordon
E-MAIL: carlsonc@pcschools535.org         E-MAIL: mgordon@rankin98.org
PHONE NUMBER: (815) 882-2800              PHONE NUMBER: (309) 346-3182
400 E Silverspoon Ave                     13716 5Th St
Granville, IL 61326                       Pekin, IL 61554

Quad City Career And Tech Ed Cons         Rantoul City Sd 137
SUPERINTENDENT: Larry Shimmin             SUPERINTENDENT: Michelle Ramage
E-MAIL: lshimmin@uths.net                 E-MAIL: mramage@rcs137.org
PHONE NUMBER: (309) 752-1691              PHONE NUMBER: (217) 893-4171
1275 Avenue Of The Cities                 400 E Wabash Ave
East Moline, IL 61244                     Rantoul, IL 61866

Queen Bee Sd 16                           Rantoul Township Hsd 193
SUPERINTENDENT: Joseph Williams           SUPERINTENDENT: Scott Amerio
E-MAIL: superintendent@queenbee16.org     E-MAIL: scottamerio@students.rths.k12.il.us
PHONE NUMBER: (630) 260-6105              PHONE NUMBER: (217) 892-6001
1560 Bloomingdale Rd                      200 S Sheldon St
Glendale Heights, IL 60139                Rantoul, IL 61866

Quincy Area Voc Ctr                       Reavis Twp Hsd 220
SUPERINTENDENT: Kaleb Smith               SUPERINTENDENT: Daniel Riordan
E-MAIL: smithka@qps.org                   E-MAIL: driordan@d220.org
PHONE NUMBER: (217) 224-3775              PHONE NUMBER: (708) 599-7200
219 Baldwin Dr                            6034 W 77Th St
Quincy, IL 62301                          Burbank, IL 60459

Quincy Sd 172                             Red Bud Cusd 132
SUPERINTENDENT: Shane Webb                SUPERINTENDENT: Jonathan Tallman
E-MAIL: webbro@qps.org                    E-MAIL: jtallman@redbud132.org
PHONE NUMBER: (217) 223-8700              PHONE NUMBER: (618) 282-3507
1416 Maine St                             815 Locust St
Quincy, IL 62301                          Red Bud, IL 62278

R O W V A Cusd 208                        Red Hill Cusd 10
SUPERINTENDENT: Joe Sornberger            SUPERINTENDENT: Jakie Walker
E-MAIL: jsornberger@rowva.k12.il.us       E-MAIL: jwalker@cusd10.org
PHONE NUMBER: (309) 483-3711              PHONE NUMBER: (618) 945-2061
335 N Joy St                              1250 Judy Ave
Oneida, IL 61467                          Bridgeport, IL 62417
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 239 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Reed Custer Cusd 255u                     Richland Gsd 88a
SUPERINTENDENT: Mark Mitchell             SUPERINTENDENT: Joseph Simpkins
E-MAIL: mark.mitchell@rc255.net           E-MAIL: jsimpkins@d88a.org
PHONE NUMBER: (815) 458-2307              PHONE NUMBER: (815) 744-6166
255 Comet Dr                              1919 Caton Farm Rd
Braidwood, IL 60408                       Crest Hill, IL 60403

Region 05 North Cook Isc 1                Richmond-burton Chsd 157
SUPERINTENDENT: Kevin Jauch               SUPERINTENDENT: Tom Lind
E-MAIL: kjauch@ncisc.org                  E-MAIL: tlind@rbchs.com
PHONE NUMBER: (847) 824-8300              PHONE NUMBER: (815) 678-4525
2340 S River Rd Ste 414                   8311 Illinois Route 31
Des Plaines, IL 60018                     Richmond, IL 60071

Region 06 West Cook Isc 2                 Ridgeland Sd 122
SUPERINTENDENT: Mark Klaisner             SUPERINTENDENT: Joseph Matise
E-MAIL: mklaisner@west40.org              E-MAIL: jmatise@ridgeland122.com
PHONE NUMBER: (708) 449-4284              PHONE NUMBER: (708) 599-5550
4413 Roosevelt Rd Ste 104                 6500 W 95Th St
Hillside, IL 60162                        Oak Lawn, IL 60453

Region 07 South Cook Isc 4                Ridgeview Cusd 19
SUPERINTENDENT: Vanessa Kinder            SUPERINTENDENT: Erik Young
E-MAIL: vkinder@s-cook.org                E-MAIL: eyoung@ridgeview19.org
PHONE NUMBER: (708) 754-6600              PHONE NUMBER: (309) 723-5111
253 W Joe Orr Rd                          300 S Harrison St
Chicago Heights, IL 60411                 Colfax, IL 61728

Region Iii Spec Ed Coop                   Ridgewood Chsd 234
SUPERINTENDENT: Messina Lenger            SUPERINTENDENT: Jennifer Kelsall
E-MAIL: mlenger@region3sec.org            E-MAIL: jkelsall@ridgenet.org
PHONE NUMBER: (618) 462-1031              PHONE NUMBER: (708) 456-4242
1800 Storey Ln                            7500 W Montrose Ave
Cottage Hills, IL 62018                   Norridge, IL 60706

Regional Office Of Car/tech Educ          Riley Ccsd 18
SUPERINTENDENT: Mary Wood                 SUPERINTENDENT: Christine Conkling
E-MAIL: mjwood@rocte.com                  E-MAIL: conkling@riley18.org
PHONE NUMBER: (217) 529-3716              PHONE NUMBER: (815) 568-8637
2450 Foundation Dr                        9406 Riley Rd
Springfield, IL 62703                     Marengo, IL 60152

Rhodes Sd 84-5                            River Bend Cusd 2
SUPERINTENDENT: Jim Prather               SUPERINTENDENT: Darryl Hogue
E-MAIL: jprather@rhodes.k12.il.us         E-MAIL: dhogue@riverbendschools.net
PHONE NUMBER: (708) 453-1266              PHONE NUMBER: (815) 589-2711
8931 Fullerton Ave                        1110 3Rd St
River Grove, IL 60171                     Fulton, IL 61252

Rich Twp Hsd 227                          River Forest Sd 90
SUPERINTENDENT: Johnnie Thomas            SUPERINTENDENT: Edward Condon
E-MAIL: jthomas@rich227.org               E-MAIL: condone@district90.org
PHONE NUMBER: (708) 679-5800              PHONE NUMBER: (708) 771-8282
20550 S Cicero Ave                        7776 Lake St
Matteson, IL 60443                        River Forest, IL 60305
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 240 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



River Grove Sd 85-5                       Roanoke Benson Cusd 60
SUPERINTENDENT: Jan Rashid                SUPERINTENDENT: Thomas Welsh
E-MAIL: jrashid@rivergroveschool.org      E-MAIL: twelsh@rb60.com
PHONE NUMBER: (708) 453-6172              PHONE NUMBER: (309) 923-8921
2650 Thatcher Ave                         202 W High St
River Grove, IL 60171                     Roanoke, IL 61561

River Ridge Cusd 210                      Robein Sd 85
SUPERINTENDENT: Bradley Albrecht          SUPERINTENDENT: Bradley Bennett
E-MAIL: balbrecht@riverridge210.org       E-MAIL: bbennett@robein.org
PHONE NUMBER: (815) 858-9005              PHONE NUMBER: (309) 694-1409
4141 Il Route 84 S                        200 Campus Ave
Hanover, IL 61041                         East Peoria, IL 61611

River Trails Sd 26                        Robinson Cusd 2
SUPERINTENDENT: Nancy Wagner              SUPERINTENDENT: Josh Quick
E-MAIL: nwagner@rtsd26.org                E-MAIL: jquick@robinsonschools.com
PHONE NUMBER: (847) 297-4120              PHONE NUMBER: (618) 544-7781
1900 E Kensington Rd                      206 S Jackson St
Mt Prospect, IL 60056                     Robinson, IL 62454

Riverdale Cusd 100                        Rochelle Ccsd 231
SUPERINTENDENT: Ron Jacobs                SUPERINTENDENT: Jason Harper
E-MAIL: rjacobs@riverdaleschools.org      E-MAIL: jharper@rthsd212.org
PHONE NUMBER: (309) 523-3184              PHONE NUMBER: (815) 562-6363
9624 256Th St N                           444 N 8Th St
Port Byron, IL 61275                      Rochelle, IL 61068

Riverside Sd 96                           Rochelle Twp Hsd 212
SUPERINTENDENT: Martha Toye               SUPERINTENDENT: Jason Harper
E-MAIL: ryan-toyem@district96.org         E-MAIL: jharper@rthsd212.org
PHONE NUMBER: (708) 447-5007              PHONE NUMBER: (815) 562-4161
63 Woodside Rd                            1401 Flagg Rd
Riverside, IL 60546                       Rochelle, IL 61068

Riverside-brookfield Twp Sd 208           Rochester Cusd 3a
SUPERINTENDENT: Kevin Skinkis             SUPERINTENDENT: Russell Clover
E-MAIL: skinkisk@rbhs208.net              E-MAIL: rclover@rochester3a.net
PHONE NUMBER: (708) 442 -8275             PHONE NUMBER: (217) 498-6210
160 Ridgewood Rd                          4 Rocket Dr
Riverside, IL 60546                       Rochester, IL 62563

Riverton Cusd 14                          Rock Falls Esd 13
SUPERINTENDENT: Brad Polanin              SUPERINTENDENT: Dan Arickx
E-MAIL: bpolanin@rivertonschools.org      E-MAIL: danarickx@dist13.org
PHONE NUMBER: (217) 629-6009              PHONE NUMBER: (815) 626-2604
4365 Sunset Ln                            602 4Th Ave
Spaulding, IL 62561                       Rock Falls, IL 61071

Riverview Ccsd 2                          Rock Falls Twp Hsd 301
SUPERINTENDENT: Daren Lowery              SUPERINTENDENT: Ron Mccord
E-MAIL: dlowery@rgschool.com              E-MAIL: ronm@rfhs301.org
PHONE NUMBER: (309) 822-8550              PHONE NUMBER: (815) 625-3886
1421 Spring Bay Rd                        101 12Th Ave
East Peoria, IL 61611                     Rock Falls, IL 61071
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 241 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Rock Island Roe                          Rooks Creek Ccsd 425
SUPERINTENDENT: Tammy Muerhoff           SUPERINTENDENT: Todd Bean
E-MAIL: tammy.muerhoff@riroe.com         E-MAIL: beant@rookscreek.k12.il.us
PHONE NUMBER: (309) 736-1111             PHONE NUMBER: (815) 743-5346
3430 Avenue Of The Cities                228 Lydia St
Moline, IL 61265                         Graymont, IL 61743

Rock Island Sd 41                        Roselle Sd 12
SUPERINTENDENT: Reginald Lawrence        SUPERINTENDENT: Mary Henderson
E-MAIL: reginald.lawrence@rimsd41.org    E-MAIL: mhenderson@sd12.org
PHONE NUMBER: (309) 793-5900             PHONE NUMBER: (630) 529-2091
2101 6Th Ave                             100 E Walnut St
Rock Island, IL 61201                    Roselle, IL 60172

Rockdale Sd 84                           Rosemont Esd 78
SUPERINTENDENT: Paul Schrik              SUPERINTENDENT: Kevin Anderson
E-MAIL: pschrik@rockdale84.org           E-MAIL: kanderson@rosemont78.org
PHONE NUMBER: (815) 725-5321             PHONE NUMBER: (847) 825-0144
715 Meadow Ave                           6101 Ruby St
Rockdale, IL 60436                       Rosemont, IL 60018

Rockford Sd 205                          Rossville-alvin Cusd 7
SUPERINTENDENT: Ehren Jarrett            SUPERINTENDENT: Crystal Johnson
E-MAIL: ehren.jarrett@rps205.com         E-MAIL: johnsoncl@rossville.k12.il.us
PHONE NUMBER: (815) 966-3101             PHONE NUMBER: (217) 748-6666
501 7Th St                               350 N Chicago St
Rockford, IL 61104                       Rossville, IL 60963

Rockridge Cusd 300                       Round Lake Cusd 116
SUPERINTENDENT: Perry Miller             SUPERINTENDENT: Donn Mendoza
E-MAIL: pmiller@rr300.org                E-MAIL: dmendoza@rlas-116.org
PHONE NUMBER: (309) 793-8000             PHONE NUMBER: (847) 270-9003
14110 134Th Ave W                        316 S Rosedale Ct
Taylor Ridge, IL 61284                   Round Lake, IL 60073

Rockton Sd 140                           Roxana Cusd 1
SUPERINTENDENT: Glenn Terry              SUPERINTENDENT: Debra Kreutztrager
E-MAIL: terry@rockton140.org             E-MAIL: debra.kreutztrager@rcusd.org
PHONE NUMBER: (815) 624-7143             PHONE NUMBER: (618) 254-7544
1050 E Union St                          401 Chaffer Ave
Rockton, IL 61072                        Roxana, IL 62084

Rome Ccsd 2                              Rural Champaign Co Spec Ed Coop
SUPERINTENDENT: Stephen Phillips         SUPERINTENDENT: Jennifer Armstrong
E-MAIL: sphillips@rome2.net              E-MAIL: armstrongj@rccsec.org
PHONE NUMBER: (618) 266-7214             PHONE NUMBER: (217) 892-8877
233 W South St                           201 S Sheldon St
Dix, IL 62830                            Rantoul, IL 61866

Rondout Sd 72                            Rural Champaign Co Spec Ed Coop
SUPERINTENDENT: Jenny Wojcik             SUPERINTENDENT: Jennifer Armstrong
E-MAIL: jenny.wojcik@rondoutsd72.org     E-MAIL: armstrongj@rccsec.org
PHONE NUMBER: (847) 362-2021             PHONE NUMBER: (217) 892-8877
28593 N Bradley Rd                       807 N. Mattis Ave
Lake Forest, IL 60045                    Champaign, IL 61866
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 242 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Rutland Ccsd 230                         Sandwich Cusd 430
SUPERINTENDENT: Michael Matteson         SUPERINTENDENT: Rick Schmitt
E-MAIL: mmatteson@rutlandgs.org          E-MAIL: rschmitt@sandwich430.org
PHONE NUMBER: (815) 433-2949             PHONE NUMBER: (815) 786-2187
Rr 71 E 3231                             720 S Wells St
Ottawa, IL 61350                         Sandwich, IL 60548

S Will Co Coop For Spec Ed               Sangamon Area Spec Ed Dist
SUPERINTENDENT: Bill Roseland            SUPERINTENDENT: Mark Strawn
E-MAIL: billr@sowic.org                  E-MAIL: strawn@sased.com
PHONE NUMBER: (815) 741-7777             PHONE NUMBER: (217) 786-3250
1207 N Larkin Ave                        2500 Taylor Ave
Joliet, IL 60435                         Springfield, IL 62703

Salem Chsd 600                           Sangamon Roe
SUPERINTENDENT: Brad Detering            SUPERINTENDENT: Jeff Vose
E-MAIL: detering@salemhigh.com           E-MAIL: jvose@roe51.org
PHONE NUMBER: (618) 548-0727             PHONE NUMBER: (217) 753-6620
1200 N Broadway Ave                      200 S 9Th St Ste 303
Salem, IL 62881                          Springfield, IL 62701

Salem Sd 111                             Sangamon Valley Cusd 9
SUPERINTENDENT: Leslie Foppe             SUPERINTENDENT: Robert Meadows
E-MAIL: foppe@salem111.com               E-MAIL: rmeadows@sangamonvalley.org
PHONE NUMBER: (618) 548-7702             PHONE NUMBER: (217) 668-2338
1300 Hawthorn Rd                         398 N Illinois St
Salem, IL 62881                          Niantic, IL 62551

Salt Creek Sd 48                         Saratoga Ccsd 60c
SUPERINTENDENT: Jake Chung               SUPERINTENDENT: Kathy Perry
E-MAIL: jchung@saltcreek48.org           E-MAIL: kperry@sd60c.org
PHONE NUMBER: (630) 279-8400             PHONE NUMBER: (815) 942-2128
1110 S Villa Ave                         4040 N Division St
Villa Park, IL 60181                     Morris, IL 60450

Salt Fork Cusd 512                       Saunemin Ccsd 438
SUPERINTENDENT: Phil Cox                 SUPERINTENDENT: Christopher Maier
E-MAIL: pcox@saltfork.org                E-MAIL: maierc@saunemin.org
PHONE NUMBER: (217)427-2116              PHONE NUMBER: (815) 832-4421
701 1/2 W Vermilion                      39 Main St
Catlin, IL 61817                         Saunemin, IL 61769

Sandoval Cusd 501                        Scales Mound Cusd 211
SUPERINTENDENT: Rob Miller               SUPERINTENDENT: Bill Caron
E-MAIL: rob.miller@sandoval501.org       E-MAIL: billcaron@scalesmound.net
PHONE NUMBER: (618) 247-3233             PHONE NUMBER: (815) 845-2215
859 W Missouri Ave                       210 Main St
Sandoval, IL 62882                       Scales Mound, IL 61075

Sandridge Sd 172                         Sch Assoc Spec Educ Dupage Sased
SUPERINTENDENT: Michael Kuzniewski       SUPERINTENDENT: Mindy Mcguffin
E-MAIL: mkuzniewski@sandridgesd172.org   E-MAIL: mmcguffin@sased.org
PHONE NUMBER: (708) 895-8339             PHONE NUMBER: (630) 778-4500
2950 Glenwood Dyer Rd                    6S331 Cornwall Rd
Lynwood, IL 60411                        Naperville, IL 60540
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 243 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Schaumburg Ccsd 54                       Seneca Ccsd 170
SUPERINTENDENT: Andrew Duross            SUPERINTENDENT: Eric Misener
E-MAIL: andyduross@sd54.org              E-MAIL: ericm@sgs170.org
PHONE NUMBER: (847) 357-5000             PHONE NUMBER: (815) 357-8744
524 E Schaumburg Rd                      174 Oak St
Schaumburg, IL 60194                     Seneca, IL 61360

Schiller Park Sd 81                      Seneca Twp Hsd 160
SUPERINTENDENT: Kimberly Boryszewski     SUPERINTENDENT: Jim Carlson
E-MAIL: kboryszewski@sd81.org            E-MAIL: jcarlson@senecahs.org
PHONE NUMBER: (847) 671-1816             PHONE NUMBER: (815) 357-5000
9760 Soreng Ave                          307 E Scott St
Schiller Park, IL 60176                  Seneca, IL 61360

School Assn For Special Educ             Serena Cusd 2
SUPERINTENDENT: Eric Helbig              SUPERINTENDENT: Spencer Byrd
E-MAIL: ehelbig@woodlawnschools.org      E-MAIL: sbyrd@unit2.net
PHONE NUMBER: (630)778-4500              PHONE NUMBER: (815) 496-2850
2900 Ogden Ave                           2283 N 3812Th Rd
Lisle, IL 60532                          Serena, IL 60549

Schuyler-industry Cusd 5                 Sesser-valier Cusd 196
SUPERINTENDENT: Beau Fretueg             SUPERINTENDENT: Jason Henry
E-MAIL: bfretueg@sid5.com                E-MAIL: donpeters@garfordisd.org
PHONE NUMBER: (217)322-4311              PHONE NUMBER: (618) 625-5105
740 Maple Ave                            4626 State Highway 154
Rushville, IL 62681                      Sesser, IL 62884

Scott-morgan Cusd 2                      Shawnee Cusd 84
SUPERINTENDENT: Kevin Blankenship        SUPERINTENDENT: Shelly Hill
E-MAIL: kblankenship@bluffs-school.com   E-MAIL: sclover-hill@shawneedistrict84.com
PHONE NUMBER: (217) 754-3351             PHONE NUMBER: (618) 833-5709
100 W Rockwood St                        3365 State Rte 3 N
Bluffs, IL 62621                         Wolf Lake, IL 62998

Sd 45 Dupage County                      Shelbyville Cusd 4
SUPERINTENDENT: Anthony Palmisano        SUPERINTENDENT: Shane Schuricht
E-MAIL: apalmisano@d45.org               E-MAIL: schurichts@shelbyville.k12.il.us
PHONE NUMBER: (630) 516-7700             PHONE NUMBER: (217) 774-4626
255 W Vermont St                         720 W Main St
Villa Park, IL 60181                     Shelbyville, IL 62565

Sd U-46                                  Sherrard Cusd 200
SUPERINTENDENT: Tony Sanders             SUPERINTENDENT: Alan Boucher
E-MAIL: tonysanders@u-46.org             E-MAIL: bouchera@sherrard.us
PHONE NUMBER: (847) 888-5000             PHONE NUMBER: (309) 593-4075
355 E Chicago St                         507 3Rd St
Elgin, IL 60120                          Sherrard, IL 61281

Selmaville Ccsd 10                       Shiloh Cusd 1
SUPERINTENDENT: Robin Brooks             SUPERINTENDENT: Allen Hall
E-MAIL: rbrooks@selmaville.com           E-MAIL: halla@shiloh1.us
PHONE NUMBER: (618) 548-2416             PHONE NUMBER: (217) 887-2364
3185 Selmaville Rd                       21751 N 575Th St
Salem, IL 62881                          Hume, IL 61932
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 244 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Shiloh Village Sd 85                     South Central Cud 401
SUPERINTENDENT: Dale Sauer               SUPERINTENDENT: Kerry Herdes
E-MAIL: dsauer@shi85.org                 E-MAIL: kherdes@southcentralschools.org
PHONE NUMBER: (618) 632-7434             PHONE NUMBER: (618) 547-3414
125 Diamond Ct                           501 S Madison St
Shiloh, IL 62269                         Kinmundy, IL 62854

Shirland Ccsd 134                        South Eastern Sp Ed Program
SUPERINTENDENT: John Ulferts             SUPERINTENDENT: Kim Kessler
E-MAIL: julferts@shirland134.com         E-MAIL: kkessler@sese.org
PHONE NUMBER: (815) 629-2000             PHONE NUMBER: (618) 455-3396
8020 North St                            111 Mound St
Shirland, IL 61079                       Sainte Marie, IL 62459

Silvis Sd 34                             South Fork Sd 14
SUPERINTENDENT: Terri Vandewiele         SUPERINTENDENT: Chris Clark
E-MAIL: tvandewiele@silvis34.com         E-MAIL: cclark@southforkschools.com
PHONE NUMBER: (309) 792-9325             PHONE NUMBER: (217) 237-4333
1305 5Th Avenue                          612 Dial St
Silvis, IL 61282                         Kincaid, IL 62540

Skokie Sd 68                             South Holland Sd 150
SUPERINTENDENT: James Garwood            SUPERINTENDENT: Denise Julius
E-MAIL: jgarwood@skokie68.org            E-MAIL: djulius@sd150.org
PHONE NUMBER: (847) 676-9000             PHONE NUMBER: (708) 339-4240
9440 Kenton Ave                          848 E 170Th St
Skokie, IL 60076                         South Holland, IL 60473

Skokie Sd 69                             South Holland Sd 151
SUPERINTENDENT: Margaret Clauson         SUPERINTENDENT: Teresa Hill
E-MAIL: clausonm@skokie69.net            E-MAIL: thill@shsd151.org
PHONE NUMBER: (847) 675-7666             PHONE NUMBER: (708) 339-1516
5050 Madison St                          525 E 162Nd St
Skokie, IL 60077                         South Holland, IL 60473

Skokie Sd 73-5                           South Macoupin Association
SUPERINTENDENT: John Correll             SUPERINTENDENT: Alison Storm
E-MAIL: jcorrell@sd735.org               E-MAIL: astorm@stauntonschools.org
PHONE NUMBER: (847) 324-0509             PHONE NUMBER: (618) 635-8230
8000 E Prairie Rd                        701 N Deneen St
Skokie, IL 60076                         Staunton, IL 62088

Smithton Ccsd 130                        South Pekin Sd 137
SUPERINTENDENT: Ryan Wamser              SUPERINTENDENT: Seth Mingus
E-MAIL: rwamser@sccsd130.com             E-MAIL: smingus@spgs.net
PHONE NUMBER: (618) 233-6863             PHONE NUMBER: (309) 348-3695
316 S Hickory St                         206 Main St
Smithton, IL 62285                       South Pekin, IL 61564

Somonauk Cusd 432                        South Wilmington Ccsd 74
SUPERINTENDENT: Jay Streicher            SUPERINTENDENT: Cindy Christensen
E-MAIL: streicherj@somonauk.net          E-MAIL: cchristensen@swil74.org
PHONE NUMBER: (815) 498-2314             PHONE NUMBER: (815) 237-2281
501 W Market St                          375 Fifth Ave
Somonauk, IL 60552                       South Wilmington, IL 60474
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 245 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Southeastern Cusd 337                     Spec Educ Dist Lake County/sedol
SUPERINTENDENT: Todd Fox                  SUPERINTENDENT: Valerie Donnan
E-MAIL: shsprin@southeastern337.com       E-MAIL: vdonnan@sedol.us
PHONE NUMBER: (217) 392-2172              PHONE NUMBER: (847) 548-8470
90 W Green St                             18160 W Gages Lake Rd
Augusta, IL 62311                         Grayslake, IL 60030

Southwest Cook Coop Spec Ed               Speed Seja #802
SUPERINTENDENT: Gineen Oneil              SUPERINTENDENT: Tina Halliman
E-MAIL: goneil@swcccase.org               E-MAIL: thalliman@speed802.org
PHONE NUMBER: (708) 687-0900              PHONE NUMBER: (708) 481-6100
6020 151St St                             1125 Division St
Oak Forest, IL 60452                      Chicago Heights, IL 60411

Southwestern Cusd 9                       Spoon River Valley Cusd 4
SUPERINTENDENT: Kyle Hacke                SUPERINTENDENT: Chris Janssen
E-MAIL: khacke@piasabirds.net             E-MAIL: cjanssen@spoonrivervalley.us
PHONE NUMBER: (618) 372-3813              PHONE NUMBER: (309) 778-2204
305 N Maple St                            35265 N Il Route 97
Brighton, IL 62012                        London Mills, IL 61544

Southwestern Illinois Career & Te         Spring Lake Ccsd 606
SUPERINTENDENT: Julie Knutson             SUPERINTENDENT: Charles Nagel
E-MAIL: knutsonj@oths.us                  E-MAIL: cnagel@springlake606.org
PHONE NUMBER: (618)632-3507               PHONE NUMBER: (309) 545-2241
600 S Smiley St                           13650 N Manito Rd
O Fallon, IL 62269                        Manito, IL 61546

Sparta Cusd 140                           Spring Valley Ccsd 99
SUPERINTENDENT: Gabrielle Schwemmer       SUPERINTENDENT: James Hermes
E-MAIL: gschwemmer@sparta.k12.il.us       E-MAIL: jimh@sv99.org
PHONE NUMBER: (618) 443-5331              PHONE NUMBER: (815) 664-4242
203B Dean Ave                             800 N Richards St
Sparta, IL 62286                          Spring Valley, IL 61362

Spec Ed Dist Of Mchenry Co-sedom          Springfield Sd 186
SUPERINTENDENT: Tim Burns                 SUPERINTENDENT: Jennifer Gill
E-MAIL: tburns@sedom.org                  E-MAIL: district@sps186.org
PHONE NUMBER: (815) 338-3622              PHONE NUMBER: (217) 525-3002
1200 Claussen Dr                          1900 W Monroe St
Woodstock, IL 60098                       Springfield, IL 62704

Spec Educ Assoc Of Adams County           St Anne Ccsd 256
SUPERINTENDENT: Eryn Beswick              SUPERINTENDENT: Charles Stegall
E-MAIL: beswicer@qps.org                  E-MAIL: stegallc@apps.sags256.org
PHONE NUMBER: (217) 223-8700              PHONE NUMBER: (815) 427-8153
1416 Maine St                             333 S Saint Louis Ave
Quincy, IL 62301                          Saint Anne, IL 60964

Spec Educ Assoc Of Peoria County          St Anne Chsd 302
SUPERINTENDENT: Lora Haas                 SUPERINTENDENT: Charles Stegall
E-MAIL: lhaas@seapco.org                  E-MAIL: stegallc@gapps.sachs302.org
PHONE NUMBER: (309) 697-0880              PHONE NUMBER: (815) 427-8141
6000 S Adams St                           650 W. Guertin
Bartonville, IL 61607                     Saint Anne, IL 60964
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 246 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



St Charles Cusd 303                      St Rose Sd 14-15
SUPERINTENDENT: Jason Pearson            SUPERINTENDENT: Erick Baer
E-MAIL: jason.pearson@d303.org           E-MAIL: ebaer@strosedistrict14-15.com
PHONE NUMBER: (331) 228-2000             PHONE NUMBER: (618) 526-7484
201 S 7Th St                             18004 Saint Rose Rd
St Charles, IL 60174                     Breese, IL 62230

St Clair Roe                             Stark County Cusd 100
SUPERINTENDENT: Susan Sarfaty            SUPERINTENDENT: Brett Elliott
E-MAIL: ssarfaty@sccroe50.org            E-MAIL: belliot@stark100.com
PHONE NUMBER: (618) 825-3900             PHONE NUMBER: (309) 695-6123
1000 S Illinois St                       300 W Van Buren St
Belleville, IL 62220                     Wyoming, IL 61491

St Clair Roe Special Education           Starved Rock For Voc Tech Ed
SUPERINTENDENT: Susan Sarfaty            SUPERINTENDENT: Dwayne Mentgen
E-MAIL: ssarfaty@sccroe50.org            E-MAIL: dmentgen@lphs.net
PHONE NUMBER: (618) 825-3900             PHONE NUMBER: (815) 220-8195
1000 S Illinois St                       200 9Th St
Belleville, IL 62220                     Peru, IL 61354

St Elmo Cusd 202                         Staunton Cusd 6
SUPERINTENDENT: Julie Healy              SUPERINTENDENT: Cynthia Tolbert
E-MAIL: jhealy@stelmo.org                E-MAIL: ctolbert@stauntonschools.org
PHONE NUMBER: (618) 829-3264             PHONE NUMBER: (618) 635-2962
1200 N Walnut St                         801 N Deneen St
Saint Elmo, IL 62458                     Staunton, IL 62088

St George Ccsd 258                       Steeleville Cusd 138
SUPERINTENDENT: Helen Boehrnsen          SUPERINTENDENT: Mstephanie Mulholland
E-MAIL: hboehrnsen@sg258.com             E-MAIL: smulholl@steeleville138.org
PHONE NUMBER: (815) 933-1503             PHONE NUMBER: (618) 965-3469
5200 E Center St                         609 S Sparta St
Bourbonnais, IL 60914                    Steeleville, IL 62288

St Joseph Ccsd 169                       Steger Sd 194
SUPERINTENDENT: Todd Pence               SUPERINTENDENT: David Frusher
E-MAIL: tpence@stjoe.k12.il.us           E-MAIL: dfrusher@sd194.org
PHONE NUMBER: (217) 469-2291             PHONE NUMBER: (708) 753-4300
404 S 5Th St                             3753 Park Ave
Saint Joseph, IL 61873                   Steger, IL 60475

St Joseph Ogden Chsd 305                 Sterling Cusd 5
SUPERINTENDENT: Brian Brooks             SUPERINTENDENT: Tad Everett
E-MAIL: brooksb@sjo.k12.il.us            E-MAIL: teverett@sps5.org
PHONE NUMBER: (217) 469-2586             PHONE NUMBER: (815) 626-5050
301 N Main St                            410 E Le Fevre Rd
Saint Joseph, IL 61873                   Sterling, IL 61081

St Libory Cons Sd 30                     Steward Esd 220
SUPERINTENDENT: Thomas Rude              SUPERINTENDENT: Lowell Taylor
E-MAIL: trude@egyptian.net               E-MAIL: ltaylor@stewardschool220.org
PHONE NUMBER: (618) 768-4923             PHONE NUMBER: (815) 396-2413
811 Darmstadt St                         602 Main St
St. Libory, IL 62282                     Steward, IL 60553
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 247 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Stewardson-strasburg Cud 5a                 Sunnybrook Sd 171
SUPERINTENDENT: Kenneth Schwengel           SUPERINTENDENT: Hughes George
E-MAIL: kschwengel@stew-stras.org           E-MAIL: hgeorge@sd171.org
PHONE NUMBER: (217) 682-3355                PHONE NUMBER: (708) 895-0750
2806 E 600 North Rd                         19266 Burnham Ave
Strasburg, IL 62465                         Lansing, IL 60438

Stockton Cusd 206                           Sunset Ridge Sd 29
SUPERINTENDENT: James Bunting               SUPERINTENDENT: Edward Stange
E-MAIL: james.bunting@stocktonschools.com   E-MAIL: stangee@sunsetridge29.org
PHONE NUMBER: (815) 947-3323                PHONE NUMBER: (847) 881-9456
540 N Rush St                               525 Sunset Ridge Rd
Stockton, IL 61085                          Northfield, IL 60093

Streator Esd 44                             Sycamore Cusd 427
SUPERINTENDENT: Lisa Parker                 SUPERINTENDENT: Steve Wilder
E-MAIL: LParker@ses44.net                   E-MAIL: swilder@syc427.org
PHONE NUMBER: (815) 672-2926                PHONE NUMBER: (815) 899-8103
1520 N Bloomington St                       245 W Exchange St
Streator, IL 61364                          Sycamore, IL 60178

Streator Twp Hsd 40                         Taft Sd 90
SUPERINTENDENT: Matt Seaton                 SUPERINTENDENT: Jim Calabrese
E-MAIL: mseaton@streatorhs.org              E-MAIL: j.calabrese@taftsd90.org
PHONE NUMBER: (815) 672-0545                PHONE NUMBER: (815) 838-0408
202 W Lincoln Ave                           1605 S Washington St
Streator, IL 61364                          Lockport, IL 60441

Sullivan Cusd 300                           Tamaroa School Dist 5
SUPERINTENDENT: Ted Walk                    SUPERINTENDENT: Brian Brink
E-MAIL: walkt@sullivan.k12.il.us            E-MAIL: bbrink@tgs5.com
PHONE NUMBER: (217) 728-8341                PHONE NUMBER: (618) 496-5513
725 N Main St                               200 E Main St
Sullivan, IL 61951                          Tamaroa, IL 62888

Summersville Sd 79                          Taylorville Cusd 3
SUPERINTENDENT: Mike Denault                SUPERINTENDENT: Chris Dougherty
E-MAIL: mdenault@sgs79.org                  E-MAIL: cdougherty@tcusd3.org
PHONE NUMBER: (618) 244-8079                PHONE NUMBER: (217) 824-4951
1118 Fairfield Rd                           512 W Spresser St
Mount Vernon, IL 62864                      Taylorville, IL 62568

Summit Hill Sd 161                          Tazewell Co Area Efe Rds
SUPERINTENDENT: Barb Rains                  SUPERINTENDENT: Jill Warren
E-MAIL: brains@summithill.org               E-MAIL: jwarren@efe320.org
PHONE NUMBER: (815) 469-9103                PHONE NUMBER: (309)353-5011
20100 S Spruce Dr                           200 S 2nd St Ste 12
Frankfort, IL 60423                         Pekin, IL 61554

Summit Sd 104                               Tazewell Roe
SUPERINTENDENT: Troy Whalen                 SUPERINTENDENT: Jeff Ekena
E-MAIL: twhalen@sd104.us                    E-MAIL: jekena@roe53.net
PHONE NUMBER: (708) 458-0505                PHONE NUMBER: (309) 477-2290
6021 S 74Th Ave                             414 Court St Ste 100
Summit, IL 60501                            Pekin, IL 61554
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 248 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Tazewell-mason Cntys Sp Ed Assoc               Three Rivers Efe System
SUPERINTENDENT: Kristina Neville               SUPERINTENDENT: Brian Gordon
E-MAIL: kneville@tmcsea.org                    E-MAIL: brian.gordon@jjc.edu
PHONE NUMBER: (309) 347-3532                   PHONE NUMBER: (815) 727-2714
300 Cedar St                                   214 N Ottawa St Ste 309
Pekin, IL 61554                                Joliet, IL 60432

Technology Center Of Dupage                    Tolono Cusd 7
SUPERINTENDENT: Steve Carr                     SUPERINTENDENT: Andy Larson
E-MAIL: scarr@tcdupage.org                     E-MAIL: larsona@unity.k12.il.us
PHONE NUMBER: (630) 691-7591                   PHONE NUMBER: (217) 485-6510
301 S Swift Rd                                 408 N Central St
Addison, IL 60101                              Tolono, IL 61880

Teutopolis Cusd 50                             Tonica Ccsd 79
SUPERINTENDENT: Matthew Sturgeon               SUPERINTENDENT: Chuck Schneider
E-MAIL: sturgeonm@ttown.k12.il.us              E-MAIL: cschneider@tonicagradeschool.org
PHONE NUMBER: (217) 857-3535                   PHONE NUMBER: (815) 442-3420
801 W Main St                                  535 N 1981St Rd
Teutopolis, IL 62467                           Tonica, IL 61370

Thomasboro Ccsd 130                            Township Hsd 211
SUPERINTENDENT: Bonnie Mcarthur                SUPERINTENDENT: Lisa Small
E-MAIL: bmcarthur@tgs130.org                   E-MAIL: lsmall@d211.org
PHONE NUMBER: (217) 643-3275                   PHONE NUMBER: (847)755-6600
201 N Phillips St                              1750 S Roselle Rd
Thomasboro, IL 61878                           Palatine, IL 60067

Thompsonville Cusd 174                         Township Hsd 214
SUPERINTENDENT: Brock Harris                   SUPERINTENDENT: David Schuler
E-MAIL: bharris@tvilleschools.org              E-MAIL: david.schuler@d214.org
PHONE NUMBER: (618) 627-2446                   PHONE NUMBER: (847) 718-7600
21191 Shawneetown Rd                           2121 S Goebbert Rd
Thompsonville, IL 62890                        Arlington Heights, IL 60005

Thornton Fractional Twp Hsd 215                Tremont Cusd 702
SUPERINTENDENT: Teresa Lance                   SUPERINTENDENT: Sean Berry
E-MAIL: tlance@tfd215.org                      E-MAIL: sean.berry@d702.org
PHONE NUMBER: (708) 585-2309                   PHONE NUMBER: (309) 925-3461
1601 Wentworth Ave                             400 W Pearl St
Calumet City, IL 60409                         Tremont, IL 61568

Thornton Sd 154                                Tri City Cusd 1
SUPERINTENDENT: Thomas Hurlburt                SUPERINTENDENT: Chad Colmone
E-MAIL: thurlburt@wolcottschool.com            E-MAIL: ccolmone@tricityschools.org
PHONE NUMBER: (708) 877-2526                   PHONE NUMBER: (217) 364-4811
200 N Wolcott St                               324 W Charles
Thornton, IL 60476                             Buffalo, IL 62515

Thornton Twp Hsd 205                           Tri Point Cusd 6-j
SUPERINTENDENT: Nathaniel Cunningham           SUPERINTENDENT: Jeff Bryan
E-MAIL: cunningham.nathaniel@district205.net   E-MAIL: bryanj@tripointschools.org
PHONE NUMBER: (708) 225-4020                   PHONE NUMBER: (815) 253-6299
465 E 170Th St                                 101 Main St
South Holland, IL 60473                        Kempton, IL 60946
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 249 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Tri Valley Cusd 3                         Twin Rivers Career & Tech Ed Sys
SUPERINTENDENT: David Mouser              SUPERINTENDENT: Troy Hickey
E-MAIL: dmouser@tri-valley3.org           E-MAIL: thickey@robinsonschools.com
PHONE NUMBER: (309) 378-2351              PHONE NUMBER: (618) 544-8664
410 E Washington St                       301 S Cross St Ste 235
Downs, IL 61736                           Robinson, IL 62454

Triad Cusd 2                              Two Rivers Career Educ System
SUPERINTENDENT: Leigh Lewis               SUPERINTENDENT: Ron Hainds
E-MAIL: leigh.lewis@tcusd2.org            E-MAIL: trces@casscomm.com
PHONE NUMBER: (618) 667-8851              PHONE NUMBER: (217) 323-4711
203 E Throp St                            113 E Main St Ste 2
Troy, IL 62294                            Beardstown, IL 62618

Trico Cusd 176                            Twp Hsd 113
SUPERINTENDENT: Larry Lovel               SUPERINTENDENT: Bruce Law
E-MAIL: larrylovel@trico176.org           E-MAIL: blaw@dist113.org
PHONE NUMBER: (618) 426-1111              PHONE NUMBER: (224) 765-1001
16411 Highway 4                           1040 Park Ave W
Campbell Hill, IL 62916                   Highland Park, IL 60035

Tri-county Sp Ed Jnt Agreement            Union Ridge Sd 86
SUPERINTENDENT: Jan Pearcy                SUPERINTENDENT: Mike Maguire
E-MAIL: jpearcy@tcse.us                   E-MAIL: mmaguire@urs86.org
PHONE NUMBER: (618) 684-2109              PHONE NUMBER: (708) 867-5822
1725 Shomaker Dr                          4600 N Oak Park Ave
Murphysboro, IL 62966                     Harwood Heights, IL 60706

Tri-county Spec Educ Assoc                Union Sd 81
SUPERINTENDENT: Scott Hogan               SUPERINTENDENT: Tim Baldermann
E-MAIL: hogans@tcsea.org                  E-MAIL: tbaldermann@union81.com
PHONE NUMBER: (309) 828-5231              PHONE NUMBER: (815) 726-5218
105 E Hamilton Rd                         1661 Cherry Hill Rd
Bloomington, IL 61704                     Joliet, IL 60433

Triopia Cusd 27                           United Cusd 304
SUPERINTENDENT: Adam Dean                 SUPERINTENDENT: Jeff Whitsitt
E-MAIL: adean@triopiacusd27.org           E-MAIL: jeff.whitsitt@u304.org
PHONE NUMBER: (217) 457-2283              PHONE NUMBER: (309) 734-9413
2204 Concord Arenzville Rd                1905 100Th St
Concord, IL 62631                         Monmouth, IL 61462

Troy Ccsd 30c                             United Twp Area Career Ctr
SUPERINTENDENT: Todd Koehl                SUPERINTENDENT: Larry Shimmin
E-MAIL: tkoehl@troy30c.org                E-MAIL: lshimmin@uths.net
PHONE NUMBER: (815) 577-6760              PHONE NUMBER: (309) 752-1691
5800 Theodore Dr                          1275 Avenue Of The Cities
Plainfield, IL 60586                      East Moline, IL 61244

Tuscola Cusd 301                          United Twp Hsd 30
SUPERINTENDENT: Gary Alexander            SUPERINTENDENT: Jay Morrow
E-MAIL: alexanderg@tuscola.k12.il.us      E-MAIL: jmorrow@uths.net
PHONE NUMBER: (217) 253-4241              PHONE NUMBER: (309) 752-1611
409 S Prairie St                          1275 Avenue Of The Cities
Tuscola, IL 61953                         East Moline, IL 61244
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 250 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Unity Point Ccsd 140                     Venice Cusd 3
SUPERINTENDENT: Lori Gross               SUPERINTENDENT: Ronald Ferrell
E-MAIL: ljgross@up140.org                E-MAIL: rferrell@veniceschools.org
PHONE NUMBER: (618) 529-4151             PHONE NUMBER: (618) 274-7953
4033 S Illinois Ave                      300 4Th St
Carbondale, IL 62903                     Venice, IL 62090

University Of Ill Lab School             Vermilion Assoc For Spec Educ
SUPERINTENDENT: Elizabeth Majerus        SUPERINTENDENT: Kristin Dunker
E-MAIL: emajerus@illinois.edu            E-MAIL: dunkerk@vase.k12.il.us
PHONE NUMBER: (217) 333-2870             PHONE NUMBER: (217) 443-8273
1212 W Springfield Ave                   15009 Catlin Tilton Rd
Urbana, IL 61801                         Danville, IL 61834

Urbana Sd 116                            Vermilion Roe
SUPERINTENDENT: Jennifer Tatum           SUPERINTENDENT: Aaron Hird
E-MAIL: jivory-tatum@usd116.org          E-MAIL: ahird@roe54.org
PHONE NUMBER: (217) 384-3636             PHONE NUMBER: (217) 431-2668
205 N Race St                            200 S College St Ste B
Urbana, IL 61801                         Danville, IL 61832

V I T Cusd 2                             Vermilion Voc Ed Deliver System
SUPERINTENDENT: Scot Reynolds            SUPERINTENDENT: Cheryl Reifsteck
E-MAIL: sreynolds@vit2.org               E-MAIL: csreifsteck@roe54.org
PHONE NUMBER: (309) 758-5138             PHONE NUMBER: (217) 443-8742
1502 E Us Highway 136                    2000 E Main 110 Lh
Table Grove, IL 61482                    Danville, IL 61832

Valley Educ For Employ System            Vienna Hsd 133
SUPERINTENDENT: Cassie Blickem           SUPERINTENDENT: Joshua Stafford
E-MAIL: cblickem@waubonsee.edu           E-MAIL: joshuawstafford@viennahighschool.com
PHONE NUMBER: (630) 466-5736             PHONE NUMBER: (618) 658-4461
Rr 47 Waubonsee                          601 N 1St St
Sugar Grove, IL 60554                    Vienna, IL 62995

Valley View Cusd 365u                    Vienna Sd 55
SUPERINTENDENT: James Mitchem            SUPERINTENDENT: Greg Frehner
E-MAIL: mitchemja@vvsd.org               E-MAIL: gfrehner@viennagradeschool.com
PHONE NUMBER: (815) 886-2700             PHONE NUMBER: (618) 658-8638
755 Dalhart Ave                          310 N 3Rd St
Romeoville, IL 60446                     Vienna, IL 62995

Valmeyer Cusd 3                          Villa Grove Cusd 302
SUPERINTENDENT: Eric Frankford           SUPERINTENDENT: Norm Tracy
E-MAIL: efrankford@valmeyerk12.org       E-MAIL: ntracy@vg302.org
PHONE NUMBER: (618) 935-2100             PHONE NUMBER: (217) 832-2261
300 S Cedar Bluff Dr                     400 N Sycamore St
Valmeyer, IL 62295                       Villa Grove, IL 61956

Vandalia Cusd 203                        Virginia Cusd 64
SUPERINTENDENT: Jennifer Garrison        SUPERINTENDENT: Gary Depatis
E-MAIL: jgarrison@vandals203.org         E-MAIL: gdepatis@virginia64.com
PHONE NUMBER: (618) 283-4525             PHONE NUMBER: (217) 452-3085
1109 N 8Th St                            651 S Morgan St
Vandalia, IL 62471                       Virginia, IL 62691
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 251 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



W Harvey-dixmoor Psd 147                 Warrensburg-latham Cusd 11
SUPERINTENDENT: Johnnetta Miller         SUPERINTENDENT: Cheryl Warner
E-MAIL: jmiller@whd147.org               E-MAIL: warnerc@wl.k12.il.us
PHONE NUMBER: (708) 339-9500             PHONE NUMBER: (217) 672-3514
191 W 155Th Pl                           430 W North St
Harvey, IL 60426                         Warrensburg, IL 62573

Wabash & Ohio Valley Sp Ed Dist          Warsaw Cusd 316
SUPERINTENDENT: David Kaytor             SUPERINTENDENT: Bob Gound
E-MAIL: dskaytor@wovsed.org              E-MAIL: bob.gound@warsawschool.com
PHONE NUMBER: (618) 378-2131             PHONE NUMBER: (217) 256-4282
800 S Division St                        340 S 11Th St
Norris City, IL 62869                    Warsaw, IL 62379

Wabash Cusd 348                          Washington Chsd 308
SUPERINTENDENT: Chuck Bleyer             SUPERINTENDENT: Kyle Freeman
E-MAIL: cbleyer@wabash348.com            E-MAIL: kwfreeman@wacohi.net
PHONE NUMBER: (618) 262-4181             PHONE NUMBER: (309) 444-7704
218 W 13Th St                            115 Bondurant St
Mount Carmel, IL 62863                   Washington, IL 61571

Wallace Ccsd 195                         Washington Sd 52
SUPERINTENDENT: Mike Matteson            SUPERINTENDENT: Pat Minasian
E-MAIL: mdmatteson@wallacegs.org         E-MAIL: pminasian@d52schools.com
PHONE NUMBER: (815) 433-2986             PHONE NUMBER: (309) 444-4182
1463 N 33Rd Rd                           303 Jackson St
Ottawa, IL 61350                         Washington, IL 61571

Waltham Ccsd 185                         Waterloo Cusd 5
SUPERINTENDENT: Kristine Eager           SUPERINTENDENT: Brian Charron
E-MAIL: keager@wesd185.org               E-MAIL: bcharron@wcusd5.net
PHONE NUMBER: (815) 667-4417             PHONE NUMBER: (618) 939-3453
946 N 33Rd Rd                            302 Bellefontaine Dr
Utica, IL 61373                          Waterloo, IL 62298

Waltonville Cusd 1                       Wauconda Cusd 118
SUPERINTENDENT: Melanie Brink            SUPERINTENDENT: Daniel Coles
E-MAIL: mbrink@wcusd1.org                E-MAIL: dcoles@d118.org
PHONE NUMBER: (618) 279-7211             PHONE NUMBER: (847) 526-7690
804 W Knob St                            555 N Main St
Waltonville, IL 62894                    Wauconda, IL 60084

Warren Cusd 205                          Waukegan Cusd 60
SUPERINTENDENT: Shawn Teske              SUPERINTENDENT: Theresa Plascencia
E-MAIL: shawn.teske@205warren.net        E-MAIL: tplascencia@wps60.org
PHONE NUMBER: (815) 745-2653             PHONE NUMBER: (847) 336-3100
311 S Water St                           1201 N Sheridan Rd
Warren, IL 61087                         Waukegan, IL 60085

Warren Twp Hsd 121                       Waverly Cusd 6
SUPERINTENDENT: John Ahlgrim             SUPERINTENDENT: Dustin Day
E-MAIL: jahlgrim@wths.net                E-MAIL: dday@waverlyscotties.com
PHONE NUMBER: (847) 548-6980             PHONE NUMBER: (217) 435-2211
34090 N Almond Rd                        201 N Miller St
Gurnee, IL 60031                         Waverly, IL 62692
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 252 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Wayne City Cusd 100                      West Northfield Sd 31
SUPERINTENDENT: Myron Caudle             SUPERINTENDENT: Erin Murphy
E-MAIL: mcaudle@waynecity100.org         E-MAIL: emurphy@district31.net
PHONE NUMBER: (618) 895-3103             PHONE NUMBER: (847) 272-6880
302 Mill St                              3131 Techny Rd
Wayne City, IL 62895                     Northbrook, IL 60062

Wesclin Cusd 3                           West Prairie Cusd 103
SUPERINTENDENT: Jennifer Filyaw          SUPERINTENDENT: Guy Gradert
E-MAIL: filyawj@wesclin.k12.il.us        E-MAIL: gradertg@wp103.org
PHONE NUMBER: (618) 224-7583             PHONE NUMBER: (309) 776-3180
699 Wesclin Rd                           204 S Hun St
Trenton, IL 62293                        Colchester, IL 62326

West Carroll Cusd 314                    West Washington Co Cud 10
SUPERINTENDENT: Julie Katzenberger       SUPERINTENDENT: Scott Fuhrhop
E-MAIL: jkatzenberger@wc314.org          E-MAIL: sfuhrhop@okawvillek12.org
PHONE NUMBER: (815) 259-2735             PHONE NUMBER: (618) 243-9066
642 S East St                            400 S Hanover St
Mount Carroll, IL 61053                  Okawville, IL 62271

West Central Cusd 235                    Westchester Sd 92-5
SUPERINTENDENT: Paula Markey             SUPERINTENDENT: Philip Salemi
E-MAIL: markey-paula@wc235.k12.il.us     E-MAIL: psalemi@sd925.org
PHONE NUMBER: (309) 627-2371             PHONE NUMBER: (708) 450-2700
Rr 1 72                                  9981 Canterbury St
Biggsville, IL 61418                     Westchester, IL 60154

West Central Il Spec Educ Coop           Western Area Career System 265
SUPERINTENDENT: Leyona Wiley             SUPERINTENDENT: Dave Messersmith
E-MAIL: lwiley@wcisec.org                E-MAIL: dmessersmith@roe26.net
PHONE NUMBER: (309) 837-3911             PHONE NUMBER: (309) 837-4821
130 S Lafayette St Ste 201               130 S Lafayette St Ste 200
Macomb, IL 61455                         Macomb, IL 61455

West Central Regional System             Western Cusd 12
SUPERINTENDENT: Kaleb Smith              SUPERINTENDENT: Jessica Funk
E-MAIL: smithka@qps.org                  E-MAIL: jfunk@westerncusd12.org
PHONE NUMBER: (217) 224-3775             PHONE NUMBER: (217) 335-2323
219 Baldwin Dr                           401 Mcdonough St
Quincy, IL 62301                         Barry, IL 62312

West Chicago Esd 33                      Western Springs Sd 101
SUPERINTENDENT: Kristina Davis           SUPERINTENDENT: Brian Barnhart
E-MAIL: davisk@wego33.org                E-MAIL: bbarnhart@d101.org
PHONE NUMBER: (630) 293-6000             PHONE NUMBER: (708) 246-3700
312 E Forest Ave                         4335 Howard Ave
West Chicago, IL 60185                   Western Springs, IL 60558

West Lincoln-broadwell Esd 92            Westville Cusd 2
SUPERINTENDENT: Heather Baker            SUPERINTENDENT: Seth Miller
E-MAIL: hbaker@wlb92.org                 E-MAIL: millers@gowestville.org
PHONE NUMBER: (217) 732-2630             PHONE NUMBER: (217) 267-3141
2695 Woodlawn Rd                         125 W Ellsworth St
Lincoln, IL 62656                        Westville, IL 61883
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 253 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Wethersfield Cusd 230                    Will Roe
SUPERINTENDENT: Shane Kazubowski         SUPERINTENDENT: Shawn Walsh
E-MAIL: skazubow@geese230.com            E-MAIL: swalsh@willcountyillinois.com
PHONE NUMBER: (309) 853-4860             PHONE NUMBER: (815) 740-8360
439 Willard St                           702 W Maple St
Kewanee, IL 61443                        New Lenox, IL 60451

Wheeling Ccsd 21                         Williamsfield Cusd 210
SUPERINTENDENT: Michael Connolly         SUPERINTENDENT: Tim Farquer
E-MAIL: michael.connolly@ccsd21.org      E-MAIL: tim.farquer@billtown.org
PHONE NUMBER: (847) 537-8270             PHONE NUMBER: (309) 639-2219
999 W Dundee Rd                          325 W Kentucky Ave
Wheeling, IL 60090                       Williamsfield, IL 61489

Whiteside Area Career                    Williamson Co Cte System
SUPERINTENDENT: Joshua Johnson           SUPERINTENDENT: Sharon Helleny
E-MAIL: jjohnson@wacc.cc                 E-MAIL: sharon.helleny@wces.co
PHONE NUMBER: (815) 626-5810             PHONE NUMBER: (618) 993-2138
1608 5Th Ave                             411 S Court St
Sterling, IL 61081                       Marion, IL 62959

Whiteside Regional Voc System            Williamson Co Spec Educ District
SUPERINTENDENT: Joshua Johnson           SUPERINTENDENT: Jami Hodge
E-MAIL: jjohnson@wacc.cc                 E-MAIL: jami.hodge@wces.co
PHONE NUMBER: (815) 626-5810             PHONE NUMBER: (618) 993-2138
1608 5Th Ave                             411 S Court St
Sterling, IL 61081                       Marion, IL 62959

Whiteside Roe                            Williamsville Cusd 15
SUPERINTENDENT: Robert Sondgeroth        SUPERINTENDENT: Tip Reedy
E-MAIL: bsondgeroth@roe47.org            E-MAIL: reedy@wcusd15.org
PHONE NUMBER: (815) 625-1495             PHONE NUMBER: (217) 566-2014
1001 W 23Rd St                           800 S Walnut St
Sterling, IL 61081                       Williamsville, IL 62693

Whiteside Sd 115                         Willow Grove Sd 46
SUPERINTENDENT: Mark Heuring             SUPERINTENDENT: Dave Fults
E-MAIL: mark.heuring@wssd115.org         E-MAIL: dfults@willowgroveschool.org
PHONE NUMBER: (618) 239-0000             PHONE NUMBER: (618) 532-3313
111 Warrior Way                          815 W 7Th St
Belleville, IL 62221                     Centralia, IL 62801

Wilco Area Career Center                 Willow Springs Sd 108
SUPERINTENDENT: Bosa Goodale             SUPERINTENDENT: Frank Patrick
E-MAIL: bgoodale@wilco.k12.il.us         E-MAIL: fpatrick@willowspringsschool.org
PHONE NUMBER: (815) 838-6941             PHONE NUMBER: (708) 839-6828
500 Wilco Blvd                           8345 Archer Ave
Romeoville, IL 60446                     Willow Springs, IL 60480

Will County Sd 92                        Wilmette Community Sp Ed Agreement
SUPERINTENDENT: Tim Arnold               SUPERINTENDENT: Kari Cremascoli
E-MAIL: tarnold@d92.org                  E-MAIL: cremasck@wilmette39.org
PHONE NUMBER: (815) 838-8031             PHONE NUMBER: (847) 256-2450
708 N State St                           615 Locust Rd
Lockport, IL 60441                       Wilmette, IL 60091
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 254 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Wilmette Sd 39                             Winthrop Harbor Sd 1
SUPERINTENDENT: Kari Cremascoli            SUPERINTENDENT: Jeffery Mccartney
E-MAIL: cremasck@wilmette39.org            E-MAIL: jmccartney@sta.whsd1.org
PHONE NUMBER: (847) 512-6030               PHONE NUMBER: (847) 731-3085
615 Locust Rd                              500 North Ave
Wilmette, IL 60091                         Winthrop Harbor, IL 60096

Wilmington Cusd 209u                       Wolf Branch Sd 113
SUPERINTENDENT: Matt Swick                 SUPERINTENDENT: Scott Harres
E-MAIL: mswick@wilmington.will.k12.il.us   E-MAIL: sharres@wbsd113.org
PHONE NUMBER: (815) 926-1751               PHONE NUMBER: (618) 277-2100
209U Wildcat Ct                            410 Huntwood Rd
Wilmington, IL 60481                       Swansea, IL 62226

Winchester Cusd 1                          Wood Dale Sd 7
SUPERINTENDENT: Kevin Blankenship          SUPERINTENDENT: John Corbett
E-MAIL: blashmett@winchesterschools.net    E-MAIL: jcorbett@wdsd7.org
PHONE NUMBER: (217) 742-3175               PHONE NUMBER: (630) 595-9510
149 S Elm St                               543 N Wood Dale Rd
Winchester, IL 62694                       Wood Dale, IL 60191

Windsor Cusd 1                             Wood River-hartford Esd 15
SUPERINTENDENT: Erik Vanhoveln             SUPERINTENDENT: Patrick Anderson
E-MAIL: vanhovelne@windsorcusd.org         E-MAIL: panderson@wrh15.org
PHONE NUMBER: (217)459-2636                PHONE NUMBER: (618)254-0607
1424 Minnesota Ave                         501 E Lorena Ave
Windsor, IL 61957                          Wood River, IL 62095

Winfield Sd 34                             Woodford County Spec Educ Assn
SUPERINTENDENT: Matt Rich                  SUPERINTENDENT: Eric Scroggs
E-MAIL: mrich@winfield34.org               E-MAIL: escroggs@wcsea.us
PHONE NUMBER: (630) 909-4900               PHONE NUMBER: (309) 367-4901
S150 Winfield Rd                           205 S Englewood Dr
Winfield, IL 60190                         Metamora, IL 61548

Winnebago County Spec Educ Coop            Woodland Ccsd 50
SUPERINTENDENT: Sarah Moore                SUPERINTENDENT: Lori Casey
E-MAIL: smoore@winnebagocsec.org           E-MAIL: lcasey@dist50.net
PHONE NUMBER: (815) 624-2615               PHONE NUMBER: (847) 596-5601
11971 Wagon Wheel Rd                       1105 N Hunt Club Rd
Rockton, IL 61072                          Gurnee, IL 60031

Winnebago Cusd 323                         Woodland Cusd 5
SUPERINTENDENT: John Schwuchow             SUPERINTENDENT: Ryan Mcguckin
E-MAIL: schwuchowj@winnebagoschools.org    E-MAIL: mcguckinr@woodland5.net
PHONE NUMBER: (815) 335-2456               PHONE NUMBER: (815) 672-5974
304 E Mcnair Rd                            5800 E 3000 North Rd
Winnebago, IL 61088                        Streator, IL 61364

Winnetka Sd 36                             Woodlawn Ccsd 4
SUPERINTENDENT: Trisha Kocanda             SUPERINTENDENT: Eric Helbig
E-MAIL: trishakocanda@winnetka36.org       E-MAIL: ehelbig@woodlawnschools.org
PHONE NUMBER: (847) 446-9400               PHONE NUMBER: (618) 735-2631
1235 Oak St                                300 North Central Lane
Winnetka, IL 60093                         Woodlawn, IL 62898
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 255 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Woodlawn Chsd 205                        Zion-benton Twp Hsd 126
SUPERINTENDENT: Eric Helbig              SUPERINTENDENT: Jesse Rodriguez
E-MAIL: ehelbig@woodlawnschools.org      E-MAIL: rodriguezj@zbths.org
PHONE NUMBER: (618) 735-2631             PHONE NUMBER: (847) 731-9792
300 N Central St                         1 Zb Way
Woodlawn, IL 62898                       Zion, IL 60099

Woodlawn Unit School District 209        Adams Central Community Schools
SUPERINTENDENT: Eric Helbig              SUPERINTENDENT: Joel Mahaffey
E-MAIL: ehelbig@woodlawnschools.org      E-MAIL: mahaffey@accs.k12.in.us
PHONE NUMBER: (618)735-2631              PHONE NUMBER: (260) 692-6193
300 N Central St                         222 W Washington St
Woodlawn, IL 62898                       Monroe, IN 46772

Woodridge Sd 68                          Alexandria Com School Corp
SUPERINTENDENT: Patrick Broncato         SUPERINTENDENT: Melissa Brisco
E-MAIL: superintendent@woodridge68.org   E-MAIL: mbrisco@alex.k12.in.us
PHONE NUMBER: (630) 985-7925             PHONE NUMBER: (765) 724-4496
7925 Janes Ave                           202 E Washington St
Woodridge, IL 60517                      Alexandria, IN 46001

Woodstock Cusd 200                       Anderson Community School Corp
SUPERINTENDENT: Michael Moan             SUPERINTENDENT: Tim Smith
E-MAIL: mmoan@wcusd200.org               E-MAIL: tsmith@acsc.net
PHONE NUMBER: (815) 337-5406             PHONE NUMBER: (765) 641-2000
227 W Judd St                            1600 Hillcrest Ave
Woodstock, IL 60098                      Anderson, IN 46011

Worth Sd 127                             Area 30 Career Center Edu Inter
SUPERINTENDENT: Mark Fleming             SUPERINTENDENT: Lora Busch
E-MAIL: mfleming@worthschools.org        E-MAIL: lbusch@area30.k12.in.us
PHONE NUMBER: (708) 448-2800             PHONE NUMBER: (765) 653-3515
11218 S Ridgeland Ave                    1 N Calbert Way Suite A
Worth, IL 60482                          Greencastle, IN 46135

Yorkville Cusd 115                       Argos Community Schools
SUPERINTENDENT: Timothy Shimp            SUPERINTENDENT: Ned Speicher
E-MAIL: tshimp@y115.org                  E-MAIL: nspeicher@argos.k12.in.us
PHONE NUMBER: (630) 553-4382             PHONE NUMBER: (574) 892-5139
602 Center Pkwy Ste A                    410 N First St
Yorkville, IL 60560                      Argos, IN 46501

Zeigler-royalton Cusd 188                Attica Consolidated Sch Corp
SUPERINTENDENT: Quent Hamilton           SUPERINTENDENT: Sheri Hardman
E-MAIL: qhamilton@zr188.org              E-MAIL: shardman@attica.k12.in.us
PHONE NUMBER: (618) 596-5841             PHONE NUMBER: (765) 762-7000
4989 State Highway 148                   205 E Sycamore St
Mulkeytown, IL 62865                     Attica, IN 47918

Zion Esd 6                               Avon Community School Corp
SUPERINTENDENT: Keely Roberts            SUPERINTENDENT: Scott Wyndham
E-MAIL: kroberts@zion6.org               E-MAIL: smwyndham@avon-schools.org
PHONE NUMBER: (847) 872-5455             PHONE NUMBER: (317) 544-6000
2800 29th Street                         7203 E Us Hwy 36
Zion, IL 60099                           Avon, IN 46123
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 256 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Barr-reeve Com Schools Inc                Blue River Career Programs
SUPERINTENDENT: Travis Madison            SUPERINTENDENT: Steve Shaw
E-MAIL: tmadison@barr.k12.in.us           E-MAIL: sshaw@brcp.k12.in.us
PHONE NUMBER: (812) 486-3220              PHONE NUMBER: (317) 392-4191
373 N Main St                             801 St Joseph St
Montgomery, IN 47558                      Shelbyville, IN 46176

Bartholomew Con School Corp               Blue River Valley Schools
SUPERINTENDENT: Jim Roberts               SUPERINTENDENT: Eric Creviston
E-MAIL: robertsj@bcsc.k12.in.us           E-MAIL: eric.creviston@brv.k12.in.us
PHONE NUMBER: (812) 376-4220              PHONE NUMBER: (765) 836-4816
1200 Central Ave                          303 S Walnut St
Columbus, IN 47201                        Mount Summit, IN 47361

Batesville Community Sch Corp             Bremen Public Schools
SUPERINTENDENT: Paul Ketcham              SUPERINTENDENT: Jim White
E-MAIL: pketcham@batesville.k12.in.us     E-MAIL: jwhite@bps.k12.in.us
PHONE NUMBER: (812) 934-2194              PHONE NUMBER: (574) 546-3929
626 N Huntersville Rd                     512 W Grant St
Batesville, IN 47006                      Bremen, IN 46506

Baugo Community Schools                   Brown County School Corporation
SUPERINTENDENT: Byron Sanders             SUPERINTENDENT: Laura Hammack
E-MAIL: bsanders@baugo.org                E-MAIL: lhammack@browncountyschools.com
PHONE NUMBER: (574) 293-8583              PHONE NUMBER: (812) 988-6601
29125 Cr 22 W                             357 E Main St
Elkhart, IN 46517                         Nashville, IN 47448

Beech Grove City Schools                  Brownsburg Community Sch Corp
SUPERINTENDENT: Paul Kaiser               SUPERINTENDENT: Jim Snapp
E-MAIL: pkaiser@bgcs.k12.in.us            E-MAIL: jsnapp@brownsburg.k12.in.us
PHONE NUMBER: (317) 788-4481              PHONE NUMBER: (317) 852-5726
5334 Hornet Ave                           310 Stadium Dr
Beech Grove, IN 46107                     Brownsburg, IN 46112

Benton Community School Corp              Brownstown Cnt Com Sch Corp
SUPERINTENDENT: Gregg Hoover              SUPERINTENDENT: Jade Peters
E-MAIL: ghoover@benton.k12.in.us          E-MAIL: jpeters@btownccs.k12.in.us
PHONE NUMBER: (765) 884-0850              PHONE NUMBER: (812) 358-4271
405 S Grant Ave                           608 W Commerce St
Fowler, IN 47944                          Brownstown, IN 47220

Blackford County Schools                  C A Beard Memorial School Corp
SUPERINTENDENT: Chad Yencer               SUPERINTENDENT: Jediah Behny
E-MAIL: cyencer@blackfordschools.org      E-MAIL: jbehny@cabeard.k12.in.us
PHONE NUMBER: (765) 348-7550              PHONE NUMBER: (765) 345-5101
0668 W 200 S                              8139 W Us 40
Hartford City, IN 47348                   Knightstown, IN 46148

Bloomfield School District                Cannelton City Schools
SUPERINTENDENT: Trent Lehman              SUPERINTENDENT: Alva Sibbitt
E-MAIL: tlehman@bsd.k12.in.us             E-MAIL: alva.sibbitt@cannelton.k12.in.us
PHONE NUMBER: (812) 384-4507              PHONE NUMBER: (812) 547-2637
500 W South St                            109 S Third St
Bloomfield, IN 47424                      Cannelton, IN 47520
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 257 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Carmel Clay Schools                       Clark-pleasant Com School Corp
SUPERINTENDENT: Michael Beresford         SUPERINTENDENT: Patrick Spray
E-MAIL: mberesfo@ccs.k12.in.us            E-MAIL: pspray@cpcsc.k12.in.us
PHONE NUMBER: (317) 844-9961              PHONE NUMBER: (317) 535-7579
5201 E Main St                            50 Center St
Carmel, IN 46033                          Whiteland, IN 46184

Carroll Consolidated Sch Corp             Clarksville Com School Corp
SUPERINTENDENT: Keith Thackery            SUPERINTENDENT: Tina Bennett
E-MAIL: kthackery@carroll.k12.in.us       E-MAIL: tbennett@clarksvilleschools.org
PHONE NUMBER: (574) 967-4113              PHONE NUMBER: (812) 282-7753
2 S 3Rd St                                200 Ettel Ln
Flora, IN 46929                           Clarksville, IN 47129

Caston School Corporation                 Clay Community Schools
SUPERINTENDENT: Cindy Douglass            SUPERINTENDENT: Jeff Fritz
E-MAIL: douglasc@caston.k12.in.us         E-MAIL: fritzj@clay.k12.in.us
PHONE NUMBER: (574) 857-2035              PHONE NUMBER: (812) 443-4461
9815 Sr 25 S                              1013 S Forest Ave
Fulton, IN 46931                          Brazil, IN 47834

Center Grove Com Sch Corp                 Clinton Central School Corp
SUPERINTENDENT: Richard Arkanoff          SUPERINTENDENT: Al Remaly
E-MAIL: arkanoffr@centergrove.k12.in.us   E-MAIL: allen.remaly@clinton.k12.in.us
PHONE NUMBER: (317) 881-9326              PHONE NUMBER: (765) 249-2515
4800 W Stones Crossing Rd                 725 N Sr 29
Greenwood, IN 46143                       Michigantown, IN 46057

Centerville-abington Com Schs             Clinton Prairie School Corp
SUPERINTENDENT: Mike Mccoy                SUPERINTENDENT: Amanda Whitlock
E-MAIL: mmccoy@centerville.k12.in.us      E-MAIL: awhitlock@cpsc.k12.in.us
PHONE NUMBER: (765) 855-3475              PHONE NUMBER: (765) 659-1339
115 W South St                            4431 W Old Sr 28
Centerville, IN 47330                     Frankfort, IN 46041

Central In Education Service Ctr          Cloverdale Community Schools
SUPERINTENDENT: Andrew Melin              SUPERINTENDENT: Greg Linton
E-MAIL: amelin@ciesc.org                  E-MAIL: glinton@cloverdale.k12.in.us
PHONE NUMBER: (317) 759-5547              PHONE NUMBER: (765) 795-4664
6036 Lakeside Blvd-Bldg A                 310 E Logan
Indianapolis, IN 46278                    Cloverdale, IN 46120

Central Nine Career Center                Community Schools Of Frankfort
SUPERINTENDENT: William Kovach            SUPERINTENDENT: Donald Deweese
E-MAIL: wkovach@central9.k12.in.us        E-MAIL: deweesed@frankfort.k12.in.us
PHONE NUMBER: (317) 888-4401              PHONE NUMBER: (765) 654-5585
1999 Us 31 S                              2400 E Wabash Ave
Greenwood, IN 46143                       Frankfort, IN 46041

Central Noble Com School Corp             Concord Community Schools
SUPERINTENDENT: Troy Gaff                 SUPERINTENDENT: Denise Seger
E-MAIL: gafft@centralnoble.k12.in.us      E-MAIL: dseger@concord.k12.in.us
PHONE NUMBER: (260) 636-2175              PHONE NUMBER: (574) 875-5161
200 E Main St                             59040 Minuteman Way
Albion, IN 46701                          Elkhart, IN 46517
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 258 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Covered Bridge Spec Ed Dist               Daleville Community Schools
SUPERINTENDENT: Susan Cobb                SUPERINTENDENT: Paul Garrison
E-MAIL: smb4@vigoschools.org              E-MAIL: pgarrison@daleville.k12.in.us
PHONE NUMBER: (812) 462-4364              PHONE NUMBER: (765) 378-3329
1320 Walnut St                            14300 W 2Nd St
Terre Haute, IN 47807                     Daleville, IN 47334

Covington Community Sch Corp              Danville Community School Corp
SUPERINTENDENT: Kevin Smith               SUPERINTENDENT: Tracey Shafer
E-MAIL: smithk@covington.k12.in.us        E-MAIL: tshafer@danville.k12.in.us
PHONE NUMBER: (765) 793-4877              PHONE NUMBER: (317) 745-2212
601 Market St                             200 Warrior Way
Covington, IN 47932                       Danville, IN 46122

Cowan Community School Corp               Daviess-martin Special Ed Coop
SUPERINTENDENT: Timothy Brown             SUPERINTENDENT: Mary Rodimel
E-MAIL: tbrown@cowan.k12.in.us            E-MAIL: mrodimel@wcs.k12.in.us
PHONE NUMBER: (765) 289-4866              PHONE NUMBER: (812)254-1530
9401 S Nottingham                         9 W Main St
Muncie, IN 47302                          Washington, IN 47501

Crawford Co Com School Corp               Decatur County Com Schools
SUPERINTENDENT: Michael Key               SUPERINTENDENT: Jarrod Burns
E-MAIL: mkey@cccs.k12.in.us               E-MAIL: jburns@decaturco.k12.in.us
PHONE NUMBER: (812) 365-2135              PHONE NUMBER: (812) 663-4595
5805 E Administration Rd                  2020 N Montgomery Rd
Marengo, IN 47140                         Greensburg, IN 47240

Crawfordsville Com Schools                Dekalb Co Ctl United Sch Dist
SUPERINTENDENT: Scott Bowling             SUPERINTENDENT: Steve Teders
E-MAIL: sbowling@cville.k12.in.us         E-MAIL: steders@dekalbcentral.net
PHONE NUMBER: (765) 362-2342              PHONE NUMBER: (260) 920-1011
1000 Fairview Ave                         3326 Cr 427
Crawfordsville, IN 47933                  Waterloo, IN 46793

Crothersville Community Schools           Dekalb Co Eastern Com Sch Dist
SUPERINTENDENT: Terry Goodin              SUPERINTENDENT: Jeffrey Stephens
E-MAIL: trichey@crothersville.k12.in.us   E-MAIL: jstephens@dkeschools.com
PHONE NUMBER: (812) 793-2601              PHONE NUMBER: (260) 868-2125
201 S Preston St                          300 E Washington St
Crothersville, IN 47229                   Butler, IN 46721

Crown Point Community Sch Corp            Delaware Community School Corp
SUPERINTENDENT: Todd           Terrill    SUPERINTENDENT: Reece Mann
E-MAIL: tterrill@cps.k12.in.us            E-MAIL: rmann@delcomschools.org
PHONE NUMBER: (219) 663-3371              PHONE NUMBER: (765) 284-5074
200 E North St                            9750 N Cr 200 E
Crown Point, IN 46307                     Muncie, IN 47303

Culver Community Schools Corp             Delphi Community School Corp
SUPERINTENDENT: Karen Shuman              SUPERINTENDENT: Dan Ronk
E-MAIL: kshuman@culver.k12.in.us          E-MAIL: ronkd@delphi.k12.in.us
PHONE NUMBER: (574) 842-3364              PHONE NUMBER: (765) 564-2100
700 School St                             501 Armory Rd
Culver, IN 46511                          Delphi, IN 46923
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 259 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Duneland School Corporation               Eastern Greene Schools
SUPERINTENDENT: Chip Pettit               SUPERINTENDENT: Trent Provo
E-MAIL: cpettit@duneland.k12.in.us        E-MAIL: tprovo@egreene.k12.in.us
PHONE NUMBER: (219) 983-3600              PHONE NUMBER: (812) 825-5722
601 W Morgan Ave                          1471 N Sr 43
Chesterton, IN 46304                      Bloomfield, IN 47424

East Allen County Schools                 Eastern Hancock Co Com Sch Corp
SUPERINTENDENT: Marilyn Hissong           SUPERINTENDENT: David Pfaff
E-MAIL: mhissong@eacs.k12.in.us           E-MAIL: dpfaff@easternhancock.org
PHONE NUMBER: (260) 446-0100              PHONE NUMBER: (317) 467-0064
1240 Sr 930 E                             10370 E 250 N
New Haven, IN 46774                       Charlottesville, IN 46117

East Central Education Service Ctr        Eastern Howard School Corp
SUPERINTENDENT: Katie Lash                SUPERINTENDENT: Keith Richie
E-MAIL: klash@ecesc.k12.in.us             E-MAIL: keith.richie@eastern.k12.in.us
PHONE NUMBER: (765) 825-1247              PHONE NUMBER: (765) 628-3391
1601 Indiana Ave                          221 W Main Suite One
Connersville, IN 47331                    Greentown, IN 46936

East Gibson School Corporation            Eastern Pulaski Com Sch Corp
SUPERINTENDENT: Henry Brewster            SUPERINTENDENT: Dara Chezem
E-MAIL: hmbrewster@egsc.k12.in.us         E-MAIL: dara.chezem@epulaski.k12.in.us
PHONE NUMBER: (812) 749-4755              PHONE NUMBER: (574) 946-4010
941 S Franklin St                         711 School Dr
Oakland City, IN 47660                    Winamac, IN 46996

East Noble School Corp                    Edinburgh Community Sch Corp
SUPERINTENDENT: Ann Linson                SUPERINTENDENT: Doug Arnold
E-MAIL: alinson@eastnoble.net             E-MAIL: darnold@ecsc.k12.in.us
PHONE NUMBER: (260) 347-2502              PHONE NUMBER: (812) 526-2681
126 W Rush St                             202 S Keeley St
Kendallville, IN 46755                    Edinburgh, IN 46124

East Porter County School Corp            Edpower Arlington
SUPERINTENDENT: Aaron Case                SUPERINTENDENT: Brian Metcalf
E-MAIL: aaron.case@eastporter.k12.in.us   E-MAIL: metcalf@tindley.org
PHONE NUMBER: (219) 766-2214              PHONE NUMBER: (317) 545-1745
502 E College Ave                         3960 Meadows Dr
Kouts, IN 46347                           Indianapolis, IN 46205

East Washington School Corp               Elkhart Community Schools
SUPERINTENDENT: Dennis Stockdale          SUPERINTENDENT: Steve Thalheimer
E-MAIL: dstockdale@ewsc.k12.in.us         E-MAIL: sthalheimer@elkhart.k12.in.us
PHONE NUMBER: (812) 967-3926              PHONE NUMBER: (574) 262-5516
1050 N Eastern School Rd                  2720 California Rd
Pekin, IN 47165                           Elkhart, IN 46514

Eastbrook Community Sch Corp              Elwood Community School Corp
SUPERINTENDENT: Brett Garrett             SUPERINTENDENT: Joe Brown
E-MAIL: bgarrett@eastbrook.k12.in.us      E-MAIL: jobrown@elwood.k12.in.us
PHONE NUMBER: (765) 664-0624              PHONE NUMBER: (765) 552-9861
Cr 560 S 900 E                            1306 N Anderson St
Marion, IN 46953                          Elwood, IN 46036
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 260 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Eminence Community School Corp            Franklin Township Com Sch Corp
SUPERINTENDENT: Laura Penman              SUPERINTENDENT: Bruce Hibbard
E-MAIL: lpenman@eminence.k12.in.us        E-MAIL: bruce.hibbard@ftcsc.org
PHONE NUMBER: (765) 528-2101              PHONE NUMBER: (317) 862-2411
6764 N Sr 42                              6141 S Franklin Rd
Eminence, IN 46125                        Indianapolis, IN 46259

Evansville Vanderburgh Sch Corp           Frankton-lapel Community Schs
SUPERINTENDENT: David Smith               SUPERINTENDENT: Bobby Fields
E-MAIL: david.smith@evsck12.com           E-MAIL: bfields@flcs.k12.in.us
PHONE NUMBER: (812) 435-8453              PHONE NUMBER: (765) 734-1261
951 Walnut St                             7916 W 300 N
Evansville, IN 47713                      Anderson, IN 46011

Fairfield Community Schools               Fremont Community Schools
SUPERINTENDENT: Robert Evans              SUPERINTENDENT: William Stitt
E-MAIL: revans@fairfield.k12.in.us        E-MAIL: bstitt@fcs.k12.in.us
PHONE NUMBER: (574) 831-2188              PHONE NUMBER: (260) 495-5005
67240 Cr 31                               1100 W Toledo St
Goshen, IN 46528                          Fremont, IN 46737

Fayette County School Corp                Frontier School Corporation
SUPERINTENDENT: Scott Collins             SUPERINTENDENT: Dan Sichting
E-MAIL: scollins@fayette.k12.in.us        E-MAIL: dsichting@frontier.k12.in.us
PHONE NUMBER: (765) 825-2178              PHONE NUMBER: (219) 984-5009
1401 Spartan Dr                           126 E Main St
Connersville, IN 47331                    Chalmers, IN 47929

Flat Rock-hawcreek School Corp            Garrett-keyser-butler Com
SUPERINTENDENT: Shawn Price               SUPERINTENDENT: Tonya Weaver
E-MAIL: sprice@flatrock.k12.in.us         E-MAIL: tweaver@gkb.k12.in.us
PHONE NUMBER: (812) 546-2000              PHONE NUMBER: (260) 357-3185
9423 N Sr 9                               801 E. Houston St.
Hope, IN 47246                            Garrett, IN 46738

Fort Wayne Community Schools              Gary Community School Corp
SUPERINTENDENT: Mark Daniel               SUPERINTENDENT: Paige Mcnulty
E-MAIL: mark.daniel@fwcs.k12.in.us        E-MAIL: pmcnulty@garycsc.k12.in.us
PHONE NUMBER: (260) 467-2025              PHONE NUMBER: (219) 881-5401
1200 S Clinton St                         620 E 10Th Pl
Fort Wayne, IN 46802                      Gary, IN 46402

Franklin Community School Corp            Goshen Community Schools
SUPERINTENDENT: David Clendening          SUPERINTENDENT: Diane Woodworth
E-MAIL: clendeningd@franklinschools.org   E-MAIL: dwoodworth@goshenschools.org
PHONE NUMBER: (317) 738-5800              PHONE NUMBER: (574) 533-8631
998 Grizzly Cub Dr                        613 E Purl St
Franklin, IN 46131                        Goshen, IN 46526

Franklin County Com Sch Corp              Greater Clark County Schools
SUPERINTENDENT: Debbie Howell             SUPERINTENDENT: Andrew Melin
E-MAIL: dhowell@fccsc.k12.in.us           E-MAIL: amelin@gccschools.com
PHONE NUMBER: (765) 647-4128              PHONE NUMBER: (812) 283-0701
225 E 10Th St                             2112 Utica-Sellersburg Rd
Brookville, IN 47012                      Jeffersonville, IN 47130
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 261 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Greater Jasper Con Schs                   Hamilton Community Schools
SUPERINTENDENT: Tracy Lorey               SUPERINTENDENT: Anthony Cassel
E-MAIL: tlorey@gjcs.k12.in.us             E-MAIL: anthony.cassel@hcs.k12.in.us
PHONE NUMBER: (812) 482-1801              PHONE NUMBER: (260) 488-2513
1520 St Charles St Suite 1                903 S Wayne St
Jasper, IN 47546                          Hamilton, IN 46742

Greater Randolph Interlocal Coop          Hamilton Heights School Corp
SUPERINTENDENT: Rolland Abraham           SUPERINTENDENT: Derek Arrowood
E-MAIL: rabraham@randolphcentral.us       E-MAIL: darrowood@hhschuskies.org
PHONE NUMBER: (765) 584-7602              PHONE NUMBER: (317) 984-3538
325 S Oak St - Suite L103                 410 W Main St
Winchester, IN 47394                      Arcadia, IN 46030

Greencastle Community Sch Corp            Hamilton Southeastern Schools
SUPERINTENDENT: Jeff Gibboney             SUPERINTENDENT: Allen Bourff
E-MAIL: jgibboney@greencastle.k12.in.us   E-MAIL: abourff@hse.k12.in.us
PHONE NUMBER: (765) 653-9771              PHONE NUMBER: (317) 594-4100
711 S Central Ave                         13485 Cumberland Rd
Greencastle, IN 46135                     Fishers, IN 46038

Greene-sullivan Sp Ed Coop                Hanover Community School Corp
SUPERINTENDENT: Sarah Sparks              SUPERINTENDENT: Mary Macaulay
E-MAIL: ssparks@gssec.k12.in.us           E-MAIL: mtracy@hanover.k12.in.us
PHONE NUMBER: (812) 847-8497              PHONE NUMBER: (219) 374-3500
77 'A' St Ne                              9520 W 133Rd Ave
Linton, IN 47441                          Cedar Lake, IN 46303

Greenfield-central Com Schools            Heartland Career Center
SUPERINTENDENT: Harold Olin               SUPERINTENDENT: Mark Hobbs
E-MAIL: holin@gcsc.k12.in.us              E-MAIL: mhobbs@hcc.k12.in.us
PHONE NUMBER: (317) 462-4434              PHONE NUMBER: (260) 563-7481
110 W North St                            79 S 200 W
Greenfield, IN 46140                      Wabash, IN 46992

Greensburg Community Schools              Huntington Co Com Sch Corp
SUPERINTENDENT: Tom Hunter                SUPERINTENDENT: Charles Daugherty
E-MAIL: thunter@greensburg.k12.in.us      E-MAIL: cdaugherty@hccsc.k12.in.us
PHONE NUMBER: (812) 663-4774              PHONE NUMBER: (260) 356-8312
1312 W Westridge Pky                      2485 Waterworks Rd
Greensburg, IN 47240                      Huntington, IN 46750

Greenwood Community Sch Corp              In Acad For Sci Math Humanities
SUPERINTENDENT: Kent Dekoninck            SUPERINTENDENT: Dain Kavars
E-MAIL: kdekoninck@gws.k12.in.us          E-MAIL: dwkavars@bsu.edu
PHONE NUMBER: (317) 889-4060              PHONE NUMBER: (765) 285-8488
605 W Smith Valley Rd                     301 North Talley Street
Greenwood, IN 46142                       Muncie, IN 47306

Griffith Public Schools                   In Sch For The Blind & Vis Imprd
SUPERINTENDENT: Michele Riise             SUPERINTENDENT: Jim Durst
E-MAIL: mriise@griffith.k12.in.us         E-MAIL: jdurst@isbvik12.org
PHONE NUMBER: (219) 924-4250              PHONE NUMBER: (317) 253-1481
602 N Raymond                             7725 N College Ave
Griffith, IN 46319                        Indianapolis, IN 46240
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 262 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Indiana School For The Deaf               Knox Community School Corp
SUPERINTENDENT: David Geeslin             SUPERINTENDENT: William Reichhart
E-MAIL: dgeeslin@isd.k12.in.us            E-MAIL: wreichhart@knox.k12.in.us
PHONE NUMBER: (317) 924-8400              PHONE NUMBER: (574) 772-1600
1200 E 42Nd St                            2 Redskin Trl
Indianapolis, IN 46205                    Knox, IN 46534

Indianapolis Public Schools               Kokomo School Corporation
SUPERINTENDENT: Aleesia Johnson           SUPERINTENDENT: Jeff Hauswald
E-MAIL: johnsonal@myips.org               E-MAIL: jhauswald@kokomo.k12.in.us
PHONE NUMBER: (317) 226-4411              PHONE NUMBER: (765) 455-8000
120 E Walnut St                           1500 S Washington
Indianapolis, IN 46204                    Kokomo, IN 46904

Jac-cen-del Community Sch Corp            Lafayette School Corporation
SUPERINTENDENT: Ryan Middleton            SUPERINTENDENT: Les Huddle
E-MAIL: rmiddleton@jaccendel.k12.in.us    E-MAIL: lhuddle@lsc.k12.in.us
PHONE NUMBER: (812) 689-4114              PHONE NUMBER: (765) 771-6000
723 N Buckeye St                          2300 Cason St
Osgood, IN 47037                          Lafayette, IN 47904

Jay School Corp                           Lake Central School Corp
SUPERINTENDENT: Jeremy Gulley             SUPERINTENDENT: Larry Veracco
E-MAIL: jgulley@jayschools.k12.in.us      E-MAIL: lveracco@lcscmail.com
PHONE NUMBER: (260) 726-9341              PHONE NUMBER: (219) 558-2707
1976 W Tyson Rd                           8260 Wicker Ave
Portland, IN 47371                        Saint John, IN 46373

Jennings County Schools                   Lake Ridge Schools
SUPERINTENDENT: Teresa Brown              SUPERINTENDENT: Sharon Shirley
E-MAIL: teresabrown@jcsc.org              E-MAIL: sshirley@lakeridgeschools.net
PHONE NUMBER: (812) 346-4483              PHONE NUMBER: (219) 838-1819
34 Main St                                6111 W Ridge Rd
North Vernon, IN 47265                    Gary, IN 46408

John Glenn School Corporation             Lake Station Community Schools
SUPERINTENDENT: Christopher Winchell      SUPERINTENDENT: Tom Cripliver
E-MAIL: cwinchell@jgsc.k12.in.us          E-MAIL: tcripliver@lakes.k12.in.us
PHONE NUMBER: (574) 586-3129              PHONE NUMBER: (219) 962-1159
101 John Glenn Dr                         2500 Pike St
Walkerton, IN 46574                       Lake Station, IN 46405

Joint Ed Services In Spec Ed              Lakeland School Corporation
SUPERINTENDENT: Linda Holland             SUPERINTENDENT: Eva Merkel
E-MAIL: lholland@jesse.k12.in.us          E-MAIL: emerkel@lakelandlakers.net
PHONE NUMBER: (574) 936-2627              PHONE NUMBER: (260) 499-2400
324 N Kingston Rd                         0825 E 075 N
Plymouth, IN 46563                        Lagrange, IN 46761

Kankakee Valley School Corp               Lanesville Community School Corp
SUPERINTENDENT: Don Street                SUPERINTENDENT: Steve Morris
E-MAIL: dstreet@kv.k12.in.us              E-MAIL: morriss@lanesville.k12.in.us
PHONE NUMBER: (219) 987-4711              PHONE NUMBER: (812) 952-2555
12021 N 550 W                             2725 Crestview Ave Ne
Wheatfield, IN 46392                      Lanesville, IN 47136
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 263 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Laporte Community School Corp            Loogootee Community Sch Corp
SUPERINTENDENT: Mark Francesconi         SUPERINTENDENT: Chip Mehaffey
E-MAIL: mfrancesconi@lpcsc.k12.in.us     E-MAIL: cmehaffey@loogootee.k12.in.us
PHONE NUMBER: (219) 362-7056             PHONE NUMBER: (812) 295-2595
1921 'A' St                              201 Brooks Ave
Laporte, IN 46350                        Loogootee, IN 47553

Laporte County Superintendent            Lost River Career Cooperative
SUPERINTENDENT: Mark Francesconi         SUPERINTENDENT: Kevin Knies
E-MAIL: mfrancesconi@lpcsc.k12.in.us     E-MAIL: kknies@lrcc.k12.in.us
PHONE NUMBER: (219) 326-6808             PHONE NUMBER: (812) 723-4818
Co Gov Cmplx-4Th Flr-809 State           600 Elm St
Laporte, IN 46350                        Paoli, IN 47454

Lawrenceburg Com School Corp             M S D Bluffton-harrison
SUPERINTENDENT: Karl Galey               SUPERINTENDENT: Brad Yates
E-MAIL: kgaley@lburg.k12.in.us           E-MAIL: byates@bhmsd.org
PHONE NUMBER: (812) 537-7201             PHONE NUMBER: (260) 824-2620
300 Tiger Blvd                           805 E Harrison St
Lawrenceburg, IN 47025                   Bluffton, IN 46714

Lebanon Community School Corp            M S D Boone Township
SUPERINTENDENT: Jon Milleman             SUPERINTENDENT: Nathan Kleefisch
E-MAIL: millemanj@leb.k12.in.us          E-MAIL: kleefischn@hebronschools.k12.in.us
PHONE NUMBER: (765) 482-0380             PHONE NUMBER: (219) 996-4771
1810 N Grant St                          307 S Main St
Lebanon, IN 46052                        Hebron, IN 46341

Lewis Cass Schools                       M S D Decatur Township
SUPERINTENDENT: Tim Garland              SUPERINTENDENT: Matthew Prusiecki
E-MAIL: garlandt@lewiscass.net           E-MAIL: mprusiecki@decaturproud.org
PHONE NUMBER: (574) 626-2525             PHONE NUMBER: (317) 856-5265
100 S Main Street                        5275 Kentucky Ave
Walton, IN 46994                         Indianapolis, IN 46221

Liberty-perry Com School Corp            M S D Lawrence Township
SUPERINTENDENT: Bryan Rausch             SUPERINTENDENT: Shawn Smith
E-MAIL: brausch@libertyperry.org         E-MAIL: shawnsmith@msdlt.k12.in.us
PHONE NUMBER: (765) 282-5615             PHONE NUMBER: (317) 423-8200
105 S Cr 650 E                           6501 Sunnyside Rd
Selma, IN 47383                          Indianapolis, IN 46236

Linton-stockton School Corp              M S D Martinsville Schools
SUPERINTENDENT: Kathy Goad               SUPERINTENDENT: Jay Arthur
E-MAIL: kgoad@lssc.k12.in.us             E-MAIL: jay.arthur@msdmartinsville.org
PHONE NUMBER: (812) 847-6020             PHONE NUMBER: (765) 342-6641
801 Ne 1St St                            460 S Main St
Linton, IN 47441                         Martinsville, IN 46151

Logansport Community Sch Corp            M S D Mount Vernon
SUPERINTENDENT: Michele Starkey          SUPERINTENDENT: Matthew Thompson
E-MAIL: starkeym@lcsc.k12.in.us          E-MAIL: thompsonmm@mvschool.org
PHONE NUMBER: (574) 722-2911             PHONE NUMBER: (812) 838-4471
2829 George St                           1000 W 4Th St
Logansport, IN 46947                     Mount Vernon, IN 47620
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 264 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



M S D North Posey Co Schools              M S D Warren Township
SUPERINTENDENT: Todd Camp                 SUPERINTENDENT: Timothy Hanson
E-MAIL: tcamp@northposey.k12.in.us        E-MAIL: thanson@warren.k12.in.us
PHONE NUMBER: (812) 874-2243              PHONE NUMBER: (317) 869-4300
101 N Church St                           975 N Post Rd
Poseyville, IN 47633                      Indianapolis, IN 46219

M S D Of New Durham Township              M S D Washington Township
SUPERINTENDENT: Sandra Wood               SUPERINTENDENT: Nikki Woodson
E-MAIL: swood@westville.k12.in.us         E-MAIL: nwoodson@msdwt.k12.in.us
PHONE NUMBER: (219) 785-2239              PHONE NUMBER: (317) 845-9400
207 E Valparaiso St                       8550 Woodfield Crossing Blvd
Westville, IN 46391                       Indianapolis, IN 46240

M S D Pike Township                       M S D Wayne Township
SUPERINTENDENT: Flora Reichanadter        SUPERINTENDENT: Jeff Butts
E-MAIL: freichanadter@pike.k12.in.us      E-MAIL: jeff.butts@wayne.k12.in.us
PHONE NUMBER: (317) 293-0393              PHONE NUMBER: (317) 988-8600
6901 Zionsville Rd                        1220 S High Sch Rd
Indianapolis, IN 46268                    Indianapolis, IN 46241

M S D Shakamak Schools                    Maconaquah School Corp
SUPERINTENDENT: Daniel Noel               SUPERINTENDENT: James Callane
E-MAIL: dnoel@shakamak.k12.in.us          E-MAIL: callanej@maconaquah.k12.in.us
PHONE NUMBER: (812) 665-3550              PHONE NUMBER: (765) 689-9131
9233 Shakamak School Rd                   7932 S Strawtown Pk
Jasonville, IN 47438                      Bunker Hill, IN 46914

M S D Southwest Allen County Schls        Madison Area Ed Spec Srv Unit
SUPERINTENDENT: Phil Downs                SUPERINTENDENT: Michael Jones
E-MAIL: pdowns@sacs.k12.in.us             E-MAIL: mjones@maessu.org
PHONE NUMBER: (260) 431-2010              PHONE NUMBER: (812) 265-3448
4824 Homestead Rd                         702 Elm St
Fort Wayne, IN 46814                      Madison, IN 47250

M S D Steuben County                      Madison Consolidated Schools
SUPERINTENDENT: Brent Wilson              SUPERINTENDENT: Jeff Studebaker
E-MAIL: bwilson@msdsc.us                  E-MAIL: jstudebaker@madison.k12.in.us
PHONE NUMBER: (260) 665-2854              PHONE NUMBER: (812) 274-8001
400 S Martha St                           2421 Wilson Ave
Angola, IN 46703                          Madison, IN 47250

M S D Wabash County Schools               Madison-grant United Sch Corp
SUPERINTENDENT: Mike Keaffaber            SUPERINTENDENT: Scott Deetz
E-MAIL: keaffaberm@msdwc.k12.in.us        E-MAIL: sdeetz@mgusc.k12.in.us
PHONE NUMBER: (260) 563-8050              PHONE NUMBER: (765) 948-4143
204 N 300 W                               11580 S/E 00 W
Wabash, IN 46992                          Fairmount, IN 46928

M S D Warren County                       Manchester Community Schools
SUPERINTENDENT: Ralph Shrader             SUPERINTENDENT: Teresa Gremaux
E-MAIL: rshrader@msdwarco.k12.in.us       E-MAIL: teresa_gremaux@mcs.k12.in.us
PHONE NUMBER: (765) 762-3364              PHONE NUMBER: (260) 982-7518
101 N Monroe St                           404 W Ninth St
Williamsport, IN 47993                    N Manchester, IN 46962
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 265 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Marion Community Schools                  Mitchell Community Schools
SUPERINTENDENT: Brad Lindsay              SUPERINTENDENT: Mike Wilcox
E-MAIL: blindsay@marion.k12.in.us         E-MAIL: wilcoxm@mitchell.k12.in.us
PHONE NUMBER: (765) 662-2546              PHONE NUMBER: (812) 849-4481
1240 S Adams St                           441 N 8Th St
Marion, IN 46953                          Mitchell, IN 47446

Medora Community School Corp              Monroe Central School Corp
SUPERINTENDENT: Roger Bane                SUPERINTENDENT: Adrian Moulton
E-MAIL: rbane@medora.k12.in.us            E-MAIL: adrianm@monroecentral.org
PHONE NUMBER: (812) 966-2210              PHONE NUMBER: (765) 468-6868
31 S Perry St                             1918 N Cr 1000 W
Medora, IN 47260                          Parker City, IN 47368

Merrillville Community School             Monroe County Com Sch Corp
SUPERINTENDENT: Nicholas Brown            SUPERINTENDENT: Judy Demuth
E-MAIL: nick.brown@mvsc.k12.in.us         E-MAIL: jdemuth@mccsc.edu
PHONE NUMBER: (219) 650-5300              PHONE NUMBER: (812) 330-7700
6701 Delaware St                          315 E North Dr
Merrillville, IN 46410                    Bloomington, IN 47401

Michigan City Area Schools                Monroe-gregg School District
SUPERINTENDENT: Barbara Watkins           SUPERINTENDENT: Kirk Freeman
E-MAIL: bewatkins@mcas.k12.in.us          E-MAIL: kfreeman@m-gsd.org
PHONE NUMBER: (219) 873-2000              PHONE NUMBER: (317) 996-3720
408 S Carroll Ave                         135 S Chestnut St
Michigan City, IN 46360                   Monrovia, IN 46157

Middlebury Community Schools              Mooresville Con School Corp
SUPERINTENDENT: Jane Allen                SUPERINTENDENT: Randy Taylor
E-MAIL: allenj@mcsin-k12.org              E-MAIL: randy.taylor@mooresvilleschools.org
PHONE NUMBER: (574) 825-9425              PHONE NUMBER: (317) 831-0950
56853 Northridge Dr                       11 W Carlisle St
Middlebury, IN 46540                      Mooresville, IN 46158

Milan Community Schools                   Mt Vernon Community Sch Corp
SUPERINTENDENT: Jane Rogers               SUPERINTENDENT: Chis Smedley
E-MAIL: jane.rogers@milan.k12.in.us       E-MAIL: chris.smedley@mvcsc.k12.in.us
PHONE NUMBER: (812) 654-2365              PHONE NUMBER: (317) 485-3100
412 E Carr St                             One Shoppell Blvd
Milan, IN 47031                           Fortville, IN 46040

Mill Creek Community Sch Corp             Muncie Community Schools
SUPERINTENDENT: Jim Diagostino            SUPERINTENDENT: Lee Ann Kwiatkowski
E-MAIL: jdiagostino@mccsc.k12.in.us       E-MAIL: leeann.k@muncieschools.org
PHONE NUMBER: (317) 539-9200              PHONE NUMBER: (765) 747-5211
6631 S Cr 200 W                           2500 North Elgin St.
Clayton, IN 46118                         Muncie, IN 47304

Mississinewa Community School Corp        Nettle Creek School Corp
SUPERINTENDENT: Tab Mckenzie              SUPERINTENDENT: William Doering
E-MAIL: tab_mckenzie@olemiss.k12.in.us    E-MAIL: wdoering@nettlecreek.k12.in.us
PHONE NUMBER: (765) 674-8528              PHONE NUMBER: (765) 489-4543
424 E S 'A' St                            297 E Northmarket St
Gas City, IN 46933                        Hagerstown, IN 47346
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 266 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



New Albany-floyd Co Con Sch               North Gibson School Corp
SUPERINTENDENT: Bradley Snyder            SUPERINTENDENT: Brian Harmon
E-MAIL: bsnyder@nafcs.k12.in.us           E-MAIL: supt@ngsc.k12.in.us
PHONE NUMBER: (812) 949-4200              PHONE NUMBER: (812) 385-4851
2813 Grant Line Rd                        1108 N Embree St
New Albany, IN 47150                      Princeton, IN 47670

New Castle Community Sch Corp             North Harrison Com School Corp
SUPERINTENDENT: Matthew Shoemaker         SUPERINTENDENT: Lance Richards
E-MAIL: mshoemaker@ncweb.me               E-MAIL: lrichards@nhcs.k12.in.us
PHONE NUMBER: (765) 521-7201              PHONE NUMBER: (812) 347-2407
322 Elliott Ave                           1260 Hwy 64 Nw
New Castle, IN 47362                      Ramsey, IN 47166

New Prairie United School Corp            North Judson-san Pierre Sch Corp
SUPERINTENDENT: Paul White                SUPERINTENDENT: Annette Zupin
E-MAIL: paulwhite@npusc.k12.in.us         E-MAIL: azupin@njsp.k12.in.us
PHONE NUMBER: (574) 654-7273              PHONE NUMBER: (574) 896-2155
5327 N Cougar Rd                          801 Campbell Dr
New Carlisle, IN 46552                    North Judson, IN 46366

Nineveh-hensley-jackson United            North Knox School Corp
SUPERINTENDENT: Timothy Edsell            SUPERINTENDENT: Darrel Bobe
E-MAIL: tedsell@nhj.k12.in.us             E-MAIL: dbobe@nknox.k12.in.us
PHONE NUMBER: (317) 878-2100              PHONE NUMBER: (812) 735-4434
802 S Indian Creek Dr                     11110 N Sr 159
Trafalgar, IN 46181                       Bicknell, IN 47512

Noblesville Schools                       North Lawrence Com Schools
SUPERINTENDENT: Beth Niedermeyer          SUPERINTENDENT: Ty Mungle
E-MAIL: beth_niedermeyer@nobl.k12.in.us   E-MAIL: munglet@nlcs.k12.in.us
PHONE NUMBER: (317) 773-3171              PHONE NUMBER: (812) 279-3521
18025 River Ave                           460 'W' St
Noblesville, IN 46062                     Bedford, IN 47421

North Adams Community Schools             North Miami Community Schools
SUPERINTENDENT: Brent Lehman              SUPERINTENDENT: Kenneth Hanson
E-MAIL: lehmanb@nadams.k12.in.us          E-MAIL: khanson@nmcs.k12.in.us
PHONE NUMBER: (260) 724-7146              PHONE NUMBER: (765) 985-3891
625 Stadium Dr                            394 E 900 N
Decatur, IN 46733                         Denver, IN 46926

North Central Parke Comm Schl Corp        North Montgomery Com Sch Corp
SUPERINTENDENT: Mike Schimpf              SUPERINTENDENT: Colleen Moran
E-MAIL: schimpfm@ncp.k12.in.us            E-MAIL: cmoran@nm.k12.in.us
PHONE NUMBER: (765) 597-2750              PHONE NUMBER: (765) 359-2112
1497 East Sr 47                           480 W 580 N
Marshall, IN 47859                        Crawfordsville, IN 47933

North Daviess Com Schools                 North Newton School Corp
SUPERINTENDENT: Robert Bell               SUPERINTENDENT: Cathy Rowe
E-MAIL: bbell@ndaviess.k12.in.us          E-MAIL: crowe@nn.k12.in.us
PHONE NUMBER: (812) 636-8000              PHONE NUMBER: (219) 285-2228
5494 E Sr 58                              310 S Lincoln St
Elnora, IN 47529                          Morocco, IN 47963
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 267 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



North Putnam Community Schools            Northern In Education Center
SUPERINTENDENT: Nicole Singer             SUPERINTENDENT: Randy Zimmerly
E-MAIL: nsinger@nputnam.k12.in.us         E-MAIL: rzimmerly@niesc.k12.in.us
PHONE NUMBER: (765) 522-6218              PHONE NUMBER: (574) 254-0111
300 N Washington                          56535 Magnetic Dr
Bainbridge, IN 46105                      Mishawaka, IN 46545

North Spencer County Sch Corp             Northern Wells Com Schools
SUPERINTENDENT: Daniel Scherry            SUPERINTENDENT: Scott Mills
E-MAIL: dscherry@nspencer.k12.in.us       E-MAIL: scott.mills@nwcs.k12.in.us
PHONE NUMBER: (812) 937-2400              PHONE NUMBER: (260) 622-4125
3720 E Sr 162                             312 N Jefferson St
Lincoln City, IN 47552                    Ossian, IN 46777

North Vermillion Com Sch Corp             Northwest Allen County Schools
SUPERINTENDENT: Dan Nelson                SUPERINTENDENT: Christopher Himsel
E-MAIL: dnelson@nvc.k12.in.us             E-MAIL: chris.himsel@nacs.k12.in.us
PHONE NUMBER: (765) 492-4033              PHONE NUMBER: (260) 637-3155
5551 N Falcon Dr                          13119 Coldwater Rd
Cayuga, IN 47928                          Fort Wayne, IN 46845

North West Hendricks Schools              Northwest In Education Center
SUPERINTENDENT: Scott Syverson            SUPERINTENDENT: Randy Zimmerly
E-MAIL: syversonsc@hendricks.k12.in.us    E-MAIL: rzimmerly@niesc.k12.in.us
PHONE NUMBER: (317) 994-4100              PHONE NUMBER: (219) 922-0900
104 N Church St                           2939 41St St
Lizton, IN 46149                          Highland, IN 46322

North White School Corp                   Northwest Indiana Spec Ed Coop
SUPERINTENDENT: Nicholas Eccles           SUPERINTENDENT: Jane Winkoff
E-MAIL: neccles@nwhite.k12.in.us          E-MAIL: jwinkoff@nisec.org
PHONE NUMBER: (219) 253-6618              PHONE NUMBER: (219) 663-6500
402 E Broadway St                         2150 W 97Th Pl
Monon, IN 47959                           Crown Point, IN 46307

Northeast Dubois Co Sch Corp              Northwestern Con School Corp
SUPERINTENDENT: Bill Hochgesang           SUPERINTENDENT: Chris Hoke
E-MAIL: bhochgesang@nedubois.k12.in.us    E-MAIL: choke@nwshelbyschools.org
PHONE NUMBER: (812) 678-2781              PHONE NUMBER: (317) 835-7461
5379 E Main St                            4920 W 600 N
Dubois, IN 47527                          Fairland, IN 46126

Northeast School Corp                     Northwestern School Corp
SUPERINTENDENT: Mark Baker                SUPERINTENDENT: Kristen Bilkey
E-MAIL: bakerm@nesc.k12.in.us             E-MAIL: kristen.bilkey@nwsc.k12.in.us
PHONE NUMBER: (812) 383-5761              PHONE NUMBER: (765) 452-3060
406 N Vine St                             3075 N Washington St
Hymera, IN 47855                          Kokomo, IN 46901

Northeastern Wayne Schools                Oak Hill United School Corp
SUPERINTENDENT: Laura Blessing            SUPERINTENDENT: Chad Cripe
E-MAIL: lblessing@nws.k12.in.us           E-MAIL: chadcr@ohusc.k12.in.us
PHONE NUMBER: (765) 847-2821              PHONE NUMBER: (765) 395-3341
314 W Main St                             1474 N 800 W 27
Fountain City, IN 47341                   Converse, IN 46919
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 268 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Oregon-davis School Corp                 Pike County School Corp
SUPERINTENDENT: Donald Harman            SUPERINTENDENT: Suzanne Blake
E-MAIL: dharman@od.k12.in.us             E-MAIL: sblake@pcsc.k12.in.us
PHONE NUMBER: (574) 867-2111             PHONE NUMBER: (812) 354-8731
5998 N 750 E                             907 Walnut St
Hamlet, IN 46532                         Petersburg, IN 47567

Orleans Community Schools                Pioneer Regional School Corp
SUPERINTENDENT: Jimmy Ellis              SUPERINTENDENT: Charles Grable
E-MAIL: jellis@orleans.k12.in.us         E-MAIL: grablec@pioneer.k12.in.us
PHONE NUMBER: (812) 865-2688             PHONE NUMBER: (574) 643-2605
173 W Marley St                          413 S Chicago St
Orleans, IN 47452                        Royal Center, IN 46978

Paoli Community School Corp              Plainfield Community Sch Corp
SUPERINTENDENT: Greg Walker              SUPERINTENDENT: Scott Olinger
E-MAIL: walkerg@paoli.k12.in.us          E-MAIL: solinger@plainfield.k12.in.us
PHONE NUMBER: (812) 723-4717             PHONE NUMBER: (317) 839-2578
501 Elm St - Ofc Supt                    985 S Longfellow Dr
Paoli, IN 47454                          Plainfield, IN 46168

Parke-vermillion Ed & Trng Inter         Plymouth Community School Corp
SUPERINTENDENT: Craig Newby              SUPERINTENDENT: Andy Hartley
E-MAIL: cnewby@wrcte.org                 E-MAIL: ahartley@plymouth.k12.in.us
PHONE NUMBER: (765) 245-2870             PHONE NUMBER: (574) 936-3115
3636 E Us Hwy 36                         611 Berkley St
Hillsdale, IN 47854                      Plymouth, IN 46563

Penn-harris-madison Sch Corp             Portage Township Schools
SUPERINTENDENT: Jerry Thacker            SUPERINTENDENT: Amanda Alaniz
E-MAIL: jthacker@phm.k12.in.us           E-MAIL: amanda.alaniz@portage.k12.in.us
PHONE NUMBER: (574) 259-7941             PHONE NUMBER: (219) 762-6511
55900 Bittersweet Rd                     6240 Us Hwy 6
Mishawaka, IN 46545                      Portage, IN 46368

Perry Central Com Schools Corp           Porter County Education Services
SUPERINTENDENT: Tara Bishop              SUPERINTENDENT: Liz Prieboy
E-MAIL: tbishop@pccommodores.org         E-MAIL: lprieboy@pces.k12.in.us
PHONE NUMBER: (812) 843-5576             PHONE NUMBER: (219) 464-9607
18677 Old Sr 37                          750 Ransom Rd
Leopold, IN 47551                        Valparaiso, IN 46385

Perry Township Schools                   Porter Township School Corp
SUPERINTENDENT: Patrick Mapes            SUPERINTENDENT: Stacey Schmidt
E-MAIL: pmapes@perryschools.org          E-MAIL: stacey.schmidt@ptsc.k12.in.us
PHONE NUMBER: (317) 789-3700             PHONE NUMBER: (219) 477-4933
6548 Orinoco Ave                         248 S 500 W
Indianapolis, IN 46227                   Valparaiso, IN 46385

Peru Community Schools                   Prairie Heights Com Sch Corp
SUPERINTENDENT: Sam Watkins              SUPERINTENDENT: Jeff Reed
E-MAIL: swatkins@peru.k12.in.us          E-MAIL: jreed@ph.k12.in.us
PHONE NUMBER: (765) 473-3081             PHONE NUMBER: (260) 351-3214
35 W 3Rd St                              305 S 1150 E
Peru, IN 46970                           Lagrange, IN 46761
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 269 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Randolph Central School Corp              Rising Sun-ohio Co Com
SUPERINTENDENT: Rolland Abraham           SUPERINTENDENT: Branden Roeder
E-MAIL: rabraham@randolphcentral.us       E-MAIL: broeder@risingsun.k12.in.us
PHONE NUMBER: (765) 584-1401              PHONE NUMBER: (812) 438-2655
103 N East St                             110 S Henrietta St
Winchester, IN 47394                      Rising Sun, IN 47040

Randolph Eastern School Corp              River Forest Community Sch Corp
SUPERINTENDENT: Aaron Black               SUPERINTENDENT: Steven Disney
E-MAIL: ablack@resc.k12.in.us             E-MAIL: sdisney@rfcsc.k12.in.us
PHONE NUMBER: (765) 964-4994              PHONE NUMBER: (219) 962-2909
731 N Plum St                             3250 Michigan St
Union City, IN 47390                      Hobart, IN 46342

Randolph Southern School Corp             Rochester Community Sch Corp
SUPERINTENDENT: Donnie Bowsman            SUPERINTENDENT: Jana Vance
E-MAIL: bowsmand@rssc.k12.in.us           E-MAIL: jana.vance@zebras.net
PHONE NUMBER: (765) 874-1181              PHONE NUMBER: (574) 223-2159
1 Rebel Dr                                690 Zebra Ln
Lynn, IN 47355                            Rochester, IN 46975

Region 8 Education Service Center         Rossville Con School District
SUPERINTENDENT: Joshua Wenning            SUPERINTENDENT: James Hanna
E-MAIL: jwenning@r8esc.k12.in.us          E-MAIL: jhanna@rcsd.k12.in.us
PHONE NUMBER: (260) 724-6200              PHONE NUMBER: (765) 379-2990
251 W 850 N                               1 Robert Egly Dr
Decatur, IN 46733                         Rossville, IN 46065

Rensselaer Central School Corp            Rush County Schools
SUPERINTENDENT: Curt Craig                SUPERINTENDENT: Matt Vance
E-MAIL: curtis.craig@rcsc.k12.in.us       E-MAIL: vancem@rushville.k12.in.us
PHONE NUMBER: (219) 866-7822              PHONE NUMBER: (765) 932-4186
900 E Washington St                       330 W 8Th St
Rensselaer, IN 47978                      Rushville, IN 46173

Richland-bean Blossom C S C               Salem Community Schools
SUPERINTENDENT: Jerry Sanders             SUPERINTENDENT: Jon Acton
E-MAIL: jsanders@rbbschools.net           E-MAIL: jacton@salemschools.com
PHONE NUMBER: (812) 876-7100              PHONE NUMBER: (812) 883-4437
600 S Edgewood Dr                         500 N Harrison St
Ellettsville, IN 47429                    Salem, IN 47167

Richmond Community Schools                School City Of East Chicago
SUPERINTENDENT: Jennifer Obrien           SUPERINTENDENT: Dee Wright
E-MAIL: jennifero@rcs.k12.in.us           E-MAIL: dwright@ecps.org
PHONE NUMBER: (765) 973-3300              PHONE NUMBER: (219) 391-4100
300 Hub Etchison Pky                      210 E Columbus Dr
Richmond, IN 47374                        East Chicago, IN 46312

Ripley-ohio-dearborn Sp Ed Coop           School City Of Hammond
SUPERINTENDENT: Alex Brewer               SUPERINTENDENT: Scott Miller
E-MAIL: abrewer@rodspecialed.org          E-MAIL: semiller@hammond.k12.in.us
PHONE NUMBER: (812) 623-2212              PHONE NUMBER: (219) 933-2400
925 N Meridian St Ste 100                 41 Williams St
Sunman, IN 47041                          Hammond, IN 46320
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 270 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



School City Of Hobart                    Shelby Eastern Schools
SUPERINTENDENT: Peggy Buffington         SUPERINTENDENT: Todd Hitchcock
E-MAIL: peggyb@hobart.k12.in.us          E-MAIL: thitchcock@ses.k12.in.us
PHONE NUMBER: (219) 942-8885             PHONE NUMBER: (765) 544-2246
32 E 7Th St                              2451 N 600 E
Hobart, IN 46342                         Shelbyville, IN 46176

School City Of Mishawaka                 Shelbyville Central Schools
SUPERINTENDENT: Wayne Barker             SUPERINTENDENT: Mary Harper
E-MAIL: barkerw@mishawaka.k12.in.us      E-MAIL: meharper@shelbycs.org
PHONE NUMBER: (574) 254-4537             PHONE NUMBER: (317) 392-2505
1402 S Main St                           803 St Joseph St
Mishawaka, IN 46544                      Shelbyville, IN 46176

School Town Of Highland                  Shenandoah School Corporation
SUPERINTENDENT: Brian Smith              SUPERINTENDENT: Ron Green
E-MAIL: bsmith@highland.k12.in.us        E-MAIL: rgreen@shenandoah.k12.in.us
PHONE NUMBER: (219) 922-5615             PHONE NUMBER: (765) 354-2266
9145 Kennedy Ave                         5100 N Raider Rd
Highland, IN 46322                       Middletown, IN 47356

School Town Of Munster                   Sheridan Community Schools
SUPERINTENDENT: Jeff Hendrix             SUPERINTENDENT: Mary Roberson
E-MAIL: jahendrix@munster.us             E-MAIL: mroberson@sheridan.k12.in.us
PHONE NUMBER: (219) 836-9111             PHONE NUMBER: (317) 758-4172
8616 Columbia Ave                        24795 N Hinesley Rd
Munster, IN 46321                        Sheridan, IN 46069

School Town Of Speedway                  Shoals Community School Corp
SUPERINTENDENT: Kyle Trebley             SUPERINTENDENT: Candace Roush
E-MAIL: ktrebley@speedwayschools.org     E-MAIL: roushc@shoals.k12.in.us
PHONE NUMBER: (317) 244-0236             PHONE NUMBER: (812) 247-2060
5335 W 25Th St                           11741 Ironton Rd
Speedway, IN 46224                       Shoals, IN 47581

Scott County School District 1           Smith-green Community Schools
SUPERINTENDENT: Trevor Jones             SUPERINTENDENT: Daniel Hile
E-MAIL: trevor.jones@scsd1.com           E-MAIL: HileD@sgcs.k12.in.us
PHONE NUMBER: (812) 794-8750             PHONE NUMBER: (260) 693-2007
255 Hwy 31S                              222 W Tulley St
Austin, IN 47102                         Churubusco, IN 46723

Scott County School District 2           South Adams Schools
SUPERINTENDENT: Marc Slaton              SUPERINTENDENT: Michelle Penrod
E-MAIL: mslaton@scsd2.k12.in.us          E-MAIL: mclouserpenrod@southadams.k12.in.us
PHONE NUMBER: (812) 752-8921             PHONE NUMBER: (260) 589-3133
375 E Mcclain Ave                        1075 Starfire Way
Scottsburg, IN 47170                     Berne, IN 46711

Seymour Community Schools                South Bend Community Sch Corp
SUPERINTENDENT: Brandon Harpe            SUPERINTENDENT: Kenneth Spells
E-MAIL: harpeb@scsc.k12.in.us            E-MAIL: kspells@sbcsc.k12.in.us
PHONE NUMBER: (812) 522-3340             PHONE NUMBER: (574) 393-6000
1638 S Walnut St                         215 S St Joseph St
Seymour, IN 47274                        South Bend, IN 46601
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 271 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



South Central Area Special Ed               South Montgomery Com Sch Corp
SUPERINTENDENT: Janice Oakley               SUPERINTENDENT: Shawn Greiner
E-MAIL: oakleyj@scasec.k12.in.us            E-MAIL: shawn.greiner@southmont.k12.in.us
PHONE NUMBER: (812) 723-2089                PHONE NUMBER: (765) 866-0203
600 Elm St Suite 2                          200 N 3Rd St
Paoli, IN 47454                             New Market, IN 47965

South Central Com School Corp               South Newton School Corp
SUPERINTENDENT: Theodore Stevens            SUPERINTENDENT: Casey Hall
E-MAIL: tstevens@scentral.k12.in.us         E-MAIL: hallc@newton.k12.in.us
PHONE NUMBER: (219) 767-2263                PHONE NUMBER: (219) 474-5184
9808 S 600 W                                13232 S 50 E
Union Mills, IN 46382                       Kentland, IN 47951

South Dearborn Com School Corp              South Putnam Community Schools
SUPERINTENDENT: Eric Lows                   SUPERINTENDENT: Bruce Bernhardt
E-MAIL: eric.lows@sdcsc.k12.in.us           E-MAIL: bbernhardt@sputnam.k12.in.us
PHONE NUMBER: (812) 926-2090                PHONE NUMBER: (765) 653-3119
6109 Squire Pl                              3999 S Us Hwy 231
Aurora, IN 47001                            Greencastle, IN 46135

South Gibson School Corp                    South Ripley Com Sch Corp
SUPERINTENDENT: Stacey Humbaugh             SUPERINTENDENT: Robert Moorhead
E-MAIL: stacey.humbaugh@sgibson.k12.in.us   E-MAIL: rmoorhead@sripley.k12.in.us
PHONE NUMBER: (812) 753-4230                PHONE NUMBER: (812) 689-6282
1029 W 650 S                                207 W Tyson St
Fort Branch, IN 47648                       Versailles, IN 47042

South Harrison Com Schools                  South Spencer County Sch Corp
SUPERINTENDENT: Mark Eastridge              SUPERINTENDENT: Richard Rutherford
E-MAIL: eastridgem@shcsc.k12.in.us          E-MAIL: richard.rutherford@sspencer.k12.in.us
PHONE NUMBER: (812) 738-2168                PHONE NUMBER: (812) 649-2591
315 S Harrison Dr                           321 S 5Th St
Corydon, IN 47112                           Rockport, IN 47635

South Henry School Corp                     South Vermillion Com Sch Corp
SUPERINTENDENT: Wesley Hammond              SUPERINTENDENT: Dave Chapman
E-MAIL: whammond@shenry.k12.in.us           E-MAIL: dchapman@svcs.k12.in.us
PHONE NUMBER: (765) 987-7882                PHONE NUMBER: (765) 832-2426
6972 S Sr 103                               800 W Wildcat Dr
Straughn, IN 47387                          Clinton, IN 47842

South Knox School Corp                      Southeast Dubois Co Sch Corp
SUPERINTENDENT: Tim Grove                   SUPERINTENDENT: Jamie Pund
E-MAIL: tgrove@sknox.k12.in.us              E-MAIL: jamie.pund@sedubois.k12.in.us
PHONE NUMBER: (812) 726-4440                PHONE NUMBER: (812) 367-1653
6116 E Sr 61                                432 E 15Th St
Vincennes, IN 47591                         Ferdinand, IN 47532

South Madison Com Sch Corp                  Southeast Fountain School Corp
SUPERINTENDENT: Joseph Buck                 SUPERINTENDENT: Dan Foster
E-MAIL: jbuck@smcsc.com                     E-MAIL: fosterd@sefschools.org
PHONE NUMBER: (765) 778-2152                PHONE NUMBER: (765) 294-2254
203 S Heritage Way                          744 E Us Hwy 136
Pendleton, IN 46064                         Veedersburg, IN 47987
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 272 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Southeastern Career Center                Southwestern Con Sch Shelby Co
SUPERINTENDENT: Derek Marshall            SUPERINTENDENT: Curtis Chase
E-MAIL: dmarshall@sccenter.k12.in.us      E-MAIL: cchase@swshelby.k12.in.us
PHONE NUMBER: (812) 689-5253              PHONE NUMBER: (317) 729-5746
901 W Us 50                               3406 W 600 S
Versailles, IN 47042                      Shelbyville, IN 46176

Southern Hancock Co Com Sch Corp          Southwestern-jefferson Co Con
SUPERINTENDENT: Lisa Lantrip              SUPERINTENDENT: Jeff Bates
E-MAIL: llantrip@newpal.k12.in.us         E-MAIL: jbates@swjcs.us
PHONE NUMBER: (317) 861-4463              PHONE NUMBER: (812) 866-6255
4711 S 500 W                              239 S Main Cross St
New Palestine, IN 46163                   Hanover, IN 47243

Southern In Education Center              Special Services - Johnson Co
SUPERINTENDENT: Judy Bueckert             SUPERINTENDENT: Angela Balsley
E-MAIL: jbueckert@siec.k12.in.us          E-MAIL: abalsley@earlywood.org
PHONE NUMBER: (812) 482-6641              PHONE NUMBER: (317) 736-8495
1102 Tree Lane Dr                         500 Earlywood Dr
Jasper, IN 47546                          Franklin, IN 46131

Southern Wells Com Schools                Spencer-owen Community Schools
SUPERINTENDENT: Steve Darnell             SUPERINTENDENT: Chad Briggs
E-MAIL: sdarnell@swraiders.com            E-MAIL: cbriggs@socs.k12.in.us
PHONE NUMBER: (765) 728-5537              PHONE NUMBER: (812) 829-2233
9120 S 300 W                              205 E Hillside
Poneto, IN 46781                          Spencer, IN 47460

Southside Sp Srvs Of Marion Co            Springs Valley Com School Corp
SUPERINTENDENT: Scott Carson              SUPERINTENDENT: Trevor Apple
E-MAIL: scarson@sssmc.k12.in.us           E-MAIL: apple@svalley.k12.in.us
PHONE NUMBER: (317) 789-1650              PHONE NUMBER: (812) 936-4474
5391 S Shelby St                          498 S Larry Bird Blvd
Indianapolis, IN 46227                    French Lick, IN 47432

Southwest Dubois Co Sch Corp              Sunman-dearborn Com Sch Corp
SUPERINTENDENT: Tim Lagrange              SUPERINTENDENT: Andrew Jackson
E-MAIL: lagranget@swdubois.k12.in.us      E-MAIL: ajackson@sunmandearborn.k12.in.us
PHONE NUMBER: (812) 683-3971              PHONE NUMBER: (812) 623-2291
113 N Jackson St                          1 Trojan Place Ste B
Huntingburg, IN 47542                     St Leon, IN 47012

Southwest Parke Com Sch Corp              Switzerland County School Corp
SUPERINTENDENT: Philip Harrison           SUPERINTENDENT: Rodney Hite
E-MAIL: harrisonp@swparke.k12.in.us       E-MAIL: rhite@switzsc.org
PHONE NUMBER: (765)569-2073               PHONE NUMBER: (812) 427-2611
4851 S Coxville Rd                        1040 W Main St
Montezuma, IN 47862                       Vevay, IN 47043

Southwest School Corp                     Taylor Community School Corp
SUPERINTENDENT: Chris Stitzle             SUPERINTENDENT: Christopher Smith
E-MAIL: cstitzle@swest.k12.in.us          E-MAIL: chris.smith@taylor.k12.in.us
PHONE NUMBER: (812) 268-6311              PHONE NUMBER: (765) 453-3035
110 N Main St                             3750 E Cr 300 S
Sullivan, IN 47882                        Kokomo, IN 46902
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 273 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Tell City-troy Twp School Corp            Tri-township Cons School Corp
SUPERINTENDENT: John Scioldo              SUPERINTENDENT: Kelly Shepherd
E-MAIL: john.scioldo@tellcity.k12.in.us   E-MAIL: kshepherd@tritownship.k12.in.us
PHONE NUMBER: (812) 547-3300              PHONE NUMBER: (219) 754-2709
837 17Th St                               309 School Dr
Tell City, IN 47586                       Wanatah, IN 46390

Tippecanoe School Corp                    Twin Lakes School Corp
SUPERINTENDENT: Scott Hanback             SUPERINTENDENT: Michael Galvin
E-MAIL: shanback@tsc.k12.in.us            E-MAIL: mgalvin@twinlakes.k12.in.us
PHONE NUMBER: (765) 474-2481              PHONE NUMBER: (574) 583-7211
21 Elston Rd                              565 S Main St
Lafayette, IN 47909                       Monticello, IN 47960

Tippecanoe Valley School Corp             Twin Rivers Career & Tech Ed Area
SUPERINTENDENT: Blaine Conley             SUPERINTENDENT: Brandon Small
E-MAIL: conleyb@tvsc.k12.in.us            E-MAIL: bsmall@twinriversarea.org
PHONE NUMBER: (574) 353-7741              PHONE NUMBER: (812) 882-0801
8343 S Sr 19                              20 N Third St
Akron, IN 46910                           Vincennes, IN 47591

Tipton Community School Corp              Union Co/clg Corner Joint Sch Dist
SUPERINTENDENT: Ryan Glaze                SUPERINTENDENT: Aron Borowiak
E-MAIL: rglaze@tcsc.k12.in.us             E-MAIL: aron.borowiak@uc.k12.in.us
PHONE NUMBER: (765) 675-2147              PHONE NUMBER: (765) 458-7471
1051 S Main St                            107 S Layman St
Tipton, IN 46072                          Liberty, IN 47353

Tri-central Community Schools             Union School Corporation
SUPERINTENDENT: Dave Driggs               SUPERINTENDENT: Michael Huber
E-MAIL: ddriggs@tccs.k12.in.us            E-MAIL: mhuber@usc.k12.in.us
PHONE NUMBER: (765) 963-2585              PHONE NUMBER: (765) 853-5464
4774 N 200 W                              8707 W Us Hwy 36
Sharpsville, IN 46068                     Modoc, IN 47358

Tri-county School Corp                    Union Township School Corp
SUPERINTENDENT: Patrick Culp              SUPERINTENDENT: John Hunter
E-MAIL: culpp@trico.k12.in.us             E-MAIL: jhunter@union.k12.in.us
PHONE NUMBER: (219) 279-2418              PHONE NUMBER: (219) 759-2531
105 N 2Nd St                              599 W 300 N Suite A
Wolcott, IN 47995                         Valparaiso, IN 46385

Tri-creek School Corporation              Union-north United School Corp
SUPERINTENDENT: Rod Gardin                SUPERINTENDENT: Mitchell Mawhorter
E-MAIL: rgardin@tricreek.k12.in.us        E-MAIL: mmawhorter@unorth.k12.in.us
PHONE NUMBER: (219) 696-6661              PHONE NUMBER: (574) 784-8141
195 W Oakley Ave                          22601 Tyler Rd
Lowell, IN 46356                          Lakeville, IN 46536

Triton School Corporation                 Valparaiso Community Schools
SUPERINTENDENT: Jeremy Riffle             SUPERINTENDENT: Michael Berta
E-MAIL: jriffle@triton.k12.in.us          E-MAIL: mberta@valpo.k12.in.us
PHONE NUMBER: (574) 342-2255              PHONE NUMBER: (219) 531-3000
100 Triton Dr                             3801 N Campbell St
Bourbon, IN 46504                         Valparaiso, IN 46385
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 274 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Vigo County School Corp                   Wawasee Community School Corp
SUPERINTENDENT: Robert Haworth            SUPERINTENDENT: Thomas Edington
E-MAIL: robert.haworth@vigoschools.org    E-MAIL: tedington@wawasee.k12.in.us
PHONE NUMBER: (812) 462-4216              PHONE NUMBER: (574) 457-3188
686 Wabash Ave                            1 Warrior Path - Bldg 2
Terre Haute, IN 47807                     Syracuse, IN 46567

Vincennes Community Sch Corp              Wes-del Community Schools
SUPERINTENDENT: Greg Parsley              SUPERINTENDENT: Kyle Mealy
E-MAIL: parsleyg@vcsc.k12.in.us           E-MAIL: kmealy@wes-del.org
PHONE NUMBER: (812) 882-4844              PHONE NUMBER: (765) 358-4006
1712 S Quail Run Rd                       10290 N Cr 600 W
Vincennes, IN 47591                       Gaston, IN 47342

Wabash City Schools                       West Central Education Service Ctr
SUPERINTENDENT: Jason Callahan            SUPERINTENDENT: Richard King
E-MAIL: callahaj@apaches.k12.in.us        E-MAIL: rking@wciesc.k12.in.us
PHONE NUMBER: (260) 563-2151              PHONE NUMBER: (765) 653-2727
1101 Colerain St 744                      1 North Calbert Way
Wabash, IN 46992                          Greencastle, IN 46135

Wabash Valley Education Center            West Central School Corp
SUPERINTENDENT: Judi Hendrix              SUPERINTENDENT: Dan Zylstra
E-MAIL: judi.hendrix@esc5.k12.in.us       E-MAIL: dzylstra@wcsc.k12.in.us
PHONE NUMBER: (765) 463-1589              PHONE NUMBER: (219) 567-9161
3061 Benton St                            117 E Montgomery St
West Lafayette, IN 47906                  Francesville, IN 47946

Wa-nee Community Schools                  West Clark Community Schools
SUPERINTENDENT: Scot Croner               SUPERINTENDENT: Clemen Lloyd
E-MAIL: scroner@wanee.org                 E-MAIL: cperez-lloyd@westclarkschools.com
PHONE NUMBER: (574) 773-3131              PHONE NUMBER: (812) 246-3375
1300 N Main St                            601 Renz Ave
Nappanee, IN 46550                        Sellersburg, IN 47172

Warrick County School Corp                West Lafayette Com School Corp
SUPERINTENDENT: Brad Schneider            SUPERINTENDENT: Rocky Killion
E-MAIL: bschneider@warrick.k12.in.us      E-MAIL: killionr@wl.k12.in.us
PHONE NUMBER: (812) 897-0400              PHONE NUMBER: (765) 746-1602
300 E Gum                                 1130 N Salisbury
Boonville, IN 47601                       West Lafayette, IN 47906

Warsaw Community Schools                  West Noble School Corporation
SUPERINTENDENT: David Hoffert             SUPERINTENDENT: Galen Mast
E-MAIL: dhoffert@warsawschools.org        E-MAIL: mastga@westnoble.k12.in.us
PHONE NUMBER: (574) 371-5098              PHONE NUMBER: (260) 894-3191
1 Administration Dr                       5050 N Us 33
Warsaw, IN 46580                          Ligonier, IN 46767

Washington Com Schools                    West Washington School Corp
SUPERINTENDENT: Dan Roach                 SUPERINTENDENT: Keith Nance
E-MAIL: droach@wcs.k12.in.us              E-MAIL: nancek@wwcs.k12.in.us
PHONE NUMBER: (812) 254-5536              PHONE NUMBER: (812) 755-4872
301 E South St                            9699 W Mt Tabor Rd
Washington, IN 47501                      Campbellsburg, IN 47108
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 275 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Western Boone Co Com Sch Dist             Whitley Co Cons Schools
SUPERINTENDENT: Rob Ramey                 SUPERINTENDENT: Patricia Oconnor
E-MAIL: rob.ramey@webo.k12.in.us          E-MAIL: oconnorpc@wccsonline.com
PHONE NUMBER: (765) 482-6333              PHONE NUMBER: (260) 244-5771
1201 N Sr 75                              107 N Walnut St
Thorntown, IN 46071                       Columbia City, IN 46725

Western School Corp                       Wilson Education Ctr Corp
SUPERINTENDENT: Randy Mccracken           SUPERINTENDENT: Phil Partenheimer
E-MAIL: rmccrack@western.k12.in.us        E-MAIL: philp@wesc.k12.in.us
PHONE NUMBER: (765) 883-5576              PHONE NUMBER: (812) 256-8000
2600 S 600 W                              2101 Grace Ave
Russiaville, IN 46979                     Charlestown, IN 47111

Western Wayne Schools                     Yorktown Community Schools
SUPERINTENDENT: George Philhower          SUPERINTENDENT: Gregory Hinshaw
E-MAIL: gphilhower@wwayne.k12.in.us       E-MAIL: ghinshaw@yorktown.k12.in.us
PHONE NUMBER: (765) 478-5375              PHONE NUMBER: (765) 759-2720
519 Queen St - 217                        2311 S Broadway St
Pershing, IN 47370                        Yorktown, IN 47396

Westfield-washington Schools              Zionsville Community Schools
SUPERINTENDENT: Sherry Grate              SUPERINTENDENT: Scott Robison
E-MAIL: grates@wws.k12.in.us              E-MAIL: srobison@zcs.k12.in.us
PHONE NUMBER: (317) 867-8000              PHONE NUMBER: (317) 873-2858
1143 E 181st Street                       900 Mulberry St
Westfield, IN 46074                       Zionsville, IN 46077

Westview School Corporation               Abilene
SUPERINTENDENT: Randy Miller              SUPERINTENDENT: Greg Brown
E-MAIL: millerra@westview.k12.in.us       E-MAIL: gbrown@abileneschools.org
PHONE NUMBER: (260) 768-4404              PHONE NUMBER: (785) 263-2630
1545 S 600 W                              213 N. Broadway
Topeka, IN 46571                          Abilene, KS 67410

White River Valley Sch Dist               Altoona-midway
SUPERINTENDENT: Bob Hacker                SUPERINTENDENT: Brent Kaempfe
E-MAIL: bhacker@wrv.k12.in.us             E-MAIL: bkaempfe@usd387.org
PHONE NUMBER: (812) 659-1424              PHONE NUMBER: (620) 537-7721
5644 W State Rd 54                        20584 Us 75 Hwy
Switz City, IN 47465                      Buffalo, KS 66717

Whiting School City                       Andover
SUPERINTENDENT: Cynthia Scroggins         SUPERINTENDENT: Brett White
E-MAIL: cscroggins@ns.whiting.k12.in.us   E-MAIL: whiteb@usd385.org
PHONE NUMBER: (219) 659-0656              PHONE NUMBER: (316) 218-4660
1500 Center St                            1432 N Andover Rd
Whiting, IN 46394                         Andover, KS 67002

Whitko Community School Corp              Anthony-harper
SUPERINTENDENT: Brandon Penrod            SUPERINTENDENT: Josh Swartz
E-MAIL: brandon.penrod@whitko.org         E-MAIL: joshs@usd361.org
PHONE NUMBER: (574) 327-3677              PHONE NUMBER: (620) 842-5183
710 North State Rd 5                      124 N Jennings
Pierceton, IN 46562                       Anthony, KS 67003
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 276 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Anw Special Education Cooperative         Augusta
SUPERINTENDENT: Doug Tressler             SUPERINTENDENT: Matt Ward
E-MAIL: dtressler@anwcoop.com             E-MAIL: mward@usd402.com
PHONE NUMBER: (620)473-2257               PHONE NUMBER: (316) 775-5484
710 Bridge                                2345 Greyhound Drive
Humboldt, KS 66748                        Augusta, KS 67010

Argonia Public Schools                    Baldwin City
SUPERINTENDENT: Julie McPherron           SUPERINTENDENT: Paul Dorathy
E-MAIL: jmcpherron@argonia359.org         E-MAIL: pdorathy@usd348.com
PHONE NUMBER: (620) 435-6311              PHONE NUMBER: (785) 594-2721
202 E. Allen                              715 Chapel Street
Argonia, KS 67004                         Baldwin City, KS 66006

Arkansas City                             Barber County North
SUPERINTENDENT: Ron Ballard               SUPERINTENDENT: Mark Buck
E-MAIL: ron.ballard@usd470.com            E-MAIL: supt@usd254.org
PHONE NUMBER: (620) 441-2000              PHONE NUMBER: (620) 886-3370
2545 Greenway                             100 E. First
Arkansas City, KS 67005                   Medicine Lodge, KS 67104

Ashland                                   Barnes
SUPERINTENDENT: Jamie Wetig               SUPERINTENDENT: John Whetzal
E-MAIL: jwetig@usd220.net                 E-MAIL: jwhetzal@usd223.org
PHONE NUMBER: (620) 635-2220              PHONE NUMBER: (785) 763-4231
311 J.E. Humphreys St.                    212 N. Tripp
Ashland, KS 67831                         Barnes, KS 66933

Atchison Co Comm Schools                  Basehor-linwood
SUPERINTENDENT: Andrew Gaddis             SUPERINTENDENT: David Howard
E-MAIL: gaddis.andrew@usd377.org          E-MAIL: dhoward@usd458.org
PHONE NUMBER: (913) 833-5050              PHONE NUMBER: (913) 724-1396
306 Main Street                           2008 N 155Th St
Effingham, KS 66023                       Basehor, KS 66007

Atchison Public Schools                   Baxter Springs
SUPERINTENDENT: Renee Scott               SUPERINTENDENT: David Pendergraft
E-MAIL: renee.scott@usd409.net            E-MAIL: penderd@usd508.org
PHONE NUMBER: (913) 367-4384              PHONE NUMBER: (620) 856-2375
626 Commercial Street                     1108 Military Ave
Atchison, KS 66002                        Baxter Springs, KS 66713

Attica                                    Belle Plaine
SUPERINTENDENT: Mike Sanders              SUPERINTENDENT: James Sutton
E-MAIL: mikesanders@usd511.org            E-MAIL: jsutton@usd357.org
PHONE NUMBER: (620) 254-7915              PHONE NUMBER: (620) 488-2288
718 N Main                                719 N Main
Attica, KS 67009                          Belle Plaine, KS 67013

Auburn Washburn                           Beloit
SUPERINTENDENT: Scott Mcwilliams          SUPERINTENDENT: Jeff Travis
E-MAIL: mcwilsco@usd437.net               E-MAIL: jtravis@usd273.org
PHONE NUMBER: (785) 339-4000              PHONE NUMBER: (785) 738-3261
5928 Sw 53Rd                              2020 N Independence
Topeka, KS 66610                          Beloit, KS 67420
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 277 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Blue Valley                              Burlingame Public School
SUPERINTENDENT: John Cox                 SUPERINTENDENT: Marcy Cassidy
E-MAIL: jcox@usd384.org                  E-MAIL: cassidy@usd454.net
PHONE NUMBER: (785) 293-5256             PHONE NUMBER: (785) 654-3328
3 Ram Way                                100 Bioomquist Drive, Suite A
Randolph, KS 66554                       Burlingame, KS 66413

Blue Valley                              Burlington
SUPERINTENDENT: Todd White               SUPERINTENDENT: Craig Marshall
E-MAIL: twhite@bluevalleyk12.org         E-MAIL: cmarshall@usd244ks.org
PHONE NUMBER: (913) 239-4000             PHONE NUMBER: (620) 364-8478
15020 Metcalf Ave.                       200 South 6Th
Overland Park, KS 66223                  Burlington, KS 66839

Bluestem                                 Burrton
SUPERINTENDENT: Joel Lovesee             SUPERINTENDENT: Joan Simoneau
E-MAIL: jlovesee@usd205.com              E-MAIL: simoneauj@usd369.org
PHONE NUMBER: (316) 742-3261             PHONE NUMBER: (620)463-3840
625 S. Mill Road                         105 East Lincoln
Leon, KS 67074                           Burrton, KS 67020

Bonner Springs                           Butler Co Special Education Interlocal
SUPERINTENDENT: Dan Brungardt            SUPERINTENDENT: Miles Harvey
E-MAIL: brungardtd@usd204.net            E-MAIL: mharvey@bcsbc.org
PHONE NUMBER: (913) 422-5600             PHONE NUMBER: (316) 775-6904
2200 S 138Th Street                      1266 Southeast Bluestem Road
Bonner Springs, KS 66012                 Eldorado, KS 67042

Brewster                                 Caldwell
SUPERINTENDENT: Shelly Angelos           SUPERINTENDENT: Alan Jamison
E-MAIL: shelly.angelos@usd314.com        E-MAIL: ajamison@usd360.com
PHONE NUMBER: (785) 694-2236             PHONE NUMBER: (620) 845-2585
127 Kansas Avenue                        22 N. Webb St.
Brewster, KS 67732                       Caldwell, KS 67022

Brown Co Ks Special Ed Coop              Caney Valley
SUPERINTENDENT: Becky Shamburg           SUPERINTENDENT: Blake Vargas
E-MAIL: bshamburg@bcksei.org             E-MAIL: vargas@caney.com
PHONE NUMBER: (785) 742-7108             PHONE NUMBER: (620) 879-9200
301 S 1St                                700 E. Bullpup Blvd.
Hiawatha, KS 66434                       Caney, KS 67333

Bucklin                                  Canton-galva
SUPERINTENDENT: Kelly Lampe              SUPERINTENDENT: Bill Anderson
E-MAIL: lampek@usd459.org                E-MAIL: andersonw@usd419.org
PHONE NUMBER: (620) 826-3828             PHONE NUMBER: (620) 628-4901
422 S Main                               109 S. Main
Bucklin, KS 67834                        Canton, KS 67428

Buhler                                   Cedar Vale
SUPERINTENDENT: Cindy Couchman           SUPERINTENDENT: Lance Rhodd
E-MAIL: ccouchman@usd313.org             E-MAIL: rhoddl@cvs285.net
PHONE NUMBER: (620) 543-2258             PHONE NUMBER: (620) 758-2265
406 W 7Th                                508 Dora
Buhler, KS 67522                         Cedar Vale, KS 67024
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 278 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Central                                   Chase-raymond
SUPERINTENDENT: Rick Shaffer              SUPERINTENDENT: Jim Johnson
E-MAIL: rshaffer@usd462.org               E-MAIL: johnsonjim@usd401.com
PHONE NUMBER: (620) 438-2218              PHONE NUMBER: (620) 938-2913
700 N Main                                313 East C Avenue
Burden, KS 67019                          Chase, KS 67524

Central Heights                           Chautauqua Co Community
SUPERINTENDENT: Nathan Hinrichs           SUPERINTENDENT: Nathan Hinrichs
E-MAIL: nhinrichs@usd288.org              E-MAIL: hinrichsn@usd286.org
PHONE NUMBER: (785) 869-3455              PHONE NUMBER: (620) 725-3187
3521 Ellis Rd                             302 North Sherman
Richmond, KS 66080                        Sedan, KS 67361

Central Kansas Cooperative In Education   Cheney
SUPERINTENDENT: Linn Exline               SUPERINTENDENT: David Grover
E-MAIL: linn.exline@usd305.com            E-MAIL: dgrover@usd268.org
PHONE NUMBER: (785) 309-5100              PHONE NUMBER: (316) 542-3512
409 W Cloud                               100 W 6Th
Salina, KS 67401                          Cheney, KS 67025

Central Plains                            Cherokee
SUPERINTENDENT: Greg Clark                SUPERINTENDENT: Brad Miner
E-MAIL: gclark@usd112.org                 E-MAIL: bminer@usd247.com
PHONE NUMBER: (785) 252-3695              PHONE NUMBER: (620) 457-8350
600 S. Main                               506 South Smelter
Holyrood, KS 67450                        Cherokee, KS 66724

Centre                                    Cherryvale
SUPERINTENDENT: Susan Beeson              SUPERINTENDENT: Shelly Kiblinger
E-MAIL: sbeeson@usd397.com                E-MAIL: skiblinger@usd447.org
PHONE NUMBER: (785) 983-4304              PHONE NUMBER: (620) 336-8130
2382 310Th St                             618 East 4Th Street
Lost Springs, KS 66859                    Cherryvale, KS 67335

Chanute Public Schools                    Chetopa-st. Paul
SUPERINTENDENT: Kellen Adams              SUPERINTENDENT: Craig Bagshaw
E-MAIL: adamsk@usd413.org                 E-MAIL: cbagshaw@usd505.org
PHONE NUMBER: (620) 432-2500              PHONE NUMBER: (620) 236-7244
315 Chanute 35 Pkwy.                      430 Elm Street
Chanute, KS 66720                         Chetopa, KS 67336

Chapman                                   Cheylin
SUPERINTENDENT: Jerry Hodson              SUPERINTENDENT: Steve Raymer
E-MAIL: jhodson@usd473.net                E-MAIL: raymers@cheylin.com
PHONE NUMBER: (785) 922-6521              PHONE NUMBER: (785) 734-2341
822 N Marshall                            605 Bird Ave.
Chapman, KS 67431                         Bird City, KS 67731

Chase County                              Cimarron-ensign
SUPERINTENDENT: Glenna Grinstead          SUPERINTENDENT: Michael Waters
E-MAIL: grinsteadg@usd284.org             E-MAIL: mwaters@cimarronschools.net
PHONE NUMBER: (620) 273-6303              PHONE NUMBER: (620) 855-7743
219 Broadway                              314 N. First
Cottonwood Falls, KS 66845                Cimarron, KS 67835
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 279 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Circle                                    Concordia
SUPERINTENDENT: Don Potter                SUPERINTENDENT: Quentin Breese
E-MAIL: dpotter@usd375.org                E-MAIL: qbreese@usd333.com
PHONE NUMBER: (316) 541-2577              PHONE NUMBER: (785) 243-3518
901 Main                                  217 W 7Th
Towanda, KS 67144                         Concordia, KS 66901

Clay Center                               Conway Springs
SUPERINTENDENT: Brett Nelson              SUPERINTENDENT: Clay Murphy
E-MAIL: brettnelson@usd379.org            E-MAIL: murphy@usd356.org
PHONE NUMBER: (785) 632-3176              PHONE NUMBER: (620) 456-2961
807 Dexter                                110 N. Monnet
Clay Center, KS 67432                     Conway Springs, KS 67031

Clearwater                                Copeland
SUPERINTENDENT: Chris Cooper              SUPERINTENDENT: Jay Zehr
E-MAIL: ccooper@usd264.org                E-MAIL: jzehr@usd476.org
PHONE NUMBER: (620) 584-2091              PHONE NUMBER: (620) 668-5565
150 South Prospect                        105 Thatcher
Clearwater, KS 67026                      Copeland, KS 67837

Clifton-clyde                             Cowley County Special Services Cooperative
SUPERINTENDENT: Art Baker                 SUPERINTENDENT: Nathan Reed
E-MAIL: abaker@usd224.com                 E-MAIL: nathan_reed@usd465.com
PHONE NUMBER: (785) 446-2098              PHONE NUMBER: (620) 221-5100
616 N. High, Suite 2                      1321 East 7Th
Clyde, KS 66938                           Winfield, KS 67156

Coffeyville                               Crest
SUPERINTENDENT: Craig Correll             SUPERINTENDENT: Shane Walter
E-MAIL: correllc@cvilleschools.com        E-MAIL: swalter@usd479.org
PHONE NUMBER: (620) 252-6400              PHONE NUMBER: (620) 852-3540
615 Ellis                                 603 E. Broad
Coffeyville, KS 67337                     Colony, KS 66015

Colby Public Schools                      Cunningham
SUPERINTENDENT: Katina Brenn              SUPERINTENDENT: Robert Reed
E-MAIL: kbrenn@colbyeagles.org            E-MAIL: robert.reed@usd332.com
PHONE NUMBER: (785) 460-5000              PHONE NUMBER: (620) 298-3271
600 W Third St                            117 N Main
Colby, KS 67701                           Cunningham, KS 67035

Columbus                                  De Soto
SUPERINTENDENT: Brian Smith               SUPERINTENDENT: Frank Harwood
E-MAIL: bsmith@usd493.com                 E-MAIL: fharwood@usd232.org
PHONE NUMBER: (620) 429-3661              PHONE NUMBER: (913) 667-6200
802 South High School Avenue              35200 W. 91St Street
Columbus, KS 66725                        De Soto, KS 66018

Comanche County                           Deerfield
SUPERINTENDENT: Ty Theurer                SUPERINTENDENT: Tyson Eslinger
E-MAIL: theurert@usd300ks.com             E-MAIL: tyson.eslinger@usd216.org
PHONE NUMBER: (620) 582-2181              PHONE NUMBER: (620) 426-8516
600 E Garfield                            801 Beech Street
Coldwater, KS 67029                       Deerfield, KS 67838
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 280 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Derby                                    East Central Ks Coop In Educ
SUPERINTENDENT: Heather Bohaty           SUPERINTENDENT: Daniel Wray
E-MAIL: hbohaty@usd260.com               E-MAIL: dwray@eckce.com
PHONE NUMBER: (316) 788-8400             PHONE NUMBER: (785) 594-2737
120 E. Washington                        715 Chapel
Derby, KS 67037                          Baldwin City, KS 66006

Dexter                                   Easton
SUPERINTENDENT: Kenneth Criss            SUPERINTENDENT: Tim Beying
E-MAIL: kbcriss@usd471.org               E-MAIL: tbeying@easton449.org
PHONE NUMBER: (620) 876-5415             PHONE NUMBER: (913) 651-9740
311 N Main                               32502 Easton Rd
Dexter, KS 67038                         Easton, KS 66020

Dighton                                  El Dorado
SUPERINTENDENT: Kelly Arnberger          SUPERINTENDENT: Teresa Tosh
E-MAIL: karnberger@usd482.org            E-MAIL: ttosh@eldoradoschools.org
PHONE NUMBER: (620) 397-2835             PHONE NUMBER: (316) 322-4800
544 E Pearl                              124 West Central Avenue
Dighton, KS 67839                        El Dorado, KS 67042

Dodge City                               Elk Valley
SUPERINTENDENT: Fred Dierksen            SUPERINTENDENT: Jason Crawford
E-MAIL: dierksen.fred@usd443.org         E-MAIL: supt@usd283.org
PHONE NUMBER: (620) 371-1000             PHONE NUMBER: (620) 642-2811
1000 Second Ave                          701 S Delaware
Dodge City, KS 67801                     Longton, KS 67352

Doniphan Co Education Coop               Elkhart
SUPERINTENDENT: Matt Peterson            SUPERINTENDENT: Rex Richardson
E-MAIL: mpeterson@ksdcec.org             E-MAIL: rrichardson@usd218.org
PHONE NUMBER: (785) 982-4204             PHONE NUMBER: (620) 697-2195
135 S Main                               542 Morton St.
Troy, KS 66087                           Elkhart, KS 67950

Doniphan West Schools                    Ellinwood Public Schools
SUPERINTENDENT: Mike Newman              SUPERINTENDENT: Ben Jacobs
E-MAIL: mnewman@usd111.org               E-MAIL: bjacobs@usd355.org
PHONE NUMBER: (785) 442-3671             PHONE NUMBER: (620) 564-3226
202 W. Illinois                          300 N. Schiller
Highland, KS 66035                       Ellinwood, KS 67526

Douglass Public Schools                  Ellis
SUPERINTENDENT: Rob Reynolds             SUPERINTENDENT: Corey Burton
E-MAIL: rreynolds@usd396.net             E-MAIL: cburton@usd388.k12.ks.us
PHONE NUMBER: (316) 747-3300             PHONE NUMBER: (785) 726-4281
921 E. First                             1011 Washington
Douglass, KS 67039                       Ellis, KS 67637

Durham-hillsboro-lehigh                  Ell-saline
SUPERINTENDENT: Max Heinrichs            SUPERINTENDENT: Brian Rowley
E-MAIL: max.heinrichs@usd410.net         E-MAIL: browley@ellsaline.org
PHONE NUMBER: (620) 947-3184             PHONE NUMBER: (785) 225-6813
416 S. Date Street                       412 E. Anderson
Hillsboro, KS 67063                      Brookville, KS 67425
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 281 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Ellsworth                                 Fowler
SUPERINTENDENT: Dale Brungardt            SUPERINTENDENT: Cherie Nicholson
E-MAIL: dbrungardt@usd327.org             E-MAIL: cnicholson@usd225.org
PHONE NUMBER: (785) 472-5561              PHONE NUMBER: (620) 646-5661
145 W 15Th Street                         100 E 8Th Ave
Ellsworth, KS 67439                       Fowler, KS 67844

Emporia                                   Fredonia
SUPERINTENDENT: Kevin Case                SUPERINTENDENT: Brian Smith
E-MAIL: kevin.case@usd253.net             E-MAIL: bsmith@fredoniaks.com
PHONE NUMBER: (620) 341-2200              PHONE NUMBER: (620) 378-4177
1700 West 7Th                             300 N. 6Th
Emporia, KS 66801                         Fredonia, KS 66736

Erie-galesburg                            Frontenac Public Schools
SUPERINTENDENT: Troy Damman               SUPERINTENDENT: Rick Simoncic
E-MAIL: tdamman@usd101.com                E-MAIL: rsimoncic@frontenac249.org
PHONE NUMBER: (620) 244-3264              PHONE NUMBER: (620) 231-7551
205 S Main                                208 S Cayuga
Erie, KS 66733                            Frontenac, KS 66763

Eudora                                    Ft Larned
SUPERINTENDENT: Steve Splichal            SUPERINTENDENT: Bryce Wachs
E-MAIL: stevesplichal@eudoraschools.org   E-MAIL: bryce.wachs@usd495.net
PHONE NUMBER: (785) 542-4910              PHONE NUMBER: (620) 285-3185
1310 Winchester Road                      120 East 6Th
Eudora, KS 66025                          Larned, KS 67550

Eureka                                    Ft Leavenworth
SUPERINTENDENT: Scott Hoyt                SUPERINTENDENT: Keith Mispagel
E-MAIL: shoyt@eurekausd389.net            E-MAIL: kmispagel@usd207.org
PHONE NUMBER: (620) 583-5588              PHONE NUMBER: (913) 651-7373
216 N Main Street                         Biddle Blvd
Eureka, KS 67045                          Fort Leavenworth, KS 66027

Fairfield                                 Galena
SUPERINTENDENT: Betsy Mckinney            SUPERINTENDENT: Trey Moeller
E-MAIL: bmckinney@usd310.org              E-MAIL: trey.moeller@galena499.org
PHONE NUMBER: (620) 596-2152              PHONE NUMBER: (620) 783-4499
16115 S Langdon Road                      702 E. 7Th Street
Langdon, KS 67583                         Galena, KS 66739

Flinthills                                Garden City
SUPERINTENDENT: Jeremy Boldra             SUPERINTENDENT: Steve Karlin
E-MAIL: j.boldra@usd492.org               E-MAIL: skarlin@gckschools.com
PHONE NUMBER: (620) 476-2215              PHONE NUMBER: (620) 805-7000
806 Se Rosalia                            1205 Fleming Street
Rosalia, KS 67132                         Garden City, KS 67846

Fort Scott                                Gardner Edgerton
SUPERINTENDENT: Ted Hessong               SUPERINTENDENT: Pam Stranathan
E-MAIL: ted.hessong@usd234.org            E-MAIL: stranathanp@usd231.com
PHONE NUMBER: (620) 223-0800              PHONE NUMBER: (913) 856-2000
424 S Main                                231 East Madison Street
Fort Scott, KS 66701                      Gardner, KS 66030
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 282 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Garnett                                  Great Bend
SUPERINTENDENT: Don Blome                SUPERINTENDENT: Khris Thexton
E-MAIL: supt@usd365.org                  E-MAIL: khris.thexton@usd428.net
PHONE NUMBER: (785) 448-6155             PHONE NUMBER: (620) 793-1500
305 N. Oak                               201 S. Patton Road
Garnett, KS 66032                        Great Bend, KS 67530

Geary County Schools                     Greeley County Schools
SUPERINTENDENT: Reginald Eggleston       SUPERINTENDENT: Stuart Holmes
E-MAIL: ReginaldEggleston@usd475.org     E-MAIL: stuartholmes@tribuneschools.org
PHONE NUMBER: (785) 717-4000             PHONE NUMBER: (620) 376-4211
123 N. Eisenhower                        400 W Lawrence
Junction City, KS 66441                  Tribune, KS 67879

Girard                                   Grinnell Public Schools
SUPERINTENDENT: Blaise Bauer             SUPERINTENDENT: Gary Kraus
E-MAIL: bbauer@girard248.org             E-MAIL: garyk@usd291.com
PHONE NUMBER: (620) 724-4325             PHONE NUMBER: (785) 824-3277
415 North Summit                         402 S Monroe
Girard, KS 66743                         Grinnell, KS 67738

Goddard                                  Halstead
SUPERINTENDENT: Justin Henry             SUPERINTENDENT: Ron Barry
E-MAIL: justinhenry@goddardusd.com       E-MAIL: Rbarry@Usd440.Com
PHONE NUMBER: (316) 794-4000             PHONE NUMBER: (316) 835-2641
201 South Main                           521 W 6Th Street
Goddard, KS 67052                        Halstead, KS 67056

Goessel                                  Hamilton
SUPERINTENDENT: John Fast                SUPERINTENDENT: Greg Markowitz
E-MAIL: fastj@usd411.org                 E-MAIL: gregm@hamilton390.net
PHONE NUMBER: (620) 367-4601             PHONE NUMBER: (620) 678-3244
500 E. Main                              2596 W Road
Goessel, KS 67053                        Hamilton, KS 66853

Golden Plains                            Haven Public Schools
SUPERINTENDENT: Charles Keller           SUPERINTENDENT: Clark Wedel
E-MAIL: ckeller@usd316.org               E-MAIL: cwedel@havenschools.com
PHONE NUMBER: (785) 386-4559             PHONE NUMBER: (620) 465-3445
210 W. 6Th Street                        414 West Main
Selden, KS 67757                         Haven, KS 67543

Goodland                                 Haviland
SUPERINTENDENT: Bill Biermann            SUPERINTENDENT: Mark Clodfelter
E-MAIL: bill.biermann@usd352.org         E-MAIL: mclodfelter@usd474.org
PHONE NUMBER: (785) 890-2397             PHONE NUMBER: (620) 862-5256
1312 Main                                400 N. Topeka
Goodland, KS 67735                       Haviland, KS 67059

Graham County                            Hays
SUPERINTENDENT: Dale Deighton            SUPERINTENDENT: Ron Wilson
E-MAIL: daledeighton@usd281.com          E-MAIL: rwilson@usd489.com
PHONE NUMBER: (785) 421-2135             PHONE NUMBER: (785) 623-2400
117 N. 3Rd Ave                           323 W. 12Th St
Hill City, KS 67642                      Hays, KS 67601
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 283 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Haysville                                 Holcomb
SUPERINTENDENT: John Burke                SUPERINTENDENT: Scott Myers
E-MAIL: jburke@usd261.com                 E-MAIL: scott.myers@usd363.com
PHONE NUMBER: (316) 554-2200              PHONE NUMBER: (620) 277-2629
1745 W Grand Ave                          305 Wiley
Haysville, KS 67060                       Holcomb, KS 67851

Healy Public Schools                      Holton
SUPERINTENDENT: Cheryl Cook               SUPERINTENDENT: Bob Davies
E-MAIL: ccook@usd468.org                  E-MAIL: b.davies@holtonks.net
PHONE NUMBER: (620) 398-2248              PHONE NUMBER: (785) 364-3650
5006 North Dodge Rd                       515 Pennsylvania
Healy, KS 67850                           Holton, KS 66436

Herington                                 Hoxie Community Schools
SUPERINTENDENT: Donalyn Biehler           SUPERINTENDENT: Jim Howard
E-MAIL: dbiehler@usd487.org               E-MAIL: jhoward@hoxie.org
PHONE NUMBER: (785) 258-2263              PHONE NUMBER: (785) 675-3258
19 North Broadway                         1100 Queen Ave.
Herington, KS 67449                       Hoxie, KS 67740

Hesston                                   Hugoton Public Schools
SUPERINTENDENT: Ben Proctor               SUPERINTENDENT: Adrian Howie
E-MAIL: ben.proctor@usd460.org            E-MAIL: adrian.howie@usd210.org
PHONE NUMBER: (620) 327-4931              PHONE NUMBER: (620) 544-4397
150 N Ridge Road                          205 E 6Th Street
Hesston, KS 67062                         Hugoton, KS 67951

Hiawatha                                  Humboldt
SUPERINTENDENT: Lonnie Moser              SUPERINTENDENT: Kay Lewis
E-MAIL: lmoser@usd415.org                 E-MAIL: kay.lewis@usd258.net
PHONE NUMBER: (785) 742-2266              PHONE NUMBER: (620) 473-3121
706 South First St                        801 New York
Hiawatha, KS 66434                        Humboldt, KS 66748

High Plains Educational Cooperative       Hutchinson Public Schools
SUPERINTENDENT: Marcy Fierstein           SUPERINTENDENT: Michael Folks
E-MAIL: marcyf@pld.com                    E-MAIL: folks.michael@usd308.com
PHONE NUMBER: (620) 356-5577              PHONE NUMBER: (620) 615-4000
621 E Oklahoma                            1520 North Plum
Ulysses, KS 67880                         Hutchinson, KS 67501

Hodgeman County Schools                   Independence
SUPERINTENDENT: Doug Chaney               SUPERINTENDENT: Rusty Arnold
E-MAIL: dbchaney@usd227.org               E-MAIL: rarnold@indyschools.com
PHONE NUMBER: (620) 357-8301              PHONE NUMBER: (620) 332-1800
401 Douglas                               517 North Tenth
Jetmore, KS 67854                         Independence, KS 67301

Hoisington                                Ingalls
SUPERINTENDENT: Patrick Crowdis           SUPERINTENDENT: Randy Rockhold
E-MAIL: pcrowdis@usd431.net               E-MAIL: rrockhold@ingallsusd477.com
PHONE NUMBER: (620) 653-4134              PHONE NUMBER: (620) 335-5136
165 West Third Street                     100 Bulldog Drive
Hoisington, KS 67544                      Ingalls, KS 67853
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 284 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Inman                                    Kingman - Norwich
SUPERINTENDENT: Scott Friesen            SUPERINTENDENT: Max Clark
E-MAIL: sfriesen@usd448.com              E-MAIL: mclark@knusd331.com
PHONE NUMBER: (620) 585-6424             PHONE NUMBER: (620) 532-3134
119 S Main                               115 North Main Street
Inman, KS 67546                          Kingman, KS 67068

Iola                                     Kinsley-offerle
SUPERINTENDENT: Stacey Fager             SUPERINTENDENT: Becky Burcher
E-MAIL: stacey.fager@usd257.org          E-MAIL: bburcher@usd347.org
PHONE NUMBER: (620) 365-4700             PHONE NUMBER: (620) 659-3646
305 North Washington Street              120 W 8Th St
Iola, KS 66749                           Kinsley, KS 67547

Jayhawk                                  Kiowa County
SUPERINTENDENT: Royce Powelson           SUPERINTENDENT: Staci Derstein
E-MAIL: rpowelson@usd346.org             E-MAIL: sderstein@usd422.org
PHONE NUMBER: (913) 795-2247             PHONE NUMBER: (620) 723-2145
414 South 5Th Street                     710 S. Main St.
Mound City, KS 66056                     Greensburg, KS 67054

Jefferson County North                   Kismet-plains
SUPERINTENDENT: Denise Jennings          SUPERINTENDENT: Elton Argo
E-MAIL: djennings@usd339.net             E-MAIL: eargo@usd483.net
PHONE NUMBER: (913) 774-2000             PHONE NUMBER: (620) 563-7103
310 5Th Street                           17222 Mustang Drive
Winchester, KS 66097                     Kismet, KS 67859

Jefferson West                           Ks State Industrial Reformatory
SUPERINTENDENT: Pat Happer               SUPERINTENDENT: Dan Schnurr
E-MAIL: pat.happer@usd340.org            E-MAIL: dan.schnurr@ks.gov
PHONE NUMBER: (785) 484-3444             PHONE NUMBER: (620) 662-2321
601 E Wyandotte                          500 S. Reformatory
Meriden, KS 66512                        Hutchinson, KS 67504

Kansas City                              Ks. State Penitentiary
SUPERINTENDENT: Charles Foust            SUPERINTENDENT: Sam Cline
E-MAIL: charles.foust@kckps.org          E-MAIL: sam.cline@ks.gov
PHONE NUMBER: (913) 551-3200             PHONE NUMBER: (913) 727-3235
2010 N. 59Th Street                      301 E Kansas
Kansas City, KS 66104                    Lansing, KS 66043

Kaw Valley                               Labette County
SUPERINTENDENT: Kerry Lacock             SUPERINTENDENT: John Wyrick
E-MAIL: lacockk@kawvalley.k12.ks.us      E-MAIL: jwyrick@usd506.org
PHONE NUMBER: (785) 437-2254             PHONE NUMBER: (620) 784-5326
411 West Lasley                          401 S. High School
St. Marys, KS 66536                      Altamont, KS 67330

Kickapoo Nation School                   Lacrosse
SUPERINTENDENT: Deb Turner               SUPERINTENDENT: Bill Keeley
E-MAIL: dturner@ketia.org                E-MAIL: bkeeley@usd395.org
PHONE NUMBER: (785) 474-3364             PHONE NUMBER: (785) 222-2505
400 First St                             616 Main
Powhattan, KS 66527                      La Crosse, KS 67548
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 285 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Lakin                                     Leroy-gridley
SUPERINTENDENT: Martin Stessman           SUPERINTENDENT: Russ Mildward
E-MAIL: martin.stessman@usd215.org        E-MAIL: mildwardr@usd245ks.org
PHONE NUMBER: (620) 355-6761              PHONE NUMBER: (620) 964-2212
1003 West Kingman                         605 Main
Lakin, KS 67860                           Leroy, KS 66857

Lansing                                   Lewis
SUPERINTENDENT: Dan Wessel                SUPERINTENDENT: Michael McDermeit
E-MAIL: dan.wessel@usd469.net             E-MAIL: mike.mcdermeit@usd502.com
PHONE NUMBER: (913) 727-1100              PHONE NUMBER: (620) 324-5547
401 S. Second Street                      401 Sunnyside Drive
Lansing, KS 66043                         Lewis, KS 67552

Larned State Hospital                     Liberal
SUPERINTENDENT: Lesia Dipman              SUPERINTENDENT: Renae Hickert
E-MAIL: lesia.dipman@lsh.ks.gov           E-MAIL: renae.hickert@usd480.net
PHONE NUMBER: (620) 285-2131              PHONE NUMBER: (620) 604-1010
1301 Ks Hwy 264                           401 N. Kansas
Larned, KS 67550                          Liberal, KS 67901

Lawrence                                  Lincoln
SUPERINTENDENT: Anthony Lewis             SUPERINTENDENT: Betty Summers
E-MAIL: Anthony.Lewis@usd497.org          E-MAIL: summers.betty@usd298.com
PHONE NUMBER: (785) 832-5000              PHONE NUMBER: (785) 524 - 4193
110 Mcdonald Drive                        133 E Lincoln Ave
Lawrence, KS 66044                        Lincoln, KS 67455

Lawrence Gardner High School              Little River
SUPERINTENDENT: Steve Backman             SUPERINTENDENT: Brent Garrison
E-MAIL: stevebackman@lghs.smokyhill.org   E-MAIL: bgarrison@usd444.com
PHONE NUMBER: (785) 354-9798              PHONE NUMBER: (620) 897-6324
1430 Nw 25Th Street                       455 Prairie
Topeka, KS 66618                          Little River, KS 67457

Leavenworth                               Logan
SUPERINTENDENT: Mike Roth                 SUPERINTENDENT: Mike Gower
E-MAIL: mike.roth@lvpioneers.org          E-MAIL: mgower@usd325.com
PHONE NUMBER: (913) 684-1400              PHONE NUMBER: (785) 689-7595
200 N 4Th                                 305 N Sherman
Leavenworth, KS 66048                     Logan, KS 67646

Lebo-waverly                              Louisburg
SUPERINTENDENT: Cory Reese                SUPERINTENDENT: Brian Biermann
E-MAIL: creese@usd243ks.org               E-MAIL: biermannb@usd416.org
PHONE NUMBER: (785) 733-2651              PHONE NUMBER: (913) 837-1700
411 Pearson                               29020 Mission Belleview Road
Waverly, KS 66871                         Louisburg, KS 66053

Leoti                                     Lyndon
SUPERINTENDENT: Lori Maxwell              SUPERINTENDENT: Brad Marcotte
E-MAIL: lmaxwell@leoti.org                E-MAIL: marcotteb@usd421.org
PHONE NUMBER: (620) 375-4677              PHONE NUMBER: (785) 828-4413
106 S Indian Rd                           421 East 6Th St
Leoti, KS 67861                           Lyndon, KS 66451
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 286 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Lyons                                    Marmaton Valley
SUPERINTENDENT: Bill Day                 SUPERINTENDENT: Kenneth Mcwhirter
E-MAIL: bday@usd405.com                  E-MAIL: kmcwhirter@usd256.net
PHONE NUMBER: (620) 257-5196             PHONE NUMBER: (620) 237-4250
800 South Workman                        128 West Oak Street
Lyons, KS 67554                          Moran, KS 66755

Macksville                               Marysville
SUPERINTENDENT: Greg Rinehart            SUPERINTENDENT: Denise Guy
E-MAIL: super351@usd351.com              E-MAIL: dguy@usd364.org
PHONE NUMBER: (620) 348-3415             PHONE NUMBER: (785) 562-5308
433 N. Gilmore                           211 S 10Th St
Macksville, KS 67557                     Marysville, KS 66508

Madison-virgil                           Mclouth
SUPERINTENDENT: Stuart Moeckel           SUPERINTENDENT: Steve Lilly
E-MAIL: smoeckel@usd386.net              E-MAIL: lillys@mclouth.org
PHONE NUMBER: (620) 437-2910             PHONE NUMBER: (913) 796-2201
100 N. 3Rd St.                           217 Summit
Madison, KS 66860                        Mclouth, KS 66054

Maize                                    Mcpherson
SUPERINTENDENT: Chad Higgins             SUPERINTENDENT: Shiloh Vincent
E-MAIL: chiggins@usd266.com              E-MAIL: shiloh.vincent@mcpherson.com
PHONE NUMBER: (316) 722-0614             PHONE NUMBER: (620) 241-9400
905 W Academy Ave                        514 North Main
Maize, KS 67101                          Mcpherson, KS 67460

Manhattan-ogden                          Meade
SUPERINTENDENT: Marvin Wade              SUPERINTENDENT: Kenneth Harshberger
E-MAIL: marvinw@usd383.org               E-MAIL: harshberger@usd226.org
PHONE NUMBER: (785) 587-2000             PHONE NUMBER: (620) 873-2081
2031 Poyntz                              409 School Addition
Manhattan, KS 66502                      Meade, KS 67864

Marais Des Cygnes Valley                 Mill Creek Valley
SUPERINTENDENT: Joe Sample               SUPERINTENDENT: Bradford Starnes
E-MAIL: jsample@usd456.org               E-MAIL: bstarnes@usd329.com
PHONE NUMBER: (785) 549-3521             PHONE NUMBER: (785) 765-3394
105 Sw Main                              213 E 9Th
Melvern, KS 66510                        Alma, KS 66401

Marion County Special Education          Minneola
SUPERINTENDENT: David Sheppard           SUPERINTENDENT: Mark Walker
E-MAIL: dsheppard@mcsec.org              E-MAIL: mwalker@usd219.org
PHONE NUMBER: (620) 382-2858             PHONE NUMBER: (620) 885-4372
1500 E. Lawrence                         111 Locust
Marion, KS 66861                         Minneola, KS 67865

Marion-florence                          Mission Valley
SUPERINTENDENT: Aaron Homburg            SUPERINTENDENT: Bill Clark
E-MAIL: hombuaar@usd408.com              E-MAIL: bclark@mv330.org
PHONE NUMBER: (800) 498-2014             PHONE NUMBER: (866) 557-6686
101 N Thorp                              511 East 2Nd Avenue
Marion, KS 66861                         Eskridge, KS 66423
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 287 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Montezuma                                Newton
SUPERINTENDENT: Jay Zehr                 SUPERINTENDENT: Fred Vanranken
E-MAIL: jay@usd371.org                   E-MAIL: fred.vanranken@usd373.org
PHONE NUMBER: (620) 846-2293             PHONE NUMBER: (316) 284-6200
103 W. Sunnyside                         308 East First
Montezuma, KS 67867                      Newton, KS 67114

Morris County                            Nickerson
SUPERINTENDENT: Aron Dody                SUPERINTENDENT: Dawn Johnson
E-MAIL: adody@cgrove417.org              E-MAIL: djohnson@usd309ks.org
PHONE NUMBER: (620) 767-5192             PHONE NUMBER: (620) 663-7141
17 Wood Street                           4501 West Fourth
Council Grove, KS 66846                  Hutchinson, KS 67501

Moscow Public Schools                    North Central Kansas Sp. Ed. Coop. Interlocal
SUPERINTENDENT: Stuart Moore             SUPERINTENDENT: Deb Reha
E-MAIL: smoore@pld.com                   E-MAIL: dreha@ncksec.net
PHONE NUMBER: (620) 598-2205             PHONE NUMBER: (785) 543-2149
301 High Road                            205 F Street
Moscow, KS 67952                         Phillipsburg, KS 67661

Moundridge                               North Jackson
SUPERINTENDENT: George Leary             SUPERINTENDENT: Adrianne Walsh
E-MAIL: learyg@usd423.org                E-MAIL: adrianne.walsh@jhcobras.net
PHONE NUMBER: (620) 345-5500             PHONE NUMBER: (785) 364-2194
526 E. Cole                              12692 266Th Road
Moundridge, KS 67107                     Holton, KS 66436

Mulvane                                  North Lyon County
SUPERINTENDENT: Jay Ensley               SUPERINTENDENT: Robert Blair
E-MAIL: jensley@usd263.org               E-MAIL: blairb@usd251.org
PHONE NUMBER: (316) 777-1102             PHONE NUMBER: (620) 443-5116
628 E. Mulvane                           614 Main St
Mulvane, KS 67110                        Americus, KS 66835

Nemaha Central                           North Ottawa County
SUPERINTENDENT: Darrel Kohlman           SUPERINTENDENT: Chris Vignery
E-MAIL: dkohlman@usd115.org              E-MAIL: cvignery@usd239.org
PHONE NUMBER: (785) 336-6101             PHONE NUMBER: (785) 392-2167
318 Main Street                          716 E 7Th St
Seneca, KS 66538                         Minneapolis, KS 67467

Neodesha                                 Northeast
SUPERINTENDENT: Juanita Erickson         SUPERINTENDENT: Greg Gorman
E-MAIL: jerickson@usd461.org             E-MAIL: ggorman@usd246.org
PHONE NUMBER: (620) 325-2610             PHONE NUMBER: (620) 347-4116
522 Wisconsin                            1001 E South Street
Neodesha, KS 66757                       Arma, KS 66712

Ness City                                Northeast Ks Education Serv Cntr
SUPERINTENDENT: Derek Reinhardt          SUPERINTENDENT: Doug Anderson
E-MAIL: derek.reinhardt@usd303.org       E-MAIL: danderson@keystonelearning.org
PHONE NUMBER: (785) 798-2210             PHONE NUMBER: (785) 876-2214
414 E Chestnut St                        500 E. Sunflower Blvd.
Ness City, KS 67560                      Ozawkie, KS 66070
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 288 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Northern Valley                           Osawatomie
SUPERINTENDENT: Ken Tharman               SUPERINTENDENT: Justin Burchett
E-MAIL: ktharman@usd212.com               E-MAIL: burchett@usd367.org
PHONE NUMBER: (785) 669-2445              PHONE NUMBER: (913) 755-4172
512 W Bryant                              1200 Trojan Dr
Almena, KS 67622                          Osawatomie, KS 66064

Northwest Ks Educational Serv Cntr        Osborne County
SUPERINTENDENT: Dan Thornton              SUPERINTENDENT: Troy Langdon
E-MAIL: dthornton@nkesc.org               E-MAIL: tlangdon@usd392.com
PHONE NUMBER: (785) 672-3125              PHONE NUMBER: (785) 346-2145
703 W 2Nd                                 234 N Third
Oakley, KS 67748                          Osborne, KS 67473

Norton Community Schools                  Oskaloosa Public Schools
SUPERINTENDENT: Phil Wilson               SUPERINTENDENT: Jon Pfau
E-MAIL: pwilson@usd211.org                E-MAIL: jpfau@usd341.org
PHONE NUMBER: (785) 877-3386              PHONE NUMBER: (785) 863-2539
105 E. Waverly                            404 Park Street
Norton, KS 67654                          Oskaloosa, KS 66066

Oakley                                    Oswego
SUPERINTENDENT: Ken Bockwinkel            SUPERINTENDENT: Douglas Beisel
E-MAIL: kbockwinkel@oakleyschoolsks.com   E-MAIL: dbeisel@usd504.org
PHONE NUMBER: (785) 671-4588              PHONE NUMBER: (620) 795-2126
621 Center Ave. Suite 103                 719 Fourth Street
Oakley, KS 67748                          Oswego, KS 67356

Oberlin                                   Otis-bison
SUPERINTENDENT: Joel Applegate            SUPERINTENDENT: Bill Lowry
E-MAIL: japplegate@usd294.org             E-MAIL: lowryb@usd403.org
PHONE NUMBER: (785) 475-3805              PHONE NUMBER: (785) 387-2201
131 E Commercial                          301 W. Eagle Street
Oberlin, KS 67749                         Otis, KS 67565

Olathe                                    Ottawa
SUPERINTENDENT: John Allison              SUPERINTENDENT: Ryan Cobbs
E-MAIL: jallison@olatheschools.org        E-MAIL: cobbsr@usd290.org
PHONE NUMBER: (913) 780-7000              PHONE NUMBER: (785) 229-8010
14160 Black Bob Road                      1404 S Ash St
Olathe, KS 66063                          Ottawa, KS 66067

Onaga-havensville-wheaton                 Oxford
SUPERINTENDENT: Dan Polk                  SUPERINTENDENT: Cathi Wilson
E-MAIL: polkd@usd322.org                  E-MAIL: cathiwilson@usd358.com
PHONE NUMBER: (785) 889-4614              PHONE NUMBER: (620) 455-2410
500 High                                  515 N Water
Onaga, KS 66521                           Oxford, KS 67119

Osage City                                Palco
SUPERINTENDENT: Troy Hutton               SUPERINTENDENT: Larry Lysell
E-MAIL: thutton@usd420.org                E-MAIL: llysell@usd269.net
PHONE NUMBER: (785) 528-3176              PHONE NUMBER: (785) 839-4261
520 Main Street                           402 3Rd Street
Osage City, KS 66523                      Damar, KS 67632
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 289 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Paola                                    Piper-kansas City
SUPERINTENDENT: Mat Meek                 SUPERINTENDENT: Blane Mccann
E-MAIL: matt_meek@usd368.org             E-MAIL: bmccann@piperschools.com
PHONE NUMBER: (913) 294-8000             PHONE NUMBER: (913) 721-2088
1115 E 303Rd Street                      3130 North 122nd Street
Paola, KS 66071                          Suite A Kansas City, KS 66109

Paradise                                 Pittsburg
SUPERINTENDENT: Larry Geist              SUPERINTENDENT: Rich Proffitt
E-MAIL: lgeist@natoma-usd399.net         E-MAIL: rproffitt@usd250.org
PHONE NUMBER: (785) 885-4843             PHONE NUMBER: (620) 235-3100
710 5Th Street                           510 Deill St
Natoma, KS 67651                         Pittsburg, KS 66762

Parsons                                  Plainville
SUPERINTENDENT: Lori Ray                 SUPERINTENDENT: Lisa Gehring
E-MAIL: lray@vikingnet.net               E-MAIL: lgehring@plainville270.net
PHONE NUMBER: (620) 421-5950             PHONE NUMBER: (785) 434-4678
2900 Southern                            203 Se Cardinal
Parsons, KS 67357                        Plainville, KS 67663

Pawnee Heights                           Pleasanton
SUPERINTENDENT: Casey Robinson           SUPERINTENDENT: Travis Laver
E-MAIL: caseyrobinson@phtigers.net       E-MAIL: travis.laver@usd344.org
PHONE NUMBER: (620) 527-4212             PHONE NUMBER: (913) 352-8534
100 East Grand                           309 W. 13Th
Rozel, KS 67574                          Pleasanton, KS 66075

Peabody-burns                            Prairie Hills
SUPERINTENDENT: Ronald Traxson           SUPERINTENDENT: Todd Evans
E-MAIL: rtraxson@usd398.com              E-MAIL: evanst@usd113.org
PHONE NUMBER: (620) 983-2198             PHONE NUMBER: (785) 284-2175
506 Elm Street                           1619 S. Old Hwy 75
Peabody, KS 66866                        Sabetha, KS 66534

Perry Public Schools                     Prairie View
SUPERINTENDENT: John Elliott             SUPERINTENDENT: Rex Bollinger
E-MAIL: jelliott@usd343.org              E-MAIL: rexb@pv362.org
PHONE NUMBER: (785) 597-5138             PHONE NUMBER: (913) 757-2677
205 W Bridge St                          13799 Kansas Hwy 152
Perry, KS 66073                          Lacygne, KS 66040

Phillipsburg                             Pratt
SUPERINTENDENT: Michael Gower            SUPERINTENDENT: Tony Helfrich
E-MAIL: mgower@usd325.com                E-MAIL: tony.helfrich@usd382.com
PHONE NUMBER: (785) 543-5281             PHONE NUMBER: (620) 672-4500
240 S 7Th                                401 S. Hamilton
Phillipsburg, KS 67661                   Pratt, KS 67124

Pike Valley                              Pretty Prairie
SUPERINTENDENT: Steve Joonas             SUPERINTENDENT: Randy Hendrickson
E-MAIL: steve.joonas@pikevalley.com      E-MAIL: hendricksonr@usd311.com
PHONE NUMBER: (785) 335-2206             PHONE NUMBER: (620) 459-6241
101 School St.                           206 E Main
Scandia, KS 66966                        Pretty Prairie, KS 67570
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 290 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Quinter Public Schools                      Riverton
SUPERINTENDENT: Kurt Brown                  SUPERINTENDENT: Todd Berry
E-MAIL: superintendent@quinterschools.org   E-MAIL: tberry@usd404.org
PHONE NUMBER: (785) 754-2470                PHONE NUMBER: (620) 848-3386
601 Gove                                    6860 Se Highway 66
Quinter, KS 67752                           Riverton, KS 66770

Rawlins County                              Rock Creek
SUPERINTENDENT: Wesley Dreyer               SUPERINTENDENT: Kevin Logan
E-MAIL: wdreyer@usd105.org                  E-MAIL: logank@rockcreekschools.org
PHONE NUMBER: (785) 626-3236                PHONE NUMBER: (785) 457-3732
205 North 4Th Street Suite 1                201 S 3Rd
Atwood, KS 67730                            Westmoreland, KS 66549

Remington-whitewater                        Rock Hills
SUPERINTENDENT: James Regier                SUPERINTENDENT: Rex Boley
E-MAIL: jeregier@usd206.org                 E-MAIL: rboley@usd107.org
PHONE NUMBER: (316) 799-2115                PHONE NUMBER: (785) 378-3102
110 S Main                                  109 E Main Street
Whitewater, KS 67154                        Mankato, KS 66956

Reno County Education Cooperative           Rolla
SUPERINTENDENT: Lena Kisner                 SUPERINTENDENT: John Barrett
E-MAIL: lkisner@rcec610.com                 E-MAIL: jbarrett@usd217.org
PHONE NUMBER: (620) 663-7178                PHONE NUMBER: (620) 593-4344
2500 E 30Th Ave                             204 Van Buren
Hutchinson, KS 67502                        Rolla, KS 67954

Renwick                                     Rose Hill Public Schools
SUPERINTENDENT: Mindy Bruce                 SUPERINTENDENT: Randal Chickadonz
E-MAIL: mindy.bruce@usd267.com              E-MAIL: rchickadonz@usd394.com
PHONE NUMBER: (316) 444-2165                PHONE NUMBER: (316) 776-3300
600 West Rush                               104 N Rose Hill Rd
Andale, KS 67001                            Rose Hill, KS 67133

Republic County                             Royal Valley
SUPERINTENDENT: Michael Couch               SUPERINTENDENT: Aaric Davis
E-MAIL: mcouch@usd109.org                   E-MAIL: davisa@rv337.org
PHONE NUMBER: (785) 527-5621                PHONE NUMBER: (785) 966-2246
1205 19Th Street                            101 W Main
Belleville, KS 66935                        Mayetta, KS 66509

Riley County                                Rural Vista
SUPERINTENDENT: Cliff Williams              SUPERINTENDENT: Ron Meitler
E-MAIL: cwilliams@usd378.org                E-MAIL: rmeitler@usd481.com
PHONE NUMBER: (785) 485-4000                PHONE NUMBER: (785) 349-2964
204 W. Kansas Ave.                          414 E Goodnow
Riley, KS 66531                             White City, KS 66872

Riverside                                   Russell County
SUPERINTENDENT: Bob Blair                   SUPERINTENDENT: Shelly Swayne
E-MAIL: bblair@cyclones114.org              E-MAIL: sswayne@usd407.org
PHONE NUMBER: (913) 365-5632                PHONE NUMBER: (785) 483-2173
1409 Vermont                                802 N Main
Elwood, KS 66024                            Russell, KS 67665
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 291 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Salina                                    Sedgwick Public Schools
SUPERINTENDENT: Linn Exline               SUPERINTENDENT: Larry Roth
E-MAIL: linn.exline@usd305.com            E-MAIL: lroth@usd439.com
PHONE NUMBER: (785) 309-4700              PHONE NUMBER: (316) 772-5783
1511 Gypsum                               400 W 4Th
Salina, KS 67402                          Sedgwick, KS 67135

Santa Fe Trail                            Shawnee Heights
SUPERINTENDENT: James Lentz               SUPERINTENDENT: Matt Hirsch
E-MAIL: jlentz@usd434.us                  E-MAIL: hirschm@usd450.net
PHONE NUMBER: (785) 665-7168              PHONE NUMBER: (785) 379-5800
1663 E Us Highway 56                      4401 Se Shawnee Heights Rd
Carbondale, KS 66414                      Tecumseh, KS 66542

Satanta                                   Shawnee Mission Pub Sch
SUPERINTENDENT: Mike Ward                 SUPERINTENDENT: Michael Fulton
E-MAIL: mward@usd507.org                  E-MAIL: michaelfulton@smsd.org
PHONE NUMBER: (620) 649-2234              PHONE NUMBER: (913) 993-6200
100 Caddo                                 7235 Antioch
Satanta, KS 67870                         Shawnee Mission, KS 66204

School For Blind                          Silver Lake
SUPERINTENDENT: Jon Harding               SUPERINTENDENT: Tim Hallacy
E-MAIL: jharding@kssdb.org                E-MAIL: thallacy@silverlakeschools.org
PHONE NUMBER: (913) 305-3000              PHONE NUMBER: (785) 582-4026
1100 State Avenue                         200 Rice Rd.
Kansas City, KS 66102                     Silver Lake, KS 66539

School For Deaf                           Skyline Schools
SUPERINTENDENT: Luanne Barron             SUPERINTENDENT: Becca Flowers
E-MAIL: lbarron@kssdb.org                 E-MAIL: bflowers@skylineschools.org
PHONE NUMBER: (913) 210-8200              PHONE NUMBER: (620) 672-5651
450 East Park Street                      20269 W. Hwy 54
Olathe, KS 66061                          Pratt, KS 67124

Scott County                              Smith Center
SUPERINTENDENT: Jamie Rumford             SUPERINTENDENT: Josh Lanning
E-MAIL: jrumford@usd466.org               E-MAIL: jlanning@usd237.com
PHONE NUMBER: (620) 872-7600              PHONE NUMBER: (785) 282-6665
704 S. College                            216 S. Jefferson
Scott City, KS 67871                      Smith Center, KS 66967

Seaman                                    Smoky Valley
SUPERINTENDENT: Steve Noble               SUPERINTENDENT: Glen Suppes
E-MAIL: steve.noble@usd345.com            E-MAIL: gsuppes@smokyvalley.org
PHONE NUMBER: (785) 575-8600              PHONE NUMBER: (785) 227-2981
901 Nw Lyman Rd                           126 S Main
Topeka, KS 66608                          Lindsborg, KS 67456

Sedgwick Co Area Educational Servs        Solomon
SUPERINTENDENT: Larry Clark               SUPERINTENDENT: Justin Coup
E-MAIL: lclark@sped618.org                E-MAIL: jcoup@usd393.net
PHONE NUMBER: (316) 794-8641              PHONE NUMBER: (785) 655-2541
620 Industrial                            113 E 7Th Street
Goddard, KS 67052                         Solomon, KS 67480
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 292 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



South Barber                                    Southern Cloud
SUPERINTENDENT: Mylo Miller                     SUPERINTENDENT: Roger Perkins
E-MAIL: mylom@southbarber.com                   E-MAIL: rperkins334@usd334.org
PHONE NUMBER: (620) 825-4115                    PHONE NUMBER: (785) 427-3334
512 Main                                        619 Tootle Avenue
Kiowa, KS 67070                                 Miltonvale, KS 67466

South Brown County                              Southern Lyon County
SUPERINTENDENT: Jason Cline                     SUPERINTENDENT: Michael Argabright
E-MAIL: clinej@usd430.org                       E-MAIL: margabright@usd252.org
PHONE NUMBER: (785) 486-2611                    PHONE NUMBER: (620) 392-5519
522 Central Ave                                 100 Commercial St., Ste. A
Horton, KS 66439                                Hartford, KS 66854

South Central Ks Education Serv Cnt             Southwest Kansas Area Cooperative
SUPERINTENDENT: Brad Pepper                     SUPERINTENDENT: Trina Wynn
E-MAIL: bpepper@sckesc.org                      E-MAIL: twynn@skacd.org
PHONE NUMBER: (620) 584-3300                    PHONE NUMBER: (620) 865-2054
13939 Diagonal Road                             001 Ford Road
Clearwater, KS 67026                            Ensign, KS 67841

South Central Ks Spec Ed Coop                   Southwest Plains Regional Svc Ctr
SUPERINTENDENT: Bob Diepenbrock                 SUPERINTENDENT: Kim Mauk
E-MAIL: bdiepenbrock@scksec.com                 E-MAIL: kim.mauk@swplains.org
PHONE NUMBER: (620) 672-7500                    PHONE NUMBER: (620) 675-2241
412 Sandy Lane                                  900 Lark Avenue
Pratt, KS 67124                                 Sublette, KS 67877

South Haven                                     Spearville
SUPERINTENDENT: Dorsey Burgess                  SUPERINTENDENT: Daryl Stegman
E-MAIL: dorseyburgess@usd509.org                E-MAIL: daryls@usd381.org
PHONE NUMBER: (620) 892-5215                    PHONE NUMBER: (620) 385-2676
229 Kickapoo Avenue                             207 Pine
South Haven, KS 67140                           Spearville, KS 67876

Southeast Kansas Special Education Interlocal   Special Services Cooperative Of Wamego
SUPERINTENDENT: Greg Kubler                     SUPERINTENDENT: Tim Winter
E-MAIL: greg@sekconnection.com                  E-MAIL: wintert@usd320.com
PHONE NUMBER: (620) 235-3180                    PHONE NUMBER: (785) 456-9195
400 N. Pine                                     510 Highway 24 East
Pittsburg, KS 66762                             Wamego, KS 66547

Southeast Ks Education Serv Center              Spring Hill
SUPERINTENDENT: Bart Swartz                     SUPERINTENDENT: Wayne Burke
E-MAIL: bart.swartz@greenbush.org               E-MAIL: burke@usd230.org
PHONE NUMBER: (620) 724-6281                    PHONE NUMBER: (913) 592-7200
947 W 47 Highway                                101 E South Street
Girard, KS 66743                                Spring Hill, KS 66083

Southeast Of Saline                             St Francis Comm Sch
SUPERINTENDENT: Roger Stumpf                    SUPERINTENDENT: Mark Penka
E-MAIL: rstumpf@usd306.k12.ks.us                E-MAIL: mpenka@usd297.org
PHONE NUMBER: (785) 536-4291                    PHONE NUMBER: (785) 332-8182
5056 East K-4 Highway                           100 College Street
Gypsum, KS 67448                                St Francis, KS 67756
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 293 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



St John-hudson                            Syracuse
SUPERINTENDENT: Josh Meyer                SUPERINTENDENT: Paul Larkin
E-MAIL: meyerj@usd350.com                 E-MAIL: plarkin@usd494.net
PHONE NUMBER: (620) 549-3564              PHONE NUMBER: (620) 384-7446
505 North Broadway                        103 West Avenue F
St. John, KS 67576                        Syracuse, KS 67878

St. Hosp. Training Center Parsons         Three Lakes Educational Cooperative
SUPERINTENDENT: Mike Dixon                SUPERINTENDENT: Kathy Mickelson
E-MAIL: mike.dixon@pshtc.ks.gov           E-MAIL: kmickelson@three-lakes.org
PHONE NUMBER: (620) 421-6550              PHONE NUMBER: (785) 828-3113
2601 Gabriel                              1318 Topeka Ave
Parsons, KS 67357                         Lyndon, KS 66451

Stafford                                  Thunder Ridge Schools
SUPERINTENDENT: Traci Becker              SUPERINTENDENT: Jeff Yoxall
E-MAIL: tbecker@stafford349.com           E-MAIL: jyoxall@usd110.net
PHONE NUMBER: (620) 234-5243              PHONE NUMBER: (785) 476-2218
418 E Broadway                            128 S Kansas
Stafford, KS 67578                        Kensington, KS 66951

Stanton County                            Tonganoxie
SUPERINTENDENT: Trent Horn                SUPERINTENDENT: Loren Feldkamp
E-MAIL: trent.horn@usd452.org             E-MAIL: lfeldkamp@tong464.org
PHONE NUMBER: (620) 492-6226              PHONE NUMBER: (913)416-1400
300 W Weaver Street                       330 E Hwy 24/40
Johnson, KS 67855                         Tonganoxie, KS 66086

Sterling                                  Topeka Public Schools
SUPERINTENDENT: Jim Goracke               SUPERINTENDENT: Tiffany Anderson
E-MAIL: gorackej@usd376.com               E-MAIL: tanderson@tps501.org
PHONE NUMBER: (620) 278-3621              PHONE NUMBER: (785) 295-3000
308 E. Washington                         624 Sw 24Th
Sterling, KS 67579                        Topeka, KS 66611

Sublette                                  Tri County Special Education Coop
SUPERINTENDENT: Rex Bruce                 SUPERINTENDENT: Emily Mccambridge
E-MAIL: rexb@usd374.org                   E-MAIL: emccambridge@tricounty607.com
PHONE NUMBER: (620) 675-2277              PHONE NUMBER: (620) 331-6303
105 W Fern                                220 E. Chestnut
Sublette, KS 67877                        Independence, KS 67301

Sumner Co Educational Services            Triplains
SUPERINTENDENT: Jon Mages                 SUPERINTENDENT: Lamar Bergsten
E-MAIL: jmages@d619.org                   E-MAIL: lbergsten@st-tel.net
PHONE NUMBER: (620) 326-8935              PHONE NUMBER: (785) 846-7869
221 W. 15th St.                           5Th & Wilson
Wellington, KS 67152                      Winona, KS 67764

Sylvan Grove                              Troy Public Schools
SUPERINTENDENT: Jude Stecklein            SUPERINTENDENT: Pat Mckernan
E-MAIL: jstecklein@usd299.org             E-MAIL: pmckernan@troyusd.org
PHONE NUMBER: (785) 526-7175              PHONE NUMBER: (785) 985-3950
504 W. 4Th.                               230 W Poplar
Sylvan Grove, KS 67481                    Troy, KS 66087
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 294 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Turner-kansas City                        Vermillion
SUPERINTENDENT: Jason Dandoy              SUPERINTENDENT: Matt Rogers
E-MAIL: dandoyj@turnerusd202.org          E-MAIL: rogersm@usd380.com
PHONE NUMBER: (913) 288-4100              PHONE NUMBER: (785) 382-6216
800 South 55Th Street                     209 School Street
Kansas City, KS 66106                     Vermillion, KS 66544

Twin Valley                               Victoria
SUPERINTENDENT: Fred Ranken               SUPERINTENDENT: Kent Michel
E-MAIL: fvanranken@usd240.org             E-MAIL: kmichel1@ruraltel.net
PHONE NUMBER: (785) 488-3325              PHONE NUMBER: (785) 735-9212
107 N. Nelson                             1105 10Th Street
Bennington, KS 67422                      Victoria, KS 67671

Udall                                     Waconda
SUPERINTENDENT: Dale Adams                SUPERINTENDENT: Jesse Janssen
E-MAIL: daleadams@usd463.org              E-MAIL: jesse.janssen@usd272.org
PHONE NUMBER: (620) 782-3355              PHONE NUMBER: (785) 781-4328
303 South Seymour                         708 Locust
Udall, KS 67146                           Cawker City, KS 67430

Ulysses                                   Wakeeney
SUPERINTENDENT: David Younger             SUPERINTENDENT: Tavis Desormiers
E-MAIL: dyounger@ulysses.org              E-MAIL: gsprin@tregoeagles.com
PHONE NUMBER: (620) 356-3655              PHONE NUMBER: (785) 743-2145
111 S. Baughman                           527 Russell Avenue
Ulysses, KS 67880                         Wakeeney, KS 67672

Uniontown                                 Wamego
SUPERINTENDENT: Bret Howard               SUPERINTENDENT: Tim Winter
E-MAIL: bhoward@uniontown235.org          E-MAIL: wintert@usd320.com
PHONE NUMBER: (620) 756-4302              PHONE NUMBER: (785) 456-7643
601 Fifth Street                          510 East Highway 24
Uniontown, KS 66779                       Wamego, KS 66547

Valley Center Pub Sch                     Washington Co. Schools
SUPERINTENDENT: Cory Gibson               SUPERINTENDENT: Denise Odea
E-MAIL: cory.gibson@usd262.net            E-MAIL: dodea@usd108.org
PHONE NUMBER: (316) 755-7000              PHONE NUMBER: (785) 325-2261
143 S. Meridian                           101 West College
Valley Center, KS 67147                   Washington, KS 66968

Valley Falls                              Wellington
SUPERINTENDENT: Volora Hanzlicek          SUPERINTENDENT: Adam Hatfield
E-MAIL: volora.hanzlicek@vfalls338.com    E-MAIL: ahatfield@usd353.com
PHONE NUMBER: (785) 945-3214              PHONE NUMBER: (620) 326-4300
700 Oak Street                            221 South Washington
Valley Falls, KS 66088                    Wellington, KS 67152

Valley Heights                            Wellsville
SUPERINTENDENT: Melissa Kennedy           SUPERINTENDENT: Ryan Bradbury
E-MAIL: mkennedy@valleyheights.org        E-MAIL: rbradbury@usd289.org
PHONE NUMBER: (785) 363-2398              PHONE NUMBER: (785) 883-2388
121 E Commercial                          602 Walnut
Waterville, KS 66548                      Wellsville, KS 66092
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 295 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Weskan                                       Allen County
SUPERINTENDENT: David Hale                   SUPERINTENDENT: Travis Hamby
E-MAIL: dhale@weskanschools.org              E-MAIL: travis.hamby@allen.kyschools.us
PHONE NUMBER: (785) 943-5222                 PHONE NUMBER: (270) 618-3181
219 Coyote Boulevard                         570 Oliver St
Weskan, KS 67762                             Scottsville, KY 42164

West Elk                                     Anchorage Independent
SUPERINTENDENT: Martin Burke                 SUPERINTENDENT: Kelley Ransdell
E-MAIL: martin.burkesupt@westelk.us          E-MAIL: kelley.ransdell@anchorage.kyschools.us
PHONE NUMBER: (620) 374-2113                 PHONE NUMBER: (502) 245-8927
1201 State Highway 99                        11400 Ridge Rd
Howard, KS 67349                             Anchorage, KY 40223

West Franklin                                Anderson County
SUPERINTENDENT: Jerry Turner                 SUPERINTENDENT: Sheila Mitchell
E-MAIL: turnerj@usd287.org                   E-MAIL: sheila.mitchell@anderson.kyschools.us
PHONE NUMBER: (785) 566-3396                 PHONE NUMBER: (502) 839-3406
510 E Franklin St                            1160 By Pass North
Pomona, KS 66076                             Lawrenceburg, KY 40342

Western Plains                               Ashland Independent
SUPERINTENDENT: Jeff Jones                   SUPERINTENDENT: Sean Howard
E-MAIL: jjones@usd106.org                    E-MAIL: sean.howard@ashland.kyschools.us
PHONE NUMBER: (785) 731-2352                 PHONE NUMBER: (606) 327-2706
100 School St.                               1820 Hickman Street
Ransom, KS 67572                             Ashland, KY 41101

Wichita                                      Augusta Independent
SUPERINTENDENT: Alicia Thompson              SUPERINTENDENT: Lisa Mccane
E-MAIL: athompson@usd259.net                 E-MAIL: lisa.mccane@augusta.kyschools.us
PHONE NUMBER: (316) 973-4000                 PHONE NUMBER: (606) 756-2545
903 S. Edgemoor                              307 Bracken St
Wichita, KS 67218                            Augusta, KY 41002

Winfield                                     Ballard County
SUPERINTENDENT: Nathan Reed                  SUPERINTENDENT: Casey Allen
E-MAIL: nathan_reed@usd465.com               E-MAIL: casey.allen@ballard.kyschools.us
PHONE NUMBER: (620) 221-5100                 PHONE NUMBER: (270) 665-8400
1407 Wheat Rd.                               3465 Paducah Rd
Winfield, KS 67156                           Barlow, KY 42024

Woodson                                      Barbourville Independent
SUPERINTENDENT: Steve Pegram                 SUPERINTENDENT: Kay Dixon
E-MAIL: spegram@usd366.net                   E-MAIL: kay.dixon@bville.kyschools.us
PHONE NUMBER: (620) 625-8804                 PHONE NUMBER: (606) 546-3120
101 W Butler                                 140 School St
Yates Center, KS 66783                       Barbourville, KY 40906

Adair County                                 Bardstown Independent
SUPERINTENDENT: Pamela Stephens              SUPERINTENDENT: Ryan Clark
E-MAIL: pamela.stephens@adair.kyschools.us   E-MAIL: ryan.clark@bardstown.kyschools.us
PHONE NUMBER: (270) 384-2476                 PHONE NUMBER: (502) 331-8800
1204 Greensburg St                           308 N Fifth St
Columbia, KY 42728                           Bardstown, KY 40004
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 296 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Barren County                               Bowling Green Independent
SUPERINTENDENT: Bo Matthews                 SUPERINTENDENT: Gary Fields
E-MAIL: bo.matthews@barren.kyschools.us     E-MAIL: gary.fields@bgreen.kyschools.us
PHONE NUMBER: (270) 651-3787                PHONE NUMBER: (270) 746-2200
202 W Washington St                         1211 Center St
Glasgow, KY 42141                           Bowling Green, KY 42101

Bath County                                 Boyd County
SUPERINTENDENT: Harvey Tackett              SUPERINTENDENT: William Boblett
E-MAIL: harvey.tackett@bath.kyschools.us    E-MAIL: bill.boblett@boyd.kyschools.us
PHONE NUMBER: (606) 674-6314                PHONE NUMBER: (606) 928-4141
405 W Main St                               1104 Bob Mccullough Dr
Owingsville, KY 40360                       Ashland, KY 41102

Beechwood Independent                       Boyle County
SUPERINTENDENT: Mike Stacy                  SUPERINTENDENT: Michael Lafavers
E-MAIL: mike.stacy@beechwood.kyschools.us   E-MAIL: mike.lafavers@boyle.kyschools.us
PHONE NUMBER: (859) 331-3250                PHONE NUMBER: (859) 236-6634
50 Beechwood Rd                             352 N Danville By-Pass
Fort Mitchell, KY 41017                     Danville, KY 40422

Bell County                                 Bracken County
SUPERINTENDENT: Tom Gambrel                 SUPERINTENDENT: Jeff Aulick
E-MAIL: tom.gambrel@bell.kyschools.us       E-MAIL: jeff.aulick@bracken.kyschools.us
PHONE NUMBER: (606) 337-7051                PHONE NUMBER: (606) 735-2523
211 Virginia Ave                            348 W Miami St
Pineville, KY 40977                         Brooksville, KY 41004

Bellevue Independent                        Breathitt County
SUPERINTENDENT: Robb Smith                  SUPERINTENDENT: Phillip Watts
E-MAIL: robb.smith@bellevue.kyschools.us    E-MAIL: Phillip.Watts@breathitt.kyschools.us
PHONE NUMBER: (859) 261-2108                PHONE NUMBER: (606) 666-2491
219 Center St                               420 Court Street
Bellevue, KY 41073                          Jackson, KY 41339

Berea Independent                           Breckinridge County
SUPERINTENDENT: Diane Hatchett              SUPERINTENDENT: Nick Carter
E-MAIL: diane.hatchett@berea.kyschools.us   E-MAIL: nick.carter@breck.kyschools.us
PHONE NUMBER: (859) 986-8446                PHONE NUMBER: (270) 756-3000
3 Pirate Pkwy                               86 Airport Rd
Berea, KY 40403                             Hardinsburg, KY 40143

Boone County                                Bullitt County
SUPERINTENDENT: Randy Poe                   SUPERINTENDENT: Jesse Bacon
E-MAIL: randy.poe@boone.kyschools.us        E-MAIL: jesse.bacon@bullitt.kyschools.us
PHONE NUMBER: (859) 283-1003                PHONE NUMBER: (502) 869-8000
8330 Us 42                                  1040 Hwy 44 E
Florence, KY 41042                          Shepherdsville, KY 40165

Bourbon County                              Burgin Independent
SUPERINTENDENT: Amy Baker                   SUPERINTENDENT: Will Begley
E-MAIL: amy.baker@bourbon.kyschools.us      E-MAIL: will.begley@burgin.kyschools.us
PHONE NUMBER: (859) 987-2180                PHONE NUMBER: (859) 748-4000
3343 Lexington Road                         140 Burgin/Danville Rd
Paris, KY 40361                             Burgin, KY 40310
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 297 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Butler County                                 Casey County
SUPERINTENDENT: Robert Tuck                   SUPERINTENDENT: Marion Sowders
E-MAIL: robert.tuck@butler.kyschools.us       E-MAIL: marion.sowders@casey.kyschools.us
PHONE NUMBER: (270) 526-5624                  PHONE NUMBER: (606) 787-6941
203 N Tyler St                                1922 N Us 127
Morgantown, KY 42261                          Liberty, KY 42539

Caldwell County                               Caverna Independent
SUPERINTENDENT: Randy Mccarty                 SUPERINTENDENT: Cornelius Faulkner
E-MAIL: randy.mccarty@caldwell.kyschools.us   E-MAIL: cornelius.faulkner@caverna.kyschools.us
PHONE NUMBER: (270) 365-8000                  PHONE NUMBER: (270) 773-2530
612 West Washington Street                    1102 N Dixie Hwy
Princeton, KY 42445                           Cave City, KY 42127

Calloway County                               Central Kentucky Educational Cooperative
SUPERINTENDENT: Tres Settle                   SUPERINTENDENT: Kathy Fields
E-MAIL: tres.settle@calloway.kyschools.us     E-MAIL: kathy.fields@ckec.org
PHONE NUMBER: (270) 762-7300                  PHONE NUMBER: (859) 527-3244
2110 College Farm Rd                          2331 Fortune Drive
Murray, KY 42071                              Lexington, KY 40509

Campbell County                               Christian County
SUPERINTENDENT: David Rust                    SUPERINTENDENT: Christopher Bentzel
E-MAIL: david.rust@campbell.kyschools.us      E-MAIL: christopher.bentzel@christian.kyschools.us
PHONE NUMBER: (859) 635-2173                  PHONE NUMBER: (270) 887-7000
101 Orchard Ln                                200 Glass Ave
Alexandria, KY 41001                          Hopkinsville, KY 42240

Campbellsville Independent                    Clark County
SUPERINTENDENT: Kirby Smith                   SUPERINTENDENT: Paul Christy
E-MAIL: kirby.smith@cville.kyschools.us       E-MAIL: paul.christy@clark.kyschools.us
PHONE NUMBER: (270) 465-4162                  PHONE NUMBER: (859) 744-4545
136 S Columbia                                1600 W Lexington Ave
Campbellsville, KY 42718                      Winchester, KY 40391

Carlisle County                               Clay County
SUPERINTENDENT: Jay Simmons                   SUPERINTENDENT: William Sexton
E-MAIL: jay.simmons@carlisle.kyschools.us     E-MAIL: william.sexton@clay.kyschools.us
PHONE NUMBER: (270) 628-3800                  PHONE NUMBER: (606) 598-2168
4557 State Rt 1377                            128 Richmond Road
Bardwell, KY 42023                            Manchester, KY 40962

Carroll County                                Clinton County
SUPERINTENDENT: Danny Osborne                 SUPERINTENDENT: Tim Parson
E-MAIL: danny.osborne@carroll.kyschools.us    E-MAIL: tim.parson@clinton.kyschools.us
PHONE NUMBER: (502) 732-7070                  PHONE NUMBER: (606) 387-6480
813 Hawkins St                                169 County Road 1185
Carrollton, KY 41008                          Albany, KY 42602

Carter County                                 Cloverport Independent
SUPERINTENDENT: Ronnie Dotson                 SUPERINTENDENT: Keith Haynes
E-MAIL: ronnie.dotson@carter.kyschools.us     E-MAIL: keith.haynes@cloverport.kyschools.us
PHONE NUMBER: (606) 474-6696                  PHONE NUMBER: (270) 788-3910
228 S Carol Malone Blvd                       214 W Main St
Grayson, KY 41143                             Cloverport, KY 40111
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 298 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


                                                   Dawson Springs, KY 42408
Corbin Independent
SUPERINTENDENT: David Cox                          Dayton Independent
E-MAIL: david.cox@corbin.kyschools.us              SUPERINTENDENT: Jay Brewer
PHONE NUMBER: (606) 528-1303                       E-MAIL: jay.brewer@dayton.kyschools.us
108 Roy Kidd Ave                                   PHONE NUMBER: (859) 491-6565
Corbin, KY 40701                                   200 Clay St
                                                   Dayton, KY 41074
Covington Independent
SUPERINTENDENT: Alvin Garrison                     East Bernstadt Independent
E-MAIL: alvin.garrison@covington.kyschools.us      SUPERINTENDENT: Vicki Jones
PHONE NUMBER: (859) 392-1000                       E-MAIL: vicki.jones@ebernstadt.kyschools.us
25 E Seventh St                                    PHONE NUMBER: (606) 843-7373
Covington, KY 41011                                296 East Highway 3094
                                                   East Bernstadt, KY 40729
Craft Academy
SUPERINTENDENT: Carol Christian                    Edmonson County
E-MAIL: c.christian@moreheadstate.edu              SUPERINTENDENT: Patrick Waddell
PHONE NUMBER: (606)783-2093                        E-MAIL: patrick.waddell@edmonson.kyschools.us
150 University Blvd.                               PHONE NUMBER: (270) 597-2101
Morehead, KY 40351                                 100 Wildcat Way
                                                   Brownsville, KY 42210
Crittenden County
SUPERINTENDENT: Vince Clark                        Elizabethtown Independent
E-MAIL: vince.clark@crittenden.kyschools.us        SUPERINTENDENT: Kelli Bush
PHONE NUMBER: (270) 965-3525                       E-MAIL: kelli.bush@etown.kyschools.us
601 W Elm Street                                   PHONE NUMBER: (270) 765-6146
Marion, KY 42064                                   219 Helm St
                                                   Elizabethtown, KY 42701
Cumberland County
SUPERINTENDENT: Kirk Biggerstaff                   Elliott County
E-MAIL: kirk.biggerstaff@cumberland.kyschools.us   SUPERINTENDENT: Debbie Stephens
PHONE NUMBER: (270) 864-3377                       E-MAIL: debbie.stephens@elliott.kyschools.us
902 N Main St                                      PHONE NUMBER: (606) 738-8002
Burkesville, KY 42717                              Main St
                                                   Sandy Hook, KY 41171
Danville Independent
SUPERINTENDENT: Tammy Mcdonald                     Eminence Independent
E-MAIL: tammy.mcdonald@danville.kyschools.us       SUPERINTENDENT: Buddy Berry
PHONE NUMBER: (859) 238-1300                       E-MAIL: buddy.berry@eminence.kyschools.us
152 E Martin Luther King Blvd                      PHONE NUMBER: (502) 845-5427
Danville, KY 40422                                 291 West Broadway Street
                                                   Eminence, KY 40019
Daviess County
SUPERINTENDENT: Matt Robbins                       Erlanger-elsmere Independent
E-MAIL: matt.robbins@daviess.kyschools.us          SUPERINTENDENT: Kathlyn Burkhardt
PHONE NUMBER: (270) 852-7000                       E-MAIL: kathy.burkhardt@erlanger.kyschools.us
1622 Southeastern Parkway                          PHONE NUMBER: (859) 727-2009
Owensboro, KY 42303                                500 Graves Ave
                                                   Erlanger, KY 41018
Dawson Springs Independent
SUPERINTENDENT: Leonard Whalen                     Estill County
E-MAIL:                                            SUPERINTENDENT: Jeff Saylor
leonard.whalen@dawsonsprings.kyschools.us          E-MAIL: jeff.saylor@estill.kyschools.us
PHONE NUMBER: (270) 797-3811                       PHONE NUMBER: (606) 723-2181
118 E Arcadia Ave                                  253 Main St
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 299 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Irvine, KY 40336                                    Hickman, KY 42050

Fairview Independent                                Fulton Independent
SUPERINTENDENT: Jackie Smith                        SUPERINTENDENT: Deanna Miller
E-MAIL: jackie.risden-smith@fairview.kyschools.us   E-MAIL: deanna.miller@fultonind.kyschools.us
PHONE NUMBER: (606) 324-3877                        PHONE NUMBER: (270) 472-1553
2201 Main Street                                    304 West State Line
Ashland, KY 41102                                   Fulton, KY 42041

Fayette County                                      Gallatin County
SUPERINTENDENT: Emmanuel Caulk                      SUPERINTENDENT: Larry Hammond
E-MAIL: emmanuel.caulk@fayette.kyschools.us         E-MAIL: larry.hammond@gallatin.kyschools.us
PHONE NUMBER: (859) 381-4100                        PHONE NUMBER: (859) 567-1820
701 East Main Street                                75 Boardwalk
Lexington, KY 40502                                 Warsaw, KY 41095

Fleming County                                      Garrard County
SUPERINTENDENT: Brian Creasman                      SUPERINTENDENT: Kevin Stull
E-MAIL: brian.creasman@fleming.kyschools.us         E-MAIL: kevin.stull@garrard.kyschools.us
PHONE NUMBER: (606) 845-5851                        PHONE NUMBER: (859) 792-3018
211 W Water St                                      322 West Maple Avenue
Flemingsburg, KY 41041                              Lancaster, KY 40444

Floyd County                                        Glasgow Independent
SUPERINTENDENT: Danny Adkins                        SUPERINTENDENT: Keith Hale
E-MAIL: danny.adkins@floyd.kyschools.us             E-MAIL: keith.hale@glasgow.kyschools.us
PHONE NUMBER: (606) 886-2354                        PHONE NUMBER: (270) 651-6757
106 North Front Avenue                              711 South L. Roger Wells Boulevard
Prestonsburg, KY 41653                              Glasgow, KY 42142

Fort Thomas Independent                             Grant County
SUPERINTENDENT: Karen Cheser                        SUPERINTENDENT: Matt Morgan
E-MAIL: karen.cheser@fortthomas.kyschools.us        E-MAIL: matt.morgan@grant.kyschools.us
PHONE NUMBER: (859) 781-3333                        PHONE NUMBER: (859) 824-3323
28 N Ft Thomas Ave                                  820 Arnie Risen Boulevard
Fort Thomas, KY 41075                               Williamstown, KY 41097

Frankfort Independent                               Graves County
SUPERINTENDENT: Houston Barber                      SUPERINTENDENT: Matthew Madding
E-MAIL: houston.barber@frankfort.kyschools.us       E-MAIL: matthew.madding@graves.kyschools.us
PHONE NUMBER: (502) 875-8661                        PHONE NUMBER: (270) 328-2656
506 W. Second Street                                2290 State Rt 121 N
Frankfort, KY 40601                                 Mayfield, KY 42066

Franklin County                                     Grayson County
SUPERINTENDENT: Mark Kopp                           SUPERINTENDENT: Doug Robinson
E-MAIL: mark.kopp@franklin.kyschools.us             E-MAIL: doug.robinson@grayson.kyschools.us
PHONE NUMBER: (502) 695-6700                        PHONE NUMBER: (270) 259-4011
916 E Main St                                       909 Brandenburg Rd
Frankfort, KY 40601                                 Leitchfield, KY 42754

Fulton County                                       Green County
SUPERINTENDENT: Aaron Collins                       SUPERINTENDENT: Will Hodges
E-MAIL: aaron.collins@fulton.kyschools.us           E-MAIL: will.hodges@green.kyschools.us
PHONE NUMBER: (270) 236-3923                        PHONE NUMBER: (270) 932-6601
2780 Moscow Ave                                     206 West Court St
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 300 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Greensburg, KY 42743                            Munfordville, KY 42765

Green River Regional Educational Cooperative    Hazard Independent
SUPERINTENDENT: Bart Flener                     SUPERINTENDENT: Sandra Johnson
E-MAIL: bart.flener@grrec.org                   E-MAIL: sandra.johnson@hazard.kyschools.us
PHONE NUMBER: (270) 745-2451                    PHONE NUMBER: (606) 436-3911
230 Technology Way                              705 Main St
Bowling Green, KY 42101                         Hazard, KY 41701

Greenup County                                  Henderson County
SUPERINTENDENT: Traysea Moresea                 SUPERINTENDENT: Marganna Stanley
E-MAIL: traysea.moresea@greenup.kyschools.us    E-MAIL: marganna.stanley@henderson.kyschools.us
PHONE NUMBER: (606) 473-9819                    PHONE NUMBER: (270) 831-5000
45 Musketeer Drive                              1805 Second St
Greenup, KY 41144                               Henderson, KY 42420

Hancock County                                  Henry County
SUPERINTENDENT: Kyle Estes                      SUPERINTENDENT: Terry Price
E-MAIL: kyle.estes@hancock.kyschools.us         E-MAIL: terry.price@henry.kyschools.us
PHONE NUMBER: (270) 927-6914                    PHONE NUMBER: (502) 845-8600
83 State Route 3543                             326 S Main St
Hawesville, KY 42348                            New Castle, KY 40050

Hardin County                                   Hickman County
SUPERINTENDENT: Teresa Morgan                   SUPERINTENDENT: Casey Henderson
E-MAIL: teresa.morgan@hardin.kyschools.us       E-MAIL: casey.henderson@hickman.kyschools.us
PHONE NUMBER: (270) 769-8800                    PHONE NUMBER: (270) 653-2341
65 W A Jenkins Rd                               416 Waterfield Dr
Elizabethtown, KY 42701                         Clinton, KY 42031

Harlan County                                   Hopkins County
SUPERINTENDENT: Brent Roark                     SUPERINTENDENT: Deanna Ashby
E-MAIL: brent.roark@harlan.kyschools.us         E-MAIL: deanna.ashby@hopkins.kyschools.us
PHONE NUMBER: (606) 573-4330                    PHONE NUMBER: (270) 825-6000
251 Ball Park Rd                                320 S Seminary St
Harlan, KY 40831                                Madisonville, KY 42431

Harlan Independent                              Jackson County
SUPERINTENDENT: Charles Morton                  SUPERINTENDENT: Mike Smith
E-MAIL: charles.morton@harlanind.kyschools.us   E-MAIL: mike.smith@jackson.kyschools.us
PHONE NUMBER: (606) 573-8700                    PHONE NUMBER: (606) 287-7181
420 E Central St                                Hwy 421
Harlan, KY 40831                                Mckee, KY 40447

Harrison County                                 Jackson Independent
SUPERINTENDENT: Harry Burchett                  SUPERINTENDENT: Paul Green
E-MAIL: harry.burchett@harrison.kyschools.us    E-MAIL: paul.green@jacksonind.kyschools.us
PHONE NUMBER: (859) 234-7110                    PHONE NUMBER: (606) 666-4979
308 Webster Ave                                 940 Highland Ave
Cynthiana, KY 41031                             Jackson, KY 41339

Hart County                                     Jefferson County
SUPERINTENDENT: Ricky Line                      SUPERINTENDENT: Martin Pollio
E-MAIL: ricky.line@hart.kyschools.us            E-MAIL: marty.pollio@jefferson.kyschools.us
PHONE NUMBER: (270) 524-2631                    PHONE NUMBER: (502) 485-3011
25 Quality Street                               3332 Newburg Rd
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 301 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Louisville, KY 40218                                S 2Nd St
                                                    Danville, KY 40423
Jefferson County Exceptional Child Education
Services                                            Kentucky Valley Educational Corporation
SUPERINTENDENT: Kim Chevalier                       SUPERINTENDENT: Jeff Hawkins
E-MAIL: kimberly.chevalier@jefferson.kyschools.us   E-MAIL: jeff.hawkins@hazard.kyschools.us
PHONE NUMBER: (502) 485-8500                        PHONE NUMBER: (606) 436-3161
2501 Rockford Ln                                    412 Roy Campbell Drive
Louisville, KY 40232                                Hazard, KY 41701

Jenkins Independent                                 Knott County
SUPERINTENDENT: Damian Johnson                      SUPERINTENDENT: Kim King
E-MAIL: damian.johnson@jenkins.kyschools.us         E-MAIL: kim.king@knott.kyschools.us
PHONE NUMBER: (606) 832-2183                        PHONE NUMBER: (606) 785-3153
9409 Hwy 805                                        1156 Hindman Bypass
Jenkins, KY 41537                                   Hindman, KY 41822

Jessamine County                                    Knox County
SUPERINTENDENT: Matthew Moore                       SUPERINTENDENT: Kelly Sprinkles
E-MAIL: matt.moore@jessamine.kyschools.us           E-MAIL: kelly.sprinkles@knox.kyschools.us
PHONE NUMBER: (859) 885-4179                        PHONE NUMBER: (606) 546-3157
871 Wilmore Rd                                      200 Daniel Boone Dr
Nicholasville, KY 40356                             Barbourville, KY 40906

Johnson County                                      Larue County
SUPERINTENDENT: Thom Cochran                        SUPERINTENDENT: David Raleigh
E-MAIL: thom.cochran@johnson.kyschools.us           E-MAIL: david.raleigh@larue.kyschools.us
PHONE NUMBER: (606) 789-2530                        PHONE NUMBER: (270) 358-4111
253 North Mayo Trail                                208 College St
Paintsville, KY 41240                               Hodgenville, KY 42748

Kenton County                                       Laurel County
SUPERINTENDENT: Henry Webb                          SUPERINTENDENT: Doug Bennett
E-MAIL: henry.webb@kenton.kyschools.us              E-MAIL: doug.bennett@laurel.kyschools.us
PHONE NUMBER: (859) 344-8888                        PHONE NUMBER: (606) 862-4600
1055 Eaton Dr                                       718 North Main Street
Fort Wright, KY 41017                               London, KY 40741

Kentucky Educational Development Corporation        Lawrence County
SUPERINTENDENT: Trisha Carroll                      SUPERINTENDENT: Robbie Fletcher
E-MAIL: trish.carroll@kedc.org                      E-MAIL: robbie.fletcher@lawrence.kyschools.us
PHONE NUMBER: (606) 928-0205                        PHONE NUMBER: (606) 638-9671
904 West Rose Road                                  Hwy 644
Ashland, KY 41102                                   Louisa, KY 41230

Kentucky School For The Blind                       Lee County
SUPERINTENDENT: Jackie Williams                     SUPERINTENDENT: Sarah Wasson
E-MAIL: jackie.williams@ksb.kyschools.us            E-MAIL: sarah.wasson@lee.kyschools.us
PHONE NUMBER: (502) 897-1583                        PHONE NUMBER: (606) 464-5000
1867 Frankfort Avenue                               242 Lee Avenue
Louisville, KY 40206                                Beattyville, KY 41311

Kentucky School For The Deaf                        Leslie County
SUPERINTENDENT: Toyah Robey                         SUPERINTENDENT: Brett Wilson
E-MAIL: toyah.robey@ksd.kyschools.us                E-MAIL: brett.wilson@leslie.kyschools.us
PHONE NUMBER: (859) 239-7017                        PHONE NUMBER: (606) 672-2397
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 302 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


108 Maple St                                  PHONE NUMBER: (859) 624-4500
Hyden, KY 41749                               550 S Keeneland Dr
                                              Richmond, KY 40475
Letcher County
SUPERINTENDENT: Tony Sergent                  Magoffin County
E-MAIL: tony.sergent@letcher.kyschools.us     SUPERINTENDENT: Scott Helton
PHONE NUMBER: (606) 633-4455                  E-MAIL: scott.helton@magoffin.kyschools.us
224 Park St                                   PHONE NUMBER: (606) 349-6117
Whitesburg, KY 41858                          109 Gardner Trail
                                              Salyersville, KY 41465
Lewis County
SUPERINTENDENT: Jamie Weddington              Marion County
E-MAIL: jamie.weddington@lewis.kyschools.us   SUPERINTENDENT: Taylora Schlosser
PHONE NUMBER: (606) 796-2811                  E-MAIL: taylora.schlosser@marion.kyschools.us
96 Plummer Ln                                 PHONE NUMBER: (270) 692-3721
Vanceburg, KY 41179                           755 E Main St
                                              Lebanon, KY 40033
Lincoln County
SUPERINTENDENT: Michael Rowe                  Marshall County
E-MAIL: michael.rowe@lincoln.kyschools.us     SUPERINTENDENT: Trent Lovett
PHONE NUMBER: (606) 365-2124                  E-MAIL: trent.lovett@marshall.kyschools.us
305 Danville Ave                              PHONE NUMBER: (270) 527-8628
Stanford, KY 40484                            86 High School Rd
                                              Benton, KY 42025
Livingston County
SUPERINTENDENT: Victor Zimmerman              Martin County
E-MAIL:                                       SUPERINTENDENT: Larry James
victor.zimmerman@livingston.kyschools.us      E-MAIL: larry.james@martin.kyschools.us
PHONE NUMBER: (270) 928-2111                  PHONE NUMBER: (606) 298-3572
127 E Adair St                                Rt 40 E
Smithland, KY 42081                           Inez, KY 41224

Logan County                                  Mason County
SUPERINTENDENT: Paul Mullins                  SUPERINTENDENT: Rick Ross
E-MAIL: paul.mullins@logan.kyschools.us       E-MAIL: rick.ross@mason.kyschools.us
PHONE NUMBER: (270) 726-2436                  PHONE NUMBER: (606) 564-5563
2222 Bowling Green Rd                         34 East 2Nd Street
Russellville, KY 42276                        Maysville, KY 41056

Ludlow Independent                            Mayfield Independent
SUPERINTENDENT: Michael Borchers              SUPERINTENDENT: Joe Henderson
E-MAIL: mike.borchers@ludlow.kyschools.us     E-MAIL: joe.henderson@mayfield.kyschools.us
PHONE NUMBER: (859) 261-8210                  PHONE NUMBER: (270) 247-3868
525 Elm St                                    914 E College St
Ludlow, KY 41016                              Mayfield, KY 42066

Lyon County                                   Mccracken County
SUPERINTENDENT: Russ Tilford                  SUPERINTENDENT: Steve Carter
E-MAIL: russ.tilford@lyon.kyschools.us        E-MAIL: steven.carter@mccracken.kyschools.us
PHONE NUMBER: (270) 388-9715                  PHONE NUMBER: (270) 538-4000
217 Jenkins Rd                                5347 Benton Rd
Eddyville, KY 42038                           Paducah, KY 42003

Madison County                                Mccreary County
SUPERINTENDENT: David Gilliam                 SUPERINTENDENT: Michael Cash
E-MAIL: david.gilliam@madison.kyschools.us    E-MAIL: michael.cash@mccreary.kyschools.us
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 303 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


PHONE NUMBER: (606) 376-2591                 E-MAIL:
120 Raider Way                               matthew.thompson@montgomery.kyschools.us
Stearns, KY 42647                            PHONE NUMBER: (859) 497-8760
                                             700 Woodford Dr
Mclean County                                Mount Sterling, KY 40353
SUPERINTENDENT: Tommy Burrough
E-MAIL: tommy.burrough@mclean.kyschools.us   Morgan County
PHONE NUMBER: (270) 273-5257                 SUPERINTENDENT: Thomas Potter
283 Main St                                  E-MAIL: thomas.potter@morgan.kyschools.us
Calhoun, KY 42327                            PHONE NUMBER: (606) 743-8002
                                             212 University Drive
Meade County                                 West Liberty, KY 41472
SUPERINTENDENT: John Millay
E-MAIL: john.millay@meade.kyschools.us       Muhlenberg County
PHONE NUMBER: (270) 422-7500                 SUPERINTENDENT: Robert Davis
1155 Old Ekron Rd                            E-MAIL: robert.davis@muhlenberg.kyschools.us
Brandenburg, KY 40108                        PHONE NUMBER: (270) 338-2871
                                             510 W Main St
Menifee County                               Powderly, KY 42367
SUPERINTENDENT: Timothy Spencer
E-MAIL: tim.spencer@menifee.kyschools.us     Murray Independent
PHONE NUMBER: (606) 768-8002                 SUPERINTENDENT: Coy Samons
110 Main Street                              E-MAIL: coy.samons@murray.kyschools.us
Frenchburg, KY 40322                         PHONE NUMBER: (270) 753-4363
                                             208 S 13Th St
Mercer County                                Murray, KY 42071
SUPERINTENDENT: Dennis Davis
E-MAIL: dennis.davis@mercer.kyschools.us     Nelson County
PHONE NUMBER: (859) 733-7000                 SUPERINTENDENT: Wes Bradley
961 Moberly Rd                               E-MAIL: wes.bradley@nelson.kyschools.us
Harrodsburg, KY 40330                        PHONE NUMBER: (502) 349-7000
                                             288 Wildcat Ln
Metcalfe County                              Bardstown, KY 40004
SUPERINTENDENT: Josh Hurt
E-MAIL: josh.hurt@metcalfe.kyschools.us      Newport Independent
PHONE NUMBER: (270) 432-3171                 SUPERINTENDENT: Kelly Middleton
109 Sartin Drive                             E-MAIL: kelly.middleton@newport.kyschools.us
Edmonton, KY 42129                           PHONE NUMBER: (859) 292-3004
                                             301 E Eighth St
Middlesboro Independent                      Newport, KY 41071
SUPERINTENDENT: Waylon Allen
E-MAIL: waylon.allen@mboro.kyschools.us      Nicholas County
PHONE NUMBER: (606) 242-8800                 SUPERINTENDENT: Doug Bechanan
220 N 20Th St                                E-MAIL: doug.bechanan@nicholas.kyschools.us
Middlesboro, KY 40965                        PHONE NUMBER: (859) 289-3770
                                             395 West Main St.
Monroe County                                Carlisle, KY 40311
SUPERINTENDENT: Amy Thompson
E-MAIL: amy.thompson@monroe.kyschools.us     Northern Kentucky Cooperative For Educational
PHONE NUMBER: (270) 487-5456                 Services
309 Emberton St                              SUPERINTENDENT: Amy Razor
Tompkinsville, KY 42167                      E-MAIL: amy.razor@nkces.org
                                             PHONE NUMBER: (859) 442-3510
Montgomery County                            5516 East Alexandria Pike
SUPERINTENDENT: Matthew Thompson             Cold Spring, KY 41076
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 304 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Ohio County
SUPERINTENDENT: Seth Southard                   Paris Independent
E-MAIL: seth.southard@ohio.kyschools.us         SUPERINTENDENT: Stephen Mccauley
PHONE NUMBER: (270) 298-3249                    E-MAIL: stephen.mccauley@paris.kyschools.us
315 E Union St                                  PHONE NUMBER: (859) 987-2160
Hartford, KY 42347                              310 W Seventh St
                                                Paris, KY 40361
Ohio Valley Educational Cooperative
SUPERINTENDENT: Leon Mooneyhan                  Pendleton County
E-MAIL: lmooneyhan@ovec.org                     SUPERINTENDENT: Joe Buerkley
PHONE NUMBER: (502) 647-3533                    E-MAIL: joe.buerkley@pendleton.kyschools.us
100 Alpine Drive                                PHONE NUMBER: (859) 654-6911
Shelbyville, KY 40066                           2525 Hwy 27 N
                                                Falmouth, KY 41040
Oldham County
SUPERINTENDENT: Greg Schultz                    Perry County
E-MAIL: greg.schultz@oldham.kyschools.us        SUPERINTENDENT: Jonathan Jett
PHONE NUMBER: (502) 241-3500                    E-MAIL: jonathan.jett@perry.kyschools.us
6165 W. Highway 146                             PHONE NUMBER: (606) 439-5814
Buckner, KY 40010                               315 Park Ave
                                                Hazard, KY 41701
Owen County
SUPERINTENDENT: Rob Stafford                    Pike County
E-MAIL: robert.stafford@owen.kyschools.us       SUPERINTENDENT: Kenneth Adkins
PHONE NUMBER: (502) 484-3934                    E-MAIL: reed.adkins@pike.kyschools.us
1600 Hwy 22 E                                   PHONE NUMBER: (606) 433-9200
Owenton, KY 40359                               314 S Mayo Tr
                                                Pikeville, KY 41502
Owensboro Independent
SUPERINTENDENT: Matthew Constant                Pikeville Independent
E-MAIL:                                         SUPERINTENDENT: Jerry Green
matthew.constant@owensboro.kyschools.us         E-MAIL: jerry.green@pikeville.kyschools.us
PHONE NUMBER: (270) 686-1000                    PHONE NUMBER: (606) 432-8161
450 Griffith Ave                                148 Second Street
Owensboro, KY 42301                             Pikeville, KY 41501

Owsley County                                   Pineville Independent
SUPERINTENDENT: Tim Bobrowski                   SUPERINTENDENT: Russell Thompson
E-MAIL: tim.bobrowski@owsley.kyschools.us       E-MAIL: russell.thompson@pineville.kyschools.us
PHONE NUMBER: (606) 593-6363                    PHONE NUMBER: (606) 337-5701
Corner Of Court And Main                        401 Virginia Avenue
Booneville, KY 41314                            Pineville, KY 40977

Paducah Independent                             Powell County
SUPERINTENDENT: Donald Shively                  SUPERINTENDENT: Anthony Orr
E-MAIL: donald.shively@paducah.kyschools.us     E-MAIL: anthony.orr@powell.kyschools.us
PHONE NUMBER: (270) 444-5600                    PHONE NUMBER: (606) 663-3300
800 Caldwell St                                 691 Breckinridge St
Paducah, KY 42003                               Stanton, KY 40380

Paintsville Independent                         Pulaski County
SUPERINTENDENT: David Gibson                    SUPERINTENDENT: Pat Richardson
E-MAIL: david.gibson@paintsville.kyschools.us   E-MAIL: patrick.richardson@pulaski.kyschools.us
PHONE NUMBER: (606) 789-2654                    PHONE NUMBER: (606) 679-1123
305 2Nd St                                      501 University Dr
Paintsville, KY 41240                           Somerset, KY 42503
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 305 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Raceland-worthington Independent                   Science Hill Independent
SUPERINTENDENT: Larry Coldiron                     SUPERINTENDENT: Jimmy Dyehouse
E-MAIL: larry.coldiron@raceland.kyschools.us       E-MAIL: jimmy.dyehouse@sciencehill.kyschools.us
PHONE NUMBER: (606) 836-7141                       PHONE NUMBER: (606) 423-3341
600 Ram Blvd                                       6007 N Hwy 27
Raceland, KY 41169                                 Science Hill, KY 42553

River Region Cooperative                           Scott County
SUPERINTENDENT: Lesa Hibbs                         SUPERINTENDENT: Kevin Hub
E-MAIL: lesa.hibbs@daviess.kyschools.us            E-MAIL: kevin.hub@scott.kyschools.us
PHONE NUMBER: (270) 686-3995                       PHONE NUMBER: (502) 863-3663
3520 New Hartford Road                             2168 Frankfort Pk
Owensboro, KY 42303                                Georgetown, KY 40324

Robertson County                                   Shelby County
SUPERINTENDENT: Sanford Holbrook                   SUPERINTENDENT: James Neihof
E-MAIL: sanford.holbrook@robertson.kyschools.us    E-MAIL: james.neihof@shelby.kyschools.us
PHONE NUMBER: (606) 724-5431                       PHONE NUMBER: (502) 633-2375
110 Deming High Way                                1155 Main Street
Mount Olivet, KY 41064                             Shelbyville, KY 40066

Rockcastle County                                  Simpson County
SUPERINTENDENT: Carrie Ballinger                   SUPERINTENDENT: Tim Schlosser
E-MAIL: carrie.ballinger@rockcastle.kyschools.us   E-MAIL: tim.schlosser@simpson.kyschools.us
PHONE NUMBER: (606) 256-2125                       PHONE NUMBER: (270) 586-8877
245 Richmond St                                    430 S College St
Mount Vernon, KY 40456                             Franklin, KY 42135

Rowan County                                       Somerset Independent
SUPERINTENDENT: John Maxey                         SUPERINTENDENT: Kyle Lively
E-MAIL: john.maxey@rowan.kyschools.us              E-MAIL: kyle.lively@somerset.kyschools.us
PHONE NUMBER: (606) 784-8928                       PHONE NUMBER: (606) 679-4451
121 E Second St                                    305 College St
Morehead, KY 40351                                 Somerset, KY 42501

Russell County                                     Southeast/southcentral Education Cooperative
SUPERINTENDENT: Michael Ford                       SUPERINTENDENT: David Johnson
E-MAIL: michael.ford@russell.kyschools.us          E-MAIL: david.johnson@sesccoop.org
PHONE NUMBER: (270) 343-3191                       PHONE NUMBER: (859) 622-2581
404 S Main St                                      55 Waco Drive
Jamestown, KY 42629                                London, KY 40741

Russell Independent                                Southgate Independent
SUPERINTENDENT: Sean Horne                         SUPERINTENDENT: Greg Duty
E-MAIL: sean.horne@russellind.kyschools.us         E-MAIL: greg.duty@southgate.kyschools.us
PHONE NUMBER: (606) 836-9679                       PHONE NUMBER: (859) 441-0743
409 Belfont Street                                 Wm Blatt And Evergreen
Russell, KY 41169                                  Southgate, KY 41071

Russellville Independent                           Spencer County
SUPERINTENDENT: Bart Flener                        SUPERINTENDENT: Chuck Adams
E-MAIL: bart.flener@russellville.kyschools.us      E-MAIL: charles.adams@spencer.kyschools.us
PHONE NUMBER: (270) 726-8405                       PHONE NUMBER: (502) 477-3250
355 South Summer Street                            207 W Main St
Russellville, KY 42276                             Taylorsville, KY 40071
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 306 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Taylor County                                    Wayne County
SUPERINTENDENT: Charles Higdon                   SUPERINTENDENT: Wayne Roberts
E-MAIL: charles.higdon@taylor.kyschools.us       E-MAIL: wayne.roberts@wayne.kyschools.us
PHONE NUMBER: (270) 465-5371                     PHONE NUMBER: (606) 348-8484
1209 E Broadway                                  1025 S Main St
Campbellsville, KY 42718                         Monticello, KY 42633

Todd County                                      Webster County
SUPERINTENDENT: Camille Dillingham               SUPERINTENDENT: Rhonda Callaway
E-MAIL: camille.dillingham@todd.kyschools.us     E-MAIL: rhonda.callaway@webster.kyschools.us
PHONE NUMBER: (270) 265-2436                     PHONE NUMBER: (270) 639-0101
205 Airport Rd                                   28 State Rt 1340
Elkton, KY 42220                                 Dixon, KY 42409

Trigg County                                     West Kentucky Educational Cooperative
SUPERINTENDENT: Bill Thorpe                      SUPERINTENDENT: Gretchen Wetzel
E-MAIL: bill.thorpe@trigg.kyschools.us           E-MAIL: gretchen.wetzel@wkec.org
PHONE NUMBER: (270) 522-6075                     PHONE NUMBER: (270) 762-6978
202 Main St                                      201 General Services Building
Cadiz, KY 42211                                  Murray, KY 42071

Trimble County                                   West Point Independent
SUPERINTENDENT: Jessica Wilcoxson                SUPERINTENDENT: Sally Sugg
E-MAIL: jessica.wilcoxson@trimble.kyschools.us   E-MAIL: sally.sugg@westpoint.kyschools.us
PHONE NUMBER: (502) 255-3201                     PHONE NUMBER: (502) 922-4797
68 Wentworth Ave                                 209 N 13Th St
Bedford, KY 40006                                West Point, KY 40177

Union County                                     Whitley County
SUPERINTENDENT: Patricia Sheffer                 SUPERINTENDENT: John Siler
E-MAIL: patricia.sheffer@union.kyschools.us      E-MAIL: john.siler@whitley.kyschools.us
PHONE NUMBER: (270) 389-1694                     PHONE NUMBER: (606) 549-7000
510 S Mart St                                    300 Main Street
Morganfield, KY 42437                            Williamsburg, KY 40769

Walton-verona Independent                        Williamsburg Independent
SUPERINTENDENT: Matt Baker                       SUPERINTENDENT: Amon Couch
E-MAIL: matt.baker@wv.kyschools.us               E-MAIL: amon.couch@wburg.kyschools.us
PHONE NUMBER: (859) 485-4181                     PHONE NUMBER: (606) 549-6044
16 School Rd                                     1000 Main Street
Walton, KY 41094                                 Williamsburg, KY 40769

Warren County                                    Williamstown Independent
SUPERINTENDENT: Rob Clayton                      SUPERINTENDENT: Misty Middleton
E-MAIL: rob.clayton@warren.kyschools.us          E-MAIL:
PHONE NUMBER: (270) 781-5150                     misty.middleton@williamstown.kyschools.us
303 Lovers Ln                                    PHONE NUMBER: (859) 824-7144
Bowling Green, KY 42102                          300 Helton Street
                                                 Williamstown, KY 41097
Washington County
SUPERINTENDENT: Robin Cochran                    Wolfe County
E-MAIL: robin.cochran@washington.kyschools.us    SUPERINTENDENT: Kenny Bell
PHONE NUMBER: (859) 336-5470                     E-MAIL: kenny.bell@wolfe.kyschools.us
120 Mackville Hill Rd                            PHONE NUMBER: (606) 668-8002
Springfield, KY 40069                            85 Main Street
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 307 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Campton, KY 41301                             Deridder, LA 70634

Woodford County                               Bienville Parish
SUPERINTENDENT: Scott Hawkins                 SUPERINTENDENT: William Wysinger
E-MAIL: scott.hawkins@woodford.kyschools.us   E-MAIL: wwysinger@bpsb.us
PHONE NUMBER: (859) 879-4600                  PHONE NUMBER: (318) 263-9416
330 Pisgah Pk                                 1956 First Street
Versailles, KY 40383                          Arcadia, LA 71001

A.e. Phillips Laboratory School               Bossier Parish
SUPERINTENDENT: Jenny Blalock                 SUPERINTENDENT: Mitch Downey
E-MAIL: jblalock@aep.latech.edu               E-MAIL: mitch.downey@bossierschools.org
PHONE NUMBER: (318) 257-3469                  PHONE NUMBER: (318) 549-5000
Hergot Street - La Tech Campus                316 Sibley Street
Ruston, LA 71272                              Benton, LA 71006

Acadia Parish                                 Caddo Parish
SUPERINTENDENT: Scott Richard                 SUPERINTENDENT: Theodis Goree
E-MAIL: smrichard@acadia.k12.la.us            E-MAIL: tlgoree@caddoschools.org
PHONE NUMBER: (337) 783-3664                  PHONE NUMBER: (318) 603-6300
2402 North Parkerson Avenue                   1961 Midway Street
Crowley, LA 70526                             Shreveport, LA 71108

Allen Parish                                  Calcasieu Parish
SUPERINTENDENT: Kent Reed                     SUPERINTENDENT: Karl Bruchhaus
E-MAIL: kent.reed@allen.k12.la.us             E-MAIL: karl.bruchhaus@cpsb.org
PHONE NUMBER: (337) 639-4311                  PHONE NUMBER: (337) 217-4000
1111 West Seventh Avenue                      3310 Broad Street
Oberlin, LA 70655                             Lake Charles, LA 70615

Ascension Parish                              Caldwell Parish
SUPERINTENDENT: Patrice Pujol                 SUPERINTENDENT: Nicki Mccann
E-MAIL: superintendent@apsb.org               E-MAIL: nmccann@caldwelledu.org
PHONE NUMBER: (225) 473-7981                  PHONE NUMBER: (318) 649-2689
1100 Webster Street                           7112 Hwy 165
Donaldsonville, LA 70346                      Columbia, LA 71418

Assumption Parish                             Cameron Parish
SUPERINTENDENT: Anya Randle                   SUPERINTENDENT: Charley Lemons
E-MAIL: arandle@assumptionschools.com         E-MAIL: charley_lemons@camsch.org
PHONE NUMBER: (985) 369-7251                  PHONE NUMBER: (337) 775-5784
4901 Highway 308                              510 Marshall Street
Napoleonville, LA 70390                       Cameron, LA 70631

Avoyelles Parish                              Central Community School District
SUPERINTENDENT: Blaine Dauzat                 SUPERINTENDENT: Jason Fountain
E-MAIL: blaine.dauzat@avoyellespsb.com        E-MAIL: jfountain@centralcss.org
PHONE NUMBER: (318) 253-5982                  PHONE NUMBER: (225) 262-1919
221 Tunica Drive West                         10510 Joor Road, Suite 300
Marksville, LA 71351                          Central, LA 70818

Beauregard Parish                             Chitimacha Day School
SUPERINTENDENT: Timothy Cooley                SUPERINTENDENT: Tanya Rosamond
E-MAIL: tcooley@beau.k12.la.us                E-MAIL: schoolinfo@chitimacha.gov
PHONE NUMBER: (337) 463-5551                  PHONE NUMBER: (337) 923-9960
202 West Third Street                         3613 Chitimacha Trail
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 308 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Jeanerette, LA 70544                      Lake Providence, LA 71254

City Of Baker School District             East Feliciana Parish
SUPERINTENDENT: Herman Brister            SUPERINTENDENT: Keisha Netterville
E-MAIL: hbrister@bakerschools.org         E-MAIL: knetterville@efschools.net
PHONE NUMBER: (225) 774-5795              PHONE NUMBER: (225) 683-8277
14750 Plank Road                          12732 Silliman Street
Baker, LA 70714                           Clinton, LA 70722

City Of Bogalusa School District          Evangeline Parish
SUPERINTENDENT: Lisa Tanner               SUPERINTENDENT: Darwan Lazard
E-MAIL: ltanner@bogschools.org            E-MAIL: darwan.lazard@epsb.com
PHONE NUMBER: (985) 281-2100              PHONE NUMBER: (337) 363-6651
1705 Sullivan Drive                       1123 Te Mamou Road
Bogalusa, LA 70427                        Ville Platte, LA 70586

City Of Monroe School District            Franklin Parish
SUPERINTENDENT: Brent Vidrine             SUPERINTENDENT: John Gullatt
E-MAIL: brent.vidrine@mcschools.net       E-MAIL: jgullatt@fpsb.us
PHONE NUMBER: (318) 325-0601              PHONE NUMBER: (318) 435-9046
2006 Tower Drive                          7293 Prairie Road
Monroe, LA 71201                          Winnsboro, LA 71295

Claiborne Parish                          Grant Parish
SUPERINTENDENT: William Kennedy           SUPERINTENDENT: Paxton Teddlie
E-MAIL: wkennedy@claibornepsb.org         E-MAIL: paxton.teddlie@gpsb.org
PHONE NUMBER: (318) 927-3502              PHONE NUMBER: (318) 627-3274
415 East Main Street                      512 Main Street
Homer, LA 71040                           Colfax, LA 71417

Concordia Parish                          Howard School
SUPERINTENDENT: Whest Shirley             SUPERINTENDENT: Rick Wheat
E-MAIL: wshirley@cpsbla.us                E-MAIL: rick.wheat@lmch.org
PHONE NUMBER: (318) 336-4226              PHONE NUMBER: (318) 255-5763
4358 Highway 84 West                      904 Deville Lane
Vidalia, LA 71373                         Ruston, LA 71270

Desoto Parish                             Iberia Parish
SUPERINTENDENT: Kathy Noel                SUPERINTENDENT: Carey Laviolette
E-MAIL: superintendent@desotopsb.com      E-MAIL: calaviolette@iberia.k12.la.us
PHONE NUMBER: (318) 872-2836              PHONE NUMBER: (337) 365-2341
201 Crosby Street                         1500 Jane Street
Mansfield, LA 71052                       New Iberia, LA 70563

East Baton Rouge Parish                   Iberville Parish
SUPERINTENDENT: Warren Drake              SUPERINTENDENT: Arthur Joffrion
E-MAIL: warrendrake@ebrschools.org        E-MAIL: arthurjoffrion@ipsb.education
PHONE NUMBER: (225) 922-5400              PHONE NUMBER: (225) 687-4341
1050 South Foster Drive                   58030 Plaquemine Street
Baton Rouge, LA 70806                     Plaquemine, LA 70764

East Carroll Parish                       Jackson Parish
SUPERINTENDENT: Meagan Brown              SUPERINTENDENT: David Claxton
E-MAIL: mbrown@ecarrollschools.org        E-MAIL: david.claxton@jpsb.us
PHONE NUMBER: (318) 559-2222              PHONE NUMBER: (318) 259-4456
514 Third Street                          315 Pershing Highway
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 309 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Jonesboro, LA 71251                             Livingston, LA 70754

Jefferson Davis Parish                          Louisiana School For Math Science & The Arts
SUPERINTENDENT: Kirk Credeur                    SUPERINTENDENT: Steve Horton
E-MAIL: kirk.credeur@jdpsbk12.org               E-MAIL: shorton@lsmsa.edu
PHONE NUMBER: (337) 824-1834                    PHONE NUMBER: (318) 357-3174
203 East Plaquemine Street                      715 University Parkway
Jennings, LA 70546                              Natchitoches, LA 71457

Jefferson Parish                                Louisiana Special Education Center
SUPERINTENDENT: Lale Geer                       SUPERINTENDENT: Kristy Flynn
E-MAIL: lale.geer@jpschools.org                 E-MAIL: kristy_flynn@lsec-la.org
PHONE NUMBER: (504) 349-7600                    PHONE NUMBER: (318) 487-5484
501 Manhattan Blvd                              5400 Coliseum Road
Harvey, LA 70058                                Alexandria, LA 71303

La Schools For The Deaf And Visually Impaired   Lsu Laboratory School
SUPERINTENDENT: Jamia Green                     SUPERINTENDENT: Amy Westbrook
E-MAIL: jgreen@lsdvi.org                        E-MAIL: awestbrook@lsu.edu
PHONE NUMBER: (225) 769-8160                    PHONE NUMBER: (225) 578-3221
2888 Brightside Lane                            45 Dalrymple Drive
Baton Rouge, LA 70821                           Baton Rouge, LA 70803

Lafayette Parish                                Morehouse Parish
SUPERINTENDENT: Irma Trosclair                  SUPERINTENDENT: David Gray
E-MAIL: idtrosclair@lpssonline.com              E-MAIL: dgray@mpsb.us
PHONE NUMBER: (337) 521-7000                    PHONE NUMBER: (318) 281-5784
113 Chaplin Drive                               4099 Naff Avenue
Lafayette, LA 70508                             Bastrop, LA 71220

Lafourche Parish                                Natchitoches Parish
SUPERINTENDENT: Jarod Martin                    SUPERINTENDENT: Grant Eloi
E-MAIL: jwmartin@mylpsd.com                     E-MAIL: grant.eloi@nat.k12.la.us
PHONE NUMBER: (985) 446-5631                    PHONE NUMBER: (318) 352-2358
805 East Seventh Street                         310 Royal Street
Thibodaux, LA 70301                             Natchitoches, LA 71457

Lasalle Parish                                  New Orleans Center For Creative Arts
SUPERINTENDENT: Janet Tullos                    SUPERINTENDENT: Kyle Wedberg
E-MAIL: jtullos@lasallepsb.com                  E-MAIL: kwedberg@nocca.com
PHONE NUMBER: (318) 992-2161                    PHONE NUMBER: (504) 940-2787
3012 North First Street                         2800 Chartres Street
Jena, LA 71342                                  New Orleans, LA 70117

Lincoln Parish                                  Office Of Juvenile Justice
SUPERINTENDENT: Mike Milstead                   SUPERINTENDENT: Kim Mims
E-MAIL: mmilstead@lincolnschools.org            E-MAIL: kim.mims@la.gov
PHONE NUMBER: (318) 255-1430                    PHONE NUMBER: (225) 287-7944
410 South Farmerville Street                    7919 Independence Blvd
Ruston, LA 71270                                Baton Rouge, LA 70806

Livingston Parish                               Orleans Parish
SUPERINTENDENT: Alan Murphy                     SUPERINTENDENT: Henderson Lewis
E-MAIL: alan.murphy@lpsb.org                    E-MAIL: superintendent@opsb.us
PHONE NUMBER: (225) 686-7044                    PHONE NUMBER: (504) 304-5680
13909 Florida Boulevard                         3520 General De Gaulle, Ste. 5
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 310 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


New Orleans, LA 70114                     Baton Rouge, LA 70813

Ouachita Parish                           Special School District
SUPERINTENDENT: Don Coker                 SUPERINTENDENT: Pat Cooper
E-MAIL: coker@opsb.net                    E-MAIL: pat.cooper@la.gov
PHONE NUMBER: (318) 432-5000              PHONE NUMBER: (225) 763-5515
100 Bry Street                            2888 Brightside Lane, Building
Monroe, LA 71201                          Baton Rouge, LA 70820

Plaquemines Parish                        St. Bernard Parish
SUPERINTENDENT: Denis Rousselle           SUPERINTENDENT: Doris Voitier
E-MAIL: drousselle@ppsb.org               E-MAIL: dvoitier@sbpsb.org
PHONE NUMBER: (504) 595-6400              PHONE NUMBER: (504) 301-2000
1484 Woodland Hwy.                        200 East St. Bernard Highway
Belle Chasse, LA 70037                    Chalmette, LA 70043

Pointe Coupee Parish                      St. Charles Parish
SUPERINTENDENT: Kim Canezaro              SUPERINTENDENT: Ken Oertling
E-MAIL: kim.canezaro@pcpsb.net            E-MAIL: sbabineaux@stcharles.k12.la.us
PHONE NUMBER: (225) 638-8674              PHONE NUMBER: (985) 785-6289
337 Napoleon Street                       13855 River Road
New Roads, LA 70760                       Luling, LA 70070

Rapides Parish                            St. Helena Parish
SUPERINTENDENT: Jeff Powell               SUPERINTENDENT: Kelli Joseph
E-MAIL: jeff.powell@rpsb.us               E-MAIL: kjoseph@sthpk-12.net
PHONE NUMBER: (318) 487-0888              PHONE NUMBER: (225) 222-4244
619 Sixth Street                          354 Sitman Street
Alexandria, LA 71301                      Greensburg, LA 70441

Red River Parish                          St. James Parish
SUPERINTENDENT: Alison Hughes             SUPERINTENDENT: Edward Cancienne
E-MAIL: anhughes@rrpsb.com                E-MAIL: ecancienne@stjames.k12.la.us
PHONE NUMBER: (318) 932-4081              PHONE NUMBER: (225) 869-5375
1922 Alonzo Street                        1876 West Main Street
Coushatta, LA 71019                       Lutcher, LA 70071

Richland Parish                           St. John The Baptist Parish
SUPERINTENDENT: Sheldon Jones             SUPERINTENDENT: Lynett Hookfin
E-MAIL: srjones@richland.k12.la.us        E-MAIL: lhookfin@stjohn.k12.la.us
PHONE NUMBER: (318) 728-5964              PHONE NUMBER: (985) 536-1106
411 Foster Street                         118 West Tenth Street
Rayville, LA 71269                        Reserve, LA 70084

Sabine Parish                             St. Landry Parish
SUPERINTENDENT: Sara Ebarb                SUPERINTENDENT: Patrick Jenkins
E-MAIL: sara@sabine.k12.la.us             E-MAIL: pjenkins@slp.k12.la.us
PHONE NUMBER: (318) 256-9228              PHONE NUMBER: (337) 948-3657
695 Peterson Street                       1013 Creswell Lane
Many, LA 71449                            Opelousas, LA 70570

Southern University Lab School            St. Martin Parish
SUPERINTENDENT: Herman Brister            SUPERINTENDENT: Al Blanchard
E-MAIL: herman_brister2@subr.edu          E-MAIL: al_blanchard@saintmartinschools.org
PHONE NUMBER: (225)771-3490               PHONE NUMBER: (337) 394-6261
129 Swan Street                           600 Corporate Boulevard
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 311 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


St. Martinville, LA 70517                  Abbeville, LA 70510

St. Mary Parish                            Vernon Parish
SUPERINTENDENT: Teresa Bagwell             SUPERINTENDENT: James Williams
E-MAIL: tbagwell@stmaryk12.net             E-MAIL: james.williams@vpsb.us
PHONE NUMBER: (337) 836-9661               PHONE NUMBER: (337) 239-3401
474 Highway 317                            201 Belview Road
Centerville, LA 70522                      Leesville, LA 71446

St. Tammany Parish                         Washington Parish
SUPERINTENDENT: Peter Jabbia               SUPERINTENDENT: Frances Varnado
E-MAIL: pete.jabbia@stpsb.org              E-MAIL: frances.varnado@wpsb.info
PHONE NUMBER: (985) 892-2276               PHONE NUMBER: (985) 839-3436
321 N Theard Street                        800 Main Street
Covington, LA 70433                        Franklinton, LA 70438

Tangipahoa Parish                          Webster Parish
SUPERINTENDENT: Melissa Stilley            SUPERINTENDENT: Johnny Rowland
E-MAIL: melissa.stilley@tangischools.org   E-MAIL: jrowland@websterpsb.org
PHONE NUMBER: (985) 748-7153               PHONE NUMBER: (318) 377-7052
59656 Puleston Road                        1442 Sheppard Street
Amite, LA 70422                            Minden, LA 71055

Tensas Parish                              West Baton Rouge Parish
SUPERINTENDENT: Paul Nelson                SUPERINTENDENT: Wes Watts
E-MAIL: pnelson@tensaspsb.org              E-MAIL: wes.watts@wbrschools.net
PHONE NUMBER: (318) 766-3269               PHONE NUMBER: (225) 343-8309
512 Plank Road                             3761 Rosedale Road
St. Joseph, LA 71366                       Port Allen, LA 70767

Terrebonne Parish                          West Carroll Parish
SUPERINTENDENT: Philip Martin              SUPERINTENDENT: Richard Strong
E-MAIL: pmartin@tpsd.org                   E-MAIL: mrstrong@wcpsb.com
PHONE NUMBER: (985) 876-7400               PHONE NUMBER: (318) 428-2378
201 Stadium Drive                          314 East Main Street
Houma, LA 70360                            Oak Grove, LA 71263

Thrive Academy                             West Feliciana Parish
SUPERINTENDENT: Sarah Broome               SUPERINTENDENT: Hollis Milton
E-MAIL: sbroome@thrivebr.org               E-MAIL: miltonh@wfpsb.org
PHONE NUMBER: (225)726-3355                PHONE NUMBER: (225) 635-3891
2585 Brightside Drive                      4727 Fidelity Street
Baton Rouge, LA 70820                      St. Francisville, LA 70775

Union Parish                               Winn Parish
SUPERINTENDENT: Kristy Fine                SUPERINTENDENT: Steve Bartlett
E-MAIL: finek@unionpsd.org                 E-MAIL: sbartlett@winnpsb.org
PHONE NUMBER: (318) 368-9715               PHONE NUMBER: (318) 628-6936
1206 Marion Highway                        304 East Court Street
Farmerville, LA 71241                      Winnfield, LA 71483

Vermilion Parish                           Zachary Community School District
SUPERINTENDENT: James Prudhomme            SUPERINTENDENT: Scott Devillier
E-MAIL: james.prudhomme@vpsb.net           E-MAIL: scott.devillier@zacharyschools.org
PHONE NUMBER: (337) 893-3973               PHONE NUMBER: (225) 658-4969
220 South Jefferson Street                 3755 Church Street
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 312 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Zachary, LA 70791                         Amesbury, MA 01913

Abington                                  Amherst
SUPERINTENDENT: Peter Schafer             SUPERINTENDENT: Michael Morris
E-MAIL: peterschafer@abingtonps.org       E-MAIL: morrism@arps.org
PHONE NUMBER: (781) 982-2150              PHONE NUMBER: (413) 362-1810
171 Adams St                              170 Chestnut Street
Abington, MA 02351                        Amherst, MA 01002

Accept Education Collaborative            Amherst-pelham
SUPERINTENDENT: Donna Flaherty            SUPERINTENDENT: Michael Morris
E-MAIL: dflaherty@accept.org              E-MAIL: morrism@arps.org
PHONE NUMBER: (508)653-6776               PHONE NUMBER: (413) 362-1810
4 Tech Circle                             170 Chestnut Street
Natick, MA 01760                          Amherst, MA 01002

Acton (non-op)                            Andover
SUPERINTENDENT: Peter Light               SUPERINTENDENT: Sheldon Berman
E-MAIL: plight@abschools.org              E-MAIL: sheldon.berman@andoverma.us
PHONE NUMBER: (978) 264-4700              PHONE NUMBER: (978) 247-7000
16 Charter Road                           36R Bartlet Street
Acton, MA 01720                           Andover, MA 01810

Acton-boxborough                          Arlington
SUPERINTENDENT: Peter Light               SUPERINTENDENT: Kathleen Bodie
E-MAIL: plight@abschools.org              E-MAIL: kbodie@arlington.k12.ma.us
PHONE NUMBER: (978) 264-4700              PHONE NUMBER: (781) 316-3523
16 Charter Rd                             869 Massachusetts Avenue
Acton, MA 01720                           Arlington, MA 02476

Acushnet                                  Ashburnham-westminster
SUPERINTENDENT: Paula Bailey              SUPERINTENDENT: Todd Stewart
E-MAIL: paulabailey@acushnetschools.us    E-MAIL: tstewart@awrsd.org
PHONE NUMBER: (508) 998-0260              PHONE NUMBER: (978) 827-1434
708 Middle Road                           11 Oakmont Drive
Acushnet, MA 02743                        Ashburnham, MA 01430

Adams-cheshire                            Ashland
SUPERINTENDENT: Aaron Dean                SUPERINTENDENT: James Adams
E-MAIL: deana@acrsd.net                   E-MAIL: jadams@ashland.k12.ma.us
PHONE NUMBER: (413) 743-2939              PHONE NUMBER: (508) 881-0150
191 Church St                             87 West Union Street
Cheshire, MA 01225                        Ashland, MA 01721

Agawam                                    Assabet Valley Collaborative
SUPERINTENDENT: Steven Lemanski           SUPERINTENDENT: Cathy Cummins
E-MAIL: slemanski@agawamed.org            E-MAIL: ccummins@avcollaborative.org
PHONE NUMBER: (413) 821-0551              PHONE NUMBER: (508)460-0491
1305 Springfield Street                   28 Lord Road
Feeding Hills, MA 01030                   Marlborough, MA 01752

Amesbury                                  Assabet Valley Regional Vocational Technical
SUPERINTENDENT: Jared Fulgoni             SUPERINTENDENT: Ernest Houle
E-MAIL: fulgonij@amesburyma.gov           E-MAIL: ehoule@assabet.org
PHONE NUMBER: (978) 388-0507              PHONE NUMBER: (508) 485-9430
5 Highland Street                         215 Fitchburg Street
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 313 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Marlborough, MA 01752                          Belchertown, MA 01007

Athol-royalston                                Bellingham
SUPERINTENDENT: Darcy Fernandes                SUPERINTENDENT: Peter Marano
E-MAIL: dfernandes@arrsd.org                   E-MAIL: pmarano@bpsdk12.org
PHONE NUMBER: (978) 249-2400                   PHONE NUMBER: (508) 883-1706
1062 Pleasant Street                           4 Mechanic Street
Athol, MA 01331                                Bellingham, MA 02019

Attleboro                                      Belmont
SUPERINTENDENT: David Sawyer                   SUPERINTENDENT: John Phelan
E-MAIL: dsawyer@attleboroschools.com           E-MAIL: jphelan@belmont.k12.ma.us
PHONE NUMBER: (508) 222-0012                   PHONE NUMBER: (617) 993-5401
100 Rathbun Willard Drive                      644 Pleasant Street
Attleboro, MA 02703                            Belmont, MA 02478

Auburn                                         Berkley
SUPERINTENDENT: Maryellen Brunelle             SUPERINTENDENT: Thomas Lynch
E-MAIL: mbrunelle@auburn.k12.ma.us             E-MAIL: tlynch@berkley.k12.ma.us
PHONE NUMBER: (508) 832-7755                   PHONE NUMBER: (508) 822-5220
5 West Street                                  21 North Main Street
Auburn, MA 01501                               Berkley, MA 02779

Avon                                           Berkshire Hills
SUPERINTENDENT: Christine Godino               SUPERINTENDENT: Peter Dillon
E-MAIL: cgodino@avon.k12.ma.us                 E-MAIL: peter.dillon@bhrsd.org
PHONE NUMBER: (508) 588-0230                   PHONE NUMBER: (413) 298-4017
1 Patrick Clark Drive                          50 Main Street
Avon, MA 02322                                 Stockbridge, MA 01262

Ayer Shirley School District                   Berlin
SUPERINTENDENT: Mary Malone                    SUPERINTENDENT: Jeffrey Zanghi
E-MAIL: mmalone@asrsd.org                      E-MAIL: jzanghi@bbrsd.org
PHONE NUMBER: (978) 772-8600                   PHONE NUMBER: (508) 869-2837
115 Washington Street                          215 Main Street
Ayer, MA 01432                                 Boylston, MA 01505

Barnstable                                     Berlin-boylston
SUPERINTENDENT: Meg Brown                      SUPERINTENDENT: Jeffrey Zanghi
E-MAIL: meg@mybps.us                           E-MAIL: jzanghi@bbrsd.org
PHONE NUMBER: (508) 862-4953                   PHONE NUMBER: (508) 869-2837
230 South Street                               215 Main Street
Hyannis, MA 02601                              Boylston, MA 01505

Bedford                                        Beverly
SUPERINTENDENT: Thomas Anderson                SUPERINTENDENT: Suzanne Charochak
E-MAIL: superintendent@newbedfordschools.org   E-MAIL: scharochak@beverlyschools.org
PHONE NUMBER: (781) 275-7588                   PHONE NUMBER: (978) 921-6100
97 Mcmahon Road                                502 Cabot St
Bedford, MA 01730                              Beverly, MA 01915

Belchertown                                    Bi-county Collaborative (bico)
SUPERINTENDENT: Brian Cameron                  SUPERINTENDENT: Jeanne Sullivan
E-MAIL: superintendent@belchertownps.org       E-MAIL: jsullivan@bicounty.org
PHONE NUMBER: (413) 323-0456                   PHONE NUMBER: (508)520-1998
14 Maple Street                                397 East Central Street
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 314 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Franklin, MA 02038                                Boxford, MA 01921

Billerica                                         Boylston
SUPERINTENDENT: Tim Piwowar                       SUPERINTENDENT: Jeffrey Zanghi
E-MAIL: tpiwowar@billericak12.com                 E-MAIL: jzanghi@bbrsd.org
PHONE NUMBER: (978) 528-7900                      PHONE NUMBER: (508) 869-2837
365 Boston Rd                                     215 Main Street
Billerica, MA 01821                               Boylston, MA 01505

Blackstone Valley Regional Vocational Technical   Braintree
SUPERINTENDENT: Michael Fitzpatrick               SUPERINTENDENT: Frank Hackett
E-MAIL: mfitzpat@valleytech.k12.ma.us             E-MAIL: fhackett@braintreema.gov
PHONE NUMBER: (508) 529-7758                      PHONE NUMBER: (781) 380-0130
65 Pleasant Street                                348 Pond Street
Upton, MA 01568                                   Braintree, MA 02184

Blackstone-millville                              Brewster
SUPERINTENDENT: Jason Defalco                     SUPERINTENDENT: Thomas Conrad
E-MAIL: jdefalco@bmrsd.net                        E-MAIL: conradt@nausetschools.org
PHONE NUMBER: (508) 883-4400                      PHONE NUMBER: (508) 255-8800
175 Lincoln Street                                78 Eldredge Pkwy
Blackstone, MA 01504                              Orleans, MA 02653

Blue Hills Regional Vocational Technical          Bridgewater-raynham
SUPERINTENDENT: Jill Rossetti                     SUPERINTENDENT: Derek Swenson
E-MAIL: jrossetti@bluehills.org                   E-MAIL: dswenson@bridge-rayn.org
PHONE NUMBER: (781) 828-5800                      PHONE NUMBER: (508) 279-2140
800 Randolph Street                               166 Mt. Prospect Street
Canton, MA 02021                                  Bridgewater, MA 02324

Boston                                            Brimfield
SUPERINTENDENT: Brenda Cassellius                 SUPERINTENDENT: Erin Nosek
E-MAIL: bcassellius@bostonpublicschools.org       E-MAIL: noseke@tantasqua.org
PHONE NUMBER: (617) 635-9050                      PHONE NUMBER: (508) 347-3077
26 Court Street                                   320A Brookfield Rd
Boston, MA 02108                                  Fiskdale, MA 01518

Bourne                                            Bristol County Agricultural
SUPERINTENDENT: Kerri Zhou                        SUPERINTENDENT: Adele Sands
E-MAIL: kzhou@bourneps.org                        E-MAIL: ASands@bcahs.com
PHONE NUMBER: (508) 759-0660                      PHONE NUMBER: (508) 669-6744
36 Sandwich Rd                                    135 Center Street
Bourne, MA 02532                                  Dighton, MA 02715

Boxborough (non-op)                               Bristol-plymouth Regional Vocational Technical
SUPERINTENDENT: Peter Light                       SUPERINTENDENT: Alexandre Magalhaes
E-MAIL: plight@abschools.org                      E-MAIL: amagalhaes@bptech.org
PHONE NUMBER: (978) 263-4569                      PHONE NUMBER: (508) 823-5151
493 Massachusetts Avenue                          207 Hart Street
Boxborough, MA 01719                              Taunton, MA 02780

Boxford                                           Brockton
SUPERINTENDENT: Scott Morrison                    SUPERINTENDENT: Mike Thomas
E-MAIL: smorrison@tritownschoolunion.com          E-MAIL: michaelpthomas@bpsma.org
PHONE NUMBER: (978) 887-0771                      PHONE NUMBER: (508) 580-7511
28 Middleton Road                                 43 Crescent Street
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 315 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Brockton, MA 02301                            Harwich, MA 02645

Brookfield                                    Caps Education Collaborative
SUPERINTENDENT: Erin Nosek                    SUPERINTENDENT: Cindy Landanno
E-MAIL: noseke@tantasqua.org                  E-MAIL: clandanno@capsed.net
PHONE NUMBER: (508) 347-3077                  PHONE NUMBER: (978)632-2208
320 Brookfield Rd                             2 Narrows Rd.
Fiskdale, MA 01518                            Westminster, MA 01475

Brookline                                     Carlisle
SUPERINTENDENT: Andrew Bott                   SUPERINTENDENT: James Oshea
E-MAIL: andrew_bott@brookline.k12.ma.us       E-MAIL: joshea@carlisle.k12.ma.us
PHONE NUMBER: (617) 730-2403                  PHONE NUMBER: (978) 369-6550
333 Washington Street                         83 School Street
Brookline, MA 02445                           Carlisle, MA 01741

Burlington                                    Carver
SUPERINTENDENT: Eric Conti                    SUPERINTENDENT: Scott Knief
E-MAIL: conti@bpsk12.org                      E-MAIL: kniefs@carver.org
PHONE NUMBER: (781) 270-1801                  PHONE NUMBER: (508) 866-6160
123 Cambridge Street                          3 Carver Square Blvd.
Burlington, MA 01803                          Carver, MA 02330

C.a.s.e. Concord Area Sped Collaborative      Central Berkshire
SUPERINTENDENT: Sanchita Banerjee             SUPERINTENDENT: Laurie Casna
E-MAIL: sbanerjee@casecollaborative.org       E-MAIL: lcasna@cbrsd.org
PHONE NUMBER: (978)318-1534                   PHONE NUMBER: (413) 684-0320
120 Meriam Rd                                 254 Hinsdale Road
Concord, MA 01742                             Dalton, MA 01227

Cambridge                                     Central Massachusetts Sped Collaborative
SUPERINTENDENT: Kenneth Salim                 SUPERINTENDENT: Susan Farrell
E-MAIL: ksalim@cpsd.us                        E-MAIL: sfarrell@cmasscollaborative.org
PHONE NUMBER: (617) 349-6494                  PHONE NUMBER: (508)538-9100
159 Thorndike Street                          14 New Bond Street
Cambridge, MA 02141                           Worcester, MA 01606

Canton                                        Chelmsford
SUPERINTENDENT: Jennifer Mueller              SUPERINTENDENT: Jay Lang
E-MAIL: fischer-muellerj@cantonma.org         E-MAIL: langj@chelmsford.k12.ma.us
PHONE NUMBER: (781) 821-5060                  PHONE NUMBER: (978) 251-5100
960 Washington Street                         230 North Road
Canton, MA 02021                              Chelmsford, MA 01824

Cape Cod Collaborative                        Chelsea
SUPERINTENDENT: Paul Hilton                   SUPERINTENDENT: Almi Abeyta
E-MAIL: paulhilton@capecodcollaborative.org   E-MAIL: aabeyta@chelseama.gov
PHONE NUMBER: (508)420-6950                   PHONE NUMBER: (617) 466-4477
418 Bumps River Road                          500 Broadway Street
Osterville, MA 02655                          Chelsea, MA 02150

Cape Cod Regional Vocational Technical        Chesterfield-goshen
SUPERINTENDENT: Robert Sanborn                SUPERINTENDENT: Aaron Osborne
E-MAIL: bsanborn@capetech.us                  E-MAIL: aosborne@hr-k12.org
PHONE NUMBER: (508) 432-4500                  PHONE NUMBER: (413) 527-7200
351 Pleasant Lake Avenue                      19 Stage Rd
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 316 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Westhampton, MA 01027                                120 Meriam Rd
                                                     Concord, MA 01742
Chicopee
SUPERINTENDENT: Lynn Clark                           Conway
E-MAIL: lclark@chicopeeps.org                        SUPERINTENDENT: Darius Modestow
PHONE NUMBER: (413) 594-3410                         E-MAIL: darius.modestow@frsu38.org
180 Broadway Street                                  PHONE NUMBER: (413) 665-1155
Chicopee, MA 01020                                   219 Christian Ln Rfd1
                                                     South Deerfield, MA 01373
Clarksburg
SUPERINTENDENT: Tara Barnes                          Danvers
E-MAIL: tbarnes@clarksburgschool.org                 SUPERINTENDENT: Lisa Dana
PHONE NUMBER: (413) 664-8735                         E-MAIL: dana@danvers.org
777 West Crossroad                                   PHONE NUMBER: (978) 777-4539
Clarksburg, MA 01247                                 64 Cabot Road
                                                     Danvers, MA 01923
Clinton
SUPERINTENDENT: Steven Meyer                         Dartmouth
E-MAIL: smeyer@clinton.k12.ma.us                     SUPERINTENDENT: Bonny Gifford
PHONE NUMBER: (978) 365-4200                         E-MAIL: bonnygifford@dartmouthschools.org
150 School Street                                    PHONE NUMBER: (508) 997-3391
Clinton, MA 01510                                    8 Bush Street
                                                     Dartmouth, MA 02748
Cohasset
SUPERINTENDENT: Patrick Sullivan                     Dedham
E-MAIL: psullivan@cohassetk12.org                    SUPERINTENDENT: Michael Welch
PHONE NUMBER: (781) 383-6111                         E-MAIL: mwelch@dedham.k12.ma.us
143 Pond Street                                      PHONE NUMBER: (781) 310-1000
Cohasset, MA 02025                                   100 Whiting Avenue
                                                     Dedham, MA 02026
Collaborative For Educational Services
SUPERINTENDENT: William Diehl                        Deerfield
E-MAIL: wdiehl@collaborative.org                     SUPERINTENDENT: Darius Modestow
PHONE NUMBER: (413)586-4900                          E-MAIL: darius.modestow@frsu38.org
97 Hawley Street                                     PHONE NUMBER: (413) 665-1155
Northampton, MA 01060                                219 Christian Ln Rfd1
                                                     South Deerfield, MA 01373
Collaborative For Regional Educational Service And
Training                                             Dennis-yarmouth
SUPERINTENDENT: William Diehl                        SUPERINTENDENT: Carol Woodbury
E-MAIL: wdiehl@collaborative.org                     E-MAIL: woodburc@dy-regional.k12.ma.us
PHONE NUMBER: (978)685-3000                          PHONE NUMBER: (508) 398-7600
1 Branch Street                                      296 Station Avenue
Methuen, MA 01844                                    South Yarmouth, MA 02664

Concord                                              Dighton-rehoboth
SUPERINTENDENT: Laurie Hunter                        SUPERINTENDENT: Anthony Azar
E-MAIL: lhunter@concordps.org                        E-MAIL: aazar@drregional.org
PHONE NUMBER: (978) 318-1500                         PHONE NUMBER: (508) 252-5000
120 Meriam Rd                                        2700 Regional Road
Concord, MA 01742                                    North Dighton, MA 02764

Concord-carlisle                                     Douglas
SUPERINTENDENT: Laurie Hunter                        SUPERINTENDENT: Paul Vieira
E-MAIL: lhunter@concordps.org                        E-MAIL: pvieira@douglasps.net
PHONE NUMBER: (978) 341-2490                         PHONE NUMBER: (508) 476-7901
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 317 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


21 Davis Street                             78 Eldredge Pkwy
Douglas, MA 01516                           Orleans, MA 02653

Dover                                       Easthampton
SUPERINTENDENT: Andrew Keough               SUPERINTENDENT: Allison Leclair
E-MAIL: keougha@doversherborn.org           E-MAIL: superintendent@epsd.us
PHONE NUMBER: (508) 785-0036                PHONE NUMBER: (413) 529-1500
157 Farm Street                             50 Payson Avenue
Dover, MA 02030                             Easthampton, MA 01027

Dover-sherborn                              Easton
SUPERINTENDENT: Andrew Keough               SUPERINTENDENT: Lisha Cabral
E-MAIL: keougha@doversherborn.org           E-MAIL: lcabral@easton.k12.ma.us
PHONE NUMBER: (508) 785-0036                PHONE NUMBER: (508) 230-3200
157 Farm Street                             50 Oliver Street
Dover, MA 02030                             North Easton, MA 02356

Dracut                                      Edco Collaborative
SUPERINTENDENT: Steven Stone                SUPERINTENDENT: Nadine Ekstrom
E-MAIL: sstone@dracutps.org                 E-MAIL: nekstrom@edcollab.org
PHONE NUMBER: (978) 957-2660                PHONE NUMBER: (617)738-5600
2063 Lakeview Avenue                        36 Middlesex Turnpike
Dracut, MA 01826                            Bedford, MA 01730

Dudley-charlton Reg                         Edgartown
SUPERINTENDENT: Steven Lamarche             SUPERINTENDENT: Matthew Dandrea
E-MAIL: slamarche@dcrsd.org                 E-MAIL: mdandrea@mvyps.org
PHONE NUMBER: (508) 943-6888                PHONE NUMBER: (508) 693-2007
68 Dudley Oxford Road                       4 Pine Street
Dudley, MA 01571                            Vineyard Haven, MA 02568

Duxbury                                     Erving
SUPERINTENDENT: John Antonucci              SUPERINTENDENT: Jennifer Culkeen
E-MAIL: jantonucci@duxbury.k12.ma.us        E-MAIL: culkeen@erving.com
PHONE NUMBER: (781) 934-7600                PHONE NUMBER: (413) 423-3337
93 Chandler Street                          18 Pleasant Street
Duxbury, MA 02332                           Erving, MA 01344

East Bridgewater                            Essex Agricultural Technical
SUPERINTENDENT: Gina Williams               SUPERINTENDENT: Heidi Riccio
E-MAIL: gwilliams@ebps.net                  E-MAIL: hriccio@essextech.net
PHONE NUMBER: (508) 378-8200                PHONE NUMBER: (978) 774-0050
143 Plymouth Street                         562 Maple Street
East Bridgewater, MA 02333                  Hathorne, MA 01937

East Longmeadow                             Essex North Shore Agricultural And Technical
SUPERINTENDENT: Gordon Smith                School District
E-MAIL: gordon.smith@eastlongmeadowma.gov   SUPERINTENDENT: Heidi Riccio
PHONE NUMBER: (413) 525-5450                E-MAIL: hriccio@essextech.net
180 Maple Street                            PHONE NUMBER: (978) 304-4700
East Longmeadow, MA 01028                   565 Maple Street
                                            Hathorne, MA 01937
Eastham
SUPERINTENDENT: Thomas Conrad               Everett
E-MAIL: conradt@nausetschools.org           SUPERINTENDENT: Priya Tahiliani
PHONE NUMBER: (508) 255-8800                E-MAIL: ptahiliani@everett.k12.ma.us
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 318 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


PHONE NUMBER: (617) 389-7950              PHONE NUMBER: (508) 543-1660
121 Vine Street                           60 South Street
Everett, MA 02149                         Foxborough, MA 02035

Fairhaven                                 Framingham
SUPERINTENDENT: Robert Baldwin            SUPERINTENDENT: Robert Tremblay
E-MAIL: rbaldwin@fairhavenps.net          E-MAIL: rtremblay@framingham.k12.ma.us
PHONE NUMBER: (508) 979-4000              PHONE NUMBER: (508) 626-9117
128 Washington Street                     73 Mt. Wayte Ave., Suite 5
Fairhaven, MA 02719                       Framingham, MA 01702

Fall River                                Franklin
SUPERINTENDENT: Matthew Malone            SUPERINTENDENT: Sara Ahern
E-MAIL: mmalone@fallriverschools.org      E-MAIL: aherns@franklinps.net
PHONE NUMBER: (508) 675-8420              PHONE NUMBER: (508) 553-4819
417 Rock Street                           355 East Central Street
Fall River, MA 02720                      Franklin, MA 02038

Falmouth                                  Franklin County Regional Vocational Technical
SUPERINTENDENT: Lori Duerr                SUPERINTENDENT: Richard Martin
E-MAIL: lduerr@falmouth.k12.ma.us         E-MAIL: rmartin@fcts.us
PHONE NUMBER: (508) 548-0151              PHONE NUMBER: (413) 863-4239
340 Teaticket Hwy                         82 Industrial Blvd
East Falmouth, MA 02536                   Turners Falls, MA 01376

Farmington River Reg                      Freetown-lakeville
SUPERINTENDENT: Tom Nadolny               SUPERINTENDENT: Richard Medeiros
E-MAIL: tnadolny@frrsd.org                E-MAIL: rmedeiros@freelake.org
PHONE NUMBER: (413) 269-4466              PHONE NUMBER: (508) 923-2000
555 N Main Street                         98 Howland Rd
Otis, MA 01253                            Lakeville, MA 02347

Fitchburg                                 Frontier
SUPERINTENDENT: Robert Jokela             SUPERINTENDENT: Darius Modestow
E-MAIL: jokelar@fitchburg.k12.ma.us       E-MAIL: darius.modestow@frsu38.org
PHONE NUMBER: (978) 345-3200              PHONE NUMBER: (413) 665-1155
376 South Street                          219 Christian Ln Rfd1
Fitchburg, MA 01420                       South Deerfield, MA 01373

Fllac Collaborative                       Gardner
SUPERINTENDENT: John Demanche             SUPERINTENDENT: Mark Pellegrino
E-MAIL: jdemanche@fllac.net               E-MAIL: pellegm@gardnerk12.org
PHONE NUMBER: (978)425-0310               PHONE NUMBER: (978) 632-1000
2 Shaker Road Suite D215                  70 Waterford Street
Shirley, MA 01464                         Gardner, MA 01440

Florida                                   Gateway
SUPERINTENDENT: Heidi Dugal               SUPERINTENDENT: David Hopson
E-MAIL: hdugal@abbottmemorial.org         E-MAIL: dhopson@grsd.org
PHONE NUMBER: (413) 664-6023              PHONE NUMBER: (413) 685-1000
56 North County Rd                        12 Littleville Road
Florida, MA 01247                         Huntington, MA 01050

Foxborough                                Georgetown
SUPERINTENDENT: Amy Berdos                SUPERINTENDENT: Carol Jacobs
E-MAIL: berdosa@foxborough.k12.ma.us      E-MAIL: jacobsc@georgetown.k12.ma.us
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 319 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


PHONE NUMBER: (978) 352-5777                       PHONE NUMBER: (978) 454-5411
51 North Street                                    250 Pawtucket Blvd
Georgetown, MA 01833                               Tyngsborough, MA 01879

Gill-montague                                      Greater New Bedford Regional Vocational Technical
SUPERINTENDENT: Michael Sullivan                   SUPERINTENDENT: James Obrien
E-MAIL: michael.sullivan@gmrsd.org                 E-MAIL: jobrien@gnbvt.edu
PHONE NUMBER: (413) 863-9324                       PHONE NUMBER: (508) 998-3321
35 Crocker Avenue                                  1121 Ashley Blvd
Turners Falls, MA 01376                            New Bedford, MA 02745

Gloucester                                         Greenfield
SUPERINTENDENT: Ben Lummis                         SUPERINTENDENT: Jordana Harper
E-MAIL: blummis@gloucesterschools.com              E-MAIL: supergps@gpsk12.org
PHONE NUMBER: (978) 281-9800                       PHONE NUMBER: (413) 772-1311
6 School House Rd                                  141 Davis Street
Gloucester, MA 01930                               Greenfield, MA 01301

Gosnold                                            Groton-dunstable
SUPERINTENDENT: Russell Latham                     SUPERINTENDENT: Laura Chesson
E-MAIL: rflatham@comcast.net                       E-MAIL: lchesson@gdrsd.org
PHONE NUMBER: (508) 252-4272                       PHONE NUMBER: (978) 448-5505
16 Williams Street                                 145 Main Street
Rehoboth, MA 02769                                 Groton, MA 01450

Grafton                                            Hadley
SUPERINTENDENT: James Cummings                     SUPERINTENDENT: Anne Mckenzie
E-MAIL: cummingsj@grafton.k12.ma.us                E-MAIL: amckenzie@hadleyschools.org
PHONE NUMBER: (508) 839-5421                       PHONE NUMBER: (413) 586-0822
30 Providence Rd                                   125 Russell Street
Grafton, MA 01519                                  Hadley, MA 01035

Granby                                             Halifax
SUPERINTENDENT: Sheryl Stanton                     SUPERINTENDENT: Jill Proulx
E-MAIL: sstanton@granbyschoolsma.net               E-MAIL: jproulx@slrsd.org
PHONE NUMBER: (413) 467-7193                       PHONE NUMBER: (781) 585-4313
387 East State Street                              250 Pembroke Street
Granby, MA 01033                                   Kingston, MA 02364

Greater Fall River Regional Vocational Technical   Hamilton-wenham
SUPERINTENDENT: Elvio Ferreira                     SUPERINTENDENT: Mary Banios
E-MAIL: eferreira@dimanregional.org                E-MAIL: m.banios@hwschools.net
PHONE NUMBER: (508) 678-2891                       PHONE NUMBER: (978) 468-5310
251 Stonehaven Rd                                  5 School Street
Fall River, MA 02723                               Wenham, MA 01984

Greater Lawrence Regional Vocational Technical     Hampden-wilbraham
SUPERINTENDENT: John Lavoie                        SUPERINTENDENT: Albert Ganem
E-MAIL: jlavoie@glts.net                           E-MAIL: aganem@hwrsd.org
PHONE NUMBER: (978) 686-0194                       PHONE NUMBER: (413) 596-3884
57 River Rd                                        621 Main Street
Andover, MA 01810                                  Wilbraham, MA 01095

Greater Lowell Regional Vocational Technical       Hampshire
SUPERINTENDENT: Jill Davis                         SUPERINTENDENT: Aaron Osborne
E-MAIL: jdavis@gltech.org                          E-MAIL: aosborne@hr-k12.org
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 320 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


PHONE NUMBER: (413) 527-7200               PHONE NUMBER: (781) 767-1226
19 Stage Rd                                245 So. Franklin Street
Westhampton, MA 01027                      Holbrook, MA 02343

Hancock                                    Holland
SUPERINTENDENT: Peter Dillon               SUPERINTENDENT: Erin Nosek
E-MAIL: pdillon@richmondconsolidated.org   E-MAIL: noseke@tantasqua.org
PHONE NUMBER: (413) 698-2207               PHONE NUMBER: (508) 347-3077
1831 State Road                            320 Brookfield Rd
Richmond, MA 01254                         Fiskdale, MA 01518

Hanover                                    Holliston
SUPERINTENDENT: Matthew Ferron             SUPERINTENDENT: Susan Kustka
E-MAIL: mferron@hanoverschools.org         E-MAIL: kustkas@holliston.k12.ma.us
PHONE NUMBER: (781) 878-0786               PHONE NUMBER: (508) 429-0654
188 Broadway Street                        370 Hollis Street
Hanover, MA 02339                          Holliston, MA 01746

Harvard                                    Holyoke
SUPERINTENDENT: Linda Dwight               SUPERINTENDENT: Vazquez Matos
E-MAIL: ldwight@psharvard.org              E-MAIL: avazquezmatos@hps.holyoke.ma.us
PHONE NUMBER: (978) 456-4140               PHONE NUMBER: (413) 534-2000
39 Massachusetts Avenue                    57 Suffolk Street
Harvard, MA 01451                          Holyoke, MA 01040

Hatfield                                   Hopedale
SUPERINTENDENT: John Robert                SUPERINTENDENT: Karen Crebase
E-MAIL: jrobert@hatfieldps.net             E-MAIL: kcrebase@hopedaleschools.org
PHONE NUMBER: (413) 247-5641               PHONE NUMBER: (508) 634-2220
34 School Street                           25 Adin Street
Hatfield, MA 01038                         Hopedale, MA 01747

Haverhill                                  Hopkinton
SUPERINTENDENT: Margaret Marotta           SUPERINTENDENT: Carol Cavanaugh
E-MAIL: superintendent@haverhill-ps.org    E-MAIL: ccavanaugh@hopkinton.k12.ma.us
PHONE NUMBER: (978) 374-3405               PHONE NUMBER: (508) 417-9360
4 Summer Street                            89 Hayden Rowe Street
Haverhill, MA 01830                        Hopkinton, MA 01748

Hawlemont                                  Hudson
SUPERINTENDENT: Leann Loomis               SUPERINTENDENT: Marco Rodrigues
E-MAIL: lloomis@mtrsd.org                  E-MAIL: mcrodrigues@hudson.k12.ma.us
PHONE NUMBER: (413) 625-0192               PHONE NUMBER: (978) 567-6100
24 Ashfield Rd                             155 Apsley Street
Shelburne Falls, MA 01370                  Hudson, MA 01749

Hingham                                    Hull
SUPERINTENDENT: Paul Austin                SUPERINTENDENT: Judith Kuehn
E-MAIL: paustin@hinghamschools.org         E-MAIL: jkuehn@town.hull.ma.us
PHONE NUMBER: (781) 741-1500               PHONE NUMBER: (781) 925-4400
220 Central Street                         180 Harborview Rd
Hingham, MA 02043                          Hull, MA 02045

Holbrook                                   Institutional Schools
SUPERINTENDENT: Julie Hamilton             SUPERINTENDENT: Mary Chapman
E-MAIL: hamilton@holbrook.k12.ma.us        E-MAIL: mchapman@doe.mass.edu
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 321 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


PHONE NUMBER: (781) 338-3305               PHONE NUMBER: (508) 892-7040
75 Pleasant Street                         1078 Main Street
Malden, MA 02148                           Leicester, MA 01524

Ipswich                                    Lenox
SUPERINTENDENT: Brian Blake                SUPERINTENDENT: William Cameron
E-MAIL: bblake@ipsk12.net                  E-MAIL: supt@lenoxps.org
PHONE NUMBER: (978) 356-2935               PHONE NUMBER: (413) 637-5550
1 Lord Square                              6 Walker Street
Ipswich, MA 01938                          Lenox, MA 01240

King Philip                                Leominster
SUPERINTENDENT: Paul Zinni                 SUPERINTENDENT: Paula Deacon
E-MAIL: zinnip@kingphilip.org              E-MAIL: paula.deacon@leominsterschools.org
PHONE NUMBER: (508) 520-7991               PHONE NUMBER: (978) 534-7700
18 King Street                             24 Church Street
Norfolk, MA 02056                          Leominster, MA 01453

Kingston                                   Leverett
SUPERINTENDENT: Jill Proulx                SUPERINTENDENT: Jennifer Culkeen
E-MAIL: jproulx@slrsd.org                  E-MAIL: culkeen@erving.com
PHONE NUMBER: (781) 585-4313               PHONE NUMBER: (413) 423-3337
250 Pembroke Street                        18 Pleasant Street
Kingston, MA 02364                         Erving, MA 01344

Labbb Collaborative                        Lexington
SUPERINTENDENT: Patric Barbieri            SUPERINTENDENT: Julie Hackett
E-MAIL: pbarbieri@labbb.net                E-MAIL: jhackett@lexingtonma.org
PHONE NUMBER: (339)222-5644                PHONE NUMBER: (781) 861-2550
36 Middlesex Turnpike                      146 Maple Street
Bedford, MA 01730                          Lexington, MA 02420

Lanesborough                               Lincoln
SUPERINTENDENT: Robert Putnam              SUPERINTENDENT: Rebecca Mcfall
E-MAIL: rputnam@mgrhs.org                  E-MAIL: bmcfall@lincnet.org
PHONE NUMBER: (413) 458-9582               PHONE NUMBER: (781) 259-9409
188 Summer Street                          1 Ballfield Road
Lanesborough, MA 01237                     Lincoln, MA 01773

Lawrence                                   Lincoln-sudbury
SUPERINTENDENT: Cynthia Paris              SUPERINTENDENT: Bella Wong
E-MAIL: cynthia.paris@lawrence.k12.ma.us   E-MAIL: bella_wong@lsrhs.net
PHONE NUMBER: (978) 975-5900               PHONE NUMBER: (978) 443-9961
233 Haverhill Street                       390 Lincoln Rd
Lawrence, MA 01840                         Sudbury, MA 01776

Lee                                        Littleton
SUPERINTENDENT: Michael Richard            SUPERINTENDENT: Kelly Clenchy
E-MAIL: mjrichard@leepublicschools.net     E-MAIL: kclenchy@littletonps.org
PHONE NUMBER: (413) 243-0276               PHONE NUMBER: (978) 540-2500
480 Pleasant Street                        33 Shattuck Street
Lee, MA 01238                              Littleton, MA 01460

Leicester                                  Longmeadow
SUPERINTENDENT: Marilyn Tencza             SUPERINTENDENT: Martin Oshea
E-MAIL: tenczam@lpsma.net                  E-MAIL: moshea@longmeadow.k12.ma.us
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 322 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


PHONE NUMBER: (413) 565-4200                     PHONE NUMBER: (781) 397-6100
535 Bliss Road                                   77 Salem Street
Longmeadow, MA 01106                             Malden, MA 02148

Lowell                                           Manchester Essex Regional
SUPERINTENDENT: Joel Boyd                        SUPERINTENDENT: Pam Beaudoin
E-MAIL: superintendent@lowell.k12.ma.us          E-MAIL: beaudoinp@mersd.org
PHONE NUMBER: (978) 674-4320                     PHONE NUMBER: (978) 526-4919
155 Merrimack Street                             36 Lincoln Street
Lowell, MA 01852                                 Manchester, MA 01944

Lower Pioneer Valley Educational Collaborative   Mansfield
SUPERINTENDENT: Donald Jarvis                    SUPERINTENDENT: Teresa Murphy
E-MAIL: rjoyal@lpvec.org                         E-MAIL: teresa.murphy@mansfieldschools.com
PHONE NUMBER: (413)735-2200                      PHONE NUMBER: (508) 261-7500
174 Brush Hill Avenue                            2 Park Row
West Springfield, MA 01089                       Mansfield, MA 02048

Ludlow                                           Marblehead
SUPERINTENDENT: Todd Gazda                       SUPERINTENDENT: John Buckey
E-MAIL: t_gazda@ludlowps.org                     E-MAIL: buckey.john@marbleheadschools.org
PHONE NUMBER: (413) 583-8372                     PHONE NUMBER: (781) 639-3141
63 Chestnut Street                               9 Widger Road
Ludlow, MA 01056                                 Marblehead, MA 01945

Lunenburg                                        Marion
SUPERINTENDENT: Kathleen Burnham                 SUPERINTENDENT: Douglas White
E-MAIL: kburnham@lunenburgonline.com             E-MAIL: dougwhite@oldrochester.org
PHONE NUMBER: (978) 582-4100                     PHONE NUMBER: (508) 758-2772
1025 Mass Avenue                                 135 Marion Rd
Lunenburg, MA 01462                              Mattapoisett, MA 02739

Lynn                                             Marlborough
SUPERINTENDENT: Patrick Tutwiler                 SUPERINTENDENT: Michael Bergeron
E-MAIL: tutwilerp@lynnschools.org                E-MAIL: superintendent@mps-edu.org
PHONE NUMBER: (781) 593-1680                     PHONE NUMBER: (508) 460-3509
100 Bennett St                                   17 Washington Street
Lynn, MA 01905                                   Marlborough, MA 01752

Lynnfield                                        Marshfield
SUPERINTENDENT: Jane Tremblay                    SUPERINTENDENT: Jeffrey Granatino
E-MAIL: tremblayja@lynnfield.k12.ma.us           E-MAIL: jwgranatino@mpsd.org
PHONE NUMBER: (781) 334-9200                     PHONE NUMBER: (781) 834-5000
525 Salem Street                                 76 South River Street
Lynnfield, MA 01940                              Marshfield, MA 02050

Ma Academy For Math And Science                  Martha'S Vineyard
SUPERINTENDENT: Michael Barney                   SUPERINTENDENT: Matthew Dandrea
E-MAIL: mbarney@wpi.edu                          E-MAIL: mdandrea@mvyps.org
PHONE NUMBER: (508) 831-5859                     PHONE NUMBER: (508) 693-2007
85 Prescott Street                               4 Pine Street
Worcester, MA 01605                              Vineyard Haven, MA 02568

Malden                                           Masconomet
SUPERINTENDENT: John Oteri                       SUPERINTENDENT: Michael Harvey
E-MAIL: joteri@maldenps.org                      E-MAIL: mharvey@masconomet.org
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 323 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


PHONE NUMBER: (978) 887-2323                  E-MAIL: jkukenberger@melroseschools.com
20 Endicott Rd                                PHONE NUMBER: (781) 662-2000
Boxford, MA 01921                             360 Lynn Fells Pkwy
                                              Melrose, MA 02176
Mashpee
SUPERINTENDENT: Patricia Deboer               Mendon-upton
E-MAIL: pdeboer@mpspk12.org                   SUPERINTENDENT: Joseph Maruszczak
PHONE NUMBER: (508) 539-1500                  E-MAIL: jmaruszczak@mursd.org
150-A Old Barnstable Road                     PHONE NUMBER: (508) 634-1585
Mashpee, MA 02649                             150 North Ave
                                              Mendon, MA 01756
Massachusetts Virtual Academy At Greenfield
Commonwealth Vir                              Methuen
SUPERINTENDENT: Salah Khelfaoui               SUPERINTENDENT: Brandi Kwong
E-MAIL: skhelfaoui@gcvs.org                   E-MAIL: bikwong@methuen.k12.ma.us
PHONE NUMBER: (413) 772-1311                  PHONE NUMBER: (978) 722-6001
278 Main St.                                  10 Ditson Place
Greenfield, MA 01301                          Methuen, MA 01844

Mattapoisett                                  Middleborough
SUPERINTENDENT: Douglas White                 SUPERINTENDENT: Brian Lynch
E-MAIL: dougwhite@oldrochester.org            E-MAIL: blynch@middleboro.k12.ma.us
PHONE NUMBER: (508) 758-2772                  PHONE NUMBER: (508) 946-2000
135 Marion Rd                                 30 Forest Street
Mattapoisett, MA 02739                        Middleborough, MA 02346

Maynard                                       Middleton
SUPERINTENDENT: Brian Haas                    SUPERINTENDENT: Scott Morrison
E-MAIL: bhaas@maynard.k12.ma.us               E-MAIL: smorrison@tritownschoolunion.com
PHONE NUMBER: (978) 897-2222                  PHONE NUMBER: (978) 887-0771
3-R Tiger Drive                               28 Middleton Road
Maynard, MA 01754                             Boxford, MA 01921

Medfield                                      Milford
SUPERINTENDENT: Jeffrey Marsden               SUPERINTENDENT: Kevin Mcintyre
E-MAIL: jmarsden@email.medfield.net           E-MAIL: kmcintyre@milfordma.com
PHONE NUMBER: (508) 359-2302                  PHONE NUMBER: (508) 478-1101
459 Main St                                   31 West Fountain Street
Medfield, MA 02052                            Milford, MA 01757

Medford                                       Millbury
SUPERINTENDENT: Marice Vincent                SUPERINTENDENT: Gregory Myers
E-MAIL: medouardvincent@medford.k12.ma.us     E-MAIL: gmyers@millburyschools.org
PHONE NUMBER: (781) 393-2442                  PHONE NUMBER: (508) 865-9501
489 Winthrop Street                           12 Martin Street
Medford, MA 02155                             Millbury, MA 01527

Medway                                        Millis
SUPERINTENDENT: Armand Pires                  SUPERINTENDENT: Nancy Gustafson
E-MAIL: apires@medway.k12.ma.us               E-MAIL: ngustafson@millisschools.org
PHONE NUMBER: (508) 533-3222                  PHONE NUMBER: (508) 376-7000
45 Holliston Street                           245 Plain Street
Medway, MA 02053                              Millis, MA 02054

Melrose                                       Milton
SUPERINTENDENT: Julie Kukenberger             SUPERINTENDENT: Mary Gormley
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 324 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


E-MAIL: mgormley@miltonps.org                E-MAIL: cozortm@npsk.org
PHONE NUMBER: (617) 696-4808                 PHONE NUMBER: (508) 228-7285
25 Gile Road                                 10 Surfside Road
Milton, MA 02186                             Nantucket, MA 02554

Minuteman Regional Vocational Technical      Narragansett
SUPERINTENDENT: Edward Bouquillon            SUPERINTENDENT: Christopher Casavant
E-MAIL: ebouquillon@minuteman.org            E-MAIL: ccasavant@nrsd.org
PHONE NUMBER: (781) 861-6500                 PHONE NUMBER: (978) 939-5661
758 Marrett Rd                               462 Baldwinville Road
Lexington, MA 02421                          Baldwinville, MA 01436

Mohawk Trail                                 Nashoba
SUPERINTENDENT: Leann Loomis                 SUPERINTENDENT: Brooke Clenchy
E-MAIL: lloomis@mtrsd.org                    E-MAIL: bclenchy@nrsd.net
PHONE NUMBER: (413) 625-0192                 PHONE NUMBER: (978) 779-0539
24 Ashfield Rd                               50 Mechanic Street
Shelburne Falls, MA 01370                    Bolton, MA 01740

Monomoy Regional School District             Nashoba Valley Regional Vocational Technical
SUPERINTENDENT: Scott Carpenter              SUPERINTENDENT: Denise Pigeon
E-MAIL: scarpenter@monomoy.edu               E-MAIL: dpigeon@nashoba.tec.ma.us
PHONE NUMBER: (508) 945-5130                 PHONE NUMBER: (978) 692-4711
425 Crowell Rd                               100 Littleton Road
Chatham, MA 02633                            Westford, MA 01886

Monson                                       Natick
SUPERINTENDENT: Cheryl Clarke                SUPERINTENDENT: Anna Nolin
E-MAIL: clarkec@monsonschools.com            E-MAIL: anolin@natickps.org
PHONE NUMBER: (413) 267-4150                 PHONE NUMBER: (508) 647-6500
43 Margaret Street                           13 East Central Street
Monson, MA 01057                             Natick, MA 01760

Montachusett Regional Vocational Technical   Nauset
SUPERINTENDENT: Sheila Harrity               SUPERINTENDENT: Thomas Conrad
E-MAIL: harrity@montytech.net                E-MAIL: conradt@nausetschools.org
PHONE NUMBER: (978) 345-9200                 PHONE NUMBER: (508) 255-8800
1050 Westminster Street                      78 Eldredge Pkwy
Fitchburg, MA 01420                          Orleans, MA 02653

Mount Greylock                               Needham
SUPERINTENDENT: Kimberley Grady              SUPERINTENDENT: Daniel Gutekanst
E-MAIL: kgrady@williamstownelementary.org    E-MAIL: dan_gutekanst@needham.k12.ma.us
PHONE NUMBER: (413) 458-9582                 PHONE NUMBER: (781) 455-0400
1781 Cold Spring Rd                          1330 Highland Avenue
Williamstown, MA 01267                       Needham, MA 02492

Nahant                                       New Bedford
SUPERINTENDENT: Tony Pierantozzi             SUPERINTENDENT: Thomas Anderson
E-MAIL: tpierantozzi@johnsonschool.org       E-MAIL: superintendent@newbedfordschools.org
PHONE NUMBER: (781) 581-1600                 PHONE NUMBER: (508) 997-4511
290 Castle Road                              455 County Street
Nahant, MA 01908                             New Bedford, MA 02740

Nantucket                                    New Salem-wendell
SUPERINTENDENT: Michael Cozort               SUPERINTENDENT: Jennifer Culkeen
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 325 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


E-MAIL: culkeen@erving.com                        E-MAIL: rlind@nbschools.org
PHONE NUMBER: (413) 423-3337                      PHONE NUMBER: (508) 867-9821
18 Pleasant Street                                10 New School Drive
Erving, MA 01344                                  North Brookfield, MA 01535

Newburyport                                       North Middlesex
SUPERINTENDENT: Sean Gallagher                    SUPERINTENDENT: Brad Morgan
E-MAIL: sgallagher@newburyport.k12.ma.us          E-MAIL: bmorgan@nmrsd.org
PHONE NUMBER: (978) 465-4457                      PHONE NUMBER: (978) 597-8713
70 Low Street                                     45 Main Street
Newburyport, MA 01950                             Pepperell, MA 01463

Newton                                            North Reading
SUPERINTENDENT: David Fleishman                   SUPERINTENDENT: Patrick Daly
E-MAIL: fleishmand@newton.k12.ma.us               E-MAIL: pdaly@north-reading.k12.ma.us
PHONE NUMBER: (617) 559-6100                      PHONE NUMBER: (978) 664-7810
100 Walnut Street                                 0 Sherman Road
Newtonville, MA 02460                             North Reading, MA 01864

Norfolk                                           North River Collaborative
SUPERINTENDENT: Ingrid Allardi                    SUPERINTENDENT: Stephen Donovan
E-MAIL: allardi@norfolk.k12.ma.us                 E-MAIL: sdonovan@nrcollab.org
PHONE NUMBER: (508) 528-1225                      PHONE NUMBER: (781)878-6056
70 Boardman Street                                198 Spring Street
Norfolk, MA 02056                                 Rockland, MA 02370

Norfolk County Agricultural                       North Shore Regional Vocational Technical
SUPERINTENDENT: Tammy Quinn                       SUPERINTENDENT: Heidi Riccio
E-MAIL: tquinn@norfolkaggie.org                   E-MAIL: hriccio@essextech.net
PHONE NUMBER: (508) 668-0268                      PHONE NUMBER: (978) 762-0001
400 Main Street                                   30 Log Bridge Rd
Walpole, MA 02081                                 Middleton, MA 01949

North Adams                                       Northampton
SUPERINTENDENT: Barbara Malkas                    SUPERINTENDENT: John Provost
E-MAIL: bmalkas@napsk12.org                       E-MAIL: jprovost@northampton-k12.us
PHONE NUMBER: (413) 776-1458                      PHONE NUMBER: (413) 587-1315
37 Main Street                                    212 Main Street
North Adams, MA 01247                             Northampton, MA 01060

North Andover                                     Northampton-smith Vocational Agricultural
SUPERINTENDENT: Gregg Gilligan                    SUPERINTENDENT: Andrew Linkenhoker
E-MAIL: gilligang@northandoverpublicschools.com   E-MAIL: alinkenhoker@smithtec.org
PHONE NUMBER: (978) 794-1503                      PHONE NUMBER: (413) 587-1414
1600 Osgood Street                                80 Locust Street
North Andover, MA 01845                           Northampton, MA 01060

North Attleborough                                Northboro-southboro
SUPERINTENDENT: Scott Holcomb                     SUPERINTENDENT: Gregory Martineau
E-MAIL: sholcomb@naschools.net                    E-MAIL: gmartineau@nsboro.k12.ma.us
PHONE NUMBER: (508) 643-2100                      PHONE NUMBER: (508) 486-5115
6 Morse Street                                    53 Parkerville Road
North Attleborough, MA 02760                      Southborough, MA 01772

North Brookfield                                  Northborough
SUPERINTENDENT: Richard Lind                      SUPERINTENDENT: Gregory Martineau
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 326 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


E-MAIL: gmartineau@nsboro.k12.ma.us                SUPERINTENDENT: Matthew Dandrea
PHONE NUMBER: (508) 486-5115                       E-MAIL: mdandrea@mvyps.org
53 Parkerville Road                                PHONE NUMBER: (508) 693-2007
Southborough, MA 01772                             4 Pine Street
                                                   Vineyard Haven, MA 02568
Northbridge
SUPERINTENDENT: Amy Mckinstry                      Old Colony Regional Vocational Technical
E-MAIL: amckinstry@nps.org                         SUPERINTENDENT: Aaron Polansky
PHONE NUMBER: (508) 234-8156                       E-MAIL: apolansky@oldcolony.us
87 Linwood Avenue                                  PHONE NUMBER: (508) 763-8011
Whitinsville, MA 01588                             476 North Avenue
                                                   Rochester, MA 02770
Northeast Metropolitan Regional Vocational
Technical                                          Old Rochester
SUPERINTENDENT: David Dibarri                      SUPERINTENDENT: Michael Nelson
E-MAIL: ddibarri@northeastmetrotech.com            E-MAIL: michaelnelson@oldrochester.org
PHONE NUMBER: (781) 246-0810                       PHONE NUMBER: (508) 758-2772
100 Hemlock Rd                                     135 Marion Rd
Wakefield, MA 01880                                Mattapoisett, MA 02739

Northern Berkshire Regional Vocational Technical   Orange
SUPERINTENDENT: James Brosnan                      SUPERINTENDENT: Liz Zielinski
E-MAIL: jbrosnan@mccanntech.org                    E-MAIL: ezielinski@rcmahar.org
PHONE NUMBER: (413) 663-5383                       PHONE NUMBER: (978) 544-2920
70 Hodges Cross Rd                                 507 S. Main Street
North Adams, MA 01247                              Orange, MA 01364

Northshore Education Consortium                    Orleans
SUPERINTENDENT: Francine Rosenberg                 SUPERINTENDENT: Thomas Conrad
E-MAIL: frosenberg@nsedu.org                       E-MAIL: conradt@nausetschools.org
PHONE NUMBER: (978)232-9755                        PHONE NUMBER: (508) 255-8800
112 Sohier Rd                                      78 Eldredge Pkwy
Beverly, MA 01915                                  Orleans, MA 02653

Norton                                             Oxford
SUPERINTENDENT: Joseph Baeta                       SUPERINTENDENT: Kristine Nash
E-MAIL: jbaeta@norton.k12.ma.us                    E-MAIL: knash@oxps.org
PHONE NUMBER: (508) 285-0100                       PHONE NUMBER: (508) 987-6050
64 West Main Street                                4 Maple Road
Norton, MA 02766                                   Oxford, MA 01540

Norwell                                            Palmer
SUPERINTENDENT: Matthew Keegan                     SUPERINTENDENT: Patricia Gardner
E-MAIL: matthew.keegan@norwellschools.org          E-MAIL: pgardner@palmerschools.org
PHONE NUMBER: (781) 659-8800                       PHONE NUMBER: (413) 283-2650
322 Main Street                                    24 Converse Street
Norwell, MA 02061                                  Palmer, MA 01069

Norwood                                            Pathfinder Regional Vocational Technical
SUPERINTENDENT: David Thomson                      SUPERINTENDENT: Gerald Paist
E-MAIL: dthomson@norwood.k12.ma.us                 E-MAIL: paist@pathfindertech.org
PHONE NUMBER: (781) 762-6804                       PHONE NUMBER: (413) 283-9701
275 Prospect Street                                240 Sykes Street
Norwood, MA 02062                                  Palmer, MA 01069

Oak Bluffs                                         Peabody
       Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 327 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


SUPERINTENDENT: Josh Vadala                SUPERINTENDENT: David Raiche
E-MAIL: vadalaj@peabody.k12.ma.us          E-MAIL: draiche@plainville.k12.ma.us
PHONE NUMBER: (978) 536-6500               PHONE NUMBER: (508) 699-1300
27 Lowell St.                              68 Messenger Street
Peabody, MA 01960                          Plainville, MA 02762

Pelham                                     Plymouth
SUPERINTENDENT: Michael Morris             SUPERINTENDENT: Gary Maestas
E-MAIL: morrism@arps.org                   E-MAIL: gmaestas@plymouth.k12.ma.us
PHONE NUMBER: (413) 362-1810               PHONE NUMBER: (508) 830-4300
45 Amherst Rd                              253 South Meadow Rd
Pelham, MA 01002                           Plymouth, MA 02360

Pembroke                                   Plympton
SUPERINTENDENT: Erin Obey                  SUPERINTENDENT: Jill Proulx
E-MAIL: eobey@pembrokek12.org              E-MAIL: jproulx@slrsd.org
PHONE NUMBER: (781) 829-0832               PHONE NUMBER: (781) 585-4313
72 Pilgrim Road                            250 Pembroke Street
Pembroke, MA 02359                         Kingston, MA 02364

Pentucket                                  Provincetown
SUPERINTENDENT: Justin Bartholomew         SUPERINTENDENT: Suzanne Scallion
E-MAIL: jbartholomew@prsd.org              E-MAIL: sscallion@provincetownschools.com
PHONE NUMBER: (978) 363-2280               PHONE NUMBER: (508) 487-5000
22 Main Street                             12 Winslow Street
West Newbury, MA 01985                     Provincetown, MA 02657

Petersham                                  Quabbin
SUPERINTENDENT: Liz Zielinski              SUPERINTENDENT: Sheila Muir
E-MAIL: ezielinski@rcmahar.org             E-MAIL: smuir@qrsd.org
PHONE NUMBER: (978) 724-3363               PHONE NUMBER: (978) 355-4668
2 Spring Street                            872 South Street
Petersham, MA 01366                        Barre, MA 01005

Pilgrim Area Collaborative (pac)           Quaboag Regional
SUPERINTENDENT: Dympna Thomas              SUPERINTENDENT: Brett Kustigian
E-MAIL: dthomas@pilgrimac.org              E-MAIL: bkustigian@quaboagrsd.org
PHONE NUMBER: (781)293-6111                PHONE NUMBER: (413) 436-9256
120 Center Street                          284 Old West Brookfield Road
Pembroke, MA 02359                         Warren, MA 01083

Pioneer Valley                             Quincy
SUPERINTENDENT: Jonathan Scagel            SUPERINTENDENT: Kevin Mulvey
E-MAIL: scagelj@pvrsdk12.org               E-MAIL: kevin.mulvey@quincypublicschools.com
PHONE NUMBER: (413) 498-2911               PHONE NUMBER: (617) 984-8700
97 F Sumner Turner Rd                      34 Coddington Street
Northfield, MA 01360                       Quincy, MA 02169

Pittsfield                                 Ralph C Mahar
SUPERINTENDENT: Jason Mccandless           SUPERINTENDENT: Liz Zielinski
E-MAIL: jmccandless@pittsfield.net         E-MAIL: ezielinski@rcmahar.org
PHONE NUMBER: (413) 499-9512               PHONE NUMBER: (978) 544-2920
269 First Street                           507 South Main Street
Pittsfield, MA 01201                       Orange, MA 01364

Plainville                                 Randolph
       Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 328 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


SUPERINTENDENT: Thea Stovell               SUPERINTENDENT: Leann Loomis
E-MAIL: stovellt@randolph.k12.ma.us        E-MAIL: lloomis@mtrsd.org
PHONE NUMBER: (781) 961-6205               PHONE NUMBER: (413) 625-0192
40 Highland Avenue                         24 Ashfield Rd
Randolph, MA 02368                         Shelburne Falls, MA 01370

Reading                                    Salem
SUPERINTENDENT: John Doherty               SUPERINTENDENT: Kathleen Smith
E-MAIL: john.doherty@reading.k12.ma.us     E-MAIL: superintendent@salemk12.org
PHONE NUMBER: (781) 944-5800               PHONE NUMBER: (978) 740-1212
82 Oakland Road                            29 Highland Avenue
Reading, MA 01867                          Salem, MA 01970

Reads Collaborative                        Sandwich
SUPERINTENDENT: Theresa Craig              SUPERINTENDENT: Pamela Gould
E-MAIL: tcraig@readscollab.org             E-MAIL: pgould@sandwich.k12.ma.us
PHONE NUMBER: (508)947-3634                PHONE NUMBER: (508) 888-1054
105 East Grove Street                      260 Quaker Meetinghouse Road
Middleborough, MA 02346                    East Sandwich, MA 02537

Revere                                     Saugus
SUPERINTENDENT: Dianne Kelly               SUPERINTENDENT: David Deruosi
E-MAIL: dkelly@reverek12.org               E-MAIL: dderuosi@saugus.k12.ma.us
PHONE NUMBER: (781) 286-8226               PHONE NUMBER: (781) 231-5000
101 School Street                          23 Main Street
Revere, MA 02151                           Saugus, MA 01906

Richmond                                   Savoy
SUPERINTENDENT: Peter Dillon               SUPERINTENDENT: John Franzoni
E-MAIL: pdillon@richmondconsolidated.org   E-MAIL: jfranzoni@comcast.net
PHONE NUMBER: (413) 698-2207               PHONE NUMBER: (413) 743-1992
1831 State Road                            26 Chapel Road
Richmond, MA 01254                         Savoy, MA 01256

Rochester                                  Scituate
SUPERINTENDENT: Douglas White              SUPERINTENDENT: William Burkhead
E-MAIL: dougwhite@oldrochester.org         E-MAIL: kpeters@scit.org
PHONE NUMBER: (508) 758-2772               PHONE NUMBER: (781) 545-8759
135 Marion Rd                              606 C J Cushing Hwy
Mattapoisett, MA 02739                     Scituate, MA 02066

Rockland                                   Seekonk
SUPERINTENDENT: Alan Cron                  SUPERINTENDENT: Rich Drolet
E-MAIL: acron@rocklandschools.org          E-MAIL: droletr@seekonkschools.org
PHONE NUMBER: (781) 878-3893               PHONE NUMBER: (508) 399-5106
34 Mackinlay Way                           25 Water Lane
Rockland, MA 02370                         Seekonk, MA 02771

Rockport                                   Seem Collaborative
SUPERINTENDENT: Rob Liebow                 SUPERINTENDENT: Catherine Lawson
E-MAIL: rliebow@rpk12.org                  E-MAIL: clawson@seemcollaborative.org
PHONE NUMBER: (978) 546-1200               PHONE NUMBER: (781)279-1361
24 Jerdens Lane                            92 Montvale Ave
Rockport, MA 01966                         Stoneham, MA 02180

Rowe                                       Sharon
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 329 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


SUPERINTENDENT: Victoria Greer                   SUPERINTENDENT: Jeffrey Schoonover
E-MAIL: vgreer@sharonschools.net                 E-MAIL: jeffrey.schoonover@somersetps.com
PHONE NUMBER: (781) 784-1570                     PHONE NUMBER: (508) 324-3100
75 Mountain Street                               580 Whetstone Hill
Sharon, MA 02067                                 Somerset, MA 02726

Shawsheen Valley Regional Vocational Technical   Somerville
SUPERINTENDENT: Melanie Hagman                   SUPERINTENDENT: Mary Skipper
E-MAIL: mhagman@shawsheen.tec.ma.us              E-MAIL: mskipper@k12.somerville.ma.us
PHONE NUMBER: (978) 667-2111                     PHONE NUMBER: (617) 625-6600
100 Cook Street                                  42 Cross Street
Billerica, MA 01821                              Somerville, MA 02145

Sherborn                                         South Coast Educational Collaborative
SUPERINTENDENT: Andrew Keough                    SUPERINTENDENT: David Heimbecker
E-MAIL: keougha@doversherborn.org                E-MAIL: drh@scecoll.org
PHONE NUMBER: (508) 785-0036                     PHONE NUMBER: (508)379-1180
157 Farm Street                                  2201 G.A.R. Highway
Dover, MA 02030                                  Swansea, MA 02777

Shore Educational Collaborative                  South Hadley
SUPERINTENDENT: Jacki Clark                      SUPERINTENDENT: Diana Bonneville
E-MAIL: jclark@shorecollaborative.org            E-MAIL: dbonneville@shschools.com
PHONE NUMBER: (617)887-2930                      PHONE NUMBER: (413) 538-5060
100 Revere Beach Parkway                         116 Main Street
Chelsea, MA 02150                                South Hadley, MA 01075

Shrewsbury                                       South Middlesex Regional Vocational Technical
SUPERINTENDENT: Joseph Sawyer                    SUPERINTENDENT: Jonathan Evans
E-MAIL: jsawyer@shrewsbury.k12.ma.us             E-MAIL: jevans@jpkeefehs.org
PHONE NUMBER: (508) 841-8400                     PHONE NUMBER: (508) 416-2250
100 Maple Avenue                                 750 Winter Street
Shrewsbury, MA 01545                             Framingham, MA 01702

Shutesbury                                       South Shore Educational Collaborative (ssec)
SUPERINTENDENT: Jennifer Haggerty                SUPERINTENDENT: Richard Reino
E-MAIL: haggerty@erving.com                      E-MAIL: rreino@ssec.org
PHONE NUMBER: (413) 423-3337                     PHONE NUMBER: (781)749-7518
18 Pleasant Street                               75 Abington Street
Erving, MA 01344                                 Hingham, MA 02043

Silver Lake                                      South Shore Regional Vocational Technical
SUPERINTENDENT: Jill Proulx                      SUPERINTENDENT: Thomas Hickey
E-MAIL: jproulx@slrsd.org                        E-MAIL: thickey@ssvotech.org
PHONE NUMBER: (781) 585-4313                     PHONE NUMBER: (781) 878-8822
250 Pembroke Street                              476 Webster Street
Kingston, MA 02364                               Hanover, MA 02339

Somerset                                         Southampton
SUPERINTENDENT: Jeffrey Schoonover               SUPERINTENDENT: Aaron Osborne
E-MAIL: jeffrey.schoonover@somersetschools.org   E-MAIL: aosborne@hr-k12.org
PHONE NUMBER: (508) 324-3100                     PHONE NUMBER: (413) 527-7200
580 Whetstone Hill Road                          19 Stage Rd
Somerset, MA 02726                               Westhampton, MA 01027

Somerset Berkley Regional School District        Southborough
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 330 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


SUPERINTENDENT: Gregory Martineau
E-MAIL: gmartineau@nsboro.k12.ma.us                    Spencer-e Brookfield
PHONE NUMBER: (508) 486-5115                           SUPERINTENDENT: Paul Haughey
53 Parkerville Road                                    E-MAIL: haugheyp@sebrsd.org
Southborough, MA 01772                                 PHONE NUMBER: (508) 885-8500
                                                       306 Main Street
Southbridge                                            Spencer, MA 01562
SUPERINTENDENT: Jeffrey Villar
E-MAIL: jvillar@southbridgepublic.org                  Springfield
PHONE NUMBER: (508) 764-5414                           SUPERINTENDENT: Daniel Warwick
25 Cole Avenue                                         E-MAIL: warwickd@springfieldpublicschools.com
Southbridge, MA 01550                                  PHONE NUMBER: (413) 787-7100
                                                       1550 Main Street
Southeastern Mass. Educational Collaborative (smec)    Springfield, MA 01103
SUPERINTENDENT: Catherine Cooper
E-MAIL: ccooper@smecollaborative.org                   Stoneham
PHONE NUMBER: (508)998-5599                            SUPERINTENDENT: John Macero
25 Russells Mills Road                                 E-MAIL: jmacero@stonehamschools.org
Dartmouth, MA 02748                                    PHONE NUMBER: (781) 279-3802
                                                       149 Franklin Street
Southeastern Regional Vocational Technical             Stoneham, MA 02180
SUPERINTENDENT: Luis Lopes
E-MAIL: llopes@sersd.org                               Stoughton
PHONE NUMBER: (508) 230-1200                           SUPERINTENDENT: John Marcus
250 Foundry Street                                     E-MAIL: j_marcus@stoughtonschools.org
South Easton, MA 02375                                 PHONE NUMBER: (781) 344-4000
                                                       232 Pearl Street
Southern Berkshire                                     Stoughton, MA 02072
SUPERINTENDENT: Beth Regulbuto
E-MAIL: bregulbuto@sbrsd.org                           Sturbridge
PHONE NUMBER: (413) 229-8778                           SUPERINTENDENT: Erin Nosek
491 Berkshire School Rd                                E-MAIL: noseke@tantasqua.org
Sheffield, MA 01257                                    PHONE NUMBER: (508) 347-3077
                                                       320 Brookfield Rd
Southern Worcester County Educational                  Fiskdale, MA 01518
Collaborative
SUPERINTENDENT: Arnold Lundwall                        Sudbury
E-MAIL: alundwall@swcec.org                            SUPERINTENDENT: Brad Crozier
PHONE NUMBER: (508)764-8500                            E-MAIL: brad_crozier@sudbury.k12.ma.us
185 Southbridge Road                                   PHONE NUMBER: (978) 443-1058
Dudley, MA 01571                                       40 Fairbank Road
                                                       Sudbury, MA 01776
Southern Worcester County Regional Vocational
Technical                                              Sunderland
SUPERINTENDENT: John Lafleche                          SUPERINTENDENT: Darius Modestow
E-MAIL: jlafleche@baypath.net                          E-MAIL: darius.modestow@frsu38.org
PHONE NUMBER: (508) 248-5971                           PHONE NUMBER: (413) 665-1155
57 Old Muggett Hill Road                               219 Christian Ln Rfd1
Charlton, MA 01507                                     South Deerfield, MA 01373

Southwick-tolland-granville Regional School District   Sutton
SUPERINTENDENT: Jennifer Willard                       SUPERINTENDENT: Theodore Friend
E-MAIL: superintendent@stgrsd.org                      E-MAIL: friendt@suttonschools.net
PHONE NUMBER: (413) 569-5391                           PHONE NUMBER: (508) 581-1600
86 Powder Mill Road                                    383 Boston Rd
Southwick, MA 01077                                    Sutton, MA 01590
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 331 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


                                                Vineyard Haven, MA 02568
Swampscott
SUPERINTENDENT: Pamela Angelakis                Topsfield
E-MAIL: angelakis@swampscott.k12.ma.us          SUPERINTENDENT: Scott Morrison
PHONE NUMBER: (781) 596-8800                    E-MAIL: smorrison@tritownschoolunion.com
207 Forest Avenue                               PHONE NUMBER: (978) 887-0771
Swampscott, MA 01907                            28 Middleton Road
                                                Boxford, MA 01921
Swansea
SUPERINTENDENT: John Robidoux                   Tri County Regional Vocational Technical
E-MAIL: jrobidoux@swanseaschools.org            SUPERINTENDENT: Stephen Dockray
PHONE NUMBER: (508) 675-1195                    E-MAIL: dockray@tri-county.us
1 Gardners Neck Road                            PHONE NUMBER: (508) 528-5400
Swansea, MA 02777                               147 Pond Street
                                                Franklin, MA 02038
Tantasqua
SUPERINTENDENT: Erin Nosek                      Triton
E-MAIL: noseke@tantasqua.org                    SUPERINTENDENT: Brian Forget
PHONE NUMBER: (508) 347-3077                    E-MAIL: brian.forget@tritonschools.org
320 Brookfield Rd                               PHONE NUMBER: (978) 465-2397
Fiskdale, MA 01518                              112 Elm Street
                                                Byfield, MA 01922
Taunton
SUPERINTENDENT: John Cabral                     Truro
E-MAIL: jcabral@tauntonschools.org              SUPERINTENDENT: Michael Gradone
PHONE NUMBER: (508) 821-1201                    E-MAIL: gradonem@truromass.org
215 Harris Street                               PHONE NUMBER: (508) 487-1558
Taunton, MA 02780                               317 Route 6
                                                Truro, MA 02666
Tec Connections Academy Commonwealth Virtual
School District                                 Tyngsborough
SUPERINTENDENT: Patrick Lattuca                 SUPERINTENDENT: Michael Flanagan
E-MAIL: plattuca@tecca.connectionsacademy.org   E-MAIL: michael.flanagan@tyngsboroughps.org
PHONE NUMBER: (508) 647-6500                    PHONE NUMBER: (978) 649-7488
141 Mansion Drive                               50 Norris Rd
East Walpole, MA 02032                          Tyngsborough, MA 01879

Tewksbury                                       Up-island Regional
SUPERINTENDENT: Christopher Malone              SUPERINTENDENT: Matthew Dandrea
E-MAIL: cmalone@tewksbury.k12.ma.us             E-MAIL: mdandrea@mvyps.org
PHONE NUMBER: (978) 640-7800                    PHONE NUMBER: (508) 693-2007
139 Pleasant Street                             4 Pine Street
Tewksbury, MA 01876                             Vineyard Haven, MA 02568

The Education Cooperative (tec)                 Upper Cape Cod Regional Vocational Technical
SUPERINTENDENT: Susan Donelan                   SUPERINTENDENT: Robert Dutch
E-MAIL: sdonelan@tec-coop.org                   E-MAIL: bdutch@uppercapetech.org
PHONE NUMBER: (781)326-2473                     PHONE NUMBER: (508) 759-7711
141 Mansion Drive                               220 Sandwich Rd
E. Walpole, MA 02032                            Bourne, MA 02532

Tisbury                                         Uxbridge
SUPERINTENDENT: Matthew Dandrea                 SUPERINTENDENT: Frank Tiano
E-MAIL: mdandrea@mvyps.org                      E-MAIL: ftiano@uxbridge.k12.ma.us
PHONE NUMBER: (508) 696-6500                    PHONE NUMBER: (508) 278-8648
40 West William Street                          21 South Main Street
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 332 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Uxbridge, MA 01569                             Wareham, MA 02571

Valley Collaborative                           Watertown
SUPERINTENDENT: Chris Scott                    SUPERINTENDENT: Dede Galdston
E-MAIL: cscott@valleycollaborative.org         E-MAIL: deanne.galdston@watertown.k12.ma.us
PHONE NUMBER: (978)528-7800                    PHONE NUMBER: (617) 926-7700
40 Linnell Circle                              30 Common Street
Billerica, MA 01821                            Watertown, MA 02472

Wachusett                                      Wayland
SUPERINTENDENT: Darryll Mccall                 SUPERINTENDENT: Arthur Unobskey
E-MAIL: darryll_mccall@wrsd.net                E-MAIL: arthur_unobskey@wayland.k12.ma.us
PHONE NUMBER: (508) 829-1670                   PHONE NUMBER: (508) 358-3774
1745 Main Street                               41 Cochituate Rd
Jefferson, MA 01522                            Wayland, MA 01778

Wakefield                                      Webster
SUPERINTENDENT: Douglas Lyons                  SUPERINTENDENT: Ruthann Goguen
E-MAIL: doug.lyons@wpsk12.org                  E-MAIL: rgoguen@webster-schools.org
PHONE NUMBER: (781) 246-6400                   PHONE NUMBER: (508) 943-0104
60 Farm Street                                 41 East Main Street
Wakefield, MA 01880                            Webster, MA 01570

Wales                                          Wellesley
SUPERINTENDENT: Erin Nosek                     SUPERINTENDENT: David Lussier
E-MAIL: noseke@tantasqua.org                   E-MAIL: david_lussier@wellesley.k12.ma.us
PHONE NUMBER: (508) 347-3077                   PHONE NUMBER: (781) 446-6210
320 Brookfield Rd                              40 Kingsbury Street
Fiskdale, MA 01518                             Wellesley, MA 02481

Walpole                                        Wellfleet
SUPERINTENDENT: Bridget Gough                  SUPERINTENDENT: Thomas Conrad
E-MAIL: bgough@walpole.k12.ma.us               E-MAIL: conradt@nausetschools.org
PHONE NUMBER: (508) 660-7200                   PHONE NUMBER: (508) 255-8800
135 School Street                              78 Eldredge Pkwy
Walpole, MA 02081                              Orleans, MA 02653

Waltham                                        West Boylston
SUPERINTENDENT: Brian Reagan                   SUPERINTENDENT: Richard Meagher
E-MAIL: brianreagan@walthampublicschools.org   E-MAIL: richardmeagher@wbschools.com
PHONE NUMBER: (781) 314-5400                   PHONE NUMBER: (508) 835-2917
617 Lexington Street                           125 Crescent Street
Waltham, MA 02452                              West Boylston, MA 01583

Ware                                           West Bridgewater
SUPERINTENDENT: Marlene Dileo                  SUPERINTENDENT: Patricia Oakley
E-MAIL: mdileo@wareps.org                      E-MAIL: poakley@wbridgewater.com
PHONE NUMBER: (413) 967-4271                   PHONE NUMBER: (508) 894-1230
239 West Street                                2 Spring Street
Ware, MA 01082                                 West Bridgewater, MA 02379

Wareham                                        West Springfield
SUPERINTENDENT: Kimberly Hood                  SUPERINTENDENT: Timothy Connor
E-MAIL: kshaver-hood@wareham.k12.ma.us         E-MAIL: connor@wsps.org
PHONE NUMBER: (508) 291-3500                   PHONE NUMBER: (413) 263-3300
48 Marion Road                                 26 Central Street
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 333 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


West Springfield, MA 01089                     Weymouth, MA 02189

Westborough                                    Whately
SUPERINTENDENT: Amber Bock                     SUPERINTENDENT: Darius Modestow
E-MAIL: bocka@westboroughk12.org               E-MAIL: darius.modestow@frsu38.org
PHONE NUMBER: (508) 836-7700                   PHONE NUMBER: (413) 665-1155
200 Friberg Parkway                            219 Christian Ln Rfd1
Westborough, MA 01581                          South Deerfield, MA 01373

Westfield                                      Whitman-hanson
SUPERINTENDENT: Stefan Czaporowski             SUPERINTENDENT: Jeffrey Szymaniak
E-MAIL: suptsofc@schoolsofwestfield.org        E-MAIL: jeffrey.szymaniak@whrsd.org
PHONE NUMBER: (413) 572-6403                   PHONE NUMBER: (781) 618-7412
1029 North Road                                610 Franklin Street
Westfield, MA 01085                            Whitman, MA 02382

Westford                                       Whittier Regional Vocational Technical
SUPERINTENDENT: Everett Olsen                  SUPERINTENDENT: Maureen Lynch
E-MAIL: bolsen@westfordk12.us                  E-MAIL: superintendentsoffice@whittiertech.org
PHONE NUMBER: (978) 692-5560                   PHONE NUMBER: (978) 373-4101
23 Depot Street                                115 Amesbury Line Rd
Westford, MA 01886                             Haverhill, MA 01830

Westhampton                                    Williamsburg
SUPERINTENDENT: Aaron Osborne                  SUPERINTENDENT: Aaron Osborne
E-MAIL: aosborne@hr-k12.org                    E-MAIL: aosborne@hr-k12.org
PHONE NUMBER: (413) 527-0561                   PHONE NUMBER: (413) 268-8421
19 Stage Rd                                    19 Stage Rd
Westhampton, MA 01027                          Westhampton, MA 01027

Weston                                         Williamstown
SUPERINTENDENT: Marguerite Connolly            SUPERINTENDENT: Robert Putnam
E-MAIL: connollym@weston.org                   E-MAIL: rputnam@mgrhs.org
PHONE NUMBER: (781) 786-5210                   PHONE NUMBER: (413) 458-9582
89 Wellesley Street                            115 Church Street
Weston, MA 02493                               Williamstown, MA 01267

Westport                                       Wilmington
SUPERINTENDENT: Gary Reese                     SUPERINTENDENT: Glenn Brand
E-MAIL: greese@westportschools.org             E-MAIL: glenn.brand@wpsk12.com
PHONE NUMBER: (508) 636-1140                   PHONE NUMBER: (978) 694-6000
17 Main Rd                                     161 Church Street
Westport, MA 02790                             Wilmington, MA 01887

Westwood                                       Winchendon
SUPERINTENDENT: Emily Parks                    SUPERINTENDENT: Joan Landers
E-MAIL: eparks@westwood.k12.ma.us              E-MAIL: jlanders@winchendonk12.org
PHONE NUMBER: (781) 326-7500                   PHONE NUMBER: (978) 297-0031
220 Nahatan Street                             175 Grove Street
Westwood, MA 02090                             Winchendon, MA 01475

Weymouth                                       Winchester
SUPERINTENDENT: Jennifer Whipple               SUPERINTENDENT: Judith Evans
E-MAIL: jennifer.whipple@weymouthschools.org   E-MAIL: jevans@winchesterps.org
PHONE NUMBER: (781) 335-1460                   PHONE NUMBER: (781) 721-7000
111 Middle Street                              40 Samoset Road
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 334 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Winchester, MA 01890                      Baltimore, MD 21202

Winthrop                                  Baltimore County Public Schools
SUPERINTENDENT: Lisa Howard               SUPERINTENDENT: Verletta White
E-MAIL: lhoward@winthrop.k12.ma.us        E-MAIL: vwhite@bcps.org
PHONE NUMBER: (617) 846-5500              PHONE NUMBER: (410) 887-4554
1 Metcalf Square                          6901 North Charles Street
Winthrop, MA 02152                        Baltimore, MD 21204

Woburn                                    Calvert County Public Schools
SUPERINTENDENT: Matthew Crowley           SUPERINTENDENT: Daniel Curry
E-MAIL: mcrowley@woburnps.com             E-MAIL: curryd@calvertnet.k12.md.us
PHONE NUMBER: (781) 937-8233              PHONE NUMBER: (410) 535-1700
55 Locust Street                          1305 Dares Beach Road
Woburn, MA 01801                          Prince Frederick, MD 20678

Worcester                                 Caroline County Public Schools
SUPERINTENDENT: Maureen Binienda          SUPERINTENDENT: Patricia Saelens
E-MAIL: biniendam@worcesterschools.net    E-MAIL: saelens.patricia@ccpsstaff.org
PHONE NUMBER: (508) 799-3115              PHONE NUMBER: (410) 479-1460
20 Irving Street                          204 Franklin Street
Worcester, MA 01609                       Denton, MD 21629

Worthington                               Carroll County Public Schools
SUPERINTENDENT: Aaron Osborne             SUPERINTENDENT: Steven Lockard
E-MAIL: aosborne@hr-k12.org               E-MAIL: steven.lockard@carrollk12.org
PHONE NUMBER: (413)527-7200               PHONE NUMBER: (410) 751-3000
147 Huntington Road                       125 North Court Street
Worthington, MA 01098                     Westminster, MD 21157

Wrentham                                  Cecil County Public Schools
SUPERINTENDENT: Allan Cameron             SUPERINTENDENT: Jeffrey Lawson
E-MAIL: camerona@wrentham.k12.ma.us       E-MAIL: jalawson@ccps.org
PHONE NUMBER: (508) 384-5439              PHONE NUMBER: (410) 996-5400
120 Taunton Street                        201 Booth Street
Wrentham, MA 02093                        Elkton, MD 21921

Allegany County Public Schools            Charles County Public Schools
SUPERINTENDENT: Jeffrey Blank             SUPERINTENDENT: Kimberly Hill
E-MAIL: jeffrey.s.blank@acpsmd.org        E-MAIL: khill@ccboe.com
PHONE NUMBER: (301) 759-2000              PHONE NUMBER: (301) 932-6610
108 Washington Street                     5980 Radio Station Road
Cumberland, MD 21501                      La Plata, MD 20646

Anne Arundel County Public Schools        Dorchester County Public Schools
SUPERINTENDENT: George Arlotto            SUPERINTENDENT: David Bromwell
E-MAIL: garlotto@aacps.org                E-MAIL: bromwelld@dcpsmd.org
PHONE NUMBER: (410) 222-5000              PHONE NUMBER: (410) 228-4747
2644 Riva Road                            700 Glasgow Street
Annapolis, MD 21401                       Cambridge, MD 21613

Baltimore City Public Schools             Frederick County Public Schools
SUPERINTENDENT: Sonja Santelises          SUPERINTENDENT: Theresa Alban
E-MAIL: sbsantelises@bcps.k12.md.us       E-MAIL: superintendent@fcps.org
PHONE NUMBER: (443) 984-2000              PHONE NUMBER: (301) 644-5000
200 East North Avenue                     191 South East Street
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 335 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Frederick, MD 21701                              Baltimore, MD 21223

Garrett County Public Schools                    Somerset County Public Schools
SUPERINTENDENT: Barbara Baker                    SUPERINTENDENT: John Gaddis
E-MAIL: barbara.baker@garrettcountyschools.org   E-MAIL: jgaddis@somerset.k12.md.us
PHONE NUMBER: (301) 334-8900                     PHONE NUMBER: (410) 651-1616
40 South Second Street                           7982-A Tawes Campus Drive
Oakland, MD 21550                                Westover, MD 21871

Harford County Public Schools                    St. Mary'S County Public Schools
SUPERINTENDENT: Sean Bulson                      SUPERINTENDENT: James Smith
E-MAIL: sean.bulson@hcps.org                     E-MAIL: jssmith@smcps.org
PHONE NUMBER: (410) 838-7300                     PHONE NUMBER: (301) 475-5511
102 South Hickory Avenue                         23160 Moakley Street
Bel Air, MD 21014                                Leonardtown, MD 20650

Howard County Public Schools                     Talbot County Public Schools
SUPERINTENDENT: Michael Martirano                SUPERINTENDENT: Kelly Griffith
E-MAIL: superintendent@hcpss.org                 E-MAIL: kgriffith@talbotschools.org
PHONE NUMBER: (410) 313-6600                     PHONE NUMBER: (410) 822-0330
10910 Route 108                                  12 Magnolia Street
Ellicott City, MD 21042                          Easton, MD 21601

Kent County Public Schools                       Washingtion County Public Schools
SUPERINTENDENT: Karen Couch                      SUPERINTENDENT: Boyd Michael
E-MAIL: kcouch@kent.k12.md.us                    E-MAIL: michaboy@wcps.k12.md.us
PHONE NUMBER: (410) 778-1595                     PHONE NUMBER: (301) 766-2800
5608 Boundary Avenue                             820 Commonwealth Avenue
Rock Hall, MD 21661                              Hagerstown, MD 21740

Montgomery County Public Schools                 Wicomico County Public Schools
SUPERINTENDENT: Jack Smith                       SUPERINTENDENT: Donna Hanlin
E-MAIL: jack_smith@mcpsmd.org                    E-MAIL: dhanlin@wcboe.org
PHONE NUMBER: (301) 279-3391                     PHONE NUMBER: (410) 677-4400
850 Hungerford Drive                             101 Long Avenue
Rockville, MD 20850                              Salisbury, MD 21802

Prince George'S County Public Schools            Worcester County Public Schools
SUPERINTENDENT: Monica Goldson                   SUPERINTENDENT: Louis Taylor
E-MAIL: ceo@pgcps.org                            E-MAIL: lhtaylor@mail.worcester.k12.md.us
PHONE NUMBER: (301) 952-6000                     PHONE NUMBER: (410) 632-5000
14201 School Lane                                6270 Worcester Highway
Upper Marlboro, MD 20772                         Newark, MD 21841

Queen Anne'S County Public Schools               Acton Public Schools
SUPERINTENDENT: Andrea Kane                      SUPERINTENDENT: Jonathan Ross
E-MAIL: andrea.kane@qacps.org                    E-MAIL: jross@actonschool.org
PHONE NUMBER: (410) 758-2403                     PHONE NUMBER: (207) 636-2100
202 Chesterfield Avenue                          700 Milton Mills Road
Centreville, MD 21617                            Acton, ME 04001

Seed School Of Maryland                          Airline Csd
SUPERINTENDENT: Jon Tucker                       SUPERINTENDENT: James Stoneton
E-MAIL: jtucker@seedschoolmd.org                 E-MAIL: j.stoneton@cdsedu.org
PHONE NUMBER: (410) 843-9477                     PHONE NUMBER: (207)825-3364
200 Font Hill Avenue                             19 School Street
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 336 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Orrington, ME 04474                       Baileyville, ME 04694

Alexander Public Schools                  Bancroft Public Schools
SUPERINTENDENT: Ronald Jenkins            SUPERINTENDENT: Margaret White
E-MAIL: ronaldjenkins@calaisschools.org   E-MAIL: mwhite@eastgrandschool.org
PHONE NUMBER: (207) 454-7561              PHONE NUMBER: (207) 448-2882
32 Blue Devil Hill                        31A Houlton Road
Calais, ME 04691                          Danforth, ME 04424

Andover Public Schools                    Bangor Public Schools
SUPERINTENDENT: Susan Pratt               SUPERINTENDENT: Betsy Webb
E-MAIL: SPratt@andoverschoolmaine.org     E-MAIL: bwebb@bangorschools.net
PHONE NUMBER: (207)392-4381               PHONE NUMBER: (207) 992-4152
85 Pine Street                            73 Harlow Street
Andover, ME 04216                         Bangor, ME 04401

Appleton Public Schools                   Bangor-region 4
SUPERINTENDENT: Judy Baseman              SUPERINTENDENT: Greg Miller
E-MAIL: basemanjudith@aasd.k12.wi.us      E-MAIL: gmiller@utc4me.org
PHONE NUMBER: (207) 763-3818              PHONE NUMBER: (207) 942-5296
431 Camden Road Suite 2                   200 Hogan Road
Hope, ME 04847                            Bangor, ME 04401

Arthur R. Gould Sch--lcydc                Bar Harbor Public Schools
SUPERINTENDENT: Caroline Raymond          SUPERINTENDENT: Marc Gousse
E-MAIL: caroline.raymond@maine.gov        E-MAIL: marc.gousse@mdirss.org
PHONE NUMBER: (207) 822-2617              PHONE NUMBER: (207) 288-5049
675 Westbrook Street                      1081 Eagle Lake Road
South Portland, ME 04106                  Mount Desert, ME 04660

Athens Public Schools                     Baring Plt Public Schools
SUPERINTENDENT: Kevin Jordan              SUPERINTENDENT: Ronald Jenkins
E-MAIL: kjordan@aos94.org                 E-MAIL: ronaldjenkins@calaisschools.org
PHONE NUMBER: (207) 654-2561              PHONE NUMBER: (207) 853-2567
8 Fox Hill Road                           32 Blue Devil Hill
Athens, ME 04912                          Calais, ME 04619

Auburn Public Schools                     Beals Public Schools
SUPERINTENDENT: Cornelia Brown            SUPERINTENDENT: Lewis Collins
E-MAIL: cbrown@auburnschl.edu             E-MAIL: lewis.collins@union103.org
PHONE NUMBER: (207) 784-6431              PHONE NUMBER: (207) 497-2154
60 Court St 4Th Floor 8                   127 Snare Creek Lane
Auburn, ME 04210                          Jonesport, ME 04649

Augusta Public Schools                    Beatrice Rafferty School
SUPERINTENDENT: James Anastasio           SUPERINTENDENT: Dan Morang
E-MAIL: janastasio@augustaschools.org     E-MAIL: daniel.morang50@gmail.com
PHONE NUMBER: (207) 626-2468              PHONE NUMBER: (207) 853-6085
12 Gedney Street                          22 Bayview Dr, Pleasant Point
Augusta, ME 04330                         Perry, ME 04667

Baileyville Public Schools                Beddington Public Schools
SUPERINTENDENT: Patricia Metta            SUPERINTENDENT: Ronald Ramsay
E-MAIL: super.a@aos90.org                 E-MAIL: rramsay@msad37.org
PHONE NUMBER: (207) 427-6913              PHONE NUMBER: (207) 483-2734
63 Broadway                               1020 Sacarap Road
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 337 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Harrington, ME 04643                       Damariscotta, ME 04543

Biddeford Public Schools                   Brooklin Public Schools
SUPERINTENDENT: Jeremy Ray                 SUPERINTENDENT: Christian Elkington
E-MAIL: jray@biddefordschools.me           E-MAIL: celkington@su76.org
PHONE NUMBER: (207) 282-8280               PHONE NUMBER: (207) 359-2133
18 Maplewood Avenue                        41 School Street
Biddeford, ME 04005                        Brooklin, ME 04616

Blue Hill Public Schools                   Brooksville Public Schools
SUPERINTENDENT: Joel Ruybalid              SUPERINTENDENT: Mark Hurvitt
E-MAIL: joelruybalid@bluehillschools.org   E-MAIL: mhurvitt@schoolunion93.org
PHONE NUMBER: (207) 374-9927               PHONE NUMBER: (207) 374-9927
20 Hinckley Ridge Road                     20 Hinckley Ridge Road
Blue Hill, ME 04614                        Blue Hill, ME 04614

Boothbay-boothbay Hbr Csd                  Brunswick Public Schools
SUPERINTENDENT: Keith Laser                SUPERINTENDENT: Phil Potenziano
E-MAIL: klaser@aos98schools.org            E-MAIL: ppotenziano@brunswick.k12.me.us
PHONE NUMBER: (207) 633-2874               PHONE NUMBER: (207) 319-1900
51 Emery Lane                              46 Federal Street
Boothbay Harbor, ME 04538                  Brunswick, ME 04011

Bowerbank Public Schools                   Brunswick-region 10
SUPERINTENDENT: Ann Bridge                 SUPERINTENDENT: Nancy Weed
E-MAIL: abridge123@myfairpoint.net         E-MAIL: weed@r10tech.org
PHONE NUMBER: (207) 876-4418               PHONE NUMBER: (207) 729-6622
24 Hayes Road                              68 Church Road
Parkman, ME 04443                          Brunswick, ME 04011

Bremen Public Schools                      Burlington Public Schools
SUPERINTENDENT: Craig Jurgensen            SUPERINTENDENT: Eric Conti
E-MAIL: cjurgensen@aos93.org               E-MAIL: conti@bpsk12.org
PHONE NUMBER: (207) 563-3044               PHONE NUMBER: (207) 732-3985
767 Main Street #1-A                       1523 Long Ridge Road
Damariscotta, ME 04543                     Burlington, ME 04417

Brewer Public Schools                      Calais Public Schools
SUPERINTENDENT: Gregg Palmer               SUPERINTENDENT: Ronald Jenkins
E-MAIL: gpalmer@breweredu.org              E-MAIL: ronaldjenkins@calaisschools.org
PHONE NUMBER: (207) 989-3160               PHONE NUMBER: (207) 454-2591
261 Center Street                          32 Blue Devil Hill
Brewer, ME 04412                           Calais, ME 04619

Bridgewater Public Schools                 Cape Elizabeth Public Schools
SUPERINTENDENT: Elaine Boulier             SUPERINTENDENT: Donna Wolfrom
E-MAIL: eboulier@sad42.us                  E-MAIL: dwolfrom@capeelizabethschools.org
PHONE NUMBER: (207) 425-3771               PHONE NUMBER: (207) 799-2217
35 Pleasant Street                         320 Ocean House Road
Mars Hill, ME 04758                        Cape Elizabeth, ME 04107

Bristol Public Schools                     Carrabassett Valley Public Schools
SUPERINTENDENT: Craig Jurgensen            SUPERINTENDENT: George Joseph
E-MAIL: cjurgensen@aos93.org               E-MAIL: gjoseph@carrabassettvalley.org
PHONE NUMBER: (207) 563-3044               PHONE NUMBER: (207) 235-2645
767 Main Street #1-A                       26 Clyde Wells Road
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 338 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Fayette, ME 04349                         Calais, ME 04619

Carroll Plt Public Schools                Cutler Public Schools
SUPERINTENDENT: Patricia Metta            SUPERINTENDENT: Scott Porter
E-MAIL: super.a@aos90.org                 E-MAIL: super@aos96.org
PHONE NUMBER: (207) 427-6913              PHONE NUMBER: (207) 255-6585
63 Broadway                               291 Court Street
Baileyville, ME 04694                     Machias, ME 04654

Castine Public Schools                    Damariscotta Public Schools
SUPERINTENDENT: Mark Hurvitt              SUPERINTENDENT: Craig Jurgensen
E-MAIL: mhurvitt@schoolunion93.org        E-MAIL: cjurgensen@aos93.org
PHONE NUMBER: (207) 374-9927              PHONE NUMBER: (207) 563-3044
20 Hinckley Ridge Road                    767 Main Street #1-A
Blue Hill, ME 04614                       Damariscotta, ME 04543

Caswell Public Schools                    Dayton Public Schools
SUPERINTENDENT: William Dobbins           SUPERINTENDENT: Jeremy Ray
E-MAIL: wdobbins@caswellme.org            E-MAIL: jray@biddefordschools.me
PHONE NUMBER: (207) 325-4611              PHONE NUMBER: (207)282-8280
1025 Van Buren Road                       21 Clarks Mills Road
Caswell, ME 04750                         Dayton, ME 04005

Chebeague Island Public Schools           Deblois Public Schools
SUPERINTENDENT: Ann Kirkpatrick           SUPERINTENDENT: Ronald Ramsay
E-MAIL: kirkpatrick@chebeagueschool.net   E-MAIL: rramsay@msad37.org
PHONE NUMBER: (207) 846-4162              PHONE NUMBER: (207) 483-2734
14 School House Road                      1020 Sacarap Road
Chebeague Island, ME 04017                Harrington, ME 04643

Cherryfield Public Schools                Dedham Public Schools
SUPERINTENDENT: Katherine Mayo            SUPERINTENDENT: James Stoneton
E-MAIL: kmayo@cherryfieldschool.org       E-MAIL: j.stoneton@cdsedu.org
PHONE NUMBER: (207) 546-7770              PHONE NUMBER: (207)825-3364
No Physical Location Available            2065 Main Road
Cherryfield, ME 04622                     Dedham, ME 04429

Cooper Public Schools                     Deer Isle-stonington Csd
SUPERINTENDENT: Patricia Metta            SUPERINTENDENT: Christian Elkington
E-MAIL: super.a@aos90.org                 E-MAIL: celkington@su76.org
PHONE NUMBER: (207) 427-6913              PHONE NUMBER: (207) 348-9100
63 Broadway                               251 N Deer Isle Road #1
Baileyville, ME 04694                     Deer Isle, ME 04627

Cranberry Isles Public Schools            Dennistown Plt Public Schools
SUPERINTENDENT: Marc Gousse               SUPERINTENDENT: Chris Downing
E-MAIL: marc.gousse@mdirss.org            E-MAIL: cdowning@rsu20.org
PHONE NUMBER: (207) 288-5049              PHONE NUMBER: (207) 668-7694
1081 Eagle Lake Road                      1022 Waterville Rd
Mount Desert, ME 04660                    Waldo, ME 04915

Crawford Public Schools                   Dennysville Public Schools
SUPERINTENDENT: Ronald Jenkins            SUPERINTENDENT: Ken Johnson
E-MAIL: ronaldjenkins@calaisschools.org   E-MAIL: superintendent@shead.org
PHONE NUMBER: (207) 853-2567              PHONE NUMBER: (207)853-2567
32 Blue Devil Hill                        100 High Street
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 339 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Eastport, ME 04631                       Augusta, ME 04333

Drew Plt Public Schools                  Ellsworth Public Schools
SUPERINTENDENT: Patricia Metta           SUPERINTENDENT: Daniel Higgins
E-MAIL: super.a@aos90.org                E-MAIL: dhiggins@ellsworthschools.org
PHONE NUMBER: (207) 427-6913             PHONE NUMBER: (207) 669-7100
63 Broadway                              66 Main Street
Baileyville, ME 04694                    Ellsworth, ME 04605

East Machias Public Schools              Eustis Public Schools
SUPERINTENDENT: Scott Porter             SUPERINTENDENT: Mike Shea
E-MAIL: super@aos96.org                  E-MAIL: mshea@strattonschool.org
PHONE NUMBER: (207) 255-6585             PHONE NUMBER: (207)246-2283
291 Court Street                         65 School Street
Machias, ME 04654                        Stratton, ME 04982

East Millinocket Public Schools          Falmouth Public Schools
SUPERINTENDENT: Eric Steeves             SUPERINTENDENT: Geoff Bruno
E-MAIL: esteeves@emmm.org                E-MAIL: gbruno@falmouthschools.org
PHONE NUMBER: (207) 746-3500             PHONE NUMBER: (207) 781-3200
45 North St Ste 2                        51 Woodville Road
East Millinocket, ME 04430               Falmouth, ME 04105

East Range Csd                           Fayette Public Schools
SUPERINTENDENT: Patricia Metta           SUPERINTENDENT: James Hodgkin
E-MAIL: super.a@aos90.org                E-MAIL: jhodgkin@winthropschools.org
PHONE NUMBER: (207) 427-6913             PHONE NUMBER: (207) 377-2296
63 Broadway                              17A Highland Avenue
Baileyville, ME 04694                    Winthrop, ME 04364

Easton Public Schools                    Five Town Csd
SUPERINTENDENT: Roger Shaw               SUPERINTENDENT: Maria Libby
E-MAIL: roger.shaw@eastonschools.org     E-MAIL: maria.libby@fivetowns.net
PHONE NUMBER: (207) 488-7700             PHONE NUMBER: (207) 236-3358
33 Bangor Rd 126                         7 Lions Lane
Easton, ME 04740                         Camden, ME 04843

Eastport Public Schools                  Frenchboro Public Schools
SUPERINTENDENT: Ken Johnson              SUPERINTENDENT: Marc Gousse
E-MAIL: superintendent@shead.org         E-MAIL: marc.gousse@mdirss.org
PHONE NUMBER: (207)853-2567              PHONE NUMBER: (207) 288-5049
100 High Street                          1081 Eagle Lake Road
Eastport, ME 04631                       Mount Desert, ME 04660

Edgecomb Public Schools                  Georgetown Public Schools
SUPERINTENDENT: Keith Laser              SUPERINTENDENT: Keith Laser
E-MAIL: klaser@aos98schools.org          E-MAIL: klaser@aos98schools.org
PHONE NUMBER: (207) 633-2874             PHONE NUMBER: (207) 633-2874
51 Emery Lane                            51 Emery Lane
Boothbay Harbor, ME 04538                Boothbay Harbor, ME 04538

Education In Unorganized Terr            Gilead Public Schools
SUPERINTENDENT: Shelley Lane             SUPERINTENDENT: David Murphy
E-MAIL: shelley.b.lane@maine.gov         E-MAIL: murphyd@sad44.org
PHONE NUMBER: (207) 624-6892             PHONE NUMBER: (207) 824-2185
23 State House Sta--Doe                  One Parkway Suite 204
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 340 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Bethel, ME 04217                          Greenville, ME 04441

Glenburn Public Schools                   Hancock Public Schools
SUPERINTENDENT: Richard Modery            SUPERINTENDENT: Katrina Kane
E-MAIL: moderyr@glenburnschool.us         E-MAIL: kkane@hancockgrammar.org
PHONE NUMBER: (207) 942-4405              PHONE NUMBER: (207)664-7199
983 Hudson Road                           66 Main Street Suite 201
Glenburn, ME 04401                        Ellsworth, ME 04605

Glenwood Plt Public Schools               Harmony Public Schools
SUPERINTENDENT: Mary Mclean               SUPERINTENDENT: Kevin Jordan
E-MAIL: mamclean@rsu71.org                E-MAIL: kjordan@aos94.org
PHONE NUMBER: (207) 338-1790              PHONE NUMBER: (207) 924-6000
98 Waldo Avenue                           175 Fern Road Suite 1
Belfast, ME 04915                         Dexter, ME 04930

Gorham Public Schools                     Hermon Public Schools
SUPERINTENDENT: Heather Perry             SUPERINTENDENT: Gary Gonyar
E-MAIL: heather.perry@gorhamschools.org   E-MAIL: gary.gonyar@schools.hermon.net
PHONE NUMBER: (207) 222-1000              PHONE NUMBER: (207) 848-1010
75 South St Suite 2                       333 Billings Road
Gorham, ME 04038                          Hermon, ME 04401

Grand Isle Public Schools                 Highland Plt Public Schools
SUPERINTENDENT: Gisele Dionne             SUPERINTENDENT: Todd Sanders
E-MAIL: gisele@madawaskaschools.org       E-MAIL: tsanders@msad58.org
PHONE NUMBER: (207) 728-3346              PHONE NUMBER: (207) 639-2086
328 St Thomas St Suite 201                No Physical Location Available
Madawaska, ME 04756                       North New Portland, ME 04961

Grand Lake Stream Plt School Dept         Hope Public Schools
SUPERINTENDENT: Patricia Metta            SUPERINTENDENT: Kathryn Clark
E-MAIL: super.a@aos90.org                 E-MAIL: kate.clark@fivetowns.net
PHONE NUMBER: (207) 427-6913              PHONE NUMBER: (207) 763-3818
63 Broadway                               431 Camden Road Suite 2
Baileyville, ME 04694                     Hope, ME 04847

Great Salt Bay Csd                        Houlton-region 2
SUPERINTENDENT: Craig Jurgensen           SUPERINTENDENT: Dave Keaton
E-MAIL: cjurgensen@aos93.org              E-MAIL: dkeaton@regiontwo.org
PHONE NUMBER: (207) 563-3044              PHONE NUMBER: (207) 532-9541
767 Main Street #1-A                      5 Bird St 307
Damariscotta, ME 04543                    Houlton, ME 04730

Greenbush Public Schools                  Indian Island
SUPERINTENDENT: Gwen Smith                SUPERINTENDENT: Linda Mcleod
E-MAIL: gsmith@hsdgreenbush.org           E-MAIL: linda.mcleod@bie.edu
PHONE NUMBER: (207) 826-2000              PHONE NUMBER: (207) 454-2126
129 Military Road                         39A Union Street
Greenbush, ME 04418                       Calais, ME 04619

Greenville Public Schools                 Indian Island School
SUPERINTENDENT: Lee Pearsall              SUPERINTENDENT: Linda Mcleod
E-MAIL: lee.pearsall@ghslakers.org        E-MAIL: linda.mcleod@bie.edu
PHONE NUMBER: (207) 695-3708              PHONE NUMBER: (207) 827-4285
130 Pritham Ave                           10 Wabanaki Way
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 341 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Indian Island, ME 04468                   Kittery, ME 03904

Indian Township                           Lakeville Public Schools
SUPERINTENDENT: Linda Mcleod              SUPERINTENDENT: Patricia Metta
E-MAIL: linda.mcleod@bie.edu              E-MAIL: super.a@aos90.org
PHONE NUMBER: (207) 454-2126              PHONE NUMBER: (207) 427-6913
39A Union Street                          63 Broadway
Calais, ME 04619                          Baileyville, ME 04694

Isle Au Haut Public Schools               Lamoine Public Schools
SUPERINTENDENT: Christian Elkington       SUPERINTENDENT: Katrina Kane
E-MAIL: celkington@su76.org               E-MAIL: kkane@lamoineconsolidated.org
PHONE NUMBER: (207) 348-9100              PHONE NUMBER: (207)664-7199
251 N Deer Isle Road #1                   66 Main St. Suite 201
Deer Isle, ME 04627                       Ellsworth, ME 04605

Islesboro Public Schools                  Lewiston Public Schools
SUPERINTENDENT: Charles Hamm              SUPERINTENDENT: Jake Langlais
E-MAIL: chamm@icspathways.org             E-MAIL: jlanglais@lewistonpublicschools.org
PHONE NUMBER: (207) 734-2251              PHONE NUMBER: (207) 795-4100
No Physical Location Available            Dingley Bldg 36 Oak St
Islesboro, ME 04848                       Lewiston, ME 04240

Jefferson Public Schools                  Lincoln-region 3
SUPERINTENDENT: Craig Jurgensen           SUPERINTENDENT: Curt Ring
E-MAIL: cjurgensen@aos93.org              E-MAIL: cring@nptregioniii.com
PHONE NUMBER: (207) 563-3044              PHONE NUMBER: (207) 794-3004
767 Main Street #1-A                      35 West Broadway
Damariscotta, ME 04543                    Lincoln, ME 04457

Jonesboro Public Schools                  Lincolnville Public Schools
SUPERINTENDENT: Scott Porter              SUPERINTENDENT: Kathryn Clark
E-MAIL: super@aos96.org                   E-MAIL: kate.clark@fivetowns.net
PHONE NUMBER: (207) 255-6585              PHONE NUMBER: (207) 763-3818
291 Court Street                          431 Camden Road Suite 2
Machias, ME 04654                         Hope, ME 04847

Jonesport Public Schools                  Lisbon Public Schools
SUPERINTENDENT: Lewis Collins             SUPERINTENDENT: Richard Green
E-MAIL: lewis.collins@union103.org        E-MAIL: rgreen@lisbonschoolsme.org
PHONE NUMBER: (207) 497-2154              PHONE NUMBER: (207) 353-6711
127 Snare Creek Lane                      19 Gartley Street
Jonesport, ME 04649                       Lisbon, ME 04250

Kingsbury Plt Public Schools              Long Island Public Schools
SUPERINTENDENT: Lee Pearsall              SUPERINTENDENT: Barbara Powers
E-MAIL: lee.pearsall@ghslakers.org        E-MAIL: bspowers1951@gmail.com
PHONE NUMBER: (207) 695-3708              PHONE NUMBER: (207) 766-4414
130 Pritham Ave                           33 Fern Avenue
Greenville, ME 04441                      Long Island, ME 04050

Kittery Public Schools                    Lowell Public Schools
SUPERINTENDENT: Eric Waddell              SUPERINTENDENT: Joel Boyd
E-MAIL: ewaddell@kitteryschools.com       E-MAIL: superintendent@lowell.k12.ma.us
PHONE NUMBER: (207) 475-1334              PHONE NUMBER: (207) 794-2721
200 Rogers Road                           28 School Street
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 342 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Lincoln, ME 04457                                   Baileyville, ME 04694

Machias Public Schools                              Medford Public Schools
SUPERINTENDENT: Scott Porter                        SUPERINTENDENT: Marice Vincent
E-MAIL: super@aos96.org                             E-MAIL: medouardvincent@medford.k12.ma.us
PHONE NUMBER: (207) 255-6585                        PHONE NUMBER: (207)827-7171
291 Court Street                                    492 North Road
Machias, ME 04654                                   Medford, ME 04453

Machiasport Public Schools                          Medway Public Schools
SUPERINTENDENT: Scott Porter                        SUPERINTENDENT: Armand Pires
E-MAIL: super@aos96.org                             E-MAIL: apires@medwayschools.org
PHONE NUMBER: (207) 255-6585                        PHONE NUMBER: (207) 746-3500
291 Court Street                                    45 North St Ste 2
Machias, ME 04654                                   East Millinocket, ME 04430

Macwahoc Plt School Dept                            Milford Public Schools
SUPERINTENDENT: Patricia Metta                      SUPERINTENDENT: Trish Clark
E-MAIL: super.a@aos90.org                           E-MAIL: tclark@milfordsd.org
PHONE NUMBER: (207) 427-6913                        PHONE NUMBER: (207) 827-2252
63 Broadway                                         13 School Street
Baileyville, ME 04694                               Milford, ME 04461

Madawaska Public Schools                            Millinocket Public Schools
SUPERINTENDENT: Gisele Dionne                       SUPERINTENDENT: Frank Boynton
E-MAIL: gisele@madawaskaschools.org                 E-MAIL: fboynton@millinocketschools.org
PHONE NUMBER: (207) 728-3346                        PHONE NUMBER: (207) 723-6400
328 St Thomas St Suite 201                          No Physical Location Available
Madawaska, ME 04756                                 Millinocket, ME 04462

Marshfield Public Schools                           Monhegan Plt School Dept
SUPERINTENDENT: Scott Porter                        SUPERINTENDENT: Tonya Arnold
E-MAIL: super@aos96.org                             E-MAIL: supermonhegan@gmail.com
PHONE NUMBER: (207) 255-6585                        PHONE NUMBER: (207) 844-0666
291 Court Street                                    45 Wentworth Rd
Machias, ME 04654                                   Lincolnville, ME 04849

Me Educational Ctr For The Deaf & Hard Of Hearing   Moosabec Csd
SUPERINTENDENT: Owen Logue                          SUPERINTENDENT: Lewis Collins
E-MAIL: owen.logue@mecdhh.org                       E-MAIL: lewis.collins@union103.org
PHONE NUMBER: (207) 781-6284                        PHONE NUMBER: (207) 497-2154
One Mackworth Island                                127 Snare Creek Lane
Falmouth, ME 04105                                  Jonesport, ME 04649

Me Sch Of Science & Mathematics                     Mount Desert Public Schools
SUPERINTENDENT: David Pearson                       SUPERINTENDENT: Marc Gousse
E-MAIL: pearsond@mssm.org                           E-MAIL: marc.gousse@mdirss.org
PHONE NUMBER: (207) 325-3303                        PHONE NUMBER: (207) 288-5049
95 High Street                                      1081 Eagle Lake Road
Limestone, ME 04750                                 Mount Desert, ME 04660

Meddybemps Public Schools                           Mountain View Youth Dev Ctr
SUPERINTENDENT: Patricia Metta                      SUPERINTENDENT: Jeff Morin
E-MAIL: super.a@aos90.org                           E-MAIL: jeff.morin@maine.gov
PHONE NUMBER: (207) 427-6913                        PHONE NUMBER: (207) 285-0880
63 Broadway                                         1182 Dover Road
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 343 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Charleston, ME 04422                       Damariscotta, ME 04543

Msad 10                                    Nobleboro Public Schools
SUPERINTENDENT: Benjamin Sirois            SUPERINTENDENT: Craig Jurgensen
E-MAIL: bsirois@vuesc.org                  E-MAIL: cjurgensen@aos93.org
PHONE NUMBER: (207) 834-3189               PHONE NUMBER: (207) 563-3044
84 Pleasant Street Suite 1                 767 Main Street #1-A
Fort Kent, ME 04743                        Damariscotta, ME 04543

Msad 27                                    Northfield Public Schools
SUPERINTENDENT: Benjamin Sirois            SUPERINTENDENT: Scott Porter
E-MAIL: benjaminsirois@sad27.org           E-MAIL: super@aos96.org
PHONE NUMBER: (207) 834-3189               PHONE NUMBER: (207) 255-6585
84 Pleasant Street Suite 1                 291 Court Street
Fort Kent, ME 04743                        Machias, ME 04654

Msad 46                                    Northport Public Schools
SUPERINTENDENT: Kevin Jordan               SUPERINTENDENT: Neil Wetherbee
E-MAIL: kjordan@aos94.org                  E-MAIL: nwetherbee@northportps.org
PHONE NUMBER: (207) 924-6000               PHONE NUMBER: (207)338-3430
175 Fern Road Suite 1                      56 Bayside Rd
Dexter, ME 04930                           Northport, ME 04849

Msad 76                                    Orient Public Schools
SUPERINTENDENT: Marc Gousse                SUPERINTENDENT: Richard Malone
E-MAIL: marc.gousse@mdirss.org             E-MAIL: rmalone@oysterponds.org
PHONE NUMBER: (207) 288-5049               PHONE NUMBER: (207) 448-2882
1081 Eagle Lake Road                       31A Houlton Road
Mount Desert, ME 04660                     Danforth, ME 04424

Mt Desert Csd                              Orrington Public Schools
SUPERINTENDENT: Marc Gousse                SUPERINTENDENT: James Stoneton
E-MAIL: marc.gousse@mdirss.org             E-MAIL: j.stoneton@cdsedu.org
PHONE NUMBER: (207) 288-5049               PHONE NUMBER: (207) 825-3697
1081 Eagle Lake Road                       19 School Street
Mount Desert, ME 04660                     Orrington, ME 04474

Nashville Plt Public Schools               Otis Public Schools
SUPERINTENDENT: Gehrig Johnson             SUPERINTENDENT: Nichole Pothier
E-MAIL: gjohnson@sad32.org                 E-MAIL: npothier@beechhillschool.org
PHONE NUMBER: (207) 435-3661               PHONE NUMBER: (207) 537-2203
190 Presque Isle Rd                        105 Otis Road
Ashland, ME 04732                          Otis, ME 04605

New Sweden Public Schools                  Oxford-region 11
SUPERINTENDENT: Karla Michaud              SUPERINTENDENT: Paul Bickford
E-MAIL: karla.michaud@schoolunion122.net   E-MAIL: p.bickford@msad17.org
PHONE NUMBER: (207) 498-8436               PHONE NUMBER: (207) 743-7756
843 Woodland Ctr Rd Ste 3                  256 Main St.
Woodland, ME 04736                         South Paris, ME 04281

Newcastle Public Schools                   Pembroke Public Schools
SUPERINTENDENT: Craig Jurgensen            SUPERINTENDENT: Ken Johnson
E-MAIL: cjurgensen@aos93.org               E-MAIL: superintendent@shead.org
PHONE NUMBER: (207) 563-3044               PHONE NUMBER: (207)853-2567
767 Main Street #1-A                       100 High Street
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 344 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Eastport, ME 04631                           Baileyville, ME 04694

Penobscot Public Schools                     Robbinston Public Schools
SUPERINTENDENT: Mark Hurvitt                 SUPERINTENDENT: Ronald Jenkins
E-MAIL: mhurvitt@schoolunion93.org           E-MAIL: ronaldjenkins@calaisschools.org
PHONE NUMBER: (207) 374-9927                 PHONE NUMBER: (207)454-7561
20 Hinckley Ridge Road                       32 Blue Devil Hill
Blue Hill, ME 04614                          Calais, ME 04619

Perry Public Schools                         Rockland-region 8
SUPERINTENDENT: Ken Johnson                  SUPERINTENDENT: Robert Deetjen
E-MAIL: superintendent@shead.org             E-MAIL: rdeetjen@mcst8.org
PHONE NUMBER: (207)853-2567                  PHONE NUMBER: (207) 594-2161
100 High Street                              One Main Street
Eastport, ME 04631                           Rockland, ME 04841

Pleasant Point                               Roque Bluffs Public Schools
SUPERINTENDENT: Linda Mcleod                 SUPERINTENDENT: Scott Porter
E-MAIL: linda.mcleod@bie.edu                 E-MAIL: super@aos96.org
PHONE NUMBER: (207) 454-2126                 PHONE NUMBER: (207) 255-6585
39A Union Street                             291 Court Street
Calais, ME 04619                             Machias, ME 04654

Pleasant Ridge Plt School Dept               Rsu 01 - Lkrsu
SUPERINTENDENT: Chris Downing                SUPERINTENDENT: Patrick Manuel
E-MAIL: cdowning@rsu20.org                   E-MAIL: pmanuel@rsu1.org
PHONE NUMBER: (207) 342-4070                 PHONE NUMBER: (207) 443-6601
1022 Waterville Rd.                          34 Wing Farm Parkway
Waldo, ME 04915                              Bath, ME 04530

Portage Lake Public Schools                  Rsu 02
SUPERINTENDENT: Gehrig Johnson               SUPERINTENDENT: Mary Paine
E-MAIL: gjohnson@sad32.org                   E-MAIL: mpaine@kidsrsu.org
PHONE NUMBER: (207) 435-3661                 PHONE NUMBER: (207) 622-6351
190 Presque Isle Rd                          7 Reed Street
Ashland, ME 04732                            Hallowell, ME 04347

Portland Public Schools                      Rsu 03/msad 03
SUPERINTENDENT: Xavier Botana                SUPERINTENDENT: Charles Brown
E-MAIL: superintendent@portlandschools.org   E-MAIL: cbrown@rsu3.org
PHONE NUMBER: (207) 874-8100                 PHONE NUMBER: (207) 948-6136
353 Cumberland Ave                           84 School Street
Portland, ME 04103                           Unity, ME 04988

Princeton Public Schools                     Rsu 04
SUPERINTENDENT: Patricia Metta               SUPERINTENDENT: Andrew Carlton
E-MAIL: super.a@aos90.org                    E-MAIL: andrew.carlton@rsu4.org
PHONE NUMBER: (207) 427-6913                 PHONE NUMBER: (207) 375-4273
289 Main St                                  971 Gardiner Road
Princeton, ME 04668                          Wales, ME 04280

Reed Plt Public Schools                      Rsu 05
SUPERINTENDENT: Patricia Metta               SUPERINTENDENT: Becky Foley
E-MAIL: super.a@aos90.org                    E-MAIL: foleyb@rsu5.org
PHONE NUMBER: (207) 427-6913                 PHONE NUMBER: (207) 865-0928
63 Broadway                                  17 West Street
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 345 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Freeport, ME 04032                       Rockland, ME 04841

Rsu 06/msad 06                           Rsu 14
SUPERINTENDENT: Paul Penna               SUPERINTENDENT: Christopher Howell
E-MAIL: ppenna@bonnyeagle.org            E-MAIL: chowell@rsu14.org
PHONE NUMBER: (207) 929-3831             PHONE NUMBER: (207) 892-1800
94 Main Street                           228 Windham Center Road
Buxton, ME 04093                         Windham, ME 04062

Rsu 07/msad 07                           Rsu 15/msad 15
SUPERINTENDENT: Peter Gallace            SUPERINTENDENT: Craig King
E-MAIL: pgallace@nhcshawks.org           E-MAIL: cking@sad15.org
PHONE NUMBER: (207) 867-4707             PHONE NUMBER: (207) 657-3335
93 Pulpit Harbor Road                    14 Shaker Road
North Haven, ME 04853                    Gray, ME 04039

Rsu 08/msad 08                           Rsu 16
SUPERINTENDENT: Richard Lyons            SUPERINTENDENT: Kenneth Healey
E-MAIL: rlyons@vinalhavenschool.org      E-MAIL: khealey@rsu16.org
PHONE NUMBER: (207) 863-4800             PHONE NUMBER: (207) 998-2727
22 Arcola Lane                           3 Aggregate Road
Vinalhaven, ME 04863                     Poland, ME 04274

Rsu 09                                   Rsu 17/msad 17
SUPERINTENDENT: Tina Meserve             SUPERINTENDENT: Richard Colpitts
E-MAIL: tmeserve@mtbluersd.org           E-MAIL: r.colpitts@msad17.org
PHONE NUMBER: (207) 778-6571             PHONE NUMBER: (207) 743-8972
129 Seamon Road                          1570 Main St Ste 11
Farmington, ME 04938                     Oxford, ME 04270

Rsu 10                                   Rsu 18
SUPERINTENDENT: Deb Alden                SUPERINTENDENT: Carl Gartley
E-MAIL: dalden@rsu10.org                 E-MAIL: cgartley@rsu18.org
PHONE NUMBER: (207) 562-7254             PHONE NUMBER: (207) 465-7384
33 Nash Street                           41 Heath Street
Dixfield, ME 04224                       Oakland, ME 04963

Rsu 11/msad 11                           Rsu 19
SUPERINTENDENT: Patricia Hopkins         SUPERINTENDENT: Michael Hammer
E-MAIL: phopkins@msad11.org              E-MAIL: mhammer@rsu19.net
PHONE NUMBER: (207) 582-5346             PHONE NUMBER: (207) 368-5091
150 Highland Avenue                      182 Moosehead Trail
Gardiner, ME 04345                       Newport, ME 04953

Rsu 12                                   Rsu 20
SUPERINTENDENT: Howard Tuttle            SUPERINTENDENT: Chris Downing
E-MAIL: htuttle@svrsu.org                E-MAIL: cdowning@rsu20.org
PHONE NUMBER: (207) 549-3261             PHONE NUMBER: (207) 548-6643
665 Patricktown Road                     6 Mortland Rd. Searsport
Somerville, ME 04348                     Searsport, ME 04974

Rsu 13                                   Rsu 21
SUPERINTENDENT: John Mcdonald            SUPERINTENDENT: Phillip Potenziano
E-MAIL: jmcdonald@rsu13.org              E-MAIL: ppotenziano@rsu21.net
PHONE NUMBER: (207) 596-6620             PHONE NUMBER: (207) 985-1100
28 Lincoln Street                        117 Alewive Road
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 346 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Kennebunk, ME 04043                       Baileyville, ME 04694

Rsu 22                                    Rsu 31/msad 31
SUPERINTENDENT: Regan Nickels             SUPERINTENDENT: Michael Wright
E-MAIL: rnickels@rsu22.us                 E-MAIL: mwright@msad41.us
PHONE NUMBER: (207) 862-3255              PHONE NUMBER: (207) 943-7317
24 Main Road North                        20 Howland Road
Hampden, ME 04444                         Lagrange, ME 04453

Rsu 23                                    Rsu 32/msad 32
SUPERINTENDENT: John Suttie               SUPERINTENDENT: Gehrig Johnson
E-MAIL: jsuttie@rsu23.org                 E-MAIL: gjohnson@sad32.org
PHONE NUMBER: (207) 934-5751              PHONE NUMBER: (207) 435-3661
28 Jameson Hill Road                      190 Presque Isle Rd
Old Orchard Beach, ME 04064               Ashland, ME 04732

Rsu 24                                    Rsu 33/msad 33
SUPERINTENDENT: Michael Eastman           SUPERINTENDENT: Benjamin Sirois
E-MAIL: meastman@rsu24.org                E-MAIL: bsirois@vuesc.org
PHONE NUMBER: (207) 422-2017              PHONE NUMBER: (207) 543-7334
248 State St Ste 3A                       431 Us Rte 1 9
Ellsworth, ME 04605                       Frenchville, ME 04745

Rsu 25                                    Rsu 34
SUPERINTENDENT: James Boothby             SUPERINTENDENT: David Walker
E-MAIL: jim.boothby@rsu25.org             E-MAIL: david.walker@rsu34.org
PHONE NUMBER: (207) 469-7311              PHONE NUMBER: (207) 827-7171
62 Mechanic Street                        156 Oak Street
Bucksport, ME 04416                       Old Town, ME 04468

Rsu 26                                    Rsu 35/msad 35
SUPERINTENDENT: Meredith Higgins          SUPERINTENDENT: John Caverly
E-MAIL: mhiggins@rsu26.org                E-MAIL: john.caverly@rsu35.org
PHONE NUMBER: (207) 866-7110              PHONE NUMBER: (207) 439-2438
10 Goodridge Drive                        180 Depot Road
Orono, ME 04473                           Eliot, ME 03903

Rsu 28/msad 28                            Rsu 37/msad 37
SUPERINTENDENT: Maria Libby               SUPERINTENDENT: Ronald Ramsay
E-MAIL: maria.libby@fivetowns.net         E-MAIL: rramsay@msad37.org
PHONE NUMBER: (207) 236-3358              PHONE NUMBER: (207) 483-2734
7 Lions Lane                              1020 Sacarap Road
Camden, ME 04843                          Harrington, ME 04643

Rsu 29/msad 29                            Rsu 38
SUPERINTENDENT: Ellen Halliday            SUPERINTENDENT: Jay Charette
E-MAIL: ellen.halliday@rsu29.org          E-MAIL: jay_charette@maranacook.org
PHONE NUMBER: (207) 532-6555              PHONE NUMBER: (207) 685-3336
No Physical Location Available            45 Millard Harrison Drive
Houlton, ME 04730                         Readfield, ME 04355

Rsu 30/msad 30                            Rsu 39
SUPERINTENDENT: Patricia Metta            SUPERINTENDENT: Timothy Doak
E-MAIL: super.a@aos90.org                 E-MAIL: tdoak@rsu39.org
PHONE NUMBER: (207) 427-6913              PHONE NUMBER: (207) 496-6311
63 Broadway                               75 Bennett Drive
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 347 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Caribou, ME 04736                        Cumberland Center, ME 04021

Rsu 40/msad 40                           Rsu 52/msad 52
SUPERINTENDENT: Steve Nolan              SUPERINTENDENT: Kimberly Brandt
E-MAIL: steve_nolan@msad40.org           E-MAIL: kimberly.brandt@msad52.org
PHONE NUMBER: (207) 785-2277             PHONE NUMBER: (207) 225-1000
No Physical Location Available           486 Turner Center Road
Union, ME 04862                          Turner, ME 04282

Rsu 41/msad 41                           Rsu 53/msad 53
SUPERINTENDENT: Michael Wright           SUPERINTENDENT: Sherry Littlefield
E-MAIL: mwright@msad41.us                E-MAIL: slittlefield@msad53.org
PHONE NUMBER: (207) 943-7317             PHONE NUMBER: (207) 487-5107
20 Howland Road                          167 School St. Suite A
Lagrange, ME 04453                       Pittsfield, ME 04967

Rsu 42/msad 42                           Rsu 54/msad 54
SUPERINTENDENT: Elaine Boulier           SUPERINTENDENT: Jon Moody
E-MAIL: eboulier@sad42.us                E-MAIL: jmoody@msad54.org
PHONE NUMBER: (207) 425-3771             PHONE NUMBER: (207) 474-9508
35 Pleasants Street                      196 West Front Street
Mars Hill, ME 04758                      Skowhegan, ME 04976

Rsu 44/msad 44                           Rsu 55/msad 55
SUPERINTENDENT: David Murphy             SUPERINTENDENT: Carl Landry
E-MAIL: murphyd@sad44.org                E-MAIL: clandry@sad55.org
PHONE NUMBER: (207) 824-2185             PHONE NUMBER: (207) 625-2490
One Parkway Suite 204                    137 South Hiram Road
Bethel, ME 04217                         Hiram, ME 04041

Rsu 45/msad 45                           Rsu 56
SUPERINTENDENT: Larry Worcester          SUPERINTENDENT: Pamela Doyen
E-MAIL: lworcester@msad45.net            E-MAIL: pdoyen@rsu56.org
PHONE NUMBER: (207) 455-8301             PHONE NUMBER: (207)562-4300
33 School Street                         46 Main Street
Washburn, ME 04786                       Dixfield, ME 04224

Rsu 49/msad 49                           Rsu 57/msad 57
SUPERINTENDENT: Roberta Hersom           SUPERINTENDENT: Larry Malone
E-MAIL: rhersom@msad49.org               E-MAIL: larrymalone@rsu57.org
PHONE NUMBER: (207) 453-4200             PHONE NUMBER: (207) 247-3221
8 School Street                          86 West Road
Fairfield, ME 04937                      Waterboro, ME 04087

Rsu 50                                   Rsu 58/msad 58
SUPERINTENDENT: Jonathan Porter          SUPERINTENDENT: Todd Sanders
E-MAIL: jporter203@rsu50.org             E-MAIL: tsanders@msad58.org
PHONE NUMBER: (207) 757-8223             PHONE NUMBER: (207) 639-2086
922 Dyer Brook Road                      1401 Rangeley Road
Dyer Brook, ME 04747                     Phillips, ME 04966

Rsu 51/msad 51                           Rsu 59/msad 59
SUPERINTENDENT: Jeff Porter              SUPERINTENDENT: Bonnie Levesque
E-MAIL: jporter@msad51.org               E-MAIL: bonnie.levesque@msad59.org
PHONE NUMBER: (207) 829-4800             PHONE NUMBER: (207) 696-3323
357 Tuttle Rd 6A                         205 Main Street
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 348 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Madison, ME 04950                         Belfast, ME 04915

Rsu 60/msad 60                            Rsu 72/msad 72
SUPERINTENDENT: Steve Connolly            SUPERINTENDENT: Jay Robinson
E-MAIL: steve.connolly@msad60.org         E-MAIL: jay.robinson@msad72.org
PHONE NUMBER: (207) 676-2234              PHONE NUMBER: (207) 935-2600
388 Somersworth Rd                        124 Portland Street
North Berwick, ME 03906                   Fryeburg, ME 04037

Rsu 61/msad 61                            Rsu 73
SUPERINTENDENT: Al Smith                  SUPERINTENDENT: Scott Albert
E-MAIL: al.smith@lakeregionschools.org    E-MAIL: salbert@rsu73.com
PHONE NUMBER: (207) 647-3048              PHONE NUMBER: (207) 897-6722
900 Portland Road                         9 Cedar Street
Bridgton, ME 04009                        Livermore Falls, ME 04254

Rsu 63/msad 63                            Rsu 74/msad 74
SUPERINTENDENT: Susan Smith               SUPERINTENDENT: Michael Tracy
E-MAIL: ssmith@rsu63.org                  E-MAIL: mtracy@carrabec.org
PHONE NUMBER: (207) 843-7851              PHONE NUMBER: (207) 635-2727
202 Kidder Hill Road                      No Physical Location Available
Holden, ME 04429                          North Anson, ME 04958

Rsu 64/msad 64                            Rsu 75/msad 75
SUPERINTENDENT: Rhonda Sperrey            SUPERINTENDENT: Shawn Chabot
E-MAIL: rsperrey@rsu64schools.org         E-MAIL: chabots@link75.org
PHONE NUMBER: (207) 285-3334              PHONE NUMBER: (207) 729-9961
408 Main St 279                           50 Republic Avenue
East Corinth, ME 04427                    Topsham, ME 04086

Rsu 67                                    Rsu 78
SUPERINTENDENT: Jean Skorapa              SUPERINTENDENT: Chris Downing
E-MAIL: jskorapa@rsu67.org                E-MAIL: cdowning@rangeleyschool.org
PHONE NUMBER: (207) 794-6500              PHONE NUMBER: (207) 864-3311
25 Reed Dr                                43 Merdolia Rd
Lincoln, ME 04457                         Rangeley, ME 04970

Rsu 68/msad 68                            Rsu 79/msad 01
SUPERINTENDENT: Stacy Shorey              SUPERINTENDENT: Ben Greenlaw
E-MAIL: sshorey@sedomocha.org             E-MAIL: greenlawb@sad1.org
PHONE NUMBER: (207) 564-6535              PHONE NUMBER: (207) 764-4101
63 Harrison Avenue Suite C                79 Blake St Ste 1 1118
Dover-Foxcroft, ME 04426                  Presque Isle, ME 04769

Rsu 70/msad 70                            Rsu 80/msad 04
SUPERINTENDENT: Stephen Fitzpatrick       SUPERINTENDENT: Kelly Macfadyen
E-MAIL: stephenfitzpatrick@msad70.org     E-MAIL: kmacfadyen@sad4.org
PHONE NUMBER: (207) 532-9294              PHONE NUMBER: (207) 876-3444
175 Hodgdon Mills Road                    31 High Street
Hodgdon, ME 04730                         Guilford, ME 04443

Rsu 71                                    Rsu 82/msad 12
SUPERINTENDENT: Mary Mclean               SUPERINTENDENT: Thad Lacasse
E-MAIL: mamclean@rsu71.org                E-MAIL: thad.lacasse@sad12.com
PHONE NUMBER: (207) 338-1960              PHONE NUMBER: (207) 668-7749
6A Lions Way                              606 Main Street
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 349 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Jackman, ME 04945                        Sanford, ME 04073

Rsu 83/msad 13                           Scarborough Public Schools
SUPERINTENDENT: Sandra Macarthur         SUPERINTENDENT: Sanford Prince
E-MAIL: sandra.macarthur@sad13.org       E-MAIL: sprince@scarboroughschools.org
PHONE NUMBER: (207) 672-5502             PHONE NUMBER: (207) 730-4100
No Physical Location Available           259 U.S. Route 1
Bingham, ME 04920                        Scarborough, ME 04074

Rsu 84/msad 14                           Seboeis Plt Public Schools
SUPERINTENDENT: Margaret White           SUPERINTENDENT: Frederick Woodman
E-MAIL: mwhite@eastgrandschool.org       E-MAIL: fwoodman60@gmail.com
PHONE NUMBER: (207) 448-2882             PHONE NUMBER: (207) 794-2721
31A Houlton Road                         28 School Street
Danforth, ME 04424                       Lincoln, ME 04457

Rsu 86/msad 20                           Sedgwick Public Schools
SUPERINTENDENT: Timothy Doak             SUPERINTENDENT: Christian Elkington
E-MAIL: tdoak@msad20.org                 E-MAIL: celkington@su76.org
PHONE NUMBER: (207) 472-3271             PHONE NUMBER: (207) 348-9100
28 High School Drive Suite B             251 N Deer Isle Road #1
Fort Fairfield, ME 04742                 Deer Isle, ME 04627

Rsu 87/msad 23                           Shirley Public Schools
SUPERINTENDENT: Mark Turner              SUPERINTENDENT: Tyrene Gardner
E-MAIL: mturner@rsu87.org                E-MAIL: tyrene.gardner@shirley.k12.ar.us
PHONE NUMBER: (207) 848-5173             PHONE NUMBER: (207) 695-3708
44 Plymouth Road                         130 Pritham Ave
Carmel, ME 04419                         Greenville, ME 04441

Rsu 88/msad 24                           South Bristol Public Schools
SUPERINTENDENT: Elaine Boulier           SUPERINTENDENT: Craig Jurgensen
E-MAIL: eboulier@msad24.org              E-MAIL: cjurgensen@aos93.org
PHONE NUMBER: (207) 868-2746             PHONE NUMBER: (207) 563-3044
169 Main Street Suite 101                767 Main Street #1-A
Van Buren, ME 04785                      Damariscotta, ME 04543

Rumford-region 9                         South Portland Public Schools
SUPERINTENDENT: Brenda Gammon            SUPERINTENDENT: Ken Kunin
E-MAIL: brendagammon@region9school.org   E-MAIL: kuninke@spsd.org
PHONE NUMBER: (207) 364-3764             PHONE NUMBER: (207) 871-0555
377 River Road                           130 Wescott Road
Mexico, ME 04257                         South Portland, ME 04106

Saco Public Schools                      Southport Public Schools
SUPERINTENDENT: Dominic Depatsy          SUPERINTENDENT: Keith Laser
E-MAIL: ddepatsy@sacoschools.org         E-MAIL: klaser@aos98schools.org
PHONE NUMBER: (207) 284-4505             PHONE NUMBER: (207) 633-2874
90 Beach Street                          51 Emery Lane
Saco, ME 04072                           Boothbay Harbor, ME 04538

Sanford Public Schools                   Southwest Harbor Public Schools
SUPERINTENDENT: Matthew Nelson           SUPERINTENDENT: Marc Gousse
E-MAIL: mnelson@sanford.org              E-MAIL: marc.gousse@mdirss.org
PHONE NUMBER: (207) 324-2810             PHONE NUMBER: (207) 288-5049
917 Main St Suite 200                    1081 Eagle Lake Road
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 350 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Mount Desert, ME 04660                   Veazie, ME 04401

St George Public Schools                 Waite Public Schools
SUPERINTENDENT: Michael Felton           SUPERINTENDENT: Patricia Metta
E-MAIL: m.felton@stgeorgemsu.org         E-MAIL: super.a@aos90.org
PHONE NUMBER: (207)372-6312              PHONE NUMBER: (207) 427-6913
65 Main street                           63 Broadway
Tenants Harbor, ME 04860                 Baileyville, ME 04694

Surry Public Schools                     Waldo-region 7
SUPERINTENDENT: Mark Hurvitt             SUPERINTENDENT: Kevin Michaud
E-MAIL: mhurvitt@schoolunion93.org       E-MAIL: kmichaud@waldotech.org
PHONE NUMBER: (207) 374-9927             PHONE NUMBER: (207) 342-5231
20 Hinckley Ridge Road                   1022 Waterville Road
Blue Hill, ME 04614                      Waldo, ME 04915

Talmadge Public Schools                  Waterville Public Schools
SUPERINTENDENT: Patricia Metta           SUPERINTENDENT: Peter Thiboutot
E-MAIL: super.a@aos90.org                E-MAIL: pthiboutot@aos92.org
PHONE NUMBER: (207) 427-6913             PHONE NUMBER: (207) 873-4281
63 Broadway                              25 Messalonskee Avenue
Baileyville, ME 04694                    Waterville, ME 04901

Tremont Public Schools                   Wells-ogunquit Csd
SUPERINTENDENT: Marc Gousse              SUPERINTENDENT: James Daly
E-MAIL: marc.gousse@mdirss.org           E-MAIL: jadaly@wocsd.org
PHONE NUMBER: (207) 288-5049             PHONE NUMBER: (207) 646-8331
1081 Eagle Lake Road                     1460 Post Road
Mount Desert, ME 04660                   Wells, ME 04090

Trenton Public Schools                   Wesley Public Schools
SUPERINTENDENT: Marc Gousse              SUPERINTENDENT: Scott Porter
E-MAIL: marc.gousse@mdirss.org           E-MAIL: super@aos96.org
PHONE NUMBER: (207) 288-5049             PHONE NUMBER: (207) 255-6585
1081 Eagle Lake Road                     291 Court Street
Mount Desert, ME 04660                   Machias, ME 04654

Upton Public Schools                     West Bath Public Schools
SUPERINTENDENT: David Murphy             SUPERINTENDENT: Emily Thompson
E-MAIL: murphyd@sad44.org                E-MAIL: ethompson@westbathschool.org
PHONE NUMBER: (207) 824-2185             PHONE NUMBER: (207)443-9145
One Parkway Suite 204                    126 New Meadows Road
Bethel, ME 04217                         West Bath, ME 04530

Vassalboro Public Schools                Westbrook Public Schools
SUPERINTENDENT: Alan Pfeiffer            SUPERINTENDENT: Peter Lancia
E-MAIL: apfeiffer@vcsvikings.org         E-MAIL: wsd@westbrookschools.org
PHONE NUMBER: (207) 873-4281             PHONE NUMBER: (207) 854-0800
25 Messalonskee Avenue                   117 Stroudwater Street
Waterville, ME 04901                     Westbrook, ME 04092

Veazie Public Schools                    Westmanland Public Schools
SUPERINTENDENT: Matthew Cyr              SUPERINTENDENT: Karla Michaud
E-MAIL: mcyr@veaziecs.org                E-MAIL: karla.michaud@schoolunion122.net
PHONE NUMBER: (207) 947-6573             PHONE NUMBER: (207) 498-8436
1040 School St                           843 Woodland Ctr Rd Ste 3
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 351 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Woodland, ME 04736                         East Millinocket, ME 04430

Whiting Public Schools                     Yarmouth Schools
SUPERINTENDENT: Scott Porter               SUPERINTENDENT: Andrew Dolloff
E-MAIL: super@aos96.org                    E-MAIL: andrew_dolloff@yarmouthschools.org
PHONE NUMBER: (207) 255-6585               PHONE NUMBER: (207) 846-5586
291 Court Street                           101 Mccartney Street
Machias, ME 04654                          Yarmouth, ME 04096

Whitneyville Public Schools                York Public Schools
SUPERINTENDENT: Scott Porter               SUPERINTENDENT: Lou Goscinski
E-MAIL: super@aos96.org                    E-MAIL: lgoscinski@yorkschools.org
PHONE NUMBER: (207) 255-6585               PHONE NUMBER: (207) 363-3403
291 Court Street                           469 U.S. Route 1
Machias, ME 04654                          York, ME 03909

Willimantic Public Schools                 Adams Township School District
SUPERINTENDENT: Lee Pearsall               SUPERINTENDENT: Tim Keteri
E-MAIL: lee.pearsall@ghslakers.org         E-MAIL: keterit@adams.k12.mi.us
PHONE NUMBER: (207) 695-3708               PHONE NUMBER: (906) 482-0599
130 Pritham Ave                            43084 Goodell St
Greenville, ME 04441                       Painesdale, MI 49955

Winslow Schools                            Addison Community Schools
SUPERINTENDENT: Eric Haley                 SUPERINTENDENT: Steven Guerra
E-MAIL: ehaley@watervillek12.org           E-MAIL: steve.guerra@addisonschools.us
PHONE NUMBER: (207) 873-4281               PHONE NUMBER: (517) 547-6123
25 Messalonskee Avenue                     219 North Comstock St
Waterville, ME 04901                       Addison, MI 49220

Winthrop Public Schools                    Adrian School District Of The City Of
SUPERINTENDENT: James Hodgkin              SUPERINTENDENT: Bob Behnke
E-MAIL: jhodgkin@winthropschools.org       E-MAIL: bbehnke@adrian.k12.mi.us
PHONE NUMBER: (207) 377-2296               PHONE NUMBER: (517) 264-6640
17A Highland Avenue                        785 Riverside Ave Ste 1
Winthrop, ME 04364                         Adrian, MI 49221

Wiscasset Public Schools                   Airport Community Schools
SUPERINTENDENT: Terry Wood                 SUPERINTENDENT: John Krimmel
E-MAIL: twood@wiscassetschools.org         E-MAIL: jkrimmel@airport.school
PHONE NUMBER: (207) 882-4104               PHONE NUMBER: (734) 869-7000
83 Federal Street                          11270 Grafton Rd
Wiscasset, ME 04578                        Carleton, MI 48117

Woodland Public Schools                    Akron-fairgrove Schools
SUPERINTENDENT: Karla Michaud              SUPERINTENDENT: Diane Foster
E-MAIL: karla.michaud@schoolunion122.net   E-MAIL: dfoster@a-f.k12.mi.us
PHONE NUMBER: (207) 498-8436               PHONE NUMBER: (989) 693-6163
843 Woodland Ctr Rd Ste 3                  2800 North Thomas Rd
Woodland, ME 04736                         Fairgrove, MI 48733

Woodville Public Schools                   Alanson Public Schools
SUPERINTENDENT: Eric Steeves               SUPERINTENDENT: RACHELLE COOK
E-MAIL: esteeves@emmm.org                  E-MAIL: rcook@alansonvikings.net
PHONE NUMBER: (207) 746-3500               PHONE NUMBER: (231) 548-2261
45 North St Ste 2                          7400 North St
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 352 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Alanson, MI 49706                         Alma, MI 48801

Alba Public Schools                       Almont Community Schools
SUPERINTENDENT: Richard Satterlee         SUPERINTENDENT: William Kalmar
E-MAIL: rsatterlee@albaschool.org         E-MAIL: bkalmar@almontschools.org
PHONE NUMBER: (231) 584-2000              PHONE NUMBER: (810) 798-8561
5935 Elm St                               4701 Howland Rd.
Alba, MI 49611                            Almont, MI 48003

Alcona Community Schools                  Alpena-montmorency-alcona Esd
SUPERINTENDENT: Daniel Oconnor            SUPERINTENDENT: Scott Reynolds
E-MAIL: oconnord@alconaschools.net        E-MAIL: reynoldss@amaesd.org
PHONE NUMBER: (989) 736-6212              PHONE NUMBER: (989) 354-3101
51 North Barlow Rd                        2118 Us Highway 23 S
Lincoln, MI 48742                         Alpena, MI 49707

Algonac Community School District         Anchor Bay School District
SUPERINTENDENT: Alan Latosz               SUPERINTENDENT: Leonard Woodside
E-MAIL: alatosz@acsk12.us                 E-MAIL: lwoodside@abs.misd.net
PHONE NUMBER: (810) 794-9364              PHONE NUMBER: (586) 725-2861
5200 Taft Rd.                             5201 County Line Rd
Algonac, MI 48001                         Casco, MI 48064

Allegan Area Educational Service Agency   Ann Arbor Public Schools
SUPERINTENDENT: William Brown             SUPERINTENDENT: Jeanice Swift
E-MAIL: wbrown@alleganaesa.org            E-MAIL: swift@a2schools.org
PHONE NUMBER: (269) 673-2161              PHONE NUMBER: (734) 994-2230
310 Thomas St                             2555 S. State St
Allegan, MI 49010                         Ann Arbor, MI 48104

Allegan Public Schools                    Arenac Eastern School District
SUPERINTENDENT: James Antoine             SUPERINTENDENT: Darren Kroczaleski
E-MAIL: jantoine@alleganps.org            E-MAIL: dkroczaleski@arenaceastern.org
PHONE NUMBER: (269) 673-5431              PHONE NUMBER: (989) 867-4234
550 5Th St                                200 Smalley St
Allegan, MI 49010                         Twining, MI 48766

Allen Park Public Schools                 Armada Area Schools
SUPERINTENDENT: Mike Darga                SUPERINTENDENT: Michael Musary
E-MAIL: darga@appublicschools.com         E-MAIL: mmusary@armadaschools.org
PHONE NUMBER: (313) 827-2150              PHONE NUMBER: (586) 784-2112
9601 Vine Ave                             74500 Burk St
Allen Park, MI 48101                      Armada, MI 48005

Allendale Public Schools                  Arvon Township School District
SUPERINTENDENT: Garth Cooper              SUPERINTENDENT: Lori Johnson
E-MAIL: CooperGar@APSFalcons.net          E-MAIL: arvschool@up.net
PHONE NUMBER: (616) 892-5570              PHONE NUMBER: (906) 524-7336
10505 Learning Ln                         21798 Skanee Rd
Allendale, MI 49401                       Skanee, MI 49962

Alma Public Schools                       Ashley Community Schools
SUPERINTENDENT: Donalynn Ingersoll        SUPERINTENDENT: Traci Gavenda
E-MAIL: dingersoll@almaschools.net        E-MAIL: tgavenda@ashleyschools.net
PHONE NUMBER: (989) 463-3111              PHONE NUMBER: (989) 847-4000
1500 Pine Ave                             104 New St
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 353 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Ashley, MI 48806                           Baldwin, MI 49304

Athens Area Schools                        Bangor Public Schools (van Buren)
SUPERINTENDENT: Joseph Huepenbecker        SUPERINTENDENT: Lynn Johnson
E-MAIL: huepenbeckerj@athensk12.org        E-MAIL: ljohnson@bangorvikings.org
PHONE NUMBER: (269) 729-5427               PHONE NUMBER: (269) 427-6800
4320 K Dr S                                801 West Arlington St
East Leroy, MI 49051                       Bangor, MI 49013

Atherton Community Schools                 Bangor Township S/d #8
SUPERINTENDENT: John Ploof                 SUPERINTENDENT: Jeff Mills
E-MAIL: jploof@athertonschools.org         E-MAIL: jmills@vbisd.org
PHONE NUMBER: (810) 591-9182               PHONE NUMBER: (269) 427-8562
3354 South Genesee Rd                      29842 66Th St
Burton, MI 48519                           Bangor, MI 49013

Atlanta Community Schools                  Bangor Township Schools
SUPERINTENDENT: Carl Seiter                SUPERINTENDENT: Matt Schmidt
E-MAIL: cseiter@atlantaschools.us          E-MAIL: schmidtm@bangorschools.org
PHONE NUMBER: (989) 785-4877               PHONE NUMBER: (989) 684-8121
10500 County Road 489                      3359 East Midland Rd
Atlanta, MI 49709                          Bay City, MI 48706

Au Gres-sims School District               Baraga Area Schools
SUPERINTENDENT: Chris Ming                 SUPERINTENDENT: Richard Sarau
E-MAIL: mingc@ags-schools.org              E-MAIL: rsarau@baragaschools.org
PHONE NUMBER: (989) 876-7150               PHONE NUMBER: (906) 353-6664
310 Court St                               210 Lyons St
Au Gres, MI 48703                          Baraga, MI 49908

Autrain-onota Public Schools               Bark River-harris School District
SUPERINTENDENT: Bryan Tyner                SUPERINTENDENT: Jason Lockwood
E-MAIL: tyner@autrainonota.com             E-MAIL: jlockwood@brhschools.org
PHONE NUMBER: (906) 343-6632               PHONE NUMBER: (906) 466-9981
8790 Deerton Rd                            W471 Hwy Us 2 & 41
Deerton, MI 49822                          Harris, MI 49845

Avondale School District                   Barry Isd
SUPERINTENDENT: James Schwarz              SUPERINTENDENT: Rich Franklin
E-MAIL: james.schwarz@avondale.k12.mi.us   E-MAIL: rfranklin@barryisd.org
PHONE NUMBER: (248) 537-6002               PHONE NUMBER: (269) 945-9545
2940 Waukegan St                           535 West Woodlawn Ave
Auburn Hills, MI 48326                     Hastings, MI 49058

Bad Axe Public Schools                     Bath Community Schools
SUPERINTENDENT: Gregory Newland            SUPERINTENDENT: Paul Hartsig
E-MAIL: gnewland@badaxeps.org              E-MAIL: paul.hartsig@bathschools.net
PHONE NUMBER: (989) 269-9938               PHONE NUMBER: (517) 641-6721
200 North Barrie Ste 100                   6175 E. Clark Road
Bad Axe, MI 48413                          Bath, MI 48808

Baldwin Community Schools                  Battle Creek Public Schools
SUPERINTENDENT: Richard Heitmeyer          SUPERINTENDENT: Kimberly Carter
E-MAIL: rheitmeyer@bcsdmi.com              E-MAIL: kcarter@battle-creek.k12.mi.us
PHONE NUMBER: (231) 745-4791               PHONE NUMBER: (269) 965-9500
525 4Th St                                 3 Van Buren St W
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 354 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Battle Creek, MI 49017                           Flint, MI 48505

Bay City School District                         Belding Area School District
SUPERINTENDENT: Stephen Bigelow                  SUPERINTENDENT: Brent Noskey
E-MAIL: bigelows@bcschools.net                   E-MAIL: bnoskey@bas-k12.org
PHONE NUMBER: (989) 686-9700                     PHONE NUMBER: (616) 794-4700
910 North Walnut St                              850 Hall St
Bay City, MI 48706                               Belding, MI 48809

Bay-arenac Isd                                   Bellaire Public Schools
SUPERINTENDENT: Deborah Kadish                   SUPERINTENDENT: Jim Emery
E-MAIL: kadishd@baisd.net                        E-MAIL: jemery@bellaire.k12.mi.us
PHONE NUMBER: (989) 686-4410                     PHONE NUMBER: (231) 533-8141
4228 2 Mile Rd                                   204 W Forest Home Ave
Bay City, MI 48706                               Bellaire, MI 49615

Beal City Public Schools                         Bellevue Community Schools
SUPERINTENDENT: William Chilman                  SUPERINTENDENT: Katherin Mohney
E-MAIL: wchilman@bealcityschools.net             E-MAIL: mohneyk@bellevue-schools.com
PHONE NUMBER: (989) 644-3901                     PHONE NUMBER: (269) 763-9432
3117 Elias Rd                                    201 West St
Mount Pleasant, MI 48858                         Bellevue, MI 49021

Bear Lake Schools                                Bendle Public Schools
SUPERINTENDENT: Marlen Cordes                    SUPERINTENDENT: John Krolewski
E-MAIL: cordesm@manistee.org                     E-MAIL: jkrolewski@bendleschools.org
PHONE NUMBER: (231) 864-3133                     PHONE NUMBER: (810) 591-2501
7748 Cody St                                     3420 Columbine Ave
Bear Lake, MI 49614                              Burton, MI 48529

Beaver Island Community School                   Bentley Community School District
SUPERINTENDENT: Wil Cwikiel                      SUPERINTENDENT: Kristy Spann
E-MAIL: wilc@beaverisland.k12.mi.us              E-MAIL: kspann@bentleyschools.org
PHONE NUMBER: (231) 448-2744                     PHONE NUMBER: (810) 591-9120
37895 Kings Hwy                                  1170 North Belsay Rd
Beaver Island, MI 49782                          Burton, MI 48509

Beaverton Rural Schools                          Benton Harbor Area Schools
SUPERINTENDENT: Joseph Passalacqua               SUPERINTENDENT: Andrae Townsel
E-MAIL: jpassalacqua@beavertonruralschools.com   E-MAIL: andrae.townsel@bhas.org
PHONE NUMBER: (989) 246-3000                     PHONE NUMBER: (269) 605-1000
468 South Ross St                                636 Pipestone St
Beaverton, MI 48612                              Benton Harbor, MI 49022

Bedford Public Schools                           Benzie County Central Schools
SUPERINTENDENT: Carl Shultz                      SUPERINTENDENT: David Clasen
E-MAIL: carl.shultz@mybedford.us                 E-MAIL: clasend@benzieschools.net
PHONE NUMBER: (734) 850-6000                     PHONE NUMBER: (231) 882-9654
1623 West Sterns Rd                              9222 Homestead Rd
Temperance, MI 48182                             Benzonia, MI 49616

Beecher Community School District                Berkley School District
SUPERINTENDENT: Marcus Davenport                 SUPERINTENDENT: Dennis Mcdavid
E-MAIL: mdavenport@beecherschools.org            E-MAIL: dennis.mcdavid@berkleyschools.org
PHONE NUMBER: (810) 591-9200                     PHONE NUMBER: (248) 837-8000
1020 West Coldwater Rd                           14700 Lincoln St
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 355 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Oak Park, MI 48237                         Birch Run, MI 48415

Berlin Township S/d #3                     Birmingham Public Schools
SUPERINTENDENT: Ethan Ebenstein            SUPERINTENDENT: Mark Dziatczak
E-MAIL: eebenstein@ioniaisd.org            E-MAIL: mdziatczak@birmingham.k12.mi.us
PHONE NUMBER: (616) 527-4900               PHONE NUMBER: (248) 203-3000
6679 South State Rd                        31301 Evergreen Rd
Ionia, MI 48846                            Beverly Hills, MI 48025

Berrien Resa                               Blissfield Community Schools
SUPERINTENDENT: Kevin Ivers                SUPERINTENDENT: Scott Riley
E-MAIL: kevin.ivers@berrienresa.org        E-MAIL: sriley@blissfieldschools.us
PHONE NUMBER: (269) 471-7725               PHONE NUMBER: (517) 486-2205
711 Saint Joseph Ave                       630 South Lane St
Berrien Springs, MI 49103                  Blissfield, MI 49228

Berrien Springs Public Schools             Bloomfield Hills Schools
SUPERINTENDENT: David Eichberg             SUPERINTENDENT: Tina Kostiuk
E-MAIL: deichberg@homeoftheshamrocks.org   E-MAIL: tkostiuk@bloomfield.org
PHONE NUMBER: (269) 471-2891               PHONE NUMBER: (248) 341-5405
1 Sylvester Ave                            7273 Wing Lake Rd
Berrien Springs, MI 49103                  Bloomfield Hills, MI 48301

Bessemer Area School District              Bloomingdale Public School District
SUPERINTENDENT: Dan Niemi                  SUPERINTENDENT: Deb Paquette
E-MAIL: dniemi@bessemer.k12.mi.us          E-MAIL: depaque@bdalecards.org
PHONE NUMBER: (906) 667-0802               PHONE NUMBER: (269) 521-3900
301 East Sellar St                         203 North Van Buren St
Bessemer, MI 49911                         Bloomingdale, MI 49026

Big Bay De Noc School District             Bois Blanc Pines School District
SUPERINTENDENT: Diana Thill                SUPERINTENDENT: Angie Mcarthur
E-MAIL: dthill@bigbayschool.com            E-MAIL: angiem@eupschools.org
PHONE NUMBER: (906) 644-2773               PHONE NUMBER: (231) 634-7225
8928 Oo 25 Rd                              100 Sioux Ave
Cooks, MI 49817                            Pointe Aux Pins, MI 49775

Big Jackson School District                Boyne City Public Schools
SUPERINTENDENT: Lori Clark                 SUPERINTENDENT: Patrick Little
E-MAIL: lori@ncresa.org                    E-MAIL: plittle@boyne.k12.mi.us
PHONE NUMBER: (231) 796-8947               PHONE NUMBER: (231) 439-8190
4020 13 Mile Rd                            321 South Park St
Paris, MI 49338                            Boyne City, MI 49712

Big Rapids Public Schools                  Boyne Falls Public School District
SUPERINTENDENT: Tim Haist                  SUPERINTENDENT: Cynthia Pineda
E-MAIL: thaist@brps.org                    E-MAIL: cpineda@boynefalls.org
PHONE NUMBER: (231) 796-2627               PHONE NUMBER: (231) 549-2211
21034 15 Mile Rd                           1662 M75 S
Big Rapids, MI 49307                       Boyne Falls, MI 49713

Birch Run Area Schools                     Branch Isd
SUPERINTENDENT: David Bush                 SUPERINTENDENT: Kris Jenkins
E-MAIL: dbush@birchrunschools.org          E-MAIL: jenkinsk@branch-isd.org
PHONE NUMBER: (989) 624-9307               PHONE NUMBER: (517) 279-5730
12400 Church St                            370 Morse St
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 356 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Coldwater, MI 49036                                  7134 South M 221
                                                     Brimley, MI 49715
Brandon School District In The Counties Of Oakland
And Lapee                                            Britton Deerfield Schools
SUPERINTENDENT: Matthew Outlaw                       SUPERINTENDENT: Stacy Johnson
E-MAIL: moutlaw@brandon.k12.mi.us                    E-MAIL: stacy.johnson@bdschools.us
PHONE NUMBER: (248) 627-1802                         PHONE NUMBER: (517) 451-4581
1025 South Ortonville Rd                             201 College Ave
Ortonville, MI 48462                                 Britton, MI 49229

Brandywine Community Schools                         Bronson Community School District
SUPERINTENDENT: Karen Weimer                         SUPERINTENDENT: Steve Wilson
E-MAIL: kweimer@brandywinebobcats.org                E-MAIL: wilsons@bronsonschools.org
PHONE NUMBER: (269) 684-7150                         PHONE NUMBER: (517) 369-3257
1830 S. 3Rd St.                                      501 E Chicago St
Niles, MI 49120                                      Bronson, MI 49028

Breckenridge Community Schools                       Brown City Community Schools
SUPERINTENDENT: Kimberly Thompson                    SUPERINTENDENT: Neil Kohler
E-MAIL: kthompson@breckhuskies.org                   E-MAIL: nkohler@browncityschools.org
PHONE NUMBER: (989) 842-3182                         PHONE NUMBER: (810) 346-4700
700 Wright St                                        4349 2Nd St
Breckenridge, MI 48615                               Brown City, MI 48416

Breitung Township School District                    Buchanan Community Schools
SUPERINTENDENT: Craig Allen                          SUPERINTENDENT: Timothy Donahue
E-MAIL: callen@kingsford.org                         E-MAIL: tdonahue@buchananschools.com
PHONE NUMBER: (906) 779-2650                         PHONE NUMBER: (269) 695-8401
2000 West Pyle Dr                                    401 West Chicago St
Kingsford, MI 49802                                  Buchanan, MI 49107

Bridgeport-spaulding Community School District       Buckley Community Schools
SUPERINTENDENT: Mark Whelton                         SUPERINTENDENT: Jessica Harrand
E-MAIL: wheltonm@bscs.k12.mi.us                      E-MAIL: jharrand@buckleyschools.com
PHONE NUMBER: (989) 777-1770                         PHONE NUMBER: (231) 269-3325
4691 Bearcat Blvd                                    305 South 1St St
Bridgeport, MI 48722                                 Buckley, MI 49620

Bridgman Public Schools                              Bullock Creek School District
SUPERINTENDENT: Shane Peters                         SUPERINTENDENT: Shawn Hale
E-MAIL: speters@bridgmanschools.com                  E-MAIL: hales@bcreek.org
PHONE NUMBER: (269) 466-0271                         PHONE NUMBER: (989) 631-9022
9964 Gast Rd                                         1420 South Badour Rd
Bridgman, MI 49106                                   Midland, MI 48640

Brighton Area Schools                                Burr Oak Community School District
SUPERINTENDENT: Greg Gray                            SUPERINTENDENT: Terry Conklin
E-MAIL: grayg@brightonk12.com                        E-MAIL: tconklin@burroakcs.org
PHONE NUMBER: (810) 299-4040                         PHONE NUMBER: (269) 489-2213
125 South Church St                                  326 East Eagle St
Brighton, MI 48116                                   Burr Oak, MI 49030

Brimley Area Schools                                 Burt Township School District
SUPERINTENDENT: Brian Reattoir                       SUPERINTENDENT: Greg Nyen
E-MAIL: breattoir@eupschools.org                     E-MAIL: superintendent@burt.school
PHONE NUMBER: (906) 248-3219                         PHONE NUMBER: (906) 494-2521
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 357 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


27 Cowell Ave                               403 North Glassford St
Grand Marais, MI 49839                      Capac, MI 48014

Byron Area Schools                          Carman-ainsworth Community Schools
SUPERINTENDENT: Tricia Alderman             SUPERINTENDENT: Eddie Kindle
E-MAIL: murphyalderman@byron.k12.mi.us      E-MAIL: ekindle@carmanainsworth.org
PHONE NUMBER: (810) 266-4881                PHONE NUMBER: (810) 591-3700
312 West Maple St                           G3475 West Court St
Byron, MI 48418                             Flint, MI 48532

Byron Center Public Schools                 Carney-nadeau Public Schools
SUPERINTENDENT: Kevin Macina                SUPERINTENDENT: Adam Cocco
E-MAIL: kmacina@bcpsk12.net                 E-MAIL: acocco@cnps.k12.mi.us
PHONE NUMBER: (616) 878-6100                PHONE NUMBER: (906) 639-2171
8542 Byron Center Ave Sw                    151 Us 41
Byron Center, MI 49315                      Carney, MI 49812

C.o.o.r. Isd                                Caro Community Schools
SUPERINTENDENT: Shawn Petri                 SUPERINTENDENT: Peter Newman
E-MAIL: petris@coorisd.net                  E-MAIL: pnewman@carok12.org
PHONE NUMBER: (989) 275-9520                PHONE NUMBER: (989) 673-3160
11051 North Cut Rd                          301 North Hooper St
Roscommon, MI 48653                         Caro, MI 48723

Cadillac Area Public Schools                Carrollton Public Schools
SUPERINTENDENT: Jennifer Brown              SUPERINTENDENT: Rachel Snell
E-MAIL: jennifer.brown@cadillac.k12.mi.us   E-MAIL: rsnell@gocavs.net
PHONE NUMBER: (231) 876-5000                PHONE NUMBER: (989) 754-1475
421 South Mitchell St                       3211 Carla Dr
Cadillac, MI 49601                          Saginaw, MI 48604

Caledonia Community Schools                 Carson City-crystal Area Schools
SUPERINTENDENT: Dedrick Martin              SUPERINTENDENT: John Sattler
E-MAIL: martind@calschools.org              E-MAIL: jsattler@cccschools.org
PHONE NUMBER: (616) 891-8185                PHONE NUMBER: (989) 584-3138
9753 Duncan Lake Ave Se                     115 East Main St
Caledonia, MI 49316                         Carson City, MI 48811

Calhoun Isd                                 Carsonville-port Sanilac School District
SUPERINTENDENT: Terance Lunger              SUPERINTENDENT: Doug Muxlow
E-MAIL: lungert@calhounisd.org              E-MAIL: dmuxlow@cpsk12.us
PHONE NUMBER: (269) 781-5141                PHONE NUMBER: (810) 657-9393
17111 G Dr N                                100 North Goetze Rd
Marshall, MI 49068                          Carsonville, MI 48419

Camden-frontier School                      Caseville Public Schools
SUPERINTENDENT: Kevin Kelly                 SUPERINTENDENT: Ken Ewald
E-MAIL: kevin.kelly@cfss.org                E-MAIL: kewald@cpseagles.org
PHONE NUMBER: (517) 368-5991                PHONE NUMBER: (989) 856-2311
4971 West Montgomery Rd                     6609 Vine St
Camden, MI 49232                            Caseville, MI 48725

Capac Community Schools                     Cass City Public Schools
SUPERINTENDENT: Jeff Terpenning             SUPERINTENDENT: Jeff Hartel
E-MAIL: jterpenning@capacschools.us         E-MAIL: jhartel@casscityschools.org
PHONE NUMBER: (810) 395-3700                PHONE NUMBER: (989) 872-2200
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 358 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


4868 Seeger St                            08568 Mercer Rd
Cass City, MI 48726                       Charlevoix, MI 49720

Cassopolis Public Schools                 Charlotte Public Schools
SUPERINTENDENT: Angela Piazza             SUPERINTENDENT: Mandy Stewart
E-MAIL: apiazza@cassopolis.org            E-MAIL: stewarmr@charlottenet.org
PHONE NUMBER: (269) 445-0500              PHONE NUMBER: (517) 541-5100
725 Center St                             378 State St
Cassopolis, MI 49031                      Charlotte, MI 48813

Cedar Springs Public Schools              Chassell Township School District
SUPERINTENDENT: Scott Smith               SUPERINTENDENT: Stephen Spahn
E-MAIL: scott.smith@csredhawks.org        E-MAIL: spahns@cts.k12.mi.us
PHONE NUMBER: (616) 696-1204              PHONE NUMBER: (906) 523-4691
204 East Muskegon St                      41585 Us Highway 41
Cedar Springs, MI 49319                   Chassell, MI 49916

Center Line Public Schools                Cheb-otsego-presque Isle Esd
SUPERINTENDENT: Eve Kaltz                 SUPERINTENDENT: Jamie Huber
E-MAIL: kaltze@clps.org                   E-MAIL: huberj@copesd.org
PHONE NUMBER: (586) 510-2000              PHONE NUMBER: (231) 238-9394
26400 Arsenal                             6065 Learning Ln
Center Line, MI 48015                     Indian River, MI 49749

Central Lake Public Schools               Cheboygan Area Schools
SUPERINTENDENT: Lenore Weaver             SUPERINTENDENT: Paul Clark
E-MAIL: weaver@clps.k12.mi.us             E-MAIL: clarkp@chebschools.com
PHONE NUMBER: (231) 544-3141              PHONE NUMBER: (231) 627-4436
8190 West State St                        7461 N Straits Hwy
Central Lake, MI 49622                    Cheboygan, MI 49721

Central Montcalm Public Schools           Chelsea School District
SUPERINTENDENT: Amy Meinhardt             SUPERINTENDENT: Julie Helber
E-MAIL: ameinhardt@central-montcalm.org   E-MAIL: jhelber@chelsea.k12.mi.us
PHONE NUMBER: (989) 831-2001              PHONE NUMBER: (734) 433-2208
1480 South Sheridan Rd                    500 Washington St
Stanton, MI 48888                         Chelsea, MI 48118

Centreville Public Schools                Chesaning Union Schools
SUPERINTENDENT: Stephanie Lemmer          SUPERINTENDENT: Mike Mcgough
E-MAIL: slemmer@cpschools.org             E-MAIL: mmcgough@chesaning.k12.mi.us
PHONE NUMBER: (269) 467-5220              PHONE NUMBER: (989) 845-7020
190 Hogan St                              850 North 4Th St
Centreville, MI 49032                     Chesaning, MI 48616

Charlevoix Public Schools                 Chippewa Hills School District
SUPERINTENDENT: Mike Ritter               SUPERINTENDENT: Michael Grover
E-MAIL: mritter@rayder.net                E-MAIL: bgrover@chsd.us
PHONE NUMBER: (231) 547-3200              PHONE NUMBER: (989) 967-2000
104 East Saint Marys Dr                   3226 Arthur Rd
Charlevoix, MI 49720                      Remus, MI 49340

Charlevoix-emmet Isd                      Chippewa Valley Schools
SUPERINTENDENT: Jeff Crouse               SUPERINTENDENT: Ronald Roberts
E-MAIL: crousej@charemisd.org             E-MAIL: rroberts@cvs.k12.mi.us
PHONE NUMBER: (231) 547-9947              PHONE NUMBER: (586) 723-2137
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 359 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


19120 Cass Ave                                      341 East Michigan Ave
Clinton Township, MI 48038                          Clinton, MI 49236

Church School District                              Clinton County Resa
SUPERINTENDENT: Joe Murphy                          SUPERINTENDENT: Wayne Petroelje
E-MAIL: jmurphy@huronisd.org                        E-MAIL: wpetroelje@ccresa.org
PHONE NUMBER: (989) 269-7772                        PHONE NUMBER: (989) 224-6831
2927 Crockard Rd                                    1013 South Us Highway 27 Ste A
Bad Axe, MI 48413                                   Saint Johns, MI 48879

Clare Public Schools                                Clintondale Community Schools
SUPERINTENDENT: Jim Walter                          SUPERINTENDENT: Thomas Harrell
E-MAIL: jwalter@clare.k12.mi.us                     E-MAIL: harrellt@clintondaleschools.net
PHONE NUMBER: (989) 386-9945                        PHONE NUMBER: (586) 791-6300
201 East State St                                   35100 Little Mack Ave
Clare, MI 48617                                     Clinton Township, MI 48035

Clare-gladwin Regional Education Service District   Clio Area School District
SUPERINTENDENT: Sheryl Presler                      SUPERINTENDENT: Fletcher Spears
E-MAIL: spresler@cgresd.net                         E-MAIL: fspears@clioschools.org
PHONE NUMBER: (989) 386-3851                        PHONE NUMBER: (810) 591-0500
4041 East Mannsiding Rd                             430 North Mill St
Clare, MI 48617                                     Clio, MI 48420

Clarenceville School District                       Coldwater Community Schools
SUPERINTENDENT: Paul Shepich                        SUPERINTENDENT: Terry Boguth
E-MAIL: paul.shepich@clarencevilleschools.org       E-MAIL: bogutht@ccscards.org
PHONE NUMBER: (248) 919-0400                        PHONE NUMBER: (517) 279-5910
20210 Middlebelt Rd                                 401 Sauk River Dr
Livonia, MI 48152                                   Coldwater, MI 49036

Clarkston Community School District                 Coleman Community Schools
SUPERINTENDENT: Shawn Ryan                          SUPERINTENDENT: Jennifer Mccormack
E-MAIL: spryan@clarkston.k12.mi.us                  E-MAIL: jmccormack@colemanschools.net
PHONE NUMBER: (248) 623-5408                        PHONE NUMBER: (989) 465-6060
6389 Clarkston Rd                                   991 East Railway St
Clarkston, MI 48346                                 Coleman, MI 48618

Clawson Public Schools                              Colfax Township S/d #1f
SUPERINTENDENT: Tim Wilson                          SUPERINTENDENT: Joe Murphy
E-MAIL: tim.wilson@clawsonschools.org               E-MAIL: jmurphy@huronisd.org
PHONE NUMBER: (248) 655-4448                        PHONE NUMBER: (989) 269-8853
626 Phillips Ave                                    1509 North Van Dyke Rd
Clawson, MI 48017                                   Bad Axe, MI 48413

Climax-scotts Community Schools                     Coloma Community Schools
SUPERINTENDENT: Doug Newington                      SUPERINTENDENT: Dave Ehlers
E-MAIL: dnewington@csschools.net                    E-MAIL: dehlers@ccs.coloma.org
PHONE NUMBER: (269) 746-2400                        PHONE NUMBER: (269) 468-2424
372 South Main St                                   2518 Boyer Rd
Climax, MI 49034                                    Coloma, MI 49038

Clinton Community Schools                           Colon Community School District
SUPERINTENDENT: James Cracraft                      SUPERINTENDENT: Penny Brockway
E-MAIL: jim.cracraft@clinton.k12.mi.us              E-MAIL: pbrockway@colonschools.org
PHONE NUMBER: (517) 456-6501                        PHONE NUMBER: (269) 432-3231
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 360 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


400 Dallas St                              35323 M 140 Hwy
Colon, MI 49040                            Covert, MI 49043

Columbia School District                   Crawford Ausable Schools
SUPERINTENDENT: Pamela Campbell            SUPERINTENDENT: Justin Gluesing
E-MAIL: pamela.campbell@myeagles.org       E-MAIL: jgluesing@casdk12.net
PHONE NUMBER: (517) 592-6641               PHONE NUMBER: (989) 344-3500
11775 Hewitt Rd                            1135 North Old 27
Brooklyn, MI 49230                         Grayling, MI 49738

Comstock Park Public Schools               Crestwood School District
SUPERINTENDENT: David Washburn             SUPERINTENDENT: Youssef Mosallam
E-MAIL: dwashburn@cppschools.com           E-MAIL: ymosallam@csdm.k12.mi.us
PHONE NUMBER: (616) 254-5002               PHONE NUMBER: (313) 274-6320
101 School St Ne                           1501 North Beech Daly Rd
Comstock Park, MI 49321                    Dearborn Heights, MI 48127

Comstock Public Schools                    Croswell-lexington Community Schools
SUPERINTENDENT: Jeffrey Thoenes            SUPERINTENDENT: Dan Gilbertson
E-MAIL: thoenesj@comstockps.org            E-MAIL: dgilbertson@croslex.org
PHONE NUMBER: (269) 250-8900               PHONE NUMBER: (810) 679-1000
3010 Gull Rd                               5407 Peck Rd
Kalamazoo, MI 49048                        Croswell, MI 48422

Constantine Public School District         Dansville Schools
SUPERINTENDENT: John Jarpe                 SUPERINTENDENT: Amy Hodgson
E-MAIL: jjarpe@constps.org                 E-MAIL: hodgson@dansville.org
PHONE NUMBER: (269) 435-8900               PHONE NUMBER: (517) 623-6120
1 Falcon Dr                                1264 Adams St
Constantine, MI 49042                      Dansville, MI 48819

Coopersville Area Public School District   Davison Community Schools
SUPERINTENDENT: Matt Spencer               SUPERINTENDENT: Kevin Brown
E-MAIL: mspencer@capsk12.org               E-MAIL: kbrown@davisonschools.org
PHONE NUMBER: (616) 997-3200               PHONE NUMBER: (810) 591-0801
198 East St                                1490 North Oak Rd
Coopersville, MI 49404                     Davison, MI 48423

Copper Country Isd                         Dearborn City School District
SUPERINTENDENT: George Stockero            SUPERINTENDENT: Glenn Maleyko
E-MAIL: gstockero@copperisd.org            E-MAIL: maleykg@dearbornschools.org
PHONE NUMBER: (906) 482-4250               PHONE NUMBER: (313) 827-3022
809 Hecla St                               18700 Audette St
Hancock, MI 49930                          Dearborn, MI 48124

Corunna Public Schools                     Dearborn Heights School District #7
SUPERINTENDENT: John Fattal                SUPERINTENDENT: Jennifer Mast
E-MAIL: jfattal@corunna.k12.mi.us          E-MAIL: mastjenn@dhsd7.net
PHONE NUMBER: (989) 743-6338               PHONE NUMBER: (313) 278-1900
124 North Shiawassee St                    20629 Annapolis St
Corunna, MI 48817                          Dearborn Heights, MI 48125

Covert Public Schools                      Decatur Public Schools
SUPERINTENDENT: Yolanda Brunt              SUPERINTENDENT: Patrick Creagan
E-MAIL: brunty@covertps.org                E-MAIL: pcreagan@raiderpride.org
PHONE NUMBER: (269) 764-3700               PHONE NUMBER: (269) 423-6800
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 361 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


110 Cedar St                                7714 Ann Arbor St
Decatur, MI 49045                           Dexter, MI 48130

Deckerville Community School District       Dickinson-iron Isd
SUPERINTENDENT: Michael Hugan               SUPERINTENDENT: Wendy Warmuth
E-MAIL: mhugan@deckerville.k12.mi.us        E-MAIL: wwarmuth@diisd.org
PHONE NUMBER: (810) 376-3615                PHONE NUMBER: (906) 779-2690
2633 Black River St                         1074 Pyle Dr
Deckerville, MI 48427                       Kingsford, MI 49802

Delta-schoolcraft Isd                       Dollar Bay-tamarack City Area Schools
SUPERINTENDENT: Doug Leisenring             SUPERINTENDENT: Christina Norland
E-MAIL: dleisenring@dsisd.net               E-MAIL: norlandc@dollarbay.k12.mi.us
PHONE NUMBER: (906) 786-9300                PHONE NUMBER: (906) 482-5800
2525 3Rd Ave S                              48475 Maple Dr
Escanaba, MI 49829                          Dollar Bay, MI 49922

Delton Kellogg Schools                      Dowagiac Union School District
SUPERINTENDENT: Kyle Corlett                SUPERINTENDENT: Jonathan       Whan
E-MAIL: kyle.corlett@dkschools.org          E-MAIL: jwhan@dowagiacschools.org
PHONE NUMBER: (269) 623-1500                PHONE NUMBER: (269) 782-4402
327 North Grove St                          243 S Front St
Delton, MI 49046                            Dowagiac, MI 49047

Detour Area Schools                         Dryden Community Schools
SUPERINTENDENT: Robert Vaught               SUPERINTENDENT: Mary Finnigan
E-MAIL: rvaught@eupschools.org              E-MAIL: mfinnigan@dryden.k12.mi.us
PHONE NUMBER: (906) 297-2011                PHONE NUMBER: (810) 796-9534
202 South Division St                       3866 Rochester Rd
De Tour Village, MI 49725                   Dryden, MI 48428

Detroit City School District                Dundee Community Schools
SUPERINTENDENT: Nikolai Vitti               SUPERINTENDENT: Edward Manuszak
E-MAIL: nikolai.vitti@detroitk12.org        E-MAIL: edward.manuszak@dundee.k12.mi.us
PHONE NUMBER: (313) 873-6205                PHONE NUMBER: (734) 529-2350
3011 West Grand Blvd                        420 Ypsilanti St
Detroit, MI 48202                           Dundee, MI 48131

Detroit Public Schools Community District   Durand Area Schools
SUPERINTENDENT: Nikolai Vitti               SUPERINTENDENT: Craig Mccrumb
E-MAIL: nikolai.vitti@detroitk12.org        E-MAIL: mccrumb@durand.k12.mi.us
PHONE NUMBER: (313)873-7922                 PHONE NUMBER: (989) 288-2681
3011 West Grand Blvd                        310 North Saginaw St
Detroit, MI 48202                           Durand, MI 48429

Dewitt Public Schools                       East China School District
SUPERINTENDENT: John Deiter                 SUPERINTENDENT: Suzanne Cybulla
E-MAIL: deiter@dewittschools.net            E-MAIL: scybulla@ecsd.us
PHONE NUMBER: (517) 668-3000                PHONE NUMBER: (810) 676-1018
2957 West Herbison Rd                       1585 Meisner Rd
Dewitt, MI 48820                            East China, MI 48054

Dexter Community School District            East Detroit Public Schools
SUPERINTENDENT: Christopher Timmis          SUPERINTENDENT: Ryan Mcleod
E-MAIL: timmisc@dexterschools.org           E-MAIL: ryan.mcleod@eastdetroit.org
PHONE NUMBER: (734) 424-4100                PHONE NUMBER: (586) 533-3024
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 362 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


24685 Kelly Rd                                 1790 Packard Hwy
Eastpointe, MI 48021                           Charlotte, MI 48813

East Grand Rapids Public Schools               Eau Claire Public Schools
SUPERINTENDENT: Heidi Kattula                  SUPERINTENDENT: Ann Shell
E-MAIL: hkattula@egrps.org                     E-MAIL: ashell@eauclaireps.com
PHONE NUMBER: (616) 235-3535                   PHONE NUMBER: (269) 461-6947
2915 Hall St Se                                6190 West Main St
Grand Rapids, MI 49506                         Eau Claire, MI 49111

East Jackson Community Schools                 Ecorse Public Schools
SUPERINTENDENT: Steve Doerr                    SUPERINTENDENT: Josha Talison
E-MAIL: stephen.doerr@eastjacksonschools.org   E-MAIL: jtalison@eps.k12.mi.us
PHONE NUMBER: (517) 764-2090                   PHONE NUMBER: (313) 294-4750
1404 North Sutton Rd                           27225 W Outer Dr
Jackson, MI 49202                              Ecorse, MI 48229

East Jordan Public Schools                     Edwardsburg Public Schools
SUPERINTENDENT: Matt Stevenson                 SUPERINTENDENT: James Knoll
E-MAIL: mstevenson@ejps.org                    E-MAIL: jknoll@goeddies.com
PHONE NUMBER: (231) 536-3131                   PHONE NUMBER: (269) 663-1053
304 4Th St                                     69410 Section St
East Jordan, MI 49727                          Edwardsburg, MI 49112

East Lansing School District                   Elk Rapids Schools
SUPERINTENDENT: Dori Leyko                     SUPERINTENDENT: Tom Enslen
E-MAIL: dori.leyko@elps.us                     E-MAIL: tenslen@erschools.com
PHONE NUMBER: (517) 333-7424                   PHONE NUMBER: (231) 264-8692
501 Burcham Dr                                 707 East 3Rd St
East Lansing, MI 48823                         Elk Rapids, MI 49629

Eastern Upper Peninsula Isd                    Elkton-pigeon-bay Port Laker Schools
SUPERINTENDENT: Angie Mcarthur                 SUPERINTENDENT: Brian Keim
E-MAIL: angiem@eupschools.org                  E-MAIL: bkeim@lakerschools.org
PHONE NUMBER: (906) 632-3373                   PHONE NUMBER: (989) 453-4600
315 Armory Pl                                  6136 Pigeon Rd
Sault Sainte Marie, MI 49783                   Pigeon, MI 48755

Easton Township S/d #6                         Ellsworth Community School
SUPERINTENDENT: Ethan Ebenstein                SUPERINTENDENT: Aaron Gaffney
E-MAIL: eebenstein@ioniaisd.org                E-MAIL: agaffney@ellsworth.k12.mi.us
PHONE NUMBER: (616) 527-4900                   PHONE NUMBER: (231) 588-2544
1779 Haynor Rd                                 9467 Park St
Ionia, MI 48846                                Ellsworth, MI 49729

Eaton Rapids Public Schools                    Elm River Township School District
SUPERINTENDENT: Bill Defrance                  SUPERINTENDENT: Bruce Matson
E-MAIL: wdefrance@erpsk12.org                  E-MAIL: bmatson@elmriver.school
PHONE NUMBER: (517) 663-8155                   PHONE NUMBER: (906) 288-3751
912 Greyhound Dr                               3999 E. Winona Rd
Eaton Rapids, MI 48827                         Toivola, MI 49965

Eaton Resa                                     Engadine Consolidated Schools
SUPERINTENDENT: Cindy Anderson                 SUPERINTENDENT: Angie Mcarthur
E-MAIL: canderson@eatonresa.org                E-MAIL: angiem@eupschools.org
PHONE NUMBER: (517) 541-8720                   PHONE NUMBER: (906) 477-6313
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 363 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


13920 Melville St                               399 E Michigan St
Engadine, MI 49827                              Farwell, MI 48622

Escanaba Area Public Schools                    Fennville Public Schools
SUPERINTENDENT: Coby Fletcher                   SUPERINTENDENT: Jim Greydanus
E-MAIL: cfletcher@eskymos.com                   E-MAIL: jgreydanus@fennville.org
PHONE NUMBER: (906) 786-5411                    PHONE NUMBER: (269) 561-7331
1500 Ludington St                               5 Memorial Dr
Escanaba, MI 49829                              Fennville, MI 49408

Essexville-hampton Public Schools               Fenton Area Public Schools
SUPERINTENDENT: Eric Allshouse                  SUPERINTENDENT: Adam Hartley
E-MAIL: allshousee@e-hps.net                    E-MAIL: ahartley@fentonschools.org
PHONE NUMBER: (989) 894-9700                    PHONE NUMBER: (810) 591-4700
303 Pine St                                     3100 Owen Rd
Essexville, MI 48732                            Fenton, MI 48430

Evart Public Schools                            Ferndale Public Schools
SUPERINTENDENT: Shirley Howard                  SUPERINTENDENT: Dania Bazzi
E-MAIL: howards@evartps.org                     E-MAIL: dania.bazzi@ferndaleschools.org
PHONE NUMBER: (231) 734-5594                    PHONE NUMBER: (248) 586-8652
321 North Hemlock St                            881 Pinecrest Drive
Evart, MI 49631                                 Ferndale, MI 48220

Ewen-trout Creek Consolidated School District   Fitzgerald Public Schools
SUPERINTENDENT: David Radovich                  SUPERINTENDENT: Laurie Fournier
E-MAIL: dradovich@etc.k12.mi.us                 E-MAIL: laufou@myfitz.net
PHONE NUMBER: (906) 813-0620                    PHONE NUMBER: (586) 757-1750
14312 Airport Rd                                23200 Ryan Rd
Ewen, MI 49925                                  Warren, MI 48091

Excelsior Township S/d #1                       Flat Rock Community Schools
SUPERINTENDENT: Michael Hill                    SUPERINTENDENT: Andrew Brodie
E-MAIL: mhill@crawfordschool.org                E-MAIL: abrodie@flatrockschools.org
PHONE NUMBER: (231) 922-6200                    PHONE NUMBER: (734) 535-6500
5521 M 72 Ne                                    28639 Division St
Kalkaska, MI 49646                              Flat Rock, MI 48134

Fairview Area School District                   Flint School District Of The City Of
SUPERINTENDENT: John Sattler                    SUPERINTENDENT: Anita Steward
E-MAIL: jsattler@fairview.k12.mi.us             E-MAIL: superintendent@flintschools.org
PHONE NUMBER: (989) 848-7004                    PHONE NUMBER: (810) 760-1249
1879 East Miller Rd                             923 East Kearsley St
Fairview, MI 48621                              Flint, MI 48503

Farmington Public School District               Flushing Community Schools
SUPERINTENDENT: Robert Herrera                  SUPERINTENDENT: Matt Shanafelt
E-MAIL: robert.herrera@fpsk12.net               E-MAIL: matt.shanafelt@flushingschools.org
PHONE NUMBER: (248) 489-3339                    PHONE NUMBER: (810) 591-1180
32500 Shiawassee Rd                             522 North Mckinley Rd
Farmington, MI 48336                            Flushing, MI 48433

Farwell Area Schools                            Forest Area Community Schools
SUPERINTENDENT: Steven Scoville                 SUPERINTENDENT: Joshua Rothwell
E-MAIL: sscoville@farwellschools.net            E-MAIL: jrothwell@forestarea.org
PHONE NUMBER: (989) 588-9917                    PHONE NUMBER: (231) 369-4191
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 364 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


7741 Shippy Rd Sw                         710 Powley Dr
Fife Lake, MI 49633                       Freeland, MI 48623

Forest Hills Public Schools               Fremont Public School District
SUPERINTENDENT: Daniel Behm               SUPERINTENDENT: Ken Haggart
E-MAIL: dbehm@fhps.net                    E-MAIL: khaggart@fremont.net
PHONE NUMBER: (616) 493-8800              PHONE NUMBER: (231) 924-2350
6590 Cascade Rd Se                        450 E Pine St
Grand Rapids, MI 49546                    Fremont, MI 49412

Forest Park School District               Fruitport Community Schools
SUPERINTENDENT: Christy Larson            SUPERINTENDENT: Robert Szymoniak
E-MAIL: clarson@fptrojans.org             E-MAIL: bszymoniak@fruitportschools.net
PHONE NUMBER: (906) 875-6761              PHONE NUMBER: (231) 865-3154
801 Forest Pkwy                           3255 Pontaluna Rd
Crystal Falls, MI 49920                   Fruitport, MI 49415

Fowler Public Schools                     Fulton Schools
SUPERINTENDENT: Neil Hufnagel             SUPERINTENDENT: Paul Hungerford
E-MAIL: neil.hufnagel@fowlerschools.net   E-MAIL: hungerfordp@fultonpirates.net
PHONE NUMBER: (989) 593-2250              PHONE NUMBER: (989) 236-7300
700 S Main St                             8060 Ely Hwy
Fowler, MI 48835                          Middleton, MI 48856

Fowlerville Community Schools             Galesburg-augusta Community Schools
SUPERINTENDENT: Wayne Roedel              SUPERINTENDENT: Wendy Somers
E-MAIL: roedelw@fowlervilleschools.org    E-MAIL: wsomers@gacsnet.org
PHONE NUMBER: (517) 223-6001              PHONE NUMBER: (269) 484-2000
7677 West Sharpe Rd                       1076 North 37Th St
Fowlerville, MI 48836                     Galesburg, MI 49053

Frankenmuth School District               Garden City Public Schools
SUPERINTENDENT: Adele Martin              SUPERINTENDENT: Derek Fisher
E-MAIL: amartin@fmuthschools.com          E-MAIL: fisherd@gardencityschools.com
PHONE NUMBER: (989) 652-9958              PHONE NUMBER: (734) 762-8300
525 East Genesee St                       1333 Radcliff St
Frankenmuth, MI 48734                     Garden City, MI 48135

Frankfort-elberta Area Schools            Gaylord Community Schools
SUPERINTENDENT: Jeff Tousley              SUPERINTENDENT: Brian Pearson
E-MAIL: jtousley@frankfort.k12.mi.us      E-MAIL: pearsonb@gaylord.k12.mi.us
PHONE NUMBER: (231) 352-4641              PHONE NUMBER: (989) 705-3009
534 11Th St                               615 South Elm Ave
Frankfort, MI 49635                       Gaylord, MI 49735

Fraser Public Schools                     Genesee Isd
SUPERINTENDENT: Carrie Wozniak            SUPERINTENDENT: Lisa Hagel
E-MAIL: carrie.wozniak@fraserk12.org      E-MAIL: lhagel@geneseeisd.org
PHONE NUMBER: (586) 439-7000              PHONE NUMBER: (810) 591-4402
33466 Garfield Rd                         2413 West Maple Ave
Fraser, MI 48026                          Flint, MI 48507

Freeland Community School District        Genesee School District
SUPERINTENDENT: Matt Cairy                SUPERINTENDENT: Melody Strang
E-MAIL: cairym@freelandschools.net        E-MAIL: mstrang@geneseeschools.org
PHONE NUMBER: (989) 695-5527              PHONE NUMBER: (810) 591-1650
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 365 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


7347 North Genesee Rd                     15 36Th St Sw
Genesee, MI 48437                         Grand Rapids, MI 49548

Gibraltar School District                 Gogebic-ontonagon Isd
SUPERINTENDENT: Amy Conway                SUPERINTENDENT: Alan Tulppo
E-MAIL: conwaya@gibdist.net               E-MAIL: atulppo@goisd.org
PHONE NUMBER: (734) 379-6350              PHONE NUMBER: (906) 575-3438
19370 Vreeland Rd                         202 Elm St
Woodhaven, MI 48183                       Bergland, MI 49910

Gladstone Area Schools                    Goodrich Area Schools
SUPERINTENDENT: Jay Kulbertis             SUPERINTENDENT: Wayne Wright
E-MAIL: jkulbert@gladstone.k12.mi.us      E-MAIL: wwright@goodrichschools.org
PHONE NUMBER: (906) 428-2417              PHONE NUMBER: (810) 591-2550
400 South 10Th St                         8029 Gale Rd
Gladstone, MI 49837                       Goodrich, MI 48438

Gladwin Community Schools                 Grand Blanc Community Schools
SUPERINTENDENT: Rick Seebeck              SUPERINTENDENT: Clarence Garner
E-MAIL: mrseebeck@gladwinschools.net      E-MAIL: cgarner@grandblancschools.org
PHONE NUMBER: (989) 426-9255              PHONE NUMBER: (810) 591-6000
401 North Bowery Ave Fl 2                 11920 South Saginaw St # G
Gladwin, MI 48624                         Grand Blanc, MI 48439

Glen Lake Community Schools               Grand Haven Area Public Schools
SUPERINTENDENT: Jon Hoover                SUPERINTENDENT: Andrew Ingall
E-MAIL: hooverj@mylakers.org              E-MAIL: ingalla@ghaps.org
PHONE NUMBER: (231) 334-3061              PHONE NUMBER: (616) 850-5015
3375 West Burdickville Rd                 1415 South Beechtree St
Maple City, MI 49664                      Grand Haven, MI 49417

Glenn Public School District              Grand Ledge Public Schools
SUPERINTENDENT: Brian Scieszka            SUPERINTENDENT: David Chapin
E-MAIL: bscieszka@glennpublicschool.org   E-MAIL: chapind@glcomets.net
PHONE NUMBER: (269) 227-3411              PHONE NUMBER: (517) 925-5400
1392 Adams Rd                             220 Lamson St
Glenn, MI 49416                           Grand Ledge, MI 48837

Gobles Public School District             Grand Rapids Public Schools
SUPERINTENDENT: Jeffery Rehlander         SUPERINTENDENT: Leadriane Roby
E-MAIL: jrehlander@gobles.org             E-MAIL: robyl@grps.org
PHONE NUMBER: (269) 628-5618              PHONE NUMBER: (616) 819-2000
409 North State St                        1331 Franklin St Se
Gobles, MI 49055                          Grand Rapids, MI 49506

Godfrey-lee Public Schools                Grandville Public Schools
SUPERINTENDENT: Kevin Polston             SUPERINTENDENT: Roger Bearup
E-MAIL: kpolston@godfrey-lee.org          E-MAIL: rbearup@gpsbulldogs.org
PHONE NUMBER: (616) 241-4722              PHONE NUMBER: (616) 254-6570
1324 Burton St Sw                         3839 Prairie St Sw
Wyoming, MI 49509                         Grandville, MI 49418

Godwin Heights Public Schools             Grant Public School District
SUPERINTENDENT: William Fetterhoff        SUPERINTENDENT: Brett Zuver
E-MAIL: fetterhoff@godwinschools.org      E-MAIL: bzuver@grantps.net
PHONE NUMBER: (616) 252-2090              PHONE NUMBER: (231) 834-5621
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 366 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


148 Elder St                              50 West State Highway M35
Grant, MI 49327                           Gwinn, MI 49841

Grant Township S/d #2                     Hagar Township S/d #6
SUPERINTENDENT: George Stockero           SUPERINTENDENT: Joann Gilliam
E-MAIL: gstockero@copperisd.org           E-MAIL: joann.gilliam@riversidehagar.org
PHONE NUMBER: (906) 289-4447              PHONE NUMBER: (269) 849-1343
346 Gratiot Street U.S. 41                3422 Riverside Rd
Copper Harbor, MI 49918                   Benton Harbor, MI 49022

Grass Lake Community Schools              Hale Area Schools
SUPERINTENDENT: Ryle Kiser                SUPERINTENDENT: Robert Colby
E-MAIL: ryle.kiser@grasslakeschools.com   E-MAIL: rcolby@haleschools.net
PHONE NUMBER: (517) 522-5540              PHONE NUMBER: (989) 728-7661
899 South Union St                        311 N. Washington
Grass Lake, MI 49240                      Hale, MI 48739

Gratiot-isabella Resd                     Hamilton Community Schools
SUPERINTENDENT: Jan Amsterburg            SUPERINTENDENT: David Tebo
E-MAIL: jamsterburg@giresd.net            E-MAIL: dtebo@hamiltonschools.us
PHONE NUMBER: (989) 875-5101              PHONE NUMBER: (269) 751-5148
1131 East Center St                       4815 136Th Ave
Ithaca, MI 48847                          Hamilton, MI 49419

Greenville Public Schools                 Hamtramck School District Of The City Of
SUPERINTENDENT: Linda Vanhouten           SUPERINTENDENT: Jaleelah Ahmed
E-MAIL: vanhoutl@gpsmi.us                 E-MAIL: jahmed@hamtramck.k12.mi.us
PHONE NUMBER: (616) 754-3686              PHONE NUMBER: (313) 872-9270
1414 Chase St                             3201 Roosevelt St
Greenville, MI 48838                      Hamtramck, MI 48212

Grosse Ile Township Schools               Hancock Public Schools
SUPERINTENDENT: Joanne Lelekatch          SUPERINTENDENT: Steve Patchin
E-MAIL: lelekaj@gischools.org             E-MAIL: spatchin@hancock.k12.mi.us
PHONE NUMBER: (734) 362-2581              PHONE NUMBER: (906) 487-5925
23276 East River Rd                       501 Campus Drive
Grosse Ile, MI 48138                      Hancock, MI 49930

Grosse Pointe Public Schools              Hannahville Indian School
SUPERINTENDENT: Gary Niehaus              SUPERINTENDENT: Tom Miller
E-MAIL: niehaug@gpschools.org             E-MAIL: tom.miller@hannahvilleschool.net
PHONE NUMBER: (313) 432-3000              PHONE NUMBER: (906) 466-2952
389 Saint Clair St                        N 14911 Hannahville B1 Rd
Grosse Pointe, MI 48230                   Wilson, MI 49896

Gull Lake Community Schools               Hanover-horton School District
SUPERINTENDENT: Raphael Rittenhouse       SUPERINTENDENT: John Denney
E-MAIL: rrittenhouse@gulllakecs.org       E-MAIL: john.denney@hanoverhorton.org
PHONE NUMBER: (269) 488-5000              PHONE NUMBER: (517) 563-0100
11775 East D Ave                          10000 Moscow Rd
Richland, MI 49083                        Horton, MI 49246

Gwinn Area Community Schools              Harbor Beach Community Schools
SUPERINTENDENT: Sandra Petrovich          SUPERINTENDENT: Shawn Bishop
E-MAIL: spetrovi@gwinn.k12.mi.us          E-MAIL: sbishop@hbpirates.org
PHONE NUMBER: (906) 346-9283              PHONE NUMBER: (989) 479-3261
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 367 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


402 S 5Th St                                      5593 Franklin St
Harbor Beach, MI 48441                            Haslett, MI 48840

Harbor Springs School District                    Hastings Area School District
SUPERINTENDENT: Michael Behrmann                  SUPERINTENDENT: Daniel Remenap
E-MAIL: mbehrmann@harborps.org                    E-MAIL: dremenap@hassk12.org
PHONE NUMBER: (231) 526-4545                      PHONE NUMBER: (269) 948-4400
800 State Road                                    232 West Grand Street
Harbor Springs, MI 49740                          Hastings, MI 49058

Harper Creek Community Schools                    Hazel Park School District Of The City Of
SUPERINTENDENT: Rob Ridgeway                      SUPERINTENDENT: Amy Kruppe
E-MAIL: ridgewayr@harpercreek.net                 E-MAIL: amy.kruppe@hazelparkschools.org
PHONE NUMBER: (269) 441-6555                      PHONE NUMBER: (248) 658-5220
7454 B Dr N                                       1620 East Elza Ave
Battle Creek, MI 49014                            Hazel Park, MI 48030

Harper Woods The School District Of The City Of   Hemlock Public School District
SUPERINTENDENT: Steven McGhee                     SUPERINTENDENT: Donald Killingbeck
E-MAIL: steven.mcghee@hwschools.org               E-MAIL: killingbeck@hemlockps.com
PHONE NUMBER: (313) 245-3000                      PHONE NUMBER: (989) 642-5282
20225 Beaconsfield St                             200 Wilson St
Harper Woods, MI 48225                            Hemlock, MI 48626

Harrison Community Schools                        Hesperia Community Schools
SUPERINTENDENT: Rick Foote                        SUPERINTENDENT: Vaughn White
E-MAIL: rfoote@harrisonschools.com                E-MAIL: whitev@hesp.net
PHONE NUMBER: (989) 539-7871                      PHONE NUMBER: (231) 854-6185
224 West Main St                                  96 South Division St
Harrison, MI 48625                                Hesperia, MI 49421

Hart Public School District                       Hillman Community Schools
SUPERINTENDENT: Mark Platt                        SUPERINTENDENT: Carl Seiter
E-MAIL: mplatt@hart.k12.mi.us                     E-MAIL: seiterca@hillmanschools.com
PHONE NUMBER: (231) 873-6214                      PHONE NUMBER: (989) 742-2908
301 Johnson St W                                  26042 M 32 S
Hart, MI 49420                                    Hillman, MI 49746

Hartford Public Schools                           Hillsdale Community Schools
SUPERINTENDENT: Andrew Hubbard                    SUPERINTENDENT: Shawn Vondra
E-MAIL: hubbarda@hpsmi.org                        E-MAIL: shawn.vondra@hillsdaleschools.org
PHONE NUMBER: (269) 621-7000                      PHONE NUMBER: (517) 439-4320
115 School St                                     30 South Norwood Ave
Hartford, MI 49057                                Hillsdale, MI 49242

Hartland Consolidated Schools                     Hillsdale Isd
SUPERINTENDENT: Chuck Hughes                      SUPERINTENDENT: Troy Reehl
E-MAIL: chuckhughes@hartlandschools.us            E-MAIL: troy.reehl@hillsdale-isd.org
PHONE NUMBER: (810) 626-2100                      PHONE NUMBER: (517) 437-0990
9525 East Highland Rd                             310 West Bacon St
Hartland, MI 48353                                Hillsdale, MI 49242

Haslett Public Schools                            Holland City School District
SUPERINTENDENT: Steven Cook                       SUPERINTENDENT: Brian Davis
E-MAIL: cooksl@haslett.k12.mi.us                  E-MAIL: bdavis@hollandpublicschools.org
PHONE NUMBER: (517) 339-8242                      PHONE NUMBER: (616) 494-2005
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 368 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


320 W. 24Th                                 411 North Highlander Way
Holland, MI 49423                           Howell, MI 48843

Holly Area School District                  Hudson Area Schools
SUPERINTENDENT: Scott Roper                 SUPERINTENDENT: Michael Osborne
E-MAIL: scott.roper@hask12.org              E-MAIL: mosborne@hudson.k12.mi.us
PHONE NUMBER: (248) 328-3140                PHONE NUMBER: (517) 448-8912
920 Baird St                                781 North Maple Grove Ave
Holly, MI 48442                             Hudson, MI 49247

Holt Public Schools                         Hudsonville Public School District
SUPERINTENDENT: David Hornak                SUPERINTENDENT: Douglas Vanderjagt
E-MAIL: dhornak@hpsk12.net                  E-MAIL: dvanderj@hpseagles.net
PHONE NUMBER: (517) 694-5715                PHONE NUMBER: (616) 669-1740
5780 Holt Rd                                3886 Van Buren St
Holt, MI 48842                              Hudsonville, MI 49426

Holton Public Schools                       Huron Isd
SUPERINTENDENT: Adam Bayne                  SUPERINTENDENT: Joseph Murphy
E-MAIL: abayne@holton.k12.mi.us             E-MAIL: jmurphy@huronisd.org
PHONE NUMBER: (231) 821-1700                PHONE NUMBER: (989) 269-6406
6500 Fourth Street                          1299 South Thomas Road Suite 1
Holton, MI 49425                            Bad Axe, MI 48413

Homer Community School District             Huron School District
SUPERINTENDENT: Scott Salow                 SUPERINTENDENT: Donovan Rowe
E-MAIL: ssalow@homerschools.net             E-MAIL: rowed@huronschools.org
PHONE NUMBER: (517) 568-4461                PHONE NUMBER: (734) 782-2441
403 South Hillsdale St                      32044 Huron River Dr
Homer, MI 49245                             New Boston, MI 48164

Hopkins Public Schools                      Huron Valley Schools
SUPERINTENDENT: Gary Wood                   SUPERINTENDENT: Paul Salah
E-MAIL: garywood@hpsvikings.org             E-MAIL: paul.salah@hvs.org
PHONE NUMBER: (269) 793-7261                PHONE NUMBER: (248) 684-8234
400 South Clark St                          2390 South Milford Rd
Hopkins, MI 49328                           Highland, MI 48357

Houghton Lake Community Schools             Ida Public School District
SUPERINTENDENT: Julie Brown                 SUPERINTENDENT: Sandy Kreps
E-MAIL: brownjsupt@hlcsk12.net              E-MAIL: kreps@idaschools.org
PHONE NUMBER: (989) 366-2000                PHONE NUMBER: (734) 269-9003
6001 West Houghton Lake Dr                  3145 Prairie St
Houghton Lake, MI 48629                     Ida, MI 48140

Houghton-portage Township School District   Imlay City Community Schools
SUPERINTENDENT: Doreen Kramer               SUPERINTENDENT: Stu Cameron
E-MAIL: doreen@hpts.us                      E-MAIL: scameron@icschools.us
PHONE NUMBER: (906) 482-0451                PHONE NUMBER: (810) 724-9861
1603 Gundlach Rd                            634 West Borland Rd
Houghton, MI 49931                          Imlay City, MI 48444

Howell Public Schools                       Ingham Isd
SUPERINTENDENT: Erin Macgregor              SUPERINTENDENT: Jason Mellema
E-MAIL: macgrege@howellschools.com          E-MAIL: jmellema@inghamisd.org
PHONE NUMBER: (517) 548-6200                PHONE NUMBER: (517) 676-1051
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 369 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


2630 West Howell Rd                        319 East Division St
Mason, MI 48854                            Ishpeming, MI 49849

Inland Lakes Schools                       Ithaca Public Schools
SUPERINTENDENT: Brad Jacobs                SUPERINTENDENT: Steven Netzley
E-MAIL: bjacobs@inlandlakes.org            E-MAIL: steven@ithacaschools.net
PHONE NUMBER: (231) 238-6868               PHONE NUMBER: (989) 875-3700
4363 South Straits Hwy                     710 North Union St
Indian River, MI 49749                     Ithaca, MI 48847

Ionia Isd                                  Jackson Isd
SUPERINTENDENT: Ethan Ebenstein            SUPERINTENDENT: Kevin Oxley
E-MAIL: eebenstein@ioniaisd.org            E-MAIL: kevin.oxley@jcisd.org
PHONE NUMBER: (616) 527-4900               PHONE NUMBER: (517) 768-5200
2191 Harwood Rd                            6700 Browns Lake Rd
Ionia, MI 48846                            Jackson, MI 49201

Ionia Public Schools                       Jackson Public Schools
SUPERINTENDENT: Ron Wilson                 SUPERINTENDENT: Jeff Beal
E-MAIL: rwilson@ioniaschools.org           E-MAIL: Jeff.Beal@jpsk12.org
PHONE NUMBER: (616) 527-9280               PHONE NUMBER: (517) 841-2202
250 East Tuttle Rd                         522 Wildwood Ave
Ionia, MI 48846                            Jackson, MI 49201

Ionia Township S/d #2                      Jefferson Schools (monroe)
SUPERINTENDENT: Ethan Ebenstein            SUPERINTENDENT: Steven Petty
E-MAIL: eebenstein@ioniaisd.org            E-MAIL: mpetty@jeffersonschools.org
PHONE NUMBER: (616) 527-4900               PHONE NUMBER: (734) 289-5550
2120 North State Rd                        5707 Williams Rd
Ionia, MI 48846                            Monroe, MI 48162

Iosco Resa                                 Jenison Public Schools
SUPERINTENDENT: Dana Mcgrew                SUPERINTENDENT: Thomas Tenbrink
E-MAIL: dmcgrew@ioscoresa.net              E-MAIL: ttenbrin@jpsonline.org
PHONE NUMBER: (989) 362-3006               PHONE NUMBER: (616) 457-8890
27 North Rempert Rd                        8375 20Th Ave
Tawas City, MI 48763                       Jenison, MI 49428

Iron Mountain Public Schools               Jkl Bahweting Anishnabe School
SUPERINTENDENT: Jerry Sardina              SUPERINTENDENT: Theresa Kallstrom
E-MAIL: sardinaj@imschools.org             E-MAIL: tkallstrom@jklschool.org
PHONE NUMBER: (906) 779-2600               PHONE NUMBER: (906) 635-5055
217 Izzo Marriucci Way                     1301 Marquette Ave
Iron Mountain, MI 49801                    Sault Ste Marie, MI 49783

Ironwood Area Schools Of Gogebic County    Johannesburg-lewiston Area Schools
SUPERINTENDENT: Travis Powell              SUPERINTENDENT: Kathleen Makowski
E-MAIL: travis.powell@ironwood.k12.mi.us   E-MAIL: makowskik@jlas.org
PHONE NUMBER: (906) 932-0200               PHONE NUMBER: (989) 732-1773
650 East Ayer St                           10854 M 32 E
Ironwood, MI 49938                         Johannesburg, MI 49751

Ishpeming Public School District No. 1     Jonesville Community Schools
SUPERINTENDENT: Carrie Meyer               SUPERINTENDENT: Chellie Broesamle
E-MAIL: cmeyer@ishpemingschools.com        E-MAIL: cbroesamle@jonesvilleschools.org
PHONE NUMBER: (906) 485-5501               PHONE NUMBER: (517) 849-9075
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 370 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


202 Wright St                               PHONE NUMBER: (616) 678-7714
Jonesville, MI 49250                        200 North Clover St
                                            Kent City, MI 49330
Kalamazoo Public Schools
SUPERINTENDENT: Rita Raichoudhuri           Kent Isd
E-MAIL:                                     SUPERINTENDENT: Ron Caniff
raichoudhurira@kalamazoopublicschools.net   E-MAIL: roncaniff@kentisd.org
PHONE NUMBER: (269) 337-0123                PHONE NUMBER: (616) 364-1333
1220 Howard St                              2930 Knapp St Ne
Kalamazoo, MI 49008                         Grand Rapids, MI 49525

Kalamazoo Resa                              Kentwood Public Schools
SUPERINTENDENT: Dave Campbell               SUPERINTENDENT: Michael Zoerhoff
E-MAIL: dcampbell@kresa.org                 E-MAIL: michael.zoerhoff@kentwoodps.org
PHONE NUMBER: (269) 250-9205                PHONE NUMBER: (616) 455-4400
1819 East Milham Ave                        5820 Eastern Ave Se
Kalamazoo, MI 49002                         Grand Rapids, MI 49508

Kaleva Norman Dickson School District       Kingsley Area Schools
SUPERINTENDENT: Marlen Cordes               SUPERINTENDENT: Keith Smith
E-MAIL: cordesm@manistee.org                E-MAIL: ksmith@kingsley.k12.mi.us
PHONE NUMBER: (231) 477-5353                PHONE NUMBER: (231) 263-5261
4400 North High Bridge Rd                   402 Fenton St
Brethren, MI 49619                          Kingsley, MI 49649

Kalkaska Public Schools                     Kingston Community School District
SUPERINTENDENT: Terry Starr                 SUPERINTENDENT: Matt Drake
E-MAIL: tstarr@kpschools.com                E-MAIL: mdrake@kingstonk12.org
PHONE NUMBER: (231) 258-9109                PHONE NUMBER: (989) 683-2294
315 South Coral St                          5790 State St
Kalkaska, MI 49646                          Kingston, MI 48741

Kearsley Community School District          Laingsburg Community Schools
SUPERINTENDENT: Kevin Walworth              SUPERINTENDENT: Matt Shastal
E-MAIL: kwalwort@kearsleyschools.org        E-MAIL: matt.shastal@laingsburg.k12.mi.us
PHONE NUMBER: (810) 591-8000                PHONE NUMBER: (517) 651-2705
4396 Underhill Dr                           205 South Woodhull Rd
Flint, MI 48506                             Laingsburg, MI 48848

Kelloggsville Public Schools                Lake City Area School District
SUPERINTENDENT: Samuel Wright               SUPERINTENDENT: Kimberly Blaszak
E-MAIL: swright@kvilleps.org                E-MAIL: kblaszak@lakecity.k12.mi.us
PHONE NUMBER: (616) 538-7460                PHONE NUMBER: (231) 839-4333
242 52Nd St Se                              710 East Mitchell St
Grand Rapids, MI 49548                      Lake City, MI 49651

Kenowa Hills Public Schools                 Lake Fenton Community Schools
SUPERINTENDENT: Gerald Hopkins              SUPERINTENDENT: Julie Williams
E-MAIL: ghopkins@khps.org                   E-MAIL: jwilliams@lakefentonschools.org
PHONE NUMBER: (616) 784-2511                PHONE NUMBER: (810) 591-4141
2325 4 Mile Rd Nw                           11425 Torrey Road Fenton
Grand Rapids, MI 49544                      Fenton, MI 48430

Kent City Community Schools                 Lake Linden-hubbell School District
SUPERINTENDENT: Mike Weiler                 SUPERINTENDENT: Brad Codere
E-MAIL: mike.weiler@kentcityschools.org     E-MAIL: coderebr@lakelinden.k12.mi.us
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 371 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


PHONE NUMBER: (906) 296-6211              PHONE NUMBER: (616) 374-8043
601 Calumet St                            223 W Broadway St
Lake Linden, MI 49945                     Woodland, MI 48897

Lake Orion Community Schools              Lamphere Public Schools
SUPERINTENDENT: Ben Kirby                 SUPERINTENDENT: Dale Steen
E-MAIL: ben.kirby@lok12.org               E-MAIL: steend@lamphereschools.org
PHONE NUMBER: (248) 693-5413              PHONE NUMBER: (248) 589-1990
315 North Lapeer St                       31201 Dorchester Ave
Lake Orion, MI 48362                      Madison Heights, MI 48071

Lake Shore Public Schools (macomb)        L'Anse Area Schools
SUPERINTENDENT: Joe Diponio               SUPERINTENDENT: Susan Tollefson
E-MAIL: jdiponio@lsps.org                 E-MAIL: stollefson@laschools.us
PHONE NUMBER: (586) 285-8480              PHONE NUMBER: (906) 524-6000
28850 Harper Ave                          201 North 4Th St
Saint Clair Shores, MI 48081              Lanse, MI 49946

Lakeshore School District (berrien)       L'Anse Creuse Public Schools
SUPERINTENDENT: Philip Freeman            SUPERINTENDENT: Erik Edoff
E-MAIL: pfreeman@lakeshoreps.org          E-MAIL: edoffer@lc-ps.org
PHONE NUMBER: (269) 428-1400              PHONE NUMBER: (586) 783-6300
5771 Cleveland Ave                        24076 F.V. Pankow Blvd.
Stevensville, MI 49127                    Clinton Township, MI 48036

Lakeview Community Schools (montcalm)     Lansing Public School District
SUPERINTENDENT: Kyle Hamlin               SUPERINTENDENT: Sam Sinicropi
E-MAIL: hamlink@lakeviewschools.net       E-MAIL: sam.sinicropi@lansingschools.net
PHONE NUMBER: (989) 352-6226              PHONE NUMBER: (517) 755-1010
123 5Th St                                519 West Kalamazoo St
Lakeview, MI 48850                        Lansing, MI 48933

Lakeview Public Schools (macomb)          Lapeer Community Schools
SUPERINTENDENT: Karl Paulson              SUPERINTENDENT: Matthew Wandrie
E-MAIL: kpaulson@scslakeview-k12.com      E-MAIL: mwandrie@lapeerschools.org
PHONE NUMBER: (586) 445-4000              PHONE NUMBER: (810) 667-2401
27575 Harper Ave                          250 2Nd St
Saint Clair Shores, MI 48081              Lapeer, MI 48446

Lakeview Sch. District (calhoun)          Lapeer Isd
SUPERINTENDENT: Blake Prewitt             SUPERINTENDENT: Steven Zott
E-MAIL: bprewitt@lakeviewspartans.org     E-MAIL: szott@lcisd.k12.mi.us
PHONE NUMBER: (269) 565-2411              PHONE NUMBER: (810) 664-5917
15 Arbor St                               1996 West Oregon St
Battle Creek, MI 49015                    Lapeer, MI 48446

Lakeville Community School District       Lawrence Public Schools
SUPERINTENDENT: Mike Lytle                SUPERINTENDENT: Gretchen Gendron
E-MAIL: mlytle@lakevilleschools.org       E-MAIL: gretchengendron@lawrencetigers.com
PHONE NUMBER: (810) 591-3980              PHONE NUMBER: (269) 674-8233
11107 Washburn Rd                         650 West Saint Joseph St
Otisville, MI 48463                       Lawrence, MI 49064

Lakewood Public Schools                   Lawton Community School District
SUPERINTENDENT: Steven Skalka             SUPERINTENDENT: Christopher Rice
E-MAIL: stevenskalka@lakewoodps.org       E-MAIL: crice@lawtoncs.org
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 372 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


PHONE NUMBER: (269) 624-7901                  PHONE NUMBER: (810) 591-0980
101 Primary Way                               7205 Silver Lake Rd
Lawton, MI 49065                              Linden, MI 48451

Leland Public School District                 Litchfield Community Schools
SUPERINTENDENT: Stephanie Long                SUPERINTENDENT: Mike Corey
E-MAIL: slong@lelandschool.com                E-MAIL: mcorey@litchfieldschools.com
PHONE NUMBER: (231) 256-9857                  PHONE NUMBER: (517) 542-2388
200 North Grand Ave                           210 Williams St
Leland, MI 49654                              Litchfield, MI 49252

Lenawee Isd                                   Livingston Esa
SUPERINTENDENT: Mark Haag                     SUPERINTENDENT: Michael Hubert
E-MAIL: mark.haag@lisd.us                     E-MAIL: mike@livingstonesa.org
PHONE NUMBER: (517) 265-2119                  PHONE NUMBER: (517) 546-5550
4107 North Adrian Hwy                         1425 West Grand River Ave
Adrian, MI 49221                              Howell, MI 48843

Les Cheneaux Community Schools                Livonia Public Schools School District
SUPERINTENDENT: Randy Schaedig                SUPERINTENDENT: Andrea Oquist
E-MAIL: rschaedig@eupschools.org              E-MAIL: aoquist@livoniapublicschools.org
PHONE NUMBER: (906) 484-2256                  PHONE NUMBER: (734) 744-2500
298 East Highway M-134                        15125 Farmington Rd
Cedarville, MI 49719                          Livonia, MI 48154

Leslie Public Schools                         Lowell Area Schools
SUPERINTENDENT: Jeff Manthei                  SUPERINTENDENT: Nate Fowler
E-MAIL: mantheij@lesliek12.net                E-MAIL: nfowler@lowellschools.com
PHONE NUMBER: (517) 589-8200                  PHONE NUMBER: (616) 987-2500
4141 Hull Rd                                  300 High St
Leslie, MI 49251                              Lowell, MI 49331

Lewis Cass Isd                                Ludington Area School District
SUPERINTENDENT: Brent Holcomb                 SUPERINTENDENT: Jason Kennedy
E-MAIL: bholcomb@lewiscassisd.org             E-MAIL: jkennedy@lasd.net
PHONE NUMBER: (269) 445-6204                  PHONE NUMBER: (231) 845-7303
61682 Dailey Rd                               809 East Tinkham Ave
Cassopolis, MI 49031                          Ludington, MI 49431

Lincoln Consolidated School District          Mackinac Island Public Schools
SUPERINTENDENT: Sean Mcnatt                   SUPERINTENDENT: Bob Lohff
E-MAIL: mcnatts@lincolnk12.org                E-MAIL: blohff@eupschools.org
PHONE NUMBER: (734) 484-7001                  PHONE NUMBER: (906) 847-3377
8970 Whittaker Rd                             7846 Main Street
Ypsilanti, MI 48197                           Mackinac Island, MI 49757

Lincoln Park School District Of The City Of   Mackinaw City Public Schools
SUPERINTENDENT: Terry Dangerfield             SUPERINTENDENT: Jeffrey Curth
E-MAIL: terry.dangerfield@lpps.info           E-MAIL: jcurth@mackcity.k12.mi.us
PHONE NUMBER: (313) 389-0200                  PHONE NUMBER: (231) 436-8211
1650 Champaign Rd                             609 West Central Ave
Lincoln Park, MI 48146                        Mackinaw City, MI 49701

Linden Community Schools                      Macomb Isd
SUPERINTENDENT: Russ Ciesielski               SUPERINTENDENT: Michael Devault
E-MAIL: rciesiel@lindenschools.org            E-MAIL: mdevault@misd.net
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 373 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


PHONE NUMBER: (586) 228-3300                PHONE NUMBER: (231) 824-6411
44001 Garfield Rd                           105 5Th St
Clinton Township, MI 48038                  Manton, MI 49663

Madison District Public Schools             Maple Valley Schools
SUPERINTENDENT: Angel Abdulahad             SUPERINTENDENT: Katherine Bertolini
E-MAIL: aabdulahad@madisondistrict.org      E-MAIL: kbertolini@mvs.k12.mi.us
PHONE NUMBER: (248) 399-7800                PHONE NUMBER: (517) 852-9699
26524 John R Rd                             11090 Nashville Hwy
Madison Heights, MI 48071                   Vermontville, MI 49096

Madison School District (lenawee)           Mar Lee School District
SUPERINTENDENT: Nick Steinmetz              SUPERINTENDENT: Jennifer Goodman
E-MAIL: nick.steinmetz@madisonk12.us        E-MAIL: goodmanj@mar-lee.org
PHONE NUMBER: (517) 263-0741                PHONE NUMBER: (269) 781-5412
3498 Treat Hwy                              21236 H Dr N
Adrian, MI 49221                            Marshall, MI 49068

Mancelona Public Schools                    Marcellus Community Schools
SUPERINTENDENT: Jeffery Dirosa              SUPERINTENDENT: Nanette Pauley
E-MAIL: jdirosa@mancelonaschools.org        E-MAIL: npauley@marcelluscs.org
PHONE NUMBER: (231) 587-9764                PHONE NUMBER: (269) 646-7655
112 St John St                              305 Arbor St
Mancelona, MI 49659                         Marcellus, MI 49067

Manchester Community Schools                Marion Public Schools
SUPERINTENDENT: Brad Bezeau                 SUPERINTENDENT: Chris Arrington
E-MAIL: bbezeau@mcs.k12.mi.us               E-MAIL: carrington@marion.k12.mi.us
PHONE NUMBER: (734) 428-9711                PHONE NUMBER: (231) 743-2486
410 City Rd                                 510 West Main St
Manchester, MI 48158                        Marion, MI 49665

Manistee Area Public Schools                Marlette Community Schools
SUPERINTENDENT: Ronald Stoneman             SUPERINTENDENT: Sarah Barratt
E-MAIL: rstoneman@manistee.org              E-MAIL: sarah.barratt@marletteschools.org
PHONE NUMBER: (231) 723-3521                PHONE NUMBER: (989) 635-4900
550 Maple St                                6230 Euclid St.
Manistee, MI 49660                          Marlette, MI 48453

Manistee Isd                                Marquette Area Public Schools
SUPERINTENDENT: David Cox                   SUPERINTENDENT: William Saunders
E-MAIL: dcox@wmisd.org                      E-MAIL: wsaunders@mapsnet.org
PHONE NUMBER: (231) 723-4264                PHONE NUMBER: (906) 225-4200
772 East Parkdale Ave                       1201 West Fair Ave
Manistee, MI 49660                          Marquette, MI 49855

Manistique Area Schools                     Marquette-alger Resa
SUPERINTENDENT: Howard Parmentier           SUPERINTENDENT: Greg Nyen
E-MAIL: hparmentier@manistiqueschools.org   E-MAIL: gnyen@maresa.org
PHONE NUMBER: (906) 341-4330                PHONE NUMBER: (906) 226-5101
100 North Cedar St                          321 East Ohio St
Manistique, MI 49854                        Marquette, MI 49855

Manton Consolidated Schools                 Marshall Public Schools
SUPERINTENDENT: Leonard Morrow              SUPERINTENDENT: Randall Davis
E-MAIL: lmorrow@mantonschools.org           E-MAIL: rdavis@marshallpublicschools.org
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 374 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


PHONE NUMBER: (269) 781-1250                 E-MAIL: barry.markwart@mayvilleschools.org
100 East Green St                            PHONE NUMBER: (989) 843-6115
Marshall, MI 49068                           6250 Fulton St
                                             Mayville, MI 48744
Martin Public Schools
SUPERINTENDENT: Brooke Stone                 Mcbain Rural Agricultural Schools
E-MAIL:                                      SUPERINTENDENT: Stephen Prissel
brooke.balleestone@martinpublicschools.org   E-MAIL: sprissel@mcbain.org
PHONE NUMBER: (269) 672-7194                 PHONE NUMBER: (231) 825-2165
1619 University St                           107 East Maple St
Martin, MI 49070                             Mc Bain, MI 49657

Marysville Public Schools                    Mecosta-osceola Isd
SUPERINTENDENT: Shawn Wightman               SUPERINTENDENT: Steve Locke
E-MAIL: swightman@marysvilleschools.us       E-MAIL: slocke@moisd.org
PHONE NUMBER: (810) 364-7731                 PHONE NUMBER: (231) 796-3543
495 East Huron Blvd.                         15760 190Th Ave
Marysville, MI 48040                         Big Rapids, MI 49307

Mason Consolidated Schools (monroe)          Melvindale-north Allen Park Schools
SUPERINTENDENT: Kelli Tuller                 SUPERINTENDENT: Kimberly Soranno
E-MAIL: ktuller@eriemason.k12.mi.us          E-MAIL: sorannk@melnapschools.com
PHONE NUMBER: (734) 848-9304                 PHONE NUMBER: (313) 389-3300
2400 Mason Eagle Dr                          18530 Prospect St
Erie, MI 48133                               Melvindale, MI 48122

Mason County Central Schools                 Memphis Community Schools
SUPERINTENDENT: Jeffrey Mount                SUPERINTENDENT: Brad Gudme
E-MAIL: jmount@mccschools.org                E-MAIL: bgudme@memphisk12.org
PHONE NUMBER: (231) 757-3713                 PHONE NUMBER: (810) 392-2151
300 West Broadway Ave                        34110 Bordman Rd
Scottville, MI 49454                         Memphis, MI 48041

Mason County Eastern Schools                 Mendon Community School District
SUPERINTENDENT: Paul Shoup                   SUPERINTENDENT: Leasa Griffith
E-MAIL: pshou@mceschools.com                 E-MAIL: lgriffith@mendonschools.org
PHONE NUMBER: (231) 757-3733                 PHONE NUMBER: (269) 496-8491
18 South Main St                             148 Kirby Rd
Custer, MI 49405                             Mendon, MI 49072

Mason Public Schools (ingham)                Menominee Area Public Schools
SUPERINTENDENT: Ronald Drzewicki             SUPERINTENDENT: John Mans
E-MAIL: drzewickir@masonk12.net              E-MAIL: mansj@gomaroons.org
PHONE NUMBER: (517) 676-6489                 PHONE NUMBER: (906) 863-9951
400 S Cedar St                               1230 13Th St
Mason, MI 48854                              Menominee, MI 49858

Mattawan Consolidated School                 Menominee Isd
SUPERINTENDENT: Randy Fleenor                SUPERINTENDENT: Steve Martin
E-MAIL: rfleenor@mattawanschools.org         E-MAIL: stevemartin@mc-isd.org
PHONE NUMBER: (269) 668-3361                 PHONE NUMBER: (906) 863-5665
56720 Murray St                              1201 41St Ave
Mattawan, MI 49071                           Menominee, MI 49858

Mayville Community School District           Meridian Public Schools
SUPERINTENDENT: Barry Markwart               SUPERINTENDENT: Craig Carmoney
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 375 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


E-MAIL: craig.carmoney@merps.org                  SUPERINTENDENT: Eric Vandamme
PHONE NUMBER: (989) 687-3200                      E-MAIL: evandamme@mpswolverines.com
3361 North Meridian Rd                            PHONE NUMBER: (906) 359-4387
Sanford, MI 48657                                 5055 Saint Nicholas 31St Rd
                                                  Rock, MI 49880
Merrill Community Schools
SUPERINTENDENT: Gwen Glazier                      Midland County Educational Service Agency
E-MAIL: glazier.gwen@merrillschools.org           SUPERINTENDENT: John Searles
PHONE NUMBER: (989) 643-7261                      E-MAIL: suptsearles@midlandesa.org
431 W. Alice                                      PHONE NUMBER: (989) 631-5890
Merrill, MI 48637                                 3917 Jefferson Ave
                                                  Midland, MI 48640
Mesick Consolidated Schools
SUPERINTENDENT: Scott Akom                        Midland Public Schools
E-MAIL: akoms@mesick.org                          SUPERINTENDENT: Michael Sharrow
PHONE NUMBER: (231) 885-2727                      E-MAIL: sharrowme@midlandps.org
210 East Mesick Ave                               PHONE NUMBER: (989) 923-5001
Mesick, MI 49668                                  600 East Carpenter St
                                                  Midland, MI 48640
Michigan Center School District
SUPERINTENDENT: Brady Cook                        Milan Area Schools
E-MAIL: brady.cook@mccardinals.org                SUPERINTENDENT: Bryan Girbach
PHONE NUMBER: (517) 764-5778                      E-MAIL: girbachb@milanareaschools.org
400 S State St                                    PHONE NUMBER: (734) 439-5050
Michigan Center, MI 49254                         100 Big Red Dr
                                                  Milan, MI 48160
Michigan Department Of Community Health
SUPERINTENDENT: Robert Gordon                     Millington Community Schools
E-MAIL: gordonr3@michigan.gov                     SUPERINTENDENT: Lawrence Kroswek
PHONE NUMBER: (517) 373-3740                      E-MAIL: lawrence.kroswek@mcsdistrict.com
201 Townsend St                                   PHONE NUMBER: (989) 660-2451
Lansing, MI 48933                                 8537 Gleason Street
                                                  Millington, MI 48746
Michigan Department Of Human Services
SUPERINTENDENT: Nick Lyon                         Mio-ausable Schools
E-MAIL: lyonn@michigan.gov                        SUPERINTENDENT: Paul Ciske
PHONE NUMBER: (517) 373-2000                      E-MAIL: ciskep@miok12.net
235 South Grand Ave                               PHONE NUMBER: (989) 826-2401
Lansing, MI 48933                                 1110 West 8Th St
                                                  Mio, MI 48647
Michigan Department Of Licensing And Regulatory
Affairs/mrs                                       Mona Shores Public School District
SUPERINTENDENT: Orlene Hawks                      SUPERINTENDENT: Bill Obrien
E-MAIL: hawkso@michigan.gov                       E-MAIL: obrienb@monashores.net
PHONE NUMBER: (517) 373-3390                      PHONE NUMBER: (231) 780-4751
201 North Washington Sq Flr 4T                    121 Randall Road
Lansing, MI 48913                                 Norton Shores, MI 49441

Michigan School For The Deaf                      Monroe Isd
SUPERINTENDENT: Charles Thomas                    SUPERINTENDENT: Stephen Mcnew
E-MAIL: thomasc29@michigan.gov                    E-MAIL: stephen.mcnew@monroeisd.us
PHONE NUMBER: (810) 257-1467                      PHONE NUMBER: (734) 242-5799
1235 W Court St                                   1101 South Raisinville Rd
Flint, MI 48503                                   Monroe, MI 48161

Mid Peninsula School District                     Monroe Public Schools
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 376 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


SUPERINTENDENT: Julie Everly              SUPERINTENDENT: Michael Dewey
E-MAIL: everly@monroe.k12.mi.us           E-MAIL: mdewey@morrice.k12.mi.us
PHONE NUMBER: (734) 265-3070              PHONE NUMBER: (517) 625-3142
1275 North Macomb St                      111 East Mason
Monroe, MI 48162                          Morrice, MI 48857

Montabella Community Schools              Mount Clemens Community School District
SUPERINTENDENT: Shelly Millis             SUPERINTENDENT: Monique Beels
E-MAIL: smillis@montabella.com            E-MAIL: beelsm@mtcps.org
PHONE NUMBER: (989) 427-5148              PHONE NUMBER: (586) 469-6100
302 West Main St                          167 Cass Ave
Edmore, MI 48829                          Mount Clemens, MI 48043

Montague Area Public Schools              Mt. Morris Consolidated Schools
SUPERINTENDENT: Jeffrey Johnson           SUPERINTENDENT: Mickie Kujat
E-MAIL: johnsonj@mapsk12.org              E-MAIL: mkujat@mtmorrisschools.org
PHONE NUMBER: (231) 893-1515              PHONE NUMBER: (810)591-8760
4882 Stanton Blvd                         12356 WALTER ST
Montague, MI 49437                        MOUNT MORRIS, MI 48458

Montcalm Area Isd                         Mt. Pleasant City School District
SUPERINTENDENT: Roger Thelen              SUPERINTENDENT: Jennifer Verleger
E-MAIL: rthelen@maisd.com                 E-MAIL: jverleger@mp.edzone.net
PHONE NUMBER: (989) 831-5261              PHONE NUMBER: (989) 775-2300
621 North New St                          720 North Kinney Ave
Stanton, MI 48888                         Mount Pleasant, MI 48858

Montrose Community Schools                Munising Public Schools
SUPERINTENDENT: Linden Moore              SUPERINTENDENT: Peter Kelto
E-MAIL: lmoore@montroseschools.org        E-MAIL: pete.kelto@mps-up.com
PHONE NUMBER: (810) 591-8800              PHONE NUMBER: (906) 387-2251
300 Nanita Dr                             411 Elm Ave
Montrose, MI 48457                        Munising, MI 49862

Moran Township School District            Muskegon Area Isd
SUPERINTENDENT: Amy Lester                SUPERINTENDENT: John Severson
E-MAIL: alester@eupschools.org            E-MAIL: jseverson@muskegonisd.org
PHONE NUMBER: (906) 643-7970              PHONE NUMBER: (231) 777-2637
W 1828 Gros Cap Rd                        630 Harvey St
Saint Ignace, MI 49781                    Muskegon, MI 49442

Morenci Area Schools                      Muskegon Public Schools Of The City Of
SUPERINTENDENT: Michael McAran            SUPERINTENDENT: Matthew Cortez
E-MAIL: mcaran@morencibulldogs.org        E-MAIL: mcortez@mpsk12.net
PHONE NUMBER: (517) 458-7501              PHONE NUMBER: (231)720-2000
788 Coomer St                             349 WEST WEBSTER AVE
Morenci, MI 49256                         MUSKEGON, MI 49440

Morley Stanwood Community Schools         Napoleon Community Schools
SUPERINTENDENT: Roger Cole                SUPERINTENDENT: Jim Graham
E-MAIL: rcole@morleystanwood.org          E-MAIL: jim.graham@napoleonschools.org
PHONE NUMBER: (231) 856-4392              PHONE NUMBER: (517) 536-8667
4700 Northland Dr                         200 West
Morley, MI 49336                          Napoleon, MI 49261

Morrice Area Schools                      Negaunee Public Schools
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 377 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


SUPERINTENDENT: Dan Skewis                 SUPERINTENDENT: Wes Johnson
E-MAIL: dan.skewis@negauneeschools.org     E-MAIL: wes.johnson@najps.org
PHONE NUMBER: (906) 475-4157               PHONE NUMBER: (517) 287-4214
101 South Pioneer Ave                      4555 Knowles Rd
Negaunee, MI 49866                         North Adams, MI 49262

New Buffalo Area Schools                   North Branch Area Schools
SUPERINTENDENT: Jeff Leslie                SUPERINTENDENT: Jim Fish
E-MAIL: jleslie@nbas.org                   E-MAIL: jfish@nbbroncos.net
PHONE NUMBER: (269) 469-6000               PHONE NUMBER: (810) 688-3570
1112 East Clay St                          6655 Jefferson Rd
New Buffalo, MI 49117                      North Branch, MI 48461

New Haven Community Schools                North Central Area Schools
SUPERINTENDENT: Cheryl Puzdrakiewicz       SUPERINTENDENT: Jennifer Eichmeier
E-MAIL: cpuzdrakiewicz@newhaven.misd.net   E-MAIL: jeichmeier@ncajets.org
PHONE NUMBER: (586) 749-5123               PHONE NUMBER: (906) 498-7737
30375 Clark Street                         5465 Third St
New Haven, MI 48048                        Hermansville, MI 49847

New Lothrop Area Public Schools            North Dickinson County Schools
SUPERINTENDENT: Anthony Berthiaume         SUPERINTENDENT: Angel Inglese
E-MAIL: aberthiaume@newlothrop.k12.mi.us   E-MAIL: ainglese@go-nordics.com
PHONE NUMBER: (810) 638-5091               PHONE NUMBER: (906) 542-9281
9285 Easton Rd.                            6588 M-69
New Lothrop, MI 48460                      Felch, MI 49831

Newaygo County Resa                        North Huron School District
SUPERINTENDENT: Lori Clark                 SUPERINTENDENT: Martin Prout
E-MAIL: lori@ncresa.org                    E-MAIL: proutm@nhuron.org
PHONE NUMBER: (231) 924-0381               PHONE NUMBER: (989) 874-4100
4747 West 48Th St                          21 Main St
Fremont, MI 49412                          Kinde, MI 48445

Newaygo Public School District             North Muskegon Public Schools
SUPERINTENDENT: Peggy Mathis               SUPERINTENDENT: Curt Babcock
E-MAIL: pmathis@newaygo.net                E-MAIL: cbabcock@nmps.net
PHONE NUMBER: (231) 652-6984               PHONE NUMBER: (231) 719-4100
360 S Mill Street                          1600 Mills Ave
Newaygo, MI 49337                          Muskegon, MI 49445

Nice Community School District             Northport Public School District
SUPERINTENDENT: Bryan Deaugustine          SUPERINTENDENT: Neil Wetherbee
E-MAIL: bryand@nice.k12.mi.us              E-MAIL: nwetherbee@northportps.org
PHONE NUMBER: (906) 485-1021               PHONE NUMBER: (231) 386-5153
300 Westwood Dr                            104 Wing St
Ishpeming, MI 49849                        Northport, MI 49670

Niles Community Schools                    Northview Public Schools
SUPERINTENDENT: Dan Applegate              SUPERINTENDENT: Scott Korpak
E-MAIL: dan.applegate@nilesschools.org     E-MAIL: skorpak@nvps.net
PHONE NUMBER: (269) 683-0732               PHONE NUMBER: (616) 363-6861
111 Spruce St                              4365 Hunsberger Ave Ne
Niles, MI 49120                            Grand Rapids, MI 49525

North Adams-jerome Public Schools          Northville Public Schools
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 378 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


SUPERINTENDENT: Mary Gallagher                  SUPERINTENDENT: John Hood
E-MAIL: gallagma@northvilleschools.org          E-MAIL: john.hood@okemosk12.net
PHONE NUMBER: (248) 344-3500                    PHONE NUMBER: (517) 706-5010
501 West Main St                                4406 Okemos Rd
Northville, MI 48167                            Okemos, MI 48864

Northwest Community Schools                     Olivet Community Schools
SUPERINTENDENT: Geoff Bontrager                 SUPERINTENDENT: Rocky Aldrich
E-MAIL: geoff.bontrager@nwschools.org           E-MAIL: aldricr@olivetschools.org
PHONE NUMBER: (517) 817-4710                    PHONE NUMBER: (269) 749-4572
6900 Rives Junction Rd                          255 First St
Jackson, MI 49201                               Olivet, MI 49076

Norway-vulcan Area Schools                      Onaway Area Community School District
SUPERINTENDENT: Lou Steigerwald                 SUPERINTENDENT: Rod Fullerton
E-MAIL: lsteigerwald@nvknights.org              E-MAIL: rfullerton@oacsd.com
PHONE NUMBER: (906) 563-9552                    PHONE NUMBER: (989) 733-4950
300 Section St                                  4549 M 33
Norway, MI 49870                                Onaway, MI 49765

Nottawa Community School                        Onekama Consolidated Schools
SUPERINTENDENT: Jerome Wolff                    SUPERINTENDENT: Gina Hagen
E-MAIL: jwolff@nottawaschool.org                E-MAIL: ghagen@manistee.org
PHONE NUMBER: (269) 467-7153                    PHONE NUMBER: (231) 889-4251
26438 M 86                                      5016 Main St
Sturgis, MI 49091                               Onekama, MI 49675

Novi Community School District                  Onsted Community Schools
SUPERINTENDENT: Steven Matthews                 SUPERINTENDENT: Steve Head
E-MAIL: steven.matthews@novik12.org             E-MAIL: head.s@onstedschools.us
PHONE NUMBER: (248) 449-1234                    PHONE NUMBER: (517) 467-2174
25345 Taft Rd                                   10109 Slee Rd
Novi, MI 48374                                  Onsted, MI 49265

Oak Park School District Of The City Of         Ontonagon Area School District
SUPERINTENDENT: Jamii Hitchcock                 SUPERINTENDENT: James Bobula
E-MAIL: jhitchcock@oakparkschools.org           E-MAIL: jimb@oasd.k12.mi.us
PHONE NUMBER: (248) 336-7706                    PHONE NUMBER: (906) 813-0614
13900 Granzon St                                701 Parker Avenue
Oak Park, MI 48237                              Ontonagon, MI 49953

Oakland Schools                                 Orchard View Schools
SUPERINTENDENT: Wanda Robinson                  SUPERINTENDENT: Jim Nielsen
E-MAIL: wanda.cook-robinson@oakland.k12.mi.us   E-MAIL: jim.nielsen@orchardview.org
PHONE NUMBER: (248) 209-2000                    PHONE NUMBER: (231) 760-1309
2111 Pontiac Lake Rd                            35 South Sheridan Dr
Waterford, MI 48328                             Muskegon, MI 49442

Oakridge Public Schools                         Oscoda Area Schools
SUPERINTENDENT: Tom Livezey                     SUPERINTENDENT: Scott Moore
E-MAIL: tlivezey@oakridgeschools.org            E-MAIL: moores@oscodaschools.org
PHONE NUMBER: (231) 788-7100                    PHONE NUMBER: (989) 739-2033
275 South Wolf Lake Rd                          3550 East River Rd
Muskegon, MI 49442                              Oscoda, MI 48750

Okemos Public Schools                           Otsego Public Schools
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 379 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


SUPERINTENDENT: Jeffrey Haase             SUPERINTENDENT: Bill Kerr
E-MAIL: jhaase@otsegops.org               E-MAIL: Kerrb@peckschools.net
PHONE NUMBER: (269) 692-6066              PHONE NUMBER: (810) 378-5200
400 Sherwood St                           222 East Lapeer St
Otsego, MI 49078                          Peck, MI 48466

Ottawa Area Isd                           Pellston Public Schools
SUPERINTENDENT: Peter Haines              SUPERINTENDENT: Stephen Seelye
E-MAIL: phaines@oaisd.org                 E-MAIL: sseelye@pellstonschools.org
PHONE NUMBER: (616) 738-8940              PHONE NUMBER: (231) 539-8682
13565 Port Sheldon St                     172 Park St
Holland, MI 49424                         Pellston, MI 49769

Ovid-elsie Area Schools                   Pennfield Schools
SUPERINTENDENT: Ryan Cunningham           SUPERINTENDENT: Kevin Simmons
E-MAIL: ryan.cunningham@ovidelsie.org     E-MAIL: simmonsk@pennfield.net
PHONE NUMBER: (989) 834-2271              PHONE NUMBER: (269) 961-9781
8989 East Colony Rd                       8587 Pennfield Rd
Elsie, MI 48831                           Battle Creek, MI 49017

Owendale-gagetown Area School District    Pentwater Public School District
SUPERINTENDENT: Terri Falkenberg          SUPERINTENDENT: Scott Karaptian
E-MAIL: falkenbergt@owengage.org          E-MAIL: skaraptian@pentwater.k12.mi.us
PHONE NUMBER: (989) 678-4141              PHONE NUMBER: (231) 869-4100
7166 East Main St                         600 Park St
Owendale, MI 48754                        Pentwater, MI 49449

Owosso Public Schools                     Perry Public Schools
SUPERINTENDENT: Andrea Tuttle             SUPERINTENDENT: Lori Haven
E-MAIL: tuttle@owosso.k12.mi.us           E-MAIL: havenl@perry.k12.mi.us
PHONE NUMBER: (989) 723-8131              PHONE NUMBER: (517) 625-3108
645 Alger Ave                             2665 W Britton Rd
Owosso, MI 48867                          Perry, MI 48872

Oxford Community Schools                  Pewamo-westphalia Community Schools
SUPERINTENDENT: Tim Throne                SUPERINTENDENT: Jeff Wright
E-MAIL: tim.throne@oxfordschools.org      E-MAIL: jeff.wright@pwschools.org
PHONE NUMBER: (248) 969-5000              PHONE NUMBER: (989) 587-5100
10 N. Washington St                       5101 South Clintonia Rd
Oxford, MI 48371                          Westphalia, MI 48894

Parchment School District                 Pickford Public Schools
SUPERINTENDENT: Jason Misner              SUPERINTENDENT: Angela Nettleton
E-MAIL: jmisner@parchment.k12.mi.us       E-MAIL: angelan@eupschools.org
PHONE NUMBER: (269) 488-1050              PHONE NUMBER: (906) 647-6285
520 North Orient St                       333 South Pleasant St
Kalamazoo, MI 49004                       Pickford, MI 49774

Paw Paw Public School District            Pinckney Community Schools
SUPERINTENDENT: Rick Reo                  SUPERINTENDENT: Richard Todd
E-MAIL: rick.reo@ppps.org                 E-MAIL: rtodd@pinckneypirates.org
PHONE NUMBER: (269) 657-8800              PHONE NUMBER: (810) 225-3950
119 Johnson Rd                            2130 East M 36
Paw Paw, MI 49079                         Pinckney, MI 48169

Peck Community School District            Pinconning Area Schools
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 380 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


SUPERINTENDENT: Mike Vieau                      SUPERINTENDENT: William Heath
E-MAIL: vieaum@pasd.org                         E-MAIL: wheath@portlandk12.org
PHONE NUMBER: (989) 879-4556                    PHONE NUMBER: (517) 647-4161
605 West 5Th St                                 1100 Ionia Rd
Pinconning, MI 48650                            Portland, MI 48875

Pine River Area Schools                         Posen Consolidated School District No. 9
SUPERINTENDENT: Matt Lukshaitis                 SUPERINTENDENT: Michelle Wesner
E-MAIL: matt.lukshaitis@pineriver.org           E-MAIL: mwesner@posen.k12.mi.us
PHONE NUMBER: (231) 829-3141                    PHONE NUMBER: (989) 766-2573
17445 Pine River Rd                             10575 Michigan Ave
Leroy, MI 49655                                 Posen, MI 49776

Pittsford Area Schools                          Potterville Public Schools
SUPERINTENDENT: Deanna Edens                    SUPERINTENDENT: Kevin Robydek
E-MAIL: deanna.edens@pittsfordk12.org           E-MAIL: robydeks@pps.k12.mi.us
PHONE NUMBER: (517) 523-3481                    PHONE NUMBER: (517) 645-2662
9304 Hamilton Rd                                420 North High St
Pittsford, MI 49271                             Potterville, MI 48876

Plainwell Community Schools                     Powell Township Schools
SUPERINTENDENT: Matthew Montange                SUPERINTENDENT: Daniel Barry
E-MAIL: matthew.montange@plainwellschools.org   E-MAIL: dbarry@maresa.org
PHONE NUMBER: (269) 685-5823                    PHONE NUMBER: (906) 345-9355
600 School Dr                                   101 Deutsch Ave
Plainwell, MI 49080                             Big Bay, MI 49808

Plymouth-canton Community Schools               Public Schools Of Calumet Laurium & Keweenaw
SUPERINTENDENT: Monica Merritt                  SUPERINTENDENT: Christopher Davidson
E-MAIL: monica.merritt@pccsk12.com              E-MAIL: cdavidson@clkschools.org
PHONE NUMBER: (734) 416-2700                    PHONE NUMBER: (906) 337-0311
454 South Harvey St                             57070 Mine St
Plymouth, MI 48170                              Calumet, MI 49913

Pontiac City School District                    Public Schools Of Petoskey
SUPERINTENDENT: Kelley Williams                 SUPERINTENDENT: Christopher Parker
E-MAIL: kelley.williams@pontiacschools.org      E-MAIL: parker.cd.m@petoskeyschools.org
PHONE NUMBER: (248) 451-6883                    PHONE NUMBER: (231) 348-2100
47200 Woodward Ave                              1130 Howard St
Pontiac, MI 48342                               Petoskey, MI 49770

Port Huron Area School District                 Quincy Community Schools
SUPERINTENDENT: Jamie Cain                      SUPERINTENDENT: Marc Kramer
E-MAIL: superintendent@phasd.us                 E-MAIL: kramerm@quincyschools.org
PHONE NUMBER: (810) 984-3101                    PHONE NUMBER: (517) 639-7141
2720 Riverside Drive                            1 Educational Pkwy
Port Huron, MI 48060                            Quincy, MI 49082

Portage Public Schools                          Rapid River Public Schools
SUPERINTENDENT: Mark Bielang                    SUPERINTENDENT: Jay Kulbertis
E-MAIL: mbielang@portageps.org                  E-MAIL: jkulbertis@rapidriver.k12.mi.us
PHONE NUMBER: (269) 323-5000                    PHONE NUMBER: (906) 474-6411
8107 Mustang Drive                              10070 Us Highway 2
Portage, MI 49002                               Rapid River, MI 49878

Portland Public Schools                         Ravenna Public Schools
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 381 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


SUPERINTENDENT: Greg Helmer                  SUPERINTENDENT: Derrick Coleman
E-MAIL: ghelmer@ravennaschools.org           E-MAIL: derrick.coleman@riverrougeschools.org
PHONE NUMBER: (231) 853-2231                 PHONE NUMBER: (313) 297-9600
12322 Stafford St                            1460 Coolidge Hwy
Ravenna, MI 49451                            River Rouge, MI 48218

Reading Community Schools                    River Valley School District
SUPERINTENDENT: Chuck North                  SUPERINTENDENT: Scott Bojanich
E-MAIL: chuck.north@readingrangers.org       E-MAIL: sbojanich@rivervalleyschools.org
PHONE NUMBER: (517) 283-2166                 PHONE NUMBER: (269) 756-9541
301 Chestnut Street                          15480 Three Oaks Rd
Reading, MI 49274                            Three Oaks, MI 49128

Redford Union Schools District No. 1         Riverview Community School District
SUPERINTENDENT: Sarena Shivers               SUPERINTENDENT: Russell Pickell
E-MAIL: shivers@redfordu.k12.mi.us           E-MAIL: rpickell@riverviewschools.com
PHONE NUMBER: (313) 242-6000                 PHONE NUMBER: (734) 285-9660
17715 Brady                                  13425 Colvin St
Redford, MI 48240                            Riverview, MI 48193

Reed City Area Public Schools                Rochester Community School District
SUPERINTENDENT: Michael Sweet                SUPERINTENDENT: Robert Shaner
E-MAIL: msweet@reedcityschools.org           E-MAIL: rshaner@rochester.k12.mi.us
PHONE NUMBER: (231) 832-2201                 PHONE NUMBER: (248) 726-3000
225 W Church Ave                             501 West University Dr
Reed City, MI 49677                          Rochester, MI 48307

Reese Public Schools                         Rockford Public Schools
SUPERINTENDENT: Keith Wetters                SUPERINTENDENT: Michael Shibler
E-MAIL: kwetters@reese.k12.mi.us             E-MAIL: mshibler@rockfordschools.org
PHONE NUMBER: (989) 868-9864                 PHONE NUMBER: (616) 863-6557
1696 South Van Buren Rd                      350 North Main St
Reese, MI 48757                              Rockford, MI 49341

Reeths-puffer Schools                        Rogers City Area Schools
SUPERINTENDENT: Steve Edwards                SUPERINTENDENT: Nicholas Hein
E-MAIL: edwardst@reeths-puffer.org           E-MAIL: nic.hein@rcashurons.org
PHONE NUMBER: (231) 744-4736                 PHONE NUMBER: (989) 734-9100
991 West Giles Rd                            1033 W Huron Ave
Muskegon, MI 49445                           Rogers City, MI 49779

Republic-michigamme Schools                  Romeo Community Schools
SUPERINTENDENT: Kevin Luokkala               SUPERINTENDENT: Todd Robinson
E-MAIL: kluokkala@r-mschool.org              E-MAIL: todd.robinson@romeok12.org
PHONE NUMBER: (906) 376-2277                 PHONE NUMBER: (586) 752-0225
227 Maple St                                 316 North Main St
Republic, MI 49879                           Romeo, MI 48065

Richmond Community Schools                   Romulus Community Schools
SUPERINTENDENT: Brian Walmsley               SUPERINTENDENT: Nicole Crockett
E-MAIL: bwalmsley@richmond.k12.mi.us         E-MAIL: nicrockett@romulusk12.org
PHONE NUMBER: (586) 727-3565                 PHONE NUMBER: (734) 532-1610
35276 Division Rd                            36540 Grant St
Richmond, MI 48062                           Romulus, MI 48174

River Rouge School District Of The City Of   Roscommon Area Public Schools
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 382 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


SUPERINTENDENT: Catherine Erickson          SUPERINTENDENT: Steve Laundra
E-MAIL: ericksonc@rapsk12.net               E-MAIL: steve.laundra@sc-aggies.us
PHONE NUMBER: (989) 275-6600                PHONE NUMBER: (517) 436-3108
299H W. Sunset                              6850 Sand Creek Hwy
Roscommon, MI 48653                         Sand Creek, MI 49279

Roseville Community Schools                 Sandusky Community School District
SUPERINTENDENT: Mark Blaszkowski            SUPERINTENDENT: Paul Flynn
E-MAIL: mblaszkowski@roseville.k12.mi.us    E-MAIL: pflynn@sandusky.k12.mi.us
PHONE NUMBER: (586) 445-5505                PHONE NUMBER: (810) 648-3400
18975 Church St                             191 Pine Tree Ln
Roseville, MI 48066                         Sandusky, MI 48471

Royal Oak Schools                           Sanilac Isd
SUPERINTENDENT: Mary Fitzpatrick            SUPERINTENDENT: Duane Lange
E-MAIL: fitzpatrickmb@royaloakschools.org   E-MAIL: dlange@sanilacisd.org
PHONE NUMBER: (248) 435-8400                PHONE NUMBER: (810) 648-4700
800 DeVillen                                175 East Aitken Rd
Royal Oak, MI 48073                         Peck, MI 48466

Rudyard Area Schools                        Saranac Community Schools
SUPERINTENDENT: Mark Pavloski               SUPERINTENDENT: Jason Smith
E-MAIL: pavloski@eupschools.org             E-MAIL: smithjas@scs-staff.org
PHONE NUMBER: (906) 478-3771                PHONE NUMBER: (616) 642-1400
11185 W 2Nd St                              250 Pleasant St
Rudyard, MI 49780                           Saranac, MI 48881

Saginaw Isd                                 Saugatuck Public Schools
SUPERINTENDENT: Kathy Stewart               SUPERINTENDENT: Timothy Travis
E-MAIL: kstewart1@sisd.cc                   E-MAIL: ttravis@saugatuckps.com
PHONE NUMBER: (989) 399-7473                PHONE NUMBER: (269) 857-1444
3933 Barnard Road                           201 Randolph St
Saginaw, MI 48638                           Douglas, MI 49406

Saginaw School District Of The City Of      Sault Ste. Marie Area Schools
SUPERINTENDENT: Ramont Roberts              SUPERINTENDENT: Timothy Hall
E-MAIL: rmroberts@spsd.net                  E-MAIL: thall@eupschools.org
PHONE NUMBER: (989) 399-6500                PHONE NUMBER: (906) 635-6609
550 Millard St                              876 Marquette Ave
Saginaw, MI 48607                           Sault Sainte Marie, MI 49783

Saginaw Township Community Schools          Schoolcraft Community Schools
SUPERINTENDENT: Bruce Martin                SUPERINTENDENT: Rusty Stitt
E-MAIL: Dbmartin@stcs.org                   E-MAIL: stittr@schoolcraftschools.org
PHONE NUMBER: (989) 797-1800                PHONE NUMBER: (269) 488-7390
3465 North Center Rd                        551 E Lyons St
Saginaw, MI 48603                           Schoolcraft, MI 49087

Saline Area Schools                         Shelby Public Schools
SUPERINTENDENT: Scot Graden                 SUPERINTENDENT: Tim Reeves
E-MAIL: gradens@salineschools.org           E-MAIL: reevest@shelby.k12.mi.us
PHONE NUMBER: (734) 429-8001                PHONE NUMBER: (231) 861-5211
7265 N Ann Arbor St                         525 North State St
Saline, MI 48176                            Shelby, MI 49455

Sand Creek Community Schools                Shepherd Public Schools
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 383 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


SUPERINTENDENT: Steve Brimmer             SUPERINTENDENT: Brian Galdes
E-MAIL: sbrimmer@shepherdschools.net      E-MAIL: brian.galdes@southredford.org
PHONE NUMBER: (989) 828-5520              PHONE NUMBER: (313) 535-4000
258 West Wright Ave                       26141 Schoolcraft
Shepherd, MI 48883                        Redford, MI 48239

Shiawassee Regional Esd                   Southfield Public School District
SUPERINTENDENT: David Schulte             SUPERINTENDENT: Jennifer Green
E-MAIL: schulte@sresd.org                 E-MAIL: jennifer.martin-green@southfieldk12.org
PHONE NUMBER: (989) 743-3471              PHONE NUMBER: (248) 746-8500
1025 North Shiawassee St                  24661 Lahser Rd
Corunna, MI 48817                         Southfield, MI 48033

Sigel Township S/d #3f                    Southgate Community School District
SUPERINTENDENT: Joe Murphy                SUPERINTENDENT: Jill Pastor
E-MAIL: jmurphy@huronisd.org              E-MAIL: pastorj@sgate.k12.mi.us
PHONE NUMBER: (989) 269-8944              PHONE NUMBER: (734) 246-4600
4151 Section Line Rd                      14600 Dix Toledo Rd
Bad Axe, MI 48413                         Southgate, MI 48195

Sigel Township S/d #4f                    Sparta Area Schools
SUPERINTENDENT: Joe Murphy                SUPERINTENDENT: Pete Bush
E-MAIL: jmurphy@huronisd.org              E-MAIL: pete.bush@spartaschools.org
PHONE NUMBER: (989) 479-9266              PHONE NUMBER: (616) 887-8253
5754 Section Line Rd                      465 South Union St
Harbor Beach, MI 48441                    Sparta, MI 49345

Sodus Township S/d #5                     Spring Lake Public Schools
SUPERINTENDENT: Laura Lausch              SUPERINTENDENT: Dennis Furton
E-MAIL: llausch@riverschoolk8.org         E-MAIL: dfurton@springlakeschools.org
PHONE NUMBER: (269) 925-6757              PHONE NUMBER: (616) 847-7919
4439 River Rd                             345 Hammond St
Sodus, MI 49126                           Spring Lake, MI 49456

South Haven Public Schools                Springport Public Schools
SUPERINTENDENT: Kevin Schooley            SUPERINTENDENT: Bob Cassiday
E-MAIL: kschooley@shps.org                E-MAIL: bob.cassiday@springportschools.net
PHONE NUMBER: (269) 637-0521              PHONE NUMBER: (517) 857-3495
554 Green St                              300 W Main St
South Haven, MI 49090                     Springport, MI 49284

South Lake Schools                        St. Charles Community Schools
SUPERINTENDENT: Ted Vonhiltmayer          SUPERINTENDENT: Michael Decker
E-MAIL: tvonhiltmayer@solake.org          E-MAIL: deckerm@stccs.org
PHONE NUMBER: (586) 435-1600              PHONE NUMBER: (989) 865-9961
23101 Stadium Dr                          891 West Walnut St
Saint Clair Shores, MI 48080              Saint Charles, MI 48655

South Lyon Community Schools              St. Clair County Resa
SUPERINTENDENT: Melissa Baker             SUPERINTENDENT: Kevin Miller
E-MAIL: bakerm@slcs.us                    E-MAIL: miller.kevin@sccresa.org
PHONE NUMBER: (248) 573-8100              PHONE NUMBER: (810) 364-8990
345 South Warren St                       499 Range Rd
South Lyon, MI 48178                      Marysville, MI 48040

South Redford School District             St. Ignace Area Schools
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 384 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


SUPERINTENDENT: Donald Gustafson          SUPERINTENDENT: Ronald Kraft
E-MAIL: dongus@eupschools.org             E-MAIL: rkraft@stephenson.k12.mi.us
PHONE NUMBER: (906) 643-8145              PHONE NUMBER: (906) 753-2222
429 Portage St                            526 Division St
Saint Ignace, MI 49781                    Stephenson, MI 49887

St. Johns Public Schools                  Stockbridge Community Schools
SUPERINTENDENT: Mark Palmer               SUPERINTENDENT: Karl Heidrich
E-MAIL: palmerm@sjredwings.org            E-MAIL: heidrick@panthernet.net
PHONE NUMBER: (989) 227-4050              PHONE NUMBER: (517) 851-7188
501 West Sickles St                       305 West Elizabeth St
Saint Johns, MI 48879                     Stockbridge, MI 49285

St. Joseph County Isd                     Sturgis Public Schools
SUPERINTENDENT: Teresa Belote             SUPERINTENDENT: Art Ebert
E-MAIL: tebelote@sjcisd.org               E-MAIL: aebert@sturgisps.org
PHONE NUMBER: (269) 467-5400              PHONE NUMBER: (269) 659-1500
62445 Shimmel Road                        107 West West St
Centreville, MI 49032                     Sturgis, MI 49091

St. Joseph Public Schools                 Summerfield Schools
SUPERINTENDENT: Thomas Bruce              SUPERINTENDENT: John Hewitt
E-MAIL: tbruce@sjschools.org              E-MAIL: hewitt@summerfield.k12.mi.us
PHONE NUMBER: (269) 926-3100              PHONE NUMBER: (734) 279-1035
3275 Lincoln Ave                          17555 Ida West Rd
Saint Joseph, MI 49085                    Petersburg, MI 49270

St. Louis Public Schools                  Superior Central School District
SUPERINTENDENT: Jennifer Mckittrick       SUPERINTENDENT: Bill Valima
E-MAIL: jmckittrick@stlouisschools.net    E-MAIL: bvalima@superiorcentralschools.org
PHONE NUMBER: (989) 681-2545              PHONE NUMBER: (906) 439-5531
113 East Saginaw St                       2865 East State Road 94
Saint Louis, MI 48880                     Eben Junction, MI 49825

Standish-sterling Community Schools       Suttons Bay Public Schools
SUPERINTENDENT: Darren Kroczaleski        SUPERINTENDENT: Casey Petz
E-MAIL: dkroczaleski@sscsd.org            E-MAIL: petzc@suttonsbayschools.com
PHONE NUMBER: (989) 846-3670              PHONE NUMBER: (231) 271-8600
3789 Wyatt Rd                             310 South Elm St
Standish, MI 48658                        Suttons Bay, MI 49682

Stanton Township Public Schools           Swan Valley School District
SUPERINTENDENT: James Rautiola            SUPERINTENDENT: Mat Mcrae
E-MAIL: jrautiola@stpsd.us                E-MAIL: mmcrae@swanvalley.k12.mi.us
PHONE NUMBER: (906) 482-2797              PHONE NUMBER: (989) 921-3701
50870 Holman School Rd                    8380 Ohern Rd
Atlantic Mine, MI 49905                   Saginaw, MI 48609

State Of Michigan                         Swartz Creek Community Schools
SUPERINTENDENT: Michael Rice              SUPERINTENDENT: Ben Mainka
E-MAIL: Ricem@michigan.gov                E-MAIL: bmainka@swcrk.org
PHONE NUMBER: (517) 373-3400              PHONE NUMBER: (810) 591-2300
111 South Capitol Ave                     8354 Cappy Ln
Lansing, MI 48933                         Swartz Creek, MI 48473

Stephenson Area Public Schools            Tahquamenon Area Schools
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 385 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


SUPERINTENDENT: Stacy Price                SUPERINTENDENT: John Vanwagoner
E-MAIL: sprice@taschools.org               E-MAIL: vanwagonjo@tcaps.net
PHONE NUMBER: (906) 293-3226               PHONE NUMBER: (231) 933-1700
700 Newberry Ave                           412 Webster St
Newberry, MI 49868                         Traverse City, MI 49686

Tawas Area Schools                         Trenton Public Schools
SUPERINTENDENT: John Klinger               SUPERINTENDENT: Rodney Wakeham
E-MAIL: jklinger@tawas.net                 E-MAIL: wakehamr@trentonschools.com
PHONE NUMBER: (989) 984-2250               PHONE NUMBER: (734) 676-8600
245 West M 55                              2603 Charlton Rd
Tawas City, MI 48763                       Trenton, MI 48183

Taylor School District                     Tri County Area Schools
SUPERINTENDENT: Mark Kleinhans             SUPERINTENDENT: Allen Cumings
E-MAIL: mark.kleinhans@taylorschools.net   E-MAIL: acumings@tricountyschools.com
PHONE NUMBER: (734) 374-1200               PHONE NUMBER: (616) 636-5454
23033 Northline Rd                         94 Cherry St
Taylor, MI 48180                           Sand Lake, MI 49343

Tecumseh Public Schools                    Troy School District
SUPERINTENDENT: Richard Hilderley          SUPERINTENDENT: Richard Machesky
E-MAIL: rhilderley@tps.k12.mi.us           E-MAIL: rmachesky@troy.k12.mi.us
PHONE NUMBER: (517) 423-2167               PHONE NUMBER: (248) 823-4000
212 North Ottawa St                        4400 Livernois Rd
Tecumseh, MI 49286                         Troy, MI 48098

Tekonsha Community Schools                 Tuscola Isd
SUPERINTENDENT: Jeff Kawaski               SUPERINTENDENT: Eugene Pierce
E-MAIL: kawaskij@tekonsha.k12.mi.us        E-MAIL: gpierce@tuscolaisd.org
PHONE NUMBER: (517) 767-4121               PHONE NUMBER: (989) 673-2144
245 South Elm St                           1385 Cleaver Rd
Tekonsha, MI 49092                         Caro, MI 48723

Thornapple Kellogg School District         Ubly Community Schools
SUPERINTENDENT: Robert Blitchok            SUPERINTENDENT: Joseph Candela
E-MAIL: rblitchok@tkschools.org            E-MAIL: jcandela@ublyschools.org
PHONE NUMBER: (269) 795-5521               PHONE NUMBER: (989) 658-8202
10051 Green Lake Rd                        2020 Union St
Middleville, MI 49333                      Ubly, MI 48475

Three Rivers Community Schools             Union City Community Schools
SUPERINTENDENT: Ron Moag                   SUPERINTENDENT: Ronna Steel
E-MAIL: rmoag@trschools.org                E-MAIL: rsteel@unioncityschools.org
PHONE NUMBER: (269) 279-1100               PHONE NUMBER: (517) 741-8091
851 6Th Avenue Rd                          430 Saint Joseph St
Three Rivers, MI 49093                     Union City, MI 49094

Traverse Bay Area Isd                      Unionville-sebewaing Area S.d.
SUPERINTENDENT: Nick Ceglarek              SUPERINTENDENT: George Rierson
E-MAIL: nceglarek@tbaisd.org               E-MAIL: riersong@think-usa.org
PHONE NUMBER: (231) 922-6200               PHONE NUMBER: (989) 883-2360
1101 Red Dr                                2203 Wildner Rd
Traverse City, MI 49684                    Sebewaing, MI 48759

Traverse City Area Public Schools          Utica Community Schools
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 386 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


SUPERINTENDENT: Christine Johns              SUPERINTENDENT: Brandon Hubbard
E-MAIL: superintendent@uticak12.org          E-MAIL: bhubbard@vcs-k12.net
PHONE NUMBER: (586) 797-1000                 PHONE NUMBER: (989) 268-5353
11303 Greendale Dr                           7188 Avenue B
Sterling Heights, MI 48312                   Vestaburg, MI 48891

Van Buren Isd                                Vicksburg Community Schools
SUPERINTENDENT: Jeffrey Mills                SUPERINTENDENT: Keevin Oneill
E-MAIL: jmills@vbisd.org                     E-MAIL: koneill@vicksburgschools.org
PHONE NUMBER: (269) 674-8091                 PHONE NUMBER: (269) 321-1000
490 South Paw Paw St                         301 South Kalamazoo St
Lawrence, MI 49064                           Vicksburg, MI 49097

Van Buren Public Schools                     Wakefield-marenisco School District
SUPERINTENDENT: Peter Kudlak                 SUPERINTENDENT: Jason Gustafson
E-MAIL: superintendent@vanburenschools.net   E-MAIL: gustafsonj@wmschools.org
PHONE NUMBER: (734) 697-9123                 PHONE NUMBER: (906) 224-9421
555 West Columbia Ave                        715 Putnam St
Belleville, MI 48111                         Wakefield, MI 49968

Van Dyke Public Schools                      Waldron Area Schools
SUPERINTENDENT: Piper Bognar                 SUPERINTENDENT: Mike Potts
E-MAIL: bognar.piper@vdps.net                E-MAIL: mike.potts@waldronspartans.org
PHONE NUMBER: (586) 758-8334                 PHONE NUMBER: (517) 286-6251
23500 Mac Arthur Blvd                        13380 Waldron Rd
Warren, MI 48089                             Waldron, MI 49288

Vanderbilt Area Schools                      Walkerville Public Schools
SUPERINTENDENT: Lee Sandy                    SUPERINTENDENT: Thomas Langdon
E-MAIL: leesandy@vanderbilt.k12.mi.us        E-MAIL: tlangdon@walkerville.k12.mi.us
PHONE NUMBER: (989) 983-2561                 PHONE NUMBER: (231) 873-4850
947 Donovan St                               145 Lathrop St
Vanderbilt, MI 49795                         Walkerville, MI 49459

Vandercook Lake Public Schools               Walled Lake Consolidated Schools
SUPERINTENDENT: Scott Leach                  SUPERINTENDENT: Kenneth Gutman
E-MAIL: scott.leach@vandyschools.org         E-MAIL: kennethgutman@wlcsd.org
PHONE NUMBER: (517) 782-9044                 PHONE NUMBER: (248) 956-2000
1000 East Golf Ave                           850 Ladd Rd
Jackson, MI 49203                            Walled Lake, MI 48390

Vassar Public Schools                        Warren Consolidated Schools
SUPERINTENDENT: Dorothy Blackwell            SUPERINTENDENT: Robert Livernois
E-MAIL: dblackwell@vassar.k12.mi.us          E-MAIL: livernois@wcskids.net
PHONE NUMBER: (989) 823-8535                 PHONE NUMBER: (586) 825-2400
220 Athletic St                              31300 Anita Drive
Vassar, MI 48768                             Warren, MI 48093

Verona Township S/d #1f                      Warren Woods Public Schools
SUPERINTENDENT: Joe Murphy                   SUPERINTENDENT: Stacey Fici
E-MAIL: jmurphy@huronisd.org                 E-MAIL: sdenewith@mywwps.org
PHONE NUMBER: (989) 269-7054                 PHONE NUMBER: (586) 439-4469
3487 School St                               12900 Frazho Rd
Bad Axe, MI 48413                            Warren, MI 48089

Vestaburg Community Schools                  Washtenaw Isd
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 387 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


SUPERINTENDENT: Naomi Norman               SUPERINTENDENT: Brian Friddle
E-MAIL: nnorman@washtenawisd.org           E-MAIL: bfriddle@webbervilleschools.org
PHONE NUMBER: (734) 994-8100               PHONE NUMBER: (517) 521-3422
1819 South Wagner Rd                       309 East Grand River Rd
Ann Arbor, MI 48103                        Webberville, MI 48892

Waterford School District                  Wells Township School District
SUPERINTENDENT: Scott Lindberg             SUPERINTENDENT: Luann Lohfink
E-MAIL: lindbs01@wsdmi.org                 E-MAIL: llohfink@maresa.org
PHONE NUMBER: (248) 706-4860               PHONE NUMBER: (906) 238-4200
501 North Cass                             38211 Co Rd 426
Waterford, MI 48328                        Arnold, MI 49819

Watersmeet Township School District        West Bloomfield School District
SUPERINTENDENT: Gerald Pease               SUPERINTENDENT: Gerald Hill
E-MAIL: gpease@watersmeet.k12.mi.us        E-MAIL: gerald.hill@wbsd.org
PHONE NUMBER: (906) 358-4555               PHONE NUMBER: (248) 865-6485
4720 Highway Us-45                         5810 Commerce Rd
Watersmeet, MI 49969                       West Bloomfield, MI 48324

Watervliet School District                 West Branch-rose City Area Schools
SUPERINTENDENT: Ric Seager                 SUPERINTENDENT: Philip Mikulski
E-MAIL: rseager@watervlietps.org           E-MAIL: mikulskp@wbrc.k12.mi.us
PHONE NUMBER: (269) 463-5566               PHONE NUMBER: (989) 343-2000
450 East Saint Joseph St                   960 S M 33
Watervliet, MI 49098                       West Branch, MI 48661

Waverly Community Schools                  West Iron County Public Schools
SUPERINTENDENT: Kelly Blake                SUPERINTENDENT: Christopher Thomson
E-MAIL: kblake@waverlyk12.net              E-MAIL: cthomson@westiron.org
PHONE NUMBER: (517) 321-7265               PHONE NUMBER: (906) 265-9218
515 Snow Rd                                601 Garfield Ave
Lansing, MI 48917                          Iron River, MI 49935

Wayland Union Schools                      West Ottawa Public School District
SUPERINTENDENT: Christina Hinds            SUPERINTENDENT: Thomas Martin
E-MAIL: hindsc@waylandunion.org            E-MAIL: martint@westottawa.net
PHONE NUMBER: (269) 792-2181               PHONE NUMBER: (616) 738-5795
850 E Superior St                          1138 136Th Ave
Wayland, MI 49348                          Holland, MI 49424

Wayne Resa                                 West Shore Educational Service District
SUPERINTENDENT: Randy Liepa                SUPERINTENDENT: Jason Jeffrey
E-MAIL: liepar@resa.net                    E-MAIL: jjeffrey@wsesd.org
PHONE NUMBER: (734) 334-1300               PHONE NUMBER: (231) 757-3716
33500 Van Born Rd                          2130 West Us Highway 10
Wayne, MI 48184                            Ludington, MI 49431

Wayne-westland Community School District   Western School District
SUPERINTENDENT: John Dignan                SUPERINTENDENT: Mike Smajda
E-MAIL: dignanj@wwcsd.net                  E-MAIL: mike.smajda@wsdpanthers.org
PHONE NUMBER: (734) 419-2000               PHONE NUMBER: (517) 841-8100
36745 Marquette St                         1400 S Dearing Rd
Westland, MI 48185                         Parma, MI 49269

Webberville Community Schools              Westwood Community School District
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 388 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


SUPERINTENDENT: Stiles Simmons                  Whitmore Lake Public School District
E-MAIL: simmonss@wwschools.net                  SUPERINTENDENT: Tom Dekeyser
PHONE NUMBER: (313) 565-1900                    E-MAIL: tom.dekeyser@wlps.net
3335 South Beech Daly St                        PHONE NUMBER: (734) 449-4464
Dearborn Heights, MI 48125                      8845 Whitmore Lake Rd
                                                Whitmore Lake, MI 48189
Westwood Heights Schools
SUPERINTENDENT: Peter Toal                      Whittemore-prescott Area Schools
E-MAIL: ptoal@hamadyhawks.net                   SUPERINTENDENT: Joe Perrera
PHONE NUMBER: (810) 591-0870                    E-MAIL: perreraj@wpas.net
3223 W Carpenter Rd # G                         PHONE NUMBER: (989) 756-2500
Flint, MI 48504                                 8970 Prescott Rd
                                                Whittemore, MI 48770
Wexford-missaukee Isd
SUPERINTENDENT: Dave Cox                        Williamston Community Schools
E-MAIL: dcox@wmisd.org                          SUPERINTENDENT: Adam Spina
PHONE NUMBER: (231) 876-2260                    E-MAIL: spinaa@gowcs.net
9907 East 13Th St                               PHONE NUMBER: (517) 655-4361
Cadillac, MI 49601                              418 Highland St
                                                Williamston, MI 48895
White Cloud Public Schools
SUPERINTENDENT: Ed Canning                      Wolverine Community School District
E-MAIL: canninge@whitecloud.net                 SUPERINTENDENT: Jim Emery
PHONE NUMBER: (231) 689-3201                    E-MAIL: jemery@wolverineschools.org
555 East Wilcox Ave                             PHONE NUMBER: (231) 525-8201
White Cloud, MI 49349                           13131 Brook St
                                                Wolverine, MI 49799
White Pigeon Community Schools
SUPERINTENDENT: Carrie Erlandson                Woodhaven-brownstown School District
E-MAIL: cerlandson@wpcschools.org               SUPERINTENDENT: Mark Greathead
PHONE NUMBER: (269) 483-7676                    E-MAIL: mark.greathead@wbsdweb.com
410 Prairie Ave                                 PHONE NUMBER: (734) 789-2357
White Pigeon, MI 49099                          24821 Hall Rd
                                                Woodhaven, MI 48183
Whitefish Township Schools
SUPERINTENDENT: Tom Mckee                       Wyandotte School District Of The City Of
E-MAIL: tmckee@eupschools.org                   SUPERINTENDENT: Catherine Cost
PHONE NUMBER: (906) 492-3353                    E-MAIL: costc@wy.k12.mi.us
7221 North M 123                                PHONE NUMBER: (734) 759-6002
Paradise, MI 49768                              639 Oak St
                                                Wyandotte, MI 48192
Whiteford Agricultural School District Of The
Counties Of Le                                  Wyoming Public Schools
SUPERINTENDENT: Valerie Orr                     SUPERINTENDENT: Craig Hoekstra
E-MAIL: val.orr@whiteford.k12.mi.us             E-MAIL: Craig_Hoekstra@wyomingps.org
PHONE NUMBER: (734) 856-1443                    PHONE NUMBER: (616) 530-7555
6655 Consear Rd                                 3575 Gladiola Ave Sw
Ottawa Lake, MI 49267                           Wyoming, MI 49519

Whitehall District Schools                      Yale Public Schools
SUPERINTENDENT: Jerry Mcdowell                  SUPERINTENDENT: Kenneth Nicholl
E-MAIL: jerrymcdowell@whitehallschools.net      E-MAIL: knicholl@ypsd.us
PHONE NUMBER: (231) 893-1005                    PHONE NUMBER: (810) 387-3231
541 East Slocum St                              198 School Dr
Whitehall, MI 49461                             Yale, MI 48097
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 389 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Ypsilanti Community Schools               Alden-conger Public School District
SUPERINTENDENT: Alena Ross                SUPERINTENDENT: Brian Shanks
E-MAIL: azacheryross7@ycschools.us        E-MAIL: bshanks@ac242.us
PHONE NUMBER: (734) 221-1200              PHONE NUMBER: (507) 874-3240
1885 Packard Rd                           215 N Broadway
Ypsilanti, MI 48197                       Alden, MN 56009

Zeeland Public Schools                    Alexandria Public School District
SUPERINTENDENT: Calvin Kuiper             SUPERINTENDENT: Julie Critz
E-MAIL: cdekuipe@zps.org                  E-MAIL: jcritz@alexschools.org
PHONE NUMBER: (616) 748-3000              PHONE NUMBER: (320) 762-2141
183 West Roosevelt Ave                    1410 Mckay Ave S Ste 201
Zeeland, MI 49464                         Alexandria, MN 56308

A.c.g.c. Public School District           Annandale Public School District
SUPERINTENDENT: Nels Onstad               SUPERINTENDENT: Tim Prom
E-MAIL: onstadn@acgcfalcons.org           E-MAIL: tprom@isd876.org
PHONE NUMBER: (320) 244-4712              PHONE NUMBER: (320) 274-5602
27250 Mn Hwy 4                            125 Cherry Ave N
Grove City, MN 56243                      Annandale, MN 55302

Ada-borup Public School District          Anoka-hennepin Public School Dist.
SUPERINTENDENT: Aaron Cook                SUPERINTENDENT: David Law
E-MAIL: acook@ada.k12.mn.us               E-MAIL: david.law@ahschools.us
PHONE NUMBER: (218) 784-5312              PHONE NUMBER: (763) 506-1000
604 Thorpe Ave W                          2727 N Ferry St
Ada, MN 56510                             Anoka, MN 55303

Adrian Public School District             Area Special Education Cooperative
SUPERINTENDENT: Molly Schilling           SUPERINTENDENT: Julie Aumock
E-MAIL: m.schilling@isd511.net            E-MAIL: jaumock@asec.net
PHONE NUMBER: (507) 483-2266              PHONE NUMBER: (218) 773-0315
410 Indiana Ave                           1505 Central Ave Nw
Adrian, MN 56110                          East Grand Forks, MN 56721

Aitkin Public School District             Ashby Public School District
SUPERINTENDENT: Dan Stifter               SUPERINTENDENT: Alan Niemann
E-MAIL: dstifter@isd1.org                 E-MAIL: ANiemann@ashbyps.org
PHONE NUMBER: (218) 927-2115              PHONE NUMBER: (218) 747-2257
306 2Nd St Nw                             300 Birch Ave
Aitkin, MN 56431                          Ashby, MN 56309

Albany Public School District             Austin Albert Lea Area Special Educ
SUPERINTENDENT: Greg Johnson              SUPERINTENDENT: Mike Funk
E-MAIL: gregjohnson@district745.org       E-MAIL: mike.funk@alschools.org
PHONE NUMBER: (320) 845-2171              PHONE NUMBER: (507)379-4800
30 Forest Ave                             2001 2ND AVE NW
Albany, MN 56307                          AUSTIN, MN 55912

Albert Lea Public School District         Austin Public School District
SUPERINTENDENT: Mike Funk                 SUPERINTENDENT: David Krenz
E-MAIL: mike.funk@alschools.org           E-MAIL: david.krenz@austin.k12.mn.us
PHONE NUMBER: (507) 379-4800              PHONE NUMBER: (507) 460-1900
211 W Richway Dr                          401 Nw 3Rd Ave
Albert Lea, MN 56007                      Austin, MN 55912
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 390 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Badger Public School District               Bemidji Public School District
SUPERINTENDENT: Kevin Ricke                 SUPERINTENDENT: Tim Lutz
E-MAIL: kricke@badger.k12.mn.us             E-MAIL: tim_lutz@isd31.net
PHONE NUMBER: (218) 528-3201                PHONE NUMBER: (218) 333-3100
110 Carpenter Ave                           502 Minnesota Ave Nw
Badger, MN 56714                            Bemidji, MN 56601

Bagley Public School District               Bemidji Regional Interdist. Council
SUPERINTENDENT: Erich Heise                 SUPERINTENDENT: Brenda Story
E-MAIL: eheise@bagley.k12.mn.us             E-MAIL: bstory@bric.k12.mn.us
PHONE NUMBER: (218) 694-6184                PHONE NUMBER: (218) 751-6622
202 Bagley Ave Nw                           1615 Nw 5Th St
Bagley, MN 56621                            Bemidji, MN 56601

Barnesville Public School Dist.             Benson Public School District
SUPERINTENDENT: Jon Ellerbusch              SUPERINTENDENT: Dennis Laumeyer
E-MAIL: jellerbusch@barnesville.k12.mn.us   E-MAIL: dlaumeyer@benson.k12.mn.us
PHONE NUMBER: (218) 354-2217                PHONE NUMBER: (320) 843-2710
302 3Rd St Se                               1400 Montana Ave
Barnesville, MN 56514                       Benson, MN 56215

Barnum Public School District               Benton-stearns Ed. District
SUPERINTENDENT: Mike McNulty                SUPERINTENDENT: Alicia Jepsen
E-MAIL: mmcnulty@isd91.org                  E-MAIL: ajepsen@bentonstearns.k12.mn.us
PHONE NUMBER: (218) 389-6978                PHONE NUMBER: (320) 252-8427
3675 County Rd 140                          517 2Nd St S
Barnum, MN 55707                            Sartell, MN 56377

Battle Lake Public School District          Bertha-hewitt Public School Dist.
SUPERINTENDENT: Darren Kern                 SUPERINTENDENT: Eric Koep
E-MAIL: dkern@isd542.org                    E-MAIL: eric.koep@isd786.org
PHONE NUMBER: (218) 864-5215                PHONE NUMBER: (218) 924-2500
402 Summit St W                             310 Central Ave S
Battle Lake, MN 56515                       Bertha, MN 56437

Becker Public School District               Big Lake Public School District
SUPERINTENDENT: Jeremy Schmidt              SUPERINTENDENT: Tim Truebenbach
E-MAIL: jschmidt@isd726.org                 E-MAIL: t.truebenbach@biglakeschools.org
PHONE NUMBER: (763) 261-4502                PHONE NUMBER: (763) 262-2536
12000 Hancock St                            501 Minnesota Ave
Becker, MN 55308                            Big Lake, MN 55309

Belgrade-brooten-elrosa School Dist         Bird Island-olivia-lake Lillian
SUPERINTENDENT: Patrick Walsh               SUPERINTENDENT: Dale Brandsoy
E-MAIL: pwalsh@bbejaguars.org               E-MAIL: dale.brandsoy@bold.k12.mn.us
PHONE NUMBER: (320) 346-2278                PHONE NUMBER: (320) 523-1031
710 Washburn Avenue                         701 S 9Th St
Belgrade, MN 56312                          Olivia, MN 56277

Belle Plaine Public School District         Blackduck Public School District
SUPERINTENDENT: Ryan Laager                 SUPERINTENDENT: Mark Lundin
E-MAIL: rlaager@belleplaine.k12.mn.us       E-MAIL: mlundin@blackduck.k12.mn.us
PHONE NUMBER: (952) 873-2400                PHONE NUMBER: (218) 835-5200
130 S Willow St                             156 1St St Ne
Belle Plaine, MN 56011                      Blackduck, MN 56630
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 391 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Blooming Prairie Public School Dist          Browerville Public School District
SUPERINTENDENT: Christopher Staloch          SUPERINTENDENT: Scott Vedbraaten
E-MAIL: cstaloch@blossoms.k12.mn.us          E-MAIL: svedbraaten@browerville.k12.mn.us
PHONE NUMBER: (507) 583-4426                 PHONE NUMBER: (320) 594-2272
202 4Th Ave Nw                               620 Park Ave N
Blooming Prairie, MN 55917                   Browerville, MN 56438

Bloomington Public School District           Browns Valley Public School Dist.
SUPERINTENDENT: Les Fujitake                 SUPERINTENDENT: Carmen Hills
E-MAIL: lesf@isd271.org                      E-MAIL: chills@brownsvalley.k12.mn.us
PHONE NUMBER: (952) 681-6400                 PHONE NUMBER: (320) 695-2103
1350 W 106Th St                              118 Church St
Bloomington, MN 55431                        Browns Valley, MN 56219

Blue Earth Area Public School                Buffalo Lk-hector-stewart Public Sc
SUPERINTENDENT: Mandy Fletcher               SUPERINTENDENT: Michelle Mortensen
E-MAIL: mfletcher@beas.blueearth.k12.mn.us   E-MAIL: mmortensen@blh.k12.mn.us
PHONE NUMBER: (507) 526-3188                 PHONE NUMBER: (320) 848-2233
315 E 6Th St                                 220 W 3Rd St
Blue Earth, MN 56013                         Hector, MN 55342

Braham Public School District                Buffalo-hanover-montrose Public Sch
SUPERINTENDENT: Ken Gagner                   SUPERINTENDENT: Scott Thielman
E-MAIL: kgagner@braham.k12.mn.us             E-MAIL: sthielman@bhmschools.org
PHONE NUMBER: (320) 396-3313                 PHONE NUMBER: (763) 682-8707
531 Elmhurst Ave S                           214 1St Ave Ne
Braham, MN 55006                             Buffalo, MN 55313

Brainerd Public School District              Bug-o-nay-ge-shig
SUPERINTENDENT: Laine Larson                 SUPERINTENDENT: Dan Mckeon
E-MAIL: laine.larson@isd181.org              E-MAIL: dan.mckeon@bugschool.k12.mn.us
PHONE NUMBER: (218) 547-6900                 PHONE NUMBER: (218)665-3000
804 Oak St                                   15353 Silver Eagle Dr. NW
Brainerd, MN 56401                           Bena, MN 56626

Brandon-evansville Public Schools            Burnsville Public School District
SUPERINTENDENT: Don Peschel                  SUPERINTENDENT: Theresa Battle
E-MAIL: dpeschel@b-e.k12.mn.us               E-MAIL: superintendent191@isd191.org
PHONE NUMBER: (320) 524-2263                 PHONE NUMBER: (952) 707-2000
206 W 3Rd St                                 100 River Ridge Ct
Brandon, MN 56315                            Burnsville, MN 55337

Breckenridge Public School District          Butterfield Public School District
SUPERINTENDENT: Diane Cordes                 SUPERINTENDENT: Steve Thomas
E-MAIL: cordesd@breckenridge.k12.mn.us       E-MAIL: sthomas@isd836.org
PHONE NUMBER: (218) 643-6822                 PHONE NUMBER: (507) 956-2771
810 Beede Ave                                440 Hubbard Ave
Breckenridge, MN 56520                       Butterfield, MN 56120

Brooklyn Center School District              Byron Public School District
SUPERINTENDENT: Carly Baker                  SUPERINTENDENT: Joey Page
E-MAIL: cbaker@bccs286.org                   E-MAIL: joey.page@byron.k12.mn.us
PHONE NUMBER: (763) 450-3386                 PHONE NUMBER: (507) 775-2383
6300 Shingle Creek Pkwy                      1887 2Nd Ave Nw
Brooklyn Center, MN 55430                    Byron, MN 55920
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 392 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Caledonia Public School District              Cass Lake-bena Public Schools
SUPERINTENDENT: Craig Ihrke                   SUPERINTENDENT: Rochelle Johnson
E-MAIL: craig_ihrke@cps.k12.mn.us             E-MAIL: rjohnson@isd115.net
PHONE NUMBER: (507) 725-3389                  PHONE NUMBER: (218) 335-2204
511 W Main St                                 208 Central Ave Nw
Caledonia, MN 55921                           Cass Lake, MN 56633

Cambridge-isanti Public School Dist           Cedar Mountain School District
SUPERINTENDENT: Nate Rudolph                  SUPERINTENDENT: Rob Brandl
E-MAIL: nrudolph@c-ischools.org               E-MAIL: rbrandl@cedarmt.org
PHONE NUMBER: (763) 689-6188                  PHONE NUMBER: (507) 249-5990
625A Main St N                                310 Somerville Ave
Cambridge, MN 55008                           Morgan, MN 56266

Campbell-tintah Public School Dist.           Centennial Public School District
SUPERINTENDENT: Kyle Edgerton                 SUPERINTENDENT: Brian Dietz
E-MAIL: edgertonk@campbell.k12.mn.us          E-MAIL: bdietz@isd12.org
PHONE NUMBER: (218) 630-5311                  PHONE NUMBER: (763) 792-6000
430 Connecticut Ave                           4707 N Rd
Campbell, MN 56522                            Circle Pines, MN 55014

Canby Public School District                  Central Lakes Education District
SUPERINTENDENT: Ryan Nielsen                  SUPERINTENDENT: Jeff Holm
E-MAIL: ryan.nielsen@canbylancers.org         E-MAIL: holmj@willmar.k12.mn.us
PHONE NUMBER: (507) 223-2001                  PHONE NUMBER: (320) 231-8500
307 1St St W                                  611 Sw 5Th St
Canby, MN 56220                               Willmar, MN 56201

Cannon Falls Public School District           Central Minnesota E.r.d.c.
SUPERINTENDENT: Jeff Sampson                  SUPERINTENDENT: Peter Eigen
E-MAIL: sampson.jeff@cf.k12.mn.us             E-MAIL: peigen@erdc.k12.mn.us
PHONE NUMBER: (507) 263-6800                  PHONE NUMBER: (320) 202-0992
820 E Minnesota St                            570 1St St Se
Cannon Falls, MN 55009                        Saint Cloud, MN 56304

Cannon Valley Special Education Coo           Central Minnesota Jt. Powers Dist.
SUPERINTENDENT: Lynn Krominga                 SUPERINTENDENT: Alicia Fischer
E-MAIL: lkrominga@cannonvalleyspecialed.org   E-MAIL: alicia.fischer@isd742.org
PHONE NUMBER: (507)209-2030                   PHONE NUMBER: (320) 203-8470
2800 1ST AVENUE NW                            216 N 8Th Ave
FARIBAULT, MN 55021                           Waite Park, MN 56387

Carlton Public School District                Central Mn Ed Telecom System
SUPERINTENDENT: Gwen Carman                   SUPERINTENDENT: Julie Critz
E-MAIL: gcarman@carlton.k12.mn.us             E-MAIL: jcritz@alexandria.k12.mn.us
PHONE NUMBER: (218) 384-4225                  PHONE NUMBER: (320) 762-2141
405 School Ave                                1410 Mckay Ave S
Carlton, MN 55718                             Alexandria, MN 56308

Carver County Schools Network                 Central Public School District
SUPERINTENDENT: Ron Wilke                     SUPERINTENDENT: Timothy Schochenmaier
E-MAIL: ron.wilke@wm.k12.mn.us                E-MAIL: tschochenmaier@central.k12.mn.us
PHONE NUMBER: (952) 955-0610                  PHONE NUMBER: (952) 467-7000
1001 Highway 25 Nw                            531 Morse St
Watertown, MN 55388                           Norwood Young America, MN 55368
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 393 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Chatfield Public Schools                        Clinton-graceville-beardsley
SUPERINTENDENT: Edward Harris                   SUPERINTENDENT: Jon Fulton
E-MAIL: eharris@chatfieldschools.com            E-MAIL: jfulton@graceville.k12.mn.us
PHONE NUMBER: (507) 867-4210                    PHONE NUMBER: (320) 325-5282
205 Union St Ne                                 601 1St St
Chatfield, MN 55923                             Clinton, MN 56225

Chisago Lakes School District                   Cloquet Public School District
SUPERINTENDENT: Dean Jennissen                  SUPERINTENDENT: Michael Cary
E-MAIL: djennissen@isd2144.org                  E-MAIL: mcary@isd94.org
PHONE NUMBER: (651) 213-2000                    PHONE NUMBER: (218) 879-6721
13750 Lake Blvd                                 302 14Th St
Lindstrom, MN 55045                             Cloquet, MN 55720

Chisholm Public School District                 Columbia Heights Public School Dist
SUPERINTENDENT: Janey Blanchard                 SUPERINTENDENT: Zena Stenvik
E-MAIL: jblanchard@chisholm.k12.mn.us           E-MAIL: stenvikz@colheights.k12.mn.us
PHONE NUMBER: (218) 254-5726                    PHONE NUMBER: (763) 528-4500
300 Sw 3Rd Ave                                  1440 49Th Ave Ne
Chisholm, MN 55719                              Columbia Heights, MN 55421

Chokio-alberta Public School Dist.              Comfrey Public School District
SUPERINTENDENT: David Baukol                    SUPERINTENDENT: Kirsten Hutchison
E-MAIL: dbaukol@chokioalberta.k12.mn.us         E-MAIL: khutchison@comfrey.mntm.org
PHONE NUMBER: (320) 324-7131                    PHONE NUMBER: (507) 877-3491
311 1St St West                                 305 Ochre St W
Chokio, MN 56221                                Comfrey, MN 56019

Circle Of Life Survival School                  Cook County Public Schools
SUPERINTENDENT: Jenna Leadbetter                SUPERINTENDENT: William Crandall
E-MAIL: jenna.leadbetter@col.pvt.k12.mn.us      E-MAIL: bcrandall@isd166.org
PHONE NUMBER: (218) 983-4180                    PHONE NUMBER: (218) 387-2271
36274 Cty Hwy 21                                101 W 5Th St
White Earth, MN 56591                           Grand Marais, MN 55604

Clearbrook-gonvick School District              Cromwell-wright Public Schools
SUPERINTENDENT: Jeff Burgess                    SUPERINTENDENT: Nathan Libbon
E-MAIL: jburgess@clearbrook-gonvick.k12.mn.us   E-MAIL: nlibbon@isd95.org
PHONE NUMBER: (218) 776-3112                    PHONE NUMBER: (218) 644-3716
16770 Clearwater Lake Rd                        5624 Hwy 210
Clearbrook, MN 56634                            Cromwell, MN 55726

Cleveland Public School District                Crookston Public School District
SUPERINTENDENT: Brian Phillips                  SUPERINTENDENT: Jeremy Olson
E-MAIL: phillips.brian@cleveland.k12.mn.us      E-MAIL: jeremyolson@isd593.org
PHONE NUMBER: (507) 931-5953                    PHONE NUMBER: (218) 281-5313
400 6Th St                                      402 Fisher Ave, Ste 593
Cleveland, MN 56017                             Crookston, MN 56716

Climax-shelly Public Schools                    Crosby-ironton Public School Dist.
SUPERINTENDENT: Michael Underwood               SUPERINTENDENT: Jamie Skjeveland
E-MAIL: munderwood@isd592.org                   E-MAIL: jskjeveland@ci.k12.mn.us
PHONE NUMBER: (218) 857-2385                    PHONE NUMBER: (218) 545-8801
111 E Broadway                                  711 Poplar St
Climax, MN 56523                                Crosby, MN 56441
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 394 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Dassel-cokato Public School Dist.         East Central Mn Ed. Cable Coop.
SUPERINTENDENT: Jeff Powers               SUPERINTENDENT: Marc Johnson
E-MAIL: jeff.powers@dc.k12.mn.us          E-MAIL: mjohnson@ecmecc.org
PHONE NUMBER: (320) 286-4100              PHONE NUMBER: (320) 396-3674
4852 Reardon Ave Sw Ste 1700              531 Elmhurst Ave S
Cokato, MN 55321                          Braham, MN 55006

Dawson-boyd Public School District        East Central School District
SUPERINTENDENT: David Hansen              SUPERINTENDENT: Andrew Almos
E-MAIL: dhansen@dwby.k12.mn.us            E-MAIL: aalmos@eastcentral.k12.mn.us
PHONE NUMBER: (320) 769-2955              PHONE NUMBER: (320) 245-2289
848 Chestnut St                           61085 State Hwy 23
Dawson, MN 56232                          Finlayson, MN 55735

Deer River Public School District         East Grand Forks Public School Dist
SUPERINTENDENT: Jeff Pesta                SUPERINTENDENT: Mike Kolness
E-MAIL: jpesta@isd317.org                 E-MAIL: mkolness@egf.k12.mn.us
PHONE NUMBER: (218) 246-2420              PHONE NUMBER: (218) 773-3494
101 1St Ave Ne                            203 14Th Street Ne
Deer River, MN 56636                      East Grand Forks, MN 56721

Delano Public School District             East Metro Integration District
SUPERINTENDENT: Matthew Schoen            SUPERINTENDENT: Sebastian Witherspoon
E-MAIL: matt.schoen@delanoschools.org     E-MAIL: switherspoon@ea-mn.org
PHONE NUMBER: (763) 972-3365              PHONE NUMBER: (651) 379-2700
700 Elm Ave E                             600 Weir Dr.
Delano, MN 55328                          Woodbury, MN 55125

Detroit Lakes Public School Dist.         East Range Sec. Technical Center
SUPERINTENDENT: Mark Jenson               SUPERINTENDENT: Greg Allen
E-MAIL: markjenson@detlakes.k12.mn.us     E-MAIL: gallen@isd2711.org
PHONE NUMBER: (218) 847-9271              PHONE NUMBER: (218) 229-3321
702 Lake Ave                              601 N 1St St W
Detroit Lakes, MN 56501                   Aurora, MN 55705

Dilworth-glyndon-felton                   Eastern Carver County Public School
SUPERINTENDENT: Bryan Thygeson            SUPERINTENDENT: Lisa Adams
E-MAIL: bthygeson@dgf.k12.mn.us           E-MAIL: saylesadamsl@district112.org
PHONE NUMBER: (218) 287-2371              PHONE NUMBER: (952) 556-6100
108 N Main                                11 Peavey Rd
Dilworth, MN 56529                        Chaska, MN 55318

Dover-eyota Public School District        Eden Prairie Public School District
SUPERINTENDENT: Michael Carolan           SUPERINTENDENT: Josh Swanson
E-MAIL: mikecarolan@deschools.org         E-MAIL: jswanson@edenpr.org
PHONE NUMBER: (507) 545-2125              PHONE NUMBER: (952) 975-7000
615 S Ave Sw                              8100 School Rd
Eyota, MN 55934                           Eden Prairie, MN 55344

Duluth Public School District             Eden Valley-watkins School District
SUPERINTENDENT: John Magas                SUPERINTENDENT: Mark Messman
E-MAIL: superintendent@isd709.org         E-MAIL: mmessman@evw.k12.mn.us
PHONE NUMBER: (218) 336-8752              PHONE NUMBER: (320) 453-2900
215 N 1St Ave E                           298 Brooks St N
Duluth, MN 55802                          Eden Valley, MN 55329
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 395 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Edgerton Public School District           Fairmont Area School District
SUPERINTENDENT: Keith Buckridge           SUPERINTENDENT: Joseph Brown
E-MAIL: kbuckridge@edgertonpublic.com     E-MAIL: jbrown@fairmont.k12.mn.us
PHONE NUMBER: (507) 442-7881              PHONE NUMBER: (507) 238-4234
423 1St Ave W                             714 Victoria Street Ste 103
Edgerton, MN 56128                        Fairmont, MN 56031

Edina Public School District              Faribault Public School District
SUPERINTENDENT: John Schultz              SUPERINTENDENT: Todd Sesker
E-MAIL: superintendent@edinaschools.org   E-MAIL: tsesker@faribault.k12.mn.us
PHONE NUMBER: (952) 848-3900              PHONE NUMBER: (507) 333-6000
5701 Normandale Rd                        710 17th Street Sw
Edina, MN 55424                           Faribault, MN 55021

Education Innovation Partners Coope       Farmington Public School District
SUPERINTENDENT: Joe Silko                 SUPERINTENDENT: Jason Berg
E-MAIL: jsilko.eip@gmail.com              E-MAIL: jberg@farmington.k12.mn.us
PHONE NUMBER: (218)262-7235               PHONE NUMBER: (651) 463-5000
1515 EAST 25TH STREET ROOM L3             20655 Flagstaff Avenue
HIBBING, MN 55746                         Farmington, MN 55024

Elk River Public School District          Fergus Falls Area Sp. Ed. Coop.
SUPERINTENDENT: Daniel Bittman            SUPERINTENDENT: Shannon Erickson
E-MAIL: daniel.bittman@isd728.org         E-MAIL: serickson@fergusotters.org
PHONE NUMBER: (763) 241-3400              PHONE NUMBER: (218) 998-0544
11500 193rd Ave. NW                       518 Friberg Ave
Elk River, MN 55330                       Fergus Falls, MN 56537

Ellsworth Public School District          Fergus Falls Public School District
SUPERINTENDENT: John Willey               SUPERINTENDENT: Jeff Drake
E-MAIL: john.willey@ellsworth.mntm.org    E-MAIL: jdrake@fergusotters.org
PHONE NUMBER: (507) 967-2242              PHONE NUMBER: (218) 998-0544
513 S Broadway                            601 Randolph Ave
Ellsworth, MN 56129                       Fergus Falls, MN 56537

Ely Public School District                Fertile-beltrami School District
SUPERINTENDENT: Erik Erie                 SUPERINTENDENT: Brian Clarke
E-MAIL: eerie@ely.k12.mn.us               E-MAIL: bclarke@isd599.org
PHONE NUMBER: (218) 365-6166              PHONE NUMBER: (218) 945-6933
600 E Harvey St                           210 Mill St S
Ely, MN 55731                             Fertile, MN 56540

Esko Public School District               Fillmore Central
SUPERINTENDENT: Aaron Fischer             SUPERINTENDENT: Heath Olstad
E-MAIL: afischer@esko.k12.mn.us           E-MAIL: heath.olstad@isd2198.k12.mn.us
PHONE NUMBER: (218) 879-2969              PHONE NUMBER: (507) 765-3845
2 E Highway 61                            700 Chatfield Ave
Esko, MN 55733                            Preston, MN 55965

Eveleth-gilbert School District           Fisher Public School District
SUPERINTENDENT: Jeff Carey                SUPERINTENDENT: Evan Hanson
E-MAIL: jcarey@egschools.org              E-MAIL: hansone@fisher.k12.mn.us
PHONE NUMBER: (218) 744-7701              PHONE NUMBER: (218) 891-4105
801 Jones St                              313 Park Ave
Eveleth, MN 55734                         Fisher, MN 56723
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 396 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Floodwood Public School District          Fridley Public School District
SUPERINTENDENT: Rae Villebrun             SUPERINTENDENT: Kim Hiel
E-MAIL: rvillebrun@isd698.org             E-MAIL: kim.hiel@fridley.k12.mn.us
PHONE NUMBER: (218) 476-2285              PHONE NUMBER: (763) 502-5001
115 W 4Th Ave                             6000 W Moore Lake Dr
Floodwood, MN 55736                       Fridley, MN 55432

Foley Public School District              Fulda Public School District
SUPERINTENDENT: Paul Neubauer             SUPERINTENDENT: Loy Woelber
E-MAIL: pneubauer@apps.isd51.org          E-MAIL: lwoelber@wwgschools.org
PHONE NUMBER: (320) 968-7175              PHONE NUMBER: (507) 425-2514
840 Norman Ave N                          410 N College Ave
Foley, MN 56329                           Fulda, MN 56131

Fond Du Lac Ojibwe School                 G.f.w.
SUPERINTENDENT: Jennifer Murray           SUPERINTENDENT: Jeff Horton
E-MAIL: jennifermurray@fdlrez.com         E-MAIL: jeff.horton@gfwschools.org
PHONE NUMBER: (218) 878-7242              PHONE NUMBER: (507) 834-9813
49 University Road                        323 E 11Th St
Cloquet, MN 55720                         Gibbon, MN 55335

Forest Lake Public School District        Glencoe-silver Lake School District
SUPERINTENDENT: Steve Massey              SUPERINTENDENT: Christopher Sonju
E-MAIL: smassey@flaschools.org            E-MAIL: csonju@gsl.k12.mn.us
PHONE NUMBER: (651) 982-8103              PHONE NUMBER: (320) 864-2498
6100 210Th St N                           1621 16Th St E
Forest Lake, MN 55025                     Glencoe, MN 55336

Fosston Public School District            Glenville-emmons School District
SUPERINTENDENT: Sue Chase                 SUPERINTENDENT: Jerry Reshetar
E-MAIL: schase@fosston.k12.mn.us          E-MAIL: reshetarj@geschools.com
PHONE NUMBER: (218) 435-6335              PHONE NUMBER: (507) 448-2889
301 E 1St St                              230 5Th St Se
Fosston, MN 56542                         Glenville, MN 56036

Franconia Public School District          Goodhue County Education District
SUPERINTENDENT: Carla Greene              SUPERINTENDENT: Cherie Johnson
E-MAIL: franconia323@frontiernet.net      E-MAIL: cjohnson@gced.k12.mn.us
PHONE NUMBER: (651) 257-2898              PHONE NUMBER: (651) 388-4441
999 Nofound Street                        601 Buchanan St
Scandia, MN 55073                         Red Wing, MN 55066

Frazee-vergas Public School Dist.         Goodhue Public School District
SUPERINTENDENT: Terry Karger              SUPERINTENDENT: Evan Gough
E-MAIL: tkarger@frazee.k12.mn.us          E-MAIL: egough@goodhue.k12.mn.us
PHONE NUMBER: (218) 334-3181              PHONE NUMBER: (651) 923-4447
305 N Lake St                             510 3Rd Ave
Frazee, MN 56544                          Goodhue, MN 55027

Freshwater Ed. Dist.                      Goodridge Public School District
SUPERINTENDENT: Jerry Nesland             SUPERINTENDENT: Tomas Loberg
E-MAIL: jnesland@fed.k12.mn.us            E-MAIL: tomas.loberg@goodridgeisd561.org
PHONE NUMBER: (218) 894-2439              PHONE NUMBER: (218) 378-4133
1100 5Th St. Ne                           201 Osmund Ave
Staples, MN 56479                         Goodridge, MN 56725
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 397 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Granada Huntley-east Chain                Hawley Public School District
SUPERINTENDENT: Doug Storbeck             SUPERINTENDENT: Phil Jensen
E-MAIL: doug.storbeck@ghec.k12.mn.us      E-MAIL: pjensen@hawley.k12.mn.us
PHONE NUMBER: (507) 447-2211              PHONE NUMBER: (218) 483-4647
300 Reynolds St                           714 Joseph St
Granada, MN 56039                         Hawley, MN 56549

Grand Meadow Public School District       Hayfield Public School District
SUPERINTENDENT: Paul Besel                SUPERINTENDENT: Gregg Slaathaug
E-MAIL: pbesel@gm.k12.mn.us               E-MAIL: gslaathaug@hayfield.k12.mn.us
PHONE NUMBER: (507) 754-5318              PHONE NUMBER: (507) 477-3235
710 4Th Ave Ne                            9 6Th Ave Se
Grand Meadow, MN 55936                    Hayfield, MN 55940

Grand Rapids Public School District       Hendricks Public School District
SUPERINTENDENT: Matt Grose                SUPERINTENDENT: Paul Chick
E-MAIL: mgrose@isd318.org                 E-MAIL: paul.chick@isd402.org
PHONE NUMBER: (218) 327-5700              PHONE NUMBER: (507) 275-3115
820 Nw 1St Ave                            200 E Lincoln
Grand Rapids, MN 55744                    Hendricks, MN 56136

Greenbush-middle River School Dist.       Henning Public School District
SUPERINTENDENT: Larry Guggisberg          SUPERINTENDENT: Mike Rowe
E-MAIL: lguggisberg@greenbush.k12.mn.us   E-MAIL: mrowe@henning.k12.mn.us
PHONE NUMBER: (218) 782-2231              PHONE NUMBER: (218) 583-2927
401 Park Ave                              500 School Ave
Greenbush, MN 56726                       Henning, MN 56551

Greenway Public School District           Herman-norcross School District
SUPERINTENDENT: David Pace                SUPERINTENDENT: Rick Bleichner
E-MAIL: dpace@isd316.org                  E-MAIL: rbleichner@hncs.k12.mn.us
PHONE NUMBER: (218) 247-7306              PHONE NUMBER: (320) 677-2291
201 Kate St                               504 Lois Ave N
Marble, MN 55764                          Herman, MN 56248

Grygla Public School District             Hermantown Public School District
SUPERINTENDENT: Jamie Lunsetter           SUPERINTENDENT: Kerry Juntunen
E-MAIL: jlunsetter@grygla.k12.mn.us       E-MAIL: kjuntunen@isd700.org
PHONE NUMBER: (218) 294-6155              PHONE NUMBER: (218) 729-9313
114 N Fladland Ave                        4307 Ugstad Rd
Grygla, MN 56727                          Hermantown, MN 55811

Hancock Public School District            Heron Lake-okabena School District
SUPERINTENDENT: Paul Carlson              SUPERINTENDENT: Paul Bang
E-MAIL: paul.carlson@hancockisd768.org    E-MAIL: paul.bang@isd330.org
PHONE NUMBER: (320) 392-5622              PHONE NUMBER: (507) 853-4507
371 Hancock Ave                           124 N Minnesota Ave
Hancock, MN 56244                         Okabena, MN 56161

Hastings Public School District           Hiawatha Valley Ed. District
SUPERINTENDENT: Robert Mcdowell           SUPERINTENDENT: Debra Marcotte
E-MAIL: rmcdowell@hastings.k12.mn.us      E-MAIL: dmarcotte@hved.org
PHONE NUMBER: (651) 480-7000              PHONE NUMBER: (507) 452-1200
1000 11Th St W                            1410 Bundy Blvd
Hastings, MN 55033                        Winona, MN 55987
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 398 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Hibbing Public School District            Hutchinson Public School District
SUPERINTENDENT: Richard Aldrich           SUPERINTENDENT: Daron Vanderheiden
E-MAIL: richard.aldrich@isd701.org        E-MAIL: daron.vanderheiden@isd423.org
PHONE NUMBER: (218) 263-4850              PHONE NUMBER: (320) 587-2860
800 E 21St St                             30 Glen St Nw
Hibbing, MN 55746                         Hutchinson, MN 55350

Hill City Public School District          Infinityminnesota Digital Academy
SUPERINTENDENT: Patrick Rendle            SUPERINTENDENT: Jo Mcclure
E-MAIL: prendle@isd002.org                E-MAIL: jo.mcclure@mninfinity.org
PHONE NUMBER: (218) 697-2394              PHONE NUMBER: (218) 244-4428
500 Ione Ave                              1851 E Us Hwy 169
Hill City, MN 55748                       Grand Rapids, MN 55744

Hills-beaver Creek School District        Intermediate School District 287
SUPERINTENDENT: Todd Holthaus             SUPERINTENDENT: Sandra Lewandowski
E-MAIL: t.holthaus@isd671.net             E-MAIL: sllewandowski@district287.org
PHONE NUMBER: (507) 962-3240              PHONE NUMBER: (763) 559-3535
301 N Summit Ave                          1820 N Xenium Ln
Hills, MN 56138                           Plymouth, MN 55441

Hinckley-finlayson School District        Intermediate School District 917
SUPERINTENDENT: Rob Prater                SUPERINTENDENT: Mark Zuzek
E-MAIL: rprater@isd2165.org               E-MAIL: mark.zuzek@isd917.org
PHONE NUMBER: (320) 384-6277              PHONE NUMBER: (651) 423-8214
201 Main Street E                         1300 145Th St E
Hinckley, MN 55037                        Rosemount, MN 55068

Holdingford Public School District        International Falls School District
SUPERINTENDENT: Chris Swenson             SUPERINTENDENT: Kevin Grover
E-MAIL: chris.swenson@isd738.org          E-MAIL: kgrover@isd361.org
PHONE NUMBER: (320) 746-2196              PHONE NUMBER: (218) 283-2571
900 5Th St                                1515 11Th St
Holdingford, MN 56340                     International Falls, MN 56649

Hopkins Public School District            Inver Grove Heights Schools
SUPERINTENDENT: Rhoda Reed                SUPERINTENDENT: Dave Bernhardson
E-MAIL: rhoda.m-reed@hopkinsschools.org   E-MAIL: bernhardsond@isd199.org
PHONE NUMBER: (952) 988-4000              PHONE NUMBER: (651) 306-7800
1001 Hwy 7                                2990 80Th St E
Hopkins, MN 55305                         Inver Grove Heights, MN 55076

Houston Public School District            Isle Public School District
SUPERINTENDENT: Krin Abraham              SUPERINTENDENT: Dean Kapsner
E-MAIL: krin.abraham@hps294.us            E-MAIL: dkapsner@isle.k12.mn.us
PHONE NUMBER: (507) 896-5323              PHONE NUMBER: (320) 676-3146
306 W Elm St                              730 5Th Ave S
Houston, MN 55943                         Isle, MN 56342

Howard Lake-waverly-winsted               Itasca Area Schools Collaborative
SUPERINTENDENT: Brad Sellner              SUPERINTENDENT: Jeff Pesta
E-MAIL: bsellner@hlww.k12.mn.us           E-MAIL: jpesta@isd317.org
PHONE NUMBER: (320) 543-3900              PHONE NUMBER: (218) 246-2420
801 8Th Ave                               101 1St Avenue Ne
Howard Lake, MN 55349                     Deer River, MN 56636
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 399 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Ivanhoe Public School District              Kimball Public School District
SUPERINTENDENT: Daniel Deitte               SUPERINTENDENT: Erik Widvey
E-MAIL: daniel.deitte@minneotaschools.org   E-MAIL: erik.widvey@kimball.k12.mn.us
PHONE NUMBER: (507) 694-1540                PHONE NUMBER: (320) 398-5585
421 N Rebecca                               100 Hwy 55 W
Ivanhoe, MN 56142                           Kimball, MN 55353

Jackson County Central School Dist.         Kingsland Public School District
SUPERINTENDENT: Barry Schmidt               SUPERINTENDENT: James Hecimovich
E-MAIL: barry.schmidt@jccschools.net        E-MAIL: hecimovich.james@kingsland2137.org
PHONE NUMBER: (507) 847-3608                PHONE NUMBER: (507) 346-7276
1128 N Hwy                                  705 N Section Ave
Jackson, MN 56143                           Spring Valley, MN 55975

Janesville-waldorf-pemberton                Kittson Central School District
SUPERINTENDENT: Kurt Stumpf                 SUPERINTENDENT: Bob Jaszczak
E-MAIL: kstumpf@isd2835.org                 E-MAIL: bjaszczak@kittson.k12.mn.us
PHONE NUMBER: (507) 234-5181                PHONE NUMBER: (218) 843-3682
110 E 3Rd St                                444 N Ash
Janesville, MN 56048                        Hallock, MN 56728

Jordan Public School District               La Crescent-hokah School District
SUPERINTENDENT: Matthew Helgerson           SUPERINTENDENT: Kevin Cardille
E-MAIL: mhelgerson@isd717.org               E-MAIL: kevin.cardille@isd300.k12.mn.us
PHONE NUMBER: (952) 492-6200                PHONE NUMBER: (507) 895-4484
500 Sunset Dr                               703 S 11Th St
Jordan, MN 55352                            La Crescent, MN 55947

Kasson-mantorville School District          Lac Qui Parle Valley School Dist.
SUPERINTENDENT: Mark Matuska                SUPERINTENDENT: Greg Schmidt
E-MAIL: m.matuska@komets.k12.mn.us          E-MAIL: gschmidt@lqpv.org
PHONE NUMBER: (507) 634-1100                PHONE NUMBER: (320) 752-4200
101 16Th St Ne                              2860 291St Ave
Kasson, MN 55944                            Madison, MN 56256

Kelliher Public School District             Lake Agassiz Special Ed. Coop.
SUPERINTENDENT: Malcolm Wax                 SUPERINTENDENT: Scott Masten
E-MAIL: mwax@kelliher.k12.mn.us             E-MAIL: smasten@lagassiz.com
PHONE NUMBER: (218) 647-8286                PHONE NUMBER: (888)267-5380
345 4Th St Nw                               1010 HOBART ST
Kelliher, MN 56650                          HAWLEY, MN 56549

Kenyon-wanamingo School District            Lake Benton Public School District
SUPERINTENDENT: Jeff Pesta                  SUPERINTENDENT: Loy Woelber
E-MAIL: jpesta@kw.k12.mn.us                 E-MAIL: lwoelber@wwgschools.org
PHONE NUMBER: (507) 789-7001                PHONE NUMBER: (507) 368-4241
225 3Rd Ave                                 101 Garfield St
Wanamingo, MN 55983                         Lake Benton, MN 56149

Kerkhoven-murdock-sunburg                   Lake City Public School District
SUPERINTENDENT: Martin Heidelberger         SUPERINTENDENT: Erick Enger
E-MAIL: mheidelberger@kms.k12.mn.us         E-MAIL: eenger@lake-city.k12.mn.us
PHONE NUMBER: (320) 264-1411                PHONE NUMBER: (651) 345-2198
302 15Th St N                               300 S Garden St
Kerkhoven, MN 56252                         Lake City, MN 55041
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 400 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Lake Crystal-wellcome Memorial             Laporte Public School District
SUPERINTENDENT: Tom Farrell                SUPERINTENDENT: Kim Goodwin
E-MAIL: tfarrell@isd2071.k12.mn.us         E-MAIL: kim.goodwin@laporte.k12.mn.us
PHONE NUMBER: (507) 726-2323               PHONE NUMBER: (218) 224-2288
607 Knights Ln                             315 Main St W
Lake Crystal, MN 56055                     Laporte, MN 56461

Lake Of The Woods School District          Le Sueur-henderson School District
SUPERINTENDENT: Jeff Nelson                SUPERINTENDENT: Marlene Johnson
E-MAIL: jeff_n@lakeofthewoodsschool.org    E-MAIL: mjohnson@isd2397.org
PHONE NUMBER: (218) 634-2735               PHONE NUMBER: (507) 665-4600
236 15Th Ave Sw                            115 1/2 N 5Th Street Ste 200
Baudette, MN 56623                         Le Sueur, MN 56058

Lake Park Audubon School District          Leroy-ostrander Public Schools
SUPERINTENDENT: Paula Henry                SUPERINTENDENT: Ray Arsenault
E-MAIL: phenry@lpa.k12.mn.us               E-MAIL: rarsenault@leroy.k12.mn.us
PHONE NUMBER: (218) 238-5914               PHONE NUMBER: (507) 324-5743
611 Vigen Rd                               406 W Main St
Lake Park, MN 56554                        Leroy, MN 55951

Lake Superior Public School Dist.          Lester Prairie Public School Dist.
SUPERINTENDENT: William Crandall           SUPERINTENDENT: Melissa Radeke
E-MAIL: bcrandall@isd381.org               E-MAIL: radeke@lp.k12.mn.us
PHONE NUMBER: (218) 834-8216               PHONE NUMBER: (320) 395-2521
1640 Hwy 2 Ste 200                         131 Hickory St N
Two Harbors, MN 55616                      Lester Prairie, MN 55354

Lakeview School District                   Lewiston-altura Public School Dist.
SUPERINTENDENT: Chris Fenske               SUPERINTENDENT: Debbra Marcotte
E-MAIL: chrisfenske@lakeview2167.com       E-MAIL: dmarcotte@hved.org
PHONE NUMBER: (507) 423-5164               PHONE NUMBER: (507) 523-2191
875 Barstad Rd N                           100 County Rd 25
Cottonwood, MN 56229                       Lewiston, MN 55952

Lakeville Public School District           Litchfield Public School District
SUPERINTENDENT: Michael Baumann            SUPERINTENDENT: Beckie Simenson
E-MAIL: michael.baumann@isd194.org         E-MAIL: bsimenson@isd465.org
PHONE NUMBER: (952) 232-2000               PHONE NUMBER: (320) 693-2444
8670 210Th St W                            307 East 6th Street
Lakeville, MN 55044                        Litchfield, MN 55355

Lancaster Public School District           Little Crow Tele-media Network
SUPERINTENDENT: Shannon Hunstad            SUPERINTENDENT: Pete Royer
E-MAIL: shunstad@lancaster.k12.mn.us       E-MAIL: pete@lctn.k12.mn.us
PHONE NUMBER: (218) 762-5400               PHONE NUMBER: (320) 295-7411
401 Central Ave S                          Two Century Ave
Lancaster, MN 56735                        Hutchinson, MN 55350

Lanesboro Public School District           Little Falls Public School District
SUPERINTENDENT: Matt Schultz               SUPERINTENDENT: Stephen Jones
E-MAIL: mattschultz@lanesboroschools.com   E-MAIL: sjones@lfalls.k12.mn.us
PHONE NUMBER: (507) 467-2229               PHONE NUMBER: (320) 632-2002
100 Kirkwood St E                          1001 Se 5Th Ave
Lanesboro, MN 55949                        Little Falls, MN 56345
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 401 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Littlefork-big Falls School Dist.         Mahnomen Public School District
SUPERINTENDENT: Jamie Wendt               SUPERINTENDENT: Jeff Bisek
E-MAIL: wendt_j@isd362.k12.mn.us          E-MAIL: jeff.bisek@mahnomen.k12.mn.us
PHONE NUMBER: (218) 278-6614              PHONE NUMBER: (218) 935-2211
700 Main St                               209 1St St
Littlefork, MN 56653                      Mahnomen, MN 56557

Long Prairie-grey Eagle School Dist       Mahtomedi Public School District
SUPERINTENDENT: Jon Kringen               SUPERINTENDENT: Barb Duffrin
E-MAIL: jkringen@lpge.k12.mn.us           E-MAIL: barb.duffrin@isd832.net
PHONE NUMBER: (320) 732-2194              PHONE NUMBER: (651) 407-2001
205 2Nd St S                              1520 Mahtomedi Ave
Long Prairie, MN 56347                    Mahtomedi, MN 55115

Luverne Public School District            Mankato Public School District
SUPERINTENDENT: Craig Oftedahl            SUPERINTENDENT: Paul Peterson
E-MAIL: c.oftedahl@isd2184.net            E-MAIL: ppeter1@isd77.k12.mn.us
PHONE NUMBER: (507) 283-8088              PHONE NUMBER: (507) 387-1868
709 N Kniss                               10 Civic Center Plaza, Ste 2
Luverne, MN 56156                         Mankato, MN 56001

Lyle Public School District               Maple Lake Public School District
SUPERINTENDENT: Bryan Boysen              SUPERINTENDENT: Mike Rowe
E-MAIL: bboysen@lyle.k12.mn.us            E-MAIL: rowem@maplelake.k12.mn.us
PHONE NUMBER: (507) 325-2201              PHONE NUMBER: (320) 963-3171
700 2Nd St                                200 State Hwy 55 E
Lyle, MN 55953                            Maple Lake, MN 55358

Lynd Public School District               Maple River School District
SUPERINTENDENT: Robert Tews               SUPERINTENDENT: Dan Anderson
E-MAIL: robert.tews@lyndschool.org        E-MAIL: danderson@isd2135.org
PHONE NUMBER: (507) 865-4404              PHONE NUMBER: (507) 524-3915
100 St Alban                              101 6Th Ave Ne
Lynd, MN 56157                            Mapleton, MN 56065

M.a.c.c.r.a.y. School District            Marshall County Central Schools
SUPERINTENDENT: Sherri Broderius          SUPERINTENDENT: Jeffrey Lund
E-MAIL: broderiuss@maccray.k12.mn.us      E-MAIL: jlund@mccfreeze.org
PHONE NUMBER: (320) 847-2154              PHONE NUMBER: (218) 874-8530
711 Wolverine Dr                          310 Minnesota Ave W
Clara City, MN 56222                      Newfolden, MN 56738

Mabel-canton Public School Dist.          Marshall Public School District
SUPERINTENDENT: Gary Kuphal               SUPERINTENDENT: Jeremy Williams
E-MAIL: gkuphal@mabelcanton.org           E-MAIL: jeremy.williams@marshall.k12.mn.us
PHONE NUMBER: (507) 493-5422              PHONE NUMBER: (507) 537-6924
316 W Fillmore Ave                        401 S Saratoga St
Mabel, MN 55954                           Marshall, MN 56258

Madelia Public School District            Martin County West School District
SUPERINTENDENT: Tom Ames                  SUPERINTENDENT: Allison Schmidt
E-MAIL: tomames@isd837.org                E-MAIL: aschmidt@mcwmavericks.org
PHONE NUMBER: (507) 642-3232              PHONE NUMBER: (507) 764-2330
320 Buck Ave Se                           105 E 5Th St
Madelia, MN 56062                         Sherburn, MN 56171
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 402 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Mcgregor Public School District          Milaca Public School District
SUPERINTENDENT: Paul Grams               SUPERINTENDENT: Tim Truebenbach
E-MAIL: pgrams@isd4.org                  E-MAIL: tim.truebenbach@milaca.k12.mn.us
PHONE NUMBER: (218) 768-2111             PHONE NUMBER: (320) 982-7210
148 S 2Nd St                             500 Hwy 23 W
Mcgregor, MN 55760                       Milaca, MN 56353

Medford Public School District           Milroy Public School District
SUPERINTENDENT: Mark Ristau              SUPERINTENDENT: Heidi Sachariason
E-MAIL: mristau@medfordtigers.org        E-MAIL: heidi.sachariason@milroy.k12.mn.us
PHONE NUMBER: (507) 451-5250             PHONE NUMBER: (507) 336-2563
750 2Nd Ave Se                           103 Prospect St
Medford, MN 55049                        Milroy, MN 56263

Meeker And Wright Special Education      Minneapolis Public School Dist.
SUPERINTENDENT: Janell Bullard           SUPERINTENDENT: Ed Graff
E-MAIL: jbullard@mawseco.k12.mn.us       E-MAIL: MPSSup@mpls.k12.mn.us
PHONE NUMBER: (320) 543-1122             PHONE NUMBER: (612) 668-0000
720 9th Ave                              1250 West Broadway Ave
Howard Lake, MN 55349                    Minneapolis, MN 55411

Melrose Public School District           Minneota Public School District
SUPERINTENDENT: Greg Winter              SUPERINTENDENT: Dan Deitte
E-MAIL: gwinter@isd740.org               E-MAIL: daniel.deitte@minneotaschools.org
PHONE NUMBER: (320) 256-5160             PHONE NUMBER: (507) 872-6532
546 5Th Ave Ne                           504 N Monroe St
Melrose, MN 56352                        Minneota, MN 56264

Menahga Public School District           Minnesota State Academies
SUPERINTENDENT: Kevin Wellen             SUPERINTENDENT: Terry Wilding
E-MAIL: kwellen@menahga.k12.mn.us        E-MAIL: terry.wilding@msa.state.mn.us
PHONE NUMBER: (218) 564-4141             PHONE NUMBER: (507) 384-6602
216 Aspen Ave Se                         615 Olof Hanson Dr
Menahga, MN 56464                        Faribault, MN 55021

Mesabi East School District              Minnetonka Public School District
SUPERINTENDENT: Gregg Allen              SUPERINTENDENT: Dennis Peterson
E-MAIL: gallen@isd2711.org               E-MAIL: dennis.peterson@minnetonkaschools.org
PHONE NUMBER: (218) 229-3321             PHONE NUMBER: (952) 401-5000
601 N 1St St W                           5621 County Rd 101
Aurora, MN 55705                         Minnetonka, MN 55345

Mid State Education District             Minnewaska School District
SUPERINTENDENT: Simoine Bolin            SUPERINTENDENT: Chip Rankin
E-MAIL: sbolin@midstate.k12.mn.us        E-MAIL: crankin@isd2149.org
PHONE NUMBER: (320) 631-2500             PHONE NUMBER: (320) 239-4820
14713 Cloverglen Ln                      25122 State Hwy 28
Little Falls, MN 56345                   Glenwood, MN 56334

Midwest Special Education Coop.          Mn River Valley Education District
SUPERINTENDENT: Todd Travis              SUPERINTENDENT: Karen Jacobson
E-MAIL: ttravis@morris.k12.mn.us         E-MAIL: kjacobson@mrved.net
PHONE NUMBER: (320) 589-4248             PHONE NUMBER: (320) 269-9297
203 S Columbia Ave                       1315 E Black Oak Ave
Morris, MN 56267                         Montevideo, MN 56265
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 403 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Mn Valley Education District                 Mountain Iron-buhl School District
SUPERINTENDENT: Jeff Olson                   SUPERINTENDENT: Reggie Engebritson
E-MAIL: jolson@mnved.org                     E-MAIL: rengebritson@isd712.org
PHONE NUMBER: (507) 934-5420                 PHONE NUMBER: (218) 735-8271
801 Davis St                                 5720 Marble Ave
Saint Peter, MN 56082                        Mountain Iron, MN 55768

Montevideo Public School District            Mountain Lake Public Schools
SUPERINTENDENT: Luther Heller                SUPERINTENDENT: Bill Strom
E-MAIL: lheller@montevideoschools.org        E-MAIL: bstrom@mountainlake.k12.mn.us
PHONE NUMBER: (320) 269-8833                 PHONE NUMBER: (507) 427-2325
2001 William Ave                             450 12Th St
Montevideo, MN 56265                         Mountain Lake, MN 56159

Monticello Public School District            Murray County Central School Dist.
SUPERINTENDENT: Eric Olson                   SUPERINTENDENT: Joe Meyer
E-MAIL: eric.olson@monticello.k12.mn.us      E-MAIL: joe_meyer@mcc.mntm.org
PHONE NUMBER: (763) 272-2000                 PHONE NUMBER: (507) 836-6183
302 Washington St                            2420 28Th St
Monticello, MN 55362                         Slayton, MN 56172

Moorhead Public School District              N.w.suburban Integration District
SUPERINTENDENT: Brandon Lunak                SUPERINTENDENT: Melissa Jordan
E-MAIL: blunak@moorheadschools.org           E-MAIL: mjordan@nws.k12.mn.us
PHONE NUMBER: (218) 284-3300                 PHONE NUMBER: (763) 450-1300
2410 14Th St S                               9201 W. Broadway #690
Moorhead, MN 56560                           Brooklyn Park, MN 55445

Moose Lake Public School District            Nashwauk-keewatin School District
SUPERINTENDENT: Robert Indihar               SUPERINTENDENT: Matt Grose
E-MAIL: bob.indihar@isd97.org                E-MAIL: mgrose@isd319.org
PHONE NUMBER: (218) 485-4435                 PHONE NUMBER: (218) 247-7306
413 Birch Ave                                400 2Nd Street
Moose Lake, MN 55767                         Nashwauk, MN 55769

Mora Public School District                  Nay-ah-shing School
SUPERINTENDENT: Craig Schultz                SUPERINTENDENT: Karrie Mccurdy
E-MAIL: cschultz@moraschools.org             E-MAIL: karrie.mccurdy@millelacsband.com
PHONE NUMBER: (320) 679-6200                 PHONE NUMBER: (320) 532-4695
400 Maple Ave E                              43651 Oodena Drive
Mora, MN 55051                               Onamia, MN 56359

Morris Area Public Schools                   Nett Lake Public School District
SUPERINTENDENT: Troy Ferguson                SUPERINTENDENT: Peter Hardy
E-MAIL: tferguson@morris.k12.mn.us           E-MAIL: phardy@isd707.org
PHONE NUMBER: (320) 589-4840                 PHONE NUMBER: (218) 757-3102
201 S Columbia Ave                           13090 Westley Dr
Morris, MN 56267                             Nett Lake, MN 55772

Mounds View Public School District           Nevis Public School District
SUPERINTENDENT: Chris Lennox                 SUPERINTENDENT: Gregg Parks
E-MAIL: chris.lennox@moundsviewschools.org   E-MAIL: gparks@nevis.k12.mn.us
PHONE NUMBER: (651) 621-6001                 PHONE NUMBER: (218) 652-3500
350 Hwy 96 W                                 210 Pleasant St
Shoreview, MN 55126                          Nevis, MN 56467
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 404 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


New London-spicer School District         North Branch Public Schools
SUPERINTENDENT: William Adams             SUPERINTENDENT: Sara Paul
E-MAIL: adamsw@nls.k12.mn.us              E-MAIL: spaul@isd138.org
PHONE NUMBER: (320) 354-9001              PHONE NUMBER: (651) 674-1000
101 4Th Ave Sw                            38705 Grand Ave
New London, MN 56273                      North Branch, MN 55056

New Prague Area Schools                   North St Paul-maplewood Oakdale Dis
SUPERINTENDENT: Tim Dittberner            SUPERINTENDENT: Christine Osorio
E-MAIL: tdittber@isd721.org               E-MAIL: cosorio@isd622.org
PHONE NUMBER: (952) 758-1700              PHONE NUMBER: (651) 748-7410
410 Central Ave N                         2520 E 12Th Ave
New Prague, MN 56071                      Maplewood, MN 55109

New Ulm Public School District            Northeast Metro 916
SUPERINTENDENT: Jeff Bertrang             SUPERINTENDENT: Connie Hayes
E-MAIL: jbertrang@newulm.k12.mn.us        E-MAIL: chayes@916schools.org
PHONE NUMBER: (507) 359-8401              PHONE NUMBER: (651) 415-5500
15 N State St                             2540 E County Rd F
New Ulm, MN 56073                         White Bear Lake, MN 55110

New York Mills Public School Dist.        Northern Lights Academy Cooperative
SUPERINTENDENT: Blaine Novak              SUPERINTENDENT: Dena Hagen
E-MAIL: bnovak@nymills.k12.mn.us          E-MAIL: dhagen@nlsec.org
PHONE NUMBER: (218) 385-2553              PHONE NUMBER: (218)879-1283
209 Hayes St                              302 14TH STREET
New York Mills, MN 56567                  CLOQUET, MN 55720

Nicollet Public School District           Northfield Public School District
SUPERINTENDENT: Stephen Malone            SUPERINTENDENT: Matt Hillmann
E-MAIL: stephen.malone@isd507.k12.mn.us   E-MAIL: mhillmann@northfieldschools.org
PHONE NUMBER: (507) 232-3411              PHONE NUMBER: (507) 663-0629
1 Pine St                                 1400 Division St S
Nicollet, MN 56074                        Northfield, MN 55057

Nobles County Intg Collaborative          Northland Community Schools
SUPERINTENDENT: John Landgaard            SUPERINTENDENT: Pat Rendle
E-MAIL: john.landgaard@isd518.net         E-MAIL: prendle@isd118.org
PHONE NUMBER: (507) 372-2172              PHONE NUMBER: (218) 566-2351
1117 Marine Ave                           316 Main St E
Worthington, MN 56187                     Remer, MN 56672

Norman County East School District        Northland Learning Center
SUPERINTENDENT: Rob Nudell                SUPERINTENDENT: Brian Yuretich
E-MAIL: robn@nce.k12.mn.us                E-MAIL: byuretich@northlandsped.org
PHONE NUMBER: (218) 584-5151              PHONE NUMBER: (218) 741-9201
408 W Main Ave                            1201 S 13Th Ave
Twin Valley, MN 56584                     Virginia, MN 55792

Norman County West School District        Nrheg School District
SUPERINTENDENT: James Hess                SUPERINTENDENT: Dale Carlson
E-MAIL: jhess@ncw.k12.mn.us               E-MAIL: dcarlson@nrheg.k12.mn.us
PHONE NUMBER: (218) 861-5800              PHONE NUMBER: (507) 465-3205
320 E Main St                             306 Ash Ave S
Hendrum, MN 56550                         New Richland, MN 56072
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 405 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Nw Region Interdistrict Council            Owatonna Public School District
SUPERINTENDENT: Kyle Erickson              SUPERINTENDENT: Jeff Elstad
E-MAIL: kerickson@nwric.com                E-MAIL: jelstad@isd761.org
PHONE NUMBER: (218) 874-8215               PHONE NUMBER: (507) 444-8610
201 W Minnesota Ave                        515 W Bridge St
Newfolden, MN 56738                        Owatonna, MN 55060

Oak Land Vocational Cooperatve             Park Rapids Public School District
SUPERINTENDENT: Nate Rudolph               SUPERINTENDENT: Lance Bagstad
E-MAIL: nrudolph@c-ischools.org            E-MAIL: lbagstad@parkrapids.k12.mn.us
PHONE NUMBER: (763) 689-6215               PHONE NUMBER: (218) 237-6500
625C Main St N                             301 Huntsinger Ave
Cambridge, MN 55008                        Park Rapids, MN 56470

Ogilvie Public School District             Parkers Prairie Public School Dist.
SUPERINTENDENT: Kathy Belsheim             SUPERINTENDENT: Dean Yocum
E-MAIL: kbelsheim@ogilvie.k12.mn.us        E-MAIL: dyocum@pp.k12.mn.us
PHONE NUMBER: (320) 272-5075               PHONE NUMBER: (218) 338-6011
333 School Dr                              411 S Otter Ave
Ogilvie, MN 56358                          Parkers Prairie, MN 56361

Onamia Public School District              Paul Bunyan Education Cooperative
SUPERINTENDENT: Jason Vold                 SUPERINTENDENT: Jennifer Johnson
E-MAIL: jvold@onamia.k12.mn.us             E-MAIL: jennifer.johnson@isd181.org
PHONE NUMBER: (320) 532-4174               PHONE NUMBER: (218) 454-5500
35465 125Th Ave                            Washington Educational Service
Onamia, MN 56359                           Brainerd, MN 56401

Orono Public School District               Paynesville Public School District
SUPERINTENDENT: Karen Orcutt               SUPERINTENDENT: Matt Bullard
E-MAIL: korcutt@orono.k12.mn.us            E-MAIL: mbullard@isd741.org
PHONE NUMBER: (952) 449-8305               PHONE NUMBER: (320) 243-3410
685 Old Crystal Bay Rd N                   217 W Mill St
Long Lake, MN 55356                        Paynesville, MN 56362

Ortonville Public Schools                  Pelican Rapids Public School Dist.
SUPERINTENDENT: Jeffrey Taylor             SUPERINTENDENT: Jerry Ness
E-MAIL: jeff.taylor@ortonville.k12.mn.us   E-MAIL: jness@pelicanrapids.k12.mn.us
PHONE NUMBER: (320) 839-6181               PHONE NUMBER: (218) 863-5910
200 Trojan Dr                              310 S Broadway
Ortonville, MN 56278                       Pelican Rapids, MN 56572

Osakis Public School District              Pequot Lakes Public Schools
SUPERINTENDENT: Randy Bergquist            SUPERINTENDENT: Chris Lindholm
E-MAIL: rbergquist@osakis.k12.mn.us        E-MAIL: clindholm@isd186.org
PHONE NUMBER: (320) 859-2191               PHONE NUMBER: (218) 568-4996
500 1St Ave E                              30805 Olson St
Osakis, MN 56360                           Pequot Lakes, MN 56472

Osseo Public School District               Perham-dent Public School District
SUPERINTENDENT: Cory Mcintyre              SUPERINTENDENT: Mitch Anderson
E-MAIL: mcintyrec@district279.org          E-MAIL: manderson@perham.k12.mn.us
PHONE NUMBER: (763) 391-7000               PHONE NUMBER: (218) 346-4501
11200 93Rd Ave N                           200 5Th St Se
Maple Grove, MN 55369                      Perham, MN 56573
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 406 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Perpich Center For Arts Education           Plainview-elgin-millville
SUPERINTENDENT: Charles Rick                SUPERINTENDENT: Bill Ihrke
E-MAIL: charles.rick@pcae.k12.mn.us         E-MAIL: bihrke@isd2899.k12.mn.us
PHONE NUMBER: (763) 279-4160                PHONE NUMBER: (507) 534-3651
6125 Olson Memorial Hwy                     500 West Broadway
Minneapolis, MN 55422                       Plainview, MN 55964

Pierz Public School District                Princeton Public School District
SUPERINTENDENT: George Weber                SUPERINTENDENT: Ben Barton
E-MAIL: gweber@pierz.k12.mn.us              E-MAIL: ben.barton@isd477.org
PHONE NUMBER: (320) 468-6458                PHONE NUMBER: (763) 389-2422
112 Kamnic St                               706 1St St
Pierz, MN 56364                             Princeton, MN 55371

Pillager Public School District             Prior Lake-savage Area Schools
SUPERINTENDENT: Michael Malmberg            SUPERINTENDENT: Teri Staloch
E-MAIL: mmalmberg@isd116.org                E-MAIL: tstaloch@priorlake-savage.k12.mn.us
PHONE NUMBER: (218) 746-3772                PHONE NUMBER: (952) 226-0000
323 E 2Nd St S                              4540 Tower St
Pillager, MN 56473                          Prior Lake, MN 55372

Pine City Public School District            Proctor Public School District
SUPERINTENDENT: Curt Tryggestad             SUPERINTENDENT: John Engelking
E-MAIL: ctryggestad@isd578.org              E-MAIL: jengelki@proctor.k12.mn.us
PHONE NUMBER: (320) 629-4011                PHONE NUMBER: (218) 628-4934
1400 Main St S                              131 9Th Ave
Pine City, MN 55063                         Proctor, MN 55810

Pine Island Public School Dist.             Randolph Public School District
SUPERINTENDENT: Tamara Champa               SUPERINTENDENT: Mike Kelley
E-MAIL: tammy.champa@pineisland.k12.mn.us   E-MAIL: kelleym@district195.org
PHONE NUMBER: (507) 356-4849                PHONE NUMBER: (507) 263-2151
223 1St Ave Se                              29110 Davisson Ave
Pine Island, MN 55963                       Randolph, MN 55065

Pine Point Public School District           Red Lake County Central Public Sch
SUPERINTENDENT: Christopher Schulz          SUPERINTENDENT: James Guetter
E-MAIL: cschulz@pinepointk8.org             E-MAIL: rlccandrlfsupt@gvtel.com
PHONE NUMBER: (218) 573-4102                PHONE NUMBER: (218) 796-5136
48075 Pow Wow Hwy                           201 Governor St
Ponsford, MN 56575                          Oklee, MN 56742

Pine River-backus School District           Red Lake Falls Public School Dist.
SUPERINTENDENT: Jonathan Clark              SUPERINTENDENT: James Guetter
E-MAIL: jclark@prbschools.org               E-MAIL: rlccandrlfsupt@gvtel.com
PHONE NUMBER: (218) 587-4720                PHONE NUMBER: (218) 253-2139
401 Murray Ave                              404 Champagne Ave
Pine River, MN 56474                        Red Lake Falls, MN 56750

Pipestone Area School District              Red Lake Public School District
SUPERINTENDENT: Kevin Enerson               SUPERINTENDENT: Melinda Crowley
E-MAIL: kevin.enerson@pas.k12.mn.us         E-MAIL: mcrowley@redlake.k12.mn.us
PHONE NUMBER: (507) 825-5861                PHONE NUMBER: (218) 679-3353
1401 Sw 7Th St                              23990 Hwy 1 E
Pipestone, MN 56164                         Red Lake, MN 56671
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 407 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Red Rock Central School District             Region 4-lakes Country Service Coop
SUPERINTENDENT: Todd Lee                     SUPERINTENDENT: Jeremy Kovash
E-MAIL: toddlee@rrcfalcons.org               E-MAIL: jkovash@lcsc.org
PHONE NUMBER: (507) 752-7361                 PHONE NUMBER: (218) 739-3273
100 6Th Ave E                                1001 E Mount Faith
Lamberton, MN 56152                          Fergus Falls, MN 56537

Red Wing Public School District              Region 7-resource Trng And Solution
SUPERINTENDENT: Karsten Anderson             SUPERINTENDENT: Mark Schmitz
E-MAIL: klanderson@rwps.org                  E-MAIL: mschmitz@resourcecoop-mn.gov
PHONE NUMBER: (651) 385-4500                 PHONE NUMBER: (320) 255-3236
2451 Eagle Ridge Dr                          137 23Rd Street South
Red Wing, MN 55066                           Sartell, MN 56377

Redwood Area School District                 Region 9-south Central Service Coop
SUPERINTENDENT: Becky Cselovszki             SUPERINTENDENT: Les Martisko
E-MAIL: bcselovszki@redwoodareaschools.com   E-MAIL: cehlers@mnscsc.org
PHONE NUMBER: (507) 644-8064                 PHONE NUMBER: (507) 389-1425
100 George Ramseth Dr                        2075 Lookout Dr
Redwood Falls, MN 56283                      North Mankato, MN 56003

Redwood Area Telecom Cooperative             Regn 6 And 8-sw/wc Srv Cooperative
SUPERINTENDENT: Becky Cselovszki             SUPERINTENDENT: Cliff Carmody
E-MAIL: bcselovszki@redwoodareaschools.com   E-MAIL: cliff.carmody@swsc.org
PHONE NUMBER: (320) 905-0575                 PHONE NUMBER: (507) 537-2240
100 George Ramseth Dr                        1420 E College Dr
Redwood Falls, MN 56283                      Marshall, MN 56258

Region 1 And 2-northwest Svc. Coop           Renville County West School Dist.
SUPERINTENDENT: Bruce Jensen                 SUPERINTENDENT: Doug Froke
E-MAIL: bjensen@nw-service.k12.mn.us         E-MAIL: dfroke@rcw.k12.mn.us
PHONE NUMBER: (218) 681-0900                 PHONE NUMBER: (320) 329-8362
114 West 1St St                              301 Ne 3Rd St
Thief River Falls, MN 56701                  Renville, MN 56284

Region 10-southeast Service Coop             Richfield Public School District
SUPERINTENDENT: Steve Sallee                 SUPERINTENDENT: Steven Unowsky
E-MAIL: ssallee@ssc.coop                     E-MAIL: steven.unowsky@rpsmn.org
PHONE NUMBER: (507) 281-6673                 PHONE NUMBER: (612) 798-6010
210 Woodlake Dr Se                           7001 Harriet Ave S
Rochester, MN 55904                          Richfield, MN 55423

Region 11-metro Educ. Service Unit           River Bend Education District
SUPERINTENDENT: Julie Frame                  SUPERINTENDENT: Doug Hazen
E-MAIL: julie.frame@metroecsu.org            E-MAIL: dhazen@riverbend.k12.mn.us
PHONE NUMBER: (612) 638-1508                 PHONE NUMBER: (507) 359-8700
4001 Stinson Blvd Ste 210                    1315 S Broadway
Minneapolis, MN 55421                        New Ulm, MN 56073

Region 3 - Northeast Service Coop            Robbinsdale Public School District
SUPERINTENDENT: Paul Brinkman                SUPERINTENDENT: Carlton Jenkins
E-MAIL: paulb@nesc.k12.mn.us                 E-MAIL: carlton_jenkins@rdale.org
PHONE NUMBER: (218) 748-7603                 PHONE NUMBER: (763) 504-8000
5525 Emerald Ave                             4148 Winnetka Ave N
Mountain Iron, MN 55768                      New Hope, MN 55427
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 408 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Rochester Public School District         Royalton Public School District
SUPERINTENDENT: Michael Munoz            SUPERINTENDENT: John Phelps
E-MAIL: mimunoz@rochester.k12.mn.us      E-MAIL: superintendent@isd485.org
PHONE NUMBER: (507) 328-3000             PHONE NUMBER: (320) 584-5531
615 7Th St Sw                            120 S Hawthorn St
Rochester, MN 55902                      Royalton, MN 56373

Rockford Public School District          Rtr Public Schools
SUPERINTENDENT: Rhonda Dean              SUPERINTENDENT: David Marlette
E-MAIL: deanr@rockford.k12.mn.us         E-MAIL: david.marlette@rtrschools.org
PHONE NUMBER: (763) 477-9165             PHONE NUMBER: (507) 247-5913
6051 Ash St                              100 Strong St
Rockford, MN 55373                       Tyler, MN 56178

Rocori Public School District            Rum River Special Education Coop
SUPERINTENDENT: Brad Kelvington          SUPERINTENDENT: Tanya Tacker
E-MAIL: kelvingtonb@rocori.k12.mn.us     E-MAIL: ttacker@rrsec.org
PHONE NUMBER: (320) 685-4901             PHONE NUMBER: (763) 552-7733
534 N 5Th Ave                            140 N Buchanan St. Ste 150
Cold Spring, MN 56320                    Cambridge, MN 55008

Roseau Public School District            Runestone Area Ed. District
SUPERINTENDENT: Tom Jerome               SUPERINTENDENT: Carla Ptacek
E-MAIL: tom_jerome@roseauschool.org      E-MAIL: cptacek@alexandria.k12.mn.us
PHONE NUMBER: (218) 463-1471             PHONE NUMBER: (320) 763-5559
509 3Rd St Ne                            700 Northside Dr Ne
Roseau, MN 56751                         Alexandria, MN 56308

Rosemount-apple Valley-eagan             Rush City Public School District
SUPERINTENDENT: Mary Kreger              SUPERINTENDENT: Brent Stavig
E-MAIL: supt@district196.org             E-MAIL: bstavig@rushcity.k12.mn.us
PHONE NUMBER: (651) 423-7700             PHONE NUMBER: (320) 358-4855
3455 153Rd St West                       51001 Fairfield Ave
Rosemount, MN 55068                      Rush City, MN 55069

Roseville Public School District         Rushford-peterson Public Schools
SUPERINTENDENT: Aldo Sicoli              SUPERINTENDENT: Jon Thompson
E-MAIL: aldo.sicoli@isd623.org           E-MAIL: jonthompson@r-pschools.com
PHONE NUMBER: (651) 635-1600             PHONE NUMBER: (507) 864-7785
1251 W County Rd B2                      102 N Mill Street
Roseville, MN 55113                      Rushford, MN 55971

Rothsay Public School District           Sartell-st. Stephen School District
SUPERINTENDENT: Wade Johnson             SUPERINTENDENT: Jeff Schwiebert
E-MAIL: wjohnson@rothsay.k12.mn.us       E-MAIL: jeff.schwiebert@sartell.k12.mn.us
PHONE NUMBER: (218) 867-2116             PHONE NUMBER: (320) 656-3715
2040 Co Rd 52                            212 3Rd Ave N
Rothsay, MN 56579                        Sartell, MN 56377

Round Lake-brewster Public Schools       Sauk Centre Public School District
SUPERINTENDENT: Raymond Hassing          SUPERINTENDENT: Patrick Westby
E-MAIL: r.hassing@rlb.mntm.org           E-MAIL: patrick.westby@isd743.org
PHONE NUMBER: (507) 842-5951             PHONE NUMBER: (320) 352-2258
915 4Th Ave                              903 State Rd
Brewster, MN 56119                       Sauk Centre, MN 56378
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 409 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Sauk Rapids-rice Public Schools              South Koochiching School District
SUPERINTENDENT: Aaron Sinclair               SUPERINTENDENT: Steve Cairns
E-MAIL: aaron.sinclair@isd47.org             E-MAIL: steve.cairns@isd363.org
PHONE NUMBER: (320) 253-4703                 PHONE NUMBER: (218) 897-5275
1833 Osauka Rd Ne                            11731 Hwy 1
Sauk Rapids, MN 56379                        Northome, MN 56661

Sebeka Public School District                South St. Paul Public School Dist.
SUPERINTENDENT: David Fjeldheim              SUPERINTENDENT: Dave Webb
E-MAIL: dfjeldheim@sebeka.k12.mn.us          E-MAIL: dave.webb@sspps.org
PHONE NUMBER: (218) 837-5101                 PHONE NUMBER: (651) 457-9400
200 1St St Nw                                104 5Th Ave S
Sebeka, MN 56477                             South Saint Paul, MN 55075

Shakopee Public School District              South Washington County School Dist
SUPERINTENDENT: Mike Redmond                 SUPERINTENDENT: Keith Jacobus
E-MAIL: mredmond@shakopee.k12.mn.us          E-MAIL: kjacobus@sowashco.org
PHONE NUMBER: (952) 496-5000                 PHONE NUMBER: (651) 458-6201
1200 Town Square Mall                        7362 E Point Douglas Rd S
Shakopee, MN 55379                           Cottage Grove, MN 55016

Sherburne And Northern Wright Speci          Southern Mn Education Consortium
SUPERINTENDENT: Heidi Nistler                SUPERINTENDENT: Dan Armagost
E-MAIL: heidi.nistler@monticello.k12.mn.us   E-MAIL: darmagost@smec.k12.mn.us
PHONE NUMBER: (763)272-2050                  PHONE NUMBER: (507) 438-5397
302 WASHINGTON STREET                        710 4Th Ave Ne
MONTICELLO, MN 55362                         Grand Meadow, MN 55936

Sibley East School District                  Southern Plains Education Coop.
SUPERINTENDENT: Jim Amsden                   SUPERINTENDENT: Sarah Mittelstadt
E-MAIL: jim.amsden@sibleyeast.org            E-MAIL:
PHONE NUMBER: (507) 964-2292                 sarah.mittelstadt@southernplainsedcoop.org
202 3Rd Ave Nw                               PHONE NUMBER: (507) 238-1472
Arlington, MN 55307                          201 E 3Rd St
                                             Fairmont, MN 56031
Sleepy Eye Public School District
SUPERINTENDENT: John Cselovszki              Southland Public School District
E-MAIL: john.cselovszki@sleepyeye.mntm.org   SUPERINTENDENT: Jeff Sampson
PHONE NUMBER: (507) 794-7903                 E-MAIL: jsampson@isd500.k12.mn.us
400 4Th Ave Sw                               PHONE NUMBER: (507) 582-3283
Sleepy Eye, MN 56085                         203 2Nd St Nw
                                             Adams, MN 55909
Socrates
SUPERINTENDENT: Glenn Morris                 Southwest Metro Educational Coop
E-MAIL: gmorris@mnscsc.org                   SUPERINTENDENT: Darren Kermes
PHONE NUMBER: (507) 389-5106                 E-MAIL: dkermes@swmetro.k12.mn.us
2075 Lookout Dr                              PHONE NUMBER: (952) 567-8102
North Mankato, MN 56003                      792 Canterbury Rd S Ste 211
                                             Shakopee, MN 55379
Sourcewell
SUPERINTENDENT: Chad Coauette                Southwest Metro Intermediate 288
E-MAIL: chad.coauette@sourcewell-mn.gov      SUPERINTENDENT: Darren Kermes
PHONE NUMBER: (218) 894-1930                 E-MAIL: dkermes@swmetro.k12.mn.us
202 12Th St Ne                               PHONE NUMBER: (952)567-8102
Staples, MN 56479                            792 CANTERBURY ROAD S STE 211
                                             SHAKOPEE, MN 55379
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 410 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Spring Grove School District                   St. Francis Public School District
SUPERINTENDENT: Rachel Udstuen                 SUPERINTENDENT: Beth Giese
E-MAIL: rachel.udstuen@springgrove.k12.mn.us   E-MAIL: beth.giese@isd15.org
PHONE NUMBER: (507) 498-3221                   PHONE NUMBER: (763) 753-7059
113 2Nd Ave Nw                                 4115 Ambassador Blvd
Spring Grove, MN 55974                         Saint Francis, MN 55070

Spring Lake Park Public Schools                St. James Public School District
SUPERINTENDENT: Jeff Ronneberg                 SUPERINTENDENT: Steven Heil
E-MAIL: jronne@district16.org                  E-MAIL: sheil@stjames.k12.mn.us
PHONE NUMBER: (763) 600-5000                   PHONE NUMBER: (507) 375-5974
1415 81St Ave Ne                               500 3Rd Ave S
Spring Lake Park, MN 55432                     Saint James, MN 56081

Springfield Public School District             St. Louis County School District
SUPERINTENDENT: Keith Kottke                   SUPERINTENDENT: Reggie Engebritson
E-MAIL: keith.kottke@springfield.mntm.org      E-MAIL: rengebritson@isd2142.k12.mn.us
PHONE NUMBER: (507) 723-4283                   PHONE NUMBER: (218) 749-8130
12 S Burns                                     1701 N 9Th Ave
Springfield, MN 56087                          Virginia, MN 55792

St. Anthony-new Brighton Schools               St. Louis Park Public School Dist.
SUPERINTENDENT: Renee Corneille                SUPERINTENDENT: Astein Osei
E-MAIL: rcorneille@stanthony.k12.mn.us         E-MAIL: osei.astein@slpschools.org
PHONE NUMBER: (612) 706-1000                   PHONE NUMBER: (952) 928-6000
3303 33Rd Ave Ne                               6425 W 33Rd St
Saint Anthony, MN 55418                        Saint Louis Park, MN 55426

St. Charles Public School District             St. Michael-albertville School Dist
SUPERINTENDENT: Jeff Apse                      SUPERINTENDENT: Ann-Marie Foucault
E-MAIL: japse@schs.k12.mn.us                   E-MAIL: annmarief@mystma.org
PHONE NUMBER: (507) 932-4420                   PHONE NUMBER: (763) 497-3180
600 E 6Th St                                   11343 50Th St Ne
Saint Charles, MN 55972                        Albertville, MN 55301

St. Clair Public School District               St. Paul Public School District
SUPERINTENDENT: Tim Collins                    SUPERINTENDENT: Joe Gothard
E-MAIL: tcollins@stclaircyclones.org           E-MAIL: joe.gothard@spps.org
PHONE NUMBER: (507) 245-3501                   PHONE NUMBER: (651) 767-8100
121 W Main St                                  360 Colborne St
Saint Clair, MN 56080                          Saint Paul, MN 55102

St. Cloud Public School District               St. Peter Public School District
SUPERINTENDENT: Willie Jett                    SUPERINTENDENT: Bill Gronseth
E-MAIL: willie.jett@isd742.org                 E-MAIL: bgronseth@stpeterschools.org
PHONE NUMBER: (320) 253-9333                   PHONE NUMBER: (507) 934-5703
1000 44Th Ave N, Ste 100                       100 Lincoln Drive Ste 229
Saint Cloud, MN 56303                          Saint Peter, MN 56082

St. Croix River Education District             Staples-motley School District
SUPERINTENDENT: Jamie Nord                     SUPERINTENDENT: Shane Tappe
E-MAIL: jnord@scred.k12.mn.us                  E-MAIL: shane.tappe@isd2170.k12.mn.us
PHONE NUMBER: (320) 358-3616                   PHONE NUMBER: (218) 894-5400
425 S Dana Ave                                 202 Pleasant Ave Ne
Rush City, MN 55069                            Staples, MN 56479
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 411 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Stephen-argyle Central Schools             Triton School District
SUPERINTENDENT: Christopher Mills          SUPERINTENDENT: Craig Schlichting
E-MAIL: cmills@sac.k12.mn.us               E-MAIL: schlich@triton.k12.mn.us
PHONE NUMBER: (218) 478-3315               PHONE NUMBER: (507) 374-2192
500 School St                              813 W Hwy St
Stephen, MN 56757                          Dodge Center, MN 55927

Stewartville Public School District        Truman Public School District
SUPERINTENDENT: Belinda Selfors            SUPERINTENDENT: Lisa Shellum
E-MAIL: belinda.selfors@ssdtigers.org      E-MAIL: shelluml@truman.k12.mn.us
PHONE NUMBER: (507) 533-1438               PHONE NUMBER: (507) 776-2111
301 2nd Street Sw                          401 E 1St St S
Stewartville, MN 55976                     Truman, MN 56088

Stillwater Area Public School Dist.        Ulen-hitterdal Public School Dist
SUPERINTENDENT: Malinda Lansfeldt          SUPERINTENDENT: Todd Cameron
E-MAIL: lansfeldtm@stillwaterschools.org   E-MAIL: tcameron@ulenhitterdal.k12.mn.us
PHONE NUMBER: (651) 351-8301               PHONE NUMBER: (218) 596-8853
1875 Greeley St S                          27 Nw 2Nd St
Stillwater, MN 55082                       Ulen, MN 56585

Swanville Public School District           Underwood Public School District
SUPERINTENDENT: Gene Harthan               SUPERINTENDENT: Dave Kuehn
E-MAIL: gharthan@swanville.k12.mn.us       E-MAIL: dkuehn@underwood.k12.mn.us
PHONE NUMBER: (320) 547-5100               PHONE NUMBER: (218) 826-6101
602 Degraf St                              100 Southern Ave E
Swanville, MN 56382                        Underwood, MN 56586

Thief River Falls School District          United South Central School Dist.
SUPERINTENDENT: Donita Stepan              SUPERINTENDENT: Keith Fleming
E-MAIL: donita.stepan@myprowler.org        E-MAIL: kfleming@unitedsouthcentral.org
PHONE NUMBER: (218) 681-8711               PHONE NUMBER: (507) 553-3134
230 S Labree Ave                           600 11Th St. Sw
Thief River Falls, MN 56701                Wells, MN 56097

Tracy Area Public School District          Upsala Public School District
SUPERINTENDENT: Chad Anderson              SUPERINTENDENT: Vern Capelle
E-MAIL: andersonc@tracy.k12.mn.us          E-MAIL: vcapelle@upsala.k12.mn.us
PHONE NUMBER: (507) 629-5500               PHONE NUMBER: (320) 573-2174
934 Pine St                                415 S Main St
Tracy, MN 56175                            Upsala, MN 56384

Tri-city United School District            Valley Crossing Community School
SUPERINTENDENT: Lonnie Seifert             SUPERINTENDENT: Connha Classon
E-MAIL: lseifert@tcu2905.us                E-MAIL: cclasson@sowashco.org
PHONE NUMBER: (507) 364-8100               PHONE NUMBER: (651) 425-7500
101 2Nd St Ne                              9900 Park Crossing
Montgomery, MN 56069                       Woodbury, MN 55125

Tri-county School District                 Verndale Public School District
SUPERINTENDENT: Ryan Baron                 SUPERINTENDENT: Paul Brownlow
E-MAIL: barrya@tricounty.k12.mn.us         E-MAIL: pbrownlow@vps.verndale.k12.mn.us
PHONE NUMBER: (218) 436-2261               PHONE NUMBER: (218) 445-5184
303 Pembina Tr                             411 Sw Brown St
Karlstad, MN 56732                         Verndale, MN 56481
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 412 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Virginia Public School District           Waseca Public School District
SUPERINTENDENT: Noel Schmidt              SUPERINTENDENT: Tom Lee
E-MAIL: nschmidt@vmps.org                 E-MAIL: leet@waseca.k12.mn.us
PHONE NUMBER: (218) 742-3901              PHONE NUMBER: (507) 835-2500
411 5Th Ave S                             501 Elm Ave E
Virginia, MN 55792                        Waseca, MN 56093

Wabasha-kellogg Public School Dist.       Wasioja Ed. Technology Coop.
SUPERINTENDENT: James Freihammer          SUPERINTENDENT: Michael Harvey
E-MAIL: jfreihammer@wkfalcons.org         E-MAIL: mikeh@zmsch.k12.mn.us
PHONE NUMBER: (651) 565-3559              PHONE NUMBER: (507) 732-7395
2113 Hiawatha Dr E                        705 Mill St
Wabasha, MN 55981                         Zumbrota, MN 55992

Wabasso Public School District            Watertown-mayer Public School Dist.
SUPERINTENDENT: Wade McKittrick           SUPERINTENDENT: Ron Wilke
E-MAIL: wade.mckittrick@isd640.org        E-MAIL: ron.wilke@wm.k12.mn.us
PHONE NUMBER: (507) 342-5114              PHONE NUMBER: (952) 955-0480
1333 May St                               1001 Hwy 25 Nw
Wabasso, MN 56293                         Watertown, MN 55388

Waconia Public School District            Waterville-elysian-morristown
SUPERINTENDENT: Pat Devine                SUPERINTENDENT: Joel Whitehurst
E-MAIL: pdevine@isd110.org                E-MAIL: jwhitehurst@wem.k12.mn.us
PHONE NUMBER: (952) 442-0600              PHONE NUMBER: (507) 362-4432
512 Industrial Blvd                       500 E Paquin St
Waconia, MN 55387                         Waterville, MN 56096

Wadena-deer Creek School District         Waubun-ogema-white Earth Public Sch
SUPERINTENDENT: Lee Westrum               SUPERINTENDENT: Lisa Weber
E-MAIL: lwestrum@wdc2155.k12.mn.us        E-MAIL: lisaw@waubun.k12.mn.us
PHONE NUMBER: (218) 632-2155              PHONE NUMBER: (218) 473-6171
600 Colfax Ave Sw                         1013 3Rd St
Wadena, MN 56482                          Waubun, MN 56589

Walker-hackensack-akeley Schl. Dist       Wayzata Public School District
SUPERINTENDENT: Eric Pingrey              SUPERINTENDENT: Chace Anderson
E-MAIL: ericpingrey@whaschools.org        E-MAIL: chace.anderson@wayzataschools.org
PHONE NUMBER: (218) 547-1311              PHONE NUMBER: (763) 745-5000
301 4Th St                                210 County Road 101 N
Walker, MN 56484                          Wayzata, MN 55391

Warren-alvarado-oslo School Dist.         West Central Area
SUPERINTENDENT: Lon Jorgensen             SUPERINTENDENT: Dale Hogie
E-MAIL: ljorgensen@wao.k12.mn.us          E-MAIL: dhogie@isd2342.org
PHONE NUMBER: (218) 745-5393              PHONE NUMBER: (320) 528-7300
224 E Bridge Ave                          301 County Rd 2
Warren, MN 56762                          Barrett, MN 56311

Warroad Public School District            West Central Education District
SUPERINTENDENT: Shawn Yates               SUPERINTENDENT: Laurie Fevig
E-MAIL: shawn_yates@warroad.k12.mn.us     E-MAIL: lfevig@wced6026.com
PHONE NUMBER: (218) 386-1472              PHONE NUMBER: (320) 352-2284
510 Cedar Ave                             903 State Rd S
Warroad, MN 56763                         Sauk Centre, MN 56378
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 413 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



West Metro Schools Network (wmsn)         Windom Public School District
SUPERINTENDENT: Crystal Schuman           SUPERINTENDENT: Wayne Wormstadt
E-MAIL: crystal@wmscu.org                 E-MAIL: wwormstadt@isd177.com
PHONE NUMBER: (952)848-4849               PHONE NUMBER: (507) 831-6910
5701 NORMANDALE ROAD                      1400 17Th St
EDINA, MN 55424                           Windom, MN 56101

West St. Paul-mendota Hts.-eagan          Win-e-mac School District
SUPERINTENDENT: Peter Skog                SUPERINTENDENT: Randy Bruer
E-MAIL: peter.olsonskog@isd197.org        E-MAIL: rbruer@wemschools.org
PHONE NUMBER: (651) 403-7002              PHONE NUMBER: (218) 563-2900
1897 Delaware Ave                         23130 345 St Se
Mendota Heights, MN 55118                 Erskine, MN 56535

Westbrook-walnut Grove Schools            Winona Area Public School District
SUPERINTENDENT: Loy Woelber               SUPERINTENDENT: Annette Freiheit
E-MAIL: lwoelber@wwgschools.org           E-MAIL: annette.freiheit@winona.k12.mn.us
PHONE NUMBER: (507) 274-5450              PHONE NUMBER: (507) 494-0861
344 8Th St                                903 Gilmore Ave
Westbrook, MN 56183                       Winona, MN 55987

Westonka Public School District           Worthington Public School District
SUPERINTENDENT: Kevin Borg                SUPERINTENDENT: John Landgaard
E-MAIL: borgk@westonka.k12.mn.us          E-MAIL: john.landgaard@isd518.net
PHONE NUMBER: (952) 491-8001              PHONE NUMBER: (507) 372-2172
5901 Sunnyfield Rd E                      1117 Marine Ave
Minnetrista, MN 55364                     Worthington, MN 56187

Wheaton Area Public School District       Wrenshall Public School District
SUPERINTENDENT: Daniel Posthumus          SUPERINTENDENT: Kim Belcastro
E-MAIL: dposthumus@wheaton.k12.mn.us      E-MAIL: kbelcastro@isd100.org
PHONE NUMBER: (320) 563-8282              PHONE NUMBER: (218) 384-4274
1700 3Rd Ave S                            207 Pioneer Dr
Wheaton, MN 56296                         Wrenshall, MN 55797

White Bear Lake School District           Wright Technical Center
SUPERINTENDENT: Wayne Kazmierczak         SUPERINTENDENT: Brian Koslofsky
E-MAIL: wayne.kazmierczak@isd624.org      E-MAIL: Brian.Koslofsky@wrighttech.org
PHONE NUMBER: (651) 407-7500              PHONE NUMBER: (763) 682-4112
4855 Bloom Ave Ste 300                    1405 3Rd Ave Ne
White Bear Lake, MN 55110                 Buffalo, MN 55313

Willmar Public School District            Yellow Medicine East
SUPERINTENDENT: Jeff Holm                 SUPERINTENDENT: Rich Schneider
E-MAIL: holmj@willmar.k12.mn.us           E-MAIL: rschneider@isd2190.org
PHONE NUMBER: (320) 231-8500              PHONE NUMBER: (320) 564-4081
611 5Th St Sw                             450 9Th Ave
Willmar, MN 56201                         Granite Falls, MN 56241

Willow River Public School District       Zumbro Education District
SUPERINTENDENT: Bill Peel                 SUPERINTENDENT: Patrick Gordon
E-MAIL: bpeel@isd577.org                  E-MAIL: pgordon@zumbroed.org
PHONE NUMBER: (218) 372-3131              PHONE NUMBER: (507) 775-2037
8142 Pine St                              801 Frontage Rd Nw
Willow River, MN 55795                    Byron, MN 55920
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 414 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Zumbrota-mazeppa School District            Alton R-iv
SUPERINTENDENT: Michael Harvey              SUPERINTENDENT: Eric Allen
E-MAIL: mikeh@zmsch.k12.mn.us               E-MAIL: ericallen@alton.k12.mo.us
PHONE NUMBER: (507) 732-1400                PHONE NUMBER: (417) 778-7216
343 3Rd Ave Ne                              School Street
Mazeppa, MN 55956                           Alton, MO 65606

Adair Co. R-i                               Appleton City R-ii
SUPERINTENDENT: Rick Roberts                SUPERINTENDENT: Joe Dunlap
E-MAIL: rroberts@novinger.k12.mo.us         E-MAIL: jdunlap@appletoncity.k12.mo.us
PHONE NUMBER: (660) 488-6411                PHONE NUMBER: (660) 476-2161
600 Rombauer Ave                            408 W 4Th
Novinger, MO 63559                          Appleton City, MO 64724

Adair Co. R-ii                              Arcadia Valley R-ii
SUPERINTENDENT: Shelly Shipman              SUPERINTENDENT: Brian Beard
E-MAIL: shelly_shipman@brashear.k12.mo.us   E-MAIL: bbeard@avr2.org
PHONE NUMBER: (660) 323-5272                PHONE NUMBER: (573) 546-9700
205 W Dewey                                 750 Park Dr
Brashear, MO 63533                          Ironton, MO 63650

Adrian R-iii                                Archie R-v
SUPERINTENDENT: Don Lile                    SUPERINTENDENT: Jeff Kramer
E-MAIL: don.lile@adrian.k12.mo.us           E-MAIL: jkramer@archie.k12.mo.us
PHONE NUMBER: (816) 297-2710                PHONE NUMBER: (816) 293-5312
601 N Houston                               302 W State Rte A
Adrian, MO 64720                            Archie, MO 64725

Advance R-iv                                Ash Grove R-iv
SUPERINTENDENT: Shannon Garner              SUPERINTENDENT: Aaron Gerla
E-MAIL: sgarner@advance.k12.mo.us           E-MAIL: agerla@apps.ashgrove.k12.mo.us
PHONE NUMBER: (573) 722-3581                PHONE NUMBER: (417) 751-2534
201 School St - Gym Entrance                100 N Maple Ln
Advance, MO 63730                           Ash Grove, MO 65604

Affton 101                                  Atlanta C-3
SUPERINTENDENT: Travis Bracht               SUPERINTENDENT: Will Perkins
E-MAIL: tbracht@afftonschools.net           E-MAIL: wperkins@atlanta.k12.mo.us
PHONE NUMBER: (314) 638-8770                PHONE NUMBER: (660) 239-4212
8701 Mackenzie Rd                           600 S Atterberry
St Louis, MO 63123                          Atlanta, MO 63530

Albany R-iii                                Aurora R-viii
SUPERINTENDENT: Dick Smith                  SUPERINTENDENT: Billy Redus
E-MAIL: dsmith@albany.k12.mo.us             E-MAIL: bredus@aurorar8.org
PHONE NUMBER: (660) 726-3911                PHONE NUMBER: (417) 678-3373
101 W Jefferson St                          201 S. Madison
Albany, MO 64402                            Aurora, MO 65605

Altenburg 48                                Ava R-i
SUPERINTENDENT: Debbie Haertling            SUPERINTENDENT: Jason Dial
E-MAIL: aps48@altenburgps.eduk12.net        E-MAIL: jdial@avabears.net
PHONE NUMBER: (573) 824-5857                PHONE NUMBER: (417) 683-4717
8432 Main St                                507 Ne 3Rd St
Altenburg, MO 63732                         Ava, MO 65608
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 415 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Avenue City R-ix                          Bernie R-xiii
SUPERINTENDENT: Don Lawrence              SUPERINTENDENT: Dustin Hicks
E-MAIL: dlawrence@avenuecityschool.org    E-MAIL: hicksd@bernie.k12.mo.us
PHONE NUMBER: (816) 662-2305              PHONE NUMBER: (573) 293-5333
18069 Hwy 169                             516 W Main
Cosby, MO 64436                           Bernie, MO 63822

Avilla R-xiii                             Bevier C-4
SUPERINTENDENT: Russ Cruzan               SUPERINTENDENT: Joan Patrick
E-MAIL: rcruzan@avillapanthers.org        E-MAIL: patrickj@bevier.k12.mo.us
PHONE NUMBER: (417) 246-5330              PHONE NUMBER: (660) 773-6611
400 Sarcoxie St                           400 Bloomington St
Avilla, MO 64833                          Bevier, MO 63532

Bakersfield R-iv                          Billings R-iv
SUPERINTENDENT: Amy Britt                 SUPERINTENDENT: Cynthia Brandt
E-MAIL: abritt@bakersfield.k12.mo.us      E-MAIL: brandtc@billings.k12.mo.us
PHONE NUMBER: (417) 284-7333              PHONE NUMBER: (417) 744-2623
357 State Highway O                       118 W Mt Vernon
Bakersfield, MO 65609                     Billings, MO 65610

Ballard R-ii                              Bismarck R-v
SUPERINTENDENT: John Siebeneck            SUPERINTENDENT: Jason King
E-MAIL: jksballard@gmail.com              E-MAIL: jking@bismarckr5.org
PHONE NUMBER: (816) 297-2656              PHONE NUMBER: (573) 734-6111
10247 Ne State Route 18                   165 Campus Drive
Butler, MO 64730                          Bismarck, MO 63624

Bayless                                   Blackwater R-ii
SUPERINTENDENT: Ronald Tucker             SUPERINTENDENT: Tanya Brown
E-MAIL: rtucker@bayless.k12.mo.us         E-MAIL: brownt@blackwater.k12.mo.us
PHONE NUMBER: (314) 256-8601              PHONE NUMBER: (660) 846-2461
4530 Weber Road                           300 Doddridge
St Louis, MO 63123                        Blackwater, MO 65322

Bell City R-ii                            Blair Oaks R-ii
SUPERINTENDENT: Matt Asher                SUPERINTENDENT: James Jones
E-MAIL: masher@bellcity.k12.mo.us         E-MAIL: jjones@blairoaks.k12.mo.us
PHONE NUMBER: (573) 733-4444              PHONE NUMBER: (573) 636-2020
25254 Walnut St                           6124 Falcon Ln
Bell City, MO 63735                       Jefferson City, MO 65101

Belleview R-iii                           Bloomfield R-xiv
SUPERINTENDENT: Judd Marquis              SUPERINTENDENT: Toni Hill
E-MAIL: jmarquis@belleviewbraves.org      E-MAIL: thill@bps14.org
PHONE NUMBER: (573) 697-5702              PHONE NUMBER: (573) 568-4564
27431 Hwy 32                              505 Court St
Belleview, MO 63623                       Bloomfield, MO 63825

Belton 124                                Blue Eye R-v
SUPERINTENDENT: Andrew Underwood          SUPERINTENDENT: Doug Arnold
E-MAIL: aunderwood@bsd124.org             E-MAIL: darnold@blueeye.k12.mo.us
PHONE NUMBER: (816) 489-7000              PHONE NUMBER: (417) 779-5332
110 W Walnut                              658 State Hwy Ee
Belton, MO 64012                          Blue Eye, MO 65611
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 416 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Blue Springs R-iv                              Braymer C-4
SUPERINTENDENT: Paul Kinder                    SUPERINTENDENT: Wade Schroeder
E-MAIL: pkinder@bssd.net                       E-MAIL: wschroeder@braymerc4.net
PHONE NUMBER: (816) 224-1300                   PHONE NUMBER: (660) 645-2284
1801 Nw Vesper                                 400 Bobcat Ave
Blue Springs, MO 64015                         Braymer, MO 64624

Bolivar R-i                                    Breckenridge R-i
SUPERINTENDENT: Tony Berry                     SUPERINTENDENT: Brent Skinner
E-MAIL: tberry@bolivarschools.org              E-MAIL: bskinner@breckenridger1.org
PHONE NUMBER: (417) 326-5291                   PHONE NUMBER: (660) 644-5715
524 W Madison                                  400 W Colfax St
Bolivar, MO 65613                              Breckenridge, MO 64625

Boncl R-x                                      Brentwood
SUPERINTENDENT: Cassie Spangler                SUPERINTENDENT: Brian Lane
E-MAIL: cspangler@bonclbluejays.com            E-MAIL: blane@brentwoodmoschools.org
PHONE NUMBER: (573) 754-5412                   PHONE NUMBER: (314) 962-4507
23526 Pike 9247                                1201 Hanley Industrial Court
Louisiana, MO 63353                            Brentwood, MO 63144

Boonville R-i                                  Bronaugh R-vii
SUPERINTENDENT: Sarah Marriott                 SUPERINTENDENT: Jordan Dickey
E-MAIL: sarah.marriott@boonville.k12.mo.us     E-MAIL: jdickey@bronaugh.k12.mo.us
PHONE NUMBER: (660) 882-7474                   PHONE NUMBER: (417) 922-3211
736 Main St                                    527 E 6Th St
Boonville, MO 65233                            Bronaugh, MO 64728

Bosworth R-v                                   Brookfield R-iii
SUPERINTENDENT: Lachrissa Smith                SUPERINTENDENT: Kyle Collins
E-MAIL: superintendent@bosworthr-v.k12.mo.us   E-MAIL: kcollins@brookfieldr3.org
PHONE NUMBER: (660) 534-7311                   PHONE NUMBER: (660) 258-7443
102 E Eldridge St                              124A Pershing Rd
Bosworth, MO 64623                             Brookfield, MO 64628

Bowling Green R-i                              Brunswick R-ii
SUPERINTENDENT: Matthew Frederickson           SUPERINTENDENT: Cara Engelbrecht
E-MAIL: mfrederickson@bgschools.k12.mo.us      E-MAIL: cengelbrecht@brunswick.k12.mo.us
PHONE NUMBER: (573) 324-5441                   PHONE NUMBER: (660) 548-3550
700 W. Adams Street                            1008 County Rd
Bowling Green, MO 63334                        Brunswick, MO 65236

Bradleyville R-i                               Buchanan Co. R-iv
SUPERINTENDENT: Scott Ewing                    SUPERINTENDENT: Travis Dittemore
E-MAIL: sewing@bradleyviller1.com              E-MAIL: travis.dittemore@bcr4.org
PHONE NUMBER: (417) 796-2288                   PHONE NUMBER: (816) 685-3160
16474 N State Hwy 125                          702 Main St
Bradleyville, MO 65614                         Dekalb, MO 64440

Branson R-iv                                   Bucklin R-ii
SUPERINTENDENT: Brad Swofford                  SUPERINTENDENT: Brandee Brown
E-MAIL: swofford@branson.k12.mo.us             E-MAIL: bbrown@bucklin.k12.mo.us
PHONE NUMBER: (417) 334-6541                   PHONE NUMBER: (660) 695-3555
1756 Bee Creek Road                            26832 Hwy 129
Branson, MO 65616                              Bucklin, MO 64631
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 417 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Bunker R-iii                              Campbell R-ii
SUPERINTENDENT: Melissa Nash              SUPERINTENDENT: Jay Thornton
E-MAIL: mnash@bunkerr3.k12.mo.us          E-MAIL: jay@campbell.k12.mo.us
PHONE NUMBER: (573) 689-2507              PHONE NUMBER: (573) 246-2133
Hwy 72 Eagle Pride Drive                  801 S State Rte 53
Bunker, MO 63629                          Campbell, MO 63933

Butler R-v                                Canton R-v
SUPERINTENDENT: Darin Carter              SUPERINTENDENT: Jesse Uhlmeyer
E-MAIL: darin.carter@butler.k12.mo.us     E-MAIL: juhlmeyer@canton.k12.mo.us
PHONE NUMBER: (660) 679-0653              PHONE NUMBER: (573) 288-5216
420 S Fulton St                           200 S Fourth St
Butler, MO 64730                          Canton, MO 63435

Cabool R-iv                               Cape Girardeau 63
SUPERINTENDENT: Karl Janson               SUPERINTENDENT: Neil Glass
E-MAIL: kjanson@cabool.k12.mo.us          E-MAIL: glassn@capetigers.com
PHONE NUMBER: (417) 962-3153              PHONE NUMBER: (573) 335-1867
1025 Rogers Avenue                        301 N Clark St
Cabool, MO 65689                          Cape Girardeau, MO 63701

Cainsville R-i                            Carl Junction R-i
SUPERINTENDENT: Ryan Rosenbaum            SUPERINTENDENT: Phillip Cook
E-MAIL: rosenbaum@cainsville.k12.mo.us    E-MAIL: pcook@cj.k12.mo.us
PHONE NUMBER: (660) 893-5213              PHONE NUMBER: (417) 649-7026
1308 Depot St                             206 S Roney
Cainsville, MO 64632                      Carl Junction, MO 64834

Calhoun R-viii                            Carrollton R-vii
SUPERINTENDENT: Shane Stocks              SUPERINTENDENT: Danny Dewitt
E-MAIL: sstocks@calhoun.k12.mo.us         E-MAIL: dewitt-danny@trojans.k12.mo.us
PHONE NUMBER: (660) 694-3422              PHONE NUMBER: (660) 542-2769
409 S College                             103 East 9Th Street
Calhoun, MO 65323                         Carrollton, MO 64633

Callao C-8                                Carthage R-ix
SUPERINTENDENT: Pamela Halstead           SUPERINTENDENT: Mark Baker
E-MAIL: phalstead@callaoc8.k12.mo.us      E-MAIL: bakerm@carthagetigers.org
PHONE NUMBER: (660) 768-5541              PHONE NUMBER: (417) 359-7000
403 Pine St                               710 Lyon St
Callao, MO 63534                          Carthage, MO 64836

Camdenton R-iii                           Caruthersville 18
SUPERINTENDENT: Tim Hadfield              SUPERINTENDENT: Jimmie Bullington
E-MAIL: thadfield@camdentonschools.org    E-MAIL: jjbullington@cps18.org
PHONE NUMBER: (573) 346-9213              PHONE NUMBER: (573) 333-6100
119 Service Rd                            1711 Ward Ave
Camdenton, MO 65020                       Caruthersville, MO 63830

Cameron R-i                               Cassville R-iv
SUPERINTENDENT: Matt Robinson             SUPERINTENDENT: Richard Asbill
E-MAIL: mattrobinson@cameronschools.org   E-MAIL: rasbill@cassville.k12.mo.us
PHONE NUMBER: (816) 632-2170              PHONE NUMBER: (417) 847-2221
423 N Chestnut St                         1501 Main
Cameron, MO 64429                         Cassville, MO 65625
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 418 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Center 58                                    Chillicothe R-ii
SUPERINTENDENT: Yolanda Cargile              SUPERINTENDENT: Daniel Wiebers
E-MAIL: superintendent@center.k12.mo.us      E-MAIL: dwiebers@chillicotheschools.org
PHONE NUMBER: (816) 349-3300                 PHONE NUMBER: (660) 646-4566
8701 Holmes Rd                               1020 Old Hwy 36 West
Kansas City, MO 64131                        Chillicothe, MO 64601

Centerville R-i                              Clark Co. R-i
SUPERINTENDENT: Joseph Minks                 SUPERINTENDENT: Ritchie Kracht
E-MAIL: jminks@ces.k12.mo.us                 E-MAIL: rkracht@clarkcounty.k12.mo.us
PHONE NUMBER: (573) 648-2285                 PHONE NUMBER: (660) 727-2377
2354 S Green St                              427 W Chestnut
Centerville, MO 63633                        Kahoka, MO 63445

Central R-iii                                Clarksburg C-2
SUPERINTENDENT: Ashley Mcmillian             SUPERINTENDENT: Wendy Brock
E-MAIL: amcmillian@centralr3.org             E-MAIL: wbrock@clarksburg.k12.mo.us
PHONE NUMBER: (573) 431-2616                 PHONE NUMBER: (573) 787-3511
200 High St                                  401 S Hwy H
Park Hills, MO 63601                         Clarksburg, MO 65025

Centralia R-vi                               Clarkton C-4
SUPERINTENDENT: Steven Chancellor            SUPERINTENDENT: Delane Beckwith
E-MAIL: steven.chancellor@catnet.gen.mo.us   E-MAIL: dbeckwith@clarktonschools.org
PHONE NUMBER: (573) 682-3561                 PHONE NUMBER: (573) 448-3712
635 S Jefferson                              Hwy 162
Centralia, MO 65240                          Clarkton, MO 63837

Chadwick R-i                                 Clayton
SUPERINTENDENT: Dana Comstock                SUPERINTENDENT: Sean Doherty
E-MAIL: comstockd@chadwickcardinals.org      E-MAIL: seandoherty@claytonschools.net
PHONE NUMBER: (417) 634-3588                 PHONE NUMBER: (314) 854-6000
7090 State Hwy 125 S                         #2 Mark Twain Circle
Chadwick, MO 65629                           Clayton, MO 63105

Chaffee R-ii                                 Clearwater R-i
SUPERINTENDENT: Brad Blackman                SUPERINTENDENT: Deborah Hand
E-MAIL: bblackman@chaffee.k12.mo.us          E-MAIL: dhand@cwtigers.net
PHONE NUMBER: (573) 887-3532                 PHONE NUMBER: (573) 223-7426
517 W Yoakum Ave                             Canyon Rd. & Piedmont Ave
Chaffee, MO 63740                            Piedmont, MO 63957

Charleston R-i                               Clever R-v
SUPERINTENDENT: Tammy Lupardus               SUPERINTENDENT: Benjy Fenske
E-MAIL: tlupardus@charleston.k12.mo.us       E-MAIL: fenskeb@cleverbluejays.org
PHONE NUMBER: (573) 683-3776                 PHONE NUMBER: (417) 743-4800
1014 S Main                                  103 S Public Ave
Charleston, MO 63834                         Clever, MO 65631

Chilhowee R-iv                               Climax Springs R-iv
SUPERINTENDENT: Troy Marnholtz               SUPERINTENDENT: Caleb Petet
E-MAIL: tmarnholtz@chilhowee.k12.mo.us       E-MAIL: cpetet@cspringsr4.org
PHONE NUMBER: (660) 678-2511                 PHONE NUMBER: (573) 347-3905
101 Hwy 2                                    119 Nort Dr
Chilhowee, MO 64733                          Climax Springs, MO 65324
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 419 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Clinton                                   Cooper Co. R-iv
SUPERINTENDENT: Destry Brown              SUPERINTENDENT: Kathryn Anderson
E-MAIL: debrown@clintoncardinals.org      E-MAIL: kanderson@bunceton.k12.mo.us
PHONE NUMBER: (660) 885-2237              PHONE NUMBER: (660) 427-5415
701 S 8Th St                              500 East Main
Clinton, MO 64735                         Bunceton, MO 65237

Clinton Co. R-iii                         Cooter R-iv
SUPERINTENDENT: Sandy Steggall            SUPERINTENDENT: Clay Snider
E-MAIL: sandy.steggall@ccr3.k12.mo.us     E-MAIL: csnider@cooter.k12.mo.us
PHONE NUMBER: (816) 539-2183              PHONE NUMBER: (573) 695-3312
800 W Frost                               Main St
Plattsburg, MO 64477                      Cooter, MO 63839

Cole Camp R-i                             Cowgill R-vi
SUPERINTENDENT: Tim Roling                SUPERINTENDENT: Betty Vassmer
E-MAIL: rolingt@colecamp.k12.mo.us        E-MAIL: bvassmer@cowgillr6.org
PHONE NUMBER: (660) 668-4427              PHONE NUMBER: (660) 255-4415
500 South Keeney Street                   341 E 6Th St
Cole Camp, MO 65325                       Cowgill, MO 64637

Cole Co. R-i                              Craig R-iii
SUPERINTENDENT: Perry Gorrell             SUPERINTENDENT: Mike Leach
E-MAIL: pgorrell@coler1indians.org        E-MAIL: mleach@craigr3school.org
PHONE NUMBER: (573) 782-3534              PHONE NUMBER: (660) 683-5431
13600 Rte C                               402 N Ward
Russellville, MO 65074                    Craig, MO 64437

Cole Co. R-v                              Crane R-iii
SUPERINTENDENT: Dawna Burrow              SUPERINTENDENT: Chris Johnson
E-MAIL: dawna.burrow@coler5.us            E-MAIL: johnsonc@crane.k12.mo.us
PHONE NUMBER: (573) 498-4000              PHONE NUMBER: (417) 723-5300
14803 Hwy 17                              209 Pirate Lane
Eugene, MO 65032                          Crane, MO 65633

Columbia 93                               Crawford Co. R-i
SUPERINTENDENT: Peter Stiepleman          SUPERINTENDENT: Kyle Gibbs
E-MAIL: pstiepleman@cpsk12.org            E-MAIL: gibbsk@warhawks.k12.mo.us
PHONE NUMBER: (573) 214-3400              PHONE NUMBER: (573) 732-4426
1818 W Worley St                          1444 Old Hwy 66
Columbia, MO 65203                        Bourbon, MO 65441

Community R-vi                            Crawford Co. R-ii
SUPERINTENDENT: Cheryl Mack               SUPERINTENDENT: Jon Earnhart
E-MAIL: mack@cr6.net                      E-MAIL: jearnhart@cuba.k12.mo.us
PHONE NUMBER: (855) 708-7567              PHONE NUMBER: (573) 885-2534
35063 Highway Bb                          1 Wildcat Pride Dr
Laddonia, MO 63352                        Cuba, MO 65453

Concordia R-ii                            Crocker R-ii
SUPERINTENDENT: Brent Cooper              SUPERINTENDENT: Gary Doerhoff
E-MAIL: bcooper@concordia.k12.mo.us       E-MAIL: gdoerhoff@crockerschools.org
PHONE NUMBER: (660) 463-7235              PHONE NUMBER: (573) 736-5000
204 Sw 11Th St                            104 School Street
Concordia, MO 64020                       Crocker, MO 65452
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 420 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Crystal City 47                            Dexter R-xi
SUPERINTENDENT: Matt Holdinghausen         SUPERINTENDENT: Charles Counts
E-MAIL: holdinghausenm@crystal.k12.mo.us   E-MAIL: ccounts@dexter.k12.mo.us
PHONE NUMBER: (636) 937-4411               PHONE NUMBER: (573) 614-1000
1100 Mississippi Ave                       1031 Brown Pilot Ln
Crystal City, MO 63019                     Dexter, MO 63841

Dadeville R-ii                             Diamond R-iv
SUPERINTENDENT: Matt Bushey                SUPERINTENDENT: Steve Hubbard
E-MAIL: mbushey@dadeville.k12.mo.us        E-MAIL: shubbard@diamondwildcats.org
PHONE NUMBER: (417) 995-2201               PHONE NUMBER: (417) 325-5186
17 Bearcat Trail                           401 S Main
Dadeville, MO 65635                        Diamond, MO 64840

Dallas Co. R-i                             Dixon R-i
SUPERINTENDENT: Tim Ryan                   SUPERINTENDENT: Duane Doyle
E-MAIL: tim.ryan@bisonpride.org            E-MAIL: ddoyle@dixonr1.com
PHONE NUMBER: (417) 345-2222               PHONE NUMBER: (573) 759-7163
309 W Commercial                           106 W Fourth St
Buffalo, MO 65622                          Dixon, MO 65459

Davis R-xii                                Doniphan R-i
SUPERINTENDENT: Deborah Day                SUPERINTENDENT: Bradley Hagood
E-MAIL: brendavaughn80@hotmail.com         E-MAIL: bhagood@doniphanr1.com
PHONE NUMBER: (660) 885-2629               PHONE NUMBER: (573) 996-3667
227 Sw Hwy T                               309 Pine St
Clinton, MO 64735                          Doniphan, MO 63935

Delta C-7                                  Dora R-iii
SUPERINTENDENT: Kenny Copley               SUPERINTENDENT: Allen Woods
E-MAIL: kcopley@deltac7.k12.mo.us          E-MAIL: awoods@dora.org
PHONE NUMBER: (573) 757-6648               PHONE NUMBER: (417) 261-2346
20 Charger Ln                              613 County Road 379
Deering, MO 63840                          Dora, MO 65637

Delta R-v                                  Drexel R-iv
SUPERINTENDENT: David Heeb                 SUPERINTENDENT: Terry Mayfield
E-MAIL: david.heeb@deltarv.k12.mo.us       E-MAIL: tmayfield@drexelbobcats.net
PHONE NUMBER: (573) 794-2500               PHONE NUMBER: (816) 657-4715
324 Liberty St                             207 S Fourth St
Delta, MO 63744                            Drexel, MO 64742

Dent-phelps R-iii                          Dunklin R-v
SUPERINTENDENT: Victoria Brooker           SUPERINTENDENT: Clint Freeman
E-MAIL: vbrooker@dentphelps.k12.mo.us      E-MAIL: cfreeman@dunklin.k12.mo.us
PHONE NUMBER: (573) 729-4680               PHONE NUMBER: (636) 479-5200
27870 Hwy C                                497 Joachim
Salem, MO 65560                            Herculaneum, MO 63048

Desoto 73                                  East Buchanan Co. C-1
SUPERINTENDENT: Joshua Isaacson            SUPERINTENDENT: John Newell
E-MAIL: isaacson.josh@desoto.k12.mo.us     E-MAIL: newell@ebs.k12.mo.us
PHONE NUMBER: (636) 586-1000               PHONE NUMBER: (816) 424-6466
610 Vineland School Rd                     100 Smith St
Desoto, MO 63020                           Gower, MO 64454
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 421 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



East Carter Co. R-ii                      Everton R-iii
SUPERINTENDENT: Richard Sullivan          SUPERINTENDENT: Michael Wallace
E-MAIL: rsullivan@ecarter.k12.mo.us       E-MAIL: mwallace@evertontigers.org
PHONE NUMBER: (573) 322-5625              PHONE NUMBER: (417) 535-2221
24 S Herren Ave                           211 School St
Ellsinore, MO 63937                       Everton, MO 65646

East Lynne 40                             Excelsior Springs 40
SUPERINTENDENT: Sonja Yoder               SUPERINTENDENT: Dan Hoehn
E-MAIL: syoder@elynne.k12.mo.us           E-MAIL: dhoehn@ga.essd40.com
PHONE NUMBER: (816) 626-3511              PHONE NUMBER: (816) 630-9200
24706 S State Rte K                       300 W Broadway
East Lynne, MO 64743                      Excelsior Springs, MO 64024

East Newton Co. R-vi                      Exeter R-vi
SUPERINTENDENT: Ron Mitchell              SUPERINTENDENT: Ernie Raney
E-MAIL: mitchellr@eastnewton.org          E-MAIL: eraney@exeter.k12.mo.us
PHONE NUMBER: (417) 472-6231              PHONE NUMBER: (417) 835-2922
22808 E Hwy 86                            101 Locust St
Granby, MO 64844                          Exeter, MO 65647

East Prairie R-ii                         Fair Grove R-x
SUPERINTENDENT: Lesli Jones               SUPERINTENDENT: Mike Bell
E-MAIL: lesli.jones@eastprairie.org       E-MAIL: bellm@fgsmail.org
PHONE NUMBER: (573) 649-3562              PHONE NUMBER: (417) 759-2233
304 E Walnut                              132 N Main St
East Prairie, MO 63845                    Fair Grove, MO 65648

El Dorado Springs R-ii                    Fair Play R-ii
SUPERINTENDENT: Mark Koca                 SUPERINTENDENT: Renee Sagaser
E-MAIL: mkoca@eldok12.org                 E-MAIL: rsagaser@fairplay.k12.mo.us
PHONE NUMBER: (417) 876-3112              PHONE NUMBER: (417) 654-2231
901 S Grand Ave                           301 N Walnut
El Dorado Springs, MO 64744               Fair Play, MO 65649

Eldon R-i                                 Fairfax R-iii
SUPERINTENDENT: Matt Davis                SUPERINTENDENT: Jeremy Burright
E-MAIL: matt.davis@eldonmustangs.org      E-MAIL: jburright@fxbulldogs.net
PHONE NUMBER: (573) 392-8000              PHONE NUMBER: (660) 686-2421
112 S Pine St                             500 Main St
Eldon, MO 65026                           Fairfax, MO 64446

Elsberry R-ii                             Fairview R-xi
SUPERINTENDENT: Tim Reller                SUPERINTENDENT: Aaron Sydow
E-MAIL: treller@elsberry.k12.mo.us        E-MAIL: asydow@fairview.k12.mo.us
PHONE NUMBER: (573) 898-5554              PHONE NUMBER: (417) 256-3868
138 Tomahawk Dr                           4036 State Rte K
Elsberry, MO 63343                        West Plains, MO 65775

Eminence R-i                              Farmington R-vii
SUPERINTENDENT: Steve Voyles              SUPERINTENDENT: Matthew Ruble
E-MAIL: steve.voyles@redwingsk12.org      E-MAIL: supt@farmington.k12.mo.us
PHONE NUMBER: (573) 226-3251              PHONE NUMBER: (573) 701-1300
505 South 6Th Street                      1022 Ste Genevieve
Eminence, MO 65466                        Farmington, MO 63640
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 422 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Fayette R-iii                             Franklin Co. R-ii
SUPERINTENDENT: Jill Wiseman              SUPERINTENDENT: Kathy Oetterer
E-MAIL: jwiseman@fayetteschool.org        E-MAIL: koetterer@fcr2.org
PHONE NUMBER: (660) 248-2153              PHONE NUMBER: (573) 237-2414
705 Lucky                                 3128 Hwy Y
Fayette, MO 65248                         New Haven, MO 63068

Ferguson-florissant R-ii                  Fredericktown R-i
SUPERINTENDENT: Joseph Davis              SUPERINTENDENT: Brett Reutzel
E-MAIL: jdavis@fergflor.org               E-MAIL: brett.reutzel@fpsk12.org
PHONE NUMBER: (314) 506-9000              PHONE NUMBER: (573) 783-2570
1005 Waterford Dr                         704 E Hwy 72
Florissant, MO 63033                      Fredericktown, MO 63645

Festus R-vi                               Ft. Zumwalt R-ii
SUPERINTENDENT: Link Luttrell             SUPERINTENDENT: Bernard Dubray
E-MAIL: luttrelllink@festusedu.com        E-MAIL: bdubray@fz.k12.mo.us
PHONE NUMBER: (636) 937-4920              PHONE NUMBER: (636) 240-2072
1515 Mid-Meadow Ln                        555 E. Terra Lane
Festus, MO 63028                          O'Fallon, MO 63366

Fordland R-iii                            Fulton 58
SUPERINTENDENT: Chris Ford                SUPERINTENDENT: Jacque Cowherd
E-MAIL: chrisford@fordlandschools.org     E-MAIL: jcowherd@fulton58.org
PHONE NUMBER: (417) 767-2298              PHONE NUMBER: (573) 590-8000
1230 School St                            2 Hornet Dr
Fordland, MO 65652                        Fulton, MO 65251

Forsyth R-iii                             Gainesville R-v
SUPERINTENDENT: Jeff Mingus               SUPERINTENDENT: Justin Gilmore
E-MAIL: jmingus@forsythr3.k12.mo.us       E-MAIL: jgilmore@gainesville.k12.mo.us
PHONE NUMBER: (417) 546-6384              PHONE NUMBER: (417) 679-4260
178 Panther Street                        422 Bulldog Drive
Forsyth, MO 65653                         Gainesville, MO 65655

Fort Osage R-i                            Galena R-ii
SUPERINTENDENT: Jason Snodgrass           SUPERINTENDENT: Danny Humble
E-MAIL: jsnodgrass@fortosage.net          E-MAIL: humbled@galena.k12.mo.us
PHONE NUMBER: (816) 650-7000              PHONE NUMBER: (417) 357-6027
2101 N Twyman Rd                          30925 State Hwy 413
Independence, MO 64058                    Galena, MO 65656

Fox C-6                                   Gallatin R-v
SUPERINTENDENT: Nisha Patel               SUPERINTENDENT: Bryan Copple
E-MAIL: pateln@foxc6.org                  E-MAIL: bcopple@gallatin.k12.mo.us
PHONE NUMBER: (636) 296-8000              PHONE NUMBER: (660) 663-2171
745 Jeffco Blvd                           602 S Olive St
Arnold, MO 63010                          Gallatin, MO 64640

Francis Howell R-iii                      Gasconade C-4
SUPERINTENDENT: Nathan Hoven              SUPERINTENDENT: Jim Bogle
E-MAIL: nathan.hoven@fhsdschools.org      E-MAIL: jbogle@gasconadec4.k12.mo.us
PHONE NUMBER: (636) 851-4000              PHONE NUMBER: (417) 532-4821
4545 Central School Rd                    32959 Hwy 32
St Charles, MO 63304                      Falcon, MO 65470
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 423 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Gasconade Co. R-i                        Grain Valley R-v
SUPERINTENDENT: Scott Smith              SUPERINTENDENT: Marc Snow
E-MAIL: ssmith@hermann.k12.mo.us         E-MAIL: msnow@gvr5.net
PHONE NUMBER: (573) 486-2116             PHONE NUMBER: (816) 847-5006
170 Blue Pride Dr                        31606 Ne Pink Hill Rd
Hermann, MO 65041                        Grain Valley, MO 64029

Gasconade Co. R-ii                       Grandview C-4
SUPERINTENDENT: Chuck Garner             SUPERINTENDENT: Kenny Rodrequez
E-MAIL: cgarner@dutchmen.us              E-MAIL: kenny.rodrequez@grandviewc4.net
PHONE NUMBER: (573) 437-2177             PHONE NUMBER: (816) 316-5000
402 E Lincoln                            13015 10Th St
Owensville, MO 65066                     Grandview, MO 64030

Gideon 37                                Grandview R-ii
SUPERINTENDENT: James Breece             SUPERINTENDENT: Matthew Zoph
E-MAIL: jbreece@gideon.k12.mo.us         E-MAIL: zophm@grandviewr2.org
PHONE NUMBER: (573) 448-3911             PHONE NUMBER: (636) 944-3941
400 S Main St                            11470 Hwy C
Gideon, MO 63848                         Hillsboro, MO 63050

Gilliam C-4                              Green City R-i
SUPERINTENDENT: Carey Johnson            SUPERINTENDENT: Tennille Banner
E-MAIL: cjohnson@gilliamschools.com      E-MAIL: tbanner@greencity.k12.mo.us
PHONE NUMBER: (660) 784-2225             PHONE NUMBER: (660) 874-4128
102 North St                             301 N East St
Gilliam, MO 65330                        Green City, MO 63545

Gilman City R-iv                         Green Forest R-ii
SUPERINTENDENT: Roger Alley              SUPERINTENDENT: Kevin Prugh
E-MAIL: ralley@gilman.k12.mo.us          E-MAIL: kprugh@gfr2.k12.mo.us
PHONE NUMBER: (660) 876-5221             PHONE NUMBER: (573) 729-3902
141 Lindsey Ave                          6111 Hwy F
Gilman City, MO 64642                    Salem, MO 65560

Glasgow                                  Green Ridge R-viii
SUPERINTENDENT: Sonya Fuemmeler          SUPERINTENDENT: Jamie Burkhart
E-MAIL: sfuemmeler@glasgow.k12.mo.us     E-MAIL: burkhartj@grtigers.net
PHONE NUMBER: (660) 338-2012             PHONE NUMBER: (660) 527-3315
860 Randolph St                          401 W Pettis St
Glasgow, MO 65254                        Green Ridge, MO 65332

Glenwood R-viii                          Greenfield R-iv
SUPERINTENDENT: Wayne Stewart            SUPERINTENDENT: Chris Kell
E-MAIL: wstewart@glenwood.k12.mo.us      E-MAIL: ckell@greenfieldr4.org
PHONE NUMBER: (417) 256-4849             PHONE NUMBER: (417) 637-5321
10286 State Rte 17                       410 W College
West Plains, MO 65775                    Greenfield, MO 65661

Golden City R-iii                        Greenville R-ii
SUPERINTENDENT: Keith Rook               SUPERINTENDENT: Rick Clubb
E-MAIL: krook@goldencity.k12.mo.us       E-MAIL: rclubb@gv.bears.k12.mo.us
PHONE NUMBER: (417) 537-8311             PHONE NUMBER: (573) 224-3844
1208 Walnut St                           127 Walnut
Golden City, MO 64748                    Greenville, MO 63944
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 424 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Grundy Co. R-v                           Hardin-central C-2
SUPERINTENDENT: Phillip Fox              SUPERINTENDENT: Trey Cavanah
E-MAIL: pfox@grundyr5.k12.mo.us          E-MAIL: tcavanah@hardin-central.org
PHONE NUMBER: (660) 673-6511             PHONE NUMBER: (660) 398-4394
205 Sw Border St                         500 Ne 1St St
Galt, MO 64641                           Hardin, MO 64035

Hale R-i                                 Harrisburg R-viii
SUPERINTENDENT: Clint Heussner           SUPERINTENDENT: Steve Combs
E-MAIL: cheussner@hale.k12.mo.us         E-MAIL: combss@harrisburg.k12.mo.us
PHONE NUMBER: (660) 565-2417             PHONE NUMBER: (573) 875-5604
518 Main St                              1000 S Harris
Hale, MO 64643                           Harrisburg, MO 65256

Halfway R-iii                            Harrisonville R-ix
SUPERINTENDENT: Lance Roweton            SUPERINTENDENT: Paul Mensching
E-MAIL: lroweton@halfwayschools.org      E-MAIL: paul.mensching@harrisonvilleschools.org
PHONE NUMBER: (417) 445-2351             PHONE NUMBER: (816) 380-2727
2150 Highway 32                          503 S Lexington
Half Way, MO 65663                       Harrisonville, MO 64701

Hallsville R-iv                          Hartville R-ii
SUPERINTENDENT: John Downs               SUPERINTENDENT: Mark Piper
E-MAIL: jdowns@hallsville.org            E-MAIL: piperm@hartville.k12.mo.us
PHONE NUMBER: (573) 696-5512             PHONE NUMBER: (417) 741-7676
421 Hwy 124 E                            1 Eagle Landing Parkway
Hallsville, MO 65255                     Hartville, MO 65667

Hamilton R-ii                            Hayti R-ii
SUPERINTENDENT: Troy Ford                SUPERINTENDENT: Jackie Johnson
E-MAIL: fordt@hamilton.k12.mo.us         E-MAIL: johnsonj@hayti.k12.mo.us
PHONE NUMBER: (816) 583-2134             PHONE NUMBER: (573) 359-6500
419 S Hughes                             500 N Fourth
Hamilton, MO 64644                       Hayti, MO 63851

Hancock Place                            Hazelwood
SUPERINTENDENT: Kevin Carl               SUPERINTENDENT: Nettie Hart
E-MAIL: kcarl@hancock.k12.mo.us          E-MAIL: ncollinshart@hazelwoodschools.org
PHONE NUMBER: (314) 544-1300             PHONE NUMBER: (314) 953-5000
9417 S Broadway                          15955 New Halls Ferry Rd
St Louis, MO 63125                       Florissant, MO 63031

Hannibal 60                              Henry Co. R-i
SUPERINTENDENT: Susan Johnson            SUPERINTENDENT: Scott Ireland
E-MAIL: sjohnson@hannibal.k12.mo.us      E-MAIL: irelands@henrycountyr1.k12.mo.us
PHONE NUMBER: (573) 221-1258             PHONE NUMBER: (660) 647-3533
4650 Mcmasters Ave                       210 North St
Hannibal, MO 63401                       Windsor, MO 65360

Hardeman R-x                             Hermitage R-iv
SUPERINTENDENT: Paul Vaillancourt        SUPERINTENDENT: Justin Yates
E-MAIL: paulv15@hotmail.com              E-MAIL: jyates@hermitage.k12.mo.us
PHONE NUMBER: (660) 837-3400             PHONE NUMBER: (417) 745-6418
21051 Hwy D                              302 E Polk
Marshall, MO 65340                       Hermitage, MO 65668
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 425 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Hickman Mills C-1                        Hollister R-v
SUPERINTENDENT: Carl Skinner             SUPERINTENDENT: Brian Wilson
E-MAIL: carls@hickmanmills.org           E-MAIL: bwilson@hollisterschools.com
PHONE NUMBER: (816) 316-7000             PHONE NUMBER: (417) 243-4000
9000 Old Santa Fe Rd                     1914 State Hwy Bb
Kansas City, MO 64138                    Hollister, MO 65672

Hickory Co. R-i                          Houston R-i
SUPERINTENDENT: Mark Beem                SUPERINTENDENT: Allen Moss
E-MAIL: mbeem@skylineschools.net         E-MAIL: amoss@houston.k12.mo.us
PHONE NUMBER: (417) 993-4241             PHONE NUMBER: (417) 967-3024
Rte 1                                    423 W Pine
Urbana, MO 65767                         Houston, MO 65483

Higbee R-viii                            Howell Valley R-i
SUPERINTENDENT: Danielle Tuepker         SUPERINTENDENT: Marvin Hatley
E-MAIL: dtuepker@higbeeschool.com        E-MAIL: mhatley@hvpanthers.org
PHONE NUMBER: (660) 456-7277             PHONE NUMBER: (417) 256-2268
101 Evans                                6461 State Rte Zz
Higbee, MO 65257                         West Plains, MO 65775

High Point R-iii                         Humansville R-iv
SUPERINTENDENT: Eric Findley             SUPERINTENDENT: Tammy Erwin
E-MAIL: findleye@highpointr3.com         E-MAIL: tammy.erwin@humansville.k12.mo.us
PHONE NUMBER: (660) 489-2213             PHONE NUMBER: (417) 754-2535
60909 Highway C                          300 N Oak St
High Point, MO 65042                     Humansville, MO 65674

Hillsboro R-iii                          Hume R-viii
SUPERINTENDENT: Jon Isaacson             SUPERINTENDENT: Scott Morrison
E-MAIL: isaacson_jon@hsdr3.org           E-MAIL: smorrison@humer8.k12.mo.us
PHONE NUMBER: (636) 789-0060             PHONE NUMBER: (660) 643-7411
20 Hawk Dr                               9163 Sw 2Nd Street
Hillsboro, MO 63050                      Hume, MO 64752

Holcomb R-iii                            Hurley R-i
SUPERINTENDENT: Dustin Ferguson          SUPERINTENDENT: Allison Pope
E-MAIL: dferguson@holcomb.k12.mo.us      E-MAIL: apope@hurley.k12.mo.us
PHONE NUMBER: (573) 792-3113             PHONE NUMBER: (417) 369-3271
102 S Cherry                             86 Holt Spring Rd
Holcomb, MO 63852                        Hurley, MO 65675

Holden R-iii                             Iberia R-v
SUPERINTENDENT: Mike Hough               SUPERINTENDENT: Lyndel Whittle
E-MAIL: mhough@holdenschools.org         E-MAIL: lyndelw@iberia.k12.mo.us
PHONE NUMBER: (816) 732-5568             PHONE NUMBER: (573) 793-6818
1612 S Main                              201 Pemberton Dr
Holden, MO 64040                         Iberia, MO 65486

Holliday C-2                             Independence 30
SUPERINTENDENT: Justin Smoot             SUPERINTENDENT: Dale Herl
E-MAIL: jsmoot@hollidayschool.com        E-MAIL: dale_herl@isdschools.org
PHONE NUMBER: (660) 266-3412             PHONE NUMBER: (816) 521-5300
201 Curtright St                         201 North Forest Avenue
Holliday, MO 65258                       Independence, MO 64050
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 426 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Iron Co. C-4                              Jennings
SUPERINTENDENT: Kent Sherrow              SUPERINTENDENT: Art Mccoy
E-MAIL: kent.sherrow@ironc4.com           E-MAIL: mccoya@jenningsk12.org
PHONE NUMBER: (573) 244-5422              PHONE NUMBER: (314) 653-8000
35 Hwy 49                                 2559 Dorwood
Viburnum, MO 65566                        Jennings, MO 63136

Jackson R-ii                              Johnson Co. R-vii
SUPERINTENDENT: John Link                 SUPERINTENDENT: Brett Gray
E-MAIL: jlink@jr2mail.org                 E-MAIL: bgray@crestridge.org
PHONE NUMBER: (573) 243-9501              PHONE NUMBER: (660) 656-3316
614 E Adams St                            92 Nw 58 Hwy
Jackson, MO 63755                         Centerview, MO 64019

Jamestown C-1                             Joplin Schools
SUPERINTENDENT: Gretchen Guitard          SUPERINTENDENT: Melinda Moss
E-MAIL: guitardg@jamestown.k12.mo.us      E-MAIL: melindamoss@joplinschools.org
PHONE NUMBER: (660) 849-2141              PHONE NUMBER: (417) 625-5200
222 School St                             3901 E 32Nd St
Jamestown, MO 65046                       Joplin, MO 64804

Jasper Co. R-v                            Junction Hill C-12
SUPERINTENDENT: Christina Hess            SUPERINTENDENT: John Dern
E-MAIL: christina.hess@jasper.k12.mo.us   E-MAIL: jdern@junctionhill.k12.mo.us
PHONE NUMBER: (417) 394-2511              PHONE NUMBER: (417) 256-4265
201 W Mercer St                           8004 County Rd 3010
Jasper, MO 64755                          West Plains, MO 65775

Jefferson C-123                           Kansas City 33
SUPERINTENDENT: Tim Jermain               SUPERINTENDENT: Mark Bedell
E-MAIL: timjermain@jc123.k12.mo.us        E-MAIL: mbedell@kcpublicschools.org
PHONE NUMBER: (660) 944-2316              PHONE NUMBER: (816) 418-7600
37614 Us Hwy 136                          1211 Mcgee
Conception Jct, MO 64434                  Kansas City, MO 64106

Jefferson City                            Kearney R-i
SUPERINTENDENT: Larry Linthacum           SUPERINTENDENT: Matthew Miller
E-MAIL: larry.linthacum@jcschools.us      E-MAIL: millerm@ksdr1.net
PHONE NUMBER: (573) 659-3000              PHONE NUMBER: (816) 628-4116
315 E Dunklin St                          1002 S Jefferson
Jefferson City, MO 65101                  Kearney, MO 64060

Jefferson Co. R-vii                       Kelso C-7
SUPERINTENDENT: Clint Johnston            SUPERINTENDENT: Kim Burger
E-MAIL: johnstonc@jr7.k12.mo.us           E-MAIL: kburger8@kelsoc-7.k12.mo.us
PHONE NUMBER: (636) 937-7940              PHONE NUMBER: (573) 545-3357
1250 Dooling Hollow Rd                    1016 State Hwy A
Festus, MO 63028                          Benton, MO 63736

Jefferson College                         Kennett 39
SUPERINTENDENT: Raymond Cummiskey         SUPERINTENDENT: Chris Wilson
E-MAIL: rcummisk@jeffco.edu               E-MAIL: cwilson@kennett.k12.mo.us
PHONE NUMBER: (636) 797-3000              PHONE NUMBER: (573) 717-1100
1000 Viking Dr                            510 College Ave
Hillsboro, MO 63050                       Kennett, MO 63857
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 427 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Keytesville R-iii                              Knob Noster R-viii
SUPERINTENDENT: Josh Shoemaker                 SUPERINTENDENT: Jerrod Wheeler
E-MAIL: shoemakerj@keytesville.k12.mo.us       E-MAIL: jwheeler@knr8.net
PHONE NUMBER: (660) 288-3767                   PHONE NUMBER: (660) 563-3186
27247 Hwy 5                                    401 E Wimer
Keytesville, MO 65261                          Knob Noster, MO 65336

King City R-i                                  Knox Co. R-i
SUPERINTENDENT: Danny Johnson                  SUPERINTENDENT: Andy Turgeon
E-MAIL: dannyjohnson@kingcityschools.org       E-MAIL: aturgeon@knoxr1.us
PHONE NUMBER: (660) 535-4319                   PHONE NUMBER: (660) 397-2228
300 N Grand                                    55701 State Hwy 6
King City, MO 64463                            Edina, MO 63537

Kingston 42                                    La Monte R-iv
SUPERINTENDENT: Andrea Hieronymus              SUPERINTENDENT: Randal Bagby
E-MAIL: andrea.hieronymus@kingston42.com       E-MAIL: rbagby@lamonte.k12.mo.us
PHONE NUMBER: (816) 586-3111                   PHONE NUMBER: (660) 347-5439
139 E Lincoln                                  301 S Washington
Kingston, MO 64650                             La Monte, MO 65337

Kingston K-14                                  La Plata R-ii
SUPERINTENDENT: Alex Mccaul                    SUPERINTENDENT: Craig Noah
E-MAIL: mccaul.alex@kingston.k12.mo.us         E-MAIL: cnoah@laplata.k12.mo.us
PHONE NUMBER: (573) 438-4982                   PHONE NUMBER: (660) 332-7001
10047 Diamond Rd                               201 W Moore
Cadet, MO 63630                                La Plata, MO 63549

Kingsville R-i                                 Laclede Co. C-5
SUPERINTENDENT: Lorna Warren                   SUPERINTENDENT: Rachelle Jennings
E-MAIL: lwarren@kingsville.k12.mo.us           E-MAIL: rjennings@jebc5.k12.mo.us
PHONE NUMBER: (816) 597-3422                   PHONE NUMBER: (417) 532-4837
101 E Adriatic                                 16050 Hwy Kk
Kingsville, MO 64061                           Lebanon, MO 65536

Kirbyville R-vi                                Laclede Co. R-i
SUPERINTENDENT: Carless Osbourn                SUPERINTENDENT: Mark Hedger
E-MAIL: carless.osbourn@kirbyvillebraves.org   E-MAIL: mhedger@lcr1.org
PHONE NUMBER: (417) 337-8913                   PHONE NUMBER: (417) 589-2951
6225 State Hwy 76 E                            726 W Jefferson
Kirbyville, MO 65679                           Conway, MO 65632

Kirksville R-iii                               Ladue
SUPERINTENDENT: Robert Webb                    SUPERINTENDENT: Jim Wipke
E-MAIL: RWebb@kirksville.k12.mo.us             E-MAIL: jwipke@ladueschools.net
PHONE NUMBER: (660) 665-7774                   PHONE NUMBER: (314) 994-7080
1901 E Hamilton St                             9703 Conway Rd
Kirksville, MO 63501                           St Louis, MO 63124

Kirkwood R-vii                                 Lafayette Co. C-1
SUPERINTENDENT: David Ulrich                   SUPERINTENDENT: David Figg
E-MAIL: david.ulrich@kirkwoodschools.org       E-MAIL: figgd@huskersk12.org
PHONE NUMBER: (314) 213-6100                   PHONE NUMBER: (660) 584-3631
11289 Manchester Rd                            805 W 31St St
Kirkwood, MO 63122                             Higginsville, MO 64037
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 428 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Lakeland R-iii                            Leesville R-ix
SUPERINTENDENT: Mitch Towne               SUPERINTENDENT: Mona Reid
E-MAIL: mtowne@lakeland.k12.mo.us         E-MAIL: mreid@leesville.k12.mo.us
PHONE NUMBER: (417) 644-2223              PHONE NUMBER: (660) 477-3406
12530 Lakeland School Dr                  823 Se Hwy 7
Deepwater, MO 64740                       Clinton, MO 64735

Lamar R-i                                 Leeton R-x
SUPERINTENDENT: Zach Harris               SUPERINTENDENT: Susan Crooks
E-MAIL: harrisz@lamar.k12.mo.us           E-MAIL: scrooks@leeton.k12.mo.us
PHONE NUMBER: (417) 682-3527              PHONE NUMBER: (660) 653-2301
202 W 7Th                                 500 N Main
Lamar, MO 64759                           Leeton, MO 64761

Laquey R-v                                Leopold R-iii
SUPERINTENDENT: Michael Mayle             SUPERINTENDENT: Keenan Kinder
E-MAIL: mmayle@laqueyhornets.us           E-MAIL: kkinder@leopold.k12.mo.us
PHONE NUMBER: (573) 765-3716              PHONE NUMBER: (573) 238-2211
27600 Hwy Aa                              100 Main St
Laquey, MO 65534                          Leopold, MO 63760

Laredo R-vii                              Lesterville R-iv
SUPERINTENDENT: Misty Foster              SUPERINTENDENT: James Watts
E-MAIL: mfoster@laredotigers.net          E-MAIL: jwatts@lesterville.k12.mo.us
PHONE NUMBER: (660) 286-2225              PHONE NUMBER: (573) 637-2201
106 W Main                                33415 Hwy 21
Laredo, MO 64652                          Lesterville, MO 63654

Lathrop R-ii                              Lewis Co. C-1
SUPERINTENDENT: Chris Fine                SUPERINTENDENT: John French
E-MAIL: chris.fine@lathropschools.com     E-MAIL: jfrench@lewis.k12.mo.us
PHONE NUMBER: (816) 528-7500              PHONE NUMBER: (573) 209-3217
700 East St                               21504 State Hwy 6
Lathrop, MO 64465                         Lewistown, MO 63452

Lawson R-xiv                              Lexington R-v
SUPERINTENDENT: Roger Schmitz             SUPERINTENDENT: Sarrah Morgan
E-MAIL: schmitzr@lawsoncardinals.org      E-MAIL: smorgan@lexington.k12.mo.us
PHONE NUMBER: (816)580-7277               PHONE NUMBER: (660) 259-4369
401 N ALLISON                             2323A High School Drive
LAWSON, MO 64062                          Lexington, MO 64067

Lebanon R-iii                             Liberal R-ii
SUPERINTENDENT: David Schmitz             SUPERINTENDENT: Bill Harvey
E-MAIL: dschmitz@lebanon.k12.mo.us        E-MAIL: bharvey@liberal.k12.mo.us
PHONE NUMBER: (417) 657-6001              PHONE NUMBER: (417) 843-5115
224 W. Commercial St.                     107 S Payne
Lebanon, MO 65536                         Liberal, MO 64762

Lee'S Summit R-Vii                        Liberty 53
SUPERINTENDENT: Emily Miller              SUPERINTENDENT: Jeremy Tucker
E-MAIL: emily.miller@lsr7.net             E-MAIL: jeremy.tucker@lps53.org
PHONE NUMBER: (816) 986-1000              PHONE NUMBER: (816) 736-5300
301 Ne Tudor Rd                           8 Victory Lane
Lee'S Summit, MO 64086                    Liberty, MO 64068
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 429 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Licking R-viii                            Lonedell R-xiv
SUPERINTENDENT: Cristina Wright           SUPERINTENDENT: Jenny Ulrich
E-MAIL: cwright@licking.k12.mo.us         E-MAIL: julrich@lonedell.org
PHONE NUMBER: (573) 674-2911              PHONE NUMBER: (636) 629-0401
125 College Ave                           7466 Hwy Ff
Licking, MO 65542                         Lonedell, MO 63060

Lincoln R-ii                              Louisiana R-ii
SUPERINTENDENT: Kevin Smith               SUPERINTENDENT: Todd Smith
E-MAIL: smithk@lincoln.k12.mo.us          E-MAIL: smitht@louisiana.k12.mo.us
PHONE NUMBER: (660) 547-3514              PHONE NUMBER: (573) 754-4261
101 W Lamine St                           3321 W Georgia St
Lincoln, MO 65338                         Louisiana, MO 63353

Lindbergh Schools                         Lutie R-vi
SUPERINTENDENT: Tony Lake                 SUPERINTENDENT: Scot Young
E-MAIL: tonylake@lindberghschools.ws      E-MAIL: syoung@lutieschool.com
PHONE NUMBER: (314) 729-2480              PHONE NUMBER: (417) 273-4274
4900 S Lindbergh Blvd                     5802 Us Hwy 160
St Louis, MO 63126                        Theodosia, MO 65761

Linn Co. R-i                              Macks Creek R-v
SUPERINTENDENT: Ryan Livingston           SUPERINTENDENT: Josh Phillips
E-MAIL: rlivingston@linnr1.k12.mo.us      E-MAIL: jphillips@mackscreekpirates.org
PHONE NUMBER: (660) 244-5045              PHONE NUMBER: (573) 363-5909
15533 Hwy Kk                              245 State Road N
Purdin, MO 64674                          Macks Creek, MO 65786

Livingston Co. R-iii                      Macon Co. R-i
SUPERINTENDENT: Megan Hardie              SUPERINTENDENT: Scott Jarvis
E-MAIL: mhardie@chulaschool.org           E-MAIL: sjarvis@macon.k12.mo.us
PHONE NUMBER: (660) 639-3135              PHONE NUMBER: (660)385-5719
205 Waite St                              702 N MISSOURI
Chula, MO 64635                           MACON, MO 63552

Lockwood R-i                              Macon Co. R-iv
SUPERINTENDENT: Clay Lasater              SUPERINTENDENT: John Dunham
E-MAIL: clasater@tigersk12.org            E-MAIL: jdunham@mcr4.k12.mo.us
PHONE NUMBER: (417) 232-4513              PHONE NUMBER: (660) 226-5615
400 W 4Th St                              501 S Main
Lockwood, MO 65682                        New Cambria, MO 63558

Logan-rogersville R-viii                  Madison C-3
SUPERINTENDENT: Shawn Randles             SUPERINTENDENT: Zacharri Bruner
E-MAIL: srandles@logrogstudents.net       E-MAIL: zbruner@madison.k12.mo.us
PHONE NUMBER: (417) 753-2891              PHONE NUMBER: (660) 291-5115
100 E Front St                            309 Thomas St
Rogersville, MO 65742                     Madison, MO 65263

Lone Jack C-6                             Malden R-i
SUPERINTENDENT: Kathy Butler              SUPERINTENDENT: Jeff Bullock
E-MAIL: kbutler@lonejackc6.net            E-MAIL: jbullock@malden.k12.mo.us
PHONE NUMBER: (816) 697-3539              PHONE NUMBER: (573) 276-5794
313 S Bynum Road                          505 Burkhart St
Lone Jack, MO 64070                       Malden, MO 63863
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 430 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Malta Bend R-v                               Marion Co. R-ii
SUPERINTENDENT: Paul Vaillancourt            SUPERINTENDENT: Jason Keilholz
E-MAIL: superintendent@maltabend.k12.mo.us   E-MAIL: jkeilholz@marion.k12.mo.us
PHONE NUMBER: (660) 595-2371                 PHONE NUMBER: (573) 439-5913
200 S Linn                                   2905 Hwy D
Malta Bend, MO 65339                         Philadelphia, MO 63463

Manes R-v                                    Marionville R-ix
SUPERINTENDENT: Mary Holder                  SUPERINTENDENT: Chris Gold
E-MAIL: mholder@manes.k12.mo.us              E-MAIL: cgold@marionville.us
PHONE NUMBER: (417) 668-5313                 PHONE NUMBER: (417) 258-7755
8939 Hwy 95                                  College And O'Dell
Mountain Grove, MO 65711                     Marionville, MO 65705

Mansfield R-iv                               Mark Twain R-viii
SUPERINTENDENT: Nathan Moore                 SUPERINTENDENT: Joe Donley
E-MAIL: nmoore@mansfieldschool.net           E-MAIL: donleyj@marktwain.k12.mo.us
PHONE NUMBER: (417) 924-3236                 PHONE NUMBER: (417) 785-4323
316 W Ohio St.                               37707 Us Hwy 160
Mansfield, MO 65704                          Rueter, MO 65744

Maplewood-richmond Heights                   Marquand-zion R-vi
SUPERINTENDENT: Karen Hall                   SUPERINTENDENT: Scott Blake
E-MAIL: karen.hall@mrhschools.net            E-MAIL: sblake@mz.k12.mo.us
PHONE NUMBER: (314) 644-4400                 PHONE NUMBER: (573) 783-3388
7539 Manchester Rd                           205 E Morley St
Maplewood, MO 63143                          Marquand, MO 63655

Marceline R-v                                Marshall
SUPERINTENDENT: Brian Sherrow                SUPERINTENDENT: Carol Maher
E-MAIL: bsherrow@marcelineschools.org        E-MAIL: cmaher@marshallowls.com
PHONE NUMBER: (660) 376-3371                 PHONE NUMBER: (660) 886-7414
400 E Santa Fe Ave                           860 W Vest
Marceline, MO 64658                          Marshall, MO 65340

Maries Co. R-i                               Marshfield R-i
SUPERINTENDENT: Mark Parker                  SUPERINTENDENT: David Steward
E-MAIL: mparker@viennaeagles.org             E-MAIL: David.Steward@mjays.us
PHONE NUMBER: (573) 422-3304                 PHONE NUMBER: (417) 859-2120
300 Fourth Street                            170 State Hwy Dd
Vienna, MO 65582                             Marshfield, MO 65706

Maries Co. R-ii                              Maryville R-ii
SUPERINTENDENT: Patrick Call                 SUPERINTENDENT: Becky Albrecht
E-MAIL: pcall@mariesr2.org                   E-MAIL: albrecht@maryviller2.com
PHONE NUMBER: (573) 859-3800                 PHONE NUMBER: (660) 562-3255
503 W Third St                               1501 South Munn
Belle, MO 65013                              Maryville, MO 64468

Marion C. Early R-v                          Maysville R-i
SUPERINTENDENT: Joshua Angel                 SUPERINTENDENT: Robert Smith
E-MAIL: jangel@mcestaff.com                  E-MAIL: smithr@maysville.k12.mo.us
PHONE NUMBER: (417) 376-2255                 PHONE NUMBER: (816) 449-2308
5309 S Main                                  601 W Main
Morrisville, MO 65710                        Maysville, MO 64469
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 431 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Mcdonald Co. R-i                           Mid-buchanan Co. R-v
SUPERINTENDENT: Mark Stanton               SUPERINTENDENT: Jay Albright
E-MAIL: mstanton@mcdonaldco.k12.mo.us      E-MAIL: jalbright@midbuchanan.k12.mo.us
PHONE NUMBER: (417) 845-3321               PHONE NUMBER: (816) 238-1646
10 Stampede Drive                          3221 Se State Rte H
Anderson, MO 64831                         Faucett, MO 64448

Meadow Heights R-ii                        Middle Grove C-1
SUPERINTENDENT: Donna Bristow              SUPERINTENDENT: Scott Salmons
E-MAIL: dbristow@meadowheights.k12.mo.us   E-MAIL: ssalmons@middlegrove.k12.mo.us
PHONE NUMBER: (573) 866-0060               PHONE NUMBER: (660) 291-8583
Hwy 51                                     11476 Rte M
Patton, MO 63662                           Madison, MO 65263

Meadville R-iv                             Midway R-i
SUPERINTENDENT: Ron Holcer                 SUPERINTENDENT: Gordon Myers
E-MAIL: rholcer@meadville.k12.mo.us        E-MAIL: gmyers@midwayk12.net
PHONE NUMBER: (660) 938-4111               PHONE NUMBER: (816) 250-2994
101 W Crandall                             5801 E State Rte 2
Meadville, MO 64659                        Cleveland, MO 64734

Mehlville R-ix                             Milan C-2
SUPERINTENDENT: Chris Gaines               SUPERINTENDENT: Ben Yocom
E-MAIL: gainesc@msdr9.org                  E-MAIL: byocom@milan.k12.mo.us
PHONE NUMBER: (314) 467-5000               PHONE NUMBER: (660) 265-4414
3120 Lemay Ferry Rd                        373 S Market St
St Louis, MO 63125                         Milan, MO 63556

Meramec Valley R-iii                       Miller Co. R-iii
SUPERINTENDENT: Jonathan Mulford           SUPERINTENDENT: Jason Price
E-MAIL: jmulford@mvr3.k12.mo.us            E-MAIL: jprice@tuscumbialions.k12.mo.us
PHONE NUMBER: (636) 271-1400               PHONE NUMBER: (573) 369-2375
126 N Payne St                             526 School Rd
Pacific, MO 63069                          Tuscumbia, MO 65082

Mexico 59                                  Miller R-ii
SUPERINTENDENT: Zachary Templeton          SUPERINTENDENT: Dustin Storm
E-MAIL: ztempleton@mexico.k12.mo.us        E-MAIL: dstorm@millerschools.org
PHONE NUMBER: (573) 581-3773               PHONE NUMBER: (417) 452-3515
2101 Lakeview                              110 W. Sixth St.
Mexico, MO 65265                           Miller, MO 65707

Miami R-i                                  Mirabile C-1
SUPERINTENDENT: Daniel Johnson             SUPERINTENDENT: Troy Stemberger
E-MAIL: djohnson@miamik12.net              E-MAIL: troystemberger@gmail.com
PHONE NUMBER: (660) 267-3480               PHONE NUMBER: (816) 586-4129
7638 Nw State Route J                      2954 Sw State Rte D
Amoret, MO 64722                           Polo, MO 64671

Miami R-i                                  Missouri City 56
SUPERINTENDENT: Rayetta Self               SUPERINTENDENT: Jay Jackson
E-MAIL: rself@miami.k12.mo.us              E-MAIL: jj@mocity.k12.mo.us
PHONE NUMBER: (660) 852-3269               PHONE NUMBER: (816) 750-4391
34520 N. Hwy. 41                           700 E Main
Miami, MO 65344                            Missouri City, MO 64072
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 432 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Mo Schls For The Sev Disabled              Monroe City R-i
SUPERINTENDENT: Archie Derboven            SUPERINTENDENT: Tony Degrave
E-MAIL: archie.derboven@dese.mo.gov        E-MAIL: tdegrave@monroe.k12.mo.us
PHONE NUMBER: (573) 751-4427               PHONE NUMBER: (573) 735-4631
205 Jefferson St                           401 Hwys 24-36 East
Jefferson City, MO 65102                   Monroe City, MO 63456

Mo School For The Blind                    Montgomery Co. R-ii
SUPERINTENDENT: Geoffrey Barney            SUPERINTENDENT: Tracy Bottoms
E-MAIL: geoffrey.barney@msb.dese.mo.gov    E-MAIL: tbottoms@mc-wildcats.org
PHONE NUMBER: (314) 776-4320               PHONE NUMBER: (573) 564-2278
3815 Magnolia Ave                          418 N Hwy 19
St Louis, MO 63110                         Montgomery City, MO 63361

Mo School For The Deaf                     Morgan Co. R-i
SUPERINTENDENT: George Stailey             SUPERINTENDENT: Matt Unger
E-MAIL: george.stailey@msd.dese.mo.gov     E-MAIL: matt.unger@mcr1.us
PHONE NUMBER: (573) 592-4000               PHONE NUMBER: (573) 377-2217
505 E 5Th St                               701 N Oak St
Fulton, MO 65251                           Stover, MO 65078

Mo Virtual Instruction Program             Morgan Co. R-ii
SUPERINTENDENT: Caysie Turner              SUPERINTENDENT: Steven Barnes
E-MAIL: caysie.turner@dese.mo.gov          E-MAIL: barness@versaillestigers.org
PHONE NUMBER: (573) 751-2453               PHONE NUMBER: (573) 378-4231
205 Jefferson St                           913 W Newton
Jefferson City, MO 65102                   Versailles, MO 65084

Moberly                                    Mound City R-ii
SUPERINTENDENT: Tim Roling                 SUPERINTENDENT: Ken Eaton
E-MAIL: timroling@moberlyspartans.org      E-MAIL: ken.eaton@mndcty.k12.mo.us
PHONE NUMBER: (660) 269-2600               PHONE NUMBER: (660) 442-3737
926 Kwix Rd                                708 Nebraska St
Moberly, MO 65270                          Mound City, MO 64470

Monett R-i                                 Mountain Grove R-iii
SUPERINTENDENT: Russ Moreland              SUPERINTENDENT: Jim Dickey
E-MAIL: rmoreland@monettschools.org        E-MAIL: jdickey@mg.k12.mo.us
PHONE NUMBER: (417) 235-7422               PHONE NUMBER: (417) 926-3177
900 E Scott St                             207 E Fifth
Monett, MO 65708                           Mountain Grove, MO 65711

Moniteau Co. R-i                           Mountain View-birch Tree R-iii
SUPERINTENDENT: Dwight Sanders             SUPERINTENDENT: Don Christensen
E-MAIL: dwight.sanders@californiak12.org   E-MAIL: dchristensen@liberty.mvbt.k12.mo.us
PHONE NUMBER: (573) 796-2145               PHONE NUMBER: (417) 934-2020
211 S Owen St Ste B                        2 Hwy 60 East
California, MO 65018                       Mountain View, MO 65548

Moniteau Co. R-v                           Mt. Vernon R-v
SUPERINTENDENT: Jordan Hoecker             SUPERINTENDENT: Scott Cook
E-MAIL: jhoecker@lathambraves.com          E-MAIL: cookscott@mtvernon.k12.mo.us
PHONE NUMBER: (660) 458-6271               PHONE NUMBER: (417) 466-7573
156 School St                              731 S Landrum St
Latham, MO 65050                           Mt Vernon, MO 65712
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 433 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Naylor R-ii                               New Madrid Co. R-i
SUPERINTENDENT: Terry Arnold              SUPERINTENDENT: Sam Duncan
E-MAIL: terryarnold@naylor.k12.mo.us      E-MAIL: sduncan@newmadridco.k12.mo.us
PHONE NUMBER: (573) 399-2505              PHONE NUMBER: (573) 688-2161
101 Batten Street                         310 Us Hwy 61
Naylor, MO 63953                          New Madrid, MO 63869

Neelyville R-iv                           New York R-iv
SUPERINTENDENT: Debra Parish              SUPERINTENDENT: Debra Ellis
E-MAIL: dparish@neelyville.k12.mo.us      E-MAIL: nyr4@centurytel.net
PHONE NUMBER: (573) 989-3813              PHONE NUMBER: (816) 583-2563
289 Broadway St                           6061 Ne State Rte U
Neelyville, MO 63954                      Hamilton, MO 64644

Nell Holcomb R-iv                         Newburg R-ii
SUPERINTENDENT: Bleau Deckerd             SUPERINTENDENT: Randy Caffey
E-MAIL: bdeckerd@nhshawks.com             E-MAIL: rcaffey@newburg.k12.mo.us
PHONE NUMBER: (573) 334-3644              PHONE NUMBER: (573) 762-9653
6547 State Hwy 177                        701 Wolf Pride Dr
Cape Girardeau, MO 63701                  Newburg, MO 65550

Neosho R-v                                Newtown-harris R-iii
SUPERINTENDENT: Jim Cummins               SUPERINTENDENT: Lucas Mckinnis
E-MAIL: cumminsjim@neoshosd.org           E-MAIL: lmckinnis@nhtigers.k12.mo.us
PHONE NUMBER: (417) 451-8600              PHONE NUMBER: (660) 794-2245
418 Fairground Road                       306 N Main
Neosho, MO 64850                          Newtown, MO 64667

Nevada R-v                                Niangua R-v
SUPERINTENDENT: Tyson Beshore             SUPERINTENDENT: Thomas Bransfield
E-MAIL: tbeshore@nevada.k12.mo.us         E-MAIL: tjbransfield@yahoo.com
PHONE NUMBER: (417) 448-2000              PHONE NUMBER: (417) 473-6101
811 W Hickory                             301 Rumsey St
Nevada, MO 64772                          Niangua, MO 65713

New Bloomfield R-iii                      Nixa Public Schools
SUPERINTENDENT: Sarah Wisdom              SUPERINTENDENT: Gearl Loden
E-MAIL: swisdom@nb.k12.mo.us              E-MAIL: gearlloden@nixaschools.net
PHONE NUMBER: (573) 491-3700              PHONE NUMBER: (417) 875-5400
307 Redwood Dr                            301 South Main Street
New Bloomfield, MO 65063                  Nixa, MO 65714

New Franklin R-i                          Nodaway-holt R-vii
SUPERINTENDENT: Brian Cordel              SUPERINTENDENT: Jeff Blackford
E-MAIL: bcordel@nfranklin.k12.mo.us       E-MAIL: jblackford@nodholt.org
PHONE NUMBER: (660) 848-2141              PHONE NUMBER: (660) 939-2137
412 West Broadway                         318 S Taylor
New Franklin, MO 65274                    Graham, MO 64455

New Haven                                 Norborne R-viii
SUPERINTENDENT: Josh Hoener               SUPERINTENDENT: Troy Lentz
E-MAIL: hoener@newhavenschools.us         E-MAIL: tlentz@norborneschools.com
PHONE NUMBER: (573) 237-3231              PHONE NUMBER: (660) 593-3319
100 Park Dr                               405 Pirate Ln
New Haven, MO 63068                       Norborne, MO 64668
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 434 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Normandy Schools Collaborative              North Pemiscot Co. R-i
SUPERINTENDENT: Marcus Robinson             SUPERINTENDENT: Kim Emmons
E-MAIL: m.robinson@normandysc.org           E-MAIL: kemmons@northpem.k12.mo.us
PHONE NUMBER: (314) 493-0400                PHONE NUMBER: (573) 628-3471
3855 Lucas And Hunt Rd                      102 School Dr
St Louis, MO 63121                          Wardell, MO 63879

North Andrew Co. R-vi                       North Platte Co. R-i
SUPERINTENDENT: Mark Mcdaniel               SUPERINTENDENT: Karl Matt
E-MAIL: mmcdaniel@northandrew.org           E-MAIL: karl.matt@nppanthers.org
PHONE NUMBER: (816) 567-2965                PHONE NUMBER: (816) 450-3511
9120 Hwy 48                                 212 W Sixth St
Rosendale, MO 64483                         Dearborn, MO 64439

North Callaway Co. R-i                      North Shelby
SUPERINTENDENT: Nicky Kemp                  SUPERINTENDENT: Kim Gaines
E-MAIL: nkemp@nc.k12.mo.us                  E-MAIL: kimg@nshelby.k12.mo.us
PHONE NUMBER: (573) 386-2214                PHONE NUMBER: (573) 633-2410
2690 Thunderbird Dr.                        3071 Hwy 15
Kingdom City, MO 65262                      Shelbyville, MO 63469

North Daviess R-iii                         North St. Francois Co. R-i
SUPERINTENDENT: Dan Street                  SUPERINTENDENT: Jeff Levy
E-MAIL: ndsuperintendent@gmail.com          E-MAIL: jlevy@ncsd.k12.mo.us
PHONE NUMBER: (660) 828-4123                PHONE NUMBER: (573) 431-3300
413 E 2Nd St                                300 Berry Rd
Jameson, MO 64647                           Bonne Terre, MO 63628

North Harrison R-iii                        North Wood R-iv
SUPERINTENDENT: Todd Willhite               SUPERINTENDENT: Paul Dodson
E-MAIL: willhitet@nhr3.net                  E-MAIL: dodson@northwood.k12.mo.us
PHONE NUMBER: (660) 867-5221                PHONE NUMBER: (573) 729-4607
12023 Fir St                                3734 N Hwy 19
Eagleville, MO 64442                        Salem, MO 65560

North Kansas City 74                        Northeast Nodaway Co. R-v
SUPERINTENDENT: Dan Clemens                 SUPERINTENDENT: Ken Grove
E-MAIL: daniel.clemens@nkcschools.org       E-MAIL: kgrove@nen.k12.mo.us
PHONE NUMBER: (816) 413-5000                PHONE NUMBER: (660) 937-3125
2000 Ne 46Th St                             126 S High School Ave
Kansas City, MO 64116                       Ravenwood, MO 64479

North Mercer Co. R-iii                      Northeast Randolph Co. R-iv
SUPERINTENDENT: Dan Owens                   SUPERINTENDENT: Darren Rapert
E-MAIL: dowenshoops@northmercer.k12.mo.us   E-MAIL: drapert@ner4.k12.mo.us
PHONE NUMBER: (660) 382-4214                PHONE NUMBER: (660) 263-2788
22931 Main St                               301 W Martin
Mercer, MO 64661                            Cairo, MO 65239

North Nodaway Co. R-vi                      Northeast Vernon Co. R-i
SUPERINTENDENT: Chris Turpin                SUPERINTENDENT: Charles Naas
E-MAIL: cturpin@nnr6.org                    E-MAIL: cnaas@nevc.k12.mo.us
PHONE NUMBER: (660) 778-3411                PHONE NUMBER: (417) 465-2221
705 E Barnard                               216 E Leslie Ave
Hopkins, MO 64461                           Walker, MO 64790
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 435 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Northwest R-i                              Orchard Farm R-v
SUPERINTENDENT: Desi Kirchhofer            SUPERINTENDENT: Tom Muzzey
E-MAIL: dkirchhofer@northwestschools.net   E-MAIL: tmuzzey@ofr5.com
PHONE NUMBER: (636) 677-3473               PHONE NUMBER: (636) 250-5000
2843 Community Ln                          2165 Hwy V
High Ridge, MO 63049                       Saint Charles, MO 63301

Northwestern R-i                           Orearville R-iv
SUPERINTENDENT: Eric Hoyt                  SUPERINTENDENT: Meghan Tichenor
E-MAIL: ehoyt@northwestern.k12.mo.us       E-MAIL: just_meg@sbcglobal.net
PHONE NUMBER: (660) 272-3201               PHONE NUMBER: (660) 529-2481
18475 Hwy 11                               32524 E. Highway P
Mendon, MO 64660                           Slater, MO 65349

Norwood R-i                                Oregon-howell R-iii
SUPERINTENDENT: Shannon Crain              SUPERINTENDENT: Seth Bryant
E-MAIL: scrain@norwood.k12.mo.us           E-MAIL: bryant@koshk12.org
PHONE NUMBER: (417) 746-4101               PHONE NUMBER: (417) 867-5601
675 N Hawk Ave                             100 School Street
Norwood, MO 65717                          Koshkonong, MO 65692

Oak Grove R-vi                             Orrick R-xi
SUPERINTENDENT: Bryan Thomsen              SUPERINTENDENT: Scott Archibald
E-MAIL: bthomsen@ogr6.org                  E-MAIL: sarchibald@orrick.k12.mo.us
PHONE NUMBER: (816) 690-4156               PHONE NUMBER: (816) 770-0094
601 Se 12Th Street                         100 Kirkham Street
Oak Grove, MO 64075                        Orrick, MO 64077

Oak Hill R-i                               Osage Co. R-i
SUPERINTENDENT: Douglas Dunn               SUPERINTENDENT: Lyle Best
E-MAIL: ddunn@oakhillr1.k12.mo.us          E-MAIL: bestl@osager1.com
PHONE NUMBER: (573) 729-5618               PHONE NUMBER: (573) 763-5666
6200 S Hwy 19                              614 S Poplar St
Salem, MO 65560                            Chamois, MO 65024

Oak Ridge R-vi                             Osage Co. R-ii
SUPERINTENDENT: Adrian Eftink              SUPERINTENDENT: Dena Smith
E-MAIL: aeftink@oakridge.k12.mo.us         E-MAIL: smithd@linn.k12.mo.us
PHONE NUMBER: (573) 266-3218               PHONE NUMBER: (573) 897-4200
4198 State Hwy E                           1212 E Main St
Oak Ridge, MO 63769                        Linn, MO 65051

Odessa R-vii                               Osage Co. R-iii
SUPERINTENDENT: Jon Oetinger               SUPERINTENDENT: Chuck Woody
E-MAIL: jtirschel@odessar7.net             E-MAIL: woodyc@fatimacomets.org
PHONE NUMBER: (816) 633-5316               PHONE NUMBER: (573) 455-2375
701 S Third                                143 E Main St
Odessa, MO 64076                           Westphalia, MO 65085

Oran R-iii                                 Osborn R-o
SUPERINTENDENT: Adam Friga                 SUPERINTENDENT: Rick Goin
E-MAIL: afriga@oran.k12.mo.us              E-MAIL: rick.goin@osbornwildcats.org
PHONE NUMBER: (573) 262-2330               PHONE NUMBER: (816) 675-2217
310 Church St.                             275 Clinton Ave
Oran, MO 63771                             Osborn, MO 64474
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 436 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Osceola                                   Pattonsburg R-ii
SUPERINTENDENT: Michael Fransen           SUPERINTENDENT: Scott Ireland
E-MAIL: mfransen@osceola.k12.mo.us        E-MAIL: sireland@pattonsburg.k12.mo.us
PHONE NUMBER: (417) 646-8143              PHONE NUMBER: (660) 367-2111
76 Se Hwy Ww                              1 Panther Dr
Osceola, MO 64776                         Pattonsburg, MO 64670

Otterville R-vi                           Pattonville R-iii
SUPERINTENDENT: Chad Harter               SUPERINTENDENT: Tim Pecoraro
E-MAIL: charter@ottervillervi.k12.mo.us   E-MAIL: tpecoraro@psdr3.org
PHONE NUMBER: (660) 366-4391              PHONE NUMBER: (314) 213-8500
101 W Georgetown St                       11097 St Charles Rock Rd
Otterville, MO 65348                      St Ann, MO 63074

Ozark R-vi                                Pemiscot Co. R-iii
SUPERINTENDENT: Chris Bauman              SUPERINTENDENT: Joey Watkins
E-MAIL: chrisbauman@ozarktigers.org       E-MAIL: jwatkins@r3.k12.mo.us
PHONE NUMBER: (417) 582-5900              PHONE NUMBER: (573) 333-1856
302 N 4Th Ave                             1727 County Highway 536
Ozark, MO 65721                           Caruthersville, MO 63830

Ozarks Technical Comm College             Pemiscot Co. Spec. Sch. Dist.
SUPERINTENDENT: Hal Higdon                SUPERINTENDENT: Doug White
E-MAIL: higdonh@otc.edu                   E-MAIL: dwhite@pcssd.k12.mo.us
PHONE NUMBER: (417) 447-7500              PHONE NUMBER: (573) 359-0021
1001 E Chestnut Expy                      1317 W State Hwy 84
Springfield, MO 65802                     Hayti, MO 63851

Palmyra R-i                               Perry Co. 32
SUPERINTENDENT: Kirt Malone               SUPERINTENDENT: Andy Comstock
E-MAIL: malonek@palmyra.k12.mo.us         E-MAIL: acomstock@pcsd32.com
PHONE NUMBER: (573) 769-2066              PHONE NUMBER: (573) 547-7500
1703 S Main                               326 College St
Palmyra, MO 63461                         Perryville, MO 63775

Paris R-ii                                Pettis Co. R-v
SUPERINTENDENT: Aaron Vitt                SUPERINTENDENT: Amy Fagg
E-MAIL: avitt@paris.k12.mo.us             E-MAIL: afagg@northwest.k12.mo.us
PHONE NUMBER: (660) 327-4112              PHONE NUMBER: (660) 827-0772
740 Cleveland St                          16215 Hwy H
Paris, MO 65275                           Hughesville, MO 65334

Park Hill                                 Pettis Co. R-xii
SUPERINTENDENT: Jeanette Cowherd          SUPERINTENDENT: Travis Moore
E-MAIL: cowherdj@parkhill.k12.mo.us       E-MAIL: tmoore@pettisr12.k12.mo.us
PHONE NUMBER: (816) 359-4050              PHONE NUMBER: (660) 826-5385
7703 Nw Barry Rd                          22675 Depot Rd
Kansas City, MO 64153                     Sedalia, MO 65301

Parkway C-2                               Phelps Co. R-iii
SUPERINTENDENT: Keith Marty               SUPERINTENDENT: John Fluhrer
E-MAIL: kmarty@parkwayschools.net         E-MAIL: jfluhrer@pcr3.k12.mo.us
PHONE NUMBER: (314) 415-8100              PHONE NUMBER: (573) 435-6293
455 N Woods Mill Rd                       17790 State Rte M
Chesterfield, MO 63017                    Edgar Springs, MO 65462
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 437 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Pierce City R-vi                          Pleasant View R-vi
SUPERINTENDENT: Kelli Alumbaugh           SUPERINTENDENT: Rebecca Steinhoff
E-MAIL: kalumbaugh@pcschools.net          E-MAIL: rsteinhoff@pleasantviewr6.org
PHONE NUMBER: (417) 476-2555              PHONE NUMBER: (660) 359-3438
300 Myrtle St                             128 Se 20Th St
Pierce City, MO 65723                     Trenton, MO 64683

Pike Co. R-iii                            Polo R-vii
SUPERINTENDENT: Mark Harvey               SUPERINTENDENT: Kyle Ross
E-MAIL: harvey@clopton.k12.mo.us          E-MAIL: rossk@polo.k12.mo.us
PHONE NUMBER: (573) 242-3546              PHONE NUMBER: (660) 354-2326
28176 Hwy Ww                              300 W School St
Clarksville, MO 63336                     Polo, MO 64671

Pilot Grove C-4                           Poplar Bluff R-i
SUPERINTENDENT: Ashley Groepper           SUPERINTENDENT: Scott Dill
E-MAIL: agroepper@pilotgrove.k12.mo.us    E-MAIL: scottdill@pb.k12.mo.us
PHONE NUMBER: (660) 834-6915              PHONE NUMBER: (573) 785-7751
107 School St                             1110 N Westwood Blvd
Pilot Grove, MO 65276                     Poplar Bluff, MO 63901

Plainview R-viii                          Portageville
SUPERINTENDENT: Brenda Reed               SUPERINTENDENT: Michael Allred
E-MAIL: brendareed@plainviewschool.org    E-MAIL: mallred@portageville.k12.mo.us
PHONE NUMBER: (417) 683-2046              PHONE NUMBER: (573) 379-3855
Hwy 76 & Co Road 434                      904 King Ave
Ava, MO 65608                             Portageville, MO 63873

Plato R-v                                 Prairie Home R-v
SUPERINTENDENT: Kim Hawk                  SUPERINTENDENT: Scott Gemes
E-MAIL: khawk@plato.k12.mo.us             E-MAIL: sgemes@prairiehome.k12.mo.us
PHONE NUMBER: (417) 458-3333              PHONE NUMBER: (660) 841-5296
10645 Plato Dr                            301 Hwy 87
Plato, MO 65552                           Prairie Home, MO 65068

Platte Co. R-iii                          Princeton R-v
SUPERINTENDENT: Mike Reik                 SUPERINTENDENT: Jerry Girdner
E-MAIL: reikm@platteco.k12.mo.us          E-MAIL: jgirdner@tigertown.k12.mo.us
PHONE NUMBER: (816) 858-5420              PHONE NUMBER: (660) 748-3211
998 Platte Falls Rd                       1008 E Coleman
Platte City, MO 64079                     Princeton, MO 64673

Pleasant Hill R-iii                       Purdy R-ii
SUPERINTENDENT: Steven Meyers             SUPERINTENDENT: Mindi Gates
E-MAIL: smeyers@pleasanthillschools.com   E-MAIL: mgates@purdyk12.com
PHONE NUMBER: (816) 540-3161              PHONE NUMBER: (417) 442-3216
318 Cedar St                              201 S Gabby Gibbons Drive
Pleasant Hill, MO 64080                   Purdy, MO 65734

Pleasant Hope R-vi                        Putnam Co. R-i
SUPERINTENDENT: Kelly Lowe                SUPERINTENDENT: Heath Halley
E-MAIL: klowe@phr6.org                    E-MAIL: hhalley@putnamcountyr1.net
PHONE NUMBER: (417) 267-2850              PHONE NUMBER: (660) 947-3361
303 N Main St                             803 S 20Th
Pleasant Hope, MO 65725                   Unionville, MO 63565
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 438 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Puxico R-viii                              Rich Hill R-iv
SUPERINTENDENT: Cindy Crabb                SUPERINTENDENT: Kevin Goddard
E-MAIL: ccrabb@puxico.k12.mo.us            E-MAIL: kgoddard@richhill.k12.mo.us
PHONE NUMBER: (573) 222-3762               PHONE NUMBER: (417) 395-2418
481 N Bedford St                           703 N Third
Puxico, MO 63960                           Rich Hill, MO 64779

Ralls Co. R-ii                             Richards R-v
SUPERINTENDENT: Tara Lewis                 SUPERINTENDENT: Melonie Bunn
E-MAIL: tlewis@rallsr2.k12.mo.us           E-MAIL: mbunn@richardsschool.k12.mo.us
PHONE NUMBER: (573) 267-3397               PHONE NUMBER: (417) 256-5239
21622 Hwy 19                               3461 County Rd 1710
Center, MO 63436                           West Plains, MO 65775

Raymondville R-vii                         Richland R-i
SUPERINTENDENT: Dana Buschmann             SUPERINTENDENT: Frank Killian
E-MAIL: buschmannd@rville.k12.mo.us        E-MAIL: fkillian@richland.k12.mo.us
PHONE NUMBER: (417) 457-6237               PHONE NUMBER: (573) 283-5332
135 W Hwy B                                24456 State Hwy 114
Raymondville, MO 65555                     Essex, MO 63846

Raymore-peculiar R-ii                      Richland R-iv
SUPERINTENDENT: Mike Slagle                SUPERINTENDENT: Brian Lee
E-MAIL: mike.slagle@raypec.org             E-MAIL: blee@richlandbears.us
PHONE NUMBER: (816) 892-1300               PHONE NUMBER: (573) 765-3241
21005 S School Rd                          714 E Jefferson
Peculiar, MO 64078                         Richland, MO 65556

Raytown C-2                                Richmond R-xvi
SUPERINTENDENT: Allan Markley              SUPERINTENDENT: Greg Darling
E-MAIL: allan.markley@raytownschools.org   E-MAIL: gdarling@richmondspartans.org
PHONE NUMBER: (816) 268-7000               PHONE NUMBER: (816) 776-6912
6608 Raytown Rd                            1017 E Main St
Raytown, MO 64133                          Richmond, MO 64085

Reeds Spring R-iv                          Richwoods R-vii
SUPERINTENDENT: Cody Hirschi               SUPERINTENDENT: Bethany Deal
E-MAIL: chirschi@wolves.k12.mo.us          E-MAIL: bdeal@richwoods.k12.mo.us
PHONE NUMBER: (417) 272-8173               PHONE NUMBER: (573) 678-2257
20281 State Hwy 413                        10788 State Hwy A
Reeds Spring, MO 65737                     Richwoods, MO 63071

Renick R-v                                 Ridgeway R-v
SUPERINTENDENT: Lisa Borden                SUPERINTENDENT: Dustin Freeman
E-MAIL: lborden@renick.k12.mo.us           E-MAIL: dfreeman@rhsk12.org
PHONE NUMBER: (660) 263-4886               PHONE NUMBER: (660) 872-6813
101 Middle St                              305 Main St
Renick, MO 65278                           Ridgeway, MO 64481

Republic R-iii                             Ripley Co. R-iii
SUPERINTENDENT: Matt Pearce                SUPERINTENDENT: Cody Young
E-MAIL: matt.pearce@republicschools.org    E-MAIL: codyyoung@gatewoodmustangs.org
PHONE NUMBER: (417) 732-3605               PHONE NUMBER: (573) 255-3213
518 N Hampton                              Hwy 142 & Co Rd 142 W-4
Republic, MO 65738                         Gatewood, MO 63942
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 439 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Ripley Co. R-iv                           Salem R-80
SUPERINTENDENT: Carly Carter              SUPERINTENDENT: John Mccolloch
E-MAIL: ccarter@lonestar.k12.mo.us        E-MAIL: john.mccolloch@salemr80.org
PHONE NUMBER: (573) 996-7118              PHONE NUMBER: (573) 729-6642
Hwy 160 & Co Rd 160 W-3                   1409 W Rolla Rd
Doniphan, MO 63935                        Salem, MO 65560

Risco R-ii                                Salisbury R-iv
SUPERINTENDENT: Amy Baker                 SUPERINTENDENT: Troy Clawson
E-MAIL: abaker@risco.k12.mo.us            E-MAIL: tclawson@salisbury.k12.mo.us
PHONE NUMBER: (573) 396-5568              PHONE NUMBER: (660) 388-6699
Hwy 62                                    1000 S Maple Ave
Risco, MO 63874                           Salisbury, MO 65281

Ritenour                                  Santa Fe R-x
SUPERINTENDENT: Chris Kilbride            SUPERINTENDENT: Derek Lark
E-MAIL: kilbridec@ritenour.k12.mo.us      E-MAIL: dlark@santafechiefs.k12.mo.us
PHONE NUMBER: (314) 493-6010              PHONE NUMBER: (660) 674-2238
2420 Woodson Rd                           108 N Chiefs
St Louis, MO 63114                        Alma, MO 64001

Riverview Gardens                         Sarcoxie R-ii
SUPERINTENDENT: Scott Spurgeon            SUPERINTENDENT: Phil Lewis
E-MAIL: sspurgeon@rgsd.k12.mo.us          E-MAIL: plewis@sarcoxie.k12.mo.us
PHONE NUMBER: (314) 869-2505              PHONE NUMBER: (417) 548-3134
1370 Northumberland                       101 S 17Th St
St Louis, MO 63137                        Sarcoxie, MO 64862

Rock Port R-ii                            Savannah R-iii
SUPERINTENDENT: Ethan Sickels             SUPERINTENDENT: Eric Kurre
E-MAIL: ethan.sickels@rpbluejays.com      E-MAIL: ekurre@savannahr3.com
PHONE NUMBER: (660) 744-6298              PHONE NUMBER: (816) 324-3144
600 S Nebraska St                         408 W Market St
Rock Port, MO 64482                       Savannah, MO 64485

Rockwood R-vi                             School Of The Osage
SUPERINTENDENT: Mark Miles                SUPERINTENDENT: Laura Nelson
E-MAIL: milesmark@rsdmo.org               E-MAIL: nelsonl@osageschools.org
PHONE NUMBER: (636) 733-2000              PHONE NUMBER: (573) 365-4091
111 E North St                            1501 School Rd
Eureka, MO 63025                          Lake Ozark, MO 65049

Rolla 31                                  Schuyler Co. R-i
SUPERINTENDENT: Craig Hounsom             SUPERINTENDENT: Steve Carvajal
E-MAIL: chounsom@rolla31.org              E-MAIL: scarvajal@schuyler.k12.mo.us
PHONE NUMBER: (573) 458-0100              PHONE NUMBER: (660) 766-2204
500A Forum Dr                             1170 N Hwy 63
Rolla, MO 65401                           Queen City, MO 63561

Roscoe C-1                                Scotland Co. R-i
SUPERINTENDENT: Lexie Scott               SUPERINTENDENT: Ryan Bergeson
E-MAIL: lexscott@roscoeschool.org         E-MAIL: rbergeson@scotland.k12.mo.us
PHONE NUMBER: (417) 646-2376              PHONE NUMBER: (660) 465-8531
1515 Sw 300 Rd                            438 West Lovers Lane
Osceola, MO 64776                         Memphis, MO 63555
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 440 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Scott City R-i                            Shelby Co. R-iv
SUPERINTENDENT: Michael Umfleet           SUPERINTENDENT: Tim Maddex
E-MAIL: umfleetm@scschools.k12.mo.us      E-MAIL: tmaddex@cardinals.k12.mo.us
PHONE NUMBER: (573) 264-2381              PHONE NUMBER: (573) 588-4961
3000 Main St                              4154 Hwy 36
Scott City, MO 63780                      Shelbina, MO 63468

Scott Co. Central                         Sheldon R-viii
SUPERINTENDENT: Brian Hukel               SUPERINTENDENT: Jason Irwin
E-MAIL: bhukel@scottcentral.k12.mo.us     E-MAIL: jirwin@sheldon.k12.mo.us
PHONE NUMBER: (573) 471-2686              PHONE NUMBER: (417) 884-5113
20794 Us Hwy 61                           100 E Gene Lathrop Dr
Sikeston, MO 63801                        Sheldon, MO 64784

Scott Co. R-iv                            Shell Knob 78
SUPERINTENDENT: Kevin Cogdill             SUPERINTENDENT: Shelly Fransen
E-MAIL: kevin.cogdill@kellyhawks.org      E-MAIL: sfransen@shellknob78.com
PHONE NUMBER: (573) 545-3541              PHONE NUMBER: (417) 858-6743
4035 State Hwy 77                         24400 State Hwy 39
Benton, MO 63736                          Shell Knob, MO 65747

Sedalia 200                               Sherwood Cass R-viii
SUPERINTENDENT: Steve Triplett            SUPERINTENDENT: Steve Ritter
E-MAIL: tripletts@sedalia200.org          E-MAIL: steve.ritter@sherwoodk12.net
PHONE NUMBER: (660) 829-6450              PHONE NUMBER: (660) 499-2239
2806 Matthew Dr                           33300 S Sherwood Dr
Sedalia, MO 65301                         Creighton, MO 64739

Senath-hornersville C-8                   Sikeston R-6
SUPERINTENDENT: Chad Morgan               SUPERINTENDENT: Tony Robinson
E-MAIL: cmorgan@shs.k12.mo.us             E-MAIL: trobinson@spsr6.org
PHONE NUMBER: (573) 738-2669              PHONE NUMBER: (573) 472-2581
803 S State                               1002 Virginia
Senath, MO 63876                          Sikeston, MO 63801

Seneca R-vii                              Silex R-i
SUPERINTENDENT: Brandon Eggleston         SUPERINTENDENT: Rod Hamlett
E-MAIL: beggleston@senecar7.com           E-MAIL: rodhamlett@silex.k12.mo.us
PHONE NUMBER: (417) 776-3426              PHONE NUMBER: (573) 384-5227
914 Frisco St                             64 Hwy Uu
Seneca, MO 64865                          Silex, MO 63377

Seymour R-ii                              Skyline R-ii
SUPERINTENDENT: Steve Richards            SUPERINTENDENT: Donnie Luna
E-MAIL: srichards@seymourschool.net       E-MAIL: dluna@skyliner2.net
PHONE NUMBER: (417) 935-2287              PHONE NUMBER: (417) 683-4874
416 E Clinton Ave                         Missouri 76 & Hwy C
Seymour, MO 65746                         Norwood, MO 65717

Shawnee R-iii                             Slater
SUPERINTENDENT: Nancy Akert               SUPERINTENDENT: Debbie Gonzalez
E-MAIL: akert@shawnee.k12.mo.us           E-MAIL: dgonzalez@slaterschools.net
PHONE NUMBER: (660) 885-3620              PHONE NUMBER: (660) 529-2278
1193 N Hwy 13                             515 N Elm
Chilhowee, MO 64733                       Slater, MO 65349
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 441 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Smithton R-vi                                    Southern Boone Co. R-i
SUPERINTENDENT: David Bray                       SUPERINTENDENT: Chris Felmlee
E-MAIL: brayd@smithton.k12.mo.us                 E-MAIL: cfelmlee@ashland.k12.mo.us
PHONE NUMBER: (660) 343-5316                     PHONE NUMBER: (573) 657-2147
505 S Myrtle                                     303 N Main
Smithton, MO 65350                               Ashland, MO 65010

Smithville R-ii                                  Southern Reynolds Co. R-ii
SUPERINTENDENT: Todd Schuetz                     SUPERINTENDENT: Paula King
E-MAIL: schuetzt@smithville.k12.mo.us            E-MAIL: pking@ewhippets.com
PHONE NUMBER: (816) 532-0406                     PHONE NUMBER: (573) 663-3591
655 S Commercial                                 One School St
Smithville, MO 64089                             Ellington, MO 63638

South Callaway Co. R-ii                          Southland C-9
SUPERINTENDENT: Kevin Hillman                    SUPERINTENDENT: Misty Galloway
E-MAIL: kevin.hillman@sc.k12.mo.us               E-MAIL: mgalloway@southland.k12.mo.us
PHONE NUMBER: (573) 676-5225                     PHONE NUMBER: (573) 654-3574
10135 State Rd C                                 500 S Main
Mokane, MO 65059                                 Cardwell, MO 63829

South Harrison Co. R-ii                          Southwest Livingston Co. R-i
SUPERINTENDENT: Dennis Eastin                    SUPERINTENDENT: Burnie Schneiderheinze
E-MAIL: deastin@shr2.k12.mo.us                   E-MAIL: bschneiderheinze@southwestr1.org
PHONE NUMBER: (660) 425-8044                     PHONE NUMBER: (660) 738-4433
3400 Bulldog Ave                                 4944 Hwy Dd
Bethany, MO 64424                                Ludlow, MO 64656

South Holt Co. R-i                               Southwest R-v
SUPERINTENDENT: Bob Ottman                       SUPERINTENDENT: Tosha Tilford
E-MAIL: ottmanb@southholtr1.com                  E-MAIL: ttilford@swr5.net
PHONE NUMBER: (660) 446-2282                     PHONE NUMBER: (417) 826-5410
201 S Barbour                                    529 E Pineville Road
Oregon, MO 64473                                 Washburn, MO 65772

South Iron Co. R-i                               Sparta R-iii
SUPERINTENDENT: Don Wakefield                    SUPERINTENDENT: Rocky Valentine
E-MAIL: dwakefield@sipanthers.k12.mo.us          E-MAIL: rvalentine@sparta.k12.mo.us
PHONE NUMBER: (573) 598-4241                     PHONE NUMBER: (417) 634-4284
210 School St                                    217 Division St
Annapolis, MO 63620                              Sparta, MO 65753

South Nodaway Co. R-iv                           Specl. Sch. Dst. St. Louis Co.
SUPERINTENDENT: Johnnie Silkett                  SUPERINTENDENT: Elizabeth Keenan
E-MAIL: johnnie.silkett@southnodaway.k12.mo.us   E-MAIL: ekeenan@ssdmo.org
PHONE NUMBER: (660) 652-3221                     PHONE NUMBER: (314) 989-8100
209 Morehouse                                    12110 Clayton Rd
Barnard, MO 64423                                Town & Country, MO 63131

South Pemiscot Co. R-v                           Spickard R-ii
SUPERINTENDENT: Chris Moore                      SUPERINTENDENT: Kristi Weldon
E-MAIL: cmoore@southpemiscot.com                 E-MAIL: kweldon@spickard.k12.mo.us
PHONE NUMBER: (573) 695-4426                     PHONE NUMBER: (660) 485-6121
611 Beasley Rd                                   105 N 4Th St
Steele, MO 63877                                 Spickard, MO 64679
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 442 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Spokane R-vii                             St. Louis City
SUPERINTENDENT: Della Freeman             SUPERINTENDENT: Kelvin Adams
E-MAIL: BellFreemand@spokane.k12.mo.us    E-MAIL: kelvin.adams@slps.org
PHONE NUMBER: (417) 443-2200              PHONE NUMBER: (314) 231-3720
167 Kentling Ave                          801 N 11Th St
Highlandville, MO 65669                   St Louis, MO 63101

Spring Bluff R-xv                         Stanberry R-ii
SUPERINTENDENT: Jeannie Jenkins           SUPERINTENDENT: Robert Heddinger
E-MAIL: jjenkins@springbluffpirates.com   E-MAIL: rheddinger@stanberryschools.org
PHONE NUMBER: (573) 457-8302              PHONE NUMBER: (660) 783-2136
9374 Hwy 185                              610 N Park St
Sullivan, MO 63080                        Stanberry, MO 64489

Springfield R-xii                         State Fair Community College
SUPERINTENDENT: John Jungmann             SUPERINTENDENT: Joanna Anderson
E-MAIL: jejungmann@spsmail.org            E-MAIL: janderson@sfccmo.edu
PHONE NUMBER: (417) 523-0000              PHONE NUMBER: (877) 311-7322
1359 E. St. Louis St.                     3201 W 16Th St
Springfield, MO 65802                     Sedalia, MO 65301

St. Charles R-vi                          Ste. Genevieve Co. R-ii
SUPERINTENDENT: Jason Sefrit              SUPERINTENDENT: Julie Flieg
E-MAIL: jsefrit@stcharlessd.org           E-MAIL: jflieg@sgdragons.org
PHONE NUMBER: (636) 443-4000              PHONE NUMBER: (573) 883-4500
400 N Sixth Street                        375 N Fifth St
St Charles, MO 63301                      Ste Genevieve, MO 63670

St. Clair R-xiii                          Steelville R-iii
SUPERINTENDENT: Kyle Kruse                SUPERINTENDENT: Mike Whittaker
E-MAIL: kkruse@stcmo.org                  E-MAIL: mwhittaker@steelville.k12.mo.us
PHONE NUMBER: (636) 629-3500              PHONE NUMBER: (573) 775-2175
905 Bardot St                             817 W Main
St Clair, MO 63077                        Steelville, MO 65565

St. Elizabeth R-iv                        Stewartsville C-2
SUPERINTENDENT: Doug Kempker              SUPERINTENDENT: Michael Stephenson
E-MAIL: doug@ste.k12.mo.us                E-MAIL: mstephenson@stewartsville.k12.mo.us
PHONE NUMBER: (573) 493-2246              PHONE NUMBER: (816) 669-3792
240 Church St                             902 Buchanan
St Elizabeth, MO 65075                    Stewartsville, MO 64490

St. James R-i                             Stockton R-i
SUPERINTENDENT: Merlyn Johnson            SUPERINTENDENT: Doug Crawford
E-MAIL: mj@stjschools.org                 E-MAIL: dcrawford@stockton.k12.mo.us
PHONE NUMBER: (573) 265-2300              PHONE NUMBER: (417) 276-5143
122 E Scioto St                           906 South St
St James, MO 65559                        Stockton, MO 65785

St. Joseph                                Stoutland R-ii
SUPERINTENDENT: Doug Vanzyl               SUPERINTENDENT: Chuck Stockton
E-MAIL: doug.vanzyl@sjsd.k12.mo.us        E-MAIL: stocktonc@stoutlandschools.com
PHONE NUMBER: (816) 671-4000              PHONE NUMBER: (417) 286-3711
925 Felix                                 7584 State Rd T
St Joseph, MO 64501                       Stoutland, MO 65567
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 443 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Strafford R-vi                            Swedeborg R-iii
SUPERINTENDENT: Brett Soden               SUPERINTENDENT: Doug Jacobson
E-MAIL: bretts@straffordschools.net       E-MAIL: djacobson@swedeborgpanthers.org
PHONE NUMBER: (417) 736-7000              PHONE NUMBER: (573) 736-2735
201 W Mccabe                              17507 Hwy T
Strafford, MO 65757                       Richland, MO 65556

Strain-japan R-xvi                        Sweet Springs R-vii
SUPERINTENDENT: Kathy Vandegriffe         SUPERINTENDENT: Lori Price
E-MAIL: mrsvandegriffe@strainjapan.com    E-MAIL: lprice@sweetsprings.k12.mo.us
PHONE NUMBER: (573) 627-3243              PHONE NUMBER: (660) 335-4860
4640 Hwy H                                600 East Marshall St.
Sullivan, MO 63080                        Sweet Springs, MO 65351

Strasburg C-3                             Taneyville R-ii
SUPERINTENDENT: Larry Arnone              SUPERINTENDENT: Tara Roberts
E-MAIL: larnone@strasburg.k12.mo.us       E-MAIL: tara.roberts@taneyville.k12.mo.us
PHONE NUMBER: (816) 680-3333              PHONE NUMBER: (417) 546-5803
600 W State Rte E                         302 Myrtle St
Strasburg, MO 64090                       Taneyville, MO 65759

Sturgeon R-v                              Tarkio R-i
SUPERINTENDENT: Geoff Neill               SUPERINTENDENT: Karma Coleman
E-MAIL: gneill@sturgeon.k12.mo.us         E-MAIL: colkar@tarkio.k12.mo.us
PHONE NUMBER: (573) 687-3515              PHONE NUMBER: (660) 736-4161
210 W Patton                              312 S Eleventh St
Sturgeon, MO 65284                        Tarkio, MO 64491

Success R-vi                              Thayer R-ii
SUPERINTENDENT: David Russell             SUPERINTENDENT: Tonya Woods
E-MAIL: drussell@success.k12.mo.us        E-MAIL: twoods@thayer.k12.mo.us
PHONE NUMBER: (417) 967-2597              PHONE NUMBER: (417) 264-4600
10341 Hwy 17                              401 E Walnut St
Success, MO 65570                         Thayer, MO 65791

Sullivan                                  Thornfield R-i
SUPERINTENDENT: Jana Thornsberry          SUPERINTENDENT: Michael Wallace
E-MAIL: jana@sullivaneagles.org           E-MAIL: thornfieldr1school@gmail.com
PHONE NUMBER: (573) 468-5171              PHONE NUMBER: (417) 265-3212
138 Taylor St                             37 County Road 855
Sullivan, MO 63080                        Thornfield, MO 65762

Summersville R-ii                         Tina-avalon R-ii
SUPERINTENDENT: Rick Stark                SUPERINTENDENT: Jana Holcer
E-MAIL: starkr@sville.k12.mo.us           E-MAIL: jholcer@tinaavalon.k12.mo.us
PHONE NUMBER: (417) 932-4045              PHONE NUMBER: (660) 622-4211
525 Rogers Ave                            11896 Hwy 65
Summersville, MO 65571                    Tina, MO 64682

Sunrise R-ix                              Tipton R-vi
SUPERINTENDENT: Armand Spurgin            SUPERINTENDENT: Terry Robinson
E-MAIL: aspurgin@sunrise-r9.org           E-MAIL: robinsont@tipton.k12.mo.us
PHONE NUMBER: (636) 586-6660              PHONE NUMBER: (660) 433-5520
4485 Sunrise School Rd                    305 U.S. Highway 50 East
Desoto, MO 63020                          Tipton, MO 65081
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 444 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Trenton R-ix                             Valley R-vi
SUPERINTENDENT: Michael Stegman          SUPERINTENDENT: Michael Silvy
E-MAIL: mstegman@trentonr9.k12.mo.us     E-MAIL: msilvy@valley.k12.mo.us
PHONE NUMBER: (660) 359-3994             PHONE NUMBER: (573) 779-3446
1607 Normal St                           1 Viking Dr
Trenton, MO 64683                        Caledonia, MO 63631

Tri-county R-vii                         Van Buren R-i
SUPERINTENDENT: David Probasco           SUPERINTENDENT: Jeff Davis
E-MAIL: dprobasco@trico.k12.mo.us        E-MAIL: jdavis@vanburen.k12.mo.us
PHONE NUMBER: (660) 684-6118             PHONE NUMBER: (573) 323-4281
904 W Auberry Grove                      906 Broadway
Jamesport, MO 64648                      Van Buren, MO 63965

Troy R-iii                               Van-far R-i
SUPERINTENDENT: Mark Penny               SUPERINTENDENT: John Fortney
E-MAIL: pennym@troy.k12.mo.us            E-MAIL: jfortney@vf.k12.mo.us
PHONE NUMBER: (636) 462-6098             PHONE NUMBER: (573) 594-6111
951 W College                            2200 Hwy 54 West
Troy, MO 63379                           Vandalia, MO 63382

Twin Rivers R-x                          Verona R-vii
SUPERINTENDENT: Ben Johnson              SUPERINTENDENT: Tony Simmons
E-MAIL: bjohnson@tr10.us                 E-MAIL: tsimmons@veronar7.net
PHONE NUMBER: (573) 328-4321             PHONE NUMBER: (417) 498-2274
9348 Hwy 51                              101 E Ella St
Broseley, MO 63932                       Verona, MO 65769

Union R-xi                               Walnut Grove R-v
SUPERINTENDENT: Steve Weinhold           SUPERINTENDENT: Adam Willard
E-MAIL: weinholds@unionrxi.org           E-MAIL: awillard@wgtigers.com
PHONE NUMBER: (636) 583-8626             PHONE NUMBER: (417) 788-2543
770 Independence Dr                      300 E College
Union, MO 63084                          Walnut Grove, MO 65770

Union Star R-ii                          Warren Co. R-iii
SUPERINTENDENT: Rick Calloway            SUPERINTENDENT: Gregg Klinginsmith
E-MAIL: rcalloway@usr2.com               E-MAIL: klinginsmithgt@warrencor3.k12.mo.us
PHONE NUMBER: (816) 593-2294             PHONE NUMBER: (636) 456-6901
6132 Nw State Rte Z                      385 W. Veterans Memorial Pkwy
Union Star, MO 64494                     Warrenton, MO 63383

University City                          Warrensburg R-vi
SUPERINTENDENT: Sharonica Hardin         SUPERINTENDENT: Andy Kohl
E-MAIL: shardin@ucityschools.org         E-MAIL: akohl@warrensburgr6.org
PHONE NUMBER: (314) 290-4001             PHONE NUMBER: (660) 747-7823
8136 Groby Rd                            201 South Holden Street
University City, MO 63130                Warrensburg, MO 64093

Valley Park                              Warsaw R-ix
SUPERINTENDENT: Tim Dilg                 SUPERINTENDENT: Shawn Poyser
E-MAIL: tdilg@vp.k12.mo.us               E-MAIL: spoyser@warsawk12.org
PHONE NUMBER: (636) 923-3500             PHONE NUMBER: (660) 438-7120
1 Main St                                20363 Lane Of Champions
Valley Park, MO 63088                    Warsaw, MO 65355
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 445 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Washington                                  West Nodaway Co. R-i
SUPERINTENDENT: Lori Vanleer                SUPERINTENDENT: Mitch Barnes
E-MAIL: lori.vanleer@washington.k12.mo.us   E-MAIL: mbarnes@wnrockets.com
PHONE NUMBER: (636) 231-2000                PHONE NUMBER: (660) 725-4613
220 Locust St                               17665 Us Hwy 136
Washington, MO 63090                        Burlington Jct, MO 64428

Waynesville R-vi                            West Plains R-vii
SUPERINTENDENT: Brian Henry                 SUPERINTENDENT: Lori Wilson
E-MAIL: bhenry@waynesville.k12.mo.us        E-MAIL: lori.wilson@zizzers.org
PHONE NUMBER: (573) 842-2097                PHONE NUMBER: (417) 256-6150
200 Fleetwood Dr                            305 Valley View Dr.
Waynesville, MO 65583                       West Plains, MO 65775

Weaubleau R-iii                             West Platte Co. R-ii
SUPERINTENDENT: Eric Wilken                 SUPERINTENDENT: John Rinehart
E-MAIL: eric.wilken@weaubleau.k12.mo.us     E-MAIL: rinehartj@wpsd.net
PHONE NUMBER: (417) 428-3317                PHONE NUMBER: (816) 640-2236
509 N Center                                1103 Washington
Weaubleau, MO 65774                         Weston, MO 64098

Webb City R-vii                             West St. Francois Co. R-iv
SUPERINTENDENT: Anthony Rossetti            SUPERINTENDENT: Kevin Coffman
E-MAIL: trossetti@wcr7.org                  E-MAIL: kcoffman@wcr4.org
PHONE NUMBER: (417) 673-6000                PHONE NUMBER: (573) 562-7535
411 N Madison                               1124 Main
Webb City, MO 64870                         Leadwood, MO 63653

Webster Groves                              Westran R-i
SUPERINTENDENT: John Simpson                SUPERINTENDENT: Mike Nagel
E-MAIL: simpson.john@wgmail.org             E-MAIL: mnagel@westran.k12.mo.us
PHONE NUMBER: (314) 961-1233                PHONE NUMBER: (660) 277-4429
400 E Lockwood Ave                          228 Huntsville Ave.
Webster Groves, MO 63119                    Huntsville, MO 65259

Wellington-napoleon R-ix                    Westview C-6
SUPERINTENDENT: Mindy Hampton               SUPERINTENDENT: Misty Hailey
E-MAIL: mhampton@wntigers.net               E-MAIL: mhailey@wc6.org
PHONE NUMBER: (816) 240-2621                PHONE NUMBER: (417) 776-2425
800 Hwy 131                                 7441 Westview Rd
Wellington, MO 64097                        Neosho, MO 64850

Wellsville Middletown R-i                   Wheatland R-ii
SUPERINTENDENT: Erin Oligschlaeger          SUPERINTENDENT: Tim Judd
E-MAIL: erinoligschlaeger@wmr1.k12.mo.us    E-MAIL: tjudd@wheatland.k12.mo.us
PHONE NUMBER: (573) 684-2428                PHONE NUMBER: (417) 282-6433
900 Burlington Rd                           291 S Hwy 83
Wellsville, MO 63384                        Wheatland, MO 65779

Wentzville R-iv                             Wheaton R-iii
SUPERINTENDENT: Curtis Cain                 SUPERINTENDENT: Trish Wilson
E-MAIL: curtiscain@wsdr4.org                E-MAIL: twilson@wheatonschools.org
PHONE NUMBER: (636) 327-3800                PHONE NUMBER: (417) 652-3914
One Campus Dr                               116 Mccall
Wentzville, MO 63385                        Wheaton, MO 64874
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 446 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Willard R-ii                                Zalma R-v
SUPERINTENDENT: Matthew Teeter              SUPERINTENDENT: Gerard Vandeven
E-MAIL: mattteeter@willardschools.net       E-MAIL: superintendent@zalma.k12.mo.us
PHONE NUMBER: (417) 742-2584                PHONE NUMBER: (573) 722-5504
500 E Kime St                               Hwy 51
Willard, MO 65781                           Zalma, MO 63787

Willow Springs R-iv                         Aberdeen School Dist
SUPERINTENDENT: Bill Hall                   SUPERINTENDENT: Jeffrey Clay
E-MAIL: hallb@wspgs.com                     E-MAIL: jclay@asdms.us
PHONE NUMBER: (417) 469-3260                PHONE NUMBER: (662) 369-4682
215 W Fourth St                             205 Hwy 145 North
Willow Springs, MO 65793                    Aberdeen, MS 39730

Windsor C-1                                 Alcorn School Dist
SUPERINTENDENT: Joel Holland                SUPERINTENDENT: Bill Brand
E-MAIL: jholland@windsor.k12.mo.us          E-MAIL: bbrand@alcornschools.org
PHONE NUMBER: (636) 464-4400                PHONE NUMBER: (662) 286-5591
6208 Hwy 61-67                              31 Cr 401
Imperial, MO 63052                          Corinth, MS 38834

Winfield R-iv                               Amite Co School Dist
SUPERINTENDENT: Daniel Williams             SUPERINTENDENT: Don Cuevas
E-MAIL: danielwilliams@winfield.k12.mo.us   E-MAIL: dcuevas@amite.k12.ms.us
PHONE NUMBER: (636) 668-8188                PHONE NUMBER: (601) 657-4361
701 Elm St                                  533 Maggie Street
Winfield, MO 63389                          Liberty, MS 39645

Winona R-iii                                Amory School Dist
SUPERINTENDENT: Jennifer Asplin             SUPERINTENDENT: Ken Byars
E-MAIL: jlasplin@winonar3.org               E-MAIL: kbyars@amoryschools.com
PHONE NUMBER: (573) 325-8101                PHONE NUMBER: (662) 256-5991
Hwy 19                                      124 N. Main St.
Winona, MO 65588                            Amory, MS 38821

Winston R-vi                                Attala Co School Dist
SUPERINTENDENT: Brian Robinson              SUPERINTENDENT: Kyle Hammond
E-MAIL: brobinson@winston.k12.mo.us         E-MAIL: khammond@attala.k12.ms.us
PHONE NUMBER: (660) 749-5331                PHONE NUMBER: (662) 289-2801
200 W Third                                 100 Courthouse Suite 3
Winston, MO 64689                           Kosciusko, MS 39090

Woodland R-iv                               Baldwyn School District
SUPERINTENDENT: Michael Kiehne              SUPERINTENDENT: Jason Mckay
E-MAIL: mkiehne@woodland.k12.mo.us          E-MAIL: mckayj@baldwynschools.com
PHONE NUMBER: (573) 238-3343                PHONE NUMBER: (662) 365-1000
Hwy 34 And Co. Road 800                     107 West Main Street
Marble Hill, MO 63764                       Baldwyn, MS 38824

Worth Co. R-iii                             Bay St Louis Waveland School Dist
SUPERINTENDENT: Matt Martz                  SUPERINTENDENT: Sandra Reed
E-MAIL: mmartz@wc.k12.mo.us                 E-MAIL: SReed@bwsd.org
PHONE NUMBER: (660) 564-3389                PHONE NUMBER: (228) 467-6621
510 East Ave                                200 N. Second St.
Grant City, MO 64456                        Bay St Louis, MS 39520
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 447 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Benton Co School Dist                            Choctaw Central High School
SUPERINTENDENT: Lakimberly Hobson                SUPERINTENDENT: David Germany
E-MAIL: lhobson@benton.k12.ms.us                 E-MAIL: david.germany@choctawtribalschools.com
PHONE NUMBER: (662) 224-6252                     PHONE NUMBER: (828) 497-5511
31 Main Street                                   150 Recreation Road
Ashland, MS 38603                                Choctaw, MS 39350

Biloxi Public School Dist                        Choctaw Central Middle School
SUPERINTENDENT: Marcus Boudreaux                 SUPERINTENDENT: Bruce Burns
E-MAIL: marcus.boudreaux@biloxischools.net       E-MAIL: bruce.burns@choctawtribalschools.com
PHONE NUMBER: (228) 374-1810                     PHONE NUMBER: (601) 663-7777
160 St. Peters Street                            150 Recreation Road
Biloxi, MS 39530                                 Choctaw, MS 39350

Bogue Chitto Elementary School                   Choctaw Co School Dist
SUPERINTENDENT: David Germany                    SUPERINTENDENT: Glen Beard
E-MAIL: david.germany@choctawtribalschools.com   E-MAIL: glenbeard@choctawsd.ms
PHONE NUMBER: (601) 389-1000                     PHONE NUMBER: (662) 285-4022
13241 Hwy 491 North                              19 East Main Street
Philadelphia, MS 39350                           Ackerman, MS 39735

Booneville School Dist                           Claiborne Co School Dist
SUPERINTENDENT: Todd English                     SUPERINTENDENT: Annie Kilcrease
E-MAIL: tenglish@boonevilleschools.org           E-MAIL: akilcrease@claiborne.k12.ms.us
PHONE NUMBER: (662) 728-2171                     PHONE NUMBER: (601) 437-4232
201 N. First Street                              404 Market Street
Booneville, MS 38829                             Port Gibson, MS 39150

Brookhaven School Dist                           Clarksdale Municipal School Dist
SUPERINTENDENT: Roderick Henderson               SUPERINTENDENT: Earl Nelson
E-MAIL: rod.henderson@brookhavenschools.org      E-MAIL: enelson@cmsd.k12.ms.us
PHONE NUMBER: (601) 833-6661                     PHONE NUMBER: (662) 627-8500
326 E Court Street                               135 Washington Ave
Brookhaven, MS 39601                             Clarksdale, MS 38614

Calhoun Co School Dist                           Cleveland School Dist
SUPERINTENDENT: Lisa Langford                    SUPERINTENDENT: Otha Belcher
E-MAIL: llangford@calhounk12.com                 E-MAIL: obelcher@clevelandmssd.org
PHONE NUMBER: (662) 412-3152                     PHONE NUMBER: (601) 843-3529
119 West Main                                    305 Merritt Drive
Pittsboro, MS 38951                              Cleveland, MS 38732

Canton Public School Dist                        Clinton Public School Dist
SUPERINTENDENT: Gary Hannah                      SUPERINTENDENT: Tim Martin
E-MAIL: garyhannah@cantonschools.net             E-MAIL: tmartin@clintonpublicschools.com
PHONE NUMBER: (601) 859-4110                     PHONE NUMBER: (601) 924-7533
403 East Lincoln Street                          201Easthaven Drive
Canton, MS 39046                                 Clinton, MS 39056

Carroll County School Dist                       Coahoma Co Ahs
SUPERINTENDENT: James Ray                        SUPERINTENDENT: Valmadge Towner
E-MAIL: jray@ccsd.ms                             E-MAIL: vtowner@coahomacc.edu
PHONE NUMBER: (662) 237-9276                     PHONE NUMBER: (662) 624-9424
603 Lexington Street                             3240 Friars Point Road
Carrollton, MS 38917                             Clarksdale, MS 38614
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 448 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Coahoma County School District                   Desoto Co School Dist
SUPERINTENDENT: Ilean Richards                   SUPERINTENDENT: Cory Uselton
E-MAIL: irichards@coahoma.k12.ms.us              E-MAIL: cory.uselton@dcsms.org
PHONE NUMBER: (662) 624-5448                     PHONE NUMBER: (662) 429-5271
1555 Lee Drive                                   Five East South Street
Clarksdale, MS 38614                             Hernando, MS 38632

Coffeeville School Dist                          East Jasper Consolidated Sch Dist
SUPERINTENDENT: Vivian Robinson                  SUPERINTENDENT: Nadene Arrington
E-MAIL: vrobinson@coffeevilleschools.org         E-MAIL: narrington@eastjasper.k12.ms.us
PHONE NUMBER: (662) 675-8941                     PHONE NUMBER: (601) 787-3281
96 Mississippi Street                            714 North Pine Ave
Coffeeville, MS 38922                            Heidelberg, MS 39439

Columbia School District                         East Tallahatchie Consol Sch Dist
SUPERINTENDENT: Jason Harris                     SUPERINTENDENT: Darron Edwards
E-MAIL: jharris@columbiaschools.org              E-MAIL: dedwards@etsd.k12.ms.us
PHONE NUMBER: (601) 736-2366                     PHONE NUMBER: (662) 647-5524
613 Bryan Avenue                                 411 E. Chestnut Street
Columbia, MS 39429                               Charleston, MS 38921

Columbus Municipal School Dist                   Ellisville State School Adm
SUPERINTENDENT: Cherie Labat                     SUPERINTENDENT: Rinsey Mcswain
E-MAIL: labatc@columbuscityschools.org           E-MAIL: rinsey.mcswain@ess.ms.gov
PHONE NUMBER: (662) 241-7400                     PHONE NUMBER: (601) 477-9384
2630 Mcarthur Dr.                                1101 Hwy 11 South
Columbus, MS 39705                               Ellisville, MS 39437

Conehatta Elementary School                      Enterprise School Dist
SUPERINTENDENT: Brian Parkman                    SUPERINTENDENT: Josh Perkins
E-MAIL: brian.parkman@choctawtribalschools.com   E-MAIL: jperkins@esd.k12.ms.us
PHONE NUMBER: (601) 775-8254                     PHONE NUMBER: (601) 659-7965
851 Tushka Drive                                 503 River Road
Conehatta, MS 39057                              Enterprise, MS 39330

Copiah Co School Dist                            Forest Municipal School Dist
SUPERINTENDENT: Rickey Clopton                   SUPERINTENDENT: Karen Norwood
E-MAIL: rickey.clopton@copiah.ms                 E-MAIL: knorwood@forest.k12.ms.us
PHONE NUMBER: (601) 894-1341                     PHONE NUMBER: (601) 469-3250
254 West Gallatin Street                         325 Cleveland Street
Hazlehurst, MS 39083                             Forest, MS 39074

Corinth School Dist                              Forrest County Ag High School
SUPERINTENDENT: Edward Childress                 SUPERINTENDENT: Donna Boone
E-MAIL: lchildress@corinth.k12.ms.us             E-MAIL: dboone@forrestcountyahs.com
PHONE NUMBER: (662) 287-2425                     PHONE NUMBER: (601) 582-4102
1204 North Harper Road                           215 Old Hwy 49 East
Corinth, MS 38834                                Brooklyn, MS 39425

Covington Co Schools                             Forrest County School District
SUPERINTENDENT: Babette Duty                     SUPERINTENDENT: Brian Freeman
E-MAIL: bduty@covingtoncountyschools.org         E-MAIL: brfreeman@forrest.k12.ms.us
PHONE NUMBER: (601) 765-2104                     PHONE NUMBER: (601) 545-6055
1211 South Dogwood Street                        400 Forrest Street
Collins, MS 39428                                Hattiesburg, MS 39403
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 449 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Franklin Co School Dist                   Harrison Co School Dist
SUPERINTENDENT: Chris Kent                SUPERINTENDENT: Roy Gill
E-MAIL: ckent@fcsd.k12.ms.us              E-MAIL: rgill@harrison.k12.ms.us
PHONE NUMBER: (601) 384-2340              PHONE NUMBER: (228) 539-6500
41 First Street                           11072 Highway 49
Meadville, MS 39653                       Gulfport, MS 39503

George Co School Dist                     Hattiesburg Public School Dist
SUPERINTENDENT: Wade Whitney              SUPERINTENDENT: Robert Williams
E-MAIL: wade.whitney@gcsd.us              E-MAIL: superintendent@hattiesburgpsd.com
PHONE NUMBER: (601) 947-6993              PHONE NUMBER: (601) 582-5078
5152 Main Street                          301 Mamie St
Lucedale, MS 39452                        Hattiesburg, MS 39401

Greene County School District             Hazlehurst City School District
SUPERINTENDENT: Charles Breland           SUPERINTENDENT: Cloyd Garth
E-MAIL: cbreland@greene.k12.ms.us         E-MAIL: cgarth@hazlehurst.k12.ms.us
PHONE NUMBER: (601) 394-2364              PHONE NUMBER: (601) 894-1152
528 Oak Street                            119 Robert Mcdaniel Drive
Leakesville, MS 39451                     Hazlehurst, MS 39083

Greenville Public Schools                 Hinds Co Ahs
SUPERINTENDENT: Debra Dace                SUPERINTENDENT: Clyde Muse
E-MAIL: ddace@gville.k12.ms.us            E-MAIL: vcmuse@hindscc.edu
PHONE NUMBER: (662) 334-7105              PHONE NUMBER: (601) 857-3230
412 South Main Street                     34175 Hwy 18
Greenville, MS 38701                      Utica, MS 39175

Greenwood Public School District          Hinds Co School Dist
SUPERINTENDENT: Mary Brown                SUPERINTENDENT: Delesicia Martin
E-MAIL: mbrown@glcsd.org                  E-MAIL: dmartin@hinds.k12.ms.us
PHONE NUMBER: (662) 453-4231              PHONE NUMBER: (601) 857-5222
401 Howard Street                         13192 Hwy 18
Greenwood, MS 38930                       Raymond, MS 39154

Grenada School Dist                       Hollandale School Dist
SUPERINTENDENT: David Daigneault          SUPERINTENDENT: Mario Willis
E-MAIL: ddaigneault@grenadak12.com        E-MAIL: mwillis2@hollandalesd.org
PHONE NUMBER: (662) 226-1606              PHONE NUMBER: (662) 827-2276
253 South Main Street                     101 West Washington Avenue
Grenada, MS 38901                         Hollandale, MS 38748

Gulfport School Dist                      Holly Springs School Dist
SUPERINTENDENT: Glen East                 SUPERINTENDENT: Irene Turnage
E-MAIL: glen.east@gulfportschools.org     E-MAIL: iwalton@hssdk12.org
PHONE NUMBER: (228) 865-4600              PHONE NUMBER: (662) 252-2183
2001 Pass Road                            840 Highway 178 East
Gulfport, MS 39501                        Holly Springs, MS 38635

Hancock Co School Dist                    Holmes Co School Dist
SUPERINTENDENT: Alan Dedeaux              SUPERINTENDENT: James Henderson
E-MAIL: adedeaux@hancockschools.net       E-MAIL: jahenderson@holmesccsd.org
PHONE NUMBER: (228) 255-0376              PHONE NUMBER: (662) 834-2175
17304 Highway 603                         313 Olive Street
Kiln, MS 39556                            Lexington, MS 39095
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 450 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Houston School Dist                         Kemper Co School Dist
SUPERINTENDENT: Tony Cook                   SUPERINTENDENT: Hilute Hudson
E-MAIL: tcook@houston.k12.ms.us             E-MAIL: hhudson@kemper.k12.ms.us
PHONE NUMBER: (601) 456-3332                PHONE NUMBER: (601) 743-2657
P.O. Drawer 351                             159 Main Avenue
Houston, MS 38851                           Dekalb, MS 39328

Humphreys Co School Dist                    Kosciusko School District
SUPERINTENDENT: Jermall Wright              SUPERINTENDENT: Billy Ellzey
E-MAIL: jwright@masd.k12.ms.us              E-MAIL: billy.ellzey@kosciuskoschools.com
PHONE NUMBER: (662) 247-6000                PHONE NUMBER: (662) 289-4771
401 Fourth Street                           229 West Washington St
Belzoni, MS 39038                           Kosciusko, MS 39090

Indianola School Dist                       Lafayette Co School Dist
SUPERINTENDENT: Miskia Davis                SUPERINTENDENT: Adam Pugh
E-MAIL: mdavis@sunflower.k12.ms.us          E-MAIL: adam.pugh@lafayetteschools.net
PHONE NUMBER: (662) 884-1215                PHONE NUMBER: (662) 234-3271
702 Highway 82 East                         100 Commodore Dr.
Indianola, MS 38751                         Oxford, MS 38655

Itawamba Co School Dist                     Lamar County School District
SUPERINTENDENT: Trae Wiygul                 SUPERINTENDENT: Tess Smith
E-MAIL: twiygul@itawambacountyschools.com   E-MAIL: tess.smith@lamark12.org
PHONE NUMBER: (662) 862-2159                PHONE NUMBER: (601) 794-1030
605 South S. Cummings St.                   424 Martin Luther King Drive
Fulton, MS 38843                            Purvis, MS 39475

Jackson Co School Dist                      Lauderdale Co School Dist
SUPERINTENDENT: John Strycker               SUPERINTENDENT: John Cain
E-MAIL: john.strycker@jcsd.ms               E-MAIL: jcain@lauderdale.k12.ms.us
PHONE NUMBER: (228) 826-1757                PHONE NUMBER: (601) 693-1683
4700 Colonel Vickrey Rd.                    410 Constitution Avenue
Vancleave, MS 39565                         Meridian, MS 39302

Jackson Public School Dist                  Laurel School District
SUPERINTENDENT: Errick Greene               SUPERINTENDENT: Toy Watts
E-MAIL: ergreene@jackson.k12.ms.us          E-MAIL: tlwatts@laurelschools.org
PHONE NUMBER: (601) 960-8700                PHONE NUMBER: (601) 649-6391
662 S. President Street                     303 West 8Th Street
Jackson, MS 39225                           Laurel, MS 39440

Jefferson Co School Dist                    Lawrence Co School Dist
SUPERINTENDENT: Adrian Hammitte             SUPERINTENDENT: Titus Hines
E-MAIL: ahammitte@jcpsd.net                 E-MAIL: thines@lawrence.k12.ms.us
PHONE NUMBER: (601) 786-3721                PHONE NUMBER: (601) 587-2506
942 Main Street                             346 Thomas E. Jolly Drive
Fayette, MS 39069                           Monticello, MS 39654

Jefferson Davis Co School Dist              Leake Co School Dist
SUPERINTENDENT: Dexter Jordan               SUPERINTENDENT: Yvette Young
E-MAIL: djordan@jdcsd.com                   E-MAIL: yyoung@leakesd.org
PHONE NUMBER: (601) 792-4267                PHONE NUMBER: (601) 267-4579
1025 3Rd Street                             111 West Main Street
Prentiss, MS 39474                          Carthage, MS 39051
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 451 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Lee County School District                Madison Co School Dist
SUPERINTENDENT: Coke Magee                SUPERINTENDENT: Charlotte Seals
E-MAIL: coke.magee@leecountyschools.us    E-MAIL: cseals@madison-schools.com
PHONE NUMBER: (662) 841-9144              PHONE NUMBER: (601) 499-0800
1280 College View Drive                   476 Highland Colony Parkway
Tupelo, MS 38804                          Ridgeland, MS 39157

Leflore Co School Dist                    Marion Co School Dist
SUPERINTENDENT: Mary Brown                SUPERINTENDENT: Wendy Bracey
E-MAIL: mbrown@glcsd.org                  E-MAIL: wbracey@marionk12.org
PHONE NUMBER: (662) 453-8566              PHONE NUMBER: (601) 736-7193
1901 Highway 82 West                      1010 Hwy 13 N, Suite 2
Greenwood, MS 38930                       Columbia, MS 39429

Leland School Dist                        Marshall Co School Dist
SUPERINTENDENT: Jessie King               SUPERINTENDENT: Roy Lawson
E-MAIL: jesseking@lelandk12.org           E-MAIL: rlawson@mcschools.us
PHONE NUMBER: (662)686-5000               PHONE NUMBER: (662) 252-4271
408 E. Fourth Street                      122 South Spring Street
Leland, MS 38756                          Holly Springs, MS 38635

Lincoln Co School Dist                    Mccomb School District
SUPERINTENDENT: Mickey Myers              SUPERINTENDENT: Cederick Ellis
E-MAIL: mickey.myers@lincoln.k12.ms.us    E-MAIL: ellisc@mccomb.k12.ms.us
PHONE NUMBER: (601) 835-0011              PHONE NUMBER: (601) 684-4661
233 East Monticello Street                695 Minnesota Ave
Brookhaven, MS 39602                      Mccomb, MS 39648

Long Beach School Dist                    Mdhs Division Of Youth Services
SUPERINTENDENT: Jay Smith                 SUPERINTENDENT: Dennis Daniels
E-MAIL: jay.smith@lbsdk12.com             E-MAIL: dennis.daniels@mdhs.ms.gov
PHONE NUMBER: (228) 864-1146              PHONE NUMBER: (601) 857-7640
19148 Commission Road                     2375 Oakley Road
Long Beach, MS 39560                      Raymond, MS 39154

Louisville Municipal School Dist          Meridian Public School Dist
SUPERINTENDENT: David Luke                SUPERINTENDENT: Amy Carter
E-MAIL: dluke@louisville.k12.ms.us        E-MAIL: amcarter@mpsdk12.net
PHONE NUMBER: (662) 773-3411              PHONE NUMBER: (601) 483-6271
112 South Columbus Avenue                 1019 25Th Ave.
Louisville, MS 39339                      Meridian, MS 39301

Lowndes Co School Dist                    Mississippi State Hospital
SUPERINTENDENT: Sam Allison               SUPERINTENDENT: Jacqueline Fleming
E-MAIL: sam.allison@lowndes.k12.ms.us     E-MAIL: flemija@msh.state.ms.us
PHONE NUMBER: (662) 244-5000              PHONE NUMBER: (601) 351-8024
1053 Hwy 45 South                         Ms State Hosp Building 25
Columbus, MS 39701                        Whitfield, MS 39193

Lumberton Public School District          Monroe Co School Dist
SUPERINTENDENT: Tess Smith                SUPERINTENDENT: Brian Jernigan
E-MAIL: tess.smith@lamark12.org           E-MAIL: brianjernigan@mcsd.us
PHONE NUMBER: (601) 796-2451              PHONE NUMBER: (662) 257-2176
7920 Us Hwy 11 South                      1619 Highway 25 North
Lumberton, MS 39455                       Amory, MS 38821
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 452 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Montgomery Co School Dist                  Neshoba County School District
SUPERINTENDENT: Teresa Jackson             SUPERINTENDENT: Lundy Brantley
E-MAIL: teresajackson@winonaschools.net    E-MAIL: lbrantley@neshobacentral.com
PHONE NUMBER: (662) 283-4533               PHONE NUMBER: (601) 656-3752
618 Summit Street                          401 E Beacon Street, Suite 102
Winona, MS 38967                           Philadelphia, MS 39350

Moss Point Separate School Dist            Nettleton School Dist
SUPERINTENDENT: Shannon Vincent            SUPERINTENDENT: Tim Dickerson
E-MAIL: svincent@mpsdnow.org               E-MAIL: tdickerson@nettleton.k12.ms.us
PHONE NUMBER: (228) 475-0691               PHONE NUMBER: (662) 963-2151
4924 Church Street                         179 Mullen Avenue
Moss Point, MS 39563                       Nettleton, MS 38858

Mound Bayou Public School                  New Albany Public Schools
SUPERINTENDENT: Maurice Smith              SUPERINTENDENT: Lance Evans
E-MAIL: msmith@nbcsd.k12.ms.us             E-MAIL: levans@nasd.ms
PHONE NUMBER: (662) 741-2555               PHONE NUMBER: (662) 534-1800
201 Green Street                           301 Highway 15 North
Mound Bayou, MS 38762                      New Albany, MS 38652

Ms Sch For Math And Sc                     Newton County School District
SUPERINTENDENT: Germain Mcconnell          SUPERINTENDENT: John Amis
E-MAIL: gmcconnell@themsms.org             E-MAIL: jamis@newton.k12.ms.us
PHONE NUMBER: (662) 329-7360               PHONE NUMBER: (601) 635-2317
5Th Ave South And Mscw Dr                  15305 Hwy 15
Columbus, MS 39701                         Decatur, MS 39327

Ms Sch For The Blind                       Newton Municipal School District
SUPERINTENDENT: Wendy Rogers               SUPERINTENDENT: Glenda Nickson
E-MAIL: wlrogers@mdek12.org                E-MAIL: GDNickson@nmsd.us
PHONE NUMBER: (601) 984-8200               PHONE NUMBER: (601) 683-2451
1252 Eastover Drive                        205 School Street
Jackson, MS 39211                          Newton, MS 39345

Ms School For The Arts                     North Bolivar Cons Sch
SUPERINTENDENT: Suzanne Hirsch             SUPERINTENDENT: Maurice Smith
E-MAIL: suzanne.hirsch@msabrookhaven.org   E-MAIL: msmith@nbcsd.k12.ms.us
PHONE NUMBER: (601) 823-1300               PHONE NUMBER: (662) 741-2555
308 West Cherokee Street                   201 Green Street
Brookhaven, MS 39601                       Mound Bayou, MS 38762

Ms School For The Deaf                     North Bolivar School District
SUPERINTENDENT: Kim Benton                 SUPERINTENDENT: Maurice Smith
E-MAIL: kbenton@mdek12.org                 E-MAIL: msmith@nbcsd.k12.ms.us
PHONE NUMBER: (601) 984-8000               PHONE NUMBER: (662) 398-4000
1253 Eastover Drive                        700 Robert D. Gray Ave.
Jackson, MS 39211                          Shelby, MS 38774

Natchez-adams School Dist                  North Panola Schools
SUPERINTENDENT: Fred Butcher               SUPERINTENDENT: Cedric Richardson
E-MAIL: fbutcher@natchezschools.org        E-MAIL: crichardson@northpanolaschools.org
PHONE NUMBER: (601) 445-4329               PHONE NUMBER: (662) 487-2305
10 Homochitto Street                       470 Highway 51 N
Natchez, MS 39121                          Sardis, MS 38666
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 453 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



North Pike School Dist                    Pass Christian Public School Dist
SUPERINTENDENT: Dennis Penton             SUPERINTENDENT: Carla Evers
E-MAIL: dpenton@npsd.k12.ms.us            E-MAIL: cevers@pc.k12.ms.us
PHONE NUMBER: (601) 276-2216              PHONE NUMBER: (228) 255-6200
1036 Jaguar Trail                         6457 Kiln Delisle Road
Summit, MS 39666                          Pass Christian, MS 39571

North Tippah School Dist                  Pearl Public School Dist
SUPERINTENDENT: Johnson Smith             SUPERINTENDENT: Raymond Morgigno
E-MAIL: scott.smith@ntippah.k12.ms.us     E-MAIL: rmorgigno@pearl.k12.ms.us
PHONE NUMBER: (662) 223-4384              PHONE NUMBER: (601) 932-7916
24111 Highway 15 N                        3375 Highway 80 E
Tiplersville, MS 38674                    Pearl, MS 39208

Noxubee County School District            Pearl River Co School Dist
SUPERINTENDENT: Rodriguez Broadnax        SUPERINTENDENT: Alan Lumpkin
E-MAIL: rbroadnax@noxcnty.k12.ms.us       E-MAIL: alumpkin@prc.k12.ms.us
PHONE NUMBER: (662) 726-4527              PHONE NUMBER: (601) 798-7744
15867 Hwy 14 West                         7441 Highway 11
Macon, MS 39341                           Carriere, MS 39426

Ocean Springs School Dist                 Pearl River Elementary School
SUPERINTENDENT: Bonita Coleman            SUPERINTENDENT: Suzanne Hyatt
E-MAIL: superintendent@ossdms.org         E-MAIL: suzanne.hyatt@choctawtribalschools.com
PHONE NUMBER: (228) 875-7706              PHONE NUMBER: (601) 656-9051
2300 Government St                        470 Industrial Road
Ocean Springs, MS 39564                   Choctaw, MS 39350

Okolona Separate School Dist              Perry Co School Dist
SUPERINTENDENT: Chad Spence               SUPERINTENDENT: Gregory Dearman
E-MAIL: cspence@okolona.k12.ms.us         E-MAIL: sdearman@pcsdms.us
PHONE NUMBER: (662) 447-2353              PHONE NUMBER: (601) 964-3211
411 West Main Street                      105 Main Street
Okolona, MS 38860                         New Augusta, MS 39462

Oktibbeha County School District          Petal School Dist
SUPERINTENDENT: Eddie Peasant             SUPERINTENDENT: Matthew Dillon
E-MAIL: epeasant@starkville.k12.ms.us     E-MAIL: matt.dillon@petalschools.com
PHONE NUMBER: (662) 323-1472              PHONE NUMBER: (601) 545-3002
106 West Main Street                      115 Highway 42 East
Starkville, MS 39759                      Petal, MS 39465

Oxford School District                    Philadelphia Public School Dist
SUPERINTENDENT: Brian Harvey              SUPERINTENDENT: Lisa Hull
E-MAIL: bharvey@oxfordsd.org              E-MAIL: lhull@phillytornadoes.com
PHONE NUMBER: (662) 234-3541              PHONE NUMBER: (601) 656-2955
224 Bramlett Boulevard                    248 Byrd Avenue
Oxford, MS 38655                          Philadelphia, MS 39350

Pascagoula School Dist                    Picayune School Dist
SUPERINTENDENT: Wayne Rodolfich           SUPERINTENDENT: Dean Shaw
E-MAIL: wrodolfich@pgsd.ms                E-MAIL: dshaw@pcu.k12.ms.us
PHONE NUMBER: (228) 938-6491              PHONE NUMBER: (601) 798-3230
1006 Communy Ave                          706 Goodyear Blvd.
Pascagoula, MS 39567                      Picayune, MS 39466
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 454 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Pontotoc City Schools                           Richton School Dist
SUPERINTENDENT: Michelle Bivens                 SUPERINTENDENT: Clay Anglin
E-MAIL: mbivens@pontotoc.k12.ms.us              E-MAIL: canglin@richton.k12.ms.us
PHONE NUMBER: (662) 489-3336                    PHONE NUMBER: (601) 788-5904
140 Education Drive                             701 Elm Ave
Pontotoc, MS 38863                              Richton, MS 39476

Pontotoc Co School Dist                         Roger Amos Mcmurtry Adm
SUPERINTENDENT: Brock Puckett                   SUPERINTENDENT: Shannon Bush
E-MAIL: brockpuckett@pcsd.ms                    E-MAIL: SBush@Stf.State.Ms.Us
PHONE NUMBER: (662) 489-3932                    PHONE NUMBER: (228) 328-6000
285 Highway 15 Bypass South                     14426 James Bond Road
Pontotoc, MS 38863                              Gulfport, MS 39503

Poplarville Separate School Dist                Scott Co School Dist
SUPERINTENDENT: Konya Miller                    SUPERINTENDENT: Tony Mcgee
E-MAIL: kmiller@poplarvilleschools.org          E-MAIL: tmcgee@scott.k12.ms.us
PHONE NUMBER: (601) 795-8477                    PHONE NUMBER: (601) 469-3861
302 South Julia Street                          100 E First St
Poplarville, MS 39470                           Forest, MS 39074

Prentiss Co School Dist                         Senatobia Municipal School Dist
SUPERINTENDENT: Jeff Palmer                     SUPERINTENDENT: Chris Fleming
E-MAIL: jpalmer@prentiss.k12.ms.us              E-MAIL: cfleming@senatobiaschools.com
PHONE NUMBER: (662) 728-4911                    PHONE NUMBER: (662) 562-4897
105 North College Street                        104 Mckie Street
Booneville, MS 38829                            Senatobia, MS 38668

Quitman Co School Dist                          Simpson Co School Dist
SUPERINTENDENT: Evelyn Jossell                  SUPERINTENDENT: Greg Paes
E-MAIL: evelynjossell@qcsd.k12.ms.us            E-MAIL: gregpaes@simpson.k12.ms.us
PHONE NUMBER: (662) 326-5451                    PHONE NUMBER: (601) 847-8000
Courthouse Annex Building                       111 Education Lane
Marks, MS 38646                                 Mendenhall, MS 39114

Quitman School Dist                             Smith Co School Dist
SUPERINTENDENT: Toriano Holloway                SUPERINTENDENT: Nick Hillman
E-MAIL: tholloway@qsdk12.org                    E-MAIL: nick.hillman@smithcountyschools.net
PHONE NUMBER: (601) 776-2186                    PHONE NUMBER: (601) 782-4296
104 East Franklin Street                        212 Sylvarena Avenue Suite C
Quitman, MS 39355                               Raleigh, MS 39153

Rankin Co School Dist                           South Delta School District
SUPERINTENDENT: Sue Townsend                    SUPERINTENDENT: Sammy Ivy
E-MAIL: stownsend@rcsd.ms                       E-MAIL: sivy@southdelta.k12.ms.us
PHONE NUMBER: (601) 825-5590                    PHONE NUMBER: (662) 873-4302
1220 Apple Park Place                           106 Athletic Drive
Brandon, MS 39042                               Rolling Fork, MS 39159

Red Water Elementary School                     South Panola School District
SUPERINTENDENT: Presley Tate                    SUPERINTENDENT: Tim Wilder
E-MAIL: presley.tate@choctawtribalschools.com   E-MAIL: twilder@spanola.net
PHONE NUMBER: (601) 267-8500                    PHONE NUMBER: (662) 563-9361
107 Braves Blvd.                                209 Boothe Street
Carthage, MS 39051                              Batesville, MS 38606
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 455 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



South Pike School Dist                           Tate Co School Dist
SUPERINTENDENT: Donna Scott                      SUPERINTENDENT: Daryl Scoggin
E-MAIL: dscott@southpike.org                     E-MAIL: dscoggin@tcsd.k12.ms.us
PHONE NUMBER: (601) 783-0430                     PHONE NUMBER: (662) 562-5861
250 West Bay Street                              107 Court Street
Magnolia, MS 39652                               Senatobia, MS 38668

South Tippah School Dist                         Tishomingo Co Sp Mun Sch Dist
SUPERINTENDENT: Tony Elliott                     SUPERINTENDENT: Christie Holly
E-MAIL: telliott@stsd.ms                         E-MAIL: cholly@tcsk12.com
PHONE NUMBER: (662) 837-7156                     PHONE NUMBER: (662) 423-3206
402 Greenlee Avenue                              1620 Paul Edmondson Drive
Ripley, MS 38663                                 Iuka, MS 38852

Standing Pine Elementary School                  Tucker Elementary School
SUPERINTENDENT: Linda Peoples                    SUPERINTENDENT: David Germany
E-MAIL: linda.peoples@choctawtribalschools.com   E-MAIL: david.germany@bie.edu
PHONE NUMBER: (601) 267-9225                     PHONE NUMBER: (601) 656-8775
538 Hwy 487 East                                 126 East Tucker Circle
Carthage, MS 39051                               Philadelphia, MS 39350

Starkville- Oktibbeha Cons Dist                  Tunica County School District
SUPERINTENDENT: Eddie Peasant                    SUPERINTENDENT: Margie Pulley
E-MAIL: epeasant@starkville.k12.ms.us            E-MAIL: pulleym@tunicak12.org
PHONE NUMBER: (662)324-4050                      PHONE NUMBER: (662) 363-2811
401 Greensboro Street                            744 School Street
Starkville, MS 39759                             Tunica, MS 38676

Starkville School District                       Tupelo Public School Dist
SUPERINTENDENT: Eddie Peasant                    SUPERINTENDENT: Rob Picou
E-MAIL: epeasant@starkville.k12.ms.us            E-MAIL: rjpicou@tupeloschools.com
PHONE NUMBER: (662) 324-4050                     PHONE NUMBER: (662) 841-8850
401 Greensboro Street                            72 South Green Street
Starkville, MS 39759                             Tupelo, MS 38804

Stone Co School Dist                             Union Co School Dist
SUPERINTENDENT: Inita Owen                       SUPERINTENDENT: Ken Basil
E-MAIL: iowen@stoneschools.org                   E-MAIL: basilk@union.k12.ms.us
PHONE NUMBER: (601) 928-7247                     PHONE NUMBER: (662) 534-1960
214 Critz Street                                 250 Carter Ave
Wiggins, MS 39577                                New Albany, MS 38652

Sunflower Co Consolidate Sch Dist                Union Public School Dist
SUPERINTENDENT: Miskia Davis                     SUPERINTENDENT: Tyler Hansford
E-MAIL: mdavis@sunflower.k12.ms.us               E-MAIL: hansfordt@unionyellowjackets.org
PHONE NUMBER: (662) 887-4919                     PHONE NUMBER: (601) 774-9579
196 Martin Luther King Drive                     417 S Decatur St
Indianola, MS 38751                              Union, MS 39365

Sunflower Co School Dist                         Vicksburg Warren School Dist
SUPERINTENDENT: Miskia Davis                     SUPERINTENDENT: Chad Shealy
E-MAIL: mdavis@sunflower.k12.ms.us               E-MAIL: cshealy@vwsd.k12.ms.us
PHONE NUMBER: (662) 887-4919                     PHONE NUMBER: (601) 638-5122
196 Martin Luther King Drive                     1500 Mission 66
Indianola, MS 38751                              Vicksburg, MS 39180
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 456 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Walthall Co School Dist                   West Point School Dist
SUPERINTENDENT: Wade Carney               SUPERINTENDENT: Burnell Mcdonald
E-MAIL: wcarney@wcsd.k12.ms.us            E-MAIL: bmcdonald@westpoint.k12.ms.us
PHONE NUMBER: (601) 876-3401              PHONE NUMBER: (662) 494-4242
814A Morse Avenue                         359 Commerce St
Tylertown, MS 39667                       West Point, MS 39773

Water Valley School District              West Tallahatchie School District
SUPERINTENDENT: Jerry Williams            SUPERINTENDENT: Sherry Ellington
E-MAIL: jwilliams@wvsd.k12.ms.us          E-MAIL: sherryellington@wtsd.k12.ms.us
PHONE NUMBER: (662) 473-1203              PHONE NUMBER: (662) 375-9291
544 Market Street                         1096 West Friendship Road
Water Valley, MS 38965                    Sumner, MS 38957

Wayne Co School Dist                      Western Line School District
SUPERINTENDENT: Tommy Branch              SUPERINTENDENT: Lawrence Hudson
E-MAIL: brancht@wcsdms.com                E-MAIL: lhudson@westernline.org
PHONE NUMBER: (601) 735-4871              PHONE NUMBER: (662) 335-7186
810 Chickasawhay Street                   102 Maddox Road
Waynesboro, MS 39367                      Avon, MS 38723

Webster Co School Dist                    Wilkinson Co School Dist
SUPERINTENDENT: Brian Jones               SUPERINTENDENT: Chavis Bradford
E-MAIL: bjones@webstercountyschools.org   E-MAIL: cbradford@wilkinson.k12.ms.us
PHONE NUMBER: (662) 258-5921              PHONE NUMBER: (601) 888-3582
95 Clark Avenue                           488 Main Street
Eupora, MS 39744                          Woodville, MS 39669

West Bolivar Cons Sch                     Winona Separate School Dist
SUPERINTENDENT: John Taylor               SUPERINTENDENT: Teresa Jackson
E-MAIL: jtaylor@wbcsdk12.org              E-MAIL: teresajackson@winonaschools.net
PHONE NUMBER: (662) 759-3525              PHONE NUMBER: (662) 283-3731
909 Highway 8                             218 Fairground Street
Rosedale, MS 38769                        Winona, MS 38967

West Bolivar School Dist                  Yazoo City Municipal School Dist
SUPERINTENDENT: John Taylor               SUPERINTENDENT: Jermall Wright
E-MAIL: jtaylor@wbcsdk12.org              E-MAIL: jwright@masd.k12.ms.us
PHONE NUMBER: (662) 759-3525              PHONE NUMBER: (662) 746-2125
909 Highway 8                             1133 Calhoun Ave
Rosedale, MS 38769                        Yazoo City, MS 39194

West Jasper Consolidated Schools          Yazoo Co School Dist
SUPERINTENDENT: Warren Woodrow            SUPERINTENDENT: Ken Barron
E-MAIL: wwoodrow@westjasper.k12.ms.us     E-MAIL: ken.barron@yazoo.k12.ms.us
PHONE NUMBER: (601) 764-2280              PHONE NUMBER: (662) 746-4672
510 Hwy 18                                94 Panther Drive
Bay Springs, MS 39422                     Yazoo City, MS 39194

West Point Consolidated School Dist       Absarokee Elem
SUPERINTENDENT: Burnell Mcdonald          SUPERINTENDENT: Meredith Feddes
E-MAIL: bmcdonald@westpoint.k12.ms.us     E-MAIL: feddesm@absarokee.k12.mt.us
PHONE NUMBER: (662) 494-4242              PHONE NUMBER: (406) 328-4581
359 Commerce Street                       327 S Woodard Ave
West Point, MS 39773                      Absarokee, MT 59001
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 457 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Absarokee H S                             Arlee H S
SUPERINTENDENT: Meredith Feddes           SUPERINTENDENT: Mike Perry
E-MAIL: feddesm@absarokee.k12.mt.us       E-MAIL: mperry@arleeschools.org
PHONE NUMBER: (406) 328-4583              PHONE NUMBER: (406) 726-3216
327 S Woodard Ave                         72220 Fyant Street
Absarokee, MT 59001                       Arlee, MT 59821

Alberton K-12 Schools                     Arrowhead Elem
SUPERINTENDENT: Steve Picard              SUPERINTENDENT: Jo Newhall
E-MAIL: spicard@alberton.k12.mt.us        E-MAIL: cosupt@parkcounty.org
PHONE NUMBER: (406) 722-4413              PHONE NUMBER: (406) 333-4359
306 Railroad Ave                          1489 East River Rd
Alberton, MT 59820                        Livingston, MT 59047

Alzada Elem                               Ashland Elem
SUPERINTENDENT: Tracey Walker             SUPERINTENDENT: Augustine Lopez
E-MAIL: twalker@mt.gov                    E-MAIL: alopez@ashlandpublicschool.com
PHONE NUMBER: (406) 828-4445              PHONE NUMBER: (406) 784-2568
236 Spring Street                         8 Old Mission Road
Alzada, MT 59311                          Ashland, MT 59003

Amsterdam Elem                            Auchard Creek Elem
SUPERINTENDENT: Katherine Dawe            SUPERINTENDENT: Katrina Chaney
E-MAIL: kdawe@amsterdamschool.org         E-MAIL: kchaney@lccountymt.gov
PHONE NUMBER: (406) 282-7216              PHONE NUMBER: (406) 562-3528
6360 Camp Creek Road                      9605 Hwy 287
Manhattan, MT 59741                       Wolf Creek, MT 59648

Anaconda Elem                             Augusta Elem
SUPERINTENDENT: Justin Barnes             SUPERINTENDENT: Kim Ramorini
E-MAIL: jbarnes@anacondaschools.org       E-MAIL: kramorini@augusta.k12.mt.us
PHONE NUMBER: (406) 563-6361              PHONE NUMBER: (406) 562-3384
1410 West Park Ave.                       410 Broadway
Anaconda, MT 59711                        Augusta, MT 59410

Anaconda H S                              Augusta H S
SUPERINTENDENT: Justin Barnes             SUPERINTENDENT: Kim Ramorini
E-MAIL: jbarnes@anacondaschools.org       E-MAIL: kramorini@augusta.k12.mt.us
PHONE NUMBER: (406) 563-6361              PHONE NUMBER: (406) 562-3384
1410 West Park Ave.                       410 Broadway
Anaconda, MT 59711                        Augusta, MT 59410

Anderson Elem                             Bainville K-12 Schools
SUPERINTENDENT: Kristi Jacobs             SUPERINTENDENT: Renee Rasmussen
E-MAIL: kjacobs@andersonmt.org            E-MAIL: rrasmussen@bainvilleschool.k12.mt.us
PHONE NUMBER: (406) 587-1305              PHONE NUMBER: (406) 769-2321
10040 Cottonwood Road                     409 Tubman
Bozeman, MT 59718                         Bainville, MT 59212

Arlee Elem                                Baker K-12 Schools
SUPERINTENDENT: Jim Baldwin               SUPERINTENDENT: Aaron Skogen
E-MAIL: jbaldwin@arleeschools.org         E-MAIL: skogena@baker.k12.mt.us
PHONE NUMBER: (406) 726-3216              PHONE NUMBER: (406) 778-2577
72220 Fyant Street                        1015 S 3Rd W
Arlee, MT 59821                           Baker, MT 59313
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 458 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Basin Elem                                 Belt Elem
SUPERINTENDENT: Anika Mccauley             SUPERINTENDENT: Joe Gaylord
E-MAIL: amccauley@jeffersoncounty-mt.gov   E-MAIL: jgaylord@beltschool.com
PHONE NUMBER: (406)225-3211                PHONE NUMBER: (406) 277-3351
30 N. Quartz                               1 Church Street
Basin, MT 59631                            Belt, MT 59412

Bear Paw Cooperative                       Belt H S
SUPERINTENDENT: Louise Nissen              SUPERINTENDENT: Joe Gaylord
E-MAIL: lnissenbpc@itstriangle.com         E-MAIL: jgaylord@beltschool.com
PHONE NUMBER: (406) 357-2269               PHONE NUMBER: (406) 277-3351
431 Ohio Street                            1 Church Street
Chinook, MT 59523                          Belt, MT 59412

Bear Paw Elem                              Benton Lake Elem
SUPERINTENDENT: Valerie White              SUPERINTENDENT: Loy Woelber
E-MAIL: vwhite@blainecounty-mt.gov         E-MAIL: lwoelber@wwgschools.org
PHONE NUMBER: (406) 395-4436               PHONE NUMBER: (406)627-2388
29815 Clear Creek Road                     17557 Bootlegger Trail
Chinook, MT 59523                          Floweree, MT 59440

Beaverhead                                 Biddle Elem
SUPERINTENDENT: Gary Haverfield            SUPERINTENDENT: Molly Lloyd
E-MAIL: ghaverfield@bchsmt.com             E-MAIL: mlloyd@prco.mt.gov
PHONE NUMBER: (406) 683-3737               PHONE NUMBER: (406) 767-5778
2 South Pacific Cl #7                      Hwy 59 N In Biddle
Dillon, MT 59725                           Biddle, MT 59314

Beaverhead County H S                      Big Country Coop
SUPERINTENDENT: Gary Haverfield            SUPERINTENDENT: Annette Gorton
E-MAIL: ghaverfield@bchsmt.com             E-MAIL: agortonbcec@midrivers.com
PHONE NUMBER: (406) 683-2361               PHONE NUMBER: (406) 234-1957
104 North Pacific Street                   206 Kenwood
Dillon, MT 59725                           Miles City, MT 59301

Belfry K-12 Schools                        Big Horn
SUPERINTENDENT: Jason Olson                SUPERINTENDENT: John Small
E-MAIL: jolson@belfry.k12.mt.us            E-MAIL: jsmall@bighorncountymt.gov
PHONE NUMBER: (406) 664-3319               PHONE NUMBER: (406) 665-9820
200 Wisconsin St                           Hardin, MT 59034
Belfry, MT 59008
                                           Big Sandy Elem
Belgrade Elem                              SUPERINTENDENT: Kelly Haaland
SUPERINTENDENT: Godfrey Saunders           E-MAIL: khaaland@bigsandy.k12.mt.us
E-MAIL: gsaunders@bsd44.org                PHONE NUMBER: (406) 378-2502
PHONE NUMBER: (406) 924-2006               398 First Avenue
312 N Weaver                               Big Sandy, MT 59520
Belgrade, MT 59714
                                           Big Sandy H S
Belgrade H S                               SUPERINTENDENT: Kelly Haaland
SUPERINTENDENT: Godfrey Saunders           E-MAIL: khaaland@bigsandy.k12.mt.us
E-MAIL: gsaunders@bsd44.org                PHONE NUMBER: (406) 378-2502
PHONE NUMBER: (406) 924-2567               398 First Avenue
312 N Weaver                               Big Sandy, MT 59520
Belgrade, MT 59714
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 459 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Big Sky School K-12                       Bitterroot Valley Coop
SUPERINTENDENT: Dustin Shipman            SUPERINTENDENT: Jenny Rammell
E-MAIL: dshipman@bssd72.org               E-MAIL: rammellj@bvec-mt.org
PHONE NUMBER: (406) 995-4281              PHONE NUMBER: (406) 777-2494
45465 Gallatin Rd-30 Miles S.             No Address
Gallatin Gateway, MT 59730                Stevensville, MT 59870

Big Sky Se Coop                           Blaine
SUPERINTENDENT: Kris Magruder             SUPERINTENDENT: Valerie White
E-MAIL: krismdi@bigskycoop.org            E-MAIL: vwhite@blainecounty-mt.gov
PHONE NUMBER: (406) 271-7558              PHONE NUMBER: (406) 357-3270
220 North Wisconsin Street                420 Ohio Street
Conrad, MT 59425                          Chinook, MT 59523

Big Timber Elem                           Bloomfield Elem
SUPERINTENDENT: Mark Ketcham              SUPERINTENDENT: Jayne Mitchell
E-MAIL: ketchamm@bigtimber-gs.k12.mt.us   E-MAIL: mitchellj@dawsoncountymontana.com
PHONE NUMBER: (406) 932-5939              PHONE NUMBER: (406) 377-7724
5Th And Anderson                          2285 Fas 470
Big Timber, MT 59011                      Bloomfield, MT 59315

Bigfork Elem                              Blue Creek Elem
SUPERINTENDENT: Matt Jensen               SUPERINTENDENT: Cathi Rude
E-MAIL: mattj@bigfork.k12.mt.us           E-MAIL: rude@bluecreekschool.org
PHONE NUMBER: (218) 743-3444              PHONE NUMBER: (406) 259-0653
100 Huskie Blvd                           3652 Blue Creek Road
Bigfork, MT 59911                         Billings, MT 59101

Bigfork H S                               Bonner Elem
SUPERINTENDENT: Matt Jensen               SUPERINTENDENT: Jim Howard
E-MAIL: mattj@bigfork.k12.mt.us           E-MAIL: jhoward@bonner.k12.mt.us
PHONE NUMBER: (406) 837-7400              PHONE NUMBER: (406) 258-6151
600 Commerce St                           9045 Hwy 200 E.
Bigfork, MT 59911                         Bonner, MT 59823

Billings Elem                             Boulder Elem
SUPERINTENDENT: Greg Upham                SUPERINTENDENT: Maria Pace
E-MAIL: uphamg@billingsschools.org        E-MAIL: maria.pace@bgs.k12.mt.us
PHONE NUMBER: (406) 281-5000              PHONE NUMBER: (406) 225-3316
415 North 30Th Street                     205 S Washington
Billings, MT 59101                        Boulder, MT 59632

Billings H S                              Box Elder Elem
SUPERINTENDENT: Greg Upham                SUPERINTENDENT: Jeremy Macdonald
E-MAIL: uphamg@billingsschools.org        E-MAIL: jmacdonald@boxelder.k12.mt.us
PHONE NUMBER: (406) 281-5119              PHONE NUMBER: (406) 352-3222
415 North 30Th Street                     205 Main Street
Billings, MT 59101                        Box Elder, MT 59521

Birney Elem                               Box Elder H S
SUPERINTENDENT: Lisa           Blevins    SUPERINTENDENT: Jeremy Macdonald
E-MAIL: lblevins@rosebudcountymt.com      E-MAIL: jmacdonald@boxelder.k12.mt.us
PHONE NUMBER: (406)984-6247               PHONE NUMBER: (406) 352-4195
205 Commercial Street                     205 Main Street
Birney, MT 59012                          Box Elder, MT 59521
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 460 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Bozeman Elem                              Brockton H S
SUPERINTENDENT: Bob Connors               SUPERINTENDENT: Steve Engebretson
E-MAIL: bob.connors@bsd7.org              E-MAIL: sengebretson@brockton.k12.mt.us
PHONE NUMBER: (406) 522-6042              PHONE NUMBER: (406) 786-3311
404 West Main                             215 N 5th Street
Bozeman, MT 59715                         Brockton, MT 59213

Bozeman H S                               Brorson Elem
SUPERINTENDENT: Bob Connors               SUPERINTENDENT: Gail Staffanson
E-MAIL: bob.connors@bsd7.org              E-MAIL: gstaffanson@richland.org
PHONE NUMBER: (406) 522-6042              PHONE NUMBER: (406) 798-3361
404 West Main                             12917 Cr344
Bozeman, MT 59715                         Sidney, MT 59270

Bridger K-12 Schools                      Browning Elem
SUPERINTENDENT: Bill Phillips             SUPERINTENDENT: Corrina Hall
E-MAIL: bphillips@bridgerscouts.org       E-MAIL: corrinag@bps.k12.mt.us
PHONE NUMBER: (406) 662-3533              PHONE NUMBER: (406) 338-2715
106 North 4Th Street                      129 1St Ave Se
Bridger, MT 59014                         Browning, MT 59417

Broadus Elem                              Browning H S
SUPERINTENDENT: Jim Hansen                SUPERINTENDENT: Corrina Hall
E-MAIL: jim@broadus.net                   E-MAIL: corrinag@bps.k12.mt.us
PHONE NUMBER: (406) 436-2658              PHONE NUMBER: (406) 338-2715
500 North Trautman                        129 1St Ave Se
Broadus, MT 59317                         Browning, MT 59417

Broadview Elem                            Butte Elem
SUPERINTENDENT: Gary Fisher               SUPERINTENDENT: Judy Jonart
E-MAIL: gary_f@broadviewschools.org       E-MAIL: jonartjm@butte.k12.mt.us
PHONE NUMBER: (406) 667-2337              PHONE NUMBER: (406) 533-2500
13935 1St Street                          111 North Montana
Broadview, MT 59015                       Butte, MT 59701

Broadview H S                             Butte H S
SUPERINTENDENT: Gary Fisher               SUPERINTENDENT: Judy Jonart
E-MAIL: gary_f@broadviewschools.org       E-MAIL: jonartjm@bsd1.org
PHONE NUMBER: (406) 667-2337              PHONE NUMBER: (406) 533-2220
13935 1St Street                          111 North Montana
Broadview, MT 59015                       Butte, MT 59701

Broadwater                                Bynum Elem
SUPERINTENDENT: Doug Ellis                SUPERINTENDENT: Cathy Sessions
E-MAIL: dellis@co.broadwater.mt.us        E-MAIL: tetoncosupt@3rivers.net
PHONE NUMBER: (406) 266-9218              PHONE NUMBER: (406) 469-2373
515 Broadway                              210 Central Avenue
Townsend, MT 59644                        Bynum, MT 59419

Brockton Elem                             Canyon Creek Elem
SUPERINTENDENT: Steve Engebretson         SUPERINTENDENT: Brent Lipp
E-MAIL: sengebretson@brockton.k12.mt.us   E-MAIL: blipp@canyoncreekschool.org
PHONE NUMBER: (406) 786-3318              PHONE NUMBER: (406) 656-4471
529 5Th Street                            3139 Duck Creek Road
Brockton, MT 59213                        Billings, MT 59101
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 461 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Carbon                                    Cayuse Prairie Elem
SUPERINTENDENT: Lori Lynde                SUPERINTENDENT: Amy Piazzola
E-MAIL: llynde@co.carbon.mt.us            E-MAIL: apiazzola@cayuse.k12.mt.us
PHONE NUMBER: (406) 446-1301              PHONE NUMBER: (406) 756-4560
No Address                                897 Lake Blaine Road
Red Lodge, MT 59068                       Kalispell, MT 59901

Cardwell Elem                             Centerville Elem
SUPERINTENDENT: Sarah Eyer                SUPERINTENDENT: John Mcgee
E-MAIL: seyer@jeffersoncounty-mt.gov      E-MAIL: johnm@centerville.k12.mt.us
PHONE NUMBER: (406) 287-3321              PHONE NUMBER: (406) 736-5123
80 Highway 359                            693 Stockett Rd
Cardwell, MT 59721                        Sand Coulee, MT 59472

Carter                                    Centerville H S
SUPERINTENDENT: Tracey Walker             SUPERINTENDENT: John Mcgee
E-MAIL: twalker@mt.gov                    E-MAIL: johnm@centerville.k12.mt.us
PHONE NUMBER: (406) 775-8721              PHONE NUMBER: (406) 736-5123
No Address                                693 Stockett Rd
Ekalaka, MT 59324                         Sand Coulee, MT 59472

Carter County H S                         Central Mt Learn Res Ctr
SUPERINTENDENT: Katy Wright               SUPERINTENDENT: Chris Rice
E-MAIL: kwright@ekalaka.k12.mt.us         E-MAIL: crice@lewistown.k12.mt.us
PHONE NUMBER: (406) 775-8767              PHONE NUMBER: (406) 535-9012
111 W Speelmon St                         215 7Th Avenue South
Ekalaka, MT 59324                         Lewistown, MT 59457

Carter Elem                               Charlo Elem
SUPERINTENDENT: Katy Wright               SUPERINTENDENT: Steve Love
E-MAIL: kwright@ekalaka.k12.mt.us         E-MAIL: slove@charloschools.com
PHONE NUMBER: (406) 734-5387              PHONE NUMBER: (406) 644-2206
438 Second Ave                            404 1St Ave West
Carter, MT 59420                          Charlo, MT 59824

Cascade                                   Charlo H S
SUPERINTENDENT: Rick Miller               SUPERINTENDENT: Steve Love
E-MAIL: rick.miller@cascade.k12.mt.us     E-MAIL: slove@charloschools.com
PHONE NUMBER: (406) 454-6776              PHONE NUMBER: (406) 644-2206
325 Second Avenue North                   404 1St Ave West
Great Falls, MT 59401                     Charlo, MT 59824

Cascade Elem                              Chester-joplin-inverness El
SUPERINTENDENT: Rick Miller               SUPERINTENDENT: Tim Bronk
E-MAIL: rick.miller@cascade.k12.mt.us     E-MAIL: tbronk@cji.k12.mt.us
PHONE NUMBER: (406) 468-2671              PHONE NUMBER: (406) 759-5108
321 Central Avenue West                   School And Main
Cascade, MT 59421                         Chester, MT 59522

Cascade H S                               Chester-joplin-inverness Hs
SUPERINTENDENT: Rick Miller               SUPERINTENDENT: Tim Bronk
E-MAIL: rick.miller@cascade.k12.mt.us     E-MAIL: tbronk@cji.k12.mt.us
PHONE NUMBER: (406) 468-2267              PHONE NUMBER: (406) 759-5108
321 Central Avenue West                   School And Main
Cascade, MT 59421                         Chester, MT 59522
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 462 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Chinook Elem                              Clinton Elem
SUPERINTENDENT: Darin Hannum              SUPERINTENDENT: Tom Stack
E-MAIL: hannumd@chinookschools.org        E-MAIL: tstack@clintoncougars.com
PHONE NUMBER: (406) 357-2236              PHONE NUMBER: (406) 825-3113
528 Ohio Street                           20397 East Mullan Road
Chinook, MT 59523                         Clinton, MT 59825

Chinook H S                               Cohagen Elem
SUPERINTENDENT: Darin Hannum              SUPERINTENDENT: Heather      Gibson
E-MAIL: hannumd@chinookschools.org        E-MAIL: gcsupt@midrivers.com
PHONE NUMBER: (406) 357-2236              PHONE NUMBER: (406) 557-2771
528 Ohio Street                           19 3Rd St. E.
Chinook, MT 59523                         Cohagen, MT 59322

Choteau Elem                              Colstrip Elem
SUPERINTENDENT: Chuck Gameon              SUPERINTENDENT: Robert Lewandowski
E-MAIL: chuck.gameon@choteauschools.net   E-MAIL: bob.lewandowski@colstrip.k12.mt.us
PHONE NUMBER: (406) 466-5364              PHONE NUMBER: (406) 748-4699
204 7Th Ave Nw                            216 Olive Drive
Choteau, MT 59422                         Colstrip, MT 59323

Choteau H S                               Colstrip H S
SUPERINTENDENT: Chuck Gameon              SUPERINTENDENT: Robert Lewandowski
E-MAIL: chuck.gameon@choteauschools.net   E-MAIL: bob.lewandowski@colstrip.k12.mt.us
PHONE NUMBER: (406) 466-5303              PHONE NUMBER: (406) 748-4699
204 7Th Ave Nw                            216 Olive Drive
Choteau, MT 59422                         Colstrip, MT 59323

Chouteau                                  Columbia Falls Elem
SUPERINTENDENT: Chuck Gameon              SUPERINTENDENT: Dave Wick
E-MAIL: chuck.gameon@choteauschools.net   E-MAIL: d_wick@cfmtschools.net
PHONE NUMBER: (406) 622-3242              PHONE NUMBER: (406) 892-6550
1308 Franklin                             501 6Th Ave West
Fort Benton, MT 59442                     Columbia Falls, MT 59912

Circle Elem                               Columbia Falls H S
SUPERINTENDENT: Preston Wenz              SUPERINTENDENT: Dave Wick
E-MAIL: pwenz@circleschools.k12.mt.us     E-MAIL: d_wick@cfmtschools.net
PHONE NUMBER: (406) 485-3600              PHONE NUMBER: (406) 892-6550
1105 F Avenue                             501 6Th Ave West
Circle, MT 59215                          Columbia Falls, MT 59912

Circle H S                                Columbus Elem
SUPERINTENDENT: Preston Wenz              SUPERINTENDENT: Marlene Deis
E-MAIL: pwenz@circleschools.k12.mt.us     E-MAIL: mdeis@columbus.k12.mt.us
PHONE NUMBER: (406) 485-3600              PHONE NUMBER: (406) 322-5373
1105 F Avenue                             433 N 3Rd St
Circle, MT 59215                          Columbus, MT 59019

Clancy Elem                               Columbus H S
SUPERINTENDENT: Dave Selvig               SUPERINTENDENT: Jeff Bermes
E-MAIL: dselvig@clancy.k12.mt.us          E-MAIL: jbermes@columbus.k12.mt.us
PHONE NUMBER: (406) 933-5531              PHONE NUMBER: (406) 322-5373
18 Clancy Creek Road                      433 N 3Rd St
Clancy, MT 59634                          Columbus, MT 59019
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 463 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Conrad Elem                               Culbertson Elem
SUPERINTENDENT: Sean Beddow               SUPERINTENDENT: Larry Crowder
E-MAIL: sean.beddow@conradschools.org     E-MAIL: crowderl@culbertson.k12.mt.us
PHONE NUMBER: (406) 278-5521              PHONE NUMBER: (406) 787-6241
215 South Maryland St                     423 First Ave West
Conrad, MT 59425                          Culbertson, MT 59218

Conrad H S                                Culbertson H S
SUPERINTENDENT: Sean Beddow               SUPERINTENDENT: Larry Crowder
E-MAIL: sean.beddow@conradschools.org     E-MAIL: crowderl@culbertson.k12.mt.us
PHONE NUMBER: (406) 278-5521              PHONE NUMBER: (406) 787-6241
215 South Maryland St                     423 First Ave West
Conrad, MT 59425                          Culbertson, MT 59218

Cooke City Elem                           Custer
SUPERINTENDENT: Mollie Waldum             SUPERINTENDENT: Doug Ellingson
E-MAIL: mwaldum@parkcounty.org            E-MAIL: d.ellingson@co.custer.mt.us
PHONE NUMBER: (406) 838-2285              PHONE NUMBER: (406) 874-3421
101 Broadway                              1010 Main Street
Cooke City, MT 59020                      Miles City, MT 59301

Corvallis K-12 Schools                    Custer County H S
SUPERINTENDENT: Jon Konen                 SUPERINTENDENT: Keith Campbell
E-MAIL: jonk@corvallis.k12.mt.us          E-MAIL: kcampbell@milescity.k12.mt.us
PHONE NUMBER: (406) 961-4211              PHONE NUMBER: (406) 232-3840
1045 Main                                 1604 Main Street
Corvallis, MT 59828                       Miles City, MT 59301

Cottonwood Elem                           Custer K-12 Schools
SUPERINTENDENT: Doug Ellingson            SUPERINTENDENT: David Perkins
E-MAIL: d.ellingson@co.custer.mt.us       E-MAIL: supt@custerschools.org
PHONE NUMBER: (406) 874-3421              PHONE NUMBER: (406) 856-4117
1712 Road 403                             304 4Th Ave
Ismay, MT 59336                           Custer, MT 59024

Cottonwood Elem                           Cut Bank Elem
SUPERINTENDENT: Marie Deegan              SUPERINTENDENT: Wade Johnson
E-MAIL: deeganm@hillcounty.us             E-MAIL: wjco@cutbankschools.net
PHONE NUMBER: (406) 394-2273              PHONE NUMBER: (406) 873-2229
14627 Wildhorse Road                      101 3Rd Avenue Se
Havre, MT 59501                           Cut Bank, MT 59427

Cottonwood Elem                           Cut Bank H S
SUPERINTENDENT: Matthew        Henry      SUPERINTENDENT: Wade Johnson
E-MAIL: matthew.henry@gallatin.mt.gov     E-MAIL: wjco@cutbankschools.net
PHONE NUMBER: (406)763-4903               PHONE NUMBER: (406) 873-2229
13233 Cottonwood Road                     101 3Rd Avenue Se
Bozeman, MT 59718                         Cut Bank, MT 59427

Creston Elem                              Darby K-12 Schools
SUPERINTENDENT: Tami Ward                 SUPERINTENDENT: Chris Toynbee
E-MAIL: tward@creston.k12.mt.us           E-MAIL: ctoynbee@darby.k12.mt.us
PHONE NUMBER: (406) 755-2859              PHONE NUMBER: (406) 821-3841
4495 Montana 35                           209 School Drive
Kalispell, MT 59901                       Darby, MT 59829
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 464 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Davey Elem                                  Denton Elem
SUPERINTENDENT: Marie Deegan                SUPERINTENDENT: Craig Widhalm
E-MAIL: deeganm@hillcounty.us               E-MAIL: cwidhalm@denton.k12.mt.us
PHONE NUMBER: (406) 265-4506                PHONE NUMBER: (406) 567-2370
56182 Clear Ck Rd, 7 Miles Se               1200 Lehman Ave
Havre, MT 59501                             Denton, MT 59430

Dawson                                      Denton H S
SUPERINTENDENT: Jayne Mitchell              SUPERINTENDENT: Craig Widhalm
E-MAIL: mitchellj@dawsoncountymontana.com   E-MAIL: cwidhalm@denton.k12.mt.us
PHONE NUMBER: (406) 377-3963                PHONE NUMBER: (406) 567-2270
207 West Bell St                            1200 Lehman Ave
Glendive, MT 59330                          Denton, MT 59430

Dawson H S                                  Desmet Elem
SUPERINTENDENT: Stephen Schreibeis          SUPERINTENDENT: Matthew Driessen
E-MAIL: schreibeiss@glendiveschools.org     E-MAIL: mdriessen@desmetschool.org
PHONE NUMBER: (406) 377-2555                PHONE NUMBER: (406) 549-4994
900 N Merrill Ave                           6355 Padre Lane
Glendive, MT 59330                          Missoula, MT 59808

Deer Creek Elem                             Dillon Elem
SUPERINTENDENT: Jayne Mitchell              SUPERINTENDENT: Randy Shipman
E-MAIL: mitchellj@dawsoncountymontana.com   E-MAIL: rshipman@dillonelem.k12.mt.us
PHONE NUMBER: (406) 687-3724                PHONE NUMBER: (406) 683-4311
12 Road 564                                 22 North Cottom
Glendive, MT 59330                          Dillon, MT 59725

Deer Lodge                                  Dixon Elem
SUPERINTENDENT: Rodney Simpson              SUPERINTENDENT: Crista Anderson
E-MAIL: rsimpson@deerlodgeschools.org       E-MAIL: canderson@dixonschool.org
PHONE NUMBER: (406) 563-9178                PHONE NUMBER: (406) 246-3566
County Courthouse                           411 B Street
Anaconda, MT 59711                          Dixon, MT 59831

Deer Lodge Elem                             Dodson K-12
SUPERINTENDENT: Rodney Simpson              SUPERINTENDENT: Gary Weitz
E-MAIL: rsimpson@deerlodgeschools.org       E-MAIL: garyw@dodson.k12.mt.us
PHONE NUMBER: (406) 846-1553                PHONE NUMBER: (406) 383-4361
444 Montana Avenue                          124 First Ave W
Deer Lodge, MT 59722                        Dodson, MT 59524

Deer Park Elem                              Drummond Elem
SUPERINTENDENT: Dan Block                   SUPERINTENDENT: Christina Barbachano
E-MAIL: block@deerparkedu.org               E-MAIL: cbarbachano@drummondschool.net
PHONE NUMBER: (406) 892-5388                PHONE NUMBER: (406) 288-3283
2105 Middle Road                            108 West Edwards
Columbia Falls, MT 59912                    Drummond, MT 59832

Deerfield Elem                              Drummond H S
SUPERINTENDENT: Daniel Slack                SUPERINTENDENT: Christina Barbachano
E-MAIL: daniel.slack@usd216.org             E-MAIL: cbarbachano@drummondschool.net
PHONE NUMBER: (406)538-3852                 PHONE NUMBER: (406) 288-3281
360 Deerfield Road                          108 West Edwards
Lewistown, MT 59457                         Drummond, MT 59832
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 465 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Dupuyer Elem                             Elysian Elem
SUPERINTENDENT: Lynn Utterback           SUPERINTENDENT: Luke           Shelton
E-MAIL: cntysupt@3rivers.net             E-MAIL: lukeshelton@elysianschool.org
PHONE NUMBER: (406) 472-3297             PHONE NUMBER: (406) 656-4101
319 Columbus Loop                        6416 Elysian Road
Dupuyer, MT 59432                        Billings, MT 59101

Dutton/brady K-12 Schools                Ennis K-12 Schools
SUPERINTENDENT: Erica Allen              SUPERINTENDENT: Casey Klasna
E-MAIL: eallen@dbps.us                   E-MAIL: cklasna@ennisschools.org
PHONE NUMBER: (406) 476-3201             PHONE NUMBER: (406) 682-4258
101 2Nd St Ne                            223 S Charles Ave
Dutton, MT 59433                         Ennis, MT 59729

E. Yellowstone Spec. Ser Coop            Eureka Elem
SUPERINTENDENT: Karen Underwood          SUPERINTENDENT: Jim Mepham
E-MAIL: karen@ywccssc.k12.mt.us          E-MAIL: jmepham@teameureka.net
PHONE NUMBER: (406) 252-4022             PHONE NUMBER: (406) 297-5650
1932 Us Highway 87 E                     430 9Th Street
Billings, MT 59101                       Eureka, MT 59917

East Glacier Park Elem                   Evergreen Elem
SUPERINTENDENT: Karlona Sheppard         SUPERINTENDENT: Laurie Barron
E-MAIL: eastglacierschool@yahoo.com      E-MAIL: lbarron@evergreensd50.com
PHONE NUMBER: (406)226-5543              PHONE NUMBER: (406) 751-1111
125 Washington St                        18 West Evergreen Drive
E Glacier Park, MT 59434                 Kalispell, MT 59901

East Helena Elem                         Fairfield Elem
SUPERINTENDENT: Ron Whitmoyer            SUPERINTENDENT: Dustin Gordon
E-MAIL: rwhitmoyer@ehps.k12.mt.us        E-MAIL: dgordon@fairfield.k12.mt.us
PHONE NUMBER: (406) 227-7700             PHONE NUMBER: (406) 467-2528
226 E Clinton                            13 7Th Street
East Helena, MT 59635                    Fairfield, MT 59436

Ekalaka Elem                             Fairfield H S
SUPERINTENDENT: Katy Wright              SUPERINTENDENT: Dustin Gordon
E-MAIL: kwright@ekalaka.k12.mt.us        E-MAIL: dgordon@fairfield.k12.mt.us
PHONE NUMBER: (406) 775-8767             PHONE NUMBER: (406) 467-2528
111 W Speelmon St                        13 7Th Street
Ekalaka, MT 59324                        Fairfield, MT 59436

Elder Grove Elem                         Fair-mont-egan Elem
SUPERINTENDENT: Nathan Schmitz           SUPERINTENDENT: Drea Beale
E-MAIL: schmitz@eldergrove.k12.mt.us     E-MAIL: principal@fmemontana.net
PHONE NUMBER: (406) 656-2893             PHONE NUMBER: (406) 755-7072
1532 South 64 Street W                   797 Fairmont Road
Billings, MT 59106                       Kalispell, MT 59901

Elliston Elem                            Fairview Elem
SUPERINTENDENT: Jules Waber              SUPERINTENDENT: Luke Kloker
E-MAIL: jwaber@powellcountymt.gov        E-MAIL: lkloker@fschool.org
PHONE NUMBER: (406) 492-7676             PHONE NUMBER: (406) 742-5265
205 W Main St                            713 S Western Ave
Elliston, MT 59728                       Fairview, MT 59221
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 466 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Fairview H S                                Florence-carlton K-12 Schls
SUPERINTENDENT: Luke Kloker                 SUPERINTENDENT: Brian Rayburn
E-MAIL: lkloker@fschool.org                 E-MAIL: rayburnb@florence.k12.mt.us
PHONE NUMBER: (406) 742-5265                PHONE NUMBER: (406) 273-6751
713 S Western Ave                           Old Highway 93 And Long Ave
Fairview, MT 59221                          Florence, MT 59833

Fallon                                      Forsyth Elem
SUPERINTENDENT: Don Schillinger             SUPERINTENDENT: Dinny Bennett
E-MAIL: fallonschools@falloncounty.net      E-MAIL: dbennett@forsyth.k12.mt.us
PHONE NUMBER: (406) 778-8168                PHONE NUMBER: (406) 346-2796
No Address                                  425 N 10Th Ave
Baker, MT 59313                             Forsyth, MT 59327

Fergus                                      Forsyth H S
SUPERINTENDENT: Rhonda Long                 SUPERINTENDENT: Dinny Bennett
E-MAIL: suptofschool@co.fergus.mt.us        E-MAIL: dbennett@forsyth.k12.mt.us
PHONE NUMBER: (406) 535-3136                PHONE NUMBER: (406) 346-2796
712 W Main St                               425 N 10Th Ave
Lewistown, MT 59457                         Forsyth, MT 59327

Fergus H S                                  Fort Benton Elem
SUPERINTENDENT: Thom Peck                   SUPERINTENDENT: Jory Thompson
E-MAIL: thom.peck@lewistown.k12.mt.us       E-MAIL: jthompson@fortbenton.k12.mt.us
PHONE NUMBER: (406) 535-8777                PHONE NUMBER: (406) 622-5691
215 7Th Avenue South                        1820 Washington
Lewistown, MT 59457                         Fort Benton, MT 59442

Fishtail Elem                               Fort Benton H S
SUPERINTENDENT: John            Smith       SUPERINTENDENT: Jory Thompson
E-MAIL: jsmith@stillwatercountymt.gov       E-MAIL: jthompson@fortbenton.k12.mt.us
PHONE NUMBER: (406)328-4277                 PHONE NUMBER: (406) 622-5691
119 Easton Ave                              1820 Washington
Fishtail, MT 59028                          Fort Benton, MT 59442

Flathead                                    Fortine Elem
SUPERINTENDENT: Jack Eggensperger           SUPERINTENDENT: Laura Pluid
E-MAIL: jack.eggensperger@flathead.mt.gov   E-MAIL: laura@fortineschool.net
PHONE NUMBER: (406) 758-5720                PHONE NUMBER: (406) 882-4531
935 1St Ave. West, Suite Ss                 358 Meadow Creek Rd
Kalispell, MT 59901                         Fortine, MT 59918

Flathead County Coop                        Frazer Elem
SUPERINTENDENT: Cheryl Russell              SUPERINTENDENT: Melanie Cole
E-MAIL: crussell.fsecdirector@gmail.com     E-MAIL: mblount@frazer.k12.mt.us
PHONE NUMBER: (406) 257-1857                PHONE NUMBER: (406) 695-2241
15 Meridian Court                           325 6Th Street
Kalispell, MT 59901                         Frazer, MT 59225

Flathead H S                                Frazer H S
SUPERINTENDENT: Mark Flatau                 SUPERINTENDENT: Melanie Cole
E-MAIL: flataum@sd5.k12.mt.us               E-MAIL: mblount@frazer.k12.mt.us
PHONE NUMBER: (406) 751-3500                PHONE NUMBER: (406) 695-2241
233 First Ave East                          325 6Th Street
Kalispell, MT 59901                         Frazer, MT 59225
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 467 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Frenchtown K-12 Schools                           Gallatin/madison Coop
SUPERINTENDENT: Randy Cline                       SUPERINTENDENT: Michelle Halberg
E-MAIL: cliner@ftsd.org                           E-MAIL: mhalberg@galmadspecialedcoop.org
PHONE NUMBER: (406) 626-2600                      PHONE NUMBER: (406)388-6508
17620 Frenchtown Frontage Rd.                     No Address
Frenchtown, MT 59834                              Belgrade, MT 59714

Froid Elem                                        Gardiner Elem
SUPERINTENDENT: Janessa Parenteau                 SUPERINTENDENT: Mike Baer
E-MAIL: jparenteau@froidschool.com                E-MAIL: mbaer@gardiner.org
PHONE NUMBER: (406) 766-2342                      PHONE NUMBER: (406) 848-7563
408 1St Street S                                  510 Stone Street
Froid, MT 59226                                   Gardiner, MT 59030

Froid H S                                         Gardiner H S
SUPERINTENDENT: Janessa Parenteau                 SUPERINTENDENT: Mike Baer
E-MAIL: jparenteau@froidschool.com                E-MAIL: mbaer@gardiner.org
PHONE NUMBER: (406) 766-2342                      PHONE NUMBER: (406) 848-7563
408 1St Street S                                  510 Stone Street
Froid, MT 59226                                   Gardiner, MT 59030

Fromberg K-12                                     Garfield
SUPERINTENDENT: Teri Harris                       SUPERINTENDENT: Heather Gibson
E-MAIL: tharris@fromberg.k12.mt.us                E-MAIL: gcsupt@midrivers.com
PHONE NUMBER: (406) 668-7755                      PHONE NUMBER: (406) 557-6115
319 School Street                                 No Address
Fromberg, MT 59029                                Jordan, MT 59337

Frontier Elem                                     Garfield County H S
SUPERINTENDENT: Christine Eggar                   SUPERINTENDENT: Nathan Olson
E-MAIL: ceggar@frontierk8.org                     E-MAIL: nolson@jordanpublicschools.org
PHONE NUMBER: (406) 653-2501                      PHONE NUMBER: (406) 557-2259
6996 Roy St.                                      324 Marguerite St
Wolf Point, MT 59201                              Jordan, MT 59337

Galata Elem                                       Geraldine K-12
SUPERINTENDENT: Lenora        Mcewen              SUPERINTENDENT: Sheryl Mcginnis
E-MAIL: goldbuttelamb@gmail.com                   E-MAIL: smcginnis@geraldine.k12.mt.us
PHONE NUMBER: (406) 432-2123                      PHONE NUMBER: (406) 737-4371
10 Division Avenue                                238 Brewster Street
Galata, MT 59444                                  Geraldine, MT 59446

Gallatin                                          Geyser Elem
SUPERINTENDENT: Matthew Henry                     SUPERINTENDENT: Shawn Harkins
E-MAIL: matthew.henry@gallatin.mt.gov             E-MAIL: shawn.harkins@geyser.k12.mt.us
PHONE NUMBER: (406) 582-3090                      PHONE NUMBER: (406) 735-4368
311 West Main, Room 107                           103 3Rd St E
Bozeman, MT 59715                                 Geyser, MT 59447

Gallatin Gateway Elem                             Geyser H S
SUPERINTENDENT: Matthew Henry                     SUPERINTENDENT: Shawn Harkins
E-MAIL: superintendentofschools@gallatin.mt.gov   E-MAIL: shawn.harkins@geyser.k12.mt.us
PHONE NUMBER: (406) 763-4415                      PHONE NUMBER: (406) 735-4368
100 Mill Street                                   103 3Rd St E
Gallatin Gateway, MT 59730                        Geyser, MT 59447
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 468 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Glacier                                   Grass Range Elem
SUPERINTENDENT: Wade           Johnson    SUPERINTENDENT: Joe Gaylord
E-MAIL: wjco@cutbankschools.net           E-MAIL: joe.gaylord@grps.k12.mt.us
PHONE NUMBER: (406) 873-2295              PHONE NUMBER: (406) 428-2341
1210 East Main                            310 East 2Nd Street
Cut Bank, MT 59427                        Grass Range, MT 59032

Glasgow K-12 Schools                      Grass Range H S
SUPERINTENDENT: Wade Sundby               SUPERINTENDENT: Joe Gaylord
E-MAIL: wsundby@mail.glasgow.k12.mt.us    E-MAIL: joe.gaylord@grps.k12.mt.us
PHONE NUMBER: (406) 228-2406              PHONE NUMBER: (406) 428-2341
200 7Th St N                              310 East 2Nd Street
Glasgow, MT 59230                         Grass Range, MT 59032

Glendive Elem                             Great Divide Educ Serv
SUPERINTENDENT: Stephen Schreibeis        SUPERINTENDENT: Silvia Mangen
E-MAIL: schreibeiss@glendiveschools.org   E-MAIL: silviakmangen@gmail.com
PHONE NUMBER: (406) 377-2555              PHONE NUMBER: (406) 846-2147
900 N Merrill Ave                         No Address
Glendive, MT 59330                        Deer Lodge, MT 59722

Gold Creek Elem                           Great Falls Elem
SUPERINTENDENT: Lewis         Cozby       SUPERINTENDENT: Tom Moore
E-MAIL: lcozby@powellcountymt.gov         E-MAIL: tom_moore@gfps.k12.mt.us
PHONE NUMBER: (406)288-3560               PHONE NUMBER: (406) 268-6447
825 Gold Creek Rd                         1100 4Th St So
Gold Creek, MT 59733                      Great Falls, MT 59405

Golden Ridge Elem                         Great Falls H S
SUPERINTENDENT: Cathy Sessions            SUPERINTENDENT: Tom Moore
E-MAIL: tetoncosupt@3rivers.net           E-MAIL: tom_moore@gfps.k12.mt.us
PHONE NUMBER: (406) 467-2010              PHONE NUMBER: (406) 268-6777
1374 Hiway 408                            1100 4Th St So
Fairfield, MT 59436                       Great Falls, MT 59405

Golden Valley                             Greenfield Elem
SUPERINTENDENT: Park          Hook        SUPERINTENDENT: Cathy Sessions
E-MAIL: rpsadmin@midrivers.com            E-MAIL: tetoncosupt@3rivers.net
PHONE NUMBER: (406) 568-2342              PHONE NUMBER: (406) 467-2433
107 Kemp                                  590 Hwy 431
Ryegate, MT 59074                         Fairfield, MT 59436

Granite                                   Greycliff Elem
SUPERINTENDENT: Vicki Harding             SUPERINTENDENT: Susan Metcalf
E-MAIL: vharding@co.granite.mt.us         E-MAIL: sgcountysuperintendent@yahoo.com
PHONE NUMBER: (406) 859-3831              PHONE NUMBER: (406) 932-6641
No Address                                301 A Street
Philipsburg, MT 59858                     Greycliff, MT 59033

Grant Elem                                Hall Elem
SUPERINTENDENT: Matt Morgan               SUPERINTENDENT: Connie        Schiedermayer
E-MAIL: matt.morgan@grant.kyschools.us    E-MAIL: schiedermayerc@gmail.com
PHONE NUMBER: (406)683-2257               PHONE NUMBER: (406) 288-3440
811 E Orr                                 109 West Main
Dillon, MT 59725                          Hall, MT 59837
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 469 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Hamilton K-12 Schools                       Havre Elem
SUPERINTENDENT: Tom Korst                   SUPERINTENDENT: Andy Carlson
E-MAIL: korstt@hsd3.org                     E-MAIL: carlsona@havre.k12.mt.us
PHONE NUMBER: (406) 363-2280                PHONE NUMBER: (406) 265-4356
217 Daly Avenue                             425 6Th Street
Hamilton, MT 59840                          Havre, MT 59501

Hardin Elem                                 Havre H S
SUPERINTENDENT: Chad Johnson                SUPERINTENDENT: Andy Carlson
E-MAIL: chad.johnson@hardin.k12.mt.us       E-MAIL: carlsona@blueponyk12.com
PHONE NUMBER: (406) 665-9308                PHONE NUMBER: (406) 265-4356
585 W. John Deere Road                      425 6Th Street
Hardin, MT 59034                            Havre, MT 59501

Hardin H S                                  Hawks Home Elem
SUPERINTENDENT: Chad Johnson                SUPERINTENDENT: Tracey Walker
E-MAIL: chad.johnson@hardin.k12.mt.us       E-MAIL: twalker@mt.gov
PHONE NUMBER: (406) 665-9300                PHONE NUMBER: (406) 427-5404
585 W. John Deere Road                      11 Talcott Lane
Hardin, MT 59034                            Hammond, MT 59332

Harlem Elem                                 Hays-lodge Pole K-12 Schls
SUPERINTENDENT: Doreen Warren               SUPERINTENDENT: John Bach
E-MAIL: doreenw@harlem-hs.k12.mt.us         E-MAIL: jbach@hlpschools.k12.mt.us
PHONE NUMBER: (406) 353-2289                PHONE NUMBER: (406) 673-3120
610 1St Ave Se                              197 School Road
Harlem, MT 59526                            Hays, MT 59527

Harlem H S                                  Heart Butte K-12 Schools
SUPERINTENDENT: Doreen Warren               SUPERINTENDENT: Mike Tatsey
E-MAIL: doreenw@harlem-hs.k12.mt.us         E-MAIL: miket@heartbutte.k12.mt.us
PHONE NUMBER: (406) 353-2289                PHONE NUMBER: (406) 338-3344
610 1St Ave Se                              1 School Road
Harlem, MT 59526                            Heart Butte, MT 59448

Harlowton Elem                              Helena Elem
SUPERINTENDENT: Aubrey Miller               SUPERINTENDENT: Tyler Ream
E-MAIL: aubrey.miller@harlowton.k12.mt.us   E-MAIL: tream@helenaschools.org
PHONE NUMBER: (406) 632-4361                PHONE NUMBER: (406) 324-2001
304 Division St                             55 South Rodney
Harlowton, MT 59036                         Helena, MT 59601

Harlowton H S                               Helena Flats Elem
SUPERINTENDENT: Gregg Wasson                SUPERINTENDENT: Andy Maheras
E-MAIL: gregg.wasson@harlowton.k12.mt.us    E-MAIL: supt@helenaflats.org
PHONE NUMBER: (406) 632-4822                PHONE NUMBER: (406) 257-2301
304 Division St                             1000 Helena Flats Road
Harlowton, MT 59036                         Kalispell, MT 59901

Harrison K-12 Schools                       Helena H S
SUPERINTENDENT: Fred Hofman                 SUPERINTENDENT: Steve Thennis
E-MAIL: fhofman@harrison.k12.mt.us          E-MAIL: sthennis@helenaschools.org
PHONE NUMBER: (406) 685-3428                PHONE NUMBER: (406) 324-2001
120 Harrison St                             55 South Rodney
Harrison, MT 59735                          Helena, MT 59601
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 470 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Hellgate Elem                             Independent Elem
SUPERINTENDENT: Doug Reisig               SUPERINTENDENT: Bill Laurent
E-MAIL: dreisig@hellgate.k12.mt.us        E-MAIL: laurent@independent.k12.mt.us
PHONE NUMBER: (406) 728-5626              PHONE NUMBER: (406) 259-8109
2385 Flynn Lane                           2907 Roundup Road
Missoula, MT 59808                        Billings, MT 59105

Highwood K-12                             Intermtn Childrens Home
SUPERINTENDENT: Jane Suberg               SUPERINTENDENT: Jim Fitzgerald
E-MAIL: jsuberg@highwood.k12.mt.us        E-MAIL: jimf@intermountain.org
PHONE NUMBER: (406) 733-2081              PHONE NUMBER: (406) 442-7920
160 West Street South                     500 South Lamborn
Highwood, MT 59450                        Helena, MT 59601

Hill                                      Jackson Elem
SUPERINTENDENT: Marie Deegan              SUPERINTENDENT: Gary Haverfield
E-MAIL: deeganm@hillcounty.us             E-MAIL: ghaverfield@bchsmt.com
PHONE NUMBER: (406) 265-5481              PHONE NUMBER: (406) 834-3138
315 4Th Street                            415 Jardine Ave
Havre, MT 59501                           Jackson, MT 59736

Hinsdale Elem                             Jefferson
SUPERINTENDENT: Steve Morgan              SUPERINTENDENT: Tim            Norbeck
E-MAIL: smorgan@hinsdale.k12.mt.us        E-MAIL: tim.norbeck@jhs.k12.mt.us
PHONE NUMBER: (406) 364-2314              PHONE NUMBER: (406) 225-4114
600 N Montana                             No Address
Hinsdale, MT 59241                        Boulder, MT 59632

Hinsdale H S                              Jefferson H S
SUPERINTENDENT: Steve Morgan              SUPERINTENDENT: Aubrie Carey
E-MAIL: smorgan@hinsdale.k12.mt.us        E-MAIL: aubrie.carey@jhs.k12.mt.us
PHONE NUMBER: (406) 364-2314              PHONE NUMBER: (406) 225-3740
600 N Montana                             312 So Main
Hinsdale, MT 59241                        Boulder, MT 59632

Hobson K-12 Schools                       Joliet Elem
SUPERINTENDENT: Hugo Anderson             SUPERINTENDENT: Allison Evertz
E-MAIL: hugo.anderson@hobson.k12.mt.us    E-MAIL: aevertz@joliet.k12.mt.us
PHONE NUMBER: (406) 423-5483              PHONE NUMBER: (406) 962-3541
108 6Th Street E                          300 N Park St
Hobson, MT 59452                          Joliet, MT 59041

Hot Springs K-12                          Joliet H S
SUPERINTENDENT: Mike Perry                SUPERINTENDENT: Allison Evertz
E-MAIL: mperry@hotsprings.k12.mt.us       E-MAIL: aevertz@joliet.k12.mt.us
PHONE NUMBER: (406) 741-2962              PHONE NUMBER: (406) 962-3541
301 Broadway                              300 N Park St
Hot Springs, MT 59845                     Joliet, MT 59041

Huntley Project K-12 Schools              Jordan Elem
SUPERINTENDENT: Mark Wandle               SUPERINTENDENT: Nathan Olson
E-MAIL: mwandle@huntley.k12.mt.us         E-MAIL: nolson@jordanpublicschools.org
PHONE NUMBER: (406) 967-2540              PHONE NUMBER: (406) 557-2259
1477 Ash St.                              324 Marguerite St
Worden, MT 59088                          Jordan, MT 59337
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 471 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Judith Basin                              Kircher Elem
SUPERINTENDENT: Jennifer Taylor           SUPERINTENDENT: Doug Ellingson
E-MAIL: jtaylor3@mt.gov                   E-MAIL: d.ellingson@co.custer.mt.us
PHONE NUMBER: (406) 566-2277              PHONE NUMBER: (406) 234-2761
No Address                                331 Kircher Creek Rd
Stanford, MT 59479                        Miles City, MT 59301

Judith Gap Elem                           Knees Elem
SUPERINTENDENT: Thomas Vail               SUPERINTENDENT: Dena Kirschten
E-MAIL: tvail@judithgap.k12.mt.us         E-MAIL: kneesschool@hotmail.com
PHONE NUMBER: (406) 473-2211              PHONE NUMBER: (406) 734-5312
306 4Th Ave                               23831 Brady Road E
Judith Gap, MT 59453                      Brady, MT 59416

Judith Gap H S                            Lake
SUPERINTENDENT: Thomas Vail               SUPERINTENDENT: Carolyn Hall
E-MAIL: tvail@judithgap.k12.mt.us         E-MAIL: lacosupt@lakemt.gov
PHONE NUMBER: (406) 473-2211              PHONE NUMBER: (406) 883-7262
306 4Th Ave                               106 4Th Avenue East
Judith Gap, MT 59453                      Polson, MT 59860

Kalispell Elem                            Lambert Elem
SUPERINTENDENT: Mark Flatau               SUPERINTENDENT: Kara Triplett
E-MAIL: flataum@sd5.k12.mt.us             E-MAIL: ktriplett@lambertschool.net
PHONE NUMBER: (406) 751-3800              PHONE NUMBER: (406) 774-3333
233 First Ave East                        121 3Rd Ave Nw
Kalispell, MT 59901                       Lambert, MT 59243

Kester Elem                               Lambert H S
SUPERINTENDENT: Heather      Gibson       SUPERINTENDENT: Kara Triplett
E-MAIL: gcsupt@midrivers.com              E-MAIL: ktriplett@lambertschool.net
PHONE NUMBER: (406)557-6127               PHONE NUMBER: (406) 774-3333
26 Miles NE of Jordan                     121 3Rd Ave Nw
Jordan, MT 59337                          Lambert, MT 59243

Kila Elem                                 Lamotte Elem
SUPERINTENDENT: Liz English               SUPERINTENDENT: Leeann Burke
E-MAIL: lenglish@kilaschool.com           E-MAIL: lburke@lamotteschool.com
PHONE NUMBER: (406) 257-2428              PHONE NUMBER: (406) 586-2838
395 Kila Road                             841 Bear Canyon Road
Kila, MT 59920                            Bozeman, MT 59715

King Colony Elem                          Laurel Elem
SUPERINTENDENT: Rhonda Long               SUPERINTENDENT: Linda Filpula
E-MAIL: suptofschool@co.fergus.mt.us      E-MAIL: linda_filpula@laurel.k12.mt.us
PHONE NUMBER: (406) 366-9918              PHONE NUMBER: (406) 628-8623
982 Jenni Road                            410 Colorado Avenue
Lewistown, MT 59457                       Laurel, MT 59044

Kinsey Elem                               Laurel H S
SUPERINTENDENT: Doug Ellingson            SUPERINTENDENT: Linda Filpula
E-MAIL: d.ellingson@co.custer.mt.us       E-MAIL: linda_filpula@laurel.k12.mt.us
PHONE NUMBER: (406) 232-2440              PHONE NUMBER: (406) 628-8623
7 Mastin Road                             410 Colorado Avenue
Kinsey, MT 59338                          Laurel, MT 59044
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 472 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Lavina K-12 Schools                        Lincoln K-12 Schools
SUPERINTENDENT: Nicole Hanson              SUPERINTENDENT: Jennifer Packer
E-MAIL: nhanson@lavinapublicschools.com    E-MAIL: jpacker@lincoln.k12.mt.us
PHONE NUMBER: (406) 636-2761               PHONE NUMBER: (406) 362-4201
214 1St Street E                           808 Main St
Lavina, MT 59046                           Lincoln, MT 59639

Lewis & Clark                              Lindsay Elem
SUPERINTENDENT: Katrina Chaney             SUPERINTENDENT: Jayne Mitchell
E-MAIL: kchaney@lccountymt.gov             E-MAIL: mitchellj@dawsoncountymontana.com
PHONE NUMBER: (406) 447-8344               PHONE NUMBER: (406) 584-7592
316 N Park Ave                             Main Street
Helena, MT 59601                           Lindsay, MT 59339

Lewistown Elem                             Livingston Elem
SUPERINTENDENT: Thom Peck                  SUPERINTENDENT: Don Viegut
E-MAIL: thom.peck@lewistown.k12.mt.us      E-MAIL: don.viegut@livingston.k12.mt.us
PHONE NUMBER: (406) 535-8777               PHONE NUMBER: (406) 222-0863
215 7Th Avenue South                       132 South B Street
Lewistown, MT 59457                        Livingston, MT 59047

Libby K-12 Schools                         Lockwood Elem
SUPERINTENDENT: Ron Goodman                SUPERINTENDENT: Tobin Novasio
E-MAIL: goodmanr@libbyschools.org          E-MAIL: novasiot@lockwoodschool.org
PHONE NUMBER: (406) 293-8811               PHONE NUMBER: (406) 252-6022
724 Louisiana Ave                          1932 Us Highway 87 E.
Libby, MT 59923                            Lockwood, MT 59101

Liberty Elem                               Lolo Elem
SUPERINTENDENT: Kathy          Armstrong   SUPERINTENDENT: Dale Olinger
E-MAIL: supt@co.liberty.mt.gov             E-MAIL: dolinger@loloschools.org
PHONE NUMBER: (406) 432-5265               PHONE NUMBER: (406) 273-0451
333 2100 Rd S                              11395 Highway 93 South
Galata, MT 59444                           Lolo, MT 59847

Lima K-12 Schools                          Lone Rock Elem
SUPERINTENDENT: Brian Rayburn              SUPERINTENDENT: Scott Stiegler
E-MAIL: brayburn@limaschoolmt.org          E-MAIL: sstiegler@lonerockschool.org
PHONE NUMBER: (406) 276-3571               PHONE NUMBER: (406) 777-3314
1 North Harrison                           1112 Three Mile Creek Rd
Lima, MT 59739                             Stevensville, MT 59870

Lincoln                                    Madison
SUPERINTENDENT: Nancy Trotter              SUPERINTENDENT: Pam Birkeland
E-MAIL: nthiggins@libby.org                E-MAIL: pbirkeland@madisoncountymt.gov
PHONE NUMBER: (406) 283-2450               PHONE NUMBER: (406) 843-4280
512 California Avenue                      103 W Wallace St
Libby, MT 59923                            Virginia City, MT 59755

Lincoln County H S                         Malmborg Elem
SUPERINTENDENT: Jim Mepham                 SUPERINTENDENT: Matthew Henry
E-MAIL: jmepham@teameureka.net             E-MAIL: matthew.henry@gallatin.mt.gov
PHONE NUMBER: (406) 297-5650               PHONE NUMBER: (406) 586-2759
430 9Th Street                             375 Jackson Creek Road
Eureka, MT 59917                           Bozeman, MT 59715
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 473 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Malta K-12 Schools                         Melstone H S
SUPERINTENDENT: Kris Kuehn                 SUPERINTENDENT: Angie Armour
E-MAIL: kkuehn@maltaschools.org            E-MAIL: angie.armour@melstone.net
PHONE NUMBER: (406) 654-1871               PHONE NUMBER: (406) 358-2352
1 Hs Lane S 9Th St W                       5 6Th Avenue N
Malta, MT 59538                            Melstone, MT 59054

Manhattan High School                      Melville Elem
SUPERINTENDENT: Jeff Blessum               SUPERINTENDENT: Susan Metcalf
E-MAIL: jblessum@mhstigers.org             E-MAIL: sgcountysuperintendent@yahoo.com
PHONE NUMBER: (406) 284-6460               PHONE NUMBER: (406) 537-4457
416 N Broadway                             50 Melville Main St
Manhattan, MT 59741                        Melville, MT 59055

Manhattan School                           Miami Elem
SUPERINTENDENT: Jeff Blessum               SUPERINTENDENT: Lynn         Utterback
E-MAIL: jblessum@mhstigers.org             E-MAIL: cntysupt@3rivers.net
PHONE NUMBER: (406) 284-6460               PHONE NUMBER: (406)472-3350
416 N Broadway                             400 New Miami Colony Lane
Manhattan, MT 59741                        Conrad, MT 59425

Marion Elem                                Miles City Elem
SUPERINTENDENT: Peter Loyda                SUPERINTENDENT: Keith Campbell
E-MAIL: ployda@marionschoolmt.com          E-MAIL: kcampbell@milescity.k12.mt.us
PHONE NUMBER: (406) 854-2333               PHONE NUMBER: (406) 234-3840
205 Gopher Lane                            1604 Main Street
Marion, MT 59925                           Miles City, MT 59301

Mccone                                     Mineral
SUPERINTENDENT: Nita Crockett              SUPERINTENDENT: Mary Yarnall
E-MAIL: mctreas@midrivers.com              E-MAIL: myarnall@co.mineral.mt.us
PHONE NUMBER: (406) 485-3590               PHONE NUMBER: (406) 822-3529
No Address                                 300 River Street
Circle, MT 59215                           Superior, MT 59872

Mccormick Elem                             Missoula
SUPERINTENDENT: Nancy Trotter              SUPERINTENDENT: Erin Lipkind
E-MAIL: nthiggins@libby.org                E-MAIL: elipkind@missoulacounty.us
PHONE NUMBER: (406) 295-4982               PHONE NUMBER: (406) 258-3349
1564 Old Highway 2 North                   438 West Spruce
Troy, MT 59935                             Missoula, MT 59802

Mcleod Elem                                Missoula Area Education Coop
SUPERINTENDENT: Susan Metcalf              SUPERINTENDENT: Stacia Vaughn
E-MAIL: sgcountysuperintendent@yahoo.com   E-MAIL: svaughn@missoulaaec.com
PHONE NUMBER: (406) 932-6164               PHONE NUMBER: (406) 532-4861
23 Main Street                             2825 Stockyard Road Suite I-2
Mcleod, MT 59052                           Missoula, MT 59808

Medicine Lake K-12 Schools                 Missoula Elem
SUPERINTENDENT: J Lail                     SUPERINTENDENT: Rob Watson
E-MAIL: jlail@medicinelake.k12.mt.us       E-MAIL: rwatson@mcps.k12.mt.us
PHONE NUMBER: (406) 789-2211               PHONE NUMBER: (406) 728-2400
311 Young St                               215 South 6Th West
Medicine Lake, MT 59247                    Missoula, MT 59801
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 474 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Missoula H S                              Mountain View Elem
SUPERINTENDENT: Rob Watson                SUPERINTENDENT: Tom Moore
E-MAIL: rwatson@mcps.k12.mt.us            E-MAIL: tom_moore@gfps.k12.mt.us
PHONE NUMBER: (406) 728-2400              PHONE NUMBER: (406) 336-2433
215 South 6Th West                        Pardue Rd Seville Colony
Missoula, MT 59801                        Cut Bank, MT 59427

Molt Elem                                 Mt Developmental Ctr
SUPERINTENDENT: John Smith                SUPERINTENDENT: Rebecca Camara
E-MAIL: jsmith@stillwatercountymt.gov     E-MAIL: rdecamara@mt.gov
PHONE NUMBER: (406) 669-3224              PHONE NUMBER: (406) 225-4411
214 Lake Ave                              310 4Th Avenue
Molt, MT 59057                            Boulder, MT 59632

Monforton Elem                            Musselshell
SUPERINTENDENT: Darren Strauch            SUPERINTENDENT: Chad          Sealey
E-MAIL: dstrauch@monfortonschool.org      E-MAIL: chadsealey@roundup.k12.mt.us
PHONE NUMBER: (406) 586-1557              PHONE NUMBER: (406)323-1470
6001 Monforton School Rd                  506 Main Street
Bozeman, MT 59718                         Roundup, MT 59072

Mont Sch For Deaf Blind                   Nashua K-12 Schools
SUPERINTENDENT: Paul Furthmyre            SUPERINTENDENT: James Russell
E-MAIL: pfurthmyre@msdb.mt.gov            E-MAIL: jrussell@nashua.k12.mt.us
PHONE NUMBER: (406) 771-6000              PHONE NUMBER: (406) 746-3411
3911 Central Avenue                       222 Mabel
Great Falls, MT 59405                     Nashua, MT 59248

Montana City Elem                         North Ctrl Learn Res Ctr
SUPERINTENDENT: Tony Kloker               SUPERINTENDENT: Jenny Reeves
E-MAIL: tkloker@mtcityschool.net          E-MAIL: jenny.reeves@nclearning.org
PHONE NUMBER: (406) 442-6779              PHONE NUMBER: (406) 727-6303
11 Mcclellan Creek Road                   1601 2Nd Ave N, Suite 234
Clancy, MT 59634                          Great Falls, MT 59401

Moore Elem                                North Harlem Colony Elem
SUPERINTENDENT: Denise Chrest             SUPERINTENDENT: Valerie White
E-MAIL: dchrest@moore.k12.mt.us           E-MAIL: vwhite@blainecounty-mt.gov
PHONE NUMBER: (406) 374-2231              PHONE NUMBER: (406) 353-2800
509 Highland                              755 Hillcrest Road
Moore, MT 59464                           Harlem, MT 59526

Moore H S                                 North Star Elem
SUPERINTENDENT: Denise Chrest             SUPERINTENDENT: Bart Hawkins
E-MAIL: dchrest@moore.k12.mt.us           E-MAIL: bhawkins@nsschools.org
PHONE NUMBER: (406) 374-2231              PHONE NUMBER: (406) 376-3183
509 Highland                              105 3Rd Ave Ne
Moore, MT 59464                           Rudyard, MT 59540

Morin Elem                                North Star Hs
SUPERINTENDENT: Greg Upham                SUPERINTENDENT: Bart Hawkins
E-MAIL: uphamg@billingsschools.org        E-MAIL: bhawkins@nsschools.org
PHONE NUMBER: (406) 259-6933              PHONE NUMBER: (406) 355-4481
8824 Pryor Road                           105 3Rd Ave Ne
Billings, MT 59101                        Rudyard, MT 59540
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 475 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Northern Cheyenne Tribal School           Park City H S
SUPERINTENDENT: Teresa Mcmakin            SUPERINTENDENT: Dan Grabowska
E-MAIL: teresamcmakin@nctsk12.com         E-MAIL: dgrabowska@pcsd5.org
PHONE NUMBER: (406) 592-3646              PHONE NUMBER: (406) 633-2350
One Campus Drive                          10 2Nd Ave Sw
Busby, MT 59016                           Park City, MT 59063

Noxon Elem                                Park H S
SUPERINTENDENT: Jonathan Martin           SUPERINTENDENT: Lynne Scalia
E-MAIL: noxonsupt@noxonschools.com        E-MAIL: lynne.scalia@livingston.k12.mt.us
PHONE NUMBER: (406) 847-2442              PHONE NUMBER: (406) 222-0863
300 Noxon Ave                             132 South B Street
Noxon, MT 59853                           Livingston, MT 59047

Noxon H S                                 Pendroy Elem
SUPERINTENDENT: Jonathan Martin           SUPERINTENDENT: Cathy Sessions
E-MAIL: noxonsupt@noxonschools.com        E-MAIL: tetoncosupt@3rivers.net
PHONE NUMBER: (406) 847-2442              PHONE NUMBER: (406) 469-2387
300 Noxon Ave                             700 W. Pendry Road
Noxon, MT 59853                           Pendroy, MT 59467

Nye Elem                                  Petroleum
SUPERINTENDENT: John Smith                SUPERINTENDENT: Lindsey        Wilkerson
E-MAIL: jsmith@stillwatercountymt.gov     E-MAIL: lwilkerson@winnettschool.org
PHONE NUMBER: (406)328-6138               PHONE NUMBER: (406) 429-5551
1970 Nye Road                             302 East Main
Nye, MT 59061                             Winnett, MT 59087

Olney-bissell Elem                        Phillips
SUPERINTENDENT: Trevor Dahlman            SUPERINTENDENT: Darlene Kolczak
E-MAIL: tdahlman@olneybissellschool.com   E-MAIL: superintendent@phillipscounty.mt.gov
PHONE NUMBER: (406) 862-2828              PHONE NUMBER: (406) 654-2010
5955 Farm To Market Road                  No Address
Whitefish, MT 59937                       Malta, MT 59538

Opheim K-12 Schools                       Pine Creek Elem
SUPERINTENDENT: Tony Warren               SUPERINTENDENT: Kimberly Debruycker
E-MAIL: twarren@ohsvikings.org            E-MAIL: pcskim.debruycker@gmail.com
PHONE NUMBER: (406) 762-3213              PHONE NUMBER: (406)222-0059
100 Rock Street                           2575 East River Rd
Opheim, MT 59250                          Livingston, MT 59047

Park                                      Pine Grove Elem
SUPERINTENDENT: Don Viegut                SUPERINTENDENT: Heather      Gibson
E-MAIL: don.viegut@livingston.k12.mt.us   E-MAIL: gcsupt@midrivers.com
PHONE NUMBER: (406) 222-4148              PHONE NUMBER: (406) 557-2471
414 East Callender                        37 Miles Nw Of Jordan
Livingston, MT 59047                      Brusett, MT 59318

Park City Elem                            Pioneer Elem
SUPERINTENDENT: Dan Grabowska             SUPERINTENDENT: Melissa Schnitzmeier
E-MAIL: dgrabowska@pcsd5.org              E-MAIL: schnitzmeier@pioneerschool.us
PHONE NUMBER: (406) 633-2350              PHONE NUMBER: (406) 373-5357
10 2Nd Ave Sw                             1937 Dover Road
Park City, MT 59063                       Billings, MT 59105
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 476 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Plains Elem                               Polson H S
SUPERINTENDENT: Thom Chisholm             SUPERINTENDENT: Tom Digiallonardo
E-MAIL: thom.chisholm@plainsschools.net   E-MAIL: tdigiallonardo@polson.k12.mt.us
PHONE NUMBER: (406) 826-8600              PHONE NUMBER: (406) 883-6355
412 Rittenour                             111 4Th Avenue East
Plains, MT 59859                          Polson, MT 59860

Plains H S                                Pondera
SUPERINTENDENT: Thom Chisholm             SUPERINTENDENT: Sean         Beddow
E-MAIL: thom.chisholm@plainsschools.net   E-MAIL: sean.beddow@conradschools.org
PHONE NUMBER: (406) 826-3666              PHONE NUMBER: (406) 271-4055
412 Rittenour                             20 4Th Ave Sw
Plains, MT 59859                          Conrad, MT 59425

Pleasant Valley Elem                      Poplar Elem
SUPERINTENDENT: Jack Eggensperger         SUPERINTENDENT: Dan Schmidt
E-MAIL: jeggensperger@flathead.mt.gov     E-MAIL: dan.schmidt@poplar.k12.mt.us
PHONE NUMBER: (406) 858-2343              PHONE NUMBER: (406) 768-6730
7975 Pleasant Valley Road                 400 4Th Ave West
Marion, MT 59925                          Poplar, MT 59255

Plenty Coups H S                          Poplar H S
SUPERINTENDENT: Linda Pease               SUPERINTENDENT: Dan Schmidt
E-MAIL: lpease@pryor.k12.mt.us            E-MAIL: dan.schmidt@poplar.k12.mt.us
PHONE NUMBER: (406) 259-7329              PHONE NUMBER: (406) 768-5603
1 High School Lane                        400 4Th Ave West
Pryor, MT 59066                           Poplar, MT 59255

Plentywood K-12 Schools                   Potomac Elem
SUPERINTENDENT: Robert Pedersen           SUPERINTENDENT: John Rouse
E-MAIL: pederr@plentywood.k12.mt.us       E-MAIL: jrouse@potomacschoolmontana.us
PHONE NUMBER: (406) 765-1803              PHONE NUMBER: (406) 244-5581
100 East Laurel Ave                       29750 Potomac Road
Plentywood, MT 59254                      Bonner, MT 59823

Plevna K-12 Schools                       Powder River
SUPERINTENDENT: Nick Schumacher           SUPERINTENDENT: Molly Lloyd
E-MAIL: nschumacher@plevna.k12.mt.us      E-MAIL: mlloyd@prco.mt.gov
PHONE NUMBER: (406) 772-5666              PHONE NUMBER: (406) 436-2488
327 N Main Street                         Courthouse Square Room 208
Plevna, MT 59344                          Broadus, MT 59317

Polaris Elem                              Powder River Co Dist H S
SUPERINTENDENT: Gary Haverfield           SUPERINTENDENT: Jim Hansen
E-MAIL: ghaverfield@bchsmt.com            E-MAIL: jim@broadus.net
PHONE NUMBER: (406) 834-3403              PHONE NUMBER: (406) 436-2658
4210 Pioneer Mountain Scenic B            500 North Trautman
Polaris, MT 59746                         Broadus, MT 59317

Polson Elem                               Powell
SUPERINTENDENT: Tom Digiallonardo         SUPERINTENDENT: Rick Duncan
E-MAIL: tdigiallonardo@polson.k12.mt.us   E-MAIL: rduncan@pchs.dl.k12.mt.us
PHONE NUMBER: (406) 883-6355              PHONE NUMBER: (406) 846-9719
111 4Th Avenue East                       409 Missouri Ave
Polson, MT 59860                          Deer Lodge, MT 59722
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 477 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Powell County H S                        Rapelje Elem
SUPERINTENDENT: Rick Duncan              SUPERINTENDENT: Dennis Gerke
E-MAIL: rduncan@pchs.dl.k12.mt.us        E-MAIL: dgerke@rapelje.k12.mt.us
PHONE NUMBER: (406) 846-2757             PHONE NUMBER: (406) 663-2215
709 Missouri Avenue                      714 Main St
Deer Lodge, MT 59722                     Rapelje, MT 59067

Power Elem                               Rapelje H S
SUPERINTENDENT: Loren Dunk               SUPERINTENDENT: Dennis Gerke
E-MAIL: ldunk@power.k12.mt.us            E-MAIL: dgerke@rapelje.k12.mt.us
PHONE NUMBER: (406) 463-2251             PHONE NUMBER: (406) 663-2216
402 Teton Ave                            714 Main St
Power, MT 59468                          Rapelje, MT 59067

Power H S                                Ravalli
SUPERINTENDENT: Loren Dunk               SUPERINTENDENT: Tom Korst
E-MAIL: ldunk@power.k12.mt.us            E-MAIL: korstt@hsd3.org
PHONE NUMBER: (406) 463-2251             PHONE NUMBER: (406) 375-6522
402 Teton Ave                            217 Daly Ave
Power, MT 59468                          Hamilton, MT 59840

Prairie                                  Red Lodge Elem
SUPERINTENDENT: Michael        Ehinger   SUPERINTENDENT: John Fitzgerald
E-MAIL: mike.ehinger@terryschools.com    E-MAIL: john_fitzgerald@redlodge.k12.mt.us
PHONE NUMBER: (406)635-5577              PHONE NUMBER: (406) 446-1804
No Address                               413 S Oakes
Terry, MT 59349                          Red Lodge, MT 59068

Prairie View Coop                        Red Lodge H S
SUPERINTENDENT: Pam Pettigrew            SUPERINTENDENT: Rex Ternan
E-MAIL: ppettigrew@pvssmt.org            E-MAIL: rexl_ternan@redlodge.k12.mt.us
PHONE NUMBER: (406) 377-5446             PHONE NUMBER: (406) 446-1903
30 Highway 200 S                         413 S Oakes
Glendive, MT 59330                       Red Lodge, MT 59068

Prickly Pear Coop                        Reed Point Elem
SUPERINTENDENT: Shelley Dempsey          SUPERINTENDENT: Heather Jarrett
E-MAIL: sdempsey@ehps.k12.mt.us          E-MAIL: hjarrett@reedpoint.k12.mt.us
PHONE NUMBER: (406) 227-7322             PHONE NUMBER: (406) 326-2245
2525 Lake Helena Drive                   308 Central Ave
East Helena, MT 59635                    Reed Point, MT 59069

Pryor Elem                               Reed Point H S
SUPERINTENDENT: John Small               SUPERINTENDENT: Heather Jarrett
E-MAIL: jsmall@bighorncountymt.gov       E-MAIL: hjarrett@reedpoint.k12.mt.us
PHONE NUMBER: (406) 259-8011             PHONE NUMBER: (406) 326-2245
1 High School Lane                       308 Central Ave
Pryor, MT 59066                          Reed Point, MT 59069

Ramsay Elem                              Reichle Elem
SUPERINTENDENT: Christopher Kellogg      SUPERINTENDENT: Gary Haverfield
E-MAIL: kelloggc@ramsay.k12.mt.us        E-MAIL: ghaverfield@bchsmt.com
PHONE NUMBER: (406)782-5470              PHONE NUMBER: (406) 865-0353
3 Russell St                             6715 Schoolhouse Rd
Ramsay, MT 59748                         Glen, MT 59732
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 478 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Reo Inc                                  Ronan H S
SUPERINTENDENT: Jami Lind                SUPERINTENDENT: Mark Johnston
E-MAIL: jami@reomontana.org              E-MAIL: mark.johnston@ronank12.edu
PHONE NUMBER: (406) 442-7850             PHONE NUMBER: (406) 676-3390
46 N. Last Chance Gulch, Ste 2C          421 Andrew Street Nw
Helena, MT 59624                         Ronan, MT 59864

Richey Elem                              Roosevelt
SUPERINTENDENT: Maurren Simonson         SUPERINTENDENT: Jeri Toavs
E-MAIL: msimonson@richey.k12.mt.us       E-MAIL: jtoavs@mt.gov
PHONE NUMBER: (406) 773-5680             PHONE NUMBER: (406)653-6266
202 Royal Ave                            400 2nd Avenue South
Richey, MT 59259                         Wolf Point, MT 59201

Richey H S                               Rosebud
SUPERINTENDENT: Maurren Simonson         SUPERINTENDENT: Dinny Bennett
E-MAIL: msimonson@richey.k12.mt.us       E-MAIL: dbennett@forsyth.k12.mt.us
PHONE NUMBER: (406) 773-5523             PHONE NUMBER: (406) 346-2537
202 Royal Ave                            No Address
Richey, MT 59259                         Forsyth, MT 59327

Richland                                 Rosebud K-12
SUPERINTENDENT: Gail Staffanson          SUPERINTENDENT: Dave Shreeve
E-MAIL: gstaffanson@richland.org         E-MAIL: dshreeve@rhs12.com
PHONE NUMBER: (406) 433-1608             PHONE NUMBER: (406) 347-5353
201 West Main                            601 Main Street
Sidney, MT 59270                         Rosebud, MT 59347

Roberts K-12 Schools                     Ross Elem
SUPERINTENDENT: Alex Ator                SUPERINTENDENT: Heather      Gibson
E-MAIL: ator@roberts.k12.mt.us           E-MAIL: gcsupt@midrivers.com
PHONE NUMBER: (406) 445-2421             PHONE NUMBER: (406) 429-2098
106 Maple St                             1491 Old Stage Road
Roberts, MT 59070                        Mosby, MT 59058

Rocky Boy Elem                           Roundup Elem
SUPERINTENDENT: Clintanna Colliflower    SUPERINTENDENT: Chad Sealey
E-MAIL: clintanac@rockyboy.k12.mt.us     E-MAIL: chadsealey@roundup.k12.mt.us
PHONE NUMBER: (406) 395-4291             PHONE NUMBER: (406) 323-1507
81 Mission Taylor Road                   700 3Rd Street W
Box Elder, MT 59521                      Roundup, MT 59072

Rocky Boy H S                            Roundup High School
SUPERINTENDENT: Voyd St Pierre           SUPERINTENDENT: Chad Sealey
E-MAIL: voydsp@rockyboy.k12.mt.us        E-MAIL: chadsealey@roundup.k12.mt.us
PHONE NUMBER: (406) 395-4291             PHONE NUMBER: (406) 323-2402
81 Mission Taylor Road                   700 3Rd Street W
Box Elder, MT 59521                      Roundup, MT 59072

Ronan Elem                               Roy K-12 Schools
SUPERINTENDENT: Mark Johnston            SUPERINTENDENT: Gregory Dern
E-MAIL: mark.johnston@ronank12.edu       E-MAIL: gdern@roy.k12.mt.us
PHONE NUMBER: (406) 676-3390             PHONE NUMBER: (406) 464-2511
421 Andrew Street Nw                     500 Davis Street
Ronan, MT 59864                          Roy, MT 59471
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 479 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Ryegate K-12 Schools                      Savage H S
SUPERINTENDENT: Park Hook                 SUPERINTENDENT: Angie Nelson
E-MAIL: phook@ryegate.k12.mt.us           E-MAIL: anelson@savagepublicschool.com
PHONE NUMBER: (406) 568-2211              PHONE NUMBER: (406) 776-2317
207 2Nd Ave W                             368 Mesa South
Ryegate, MT 59074                         Savage, MT 59262

S H Elem                                  Scobey K-12 Schools
SUPERINTENDENT: Doug Ellingson            SUPERINTENDENT: Greg Hardy
E-MAIL: d.ellingson@co.custer.mt.us       E-MAIL: ghardy@scobeyschools.com
PHONE NUMBER: (406) 421-5560              PHONE NUMBER: (406) 487-2202
6281 Moon Creek Rd                        205 2Nd Ave E
Miles City, MT 59301                      Scobey, MT 59263

S Y Elem                                  Seeley Lake Elem
SUPERINTENDENT: Doug Ellingson            SUPERINTENDENT: Chris Stout
E-MAIL: d.ellingson@co.custer.mt.us       E-MAIL: cstoutsle@blackfoot.net
PHONE NUMBER: (406) 421-5526              PHONE NUMBER: (406) 677-2265
1 Road 664                                200 School Lane
Miles City, MT 59301                      Seeley Lake, MT 59868

Saco Elem                                 Shelby Elem
SUPERINTENDENT: Tanya Funk                SUPERINTENDENT: Elliott Crump
E-MAIL: tfunk@sacoschools.k12.mt.us       E-MAIL: elliott.crump@shelby.k12.mt.us
PHONE NUMBER: (406) 527-3531              PHONE NUMBER: (406) 434-2622
321 Hwy 243                               1010 Oilfield Avenue
Saco, MT 59261                            Shelby, MT 59474

Saco H S                                  Shelby H S
SUPERINTENDENT: Tanya Funk                SUPERINTENDENT: Elliott Crump
E-MAIL: tfunk@sacoschools.k12.mt.us       E-MAIL: elliott.crump@shelby.k12.mt.us
PHONE NUMBER: (406) 527-3531              PHONE NUMBER: (406) 434-2622
321 Hwy 243                               1010 Oilfield Avenue
Saco, MT 59261                            Shelby, MT 59474

Sanders                                   Shepherd Elem
SUPERINTENDENT: Nichol Scribner           SUPERINTENDENT: Drea Odonnell
E-MAIL: nscribner@co.sanders.mt.us        E-MAIL: d-odonnell@shepherd.k12.mt.us
PHONE NUMBER: (406) 826-4288              PHONE NUMBER: (406) 373-5461
800 S Main                                7842 Shepherd Road
Thompson Falls, MT 59873                  Shepherd, MT 59079

Sanders County Ed Servicescoop            Shepherd H S
SUPERINTENDENT: Taylor Salmi              SUPERINTENDENT: Kj Poepping
E-MAIL: taylorsalmi@gmail.com             E-MAIL: kj-poepping@shepherd.k12.mt.us
PHONE NUMBER: (406) 827-3007              PHONE NUMBER: (406) 373-5461
307 3Rd Ave W                             7842 Shepherd Road
Thompson Falls, MT 59873                  Shepherd, MT 59079

Savage Elem                               Sheridan
SUPERINTENDENT: Angie Nelson              SUPERINTENDENT: Lindsey Brensdal
E-MAIL: anelson@savagepublicschool.com    E-MAIL: record_supt@co.sheridan.mt.us
PHONE NUMBER: (406) 776-2317              PHONE NUMBER: (406) 765-3403
368 Mesa South                            100 West Laurel Ave
Savage, MT 59262                          Plentywood, MT 59254
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 480 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Sheridan Elem                                Silver Bow
SUPERINTENDENT: Micheal Wetherbee            SUPERINTENDENT: Cathy Maloney
E-MAIL: mikew@sheridan.k12.mt.us             E-MAIL: cmaloney@bsb.mt.gov
PHONE NUMBER: (406) 842-5302                 PHONE NUMBER: (406) 497-6215
211 Madison Street                           155 West Granite
Sheridan, MT 59749                           Butte, MT 59701

Sheridan H S                                 Simms H S
SUPERINTENDENT: Micheal Wetherbee            SUPERINTENDENT: Luke Mckinley
E-MAIL: mikew@sheridan.k12.mt.us             E-MAIL: lmckinley@srvs.k12.mt.us
PHONE NUMBER: (406) 842-5401                 PHONE NUMBER: (406) 264-5110
211 Madison Street                           123 Walker Street
Sheridan, MT 59749                           Simms, MT 59477

Sheridan/daniels Coop                        Smith Valley Elem
SUPERINTENDENT: Rob           Pedersen       SUPERINTENDENT: Laili Komenda
E-MAIL: 2wildcat@nemontel.net                E-MAIL: lkomenda@smithvalleyschool.org
PHONE NUMBER: (406) 765-1803                 PHONE NUMBER: (406) 756-4535
100 E Laurel Ave                             2901 Highway 2 West
Plentywood, MT 59254                         Kalispell, MT 59901

Shields Valley Elem                          Somers Elem
SUPERINTENDENT: Dan Johnston                 SUPERINTENDENT: Joe Price
E-MAIL: djohnston@shieldsvalleyschools.org   E-MAIL: joe.price@somersdist29.org
PHONE NUMBER: (406) 578-2535                 PHONE NUMBER: (406) 857-3301
405 1St Street East                          315 School Addition Rd
Clyde Park, MT 59018                         Somers, MT 59932

Shields Valley H S                           Spring Creek Elem
SUPERINTENDENT: Greg Sager                   SUPERINTENDENT: Chad           Johnson
E-MAIL: gsager@shieldsvalleyschools.org      E-MAIL: chad.johnson@hardin.k12.mt.us
PHONE NUMBER: (406) 686-4621                 PHONE NUMBER: (406) 757-2515
405 1St Street East                          Lakeshore Drive
Clyde Park, MT 59018                         Decker, MT 59025

Shodair Specialty Hosp                       Springdale Elem
SUPERINTENDENT: Craig Aasved                 SUPERINTENDENT: Jo Newhall
E-MAIL: caasved@shodair.org                  E-MAIL: jnewhall@parkcounty.org
PHONE NUMBER: (406) 444-7500                 PHONE NUMBER: (406) 932-6756
2755 Colonial Dr                             102 First Street
Helena, MT 59604                             Springdale, MT 59082

Sidney Elem                                  St Ignatius K-12 Schools
SUPERINTENDENT: Brent          Sukut         SUPERINTENDENT: Jason Sargent
E-MAIL: nbeyer@sidney.k12.mt.us              E-MAIL: jsargent@stignatiusschools.org
PHONE NUMBER: (406) 433-4358                 PHONE NUMBER: (406) 745-3811
200 3Rd Ave Se                               75 3Rd Avenue
Sidney, MT 59270                             St Ignatius, MT 59865

Sidney H S                                   St Regis K-12 Schools
SUPERINTENDENT: Brent Sukut                  SUPERINTENDENT: Joe Steele
E-MAIL: bsukut@sidney.k12.mt.us              E-MAIL: steelej@stregis.k12.mt.us
PHONE NUMBER: (406) 433-4080                 PHONE NUMBER: (406) 649-2311
200 3Rd Ave Se                               90 Tiger Street
Sidney, MT 59270                             St Regis, MT 59866
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 481 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Stanford K-12 Schools                     Swan Lake-salmon Elem
SUPERINTENDENT: Tim Dolphay               SUPERINTENDENT: Carolyn Hall
E-MAIL: tdolphay@stanford.k12.mt.us       E-MAIL: lacosupt@lakemt.gov
PHONE NUMBER: (406) 566-2265              PHONE NUMBER: (406) 886-2374
104 4Th Ave South                         23187 Hwy 83
Stanford, MT 59479                        Swan Lake, MT 59911

Stevensville Elem                         Swan River Elem
SUPERINTENDENT: Bob Moore                 SUPERINTENDENT: Marc Bunker
E-MAIL: mooreb@stevensville.k12.mt.us     E-MAIL: principal@swanriverschoolk-8.org
PHONE NUMBER: (406) 777-5613              PHONE NUMBER: (406) 837-4528
300 Park Street                           1205 Swan Highway 83
Stevensville, MT 59870                    Bigfork, MT 59911

Stevensville H S                          Swan Valley Elem
SUPERINTENDENT: Robert Moore              SUPERINTENDENT: Susan Bracha
E-MAIL: mooreb@stevensville.k12.mt.us     E-MAIL: brachasvs@blackfoot.net
PHONE NUMBER: (406) 777-5481              PHONE NUMBER: (406) 754-2320
300 Park Street                           6423 Highway 83
Stevensville, MT 59870                    Condon, MT 59826

Stillwater                                Sweet Grass
SUPERINTENDENT: John Smith                SUPERINTENDENT: Susan Metcalf
E-MAIL: jsmith@stillwatercountymt.gov     E-MAIL: sgcountysuperintendent@yahoo.com
PHONE NUMBER: (406) 322-8057              PHONE NUMBER: (406) 932-5147
809 E 4Th St N Ste B                      No Address
Columbus, MT 59019                        Big Timber, MT 59011

Stillwater/swt Grass Coop                 Sweet Grass County H S
SUPERINTENDENT: Monica Pugh               SUPERINTENDENT: Corey Austin
E-MAIL: ssgpugh11@yahoo.com               E-MAIL: austinc@sgchs.com
PHONE NUMBER: (406) 322-5298              PHONE NUMBER: (406) 932-5993
42 N 4Th Street                           501 West 5Th Ave
Columbus, MT 59019                        Big Timber, MT 59011

Sun River Valley Elem                     Target Range Elem
SUPERINTENDENT: Dave Marzolf              SUPERINTENDENT: Heather Schmidt
E-MAIL: dmarzolf@srvs.k12.mt.us           E-MAIL: heather.davisschmidt@target.k12.mt.us
PHONE NUMBER: (406) 264-5110              PHONE NUMBER: (406) 549-9239
123 Walker Street                         4095 South Avenue West
Simms, MT 59477                           Missoula, MT 59804

Sunburst K-12 Schools                     Terry K-12 Schools
SUPERINTENDENT: Tyler Bucklin             SUPERINTENDENT: Mike Ehinger
E-MAIL: tbucklin@sunburst.k12.mt.us       E-MAIL: mike.ehinger@terryschools.com
PHONE NUMBER: (406) 937-2811              PHONE NUMBER: (406) 635-5533
414 3Rd St S                              215 E Park
Sunburst, MT 59482                        Terry, MT 59349

Superior K-12 Schools                     Teton
SUPERINTENDENT: Scott Kinney              SUPERINTENDENT: Cathy Sessions
E-MAIL: srkinney@superior.k12.mt.us       E-MAIL: tetoncosupt@3rivers.net
PHONE NUMBER: (406) 822-3600              PHONE NUMBER: (406) 466-2907
1003 E 5Th Ave                            1 Main Avenue South
Superior, MT 59872                        Choteau, MT 59422
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 482 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Thompson Falls Elem                       Tri County Coop
SUPERINTENDENT: Bud Scully                SUPERINTENDENT: Molly Lloyd
E-MAIL: bscully@tfalls.org                E-MAIL: mlloyd@prco.mt.gov
PHONE NUMBER: (406) 827-3323              PHONE NUMBER: (406) 436-2488
307 3Rd Ave West                          Courthouse Square Room 208
Thompson Falls, MT 59873                  Broadus, MT 59317

Thompson Falls H S                        Trinity Elem
SUPERINTENDENT: Bud Scully                SUPERINTENDENT: Laura White
E-MAIL: bscully@tfalls.org                E-MAIL: laurawhite@trinityed.org
PHONE NUMBER: (406) 827-3561              PHONE NUMBER: (406) 368-2230
307 3Rd Ave West                          7435 Duffy Lane
Thompson Falls, MT 59873                  Canyon Creek, MT 59633

Three Forks Elem                          Trout Creek Elem
SUPERINTENDENT: Jeff Elliott              SUPERINTENDENT: Debbie Phillips
E-MAIL: jelliott@threeforks.k12.mt.us     E-MAIL: principal@troutcreekeagles.org
PHONE NUMBER: (406) 285-6830              PHONE NUMBER: (406) 827-3629
212 East Neal                             4 School Lane
Three Forks, MT 59752                     Trout Creek, MT 59874

Three Forks H S                           Troy Elem
SUPERINTENDENT: Jeff Elliott              SUPERINTENDENT: Jacob Francom
E-MAIL: jelliott@threeforks.k12.mt.us     E-MAIL: jfrancom@troyk12.org
PHONE NUMBER: (406) 285-3224              PHONE NUMBER: (406) 295-4606
212 East Neal                             218 Spokane Ave
Three Forks, MT 59752                     Troy, MT 59935

Toole                                     Troy H S
SUPERINTENDENT: Boyd Jackson              SUPERINTENDENT: Jacob Francom
E-MAIL: bjackson@toolecountymt.gov        E-MAIL: jfrancom@troyk12.org
PHONE NUMBER: (406) 424-8322              PHONE NUMBER: (406) 295-4606
226 1St Street South                      218 Spokane Ave
Shelby, MT 59474                          Troy, MT 59935

Townsend K-12 Schools                     Turner Elem
SUPERINTENDENT: Erik Wilkerson            SUPERINTENDENT: Tony Warren
E-MAIL: ewilkerson@townsend.k12.mt.us     E-MAIL: twarren@turner.k12.mt.us
PHONE NUMBER: (406) 441-3454              PHONE NUMBER: (406) 379-2219
201 N Spruce                              190 First Street East
Townsend, MT 59644                        Turner, MT 59542

Trail Creek Elem                          Turner H S
SUPERINTENDENT: Doug Ellingson            SUPERINTENDENT: Tony Warren
E-MAIL: d.ellingson@co.custer.mt.us       E-MAIL: twarren@turner.k12.mt.us
PHONE NUMBER: (406) 421-5503              PHONE NUMBER: (406) 379-2219
1734 Road 506                             190 First Street East
Miles City, MT 59301                      Turner, MT 59542

Trego Elem                                Twin Bridges K-12 Schools
SUPERINTENDENT: Nancy Trotter             SUPERINTENDENT: Thad Kaiser
E-MAIL: nthiggins@libby.org               E-MAIL: tkaiser@twinfalcons.org
PHONE NUMBER: (406) 882-4713              PHONE NUMBER: (406) 684-5656
64 Loon Lake Rd                           216 West 6Th Street
Trego, MT 59934                           Twin Bridges, MT 59754
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 483 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Two Eagle River School                    Victor K-12 Schools
SUPERINTENDENT: Rodney Bird               SUPERINTENDENT: Lance Pearson
E-MAIL: rbird@twoeagleriverschool.org     E-MAIL: pearson@victor.k12.mt.us
PHONE NUMBER: (406) 675-0292              PHONE NUMBER: (406) 642-3221
52096 Hwy 93 North                        425 4Th Avenue
Pablo, MT 59855                           Victor, MT 59875

Ulm Elem                                  Warrick Elem
SUPERINTENDENT: Russ Mcdaniel             SUPERINTENDENT: Kelly Haaland
E-MAIL: rmcdaniel@ulmschools.com          E-MAIL: khaaland@bigsandy.k12.mt.us
PHONE NUMBER: (406) 866-3313              PHONE NUMBER: (406) 378-2502
6 Ulm Vaughn Road                         29200 Warrick Rd
Ulm, MT 59485                             Big Sandy, MT 59520

Upper West Shore Elem                     West Glacier Elem
SUPERINTENDENT: Carolyn Hall              SUPERINTENDENT: Krista Booher
E-MAIL: lacosupt@lakemt.gov               E-MAIL: kristab@westglacierelementary.org
PHONE NUMBER: (406) 849-5240              PHONE NUMBER: (406)888-5312
506 B Street                              160 Old Bridge Rd
Dayton, MT 59914                          West Glacier, MT 59936

Valier Elem                               West Valley Elem
SUPERINTENDENT: Julie Gaffney             SUPERINTENDENT: Cal Ketchum
E-MAIL: gaffneyj@valier.k12.mt.us         E-MAIL: cketchum@westvalleyschool.com
PHONE NUMBER: (406) 279-3314              PHONE NUMBER: (406) 755-7239
804 4Th Street                            2290 Farm To Market Road
Valier, MT 59486                          Kalispell, MT 59901

Valier H S                                West Yellowstone K-12
SUPERINTENDENT: Julie Gaffney             SUPERINTENDENT: Brian Smith
E-MAIL: gaffneyj@valier.k12.mt.us         E-MAIL: bsmith@westyellowstone.k12.mt.us
PHONE NUMBER: (406) 279-3613              PHONE NUMBER: (406) 646-7617
804 4Th Street                            411 N Geyser St
Valier, MT 59486                          West Yellowstone, MT 59758

Valley                                    Westby K-12 Schools
SUPERINTENDENT: Lynne Nyquist             SUPERINTENDENT: Tony Holecek
E-MAIL: lnyquist@valleycountymt.gov       E-MAIL: tholecek@westbyschool.k12.mt.us
PHONE NUMBER: (406) 228-6226              PHONE NUMBER: (406) 385-2225
501 Court Square #2                       101 5Th Ave East
Glasgow, MT 59230                         Westby, MT 59275

Valley View Elem                          White Sulphur Spgs Elem
SUPERINTENDENT: Carolyn Hall              SUPERINTENDENT: Larry Markuson
E-MAIL: lacosupt@lakemt.gov               E-MAIL: lmarkuson@whitesulphur.k12.mt.us
PHONE NUMBER: (406) 883-7262              PHONE NUMBER: (406) 547-3751
42448 Valley View Road                    209 S Central Ave
Polson, MT 59860                          White Sulphur Springs, MT 59645

Vaughn Elem                               White Sulphur Spgs H S
SUPERINTENDENT: Jan Cahill                SUPERINTENDENT: Larry Markuson
E-MAIL: jcahill@vaughnschool.com          E-MAIL: lmarkuson@whitesulphur.k12.mt.us
PHONE NUMBER: (406) 965-2231              PHONE NUMBER: (406) 547-3751
480 Central Avenue                        209 S Central Ave
Vaughn, MT 59487                          White Sulphur Springs, MT 59645
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 484 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Whitefish Elem                              Willow Creek H S
SUPERINTENDENT: Dave Means                  SUPERINTENDENT: Bonnie Lower
E-MAIL: meansd@whitefishschools.org         E-MAIL: bonnielower@willowcreek.k12.mt.us
PHONE NUMBER: (406) 862-8640                PHONE NUMBER: (406) 285-6991
600 East Second Street                      407 Main Street
Whitefish, MT 59937                         Willow Creek, MT 59760

Whitefish H S                               Winifred K-12 Schools
SUPERINTENDENT: Dave Means                  SUPERINTENDENT: Chad Fordyce
E-MAIL: meansd@whitefishschools.org         E-MAIL: cfordyce@winifred.k12.mt.us
PHONE NUMBER: (406) 862-8640                PHONE NUMBER: (406) 462-5349
600 East Second Street                      507 Main Street
Whitefish, MT 59937                         Winifred, MT 59489

Whitehall Elem                              Winnett K-12 Schools
SUPERINTENDENT: Hannah Nieskens             SUPERINTENDENT: Josh Gibbs
E-MAIL: hnieskens@whitehallmt.org           E-MAIL: jgibbs@winnettschool.org
PHONE NUMBER: (406) 287-3455                PHONE NUMBER: (406) 429-2251
1 West Yellowstone                          305 South Broadway
Whitehall, MT 59759                         Winnett, MT 59087

Whitehall H S                               Wolf Creek Elem
SUPERINTENDENT: Hannah Nieskens             SUPERINTENDENT: Katrina Chaney
E-MAIL: hnieskens@whitehallmt.org           E-MAIL: kchaney@lccountymt.gov
PHONE NUMBER: (406) 287-3455                PHONE NUMBER: (406) 235-4241
1 West Yellowstone                          150 Walsh St
Whitehall, MT 59759                         Wolf Creek, MT 59648

Whitewater K-12 Schools                     Wolf Point Elem
SUPERINTENDENT: Darin Cummings              SUPERINTENDENT: Loverty Erickson
E-MAIL: cummingsh@whitewater.k12.mt.us      E-MAIL: lerickson@wolfpoint.k12.mt.us
PHONE NUMBER: (406) 674-5418                PHONE NUMBER: (406) 653-2361
1 Main Street                               213 6Th Avenue South
Whitewater, MT 59544                        Wolf Point, MT 59201

Wibaux                                      Wolf Point H S
SUPERINTENDENT: Larry Helvik                SUPERINTENDENT: Loverty Erickson
E-MAIL: lhelvik@wibauxschool.net            E-MAIL: lerickson@wolfpoint.k12.mt.us
PHONE NUMBER: (406) 796-2474                PHONE NUMBER: (406) 653-2361
121 F Street N                              213 6Th Avenue South
Wibaux, MT 59353                            Wolf Point, MT 59201

Wibaux K-12 Schools                         Woodman Elem
SUPERINTENDENT: Larry Helvik                SUPERINTENDENT: Erin Lipkind
E-MAIL: lhelvik@wibauxschool.net            E-MAIL: elipkind@missoulacounty.us
PHONE NUMBER: (406) 796-2474                PHONE NUMBER: (406) 273-6770
121 F Street N                              18470 Highway 12 West
Wibaux, MT 59353                            Lolo, MT 59847

Willow Creek Elem                           Wyola Elem
SUPERINTENDENT: Bonnie Lower                SUPERINTENDENT: Christy Wright
E-MAIL: bonnielower@willowcreek.k12.mt.us   E-MAIL: cwright@wyola.k12.mt.us
PHONE NUMBER: (406) 285-6991                PHONE NUMBER: (406)343-2722
407 Main Street                             1 Mondell Avenue
Willow Creek, MT 59760                      Wyola, MT 59089
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 485 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Yaak Elem                                  Appalachian State U Academy Middle Fork
SUPERINTENDENT: Sabre Alderete             SUPERINTENDENT: Tasha Powell
E-MAIL: yaakteacher@yaakschool.org         E-MAIL: hallpowelltm@appstate.edu
PHONE NUMBER: (406) 295-9311               PHONE NUMBER: (336)748-4090
29893 Yaak River Road                      3125 Williston Road
Troy, MT 59935                             Walkertown, NC 27051

Yellowstone Academy Elem                   Ashe County Schools
SUPERINTENDENT: Michael Chavers            SUPERINTENDENT: Eisa Cox
E-MAIL: mchavers@ybgr.org                  E-MAIL: eisa.cox@ashe.k12.nc.us
PHONE NUMBER: (406) 656-2198               PHONE NUMBER: (336) 246-7175
1750 Ray Of Hope Lane                      320 South Street
Billings, MT 59106                         Jefferson, NC 28640

Yellowstone Boys & Girls Ranch             Ashe County Trac
SUPERINTENDENT: Michael Chavers            SUPERINTENDENT: Travis Birdsell
E-MAIL: mchavers@ybgr.org                  E-MAIL: travis_birdsell@ncsu.edu
PHONE NUMBER: (406) 655-2100               PHONE NUMBER: (336) 219-2650
1732 South 72Nd Street W                   134 Government Circle
Billings, MT 59106                         Jefferson, NC 28640

Yellowstone/w Carbon Coop                  Asheboro City Schools
SUPERINTENDENT: Karen Underwood            SUPERINTENDENT: Aaron Woody
E-MAIL: karen@ywccssc.k12.mt.us            E-MAIL: awoody@asheboro.k12.nc.us
PHONE NUMBER: (406) 628-7903               PHONE NUMBER: (336) 625-5104
410 Colorado Avenue                        1126 S Park Street
Laurel, MT 59044                           Asheboro, NC 27203

Alamance-burlington Schools                Asheville City Schools
SUPERINTENDENT: Bruce         Benson       SUPERINTENDENT: Bobbie Short
E-MAIL: william_benson@abss.k12.nc.us      E-MAIL: bobbie.short@acsgmail.net
PHONE NUMBER: (336) 570-6060               PHONE NUMBER: (828) 350-7000
1712 Vaughn Road                           85 Mountain Street
Burlington, NC 27217                       Asheville, NC 28801

Alexander County Schools                   Avery County Schools
SUPERINTENDENT: Jennifer Hefner            SUPERINTENDENT: Dan Brigman
E-MAIL: jhefner@alexander.k12.nc.us        E-MAIL: davidburleson@averyschools.net
PHONE NUMBER: (828) 632-7001               PHONE NUMBER: (828) 733-6006
700 Liledoun Road                          775 Cranberry Street
Taylorsville, NC 28681                     Newland, NC 28657

Alleghany County Schools                   Beaufort County Schools
SUPERINTENDENT: Chad Beasley               SUPERINTENDENT: Mark Doane
E-MAIL: chad.beasley@alleghany.k12.nc.us   E-MAIL: mdoane@beaufort.k12.nc.us
PHONE NUMBER: (336) 372-4345               PHONE NUMBER: (252) 946-6593
85 Peachtree Street                        321 Smaw Road
Sparta, NC 28675                           Washington, NC 27889

Anson County Schools                       Bertie County Schools
SUPERINTENDENT: Howard Mclean              SUPERINTENDENT: Otis Smallwood
E-MAIL: mclean.howard@anson.k12.nc.us      E-MAIL: superintendent@bertie.k12.nc.us
PHONE NUMBER: (704) 694-4417               PHONE NUMBER: (252) 794-6000
320 Camden Road                            222 County Farm Road
Wadesboro, NC 28170                        Windsor, NC 27983
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 486 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Bladen County Schools                           Carteret County Public Schools
SUPERINTENDENT: Robert Taylor                   SUPERINTENDENT: Richard Paylor
E-MAIL: rtaylor@bladen.k12.nc.us                E-MAIL: richard.paylor@carteretk12.org
PHONE NUMBER: (910) 862-4136                    PHONE NUMBER: (252) 728-4583
1489 Us Hwy 701 South                           107 Safrit Drive
Elizabethtown, NC 28337                         Beaufort, NC 28516

Bold Kids After School Prog                     Caswell County Schools
SUPERINTENDENT: Carolyn Spellman                SUPERINTENDENT: Sandra Carter
E-MAIL: boldkids@boldchurch.org                 E-MAIL: sandra.carter@caswell.k12.nc.us
PHONE NUMBER: (704) 587-9339                    PHONE NUMBER: (336) 694-4116
2425C Westinghouse Road                         353 County Home Road
Charlotte, NC 28273                             Yanceyville, NC 27379

Brunswick County Schools                        Catamount School
SUPERINTENDENT: Jerry Oates                     SUPERINTENDENT: Chip Cody
E-MAIL: joates@bcswan.net                       E-MAIL: ccody@email.wcu.edu
PHONE NUMBER: (910) 253-2900                    PHONE NUMBER: (828)331-1775
35 Referendum Drive                             100 Smoky Mountain Dr
Bolivia, NC 28422                               Sylva, NC 28779

Buncombe County Schools                         Catawba County Schools
SUPERINTENDENT: Tony Baldwin                    SUPERINTENDENT: Matt Stover
E-MAIL: tony.baldwin@bcsemail.org               E-MAIL: matt_stover@catawbaschools.net
PHONE NUMBER: (828) 232-4160                    PHONE NUMBER: (828) 464-8333
175 Bingham Road                                2285 North Anderson Avenue
Asheville, NC 28806                             Newton, NC 28658

Burke County Schools                            Chapel Hill-carrboro City Schools
SUPERINTENDENT: Larry Putnam                    SUPERINTENDENT: Jim Causby
E-MAIL: lputnam@burke.k12.nc.us                 E-MAIL: jcausby@chccs.k12.nc.us
PHONE NUMBER: (828) 439-4311                    PHONE NUMBER: (919) 967-8211
700 East Parker Road                            750 S Merritt Mill Rd
Morganton, NC 28655                             Chapel Hill, NC 27516

Cabarrus County Schools                         Charlotte-mecklenburg Schools
SUPERINTENDENT: Chris Lowder                    SUPERINTENDENT: Earnest Winston
E-MAIL: christopher.lowder@cabarrus.k12.nc.us   E-MAIL: earnest.winston@cms.k12.nc.us
PHONE NUMBER: (704) 262-6123                    PHONE NUMBER: (980) 343-6270
4401 Old Airport Road                           Charlotte-Mecklenburg Gov Cent
Concord, NC 28025                               Charlotte, NC 28202

Caldwell County Schools                         Chatham County Schools
SUPERINTENDENT: Donald Phipps                   SUPERINTENDENT: Derrick Jordan
E-MAIL: dphipps@caldwellschools.com             E-MAIL: djordan@chatham.k12.nc.us
PHONE NUMBER: (828) 728-8407                    PHONE NUMBER: (919) 542-3626
1914 Hickory Boulevard Sw                       369 West Street
Lenoir, NC 28645                                Pittsboro, NC 27312

Camden County Schools                           Cherokee Central Schools
SUPERINTENDENT: Joe Ferrell                     SUPERINTENDENT: Michael Murray
E-MAIL: jferrell@camden.k12.nc.us               E-MAIL: mike.murray@ccs-nc.org
PHONE NUMBER: (252) 335-0831                    PHONE NUMBER: (828) 554-5000
174 Nc Hwy 343 N                                86 Elk Crossing Lane
Camden, NC 27921                                Cherokee, NC 28719
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 487 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Cherokee County Schools                       Communities In-schools Of Brunswick County
SUPERINTENDENT: Jeana Conley                  SUPERINTENDENT: Bonnie Jordan
E-MAIL: superintendent@cherokee.k12.nc.us     E-MAIL: bjordan@cisbrunswick.org
PHONE NUMBER: (828) 837-2722                  PHONE NUMBER: (910) 457-3494
911 Andrews Road                              8520 River Road
Murphy, NC 28906                              Southport, NC 28461

Cherokee Elementary School                    Craven County Schools
SUPERINTENDENT: Michael Murray                SUPERINTENDENT: Meghan Doyle
E-MAIL: mike.murray@ccs-nc.org                E-MAIL: meghan.doyle@cravenk12.org
PHONE NUMBER: (828) 554-5020                  PHONE NUMBER: (252) 514-6300
200 Ravensford Dr                             3600 Trent Road
Cherokee, NC 28719                            New Bern, NC 28562

Cherokee High School                          Cumberland County Schools
SUPERINTENDENT: Michael Murray                SUPERINTENDENT: Marvin Connelly
E-MAIL: mike.murray@ccs-nc.org                E-MAIL: superintendent@ccs.k12.nc.us
PHONE NUMBER: (828) 554-5030                  PHONE NUMBER: (910) 678-2300
130 Ravensford Dr                             2465 Gillespie Street
Cherokee, NC 28719                            Fayetteville, NC 28306

Clay County Schools                           Currituck County Schools
SUPERINTENDENT: Dale Cole                     SUPERINTENDENT: Matt Lutz
E-MAIL: dcole@clayschools.org                 E-MAIL: mlutz@currituck.k12.nc.us
PHONE NUMBER: (828) 389-8513                  PHONE NUMBER: (252) 232-2223
154 Yellow Jacket Drive                       2958 Caratoke Hwy
Hayesville, NC 28904                          Currituck, NC 27929

Cleveland County Community In-schools         D.c. Virgo Preparatory Academy
SUPERINTENDENT: Heather Moore                 SUPERINTENDENT: Sabrina Black
E-MAIL: heather@cisofclevelandco.org          E-MAIL: blacksh@uncw.edu
PHONE NUMBER: (704) 480-5569                  PHONE NUMBER: (910)251-6150
502 S Lafayette St                            813 Nixon Street
Shelby, NC 28150                              Wilmington, NC 28401

Cleveland County Schools                      Dare County Schools
SUPERINTENDENT: Stephen Fisher                SUPERINTENDENT: John Farrelly
E-MAIL: srfisher@clevelandcountyschools.org   E-MAIL: farrellyjo@daretolearn.org
PHONE NUMBER: (704) 476-8000                  PHONE NUMBER: (252) 480-8888
400 West Marion Street                        3020 S. Wrightsville Ave
Shelby, NC 28150                              Nags Head, NC 27959

Clinton City Schools                          Davidson County Schools
SUPERINTENDENT: Wesley Johnson                SUPERINTENDENT: Emily Lipe
E-MAIL: wjohnson@clinton.k12.nc.us            E-MAIL: elipe@davidson.k12.nc.us
PHONE NUMBER: (910) 592-3132                  PHONE NUMBER: (336) 249-8181
300 Westover Road                             250 County School Road
Clinton, NC 28328                             Lexington, NC 27292

Columbus County Schools                       Davie County Schools
SUPERINTENDENT: Deanne Meadows                SUPERINTENDENT: Jeff Wallace
E-MAIL: deannemeadows@columbus.k12.nc.us      E-MAIL: wallacej@davie.k12.nc.us
PHONE NUMBER: (910) 642-5168                  PHONE NUMBER: (336) 751-5921
817 Washington Street                         220 Cherry Street
Whiteville, NC 28472                          Mocksville, NC 27028
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 488 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Deaf And Blind Schools                     Fort Bragg
SUPERINTENDENT: Barbria Bacon              SUPERINTENDENT: Donato Cuadrado
E-MAIL: barbria.bacon@esdb.dpi.nc.gov      E-MAIL:
PHONE NUMBER: (919) 733-6382               dodeaamericasmadistrictsupt@am.dodea.edu
301 Ashe Ave                               PHONE NUMBER: (910) 907-0200
Raleigh, NC 27606                          Holbrook Elementary
                                           Fort Bragg, NC 28307
Division Of Prisons
SUPERINTENDENT: George Solomon             Franklin County Schools
E-MAIL: george.solomon@ncdps.gov           SUPERINTENDENT: Rhonda Schuhler
PHONE NUMBER: (919) 838-4000               E-MAIL: rhondaschuhler@fcschools.net
831 W Morgan Street                        PHONE NUMBER: (919) 496-2600
Raleigh, NC 27699                          53 West River Road
                                           Louisburg, NC 27549
Duplin County Schools
SUPERINTENDENT: Austin Obasohan            Gaston County Schools
E-MAIL: aobasohan@duplinschools.net        SUPERINTENDENT: Jeffrey Booker
PHONE NUMBER: (910) 296-1521               E-MAIL: superintendent@gaston.k12.nc.us
315 N Main Street                          PHONE NUMBER: (704) 866-6100
Kenansville, NC 28349                      943 Osceola Street
                                           Gastonia, NC 28054
Durham Public Schools
SUPERINTENDENT: Pascal Mubenga             Gates County Schools
E-MAIL: pascal.mubenga@dpsnc.net           SUPERINTENDENT: Phillip Williams
PHONE NUMBER: (919) 560-2000               E-MAIL: williamsb@gatescountyschools.net
511 Cleveland Street                       PHONE NUMBER: (252) 357-1113
Durham, NC 27701                           205 Main Street
                                           Gatesville, NC 27938
Edenton-chowan Schools
SUPERINTENDENT: Rob Jackson                Graham County Schools
E-MAIL: rjackson@ecps.k12.nc.us            SUPERINTENDENT: Angela Knight
PHONE NUMBER: (252) 482-4436               E-MAIL: aknight@graham.k12.nc.us
406 West Queen Street                      PHONE NUMBER: (828) 479-9820
Edenton, NC 27932                          52 Moose Branch Road
                                           Robbinsville, NC 28771
Edgecombe County Public Schools
SUPERINTENDENT: Valerie Bridges            Granville County Schools
E-MAIL: vbridges@ecps.us                   SUPERINTENDENT: Alisa Mclean
PHONE NUMBER: (252) 641-2600               E-MAIL: mcleana@gcs.k12.nc.us
412 Pearl Street                           PHONE NUMBER: (919) 693-4613
Tarboro, NC 27886                          101 Delacroix St
                                           Oxford, NC 27565
Elizabeth City-pasquotank Public Schools
SUPERINTENDENT: Catherine Edmonds          Greene County Schools
E-MAIL: cedmonds@ecpps.k12.nc.us           SUPERINTENDENT: Patrick Miller
PHONE NUMBER: (252) 335-2981               E-MAIL: patrickmiller@greene.k12.nc.us
1200 S Halstead Boulevard                  PHONE NUMBER: (252) 747-3425
Elizabeth City, NC 27906                   301 Kingold Boulevard
                                           Snow Hill, NC 28580
Elkin City Schools
SUPERINTENDENT: Myra Cox                   Guilford County Schools
E-MAIL: coxm@elkin.k12.nc.us               SUPERINTENDENT: Sharon Contreras
PHONE NUMBER: (336) 835-3135               E-MAIL: superintendent@gcsnc.com
202 West Spring Street                     PHONE NUMBER: (336) 370-8100
Elkin, NC 28621                            712 North Eugene Street
                                           Greensboro, NC 27401
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 489 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Halifax County Schools                    Iredell-statesville Schools
SUPERINTENDENT: Eric Cunningham           SUPERINTENDENT: Jeffery James
E-MAIL: cunninghame@halifax.k12.nc.us     E-MAIL: jeff_james@iss.k12.nc.us
PHONE NUMBER: (252) 583-5111              PHONE NUMBER: (704) 872-8931
9525 Hwy 301S                             549 N Race Street
Halifax, NC 27839                         Statesville, NC 28677

Harnett County Schools                    Jackson County Public Schools
SUPERINTENDENT: Aaron Fleming             SUPERINTENDENT: Kimberly Elliott
E-MAIL: afleming@harnett.k12.nc.us        E-MAIL: kelliott@jcpsmail.org
PHONE NUMBER: (910) 893-8151              PHONE NUMBER: (828)586-2311
1008 Eleventh Street                      398 Hospital Road
Lillington, NC 27546                      Sylva, NC 28779

Haywood County Schools                    Jones County Schools
SUPERINTENDENT: Bill Nolte                SUPERINTENDENT: Ben Thigpen
E-MAIL: nolte@haywood.k12.nc.us           E-MAIL: ben.thigpen@jonesnc.net
PHONE NUMBER: (828) 456-2400              PHONE NUMBER: (252) 448-2531
1230 N Main St                            320 West Jones Street
Waynesville, NC 28786                     Trenton, NC 28585

Henderson County Schools                  Kannapolis City Schools
SUPERINTENDENT: Bo Caldwell               SUPERINTENDENT: Daron Buckwell
E-MAIL: hrcaldwell@hcpsnc.org             E-MAIL: chip.buckwell@kcs.k12.nc.us
PHONE NUMBER: (828) 697-4733              PHONE NUMBER: (704) 938-1131
414 4Th Ave West                          100 Denver Street
Hendersonville, NC 28739                  Kannapolis, NC 28083

Hertford County Schools                   Lee County Schools
SUPERINTENDENT: William Wright            SUPERINTENDENT: Andy Bryan
E-MAIL: wtwright@hertford.k12.nc.us       E-MAIL: abryan@lee.k12.nc.us
PHONE NUMBER: (252) 358-1761              PHONE NUMBER: (919) 774-6226
701 N Martin Street                       106 Gordon Street
Winton, NC 27986                          Sanford, NC 27330

Hickory City Schools                      Lenoir County Public Schools
SUPERINTENDENT: Robbie Adell              SUPERINTENDENT: Brent Williams
E-MAIL: adellro@hickoryschools.net        E-MAIL: bwilliams@lenoir.k12.nc.us
PHONE NUMBER: (828) 322-2855              PHONE NUMBER: (252) 527-1109
432 4Th Avenue Sw                         2017 W Vernon Avenue
Hickory, NC 28602                         Kinston, NC 28504

Hoke County Schools                       Lexington City Schools
SUPERINTENDENT: Freddie Williamson        SUPERINTENDENT: Anitra Wells
E-MAIL: fwilliamson@hcs.k12.nc.us         E-MAIL: awells@lexcs.org
PHONE NUMBER: (910) 875-4106              PHONE NUMBER: (336) 242-1527
310 Wooley Street                         1010 Fair Street
Raeford, NC 28376                         Lexington, NC 27292

Hyde County Schools                       Lincoln County Schools
SUPERINTENDENT: Stephen Basnight          SUPERINTENDENT: Lory Morrow
E-MAIL: sbasnight@hyde.k12.nc.us          E-MAIL: lory.morrow@lincoln.k12.nc.us
PHONE NUMBER: (252) 926-3281              PHONE NUMBER: (704) 732-2261
1430 Main Street                          353 N Generals Boulevard
Swan Quarter, NC 27885                    Lincolnton, NC 28092
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 490 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Macon County Schools                      Moss Street Partnership School
SUPERINTENDENT: Chris Baldwin             SUPERINTENDENT: Christina Oconnor
E-MAIL: chris.baldwin@macon.k12.nc.us     E-MAIL: ckoconno@uncg.edu
PHONE NUMBER: (828) 524-3314              PHONE NUMBER: (336)349-5370
1202 Old Murphy Road                      419 Moss Street
Franklin, NC 28734                        Reidsville, NC 27320

Madison County Schools                    Mount Airy City Schools
SUPERINTENDENT: Will Hoffman              SUPERINTENDENT: Kim Morrison
E-MAIL: whoffman@madisonk12.net           E-MAIL: kmorrison@mtairy.k12.nc.us
PHONE NUMBER: (828) 649-9276              PHONE NUMBER: (336) 786-8355
5738 Us 25-70 Hwy                         130 Rawley Ave
Marshall, NC 28753                        Mount Airy, NC 27030

Martin County Schools                     Nash-rocky Mount Schools
SUPERINTENDENT: Tom Daly                  SUPERINTENDENT: Steven Ellis
E-MAIL: tdaly@martin.k12.nc.us            E-MAIL: sjellis@ncpschools.net
PHONE NUMBER: (252) 792-1575              PHONE NUMBER: (252) 459-5220
300 N Watts Street                        930 Eastern Avenue
Williamston, NC 27892                     Nashville, NC 27856

Mcdowell County Schools                   Nc Central University
SUPERINTENDENT: Mark Garrett              SUPERINTENDENT: Johnson Akinleye
E-MAIL: mark.garrett@mcdowell.k12.nc.us   E-MAIL: johnson.akinleye@nccu.edu
PHONE NUMBER: (828) 652-4535              PHONE NUMBER: (919) 530-6100
334 South Main Street                     1801 Fayetteville Street
Marion, NC 28752                          Durham, NC 27707

Mitchell County Schools                   Nc Division Of Juvenile Justice
SUPERINTENDENT: Chad Calhoun              SUPERINTENDENT: Jim Speight
E-MAIL: chadcalhoun@mcsnc.org             E-MAIL: jim.speight@ncdps.gov
PHONE NUMBER: (828) 766-2220              PHONE NUMBER: (919) 743-8150
72 Ledger School Road                     3010 Hammond Business Place
Bakersville, NC 28705                     Raleigh, NC 27603

Montgomery County Schools                 Nc Health And Human Services
SUPERINTENDENT: Dale Ellis                SUPERINTENDENT: Elizabeth Tilson
E-MAIL: dale.ellis@montgomery.k12.nc.us   E-MAIL: elizabeth.tilson@gastongov.com
PHONE NUMBER: (910) 576-6511              PHONE NUMBER: (919) 855-4430
441 Page Street                           803 Biggs Drive
Troy, NC 27371                            Raleigh, NC 27603

Moore County Schools                      Nc School Of Science And Math
SUPERINTENDENT: Robert Grimesey           SUPERINTENDENT: Todd Roberts
E-MAIL: rgrimesey@ncmcs.org               E-MAIL: roberts@ncssm.edu
PHONE NUMBER: (910) 947-2976              PHONE NUMBER: (919) 416-2600
5277 Hwy 15-501 S                         1219 Broad Street
Carthage, NC 28327                        Durham, NC 27715

Mooresville Graded School District        Nc Virtual Public School
SUPERINTENDENT: Stephen Mauney            SUPERINTENDENT: Eliz Colbert
E-MAIL: smauney@mgsd.k12.nc.us            E-MAIL: eliz.colbert@ncpublicschools.gov
PHONE NUMBER: (704) 658-2530              PHONE NUMBER: (919) 513-8550
305 N Main St                             1017 Main Campus Dr
Mooresville, NC 28115                     Raleigh, NC 27606
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 491 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



New Hanover County Schools                    Perquimans County Schools
SUPERINTENDENT: Del Burns                     SUPERINTENDENT: Tanya Turner
E-MAIL: del.burns@nhcs.net                    E-MAIL: tanyaturner@pqschools.org
PHONE NUMBER: (910) 763-5431                  PHONE NUMBER: (252) 426-5741
6410 Carolina Beach Road                      411 Edenton Road Street
Wilmington, NC 28412                          Hertford, NC 27944

Newton Conover City Schools                   Person County Schools
SUPERINTENDENT: Aron Gabriel                  SUPERINTENDENT: Rodney Peterson
E-MAIL: aron.gabriel@n-ccs.org                E-MAIL: petersonr@person.k12.nc.us
PHONE NUMBER: (828) 464-3191                  PHONE NUMBER: (336) 599-2191
605 North Ashe Avenue                         304 S Morgan Street Rm 25
Newton, NC 28658                              Roxboro, NC 27573

Northampton County Schools                    Pitt County Schools
SUPERINTENDENT: Pamela Chamblee               SUPERINTENDENT: Ethan Lenker
E-MAIL: chambleep@northampton.k12.nc.us       E-MAIL: lenkere@pitt.k12.nc.us
PHONE NUMBER: (252) 534-1371                  PHONE NUMBER: (252) 830-4200
701 N Church St                               1717 W 5Th Street
Jackson, NC 27845                             Greenville, NC 27834

Northeast Regional School - Biotech/agri      Polk County Schools
SUPERINTENDENT: Hal Davis                     SUPERINTENDENT: Aaron Greene
E-MAIL: hdavis@neregionalschool.org           E-MAIL: agreene@polkschools.org
PHONE NUMBER: (252)791-0056                   PHONE NUMBER: (828) 894-3051
1215 Saint Andrews St                         125 E Mills Street
Jamesville, NC 27846                          Columbus, NC 28722

Onslow County Schools                         Public Schools Of Robeson County
SUPERINTENDENT: Barry Collins                 SUPERINTENDENT: Shanita Wooten
E-MAIL: barry.collins@onslow.k12.nc.us        E-MAIL: shanita.wooten@robeson.k12.nc.us
PHONE NUMBER: (910) 455-2211                  PHONE NUMBER: (910) 671-6000
200 Broadhurst Road                           5170 N. Fayetteville Road
Jacksonville, NC 28540                        Lumberton, NC 28358

Orange County Schools                         Randolph County Schools
SUPERINTENDENT: Monique Felder                SUPERINTENDENT: Stephen Gainey
E-MAIL: ocs.superintendent@orange.k12.nc.us   E-MAIL: sgainey@randolph.k12.nc.us
PHONE NUMBER: (919) 732-8126                  PHONE NUMBER: (336) 318-6100
200 E King Street                             2222-C S Fayetteville Street
Hillsborough, NC 27278                        Asheboro, NC 27205

Pamlico County Schools                        Richmond County Schools
SUPERINTENDENT: Lisa Jackson                  SUPERINTENDENT: Jeff Maples
E-MAIL: lisajackson@pamlicoschools.org        E-MAIL: jeffmaples@richmond.k12.nc.us
PHONE NUMBER: (252) 745-4171                  PHONE NUMBER: (910) 582-5860
507 Anderson Drive                            118 Vance Street
Bayboro, NC 28515                             Hamlet, NC 28345

Pender County Schools                         Roanoke Rapids City Schools
SUPERINTENDENT: Steven Hill                   SUPERINTENDENT: Dain Butler
E-MAIL: steven_hill@pender.k12.nc.us          E-MAIL: butlerd.co@rrgsd.org
PHONE NUMBER: (910) 259-2187                  PHONE NUMBER: (252) 519-7100
925 Penderlea Hwy                             536 Hamilton Street
Burgaw, NC 28425                              Roanoke Rapids, NC 27870
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 492 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Rockingham County Schools                       Surry County Schools
SUPERINTENDENT: Rodney Shotwell                 SUPERINTENDENT: Travis Reeves
E-MAIL: rshotwell@rock.k12.nc.us                E-MAIL: reevest@surry.k12.nc.us
PHONE NUMBER: (336) 627-2600                    PHONE NUMBER: (336) 386-8211
511 Harrington Hwy                              209 N Crutchfield St
Eden, NC 27288                                  Dobson, NC 27017

Rowan-salisbury Schools                         Swain County Schools
SUPERINTENDENT: Lynn Moody                      SUPERINTENDENT: Mark Sale
E-MAIL: lynn.moody@rss.k12.nc.us                E-MAIL: msale@swainmail.org
PHONE NUMBER: (704) 636-7500                    PHONE NUMBER: (828) 488-3129
500 North Main Street                           280 School Drive
Salisbury, NC 28144                             Bryson City, NC 28713

Rutherford County Schools                       Think Smart Outreach Center
SUPERINTENDENT: David Sutton                    SUPERINTENDENT: Pamela Williams
E-MAIL: dsutton@rcsnc.org                       E-MAIL: pamela.williams@tylerisd.org
PHONE NUMBER: (828) 288-2200                    PHONE NUMBER: (910)897-8257
382 West Main Street                            55 Think Smart Ln
Forest City, NC 28043                           Erwin, NC 28339

Sampson County Schools                          Thomasville City Schools
SUPERINTENDENT: Eric Bracy                      SUPERINTENDENT: Catherine Gentry
E-MAIL: ebracy@sampson.k12.nc.us                E-MAIL: gentryc@tcs.k12.nc.us
PHONE NUMBER: (910) 592-1401                    PHONE NUMBER: (336) 474-4200
437 Rowan Road                                  400 Turner Street
Clinton, NC 28328                               Thomasville, NC 27360

Scotland County Schools                         Transylvania Community In-schools
SUPERINTENDENT: Ron Hargrave                    SUPERINTENDENT: Jeffrey Mcdaris
E-MAIL: rhargrave@scotland.k12.nc.us            E-MAIL: jmcdaris@tcsnc.org
PHONE NUMBER: (910) 276-1138                    PHONE NUMBER: (828) 884-6173
322 S Main St                                   225 Rosenwald Lane
Laurinburg, NC 28352                            Bervard, NC 28712

Stanly County Schools                           Transylvania County Schools
SUPERINTENDENT: Vicki Calvert                   SUPERINTENDENT: Jeffrey Mcdaris
E-MAIL: vicki.calvert@stanlycountyschools.org   E-MAIL: jmcdaris@tcsnc.org
PHONE NUMBER: (704) 961-3000                    PHONE NUMBER: (828) 884-6173
1000-4 N First Street                           225 Rosenwald Ln
Albemarle, NC 28001                             Brevard, NC 28712

Statesville Housing Authority                   Tyrrell County Schools
SUPERINTENDENT: Darbah Skaf                     SUPERINTENDENT: Oliver Holley
E-MAIL: dskaf@iscecinc.org                      E-MAIL: oholley@tycomail.net
PHONE NUMBER: (704) 978-2460                    PHONE NUMBER: (252) 796-1121
110 West Allison Street                         1107 Hwy 64 E
Statesville, NC 28677                           Columbia, NC 27925

Stokes County Schools                           Union County Public Schools
SUPERINTENDENT: Phillip Rice                    SUPERINTENDENT: Andrew Houlihan
E-MAIL: brad.rice@stokes.k12.nc.us              E-MAIL: andrew.houlihan@ucps.k12.nc.us
PHONE NUMBER: (336) 593-8146                    PHONE NUMBER: (704) 296-9898
100 Courthouse Circle                           400 North Church Street
Danbury, NC 27016                               Monroe, NC 28112
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 493 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Vance County Schools                      Weldon City Schools
SUPERINTENDENT: Anthony Jackson           SUPERINTENDENT: Jerry Congleton
E-MAIL: ajackson@vcs.k12.nc.us            E-MAIL: congletonj@weldonk12.org
PHONE NUMBER: (252) 492-2127              PHONE NUMBER: (252) 536-4821
1724 Graham Avenue                        301 Mulberry Street
Henderson, NC 27536                       Weldon, NC 27890

Victorious Community Development          Whiteville City Schools
SUPERINTENDENT: Wil Nichols               SUPERINTENDENT: Marc Whichard
E-MAIL: pastorwil@victoriouspraise.org    E-MAIL: mwhichard@whiteville.k12.nc.us
PHONE NUMBER: (919) 957-7500              PHONE NUMBER: (910) 642-4116
2116 Page Road                            107 W Walter Street
Durham, NC 27703                          Whiteville, NC 28472

Wake County Schools                       Wilkes County Schools
SUPERINTENDENT: Cathy Moore               SUPERINTENDENT: Mark Byrd
E-MAIL: cmoore@wcpss.net                  E-MAIL: byrdma@wilkes.k12.nc.us
PHONE NUMBER: (919) 431-7400              PHONE NUMBER: (336) 667-1121
5625 Dillard Drive                        613 Cherry St
Cary, NC 27518                            North Wilkesboro, NC 28659

Wamy Comm Action Inc                      Wilson County Schools
SUPERINTENDENT: Melissa Soto              SUPERINTENDENT: Lane Mills
E-MAIL: melissa@wamycommunityaction.org   E-MAIL: lane.mills@wilsonschoolsnc.net
PHONE NUMBER: (828) 264-2421              PHONE NUMBER: (252) 399-7700
152 Southgate Drive, Suite 2              117 N E Tarboro St
Boone, NC 28607                           Wilson, NC 27893

Warren County Schools                     Winston Salem/forsyth County Schools
SUPERINTENDENT: Mary Young                SUPERINTENDENT: Angela Hairston
E-MAIL: myoung@warrenk12nc.org            E-MAIL: aphairston@wsfcs.k12.nc.us
PHONE NUMBER: (252) 257-3184              PHONE NUMBER: (336) 727-2816
109 Cousin Lucy'S Lane                    475 Corporate Square Drive
Warrenton, NC 27589                       Winston Salem, NC 27105

Washington County Schools                 Yadkin County Schools
SUPERINTENDENT: Julius Walker             SUPERINTENDENT: Todd Martin
E-MAIL: jwalker@wcsnc.org                 E-MAIL: todd.martin@yadkin.k12.nc.us
PHONE NUMBER: (252) 793-5171              PHONE NUMBER: (336) 679-2051
802 Washington St                         121 Washington St
Plymouth, NC 27962                        Yadkinville, NC 27055

Watauga County Schools                    Yancey County Schools
SUPERINTENDENT: Scott Elliott             SUPERINTENDENT: Kathy Amos
E-MAIL: elliotts@watauga.k12.nc.us        E-MAIL: kathyamos@yanceync.net
PHONE NUMBER: (828) 264-7190              PHONE NUMBER: (828) 682-6101
175 Pioneer Trail                         100 School Circle
Boone, NC 28607                           Burnsville, NC 28714

Wayne County Public Schools               Ymca Of Northwest Nc Forsyth
SUPERINTENDENT: James Merrill             SUPERINTENDENT: Stan Law
E-MAIL: jamesmerrill@wcps.org             E-MAIL: s.law@ymcanwnc.org
PHONE NUMBER: (919) 731-5900              PHONE NUMBER: (336) 777-8055
2001 E Royall Avenue                      301 N Main St Suite 1900
Goldsboro, NC 27533                       Winston-Salem, NC 27101
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 494 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Ymca Of Wake County                      Belfield 13
SUPERINTENDENT: Doug Mcmillan            SUPERINTENDENT: Daren Kurle
E-MAIL: doug.mcmillan@ymcatriangle.org   E-MAIL: daren.kurle@k12.nd.us
PHONE NUMBER: (919) 657-9622             PHONE NUMBER: (701) 575-4275
801 Corporate Center Dr. Suite 200       302 Ne 3Rd
Raleigh, NC 27607                        Belfield, ND 58622

Alexander 2                              Beulah 27
SUPERINTENDENT: Leslie Bieber            SUPERINTENDENT: Travis Jordan
E-MAIL: leslie.bieber@k12.nd.us          E-MAIL: travis.jordan@k12.nd.us
PHONE NUMBER: (701) 828-3334             PHONE NUMBER: (701) 873-2261
601 Delaney St                           204 5Th St Nw
Alexander, ND 58831                      Beulah, ND 58523

Anamoose 14                              Billings Co 1
SUPERINTENDENT: Steven Heim              SUPERINTENDENT: Shae Peplinski
E-MAIL: steven.heim@k12.nd.us            E-MAIL: shae.peplinski@k12.nd.us
PHONE NUMBER: (701) 465-3258             PHONE NUMBER: (701) 623-4363
706 3Rd St W                             350 Broadway
Anamoose, ND 58710                       Medora, ND 58645

Apple Creek 39                           Bismarck 1
SUPERINTENDENT: Sonya Miller             SUPERINTENDENT: Jason Hornbacher
E-MAIL: sonya.miller@k12.nd.us           E-MAIL: jason_hornbacher@bismarckschools.org
PHONE NUMBER: (701)223-7349              PHONE NUMBER: (701) 323-4000
2000 93rd St SE                          806 N Washington St
Bismarck, ND 58504                       Bismarck, ND 58501

Ashley 9                                 Bismarck Career Academy
SUPERINTENDENT: Jason Schmidt            SUPERINTENDENT: Dale Hoerauf
E-MAIL: jason.schmidt@k12.nd.us          E-MAIL: dale_hoerauf@bismarckschools.org
PHONE NUMBER: (701) 288-3456             PHONE NUMBER: (701) 323-4340
703 W Main St                            1221 College Dr
Ashley, ND 58413                         Bismarck, ND 58501

Barnes County North 7                    Bismarck Special Ed Unit
SUPERINTENDENT: Michael Severson         SUPERINTENDENT: Danica Nelson
E-MAIL: michael.severson@k12.nd.us       E-MAIL: danica_nelson@bismarckschools.org
PHONE NUMBER: (701) 646-6202             PHONE NUMBER: (701) 323-4028
2192 101St Ave Se                        806 N Washington St
Wimbledon, ND 58492                      Bismarck, ND 58501

Beach 3                                  Bismarck Technical Center
SUPERINTENDENT: David Wegner             SUPERINTENDENT: Dale Hoerauf
E-MAIL: david.wegner@k12.nd.us           E-MAIL: dale_hoerauf@bismarckschools.org
PHONE NUMBER: (701) 872-4161             PHONE NUMBER: (701) 323-4340
600 N Central Ave                        1200 College Dr
Beach, ND 58621                          Bismarck, ND 58501

Belcourt 7                               Bottineau 1
SUPERINTENDENT: Michelle Thomas          SUPERINTENDENT: Pat Brenden
E-MAIL: michelle.thomas@k12.nd.us        E-MAIL: pat.brenden@k12.nd.us
PHONE NUMBER: (701) 477-6471             PHONE NUMBER: (701) 228-2266
1215 Wm Hardesty St                      301 Brander St
Belcourt, ND 58316                       Bottineau, ND 58318
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 495 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Bowbells 14                                    Central Cass 17
SUPERINTENDENT: Celeste Thingvold              SUPERINTENDENT: Morgan Forness
E-MAIL: celeste.thingvold@k12.nd.us            E-MAIL: morgan.forness@k12.nd.us
PHONE NUMBER: (701) 377-2397                   PHONE NUMBER: (701) 347-5352
200 Madison Ave                                802 5Th St N
Bowbells, ND 58721                             Casselton, ND 58012

Bowman Co 1                                    Central Valley 3
SUPERINTENDENT: Wayne Heckaman                 SUPERINTENDENT: Jeremy Brandt
E-MAIL: wayne.heckaman@k12.nd.us               E-MAIL: jeremy.brandt@k12.nd.us
PHONE NUMBER: (701) 523-3283                   PHONE NUMBER: (701) 847-2220
102 8Th Ave Sw                                 1556 Hwy 81 Ne
Bowman, ND 58623                               Buxton, ND 58218

Burke Central 36                               Circle Of Nations
SUPERINTENDENT: Rick Lindblad                  SUPERINTENDENT: Tanner Rabbithead
E-MAIL: rick.lindblad@k12.nd.us                E-MAIL: tannerrabbithead@circleofnations.org
PHONE NUMBER: (701) 933-2821                   PHONE NUMBER: (701) 642-3796
101 4Th Ave W                                  832 8Th Street North
Lignite, ND 58752                              Wahpeton, ND 58075

Burleigh Co Special Ed Unit                    Dakota Prairie 1
SUPERINTENDENT: Jason Hornbacher               SUPERINTENDENT: Jay Slade
E-MAIL: jason_hornbacher@bismarckschools.org   E-MAIL: jay.slade@k12.nd.us
PHONE NUMBER: (701) 258-6299                   PHONE NUMBER: (701) 345-8233
4007 State St Ste 101                          518 4Th Ave
Bismarck, ND 58503                             Petersburg, ND 58272

Carrington 49                                  Devils Lake 1
SUPERINTENDENT: Kris Kuehn                     SUPERINTENDENT: Matt Bakke
E-MAIL: kris.kuehn@k12.nd.us                   E-MAIL: matt.bakke@dlschools.org
PHONE NUMBER: (701) 652-3136                   PHONE NUMBER: (701) 662-7640
100 3Rd Ave S                                  1601 College Drive N
Carrington, ND 58421                           Devils Lake, ND 58301

Cass County Career & Technical Center          Dickinson 1
SUPERINTENDENT: Denise Jonas                   SUPERINTENDENT: Shon Hocker
E-MAIL: djonas@west-fargo.k12.nd.us            E-MAIL: shocker@dpsnd.org
PHONE NUMBER: (701)356-2000                    PHONE NUMBER: (701) 456-0002
207 Main Ave W                                 444 4Th St W
West Fargo, ND 58078                           Dickinson, ND 58601

Cavalier 6                                     Dickinson Special Ed Unit
SUPERINTENDENT: Jeff Manley                    SUPERINTENDENT: Sheri Twist
E-MAIL: jeff.manley@cavalierk12.org            E-MAIL: stwist@dpsnd.org
PHONE NUMBER: (701) 265-8417                   PHONE NUMBER: (701) 456-0002
300 Main St E                                  444 4Th St W
Cavalier, ND 58220                             Dickinson, ND 58601

Center-stanton 1                               Divide County 1
SUPERINTENDENT: Tracy Peterson                 SUPERINTENDENT: Sherlock Hirning
E-MAIL: tracy.peterson@k12.nd.us               E-MAIL: sherlock.hirning@k12.nd.us
PHONE NUMBER: (701) 794-8778                   PHONE NUMBER: (701) 965-6313
315 Lincoln Ave                                106 1St St Ne
Center, ND 58530                               Crosby, ND 58730
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 496 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Drake 57                                 Elgin-new Leipzig 49
SUPERINTENDENT: Steven Heim              SUPERINTENDENT: Daniel Ludvigson
E-MAIL: steven.heim@k12.nd.us            E-MAIL: daniel.ludvigson@k12.nd.us
PHONE NUMBER: (701) 465-3732             PHONE NUMBER: (701) 584-2374
411 Main                                 110 West St N
Drake, ND 58736                          Elgin, ND 58533

Drayton 19                               Ellendale 40
SUPERINTENDENT: Dean Ralston             SUPERINTENDENT: Michael Kaiser
E-MAIL: dean.ralston@dps19.com           E-MAIL: michael.kaiser@ellendale.k12.nd.us
PHONE NUMBER: (701) 454-3324             PHONE NUMBER: (701) 349-3232
108 S 5Th St                             321 1St St N
Drayton, ND 58225                        Ellendale, ND 58436

Dunseith 1                               Emerado 127
SUPERINTENDENT: David Sjol               SUPERINTENDENT: Mickey Berry
E-MAIL: david.sjol@k12.nd.us             E-MAIL: mickey.berry@emeradok8.com
PHONE NUMBER: (701) 244-0480             PHONE NUMBER: (701) 594-5125
101 2Nd Ave Sw                           501 Main
Dunseith, ND 58329                       Emerado, ND 58228

Dunseith Day School                      Emmons Co Special Ed Unit
SUPERINTENDENT: Candace Peltier          SUPERINTENDENT: Janelle Ferderer
E-MAIL: candace.peltier@k12.nd.us        E-MAIL: janelle.ferderer1@k12.nd.us
PHONE NUMBER: (701) 263-4636             PHONE NUMBER: (701) 254-4221
2994 99Th St Ne                          101 Ne 3Rd St
Dunseith, ND 58329                       Linton, ND 58552

East Central Special Ed Unit             Enderlin Area 24
SUPERINTENDENT: Ashly Wolsky             SUPERINTENDENT: Philip French
E-MAIL: ashly.wolsky@k12.nd.us           E-MAIL: Philip.French@k12.nd.us
PHONE NUMBER: (701) 947-5015             PHONE NUMBER: (701) 437-2240
16 8Th St S                              410 Bluff St
New Rockford, ND 58356                   Enderlin, ND 58027

Edgeley 3                                Fairmount 18
SUPERINTENDENT: Tyler Hanson             SUPERINTENDENT: Brian Nelson
E-MAIL: tyler.hanson1@k12.nd.us          E-MAIL: Brian.Nelson@k12.nd.us
PHONE NUMBER: (701) 493-2292             PHONE NUMBER: (701) 474-5469
307 6Th St                               400 E Main
Edgeley, ND 58433                        Fairmount, ND 58030

Edmore 2                                 Fargo 1
SUPERINTENDENT: Frank Schill             SUPERINTENDENT: Rupak Gandhi
E-MAIL: francis.schill@k12.nd.us         E-MAIL: gandhir@fargo.k12.nd.us
PHONE NUMBER: (701) 644-2281             PHONE NUMBER: (701) 446-1000
706 N Main St                            415 4Th St N
Edmore, ND 58330                         Fargo, ND 58102

Eight Mile 6                             Fargo Special Ed Unit
SUPERINTENDENT: Matt Schriver            SUPERINTENDENT: Patricia Cummings
E-MAIL: matt.schriver1@k12.nd.us         E-MAIL: cumminp1@fargo.k12.nd.us
PHONE NUMBER: (701) 774-8221             PHONE NUMBER: (701) 446-1012
203 1St St E                             415 4Th St N
Trenton, ND 58853                        Fargo, ND 58102
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 497 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Fessenden-bowdon 25                          Gackle-streeter 56
SUPERINTENDENT: Daulan Bussman               SUPERINTENDENT: Duke Larson
E-MAIL: daulan.bussman@fessenden.k12.nd.us   E-MAIL: duke.larson@k12.nd.us
PHONE NUMBER: (701) 547-3296                 PHONE NUMBER: (701) 485-3692
500 2Nd St N                                 300 2Nd Ave E
Fessenden, ND 58438                          Gackle, ND 58442

Finley-sharon 19                             Garrison 51
SUPERINTENDENT: Jeff Larson                  SUPERINTENDENT: Nick Klemisch
E-MAIL: jeff.larson@finleysharonschool.com   E-MAIL: Nick.Klemisch@k12.nd.us
PHONE NUMBER: (701) 524-2420                 PHONE NUMBER: (701) 463-2818
201 3Rd St E                                 51 5Th Ave Ne
Finley, ND 58230                             Garrison, ND 58540

Flasher 39                                   Glen Ullin 48
SUPERINTENDENT: Judy Zins                    SUPERINTENDENT: John Barry
E-MAIL: judy.zins@k12.nd.us                  E-MAIL: jbarry@glenullinbearcats.org
PHONE NUMBER: (701) 597-3355                 PHONE NUMBER: (701) 348-3590
206 3Rd Ave E                                6508 Hwy 49
Flasher, ND 58535                            Glen Ullin, ND 58631

Fordville-lankin 5                           Glenburn 26
SUPERINTENDENT: Michael Obrien               SUPERINTENDENT: Michael Ehinger
E-MAIL: michael.obrien@k12.nd.us             E-MAIL: michael.ehinger@k12.nd.us
PHONE NUMBER: (701) 229-3297                 PHONE NUMBER: (701) 362-7426
102 4Th Ave W                                102 Raymond St
Fordville, ND 58231                          Glenburn, ND 58740

Ft Ransom 6                                  Goodrich 16
SUPERINTENDENT: Elinor Meckle                SUPERINTENDENT: Rodney Scherbenske
E-MAIL: elinor.meckle@k12.nd.us              E-MAIL: rodney.scherbenske@k12.nd.us
PHONE NUMBER: (701) 973-2591                 PHONE NUMBER: (701)884-2469
135 Mill Rd                                  211 4th St
Fort Ransom, ND 58033                        Goodrich, ND 58444

Ft Totten 30                                 Grafton 3
SUPERINTENDENT: Jeff Olson                   SUPERINTENDENT: Darren Albrecht
E-MAIL: jeff.olson@k12.nd.us                 E-MAIL: darren.albrecht@k12.nd.us
PHONE NUMBER: (701) 766-1400                 PHONE NUMBER: (701) 352-1930
7268 Hwy 57 W                                1548 School Rd
Fort Totten, ND 58335                        Grafton, ND 58237

Ft Totten Special Ed Unit                    Grand Forks 1
SUPERINTENDENT: Hayley Ness                  SUPERINTENDENT: Terry Brenner
E-MAIL: hayley.ness@k12.nd.us                E-MAIL: tbrenner270@mygfschools.org
PHONE NUMBER: (701) 766-1433                 PHONE NUMBER: (701) 746-2200
Hwy 57 S                                     2400 47Th Ave S
Fort Totten, ND 58335                        Grand Forks, ND 58201

Ft Yates 4                                   Grand Forks Afb 140
SUPERINTENDENT: Robyn Baker                  SUPERINTENDENT: Terry Brenner
E-MAIL: Robyn.Baker@k12.nd.us                E-MAIL: tbrenner270@mygfschools.org
PHONE NUMBER: (701) 854-2142                 PHONE NUMBER: (701) 746-2200
9189 Hwy 24                                  2400 47Th Ave S
Fort Yates, ND 58538                         Grand Forks, ND 58201
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 498 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Grand Forks Area Career & Technical Center   Harvey 38
SUPERINTENDENT: Eric Ripley                  SUPERINTENDENT: Daniel Stutlien
E-MAIL: eripley270@mygfschools.org           E-MAIL: daniel.stutlien@k12.nd.us
PHONE NUMBER: (701) 746-2200                 PHONE NUMBER: (701) 324-2267
2400 47Th Ave S                              811 Burke Ave
Grand Forks, ND 58201                        Harvey, ND 58341

Grand Forks Special Ed Unit                  Hatton Eielson 7
SUPERINTENDENT: Tricia Lee                   SUPERINTENDENT: Kevin Rogers
E-MAIL: tlee250@mygfschools.org              E-MAIL: kevin.rogers@k12.nd.us
PHONE NUMBER: (701) 746-2230                 PHONE NUMBER: (701) 543-3456
2400 47Th Ave S                              503 4Th St
Grand Forks, ND 58201                        Hatton, ND 58240

Grenora 99                                   Hazelton-moffit-braddock 6
SUPERINTENDENT: Troy Walters                 SUPERINTENDENT: Tracy Hanzal
E-MAIL: troy.walters@k12.nd.us               E-MAIL: tracy.hanzal@k12.nd.us
PHONE NUMBER: (701) 694-2711                 PHONE NUMBER: (701) 782-6231
402 Robinson St                              211 Hazel Ave
Grenora, ND 58845                            Hazelton, ND 58544

Griggs County Central 18                     Hazen 3
SUPERINTENDENT: Derek Simonsen               SUPERINTENDENT: Ken Miller
E-MAIL: derek.simonsen@k12.nd.us             E-MAIL: ken.miller@k12.nd.us
PHONE NUMBER: (701) 797-3114                 PHONE NUMBER: (701) 748-2345
1207 Foster Ave Ne                           520 1St Ave Ne
Cooperstown, ND 58425                        Hazen, ND 58545

Gst Special Ed Unit                          Hebron 13
SUPERINTENDENT: Mary Stammen                 SUPERINTENDENT: Myron Schaff
E-MAIL: mary.stammen@k12.nd.us               E-MAIL: myron.schaff@k12.nd.us
PHONE NUMBER: (701)788-2004                  PHONE NUMBER: (701) 878-4442
600 Arnold Ave                               400 Church Ave
Portland, ND 58274                           Hebron, ND 58638

Halliday 19                                  Hettinger 13
SUPERINTENDENT: Tony Duletski                SUPERINTENDENT: Ryan Moser
E-MAIL: tony.duletski@k12.nd.us              E-MAIL: Ryan.Moser@k12.nd.us
PHONE NUMBER: (701) 938-4391                 PHONE NUMBER: (701) 567-5315
30 4 Th Street South                         209 8Th St S
Halliday, ND 58636                           Hettinger, ND 58639

Hanaa'Dli Community School                   Hillsboro 9
SUPERINTENDENT: Nadine Chatto                SUPERINTENDENT: Paula Suda
E-MAIL: nchatto10@gmail.com                  E-MAIL: paula.suda@k12.nd.us
PHONE NUMBER: (505) 325-3411                 PHONE NUMBER: (701) 636-4360
Cty Rd 7150 Stop 700                         12 4Th St Ne
Bloomfield, ND 87413                         Hillsboro, ND 58045

Hankinson 8                                  Hope 10
SUPERINTENDENT: Chad Benson                  SUPERINTENDENT: Brad Callender
E-MAIL: chad.benson@k12.nd.us                E-MAIL: brad.callender@k12.nd.us
PHONE NUMBER: (701) 242-7516                 PHONE NUMBER: (701) 945-2473
415 1St Ave Se                               100 Bates Ave
Hankinson, ND 58041                          Hope, ND 58046
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 499 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



James River Special Ed Cooperative            Kindred 2
SUPERINTENDENT: Heidi Budeau                  SUPERINTENDENT: Steve Hall
E-MAIL: heidi.budeau@k12.nd.us                E-MAIL: steve.hall@k12.nd.us
PHONE NUMBER: (701) 252-1950                  PHONE NUMBER: (701) 428-3177
207 2Nd Ave Se                                255 Dakota St
Jamestown, ND 58401                           Kindred, ND 58051

James Valley Area Career & Technical Center   Kulm 7
SUPERINTENDENT: Adam Gehlhar                  SUPERINTENDENT: Tami Kramlich
E-MAIL: adam.gehlhar@k12.nd.us                E-MAIL: tami.kramlich@k12.nd.us
PHONE NUMBER: (701) 252-8841                  PHONE NUMBER: (701) 647-2303
910 12Th Ave Ne                               217 2Nd Ave Se
Jamestown, ND 58401                           Kulm, ND 58456

Jamestown 1                                   Lake Area Career & Technical Center
SUPERINTENDENT: Rob Lech                      SUPERINTENDENT: Christa Brodina
E-MAIL: robert.lech@k12.nd.us                 E-MAIL: christa.brodina@dlschools.org
PHONE NUMBER: (701) 252-1950                  PHONE NUMBER: (701) 662-7650
207 2Nd Ave Se                                205 16Th St Nw
Jamestown, ND 58401                           Devils Lake, ND 58301

Jamestown Special Ed Unit                     Lake Region Special Ed Unit
SUPERINTENDENT: Heidi Budeau                  SUPERINTENDENT: Rhandi Knutson
E-MAIL: heidi.budeau@k12.nd.us                E-MAIL: rhandi.knutson@k12.nd.us
PHONE NUMBER: (701) 252-1950                  PHONE NUMBER: (701) 662-7690
207 2Nd Ave Se                                801 5Th Ave Se
Jamestown, ND 58401                           Devils Lake, ND 58301

Kenmare 28                                    Lakota 66
SUPERINTENDENT: Tim Godfrey                   SUPERINTENDENT: Kevin Baumgarn
E-MAIL: tgodfrey@mykps.us                     E-MAIL: kevin.baumgarn@k12.nd.us
PHONE NUMBER: (701) 385-4996                  PHONE NUMBER: (701) 247-2992
300 7Th Ave Ne                                500 Main St N
Kenmare, ND 58746                             Lakota, ND 58344

Kensal 19                                     Lamoure 8
SUPERINTENDENT: Matt Lokemoen                 SUPERINTENDENT: Andy DelaBarre
E-MAIL: matt.lokemoen@k12.nd.us               E-MAIL: andrew.delabarre@k12.nd.us
PHONE NUMBER: (701) 435-2484                  PHONE NUMBER: (701) 883-5396
803 1St Ave                                   105 6Th Ave Se
Kensal, ND 58455                              Lamoure, ND 58458

Kidder County 1                               Langdon Area 23
SUPERINTENDENT: Rick Diegel                   SUPERINTENDENT: Daren Christianson
E-MAIL: rick.diegel@k12.nd.us                 E-MAIL: daren.christianson@k12.nd.us
PHONE NUMBER: (701) 475-2243                  PHONE NUMBER: (701) 256-5291
101 4Th St Se                                 715 14Th Ave
Steele, ND 58482                              Langdon, ND 58249

Killdeer 16                                   Larimore 44
SUPERINTENDENT: Gary Wilz                     SUPERINTENDENT: Steve Swiontek
E-MAIL: gary.wilz@k12.nd.us                   E-MAIL: steve.swiontek@k12.nd.us
PHONE NUMBER: (701) 764-5877                  PHONE NUMBER: (701) 343-2366
101 High St Nw                                300 Booth Ave
Killdeer, ND 58640                            Larimore, ND 58251
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 500 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Leeds 6                                  Maddock 9
SUPERINTENDENT: Robert Thom              SUPERINTENDENT: Robert Thom
E-MAIL: robert.thom@k12.nd.us            E-MAIL: robert.thom@k12.nd.us
PHONE NUMBER: (701) 466-2461             PHONE NUMBER: (701) 438-2531
530 1St St Se                            909 1St St
Leeds, ND 58346                          Maddock, ND 58348

Lewis And Clark 161                      Mandan 1
SUPERINTENDENT: Marc Ritteman            SUPERINTENDENT: Mike Bitz
E-MAIL: marc.ritteman1@k12.nd.us         E-MAIL: mike.bitz@msd1.org
PHONE NUMBER: (701) 453-3484             PHONE NUMBER: (701) 751-6500
401 4Th Ave Ne                           901 Division St Nw
Berthold, ND 58718                       Mandan, ND 58554

Lidgerwood 28                            Mandaree 36
SUPERINTENDENT: Chris Bastian            SUPERINTENDENT: Tara Thomas
E-MAIL: chris.bastian@k12.nd.us          E-MAIL: tara.thomas@k12.nd.us
PHONE NUMBER: (701) 538-7341             PHONE NUMBER: (701) 759-3311
28 3Rd Ave Se                            1 Warrior Circle
Lidgerwood, ND 58053                     Mandaree, ND 58757

Linton 36                                Mandaree Day School
SUPERINTENDENT: Paul Keeney              SUPERINTENDENT: Tara Thomas
E-MAIL: paul.keeney@k12.nd.us            E-MAIL: tara.thomas@k12.nd.us
PHONE NUMBER: (701) 254-4138             PHONE NUMBER: (701) 759-3241
101 Ne 3Rd St                            1 Warrior Circle
Linton, ND 58552                         Mandaree, ND 58757

Lisbon 19                                Manvel 125
SUPERINTENDENT: Steven Johnson           SUPERINTENDENT: Dave Wheeler
E-MAIL: steven.johnson@k12.nd.us         E-MAIL: dave.wheeler@manvelk8.com
PHONE NUMBER: (701) 683-4106             PHONE NUMBER: (701) 696-2212
502 Ash St                               801 Oldham Ave
Lisbon, ND 58054                         Manvel, ND 58256

Litchville-marion 46                     Maple Valley 4
SUPERINTENDENT: Tom Nitschke             SUPERINTENDENT: Pat Windish
E-MAIL: thomas.nitschke@k12.nd.us        E-MAIL: pat.windish@k12.nd.us
PHONE NUMBER: (701) 669-2261             PHONE NUMBER: (701) 749-2570
104 2Nd St                               207 Broadway
Marion, ND 58466                         Tower City, ND 58071

Little Heart 4                           Mapleton 7
SUPERINTENDENT: Jennifer Vetter          SUPERINTENDENT: Tim Jacobson
E-MAIL: jennifer.vetter@k12.nd.us        E-MAIL: tim.jacobson@k12.nd.us
PHONE NUMBER: (701) 445-7331             PHONE NUMBER: (701) 282-3833
2354 County Rd 136                       506 1St St
Saint Anthony, ND 58566                  Mapleton, ND 58059

Lonetree Special Ed Unit                 Marmarth 12
SUPERINTENDENT: Carrie Odden             SUPERINTENDENT: Jackie Kathrein
E-MAIL: carrie.odden@k12.nd.us           E-MAIL: jkathrein@nd.gov
PHONE NUMBER: (701) 324-4811             PHONE NUMBER: (701)279-5521
210 North St E                           301 2nd Ave SE
Harvey, ND 58341                         Marmarth, ND 58643
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 501 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Max 50                                    Milnor 2
SUPERINTENDENT: Travis Engen              SUPERINTENDENT: Chris Larson
E-MAIL: travis.engen@k12.nd.us            E-MAIL: chris.larson@k12.nd.us
PHONE NUMBER: (701) 679-2685              PHONE NUMBER: (701) 427-5237
2855 Hwy 83 Nw                            530 5Th St
Max, ND 58759                             Milnor, ND 58060

May-port Cg 14                            Minnewaukan 5
SUPERINTENDENT: Michael Bradner           SUPERINTENDENT: Jean Callahan
E-MAIL: michael.bradner@may-portcg.com    E-MAIL: jean.callahan@k12.nd.us
PHONE NUMBER: (701) 788-2281              PHONE NUMBER: (701) 473-5306
900 Main St W                             4675 Hwy 281 N
Mayville, ND 58257                        Minnewaukan, ND 58351

Mcclusky 19                               Minot 1
SUPERINTENDENT: Dale Ekstrom              SUPERINTENDENT: Mark Vollmer
E-MAIL: dale.ekstrom@k12.nd.us            E-MAIL: mark.vollmer@minot.k12.nd.us
PHONE NUMBER: (701) 363-2470              PHONE NUMBER: (701) 857-4400
219 Ave D W                               215 2Nd St Se
Mcclusky, ND 58463                        Minot, ND 58701

Mckenzie Co 1                             Minot Afb 160
SUPERINTENDENT: Steven Holen              SUPERINTENDENT: Mark Vollmer
E-MAIL: sholen@watford-city.k12.nd.us     E-MAIL: mark.vollmer@minot.k12.nd.us
PHONE NUMBER: (701) 444-3626              PHONE NUMBER: (701) 857-4400
100 3Rd St Ne                             215 2Nd St Se
Watford City, ND 58854                    Minot, ND 58701

Medina 3                                  Minot Special Ed Unit
SUPERINTENDENT: Damon Bosche              SUPERINTENDENT: Heather Opland
E-MAIL: damon.bosche@k12.nd.us            E-MAIL: heather.opland@minot.k12.nd.us
PHONE NUMBER: (701) 486-3121              PHONE NUMBER: (701)857-4443
300 School St Se                          215 2nd St SE
Medina, ND 58467                          Minot, ND 58701

Menoken 33                                Minto 20
SUPERINTENDENT: Amanda Zabel              SUPERINTENDENT: Linda Lutovsky
E-MAIL: amanda.zabel@k12.nd.us            E-MAIL: linda.lutovsky@mintoschools.com
PHONE NUMBER: (701) 673-3175              PHONE NUMBER: (701) 248-3479
412 N Bismarck St                         200 4Th St
Menoken, ND 58558                         Minto, ND 58261

Midkota 7                                 Missouri River Area Career & Technical Center
SUPERINTENDENT: Sara Bilden               SUPERINTENDENT: Luke Schaefer
E-MAIL: sara.bilden@k12.nd.us             E-MAIL: luke.schaefer@k12.nd.us
PHONE NUMBER: (701) 676-2511              PHONE NUMBER: (701)751-4041
203 Curtis Ave W                          3001 Memorial Hwy Ste B
Binford, ND 58416                         Mandan, ND 58554

Midway 128                                Mohall-lansford-sherwood 1
SUPERINTENDENT: Roger Abbe                SUPERINTENDENT: Robby Voigt
E-MAIL: roger.abbe@k12.nd.us              E-MAIL: rob.voigt@k12.nd.us
PHONE NUMBER: (701) 869-2432              PHONE NUMBER: (701) 756-6660
3202 33Rd Ave Ne                          101 3Rd St Nw
Inkster, ND 58233                         Mohall, ND 58761
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 502 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Montpelier 14                                 Nedrose 4
SUPERINTENDENT: Jerry Waagen                  SUPERINTENDENT: Charles Miller
E-MAIL: jerry.waagen@k12.nd.us                E-MAIL: charles.miller@k12.nd.us
PHONE NUMBER: (701) 489-3348                  PHONE NUMBER: (701) 838-5552
214 7Th Ave                                   6900 Hwy 2 E
Montpelier, ND 58472                          Minot, ND 58701

Morton-sioux Special Ed Unit                  Nesson 2
SUPERINTENDENT: Tracy Klein                   SUPERINTENDENT: Benjamin Schafer
E-MAIL: tracy.klein@msd1.org                  E-MAIL: ben.schafer@rayschools.com
PHONE NUMBER: (701) 751-6500                  PHONE NUMBER: (701) 568-3301
901 Division St Nw                            224 2Nd Ave W
Mandan, ND 58554                              Ray, ND 58849

Mott-regent 1                                 New 8
SUPERINTENDENT: Willie Thibault               SUPERINTENDENT: David Goetz
E-MAIL: willie.thibault@k12.nd.us             E-MAIL: david.goetz@k12.nd.us
PHONE NUMBER: (701) 824-2795                  PHONE NUMBER: (701) 572-6359
205 Dakota Ave                                111 7Th Ave W
Mott, ND 58646                                Williston, ND 58801

Mt Pleasant 4                                 New England 9
SUPERINTENDENT: Brad Nash                     SUPERINTENDENT: Kelly Koppinger
E-MAIL: brad.nash@k12.nd.us                   E-MAIL: kelly.koppinger@k12.nd.us
PHONE NUMBER: (701) 477-3151                  PHONE NUMBER: (701) 579-4160
201 5Th St Ne                                 1200 Main St
Rolla, ND 58367                               New England, ND 58647

Munich 19                                     New Rockford-sheyenne 2
SUPERINTENDENT: Robert Bubach                 SUPERINTENDENT: Jill Louters
E-MAIL: robert.bubach@k12.nd.us               E-MAIL: jill.louters@k12.nd.us
PHONE NUMBER: (701) 682-5321                  PHONE NUMBER: (701) 947-5036
410 7Th Ave                                   437 1St Ave N
Munich, ND 58352                              New Rockford, ND 58356

Napoleon 2                                    New Salem-almont 49
SUPERINTENDENT: Richard Bjerklie              SUPERINTENDENT: Brian Christopherson
E-MAIL: richard.bjerklie@napoleon.k12.nd.us   E-MAIL: Brian.Christopherson@k12.nd.us
PHONE NUMBER: (701) 754-2244                  PHONE NUMBER: (701) 843-7610
615 3Rd St E                                  310 Elm Ave
Napoleon, ND 58561                            New Salem, ND 58563

Nd School For The Deaf                        New Town 1
SUPERINTENDENT: Connie Hovendick              SUPERINTENDENT: Marc Bluestone
E-MAIL: connie.hovendick@k12.nd.us            E-MAIL: marc.bluestone@k12.nd.us
PHONE NUMBER: (701) 665-4400                  PHONE NUMBER: (701) 627-3650
1401 College Drive N                          300 Eagle Dr
Devils Lake, ND 58301                         New Town, ND 58763

Nd Vision Services                            Newburg-united 54
SUPERINTENDENT: Paul Olson                    SUPERINTENDENT: Jason Kersten
E-MAIL: polson@nd.gov                         E-MAIL: jason.a.kersten@k12.nd.us
PHONE NUMBER: (701) 795-2700                  PHONE NUMBER: (701) 272-6151
500 Stanford Rd                               400 Libbie St
Grand Forks, ND 58203                         Newburg, ND 58762
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 503 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



North Border 100                               Oakes 41
SUPERINTENDENT: Brian Wolf                     SUPERINTENDENT: Kraig Steinhoff
E-MAIL: brian.wolf@k12.nd.us                   E-MAIL: kraig.steinhoff@k12.nd.us
PHONE NUMBER: (701) 549-3751                   PHONE NUMBER: (701) 742-3234
605 10Th St                                    804 Main Ave
Walhalla, ND 58282                             Oakes, ND 58474

North Central Area Career & Technical Center   Oberon 16
SUPERINTENDENT: Jason Kersten                  SUPERINTENDENT: Lane Azure
E-MAIL: jason.kersten@sendit.nodak.edu         E-MAIL: lane.azure@k12.nd.us
PHONE NUMBER: (701) 776-7208                   PHONE NUMBER: (701)798-2231
1123 S Main Ave                                315 A St N
Rugby, ND 58368                                Oberon, ND 58357

North Sargent 3                                Ojibwa Indian School
SUPERINTENDENT: Dawn Hoeke                     SUPERINTENDENT: Michael Blue
E-MAIL: dawn.hoeke@k12.nd.us                   E-MAIL: michael.blue@bie.edu
PHONE NUMBER: (701) 678-2492                   PHONE NUMBER: (701) 477-3108
16 1St St Sw                                   9620 42Nd Ave Ne
Gwinner, ND 58040                              Belcourt, ND 58316

North Star 10                                  Oliver-mercer Special Ed Unit
SUPERINTENDENT: Jeffrey Hagler                 SUPERINTENDENT: Linette Irwin
E-MAIL: jeffrey.hagler@k12.nd.us               E-MAIL: linette.irwin@k12.nd.us
PHONE NUMBER: (701) 968-4416                   PHONE NUMBER: (701) 748-6383
418 2Nd Ave                                    507 1St Ave Nw
Cando, ND 58324                                Hazen, ND 58545

North Valley Area Career & Technical Center    Page 80
SUPERINTENDENT: Mike Hanson                    SUPERINTENDENT: Brad Callender
E-MAIL: michael.hanson@k12.nd.us               E-MAIL: brad.callender@k12.nd.us
PHONE NUMBER: (701) 352-3705                   PHONE NUMBER: (701) 668-2520
1540 School Rd                                 630 May Ave
Grafton, ND 58237                              Page, ND 58064

Northern Cass 97                               Park River Area 8
SUPERINTENDENT: Cory Steiner                   SUPERINTENDENT: Kirk Ham
E-MAIL: cory.steiner@northerncassschool.com    E-MAIL: kirk.ham@parkriverk12.com
PHONE NUMBER: (701) 874-2322                   PHONE NUMBER: (701) 284-7164
16021 18Th St Se                               605 6Th St W
Hunter, ND 58048                               Park River, ND 58270

Northern Plains Special Ed Unit                Parshall 3
SUPERINTENDENT: Marsha Knutson                 SUPERINTENDENT: Shane Sagert
E-MAIL: marsha.knutson@k12.nd.us               E-MAIL: shane.sagert@parshallps.org
PHONE NUMBER: (701) 628-3811                   PHONE NUMBER: (701) 862-3129
109 8Th Ave Sw                                 501 N Main St
Stanley, ND 58784                              Parshall, ND 58770

Northwood 129                                  Peace Garden Student Support Services
SUPERINTENDENT: Shane Azure                    SUPERINTENDENT: Melissa Deckert
E-MAIL: shane.azure@northwoodk12.com           E-MAIL: melissa.deckert@k12.nd.us
PHONE NUMBER: (701) 587-5221                   PHONE NUMBER: (701) 228-3743
420 Trojan Rd                                  309 2Nd St E
Northwood, ND 58267                            Bottineau, ND 58318
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 504 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Pembina Special Ed Cooperative              Rugby 5
SUPERINTENDENT: Lisa Goldade                SUPERINTENDENT: Michael Mcneff
E-MAIL: lisa.m.goldade@k12.nd.us            E-MAIL: mike.mcneff@k12.nd.us
PHONE NUMBER: (701) 265-8080                PHONE NUMBER: (701) 776-5201
106B Division Ave N                         1123 S Main Ave
Cavalier, ND 58220                          Rugby, ND 58368

Pingree-buchanan 10                         Rural Cass Special Ed Unit
SUPERINTENDENT: Kurt Hayes                  SUPERINTENDENT: John Porter
E-MAIL: kurt.hayes@k12.nd.us                E-MAIL: jporter@rrt.net
PHONE NUMBER: (701) 252-5563                PHONE NUMBER: (701) 282-4538
111 Lincoln Ave                             506 1St St
Pingree, ND 58476                           Mapleton, ND 58059

Powers Lake 27                              Sargent Central 6
SUPERINTENDENT: John Gruenberg              SUPERINTENDENT: Daniel Warcken
E-MAIL: john.gruenberg@k12.nd.us            E-MAIL: daniel.warcken@k12.nd.us
PHONE NUMBER: (701) 464-5432                PHONE NUMBER: (701) 724-3205
600 Railroad Ave E                          575 5Th St Sw
Powers Lake, ND 58773                       Forman, ND 58032

Richardton-taylor 34                        Sawyer 16
SUPERINTENDENT: Brent Bautz                 SUPERINTENDENT: Wayne Trottier
E-MAIL: brent.bautz@k12.nd.us               E-MAIL: wayne.trottier@k12.nd.us
PHONE NUMBER: (701) 974-2111                PHONE NUMBER: (701) 624-5167
320 Raider Rd                               101 2Nd St W
Richardton, ND 58652                        Sawyer, ND 58781

Richland 44                                 Scranton 33
SUPERINTENDENT: Dean Koppelman              SUPERINTENDENT: John Pretzer
E-MAIL: dean.koppelman@k12.nd.us            E-MAIL: john.pretzer@k12.nd.us
PHONE NUMBER: (701) 372-3713                PHONE NUMBER: (701) 275-8897
101 Main Ave                                1St And Fries
Colfax, ND 58018                            Scranton, ND 58653

Rolette 29                                  Selfridge 8
SUPERINTENDENT: Wade Sherwin                SUPERINTENDENT: Kristi Miller
E-MAIL: wade.sherwin@k12.nd.us              E-MAIL: kristi.miller@k12.nd.us
PHONE NUMBER: (701) 246-3595                PHONE NUMBER: (701) 422-3353
901 3Rd Ave Ne                              210 2Nd Ave S
Rolette, ND 58366                           Selfridge, ND 58568

Roosevelt 18                                Sheyenne Valley Area Career & Technical Center
SUPERINTENDENT: Jerry Erdahl                SUPERINTENDENT: Jeff Bopp
E-MAIL: jerry.erdahl@k12.nd.us              E-MAIL: jeff.bopp@k12.nd.us
PHONE NUMBER: (701) 622-3263                PHONE NUMBER: (701)845-0256
210 2Nd Ave W                               801 Valley Ave SE
Carson, ND 58529                            Valley City, ND 58072

Roughrider Area Career & Technical Center   Sheyenne Valley Special Ed Unit
SUPERINTENDENT: Myron Schaff                SUPERINTENDENT: Tracey Zaun
E-MAIL: myron.schaff@k12.nd.us              E-MAIL: tracey.zaun@k12.nd.us
PHONE NUMBER: (701) 878-4442                PHONE NUMBER: (701) 845-3402
400 Church Ave                              232 3Rd St Ne
Hebron, ND 58638                            Valley City, ND 58072
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 505 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Solen 3                                      St John 3
SUPERINTENDENT: Justin Fryer                 SUPERINTENDENT: Paul Frydenlund
E-MAIL: justin.fryer@k12.nd.us               E-MAIL: paul.frydenlund@k12.nd.us
PHONE NUMBER: (701) 445-3331                 PHONE NUMBER: (701) 477-5651
902 E Broadway                               400 Foussard Ave
Solen, ND 58570                              Saint John, ND 58369

Souris Valley Special Ed Unit                St Thomas 43
SUPERINTENDENT: Alison Dollar                SUPERINTENDENT: Jack Maus
E-MAIL: alison.dollar@svssnd.org             E-MAIL: jack.maus@k12.nd.us
PHONE NUMBER: (701) 857-4410                 PHONE NUMBER: (701) 257-6424
215 2Nd St Se                                375 Heritage
Minot, ND 58701                              Saint Thomas, ND 58276

South Central Prairie Special Ed Unit        Standing Rock Community School
SUPERINTENDENT: Janelle Ferderer             SUPERINTENDENT: Robyn Baker
E-MAIL: janelle.ferderer1@k12.nd.us          E-MAIL: robyn.baker@k12.nd.us
PHONE NUMBER: (701) 754-2971                 PHONE NUMBER: (701) 854-2142
301 Broadway                                 9189 Hwy 24
Napoleon, ND 58561                           Fort Yates, ND 58538

South Heart 9                                Standing Rock Education Line Office
SUPERINTENDENT: Calvin Dean                  SUPERINTENDENT: Rhonda White
E-MAIL: Calvin.Dean@k12.nd.us                E-MAIL: rhonda.white@k12.nd.us
PHONE NUMBER: (701) 677-5671                 PHONE NUMBER: (701) 854-3497
310 4Th St Nw                                Agency Ave Bldg 144
South Heart, ND 58655                        Fort Yates, ND 58538

South Prairie 70                             Standing Rock Special Ed Unit
SUPERINTENDENT: Wayne Stanley                SUPERINTENDENT: Robyn Baker
E-MAIL: wayne.stanley@k12.nd.us              E-MAIL: robyn.baker@k12.nd.us
PHONE NUMBER: (701) 722-3537                 PHONE NUMBER: (701) 854-4722
100 177Th Ave Sw                             9189 Hwy 24
Minot, ND 58701                              Fort Yates, ND 58538

South Valley Special Ed Unit                 Stanley 2
SUPERINTENDENT: John Porter                  SUPERINTENDENT: Tim Holte
E-MAIL: jporter@rrt.net                      E-MAIL: tim.holte@k12.nd.us
PHONE NUMBER: (701) 242-7031                 PHONE NUMBER: (701) 628-3811
102 6Th St Se                                109 8Th Ave Sw
Hankinson, ND 58041                          Stanley, ND 58784

Southeast Region Career & Technical Center   Starkweather 44
SUPERINTENDENT: Dan Rood                     SUPERINTENDENT: Larry Volk
E-MAIL: dan.rood@k12.nd.us                   E-MAIL: larry.volk@k12.nd.us
PHONE NUMBER: (701) 642-8701                 PHONE NUMBER: (701) 292-4381
2101 9Th St N                                505 E Main
Wahpeton, ND 58075                           Starkweather, ND 58377

Southwest Special Ed Unit                    Sterling 35
SUPERINTENDENT: Leona Zemliska               SUPERINTENDENT: Tonya Bauer
E-MAIL: swsped@ndsupernet.com                E-MAIL: tonya.bauer@k12.nd.us
PHONE NUMBER: (701) 824-2937                 PHONE NUMBER: (701)387-4413
205 Brown Ave                                118 McKenzie St
Mott, ND 58646                               Sterling, ND 58572
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 506 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Strasburg 15                              Turtle Lake-mercer 72
SUPERINTENDENT: Gloria Odden              SUPERINTENDENT: Sheila Schlafmann
E-MAIL: gloria.odden@k12.nd.us            E-MAIL: sheila.schlafmann@k12.nd.us
PHONE NUMBER: (701) 336-2667              PHONE NUMBER: (701) 448-2365
307 W Main                                250 3Rd Ave W
Strasburg, ND 58573                       Turtle Lake, ND 58575

Surrey 41                                 Turtle Mountain Community Elementary School
SUPERINTENDENT: Terry Voiles              SUPERINTENDENT: Michelle Thomas
E-MAIL: terry.voiles@k12.nd.us            E-MAIL: michelle.thomas@k12.nd.us
PHONE NUMBER: (701) 838-1262              PHONE NUMBER: (701) 477-6471
200 2Nd St Se                             Hwy 5 1350 Braves Blvd
Surrey, ND 58785                          Belcourt, ND 58316

Sweet Briar 17                            Turtle Mountain Community Middle School
SUPERINTENDENT: Dale Ekstrom              SUPERINTENDENT: Michelle Thomas
E-MAIL: dale.ekstrom@mortonnd.org         E-MAIL: michelle.thomas@k12.nd.us
PHONE NUMBER: (701) 663-7453              PHONE NUMBER: (701) 477-6471
4060 County Rd 83                         Hwy 5 East
Mandan, ND 58554                          Belcourt, ND 58316

Tate Topa Tribal School                   Turtle Mountain Education Line Office
SUPERINTENDENT: Jackie Thompson           SUPERINTENDENT: Cheryl Johnson
E-MAIL: jackie.thompson@k12.nd.us         E-MAIL: cheryl.johnson@bie.edu
PHONE NUMBER: (701) 766-1400              PHONE NUMBER: (701) 477-3463
Hwy 57 South                              School St Bldg 16
Fort Totten, ND 58335                     Belcourt, ND 58316

Tgu 60                                    Turtle Mountain High School
SUPERINTENDENT: Erik Sveet                SUPERINTENDENT: John Laducer
E-MAIL: erik.sveet@k12.nd.us              E-MAIL: melvin.laducer@k12.nd.us
PHONE NUMBER: (701) 537-5414              PHONE NUMBER: (701) 477-6471
302 2Nd St Se                             1350 Braves Blvd
Towner, ND 58788                          Belcourt, ND 58316

Theodore Jamerson Elementary School       Turtle Mt Special Ed Unit
SUPERINTENDENT: Sam Azure                 SUPERINTENDENT: Terry Decoteau
E-MAIL: sazure@uttc.edu                   E-MAIL: terry.decoteau@k12.nd.us
PHONE NUMBER: (701) 255-3285              PHONE NUMBER: (701) 477-6471
3315 University Drive                     1350 Braves Boulevard
Bismarck, ND 58504                        Belcourt, ND 58316

Thompson 61                               Twin Buttes 37
SUPERINTENDENT: John Maus                 SUPERINTENDENT: Troy Walters
E-MAIL: john.maus@tps-k12.org             E-MAIL: troy.walters@k12.nd.us
PHONE NUMBER: (701) 599-2765              PHONE NUMBER: (701) 938-4396
424 3Rd St                                7997 7A St Nw
Thompson, ND 58278                        Halliday, ND 58636

Tioga 15                                  Twin Buttes Day School
SUPERINTENDENT: Carolyn Eide              SUPERINTENDENT: Troy Walters
E-MAIL: Carolyn.Eide@k12.nd.us            E-MAIL: troy.walters@k12.nd.us
PHONE NUMBER: (701) 664-2333              PHONE NUMBER: (701) 938-4396
303 N Linda St                            7997 7A Street Nw
Tioga, ND 58852                           Halliday, ND 58636
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 507 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


                                          Wahpeton, ND 58075
Underwood 8
SUPERINTENDENT: Brandt Dick               Warwick 29
E-MAIL: brandt.dick@underwoodschool.org   SUPERINTENDENT: Dean Dauphinais
PHONE NUMBER: (701) 442-3201              E-MAIL: dean.dauphinais@k12.nd.us
123 Summit St                             PHONE NUMBER: (701) 294-2561
Underwood, ND 58576                       210 4Th Ave
                                          Warwick, ND 58381
United 7
SUPERINTENDENT: Christopher Bachmeier     Washburn 4
E-MAIL: c.bachmeier@k12.nd.us             SUPERINTENDENT: Brad Rinas
PHONE NUMBER: (701) 725-4334              E-MAIL: brad.rinas@k12.nd.us
317 Roosevelt St                          PHONE NUMBER: (701) 462-3221
Des Lacs, ND 58733                        713 7Th St
                                          Washburn, ND 58577
Upper Valley Special Ed Unit
SUPERINTENDENT: Dan          Juve         West Fargo 6
E-MAIL: dan.juve@uvse.org                 SUPERINTENDENT: Beth Slette
PHONE NUMBER: (701) 352-2574              E-MAIL: slette@west-fargo.k12.nd.us
516 Cooper Ave                            PHONE NUMBER: (701) 356-2000
Grafton, ND 58237                         207 Main Ave W
                                          West Fargo, ND 58078
Valley City 2
SUPERINTENDENT: Josh Johnson              West Fargo Special Ed Unit
E-MAIL: josh.johnson@k12.nd.us            SUPERINTENDENT: Rachel Kjonaas
PHONE NUMBER: (701) 845-0483              E-MAIL: osgood@west-fargo.k12.nd.us
460 Central Ave N                         PHONE NUMBER: (701) 356-2000
Valley City, ND 58072                     207 Main Ave W
                                          West Fargo, ND 58078
Valley-edinburg 118
SUPERINTENDENT: Mitch Jorgensen           West River Student Services Unit
E-MAIL: Mitch.Jorgensen@Valley-           SUPERINTENDENT: Pam Aman
Edinburgk12.com                           E-MAIL: w.river@k12.nd.us
PHONE NUMBER: (701) 993-8312              PHONE NUMBER: (701) 483-1257
600 5Th St S                              2893 3Rd Ave W Ste 102
Edinburg, ND 58227                        Dickinson, ND 58601

Velva 1                                   Western Star Area Career & Technical Center
SUPERINTENDENT: Dave Schoch               SUPERINTENDENT: John Miller
E-MAIL: dave.schoch@k12.nd.us             E-MAIL: john.s.miller@willistonstate.edu
PHONE NUMBER: (701) 338-2022              PHONE NUMBER: (701) 774-4200
101 4Th St W                              1410 University Ave
Velva, ND 58790                           Williston, ND 58801

Wahpeton 37                               Westhope 17
SUPERINTENDENT: Rick Jacobson             SUPERINTENDENT: Martin Bratrud
E-MAIL: rick.jacobson@k12.nd.us           E-MAIL: martin.bratrud@k12.nd.us
PHONE NUMBER: (701) 642-6741              PHONE NUMBER: (701) 245-6444
1505 11Th St N                            395 Main St
Wahpeton, ND 58075                        Westhope, ND 58793

Wahpeton Special Ed Unit                  White Shield 85
SUPERINTENDENT: Rosemary Hardie           SUPERINTENDENT: Wayne Fox
E-MAIL: rosemary.hardie@k12.nd.us         E-MAIL: wayne.fox@k12.nd.us
PHONE NUMBER: (701) 642-5499              PHONE NUMBER: (701) 743-4350
508 9Th St N                              2 2Nd Ave W
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 508 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


White Shield, ND 58775                       Hastings, NE 68901

Williston 1                                  Ainsworth Community Schools
SUPERINTENDENT: Jeff Thake                   SUPERINTENDENT: Dale Hafer
E-MAIL: jeffrey.thake@willistonschools.org   E-MAIL: dhafer@ainsworthschools.org
PHONE NUMBER: (701) 572-1580                 PHONE NUMBER: (402) 387-2333
1201 9Th Ave Nw                              520 E 2Nd St
Williston, ND 58801                          Ainsworth, NE 69210

Wilmac Special Ed Unit                       Allen Consolidated Schools
SUPERINTENDENT: Shawn Huss                   SUPERINTENDENT: Michael Pattee
E-MAIL: shuss@wilmacsped.com                 E-MAIL: mpattee@allenschools.org
PHONE NUMBER: (701) 572-6757                 PHONE NUMBER: (402) 635-2484
222 University Ave                           126 E 5Th
Williston, ND 58801                          Allen, NE 68710

Wilton 1                                     Alliance Public Schools
SUPERINTENDENT: Andrew Jordan                SUPERINTENDENT: Troy Unzicker
E-MAIL: andrew.jordan@k12.nd.us              E-MAIL: troy.unzicker@alliancebulldogs.org
PHONE NUMBER: (701) 734-6331                 PHONE NUMBER: (308) 762-5475
504 Dakota Ave                               1604 Sweetwater Ave
Wilton, ND 58579                             Alliance, NE 69301

Wing 28                                      Alma Public Schools
SUPERINTENDENT: David Goetz                  SUPERINTENDENT: Jon Davis
E-MAIL: david.goetz@k12.nd.us                E-MAIL: jon.davis@almacardinals.org
PHONE NUMBER: (701) 943-2319                 PHONE NUMBER: (308) 928-2131
4Th And Main                                 515 Jewell St
Wing, ND 58494                               Alma, NE 68920

Wishek 19                                    Amherst Public Schools
SUPERINTENDENT: Shawn Kuntz                  SUPERINTENDENT: Tom Moore
E-MAIL: shawn.kuntz@k12.nd.us                E-MAIL: tmoore@amherstbroncos.org
PHONE NUMBER: (701) 452-2892                 PHONE NUMBER: (308) 826-3131
200 Badger St S                              100 N Sycamore
Wishek, ND 58495                             Amherst, NE 68812

Wyndmere 42                                  Anselmo-merna Public Schools
SUPERINTENDENT: Dan Dalchow                  SUPERINTENDENT: Logan Lightfoot
E-MAIL: dan.dalchow@k12.nd.us                E-MAIL: logan.lightfoot@amcoyotes.org
PHONE NUMBER: (701) 439-2287                 PHONE NUMBER: (308) 643-2224
101 Date Ave                                 750 N Conway St
Wyndmere, ND 58081                           Merna, NE 68856

Zeeland 4                                    Ansley Public Schools
SUPERINTENDENT: Trudy Wolf                   SUPERINTENDENT: Gordon Goodman
E-MAIL: trudy.fraasewolf@k12.nd.us           E-MAIL: ggoodman211961@gmail.com
PHONE NUMBER: (701) 423-5429                 PHONE NUMBER: (308) 935-1121
510 S Main St                                1124 Cameron St
Zeeland, ND 58581                            Ansley, NE 68814

Adams Central Public Schools                 Arapahoe Public Schools
SUPERINTENDENT: Shawn Scott                  SUPERINTENDENT: George Griffith
E-MAIL: shawn.scott@adams-central.org        E-MAIL: george.griffith@arapahoewarriors.org
PHONE NUMBER: (402) 463-3285                 PHONE NUMBER: (308) 962-5458
1090 S Adams Rd                              610 Walnut
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 509 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Arapahoe, NE 68922                               Axtell, NE 68924

Arcadia Public Schools                           Bancroft-rosalie Comm Schools
SUPERINTENDENT: Mike Williams                    SUPERINTENDENT: Jon Cerny
E-MAIL: mike.williams@apshuskies.org             E-MAIL: jcerny@esu2.org
PHONE NUMBER: (308) 789-6522                     PHONE NUMBER: (402) 648-3336
320 W Owens St                                   708 Main St
Arcadia, NE 68815                                Bancroft, NE 68004

Arlington Public Schools                         Banner County Public Schools
SUPERINTENDENT: Dawn Lewis                       SUPERINTENDENT: Evelyn Browne
E-MAIL: dawn.lewis@apseagles.org                 E-MAIL: evelyn.browne@bcswildcats.org
PHONE NUMBER: (402) 478-4173                     PHONE NUMBER: (308) 436-5263
705 N 9Th                                        200 School St
Arlington, NE 68002                              Harrisburg, NE 69345

Arnold Public Schools                            Battle Creek Public Schools
SUPERINTENDENT: Mark Sievering                   SUPERINTENDENT: Jake Luhr
E-MAIL: mark.sievering@arnoldpublicschools.org   E-MAIL: jluhr@bcpsne.info
PHONE NUMBER: (308) 848-2226                     PHONE NUMBER: (402) 675-6905
405 N Haskell                                    605 West Martin St
Arnold, NE 69120                                 Battle Creek, NE 68715

Arthur County Schools                            Bayard Public Schools
SUPERINTENDENT: Barry Schaeffer                  SUPERINTENDENT: Travis Miller
E-MAIL: barry.schaeffer@arthurcountywolves.org   E-MAIL: travis.miller@bayardtigers.org
PHONE NUMBER: (308) 764-2253                     PHONE NUMBER: (308) 586-1700
111 Elm St                                       726 4Th Ave
Arthur, NE 69121                                 Bayard, NE 69334

Ashland-greenwood Public Schs                    Beatrice Public Schools
SUPERINTENDENT: Jason Libal                      SUPERINTENDENT: Jason Alexander
E-MAIL: jason.libal@agps.org                     E-MAIL: jalexander@bpsnebr.org
PHONE NUMBER: (402) 944-2128                     PHONE NUMBER: (402) 223-1500
1842 Furnas Street                               320 N 5Th Street
Ashland, NE 68003                                Beatrice, NE 68310

Auburn Public Schools                            Bellevue Public Schools
SUPERINTENDENT: David Patton                     SUPERINTENDENT: Jeff Rippe
E-MAIL: david.patton@apsbulldogs.org             E-MAIL: jeff.rippe@bpsne.net
PHONE NUMBER: (402) 274-4830                     PHONE NUMBER: (402) 293-4000
1713 J St                                        1600 Hwy 370
Auburn, NE 68305                                 Bellevue, NE 68005

Aurora Public Schools                            Bennington Public Schools
SUPERINTENDENT: Jody Phillips                    SUPERINTENDENT: Terry Haack
E-MAIL: jphillips@4rhuskies.org                  E-MAIL: thaack@bennps.org
PHONE NUMBER: (402) 694-6923                     PHONE NUMBER: (402) 238-3044
300 L St                                         11620 N 156Th St
Aurora, NE 68818                                 Bennington, NE 68007

Axtell Community Schools                         Bertrand Public Schools
SUPERINTENDENT: Rob Gregory                      SUPERINTENDENT: Jason Brown
E-MAIL: rob.gregory@axtellwildcats.org           E-MAIL: jason.brown@bertrandvikings.org
PHONE NUMBER: (308) 743-2415                     PHONE NUMBER: (308) 472-3427
500 Main St                                      503 School St
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 510 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Bertrand, NE 68927                         Bridgeport, NE 69336

Blair Community Schools                    Broken Bow Public Schools
SUPERINTENDENT: Randy Gilson               SUPERINTENDENT: Darren Tobey
E-MAIL: randy.gilson@blairschools.org      E-MAIL: darren.tobey@bbps.org
PHONE NUMBER: (402) 426-2610               PHONE NUMBER: (308) 872-6821
2232 Washington Street                     323 N 7Th Ave
Blair, NE 68008                            Broken Bow, NE 68822

Bloomfield Community Schools               Bruning-davenport Unified Sys
SUPERINTENDENT: Shane Alexander            SUPERINTENDENT: Kolin Haecker
E-MAIL: salexander@blfdbees.org            E-MAIL: khaecker@bdstorm.org
PHONE NUMBER: (402) 373-4800               PHONE NUMBER: (402) 364-2225
311 E Benton                               106 N Juniper Ave
Bloomfield, NE 68718                       Davenport, NE 68335

Blue Hill Public Schools                   Burwell Public Schools
SUPERINTENDENT: Joel Ruybalid              SUPERINTENDENT: Darrin Max
E-MAIL: joelruybalid@bluehillschools.org   E-MAIL: darrin.max@burwellpublicschools.com
PHONE NUMBER: (402) 756-2085               PHONE NUMBER: (308) 346-4150
606 S Sycamore                             190 I St
Blue Hill, NE 68930                        Burwell, NE 68823

Boone Central Schools                      Callaway Public Schools
SUPERINTENDENT: Nicole Hardwick            SUPERINTENDENT: Bryon Hanson
E-MAIL: nhardwick@boonecentral.esu7.org    E-MAIL: bhanson@callawaypublicschools.org
PHONE NUMBER: (402) 395-2134               PHONE NUMBER: (308) 836-2272
605 S 6Th                                  101 N Needham
Albion, NE 68620                           Callaway, NE 68825

Boyd County Schools                        Cambridge Public Schools
SUPERINTENDENT: Mike Brown                 SUPERINTENDENT: Gregory Shepard
E-MAIL: mbrown@boydcounty.org              E-MAIL: gregory.shepard@cpstrojans.org
PHONE NUMBER: (402)589-1333                PHONE NUMBER: (308) 697-3322
106 E GREIG ST                             1003 Nelson St
SPENCER, NE 68777                          Cambridge, NE 69022

Boys Town Interim Prg Schs                 Cedar Bluffs Public Schools
SUPERINTENDENT: Steven Boes                SUPERINTENDENT: Harlan Ptomey
E-MAIL: boystownadmissions@boystown.org    E-MAIL: harlan.ptomey@cbwildcats.org
PHONE NUMBER: (402) 498-1898               PHONE NUMBER: (402) 628-2060
13803 Flanagan Blvd                        110 E Main St
Boys Town, NE 68010                        Cedar Bluffs, NE 68015

Brady Public Schools                       Cedar Rapids Public School
SUPERINTENDENT: James Mcgown               SUPERINTENDENT: Stephanie Kaczor
E-MAIL: jmcgown@bradyschools.org           E-MAIL: stephanie.kaczor@riversideps.org
PHONE NUMBER: (308) 584-3317               PHONE NUMBER: (308) 358-0640
112 E Popleton Ave                         408 W Dayton St
Brady, NE 69123                            Cedar Rapids, NE 68627

Bridgeport Public Schools                  Centennial Public Schools
SUPERINTENDENT: Chuck Lambert              SUPERINTENDENT: Tim Dewaard
E-MAIL: clambert@bpsbulldogs.org           E-MAIL: tim.dewaard@centennialbroncos.org
PHONE NUMBER: (308) 262-1470               PHONE NUMBER: (402) 534-2321
800 Q St                                   1301 Centennial
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 511 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Utica, NE 68456                                  Cody, NE 69211

Central City Public Schools                      Coleridge Community Schools
SUPERINTENDENT: Jeffrey Jensen                   SUPERINTENDENT: Jeremy Christiansen
E-MAIL: jjensen@centralcityps.org                E-MAIL: jeremy.christiansen@lccschool.org
PHONE NUMBER: (308) 946-3055                     PHONE NUMBER: (402) 283-4255
1711 15Th Ave                                    203 S Main St
Central City, NE 68826                           Coleridge, NE 68727

Central Valley Public Schools                    Columbus Public Schools
SUPERINTENDENT: Amy Malander                     SUPERINTENDENT: Troy Loeffelholz
E-MAIL: amy.malander@centralvps.org              E-MAIL: loeffelholzt@discoverers.org
PHONE NUMBER: (308) 428-3145                     PHONE NUMBER: (402) 563-7000
203 N Kildare                                    2508 27Th St
Greeley, NE 68842                                Columbus, NE 68602

Centura Public Schools                           Conestoga Public Schools
SUPERINTENDENT: Ryan Ruhl                        SUPERINTENDENT: Beth Johnsen
E-MAIL: ryan.ruhl@centuraps.org                  E-MAIL: bjohnsen@conestogaps.org
PHONE NUMBER: (308) 485-4258                     PHONE NUMBER: (402) 235-2992
201 N Hwy 11                                     104 East High St
Cairo, NE 68824                                  Murray, NE 68409

Chadron Public Schools                           Cozad Community Schools
SUPERINTENDENT: Caroline Winchester              SUPERINTENDENT: Ron Wymore
E-MAIL: caroline.winchester@chadronschools.net   E-MAIL: ron.wymore@cozadschools.net
PHONE NUMBER: (308) 432-0700                     PHONE NUMBER: (308) 784-2745
602 E 10Th                                       1910 Meridian Ave
Chadron, NE 69337                                Cozad, NE 69130

Chambers Public Schools                          Crawford Public Schools
SUPERINTENDENT: Frank Jesse                      SUPERINTENDENT: Eugene Hanks
E-MAIL: frankjesse@esu8.org                      E-MAIL: eugene.hanks@cpsrams.org
PHONE NUMBER: (402) 482-5233                     PHONE NUMBER: (308) 665-1537
201 South A St                                   908 5Th St
Chambers, NE 68725                               Crawford, NE 69339

Chase County Schools                             Creek Valley Schools
SUPERINTENDENT: Larry Lambert                    SUPERINTENDENT: Patrick Ningen
E-MAIL: llambert@chasecountyschools.org          E-MAIL: patrick.ningen@cvsstorm.com
PHONE NUMBER: (308) 882-4304                     PHONE NUMBER: (308) 874-2911
520 E 9Th St                                     6Th & Hayward
Imperial, NE 69033                               Chappell, NE 69129

Clarkson Public Schools                          Creighton Community Public Schools
SUPERINTENDENT: Rich Lemburg                     SUPERINTENDENT: Robby Thompson
E-MAIL: rlemburg@clarkson.esu7.org               E-MAIL: robthompson@chsbulldogs.org
PHONE NUMBER: (402) 892-3454                     PHONE NUMBER: (402) 358-3663
649 Cherry St                                    1609 Redick Ave
Clarkson, NE 68629                               Creighton, NE 68729

Cody-kilgore Public Schs                         Crete Public Schools
SUPERINTENDENT: Adam Lambert                     SUPERINTENDENT: Joshua Mcdowell
E-MAIL: alambert@cody-kilgore.com                E-MAIL: joshua.mcdowell@creteschools.org
PHONE NUMBER: (402) 823-4190                     PHONE NUMBER: (402) 826-5855
360 W 4Th St                                     920 Linden Ave
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 512 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Crete, NE 68333                           Valley, NE 68064

Crofton Community Schools                 Douglas County Youth Center
SUPERINTENDENT: Chris Look                SUPERINTENDENT: Brad Alexander
E-MAIL: clook@croftonwarriors.org         E-MAIL: brad.alexander@douglascounty-ne.gov
PHONE NUMBER: (402) 388-2440              PHONE NUMBER: (402) 444-7492
89048 N Hwy 121                           1301 S 41St Street
Crofton, NE 68730                         Omaha, NE 68105

Cross County Community Schools            Dundy Co Stratton Public Schs
SUPERINTENDENT: Brent Hollinger           SUPERINTENDENT: Jim Kent
E-MAIL: bhollinger@crosscounty.esu7.org   E-MAIL: jim@dcstigers.org
PHONE NUMBER: (402) 764-5521              PHONE NUMBER: (308) 423-2738
1270 123Rd Rd                             400 9Th Ave West
Stromsburg, NE 68666                      Benkelman, NE 69021

David City Public Schools                 East Butler Public Schools
SUPERINTENDENT: Chad Denker               SUPERINTENDENT: Michael Eldridge
E-MAIL: denker@dcscouts.org               E-MAIL: meldridge@ebutler.esu7.org
PHONE NUMBER: (402) 367-4590              PHONE NUMBER: (402) 545-2081
750 D St                                  212 S Madison St
David City, NE 68632                      Brainard, NE 68626

Deshler Public Schools                    Educational Service Unit 01
SUPERINTENDENT: Al Meier                  SUPERINTENDENT: Bill Heimann
E-MAIL: al.meier@deshlerdragons.org       E-MAIL: bheimann@esu1.org
PHONE NUMBER: (402) 365-7272              PHONE NUMBER: (402) 287-2061
1402 3Rd St                               211 Tenth St
Deshler, NE 68340                         Wakefield, NE 68784

Diller-odell Public Schools               Educational Service Unit 02
SUPERINTENDENT: Mike Meyerle              SUPERINTENDENT: Ted Deturk
E-MAIL: mmeyerle@dillerodell.org          E-MAIL: tdeturk@esu2.org
PHONE NUMBER: (402) 766-4171              PHONE NUMBER: (402) 721-7710
506 Perry St                              2320 N Colorado Ave
Odell, NE 68415                           Fremont, NE 68025

Doniphan-trumbull Public Schs             Educational Service Unit 03
SUPERINTENDENT: Stan Hendricks            SUPERINTENDENT: Dan Schnoes
E-MAIL: shendricks@dtcardinals.org        E-MAIL: dschnoes@esu3.org
PHONE NUMBER: (402) 845-2282              PHONE NUMBER: (402) 597-4800
302 W Plum                                6949 S 110Th St
Doniphan, NE 68832                        Omaha, NE 68128

Dorchester Public School                  Educational Service Unit 04
SUPERINTENDENT: Daryl Schrunk             SUPERINTENDENT: Gregg Robke
E-MAIL: dschrunk@dorchesterschool.org     E-MAIL: grobke@esu4.net
PHONE NUMBER: (402) 946-2781              PHONE NUMBER: (402) 274-4354
506 W 9Th                                 919 16Th St
Dorchester, NE 68343                      Auburn, NE 68305

Douglas Co West Community Schs            Educational Service Unit 05
SUPERINTENDENT: Melissa Poloncic          SUPERINTENDENT: Brenda Mcniff
E-MAIL: mpoloncic@dcwest.org              E-MAIL: bmcniff@esu5.org
PHONE NUMBER: (402) 359-2583              PHONE NUMBER: (402) 223-5277
401 S Pine St                             900 West Court
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 513 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Beatrice, NE 68310                        Ogallala, NE 69153

Educational Service Unit 07               Educational Service Unit 17
SUPERINTENDENT: Larianne Polk             SUPERINTENDENT: Geraldine Erickson
E-MAIL: lpolk@esu7.org                    E-MAIL: gerickson17@esu17.org
PHONE NUMBER: (402) 564-5753              PHONE NUMBER: (402) 387-1420
2657 44Th Ave                             207 N Main Street
Columbus, NE 68601                        Ainsworth, NE 69210

Educational Service Unit 08               Educational Service Unit 18
SUPERINTENDENT: Corey Dahl                SUPERINTENDENT: Steve Joel
E-MAIL: cdahl@esu8.org                    E-MAIL: sjoel@lps.org
PHONE NUMBER: (402) 887-5041              PHONE NUMBER: (402) 436-1610
302 Main St                               5905 O Street
Neligh, NE 68756                          Lincoln, NE 68516

Educational Service Unit 09               Educational Service Unit No. 19
SUPERINTENDENT: Drew Harris               SUPERINTENDENT: Connie Wickham
E-MAIL: drew.harris@esu9.us               E-MAIL: connie.wickham@esu19.org
PHONE NUMBER: (402) 463-5611              PHONE NUMBER: (531) 299-9625
1117 E South Street                       3215 Cuming Street
Hastings, NE 68901                        Omaha, NE 68117

Educational Service Unit 10               Elba Public Schools
SUPERINTENDENT: Melissa Wheelock          SUPERINTENDENT: Allison Pritchard
E-MAIL: mwheelock@esu10.org               E-MAIL: allison.pritchard@elbaps.org
PHONE NUMBER: (308) 237-5927              PHONE NUMBER: (308) 863-2228
76 Plaza Boulevard                        711 Caroline St
Kearney, NE 68845                         Elba, NE 68835

Educational Service Unit 11               Elgin Public Schools
SUPERINTENDENT: Greg Barnes               SUPERINTENDENT: Dan Polk
E-MAIL: greg.barnes@esu11.org             E-MAIL: dan.polk@elgineagles.org
PHONE NUMBER: (308) 995-6585              PHONE NUMBER: (402) 843-2455
412 W 14Th St                             101 N 4Th St
Holdrege, NE 68949                        Elgin, NE 68636

Educational Service Unit 13               Elkhorn Public Schools
SUPERINTENDENT: Andrew Dick               SUPERINTENDENT: Bary Habrock
E-MAIL: andrewdick@esu13.org              E-MAIL: bhabrock@epsne.org
PHONE NUMBER: (308) 635-3696              PHONE NUMBER: (402) 289-2579
4215 Avenue I                             20650 Glenn St
Scottsbluff, NE 69361                     Elkhorn, NE 68022

Educational Service Unit 15               Elkhorn Valley Schools
SUPERINTENDENT: Paul Calvert              SUPERINTENDENT: Darin Hahne
E-MAIL: p.calvert@esu15.org               E-MAIL: mr.hahne@elkhornvalleyschools.org
PHONE NUMBER: (308) 334-5160              PHONE NUMBER: (402) 368-5301
344 Main St                               601 S Madison
Trenton, NE 69044                         Tilden, NE 68781

Educational Service Unit 16               Elm Creek Public Schools
SUPERINTENDENT: Debra Paulman             SUPERINTENDENT: Bret Schroder
E-MAIL: dpaulman@esusixteen.org           E-MAIL: bret.schroder@elmcreekschools.org
PHONE NUMBER: (308) 284-8481              PHONE NUMBER: (308) 856-4300
314 W First St                            230 Calkins Avenue
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 514 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Elm Creek, NE 68836                       Exeter, NE 68351

Elmwood-murdock Public Schools            Fairbury Public Schools
SUPERINTENDENT: Ryan Knippelmeyer         SUPERINTENDENT: Stephen Grizzle
E-MAIL: rknippelmeyer@emknights.org       E-MAIL: sgrizzle@fairburyjeffs.org
PHONE NUMBER: (402) 867-2341              PHONE NUMBER: (402) 729-6104
300 Wyoming St                            703 K St
Murdock, NE 68407                         Fairbury, NE 68352

Elwood Public Schools                     Falls City Public Schools
SUPERINTENDENT: Daren Hatch               SUPERINTENDENT: Tim Heckenlively
E-MAIL: daren.hatch@elwoodpirates.org     E-MAIL: theckenlively@fallscityps.org
PHONE NUMBER: (308) 785-2491              PHONE NUMBER: (402) 245-2825
502 First Ave                             1415 Morton St
Elwood, NE 68937                          Falls City, NE 68355

Emerson-hubbard Public Schools            Fillmore Central Public Schs
SUPERINTENDENT: Lindsey Beaudette         SUPERINTENDENT: Mark Norvell
E-MAIL: lbeaudette@ehpirates.org          E-MAIL: mark.norvell@fillmorecentral.org
PHONE NUMBER: (402) 695-2621              PHONE NUMBER: (402) 759-4955
109 W Third St                            1410 L Street
Emerson, NE 68733                         Geneva, NE 68361

Envisions Level Iii Sch Prog              Fort Calhoun Community Schs
SUPERINTENDENT: Marlee Gordon             SUPERINTENDENT: Jerry Green
E-MAIL: marlee6815@aol.com                E-MAIL: jjgreen@ftcpioneers.org
PHONE NUMBER: (402) 371-1147              PHONE NUMBER: (402) 468-5592
407 West Norfolk Avenue                   1506 Lincoln St
Norfolk, NE 68701                         Fort Calhoun, NE 68023

Epworth Village Learning Ctr              Franklin Public Schools
SUPERINTENDENT: Margaret Donovan          SUPERINTENDENT: Candace Conradt
E-MAIL: mdonovan@epworthvillage.org       E-MAIL: candace.conradt@fpsflyers.org
PHONE NUMBER: (402) 362-3353              PHONE NUMBER: (308) 425-6283
1822 Iowa Ave                             1001 M St
York, NE 68467                            Franklin, NE 68939

Eustis-farnam Public Schools              Freeman Public Schools
SUPERINTENDENT: Steve Sampy               SUPERINTENDENT: Andrew Havelka
E-MAIL: steve.sampy@efknights.org         E-MAIL: andrew.havelka@freemanschools.net
PHONE NUMBER: (308) 486-3991              PHONE NUMBER: (402) 988-2525
504 N Ingall St                           415 Eighth St
Eustis, NE 69028                          Adams, NE 68301

Ewing Public Schools                      Fremont Public Schools
SUPERINTENDENT: Ted Hillman               SUPERINTENDENT: Mark Shepard
E-MAIL: thillman@esu8.org                 E-MAIL: mark.shepard@fpsmail.org
PHONE NUMBER: (402) 626-7235              PHONE NUMBER: (402) 727-3000
416 N Spruce St                           130 E 9Th Street
Ewing, NE 68735                           Fremont, NE 68025

Exeter-milligan Public Schools            Friend Public Schools
SUPERINTENDENT: Paul Sheffield            SUPERINTENDENT: David Kraus
E-MAIL: psheffie@emwolves.net             E-MAIL: david.kraus@friendschool.org
PHONE NUMBER: (402) 266-5911              PHONE NUMBER: (402) 947-2781
318 S River Ave                           501 Main St
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 515 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Friend, NE 68359                          Grand Island, NE 68803

Fullerton Public Schools                  Greeley-wolbach Public Schools
SUPERINTENDENT: Jeff Anderson             SUPERINTENDENT: Amy Malander
E-MAIL: janders@fullerton.esu7.org        E-MAIL: amy.malander@centralvps.org
PHONE NUMBER: (308) 536-2431              PHONE NUMBER: (308) 428-3145
606 4Th St                                203 N Kildare
Fullerton, NE 68638                       Greeley, NE 68842

Garden County Schools                     Gretna Public Schools
SUPERINTENDENT: Jess Underwood            SUPERINTENDENT: Rich Beran
E-MAIL: junderwood@gceagles.org           E-MAIL: rberan@gpsne.org
PHONE NUMBER: (308) 772-3242              PHONE NUMBER: (402) 332-3265
200 W 4Th St                              11717 S 216Th St
Oshkosh, NE 69154                         Gretna, NE 68028

Gering Public Schools                     Hampton Public Schools
SUPERINTENDENT: Bob Hastings              SUPERINTENDENT: Holly Herzberg
E-MAIL: bhastings@geringschools.net       E-MAIL: hherzberg@hamptonhawks.us
PHONE NUMBER: (308) 436-3125              PHONE NUMBER: (402) 725-3117
1519 10Th St                              458 5Th St
Gering, NE 69341                          Hampton, NE 68843

Gibbon Public Schools                     Hartington Newcastle Public Schools
SUPERINTENDENT: Vern Fisher               SUPERINTENDENT: Adrian Johnson
E-MAIL: vern.fisher@gibbonpublic.org      E-MAIL: adrian@hnscats.org
PHONE NUMBER: (308) 468-6555              PHONE NUMBER: (402) 254-3947
1030 Court Street                         501 S Broadway
Gibbon, NE 68840                          Hartington, NE 68739

Giltner Public Schools                    Harvard Public Schools
SUPERINTENDENT: Stuart Lenz               SUPERINTENDENT: Michael Derr
E-MAIL: slenz@giltnerschool.us            E-MAIL: mderr@harvardcardinals.org
PHONE NUMBER: (402) 849-2238              PHONE NUMBER: (402) 772-2171
#2 West 6Th Rd                            506 E North St
Giltner, NE 68841                         Harvard, NE 68944

Gordon-rushville Public Schs              Hastings Public Schools
SUPERINTENDENT: Lori Liggett              SUPERINTENDENT: Jeff Schneider
E-MAIL: lori.liggett@grmustangs.org       E-MAIL: jeff.schneider@hpstigers.org
PHONE NUMBER: (308) 282-1322              PHONE NUMBER: (402) 461-7500
810 N Oak St                              1924 West A Street
Gordon, NE 69343                          Hastings, NE 68901

Gothenburg Public Schools                 Hay Springs Public Schools
SUPERINTENDENT: Todd Rhodes               SUPERINTENDENT: Russell Lechtenberg
E-MAIL: todd.rhodes@goswedes.org          E-MAIL: russell.lechtenberg@hshawks.com
PHONE NUMBER: (308) 537-3651              PHONE NUMBER: (308) 638-4434
1322 Avenue I                             407 N Baker St
Gothenburg, NE 69138                      Hay Springs, NE 69347

Grand Island Public Schools               Hayes Center Public Schools
SUPERINTENDENT: Tawana Grover             SUPERINTENDENT: Tony Primavera
E-MAIL: tgrover@gips.org                  E-MAIL: tprimavera@hccardinals.org
PHONE NUMBER: (308) 385-5900              PHONE NUMBER: (308) 286-5600
123 S Webb Rd                             501 Troth St
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 516 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Hayes Center, NE 69032                    Howells, NE 68641

Heartland Community Schools               Humboldt Table Rock Steinauer
SUPERINTENDENT: Brad Best                 SUPERINTENDENT: Sherri Edmundson
E-MAIL: bbest@heartlandschools.net        E-MAIL: sherriedmundson@htrstitans.org
PHONE NUMBER: (402) 723-4434              PHONE NUMBER: (402) 862-2151
1501 Front St                             810 Central Ave
Henderson, NE 68371                       Humboldt, NE 68376

Hemingford Public Schools                 Humphrey Public Schools
SUPERINTENDENT: Charles Isom              SUPERINTENDENT: Greg Sjuts
E-MAIL: cisom@gubn.org                    E-MAIL: gregsjuts@humphrey.esu7.org
PHONE NUMBER: (308) 487-3328              PHONE NUMBER: (402) 923-1230
911 Niobrara St                           405 S 7Th St
Hemingford, NE 69348                      Humphrey, NE 68642

Hershey Public Schools                    Hyannis Area Schools
SUPERINTENDENT: Jane Davis                SUPERINTENDENT: Travis Hawk
E-MAIL: jane.davis@hpspanthers.org        E-MAIL: travishawk@hyannislonghorns.org
PHONE NUMBER: (308) 368-5574              PHONE NUMBER: (308) 458-2202
301 S Lincoln                             332 East Hwy 2
Hershey, NE 69143                         Hyannis, NE 69350

High Plains Community Schools             Johnson Co Central Public Schs
SUPERINTENDENT: Brian Tonniges            SUPERINTENDENT: Galen Boldt
E-MAIL: btonniges@hpcstorm.org            E-MAIL: galen.boldt@jccentral.org
PHONE NUMBER: (402) 765-2271              PHONE NUMBER: (402) 335-3320
260 S Pine                                358 N 6Th
Polk, NE 68654                            Tecumseh, NE 68450

Hitchcock Co Sch System                   Johnson-brock Public Schools
SUPERINTENDENT: Robert Sattler            SUPERINTENDENT: Jeff Koehler
E-MAIL: rsattler@hcfalcons.org            E-MAIL: jeff.koehler@johnsonbrock.org
PHONE NUMBER: (308) 334-5575              PHONE NUMBER: (402) 868-5235
318 West D                                310 Main St
Trenton, NE 69044                         Johnson, NE 68378

Holdrege Public Schools                   Kearney Public Schools
SUPERINTENDENT: Todd Hilyard              SUPERINTENDENT: Kent Edwards
E-MAIL: todd.hilyard@dusters.org          E-MAIL: kenedwards@kearneycats.com
PHONE NUMBER: (308) 995-8663              PHONE NUMBER: (308) 698-8000
505 14Th Ave                              310 W 24Th St
Holdrege, NE 68949                        Kearney, NE 68845

Homer Community Schools                   Kearney West High School
SUPERINTENDENT: Gregg Cruickshank         SUPERINTENDENT: Kent Edwards
E-MAIL: gcruickshank@homerknights.org     E-MAIL: kenedwards@kearneycats.com
PHONE NUMBER: (402) 698-2377              PHONE NUMBER: (308) 338-2011
212 S 3Rd                                 2802 30Th Ave
Homer, NE 68030                           Kearney, NE 68845

Howells-dodge Consolidated Schools        Kenesaw Public Schools
SUPERINTENDENT: Mark Ernst                SUPERINTENDENT: Rick Masters
E-MAIL: mernst@hdcjags.org                E-MAIL: rmasters@kenesawschools.org
PHONE NUMBER: (402) 986-1621              PHONE NUMBER: (402) 752-3215
417 Center Street                         110 N 5Th Ave
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 517 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Kenesaw, NE 68956                           Dalton, NE 69131

Keya Paha County Schools                    Lincoln Public Schools
SUPERINTENDENT: Dennis Peters               SUPERINTENDENT: Steve Joel
E-MAIL: dpeters@kpschools.org               E-MAIL: sjoel@lps.org
PHONE NUMBER: (402)497-3164                 PHONE NUMBER: (402) 436-1000
101 Football Ave                            5905 O Street
Springview, NE 68778                        Lincoln, NE 68501

Kimball Public Schools                      Litchfield Public Schools
SUPERINTENDENT: Trevor Anderson             SUPERINTENDENT: Wade Finley
E-MAIL: tanderson@kpslonghorns.org          E-MAIL: wade.finley@litchfieldps.org
PHONE NUMBER: (308) 235-2188                PHONE NUMBER: (308) 446-2244
901 S Nadine                                500 N Main St
Kimball, NE 69145                           Litchfield, NE 68852

Lakeview Community Schools                  Logan View Public Schools
SUPERINTENDENT: Aaron Plas                  SUPERINTENDENT: Jeremy Klein
E-MAIL: aplas@lakeview.esu7.org             E-MAIL: jklein@loganview.org
PHONE NUMBER: (402) 564-8518                PHONE NUMBER: (402) 654-3317
3744 83Rd St                                2163 County Road G
Columbus, NE 68601                          Hooper, NE 68031

Laurel-concord-coleridge School             Loomis Public Schools
SUPERINTENDENT: Jeremy Christiansen         SUPERINTENDENT: Sam Dunn
E-MAIL: jeremy.christiansen@lccschool.org   E-MAIL: sam.dunn@loomiswolves.org
PHONE NUMBER: (402) 256-3133                PHONE NUMBER: (308) 876-2111
502 Wakefield                               101 Bryan
Laurel, NE 68745                            Loomis, NE 68958

Leigh Community Schools                     Louisville Public Schools
SUPERINTENDENT: Stephanie Petersen          SUPERINTENDENT: Andrew Farber
E-MAIL: spetersen@leigh.esu7.org            E-MAIL: afarber@lpslions.org
PHONE NUMBER: (402) 487-2228                PHONE NUMBER: (402) 234-3585
310 Short St                                202 W 3Rd
Leigh, NE 68643                             Louisville, NE 68037

Lewiston Consolidated Schools               Loup City Public Schools
SUPERINTENDENT: Rick Kentfield              SUPERINTENDENT: Angela Simpson
E-MAIL: rkentfield@lewistonschool.net       E-MAIL: angela.simpson@lcpublic.org
PHONE NUMBER: (402) 865-4675                PHONE NUMBER: (308) 745-0120
306 Tiger Ave                               800 N 8Th St
Lewiston, NE 68380                          Loup City, NE 68853

Lexington Public Schools                    Loup County Public Schools
SUPERINTENDENT: John Hakonson               SUPERINTENDENT: Wayne Ruppert
E-MAIL: john.hakonson@lexschools.org        E-MAIL: wruppert@loupcountyschools.org
PHONE NUMBER: (308) 324-4681                PHONE NUMBER: (308) 942-6115
300 S Washington St                         608 Williams St
Lexington, NE 68850                         Taylor, NE 68879

Leyton Public Schools                       Lynch Public Schools
SUPERINTENDENT: Chris Geary                 SUPERINTENDENT: Mike Brown
E-MAIL: chris.geary@leytonwarriors.org      E-MAIL: mbrown@boydcounty.org
PHONE NUMBER: (308) 377-2301                PHONE NUMBER: (402) 569-2081
504 Main St                                 701 Hoffman St
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 518 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Lynch, NE 68746                           Tryon, NE 69167

Lyons-decatur Northeast Schs              Mead Public Schools
SUPERINTENDENT: Fred Hansen               SUPERINTENDENT: Pj Quinn
E-MAIL: fhansen@esu2.org                  E-MAIL: pquinn@esu2.org
PHONE NUMBER: (402) 687-2363              PHONE NUMBER: (402) 624-2745
400 S 5Th St                              115 N Elm
Lyons, NE 68038                           Mead, NE 68041

Madison Public Schools                    Medicine Valley Public Schools
SUPERINTENDENT: Alan Ehlers               SUPERINTENDENT: Alan Garey
E-MAIL: aehlers@esu8.org                  E-MAIL: agarey@medvalley.org
PHONE NUMBER: (402) 454-3336              PHONE NUMBER: (308) 367-4106
700 S Kent                                303 Crook Ave
Madison, NE 68748                         Curtis, NE 69025

Malcolm Public Schools                    Meridian Public Schools
SUPERINTENDENT: Ryan Terwilliger          SUPERINTENDENT: Randy Kort
E-MAIL: ryan.terwilliger@mps148.org       E-MAIL: rkort@meridianmustangs.org
PHONE NUMBER: (402) 796-2151              PHONE NUMBER: (402) 446-7265
10004 N W 112Th St                        72380 560Th Ave
Malcolm, NE 68402                         Daykin, NE 68338

Maxwell Public Schools                    Milford Public Schools
SUPERINTENDENT: Daniel Mcmurtry           SUPERINTENDENT: Kevin Wingard
E-MAIL: dmcmurtry@maxwellschools.org      E-MAIL: kevin.wingard@milfordpublicschools.org
PHONE NUMBER: (308) 582-4585              PHONE NUMBER: (402) 761-3321
415 E Hwy 30                              1200 W 1St
Maxwell, NE 69151                         Milford, NE 68405

Maywood Public Schools                    Millard Public Schools
SUPERINTENDENT: Jason Brown               SUPERINTENDENT: Jim Sutfin
E-MAIL: jason.brown@maywoodtigers.org     E-MAIL: jsutfin@mpsomaha.org
PHONE NUMBER: (308) 362-4223              PHONE NUMBER: (402) 715-8200
1 Tiger Dr                                5606 S 147Th St
Maywood, NE 69038                         Omaha, NE 68137

Mc Cook Public Schools                    Minatare Public Schools
SUPERINTENDENT: Grant Norgaard            SUPERINTENDENT: Tim Cody
E-MAIL: gnorgaard@mccookbison.org         E-MAIL: supttimcody@gmail.com
PHONE NUMBER: (308) 345-2510              PHONE NUMBER: (308)783-1232
700 W 7Th                                 1107 7TH ST
Mc Cook, NE 69001                         MINATARE, NE 69356

Mc Cool Junction Public Schs              Minden Public Schools
SUPERINTENDENT: Curtis Cogswell           SUPERINTENDENT: James Widdifield
E-MAIL: curtis.cogswell@mcjmustangs.org   E-MAIL: james.widdifield@mindenwhippets.org
PHONE NUMBER: (402) 724-2231              PHONE NUMBER: (308) 832-2440
209 S 2Nd St                              520 W 3Rd
Mccool Junction, NE 68401                 Minden, NE 68959

Mc Pherson County Schools                 Mitchell Public Schools
SUPERINTENDENT: Tim Vanderheiden          SUPERINTENDENT: Katherine Urbanek
E-MAIL: tvanderheiden@mcstryon.org        E-MAIL: kurbanek@mitchelltigers.org
PHONE NUMBER: (308) 587-2262              PHONE NUMBER: (308) 623-1707
525 Hwy 92                                1819 19Th Ave
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 519 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Mitchell, NE 69357                            Newman Grove, NE 68758

Morrill Public Schools                        Niobrara Public Schools
SUPERINTENDENT: Joe Sherwood                  SUPERINTENDENT: Margaret Sandoz
E-MAIL: joe.sherwood@mpslions.org             E-MAIL: msandoz@niobraraschools.org
PHONE NUMBER: (308) 247-2149                  PHONE NUMBER: (402) 857-3323
411 E Hamilton                                247 N Hwy 12
Morrill, NE 69358                             Niobrara, NE 68760

Mullen Public Schools                         Norfolk Public Schools
SUPERINTENDENT: Chris Kuncl                   SUPERINTENDENT: Jami Thompson
E-MAIL: chris.kuncl@mullenpublicschools.org   E-MAIL: jamijothompson@npsne.org
PHONE NUMBER: (308) 546-2223                  PHONE NUMBER: (402) 644-2500
404 N Blaine                                  512 Philip Ave
Mullen, NE 69152                              Norfolk, NE 68702

Nebraska City Public Schools                  Norris School Dist 160
SUPERINTENDENT: Rex Pfeil                     SUPERINTENDENT: John Schwartz
E-MAIL: rex.pfeil@nebcityps.org               E-MAIL: john.schwartz@nsdtitans.org
PHONE NUMBER: (402) 873-6033                  PHONE NUMBER: (402) 791-0000
215 N 12Th St                                 25211 S 68Th St
Nebraska City, NE 68410                       Firth, NE 68358

Nebraska Unified District 1                   North Bend Central Public Schs
SUPERINTENDENT: Dale Martin                   SUPERINTENDENT: Dan Endorf
E-MAIL: dalemartin@neunified1.org             E-MAIL: dendorf@nbtigers.org
PHONE NUMBER: (402) 893-2068                  PHONE NUMBER: (402) 652-3268
420 E 4Th St                                  1320 Walnut St
Orchard, NE 68764                             North Bend, NE 68649

Nebraska Youth Academy                        North Loup Scotia Public Schs
SUPERINTENDENT: Dannette Smith                SUPERINTENDENT: Amy Malander
E-MAIL: dannette.smith@nebraska.gov           E-MAIL: amy.malander@centralvps.org
PHONE NUMBER: (402) 462-1971                  PHONE NUMBER: (308) 245-3201
4200 W 2Nd Bldg 3                             204 Blaine St
Hastings, NE 68901                            Scotia, NE 68875

Neligh-oakdale Schools                        North Platte Public Schools
SUPERINTENDENT: Bill Kuester                  SUPERINTENDENT: Ron Hanson
E-MAIL: bkuester@nowarriors.org               E-MAIL: rhanson@nppsd.org
PHONE NUMBER: (402) 887-4166                  PHONE NUMBER: (308) 535-7100
600 J St                                      301 West F
Neligh, NE 68756                              North Platte, NE 69103

Newcastle Public Schools                      Northeast Ne Juvenile Services
SUPERINTENDENT: Adrian Johnson                SUPERINTENDENT: Mark Benne
E-MAIL: adrian@hnscats.org                    E-MAIL: adminnnjsc@cableone.net
PHONE NUMBER: (402) 355-2231                  PHONE NUMBER: (402) 454-3955
509 Annie St                                  1313 1/2 N Main Street
Newcastle, NE 68757                           Madison, NE 68748

Newman Grove Public Schools                   Northwest Public Schools
SUPERINTENDENT: Mikal Shalikow                SUPERINTENDENT: Jeff Edwards
E-MAIL: mikal.shalikow@ngpublicschools.com    E-MAIL: jedwards@ginorthwest.org
PHONE NUMBER: (402) 447-2721                  PHONE NUMBER: (308) 385-6398
101 S 8Th St                                  2710 N North Rd
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 520 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Grand Island, NE 68803                      Osceola, NE 68651

Nova Alternative School                     Osmond Community Schools
SUPERINTENDENT: Pegg Asche                  SUPERINTENDENT: Dave Hamm
E-MAIL: psiemekasche@novatc.org             E-MAIL: dhamm@esu8.org
PHONE NUMBER: (402) 455-8303                PHONE NUMBER: (402) 748-3777
8502 MORMON BRIDGE RD                       202 W Prairie St
OMAHA, NE 68152                             Osmond, NE 68765

Oakland Craig Public Schools                Overton Public Schools
SUPERINTENDENT: Jeff Smith                  SUPERINTENDENT: Mark Aten
E-MAIL: jsmith@ocknights.org                E-MAIL: mark.aten@overtoneagles.org
PHONE NUMBER: (402) 685-5631                PHONE NUMBER: (308) 987-2424
309 N Davis                                 401 7Th St
Oakland, NE 68045                           Overton, NE 68863

Ogallala Public Schools                     Palmer Public Schools
SUPERINTENDENT: Michael Apple               SUPERINTENDENT: Joel Bohlken
E-MAIL: mikeapple@opsd.org                  E-MAIL: jbohlken@palmer.esu7.org
PHONE NUMBER: (308)284-6087                 PHONE NUMBER: (308) 894-3065
205 E 6Th St                                202 Commercial St
Ogallala, NE 69153                          Palmer, NE 68864

Omaha Home For Boys School                  Palmyra District O R 1
SUPERINTENDENT: Jeff Dewispelare            SUPERINTENDENT: Rob Hanger
E-MAIL: jdewispelare@omahahomeforboys.org   E-MAIL: hanger.rob@districtor1.net
PHONE NUMBER: (402) 457-7000                PHONE NUMBER: (402) 780-5327
4343 North 52nd Street                      425 F St
Omaha, NE 68140                             Palmyra, NE 68418

Omaha Public Schools                        Papillion-la Vista Public Schs
SUPERINTENDENT: Cheryl Logan                SUPERINTENDENT: Andrew Rikli
E-MAIL: logancomm@ops.org                   E-MAIL: arikli@paplv.org
PHONE NUMBER: (402) 557-2222                PHONE NUMBER: (402) 537-6200
3215 Cuming St                              420 S Washington
Omaha, NE 68131                             Papillion, NE 68046

O'Neill Public Schools                      Pathfinder Ed Prg-lancaster Co
SUPERINTENDENT: Amy Shane                   SUPERINTENDENT: Randy Farmer
E-MAIL: amyshane@oneillschools.org          E-MAIL: rfarmer@lps.org
PHONE NUMBER: (402) 336-3775                PHONE NUMBER: (402) 441-6817
410 E Benton                                1200 Radcliff Street
O'Neill, NE 68763                           Lincoln, NE 68512

Ord Public Schools                          Pawnee City Public Schools
SUPERINTENDENT: Heather Nebesniak           SUPERINTENDENT: Brian Rottinghaus
E-MAIL: hnebesniak@ordps.org                E-MAIL: brottinghaus@pawneecityschool.net
PHONE NUMBER: (308) 728-5013                PHONE NUMBER: (402) 852-2988
320 N 19Th                                  729 E St
Ord, NE 68862                               Pawnee City, NE 68420

Osceola Public Schools                      Paxton Consolidated Schools
SUPERINTENDENT: Jason Lavaley               SUPERINTENDENT: Del Dack
E-MAIL: jlavaley@osceola.esu7.org           E-MAIL: del.dack@paxtonschools.org
PHONE NUMBER: (402) 747-3121                PHONE NUMBER: (308) 239-4283
565 S Kimmel                                308 N Elm
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 521 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Paxton, NE 69155                                   Potter, NE 69156

Pender Public Schools                              Ralston Public Schools
SUPERINTENDENT: Jason Dolliver                     SUPERINTENDENT: Mark Adler
E-MAIL: jadolli1@penderschools.org                 E-MAIL: madler@ralstonschools.org
PHONE NUMBER: (402) 385-3244                       PHONE NUMBER: (402) 331-4700
609 Whitney St                                     8545 Park Dr
Pender, NE 68047                                   Ralston, NE 68127

Perkins County Schools                             Randolph Public Schools
SUPERINTENDENT: Phillip Picquet                    SUPERINTENDENT: Jeff Hoesing
E-MAIL: phillip.picquet@perkinscountyschools.org   E-MAIL: jeff.hoesing@rcards.org
PHONE NUMBER: (308) 352-4735                       PHONE NUMBER: (402) 337-0252
740 Sherman Ave                                    207 N Pierce St
Grant, NE 69140                                    Randolph, NE 68771

Pierce Public Schools                              Ravenna Public Schools
SUPERINTENDENT: Kendall Steffense                  SUPERINTENDENT: Ken Schroeder
E-MAIL: kendallsteffensen@piercebluejays.org       E-MAIL: ken.schroeder@ravennabluejays.org
PHONE NUMBER: (402) 329-4677                       PHONE NUMBER: (308) 452-3249
201 N Sunset                                       41750 Carthage St
Pierce, NE 68767                                   Ravenna, NE 68869

Plainview Public Schools                           Raymond Central Public Schools
SUPERINTENDENT: Darron Arlt                        SUPERINTENDENT: Derrick Joel
E-MAIL: darlt@plainviewschools.org                 E-MAIL: djoel@rcentral.org
PHONE NUMBER: (402) 582-4993                       PHONE NUMBER: (402) 785-2615
301 W Pilcher                                      1800 W Agnew Rd
Plainview, NE 68769                                Raymond, NE 68428

Plattsmouth Community Schools                      Red Cloud Community Schools
SUPERINTENDENT: Richard Hasty                      SUPERINTENDENT: Brian Hof
E-MAIL: rhasty@pcsd.org                            E-MAIL: bhof@redcloudschool.us
PHONE NUMBER: (402) 296-3361                       PHONE NUMBER: (402) 746-3413
1912 East Hwy 34                                   334 N Cherry
Plattsmouth, NE 68048                              Red Cloud, NE 68970

Pleasanton Public Schools                          Riverside Public Schools
SUPERINTENDENT: Jeff Vetter                        SUPERINTENDENT: Stephanie Kaczor
E-MAIL: jvetter@pleasantonbulldogs.org             E-MAIL: stephanie.kaczor@riversideps.org
PHONE NUMBER: (308) 388-2041                       PHONE NUMBER: (308) 358-0640
303 Church St                                      408 W Dayton St
Pleasanton, NE 68866                               Cedar Rapids, NE 68627

Ponca Public Schools                               Rock County Public Schools
SUPERINTENDENT: Jody Phillips                      SUPERINTENDENT: Mark Otten
E-MAIL: jodyphillips@poncaschool.org               E-MAIL: motten@rockcountyschools.org
PHONE NUMBER: (402) 755-5700                       PHONE NUMBER: (402) 684-3411
505 3Rd St                                         East Hwy 20
Ponca, NE 68770                                    Bassett, NE 68714

Potter-dix Public Schools                          Sandhills Public Schools
SUPERINTENDENT: Adam Patrick                       SUPERINTENDENT: Gary Cooper
E-MAIL: adam.patrick@pdcoyotes.org                 E-MAIL: gary.cooper@sandhillsknights.org
PHONE NUMBER: (308) 879-4434                       PHONE NUMBER: (308) 538-2224
303 Walnut                                         107 Gandy Ave
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 522 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Dunning, NE 68833                                210 9Th St
                                                 Shelton, NE 68876
Santee Community Schools
SUPERINTENDENT: Justin Hayes                     Shickley Public Schools
E-MAIL: jhayes@santeeschools.org                 SUPERINTENDENT: Sadie Coffey
PHONE NUMBER: (402)857-2741                      E-MAIL: scoffey@longhornpower.org
206 FRAZIER AVE EAST                             PHONE NUMBER: (402) 627-3375
NIOBRARA, NE 68760                               104 E Murray
                                                 Shickley, NE 68436
Sargent Public Schools
SUPERINTENDENT: Rusty Ruppert                    Sidney Public Schools
E-MAIL: wayne.ruppert@sargentpublicschools.org   SUPERINTENDENT: Jay Ehler
PHONE NUMBER: (308) 527-4119                     E-MAIL: jay.ehler@raidermail.org
400 N 5Th St                                     PHONE NUMBER: (308) 254-5855
Sargent, NE 68874                                1101 21St Ave
                                                 Sidney, NE 69162
Schuyler Community Schools
SUPERINTENDENT: Daniel Hoesing                   Silver Lake Public Schools
E-MAIL:                                          SUPERINTENDENT: Terry Bauer
dan.hoesing@schuylercommunityschools.org         E-MAIL: terrybauer@silverlakemustangs.org
PHONE NUMBER: (402) 352-3527                     PHONE NUMBER: (402) 756-6611
401 Adam St                                      9405 S Lincoln Ave
Schuyler, NE 68661                               Roseland, NE 68973

Scottsbluff Public Schools                       Sioux County Public Schools
SUPERINTENDENT: Rick Myles                       SUPERINTENDENT: Brett Gies
E-MAIL: rmyles@sbps.net                          E-MAIL: bgies@siouxcountyschools.org
PHONE NUMBER: (308) 635-6200                     PHONE NUMBER: (308) 668-2415
1722 1St Avenue                                  435 Kate
Scottsbluff, NE 69361                            Harrison, NE 69346

Scribner-snyder Community Schs                   So Sioux City Community Schs
SUPERINTENDENT: Ginger Meyer                     SUPERINTENDENT: Todd Strom
E-MAIL: gingermeyer@sstrojans.org                E-MAIL: todd.strom@ssccards.org
PHONE NUMBER: (402) 664-2567                     PHONE NUMBER: (402) 494-2425
400 Pebble                                       210 West 39Th St
Scribner, NE 68057                               So Sioux City, NE 68776

Seward Public Schools                            South Central Nebraska Unified 5
SUPERINTENDENT: Josh Fields                      SUPERINTENDENT: Julie Otero
E-MAIL: josh.fields@sewardschools.org            E-MAIL: jotero@southcentralusd.us
PHONE NUMBER: (402) 643-2941                     PHONE NUMBER: (402) 726-2151
410 South St                                     30671 Hwy 14
Seward, NE 68434                                 Fairfield, NE 68938

Shelby - Rising City Public Schools              South Platte Public Schools
SUPERINTENDENT: Chip Kay                         SUPERINTENDENT: David Spencer
E-MAIL: ckay@shelby.esu7.org                     E-MAIL: dspencer@southplatteschools.com
PHONE NUMBER: (402) 527-5946                     PHONE NUMBER: (308) 889-3622
650 N Walnut                                     610 Plum St
Shelby, NE 68662                                 Big Springs, NE 69122

Shelton Public Schools                           Southern School Dist 1
SUPERINTENDENT: Shanna Gannon                    SUPERINTENDENT: Chris Prososki
E-MAIL: sgannon@sheltonbulldogs.org              E-MAIL: cprososki@southernschools.org
PHONE NUMBER: (308) 647-6742                     PHONE NUMBER: (402) 645-3326
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 523 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


115 S 11Th St                                 702 6Th Street
Wymore, NE 68466                              Stapleton, NE 69163

Southern Valley Schools                       Sterling Public Schools
SUPERINTENDENT: Bryce Jorgenson               SUPERINTENDENT: Dottie Heusman
E-MAIL: bryce.jorgenson@sveagles.org          E-MAIL: dheusman@sterlingpublicschools.com
PHONE NUMBER: (308) 868-2222                  PHONE NUMBER: (402) 866-4761
43739 Hwy 89                                  250 Main St
Oxford, NE 68967                              Sterling, NE 68443

Southwest Public Schools                      Stuart Public Schools
SUPERINTENDENT: Todd Porter                   SUPERINTENDENT: Robert Hanzlik
E-MAIL: todd.porter@swpschools.org            E-MAIL: rhanzlik@stuartbroncos.org
PHONE NUMBER: (308) 692-3223                  PHONE NUMBER: (402) 924-3302
900 Coke St                                   404 E 2Nd
Bartley, NE 69020                             Stuart, NE 68780

Spalding Public Schools                       Sumner-eddyville-miller Schs
SUPERINTENDENT: Stephanie Kaczor              SUPERINTENDENT: Kevin Finkey
E-MAIL: stephanie.kaczor@riversideps.org      E-MAIL: kfinkey@semmustangs.org
PHONE NUMBER: (308) 497-2431                  PHONE NUMBER: (308) 752-2925
124 S Ash                                     205 E 5Th Ave
Spalding, NE 68665                            Sumner, NE 68878

Springfield Platteview Community Schools      Superior Public Schools
SUPERINTENDENT: Brett Richards                SUPERINTENDENT: Marty Kobza
E-MAIL: brichards@springfieldplatteview.org   E-MAIL: mkobza@superiorwildcats.org
PHONE NUMBER: (402) 592-1300                  PHONE NUMBER: (402) 879-3258
14801 S 108Th St                              601 W 8Th St
Springfield, NE 68059                         Superior, NE 68978

St Edward Public Schools                      Sutherland Public Schools
SUPERINTENDENT: Justin Frederick              SUPERINTENDENT: Dan Keyser
E-MAIL: jfrederick@sted.esu7.org              E-MAIL: dan.keyser@spssailors.org
PHONE NUMBER: (402)678-2282                   PHONE NUMBER: (308) 386-4656
601 CLARK ST                                  401 Walnut
ST EDWARD, NE 68660                           Sutherland, NE 69165

St Paul Public Schools                        Sutton Public Schools
SUPERINTENDENT: John Poppert                  SUPERINTENDENT: Dana Wiseman
E-MAIL: jpoppert8@gmail.com                   E-MAIL: dwiseman@spsne.org
PHONE NUMBER: (308) 754-4433                  PHONE NUMBER: (402) 773-5569
1305 Howard Ave                               1107 N Saunders
St. Paul, NE 68873                            Sutton, NE 68979

Stanton Community Schools                     Syracuse-dunbar-avoca Schools
SUPERINTENDENT: Michael Sieh                  SUPERINTENDENT: Brad Buller
E-MAIL: msieh@esu8.org                        E-MAIL: bbuller@sdarockets.org
PHONE NUMBER: (402) 439-2233                  PHONE NUMBER: (402) 269-2383
1007 Kingwood St                              550 7Th St
Stanton, NE 68779                             Syracuse, NE 68446

Stapleton Public Schools                      Tekamah-herman Community Schs
SUPERINTENDENT: Howard Gaffney                SUPERINTENDENT: Dan Gross
E-MAIL: howard.gaffney@stapletonschools.org   E-MAIL: dgross@esu2.org
PHONE NUMBER: (308) 636-2252                  PHONE NUMBER: (402) 374-2157
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 524 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


112 N 13Th St                                  2201 N Locust
Tekamah, NE 68061                              Wahoo, NE 68066

Thayer Central Community Schs                  Wakefield Public Schools
SUPERINTENDENT: Randy Page                     SUPERINTENDENT: Mike Moody
E-MAIL: randy.page@thayercentral.net           E-MAIL: mmoody@wakefieldschools.org
PHONE NUMBER: (402) 768-6117                   PHONE NUMBER: (402) 287-2012
930 Eads Ave                                   802 Highland
Hebron, NE 68370                               Wakefield, NE 68784

Thedford Public Schools                        Wallace Public Sch Dist 65 R
SUPERINTENDENT: Blake Dahlberg                 SUPERINTENDENT: Tom Sandberg
E-MAIL: blake.dahlberg@thedfordschools.org     E-MAIL: thsandberg@whscats.org
PHONE NUMBER: (308) 645-2230                   PHONE NUMBER: (308) 387-4323
304 Maple St                                   151 N Wallace Rd
Thedford, NE 69166                             Wallace, NE 69169

Tri County Public Schools                      Walthill Public Schools
SUPERINTENDENT: Randy Schlueter                SUPERINTENDENT: Kirk Ahrends
E-MAIL: randy.schlueter@tricountyschools.org   E-MAIL: kahrends@walthillschool.org
PHONE NUMBER: (402) 683-2037                   PHONE NUMBER: (402) 846-5432
72520 Hwy 103                                  602 Main St
Dewitt, NE 68341                               Walthill, NE 68067

Twin River Public Schools                      Wauneta-palisade Public Schs
SUPERINTENDENT: John Weidner                   SUPERINTENDENT: Randy Geier
E-MAIL: jweidner@twinriver.esu7.org            E-MAIL: rgeier724@gmail.com
PHONE NUMBER: (402) 993-2274                   PHONE NUMBER: (308)394-5700
816 Willard Ave                                214 W WICHITA
Genoa, NE 68640                                WAUNETA, NE 69045

Umo N Ho N Nation Public Schs                  Wausa Public Schools
SUPERINTENDENT: Lacey Sateren                  SUPERINTENDENT: Bradley Hoesing
E-MAIL: lsateren@unpsk-12.org                  E-MAIL: bradhoesing@wausaschools.org
PHONE NUMBER: (402) 837-5622                   PHONE NUMBER: (402) 586-2255
470 Main Street                                300 S Bismarck
Macy, NE 68039                                 Wausa, NE 68786

Uta Halee Academy Program                      Waverly School District 145
SUPERINTENDENT: Tanya Martin                   SUPERINTENDENT: Cory             Worrell
E-MAIL: tanya.martin@rop.com                   E-MAIL: cory.worrell@district145.org
PHONE NUMBER: (402)905-9656                    PHONE NUMBER: (402) 786-2321
10625 CALHOUN ROAD                             14511 Heywood St
OMAHA, NE 68112                                Waverly, NE 68462

Valentine Community Schools                    Wayne Community Schools
SUPERINTENDENT: Mike Halley                    SUPERINTENDENT: Mark Lenihan
E-MAIL: mhalley@vcsbadger.net                  E-MAIL: malenih1@waynebluedevils.org
PHONE NUMBER: (402) 376-1780                   PHONE NUMBER: (402) 375-3150
431 N Green St                                 611 W 7Th St
Valentine, NE 69201                            Wayne, NE 68787

Wahoo Public Schools                           Weeping Water Public Schools
SUPERINTENDENT: Brandon Lavaley                SUPERINTENDENT: Kevin Reiman
E-MAIL: blavaley@wahoowarriors.org             E-MAIL: kreiman@weepingwaterps.org
PHONE NUMBER: (402) 443-3051                   PHONE NUMBER: (402) 267-2445
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 525 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


204 West O                                202 Osbourne St
Weeping Water, NE 68463                   Winnebago, NE 68071

West Boyd School District                 Winside Public Schools
SUPERINTENDENT: Michael Brown             SUPERINTENDENT: Andrew Offner
E-MAIL: mbrown@westboyd.com               E-MAIL: aoffner@winsidewildcats.org
PHONE NUMBER: (402) 589-1333              PHONE NUMBER: (402) 286-4466
106 E Greig St                            203 Crawford Ave
Spencer, NE 68777                         Winside, NE 68790

West Holt Public Schools                  Wisner-pilger Public Schools
SUPERINTENDENT: Paul Pistulka             SUPERINTENDENT: Chad Boyer
E-MAIL: paupistulka@westholt.org          E-MAIL: cboyer@igators.org
PHONE NUMBER: (402) 925-2890              PHONE NUMBER: (402) 529-3249
1000 N Main                               801 18Th St
Atkinson, NE 68713                        Wisner, NE 68791

West Point Public Schools                 Wood River Rural Schools
SUPERINTENDENT: Bill Mcallister           SUPERINTENDENT: James Haley
E-MAIL: wmcallister@wpcadets.org          E-MAIL: jhaley@wrrsd.org
PHONE NUMBER: (402) 372-5860              PHONE NUMBER: (308) 583-2249
1200 E Washington                         13800 W Wood River Rd
West Point, NE 68788                      Wood River, NE 68883

Westside Community Schools                Wynot Public Schools
SUPERINTENDENT: Mike Lucas                SUPERINTENDENT: Jeff Messersmith
E-MAIL: lucas.mike@westside66.net         E-MAIL: jeff.messersmith@wynotpublicschools.org
PHONE NUMBER: (402) 390-2100              PHONE NUMBER: (402) 357-2121
909 S 76Th St                             709 St James Ave
Omaha, NE 68114                           Wynot, NE 68792

Wheeler Central Schools                   York Public Schools
SUPERINTENDENT: Rodney Olson              SUPERINTENDENT: Mitch Bartholomew
E-MAIL: rodney.olson@wbroncs.org          E-MAIL: mitch.bartholomew@yorkdukes.org
PHONE NUMBER: (308) 654-3273              PHONE NUMBER: (402) 362-6655
600 Randolph West                         1715 N Delaware Ave
Bartlett, NE 68622                        York, NE 68467

Wilber-clatonia Public Schools            Youth Links-heartland Family
SUPERINTENDENT: Ray Collins               SUPERINTENDENT: John Jeanetta
E-MAIL: ray.collins@wilberclatonia.org    E-MAIL: jjeanetta@heartlandfamilyservice.org
PHONE NUMBER: (402) 821-2266              PHONE NUMBER: (402) 552-7024
900 S Franklin                            815 Dorcas Street
Wilber, NE 68465                          Omaha, NE 68108

Wilcox-hildreth Public Schools            Yutan Public Schools
SUPERINTENDENT: Justin Patterson          SUPERINTENDENT: Mitch Hoffer
E-MAIL: justin.patterson@whfalcons.org    E-MAIL: hoffer@esu2.org
PHONE NUMBER: (308) 478-5265              PHONE NUMBER: (402) 625-2243
404 E Sapp St                             1200 2Nd St
Wilcox, NE 68982                          Yutan, NE 68073

Winnebago Public Schools                  Albany School District
SUPERINTENDENT: John Schwuchow            SUPERINTENDENT: Kevin Richard
E-MAIL: schwuchowj@winnebagoschools.org   E-MAIL: krichard@sau9.org
PHONE NUMBER: (402) 878-2224              PHONE NUMBER: (603) 447-8368
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 526 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


176A Main St.                             90 Farmer Rd.
Conway, NH 03818                          Hooksett, NH 03106

Allenstown School District                Barnstead Sau Office
SUPERINTENDENT: Patricia Sherman          SUPERINTENDENT: Timothy Broadrick
E-MAIL: psherman@sau53.org                E-MAIL: tbroadrick@mybes.org
PHONE NUMBER: (603) 485-5187              PHONE NUMBER: (603) 435-1510
267 Pembroke St.                          1 Suncook Valley Road
Pembroke, NH 03275                        Barnstead, Nh 03218, NH 03218

Alton Sau Office                          Barnstead School District
SUPERINTENDENT: Pamela Stiles             SUPERINTENDENT: Timothy Broadrick
E-MAIL: pstiles@sau72.org                 E-MAIL: tbroadrick@mybes.org
PHONE NUMBER: (603) 875-7890              PHONE NUMBER: (603) 435-1510
252 Suncook Valley Rd.                    1 Suncook Valley Road
Alton, NH 03809                           Barnstead, Nh 03218, NH 03218

Alton School District                     Barrington Sau Office
SUPERINTENDENT: Pamela Stiles             SUPERINTENDENT: Daniel Moulis
E-MAIL: pstiles@sau72.org                 E-MAIL: dmoulis@sau74.org
PHONE NUMBER: (603) 875-7890              PHONE NUMBER: (603) 664-2715
252 Suncook Valley Rd.                    77 Ramsdell Lane
Alton, NH 03809                           Barrington, NH 03825

Amherst Sau Office                        Barrington School District
SUPERINTENDENT: Adam Steel                SUPERINTENDENT: Daniel Moulis
E-MAIL: asteel@sprise.com                 E-MAIL: dmoulis@sau74.org
PHONE NUMBER: (603) 673-2690              PHONE NUMBER: (603) 664-2715
1 School St.                              77 Ramsdell Lane
Amherst, NH 03031                         Barrington, NH 03825

Amherst School District                   Bartlett School District
SUPERINTENDENT: Adam Steel                SUPERINTENDENT: Kevin Richard
E-MAIL: asteel@sprise.com                 E-MAIL: krichard@sau9.org
PHONE NUMBER: (603) 673-2690              PHONE NUMBER: (603) 447-8368
1 School St.                              176A Main St.
Amherst, NH 03031                         Conway, NH 03818

Andover School District                   Bath School District
SUPERINTENDENT: Mark Maclean              SUPERINTENDENT: Laurie Melanson
E-MAIL: mmaclean@mvsdpride.org            E-MAIL: lmelanson@sau23.org
PHONE NUMBER: (603) 753-6561              PHONE NUMBER: (603) 787-2113
105 Community Dr.                         2975 Dartmouth College Hwy.
Penacook, NH 03303                        N. Haverhill, NH 03774

Ashland School District                   Bedford Sau Office
SUPERINTENDENT: Mary Moriarty             SUPERINTENDENT: Michael Fournier
E-MAIL: mary.moriarty@interlakes.org      E-MAIL: fournierm@sau25.net
PHONE NUMBER: (603) 279-7947              PHONE NUMBER: (603) 472-3755
103 Main St.                              103 County Rd.
Meredith, NH 03253                        Bedford, NH 03110

Auburn School District                    Bedford School District
SUPERINTENDENT: William Rearick           SUPERINTENDENT: Michael Fournier
E-MAIL: wrearick@sau15.net                E-MAIL: fournierm@sau25.net
PHONE NUMBER: (603) 622-3731              PHONE NUMBER: (603) 472-3755
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 527 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


103 County Rd.                           4 Lund Ln.
Bedford, NH 03110                        Hollis, NH 03049

Benton School District                   Campton School District
SUPERINTENDENT: Laurie Melanson          SUPERINTENDENT: Kyla Welch
E-MAIL: lmelanson@sau23.org              E-MAIL: kwelch@pemibaker.org
PHONE NUMBER: (603) 787-2113             PHONE NUMBER: (603) 536-1254
2975 Dartmouth College Hwy.              47 Old Ward Bridge Rd.
N. Haverhill, NH 03774                   Plymouth, NH 03264

Berlin Sau Office                        Candia School District
SUPERINTENDENT: Julie King               SUPERINTENDENT: William Rearick
E-MAIL: jking@sau3.org                   E-MAIL: wrearick@sau15.net
PHONE NUMBER: (603) 752-6500             PHONE NUMBER: (603) 622-3731
183 Hillside Ave.                        90 Farmer Rd.
Berlin, NH 03570                         Hooksett, NH 03106

Berlin School District                   Chatham School District
SUPERINTENDENT: Julie King               SUPERINTENDENT: Kevin Richard
E-MAIL: jking@sau3.org                   E-MAIL: krichard@sau9.org
PHONE NUMBER: (603) 752-6500             PHONE NUMBER: (603) 447-8368
183 Hillside Ave.                        176A Main St.
Berlin, NH 03570                         Conway, NH 03818

Bethlehem School District                Chester Sau Office
SUPERINTENDENT: Tari Thomas              SUPERINTENDENT: Darrell Lockwood
E-MAIL: t.thomas@sau35.org               E-MAIL: lockwoodd@chesteracademy.org
PHONE NUMBER: (603) 444-3925             PHONE NUMBER: (603) 887-3621
260 Cottage Street-Suite C               22 Murphy Drive
Littleton, NH 03561                      Chester, NH 03036

Bow Sau Office                           Chester School District
SUPERINTENDENT: Dean Cascadden           SUPERINTENDENT: Darrell Lockwood
E-MAIL: dcascadden@bownet.org            E-MAIL: dlockwood@chesteracademy.org
PHONE NUMBER: (603) 224-4728             PHONE NUMBER: (603) 887-3621
32 White Rock Hill Rd.                   22 Murphy Drive
Bow, NH 03304                            Chester, NH 03036

Bow School District                      Chesterfield School District
SUPERINTENDENT: Dean Cascadden           SUPERINTENDENT: Robert Malay
E-MAIL: dcascadden@bownet.org            E-MAIL: rmalay@sau29.org
PHONE NUMBER: (603) 224-4728             PHONE NUMBER: (603) 357-9002
32 White Rock Hill Rd.                   193 Maple Avenue
Bow, NH 03304                            Keene, NH 03431

Brentwood School District                Chichester School District
SUPERINTENDENT: David Ryan               SUPERINTENDENT: Peter Warburton
E-MAIL: dryan@sau16.org                  E-MAIL: pwarburton@sau53.org
PHONE NUMBER: (603) 775-8400             PHONE NUMBER: (603) 485-5187
30 Linden St.                            267 Pembroke St.
Exeter, NH 03833                         Pembroke, NH 03275

Brookline School District                Claremont Sau Office
SUPERINTENDENT: Andrew Corey             SUPERINTENDENT: Michael Tempesta
E-MAIL: andrew.corey@sau41.org           E-MAIL: mtempesta@sau6.org
PHONE NUMBER: (603) 324-5999             PHONE NUMBER: (603) 543-4200
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 528 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


165 Broad St.                             38 Liberty St.
Claremont, NH 03743                       Concord, NH 03301

Claremont School District                 Contoocook Valley Sau Office
SUPERINTENDENT: Michael Tempesta          SUPERINTENDENT: Kimberly Saunders
E-MAIL: mtempesta@sau6.org                E-MAIL: ksaunders@conval.edu
PHONE NUMBER: (603) 543-4200              PHONE NUMBER: (603) 924-3336
165 Broad St.                             106 Hancock Rd.
Claremont, NH 03743                       Peterborough, NH 03458

Clarksville School District               Contoocook Valley School District
SUPERINTENDENT: Bruce Beasley             SUPERINTENDENT: Kimberly Saunders
E-MAIL: bbeasley@sau7.org                 E-MAIL: ksaunders@conval.edu
PHONE NUMBER: (603) 237-5571              PHONE NUMBER: (603) 924-3336
3 Academy St                              106 Hancock Rd.
Colebrook, NH 03576                       Peterborough, NH 03458

Coe Brown Academy School District         Conway Sau Office
SUPERINTENDENT: David Smith               SUPERINTENDENT: Kevin Richard
E-MAIL: dsmith@coebrown.org               E-MAIL: krichard@sau9.org
PHONE NUMBER: (603) 942-5531              PHONE NUMBER: (603) 447-8368
907 First Nh Tpke.                        176A Main St.
Northwood, NH 03261                       Conway, NH 03818

Colebrook Sau Office                      Conway School District
SUPERINTENDENT: Bruce Beasley             SUPERINTENDENT: Kevin Richard
E-MAIL: bbeasley@sau7.org                 E-MAIL: krichard@sau9.org
PHONE NUMBER: (603) 237-5571              PHONE NUMBER: (603) 447-8368
21 Academy St.                            176A Main St.
Colebrook, NH 03576                       Conway, NH 03818

Colebrook School District                 Coos County
SUPERINTENDENT: Bruce Beasley             SUPERINTENDENT: Jennifer Fish
E-MAIL: bbeasley@sau7.org                 E-MAIL: jennifer.fish@cooscountynh.us
PHONE NUMBER: (603) 237-5571              PHONE NUMBER: (603) 246-3321
21 Academy St.                            County Farm Road
Colebrook, NH 03576                       W. Stewartstown, NH 03597

Columbia School District                  Coos County School District
SUPERINTENDENT: Bruce Beasley             SUPERINTENDENT: Jennifer Fish
E-MAIL: bbeasley@sau7.org                 E-MAIL: jennifer.fish@cooscountynh.us
PHONE NUMBER: (603) 237-5571              PHONE NUMBER: (603) 246-3321
3 Academy St                              County Farm Road
Colebrook, NH 03576                       W. Stewartstown, NH 03597

Concord Sau Office                        Cornish Sau Office
SUPERINTENDENT: Franklyn Bass             SUPERINTENDENT: Cory Leclair
E-MAIL: fbass@sau8.org                    E-MAIL: cory.leclair@cornishschool.org
PHONE NUMBER: (603) 225-0811              PHONE NUMBER: (603)675-5891
38 Liberty St.                            274 Townhouse Road
Concord, NH 03301                         Cornish, NH 03745

Concord School District                   Cornish School District
SUPERINTENDENT: Franklyn Bass             SUPERINTENDENT: Michael Tempesta
E-MAIL: fbass@sau8.org                    E-MAIL: mtempesta@sau6.org
PHONE NUMBER: (603) 225-0811              PHONE NUMBER: (603) 543-4200
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 529 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


165 Broad St.                            41 Lebanon St.
Claremont, NH 03743                      Hanover, NH 03755

Croydon Sau Office                       Dummer School District
SUPERINTENDENT: Frank Perotti            SUPERINTENDENT: David Backler
E-MAIL: frank.perotti@gmail.com          E-MAIL: david.backler@sau20.org
PHONE NUMBER: (603)863-8080              PHONE NUMBER: (603) 466-3632
889 NH Rt. 10                            123 Main St.
Croydon, NH 03773                        Gorham, NH 03581

Croydon School District                  Dunbarton School District
SUPERINTENDENT: Brendan Minnihan         SUPERINTENDENT: Dean Cascadden
E-MAIL: bminnihan@sau43.org              E-MAIL: dcascadden@bownet.org
PHONE NUMBER: (603) 863-3540             PHONE NUMBER: (603) 497-4818
9 Depot St. Suite 2                      32 White Rock Hill Rd.
Newport, NH 03773                        Bow, NH 03304

Deerfield School District                East Kingston School District
SUPERINTENDENT: Patricia Sherman         SUPERINTENDENT: David Ryan
E-MAIL: psherman@sau53.org               E-MAIL: dryan@sau16.org
PHONE NUMBER: (603) 485-5187             PHONE NUMBER: (603) 775-8400
267 Pembroke St.                         30 Linden St.
Pembroke, NH 03275                       Exeter, NH 03833

Derry Cooperative Sau Office             Eaton School District
SUPERINTENDENT: Maryann Krikorian        SUPERINTENDENT: Kevin Richard
E-MAIL: makrikorian@sau10.org            E-MAIL: krichard@sau9.org
PHONE NUMBER: (603) 432-1210             PHONE NUMBER: (603) 447-8368
18 South Main St.                        176A Main St.
Derry, NH 03038                          Conway, NH 03818

Derry School District                    Ellsworth School District
SUPERINTENDENT: Maryann Krikorian        SUPERINTENDENT: Kyla Welch
E-MAIL: makrikorian@sau10.org            E-MAIL: kwelch@pemibaker.org
PHONE NUMBER: (603) 432-1210             PHONE NUMBER: (603) 536-1254
18 South Main St.                        47 Old Ward Bridge Rd.
Derry, NH 03038                          Plymouth, NH 03264

Dover Sau Office                         Epping Sau Office
SUPERINTENDENT: William Harbron          SUPERINTENDENT: Valerie McKenney
E-MAIL: w.harbron@dover.k12.nh.us        E-MAIL: vmckenney@eppingsd.org
PHONE NUMBER: (603) 516-6800             PHONE NUMBER: (603) 679-8003
61 Locust Street Suite 409               213 Main St.
Dover, NH 03820                          Epping, NH 03042

Dover School District                    Epping School District
SUPERINTENDENT: William Harbron          SUPERINTENDENT: Valerie Mckenney
E-MAIL: w.harbron@dover.k12.nh.us        E-MAIL: vmckenney@eppingsd.org
PHONE NUMBER: (603) 516-6800             PHONE NUMBER: (603) 679-8003
Mcconnell Center, 61 Locust St           213 Main St.
Dover, NH 03820                          Epping, NH 03042

Dresden School District                  Epsom School District
SUPERINTENDENT: Jay Badams               SUPERINTENDENT: Peter Warburton
E-MAIL: jaybadams@sau70.org              E-MAIL: pwarburton@sau53.org
PHONE NUMBER: (603) 643-6050             PHONE NUMBER: (603) 485-5187
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 530 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


267 Pembroke St.                          60 Charles Street
Pembroke, NH 03275                        Farmington, NH 03835

Errol School District                     Franklin Sau Office
SUPERINTENDENT: David Backler             SUPERINTENDENT: Daniel Legallo
E-MAIL: david.backler@sau20.org           E-MAIL: dlegallo@sau18.org
PHONE NUMBER: (603) 466-3632              PHONE NUMBER: (603) 934-3108
123 Main St.                              119 Central St.
Gorham, NH 03581                          Franklin, NH 03235

Exeter Region Coop School District        Franklin School District
SUPERINTENDENT: David Ryan                SUPERINTENDENT: Daniel Legallo
E-MAIL: dryan@sau16.org                   E-MAIL: dlegallo@sau18.org
PHONE NUMBER: (603) 775-8400              PHONE NUMBER: (603) 934-3108
30 Linden St.                             119 Central St.
Exeter, NH 03833                          Franklin, NH 03235

Exeter Sau Office                         Freedom School District
SUPERINTENDENT: David Ryan                SUPERINTENDENT: Kent Hemingway
E-MAIL: dryan@sau16.org                   E-MAIL: khemingway@sau13.org
PHONE NUMBER: (603) 775-8400              PHONE NUMBER: (603) 323-5088
30 Linden St.                             881A Tamworth Road
Exeter, NH 03833                          Tamworth, NH 03886

Exeter School District                    Fremont Sau Office
SUPERINTENDENT: David Ryan                SUPERINTENDENT: Allyn Hutton
E-MAIL: dryan@sau16.org                   E-MAIL: ahutton@sau83.org
PHONE NUMBER: (603) 775-8653              PHONE NUMBER: (603) 895-6903
30 Linden St.                             432 Main Street
Exeter, NH 03833                          Fremont, NH 03044

Fall Mountain Regional Sau Office         Fremont School District
SUPERINTENDENT: Lori Landry               SUPERINTENDENT: Allyn Hutton
E-MAIL: llandry@sau60.org                 E-MAIL: ahutton@sau83.org
PHONE NUMBER: (603) 826-7756              PHONE NUMBER: (603) 895-6903
East St.                                  432 Main Street
Charlestown, NH 03603                     Fremont, NH 03044

Fall Mountain Regional School District    Gilford Sau Office
SUPERINTENDENT: Lori Landry               SUPERINTENDENT: Kirk Beitler
E-MAIL: llandry@sau60.org                 E-MAIL: kbeitler@sau73.org
PHONE NUMBER: (603) 835-0006              PHONE NUMBER: (603) 527-9215
East St.                                  2 Belknap Mountain Road
Charlestown, NH 03603                     Gilford, NH 03249

Farmington Sau Office                     Gilford School District
SUPERINTENDENT: Ruth Vaughn               SUPERINTENDENT: Kirk Beitler
E-MAIL: rvaughn@sau61.org                 E-MAIL: kbeitler@sau73.org
PHONE NUMBER: (603) 755-2627              PHONE NUMBER: (603) 527-9215
60 Charles Street                         2 Belknap Mountain Road
Farmington, NH 03835                      Gilford, NH 03249

Farmington School District                Gilmanton Sau Office
SUPERINTENDENT: Ruth Vaughn               SUPERINTENDENT: Bruce Beasley
E-MAIL: rvaughn@sau61.org                 E-MAIL: bbeasley@sau79.org
PHONE NUMBER: (603) 755-2627              PHONE NUMBER: (603) 267-9097
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 531 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


9 Currier Hill Rd.                               29 School Rd.
Gilmanton, NH 03237                              Lempster, NH 03605

Gilmanton School District                        Goshen-lempster Sau Office
SUPERINTENDENT: Bruce Beasley                    SUPERINTENDENT: Jim Lewis
E-MAIL: bbeasley@sau79.org                       E-MAIL: jlewis@sau71.org
PHONE NUMBER: (603) 267-9097                     PHONE NUMBER: (603) 863-2420
9 Currier Hill Rd.                               29 School Rd.
Gilmanton, NH 03237                              Lempster, NH 03605

Goffstown Sau Office                             Governor Wentworth Reg School District
SUPERINTENDENT: Brian Balke                      SUPERINTENDENT: Kathleen Egbert
E-MAIL: brian.balke@sau19.org                    E-MAIL: kcuddy-egbert@sau49.org
PHONE NUMBER: (603) 497-4818                     PHONE NUMBER: (603) 569-1658
11 School St.                                    140 Pine Hill Road
Goffstown, NH 03045                              Wolfeboro, NH 03894

Goffstown School District                        Governor Wentworth Regional Sau Office
SUPERINTENDENT: Brian Balke                      SUPERINTENDENT: Kathleen Egbert
E-MAIL: brian.balke@sau19.org                    E-MAIL: kcuddy-egbert@sau49.org
PHONE NUMBER: (603) 497-4818                     PHONE NUMBER: (603) 569-1658
11 School St.                                    140 Pine Hill Road
Goffstown, NH 03045                              Wolfeboro, NH 03894

Gorham Randolph Shelburne Coop School District   Grantham Sau Office
SUPERINTENDENT: David Backler                    SUPERINTENDENT: Sydney Leggett
E-MAIL: david.backler@sau20.org                  E-MAIL: sleggett@sau75.org
PHONE NUMBER: (603) 466-3632                     PHONE NUMBER: (603) 863-9689
123 Main St.                                     300 Route 10 South
Gorham, NH 03581                                 Grantham, NH 03753

Gorham Sau Office                                Grantham School District
SUPERINTENDENT: David Backler                    SUPERINTENDENT: Sydney Leggett
E-MAIL: david.backler@sau20.org                  E-MAIL: sleggett@sau75.org
PHONE NUMBER: (603) 466-3632                     PHONE NUMBER: (603) 863-9689
123 Main St.                                     300 Route 10 South
Gorham, NH 03581                                 Grantham, NH 03753

Goshen Sau Office                                Greenland Sau Office
SUPERINTENDENT: Gail Paludi                      SUPERINTENDENT: Salvatore Petralia
E-MAIL: gpaludi@goshenschooldistrictnh.org       E-MAIL: spetralia@sau50.org
PHONE NUMBER: (603)495-1293                      PHONE NUMBER: (603) 422-9572
54 Mill Village Rd                               48 Post Rd.
Goshen, NH 03752                                 Greenland, NH 03840

Goshen School District                           Greenland School District
SUPERINTENDENT: Michele Munson                   SUPERINTENDENT: Salvatore Petralia
E-MAIL: mmunson@sau71.org                        E-MAIL: spetralia@sau50.org
PHONE NUMBER: (603) 863-2420                     PHONE NUMBER: (603) 422-9572
29 School Rd.                                    48 Post Rd.
Lempster, NH 03605                               Greenland, NH 03840

Goshen-lempster Coop School District             Hale'S Location
SUPERINTENDENT: Michele Munson                   SUPERINTENDENT: Evan Connors
E-MAIL: mmunson@sau71.org                        E-MAIL: evan@haleslocationgolf.com
PHONE NUMBER: (603) 863-2420                     PHONE NUMBER: (603) 356-5535
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 532 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


91 Samuel Hale Dr.                            2975 Dartmouth College Hwy.
Hale'S Location, NH 03860                     N. Haverhill, NH 03774

Hale'S Location District                      Haverhill Cooperative School District
SUPERINTENDENT: Evan Connors                  SUPERINTENDENT: Laurie Melanson
E-MAIL: evan@haleslocationgolf.com            E-MAIL: lmelanson@sau23.org
PHONE NUMBER: (603) 356-5535                  PHONE NUMBER: (603) 787-2113
91 Samuel Hale Dr.                            2975 Dartmouth College Hwy.
Hale'S Location, NH 03860                     N. Haverhill, NH 03774

Hampstead School District                     Henniker Sau Office
SUPERINTENDENT: Earl Metzler                  SUPERINTENDENT: Jacqueline Coe
E-MAIL: earl.metzler@sau55.net                E-MAIL: jacqueline.coe@sau24.org
PHONE NUMBER: (603) 382-6119                  PHONE NUMBER: (603) 428-3269
30 Greenough Rd.                              258 Western Avenue
Plaistow, NH 03865                            Henniker, NH 03242

Hampton Falls School District                 Henniker School District
SUPERINTENDENT: William Lupini                SUPERINTENDENT: Jacqueline Coe
E-MAIL: wlupini@sau21.org                     E-MAIL: jacqueline.coe@sau24.org
PHONE NUMBER: (603) 926-8992                  PHONE NUMBER: (603) 428-3269
2 Alumni Dr.                                  258 Western Avenue
Hampton, NH 03842                             Henniker, NH 03242

Hanover Sau Office                            Hill Sau Office
SUPERINTENDENT: Jay Badams                    SUPERINTENDENT: Brian Connelly
E-MAIL: jaybadams@sau70.org                   E-MAIL: bconnelly@sau103.org
PHONE NUMBER: (603) 643-6050                  PHONE NUMBER: (603)934-2245
41 Lebanon St.                                32 Crescent Street
Hanover, NH 03755                             Hill, NH 03243

Hanover School District                       Hill School District
SUPERINTENDENT: Jay Badams                    SUPERINTENDENT: Daniel Legallo
E-MAIL: jaybadams@hanovernorwichschools.org   E-MAIL: dlegallo@sau18.org
PHONE NUMBER: (603) 643-6050                  PHONE NUMBER: (603) 934-3108
41 Lebanon St.                                119 Central St.
Hanover, NH 03755                             Franklin, NH 03235

Harrisville School District                   Hillsboro Deering Coop School District
SUPERINTENDENT: Robert Malay                  SUPERINTENDENT: Patricia Parenteau
E-MAIL: rmalay@sau29.org                      E-MAIL: pparenteau@hdsd.org
PHONE NUMBER: (603) 357-9002                  PHONE NUMBER: (603) 464-4466
193 Maple Avenue                              78 School St
Keene, NH 03431                               Hillsboro, NH 03244

Hart'S Location School District               Hillsboro-deering Sau Office
SUPERINTENDENT: Kevin Richard                 SUPERINTENDENT: Patricia Parenteau
E-MAIL: krichard@sau9.org                     E-MAIL: pparenteau@hdsd.org
PHONE NUMBER: (603) 447-8368                  PHONE NUMBER: (603) 464-4466
176A Main St.                                 78 School Street
Conway, NH 03818                              Hillsboro, NH 03244

Haverhill Cooperative Sau Office              Hinsdale Sau Office
SUPERINTENDENT: Laurie Melanson               SUPERINTENDENT: Wayne Woolridge
E-MAIL: lmelanson@sau23.org                   E-MAIL: wwoolridge@hnhsd.org
PHONE NUMBER: (603) 787-2113                  PHONE NUMBER: (603) 336-5728
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 533 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


49 School Street                           204 Maple St.
Hinsdale, NH 03451                         Contoocook, NH 03229

Hinsdale School District                   Hopkinton School District
SUPERINTENDENT: Wayne Woolridge            SUPERINTENDENT: Steven Chamberlin
E-MAIL: wwoolridge@hnhsd.org               E-MAIL: schamberlin@hopkintonschools.org
PHONE NUMBER: (603) 336-5728               PHONE NUMBER: (603) 746-5186
49 School Street                           204 Maple St.
Hinsdale, NH 03451                         Contoocook, NH 03229

Holderness School District                 Hudson Sau Office
SUPERINTENDENT: Kyla Welch                 SUPERINTENDENT: Lawrence Russell
E-MAIL: kwelch@pemibaker.org               E-MAIL: lrussell@sau81.org
PHONE NUMBER: (603) 536-1254               PHONE NUMBER: (603) 883-7765
47 Old Ward Bridge Rd.                     20 Library St.
Plymouth, NH 03264                         Hudson, NH 03051

Hollis School District                     Hudson School District
SUPERINTENDENT: Andrew Corey               SUPERINTENDENT: Lawrence Russell
E-MAIL: andrew.corey@sau41.org             E-MAIL: lrussell@sau81.org
PHONE NUMBER: (603) 324-5999               PHONE NUMBER: (603) 883-7765
4 Lund Ln.                                 20 Library St.
Hollis, NH 03049                           Hudson, NH 03051

Hollis/brookline Coop School District      Inter-lakes Cooperative Sau Office
SUPERINTENDENT: Andrew Corey               SUPERINTENDENT: Mary Moriarty
E-MAIL: andrew.corey@sau41.org             E-MAIL: mary.moriarty@interlakes.org
PHONE NUMBER: (603) 324-5999               PHONE NUMBER: (603) 279-7947
4 Lund Ln.                                 103 Main St.
Hollis, NH 03049                           Meredith, NH 03253

Hollis-brookline Sau Office                Inter-lakes School District
SUPERINTENDENT: Andrew Corey               SUPERINTENDENT: Mary Moriarty
E-MAIL: andrew.corey@sau41.org             E-MAIL: mary.moriarty@interlakes.org
PHONE NUMBER: (603) 324-5999               PHONE NUMBER: (603) 279-7947
4 Lund Ln.                                 103 Main St.
Hollis, NH 03049                           Meredith, NH 03253

Hooksett Sau Office                        Jackson School District
SUPERINTENDENT: William Rearick            SUPERINTENDENT: Kevin Richard
E-MAIL: wrearick@sau15.net                 E-MAIL: krichard@sau9.org
PHONE NUMBER: (603) 622-3731               PHONE NUMBER: (603) 447-8368
90 Farmer Rd.                              176A Main St.
Hooksett, NH 03106                         Conway, NH 03818

Hooksett School District                   Jaffrey-rindge Coop School District
SUPERINTENDENT: William Rearick            SUPERINTENDENT: Reuben Duncan
E-MAIL: wrearick@sau15.net                 E-MAIL: r.duncan@sau47.org
PHONE NUMBER: (603) 622-3731               PHONE NUMBER: (603) 532-8100
90 Farmer Rd.                              81 Fitzgerald Drive
Hooksett, NH 03106                         Jaffrey, NH 03452

Hopkinton Sau Office                       Jaffrey-rindge Sau Office
SUPERINTENDENT: Steven Chamberlin          SUPERINTENDENT: Reuben Duncan
E-MAIL: schamberlin@hopkintonschools.org   E-MAIL: r.duncan@sau47.org
PHONE NUMBER: (603) 746-5186               PHONE NUMBER: (603) 532-8100
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 534 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


81 Fitzgerald Drive                       39 Harvard St.
Jaffrey, NH 03452                         Laconia, NH 03246

John Stark Regional School District       Lafayette Regional School District
SUPERINTENDENT: Jacqueline Coe            SUPERINTENDENT: Tari Thomas
E-MAIL: jacqueline.coe@sau24.org          E-MAIL: t.thomas@sau35.org
PHONE NUMBER: (603) 428-3269              PHONE NUMBER: (603) 444-3925
258 Western Avenue                        149 Main Street
Henniker, NH 03242                        Franconia, NH 03580

Kearsarge Regional Sau Office             Landaff School District
SUPERINTENDENT: Winfried Feneberg         SUPERINTENDENT: Tari Thomas
E-MAIL: wfeneberg@kearsarge.org           E-MAIL: t.thomas@sau35.org
PHONE NUMBER: (603) 526-2051              PHONE NUMBER: (603) 444-3925
114 Cougar Court                          260 Cottage Street
New London, NH 03257                      Littleton, NH 03561

Kearsarge Regional School District        Lebanon Sau Office
SUPERINTENDENT: Winfried Feneberg         SUPERINTENDENT: Joanne Roberts
E-MAIL: wfeneberg@kearsarge.org           E-MAIL: joroberts@sau88.net
PHONE NUMBER: (603) 526-2051              PHONE NUMBER: (603) 790-8510
114 Cougar Court                          20 Seminary Hill
New London, NH 03257                      West Lebanon, NH 03784

Keene Sau Office                          Lebanon School District
SUPERINTENDENT: Robert Malay              SUPERINTENDENT: Joanne Roberts
E-MAIL: rmalay@sau29.org                  E-MAIL: jroberts@sau88.net
PHONE NUMBER: (603) 357-9002              PHONE NUMBER: (603) 790-8500
193 Maple Avenue                          20 Seminary Hill
Keene, NH 03431                           West Lebanon, NH 03784

Keene School District                     Lempster School District
SUPERINTENDENT: Robert Malay              SUPERINTENDENT: Michele Munson
E-MAIL: rmalay@sau29.org                  E-MAIL: mmunson@sau71.org
PHONE NUMBER: (603) 357-9002              PHONE NUMBER: (603) 863-1080
193 Maple Avenue                          29 School Rd.
Keene, NH 03431                           Lempster, NH 03605

Kensington School District                Lincoln-woodstock Sau Office
SUPERINTENDENT: David Ryan                SUPERINTENDENT: Judith Mcgann
E-MAIL: dryan@sau16.org                   E-MAIL: jmcgann@lin-wood.org
PHONE NUMBER: (603) 775-8400              PHONE NUMBER: (603) 745-2214
30 Linden St.                             78 Main Street
Exeter, NH 03833                          Lincoln, NH 03251

Laconia Sau Office                        Lincoln-woodstock School District
SUPERINTENDENT: Stephen Tucker            SUPERINTENDENT: Judith Mcgann
E-MAIL: stucker@laconiaschools.org        E-MAIL: jmcgann@lin-wood.org
PHONE NUMBER: (603) 524-5710              PHONE NUMBER: (603) 745-2051
39 Harvard St.                            78 Main Street
Laconia, NH 03246                         Lincoln, NH 03251

Laconia School District                   Lisbon Regional School District
SUPERINTENDENT: Stephen Tucker            SUPERINTENDENT: Tari Thomas
E-MAIL: stucker@laconiaschools.org        E-MAIL: t.thomas@sau35.org
PHONE NUMBER: (603) 524-5710              PHONE NUMBER: (603) 444-3925
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 535 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


260 Cottage Street                        Rte. 10
Littleton, NH 03561                       Lyme, NH 03768

Litchfield Sau Office                     Madison School District
SUPERINTENDENT: Michael Jette             SUPERINTENDENT: Kent Hemingway
E-MAIL: mjette@litchfieldsd.org           E-MAIL: khemingway@sau13.org
PHONE NUMBER: (603) 578-3570              PHONE NUMBER: (603) 323-5088
1 Highlander Court                        881A Tamworth Road
Litchfield, NH 03052                      Tamworth, NH 03886

Litchfield School District                Manchester Sau Office
SUPERINTENDENT: Michael Jette             SUPERINTENDENT: John Goldhardt
E-MAIL: mjette@litchfieldsd.org           E-MAIL: jgoldhardt@mansd.org
PHONE NUMBER: (603) 578-3570              PHONE NUMBER: (603) 624-6300
1 Highlander Court                        195 Mcgregor Street
Litchfield, NH 03052                      Manchester, NH 03102

Littleton Sau Office                      Manchester School District
SUPERINTENDENT: William Hart              SUPERINTENDENT: Amy Allen
E-MAIL: whart@littletonschools.org        E-MAIL: amyallen@mansd.org
PHONE NUMBER: (603) 444-5215              PHONE NUMBER: (603) 624-6300
102 School St.                            195 Mcgregor Street
Littleton, NH 03561                       Manchester, NH 03102

Littleton School District                 Marlborough School District
SUPERINTENDENT: William Hart              SUPERINTENDENT: Robert Malay
E-MAIL: whart@littletonschools.org        E-MAIL: rmalay@sau29.org
PHONE NUMBER: (603) 444-5215              PHONE NUMBER: (603) 357-9002
102 School St.                            193 Maple Avenue
Littleton, NH 03561                       Keene, NH 03431

Londonderry Sau Office                    Marlow School District
SUPERINTENDENT: Scott Laliberte           SUPERINTENDENT: Robert Malay
E-MAIL: slaliberte@londonderry.org        E-MAIL: rmalay@sau29.org
PHONE NUMBER: (603) 432-6920              PHONE NUMBER: (603) 357-9002
268C Mammoth Rd.                          193 Maple Avenue
Londonderry, NH 03053                     Keene, NH 03431

Londonderry School District               Mascenic Regional Sau Office
SUPERINTENDENT: Scott Laliberte           SUPERINTENDENT: Christine Martin
E-MAIL: slaliberte@londonderry.org        E-MAIL: cmartin@mascenic.org
PHONE NUMBER: (603) 432-6920              PHONE NUMBER: (603) 721-0160
268C Mammoth Rd.                          16 School Street
Londonderry, NH 03053                     Greenville, NH 03048

Lyme Sau Office                           Mascenic Regional School District
SUPERINTENDENT: Jeff Valence              SUPERINTENDENT: Christine Martin
E-MAIL: jvalence@lymeschool.org           E-MAIL: cmartin@mascenic.org
PHONE NUMBER: (603) 795-2125              PHONE NUMBER: (603) 721-0160
35 Union Street                           16 School Street
Lyme, NH 03768                            Greenville, NH 03048

Lyme School District                      Mascoma Valley Reg School District
SUPERINTENDENT: Jeff Valence              SUPERINTENDENT: Amanda Isabelle
E-MAIL: jvalence@lymeschool.org           E-MAIL: aisabelle@mvrsd.org
PHONE NUMBER: (603) 795-4431              PHONE NUMBER: (603) 632-5563
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 536 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


547 Us Route 4                           C/O Governor Wentworth Regiona
Enfield, NH 03748                        Wolfeboro Falls, NH 03896

Mascoma Valley Sau Office                Middleton School District
SUPERINTENDENT: Amanda Isabelle          SUPERINTENDENT: Kathleen Egbert
E-MAIL: aisabelle@mvrsd.org              E-MAIL: kcuddy-egbert@sau49.org
PHONE NUMBER: (603) 632-5563             PHONE NUMBER: (603) 755-2627
547 Us Route 4                           60 Charles Street
Enfield, NH 03748                        Farmington, NH 03835

Mason Sau Office                         Milan School District
SUPERINTENDENT: Kristen Kivela           SUPERINTENDENT: David Backler
E-MAIL: kkivela@sau89.org                E-MAIL: david.backler@sau20.org
PHONE NUMBER: (603) 878-2962             PHONE NUMBER: (603) 466-3632
13 Darling Hill Road                     123 Main St.
Mason, NH 03048                          Gorham, NH 03581

Mason School District                    Milford Sau Office
SUPERINTENDENT: Kristen Kivela           SUPERINTENDENT: Jessica Huizenga
E-MAIL: kkivela@sau89.org                E-MAIL: jessica.huizenga@milfordk12.org
PHONE NUMBER: (603) 878-2962             PHONE NUMBER: (603) 673-2202
13 Darling Hill Road                     100 West St.
Mason, NH 03048                          Milford, NH 03055

Merrimack Sau Office                     Milford School District
SUPERINTENDENT: Mark Mclaughlin          SUPERINTENDENT: Jessica Huizenga
E-MAIL: mark.mclaughlin@sau26.org        E-MAIL: jessica.huizenga@milfordk12.org
PHONE NUMBER: (603) 424-6200             PHONE NUMBER: (603) 673-2202
36 Mcelwain St.                          100 West St.
Merrimack, NH 03054                      Milford, NH 03055

Merrimack School District                Milton School District
SUPERINTENDENT: Mark Mclaughlin          SUPERINTENDENT: Irwin Sussman
E-MAIL: mark.mclaughlin@sau26.org        E-MAIL: earl.sussman@sau64.org
PHONE NUMBER: (603) 424-6200             PHONE NUMBER: (603) 652-0262
36 Mcelwain St.                          20 School Street
Merrimack, NH 03054                      Milton, NH 03851

Merrimack Valley Sau Office              Monadnock Regional Sau Office
SUPERINTENDENT: Mark MacLean             SUPERINTENDENT: Lisa Witte
E-MAIL: mmaclean@mvsdpride.org           E-MAIL: lwitte@mrsd.org
PHONE NUMBER: (603) 753-6561             PHONE NUMBER: (603) 352-6955
105 Community Dr.                        600 Old Homestead Highway
Penacook, NH 03303                       Swanzey, NH 03446

Merrimack Valley School District         Monadnock Regional School District
SUPERINTENDENT: Mark Maclean             SUPERINTENDENT: Lisa Witte
E-MAIL: mmaclean@mvsdpride.org           E-MAIL: lwitte@mrsd.org
PHONE NUMBER: (603) 753-6561             PHONE NUMBER: (603) 352-6955
105 Community Dr.                        600 Old Homestead Highway
Penacook, NH 03303                       Swanzey, NH 03446

Middleton Sau                            Monroe Sau Office
SUPERINTENDENT: Kathleen Egbert          SUPERINTENDENT: Leah Holz
E-MAIL: kcuddy-egbert@sau49.org          E-MAIL: lholz@monroeschool77.com
PHONE NUMBER: (603)569-1658              PHONE NUMBER: (603) 638-2800
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 537 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


77 Woodsville Rd.                        11 School St.
Monroe, NH 03771                         Goffstown, NH 03045

Monroe School District                   New Castle School District
SUPERINTENDENT: Leah Holz                SUPERINTENDENT: Salvatore Petralia
E-MAIL: lholz@monroeschool77.com         E-MAIL: spetralia@sau50.org
PHONE NUMBER: (603) 638-2800             PHONE NUMBER: (603) 422-9572
77 Woodsville Rd.                        48 Post Rd.
Monroe, NH 03771                         Greenland, NH 03840

Mont Vernon School District              Newfields School District
SUPERINTENDENT: Adam Steel               SUPERINTENDENT: David Ryan
E-MAIL: asteel@sprise.com                E-MAIL: dryan@sau16.org
PHONE NUMBER: (603) 673-2690             PHONE NUMBER: (603) 775-8400
1 School St.                             30 Linden St.
Amherst, NH 03031                        Exeter, NH 03833

Moultonborough Sau Office                Newfound Area Sau Office
SUPERINTENDENT: Patrick Andrew           SUPERINTENDENT: Pierre Couture
E-MAIL: pandrew@sau45.org                E-MAIL: pcouture@sau4.org
PHONE NUMBER: (603) 476-5247             PHONE NUMBER: (603) 744-5555
25 Blake Rd                              20 North Main St.
Moultonborough, NH 03254                 Bristol, NH 03222

Moultonborough School District           Newfound Area School District
SUPERINTENDENT: Patrick Andrew           SUPERINTENDENT: Pierre Couture
E-MAIL: pandrew@sau45.org                E-MAIL: pcouture@sau4.org
PHONE NUMBER: (603) 476-5247             PHONE NUMBER: (603) 744-5555
25 Blake Rd                              20 North Main St.
Moultonborough, NH 03254                 Bristol, NH 03222

Nashua Sau Office                        Newington School District
SUPERINTENDENT: Jahmal Mosley            SUPERINTENDENT: Salvatore Petralia
E-MAIL: mosleyj@nashua.edu               E-MAIL: spetralia@sau50.org
PHONE NUMBER: (603) 966-1000             PHONE NUMBER: (603) 422-9572
141 Ledge St.                            48 Post Rd.
Nashua, NH 03061                         Greenland, NH 03840

Nashua School District                   Newmarket Sau Office
SUPERINTENDENT: Jahmal Mosley            SUPERINTENDENT: Susan Givens
E-MAIL: mosleyj@nashua.edu               E-MAIL: givenss@newmarket.k12.nh.us
PHONE NUMBER: (603) 966-1000             PHONE NUMBER: (603) 659-5020
141 Ledge St.                            186A Main St.
Nashua, NH 03061                         Newmarket, NH 03857

Nelson School District                   Newmarket School District
SUPERINTENDENT: Robert Malay             SUPERINTENDENT: Susan Givens
E-MAIL: rmalay@sau29.org                 E-MAIL: givenss@newmarket.k12.nh.us
PHONE NUMBER: (603) 357-9002             PHONE NUMBER: (603) 659-5020
193 Maple Avenue                         186A Main St.
Keene, NH 03431                          Newmarket, NH 03857

New Boston School District               Newport Sau Office
SUPERINTENDENT: Brian Balke              SUPERINTENDENT: Brendan Minnihan
E-MAIL: brian.balke@sau19.org            E-MAIL: bminnihan@sau43.org
PHONE NUMBER: (603) 497-4818             PHONE NUMBER: (603) 863-3540
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 538 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


9 Depot St. Suite 2                       36 Coe Dr.
Newport, NH 03773                         Durham, NH 03824

Newport School District                   Oyster River Sau Office
SUPERINTENDENT: Brendan Minnihan          SUPERINTENDENT: James Morse
E-MAIL: bminnihan@sau43.org               E-MAIL: jmorse@orcsd.org
PHONE NUMBER: (603) 863-3540              PHONE NUMBER: (603) 868-5100
9 Depot St. Suite 2                       36 Coe Dr.
Newport, NH 03773                         Durham, NH 03824

North Hampton School District             Pelham School District
SUPERINTENDENT: Susan Snyder              SUPERINTENDENT: Chip Mcgee
E-MAIL: ssnyder@sau21.org                 E-MAIL: cmcgee@pelhamsd.org
PHONE NUMBER: (603) 926-8992              PHONE NUMBER: (603) 635-1145
2 Alumni Dr.                              59A Marsh Road
Hampton, NH 03842                         Pelham, NH 03076

Northumberland Sau Office                 Pembroke Sau Office
SUPERINTENDENT: Ronna Cadarette           SUPERINTENDENT: Patricia Sherman
E-MAIL: r_cadarette@sau58.org             E-MAIL: psherman@sau53.org
PHONE NUMBER: (603) 636-1437              PHONE NUMBER: (603) 485-5187
15 Preble St.                             267 Pembroke St
Groveton, NH 03582                        Pembroke, NH 03275

Northumberland School District            Pembroke School District
SUPERINTENDENT: Ronna Cadarette           SUPERINTENDENT: Patricia Sherman
E-MAIL: r_cadarette@sau58.org             E-MAIL: psherman@sau53.org
PHONE NUMBER: (603) 636-1437              PHONE NUMBER: (603) 485-5188
15 Preble St.                             Pembroke Academy
Groveton, NH 03582                        Pembroke, NH 03275

Northwood Sau Office                      Pemi-baker Regional School District
SUPERINTENDENT: Scott Reuning             SUPERINTENDENT: Kyla Welch
E-MAIL: sreuning@nhsau44.org              E-MAIL: kwelch@pemibaker.org
PHONE NUMBER: (603) 942-1290              PHONE NUMBER: (603) 536-1254
23A Mountain Avenue                       47 Old Ward Bridge Rd.
Northwood, NH 03261                       Plymouth, NH 03264

Northwood School District                 Piermont School District
SUPERINTENDENT: Scott Reuning             SUPERINTENDENT: Laurie Melanson
E-MAIL: sreuning@nhsau44.org              E-MAIL: lmelanson@sau23.org
PHONE NUMBER: (603) 942-1290              PHONE NUMBER: (603) 787-2113
23A Mountain Avenue                       2975 Dartmouth College Hwy.
Northwood, NH 03261                       N. Haverhill, NH 03774

Nottingham School District                Pinkerton Academy School District
SUPERINTENDENT: Scott Reuning             SUPERINTENDENT: Timothy Powers
E-MAIL: sreuning@nhsau44.org              E-MAIL: tpowers@pinkertonacademy.org
PHONE NUMBER: (603) 942-1290              PHONE NUMBER: (603) 437-5200
23A Mountain Avenue                       5 Pinkerton St
Northwood, NH 03261                       Derry, NH 03038

Oyster River Coop School District         Pittsburg School District
SUPERINTENDENT: James Morse               SUPERINTENDENT: Debra Taylor
E-MAIL: jmorse@orcsd.org                  E-MAIL: dtaylor@sau7.org
PHONE NUMBER: (603) 868-5100              PHONE NUMBER: (603) 237-5571
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 539 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


21 Academy St.                            1 Junkins Avenue
Colebrook, NH 03576                       Portsmouth, NH 03801

Pittsfield Sau Office                     Profile School District
SUPERINTENDENT: John Freeman              SUPERINTENDENT: Tari Thomas
E-MAIL: sau51super@metrocast.net          E-MAIL: t.thomas@sau35.org
PHONE NUMBER: (603) 435-5526              PHONE NUMBER: (603) 444-3925
23 Oneida Street, Unit 1                  260 Cottage Street
Pittsfield, NH 03263                      Littleton, NH 03561

Pittsfield School District                Prospect Mountain Jma
SUPERINTENDENT: John Freeman              SUPERINTENDENT: Tim Broadrick
E-MAIL: sau51super@metrocast.net          E-MAIL: tbroadrick@pmhschool.com
PHONE NUMBER: (603) 435-5526              PHONE NUMBER: (603) 875-8600
23 Oneida Street, Unit 1                  242 Suncook Valley Rd.
Pittsfield, NH 03263                      Alton, NH 03809

Plainfield Sau Office                     Prospect Mountain School District
SUPERINTENDENT: Cory Leclair              SUPERINTENDENT: Tim Broadrick
E-MAIL: cleclair@plainfieldschool.org     E-MAIL: tbroadrick@pmhschool.com
PHONE NUMBER: (603) 469-3442              PHONE NUMBER: (603) 875-8600
92 Bonner Rd.                             242 Suncook Valley Rd.
Meriden, NH 03770                         Alton, NH 03809

Plainfield School District                Raymond Sau Office
SUPERINTENDENT: Frank Perotti             SUPERINTENDENT: Tina Mccoy
E-MAIL: fperotti@plainfieldschool.org     E-MAIL: t.mccoy@sau33.com
PHONE NUMBER: (603) 469-3442              PHONE NUMBER: (603) 895-4299
92 Bonner Rd.                             43 Harriman Hill Rd.
Meriden, NH 03770                         Raymond, NH 03077

Plymouth Sau Office                       Raymond School District
SUPERINTENDENT: Kyla Welch                SUPERINTENDENT: Tina Mccoy
E-MAIL: kwelch@pemibaker.org              E-MAIL: t.mccoy@sau33.com
PHONE NUMBER: (603) 536-1254              PHONE NUMBER: (603) 895-4299
47 Old Ward Bridge Rd.                    43 Harriman Hill Rd.
Plymouth, NH 03264                        Raymond, NH 03077

Plymouth School District                  Rivendell Interstate School District
SUPERINTENDENT: Kyla Welch                SUPERINTENDENT: Barrett Williams
E-MAIL: kwelch@pemibaker.org              E-MAIL: bwilliams@rivendellschool.org
PHONE NUMBER: (603) 536-1254              PHONE NUMBER: (603) 353-2170
47 Old Ward Bridge Rd.                    10 School Drive
Plymouth, NH 03264                        Orford, NH 03777

Portsmouth Sau Office                     Rivendell Interstate Supervisory District
SUPERINTENDENT: Steve Zadravec            SUPERINTENDENT: Barrett Williams
E-MAIL: szadravec@sau52.org               E-MAIL: bwilliams@rivendellschool.org
PHONE NUMBER: (603) 431-5080              PHONE NUMBER: (603) 353-2170
1 Junkins Avenue                          10 School Drive
Portsmouth, NH 03801                      Orford, NH 03777

Portsmouth School District                Rochester Sau Office
SUPERINTENDENT: Steve Zadravec            SUPERINTENDENT: Kyle Repucci
E-MAIL: szadravec@sau52.org               E-MAIL: repucci.k@rochesterschools.com
PHONE NUMBER: (603) 431-5080              PHONE NUMBER: (603) 332-3678
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 540 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


150 Wakefield St.                         178 Main St.
Rochester, NH 03867                       Kingston, NH 03848

Rochester School District                 Sau #28 Office
SUPERINTENDENT: Kyle Repucci              SUPERINTENDENT: Chip Mcgee
E-MAIL: repucci.k@rochesterschools.com    E-MAIL: cmcgee@pelhamsd.org
PHONE NUMBER: (603) 332-3678              PHONE NUMBER: (603) 425-1976
150 Wakefield St.                         59A Marsh Road
Rochester, NH 03867                       Pelham, NH 03076

Rollinsford School District               School Administrative Unit #70
SUPERINTENDENT: Robert Gadomski           SUPERINTENDENT: Jay Badams
E-MAIL: rgadomski@sau56.org               E-MAIL: jaybadams@sau70.org
PHONE NUMBER: (603) 692-4450              PHONE NUMBER: (603) 643-6050
51 West High Street                       45 Lyme Road
Somersworth, NH 03878                     Hanover, NH 03755

Rumney School District                    Seabrook School District
SUPERINTENDENT: Kyla Welch                SUPERINTENDENT: William Lupini
E-MAIL: kwelch@pemibaker.org              E-MAIL: blupini@sau21.org
PHONE NUMBER: (603) 536-1254              PHONE NUMBER: (603) 926-8992
47 Old Ward Bridge Rd.                    2 Alumni Dr.
Plymouth, NH 03264                        Hampton, NH 03842

Rye School District                       Shaker Regional Sau Office
SUPERINTENDENT: Salvatore Petralia        SUPERINTENDENT: Michael Tursi
E-MAIL: spetralia@sau50.org               E-MAIL: mtursi@sau80.org
PHONE NUMBER: (603) 422-9572              PHONE NUMBER: (603) 267-9223
48 Post Rd.                               58 School St.
Greenland, NH 03840                       Belmont, NH 03220

Salem Sau Office                          Shaker Regional School District
SUPERINTENDENT: Michael Delahanty         SUPERINTENDENT: Michael Tursi
E-MAIL: mdelahanty@sau57.org              E-MAIL: mtursi@sau80.org
PHONE NUMBER: (603) 893-7040              PHONE NUMBER: (603) 267-9223
38 Geremonty Dr.                          58 School St.
Salem, NH 03079                           Belmont, NH 03220

Salem School District                     Somersworth Sau Office
SUPERINTENDENT: Michael Delahanty         SUPERINTENDENT: Robert Gadomski
E-MAIL: mdelahanty@sau57.org              E-MAIL: rgadomski@sau56.org
PHONE NUMBER: (603) 893-7040              PHONE NUMBER: (603) 692-4450
38 Geremonty Dr.                          51 West High Street
Salem, NH 03079                           Somersworth, NH 03878

Sanborn Regional Sau Office               Somersworth School District
SUPERINTENDENT: Thomas Ambrose            SUPERINTENDENT: Robert Gadomski
E-MAIL: tambrose@sau17.net                E-MAIL: rgadomski@sau56.org
PHONE NUMBER: (603) 642-3688              PHONE NUMBER: (603) 692-4450
178 Main St.                              51 West High Street
Kingston, NH 03848                        Somersworth, NH 03878

Sanborn Regional School District          Souhegan Cooperative School District
SUPERINTENDENT: Thomas Ambrose            SUPERINTENDENT: Adam Steel
E-MAIL: tambrose@sau17.net                E-MAIL: asteel@sprise.com
PHONE NUMBER: (603) 642-3688              PHONE NUMBER: (603) 673-2690
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 541 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


1 School St.                              Sullivan School District
Amherst, NH 03031                         Keene, NH 03431

South Hampton School District             Sullivan School District
SUPERINTENDENT: William Lupini            SUPERINTENDENT: Kenneth Dassau
E-MAIL: blupini@sau21.org                 E-MAIL: krdassau@gmail.com
PHONE NUMBER: (603) 926-8992              PHONE NUMBER: (603) 209-3315
2 Alumni Dr.                              452 Centre Street
Hampton, NH 03842                         Sullivan, NH 03445

Stark School District                     Sunapee Sau Office
SUPERINTENDENT: Ronna Cadarette           SUPERINTENDENT: Russ Holden
E-MAIL: r_cadarette@sau58.org             E-MAIL: rholden@sunapeeschools.org
PHONE NUMBER: (603) 636-1437              PHONE NUMBER: (603) 763-4627
8 Preble St                               70 Lower Main Street
Groveton, NH 03582                        Sunapee, NH 03782

Stewartstown School District              Sunapee School District
SUPERINTENDENT: Debra Taylor              SUPERINTENDENT: Russell Holden
E-MAIL: dtaylor@sau7.org                  E-MAIL: rholden@sunapeeschools.org
PHONE NUMBER: (603) 237-5571              PHONE NUMBER: (603) 763-4627
21 Academy St.                            70 Lower Main Street
Colebrook, NH 03576                       Sunapee, NH 03782

Stoddard School District                  Surry Sau Office
SUPERINTENDENT: Jacqueline Coe            SUPERINTENDENT: Kenneth Dassau
E-MAIL: jacqueline.coe@sau24.org          E-MAIL: krdassau@gmail.com
PHONE NUMBER: (603) 428-3269              PHONE NUMBER: (603) 209-3315
258 Western Avenue                        1 Village Road
Henniker, NH 03242                        Surry, NH 03431

Strafford School District                 Surry School District
SUPERINTENDENT: Scott Young               SUPERINTENDENT: Kenneth Dassau
E-MAIL: syoung@strafford.k12.nh.us        E-MAIL: krdassau@gmail.com
PHONE NUMBER: (603) 942-1290              PHONE NUMBER: (603) 209-3315
23A Mountain Avenue                       1 Village Road
Northwood, NH 03261                       Surry, NH 03431

Stratford School District                 Tamworth Sau Office
SUPERINTENDENT: Ronna Cadarette           SUPERINTENDENT: Meredith Nadeau
E-MAIL: r_cadarette@sau58.org             E-MAIL: mnadeau@sau13.org
PHONE NUMBER: (603) 636-1437              PHONE NUMBER: (603) 323-5088
15 Preble St.                             881A Tamworth Road
Groveton, NH 03582                        Tamworth, NH 03886

Stratham School District                  Tamworth School District
SUPERINTENDENT: David Ryan                SUPERINTENDENT: Kent Hemingway
E-MAIL: dryan@sau16.org                   E-MAIL: khemingway@sau13.org
PHONE NUMBER: (603) 775-8400              PHONE NUMBER: (603) 323-5088
30 Linden St.                             881A Tamworth Road
Exeter, NH 03833                          Tamworth, NH 03886

Sullivan Sau Office                       Thornton School District
SUPERINTENDENT: Kenneth Dassau            SUPERINTENDENT: Kyla Welch
E-MAIL: krdassau@gmail.com                E-MAIL: kwelch@pemibaker.org
PHONE NUMBER: (603)209-3315               PHONE NUMBER: (603) 536-1254
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 542 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


47 Old Ward Bridge Rd.                    78 School Street
Plymouth, NH 03264                        Hillsboro, NH 03244

Timberlane Regional Sau Office            Waterville Valley School District
SUPERINTENDENT: Brian Cochrane            SUPERINTENDENT: Kyla Welch
E-MAIL: brian.cochrane@sau55.net          E-MAIL: kwelch@pemibaker.org
PHONE NUMBER: (603) 382-6119              PHONE NUMBER: (603) 536-1254
30 Greenough Rd.                          47 Old Ward Bridge Rd.
Plaistow, NH 03865                        Plymouth, NH 03264

Timberlane Regional School District       Weare School District
SUPERINTENDENT: Brian Cochrane            SUPERINTENDENT: Jacqueline Coe
E-MAIL: brian.cochrane@sau55.net          E-MAIL: jacqueline.coe@sau24.org
PHONE NUMBER: (603) 382-6119              PHONE NUMBER: (603) 428-3269
30 Greenough Rd.                          258 Western Avenue
Plaistow, NH 03865                        Henniker, NH 03242

Unity School District                     Wentworth School District
SUPERINTENDENT: Michael Tempesta          SUPERINTENDENT: Kyla Welch
E-MAIL: mtempesta@sau6.org                E-MAIL: kwelch@pemibaker.org
PHONE NUMBER: (603) 543-4200              PHONE NUMBER: (603) 536-1254
165 Broad St.                             47 Old Ward Bridge Rd.
Claremont, NH 03743                       Plymouth, NH 03264

Wakefield Sau Office                      Westmoreland School District
SUPERINTENDENT: Jerry Gregoire            SUPERINTENDENT: Robert Malay
E-MAIL: jerry.gregoire@sau101.org         E-MAIL: rmalay@sau29.org
PHONE NUMBER: (603) 652-0262              PHONE NUMBER: (603) 357-9002
18 Commerce Way                           193 Maple Avenue
Milton, NH 03851                          Keene, NH 03431

Wakefield Sau Office                      White Mountain Regional School District
SUPERINTENDENT: Jerry Gregoire            SUPERINTENDENT: Marion Anastasia
E-MAIL: jerry.gregoire@sau101.org         E-MAIL: manastasia@sau36.org
PHONE NUMBER: (603)871-8502               PHONE NUMBER: (603) 837-9363
76 Taylor Way                             14 King Square.
Sanbornville, NH 03872                    Whitefield, NH 03598

Wakefield School District                 White Mountains Regional Sau Office
SUPERINTENDENT: Jerry Gregoire            SUPERINTENDENT: Marion Anastasia
E-MAIL: jerry.gregoire@sau101.org         E-MAIL: manastasia@sau36.org
PHONE NUMBER: (603) 652-0262              PHONE NUMBER: (603) 837-9363
18 Commerce Way                           14 King Square.
Milton, NH 03851                          Whitefield, NH 03598

Warren School District                    White Mountains Sau Office
SUPERINTENDENT: Laurie Melanson           SUPERINTENDENT: Tari Thomas
E-MAIL: lmelanson@sau23.org               E-MAIL: t.thomas@sau35.org
PHONE NUMBER: (603) 787-2113              PHONE NUMBER: (603) 444-3925
2975 Dartmouth College Hwy.               260 Cottage Street
N. Haverhill, NH 03774                    Littleton, NH 03561

Washington School District                Wilton Sau Office
SUPERINTENDENT: Patricia Parenteau        SUPERINTENDENT: Bryan Lane
E-MAIL: pparenteau@hdsd.org               E-MAIL: b.lane@sau63.org
PHONE NUMBER: (603) 464-4466              PHONE NUMBER: (603) 654-8088
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 543 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


One Chalet Drive, Suite 105               2 Alumni Dr.
Wilton, NH 03086                          Hampton, NH 03842

Wilton-lyndeboro School District          Winnisquam Regional Sau Office
SUPERINTENDENT: Bryan Lane                SUPERINTENDENT: Robert Seaward
E-MAIL: b.lane@sau63.org                  E-MAIL: rseaward@wrsdsau59.org
PHONE NUMBER: (603) 654-8088              PHONE NUMBER: (603) 286-4116
One Chalet Drive, Suite 105               433 West Main St.
Wilton, NH 03086                          Tilton, NH 03276

Winchester Sau Office                     Winnisquam Regional School District
SUPERINTENDENT: Kenneth Dassau            SUPERINTENDENT: Robert Seaward
E-MAIL: kdassau@wnhsd.org                 E-MAIL: rseaward@wrsdsau59.org
PHONE NUMBER: (603) 239-8061              PHONE NUMBER: (603) 286-4116
85A Parker Street                         433 West Main St.
Winchester, NH 03470                      Tilton, NH 03276

Winchester School District                Absecon Public Schools
SUPERINTENDENT: Kenneth Dassau            SUPERINTENDENT: Daniel Dooley
E-MAIL: kdassau@wnhsd.org                 E-MAIL: ddooley@abseconschools.org
PHONE NUMBER: (603) 239-8061              PHONE NUMBER: (609) 641-5375
85A Parker Street                         800 Irelan Avenue
Winchester, NH 03470                      Absecon, NJ 08201

Windham Sau Office                        Alexandria Township School District
SUPERINTENDENT: Richard Langlois          SUPERINTENDENT: Ronald Bolandi
E-MAIL: rlanglois@windhamsd.org           E-MAIL: bolandi@alexandriaschools.org
PHONE NUMBER: (603) 425-1976              PHONE NUMBER: (908) 996-6811
19 Haverhill Road                         557 County Road 513
Windham, NH 03087                         Pittstown, NJ 08867

Windham School District                   Allamuchy Township School District
SUPERINTENDENT: Richard Langlois          SUPERINTENDENT: Joseph Flynn
E-MAIL: rlanglois@windhamsd.org           E-MAIL: jflynn@aes.k12.nj.us
PHONE NUMBER: (603) 425-1976              PHONE NUMBER: (908) 852-1894
19 Haverhill Road                         20 Johnsonburg Road
Windham, NH 03087                         Allamuchy, NJ 07820

Windsor School District                   Allendale Public School District
SUPERINTENDENT: Patricia Parenteau        SUPERINTENDENT: Michael Barcadepone
E-MAIL: pparenteau@hdsd.org               E-MAIL: mbarcadepone@allendalek8.com
PHONE NUMBER: (603) 464-4466              PHONE NUMBER: (201) 327-2020
78 School Street                          100 Brookside Avenue
Hillsboro, NH 03244                       Allendale, NJ 07401

Winnacunnet Coop School District          Allenhurst
SUPERINTENDENT: William Lupini            SUPERINTENDENT: Donna Campagna
E-MAIL: blupini@sau21.org                 E-MAIL: dcampagna@allenhurstnj.org
PHONE NUMBER: (603) 926-8992              PHONE NUMBER: (732) 531-9222
2 Alumni Dr.                              211 Allen Ave
Hampton, NH 03842                         Allenhurst, NJ 07711

Winnacunnet Sau Office                    Alloway Twp School District
SUPERINTENDENT: William Lupini            SUPERINTENDENT: Kristin Schell
E-MAIL: blupini@sau21.org                 E-MAIL: schellk@allowayschool.org
PHONE NUMBER: (603) 926-8992              PHONE NUMBER: (856) 935-1622
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 544 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


43 Cedar St                                        PHONE NUMBER: (609) 625-2249
Alloway, NJ 08001                                  5080 Atlantic Avenue
                                                   Mays Landing, NJ 08330
Alpha Borough School District
SUPERINTENDENT: Seth Cohen                         Atlantic Highlands School District
E-MAIL: scohen@apsedu.org                          SUPERINTENDENT: Susan Compton
PHONE NUMBER: (908) 454-5000                       E-MAIL: scompton@ahes.k12.nj.us
817 North Blvd                                     PHONE NUMBER: (732) 291-2020
Alpha, NJ 08865                                    140 First Avenue
                                                   Atlantic Highlands, NJ 07716
Alpine Elementary School District
SUPERINTENDENT: Maureen Mccann                     Audubon Public School Disrict
E-MAIL: mccann@alpineschool.org                    SUPERINTENDENT: Andrew Davis
PHONE NUMBER: (201) 768-8255                       E-MAIL: apdavis@audubonschools.org
500 Hillside Ave.                                  PHONE NUMBER: (856) 547-7695
Alpine, NJ 07620                                   350 Edgewood Avenue
                                                   Audubon, NJ 08106
Andover Regional School District
SUPERINTENDENT: Dennis Tobin                       Avalon School District
E-MAIL: dtobin@andoverregional.org                 SUPERINTENDENT: Stacey Tracy
PHONE NUMBER: (973) 383-3746                       E-MAIL: tracy@avesnj.org
707 Limecrest Rd.                                  PHONE NUMBER: (609) 967-7544
Newton, NJ 07860                                   235 32Nd Street
                                                   Avalon, NJ 08202
Area Vocational Technical Schools Of Mercer
County                                             Avon Boro School District
SUPERINTENDENT: Kimberly Schneider                 SUPERINTENDENT: Christopher Albrizio
E-MAIL: kschneider@mcts.edu                        E-MAIL: calbrizio@avonschool.com
PHONE NUMBER: (609) 586-2129                       PHONE NUMBER: (732) 775-4328
1085 Old Trenton Rd                                505 Lincoln Ave
Trenton, NJ 08690                                  Avon, NJ 07717

Asbury Park School District                        Barnegat Township School District
SUPERINTENDENT: Sancha Gray                        SUPERINTENDENT: Brian Latwis
E-MAIL: grays@asburypark.k12.nj.us                 E-MAIL: blatwis@barnegatschools.com
PHONE NUMBER: (732) 776-2606                       PHONE NUMBER: (609) 698-5800
603 Mattison Avenue                                550 Barnegat Blvd
Asbury Park, NJ 07712                              Barnegat, NJ 08005

Atlantic City Public Schools                       Barrington School District
SUPERINTENDENT: Barry Caldwell                     SUPERINTENDENT: Anthony Arcodia
E-MAIL: bcaldwell@acboe.org                        E-MAIL: aarcodia@barringtonschools.net
PHONE NUMBER: (609) 343-7200                       PHONE NUMBER: (856) 547-8467
1300 Atlantic Avenue                               311 Reading Avenue
Atlantic City, NJ 08401                            Barrington, NJ 08007

Atlantic County Special Services School District   Bay Head Borough
SUPERINTENDENT: Philip Guenther                    SUPERINTENDENT: Frank Camardo
E-MAIL: pguenther@acitech.org                      E-MAIL: camardo@bayheadschool.org
PHONE NUMBER: (609) 625-5590                       PHONE NUMBER: (732) 892-0668
4805 Nawakwa Boulevard                             145 Grove Street
Mays Landing, NJ 08330                             Bay Head, NJ 08742

Atlantic County Vocational School District         Bayonne School District
SUPERINTENDENT: Philip Guenther                    SUPERINTENDENT: John Niesz
E-MAIL: pguenther@acitech.org                      E-MAIL: jniesz@bboed.org
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 545 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


PHONE NUMBER: (201) 858-5814                     PHONE NUMBER: (201) 343-6000
669 Avenue A                                     327 East Ridgewood Avenue
Bayonne, NJ 07002                                Paramus, NJ 07652

Bayshore Jointure Commission                     Bergen County Vocational Technical School District
SUPERINTENDENT: Linda Jordan                     SUPERINTENDENT: Howard Lerner
E-MAIL: ljordan@theshorecenter.org               E-MAIL: howler@bergen.org
PHONE NUMBER: (732) 440-1122                     PHONE NUMBER: (201) 343-6000
100 Tornillo Way                                 327 E Ridgewood Avenue
Tinton Falls, NJ 07712                           Paramus, NJ 07652

Beach Haven School District                      Bergenfield Borough School District
SUPERINTENDENT: Chris Meyrick                    SUPERINTENDENT: Christopher Tully
E-MAIL: cmeyrick@beachhavenschool.com            E-MAIL: ctully@bergenfield.org
PHONE NUMBER: (609) 492-7411                     PHONE NUMBER: (201) 385-8801
8Th Street & Beach Avenue                        225 W. Clinton Avenue
Beach Haven, NJ 08008                            Bergenfield, NJ 07621

Bedminster Township Public School                Berkeley Heights School District
SUPERINTENDENT: Jennifer Giordano                SUPERINTENDENT: Melissa Varley
E-MAIL: jgiordano@bedminsterschool.org           E-MAIL: mvarley@bhpsnj.org
PHONE NUMBER: (908) 234-0768                     PHONE NUMBER: (908) 464-1718
234 Somerville Road                              345 Plainfield Avenue
Bedminster, NJ 07921                             Berkeley Heights, NJ 07922

Belleville Public Schools                        Berkeley Township School District
SUPERINTENDENT: Richard Tomko                    SUPERINTENDENT: James Roselli
E-MAIL: richard.tomko@belleville.k12.nj.us       E-MAIL: jroselli@btboe.org
PHONE NUMBER: (973) 450-3500                     PHONE NUMBER: (732) 269-2321
102 Passaic Ave                                  53 Central Parkway
Belleville, NJ 07109                             Bayville, NJ 08721

Bellmawr Public School District                  Berlin Borough School District
SUPERINTENDENT: Annette Castiglione              SUPERINTENDENT: Joseph Campisi
E-MAIL: acastiglione@bellmawrschools.org         E-MAIL: campisij@bcsberlin.org
PHONE NUMBER: (856) 931-3620                     PHONE NUMBER: (856) 767-0129
256 Anderson Ave                                 215 South Franklin Avenue
Bellmawr, NJ 08031                               Berlin, NJ 08009

Belmar Elementary School District                Berlin Township School District
SUPERINTENDENT: David Hallman                    SUPERINTENDENT: Edythe Austermuhl
E-MAIL: hallman@belmar.k12.nj.us                 E-MAIL: eaustermuhl@btwpschools.org
PHONE NUMBER: (732) 681-2388                     PHONE NUMBER: (856) 767-9480
1101 Main St                                     225 Grove Avenue
Belmar, NJ 07719                                 West Berlin, NJ 08091

Belvidere School District                        Bernards Township School District
SUPERINTENDENT: Christopher Carrubba             SUPERINTENDENT: Nick Markarian
E-MAIL: ccarrubba@belvideresd.org                E-MAIL: nmarkarian@bernardsboe.com
PHONE NUMBER: (908) 475-6600                     PHONE NUMBER: (908) 204-2600
809 Oxford Street                                101 Peachtree Road
Belvidere, NJ 07823                              Basking Ridge, NJ 07920

Bergen County Special Services School District   Bethlehem Township School District
SUPERINTENDENT: Howard Lerner                    SUPERINTENDENT: Gregory Farley
E-MAIL: howler@bergen.org                        E-MAIL: gfarley@btschools.org
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 546 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


PHONE NUMBER: (908) 537-4044                     PHONE NUMBER: (973) 335-9700
940 Iron Bridge Road                             434 Lathrop Avenue
Asbury, NJ 08802                                 Boonton, NJ 07005

Beverly City School                              Boonton Township Public School
SUPERINTENDENT: Elizabeth Giacobbe               SUPERINTENDENT: Christian Angelillo
E-MAIL: egiacobbe@beverlycityschool.org          E-MAIL: cangelillo@btrvs.org
PHONE NUMBER: (609) 387-2200                     PHONE NUMBER: (973) 334-4162
601 Bentley Ave.                                 11 Valley Road
Beverly, NJ 08010                                Boonton Township, NJ 07005

Black Horse Pike Regional School District        Bordentown Regional School District
SUPERINTENDENT: Brian Repici                     SUPERINTENDENT: Edward Forsthoffer
E-MAIL: brepici@bhprsd.org                       E-MAIL: eforsthoffer@bordentown.k12.nj.us
PHONE NUMBER: (856) 227-4106                     PHONE NUMBER: (609) 298-0674
580 Erial Road                                   318 Ward Avenue
Blackwood, NJ 08012                              Bordentown, NJ 08505

Blairstown Elementary Township School District   Bound Brook School District
SUPERINTENDENT: Mark Saalfield                   SUPERINTENDENT: Daniel Gallagher
E-MAIL: saalfield@blairstownelem.net             E-MAIL: dgallagher@bbrook.org
PHONE NUMBER: (908) 362-6111                     PHONE NUMBER: (732) 356-2500
1 Sunset Hill Road                               111 West Union Avenue
Blairstown, NJ 07825                             Bound Brook, NJ 08805

Bloomfield Board Of Education                    Bradley Beach Elementary School District
SUPERINTENDENT: Salvatore Goncalves              SUPERINTENDENT: Stephen Wisniewski
E-MAIL: sgoncalves@bloomfield.k12.nj.us          E-MAIL: swisniewski@bbesnj.org
PHONE NUMBER: (973) 680-8500                     PHONE NUMBER: (732) 775-4413
155 Broad Street                                 515 Brinley Avenue
Bloomfield, NJ 07003                             Bradley Beach, NJ 07720

Bloomingdale School District                     Branchburg Township School District
SUPERINTENDENT: Frank Verducci                   SUPERINTENDENT: Rebecca Gensel
E-MAIL: fverducci@bloomingdaleschools.org        E-MAIL: rgensel@branchburg.k12.nj.us
PHONE NUMBER: (973) 838-4835                     PHONE NUMBER: (908) 722-3335
225 Glenwild Avenue                              240 Baird Road
Bloomingdale, NJ 07403                           Branchburg, NJ 08876

Bloomsbury School District                       Brick Township Public Schools
SUPERINTENDENT: Jenniffer Marycz                 SUPERINTENDENT: Sean Cranston
E-MAIL: jmarycz@bburyes.org                      E-MAIL: scranston@brickschools.org
PHONE NUMBER: (908) 479-4414                     PHONE NUMBER: (732) 785-3000
20 Main Street                                   101 Hendrickson Avenue
Bloomsbury, NJ 08804                             Brick, NJ 08724

Bogota Public School District                    Bridgeton City School District
SUPERINTENDENT: Damian Kennedy                   SUPERINTENDENT: Victor Gilson
E-MAIL: dkennedy@bogotaboe.com                   E-MAIL: vgilson@bridgeton.k12.nj.us
PHONE NUMBER: (201) 441-4800                     PHONE NUMBER: (856) 455-8030
1 Henry C. Luthin Place                          41 Bank Street
Bogota, NJ 07603                                 Bridgeton, NJ 08302

Boonton Town School District                     Bridgewater-raritan Regional School District
SUPERINTENDENT: Robert Presuto                   SUPERINTENDENT: Thomas Ficarra
E-MAIL: robert.presuto@boontonschools.org        E-MAIL: tficarra@brrsd.k12.nj.us
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 547 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


PHONE NUMBER: (908) 685-2777                         PHONE NUMBER: (609) 387-3955
836 Newmans Lane                                     700 Jacksonville Road
Martinsville, NJ 08836                               Burlington, NJ 08016

Brielle Boro School District                         Butler Public School District
SUPERINTENDENT: Christine Carlson                    SUPERINTENDENT: Daniel Johnson
E-MAIL: ccarlson@brielleschool.org                   E-MAIL: djohnson@butlerboe.org
PHONE NUMBER: (732) 528-6600                         PHONE NUMBER: (973) 492-2000
601 Union Lane                                       38 Bartholdi Ave
Brielle, NJ 08730                                    Butler, NJ 07405

Brigantine Public Schools                            Byram Township School District
SUPERINTENDENT: Glenn Robbins                        SUPERINTENDENT: Bryan Hensz
E-MAIL: grobbins@brigantineschools.org               E-MAIL: hensz.bryan@byramschools.org
PHONE NUMBER: (609) 266-7671                         PHONE NUMBER: (973) 347-1047
301 East Evans Boulevard                             12 Mansfield Drive
Brigantine, NJ 08203                                 Stanhope, NJ 07874

Brooklawn Public School District                     Caldwell-west Caldwell School District
SUPERINTENDENT: Samuel Rossetti                      SUPERINTENDENT: James Heinegg
E-MAIL: srosetti@alicecostello.com                   E-MAIL: jheinegg@cwcboe.org
PHONE NUMBER: (856) 456-4039                         PHONE NUMBER: (973) 228-6979
301 Haakon Road                                      104 Gray Street
Brooklawn, NJ 08030                                  West Caldwell, NJ 07006

Buena Regional School District                       Califon Borough School District
SUPERINTENDENT: David Cappuccio                      SUPERINTENDENT: Johanna Ruberto
E-MAIL: dcappuccio@buena.k12.nj.us                   E-MAIL: jruberto@califonschool.org
PHONE NUMBER: (856) 697-0800                         PHONE NUMBER: (908) 832-2828
914 Main Avenue                                      6 School St
Richland, NJ 08350                                   Califon, NJ 07830

Burlington City Public School District               Camden City Public Schools
SUPERINTENDENT: Patricia Doloughty                   SUPERINTENDENT: Katrina Mccombs
E-MAIL: pdoloughty@burlington-nj.net                 E-MAIL: kmccombs@camden.k12.nj.us
PHONE NUMBER: (609) 387-5874                         PHONE NUMBER: (856) 966-2000
550 High Street                                      201 North Front Street
Burlington, NJ 08016                                 Camden, NJ 08102

Burlington County Institute Of Technology            Camden County Educational Services Commission
SUPERINTENDENT: Christopher Nagy                     SUPERINTENDENT: Daniel Vecchio
E-MAIL: cnagy@burlcoschools.org                      E-MAIL: ddelvecchio@camdenesc.org
PHONE NUMBER: (609) 267-4226                         PHONE NUMBER: (856) 784-2100
695 Woodlane Road                                    225 WHITE HORSE AVENUE
Westampton, NJ 08060                                 CLEMENTON, NJ 08021

Burlington County Special Services School District   Camden County Technical School District
SUPERINTENDENT: Christopher Nagy                     SUPERINTENDENT: Patricia Fitzgerald
E-MAIL: cnagy@burlcoschools.org                      E-MAIL: pfitzgerald@ccts.net
PHONE NUMBER: (609) 261-5600                         PHONE NUMBER: (856) 767-7000
20 Pioneer Blvd.                                     343 Berlin Cross Keys Road
Westampton, NJ 08060                                 Sicklerville, NJ 08081

Burlington Township Board Of Education               Cape May City School District
SUPERINTENDENT: Mary Bell                            SUPERINTENDENT: Zachary Palombo
E-MAIL: mbell@burltwpsch.org                         E-MAIL: zpalombo@cmcboe.org
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 548 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


PHONE NUMBER: (609) 884-8485                       E-MAIL: tparlapanides@centralregional.net
921 Lafayette Street                               PHONE NUMBER: (732) 269-1100
Cape May, NJ 08204                                 509 Forest Hills Parkway
                                                   Bayville, NJ 08721
Cape May County Special Services School District
SUPERINTENDENT: Nancy Hudanich                     Cherry Hill School District
E-MAIL: nhudanich@cmcspecialservices.org           SUPERINTENDENT: Joseph Meloche
PHONE NUMBER: (609) 465-2720                       E-MAIL: jmeloche@chclc.org
148 Crest Haven Road                               PHONE NUMBER: (856) 429-5600
Cape May Court House, NJ 08210                     45 Ranoldo Terrace
                                                   Cherry Hill, NJ 08034
Cape May County Technical High School District
SUPERINTENDENT: Nancy Hudanich                     Chester School District
E-MAIL: nhudanich@capemaytech.com                  SUPERINTENDENT: Christina Woert
PHONE NUMBER: (609) 465-2161                       E-MAIL: christina.vanwoert@chester-nj.org
188 Crest Haven Road                               PHONE NUMBER: (908) 879-7373
Cape May Court House, NJ 08210                     50 North Road
                                                   Chester, NJ 07930
Cape May Point
SUPERINTENDENT: Zachary Palombo                    Chesterfield Township School District
E-MAIL: zpalombo@cmcboe.org                        SUPERINTENDENT: Scott Heino
PHONE NUMBER: (609) 884-8485                       E-MAIL: sheino@chesterfieldschool.com
c/o Rose Millar                                    PHONE NUMBER: (609) 298-6900
Cape May Point, NJ 08212                           30 Saddle Way
                                                   Chesterfield, NJ 08515
Carlstadt Public School District
SUPERINTENDENT: Stephen Kollinok                   Cinnaminson Township Public Schools
E-MAIL: skollinok@carlstadtps.org                  SUPERINTENDENT: Stephen Cappello
PHONE NUMBER: (201) 672-3000                       E-MAIL: cappellos@cinnaminson.com
550 Washington Street                              PHONE NUMBER: (856) 829-7600
Carlstadt, NJ 07072                                2195 Riverton Road
                                                   Cinnaminson, NJ 08077
Carlstadt-east Rutherford Regional High School
District                                           Clark Township Public Schools
SUPERINTENDENT: Dario Sforza                       SUPERINTENDENT: Edward Grande
E-MAIL: dsforza@bectonhs.org                       E-MAIL: egrande@clarkschools.org
PHONE NUMBER: (201) 935-3007                       PHONE NUMBER: (732) 574-9600
120 Paterson Avenue                                365 Westfield Ave
East Rutherford, NJ 07073                          Clark, NJ 07066

Carteret Public School District                    Clayton Public School District
SUPERINTENDENT: Rosa Diaz                          SUPERINTENDENT: Nick Koutsogiannis
E-MAIL: rdiaz@carteretschools.org                  E-MAIL: nkoutsogiannis@claytonps.org
PHONE NUMBER: (732) 541-8960                       PHONE NUMBER: (856) 881-8700
599 Roosevelt Avenue                               350 E. Clinton Street
Carteret, NJ 07008                                 Clayton, NJ 08312

Cedar Grove Township School District               Clearview Regional High School District
SUPERINTENDENT: Michael Fetherman                  SUPERINTENDENT: John Horchak
E-MAIL: fetherman.michael@cgschools.org            E-MAIL: horchakjo@clearviewregional.edu
PHONE NUMBER: (973) 239-1550                       PHONE NUMBER: (856) 223-2760
520 Pompton Ave                                    420 Cedar Road
Cedar Grove, NJ 07009                              Mullica Hill, NJ 08062

Central Regional School District                   Clementon Elementary School District
SUPERINTENDENT: Triantafillos Parlapanides         SUPERINTENDENT: Kathleen Haines
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 549 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


E-MAIL: hainesk@clementon.k12.nj.us       E-MAIL: kristin.schell@commercialschools.org
PHONE NUMBER: (856) 783-2300              PHONE NUMBER: (856) 785-0840
4 Audubon Avenue                          1308 North Avenue
Clementon, NJ 08021                       Port Norris, NJ 08349

Cliffside Park School District            Corbin City
SUPERINTENDENT: Michael Romagnino         SUPERINTENDENT: Kathleen Taylor
E-MAIL: mjr@cliffsidepark.edu             E-MAIL: ktaylor@ocsdnj.org
PHONE NUMBER: (201) 313-2300              PHONE NUMBER: (609) 399-5150
525 Palisades Avenue                      501 Atlantic Ave Suite 1
Cliffside Park, NJ 07010                  Ocean City, NJ 08226

Clifton Public School District            Cranbury Township School District
SUPERINTENDENT: Danny Robertozzi          SUPERINTENDENT: Susan Genco
E-MAIL: drobertozzi@cliftonschools.net    E-MAIL: sgenco@cranburyschool.org
PHONE NUMBER: (973) 470-2300              PHONE NUMBER: (609) 395-1700
745 Clifton Avenue                        23 North Main Street
Clifton, NJ 07013                         Cranbury, NJ 08512

Clinton Township School District          Cranford Public School District
SUPERINTENDENT: Michele Cone              SUPERINTENDENT: Scott Rubin
E-MAIL: mcone@ctsdnj.org                  E-MAIL: rubin@cranfordschools.org
PHONE NUMBER: (908) 236-7235              PHONE NUMBER: (908) 272-9100
128 Cokesbury Road                        132 Thomas Street
Lebanon, NJ 08833                         Cranford, NJ 07016

Clinton-glen Gardner School District      Cresskill Public School District
SUPERINTENDENT: Seth Cohen                SUPERINTENDENT: Michael Burke
E-MAIL: scohen@cpsnj.org                  E-MAIL: mburke@cboek12.org
PHONE NUMBER: (908) 735-8512              PHONE NUMBER: (201) 227-7791
10 School Street                          1 Lincoln Drive
Clinton, NJ 08809                         Cresskill, NJ 07626

Closter Public School District            Cumberland County Board Of Vocational Ed School
SUPERINTENDENT: Vincent Mchale            District
E-MAIL: mchalev@nvnet.org                 SUPERINTENDENT: Dina Rossi
PHONE NUMBER: (201) 768-3001              E-MAIL: delliott@cctecnj.org
340 Homans Avenue                         PHONE NUMBER: (856) 451-9000
Closter, NJ 07624                         601 Bridgeton Avenue
                                          Bridgeton, NJ 08302
Collingswood Public School District
SUPERINTENDENT: Scott Oswald              Cumberland Regional School District
E-MAIL: soswald@collsk12.org              SUPERINTENDENT: Steven Price
PHONE NUMBER: (856) 962-5700              E-MAIL: price@crhsd.org
200 Lees Avenue                           PHONE NUMBER: (856) 451-9400
Collingswood, NJ 08108                    90 Silver Lake Road
                                          Bridgeton, NJ 08302
Colts Neck Township School District
SUPERINTENDENT: Maryjane Garibay          Deal Boro School District
E-MAIL: garibay@coltsneckschools.org      SUPERINTENDENT: Donato Saponaro
PHONE NUMBER: (732) 946-0055              E-MAIL: dsaponaro@dealschool.org
70 Conover Road                           PHONE NUMBER: (732) 531-0480
Colts Neck, NJ 07722                      201 Roseld Ave
                                          Deal, NJ 07723
Commercial Township School District
SUPERINTENDENT: Kristin Schell            Deerfield Township School District
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 550 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


SUPERINTENDENT: Mary Kula                       SUPERINTENDENT: Steven Forte
E-MAIL: mkula@deerfield.k12.nj.us               E-MAIL: sforte@denville.org
PHONE NUMBER: (856) 451-6610                    PHONE NUMBER: (973) 983-6530
419 Morton Avenue                               400 Morris Ave
Rosenhayn, NJ 08352                             Denville, NJ 07834

Delanco Township School District                Deptford Township Public School District
SUPERINTENDENT: Joseph Mersinger                SUPERINTENDENT: Arthur Dietz
E-MAIL: jmersinger@delanco.com                  E-MAIL: dietz.a@deptford.k12.nj.us
PHONE NUMBER: (856) 461-1905                    PHONE NUMBER: (856) 232-2700
1301 Burlington Avenue                          2022 Good Intent Road
Delanco, NJ 08075                               Deptford, NJ 08096

Delaware Township School District               Dover Public School District
SUPERINTENDENT: Richard Wiener                  SUPERINTENDENT: James Mclaughlin
E-MAIL: rwiener@dtsk8.org                       E-MAIL: jmclaughlin@dover-nj.org
PHONE NUMBER: (609) 397-3179                    PHONE NUMBER: (973) 989-2000
501 Rosemont Ringoes Road                       100 Grace Street
Sergeantsville, NJ 08557                        Dover, NJ 07801

Delaware Valley Regional High School District   Downe Township School District
SUPERINTENDENT: Daria Wasserbach                SUPERINTENDENT: Sherry Miller
E-MAIL: dariawasserbach@dvrhs.k12.nj.us         E-MAIL: smiller@downeschool.org
PHONE NUMBER: (908) 996-2727                    PHONE NUMBER: (856) 447-4673
19 Senator Stout Road                           220 Main Street
Frenchtown, NJ 08825                            Newport, NJ 08345

Delran Township School District                 Dumont Public School District
SUPERINTENDENT: Brian Brotschul                 SUPERINTENDENT: Emanuele Triggiano
E-MAIL: bbrotschul@delranschools.org            E-MAIL: etriggiano@dumontnj.org
PHONE NUMBER: (856) 461-6800                    PHONE NUMBER: (201) 387-3070
52 Hartford Road                                25 Depew Street
Delran, NJ 08075                                Dumont, NJ 07628

Delsea Regional High School District            Dunellen Public School District
SUPERINTENDENT: Piera Gravenor                  SUPERINTENDENT: Gene Mosley
E-MAIL: pgravenor@delsearegional.us             E-MAIL: mosleyg@dunellenschools.org
PHONE NUMBER: (856) 694-0100                    PHONE NUMBER: (732) 968-3226
242 Fries Mill Road                             400 High Street
Franklinville, NJ 08322                         Dunellen, NJ 08812

Demarest School District                        Eagleswood Township School District
SUPERINTENDENT: Michael Fox                     SUPERINTENDENT: Deborah Snyder
E-MAIL: foxm@nvnet.org                          E-MAIL: dsnyder@etesd.com
PHONE NUMBER: (201) 768-6060                    PHONE NUMBER: (609) 597-3663
568 Piermont Road                               511 Route 9
Demarest, NJ 07627                              West Creek, NJ 08092

Dennis Township School District                 East Amwell Township School District
SUPERINTENDENT: Susan Speirs                    SUPERINTENDENT: Edward Stoloski
E-MAIL: sspeirs@dtschools.org                   E-MAIL: estoloski@eastamwell.org
PHONE NUMBER: (609) 861-2821                    PHONE NUMBER: (908) 782-6464
601 Hagan Road                                  43 Wertsville Road
Clermont, NJ 08210                              Ringoes, NJ 08551

Denville Township K-8 School District           East Brunswick Township School District
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 551 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


SUPERINTENDENT: Victor Valeski                   SUPERINTENDENT: Robert Cloutier
E-MAIL: vpvaleski@ebnet.org                      E-MAIL: rcloutier@eccrsd.us
PHONE NUMBER: (732) 613-6700                     PHONE NUMBER: (856) 784-4441
760 Route 18                                     1401 Laurel Oak Road
East Brunswick, NJ 08816                         Voorhees, NJ 08043

East Greenwich Township School District          Eatontown Public School District
SUPERINTENDENT: Andrea Evans                     SUPERINTENDENT: Scott Mccue
E-MAIL: evansa@eastgreenwich.k12.nj.us           E-MAIL: smccue@eatontown.org
PHONE NUMBER: (856) 423-0412                     PHONE NUMBER: (732) 935-3323
559 Kings Highway                                5 Grant Avenue
Mickleton, NJ 08056                              Eatontown, NJ 07724

East Hanover Township School District            Edgewater Park Township School District
SUPERINTENDENT: Natalee Bartlett                 SUPERINTENDENT: Roy Rakszawski
E-MAIL: nbartlett@easthanoverschools.org         E-MAIL: rrakszawski@edgewaterparksd.org
PHONE NUMBER: (973) 887-2112                     PHONE NUMBER: (609) 877-2122
20 School Avenue                                 25 Washington Avenue
East Hanover, NJ 07936                           Edgewater Park, NJ 08010

East Newark                                      Edgewater School District
SUPERINTENDENT: Richard Corbett                  SUPERINTENDENT: Nicholas Perrapato
E-MAIL: rcorbett@eastnewarkschool.org            E-MAIL: nperrapato@edgewaterschools.org
PHONE NUMBER: (973) 481-6800                     PHONE NUMBER: (201) 945-4106
501-11 North Third Street                        251 Undercliff Ave
East Newark, NJ 07029                            Edgewater, NJ 07020

East Orange School District                      Edison Township School District
SUPERINTENDENT: Kevin West                       SUPERINTENDENT: Bernard Bragen
E-MAIL: kevin.west@eastorange.k12.nj.us          E-MAIL: bernard.bragen@edison.k12.nj.us
PHONE NUMBER: (973) 266-5760                     PHONE NUMBER: (732) 452-4900
199 4Th Ave                                      312 Pierson Avenue
East Orange, NJ 07017                            Edison, NJ 08837

East Rutherford School District                  Educational Services Commission Of Morris County
SUPERINTENDENT: Giovanni Giancaspro              SUPERINTENDENT: Angelo Vilardi
E-MAIL: ggiancaspro@erboe.net                    E-MAIL: avilardi@escmorris.com
PHONE NUMBER: (201) 804-3100                     PHONE NUMBER: (973) 540-8844
100 Uhland Street                                520 Speedwell Avenue
East Rutherford, NJ 07073                        Morris Plains, NJ 07950

East Windsor Regional School District            Egg Harbor City School District
SUPERINTENDENT: Mark Daniels                     SUPERINTENDENT: Adrienne Shulby
E-MAIL: mdaniels@ewrsd.k12.nj.us                 E-MAIL: ashulby@ehcs.k12.nj.us
PHONE NUMBER: (609) 443-7717                     PHONE NUMBER: (609) 965-1034
25A Leshin Lane                                  730 Havana Avenue
Hightstown, NJ 08520                             Egg Harbor City, NJ 08215

Eastampton Township School District              Egg Harbor Township School District
SUPERINTENDENT: Ambrose Duckett                  SUPERINTENDENT: Kim Gruccio
E-MAIL: aduckett@etsdnj.us                       E-MAIL: gruccik@eht.k12.nj.us
PHONE NUMBER: (609) 267-9172                     PHONE NUMBER: (609) 646-7911
1 Student Drive                                  13 Swift Drive
Eastampton, NJ 08060                             Egg Harbor Township, NJ 08234

Eastern Camden County Regional School District   Elizabeth Public Schools
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 552 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


SUPERINTENDENT: Olga Hugelmeyer             SUPERINTENDENT: James Pedersen
E-MAIL: hugelmol@epsnj.org                  E-MAIL: jpedersen@essextech.org
PHONE NUMBER: (908) 436-5010                PHONE NUMBER: (973) 412-2050
500 North Broad Street                      60 Nelson Place
Elizabeth, NJ 07208                         Newark, NJ 07102

Elk Township School District                Essex Fells School District
SUPERINTENDENT: Piera Gravenor              SUPERINTENDENT: Michelle Gadaleta
E-MAIL: pgravenor@delsearegional.us         E-MAIL: mvgadaleta@efsk-6.org
PHONE NUMBER: (856) 881-4551                PHONE NUMBER: (973) 226-0505
900 Clems Run                               102 Hawthorne Road
Glassboro, NJ 08028                         Essex Fells, NJ 07021

Elmer Borough School District               Essex Regional Educational Services Commission
SUPERINTENDENT: Scott Hoopes                SUPERINTENDENT: Laurie Newell
E-MAIL: shoopes@pittsgrove.net              E-MAIL: l.newell@eresc.com
PHONE NUMBER: (856) 358-3094                PHONE NUMBER: (973) 405-6262
1076 Almond Road                            369 Passaic Avenue
Pittsgrove, NJ 08318                        Fairfield, NJ 07004

Elmwood Park School District                Estell Manor City School District
SUPERINTENDENT: Anthony Iachetti            SUPERINTENDENT: Dianna Abraham
E-MAIL: aiachetti@epps.org                  E-MAIL: dabraham@estellmanorschool.com
PHONE NUMBER: (201) 796-8700                PHONE NUMBER: (609) 476-2267
60 East 53Rd Street                         128 Cape May Avenue
Elmwood Park, NJ 07407                      Estell Manor, NJ 08319

Elsinboro Township School District          Evesham Township School District
SUPERINTENDENT: Constance Mcallister        SUPERINTENDENT: Justin Smith
E-MAIL: cmcallister@elsinboroschool.org     E-MAIL: smithj@evesham.k12.nj.us
PHONE NUMBER: (856) 935-3817                PHONE NUMBER: (856) 983-1800
631 Salem-Ft. Elfsborg Rd.                  25 S. Maple Avenue
Salem, NJ 08079                             Marlton, NJ 08053

Emerson Public School District              Ewing Township School District
SUPERINTENDENT: Brian Gatens                SUPERINTENDENT: Michael Nitti
E-MAIL: bgatens@emersonschools.org          E-MAIL: mnitti@ewingboe.org
PHONE NUMBER: (201) 262-2828                PHONE NUMBER: (609) 538-9800
133 Main Street                             2099 Pennington Rd
Emerson, NJ 07630                           Ewing, NJ 08618

Englewood Cliffs School District            Fair Haven School District
SUPERINTENDENT: Jennifer Brower             SUPERINTENDENT: Sean Mcneil
E-MAIL: jbrower@englewoodcliffs.org         E-MAIL: mcneils@fairhaven.edu
PHONE NUMBER: (201) 567-7292                PHONE NUMBER: (732) 747-2294
143 Charlotte Place                         224 Hance Road
Englewood Cliffs, NJ 07632                  Fair Haven, NJ 07704

Englewood Public School District            Fair Lawn Public School District
SUPERINTENDENT: Robert Kravitz              SUPERINTENDENT: Nick Norcia
E-MAIL: rkravitz@epsd.org                   E-MAIL: nnorcia@fairlawnschools.org
PHONE NUMBER: (201) 862-6000                PHONE NUMBER: (201) 794-5500
274 Knickerbocker Road                      37-01 Fair Lawn Ave.
Englewood, NJ 07631                         Fair Lawn, NJ 07410

Essex County Vocational Technical Schools   Fairfield Public Schools
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 553 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


SUPERINTENDENT: Susan Ciccotelli              SUPERINTENDENT: Kenneth Rota
E-MAIL: ciccotellis@fpsk6.org                 E-MAIL: krota@flboe.com
PHONE NUMBER: (973) 227-5586                  PHONE NUMBER: (201) 585-4612
15 Knoll Road                                 2175 Lemoine Avenue
Fairfield, NJ 07004                           Fort Lee, NJ 07024

Fairfield Township School District            Frankford Township Consolidated School District
SUPERINTENDENT: Michael Knox                  SUPERINTENDENT: Braden Hirsch
E-MAIL: mknox@fairfield.k12.nj.us             E-MAIL: hirschb@frankfordschool.org
PHONE NUMBER: (856) 453-1882                  PHONE NUMBER: (973) 948-3727
375 Gouldtown-Woodruff Rd.                    2 Pines Road
Bridgeton, NJ 08302                           Branchville, NJ 07826

Fairview Public School District               Franklin Borough School District
SUPERINTENDENT: David Sleppin                 SUPERINTENDENT: John Giacchi
E-MAIL: dsleppin@fairviewps.org               E-MAIL: jrgiacchi@fboe.org
PHONE NUMBER: (201) 943-0564                  PHONE NUMBER: (973) 827-9775
130 Hamilton Avenue                           50 Washington Avenue
Fairview, NJ 07022                            Franklin, NJ 07416

Farmingdale Public School District            Franklin Lakes School District
SUPERINTENDENT: Edith Conroy                  SUPERINTENDENT: Gayle Strauss
E-MAIL: edith.conroy@farmingdaleschool.com    E-MAIL: gstrauss@franklinlakes.k12.nj.us
PHONE NUMBER: (732) 938-9611                  PHONE NUMBER: (201) 891-1856
49 Academy Street                             490 Pulis Avenue
Farmingdale, NJ 07727                         Franklin Lakes, NJ 07417

Flemington-raritan Regional School District   Franklin Township Public Schools
SUPERINTENDENT: Kari Mcgann                   SUPERINTENDENT: John Ravally
E-MAIL: kmcgann@frsd.k12.nj.us                E-MAIL: jravally@franklinboe.org
PHONE NUMBER: (908) 284-7538                  PHONE NUMBER: (732) 873-2400
50 Court Street                               1755 Amwell Rd
Flemington, NJ 08822                          Somerset, NJ 08873

Florence Township School District             Franklin Township School District
SUPERINTENDENT: Donna Ambrosius               SUPERINTENDENT: Matt Eagleburger
E-MAIL: dambrosius@florence.k12.nj.us         E-MAIL: MEagleburger@franklinschool.org
PHONE NUMBER: (609) 499-4600                  PHONE NUMBER: (908) 689-2958
201 Cedar Street                              52 Asbury-Broadway Road
Florence, NJ 08518                            Washington, NJ 07882

Florham Park Public Schools                   Franklin Township School District
SUPERINTENDENT: Steven Caponegro              SUPERINTENDENT: Nicholas Diaz
E-MAIL: steve.caponegro@fpks.org              E-MAIL: ndiaz@ftschool.org
PHONE NUMBER: (973) 822-3880                  PHONE NUMBER: (908) 735-7929
67 Ridgedale Aveune                           226 Quakertown Road
Florham Park, NJ 07932                        Quakertown, NJ 08868

Folsom Borough School District                Fredon Township School District
SUPERINTENDENT: Matthew Mazzoni               SUPERINTENDENT: Matthew Beck
E-MAIL: mmazzoni@folsomschool.org             E-MAIL: mbeck@fredon.org
PHONE NUMBER: (609) 561-8666                  PHONE NUMBER: (973) 383-4151
1357 Mays Landing Road                        459 Route #94S
Folsom, NJ 08037                              Newton, NJ 07860

Fort Lee School District                      Freehold Borough School District
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 554 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


SUPERINTENDENT: Rocco Tomazic               SUPERINTENDENT: Shannon Whalen
E-MAIL: rtomazic@freeholdboro.k12.nj.us     E-MAIL: swhalen@gatewayhs.com
PHONE NUMBER: (732) 761-2100                PHONE NUMBER: (856) 848-8200
280 Park Avenue                             775 Tanyard Road
Freehold, NJ 07728                          Woodbury Heights, NJ 08096

Freehold Regional High School District      Gibbsboro Elementary School
SUPERINTENDENT: Charles Sampson             SUPERINTENDENT: Jack Marcellus
E-MAIL: csampson@frhsd.com                  E-MAIL: jmarcellus@gibbsboroschool.org
PHONE NUMBER: (732) 792-7300                PHONE NUMBER: (856) 783-1140
11 Pine Street                              37 Kirkwood Rd.
Englishtown, NJ 07726                       Gibbsboro, NJ 08026

Freehold Township School District           Glassboro School District
SUPERINTENDENT: Neal Dickstein              SUPERINTENDENT: Mark Silverstein
E-MAIL: ndickstein@freeholdtwp.k12.nj.us    E-MAIL: msilverstein@gpsd.us
PHONE NUMBER: (732) 462-8400                PHONE NUMBER: (856) 652-2700
384 West Main Street                        560 Joseph Bowe Memorial Blvd
Freehold, NJ 07728                          Glassboro, NJ 08028

Frelinghuysen Township School District      Glen Ridge Public Schools
SUPERINTENDENT: Stephanie Bonaparte         SUPERINTENDENT: Dirk Phillips
E-MAIL: bonaparte@frelinghuysenschool.org   E-MAIL: dphillips@glenridge.org
PHONE NUMBER: (908) 362-6319                PHONE NUMBER: (973) 429-8302
780 Route 94                                12 High Street
Johnsonburg, NJ 07846                       Glen Ridge, NJ 07028

Frenchtown Borough School District          Glen Rock Public School District
SUPERINTENDENT: Daria Wasserbach            SUPERINTENDENT: Brett Charleston
E-MAIL: dariawasserbach@dvrhs.k12.nj.us     E-MAIL: charlestonb@glenrocknj.org
PHONE NUMBER: (908) 996-2751                PHONE NUMBER: (201) 445-7700
902 Harrison St.                            620 Harristown Road
Frenchtown, NJ 08822                        Glen Rock, NJ 07452

Galloway Township Public Schools            Gloucester City Public School District
SUPERINTENDENT: Annette Giaquinto           SUPERINTENDENT: Dennis Vespe
E-MAIL: giaquintoa@gtps.k12.nj.us           E-MAIL: dvespe@gcsd.k12.nj.us
PHONE NUMBER: (609) 748-1250                PHONE NUMBER: (856) 456-7000
101 S Reeds Road                            520 Cumberland Street
Galloway, NJ 08205                          Gloucester City, NJ 08030

Garfield Public School District             Gloucester Township School District
SUPERINTENDENT: Anna Sciacca                SUPERINTENDENT: John Bilodeau
E-MAIL: asciacca@gboe.org                   E-MAIL: jbilodeau@gloucestertownshipschools.org
PHONE NUMBER: (973) 340-5000                PHONE NUMBER: (856) 227-1400
34 Outwater Lane                            17 Erial Road
Garfield, NJ 07026                          Blackwood, NJ 08012

Garwood Boro                                Greater Egg Harbor Regional High School District
SUPERINTENDENT: Teresa Quigley              SUPERINTENDENT: John Keenan
E-MAIL: tquigley@garwoodschools.org         E-MAIL: jkeenan@gehrhsd.net
PHONE NUMBER: (908) 789-0331                PHONE NUMBER: (609) 625-1456
400 Second Avenue                           1824 Dr. Dennis Foreman Dr.
Garwood, NJ 07027                           Mays Landing, NJ 08330

Gateway Regional School Dsitrict            Green Brook Township Public School District
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 555 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


SUPERINTENDENT: James Bigsby              SUPERINTENDENT: Michael Adams
E-MAIL: jbigsby@gbtps.org                 E-MAIL: adamsm@hhsd.k12.nj.us
PHONE NUMBER: (732) 968-1171              PHONE NUMBER: (856) 547-1412
132 Jefferson Avenue                      316-A Seventh Ave
Green Brook, NJ 08812                     Haddon Heights, NJ 08035

Green Township School District            Haddon Township School District
SUPERINTENDENT: Lydia Furnari             SUPERINTENDENT: Bonnie Edwards
E-MAIL: lfurnari@greenhills.org           E-MAIL: bedwards@htsd.us
PHONE NUMBER: (973) 300-3800              PHONE NUMBER: (856) 869-7750
69 Mackerley Road                         500 Rhoads Avenue
Greendell, NJ 07839                       Westmont, NJ 08108

Greenwich Township School District        Haddonfield School District
SUPERINTENDENT: Maria Eppolite            SUPERINTENDENT: Charles Klaus
E-MAIL: eppolitem@gtsd.net                E-MAIL: cklaus@haddonfield.k12.nj.us
PHONE NUMBER: (908) 859-2022              PHONE NUMBER: (856) 429-7510
101 Wyndham Farm Boulevard                1 Lincoln Avenue
Stewartsville, NJ 08886                   Haddonfield, NJ 08033

Greenwich Township School District        Hainesport Township School District
SUPERINTENDENT: Jennifer Hindman          SUPERINTENDENT: Joseph Corn
E-MAIL: jfoley-hindman@gtsdk8.us          E-MAIL: jcorn@hainesport.k12.nj.us
PHONE NUMBER: (856) 224-4920              PHONE NUMBER: (609) 267-1316
415 Swedesboro Rd                         211 Broad St.
Gibbstown, NJ 08027                       Hainesport, NJ 08036

Greenwich Township School District        Haledon Public School District
SUPERINTENDENT: John Klug                 SUPERINTENDENT: Miguel Hernandez
E-MAIL: John.Klug@stowcreekschool.com     E-MAIL: dr.hernandez@mrhs.net
PHONE NUMBER: (856) 451-5513              PHONE NUMBER: (973) 790-9000
839 Ye Greate Street                      70 Church St.
Greenwich, NJ 08323                       Haledon, NJ 07508

Guttenberg School District                Hamburg School District
SUPERINTENDENT: Michelle Rosenberg        SUPERINTENDENT: Kimberly Sigman
E-MAIL: mrosenberg@alkschool.org          E-MAIL: ksigman@hamburgschool.com
PHONE NUMBER: (201) 861-3100              PHONE NUMBER: (973) 827-7570
301 69Th Street                           30 Linwood Ave.
Guttenberg, NJ 07093                      Hamburg, NJ 07419

Hackensack School District                Hamilton Township
SUPERINTENDENT: Robert Sanchez            SUPERINTENDENT: Frank Vogel
E-MAIL: rsanchez@hackensackschools.org    E-MAIL: vogelf@hamiltonschools.org
PHONE NUMBER: (201) 646-8000              PHONE NUMBER: (609) 631-4100
191 Second Street                         90 Park Avenue
Hackensack, NJ 07601                      Hamilton, NJ 08690

Hackettstown Public School District       Hamilton Township School District
SUPERINTENDENT: David Mango               SUPERINTENDENT: Frank Vogel
E-MAIL: dmango@hackettstown.org           E-MAIL: vogelf@hamiltonschools.org
PHONE NUMBER: (908) 852-2800              PHONE NUMBER: (609) 625-6600
315 Washington Street                     1876 Dr. Dennis Foreman Dr.
Hackettstown, NJ 07840                    Mays Landing, NJ 08330

Haddon Heights School District            Hammonton School District
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 556 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


SUPERINTENDENT: Robin Chieco                  SUPERINTENDENT: Adam Fried
E-MAIL: rchieco@hammontonps.org               E-MAIL: fried@hpsd.org
PHONE NUMBER: (609) 567-7000                  PHONE NUMBER: (201) 768-5700
566 Old Forks Road                            191 Harriot Avenue
Hammonton, NJ 08037                           Harrington Park, NJ 07640

Hampton Borough School District               Harrison Public Schools
SUPERINTENDENT: Jason Kornegay                SUPERINTENDENT: James Doran
E-MAIL: jkornegay@hamptonpublicschool.org     E-MAIL: james.doran@staff.harrisonschools.org
PHONE NUMBER: (908) 537-4101                  PHONE NUMBER: (973) 483-4627
32-41 South Street                            501 Hamilton Street
Hampton, NJ 08827                             Harrison, NJ 07029

Hampton Township School District              Harrison Township School District
SUPERINTENDENT: Craig Hutcheson               SUPERINTENDENT: Margaret Peretti
E-MAIL: hutcheson@mckeown.org                 E-MAIL: perettim@harrisontwp.k12.nj.us
PHONE NUMBER: (973) 383-5300                  PHONE NUMBER: (856) 478-2016
1 School Road                                 120 N. Main Street
Newton, NJ 07860                              Mullica Hill, NJ 08062

Hanover Park Regional High School District    Hasbrouck Heights School District
SUPERINTENDENT: Maria Carrell                 SUPERINTENDENT: Matthew Helfant
E-MAIL: mcarrell@hpreg.org                    E-MAIL: helfantm@hhschools.org
PHONE NUMBER: (973) 887-0320                  PHONE NUMBER: (201) 288-6150
75 Mount Pleasant Avenue                      379 Boulevard
East Hanover, NJ 07936                        Hasbrouck Heights, NJ 07604

Hanover Township School District              Haworth Public School District
SUPERINTENDENT: Michael Wasko                 SUPERINTENDENT: Peter Hughes
E-MAIL: michael.wasko@hanovertwpschools.org   E-MAIL: hughesp@nvnet.org
PHONE NUMBER: (973) 515-2407                  PHONE NUMBER: (201) 384-5526
61 Highland Avenue                            205 Valley Road
Whippany, NJ 07981                            Haworth, NJ 07641

Harding Township School District              Hawthorne Public School District
SUPERINTENDENT: Matthew Spelker               SUPERINTENDENT: Richard Spirito
E-MAIL: mspelker@hardingtwp.org               E-MAIL: rspirito@hawthorne.k12.nj.us
PHONE NUMBER: (973) 267-6398                  PHONE NUMBER: (973) 427-1300
34 Lees Hill Road                             445 Lafayette Avenue
New Vernon, NJ 07976                          Hawthorne, NJ 07506

Hardyston Township School District            Hazlet Township Public School District
SUPERINTENDENT: Michael Ryder                 SUPERINTENDENT: Scott Ridley
E-MAIL: mryder@htps.org                       E-MAIL: sridley@hazlet.org
PHONE NUMBER: (973) 823-7000                  PHONE NUMBER: (732) 264-8402
183 Wheatsworth Road                          421 Middle Road
Hamburg, NJ 07419                             Hazlet, NJ 07730

Harmony Township School District              Henry Hudson Regional School District
SUPERINTENDENT: Christopher Carrubba          SUPERINTENDENT: Susan Compton
E-MAIL: carrubbac@htesd.org                   E-MAIL: scompton@henryhudsonreg.k12.nj.us
PHONE NUMBER: (908) 859-1001                  PHONE NUMBER: (732) 872-0900
2551 Belvidere Road                           1 Grand Tour
Phillipsburg, NJ 08865                        Highlands, NJ 07732

Harrington Park School District               Hi Nella
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 557 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


SUPERINTENDENT: Thomas Attanasi                SUPERINTENDENT: Christine Johnson
E-MAIL: attanasit@stratford.k12.nj.us          E-MAIL: cjohnson@hoboken.k12.nj.us
PHONE NUMBER: (856) 566-4197                   PHONE NUMBER: (201) 356-3601
801 Preston Ave                                158 4Th Street
SOMERDALE, NJ 08083                            Hoboken, NJ 07030

High Bridge Borough School District            Ho-ho-kus School District
SUPERINTENDENT: Gregory Hobaugh                SUPERINTENDENT: Diane Mardy
E-MAIL: hobaughg@hbschools.org                 E-MAIL: dmardy@hohokus.org
PHONE NUMBER: (908) 638-4103                   PHONE NUMBER: (201) 612-4427
50 Thomas St                                   70 Lloyd Road
High Bridge, NJ 08829                          Ho-Ho-Kus, NJ 07443

High Point Regional High School District       Holland Township School District
SUPERINTENDENT: Scott Ripley                   SUPERINTENDENT: Stephanie Snyder
E-MAIL: sripley@hpregional.org                 E-MAIL: ssnyd@hollandschool.org
PHONE NUMBER: (973) 875-3101                   PHONE NUMBER: (908) 995-2401
299 Pidgeon Hill Road                          714 Milford Warren Glen Rd.
Sussex, NJ 07461                               Milford, NJ 08848

Highland Park Boro School District             Holmdel Township School District
SUPERINTENDENT: Scott Taylor                   SUPERINTENDENT: Lee Seitz
E-MAIL: taylor@hpschools.net                   E-MAIL: lseitz@holmdelschools.org
PHONE NUMBER: (732) 572-6990                   PHONE NUMBER: (732) 946-1800
435 Mansfield Street                           65 Mccampbell Road
Highland Park, NJ 08904                        Holmdel, NJ 07733

Highlands Borough School District              Hopatcong Borough School District
SUPERINTENDENT: Susan Compton                  SUPERINTENDENT: Arthur DiBenedetto
E-MAIL: scompton@highlandselementary.org       E-MAIL: adibenedetto@hopatcongschools.org
PHONE NUMBER: (732) 872-1476                   PHONE NUMBER: (973) 398-8800
360 Navesink Ave                               2 Windsor Ave
Highlands, NJ 07732                            Hopatcong, NJ 07843

Hillsborough Township Public School District   Hope Township School District
SUPERINTENDENT: Lisa Antunes                   SUPERINTENDENT: Kevin Newman
E-MAIL: lantunes@htps.us                       E-MAIL: knewman@hope-elem.org
PHONE NUMBER: (908) 431-6600                   PHONE NUMBER: (908) 459-4242
379 South Branch Road                          320 Johnsonburg Road
Hillsborough, NJ 08844                         Hope, NJ 07844

Hillsdale School District                      Hopewell Township School District
SUPERINTENDENT: Robert Lombardy                SUPERINTENDENT: Meghan Lammersen
E-MAIL: rlombardy@hillsdaleschools.com         E-MAIL: mlammersen@hopewellcrest.org
PHONE NUMBER: (201) 664-0282                   PHONE NUMBER: (856) 451-9203
32 Ruckman Road                                122 Sewall Road
Hillsdale, NJ 07642                            Bridgeton, NJ 08302

Hillside Board Of Education                    Hopewell Valley Regional School District
SUPERINTENDENT: Robert Gregory                 SUPERINTENDENT: Thomas Smith
E-MAIL: rgregory@hillsidek12.org               E-MAIL: thomassmith@hvrsd.org
PHONE NUMBER: (908) 352-7664                   PHONE NUMBER: (609) 737-4000
195 Virginia Street                            425 South Main St
Hillside, NJ 07205                             Pennington, NJ 08534

Hoboken Public School District                 Howell Township Public School District
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 558 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


SUPERINTENDENT: Joseph Isola                       SUPERINTENDENT: Nicole Pormilli
E-MAIL: jisola@howell.k12.nj.us                    E-MAIL: npormilli@jacksonsd.org
PHONE NUMBER: (732) 751-2480                       PHONE NUMBER: (732) 833-4600
200 Squankum-Yellowbrook Road                      151 Don Connor Boulevard
Farmingdale, NJ 07727                              Jackson, NJ 08527

Hudson County Schools Of Technology                Jefferson Township Public School District
SUPERINTENDENT: Amy Rodriguez                      SUPERINTENDENT: Jeanne Howe
E-MAIL: alinrodriguez@hcstonline.org               E-MAIL: jhowe@jefftwp.org
PHONE NUMBER: (201) 662-6800                       PHONE NUMBER: (973) 663-5780
8511 Tonnelle Avenue                               31 Route 181
North Bergen, NJ 07047                             Lake Hopatcong, NJ 07849

Hunterdon Central Regional High School             Jersey City Public Schools
SUPERINTENDENT: Jeffrey Moore                      SUPERINTENDENT: Franklin Walker
E-MAIL: jeffrey.moore@hcrhs.org                    E-MAIL: fwalker@jcboe.org
PHONE NUMBER: (908) 782-5727                       PHONE NUMBER: (201) 915-6201
84 Route 31                                        346 Claremont Avenue
Flemington, NJ 08822                               Jersey City, NJ 07305

Hunterdon County Educational Services Commission   Keansburg School District
SUPERINTENDENT: Marie Gorey                        SUPERINTENDENT: Doug Covert
E-MAIL: mgorey@hunterdonesc.org                    E-MAIL: dcovert@keansburg.k12.nj.us
PHONE NUMBER: (908) 439-4280                       PHONE NUMBER: (732) 787-2007
51 Sawmill Road                                    100 Palmer Place
Lebanon, NJ 08833                                  Keansburg, NJ 07734

Hunterdon County Vocational School District        Kearny
SUPERINTENDENT: Todd Bonsall                       SUPERINTENDENT: Patricia Blood
E-MAIL: tbonsall@hcvsd.org                         E-MAIL: pblood@kearnyschools.com
PHONE NUMBER: (908) 788-1119                       PHONE NUMBER: (201) 955-5000
8 Bartles Corner Road                              172-174 Midland Avenue
Flemington, NJ 08822                               Kearny, NJ 07032

Interlaken                                         Kenilworth School District
SUPERINTENDENT: Lori Reibrich                      SUPERINTENDENT: Kyle Arlington
E-MAIL: lreibrich@interlakenboro.com               E-MAIL: kyle_arlington@kenilworthschools.com
PHONE NUMBER: (732) 531-1558                       PHONE NUMBER: (908) 276-1644
100 Grassmere Avenue                               426 Boulevard
Interlaken, NJ 07712                               Kenilworth, NJ 07033

Irvington Board Of Education                       Keyport School District
SUPERINTENDENT: April Vauss                        SUPERINTENDENT: Lisa Savoia
E-MAIL: avauss@irvington.k12.nj.us                 E-MAIL: lsavoia@kpsdschools.org
PHONE NUMBER: (973) 399-6800                       PHONE NUMBER: (732) 212-6100
1 University Place                                 370 Broad Street
Irvington, NJ 07111                                Keyport, NJ 07735

Island Heights Board Of Education                  Kingsway Regional School District
SUPERINTENDENT: Tim Rehm                           SUPERINTENDENT: James Lavender
E-MAIL: trehm@islandheights.k12.nj.us              E-MAIL: lavenderj@krsd.org
PHONE NUMBER: (732) 929-1222                       PHONE NUMBER: (856) 467-4600
115 Summit Avenue                                  213 Kings Highway
Island Heights, NJ 08732                           Woolwich Twp., NJ 08085

Jackson Township School District                   Kingwood Township School District
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 559 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


SUPERINTENDENT: Rick Falkenstein                 SUPERINTENDENT: Loren Fuhring
E-MAIL: rfalkenstein@kingwoodschool.org          E-MAIL: lfuhring@lakehurstschool.org
PHONE NUMBER: (908) 996-2941                     PHONE NUMBER: (732) 657-5741
880 County Rd 519                                301 Union Avenue
Frenchtown, NJ 08825                             Lakehurst, NJ 08733

Kinnelon School District                         Lakeland Regional High School District
SUPERINTENDENT: Diane Digiuseppe                 SUPERINTENDENT: Hugh Beattie
E-MAIL: digiusepped@kinnelon.org                 E-MAIL: hbeattie@lakeland.k12.nj.us
PHONE NUMBER: (973) 838-1418                     PHONE NUMBER: (973) 835-1900
109 Kiel Avenue                                  205 Conklintown Road
Kinnelon, NJ 07405                               Wanaque, NJ 07465

Kipp Cooper Norcross Academy At Lanning Square   Lakewood Township
SUPERINTENDENT: Bridgit Rosa                     SUPERINTENDENT: Laura Winters
E-MAIL: bcusatorosa@kippnj.org                   E-MAIL: lwinters@lakewoodpiners.org
PHONE NUMBER: (856) 966-9600                     PHONE NUMBER: (732) 364-2400
465 Berkley Street                               200 Ramsey Avenue
Camden, NJ 08103                                 Lakewood, NJ 08701

Kittatinny Regional School District              Lambertville Public School
SUPERINTENDENT: Craig Hutcheson                  SUPERINTENDENT: Wanda Quinones
E-MAIL: chutches@krhs.net                        E-MAIL: wanda.quinones@shrsd.org
PHONE NUMBER: (973) 383-1800                     PHONE NUMBER: (609) 397-0183
77 Halsey Road                                   200 North Main Street
Newton, NJ 07860                                 Lambertville, NJ 08530

Knowlton Township School District                Laurel Springs School District
SUPERINTENDENT: Jeannine Defalco                 SUPERINTENDENT: Thomas Attanasi
E-MAIL: defalcoj@knowltonschool.com              E-MAIL: tattanasi@laurelspringschool.org
PHONE NUMBER: (908) 475-5118                     PHONE NUMBER: (856) 783-1086
80 Route 46                                      623 Grand Ave.
Delaware, NJ 07833                               Laurel Springs, NJ 08021

Lacey Township School District                   Lavallette Borough Board Of Education
SUPERINTENDENT: Vanessa Clark                    SUPERINTENDENT: Peter Morris
E-MAIL: vclark@laceyschools.org                  E-MAIL: pmorris@lavallettek12.org
PHONE NUMBER: (609) 971-2000                     PHONE NUMBER: (732) 793-7722
200 Western Blvd.                                105 Brooklyn Avenue
Lanoka Harbor, NJ 08734                          Lavallette, NJ 08735

Lafayette Township School District               Lawnside School Distric
SUPERINTENDENT: Jennifer Cenatiempo              SUPERINTENDENT: Ronn Johnson
E-MAIL: jcenatiempo@ltes.org                     E-MAIL: ronnjohnson@lawnside.k12.nj.us
PHONE NUMBER: (973) 875-3344                     PHONE NUMBER: (856) 546-4850
178 Beaver Run Rd                                426 East Charleston Avenue
Lafayette, NJ 07848                              Lawnside, NJ 08045

Lake Como                                        Lawrence Township Public School District
SUPERINTENDENT: David Hallman                    SUPERINTENDENT: Ross Kasun
E-MAIL: hallman@belmar.k12.nj.us                 E-MAIL: rkasun@ltps.org
PHONE NUMBER: (732) 859-1337                     PHONE NUMBER: (609) 671-5500
1101 Main St                                     2565 Princeton Pike
Belmar, NJ 07719                                 Lawrenceville, NJ 08648

Lakehurst Elementary School District             Lawrence Township School District
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 560 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


SUPERINTENDENT: Shelleymarie Magan            SUPERINTENDENT: Lori Moore
E-MAIL: smagan@myronlpowell.org               E-MAIL: lmoore@lindenwold.k12.nj.us
PHONE NUMBER: (856) 447-4237                  PHONE NUMBER: (856) 783-0276
225 Main Street                               801 Egg Harbor Road
Cedarville, NJ 08311                          Lindenwold, NJ 08021

Lebanon Borough School District               Linwood City School District
SUPERINTENDENT: Bruce Arcurio                 SUPERINTENDENT: Brian Pruitt
E-MAIL: barcurio@lebanonschool.org            E-MAIL: brianpruitt@linwoodschools.org
PHONE NUMBER: (908) 236-2448                  PHONE NUMBER: (609) 926-6700
6 Maple Street                                51 Belhaven Avenue
Lebanon Borough, NJ 08833                     Linwood, NJ 08221

Lebanon Township School District              Little Egg Harbor Township School District
SUPERINTENDENT: Jason Kornegay                SUPERINTENDENT: Melissa Mccooley
E-MAIL: jkornegay@lebtwpk8.org                E-MAIL: Mmccooley@lehsd.org
PHONE NUMBER: (908) 638-4521                  PHONE NUMBER: (609) 296-1719
70 Bunnvale Road                              307 Frog Pond Road
Califon, NJ 07830                             Little Egg Harbor, NJ 08087

Lenape Regional High School District          Little Falls Township Public School District
SUPERINTENDENT: Carol Birnbohm                SUPERINTENDENT: Tracey Marinelli
E-MAIL: cbirnbohm@lrhsd.org                   E-MAIL: tmarinelli@lfschools.org
PHONE NUMBER: (609) 268-2000                  PHONE NUMBER: (973) 256-7371
93 Willow Grove Road                          Little Falls School # 3
Shamong, NJ 08088                             Little Falls, NJ 07424

Lenape Valley Regional High School District   Little Ferry Public School District
SUPERINTENDENT: Paul Dirupo                   SUPERINTENDENT: Frank Scarafile
E-MAIL: pdirupo@lvhs.org                      E-MAIL: fscarafile@lfboe.org
PHONE NUMBER: (973) 347-7600                  PHONE NUMBER: (201) 641-6192
28 Sparta Road                                130 Liberty Street
Stanhope, NJ 07874                            Little Ferry, NJ 07643

Leonia Public School District                 Little Silver Boro School District
SUPERINTENDENT: Edward Bertolini              SUPERINTENDENT: Michael Ettore
E-MAIL: bertolini@leoniaschools.org           E-MAIL: mettore@littlesilverschools.org
PHONE NUMBER: (201) 302-5200                  PHONE NUMBER: (732) 741-2188
566 Grand Avenue                              124 Willow Drive
Leonia, NJ 07605                              Little Silver, NJ 07739

Lincoln Park School District                  Livingston Public Schools School District
SUPERINTENDENT: James Grube                   SUPERINTENDENT: Matthew Block
E-MAIL: grube@lincpk.com                      E-MAIL: mblock@livingston.org
PHONE NUMBER: (973) 696-5500                  PHONE NUMBER: (973) 535-8000
92 Ryerson Road                               11 Foxcroft Drive
Lincoln Park, NJ 07035                        Livingston, NJ 07039

Linden Public School District                 Lodi School District
SUPERINTENDENT: Marnie Hazelton               SUPERINTENDENT: Douglas Petty
E-MAIL: mhazelton@lindenps.org                E-MAIL: douglas.petty@lodi.k12.nj.us
PHONE NUMBER: (908) 486-2800                  PHONE NUMBER: (973) 778-4620
2 E. Gibbons Street                           8 Hunter Street
Linden, NJ 07036                              Lodi, NJ 07644

Lindenwold Public School District             Logan Township School District
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 561 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


SUPERINTENDENT: Patricia Haney                   SUPERINTENDENT: Anthony Grieco
E-MAIL: phaney@logantownshipschools.org          E-MAIL: anthony_grieco@lyndhurst.k12.nj.us
PHONE NUMBER: (856) 467-5133                     PHONE NUMBER: (201) 438-5683
110 School Lane                                  420 Fern Ave.
Logan Township, NJ 08085                         Lyndhurst, NJ 07071

Long Beach Island Consolidated School District   Madison Public School District
SUPERINTENDENT: Peter Kopack                     SUPERINTENDENT: Mark Schwarz
E-MAIL: pkopack@lbi.k12.nj.us                    E-MAIL: schwarzm@madisonnjps.org
PHONE NUMBER: (609) 494-2341                     PHONE NUMBER: (973)593-3100
201 20Th Street                                  359 Woodland Road
Ship Bottom, NJ 08008                            Madison, NJ 07940

Long Branch Public School District               Magnolia School District
SUPERINTENDENT: Michael Salvatore                SUPERINTENDENT: Karen Macpherson
E-MAIL: msalvatore@longbranch.k12.nj.us          E-MAIL: kmacpherson@magnoliaschools.org
PHONE NUMBER: (732) 571-2868                     PHONE NUMBER: (856) 783-4763
540 Broadway                                     420 N. Warwick Rd
Long Branch, NJ 07740                            Magnolia, NJ 08049

Long Hill Township School District               Mahwah Township Public School District
SUPERINTENDENT: Edwin Acevedo                    SUPERINTENDENT: Leonard Fitts
E-MAIL: eacevedo@longhill.org                    E-MAIL: lfitts@mahwah.k12.nj.us
PHONE NUMBER: (908) 647-1200                     PHONE NUMBER: (201) 762-2400
759 Valley Road                                  60 Ridge Rd.
Gillette, NJ 07933                               Mahwah, NJ 07430

Lopatcong Township School District               Mainland Regional High School District
SUPERINTENDENT: Debra Mercora                    SUPERINTENDENT: Mark Marrone
E-MAIL: mercorad@lopatsd.org                     E-MAIL: mmarrone@mainlandregional.net
PHONE NUMBER: (908) 213-2995                     PHONE NUMBER: (609) 927-4151
321 Stonenhenge Drive                            1301 Oak Avenue
Phillipsburg, NJ 08865                           Linwood, NJ 08221

Lower Cape May Regional School District          Manalapan-englishtown Regional Schools School
SUPERINTENDENT: Joseph Castellucci               District
E-MAIL: castelluccij@lcmrschools.com             SUPERINTENDENT: John Marciante
PHONE NUMBER: (609) 884-3475                     E-MAIL: jmarciante@mersnj.us
687 Rt 9                                         PHONE NUMBER: (732) 786-2500
Cape May, NJ 08204                               54 Main Street
                                                 Englishtown, NJ 07726
Lower Township Elementary School District
SUPERINTENDENT: Jeff Samaniego                   Manasquan School District
E-MAIL: jsamaniego@lowertwpschools.com           SUPERINTENDENT: Frank Kasyan
PHONE NUMBER: (609) 884-9400                     E-MAIL: fkasyan@manasquanboe.org
905 Seashore Road                                PHONE NUMBER: (732) 528-8800
Cape May, NJ 08204                               169 Broad Street
                                                 Manasquan, NJ 08736
Lumberton Township Board Of Education
SUPERINTENDENT: Joseph Langowski                 Manchester Township School District
E-MAIL: jlangowski@lumberton.k12.nj.us           SUPERINTENDENT: David Trethaway
PHONE NUMBER: (609) 267-1406                     E-MAIL: dtrethaway@mtschools.org
33 Municipal Drive                               PHONE NUMBER: (732) 350-5900
Lumberton, NJ 08048                              121 Route 539
                                                 Whiting, NJ 08759
Lyndhurst School District
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 562 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Mansfield Township Elementary School District   Mastery Schools Of Camden
SUPERINTENDENT: Anthony Giordano                SUPERINTENDENT: Scott Gordon
E-MAIL: giordanoa@mansfieldtsd.org              E-MAIL: scott.gordon@masterycharter.org
PHONE NUMBER: (908) 689-3212                    PHONE NUMBER: (215) 866-9000
50 Port Murray Road                             5700 Wayne Ave
Port Murray, NJ 07865                           Philadelphia, NJ 19144

Mansfield Township School District              Matawan-aberdeen Regional School District
SUPERINTENDENT: Tiffany Moutis                  SUPERINTENDENT: Joseph Majka
E-MAIL: tmoutis@mansfieldschool.com             E-MAIL: jmajka@marsd.org
PHONE NUMBER: (609) 298-2037                    PHONE NUMBER: (732) 705-4000
200 Mansfied Road East                          1 Crest Way
Columbus, NJ 08022                              Aberdeen, NJ 07747

Mantua Township School District                 Maurice River Township School District
SUPERINTENDENT: Robert Miles                    SUPERINTENDENT: Walter Kappeler
E-MAIL: rmiles@mantuaschools.com                E-MAIL: wkappeler@mrtes.com
PHONE NUMBER: (856) 468-2225                    PHONE NUMBER: (856) 825-7411
684 Main Street                                 3593 Rt 47
Sewell, NJ 08080                                Port Elizabeth, NJ 08348

Manville Board Of Education                     Maywood School District
SUPERINTENDENT: Robert Beers                    SUPERINTENDENT: Michael Jordan
E-MAIL: rbeers@manvillesd.org                   E-MAIL: mjordan@maywoodschools.org
PHONE NUMBER: (908) 231-8500                    PHONE NUMBER: (201) 845-9114
410 Brooks Blvd                                 452 Maywood Avenue
Manville, NJ 08835                              Maywood, NJ 07607

Maple Shade School District                     Medford Lakes School District
SUPERINTENDENT: Beth Norcia                     SUPERINTENDENT: Anthony Dent
E-MAIL: bnorcia@msemail.org                     E-MAIL: adent@medford-lakes.k12.nj.us
PHONE NUMBER: (856) 779-1750                    PHONE NUMBER: (609) 654-0991
170 Frederick Avenue                            135 Mudjekeewis Trail
Maple Shade, NJ 08052                           Medford Lakes, NJ 08055

Margate City School District                    Medford Township School District
SUPERINTENDENT: Thomas Baruffi                  SUPERINTENDENT: Joseph Rossi
E-MAIL: tbaruffi@margateschools.org             E-MAIL: jdelrossi@medford.k12.nj.us
PHONE NUMBER: (609) 822-1447                    PHONE NUMBER: (609) 654-6416
8103 Winchester Avenue                          137 Hartford Road
Margate, NJ 08402                               Medford, NJ 08055

Marie H. Katzenbach School For The Deaf         Mendham Borough School District
SUPERINTENDENT: Joan Krasnisky                  SUPERINTENDENT: Mitzi Morillo
E-MAIL: joan.krasnisky@mksd.org                 E-MAIL: morillo@mendhamboroschools.org
PHONE NUMBER: (609) 530-3112                    PHONE NUMBER: (973) 543-4251
320 Sullivan Way                                100 Dean Road
West Trenton, NJ 08628                          Mendham, NJ 07945

Marlboro Township School District               Mendham Township School District
SUPERINTENDENT: Eric Hibbs                      SUPERINTENDENT: Salvatore Constantino
E-MAIL: ehibbs@mtps.org                         E-MAIL: sconstantino@mendhamtwp.org
PHONE NUMBER: (732) 972-2000                    PHONE NUMBER: (973) 543-7107
1980 Township Drive                             18 West Main Street
Marlboro, NJ 07746                              Brookside, NJ 07926
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 563 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Mercer County Special Services School District     Leonardo, NJ 07737
SUPERINTENDENT: Kimberly Schneider
E-MAIL: kimberly_schneider@mcsssd.org              Midland Park School District
PHONE NUMBER: (609) 631-2100                       SUPERINTENDENT: Marie Cirasella
1020 Old Trenton Road                              E-MAIL: mcirasella@mpsnj.org
Hamilton, NJ 08690                                 PHONE NUMBER: (201) 444-1400
                                                   250 Prospect Street
Merchantville School District                      Midland Park, NJ 07432
SUPERINTENDENT: Scott Strong
E-MAIL: strong@merchantville.k12.nj.us             Milford Borough School District
PHONE NUMBER: (856) 663-1091                       SUPERINTENDENT: Rick Falkenstein
130 S. Centre Street                               E-MAIL: rfalkenstein@milfordpublicschool.com
Merchantville, NJ 08109                            PHONE NUMBER: (908) 995-4349
                                                   7 Hillside Avenue
Metuchen Public School District                    Milford, NJ 08848
SUPERINTENDENT: Vincent Caputo
E-MAIL: vcaputo@metboe.k12.nj.us                   Millburn Township Schools
PHONE NUMBER: (732) 321-8700                       SUPERINTENDENT: Christine Burton
16 Simpson Place                                   E-MAIL: christine.burton@millburn.org
Metuchen, NJ 08840                                 PHONE NUMBER: (973) 376-3600
                                                   434 Millburn Avenue
Middle Township Public School District             Millburn, NJ 07041
SUPERINTENDENT: David Salvo
E-MAIL: salvod@middletwp.k12.nj.us                 Millstone Township
PHONE NUMBER: (609) 465-1800                       SUPERINTENDENT: Christopher Huss
216 South Main Street                              E-MAIL: chuss@millstone.k12.nj.us
Cape May Court House, NJ 08210                     PHONE NUMBER: (732) 786-0950
                                                   5 Dawson Court
Middlesex Borough School District                  Millstone Township, NJ 08535
SUPERINTENDENT: Frederick Williams
E-MAIL: williamsf@middlesex.k12.nj.us              Milltown School District
PHONE NUMBER: (732) 317-6000                       SUPERINTENDENT: Stephanie Brown
300 John F. Kennedy Drive                          E-MAIL: sbrown@milltownps.org
Middlesex, NJ 08846                                PHONE NUMBER: (732) 214-2365
                                                   21 West Church Street
Middlesex County Vocational And Technical School   Milltown, NJ 08850
District
SUPERINTENDENT: Dianne Veilleux                    Millville School District
E-MAIL: veilleuxd@mcvts.net                        SUPERINTENDENT: Tony Trongone
PHONE NUMBER: (732) 257-3300                       E-MAIL: tony.trongone@millville.org
112 Rues Lane                                      PHONE NUMBER: (856) 293-2000
East Brunswick, NJ 08816                           110 N. Third Street
                                                   Millville, NJ 08332
Middlesex Regional Educational Services
Commission                                         Mine Hill Township School District
SUPERINTENDENT: Mark Finkelstein                   SUPERINTENDENT: Lee Nittel
E-MAIL: mfinkelstein@escnj.us                      E-MAIL: lnittel@minehillcas.org
PHONE NUMBER: (732) 777-9848                       PHONE NUMBER: (973) 366-0590
1660 Stelton Road                                  42 Canfield Avenue
Piscataway, NJ 08854                               Mine Hill, NJ 07803

Middletown Township Public School District         Monmouth Beach Elementary School District
SUPERINTENDENT: William George                     SUPERINTENDENT: Jessica Alfone
E-MAIL: georgew@middletownk12.org                  E-MAIL: alfone@mbschool.org
PHONE NUMBER: (732) 671-3850                       PHONE NUMBER: (732) 222-6139
834 Leonardville Road                              7 Hastings Place
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 564 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Monmouth Beach, NJ 07750                         Skillman, NJ 08558

Monmouth County Vocational School District       Montvale Board Of Education School District
SUPERINTENDENT: Charles Ford                     SUPERINTENDENT: Darren Petersen
E-MAIL: cford@ctemc.org                          E-MAIL: dpetersen@montvalek8.org
PHONE NUMBER: (732) 431-7942                     PHONE NUMBER: (201) 391-6226
4000 Kozloski Road                               47 Spring Valley Road
Freehold, NJ 07728                               Montvale, NJ 07645

Monmouth Regional High School District           Montville Township School District
SUPERINTENDENT: Andrew Teeple                    SUPERINTENDENT: Rene Rovtar
E-MAIL: ateeple@monmouthregional.net             E-MAIL: rene.rovtar@montville.net
PHONE NUMBER: (732) 542-1170                     PHONE NUMBER: (973) 331-7100
1 Norman J Field Way                             86 River Road
Tinton Falls, NJ 07724                           Montville, NJ 07045

Monmouth-ocean Educational Services Commission   Moonachie School District
SUPERINTENDENT: Tara Beams                       SUPERINTENDENT: Jonathan Ponds
E-MAIL: tbeams@moesc.org                         E-MAIL: jponds@moonachieschool.org
PHONE NUMBER: (732) 695-7800                     PHONE NUMBER: (201) 641-5833
100 Tornillo Way                                 20 West Park Street
Tinton Falls, NJ 07712                           Moonachie, NJ 07074

Monroe Township Public School District           Moorestown Township Public School District
SUPERINTENDENT: Thomas Coleman                   SUPERINTENDENT: Scott Mccartney
E-MAIL: tcoleman@monroetwp.k12.nj.us             E-MAIL: smccartney@mtps.com
PHONE NUMBER: (856) 629-6400                     PHONE NUMBER: (856) 778-6600
75 East Academy Street                           803 North Stanwick Road
Williamstown, NJ 08326                           Moorestown, NJ 08057

Monroe Township School District                  Morris County Vocational School District
SUPERINTENDENT: Dori Alvich                      SUPERINTENDENT: Scott Moffitt
E-MAIL: dori.alvich@monroe.k12.nj.us             E-MAIL: moffitts@mcvts.org
PHONE NUMBER: (732) 521-2111                     PHONE NUMBER: (973) 627-4600
423 Buckelew Avenue                              400 East Main Street
Monroe Township, NJ 08831                        Denville, NJ 07834

Montague Township School District                Morris Hills Regional School District
SUPERINTENDENT: Timothy Capone                   SUPERINTENDENT: James Jencarelli
E-MAIL: tcapone@montagueschool.org               E-MAIL: jjencarelli@mhrd.org
PHONE NUMBER: (973) 293-7131                     PHONE NUMBER: (973) 664-2280
475 Route 206                                    48 Knoll Drive
Montague, NJ 07827                               Denville, NJ 07834

Montclair Public Schools                         Morris Plains School District
SUPERINTENDENT: Nathan Parker                    SUPERINTENDENT: Mark Maire
E-MAIL: nparker@montclair.k12.nj.us              E-MAIL: mmaire@mpsdk8.org
PHONE NUMBER: (973) 509-4000                     PHONE NUMBER: (973) 538-1650
22 Valley Rd.                                    500 Speedwell Avenue
Montclair, NJ 07042                              Morris Plains, NJ 07950

Montgomery Township School District              Morris School District
SUPERINTENDENT: Mary Mcloughlin                  SUPERINTENDENT: Mackey Pendergrast
E-MAIL: mmcloughlin@mtsd.us                      E-MAIL: mpendergrast@msdk12.net
PHONE NUMBER: (609) 466-7600                     PHONE NUMBER: (973) 292-2300
1014 Route 601                                   31 Hazel Street
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 565 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Morristown, NJ 07960                              Mt. Ephraim, NJ 08059

Morris-union Jointure Commisson School District   Mullica Township School District
SUPERINTENDENT: Janet Fike                        SUPERINTENDENT: Andrew Weber
E-MAIL: jfike@mujc.org                            E-MAIL: aweber@mullicaschools.com
PHONE NUMBER: (908) 464-7625                      PHONE NUMBER: (609) 561-3868
340 Central Avenue                                500 Elwood Road
New Providence, NJ 07094                          Hammonton, NJ 08037

Mount Arlington Public School District            National Park Boro School District
SUPERINTENDENT: Monica Rowland                    SUPERINTENDENT: Shannon Whalen
E-MAIL: mrowland@mtarlingtonk8.org                E-MAIL: swhalen@npelem.com
PHONE NUMBER: (973) 770-7140                      PHONE NUMBER: (856) 845-6876
446 Howard Boulevard                              516 Lakehurst Avenue
Mount Arlington, NJ 07856                         National Park, NJ 08063

Mount Holly Township Public Schools               Neptune City School District
SUPERINTENDENT: Robert Mungo                      SUPERINTENDENT: Raymond Boccuti
E-MAIL: rmungo@mtholly.k12.nj.us                  E-MAIL: rboccuti@neptunecityschool.org
PHONE NUMBER: (609) 267-7108                      PHONE NUMBER: (732) 775-5319
331 Levis Drive                                   210 West Sylvania Ave.
Mt. Holly, NJ 08060                               Neptune City, NJ 07753

Mount Laurel Township School District             Neptune Township School District
SUPERINTENDENT: George Rafferty                   SUPERINTENDENT: Tami Crader
E-MAIL: grafferty@mtlaurelschools.org             E-MAIL: tcrader@neptune.k12.nj.us
PHONE NUMBER: (856) 235-3387                      PHONE NUMBER: (732) 776-2200
330 Mount Laurel Road                             60 Neptune Blvd
Mount Laurel, NJ 08075                            Neptune Twp, NJ 07753

Mount Olive Township School District              Netcong School District
SUPERINTENDENT: Robert Zywicki                    SUPERINTENDENT: Kathleen Walsh
E-MAIL: robert.zywicki@motsd.org                  E-MAIL: kwalsh@netcongschool.org
PHONE NUMBER: (973) 691-4000                      PHONE NUMBER: (973) 347-0020
89 Us Rte. 46                                     26 College Road
Budd Lake, NJ 07828                               Netcong, NJ 07857

Mountain Lakes Public School District             New Brunswick School District
SUPERINTENDENT: Michael Fetherman                 SUPERINTENDENT: Aubrey Johnson
E-MAIL: mfetherman@mlschools.org                  E-MAIL: aubrey_johnson@nbpsnj.net
PHONE NUMBER: (973) 334-8280                      PHONE NUMBER: (732) 745-5300
96 Powerville Road                                268 Baldwin Street
Mt Lakes, NJ 07046                                New Brunswick, NJ 08901

Mountainside School District                      New Hanover Township
SUPERINTENDENT: Janet Walling                     SUPERINTENDENT: Scott Larkin
E-MAIL: jwalling@mountainsideschools.org          E-MAIL: slarkin@newhanover.k12.nj.us
PHONE NUMBER: (908) 232-8828                      PHONE NUMBER: (609) 723-2139
1497 Woodacres Drive                              122 Fort Dix Street
Mountainside, NJ 07092                            Wrightstown, NJ 08562

Mt. Ephraim School District                       New Milford School District
SUPERINTENDENT: Michael Hunter                    SUPERINTENDENT: Michael Polizzi
E-MAIL: mhunter@mtephraimschools.com              E-MAIL: mpolizzi@newmilfordschools.org
PHONE NUMBER: (856) 931-7807                      PHONE NUMBER: (201) 261-2952
225 W. Kings Highway                              145 Madison Avenue
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 566 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


New Milford, NJ 07646                      North Caldwell, NJ 07006

New Providence Board Of Education          North Haledon School District
SUPERINTENDENT: David Miceli               SUPERINTENDENT: Nicholas Coffaro
E-MAIL: dmiceli@npsdnj.org                 E-MAIL: ncoffaro@nhschools.net
PHONE NUMBER: (908) 464-9050               PHONE NUMBER: (973) 427-1220
356 Elkwood Avenue                         201 Squaw Brook Rd.
New Providence, NJ 07974                   North Haledon, NJ 07508

Newark Public School District              North Hanover Township School District
SUPERINTENDENT: Roger Leon                 SUPERINTENDENT: Helen Payne
E-MAIL: rleon@nps.k12.nj.us                E-MAIL: hpayne@nhanover.com
PHONE NUMBER: (973) 733-7333               PHONE NUMBER: (609) 738-2600
2 Cedar Street                             331 Monmouth Road
Newark, NJ 07102                           Wrightstown, NJ 08562

Newfield Boro                              North Hunterdon-voorhees Regional High School
SUPERINTENDENT: Don Sullivan               District
E-MAIL: sulldon108@gmail.com               SUPERINTENDENT: Jeffrey Bender
PHONE NUMBER: (856) 358-7091               E-MAIL: jbender@nhvweb.net
1122 Almond Road                           PHONE NUMBER: (908) 735-2846
Pittsgrove, NJ 08318                       1445 State Route 31
                                           Annandale, NJ 08801
Newton Public School District
SUPERINTENDENT: Kennedy Greene             North Plainfield Boro
E-MAIL: kgreene@newtonnj.org               SUPERINTENDENT: Michelle Aquino
PHONE NUMBER: (973) 383-7392               E-MAIL: michelle_aquino@nplainfield.org
57 Trinity Street                          PHONE NUMBER: (908) 769-6000
Newton, NJ 07860                           33 Mountain Avenue
                                           North Plainfield, NJ 07060
North Arlington School District
SUPERINTENDENT: Stephen Yurchak            North Warren Regional School District
E-MAIL: syurchak@navikings.org             SUPERINTENDENT: Sarah Bilotti
PHONE NUMBER: (201) 991-6800               E-MAIL: sbilotti@northwarren.org
222 Ridge Road                             PHONE NUMBER: (908) 362-8211
North Arlington, NJ 07031                  10 Noe Road
                                           Blairstown, NJ 07825
North Bergen School District
SUPERINTENDENT: George Solter              North Wildwood School District
E-MAIL: gsolter@northbergen.k12.nj.us      SUPERINTENDENT: Chris Armstrong
PHONE NUMBER: (201) 868-1234               E-MAIL: carmstrong@mmace.com
7317 Kennedy Blvd                          PHONE NUMBER: (609) 522-6885
North Bergen, NJ 07047                     1201 Atlantic Avenue
                                           North Wildwood, NJ 08260
North Brunswick Township School District
SUPERINTENDENT: Brian Zychowski            Northern Burlington County Regional School District
E-MAIL: superintendent@nbtschools.org      SUPERINTENDENT: James Sarruda
PHONE NUMBER: (732) 289-3000               E-MAIL: jsarruda@nburlington.com
300 Old Georges Rd                         PHONE NUMBER: (609) 298-3900
North Brunswick, NJ 08902                  160 Mansfield Road East
                                           Columbus, NJ 08022
North Caldwell Board Of Education
SUPERINTENDENT: Linda Freda                Northern Highlands Regional High School District
E-MAIL: lfreda@ncboe.org                   SUPERINTENDENT: Scot Beckerman
PHONE NUMBER: (973) 712-4400               E-MAIL: beckermans@northernhighlands.org
132A Gould Avenue                          PHONE NUMBER: (201) 327-8700
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 567 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


298 Hillside Avenue                             501 Atlantic Avenue
Allendale, NJ 07401                             Ocean City, NJ 08226

Northern Valley Regional High School District   Ocean County Vocational Technical School
SUPERINTENDENT: James Santana                   SUPERINTENDENT: Karen Homiek
E-MAIL: santana@nvnet.org                       E-MAIL: khomiek@mail.ocvts.org
PHONE NUMBER: (201) 768-2200                    PHONE NUMBER: (732) 240-6414
162 Knickerbocker Road                          137 Bey Lea Road
Demarest, NJ 07627                              Toms River, NJ 08753

Northfield City School District                 Ocean Gate School District
SUPERINTENDENT: Pete Bretones                   SUPERINTENDENT: Melanie Patterson
E-MAIL: pbretones@ncs-nj.org                    E-MAIL: patterson@oceangateschool.net
PHONE NUMBER: (609) 407-4000                    PHONE NUMBER: (732) 269-3023
2000 New Road                                   126 West Arverne Avenue
Northfield, NJ 08225                            Ocean Gate, NJ 08740

Northvale Public School District                Ocean Township School District
SUPERINTENDENT: Michael Pinajian                SUPERINTENDENT: Christopher Lommerin
E-MAIL: pinajian@nvnet.org                      E-MAIL: clommerin@otsdk6.org
PHONE NUMBER: (201) 768-8484                    PHONE NUMBER: (609) 693-5897
441 Tappan Road                                 64 Railroad Avenue
Northvale, NJ 07647                             Waretown, NJ 08758

Norwood Public School District                  Oceanport School District
SUPERINTENDENT: Lisa Gross                      SUPERINTENDENT: Anne Facendo
E-MAIL: grossl@nvnet.org                        E-MAIL: afacendo@oceanport.k12.nj.us
PHONE NUMBER: (201) 768-6363                    PHONE NUMBER: (732) 544-8588
177 Summit Street                               29 Wolf Hill Avenue
Norwood, NJ 07648                               Oceanport, NJ 07757

Nutley Public School District                   Ogdensburg Borough School District
SUPERINTENDENT: Julie Glazer                    SUPERINTENDENT: Dave Astor
E-MAIL: jglazer@nutleyschools.org               E-MAIL: dastor@obboe.org
PHONE NUMBER: (973) 661-3500                    PHONE NUMBER: (973) 827-7126
315 Franklin Avenue                             100 Main Street
Nutley, NJ 07110                                Ogdensburg, NJ 07439

Oakland Public School District                  Old Bridge Township School District
SUPERINTENDENT: Gina Coffaro                    SUPERINTENDENT: David Cittadino
E-MAIL: coffaro@oaklandschoolsnj.org            E-MAIL: dcittadino@obps.org
PHONE NUMBER: (201) 337-6156                    PHONE NUMBER: (732) 566-1000
315 Ramapo Valley Road                          4207 Route 516
Oakland, NJ 07436                               Matawan, NJ 07747

Oaklyn Public School District                   Old Tappan Public School District
SUPERINTENDENT: Scott Oswald                    SUPERINTENDENT: Danielle Giau
E-MAIL: soswald@collsk12.org                    E-MAIL: dagiau@nvnet.org
PHONE NUMBER: (856) 858-0335                    PHONE NUMBER: (201) 664-1421
136 Kendall Blvd.                               277 Old Tappan Rd.
Oaklyn, NJ 08107                                Old Tappan, NJ 07675

Ocean City School District                      Oldmans Township School District
SUPERINTENDENT: Kathleen Taylor                 SUPERINTENDENT: Alicia Smith
E-MAIL: ktaylor@ocsdnj.org                      E-MAIL: asmith@oldmans.org
PHONE NUMBER: (609) 399-4161                    PHONE NUMBER: (856) 299-4240
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 568 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


10 Freed Road                                    292 Parsippany Road
Pedricktown, NJ 08067                            Parsippany, NJ 07054

Oradell School District                          Pascack Valley Regional High School District
SUPERINTENDENT: Barbara Longo                    SUPERINTENDENT: Erik Gundersen
E-MAIL: longob@oradellschool.org                 E-MAIL: egundersen@pascack.org
PHONE NUMBER: (201) 261-1180                     PHONE NUMBER: (201) 358-7004
350 Prospect Avenue                              28 West Grand Avenue
Oradell, NJ 07649                                Montvale, NJ 07645

Orange Board Of Education                        Passaic City School District
SUPERINTENDENT: Gerald Fitzhugh                  SUPERINTENDENT: Pablo Munoz
E-MAIL: fitzhuge@orange.k12.nj.us                E-MAIL: pmunoz@passaicschools.org
PHONE NUMBER: (973) 677-4000                     PHONE NUMBER: (973) 470-5500
451 Lincoln Avenue                               101 Passaic Ave.
Orange, NJ 07050                                 Passaic, NJ 07055

Oxford Township School District                  Passaic Co Manchester Regional High School
SUPERINTENDENT: Bob Magnuson                     District
E-MAIL: bmagnuson@oxfordcentral.org              SUPERINTENDENT: Miguel Hernandez
PHONE NUMBER: (908) 453-4101                     E-MAIL: dr.hernandez@mrhs.net
17 Kent Street                                   PHONE NUMBER: (973) 389-2820
Oxford, NJ 07863                                 70 Church Street
                                                 Haledon, NJ 07508
Palisades Park School District
SUPERINTENDENT: Joseph Cirillo                   Passaic County Educational Services Commission
E-MAIL: jcirillo@palpkschools.org                SUPERINTENDENT: Diana Lobosco
PHONE NUMBER: (201) 947-3550                     E-MAIL: lobosco@pcti.tec.nj.us
410 Second St                                    PHONE NUMBER: (973) 614-8585
Palisades Park, NJ 07650                         45 Reinhardt Road
                                                 Wayne, NJ 07470
Palmyra Public Schools
SUPERINTENDENT: Brian Mcbride                    Passaic Valley Regional High School District #1
E-MAIL: bmcbride@palmyra.k12.nj.us               SUPERINTENDENT: Joann Cardillo
PHONE NUMBER: (856) 786-9300                     E-MAIL: cardilloj@pvhs.k12.nj.us
301 Delaware Avenue                              PHONE NUMBER: (973) 890-2500
Palmyra, NJ 08065                                170 East Main Street
                                                 Little Falls, NJ 07424
Paramus Public School District
SUPERINTENDENT: Sean Adams                       Passsaic County Vocational School District
E-MAIL: sadams@paramusschools.org                SUPERINTENDENT: Diana Lobosco
PHONE NUMBER: (201) 261-7800                     E-MAIL: lobosco@pcti.tec.nj.us
145 Spring Valley Road                           PHONE NUMBER: (973) 790-6000
Paramus, NJ 07652                                45 Reinhardt Road
                                                 Wayne, NJ 07470
Park Ridge School District
SUPERINTENDENT: Robert Gamper                    Paterson Public School District
E-MAIL: robertgamper@parkridge.k12.nj.us         SUPERINTENDENT: Eileen Shafer
PHONE NUMBER: (201) 573-6000                     E-MAIL: superintendent@paterson.k12.nj.us
85 Pascack Road                                  PHONE NUMBER: (973) 321-1000
Park Ridge, NJ 07656                             90 Delaware Avenue
                                                 Paterson, NJ 07503
Parsippany-troy Hills Township School District
SUPERINTENDENT: Barbara Sargent                  Paulsboro School District
E-MAIL: superintendent@pthsd.net                 SUPERINTENDENT: Laurie Bandlow
PHONE NUMBER: (973) 263-7200                     E-MAIL: lbandlow@paulsboro.k12.nj.us
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 569 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


PHONE NUMBER: (856) 423-5515                         E-MAIL: kkoczur@pinehillschools.org
662 N. Delaware Street                               PHONE NUMBER: (856) 783-6900
Paulsboro, NJ 08066                                  1003 Turnerville Road
                                                     Pine Hill, NJ 08021
Pemberton Township Schools
SUPERINTENDENT: Paul Spaventa                        Pinelands Regional Board Of Education
E-MAIL: pspaventa@pemb.org                           SUPERINTENDENT: Melissa McCooley
PHONE NUMBER: (609) 893-8141                         E-MAIL: MMcCooley@prsdnj.org
1 Egbert St.                                         PHONE NUMBER: (609) 296-3106
Pemberton, NJ 08068                                  520 Nugentown Road
                                                     Little Egg Harbor, NJ 08087
Penns Grove-carneys Point Regional School District
SUPERINTENDENT: Zenaida Cobian                       Piscataway Township School District
E-MAIL: zcobian@pgcpschools.org                      SUPERINTENDENT: Frank Ranelli
PHONE NUMBER: (856) 299-4250                         E-MAIL: franelli@pway.org
100 Iona Ave                                         PHONE NUMBER: (732) 572-2289
Penns Grove, NJ 08069                                1515 Stelton Rd
                                                     Piscataway, NJ 08855
Pennsauken Township Board Of Education School
District                                             Pitman Boro School District
SUPERINTENDENT: Ronnie Tarchichi                     SUPERINTENDENT: Patrick Mcaleer
E-MAIL: ronnie.tarchichi@pennsauken.net              E-MAIL: pmcaleer@pitman.k12.nj.us
PHONE NUMBER: (856) 662-8505                         PHONE NUMBER: (856) 589-2145
1695 Hylton Road                                     420 Hudson Avenue
Pennsauken, NJ 08110                                 Pitman, NJ 08071

Pennsville Public School District                    Pittsgrove Township School District
SUPERINTENDENT: Michael Brodzik                      SUPERINTENDENT: Scott Hoopes
E-MAIL: mbrodzik@pv-eagles.org                       E-MAIL: shoopes@pittsgrove.net
PHONE NUMBER: (856) 540-6200                         PHONE NUMBER: (856) 358-3094
30 Church Street                                     1076 Almond Road
Pennsville, NJ 08070                                 Pittsgrove, NJ 08318

Pequannock Township School District                  Plainfield Public Schools
SUPERINTENDENT: Michael Portas                       SUPERINTENDENT: Diana Mitchell
E-MAIL: michael.portas@pequannock.org                E-MAIL: dmitchell@plainfield.k12.nj.us
PHONE NUMBER: (973) 616-6040                         PHONE NUMBER: (908) 731-4200
538 Newark Pompton Tpke.                             1200 Myrtle Avenue
Pompton Plains, NJ 07444                             Plainfield, NJ 07063

Perth Amboy Public School District                   Pleasantville Public School District
SUPERINTENDENT: David Roman                          SUPERINTENDENT: Natakie Lee
E-MAIL: droman@paps.net                              E-MAIL: chestnut-lee.natakie@pps-nj.us
PHONE NUMBER: (732) 376-6200                         PHONE NUMBER: (609) 383-6800
178 Barracks Street                                  801 Mill Road
Perth Amboy, NJ 08861                                Pleasantville, NJ 08232

Phillipsburg School District                         Plumsted Township Board Of Education
SUPERINTENDENT: Gregory Troxell                      SUPERINTENDENT: Gerald North
E-MAIL: troxell.gregory@pburgsd.net                  E-MAIL: northg@newegypt.us
PHONE NUMBER: (908) 454-3400                         PHONE NUMBER: (609) 758-6800
50 Sargent Avenue                                    117 Evergreen Road
Phillipsburg, NJ 08865                               New Egypt, NJ 08533

Pine Hill School District                            Pohatcong Township School District
SUPERINTENDENT: Ken Koczur                           SUPERINTENDENT: Diane Mandry
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 570 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


E-MAIL: dmandry@pohatcong.org             E-MAIL: pcamp@rahway.net
PHONE NUMBER: (908) 859-8155              PHONE NUMBER: (732) 396-1000
240 Route 519                             Kline Place
Phillipsburg, NJ 08865                    Rahway, NJ 07065

Point Pleasant Beach Board Of Education   Ramapo Indian Hills Regional High School District
SUPERINTENDENT: William Smith             SUPERINTENDENT: Bruce Watson
E-MAIL: smithw@ptbeach.com                E-MAIL: bwatson@rih.org
PHONE NUMBER: (732) 899-8840              PHONE NUMBER: (201) 416-8100
299 Cooks Lane                            131 Yawpo Avenue
Point Pleasant Beach, NJ 08742            Oakland, NJ 07436

Point Pleasant Borough School District    Ramsey School District
SUPERINTENDENT: Vincent Smith             SUPERINTENDENT: Matthew Murphy
E-MAIL: vsmith@pointpleasant.k12.nj.us    E-MAIL: mmurphy@ramsey.k12.nj.us
PHONE NUMBER: (732) 701-1900              PHONE NUMBER: (201) 785-2300
2100 Panther Path                         266 East Main St.
Point Pleasant, NJ 08742                  Ramsey, NJ 07446

Pompton Lakes School District             Rancocas Valley Regional High School District
SUPERINTENDENT: Paul Amoroso              SUPERINTENDENT: Christopher Heilig
E-MAIL: paul.amoroso@plps.org             E-MAIL: cheilig@rvrhs.com
PHONE NUMBER: (973) 835-7100              PHONE NUMBER: (609) 267-0830
237 Van Avenue                            520 Jacksonville Road
Pompton Lakes, NJ 07442                   Mount Holly, NJ 08060

Port Republic School District             Readington Township School District
SUPERINTENDENT: Brian London              SUPERINTENDENT: Jonathan Hart
E-MAIL: blondon@portnj.org                E-MAIL: jhart@readington.k12.nj.us
PHONE NUMBER: (609) 652-7377              PHONE NUMBER: (908) 534-2195
137 Pomona Avenue                         52 Readington Road
Port Republic, NJ 08241                   Whitehouse Station, NJ 08889

Princeton Public Schools                  Red Bank Borough Public School District
SUPERINTENDENT: Steve Cochrane            SUPERINTENDENT: Jared Rumage
E-MAIL: scochrane@princetonk12.org        E-MAIL: rumagej@rbb.k12.nj.us
PHONE NUMBER: (609) 806-4200              PHONE NUMBER: (732) 758-1500
25 Valley Road                            76 Branch Avenue
Princeton, NJ 08540                       Red Bank, NJ 07701

Prospect Park                             Red Bank Regional School District
SUPERINTENDENT: Allison Angermeyer        SUPERINTENDENT: Louis Moore
E-MAIL: aangermeyer@prospectparknj.com    E-MAIL: lmoore@rbrhs.org
PHONE NUMBER: (973) 720-1981              PHONE NUMBER: (732) 842-8000
290 North 8Th Street                      101 Ridge Road
Prospect Park, NJ 07508                   Little Silver, NJ 07739

Quinton Township School District          Ridgefield Park School District
SUPERINTENDENT: Stewart Potter            SUPERINTENDENT: Angela Bender
E-MAIL: spotter@quintonschool.info        E-MAIL: abender@rpschools.net
PHONE NUMBER: (856) 935-2379              PHONE NUMBER: (201) 641-0800
8 Robinson Street                         712 Lincoln Ave
Quinton, NJ 08072                         Ridgefield Park, NJ 07660

Rahway Public School District             Ridgefield School District
SUPERINTENDENT: Trisha Camp               SUPERINTENDENT: Rory Mccourt
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 571 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


E-MAIL: rmccourt@ridgefieldschools.com    E-MAIL: meck@riverton.k12.nj.us
PHONE NUMBER: (201) 945-9236              PHONE NUMBER: (856) 829-0087
555 Chestnut Street                       600 Fifth Street
Ridgefield, NJ 07657                      Riverton, NJ 08077

Ridgewood Public School District          Robbinsville Public Schools
SUPERINTENDENT: Daniel Fishbein           SUPERINTENDENT: Brian Betze
E-MAIL: dfishbein@ridgewood.k12.nj.us     E-MAIL: betze.brian@robbinsville.k12.nj.us
PHONE NUMBER: (201) 670-2700              PHONE NUMBER: (609) 632-0910
49 Cottage Place                          155 Robbinsville Edinburg Rd.
Ridgewood, NJ 07450                       Robbinsville, NJ 08691

Ringwood School District                  Rochelle Park School District
SUPERINTENDENT: Nicholas Bernice          SUPERINTENDENT: Richard Brockel
E-MAIL: bernice@njrps.org                 E-MAIL: rbrockel@rochellepark.org
PHONE NUMBER: (973) 962-7029              PHONE NUMBER: (201) 843-3120
121 Carletondale Road                     300 Rochelle Ave
Ringwood, NJ 07456                        Rochelle Park, NJ 07662

River Dell Regional School District       Rockaway Borough School District
SUPERINTENDENT: Patrick Fletcher          SUPERINTENDENT: Phyllis Alpaugh
E-MAIL: patrick.fletcher@riverdell.org    E-MAIL: pa@rockboro.org
PHONE NUMBER: (201) 599-7200              PHONE NUMBER: (973) 625-8601
230 Woodland Avenue                       103 East Main Street
River Edge, NJ 07661                      Rockaway, NJ 07866

River Edge School District                Rockaway Township School District
SUPERINTENDENT: Tova Ben-dov              SUPERINTENDENT: Peter Turnamian
E-MAIL: bendovt@riveredgeschools.org      E-MAIL: pturnamian@rocktwp.net
PHONE NUMBER: (201) 261-3404              PHONE NUMBER: (973) 627-8200
410 Bogert Road                           16 School Road
River Edge, NJ 07661                      Hibernia, NJ 07842

River Vale Public School District         Roosevelt Public School District
SUPERINTENDENT: Frank Alvarez             SUPERINTENDENT: Mary Cohen
E-MAIL: falvarez@rivervaleschools.com     E-MAIL: mcohen@rps1.org
PHONE NUMBER: (201) 358-4000              PHONE NUMBER: (609) 448-2798
609 Westwood Avenue                       2A School Lane
River Vale, NJ 07675                      Roosevelt, NJ 08555

Riverdale School District                 Roseland School District
SUPERINTENDENT: Anthony Riscica           SUPERINTENDENT: Deanne Somers
E-MAIL: ariscica@rpsnj.org                E-MAIL: dsomers@roselandnjboe.org
PHONE NUMBER: (973) 839-1300              PHONE NUMBER: (973) 226-7644
52 Newark Pompton Tpk.                    100 Passaic Avenue
Riverdale, NJ 07457                       Roseland, NJ 07068

Riverside Township School District        Roselle Park Board Of Education
SUPERINTENDENT: Robin Ehrich              SUPERINTENDENT: Pedro Garrido
E-MAIL: rehrich@riverside.k12.nj.us       E-MAIL: pgarrido@rpsd.org
PHONE NUMBER: (856) 461-1255              PHONE NUMBER: (908) 245-1197
112 East Washington Street                510 Chestnut Street
Riverside, NJ 08075                       Roselle Park, NJ 07204

Riverton School District                  Roselle Public Schools
SUPERINTENDENT: Mary Eck                  SUPERINTENDENT: Nathan Fisher
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 572 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


E-MAIL: nfisher@roselleschools.org              SUPERINTENDENT: Amiot Michel
PHONE NUMBER: (908) 298-2040                    E-MAIL: michel@salemnj.org
710 Locust Street                               PHONE NUMBER: (856) 935-3800
Roselle, NJ 07203                               205 Walnut St
                                                Salem, NJ 08079
Roxbury Township School District
SUPERINTENDENT: Loretta Radulic                 Salem County Special Services School District
E-MAIL: lradulic@roxbury.org                    SUPERINTENDENT: John Swain
PHONE NUMBER: (973) 584-6099                    E-MAIL: jswain@scsssd.net
42 N. Hillside Avenue                           PHONE NUMBER: (856) 769-0101
Succasunna, NJ 07876                            880 Route 45
                                                Woodstown, NJ 08098
Rumson Borough School District
SUPERINTENDENT: John Bormann                    Salem County Vocational Technical School District
E-MAIL: jbormann@rumsonschool.org               SUPERINTENDENT: John Swain
PHONE NUMBER: (732) 842-4747                    E-MAIL: jswain@scvts.org
60 Forrest Avenue                               PHONE NUMBER: (856) 769-0101
Rumson, NJ 07760                                880 Rt 45
                                                Woodstown, NJ 08098
Rumson-fair Haven Regional High School School
District                                        Sandyston-walpack Consolidated School District
SUPERINTENDENT: Debra Gulick                    SUPERINTENDENT: Jeanne Apryasz
E-MAIL: dgulick@rumsonfairhaven.org             E-MAIL: japryasz@sandystonwalpack.org
PHONE NUMBER: (732) 842-1597                    PHONE NUMBER: (973) 948-4450
74 Ridge Road                                   100 Route 560
Rumson, NJ 07760                                Layton, NJ 07851

Runnemede Public School District                Sayreville School District
SUPERINTENDENT: Mark Iannucci                   SUPERINTENDENT: Richard Labbe
E-MAIL: miannucci@runnemedeschools.org          E-MAIL: richard.labbe@sayrevillek12.net
PHONE NUMBER: (856) 931-5365                    PHONE NUMBER: (732) 525-5200
505 W. Third Avenue                             150 Lincoln St.
Runnemede, NJ 08078                             South Amboy, NJ 08879

Rutherford School District                      Scotch Plains-fanwood School District
SUPERINTENDENT: Jack Hurley                     SUPERINTENDENT: Joan Mast
E-MAIL: jhurley@rutherfordschools.org           E-MAIL: jmast@spfk12.org
PHONE NUMBER: (201) 438-7675                    PHONE NUMBER: (908) 232-6161
176 Park Avenue                                 2280 Evergreen Avenue
Rutherford, NJ 07070                            Scotch Plains, NJ 07076

Saddle Brook School District                    Sea Girt Borough School District
SUPERINTENDENT: Danielle Shanley                SUPERINTENDENT: Rick Papera
E-MAIL: dshanley@sbpsnj.org                     E-MAIL: rpapera@seagirt.k12.nj.us
PHONE NUMBER: (201) 843-1142                    PHONE NUMBER: (732) 449-3422
355 Mayhill Street                              451 Bell Place
Saddle Brook, NJ 07663                          Sea Girt, NJ 08750

Saddle River School District                    Seaside Heights School District
SUPERINTENDENT: Gina Cinotti                    SUPERINTENDENT: Triantafillos Parlapanides
E-MAIL: gcinotti@wandellschool.org              E-MAIL: tparlapanides@centralreg.k12.nj.us
PHONE NUMBER: (201) 327-0727                    PHONE NUMBER: (732) 793-8485
97 E. Allendale Road                            1200 Bay Blvd
Saddle River, NJ 07458                          Seaside Heights, NJ 08751

Salem City School District                      Secaucus Board Of Education
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 573 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


SUPERINTENDENT: Jennifer Montesano                 SUPERINTENDENT: Gretchen Dempsey
E-MAIL: jmontesano@sboe.org                        E-MAIL: gdempsey@shsd.org
PHONE NUMBER: (201) 974-2000                       PHONE NUMBER: (908) 204-1930
685 Fifth Street                                   25 Olcott Avenue
Secaucus, NJ 07094                                 Bernardsville, NJ 07924

Shamong Township School District                   Somerville Public School District
SUPERINTENDENT: Christine Vespe                    SUPERINTENDENT: Timothy Teehan
E-MAIL: cvespe@shamongschools.org                  E-MAIL: superintendent@somervilleschools.org
PHONE NUMBER: (609) 268-0120                       PHONE NUMBER: (908) 218-4100
295 Indian Mills Road                              51 West Cliff St.
Shamong, NJ 08088                                  Somerville, NJ 08876

Shore Regional High School District                South Bergen Jointure Commission School District
SUPERINTENDENT: Peter Righi                        SUPERINTENDENT: Michael Kuchar
E-MAIL: prighi@shoreregional.org                   E-MAIL: mkuchar@njsbjc.org
PHONE NUMBER: (732) 222-9300                       PHONE NUMBER: (201) 393-0475
132 Monmouth Park Hwy 36                           500 Route 17 South
West Long Branch, NJ 07764                         Hasbrouck Heights, NJ 07604

Shrewsbury Borough School District                 South Amboy School District
SUPERINTENDENT: Brent MacConnell                   SUPERINTENDENT: Jorge Diaz
E-MAIL: macconnellb@sbs-nj.org                     E-MAIL: jdiaz@sapublicschools.com
PHONE NUMBER: (732) 747-0882                       PHONE NUMBER: (732) 525-2100
20 Obre Place                                      240 John Street
Shrewsbury, NJ 07702                               South Amboy, NJ 08879

Somerdale School District                          South Bound Brook Public Schools
SUPERINTENDENT: Mark Pease                         SUPERINTENDENT: Lorise Goeke
E-MAIL: mpease@somerdale-park.org                  E-MAIL: goeke@southboundbrookk8.org
PHONE NUMBER: (856) 783-6261                       PHONE NUMBER: (732) 356-0018
301 Grace Street                                   122 Elizabeth Street
Somerdale, NJ 08083                                South Bound Brook, NJ 08880

Somers Point School District                       South Brunswick School District
SUPERINTENDENT: Michelle Yoder                     SUPERINTENDENT: Scott Feder
E-MAIL: mcarneyray-yoder@sptsd.org                 E-MAIL: Scott.Feder@sbschools.org
PHONE NUMBER: (609) 927-2053                       PHONE NUMBER: (732) 297-7800
121 W. New York Avenue                             231 Black Horse Lane
Somers Point, NJ 08244                             North Brunswick, NJ 08902

Somerset County Educational Services Commission    South Hackensack School District
SUPERINTENDENT: Harold Dunsavage                   SUPERINTENDENT: Gregorio Maceri
E-MAIL: jhall@sc.esc.k12.nj.us                     E-MAIL: gmaceri@shmemorial.org
PHONE NUMBER: (908) 707-1640                       PHONE NUMBER: (201) 440-2782
991 Route 22 West                                  1 Dyer Avenue
Bridgewater, NJ 08807                              South Hackensack, NJ 07606

Somerset County Vocational And Technical Schools   South Harrison Township School District
SUPERINTENDENT: Chrys Harttraft                    SUPERINTENDENT: James Lavender
E-MAIL: charttraft@scvts.net                       E-MAIL: lavenderj@krsd.org
PHONE NUMBER: (908) 526-8900                       PHONE NUMBER: (856) 769-0855
14 Vogt Drive                                      904 Mullica Hill Road
Bridgewater, NJ 08807                              Harrisonville, NJ 08039

Somerset Hills Regional School District            South Hunterdon Regional
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 574 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


SUPERINTENDENT: Anthony Suozzo             SUPERINTENDENT: Graham Peabody
E-MAIL: anthony.suozzo@shrsd.org           E-MAIL: gpeabody@spsd.us
PHONE NUMBER: (609) 397-2060               PHONE NUMBER: (732) 723-2200
301 Mt. Airy - Harbourton Rd               105 Summerhill Road
Lambertville, NJ 08530                     Spotswood, NJ 08884

South Hunterdon Regional School District   Spring Lake Borough
SUPERINTENDENT: Anthony Suozzo             SUPERINTENDENT: Stephen Lavalva
E-MAIL: anthony.suozzo@shrsd.org           E-MAIL: slavalva@hwmountz.k12.nj.us
PHONE NUMBER: (609) 397-1888               PHONE NUMBER: (732) 449-6380
301 Mt. Airy-Harbourton Rd                 411 Tuttle Avenue
Lambertville, NJ 08530                     Spring Lake, NJ 07762

South Orange-maplewood School District     Spring Lake Heights School District
SUPERINTENDENT: Ronald Taylor              SUPERINTENDENT: John Spalthoff
E-MAIL: rtaylor@somsd.k12.nj.us            E-MAIL: jspalthoff@slheights.org
PHONE NUMBER: (973) 762-5600               PHONE NUMBER: (732) 449-6149
525 Academy Street                         1110 Highway 71
Maplewood, NJ 07040                        Spring Lake Heights, NJ 07762

South Plainfield School District           Springfield Public Schools
SUPERINTENDENT: Noreen Lishak              SUPERINTENDENT: Rachel Goldberg
E-MAIL: nlishak@spboe.org                  E-MAIL: rgoldberg@springfieldschools.com
PHONE NUMBER: (908) 754-4620               PHONE NUMBER: (973) 376-1025
125 Jackson Avenue                         139 Mountain Ave
South Plainfield, NJ 07080                 Springfield, NJ 07081

South River Public School District         Springfield Township School District
SUPERINTENDENT: Sylvia Zircher             SUPERINTENDENT: Craig Vaughn
E-MAIL: szircher@srivernj.org              E-MAIL: cvaughn@springfieldschool.org
PHONE NUMBER: (732) 613-4000               PHONE NUMBER: (609) 723-2479
15 Montgomery Street                       2146 Jacksonville-Jobstown Rd
South River, NJ 08882                      Jobstown, NJ 08041

Southampton Township School District       Stafford Township School District
SUPERINTENDENT: Michael Harris             SUPERINTENDENT: George Chidiac
E-MAIL: michael@southampton.k12.nj.us      E-MAIL: gchidiac@staffordschools.org
PHONE NUMBER: (609) 859-2256               PHONE NUMBER: (609) 978-5700
177 Main Street                            250 North Main Street
Southampton, NJ 08088                      Manahawkin, NJ 08050

Southern Regional School District          Stanhope School District
SUPERINTENDENT: Craig Henry                SUPERINTENDENT: Steven Hagemann
E-MAIL: chenry@srsd.net                    E-MAIL: shagemann@stanhopeschools.org
PHONE NUMBER: (609) 597-9481               PHONE NUMBER: (973) 347-0008
105 Cedar Bridge Rd.                       24 Valley Road
Manahawkin, NJ 08050                       Stanhope, NJ 07874

Sparta Township Public School District     Sterling Regional School District
SUPERINTENDENT: Michael Rossi              SUPERINTENDENT: Mark Napoleon
E-MAIL: michael.rossi@sparta.org           E-MAIL: mnapoleon@sterling.k12.nj.us
PHONE NUMBER: (973) 729-2155               PHONE NUMBER: (856) 784-1333
18 Mohawk Avenue                           801 Preston Ave.
Sparta, NJ 07871                           Somerdale, NJ 08083

Spotswood Public School District           Stillwater Township School District
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 575 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


SUPERINTENDENT: William Kochis                  Swedesboro-woolwich School District
E-MAIL: william.kochis@stillwaterschool.net     SUPERINTENDENT: Kristin Oneil
PHONE NUMBER: (973) 383-6171                    E-MAIL: koneil@swedesboro-woolwich.com
904 Stillwater Road                             PHONE NUMBER: (856) 241-1552
Stillwater, NJ 07875                            15 Fredrick Blvd
                                                Woolwich Twp, NJ 08085
Stone Harbor School District
SUPERINTENDENT: Stacey Tracy                    Tabernacle Township School District
E-MAIL: tracy@shesnj.org                        SUPERINTENDENT: Thomas Christensen
PHONE NUMBER: (609) 368-4413                    E-MAIL: christensent@tabschools.org
275 93Rd Street                                 PHONE NUMBER: (609) 268-0153
Stone Harbor, NJ 08247                          132 New Road
                                                Tabernacle, NJ 08088
Stow Creek Township School District
SUPERINTENDENT: Brandon Cobb                    Teaneck School District
E-MAIL: brandon.cobb@stowcreekschool.com        SUPERINTENDENT: Christopher Irving
PHONE NUMBER: (856) 455-1717                    E-MAIL: cirving@teaneckschools.org
11 Gum Tree Corner Road                         PHONE NUMBER: (201) 833-5510
Bridgeton, NJ 08302                             1 Merrison St.
                                                Teaneck, NJ 07666
Stratford School District
SUPERINTENDENT: Thomas Attanasi                 Tenafly Public School District
E-MAIL: attanasit@stratford.k12.nj.us           SUPERINTENDENT: Shauna DeMarco
PHONE NUMBER: (856) 783-2555                    E-MAIL: sdemarco@tenafly.k12.nj.us
111 Warwick Road                                PHONE NUMBER: (201) 816-4500
Stratford, NJ 08084                             500 Tenafly Road
                                                Tenafly, NJ 07670
Summit Public Schools
SUPERINTENDENT: Robert Gardella                 Teterboro
E-MAIL: rgardella@summit.k12.nj.us              SUPERINTENDENT: David Tankard
PHONE NUMBER: (908) 918-2100                    E-MAIL: davtan@bergen.org
14 Beekman Terrace                              PHONE NUMBER: (201) 288-1200
Summit, NJ 07901                                510 Route 46 West
                                                TETERBORO, NJ 07608
Sussex County Educational Services Commission
School Distric                                  Tewksbury Township School District
SUPERINTENDENT: Andrea Romano                   SUPERINTENDENT: Jennifer Shouffler
E-MAIL: aromano@sussexesc.org                   E-MAIL: jshouffler@tewksburyschools.org
PHONE NUMBER: (973) 579-6980                    PHONE NUMBER: (908) 439-2010
10 Gail Ct                                      173 Old Turnpike Road
Sparta, NJ 07871                                Califon, NJ 07830

Sussex County Technical School District         The Lower Alloways Creek School District
SUPERINTENDENT: Gus Modla                       SUPERINTENDENT: Susan Schaffer
E-MAIL: gmodla@sussex.tec.nj.us                 E-MAIL: sschaffer@lacschool.org
PHONE NUMBER: (973) 383-6700                    PHONE NUMBER: (856) 935-2707
105 North Church Road                           967 Main Street - Canton
Sparta, NJ 07871                                Salem, NJ 08079

Sussex-wantage Regional School District         The School District Of The Chathams
SUPERINTENDENT: Michael Gall                    SUPERINTENDENT: Michael Lasusa
E-MAIL: mgall@swregional.org                    E-MAIL: mlasusa@chatham-nj.org
PHONE NUMBER: (973) 875-3175                    PHONE NUMBER: (973) 457-2500
27 Bank Street                                  58 Meyersville Road
Sussex, NJ 07461                                Chatham, NJ 07928
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 576 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Tinton Falls School District                  Uncommon Schools Camden Prep
SUPERINTENDENT: Lisa Goldey                   SUPERINTENDENT: Natalie Cooper
E-MAIL: lgoldey@tfschools.org                 E-MAIL: NCooper@uncommonschools.org
PHONE NUMBER: (732) 460-2400                  PHONE NUMBER: (856) 379-4488
658 Tinton Avenue                             1575 Mt Ephraim Ave
Tinton Falls, NJ 07724                        Camden, NJ 08104

Toms River Regional School District           Union Beach Public School District
SUPERINTENDENT: David Healy                   SUPERINTENDENT: Amanda Lewert
E-MAIL: dhealy@trschools.com                  E-MAIL: alewert@unionbeachschools.org
PHONE NUMBER: (732) 505-5500                  PHONE NUMBER: (732) 264-5405
1144 Hooper Avenue                            1207 Florence Ave
Toms River, NJ 08753                          Union Beach, NJ 07735

Totowa Public School District                 Union City School District
SUPERINTENDENT: Patricia Capitelli            SUPERINTENDENT: Silvia Abbato
E-MAIL: patricia.capitelli@totowa.k12.nj.us   E-MAIL: sabbato@ucboe.us
PHONE NUMBER: (973) 956-0010                  PHONE NUMBER: (201) 271-2289
294 Totowa Road                               3912 Bergen Turnpike
Totowa, NJ 07512                              Union City, NJ 07087

Township Of Franklin School District          Union County Educational Services Commission
SUPERINTENDENT: Troy Walton                   SUPERINTENDENT: Terry Foppert
E-MAIL: twalton@franklintwpschools.org        E-MAIL: tfoppert@ucesc.org
PHONE NUMBER: (856) 629-9500                  PHONE NUMBER: (908) 233-9317
3228 Coles Mill Road                          45 Cardinal Drive
Franklinville, NJ 08322                       Westfield, NJ 07090

Township Of Ocean School District             Union County Vocational-technical School District
SUPERINTENDENT: James Stefankiewicz           SUPERINTENDENT: Gwendolyn Ryan
E-MAIL: jstefankiewicz@oceanschools.org       E-MAIL: gryan@ucvts.org
PHONE NUMBER: (732) 531-5600                  PHONE NUMBER: (908) 889-8288
163 Monmouth Road                             1776 Raritan Road
Oakhurst, NJ 07755                            Scotch Plains, NJ 07076

Township Of Union Public Schools              Union Township School District
SUPERINTENDENT: Gregory Tatum                 SUPERINTENDENT: Nicholas Diaz
E-MAIL: gtatum@twpunionschools.org            E-MAIL: ndiaz@uniontwpschool.org
PHONE NUMBER: (908) 851-6419                  PHONE NUMBER: (908) 735-5511
2369 Morris Avenue                            165 Perryville Road
Union, NJ 07083                               Hampton, NJ 08827

Trenton Public School District                Upper Deerfield Township School District
SUPERINTENDENT: Celeste Williams              SUPERINTENDENT: Peter Koza
E-MAIL: cmwilliams@trenton.k12.nj.us          E-MAIL: kozap@udts.org
PHONE NUMBER: (609) 656-4900                  PHONE NUMBER: (856) 455-2267
108 North Clinton Avenue                      1369 Highway 77
Trenton, NJ 08609                             Seabrook, NJ 08302

Tuckerton Borough School District             Upper Freehold Regional School District
SUPERINTENDENT: Janet Gangemi                 SUPERINTENDENT: Mark Guterl
E-MAIL: jgangemi2@tesnj.com                   E-MAIL: guterlm@ufrsd.net
PHONE NUMBER: (609) 296-2858                  PHONE NUMBER: (609) 259-7292
213 Marine Street                             27 High Street
Tuckerton, NJ 08050                           Allentown, NJ 08501
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 577 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Upper Pittsgrove Twp Scool District       Waldwick School District
SUPERINTENDENT: Scott Eckstein            SUPERINTENDENT: Paul Casarico
E-MAIL: seckstein@upsmailbox.net          E-MAIL: casaricop@waldwickschools.org
PHONE NUMBER: (856) 358-8163              PHONE NUMBER: (201) 445-3131
235 Pine Tavern Rd.                       155 Summit Avenue
Monroeville, NJ 08343                     Waldwick, NJ 07463

Upper Saddle River School District        Wall Township Public School District
SUPERINTENDENT: Brad Siegel               SUPERINTENDENT: Tracy Handerhan
E-MAIL: bsiegel@usrschoolsk8.com          E-MAIL: thanderhan@wall.k12.nj.us
PHONE NUMBER: (201) 961-6500              PHONE NUMBER: (732) 556-2000
395 West Saddle River Road                1620 18Th Avenue
Upper Saddle River, NJ 07458              Wall, NJ 07719

Upper Township School District            Wallington Boro School District
SUPERINTENDENT: Vincent Palmieri          SUPERINTENDENT: James Albro
E-MAIL: palmieri@upperschools.org         E-MAIL: albro@wboe.org
PHONE NUMBER: (609) 628-3500              PHONE NUMBER: (973) 777-4421
525 Perry Road                            32 Pine Street
Petersburg, NJ 08270                      Wallington, NJ 07057

Ventnor City School District              Wallkill Valley Regional High School District
SUPERINTENDENT: Carmela Somershoe         SUPERINTENDENT: David Carr
E-MAIL: csomershoe@veccnj.org             E-MAIL: dcarr@wallkillvrhs.org
PHONE NUMBER: (609) 487-7900              PHONE NUMBER: (973) 827-4100
400 N. Lafayette Avenue                   10 Grumm Road
Ventnor City, NJ 08406                    Hardyston Township, NJ 07419

Vernon Township School District           Wanaque School District
SUPERINTENDENT: Karen DAvino              SUPERINTENDENT: Robert Mooney
E-MAIL: kdavino@vtsd.com                  E-MAIL: rmooney@wanaqueps.org
PHONE NUMBER: (973) 764-2900              PHONE NUMBER: (973) 835-8200
539 Route 515                             973 Ringwood Avenue
Vernon, NJ 07462                          Haskell, NJ 07420

Verona Public School District             Warren County Special Services School District
SUPERINTENDENT: Rui Dionisio              SUPERINTENDENT: Joseph Flynn
E-MAIL: rdionisio@veronaschools.org       E-MAIL: j.flynn@wcsssd.org
PHONE NUMBER: (973) 571-2029              PHONE NUMBER: (908) 223-7275
121 Fairview Avenue                       682 Oxford Road
Verona, NJ 07044                          Oxford, NJ 07863

Vineland Public School District           Warren County Technical School District
SUPERINTENDENT: Mary Gruccio              SUPERINTENDENT: Edmund Zalewski
E-MAIL: mgruccio@vineland.org             E-MAIL: zalewskie@wctech.org
PHONE NUMBER: (856) 794-6700              PHONE NUMBER: (908) 689-0122
61 W. Landis Avenue                       1500 Route 57
Vineland, NJ 08360                        Washington, NJ 07882

Voorhees Township School District         Warren Hills Regional School District
SUPERINTENDENT: David Gentile             SUPERINTENDENT: Earl Clymer
E-MAIL: gentile@voorhees.k12.nj.us        E-MAIL: clymere@warrenhills.org
PHONE NUMBER: (856) 751-8446              PHONE NUMBER: (908) 689-3143
329 Rt. 73                                89 Bowerstown Road
Voorhees, NJ 08043                        Washington, NJ 07882
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 578 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Warren Township School District                Waterford Township School District
SUPERINTENDENT: Matthew Mingle                 SUPERINTENDENT: Brenda Harring
E-MAIL: mmingle@warrentboe.org                 E-MAIL: bharring@wtsd.org
PHONE NUMBER: (908) 753-5300                   PHONE NUMBER: (856) 767-8293
213 Mt. Horeb Road                             1106 Old White Horse Pike
Warren, NJ 07059                               Waterford, NJ 08089

Washington Borough School District             Wayne Township Public School District
SUPERINTENDENT: Jacqueline Nassry              SUPERINTENDENT: Mark Toback
E-MAIL: nassryj@washboroschools.org            E-MAIL: mtoback@wayneschools.com
PHONE NUMBER: (908) 689-0241                   PHONE NUMBER: (973) 633-3000
300 West Stewart Street                        50 Nellis Drive
Washington, NJ 07882                           Wayne, NJ 07470

Washington Township School District            Weehawken Board Of Education
SUPERINTENDENT: Joseph Bollendorf              SUPERINTENDENT: Eric Crespo
E-MAIL: jbollendorf@wtps.org                   E-MAIL: ecrespo@weehawkenschools.net
PHONE NUMBER: (856) 589-6644                   PHONE NUMBER: (201) 422-6125
206 East Holly Avenue                          53 Liberty Place
Sewell, NJ 08080                               Weehawken, NJ 07086

Washington Township School District            Wenonah Boro School District
SUPERINTENDENT: Jeffrey Mohre                  SUPERINTENDENT: Kristine Height
E-MAIL: jmohre@wtschools.org                   E-MAIL: kheight@wenonahschool.org
PHONE NUMBER: (908) 876-4172                   PHONE NUMBER: (856) 468-6000
53 West Mill Road                              200 N. Clinton Avenue
Long Valley, NJ 07853                          Wenonah, NJ 08090

Washington Township School District            West Amwell Township School
SUPERINTENDENT: Keith Neuhs                    SUPERINTENDENT: David Miller
E-MAIL: kneuhs@washtwpsd.org                   E-MAIL: david.miller@shrsd.org
PHONE NUMBER: (908) 689-1119                   PHONE NUMBER: (609) 397-0819
1 East Front St.                               1417 Route 179
Washington, NJ 07882                           Lambertville, NJ 08530

Washington Township School District            West Cape May Elementary School District
SUPERINTENDENT: Keith Neuhs                    SUPERINTENDENT: Robert Garguilo
E-MAIL: kneuhs@washtwpsd.org                   E-MAIL: rgarguilo@wcm.capemayschools.com
PHONE NUMBER: (609) 561-3868                   PHONE NUMBER: (609) 884-4614
2434 Rt. 563                                   301 Moore Street
Egg Harbor, NJ 08215                           West Cape May, NJ 08204

Watchung Borough Public School District        West Deptford Township School District
SUPERINTENDENT: George Alexis                  SUPERINTENDENT: Gregory Cappello
E-MAIL: galexis@watchungschools.us             E-MAIL: gcappello@wdeptford.k12.nj.us
PHONE NUMBER: (908) 755-8121                   PHONE NUMBER: (856) 848-4300
1 Dr. Parenty Way                              675 Grove Road
Watchung, NJ 07069                             West Deptford, NJ 08066

Watchung Hills Regional High School District   West Essex Regional School District
SUPERINTENDENT: Elizabeth Jewett               SUPERINTENDENT: Damion Macioci
E-MAIL: ejewett@whrhs.org                      E-MAIL: dmacioci@westex.org
PHONE NUMBER: (908) 647-4800                   PHONE NUMBER: (973) 228-1200
108 Stirling Road                              65 West Greenbrook Road
Warren, NJ 07059                               North Caldwell, NJ 07006
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 579 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


West Long Branch School District                   Westfield Public Schools
SUPERINTENDENT: Frank Alfano                       SUPERINTENDENT: Margaret Dolan
E-MAIL: falfano@wlbschools.com                     E-MAIL: mdolan@westfieldnjk12.org
PHONE NUMBER: (732) 222-5900                       PHONE NUMBER: (908) 789-4400
135 Locust Avenue                                  302 Elm Street
West Long Branch, NJ 07764                         Westfield, NJ 07090

West Milford Township Public School District       Westville Boro Public School District
SUPERINTENDENT: Alex Anemone                       SUPERINTENDENT: Shannon Whalen
E-MAIL: alex.anemone@wmtps.org                     E-MAIL: swhalen@gatewayhs.com
PHONE NUMBER: (973) 697-1700                       PHONE NUMBER: (856) 456-0235
46 Highlander Drive                                101 Birch Street
West Milford, NJ 07480                             Westville, NJ 08093

West Morris Regional High School District          Westwood Regional School District
SUPERINTENDENT: Michael Ben-david                  SUPERINTENDENT: Raymond Gonzalez
E-MAIL: mbendavid@wmrhsd.org                       E-MAIL: ray.gonzalez@wwrsd.org
PHONE NUMBER: (908) 879-6404                       PHONE NUMBER: (201) 664-0880
10 South Four Bridges Road                         701 Ridgewood Road
Chester, NJ 07930                                  Township Of Washington, NJ 07676

West New York Board Of Education                   Weymouth Township School District
SUPERINTENDENT: Clara Herrera                      SUPERINTENDENT: Mary Lou Defrancisco
E-MAIL: cherrera@wnyschools.net                    E-MAIL: defrancisco@weymouthtsd.org
PHONE NUMBER: (201) 553-4000                       PHONE NUMBER: (609) 476-2412
6028 Broadway                                      1202 Eleventh Avenue
West New York, NJ 07093                            Dorothy, NJ 08317

West Orange Public Schools                         Wharton Borough School District
SUPERINTENDENT: Eveny De Mendez                    SUPERINTENDENT: Christopher Herdman
E-MAIL: edemendez@westorangeschools.org            E-MAIL: cherdman@wbps.org
PHONE NUMBER: (973) 669-5400                       PHONE NUMBER: (973) 361-2593
179 Eagle Rock Ave.                                137 East Central Avenue
West Orange, NJ 07052                              Wharton, NJ 07885

West Wildwood                                      White Township Consolidated School District
SUPERINTENDENT: John Kummings                      SUPERINTENDENT: William Thompson
E-MAIL: jkummings@wwschools.org                    E-MAIL: thompson@whitetwpsd.org
PHONE NUMBER: (609) 522-7922                       PHONE NUMBER: (908) 475-4773
4300 Pacific Avenue                                565 Cr 519
West Wildwood, NJ 08260                            Belvidere, NJ 07823

West Windsor-plainsboro Regional School District   Wildwood City School District
SUPERINTENDENT: David Aderhold                     SUPERINTENDENT: John Kummings
E-MAIL: david.aderhold@ww-p.org                    E-MAIL: jkummings@wwschools.org
PHONE NUMBER: (609) 716-5000                       PHONE NUMBER: (609) 522-7922
505 Village Road West                              4300 Pacific Avenue
West Windsor, NJ 08550                             Wildwood, NJ 08260

Westampton Township Public School District         Wildwood Crest Borough School District
SUPERINTENDENT: Anthony Petruzzelli                SUPERINTENDENT: David Delconte
E-MAIL: apetruzzelli@westamptonschools.org         E-MAIL: ddelconte@crestmem.edu
PHONE NUMBER: (609) 267-2053                       PHONE NUMBER: (609) 522-1522
700 Rancocas Road                                  9100 Pacific Avenue
Westampton, NJ 08060                               Wildwood Crest, NJ 08260
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 580 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Willingboro Public School District            Woodland Park School District
SUPERINTENDENT: Neely Hackett                 SUPERINTENDENT: Michele Pillari
E-MAIL: nhackett@wboe.net                     E-MAIL: mpillari@wpschools.org
PHONE NUMBER: (609) 835-8600                  PHONE NUMBER: (973) 317-7700
440 Beverly Rancocas Road                     853 Mcbride Avenue
Willingboro, NJ 08046                         Woodland Park, NJ 07424

Winfield Township                             Woodland Township Board Of Education
SUPERINTENDENT: Ross Lebrun                   SUPERINTENDENT: Misty Weiss
E-MAIL: rlebrun@winfieldschool.org            E-MAIL: mweiss@woodlandboe.org
PHONE NUMBER: (908) 486-7410                  PHONE NUMBER: (609) 726-1230
7 1/2 Gulfstream Avenue                       2 John Bowker Jr. Blvd.
Winfield Twp, NJ 07036                        Chatsworth, NJ 08019

Winslow Township School District              Woodlynne School District
SUPERINTENDENT: Major Poteat                  SUPERINTENDENT: Jackie Walters
E-MAIL: poteathe@winslow-schools.com          E-MAIL: jwalters@woodlynne.k12.nj.us
PHONE NUMBER: (856) 767-2850                  PHONE NUMBER: (856) 962-8822
40 Cooper Folly Rd                            131 Elm Avenue
Atco, NJ 08004                                Woodlynne, NJ 08107

Woodbine School District                      Wood-ridge School District
SUPERINTENDENT: Anthony Devico                SUPERINTENDENT: Nicholas Cipriano
E-MAIL: adevico@woodbine.capemayschools.com   E-MAIL: ncipriano@wood-ridgeschools.org
PHONE NUMBER: (609) 861-5174                  PHONE NUMBER: (201) 933-6777
801 Webster St.                               540 Windsor Road
Woodbine, NJ 08270                            Wood-Ridge, NJ 07075

Woodbridge Township School District           Woodstown-pilesgrove Regional School District
SUPERINTENDENT: Robert Zega                   SUPERINTENDENT: Virginia Grossman
E-MAIL: superintendent@woodbridge.k12.nj.us   E-MAIL: grossman.v@woodstown.org
PHONE NUMBER: (732) 602-8550                  PHONE NUMBER: (856) 769-0144
421 School Street                             135 East Avenue
Woodbridge, NJ 07095                          Woodstown, NJ 08098

Woodbury City Public School District          Wyckoff Township Public School District
SUPERINTENDENT: Andrew Bell                   SUPERINTENDENT: Jeffrey Feifer
E-MAIL: abell@woodburysch.com                 E-MAIL: jfeifer@wyckoffschools.org
PHONE NUMBER: (856) 853-0123                  PHONE NUMBER: (201) 848-5700
25 N. Broad Street                            241 Morse Avenue
Woodbury, NJ 08096                            Wyckoff, NJ 07481

Woodbury Heights Public School District       Alamogordo Public Schools
SUPERINTENDENT: Robert Goldschmidt            SUPERINTENDENT: Jerrett Perry
E-MAIL: rgoldschmidt@woodburyhtselem.com      E-MAIL: jerrett.perry@aps4kids.org
PHONE NUMBER: (856) 848-2610                  PHONE NUMBER: (575) 812-6000
100 Academy Avenue                            1222 Indiana Ave
Woodbury Heights, NJ 08097                    Alamogordo, NM 88311

Woodcliff Lake School District                Albuquerque Public Schools
SUPERINTENDENT: Lauren Barbelet               SUPERINTENDENT: Scott Elder
E-MAIL: lbarbelet@woodcliff-lake.com          E-MAIL: superintendent@aps.edu
PHONE NUMBER: (201) 930-5600                  PHONE NUMBER: (505) 855-9040
134 Woodcliff Avenue                          6400 Uptown Blvd Ne
Woodcliff Lake, NJ 07677                      Albuquerque, NM 87125
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 581 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Animas Public Schools                    Bloomfield Schools
SUPERINTENDENT: Loren Cushman            SUPERINTENDENT: Kim Mizell
E-MAIL: lrcushman@animask12.net          E-MAIL: kmizell@bsin.k12.nm.us
PHONE NUMBER: (575) 548-2299             PHONE NUMBER: (505) 632-4300
1 Panther Blvd                           325 North Bergin Lane
Animas, NM 88020                         Bloomfield, NM 87413

Artesia Public Schools                   Bread Springs Day School
SUPERINTENDENT: Crit Caton               SUPERINTENDENT: Nancy Taranto
E-MAIL: cdcaton@bulldogs.org             E-MAIL: nancy.taranto@bie.edu
PHONE NUMBER: (505) 746-3585             PHONE NUMBER: (505) 778-5665
1106 West Quay Avenue                    750 Bread Springs Rd
Artesia, NM 88210                        Gallup, NM 87305

Atsa' Biya' A'Zh Community School        Capitan Municipal Schools
SUPERINTENDENT: Richard Edwards          SUPERINTENDENT: Patti Nesbitt
E-MAIL: richard.edwards@bie.edu          E-MAIL: patti.nesbitt@capitantigers.org
PHONE NUMBER: (505) 368-2100             PHONE NUMBER: (575) 354-8500
Pinon St Bldg C                          519 Smokey Bear Boulevard
Shiprock, NM 87420                       Capitan, NM 88316

Aztec Municipal Schools                  Carlsbad Municipal Schools
SUPERINTENDENT: Kirk Carpenter           SUPERINTENDENT: Gerry Washburn
E-MAIL: adcarpki@aztec.k12.nm.us         E-MAIL: gerry.washburn@carlsbadschools.net
PHONE NUMBER: (505) 334-9474             PHONE NUMBER: (505) 234-3300
1118 West Aztec Blvd                     408 North Canyon Street
Aztec, NM 87410                          Carlsbad, NM 88220

Baca-Dlo'Ay Azhi Community School        Carrizozo Municipal Schools
SUPERINTENDENT: Timothy Nelson           SUPERINTENDENT: Todd Lindsay
E-MAIL: timothy.nelson@bie.edu           E-MAIL: todd.lindsay@carrizozogrizzlies.org
PHONE NUMBER: (505) 876-2769             PHONE NUMBER: (575) 648-2346
Po Box 509                               800 D. Avenue
Prewitt, NM 87045                        Carrizozo, NM 88301

Beclabito Day School                     Central Consolidated Schools
SUPERINTENDENT: Gladys Tracy             SUPERINTENDENT: Dave Goldtooth
E-MAIL: gladys.tracy@bie.edu             E-MAIL: goldd@centralschools.org
PHONE NUMBER: (928) 656-3556             PHONE NUMBER: (505) 368-4984
Clliford Ward Dr Hwy 64                  64 Old Shiprock High Sch Rd
Shiprock, NM 87420                       Shiprock, NM 87420

Belen Consolidated Schools               Chama Valley Indep. Schools
SUPERINTENDENT: Diane Vallejos           SUPERINTENDENT: Anthony Casados
E-MAIL: vallejosdm@beleneagles.org       E-MAIL: acasados@chamaschools.org
PHONE NUMBER: (505) 966-1000             PHONE NUMBER: (575) 588-7285
520 North Main                           New Mexico 531
Belen, NM 87002                          Tierra Amarilla, NM 87575

Bernalillo Public Schools                Chi Chil'Tah Comm School
SUPERINTENDENT: Keith Cowan              SUPERINTENDENT: Marlene Tsosie
E-MAIL: kcowan@bps.k12.nm.us             E-MAIL: marlene2.tsosie@bie.edu
PHONE NUMBER: (505) 867-2317             PHONE NUMBER: (505) 778-5574
560 S. Camino del Pueblo                 831 Cousins Road
Bernalillo, NM 87004                     Vanderwagon, NM 87326
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 582 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Ch'Ooshgai Community School                 Deming Public Schools
SUPERINTENDENT: Frank Chiapetti             SUPERINTENDENT: Arsenio Romero
E-MAIL: fchiapetti@ccsbroncos.org           E-MAIL: arsenio.romero@demingps.org
PHONE NUMBER: (505) 733-2700                PHONE NUMBER: (575) 546-8841
N Hwy 666 Bldg 100                          1001 S Diamond
Tohatchi, NM 87325                          Deming, NM 88030

Cimarron Municipal Schools                  Des Moines Municipal Schools
SUPERINTENDENT: Adan Estrada                SUPERINTENDENT: Kodi Sumpter
E-MAIL: aestrada@cimarronschools.org        E-MAIL: ksumpterdms@bacavalley.com
PHONE NUMBER: (575) 376-2445                PHONE NUMBER: (575) 278-2611
125 N Collision Ave                         295 Francis Avenue
Cimarron, NM 87714                          Des Moines, NM 88418

Cloudcroft Municipal Schools                Dexter Consolidated Schools
SUPERINTENDENT: Tana Daugherty              SUPERINTENDENT: Lesa Dodd
E-MAIL: tana.daugherty@cmsbears.org         E-MAIL: doddl@dexterdemons.org
PHONE NUMBER: (575) 601-4416                PHONE NUMBER: (505) 734-5420
10 Swallow Place                            100 N. Lincoln
Cloudcroft, NM 88317                        Dexter, NM 88230

Clovis Municipal Schools                    Dibe Yazhi Habltiin Olta' Inc
SUPERINTENDENT: Renee Russ                  SUPERINTENDENT: Gwen Torivio
E-MAIL: renee.russ@clovis-schools.org       E-MAIL: g.torivio79@gmail.com
PHONE NUMBER: (575) 769-4300                PHONE NUMBER: (505) 786-5237
1009 Main Street                            East Hwy 160
Clovis, NM 88101                            Crownpoint, NM 87313

Cobre Consolidated Schools                  Dora Municipal Schools
SUPERINTENDENT: Robert Mendoza              SUPERINTENDENT: Brandon       Hays
E-MAIL: rmendoza@cobre.k12.nm.us            E-MAIL: bhays@doraschools.com
PHONE NUMBER: (575) 537-4010                PHONE NUMBER: (575) 477-2216
900 A Central Avenue                        100 School Street
Bayard, NM 88023                            Dora, NM 88115

Corona Municipal Schools                    Dulce Independent Schools
SUPERINTENDENT: Travis Lightfoot            SUPERINTENDENT: James Cammon
E-MAIL: travis.lightfoot@cpscardinals.org   E-MAIL: jcammon@dulceschools.com
PHONE NUMBER: (575) 849-1911                PHONE NUMBER: (575) 759-3225
Franklin St                                 113 Hawks Drive
Corona, NM 88318                            Dulce, NM 87528

Crystal Boarding School                     Dzilth-na-o-dith-hle Community School
SUPERINTENDENT: Alberto Castruita           SUPERINTENDENT: Chrystal Tom
E-MAIL: alberto.castruita@bie.edu           E-MAIL: chrystal.tom@bie.edu
PHONE NUMBER: (505) 777-2385                PHONE NUMBER: (505) 960-0356
Hwy 134                                     35 Road 7585
Navajo, NM 87328                            Bloomfield, NM 87413

Cuba Independent Schools                    Elida Municipal Schools
SUPERINTENDENT: Karen Grieg                 SUPERINTENDENT: Tandee Delk
E-MAIL: ksanchez-griego@cuba.k12.nm.us      E-MAIL: tdelk@elidaschools.net
PHONE NUMBER: (575) 289-3211                PHONE NUMBER: (575) 274-6211
#50 County Road 13                          103 North Church
Cuba, NM 87013                              Elida, NM 88116
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 583 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Espanola Public Schools                   Grady Municipal Schools
SUPERINTENDENT: Fred Trujillo             SUPERINTENDENT: Elnabeth Grau
E-MAIL: fred.trujillo@k12espanola.org     E-MAIL: egrau@gradyschool.com
PHONE NUMBER: (505) 753-2254              PHONE NUMBER: (575) 357-2192
714 Calle Don Diego                       100 Franklin Street
Espanola, NM 87532                        Grady, NM 88120

Estancia Municipal Schools                Grants-cibola County Schools
SUPERINTENDENT: Cindy Sims                SUPERINTENDENT: Max Perez
E-MAIL: cindy.sims@estancia.k12.nm.us     E-MAIL: max.perez@gccs.k12.nm.us
PHONE NUMBER: (505) 384-2000              PHONE NUMBER: (505) 285-2600
9Th And Joseph                            401 N. Second St
Estancia, NM 87016                        Grants, NM 87020

Eunice Municipal Schools                  Hagerman Municipal Schools
SUPERINTENDENT: Dwain Haynes              SUPERINTENDENT: Ricky Williams
E-MAIL: dhaynes@eunice.org                E-MAIL: rwilliams@bobcat.net
PHONE NUMBER: (505) 394-2524              PHONE NUMBER: (575) 752-3254
1720 Ave K                                406 North Cambridge Avenue
Eunice, NM 88231                          Hagerman, NM 88232

Farmington Municipal Schools              Hatch Valley Public Schools
SUPERINTENDENT: Eugene Schmidt            SUPERINTENDENT: Michael Chavez
E-MAIL: eschmidt@fms.k12.nm.us            E-MAIL: mchavez@hatchschools.net
PHONE NUMBER: (505) 324-9840              PHONE NUMBER: (575) 267-8210
2001 N Dustin Ave                         400 Main And Reed
Farmington, NM 87401                      Hatch, NM 87937

Floyd Municipal Schools                   Hobbs Municipal Schools
SUPERINTENDENT: Damon Terry               SUPERINTENDENT: T.J Parks
E-MAIL: dterry@floydbroncos.com           E-MAIL: parkstj@hobbsschools.net
PHONE NUMBER: (575) 478-2211              PHONE NUMBER: (505) 433-0100
1564 Nm 267                               1515 East Sanger
Floyd, NM 88118                           Hobbs, NM 88241

Fort Sumner Municipal Schools             Hondo Valley Public Schools
SUPERINTENDENT: Matt Moyer                SUPERINTENDENT: Marvin Martin
E-MAIL: mmoyer@ftsumnerk12.com            E-MAIL: marvin.martin@hondoeagles.org
PHONE NUMBER: (575) 355-7734              PHONE NUMBER: (575) 653-4411
1001 East Sumner Avenue                   111 Don Pablo Lane
Fort Sumner, NM 88119                     Hondo, NM 88336

Gadsden Independent Schools               House Municipal Schools
SUPERINTENDENT: Susan Yturralde           SUPERINTENDENT: Bonnie Lightfoot
E-MAIL: syturralde@gisd.k12.nm.us         E-MAIL: blightfoot@houseschools.net
PHONE NUMBER: (575) 882-6200              PHONE NUMBER: (505) 279-7353
4950 Mcnutt Road                          309 Apple St
Sunland Park, NM 88063                    House, NM 88121

Gallup-mckinley Cty Schools               Jal Public Schools
SUPERINTENDENT: Mike Hyatt                SUPERINTENDENT: Brian Snider
E-MAIL: mhyatt@gmcs.k12.nm.us             E-MAIL: brian.snider@jalnm.org
PHONE NUMBER: (505) 721-1000              PHONE NUMBER: (575) 395-2101
640 Boardman Dr                           200 E Panther Ave
Gallup, NM 87301                          Jal, NM 88252
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 584 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Jemez Day School                          Las Vegas City Public Schools
SUPERINTENDENT: Freddie Cardenas          SUPERINTENDENT: Larryssa Archuleta
E-MAIL: freddie.cardenas@bie.edu          E-MAIL: larryssaarchuleta@cybercardinal.com
PHONE NUMBER: (575) 834-7304              PHONE NUMBER: (505) 425-5277
243 Day School Rd                         901 Douglas Avenue
Jemez Pueblo, NM 87024                    Las Vegas, NM 87701

Jemez Mountain Public Schools             Logan Municipal Schools
SUPERINTENDENT: Dan Padilla               SUPERINTENDENT: Dennis Roch
E-MAIL: padilla_d@jmsd.k12.nm.us          E-MAIL: droch@loganschool.net
PHONE NUMBER: (575) 638-5491              PHONE NUMBER: (505) 487-2252
9935 Us 550                               301 2Nd St
Cuba, NM 87013                            Logan, NM 88426

Jemez Valley Public Schools               Lordsburg Municipal Schools
SUPERINTENDENT: Sue Passell               SUPERINTENDENT: Stephen Lucas
E-MAIL: spassell@jvps.org                 E-MAIL: slucas@lmsed.org
PHONE NUMBER: (575) 834-7391              PHONE NUMBER: (505) 542-9361
8501 Highway 4                            501 W Fourth St
Jemez Pueblo, NM 87024                    Lordsburg, NM 88045

Laguna Elementary School                  Los Alamos Public Schools
SUPERINTENDENT: Holly Gurule              SUPERINTENDENT: Kurt Steinhaus
E-MAIL: h.gurule@lagunaed.net             E-MAIL: k.steinhaus@laschools.net
PHONE NUMBER: (505) 552-9200              PHONE NUMBER: (505) 663-2222
Po Box 191                                751 Trinity Dr
Laguna, NM 87026                          Los Alamos, NM 87544

Laguna Middle School                      Los Lunas Public Schools
SUPERINTENDENT: Patricia Sandoval         SUPERINTENDENT: Dana Sanders
E-MAIL: p.sandoval@lagunaed.net           E-MAIL: dsanders@llschools.net
PHONE NUMBER: (505) 552-9091              PHONE NUMBER: (505) 839-3840
Po Box 268                                660 Main St
Laguna, NM 87026                          Los Lunas, NM 87031

Lake Arthur Municipal Schools             Loving Municipal Schools
SUPERINTENDENT: Elisa Begueria            SUPERINTENDENT: Lee White
E-MAIL: elisa.begueria@la-panthers.org    E-MAIL: lwhite@lovingschools.org
PHONE NUMBER: (505) 365-2000              PHONE NUMBER: (505) 745-2000
700 Broadway                              603 West Cottonwood
Lake Arthur, NM 88253                     Loving, NM 88256

Lake Valley Navajo School                 Lovington Municipal Schools
SUPERINTENDENT: Tonya Sturgess            SUPERINTENDENT: Leanne Gandy
E-MAIL: tonya.sturgess@bie.edu            E-MAIL: leannegandy@lovingtonschools.net
PHONE NUMBER: (505) 786-5392              PHONE NUMBER: (575) 739-2200
Hwy 371                                   18 W Washington
Crownpoint, NM 87313                      Lovington, NM 88260

Las Cruces Public Schools                 Magdalena Municipal Schools
SUPERINTENDENT: Karen Trujillo            SUPERINTENDENT: Glenn Haven
E-MAIL: ktrujillo@lcps.net                E-MAIL: ghaven@magdalena.k12.nm.us
PHONE NUMBER: (575) 527-5800              PHONE NUMBER: (575) 854-2241
505 South Main Suite 249                  201 Duggins
Las Cruces, NM 88001                      Magdalena, NM 87825
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 585 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Mariano Lake Community School             Na' Neelzhiin Ji'Olta
SUPERINTENDENT: Charles Sherman           SUPERINTENDENT: Kenneth Toledo
E-MAIL: charles.sherman@bie.edu           E-MAIL: ktoledo_rock@yahoo.com
PHONE NUMBER: (505) 786-5265              PHONE NUMBER: (505)731-2272
Po Box 787                                HCR 79 Box 9
Crownpoint, NM 87313                      Cuba, NM 87013

Maxwell Municipal Schools                 Navajo Preparatory School
SUPERINTENDENT: Kristen Forrester         SUPERINTENDENT: Betty Ojaye
E-MAIL: kforrester@maxwellp12.com         E-MAIL: bojaye@navajoprep.com
PHONE NUMBER: (505) 375-2371              PHONE NUMBER: (505) 326-6571
4Th & Parque                              1220 West Apache
Maxwell, NM 87728                         Farmington, NM 87401

Melrose Public Schools                    Nenahnezad Community School
SUPERINTENDENT: Brian Stacy               SUPERINTENDENT: Nolan Johnson
E-MAIL: bstacy@melroseschools.org         E-MAIL: nolan.johnson@bie.edu
PHONE NUMBER: (575) 253-4269              PHONE NUMBER: (505)960-6922
100 Missouri Ave                          P.O. Box 337
Melrose, NM 88124                         Fruitland, NM 87416

Mesa Vista Consolidated Schools           New Mexico Navajo Central Education Line Office
SUPERINTENDENT: Albert Martinez           SUPERINTENDENT: Walter Coulter
E-MAIL: albert.martinez@mesavista.org     E-MAIL: walter.coulter@bie.edu
PHONE NUMBER: (575) 583-2645              PHONE NUMBER: (505) 786-6150
Highway 285, Junction 111                 222 Code Talker Dr
Ojo Caliente, NM 87549                    Crownpoint, NM 87313

Mescalero Apache School                   New Mexico Navajo South Education Line Office
SUPERINTENDENT: Mary Ross                 SUPERINTENDENT: John Mcintosh
E-MAIL: mary.ross@mescaleroas.org         E-MAIL: john.mcintosh@bie.edu
PHONE NUMBER: (575)464-4431               PHONE NUMBER: (505) 863-8332
249 White Mountain Drive                  301 West Hill Avenue
Mescalero, NM 88340                       Gallup, NM 87301

Mora Independent Schools                  New Mexico North Education Line Office
SUPERINTENDENT: Marvin Macauley           SUPERINTENDENT: Benjamin Atencio
E-MAIL: mmacauley@mora.k12.nm.us          E-MAIL: benjamin.atencio@bie.edu
PHONE NUMBER: (505) 387-3100              PHONE NUMBER: (505) 753-1465
Hwy 518                                   661 Roadrunner Road
Mora, NM 87732                            San Juan Pueblo, NM 87566

Moriarty-edgewqod School District         Nm School For The Blind And Visually Impaired
SUPERINTENDENT: Teresa Salazar            SUPERINTENDENT: Patricia Beecher
E-MAIL: teresa.salazar@mesd.us            E-MAIL: pbeecher@nmsbvi.k12.nm.us
PHONE NUMBER: (505) 832-4471              PHONE NUMBER: (575) 437-3505
200 Center St                             1900 N White Sands Blvd
Moriarty, NM 87035                        Alamogordo, NM 88310

Mountainair Public Schools                Nm School For The Deaf
SUPERINTENDENT: Dawn Apodaca              SUPERINTENDENT: Rosemary Gallegos
E-MAIL: dapodaca@mpschools.net            E-MAIL: rosemary.gallegos@nmsd.k12.nm.us
PHONE NUMBER: (505) 847-2333              PHONE NUMBER: (505) 476-6300
903 W 3Rd St                              1600 Cerrillos Road
Mountainair, NM 87036                     Sante Fe, NM 87505
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 586 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Ohkay Owingeh Community School            Quemado Independent Schools
SUPERINTENDENT: Claudia Sena              SUPERINTENDENT: David Lackey
E-MAIL: claudia_sena@oocs.org             E-MAIL: dlackey@quemadoschools.org
PHONE NUMBER: (505)852-2154               PHONE NUMBER: (505) 773-4700
P.O. Box 1077                             Hwy 12
Ohkay Owingeh, NM 87566                   Datil, NM 87821

Ojo Encino Day School                     Questa Independent Schools
SUPERINTENDENT: Vickie Blackwater         SUPERINTENDENT: Michael Lovato
E-MAIL: vickie.blackwater@bie.edu         E-MAIL: mlovato@questa.k12.nm.us
PHONE NUMBER: (505) 731-2333              PHONE NUMBER: (505) 586-0421
Hcr 79 Box 7                              2556A Wildcat Rd
Cuba, NM 87013                            Questa, NM 87556

Pecos Independent Schools                 Raton Public Schools
SUPERINTENDENT: Fred Trujillo             SUPERINTENDENT: Christopher Bonn
E-MAIL: ftrujillo@pecos.k12.nm.us         E-MAIL: superintendent@ratonschools.com
PHONE NUMBER: (505) 757-4700              PHONE NUMBER: (575) 445-9111
Nm Hwy 63                                 1550 Tiger Circle
Pecos, NM 87552                           Raton, NM 87740

Penasco Independent Schools               Reserve Public Schools
SUPERINTENDENT: Lisa Hamilton             SUPERINTENDENT: Cindy Shellhorn
E-MAIL: lhamilton@penascoisd.com          E-MAIL: cshellhorn@reserveschools.com
PHONE NUMBER: (575) 587-2502              PHONE NUMBER: (575) 533-6242
13 School Rd                              24 Mountaineer Rd
Penasco, NM 87553                         Reserve, NM 87830

Pine Hill Schools                         Rio Rancho Public Schools
SUPERINTENDENT: David Nez                 SUPERINTENDENT: Sue Cleveland
E-MAIL: davidn@rnsb.k12.nm.us             E-MAIL: sue.cleveland@rrps.net
PHONE NUMBER: (505) 775-3242              PHONE NUMBER: (505) 896-0667
Rt 125                                    500 Laser Road Ne
Pine Hills, NM 87357                      Rio Rancho, NM 87124

Pojoaque Valley Public Schools            Roswell Independent Schools
SUPERINTENDENT: Sondra Adams              SUPERINTENDENT: Julie Whitcamp
E-MAIL: saa@pvs.k12.nm.us                 E-MAIL: jwhitcamp@risd.k12.nm.us
PHONE NUMBER: (505) 455-2282              PHONE NUMBER: (575) 627-2500
1574 State Rd 502                         300 N Kentucky
Pojoaque, NM 87506                        Roswell, NM 88201

Portales Municipal Schools                Roy Municipal Schools
SUPERINTENDENT: Johnnie Cain              SUPERINTENDENT: Kamau Turner
E-MAIL: jcain@portalesschools.com         E-MAIL: supt@royschools.org
PHONE NUMBER: (575) 356-7000              PHONE NUMBER: (505) 485-2242
501 South Abilene                         301 N 2Nd
Portales, NM 88130                        Roy, NM 87743

Pueblo Pintado Community School           Ruidoso Municipal Schools
SUPERINTENDENT: Irowena Whitehair         SUPERINTENDENT: George Bickert
E-MAIL: irowena.whitehair@bie.edu         E-MAIL: bickertg@ruidososchools.org
PHONE NUMBER: (505) 655-3341              PHONE NUMBER: (575) 257-4051
Hcr 79 Box 80                             200 Horton Circle
Cuba, NM 87013                            Ruidoso, NM 88345
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 587 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


San Felipe Pueblo Elementary School       Sequoyah
SUPERINTENDENT: Casey Sovo                SUPERINTENDENT: Carmela Sandoval
E-MAIL: casey.sovo@bie.edu                E-MAIL: carmela.sandoval@state.nm.us
PHONE NUMBER: (505) 867-3364              PHONE NUMBER: (505) 222-0355
1-25N & Sr313                             3405 West Pan American Fwy Ne
San Felipe, NM 87001                      Albuquerque, NM 87107

San Ildefonso Day School                  Silver Consolidated Schools
SUPERINTENDENT: Casey Sovo                SUPERINTENDENT: Audie Brown
E-MAIL: casey.sovo@bie.edu                E-MAIL: abrown@silverschools.org
PHONE NUMBER: (505) 455-2366              PHONE NUMBER: (505) 956-2000
Route 5 Box 308 / Tunyo Po #36            2810 North Swan Street
Santa Fe, NM 87506                        Silver City, NM 88061

San Jon Municipal Schools                 Sky City Community School
SUPERINTENDENT: Janet Gladu               SUPERINTENDENT: Yvonne Haven
E-MAIL: jgladu@sanjonschools.com          E-MAIL: yvonne.haven@bie.edu
PHONE NUMBER: (575) 576-2466              PHONE NUMBER: (505) 552-6671
7Th & Elm St                              44 Pinsbaari Dr
San Jon, NM 88434                         Acoma, NM 87034

Sanostee Day School                       Socorro Consolidated Schools
SUPERINTENDENT: David Smith               SUPERINTENDENT: Ron Hendrix
E-MAIL: david.smith@bie.edu               E-MAIL: rhendrix@socorro.k12.nm.us
PHONE NUMBER: (505) 723-2476              PHONE NUMBER: (575) 835-0300
Po Box 159                                700 Franklin St
Sanostee, NM 87461                        Socorro, NM 87801

Santa Clara Day School                    Springer Municipal Schools
SUPERINTENDENT: Diane Delgado             SUPERINTENDENT: Eddie King
E-MAIL: ddelgado@khapoeducation.org       E-MAIL: eking@springerschools.org
PHONE NUMBER: (505) 753-4406              PHONE NUMBER: (575) 483-3432
625 Kee Street                            1401 8Th St
Espanola, NM 87532                        Springer, NM 87747

Santa Fe Indian School                    T Or C Municipal Schools
SUPERINTENDENT: Roy Herrera               SUPERINTENDENT: Randall Piper
E-MAIL: rmherrera@sfis.k12.nm.us          E-MAIL: rpiper@torcschools.net
PHONE NUMBER: (505) 989-6302              PHONE NUMBER: (575) 894-8166
1501 Cerrillos Rd                         180 North Date Street
Santa Fe, NM 87502                        T Or C, NM 87901

Santa Fe Public Schools                   Taos Day School
SUPERINTENDENT: Veronica Garcia           SUPERINTENDENT: Patricia Kessler
E-MAIL: vcgarcia@sfps.k12.nm.us           E-MAIL: patricia.kessler@bie.edu
PHONE NUMBER: (505) 467-2000              PHONE NUMBER: (575)758-3652
610 Alta Vista                            P.O. Box 1850
Santa Fe, NM 87501                        Taos, NM 87571

Santa Rosa Consolidated Schools           Taos Municipal Schools
SUPERINTENDENT: Martin Madrid             SUPERINTENDENT: Lillian Torrez
E-MAIL: mmadrid@srlions.com               E-MAIL: lillian.torrez@taosschools.org
PHONE NUMBER: (575) 472-3171              PHONE NUMBER: (575) 758-5202
344 Fourth Street                         310 Camino De La Placita
Santa Rosa, NM 88435                      Taos, NM 87571
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 588 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Tatum Municipal Schools                   West Las Vegas Public Schools
SUPERINTENDENT: Buddy Little              SUPERINTENDENT: Christopher Gutierrez
E-MAIL: blittle@tatumschools.org          E-MAIL: christopher_gutierrez@wlvs.k12.nm.us
PHONE NUMBER: (575) 398-4455              PHONE NUMBER: (505) 426-2300
306 W 3Rd St                              179 Bridge Street
Tatum, NM 88267                           Las Vegas, NM 87701

Texico Municipal Schools                  Wingate Elementary School
SUPERINTENDENT: Robert Brown              SUPERINTENDENT: Eric North
E-MAIL: rbrown@texicoschools.com          E-MAIL: eric.north@bie.edu
PHONE NUMBER: (575) 482-3801              PHONE NUMBER: (505) 488-6300
520 N Griffin St                          12 Painted Horse
Texico, NM 88135                          Ft Wingate, NM 87316

T'Iists'Oozi'Bi'Olta                      Wingate High School
SUPERINTENDENT: Virginia Jumbo            SUPERINTENDENT: Gloria Arviso
E-MAIL: virginia.jumbo@bie.edu            E-MAIL: gloria.arviso@bie.edu
PHONE NUMBER: (505) 786-6159              PHONE NUMBER: (505) 488-6400
State Hwy 371 Navajo Rt 9 Building 1771   1737 Shush Dr
Crownpoint, NM 87313                      Ft Wingate, NM 87316

To'hajiilee Day School                    Zuni Public Schools
SUPERINTENDENT: Karen Griego              SUPERINTENDENT: Daniel Benavidez
E-MAIL: ksanchezgriego@tohajiilee.com     E-MAIL: daniel.benavidez@zpsd.org
PHONE NUMBER: (505)908-2426               PHONE NUMBER: (505) 782-5511
P.O. Box 3438                             12 Twin Buttes Dr
ToHajiilee, NM 87026                      Zuni, NM 87327

Tucumcari Public Schools                  Carson City School District
SUPERINTENDENT: Aaron Mckinney            SUPERINTENDENT: Richard Stokes
E-MAIL: a.mckinney@tucumcarischools.com   E-MAIL: rstokes@carson.k12.nv.us
PHONE NUMBER: (575) 461-3910              PHONE NUMBER: (775) 283-2000
700 W Amarosa Ave                         1402 West King
Tucumcari, NM 88401                       Carson City, NV 89702

Tularosa Municipal Schools                Churchill County School District
SUPERINTENDENT: Brenda Vigil              SUPERINTENDENT: Summer Stephens
E-MAIL: brenda.vigil@tularosak12.us       E-MAIL: stephenss@churchillcsd.com
PHONE NUMBER: (575) 585-8800              PHONE NUMBER: (775) 423-5184
504 First Street                          545 East Richards Street
Tularosa, NM 88352                        Fallon, NV 89406

Vaughn Municipal Schools                  Clark County School District
SUPERINTENDENT: Jack Props                SUPERINTENDENT: Jesus Jara
E-MAIL: jprops@vaughn.k12.nm.us           E-MAIL: jarajf@nv.ccsd.net
PHONE NUMBER: (505) 584-2283              PHONE NUMBER: (702) 799-5000
101 E 4Th St                              5100 West Sahara Ave.
Vaughn, NM 88353                          Las Vegas, NV 89146

Wagon Mound Public Schools                Davidson Academy School District
SUPERINTENDENT: Anita Romero              SUPERINTENDENT: Colleen Harsin
E-MAIL: Anita.Romero@wm.k12.nm.us         E-MAIL: charsin@davidsonacademy.unr.edu
PHONE NUMBER: (575) 666-3000              PHONE NUMBER: (775) 682-5800
300 Park Ave                              1164 N Virgina St
Wagon Mound, NM 87752                     Reno, NV 89503
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 589 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Douglas County School District                Lyon County School District
SUPERINTENDENT: Teri White                    SUPERINTENDENT: Wayne Workman
E-MAIL: suptoffice@dcsd.k12.nv.us             E-MAIL: wworkman@lyoncsd.org
PHONE NUMBER: (775) 782-5134                  PHONE NUMBER: (775) 463-6800
1638 Mono Avenue                              25 East Goldfield Avenue
Minden, NV 89423                              Yerington, NV 89447

Duckwater Shoshone Elementary School          Mineral County School District
SUPERINTENDENT: Jerry Millett                 SUPERINTENDENT: Karen Watson
E-MAIL: tribal.manager@duckwatertribe.org     E-MAIL: watson.karen@nvmcsd.org
PHONE NUMBER: (775) 863-0242                  PHONE NUMBER: (775) 945-2403
511 Duckwater Falls                           503 C Street
Duckwater, NV 89314                           Hawthorne, NV 89415

Elko County School District                   Nye County School District
SUPERINTENDENT: Michele Robinson              SUPERINTENDENT: Warren Shillingburg
E-MAIL: mrobinson@ecsdnv.net                  E-MAIL: wshillingburg@nyeschools.org
PHONE NUMBER: (775) 738-5196                  PHONE NUMBER: (775) 482-6258
1092 Burns Road                               Military Circle
Elko, NV 89803                                Ton0Pah, NV 89049

Esmeralda County School District              Pershing County School District
SUPERINTENDENT: Neil Terhune                  SUPERINTENDENT: Russell Fecht
E-MAIL: nterhune@esmeraldacountyschools.com   E-MAIL: rfecht@pershing.k12.nv.us
PHONE NUMBER: (775) 485-6382                  PHONE NUMBER: (775) 273-7819
5Th And Ramsey                                12Th And Grinnell
Goldfield, NV 89013                           Lovelock, NV 89419

Eureka County School District                 Pyramid Lake High School
SUPERINTENDENT: Tate Else                     SUPERINTENDENT: Jake Chapin
E-MAIL: telse@eureka.k12.nv.us                E-MAIL: chapins@plhs.us
PHONE NUMBER: (775) 237-5373                  PHONE NUMBER: (775) 574-1016
Adams Street                                  711 State St
Eureka, NV 89316                              Nixon, NV 89424

Humboldt County School District               Storey County School District
SUPERINTENDENT: David Jensen                  SUPERINTENDENT: Todd Hess
E-MAIL: djensen@hcsdnv.com                    E-MAIL: thess@storey.k12.nv.us
PHONE NUMBER: (775) 623-8100                  PHONE NUMBER: (775) 847-0983
310 East Fourth Street                        30 North B Street
Winnemucca, NV 89445                          Virginia City, NV 89440

Lander County School District                 Washoe County School District
SUPERINTENDENT: Russell Klein                 SUPERINTENDENT: Kristen Mcneill
E-MAIL: rklein@landernv.net                   E-MAIL: kmcneill@washoeschools.net
PHONE NUMBER: (775) 635-2886                  PHONE NUMBER: (775) 348-0200
625 Weaver Avenue                             425 East Ninth
Battle Mountain, NV 89820                     Reno, NV 89520

Lincoln County School District                White Pine County School District
SUPERINTENDENT: Pam Teel                      SUPERINTENDENT: Adam Young
E-MAIL: pteel@lcsdnv.com                      E-MAIL: adam.young@wpcnvadmin.com
PHONE NUMBER: (775) 728-8000                  PHONE NUMBER: (775) 289-4851
495 East Edwards                              1135 Avenue C
Panaca, NV 89042                              Ely, NV 89301
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 590 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Abbott Union Free School District                  Alden Central School District
SUPERINTENDENT: Kristopher Harrison                SUPERINTENDENT: Adam Stoltman
E-MAIL: kristopher.harrison@irvingtonschools.org   E-MAIL: astoltman@aldenschools.org
PHONE NUMBER: (914) 428-3043                       PHONE NUMBER: (716) 937-9116
100 N Broadway                                     13190 Park St
Irvington, NY 10533                                Alden, NY 14004

Addison Central School District                    Alexander Central School District
SUPERINTENDENT: Joseph Dioguardi                   SUPERINTENDENT: Catherine Huber
E-MAIL: jdioguardi@addisoncsd.org                  E-MAIL: cmhuber@alexandercsd.org
PHONE NUMBER: (607) 359-2244                       PHONE NUMBER: (585) 591-1551
7 Cleveland Dr-Ste 101                             3314 Buffalo St
Addison, NY 14801                                  Alexander, NY 14005

Adirondack Central School District                 Alexandria Central School District
SUPERINTENDENT: Edward Niznik                      SUPERINTENDENT: Christopher Clapper
E-MAIL: eniznik@adirondackcsd.org                  E-MAIL: cclapper@acsghosts.org
PHONE NUMBER: (315) 942-9200                       PHONE NUMBER: (315) 482-9971
110 Ford St                                        34 Bolton Ave
Boonville, NY 13309                                Alexandria Bay, NY 13607

Afton Central School District                      Alfred-almond Central School District
SUPERINTENDENT: Timothy McNamara                   SUPERINTENDENT: Tracie Preston
E-MAIL: tmcnamara@aftoncsd.org                     E-MAIL: tpreston@aacsapps.com
PHONE NUMBER: (607) 639-8200                       PHONE NUMBER: (607) 276-6500
29 Academy St                                      6795 Rt 21
Afton, NY 13730                                    Almond, NY 14804

Akron Central School District                      Allegany-limestone Central School District
SUPERINTENDENT: Patrick Mccabe                     SUPERINTENDENT: Anthony Giannicchi
E-MAIL: pmccabe@akronk12.org                       E-MAIL: tgiannicchi@alcsny.org
PHONE NUMBER: (716) 542-5006                       PHONE NUMBER: (716) 375-6600
47 Bloomingdale Ave                                3131 Five Mile Rd
Akron, NY 14001                                    Allegany, NY 14706

Albany City School District                        Altmar-parish-williamstown Central School District
SUPERINTENDENT: Kaweeda Adams                      SUPERINTENDENT: Eric Knuth
E-MAIL: kadams@albany.k12.ny.us                    E-MAIL: eknuth@apw.cnyric.org
PHONE NUMBER: (518) 475-6000                       PHONE NUMBER: (315) 625-5251
Academy Park                                       639 County Rt 22
Albany, NY 12207                                   Parish, NY 13131

Albany-schoharie-schenectady-saratoga Boces        Amagansett Union Free School District
SUPERINTENDENT: Anita Murphy                       SUPERINTENDENT: Seth Turner
E-MAIL: anita.murphy@neric.org                     E-MAIL: sturner@aufsd.org
PHONE NUMBER: (518) 862-4901                       PHONE NUMBER: (631) 267-3572
900 Watervliet-Shaker Rd-Ste 1                     320 Main St
Albany, NY 12205                                   Amagansett, NY 11930

Albion Central School District                     Amherst Central School District
SUPERINTENDENT: Michael Bonnewell                  SUPERINTENDENT: Anthony Panella
E-MAIL: mbonnewell@albionk12.org                   E-MAIL: apanella@amherstschools.org
PHONE NUMBER: (585) 589-2056                       PHONE NUMBER: (716) 362-3000
324 East Ave                                       55 Kings Hwy
Albion, NY 14411                                   Amherst, NY 14226
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 591 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Amityville Union Free School District     Attica Central School District
SUPERINTENDENT: Mary Kelly                SUPERINTENDENT: Bryce Thompson
E-MAIL: mkelly@amityvilleufsd.org         E-MAIL: bthompson2@atticacsd.org
PHONE NUMBER: (631) 565-6019              PHONE NUMBER: (585) 591-2173
150 Park Ave                              3338 E Main St
Amityville, NY 11701                      Attica, NY 14011

Amsterdam City School District            Auburn City School District
SUPERINTENDENT: Richard Ruberti           SUPERINTENDENT: Jeff Pirozzolo
E-MAIL: rruberti@gasd.org                 E-MAIL: jeffrey_pirozzolo@auburn.cnyric.org
PHONE NUMBER: (518) 843-3180              PHONE NUMBER: (315) 255-8835
140 Saratoga Avenue                       78 Thornton Ave
Amsterdam, NY 12010                       Auburn, NY 13021

Andes Central School District             Ausable Valley Central School District
SUPERINTENDENT: Robert Chakar             SUPERINTENDENT: Paul Savage
E-MAIL: rchakar@andescentralschool.org    E-MAIL: psavage@avcsk12.org
PHONE NUMBER: (845) 676-3167              PHONE NUMBER: (518) 834-2845
85 Delaware Ave                           1273 Rt 9N
Andes, NY 13731                           Clintonville, NY 12924

Andover Central School District           Averill Park Central School District
SUPERINTENDENT: Lawrence Spangenburg      SUPERINTENDENT: James Franchini
E-MAIL: lspangenburg@andovercsd.org       E-MAIL: franchinij@apcsd.org
PHONE NUMBER: (607) 478-8491              PHONE NUMBER: (518) 674-7055
31-35 Elm St                              146 Gettle Rd-St 1
Andover, NY 14806                         Averill Park, NY 12018

Ardsley Union Free School District        Avoca Central School District
SUPERINTENDENT: Lauren Allan              SUPERINTENDENT: Stephen Saxton
E-MAIL: lallan@ardsleyschools.org         E-MAIL: ssaxton@avocacsd.org
PHONE NUMBER: (914) 295-5500              PHONE NUMBER: (607) 566-2221
500 Farm Rd                               17-29 Oliver St
Ardsley, NY 10502                         Avoca, NY 14809

Argyle Central School District            Avon Central School District
SUPERINTENDENT: Michael Healey            SUPERINTENDENT: Ryan Pacatte
E-MAIL: healey_m@argylecsd.org            E-MAIL: rpacatte@avoncsd.org
PHONE NUMBER: (518) 638-8243              PHONE NUMBER: (585) 226-2455
5023 State Rt 40                          191 Clinton St
Argyle, NY 12809                          Avon, NY 14414

Arkport Central School District           Babylon Union Free School District
SUPERINTENDENT: Jesse Harper              SUPERINTENDENT: Linda Rozzi
E-MAIL: jharper@arkportcsd.org            E-MAIL: lrozzi@babylonufsd.com
PHONE NUMBER: (607) 295-7471              PHONE NUMBER: (631) 893-7925
35 East Ave                               50 Railroad Ave
Arkport, NY 14807                         Babylon, NY 11702

Arlington Central School District         Bainbridge-guilford Central School District
SUPERINTENDENT: Lorenzo Licopoli          SUPERINTENDENT: Timothy Ryan
E-MAIL: llicopoli@acsdny.org              E-MAIL: tryan@bgcsd.org
PHONE NUMBER: (845) 486-4460              PHONE NUMBER: (607) 967-6321
144 Todd Hill Rd                          18 Juliand St
Lagrangeville, NY 12540                   Bainbridge, NY 13733
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 592 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Baldwin Union Free School District              Beacon City School District
SUPERINTENDENT: Shari Camhi                     SUPERINTENDENT: Matthew Landahl
E-MAIL: camhis@baldwinschools.org               E-MAIL: landahl.m@beaconk12.org
PHONE NUMBER: (516) 377-9200                    PHONE NUMBER: (845) 838-6900
960 Hastings St                                 10 Education Dr
Baldwin, NY 11510                               Beacon, NY 12508

Baldwinsville Central School District           Beaver River Central School District
SUPERINTENDENT: Matthew Mcdonald                SUPERINTENDENT: Todd Green
E-MAIL: mmcdonald@bville.org                    E-MAIL: tgreen@brcsd.org
PHONE NUMBER: (315) 638-6043                    PHONE NUMBER: (315) 346-1211
29 E Oneida St                                  9508 Artz Rd
Baldwinsville, NY 13027                         Beaver Falls, NY 13305

Ballston Spa Central School District            Bedford Central School District
SUPERINTENDENT: Ken Slentz                      SUPERINTENDENT: Joel Adelberg
E-MAIL: kslentz@bscsd.org                       E-MAIL: jadelberg2958@bcsdny.org
PHONE NUMBER: (518) 884-7195                    PHONE NUMBER: (914) 241-6010
70 Malta Ave                                    632 S Bedford Rd
Ballston Spa, NY 12020                          Bedford, NY 10506

Barker Central School District                  Beekmantown Central School District
SUPERINTENDENT: Jacob Reimer                    SUPERINTENDENT: Dan Mannix
E-MAIL: jreimer@barkercsd.net                   E-MAIL: mannix.dan@bcsdk12.org
PHONE NUMBER: (716) 795-3832                    PHONE NUMBER: (518) 563-8250
1628 Quaker Rd                                  37 Eagle Way
Barker, NY 14012                                West Chazy, NY 12992

Batavia City School District                    Belfast Central School District
SUPERINTENDENT: Anibal Soler                    SUPERINTENDENT: Wendy Butler
E-MAIL: asoler@bataviacsd.org                   E-MAIL: wbutler@belf.wnyric.org
PHONE NUMBER: (585) 343-2480                    PHONE NUMBER: (585) 365-9940
260 State St                                    1 King St
Batavia, NY 14020                               Belfast, NY 14711

Bath Central School District                    Belleville-henderson Central School District
SUPERINTENDENT: Joseph Rumsey                   SUPERINTENDENT: Jane Collins
E-MAIL: jrumsey@bathcsd.org                     E-MAIL: jcollins@bhpanthers.org
PHONE NUMBER: (607) 776-3301                    PHONE NUMBER: (315) 846-5826
25 Ellas Ave                                    8372 County Rt 75
Bath, NY 14810                                  Belleville, NY 13611

Bay Shore Union Free School District            Bellmore Union Free School District
SUPERINTENDENT: Joseph Bond                     SUPERINTENDENT: Joseph Famularo
E-MAIL: jbond@bayshoreschools.org               E-MAIL: jfamularo@bellmoreschools.org
PHONE NUMBER: (631) 968-1117                    PHONE NUMBER: (516) 679-2909
75 W Perkal St                                  580 Winthrop Ave
Bay Shore, NY 11706                             Bellmore, NY 11710

Bayport-blue Point Union Free School District   Bellmore-merrick Central High School District
SUPERINTENDENT: Timothy Hearney                 SUPERINTENDENT: John Detommaso
E-MAIL: Thearney@bbpschools.org                 E-MAIL: jdetommaso@bmchsd.k12.ny.us
PHONE NUMBER: (631) 472-7860                    PHONE NUMBER: (516) 992-1001
189 Academy St                                  1260 Meadowbrook Rd
Bayport, NY 11705                               North Merrick, NY 11566
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 593 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Bemus Point Central School District           Bolivar-richburg Central School District
SUPERINTENDENT: Michelle Spasiano             SUPERINTENDENT: Michael Retzlaff
E-MAIL: mspasiano@bemusptcsd.org              E-MAIL: mretzlaff@brcs.wnyric.org
PHONE NUMBER: (716) 386-2375                  PHONE NUMBER: (585) 928-2561
3980 Dutch Hollow Rd                          100 School St
Bemus Point, NY 14712                         Bolivar, NY 14715

Berkshire Union Free School District          Bolton Central School District
SUPERINTENDENT: Brian Parchesky               SUPERINTENDENT: Michael Graney
E-MAIL: bparchesky@berkshirefarm.org          E-MAIL: mg103@boltoncsd.org
PHONE NUMBER: (518) 781-3500                  PHONE NUMBER: (518) 644-2400
13640 Rt 22                                   26 Horicon Ave
Canaan, NY 12029                              Bolton Landing, NY 12814

Berlin Central School District                Bradford Central School District
SUPERINTENDENT: Stephen Young                 SUPERINTENDENT: John Marshall
E-MAIL: syoung@berlincentral.org              E-MAIL: jmarshall@bradfordcsd.org
PHONE NUMBER: (518) 658-2515                  PHONE NUMBER: (607) 583-4616
17400 Ny 22                                   2820 Rt 226
Cherry Plain, NY 12040                        Bradford, NY 14815

Berne-knox-westerlo Central School District   Brasher Falls Central School District
SUPERINTENDENT: Timothy Mundell               SUPERINTENDENT: Robert Stewart
E-MAIL: tmundell@bkwschools.org               E-MAIL: rstewart@bfcsd.org
PHONE NUMBER: (518) 872-1293                  PHONE NUMBER: (315) 389-5131
1738 Helderberg Trail                         1039 State Hwy 11C
Berne, NY 12023                               Brasher Falls, NY 13613

Bethlehem Central School District             Brentwood Union Free School District
SUPERINTENDENT: Jody Monroe                   SUPERINTENDENT: Richard Loeschner
E-MAIL: jmonroe@bcsd.neric.org                E-MAIL: rloeschner@bufsd.org
PHONE NUMBER: (518) 439-7098                  PHONE NUMBER: (631) 434-2325
700 Delaware Ave                              52 3Rd Ave
Delmar, NY 12054                              Brentwood, NY 11717

Bethpage Union Free School District           Brewster Central School District
SUPERINTENDENT: Dave Schneider                SUPERINTENDENT: Laurie Bandlow
E-MAIL: dschneider@bethpage.ws                E-MAIL: lbandlow@brewsterschools.org
PHONE NUMBER: (516) 644-4001                  PHONE NUMBER: (845) 279-8000
10 Cherry Ave                                 30 Farm-To-Market Rd
Bethpage, NY 11714                            Brewster, NY 10509

Binghamton City School District               Briarcliff Manor Union Free School District
SUPERINTENDENT: Tonia Thompson                SUPERINTENDENT: James Kaishian
E-MAIL: thompsont@binghamtonschools.org       E-MAIL: jkaishian@briarcliffschools.org
PHONE NUMBER: (607) 762-8100                  PHONE NUMBER: (914) 432-8115
164 Hawley St                                 45 Ingham Rd
Binghamton, NY 13901                          Briarcliff Manor, NY 10510

Blind Brook-rye Union Free School District    Bridgehampton Union Free School District
SUPERINTENDENT: Jonathan Ross                 SUPERINTENDENT: Robert Hauser
E-MAIL: jross@blindbrook.org                  E-MAIL: rhauser@bridgehamptonschool.com
PHONE NUMBER: (914) 937-3600                  PHONE NUMBER: (631) 537-0271
390 N Ridge St                                2685 Montauk Hwy
Rye Brook, NY 10573                           Bridgehampton, NY 11932
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 594 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Brighton Central School District                   Brunswick Central School District (brittonkill)
SUPERINTENDENT: Kevin Mcgowan                      SUPERINTENDENT: Angelina Maloney
E-MAIL: kevin_mcgowan@bcsd.org                     E-MAIL: amaloney@brunswickcsd.org
PHONE NUMBER: (585) 242-5080                       PHONE NUMBER: (518) 279-4600
2035 Monroe Ave                                    3992 Ny Rt 2
Rochester, NY 14618                                Troy, NY 12180

Broadalbin-perth Central School District           Brushton-moira Central School District
SUPERINTENDENT: Stephen Tomlinson                  SUPERINTENDENT: Todd Lapage
E-MAIL: tomlinsons@bpcsd.org                       E-MAIL: tlapage@bmcsd.org
PHONE NUMBER: (518) 954-2500                       PHONE NUMBER: (518) 529-7324
20 Pine St                                         758 County Rt 7
Broadalbin, NY 12025                               Brushton, NY 12916

Brockport Central School District                  Buffalo City School District
SUPERINTENDENT: Sean Bruno                         SUPERINTENDENT: Kriner Cash
E-MAIL: sean.bruno@bcs1.org                        E-MAIL: krinercash@buffaloschools.org
PHONE NUMBER: (585) 637-1810                       PHONE NUMBER: (716) 816-3575
40 Allen St                                        712 City Hall
Brockport, NY 14420                                Buffalo, NY 14202

Brocton Central School District                    Burnt Hills-ballston Lake Central School District
SUPERINTENDENT: Jason Delcamp                      SUPERINTENDENT: Patrick Mcgrath
E-MAIL: jdelcamp@broctoncsd.org                    E-MAIL: pmcgrath@bhbl.org
PHONE NUMBER: (716) 792-2173                       PHONE NUMBER: (518) 399-9141
138 W Main St                                      50 Cypress Dr
Brocton, NY 14716                                  Scotia, NY 12302

Bronxville Union Free School District              Byram Hills Central School District
SUPERINTENDENT: Roy Montesano                      SUPERINTENDENT: Jen Lamia
E-MAIL: rmontesano@bronxvilleschool.org            E-MAIL: jlamia@byramhills.org
PHONE NUMBER: (914) 395-0500                       PHONE NUMBER: (914) 273-4082
177 Pondfield Rd                                   10 Tripp Ln
Bronxville, NY 10708                               Armonk, NY 10504

Brookfield Central School District                 Byron-bergen Central School District
SUPERINTENDENT: James Plows                        SUPERINTENDENT: Mickey Edwards
E-MAIL: jplows@brookfieldcsd.org                   E-MAIL: medwards@bbschools.org
PHONE NUMBER: (315) 899-3323                       PHONE NUMBER: (585) 494-1220
1910 Fairground Rd                                 6917 W Bergen Rd
Brookfield, NY 13314                               Bergen, NY 14416

Brookhaven-comsewogue Union Free School District   Cairo-durham Central School District
SUPERINTENDENT: Jennifer Quinn                     SUPERINTENDENT: Michael Wetherbee
E-MAIL: jquinn@comsewogue.k12.ny.us                E-MAIL: mwetherbee@cairodurham.org
PHONE NUMBER: (631) 474-8105                       PHONE NUMBER: (518) 622-8534
290 Norwood Ave                                    424 Main St
Port Jefferson Station, NY 11776                   Cairo, NY 12413

Broome-delaware-tioga Boces                        Caledonia-mumford Central School District
SUPERINTENDENT: Allen Buyc                         SUPERINTENDENT: Robert Molisani
E-MAIL: abuyck@btboces.org                         E-MAIL: rmolisani@cal-mum.org
PHONE NUMBER: (607) 766-3802                       PHONE NUMBER: (585) 538-6811
435 Glenwood Rd                                    99 North St
Binghamton, NY 13905                               Caledonia, NY 14423
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 595 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Cambridge Central School District             Canisteo-greenwood Csd
SUPERINTENDENT: Douglas Silvernell            SUPERINTENDENT: Tom Crook
E-MAIL: douglas.silvernell@cambridgecsd.org   E-MAIL: tcrook@cgcsd.org
PHONE NUMBER: (518) 677-2653                  PHONE NUMBER: (607) 698-4225
58 S Park St                                  84 Greenwood St
Cambridge, NY 12816                           Canisteo, NY 14823

Camden Central School District                Canton Central School District
SUPERINTENDENT: Ravo Root                     SUPERINTENDENT: Ronald Burke
E-MAIL: rroot@camdencsd.org                   E-MAIL: rburke@ccsdk12.org
PHONE NUMBER: (315) 245-2500                  PHONE NUMBER: (315) 386-8561
51 Third St                                   99 State St
Camden, NY 13316                              Canton, NY 13617

Campbell-savona Central School District       Carle Place Union Free School District
SUPERINTENDENT: Kathleen Hagenbuch            SUPERINTENDENT: Christine Finn
E-MAIL: khagen@cscsd.org                      E-MAIL: cfinn@cps.k12.ny.us
PHONE NUMBER: (607) 527-9800                  PHONE NUMBER: (516) 622-6442
8455 County Rt 125                            168 Cherry Ln
Campbell, NY 14821                            Carle Place, NY 11514

Canajoharie Central School District           Carmel Central School District
SUPERINTENDENT: Nick Fitzgerald               SUPERINTENDENT: Eric Stark
E-MAIL: nick.fitzgerald@canjo.org             E-MAIL: estark@carmelschools.org
PHONE NUMBER: (518) 673-6302                  PHONE NUMBER: (845) 878-2094
136 Scholastic Way                            81 South St
Canajoharie, NY 13317                         Patterson, NY 12563

Canandaigua City School District              Carthage Central School District
SUPERINTENDENT: Jamie Farr                    SUPERINTENDENT: Jennifer Premo
E-MAIL: farrj@canandaiguaschools.org          E-MAIL: jpremo@carthagecsd.org
PHONE NUMBER: (585) 396-3700                  PHONE NUMBER: (315) 493-5120
143 N Pearl St                                25059 Woolworth St
Canandaigua, NY 14424                         Carthage, NY 13619

Canaseraga Central School District            Cassadaga Valley Central School District
SUPERINTENDENT: Chad Groff                    SUPERINTENDENT: Charles Leichner
E-MAIL: cgroff@ccsdny.org                     E-MAIL: cleichner@cvcougars.org
PHONE NUMBER: (607) 545-6421                  PHONE NUMBER: (716) 962-5155
4-8 Main St                                   5935 Rt 60
Canaseraga, NY 14822                          Sinclairville, NY 14782

Canastota Central School District             Cato-meridian Central School District
SUPERINTENDENT: Shawn Bissetta                SUPERINTENDENT: Terry Ward
E-MAIL: sbissetta@canastotacsd.org            E-MAIL: tward@catomeridian.org
PHONE NUMBER: (315) 697-2025                  PHONE NUMBER: (315) 626-3439
120 Roberts St                                2851 State Rt 370
Canastota, NY 13032                           Cato, NY 13033

Candor Central School District                Catskill Central School District
SUPERINTENDENT: Jeffrey Kisloski              SUPERINTENDENT: Ronel Cook
E-MAIL: jkisloski@candor.org                  E-MAIL: rcook@catskillcsd.org
PHONE NUMBER: (607) 659-5010                  PHONE NUMBER: (518) 943-4696
1 Academy St                                  343 W Main St
Candor, NY 13743                              Catskill, NY 12414
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 596 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Cattaraugus-allegany-erie-wyoming Boces             Chappaqua Central School District
SUPERINTENDENT: Scott Payne                         SUPERINTENDENT: Christine Ackerman
E-MAIL: scott_payne@caboces.org                     E-MAIL: chackerman@ccsd.ws
PHONE NUMBER: (716) 376-8254                        PHONE NUMBER: (914) 238-7200
1825 Windfall Rd                                    66 Roaring Brook Rd
Olean, NY 14760                                     Chappaqua, NY 10514

Cattaraugus-little Valley Central School District   Charlotte Valley Central School District
SUPERINTENDENT: Sharon Huff                         SUPERINTENDENT: James Harter
E-MAIL: shuff@cattlv.wnyric.org                     E-MAIL: harter.james@charlottevalley.org
PHONE NUMBER: (716) 257-5292                        PHONE NUMBER: (607) 278-5511
25 Franklin St N                                    15611 State Hwy 23
Cattaraugus, NY 14719                               Davenport, NY 13750

Cayuga-onondaga Boces                               Chateaugay Central School District
SUPERINTENDENT: Brian Hartwell                      SUPERINTENDENT: Loretta Fowler
E-MAIL: bhartwell@cayboces.org                      E-MAIL: l.fowler@chateaugaycsd.org
PHONE NUMBER: (315) 253-0361                        PHONE NUMBER: (518) 497-6420
1879 W Genesee St Rd                                42 River St
Auburn, NY 13021                                    Chateaugay, NY 12920

Cazenovia Central School District                   Chatham Central School District
SUPERINTENDENT: Matthew Reilly                      SUPERINTENDENT: Salvatore Deangelo
E-MAIL: mreilly@caz.cnyric.org                      E-MAIL: deangelos@chatham.k12.ny.us
PHONE NUMBER: (315) 655-1317                        PHONE NUMBER: (518) 392-1501
31 Emory Ave                                        50 Woodbridge Ave
Cazenovia, NY 13035                                 Chatham, NY 12037

Center Moriches Union Free School District          Chautauqua Lake Central School District
SUPERINTENDENT: Ronald Masera                       SUPERINTENDENT: Joshua Liddell
E-MAIL: rmasera@cmschools.org                       E-MAIL: jliddell@clake.org
PHONE NUMBER: (631) 878-0052                        PHONE NUMBER: (716) 753-5808
529 Main St                                         100 N Erie St
Center Moriches, NY 11934                           Mayville, NY 14757

Central Islip Union Free School District            Chazy Union Free School District
SUPERINTENDENT: Howard Koenig                       SUPERINTENDENT: Scott Osborne
E-MAIL: hkoenig@centralislip.k12.ny.us              E-MAIL: sosborne@chazy.org
PHONE NUMBER: (631) 348-5112                        PHONE NUMBER: (518) 846-7135
50 Wheeler Rd                                       609 Miner Farm Rd
Central Islip, NY 11722                             Chazy, NY 12921

Central Square Central School District              Cheektowaga Central School District
SUPERINTENDENT: Thomas Colabufo                     SUPERINTENDENT: Mary Morris
E-MAIL: tcolabufo@cssd.org                          E-MAIL: mmorris@ccsd-k12.org
PHONE NUMBER: (315) 668-4220                        PHONE NUMBER: (716) 686-3606
44 School Drive                                     3600 Union Rd
Central Square, NY 13036                            Cheektowaga, NY 14225

Central Valley Csd At Ilion-mohawk                  Cheektowaga-maryvale Union Free School District
SUPERINTENDENT: Jeremy Rich                         SUPERINTENDENT: Joseph DAngelo
E-MAIL: jrich@cvalleycsd.org                        E-MAIL: d'angelo@maryvaleufsd.org
PHONE NUMBER: (315) 894-9934                        PHONE NUMBER: (716) 631-0300
111 Frederick St                                    1050 Maryvale Dr
Ilion, NY 13357                                     Cheektowaga, NY 14225
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 597 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Cheektowaga-sloan Union Free School District        Clarence Central School District
SUPERINTENDENT: Andrea Galenski                     SUPERINTENDENT: Geoffrey Hicks
E-MAIL: agalenski@csufsd.org                        E-MAIL: ghicks@clarenceschools.org
PHONE NUMBER: (716) 891-6402                        PHONE NUMBER: (716) 407-9102
166 Halstead Ave                                    9625 Main St
Sloan, NY 14212                                     Clarence, NY 14031

Chenango Forks Central School District              Clarkstown Central School District
SUPERINTENDENT: Lloyd Peck                          SUPERINTENDENT: Martin Cox
E-MAIL: peckj@cforks.org                            E-MAIL: mcox@ccsd.edu
PHONE NUMBER: (607) 648-7543                        PHONE NUMBER: (845) 639-6300
1 Gordon Dr                                         62 Old Middletown Rd
Binghamton, NY 13901                                New City, NY 10956

Chenango Valley Central School District             Cleveland Hill Union Free School District
SUPERINTENDENT: David Gill                          SUPERINTENDENT: Jon Macswan
E-MAIL: dgill@cvcsd.stier.org                       E-MAIL: jmacswan@clevehill.org
PHONE NUMBER: (607) 762-6801                        PHONE NUMBER: (716) 836-7200
221 Chenango Bridge Rd                              105 Mapleview Rd
Binghamton, NY 13901                                Cheektowaga, NY 14225

Cherry Valley-springfield Central School District   Clifton-fine Central School District
SUPERINTENDENT: Therijo Climenhaga                  SUPERINTENDENT: Regina Yeo
E-MAIL: tclimenhaga@cvscsd.org                      E-MAIL: ryeo@cliftonfine.org
PHONE NUMBER: (607) 264-9332                        PHONE NUMBER: (315) 848-3333
597 County Hwy 54                                   11 Hall Ave
Cherry Valley, NY 13320                             Star Lake, NY 13690

Chester Union Free School District                  Clinton Central School District
SUPERINTENDENT: Denis Petrilak                      SUPERINTENDENT: Stephen Grimm
E-MAIL: dpetrilak@chesterufsd.org                   E-MAIL: sgrimm@ccs.edu
PHONE NUMBER: (845) 469-5052                        PHONE NUMBER: (315) 557-2253
64 Hambletonian Ave                                 75 Chenango Ave
Chester, NY 10918                                   Clinton, NY 13323

Chittenango Central School District                 Clinton-essex-warren-washington Boces
SUPERINTENDENT: Michael Eiffe                       SUPERINTENDENT: Mark Davey
E-MAIL: meiffe@chittenangoschools.org               E-MAIL: davey_mark@cves.org
PHONE NUMBER: (315) 687-2840                        PHONE NUMBER: (518) 561-0100
1732 Fyler Rd                                       1585 Military Turnpike
Chittenango, NY 13037                               Plattsburgh, NY 12901

Churchville-chili Central School District           Clyde-savannah Central School District
SUPERINTENDENT: Lori Orologio                       SUPERINTENDENT: Michael Hayden
E-MAIL: lorologio@cccsd.org                         E-MAIL: mhayden@clydesavannah.org
PHONE NUMBER: (585) 293-1800                        PHONE NUMBER: (315) 902-3000
139 Fairbanks Rd                                    215 Glasgow St
Churchville, NY 14428                               Clyde, NY 14433

Cincinnatus Central School District                 Clymer Central School District
SUPERINTENDENT: Todd Freeman                        SUPERINTENDENT: Beth Olson
E-MAIL: tfreeman@cc.cnyric.org                      E-MAIL: bolson@clymercsd.org
PHONE NUMBER: (607) 863-3200                        PHONE NUMBER: (716) 355-4444
2809 Cincinnatus Rd                                 8672 E Main St
Cincinnatus, NY 13040                               Clymer, NY 14724
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 598 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Cobleskill-richmondville Central School District   Copiague Union Free School District
SUPERINTENDENT: Carl Mummenthey                    SUPERINTENDENT: Kathleen Bannon
E-MAIL: mummentheyc@crcs.k12.ny.us                 E-MAIL: kbannon@copiague.net
PHONE NUMBER: (518) 234-4032                       PHONE NUMBER: (631) 842-4015
155 Washington Ave                                 2650 Great Neck Rd
Cobleskill, NY 12043                               Copiague, NY 11726

Cohoes City School District                        Corinth Central School District
SUPERINTENDENT: Jennifer Spring                    SUPERINTENDENT: Mark Stratton
E-MAIL: jspring@cohoes.org                         E-MAIL: strattonm@corinthcsd.org
PHONE NUMBER: (518) 237-0100                       PHONE NUMBER: (518) 654-9005
7 Bevan St                                         105 Oak St
Cohoes, NY 12047                                   Corinth, NY 12822

Cold Spring Harbor Central School District         Corning City School District
SUPERINTENDENT: Robert Fenter                      SUPERINTENDENT: Michelle Caulfield
E-MAIL: rfenter@csh.k12.ny.us                      E-MAIL: mcaulfield@cppmail.com
PHONE NUMBER: (631) 367-5900                       PHONE NUMBER: (607) 936-3704
75 Goose Hill Rd                                   165 Charles St
Cold Spring Harbor, NY 11724                       Painted Post, NY 14870

Colton-pierrepont Central School District          Cornwall Central School District
SUPERINTENDENT: Jim Nee                            SUPERINTENDENT: Terry Dade
E-MAIL: neeja@cpcs.us                              E-MAIL: tdade@cornwallschools.com
PHONE NUMBER: (315) 262-2100                       PHONE NUMBER: (845) 534-8009
4921 State Hwy 56                                  24 Idlewild Ave
Colton, NY 13625                                   Cornwall On Hudson, NY 12520

Commack Union Free School District                 Cortland City School District
SUPERINTENDENT: Donald James                       SUPERINTENDENT: Robert Edwards
E-MAIL: djames@commack.k12.ny.us                   E-MAIL: redwards@cortlandschools.org
PHONE NUMBER: (631) 912-2000                       PHONE NUMBER: (607) 758-4100
480 Clay Pitts Rd                                  1 Valley View Dr
East Northport, NY 11731                           Cortland, NY 13045

Connetquot Central School District                 Coxsackie-athens Central School District
SUPERINTENDENT: Lynda Adams                        SUPERINTENDENT: Randall Squier
E-MAIL: ladams@ccsdli.org                          E-MAIL: squierr@cacsd.org
PHONE NUMBER: (631) 244-2215                       PHONE NUMBER: (518) 731-1710
780 Ocean Ave                                      24 Sunset Blvd
Bohemia, NY 11716                                  Coxsackie, NY 12051

Cooperstown Central School District                Croton-harmon Union Free School District
SUPERINTENDENT: William Crankshaw                  SUPERINTENDENT: Deborah Oconnell
E-MAIL: wcrankshaw@cooperstowncs.org               E-MAIL: deborah.oconnell@chufsd.org
PHONE NUMBER: (607) 547-5364                       PHONE NUMBER: (914) 271-4713
39 Linden Ave                                      10 Gerstein St
Cooperstown, NY 13326                              Croton On Hudson, NY 10520

Copenhagen Central School District                 Crown Point Central School District
SUPERINTENDENT: Scott Connell                      SUPERINTENDENT: Shari Brannock
E-MAIL: sconnell@ccsknights.org                    E-MAIL: brannock@cpcsteam.org
PHONE NUMBER: (315) 688-4411                       PHONE NUMBER: (518) 597-4200
3020 Mechanic St                                   2758 Main St
Copenhagen, NY 13626                               Crown Point, NY 12928
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 599 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Cuba-rushford Central School District               Deruyter Central School District
SUPERINTENDENT: Carlos Gildemeister                 SUPERINTENDENT: David Brown
E-MAIL: cgildemeister@crcs.wnyric.org               E-MAIL: dbrown@deruytercentral.org
PHONE NUMBER: (585) 968-2650                        PHONE NUMBER: (315) 852-3400
5476 Rt 305 N                                       711 Railroad St
Cuba, NY 14727                                      Deruyter, NY 13052

Dalton-nunda Central School District (keshequa)     Dobbs Ferry Union Free School District
SUPERINTENDENT: Thomas Kopp                         SUPERINTENDENT: Lisa Brady
E-MAIL: tkopp@keshequa.org                          E-MAIL: bradyl@dfsd.org
PHONE NUMBER: (585) 468-2541                        PHONE NUMBER: (914) 693-1500
13 Mill St                                          505 Broadway
Nunda, NY 14517                                     Dobbs Ferry, NY 10522

Dansville Central School District                   Dolgeville Central School District
SUPERINTENDENT: Paul Alioto                         SUPERINTENDENT: Theodore Kawryga
E-MAIL: aliotop@dansvillecsd.org                    E-MAIL: tkawryga@dolgeville.org
PHONE NUMBER: (585) 335-4000                        PHONE NUMBER: (315) 429-3155
284 Main St                                         38 Slawson St
Dansville, NY 14437                                 Dolgeville, NY 13329

Deer Park Union Free School District                Dover Union Free School District
SUPERINTENDENT: James Cummings                      SUPERINTENDENT: Michael Tierney
E-MAIL: cummings.j@deerparkschools.org              E-MAIL: mike.tierney@doverschools.org
PHONE NUMBER: (631) 274-4010                        PHONE NUMBER: (845) 877-5700
1881 Deer Park Ave                                  2368 Rt 22
Deer Park, NY 11729                                 Dover Plains, NY 12522

Delaware Academy Central School District At Delhi   Downsville Central School District
SUPERINTENDENT: Kelly Zimmerman                     SUPERINTENDENT: John Evans
E-MAIL: kzimmerman@delhischools.org                 E-MAIL: jevans@dcseagles.org
PHONE NUMBER: (607) 746-1300                        PHONE NUMBER: (607) 363-2101
2 Sheldon Dr                                        14784 State Hwy 30
Delhi, NY 13753                                     Downsville, NY 13755

Delaware-chenango-madison-otsego Boces              Dryden Central School District
SUPERINTENDENT: Perry Dewey                         SUPERINTENDENT: Joshua Bacigalupi
E-MAIL: deweyp@dcmoboces.com                        E-MAIL: jbaciga1@dryden.k12.ny.us
PHONE NUMBER: (607) 335-1233                        PHONE NUMBER: (607) 844-8694
6678 County Rd 32                                   118 Freeville Rd
Norwich, NY 13815                                   Dryden, NY 13053

Depew Union Free School District                    Duanesburg Central School District
SUPERINTENDENT: Jeffrey Rabey                       SUPERINTENDENT: James Niedermeier
E-MAIL: jrabey@depewschools.org                     E-MAIL: jniedermeier@duanesburg.org
PHONE NUMBER: (716) 686-5105                        PHONE NUMBER: (518) 895-2279
5201 S Transit Rd                                   133 School Dr
Depew, NY 14043                                     Delanson, NY 12053

Deposit Central School District                     Dundee Central School District
SUPERINTENDENT: Denise Cook                         SUPERINTENDENT: Kelly Houck
E-MAIL: dcook@deposit.stier.org                     E-MAIL: khouck@dundeecs.org
PHONE NUMBER: (607) 467-5380                        PHONE NUMBER: (607) 243-5533
171 2Nd St                                          55 Water St
Deposit, NY 13754                                   Dundee, NY 14837
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 600 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Dunkirk City School District               East Meadow Union Free School District
SUPERINTENDENT: Michael Mansfield          SUPERINTENDENT: Kenneth Card
E-MAIL: mmansfield@dunkirkcsd.org          E-MAIL: kcard@emufsd.us
PHONE NUMBER: (716) 366-9300               PHONE NUMBER: (516) 478-5776
620 Marauder Dr                            718 The Plain Rd
Dunkirk, NY 14048                          Westbury, NY 11590

Dutchess Boces                             East Moriches Union Free School District
SUPERINTENDENT: Richard Hooley             SUPERINTENDENT: Daniel Mckeon
E-MAIL: richard.hooley@dcboces.org         E-MAIL: dmckeon@emoschools.org
PHONE NUMBER: (845) 486-4800               PHONE NUMBER: (631) 878-0162
5 Boces Rd                                 9 Adelaide Ave
Poughkeepsie, NY 12601                     East Moriches, NY 11940

East Aurora Union Free School District     East Quogue Union Free School District
SUPERINTENDENT: Brian Russ                 SUPERINTENDENT: Robert Long
E-MAIL: bruss@eastauroraschools.org        E-MAIL: rlong@eastquogue.k12.ny.us
PHONE NUMBER: (716) 687-2302               PHONE NUMBER: (631) 653-5210
430 Main St                                6 Central Ave
East Aurora, NY 14052                      East Quogue, NY 11942

East Bloomfield Central School District    East Ramapo Central School District (spring Valley)
SUPERINTENDENT: Andrew Doell               SUPERINTENDENT: Deborah Wortham
E-MAIL: adoell@bloomfieldcsd.org           E-MAIL: dwortham@ercsd.org
PHONE NUMBER: (585) 657-6121               PHONE NUMBER: (845) 577-6000
45 Maple Ave-Ste A                         105 S Madison Ave
Bloomfield, NY 14469                       Spring Valley, NY 10977

East Greenbush Central School District     East Rochester Union Free School District
SUPERINTENDENT: Jeffrey Simons             SUPERINTENDENT: Richard Stutzman
E-MAIL: simonsje@egcsd.org                 E-MAIL: richard.stutzman@erschools.org
PHONE NUMBER: (518) 207-2531               PHONE NUMBER: (585) 248-6302
29 Englewood Ave                           222 Woodbine Ave
East Greenbush, NY 12061                   East Rochester, NY 14445

East Hampton Union Free School District    East Rockaway Union Free School District
SUPERINTENDENT: Richard Burns              SUPERINTENDENT: Lisa Ruiz
E-MAIL: richard.burns@ehschools.org        E-MAIL: lruiz@eastrockawayschools.org
PHONE NUMBER: (631) 329-4100               PHONE NUMBER: (516) 887-8300
4 Long Ln                                  443 Ocean Ave
East Hampton, NY 11937                     East Rockaway, NY 11518

East Irondequoit Central School District   East Syracuse-minoa Central School District
SUPERINTENDENT: Mary Grow                  SUPERINTENDENT: Donna Desiato
E-MAIL: mary_grow@eastiron.monroe.edu      E-MAIL: ddesiato@esmschools.org
PHONE NUMBER: (585) 339-1210               PHONE NUMBER: (315) 434-3000
600 Pardee Rd                              407 Fremont Rd
Rochester, NY 14609                        East Syracuse, NY 13057

East Islip Union Free School District      East Williston Union Free School District
SUPERINTENDENT: John Dolan                 SUPERINTENDENT: Elaine Kanas
E-MAIL: jdolan@eischools.org               E-MAIL: kanase@ewsdonline.org
PHONE NUMBER: (631) 224-2000               PHONE NUMBER: (516) 333-1630
1 C B Gariepy Ave                          11 Bacon Rd
Islip Terrace, NY 11752                    Old Westbury, NY 11568
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 601 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Eastchester Union Free School District    Eldred Central School District
SUPERINTENDENT: Robert Glass              SUPERINTENDENT: John Morgano
E-MAIL: rglass@eufsdk12.org               E-MAIL: morganoj@eldred.k12.ny.us
PHONE NUMBER: (914) 793-6130              PHONE NUMBER: (845) 456-1100
580 White Plains Rd                       600 Rt 55
Eastchester, NY 10709                     Eldred, NY 12732

Eastport-south Manor Csd                  Elizabethtown-lewis Central School District
SUPERINTENDENT: Joseph Steimel            SUPERINTENDENT: Joshua Meyer
E-MAIL: steimelj@esmonline.org            E-MAIL: jmeyer@boquetvalleycsd.org
PHONE NUMBER: (631) 801-3013              PHONE NUMBER: (518) 873-6371
149 Dayton Ave                            7530 Court St
Manorville, NY 11949                      Elizabethtown, NY 12932

Eden Central School District              Ellenville Central School District
SUPERINTENDENT: Jeff Sortisio             SUPERINTENDENT: Lisa Wiles
E-MAIL: jsortisio@edencsd.org             E-MAIL: lwiles@ecs.k12.ny.us
PHONE NUMBER: (716) 992-3629              PHONE NUMBER: (845) 647-0100
3150 Schoolview Rd                        28 Maple Ave
Eden, NY 14057                            Ellenville, NY 12428

Edgemont Union Free School District       Ellicottville Central School District
SUPERINTENDENT: Victoria Kniewel          SUPERINTENDENT: Robert Miller
E-MAIL: vkniewel@edgemont.org             E-MAIL: bmiller@eville.wnyric.org
PHONE NUMBER: (914) 472-7768              PHONE NUMBER: (716) 699-2368
300 White Oak Ln                          5873 Rt 219
Scarsdale, NY 10583                       Ellicottville, NY 14731

Edinburg Common School District           Elmira City School District
SUPERINTENDENT: Michelle Ellis            SUPERINTENDENT: Hillary Austin
E-MAIL: mellis@edinburgcs.org             E-MAIL: haustin@elmiracityschools.com
PHONE NUMBER: (518) 863-8412              PHONE NUMBER: (607) 735-3034
4 Johnson Rd                              951 Hoffman St
Edinburg, NY 12134                        Elmira, NY 14905

Edmeston Central School District          Elmira Heights Central School District
SUPERINTENDENT: Gary Furman               SUPERINTENDENT: Michael Gill
E-MAIL: gfurman@edmeston.net              E-MAIL: migill@gstboces.org
PHONE NUMBER: (607) 965-8931              PHONE NUMBER: (607) 734-7114
11 North St                               2083 College Ave
Edmeston, NY 13335                        Elmira Heights, NY 14903

Edwards-knox Central School District      Elmont Union Free School District
SUPERINTENDENT: Erin Woods                SUPERINTENDENT: Kenneth Rosner
E-MAIL: ewoods@ekcsk12.org                E-MAIL: aharper@elmontschools.org
PHONE NUMBER: (315) 562-8130              PHONE NUMBER: (516) 326-5500
2512 County Hwy 24                        135 Elmont Rd
Russell, NY 13684                         Elmont, NY 11003

Elba Central School District              Elmsford Union Free School District
SUPERINTENDENT: Ned Dale                  SUPERINTENDENT: Marc Baiocco
E-MAIL: ndale@elbacsd.org                 E-MAIL: mbaiocco@elmsd.org
PHONE NUMBER: (585) 757-9967              PHONE NUMBER: (914) 592-6632
57 S Main St                              98 S Goodwin Ave
Elba, NY 14058                            Elmsford, NY 10523
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 602 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Elwood Union Free School District                  Farmingdale Union Free School District
SUPERINTENDENT: Kenneth Bossert                    SUPERINTENDENT: Paul Defendini
E-MAIL: kbossert@elwood.k12.ny.us                  E-MAIL: pdefendini@farmingdaleschools.org
PHONE NUMBER: (631) 266-5400                       PHONE NUMBER: (516) 752-6510
100 Kenneth Ave                                    50 Van Cott Ave
Greenlawn, NY 11740                                Farmingdale, NY 11735

Erie 1 Boces                                       Fayetteville-manlius Central School District
SUPERINTENDENT: Lynn Fusco                         SUPERINTENDENT: Craig Tice
E-MAIL: lfusco@e1b.org                             E-MAIL: ctice@fmschools.org
PHONE NUMBER: (716) 821-7001                       PHONE NUMBER: (315) 692-1200
355 Harlem Rd                                      8199 E Seneca Tpke
West Seneca, NY 14224                              Manlius, NY 13104

Erie 2-chautauqua-cattaraugus Boces                Fillmore Central School District
SUPERINTENDENT: David Orourke                      SUPERINTENDENT: Michael Dodge
E-MAIL: dorourke@e2ccb.org                         E-MAIL: mdodge@fillmorecsd.org
PHONE NUMBER: (716) 549-4454                       PHONE NUMBER: (585) 567-2251
8685 Erie Rd                                       104 W Main St
Angola, NY 14006                                   Fillmore, NY 14735

Evans-brant Central School District (lake Shore)   Fire Island Union Free School District
SUPERINTENDENT: Charles Galluzzo                   SUPERINTENDENT: Loretta Ferraro
E-MAIL: cgalluzzo@lakeshorecsd.org                 E-MAIL: lferraro@fi.k12.ny.us
PHONE NUMBER: (716) 549-2300                       PHONE NUMBER: (631) 583-5626
959 Beach Rd                                       Surf Rd-Corneille Estates
Angola, NY 14006                                   Fire Island, NY 11770

Fabius-pompey Central School District              Fishers Island Union Free School District
SUPERINTENDENT: Timothy Ryan                       SUPERINTENDENT: Christian Arsenault
E-MAIL: tryan@fabiuspompey.org                     E-MAIL: c.arsenault@fischool.com
PHONE NUMBER: (315) 683-5301                       PHONE NUMBER: (631) 788-7444
1211 Mill St                                       1 Greenwood Rd
Fabius, NY 13063                                   Fishers Island, NY 06390

Fairport Central School District                   Floral Park-bellerose Union Free School District
SUPERINTENDENT: Brett Provenzano                   SUPERINTENDENT: Kathleen Sottile
E-MAIL: bprovenzano@fairport.org                   E-MAIL: ksottile@fpbsd.org
PHONE NUMBER: (585) 421-2004                       PHONE NUMBER: (516) 434-2725
38 W Church St                                     1 Poppy Pl
Fairport, NY 14450                                 Floral Park, NY 11001

Falconer Central School District                   Florida Union Free School District
SUPERINTENDENT: Stephen Penhollow                  SUPERINTENDENT: Jan Jehring
E-MAIL: spenhollow@falconercsd.org                 E-MAIL: jjehring@floridaufsd.org
PHONE NUMBER: (716) 665-6624                       PHONE NUMBER: (845) 651-3095
2 East Ave N                                       51 N Main St
Falconer, NY 14733                                 Florida, NY 10921

Fallsburg Central School District                  Fonda-fultonville Central School District
SUPERINTENDENT: Ivan Katz                          SUPERINTENDENT: Thomas Ciaccio
E-MAIL: ikatz@fallsburgcsd.net                     E-MAIL: tciaccio@ffcsd.org
PHONE NUMBER: (845) 434-6800                       PHONE NUMBER: (518) 853-4415
115 Brickman Rd                                    112 Old Johnstown Rd
Fallsburg, NY 12733                                Fonda, NY 12068
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 603 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Forestville Central School District          Franklinville Central School District
SUPERINTENDENT: Renee Garrett                SUPERINTENDENT: Christopher Swiatek
E-MAIL: rgarrett@forestville.com             E-MAIL: cswiatek@tbafcs.org
PHONE NUMBER: (716) 965-2742                 PHONE NUMBER: (716) 676-8000
12 Water St                                  31 N Main St
Forestville, NY 14062                        Franklinville, NY 14737

Fort Ann Central School District             Fredonia Central School District
SUPERINTENDENT: Kevin Froats                 SUPERINTENDENT: Colleen Taggerty
E-MAIL: kfroats@fortannschool.org            E-MAIL: ctaggerty@fcsd.wnyric.org
PHONE NUMBER: (518) 639-5594                 PHONE NUMBER: (716) 679-1581
1 Catherine St                               425 E Main St
Fort Ann, NY 12827                           Fredonia, NY 14063

Fort Edward Union Free School District       Freeport Union Free School District
SUPERINTENDENT: Daniel Ward                  SUPERINTENDENT: Kishore Kuncham
E-MAIL: dward@fortedward.org                 E-MAIL: kkuncham@freeportschools.org
PHONE NUMBER: (518) 747-4529                 PHONE NUMBER: (516) 867-5205
220 Broadway                                 235 N Ocean Ave
Fort Edward, NY 12828                        Freeport, NY 11520

Fort Plain Central School District           Frewsburg Central School District
SUPERINTENDENT: John Bishop                  SUPERINTENDENT: Shelly Oboyle
E-MAIL: administration@fortplain.org         E-MAIL: soboyle@frewsburgcsd.org
PHONE NUMBER: (518) 993-4000                 PHONE NUMBER: (716) 569-7000
25 High St                                   26 Institute St
Fort Plain, NY 13339                         Frewsburg, NY 14738

Frankfort-schuyler Central School District   Friendship Central School District
SUPERINTENDENT: Robert Reina                 SUPERINTENDENT: Judy May
E-MAIL: rreina@frankfort-schuyler.org        E-MAIL: jmay@friend.wnyric.org
PHONE NUMBER: (315) 894-5083                 PHONE NUMBER: (585) 973-3534
605 Palmer St                                46 W Main St
Frankfort, NY 13340                          Friendship, NY 14739

Franklin Central School District             Frontier Central School District
SUPERINTENDENT: Brad Zilliox                 SUPERINTENDENT: Richard Hughes
E-MAIL: bzilliox@franklincsd.org             E-MAIL: rhughes@frontiercsd.org
PHONE NUMBER: (607) 829-3551                 PHONE NUMBER: (716) 926-1700
26 Institute St                              5120 Orchard Ave
Franklin, NY 13775                           Hamburg, NY 14075

Franklin Square Union Free School District   Fulton City School District
SUPERINTENDENT: Jared Bloom                  SUPERINTENDENT: Brian Pulvino
E-MAIL: jbloom@franklinsquare.k12.ny.us      E-MAIL: bpulvino@fulton.cnyric.org
PHONE NUMBER: (516) 505-6975                 PHONE NUMBER: (315) 593-5500
760 Washington St                            167 S 4Th St
Franklin Square, NY 11010                    Fulton, NY 13069

Franklin-essex-hamilton Boces                Galway Central School District
SUPERINTENDENT: Dale Breault                 SUPERINTENDENT: Brita Donovan
E-MAIL: dbreault@mail.fehb.org               E-MAIL: bmdonovan@galwaycsd.org
PHONE NUMBER: (518) 483-6420                 PHONE NUMBER: (518) 882-1033
23 Huskie Lane                               5317 Sacandaga Rd
Malone, NY 12953                             Galway, NY 12074
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 604 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Gananda Central School District           Geneva City School District
SUPERINTENDENT: Shawn Van Scoy            SUPERINTENDENT: Patricia Garcia
E-MAIL: svanscoy@gananda.org              E-MAIL: patricia.garcia@genevacsd.org
PHONE NUMBER: (315) 986-3521              PHONE NUMBER: (315) 781-0306
1500 Dayspring Rdg                        400 W North St
Walworth, NY 14568                        Geneva, NY 14456

Garden City Union Free School District    George Junior Republic Union Free School District
SUPERINTENDENT: Kusum Sinha               SUPERINTENDENT: Sonia Apker
E-MAIL: supt@gcufsd.net                   E-MAIL: apkers@gjrmail.com
PHONE NUMBER: (516) 478-1000              PHONE NUMBER: (607) 844-6365
56 Cathedral Ave                          24 Mcdonald Rd
Garden City, NY 11530                     Freeville, NY 13068

Garrison Union Free School District       Georgetown-south Otselic Central School District
SUPERINTENDENT: Carl Albano               SUPERINTENDENT: Robert Berson
E-MAIL: calbano@gufs.org                  E-MAIL: rberson@ovcs.org
PHONE NUMBER: (845) 424-3689              PHONE NUMBER: (315) 653-7218
1100 Rt 9D                                125 County Rd 13A
Garrison, NY 10524                        South Otselic, NY 13155

Gates-chili Central School District       Germantown Central School District
SUPERINTENDENT: Carol Stehm               SUPERINTENDENT: Susan Brown
E-MAIL: carol_stehm@gateschili.org        E-MAIL: sbrown@germantowncsd.org
PHONE NUMBER: (585) 247-5050              PHONE NUMBER: (518) 537-6280
3 Spartan Way                             123 Main St
Rochester, NY 14624                       Germantown, NY 12526

General Brown Central School District     Gilbertsville-mount Upton Central School District
SUPERINTENDENT: Barbara Case              SUPERINTENDENT: Annette Hammond
E-MAIL: bcase@gblions.org                 E-MAIL: ahammond@gmucsd.org
PHONE NUMBER: (315) 779-2300              PHONE NUMBER: (607) 783-2207
17643 Cemetery Rd                         693 State Hwy 51
Dexter, NY 13634                          Gilbertsville, NY 13776

Genesee Valley Boces                      Gilboa-conesville Central School District
SUPERINTENDENT: Kevin Macdonald           SUPERINTENDENT: Jack Etter
E-MAIL: kmacdonald@gvboces.org            E-MAIL: jetter@gccs.us
PHONE NUMBER: (585) 658-7903              PHONE NUMBER: (607) 588-7541
80 Munson St                              132 Wyckoff Rd
Le Roy, NY 14482                          Gilboa, NY 12076

Genesee Valley Central School District    Glen Cove City School District
SUPERINTENDENT: Brian Schmitt             SUPERINTENDENT: Maria Rianna
E-MAIL: bschmitt@genvalley.org            E-MAIL: mrianna@glencove.k12.ny.us
PHONE NUMBER: (585) 268-7900              PHONE NUMBER: (516) 801-7010
1 Jaguar Dr                               150 Dosoris Ln
Belmont, NY 14813                         Glen Cove, NY 11542

Geneseo Central School District           Glens Falls City School District
SUPERINTENDENT: Cindy Flowers             SUPERINTENDENT: Paul Jenkins
E-MAIL: cindyflowers@geneseocsd.org       E-MAIL: pjenkins@gfsd.org
PHONE NUMBER: (585) 243-3450              PHONE NUMBER: (518) 792-1212
4050 Avon Rd                              15 Quade St
Geneseo, NY 14454                         Glens Falls, NY 12801
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 605 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Glens Falls Common School District
SUPERINTENDENT: Paul Jenkins                       Great Neck Union Free School District
E-MAIL: pjenkins@gfsd.org                          SUPERINTENDENT: Teresa Prendergast
PHONE NUMBER: (518) 792-1212                       E-MAIL: tprendergast@greatneck.k12.ny.us
120 Lawrence St                                    PHONE NUMBER: (516) 441-4001
Glens Falls, NY 12801                              345 Lakeville Rd
                                                   Great Neck, NY 11020
Gloversville City School District
SUPERINTENDENT: David Halloran                     Greece Central School District
E-MAIL: david.halloran@gesdk12.org                 SUPERINTENDENT: Kathleen Graupman
PHONE NUMBER: (518) 775-5791                       E-MAIL: kathleen.graupman@greececsd.org
234 Lincoln St                                     PHONE NUMBER: (585) 966-2301
Gloversville, NY 12078                             750 Maiden Ln
                                                   Rochester, NY 14615
Gorham-middlesex Central School District (marcus
Whitman)                                           Green Island Union Free School District
SUPERINTENDENT: Chistopher Brown                   SUPERINTENDENT: Kimberly Ross
E-MAIL: cbrown@mwcsd.org                           E-MAIL: kross@greenisland.org
PHONE NUMBER: (585) 554-4848                       PHONE NUMBER: (518) 273-1422
4100 Baldwin Rd                                    171 Hudson Ave
Rushville, NY 14544                                Green Island, NY 12183

Goshen Central School District                     Greenburgh Central School District
SUPERINTENDENT: Daniel Connor                      SUPERINTENDENT: Tahira Dupree Chase
E-MAIL: daniel.connor@gcsny.org                    E-MAIL: tchase@greenburghcsd.org
PHONE NUMBER: (845) 615-6720                       PHONE NUMBER: (914) 761-6000
227 Main St                                        475 W Hartsdale Ave-Admin Bldg
Goshen, NY 10924                                   Hartsdale, NY 10530

Gouverneur Central School District                 Greenburgh Eleven Union Free School District
SUPERINTENDENT: Lauren French                      SUPERINTENDENT: Anthony Danquah
E-MAIL: french.lauren@gcsk12.org                   E-MAIL: adanquah@greenburgheleven.org
PHONE NUMBER: (315) 287-4870                       PHONE NUMBER: (914) 693-8500
133 E Barney St                                    On The Campus Of Children'S Vi
Gouverneur, NY 13642                               Dobbs Ferry, NY 10522

Gowanda Central School District                    Greenburgh-graham Union Free School District
SUPERINTENDENT: Robert Anderson                    SUPERINTENDENT: Oliver Levy
E-MAIL: dranderson@gcslearn.org                    E-MAIL: olevy@greenburghgraham.org
PHONE NUMBER: (716) 532-3325                       PHONE NUMBER: (914) 478-1106
10674 Prospect St                                  1 S Broadway
Gowanda, NY 14070                                  Hastings On Hudson, NY 10706

Grand Island Central School District               Greenburgh-north Castle Union Free School District
SUPERINTENDENT: Brian Graham                       SUPERINTENDENT: Carolyn Mcguffog
E-MAIL: briangraham@grandislandschools.org         E-MAIL: cmcguffog@gncufsd.org
PHONE NUMBER: (716) 773-8801                       PHONE NUMBER: (914) 693-4309
1100 Ransom Rd                                     71 S Broadway
Grand Island, NY 14072                             Dobbs Ferry, NY 10522

Granville Central School District                  Greene Central School District
SUPERINTENDENT: Thomas Mcgurl                      SUPERINTENDENT: Timothy Calice
E-MAIL: tmcgurl@granvillecsd.org                   E-MAIL: tcalice@greenecsd.org
PHONE NUMBER: (518) 642-1051                       PHONE NUMBER: (607) 656-4161
58 Quaker St                                       40 S Canal St
Granville, NY 12832                                Greene, NY 13778
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 606 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Greenport Union Free School District        Half Hollow Hills Central School District
SUPERINTENDENT: Marlon Small                SUPERINTENDENT: Patrick Harrigan
E-MAIL: msmall@gufsd.org                    E-MAIL: superintendent@hhh.k12.ny.us
PHONE NUMBER: (631) 477-1950                PHONE NUMBER: (631) 592-3008
720 Front St                                525 Half Hollow Rd
Greenport, NY 11944                         Dix Hills, NY 11746

Greenville Central School District          Hamburg Central School District
SUPERINTENDENT: Tammy Sutherland            SUPERINTENDENT: Michael Cornell
E-MAIL: sutherlandt@greenville.k12.ny.us    E-MAIL: mcornell@hamburgschools.org
PHONE NUMBER: (518) 966-5070                PHONE NUMBER: (716) 646-3200
4982 Sr 81                                  5305 Abbott Rd
Greenville, NY 12083                        Hamburg, NY 14075

Greenwich Central School District           Hamilton Central School District
SUPERINTENDENT: Mark Fish                   SUPERINTENDENT: William Dowsland
E-MAIL: mfish@greenwichcsd.org              E-MAIL: wdowsland@hamiltoncentral.org
PHONE NUMBER: (518) 692-9542                PHONE NUMBER: (315) 824-6300
10 Gray Ave                                 47 W Kendrick Ave
Greenwich, NY 12834                         Hamilton, NY 13346

Greenwood Lake Union Free School District   Hamilton-fulton-montgomery Boces
SUPERINTENDENT: Sarah Hadden                SUPERINTENDENT: David Ziskin
E-MAIL: shadden@gwlufsd.org                 E-MAIL: dziskin@hfmboces.org
PHONE NUMBER: (845) 782-8678                PHONE NUMBER: (518) 736-4681
1247 Lakes Rd                               2755 State Hwy 67
Monroe, NY 10950                            Johnstown, NY 12095

Groton Central School District              Hammond Central School District
SUPERINTENDENT: Margo Martin                SUPERINTENDENT: Douglas Mcqueer
E-MAIL: mmartin@groton.cnyric.org           E-MAIL: dmcqueer@hammondk12.org
PHONE NUMBER: (607) 898-5301                PHONE NUMBER: (315) 324-5931
400 Peru Rd                                 51 S Main St
Groton, NY 13073                            Hammond, NY 13646

Guilderland Central School District         Hammondsport Central School District
SUPERINTENDENT: Marie Wiles                 SUPERINTENDENT: Kyle Bower
E-MAIL: wilesm@guilderlandschools.net       E-MAIL: kbower@hport.wnyric.org
PHONE NUMBER: (518) 456-6200                PHONE NUMBER: (607) 569-5200
8 School Rd                                 8272 Main St
Guilderland Center, NY 12085                Hammondsport, NY 14840

Hadley-luzerne Central School District      Hampton Bays Union Free School District
SUPERINTENDENT: Beecher Baker               SUPERINTENDENT: Lars Clemensen
E-MAIL: bakerb@hlcs.org                     E-MAIL: lclemensen@hbschools.us
PHONE NUMBER: (518) 696-2378                PHONE NUMBER: (631) 723-2100
27 Hyland Dr                                86 E Argonne Rd
Lake Luzerne, NY 12846                      Hampton Bays, NY 11946

Haldane Central School District             Hancock Central School District
SUPERINTENDENT: Philip Benante              SUPERINTENDENT: Terry Dougherty
E-MAIL: pbenante@haldaneschool.org          E-MAIL: tdougherty@hancock.stier.org
PHONE NUMBER: (845) 265-9254                PHONE NUMBER: (607) 637-2511
15 Craigside Dr                             67 Education Ln
Cold Spring, NY 10516                       Hancock, NY 13783
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 607 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Hannibal Central School District                Haverstraw-stony Point Csd (north Rockland)
SUPERINTENDENT: Christopher Staats              SUPERINTENDENT: Kris Felicello
E-MAIL: cstaats@hannibalcsd.org                 E-MAIL: kfelicello@northrockland.org
PHONE NUMBER: (315) 564-8100                    PHONE NUMBER: (845) 942-3000
928 Cayuga St                                   65 Chapel St
Hannibal, NY 13074                              Garnerville, NY 10923

Harborfields Central School District            Hawthorne-cedar Knolls Union Free School District
SUPERINTENDENT: Francesco Ianni                 SUPERINTENDENT: Mark Silverstein
E-MAIL: iannif@harborfieldscsd.org              E-MAIL: msilverstein@hcks.org
PHONE NUMBER: (631) 754-5320                    PHONE NUMBER: (914) 749-2903
2 Oldfield Rd                                   226 Linda Ave
Greenlawn, NY 11740                             Hawthorne, NY 10532

Harpursville Central School District            Hempstead Union Free School District
SUPERINTENDENT: Michael Rullo                   SUPERINTENDENT: Regina Armstrong
E-MAIL: mrullo@hcs.stier.org                    E-MAIL: rarmstrong@hempsteadschools.org
PHONE NUMBER: (607) 693-8101                    PHONE NUMBER: (516)434-4010
54 Main St                                      185 PENINSULA BLVD
Harpursville, NY 13787                          HEMPSTEAD, NY 11550

Harrison Central School District                Hendrick Hudson Central School District
SUPERINTENDENT: Louis Wool                      SUPERINTENDENT: Joseph Hochreiter
E-MAIL: super@harrisoncsd.org                   E-MAIL: joseph.hochreiter@henhudschools.org
PHONE NUMBER: (914) 630-3021                    PHONE NUMBER: (914) 257-5100
50 Union Ave                                    61 Trolley Rd
Harrison, NY 10528                              Montrose, NY 10548

Harrisville Central School District             Herkimer Central School District
SUPERINTENDENT: Robert Finster                  SUPERINTENDENT: Robert Miller
E-MAIL: rfinster@hcsk12.org                     E-MAIL: rmiller@herkimercsd.org
PHONE NUMBER: (315) 543-2707                    PHONE NUMBER: (315) 866-2230
14371 Pirate Ln                                 801 W German St
Harrisville, NY 13648                           Herkimer, NY 13350

Hartford Central School District                Herkimer-fulton-hamilton-otsego Boces
SUPERINTENDENT: Andrew Cook                     SUPERINTENDENT: Sandra Sherwood
E-MAIL: acook@hartfordcsd.org                   E-MAIL: ssherwood@herkimer-boces.org
PHONE NUMBER: (518) 632-5222                    PHONE NUMBER: (315) 867-2023
4704 State Rt 149                               352 Gros Blvd
Hartford, NY 12838                              Herkimer, NY 13350

Hastings-on-hudson Union Free School District   Hermon-dekalb Central School District
SUPERINTENDENT: Valerie Piedmonte               SUPERINTENDENT: Mark White
E-MAIL: piedmontev@hohschools.org               E-MAIL: mwhite@hdcsk12.org
PHONE NUMBER: (914) 478-6205                    PHONE NUMBER: (315) 347-3442
27 Farragut Ave                                 709 E Dekalb Rd
Hastings On Hudson, NY 10706                    De Kalb Junction, NY 13630

Hauppauge Union Free School District            Herricks Union Free School District
SUPERINTENDENT: Dennis Ohara                    SUPERINTENDENT: Fino Celano
E-MAIL: oharad@hauppauge.k12.ny.us              E-MAIL: fcelano@herricks.org
PHONE NUMBER: (631) 761-8208                    PHONE NUMBER: (516) 305-8901
495 Hoffman Ln                                  999 B Herricks Rd
Hauppauge, NY 11788                             New Hyde Park, NY 11040
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 608 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Heuvelton Central School District               Holland Patent Central School District
SUPERINTENDENT: Jesse Coburn                    SUPERINTENDENT: Jason Evangelist
E-MAIL: jcoburn@heuvelton.k12.ny.us             E-MAIL: jevangelist@hpschools.org
PHONE NUMBER: (315) 344-2414                    PHONE NUMBER: (315) 865-7200
87 Washington St                                9601 Main St
Heuvelton, NY 13654                             Holland Patent, NY 13354

Hewlett-woodmere Union Free School District     Holley Central School District
SUPERINTENDENT: Ralph Marino                    SUPERINTENDENT: Brian Bartalo
E-MAIL: rmarino@hewlett-woodmere.net            E-MAIL: bbartalo@holleycsd.org
PHONE NUMBER: (516) 792-4800                    PHONE NUMBER: (585) 638-6316
1 Johnson Pl                                    3800 N Main St
Woodmere, NY 11598                              Holley, NY 14470

Hicksville Union Free School District           Homer Central School District
SUPERINTENDENT: Marianne Litzman                SUPERINTENDENT: Thomas Turck
E-MAIL: mrlitzman@hicksvillepublicschools.org   E-MAIL: tturck@homercentral.org
PHONE NUMBER: (516) 733-2100                    PHONE NUMBER: (607) 749-7241
200 Division Ave-Adm                            80 S West St
Hicksville, NY 11801                            Homer, NY 13077

Highland Central School District                Honeoye Central School District
SUPERINTENDENT: Tom Bongiovi                    SUPERINTENDENT: Elizabeth Ashton
E-MAIL: tbongiovi@highland-k12.org              E-MAIL: bridget.ashton@honeoye.org
PHONE NUMBER: (845) 691-1012                    PHONE NUMBER: (585) 229-5171
320 Pancake Hollow Rd                           8528 Main St
Highland, NY 12528                              Honeoye, NY 14471

Highland Falls Central School District          Honeoye Falls-lima Central School District
SUPERINTENDENT: Frank Sheboy                    SUPERINTENDENT: Gene Mancuso
E-MAIL: frank.sheboy@hffmcsd.org                E-MAIL: gene.mancuso@hflcsd.org
PHONE NUMBER: (845) 446-9575                    PHONE NUMBER: (585) 624-7000
21 Morgan Rd                                    20 Church St
Fort Montgomery, NY 10922                       Honeoye Falls, NY 14472

Hilton Central School District                  Hoosic Valley Central School District
SUPERINTENDENT: Casey Kosiorek                  SUPERINTENDENT: Michael Apostol
E-MAIL: ckosiorek@hilton.k12.ny.us              E-MAIL: mapostol@hoosicvalley.k12.ny.us
PHONE NUMBER: (585) 392-1000                    PHONE NUMBER: (518) 753-4450
225 West Ave                                    2 Pleasant Ave
Hilton, NY 14468                                Schaghticoke, NY 12154

Hinsdale Central School District                Hoosick Falls Central School District
SUPERINTENDENT: Larry Ljungberg                 SUPERINTENDENT: Patrick Dailey
E-MAIL: lljungberg@hinsdale.wnyric.org          E-MAIL: daileyp@hoosickfallscsd.org
PHONE NUMBER: (716) 557-2227                    PHONE NUMBER: (518) 686-7012
3701 Main St                                    21187 Ny Rt 22
Hinsdale, NY 14743                              Hoosick Falls, NY 12090

Holland Central School District                 Hopevale Union Free School District At Hamburg
SUPERINTENDENT: Cathy Fabiatos                  SUPERINTENDENT: Lori Decarlo
E-MAIL: cfabiatos@hollandcsd.org                E-MAIL: ldecarlo@randolphacademy.org
PHONE NUMBER: (716) 537-8222                    PHONE NUMBER: (716) 648-1930
103 Canada St                                   3780 Howard Rd
Holland, NY 14080                               Hamburg, NY 14075
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 609 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Hornell City School District                  Indian River Central School District
SUPERINTENDENT: Jeremy Palotti                SUPERINTENDENT: Mary Dobmeier
E-MAIL: jeremy.palotti@hornellcsd.org         E-MAIL: maryannedobmeier@ircsd.org
PHONE NUMBER: (607) 324-1302                  PHONE NUMBER: (315) 642-3441
25 Pearl St                                   32735-B County Rt 29
Hornell, NY 14843                             Philadelphia, NY 13673

Horseheads Central School District            Inlet Common School District
SUPERINTENDENT: Thomas Douglas                SUPERINTENDENT: Christine Holt
E-MAIL: tdouglas@horseheadsdistrict.com       E-MAIL: christineholt712@gmail.com
PHONE NUMBER: (607) 739-5601                  PHONE NUMBER: (315) 357-3305
1 Raider Ln                                   220 Rt 28
Horseheads, NY 14845                          Inlet, NY 13360

Hudson City School District                   Iroquois Central School District
SUPERINTENDENT: Maria Suttmeier               SUPERINTENDENT: Douglas Scofield
E-MAIL: suttmeierm@hudsoncsd.org              E-MAIL: dscofield@iroquoiscsd.org
PHONE NUMBER: (518) 828-4360                  PHONE NUMBER: (716) 652-3000
215 Harry Howard Ave                          2111 Girdle Rd
Hudson, NY 12534                              Elma, NY 14059

Hudson Falls Central School District          Irvington Union Free School District
SUPERINTENDENT: Jon Hunter                    SUPERINTENDENT: Kristopher Harrison
E-MAIL: jhunter@hfcsd.org                     E-MAIL: kristopher.harrison@irvingtonschools.org
PHONE NUMBER: (518) 747-2121                  PHONE NUMBER: (914) 591-8501
1153 Burgoyne Ave                             6 Dows Ln
Fort Edward, NY 12828                         Irvington, NY 10533

Hunter-tannersville Central School District   Island Park Union Free School District
SUPERINTENDENT: Susan Vickers                 SUPERINTENDENT: Rosmarie Bovino
E-MAIL: svickers@htcschools.org               E-MAIL: rbovino@islandparkschools.org
PHONE NUMBER: (518) 589-5400                  PHONE NUMBER: (516) 431-7268
6094 Main St                                  150 Trafalgar Blvd
Tannersville, NY 12485                        Island Park, NY 11558

Huntington Union Free School District         Island Trees Union Free School District
SUPERINTENDENT: James Polansky                SUPERINTENDENT: Charles Murphy
E-MAIL: jpolansky@hufsd.edu                   E-MAIL: cmurphy@islandtrees.org
PHONE NUMBER: (631) 673-2038                  PHONE NUMBER: (516) 520-2100
50 Tower St                                   74 Farmedge Rd
Huntington Station, NY 11746                  Levittown, NY 11756

Hyde Park Central School District             Islip Union Free School District
SUPERINTENDENT: Greer Rychcik                 SUPERINTENDENT: Ellen Semel
E-MAIL: greerrychcik@hpcsd.org                E-MAIL: esemel@islipufsd.org
PHONE NUMBER: (845) 229-4000                  PHONE NUMBER: (631) 650-8210
11 Boice Rd                                   215 Main St
Hyde Park, NY 12538                           Islip, NY 11751

Indian Lake Central School District           Ithaca City School District
SUPERINTENDENT: David Snide                   SUPERINTENDENT: Luvelle Brown
E-MAIL: snided@ilcsd.org                      E-MAIL: luvelle.brown@icsd.k12.ny.us
PHONE NUMBER: (518) 648-5024                  PHONE NUMBER: (607) 274-2101
6345 Nys Rt 30                                400 Lake St
Indian Lake, NY 12842                         Ithaca, NY 14851
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 610 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Jamestown City School District                   Johnstown City School District
SUPERINTENDENT: Kevin Whitaker                   SUPERINTENDENT: Karen Geelan
E-MAIL: kevin.j.whitaker@jpsny.org               E-MAIL: kgeelan@johnstownschools.org
PHONE NUMBER: (716) 483-4350                     PHONE NUMBER: (518) 762-4611
197 Martin Rd                                    1 Sir Bills Circle-Ste 101
Jamestown, NY 14701                              Johnstown, NY 12095

Jamesville-dewitt Central School District        Katonah-lewisboro Union Free School District
SUPERINTENDENT: Peter Smith                      SUPERINTENDENT: Andrew Selesnick
E-MAIL: psmith@jd.cnyric.org                     E-MAIL: aselesnick@klschools.org
PHONE NUMBER: (315) 445-8304                     PHONE NUMBER: (914) 763-7001
6845 Edinger Dr                                  1 Shady Ln
Dewitt, NY 13214                                 South Salem, NY 10590

Jasper-troupsburg Central School District        Keene Central School District
SUPERINTENDENT: Michael Mead                     SUPERINTENDENT: Daniel Mayberry
E-MAIL: mmead@jtcsd.org                          E-MAIL: dmayberry@keenecentralschool.org
PHONE NUMBER: (607) 792-3675                     PHONE NUMBER: (518) 576-4555
3769 State Rt 417                                33 Market St
Jasper, NY 14855                                 Keene Valley, NY 12943

Jefferson Central School District                Kendall Central School District
SUPERINTENDENT: Tarkan Ceng                      SUPERINTENDENT: Julie Christensen
E-MAIL: tceng@jeffersoncsd.org                   E-MAIL: jchristensen@kendallschools.org
PHONE NUMBER: (607) 652-7821                     PHONE NUMBER: (585) 659-2741
1332 St Rt 10                                    1932 Kendall Rd
Jefferson, NY 12093                              Kendall, NY 14476

Jefferson-lewis-hamilton-herkimer-oneida Boces   Kenmore-tonawanda Union Free School District
SUPERINTENDENT: Stephen Todd                     SUPERINTENDENT: Sabatino Cimato
E-MAIL: stodd@boces.com                          E-MAIL: scimato@ktufsd.org
PHONE NUMBER: (315) 779-7010                     PHONE NUMBER: (716) 874-8400
20104 State Rte 3                                1500 Colvin Blvd
Watertown, NY 13601                              Buffalo, NY 14223

Jericho Union Free School District               Kinderhook Central School District
SUPERINTENDENT: Henry Grishman                   SUPERINTENDENT: Suzanne Guntlow
E-MAIL: hgrishman@jerichoschools.org             E-MAIL: sguntlow@ichabodcrane.org
PHONE NUMBER: (516) 203-3600                     PHONE NUMBER: (518) 758-7575
99 Cedar Swamp Rd                                2910 Rt 9
Jericho, NY 11753                                Valatie, NY 12184

Johnsburg Central School District                Kings Park Central School District
SUPERINTENDENT: Michael Markwica                 SUPERINTENDENT: Timothy Eagen
E-MAIL: mmarkwica@johnsburgcsd.org               E-MAIL: eagent@kpcsd.org
PHONE NUMBER: (518) 251-2814                     PHONE NUMBER: (631) 269-3310
165 Main St                                      180 Lawrence Rd-Rm 208
North Creek, NY 12853                            Kings Park, NY 11754

Johnson City Central School District             Kingston City School District
SUPERINTENDENT: Mary Roland                      SUPERINTENDENT: Paul Padalino
E-MAIL: mroland@jcschools.stier.org              E-MAIL: ppadalino@kingstoncityschools.org
PHONE NUMBER: (607) 763-1230                     PHONE NUMBER: (845) 339-3000
666 Reynolds Rd                                  61 Crown St
Johnson City, NY 13790                           Kingston, NY 12401
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 611 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Kiryas Joel Village Union Free School District   Lancaster Central School District
SUPERINTENDENT: Joel Petlin                      SUPERINTENDENT: Michael Vallely
E-MAIL: jpetlin@kjsd.k12.ny.us                   E-MAIL: mvallely@lancasterschools.org
PHONE NUMBER: (845) 782-2300                     PHONE NUMBER: (716) 686-3201
48 Bakertown Rd-Ste 401                          177 Central Ave
Monroe, NY 10950                                 Lancaster, NY 14086

La Fargeville Central School District            Lansing Central School District
SUPERINTENDENT: Travis Hoover                    SUPERINTENDENT: Chris Pettograsso
E-MAIL: thoover@lafargevillecsd.org              E-MAIL: cpettograsso@lcsd.k12.ny.us
PHONE NUMBER: (315) 658-2241                     PHONE NUMBER: (607) 533-3020
20414 Sunrise Ave                                284 Ridge Rd
La Fargeville, NY 13656                          Lansing, NY 14882

Lackawanna City School District                  Lansingburgh Central School District
SUPERINTENDENT: Keith Lewis                      SUPERINTENDENT: Antonio Abitabile
E-MAIL: klewis@lackawannaschools.org             E-MAIL: aabitabile@lansingburgh.org
PHONE NUMBER: (716) 827-6767                     PHONE NUMBER: (518) 233-6850
245 S Shore Blvd                                 576 5Th Ave
Lackawanna, NY 14218                             Troy, NY 12182

Lafayette Central School District                Laurens Central School District
SUPERINTENDENT: Jeremy Belfield                  SUPERINTENDENT: William Dorritie
E-MAIL: jbelfield@lafayetteschools.org           E-MAIL: bdorritie@laurenscs.org
PHONE NUMBER: (315) 677-9728                     PHONE NUMBER: (607) 432-2050
5955 Us Rt 20W                                   55 Main St
Lafayette, NY 13084                              Laurens, NY 13796

Lake George Central School District              Lawrence Union Free School District
SUPERINTENDENT: Lynne Rutnik                     SUPERINTENDENT: Ann Pedersen
E-MAIL: rutnikl@lkgeorge.org                     E-MAIL: apedersen@lawrence.k12.ny.us
PHONE NUMBER: (518) 668-5456                     PHONE NUMBER: (516) 295-7030
381 Canada St                                    195 Broadway
Lake George, NY 12845                            Lawrence, NY 11559

Lake Placid Central School District              Le Roy Central School District
SUPERINTENDENT: Roger Catania                    SUPERINTENDENT: Merritt Holly
E-MAIL: rcatania@lpcsd.org                       E-MAIL: mholly@leroycsd.org
PHONE NUMBER: (518) 523-2475                     PHONE NUMBER: (585) 768-8133
50 Cummings Rd                                   2-6 Trigon Park
Lake Placid, NY 12946                            Le Roy, NY 14482

Lake Pleasant Central School District            Letchworth Central School District
SUPERINTENDENT: Heather Philo                    SUPERINTENDENT: Todd Campbell
E-MAIL: hphilo@lpschool.com                      E-MAIL: tcampbell@letchworth.k12.ny.us
PHONE NUMBER: (518) 548-7571                     PHONE NUMBER: (585) 493-5450
120 Elm Lake Rd                                  5550 School Rd
Speculator, NY 12164                             Gainesville, NY 14066

Lakeland Central School District                 Levittown Union Free School District
SUPERINTENDENT: George Stone                     SUPERINTENDENT: Tonie Mcdonald
E-MAIL: gstone@lakelandschools.org               E-MAIL: tmcdonald@levittownschools.com
PHONE NUMBER: (914) 245-1700                     PHONE NUMBER: (516) 520-8300
1086 Main St                                     150 Abbey Ln
Shrub Oak, NY 10588                              Levittown, NY 11756
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 612 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Lewiston-porter Central School District    Livonia Central School District
SUPERINTENDENT: Paul Casseri               SUPERINTENDENT: Matthew Cole
E-MAIL: casserip@lew-port.com              E-MAIL: superintendent@livoniacsd.org
PHONE NUMBER: (716) 286-7266               PHONE NUMBER: (585) 346-4000
4061 Creek Rd                              40 Spring St
Youngstown, NY 14174                       Livonia, NY 14487

Liberty Central School District            Lockport City School District
SUPERINTENDENT: Augustine Tornatore        SUPERINTENDENT: Michelle Bradley
E-MAIL: atornatore@libertyk12.org          E-MAIL: mbradley@lockportschools.net
PHONE NUMBER: (845) 292-6990               PHONE NUMBER: (716) 478-4835
115 Buckley St                             130 Beattie Ave
Liberty, NY 12754                          Lockport, NY 14094

Lindenhurst Union Free School District     Locust Valley Central School District
SUPERINTENDENT: Daniel Giordano            SUPERINTENDENT: Kenneth Graham
E-MAIL: dgiordano@lufsd.org                E-MAIL: kgraham@lvcsd.k12.ny.us
PHONE NUMBER: (631) 867-3001               PHONE NUMBER: (516) 277-5001
350 Daniel St                              Horse Hollow Rd
Lindenhurst, NY 11757                      Locust Valley, NY 11560

Lisbon Central School District             Long Beach City School District
SUPERINTENDENT: Patrick Farrand            SUPERINTENDENT: Jennifer Gallagher
E-MAIL: farrandp@lisbon.k12.ny.us          E-MAIL: jgallagher@lbeach.org
PHONE NUMBER: (315) 393-4951               PHONE NUMBER: (516) 897-2104
6866 County Rt 10                          239 Lido Blvd
Lisbon, NY 13658                           Long Beach, NY 11561

Little Falls City School District          Long Lake Central School District
SUPERINTENDENT: Keith Levatino             SUPERINTENDENT: Noelle Short
E-MAIL: klevatino@lfcsd.org                E-MAIL: nshort@longlakecsd.org
PHONE NUMBER: (315) 823-1470               PHONE NUMBER: (518) 624-2147
15 Petrie St                               20 School Ln
Little Falls, NY 13365                     Long Lake, NY 12847

Little Flower Union Free School District   Longwood Central School District
SUPERINTENDENT: Harold Dean                SUPERINTENDENT: Michael Lonergan
E-MAIL: hdean@littleflowerufsd.org         E-MAIL: michael.lonergan@longwoodcsd.org
PHONE NUMBER: (631) 929-4300               PHONE NUMBER: (631) 345-2172
2460 N Wading River Rd                     35 Yaphnk-Mid Isl Rd
Wading River, NY 11792                     Middle Island, NY 11953

Liverpool Central School District          Lowville Academy & Central School District
SUPERINTENDENT: Mark Potter                SUPERINTENDENT: Rebecca King
E-MAIL: mpotter@liverpool.k12.ny.us        E-MAIL: rdunckelking@lowvilleacademy.org
PHONE NUMBER: (315) 622-7125               PHONE NUMBER: (315) 376-9000
195 Blackberry Rd                          7668 N State St
Liverpool, NY 13090                        Lowville, NY 13367

Livingston Manor Central School District   Lyme Central School District
SUPERINTENDENT: John Evans                 SUPERINTENDENT: Cammy Morrison
E-MAIL: john.evans@lmcs.us                 E-MAIL: cmorrison@lymecsd.org
PHONE NUMBER: (845) 439-4400               PHONE NUMBER: (315) 649-2417
19 School St                               11868 Academy St
Livingston Manor, NY 12758                 Chaumont, NY 13622
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 613 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Lyncourt Union Free School District         Malone Central School District
SUPERINTENDENT: James Austin                SUPERINTENDENT: Jerry Griffin
E-MAIL: jaustin@lyncourtschool.org          E-MAIL: jgriffin@malonecsd.org
PHONE NUMBER: (315) 455-7571                PHONE NUMBER: (518) 483-7800
2707-2709 Court St                          42 Huskie Ln
Syracuse, NY 13208                          Malone, NY 12953

Lyndonville Central School District         Malverne Union Free School District
SUPERINTENDENT: Jason Smith                 SUPERINTENDENT: Lorna Lewis
E-MAIL: jasmith@lyndonville.wnyric.org      E-MAIL: llewis@malverne.k12.ny.us
PHONE NUMBER: (585) 765-2251                PHONE NUMBER: (516) 887-6405
25 Housel Ave                               301 Wicks Ln
Lyndonville, NY 14098                       Malverne, NY 11565

Lyons Central School District               Mamaroneck Union Free School District
SUPERINTENDENT: Donald Putnam               SUPERINTENDENT: Robert Shaps
E-MAIL: dputnam@lyonscsd.org                E-MAIL: rshaps@mamkschools.org
PHONE NUMBER: (315) 946-2200                PHONE NUMBER: (914) 220-3000
10 Clyde Rd                                 1000 W Boston Post Rd
Lyons, NY 14489                             Mamaroneck, NY 10543

Madison Central School District             Manchester-shortsville Central School District (red
SUPERINTENDENT: Jason Mitchell              Jacket)
E-MAIL: jmitchell@madisoncentralny.org      SUPERINTENDENT: Charlene Dehn
PHONE NUMBER: (315) 893-1878                E-MAIL: charlene.dehn@redjacket.org
7303 Rt 20                                  PHONE NUMBER: (585) 289-3964
Madison, NY 13402                           1506 Rt 21
                                            Shortsville, NY 14548
Madison-oneida Boces
SUPERINTENDENT: Scott Budelmann             Manhasset Union Free School District
E-MAIL: sbudelmann@moboces.org              SUPERINTENDENT: Vincent Butera
PHONE NUMBER: (315) 361-5500                E-MAIL: vbutera@manhassetschools.org
4937 Spring Rd                              PHONE NUMBER: (516) 267-7705
Verona, NY 13478                            200 Memorial Pl
                                            Manhasset, NY 11030
Madrid-waddington Central School District
SUPERINTENDENT: Eric Burke                  Marathon Central School District
E-MAIL: eburke@mwcsk12.org                  SUPERINTENDENT: Rebecca Stone
PHONE NUMBER: (315) 322-5746                E-MAIL: rstone@marathonschools.org
2582 State Hwy 345                          PHONE NUMBER: (607) 849-3117
Madrid, NY 13660                            1 E Main St
                                            Marathon, NY 13803
Mahopac Central School District
SUPERINTENDENT: Anthony DiCarlo             Marcellus Central School District
E-MAIL: dicarloa@mahopac.k12.ny.us          SUPERINTENDENT: Michelle Brantner
PHONE NUMBER: (845) 628-3415                E-MAIL: mbrantner@marcellusschools.org
179 E Lake Blvd                             PHONE NUMBER: (315) 673-6000
Mahopac, NY 10541                           2 Reed Pkwy
                                            Marcellus, NY 13108
Maine-endwell Central School District
SUPERINTENDENT: Jason Fossen                Margaretville Central School District
E-MAIL: jvanfossen@me.stier.org             SUPERINTENDENT: Robert Chakar
PHONE NUMBER: (607) 754-1400                E-MAIL: rchakar@margaretvillecs.org
712 Farm-To-Market Rd                       PHONE NUMBER: (845) 586-2647
Endwell, NY 13760                           415 Main St
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 614 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Margaretville, NY 12455                          Mechanicville, NY 12118

Marion Central School District                   Medina Central School District
SUPERINTENDENT: Donald Bavis                     SUPERINTENDENT: Mark Kruzynski
E-MAIL: dbavis@marioncs.org                      E-MAIL: mkruzynski@medinacsd.org
PHONE NUMBER: (315) 926-2300                     PHONE NUMBER: (585) 798-2700
4034 Warner Rd                                   1 Mustang Dr
Marion, NY 14505                                 Medina, NY 14103

Marlboro Central School District                 Menands Union Free School District
SUPERINTENDENT: Michael Brooks                   SUPERINTENDENT: Maureen Long
E-MAIL: michael.brooks@marlboroschools.org       E-MAIL: mlong@menands.org
PHONE NUMBER: (845) 236-5802                     PHONE NUMBER: (518) 465-4561
21 Milton Tpke-Ste 100                           19 Wards Ln
Milton, NY 12547                                 Menands, NY 12204

Massapequa Union Free School District            Merrick Union Free School District
SUPERINTENDENT: Lucille Iconis                   SUPERINTENDENT: Dominick Palma
E-MAIL: liconis@msd.k12.ny.us                    E-MAIL: dpalma@merrick.k12.ny.us
PHONE NUMBER: (516) 308-5000                     PHONE NUMBER: (516) 992-7200
4925 Merrick Rd                                  21 Babylon Rd
Massapequa, NY 11758                             Merrick, NY 11566

Massena Central School District                  Mexico Central School District
SUPERINTENDENT: Patrick Brady                    SUPERINTENDENT: Sean Bruno
E-MAIL: pbrady@mcs.k12.ny.us                     E-MAIL: sbruno@mexicocsd.org
PHONE NUMBER: (315) 764-3700                     PHONE NUMBER: (315) 963-8400
84 Nightengale Ave                               16 Fravor Rd-Ste A
Massena, NY 13662                                Mexico, NY 13114

Mattituck-cutchogue Union Free School District   Middle Country Central School District
SUPERINTENDENT: Anne Smith                       SUPERINTENDENT: Roberta Gerold
E-MAIL: asmith@mufsd.com                         E-MAIL: rgerold@mccsd.net
PHONE NUMBER: (631) 298-4242                     PHONE NUMBER: (631) 285-8005
385 Depot Ln                                     8 43Rd St-Adm Off
Cutchogue, NY 11935                              Centereach, NY 11720

Mayfield Central School District                 Middleburgh Central School District
SUPERINTENDENT: Christopher Harper               SUPERINTENDENT: Brian Dunn
E-MAIL: harper.christopher@mayfieldcsd.org       E-MAIL: brian.dunn@middleburghcsd.org
PHONE NUMBER: (518) 661-8207                     PHONE NUMBER: (518) 827-3625
27 School St                                     245 Main St
Mayfield, NY 12117                               Middleburgh, NY 12122

Mcgraw Central School District                   Middletown City School District
SUPERINTENDENT: Melinda Mccool                   SUPERINTENDENT: Tom Scott
E-MAIL: mmccool@mcgrawschools.org                E-MAIL: thomas.scott@ecsdm.org
PHONE NUMBER: (607) 836-3636                     PHONE NUMBER: (845) 326-1134
10 W Academy St                                  223 Wisner Ave Ext
Mcgraw, NY 13101                                 Middletown, NY 10940

Mechanicville City School District               Milford Central School District
SUPERINTENDENT: Bruce Potter                     SUPERINTENDENT: Mark Place
E-MAIL: bpotter@mechanicville.org                E-MAIL: mplace@milfordcentral.org
PHONE NUMBER: (518) 664-5727                     PHONE NUMBER: (607) 286-3341
25 Kniskern Ave                                  42 W Main St
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 615 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Milford, NY 13807                          Central Valley, NY 10917

Millbrook Central School District          Montauk Union Free School District
SUPERINTENDENT: Laura Mitchell             SUPERINTENDENT: Jack Perna
E-MAIL: laura.mitchell@millbrookcsd.org    E-MAIL: jperna@montaukschool.org
PHONE NUMBER: (845) 677-4200               PHONE NUMBER: (631) 668-2474
43 Alden Pl                                50 S Dorset Dr
Millbrook, NY 12545                        Montauk, NY 11954

Miller Place Union Free School District    Monticello Central School District
SUPERINTENDENT: Marianne Cartisano         SUPERINTENDENT: William Silver
E-MAIL: mcartisano@millerplace.k12.ny.us   E-MAIL: wsilver@k12mcsd.net
PHONE NUMBER: (631) 474-2700               PHONE NUMBER: (845) 794-7700
7 Memorial Dr                              237 Forestburgh Rd
Miller Place, NY 11764                     Monticello, NY 12701

Mineola Union Free School District         Moravia Central School District
SUPERINTENDENT: Michael Nagler             SUPERINTENDENT: John Birmingham
E-MAIL: mnagler@mineola.k12.ny.us          E-MAIL: jbirmingham@moraviaschool.org
PHONE NUMBER: (516) 237-2001               PHONE NUMBER: (315) 497-2670
121 Jackson Ave                            68 S Main St
Mineola, NY 11501                          Moravia, NY 13118

Minerva Central School District            Moriah Central School District
SUPERINTENDENT: Timothy Farrell            SUPERINTENDENT: William Larrow
E-MAIL: farrellt@minervasd.org             E-MAIL: wlarrow@moriahk12.org
PHONE NUMBER: (518) 251-2000               PHONE NUMBER: (518) 546-3301
1466 County Rt 29                          39 Viking Ln
Olmstedville, NY 12857                     Port Henry, NY 12974

Minisink Valley Central School District    Morris Central School District
SUPERINTENDENT: Brian Monahan              SUPERINTENDENT: Matthew Sheldon
E-MAIL: bmonahan@minisink.com              E-MAIL: msheldon@morriscs.org
PHONE NUMBER: (845) 355-5100               PHONE NUMBER: (607) 263-6100
2320 Rt 6                                  65 Main St
Slate Hill, NY 10973                       Morris, NY 13808

Monroe 1 Boces                             Morrisville-eaton Central School District
SUPERINTENDENT: Daniel White               SUPERINTENDENT: Gregory Molloy
E-MAIL: dan_white@boces.monroe.edu         E-MAIL: gmolloy@m-ecs.org
PHONE NUMBER: (585) 383-2200               PHONE NUMBER: (315) 684-9300
41 O'Connor Rd                             5061 Fearon Rd
Fairport, NY 14450                         Morrisville, NY 13408

Monroe 2-orleans Boces                     Mount Markham Central School District
SUPERINTENDENT: Jo-Anne Antonacci          SUPERINTENDENT: Paul Berry
E-MAIL: jantonac@monroe2boces.org          E-MAIL: pberry@mmcsd.org
PHONE NUMBER: (585) 352-2411               PHONE NUMBER: (315) 822-2824
3599 Big Ridge Rd                          500 Fairground Rd
Spencerport, NY 14559                      West Winfield, NY 13491

Monroe-woodbury Central School District    Mount Morris Central School District
SUPERINTENDENT: Elsie Rodriguez            SUPERINTENDENT: Greg Bump
E-MAIL: erodrigu@mw.k12.ny.us              E-MAIL: gbump@mtmorriscsd.org
PHONE NUMBER: (845) 460-6200               PHONE NUMBER: (585) 658-3333
278 Rt 32-Educ Ctr                         30 Bonadonna Ave
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 616 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Mount Morris, NY 14510                              71 Clinton Rd
                                                    Garden City, NY 11530
Mount Pleasant Central School District
SUPERINTENDENT: Kurtis Kotes                        New Hartford Central School District
E-MAIL: kkotes@mtplcsd.org                          SUPERINTENDENT: Robert Nole
PHONE NUMBER: (914) 769-5500                        E-MAIL: bnole@nhart.org
825 Westlake Dr                                     PHONE NUMBER: (315) 624-1218
Thornwood, NY 10594                                 33 Oxford Rd
                                                    New Hartford, NY 13413
Mount Pleasant-blythedale Union Free School
District                                            New Hyde Park-garden City Park Union Free School
SUPERINTENDENT: Emily Hersh                         District
E-MAIL: ehersh@mpbschools.org                       SUPERINTENDENT: Jennifer Morrison
PHONE NUMBER: (914) 347-1800                        E-MAIL: jmorrison@nhp-gcp.org
95 Bradhurst Ave                                    PHONE NUMBER: (516) 434-2305
Valhalla, NY 10595                                  1950 Hillside Ave
                                                    New Hyde Park, NY 11040
Mount Pleasant-cottage Union Free School District
SUPERINTENDENT: Stephen Beovich                     New Lebanon Central School District
E-MAIL: sbeovich@mpcsny.org                         SUPERINTENDENT: Leslie Whitcomb
PHONE NUMBER: (914) 769-0456                        E-MAIL: lwhitcomb@newlebanoncsd.org
1075 Broadway                                       PHONE NUMBER: (518) 794-9016
Pleasantville, NY 10570                             14665 Rt 22
                                                    New Lebanon, NY 12125
Mount Sinai Union Free School District
SUPERINTENDENT: Gordon Brosdal                      New Paltz Central School District
E-MAIL: gbrosdal@mtsinai.k12.ny.us                  SUPERINTENDENT: Angela Medina
PHONE NUMBER: (631) 870-2550                        E-MAIL: superintendent@newpaltz.k12.ny.us
118 N Country Rd                                    PHONE NUMBER: (845) 256-4020
Mount Sinai, NY 11766                               196 Main St
                                                    New Paltz, NY 12561
Mount Vernon School District
SUPERINTENDENT: Kenneth Hamilton                    New Rochelle City School District
E-MAIL: khamilton@mtvernoncsd.org                   SUPERINTENDENT: Magda Parvey
PHONE NUMBER: (914) 665-5000                        E-MAIL: mparvey@nredlearn.org
165 N Columbus Ave                                  PHONE NUMBER: (914) 576-4300
Mount Vernon, NY 10553                              515 North Ave
                                                    New Rochelle, NY 10801
Nanuet Union Free School District
SUPERINTENDENT: Kevin Mccahill                      New Suffolk Common School District
E-MAIL: kmccahill@nanuetsd.org                      SUPERINTENDENT: Phil Kent
PHONE NUMBER: (845) 627-9880                        E-MAIL: philkent@newsuffolkschool.com
101 Church St                                       PHONE NUMBER: (631) 734-6940
Nanuet, NY 10954                                    1295 4Th St
                                                    New Suffolk, NY 11956
Naples Central School District
SUPERINTENDENT: Matt Frahm                          New York City Geographic District # 1
E-MAIL: mfrahm@naplescsd.org                        SUPERINTENDENT: Carry Chan
PHONE NUMBER: (585) 374-7901                        E-MAIL: cchan2@schools.nyc.gov
136 N Main St                                       PHONE NUMBER: (212) 356-3740
Naples, NY 14512                                    166 Essex St
                                                    New York, NY 10002
Nassau Boces
SUPERINTENDENT: Robert Dillon                       New York City Geographic District # 2
E-MAIL: rdillon@nasboces.org                        SUPERINTENDENT: Donalda Chumney
PHONE NUMBER: (516) 396-2200                        E-MAIL: dchumney@schools.nyc.gov
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 617 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


PHONE NUMBER: (212) 356-3815              PHONE NUMBER: (718) 741-5852
333 7Th Ave-7Th Fl                        1 Fordham Plaza-Rm 813
New York, NY 10001                        Bronx, NY 10458

New York City Geographic District # 3     New York City Geographic District #11
SUPERINTENDENT: Ilene Altschul            SUPERINTENDENT: Cristine Vaughan
E-MAIL: ialtsch@schools.nyc.gov           E-MAIL: cvaugha2@schools.nyc.gov
PHONE NUMBER: (212) 678-5857              PHONE NUMBER: (718) 519-2620
154 W 93Rd St                             1250 Arnow Ave.
New York, NY 10025                        Bronx, NY 10469

New York City Geographic District # 4     New York City Geographic District #12
SUPERINTENDENT: Alexandra Estrella        SUPERINTENDENT: Jacqueline Rosado
E-MAIL: aestrel3@schools.nyc.gov          E-MAIL: jrosado3@schools.nyc.gov
PHONE NUMBER: (212) 831-4981              PHONE NUMBER: (718) 328-2310
319 E 117Th St                            1970 W. Farms Rd.
New York, NY 10035                        Bronx, NY 10459

New York City Geographic District # 5     New York City Geographic District #13
SUPERINTENDENT: Danika Rux                SUPERINTENDENT: Kamar Samuels
E-MAIL: drux@schools.nyc.gov              E-MAIL: ksamuels@schools.nyc.gov
PHONE NUMBER: (212) 769-7500              PHONE NUMBER: (718) 636-3284
425 W 123Rd St                            355 Park Ave
New York, NY 10027                        Brooklyn, NY 11238

New York City Geographic District # 6     New York City Geographic District #14
SUPERINTENDENT: Manuel Ramirez            SUPERINTENDENT: Alicja Winnicki
E-MAIL: mramire4@schools.nyc.gov          E-MAIL: awinnic@schools.nyc.gov
PHONE NUMBER: (212) 521-3757              PHONE NUMBER: (718) 302-7600
4360 Broadway-Rm 527                      215 Heyward St
New York, NY 10033                        Brooklyn, NY 11206

New York City Geographic District # 7     New York City Geographic District #15
SUPERINTENDENT: Elisa Alvarez             SUPERINTENDENT: Anita Skop
E-MAIL: Ealvarez2@Schools.nyc.gov         E-MAIL: askop@schools.nyc.gov
PHONE NUMBER: (718) 742-6500              PHONE NUMBER: (718) 642-5868
501 Courtland Ave                         131 Livingston Ave-Rm 301
Bronx, NY 10451                           Brooklyn, NY 11201

New York City Geographic District # 8     New York City Geographic District #16
SUPERINTENDENT: Erika Tobia               SUPERINTENDENT: Rahesha Harris
E-MAIL: etobia@schools.nyc.gov            E-MAIL: RAmon@schools.nyc.gov
PHONE NUMBER: (718) 239-5890              PHONE NUMBER: (718) 574-2834
601 Stickball Blvd                        1010 Lafayette Ave.
Bronx, NY 10473                           Brooklyn, NY 11221

New York City Geographic District # 9     New York City Geographic District #17
SUPERINTENDENT: Leticia Rosario           SUPERINTENDENT: Clarence Ellis
E-MAIL: lrosario2@schools.nyc.gov         E-MAIL: cellis3@schools.nyc.gov
PHONE NUMBER: (718) 579-7143              PHONE NUMBER: (718) 221-4372
1245 Washington Avenue Room 102           1224 Park Pl
Bronx, NY 10456                           Brooklyn, NY 11213

New York City Geographic District #10     New York City Geographic District #18
SUPERINTENDENT: Maribel Hulla             SUPERINTENDENT: Beverly Wilkins
E-MAIL: mhulla@schools.nyc.gov            E-MAIL: bwilkin@schools.nyc.gov
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 618 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


PHONE NUMBER: (718) 566-6008              PHONE NUMBER: (718) 631-6982
1106 E 95Th St                            61-15 Oceania St
Brooklyn, NY 11236                        Bayside, NY 11361

New York City Geographic District #19     New York City Geographic District #27
SUPERINTENDENT: Thomas Mcbryde            SUPERINTENDENT: Jennifer Ambert
E-MAIL: tmcbrydejr@schools.nyc.gov        E-MAIL: jambert@schools.nyc.gov
PHONE NUMBER: (718) 342-3625              PHONE NUMBER: (718) 642-5770
557 Pennsylvania Ave                      82-01 Rockaway Blvd-Rm 460
Brooklyn, NY 11207                        Ozone Park, NY 11416

New York City Geographic District #20     New York City Geographic District #28
SUPERINTENDENT: Karina Costantino         SUPERINTENDENT: Mabel Sarduy
E-MAIL: kcostan@schools.nyc.gov           E-MAIL: MSarduy@schools.nyc.gov
PHONE NUMBER: (718) 759-4912              PHONE NUMBER: (718) 557-2622
415 89Th St                               90-27 Sutphin Blvd
Brooklyn, NY 11209                        Jamaica, NY 11435

New York City Geographic District #21     New York City Geographic District #29
SUPERINTENDENT: Isabel Dimola             SUPERINTENDENT: Beverly Mitchell
E-MAIL: idimola@schools.nyc.gov           E-MAIL: bmitche2@schools.nyc.gov
PHONE NUMBER: (718) 714-2502              PHONE NUMBER: (718) 264-3146
501 West Ave                              222-14 Jamaica Ave-Rm 217
Brooklyn, NY 11224                        Queens Village, NY 11428

New York City Geographic District #22     New York City Geographic District #30
SUPERINTENDENT: Juliana Bove              SUPERINTENDENT: Philip Composto
E-MAIL: jbove@schools.nyc.gov             E-MAIL: pcompos@schools.nyc.gov
PHONE NUMBER: (718) 968-6117              PHONE NUMBER: (718) 391-8323
5619 Flatlands Ave.                       28-11 Queens Plz N
Brooklyn, NY 11234                        Long Island City, NY 11101

New York City Geographic District #23     New York City Geographic District #31
SUPERINTENDENT: Miatheresa Pate           SUPERINTENDENT: Anthony Lodico
E-MAIL: mpate@schools.nyc.gov             E-MAIL: alodico@schools.nyc.gov
PHONE NUMBER: (718) 240-3677              PHONE NUMBER: (718) 420-5667
2021 Bergen St                            715 Ocean Terr-Rm 129
Brooklyn, NY 11233                        Staten Island, NY 10301

New York City Geographic District #24     New York City Geographic District #32
SUPERINTENDENT: Madelene Chan             SUPERINTENDENT: Sheila Gorski
E-MAIL: mchan2@schools.nyc.gov            E-MAIL: sgorski@schools.nyc.gov
PHONE NUMBER: (718) 592-3357              PHONE NUMBER: (718) 574-1100
98-50 50Th Ave-Rm 102                     797 Bushwick Ave
Corona, NY 11368                          Brooklyn, NY 11221

New York City Geographic District #25     New York Mills Union Free School District
SUPERINTENDENT: Danielle Dimango          SUPERINTENDENT: Joanne Shelmidine
E-MAIL: ddimang@schools.nyc.gov           E-MAIL: jshelmidine@newyorkmills.org
PHONE NUMBER: (718) 281-7605              PHONE NUMBER: (315) 768-8127
30-48 Linden Pl                           1 Marauder Blvd
Flushing, NY 11354                        New York Mills, NY 13417

New York City Geographic District #26     New York State Office Mental Health (omh)
SUPERINTENDENT: Danielle Giunta           SUPERINTENDENT: Ann-Marie Sullivan
E-MAIL: dgiunta4@schools.nyc.gov          E-MAIL: ann.sullivan@omh.ny.gov
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 619 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


PHONE NUMBER: (518) 473-6328              PHONE NUMBER: (607) 564-9955
44 Holland Ave                            247 Main St
Albany, NY 12229                          Newfield, NY 14867

New York State School For The Blind       Niagara Falls City School District
SUPERINTENDENT: Barbara Lemen             SUPERINTENDENT: Mark Laurrie
E-MAIL: barbara.lemen@nysed.gov           E-MAIL: mlaurrie@nfschools.net
PHONE NUMBER: (585) 343-5384              PHONE NUMBER: (716) 286-4205
2A Richmond Ave                           630 66Th St
Batavia, NY 14020                         Niagara Falls, NY 14304

New York State School For The Deaf        Niagara-wheatfield Central School District
SUPERINTENDENT: Joyce Long                SUPERINTENDENT: Daniel Ljiljanich
E-MAIL: joyce.long@nysed.gov              E-MAIL: dljiljanich@nwcsd.org
PHONE NUMBER: (315) 337-8400              PHONE NUMBER: (716) 215-3000
401 Turin St                              6700 Schultz St
Rome, NY 13440                            Niagara Falls, NY 14304

Newark Central School District            Niskayuna Central School District
SUPERINTENDENT: Matthew Cook              SUPERINTENDENT: Cosimo Tangorra
E-MAIL: matt.cook@newarkcsd.org           E-MAIL: ctangorra@niskyschools.org
PHONE NUMBER: (315) 332-3230              PHONE NUMBER: (518) 377-4666
100 E Miller St                           1239 Van Antwerp Rd
Newark, NY 14513                          Schenectady, NY 12309

Newark Valley Central School District     North Babylon Union Free School District
SUPERINTENDENT: Ryan Dougherty            SUPERINTENDENT: Glen Eschbach
E-MAIL: rdougherty@nvcs.stier.org         E-MAIL: geschbach@northbabylonschools.net
PHONE NUMBER: (607) 642-3221              PHONE NUMBER: (631) 620-7011
79 Whig St                                5 Jardine Pl
Newark Valley, NY 13811                   North Babylon, NY 11703

Newburgh City School District             North Bellmore Union Free School District
SUPERINTENDENT: Roberto Padilla           SUPERINTENDENT: Marie Testa
E-MAIL: rpadilla@necsd.net                E-MAIL: mtesta@northbellmoreschools.org
PHONE NUMBER: (845) 563-3510              PHONE NUMBER: (516) 992-3000
124 Grand St                              2616 Martin Ave
Newburgh, NY 12550                        Bellmore, NY 11710

Newcomb Central School District           North Collins Central School District
SUPERINTENDENT: Christian Fisher          SUPERINTENDENT: Scott Taylor
E-MAIL: cfisher@newcombcsd.org            E-MAIL: staylor@northcollins.wnyric.org
PHONE NUMBER: (518) 582-3341              PHONE NUMBER: (716) 337-0101
5535 Rt 28N                               2045 School St
Newcomb, NY 12852                         North Collins, NY 14111

Newfane Central School District           North Colonie Csd
SUPERINTENDENT: Michael Baumann           SUPERINTENDENT: Daniel Corr
E-MAIL: mbaumann@newfane.wnyric.org       E-MAIL: dcorr@ncolonie.org
PHONE NUMBER: (716) 778-6850              PHONE NUMBER: (518) 785-8591
6048 Godfrey Rd                           91 Fiddlers Ln
Burt, NY 14028                            Latham, NY 12110

Newfield Central School District          North Greenbush Common School District (williams)
SUPERINTENDENT: Vicky Volpicelli          SUPERINTENDENT: Christine Hamill
E-MAIL: vvolpicelli@newfieldschools.org   E-MAIL: lrsuper@nycap.rr.com
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 620 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


PHONE NUMBER: (518) 283-6748                 PHONE NUMBER: (845) 373-4100
476 N Greenbush Rd                           194 Haight Rd
Rensselaer, NY 12144                         Amenia, NY 12501

North Merrick Union Free School District     Northeastern Clinton Central School District
SUPERINTENDENT: Cynthia Seniuk               SUPERINTENDENT: Robb Garrand
E-MAIL: cseniuk@nmerrick.org                 E-MAIL: rgarrand@nccscougar.org
PHONE NUMBER: (516) 292-3694                 PHONE NUMBER: (518) 298-8242
1057 Merrick Ave                             103 Rt 276
Merrick, NY 11566                            Champlain, NY 12919

North Rose-wolcott Central School District   Northern Adirondack Central School District
SUPERINTENDENT: Michael Pullen               SUPERINTENDENT: James             Knight
E-MAIL: mpullen@nrwcs.org                    E-MAIL: jknight@nacs1.org
PHONE NUMBER: (315) 594-3141                 PHONE NUMBER: (518) 594-7060
11631 Salter-Colvin Rd                       5572 Rt 11
Wolcott, NY 14590                            Ellenburg Depot, NY 12935

North Salem Central School District          Northport-east Northport Union Free School District
SUPERINTENDENT: Kenneth Freeston             SUPERINTENDENT: Robert Banzer
E-MAIL: kfreeston@northsalemschools.org      E-MAIL: robert.banzer@northport.k12.ny.us
PHONE NUMBER: (914) 669-5414                 PHONE NUMBER: (631) 262-6604
230 June Rd                                  158 Laurel Ave
North Salem, NY 10560                        Northport, NY 11768

North Shore Central School District          Northville Central School District
SUPERINTENDENT: Peter Giarrizzo              SUPERINTENDENT: Leslie Ford
E-MAIL: giarrizzop@northshoreschools.org     E-MAIL: lford@northvillecsd.org
PHONE NUMBER: (516) 277-7801                 PHONE NUMBER: (518) 863-7000
112 Franklin Ave                             131 S 3Rd St
Sea Cliff, NY 11579                          Northville, NY 12134

North Syracuse Central School District       Norwich City School District
SUPERINTENDENT: Daniel Bowles                SUPERINTENDENT: Diana Bowers
E-MAIL: dbowles@nscsd.org                    E-MAIL: dbowers@norwichcsd.org
PHONE NUMBER: (315) 218-2100                 PHONE NUMBER: (607) 334-1600
5355 W Taft Rd                               89 Midland Dr
North Syracuse, NY 13212                     Norwich, NY 13815

North Tonawanda City School District         Norwood-norfolk Central School District
SUPERINTENDENT: Gregory Woytila              SUPERINTENDENT: James Cruikshank
E-MAIL: gwoytila@ntschools.org               E-MAIL: jcruikshank@nncsk12.org
PHONE NUMBER: (716) 807-3500                 PHONE NUMBER: (315) 353-6631
176 Walck Rd                                 7852 State Hwy 56
North Tonawanda, NY 14120                    Norwood, NY 13668

North Warren Central School District         Nyack Union Free School District
SUPERINTENDENT: Michele French               SUPERINTENDENT: James Montesano
E-MAIL: mfrench@northwarrencsd.org           E-MAIL: jmontesano@nyackschools.org
PHONE NUMBER: (518) 494-3015                 PHONE NUMBER: (845) 353-7015
6110 State Rt 8                              13A Dickinson Ave
Chestertown, NY 12817                        Nyack, NY 10960

Northeast Central School District            Nyc Chancellor'S Office
SUPERINTENDENT: Ray Castellani               SUPERINTENDENT: Richard Carranza
E-MAIL: raymond.castellani@webutuck.org      E-MAIL: rcarranza@schools.nyc.gov
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 621 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


PHONE NUMBER: (212) 374-6000                     SUPERINTENDENT: Mary Zehr
52 Chambers St-Rm 320                            E-MAIL: mmzehr@oneidacsd.org
New York, NY 10007                               PHONE NUMBER: (315) 363-2550
                                                 565 Sayles St
Nyc Special Schools - District 75                Oneida, NY 13421
SUPERINTENDENT: Ketler Louissaint
E-MAIL: klouiss@schools.nyc.gov                  Oneida-herkimer-madison Boces
PHONE NUMBER: (212) 802-1617                     SUPERINTENDENT: Patricia Kilburn
400 First Ave                                    E-MAIL: pkilburn@oneida-boces.org
New York, NY 10010                               PHONE NUMBER: (315) 793-8561
                                                 4747 Middle Sttlmnt Rd
Nys Office For People With Developmental         New Hartford, NY 13413
Disabilities
SUPERINTENDENT: Theodore Kastner                 Oneonta City School District
E-MAIL:                                          SUPERINTENDENT: Thomas Brindley
commissioners.correspondence.unit@opwdd.ny.gov   E-MAIL: tbrindley@oneontacsd.org
PHONE NUMBER: (866) 946-9733                     PHONE NUMBER: (607) 433-8232
44 Holland Ave                                   31 Center St
Albany, NY 12229                                 Oneonta, NY 13820

Oakfield-alabama Central School District         Onondaga Central School District
SUPERINTENDENT: John Fisgus                      SUPERINTENDENT: Rob Price
E-MAIL: jfisgus@oahornets.org                    E-MAIL: rprice@ocs.cnyric.org
PHONE NUMBER: (585) 948-5211                     PHONE NUMBER: (315) 552-5000
7001 Lewiston Rd                                 4466 S Onondaga Rd
Oakfield, NY 14125                               Nedrow, NY 13120

Oceanside Union Free School District             Ontario-seneca-yates-cayuga-wayne Boces
SUPERINTENDENT: Phyllis Harrington               SUPERINTENDENT: Vicma Ramos
E-MAIL: pharrington@oceansideschools.org         E-MAIL: vicma.ramos@wflboces.org
PHONE NUMBER: (516) 678-1215                     PHONE NUMBER: (315) 332-7284
145 Merle Ave                                    131 Drumlin Ct
Oceanside, NY 11572                              Newark, NY 14513

Odessa-montour Central School District           Onteora Central School District
SUPERINTENDENT: Christopher Wood                 SUPERINTENDENT: Victoria Mclaren
E-MAIL: chwood@gstboces.org                      E-MAIL: vmclaren@onteora.k12.ny.us
PHONE NUMBER: (607) 594-3341                     PHONE NUMBER: (845) 657-8851
300 College Ave                                  4166 Rt 28
Odessa, NY 14869                                 Boiceville, NY 12412

Ogdensburg City School District                  Oppenheim-ephratah-st. Johnsville Csd
SUPERINTENDENT: Diana Bowers                     SUPERINTENDENT: Adam Heroth
E-MAIL: dbowers@norwichcsd.org                   E-MAIL: adam.heroth@oesj.org
PHONE NUMBER: (315) 393-0900                     PHONE NUMBER: (518) 568-2011
1100 State St                                    61 Monroe Street
Ogdensburg, NY 13669                             St Johnsville, NY 13452

Olean City School District                       Orange-ulster Boces
SUPERINTENDENT: Rick Moore                       SUPERINTENDENT: William Hecht
E-MAIL: rmoore@olean.wnyric.org                  E-MAIL: william.hecht@ouboces.org
PHONE NUMBER: (716) 375-8001                     PHONE NUMBER: (845) 291-0100
410 W Sullivan St                                53 Gibson Rd
Olean, NY 14760                                  Goshen, NY 10924

Oneida City School District                      Orchard Park Central School District
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 622 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


SUPERINTENDENT: Matthew Mcgarrity         SUPERINTENDENT: Corey Green
E-MAIL: mmcgarrity@opschools.org          E-MAIL: greenc@oacsd.org
PHONE NUMBER: (716) 209-6280              PHONE NUMBER: (607) 687-6224
2240 Southwestern Blvd                    5 Sheldon Guile Blvd
West Seneca, NY 14224                     Owego, NY 13827

Oriskany Central School District          Oxford Academy And Central School District
SUPERINTENDENT: Timothy Gaffney           SUPERINTENDENT: John Hillis
E-MAIL: tgaffney@oriskanycsd.org          E-MAIL: jhillis@oxac.org
PHONE NUMBER: (315) 768-2058              PHONE NUMBER: (607) 843-2025
1313 Utica St                             12 Fort Hill Park
Oriskany, NY 13424                        Oxford, NY 13830

Orleans-niagara Boces                     Oyster Bay-east Norwich Central School District
SUPERINTENDENT: Clark Godshall            SUPERINTENDENT: Laura Seinfeld
E-MAIL: superintendent@onboces.org        E-MAIL: lseinfeld@obenschools.org
PHONE NUMBER: (800) 836-7510              PHONE NUMBER: (516) 624-6505
4232 Shelby Basin Rd                      1 Mccouns Ln
Medina, NY 14103                          Oyster Bay, NY 11771

Ossining Union Free School District       Oysterponds Union Free School District
SUPERINTENDENT: Raymond Sanchez           SUPERINTENDENT: Richard Malone
E-MAIL: rsanchez@ossining.k12.ny.us       E-MAIL: rmalone@oysterponds.org
PHONE NUMBER: (914) 941-7700              PHONE NUMBER: (631) 323-2410
400 Executive Blvd                        23405 Main Rd
Ossining, NY 10562                        Orient, NY 11957

Oswego Boces                              Palmyra-macedon Central School District
SUPERINTENDENT: Christopher Todd          SUPERINTENDENT: Robert Ike
E-MAIL: ctodd@oswegoboces.org             E-MAIL: robert.ike@palmaccsd.org
PHONE NUMBER: (315) 963-4222              PHONE NUMBER: (315) 597-3401
179 County Rte 64                         151 Hyde Pkwy
Mexico, NY 13114                          Palmyra, NY 14522

Oswego City School District               Panama Central School District
SUPERINTENDENT: Dean Goewey               SUPERINTENDENT: Bert Lictus
E-MAIL: dgoewey@oswego.org                E-MAIL: blictus@mx.pancent.org
PHONE NUMBER: (315) 341-2000              PHONE NUMBER: (716) 782-4445
1 Buccaneer Boulevard                     41 North St
Oswego, NY 13126                          Panama, NY 14767

Otego-unadilla Central School District    Parishville-hopkinton Central School District
SUPERINTENDENT: David Richards            SUPERINTENDENT: Bill Collins
E-MAIL: drichards@unatego.stier.org       E-MAIL: collinsw@phcs.neric.org
PHONE NUMBER: (607) 988-5000              PHONE NUMBER: (315) 265-4642
2641 State Hwy 7                          12 County Rt 47
Otego, NY 13825                           Parishville, NY 13672

Otsego-delaware-schoharie-greene Boces    Patchogue-medford Union Free School District
SUPERINTENDENT: Nicholas Savin            SUPERINTENDENT: Donna Jones
E-MAIL: NSavin@oncboces.org               E-MAIL: djones@pmschools.org
PHONE NUMBER: (607) 588-6291              PHONE NUMBER: (631) 687-6380
2020 Jump Brook Rd                        241 S Ocean Ave
Grand Gorge, NY 12434                     Patchogue, NY 11772

Owego-apalachin Central School District   Pavilion Central School District
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 623 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


SUPERINTENDENT: Kenneth Ellison           SUPERINTENDENT: Daryl Mclaughlin
E-MAIL: ellison@pavilioncsd.org           E-MAIL: dmclaughlin2@perry.k12.ny.us
PHONE NUMBER: (585) 584-1013              PHONE NUMBER: (585) 237-0270
7014 Big Tree Rd                          33 Watkins Ave
Pavilion, NY 14525                        Perry, NY 14530

Pawling Central School District           Peru Central School District
SUPERINTENDENT: Kim Fontana               SUPERINTENDENT: Thomas Palmer
E-MAIL: fontanak@pcsdny.org               E-MAIL: tpalmer@perucsd.org
PHONE NUMBER: (845) 855-4600              PHONE NUMBER: (518) 643-6002
515 Rt 22                                 17 School St
Pawling, NY 12564                         Peru, NY 12972

Pearl River Union Free School District    Phelps-clifton Springs Central School District
SUPERINTENDENT: Marco Pochintesta         SUPERINTENDENT: Matt Sickles
E-MAIL: pochintestam@pearlriver.org       E-MAIL: msickles@midlakes.org
PHONE NUMBER: (845) 620-3900              PHONE NUMBER: (315) 548-6420
135 W Crooked Hill Rd                     1490 Rt 488
Pearl River, NY 10965                     Clifton Springs, NY 14432

Peekskill City School District            Phoenix Central School District
SUPERINTENDENT: Mary Foster               SUPERINTENDENT: Christopher Byrne
E-MAIL: mfoster@peekskillcsd.org          E-MAIL: cbyrne@phoenixcsd.org
PHONE NUMBER: (914) 737-3300              PHONE NUMBER: (315) 695-1555
1031 Elm St                               116 Volney St
Peekskill, NY 10566                       Phoenix, NY 13135

Pelham Union Free School District         Pine Bush Central School District
SUPERINTENDENT: Cheryl Champ              SUPERINTENDENT: Tim Mains
E-MAIL: cchamp@pelhamschools.org          E-MAIL: tim.mains@pinebushschools.org
PHONE NUMBER: (914) 738-3434              PHONE NUMBER: (845) 744-2031
18 Franklin Pl                            156 Rt 302
Pelham, NY 10803                          Pine Bush, NY 12566

Pembroke Central School District          Pine Plains Central School District
SUPERINTENDENT: Matthew Calderon          SUPERINTENDENT: Martin Handler
E-MAIL: mcalderon@pembrokecsd.org         E-MAIL: m.handler@ppcsd.org
PHONE NUMBER: (585) 599-4525              PHONE NUMBER: (518) 398-7181
8750 Alleghany Rd                         2829 Church St
Corfu, NY 14036                           Pine Plains, NY 12567

Penfield Central School District          Pine Valley Central School District (south Dayton)
SUPERINTENDENT: Thomas Putnam             SUPERINTENDENT: Bryna Booth
E-MAIL: tputnam@penfield.edu              E-MAIL: bbooth@pval.org
PHONE NUMBER: (585) 249-5702              PHONE NUMBER: (716) 988-3291
2590 Atlantic Ave                         7755 Rt 83
Rochester, NY 14625                       South Dayton, NY 14138

Penn Yan Central School District          Pittsford Central School District
SUPERINTENDENT: Howard Dennis             SUPERINTENDENT: Michael Pero
E-MAIL: hdennis@pycsd.org                 E-MAIL: michael_pero@pittsford.monroe.edu
PHONE NUMBER: (315) 536-3371              PHONE NUMBER: (585) 267-1004
1 School Dr                               75 Barker Rd
Penn Yan, NY 14527                        Pittsford, NY 14534

Perry Central School District             Plainedge Union Free School District
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 624 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


SUPERINTENDENT: Edward Salina                    SUPERINTENDENT: Jessica Schmettan
E-MAIL: salina@plainedgeschools.org              E-MAIL: jschmett@portjeffschools.org
PHONE NUMBER: (516) 992-7450                     PHONE NUMBER: (631) 791-4221
241 Wyngate Dr                                   550 Scraggy Hill Rd
N Massapequa, NY 11758                           Port Jefferson, NY 11777

Plainview-old Bethpage Central School District   Port Jervis City School District
SUPERINTENDENT: Mary Omeara                      SUPERINTENDENT: Mike Rydell
E-MAIL: momeara@pobschools.org                   E-MAIL: mrydell@pjschools.org
PHONE NUMBER: (516) 434-3000                     PHONE NUMBER: (845) 858-3100
106 Washington Ave                               9 Thompson St
Plainview, NY 11803                              Port Jervis, NY 12771

Plattsburgh City School District                 Port Washington Union Free School District
SUPERINTENDENT: Jay Lebrun                       SUPERINTENDENT: Michael Hynes
E-MAIL: jlebrun@plattscsd.org                    E-MAIL: mhynes@portnet.org
PHONE NUMBER: (518) 957-6002                     PHONE NUMBER: (516) 767-5005
49 Broad St                                      100 Campus Dr
Plattsburgh, NY 12901                            Port Washington, NY 11050

Pleasantville Union Free School District         Portville Central School District
SUPERINTENDENT: Mary Alter                       SUPERINTENDENT: Thomas Simon
E-MAIL: foxm@pleasantvilleschools.org            E-MAIL: tsimon@portvillecsd.org
PHONE NUMBER: (914) 741-1400                     PHONE NUMBER: (716) 933-6000
60 Romer Ave                                     500 Elm St
Pleasantville, NY 10570                          Portville, NY 14770

Pocantico Hills Central School District          Potsdam Central School District
SUPERINTENDENT: Richard Calkins                  SUPERINTENDENT: Joann Chambers
E-MAIL: rcalkins@pocanticohills.org              E-MAIL: jchambers@potsdam.k12.ny.us
PHONE NUMBER: (914) 631-2440                     PHONE NUMBER: (315) 265-2000
599 Bedford Rd                                   29 Leroy St
Sleepy Hollow, NY 10591                          Potsdam, NY 13676

Poland Central School District                   Poughkeepsie City School District
SUPERINTENDENT: Laura Dutton                     SUPERINTENDENT: Eric Rosser
E-MAIL: ldutton@polandcsd.org                    E-MAIL: superintendent@poughkeepsieschools.org
PHONE NUMBER: (315) 826-7900                     PHONE NUMBER: (845) 451-4900
74 Cold Brook St                                 11 College Ave
Poland, NY 13431                                 Poughkeepsie, NY 12603

Port Byron Central School District               Prattsburgh Central School District
SUPERINTENDENT: Neil Obrien                      SUPERINTENDENT: Jeffrey Black
E-MAIL: nobrien@pbcschools.org                   E-MAIL: jblack@prattsburghcsd.org
PHONE NUMBER: (315) 776-5728                     PHONE NUMBER: (607) 522-3795
30 Maple Ave                                     1 Academy St
Port Byron, NY 13140                             Prattsburgh, NY 14873

Port Chester-rye Union Free School District      Pulaski Central School District
SUPERINTENDENT: Edward Kliszus                   SUPERINTENDENT: Tom Jennings
E-MAIL: ekliszus@portchesterschools.org          E-MAIL: tjennings@pacs.cnyric.org
PHONE NUMBER: (914) 934-7901                     PHONE NUMBER: (315) 298-5188
113 Bowman Ave                                   2 Hinman Rd
Port Chester, NY 10573                           Pulaski, NY 13142

Port Jefferson Union Free School District        Putnam Central School District
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 625 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


SUPERINTENDENT: Matthew Boucher               SUPERINTENDENT: Dale Breault
E-MAIL: matthew.boucher@putnamcsd.org         E-MAIL: dbreault@mail.fehb.org
PHONE NUMBER: (518) 547-8266                  PHONE NUMBER: (315) 354-4733
126 County Rt 2                               115 Rt 28
Putnam Station, NY 12861                      Raquette Lake, NY 13436

Putnam Valley Central School District         Ravena-coeymans-selkirk Central School District
SUPERINTENDENT: Jeremy Luft                   SUPERINTENDENT: Brian Bailey
E-MAIL: jluft@pvcsd.org                       E-MAIL: bbailey@rcscsd.org
PHONE NUMBER: (845) 528-8143                  PHONE NUMBER: (518) 756-5200
171 Oscawana Lake Road                        15 Mountain Rd
Putnam Valley, NY 10579                       Ravena, NY 12143

Putnam-westchester Boces                      Red Creek Central School District
SUPERINTENDENT: James Ryan                    SUPERINTENDENT: Brian Corey
E-MAIL: jryan@pnwboces.org                    E-MAIL: brian.corey@rccsd.org
PHONE NUMBER: (845) 245-2700                  PHONE NUMBER: (315) 754-2010
200 Boces Dr                                  6624 South St
Yorktown Heights, NY 10598                    Red Creek, NY 13143

Queensbury Union Free School District         Red Hook Central School District
SUPERINTENDENT: Kyle Gannon                   SUPERINTENDENT: Janet Warden
E-MAIL: kgannon@queensburyschool.org          E-MAIL: jwarden@rhcsd.org
PHONE NUMBER: (518) 824-5602                  PHONE NUMBER: (845) 758-2241
429 Aviation Rd                               9 Mill Rd
Queensbury, NY 12804                          Red Hook, NY 12571

Quogue Union Free School District             Remsen Central School District
SUPERINTENDENT: Jeffrey Ryvicker              SUPERINTENDENT: Timothy Jenny
E-MAIL: jryvicker@quogueschool.com            E-MAIL: tjenny@remsencsd.org
PHONE NUMBER: (631) 653-4285                  PHONE NUMBER: (315) 205-4300
10 Edgewood Rd                                9733 Main Stree
Quogue, NY 11959                              Remsen, NY 13438

Ramapo Central School District (suffern)      Remsenburg-speonk Union Free School District
SUPERINTENDENT: Lisa Weber                    SUPERINTENDENT: Denise Sullivan
E-MAIL: lweber@sufferncentral.org             E-MAIL: sullivan@rsufsd.org
PHONE NUMBER: (845) 357-7783                  PHONE NUMBER: (631) 325-0203
45 Mountain Ave                               11 Mill Rd
Hillburn, NY 10931                            Remsenburg, NY 11960

Randolph Academy Union Free School District   Rensselaer City School District
SUPERINTENDENT: Lori Decarlo                  SUPERINTENDENT: Joseph Kardash
E-MAIL: ldecarlo@randolphacademy.org          E-MAIL: jkardash@rcsd.k12.ny.us
PHONE NUMBER: (716) 358-6866                  PHONE NUMBER: (518) 436-8561
336 Main St                                   25 Van Rensselaer Dr
Randolph, NY 14772                            Rensselaer, NY 12144

Randolph Central School District              Rensselaer-columbia-greene Boces
SUPERINTENDENT: Kaine Kelly                   SUPERINTENDENT: Gladys Cruz
E-MAIL: kkelly@randolphcsd.org                E-MAIL: gcruz@questar.org
PHONE NUMBER: (716) 358-6161                  PHONE NUMBER: (518) 479-6882
18 Main St                                    10 Empire State Blvd-2Nd Fl
Randolph, NY 14772                            Castleton, NY 12033

Raquette Lake Union Free School District      Rhinebeck Central School District
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 626 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


SUPERINTENDENT: Albert Cousins                SUPERINTENDENT: Peter Blake
E-MAIL: acousins@rhinebeckcsd.org             E-MAIL: pblake@romecsd.org
PHONE NUMBER: (845) 871-5520                  PHONE NUMBER: (315) 338-6521
45 N Park Rd                                  409 Bell Rd
Rhinebeck, NY 12572                           Rome, NY 13440

Richfield Springs Central School District     Romulus Central School District
SUPERINTENDENT: Tom Piatti                    SUPERINTENDENT: Marty Rotz
E-MAIL: tpiatti@richfieldcsd.org              E-MAIL: mrotz@romuluscsd.org
PHONE NUMBER: (315) 858-0610                  PHONE NUMBER: (866) 810-0345
93 Main St                                    5705 Rt 96
Richfield Springs, NY 13439                   Romulus, NY 14541

Ripley Central School District                Rondout Valley Central School District
SUPERINTENDENT: William Caldwell              SUPERINTENDENT: Joseph Morgan
E-MAIL: wcaldwell@ripley.wnyric.org           E-MAIL: jmorgan@rondout.k12.ny.us
PHONE NUMBER: (716) 736-6201                  PHONE NUMBER: (845) 687-2400
12 N State St                                 122 Kyserike Rd
Ripley, NY 14775                              Accord, NY 12404

Riverhead Central School District             Roosevelt Union Free School District
SUPERINTENDENT: Christine Tona                SUPERINTENDENT: Eva Demyen
E-MAIL: christine.tona@riverhead.net          E-MAIL: edemyen@rufsd.org
PHONE NUMBER: (631) 369-6717                  PHONE NUMBER: (516) 345-7001
700 Osborn Ave                                240 Denton Pl
Riverhead, NY 11901                           Roosevelt, NY 11575

Rochester City School District                Roscoe Central School District
SUPERINTENDENT: Barbara Williams              SUPERINTENDENT: John Evans
E-MAIL: barbara.deane-williams@rcsdk12.org    E-MAIL: jevans@roscoe.k12.ny.us
PHONE NUMBER: (585) 262-8100                  PHONE NUMBER: (607) 498-4126
131 W Broad St                                6 Academy St
Rochester, NY 14614                           Roscoe, NY 12776

Rockland Boces                                Roslyn Union Free School District
SUPERINTENDENT: Mary Jean Marsico             SUPERINTENDENT: Allison Brown
E-MAIL: mmarsico@rboces.org                   E-MAIL: abrown@roslynschools.org
PHONE NUMBER: (845) 627-4700                  PHONE NUMBER: (516) 801-5001
65 Parrott Rd                                 300 Harbor Hill Rd
West Nyack, NY 10994                          Roslyn, NY 11576

Rockville Centre Union Free School District   Rotterdam-mohonasen Central School District
SUPERINTENDENT: June Chang                    SUPERINTENDENT: Shannon Shine
E-MAIL: jchang@rvcschools.org                 E-MAIL: sshine@mohonasen.org
PHONE NUMBER: (516) 255-8957                  PHONE NUMBER: (518) 356-8200
128 Shepherd St                               2072 Curry Rd
Rockville Centre, NY 11570                    Schenectady, NY 12303

Rocky Point Union Free School District        Roxbury Central School District
SUPERINTENDENT: Michael Ring                  SUPERINTENDENT: Jeffrey Bennett
E-MAIL: sobrien@rockypoint.k12.ny.us          E-MAIL: bennettj@roxburycsd.org
PHONE NUMBER: (631) 849-7561                  PHONE NUMBER: (607) 326-4151
90 Rocky Pt-Yaphank Rd                        53729 State Hwy 30
Rocky Point, NY 11778                         Roxbury, NY 12474

Rome City School District                     Royalton-hartland Central School District
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 627 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


SUPERINTENDENT: Hank Stopinski            SUPERINTENDENT: Thomas Burns
E-MAIL: hstopinski@royhart.org            E-MAIL: tburns@sllboces.org
PHONE NUMBER: (716) 735-2000              PHONE NUMBER: (315) 386-4504
54 State St                               40 W Main St
Middleport, NY 14105                      Canton, NY 13617

Rush-henrietta Central School District    Saint Regis Falls Central School District
SUPERINTENDENT: Lawrence Wright           SUPERINTENDENT: Tim Seymour
E-MAIL: lwright@rhnet.org                 E-MAIL: tseymour@stregiscsd.org
PHONE NUMBER: (585) 359-5012              PHONE NUMBER: (518) 856-9421
2034 Lehigh Station Rd                    92 N Main St
Henrietta, NY 14467                       St Regis Falls, NY 12980

Rye City School District                  Salamanca City School District
SUPERINTENDENT: Eric Byrne                SUPERINTENDENT: Robert Breidenstein
E-MAIL: byrne.eric@ryeschools.org         E-MAIL: rbreidenstein@salamancany.org
PHONE NUMBER: (914) 967-6100              PHONE NUMBER: (716) 945-2403
411 Theodore Fremd Ave-St 1005            50 Iroquois Dr
Rye, NY 10580                             Salamanca, NY 14779

Rye Neck Union Free School District       Salem Central School District
SUPERINTENDENT: Barbara Ferraro           SUPERINTENDENT: David Glover
E-MAIL: bferraro@ryeneck.org              E-MAIL: dglover@salemcsd.org
PHONE NUMBER: (914) 777-5200              PHONE NUMBER: (518) 854-7855
310 Hornidge Rd                           41 E Broadway
Mamaroneck, NY 10543                      Salem, NY 12865

Sachem Central School District            Salmon River Central School District
SUPERINTENDENT: John Okeefe               SUPERINTENDENT: Stanley Harper
E-MAIL: jokeefe@sachem.edu                E-MAIL: sharper@srk12.org
PHONE NUMBER: (631) 471-1300              PHONE NUMBER: (518) 358-6610
51 School St                              637 County Rt 1
Lake Ronkonkoma, NY 11779                 Fort Covington, NY 12937

Sackets Harbor Central School District    Sandy Creek Central School District
SUPERINTENDENT: Jennifer Gaffney          SUPERINTENDENT: Kyle Faulkner
E-MAIL: jgaffney@sacketspatriots.org      E-MAIL: kyle.faulkner@sccs.cnyric.org
PHONE NUMBER: (315) 646-3575              PHONE NUMBER: (315) 387-3445
215 S Broad St                            124 Salisbury St
Sackets Harbor, NY 13685                  Sandy Creek, NY 13145

Sag Harbor Union Free School District     Saranac Central School District
SUPERINTENDENT: Jeff Nichols              SUPERINTENDENT: Javier Perez
E-MAIL: jnichols@sagharborschools.org     E-MAIL: jperez@saranac.org
PHONE NUMBER: (631) 725-5300              PHONE NUMBER: (518) 565-5600
200 Jermain Ave                           32 Emmons St
Sag Harbor, NY 11963                      Dannemora, NY 12929

Sagaponack Common School District         Saranac Lake Central School District
SUPERINTENDENT: Alan Cott                 SUPERINTENDENT: Diane Fox
E-MAIL: super@sagaponackschool.com        E-MAIL: foxdia@slcs.org
PHONE NUMBER: (631) 537-0651              PHONE NUMBER: (518) 891-5460
400 Main St                               79 Canaras Ave
Sagaponack, NY 11962                      Saranac Lake, NY 12983

Saint Lawrence-lewis Boces                Saratoga Springs City School District
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 628 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


SUPERINTENDENT: Michael Patton               SUPERINTENDENT: Jason Chevrier
E-MAIL: m_patton@saratogaschools.org         E-MAIL: jchevrier@schodack.k12.ny.us
PHONE NUMBER: (518) 583-4708                 PHONE NUMBER: (518) 732-2297
3 Blue Streak Blvd                           1216 Maple Hill Rd
Saratoga Springs, NY 12866                   Castleton, NY 12033

Saugerties Central School District           Schoharie Central School District
SUPERINTENDENT: Kirk Reinhardt               SUPERINTENDENT: David Blanchard
E-MAIL: kreinhardt@saugerties.k12.ny.us      E-MAIL: dblanchard@schoharie.k12.ny.us
PHONE NUMBER: (845) 247-6500                 PHONE NUMBER: (518) 295-6679
310 Washington Ave Ext                       136 Academy Dr
Saugerties, NY 12477                         Schoharie, NY 12157

Sauquoit Valley Central School District      Schroon Lake Central School District
SUPERINTENDENT: Ronald Wheelock              SUPERINTENDENT: Stephen Gratto
E-MAIL: rwheelock@svcsd.org                  E-MAIL: sgratto@slwildcats.org
PHONE NUMBER: (315) 839-6311                 PHONE NUMBER: (518) 532-7164
2601 Oneida St                               1125 Us Rt 9
Sauquoit, NY 13456                           Schroon Lake, NY 12870

Sayville Union Free School District          Schuyler-steuben-chemung-tioga-allegany Boces
SUPERINTENDENT: John Stimmel                 SUPERINTENDENT: James Frame
E-MAIL: superintendent@sayvilleschools.org   E-MAIL: jframe@gstboces.org
PHONE NUMBER: (631) 244-6510                 PHONE NUMBER: (607) 654-2283
99 Greeley Ave                               9579 Vocational Drive, Bldg. #8
Sayville, NY 11782                           Elmira, NY 14903

Scarsdale Union Free School District         Schuylerville Central School District
SUPERINTENDENT: Thomas Hagerman              SUPERINTENDENT: Ryan Sherman
E-MAIL: thagerman@scarsdaleschools.org       E-MAIL: rysherm@schuylerville.org
PHONE NUMBER: (914) 721-2410                 PHONE NUMBER: (518) 695-3255
2 Brewster Rd                                14 Spring St
Scarsdale, NY 10583                          Schuylerville, NY 12871

Schalmont Central School District            Scio Central School District
SUPERINTENDENT: Thomas Reardon               SUPERINTENDENT: Jennifer Cappelletti
E-MAIL: treardon@schalmont.net               E-MAIL: jcappelletti@scio.wnyric.org
PHONE NUMBER: (518) 355-9200                 PHONE NUMBER: (585) 593-5510
4 Sabre Dr                                   3968 Washington St
Schenectady, NY 12306                        Scio, NY 14880

Schenectady City School District             Scotia-glenville Central School District
SUPERINTENDENT: Laurence Spring              SUPERINTENDENT: Susan Swartz
E-MAIL: springl@schenectady.k12.ny.us        E-MAIL: sswartz@sgcsd.net
PHONE NUMBER: (518) 370-8100                 PHONE NUMBER: (518) 382-1215
108 Education Dr                             900 Preddice Pkwy
Schenectady, NY 12303                        Scotia, NY 12302

Schenevus Central School District            Seaford Union Free School District
SUPERINTENDENT: Theresa Carlin               SUPERINTENDENT: Adele Pecora
E-MAIL: tcarlin@schenevuscsd.org             E-MAIL: apecora@seaford.k12.ny.us
PHONE NUMBER: (607) 638-5881                 PHONE NUMBER: (516) 592-4002
159 Main St                                  1600 Washington Ave
Schenevus, NY 12155                          Seaford, NY 11783

Schodack Central School District             Seneca Falls Central School District
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 629 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


SUPERINTENDENT: Jeramy Clingerman               SUPERINTENDENT: Gerard Poole
E-MAIL: jclingerman@senecafallscsd.org          E-MAIL: GPoole@Swr.K12.Ny.Us
PHONE NUMBER: (315) 568-5500                    PHONE NUMBER: (631) 821-8105
98 Clinton St                                   250B Rt 25A
Seneca Falls, NY 13148                          Shoreham, NY 11786

Sewanhaka Central High School District          Sidney Central School District
SUPERINTENDENT: James Grossane                  SUPERINTENDENT: Eben Bullock
E-MAIL: jgrossane@sewanhakaschools.org          E-MAIL: embullock@sidneycsd.org
PHONE NUMBER: (516) 488-9800                    PHONE NUMBER: (607) 561-7700
77 Landau Ave                                   95 W Main St
Floral Park, NY 11001                           Sidney, NY 13838

Sharon Springs Central School District          Silver Creek Central School District
SUPERINTENDENT: Patterson Green                 SUPERINTENDENT: Todd Crandall
E-MAIL: pgreen@sharonsprings.org                E-MAIL: tcrandall@silvercreekschools.org
PHONE NUMBER: (518) 284-2266                    PHONE NUMBER: (716) 934-2603
514 St Rt 20                                    1 Dickinson St
Sharon Springs, NY 13459                        Silver Creek, NY 14136

Shelter Island Union Free School District       Skaneateles Central School District
SUPERINTENDENT: Christine Finn                  SUPERINTENDENT: Lynda Quick
E-MAIL: cfinn@shelterisland.k12.ny.us           E-MAIL: lquick@skanschools.org
PHONE NUMBER: (631) 749-0302                    PHONE NUMBER: (315) 291-2221
33 N Ferry Rd                                   45 E Elizabeth St
Shelter Island, NY 11964                        Skaneateles, NY 13152

Shenendehowa Central School District            Smithtown Central School District
SUPERINTENDENT: Oliver Robinson                 SUPERINTENDENT: Russell Stewart
E-MAIL: robioliv@shenet.org                     E-MAIL: rstewart@smithtown.k12.ny.us
PHONE NUMBER: (518) 881-0610                    PHONE NUMBER: (631) 382-2000
5 Chelsea Pl                                    26 New York Ave
Clifton Park, NY 12065                          Smithtown, NY 11787

Sherburne-earlville Central School District     Sodus Central School District
SUPERINTENDENT: Eric Schnabl                    SUPERINTENDENT: Nelson Kise
E-MAIL: schnable@seonline.org                   E-MAIL: nkise@soduscsd.org
PHONE NUMBER: (607) 674-7300                    PHONE NUMBER: (315) 483-2331
15 School St                                    6375 Robinson Rd
Sherburne, NY 13460                             Sodus, NY 14551

Sherman Central School District                 Solvay Union Free School District
SUPERINTENDENT: Michael Ginestre                SUPERINTENDENT: Jay Tinklepaugh
E-MAIL: mginestre@sherman.wnyric.org            E-MAIL: jtinklepaugh@solvayschools.org
PHONE NUMBER: (716) 761-6122                    PHONE NUMBER: (315) 468-1111
127 Park St                                     103 3Rd St
Sherman, NY 14781                               Solvay, NY 13209

Sherrill City School District                   Somers Central School District
SUPERINTENDENT: Martha Group                    SUPERINTENDENT: Raymond Blanch
E-MAIL: twhooten@vvsschools.org                 E-MAIL: rblanch@somersschools.org
PHONE NUMBER: (315) 829-7425                    PHONE NUMBER: (914) 277-2400
5275 State Rt 31                                250 Rt 202
Verona, NY 13478                                Somers, NY 10589

Shoreham-wading River Central School District   South Colonie Central School District
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 630 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


SUPERINTENDENT: Jonathan Buhner               SUPERINTENDENT: Stephen Zielinski
E-MAIL: superintendent@scolonie.org           E-MAIL: szielinski@southseneca.org
PHONE NUMBER: (518) 869-3576                  PHONE NUMBER: (607) 869-9636
102 Loralee Dr                                7263 S Main St
Albany, NY 12205                              Ovid, NY 14521

South Country Central School District         Southern Cayuga Central School District
SUPERINTENDENT: Joseph Giani                  SUPERINTENDENT: Patrick Jensen
E-MAIL: jgiani@southcountry.org               E-MAIL: jensenp@southerncayuga.org
PHONE NUMBER: (631) 730-1510                  PHONE NUMBER: (315) 364-7211
189 Dunton Ave                                2384 Rt 34B
East Patchogue, NY 11772                      Aurora, NY 13026

South Glens Falls Central School District     Southold Union Free School District
SUPERINTENDENT: Kristine Orr                  SUPERINTENDENT: Anthony Mauro
E-MAIL: orrk@sgfcsd.org                       E-MAIL: amauro@southoldufsd.com
PHONE NUMBER: (518) 793-9617                  PHONE NUMBER: (631) 765-5400
6 Bluebird Rd                                 420 Oaklawn Ave
South Glens Falls, NY 12803                   Southold, NY 11971

South Huntington Union Free School District   Southwestern Central School District At Jamestown
SUPERINTENDENT: David Bennardo                SUPERINTENDENT: Maureen Donahue
E-MAIL: dbennardo@shufsd.org                  E-MAIL: mdonahue@swcsk12.org
PHONE NUMBER: (631) 812-3070                  PHONE NUMBER: (716) 484-1136
60 Weston St                                  600 Hunt Rd W
Huntington Station, NY 11746                  Jamestown, NY 14701

South Jefferson Central School District       Spackenkill Union Free School District
SUPERINTENDENT: Scott Slater                  SUPERINTENDENT: Mark Villanti
E-MAIL: sslater@spartanpride.org              E-MAIL: mark.villanti@sufsdny.org
PHONE NUMBER: (315) 583-6104                  PHONE NUMBER: (845) 463-7800
13180 Us Rt 11                                15 Croft Rd
Adams Center, NY 13606                        Poughkeepsie, NY 12603

South Kortright Central School District       Spencerport Central School District
SUPERINTENDENT: Krislynn Dengler              SUPERINTENDENT: Dan Milgate
E-MAIL: kdengler@skcs.org                     E-MAIL: dmilgate@spencerportschools.org
PHONE NUMBER: (607) 538-9111                  PHONE NUMBER: (585) 349-5102
58200 State Hwy 10                            71 Lyell Ave
South Kortright, NY 13842                     Spencerport, NY 14559

South Lewis Central School District           Spencer-van Etten Central School District
SUPERINTENDENT: Douglas Premo                 SUPERINTENDENT: Diahann Hesler
E-MAIL: dpremo@southlewis.org                 E-MAIL: dhesler@svecsd.org
PHONE NUMBER: (315) 348-2500                  PHONE NUMBER: (607) 589-7100
4264 East Rd                                  16 Dartts Crossroad
Turin, NY 13473                               Spencer, NY 14883

South Orangetown Central School District      Springs Union Free School District
SUPERINTENDENT: Robert Pritchard              SUPERINTENDENT: Debra Winter
E-MAIL: rpritchard@socsd.org                  E-MAIL: dwinter@springsschool.org
PHONE NUMBER: (845) 680-1050                  PHONE NUMBER: (631) 324-0144
160 Van Wyck Rd                               48 School St
Blauvelt, NY 10913                            East Hampton, NY 11937

South Seneca Central School District          Springville-griffith Institute Central School District
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 631 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


SUPERINTENDENT: Kimberly Moritz              SUPERINTENDENT: Stephen Walker
E-MAIL: kmoritz@springvillegi.org            E-MAIL: walkerste@swcsd.org
PHONE NUMBER: (716) 592-3230                 PHONE NUMBER: (845) 482-4610
307 Newman St                                33 Schoolhouse Rd
Springville, NY 14141                        Jeffersonville, NY 12748

Stamford Central School District             Susquehanna Valley Central School District
SUPERINTENDENT: Glen Huot                    SUPERINTENDENT: Roland Doig
E-MAIL: ghuot@stamfordcs.org                 E-MAIL: rdoig@svsabers.org
PHONE NUMBER: (607) 652-7301                 PHONE NUMBER: (607) 775-0170
1 River St                                   1040 Conklin Rd
Stamford, NY 12167                           Conklin, NY 13748

Starpoint Central School District            Sweet Home Central School District
SUPERINTENDENT: Sean Croft                   SUPERINTENDENT: Anthony Day
E-MAIL: scroft@starpointcsd.org              E-MAIL: aday@sweethomeschools.org
PHONE NUMBER: (716) 210-2342                 PHONE NUMBER: (716) 250-1402
4363 Mapleton Rd                             1901 Sweet Home Rd
Lockport, NY 14094                           Amherst, NY 14228

Stillwater Central School District           Syosset Central School District
SUPERINTENDENT: Patricia Morris              SUPERINTENDENT: Thomas Rogers
E-MAIL: pmorris@scsd.org                     E-MAIL: trogers@syossetschools.org
PHONE NUMBER: (518) 373-6100                 PHONE NUMBER: (516) 364-5600
1068 Hudson Ave                              99 Pell Ln
Stillwater, NY 12170                         Syosset, NY 11791

Stockbridge Valley Central School District   Syracuse City School District
SUPERINTENDENT: Cindy Stocker                SUPERINTENDENT: Jaime Alicea
E-MAIL: cstocker@stockbridgevalley.org       E-MAIL: jalicea@scsd.us
PHONE NUMBER: (315) 495-4400                 PHONE NUMBER: (315) 435-4161
6011 Williams Rd                             725 Harrison St
Munnsville, NY 13409                         Syracuse, NY 13210

Suffolk 1 Boces                              Taconic Hills Central School District
SUPERINTENDENT: Michael Flynn                SUPERINTENDENT: Neil Howard
E-MAIL: mflynn@wsboces.org                   E-MAIL: nehoward@taconichills.k12.ny.us
PHONE NUMBER: (631) 549-4900                 PHONE NUMBER: (518) 325-2891
507 Deer Park Rd                             73 County Rt 11A
Dix Hills, NY 11746                          Craryville, NY 12521

Suffolk 2 Boces                              Thousand Islands Central School District
SUPERINTENDENT: David Wicks                  SUPERINTENDENT: Michael Bashaw
E-MAIL: dwicks@esboces.org                   E-MAIL: bashawm@ticsd.org
PHONE NUMBER: (631) 687-3006                 PHONE NUMBER: (315) 686-5594
201 Sunrise Hwy                              8481 County Rt 9
Patchogue, NY 11772                          Clayton, NY 13624

Sullivan Boces                               Three Village Central School District
SUPERINTENDENT: Robert Dufour                SUPERINTENDENT: Cheryl Pedisich
E-MAIL: robert.dufour@scboces.org            E-MAIL: cherylp@3villagecsd.org
PHONE NUMBER: (845) 295-4016                 PHONE NUMBER: (631) 730-4010
6 Wierk Ave                                  100 Suffolk Ave
Liberty, NY 12754                            Stony Brook, NY 11790

Sullivan West Central School District        Ticonderoga Central School District
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 632 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


SUPERINTENDENT: Cynthia Johnston           SUPERINTENDENT: Len Skuggevik
E-MAIL: cjohnston@ticonderogak12.org       E-MAIL: lskuggevik@tuckahoecommonsd.com
PHONE NUMBER: (518) 585-7400               PHONE NUMBER: (631) 283-3550
5 Calkins Pl                               468 Magee St
Ticonderoga, NY 12883                      Southampton, NY 11968

Tioga Central School District              Tuckahoe Union Free School District
SUPERINTENDENT: David Hamilton             SUPERINTENDENT: Amy Goodman
E-MAIL: DHamilton@tiogacentral.org         E-MAIL: goodmana@tuckahoeschools.org
PHONE NUMBER: (607) 687-8000               PHONE NUMBER: (914) 337-6600
3 5Th Ave                                  65 Siwanoy Blvd
Tioga Center, NY 13845                     Eastchester, NY 10709

Tompkins-seneca-tioga Boces                Tully Central School District
SUPERINTENDENT: Jeffrey Matteson           SUPERINTENDENT: Robert Hughes
E-MAIL: jmatteson@tstboces.org             E-MAIL: rhughes@tullyschools.org
PHONE NUMBER: (607) 257-1551               PHONE NUMBER: (315) 696-6204
555 Warren Rd                              20 State St
Ithaca, NY 14850                           Tully, NY 13159

Tonawanda City School District             Tupper Lake Central School District
SUPERINTENDENT: Timothy Oldenburg          SUPERINTENDENT: Russ Bartlett
E-MAIL: toldenburg@tona.wnyric.org         E-MAIL: russellb@tupperlakecsd.net
PHONE NUMBER: (716) 694-7690               PHONE NUMBER: (518) 359-3371
100 Hinds St                               294 Hosley Ave
Tonawanda, NY 14150                        Tupper Lake, NY 12986

Town Of Webb Union Free School District    Tuxedo Union Free School District
SUPERINTENDENT: Rex Germer                 SUPERINTENDENT: Timothy Bohlke
E-MAIL: rgermer@towschool.org              E-MAIL: tbohlke@tuxedoufsd.org
PHONE NUMBER: (315) 369-3222               PHONE NUMBER: (845) 351-4799
3002 Main St                               1 Tornado Drive
Old Forge, NY 13420                        Tuxedo, NY 10987

Tri-valley Central School District         Ulster Boces
SUPERINTENDENT: Michael Williams           SUPERINTENDENT: Charles Khoury
E-MAIL: michaelwilliams@trivalleycsd.org   E-MAIL: ckhoury@ulsterboces.org
PHONE NUMBER: (845) 985-2296               PHONE NUMBER: (845) 255-1400
34 Moore Hill Rd                           175 Rte 32 N
Grahamsville, NY 12740                     New Paltz, NY 12561

Troy City School District                  Unadilla Valley Central School District
SUPERINTENDENT: John Carmello              SUPERINTENDENT: Robert Mackey
E-MAIL: supt@troycsd.org                   E-MAIL: rmackey@uvstorm.org
PHONE NUMBER: (518) 328-5052               PHONE NUMBER: (607) 847-7500
475 First St                               4238 State Hwy 8
Troy, NY 12180                             New Berlin, NY 13411

Trumansburg Central School District        Union Free School District Of The Tarrytowns
SUPERINTENDENT: Kimberly Bell              SUPERINTENDENT: Christopher Borsari
E-MAIL: kbell@tburg.k12.ny.us              E-MAIL: cborsari@tufsd.org
PHONE NUMBER: (607) 387-7551               PHONE NUMBER: (914) 631-9404
100 Whig St                                200 N Broadway
Trumansburg, NY 14886                      Sleepy Hollow, NY 10591

Tuckahoe Common School District            Union Springs Central School District
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 633 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


SUPERINTENDENT: Jarett Powers                   SUPERINTENDENT: Nicholas Stirling
E-MAIL: jpowers@unionspringscsd.org             E-MAIL: nstirling@vs30.org
PHONE NUMBER: (315) 889-4101                    PHONE NUMBER: (516) 434-3600
239 Cayuga St                                   175 N Central Ave
Union Springs, NY 13160                         Valley Stream, NY 11580

Uniondale Union Free School District            Valley Stream Central High School District
SUPERINTENDENT: William Lloyd                   SUPERINTENDENT: Bill Heidenreich
E-MAIL: wlloyd@uniondaleschools.org             E-MAIL: heidenrb@vschsd.org
PHONE NUMBER: (516) 560-8824                    PHONE NUMBER: (516) 872-5601
933 Goodrich St                                 1 Kent Rd
Uniondale, NY 11553                             Valley Stream, NY 11580

Union-endicott Central School District          Van Hornesville-owen D Young Central School
SUPERINTENDENT: Nicole Wolfe                    District
E-MAIL: nwolfe@uek12.org                        SUPERINTENDENT: Brennan Fahey
PHONE NUMBER: (607) 757-2103                    E-MAIL: bfahey@odycsd.org
1100 E Main St                                  PHONE NUMBER: (315) 858-0729
Endicott, NY 13760                              2316 State Rt 80
                                                Van Hornesville, NY 13475
Utica City School District
SUPERINTENDENT: Bruce Karam                     Vestal Central School District
E-MAIL: bkaram@uticaschools.org                 SUPERINTENDENT: Jeffrey Ahearn
PHONE NUMBER: (315) 792-2222                    E-MAIL: jjahearn@vestal.k12.ny.us
106 Memorial Parkway                            PHONE NUMBER: (607) 757-2241
Utica, NY 13501                                 201 Main St
                                                Vestal, NY 13850
Valhalla Union Free School District
SUPERINTENDENT: Christina Howe                  Victor Central School District
E-MAIL: chowe@valhallaschools.org               SUPERINTENDENT: Dennis Ford
PHONE NUMBER: (914) 683-5040                    E-MAIL: fordd@victorschools.org
316 Columbus Ave                                PHONE NUMBER: (585) 924-3252
Valhalla, NY 10595                              953 High St
                                                Victor, NY 14564
Valley Central School District (montgomery)
SUPERINTENDENT: John Xanthis                    Voorheesville Central School District
E-MAIL: john.xanthis@valleycentralschools.org   SUPERINTENDENT: Frank Macri
PHONE NUMBER: (845) 457-2400                    E-MAIL: fmacri@voorheesville.org
944 State Rt 17K                                PHONE NUMBER: (518) 765-3313
Montgomery, NY 12549                            432 New Salem Rd
                                                Voorheesville, NY 12186
Valley Stream 13 Union Free School District
SUPERINTENDENT: Constance Evelyn                Wainscott Common School District
E-MAIL: cevelyn@valleystream13.com              SUPERINTENDENT: Deborah Haab
PHONE NUMBER: (516) 568-6100                    E-MAIL: dhaab@wainscottschool.org
585 N Corona Ave                                PHONE NUMBER: (631) 537-1080
Valley Stream, NY 11580                         47 Main St
                                                Wainscott, NY 11975
Valley Stream 24 Union Free School District
SUPERINTENDENT: Don Sturz                       Wallkill Central School District
E-MAIL: dsturz@vs24.org                         SUPERINTENDENT: Kevin Castle
PHONE NUMBER: (516) 256-0153                    E-MAIL: kcastle@wallkillcsd.k12.ny.us
75 Horton Ave                                   PHONE NUMBER: (845) 895-7101
Valley Stream, NY 11581                         19 Main St
                                                Wallkill, NY 12589
Valley Stream 30 Union Free School District
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 634 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Walton Central School District                    Waterford-halfmoon Union Free School District
SUPERINTENDENT: Larry Thomas                      SUPERINTENDENT: Patrick Pomerville
E-MAIL: lthomas@waltoncsd.org                     E-MAIL: ppomerville@whufsd.org
PHONE NUMBER: (607) 865-4116                      PHONE NUMBER: (518) 237-0800
47-49 Stockton Ave                                125 Middletown Rd
Walton, NY 13856                                  Waterford, NY 12188

Wantagh Union Free School District                Waterloo Central School District
SUPERINTENDENT: John Mcnamara                     SUPERINTENDENT: Terri Bavis
E-MAIL: mcnamaraj@wantaghschools.org              E-MAIL: terri.bavis@waterloocsd.org
PHONE NUMBER: (516) 679-6300                      PHONE NUMBER: (315) 539-1500
3301 Beltagh Ave                                  109 Washington St
Wantagh, NY 11793                                 Waterloo, NY 13165

Wappingers Central School District                Watertown City School District
SUPERINTENDENT: Jose Carrion                      SUPERINTENDENT: Patricia Labarr
E-MAIL: jose.carrion@wcsdny.org                   E-MAIL: plabarr@watertowncsd.org
PHONE NUMBER: (845) 298-5000                      PHONE NUMBER: (315) 785-3700
167 Myers Corners Rd-Ste 200                      1351 Washington St
Wappingers Falls, NY 12590                        Watertown, NY 13601

Warrensburg Central School District               Waterville Central School District
SUPERINTENDENT: John Goralski                     SUPERINTENDENT: Maureen Gray
E-MAIL: goralskij@wcsd.org                        E-MAIL: mgray@watervillecsd.org
PHONE NUMBER: (518) 623-2861                      PHONE NUMBER: (315) 841-3910
103 Schroon River Rd                              381 Madison St
Warrensburg, NY 12885                             Waterville, NY 13480

Warsaw Central School District                    Watervliet City School District
SUPERINTENDENT: Matthew Wilkins                   SUPERINTENDENT: Lori Caplan
E-MAIL: mwilkins@warsawcsd.org                    E-MAIL: lcaplan@vlietschools.org
PHONE NUMBER: (585) 786-8000                      PHONE NUMBER: (518) 629-3200
153 W Buffalo St                                  1245 Hillside Dr
Warsaw, NY 14569                                  Watervliet, NY 12189

Warwick Valley Central School District            Watkins Glen Central School District
SUPERINTENDENT: David Leach                       SUPERINTENDENT: Greg Kelahan
E-MAIL: dleach@wvcsd.org                          E-MAIL: gkelahan@wgcsd.org
PHONE NUMBER: (845) 987-3000                      PHONE NUMBER: (607) 535-3219
225 West St Ext                                   303 12Th St
Warwick, NY 10990                                 Watkins Glen, NY 14891

Washington-saratoga-warren-hamilton-essex Boces   Waverly Central School District
SUPERINTENDENT: James Dexter                      SUPERINTENDENT: Eric Knolles
E-MAIL: jdexter@wswheboces.org                    E-MAIL: eknolles@gstboces.org
PHONE NUMBER: (518) 746-3310                      PHONE NUMBER: (607) 565-2841
1153 Burgoyne Ave-Ste 2                           15 Frederick St
Fort Edward, NY 12828                             Waverly, NY 14892

Washingtonville Central School District           Wayland-cohocton Central School District
SUPERINTENDENT: Larry Washington                  SUPERINTENDENT: Eileen Feinman
E-MAIL: lwashington@ws.k12.ny.us                  E-MAIL: efeinman@wccsk12.org
PHONE NUMBER: (845) 497-4000                      PHONE NUMBER: (585) 728-2211
52 W Main St                                      2350 Rt 63
Washingtonville, NY 10992                         Wayland, NY 14572
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 635 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Wayne Central School District                West Hempstead Union Free School District
SUPERINTENDENT: Joseph Siracuse              SUPERINTENDENT: Daniel Rehman
E-MAIL: jsiracuse@waynecsd.org               E-MAIL: drehman@whufsd.com
PHONE NUMBER: (315) 524-1000                 PHONE NUMBER: (516) 390-3100
6200 Ontario Ctr Rd                          252 Chestnut St
Ontario Center, NY 14520                     West Hempstead, NY 11552

Webster Central School District              West Irondequoit Central School District
SUPERINTENDENT: Carmen Gumina                SUPERINTENDENT: Aaron Johnson
E-MAIL: carm_gumina@webstercsd.org           E-MAIL: aaron_johnson@westiron.monroe.edu
PHONE NUMBER: (585) 216-0001                 PHONE NUMBER: (585) 336-2983
119 South Ave                                321 List Ave
Webster, NY 14580                            Rochester, NY 14617

Weedsport Central School District            West Islip Union Free School District
SUPERINTENDENT: Shaun Oconnor                SUPERINTENDENT: Bernadette Burns
E-MAIL: soconnor@weedsport.org               E-MAIL: b.burns@wi.k12.ny.us
PHONE NUMBER: (315) 834-6637                 PHONE NUMBER: (631) 893-3200
2821 E Brutus St                             100 Sherman Ave
Weedsport, NY 13166                          West Islip, NY 11795

Wells Central School District                West Seneca Central School District
SUPERINTENDENT: Thomas Sincavage             SUPERINTENDENT: Matthew Bystrak
E-MAIL: tsincavage@wellscsd.org              E-MAIL: mbystrak@wscschools.org
PHONE NUMBER: (518) 924-6000                 PHONE NUMBER: (716) 677-3101
1571 State Rt 30                             1397 Orchard Park Rd
Wells, NY 12190                              West Seneca, NY 14224

Wellsville Central School District           West Valley Central School District
SUPERINTENDENT: David Foster                 SUPERINTENDENT: Eric Lawton
E-MAIL: dfoster@wlsv.org                     E-MAIL: elawton@wvalley.wnyric.org
PHONE NUMBER: (585) 596-2170                 PHONE NUMBER: (716) 942-3293
126 W State St                               5359 School St
Wellsville, NY 14895                         West Valley, NY 14171

West Babylon Union Free School District      Westbury Union Free School District
SUPERINTENDENT: Yiendhy Farrelly             SUPERINTENDENT: Eudes Budhai
E-MAIL: yfarrelly@wbschools.org              E-MAIL: ebudhai@westburyschools.org
PHONE NUMBER: (631) 376-7001                 PHONE NUMBER: (516) 876-5000
10 Farmingdale Rd                            2 Hitchcock Ln
West Babylon, NY 11704                       Old Westbury, NY 11568

West Canada Valley Central School District   Westchester Boces
SUPERINTENDENT: Donald Shepardson            SUPERINTENDENT: Harold Coles
E-MAIL: djshepardson@westcanada.org          E-MAIL: hcoles@swboces.org
PHONE NUMBER: (315) 845-6800                 PHONE NUMBER: (914) 937-3820
5447 State Rt 28                             17 Berkley Dr
Newport, NY 13416                            Rye Brook, NY 10573

West Genesee Central School District         Westfield Central School District
SUPERINTENDENT: David Bills                  SUPERINTENDENT: Michael Cipolla
E-MAIL: dbills@westgenesee.org               E-MAIL: mcipolla@westfieldcsd.org
PHONE NUMBER: (315) 487-4562                 PHONE NUMBER: (716) 326-2151
300 Sanderson Dr                             203 E Main St
Camillus, NY 13031                           Westfield, NY 14787
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 636 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Westhampton Beach Union Free School District   Whitesville Central School District
SUPERINTENDENT: Michael Radday                 SUPERINTENDENT: Tammy Emery
E-MAIL: mradday@whbschools.org                 E-MAIL: temery@whitesvillesd.org
PHONE NUMBER: (631) 288-3800                   PHONE NUMBER: (607) 356-3301
340 Mill Rd                                    692 Main St
Westhampton Beach, NY 11978                    Whitesville, NY 14897

Westhill Central School District               Whitney Point Central School District
SUPERINTENDENT: Casey Barduhn                  SUPERINTENDENT: Patricia Follette
E-MAIL: cbarduhn@westhillschools.org           E-MAIL: pfollette@wpcsd.org
PHONE NUMBER: (315) 426-3218                   PHONE NUMBER: (607) 692-8202
400 Walberta Rd                                10 Keibel Rd
Syracuse, NY 13219                             Whitney Point, NY 13862

Westmoreland Central School District           William Floyd Union Free School District
SUPERINTENDENT: Rocco Migliori                 SUPERINTENDENT: Kevin Coster
E-MAIL: rmigliori@westmorelandschool.org       E-MAIL: kcoster@wfsd.k12.ny.us
PHONE NUMBER: (315) 557-2600                   PHONE NUMBER: (631) 874-1201
5176 Rt 233                                    240 Mastic Beach Rd
Westmoreland, NY 13490                         Mastic Beach, NY 11951

Wheatland-chili Central School District        Williamson Central School District
SUPERINTENDENT: Deborah Leh                    SUPERINTENDENT: Marygrace Mazzullo
E-MAIL: deborah_leh@wheatland.k12.ny.us        E-MAIL: mmazzullo@williamsoncentral.org
PHONE NUMBER: (585) 889-6246                   PHONE NUMBER: (315) 589-9661
13 Beckwith Ave                                4184 Miller St
Scottsville, NY 14546                          Williamson, NY 14589

Wheelerville Union Free School District        Williamsville Central School District
SUPERINTENDENT: Nicole Dettenrieder            SUPERINTENDENT: Scott Martzloff
E-MAIL: ndettenrieder@wufsk8.org               E-MAIL: smartzloff@williamsvillek12.org
PHONE NUMBER: (518) 835-2171                   PHONE NUMBER: (716) 626-8000
2417 State Hwy 10                              105 Casey Rd
Caroga Lake, NY 12032                          East Amherst, NY 14051

White Plains City School District              Willsboro Central School District
SUPERINTENDENT: Joseph Ricca                   SUPERINTENDENT: Justin Gardner
E-MAIL: josephricca@wpcsd.k12.ny.us            E-MAIL: justin.gardner@willsborocsd.org
PHONE NUMBER: (914) 422-2000                   PHONE NUMBER: (518) 963-4456
5 Homeside Ln                                  29 School Ln
White Plains, NY 10605                         Willsboro, NY 12996

Whitehall Central School District              Wilson Central School District
SUPERINTENDENT: Patrick Dee                    SUPERINTENDENT: Timothy Carter
E-MAIL: pdee@railroaders.net                   E-MAIL: tcarter@wilsoncsd.org
PHONE NUMBER: (518) 499-1772                   PHONE NUMBER: (716) 751-9341
87 Buckley Rd                                  412 Lake St
Whitehall, NY 12887                            Wilson, NY 14172

Whitesboro Central School District             Windham-ashland-jewett Central School District
SUPERINTENDENT: Brian Bellair                  SUPERINTENDENT: John Wiktorko
E-MAIL: bbellair@wboro.org                     E-MAIL: jwiktorko@wajcs.org
PHONE NUMBER: (315) 266-3303                   PHONE NUMBER: (518) 734-3400
65 Oriskany Blvd-Ste 1                         5411 State Rt 23
Whitesboro, NY 13492                           Windham, NY 12496
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 637 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Windsor Central School District             Yorktown Central School District
SUPERINTENDENT: Jason Andrews               SUPERINTENDENT: Ron Hattar
E-MAIL: jandrews@windsor-csd.org            E-MAIL: rhattar@yorktown.org
PHONE NUMBER: (607) 655-8216                PHONE NUMBER: (914) 243-8000
1191 Ny Rt 79                               2725 Crompond Rd
Windsor, NY 13865                           Yorktown Heights, NY 10598

Worcester Central School District           Ada Exempted Village
SUPERINTENDENT: Timothy Gonzales            SUPERINTENDENT: Meri Skilliter
E-MAIL: tgonzales@worcestercs.org           E-MAIL: skilliterm@adabulldogs.org
PHONE NUMBER: (607) 397-8785                PHONE NUMBER: (419) 634-6421
198 Main St                                 725 W North Ave
Worcester, NY 12197                         Ada, OH 45810

Wyandanch Union Free School District        Adams County/ohio Valley Local
SUPERINTENDENT: Gina Talbert                SUPERINTENDENT: Richard Seas
E-MAIL: gtalbert@wufsd.net                  E-MAIL: richard.seas@ovsd.us
PHONE NUMBER: (631) 870-0400                PHONE NUMBER: (937) 544-5586
1445 Straight Path                          141 Lloyd Rd
Wyandanch, NY 11798                         West Union, OH 45693

Wynantskill Union Free School District      Adena Local
SUPERINTENDENT: Mary Yodis                  SUPERINTENDENT: John Balzer
E-MAIL: myodis@wynantskillufsd.org          E-MAIL: john.balzer@adenalocalschools.com
PHONE NUMBER: (518) 283-4679                PHONE NUMBER: (740) 998-4633
25 East Ave                                 3367 County Road 550
Troy, NY 12180                              Frankfort, OH 45628

Wyoming Central School District             Akron City
SUPERINTENDENT: Kathleen Schuessler         SUPERINTENDENT: David James
E-MAIL: kschuessler@wyomingcsd.org          E-MAIL: djames@apslearns.org
PHONE NUMBER: (585) 495-6222                PHONE NUMBER: (330) 761-1661
1225 Rt 19                                  70 N Broadway St
Wyoming, NY 14591                           Akron, OH 44308

Yonkers City School District                Alexander Local
SUPERINTENDENT: Edwin Quezada               SUPERINTENDENT: Lindy Douglas
E-MAIL: equezada@yonkerspublicschools.org   E-MAIL: ldouglas@alexanderschools.org
PHONE NUMBER: (914) 376-8000                PHONE NUMBER: (740) 698-8831
1 Larkin Ctr                                6091 Ayers Rd
Yonkers, NY 10701                           Albany, OH 45710

York Central School District                Allen County Esc
SUPERINTENDENT: David Furletti              SUPERINTENDENT: Craig Kupferberg
E-MAIL: dmfurletti@yorkcsd.org              E-MAIL: craig.kupferberg@allencountyesc.org
PHONE NUMBER: (585) 243-1730                PHONE NUMBER: (419) 222-1836
2578 Genesee St                             1920 Slabtown Rd
Retsof, NY 14539                            Lima, OH 45801

Yorkshire-pioneer Central School District   Allen East Local
SUPERINTENDENT: Benjamin Halsey             SUPERINTENDENT: Mel Rentschler
E-MAIL: bhalsey@pioneercsd.org              E-MAIL: rentschlerm@alleneastschool.org
PHONE NUMBER: (716) 492-9300                PHONE NUMBER: (419) 648-3333
12125 County Line Rd                        9105 Harding Hwy
Yorkshire, NY 14173                         Harrod, OH 45850
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 638 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Alliance City                             Arcadia Local
SUPERINTENDENT: Rob Gress                 SUPERINTENDENT: Bruce Kidder
E-MAIL: gressro@alliancecityschools.org   E-MAIL: kidderb@arcadia.noacsc.org
PHONE NUMBER: (330) 821-2100              PHONE NUMBER: (419) 894-6431
200 Glamorgan St                          19033 State Route 12
Alliance, OH 44601                        Arcadia, OH 44804

Amanda-clearcreek Local                   Arcanum-butler Local
SUPERINTENDENT: James Dick                SUPERINTENDENT: John Stephens
E-MAIL: jbdick@amanda.k12.oh.us           E-MAIL: john_stephens@arcanum-butler.k12.oh.us
PHONE NUMBER: (740) 969-7250              PHONE NUMBER: (937) 692-5174
328 E Main St                             2011 Trojan Ave
Amanda, OH 43102                          Arcanum, OH 45304

Amherst Exempted Village                  Archbold-area Local
SUPERINTENDENT: Steve Sayers              SUPERINTENDENT: Jayson Selgo
E-MAIL: steve_sayers@amherstk12.org       E-MAIL: jselgo@archboldschools.org
PHONE NUMBER: (440) 988-4406              PHONE NUMBER: (419) 446-2728
185 Forest St                             600 Lafayette St
Amherst, OH 44001                         Archbold, OH 43502

Anna Local                                Arlington Local
SUPERINTENDENT: Andrew Bixler             SUPERINTENDENT: Kevin Haught
E-MAIL: abixler@annaschools.org           E-MAIL: haughtk@arlingtonlocal.org
PHONE NUMBER: (937) 394-2011              PHONE NUMBER: (419) 365-5121
1 Mcrill Way                              336 S Main St
Anna, OH 45302                            Arlington, OH 45814

Ansonia Local                             Ashland City
SUPERINTENDENT: James Atchley             SUPERINTENDENT: Douglas Marrah
E-MAIL: jim.atchley@ansoniaschools.org    E-MAIL: domarrah@ashlandcityschools.org
PHONE NUMBER: (937) 337-4000              PHONE NUMBER: (419) 289-1117
600 E Canal                               416 Arthur St
Ansonia, OH 45303                         Ashland, OH 44805

Anthony Wayne Local                       Ashland County-west Holmes
SUPERINTENDENT: Jim Fritz                 SUPERINTENDENT: Rodney Cheyney
E-MAIL: jfritz@anthonywayneschools.org    E-MAIL: cheyneyr@acwhcc.org
PHONE NUMBER: (419) 877-5377              PHONE NUMBER: (419) 289-3313
9565 Bucher Rd                            1783 State Route 60
Whitehouse, OH 43571                      Ashland, OH 44805

Antwerp Local                             Ashtabula Area City
SUPERINTENDENT: Martin Miller             SUPERINTENDENT: Mark Potts
E-MAIL: miller_m@antwerpschools.org       E-MAIL: mark.potts@aacs.net
PHONE NUMBER: (419) 258-5421              PHONE NUMBER: (440) 992-1200
303 S. Harrmann Rd                        2630 W 13Th St
Antwerp, OH 45813                         Ashtabula, OH 44004

Apollo                                    Ashtabula County Esc
SUPERINTENDENT: Keith Horner              SUPERINTENDENT: Michael Candela
E-MAIL: keith.horner@apollocc.org         E-MAIL: mike.candela@ashtabulaesc.org
PHONE NUMBER: (419) 998-2910              PHONE NUMBER: (440) 576-9023
3325 Shawnee Rd                           4200 State Rd
Lima, OH 45806                            Ashtabula, OH 44004
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 639 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Ashtabula County Technical And Career Center   Avon Local
SUPERINTENDENT: Jerome Brockway                SUPERINTENDENT: Mike Laub
E-MAIL: jerome.brockway@atech.edu              E-MAIL: laubm@avoneagles.org
PHONE NUMBER: (440) 576-6015                   PHONE NUMBER: (440) 937-4680
1565 State Route 167                           35573 Detroit Rd
Jefferson, OH 44047                            Avon, OH 44011

Athens City                                    Ayersville Local
SUPERINTENDENT: Thomas Gibbs                   SUPERINTENDENT: Don Diglia
E-MAIL: tgibbs@athenscsd.org                   E-MAIL: ddiglia@ayersvillepilots.org
PHONE NUMBER: (740) 797-4544                   PHONE NUMBER: (419) 395-1111
25 S Plains Rd                                 28046 Watson Rd
The Plains, OH 45780                           Defiance, OH 43512

Athens-meigs Esc                               Barberton City
SUPERINTENDENT: Heather Wolfe                  SUPERINTENDENT: Jeffrey Ramnytz
E-MAIL: heather.wolfe@athensmeigs.com          E-MAIL: jramnytz@barbertonschools.org
PHONE NUMBER: (740) 797-0064                   PHONE NUMBER: (330) 753-1025
21 Birge Drive                                 479 Norton Ave
Chauncey, OH 45719                             Barberton, OH 44203

Auburn                                         Barnesville Exempted Village
SUPERINTENDENT: Brian Bontempo                 SUPERINTENDENT: Angela Hannahs
E-MAIL: bbontempo@auburncc.org                 E-MAIL: angie.hannahs@bevsd.org
PHONE NUMBER: (440) 357-7542                   PHONE NUMBER: (740) 425-3615
8140 Auburn Rd                                 210 W Church St
Painesville, OH 44077                          Barnesville, OH 43713

Auglaize County Esc                            Batavia Local
SUPERINTENDENT: Shawn Brown                    SUPERINTENDENT: Keith Millard
E-MAIL: sbrown@auglaizeesc.org                 E-MAIL: millard_k@bataviaschools.org
PHONE NUMBER: (419) 738-3422                   PHONE NUMBER: (513) 732-2343
1045 Dearbaugh Ave Ste 2                       2400 Clermont Center Dr
Wapakoneta, OH 45895                           Batavia, OH 45103

Aurora City                                    Bath Local
SUPERINTENDENT: Pat Ciccantelli                SUPERINTENDENT: Rich Dackin
E-MAIL: pciccantelli@aurora-schools.org        E-MAIL: dackinr@bathwildcats.org
PHONE NUMBER: (330) 562-6106                   PHONE NUMBER: (419) 221-0807
102 E Garfield Rd                              2650 Bible Rd
Aurora, OH 44202                               Lima, OH 45801

Austintown Local                               Bay Village City
SUPERINTENDENT: David Cappuzzello              SUPERINTENDENT: Jodie Hausmann
E-MAIL: dcappuzzello@austintownschools.org     E-MAIL: jodie.hausmann@bayschoolsohio.org
PHONE NUMBER: (330) 797-3900                   PHONE NUMBER: (440) 617-7300
700 S Raccoon Rd                               377 Dover Center Rd
Youngstown, OH 44515                           Bay Village, OH 44140

Avon Lake City                                 Beachwood City
SUPERINTENDENT: Robert Scott                   SUPERINTENDENT: Robert Hardis
E-MAIL: robert.scott@avonlakecityschools.org   E-MAIL: rph@beachwoodschools.org
PHONE NUMBER: (440) 933-6210                   PHONE NUMBER: (216) 464-2600
175 Avon Belden Rd                             24601 Fairmount Blvd
Avon Lake, OH 44012                            Beachwood, OH 44122
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 640 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Beaver Local                                 Belpre City
SUPERINTENDENT: Eric Lowe                    SUPERINTENDENT: Jeffrey Greenley
E-MAIL: eric.lowe@beaverlocal.org            E-MAIL: bc_jgreenley@belpre.k12.oh.us
PHONE NUMBER: (330) 385-6831                 PHONE NUMBER: (740) 423-9511
13093 State Route 7                          2014 Rockland Ave
Lisbon, OH 44432                             Belpre, OH 45714

Beavercreek City                             Benton Carroll Salem Local
SUPERINTENDENT: Paul Otten                   SUPERINTENDENT: Guy Parmigian
E-MAIL: paul.otten@beavercreek.k12.oh.us     E-MAIL: gparmigian@bcssd.com
PHONE NUMBER: (937) 426-1522                 PHONE NUMBER: (419) 898-6210
3040 Kemp Rd                                 11685 W State Route 163
Beavercreek, OH 45431                        Oak Harbor, OH 43449

Bedford City                                 Berea City
SUPERINTENDENT: Andrea Celico                SUPERINTENDENT: Tracy Wheeler
E-MAIL: acelico@bedford.k12.oh.us            E-MAIL: twheeler@bereaschools.org
PHONE NUMBER: (440) 439-1500                 PHONE NUMBER: (216) 898-8300
475 Northfield Rd                            390 Fair St
Bedford, OH 44146                            Berea, OH 44017

Bellaire Local                               Berkshire Local
SUPERINTENDENT: Darren Jenkins               SUPERINTENDENT: John Stoddard
E-MAIL: djenkins@bellaire.k12.oh.us          E-MAIL: john.stoddard@berkshireschools.org
PHONE NUMBER: (740) 676-1826                 PHONE NUMBER: (440) 834-3380
340 34Th St                                  14259 Claridon Troy Rd
Bellaire, OH 43906                           Burton, OH 44021

Bellbrook-sugarcreek Local School District   Berne Union Local
SUPERINTENDENT: Douglas Cozad                SUPERINTENDENT: Jon Parker
E-MAIL: doug.cozad@bss.k12.oh.us             E-MAIL: parkerj@buschools.com
PHONE NUMBER: (937) 848-5001                 PHONE NUMBER: (740) 746-8341
3757 Upper Bellbrook Rd                      506 N Main St
Bellbrook, OH 45305                          Sugar Grove, OH 43155

Bellefontaine City                           Bethel-tate Local
SUPERINTENDENT: Brad Hall                    SUPERINTENDENT: Melissa Kircher
E-MAIL: hallb@bcs-k12.org                    E-MAIL: kircher_m@betheltate.org
PHONE NUMBER: (937) 593-9060                 PHONE NUMBER: (513) 734-2271
820 Ludlow Rd                                675 West Plane Street
Bellefontaine, OH 43311                      Bethel, OH 45106

Bellevue City                                Bexley City
SUPERINTENDENT: Kim Schubert                 SUPERINTENDENT: Kimberly Miller
E-MAIL: kim.schubert@bellevueschools.org     E-MAIL: kim.miller@bexleyschools.org
PHONE NUMBER: (419) 484-5000                 PHONE NUMBER: (614) 231-7611
125 North St                                 348 S Cassingham Rd
Bellevue, OH 44811                           Bexley, OH 43209

Belmont-harrison                             Big Walnut Local
SUPERINTENDENT: Richard Schoene              SUPERINTENDENT: Angela Hamberg
E-MAIL: richard.schoene@omeresa.net          E-MAIL: angiehamberg@bwls.net
PHONE NUMBER: (740) 695-9130                 PHONE NUMBER: (740) 965-3010
110 Fox Shannon Pl                           105 Baughman St
Saint Clairsville, OH 43950                  Sunbury, OH 43074
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 641 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Bio-med Science Academy Stem School          Botkins Local
SUPERINTENDENT: Stephanie Lammlein           SUPERINTENDENT: Jeff Mcpheron
E-MAIL: slammlein@biomedscienceacademy.org   E-MAIL: mcpheronj@botkins.k12.oh.us
PHONE NUMBER: (330) 325-6186                 PHONE NUMBER: (937) 693-3756
4211 St. Rt. 44                              404 E State St
Rootstown, OH 44272                          Botkins, OH 45306

Black River Local                            Bowling Green City School District
SUPERINTENDENT: Chris Clark                  SUPERINTENDENT: Francis Scruci
E-MAIL: cclark@blrv.org                      E-MAIL: fscruci@bgcs.k12.oh.us
PHONE NUMBER: (419) 736-3300                 PHONE NUMBER: (419) 352-3576
257A County Road 40                          137 Clough St
Sullivan, OH 44880                           Bowling Green, OH 43402

Blanchester Local                            Bradford Exempted Village
SUPERINTENDENT: Dean Lynch                   SUPERINTENDENT: Joe Hurst
E-MAIL: lynchd@blan.org                      E-MAIL: jhurst@bradford.k12.oh.us
PHONE NUMBER: (937) 783-3523                 PHONE NUMBER: (937) 448-2770
951 Cherry St.                               760 Railroad Ave
Blanchester, OH 45107                        Bradford, OH 45308

Bloom-carroll Local                          Brecksville-broadview Heights City
SUPERINTENDENT: Shawn Haughn                 SUPERINTENDENT: Joelle Magyar
E-MAIL: shaughn@bloomcarroll.org             E-MAIL: magyarj@bbhcsd.org
PHONE NUMBER: (614) 837-6560                 PHONE NUMBER: (440) 740-4000
5240 Plum Rd                                 6638 Mill Rd
Carroll, OH 43112                            Brecksville, OH 44141

Bloomfield-mespo Local                       Bridgeport Exempted Village
SUPERINTENDENT: John Sheets                  SUPERINTENDENT: Brent Ripley
E-MAIL: John.Sheets@blmschools.org           E-MAIL: brent.ripley@bridgeportschools.net
PHONE NUMBER: (440) 685-4711                 PHONE NUMBER: (740) 635-1713
2077 Park Rd W                               55781 National Rd
North Bloomfield, OH 44450                   Bridgeport, OH 43912

Bloom-vernon Local                           Bright Local
SUPERINTENDENT: Marc Kreischer               SUPERINTENDENT: Terry Fouch
E-MAIL: marc.kreischer@bvjeeps.org           E-MAIL: terry.fouch@blsd.us
PHONE NUMBER: (740) 778-2281                 PHONE NUMBER: (937) 442-3114
10529 Main Street                            44 N High St
South Webster, OH 45682                      Mowrystown, OH 45155

Bluffton Exempted Village                    Bristol Local
SUPERINTENDENT: Greg Denecker                SUPERINTENDENT: Christopher Dray
E-MAIL: deneckerg@blufftonschools.org        E-MAIL: Christopher.dray@Bristol.k12.oh.us
PHONE NUMBER: (419) 358-5901                 PHONE NUMBER: (330) 889-3882
102 S Jackson St                             1845 State Route 88
Bluffton, OH 45817                           Bristolville, OH 44402

Boardman Local                               Brookfield Local
SUPERINTENDENT: Timothy Saxton               SUPERINTENDENT: Toby Gibson
E-MAIL: tim.saxton@boardmanschools.org       E-MAIL: toby.gibson@brookfieldschools.us
PHONE NUMBER: (330) 726-3404                 PHONE NUMBER: (330) 448-4930
Boardman Local Schools                       614 Bedford Rd Se
Youngstown, OH 44512                         Brookfield, OH 44403
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 642 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Brooklyn City                             Buckeye Local
SUPERINTENDENT: Theodore Caleris          SUPERINTENDENT: Kent Morgan
E-MAIL: ted.caleris@bcshurricanes.org     E-MAIL: kmorgan@buckeyeschools.org
PHONE NUMBER: (216) 485-8100              PHONE NUMBER: (330) 722-8257
9200 Biddulph Rd                          3044 Columbia Rd
Brooklyn, OH 44144                        Medina, OH 44256

Brookville Local                          Buckeye Local
SUPERINTENDENT: Timothy Hopkins           SUPERINTENDENT: Patrick Colucci
E-MAIL: hopkinst@brookvilleschools.org    E-MAIL: p.colucci@buckeyeschools.info
PHONE NUMBER: (937) 833-2181              PHONE NUMBER: (440) 998-4411
75 June Pl                                3436 Edgewood Dr
Brookville, OH 45309                      Ashtabula, OH 44004

Brown Esc                                 Buckeye United School District
SUPERINTENDENT: James Frazier             SUPERINTENDENT: James Brady
E-MAIL: james.frazier@brownesc.us         E-MAIL: james.brady@dys.ohio.gov
PHONE NUMBER: (937) 378-6118              PHONE NUMBER: (614) 466-4314
9231 Hamer Rd.                            30 W Spring St
Georgetown, OH 45121                      Columbus, OH 43215

Brunswick City                            Buckeye Valley Local
SUPERINTENDENT: Michael Mayell            SUPERINTENDENT: Andrew Miller
E-MAIL: mmayell@bcsoh.org                 E-MAIL: amiller@mybvls.org
PHONE NUMBER: (330) 225-7731              PHONE NUMBER: (740) 369-8735
3643 Center Rd                            679 Coover Rd
Brunswick, OH 44212                       Delaware, OH 43015

Bryan City                                Bucyrus City
SUPERINTENDENT: Mark Rairigh              SUPERINTENDENT: Matthew Chrispin
E-MAIL: mrairigh@bryanschools.net         E-MAIL: mchrispin@bucyrusschools.org
PHONE NUMBER: (419) 636-6973              PHONE NUMBER: (419) 562-4045
1350 Fountain Grove Dr                    170 Plymouth St
Bryan, OH 43506                           Bucyrus, OH 44820

Buckeye                                   Butler County Esc
SUPERINTENDENT: Bob Alsept                SUPERINTENDENT: Chris Brown
E-MAIL: balsept@buckeyecareercenter.org   E-MAIL: brownc@bcesc.org
PHONE NUMBER: (330) 339-2288              PHONE NUMBER: (513) 887-3710
545 University Dr Ne                      400 N Erie Hwy
New Philadelphia, OH 44663                Hamilton, OH 45011

Buckeye Central Local                     Butler Technology & Career Development Schools
SUPERINTENDENT: Mark Robinson             SUPERINTENDENT: Jon Graft
E-MAIL: mrobinson@bcbucks.org             E-MAIL: graftj@butlertech.org
PHONE NUMBER: (419) 492-2864              PHONE NUMBER: (513) 868-6300
938 S Kibler St                           3603 Hamilton Middletown Rd
New Washington, OH 44854                  Hamilton, OH 45011

Buckeye Local                             Caldwell Exempted Village
SUPERINTENDENT: Kim Leonard               SUPERINTENDENT: Kacey Cottrill
E-MAIL: kim.leonard@buckeyelocal.net      E-MAIL: kcottrill@caldwell.k12.oh.us
PHONE NUMBER: (740) 769-7395              PHONE NUMBER: (740) 732-5637
6899 State Highway 150                    516 Fairground St
Dillonvale, OH 43917                      Caldwell, OH 43724
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 643 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Cambridge City                                 Career And Technology Educational Centers
SUPERINTENDENT: Dan Coffman                    SUPERINTENDENT: Joyce Malainy
E-MAIL: dan.coffman@cambridgecityschools.org   E-MAIL: jmalainy@c-tec.edu
PHONE NUMBER: (740) 439-5021                   PHONE NUMBER: (740) 366-3351
6111 Fairdale Dr                               150 Price Rd
Cambridge, OH 43725                            Newark, OH 43055

Campbell City                                  Carey Exempted Village
SUPERINTENDENT: Matthew Bowen                  SUPERINTENDENT: Michael Wank
E-MAIL: mbowen@campbell.k12.oh.us              E-MAIL: mwank@careyevs.org
PHONE NUMBER: (330) 799-8777                   PHONE NUMBER: (419) 396-7922
280 6Th St                                     2016 Blue Devil Drive
Campbell, OH 44405                             Carey, OH 43316

Canal Winchester Local                         Carlisle Local
SUPERINTENDENT: James Sotlar                   SUPERINTENDENT: Larry Hook
E-MAIL: jsotlar@cwls.us                        E-MAIL: larry.hook@carlisleindians.org
PHONE NUMBER: (614) 837-4533                   PHONE NUMBER: (937) 746-0710
100 Washington St                              724 Fairview Dr
Canal Winchester, OH 43110                     Carlisle, OH 45005

Canfield Local                                 Carrollton Exempted Village
SUPERINTENDENT: Joe Knoll                      SUPERINTENDENT: David Quattrochi
E-MAIL: jknoll@canfieldschools.net             E-MAIL: david.quattrochi@carrolltonschools.org
PHONE NUMBER: (330) 533-3303                   PHONE NUMBER: (330) 627-2181
100 Wadsworth St                               252 3Rd St Ne
Canfield, OH 44406                             Carrollton, OH 44615

Canton City                                    Cedar Cliff Local
SUPERINTENDENT: Jeffery Talbert                SUPERINTENDENT: Chad Mason
E-MAIL: talbert_j2@ccsdistrict.org             E-MAIL: cmason@ccliff.net
PHONE NUMBER: (330) 438-2500                   PHONE NUMBER: (937) 766-6000
1312 5Th St Sw                                 194 Walnut St
Canton, OH 44707                               Cedarville, OH 45314

Canton Local                                   Celina City
SUPERINTENDENT: Stephen Milano                 SUPERINTENDENT: Ken Schmiesing
E-MAIL: steve.milano@cantonlocal.org           E-MAIL: ken.schmiesing@celinaschools.org
PHONE NUMBER: (330) 484-8019                   PHONE NUMBER: (419) 586-8300
600 Faircrest St Se                            585 E Livingston St
Canton, OH 44707                               Celina, OH 45822

Cardinal Local                                 Centerburg Local
SUPERINTENDENT: Bill Kermavner                 SUPERINTENDENT: Michael Hebenthal
E-MAIL: bill.kermavner@cardinalschools.org     E-MAIL: mike.hebenthal@centerburgschools.org
PHONE NUMBER: (440) 632-0261                   PHONE NUMBER: (740) 625-6346
15982 E High St                                119 S Preston St
Middlefield, OH 44062                          Centerburg, OH 43011

Cardington-lincoln Local                       Centerville City
SUPERINTENDENT: Brian Petrie                   SUPERINTENDENT: Thomas Henderson
E-MAIL: brian.petrie@cardington.k12.oh.us      E-MAIL: tom.henderson@centerville.k12.oh.us
PHONE NUMBER: (419) 864-3691                   PHONE NUMBER: (937) 433-8841
121 Nichols St                                 111 Virginia Ave
Cardington, OH 43315                           Centerville, OH 45458
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 644 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Central Local                               Circleville City
SUPERINTENDENT: Steve Arnold                SUPERINTENDENT: Jonathan Davis
E-MAIL: steve.arnold@centrallocal.org       E-MAIL: jonathan.davis@cvcsd.com
PHONE NUMBER: (419) 658-2808                PHONE NUMBER: (740) 474-4340
6289 Us Highway 127                         388 Clark Dr
Sherwood, OH 43556                          Circleville, OH 43113

Chagrin Falls Exempted Village              Clark County Esc
SUPERINTENDENT: Robert Hunt                 SUPERINTENDENT: Dan Bennett
E-MAIL: bob.hunt@chagrinschools.org         E-MAIL: dan.bennett@clarkesc.org
PHONE NUMBER: (440) 247-5500                PHONE NUMBER: (937) 325-7671
400 E Washington St                         25 W Pleasant St
Chagrin Falls, OH 44022                     Springfield, OH 45506

Champion Local                              Clark-shawnee Local
SUPERINTENDENT: John Grabowski              SUPERINTENDENT: Brian Kuhn
E-MAIL: john.grabowski@championlocal.org    E-MAIL: brian.kuhn@cslocal.org
PHONE NUMBER: (330) 847-2330                PHONE NUMBER: (937) 328-5378
5759 Mahoning Ave Nw                        3680 Selma Rd
Warren, OH 44483                            Springfield, OH 45502

Chardon Local                               Clay Local
SUPERINTENDENT: Michael Hanlon              SUPERINTENDENT: Todd Warnock
E-MAIL: michael.hanlon@chardonschools.org   E-MAIL: warnockt@claylocalschools.org
PHONE NUMBER: (440) 285-4052                PHONE NUMBER: (740) 354-6645
428 North St                                44 Clay High St
Chardon, OH 44024                           Portsmouth, OH 45662

Chesapeake Union Exempted Village           Claymont City
SUPERINTENDENT: Jerry Mcconnell             SUPERINTENDENT: Brian Rentsch
E-MAIL: jerry.mcconnell@peake.k12.oh.us     E-MAIL: brentsch@claymontschools.org
PHONE NUMBER: (740) 867-3135                PHONE NUMBER: (740) 922-5478
10183 County Road 1                         201 N 3Rd St
Chesapeake, OH 45619                        Dennison, OH 44621

Chillicothe City                            Clear Fork Valley Local
SUPERINTENDENT: Debbie Swinehart            SUPERINTENDENT: Janice Wyckoff
E-MAIL: deborah.swinehart@ccsd.us           E-MAIL: wyckoffj@clearfork.k12.oh.us
PHONE NUMBER: (740) 775-4250                PHONE NUMBER: (419) 886-3855
425 Yoctangee Pkwy                          92 Hines Ave
Chillicothe, OH 45601                       Bellville, OH 44813

Chippewa Local                              Clearview Local
SUPERINTENDENT: Todd Osborn                 SUPERINTENDENT: Jerome Davis
E-MAIL: chip_tosborn@tccsa.net              E-MAIL: jerome.davis@clearviewschools.org
PHONE NUMBER: (330) 658-6368                PHONE NUMBER: (440) 233-5412
56 N Portage St                             4700 Broadway
Doylestown, OH 44230                        Lorain, OH 44052

Cincinnati City                             Clermont County Esc
SUPERINTENDENT: Laura Mitchell              SUPERINTENDENT: Jeffery Weir
E-MAIL: mitchec@cps-k12.org                 E-MAIL: weir_j@ccesc.org
PHONE NUMBER: (513) 363-0000                PHONE NUMBER: (513) 735-8300
2651 Burnet Ave                             2400 Clermont Center Dr
Cincinnati, OH 45219                        Batavia, OH 45103
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 645 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Clermont Northeastern Local                     Colonel Crawford Local
SUPERINTENDENT: Michael Brandt                  SUPERINTENDENT: Todd Martin
E-MAIL: brandt_m@cneschools.org                 E-MAIL: martin.toddw@cck12.org
PHONE NUMBER: (513) 625-5478                    PHONE NUMBER: (419) 562-4666
2792 Us Highway 50                              2303 St Rt 602
Batavia, OH 45103                               North Robinson, OH 44856

Cleveland Heights-university Heights City       Columbia Local
SUPERINTENDENT: Elizabeth Kirby                 SUPERINTENDENT: Graig Bansek
E-MAIL: E_Kirby@chuh.org                        E-MAIL: bansekg@columbia.k12.oh.us
PHONE NUMBER: (216) 371-7171                    PHONE NUMBER: (440) 236-5008
2155 Miramar Blvd                               25796 Royalton Rd
University Heights, OH 44118                    Columbia Station, OH 44028

Cleveland Municipal                             Columbiana County
SUPERINTENDENT: Eric Gordon                     SUPERINTENDENT: Willard Adkins
E-MAIL: eric.gordon@clevelandmetroschools.org   E-MAIL: willard.adkins@ccctc.k12.oh.us
PHONE NUMBER: (216) 838-0000                    PHONE NUMBER: (330) 424-9561
1111 Superior Ave E                             9364 State Route 45
Cleveland, OH 44114                             Lisbon, OH 44432

Clinton-massie Local                            Columbiana County Esc
SUPERINTENDENT: Matt Baker                      SUPERINTENDENT: Anna Marie Vaughn
E-MAIL: mbaker@clinton-massie.k12.oh.us         E-MAIL: avaughn@ccesc.k12.oh.us
PHONE NUMBER: (937) 289-2471                    PHONE NUMBER: (330) 424-9591
2556 Lebanon Rd                                 38720 Saltwell Rd
Clarksville, OH 45113                           Lisbon, OH 44432

Cloverleaf Local                                Columbiana Exempted Village
SUPERINTENDENT: Daryl Kubilus                   SUPERINTENDENT: Don Mook
E-MAIL: daryl.kubilus@cloverleaflocal.org       E-MAIL: don.mook@columbianaschools.org
PHONE NUMBER: (330) 948-2500                    PHONE NUMBER: (330) 482-5352
8525 Friendsville Rd                            700 Columbiana Waterford Rd
Lodi, OH 44254                                  Columbiana, OH 44408

Clyde-green Springs Exempted Village            Columbus City School District
SUPERINTENDENT: Dennis Haft                     SUPERINTENDENT: Talisa Dixon
E-MAIL: dhaft@clyde.k12.oh.us                   E-MAIL: tdixon@columbus.k12.oh.us
PHONE NUMBER: (419) 547-0588                    PHONE NUMBER: (614) 365-5000
106 S Main St                                   270 E State St
Clyde, OH 43410                                 Columbus, OH 43215

Coldwater Exempted Village                      Columbus Grove Local
SUPERINTENDENT: Jason Wood                      SUPERINTENDENT: Nicholas Verhoff
E-MAIL: wood.jason@coldwatercavs.org            E-MAIL: cg_verhoff@cg.noacsc.org
PHONE NUMBER: (419) 678-2611                    PHONE NUMBER: (419) 659-2639
310 N 2Nd St                                    201 W Cross St
Coldwater, OH 45828                             Columbus Grove, OH 45830

College Corner Local                            Conneaut Area City
SUPERINTENDENT: Lynn Sheets                     SUPERINTENDENT: Lori Riley
E-MAIL: lynn.sheets@thecclsd.net                E-MAIL: lriley@cacsk12.org
PHONE NUMBER: (765) 732-3183                    PHONE NUMBER: (440) 593-7200
230 Ramsey St                                   400 Mill St
College Corner, OH 45003                        Conneaut, OH 44030
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 646 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Conotton Valley Union Local                  Crestline Exempted Village
SUPERINTENDENT: Jerry Herman                 SUPERINTENDENT: Matthew Henderson
E-MAIL: todd.herman@cvul.org                 E-MAIL: henderson.matt@crestline.k12.oh.us
PHONE NUMBER: (740) 269-2000                 PHONE NUMBER: (419) 683-3647
21 Mound St                                  401 Heiser Ct
Sherrodsville, OH 44675                      Crestline, OH 44827

Continental Local                            Crestview Local
SUPERINTENDENT: Danny Kissell                SUPERINTENDENT: Randy Dunlap
E-MAIL: d.kissell@continentalpirates.org     E-MAIL: dunlap.randy@crestviewschools.net
PHONE NUMBER: (419) 596-3671                 PHONE NUMBER: (419) 895-1700
5211 State Route 634                         1575 State Route 96
Continental, OH 45831                        Ashland, OH 44805

Copley-fairlawn City                         Crestview Local
SUPERINTENDENT: Brian Poe                    SUPERINTENDENT: Matthew Manley
E-MAIL: brian.poe@copley-fairlawn.org        E-MAIL: mmanley@crestviewlocal.k12.oh.us
PHONE NUMBER: (330) 664-4800                 PHONE NUMBER: (330) 482-5526
3797 Ridgewood Rd                            44100 Crestview Rd Ste A
Copley, OH 44321                             Columbiana, OH 44408

Cory-rawson Local                            Crestview Local
SUPERINTENDENT: Heath Huffman                SUPERINTENDENT: Kathy Mollenkopf
E-MAIL: huffman@cory-rawson.org              E-MAIL: mollenkopf.kathy@crestviewknights.com
PHONE NUMBER: (419) 963-3415                 PHONE NUMBER: (419) 749-9100
3930 County Road 26                          531 E Tully St
Rawson, OH 45881                             Convoy, OH 45832

Coshocton City                               Crestwood Local
SUPERINTENDENT: David Hire                   SUPERINTENDENT: David Toth
E-MAIL: dave.hire@coshoctoncityschools.com   E-MAIL: dtoth@crestwoodschools.org
PHONE NUMBER: (740) 622-1901                 PHONE NUMBER: (330) 357-8206
1207 Cambridge Rd                            4565 W Prospect St
Coshocton, OH 43812                          Mantua, OH 44255

Coshocton County                             Crooksville Exempted Village
SUPERINTENDENT: Rick Raach                   SUPERINTENDENT: Kevin Smith
E-MAIL: rick.raach@coshoctoncareers.org      E-MAIL: kevin.smith@crooksville.k12.oh.us
PHONE NUMBER: (740) 622-0211                 PHONE NUMBER: (740) 982-7040
23640 County Road 202                        4065 School Drive
Coshocton, OH 43812                          Crooksville, OH 43731

Coventry Local                               Cuyahoga Falls City
SUPERINTENDENT: Lisa Blough                  SUPERINTENDENT: Todd Nichols
E-MAIL: lblough@coventryschools.org          E-MAIL: cf_nichols@cfalls.org
PHONE NUMBER: (330) 644-8489                 PHONE NUMBER: (330) 926-3800
2910 S Main St                               431 Stow Ave
Akron, OH 44319                              Cuyahoga Falls, OH 44221

Covington Exempted Village                   Cuyahoga Heights Local
SUPERINTENDENT: Gene Gooding                 SUPERINTENDENT: Tom Evans
E-MAIL: goodingg@covingtonk12.org            E-MAIL: tevans@cuyhts.org
PHONE NUMBER: (937) 473-9816                 PHONE NUMBER: (216) 429-5700
25 N Grant St                                4820 E 71St St
Covington, OH 45318                          Cuyahoga Heights, OH 44125
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 647 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Cuyahoga Valley Career Center               Deer Park Community City
SUPERINTENDENT: David Mangas                SUPERINTENDENT: Jay Phillips
E-MAIL: dmangas@cvccworks.edu               E-MAIL: phillips.j@dpccsd.org
PHONE NUMBER: (440) 526-5200                PHONE NUMBER: (513) 891-0222
8001 Brecksville Rd                         4131 Matson Ave
Brecksville, OH 44141                       Cincinnati, OH 45236

Dalton Local                                Defiance City
SUPERINTENDENT: Jim Saxer                   SUPERINTENDENT: Robert Morton
E-MAIL: jsaxer@daltonlocal.org              E-MAIL: rmorton@defianceschools.net
PHONE NUMBER: (330) 828-2267                PHONE NUMBER: (419) 782-0070
177 Mill St N                               629 Arabella St
Dalton, OH 44618                            Defiance, OH 43512

Danbury Local                               Delaware Area Career Center
SUPERINTENDENT: Cari Buehler                SUPERINTENDENT: Mary Freeman
E-MAIL: buehlerc@danburyschools.org         E-MAIL: freemanm@delawareareacc.org
PHONE NUMBER: (419) 798-5185                PHONE NUMBER: (740) 548-0708
9451 E Harbor Rd                            4565 Columbus Pike
Lakeside Marblehead, OH 43440               Delaware, OH 43015

Danville Local                              Delaware City
SUPERINTENDENT: Jason Snively               SUPERINTENDENT: Heidi Kegley
E-MAIL: jason.snively@danvilleschools.org   E-MAIL: kegleyhe@delawarecityschools.net
PHONE NUMBER: (740) 599-6116                PHONE NUMBER: (740) 833-1100
405 Market St                               74 W. William Street
Danville, OH 43014                          Delaware, OH 43015

Darke County Esc                            Delphos City
SUPERINTENDENT: Mike Gray                   SUPERINTENDENT: Doug Westrick
E-MAIL: mike.gray@darkeesc.org              E-MAIL: dwestrick@delphoscityschools.org
PHONE NUMBER: (937) 548-4915                PHONE NUMBER: (419) 692-2509
5279 Education Dr                           234 N Jefferson St
Greenville, OH 45331                        Delphos, OH 45833

Dawson-bryant Local                         Dover City
SUPERINTENDENT: Steve Easterling            SUPERINTENDENT: Carla Birney
E-MAIL: steve.easterling@db.k12.oh.us       E-MAIL: birneyc@dovertornadoes.com
PHONE NUMBER: (740) 532-6451                PHONE NUMBER: (330) 364-1906
222 Lane St                                 219 W 6Th St
Coal Grove, OH 45638                        Dover, OH 44622

Dayton City                                 Dublin City
SUPERINTENDENT: Elizabeth Lolli             SUPERINTENDENT: Todd Hoadley
E-MAIL: ejlolli@daytonpublic.com            E-MAIL: hoadley_todd@dublinschools.net
PHONE NUMBER: (937) 542-3000                PHONE NUMBER: (614) 764-5913
115 S Ludlow St                             7030 Coffman Rd
Dayton, OH 45402                            Dublin, OH 43017

Dayton Regional Stem School                 East Central Ohio Esc
SUPERINTENDENT: Robin Fisher                SUPERINTENDENT: Randy Lucas
E-MAIL: robin.fisher@wright.edu             E-MAIL: randy.lucas@ecoesc.org
PHONE NUMBER: (937) 256-3777                PHONE NUMBER: (330) 308-9939
1724 Woodman Dr                             834 E High Ave
Kettering, OH 45420                         New Philadelphia, OH 44663
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 648 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


East Cleveland City School District            Eastern Local
SUPERINTENDENT: Henry Pettiegrew               SUPERINTENDENT: Michele Filon
E-MAIL: hpettiegrew@eastclevelandschools.org   E-MAIL: michele.filon@elsd.us
PHONE NUMBER: (216) 268-6600                   PHONE NUMBER: (937) 695-9030
1843 Stanwood Rd                               11479 Us Highway 62
East Cleveland, OH 44112                       Winchester, OH 45697

East Clinton Local                             Eastern Local
SUPERINTENDENT: Eric Magee                     SUPERINTENDENT: Neil Leist
E-MAIL: eric.magee@eastclinton.org             E-MAIL: neil.leist@easternpike.com
PHONE NUMBER: (937) 584-2461                   PHONE NUMBER: (740) 226-4851
97 Astro Way                                   1170 Tile Mill Rd
Sabina, OH 45169                               Beaver, OH 45613

East Guernsey Local                            Eastern Local
SUPERINTENDENT: Adam Pittis                    SUPERINTENDENT: Steve Ohlinger
E-MAIL: adam.pittis@eguernsey.k12.oh.us        E-MAIL: sohlinger@easternlocal.net
PHONE NUMBER: (740) 489-5271                   PHONE NUMBER: (740) 667-6079
237 Beymer Road                                50008 State Route 681
Old Washington, OH 43768                       Reedsville, OH 45772

East Holmes Local                              Eastland-fairfield Career/tech
SUPERINTENDENT: Erik Beun                      SUPERINTENDENT: Bonnie Hopkins
E-MAIL: erik.beun@eastholmes.org               E-MAIL: bhopkins@efcts.us
PHONE NUMBER: (330) 893-2610                   PHONE NUMBER: (614) 836-4530
6108 County Road 77                            4300 Amalgamated Pl Ste 150
Millersburg, OH 44654                          Groveport, OH 43125

East Knox Local                                Eastwood Local
SUPERINTENDENT: Stephen Larcomb                SUPERINTENDENT: Brent Welker
E-MAIL: slarcomb@ekschools.org                 E-MAIL: bwelker@eastwoodschools.org
PHONE NUMBER: (740) 599-7000                   PHONE NUMBER: (419) 833-6411
23201 Coshocton Rd                             4800 Sugar Ridge Rd
Howard, OH 43028                               Pemberville, OH 43450

East Liverpool City                            Eaton Community City
SUPERINTENDENT: Jonathan Ludwig                SUPERINTENDENT: Jeff Parker
E-MAIL: jludwig2@elcsd.k12.oh.us               E-MAIL: jparker@eaton.k12.oh.us
PHONE NUMBER: (330) 385-7132                   PHONE NUMBER: (937) 456-1107
810 W 8Th St                                   306 Eaton Lewisburg Rd
East Liverpool, OH 43920                       Eaton, OH 45320

East Muskingum Local                           Edgerton Local
SUPERINTENDENT: David Adams                    SUPERINTENDENT: Kermit Riehle
E-MAIL: dadams@eastmschools.org                E-MAIL: kriehle@edgertonschools.org
PHONE NUMBER: (740) 826-7655                   PHONE NUMBER: (419) 298-2112
13505 John Glenn School Rd                     111 E River St
New Concord, OH 43762                          Edgerton, OH 43517

East Palestine City                            Edgewood City
SUPERINTENDENT: Chris Neifer                   SUPERINTENDENT: Russ Fussnecker
E-MAIL: chris.neifer@myepschools.org           E-MAIL: russ.fussnecker@edgewoodschools.net
PHONE NUMBER: (330) 426-4191                   PHONE NUMBER: (513) 867-3400
200 West North Avenue                          3500 Busenbark Rd
East Palestine, OH 44413                       Trenton, OH 45067
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 649 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Edison Local                              Esc Of Central Ohio
SUPERINTENDENT: Bill Beattie              SUPERINTENDENT: Tom Goodney
E-MAIL: bill.beattie@edisonwildcats.org   E-MAIL: tom.goodney@escco.org
PHONE NUMBER: (330) 532-4590              PHONE NUMBER: (614) 445-3750
14890 State Route 213                     2080 Citygate Drive
Hammondsville, OH 43930                   Columbus, OH 43219

Edison Local (formerly Berlin-milan)      Esc Of Cuyahoga County
SUPERINTENDENT: Thomas Roth               SUPERINTENDENT: Robert Mengerink
E-MAIL: troth@edisonchargers.org          E-MAIL: bob.mengerink@escneo.org
PHONE NUMBER: (419) 499-3000              PHONE NUMBER: (216) 524-3000
140 Main St S                             6393 Oak Tree Blvd Ste 300
Milan, OH 44846                           Independence, OH 44131

Edon-northwest Local                      Esc Of Lake Erie West
SUPERINTENDENT: Anthony Stevens           SUPERINTENDENT: Sandra Frisch
E-MAIL: astevens@edon-nw.org              E-MAIL: sfrisch@esclakeeriewest.org
PHONE NUMBER: (419) 272-3213              PHONE NUMBER: (419) 245-4150
802 W Indiana St                          2275 Collingwood Blvd
Edon, OH 43518                            Toledo, OH 43620

Ehove Career Center                       Euclid City
SUPERINTENDENT: Chris Mccully             SUPERINTENDENT: Christopher Papouras
E-MAIL: cmccully@ehove.net                E-MAIL: cpapouras@euclidschools.org
PHONE NUMBER: (866) 256-9707              PHONE NUMBER: (216) 261-2900
316 Mason Rd W                            651 E 222Nd St
Milan, OH 44846                           Euclid, OH 44123

Elgin Local                               Evergreen Local
SUPERINTENDENT: Lane Warner               SUPERINTENDENT: Eric Smola
E-MAIL: warner_l@elginschools.org         E-MAIL: esmola@evgvikings.org
PHONE NUMBER: (740) 382-1101              PHONE NUMBER: (419) 644-3521
4616 Larue Prospect Rd W                  14544 County Road 6
Marion, OH 43302                          Metamora, OH 43540

Elida Local                               Fairbanks Local
SUPERINTENDENT: Joel Mengerink            SUPERINTENDENT: Adham Schirg
E-MAIL: jmengerink@elida.k12.oh.us        E-MAIL: AdhamSchirg@fairbankspanthers.org
PHONE NUMBER: (419) 331-4155              PHONE NUMBER: (937) 349-3731
4380 Sunnydale St                         11158 State Route 38
Elida, OH 45807                           Milford Center, OH 43045

Elmwood Local                             Fairborn City
SUPERINTENDENT: Tony Borton               SUPERINTENDENT: Gene Lolli
E-MAIL: bortt@elmwoodschools.org          E-MAIL: glolli@fairborn.k12.oh.us
PHONE NUMBER: (419) 655-2583              PHONE NUMBER: (937) 878-3961
7650 Jerry City Rd                        306 E Whittier Ave
Bloomdale, OH 44817                       Fairborn, OH 45324

Elyria City Schools                       Fairfield City
SUPERINTENDENT: Ann Schloss               SUPERINTENDENT: Billy Smith
E-MAIL: schlossann@elyriaschools.org      E-MAIL: smith_b@fairfieldcityschools.com
PHONE NUMBER: (440) 284-8201              PHONE NUMBER: (513) 829-6300
42101 Griswold Rd                         4641 Bach Ln
Elyria, OH 44035                          Fairfield, OH 45014
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 650 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Fairfield County Esc                         Fayette Local
SUPERINTENDENT: Marie Ward                   SUPERINTENDENT: Erik Belcher
E-MAIL: mward@fairfieldesc.org               E-MAIL: ebelcher@fayettesch.org
PHONE NUMBER: (740) 653-3193                 PHONE NUMBER: (419) 237-2573
955 Liberty Dr                               400 E Gamble Rd
Lancaster, OH 43130                          Fayette, OH 43521

Fairfield Local                              Fayetteville-perry Local
SUPERINTENDENT: Tim Dettwiller               SUPERINTENDENT: Tim Carlier
E-MAIL: tim.dettwiller@fairfield.k12.oh.us   E-MAIL: tim.carlier@fpls.us
PHONE NUMBER: (937) 780-2221                 PHONE NUMBER: (513) 875-2423
11611 State Route 771                        551 S Apple St
Leesburg, OH 45135                           Fayetteville, OH 45118

Fairfield Union Local                        Federal Hocking Local
SUPERINTENDENT: Chad Belville                SUPERINTENDENT: David Hanning
E-MAIL: chadbelville@fairfieldunion.org      E-MAIL: DHanning@fhlancers.com
PHONE NUMBER: (740) 536-7384                 PHONE NUMBER: (740) 662-6691
6417 Cincinnati Zanesville Rd                8461 State Route 144
Lancaster, OH 43130                          Stewart, OH 45778

Fairland Local                               Felicity-franklin Local
SUPERINTENDENT: Roni Hayes                   SUPERINTENDENT: Dave Gibson
E-MAIL: rhayes@fairland.k12.oh.us            E-MAIL: gibsond@felicityschools.org
PHONE NUMBER: (740) 886-3100                 PHONE NUMBER: (513) 876-2113
228 Private Drive 10010                      415 W Washington St
Proctorville, OH 45669                       Felicity, OH 45120

Fairlawn Local                               Field Local
SUPERINTENDENT: Jeff Hobbs                   SUPERINTENDENT: David Heflinger
E-MAIL: hobbs@fairlawn.k12.oh.us             E-MAIL: david.heflinger@fieldlocalschools.org
PHONE NUMBER: (937) 492-5930                 PHONE NUMBER: (330) 673-2659
18800 Johnston Rd                            2900 State Route 43
Sidney, OH 45365                             Mogadore, OH 44260

Fairless Local                               Findlay City
SUPERINTENDENT: Broc Bidlack                 SUPERINTENDENT: Troy Roth
E-MAIL: broc.bidlack@fairless.sparcc.org     E-MAIL: troth@findlaycityschools.org
PHONE NUMBER: (330) 767-3577                 PHONE NUMBER: (419) 425-8212
11885 Navarre Rd Sw                          1100 Broad Ave
Navarre, OH 44662                            Findlay, OH 45840

Fairport Harbor Exempted Village             Finneytown Local
SUPERINTENDENT: Domenic Paolo                SUPERINTENDENT: Terri Noe
E-MAIL: dpaolo@fhevs.org                     E-MAIL: tnoe@finneytown.org
PHONE NUMBER: (440) 354-5400                 PHONE NUMBER: (513) 728-3700
329 Vine St                                  8916 Fontainebleau Ter
Fairport Harbor, OH 44077                    Cincinnati, OH 45231

Fairview Park City                           Firelands Local
SUPERINTENDENT: Bill Wagner                  SUPERINTENDENT: Mike Gunten
E-MAIL: bwagner@fairview.k12.oh.us           E-MAIL: mvongunten@firelandsschools.org
PHONE NUMBER: (440) 331-5500                 PHONE NUMBER: (440) 965-5821
21620 Mastick Rd # A                         112 N Lake St
Fairview Park, OH 44126                      South Amherst, OH 44001
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 651 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Forest Hills Local
SUPERINTENDENT: Scot Prebles                Franklin Monroe Local
E-MAIL: scotprebles@foresthills.edu         SUPERINTENDENT: Jeremy Pequignot
PHONE NUMBER: (513) 231-3600                E-MAIL: jeremy.pequignot@fmlsd.org
7550 Forest Rd                              PHONE NUMBER: (937) 947-1212
Cincinnati, OH 45255                        8591 Oakes Road
                                            Arcanum, OH 45304
Fort Frye Local
SUPERINTENDENT: Stephanie Starcher          Fredericktown Local
E-MAIL: stephanie.starcher@fortfrye.org     SUPERINTENDENT: Susan Hayward
PHONE NUMBER: (740) 984-2497                E-MAIL: shayward@fredschools.com
510 5Th St                                  PHONE NUMBER: (740) 694-2956
Beverly, OH 45715                           117 Columbus Rd
                                            Fredericktown, OH 43019
Fort Loramie Local
SUPERINTENDENT: Daniel Holland              Fremont City
E-MAIL: dan.holland@loramie.k12.oh.us       SUPERINTENDENT: Jon Detwiler
PHONE NUMBER: (937) 295-3931                E-MAIL: detwilerj@fremontschools.net
575 Greenback Rd                            PHONE NUMBER: (419) 332-6454
Fort Loramie, OH 45845                      500 W State St
                                            Fremont, OH 43420
Fort Recovery Local
SUPERINTENDENT: Larry Brown                 Frontier Local
E-MAIL: brownl@fortrecoveryschools.org      SUPERINTENDENT: Beth Brown
PHONE NUMBER: (419) 375-4139                E-MAIL: bbrown@frontierlocalschools.com
400 E Butler St                             PHONE NUMBER: (740) 865-3473
Fort Recovery, OH 45846                     44870 State Route 7
                                            New Matamoras, OH 45767
Fostoria City
SUPERINTENDENT: Andrew Sprang               Gahanna-jefferson City
E-MAIL: asprang@fostoriaschools.org         SUPERINTENDENT: Steve Barrett
PHONE NUMBER: (419) 435-8163                E-MAIL: barretts@gjps.org
1001 Park Ave                               PHONE NUMBER: (614) 471-7065
Fostoria, OH 44830                          160 S Hamilton Rd
                                            Gahanna, OH 43230
Four County Career Center
SUPERINTENDENT: Tim Meister                 Galion City
E-MAIL: tmeister@fcanywhere.net             SUPERINTENDENT: Jennifer Allerding
PHONE NUMBER: (419) 267-3331                E-MAIL: allerding.jennifer@galionschools.org
22900 State Route 34                        PHONE NUMBER: (419) 468-3432
Archbold, OH 43502                          470 Portland Way N
                                            Galion, OH 44833
Franklin City
SUPERINTENDENT: Michael Sander              Gallia County Local
E-MAIL: msander@franklincityschools.com     SUPERINTENDENT: Jude Meyers
PHONE NUMBER: (937) 746-1699                E-MAIL: gl_jmeyers@gallialocal.org
150 E 6Th St                                PHONE NUMBER: (740) 379-9085
Franklin, OH 45005                          4836 State Route 325
                                            Patriot, OH 45658
Franklin Local
SUPERINTENDENT: Sharon Mcdermott            Gallia-jackson-vinton
E-MAIL:                                     SUPERINTENDENT: Jamie Nash
sharon.mcdermott@franklinlocalschools.org   E-MAIL: nashj@buckeyehills.net
PHONE NUMBER: (740) 674-5203                PHONE NUMBER: (740) 245-5334
360 Cedar St                                351 Buckeye Hills Rd
Duncan Falls, OH 43734                      Rio Grande, OH 45674
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 652 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Gallia-vinton Esc                          Gibsonburg Exempted Village
SUPERINTENDENT: Denise Shockley            SUPERINTENDENT: Tim Murray
E-MAIL: 90_dshockley@seovec.org            E-MAIL: tmurray@gibsonburgschools.org
PHONE NUMBER: (740) 245-0593               PHONE NUMBER: (419) 637-2479
60 Ridge Ave                               301 S Sunset Ave
Rio Grande, OH 45674                       Gibsonburg, OH 43431

Gallipolis City                            Girard City School District
SUPERINTENDENT: Craig Wright               SUPERINTENDENT: Bryan Ohara
E-MAIL: craig.wright@gc-k12.org            E-MAIL: bryan.ohara@girardcityschools.org
PHONE NUMBER: (740) 446-3211               PHONE NUMBER: (330) 545-2596
61 State St                                704 E Prospect St
Gallipolis, OH 45631                       Girard, OH 44420

Garaway Local                              Global Impact Stem Academy
SUPERINTENDENT: James Millet               SUPERINTENDENT: Joshua Jennings
E-MAIL: jmillet@garaway.org                E-MAIL: jjennings@gisaoh.org
PHONE NUMBER: (330) 852-2421               PHONE NUMBER: (937) 328-6600
146 Dover Rd Nw                            570 E Leffel Ln
Sugarcreek, OH 44681                       Springfield, OH 45505

Garfield Heights City Schools              Goshen Local
SUPERINTENDENT: Christopher Hanke          SUPERINTENDENT: Darrell Edwards
E-MAIL: cghanke@ghbulldogs.org             E-MAIL: edwardsd@goshenlocalschools.org
PHONE NUMBER: (216) 475-8100               PHONE NUMBER: (513) 722-2222
5640 Briarcliff Dr                         6694 Goshen Rd
Garfield Heights, OH 44125                 Goshen, OH 45122

Geauga County Educational Service Center   Graham Local
SUPERINTENDENT: Jennifer Felker            SUPERINTENDENT: Matt Curtis
E-MAIL: jennifer.felker@geaugaesc.org      E-MAIL: curtism@grahamlocalschools.org
PHONE NUMBER: (440) 279-1700               PHONE NUMBER: (937) 663-4123
470 Center St Bldg # 2                     7790 Us Highway 36
Chardon, OH 44024                          Saint Paris, OH 43072

Geneva Area City                           Grand Valley Local
SUPERINTENDENT: Eric Kujala                SUPERINTENDENT: William Nye
E-MAIL: eric.kujala@genevaschools.org      E-MAIL: william.nye@grandvalley.school
PHONE NUMBER: (440) 466-4831               PHONE NUMBER: (440) 437-6260
135 S Eagle St                             111 Grand Valley Ave West
Geneva, OH 44041                           Orwell, OH 44076

Genoa Area Local                           Grandview Heights City
SUPERINTENDENT: Michael Ferguson           SUPERINTENDENT: Andy Culp
E-MAIL: mgferguson@genoaschools.com        E-MAIL: andy.culp@ghcsd.org
PHONE NUMBER: (419) 855-7741               PHONE NUMBER: (614) 485-4015
2810 N Genoa Clay Center Rd                1587 W 3Rd Ave
Genoa, OH 43430                            Columbus, OH 43212

Georgetown Exempted Village                Granville Exempted Village
SUPERINTENDENT: BRAD WINTEROD              SUPERINTENDENT: Jeffrey Brown
E-MAIL: brad.winterod@gtown.k12.oh.us      E-MAIL: jrbrown@granvilleschools.org
PHONE NUMBER: (937) 378-3730               PHONE NUMBER: (740) 587-8101
1043 Mount Orab Pike                       130 N Granger St
Georgetown, OH 45121                       Granville, OH 43023
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 653 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Great Oaks Inst Of Technology                Greenon Local
SUPERINTENDENT: Harry Snyder                 SUPERINTENDENT: Brad Silvus
E-MAIL: snyderh@greatoaks.com                E-MAIL: bsilvus@greenonschools.org
PHONE NUMBER: (513) 771-8840                 PHONE NUMBER: (937) 864-1202
3254 E Kemper Rd                             500 Enon Xenia Pike
Cincinnati, OH 45241                         Enon, OH 45323

Green Local                                  Greenville City
SUPERINTENDENT: Dean Frank                   SUPERINTENDENT: Douglas Fries
E-MAIL: Gren_dfrank@tccsa.net                E-MAIL: dfries@gcswave.com
PHONE NUMBER: (330) 669-3921                 PHONE NUMBER: (937) 548-3185
100 Smithie Drive                            215 W 4Th St
Smithville, OH 44677                         Greenville, OH 45331

Green Local                                  Groveport Madison Local
SUPERINTENDENT: Jodi Armstrong               SUPERINTENDENT: Garilee Ogden
E-MAIL: jarmstrong@greenbobcats.org          E-MAIL: garilee.ogden@gocruisers.org
PHONE NUMBER: (740) 354-9221                 PHONE NUMBER: (614) 492-2520
4070 Gallia Pike                             5940 Clyde Moore Dr
Franklin Furnace, OH 45629                   Groveport, OH 43125

Green Local                                  Hamilton City
SUPERINTENDENT: Jeff Miller                  SUPERINTENDENT: Mike Holbrook
E-MAIL: millerjeff@greenlocalschools.org     E-MAIL: mholbrook@hcsdoh.org
PHONE NUMBER: (330) 896-7500                 PHONE NUMBER: (513) 887-5000
1755 Town Park Blvd                          533 Dayton St
Uniontown, OH 44685                          Hamilton, OH 45011

Greene County Esc                            Hamilton County Esc
SUPERINTENDENT: Terry Strieter               SUPERINTENDENT: Chad Hilliker
E-MAIL: tstrieter@greeneesc.org              E-MAIL: chad.hilliker@hcesc.org
PHONE NUMBER: (937) 767-1303                 PHONE NUMBER: (513) 674-4200
360 E Enon Rd                                11083 Hamilton Ave
Yellow Springs, OH 45387                     Cincinnati, OH 45231

Greene County Vocational School District     Hamilton Local
SUPERINTENDENT: David Deskins                SUPERINTENDENT: Mark Tyler
E-MAIL: ddeskins@greeneccc.com               E-MAIL: mtyler@hlsd.org
PHONE NUMBER: (937) 372-6941                 PHONE NUMBER: (614) 491-8044
2960 W Enon Rd                               775 Rathmell Rd
Xenia, OH 45385                              Columbus, OH 43207

Greeneview Local                             Hancock County Esc
SUPERINTENDENT: Isaac Seevers                SUPERINTENDENT: Larry Busdeker
E-MAIL: isaac.seevers@greeneview.org         E-MAIL: busdekerl@hancockesc.org
PHONE NUMBER: (937) 675-2728                 PHONE NUMBER: (419) 422-7525
4 S Charleston Rd                            7746 County Road 140
Jamestown, OH 45335                          Findlay, OH 45840

Greenfield Exempted Village                  Hardin County Esc
SUPERINTENDENT: Quincey Gray                 SUPERINTENDENT: Scott Howell
E-MAIL: quincey.gray@greenfieldmcclain.org   E-MAIL: showell@mresc.org
PHONE NUMBER: (937) 981-2152                 PHONE NUMBER: (419) 674-2288
200 N 5Th St                                 1211 W Lima St Ste A
Greenfield, OH 45123                         Kenton, OH 43326
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 654 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Hardin Northern Local                       Hillsboro City
SUPERINTENDENT: Jeff Price                  SUPERINTENDENT: Tim Davis
E-MAIL: jeff.price@hardinnorthern.org       E-MAIL: tdavis@hcs-k12.org
PHONE NUMBER: (419) 759-2331                PHONE NUMBER: (937) 393-3475
11589 State Route 81                        39 Willetsville Pike
Dola, OH 45835                              Hillsboro, OH 45133

Hardin-houston Local                        Hillsdale Local
SUPERINTENDENT: Ryan Maier                  SUPERINTENDENT: Steven Dickerson
E-MAIL: rmaier@hardinhouston.org            E-MAIL: hill_dickerson@tccsa.net
PHONE NUMBER: (937) 295-3010                PHONE NUMBER: (419) 368-8231
5300 Houston Rd                             485 Township Road 1902
Houston, OH 45333                           Jeromesville, OH 44840

Harrison Hills City                         Holgate Local
SUPERINTENDENT: Dana Snider                 SUPERINTENDENT: Kelly Meyers
E-MAIL: dsnider@hhcsd.org                   E-MAIL: kmeyers@holgateschools.org
PHONE NUMBER: (740) 942-7800                PHONE NUMBER: (419) 264-5141
730 Peppard Ave                             801 Joe E Brown Ave
Cadiz, OH 43907                             Holgate, OH 43527

Heath City                                  Hopewell-loudon Local
SUPERINTENDENT: Trevor Thomas               SUPERINTENDENT: Jeffrey Holbrook
E-MAIL: tthomas@heath.k12.oh.us             E-MAIL: jholbrook@hlschool.net
PHONE NUMBER: (740) 522-2816                PHONE NUMBER: (419) 937-2216
107 Lancaster Dr                            181 N. Cr 7
Heath, OH 43056                             Bascom, OH 44809

Hicksville Exempted Village                 Howland Local
SUPERINTENDENT: Keith Countryman            SUPERINTENDENT: Kevin Spicher
E-MAIL: countrymank@hicksvilleschools.org   E-MAIL: kevin.spicher@howlandschools.org
PHONE NUMBER: (419) 542-7665                PHONE NUMBER: (330) 856-8200
958 E High St                               8200 South St Se
Hicksville, OH 43526                        Warren, OH 44484

Highland Local                              Hubbard Exempted Village
SUPERINTENDENT: Catherine Aukerman          SUPERINTENDENT: Raymond Soloman
E-MAIL: aukerman@highlandschools.org        E-MAIL: solomanr@hubbard.k12.oh.us
PHONE NUMBER: (330) 239-1901                PHONE NUMBER: (330) 534-1921
3880 Ridge Rd                               108 Orchard Ave
Medina, OH 44256                            Hubbard, OH 44425

Highland Local                              Huber Heights City
SUPERINTENDENT: Dan Freund                  SUPERINTENDENT: Mario Basora
E-MAIL: dan_f@hlsd.us                       E-MAIL: mario.basora@huberheightscityschools.org
PHONE NUMBER: (419) 768-2206                PHONE NUMBER: (937) 237-6300
6506 State Route 229                        5954 Longford Rd
Sparta, OH 43350                            Huber Heights, OH 45424

Hilliard City                               Hudson City
SUPERINTENDENT: John Marschhausen           SUPERINTENDENT: Phillip Herman
E-MAIL: john_marschhausen@hboe.org          E-MAIL: hermanp@hudson.edu
PHONE NUMBER: (614) 921-7000                PHONE NUMBER: (330) 653-1200
2140 Atlas St                               2400 Hudson Aurora Rd
Columbus, OH 43228                          Hudson, OH 44236
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 655 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Huntington Local                               Jackson Center Local
SUPERINTENDENT: Pete Ruby                      SUPERINTENDENT: Bill Reichert
E-MAIL: pete.ruby@huntsmen.org                 E-MAIL: b_reichert@jctigers.org
PHONE NUMBER: (740) 663-5892                   PHONE NUMBER: (937) 596-6053
188 Huntsman Rd                                204 S Linden St
Chillicothe, OH 45601                          Jackson Center, OH 45334

Huron City Schools                             Jackson City
SUPERINTENDENT: Dennis Muratori                SUPERINTENDENT: Phillip Howard
E-MAIL: dmuratori@huronhs.com                  E-MAIL: phoward@jcs.k12.oh.us
PHONE NUMBER: (419) 433-1234                   PHONE NUMBER: (740) 286-6442
712 Cleveland Rd E                             450 Vaughn St
Huron, OH 44839                                Jackson, OH 45640

Independence Local                             Jackson Local
SUPERINTENDENT: Benjamin Hegedish              SUPERINTENDENT: Christopher Diloreto
E-MAIL: bhegedish@independence.k12.oh.us       E-MAIL: cad2jc@jackson.sparcc.org
PHONE NUMBER: (216) 642-5850                   PHONE NUMBER: (330) 830-8000
7733 Stone Rd                                  7602 Fulton Dr Nw
Independence, OH 44131                         Massillon, OH 44646

Indian Creek Local                             Jackson-milton Local
SUPERINTENDENT: Thomas Chappelear              SUPERINTENDENT: Kirk Baker
E-MAIL: tc.chappelear@iclsd.org                E-MAIL: kirk.baker@jmlocal.com
PHONE NUMBER: (740) 264-3502                   PHONE NUMBER: (330) 538-3232
587 Bantam Ridge Rd                            13910 Mahoning Ave
Wintersville, OH 43953                         North Jackson, OH 44451

Indian Hill Exempted Village                   James A Garfield Local
SUPERINTENDENT: Kirk Koennecke                 SUPERINTENDENT: Ted Lysiak
E-MAIL: kirk.koennecke@indianhillschools.org   E-MAIL: tlysiak@jagschools.org
PHONE NUMBER: (513) 272-4500                   PHONE NUMBER: (330) 527-4336
6855 Drake Rd                                  10235 State Route 88
Cincinnati, OH 45243                           Garrettsville, OH 44231

Indian Lake Local                              Jefferson Area Local
SUPERINTENDENT: Robert Underwood               SUPERINTENDENT: John Montanaro
E-MAIL: underwoodr@ils-k12.org                 E-MAIL: john.montanaro@jalsd.org
PHONE NUMBER: (937) 686-8601                   PHONE NUMBER: (440) 576-9180
6210 State Route 235 N                         121 S Poplar St
Lewistown, OH 43333                            Jefferson, OH 44047

Indian Valley Local Schools                    Jefferson County
SUPERINTENDENT: Ira Wentworth                  SUPERINTENDENT: Todd Phillipson
E-MAIL: ira.wentworth@ivschools.org            E-MAIL: phillipson@jeffjvs.org
PHONE NUMBER: (740) 254-4334                   PHONE NUMBER: (740) 264-5545
100 N Walnut St                                1509 County Highway 22A
Gnadenhutten, OH 44629                         Bloomingdale, OH 43910

Ironton City                                   Jefferson County Esc
SUPERINTENDENT: Joe Geletka                    SUPERINTENDENT: George Ash
E-MAIL: joe.geletka@tigertown.com              E-MAIL: gash@jcesc.org
PHONE NUMBER: (740) 532-4133                   PHONE NUMBER: (740) 283-3347
105 S 5Th St                                   2023 Sunset Blvd
Ironton, OH 45638                              Steubenville, OH 43952
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 656 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Jefferson Local                           Kenston Local
SUPERINTENDENT: William Mullett           SUPERINTENDENT: Nancy Santilli
E-MAIL: wmullett@westjeff.org             E-MAIL: nancy.santilli@kenstonapps.org
PHONE NUMBER: (614) 879-7654              PHONE NUMBER: (440) 543-9677
906 W Main St                             17419 Snyder Rd
West Jefferson, OH 43162                  Chagrin Falls, OH 44023

Jefferson Township Local                  Kent City
SUPERINTENDENT: Richard Gates             SUPERINTENDENT: George Joseph
E-MAIL: rgates@jeffersontwp.k12.oh.us     E-MAIL: ke_gjoseph@kentschools.net
PHONE NUMBER: (937) 835-5682              PHONE NUMBER: (330) 673-6515
2625 S Union Rd                           321 N Depeyster St
Dayton, OH 45417                          Kent, OH 44240

Jennings Local                            Kenton City
SUPERINTENDENT: Nick Langhals             SUPERINTENDENT: Jennifer Penczarski
E-MAIL: n_langhals@jenningslocal.org      E-MAIL: penczarskij@kentoncityschools.org
PHONE NUMBER: (419) 286-2238              PHONE NUMBER: (419) 673-0775
#1 Musketeer Drive                        222 W Carrol St
Fort Jennings, OH 45844                   Kenton, OH 43326

Johnstown-monroe Local                    Kettering City
SUPERINTENDENT: Dale Dickson              SUPERINTENDENT: Scott Inskeep
E-MAIL: ddickson@jmk12.org                E-MAIL: scott.inskeep@ketteringschools.org
PHONE NUMBER: (740) 967-6846              PHONE NUMBER: (937) 499-1430
441 S Main St                             3750 Far Hills Ave
Johnstown, OH 43031                       Kettering, OH 45429

Jonathan Alder Local                      Keystone Local
SUPERINTENDENT: Gary Chapman              SUPERINTENDENT: Dan White
E-MAIL: gary.chapman@japioneers.org       E-MAIL: daniel.white@keystoneschools.org
PHONE NUMBER: (614) 873-5621              PHONE NUMBER: (440) 355-5131
9200 Us Route 42 S                        531 Opportunity Way
Plain City, OH 43064                      Lagrange, OH 44050

Joseph Badger Local                       Kings Local
SUPERINTENDENT: Edwin Baldwin             SUPERINTENDENT: Tim Ackermann
E-MAIL: edwin.baldwin@badgerbraves.org    E-MAIL: tackermann@kingslocal.net
PHONE NUMBER: (330) 876-2800              PHONE NUMBER: (513) 398-8050
7119 State Route 7                        1797 King Ave
Kinsman, OH 44428                         Kings Mills, OH 45034

Kalida Local                              Kirtland Local
SUPERINTENDENT: Karl Lammers              SUPERINTENDENT: Bill Wade
E-MAIL: karl.lammers@kalidaschools.org    E-MAIL: bill.wade@kirtlandschools.org
PHONE NUMBER: (419) 532-3534              PHONE NUMBER: (440) 256-3311
301 North Third St.                       9252 Chillicothe Rd
Kalida, OH 45853                          Kirtland, OH 44094

Kelleys Island Local                      Knox County Esc
SUPERINTENDENT: Phil Thiede               SUPERINTENDENT: Timm Mackley
E-MAIL: pthiede@kelleys.k12.oh.us         E-MAIL: tmackley@knoxesc.org
PHONE NUMBER: (419) 746-2730              PHONE NUMBER: (740) 393-6767
2900 Columbus Ave                         308 Martinsburg Rd
Sandusky, OH 44870                        Mount Vernon, OH 43050
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 657 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Knox County Jvsd                                 Lakota Local
SUPERINTENDENT: Kathrine Greenich                SUPERINTENDENT: Chad Coffman
E-MAIL: kgreenich@knoxcc.org                     E-MAIL: ccoffman@lakotaschools.org
PHONE NUMBER: (740) 397-5820                     PHONE NUMBER: (419) 986-6650
306 Martinsburg Rd                               5200 County Road 13
Mount Vernon, OH 43050                           Kansas, OH 44841

Labrae Local                                     Lakota Local
SUPERINTENDENT: Anthony Calderone                SUPERINTENDENT: Matt Miller
E-MAIL: aj.calderone@labrae.school               E-MAIL: matt.miller@lakotaonline.com
PHONE NUMBER: (330) 898-0800                     PHONE NUMBER: (513) 874-5505
1001 N Leavitt Rd                                5572 Princeton Rd
Leavittsburg, OH 44430                           Liberty Township, OH 45011

Lake County Esc                                  Lancaster City
SUPERINTENDENT: Jennifer Felker                  SUPERINTENDENT: Steve Wigton
E-MAIL: jfelker@lakeesc.org                      E-MAIL: s_wigton@lcsschools.net
PHONE NUMBER: (440) 350-2563                     PHONE NUMBER: (740) 687-7300
8221 Auburn Rd                                   345 E Mulberry St
Painesville, OH 44077                            Lancaster, OH 43130

Lake Local                                       Lawrence County
SUPERINTENDENT: Jim Witt                         SUPERINTENDENT: Steve Dodgion
E-MAIL: jwitt@lakeschools.org                    E-MAIL: skdodgion@collins-cc.edu
PHONE NUMBER: (419) 661-6677                     PHONE NUMBER: (740) 867-6641
28090 Lemoyne Rd                                 11627 State Route 243
Millbury, OH 43447                               Chesapeake, OH 45619

Lake Local                                       Lawrence County Esc
SUPERINTENDENT: Kevin Tobin                      SUPERINTENDENT: Jeff Saunders
E-MAIL: tobinkevin@lakelocal.org                 E-MAIL: jsaunders@lc.k12.oh.us
PHONE NUMBER: (330) 877-9383                     PHONE NUMBER: (740) 532-4223
436 King Church Ave Sw                           111 S 4Th St
Uniontown, OH 44685                              Ironton, OH 45638

Lakeview Local                                   Lebanon City
SUPERINTENDENT: Velina Taylor                    SUPERINTENDENT: Todd Yohey
E-MAIL: jo.taylor@lakeviewlocal.org              E-MAIL: yohey.todd@lebanonschools.org
PHONE NUMBER: (330) 637-8741                     PHONE NUMBER: (513) 934-5770
300 Hillman Dr                                   700 Holbrook Ave
Cortland, OH 44410                               Lebanon, OH 45036

Lakewood City                                    Ledgemont Local
SUPERINTENDENT: Michael Barnes                   SUPERINTENDENT: John Stoddard
E-MAIL: michael.barnes@lakewoodcityschools.org   E-MAIL: john.stoddard@berkshireschools.org
PHONE NUMBER: (216) 529-4092                     PHONE NUMBER: (440) 298-3341
1470 Warren Rd                                   16200 Burrows Rd
Lakewood, OH 44107                               Thompson, OH 44086

Lakewood Local                                   Leetonia Exempted Village
SUPERINTENDENT: Mary Andrews                     SUPERINTENDENT: Dennis Dunham
E-MAIL: mandrews@laca.org                        E-MAIL: ddunham@leetonia.k12.oh.us
PHONE NUMBER: (740) 928-5878                     PHONE NUMBER: (330) 427-6594
525 E Main St                                    450 Walnut St
Hebron, OH 43025                                 Leetonia, OH 44431
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 658 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Leipsic Local                                  Licking Valley Local
SUPERINTENDENT: Greg Williamson                SUPERINTENDENT: David Hile
E-MAIL: lp_williamson@lp.noacsc.org            E-MAIL: hiled@lickingvalley.k12.oh.us
PHONE NUMBER: (419) 943-2165                   PHONE NUMBER: (740) 763-3525
232 Oak St                                     1379 Licking Valley Rd
Leipsic, OH 45856                              Newark, OH 43055

Lexington Local                                Lima City
SUPERINTENDENT: James Ziegelhofer              SUPERINTENDENT: Jill Ackerman
E-MAIL: ziegelhofer.mike@lexington.k12.oh.us   E-MAIL: jackerman@limacityschools.org
PHONE NUMBER: (419) 884-2132                   PHONE NUMBER: (419) 996-3400
103 Clever Ln                                  755 Saint Johns Ave
Lexington, OH 44904                            Lima, OH 45804

Liberty Center Local                           Lincolnview Local
SUPERINTENDENT: Richard Peters                 SUPERINTENDENT: Jeffrey Snyder
E-MAIL: rpeters@libertycenterschools.org       E-MAIL: jsnyder@lincolnview.k12.oh.us
PHONE NUMBER: (419) 533-5011                   PHONE NUMBER: (419) 968-2226
103 W Young St                                 15945 Middle Point Rd
Liberty Center, OH 43532                       Van Wert, OH 45891

Liberty Local                                  Lisbon Exempted Village
SUPERINTENDENT: Joseph Nohra                   SUPERINTENDENT: Joseph Siefke
E-MAIL: joseph.nohra@liberty.k12.oh.us         E-MAIL: joe.siefke@omeresa.net
PHONE NUMBER: (330) 759-0807                   PHONE NUMBER: (330) 424-7714
4115 Shady Rd                                  317 N Market St
Youngstown, OH 44505                           Lisbon, OH 44432

Liberty Union-thurston Local                   Little Miami Local
SUPERINTENDENT: Todd Osborn                    SUPERINTENDENT: Greg Power
E-MAIL: osborn@libertyunion.org                E-MAIL: gpower@littlemiamischools.com
PHONE NUMBER: (740) 862-4171                   PHONE NUMBER: (513) 899-2264
1108 S Main St                                 7247 Zoar Rd
Baltimore, OH 43105                            Maineville, OH 45039

Liberty-benton Local                           Lockland Local
SUPERINTENDENT: Mark Kowalski                  SUPERINTENDENT: Bob Longworth
E-MAIL: MKowalski@liberty-benton.org           E-MAIL: bob.longworth@locklandschools.org
PHONE NUMBER: (419) 422-8526                   PHONE NUMBER: (513) 563-5000
9190 County Road 9                             210 N Cooper Ave
Findlay, OH 45840                              Cincinnati, OH 45215

Licking County Esc                             Logan County Esc
SUPERINTENDENT: Dale Lewellen                  SUPERINTENDENT: Scott Howell
E-MAIL: dlewellen@laca.org                     E-MAIL: showell@mresc.org
PHONE NUMBER: (740) 349-6084                   PHONE NUMBER: (937) 599-5195
145 N Quentin Rd                               121 S Opera St
Newark, OH 43055                               Bellefontaine, OH 43311

Licking Heights Local                          Logan Elm Local
SUPERINTENDENT: Philip Wagner                  SUPERINTENDENT: Tim Williams
E-MAIL: pwagner@lhschools.org                  E-MAIL: tim.williams@loganelm.org
PHONE NUMBER: (740) 927-6926                   PHONE NUMBER: (740) 474-7501
6539 Summit Rd Sw                              9579 Tarlton Rd
Pataskala, OH 43062                            Circleville, OH 43113
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 659 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Logan-hocking Local                          Loveland City
SUPERINTENDENT: Monte Bainter                SUPERINTENDENT: Amy Crouse
E-MAIL: mbainter@lhsd.k12.oh.us              E-MAIL: crouseam@lovelandschools.org
PHONE NUMBER: (740) 385-8517                 PHONE NUMBER: (513) 683-5600
2019 E Front St                              757 S Lebanon Rd
Logan, OH 43138                              Loveland, OH 45140

London City                                  Lowellville Local
SUPERINTENDENT: Lou Kramer                   SUPERINTENDENT: Eugene Thomas
E-MAIL: lou.kramer@london.k12.oh.us          E-MAIL: g.thomas@lowellvilleschool.org
PHONE NUMBER: (740) 852-5700                 PHONE NUMBER: (330) 536-8426
380 Elm St 2Nd Fl                            52 Rocket Place
London, OH 43140                             Lowellville, OH 44436

Lorain City                                  Lucas Local
SUPERINTENDENT: Greg Ring                    SUPERINTENDENT: Brad Herman
E-MAIL: gring@loraincsd.org                  E-MAIL: herman.brad@lucascubs.org
PHONE NUMBER: (440) 233-2271                 PHONE NUMBER: (419) 892-2338
2601 Pole Avenue                             84 Lucas North Rd
Lorain, OH 44052                             Lucas, OH 44843

Lorain County Esc                            Lynchburg-clay Local
SUPERINTENDENT: Franco Gallo                 SUPERINTENDENT: Brett Justice
E-MAIL: gallo@esclc.org                      E-MAIL: brett.justice@lclsd.org
PHONE NUMBER: (440) 324-5777                 PHONE NUMBER: (937) 364-2338
1885 Lake Ave                                301 E Pearl St
Elyria, OH 44035                             Lynchburg, OH 45142

Lorain County Jvs                            Mad River Local
SUPERINTENDENT: Kristian Smith               SUPERINTENDENT: Chad Wyen
E-MAIL: ksmith@lcjvs.net                     E-MAIL: chad.wyen@madriverschools.org
PHONE NUMBER: (440) 774-1051                 PHONE NUMBER: (937) 259-6606
15181 State Route 58                         801 Old Harshman Rd
Oberlin, OH 44074                            Dayton, OH 45431

Lordstown Local                              Madeira City
SUPERINTENDENT: Greg Bonamase                SUPERINTENDENT: Kenji Matsudo
E-MAIL: greg.bonamase@lordstownschools.org   E-MAIL: kmatsudo@madeiracityschools.org
PHONE NUMBER: (330) 824-2534                 PHONE NUMBER: (513) 985-6070
1824 Salt Springs Rd                         7465 Loannes Dr
Warren, OH 44481                             Cincinnati, OH 45243

Loudonville-perrysville Exempted Village     Madison Local
SUPERINTENDENT: Catherine Puster             SUPERINTENDENT: Angela Smith
E-MAIL: lopr_cpuster@tccsa.net               E-MAIL: angela.smith@madisonschools.net
PHONE NUMBER: (419) 994-3912                 PHONE NUMBER: (440) 428-2166
210 E Main St                                1956 Red Bird Rd
Loudonville, OH 44842                        Madison, OH 44057

Louisville City                              Madison Local
SUPERINTENDENT: Michele Shaffer              SUPERINTENDENT: John Thomas
E-MAIL: michele.shaffer@lepapps.org          E-MAIL: JThomas@mlsd.net
PHONE NUMBER: (330) 875-1666                 PHONE NUMBER: (419) 589-2600
407 E Main St                                1379 Grace St
Louisville, OH 44641                         Mansfield, OH 44905
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 660 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Madison Local                                    Maple Heights City
SUPERINTENDENT: Lisa Huff                        SUPERINTENDENT: Charles Keenan
E-MAIL: lisa.tuttle-huff@madisonmohawks.org      E-MAIL: charlie.keenan@mapleschools.com
PHONE NUMBER: (513) 420-4760                     PHONE NUMBER: (216) 587-6100
5797 West Alexandria Road                        5740 Lawn Ave
Middletown, OH 45042                             Maple Heights, OH 44137

Madison-champaign Esc                            Mapleton Local
SUPERINTENDENT: Daniel Kaffenbarger              SUPERINTENDENT: Scott Smith
E-MAIL: daniel.kaffenbarger@mccesc.org           E-MAIL: mapl_ssmith@tccsa.net
PHONE NUMBER: (937) 484-1557                     PHONE NUMBER: (419) 945-2188
1512 S Us Highway 68 Ste J100                    635 County Road 801
Urbana, OH 43078                                 Ashland, OH 44805

Madison-plains Local                             Maplewood Career Center
SUPERINTENDENT: Chad Eisler                      SUPERINTENDENT: Randy Griffith
E-MAIL: ceisler@mplsd.org                        E-MAIL: griffithra@mwood.cc
PHONE NUMBER: (740) 852-0290                     PHONE NUMBER: (330) 296-2892
55 Linson Rd                                     7075 State Route 88
London, OH 43140                                 Ravenna, OH 44266

Mahoning Co Career & Tech Ctr                    Maplewood Local
SUPERINTENDENT: John Zehentbauer                 SUPERINTENDENT: Perry Nicholas
E-MAIL: john.zehentbauer@mahoningctc.com         E-MAIL: pnicholas@maplewoodschools.org
PHONE NUMBER: (330) 729-4000                     PHONE NUMBER: (330) 637-7506
7300 N Palmyra Rd                                2414 Greenville Rd
Canfield, OH 44406                               Cortland, OH 44410

Mahoning County Esc                              Margaretta Local
SUPERINTENDENT: Traci Hostetler                  SUPERINTENDENT: Dennis Mock
E-MAIL: t.hostetler@mahoningesc.org              E-MAIL: dmock@margarettaschooldistrict.com
PHONE NUMBER: (330) 533-8755                     PHONE NUMBER: (419) 684-5322
7320 North Palmyra Road                          305 S Washington St
Canfield, OH 44406                               Castalia, OH 44824

Manchester Local                                 Mariemont City
SUPERINTENDENT: Brian Rau                        SUPERINTENDENT: Steven Estepp
E-MAIL: brian.rau@mlsd.us                        E-MAIL: superintendent@mariemontschools.org
PHONE NUMBER: (937) 549-4777                     PHONE NUMBER: (513) 272-7500
130 Wayne Frye Dr                                2 Warrior Way
Manchester, OH 45144                             Cincinnati, OH 45227

Manchester Local                                 Marietta City
SUPERINTENDENT: James Robinson                   SUPERINTENDENT: William Hampton
E-MAIL: james.robinson@manchester-panthers.org   E-MAIL: whampton@mariettacsdoh.org
PHONE NUMBER: (330) 882-6926                     PHONE NUMBER: (740) 374-6500
6075 Manchester Rd                               111 Academy Dr
Akron, OH 44319                                  Marietta, OH 45750

Mansfield City                                   Marion City
SUPERINTENDENT: Stan Jefferson                   SUPERINTENDENT: Ronald Iarussi
E-MAIL: jefferson.stan@mansfieldschools.org      E-MAIL: riarussi@mcspresidents.org
PHONE NUMBER: (419) 525-6400                     PHONE NUMBER: (740) 387-3300
856 W Cook Rd                                    420 Presidential Dr
Mansfield, OH 44907                              Marion, OH 43302
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 661 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Marion Local                                Mayfield City
SUPERINTENDENT: Michael Pohlman             SUPERINTENDENT: Keith Kelly
E-MAIL: pohlmanm@marionlocal.org            E-MAIL: kkelly@mayfieldschools.org
PHONE NUMBER: (419) 925-4294                PHONE NUMBER: (440) 995-7201
7956 State Route 119                        1101 S.O.M. Center Road
Maria Stein, OH 45860                       Mayfield Heights, OH 44124

Marlington Local                            Maysville Local
SUPERINTENDENT: Joe Knoll                   SUPERINTENDENT: Ruth Zitnik
E-MAIL: j_knoll@marlingtonlocal.org         E-MAIL: rzitnik@laca.org
PHONE NUMBER: (330) 823-7458                PHONE NUMBER: (740) 453-0754
10320 Moulin Ave Ne                         3715 Panther Dr
Alliance, OH 44601                          Zanesville, OH 43701

Martins Ferry City                          Mccomb Local
SUPERINTENDENT: Jim Fogle                   SUPERINTENDENT: Tony Fenstermaker
E-MAIL: jim.fogle@omeresa.net               E-MAIL: fenstermakert@mccombschool.org
PHONE NUMBER: (740) 633-1732                PHONE NUMBER: (419) 293-3979
5001 Ayers Limestone Rd                     328 S Todd St
Martins Ferry, OH 43935                     Mccomb, OH 45858

Marysville Exempted Village                 Mcdonald Local
SUPERINTENDENT: Diane Mankins               SUPERINTENDENT: Kevin Oconnell
E-MAIL: diane.mankins@mevsd.us              E-MAIL: oconk@mcdonald.k12.oh.us
PHONE NUMBER: (937) 578-6100                PHONE NUMBER: (330) 530-8051
1000 Edgewood Dr                            600 Iowa Ave
Marysville, OH 43040                        Mc Donald, OH 44437

Mason City School District                  Mechanicsburg Exempted Village
SUPERINTENDENT: Jonathan Cooper             SUPERINTENDENT: Danielle Prohaska
E-MAIL: cooperjon@masonohioschools.com      E-MAIL: superintendent@mcburg.org
PHONE NUMBER: (513) 398-0474                PHONE NUMBER: (937) 834-2453
211 N East St                               60 High St
Mason, OH 45040                             Mechanicsburg, OH 43044

Massillon City                              Medina City Sd
SUPERINTENDENT: Paul Salvino                SUPERINTENDENT: Aaron Sable
E-MAIL: psalvino@massillonschools.org       E-MAIL: sablea@medinabees.org
PHONE NUMBER: (330) 830-3900                PHONE NUMBER: (330) 636-3010
930 17Th St Ne                              739 Weymouth Rd
Massillon, OH 44646                         Medina, OH 44256

Mathews Local                               Medina County Esc
SUPERINTENDENT: Russell McQuaide            SUPERINTENDENT: William Koran
E-MAIL: russell.mcquaide@mathewslocal.org   E-MAIL: wkoran@medina-esc.org
PHONE NUMBER: (330) 637-3500                PHONE NUMBER: (330) 723-6393
4096 Cadwallader Sonk Rd                    124 W Washington St
Cortland, OH 44410                          Medina, OH 44256

Maumee City                                 Medina County Joint Vocational School District
SUPERINTENDENT: Todd Cramer                 SUPERINTENDENT: Steven Chrisman
E-MAIL: tcramer@maumeek12.org               E-MAIL: schrisman@mcjvs.edu
PHONE NUMBER: (419) 893-3200                PHONE NUMBER: (330) 725-8461
716 Askin St                                1101 W Liberty St
Maumee, OH 43537                            Medina, OH 44256
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 662 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Meigs Local                                 Miamisburg City
SUPERINTENDENT: Scot Gheen                  SUPERINTENDENT: David Vail
E-MAIL: scot.gheen@meigslocal.org           E-MAIL: dvail@miamisburg.k12.oh.us
PHONE NUMBER: (740) 992-2153                PHONE NUMBER: (937) 866-3381
41765 Pomeroy Pike                          540 E Park Ave
Pomeroy, OH 45769                           Miamisburg, OH 45342

Mentor Exempted Village                     Middle Bass Local
SUPERINTENDENT: William Porter              SUPERINTENDENT: Matthew Markling
E-MAIL: porterw@mentorschools.org           E-MAIL: mmarkling@middlebass.k12.oh.us
PHONE NUMBER: (440) 255-4444                PHONE NUMBER: (419) 285-2810
6451 Center St                              985 Fox Rd
Mentor, OH 44060                            Middle Bass, OH 43446

Mercer County Esc                           Middletown City
SUPERINTENDENT: Shelly Vaughn               SUPERINTENDENT: Marlon Styles
E-MAIL: shelly.vaughn@mercercountyesc.org   E-MAIL: mstyles@middletowncityschools.com
PHONE NUMBER: (419) 586-6628                PHONE NUMBER: (513) 423-0781
441 E Market St                             1 Donham Plz 4Th Fl
Celina, OH 45822                            Middletown, OH 45042

Metro Early College High School             Mid-east Career And Technology Centers
SUPERINTENDENT: Meka Pace                   SUPERINTENDENT: Richard Hall
E-MAIL: pace@themetroschool.org             E-MAIL: rhall@mideastctc.org
PHONE NUMBER: (614) 259-6639                PHONE NUMBER: (740) 454-0105
1929 Kenny Rd                               400 Richards Rd
Columbus, OH 43210                          Zanesville, OH 43701

Miami County Esc                            Midview Local
SUPERINTENDENT: David Larson                SUPERINTENDENT: Bruce Willingham
E-MAIL: david.larson@mcapps.org             E-MAIL: bwillingham@midviewk12.org
PHONE NUMBER: (937) 339-5100                PHONE NUMBER: (440) 748-5353
2000 West Stanfield Road                    13050 Durkee Rd
Troy, OH 45373                              Grafton, OH 44044

Miami East Local                            Midwest Regional Esc
SUPERINTENDENT: Todd Rappold                SUPERINTENDENT: Scott Howell
E-MAIL: trappold@miamieast.k12.oh.us        E-MAIL: showell@mresc.org
PHONE NUMBER: (937) 335-7505                PHONE NUMBER: (937)599-5195
3825 N State Route 589                      121 S Opera St
Casstown, OH 45312                          Bellefontaine, OH 43311

Miami Trace Local                           Milford Exempted Village
SUPERINTENDENT: Kim Pittser                 SUPERINTENDENT: Nancy House
E-MAIL: kpittser@mtpanthers.org             E-MAIL: house_n@milfordschools.org
PHONE NUMBER: (740) 335-3010                PHONE NUMBER: (513) 831-1314
3818 State Route 41 Nw                      1099 State Route 131
Washington Court House, OH 43160            Milford, OH 45150

Miami Valley Career Tech                    Millcreek-west Unity Local
SUPERINTENDENT: Nick Weldy                  SUPERINTENDENT: Jim Wyse
E-MAIL: nweldy@mvctc.com                    E-MAIL: jwyse@hilltopcadets.org
PHONE NUMBER: (937) 837-7781                PHONE NUMBER: (419) 924-2365
6800 Hoke Rd                                1401 W Jackson St
Englewood, OH 45315                         West Unity, OH 43570
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 663 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Miller City-new Cleveland Local            Monroe Local School District
SUPERINTENDENT: Kerry Johnson              SUPERINTENDENT: Kathy Demers
E-MAIL: johnson_k@mcncschools.org          E-MAIL: kdemers@monroelocalschools.com
PHONE NUMBER: (419) 876-3172               PHONE NUMBER: (513) 539-2536
200 N. Main Street                         500 Yankee Rd
Miller City, OH 45864                      Monroe, OH 45050

Milton-union Exempted Village              Monroeville Local
SUPERINTENDENT: Brad Ritchey               SUPERINTENDENT: Ralph Moore
E-MAIL: ritcheyb@muschools.com             E-MAIL: rmoore@monroevilleschools.org
PHONE NUMBER: (937) 884-7910               PHONE NUMBER: (419) 465-2610
7610 Milton Potsdam Rd                     101 West St
West Milton, OH 45383                      Monroeville, OH 44847

Minerva Local                              Montgomery County Esc
SUPERINTENDENT: Gary Chaddock              SUPERINTENDENT: Shannon Cox
E-MAIL: chaddog@minerva.sparcc.org         E-MAIL: shannon.cox@mcesc.org
PHONE NUMBER: (330) 868-4332               PHONE NUMBER: (937) 225-4598
406 East St                                200 S Keowee St
Minerva, OH 44657                          Dayton, OH 45402

Minford Local                              Montpelier Exempted Village
SUPERINTENDENT: Jeremy Litteral            SUPERINTENDENT: Jamison Grime
E-MAIL: jlitteral@minfordfalcons.net       E-MAIL: jgrime@montpelier-k12.org
PHONE NUMBER: (740) 820-3002               PHONE NUMBER: (419) 485-3676
491 Bond Rd                                1015 E Brown Rd
Minford, OH 45653                          Montpelier, OH 43543

Minster Local                              Morgan Local
SUPERINTENDENT: Brenda Boeke               SUPERINTENDENT: Kristin Barker
E-MAIL: brenda.boeke@minsterschools.org    E-MAIL: kbarker@morganschools.org
PHONE NUMBER: (419) 628-3397               PHONE NUMBER: (740) 962-2782
50 E 7Th St                                65 W Union Ave
Minster, OH 45865                          Mc Connelsville, OH 43756

Mississinawa Valley Local                  Mount Gilead Exempted Village
SUPERINTENDENT: Jeffrey Winchester         SUPERINTENDENT: Larry Zimmerman
E-MAIL: jeff_winchester@mississinawa.org   E-MAIL: larryzimmerman@mgschools.org
PHONE NUMBER: (937) 968-5656               PHONE NUMBER: (419) 946-1646
1469 State Road 47 E                       145 N Cherry St
Union City, OH 45390                       Mount Gilead, OH 43338

Mogadore Local                             Mount Vernon City
SUPERINTENDENT: John Knapp                 SUPERINTENDENT: William Seder
E-MAIL: mo_knapp@mogadore.net              E-MAIL: bseder@mvcsd.us
PHONE NUMBER: (330) 628-9946               PHONE NUMBER: (740) 397-7422
1 S Cleveland Ave                          300 Newark Rd
Mogadore, OH 44260                         Mount Vernon, OH 43050

Mohawk Local                               Mt Healthy City
SUPERINTENDENT: Mark Burke                 SUPERINTENDENT: Reva Cosby
E-MAIL: mark.burke@mohawklocal.org         E-MAIL: rcosby@mthcs.org
PHONE NUMBER: (419) 927-2414               PHONE NUMBER: (513) 729-0077
295 State Highway 231                      7615 Harrison Ave
Sycamore, OH 44882                         Cincinnati, OH 45231
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 664 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Muskingum Valley Esc                           New Lebanon Local
SUPERINTENDENT: Lori Lowe                      SUPERINTENDENT: Greg Williams
E-MAIL: lori.lowe@mvesc.org                    E-MAIL: gwilliams@newlebanonschools.org
PHONE NUMBER: (740) 452-4518                   PHONE NUMBER: (937) 687-1301
205 N 7Th St                                   320 S Fuls Rd
Zanesville, OH 43701                           New Lebanon, OH 45345

Napoleon Area City                             New Lexington City
SUPERINTENDENT: Erik Belcher                   SUPERINTENDENT: Casey Coffey
E-MAIL: erik.belcher@napoleonareaschools.org   E-MAIL: casey.coffey@nlpanthers.org
PHONE NUMBER: (419) 599-7015                   PHONE NUMBER: (740) 342-4133
701 Briarheath Ave Ste 108                     1605 Airport Rd
Napoleon, OH 43545                             New Lexington, OH 43764

National Trail Local                           New London Local
SUPERINTENDENT: Robert Fischer                 SUPERINTENDENT: Brad Romano
E-MAIL: bfischer@nationaltrail.us              E-MAIL: bromano@nlschools.org
PHONE NUMBER: (937) 437-3333                   PHONE NUMBER: (419) 929-8433
6940 Oxford Gettysburg Rd                      2 Wildcat Dr
New Paris, OH 45347                            New London, OH 44851

Nelsonville-york City                          New Miami Local
SUPERINTENDENT: Ricky Edwards                  SUPERINTENDENT: Rhonda Parker
E-MAIL: rickedwards@nybucks.org                E-MAIL: rparker@new-miami.k12.oh.us
PHONE NUMBER: (740) 753-4441                   PHONE NUMBER: (513) 863-0833
2 Buckeye Dr                                   600 Seven Mile Ave
Nelsonville, OH 45764                          Hamilton, OH 45011

New Albany-plain Local                         New Philadelphia City
SUPERINTENDENT: Michael Sawyers                SUPERINTENDENT: David Brand
E-MAIL: sawyers.1@napls.us                     E-MAIL: brandd@npschools.org
PHONE NUMBER: (614) 855-2040                   PHONE NUMBER: (330) 364-0600
55 N High St                                   248 Front Ave Sw
New Albany, OH 43054                           New Philadelphia, OH 44663

New Boston Local                               New Richmond Exempted Village
SUPERINTENDENT: Melinda Burnside               SUPERINTENDENT: Tracey Miller
E-MAIL: melinda.burnside@nbtigers.net          E-MAIL: miller_t@nrschools.org
PHONE NUMBER: (740) 456-4626                   PHONE NUMBER: (513) 553-2616
#1 Glenwood Tiger Trail                        212 Market St Fl 3Rd
New Boston, OH 45662                           New Richmond, OH 45157

New Bremen Local                               New Riegel Local
SUPERINTENDENT: Jason Schrader                 SUPERINTENDENT: David Rombach
E-MAIL: jason.schrader@newbremenschools.org    E-MAIL: drombach@newriegelschools.org
PHONE NUMBER: (419) 629-8606                   PHONE NUMBER: (419) 595-2256
901 E Monroe St                                44 N Perry St
New Bremen, OH 45869                           New Riegel, OH 44853

New Knoxville Local                            Newark City
SUPERINTENDENT: Kim Waterman                   SUPERINTENDENT: Douglas Ute
E-MAIL: kwaterman@nkrangers.org                E-MAIL: dute@laca.org
PHONE NUMBER: (419) 753-2431                   PHONE NUMBER: (740) 670-7000
345 S Main St                                  621 Mount Vernon Rd
New Knoxville, OH 45871                        Newark, OH 43055
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 665 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Newbury Local                                  North Bass Local
SUPERINTENDENT: Jacqueline Hoynes              SUPERINTENDENT: Doug Crooks
E-MAIL: jacqueline.hoynes@newburyschools.org   E-MAIL: dcrooks@npesc.org
PHONE NUMBER: (440) 564-5501                   PHONE NUMBER: (419) 627-3900
14775 Auburn Rd                                515 Kenny Rd
Newbury, OH 44065                              Isle St George, OH 43436

Newcomerstown Exempted Village                 North Canton City
SUPERINTENDENT: Jeff Staggs                    SUPERINTENDENT: Jeff Wendorf
E-MAIL: jeff.staggs@staff.nctschools.org       E-MAIL: jeff.wendorf@northcantonschools.org
PHONE NUMBER: (740) 498-8373                   PHONE NUMBER: (330) 497-5600
702 S River St                                 525 7Th St Ne
Newcomerstown, OH 43832                        North Canton, OH 44720

Newton Falls Exempted Village                  North Central Local
SUPERINTENDENT: Paul Woodard                   SUPERINTENDENT: William Hanak
E-MAIL: woodardp@nfschools.org                 E-MAIL: whanak@northcentralschool.org
PHONE NUMBER: (330) 872-5445                   PHONE NUMBER: (419) 737-2392
909 1/2 Milton Blvd                            400 E Baubice St
Newton Falls, OH 44444                         Pioneer, OH 43554

Newton Local                                   North Central Ohio Esc
SUPERINTENDENT: Pat Mcbride                    SUPERINTENDENT: Jim Lahoski
E-MAIL: pat_mcbride@newton.k12.oh.us           E-MAIL: jlahoski@ncoesc.org
PHONE NUMBER: (937) 676-2002                   PHONE NUMBER: (419) 447-2927
201 N Long St                                  928 W Market St Ste A
Pleasant Hill, OH 45359                        Tiffin, OH 44883

Niles City                                     North College Hill City
SUPERINTENDENT: Ann Marie Thigpen              SUPERINTENDENT: Eugene Blalock
E-MAIL: annmarie.thigpen@nilesmckinley.org     E-MAIL: blalock.e@nchcityschools.org
PHONE NUMBER: (330) 989-5095                   PHONE NUMBER: (513) 931-8181
309 N Rhodes Ave                               1731 Goodman Ave
Niles, OH 44446                                Cincinnati, OH 45239

Noble Local                                    North Fork Local
SUPERINTENDENT: Dan Leffingwell                SUPERINTENDENT: Scott Hartley
E-MAIL: dan.leffingwell@gozeps.org             E-MAIL: shartley@northfork.k12.oh.us
PHONE NUMBER: (740) 732-2084                   PHONE NUMBER: (740) 892-3666
20977 Zep Rd E                                 312 Maple Ave
Sarahsville, OH 43779                          Utica, OH 43080

Nordonia Hills City                            North Olmsted City
SUPERINTENDENT: Joe Clark                      SUPERINTENDENT: Michael Zalar
E-MAIL: joe.clark@nordoniaschools.org          E-MAIL: mike.zalar@nocseagles.org
PHONE NUMBER: (330) 467-0580                   PHONE NUMBER: (440) 779-3549
9370 Olde Eight Rd                             27425 Butternut Ridge Rd
Northfield, OH 44067                           North Olmsted, OH 44070

North Baltimore Local                          North Point Educational Service Center
SUPERINTENDENT: Ryan Delaney                   SUPERINTENDENT: Douglas Crooks
E-MAIL: rdelaney@nbls.org                      E-MAIL: dcrooks@npesc.org
PHONE NUMBER: (419) 257-3531                   PHONE NUMBER: (419) 627-3900
201 S Main St                                  1210 E Bogart Rd
North Baltimore, OH 45872                      Sandusky, OH 44870
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 666 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



North Ridgeville City                     Northridge Local
SUPERINTENDENT: Roxann Caserio            SUPERINTENDENT: David Jackson
E-MAIL: roxannramsey@nrcs.net             E-MAIL: djackson@northridgeschools.org
PHONE NUMBER: (440) 327-4444              PHONE NUMBER: (937) 278-5885
34620 Bainbridge Road                     2011 Timber Ln
North Ridgeville, OH 44039                Dayton, OH 45414

North Royalton City                       Northridge Local
SUPERINTENDENT: Gregory Gurka             SUPERINTENDENT: Scott Schmidt
E-MAIL: greg.gurka@northroyaltonsd.org    E-MAIL: sschmidt@northridgevikings.org
PHONE NUMBER: (440) 237-8800              PHONE NUMBER: (740) 967-6631
6579 Royalton Rd                          6097 Johnstown Utica Rd
North Royalton, OH 44133                  Johnstown, OH 43031

North Union Local                         Northwest Local
SUPERINTENDENT: Richard Baird             SUPERINTENDENT: Dennis Lambes
E-MAIL: rbaird@nu-district.org            E-MAIL: lambes.d@northwest.sparcc.org
PHONE NUMBER: (740) 943-2509              PHONE NUMBER: (330) 854-2291
12920 State Route 739                     2309 Locust St S
Richwood, OH 43344                        Canal Fulton, OH 44614

Northeastern Local                        Northwest Local
SUPERINTENDENT: John Kronour              SUPERINTENDENT: Todd Bowling
E-MAIL: johnkronour@nelsd.org             E-MAIL: tbowling@nwlsd.org
PHONE NUMBER: (937) 325-7615              PHONE NUMBER: (513) 923-1000
1414 Bowman Rd                            3240 Banning Rd
Springfield, OH 45502                     Cincinnati, OH 45239

Northeastern Local                        Northwest Local
SUPERINTENDENT: Nicole Wells              SUPERINTENDENT: Todd Jenkins
E-MAIL: nwells@tinora.org                 E-MAIL: todd.jenkins@nwmohawks.org
PHONE NUMBER: (419) 497-3461              PHONE NUMBER: (740) 259-5558
5921 Domersville Rd                       800 Mohawk Dr
Defiance, OH 43512                        Mc Dermott, OH 45652

Northern Local                            Northwest Ohio Educational Service Center
SUPERINTENDENT: Thomas Perkins            SUPERINTENDENT: Kerri Weir
E-MAIL: no_tperkins@seovec.org            E-MAIL: kweir@nwoesc.org
PHONE NUMBER: (740) 743-1303              PHONE NUMBER: (567) 444-4800
8700 Sheridan Dr                          205 Nolan Pkwy
Thornville, OH 43076                      Archbold, OH 43502

Northmont City                            Northwestern Local
SUPERINTENDENT: Tony Thomas               SUPERINTENDENT: Jeff Layton
E-MAIL: tthomas@northmontschools.net      E-MAIL: nrws_layton@tccsa.net
PHONE NUMBER: (937) 832-5000              PHONE NUMBER: (419) 846-3151
4001 Old Salem Rd                         7571 N Elyria Rd
Englewood, OH 45322                       West Salem, OH 44287

Northmor Local                            Northwestern Local
SUPERINTENDENT: Chad Redmon               SUPERINTENDENT: Jesse Steiner
E-MAIL: redmon.chad@northmor.k12.oh.us    E-MAIL: steinerj@nwlschools.org
PHONE NUMBER: (419) 946-8861              PHONE NUMBER: (937) 964-1318
5247 County Road 29                       5610 Troy Rd
Galion, OH 44833                          Springfield, OH 45502
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 667 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Northwood Local Schools                   Oberlin City Schools
SUPERINTENDENT: Jason Kozina              SUPERINTENDENT: David Hall
E-MAIL: jkozina@northwoodschools.org      E-MAIL: dhall@oberlinschools.net
PHONE NUMBER: (419) 691-3888              PHONE NUMBER: (440) 776-4550
500 Lemoyne Rd                            153 N Main St
Northwood, OH 43619                       Oberlin, OH 44074

Norton City                               Ohio Central School System
SUPERINTENDENT: Dana Addis                SUPERINTENDENT: Jennifer Sanders
E-MAIL: daddis@nortonschools.org          E-MAIL: jennifer.sanders@dys.ohio.gov
PHONE NUMBER: (330) 825-0863              PHONE NUMBER: (740) 845-3240
4128 Cleveland Massillon Rd               1580 St Rte # 56
Norton, OH 44203                          London, OH 43140

Norwalk City                              Ohio Hi-point Career Center
SUPERINTENDENT: George Fisk               SUPERINTENDENT: Rick Smith
E-MAIL: fiskg@norwalktruckers.net         E-MAIL: rsmith@ohiohipoint.com
PHONE NUMBER: (419) 668-2779              PHONE NUMBER: (937) 599-3010
134 Benedict Ave                          2280 State Route 540
Norwalk, OH 44857                         Bellefontaine, OH 43311

Norwayne Local                            Ohio School For The Blind
SUPERINTENDENT: Karen Ohare               SUPERINTENDENT: Lou Maynus
E-MAIL: nrcn_ohare@tccsa.net              E-MAIL: maynus@osdb.oh.gov
PHONE NUMBER: (330) 435-6382              PHONE NUMBER: (614) 752-1152
350 S Main St                             5220 N High St
Creston, OH 44217                         Columbus, OH 43214

Norwood City                              Ohio School For The Deaf
SUPERINTENDENT: Mary Ronan                SUPERINTENDENT: Lou Maynus
E-MAIL: ronan.m@norwoodschools.org        E-MAIL: maynus@osdb.oh.gov
PHONE NUMBER: (513) 924-2500              PHONE NUMBER: (614) 728-4030
2132 Williams Ave                         500 Morse Rd
Norwood, OH 45212                         Columbus, OH 43214

Oak Hill Union Local                      Ohio Valley Esc
SUPERINTENDENT: Marci Shepard             SUPERINTENDENT: Andrew Brooks
E-MAIL: marci.shepard@oakhill.k12.oh.us   E-MAIL: andy.brooks@omeresa.net
PHONE NUMBER: (740) 682-7595              PHONE NUMBER: (740) 439-3558
205 Western Ave                           128 East 8Th Street
Oak Hill, OH 45656                        Cambridge, OH 43725

Oak Hills Local                           Old Fort Local
SUPERINTENDENT: Jeff Brandt               SUPERINTENDENT: Tom Peiffer
E-MAIL: brandt_jeff@ohlsd.org             E-MAIL: tpeiffer@oldfortschools.org
PHONE NUMBER: (513) 574-3200              PHONE NUMBER: (419) 992-4291
6325 Rapid Run Rd                         7635 N County Road 51
Cincinnati, OH 45233                      Old Fort, OH 44861

Oakwood City                              Olentangy Local
SUPERINTENDENT: Kyle Ramey                SUPERINTENDENT: Mark Raiff
E-MAIL: ramey.kyle@oakwoodschools.org     E-MAIL: mark_raiff@olsd.us
PHONE NUMBER: (937) 297-5332              PHONE NUMBER: (740) 657-4050
20 Rubicon Rd                             814 Shanahan Rd Ste 100
Dayton, OH 45409                          Lewis Center, OH 43035
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 668 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Olmsted Falls City                           Ottawa-glandorf Local
SUPERINTENDENT: James Lloyd                  SUPERINTENDENT: Don Horstman
E-MAIL: jlloyd@ofcs.net                      E-MAIL: horstman@ottawaglandorf.org
PHONE NUMBER: (440) 427-6000                 PHONE NUMBER: (419) 523-5261
26937 Bagley Rd                              630 Glendale Ave
Olmsted Falls, OH 44138                      Ottawa, OH 45875

Ontario Local                                Ottoville Local
SUPERINTENDENT: Lisa Carmichael              SUPERINTENDENT: Scott Mangas
E-MAIL: carmichael.lisa@ontarioschools.org   E-MAIL: smangas@ottovilleschools.org
PHONE NUMBER: (419) 747-4311                 PHONE NUMBER: (419) 453-3356
457 Shelby Ontario Rd                        650 W 3Rd St
Mansfield, OH 44906                          Ottoville, OH 45876

Orange City                                  Painesville City Local
SUPERINTENDENT: Lynn Campbell                SUPERINTENDENT: Joshua Englehart
E-MAIL: lcampbell@orangecsd.org              E-MAIL: josh.englehart@pcls.net
PHONE NUMBER: (216) 831-8600                 PHONE NUMBER: (440) 392-5060
32000 Chagrin Blvd                           58 Jefferson St
Cleveland, OH 44124                          Painesville, OH 44077

Oregon City                                  Paint Valley Local
SUPERINTENDENT: Hal Gregory                  SUPERINTENDENT: Tim Winland
E-MAIL: hgregory@oregoncs.org                E-MAIL: tim.winland@pvlsd.org
PHONE NUMBER: (419) 693-0661                 PHONE NUMBER: (740) 634-2826
5721 Seaman St                               7454 Us Highway 50 W
Oregon, OH 43616                             Bainbridge, OH 45612

Orrville City                                Pandora-gilboa Local
SUPERINTENDENT: Jon Ritchie                  SUPERINTENDENT: Todd Schmutz
E-MAIL: orvl_ritchie@tccsa.net               E-MAIL: schmutzt@pgrockets.org
PHONE NUMBER: (330) 682-4651                 PHONE NUMBER: (419) 384-3225
815 N Ella St                                410 Rocket Ridge
Orrville, OH 44667                           Pandora, OH 45877

Osnaburg Local                               Parkway Local
SUPERINTENDENT: Kevin Finefrock              SUPERINTENDENT: Jeanne Osterfeld
E-MAIL: kevin.finefrock@osnaburglocal.org    E-MAIL: osterfj@parkwayschools.org
PHONE NUMBER: (330) 488-1609                 PHONE NUMBER: (419) 363-3045
310 Browning Ct N                            400 Buckeye St
East Canton, OH 44730                        Rockford, OH 45882

Otsego Local                                 Parma City
SUPERINTENDENT: Adam Koch                    SUPERINTENDENT: Charles Smialek
E-MAIL: akoch@otsegoknights.org              E-MAIL: smialekc@parmacityschools.org
PHONE NUMBER: (419) 823-4381                 PHONE NUMBER: (440) 842-5300
18505 Tontogany Creek                        5311 Longwood Avenue
Tontogany, OH 43565                          Parma, OH 44134

Ottawa Hills Local                           Patrick Henry Local
SUPERINTENDENT: Adam Fineske                 SUPERINTENDENT: Josh Biederstedt
E-MAIL: afineske@ohschools.org               E-MAIL: jbiederstedt@phpatriots.org
PHONE NUMBER: (419) 536-6371                 PHONE NUMBER: (419) 274-3015
3600 Indian Rd                               6900 State Route 18
Toledo, OH 43606                             Hamler, OH 43524
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 669 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Paulding Exempted Village                 Pickaway County Esc
SUPERINTENDENT: Ken Amstutz               SUPERINTENDENT: Ty Ankrom
E-MAIL: k_amstutz@pauldingschools.org     E-MAIL: ty.ankrom@pickawayesc.org
PHONE NUMBER: (419) 399-4656              PHONE NUMBER: (740) 474-7529
405 N Water St                            2050 Stoneridge Dr
Paulding, OH 45879                        Circleville, OH 43113

Penta Career Center - District            Pickaway-ross County Jvsd
SUPERINTENDENT: Edward Ewers              SUPERINTENDENT: Dennis Franks
E-MAIL: eewers@pentacc.org                E-MAIL: dennis.franks@pickawayross.com
PHONE NUMBER: (419) 666-1120              PHONE NUMBER: (740) 642-1200
9301 Buck Rd                              895 Crouse Chapel Rd
Perrysburg, OH 43551                      Chillicothe, OH 45601

Perkins Local                             Pickerington Local
SUPERINTENDENT: Todd Boggs                SUPERINTENDENT: Chris Briggs
E-MAIL: tboggs@perkinsschools.org         E-MAIL: chris_briggs@plsd.us
PHONE NUMBER: (419) 625-0484              PHONE NUMBER: (614) 833-2110
3714 Campbell St Ste B                    90 East St.
Sandusky, OH 44870                        Pickerington, OH 43147

Perry Local                               Pike County Area
SUPERINTENDENT: Kelly Schooler            SUPERINTENDENT: Eric Meredith
E-MAIL: kelly.schooler@mycommodores.org   E-MAIL: eric.meredith@pikectc.org
PHONE NUMBER: (419) 221-2770              PHONE NUMBER: (740) 289-2721
2770 E Breese Rd                          175 Beavercreek Rd
Lima, OH 45806                            Piketon, OH 45661

Perry Local                               Pike-delta-york Local
SUPERINTENDENT: Scott Beatty              SUPERINTENDENT: Ted Haselman
E-MAIL: scott.beatty@perrylocal.org       E-MAIL: thaselman@pdys.org
PHONE NUMBER: (330) 477-8121              PHONE NUMBER: (419) 822-3391
4201 13Th St Sw                           504 Fernwood St.
Massillon, OH 44646                       Delta, OH 43515

Perry Local                               Pioneer Career & Technology
SUPERINTENDENT: Jack Thompson             SUPERINTENDENT: Greg Nickoli
E-MAIL: thompsonj@perry-lake.org          E-MAIL: nickoli.greg@pioneerctc.edu
PHONE NUMBER: (440) 259-9200              PHONE NUMBER: (419) 347-7744
4325 Manchester Ave                       27 Ryan Rd
Perry, OH 44081                           Shelby, OH 44875

Perrysburg Exempted Village               Piqua City
SUPERINTENDENT: Thomas Hosler             SUPERINTENDENT: Dwayne Thompson
E-MAIL: thosler@perrysburgschools.net     E-MAIL: thompsond@piqua.org
PHONE NUMBER: (419) 874-9131              PHONE NUMBER: (937) 773-4321
140 E Indiana Ave                         215 Looney Rd
Perrysburg, OH 43551                      Piqua, OH 45356

Pettisville Local                         Plain Local
SUPERINTENDENT: Stephen Switzer           SUPERINTENDENT: Brent May
E-MAIL: sswitzer@pettisvilleschools.org   E-MAIL: mayb@plainlocal.org
PHONE NUMBER: (419) 446-2705              PHONE NUMBER: (330) 492-3500
232 Summit St                             901 44Th St Nw
Pettisville, OH 43553                     Canton, OH 44709
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 670 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Pleasant Local                              Preble Shawnee Local
SUPERINTENDENT: Jennifer Adams              SUPERINTENDENT: Matt Bishop
E-MAIL: jennifer.adams@pleasantstaff.org    E-MAIL: bishopm@psarrows.com
PHONE NUMBER: (740) 389-4476                PHONE NUMBER: (937) 452-1283
1107 Owens Rd W                             124 Bloomfield St
Marion, OH 43302                            Camden, OH 45311

Plymouth-shiloh Local                       Princeton City
SUPERINTENDENT: Bradley Turson              SUPERINTENDENT: Tom Burton
E-MAIL: turson.brad@plymouth.k12.oh.us      E-MAIL: tburton@vikingmail.org
PHONE NUMBER: (419) 687-8200                PHONE NUMBER: (513) 864-1000
365 Sandusky St                             3900 Cottingham Dr
Plymouth, OH 44865                          Cincinnati, OH 45241

Poland Local                                Put-in-bay Local
SUPERINTENDENT: David Janofa                SUPERINTENDENT: Steven Poe
E-MAIL: djanofa@polandschools.org           E-MAIL: spoe@put-in-bay.k12.oh.us
PHONE NUMBER: (330) 757-7000                PHONE NUMBER: (419) 285-3614
3199 Dobbins Rd                             548 Catawba Ave.
Poland, OH 44514                            Put-In-Bay, OH 43456

Polaris                                     Putnam County Esc
SUPERINTENDENT: Robert Timmons              SUPERINTENDENT: Jan Osborn
E-MAIL: btimmons@polaris.edu                E-MAIL: josborn@pm.noacsc.org
PHONE NUMBER: (440) 891-7600                PHONE NUMBER: (419) 523-5951
7285 Old Oak Blvd                           124 Putnam Pkwy
Middleburg Heights, OH 44130                Ottawa, OH 45875

Port Clinton City                           Pymatuning Valley Local
SUPERINTENDENT: Patrick Adkins              SUPERINTENDENT: Christopher Edison
E-MAIL: padkins@pccsd-k12.net               E-MAIL: christopher.edison@pvschools.org
PHONE NUMBER: (419) 732-2102                PHONE NUMBER: (440) 293-6488
811 Jefferson St                            5571 Rt 6 W
Port Clinton, OH 43452                      Andover, OH 44003

Portage Lakes                               Ravenna City
SUPERINTENDENT: Kim Redmond                 SUPERINTENDENT: Dennis Honkala
E-MAIL: kredmond@plcc.edu                   E-MAIL: dennis.honkala@ravennaschools.us
PHONE NUMBER: (330) 896-8200                PHONE NUMBER: (330) 296-9679
4401 Shriver Rd                             507 E Main St
Green, OH 44232                             Ravenna, OH 44266

Portsmouth City                             Reading Community City
SUPERINTENDENT: Scott Dutey                 SUPERINTENDENT: Jason Enix
E-MAIL: scott.dutey@portsmouthtrojans.net   E-MAIL: jenix@readingschools.org
PHONE NUMBER: (740) 354-5663                PHONE NUMBER: (513) 554-1800
724 Findlay St                              1301 Bonnell St
Portsmouth, OH 45662                        Reading, OH 45215

Preble County Esc                           Revere Local
SUPERINTENDENT: Mike Gray                   SUPERINTENDENT: Matthew Montgomery
E-MAIL: mike.gray@preblecountyesc.org       E-MAIL: mmontgomery@revereschools.org
PHONE NUMBER: (937) 456-1187                PHONE NUMBER: (330) 666-4155
597 Hillcrest Dr                            3496 Everett Rd
Eaton, OH 45320                             Bath, OH 44210
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 671 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Reynoldsburg City                                 River View Local
SUPERINTENDENT: Melvin Brown                      SUPERINTENDENT: Dalton Summers
E-MAIL: melvin.brown@reyn.org                     E-MAIL: dalton.summers@rvbears.org
PHONE NUMBER: (614) 501-1020                      PHONE NUMBER: (740) 824-3521
7244 E Main St                                    26496 State Route 60
Reynoldsburg, OH 43068                            Warsaw, OH 43844

Richmond Heights Local                            Riverdale Local
SUPERINTENDENT: Renee Willis                      SUPERINTENDENT: Jeff Young
E-MAIL: Willis.Renee@richmondheightsschools.org   E-MAIL: jyoung@rdfalcons.net
PHONE NUMBER: (216) 692-8485                      PHONE NUMBER: (419) 694-4994
447 Richmond Rd                                   20613 State Route 37
Richmond Heights, OH 44143                        Mt Blanchard, OH 45867

Ridgedale Local                                   Riverside Local
SUPERINTENDENT: Robert Britton                    SUPERINTENDENT: James Kalis
E-MAIL: rbritton@ridgedaleschools.org             E-MAIL: james.kalis@riversideschools.net
PHONE NUMBER: (740) 382-6065                      PHONE NUMBER: (440) 352-0668
3103 Hillman Ford Rd                              585 Riverside Dr
Morral, OH 43337                                  Painesville, OH 44077

Ridgemont Local                                   Riverside Local
SUPERINTENDENT: Sally Henrick                     SUPERINTENDENT: James Kalis
E-MAIL: sally.henrick@ridgemont.k12.oh.us         E-MAIL: james.kalis@riversideschools.net
PHONE NUMBER: (937) 354-2441                      PHONE NUMBER: (937) 585-5981
162 E Hale St                                     2096 County Road 24 S
Ridgeway, OH 43345                                De Graff, OH 43318

Ridgewood Local                                   Rock Hill Local
SUPERINTENDENT: Mike Masloski                     SUPERINTENDENT: Dave Hopper
E-MAIL: mike.masloski@omeresa.net                 E-MAIL: dhopper@rockhill.org
PHONE NUMBER: (740) 545-6354                      PHONE NUMBER: (740) 532-7030
301 S Oak St                                      2325A Co. Rd. 26
West Lafayette, OH 43845                          Ironton, OH 45638

Ripley-union-lewis-huntington Local               Rocky River City
SUPERINTENDENT: Jamie Wilkins                     SUPERINTENDENT: Michael Shoaf
E-MAIL: james.wilkins@rulh.us                     E-MAIL: shoaf.michael@rrcs.org
PHONE NUMBER: (937) 392-4396                      PHONE NUMBER: (440) 333-6000
502 S 2Nd St                                      1101 Morewood Pkwy
Ripley, OH 45167                                  Rocky River, OH 44116

Rittman Exempted Village                          Rolling Hills Local
SUPERINTENDENT: James Ritchie                     SUPERINTENDENT: Scott Golec
E-MAIL: roc_ritchie@tccsa.net                     E-MAIL: scott.golec@rollinghills.k12.oh.us
PHONE NUMBER: (330) 927-7400                      PHONE NUMBER: (740) 432-6952
100 Saurer St                                     60851 Southgate Rd
Rittman, OH 44270                                 Cambridge, OH 43725

River Valley Local                                Rootstown Local
SUPERINTENDENT: Adam Wickham                      SUPERINTENDENT: Andrew Hawkins
E-MAIL: awickham@rvk12.org                        E-MAIL: hawkins@roversk12.org
PHONE NUMBER: (740) 725-5401                      PHONE NUMBER: (330) 325-9911
197 Brockelsby Road                               4140 State Route 44
Caledonia, OH 43314                               Rootstown, OH 44272
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 672 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Ross Local                                Scioto Valley Local
SUPERINTENDENT: Chad Konkle               SUPERINTENDENT: Wes Hairston
E-MAIL: chad.konkle@rossrams.com          E-MAIL: whairston@redstreaks.org
PHONE NUMBER: (513) 863-1253              PHONE NUMBER: (740) 289-4456
3371 Hamilton Cleves Rd                   1414 Piketon Rd
Hamilton, OH 45013                        Piketon, OH 45661

Rossford Exempted Village                 Sebring Local
SUPERINTENDENT: Dan Creps                 SUPERINTENDENT: Toni Viscounte
E-MAIL: dcreps@rossfordschools.org        E-MAIL: tviscounte@sebring.k12.oh.us
PHONE NUMBER: (419) 666-2010              PHONE NUMBER: (330) 938-6165
401 Glenwood Rd                           510 N 14Th St
Rossford, OH 43460                        Sebring, OH 44672

Ross-pike Esc                             Seneca East Local
SUPERINTENDENT: Todd Burkitt              SUPERINTENDENT: Laura Kagy
E-MAIL: tburkitt@rpesd.org                E-MAIL: lkagy@se-tigers.com
PHONE NUMBER: (740) 702-3120              PHONE NUMBER: (419) 426-7041
475 Western Ave Ste E                     13343 E Us Highway 224
Chillicothe, OH 45601                     Attica, OH 44807

Russia Local                              Shadyside Local
SUPERINTENDENT: Steven Rose               SUPERINTENDENT: John Haswell
E-MAIL: srose@russiaschool.org            E-MAIL: john.haswell@omeresa.net
PHONE NUMBER: (937) 526-3156              PHONE NUMBER: (740) 676-3235
100 School St                             3890 Lincoln Ave
Russia, OH 45363                          Shadyside, OH 43947

Salem City                                Shaker Heights City
SUPERINTENDENT: Sean Kirkland             SUPERINTENDENT: David Glasner
E-MAIL: kirklands@salem.k12.oh.us         E-MAIL: glasner_d@shaker.org
PHONE NUMBER: (330) 332-0316              PHONE NUMBER: (216) 295-1400
1226 E State St                           15600 Parkland Dr
Salem, OH 44460                           Shaker Heights, OH 44120

Sandusky City                             Shawnee Local
SUPERINTENDENT: Eugene Sanders            SUPERINTENDENT: James Kanable
E-MAIL: askdrsanders@scs-k12.net          E-MAIL: james@limashawnee.com
PHONE NUMBER: (419) 626-6940              PHONE NUMBER: (419) 998-8031
407 Decatur St                            3255 Zurmehly Rd
Sandusky, OH 44870                        Lima, OH 45806

Sandy Valley Local                        Sheffield-sheffield Lake City
SUPERINTENDENT: David Fischer             SUPERINTENDENT: Michael Cook
E-MAIL: d.fischer@svlocal.org             E-MAIL: mcook@sheffieldschools.org
PHONE NUMBER: (330) 866-3339              PHONE NUMBER: (440) 949-6181
5362 State Route 183 Ne                   1824 Harris Rd
Magnolia, OH 44643                        Sheffield Village, OH 44054

Scioto County Career Technical Center     Shelby City
SUPERINTENDENT: Kyle Copley               SUPERINTENDENT: Tim Tarvin
E-MAIL: kyle.copley@sciototech.org        E-MAIL: tarvin.tim@shelbyk12.org
PHONE NUMBER: (740) 259-5522              PHONE NUMBER: (419) 342-3520
951 Vern Riffe Dr                         25 High School Ave
Lucasville, OH 45648                      Shelby, OH 44875
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 673 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Shelby County Esc                          Southeast Local
SUPERINTENDENT: Scott Howell               SUPERINTENDENT: Robert Dunn
E-MAIL: showell@mresc.org                  E-MAIL: rodunn@sepirates.org
PHONE NUMBER: (937) 498-1354               PHONE NUMBER: (330) 654-5841
129 E Court St                             8245 Tallmadge Rd
Sidney, OH 45365                           Ravenna, OH 44266

Sidney City                                Southeast Local
SUPERINTENDENT: Bob Humble                 SUPERINTENDENT: Jon Ritchie
E-MAIL: bob.humble@sidneycityschools.org   E-MAIL: soea_ritchie@tccsa.net
PHONE NUMBER: (937) 497-2200               PHONE NUMBER: (330) 698-3001
750 S 4Th Ave                              9048 Dover Rd
Sidney, OH 45365                           Apple Creek, OH 44606

Solon City                                 Southeastern Local
SUPERINTENDENT: Joseph Regano              SUPERINTENDENT: Brian Justice
E-MAIL: jregano@solonboe.org               E-MAIL: justice@sepanthers.org
PHONE NUMBER: (440) 248-1600               PHONE NUMBER: (740) 774-2003
33800 Inwood Dr                            2003 Lancaster Rd
Solon, OH 44139                            Chillicothe, OH 45601

South Central Local                        Southeastern Local
SUPERINTENDENT: Ben Chaffee                SUPERINTENDENT: Brian Justice
E-MAIL: bchaffee@south-central.org         E-MAIL: justice@sepanthers.org
PHONE NUMBER: (419) 752-3815               PHONE NUMBER: (888) 627-6745
3305 Greenwich Angling Rd                  226 Clifton Rd
Greenwich, OH 44837                        South Charleston, OH 45368

South Central Ohio Esc                     Southern Hills
SUPERINTENDENT: Sandy Mers                 SUPERINTENDENT: Kevin Kratzer
E-MAIL: sandy.mers@scoesc.org              E-MAIL: kevin.kratzer@shctc.us
PHONE NUMBER: (740) 354-7761               PHONE NUMBER: (937) 378-6131
522 Glenwood Ave                           9193 Hamer Rd
New Boston, OH 45662                       Georgetown, OH 45121

South Euclid-lyndhurst City                Southern Local
SUPERINTENDENT: Linda Reid                 SUPERINTENDENT: Scott Christman
E-MAIL: reid@sel.k12.oh.us                 E-MAIL: scott.christman@southernlocal.org
PHONE NUMBER: (216) 691-2000               PHONE NUMBER: (740) 721-0520
5044 Mayfield Rd                           10397 State Route 155 Se # 1
Lyndhurst, OH 44124                        Corning, OH 43730

South Point Local                          Southern Local
SUPERINTENDENT: Mark Christian             SUPERINTENDENT: Tom Cunningham
E-MAIL: mchristian@southpoint.k12.oh.us    E-MAIL: thomas.cunningham@omeresa.net
PHONE NUMBER: (740) 377-4315               PHONE NUMBER: (330) 679-2305
302 High St                                38095 State Route 39
South Point, OH 45680                      Salineville, OH 43945

South Range Local                          Southern Local
SUPERINTENDENT: Dennis Dunham              SUPERINTENDENT: Anthony Deem
E-MAIL: ddunham@southrange.org             E-MAIL: tony.deem@southernlocal.net
PHONE NUMBER: (330) 549-5226               PHONE NUMBER: (740) 949-2669
11300 Columbiana Canfield Rd S             920 Elm St
Canfield, OH 44406                         Racine, OH 45771
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 674 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Southern Ohio Esc                           Springfield Local
SUPERINTENDENT: Beth Justice                SUPERINTENDENT: Matt Geha
E-MAIL: bjustice@southernohioesc.org        E-MAIL: mattgeha@springfield-schools.org
PHONE NUMBER: (937) 382-6921                PHONE NUMBER: (419) 867-5600
3321 Airborne Road                          6900 Hall St
Wilmington, OH 45177                        Holland, OH 43528

Southington Local                           Springfield Local
SUPERINTENDENT: Ricco Nero                  SUPERINTENDENT: Chuck Sincere
E-MAIL: rocco.nero@southingtonlocal.org     E-MAIL: sp_sincere@springfieldspartans.org
PHONE NUMBER: (330) 898-7480                PHONE NUMBER: (330) 798-1111
2482 State Route 534                        2410 Massillon Rd
Southington, OH 44470                       Akron, OH 44312

Southwest Licking Local                     Springfield Local
SUPERINTENDENT: Robert Jennell              SUPERINTENDENT: Thomas Yazvac
E-MAIL: rjennell@laca.org                   E-MAIL: tyazvac@springfieldlocal.us
PHONE NUMBER: (740) 927-3941                PHONE NUMBER: (330) 542-2929
927-A South Street                          11335 Youngstown Pittsburgh Rd
Pataskala, OH 43062                         New Middletown, OH 44442

Southwest Local                             Springfield-clark County
SUPERINTENDENT: John Hamstra                SUPERINTENDENT: Michelle Patrick
E-MAIL: john.hamstra@southwestschools.org   E-MAIL: michellepatrick@scctc.org
PHONE NUMBER: (513) 367-4139                PHONE NUMBER: (937) 325-7368
230 S Elm St                                1901 Selma Rd
Harrison, OH 45030                          Springfield, OH 45505

South-western City                          St Bernard-elmwood Place City
SUPERINTENDENT: Bill Wise                   SUPERINTENDENT: Mimi Webb
E-MAIL: bill.wise@swcs.us                   E-MAIL: mwebb@sbepschools.org
PHONE NUMBER: (614) 801-3000                PHONE NUMBER: (513) 482-7121
3805 Marlane Dr                             105 Washington Ave
Grove City, OH 43123                        Saint Bernard, OH 45217

Spencerville Local                          St Clairsville-richland City
SUPERINTENDENT: Dennis Fuge                 SUPERINTENDENT: Walter Skaggs
E-MAIL: fuged@svbearcats.org                E-MAIL: walt.skaggs@stcschools.com
PHONE NUMBER: (419) 647-4111                PHONE NUMBER: (740) 695-1624
600 School St                               108 Woodrow Ave
Spencerville, OH 45887                      Saint Clairsville, OH 43950

Springboro Community City                   St Henry Consolidated Local
SUPERINTENDENT: Larry Hook                  SUPERINTENDENT: Julie Garke
E-MAIL: lhook@springboro.org                E-MAIL: garke.julie@sthenryschools.org
PHONE NUMBER: (937) 748-3960                PHONE NUMBER: (419) 678-4834
1685 S Main St                              391 E Columbus St
Springboro, OH 45066                        Saint Henry, OH 45883

Springfield City                            St Marys City
SUPERINTENDENT: Robert Hill                 SUPERINTENDENT: Bill Ruane
E-MAIL: hill@scsdoh.org                     E-MAIL: bill.ruane@smriders.net
PHONE NUMBER: (937) 505-2800                PHONE NUMBER: (419) 394-4312
1500 W Jefferson St                         2250 State Route 66 North
Springfield, OH 45506                       Saint Marys, OH 45885
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 675 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Stark County Area                              Stryker Local
SUPERINTENDENT: Daniel Murphy                  SUPERINTENDENT: Nate Johnson
E-MAIL: daniel.murphy@rgdrage.org              E-MAIL: njohnson@strykerpanthers.net
PHONE NUMBER: (330) 832-9856                   PHONE NUMBER: (419) 682-6961
2800 Richville Dr Se                           400 S Defiance St
Massillon, OH 44646                            Stryker, OH 43557

Stark County Esc                               Summit County Esc
SUPERINTENDENT: Joe Chaddock                   SUPERINTENDENT: Joseph Iacano
E-MAIL: joe.chaddock@email.sparcc.org          E-MAIL: josephi@summitesc.org
PHONE NUMBER: (330) 492-8136                   PHONE NUMBER: (330) 945-5600
2100 38Th St Nw                                420 Washington Ave Ste 200
Canton, OH 44709                               Cuyahoga Falls, OH 44221

Steubenville City                              Swanton Local
SUPERINTENDENT: Melinda Young                  SUPERINTENDENT: Chris Lake
E-MAIL: myoung@scsohio.org                     E-MAIL: chris.lake@swantonschools.org
PHONE NUMBER: (740) 283-3747                   PHONE NUMBER: (419) 826-7085
1400 Adams St                                  108 N Main St
Steubenville, OH 43952                         Swanton, OH 43558

Stow-munroe Falls City School District         Switzerland Of Ohio Local
SUPERINTENDENT: Tom Bratten                    SUPERINTENDENT: Rob Caldwell
E-MAIL: st_tbratten@smfcsd.org                 E-MAIL: rob.caldwell@omeresa.net
PHONE NUMBER: (330) 689-5445                   PHONE NUMBER: (740) 472-5801
4350 Allen Rd                                  304 Mill St
Stow, OH 44224                                 Woodsfield, OH 43793

Strasburg-franklin Local                       Sycamore Community City
SUPERINTENDENT: Cindy Brown                    SUPERINTENDENT: Frank Forsthoefel
E-MAIL: cindy.brown@strasburgtigers.org        E-MAIL: forsthoefelf@sycamoreschools.org
PHONE NUMBER: (330) 878-5571                   PHONE NUMBER: (513) 686-1700
140 N Bodmer Ave                               5959 Hagewa Dr
Strasburg, OH 44680                            Blue Ash, OH 45242

Streetsboro City                               Sylvania City
SUPERINTENDENT: Michael Daulbaugh              SUPERINTENDENT: Veronica Motley
E-MAIL: mdaulbaugh@scsrockets.org              E-MAIL: vmotley@sylvaniaschools.org
PHONE NUMBER: (330) 626-4900                   PHONE NUMBER: (419) 824-8501
9000 Kirby Ln                                  4747 N Holland Sylvania Rd
Streetsboro, OH 44241                          Sylvania, OH 43560

Strongsville City                              Symmes Valley Local
SUPERINTENDENT: Cameron Ryba                   SUPERINTENDENT: Greg Bowman
E-MAIL: cryba@scsmustangs.org                  E-MAIL: greg.bowman@svlsd.com
PHONE NUMBER: (440) 572-7000                   PHONE NUMBER: (740) 643-2451
13200 Pearl Rd                                 14778 State Route 141
Strongsville, OH 44136                         Willow Wood, OH 45696

Struthers City                                 Talawanda City
SUPERINTENDENT: Pete Pirone                    SUPERINTENDENT: Ed Theroux
E-MAIL: pete.pirone@strutherscityschools.org   E-MAIL: therouxe@talawanda.org
PHONE NUMBER: (330) 750-1061                   PHONE NUMBER: (513) 273-3100
99 Euclid Ave                                  131 W Chestnut St
Struthers, OH 44471                            Oxford, OH 45056
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 676 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Tallmadge City                               Toronto City
SUPERINTENDENT: Jeff Ferguson                SUPERINTENDENT: Maureen Taggart
E-MAIL: ferguson.jeff@tallmadgeschools.org   E-MAIL: maureen.taggart@omeresa.net
PHONE NUMBER: (330) 633-3291                 PHONE NUMBER: (740) 537-2456
486 East Ave                                 1307 Dennis Way
Tallmadge, OH 44278                          Toronto, OH 43964

Teays Valley Local                           Triad Local
SUPERINTENDENT: Robin Halley                 SUPERINTENDENT: Vickie Hoffman
E-MAIL: rhalley@tvsd.us                      E-MAIL: hoffmanv@triadk12.org
PHONE NUMBER: (740) 983-5000                 PHONE NUMBER: (937) 826-4961
385 Viking Way                               7920 Brush Lake Road
Ashville, OH 43103                           North Lewisburg, OH 43060

Tecumseh Local                               Tri-county Career Center
SUPERINTENDENT: Paula Crew                   SUPERINTENDENT: Connie Altier
E-MAIL: paula.crew@tecumsehlocal.org         E-MAIL: caltier@tricountyhightech.com
PHONE NUMBER: (937) 845-3576                 PHONE NUMBER: (740) 753-3511
9760 W National Rd                           15676 State Route 691
New Carlisle, OH 45344                       Nelsonville, OH 45764

Three Rivers Local                           Tri-county Esc
SUPERINTENDENT: Mark Ault                    SUPERINTENDENT: James Ritchie
E-MAIL: mault@trlsd.org                      E-MAIL: roc_ritchie@tccsa.net
PHONE NUMBER: (513) 941-6400                 PHONE NUMBER: (330) 345-6771
401 N Miami Ave                              741 Winkler Dr
Cleves, OH 45002                             Wooster, OH 44691

Tiffin City                                  Tri-county North Local
SUPERINTENDENT: Robert Boes                  SUPERINTENDENT: William Derringer
E-MAIL: robert_boes@tiffincityschools.org    E-MAIL: bill.derringer@tcnschools.org
PHONE NUMBER: (419) 447-2515                 PHONE NUMBER: (937) 962-2671
244 S Monroe St                              436 N Commerce St
Tiffin, OH 44883                             Lewisburg, OH 45338

Tipp City Exempted Village                   Trimble Local
SUPERINTENDENT: Gretta Kumpf                 SUPERINTENDENT: John Hurd
E-MAIL: gkumpf@tippcity.k12.oh.us            E-MAIL: john.hurd@trimblelocalschools.org
PHONE NUMBER: (937) 667-8444                 PHONE NUMBER: (740) 767-4444
90 S Tippecanoe Dr                           1 Tomcat Dr
Tipp City, OH 45371                          Glouster, OH 45732

Toledo City                                  Tri-rivers
SUPERINTENDENT: Romules Durant               SUPERINTENDENT: Charles Speelman
E-MAIL: rdurant@tps.org                      E-MAIL: cspeelman@tririvers.com
PHONE NUMBER: (419) 671-8282                 PHONE NUMBER: (740) 389-4681
420 E Manhattan Blvd                         2222 Marion Mount Gilead Rd
Toledo, OH 43608                             Marion, OH 43302

Tolles Career & Technical Center             Tri-valley Local
SUPERINTENDENT: Emmy Beeson                  SUPERINTENDENT: Mark Neal
E-MAIL: ebeeson@tollestech.com               E-MAIL: mneal@tvschools.org
PHONE NUMBER: (614) 873-4666                 PHONE NUMBER: (740) 754-1442
7877 Us Highway 42 S                         36 E Muskingum Ave
Plain City, OH 43064                         Dresden, OH 43821
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 677 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Tri-village Local                             Twin Valley Community Local
SUPERINTENDENT: Josh Sagester                 SUPERINTENDENT: Scott Cottingim
E-MAIL: josh_sagester@tri-village.k12.oh.us   E-MAIL: scottingim@tvs.k12.oh.us
PHONE NUMBER: (937) 996-6261                  PHONE NUMBER: (937) 839-4688
315 S Main St                                 100 Education Dr
New Madison, OH 45346                         West Alexandria, OH 45381

Triway Local                                  Twinsburg City
SUPERINTENDENT: Nate Schindewolf              SUPERINTENDENT: Kathryn Powers
E-MAIL: trwy_schinde@tccsa.net                E-MAIL: kpowers@twinsburgcsd.org
PHONE NUMBER: (330) 264-9491                  PHONE NUMBER: (330) 486-2000
3205 Shreve Rd                                11136 Ravenna Rd
Wooster, OH 44691                             Twinsburg, OH 44087

Trotwood-madison City                         U S Grant
SUPERINTENDENT: Marlon Howard                 SUPERINTENDENT: Mike Parry
E-MAIL: marlonhoward@trotwood.k12.oh.us       E-MAIL: mike.parry@grantcareer.com
PHONE NUMBER: (937) 854-3050                  PHONE NUMBER: (513) 734-6222
3594 N Snyder Rd                              718 W Plane St
Trotwood, OH 45426                            Bethel, OH 45106

Troy City                                     Union Local
SUPERINTENDENT: Chris Piper                   SUPERINTENDENT: Ben Porter
E-MAIL: piper-c@troy.k12.oh.us                E-MAIL: bporter@ulschools.com
PHONE NUMBER: (937) 332-6700                  PHONE NUMBER: (740) 782-1978
500 N Market St                               66779 Belmont Morristown Rd
Troy, OH 45373                                Belmont, OH 43718

Trumbull Career & Tech Ctr                    Union-scioto Local
SUPERINTENDENT: Jason Gray                    SUPERINTENDENT: Matt Thornsberry
E-MAIL: jason.gray@tctchome.com               E-MAIL: mthornsberry@gotanks.org
PHONE NUMBER: (330) 847-0503                  PHONE NUMBER: (740) 773-4102
528 Educational Hwy Nw                        1565 Egypt Pike
Warren, OH 44483                              Chillicothe, OH 45601

Trumbull County Esc                           United Local
SUPERINTENDENT: Michael Hanshaw               SUPERINTENDENT: Lance Hostetler
E-MAIL: michael.hanshaw@trumbullesc.org       E-MAIL: lance.hostetler@united.k12.oh.us
PHONE NUMBER: (330) 505-2800                  PHONE NUMBER: (330) 223-1521
6000 Youngstown Warren Rd                     8143 State Route 9
Niles, OH 44446                               Hanoverton, OH 44423

Tuscarawas Valley Local                       Upper Arlington City
SUPERINTENDENT: Mark Murphy                   SUPERINTENDENT: Paul Imhoff
E-MAIL: mark.murphy@tvtrojans.org             E-MAIL: pimhoff@uaschools.org
PHONE NUMBER: (330) 859-2213                  PHONE NUMBER: (614) 487-5000
2637 Tuscarawas Valley Rd Ne                  1950 N Mallway Dr
Zoarville, OH 44656                           Upper Arlington, OH 43221

Tuslaw Local                                  Upper Sandusky Exempted Village
SUPERINTENDENT: Melissa Marconi               SUPERINTENDENT: Laurie Vent
E-MAIL: mmarconi@tuslawschools.org            E-MAIL: laurie_v@usevs.org
PHONE NUMBER: (330) 837-7813                  PHONE NUMBER: (419) 294-2307
1835 Manchester Ave Nw                        800 N Sandusky Ave
Massillon, OH 44647                           Upper Sandusky, OH 43351
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 678 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Upper Scioto Valley Local                     Vandalia-butler City
SUPERINTENDENT: Craig Hurley                  SUPERINTENDENT: Robert Oleary
E-MAIL: churley@usvschools.org                E-MAIL: robert.oleary@vbcsd.com
PHONE NUMBER: (419) 757-3231                  PHONE NUMBER: (937) 415-6400
510 S Courtright St                           306 S Dixie Dr
Mcguffey, OH 45859                            Vandalia, OH 45377

Upper Valley Career Center                    Vanguard-sentinel Career & Technology Centers
SUPERINTENDENT: Nancy Luce                    SUPERINTENDENT: Greg Edinger
E-MAIL: lucen@uppervalleycc.org               E-MAIL: gedinger@vsctc.org
PHONE NUMBER: (937) 778-1980                  PHONE NUMBER: (419) 332-2626
8811 Career Dr                                1306 Cedar St
Piqua, OH 45356                               Fremont, OH 43420

Urbana City                                   Vanlue Local
SUPERINTENDENT: Charles Thiel                 SUPERINTENDENT: Traci Conley
E-MAIL: charles.thiel@urbanacityschools.org   E-MAIL: tconley@vanlueschool.org
PHONE NUMBER: (937) 653-1402                  PHONE NUMBER: (419) 387-7724
711 Wood St                                   301 S East St
Urbana, OH 43078                              Vanlue, OH 45890

Valley Local                                  Vantage Career Center
SUPERINTENDENT: Scott Rolfe                   SUPERINTENDENT: Rick Turner
E-MAIL: scott.rolfe@valleyls.org              E-MAIL: turner.r@vantagecareercenter.com
PHONE NUMBER: (740) 259-3115                  PHONE NUMBER: (419) 238-5411
1821 State Route 728                          818 N Franklin St
Lucasville, OH 45648                          Van Wert, OH 45891

Valley Stem+me2 Academy                       Vermilion Local
SUPERINTENDENT: Mara Banfield                 SUPERINTENDENT: Phil Pempin
E-MAIL: mara.banfield@mahoningctc.com         E-MAIL: superintendent@vermilionschools.org
PHONE NUMBER: (877) 644-6338                  PHONE NUMBER: (440) 204-1700
100 Debartolo Pl                              1250 Sanford St
Youngstown, OH 44512                          Vermilion, OH 44089

Valley View Local                             Versailles Exempted Village
SUPERINTENDENT: Ben Richards                  SUPERINTENDENT: Aaron Moran
E-MAIL: ben.richards@valleyview.k12.oh.us     E-MAIL: aaron.moran@vtigers.org
PHONE NUMBER: (937) 855-6581                  PHONE NUMBER: (937) 526-4773
59 Peffley St                                 459 S Center St
Germantown, OH 45327                          Versailles, OH 45380

Van Buren Local                               Vinton County Local
SUPERINTENDENT: Brian Blum                    SUPERINTENDENT: Rick Brooks
E-MAIL: bblum@vbschools.net                   E-MAIL: rick.brooks@vc-k12.us
PHONE NUMBER: (419) 299-3578                  PHONE NUMBER: (740) 596-5218
217 S Main St                                 307 W High St
Van Buren, OH 45889                           Mc Arthur, OH 45651

Van Wert City                                 Wadsworth City
SUPERINTENDENT: Vicki Brunn                   SUPERINTENDENT: Andrew Hill
E-MAIL: v_brunn@vwcs.net                      E-MAIL: ahill@wadsworthschools.org
PHONE NUMBER: (419) 238-0648                  PHONE NUMBER: (330) 336-3571
205 W Crawford St                             524 Broad St
Van Wert, OH 45891                            Wadsworth, OH 44281
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 679 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Walnut Township Local                     Washington Court House City
SUPERINTENDENT: Randall Cotner            SUPERINTENDENT: Tom Bailey
E-MAIL: rcotner@walnuttsd.org             E-MAIL: tom.bailey@wchcs.org
PHONE NUMBER: (740) 467-2802              PHONE NUMBER: (740) 335-6620
11850 Lancaster St                        306 Highland Ave
Millersport, OH 43046                     Washington Court Hou, OH 43160

Wapakoneta City                           Washington Local
SUPERINTENDENT: Aaron Rex                 SUPERINTENDENT: Kadee Anstadt
E-MAIL: rexaa@wapak.org                   E-MAIL: kanstadt@wls4kids.org
PHONE NUMBER: (419) 739-2900              PHONE NUMBER: (419) 473-8220
1102 Gardenia Dr                          3505 W Lincolnshire Blvd
Wapakoneta, OH 45895                      Toledo, OH 43606

Warren City                               Washington-nile Local
SUPERINTENDENT: Steve Chiaro              SUPERINTENDENT: Tony Bazler
E-MAIL: steve.chiaro@neomin.org           E-MAIL: tony.bazler@westsenators.org
PHONE NUMBER: (330) 841-2321              PHONE NUMBER: (740) 858-1111
105 High Street                           15332 Us Highway 52
Warren, OH 44481                          West Portsmouth, OH 45663

Warren County Esc                         Waterloo Local
SUPERINTENDENT: Tom Isaacs                SUPERINTENDENT: Shawn Braman
E-MAIL: tom.isaacs@warrencountyesc.com    E-MAIL: sbraman@waterloovikings.org
PHONE NUMBER: (513) 695-2900              PHONE NUMBER: (330) 947-2664
1879 Deerfield Rd                         1464 Industry Rd
Lebanon, OH 45036                         Atwater, OH 44201

Warren County Vocational School           Wauseon Exempted Village
SUPERINTENDENT: Rick Smith                SUPERINTENDENT: Troy Armstrong
E-MAIL: rick.smith@mywccc.org             E-MAIL: tarmstrong@wauseonindians.org
PHONE NUMBER: (513) 932-5677              PHONE NUMBER: (419) 335-6616
3525 N State Route 48                     126 S Fulton St
Lebanon, OH 45036                         Wauseon, OH 43567

Warren Local                              Waverly City
SUPERINTENDENT: Kyle Newton               SUPERINTENDENT: Edward Dickens
E-MAIL: kyle.newton@warrenlocal.org       E-MAIL: edward.dickens@waverlytigers.net
PHONE NUMBER: (740) 678-2366              PHONE NUMBER: (740) 947-4770
220 Sweetapple Rd                         1 Tiger Dr
Vincent, OH 45784                         Waverly, OH 45690

Warrensville Heights City                 Wayne County Jvsd
SUPERINTENDENT: Donald Jolly              SUPERINTENDENT: Kip Crain
E-MAIL: donald.jolly@whcsd.org            E-MAIL: kcrain@wcscc.org
PHONE NUMBER: (216) 295-7710              PHONE NUMBER: (330) 669-7000
4500 Warrensville Center Rd               518 W Prospect St
Warrensville Heights, OH 44128            Smithville, OH 44677

Washington County Career Center           Wayne Local
SUPERINTENDENT: Dennis Blatt              SUPERINTENDENT: Patrick Dubbs
E-MAIL: dblatt@thecareercenter.net        E-MAIL: pdubbs@wayne-local.com
PHONE NUMBER: (740) 373-2766              PHONE NUMBER: (513) 897-6971
21740 State Route 676                     659 Dayton Rd
Marietta, OH 45750                        Waynesville, OH 45068
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 680 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Wayne Trace Local                          West Clermont Local
SUPERINTENDENT: Benjamin Winans            SUPERINTENDENT: Natasha Adams
E-MAIL: winansb@wt.k12.oh.us               E-MAIL: adams_n@westcler.org
PHONE NUMBER: (419) 622-5171               PHONE NUMBER: (513) 943-5000
4915 Us Route 127                          4350 Aicholtz Rd
Haviland, OH 45851                         Cincinnati, OH 45245

Waynesfield-goshen Local                   West Geauga Local
SUPERINTENDENT: Chris Pfister              SUPERINTENDENT: Rich Markwardt
E-MAIL: pfisterc@wgschools.org             E-MAIL: richard.markwardt@westg.org
PHONE NUMBER: (419) 568-9100               PHONE NUMBER: (440) 729-5900
500 N Westminster St                       8615 Cedar Rd
Waynesfield, OH 45896                      Chesterland, OH 44026

Weathersfield Local                        West Holmes Local
SUPERINTENDENT: Damon Dohar                SUPERINTENDENT: Bill Sterling
E-MAIL: dohardam@weathersfield.k12.oh.us   E-MAIL: bsterling@westholmes.org
PHONE NUMBER: (330) 652-0287               PHONE NUMBER: (330) 674-3546
1334 Seaborn St                            28 W Jackson St
Mineral Ridge, OH 44440                    Millersburg, OH 44654

Wellington Exempted Village                West Liberty-salem Local
SUPERINTENDENT: Edward Weber               SUPERINTENDENT: Kraig Hissong
E-MAIL: eweber@wellington.k12.oh.us        E-MAIL: khissong@wlstigers.org
PHONE NUMBER: (440) 647-7400               PHONE NUMBER: (937) 465-1075
305 Union Street                           7208 Us Highway 68 N
Wellington, OH 44090                       West Liberty, OH 43357

Wellston City                              West Muskingum Local
SUPERINTENDENT: Karen Boch                 SUPERINTENDENT: Chad Shawger
E-MAIL: kboch@wcs.k12.oh.us                E-MAIL: cshawger@laca.org
PHONE NUMBER: (740) 384-2152               PHONE NUMBER: (740) 455-4052
1 E Broadway St                            4880 West Pike
Wellston, OH 45692                         Zanesville, OH 43701

Wellsville Local                           Western Brown Local
SUPERINTENDENT: Richard Bereschik          SUPERINTENDENT: Raegan White
E-MAIL: rbereschik@wellsville.k12.oh.us    E-MAIL: Raegan.white@wbbroncos.com
PHONE NUMBER: (330) 532-2643               PHONE NUMBER: (937) 444-2044
929 Center St                              524 W Main St
Wellsville, OH 43968                       Mount Orab, OH 45154

West Branch Local                          Western Buckeye Esc
SUPERINTENDENT: Timothy Saxton             SUPERINTENDENT: David Bagley
E-MAIL: timothy.saxton@wbwarriors.org      E-MAIL: dbagley@wbesc.org
PHONE NUMBER: (330) 938-9324               PHONE NUMBER: (419) 399-4711
14277 S Main St                            202 N Cherry St
Beloit, OH 44609                           Paulding, OH 45879

West Carrollton City                       Western Local
SUPERINTENDENT: Andrea Townsend            SUPERINTENDENT: Brock Brewster
E-MAIL: atownsend@wcsd.k12.oh.us           E-MAIL: bbrewster@westernlocalschools.com
PHONE NUMBER: (937) 859-5121               PHONE NUMBER: (740) 493-3113
430 E Pease Ave                            7959 State Route 124
West Carrollton, OH 45449                  Latham, OH 45646
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 681 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Western Reserve Local                         Willard City
SUPERINTENDENT: Doug Mcglynn                  SUPERINTENDENT: Jeff Ritz
E-MAIL: dmcglynn@wrls.k12.oh.us               E-MAIL: ritz.jeff@willardschools.org
PHONE NUMBER: (330) 547-4100                  PHONE NUMBER: (419) 935-1541
13850 W Akron Canfield Rd                     110 S Myrtle Ave
Berlin Center, OH 44401                       Willard, OH 44890

Western Reserve Local                         Williamsburg Local
SUPERINTENDENT: Rodge Wilson                  SUPERINTENDENT: Matt Earley
E-MAIL: rwilson@western-reserve.org           E-MAIL: earley_m@burgschools.org
PHONE NUMBER: (419) 660-8508                  PHONE NUMBER: (513) 724-2211
3765 Us Rt 20                                 549A W Main St
Collins, OH 44826                             Williamsburg, OH 45176

Westerville City                              Willoughby-eastlake City
SUPERINTENDENT: John Kellogg                  SUPERINTENDENT: Steve Thompson
E-MAIL: KelloggJ@wcsoh.org                    E-MAIL: steve.thompson@weschools.org
PHONE NUMBER: (614) 797-5700                  PHONE NUMBER: (440) 946-5000
936 Eastwind Dr Ste 200                       37047 Ridge Rd
Westerville, OH 43081                         Willoughby, OH 44094

Westfall Local                                Wilmington City
SUPERINTENDENT: Jeff Sheets                   SUPERINTENDENT: Melinda Stewart
E-MAIL: jeff.sheets@westfallschools.com       E-MAIL: melinda.mccarty-
PHONE NUMBER: (740) 986-3671                  stewart@wilmington.k12.oh.us
19463 Pherson Pike                            PHONE NUMBER: (937) 382-1641
Williamsport, OH 43164                        341 S Nelson Ave
                                              Wilmington, OH 45177
Westlake City
SUPERINTENDENT: Scott Goggin                  Windham Exempted Village
E-MAIL: goggin@wlake.org                      SUPERINTENDENT: Aireane Curtis
PHONE NUMBER: (440) 871-7300                  E-MAIL: acurtis@windham-schools.org
24525 Hilliard Blvd.                          PHONE NUMBER: (330) 326-2711
Westlake, OH 44145                            9530 Bauer Ave
                                              Windham, OH 44288
Wheelersburg Local
SUPERINTENDENT: Mark Knapp                    Winton Woods City
E-MAIL: mark.knapp@wheelersburg.net           SUPERINTENDENT: Anthony Smith
PHONE NUMBER: (740) 574-8484                  E-MAIL: smith.anthony@wintonwoods.org
620 Center St                                 PHONE NUMBER: (513) 619-2300
Wheelersburg, OH 45694                        1215 W Kemper Rd
                                              Cincinnati, OH 45240
Whitehall City
SUPERINTENDENT: Brian Hamler                  Wolf Creek Local
E-MAIL: hamlerb@wcsrams.org                   SUPERINTENDENT: Douglas Baldwin
PHONE NUMBER: (614) 417-5000                  E-MAIL: doug.baldwin@wolfcreeklocal.org
625 S Yearling Rd                             PHONE NUMBER: (740) 984-2373
Whitehall, OH 43213                           330 Main St
                                              Waterford, OH 45786
Wickliffe City
SUPERINTENDENT: Joseph Spiccia                Wood County Esc
E-MAIL: joseph.spiccia@wickliffeschools.org   SUPERINTENDENT: Mark North
PHONE NUMBER: (440) 943-6900                  E-MAIL: mnorth@wcesc.org
2221 Rockefeller Rd                           PHONE NUMBER: (419) 354-9010
Wickliffe, OH 44092                           1867 North Research Drive
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 682 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Bowling Green, OH 43402                     Yellow Springs, OH 45387

Woodmore Local                              Youngstown City Schools
SUPERINTENDENT: Tim Rettig                  SUPERINTENDENT: Joseph Meranto
E-MAIL: trettig@woodmoreschools.com         E-MAIL: joseph.meranto@youngstown.k12.oh.us
PHONE NUMBER: (419) 862-1060                PHONE NUMBER: (330) 744-6915
349 Rice St                                 20 W Wood St
Elmore, OH 43416                            Youngstown, OH 44503

Woodridge Local                             Zane Trace Local
SUPERINTENDENT: Walter Davis                SUPERINTENDENT: Jerry Mowery
E-MAIL: wdavis@woodridge.k12.oh.us          E-MAIL: jmowery@ztlsd.org
PHONE NUMBER: (330) 928-9074                PHONE NUMBER: (740) 775-1355
4411 Quick Rd                               946 State Route 180
Peninsula, OH 44264                         Chillicothe, OH 45601

Wooster City                                Zanesville City
SUPERINTENDENT: Michael Tefs                SUPERINTENDENT: Doug Baker
E-MAIL: wstr_mtefs@woostercityschools.org   E-MAIL: baker@zanesville.k12.oh.us
PHONE NUMBER: (330) 988-1111                PHONE NUMBER: (740) 454-9751
144 N Market St                             160 N 4Th St
Wooster, OH 44691                           Zanesville, OH 43701

Worthington City                            Achille
SUPERINTENDENT: Trent Bowers                SUPERINTENDENT: Rick Beene
E-MAIL: tbowers@wscloud.org                 E-MAIL: rbeene@achilleisd.org
PHONE NUMBER: (614) 450-6000                PHONE NUMBER: (580) 283-3775
200 E Wilson Bridge Rd                      101 N 5Th Ave
Worthington, OH 43085                       Achille, OK 74720

Wynford Local                               Ada
SUPERINTENDENT: Fred Fox                    SUPERINTENDENT: Mike Anderson
E-MAIL: fox.fred@wynfordroyals.org          E-MAIL: andersonm@adapss.com
PHONE NUMBER: (419) 562-7828                PHONE NUMBER: (580) 310-7200
3288 Holmes Center Rd                       324 W 20Th
Bucyrus, OH 44820                           Ada, OK 74821

Wyoming City                                Adair
SUPERINTENDENT: Tim Weber                   SUPERINTENDENT: Mark Lippe
E-MAIL: webert@wyomingcityschools.org       E-MAIL: mlippe@adairschools.org
PHONE NUMBER: (513) 206-7000                PHONE NUMBER: (918) 785-2424
420 Springfield Pike                        202 Se 1St St
Wyoming, OH 45215                           Adair, OK 74330

Xenia Community City                        Afton
SUPERINTENDENT: Gabriel Lofton              SUPERINTENDENT: Randy Gardner
E-MAIL: glofton@xeniaschools.org            E-MAIL: rgardner@aftonschools.net
PHONE NUMBER: (937) 376-2961                PHONE NUMBER: (918) 257-8303
819 Colorado Dr                             410 S Main
Xenia, OH 45385                             Afton, OK 74331

Yellow Springs Exempted Village             Agra
SUPERINTENDENT: Terri Holden                SUPERINTENDENT: Jeff Kelly
E-MAIL: tholden@ysschools.org               E-MAIL: jkelly@agra.k12.ok.us
PHONE NUMBER: (937) 767-7381                PHONE NUMBER: (918) 375-2261
201 S Walnut St                             112 South Main
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 683 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Agra, OK 74824                            Anadarko, OK 73005

Alex                                      Anderson
SUPERINTENDENT: Jason James               SUPERINTENDENT: Kevin Younger
E-MAIL: jjames@alex.k12.ok.us             E-MAIL: kyounger@andersontrojans.org
PHONE NUMBER: (405) 785-2605              PHONE NUMBER: (918) 245-0289
209 South 2Nd Street                      2195 Anderson Road
Alex, OK 73002                            Sand Springs, OK 74063

Aline-cleo                                Antlers
SUPERINTENDENT: Barry Nault               SUPERINTENDENT: Bryan Mcnutt
E-MAIL: bnault@alinecleo.k12.ok.us        E-MAIL: bmcnutt@antlers.k12.ok.us
PHONE NUMBER: (580) 463-2255              PHONE NUMBER: (580) 298-5504
301 East Ash                              219 Northeast A Street
Aline, OK 73716                           Antlers, OK 74523

Allen                                     Arapaho-butler
SUPERINTENDENT: Jeff Hiatt                SUPERINTENDENT: Jay Edelen
E-MAIL: jhiatt@allenmustangs.org          E-MAIL: jedelen@arapaho.k12.ok.us
PHONE NUMBER: (580) 857-2417              PHONE NUMBER: (580) 323-3262
110 N Richmond Ave                        214 N 12Th Street
Allen, OK 74825                           Arapaho, OK 73620

Allen-bowden                              Ardmore
SUPERINTENDENT: Kenny Mason               SUPERINTENDENT: Kim Holland
E-MAIL: kmason@allenbowden.org            E-MAIL: kholland@ardmoreschools.org
PHONE NUMBER: (918) 224-4440              PHONE NUMBER: (580) 226-7650
7049 Frankoma Road                        800 M Street Ne
Tulsa, OK 74131                           Ardmore, OK 73401

Altus                                     Arkoma
SUPERINTENDENT: Roe Worbes                SUPERINTENDENT: Cyal Walden
E-MAIL: rworbes@altusps.com               E-MAIL: cwalden@arkoma.k12.ok.us
PHONE NUMBER: (580) 481-2100              PHONE NUMBER: (918) 875-3351
219 N Lee                                 100 Blocker Street
Altus, OK 73521                           Arkoma, OK 74901

Alva                                      Arnett
SUPERINTENDENT: Tim Argo                  SUPERINTENDENT: Tracy Kincannon
E-MAIL: tbargo@alvaschools.net            E-MAIL: tkincannon@arnett.k12.ok.us
PHONE NUMBER: (580) 327-4823              PHONE NUMBER: (580) 885-7811
418 Flynn Street                          103 W Haskell
Alva, OK 73717                            Arnett, OK 73832

Amber-pocasset                            Asher
SUPERINTENDENT: Jerime Parker             SUPERINTENDENT: Terry Grissom
E-MAIL: jparker@amposchools.org           E-MAIL: terryg@asher.k12.ok.us
PHONE NUMBER: (405) 224-5768              PHONE NUMBER: (405) 784-2331
401 East Main Street                      201 South Division
Amber, OK 73004                           Asher, OK 74826

Anadarko                                  Atoka
SUPERINTENDENT: Jerry Mccormick           SUPERINTENDENT: Jay Mcadams
E-MAIL: jmccormick@apswarriors.com        E-MAIL: jmc@atoka.org
PHONE NUMBER: (405) 247-6605              PHONE NUMBER: (580) 889-6611
1400 South Mission Street                 801 Greathouse Drive
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 684 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Atoka, OK 74525                             Okemah, OK 74859

Autry Technology Center                     Beaver
SUPERINTENDENT: Brady Mccullough            SUPERINTENDENT: Scott Kinsey
E-MAIL: bmccullough@autrytech.edu           E-MAIL: skinsey@beaver.k12.ok.us
PHONE NUMBER: (580) 242-2750                PHONE NUMBER: (580) 625-3444
1201 W Willow Rd                            807 Avenue G
Enid, OK 73703                              Beaver, OK 73932

Avant                                       Beggs
SUPERINTENDENT: Cindi Hemm                  SUPERINTENDENT: Shawn Tennyson
E-MAIL: chemm@avant.k12.ok.us               E-MAIL: stennyson@beggs.k12.ok.us
PHONE NUMBER: (918) 263-2135                PHONE NUMBER: (918) 267-3628
145 Cherokee Ave                            1201 West Ninth Street
Avant, OK 74001                             Beggs, OK 74421

Balko                                       Belfonte
SUPERINTENDENT: Roger Mendell               SUPERINTENDENT: Paul Pinkerton
E-MAIL: rmendell@balko.k12.ok.us            E-MAIL: ppinkerton@belfonte.k12.ok.us
PHONE NUMBER: (580) 646-3385                PHONE NUMBER: (918) 427-3522
Rural Route 1 # 37                          475751 State Highway 101
Balko, OK 73931                             Muldrow, OK 74948

Banner                                      Bennington
SUPERINTENDENT: Michael Prior               SUPERINTENDENT: Pamela Reynolds
E-MAIL: mprior@banner.k12.ok.us             E-MAIL: preynolds@benningtonisd.org
PHONE NUMBER: (405) 262-0598                PHONE NUMBER: (580) 847-2310
2455 North Banner Road                      729 North Perry Street
El Reno, OK 73036                           Bennington, OK 74723

Barnsdall                                   Berryhill
SUPERINTENDENT: Jeff Lay                    SUPERINTENDENT: Mike Campbell
E-MAIL: jlay@barnsdallschools.org           E-MAIL: mike.campbell@berryhillschools.org
PHONE NUMBER: (918) 847-2271                PHONE NUMBER: (918) 446-1966
200 S 8Th Street                            3128 South 63Rd West Avenue
Barnsdall, OK 74002                         Tulsa, OK 74107

Bartlesville                                Bethany
SUPERINTENDENT: Chuck Mccauley              SUPERINTENDENT: Drew Eichelberger
E-MAIL: mccauleycr@bps-ok.org               E-MAIL: deichelberger@bethanyschools.com
PHONE NUMBER: (918) 336-8600                PHONE NUMBER: (405) 789-3801
1100 Sw Jennings                            6721 Northwest 42Nd Street
Bartlesville, OK 74003                      Bethany, OK 73008

Battiest                                    Bethel
SUPERINTENDENT: Tommy Turner                SUPERINTENDENT: Tod Harrison
E-MAIL: Superintendent@battiest.k12.ok.us   E-MAIL: harrisont@bethel.k12.ok.us
PHONE NUMBER: (580) 241-7810                PHONE NUMBER: (405) 273-0385
5635 Unit E Battiest Pickens                36000 Clear Pond Road
Broken Bow, OK 74728                        Shawnee, OK 74801

Bearden                                     Big Pasture
SUPERINTENDENT: Danielle Deere              SUPERINTENDENT: Nora Curry
E-MAIL: ddeere@bearden.k12.ok.us            E-MAIL: ncurry@bigpasture.org
PHONE NUMBER: (918) 623-0156                PHONE NUMBER: (580) 281-3831
372006 Hwy 48                               1502 N 10Th St
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 685 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Randlett, OK 73562                        Bluejacket, OK 74333

Billings                                  Boise City
SUPERINTENDENT: Cory Sauser               SUPERINTENDENT: Bob Cochran
E-MAIL: csauser@billings.k12.ok.us        E-MAIL: bob.cochran@bcpsd.org
PHONE NUMBER: (580) 725-3213              PHONE NUMBER: (580) 544-3110
311 North Central                         700 Se First Street
Billings, OK 74630                        Boise City, OK 73933

Binger-oney                               Bokoshe
SUPERINTENDENT: Rex Trent                 SUPERINTENDENT: Diana Hames
E-MAIL: rtrent@binger-oney.k12.ok.us      E-MAIL: dhames@bokoshe.k12.ok.us
PHONE NUMBER: (405) 656-2304              PHONE NUMBER: (918) 969-2341
323 South Apache Ave                      30201 Chickasaw Street
Binger, OK 73009                          Bokoshe, OK 74930

Bishop                                    Boone-apache
SUPERINTENDENT: Howard Hampton            SUPERINTENDENT: Don Schneberger
E-MAIL: hamptonh@bishop.k12.ok.us         E-MAIL: dschneberger@apacheps.org
PHONE NUMBER: (580) 353-4870              PHONE NUMBER: (580) 588-3369
2204 Sw Bishop Road                       522 East Floyd Street
Lawton, OK 73505                          Apache, OK 73006

Bixby                                     Boswell
SUPERINTENDENT: Rob Miller                SUPERINTENDENT: Keith Edge
E-MAIL: rmiller@bixbyps.org               E-MAIL: kedge@boswellschools.org
PHONE NUMBER: (918) 366-2200              PHONE NUMBER: (580) 566-2558
109 North Armstrong Street                604 N 7Th St
Bixby, OK 74008                           Boswell, OK 74727

Blackwell                                 Bowlegs
SUPERINTENDENT: Rod Reese                 SUPERINTENDENT: Tommy Eaton
E-MAIL: rreese@blackwell.k12.ok.us        E-MAIL: teaton@bowlegs.k12.ok.us
PHONE NUMBER: (580) 363-2570              PHONE NUMBER: (405) 398-4172
201 East Blackwell Avenue                 100 Bison Dr
Blackwell, OK 74631                       Bowlegs, OK 74830

Blair                                     Bowring
SUPERINTENDENT: Jimmy Smith               SUPERINTENDENT: Nicole Hinkle
E-MAIL: jsmith@blairschool.org            E-MAIL: nhinkle@bowringps.k12.ok.us
PHONE NUMBER: (580) 563-2632              PHONE NUMBER: (918) 336-6892
610 Zinn Street                           87 County Road 3304
Blair, OK 73526                           Pawhuska, OK 74056

Blanchard                                 Braggs
SUPERINTENDENT: Brady Barnes              SUPERINTENDENT: John Pinkston
E-MAIL: bbarnes@blanchard.k12.ok.us       E-MAIL: jpinkston@braggsschool.com
PHONE NUMBER: (405) 485-3391              PHONE NUMBER: (918) 487-5265
211 North Tyler Avenue                    300 Madden Ave
Blanchard, OK 73010                       Braggs, OK 74423

Bluejacket                                Bray-doyle
SUPERINTENDENT: Shellie Baker             SUPERINTENDENT: David Eads
E-MAIL: sbaker@bluejacket.k12.ok.us       E-MAIL: d.eads@braydoyle.k12.ok.us
PHONE NUMBER: (918) 784-2365              PHONE NUMBER: (580) 658-5076
276 Se 3Rd St                             1205 South Brooks Road
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 686 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Marlow, OK 73055                          Talihina, OK 74571

Bridge Creek                              Burlington
SUPERINTENDENT: David Morrow              SUPERINTENDENT: Stacey Croft
E-MAIL: dmorrow@bridgecreek.k12.ok.us     E-MAIL: scroft@burlingtonschool.com
PHONE NUMBER: (405) 387-4880              PHONE NUMBER: (580) 431-2501
2209 East Sooner Road                     401 Main St
Blanchard, OK 73010                       Burlington, OK 73722

Briggs                                    Burns Flat-dill City
SUPERINTENDENT: Stephen Haynes            SUPERINTENDENT: Larry Johnson
E-MAIL: shaynes@briggs.k12.ok.us          E-MAIL: ljohnson@bfdc.k12.ok.us
PHONE NUMBER: (918) 456-4221              PHONE NUMBER: (580) 562-4844
17210 South 569 Road                      306 South Hwy 44
Tahlequah, OK 74464                       Burns Flat, OK 73624

Bristow                                   Butner
SUPERINTENDENT: Curtis Shelton            SUPERINTENDENT: Diane Parris
E-MAIL: cshelton@bristow.k12.ok.us        E-MAIL: dparris@butner.k12.ok.us
PHONE NUMBER: (918) 367-5555              PHONE NUMBER: (405) 944-5526
420 North Main                            Hwy 56 And Yahola
Bristow, OK 74010                         Cromwell, OK 74837

Broken Arrow                              Byng
SUPERINTENDENT: Janet Dunlop              SUPERINTENDENT: Kevin Wilson
E-MAIL: jcdunlop@baschools.org            E-MAIL: kevin.wilson@byngschools.org
PHONE NUMBER: (918) 259-5700              PHONE NUMBER: (580) 310-6751
701 South Main Street                     500 South New Bethel Boulevard
Broken Arrow, OK 74012                    Ada, OK 74820

Broken Bow                                Cache
SUPERINTENDENT: Carla Ellisor             SUPERINTENDENT: Chad Hance
E-MAIL: cjellisor@bbisd.org               E-MAIL: chad.hance@cacheps.org
PHONE NUMBER: (580) 584-3306              PHONE NUMBER: (580) 429-3266
108 West Fifth Street                     102 East H Ave
Broken Bow, OK 74728                      Cache, OK 73527

Brushy                                    Caddo
SUPERINTENDENT: Greg Reynolds             SUPERINTENDENT: Lee Northcutt
E-MAIL: greynolds@brushy.k12.ok.us        E-MAIL: lnorthcutt@caddoisd.org
PHONE NUMBER: (918) 775-4458              PHONE NUMBER: (580) 367-2208
100968 S 4650 Rd                          600 S Mcpherren St
Sallisaw, OK 74955                        Caddo, OK 74729

Buffalo                                   Caddo-kiowa Technology Center
SUPERINTENDENT: Dale Spradlin             SUPERINTENDENT: Tony Hancock
E-MAIL: dspradlin@buffalo.k12.ok.us       E-MAIL: thancock@caddokiowa.com
PHONE NUMBER: (580) 735-2448              PHONE NUMBER: (405) 643-5511
605 Se 2Nd                                100 Career Tech Road
Buffalo, OK 73834                         Fort Cobb, OK 73038

Buffalo Valley                            Calera
SUPERINTENDENT: Justin Kennedy            SUPERINTENDENT: Gerald Parks
E-MAIL: jkennedy@bvpsd.org                E-MAIL: gparks@caleraisd.org
PHONE NUMBER: (918) 522-4426              PHONE NUMBER: (580) 434-5700
4384 Southeast Highway 63                 209 N 3Rd
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 687 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Calera, OK 74730                         Canton, OK 73724

Calumet                                  Canute
SUPERINTENDENT: Brandon Voss             SUPERINTENDENT: Jill Henderson
E-MAIL: bvoss@chs.k12.ok.us              E-MAIL: hendersonj@canuteschools.org
PHONE NUMBER: (405) 893-2222             PHONE NUMBER: (580) 472-3295
110 N Freehome                           216 E Walk Street
Calumet, OK 73014                        Canute, OK 73626

Calvin                                   Carnegie
SUPERINTENDENT: Travis Graham            SUPERINTENDENT: Eric Smith
E-MAIL: tgraham@calvin.k12.ok.us         E-MAIL: esmith@carnegie.k12.ok.us
PHONE NUMBER: (405) 645-2411             PHONE NUMBER: (580) 654-1470
229 Third Street                         330 West Wildcat Drive
Calvin, OK 74531                         Carnegie, OK 73015

Cameron                                  Carney
SUPERINTENDENT: John Long                SUPERINTENDENT: Brian Keith
E-MAIL: jlong@cameronps.org              E-MAIL: bkeith@carney.k12.ok.us
PHONE NUMBER: (918) 654-3412             PHONE NUMBER: (405) 865-2344
26661 W 5Th St                           204 South Carney Street
Cameron, OK 74932                        Carney, OK 74832

Canadian                                 Cashion
SUPERINTENDENT: Michael Broyles          SUPERINTENDENT: Sammy Jackson
E-MAIL: mbroyles@canadian.k12.ok.us      E-MAIL: sjackson@cashionps.org
PHONE NUMBER: (918) 339-2705             PHONE NUMBER: (405) 433-2741
308 Sw Belt Street                       101 North Euclid
Canadian, OK 74425                       Cashion, OK 73016

Canadian Valley                          Catoosa
SUPERINTENDENT: Gayla Lutts              SUPERINTENDENT: Alicia Odonnell
E-MAIL: glutts@cvtech.edu                E-MAIL: aodonnell@catoosa.k12.ok.us
PHONE NUMBER: (405) 422-2200             PHONE NUMBER: (918) 266-8603
6505 E Us Highway 66                     2000 South Cherokee Street
El Reno, OK 73036                        Catoosa, OK 74015

Canadian Valley                          Cave Springs
SUPERINTENDENT: Gayla Lutts              SUPERINTENDENT: Geary Brown
E-MAIL: glutts@cvtech.edu                E-MAIL: gbrown@cavesprings.k12.ok.us
PHONE NUMBER: (405) 224-7220             PHONE NUMBER: (918) 775-2364
1401 W Michigan Ave                      89660 S 4637 Rd
Chickasha, OK 73018                      Bunch, OK 74931

Caney                                    Cement
SUPERINTENDENT: Lori Delay               SUPERINTENDENT: David Davidson
E-MAIL: l.delay@caneyisd.org             E-MAIL: ddavidson@cement.k12.ok.us
PHONE NUMBER: (580) 889-1996             PHONE NUMBER: (405) 489-3216
301 N Cobb Ave                           201 S Main
Caney, OK 74533                          Cement, OK 73017

Canton                                   Central
SUPERINTENDENT: Daniel Ingram            SUPERINTENDENT: Larry Henson
E-MAIL: ingramd@canton.k12.ok.us         E-MAIL: lhenson@centralps.k12.ok.us
PHONE NUMBER: (580) 886-3516             PHONE NUMBER: (918) 775-5525
300 E Main St                            108089 South 4670 Road
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 688 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Sallisaw, OK 74955                           Cheyenne, OK 73628

Central High                                 Chickasha
SUPERINTENDENT: Kevin Dyes                   SUPERINTENDENT: Jennifer Stegman
E-MAIL: kdyes@central.k12.ok.us              E-MAIL: jstegman@chickasha.k12.ok.us
PHONE NUMBER: (580) 658-6858                 PHONE NUMBER: (405) 222-6500
7202 W Broncho Rd                            900 West Choctaw Avenue
Marlow, OK 73055                             Chickasha, OK 73018

Central Tech                                 Chisholm
SUPERINTENDENT: Ron Dyer                     SUPERINTENDENT: Chad Broughton
E-MAIL: ron.dyer@centraltech.edu             E-MAIL: cbroughton@chisholm.k12.ok.us
PHONE NUMBER: (918)352-2551                  PHONE NUMBER: (580) 237-5512
3 COURT CIR                                  300 Colorado Avenue
DRUMRIGHT, OK 74030                          Enid, OK 73701

Chandler                                     Chisholm Trail Technology Ctr
SUPERINTENDENT: Melody Toma                  SUPERINTENDENT: Max Thomas
E-MAIL: melody.toma@chandlerlions.org        E-MAIL: mthomas@cttc.edu
PHONE NUMBER: (405) 258-1450                 PHONE NUMBER: (405) 729-8324
901 South Chs Street                         283 Highway 33
Chandler, OK 74834                           Omega, OK 73764

Chattanooga                                  Choctaw Nation Ilc
SUPERINTENDENT: Jerry Brown                  SUPERINTENDENT: Justin Fite
E-MAIL: jbrown@chatty.k12.ok.us              E-MAIL: jfite@choctawnation.com
PHONE NUMBER: (580) 597-3347                 PHONE NUMBER: (580)931-0691
507 4Th Street                               810 Waldon Dr
Chattanooga, OK 73528                        Durant, OK 74702

Checotah                                     Choctaw-nicoma Park
SUPERINTENDENT: Monte Madewell               SUPERINTENDENT: David Reid
E-MAIL: mrmadewell@checotah.k12.ok.us        E-MAIL: dreid@cnpschools.org
PHONE NUMBER: (918) 473-5610                 PHONE NUMBER: (405) 390-5555
320 W Jefferson Ave                          12880 Northeast Tenth Street
Checotah, OK 74426                           Choctaw, OK 73020

Chelsea                                      Chouteau-mazie
SUPERINTENDENT: Richard Mcspadden            SUPERINTENDENT: Lori Helton
E-MAIL: rmcspadden@chelseadragons.net        E-MAIL: lhelton@chouteauwildcats.com
PHONE NUMBER: (918) 789-2528                 PHONE NUMBER: (918) 476-8376
401 Redbud Lane                              521 North Mccracken
Chelsea, OK 74016                            Chouteau, OK 74337

Cherokee                                     Cimarron
SUPERINTENDENT: Donna Anderson               SUPERINTENDENT: Chuck Anglin
E-MAIL: andersond@cherokee.k12.ok.us         E-MAIL: canglin@cimarron.k12.ok.us
PHONE NUMBER: (580) 596-3391                 PHONE NUMBER: (580) 796-2204
412 East 5Th Street                          301 Main St
Cherokee, OK 73728                           Lahoma, OK 73754

Cheyenne                                     Claremore
SUPERINTENDENT: Robert Trammell              SUPERINTENDENT: Bryan Frazier
E-MAIL: robert.trammell@cheyenne.k12.ok.us   E-MAIL: bfrazier@claremore.k12.ok.us
PHONE NUMBER: (580) 497-3371                 PHONE NUMBER: (918) 923-4200
910 E Buster Avenue                          102 W 10Th St
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 689 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Claremore, OK 74017                          Coleman, OK 73432

Clayton                                      Collinsville
SUPERINTENDENT: Kelly Bowen                  SUPERINTENDENT: Lance West
E-MAIL: kbowen@clayton.k12.ok.us             E-MAIL: lwest@collinsville.k12.ok.us
PHONE NUMBER: (918) 569-4492                 PHONE NUMBER: (918) 371-2326
329 N 1St Street                             1902 West Maple
Clayton, OK 74536                            Collinsville, OK 74021

Cleora                                       Commerce
SUPERINTENDENT: Kenny Guthrie                SUPERINTENDENT: Jimmy Haynes
E-MAIL: kguthrie@cleora.net                  E-MAIL: jhaynes@commercetigers.net
PHONE NUMBER: (918) 256-6401                 PHONE NUMBER: (918) 675-4316
451358 East 295 Road                         217 Commerce Street
Afton, OK 74331                              Commerce, OK 74339

Cleveland                                    Copan
SUPERINTENDENT: Alan Baker                   SUPERINTENDENT: Chris Smith
E-MAIL: alanbaker@clevelandtigers.com        E-MAIL: csmith@copan.k12.ok.us
PHONE NUMBER: (918) 358-2210                 PHONE NUMBER: (918) 532-4344
600 North Gilbert Ave                        527 Hornet Lane
Cleveland, OK 74020                          Copan, OK 74022

Clinton                                      Cordell
SUPERINTENDENT: Kevin Hime                   SUPERINTENDENT: Brad Overton
E-MAIL: kevin.hime@cpsreds.org               E-MAIL: brad.overton@cordell.k12.ok.us
PHONE NUMBER: (580) 323-1800                 PHONE NUMBER: (580) 832-3420
2130 W Gary Blvd                             606 East Third St
Clinton, OK 73601                            Cordell, OK 73632

Coalgate                                     Cottonwood
SUPERINTENDENT: Jack Ward                    SUPERINTENDENT: John Daniel
E-MAIL: jward@coalgateschools.org            E-MAIL: jdaniel@cottonwoodps.org
PHONE NUMBER: (580) 927-2351                 PHONE NUMBER: (580) 927-2937
2 West Cedar                                 Hwy 31 2 Miles Ne
Coalgate, OK 74538                           Coalgate, OK 74538

Colbert                                      Covington-douglas
SUPERINTENDENT: Jarvis Dobbs                 SUPERINTENDENT: Darren Sharp
E-MAIL: dobbsj@colbertisd.org                E-MAIL: dsharp@cdwildcats.com
PHONE NUMBER: (580) 296-2624                 PHONE NUMBER: (580) 864-7481
630 Collins St                               400 E Maine
Colbert, OK 74733                            Covington, OK 73730

Colcord                                      Coweta
SUPERINTENDENT: Bud Simmons                  SUPERINTENDENT: Jeff Holmes
E-MAIL: bsimmons@colcordschools.com          E-MAIL: jeff.holmes@cowetaps.org
PHONE NUMBER: (918) 326-4116                 PHONE NUMBER: (918) 486-6506
433 South Larmon                             14540 S 302Nd East Ave
Colcord, OK 74338                            Coweta, OK 74429

Coleman                                      Coyle
SUPERINTENDENT: Melissa Ferguson             SUPERINTENDENT: Terry Zink
E-MAIL: melissa.ferguson@coleman.k12.ok.us   E-MAIL: tzink@coyle.k12.ok.us
PHONE NUMBER: (580) 937-4418                 PHONE NUMBER: (405) 466-2242
451 W Main                                   700 S Cottingham
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 690 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Coyle, OK 73027                           Dale, OK 74851

Crescent                                  Darlington
SUPERINTENDENT: Bart Watkins              SUPERINTENDENT: Loren Tackett
E-MAIL: bwatkins@crescentok.com           E-MAIL: ltackett@darlington.k12.ok.us
PHONE NUMBER: (405) 969-3738              PHONE NUMBER: (405) 262-0137
106 North Magnola                         4408 North Highway 81
Crescent, OK 73028                        El Reno, OK 73036

Crooked Oak                               Davenport
SUPERINTENDENT: Bradley Richards          SUPERINTENDENT: Danny Acord
E-MAIL: brichards@crookedoak.org          E-MAIL: dacord@davenport.k12.ok.us
PHONE NUMBER: (405) 677-5252              PHONE NUMBER: (918) 377-2277
1450 S Eastern Aveneue                    417 Broadway
Oklahoma City, OK 73129                   Davenport, OK 74026

Crowder                                   Davidson
SUPERINTENDENT: Robert Florenzano         SUPERINTENDENT: Phillip Ratcliff
E-MAIL: rflorenzano@crowder.k12.ok.us     E-MAIL: pgr@davidson.k12.ok.us
PHONE NUMBER: (918) 334-3203              PHONE NUMBER: (580) 568-2423
Bond & E Street                           500 South Main
Crowder, OK 74430                         Davidson, OK 73530

Crutcho                                   Davis
SUPERINTENDENT: James Branscum            SUPERINTENDENT: Mark Moring
E-MAIL: jbranscum@crutchoesd.org          E-MAIL: mmoring@davis.k12.ok.us
PHONE NUMBER: (405) 427-3771              PHONE NUMBER: (580) 369-2386
2401 North Air Depot Boulevard            400 East Atlanta Avenue
Oklahoma City, OK 73141                   Davis, OK 73030

Cushing                                   Deer Creek
SUPERINTENDENT: Koln Knight               SUPERINTENDENT: Ranet Tippens
E-MAIL: koln.knight@cushing.k12.ok.us     E-MAIL: ranettippens@dcsok.org
PHONE NUMBER: (918) 223-9626              PHONE NUMBER: (405) 348-6100
1401 North Little Street                  20701 N Macarthur Blvd
Cushing, OK 74023                         Edmond, OK 73012

Cyril                                     Deer Creek-lamont
SUPERINTENDENT: Jamie Mitchell            SUPERINTENDENT: Barbara Regier
E-MAIL: jmitchell@cyrilschools.org        E-MAIL: bregier@dclak12.org
PHONE NUMBER: (580) 464-2419              PHONE NUMBER: (580) 388-4333
326 W Windle Avenue                       1192 Harrison Avenue
Cyril, OK 73029                           Lamont, OK 74643

Dahlonegah                                Denison
SUPERINTENDENT: Jeff Limore               SUPERINTENDENT: Stacey Ebert
E-MAIL: jtlimore@dahlonegah.k12.ok.us     E-MAIL: sebert@denison.k12.ok.us
PHONE NUMBER: (918) 696-7807              PHONE NUMBER: (580) 286-3319
Rural Route 1 # 1795                      3001 East Washington
Stilwell, OK 74960                        Idabel, OK 74745

Dale                                      Depew
SUPERINTENDENT: Charlie Dickinson         SUPERINTENDENT: Leon Hiett
E-MAIL: cdickinson@dale.k12.ok.us         E-MAIL: lhiett@depew.k12.ok.us
PHONE NUMBER: (405) 964-5558              PHONE NUMBER: (918) 324-5466
300 Smith Avenue                          725 Simms St
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 691 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Depew, OK 74028                           Duke, OK 73532

Dewar                                     Duncan
SUPERINTENDENT: Todd Been                 SUPERINTENDENT: Tom Deighan
E-MAIL: tpbeen@dewar.k12.ok.us            E-MAIL: tom.deighan@duncanps.org
PHONE NUMBER: (918) 652-9625              PHONE NUMBER: (580) 255-0686
204 East 5Th Street                       1706 W Spruce
Dewar, OK 74431                           Duncan, OK 73533

Dewey                                     Durant
SUPERINTENDENT: Vince Vincent             SUPERINTENDENT: Duane Merideth
E-MAIL: vwvincent@deweyk12.org            E-MAIL: duane.merideth@durantisd.org
PHONE NUMBER: (918) 534-2241              PHONE NUMBER: (580) 924-1276
One Bulldogger Road                       1323 Waco Street
Dewey, OK 74029                           Durant, OK 74701

Dibble                                    Eagletown
SUPERINTENDENT: Chad Clanton              SUPERINTENDENT: Brian Armstrong
E-MAIL: clanton@dibble.k12.ok.us          E-MAIL: barmstrong@eagletownisd.org
PHONE NUMBER: (405) 344-6375              PHONE NUMBER: (580) 835-2242
22092 Old Town First                      25 School Street
Blanchard, OK 73010                       Eagletown, OK 74734

Dickson                                   Earlsboro
SUPERINTENDENT: Jeff Colclasure           SUPERINTENDENT: Mark Maloy
E-MAIL: jcolclasure@dickson.k12.ok.us     E-MAIL: mmaloy@earlsboro.k12.ok.us
PHONE NUMBER: (580) 223-9557              PHONE NUMBER: (405) 997-5616
4762 State Highway 199                    100 East Main
Ardmore, OK 73401                         Earlsboro, OK 74840

Dover                                     Eastern Okla County Tech. Ctr
SUPERINTENDENT: Max Thomas                SUPERINTENDENT: Terry Underwood
E-MAIL: superintendent@dover.k12.ok.us    E-MAIL: tunderwood@eoctech.edu
PHONE NUMBER: (405) 828-4206              PHONE NUMBER: (405) 390-9591
201 N Taylor                              4601 N Choctaw Rd
Dover, OK 73734                           Choctaw, OK 73020

Drummond                                  Edmond
SUPERINTENDENT: Brent Rousey              SUPERINTENDENT: Bret Towne
E-MAIL: brousey@drummond.k12.ok.us        E-MAIL: bret.towne@edmondschools.net
PHONE NUMBER: (580) 493-2271              PHONE NUMBER: (405) 340-2828
South Hwy 132                             1001 West Danforth Road
Drummond, OK 73735                        Edmond, OK 73003

Drumright                                 El Reno
SUPERINTENDENT: Ashley Davis              SUPERINTENDENT: Craig Mcvay
E-MAIL: adavis@drumright.k12.ok.us        E-MAIL: cmcvay@elrenops.org
PHONE NUMBER: (918) 352-2492              PHONE NUMBER: (405) 262-1703
505 W 2Nd Street                          100 South Bickford Avenue
Drumright, OK 74030                       El Reno, OK 73036

Duke                                      Elgin
SUPERINTENDENT: Todd Ware                 SUPERINTENDENT: Nathaniel Meraz
E-MAIL: tware@dukeschools.com             E-MAIL: nmeraz@elginps.net
PHONE NUMBER: (580) 679-3311              PHONE NUMBER: (580) 492-3663
300 North Chickasaw                       Hwy 17 & Mighty Owl Ave
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 692 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Elgin, OK 73538                            Fairview, OK 73737

Elk City                                   Fanshawe
SUPERINTENDENT: Rick Garrison              SUPERINTENDENT: Wes Mcgowen
E-MAIL: garrisonr@elkcityschools.com       E-MAIL: wmcgowen@fanshawe.k12.ok.us
PHONE NUMBER: (580) 225-0175               PHONE NUMBER: (918)659-2341
222 West Broadway Avenue                   Hwy 270
Elk City, OK 73644                         Fanshawe, OK 74935

Elmore City-pernell                        Fargo
SUPERINTENDENT: Sheila Riddle              SUPERINTENDENT: Mike Jones
E-MAIL: sriddle@ecpbadgers.com             E-MAIL: mjones@fargo.k12.ok.us
PHONE NUMBER: (580) 788-2566               PHONE NUMBER: (580) 698-2298
100 North Muse Avenue                      513 S Main
Elmore City, OK 73433                      Fargo, OK 73840

Empire                                     Felt
SUPERINTENDENT: Justin Smith               SUPERINTENDENT: Lewetta Hefley
E-MAIL: justinsmith@empireschools.org      E-MAIL: lewetta.hefley@feltps.org
PHONE NUMBER: (580) 252-5392               PHONE NUMBER: (580) 426-2220
276803 E 1760 Road                         101 South Lincoln
Duncan, OK 73533                           Felt, OK 73937

Enid                                       Five-star Ilc
SUPERINTENDENT: Darrell Floyd              SUPERINTENDENT: Kim Reese
E-MAIL: dgfloyd@enidk12.org                E-MAIL: kreese@fsilc.k12.ok.us
PHONE NUMBER: (580) 366-7000               PHONE NUMBER: (918) 225-5600
500 South Independence Street              1405 E Moses
Enid, OK 73701                             Cushing, OK 74023

Erick                                      Fletcher
SUPERINTENDENT: Kelly Carrell              SUPERINTENDENT: Shane Gilbreath
E-MAIL: kcarrell@erick.k12.ok.us           E-MAIL: sgilbreath@fletcherschools.org
PHONE NUMBER: (580) 526-3476               PHONE NUMBER: (580) 549-3016
319 S Pine St                              108 W Hornaday
Erick, OK 73645                            Fletcher, OK 73541

Eufaula                                    Flower Mound
SUPERINTENDENT: Jeanette Smith             SUPERINTENDENT: Dax Trent
E-MAIL: jfsmith@eufaula.k12.ok.us          E-MAIL: dtrent@flowermound.k12.ok.us
PHONE NUMBER: (918) 689-2152               PHONE NUMBER: (580) 353-4088
215 North Sixth Street                     2805 Se Flower Mound Road
Eufaula, OK 74432                          Lawton, OK 73501

Fairland                                   Forest Grove
SUPERINTENDENT: Mark Alexander             SUPERINTENDENT: John Smith
E-MAIL: malexander@fpsowls.com             E-MAIL: john.smith@forestgrove.k12.ok.us
PHONE NUMBER: (918) 676-3811               PHONE NUMBER: (580) 286-3961
202 West Washington Avenue                 1941 Forest Grove Road
Fairland, OK 74343                         Garvin, OK 74736

Fairview                                   Forgan
SUPERINTENDENT: Craig Church               SUPERINTENDENT: Travis Smalts
E-MAIL: craig.church@fairviewschools.net   E-MAIL: tsmalts@forgan.k12.ok.us
PHONE NUMBER: (580)227-2531                PHONE NUMBER: (580) 487-3366
408 East Broadway Street                   504 West Main
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 693 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Forgan, OK 73938                            Frederick, OK 73542

Fort Cobb-broxton                           Freedom
SUPERINTENDENT: Kyle Lierle                 SUPERINTENDENT: Bryant Weber
E-MAIL: klierle@fcbmustangs.com             E-MAIL: bryant.weber@freedom.k12.ok.us
PHONE NUMBER: (405) 643-2336                PHONE NUMBER: (580) 621-3271
407 N 6Th Street                            1138 Eagle Pass
Fort Cobb, OK 73038                         Freedom, OK 73842

Fort Gibson                                 Friend
SUPERINTENDENT: Scott Farmer                SUPERINTENDENT: Cindy Schmidt
E-MAIL: s_farmer@fortgibsontigers.org       E-MAIL: cschmidt@friend.k12.ok.us
PHONE NUMBER: (918) 478-2474                PHONE NUMBER: (405) 224-3822
500 South Ross Avenue                       1307 County Road 1350
Fort Gibson, OK 74434                       Chickasha, OK 73018

Fort Supply                                 Frink-chambers
SUPERINTENDENT: Melva Little                SUPERINTENDENT: Charles Peckio
E-MAIL: melva@fortsupply.k12.ok.us          E-MAIL: rpeckio@frink.k12.ok.us
PHONE NUMBER: (580) 766-2611                PHONE NUMBER: (918)423-2434
302 Reservation Road                        485 Frink rd
Fort Supply, OK 73841                       McAlester, OK 74501

Fort Towson                                 Frontier
SUPERINTENDENT: Phil Hall                   SUPERINTENDENT: Bob Weckstein
E-MAIL: phall@forttowson.k12.ok.us          E-MAIL: bob.weckstein@frontierok.com
PHONE NUMBER: (580) 873-2325                PHONE NUMBER: (580) 723-4361
205 W 3Rd St                                17750 Valley Rd
Fort Towson, OK 74735                       Red Rock, OK 74651

Fox                                         Gage
SUPERINTENDENT: Brent Phelps                SUPERINTENDENT: Greg Gregory
E-MAIL: bphelps@foxps.k12.ok.us             E-MAIL: ggregory@gage.k12.ok.us
PHONE NUMBER: (580) 673-2081                PHONE NUMBER: (580) 923-7909
100 Creek Avenue                            202 W Hwy 15
Fox, OK 73435                               Gage, OK 73843

Foyil                                       Gans
SUPERINTENDENT: Rod Carter                  SUPERINTENDENT: Larry Calloway
E-MAIL: rcarter@foyil.k12.ok.us             E-MAIL: lcalloway@gans.k12.ok.us
PHONE NUMBER: (918) 341-1113                PHONE NUMBER: (918) 775-2236
17002 East 4Th Street                       204 N Stacy
Foyil, OK 74031                             Gans, OK 74936

Francis Tuttle                              Garber
SUPERINTENDENT: Michelle Keylon             SUPERINTENDENT: Will Jones
E-MAIL: michelle.keylon@francistuttle.edu   E-MAIL: wjones@garber.k12.ok.us
PHONE NUMBER: (405) 717-7799                PHONE NUMBER: (580) 863-2220
12777 N Rockwell Ave                        108 East Garber Road
Oklahoma City, OK 73142                     Garber, OK 73738

Frederick                                   Geary
SUPERINTENDENT: Shannon Vanderburg          SUPERINTENDENT: Todd Glasgow
E-MAIL: svanderburg@frederickbombers.net    E-MAIL: tglasgow@geary.k12.ok.us
PHONE NUMBER: (580) 335-5516                PHONE NUMBER: (405) 884-2989
817 N 15Th                                  110 Southwest Embree Drive
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 694 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Geary, OK 73040                           Gracemont, OK 73042

Geronimo                                  Graham-dustin
SUPERINTENDENT: Bill Pascoe               SUPERINTENDENT: Cj Buesser
E-MAIL: bpascoe@geronimo.k12.ok.us        E-MAIL: cbuesser@graham-dustin.k12.ok.us
PHONE NUMBER: (580) 355-3160              PHONE NUMBER: (918) 652-8935
800 West Main Street                      116118 Highway 84
Geronimo, OK 73543                        Weleetka, OK 74437

Glencoe                                   Grand View
SUPERINTENDENT: John Lazenby              SUPERINTENDENT: Ed Kennedy
E-MAIL: jlazenby@glencoe.k12.ok.us        E-MAIL: ekennedy@grandview.k12.ok.us
PHONE NUMBER: (580) 669-4003              PHONE NUMBER: (918) 456-5131
201 East Lone Chimney                     15481 North Jarvis Road
Glencoe, OK 74032                         Tahlequah, OK 74464

Glenpool                                  Grandfield
SUPERINTENDENT: Jerry Olansen             SUPERINTENDENT: James Higdon
E-MAIL: jdolansen@glenpoolps.org          E-MAIL: jhigdon@grandfield.k12.ok.us
PHONE NUMBER: (918) 322-9500              PHONE NUMBER: (580) 479-5237
461 E 146Th St                            811 West 3Rd Street
Glenpool, OK 74033                        Grandfield, OK 73546

Glover                                    Grandview
SUPERINTENDENT: Brandy Wall               SUPERINTENDENT: Gary Wade
E-MAIL: bwall@glover.k12.ok.us            E-MAIL: garywade@grandviewschool.k12.ok.us
PHONE NUMBER: (580) 420-3232              PHONE NUMBER: (580) 439-2467
701 Lavender Rd                           Rural Route 1 # 105
Broken Bow, OK 74728                      Comanche, OK 73529

Goodwell                                  Granite
SUPERINTENDENT: Sterrette Coffman         SUPERINTENDENT: David Zachary
E-MAIL: scoffman@goodwell.k12.ok.us       E-MAIL: dzachary@granite.k12.ok.us
PHONE NUMBER: (580) 349-2271              PHONE NUMBER: (580) 535-2104
326 East Eagle Blvd                       507 West 6Th Street
Goodwell, OK 73939                        Granite, OK 73547

Gordon Cooper Technology Ctr              Grant
SUPERINTENDENT: Bob Perry                 SUPERINTENDENT: Buck Hammers
E-MAIL: bobp@gctech.edu                   E-MAIL: bhammers@grant.k12.ok.us
PHONE NUMBER: (405) 273-7493              PHONE NUMBER: (580) 326-8315
1 John C Bruton Blvd                      201 N Everidge St
Shawnee, OK 74801                         Grant, OK 74738

Gore                                      Great Plains
SUPERINTENDENT: Lucky Mccrary             SUPERINTENDENT: Clarence Fortney
E-MAIL: lmccrary@gorepublicschools.org    E-MAIL: cfortney@greatplains.edu
PHONE NUMBER: (918) 489-5587              PHONE NUMBER: (580) 355-6371
1200 North Highway 10                     4500 Sw Lee Blvd
Gore, OK 74435                            Lawton, OK 73505

Gracemont                                 Great Plains
SUPERINTENDENT: Jamie Mitchell            SUPERINTENDENT: Clarence Fortney
E-MAIL: jmitchell@gracemont.k12.ok.us     E-MAIL: cfortney@greatplains.edu
PHONE NUMBER: (405) 966-2236              PHONE NUMBER: (580) 335-5525
417 East Mccall                           2001 E Gladstone Ave
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 695 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Frederick, OK 73542                       Hammon, OK 73650

Green Country Technology Ctr              Hanna
SUPERINTENDENT: Roger King                SUPERINTENDENT: Chad Hull
E-MAIL: rking@gctcok.edu                  E-MAIL: chull@hanna.k12.ok.us
PHONE NUMBER: (918) 758-0840              PHONE NUMBER: (918) 657-2523
1100 North Route 56                       301 E Second St
Okmulgee, OK 74447                        Hanna, OK 74845

Grove                                     Hardesty
SUPERINTENDENT: Mark Bowlan               SUPERINTENDENT: James Eberts
E-MAIL: mbowlan@grove.k12.ok.us           E-MAIL: jeberts@hardesty.k12.ok.us
PHONE NUMBER: (405) 275-7435              PHONE NUMBER: (580) 888-4258
2800 North Bryan Avenue                   5Th And Crawford
Shawnee, OK 74804                         Hardesty, OK 73944

Grove                                     Harmony
SUPERINTENDENT: Pat Dodson                SUPERINTENDENT: Brian Walker
E-MAIL: pndodson@ridgerunners.net         E-MAIL: bwalker@harmonyps.org
PHONE NUMBER: (918) 786-3003              PHONE NUMBER: (580)889-3687
310 S Broadway                            4926 S Bentley Rd
Grove, OK 74344                           Atoka, OK 74525

Guthrie                                   Harrah
SUPERINTENDENT: Mike Simpson              SUPERINTENDENT: Paul Blessington
E-MAIL: mike.simpson@guthrieps.net        E-MAIL: pblessington@harrahschools.com
PHONE NUMBER: (405) 282-8900              PHONE NUMBER: (405) 454-6244
802 East Vilas Avenue                     20670 Walker Street
Guthrie, OK 73044                         Harrah, OK 73045

Guymon                                    Hartshorne
SUPERINTENDENT: Angela Rhoades            SUPERINTENDENT: Jason Lindley
E-MAIL: angela.rhoades@guymontigers.com   E-MAIL: jlindley@hartshorne.k12.ok.us
PHONE NUMBER: (580) 338-4340              PHONE NUMBER: (918) 297-2534
801 N Beaver                              520 South Fifth Street
Guymon, OK 73942                          Hartshorne, OK 74547

Gypsy                                     Haskell
SUPERINTENDENT: Rachel Collins            SUPERINTENDENT: Rusty Harris
E-MAIL: rcollins@gypsy.k12.ok.us          E-MAIL: rharris@haskellps.org
PHONE NUMBER: (918)324-5365               PHONE NUMBER: (918) 482-5221
30899 South 417th West Avenue             900 North Ohio
Depew, OK 74028                           Haskell, OK 74436

Haileyville                               Haworth
SUPERINTENDENT: Roger Hemphill            SUPERINTENDENT: Jason Price
E-MAIL: rhemphill@haileyville.k12.ok.us   E-MAIL: jprice@haworth.k12.ok.us
PHONE NUMBER: (918) 297-2626              PHONE NUMBER: (580) 245-1406
3Rd & Riley Street                        300 North Maple Street
Haileyville, OK 74546                     Haworth, OK 74740

Hammon                                    Haywood
SUPERINTENDENT: Gary Baker                SUPERINTENDENT: Bud Rattan
E-MAIL: gbaker@hammon.k12.ok.us           E-MAIL: prattan@haywood.k12.ok.us
PHONE NUMBER: (580) 473-2221              PHONE NUMBER: (918) 423-6265
802 Shockey St                            11461 West State Hwy 31
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 696 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Mcalester, OK 74501                          Hobart, OK 73651

Healdton                                     Hodgen
SUPERINTENDENT: Terry Shaw                   SUPERINTENDENT: Ward Brown
E-MAIL: tshaw@healdtonschools.org            E-MAIL: wbrown@hodgen.k12.ok.us
PHONE NUMBER: (580) 229-0566                 PHONE NUMBER: (918) 653-4476
2763 Texas Street                            Schoolhouse Road
Healdton, OK 73438                           Hodgen, OK 74939

Heavener                                     Holdenville
SUPERINTENDENT: Ed Wilson                    SUPERINTENDENT: Randy Davenport
E-MAIL: ewilson@heavenerschools.org          E-MAIL: rdavenport@holdenville.k12.ok.us
PHONE NUMBER: (918) 653-7223                 PHONE NUMBER: (405) 379-5483
500 West 2Nd Street                          210 Grimes Street
Heavener, OK 74937                           Holdenville, OK 74848

Hennessey                                    Hollis
SUPERINTENDENT: Mike Woods                   SUPERINTENDENT: Jennifer Mcqueen
E-MAIL: mwoods@hps.k12.ok.us                 E-MAIL: jmcqueen@hollis.k12.ok.us
PHONE NUMBER: (405) 853-4321                 PHONE NUMBER: (580) 688-3450
604 East Oklahoma Street                     415 N Main
Hennessey, OK 73742                          Hollis, OK 73550

Henryetta                                    Holly Creek
SUPERINTENDENT: Dwayne Noble                 SUPERINTENDENT: Harvey Brumley
E-MAIL: dnoble@henryetta.k12.ok.us           E-MAIL: hbrumley@hollycreek.org
PHONE NUMBER: (918) 652-6523                 PHONE NUMBER: (580) 420-6961
1801 Troy Aikman Dr                          401 Holly Creek Road
Henryetta, OK 74437                          Broken Bow, OK 74728

High Plains Tech                             Hominy
SUPERINTENDENT: Dwight Hughes                SUPERINTENDENT: Doyle Edwards
E-MAIL: dhughes@hptc.edu                     E-MAIL: ed@hominy.k12.ok.us
PHONE NUMBER: (580) 256-6618                 PHONE NUMBER: (918) 885-6511
3921 34Th Street                             200 South Pettit Avenue
Woodward, OK 73801                           Hominy, OK 74035

Hilldale                                     Hooker
SUPERINTENDENT: Erik Puckett                 SUPERINTENDENT: Dan Faulkner
E-MAIL: epuckett@hilldaleps.org              E-MAIL: dfaulkner@hookerpublicschools.net
PHONE NUMBER: (918) 683-0273                 PHONE NUMBER: (580) 652-2162
500 East Smith Ferry Road                    222 N Swem
Muskogee, OK 74403                           Hooker, OK 73945

Hinton                                       Howe
SUPERINTENDENT: Marcy Derryberry             SUPERINTENDENT: Scott Parks
E-MAIL: marcy.derryberry@hintonschools.org   E-MAIL: sparks@howeschools.org
PHONE NUMBER: (405) 542-3257                 PHONE NUMBER: (918) 658-3666
124 W Park St                                21444 E N Railroad Street
Hinton, OK 73047                             Howe, OK 74940

Hobart                                       Hugo
SUPERINTENDENT: Cathy Hunt                   SUPERINTENDENT: Earl Dalke
E-MAIL: huntc@hobart.k12.ok.us               E-MAIL: edalke@hugoschools.com
PHONE NUMBER: (580) 726-5691                 PHONE NUMBER: (580) 326-6483
321 North Jefferson Street                   208 North Second Street
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 697 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Hugo, OK 74743                            Muskogee, OK 74403

Hulbert                                   Indianola
SUPERINTENDENT: Scott Kempenich           SUPERINTENDENT: Adam Newman
E-MAIL: skempenich@hulbertriders.net      E-MAIL: anewman@indianola.k12.ok.us
PHONE NUMBER: (918) 772-2501              PHONE NUMBER: (918) 823-4231
316 Rider Lane                            900 South Hwy 113
Hulbert, OK 74441                         Indianola, OK 74442

Hydro-eakly                               Inola
SUPERINTENDENT: Jeremy Bussey             SUPERINTENDENT: Kent Holbrook
E-MAIL: jbussey@hydroeakly.k12.ok.us      E-MAIL: kholbrook@inola.k12.ok.us
PHONE NUMBER: (405) 663-2774              PHONE NUMBER: (918) 543-2255
407 East Seventh Street                   110 North Broadway
Hydro, OK 73048                           Inola, OK 74036

Idabel                                    Jay
SUPERINTENDENT: Doug Brown                SUPERINTENDENT: Leann Barnwell
E-MAIL: doug.brown@idabelps.org           E-MAIL: leannbarwell@jayps.org
PHONE NUMBER: (580) 286-7639              PHONE NUMBER: (918) 253-4293
200 Northeast Avenue C                    821 N Main
Idabel, OK 74745                          Jay, OK 74346

Indiahoma                                 Jenks
SUPERINTENDENT: Deanna Voegeli            SUPERINTENDENT: Stacey Butterfield
E-MAIL: deanna.voegeli@indiahomaps.org    E-MAIL: stacey.butterfield@jenksps.org
PHONE NUMBER: (580) 246-3448              PHONE NUMBER: (918) 299-4411
307 Chebahtah                             205 East B Street
Indiahoma, OK 73552                       Jenks, OK 74037

Indian Capital Technology Ctr             Jennings
SUPERINTENDENT: Tony Pivec                SUPERINTENDENT: Derrick Meador
E-MAIL: tony.pivec@ictctech.com           E-MAIL: dmeador@jennings.k12.ok.us
PHONE NUMBER: (918) 696-3111              PHONE NUMBER: (918) 757-2536
2403 N 41St St E                          600 North Oak Street
Muskogee, OK 74403                        Jennings, OK 74038

Indian Capital Technology Ctr             Jones
SUPERINTENDENT: Tony Pivec                SUPERINTENDENT: Carl Johnson
E-MAIL: tony.pivec@ictech.edu             E-MAIL: cjohnson@joneshs.k12.ok.us
PHONE NUMBER: (918) 456-2594              PHONE NUMBER: (405) 399-9215
240 Vo-Tech Rd                            9200 N Hiwassee Rd
Tahlequah, OK 74464                       Jones, OK 73049

Indian Capital Technology Ctr             Jones Academy
SUPERINTENDENT: Tony Pivec                SUPERINTENDENT: Patrick Moore
E-MAIL: tonyp@ictctech.com                E-MAIL: pmoore@choctawnation.com
PHONE NUMBER: (918) 686-7565              PHONE NUMBER: (918) 297-2518
2403 N 41St St E                          909 Jones Academy Road
Muskogee, OK 74403                        Hartshorne, OK 74547

Indian Capital Technology Ctr             Justice
SUPERINTENDENT: Tony Pivec                SUPERINTENDENT: Chris Bryan
E-MAIL: tonyp@ictctech.com                E-MAIL: cbryan@justice.k12.ok.us
PHONE NUMBER: (918) 686-7565              PHONE NUMBER: (405) 257-2962
2403 N 41St St E                          36507 Ew 1310
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 698 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Wewoka, OK 74884                          Sand Springs, OK 74063

Justus-tiawah                             Kiamichi Tech. Center- Atoka
SUPERINTENDENT: Ed Crum                   SUPERINTENDENT: Greg Davidson
E-MAIL: ecrum@justustiawah.com            E-MAIL: gdavidson@ktc.edu
PHONE NUMBER: (918) 341-3626              PHONE NUMBER: (580) 889-7321
14902 East School Road                    1763 W Liberty Road
Claremore, OK 74019                       Atoka, OK 74525

Kansas                                    Kiamichi Tech. Center- Hugo
SUPERINTENDENT: Jim Burgess               SUPERINTENDENT: Shelley Free
E-MAIL: jim@kansasps.com                  E-MAIL: sfree@ktc.edu
PHONE NUMBER: (918) 868-2562              PHONE NUMBER: (580) 326-6491
700 N Wood Ave                            107 South 15Th Street
Kansas, OK 74347                          Hugo, OK 74743

Kellyville                                Kiamichi Tech. Center- Idabel
SUPERINTENDENT: Joe Pierce                SUPERINTENDENT: Shelley Ebert
E-MAIL: jpierce@kellyvilleschools.org     E-MAIL: sebert@ktc.edu
PHONE NUMBER: (918) 247-6133              PHONE NUMBER: (580) 286-7555
144 S Elm                                 3205 Lincoln Road Ne
Kellyville, OK 74039                      Idabel, OK 74745

Keota                                     Kiamichi Tech. Center- Mcalester
SUPERINTENDENT: Twylah Morris             SUPERINTENDENT: Raymond Wilson
E-MAIL: tmorris@keota.k12.ok.us           E-MAIL: rwilson@ktc.edu
PHONE NUMBER: (918)966-3950               PHONE NUMBER: (918) 426-0940
110 Northeast 6th Street                  301 Kiamichi Dr
Keota, OK 74941                           Mcalester, OK 74501

Ketchum                                   Kiamichi Tech. Center- Poteau
SUPERINTENDENT: Joy Taylor                SUPERINTENDENT: Shelley Free
E-MAIL: jtaylor@ketchumwarriors.com       E-MAIL: sdfree@ktc.edu
PHONE NUMBER: (918) 782-5091              PHONE NUMBER: (918) 647-4525
404 N Boston                              1509 South Mckenna
Ketchum, OK 74349                         Poteau, OK 74953

Keyes                                     Kiamichi Tech. Center- Stigler
SUPERINTENDENT: Sherri Hitchings          SUPERINTENDENT: April Williams
E-MAIL: sherri.hitchings@keyesps.org      E-MAIL: amurray@ktc.edu
PHONE NUMBER: (580) 546-7231              PHONE NUMBER: (918) 967-2801
3Rd & Mcknab                              1410 Old Military Rd
Keyes, OK 73947                           Stigler, OK 74462

Keys                                      Kiamichi Tech. Center- Talihina
SUPERINTENDENT: Vol Woods                 SUPERINTENDENT: Justin Kennedy
E-MAIL: vwoods@kpscougars.org             E-MAIL: jkennedy@ktc.edu
PHONE NUMBER: (918) 458-1835              PHONE NUMBER: (918) 567-2264
26622 South 520 Road                      13739 Se 202 Road
Park Hill, OK 74451                       Talihina, OK 74571

Keystone                                  Kiefer
SUPERINTENDENT: Rhett Bynum               SUPERINTENDENT: Mary Murrell
E-MAIL: rbynum@keystone.k12.ok.us         E-MAIL: mmurrell@kiefer.k12.ok.us
PHONE NUMBER: (918) 363-8298              PHONE NUMBER: (918) 321-3421
23810 West Highway 51                     4600 West 151St Street
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 699 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Kiefer, OK 74041                                 Kremlin, OK 73753

Kildare                                          Lane
SUPERINTENDENT: Bruce Shelley                    SUPERINTENDENT: Pam Matthews
E-MAIL: bshelley@kildare.k12.ok.us               E-MAIL: pammatthews@lane.k12.ok.us
PHONE NUMBER: (580) 362-2811                     PHONE NUMBER: (580) 889-2743
1265 Church Street                               601 W Mcgee Creek Rd
Ponca City, OK 74604                             Lane, OK 74555

Kingfisher                                       Latta
SUPERINTENDENT: Jason Sternberger                SUPERINTENDENT: Cliff Johnson
E-MAIL: jason.sternberger@kingfisher.k12.ok.us   E-MAIL: supt@latta.k12.ok.us
PHONE NUMBER: (405) 375-4194                     PHONE NUMBER: (580) 332-2092
602 West Chisholm Drive                          13925 County Road 1560
Kingfisher, OK 73750                             Ada, OK 74820

Kingston                                         Laverne
SUPERINTENDENT: Brian Brister                    SUPERINTENDENT: Kyndra Allen
E-MAIL: bbrister@kingstonisd.org                 E-MAIL: allen_k@laverne.k12.ok.us
PHONE NUMBER: (580) 564-9033                     PHONE NUMBER: (580) 921-3362
400 Ne 3Rd                                       605 W Jane Jayroe Blvd
Kingston, OK 73439                               Laverne, OK 73848

Kinta                                            Lawton
SUPERINTENDENT: Patricia Deville                 SUPERINTENDENT: Kevin Hime
E-MAIL: pdeville@kinta.k12.ok.us                 E-MAIL: kevin.hime@lawtonps.org
PHONE NUMBER: (918) 768-3338                     PHONE NUMBER: (580) 357-6900
Jct Hwy 2 & 31                                   753 Nw Fort Sill Blvd
Kinta, OK 74552                                  Lawton, OK 73502

Kiowa                                            Le Flore
SUPERINTENDENT: Rick Pool                        SUPERINTENDENT: Bill Neyman
E-MAIL: rpool@kiowa.k12.ok.us                    E-MAIL: bneyman@leflore.k12.ok.us
PHONE NUMBER: (918) 432-5631                     PHONE NUMBER: (918) 753-2345
406 East 8Th Street                              43172 South Booth Avenue
Kiowa, OK 74553                                  Leflore, OK 74942

Konawa                                           Leach
SUPERINTENDENT: Ellis Cory                       SUPERINTENDENT: Jimmy Ray
E-MAIL: coryellis@konawa.k12.ok.us               E-MAIL: jbray@leachschool.net
PHONE NUMBER: (580) 925-3244                     PHONE NUMBER: (918) 868-2277
701 West South Street                            55979 S 530 Road
Konawa, OK 74849                                 Rose, OK 74364

Krebs                                            Leedey
SUPERINTENDENT: Patrick Turner                   SUPERINTENDENT: Rusty Puffinbarger
E-MAIL: pturner@krebs.k12.ok.us                  E-MAIL: rpuffinbarger@leedey.k12.ok.us
PHONE NUMBER: (918) 426-4700                     PHONE NUMBER: (580) 488-3424
20 Southwest Fifth Street                        505 E 6Th
Krebs, OK 74554                                  Leedey, OK 73654

Kremlin-hillsdale                                Lexington
SUPERINTENDENT: Jim Patton                       SUPERINTENDENT: Chad Hall
E-MAIL: pattonj@kremlin.k12.ok.us                E-MAIL: chall@lexington.k12.ok.us
PHONE NUMBER: (580) 874-2284                     PHONE NUMBER: (405) 527-7236
705 Fifth                                        420 Northeast Fourth Street
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 700 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Lexington, OK 73051                       Sapulpa, OK 74066

Liberty                                   Lookeba Sickles
SUPERINTENDENT: Jeff Ransom               SUPERINTENDENT: Mike Davis
E-MAIL: jransom@liberty.seq.k12.ok.us     E-MAIL: m.davis@lookeba.k12.ok.us
PHONE NUMBER: (918) 427-3808              PHONE NUMBER: (405) 457-6621
476490 E 1060 Road                        10108 Cr 1150
Muldrow, OK 74948                         Lookeba, OK 73053

Liberty                                   Lowrey
SUPERINTENDENT: Phillip Garland           SUPERINTENDENT: Cris Wyse
E-MAIL: phillip.garland@libertyps.org     E-MAIL: cwyse@lowrey.k12.ok.us
PHONE NUMBER: (918)366-8496               PHONE NUMBER: (918) 456-4053
2727 East 201st Street South              21132 East 640 Road
Mounds, OK 74047                          Tahlequah, OK 74464

Lindsay                                   Lukfata
SUPERINTENDENT: Dan Chapman               SUPERINTENDENT: Kurt Neal
E-MAIL: dchapman@lindsay.k12.ok.us        E-MAIL: kneal@lukfata.org
PHONE NUMBER: (405) 756-3131              PHONE NUMBER: (580) 584-6834
800 West Creek Street                     1685 Old Broken Bow Hwy
Lindsay, OK 73052                         Broken Bow, OK 74728

Little Axe                                Luther
SUPERINTENDENT: Jay Thomas                SUPERINTENDENT: Barry Gunn
E-MAIL: jay.thomas@littleaxeps.org        E-MAIL: bgunn@lutherlions.org
PHONE NUMBER: (405) 329-7691              PHONE NUMBER: (405) 277-3233
2000 168Th Avenue Northeast               18955 Ne 178Th Street
Norman, OK 73026                          Luther, OK 73054

Locust Grove                              Macomb
SUPERINTENDENT: Dusty Torrey              SUPERINTENDENT: Matthew Riggs
E-MAIL: dtorrey@lg.k12.ok.us              E-MAIL: mriggs@macomb.k12.ok.us
PHONE NUMBER: (918) 479-5243              PHONE NUMBER: (405) 598-3892
419 N. Broadway                           36591 State Highway 59B
Locust Grove, OK 74352                    Macomb, OK 74852

Lomega                                    Madill
SUPERINTENDENT: Steve Shiever             SUPERINTENDENT: Larry Case
E-MAIL: steves@lomega.k12.ok.us           E-MAIL: lcase@madillok.com
PHONE NUMBER: (405) 729-4215              PHONE NUMBER: (580) 795-3303
18319 N 2700 Rd                           601 West Mcarthur Street
Omega, OK 73764                           Madill, OK 73446

Lone Grove                                Mangum
SUPERINTENDENT: Meri Miller               SUPERINTENDENT: Shane Boothe
E-MAIL: mjmiller@lonegrove.k12.ok.us      E-MAIL: shane.boothe@mangum.k12.ok.us
PHONE NUMBER: (580) 657-3131              PHONE NUMBER: (580) 782-3371
16841 Us Hwy 70                           400 North Pennsylvania Avenue
Lone Grove, OK 73443                      Mangum, OK 73554

Lone Star                                 Mannford
SUPERINTENDENT: Tracie Hale               SUPERINTENDENT: Kelly Spradlin
E-MAIL: thale@lonestar.k12.ok.us          E-MAIL: spradlink@mannford.k12.ok.us
PHONE NUMBER: (918) 224-0201              PHONE NUMBER: (918) 865-4062
2945 S Hickory St                         136 Evans Avenue
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 701 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Mannford, OK 74044                       Maud, OK 74854

Mannsville                               Maysville
SUPERINTENDENT: Brandi Price             SUPERINTENDENT: Shelly Beach
E-MAIL: bprice@mannsville.k12.ok.us      E-MAIL: shildebrand@maysville.k12.ok.us
PHONE NUMBER: (580) 371-2892             PHONE NUMBER: (405) 867-4410
509 East School Street                   600 First Street
Mannsville, OK 73447                     Maysville, OK 73057

Maple                                    Mcalester
SUPERINTENDENT: Bill Derryberry          SUPERINTENDENT: Randy Hughes
E-MAIL: bderryberry@mapleschool.us       E-MAIL: rhughes@mcalester.k12.ok.us
PHONE NUMBER: (405) 262-5647             PHONE NUMBER: (918) 423-4771
904 South Maple Road                     200 East Adams
Calumet, OK 73014                        Mcalester, OK 74501

Marble City                              Mccord
SUPERINTENDENT: Robert Stafford          SUPERINTENDENT: Maurisa Pruett
E-MAIL: wstafford@mcps.k12.ok.us         E-MAIL: mpruett@mccordschool.net
PHONE NUMBER: (918) 775-2135             PHONE NUMBER: (580) 765-8806
95266 S 4610 Rd                          977 South Mccord Road
Marble City, OK 74945                    Ponca City, OK 74604

Marietta                                 Mccurtain
SUPERINTENDENT: Brandi Naylor            SUPERINTENDENT: Deward Palmer
E-MAIL: bnaylor@mariettaisd.org          E-MAIL: deward.palmer@mccurtainschools.org
PHONE NUMBER: (580) 276-9444             PHONE NUMBER: (918) 945-7237
800 S 4Th Street                         Hwy 26 & Cole Street
Marietta, OK 73448                       Mccurtain, OK 74944

Marlow                                   Mcloud
SUPERINTENDENT: George Coffman           SUPERINTENDENT: Steve Stanley
E-MAIL: gcoffman@marlow.k12.ok.us        E-MAIL: sstanley@mcloudschools.us
PHONE NUMBER: (580) 658-2719             PHONE NUMBER: (405) 964-3314
510 West Main                            113 North Main Street
Marlow, OK 73055                         Mcloud, OK 74851

Maryetta                                 Medford
SUPERINTENDENT: Lori Means               SUPERINTENDENT: Tyler Locke
E-MAIL: lmeans@maryetta.org              E-MAIL: tlocke@medford.k12.ok.us
PHONE NUMBER: (918) 696-2285             PHONE NUMBER: (580) 395-2392
Rural Route 6 # 2840                     301 North Main Street
Stilwell, OK 74960                       Medford, OK 73759

Mason                                    Meeker
SUPERINTENDENT: Alfred Gaches            SUPERINTENDENT: Jeff Pruitt
E-MAIL: agaches@mason.k12.ok.us          E-MAIL: jpruitt@meeker.k12.ok.us
PHONE NUMBER: (918) 623-0231             PHONE NUMBER: (405) 788-4540
374006 E 1000 Road                       214 E Carl Hubbell Blvd
Mason, OK 74859                          Meeker, OK 74855

Maud                                     Meridian Technology Center
SUPERINTENDENT: Cindy White              SUPERINTENDENT: Rebecca Eastham
E-MAIL: CWhite@maud.k12.ok.us            E-MAIL: rebeccae@meridiantech.edu
PHONE NUMBER: (405) 374-2416             PHONE NUMBER: (405) 377-3333
306 West Main Street                     1312 S Sangre Rd
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 702 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Stillwater, OK 74074                      Midwest City, OK 73110

Merritt                                   Milburn
SUPERINTENDENT: Jeff Daugherty            SUPERINTENDENT: Joey Mcbride
E-MAIL: daughertyj@merritt.k12.ok.us      E-MAIL: jmcbride@milburnps.org
PHONE NUMBER: (580) 225-5460              PHONE NUMBER: (580) 443-5522
19693 East 1130 Road                      200 North 8Th Street
Elk City, OK 73644                        Milburn, OK 73450

Metro Tech                                Mill Creek
SUPERINTENDENT: Aaron Collins             SUPERINTENDENT: Lorinda Chancellor
E-MAIL: aaron.collins@metrotech.edu       E-MAIL: lorindac@millcreek.k12.ok.us
PHONE NUMBER: (405) 424-8324              PHONE NUMBER: (580) 384-5514
1900 Springlake Dr                        602 South Chickasaw Avenue
Okla City, OK 73111                       Mill Creek, OK 74856

Miami                                     Millwood
SUPERINTENDENT: Jeremy Hogan              SUPERINTENDENT: Cecilia Woods
E-MAIL: jhogan@miamips.net                E-MAIL: crw@millwoodps.org
PHONE NUMBER: (918) 542-8455              PHONE NUMBER: (405) 475-1004
26 North Main                             6724 N Martin Luther King Ave
Miami, OK 74354                           Oklahoma City, OK 73111

Mid-america Technology Center             Minco
SUPERINTENDENT: Dusty Ricks               SUPERINTENDENT: Kevin Sims
E-MAIL: dricks@matech.edu                 E-MAIL: ksims@minco.k12.ok.us
PHONE NUMBER: (405) 449-3391              PHONE NUMBER: (405) 352-4867
27438 State Highway 59                    311 Sw 6Th Street
Wayne, OK 73095                           Minco, OK 73059

Mid-del Technology Center                 Moffett
SUPERINTENDENT: Blake Mccrabb             SUPERINTENDENT: Greg Reynolds
E-MAIL: bmccrabb@mid-del.net              E-MAIL: greynolds@moffett.k12.ok.us
PHONE NUMBER: (405) 739-1707              PHONE NUMBER: (918) 875-3668
1621 Maple Dr                             701 Belt Ave
Midwest City, OK 73110                    Moffett, OK 74946

Middleberg                                Moore
SUPERINTENDENT: Joel Read                 SUPERINTENDENT: Robert Romines
E-MAIL: jread@middleberg.k12.ok.us        E-MAIL: robertromines@mooreschools.com
PHONE NUMBER: (405) 485-3612              PHONE NUMBER: (405) 735-4200
2130 County Road 1317                     1500 Southeast 4Th Street
Blanchard, OK 73010                       Moore, OK 73160

Midway                                    Moore Norman Technology Center
SUPERINTENDENT: Bruce Douglas             SUPERINTENDENT: Brian Ruttman
E-MAIL: bdouglas@midway.k12.ok.us         E-MAIL: brian.ruttman@mntc.edu
PHONE NUMBER: (918) 474-3434              PHONE NUMBER: (405) 364-5763
316 South Pine                            4701 12Th Ave Nw
Council Hill, OK 74428                    Norman, OK 73069

Midwest City-del City                     Mooreland
SUPERINTENDENT: Rick Cobb                 SUPERINTENDENT: Mickey Gregory
E-MAIL: rcobb@mid-del.net                 E-MAIL: gregory@mooreland.k12.ok.us
PHONE NUMBER: (405) 737-4461              PHONE NUMBER: (580) 994-5388
7217 Se 15Th Street                       Sw 6Th Street & Elm
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 703 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Mooreland, OK 73852                          Muldrow, OK 74948

Morris                                       Mulhall-orlando
SUPERINTENDENT: Chris Karch                  SUPERINTENDENT: Rodney Vollmer
E-MAIL: ckarch@morrisschools.net             E-MAIL: rvollmer@m-ops.org
PHONE NUMBER: (918) 733-9072                 PHONE NUMBER: (405) 649-2000
307 South 6Th Street                         100 East Main
Morris, OK 74445                             Orlando, OK 73073

Morrison                                     Muskogee
SUPERINTENDENT: Brent Haken                  SUPERINTENDENT: Jarod Mendenhall
E-MAIL: brenthaken@morrisonps.com            E-MAIL: Jarod.Mendenhall@roughers.net
PHONE NUMBER: (580) 724-3341                 PHONE NUMBER: (918) 684-3700
2Nd Street And C Avenue                      202 West Broadway Street
Morrison, OK 73061                           Muskogee, OK 74401

Moseley                                      Mustang
SUPERINTENDENT: Charlene Carter              SUPERINTENDENT: Charles Bradley
E-MAIL: charlene@moseleyschool.com           E-MAIL: bradleych@mustangps.org
PHONE NUMBER: (918) 422-5927                 PHONE NUMBER: (405) 376-2461
7904 North Moseley Road                      906 South Heights Drive
Colcord, OK 74338                            Mustang, OK 73064

Moss                                         Nashoba
SUPERINTENDENT: Brett Hill                   SUPERINTENDENT: Charles Caughern
E-MAIL: bhill@moss.k12.ok.us                 E-MAIL: ccaughern@nashoba.k12.ok.us
PHONE NUMBER: (405) 379-7251                 PHONE NUMBER: (918) 755-4343
8087 East 134 Road                           439670 State Hwy 144
Holdenville, OK 74848                        Nashoba, OK 74558

Mounds                                       Navajo
SUPERINTENDENT: Doran Smith                  SUPERINTENDENT: Vicki Nance
E-MAIL: dsmith@moundsps.com                  E-MAIL: vnance@navajo.k12.ok.us
PHONE NUMBER: (918) 827-6100                 PHONE NUMBER: (580) 482-7742
1603 Russell Ave                             15695 South County Road 210
Mounds, OK 74047                             Altus, OK 73521

Mountain View-gotebo                         New Lima
SUPERINTENDENT: Sam Belcher                  SUPERINTENDENT: Jim Mathews
E-MAIL: sbelcher@mvgschools.com              E-MAIL: jmathews@newlima.k12.ok.us
PHONE NUMBER: (580) 347-2211                 PHONE NUMBER: (405) 257-5771
Rural Route 2 # 88                           116 Gross Street
Mountain View, OK 73062                      Wewoka, OK 74884

Moyers                                       Newcastle
SUPERINTENDENT: Donna Dudley                 SUPERINTENDENT: Melonie Hau
E-MAIL: dadudley@moyers.k12.ok.us            E-MAIL: mhau@newcastle.k12.ok.us
PHONE NUMBER: (580) 298-5549                 PHONE NUMBER: (405) 387-2890
Hwy 2 N Cobb Dr                              101 North Main Street
Moyers, OK 74557                             Newcastle, OK 73065

Muldrow                                      Newkirk
SUPERINTENDENT: Ron Flanagan                 SUPERINTENDENT: Robin Johnson
E-MAIL: ronal.flanagan@staff.muldrowps.org   E-MAIL: rjohnson@newkirk.k12.ok.us
PHONE NUMBER: (918) 427-7406                 PHONE NUMBER: (580) 362-2388
715 W Shawntel Smith Blvd                    625 West South Street
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 704 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Newkirk, OK 74647                         Pryor, OK 74361

Ninnekah                                  Northwest Tech. Center- Alva
SUPERINTENDENT: Todd Bunch                SUPERINTENDENT: Daren Slater
E-MAIL: tbunch@ninnekah.k12.ok.us         E-MAIL: dslater@nwtech.edu
PHONE NUMBER: (405) 224-4092              PHONE NUMBER: (580) 327-0344
904 East Dell Street                      1801 S 11Th St
Ninnekah, OK 73067                        Alva, OK 73717

Noble                                     Northwest Tech. Center- Fairview
SUPERINTENDENT: Frank Solomon             SUPERINTENDENT: Daren Slater
E-MAIL: fsolomon@nobleps.com              E-MAIL: dslater@nwtech.edu
PHONE NUMBER: (405) 872-3452              PHONE NUMBER: (580) 227-3708
111 S 4Th                                 801 Vo-Tech Drive
Noble, OK 73068                           Fairview, OK 73737

Norman                                    Norwood
SUPERINTENDENT: Nick Migliorino           SUPERINTENDENT: Keith Fisher
E-MAIL: nickm@norman.k12.ok.us            E-MAIL: fisherk@norwood.k12.ok.us
PHONE NUMBER: (405) 364-1339              PHONE NUMBER: (918) 478-3092
131 South Flood Avenue                    7966 West 790 Road
Norman, OK 73069                          Hulbert, OK 74441

North Rock Creek                          Nowata
SUPERINTENDENT: Blake Moody               SUPERINTENDENT: Chris Tanner
E-MAIL: bmoody@nrc.k12.ok.us              E-MAIL: ctanner@npsok.org
PHONE NUMBER: (405) 275-3473              PHONE NUMBER: (918) 273-3425
42400 Garrett'S Lake Road                 700 West Osage Avenue
Shawnee, OK 74804                         Nowata, OK 74048

Northeast Tech. Center- Afton             Oak Grove
SUPERINTENDENT: Curtis Shumaker           SUPERINTENDENT: Jamie Cargill
E-MAIL: curtis.shumaker@netech.edu        E-MAIL: jamiecargill@oakgrove.k12.ok.us
PHONE NUMBER: (918) 257-8324              PHONE NUMBER: (918) 352-2889
19901 South Highway 69                    8409 East Ninth Street
Afton, OK 74331                           Cushing, OK 74023

Northeast Tech. Center- Claremore         Oakdale
SUPERINTENDENT: Rick Reimer               SUPERINTENDENT: Mike Franz
E-MAIL: rick.reimer@netech.edu            E-MAIL: mfranz@oakdale.org
PHONE NUMBER: (918) 342-8066              PHONE NUMBER: (405) 771-3373
1901 N Highway 88                         5701 E Hefner Road
Claremore, OK 74017                       Edmond, OK 73013

Northeast Tech. Center- Kansas            Oilton
SUPERINTENDENT: Greg Mitchell             SUPERINTENDENT: Matt Posey
E-MAIL: greg.mitchell@netech.edu          E-MAIL: mposey@oilton.k12.ok.us
PHONE NUMBER: (918) 868-3535              PHONE NUMBER: (918) 862-0389
450 North Highway 59                      309 E Peterson
Kansas, OK 74347                          Oilton, OK 74052

Northeast Tech. Center- Pryor             Okarche
SUPERINTENDENT: Paul Hocutt               SUPERINTENDENT: Rob Friesen
E-MAIL: paul.hocutt@netech.edu            E-MAIL: friesenr@okarcheschools.org
PHONE NUMBER: (918) 825-7040              PHONE NUMBER: (405) 263-7300
6195 West Highway 20                      632 West Oklahoma Avenue
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 705 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Okarche, OK 73762                        South Coffeyville, OK 74072

Okay                                     Okmulgee
SUPERINTENDENT: Pete Hiseley             SUPERINTENDENT: Renee Dove
E-MAIL: phiseley@okayps.org              E-MAIL: rdove@okmulgeeps.com
PHONE NUMBER: (918) 682-0371             PHONE NUMBER: (918) 758-2000
8611 North 49Th Street East              316 E 8Th Street
Okay, OK 74446                           Okmulgee, OK 74447

Okeene                                   Oktaha
SUPERINTENDENT: Mike Jinkens             SUPERINTENDENT: Jerry Needham
E-MAIL: mjinkens@okeene.k12.ok.us        E-MAIL: jneedham@oktahaschool.com
PHONE NUMBER: (580) 822-3219             PHONE NUMBER: (918) 687-7556
301 North Main                           531 E Prairie
Okeene, OK 73763                         Oktaha, OK 74450

Okemah                                   Olive
SUPERINTENDENT: Lee Vick                 SUPERINTENDENT: Jimmy Reynolds
E-MAIL: rlvick@okemahk12.com             E-MAIL: jreynolds@olive.k12.ok.us
PHONE NUMBER: (918) 623-1874             PHONE NUMBER: (918) 352-9567
107 West Date Street                     9352 South 436Th West Avenue
Okemah, OK 74859                         Drumright, OK 74030

Oklahoma City                            Olustee-eldorado
SUPERINTENDENT: Sean Mcdaniel            SUPERINTENDENT: Melvin Hazel
E-MAIL: smcdaniel@okcps.org              E-MAIL: rmhazel@olustee.k12.ok.us
PHONE NUMBER: (405) 587-0000             PHONE NUMBER: (580)648-2243
900 North Klein Avenue                   606 E 6th Street
Oklahoma City, OK 73106                  Olustee, OK 73560

Oklahoma Education Line Office           Oologah-talala
SUPERINTENDENT: David Vela               SUPERINTENDENT: Max Tanner
E-MAIL: david_vela@nps.gov               E-MAIL: max.tanner@oologah.k12.ok.us
PHONE NUMBER: (405) 605-6051             PHONE NUMBER: (918) 443-6000
200 Nw 4Th Street                        10700 South Hwy 169
Oklahoma City, OK 73102                  Oologah, OK 74053

Oklahoma School For The Blind            Optima
SUPERINTENDENT: Rita Echelle             SUPERINTENDENT: Freida Burgess
E-MAIL: rechelle@okdrs.gov               E-MAIL: FBurgess@optima.k12.ok.us
PHONE NUMBER: (918) 781-8200             PHONE NUMBER: (580)338-6712
3300 Gibson Street                       107 E 5th st
Muskogee, OK 74403                       Optima, OK 73945

Oklahoma School For The Deaf             Osage
SUPERINTENDENT: Chris Dvorak             SUPERINTENDENT: Donald Pullen
E-MAIL: cdvorak@osd.k12.ok.us            E-MAIL: dpullen@osageelementary.com
PHONE NUMBER: (580) 622-4900             PHONE NUMBER: (918) 825-2550
1100 E Oklahoma Ave                      7960 West 490
Sulphur, OK 73086                        Pryor, OK 74361

Oklahoma Union                           Osage County Ilc
SUPERINTENDENT: Brenda Taylor            SUPERINTENDENT: Jacque Canady
E-MAIL: btaylor@okunion.k12.ok.us        E-MAIL: jcanady@ocic.k12.ok.us
PHONE NUMBER: (918) 255-6550             PHONE NUMBER: (918) 885-2667
Rural Route 1 # 377-7                    207 E Main Street
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 706 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Hominy, OK 74035                              Pawhuska, OK 74056

Osage Hills                                   Pawnee
SUPERINTENDENT: Jeannie Odaniel               SUPERINTENDENT: Stacy Womack
E-MAIL: jodaniel@osagehills.k12.ok.us         E-MAIL: stacy.womack@pawnee.k12.ok.us
PHONE NUMBER: (918) 336-6804                  PHONE NUMBER: (918) 762-3676
225 Country Road 2706                         615 Denver Street
Bartlesville, OK 74003                        Pawnee, OK 74058

Owasso                                        Peavine
SUPERINTENDENT: Amy Fichtner                  SUPERINTENDENT: Michael Hargis
E-MAIL: amy.fichtner@owassops.org             E-MAIL: mhargis@peavinepanthers.net
PHONE NUMBER: (918) 272-5367                  PHONE NUMBER: (918) 696-7818
1501 North Ash Street                         77943 Hwy 59 N
Owasso, OK 74055                              Stilwell, OK 74960

Paden                                         Peckham
SUPERINTENDENT: Michelle Stiles               SUPERINTENDENT: Johnie Decker
E-MAIL: mstiles@paden.k12.ok.us               E-MAIL: jdecker@peckham.k12.ok.us
PHONE NUMBER: (405) 932-5053                  PHONE NUMBER: (580) 362-2633
10Th & Elm                                    7175 West School Street
Paden, OK 74860                               Newkirk, OK 74647

Panama                                        Peggs
SUPERINTENDENT: Dusty Walden                  SUPERINTENDENT: John Cox
E-MAIL: dustywalden@panama.k12.ok.us          E-MAIL: jcox@peggs.k12.ok.us
PHONE NUMBER: (918) 963-2217                  PHONE NUMBER: (918) 598-3412
401 Highschool Drive                          10821 W Hickory Ave
Panama, OK 74951                              Peggs, OK 74452

Panola                                        Perkins-tryon
SUPERINTENDENT: Bryan Deatherage              SUPERINTENDENT: Joe Mcelroy
E-MAIL: bryan.deatherage@panolabearcats.org   E-MAIL: jmcelroy@p-t.k12.ok.us
PHONE NUMBER: (918) 465-3298                  PHONE NUMBER: (405) 547-5703
5558 Ne 104Th Rd                              103 Sw 2Nd
Wilburton, OK 74578                           Perkins, OK 74059

Paoli                                         Perry
SUPERINTENDENT: David Morris                  SUPERINTENDENT: Terry Mccarty
E-MAIL: dmorris@paoli.k12.ok.us               E-MAIL: tmccarty@perry.k12.ok.us
PHONE NUMBER: (405) 484-7336                  PHONE NUMBER: (580) 336-4511
410 Stewart Street West                       900 Fir Street
Paoli, OK 73074                               Perry, OK 73077

Pauls Valley                                  Piedmont
SUPERINTENDENT: Mike Martin                   SUPERINTENDENT: James White
E-MAIL: mmartin@paulsvalley.k12.ok.us         E-MAIL: james.white@piedmontschools.org
PHONE NUMBER: (405) 238-6453                  PHONE NUMBER: (580) 373-2311
301 North Chickasaw                           713 Piedmont Road North
Pauls Valley, OK 73075                        Piedmont, OK 73078

Pawhuska                                      Pioneer
SUPERINTENDENT: David Cash                    SUPERINTENDENT: Mike Sparks
E-MAIL: davidcash@pawhuskadistrict.org        E-MAIL: msparks@pioneerk8.k12.ok.us
PHONE NUMBER: (918) 287-1265                  PHONE NUMBER: (405) 224-2700
1801 Mckenzie Road                            3686 State Highway 92
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 707 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Chickasha, OK 73018                         Pond Creek, OK 73766

Pioneer Technology Center                   Pontotoc Technology Center
SUPERINTENDENT: Traci Thorpe                SUPERINTENDENT: David Lassiter
E-MAIL: tracit@pioneertech.edu              E-MAIL: dlassiter@pontotoctech.edu
PHONE NUMBER: (580) 762-8336                PHONE NUMBER: (580) 310-2200
2101 N Ash St                               601 W 33Rd St
Ponca City, OK 74601                        Ada, OK 74820

Pioneer-pleasant Vale                       Porter Consolidated
SUPERINTENDENT: Brent Koontz                SUPERINTENDENT: Charles Mcmahan
E-MAIL: bkoontz@ppv.k12.ok.us               E-MAIL: cmcmahan@porter.k12.ok.us
PHONE NUMBER: (580) 758-3282                PHONE NUMBER: (918) 483-2401
6520 East Wood Road                         125 South Main
Waukomis, OK 73773                          Porter, OK 74454

Pittsburg                                   Porum
SUPERINTENDENT: Chad Graham                 SUPERINTENDENT: Landon Berry
E-MAIL: cgraham@pittsburg.k12.ok.us         E-MAIL: lberry@porum.k12.ok.us
PHONE NUMBER: (918) 432-5062                PHONE NUMBER: (918) 484-5121
200 West Grand                              4Th & Osage
Pittsburg, OK 74560                         Porum, OK 74455

Plainview                                   Poteau
SUPERINTENDENT: Karl Stricker               SUPERINTENDENT: Don Sjoberg
E-MAIL: strickerk@plainview.k12.ok.us       E-MAIL: sjobergdon@poteau.k12.ok.us
PHONE NUMBER: (580) 223-6319                PHONE NUMBER: (918)647-7700
1140 South Plainview Road                   100 Mockingbird Lane
Ardmore, OK 73401                           Poteau, OK 74953

Pleasant Grove                              Prague
SUPERINTENDENT: Scott Roper                 SUPERINTENDENT: Vallery Feltman
E-MAIL: sroper@pgs.k12.ok.us                E-MAIL: vfeltman@prague.k12.ok.us
PHONE NUMBER: (405) 275-6092                PHONE NUMBER: (405) 567-2281
1927 East Walnut Street                     1100 Blue Bell
Shawnee, OK 74801                           Prague, OK 74864

Pocola                                      Preston
SUPERINTENDENT: Lawrence Barnes             SUPERINTENDENT: Mark Hudson
E-MAIL: lbarnes@pocolaschools.org           E-MAIL: mhudson@prestonps.org
PHONE NUMBER: (918) 436-2424                PHONE NUMBER: (918) 756-3388
600 East Pryor Avenue                       10061 Pringey Avenue
Pocola, OK 74902                            Preston, OK 74456

Ponca City                                  Pretty Water
SUPERINTENDENT: Shelley Arrott              SUPERINTENDENT: Jeff Taylor
E-MAIL: matlos@pcps.us                      E-MAIL: jtaylor@prettywater.k12.ok.us
PHONE NUMBER: (580) 767-8000                PHONE NUMBER: (918) 224-4952
613 East Grand Avenue                       15223 West 81St Street South
Ponca City, OK 74601                        Sapulpa, OK 74066

Pond Creek-hunter                           Prue
SUPERINTENDENT: Joel Quinn                  SUPERINTENDENT: Craig Thurman
E-MAIL: jquinn@pondcreek-hunter.k12.ok.us   E-MAIL: cthurman@prue.k12.ok.us
PHONE NUMBER: (580) 532-4242                PHONE NUMBER: (918) 242-3351
200 East Broadway                           104 Broadway
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 708 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Prue, OK 74060                            Red Oak, OK 74563

Pryor                                     Red River Technology Center
SUPERINTENDENT: Don Raleigh               SUPERINTENDENT: Misty Wade
E-MAIL: raleighd@pryorschools.org         E-MAIL: mwade@rrtc.edu
PHONE NUMBER: (918) 825-1255              PHONE NUMBER: (580) 255-2903
521 Se 1St St                             3300 West Boisdarc
Pryor, OK 74361                           Duncan, OK 73533

Purcell                                   Reydon
SUPERINTENDENT: Sheli Mcadoo              SUPERINTENDENT: Phil Drouhard
E-MAIL: mcadoos@purcellps.org             E-MAIL: pdrouhard@reydon.k12.ok.us
PHONE NUMBER: (405) 527-2146              PHONE NUMBER: (580) 655-4375
919 1/2 North Ninth Avenue                205 4Th Ave
Purcell, OK 73080                         Reydon, OK 73660

Putnam City                               Ringling
SUPERINTENDENT: Fred Rhodes               SUPERINTENDENT: Kent Southward
E-MAIL: frhodes@putnamcityschools.org     E-MAIL: ksouthward@ringling.k12.ok.us
PHONE NUMBER: (405) 495-5200              PHONE NUMBER: (580) 662-2385
5401 Northwest 40Th Street                706 N 5Th St Unit G
Warr Acres, OK 73122                      Ringling, OK 73456

Quapaw                                    Ringwood
SUPERINTENDENT: David Carriger            SUPERINTENDENT: Wade Detrick
E-MAIL: dcarriger@qpswildcats.com         E-MAIL: wdetrick@ringwood.k12.ok.us
PHONE NUMBER: (918) 674-2501              PHONE NUMBER: (580) 883-2202
305 West First Street                     101 W 5Th
Quapaw, OK 74363                          Ringwood, OK 73768

Quinton                                   Ripley
SUPERINTENDENT: Todd Wilson               SUPERINTENDENT: Brent Meeks
E-MAIL: twilson@quintonschools.com        E-MAIL: meeksb@ripley.k12.ok.us
PHONE NUMBER: (918) 469-3100              PHONE NUMBER: (918) 372-4242
210 N J Street                            403 E Cook St
Quinton, OK 74561                         Ripley, OK 74062

Rattan                                    Riverside
SUPERINTENDENT: Robert Ross               SUPERINTENDENT: David Garner
E-MAIL: robertross@rattan.k12.ok.us       E-MAIL: dgarner@riverside.k12.ok.us
PHONE NUMBER: (580) 756-2715              PHONE NUMBER: (405) 262-2907
420 West Main St                          4800 East Foreman Street
Rattan, OK 74562                          El Reno, OK 73036

Ravia                                     Riverside Indian School
SUPERINTENDENT: Barbara Mcdonald          SUPERINTENDENT: Amber Wilson
E-MAIL: bmcdonald@ravia.k12.ok.us         E-MAIL: amber.wilson@bie.edu
PHONE NUMBER: (580) 371-9163              PHONE NUMBER: (405) 247-6670
305 Mill Street                           101 Riverside Drive
Ravia, OK 73455                           Anadarko, OK 73006

Red Oak                                   Robin Hill
SUPERINTENDENT: Bryan Deatherage          SUPERINTENDENT: Melissa Baughman
E-MAIL: bdeatherage@redoak.k12.ok.us      E-MAIL: mbaughman@robinhill.k12.ok.us
PHONE NUMBER: (918) 754-2426              PHONE NUMBER: (405) 321-4186
404 N Main                                4801 East Franklin Road
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 709 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Norman, OK 73026                          Salina, OK 74365

Rock Creek                                Sallisaw
SUPERINTENDENT: Rob Frederick             SUPERINTENDENT: Paul Wood
E-MAIL: rfrederick@rockcreekisd.net       E-MAIL: rwood@sallisawps.org
PHONE NUMBER: (580) 295-3761              PHONE NUMBER: (918) 775-5544
200 East Steakley Street                  701 J T Stites Blvd
Bokchito, OK 74726                        Sallisaw, OK 74955

Rocky Mountain                            Sand Springs
SUPERINTENDENT: Alicia Ketcher            SUPERINTENDENT: Sherry Durkee
E-MAIL: aketcher@rockymtn.k12.ok.us       E-MAIL: sherry.durkee@sandites.org
PHONE NUMBER: (918) 696-7509              PHONE NUMBER: (918) 246-1400
Rural Route 1 # 665                       11 West Broadway
Stilwell, OK 74960                        Sand Springs, OK 74063

Roff                                      Sapulpa
SUPERINTENDENT: Scott Morgan              SUPERINTENDENT: Robert Armstrong
E-MAIL: smorgan@roff.k12.ok.us            E-MAIL: rarmstrong@sapulpaps.org
PHONE NUMBER: (580) 456-7663              PHONE NUMBER: (918) 224-3400
100 N Broadway                            511 East Lee
Roff, OK 74865                            Sapulpa, OK 74066

Roland                                    Sasakwa
SUPERINTENDENT: Patrick Martin            SUPERINTENDENT: Kyle Wilson
E-MAIL: rmartin@rolandschools.org         E-MAIL: kwilson@sasakwaschools.org
PHONE NUMBER: (918) 427-4601              PHONE NUMBER: (405) 941-3250
300 Ranger Boulevard                      106 North Olive
Roland, OK 74954                          Sasakwa, OK 74867

Rush Springs                              Savanna
SUPERINTENDENT: Robbie Burch              SUPERINTENDENT: Gary Reeder
E-MAIL: rburch@rushsprings.k12.ok.us      E-MAIL: garyr@savanna.k12.ok.us
PHONE NUMBER: (580) 476-3929              PHONE NUMBER: (918) 548-3777
601 West Blakley                          9567 South Us Hwy 69
Rush Springs, OK 73082                    Savanna, OK 74565

Ryal                                      Sayre
SUPERINTENDENT: Lynn Maxwell              SUPERINTENDENT: Danny Crabb
E-MAIL: lmaxwell@ryal.k12.ok.us           E-MAIL: dcrabb@sayre.k12.ok.us
PHONE NUMBER: (918) 652-7461              PHONE NUMBER: (580) 928-5531
115035 S 3960 Rd                          716 Northeast Highway 66
Henryetta, OK 74437                       Sayre, OK 73662

Ryan                                      Schulter
SUPERINTENDENT: Marcus Chapman            SUPERINTENDENT: Vernie Thomas
E-MAIL: mchapman@ryan.k12.ok.us           E-MAIL: vthomas@schulter.k12.ok.us
PHONE NUMBER: (580) 757-2308              PHONE NUMBER: (918) 652-8219
1201 Washington Street                    23507 Flax Ave
Ryan, OK 73565                            Schulter, OK 74460

Salina                                    Seiling
SUPERINTENDENT: Tony Thomas               SUPERINTENDENT: Randy Seifried
E-MAIL: tthomas@salinawildcats.org        E-MAIL: rseifried@seiling.k12.ok.us
PHONE NUMBER: (918) 434-5091              PHONE NUMBER: (580) 922-7383
212 E Ferry St                            100 N Elm
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 710 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Seiling, OK 73663                         Mutual, OK 73853

Seminole                                  Shattuck
SUPERINTENDENT: Bob Gragg                 SUPERINTENDENT: Tyson Bullard
E-MAIL: bgragg@sps.k12.ok.us              E-MAIL: rtbullard@shattuck.k12.ok.us
PHONE NUMBER: (405) 382-5085              PHONE NUMBER: (580) 938-2586
617 N Timmons                             602 South Hickory
Seminole, OK 74868                        Shattuck, OK 73858

Seminole County Ilc                       Shawnee
SUPERINTENDENT: Bob Gragg                 SUPERINTENDENT: April Grace
E-MAIL: bgragg@sps.k12.ok.us              E-MAIL: agrace@shawnee.k12.ok.us
PHONE NUMBER: (405) 382-5085              PHONE NUMBER: (405) 273-0653
630 Golf Rd                               326 North Union Street
Seminole, OK 74868                        Shawnee, OK 74801

Sentinel                                  Shidler
SUPERINTENDENT: Jason Goostree            SUPERINTENDENT: Rick Rogers
E-MAIL: jgoostree@sentinel.k12.ok.us      E-MAIL: rrogers@shidlerps.org
PHONE NUMBER: (580) 393-2101              PHONE NUMBER: (918) 793-2021
708 E Washington                          213 S Wg Ward
Sentinel, OK 73664                        Shidler, OK 74652

Sequoyah                                  Silo
SUPERINTENDENT: Terry Saul                SUPERINTENDENT: Kate Mcdonald
E-MAIL: terry.saul@sequoyaheagles.net     E-MAIL: k.mcdonald@siloisd.org
PHONE NUMBER: (918) 341-5472              PHONE NUMBER: (580) 924-7000
16441 South 4180 Road                     122 West Bourne Street
Claremore, OK 74017                       Durant, OK 74701

Sequoyah High School                      Skiatook
SUPERINTENDENT: Patrick Moore             SUPERINTENDENT: Rick Thomas
E-MAIL: patrick-moore@cherokee.org        E-MAIL: rthomas@skiatookschools.org
PHONE NUMBER: (918) 453-5400              PHONE NUMBER: (918) 396-1792
17091 S Muskogee Ave                      355 South Osage Street
Tahlequah, OK 74405                       Skiatook, OK 74070

Shady Grove                               Smithville
SUPERINTENDENT: Emmett Thompson           SUPERINTENDENT: Delbert Mcbroom
E-MAIL: ethompson@shadygrove.k12.ok.us    E-MAIL: dmcbroom@smithville.k12.ok.us
PHONE NUMBER: (918) 772-2511              PHONE NUMBER: (580) 244-3333
11042 West Shady Grove Road               339 Main St
Hulbert, OK 74441                         Smithville, OK 74957

Shady Point                               Snyder
SUPERINTENDENT: Bruce Gillham             SUPERINTENDENT: Travis Gates
E-MAIL: bruce.gillham@spk12.org           E-MAIL: tgates@snyder.k12.ok.us
PHONE NUMBER: (918) 963-2595              PHONE NUMBER: (580) 569-2773
22838 Wheelus                             718 E Street
Shady Point, OK 74956                     Snyder, OK 73566

Sharon-mutual                             Soper
SUPERINTENDENT: Jeff Thompson             SUPERINTENDENT: Scott Worth
E-MAIL: jthompson@smps.k12.ok.us          E-MAIL: soperschool@live.com
PHONE NUMBER: (580) 989-3210              PHONE NUMBER: (580) 345-2757
210 S Maple St                            810 St Louis St
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 711 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Soper, OK 74759                           Springer, OK 73458

South Coffeyville                         Sterling
SUPERINTENDENT: Clemo Haddox              SUPERINTENDENT: Kent Lemons
E-MAIL: cfhaddox@scps.k12.ok.us           E-MAIL: klemons@sterling.k12.ok.us
PHONE NUMBER: (918) 255-6202              PHONE NUMBER: (580) 365-4307
600 E 5Th                                 400 S Tiger Blvd
South Coffeyville, OK 74072               Sterling, OK 73567

South Rock Creek                          Stidham
SUPERINTENDENT: Mike Crawford             SUPERINTENDENT: Danny Williams
E-MAIL: mcrawford@src.k12.ok.us           E-MAIL: sup@stidham.k12.ok.us
PHONE NUMBER: (405) 273-6072              PHONE NUMBER: (918) 689-5241
17800 South Rock Creek Road               Highway Contract 64 # 2110
Shawnee, OK 74801                         Eufaula, OK 74432

Southeastern Oklahoma Ilc                 Stigler
SUPERINTENDENT: Bruce King                SUPERINTENDENT: Adam Beauchamp
E-MAIL: bking@se.edu                      E-MAIL: abeauchamp@stiglerps.com
PHONE NUMBER: (580) 286-3344              PHONE NUMBER: (918) 967-2805
103 Ne Avenue A                           309 Northwest E Street
Idabel, OK 74745                          Stigler, OK 74462

Southern Okla. Technology Ctr             Stillwater
SUPERINTENDENT: David Powell              SUPERINTENDENT: Marc Moore
E-MAIL: donpeters@garfordisd.org          E-MAIL: mmoore@stillwaterschools.com
PHONE NUMBER: (580) 223-2070              PHONE NUMBER: (405) 533-6300
2610 Sam Noble Pkwy                       314 South Lewis Street
Ardmore, OK 73401                         Stillwater, OK 74074

Southwest Technology Center               Stilwell
SUPERINTENDENT: Dale Latham               SUPERINTENDENT: Geri Gilstrap
E-MAIL: dlatham@swtech.edu                E-MAIL: ggilstrap@stilwellk12.org
PHONE NUMBER: (580) 477-2250              PHONE NUMBER: (918) 696-7001
711 W Tamarack Rd                         1801 West Locust Street
Altus, OK 73521                           Stilwell, OK 74960

Sperry                                    Stonewall
SUPERINTENDENT: Brian Beagles             SUPERINTENDENT: Kevin Flowers
E-MAIL: bbeagles@sperry.k12.ok.us         E-MAIL: kflowers@stonewall.k12.ok.us
PHONE NUMBER: (918) 288-7213              PHONE NUMBER: (580) 265-4241
400 West Main Street                      600 South Highschool
Sperry, OK 74073                          Stonewall, OK 74871

Spiro                                     Straight
SUPERINTENDENT: Richard Haynes            SUPERINTENDENT: Steve Baird
E-MAIL: rhaynes@spiro.k12.ok.us           E-MAIL: steve.baird@straight.k12.ok.us
PHONE NUMBER: (918) 962-2463              PHONE NUMBER: (580)652-2232
600 West Broadway Street                  Rural Route 1 # 89
Spiro, OK 74959                           Guymon, OK 73942

Springer                                  Stratford
SUPERINTENDENT: Cynthia Hunter            SUPERINTENDENT: Michael Blackburn
E-MAIL: chunter@springer.k12.ok.us        E-MAIL: mblackburn@stratford.k12.ok.us
PHONE NUMBER: (580) 653-2656              PHONE NUMBER: (580) 759-3615
16624 Us Hwy 77                           341 North Elm Street
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 712 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Stratford, OK 74872                       Tahlequah, OK 74464

Stringtown                                Talihina
SUPERINTENDENT: Tony Potts                SUPERINTENDENT: Jason Lockhart
E-MAIL: tpotts@stringtownisd.org          E-MAIL: jlockhart@talihina.k12.ok.us
PHONE NUMBER: (580) 346-7423              PHONE NUMBER: (918) 567-2259
304 Highland St                           301 Isherwood St
Stringtown, OK 74569                      Talihina, OK 74571

Strother                                  Taloga
SUPERINTENDENT: Kolby Johnson             SUPERINTENDENT: Marsha Cusack
E-MAIL: k.johnson@strother.k12.ok.us      E-MAIL: mcusack@taloga.k12.ok.us
PHONE NUMBER: (405) 382-4014              PHONE NUMBER: (580) 328-5586
36085 Ew 1140                             500 West Ruble
Seminole, OK 74868                        Taloga, OK 73667

Stroud                                    Tannehill
SUPERINTENDENT: Joe Vantuyl               SUPERINTENDENT: Ronald Martin
E-MAIL: jvantuyl@stroud.k12.ok.us         E-MAIL: rmartin@tannehill.k12.ok.us
PHONE NUMBER: (918) 968-2541              PHONE NUMBER: (918) 423-6393
212 West 7Th Street                       9283 Tannehill Road
Stroud, OK 74079                          Mcalester, OK 74501

Stuart                                    Tecumseh
SUPERINTENDENT: Tracy Blasengame          SUPERINTENDENT: Tom Wilsie
E-MAIL: tblas@stuart.k12.ok.us            E-MAIL: tom.wilsie@tecumseh.k12.ok.us
PHONE NUMBER: (918) 546-2627              PHONE NUMBER: (405) 598-3739
8837 Fourth Street                        1301 East Highland Street
Stuart, OK 74570                          Tecumseh, OK 74873

Sulphur                                   Temple
SUPERINTENDENT: Matt Holder               SUPERINTENDENT: Randy Batt
E-MAIL: matt.holder@sulphurk12.org        E-MAIL: rbatt@temple.k12.ok.us
PHONE NUMBER: (580) 622-2061              PHONE NUMBER: (580) 342-6230
1021 West Ninth Street                    206 School Road
Sulphur, OK 73086                         Temple, OK 73568

Sweetwater                                Tenkiller
SUPERINTENDENT: Casey Reed                SUPERINTENDENT: Randy Rountree
E-MAIL: creed@sweetwater.k12.ok.us        E-MAIL: rrountree@tenkiller.k12.ok.us
PHONE NUMBER: (580) 534-2272              PHONE NUMBER: (918) 457-5996
11107 North Highway 30                    26106 East 863 Road
Sweetwater, OK 73666                      Welling, OK 74471

Swink                                     Terral
SUPERINTENDENT: Mark Bush                 SUPERINTENDENT: Greg Fouse
E-MAIL: mbush@swink.k12.ok.us             E-MAIL: gfouse@terral.k12.ok.us
PHONE NUMBER: (580) 873-2695              PHONE NUMBER: (580) 437-2244
500 Jourdan Street                        340 Apache Avenue
Swink, OK 74761                           Terral, OK 73569

Tahlequah                                 Texhoma
SUPERINTENDENT: Leon Ashlock              SUPERINTENDENT: Tom Schroeder
E-MAIL: ashlockl@tahlequahschools.org     E-MAIL: tom.schroeder@texhoma61.net
PHONE NUMBER: (918) 458-4100              PHONE NUMBER: (580) 423-7371
225 N Water Street                        418 Elm Street
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 713 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Texhoma, OK 73949                         Tulsa, OK 74114

Thackerville                              Tulsa Technology Center
SUPERINTENDENT: Russell Noland            SUPERINTENDENT: Steve Tiger
E-MAIL: rnoland@tpsmail.org               E-MAIL: steve.tiger@tulsatech.edu
PHONE NUMBER: (580) 276-2630              PHONE NUMBER: (918) 828-5000
18943 Us Highway 77                       6111 East Skelly Drive
Thackerville, OK 73459                    Tulsa, OK 74147

Thomas-fay-custer Unified Dist            Tupelo
SUPERINTENDENT: Rob Royalty               SUPERINTENDENT: Kevin Mann
E-MAIL: rob@thomas.k12.ok.us              E-MAIL: kmann@tupelo.k12.ok.us
PHONE NUMBER: (580) 661-3527              PHONE NUMBER: (580) 845-2460
920 N Main                                200 South 7Th
Thomas, OK 73669                          Tupelo, OK 74572

Timberlake                                Turkey Ford
SUPERINTENDENT: Kale Pierce               SUPERINTENDENT: Julie Holloway
E-MAIL: kpierce@tlake.k12.ok.us           E-MAIL: jholloway@turkeyford.net
PHONE NUMBER: (580) 852-3307              PHONE NUMBER: (918) 786-4902
600 N Main                                23900 South 670 Road
Helena, OK 73741                          Wyandotte, OK 74370

Tipton                                    Turner
SUPERINTENDENT: Steve Glenn               SUPERINTENDENT: Brenda Foster
E-MAIL: sglenn@tiptontigers.net           E-MAIL: bfoster@turnerisd.org
PHONE NUMBER: (580) 667-5268              PHONE NUMBER: (580) 276-1307
1000 South Broadway                       22069 State Hwy 32
Tipton, OK 73570                          Burneyville, OK 73430

Tishomingo                                Turpin
SUPERINTENDENT: Bobby Waitman             SUPERINTENDENT: Keith Custer
E-MAIL: bwaitman@tishomingo.k12.ok.us     E-MAIL: kcuster@turpinps.org
PHONE NUMBER: (580) 371-9190              PHONE NUMBER: (580) 778-3333
1300 East Main Street                     316 S Lee
Tishomingo, OK 73460                      Turpin, OK 73950

Tonkawa                                   Tushka
SUPERINTENDENT: Lori Simpson              SUPERINTENDENT: Matt Simpson
E-MAIL: lsimpson@tonkawa.k12.ok.us        E-MAIL: msimpson@tushka.k12.ok.us
PHONE NUMBER: (580) 628-3597              PHONE NUMBER: (580) 889-7355
500 East North Avenue                     261 W Boggy Depot Road
Tonkawa, OK 74653                         Atoka, OK 74525

Tri-county Technology Center              Tuttle
SUPERINTENDENT: Lindel Fields             SUPERINTENDENT: Keith Sinor
E-MAIL: lindel.fields@tricountytech.edu   E-MAIL: ksinor@tuttleschools.info
PHONE NUMBER: (918) 333-2422              PHONE NUMBER: (405) 381-2605
6101 Se Nowata Rd                         515 East Main
Bartlesville, OK 74006                    Tuttle, OK 73089

Tulsa                                     Twin Hills
SUPERINTENDENT: Deborah Gist              SUPERINTENDENT: Gary Mcelroy
E-MAIL: gistde@tulsaschools.org           E-MAIL: gmcelroy@twinhills.k12.ok.us
PHONE NUMBER: (918) 746-6800              PHONE NUMBER: (918) 733-2531
3027 S New Haven                          7225 Twin Hills Road
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 714 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Okmulgee, OK 74447                        Verden, OK 73092

Tyrone                                    Verdigris
SUPERINTENDENT: Joshua Bell               SUPERINTENDENT: Mike Payne
E-MAIL: thssupt@tyronebobcats.org         E-MAIL: mpayne@vps.k12.ok.us
PHONE NUMBER: (580) 854-6298              PHONE NUMBER: (918) 266-7227
6Th And Beatrice                          26501 S 4110 Rd
Tyrone, OK 73951                          Claremore, OK 74019

Union                                     Vian
SUPERINTENDENT: Kirt Hartzler             SUPERINTENDENT: Victor Salcedo
E-MAIL: hartzler.kirt@unionps.org         E-MAIL: vsalcedo@vian.k12.ok.us
PHONE NUMBER: (918) 357-4321              PHONE NUMBER: (918) 773-5798
8506 East 61St Street                     301 West Hunter
Tulsa, OK 74133                           Vian, OK 74962

Union City                                Vici
SUPERINTENDENT: Jim Beckham               SUPERINTENDENT: Coby Nelson
E-MAIL: j.beckham@unioncity.k12.ok.us     E-MAIL: cnelson@vicischools.k12.ok.us
PHONE NUMBER: (405) 483-3531              PHONE NUMBER: (580) 995-4744
105 W Division                            301 North Miller Street
Union City, OK 73090                      Vici, OK 73859

Valliant                                  Vinita
SUPERINTENDENT: Craig Wall                SUPERINTENDENT: Kelly Grimmett
E-MAIL: cwall@vpsd.org                    E-MAIL: grimmekd@vinitahornets.com
PHONE NUMBER: (580) 933-7232              PHONE NUMBER: (918) 256-6778
604 East Lucas Street                     114 South Scraper Street
Valliant, OK 74764                        Vinita, OK 74301

Vanoss                                    Wagoner
SUPERINTENDENT: Marjana Tharp             SUPERINTENDENT: Randy Harris
E-MAIL: mtharp@vanoss.k12.ok.us           E-MAIL: rharris@wagonerps.org
PHONE NUMBER: (580) 759-2251              PHONE NUMBER: (918) 485-4046
4665 County Road 1555                     308 Ne 2Nd St
Ada, OK 74820                             Wagoner, OK 74467

Varnum                                    Walters
SUPERINTENDENT: David Brewer              SUPERINTENDENT: Jimmie Dedmon
E-MAIL: dbrewer@varnum.k12.ok.us          E-MAIL: jldedmon@waltersps.org
PHONE NUMBER: (405) 382-1448              PHONE NUMBER: (580) 875-2568
11929 Ns 3550                             418 South Broadway Street
Seminole, OK 74868                        Walters, OK 73572

Velma-alma                                Wanette
SUPERINTENDENT: Raymond Rice              SUPERINTENDENT: Silvia Mcneely
E-MAIL: rrice@velma-alma.k12.ok.us        E-MAIL: smcneely@wanette.k12.ok.us
PHONE NUMBER: (580) 444-3355              PHONE NUMBER: (405) 383-2656
901 Main Street                           503 Vestal Ave
Velma, OK 73491                           Wanette, OK 74878

Verden                                    Wapanucka
SUPERINTENDENT: Mickey Edwards            SUPERINTENDENT: Jerry Romines
E-MAIL: medwards@verdenschools.org        E-MAIL: jromines@wpss.k12.ok.us
PHONE NUMBER: (405) 453-7247              PHONE NUMBER: (580) 937-4466
196 S Locust                              502 S Choctaw
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 715 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Wapanucka, OK 73461                      Waynoka, OK 73860

Warner                                   Weatherford
SUPERINTENDENT: David Vinson             SUPERINTENDENT: Chad Wilson
E-MAIL: davidvinson@warner.k12.ok.us     E-MAIL: cwilson@wpsok.org
PHONE NUMBER: (918) 463-5171             PHONE NUMBER: (580) 772-3327
1012 North 5Th Ave                       516 North Broadway Street
Warner, OK 74469                         Weatherford, OK 73096

Washington                               Webbers Falls
SUPERINTENDENT: Chris Reynolds           SUPERINTENDENT: Chris Whelan
E-MAIL: creynolds@wps-isd.com            E-MAIL: cjwhelan@webbersfalls.k12.ok.us
PHONE NUMBER: (405) 288-6190             PHONE NUMBER: (918) 464-2334
101 East Kerley                          206 Gibson St
Washington, OK 73093                     Webbers Falls, OK 74470

Watonga                                  Welch
SUPERINTENDENT: Mark Batt                SUPERINTENDENT: Nick Highsmith
E-MAIL: mbatt@watonga.k12.ok.us          E-MAIL: nhighsmith@welchwildcats.net
PHONE NUMBER: (580) 623-7364             PHONE NUMBER: (918) 788-3129
1020 N Noble                             707 S Curtis Street
Watonga, OK 73772                        Welch, OK 74369

Watts                                    Weleetka
SUPERINTENDENT: Lisa Weaver              SUPERINTENDENT: Chris Carter
E-MAIL: lweaver@wattsschool.com          E-MAIL: ccarter@weleetka.k12.ok.us
PHONE NUMBER: (918) 422-5311             PHONE NUMBER: (405) 786-2203
Rural Route 2 # 1                        302 E 6Th
Watts, OK 74964                          Weleetka, OK 74880

Waukomis                                 Wellston
SUPERINTENDENT: Kelly Husted             SUPERINTENDENT: Dwayne Danker
E-MAIL: kellyhusted@waukomis.k12.ok.us   E-MAIL: ddanker@wellstonschools.org
PHONE NUMBER: (580) 758-3247             PHONE NUMBER: (405) 356-2534
209 West Locust                          800 Birch
Waukomis, OK 73773                       Wellston, OK 74881

Waurika                                  Wes Watkins Technology Center
SUPERINTENDENT: Cody Simmons             SUPERINTENDENT: Wade Walling
E-MAIL: csimmons@waurikaschools.org      E-MAIL: wwalling@wwtech.edu
PHONE NUMBER: (580) 228-3373             PHONE NUMBER: (405) 452-5500
600 East Florida Avenue                  7892 Highway 9
Waurika, OK 73573                        Wetumka, OK 74883

Wayne                                    Western Heights
SUPERINTENDENT: Toby Ringwald            SUPERINTENDENT: Mannix Barnes
E-MAIL: tobringwald@wayne.k12.ok.us      E-MAIL: mannix.barnes@westernheights.k12.ok.us
PHONE NUMBER: (405) 449-3646             PHONE NUMBER: (405) 350-3410
212 South Seifried Street                8401 Southwest 44Th Street
Wayne, OK 73095                          Oklahoma City, OK 73179

Waynoka                                  Western Technology Center
SUPERINTENDENT: Scott Cline              SUPERINTENDENT: Kathe Corning
E-MAIL: scline@waynoka.k12.ok.us         E-MAIL: kcorning@westtech.edu
PHONE NUMBER: (580) 824-4341             PHONE NUMBER: (580) 562-3181
2134 Lincoln Street                      621 Sooner Drive
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 716 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Burns Flat, OK 73624                      Whitefield, OK 74472

Western Technology Center                 Whitesboro
SUPERINTENDENT: Kathe Corning             SUPERINTENDENT: Katie Blagg
E-MAIL: kcorning@westtech.edu             E-MAIL: kblagg@whitesboro.k12.ok.us
PHONE NUMBER: (580) 928-2097              PHONE NUMBER: (918) 567-2556
1000 Northeast Highway 66                 35069 St Hwy 63
Sayre, OK 73662                           Whitesboro, OK 74577

Westville                                 Wilburton
SUPERINTENDENT: Terry Heustis             SUPERINTENDENT: Trice Butler
E-MAIL: theustis@westville.k12.ok.us      E-MAIL: trice.butler@wilburtondiggers.org
PHONE NUMBER: (918) 723-3181              PHONE NUMBER: (918) 465-2100
500 W Chincapin                           1201 West Blair Avenue
Westville, OK 74965                       Wilburton, OK 74578

Wetumka                                   Wilson
SUPERINTENDENT: Donna Mcgee               SUPERINTENDENT: Andrea James
E-MAIL: dmcgee@wetumka.k12.ok.us          E-MAIL: ajames@wpstigers.k12.ok.us
PHONE NUMBER: (405) 452-5150              PHONE NUMBER: (918) 652-3374
416 South Tiger Street                    8867 Chestnut Road
Wetumka, OK 74883                         Henryetta, OK 74437

Wewoka                                    Wilson
SUPERINTENDENT: Shellie Gammill           SUPERINTENDENT: Tonya Finnerty
E-MAIL: sgammill@wps.k12.ok.us            E-MAIL: tfinnerty@wilson.k12.ok.us
PHONE NUMBER: (405) 257-5475              PHONE NUMBER: (580) 668-2306
300 W 10Th                                1860 Hewitt Road
Wewoka, OK 74884                          Wilson, OK 73463

White Oak                                 Wister
SUPERINTENDENT: Richard Mcspadden         SUPERINTENDENT: Rachel Pugh
E-MAIL: rmcspadden@whiteoakschool.net     E-MAIL: rachel.pugh@wisterschools.org
PHONE NUMBER: (918)256-4484               PHONE NUMBER: (918) 655-7381
27455 South 4340 Road                     201 Logan Street
Vinita, OK 74301                          Wister, OK 74966

White Rock                                Woodall
SUPERINTENDENT: Alicia Ebers              SUPERINTENDENT: Linda Clinkenbeard
E-MAIL: aebers@whiterock.k12.ok.us        E-MAIL: lclink@woodall.k12.ok.us
PHONE NUMBER: (405) 964-3428              PHONE NUMBER: (918) 458-5444
334998 East 1010 Road                     14090 West 835 Road
Mcloud, OK 74851                          Tahlequah, OK 74464

Whitebead                                 Woodland
SUPERINTENDENT: Lou Wood                  SUPERINTENDENT: Todd Kimrey
E-MAIL: lwood@whitebead.net               E-MAIL: tkimrey@woodland.k12.ok.us
PHONE NUMBER: (405) 238-3021              PHONE NUMBER: (918) 642-3297
16476 North County Road 3200              100 North 6Th Street
Pauls Valley, OK 73075                    Fairfax, OK 74637

Whitefield                                Woodward
SUPERINTENDENT: Scott Shepherd            SUPERINTENDENT: Kyle Reynolds
E-MAIL: sshepherd@whitefield.k12.ok.us    E-MAIL: reynolds@woodwardps.net
PHONE NUMBER: (918) 967-8572              PHONE NUMBER: (580) 256-6063
107 South Redding                         1023 10Th Street
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 717 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Woodward, OK 73802                       Wilson, OK 73463

Wright City                              Zion
SUPERINTENDENT: David Hawkins            SUPERINTENDENT: Corey Bunch
E-MAIL: dhawkins@wcisd.org               E-MAIL: corey.bunch@zionjets.com
PHONE NUMBER: (580) 981-2824             PHONE NUMBER: (918) 696-7866
601 School Street                        Route 1 E 850 Road
Wright City, OK 74766                    Stilwell, OK 74960

Wyandotte                                Adel Sd 21
SUPERINTENDENT: Troy Gray                SUPERINTENDENT: Jack Thompson
E-MAIL: tgray@wyandotte.k12.ok.us        E-MAIL: jthompson@lakeesd.k12.or.us
PHONE NUMBER: (918) 678-2222             PHONE NUMBER: (541) 947-5418
5 South 1St Street                       357 N L St
Wyandotte, OK 74370                      Lakeview, OR 97630

Wynnewood                                Adrian Sd 61
SUPERINTENDENT: Timothy Simpson          SUPERINTENDENT: Kevin Purnell
E-MAIL: tsimpson@wynnewood.k12.ok.us     E-MAIL: kevin.purnell@adrian.k12.or.us
PHONE NUMBER: (405) 665-2004             PHONE NUMBER: (541) 372-2335
702 E Robert S Kerr Blvd                 305 Owyhee St
Wynnewood, OK 73098                      Adrian, OR 97901

Wynona                                   Alsea Sd 7j
SUPERINTENDENT: Shelly Shulanberger      SUPERINTENDENT: Marc Thielman
E-MAIL: sshulanberger@wynona.k12.ok.us   E-MAIL: marc.thielman@alsea.k12.or.us
PHONE NUMBER: (918) 846-2467             PHONE NUMBER: (541) 487-4305
108 W Third                              301 S Third
Wynona, OK 74084                         Alsea, OR 97324

Yale                                     Amity Sd 4j
SUPERINTENDENT: Dale Bledsoe             SUPERINTENDENT: Jeff Clark
E-MAIL: dbledsoe@yale.k12.ok.us          E-MAIL: jeff.clark@amity.k12.or.us
PHONE NUMBER: (918) 387-2434             PHONE NUMBER: (503) 835-2171
315 East Chicago Avenue                  807 S Trade St
Yale, OK 74085                           Amity, OR 97101

Yarbrough                                Arock Sd 81
SUPERINTENDENT: Jim Wiggin               SUPERINTENDENT: Mark Redmond
E-MAIL: jwiggin@yarbrough.k12.ok.us      E-MAIL: mark.redmond@malesd.k12.or.us
PHONE NUMBER: (580) 545-3327             PHONE NUMBER: (541) 586-2325
8 Mi S On Hwy 95                         3513 Arock Rd
Goodwell, OK 73939                       Arock, OR 97902

Yukon                                    Ashland Sd 5
SUPERINTENDENT: Jason Simeroth           SUPERINTENDENT: Kelly Raymond
E-MAIL: jason.simeroth@yukonps.com       E-MAIL: kelly.raymond@ashland.k12.or.us
PHONE NUMBER: (405) 354-2587             PHONE NUMBER: (541) 482-2811
600 Maple Street                         885 Siskiyou Blvd
Yukon, OK 73099                          Ashland, OR 97520

Zaneis                                   Ashwood Sd 8
SUPERINTENDENT: Ryan Cole                SUPERINTENDENT: Melanie Friend
E-MAIL: zaneis@zaneis.k12.ok.us          E-MAIL: mfriend@ashwood.k12.or.us
PHONE NUMBER: (580) 668-2955             PHONE NUMBER: (541) 489-3297
30515 Us Highway 70                      18624 Ne Main
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 718 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Ashwood, OR 97711                          Eugene, OR 97402

Astoria Sd 1                               Black Butte Sd 41
SUPERINTENDENT: Craig Hoppes               SUPERINTENDENT: Delaney Sharp
E-MAIL: choppes@astoria.k12.or.us          E-MAIL: dsharp@blackbutte.k12.or.us
PHONE NUMBER: (503) 325-6441               PHONE NUMBER: (541) 595-6203
785 Alameda Ave                            Usfs Rd 1419
Astoria, OR 97103                          Camp Sherman, OR 97730

Athena-weston Sd 29rj                      Brookings-harbor Sd 17c
SUPERINTENDENT: Laure Quaresma             SUPERINTENDENT: Sean Gallagher
E-MAIL: laure.quaresma@athwest.k12.or.us   E-MAIL: seang@brookings.k12.or.us
PHONE NUMBER: (541) 566-3551               PHONE NUMBER: (541) 469-7443
375 S 5Th St                               629 Easy St
Athena, OR 97813                           Brookings, OR 97415

Baker Sd 5j                                Canby Sd 86
SUPERINTENDENT: Mark Witty                 SUPERINTENDENT: Trip Goodall
E-MAIL: mark.witty@bakersd.org             E-MAIL: goodallt@canby.k12.or.us
PHONE NUMBER: (541) 524-2260               PHONE NUMBER: (503) 266-7861
2090 Fourth St                             1130 S Ivy St
Baker City, OR 97814                       Canby, OR 97013

Bandon Sd 54                               Cascade Sd 5
SUPERINTENDENT: Doug Ardiana               SUPERINTENDENT: Darin Drill
E-MAIL: dardiana@bandon.k12.or.us          E-MAIL: ddrill@cascade.k12.or.us
PHONE NUMBER: (541) 347-4411               PHONE NUMBER: (503) 749-8488
455 9Th St Sw                              10226 Marion Rd Se
Bandon, OR 97411                           Turner, OR 97392

Banks Sd 13                                Centennial Sd 28j
SUPERINTENDENT: Jeff Leo                   SUPERINTENDENT: Paul Coakley
E-MAIL: jeffl@banks.k12.or.us              E-MAIL: paul_coakley@csd28j.org
PHONE NUMBER: (503) 324-8591               PHONE NUMBER: (503) 760-7990
12950 Nw Main                              18135 Se Brooklyn St
Banks, OR 97106                            Portland, OR 97236

Beaverton Sd 48j                           Central Curry Sd 1
SUPERINTENDENT: Don Grotting               SUPERINTENDENT: Tim Wilson
E-MAIL: don_grotting@beaverton.k12.or.us   E-MAIL: twilson@ccsd.k12.or.us
PHONE NUMBER: (503) 591-8000               PHONE NUMBER: (541) 247-2003
16550 Sw Merlo Rd                          29516 Ellensburg Ave
Beaverton, OR 97006                        Gold Beach, OR 97444

Bend-lapine Administrative Sd 1            Central Linn Sd 552
SUPERINTENDENT: Shay Mikalson              SUPERINTENDENT: Brian Gardner
E-MAIL: shay.mikalson@bend.k12.or.us       E-MAIL: brian.gardner@centrallinn.k12.or.us
PHONE NUMBER: (541) 355-1000               PHONE NUMBER: (541) 369-2813
520 Nw Wall St                             331 E Blakely Ave
Bend, OR 97701                             Brownsville, OR 97327

Bethel Sd 52                               Central Point Sd 6
SUPERINTENDENT: Chris Parra                SUPERINTENDENT: Samantha Steele
E-MAIL: chris.parra@bethel.k12.or.us       E-MAIL: samantha.steele@district6.org
PHONE NUMBER: (541) 689-3280               PHONE NUMBER: (541) 494-6200
4640 Barger Dr                             300 Ash St
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 719 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Central Point, OR 97502                   Coos Bay, OR 97420

Central Sd 13j                            Coquille Sd 8
SUPERINTENDENT: Jennifer Kubista          SUPERINTENDENT: Tim Sweeney
E-MAIL: jkubista@central.k12.or.us        E-MAIL: tsweeney@coquille.k12.or.us
PHONE NUMBER: (503) 838-0030              PHONE NUMBER: (541) 396-2181
750 5Th St                                1366 N Gould St
Independence, OR 97351                    Coquille, OR 97423

Chemawa Indian School                     Corbett Sd 39
SUPERINTENDENT: Lora Braucher             SUPERINTENDENT: Randy Trani
E-MAIL: lora.braucher@bie.edu             E-MAIL: rtrani@corbett.k12.or.us
PHONE NUMBER: (503) 399-5721              PHONE NUMBER: (503) 261-4200
3700 Chemawa Road Ne                      35800 E Hist Columbia River Hw
Salem, OR 97305                           Corbett, OR 97019

Clackamas Esd                             Corvallis Sd 509j
SUPERINTENDENT: Jada Rupley               SUPERINTENDENT: Ryan Noss
E-MAIL: jrupley@clackesd.org              E-MAIL: ryan.noss@corvallis.k12.or.us
PHONE NUMBER: (503) 675-4000              PHONE NUMBER: (541) 757-5811
13455 Se 97Th Ave                         1555 Sw 35Th St
Clackamas, OR 97015                       Corvallis, OR 97333

Clatskanie Sd 6j                          Creswell Sd 40
SUPERINTENDENT: Cathy Hurowitz            SUPERINTENDENT: Mike Johnson
E-MAIL: churowitz@csd.k12.or.us           E-MAIL: mjohnson@creswell.k12.or.us
PHONE NUMBER: (503) 728-0587              PHONE NUMBER: (541) 895-6000
815 S Nehalem St                          998 West A St
Clatskanie, OR 97016                      Creswell, OR 97426

Colton Sd 53                              Crook County Sd
SUPERINTENDENT: Koreen Barreras-Brown     SUPERINTENDENT: Sara Johnson
E-MAIL: superintendent@colton.k12.or.us   E-MAIL: sara.johnson@crookcounty.k12.or.us
PHONE NUMBER: (503) 824-3535              PHONE NUMBER: (541) 447-5664
30429 S Grays Hill Rd                     471 Ne Ochoco Plaza Dr
Colton, OR 97017                          Prineville, OR 97754

Columbia Gorge Esd                        Crow-applegate-lorane Sd 66
SUPERINTENDENT: Patricia Sublette         SUPERINTENDENT: Malcom Mcrae
E-MAIL: psublette@cgesd.k12.or.us         E-MAIL: mmcrae@cal.k12.or.us
PHONE NUMBER: (541) 506-2240              PHONE NUMBER: (541) 935-2100
400 E Scenic Dr Ste 207                   85955 Territorial Rd
The Dalles, OR 97058                      Eugene, OR 97402

Condon Sd 25j                             Culver Sd 4
SUPERINTENDENT: Michelle Geer             SUPERINTENDENT: Stefanie Garber
E-MAIL: mgeer@condon.k12.or.us            E-MAIL: sgarber@culver.k12.or.us
PHONE NUMBER: (541) 384-2441              PHONE NUMBER: (541) 546-2541
210 E Bayard St                           4229 Sw Iris Lane
Condon, OR 97823                          Culver, OR 97734

Coos Bay Sd 9                             Dallas Sd 2
SUPERINTENDENT: Bryan Trendell            SUPERINTENDENT: Andy Bellando
E-MAIL: bryant@coos-bay.k12.or.us         E-MAIL: andy.bellando@dsd2.org
PHONE NUMBER: (541) 267-3104              PHONE NUMBER: (503) 623-5594
1255 Hemlock Ave                          111 Sw Ash St
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 720 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Dallas, OR 97338                              Drewsey, OR 97904

David Douglas Sd 40                           Dufur Sd 29
SUPERINTENDENT: Ken Richardson                SUPERINTENDENT: Jack Henderson
E-MAIL: david_douglas@ddouglas.k12.or.us      E-MAIL: jhender@dufur.k12.or.us
PHONE NUMBER: (503) 252-2900                  PHONE NUMBER: (541) 467-2509
1500 Se 130Th Ave                             802 Ne 5Th St
Portland, OR 97233                            Dufur, OR 97021

Dayton Sd 8                                   Eagle Point Sd 9
SUPERINTENDENT: Steven Sugg                   SUPERINTENDENT: Andy Kovach
E-MAIL: steven.sugg@dayton.k12.or.us          E-MAIL: kovacha@eaglepnt.k12.or.us
PHONE NUMBER: (503) 864-2215                  PHONE NUMBER: (541) 830-1200
780 Ferry St                                  11 N Royal Ave
Dayton, OR 97114                              Eagle Point, OR 97524

Dayville Sd 16j                               Echo Sd 5
SUPERINTENDENT: Kathryn Hedrick               SUPERINTENDENT: Raymon Smith
E-MAIL: hedrickk@grantesd.k12.or.us           E-MAIL: raymon.smith@echo.k12.or.us
PHONE NUMBER: (541) 987-2412                  PHONE NUMBER: (541) 376-8436
285 School House Rd                           600 E Gerone St
Dayville, OR 97825                            Echo, OR 97826

Diamond Sd 7                                  Elgin Sd 23
SUPERINTENDENT: Shannon Criss                 SUPERINTENDENT: Dianne Greif
E-MAIL: criss.s@harneyesd.k12.or.us           E-MAIL: dianne.greif@elginsd.org
PHONE NUMBER: (541) 493-2464                  PHONE NUMBER: (541) 437-1211
40524 S Diamond Ln                            1400 Birch
Diamond, OR 97722                             Elgin, OR 97827

Double O Sd 28                                Enterprise Sd 21
SUPERINTENDENT: Shannon Criss                 SUPERINTENDENT: Erika Pinkerton
E-MAIL: criss.s@harneyesd.k12.or.us           E-MAIL: epinkerton@enterprise.k12.or.us
PHONE NUMBER: (541) 493-2400                  PHONE NUMBER: (541) 426-3193
60077 Double O Rd                             201 Se 4Th St
Hines, OR 97738                               Enterprise, OR 97828

Douglas County Sd 15                          Estacada Sd 108
SUPERINTENDENT: Steve Woods                   SUPERINTENDENT: Ryan Carpenter
E-MAIL: steve.woods@dayscreek.k12.or.us       E-MAIL: carpenterr@estacada.k12.or.us
PHONE NUMBER: (541) 825-3296                  PHONE NUMBER: (503) 630-6871
11381 Tiller Trail Hwy                        255 Ne 6Th Ave
Days Creek, OR 97429                          Estacada, OR 97023

Douglas Esd                                   Eugene Sd 4j
SUPERINTENDENT: Michael Lasher                SUPERINTENDENT: Cydney Vandercar
E-MAIL: michael.lasher@douglasesd.k12.or.us   E-MAIL: vandercar_c@4j.lane.edu
PHONE NUMBER: (541) 440-4777                  PHONE NUMBER: (541) 790-7700
1871 Ne Stephens St                           200 N Monroe St
Roseburg, OR 97470                            Eugene, OR 97402

Drewsey Sd 13                                 Falls City Sd 57
SUPERINTENDENT: Shannon Criss                 SUPERINTENDENT: Art Houghtaling
E-MAIL: criss.s@harneyesd.k12.or.us           E-MAIL: art.houghtaling@fallscityschools.org
PHONE NUMBER: (541) 493-2367                  PHONE NUMBER: (503) 787-3521
78834 Drewsey Rd                              111 N Main St
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 721 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Falls City, OR 97344                      Glide, OR 97443

Fern Ridge Sd 28j                         Grant Esd
SUPERINTENDENT: Gary Carpenter            SUPERINTENDENT: Robert Waltenburg
E-MAIL: gcarpenter@fernridge.k12.or.us    E-MAIL: waltenburgr@grantesd.k12.or.us
PHONE NUMBER: (541) 935-2253              PHONE NUMBER: (541) 575-1349
88834 Territorial Rd                      835-A S Canyon Blvd
Elmira, OR 97437                          John Day, OR 97845

Forest Grove Sd 15                        Grants Pass Sd 7
SUPERINTENDENT: David Parker              SUPERINTENDENT: Kirk Kolb
E-MAIL: dparker@fgsd.k12.or.us            E-MAIL: kkolb@grantspass.k12.or.us
PHONE NUMBER: (503) 357-6171              PHONE NUMBER: (541) 474-5700
1728 Main St                              725 Ne Dean Dr
Forest Grove, OR 97116                    Grants Pass, OR 97526

Frenchglen Sd 16                          Greater Albany Public Sd 8j
SUPERINTENDENT: Carolyn Koskela           SUPERINTENDENT: Melissa Goff
E-MAIL: koskelac@harneyesd.k12.or.us      E-MAIL: melissa.goff@albany.k12.or.us
PHONE NUMBER: (541) 493-2404              PHONE NUMBER: (541) 967-4501
39235 Hwy 205                             718 Sw 7Th St
Frenchglen, OR 97736                      Albany, OR 97321

Gaston Sd 511j                            Gresham-barlow Sd 10j
SUPERINTENDENT: Susy Mckenzie             SUPERINTENDENT: Katrise Perera
E-MAIL: mckenzies@gastonk12.org           E-MAIL: perera@gresham.k12.or.us
PHONE NUMBER: (503) 985-0210              PHONE NUMBER: (503) 261-4550
300 Park St                               1331 Nw Eastman Pkwy
Gaston, OR 97119                          Gresham, OR 97030

Gervais Sd 1                              Harney County Sd 3
SUPERINTENDENT: Dandy Stevens             SUPERINTENDENT: Steve Quick
E-MAIL: dandy_stevens@gervais.k12.or.us   E-MAIL: stevequick@hcsd3.org
PHONE NUMBER: (503) 792-3803              PHONE NUMBER: (541) 573-6811
290 First St                              550 N Court Ave
Gervais, OR 97026                         Burns, OR 97720

Gladstone Sd 115                          Harney County Sd 4
SUPERINTENDENT: Bob Stewart               SUPERINTENDENT: Shannon Criss
E-MAIL: bob@gladstone.k12.or.us           E-MAIL: criss.s@harneyesd.k12.or.us
PHONE NUMBER: (503) 655-2777              PHONE NUMBER: (541) 493-2641
17789 Webster Rd                          43277 Crane-Venator Ln
Gladstone, OR 97027                       Crane, OR 97732

Glendale Sd 77                            Harney County Union High Sd 1j
SUPERINTENDENT: David Hanson              SUPERINTENDENT: Matthew Hawley
E-MAIL: david.hanson@glendale.k12.or.us   E-MAIL: hawleym@harneyesd.k12.or.us
PHONE NUMBER: (541) 832-1761              PHONE NUMBER: (541) 493-2641
10598 Azalea Glen Road                    43277 Crane-Venator Ln
Glendale, OR 97442                        Crane, OR 97732

Glide Sd 12                               Harney Esd Region Xvii
SUPERINTENDENT: Mike Narkiewicz           SUPERINTENDENT: Shannon Criss
E-MAIL: mnarkiewicz@glide.k12.or.us       E-MAIL: criss.s@harneyesd.k12.or.us
PHONE NUMBER: (541) 496-3521              PHONE NUMBER: (541) 573-2426
301 Glide Loop Dr                         779 West Fillmore
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 722 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Burns, OR 97720                                Madras, OR 97741

Harrisburg Sd 7j                               Jefferson Esd
SUPERINTENDENT: Bryan Starr                    SUPERINTENDENT: Ken Parshall
E-MAIL: bryan.starr@harrisburg.k12.or.us       E-MAIL: kparshall@jcesd.k12.or.us
PHONE NUMBER: (541) 995-6626                   PHONE NUMBER: (541) 475-2804
865 Lasalle                                    295 Se Buff St
Harrisburg, OR 97446                           Madras, OR 97741

Helix Sd 1                                     Jefferson Sd 14j
SUPERINTENDENT: Darrick Cope                   SUPERINTENDENT: Brad Capener
E-MAIL: darrick.cope@helix.k12.or.us           E-MAIL: brad.capener@jefferson.k12.or.us
PHONE NUMBER: (541) 457-2175                   PHONE NUMBER: (541) 327-3337
120 Main                                       1328 N 2Nd St
Helix, OR 97835                                Jefferson, OR 97352

Hermiston Sd 8                                 Jewell Sd 8
SUPERINTENDENT: Tricia Mooney                  SUPERINTENDENT: Steve Phillips
E-MAIL: tricia.mooney@hermiston.k12.or.us      E-MAIL: stevep@jewellk12.org
PHONE NUMBER: (541) 667-6000                   PHONE NUMBER: (503) 755-2451
502 W Standard Ave                             83874 Hwy 103
Hermiston, OR 97838                            Seaside, OR 97138

High Desert Esd                                John Day Sd 3
SUPERINTENDENT: Paul Andrews                   SUPERINTENDENT: Bret Uptmor
E-MAIL: paul.andrews@hdesd.org                 E-MAIL: uptmorb@grantesd.k12.or.us
PHONE NUMBER: (541) 693-5600                   PHONE NUMBER: (541) 575-1280
145 Se Salmon Ave Ste A                        401 N Canyon City Blvd
Redmond, OR 97756                              Canyon City, OR 97820

Hillsboro Sd 1j                                Jordan Valley Sd 3
SUPERINTENDENT: Mike Scott                     SUPERINTENDENT: Rusty Bengoa
E-MAIL: scottm@hsd.k12.or.us                   E-MAIL: rusty.bengoa@jordanvalley.k12.or.us
PHONE NUMBER: (503) 844-1500                   PHONE NUMBER: (541) 586-2213
3083 Ne 49Th Pl                                604 Oregon Ave
Hillsboro, OR 97124                            Jordan Valley, OR 97910

Hood River County Sd                           Joseph Sd 6
SUPERINTENDENT: Rich Polkinghorn               SUPERINTENDENT: Lance Homan
E-MAIL: rich.polkinghorn@hoodriver.k12.or.us   E-MAIL: lance.homan@staff.josephcharter.org
PHONE NUMBER: (541) 386-2511                   PHONE NUMBER: (541) 432-7311
1011 Eugene St                                 400 Wm E Williams Ave
Hood River, OR 97031                           Joseph, OR 97846

Intermountain Esd                              Junction City Sd 69
SUPERINTENDENT: Mark Mulvihill                 SUPERINTENDENT: Kathleen Nord
E-MAIL: mark.mulvihill@imesd.k12.or.us         E-MAIL: kroddennord@junctioncity.k12.or.us
PHONE NUMBER: (541) 966-3100                   PHONE NUMBER: (541) 998-6311
2001 Sw Nye Ave                                325 Maple St
Pendleton, OR 97801                            Junction City, OR 97448

Jefferson County Sd 509j                       Juntura Sd 12
SUPERINTENDENT: Ken Parshall                   SUPERINTENDENT: Mark Redmond
E-MAIL: kparshall@509j.net                     E-MAIL: mark.redmond@malesd.k12.or.us
PHONE NUMBER: (541) 475-6192                   PHONE NUMBER: (541) 473-4826
445 Se Buff St                                 363 A St W
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 723 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Vale, OR 97918                            Lebanon, OR 97355

Klamath County Sd                         Lincoln County Sd
SUPERINTENDENT: Glen Szymoniak            SUPERINTENDENT: Karen Gray
E-MAIL: szymoniakg@kcsd.k12.or.us         E-MAIL: karen.gray@lincoln.k12.or.us
PHONE NUMBER: (541) 883-5000              PHONE NUMBER: (541) 265-9211
10501 Washburn Way                        459 Sw Coast Highway
Klamath Falls, OR 97603                   Newport, OR 97365

Klamath Falls City Schools                Linn Benton Lincoln Esd
SUPERINTENDENT: Paul Hillyer              SUPERINTENDENT: Tonja Everest
E-MAIL: hillyerp@kfalls.k12.or.us         E-MAIL: tonja.everest@lblesd.k12.or.us
PHONE NUMBER: (541) 883-4700              PHONE NUMBER: (541) 812-2600
1336 Avalon                               905 4Th Ave Se
Klamath Falls, OR 97603                   Albany, OR 97321

Knappa Sd 4                               Long Creek Sd 17
SUPERINTENDENT: Paulette Johnson          SUPERINTENDENT: Karl Coghill
E-MAIL: johnsonp@knappak12.org            E-MAIL: coghillk@grantesd.k12.or.us
PHONE NUMBER: (503) 458-5993              PHONE NUMBER: (541) 421-3896
41535 Old Hwy 30                          375 E Main
Astoria, OR 97103                         Long Creek, OR 97856

La Grande Sd 1                            Lowell Sd 71
SUPERINTENDENT: George Mendoza            SUPERINTENDENT: Johnie Matthews
E-MAIL: george.mendoza@lagrandesd.org     E-MAIL: jmatthews@lowell.k12.or.us
PHONE NUMBER: (541) 663-3202              PHONE NUMBER: (541) 937-8405
1305 N Willow Street                      65 S Pioneer St
La Grande, OR 97850                       Lowell, OR 97452

Lake Esd                                  Malheur County Sd 51
SUPERINTENDENT: Jack Thompson             SUPERINTENDENT: Mark Redmond
E-MAIL: jthompson@lakeesd.k12.or.us       E-MAIL: mark.redmond@malesd.k12.or.us
PHONE NUMBER: (541) 947-3371              PHONE NUMBER: (541) 473-0202
357 N L St                                C/O Vale Sd
Lakeview, OR 97630                        Vale, OR 97918

Lake Oswego Sd 7j                         Malheur Esd Region 14
SUPERINTENDENT: Lora De La Cruz           SUPERINTENDENT: Mark Redmond
E-MAIL: lora.delacruz@loswego.k12.or.us   E-MAIL: mark.redmond@malesd.k12.or.us
PHONE NUMBER: (503) 534-2000              PHONE NUMBER: (541) 473-3138
2455 Sw Country Club Rd                   363 A St W
Lake Oswego, OR 97034                     Vale, OR 97918

Lane Esd                                  Mapleton Sd 32
SUPERINTENDENT: Tony Scurto               SUPERINTENDENT: Jodi Omara
E-MAIL: tscurto@lesd.k12.or.us            E-MAIL: jomara@mapleton.k12.or.us
PHONE NUMBER: (541) 461-8200              PHONE NUMBER: (541) 268-4312
1200 Hwy 99N                              10868 E Mapleton Rd
Eugene, OR 97402                          Mapleton, OR 97453

Lebanon Community Sd 9                    Marcola Sd 79j
SUPERINTENDENT: Bo Yates                  SUPERINTENDENT: Bill Watkins
E-MAIL: bo.yates@lebanon.k12.or.us        E-MAIL: bwatkins@marcola.k12.or.us
PHONE NUMBER: (541) 451-8511              PHONE NUMBER: (541) 933-2512
485 S 5Th St                              38300 Wendling Rd
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 724 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Marcola, OR 97454                         Monument, OR 97864

Mckenzie Sd 68                            Morrow Sd 1
SUPERINTENDENT: Lane Tompkins             SUPERINTENDENT: Dirk Dirksen
E-MAIL: lane.tompkins@mckenziesd.org      E-MAIL: dirk.dirksen@morrow.k12.or.us
PHONE NUMBER: (541) 822-3338              PHONE NUMBER: (541) 989-8202
51187 Blue River Dr                       240 Columbia Lane
Finn Rock, OR 97488                       Irrigon, OR 97844

Mcminnville Sd 40                         Mt Angel Sd 91
SUPERINTENDENT: Maryalice Russell         SUPERINTENDENT: Troy Stoops
E-MAIL: mrussell@msd.k12.or.us            E-MAIL: stoops_troy@mtangel.k12.or.us
PHONE NUMBER: (503) 565-4000              PHONE NUMBER: (503) 845-2345
1500 Ne Baker St                          890 E Marquam St
Mcminnville, OR 97128                     Mt Angel, OR 97362

Medford Sd 549c                           Multnomah Esd
SUPERINTENDENT: Bret Champion             SUPERINTENDENT: Sam Breyer
E-MAIL: bret.champion@medford.k12.or.us   E-MAIL: sbreyer@mesd.k12.or.us
PHONE NUMBER: (541) 842-3636              PHONE NUMBER: (503) 255-1841
815 S Oakdale Ave                         11611 Ne Ainsworth Cir
Medford, OR 97501                         Portland, OR 97220

Milton-freewater Unified Sd 7             Myrtle Point Sd 41
SUPERINTENDENT: Aaron Duff                SUPERINTENDENT: Nanette Hagen
E-MAIL: aaron.duff@miltfree.k12.or.us     E-MAIL: nhagen@mpsd.k12.or.us
PHONE NUMBER: (541) 938-3551              PHONE NUMBER: (541) 572-1220
1020 South Mill St                        413 C St
Milton-Freewater, OR 97862                Myrtle Point, OR 97458

Mitchell Sd 55                            Neah-kah-nie Sd 56
SUPERINTENDENT: Vince Swagerty            SUPERINTENDENT: Paul Erlebach
E-MAIL: vswagerty@mitchell.k12.or.us      E-MAIL: paule@neahkahnie.k12.or.us
PHONE NUMBER: (541) 462-3311              PHONE NUMBER: (503) 355-2222
340 Se High St                            504 N Third
Mitchell, OR 97750                        Rockaway Beach, OR 97136

Molalla River Sd 35                       Nestucca Valley Sd 101j
SUPERINTENDENT: Tony Mann                 SUPERINTENDENT: Misty Wharton
E-MAIL: tony.mann@molallariv.k12.or.us    E-MAIL: mistyw@nestucca.k12.or.us
PHONE NUMBER: (503) 829-2359              PHONE NUMBER: (503) 392-4892
412 Swiegle Ave                           36925 Hwy 101 S
Molalla, OR 97038                         Cloverdale, OR 97112

Monroe Sd 1j                              Newberg Sd 29j
SUPERINTENDENT: Bill Crowson              SUPERINTENDENT: Joe Morelock
E-MAIL: bill.crowson@monroe.k12.or.us     E-MAIL: morelockj@newberg.k12.or.us
PHONE NUMBER: (541) 847-6292              PHONE NUMBER: (503) 554-5000
365 N Fifth St                            714 E 6Th St
Monroe, OR 97456                          Newberg, OR 97132

Monument Sd 8                             North Bend Sd 13
SUPERINTENDENT: Laura Thomas              SUPERINTENDENT: Kevin Bogatin
E-MAIL: thomasl@grantesd.k12.or.us        E-MAIL: kbogatin@nbend.k12.or.us
PHONE NUMBER: (541) 934-2646              PHONE NUMBER: (541) 756-2521
127 North St                              1913 Meade St
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 725 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


North Bend, OR 97459                           Hillsboro, OR 97124

North Central Esd                              Nyssa Sd 26
SUPERINTENDENT: Penny Grotting                 SUPERINTENDENT: Darren Johnson
E-MAIL: pgrotting@ncesd.k12.or.us              E-MAIL: djohnson@nyssa.k12.or.us
PHONE NUMBER: (800)450-2732                    PHONE NUMBER: (541) 372-2275
135 S Main St                                  804 Adrian Blvd
Condon, OR 97823                               Nyssa, OR 97913

North Clackamas Sd 12                          Oakland Sd 1
SUPERINTENDENT: Matt Utterback                 SUPERINTENDENT: Patti Lovemark
E-MAIL: utterback@nclack.k12.or.us             E-MAIL: patti.lovemark@oakland.k12.or.us
PHONE NUMBER: (503) 353-6000                   PHONE NUMBER: (541) 459-4341
4444 Se Lake Rd                                499 Ne Spruce St
Milwaukie, OR 97222                            Oakland, OR 97462

North Douglas Sd 22                            Oakridge Sd 76
SUPERINTENDENT: Terry Bennett                  SUPERINTENDENT: Reta Doland
E-MAIL: terry.bennett@northdouglas.k12.or.us   E-MAIL: rdoland@oakridge.k12.or.us
PHONE NUMBER: (541) 836-2223                   PHONE NUMBER: (541) 782-2813
500 S Main St                                  76499 Rose St
Drain, OR 97435                                Oakridge, OR 97463

North Lake Sd 14                               Ode Head Start
SUPERINTENDENT: Dave Kerr                      SUPERINTENDENT: Colt Gill
E-MAIL: dkerr@nlake.k12.or.us                  E-MAIL: colt.gill@ode.state.or.us
PHONE NUMBER: (541) 576-2121                   PHONE NUMBER: (503) 947-5715
57566 Fort Rock Rd                             255 Capitol St Ne
Silver Lake, OR 97638                          Salem, OR 97310

North Marion Sd 15                             Ode Ltct District
SUPERINTENDENT: Ginger Redlinger               SUPERINTENDENT: Colt Gill
E-MAIL: ginger.redlinger@nmarion.k12.or.us     E-MAIL: colt.gill@ode.state.or.us
PHONE NUMBER: (503) 678-7100                   PHONE NUMBER: (503) 378-3600
20256 Grim Rd Ne                               255 Capitol St Ne
Aurora, OR 97002                               Salem, OR 97310

North Santiam Sd 29j                           Ontario Sd 8c
SUPERINTENDENT: Andrew Gardner                 SUPERINTENDENT: Nicole Albisu
E-MAIL: andy.gardner@nsantiam.k12.or.us        E-MAIL: nalbisu@ontario.k12.or.us
PHONE NUMBER: (503) 769-6924                   PHONE NUMBER: (541) 889-5374
1155 N 3Rd Ave                                 195 Sw 3Rd Ave
Stayton, OR 97383                              Ontario, OR 97914

North Wasco County Sd 21                       Oregon City Sd 62
SUPERINTENDENT: Theresa Peters                 SUPERINTENDENT: Larry Didway
E-MAIL: peterst@nwasco.k12.or.us               E-MAIL: larry.didway@orecity.k12.or.us
PHONE NUMBER: (541) 506-3420                   PHONE NUMBER: (503) 785-8000
3632 W 10Th St                                 1417 12Th St
The Dalles, OR 97058                           Oregon City, OR 97045

Northwest Regional Esd                         Oregon Department Of Education
SUPERINTENDENT: Dan Goldman                    SUPERINTENDENT: Colt Gill
E-MAIL: dgoldman@nwresd.k12.or.us              E-MAIL: colt.gill@state.or.us
PHONE NUMBER: (503) 614-1428                   PHONE NUMBER: (503) 947-5600
5825 Ne Ray Cir                                255 Capitol St Ne
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 726 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Salem, OR 97310                                   Drewsey, OR 97904

Oregon Trail Sd 46                                Pinehurst Sd 94
SUPERINTENDENT: Aaron Bayer                       SUPERINTENDENT: Holly Amann
E-MAIL: aaron.bayer@ortrail.k12.or.us             E-MAIL: holly@pinehurst.k12.or.us
PHONE NUMBER: (503) 668-5541                      PHONE NUMBER: (541) 482-1910
36525 Se Industrial Way                           15337 Hwy 66
Sandy, OR 97055                                   Ashland, OR 97520

Parkrose Sd 3                                     Pleasant Hill Sd 1
SUPERINTENDENT: Michael Serrao                    SUPERINTENDENT: Scott Linenberger
E-MAIL: michael_lopes-serrao@parkrose.k12.or.us   E-MAIL: slinenberger@pleasanthill.k12.or.us
PHONE NUMBER: (503) 408-2100                      PHONE NUMBER: (541) 746-9646
10636 Ne Prescott St                              36386 Hwy 58
Portland, OR 97220                                Pleasant Hill, OR 97455

Pendleton Sd 16                                   Plush Sd 18
SUPERINTENDENT: Chris Fritsch                     SUPERINTENDENT: Luann Anderson
E-MAIL: chris.fritsch@pendleton.k12.or.us         E-MAIL: luann.anderson@gmail.com
PHONE NUMBER: (541) 276-6711                      PHONE NUMBER: (541) 947-3933
1100 Southgate                                    18254 Morris Ln
Pendleton, OR 97801                               Plush, OR 97637

Perrydale Sd 21                                   Port Orford-langlois Sd 2cj
SUPERINTENDENT: Eric Milburn                      SUPERINTENDENT: Steve Perkins
E-MAIL: emilburn@perrydale.k12.or.us              E-MAIL: steve.perkins@2cj.k12.or.us
PHONE NUMBER: (503) 835-3184                      PHONE NUMBER: (541) 366-2111
7445 Perrydale Rd                                 1210 Oregon St
Amity, OR 97101                                   Port Orford, OR 97465

Philomath Sd 17j                                  Portland Sd 1j
SUPERINTENDENT: Buzz Brazeau                      SUPERINTENDENT: Guadalupe Guerrero
E-MAIL: buzz.brazeau@philomath.k12.or.us          E-MAIL: gguerrero@pps.net
PHONE NUMBER: (541) 929-3169                      PHONE NUMBER: (503) 916-2000
535 S 19Th St                                     501 N Dixon St
Philomath, OR 97370                               Portland, OR 97227

Phoenix-talent Sd 4                               Powers Sd 31
SUPERINTENDENT: Brent Barry                       SUPERINTENDENT: Matt Shorb
E-MAIL: brent.barry@phoenix.k12.or.us             E-MAIL: mshorb@powersschools.com
PHONE NUMBER: (541) 535-1517                      PHONE NUMBER: (541) 439-2291
401 W 4Th St                                      High School Hill Rd
Phoenix, OR 97535                                 Powers, OR 97466

Pilot Rock Sd 2                                   Prairie City Sd 4
SUPERINTENDENT: Troy Jerome                       SUPERINTENDENT: Casey Hallgarth
E-MAIL: troy.jerome@pilotrocksd.org               E-MAIL: hallgarthc@grantesd.k12.or.us
PHONE NUMBER: (541) 443-8291                      PHONE NUMBER: (541) 820-3314
200 Mcgowan Dr.                                   740 Overholt St.
Pilot Rock, OR 97868                              Prairie City, OR 97869

Pine Creek Sd 5                                   Rainier Sd 13
SUPERINTENDENT: Matthew Hawley                    SUPERINTENDENT: Darren Vaughn
E-MAIL: hawleym@harneyesd.k12.or.us               E-MAIL: dvaughn@rsd.k12.or.us
PHONE NUMBER: (541) 573-3229                      PHONE NUMBER: (503) 556-3777
79654 Pine Creek Rd                               28168 Old Rainier Rd
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 727 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Rainier, OR 97048                          Roseburg, OR 97471

Redmond Sd 2j                              Salem-keizer Sd 24j
SUPERINTENDENT: Charan Cline               SUPERINTENDENT: Christy Perry
E-MAIL: charan.cline@redmondschools.org    E-MAIL: perry_christy@salkeiz.k12.or.us
PHONE NUMBER: (541) 923-5437               PHONE NUMBER: (503) 399-3000
145 Se Salmon Ave                          2450 Lancaster Dr
Redmond, OR 97756                          Salem, OR 97305

Reedsport Sd 105                           Santiam Canyon Sd 129j
SUPERINTENDENT: Jon Zwemke                 SUPERINTENDENT: Todd Miller
E-MAIL: jzwemke@reedsport.k12.or.us        E-MAIL: todd.miller@santiam.k12.or.us
PHONE NUMBER: (541) 271-3656               PHONE NUMBER: (503) 897-2321
100 Ranch Rd                               150 Sw Evergreen St
Reedsport, OR 97467                        Mill City, OR 97360

Region 18 Esd                              Scappoose Sd 1j
SUPERINTENDENT: Karen Patton               SUPERINTENDENT: Tim Porter
E-MAIL: kpatton@r18esd.org                 E-MAIL: tporter@scappoose.k12.or.us
PHONE NUMBER: (541) 426-4997               PHONE NUMBER: (971) 200-8000
107 Sw First St Ste 105                    33589 High School Way
Enterprise, OR 97828                       Scappoose, OR 97056

Reynolds Sd 7                              Scio Sd 95
SUPERINTENDENT: Danna Diaz                 SUPERINTENDENT: Gary Tempel
E-MAIL: ddiaz@rsd7.net                     E-MAIL: gary.tempel@scio.k12.or.us
PHONE NUMBER: (503) 661-7200               PHONE NUMBER: (503) 394-3261
1204 Ne 201St Ave                          38875 Nw First Ave
Fairview, OR 97024                         Scio, OR 97374

Riddle Sd 70                               Seaside Sd 10
SUPERINTENDENT: Dave Gianotti              SUPERINTENDENT: Susan Penrod
E-MAIL: dave.gianotti@riddle.k12.or.us     E-MAIL: spenrod@seaside.k12.or.us
PHONE NUMBER: (541) 874-3131               PHONE NUMBER: (503) 738-5591
401 1St St                                 1801 S Franklin St
Riddle, OR 97469                           Seaside, OR 97138

Riverdale Sd 51j                           Sheridan Sd 48j
SUPERINTENDENT: Jim Schlachter             SUPERINTENDENT: Steve Sugg
E-MAIL: jschlachter@riverdale.k12.or.us    E-MAIL: steven.sugg@sheridan.k12.or.us
PHONE NUMBER: (503) 262-4840               PHONE NUMBER: (541) 261-6959
11733 Sw Breyman Ave                       435 S Bridge St
Portland, OR 97219                         Sheridan, OR 97378

Rogue River Sd 35                          Sherman County Sd
SUPERINTENDENT: Patrick Lee                SUPERINTENDENT: Wes Owens
E-MAIL: patrick.lee@rogueriver.k12.or.us   E-MAIL: wowens@sherman.k12.or.us
PHONE NUMBER: (541) 582-3235               PHONE NUMBER: (541) 565-3500
1898 E Evans Creek Rd                      65912 High School Lp
Rogue River, OR 97537                      Moro, OR 97039

Roseburg                                   Sherwood Sd 88j
SUPERINTENDENT: Jared Cordon               SUPERINTENDENT: Heather Cordie
E-MAIL: jcordon@roseburg.k12.or.us         E-MAIL: hcordie@sherwood.k12.or.us
PHONE NUMBER: (541) 440-4014               PHONE NUMBER: (503) 825-5000
1419 Nw Valley View Dr                     23295 Sw Main St
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 728 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Sherwood, OR 97140                         Medford, OR 97501

Silver Falls Sd 4j                         Spray Sd 1
SUPERINTENDENT: Scott Drue                 SUPERINTENDENT: Larry Johnson
E-MAIL: drue_scott@silverfalls.k12.or.us   E-MAIL: ljohnson@spray.k12.or.us
PHONE NUMBER: (503) 873-5303               PHONE NUMBER: (541) 468-2226
612 Schlador Street                        303 Park Ave
Silverton, OR 97381                        Spray, OR 97874

Sisters Sd 6                               Springfield Sd 19
SUPERINTENDENT: Curtiss Scholl             SUPERINTENDENT: Todd Hamilton
E-MAIL: curtiss.scholl@ssd6.org            E-MAIL: todd.hamilton@springfield.k12.or.us
PHONE NUMBER: (541) 549-8521               PHONE NUMBER: (541) 747-3331
525 E Cascade Ave                          525 Mill St
Sisters, OR 97759                          Springfield, OR 97477

Siuslaw Sd 97j                             St Helens Sd 502
SUPERINTENDENT: Andy Grzeskowiak           SUPERINTENDENT: Scot Stockwell
E-MAIL: agrzeskowiak@siuslaw.k12.or.us     E-MAIL: scots@sthelens.k12.or.us
PHONE NUMBER: (541) 997-2651               PHONE NUMBER: (503) 397-3085
2111 Oak St                                474 N 16Th St
Florence, OR 97439                         St Helens, OR 97051

South Coast Esd                            St Paul Sd 45
SUPERINTENDENT: Tenneal Wetherell          SUPERINTENDENT: Joseph Wehrli
E-MAIL: tennealw@scesd.k12.or.us           E-MAIL: jwehrli@stpaul.k12.or.us
PHONE NUMBER: (541) 269-1611               PHONE NUMBER: (503) 633-2541
1350 Teakwood Ave                          20449 Main St Ne
Coos Bay, OR 97420                         St Paul, OR 97137

South Lane Sd 45j3                         Stanfield Sd 61
SUPERINTENDENT: Kyle Tucker                SUPERINTENDENT: Beth Burton
E-MAIL: kyle.tucker@slane.k12.or.us        E-MAIL: beth.burton@stanfieldsd.org
PHONE NUMBER: (541) 942-3381               PHONE NUMBER: (541) 449-8766
455 Adams                                  1120 N Main St
Cottage Grove, OR 97424                    Stanfield, OR 97875

South Umpqua Sd 19                         Suntex Sd 10
SUPERINTENDENT: Kate Mclaughlin            SUPERINTENDENT: Matthew Hawley
E-MAIL: kate.mclaughlin@susd.k12.or.us     E-MAIL: hawleym@harneyesd.k12.or.us
PHONE NUMBER: (541) 863-3115               PHONE NUMBER: (541) 493-2500
558 Sw Chadwick Ln                         68178 Silver Creek Rd
Myrtle Creek, OR 97457                     Riley, OR 97758

South Wasco County Sd 1                    Sutherlin Sd 130
SUPERINTENDENT: Ryan Wraught               SUPERINTENDENT: Terry Prestianni
E-MAIL: ryanw@swasco.net                   E-MAIL: terry.prestianni@sutherlin.k12.or.us
PHONE NUMBER: (541) 395-2645               PHONE NUMBER: (541) 459-2228
699 4Th St                                 531 E Central Ave
Maupin, OR 97037                           Sutherlin, OR 97479

Southern Oregon Esd                        Sweet Home Sd 55
SUPERINTENDENT: Scott Beveridge            SUPERINTENDENT: Tom Yahraes
E-MAIL: scott_beveridge@soesd.k12.or.us    E-MAIL: tom.yahraes@sweethome.k12.or.us
PHONE NUMBER: (541) 776-8590               PHONE NUMBER: (541) 367-7126
101 N Grape St                             1920 Long St
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 729 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Sweet Home, OR 97386                             Vale, OR 97918

Three Rivers/josephine County Sd                 Vernonia Sd 47j
SUPERINTENDENT: Dave Valenzuela                  SUPERINTENDENT: Aaron Miller
E-MAIL: david.valenzuela@threerivers.k12.or.us   E-MAIL: amiller@vernonia.k12.or.us
PHONE NUMBER: (541) 862-3111                     PHONE NUMBER: (503) 429-5891
8550 New Hope Rd                                 1201 Texas Ave
Grants Pass, OR 97527                            Vernonia, OR 97064

Tigard-tualatin Sd 23j                           Wallowa Sd 12
SUPERINTENDENT: Sue Smith                        SUPERINTENDENT: Bret Uptmor
E-MAIL: sriekesmith@ttsd.k12.or.us               E-MAIL: buptmor@wallowa.k12.or.us
PHONE NUMBER: (503) 431-4000                     PHONE NUMBER: (541) 886-2061
6960 Sw Sandburg St                              315 First St
Tigard, OR 97223                                 Wallowa, OR 97885

Tillamook Sd 9                                   Warrenton-hammond Sd 30
SUPERINTENDENT: Randy Schild                     SUPERINTENDENT: Tom Rogozinski
E-MAIL: schildr@tillamook.k12.or.us              E-MAIL: rogozinskit@whsd.k12.or.us
PHONE NUMBER: (503) 842-4414                     PHONE NUMBER: (503) 861-2281
2510 1St St                                      820 Sw Cedar St
Tillamook, OR 97141                              Warrenton, OR 97146

Troy Sd 54                                       West Linn-wilsonville Sd 3j
SUPERINTENDENT: Fred Byers                       SUPERINTENDENT: Kathy Ludwig
E-MAIL: fbyers@r18esd.org                        E-MAIL: ludwigk@wlwv.k12.or.us
PHONE NUMBER: (541) 828-7788                     PHONE NUMBER: (503) 673-7000
66247 Redmond Grade Ln                           22210 Sw Stafford Rd
Enterprise, OR 97828                             Tualatin, OR 97062

Ukiah Sd 80r                                     Willamette Esd
SUPERINTENDENT: Norma Barber                     SUPERINTENDENT: Dave Novotney
E-MAIL: norma.barber@ukiah.k12.or.us             E-MAIL: dave.novotney@wesd.org
PHONE NUMBER: (541) 427-3731                     PHONE NUMBER: (503) 588-5330
201 Hill St                                      2611 Pringle Rd Se
Ukiah, OR 97880                                  Salem, OR 97302

Umatilla Sd 6r                                   Willamina Sd 30j
SUPERINTENDENT: Heidi Sipe                       SUPERINTENDENT: Carrie Zimbrick
E-MAIL: sipeh@umatillasd.org                     E-MAIL: carrie.zimbrick@willamina.k12.or.us
PHONE NUMBER: (541) 922-6500                     PHONE NUMBER: (503) 876-4525
1001 6Th St                                      1100 Oaken Hills Dr
Umatilla, OR 97882                               Willamina, OR 97396

Union Sd 5                                       Winston-dillard Sd 116
SUPERINTENDENT: Carter Wells                     SUPERINTENDENT: Kevin Miller
E-MAIL: carter.wells@unionsd5.org                E-MAIL: millerk@wdsd.org
PHONE NUMBER: (541) 562-5166                     PHONE NUMBER: (541) 679-3000
540 S Main St                                    620 Nw Elwood
Union, OR 97883                                  Winston, OR 97496

Vale Sd 84                                       Woodburn Sd 103
SUPERINTENDENT: Alisha Mcbride                   SUPERINTENDENT: William Rhoades
E-MAIL: alisha.mcbride@valesd.org                E-MAIL: wrhoades@woodburnsd.org
PHONE NUMBER: (541) 473-0201                     PHONE NUMBER: (503) 981-9555
403 E St W                                       965 N Boones Ferry Rd
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 730 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Woodburn, OR 97071                          Homestead, PA 15120

Yamhill Carlton Sd 1                        Allegheny Valley Sd
SUPERINTENDENT: Bill Rhoades                SUPERINTENDENT: Patrick Graczyk
E-MAIL: rhoadesb@ycschools.org              E-MAIL: pgraczyk@avsdweb.org
PHONE NUMBER: (503) 852-6980                PHONE NUMBER: (724) 274-5300
120 N Larch Pl                              300 Pearl Ave
Yamhill, OR 97148                           Cheswick, PA 15024

Yoncalla Sd 32                              Allegheny-clarion Valley Sd
SUPERINTENDENT: Brian Berry                 SUPERINTENDENT: David Mcdeavitt
E-MAIL: brian.berry@yoncalla.k12.or.us      E-MAIL: david.mcdeavitt@acvsd.org
PHONE NUMBER: (541) 849-2782                PHONE NUMBER: (724) 659-5820
292 Fifth St                                776 Route 58
Yoncalla, OR 97499                          Foxburg, PA 16036

A W Beattie Career Center                   Allentown City Sd
SUPERINTENDENT: Eric Heasley                SUPERINTENDENT: Thomas Parker
E-MAIL: eric.heasley@beattietech.com        E-MAIL: parkert@allentownsd.org
PHONE NUMBER: (412) 847-1900                PHONE NUMBER: (484) 765-4000
9600 Babcock Boulevard                      31 S Penn Street
Allison Park, PA 15101                      Allentown, PA 18105

Abington Heights Sd                         Altoona Area Sd
SUPERINTENDENT: Michael Mahon               SUPERINTENDENT: Charles Prijatelj
E-MAIL: mahonm@ahsd.org                     E-MAIL: cprijatelj@aasdcat.com
PHONE NUMBER: (570) 585-8251                PHONE NUMBER: (814) 946-8211
200 E Grove St                              1415 6Th Ave
Clarks Summit, PA 18411                     Altoona, PA 16602

Abington Sd                                 Ambridge Area Sd
SUPERINTENDENT: Jeffrey Fecher              SUPERINTENDENT: Joseph Pasquerilla
E-MAIL: superintendent@abington.k12.pa.us   E-MAIL: jpasquerilla@ambridge.k12.pa.us
PHONE NUMBER: (215) 884-4700                PHONE NUMBER: (724) 266-2833
970 Highland Ave                            901 Duss Avenue
Abington, PA 19001                          Ambridge, PA 15003

Albert Gallatin Area Sd                     Annville-cleona Sd
SUPERINTENDENT: Christopher Pegg            SUPERINTENDENT: Krista Antonis
E-MAIL: christopher.pegg@agasd.org          E-MAIL: kantonis@acschools.org
PHONE NUMBER: (724) 564-7190                PHONE NUMBER: (717) 867-7600
2625 Morgantown Rd                          520 S White Oak St
Uniontown, PA 15401                         Annville, PA 17003

Aliquippa Sd                                Antietam Sd
SUPERINTENDENT: Peter Carbone               SUPERINTENDENT: Jeffrey Boyer
E-MAIL: pcarbone@quipsd.org                 E-MAIL: jboyer@antietamsd.org
PHONE NUMBER: (724) 857-7500                PHONE NUMBER: (610) 779-0554
800 21St Street                             100 Antietam Rd Stony Ck Mills
Aliquippa, PA 15001                         Reading, PA 19606

Allegheny Iu 3                              Apollo-ridge Sd
SUPERINTENDENT: Rosanne Javorsky            SUPERINTENDENT: Matt Curci
E-MAIL: rosanne.javorsky@aiu3.net           E-MAIL: curcim@apolloridge.com
PHONE NUMBER: (412) 394-5700                PHONE NUMBER: (724) 478-6000
475 East Waterfront Drive                   1825 State Route 56
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 731 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Spring Church, PA 15686                   Pittsburgh, PA 15237

Appalachia Iu 8                           Bald Eagle Area Sd
SUPERINTENDENT: Thomas Butler             SUPERINTENDENT: Scott Graham
E-MAIL: tbutler@iu08.org                  E-MAIL: scott.graham@beasd.net
PHONE NUMBER: (814) 940-0223              PHONE NUMBER: (814) 355-4860
4500 6Th Avenue                           751 S Eagle Valley Rd
Altoona, PA 16602                         Wingate, PA 16823

Arin Iu 28                                Baldwin-whitehall Sd
SUPERINTENDENT: James Wagner              SUPERINTENDENT: Randal Lutz
E-MAIL: jwagner@iu28.org                  E-MAIL: rlutz@bwschools.net
PHONE NUMBER: (724) 463-5300              PHONE NUMBER: (412) 884-6300
2895 W Pike                               4900 Curry Rd
Indiana, PA 15701                         Pittsburgh, PA 15236

Armstrong Sd                              Bangor Area Sd
SUPERINTENDENT: Chris Devivo              SUPERINTENDENT: William Haws
E-MAIL: cdevivo@asd.k12.pa.us             E-MAIL: hawswi@bangorsd.org
PHONE NUMBER: (724) 548-7200              PHONE NUMBER: (610) 588-2163
181 Heritage Park Drive                   123 Five Points Richmond Rd
Kittanning, PA 16201                      Bangor, PA 18013

Athens Area Sd                            Beaver Area Sd
SUPERINTENDENT: Craig Stage               SUPERINTENDENT: Carrie Rowe
E-MAIL: cstage@mail.athensasd.k12.pa.us   E-MAIL: rowec@basd.k12.pa.us
PHONE NUMBER: (570) 888-7766              PHONE NUMBER: (724) 774-4021
401 W. Frederick Street                   1300 Fifth Street
Athens, PA 18810                          Beaver, PA 15009

Austin Area Sd                            Beaver County Ctc
SUPERINTENDENT: Kimberly Rees             SUPERINTENDENT: David Wytiaz
E-MAIL: krees@austinsd.net                E-MAIL: dwytiaz@bcctc.org
PHONE NUMBER: (814) 647-8603              PHONE NUMBER: (724) 728-5800
138 Costello Avenue                       145 Poplar Avenue
Austin, PA 16720                          Monaca, PA 15061

Avella Area Sd                            Beaver Valley Iu 27
SUPERINTENDENT: Cyril Walther             SUPERINTENDENT: Eric Rosendale
E-MAIL: waltherc@avellasd.org             E-MAIL: egr@bviu.org
PHONE NUMBER: (724) 356-2218              PHONE NUMBER: (724) 774-7800
1000 Avella Rd                            147 Poplar Avenue
Avella, PA 15312                          Monaca, PA 15061

Avon Grove Sd                             Bedford Area Sd
SUPERINTENDENT: Christopher Marchese      SUPERINTENDENT: Allen Sell
E-MAIL: mmarchese@avongrove.org           E-MAIL: sella@bedfordasd.org
PHONE NUMBER: (610) 869-2441              PHONE NUMBER: (814) 623-4290
375 S Jennersville Road                   330 E John St
West Grove, PA 19390                      Bedford, PA 15522

Avonworth Sd                              Bedford County Technical Center
SUPERINTENDENT: Thomas Ralston            SUPERINTENDENT: Mark Bollman
E-MAIL: tralston@avonworth.k12.pa.us      E-MAIL: mbollman@bedfordctc.org
PHONE NUMBER: (412) 369-8738              PHONE NUMBER: (814) 623-2760
258 Josephs Lane                          195 Pennknoll Road
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 732 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Everett, PA 15537                            Berlin, PA 15530

Belle Vernon Area Sd                         Bermudian Springs Sd
SUPERINTENDENT: Michele Dowell               SUPERINTENDENT: Shane Hotchkiss
E-MAIL: michele.dowell@bellevernonarea.net   E-MAIL: shotchkiss@bermudian.org
PHONE NUMBER: (724) 808-2500                 PHONE NUMBER: (717) 528-4113
270 Crest Avenue                             7335 Carlisle Pike
Belle Vernon, PA 15012                       York Springs, PA 17372

Bellefonte Area Sd                           Berwick Area Sd
SUPERINTENDENT: Tammie Burnaford             SUPERINTENDENT: Wayne Brookhart
E-MAIL: tburnaford@basd.net                  E-MAIL: wbrookhart@berwicksd.org
PHONE NUMBER: (814) 355-4814                 PHONE NUMBER: (570) 759-6400
318 N Allegheny St                           500 Line St
Bellefonte, PA 16823                         Berwick, PA 18603

Bellwood-antis Sd                            Bethel Park Sd
SUPERINTENDENT: Thomas Mcinroy               SUPERINTENDENT: Joseph Dimperio
E-MAIL: trmcinroy@blwd.k12.pa.us             E-MAIL: dimperio.joseph@bphawks.org
PHONE NUMBER: (814) 742-2271                 PHONE NUMBER: (412) 833-5000
300 Martin Street                            301 Church Rd
Bellwood, PA 16617                           Bethel Park, PA 15102

Bensalem Township Sd                         Bethlehem Area Sd
SUPERINTENDENT: Samuel Lee                   SUPERINTENDENT: Joseph Roy
E-MAIL: slee@bensalemsd.org                  E-MAIL: jroy@basdschools.org
PHONE NUMBER: (215) 750-2800                 PHONE NUMBER: (610) 861-0500
3000 Donallen Dr                             1516 Sycamore St
Bensalem, PA 19020                           Bethlehem, PA 18017

Benton Area Sd                               Bethlehem Avts
SUPERINTENDENT: James Geffken                SUPERINTENDENT: Adam Lazarchak
E-MAIL: jgeffken@bentonsd.org                E-MAIL: lazarchaka@bavts.org
PHONE NUMBER: (570) 925-6651                 PHONE NUMBER: (610) 866-8013
600 Green Acres Rd                           3300 Chester Avenue
Benton, PA 17814                             Bethlehem, PA 18020

Berks County Iu 14                           Bethlehem-center Sd
SUPERINTENDENT: Jill Hackman                 SUPERINTENDENT: Christopher Sefcheck
E-MAIL: jilhac@berksiu.org                   E-MAIL: sefcheckc@bcasd.net
PHONE NUMBER: (610) 987-2248                 PHONE NUMBER: (724) 267-4910
1111 Commons Blvd                            194 Crawford Rd
Reading, PA 19605                            Fredericktown, PA 15333

Berks Ctc                                    Big Beaver Falls Area Sd
SUPERINTENDENT: James Kraft                  SUPERINTENDENT: Donna Nugent
E-MAIL: james.kraft@berkscareer.com          E-MAIL: nugentd@tigerweb.org
PHONE NUMBER: (610) 374-4073                 PHONE NUMBER: (724) 843-7470
1057 County Welfare Road                     1503 8Th Avenue
Leesport, PA 19533                           Beaver Falls, PA 15010

Berlin Brothersvalley Sd                     Big Spring Sd
SUPERINTENDENT: David Reeder                 SUPERINTENDENT: Richard Fry
E-MAIL: dreeder@bbsd.com                     E-MAIL: rwfry@bigspring.k12.pa.us
PHONE NUMBER: (814) 267-4621                 PHONE NUMBER: (717) 776-2000
1025 Main St                                 45 Mount Rock Rd
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 733 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Newville, PA 17241                       Boyertown, PA 19512

Blackhawk Sd                             Bradford Area Sd
SUPERINTENDENT: Robert Postupac          SUPERINTENDENT: Katharine Pude
E-MAIL: postupacr@bsd.k12.pa.us          E-MAIL: kpude@bradfordareaschools.org
PHONE NUMBER: (724) 846-6600             PHONE NUMBER: (814) 362-3841
500 Blackhawk Rd                         150 Lorana Ave
Beaver Falls, PA 15010                   Bradford, PA 16701

Blacklick Valley Sd                      Brandywine Heights Area Sd
SUPERINTENDENT: William Kanich           SUPERINTENDENT: Andrew Potteiger
E-MAIL: william.kanich@bvsd.k12.pa.us    E-MAIL: andpot@bhasd.org
PHONE NUMBER: (814) 749-9211             PHONE NUMBER: (610) 682-5100
555 Birch St                             200 W Weis St
Nanty Glo, PA 15943                      Topton, PA 19562

Blairsville-saltsburg Sd                 Brentwood Borough Sd
SUPERINTENDENT: Jeff Soles               SUPERINTENDENT: Amy Burch
E-MAIL: solesjeff@b-ssd.org              E-MAIL: burcha@bb-sd.com
PHONE NUMBER: (724) 459-5500             PHONE NUMBER: (412) 881-2227
102 School Lane                          3601 Brownsville Rd
Blairsville, PA 15717                    Pittsburgh, PA 15227

Blast Iu 17                              Bristol Borough Sd
SUPERINTENDENT: Christina Reed           SUPERINTENDENT: Rose Minniti
E-MAIL: creed@iu17.org                   E-MAIL: rminniti@bbsd.org
PHONE NUMBER: (570) 323-8561             PHONE NUMBER: (215) 781-1011
2400 Reach Rd                            1776 Farragut Avenue
Williamsport, PA 17701                   Bristol, PA 19007

Bloomsburg Area Sd                       Bristol Township Sd
SUPERINTENDENT: Donald Wheeler           SUPERINTENDENT: Melanie Gehrens
E-MAIL: dwheeler@bloomsd.k12.pa.us       E-MAIL: melanie.gehrens@bristoltwpsd.org
PHONE NUMBER: (570) 784-5000             PHONE NUMBER: (215)943-3200
728 E 5Th St                             6401 Mill Creek Rd
Bloomsburg, PA 17815                     Levittown, PA 19057

Blue Mountain Sd                         Brockway Area Sd
SUPERINTENDENT: David Helsel             SUPERINTENDENT: Jeff Vizza
E-MAIL: dhhelsel@bmsd.org                E-MAIL: jvizza@brockway.k12.pa.us
PHONE NUMBER: (570) 366-0515             PHONE NUMBER: (814) 265-8411
685 Red Dale Rd                          40 North St
Orwigsburg, PA 17961                     Brockway, PA 15824

Blue Ridge Sd                            Brookville Area Sd
SUPERINTENDENT: Matthew Button           SUPERINTENDENT: Erich May
E-MAIL: buttonma@brsd.org                E-MAIL: emay@basd.us
PHONE NUMBER: (570) 465-3141             PHONE NUMBER: (814) 849-8372
5058 School Road                         104 Jenks Street
New Milford, PA 18834                    Brookville, PA 15825

Boyertown Area Sd                        Brownsville Area Sd
SUPERINTENDENT: Dana Bedden              SUPERINTENDENT: Keith Hartbauer
E-MAIL: dbedden@boyertownasd.org         E-MAIL: khartbauer@basd.org
PHONE NUMBER: (610) 367-6031             PHONE NUMBER: (724) 785-2021
911 Montgomery Ave                       5 Falcon Drive
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 734 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Brownsville, PA 15417                     Patton, PA 16668

Bucks County Iu 22                        Cameron County Sd
SUPERINTENDENT: Mark Hoffman              SUPERINTENDENT: Keith Wolfe
E-MAIL: mhoffman@bucksiu.org              E-MAIL: keith.wolfe@camcosd.org
PHONE NUMBER: (800) 770-4822              PHONE NUMBER: (814) 486-4000
705 N Shady Retreat Rd                    601 Woodland Ave
Doylestown, PA 18901                      Emporium, PA 15834

Bucks County Technical High School        Camp Hill Sd
SUPERINTENDENT: Leon Poeske               SUPERINTENDENT: Patricia Craig
E-MAIL: lpoeske@bcths.com                 E-MAIL: pcraig@camphillsd.k12.pa.us
PHONE NUMBER: (215) 949-1700              PHONE NUMBER: (717) 901-2400
610 Wistar Road                           2627 Chestnut St
Fairless Hills, PA 19030                  Camp Hill, PA 17011

Burgettstown Area Sd                      Canon-mcmillan Sd
SUPERINTENDENT: James Walsh               SUPERINTENDENT: Michael Daniels
E-MAIL: jwalsh@burgettstown.k12.pa.us     E-MAIL: danielsm@cmsd.k12.pa.us
PHONE NUMBER: (724) 947-8136              PHONE NUMBER: (724) 746-2940
100 Bavington Rd                          1 N Jefferson Ave
Burgettstown, PA 15021                    Canonsburg, PA 15317

Burrell Sd                                Canton Area Sd
SUPERINTENDENT: Shannon Wagner            SUPERINTENDENT: Eric Briggs
E-MAIL: swagner@burrell.k12.pa.us         E-MAIL: ebriggs@canton.k12.pa.us
PHONE NUMBER: (724) 334-1406              PHONE NUMBER: (570) 673-3191
1021 Puckety Church Rd                    509 E Main St
Lower Burrell, PA 15068                   Canton, PA 17724

Butler Area Sd                            Capital Area Iu 15
SUPERINTENDENT: Brian White               SUPERINTENDENT: Andria Saia
E-MAIL: brian_white@butler.k12.pa.us      E-MAIL: asaia@caiu.org
PHONE NUMBER: (724) 287-8721              PHONE NUMBER: (717) 732-8400
110 Campus Lane                           55 Miller St
Butler, PA 16001                          Enola, PA 17025

Butler County Avts                        Carbon Career & Technical Institute
SUPERINTENDENT: Regina Hiler              SUPERINTENDENT: David Reinbold
E-MAIL: hilerr@butlertec.us               E-MAIL: dreinbold@carboncti.org
PHONE NUMBER: (724) 282-0735              PHONE NUMBER: (570) 325-3682
210 Campus Lane                           150 West 13Th Street
Butler, PA 16001                          Jim Thorpe, PA 18229

California Area Sd                        Carbondale Area Sd
SUPERINTENDENT: Laura Jacob               SUPERINTENDENT: Martin Lawler
E-MAIL: jacobl@calsd.org                  E-MAIL: martin.lawler@carbondalearea.org
PHONE NUMBER: (724) 785-5800              PHONE NUMBER: (570) 282-2507
11 Trojan Way Ste 100                     101 Brooklyn St
Coal Center, PA 15423                     Carbondale, PA 18407

Cambria Heights Sd                        Carbon-lehigh Iu 21
SUPERINTENDENT: Michael Strasser          SUPERINTENDENT: Elaine Eib
E-MAIL: mstrasser@chsd1.org               E-MAIL: eibe@cliu.org
PHONE NUMBER: (814) 674-3626              PHONE NUMBER: (610) 769-4111
426 Glendale Lake Rd                      4210 Independence Dr
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 735 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Schnecksville, PA 18078                    Ebensburg, PA 15931

Career Institute Of Technology             Central Columbia Sd
SUPERINTENDENT: Adrianne Jones             SUPERINTENDENT: Jeffrey Groshek
E-MAIL: jones@citvt.com                    E-MAIL: superintendent@ccsd.cc
PHONE NUMBER: (610) 258-2857               PHONE NUMBER: (570) 784-2850
5335 Kesslersville Road                    4777 Old Berwick Rd
Easton, PA 18040                           Bloomsburg, PA 17815

Carlisle Area Sd                           Central Dauphin Sd
SUPERINTENDENT: Christina Spielbauer       SUPERINTENDENT: Norman Miller
E-MAIL: spielbauerc@carlisleschools.org    E-MAIL: njmiller@cdschools.org
PHONE NUMBER: (717) 240-6800               PHONE NUMBER: (717) 545-4703
623 W Penn St                              600 Rutherford Rd
Carlisle, PA 17013                         Harrisburg, PA 17109

Carlynton Sd                               Central Fulton Sd
SUPERINTENDENT: John Kreider               SUPERINTENDENT: Hervey Hann
E-MAIL: john.kreider@carlynton.k12.pa.us   E-MAIL: hhann@cfsd.info
PHONE NUMBER: (412) 429-2500               PHONE NUMBER: (717) 485-3183
435 Kings Hwy                              151 E Cherry St
Carnegie, PA 15106                         Mcconnellsburg, PA 17233

Carmichaels Area Sd                        Central Greene Sd
SUPERINTENDENT: Fred Morecraft             SUPERINTENDENT: Helen Mccracken
E-MAIL: fmorecraft@carmarea.org            E-MAIL: hmccracken@cgsd.org
PHONE NUMBER: (724) 966-5045               PHONE NUMBER: (724) 627-8151
225 N Vine St                              250 S Cumberland St
Carmichaels, PA 15320                      Waynesburg, PA 15370

Catasauqua Area Sd                         Central Iu 10
SUPERINTENDENT: Robert Spengler            SUPERINTENDENT: Francine Endler
E-MAIL: spenglerr@cattysd.org              E-MAIL: fendler@ciu10.org
PHONE NUMBER: (610) 264-5571               PHONE NUMBER: (814) 342-0884
201 N 14Th St                              345 Link Rd
Catasauqua, PA 18032                       West Decatur, PA 16878

Centennial Sd                              Central Montco Technical High School
SUPERINTENDENT: Thomas Seidenberger        SUPERINTENDENT: Seth             Schram
E-MAIL: seidth@centennialsd.org            E-MAIL: sschram@cmths.org
PHONE NUMBER: (215) 441-6000               PHONE NUMBER: (610) 277-2301
433 Centennial Rd                          821 Plymouth Road
Warminster, PA 18974                       Plymouth Meeting, PA 19462

Central Bucks Sd                           Central Pa Institute Of Science & Technology
SUPERINTENDENT: John Kopicki               SUPERINTENDENT: Richard Makin
E-MAIL: jkopicki@cbsd.org                  E-MAIL: rmakin@cpi.edu
PHONE NUMBER: (267) 893-2001               PHONE NUMBER: (814) 359-2793
20 Welden Dr                               540 North Harrison Road
Doylestown, PA 18901                       Pleasant Gap, PA 16823

Central Cambria Sd                         Central Susquehanna Iu 16
SUPERINTENDENT: Jason Moore                SUPERINTENDENT: Kevin Singer
E-MAIL: jmoore@cencam.org                  E-MAIL: ksinger@csiu.org
PHONE NUMBER: (814) 472-8870               PHONE NUMBER: (570) 523-1155
208 Schoolhouse Rd                         90 Lawton Lane
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 736 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Milton, PA 17847                              Elkins Park, PA 19027

Central Valley Sd                             Chester County Iu 24
SUPERINTENDENT: Nicholas Perry                SUPERINTENDENT: George Fiore
E-MAIL: nperry@centralvalleysd.org            E-MAIL: georgef@cciu.org
PHONE NUMBER: (724) 775-5600                  PHONE NUMBER: (484) 237-5000
160 Baker Road Extension                      455 Boot Rd
Monaca, PA 15061                              Downingtown, PA 19335

Central Westmoreland Ctc                      Chester County Technical College High School
SUPERINTENDENT: Marsha Welsh                  SUPERINTENDENT: George Fiore
E-MAIL: mwelsh@cwctc.org                      E-MAIL: georgef@cciu.org
PHONE NUMBER: (724) 925-3532                  PHONE NUMBER: (484) 237-5000
240 Arona Road                                455 Boot Road
New Stanton, PA 15672                         Downingtown, PA 19335

Central York Sd                               Chester-upland Sd
SUPERINTENDENT: Michael Snell                 SUPERINTENDENT: Carol Birks
E-MAIL: msnell@cysd.k12.pa.us                 E-MAIL: cbirks@chesteruplandsd.org
PHONE NUMBER: (717) 846-6789                  PHONE NUMBER: (610) 447-3600
775 Marion Rd                                 232 W. 9th St
York, PA 17406                                Chester, PA 19013

Chambersburg Area Sd                          Chestnut Ridge Sd
SUPERINTENDENT: Dion Betts                    SUPERINTENDENT: Mark Kudlawiec
E-MAIL: dion.betts@casdonline.org             E-MAIL: mkudlawiec@crlions.org
PHONE NUMBER: (717) 263-9281                  PHONE NUMBER: (814) 839-4195
435 Stanley Ave                               3281 Valley Road
Chambersburg, PA 17201                        Fishertown, PA 15539

Charleroi Sd                                  Chichester Sd
SUPERINTENDENT: Edward Zelich                 SUPERINTENDENT: Daniel Nerelli
E-MAIL: ezelich@charleroisd.org               E-MAIL: dnerelli@chichestersd.org
PHONE NUMBER: (724) 483-3509                  PHONE NUMBER: (610) 485-6881
125 Fecsen Drive                              401 Cherry Tree Rd
Charleroi, PA 15022                           Aston, PA 19014

Chartiers Valley Sd                           City Of Erie Regional Career & Technical School
SUPERINTENDENT: Johannah Vanatta              SUPERINTENDENT: Pamela Mackowski
E-MAIL: jvanatta@cvsd.net                     E-MAIL: pmackowski@eriesd.org
PHONE NUMBER: (412) 429-2201                  PHONE NUMBER: (814) 864-6175
2030 Swallow Hill Rd                          3325 Cherry Street
Pittsburgh, PA 15220                          Erie, PA 16508

Chartiers-houston Sd                          Clairton City Sd
SUPERINTENDENT: John George                   SUPERINTENDENT: Ginny Hunt
E-MAIL: john.george@chartiers-houstonsd.com   E-MAIL: huntg@ccsdbears.org
PHONE NUMBER: (724) 746-1400                  PHONE NUMBER: (412) 233-7090
2020 W Pike St                                502 Mitchell Ave
Houston, PA 15342                             Clairton, PA 15025

Cheltenham Township Sd                        Clarion Area Sd
SUPERINTENDENT: Wagner Marseille              SUPERINTENDENT: Joseph Carrico
E-MAIL: wmarseille@cheltenham.org             E-MAIL: jcarrico@clarion-schools.com
PHONE NUMBER: (215) 886-9500                  PHONE NUMBER: (814) 226-6110
2000 Ashbourne Rd                             221 Liberty St
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 737 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Clarion, PA 16214                        Easton, PA 18045

Clarion County Career Center             Colonial Sd
SUPERINTENDENT: Kirk Atwood              SUPERINTENDENT: Michael Christian
E-MAIL: katwood@clarioncte.org           E-MAIL: mchristian@colonialsd.org
PHONE NUMBER: (814) 226-4391             PHONE NUMBER: (610) 834-1670
447 Career Lane                          230 Flourtown Rd
Shippenville, PA 16254                   Plymouth Meeting, PA 19462

Clarion-limestone Area Sd                Columbia Borough Sd
SUPERINTENDENT: Amy Glasl                SUPERINTENDENT: Tom Strickler
E-MAIL: aglasl@clasd.net                 E-MAIL: tomstrickler@columbiabsd.org
PHONE NUMBER: (814) 764-5111             PHONE NUMBER: (717) 684-2283
4091 C-L School Road                     200 N Fifth St
Strattanville, PA 16258                  Columbia, PA 17512

Claysburg-kimmel Sd                      Columbia-montour Avts
SUPERINTENDENT: Darren Mclaurin          SUPERINTENDENT: Ken Kryder
E-MAIL: dmclaurin@cksdbulldogs.com       E-MAIL: kkryder@cmvt.us
PHONE NUMBER: (814) 239-5141             PHONE NUMBER: (570) 784-8040
531 Bedford St                           5050 Sweppenheiser Drive
Claysburg, PA 16625                      Bloomsburg, PA 17815

Clearfield Area Sd                       Commodore Perry Sd
SUPERINTENDENT: Terry Struble            SUPERINTENDENT: Kim Zippie
E-MAIL: tstruble@clearfield.org          E-MAIL: kzippie@cppanthers.org
PHONE NUMBER: (814) 765-5511             PHONE NUMBER: (724) 253-3255
2831 Washington Avenue                   3002 Perry Hwy
Clearfield, PA 16830                     Hadley, PA 16130

Clearfield County Ctc                    Conemaugh Township Area Sd
SUPERINTENDENT: Fred Redden              SUPERINTENDENT: Thomas Kakabar
E-MAIL: fredden@ccctc.edu                E-MAIL: thomas.kakabar@ctasd.org
PHONE NUMBER: (814) 765-5308             PHONE NUMBER: (814) 479-7575
1620 River Road                          300 West Campus Avenue
Clearfield, PA 16830                     Davidsville, PA 15928

Coatesville Area Sd                      Conemaugh Valley Sd
SUPERINTENDENT: Tomas Hanna              SUPERINTENDENT: Shane Hazenstab
E-MAIL: hannat@casdschools.org           E-MAIL: shazenstab@cvk12.org
PHONE NUMBER: (610) 466-2400             PHONE NUMBER: (814) 535-5005
3030 C G Zinn Road                       1340 William Penn Avenue
Thorndale, PA 19372                      Johnstown, PA 15906

Cocalico Sd                              Conestoga Valley Sd
SUPERINTENDENT: Ella Musser              SUPERINTENDENT: David Zuilkoski
E-MAIL: ella_musser@cocalico.org         E-MAIL: dave_zuilkoski@conestogavalley.org
PHONE NUMBER: (717) 336-1413             PHONE NUMBER: (717) 397-2421
800 4Th Street                           2110 Horseshoe Rd
Denver, PA 17517                         Lancaster, PA 17601

Colonial Iu 20                           Conneaut Sd
SUPERINTENDENT: Christopher Wolfel       SUPERINTENDENT: Jarrin Sperry
E-MAIL: cwolfel@ciu20.org                E-MAIL: jarrin.sperry@conneautsd.org
PHONE NUMBER: (610) 252-5550             PHONE NUMBER: (814) 683-5900
6 Danforth Drive                         219 W School Dr
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 738 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Linesville, PA 16424                           Seneca, PA 16346

Connellsville Area Career & Technical Center   Crawford Central Sd
SUPERINTENDENT: Bruce Jaynes                   SUPERINTENDENT: Thomas Washington
E-MAIL: bjaynes@casdfalcons.org                E-MAIL: thomas.washington@craw.org
PHONE NUMBER: (724) 626-0236                   PHONE NUMBER: (814) 724-3960
720 Locust Street                              11280 Mercer Pike
Connellsville, PA 15425                        Meadville, PA 16335

Connellsville Area Sd                          Crawford County Ctc
SUPERINTENDENT: Joseph Bradley                 SUPERINTENDENT: Kevin Sprong
E-MAIL: jbradley@casdfalcons.org               E-MAIL: ksprong@crawfordctc.org
PHONE NUMBER: (724) 628-3300                   PHONE NUMBER: (814) 724-6024
732 Rockridge Rd.                              860 Thurston Road
Connellsville, PA 15425                        Meadville, PA 16335

Conrad Weiser Area Sd                          Crestwood Sd
SUPERINTENDENT: Randall Grove                  SUPERINTENDENT: Robert Mehalick
E-MAIL: r_grove@conradweiser.org               E-MAIL: robert.mehalick@csdcomets.org
PHONE NUMBER: (610) 693-8542                   PHONE NUMBER: (570) 474-6888
44 Big Spring Rd                               281 S Mountain Blvd
Robesonia, PA 19551                            Mountain Top, PA 18707

Cornell Sd                                     Ctc Of Lackawanna County
SUPERINTENDENT: Aaron Thomas                   SUPERINTENDENT: Thomas Baileys
E-MAIL: athomas@cornell.k12.pa.us              E-MAIL: tbaileys@ctclc.edu
PHONE NUMBER: (412) 264-5010                   PHONE NUMBER: (570) 346-8471
1099 Maple Street                              3201 Rockwell Avenue
Coraopolis, PA 15108                           Scranton, PA 18508

Cornwall-lebanon Sd                            Cumberland Perry Avts
SUPERINTENDENT: Philip Domencic                SUPERINTENDENT: Justin Bruhn
E-MAIL: pdomencic@clsd.k12.pa.us               E-MAIL: jbruhn@cpavts.org
PHONE NUMBER: (717) 272-2031                   PHONE NUMBER: (717) 697-0354
105 E Evergreen Rd                             110 Old Willow Mill Rd
Lebanon, PA 17042                              Mechanicsburg, PA 17050

Corry Area Sd                                  Cumberland Valley Sd
SUPERINTENDENT: Sheri Yetzer                   SUPERINTENDENT: David Christopher
E-MAIL: syetzer@corrysd.net                    E-MAIL: dchristopher@cvschools.org
PHONE NUMBER: (814) 664-4677                   PHONE NUMBER: (717) 697-8261
540 East Pleasant Street                       6746 Carlisle Pike
Corry, PA 16407                                Mechanicsburg, PA 17050

Council Rock Sd                                Curwensville Area Sd
SUPERINTENDENT: Robert Fraser                  SUPERINTENDENT: Roland Matchock
E-MAIL: rfraser@crsd.org                       E-MAIL: rmatchock@curwensville.org
PHONE NUMBER: (215) 944-1000                   PHONE NUMBER: (814) 236-1101
30 N Chancellor St                             650 Beech St
Newtown, PA 18940                              Curwensville, PA 16833

Cranberry Area Sd                              Dallas Sd
SUPERINTENDENT: Bill Vonada                    SUPERINTENDENT: Thomas Duffy
E-MAIL: bvonada@cranberrysd.org                E-MAIL: tduffy@dsdhs.com
PHONE NUMBER: (814) 676-5628                   PHONE NUMBER: (570) 675-5201
3 Education Dr                                 2010 Conyngham Ave
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 739 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Dallas, PA 18612                          Milford, PA 18337

Dallastown Area Sd                        Derry Area Sd
SUPERINTENDENT: Joshua Doll               SUPERINTENDENT: Eric Curry
E-MAIL: joshua.doll@dallastown.net        E-MAIL: ecurry@derryasd.k12.pa.us
PHONE NUMBER: (717) 244-4021              PHONE NUMBER: (724) 694-1401
700 New School Ln                         982 N Chestnut Street Ext
Dallastown, PA 17313                      Derry, PA 15627

Daniel Boone Area Sd                      Derry Township Sd
SUPERINTENDENT: Brett Cooper              SUPERINTENDENT: Joseph Mcfarland
E-MAIL: brett.cooper@dboone.org           E-MAIL: jmcfarland@hershey.k12.pa.us
PHONE NUMBER: (610) 582-6140              PHONE NUMBER: (717) 534-2501
Daniel Boone Area Sd Admin                30 East Granada Ave
Douglassville, PA 19518                   Hershey, PA 17033

Danville Area Sd                          Donegal Sd
SUPERINTENDENT: Ricki Boyle               SUPERINTENDENT: Michael Lausch
E-MAIL: rboyle@danvillesd.org             E-MAIL: michael.lausch@donegalsd.org
PHONE NUMBER: (570) 271-3268              PHONE NUMBER: (717) 653-1447
733 Ironmen Lane                          1051 Koser Rd
Danville, PA 17821                        Mount Joy, PA 17552

Dauphin County Technical School           Dover Area Sd
SUPERINTENDENT: Karen Pflugh              SUPERINTENDENT: Tracy Krum
E-MAIL: kpflugh@dciu.org                  E-MAIL: tkrum@doversd.org
PHONE NUMBER: (717) 652-3170              PHONE NUMBER: (717) 292-3671
6001 Locust Lane                          101 Edgeway Road
Harrisburg, PA 17109                      Dover, PA 17315

Deer Lakes Sd                             Downingtown Area Sd
SUPERINTENDENT: Janell Belden             SUPERINTENDENT: Emilie Lonardi
E-MAIL: jloguebelden@dlsd.k12.pa.us       E-MAIL: elonardi@dasd.org
PHONE NUMBER: (724) 265-5300              PHONE NUMBER: (610) 269-8460
19 East Union Road                        540 Trestle Place
Cheswick, PA 15024                        Downingtown, PA 19335

Delaware County Iu 25                     Dubois Area Sd
SUPERINTENDENT: Maria Edelberg            SUPERINTENDENT: Wendy Benton
E-MAIL: medelberg@dciu.org                E-MAIL: wbenton@dasd.k12.pa.us
PHONE NUMBER: (610) 938-9000              PHONE NUMBER: (814) 371-2700
200 Yale Avenue                           500 Liberty Blvd
Morton, PA 19070                          Dubois, PA 15801

Delaware County Technical High School     Dunmore Sd
SUPERINTENDENT: Stephen Butz              SUPERINTENDENT: John Marichak
E-MAIL: sbutz@dciu.org                    E-MAIL: marichakj@dunmoreschooldistrict.net
PHONE NUMBER: (610) 583-7620              PHONE NUMBER: (570) 343-2110
701 Henderson Boulevard                   300 W Warren St
Folcroft, PA 19032                        Dunmore, PA 18512

Delaware Valley Sd                        Duquesne City Sd
SUPERINTENDENT: John Bell                 SUPERINTENDENT: Sue Moyer
E-MAIL: jbell@dvsd.org                    E-MAIL: moyers@dukesk12.org
PHONE NUMBER: (570) 296-1800              PHONE NUMBER: (412) 466-9600
236 Route 6 And 209                       300 Kennedy Ave
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 740 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Duquesne, PA 15110                        Myerstown, PA 17067

East Allegheny Sd                         Eastern Westmoreland Ctc
SUPERINTENDENT: Donald Mac Fann           SUPERINTENDENT: Todd Weimer
E-MAIL: dmacfann@eawildcats.net           E-MAIL: todd.weimer@ewctc.net
PHONE NUMBER: (412) 824-8012              PHONE NUMBER: (724) 539-9788
1150 Jacks Run Rd                         4904 Route 982
North Versailles, PA 15137                Latrobe, PA 15650

East Lycoming Sd                          Eastern York Sd
SUPERINTENDENT: Michael Pawlik            SUPERINTENDENT: Joseph Mancuso
E-MAIL: mpawlik@elsd.org                  E-MAIL: jmancuso@eyork.k12.pa.us
PHONE NUMBER: (570) 584-2131              PHONE NUMBER: (717) 252-1555
349 Cemetery St                           120 S Third St
Hughesville, PA 17737                     Wrightsville, PA 17368

East Penn Sd                              Easton Area Sd
SUPERINTENDENT: Kristen Campbell          SUPERINTENDENT: David Piperato
E-MAIL: kcampbell@eastpennsd.org          E-MAIL: piperatod@eastonsd.org
PHONE NUMBER: (610) 966-8333              PHONE NUMBER: (610) 250-2400
800 Pine Street                           1801 Bushkill Drive
Emmaus, PA 18049                          Easton, PA 18040

East Pennsboro Area Sd                    Elizabeth Forward Sd
SUPERINTENDENT: Donna Dunar               SUPERINTENDENT: Todd Keruskin
E-MAIL: ddunar@epasd.org                  E-MAIL: tkeruskin@efsd.net
PHONE NUMBER: (717) 732-3601              PHONE NUMBER: (412) 896-2312
890 Valley St                             401 Rock Run Road
Enola, PA 17025                           Elizabeth, PA 15037

East Stroudsburg Area Sd                  Elizabethtown Area Sd
SUPERINTENDENT: William Riker             SUPERINTENDENT: Michele Balliet
E-MAIL: william-riker@esasd.net           E-MAIL: michele_balliet@etownschools.org
PHONE NUMBER: (570) 424-8500              PHONE NUMBER: (717) 367-1521
50 Vine St                                600 E High St
East Stroudsburg, PA 18301                Elizabethtown, PA 17022

Eastern Center For Arts & Technology      Elk Lake Sd
SUPERINTENDENT: Cathleen Plesnarski       SUPERINTENDENT: Ken Cuomo
E-MAIL: cplesnarski@eastech.org           E-MAIL: ken.cuomo@elklakeschool.org
PHONE NUMBER: (215) 784-4800              PHONE NUMBER: (570) 278-1106
3075 Terwood Rd                           2380 Elk Lake School Road
Willow Grove, PA 19090                    Dimcok, PA 18816

Eastern Lancaster County Sd               Ellwood City Area Sd
SUPERINTENDENT: Robert Hollister          SUPERINTENDENT: Joe Mancini
E-MAIL: robert_hollister@elanco.org       E-MAIL: jmancini@ellwood.k12.pa.usï»¿
PHONE NUMBER: (717) 354-1500              PHONE NUMBER: (724) 752-1591
669 E Main St                             501 Crescent Ave
New Holland, PA 17557                     Ellwood City, PA 16117

Eastern Lebanon County Sd                 Ephrata Area Sd
SUPERINTENDENT: Julia Vicente             SUPERINTENDENT: Brian Troop
E-MAIL: jvicente@elcosd.org               E-MAIL: b_troop@easdpa.org
PHONE NUMBER: (717) 866-7117              PHONE NUMBER: (717) 721-1400
180 Elco Dr                               803 Oak Blvd
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 741 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Ephrata, PA 17522                            Farrell, PA 16121

Erie City Sd                                 Fayette County Career & Technical Institute
SUPERINTENDENT: Brian Polito                 SUPERINTENDENT: Cynthia Shaw
E-MAIL: bpolito@eriesd.org                   E-MAIL: cshaw@fayettecti.org
PHONE NUMBER: (814) 874-6000                 PHONE NUMBER: (724) 437-2721
148 W 21St St                                175 Georges Fairchance Road
Erie, PA 16502                               Uniontown, PA 15401

Erie County Technical School                 Ferndale Area Sd
SUPERINTENDENT: Joe Tarasovitch              SUPERINTENDENT: Carole Kakabar
E-MAIL: jtarasovitch@ects.org                E-MAIL: ckakabar@fasdk12.org
PHONE NUMBER: (814) 464-8600                 PHONE NUMBER: (814) 535-1507
8500 Oliver Road                             100 Dartmouth Ave
Erie, PA 16509                               Johnstown, PA 15905

Everett Area Sd                              Fleetwood Area Sd
SUPERINTENDENT: Danny Webb                   SUPERINTENDENT: Greg Miller
E-MAIL: dwebb@everettasd.org                 E-MAIL: gmiller@fleetwoodasd.org
PHONE NUMBER: (814) 652-9114                 PHONE NUMBER: (610) 944-8111
427 E South St                               801 N Richmond St
Everett, PA 15537                            Fleetwood, PA 19522

Exeter Township Sd                           Forbes Road Ctc
SUPERINTENDENT: Kimberly Minor               SUPERINTENDENT: Edward Mcmullen
E-MAIL: kiminor@exetersd.org                 E-MAIL: edwardm@forbesroad.com
PHONE NUMBER: (610) 779-0700                 PHONE NUMBER: (412) 373-8100
200 Elm St                                   607 Beatty Road
Reading, PA 19606                            Monroeville, PA 15146

Fairfield Area Sd                            Forbes Road Sd
SUPERINTENDENT: Michael Adamek               SUPERINTENDENT: Maria Bollman
E-MAIL: adamekm@fairfield.k12.pa.us          E-MAIL: mscott@frsd.info
PHONE NUMBER: (717) 642-8228                 PHONE NUMBER: (814) 685-3866
4840 Fairfield Rd                            159 Red Bird Drive
Fairfield, PA 17320                          Waterfall, PA 16689

Fairview Sd                                  Forest Area Sd
SUPERINTENDENT: Erik Kincade                 SUPERINTENDENT: Amanda Hetrick
E-MAIL: kincadee@fairviewschools.org         E-MAIL: ahetrick@forestareaschools.org
PHONE NUMBER: (814) 474-2600                 PHONE NUMBER: (814) 755-4491
7466 Mccray Rd                               22318 Route 62 Box 16
Fairview, PA 16415                           Tionesta, PA 16353

Fannett-metal Sd                             Forest City Regional Sd
SUPERINTENDENT: David Burkett                SUPERINTENDENT: Jessica Aquilina
E-MAIL: burkettd@fmtigers.org                E-MAIL: jaquilina@fcrsd.org
PHONE NUMBER: (717) 349-7172                 PHONE NUMBER: (570) 785-2400
14823 Path Valley Road                       100 Susquehanna Street
Willow Hill, PA 17271                        Forest City, PA 18421

Farrell Area Sd                              Forest Hills Sd
SUPERINTENDENT: Lora Adams-King              SUPERINTENDENT: David Lehman
E-MAIL: ladams-king@farrellareaschools.com   E-MAIL: dlehman@fhrangers.org
PHONE NUMBER: (724) 346-6585                 PHONE NUMBER: (814) 487-7613
1600 Roemer Blvd                             549 Locust Street
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 742 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Sidman, PA 15955                              Freedom, PA 15042

Fort Cherry Sd                                Freeport Area Sd
SUPERINTENDENT: Jill Jacoby                   SUPERINTENDENT: Ian Magness
E-MAIL: jjacoby@fortcherry.org                E-MAIL: magness@freeport.k12.pa.us
PHONE NUMBER: (724) 796-1551                  PHONE NUMBER: (724) 295-5141
110 Fort Cherry Rd                            621 South Pike Rd
Mc Donald, PA 15057                           Sarver, PA 16055

Fort Leboeuf Sd                               Fulton County Avts
SUPERINTENDENT: Richard Emerick               SUPERINTENDENT: Erik Damgaard
E-MAIL: emerickr@fortleboeuf.net              E-MAIL: edamgaard@fcavts.org
PHONE NUMBER: (814) 796-2638                  PHONE NUMBER: (717) 485-5813
34 East Ninth St                              145 East Cherry Street
Waterford, PA 16441                           Mcconnellsburg, PA 17233

Fox Chapel Area Sd                            Galeton Area Sd
SUPERINTENDENT: Mary Reljac                   SUPERINTENDENT: Alanna Huck
E-MAIL: mary_reljac@fcasd.edu                 E-MAIL: ahuck@gasd.net
PHONE NUMBER: (412) 963-9600                  PHONE NUMBER: (814) 435-6571
611 Field Club Rd                             27 Bridge Street
Pittsburgh, PA 15238                          Galeton, PA 16922

Franklin Area Sd                              Garnet Valley Sd
SUPERINTENDENT: Pamela Dye                    SUPERINTENDENT: Marc Bertrando
E-MAIL: dye@fasd.k12.pa.us                    E-MAIL: bertram@garnetvalley.org
PHONE NUMBER: (814) 432-8917                  PHONE NUMBER: (610) 579-7300
702 Liberty Street                            80 Station Road
Franklin, PA 16323                            Glen Mills, PA 19342

Franklin County Ctc                           Gateway Sd
SUPERINTENDENT: Jim Duffey                    SUPERINTENDENT: William Short
E-MAIL: jim.duffey@franklinctc.com            E-MAIL: wshort@gatewayk12.org
PHONE NUMBER: (717) 263-9033                  PHONE NUMBER: (412) 372-5300
2463 Loop Road                                9000 Gateway Campus Boulevard
Chambersburg, PA 17202                        Monroeville, PA 15146

Franklin Regional Sd                          General Mclane Sd
SUPERINTENDENT: Gennaro Piraino               SUPERINTENDENT: Richard Scaletta
E-MAIL: gpiraino@franklinregional.k12.pa.us   E-MAIL: richardscaletta@generalmclane.org
PHONE NUMBER: (724) 327-5456                  PHONE NUMBER: (814) 273-1033
3210 School Rd                                11771 Edinboro Rd
Murrysville, PA 15668                         Edinboro, PA 16412

Frazier Sd                                    Gettysburg Area Sd
SUPERINTENDENT: William Henderson             SUPERINTENDENT: Jason Perrin
E-MAIL: bhenderson@fraziersd.org              E-MAIL: jperrin@gettysburg.k12.pa.us
PHONE NUMBER: (724) 736-9507                  PHONE NUMBER: (717) 334-6254
142 Constitution St                           900 Biglerville Rd
Perryopolis, PA 15473                         Gettysburg, PA 17325

Freedom Area Sd                               Girard Sd
SUPERINTENDENT: Jeffrey Fuller                SUPERINTENDENT: Donna Miller
E-MAIL: jfuller@freedom.k12.pa.us             E-MAIL: millerd@gsd.k12.pa.us
PHONE NUMBER: (724) 775-5464                  PHONE NUMBER: (814) 774-5666
1701 8Th Ave                                  1203 Lake St
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 743 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Girard, PA 16417                         Nanticoke, PA 18634

Glendale Sd                              Greencastle-antrim Sd
SUPERINTENDENT: Edward Disabato          SUPERINTENDENT: Lura Hanks
E-MAIL: edisabato@gsd1.org               E-MAIL: lhanks@gcasd.org
PHONE NUMBER: (814) 687-3402             PHONE NUMBER: (717) 597-3226
1466 Beaver Valley Rd                    500 East Leitersburg Street
Flinton, PA 16640                        Greencastle, PA 17225

Governor Mifflin Sd                      Greene County Ctc
SUPERINTENDENT: Steve Gerhard            SUPERINTENDENT: Mark Krupa
E-MAIL: steve.gerhard@gmsd.org           E-MAIL: krupam@greenectc.org
PHONE NUMBER: (610) 775-1461             PHONE NUMBER: (724) 627-3106
10 South Waverly Street                  60 Zimmerman Drive
Shillington, PA 19607                    Waynesburg, PA 15370

Great Valley Sd                          Greensburg Salem Sd
SUPERINTENDENT: Daniel Goffredo          SUPERINTENDENT: Gary Peiffer
E-MAIL: dgoffredo@gvsd.org               E-MAIL: gary.peiffer@gslions.net
PHONE NUMBER: (610) 889-2100             PHONE NUMBER: (724) 832-2901
47 Church Rd                             1 Academy Hill Place
Malvern, PA 19355                        Greensburg, PA 15601

Greater Altoona Ctc                      Greenville Area Sd
SUPERINTENDENT: Eric Palmer              SUPERINTENDENT: Brian Tokar
E-MAIL: eric.palmer@gactc.edu            E-MAIL: btokar@greenville.k12.pa.us
PHONE NUMBER: (814) 946-8450             PHONE NUMBER: (724) 588-2500
1500 4Th Avenue                          9 Donation Rd
Altoona, PA 16602                        Greenville, PA 16125

Greater Johnstown Ctc                    Greenwood Sd
SUPERINTENDENT: John Augustine           SUPERINTENDENT: Nicholas Guarente
E-MAIL: jaugustine@gjctc.org             E-MAIL: nguarente@greenwoodsd.org
PHONE NUMBER: (814) 266-6073             PHONE NUMBER: (717) 589-3117
445 Schoolhouse Road                     405 E Sunbury St
Johnstown, PA 15904                      Millerstown, PA 17062

Greater Johnstown Sd                     Grove City Area Sd
SUPERINTENDENT: Amy Arcurio              SUPERINTENDENT: Jeffrey Finch
E-MAIL: aarcurio@gjsd.net                E-MAIL: jeff.finch@gcasdk12.org
PHONE NUMBER: (814) 533-5670             PHONE NUMBER: (724) 458-6733
1091 Broad St                            511 Highland Ave
Johnstown, PA 15906                      Grove City, PA 16127

Greater Latrobe Sd                       Halifax Area Sd
SUPERINTENDENT: Georgia Teppert          SUPERINTENDENT: David Hatfield
E-MAIL: georgia.teppert@glsd.us          E-MAIL: hatfieldd@hasd.us
PHONE NUMBER: (724) 539-4200             PHONE NUMBER: (717) 896-3416
1816 Lincoln Ave                         3940 Peters Mountain Rd
Latrobe, PA 15650                        Halifax, PA 17032

Greater Nanticoke Area Sd                Hamburg Area Sd
SUPERINTENDENT: Ronald Grevera           SUPERINTENDENT: Richard Mextorf
E-MAIL: greverar@gnasd.com               E-MAIL: ricmex@hasdhawks.org
PHONE NUMBER: (570) 735-1270             PHONE NUMBER: (610) 562-2241
427 Kosciuszko St                        Windsor Street
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 744 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Hamburg, PA 19526                        Havertown, PA 19083

Hampton Township Sd                      Hazleton Area Career Center
SUPERINTENDENT: Michael Loughead         SUPERINTENDENT: Lori Herman
E-MAIL: loughead@ht-sd.org               E-MAIL: hermanl@hasdk12.org
PHONE NUMBER: (412) 492-6302             PHONE NUMBER: (570) 459-3221
4591 School Dr                           1451 W 23Rd St
Allison Park, PA 15101                   Hazle Twp, PA 18202

Hanover Area Sd                          Hazleton Area Sd
SUPERINTENDENT: Terry Schnee             SUPERINTENDENT: Brian Uplinger
E-MAIL: tschnee@hanoverarea.net          E-MAIL: uplingerb@hasdk12.org
PHONE NUMBER: (570) 831-2313             PHONE NUMBER: (570) 459-3111
1600 Sans Souci Pkwy                     1515 W 23Rd St
Hanover Township, PA 18706               Hazle Twp, PA 18202

Hanover Public Sd                        Hempfield Sd
SUPERINTENDENT: John Scola               SUPERINTENDENT: Michael Bromirski
E-MAIL: jscola@hanoverpublic.org         E-MAIL: mike_bromirski@hempfieldsd.org
PHONE NUMBER: (717) 637-9000             PHONE NUMBER: (717) 898-5564
403 Moul Ave                             200 Church St
Hanover, PA 17331                        Landisville, PA 17538

Harbor Creek Sd                          Hempfield Area Sd
SUPERINTENDENT: Kelly Hess               SUPERINTENDENT: Tammy Wolicki
E-MAIL: khess@hcsd.iu5.org               E-MAIL: wolickit@hasdpa.net
PHONE NUMBER: (814) 897-2100             PHONE NUMBER: (724) 834-2590
6375 Buffalo Rd                          4347 Route 136
Harborcreek, PA 16421                    Greensburg, PA 15601

Harmony Area Sd                          Hermitage Sd
SUPERINTENDENT: Ken Kubas                SUPERINTENDENT: Daniel Bell
E-MAIL: kjubas@harmonyowls.com           E-MAIL: dan_bell@hermitage.k12.pa.us
PHONE NUMBER: (814) 845-2300             PHONE NUMBER: (724) 981-8750
5239 Ridge Rd                            411 N Hermitage Road
Westover, PA 16692                       Hermitage, PA 16148

Harrisburg City Sd                       Highlands Sd
SUPERINTENDENT: Sybil Burney             SUPERINTENDENT: Monique Mawhinney
E-MAIL: sknight-burney@hbgsd.us          E-MAIL: mmawhinney@goldenrams.com
PHONE NUMBER: (717) 703-4000             PHONE NUMBER: (724) 226-2400
2101 North Front St Bldg 2               1500 Pacific Avenue
Harrisburg, PA 17110                     Natrona Heights, PA 15065

Hatboro-horsham Sd                       Hollidaysburg Area Sd
SUPERINTENDENT: Scott Eveslage           SUPERINTENDENT: Robert Gildea
E-MAIL: seveslag@hatboro-horsham.org     E-MAIL: robert_gildea@tigerwires.com
PHONE NUMBER: (215) 420-5000             PHONE NUMBER: (814) 696-4454
229 Meetinghouse Rd                      405 Clark Street
Horsham, PA 19044                        Hollidaysburg, PA 16648

Haverford Township Sd                    Homer-center Sd
SUPERINTENDENT: Maureen Reusche          SUPERINTENDENT: Curtis Whitesel
E-MAIL: mreusche@haverfordsd.net         E-MAIL: cwhitesel@homercenter.org
PHONE NUMBER: (610) 853-5900             PHONE NUMBER: (724) 479-8080
50 East Eagle Road                       65 Wildcat Lane
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 745 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Homer City, PA 15748                        Erie, PA 16511

Hopewell Area Sd                            Jamestown Area Sd
SUPERINTENDENT: Michelle Miller             SUPERINTENDENT: Tracy Reiser
E-MAIL: millerm@hopewellarea.org            E-MAIL: tracy_reiser@jamestown.k12.pa.us
PHONE NUMBER: (724) 375-6691                PHONE NUMBER: (724) 932-5557
2354 Brodhead Rd                            204 Shenango Street
Aliquippa, PA 15001                         Jamestown, PA 16134

Huntingdon Area Sd                          Jeannette City Sd
SUPERINTENDENT: Fred Foster                 SUPERINTENDENT: Matthew Jones
E-MAIL: ffoster@huntsd.org                  E-MAIL: mjones@jeannette.k12.pa.us
PHONE NUMBER: (814) 643-4140                PHONE NUMBER: (724) 523-5497
2400 Cassady Ave Ste 2                      800 Florida Ave
Huntingdon, PA 16652                        Jeannette, PA 15644

Huntingdon County Ctc                       Jefferson County-dubois Avts
SUPERINTENDENT: Tony Payne                  SUPERINTENDENT: Barry Fillman
E-MAIL: tpayne@hcctc.org                    E-MAIL: bwfillman@jefftech.us
PHONE NUMBER: (814) 643-0951                PHONE NUMBER: (814) 653-8265
11893 Technology Drive                      576 Vo Tech Rd
Mill Creek, PA 17060                        Reynoldsville, PA 15851

Indiana Area Sd                             Jefferson-morgan Sd
SUPERINTENDENT: Michael Vuckovich           SUPERINTENDENT: Joseph Orr
E-MAIL: mvuckovich@iasd.cc                  E-MAIL: jorr@jmsd.org
PHONE NUMBER: (724) 463-8713                PHONE NUMBER: (724) 883-2310
501 E Pike                                  1351 Jefferson Rd
Indiana, PA 15701                           Jefferson, PA 15344

Indiana County Technology Center            Jenkintown Sd
SUPERINTENDENT: Michael Mcdermott           SUPERINTENDENT: Jill Takacs
E-MAIL: mmcdermott@ictc.edu                 E-MAIL: takacsj@jenkintown.org
PHONE NUMBER: (724) 349-6700                PHONE NUMBER: (215) 885-3722
441 Hamill Rd                               West And Highland Avenues
Indiana, PA 15701                           Jenkintown, PA 19046

Interboro Sd                                Jersey Shore Area Sd
SUPERINTENDENT: Bernadette Reiley           SUPERINTENDENT: Brian Ulmer
E-MAIL: bernadette.reiley@interborosd.org   E-MAIL: bulmer@jsasd.org
PHONE NUMBER: (610) 461-6700                PHONE NUMBER: (570) 398-1561
900 Washington Ave                          175 A & P Drive
Prospect Park, PA 19076                     Jersey Shore, PA 17740

Intermediate Unit 1                         Jim Thorpe Area Sd
SUPERINTENDENT: Donald Martin               SUPERINTENDENT: John Rushefski
E-MAIL: donald.martin@iu1.org               E-MAIL: john.rushefski@jtasd.org
PHONE NUMBER: (724) 938-3241                PHONE NUMBER: (570) 325-3691
One Intermediate Unit Drive                 410 Center Ave
Coal Center, PA 15423                       Jim Thorpe, PA 18229

Iroquois Sd                                 Johnsonburg Area Sd
SUPERINTENDENT: Shane Murray                SUPERINTENDENT: Dennis Crotzer
E-MAIL: smurray@iroquois.iu5.org            E-MAIL:
PHONE NUMBER: (814) 899-7643                dcrotzer@johnsonburgareaschooldistrict.net
800 Tyndall Avenue                          PHONE NUMBER: (814) 965-2536
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 746 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


315 High School Road                     86 Administration Drive
Johnsonburg, PA 15845                    Mill Hall, PA 17751

Juniata County Sd                        Keystone Oaks Sd
SUPERINTENDENT: Gary Dawson              SUPERINTENDENT: William Stropkaj
E-MAIL: gdawson@jcsdk12.org              E-MAIL: stropkaj@kosd.org
PHONE NUMBER: (717) 436-2111             PHONE NUMBER: (412) 571-6000
146 Weatherby Way                        1000 Kelton Ave
Mifflintown, PA 17059                    Pittsburgh, PA 15216

Juniata Valley Sd                        Kiski Area Sd
SUPERINTENDENT: Michael Zinobile         SUPERINTENDENT: Timothy Scott
E-MAIL: mzinobile@jvsd.org               E-MAIL: tim.scott@kiskiarea.com
PHONE NUMBER: (814) 669-9150             PHONE NUMBER: (724) 845-2022
7775 Juniata Valley Pike                 200 Poplar Street
Alexandria, PA 16611                     Vandergrift, PA 15690

Kane Area Sd                             Kutztown Area Sd
SUPERINTENDENT: Brock Benson             SUPERINTENDENT: Christian Temchatin
E-MAIL: bbenson@kasd.net                 E-MAIL: ctemchatin@kasd.org
PHONE NUMBER: (814) 837-9570             PHONE NUMBER: (610) 683-7361
400 West Hemlock Avenue                  251 Long Lane
Kane, PA 16735                           Kutztown, PA 19530

Karns City Area Sd                       Lackawanna Trail Sd
SUPERINTENDENT: Eric Ritzert             SUPERINTENDENT: Matthew Rakauskas
E-MAIL: eritzert@kcasdk12.org            E-MAIL: rakauskasm@ltsd.org
PHONE NUMBER: (724) 756-2030             PHONE NUMBER: (570) 945-5184
1446 Kittanning Pike                     College Avenue
Karns City, PA 16041                     Factoryville, PA 18419

Kennett Consolidated Sd                  Lakeland Sd
SUPERINTENDENT: Dusty Blakey             SUPERINTENDENT: William King
E-MAIL: dblakey@kcsd.org                 E-MAIL: wking@lakelandsd.org
PHONE NUMBER: (610) 444-6600             PHONE NUMBER: (570) 254-9485
300 East South Street                    1355 Lakeland Drive
Kennett Square, PA 19348                 Scott Township, PA 18433

Keystone Sd                              Lake-lehman Sd
SUPERINTENDENT: Shawn Algoe              SUPERINTENDENT: James Mcgovern
E-MAIL: salgoe@keyknox.com               E-MAIL: mcgovernj@llsd.org
PHONE NUMBER: (814) 797-5921             PHONE NUMBER: (570) 675-2165
451 Huston Avenue                        1237 Market Street
Knox, PA 16232                           Dallas, PA 18612

Keystone Central Ctc                     Lakeview Sd
SUPERINTENDENT: Kurt Lynch               SUPERINTENDENT: Hendley Hoge
E-MAIL: klynch@kcsd.k12.pa.us            E-MAIL: h_hoge@lakeview.k12.pa.us
PHONE NUMBER: (570) 748-6584             PHONE NUMBER: (724) 376-7911
64 Keystone Central Drive                2482 Mercer St
Mill Hall, PA 17751                      Stoneboro, PA 16153

Keystone Central Sd                      Lampeter-strasburg Sd
SUPERINTENDENT: Jacquelyn Martin         SUPERINTENDENT: Kevin Peart
E-MAIL: jmartin@kcsd.us                  E-MAIL: kevin_peart@l-spioneers.org
PHONE NUMBER: (570) 893-4900             PHONE NUMBER: (717) 464-3311
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 747 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


1600 Book Rd                              1000 S 8Th St
Lancaster, PA 17602                       Lebanon, PA 17042

Lancaster County Ctc                      Leechburg Area Sd
SUPERINTENDENT: April Hershey             SUPERINTENDENT: Tiffany Nix
E-MAIL: ahershey@lancasterctc.edu         E-MAIL: tnix@leechburg.k12.pa.us
PHONE NUMBER: (717) 464-7050              PHONE NUMBER: (724) 845-7701
1730 Hans Herr Drive                      210 Penn Avenue
Willow Street, PA 17584                   Leechburg, PA 15656

Lancaster Sd                              Lehigh Career & Technical Institute
SUPERINTENDENT: Damaris Rau               SUPERINTENDENT: Thomas Rushton
E-MAIL: damarisrau@lancaster.k12.pa.us    E-MAIL: rushtont@lcti.org
PHONE NUMBER: (717) 291-6121              PHONE NUMBER: (610) 799-2300
251 S Prince St                           4500 Education Park Drive
Lancaster, PA 17603                       Schnecksville, PA 18078

Lancaster-lebanon Iu 13                   Lehighton Area Sd
SUPERINTENDENT: Brian Barnhart            SUPERINTENDENT: Jonathan Cleaver
E-MAIL: brian_barnhart@iu13.org           E-MAIL: jcleaver@lehighton.org
PHONE NUMBER: (717) 606-1600              PHONE NUMBER: (610) 377-4490
1020 New Holland Avenue                   1000 Union St
Lancaster, PA 17601                       Lehighton, PA 18235

Laurel Highlands Sd                       Lenape Tech
SUPERINTENDENT: Jesse Wallace             SUPERINTENDENT: Karen Brock
E-MAIL: wallacej@lhsd.org                 E-MAIL: brockar@lenape.k12.pa.us
PHONE NUMBER: (724) 437-2821              PHONE NUMBER: (724) 763-7116
304 Bailey Ave                            2215 Chaplin Avenue
Uniontown, PA 15401                       Ford City, PA 16226

Laurel Sd                                 Lewisburg Area Sd
SUPERINTENDENT: Leonard Rich              SUPERINTENDENT: Jennifer Polinchock
E-MAIL: lrich@laurel.k12.pa.us            E-MAIL: polinchock_j@dragon.k12.pa.us
PHONE NUMBER: (724) 658-8940              PHONE NUMBER: (570) 523-3220
2497 Harlansburg Rd                       1951 Washington Ave
New Castle, PA 16101                      Lewisburg, PA 17837

Lawrence County Ctc                       Ligonier Valley Sd
SUPERINTENDENT: Leonard Rich              SUPERINTENDENT: Christine Oldham
E-MAIL: lrich@lcvt.tec.pa.us              E-MAIL: coldham@lvsd.k12.pa.us
PHONE NUMBER: (724) 658-3583              PHONE NUMBER: (724) 238-5696
750 Phelps Way                            339 West Main St
New Castle, PA 16101                      Ligonier, PA 15658

Lebanon County Ctc                        Lincoln Iu 12
SUPERINTENDENT: Glenn Meck                SUPERINTENDENT: Jeff West
E-MAIL: gmeck@lcctc.edu                   E-MAIL: jdwest@iu12.org
PHONE NUMBER: (717) 273-8551              PHONE NUMBER: (717) 624-4616
833 Metro Drive                           65 Billerbeck St
Lebanon, PA 17042                         New Oxford, PA 17350

Lebanon Sd                                Line Mountain Sd
SUPERINTENDENT: Arthur Abrom              SUPERINTENDENT: David Campbell
E-MAIL: aabrom@lebanon.k12.pa.us          E-MAIL: dcampbell@linemountain.com
PHONE NUMBER: (717) 273-9391              PHONE NUMBER: (570) 758-2640
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 748 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


185 Line Mountain Road                   1 Golden Bear Dr
Herndon, PA 17830                        Mahanoy City, PA 17948

Littlestown Area Sd                      Manheim Central Sd
SUPERINTENDENT: Christopher Bigger       SUPERINTENDENT: Peter Aiken
E-MAIL: biggerc@lasd.k12.pa.us           E-MAIL: aikenp@manheimcentral.org
PHONE NUMBER: (717) 359-4146             PHONE NUMBER: (717) 664-8540
162 Newark St                            71 N Hazel St
Littlestown, PA 17340                    Manheim, PA 17545

Lower Dauphin Sd                         Manheim Township Sd
SUPERINTENDENT: Robert Schultz           SUPERINTENDENT: Robin Felty
E-MAIL: rschultz@ldsd.org                E-MAIL: feltyro@mtwp.net
PHONE NUMBER: (717) 566-5300             PHONE NUMBER: (717) 569-8231
291 E Main St                            450A Candlewyck Road
Hummelstown, PA 17036                    Lancaster, PA 17601

Lower Merion Sd                          Marion Center Area Sd
SUPERINTENDENT: Robert Copeland          SUPERINTENDENT: Clint Weimer
E-MAIL: copeland@lmsd.org                E-MAIL: cweimer@mcasd.net
PHONE NUMBER: (610) 645-1800             PHONE NUMBER: (724) 397-5551
301 E Montgomery Ave                     22820 Route 403 Hwy N
Ardmore, PA 19003                        Marion Center, PA 15759

Lower Moreland Township Sd               Marple Newtown Sd
SUPERINTENDENT: Scott Davidheiser        SUPERINTENDENT: Tina Kane
E-MAIL: sdavidheiser@lmtsd.org           E-MAIL: tkane@mnsd.org
PHONE NUMBER: (215) 938-0270             PHONE NUMBER: (610) 359-4256
2551 Murray Ave                          40 Media Line Rd Ste 204
Huntingdon Valley, PA 19006              Newtown Square, PA 19073

Loyalsock Township Sd                    Mars Area Sd
SUPERINTENDENT: Gerald Mclaughlin        SUPERINTENDENT: Mark Gross
E-MAIL: gmclaugh@loyalsocklancers.org    E-MAIL: mgross@marsk12.org
PHONE NUMBER: (570) 326-6508             PHONE NUMBER: (724) 625-1518
1605 Four Mile Drive                     545 Route 228
Williamsport, PA 17701                   Mars, PA 16046

Luzerne Iu 18                            Mcguffey Sd
SUPERINTENDENT: Anthony Grieco           SUPERINTENDENT: Amy Todd
E-MAIL: tgrieco@liu18.org                E-MAIL: todda@mcguffey.k12.pa.us
PHONE NUMBER: (570) 287-9681             PHONE NUMBER: (724) 948-3731
368 Tioga Avenue                         90 Mcguffey Drive
Kingston, PA 18704                       Claysville, PA 15323

Lycoming Ctc                             Mckeesport Area Sd
SUPERINTENDENT: Eric Butler              SUPERINTENDENT: Mark Holtzman
E-MAIL: ebutler@lycoctc.org              E-MAIL: mholtzman@mckasd.net
PHONE NUMBER: (570) 584-2300             PHONE NUMBER: (412) 664-3600
293 Cemetery Street                      3590 O'Neil Boulevard
Hughesville, PA 17737                    Mc Keesport, PA 15132

Mahanoy Area Sd                          Mckeesport Area Tech Ctr
SUPERINTENDENT: Joie Green               SUPERINTENDENT: Mark Holtzman
E-MAIL: jgreen@mabears.net               E-MAIL: mholtzman@mckasd.net
PHONE NUMBER: (570) 773-3443             PHONE NUMBER: (412) 948-3610
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 749 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


1960 Eden Park Boulevard                  55 W Water St
Mckeesport, PA 15132                      Middletown, PA 17057

Mechanicsburg Area Sd                     Midd-west Sd
SUPERINTENDENT: Mark Leidy                SUPERINTENDENT: Richard Musselman
E-MAIL: mleidy@mbgsd.org                  E-MAIL: musselman.richard@mwsd.cc
PHONE NUMBER: (717) 691-4500              PHONE NUMBER: (570) 837-0046
100 E Elmwood Ave 2Nd Floor               568 E Main St
Mechanicsburg, PA 17055                   Middleburg, PA 17842

Mercer Area Sd                            Midland Borough Sd
SUPERINTENDENT: Ronald Rowe               SUPERINTENDENT: Sean Tanner
E-MAIL: rrowe@mercer.k12.pa.us            E-MAIL: sean.tanner@midlandpa.org
PHONE NUMBER: (724) 662-5100              PHONE NUMBER: (724) 643-8650
545 W Butler St                           173 7Th St
Mercer, PA 16137                          Midland, PA 15059

Mercer County Career Center               Midwestern Iu 4
SUPERINTENDENT: Anthony Miller            SUPERINTENDENT: Wayde Killmeyer
E-MAIL: tmiller@mercerccc.org             E-MAIL: wayde.killmeyer@miu4.org
PHONE NUMBER: (724) 662-3000              PHONE NUMBER: (724) 458-6700
776 Greenville Road                       453 Maple St
Mercer, PA 16137                          Grove City, PA 16127

Methacton Sd                              Mifflin County Academy Of Science And
SUPERINTENDENT: David Zerbe               Technology
E-MAIL: dzerbe@methacton.org              SUPERINTENDENT: Daniel Potutschnig
PHONE NUMBER: (610) 489-5000              E-MAIL: dtp10@mcsdk12.org
1001 Kriebel Mill Rd                      PHONE NUMBER: (717) 248-3933
Eagleville, PA 19403                      700 Pitt Street
                                          Lewistown, PA 17044
Meyersdale Area Sd
SUPERINTENDENT: Tracey Karlie             Mifflin County Sd
E-MAIL: trkarlie@masd.net                 SUPERINTENDENT: James Estep
PHONE NUMBER: (814) 634-1437              E-MAIL: jae13@mcsdk12.org
309 Industrial Park Road                  PHONE NUMBER: (717) 248-0148
Meyersdale, PA 15552                      201 Eighth St - Highland Park
                                          Lewistown, PA 17044
Mid Valley Sd
SUPERINTENDENT: Patrick Sheehan           Mifflinburg Area Sd
E-MAIL: sheehanp@mvsd.us                  SUPERINTENDENT: Daniel Lichtel
PHONE NUMBER: (570) 307-1108              E-MAIL: dlichtel@mifflinburg.org
52 Underwood Rd                           PHONE NUMBER: (570) 966-8200
Throop, PA 18512                          178 Maple St
                                          Mifflinburg, PA 17844
Middle Bucks Institute Of Technology
SUPERINTENDENT: Kathryn Strouse           Mifflin-juniata Ctc
E-MAIL: kstrouse@mbit.org                 SUPERINTENDENT: Daniel Potutschnig
PHONE NUMBER: (215) 343-2480              E-MAIL: dtp10@mcsdk12.org
2740 Old York Road                        PHONE NUMBER: (717) 248-3933
Jamison, PA 18929                         700 Pitt Street
                                          Lewistown, PA 17044
Middletown Area Sd
SUPERINTENDENT: Lori Suski                Millcreek Township Sd
E-MAIL: lsuski@raiderweb.org              SUPERINTENDENT: William Hall
PHONE NUMBER: (717) 948-3300              E-MAIL: hall@mtsd.org
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 750 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


PHONE NUMBER: (814) 835-5300              PHONE NUMBER: (724) 637-2117
3740 W 26Th St                            1810 W Sunbury Rd
Erie, PA 16506                            West Sunbury, PA 16061

Millersburg Area Sd                       Montgomery Area Sd
SUPERINTENDENT: Thomas Haupt              SUPERINTENDENT: Daphne Bowers
E-MAIL: hauptt@mlbgsd.k12.pa.us           E-MAIL: dbowers@montasd.org
PHONE NUMBER: (717) 692-2108              PHONE NUMBER: (570) 547-1608
799 Center St                             120 Penn St
Millersburg, PA 17061                     Montgomery, PA 17752

Millville Area Sd                         Montgomery County Iu 23
SUPERINTENDENT: Cynthia Jenkins           SUPERINTENDENT: John George
E-MAIL: jenkinc@millville.k12.pa.us       E-MAIL: jgeorge@mciu.org
PHONE NUMBER: (570) 458-5538              PHONE NUMBER: (610) 539-8550
330 East Main St                          1605 W Main St
Millville, PA 17846                       Norristown, PA 19403

Milton Area Sd                            Montour Sd
SUPERINTENDENT: Cathy Keegan              SUPERINTENDENT: Christopher Stone
E-MAIL: ckeegan@miltonsd.org              E-MAIL: stonec@montourschools.com
PHONE NUMBER: (570) 742-7614              PHONE NUMBER: (412) 490-6500
700 Mahoning St                           225 Clever Road
Milton, PA 17847                          Mc Kees Rocks, PA 15136

Minersville Area Sd                       Montoursville Area Sd
SUPERINTENDENT: Carl Mcbreen              SUPERINTENDENT: Christina Bason
E-MAIL: cmcbreen@battlinminers.com        E-MAIL: cbason@montoursville.k12.pa.us
PHONE NUMBER: (570) 544-1400              PHONE NUMBER: (570) 368-2491
Battlin Miner Dr & Low Rd                 50 N Arch St
Minersville, PA 17954                     Montoursville, PA 17754

Mohawk Area Sd                            Montrose Area Sd
SUPERINTENDENT: Michael Leitera           SUPERINTENDENT: Christopher Mccomb
E-MAIL: mleitera@mohawk.k12.pa.us         E-MAIL: cmccomb@masd.info
PHONE NUMBER: (724) 667-7723              PHONE NUMBER: (570) 278-3731
385 Mohawk School Road                    273 Meteor Way
Bessemer, PA 16112                        Montrose, PA 18801

Mon Valley Ctc                            Moon Area Sd
SUPERINTENDENT: Neil Henehan              SUPERINTENDENT: Maureen Ungarean
E-MAIL: nhenehan@monvalleyctc.org         E-MAIL: mungarean@moonarea.net
PHONE NUMBER: (724) 489-9581              PHONE NUMBER: (412) 264-9440
Five Guttman Avenue                       8353 University Boulevard
Charleroi, PA 15022                       Moon Township, PA 15108

Monessen City Sd                          Morrisville Borough Sd
SUPERINTENDENT: Leanne Spazak             SUPERINTENDENT: Jason Harris
E-MAIL: lspazak@monessensd.org            E-MAIL: jharris@mv.org
PHONE NUMBER: (724) 684-3600              PHONE NUMBER: (215) 736-2681
1275 Rostraver St                         550 W Palmer St
Monessen, PA 15062                        Morrisville, PA 19067

Moniteau Sd                               Moshannon Valley Sd
SUPERINTENDENT: Thomas Samosky            SUPERINTENDENT: John Zesiger
E-MAIL: tsamosky@moniteau.org             E-MAIL: jzesiger@movalley.org
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 751 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


PHONE NUMBER: (814) 378-7609             PHONE NUMBER: (610) 759-1170
4934 Green Acre Rd                       One Education Plaza
Houtzdale, PA 16651                      Nazareth, PA 18064

Mount Carmel Area Sd                     Neshaminy Sd
SUPERINTENDENT: Pete Cheddar             SUPERINTENDENT: Rob Mcgee
E-MAIL: cheddarp@mca.k12.pa.us           E-MAIL: rmcgee@neshaminy.org
PHONE NUMBER: (570) 339-1500             PHONE NUMBER: (215) 809-6000
600 W 5Th St                             2250 Langhorne-yardley Road
Mount Carmel, PA 17851                   Langhorne, PA 19047

Mount Pleasant Area Sd                   Neshannock Township Sd
SUPERINTENDENT: Timothy Gabauer          SUPERINTENDENT: Terence Meehan
E-MAIL: tgabauer@mpasd.net               E-MAIL: tmeehan@ntsd.org
PHONE NUMBER: (724) 547-4100             PHONE NUMBER: (724) 658-4793
271 State Street                         3834 Mitchell Rd
Mount Pleasant, PA 15666                 New Castle, PA 16105

Mount Union Area Sd                      New Brighton Area Sd
SUPERINTENDENT: Amy Smith                SUPERINTENDENT: Joseph Guarino
E-MAIL: asmith@muasd.org                 E-MAIL: jguarino@nbasd.org
PHONE NUMBER: (814) 542-8631             PHONE NUMBER: (724) 843-1795
603 North Industrial Drive               3225 43Rd St
Mount Union, PA 17066                    New Brighton, PA 15066

Mountain View Sd                         New Castle Area Sd
SUPERINTENDENT: Karen Voigt              SUPERINTENDENT: Debra Deblasio
E-MAIL: kvoigt@mvsd.net                  E-MAIL: ddeblasio@ncasd.com
PHONE NUMBER: (570) 434-2180             PHONE NUMBER: (724) 656-4756
11748 State Route 106                    420 Fern St
Kingsley, PA 18826                       New Castle, PA 16101

Mt Lebanon Sd                            New Hope-solebury Sd
SUPERINTENDENT: Timothy Steinhauer       SUPERINTENDENT: Charles Lentz
E-MAIL: tsteinhauer@mtlsd.net            E-MAIL: clentz@nhsd.org
PHONE NUMBER: (412) 344-2077             PHONE NUMBER: (215) 862-2552
7 Horsman Dr                             180 W Bridge St
Pittsburgh, PA 15228                     New Hope, PA 18938

Muhlenberg Sd                            New Kensington-arnold Sd
SUPERINTENDENT: Joseph Macharola         SUPERINTENDENT: John Pallone
E-MAIL: macharolaj@muhlsdk12.org         E-MAIL: jepallone@nkasd.com
PHONE NUMBER: (610) 921-8000             PHONE NUMBER: (724) 335-4401
801 Bellevue Avenue                      701 Stevenson Blvd
Laureldale, PA 19605                     New Kensington, PA 15068

Muncy Sd                                 Newport Sd
SUPERINTENDENT: Craig Skaluba            SUPERINTENDENT: Ryan Neuhard
E-MAIL: cskaluba@muncysd.org             E-MAIL: rneuhard@newportsd.org
PHONE NUMBER: (570) 546-3125             PHONE NUMBER: (717) 567-3806
206 Sherman St                           420 Fickes Lane
Muncy, PA 17756                          Newport, PA 17074

Nazareth Area Sd                         Norristown Area Sd
SUPERINTENDENT: Dennis Riker             SUPERINTENDENT: Christopher Dormer
E-MAIL: driker@nazarethasd.org           E-MAIL: cdormer@nasd.k12.pa.us
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 752 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


PHONE NUMBER: (610) 630-5000              PHONE NUMBER: (570) 842-7659
401 N Whitehall Rd                        701 Church St
Norristown, PA 19403                      Moscow, PA 18444

North Allegheny Sd                        North Schuylkill Sd
SUPERINTENDENT: Robert Scherrer           SUPERINTENDENT: Robert Ackell
E-MAIL: rscherrer@northallegheny.org      E-MAIL: rackell@northschuylkill.net
PHONE NUMBER: (412) 366-2100              PHONE NUMBER: (570) 874-0466
200 Hillvue Lane                          15 Academy Lane
Pittsburgh, PA 15237                      Ashland, PA 17921

North Central Secure Trmnt Unt            North Star Sd
SUPERINTENDENT: Charles Bomboy            SUPERINTENDENT: Louis Lepley
E-MAIL: cbomboy@csiu.org                  E-MAIL: llepley@nscougars.com
PHONE NUMBER: (570) 271-4752              PHONE NUMBER: (814) 629-5631
13 Kirkbridge Drive                       1200 Morris Ave
Danville, PA 17821                        Boswell, PA 15531

North Clarion County Sd                   Northampton Area Sd
SUPERINTENDENT: Steven Young              SUPERINTENDENT: Joseph Kovalchik
E-MAIL: syoung@nccsd.org                  E-MAIL: kovalchj@nasdschools.org
PHONE NUMBER: (814) 744-8536              PHONE NUMBER: (610) 262-7811
10439 Route 36                            2014 Laubach Avenue
Tionesta, PA 16353                        Northampton, PA 18067

North East Sd                             Northeast Bradford Sd
SUPERINTENDENT: Michele Hartzell          SUPERINTENDENT: William Clark
E-MAIL: mhartzell@nesd1.org               E-MAIL: wclark@nebpanthers.com
PHONE NUMBER: (814) 725-8671              PHONE NUMBER: (570) 744-2521
50 E Division St                          526 Panther Lane
North East, PA 16428                      Rome, PA 18837

North Hills Sd                            Northeastern Educational Iu 19
SUPERINTENDENT: Patrick Mannarino         SUPERINTENDENT: Bob Mctiernan
E-MAIL: mannarinop@nhsd.net               E-MAIL: rmctiernan@iu19.org
PHONE NUMBER: (412) 318-1000              PHONE NUMBER: (570) 876-9200
135 6Th Ave                               1200 Line St
Pittsburgh, PA 15229                      Archbald, PA 18403

North Montco Tech Career Center           Northeastern York Sd
SUPERINTENDENT: Gina Pardovich            SUPERINTENDENT: Stacey Sidle
E-MAIL: gpardovich@nmtcc.org              E-MAIL: sidles@nebobcats.org
PHONE NUMBER: (215) 368-1177              PHONE NUMBER: (717) 266-3667
1265 Sumneytown Pike                      41 Harding St
Lansdale, PA 19446                        Manchester, PA 17345

North Penn Sd                             Northern Cambria Sd
SUPERINTENDENT: Curtis Dietrich           SUPERINTENDENT: Robert Rocco
E-MAIL: dietricr@npenn.org                E-MAIL: superintendent@ncsd.k12.pa.us
PHONE NUMBER: (215) 368-0400              PHONE NUMBER: (814) 948-5481
401 E Hancock St                          601 Joseph St
Lansdale, PA 19446                        Northern Cambria, PA 15714

North Pocono Sd                           Northern Lebanon Sd
SUPERINTENDENT: Bryan Mcgraw              SUPERINTENDENT: Gary Messinger
E-MAIL: bmcgraw@npsd.org                  E-MAIL: gmessinger@norleb.k12.pa.us
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 753 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


PHONE NUMBER: (717) 865-0541              PHONE NUMBER: (570) 644-0304
345 School Dr                             1700-2000 W Montgomery St
Fredericksburg, PA 17026                  Coal Township, PA 17866

Northern Lehigh Sd                        Northwest Area Sd
SUPERINTENDENT: Matthew Link              SUPERINTENDENT: Joseph Long
E-MAIL: mlink@nlsd.org                    E-MAIL: joseph.long@nasdedu.com
PHONE NUMBER: (610) 767-9800              PHONE NUMBER: (570) 542-4126
1201 Shadow Oaks Ln                       243 Thorne Hill Rd
Slatington, PA 18080                      Shickshinny, PA 18655

Northern Potter Sd                        Northwest Tri-county Iu 5
SUPERINTENDENT: Nathan Jones              SUPERINTENDENT: Dean Maynard
E-MAIL: njones@northernpottersd.org       E-MAIL: dean_maynard@iu5.org
PHONE NUMBER: (814) 848-7506              PHONE NUMBER: (814) 734-5610
745 Northern Potter Road                  252 Waterford St
Ulysses, PA 16948                         Edinboro, PA 16412

Northern Tier Career Center               Northwestern Sd
SUPERINTENDENT: Gary Martell              SUPERINTENDENT: John Hansen
E-MAIL: gmartell@ntccschool.org           E-MAIL: jhansen@nwsd.org
PHONE NUMBER: (570) 265-8111              PHONE NUMBER: (814) 756-9400
120 Career Center                         100 Harthan Way
Towanda, PA 18848                         Albion, PA 16401

Northern Tioga Sd                         Northwestern Lehigh Sd
SUPERINTENDENT: Diana Barnes              SUPERINTENDENT: Jennifer Holman
E-MAIL: diana.barnes@ntiogasd.org         E-MAIL: holmanj@nwlehighsd.org
PHONE NUMBER: (814) 258-5642              PHONE NUMBER: (610) 298-8661
110 Ellison Road                          6493 Route 309
Elkland, PA 16920                         New Tripoli, PA 18066

Northern Westmoreland Ctc                 Norwin Sd
SUPERINTENDENT: Kurt Kiefer               SUPERINTENDENT: Jeffrey Taylor
E-MAIL: kkiefer@northwmctc.org            E-MAIL: jtaylor@norwinsd.org
PHONE NUMBER: (724) 335-9389              PHONE NUMBER: (724) 861-3000
705 Stevenson Boulevard                   281 Mcmahon Dr
New Kensington, PA 15068                  North Huntingdon, PA 15642

Northern York County Sd                   Octorara Area Sd
SUPERINTENDENT: Steven Kirkpatrick        SUPERINTENDENT: Michele Orner
E-MAIL: skirkpatrick@northernyork.org     E-MAIL: morner@octorara.org
PHONE NUMBER: (717) 432-8691              PHONE NUMBER: (610) 593-8238
149 S Baltimore St                        228 Highland Rd Suite 1
Dillsburg, PA 17019                       Atglen, PA 19310

Northgate Sd                              Oil City Area Sd
SUPERINTENDENT: Caroline Johns            SUPERINTENDENT: Lynda Weller
E-MAIL: cjohns@northgatesd.net            E-MAIL: lweller@mail.ocasd.org
PHONE NUMBER: (412) 732-3300              PHONE NUMBER: (814) 676-1867
591 Union Ave                             825 Grandview Road
Pittsburgh, PA 15202                      Oil City, PA 16301

Northumberland County Ctc                 Old Forge Sd
SUPERINTENDENT: James Catino              SUPERINTENDENT: Erin Keating
E-MAIL: jcatino@ncavts.org                E-MAIL: erin.keating@ofsd.cc
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 754 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


PHONE NUMBER: (570) 457-6721              PHONE NUMBER: (717) 838-3144
300 Marion St                             1125 Park Dr
Old Forge, PA 18518                       Palmyra, PA 17078

Oley Valley Sd                            Panther Valley Sd
SUPERINTENDENT: Tracy Shank               SUPERINTENDENT: David Mcandrew
E-MAIL: tshank@ovsdpa.org                 E-MAIL: dmcandrewjr@panthervalley.org
PHONE NUMBER: (610) 987-4100              PHONE NUMBER: (570) 645-4248
17 Jefferson St                           1 Panther Way
Oley, PA 19547                            Lansford, PA 18232

Oswayo Valley Sd                          Parkland Sd
SUPERINTENDENT: Jed Hamberger             SUPERINTENDENT: Richard Sniscak
E-MAIL: jhamberger@oswayo.com             E-MAIL: sniscakr@parklandsd.org
PHONE NUMBER: (814) 260-1700              PHONE NUMBER: (610) 351-5503
277 Oswayo St                             1210 Springhouse Rd
Shinglehouse, PA 16748                    Allentown, PA 18104

Otto-eldred Sd                            Parkway West Ctc
SUPERINTENDENT: Matt Splain               SUPERINTENDENT: Darby Copeland
E-MAIL: mattsplain@ottoeldred.org         E-MAIL: copeland@parkwaywest.org
PHONE NUMBER: (814) 817-1380              PHONE NUMBER: (412) 923-1772
143 R L Sweitzer Dr                       7101 Steubenville Pike
Duke Center, PA 16729                     Oakdale, PA 15071

Owen J Roberts Sd                         Pen Argyl Area Sd
SUPERINTENDENT: Susan Lloyd               SUPERINTENDENT: Walter Schlegel
E-MAIL: slloyd@ojrsd.com                  E-MAIL: schlegel.wally@penargylsd.org
PHONE NUMBER: (610) 469-5100              PHONE NUMBER: (610) 863-3191
901 Ridge Rd                              1620 Teels Rd
Pottstown, PA 19465                       Pen Argyl, PA 18072

Oxford Area Sd                            Penn Cambria Sd
SUPERINTENDENT: David Woods               SUPERINTENDENT: William Marshall
E-MAIL: dwoods@oxfordasd.org              E-MAIL: marshaww@pcam.org
PHONE NUMBER: (610) 932-6600              PHONE NUMBER: (814) 886-8121
125 Bell Tower Lane                       201 6Th St
Oxford, PA 19363                          Cresson, PA 16630

Palisades Sd                              Penn Hills Sd
SUPERINTENDENT: Bridget OConnell          SUPERINTENDENT: Nancy Hines
E-MAIL: boconnell@palisadessd.org         E-MAIL: nhines@phsd.k12.pa.us
PHONE NUMBER: (610) 847-5131              PHONE NUMBER: (412) 793-7000
39 Thomas Free Dr                         260 Aster St
Kintnersville, PA 18930                   Pittsburgh, PA 15235

Palmerton Area Sd                         Penn Manor Sd
SUPERINTENDENT: Alan Lonoconus            SUPERINTENDENT: Michael Leichliter
E-MAIL: alonoconus@palmerton.org          E-MAIL: mike.leichliter@pennmanor.net
PHONE NUMBER: (610) 826-7101              PHONE NUMBER: (717) 872-9500
680 Fourth Street                         2950 Charlestown Rd
Palmerton, PA 18071                       Lancaster, PA 17603

Palmyra Area Sd                           Penncrest Sd
SUPERINTENDENT: Bernie Kepler             SUPERINTENDENT: Timothy Glasspool
E-MAIL: bernie_kepler@pasd.us             E-MAIL: tglasspool@penncrest.org
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 755 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


PHONE NUMBER: (814) 763-2323              PHONE NUMBER: (610) 489-8506
18741 State Hwy 198                       3 Iron Bridge Dr
Saegertown, PA 16433                      Collegeville, PA 19426

Penn-delco Sd                             Peters Township Sd
SUPERINTENDENT: George Steinhoff          SUPERINTENDENT: Jeannine French
E-MAIL: gsteinhoff@pdsd.org               E-MAIL: frenchj@pt-sd.org
PHONE NUMBER: (610) 497-6300              PHONE NUMBER: (724) 941-6251
2821 Concord Rd                           631 E Mcmurray Rd
Aston, PA 19014                           Mcmurray, PA 15317

Pennridge Sd                              Philadelphia Avts
SUPERINTENDENT: David Bolton              SUPERINTENDENT: William Hite
E-MAIL: dbolton@pennridge.org             E-MAIL: hite@philasd.org
PHONE NUMBER: (215) 257-5011              PHONE NUMBER: (215) 400-4000
1200 N 5Th St                             440 North Broad Street
Perkasie, PA 18944                        Philadelphia, PA 19130

Penns Manor Area Sd                       Philadelphia City Sd
SUPERINTENDENT: Daren Johnston            SUPERINTENDENT: William Hite
E-MAIL: johnstda@pennsmanor.org           E-MAIL: hite@philasd.org
PHONE NUMBER: (724) 254-2666              PHONE NUMBER: (215) 400-4000
6003 Route 553 Hwy                        440 North Broad Street
Clymer, PA 15728                          Philadelphia, PA 19130

Penns Valley Area Sd                      Philadelphia Iu 26
SUPERINTENDENT: Brian Griffith            SUPERINTENDENT: William Hite
E-MAIL: bgriffith@pennsvalley.org         E-MAIL: hite@philasd.org
PHONE NUMBER: (814) 422-2000              PHONE NUMBER: (215) 400-4100
4528 Penns Valley Road                    440 North Broad Street
Spring Mills, PA 16875                    Philadelphia, PA 19130

Pennsbury Sd                              Philipsburg-osceola Area Sd
SUPERINTENDENT: William Gretzula          SUPERINTENDENT: Gregg Paladina
E-MAIL: wgretzula@pennsburysd.org         E-MAIL: gpaladina@pomounties.org
PHONE NUMBER: (215) 428-4100              PHONE NUMBER: (814) 342-1050
134 Yardley Ave                           200 Short St
Fallsington, PA 19058                     Philipsburg, PA 16866

Penn-trafford Sd                          Phoenixville Area Sd
SUPERINTENDENT: Matthew Harris            SUPERINTENDENT: Alan Fegley
E-MAIL: harrism@penntrafford.org          E-MAIL: fegleya@pasd.com
PHONE NUMBER: (724) 744-4496              PHONE NUMBER: (484) 927-5000
1006 Harrison City-Export Rd              386 City Line Ave
Harrison City, PA 15636                   Phoenixville, PA 19460

Pequea Valley Sd                          Pine Grove Area Sd
SUPERINTENDENT: Erik Orndorff             SUPERINTENDENT: Heath Renninger
E-MAIL: erik_orndorff@pequeavalley.org    E-MAIL: hrenninger@pgasd.com
PHONE NUMBER: (717) 768-5530              PHONE NUMBER: (570) 345-2731
166 S New Holland Rd                      103 School St
Kinzers, PA 17535                         Pine Grove, PA 17963

Perkiomen Valley Sd                       Pine-richland Sd
SUPERINTENDENT: Barbara Russell           SUPERINTENDENT: Brian Miller
E-MAIL: brussell@pvsd.org                 E-MAIL: brmiller@pinerichland.org
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 756 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


PHONE NUMBER: (724) 625-7773              PHONE NUMBER: (814) 736-9636
702 Warrendale Rd                         84 Mountain Ave
Gibsonia, PA 15044                        Portage, PA 15946

Pittsburgh Sd                             Pottsgrove Sd
SUPERINTENDENT: Anthony Hamlet            SUPERINTENDENT: William Shirk
E-MAIL: ahamlet1@pghboe.net               E-MAIL: wshirk@pgsd.org
PHONE NUMBER: (412) 622-3500              PHONE NUMBER: (610) 327-2277
341 S Bellefield Ave                      1301 Kauffman Rd
Pittsburgh, PA 15213                      Pottstown, PA 19464

Pittsburgh-mt Oliver Iu 2                 Pottstown Sd
SUPERINTENDENT: Anthony Hamlet            SUPERINTENDENT: Stephen Rodriguez
E-MAIL: ahamlet1@pghboe.net               E-MAIL: srodriguez@pottstownk12.org
PHONE NUMBER: (412) 224-4580              PHONE NUMBER: (610) 323-8200
3816 South Water St Bldg Five             230 Beech St
Pittsburgh, PA 15203                      Pottstown, PA 19464

Pittston Area Sd                          Pottsville Area Sd
SUPERINTENDENT: Kevin Booth               SUPERINTENDENT: Jared Gerace
E-MAIL: kevin.booth@pittstonarea.com      E-MAIL: jgerace@pottsville.k12.pa.us
PHONE NUMBER: (570) 655-2415              PHONE NUMBER: (570) 621-2900
5 Stout St                                1501 W Laurel Blvd
Pittston, PA 18640                        Pottsville, PA 17901

Pleasant Valley Sd                        Punxsutawney Area Sd
SUPERINTENDENT: Lee Lesisko               SUPERINTENDENT: Thomas Lesniewski
E-MAIL: lesisko.lee@pvbears.org           E-MAIL: tlesniewski@punxsy.k12.pa.us
PHONE NUMBER: (570) 402-1000              PHONE NUMBER: (814) 938-5151
2233 Route 115                            475 Beyer Ave
Brodheadsville, PA 18322                  Punxsutawney, PA 15767

Plum Borough Sd                           Purchase Line Sd
SUPERINTENDENT: Brendan Hyland            SUPERINTENDENT: Shawn Ford
E-MAIL: hylandb@pbsd.net                  E-MAIL: fords@plsd.k12.pa.us
PHONE NUMBER: (412) 795-0100              PHONE NUMBER: (724) 254-4312
900 Elicker Road                          16559 Route 286 Highway E
Plum, PA 15239                            Commodore, PA 15729

Pocono Mountain Sd                        Quaker Valley Sd
SUPERINTENDENT: Elizabeth Robison         SUPERINTENDENT: Tammy Andreyko
E-MAIL: erobison@pmsd.org                 E-MAIL: andreykot@qvsd.org
PHONE NUMBER: (570) 839-7121              PHONE NUMBER: (412) 749-3600
135 Pocono Mt Sch Rd                      100 Leetsdale Industrial Drive
Swiftwater, PA 18370                      Leetsdale, PA 15056

Port Allegany Sd                          Quakertown Community Sd
SUPERINTENDENT: Gary Buchsen              SUPERINTENDENT: William Harner
E-MAIL: gbuchsen@pasdedu.org              E-MAIL: wharner@qcsd.org
PHONE NUMBER: (814) 642-2596              PHONE NUMBER: (215) 529-2000
20 Oak St                                 100 Commerce Drive
Port Allegany, PA 16743                   Quakertown, PA 18951

Portage Area Sd                           Radnor Township Sd
SUPERINTENDENT: Eric Zelanko              SUPERINTENDENT: Kenneth Batchelor
E-MAIL: supt@portageareasd.org            E-MAIL: kenneth.batchelor@rtsd.org
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 757 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


PHONE NUMBER: (610) 688-8100              PHONE NUMBER: (610) 534-1900
135 S Wayne Ave                           901 Morton Ave Suite 100
Wayne, PA 19087                           Folsom, PA 19033

Reading Muhlenberg Ctc                    Ringgold Sd
SUPERINTENDENT: Eric Kahler               SUPERINTENDENT: Randall Skrinjorich
E-MAIL: ekahler@rmctc.org                 E-MAIL: rskrinjorich@ringgold.org
PHONE NUMBER: (610) 921-7300              PHONE NUMBER: (724) 258-9329
2615 Warren Road                          400 Main St
Reading, PA 19604                         New Eagle, PA 15067

Reading Sd                                Riverside Beaver County Sd
SUPERINTENDENT: Khalid Mumin              SUPERINTENDENT: Bret Trotta
E-MAIL: mumink@readingsd.org              E-MAIL: btrotta@riverside.k12.pa.us
PHONE NUMBER: (484) 258-7000              PHONE NUMBER: (724) 758-7512
800 Washington St                         318 Country Club Dr
Reading, PA 19601                         Ellwood City, PA 16117

Red Lion Area Sd                          Riverside Sd
SUPERINTENDENT: Scott Deisley             SUPERINTENDENT: Paul Brennan
E-MAIL: deisleys@rlasd.net                E-MAIL: pbrennan@riversidesd.com
PHONE NUMBER: (717) 244-4518              PHONE NUMBER: (570) 562-2121
Red Lion Area Education Center            300 Davis St
Red Lion, PA 17356                        Taylor, PA 18517

Redbank Valley Sd                         Riverview Iu 6
SUPERINTENDENT: John Mastillo             SUPERINTENDENT: Michael Stahlman
E-MAIL: jmastillo@redbankvalley.net       E-MAIL: mstahlman@riu6.org
PHONE NUMBER: (814) 275-2426              PHONE NUMBER: (814) 226-7103
920 E Broad St                            270 Mayfield Road
New Bethlehem, PA 16242                   Clarion, PA 16214

Reynolds Sd                               Riverview Sd
SUPERINTENDENT: John Sibeto               SUPERINTENDENT: Margaret Dininno
E-MAIL: jsibeto@reynolds.k12.pa.us        E-MAIL: mdininno@rsd.k12.pa.us
PHONE NUMBER: (724) 646-5500              PHONE NUMBER: (412) 828-1800
531 Reynolds Rd                           701 10Th St
Greenville, PA 16125                      Oakmont, PA 15139

Richland Sd                               Rochester Area Sd
SUPERINTENDENT: Arnie Nadonley            SUPERINTENDENT: Jane Bovalino
E-MAIL: anadonley@richlandsd.com          E-MAIL: bovalinoj@rasd.org
PHONE NUMBER: (814) 266-6063              PHONE NUMBER: (724) 775-7500
319 Schoolhouse Road                      540 Reno St
Johnstown, PA 15904                       Rochester, PA 15074

Ridgway Area Sd                           Rockwood Area Sd
SUPERINTENDENT: Heather Vargas            SUPERINTENDENT: Mark Bower
E-MAIL: mcmahonheather@ridgwayedu.com     E-MAIL: mbower@rockwoodschools.org
PHONE NUMBER: (814) 773-3146              PHONE NUMBER: (814) 926-4688
62 School Dr                              439 Somerset Ave
Ridgway, PA 15853                         Rockwood, PA 15557

Ridley Sd                                 Rose Tree Media Sd
SUPERINTENDENT: Lee Wentzel               SUPERINTENDENT: Eleanor Linnen
E-MAIL: lwentzel@ridleysd.org             E-MAIL: edimarino@rtmsd.org
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 758 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


PHONE NUMBER: (610) 627-6000              PHONE NUMBER: (570) 544-9131
308 N Olive St                            17 Maple Avenue
Media, PA 19063                           Mar Lin, PA 17951

Saint Clair Area Sd                       Schuylkill Technology Centers
SUPERINTENDENT: Thomas Mclaughlin         SUPERINTENDENT: Gregory Koons
E-MAIL: mclaughlin@saintclairsd.org       E-MAIL: gkoons@iu29.org
PHONE NUMBER: (570) 429-2716              PHONE NUMBER: (570) 544-4748
227 S Mill St                             17 Maple Avenue
Saint Clair, PA 17970                     Mar Lin, PA 17951

Saint Marys Area Sd                       Schuylkill Valley Sd
SUPERINTENDENT: Brian Toth                SUPERINTENDENT: Michael Mitchell
E-MAIL: btoth@smasd.org                   E-MAIL: mmitchell@schuylkillvalley.org
PHONE NUMBER: (814) 834-7831              PHONE NUMBER: (610) 916-0957
977 S Saint Marys Rd                      929 Lakeshore Drive
Saint Marys, PA 15857                     Leesport, PA 19533

Salisbury Township Sd                     Scranton Sd
SUPERINTENDENT: Randy Ziegenfuss          SUPERINTENDENT: Missy Mctiernan
E-MAIL: rziegenfuss@stsd.org              E-MAIL: missy.mctiernan@ssdedu.org
PHONE NUMBER: (610) 797-2062              PHONE NUMBER: (570) 348-3474
1140 Salisbury Rd                         425 N Washington Ave
Allentown, PA 18103                       Scranton, PA 18503

Salisbury-elk Lick Sd                     Selinsgrove Area Sd
SUPERINTENDENT: Joseph Renzi              SUPERINTENDENT: Frank Jankowski
E-MAIL: renzij@selsd.com                  E-MAIL: fjankowski@seal-pa.org
PHONE NUMBER: (814) 662-2741              PHONE NUMBER: (570) 372-2201
196 Smith Ave                             401 North 18Th St
Salisbury, PA 15558                       Selinsgrove, PA 17870

Saucon Valley Sd                          Seneca Highlands Career And Technical Center
SUPERINTENDENT: Craig Butler              SUPERINTENDENT: James Young
E-MAIL: craig.butler@svpanthers.org       E-MAIL: jyoung@iu9.org
PHONE NUMBER: (610) 838-7001              PHONE NUMBER: (814) 642-2573
2097 Polk Valley Rd                       219 Edison Bates Drive
Hellertown, PA 18055                      Port Allegany, PA 16743

Sayre Area Sd                             Seneca Highlands Iu 9
SUPERINTENDENT: Jill Daloisio             SUPERINTENDENT: Don Wismar
E-MAIL: jdaloisio@sayresd.org             E-MAIL: dwismar@iu9.org
PHONE NUMBER: (570) 888-6121              PHONE NUMBER: (814) 887-5512
333 West Lockhart Street                  119 Mechanic St
Sayre, PA 18840                           Smethport, PA 16749

Schuylkill Haven Area Sd                  Seneca Valley Sd
SUPERINTENDENT: Shawn Fitzpatrick         SUPERINTENDENT: Tracy Vitale
E-MAIL: fitzpatricks@shasd.org            E-MAIL: vitaletl@svsd.net
PHONE NUMBER: (570) 385-6705              PHONE NUMBER: (724) 452-6040
501 East Main Street                      124 Seneca School Rd
Schuylkill Haven, PA 17972                Harmony, PA 16037

Schuylkill Iu 29                          Shade-central City Sd
SUPERINTENDENT: Gregory Koons             SUPERINTENDENT: John Krupper
E-MAIL: gkoons@iu29.org                   E-MAIL: jkrupper@shade.k12.pa.us
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 759 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


PHONE NUMBER: (814) 754-4648              PHONE NUMBER: (570) 286-3721
203 Mcgregor Avenue                       200 Island Blvd
Cairnbrook, PA 15924                      Sunbury, PA 17801

Shaler Area Sd                            Shippensburg Area Sd
SUPERINTENDENT: Sean Aiken                SUPERINTENDENT: Chris Suppo
E-MAIL: aikens@sasd.k12.pa.us             E-MAIL: chris.suppo@ship.k12.pa.us
PHONE NUMBER: (412) 492-1200              PHONE NUMBER: (717) 530-2700
1800 Mount Royal Blvd                     317 N Morris St
Glenshaw, PA 15116                        Shippensburg, PA 17257

Shamokin Area Sd                          Slippery Rock Area Sd
SUPERINTENDENT: Chris Venna               SUPERINTENDENT: Alfonso Angelucci
E-MAIL: cvenna@indians.k12.pa.us          E-MAIL: a_angelucci@slipperyrock.k12.pa.us
PHONE NUMBER: (570) 648-5752              PHONE NUMBER: (724) 794-2960
2000 W State St                           201 Kiester Rd
Coal Township, PA 17866                   Slippery Rock, PA 16057

Shanksville-stonycreek Sd                 Smethport Area Sd
SUPERINTENDENT: Samuel Romesberg          SUPERINTENDENT: David London
E-MAIL: sromesberg@sssd.com               E-MAIL: dlondon@smethportschools.com
PHONE NUMBER: (814) 267-4649              PHONE NUMBER: (814) 887-5543
1325 Corner Stone Road                    414 S Mechanic St
Shanksville, PA 15560                     Smethport, PA 16749

Sharon City Sd                            Solanco Sd
SUPERINTENDENT: Michael Calla             SUPERINTENDENT: Brian Bliss
E-MAIL: michael_calla@sharon.k12.pa.us    E-MAIL: brian_bliss@solanco.k12.pa.us
PHONE NUMBER: (724) 981-6390              PHONE NUMBER: (717) 786-8401
215 Forker Blvd                           121 S Hess St
Sharon, PA 16146                          Quarryville, PA 17566

Sharpsville Area Sd                       Somerset Area Sd
SUPERINTENDENT: John Vannoy               SUPERINTENDENT: Krista Mathias
E-MAIL: jvannoy@sasdpride.org             E-MAIL: kmathi@sasd.us
PHONE NUMBER: (724) 962-8300              PHONE NUMBER: (814) 443-2831
701 Pierce Avenue                         645 S Columbia Ave Ste 110
Sharpsville, PA 16150                     Somerset, PA 15501

Shenandoah Valley Sd                      Somerset County Technology Center
SUPERINTENDENT: Brian Waite               SUPERINTENDENT: Karen Remick
E-MAIL: waitb@svbluedevils.org            E-MAIL: kremick@sctc.net
PHONE NUMBER: (570) 462-1936              PHONE NUMBER: (814) 443-3651
805 West Centre Street                    281 Technology Drive
Shenandoah, PA 17976                      Somerset, PA 15501

Shenango Area Sd                          Souderton Area Sd
SUPERINTENDENT: Michael Schreck           SUPERINTENDENT: Franck Gallagher
E-MAIL: mschreck@shenango.k12.pa.us       E-MAIL: fgallagher@soudertonsd.org
PHONE NUMBER: (724) 658-7287              PHONE NUMBER: (215) 723-6061
2501 Old Pittsburgh Rd                    760 Lower Road
New Castle, PA 16101                      Souderton, PA 18964

Shikellamy Sd                             South Allegheny Sd
SUPERINTENDENT: Jason Bendle              SUPERINTENDENT: Alisa King
E-MAIL: bendlej@shikbraves.org            E-MAIL: AKing@southallegheny.org
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 760 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


PHONE NUMBER: (412) 675-3070              PHONE NUMBER: (717) 632-2500
2743 Washington Blvd                      225 Bowman Rd
Mc Keesport, PA 15133                     Hanover, PA 17331

South Butler County Sd                    South Williamsport Area Sd
SUPERINTENDENT: David Foley               SUPERINTENDENT: Mark Stamm
E-MAIL: foleyd@southbutler.net            E-MAIL: mstamm@swasd.org
PHONE NUMBER: (724) 352-1700              PHONE NUMBER: (570) 327-1581
328 Knoch Rd                              515 W Central Ave
Saxonburg, PA 16056                       South Williamsport, PA 17702

South Eastern Sd                          Southeast Delco Sd
SUPERINTENDENT: Nathan Van Deusen         SUPERINTENDENT: Stephen Butz
E-MAIL: vandeusenn@sesd.k12.pa.us         E-MAIL: sbutz@sedelco.org
PHONE NUMBER: (717) 382-4843              PHONE NUMBER: (610) 522-4300
377 Main St                               1560 Delmar Drive
Fawn Grove, PA 17321                      Folcroft, PA 19032

South Fayette Township Sd                 Southeastern Greene Sd
SUPERINTENDENT: Kenneth Lockette          SUPERINTENDENT: Rich Pekar
E-MAIL: kflockette@southfayette.org       E-MAIL: pekar.rich@segsd.org
PHONE NUMBER: (412) 221-4542              PHONE NUMBER: (724) 943-3401
3680 Old Oakdale Rd                       1000 Mapletown Rd
Mcdonald, PA 15057                        Greensboro, PA 15338

South Middleton Sd                        Southern Columbia Area Sd
SUPERINTENDENT: Matthew Strine            SUPERINTENDENT: Paul Caputo
E-MAIL: mgs@smsd.us                       E-MAIL: pcaputo@scasd.us
PHONE NUMBER: (717) 258-6484              PHONE NUMBER: (570) 356-2331
4 Forge Rd                                800 Southern Drive
Boiling Springs, PA 17007                 Catawissa, PA 17820

South Mountain Secure Trmnt Un            Southern Fulton Sd
SUPERINTENDENT: Timothy Miller            SUPERINTENDENT: Tara Will
E-MAIL: tmiller@tiu11.org                 E-MAIL: twill@sfsd.k12.pa.us
PHONE NUMBER: (717) 749-4511              PHONE NUMBER: (717) 294-2203
10056 S Mountain Rd                       3072 Great Cove Rd
South Mountain, PA 17261                  Warfordsburg, PA 17267

South Park Sd                             Southern Huntingdon County Sd
SUPERINTENDENT: Wayne Gdovic              SUPERINTENDENT: Dwayne Northcraft
E-MAIL: wayne.gdovic@sparksd.org          E-MAIL: dnorthcraft@shcsd.org
PHONE NUMBER: (412) 655-3111              PHONE NUMBER: (814) 447-5529
2005 Eagle Ridge Rd                       10339 Pogue Road
South Park, PA 15129                      Three Springs, PA 17264

South Side Area Sd                        Southern Lehigh Sd
SUPERINTENDENT: Tammy Adams               SUPERINTENDENT: Kathleen Evison
E-MAIL: tha@sssd.k12.pa.us                E-MAIL: evisonk@slsd.org
PHONE NUMBER: (724) 573-9581              PHONE NUMBER: (610) 282-3121
4949 State Route 151                      5775 Main St
Hookstown, PA 15050                       Center Valley, PA 18034

South Western Sd                          Southern Tioga Sd
SUPERINTENDENT: Jay Burkhart              SUPERINTENDENT: Sam Rotella
E-MAIL: jay_burkhart@southwesternsd.org   E-MAIL: srotella@southerntioga.org
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 761 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


PHONE NUMBER: (570) 638-2183             PHONE NUMBER: (814) 231-1011
241 Main St                              131 W Nittany Ave
Blossburg, PA 16912                      State College, PA 16801

Southern York County Sd                  Steel Center Avts
SUPERINTENDENT: Sandra Lemmon            SUPERINTENDENT: Kevin Rice
E-MAIL: sandra.lemmon@sycsd.org          E-MAIL: krice@steelcentertech.com
PHONE NUMBER: (717) 235-4811             PHONE NUMBER: (412) 469-3200
3280 Fissels Church Rd                   565 Lewis Run Road
Glen Rock, PA 17327                      Jefferson Hills, PA 15025

Southmoreland Sd                         Steel Valley Sd
SUPERINTENDENT: Vincent Mascia           SUPERINTENDENT: Edward Wehrer
E-MAIL: masciav@southmoreland.net        E-MAIL: ewehrer@steelvalleysd.org
PHONE NUMBER: (724) 887-2005             PHONE NUMBER: (412) 464-3600
200 Scottie Way                          220 E Oliver Rd
Scottdale, PA 15683                      Munhall, PA 15120

Spring Cove Sd                           Steelton-highspire Sd
SUPERINTENDENT: Betsy Baker              SUPERINTENDENT: Travis Waters
E-MAIL: bbaker@springcovesd.org          E-MAIL: twaters@shsd.k12.pa.us
PHONE NUMBER: (814) 224-5124             PHONE NUMBER: (717) 704-3800
1100 E Main Street                       250 Reynders St
Roaring Spring, PA 16673                 Steelton, PA 17113

Spring Grove Area Sd                     Sto-rox Sd
SUPERINTENDENT: George Ioannidis         SUPERINTENDENT: Frank Dalmas
E-MAIL: ioannidg@sgasd.org               E-MAIL: fdalmas@srsd.k12.pa.us
PHONE NUMBER: (717) 225-4731             PHONE NUMBER: (412) 771-3213
100 E College Ave                        600 Russellwood Ave
Spring Grove, PA 17362                   Mckees Rocks, PA 15136

Springfield Sd                           Stroudsburg Area Sd
SUPERINTENDENT: Anthony Barber           SUPERINTENDENT: Cosmas Curry
E-MAIL: anthony.barber@ssdcougars.org    E-MAIL: ccurry@sburg.org
PHONE NUMBER: (610) 938-6000             PHONE NUMBER: (570) 421-1990
111 W Leamy Ave                          123 Linden St
Springfield, PA 19064                    Stroudsburg, PA 18360

Springfield Township Sd                  Sullivan County Sd
SUPERINTENDENT: Nancy Hacker             SUPERINTENDENT: Patricia Cross
E-MAIL: nancy_hacker@sdst.org            E-MAIL: crospatr@sulcosd.k12.pa.us
PHONE NUMBER: (215) 233-6000             PHONE NUMBER: (570) 946-8200
1901 E Paper Mill Rd                     777 South Street
Oreland, PA 19075                        Laporte, PA 18626

Spring-ford Area Sd                      Sun Area Technical Institute
SUPERINTENDENT: David Goodin             SUPERINTENDENT: Jennifer Hain
E-MAIL: dgood@spring-ford.net            E-MAIL: jhain@sun-tech.org
PHONE NUMBER: (610) 705-6000             PHONE NUMBER: (570) 966-1031
857 South Lewis Road                     815 E Market St
Royersford, PA 19468                     New Berlin, PA 17855

State College Area Sd                    Susquehanna Community Sd
SUPERINTENDENT: Robert Odonnell          SUPERINTENDENT: Peter Supko
E-MAIL: rjo11@scasd.org                  E-MAIL: psupko@scschools.org
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 762 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


PHONE NUMBER: (570) 853-4921              PHONE NUMBER: (724) 223-2000
3192 Turnpike St.                         231 Park Ave
Susquehanna, PA 18847                     Washington, PA 15301

Susquehanna County Ctc                    Tri-valley Sd
SUPERINTENDENT: Alice Davis               SUPERINTENDENT: Mark Snyder
E-MAIL: alice.davis@scctc-school.org      E-MAIL: mds@tri-valley.k12.pa.us
PHONE NUMBER: (570) 278-9229              PHONE NUMBER: (570) 682-9013
2374 Elk Lake School Road                 110 W Main St
Dimock, PA 18844                          Valley View, PA 17983

Susquehanna Township Sd                   Troy Area Sd
SUPERINTENDENT: Tamara Willis             SUPERINTENDENT: Eric Stair
E-MAIL: twillis@hannasd.org               E-MAIL: superintendent@troyareasd.org
PHONE NUMBER: (717) 657-5100              PHONE NUMBER: (570) 297-2750
2579 Interstate Drive                     68 Fenner Ave
Harrisburg, PA 17110                      Troy, PA 16947

Susquenita Sd                             Tulpehocken Area Sd
SUPERINTENDENT: Kent Smith                SUPERINTENDENT: Andrew Netznik
E-MAIL: ksmith@susq.k12.pa.us             E-MAIL: anetznik@tulpehocken.org
PHONE NUMBER: (717) 957-6000              PHONE NUMBER: (717) 933-4611
1725 Schoolhouse Rd                       27 Rehrersburg Road
Duncannon, PA 17020                       Bethel, PA 19507

Tamaqua Area Sd                           Tunkhannock Area Sd
SUPERINTENDENT: Raymond Kinder            SUPERINTENDENT: Heather Mcpherson
E-MAIL: rkinder@tamaqua.k12.pa.us         E-MAIL: heather.mcpherson@tasd.net
PHONE NUMBER: (570) 668-2570              PHONE NUMBER: (570) 836-3111
138 West Broad St                         41 Philadelphia Ave
Tamaqua, PA 18252                         Tunkhannock, PA 18657

Titusville Area Sd                        Turkeyfoot Valley Area Sd
SUPERINTENDENT: Stephanie Keebler         SUPERINTENDENT: Jeffrey Malaspino
E-MAIL: skeebler@gorockets.org            E-MAIL: malaspino@turkeyfoot.k12.pa.us
PHONE NUMBER: (814) 827-2715              PHONE NUMBER: (814) 395-3621
Scheide House                             172 Turkeyfoot Rd
Titusville, PA 16354                      Confluence, PA 15424

Towanda Area Sd                           Tuscarora Iu 11
SUPERINTENDENT: Dennis Peachey            SUPERINTENDENT: Shawn       Kovac
E-MAIL: dpeachey@tsd.k12.pa.us            E-MAIL: skovac@tiu11.org
PHONE NUMBER: (570) 265-2101              PHONE NUMBER: (717) 542-2501
410 State St                              2527 Us Highway 522 South
Towanda, PA 18848                         Mc Veytown, PA 17051

Tredyffrin-easttown Sd                    Tuscarora Sd
SUPERINTENDENT: Richard Gusick            SUPERINTENDENT: Rodney Benedick
E-MAIL: gusickr@tesd.net                  E-MAIL: rodney.benedick@tus.k12.pa.us
PHONE NUMBER: (610) 240-1900              PHONE NUMBER: (717) 328-3127
940 West Valley Business Center           100 W Seminary St
Wayne, PA 19087                           Mercersburg, PA 17236

Trinity Area Sd                           Tussey Mountain Sd
SUPERINTENDENT: Michael Lucas             SUPERINTENDENT: Jerry Shoemake
E-MAIL: lucasm@trinitypride.org           E-MAIL: jshoemake@tmsd.net
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 763 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


PHONE NUMBER: (814) 635-3670               PHONE NUMBER: (814) 446-5615
199 Front Street                           10780 Route 56 East
Saxton, PA 16678                           Armagh, PA 15920

Twin Valley Sd                             Upper Adams Sd
SUPERINTENDENT: Robert Pleis               SUPERINTENDENT: Wesley Doll
E-MAIL: rpleis@tvsd.org                    E-MAIL: w.doll@upperadams.org
PHONE NUMBER: (610) 286-8600               PHONE NUMBER: (717) 677-7191
4851 N. Twin Valley Road                   161 N Main St
Elverson, PA 19520                         Biglerville, PA 17307

Tyrone Area Sd                             Upper Bucks County Technical School
SUPERINTENDENT: Leslie Estep               SUPERINTENDENT: Jeff Sweda
E-MAIL: laestep@tyrone.k12.pa.us           E-MAIL: jsweda@ubtech.org
PHONE NUMBER: (814) 684-0710               PHONE NUMBER: (215) 795-2911
701 Clay Avenue                            3115 Ridge Road
Tyrone, PA 16686                           Perkasie, PA 18944

Union Area Sd                              Upper Darby Sd
SUPERINTENDENT: Michael Ross               SUPERINTENDENT: Daniel Mcgarry
E-MAIL: m_ross@union.k12.pa.us             E-MAIL: dmcgarry@upperdarbysd.org
PHONE NUMBER: (724) 658-4501               PHONE NUMBER: (610) 789-7200
2106 Camden Avenue                         4611 Bond Ave
New Castle, PA 16101                       Drexel Hill, PA 19026

Union City Area Sd                         Upper Dauphin Area Sd
SUPERINTENDENT: Matthew Bennett            SUPERINTENDENT: Jared Shade
E-MAIL: mbennett@ucasd.org                 E-MAIL: shadej@udasd.org
PHONE NUMBER: (814) 438-3804               PHONE NUMBER: (717) 362-8134
107 Concord St                             5668 State Route 209
Union City, PA 16438                       Lykens, PA 17048

Union Sd                                   Upper Dublin Sd
SUPERINTENDENT: John Kimmel                SUPERINTENDENT: Steven Yanni
E-MAIL: kimmeljt@unionsd.net               E-MAIL: syanni@udsd.org
PHONE NUMBER: (814) 473-6311               PHONE NUMBER: (215) 643-8800
354 Baker Street Ste 2                     1580 Fort Washington Ave
Rimersburg, PA 16248                       Maple Glen, PA 19002

Uniontown Area Sd                          Upper Merion Area Sd
SUPERINTENDENT: Charles Machesky           SUPERINTENDENT: John Toleno
E-MAIL: charles.machesky@uasdraiders.org   E-MAIL: jtoleno@umasd.org
PHONE NUMBER: (724) 438-4501               PHONE NUMBER: (610) 205-6400
205 Wilson Avenue                          435 Crossfield Rd
Uniontown, PA 15401                        King Of Prussia, PA 19406

Unionville-chadds Ford Sd                  Upper Moreland Township Sd
SUPERINTENDENT: John Sanville              SUPERINTENDENT: Michael Roth
E-MAIL: jsanville@ucfsd.net                E-MAIL: mroth@umtsd.org
PHONE NUMBER: (610) 347-0970               PHONE NUMBER: (215) 830-1511
740 Unionville Road                        2900 Terwood Rd
Kennett Square, PA 19348                   Willow Grove, PA 19090

United Sd                                  Upper Perkiomen Sd
SUPERINTENDENT: Barbara Parkins            SUPERINTENDENT: Allyn Roche
E-MAIL: bparkins@unitedsd.net              E-MAIL: aroche@upsd.org
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 764 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


PHONE NUMBER: (215) 679-7961             PHONE NUMBER: (814) 723-6900
2229 East Buck Rd Suite 1                6820 Market Street
Pennsburg, PA 18073                      Russell, PA 16345

Upper Saint Clair Sd                     Warrior Run Sd
SUPERINTENDENT: John Rozzo               SUPERINTENDENT: Alan Hack
E-MAIL: jrozzo@uscsd.k12.pa.us           E-MAIL: ahack@wrsd.org
PHONE NUMBER: (412) 833-1600             PHONE NUMBER: (570) 649-5138
1820 Mclughln Rn Rd Upr St Clr           4800 Susquehanna Trail
Pittsburgh, PA 15241                     Turbotville, PA 17772

Valley Grove Sd                          Warwick Sd
SUPERINTENDENT: Kevin Briggs             SUPERINTENDENT: April Hershey
E-MAIL: kbriggs@staff.vgsd.org           E-MAIL: ahershey@warwicksd.org
PHONE NUMBER: (814) 432-4919             PHONE NUMBER: (717) 626-3734
429 Wiley Ave                            301 W Orange St
Franklin, PA 16323                       Lititz, PA 17543

Valley View Sd                           Washington Sd
SUPERINTENDENT: Michael Boccella         SUPERINTENDENT: James Konrad
E-MAIL: mboccella@valleyviewsd.org       E-MAIL: konradj@prexie.us
PHONE NUMBER: (570) 876-5080             PHONE NUMBER: (724) 223-5000
1 Columbus Dr                            311 Allison Ave
Archbald, PA 18403                       Washington, PA 15301

Venango Technology Center                Wattsburg Area Sd
SUPERINTENDENT: Mario Fontanazza         SUPERINTENDENT: Kenneth Berlin
E-MAIL: mfontanazza@vtc1.org             E-MAIL: ken.berlin@wattsburg.org
PHONE NUMBER: (814) 677-3097             PHONE NUMBER: (814) 824-3400
One Vo Tech Drive                        10782 Wattsburg Road
Oil City, PA 16301                       Erie, PA 16509

Wallenpaupack Area Sd                    Wayne Highlands Sd
SUPERINTENDENT: Michael Silsby           SUPERINTENDENT: Gregory Frigoletto
E-MAIL: silsby@wallenpaupack.org         E-MAIL: frigoletto.greg@waynehighlands.org
PHONE NUMBER: (570) 226-4557             PHONE NUMBER: (570) 253-4661
2552 Route 6                             474 Grove St
Hawley, PA 18428                         Honesdale, PA 18431

Wallingford-swarthmore Sd                Waynesboro Area Sd
SUPERINTENDENT: Lisa Palmer              SUPERINTENDENT: Tod Kline
E-MAIL: lpalmer@wssd.org                 E-MAIL: tod_kline@wasd.k12.pa.us
PHONE NUMBER: (610) 892-3470             PHONE NUMBER: (717) 762-1191
200 S Providence Rd                      210 Clayton Ave
Wallingford, PA 19086                    Waynesboro, PA 17268

Warren County Avts                       Weatherly Area Sd
SUPERINTENDENT: James Evers              SUPERINTENDENT: Teresa Young
E-MAIL: eversj@wcsdpa.org                E-MAIL: youngt@weatherlysd.org
PHONE NUMBER: (814) 726-1260             PHONE NUMBER: (570) 427-8681
347 East 5Th Avenue                      602 6Th St
Warren, PA 16365                         Weatherly, PA 18255

Warren County Sd                         Wellsboro Area Sd
SUPERINTENDENT: Amy Stewart              SUPERINTENDENT: Brenda Freeman
E-MAIL: stewarta@wcsdpa.org              E-MAIL: bfreeman@wellsborosd.org
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 765 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


PHONE NUMBER: (570) 724-4424             PHONE NUMBER: (717) 789-3934
227 Nichols Street                       2606 Shermans Valley Road
Wellsboro, PA 16901                      Elliottsburg, PA 17024

West Allegheny Sd                        West Shore Sd
SUPERINTENDENT: Jerri Lippert            SUPERINTENDENT: Todd Stoltz
E-MAIL: jlippert@westasd.org             E-MAIL: tstoltz@wssd.k12.pa.us
PHONE NUMBER: (724) 695-3422             PHONE NUMBER: (717) 938-9577
600 Donaldson Road                       507 Fishing Creek Rd
Oakdale, PA 15071                        Lewisberry, PA 17339

West Branch Area Sd                      West Side Ctc
SUPERINTENDENT: Michael Dutrow           SUPERINTENDENT: Thomas Duffy
E-MAIL: mdutrow@westbranch.org           E-MAIL: tduffy@dsdhs.com
PHONE NUMBER: (814) 345-5615             PHONE NUMBER: (570) 288-8493
516 Allport Cutoff                       75 Evans Street
Morrisdale, PA 16858                     Kingston, PA 18704

West Chester Area Sd                     West York Area Sd
SUPERINTENDENT: Jim Scanlon              SUPERINTENDENT: Todd Davies
E-MAIL: JScanlon@wcasd.net               E-MAIL: tmdavies@wyasd.k12.pa.us
PHONE NUMBER: (484) 266-1000             PHONE NUMBER: (717) 792-2796
829 Paoli Pike                           2605 W Market St
West Chester, PA 19380                   York, PA 17404

West Greene Sd                           Western Area Ctc
SUPERINTENDENT: Brian Jackson            SUPERINTENDENT: Dennis Mccarthy
E-MAIL: jacksonb@wgsd.org                E-MAIL: dmccarthy@wactc.net
PHONE NUMBER: (724) 499-5183             PHONE NUMBER: (724) 746-2890
1367 Hargus Creek Road                   688 Western Avenue
Waynesburg, PA 15370                     Canonsburg, PA 15317

West Jefferson Hills Sd                  Western Beaver County Sd
SUPERINTENDENT: Michael Ghilani          SUPERINTENDENT: Rob Postupac
E-MAIL: mghilani@wjhsd.net               E-MAIL: rob.postupac@westernbeaver.org
PHONE NUMBER: (412) 655-8450             PHONE NUMBER: (724) 643-9310
835 Old Clairton Rd                      343 Ridgemont Dr
Jefferson Hills, PA 15025                Midland, PA 15059

West Middlesex Area Sd                   Western Montgomery Ctc
SUPERINTENDENT: Raymond Omer             SUPERINTENDENT: Christopher Moritzen
E-MAIL: romer@wmasd.k12.pa.us            E-MAIL: cmoritzen@westerncenter.org
PHONE NUMBER: (724) 634-3030             PHONE NUMBER: (610) 489-7272
3591 Sharon Rd Luther Low Bldg           77 Graterford Road
West Middlesex, PA 16159                 Limerick, PA 19468

West Mifflin Area Sd                     Western Wayne Sd
SUPERINTENDENT: Jeffrey Solomon          SUPERINTENDENT: MATTHEW BARRETT
E-MAIL: solomonj@wmasd.org               E-MAIL: mbarrett@westernwayne.org
PHONE NUMBER: (412) 466-9131             PHONE NUMBER: (800) 321-9973
1020 Lebanon Road                        1970C Easton Turnpike
West Mifflin, PA 15122                   Lake Ariel, PA 18436

West Perry Sd                            Westmont Hilltop Sd
SUPERINTENDENT: David Zula               SUPERINTENDENT: Thomas Mitchell
E-MAIL: dzula@westperry.org              E-MAIL: trm@whsd.org
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 766 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


PHONE NUMBER: (814) 255-6751              PHONE NUMBER: (814) 832-2125
222 Fair Oaks Dr                          515 W 3Rd St
Johnstown, PA 15905                       Williamsburg, PA 16693

Westmoreland Iu 7                         Williamsport Area Sd
SUPERINTENDENT: Jason Conway              SUPERINTENDENT: Timothy Bowers
E-MAIL: jconway@wiu7.org                  E-MAIL: tbowers@wasd.org
PHONE NUMBER: (724) 836-2460              PHONE NUMBER: (570) 327-5500
102 Equity Dr                             2780 West Fourth Street
Greensburg, PA 15601                      Williamsport, PA 17701

Whitehall-coplay Sd                       Wilmington Area Sd
SUPERINTENDENT: Lorie Hackett             SUPERINTENDENT: Jeffrey Matty
E-MAIL: hackettl@whitehallcoplay.org      E-MAIL: matty@wasd.school
PHONE NUMBER: (610) 439-1431              PHONE NUMBER: (724) 656-8866
2940 Macarthur Rd                         300 Wood St
Whitehall, PA 18052                       New Wilmington, PA 16142

Wilkes-barre Area Ctc                     Wilson Sd
SUPERINTENDENT: Brian Costello            SUPERINTENDENT: Richard Faidley
E-MAIL: bcostello@wbasd.k12.pa.us         E-MAIL: fairic@wilsonsd.org
PHONE NUMBER: (570) 822-4131              PHONE NUMBER: (610) 670-0180
Jumper Road Plains Township               2601 Grandview Blvd
Wilkes-Barre, PA 18705                    West Lawn, PA 19609

Wilkes-barre Area Sd                      Wilson Area Sd
SUPERINTENDENT: Brian Costello            SUPERINTENDENT: Douglas Wagner
E-MAIL: bcostello@wbasd.k12.pa.us         E-MAIL: dwagner@wilsonareasd.org
PHONE NUMBER: (570) 826-7182              PHONE NUMBER: (484) 373-6000
730 S Main St                             2040 Washington Blvd
Wilkes Barre, PA 18711                    Easton, PA 18042

Wilkinsburg Borough Sd                    Windber Area Sd
SUPERINTENDENT: Linda Iverson             SUPERINTENDENT: Joseph Kimmel
E-MAIL: iversonl@wilkinsburgschools.org   E-MAIL: jkimmel@windberschools.org
PHONE NUMBER: (412) 371-9667              PHONE NUMBER: (814) 467-5551
718 Wallace Ave                           2301 Graham Ave
Wilkinsburg, PA 15221                     Windber, PA 15963

William Penn Sd                           Wissahickon Sd
SUPERINTENDENT: Eric Becoats              SUPERINTENDENT: James Crisfield
E-MAIL: ebecoats@wpsd.k12.pa.us           E-MAIL: jcrisfield@wsdweb.org
PHONE NUMBER: (610) 284-8005              PHONE NUMBER: (215) 619-8000
100 Green Avenue Annex                    601 Knight Rd
Lansdowne, PA 19050                       Ambler, PA 19002

Williams Valley Sd                        Woodland Hills Sd
SUPERINTENDENT: Diane Best                SUPERINTENDENT: James Harris
E-MAIL: dbest@wvschools.net               E-MAIL: harrja@whsd.net
PHONE NUMBER: (717) 647-2167              PHONE NUMBER: (412) 731-1300
10330 State Route 209                     2430 Greensburg Pike
Tower City, PA 17980                      Pittsburgh, PA 15221

Williamsburg Community Sd                 Wyalusing Area Sd
SUPERINTENDENT: Lisa Murgas               SUPERINTENDENT: Jason Bottiglieri
E-MAIL: lmurgas@williamsburg.k12.pa.us    E-MAIL: jbottiglieri@wyalusingrams.com
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 767 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


PHONE NUMBER: (570) 746-1600             PHONE NUMBER: (401) 253-4000
42 Main St                               151 State Street
Wyalusing, PA 18853                      Bristol, RI 02809

Wyoming Area Sd                          Burrillville
SUPERINTENDENT: Janet Serino             SUPERINTENDENT: Michael Sollitto
E-MAIL: jserino@wyomingarea.org          E-MAIL: sollittom@bsd-ri.net
PHONE NUMBER: (570) 655-3733             PHONE NUMBER: (401) 568-1301
20 Memorial St                           2300 Bronco Highway
Exeter, PA 18643                         Harrisville, RI 02830

Wyoming Valley West Sd                   Central Falls
SUPERINTENDENT: Irvin Deremer            SUPERINTENDENT: Stephanie Toledo
E-MAIL: ideremer@wvwsd.org               E-MAIL: toledos@cfschools.net
PHONE NUMBER: (570) 288-6551             PHONE NUMBER: (401) 727-7700
450 N Maple Ave                          949 Dexter St.
Kingston, PA 18704                       Central Falls, RI 02863

Wyomissing Area Sd                       Chariho
SUPERINTENDENT: Robert Scoboria          SUPERINTENDENT: Gina Picard
E-MAIL: rscoboria@wyoarea.org            E-MAIL: gina.picard@chariho.k12.ri.us
PHONE NUMBER: (610) 374-0739             PHONE NUMBER: (401) 364-7575
630 Evans Ave                            455A Switch Road
Wyomissing, PA 19610                     Wood River Junction, RI 02894

York Co School Of Technology             Coventry
SUPERINTENDENT: David Thomas             SUPERINTENDENT: Craig Levis
E-MAIL: dthomas@ytech.edu                E-MAIL: leviscraig@coventryschools.net
PHONE NUMBER: (717) 741-0820             PHONE NUMBER: (401) 822-9400
2179 South Queen Street                  1675 Flat River Road
York, PA 17402                           Coventry, RI 02816

York Suburban Sd                         Cranston
SUPERINTENDENT: Timothy Williams         SUPERINTENDENT: Jeannine Masse
E-MAIL: twilliams@yssd.org               E-MAIL: jnota@cpsed.net
PHONE NUMBER: (717) 885-1210             PHONE NUMBER: (401) 270-8170
1800 Hollywood Dr                        845 Park Avenue
York, PA 17403                           Cranston, RI 02910

Yough Sd                                 Cumberland
SUPERINTENDENT: Janet Sardon             SUPERINTENDENT: Robert Mitchell
E-MAIL: sardonj@youghsd.net              E-MAIL: robert.mitchell@cumberlandschools.org
PHONE NUMBER: (724) 446-7272             PHONE NUMBER: (401) 658-1600
915 Lowber Rd                            2602 Mendon Road
Herminie, PA 15637                       Cumberland, RI 02864

Barrington                               Davies Career And Tech
SUPERINTENDENT: Michael Messore          SUPERINTENDENT: Adam Tabloff
E-MAIL: messorem@barringtonschools.org   E-MAIL: aflynn@daviestech.org
PHONE NUMBER: (401) 245-5000             PHONE NUMBER: (401) 728-1500
283 County Road                          50 Jenckes Hill Road
Barrington, RI 02806                     Lincoln, RI 02865

Bristol Warren                           Dcyf
SUPERINTENDENT: Jonathan Brice           SUPERINTENDENT: Trista Piccola
E-MAIL: jonathan.brice@bwrsd.org         E-MAIL: Trista.Piccola@dcyf.ri.gov
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 768 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


PHONE NUMBER: (401) 528-3576             PHONE NUMBER: (401) 423-7020
101 Friendship Street                    76 Melrose Avenue
Providence, RI 02903                     Jamestown, RI 02835

East Bay Educational Collaborative       Johnston
SUPERINTENDENT: Donna Ottaviano          SUPERINTENDENT: Bernard Dilullo
E-MAIL: donna.ottaviano@ebecri.org       E-MAIL: bdilullo@johnstonschools.org
PHONE NUMBER: (401) 245-4998             PHONE NUMBER: (401) 233-1900
317 Market Street                        10 Memorial Avenue
Warren, RI 02885                         Johnston, RI 02919

East Greenwich                           Lincoln
SUPERINTENDENT: Alexis Meyer             SUPERINTENDENT: Lawrence Filippelli
E-MAIL: ameyer@egsd.net                  E-MAIL: filippellil@lincolnps.org
PHONE NUMBER: (401) 398-1201             PHONE NUMBER: (401) 721-3300
111 Peirce Street                        1624 Lonsdale Avenue
East Greenwich, RI 02818                 Lincoln, RI 02865

East Providence                          Little Compton
SUPERINTENDENT: Kathryn Crowley          SUPERINTENDENT: Laurie Mitchell
E-MAIL: kcrowley@epschoolsri.com         E-MAIL: ldias-mitchell@lcsd.k12.ri.us
PHONE NUMBER: (401) 431-4640             PHONE NUMBER: (401) 635-2351
145 Taunton Avenue                       28 Commons
East Providence, RI 02914                Little Compton, RI 02837

Exeter-west Greenwich                    Met Career And Tech
SUPERINTENDENT: James Erinakes           SUPERINTENDENT: Nancy Diaz
E-MAIL: james_erinakes@ewg.k12.ri.us     E-MAIL: ndiaz@metmail.org
PHONE NUMBER: (401) 397-5125             PHONE NUMBER: (401) 752-2600
940 Nooseneck Hill Road                  325 Public Street
West Greenwich, RI 02817                 Providence, RI 02905

Foster                                   Middletown
SUPERINTENDENT: Michael Barnes           SUPERINTENDENT: Rosemarie Kraeger
E-MAIL: mbarnes@fgschools.com            E-MAIL: rkraeger@mpsri.net
PHONE NUMBER: (401) 647-5100             PHONE NUMBER: (401) 849-2122
160 Foster Ctr Rd/Isaac                  26 Oliphant Lane
Foster, RI 02825                         Middletown, RI 02842

Foster-glocester                         Narragansett
SUPERINTENDENT: Michael Barnes           SUPERINTENDENT: Peter Cummings
E-MAIL: mbarnes@fgschools.com            E-MAIL: pcummings@nssk12.org
PHONE NUMBER: (401) 710-7500             PHONE NUMBER: (401) 792-9450
91 Anan Wade Road                        25 Fifth Avenue
North Scituate, RI 02857                 Narragansett, RI 02882

Glocester                                New Shoreham
SUPERINTENDENT: Michael Barnes           SUPERINTENDENT: Michael Convery
E-MAIL: mbarnes@fg.k12.ri.us             E-MAIL: mconvery@bischool.net
PHONE NUMBER: (401) 568-4160             PHONE NUMBER: (401) 466-7732
Glocester Town Hall                      Block Island School
Chepachet, RI 02814                      Block Island, RI 02807

Jamestown                                Newport
SUPERINTENDENT: Kenneth Duva             SUPERINTENDENT: Colleen Jermain
E-MAIL: duva.ken@jamestownschools.org    E-MAIL: colleenjermain@npsri.net
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 769 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


PHONE NUMBER: (401) 847-2100                 PHONE NUMBER: (401) 222-3525
15 Wickham Road                              One Corliss Park
Newport, RI 02840                            Providence, RI 02908

North Kingstown                              Scituate
SUPERINTENDENT: Phil Auger                   SUPERINTENDENT: Carol Blanchette
E-MAIL: phil_auger@nksd.net                  E-MAIL: Carol.Blanchette@ScituateSchoolsRI.net
PHONE NUMBER: (401) 268-6200                 PHONE NUMBER: (401) 647-4100
100 Romano Vineyard Way                      197 Danielson Pike
North Kingstown, RI 02852                    North Scituate, RI 02857

North Providence                             Smithfield
SUPERINTENDENT: Joseph Goho                  SUPERINTENDENT: Judith Paolucci
E-MAIL: joseph.goho@npsd.k12.ri.us           E-MAIL: jpaolucci@smithfield-ps.org
PHONE NUMBER: (401) 233-1100                 PHONE NUMBER: (401) 231-6606
2240 Mineral Spring Avenue                   49 Farnum Pike
North Providence, RI 02911                   Smithfield, RI 02917

North Smithfield                             South Kingstown
SUPERINTENDENT: Michael Jean                 SUPERINTENDENT: Linda Savastano
E-MAIL: mstjean@nsps.us                      E-MAIL: lsavastano@sksd-ri.net
PHONE NUMBER: (401) 769-5492                 PHONE NUMBER: (401) 360-1300
83 Greene Street                             307 Curtis Corner Road
Slatersville, RI 02876                       Wakefield, RI 02879

Northern Ri Collaborative                    Tiverton
SUPERINTENDENT: Georgia Fortunato            SUPERINTENDENT: Peter Sanchioni
E-MAIL: gfortunato@nric-ri.org               E-MAIL: psanchioni@tivertonschools.org
PHONE NUMBER: (401) 495-2000                 PHONE NUMBER: (401) 624-8475
640 George Washington Hwy                    100 North Brayton Road
Lincoln, RI 02865                            Tiverton, RI 02878

Pawtucket                                    Urban Collaborative
SUPERINTENDENT: Cheryl Mcwilliams            SUPERINTENDENT: Michael Finley
E-MAIL: mcwilliamsc@psdri.net                E-MAIL: michaelf@ucap.org
PHONE NUMBER: (401) 729-6300                 PHONE NUMBER: (401) 272-0881
286 Main Street                              75 Carpenter Street
Pawtucket, RI 02860                          Providence, RI 02903

Portsmouth                                   Warwick
SUPERINTENDENT: Thomas Kenworthy             SUPERINTENDENT: Philip Thornton
E-MAIL: kenworthyt@portsmouthschoolsri.org   E-MAIL: philip.thornton@warwickschools.org
PHONE NUMBER: (401) 683-1039                 PHONE NUMBER: (401) 734-3100
29 Middle Road                               34 Warwick Lake Avenue
Portsmouth, RI 02871                         Warwick, RI 02889

Providence                                   West Bay Collaborative
SUPERINTENDENT: Harrison Peters              SUPERINTENDENT: Maryann Struble
E-MAIL: harrison.peters@ppsd.org             E-MAIL: mstruble@westbaycollaborative.org
PHONE NUMBER: (401) 456-9100                 PHONE NUMBER: (401) 941-8353
797 Westminster Street                       144 Bignall Street
Providence, RI 02903                         Warwick, RI 02888

R.i. Sch For The Deaf                        West Warwick
SUPERINTENDENT: Nancy Heath                  SUPERINTENDENT: Karen Tarasevich
E-MAIL: nmaguireheath@rideaf.net
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 770 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


E-MAIL:                                    SUPERINTENDENT: Kathy Hipp
ktarasevich@westwarwickpublicschools.com   E-MAIL: hippk@acsd3.org
PHONE NUMBER: (401) 821-1180               PHONE NUMBER: (864) 348-6196
10 Harris Avenue                           335 West Front Street
West Warwick, RI 02893                     Iva, SC 29655

Westerly                                   Anderson 04
SUPERINTENDENT: Mark Garceau               SUPERINTENDENT: Joanne Avery
E-MAIL: mgarceau@westerly.k12.ri.us        E-MAIL: javery@anderson4.org
PHONE NUMBER: (401) 348-2700               PHONE NUMBER: (864) 403-2000
15 Highland Avenue                         315 East Queen Street
Westerly, RI 02891                         Pendleton, SC 29670

Woonsocket                                 Anderson 05
SUPERINTENDENT: Patrick Mcgee              SUPERINTENDENT: Thomas Wilson
E-MAIL: pmcgee@woonsocketschools.com       E-MAIL: tomwilson@anderson5.net
PHONE NUMBER: (401) 767-4600               PHONE NUMBER: (864) 260-5000
108 High Street                            400 Pearman Dairy Road
Woonsocket, RI 02895                       Anderson, SC 29625

Abbeville 60                               Anderson 80
SUPERINTENDENT: Betty Hall                 SUPERINTENDENT: Hollie Harrell
E-MAIL: bjhall@acsdsc.org                  E-MAIL: hharrell@andersonctc.k12.sc.us
PHONE NUMBER: (864) 366-5427               PHONE NUMBER: (864) 847-4121
400 Greenville Street                      702 Belton Highway
Abbeville, SC 29620                        Williamston, SC 29697

Aiken 01                                   Bamberg 01
SUPERINTENDENT: King Laurence              SUPERINTENDENT: Phyllis Schwarting
E-MAIL: klaurence@acpsd.net                E-MAIL: pschwarting@bamberg1.net
PHONE NUMBER: (803) 641-2430               PHONE NUMBER: (803) 245-3053
1000 Brookhaven Drive                      3830 Faust Street
Aiken, SC 29803                            Bamberg, SC 29003

Allendale 01                               Bamberg 02
SUPERINTENDENT: Margaret Gilmore           SUPERINTENDENT: Thelma Sojourner
E-MAIL: gilmorem@acs.k12.sc.us             E-MAIL: tsojourner@bamberg2.org
PHONE NUMBER: (803) 584-4603               PHONE NUMBER: (803) 793-3346
3249 Allendale-Fairfax Highway             62 Holly Avenue
Fairfax, SC 29827                          Denmark, SC 29042

Anderson 01                                Barnwell 19
SUPERINTENDENT: Robbie Binnicker           SUPERINTENDENT: David Corder
E-MAIL: binnickr@apps.anderson1.org        E-MAIL: david.corder@barnwell19.net
PHONE NUMBER: (864) 847-7344               PHONE NUMBER: (803) 284-5605
801 North Hamilton Street                  297 Pascallas Street
Williamston, SC 29697                      Blackville, SC 29817

Anderson 02                                Barnwell 29
SUPERINTENDENT: Donald Andrews             SUPERINTENDENT: Marcella Heyward
E-MAIL: dandrews@asd2.org                  E-MAIL: mheyward@williston.k12.sc.us
PHONE NUMBER: (864) 369-7364               PHONE NUMBER: (803) 266-7878
10990 Belton-Honea Path Hwy.               12255 Main Street
Honea Path, SC 29654                       Williston, SC 29853

Anderson 03                                Barnwell 45
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 771 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


SUPERINTENDENT: Crystal Stapleton             SUPERINTENDENT: Antwon Sutton
E-MAIL: cstapleton@bsd45.net                  E-MAIL: asutton@chester.k12.sc.us
PHONE NUMBER: (803) 541-1300                  PHONE NUMBER: (803) 385-6122
770 Hagood Avenue                             509 District Office Drive
Barnwell, SC 29812                            Chester, SC 29706

Barnwell 80                                   Chesterfield 01
SUPERINTENDENT: Crissie Stapleton             SUPERINTENDENT: Harrison Goodwin
E-MAIL: cstapleton@bsd45.net                  E-MAIL: hgoodwin@chesterfieldschools.org
PHONE NUMBER: (803) 259-5512                  PHONE NUMBER: (843) 623-2175
5214 Reynolds Road                            401 West Boulevard
Blackville, SC 29817                          Chesterfield, SC 29709

Beaufort 01                                   Clarendon 01
SUPERINTENDENT: Frank Rodriguez               SUPERINTENDENT: Barbara Champagne
E-MAIL: frank.rodriguez@beaufort.k12.sc.us    E-MAIL: bragin@clar1.k12.sc.us
PHONE NUMBER: (843) 322-2300                  PHONE NUMBER: (803) 485-2325
2900 Mink Point Boulevard                     12 South Church Street
Beaufort, SC 29902                            Summerton, SC 29148

Beaufort 80                                   Clarendon 02
SUPERINTENDENT: Mike Lovecchio                SUPERINTENDENT: Shawn Johnson
E-MAIL: lovecchiom@bjace.org                  E-MAIL: sjohnson@csd2.org
PHONE NUMBER: (843) 987-8107                  PHONE NUMBER: (803) 435-4435
80 Lowcountry Drive                           15 Major Drive
Ridgeland, SC 29936                           Manning, SC 29102

Berkeley 01                                   Clarendon 03
SUPERINTENDENT: Eddie Ingram                  SUPERINTENDENT: Connie Dennis
E-MAIL: ingrame@bcsdschools.net               E-MAIL: cdennis@clarendon3.org
PHONE NUMBER: (843) 899-8600                  PHONE NUMBER: (843) 659-2188
229 Main Street                               1177 Atkinson Street
Moncks Corner, SC 29461                       Turbeville, SC 29162

Calhoun 01                                    Colleton 01
SUPERINTENDENT: Steve Wilson                  SUPERINTENDENT: John Tindal
E-MAIL: swilson@ccpsonline.net                E-MAIL: jtindal@colleton.k12.sc.us
PHONE NUMBER: (803) 655-7310                  PHONE NUMBER: (843) 782-4525
125 Herlong Avenue                            213 North Jefferies Boulevard
St. Matthews, SC 29135                        Walterboro, SC 29488

Charleston 01                                 Darlington 01
SUPERINTENDENT: Gerrita Postlewait            SUPERINTENDENT: Tim Newman
E-MAIL: superintendent@charleston.k12.sc.us   E-MAIL: timothy.newman@darlington.k12.sc.us
PHONE NUMBER: (843) 937-6571                  PHONE NUMBER: (843) 398-2267
75 Calhoun Street                             120 East Smith Avenue
Charleston, SC 29401                          Darlington, SC 29532

Cherokee 01                                   Deaf & Blind School
SUPERINTENDENT: Dana Fall                     SUPERINTENDENT: Page Mc Craw
E-MAIL: dana.fall@cherokee1.org               E-MAIL: pmccraw@scsdb.org
PHONE NUMBER: (864) 206-2201                  PHONE NUMBER: (864) 585-7711
141 Twin Lakes Road                           355 Cedar Springs Road
Gaffney, SC 29341                             Spartanburg, SC 29302

Chester 01                                    Dillon 03
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 772 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


SUPERINTENDENT: John Kirby                SUPERINTENDENT: Richard Omalley
E-MAIL: john.kirby@lattavikings.com       E-MAIL: romalley@fsd1.org
PHONE NUMBER: (843) 752-7101              PHONE NUMBER: (843) 669-4141
205 King Street                           319 South Dargan Street
Latta, SC 29565                           Florence, SC 29506

Dillon 04                                 Florence 02
SUPERINTENDENT: Ray Rogers                SUPERINTENDENT: Neal Vincent
E-MAIL: rogers@dillon.k12.sc.us           E-MAIL: nvincent@fsd2.org
PHONE NUMBER: (843) 774-1200              PHONE NUMBER: (843) 493-2502
405 West Washington Street                2121 South Pamplico Highway
Dillon, SC 29536                          Pamplico, SC 29583

Dillon 80                                 Florence 03
SUPERINTENDENT: Jerry Strickland          SUPERINTENDENT: Laura Hickson
E-MAIL: jstrickland@dillonatech.com       E-MAIL: lhickson@fsd3.org
PHONE NUMBER: (843) 774-5143              PHONE NUMBER: (843) 374-8652
1630 East Main Street                     125 South Blanding Street
Dillon, SC 29536                          Lake City, SC 29560

Dorchester 02                             Florence 04
SUPERINTENDENT: Joseph Pye                SUPERINTENDENT: Tonya Addison
E-MAIL: jpye@dorchester2.k12.sc.us        E-MAIL: taddison@florence4.k12.sc.us
PHONE NUMBER: (843) 873-2901              PHONE NUMBER: (843) 346-3956
102 Greenwave Boulevard                   304 Kemper Street
Summerville, SC 29483                     Timmonsville, SC 29161

Dorchester 04                             Florence 05
SUPERINTENDENT: Kelvin Wymbs              SUPERINTENDENT: Randy Smiley
E-MAIL: kwymbs@dd4.k12.sc.us              E-MAIL: rsmiley@flo5.k12.sc.us
PHONE NUMBER: (843) 563-5910              PHONE NUMBER: (843) 386-2358
500 Ridge Street                          156 East Marion Street
St. George, SC 29477                      Johnsonville, SC 29555

Dorchester 80                             Georgetown 01
SUPERINTENDENT: James Villeponteaux       SUPERINTENDENT: Keith Price
E-MAIL: james.villeponteaux@dcctc.org     E-MAIL: kprice@gcsd.k12.sc.us
PHONE NUMBER: (843) 563-2361              PHONE NUMBER: (843) 436-7178
507 School House Road                     2018 Church Street
Dorchester, SC 29437                      Georgetown, SC 29440

Edgefield 01                              Governor' School For Science And Mathematics
SUPERINTENDENT: Kevin Ogorman             SUPERINTENDENT: Ershela Sims
E-MAIL: kogorman@edgefield.k12.sc.us      E-MAIL: esims@gssm.k12.sc.us
PHONE NUMBER: (803) 275-4601              PHONE NUMBER: (843) 383-3901
3 Par Drive                               401 Railroad Avenue
Edgefield, SC 29824                       Hartsville, SC 29550

Fairfield 01                              Governor'S School For The Arts And Humanities
SUPERINTENDENT: J.R Green                 SUPERINTENDENT: Cedric Adderley
E-MAIL: jgreen@fairfield.k12.sc.us        E-MAIL: cadderley@scgsah.org
PHONE NUMBER: (803) 635-4607              PHONE NUMBER: (864) 282-3777
1226 U.S. Hwy 321 Bypass South            15 University Street
Winnsboro, SC 29180                       Greenville, SC 29601

Florence 01                               Greenville 01
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 773 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


SUPERINTENDENT: Burke Royster             SUPERINTENDENT: Shane Robbins
E-MAIL: wroyster@greenville.k12.sc.us     E-MAIL: shane.robbins@kcsdschools.net
PHONE NUMBER: (864) 355-8860              PHONE NUMBER: (803) 432-8416
301 Camperdown Way                        2029 West Dekalb Street
Greenville, SC 29601                      Camden, SC 29020

Greenwood 50                              Lancaster 01
SUPERINTENDENT: Steve Glenn               SUPERINTENDENT: Jonathan Phipps
E-MAIL: glenns@gwd50.org                  E-MAIL: jonathan.phipps@lcsdmail.net
PHONE NUMBER: (864) 941-5400              PHONE NUMBER: (803) 416-8806
1855 Calhoun Road                         300 South Catawba Street
Greenwood, SC 29649                       Lancaster, SC 29720

Greenwood 51                              Laurens 55
SUPERINTENDENT: Fay Sprouse               SUPERINTENDENT: Ameca Thomas
E-MAIL: fsprouse@gwd51.org                E-MAIL: athomas@laurens55.org
PHONE NUMBER: (864) 456-7496              PHONE NUMBER: (864) 984-3568
56 South Greenwood Avenue                 1029 West Main Street
Ware Shoals, SC 29692                     Laurens, SC 29360

Greenwood 52                              Laurens 56
SUPERINTENDENT: Rex Ward                  SUPERINTENDENT: David Oshields
E-MAIL: rward@greenwood52.org             E-MAIL: davidoshields@lcsd56.org
PHONE NUMBER: (864) 543-3100              PHONE NUMBER: (864) 833-0800
605 Johnston Road                         211 North Broad Street Suite B
Ninety Six, SC 29666                      Clinton, SC 29325

Hampton 01                                Lee 01
SUPERINTENDENT: Ronald Wilcox             SUPERINTENDENT: Wanda Andrews
E-MAIL: rwilcox@hampton1.k12.sc.us        E-MAIL: andrewsw@lee.k12.sc.us
PHONE NUMBER: (803) 943-4576              PHONE NUMBER: (803) 484-5327
372 Pine Street East                      310 Roland Street
Varnville, SC 29944                       Bishopville, SC 29010

Horry 01                                  Lexington 01
SUPERINTENDENT: Rick Maxey                SUPERINTENDENT: Greg Little
E-MAIL: rmaxey@horrycountyschools.net     E-MAIL: glittle@lexington1.net
PHONE NUMBER: (843) 488-6700              PHONE NUMBER: (803) 821-1000
335 Four Mile Road                        100 Tarrar Springs Road
Conway, SC 29526                          Lexington, SC 29072

Jasper 01                                 Lexington 02
SUPERINTENDENT: Rechel Anderson           SUPERINTENDENT: William James
E-MAIL: rechel.anderson@jcsd.net          E-MAIL: bjames@lex2.org
PHONE NUMBER: (843) 489-8892              PHONE NUMBER: (803) 796-4708
10942 North Jacob Smart Blvd              715 Ninth Street
Ridgeland, SC 29936                       West Columbia, SC 29169

John De La Howe                           Lexington 03
SUPERINTENDENT: Timothy Keown             SUPERINTENDENT: Ashley Atkinson
E-MAIL: timothy.keown@delahowe.sc.gov     E-MAIL: aatkinson@lex3.org
PHONE NUMBER: (864) 391-2131              PHONE NUMBER: (803) 532-4423
192 Gettys Road                           338 West Columbia Avenue
Mccormick, SC 29835                       Batesburg, SC 29006

Kershaw 01                                Lexington 04
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 774 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


SUPERINTENDENT: Justin Nutter            SUPERINTENDENT: Shawn Foster
E-MAIL: jnutter@lexington4.net           E-MAIL: shawn.foster@ocsdsc.org
PHONE NUMBER: (803) 568-1000             PHONE NUMBER: (803) 533-7930
607 East Fifth Street                    578 Ellis Avenue
Swansea, SC 29160                        Orangeburg, SC 29115

Lexington 05                             Pickens 01
SUPERINTENDENT: Christina Melton         SUPERINTENDENT: Danny Merck
E-MAIL: csmelton@lexrich5.org            E-MAIL: dannymerck@pickens.k12.sc.us
PHONE NUMBER: (803) 476-8000             PHONE NUMBER: (864) 397-1000
1020 Dutch Fork Road                     1348 Griffin Mill Road
Irmo, SC 29063                           Easley, SC 29640

Marion 10                                Richland 01
SUPERINTENDENT: Kandace Bethea           SUPERINTENDENT: Craig Witherspoon
E-MAIL: kbethea@marion.k12.sc.us         E-MAIL: craig.witherspoon@richlandone.org
PHONE NUMBER: (843) 423-1811             PHONE NUMBER: (803) 231-7500
719 North Main Street                    1616 Richland Street
Marion, SC 29571                         Columbia, SC 29201

Marlboro 01                              Richland 02
SUPERINTENDENT: Gregory Mccord           SUPERINTENDENT: Baron Davis
E-MAIL: gmccord@marlboro.k12.sc.us       E-MAIL: badavis@richland2.org
PHONE NUMBER: (843) 479-4016             PHONE NUMBER: (803) 787-1910
122 Broad Street                         763 Fashion Drive
Bennettsville, SC 29512                  Columbia, SC 29229

Mccormick 01                             Saluda 01
SUPERINTENDENT: Betty Bagley             SUPERINTENDENT: Harvey Livingston
E-MAIL: bbagley@mccormick.k12.sc.us      E-MAIL: hlivingston@saludaschools.org
PHONE NUMBER: (864) 852-2435             PHONE NUMBER: (864) 445-8441
821 North Mine Street                    404 North Wise Road
Mccormick, SC 29835                      Saluda, SC 29138

Newberry 01                              South Carolina Department Of Disabilities And
SUPERINTENDENT: Jim Suber                Special Needs
E-MAIL: jsuber@newberry.k12.sc.us        SUPERINTENDENT: Mary Poole
PHONE NUMBER: (803) 321-2600             E-MAIL: mary.poole@ddsn.sc.gov
3419 Main Street                         PHONE NUMBER: (803) 898-9600
Newberry, SC 29108                       3440 Harden Street Extension
                                         Columbia, SC 29203
Oconee 01
SUPERINTENDENT: Michael Thorsland        Spartanburg 01
E-MAIL: mthorsland@oconee.k12.sc.us      SUPERINTENDENT: Ronald Garner
PHONE NUMBER: (864) 886-4500             E-MAIL: ron.garner@spart1.org
414 South Pine Street                    PHONE NUMBER: (864) 472-2846
Walhalla, SC 29691                       121 Wheeler Street
                                         Campobello, SC 29322
Orangeburg 03
SUPERINTENDENT: Zona Jefferson           Spartanburg 02
E-MAIL: jeffersonz@obg3.k12.sc.us        SUPERINTENDENT: Lance            Radford
PHONE NUMBER: (803) 496-3288             E-MAIL: lance.radford@spart2.org
1654 Camden Road                         PHONE NUMBER: (864) 578-0128
Holly Hill, SC 29059                     3231 Old Furnace Road
                                         Chesnee, SC 29323
Orangeburg 05
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 775 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Spartanburg 03                                  Union 01
SUPERINTENDENT: Kenny Blackwood                 SUPERINTENDENT: William Roach
E-MAIL: kennyb@spartanburg3.org                 E-MAIL: wroach@union.k12.sc.us
PHONE NUMBER: (864) 279-6000                    PHONE NUMBER: (864) 429-1740
3535 Clifton - Glendale Road                    130 West Main Street
Glendale, SC 29346                              Union, SC 29379

Spartanburg 04                                  Wil Lou Gray Opportunity
SUPERINTENDENT: Rallie Liston                   SUPERINTENDENT: Pat Smith
E-MAIL: rliston@spartanburg4.org                E-MAIL: smithp@wlgos.sc.gov
PHONE NUMBER: (864) 476-3186                    PHONE NUMBER: (803) 896-6480
118 Mcedco Road                                 3300 West Campus Road
Woodruff, SC 29388                              West Columbia, SC 29170

Spartanburg 05                                  Williamsburg 01
SUPERINTENDENT: Randall Gary                    SUPERINTENDENT: Rose Wilder
E-MAIL: randall.gary@spart5.net                 E-MAIL: rwilder@wcsd.k12.sc.us
PHONE NUMBER: (864) 949-2350                    PHONE NUMBER: (843) 355-5571
100 North Dantzler Road                         423 School Street
Duncan, SC 29334                                Kingstree, SC 29556

Spartanburg 06                                  York 01
SUPERINTENDENT: Darryl Owings                   SUPERINTENDENT: Kelly Coxe
E-MAIL: dowings@spart6.org                      E-MAIL: kcoxe@york.k12.sc.us
PHONE NUMBER: (864) 576-4212                    PHONE NUMBER: (803) 818-6337
1390 Cavalier Way                               1475 East Liberty Street
Roebuck, SC 29376                               York, SC 29745

Spartanburg 07                                  York 02
SUPERINTENDENT: Russell Booker                  SUPERINTENDENT: Sheila Quinn
E-MAIL: rwbooker@spart7.org                     E-MAIL: sheila.quinn@clover.k12.sc.us
PHONE NUMBER: (864) 594-4405                    PHONE NUMBER: (803) 810-8005
610 Dupre Drive                                 604 Bethel Street
Spartanburg, SC 29307                           Clover, SC 29710

Spartanburg 80                                  York 03
SUPERINTENDENT: Kenny Blackwood                 SUPERINTENDENT: Bill Cook
E-MAIL: kirar@dmtconline.org                    E-MAIL: wcook@rhmail.org
PHONE NUMBER: (864) 279-6900                    PHONE NUMBER: (803) 981-1000
201 Zion Hill Road                              660 North Anderson Road
Spartanburg, SC 29307                           Rock Hill, SC 29730

Spartanburg 82                                  York 04
SUPERINTENDENT: Greg Lovelace                   SUPERINTENDENT: James Epps
E-MAIL: glovelace@swofford.k12.sc.us            E-MAIL: eppsc@fmsdmail.org
PHONE NUMBER: (864) 592-2790                    PHONE NUMBER: (803) 548-2527
5620 Highway 11                                 2233 Deerfield Drive
Inman, SC 29349                                 Fort Mill, SC 29715

Sumter 01                                       Aberdeen School District 06-1
SUPERINTENDENT: Penelope Knox                   SUPERINTENDENT: Becky Guffin
E-MAIL: penelope.martinknox@sumterschools.net   E-MAIL: becky.guffin@k12.sd.us
PHONE NUMBER: (803) 469-6900                    PHONE NUMBER: (605) 725-7111
1345 Wilson Hall Road                           1224 3Rd St S
Sumter, SC 29150                                Aberdeen, SD 57401
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 776 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Agar-blunt-onida School District 58-3     Belle Fourche School District 09-1
SUPERINTENDENT: Kevin Pickner             SUPERINTENDENT: Steve Willard
E-MAIL: kevin.pickner@k12.sd.us           E-MAIL: Steve.Willard@k12.sd.us
PHONE NUMBER: (605) 258-2618              PHONE NUMBER: (605) 723-3355
500 8Th St                                2305 13Th Ave
Onida, SD 57564                           Belle Fourche, SD 57717

Alcester-hudson School District 61-1      Bennett County School District 03-1
SUPERINTENDENT: Tim Rhead                 SUPERINTENDENT: Stacy Halverson
E-MAIL: tim.rhead@k12.sd.us               E-MAIL: stacy.halverson@k12.sd.us
PHONE NUMBER: (605) 934-1890              PHONE NUMBER: (605) 685-6112
102 E 5Th                                 402 2Nd Ave
Alcester, SD 57001                        Martin, SD 57551

America Horse School                      Beresford School District 61-2
SUPERINTENDENT: Gloria Kitsopoulos        SUPERINTENDENT: Brian Field
E-MAIL: gloria.kitsopoulos@bie.edu        E-MAIL: brian.field@k12.sd.us
PHONE NUMBER: (605) 455-1209              PHONE NUMBER: (605) 763-4293
101 Main St                               301 West Maple St
Allen, SD 57714                           Beresford, SD 57004

Andes Central School District 11-1        Big Stone City School District 25-1
SUPERINTENDENT: Cheryl Thaler             SUPERINTENDENT: Christopher Folk
E-MAIL: cheryl.thaler@k12.sd.us           E-MAIL: christopher.folk@k12.sd.us
PHONE NUMBER: (605) 487-7671              PHONE NUMBER: (605) 862-8108
400 School St                             655 Walnut St
Lake Andes, SD 57356                      Big Stone City, SD 57216

Arlington School District 38-1            Bison School District 52-1
SUPERINTENDENT: Brian Sampson             SUPERINTENDENT: Marilyn Azevedo
E-MAIL: brian.sampson@k12.sd.us           E-MAIL: marilyn.azevedo@k12.sd.us
PHONE NUMBER: (605) 983-5597              PHONE NUMBER: (605) 244-5271
306 S Main                                200 E Carr St
Arlington, SD 57212                       Bison, SD 57620

Armour School District 21-1               Black Hills Special Services Cooperative
SUPERINTENDENT: Andrea Powell             SUPERINTENDENT: Joe Hauge
E-MAIL: andrea.powell@k12.sd.us           E-MAIL: jhauge@bhssc.tie.net
PHONE NUMBER: (605) 724-2698              PHONE NUMBER: (605) 347-4467
604 3Rd St                                2885 Dickson Dr
Armour, SD 57313                          Sturgis, SD 57785

Avon School District 04-1                 Bon Homme School District 04-2
SUPERINTENDENT: Tom Culver                SUPERINTENDENT: Brad Peters
E-MAIL: tom.culver@k12.sd.us              E-MAIL: brad.peters@k12.sd.us
PHONE NUMBER: (605) 286-3291              PHONE NUMBER: (605) 589-3388
210 Pine St                               1404 Fir St
Avon, SD 57315                            Tyndall, SD 57066

Baltic School District 49-1               Bowdle School District 22-1
SUPERINTENDENT: Robert Sittig             SUPERINTENDENT: Hector Serna
E-MAIL: robert.sittig@k12.sd.us           E-MAIL: hector.serna@k12.sd.us
PHONE NUMBER: (605) 529-5464              PHONE NUMBER: (605) 285-6272
One Bulldog Ave                           3083 2Nd Ave
Baltic, SD 57003                          Bowdle, SD 57428
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 777 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Brandon Valley School District 49-2       Centerville School District 60-1
SUPERINTENDENT: Jarod Larson              SUPERINTENDENT: Eric Knight
E-MAIL: jarod.larson@k12.sd.us            E-MAIL: eric.knight@k12.sd.us
PHONE NUMBER: (605) 582-2049              PHONE NUMBER: (605) 563-2291
300 S Splitrock Blvd                      610 Lincoln St
Brandon, SD 57005                         Centerville, SD 57014

Bridgewater-emery 30-3                    Chamberlain School District 07-1
SUPERINTENDENT: Jason Bailey              SUPERINTENDENT: Justin Zajic
E-MAIL: jason.bailey@k12.sd.us            E-MAIL: justin.zajic@k12.sd.us
PHONE NUMBER: (605) 729-2541              PHONE NUMBER: (605) 234-4477
510 N Main                                1000 Sorensen Drive
Bridgewater, SD 57319                     Chamberlain, SD 57325

Britton-hecla School District 45-4        Chester Area School District 39-1
SUPERINTENDENT: Steve Benson              SUPERINTENDENT: Heath Larson
E-MAIL: steve.benson@k12.sd.us            E-MAIL: heath.larson@k12.sd.us
PHONE NUMBER: (605) 448-2234              PHONE NUMBER: (605) 489-2416
759 5Th St                                102 2Nd Ave
Britton, SD 57430                         Chester, SD 57016

Brookings School District 05-1            Cheyenne River Education Line Office
SUPERINTENDENT: Klint Willert             SUPERINTENDENT: Kathie Bowker
E-MAIL: klint.willert@k12.sd.us           E-MAIL: kathie.bowker@bie.edu
PHONE NUMBER: (605) 696-4700              PHONE NUMBER: (605) 964-8777
2130 8Th St S                             2004 E St.
Brookings, SD 57006                       Eagle Butte, SD 57625

Burke School District 26-2                Cheyenne-eagle Butte School
SUPERINTENDENT: Erik Person               SUPERINTENDENT: Kathie Bowker
E-MAIL: erik.person@k12.sd.us             E-MAIL: kathie.bowker@bie.edu
PHONE NUMBER: (605) 775-2644              PHONE NUMBER: (605) 964-8777
900 Washington St                         2004 E Street
Burke, SD 57523                           Eagle Butte, SD 57625

Canistota School District 43-1            Clark School District 12-2
SUPERINTENDENT: Larry Nebelsick           SUPERINTENDENT: Luanne Warren
E-MAIL: larry.nebelsick@k12.sd.us         E-MAIL: luanne.warren@k12.sd.us
PHONE NUMBER: (605) 296-3458              PHONE NUMBER: (605) 532-3603
431 4Th Ave                               220 N Clinton
Canistota, SD 57012                       Clark, SD 57225

Canton School District 41-1               Colman-egan School District 50-5
SUPERINTENDENT: Terry Gerber              SUPERINTENDENT: Brian Corlett
E-MAIL: terry.gerber@k12.sd.us            E-MAIL: brian.corlett@k12.sd.us
PHONE NUMBER: (605) 764-2706              PHONE NUMBER: (605) 534-3534
800 N Main                                200 S Loban
Canton, SD 57013                          Colman, SD 57017

Castlewood School District 28-1           Colome Consolidated 59-3
SUPERINTENDENT: Peter Books               SUPERINTENDENT: Debbie Odoan
E-MAIL: peter.books@k12.sd.us             E-MAIL: debbie.odoan@k12.sd.us
PHONE NUMBER: (605) 793-2351              PHONE NUMBER: (605) 842-1624
310 E Harry St                            105 Carr St
Castlewood, SD 57223                      Colome, SD 57528
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 778 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Core Educational Cooperative                De Smet School District 38-2
SUPERINTENDENT: Valerie Johnson             SUPERINTENDENT: Abi Vanregenmorter
E-MAIL: valerie.johnson@k12.sd.us           E-MAIL: abi.vanregenmorter@k12.sd.us
PHONE NUMBER: (605)730-4169                 PHONE NUMBER: (605) 854-3423
612 S Main St                               405 Sw 3Rd Ave
Platte, SD 57369                            De Smet, SD 57231

Cornbelt Educational Cooperative            Dell Rapids School District 49-3
SUPERINTENDENT: Dean Kueter                 SUPERINTENDENT: Summer Schultz
E-MAIL: dean.kueter@k12.sd.us               E-MAIL: summer.schultz@k12.sd.us
PHONE NUMBER: (605) 271-0218                PHONE NUMBER: (605) 428-5473
715 E 14Th St                               1216 N Garfield
Sioux Falls, SD 57104                       Dell Rapids, SD 57022

Corsica School District 21-2                Deubrook Area School District 05-6
SUPERINTENDENT: Scott Muckey                SUPERINTENDENT: Kimberly Kludt
E-MAIL: scott.muckey@k12.sd.us              E-MAIL: kim.kludt@k12.sd.us
PHONE NUMBER: (605) 946-5475                PHONE NUMBER: (605) 629-1100
120 S Napoleon Ave                          100 School Ave
Corsica, SD 57328                           White, SD 57276

Crazy Horse School                          Deuel School District 19-4
SUPERINTENDENT: Silas Blaine                SUPERINTENDENT: Chad Schiernbeck
E-MAIL: silas.blaine@k12.sd.us              E-MAIL: chad.schiernbeck@k12.sd.us
PHONE NUMBER: (605) 455-6800                PHONE NUMBER: (605) 874-2161
101 School Rd                               410 5Th St W
Wanblee, SD 57577                           Clear Lake, SD 57226

Crow Creek Reservation High School          Doland School District 56-2
SUPERINTENDENT: Scott Klaudt                SUPERINTENDENT: Jim Hulscher
E-MAIL: scott.klaudt@k12.sd.us              E-MAIL: jim.hulscher@k12.sd.us
PHONE NUMBER: (605) 245-2373                PHONE NUMBER: (605) 635-6302
101 Crow Creek Loop                         405 N Humphrey Dr
Stephan, SD 57346                           Doland, SD 57436

Crow Creek Sioux Tribal Elementary School   Douglas School District 51-1
SUPERINTENDENT: Scott Klaudt                SUPERINTENDENT: Alan Kerr
E-MAIL: scott.klaudt@k12.sd.us              E-MAIL: alan.kerr@k12.sd.us
PHONE NUMBER: (605) 852-2455                PHONE NUMBER: (605) 923-0000
101 Crow Creek Loop                         400 Patriot Dr
Fort Thompson, SD 57339                     Box Elder, SD 57719

Custer School District 16-1                 Dss Facilities
SUPERINTENDENT: Mark Naugle                 SUPERINTENDENT: Eric Monson
E-MAIL: mark.naugle@k12.sd.us               E-MAIL: admhrngs@state.sd.us
PHONE NUMBER: (605) 673-3154                PHONE NUMBER: (605) 773-3248
527 Montgomery St                           800 Governors Drive
Custer, SD 57730                            Pierre, SD 57501

Dakota Valley School District 61-8          Dupree School District 64-2
SUPERINTENDENT: Jerry Rasmussen             SUPERINTENDENT: Gail Swenson
E-MAIL: jerry.rasmussen@k12.sd.us           E-MAIL: gail.swenson@k12.sd.us
PHONE NUMBER: (605) 422-3800                PHONE NUMBER: (605) 365-5140
1150 Northshore Dr                          B Street
North Sioux City, SD 57049                  Dupree, SD 57623
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 779 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Eagle Butte School District 20-1           Estelline School District 28-2
SUPERINTENDENT: Carol Veit                 SUPERINTENDENT: Eric Bass
E-MAIL: carol.veit@k12.sd.us               E-MAIL: eric.bass@k12.sd.us
PHONE NUMBER: (605) 964-4911               PHONE NUMBER: (605) 873-2201
24 West Prairie Rd                         708 Davis
Eagle Butte, SD 57625                      Estelline, SD 57234

East Dakota Educational Cooperative        Ethan School District 17-1
SUPERINTENDENT: Joan Frevik                SUPERINTENDENT: Tim Hawkins
E-MAIL: joan.frevik@teachwell.org          E-MAIL: tim.hawkins@k12.sd.us
PHONE NUMBER: (605) 367-7680               PHONE NUMBER: (605) 227-4211
715 E 14Th St                              320 S 2Nd St
Sioux Falls, SD 57104                      Ethan, SD 57334

Edgemont School District 23-1              Eureka School District 44-1
SUPERINTENDENT: Amy Ferley                 SUPERINTENDENT: Nick Weismantel
E-MAIL: amy.ferley@k12.sd.us               E-MAIL: nick.weismantel@k12.sd.us
PHONE NUMBER: (605) 662-7254               PHONE NUMBER: (605) 284-2875
715 Mogul Way                              706 9Th St
Edgemont, SD 57735                         Eureka, SD 57437

Edmunds Central School District 22-5       Faith School District 46-2
SUPERINTENDENT: Karen Fox                  SUPERINTENDENT: Kelly Daughters
E-MAIL: karen.fox@k12.sd.us                E-MAIL: kelly.daughters@k12.sd.us
PHONE NUMBER: (605) 287-4251               PHONE NUMBER: (605) 967-2152
105 1St Ave                                503 S 2Nd Ave W
Roscoe, SD 57471                           Faith, SD 57626

Elk Mountain School District 16-2          Faulkton Area Schools 24-4
SUPERINTENDENT: Lisa Richardson            SUPERINTENDENT: Scott Lepke
E-MAIL: lisa.richardson@k12.sd.us          E-MAIL: scott.lepke@k12.sd.us
PHONE NUMBER: (605) 749-2258               PHONE NUMBER: (605) 598-6266
10222 Valley Rd                            1114 Court St
Edgemont, SD 57735                         Faulkton, SD 57438

Elk Point-jefferson School District 61-7   Flandreau Indian Boarding School
SUPERINTENDENT: Derek Barrios              SUPERINTENDENT: Everall Fox
E-MAIL: derek.barrios@k12.sd.us            E-MAIL: everall.fox@bie.edu
PHONE NUMBER: (605) 356-5951               PHONE NUMBER: (605) 997-3773
402 S Douglas St                           1132 North Crescent Street
Elk Point, SD 57025                        Flandreau, SD 57028

Elkton School District 05-3                Flandreau School District 50-3
SUPERINTENDENT: Brian Jandahl              SUPERINTENDENT: Rick Weber
E-MAIL: brian.jandahl@k12.sd.us            E-MAIL: rick.weber@k12.sd.us
PHONE NUMBER: (605) 542-5361               PHONE NUMBER: (605) 997-3263
508 S. Buffalo St                          600 W Community Dr
Elkton, SD 57026                           Flandreau, SD 57028

Enemy Swim Day School                      Florence School District 14-1
SUPERINTENDENT: Nadine Eastman             SUPERINTENDENT: Mitch Reed
E-MAIL: neastman@esds.us                   E-MAIL: mitchell.reed@k12.sd.us
PHONE NUMBER: (605) 947-4605               PHONE NUMBER: (605) 758-2412
13525 446Th Avenue                         515 Main Ave
Waubay, SD 57273                           Florence, SD 57235
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 780 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Frederick Area School District 06-2       Hamlin School District 28-3
SUPERINTENDENT: Jeff Kosters              SUPERINTENDENT: Patrick Kraning
E-MAIL: jeff.kosters@k12.sd.us            E-MAIL: patrick.kraning@k12.sd.us
PHONE NUMBER: (605) 329-2145              PHONE NUMBER: (605) 783-3631
202 E Main St                             44577 188Th St
Frederick, SD 57441                       Hayti, SD 57241

Freeman School District 33-1              Hanson School District 30-1
SUPERINTENDENT: Kevin Kunz                SUPERINTENDENT: James Bridge
E-MAIL: kevin.kunz@k12.sd.us              E-MAIL: james.bridge@k12.sd.us
PHONE NUMBER: (605) 925-4214              PHONE NUMBER: (605) 239-4387
1001 S Wipf St                            230 6Th St
Freeman, SD 57029                         Alexandria, SD 57311

Garretson School District 49-4            Harding County School District 31-1
SUPERINTENDENT: Guy Johnson               SUPERINTENDENT: Josh Page
E-MAIL: guy.johnson@k12.sd.us             E-MAIL: josh.page@k12.sd.us
PHONE NUMBER: (605) 594-3451              PHONE NUMBER: (605) 375-3241
505 2Nd St                                12474 Tipperary St.
Garretson, SD 57030                       Buffalo, SD 57720

Gayville-volin School District 63-1       Harrisburg School District 41-2
SUPERINTENDENT: Jason Selchert            SUPERINTENDENT: Tim Graf
E-MAIL: jason.selchert@k12.sd.us          E-MAIL: tim.graf@k12.sd.us
PHONE NUMBER: (605) 267-4476              PHONE NUMBER: (605) 743-2567
100 Kingsbury                             200 Willow St
Gayville, SD 57031                        Harrisburg, SD 57032

Gettysburg School District 53-1           Henry School District 14-2
SUPERINTENDENT: Chip Sundberg             SUPERINTENDENT: Todd Obele
E-MAIL: chip.sundberg@k12.sd.us           E-MAIL: todd.obele@k12.sd.us
PHONE NUMBER: (605) 765-2438              PHONE NUMBER: (605) 532-5364
100 E King Ave                            111 N Cedar
Gettysburg, SD 57442                      Henry, SD 57243

Gregory School District 26-4              Herreid School District 10-1
SUPERINTENDENT: Sara Anderson             SUPERINTENDENT: Lenny Schroeder
E-MAIL: sara.anderson@k12.sd.us           E-MAIL: lenny.schroeder@k12.sd.us
PHONE NUMBER: (605) 835-9651              PHONE NUMBER: (605) 437-2263
505 Logan                                 302 Main St N
Gregory, SD 57533                         Herreid, SD 57632

Groton Area School District 06-6          Highmore-harrold 34-2
SUPERINTENDENT: Joe Schwan                SUPERINTENDENT: Quinton Cermak
E-MAIL: joe.schwan@k12.sd.us              E-MAIL: quinton.cermak@k12.sd.us
PHONE NUMBER: (605) 397-2351              PHONE NUMBER: (605) 852-2275
406 N 2Nd Street                          415 Iowa Ave S
Groton, SD 57445                          Highmore, SD 57345

Haakon School District 27-1               Hill City School District 51-2
SUPERINTENDENT: Jeffrey Rieckman          SUPERINTENDENT: Blake Gardner
E-MAIL: jeffrey.rieckman@k12.sd.us        E-MAIL: blake.gardner@k12.sd.us
PHONE NUMBER: (605) 859-2679              PHONE NUMBER: (605) 574-3030
330 Scottie Ave                           488 Main St
Philip, SD 57567                          Hill City, SD 57745
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 781 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Hitchcock Tulare School District 56-6     James Valley Education Cooperative
SUPERINTENDENT: Jeff Clark                SUPERINTENDENT: Tracy Christensen
E-MAIL: jeff.clark@k12.sd.us              E-MAIL: tracy.christensen@k12.sd.us
PHONE NUMBER: (605) 266-2151              PHONE NUMBER: (605) 995-3021
401 4Th Ave                               110 N Mentzer St
Tulare, SD 57476                          Mitchell, SD 57301

Hot Springs School District 23-2          Jones County School District 37-3
SUPERINTENDENT: Dennis Fischer            SUPERINTENDENT: Lorrie Esmay
E-MAIL: dennis.fischer@k12.sd.us          E-MAIL: lorrie.esmay@k12.sd.us
PHONE NUMBER: (605) 745-4145              PHONE NUMBER: (605) 669-2297
1609 University Ave                       404 Jackson Ave
Hot Springs, SD 57747                     Murdo, SD 57559

Hoven School District 53-2                Kadoka Area School District 35-2
SUPERINTENDENT: Jeremy Hurd               SUPERINTENDENT: Jamie Hermann
E-MAIL: jeremy.hurd@k12.sd.us             E-MAIL: jamie.hermann@k12.sd.us
PHONE NUMBER: (605) 948-2252              PHONE NUMBER: (605) 837-2175
98th 5th Ave West                         800 Bayberry St
Hoven, SD 57450                           Kadoka, SD 57543

Howard School District 48-3               Kimball School District 07-2
SUPERINTENDENT: Marie Lohsandt            SUPERINTENDENT: Chris Noid
E-MAIL: marie.lohsandt@k12.sd.us          E-MAIL: chris.noid@k12.sd.us
PHONE NUMBER: (605) 772-5515              PHONE NUMBER: (605) 778-6232
500 N Section Line                        300 S East St
Howard, SD 57349                          Kimball, SD 57355

Huron School District 02-2                Lake Preston School District 38-3
SUPERINTENDENT: Terry Nebelsick           SUPERINTENDENT: Dana Felderman
E-MAIL: terry.nebelsick@k12.sd.us         E-MAIL: dana.felderman@k12.sd.us
PHONE NUMBER: (605) 353-6990              PHONE NUMBER: (605) 847-4455
150 5Th Street Sw                         300 1St St Ne
Huron, SD 57350                           Lake Preston, SD 57249

Ipswich Public School District 22-6       Langford Area 45-5
SUPERINTENDENT: Trent Osborne             SUPERINTENDENT: Monte Nipp
E-MAIL: trent.osborne@k12.sd.us           E-MAIL: monte.nipp@k12.sd.us
PHONE NUMBER: (605) 426-6561              PHONE NUMBER: (605) 493-6454
211 5Th St                                206 Chestnut St
Ipswich, SD 57451                         Langford, SD 57454

Irene - Wakonda School District 13-3      Lead-deadwood School District 40-1
SUPERINTENDENT: Dave Hutchison            SUPERINTENDENT: Dan Leikvold
E-MAIL: dave.hutchison@k12.sd.us          E-MAIL: dan.leikvold@k12.sd.us
PHONE NUMBER: (605) 263-3311              PHONE NUMBER: (605) 717-3890
130 E State                               320 S Main St
Irene, SD 57037                           Lead, SD 57754

Iroquois School District 02-3             Lemmon School District 52-4
SUPERINTENDENT: Mike Ruth                 SUPERINTENDENT: Steve Bucks
E-MAIL: mike.ruth@k12.sd.us               E-MAIL: steve.bucks@k12.sd.us
PHONE NUMBER: (605) 546-2426              PHONE NUMBER: (605) 374-3762
111 E Washita                             209 3Rd St W
Iroquois, SD 57353                        Lemmon, SD 57638
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 782 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Lennox School District 41-4               Mcintosh School District 15-1
SUPERINTENDENT: Chad Conaway              SUPERINTENDENT: Lynn Lawson
E-MAIL: chad.conaway@k12.sd.us            E-MAIL: lynn.lawson@k12.sd.us
PHONE NUMBER: (605) 647-2203              PHONE NUMBER: (605) 273-4298
305 West 5Th Ave                          135 Main St
Lennox, SD 57039                          Mcintosh, SD 57641

Leola School District 44-2                Mclaughlin School District 15-2
SUPERINTENDENT: Beverly Myer              SUPERINTENDENT: George Shipley
E-MAIL: bev.myer@k12.sd.us                E-MAIL: george.shipley@k12.sd.us
PHONE NUMBER: (605) 439-3477              PHONE NUMBER: (605) 823-4484
820 Leola Ave                             601 S Main
Leola, SD 57456                           Mclaughlin, SD 57642

Lower Brule Day School                    Meade School District 46-1
SUPERINTENDENT: Lance Witte               SUPERINTENDENT: Donald Kirkegaard
E-MAIL: lance.witte@k12.sd.us             E-MAIL: don.kirkegaard@k12.sd.us
PHONE NUMBER: (605) 473-0216              PHONE NUMBER: (605) 347-2523
600 Crazy Horse Dr                        1230 Douglas St
Lower Brule, SD 57548                     Sturgis, SD 57785

Lyman School District 42-1                Menno School District 33-2
SUPERINTENDENT: Rob Davis                 SUPERINTENDENT: Tom Rice
E-MAIL: rob.davis@k12.sd.us               E-MAIL: tom.rice@k12.sd.us
PHONE NUMBER: (605) 895-2579              PHONE NUMBER: (605) 387-5161
201 S Birch Ave                           410 5Th St
Presho, SD 57568                          Menno, SD 57045

Madison Central School District 39-2      Milbank School District 25-4
SUPERINTENDENT: Joel Jorgenson            SUPERINTENDENT: Tim Graf
E-MAIL: joel.jorgenson@k12.sd.us          E-MAIL: tim.graf@k12.sd.us
PHONE NUMBER: (605) 256-7700              PHONE NUMBER: (605) 432-5579
800 Ne 9Th St                             1001 E Park Ave
Madison, SD 57042                         Milbank, SD 57252

Marion School District 60-3               Miller 29-4
SUPERINTENDENT: David Colberg             SUPERINTENDENT: Charlene Crosswait
E-MAIL: david.colberg@k12.sd.us           E-MAIL: charlene.k.crosswait@k12.sd.us
PHONE NUMBER: (605) 648-3615              PHONE NUMBER: (605) 853-2614
100 S Cedar                               623 E 4Th St
Marion, SD 57043                          Miller, SD 57362

Marty Indian School                       Mitchell School District 17-2
SUPERINTENDENT: John Beheler              SUPERINTENDENT: Joseph Graves
E-MAIL: john.beheler@k12.sd.us            E-MAIL: joseph.graves@k12.sd.us
PHONE NUMBER: (605) 384-2212              PHONE NUMBER: (605) 995-3010
100 S Main St                             800 W 10Th Ave
Marty, SD 57361                           Mitchell, SD 57301

Mccook Central School District 43-7       Mobridge-pollock 62-6
SUPERINTENDENT: Matt Alley                SUPERINTENDENT: Tim Frederick
E-MAIL: matt.alley@k12.sd.us              E-MAIL: tim.frederick@k12.sd.us
PHONE NUMBER: (605) 425-2264              PHONE NUMBER: (605) 845-9200
200 E Essex                               1107 1St Ave E
Salem, SD 57058                           Mobridge, SD 57601
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 783 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Montrose School District 43-2             Northwestern Area School District 56-7
SUPERINTENDENT: Lonny Johnson             SUPERINTENDENT: Ryan Bruns
E-MAIL: lonny.johnson@k12.sd.us           E-MAIL: ryan.bruns@k12.sd.us
PHONE NUMBER: (605) 363-5025              PHONE NUMBER: (605) 887-3467
309 S Church Ave                          221 3Rd St
Montrose, SD 57048                        Mellette, SD 57461

Mount Vernon School District 17-3         Oahe Special Education Cooperative
SUPERINTENDENT: Patrick Mikkonen          SUPERINTENDENT: Marti Schuetzle
E-MAIL: pat.mikkonen@k12.sd.us            E-MAIL: marti.schuetzle@k12.sd.us
PHONE NUMBER: (605) 236-5237              PHONE NUMBER: (605) 649-6296
500 N Main                                3111 Chicago St
Mount Vernon, SD 57363                    Java, SD 57452

Ne Ed Services Cooperative                Oelrichs School District 23-3
SUPERINTENDENT: Jerry Aberle              SUPERINTENDENT: Mitchell Stone
E-MAIL: jerry.aberle@k12.sd.us            E-MAIL: mstone@redstoneeducation.org
PHONE NUMBER: (605) 783-3607              PHONE NUMBER: (605) 535-2631
310 5Th St                                214 West 7Th Street
Hayti, SD 57241                           Oelrichs, SD 57763

New Underwood School District 51-3        Oldham - Ramona School District 39-5
SUPERINTENDENT: Katie Albers              SUPERINTENDENT: Michael Fischer
E-MAIL: katie.albers@k12.sd.us            E-MAIL: mike.fischer@k12.sd.us
PHONE NUMBER: (605) 754-6485              PHONE NUMBER: (605) 482-8244
300 E Ash                                 220 W 2Nd St
New Underwood, SD 57761                   Ramona, SD 57054

Newell School District 09-2               Parker School District 60-4
SUPERINTENDENT: Andrew Fergen             SUPERINTENDENT: Donavan DeBoer
E-MAIL: andrew.fergen@k12.sd.us           E-MAIL: donavan.deboer@k12.sd.us
PHONE NUMBER: (605) 456-2393              PHONE NUMBER: (605) 297-3456
501 Dartmouth                             335 W 1St Street
Newell, SD 57760                          Parker, SD 57053

North Central Special Ed Cooperative      Parkston School District 33-3
SUPERINTENDENT: Kristi Hilzendeger        SUPERINTENDENT: Shayne Mcintosh
E-MAIL: kristi.hilzendeger@k12.sd.us      E-MAIL: shayne.mcintosh@k12.sd.us
PHONE NUMBER: (605) 626-3359              PHONE NUMBER: (605) 928-3368
1200 S Jay St                             102C S Chapman Dr
Aberdeen, SD 57401                        Parkston, SD 57366

Northeast Technical High School           Pierre Indian Learning Center
SUPERINTENDENT: Bert Falak                SUPERINTENDENT: Veronica Pietz
E-MAIL: bert.falak@k12.sd.us              E-MAIL: veronica.pietz@k12.sd.us
PHONE NUMBER: (605) 882-6380              PHONE NUMBER: (605) 224-8661
1311 3Rd Ave Ne                           3001 E Sully Avenue
Watertown, SD 57201                       Pierre, SD 57501

Northwest Area Schools Ed Cooperative     Pierre School District 32-2
SUPERINTENDENT: Quinn Lenk                SUPERINTENDENT: Kelly Glodt
E-MAIL: quinn.lenk@k12.sd.us              E-MAIL: kelly.glodt@k12.sd.us
PHONE NUMBER: (605) 466-2206              PHONE NUMBER: (605) 773-7300
503 N Main                                211 S Poplar Ave
Isabel, SD 57633                          Pierre, SD 57501
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 784 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Pine Ridge Education Line Office            Rock Creek Grant School
SUPERINTENDENT: Michael Carlow              SUPERINTENDENT: Josephine Defender
E-MAIL: michael.carlow@bie.edu              E-MAIL: josephine.defender@k12.sd.us
PHONE NUMBER: (605) 867-5198                PHONE NUMBER: (605) 823-4971
101 Thorpe Circle                           1 Indian School Dr
Pine Ridge, SD 57770                        Bullhead, SD 57621

Pine Ridge School                           Rosholt School District 54-4
SUPERINTENDENT: Michael Carlow              SUPERINTENDENT: Brian Nelson
E-MAIL: michael.carlow@bie.edu              E-MAIL: brian.nelson@k12.sd.us
PHONE NUMBER: (605) 867-5145                PHONE NUMBER: (605) 537-4283
101 Thorpe Circle                           202 Finley Ave
Pine Ridge, SD 57770                        Rosholt, SD 57260

Plankinton School District 01-1             Rutland School District 39-4
SUPERINTENDENT: Steve Randall               SUPERINTENDENT: Peter Books
E-MAIL: steve.randall@k12.sd.us             E-MAIL: peter.books@k12.sd.us
PHONE NUMBER: (605) 942-7743                PHONE NUMBER: (605) 586-4352
404 E Davenport                             102 School Street
Plankinton, SD 57368                        Rutland, SD 57057

Platte - Geddes School District 11-5        Sanborn Central School District 55-5
SUPERINTENDENT: Joel Bailey                 SUPERINTENDENT: Justin Siemsen
E-MAIL: joel.bailey@k12.sd.us               E-MAIL: justin.siemsen@k12.sd.us
PHONE NUMBER: (605) 337-3391                PHONE NUMBER: (605) 495-4183
400 Illinois Ave.                           40405 Sd Hwy 34
Platte, SD 57369                            Forestburg, SD 57314

Porcupine Day School                        Scotland School District 04-3
SUPERINTENDENT: Richard Milk                SUPERINTENDENT: Tim Hagedorn
E-MAIL: richard@porcupineschool.org         E-MAIL: tim.hagedorn@k12.sd.us
PHONE NUMBER: (605) 867-5588                PHONE NUMBER: (605) 583-2717
101 School Dr                               711 4Th St
Porcupine, SD 57772                         Scotland, SD 57059

Prairie Lakes Educational Cooperative       Sd Sch For The Blind & Visually Impaired
SUPERINTENDENT: Terry Stulken               SUPERINTENDENT: Claudean Hluchy
E-MAIL: terry.stulken@k12.sd.us             E-MAIL: claudean.hluchy@sdsbvi.northern.edu
PHONE NUMBER: (605) 256-5555                PHONE NUMBER: (605) 626-2580
820 N Washington Ave                        423 17Th Ave Se
Madison, SD 57042                           Aberdeen, SD 57401

Rapid City Area School District 51-4        Selby Area School District 62-5
SUPERINTENDENT: Lori Simon                  SUPERINTENDENT: Lenny Schroeder
E-MAIL: rapidcitysuperintendent@k12.sd.us   E-MAIL: lenny.schroeder@k12.sd.us
PHONE NUMBER: (605) 394-4031                PHONE NUMBER: (605) 649-7818
300 6Th St                                  108 E Dakota St
Rapid City, SD 57701                        Selby, SD 57472

Redfield School District 56-4               Shannon County School District 65-1
SUPERINTENDENT: George Seiler               SUPERINTENDENT: Anthony Fairbanks
E-MAIL: george.seiler@k12.sd.us             E-MAIL: anthony.fairbanks@k12.sd.us
PHONE NUMBER: (605) 472-4520                PHONE NUMBER: (605) 288-1921
502 E 2Nd St                                206 School St
Redfield, SD 57469                          Batesland, SD 57716
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 785 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Sioux Falls School District 49-5          Spearfish School District 40-2
SUPERINTENDENT: Brian Maher               SUPERINTENDENT: Kirk Easton
E-MAIL: brian.maher@k12.sd.us             E-MAIL: keaston@spearfish.k12.sd.us
PHONE NUMBER: (605) 367-7900              PHONE NUMBER: (605) 717-1201
201 E 38Th St                             525 E Illinois
Sioux Falls, SD 57105                     Spearfish, SD 57783

Sioux Valley School District 05-5         St Francis Indian School
SUPERINTENDENT: Laura Schuster            SUPERINTENDENT: Luann Werdel
E-MAIL: laura.schuster@k12.sd.us          E-MAIL: lwerdel@sfisk12.org
PHONE NUMBER: (605) 627-5657              PHONE NUMBER: (605) 747-2299
200 Hansina Ave                           379 Oak Street
Volga, SD 57071                           St Francis, SD 57572

Sisseton School District 54-2             Stanley County School District 57-1
SUPERINTENDENT: Tammy Meyer               SUPERINTENDENT: Daniel Hoey
E-MAIL: tammy.meyer@k12.sd.us             E-MAIL: daniel.hoey@k12.sd.us
PHONE NUMBER: (605) 698-7613              PHONE NUMBER: (605) 223-7741
516 8Th Ave W                             03 E 2Nd Ave
Sisseton, SD 57262                        Fort Pierre, SD 57532

Sitting Bull School                       Stickney School District 01-2
SUPERINTENDENT: Virginia Feather          SUPERINTENDENT: Robert Krietlow
E-MAIL: virginia.longfeather@k12.sd.us    E-MAIL: bob.krietlow@k12.sd.us
PHONE NUMBER: (605) 823-4235              PHONE NUMBER: (605) 732-4221
234 1st School Street                     506 E Main
Little Eagle, SD 57639                    Stickney, SD 57375

Smee School District 15-3                 Stickney-corsica School District
SUPERINTENDENT: Jay Shillingstad          SUPERINTENDENT: Scott Muckey
E-MAIL: jay.shillingstad@k12.sd.us        E-MAIL: scott.muckey@k12.sd.us
PHONE NUMBER: (605) 845-3040              PHONE NUMBER: (605) 946-5475
12250 Sd Hwy 1806                         120 S Napoleon Ave
Wakpala, SD 57658                         Corsica, SD 57328

South Central 26-5                        Summit School District 54-6
SUPERINTENDENT: Jeremy Wollman            SUPERINTENDENT: Mike Schmidt
E-MAIL: jeremy.wollman@k12.sd.us          E-MAIL: mike.schmidt@k12.sd.us
PHONE NUMBER: (605) 654-2314              PHONE NUMBER: (605) 398-6211
410 Birdsell St                           400 W Sherman Ave
Bonesteel, SD 57317                       Summit, SD 57266

South Central Cooperative                 Takini School
SUPERINTENDENT: Linda Foos                SUPERINTENDENT: Kit Veit
E-MAIL: linda.foos@k12.sd.us              E-MAIL: kit.veit@bie.edu
PHONE NUMBER: (605) 589-3134              PHONE NUMBER: (605) 538-4399
406 East Lawyer Street                    Hwy 34E Cherry Creek Rd
Tyndall, SD 57066                         Howes, SD 57748

Southeast Area Cooperative                Tea Area School District 41-5
SUPERINTENDENT: Patricia West             SUPERINTENDENT: Jennifer Lowery
E-MAIL: tricia.west@k12.sd.us             E-MAIL: jennifer.lowery@k12.sd.us
PHONE NUMBER: (605) 763-5096              PHONE NUMBER: (605) 498-2700
1109 W Cedar                              131 N Poplar
Beresford, SD 57004                       Tea, SD 57064
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 786 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Three-rivers Special Serv Cooperative     Viborg-hurley School District 60-6
SUPERINTENDENT: Julie Mathiesen           SUPERINTENDENT: Peggy Petersen
E-MAIL: jmathiesen@trssc.org              E-MAIL: peggy.petersen@k12.sd.us
PHONE NUMBER: (605) 859-2244              PHONE NUMBER: (605) 766-5418
100 E Pine St                             203 W Park Ave
Philip, SD 57567                          Viborg, SD 57070

Timber Lake School District 20-3          Wagner Community School District 11-4
SUPERINTENDENT: Dan Martin                SUPERINTENDENT: Shad Storley
E-MAIL: dan.martin@k12.sd.us              E-MAIL: shad.storley@k12.sd.us
PHONE NUMBER: (605) 865-3654              PHONE NUMBER: (605) 384-3677
500 Main St                               101 Walnut Ave Sw
Timber Lake, SD 57656                     Wagner, SD 57380

Tiospa Zina Tribal School                 Wall School District 51-5
SUPERINTENDENT: Jen Heath                 SUPERINTENDENT: Dan Baldwin
E-MAIL: jheath@tzts.us                    E-MAIL: dan.baldwin@k12.sd.us
PHONE NUMBER: (605) 698-3954              PHONE NUMBER: (605) 279-2156
1 Tiospa Zina Dr                          401 S Blvd W
Agency Village, SD 57262                  Wall, SD 57790

Tiospaye Topa School                      Warner School District 06-5
SUPERINTENDENT: Brent Mareska             SUPERINTENDENT: Michael Kroll
E-MAIL: brent.mareska@bie.edu             E-MAIL: michael.kroll@k12.sd.us
PHONE NUMBER: (605) 733-2290              PHONE NUMBER: (605) 225-6194
123 E Highway 212                         110 1St Ave Sw
Ridgeview, SD 57652                       Warner, SD 57479

Todd County School District 66-1          Watertown School District 14-4
SUPERINTENDENT: Carol Galbraith           SUPERINTENDENT: Jeff Danielsen
E-MAIL: carol.galbraith@k12.sd.us         E-MAIL: jeff.danielsen@k12.sd.us
PHONE NUMBER: (605) 856-3501              PHONE NUMBER: (605) 882-6312
E Denver Dr                               200 Ne 9Th St
Mission, SD 57555                         Watertown, SD 57201

Tripp-delmont School District 33-5        Waubay School District 18-3
SUPERINTENDENT: Andrea Powell             SUPERINTENDENT: Alan Neville
E-MAIL: andrea.powell@k12.sd.us           E-MAIL: alan.neville@k12.sd.us
PHONE NUMBER: (605) 935-6766              PHONE NUMBER: (605) 947-4529
105 S Sloan                               202 W School Rd
Tripp, SD 57376                           Waubay, SD 57273

Tri-valley School District 49-6           Waverly School District 14-5
SUPERINTENDENT: Mike Lodmel               SUPERINTENDENT: Jon Meyer
E-MAIL: mike.lodmel@k12.sd.us             E-MAIL: jon.meyer@k12.sd.us
PHONE NUMBER: (605) 446-3538              PHONE NUMBER: (605) 886-9174
46450 252Nd St                            319 Mary Pl
Colton, SD 57018                          Waverly, SD 57201

Vermillion School District 13-1           Webster Area 18-5
SUPERINTENDENT: Damon Alvey               SUPERINTENDENT: James Block
E-MAIL: damon.alvey@k12.sd.us             E-MAIL: jim.block@k12.sd.us
PHONE NUMBER: (605) 677-7000              PHONE NUMBER: (605) 345-3548
17 Prospect St                            102 E 9Th Ave
Vermillion, SD 57069                      Webster, SD 57274
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 787 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Wessington Springs School District 36-2   Woonsocket School District 55-4
SUPERINTENDENT: Pandi Pittman             SUPERINTENDENT: Rodrick Weber
E-MAIL: pandi.pittman@k12.sd.us           E-MAIL: rod.weber@k12.sd.us
PHONE NUMBER: (605)-539-9391              PHONE NUMBER: (605) 796-4431
302 Dakota Ave N                          101 N 2Nd Ave
Wessington Springs, SD 57382              Woonsocket, SD 57385

West Central School District 49-7         Yankton School District 63-3
SUPERINTENDENT: Brad Berens               SUPERINTENDENT: Wayne Kindle
E-MAIL: brad.berens@k12.sd.us             E-MAIL: wkindle@ysd.k12.sd.us
PHONE NUMBER: (605) 528-3217              PHONE NUMBER: (605) 665-3980
705 E 2Nd St                              2410 West City Limits Road
Hartford, SD 57033                        Yankton, SD 57078

White Lake School District 01-3           Achievement School District
SUPERINTENDENT: Robert Schroeder          SUPERINTENDENT: Lisa Settle
E-MAIL: robert.schroeder@k12.sd.us        E-MAIL: lsettle@tnasd.org
PHONE NUMBER: (605) 249-2251              PHONE NUMBER: (901) 260-9649
502 E Division St                         1350 Concourse Ave.
White Lake, SD 57383                      Memphis, TN 38104

White River School District 47-1          Alamo
SUPERINTENDENT: Thomas Cameron            SUPERINTENDENT: Reecha Black
E-MAIL: thomas.cameron@k12.sd.us          E-MAIL: blackr@alamoschool.org
PHONE NUMBER: (605) 259-3311              PHONE NUMBER: (731) 696-5515
501 E 3Rd St                              264 East Park St
White River, SD 57579                     Alamo, TN 38001

Willow Lake School District 12-3          Alcoa
SUPERINTENDENT: Chris Lee                 SUPERINTENDENT: Rebecca Stone
E-MAIL: chris.lee@k12.sd.us               E-MAIL: rstone@alcoaschools.net
PHONE NUMBER: (605) 625-5945              PHONE NUMBER: (865) 984-0531
400 Garfield St                           524 Faraday St
Willow Lake, SD 57278                     Alcoa, TN 37701

Wilmot School District 54-7               Alvin C York Institute
SUPERINTENDENT: Larry Hulscher            SUPERINTENDENT: Joseph Miller
E-MAIL: larry.hulscher@k12.sd.us          E-MAIL: jmiller2@yaidragons.com
PHONE NUMBER: (605) 938-4647              PHONE NUMBER: (931) 879-8101
800 Ordway St                             701 North Main Street
Wilmot, SD 57279                          Jamestown, TN 38556

Winner School District 59-2               Anderson County
SUPERINTENDENT: Keven Morehart            SUPERINTENDENT: Tim Parrott
E-MAIL: keven.morehart@k12.sd.us          E-MAIL: tparrott@acs.ac
PHONE NUMBER: (605) 842-8101              PHONE NUMBER: (865) 463-2800
431 E 7Th St                              Suite 500 101 South Main
Winner, SD 57580                          Clinton, TN 37716

Wolsey Wessington School District 02-6    Arlington
SUPERINTENDENT: James Cutshaw             SUPERINTENDENT: Jeff Mayo
E-MAIL: james.cutshaw@k12.sd.us           E-MAIL: jeff.mayo@acsk-12.org
PHONE NUMBER: (605) 883-4221              PHONE NUMBER: (901) 389-2497
375 Ash St Se                             5475 Airline Rd
Wolsey, SD 57384                          Arlington, TN 38002
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 788 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Athens                                       Bradley County
SUPERINTENDENT: Melanie Miller               SUPERINTENDENT: Linda Cash
E-MAIL: mmiller@athensk8.net                 E-MAIL: lcash@bradleyschools.org
PHONE NUMBER: (423) 745-2863                 PHONE NUMBER: (423) 476-0620
943 Crestway Dr                              800 South Lee Hw
Athens, TN 37303                             Cleveland, TN 37311

Bartlett                                     Bristol
SUPERINTENDENT: David Stephens               SUPERINTENDENT: Annette Tudor
E-MAIL: david.stephens@bartlettschools.org   E-MAIL: tudora@btcs.org
PHONE NUMBER: (901)202-0855                  PHONE NUMBER: (423) 652-9451
5650 Woodlawn ST                             615 Martin Luther King Jr Bl
Bartlett, TN 38134                           Bristol, TN 37620

Bedford County                               Campbell County
SUPERINTENDENT: Don Embry                    SUPERINTENDENT: Jennifer Fields
E-MAIL: embryd@bedfordk12tn.net              E-MAIL: jennifer.fields@ccpstn.net
PHONE NUMBER: (931) 684-3284                 PHONE NUMBER: (423) 562-8377
500 Madison St                               172 Valley St
Shelbyville, TN 37160                        Jacksboro, TN 37757

Bells                                        Cannon County
SUPERINTENDENT: Mark Wallace                 SUPERINTENDENT: William Curtis
E-MAIL: markwallace@bellscityschool.org      E-MAIL: williamf.curtis@ccstn.net
PHONE NUMBER: (731) 663-2041                 PHONE NUMBER: (615) 563-5752
4547 Hwy 88 South                            301 West Main St
Bells, TN 38006                              Woodbury, TN 37190

Benton County                                Carroll County
SUPERINTENDENT: Mark Florence                SUPERINTENDENT: John Mcadams
E-MAIL: mark.florence@bcos.org               E-MAIL: jmcadams@carrollschools.com
PHONE NUMBER: (731) 584-6111                 PHONE NUMBER: (731) 986-4482
197 Briarwood St                             14155 Paris St
Camden, TN 38320                             Huntingdon, TN 38344

Bledsoe County                               Carter County
SUPERINTENDENT: Jennifer Terry               SUPERINTENDENT: Tracy Mcabee
E-MAIL: jterry66@bledsoecountyschools.org    E-MAIL: tracymcabee@carterk12.net
PHONE NUMBER: (423) 447-2914                 PHONE NUMBER: (423) 547-4000
478 Spring Street St                         305 Academy St
Pikeville, TN 37367                          Elizabethton, TN 37643

Blount County                                Cheatham County
SUPERINTENDENT: Rob Britt                    SUPERINTENDENT: Cathy Beck
E-MAIL: rob.britt@blountk12.org              E-MAIL: cathy.beck@ccstn.org
PHONE NUMBER: (865) 984-1212                 PHONE NUMBER: (615) 792-5664
831 Grandview Dr                             102 Elizabeth St
Maryville, TN 37803                          Ashland City, TN 37015

Bradford                                     Chester County
SUPERINTENDENT: Dan Black                    SUPERINTENDENT: Troy Kilzer
E-MAIL: dblack@bradfordspecial.com           E-MAIL: troy.kilzer@chestercountyschools.org
PHONE NUMBER: (731) 742-3180                 PHONE NUMBER: (731) 989-5134
106 W Front St                               970 East Main
Bradford, TN 38316                           Henderson, TN 38340
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 789 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Claiborne County                          Cumberland County
SUPERINTENDENT: Linda Keck                SUPERINTENDENT: Ina Maxwell
E-MAIL: linda.keck@claibornecsd.org       E-MAIL: maxwelli@ccschools.k12tn.net
PHONE NUMBER: (423) 626-3543              PHONE NUMBER: (931) 484-8091
1403 Tazewell Rd                          368 4Th St
Tazewell, TN 37879                        Crossville, TN 38555

Clay County                               Davidson County
SUPERINTENDENT: Matt Eldridge             SUPERINTENDENT: Adrienne Battle
E-MAIL: meldridge@clayedu.com             E-MAIL: directorofschools@mnps.org
PHONE NUMBER: (931) 243-3141              PHONE NUMBER: (615) 259-4636
520 South Brown St                        2601 Bransford Av
Celina, TN 38551                          Nashville, TN 37204

Cleveland                                 Dayton
SUPERINTENDENT: Russell Dyer              SUPERINTENDENT: Robert Greene
E-MAIL: rdyer@clevelandschools.org        E-MAIL: greenero@daytoncity.net
PHONE NUMBER: (423) 472-9571              PHONE NUMBER: (423) 775-8414
4300 Mouse Creek Nw Rd                    520 Cherry St
Cleveland, TN 37312                       Dayton, TN 37321

Clinton                                   Decatur County
SUPERINTENDENT: Kelly Johnson             SUPERINTENDENT: Chris Villaflor
E-MAIL: johnsonk@clintonschools.org       E-MAIL: Chris.Villaflor@decaturschools.org
PHONE NUMBER: (865) 457-0159              PHONE NUMBER: (731) 852-2391
212 N Hicks St                            59 West Main St
Clinton, TN 37716                         Decaturville, TN 38329

Cocke County                              Dekalb County
SUPERINTENDENT: Manney Moore              SUPERINTENDENT: Patrick Cripps
E-MAIL: moorem@mail.cocke.k12.tn.us       E-MAIL: patrickcripps@dekalbschools.net
PHONE NUMBER: (423) 623-7821              PHONE NUMBER: (615) 597-4084
305 Hedrick Dr                            110 South Public Square
Newport, TN 37821                         Smithville, TN 37166

Coffee County                             Dickson County
SUPERINTENDENT: Charles Lawson            SUPERINTENDENT: Danny Weeks
E-MAIL: lawsonc@k12coffee.net             E-MAIL: dweeks@dcbe.org
PHONE NUMBER: (931) 723-5150              PHONE NUMBER: (615) 446-7571
1343 Mcarthur St                          817 N Charlotte St
Manchester, TN 37355                      Dickson, TN 37055

Collierville                              Dyer County
SUPERINTENDENT: Gary Lilly                SUPERINTENDENT: Cheryl Mathis
E-MAIL: glilly@colliervilleschools.org    E-MAIL: cmathis@dyercs.net
PHONE NUMBER: (901) 861-7000              PHONE NUMBER: (731) 285-6712
146 College St.                           159 Everett Av
Collierville, TN 38017                    Dyersburg, TN 38024

Crockett County                           Dyersburg
SUPERINTENDENT: Phillip Pratt             SUPERINTENDENT: Kim Worley
E-MAIL: phillip.pratt@crockettcavs.net    E-MAIL: kworley@dyersburgcityschools.org
PHONE NUMBER: (731) 696-2604              PHONE NUMBER: (731) 286-3600
102 North Cavalier Dr                     509 Lake Rd
Alamo, TN 38001                           Dyersburg, TN 38024
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 790 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Elizabethton                              Gibson Co Sp Dist
SUPERINTENDENT: Corey Gardenhour          SUPERINTENDENT: Eddie Pruett
E-MAIL: corey.gardenhour@ecschools.net    E-MAIL: epruett@gcssd.org
PHONE NUMBER: (423) 547-8000              PHONE NUMBER: (731) 692-3803
804 S Watauga Av                          130 Trenton Highway
Elizabethton, TN 37643                    Dyer, TN 38330

Etowah                                    Giles County
SUPERINTENDENT: Mike Frazier              SUPERINTENDENT: Vickie Beard
E-MAIL: frazierm@etowahcityschool.com     E-MAIL: vbeard@gcboe.us
PHONE NUMBER: (423) 263-5483              PHONE NUMBER: (931)363-4558
858 8Th St                                270 Richland DR
Etowah, TN 37331                          Pulaski, TN 38478

Fayette County                            Grainger County
SUPERINTENDENT: Marlon King               SUPERINTENDENT: Edwin Jarnagin
E-MAIL: superintendent@fcsk12.net         E-MAIL: ej@gcs123.net
PHONE NUMBER: (901) 465-5260              PHONE NUMBER: (865) 828-3611
126 West Market St                        7850 Rutledge Pk
Somerville, TN 38068                      Rutledge, TN 37861

Fayetteville                              Greene County
SUPERINTENDENT: Bill Hopkins              SUPERINTENDENT: David Mclain
E-MAIL: hopkinsb@fcsboe.org               E-MAIL: david.mclain@gcstn.org
PHONE NUMBER: (931) 433-5542              PHONE NUMBER: (423) 639-4194
110A South Elk Av                         910 Summer St
Fayetteville, TN 37334                    Greeneville, TN 37743

Fentress County                           Greeneville
SUPERINTENDENT: Mike Jones                SUPERINTENDENT: Steve Starnes
E-MAIL: mike.jones@fentressboe.com        E-MAIL: starness@gcschools.net
PHONE NUMBER: (931) 879-9218              PHONE NUMBER: (423) 787-8000
1011 Old Hwy 127                          129 West Depot St
Jamestown, TN 38556                       Greeneville, TN 37744

Franklin County                           Grundy County
SUPERINTENDENT: Stanley Bean              SUPERINTENDENT: Glenda Dykes
E-MAIL: stanley.bean@fcstn.net            E-MAIL: gdykes@grundyk12.com
PHONE NUMBER: (931) 967-0626              PHONE NUMBER: (931) 692-3467
215 South College St                      1376 Main St
Winchester, TN 37398                      Altamont, TN 37301

Franklin Ssd                              Hamblen County
SUPERINTENDENT: David Snowden             SUPERINTENDENT: Jeff Perry
E-MAIL: dsnowden@fssd.org                 E-MAIL: perryc@hcboe.net
PHONE NUMBER: (615) 794-6624              PHONE NUMBER: (423) 586-7700
507 Highway 96 West                       210 East Morris Bl
Franklin, TN 37064                        Morristown, TN 37813

Germantown                                Hamilton County
SUPERINTENDENT: Jason Manuel              SUPERINTENDENT: Bryan Johnson
E-MAIL: jason.manuel@gmsdk12.org          E-MAIL: Johnson_bryan@hcde.org
PHONE NUMBER: (901) 752-7900              PHONE NUMBER: (423) 209-8538
6685 Poplar Ave. Suite 202                3074 Hickory Valley Rd
Germantown, TN 38138                      Chattanooga, TN 37421
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 791 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Hancock County                            Hollow Rock - Bruceton
SUPERINTENDENT: Michael Belcher           SUPERINTENDENT: David Duncan
E-MAIL: michael.belcher@hcsk12.com        E-MAIL: duncand@hrbk12.org
PHONE NUMBER: (423) 733-2591              PHONE NUMBER: (731) 418-4180
418 Harrison St                           29590 Broad St
Sneedville, TN 37869                      Bruceton, TN 38317

Hardeman County                           Houston County
SUPERINTENDENT: Warner Ross               SUPERINTENDENT: Kris Mcaskill
E-MAIL: rossw@hardemancountyschools.org   E-MAIL: mcaskillk@houstonk12tn.net
PHONE NUMBER: (731) 658-2510              PHONE NUMBER: (931) 289-4148
10815 Old Hwy. 64                         6460 Hwy 13 South
Bolivar, TN 38008                         Erin, TN 37061

Hardin County                             Humboldt
SUPERINTENDENT: Michael Davis             SUPERINTENDENT: Versie Hamlett
E-MAIL: michael.davis@hctnschools.com     E-MAIL: versie.hamlett@hcsvikings.org
PHONE NUMBER: (731) 925-3943              PHONE NUMBER: (731) 784-2652
155 Guinn St                              2602 Viking Dr
Savannah, TN 38372                        Humboldt, TN 38343

Hawkins County                            Humphreys County
SUPERINTENDENT: Matt Hixson               SUPERINTENDENT: Richard Rye
E-MAIL: matt.hixson@hck12.net             E-MAIL: ryer@hcss.org
PHONE NUMBER: (423) 272-7629              PHONE NUMBER: (931) 296-2568
200 N Depot St                            2443 Hwy 70 E
Rogersville, TN 37857                     Waverly, TN 37185

Haywood County                            Huntingdon
SUPERINTENDENT: Joey Hassell              SUPERINTENDENT: Pat Dillahunty
E-MAIL: joey.hassell@hcsk12.net           E-MAIL: pdillahunty@huntingdonschools.net
PHONE NUMBER: (731) 772-9613              PHONE NUMBER: (731) 986-2222
900 East Main St                          585 High St
Brownsville, TN 38012                     Huntingdon, TN 38344

Henderson County                          Jackson County
SUPERINTENDENT: Steve Wilkinson           SUPERINTENDENT: Kristy Brown
E-MAIL: wilkinson.steve@hcschoolstn.org   E-MAIL: kristybrown@jacksoncoschools.com
PHONE NUMBER: (731) 968-3661              PHONE NUMBER: (931) 268-0268
35 East Wilson St                         711 School Dr
Lexington, TN 38351                       Gainesboro, TN 38562

Henry County                              Jefferson County
SUPERINTENDENT: Leah Watkins              SUPERINTENDENT: Shane Johnston
E-MAIL: watkinsl@henryk12.net             E-MAIL: sjohnston@jcboe.net
PHONE NUMBER: (731) 642-9733              PHONE NUMBER: (865) 397-3194
217 Grove Bl                              1221 Gay St
Paris, TN 38242                           Dandridge, TN 37725

Hickman County                            Johnson City
SUPERINTENDENT: Michelle Gilbert          SUPERINTENDENT: Steve Barnett
E-MAIL: michelle.gilbert@hickmank12.org   E-MAIL: barnetts@jcschools.org
PHONE NUMBER: (931) 729-3391              PHONE NUMBER: (423) 434-5200
115 Murphree Av                           100 E. Maple
Centerville, TN 37033                     Johnson City, TN 37605
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 792 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Johnson County                           Lenoir City
SUPERINTENDENT: Mischelle Simcox         SUPERINTENDENT: Jeanne Barker
E-MAIL: msimcox@jocoed.net               E-MAIL: jkbarker@lenoircityschools.net
PHONE NUMBER: (423) 727-2640             PHONE NUMBER: (865) 986-8058
211 N Church St                          2145 Harrison Av
Mountain City, TN 37683                  Lenoir City, TN 37771

Kingsport                                Lewis County
SUPERINTENDENT: Jeff Moorhouse           SUPERINTENDENT: Benny Pace
E-MAIL: jmoorhouse@k12k.com              E-MAIL: bpace@lewisk12.org
PHONE NUMBER: (423) 378-2100             PHONE NUMBER: (931) 796-3264
400 Clinchfield St                       206 S Court St
Kingsport, TN 37660                      Hohenwald, TN 38462

Knox County                              Lexington
SUPERINTENDENT: Bob Thomas               SUPERINTENDENT: Cindy Olive
E-MAIL: bob.thomas@knoxschools.org       E-MAIL: olivec@caywood.org
PHONE NUMBER: (865) 594-1620             PHONE NUMBER: (731) 967-5591
912 South Gay St                         99 Monroe Av
Knoxville, TN 37902                      Lexington, TN 38351

Lake County                              Lincoln County
SUPERINTENDENT: Sherry Darnell           SUPERINTENDENT: Bill Heath
E-MAIL: sherry@lcfalcons.net             E-MAIL: bheath@lcdoe.org
PHONE NUMBER: (731) 253-6601             PHONE NUMBER: (931) 433-3565
819 Mcbride                              206 E Davidson Dr
Tiptonville, TN 38079                    Fayetteville, TN 37334

Lakeland                                 Loudon County
SUPERINTENDENT: Ted Horrell              SUPERINTENDENT: Michael Garren
E-MAIL: thorrell@lakelandk12.org         E-MAIL: garrenm@loudoncounty.org
PHONE NUMBER: (901) 867-5412             PHONE NUMBER: (865) 458-5411
10001 Hwy 70                             100 River Rd
Lakeland, TN 38002                       Loudon, TN 37774

Lauderdale County                        Macon County
SUPERINTENDENT: Shawn Kimble             SUPERINTENDENT: Tony Boles
E-MAIL: skimble@mail.lced.net            E-MAIL: tboles@maconcountyschools.org
PHONE NUMBER: (731) 635-2941             PHONE NUMBER: (615) 666-2125
321 Armory Street                        501 College St
Ripley, TN 38063                         Lafayette, TN 37083

Lawrence County                          Madison County
SUPERINTENDENT: Johnny Mcdaniel          SUPERINTENDENT: Marlon King
E-MAIL: johnny.mcdaniel@lcss.us          E-MAIL: mdking@jmcss.org
PHONE NUMBER: (931) 762-3581             PHONE NUMBER: (731) 664-2500
700 Mahr Av                              310 North Pw
Lawrenceburg, TN 38464                   Jackson, TN 38305

Lebanon                                  Manchester
SUPERINTENDENT: Scott Benson             SUPERINTENDENT: Joey Vaughn
E-MAIL: scott.benson@lssd.org            E-MAIL: jvaughn@k12mcs.net
PHONE NUMBER: (615) 449-6060             PHONE NUMBER: (931) 728-2316
701 Coles Ferry Pk                       215 East Fort St
Lebanon, TN 37087                        Manchester, TN 37355
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 793 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Marion County                                 Milan
SUPERINTENDENT: Mark Griffith                 SUPERINTENDENT: Jonathan Criswell
E-MAIL: mgriffith@mctns.net                   E-MAIL: Criswellj@milanssd.org
PHONE NUMBER: (423) 942-3434                  PHONE NUMBER: (731) 686-0844
204 Betsy Pack Dr                             1165 South Main St
Jasper, TN 37347                              Milan, TN 38358

Marshall County                               Millington
SUPERINTENDENT: Jacob Sorrells                SUPERINTENDENT: James Griffin
E-MAIL: jacob.sorrells@mcstn.net              E-MAIL: jgriffin@millingtonschools.org
PHONE NUMBER: (931) 359-1581                  PHONE NUMBER: (901) 873-5680
700 Jones Cr                                  5020 Second Avenue
Lewisburg, TN 37091                           Millington, TN 38053

Maryville                                     Monroe County
SUPERINTENDENT: Mike Winstead                 SUPERINTENDENT: Deanne Mcclendon
E-MAIL: mike.winstead@maryville-schools.org   E-MAIL: mcclendond@monroe.k12.tn.us
PHONE NUMBER: (865) 982-7121                  PHONE NUMBER: (423) 442-2373
833 Lawrence Av                               205 Oak Grove Rd
Maryville, TN 37803                           Madisonville, TN 37354

Maury County                                  Montgomery County
SUPERINTENDENT: Chris Marczak                 SUPERINTENDENT: Millard House
E-MAIL: cmarczak@mauryk12.org                 E-MAIL: millard.house@cmcss.net
PHONE NUMBER: (931) 388-8403                  PHONE NUMBER: (931) 648-5600
501 West 8Th St                               621 Gracey Av
Columbia, TN 38401                            Clarksville, TN 37040

Mckenzie                                      Moore County
SUPERINTENDENT: Lynn Watkins                  SUPERINTENDENT: Chad Moorehead
E-MAIL: watkinsl@mckenzieschools.org          E-MAIL: mcdos@moorecountyschools.net
PHONE NUMBER: (731) 352-2246                  PHONE NUMBER: (931) 759-7303
114 W Bell Av                                 241 Main St
Mckenzie, TN 38201                            Lynchburg, TN 37352

Mcminn County                                 Morgan County
SUPERINTENDENT: Lee Parkison                  SUPERINTENDENT: David Treece
E-MAIL: lparkison@mcminnschools.com           E-MAIL: treeced@mcsed.net
PHONE NUMBER: (423) 745-1612                  PHONE NUMBER: (423) 346-6214
3 South Hill St                               136 Flat Fork Rd
Athens, TN 37303                              Wartburg, TN 37887

Mcnairy County                                Murfreesboro
SUPERINTENDENT: Greg Martin                   SUPERINTENDENT: Ralph Ringstaff
E-MAIL: marting@mcnairy.org                   E-MAIL: ralph.ringstaff@cityschools.net
PHONE NUMBER: (731) 645-3267                  PHONE NUMBER: (615) 893-2313
170 West Court Avenue                         2552 South Church St
Selmer, TN 38375                              Murfreesboro, TN 37127

Meigs County                                  Newport
SUPERINTENDENT: Clint Baker                   SUPERINTENDENT: Sandra Burchette
E-MAIL: clint@meigsboe.net                    E-MAIL: Sandra.Burchette@NewportGrammar.org
PHONE NUMBER: (423) 334-5793                  PHONE NUMBER: (423) 625-0686
345 North Main Street                         301 College St
Decatur, TN 37322                             Newport, TN 37821
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 794 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Oak Ridge                                       Putnam County
SUPERINTENDENT: Bruce Borchers                  SUPERINTENDENT: Corby King
E-MAIL: btborchers@ortn.edu                     E-MAIL: kingc11@pcsstn.com
PHONE NUMBER: (865) 425-9001                    PHONE NUMBER: (931) 526-9777
304 New York Av                                 1400 East Spring St
Oak Ridge, TN 37831                             Cookeville, TN 38506

Obion County                                    Rhea County
SUPERINTENDENT: Tim Watkins                     SUPERINTENDENT: Jerry Levengood
E-MAIL: twatkins@ocboe.com                      E-MAIL: levengoodj@rheacounty.org
PHONE NUMBER: (731) 885-9743                    PHONE NUMBER: (423) 775-7812
316 South Third St                              305 California Av
Union City, TN 38261                            Dayton, TN 37321

Oneida                                          Richard City
SUPERINTENDENT: Jeanny Phillips                 SUPERINTENDENT: Beth Webb
E-MAIL: jphillips@oneidaschools.org             E-MAIL: bwebb@richardhardy.org
PHONE NUMBER: (423) 569-8912                    PHONE NUMBER: (423) 837-7282
195 North Bank                                  1620 Hamilton Av
Oneida, TN 37841                                South Pittsburg, TN 37380

Overton County                                  Roane County
SUPERINTENDENT: Mark Winningham                 SUPERINTENDENT: Ladonna Mcfall
E-MAIL: mwinningham2@overtoncountyschools.net   E-MAIL: lmcfall@roaneschools.com
PHONE NUMBER: (931) 823-1287                    PHONE NUMBER: (865)376-5592
302 Zachary St                                  105 Bluff RD
Livingston, TN 38570                            Kingston, TN 37763

Paris                                           Robertson County
SUPERINTENDENT: Norma Gerrell                   SUPERINTENDENT: Chris Causey
E-MAIL: norma.gerrell@parisssd.org              E-MAIL: chris.causey@rcstn.net
PHONE NUMBER: (731) 642-9322                    PHONE NUMBER: (615) 384-5588
1219 Hwy 641 S                                  800 M. S. Couts Blvd
Paris, TN 38242                                 Springfield, TN 37172

Perry County                                    Rutherford County
SUPERINTENDENT: Eric Lomax                      SUPERINTENDENT: Bill Spurlock
E-MAIL: elomax@perrycountyschools.us            E-MAIL: spurlockb@rcschools.net
PHONE NUMBER: (931) 589-2102                    PHONE NUMBER: (615) 893-5812
857 Squirrel Hollow Dr                          2240 Southpark Bl
Linden, TN 37096                                Murfreesboro, TN 37128

Pickett County                                  Scott County
SUPERINTENDENT: Dianne Elder                    SUPERINTENDENT: Billy Hall
E-MAIL: diane.elder@pickettk12.net              E-MAIL: bill.hall@scottcounty.net
PHONE NUMBER: (931) 864-3123                    PHONE NUMBER: (423) 663-2159
141 Skyline Dr                                  208 Court St
Byrdstown, TN 38549                             Huntsville, TN 37756

Polk County                                     Sequatchie County
SUPERINTENDENT: James Jones                     SUPERINTENDENT: Michael Swafford
E-MAIL: jjones@polkcountyschools.com            E-MAIL: swafford@sequatchie.k12.tn.us
PHONE NUMBER: (423) 299-0471                    PHONE NUMBER: (423) 949-3617
131 Stephens St                                 878 Cordell Dr
Benton, TN 37307                                Dunlap, TN 37327
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 795 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Sevier County                                Tenn Sch For Deaf
SUPERINTENDENT: Jack Parton                  SUPERINTENDENT: Vicki Kirk
E-MAIL: jackparton@sevier.org                E-MAIL: v.kirk@tsdeaf.org
PHONE NUMBER: (865) 453-4671                 PHONE NUMBER: (865) 579-2500
226 Cedar St                                 5475 Airline Rd
Sevierville, TN 37862                        Knoxville, TN 37920

Shelby County                                Tenn School For Blind
SUPERINTENDENT: Dorsey Hopson                SUPERINTENDENT: David Martin
E-MAIL: superintendent@scsk12.org            E-MAIL: david.martin@tsbtigers.org
PHONE NUMBER: (901) 416-5300                 PHONE NUMBER: (615) 231-7300
160 S Hollywood                              5475 Airline Rd
Memphis, TN 38112                            Nashville, TN 37214

Smith County                                 Tipton County
SUPERINTENDENT: Barry Smith                  SUPERINTENDENT: John Combs
E-MAIL: smithb@smithcoedu.net                E-MAIL: jcombs@tipton-county.com
PHONE NUMBER: (615) 735-9625                 PHONE NUMBER: (901) 476-7148
126 S C M S Lane                             1580 Highway 51 South
Carthage, TN 37030                           Covington, TN 38019

South Carroll                                Trenton
SUPERINTENDENT: Tony Tucker                  SUPERINTENDENT: Tim Haney
E-MAIL: tony.tucker@clarksburgschool.net     E-MAIL: tim.haney@trentonssd.org
PHONE NUMBER: (731)986-3165                  PHONE NUMBER: (731) 855-1191
145 Clarksburg RD                            201 W 10Th St
Clarksburg, TN 38324                         Trenton, TN 38382

Stewart County                               Trousdale County
SUPERINTENDENT: Mike Craig                   SUPERINTENDENT: Clint Satterfield
E-MAIL: mikecraig@stewartcountyschools.org   E-MAIL: clintsatterfield@tcschools.org
PHONE NUMBER: (931) 232-5176                 PHONE NUMBER: (615) 374-2193
1031 Spring St                               103 Lock Six Rd
Dover, TN 37058                              Hartsville, TN 37074

Sullivan County                              Tullahoma
SUPERINTENDENT: David Cox                    SUPERINTENDENT: Scott Hargrove
E-MAIL: david.cox@sullivank12.net            E-MAIL: scott.hargrove@tcsedu.net
PHONE NUMBER: (423) 354-1000                 PHONE NUMBER: (931) 454-2600
154 Blountville By-Pass                      510 S Jackson St
Blountville, TN 37617                        Tullahoma, TN 37388

Sumner County                                Unicoi County
SUPERINTENDENT: Del Phillips                 SUPERINTENDENT: John English
E-MAIL: del.phillips@sumnerschools.org       E-MAIL: englishj@unicoischools.com
PHONE NUMBER: (615) 451-5200                 PHONE NUMBER: (423)743-1600
695 East Main St                             100 Nolichucky AVE
Gallatin, TN 37066                           Erwin, TN 37650

Sweetwater                                   Union City
SUPERINTENDENT: Rodney Boruff                SUPERINTENDENT: Wesley Kennedy
E-MAIL: rodney.boruff@scstn.net              E-MAIL: kennedyw@ucboe.net
PHONE NUMBER: (423) 337-7051                 PHONE NUMBER: (731) 885-3922
203 Monroe St                                408 South Depot St
Sweetwater, TN 37874                         Union City, TN 38261
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 796 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Union County                              White County
SUPERINTENDENT: Jimmy Carter              SUPERINTENDENT: Kurt Dronebarger
E-MAIL: carterj@ucps.org                  E-MAIL: kurt.dronebarger@whitecoschools.net
PHONE NUMBER: (865) 992-5466              PHONE NUMBER: (931) 836-2229
3006 Maynardville Hw                      136 Baker St
Maynardville, TN 37807                    Sparta, TN 38583

Van Buren County                          Williamson County
SUPERINTENDENT: Cheryl Cole               SUPERINTENDENT: Jason Golden
E-MAIL: colec01@vanburenschools.org       E-MAIL: jasong@wcs.edu
PHONE NUMBER: (931)946-2242               PHONE NUMBER: (615) 472-4003
293 Sparta ST                             1320 W Main, Suite 202
Spencer, TN 38585                         Franklin, TN 37064

Warren County                             Wilson County
SUPERINTENDENT: Grant Swallows            SUPERINTENDENT: Donna Wright
E-MAIL: swallowsg@warrenschools.com       E-MAIL: wrightd@wcschools.com
PHONE NUMBER: (931) 668-4022              PHONE NUMBER: (615) 444-3282
2548 Morrison St                          351 Stumpy La
Mcminnville, TN 37110                     Lebanon, TN 37090

Washington County                         Abbott Isd
SUPERINTENDENT: William Flanary           SUPERINTENDENT: Eric Pustejovsky
E-MAIL: flanaryw@wcde.org                 E-MAIL: eric.pustejovsky@abbottisd.org
PHONE NUMBER: (423) 753-1100              PHONE NUMBER: (254) 582-3011
405 W College St                          219 S First St
Jonesborough, TN 37659                    Abbott, TX 76621

Wayne County                              Abernathy Isd
SUPERINTENDENT: Marlon Davis              SUPERINTENDENT: Aaron Waldrip
E-MAIL: marlon.davis@waynetn.net          E-MAIL: amwaldrip@abernathyisd.com
PHONE NUMBER: (931) 722-3548              PHONE NUMBER: (806) 298-2563
419 South Main St                         505 7Th St
Waynesboro, TN 38485                      Abernathy, TX 79311

Weakley County                            Abilene Isd
SUPERINTENDENT: Randy Frazier             SUPERINTENDENT: David Young
E-MAIL: randy.frazier@wcsk12tn.net        E-MAIL: david.young@abileneisd.org
PHONE NUMBER: (731) 364-2247              PHONE NUMBER: (325) 677-1444
8319 Hwy 22 Suite A                       241 Pine
Dresden, TN 38225                         Abilene, TX 79601

West Carroll Sp Dist                      Academy Isd
SUPERINTENDENT: Dexter Williams           SUPERINTENDENT: Billy Harlan
E-MAIL: dexter.williams@wcssd.org         E-MAIL: billy.harlan@academyisd.net
PHONE NUMBER: (731) 662-4200              PHONE NUMBER: (254) 982-4304
1415 Highway 77                           704 E Main St
Atwood, TN 38220                          Little River, TX 76554

West Tenn School For Deaf                 Adrian Isd
SUPERINTENDENT: Vicki Kirk                SUPERINTENDENT: Steve Reynolds
E-MAIL: vicki.kirk@tn.gov                 E-MAIL: steve.reynolds@region16.net
PHONE NUMBER: (731) 423-5705              PHONE NUMBER: (806) 538-6203
5475 Airline Rd                           301 Matador Dr
Jackson, TN 38301                         Adrian, TX 79001
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 797 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Agua Dulce Isd                            Allen Isd
SUPERINTENDENT: Richard Wright            SUPERINTENDENT: Robin Bullock
E-MAIL: rwright@adisd.net                 E-MAIL: robin.bullock@allenisd.org
PHONE NUMBER: (361) 998-2542              PHONE NUMBER: (972) 727-0511
1 Longhorn Dr                             612 E Bethany Rd
Agua Dulce, TX 78330                      Allen, TX 75002

Alamo Heights Isd                         Alpine Isd
SUPERINTENDENT: Dana Bashara              SUPERINTENDENT: Becky McCutchen
E-MAIL: dbashara@ahisd.net                E-MAIL: rmccutchen@alpineisd.net
PHONE NUMBER: (210) 824-2483              PHONE NUMBER: (432) 837-7700
7101 Broadway St                          704 W Sul Ross Ave
San Antonio, TX 78209                     Alpine, TX 79830

Alba-golden Isd                           Alto Isd
SUPERINTENDENT: Eddie White               SUPERINTENDENT: Kelly West
E-MAIL: whitee@agisd.org                  E-MAIL: kwest@alto.esc7.net
PHONE NUMBER: (903) 768-2472              PHONE NUMBER: (936) 858-7101
Hwy 69 N                                  244 County Rd 2429
Alba, TX 75410                            Alto, TX 75925

Albany Isd                                Alvarado Isd
SUPERINTENDENT: Jonathan Scott            SUPERINTENDENT: Kenneth Estes
E-MAIL: jonathanscott@albany.esc14.net    E-MAIL: kene@alvaradoisd.net
PHONE NUMBER: (325) 762-2823              PHONE NUMBER: (817) 783-6800
501 E S First St                          102 S Bill Jackson Dr
Albany, TX 76430                          Alvarado, TX 76009

Aldine Isd                                Alvin Isd
SUPERINTENDENT: Latonya Goffney           SUPERINTENDENT: Carol Nelson
E-MAIL: lgoffney@aldineisd.org            E-MAIL: cnelson@alvinisd.net
PHONE NUMBER: (281) 449-1011              PHONE NUMBER: (281) 388-1130
14910 Aldine Westfield Rd                 301 E House St
Houston, TX 77032                         Alvin, TX 77511

Aledo Isd                                 Alvord Isd
SUPERINTENDENT: Susan Bohn                SUPERINTENDENT: Randy Brown
E-MAIL: sbohn@aledoisd.org                E-MAIL: rbrown@alvordisd.net
PHONE NUMBER: (817) 441-8327              PHONE NUMBER: (940) 427-5975
1008 Bailey Ranch Rd                      100 Mosley Ln
Aledo, TX 76008                           Alvord, TX 76225

Alice Isd                                 Amarillo Isd
SUPERINTENDENT: Carl Scarbrough           SUPERINTENDENT: Doug Loomis
E-MAIL: drcarl.scarbrough@aliceisd.net    E-MAIL: doug.loomis@amaisd.org
PHONE NUMBER: (361) 664-0981              PHONE NUMBER: (806) 326-1000
2 Coyote Trl                              7200 I 40 W
Alice, TX 78332                           Amarillo, TX 79106

Alief Isd                                 Amherst Isd
SUPERINTENDENT: HD Chambers               SUPERINTENDENT: Joel Rodgers
E-MAIL: hd.chambers@aliefisd.net          E-MAIL: jorodgers@esc17.net
PHONE NUMBER: (281) 498-8110              PHONE NUMBER: (806) 246-3501
4250 Cook Rd                              100 N Main
Houston, TX 77072                         Amherst, TX 79312
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 798 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Anahuac Isd                               Apple Springs Isd
SUPERINTENDENT: Dennis Wagner             SUPERINTENDENT: Cody Moree
E-MAIL: wagnerd@anahuacisd.net            E-MAIL: cmoree@asisd.com
PHONE NUMBER: (409) 267-3600              PHONE NUMBER: (936) 831-3344
804 Mikhael Ricks Dr                      9120 Fm 2501
Anahuac, TX 77514                         Apple Springs, TX 75926

Anderson-shiro Cisd                       Aquilla Isd
SUPERINTENDENT: Scott Beene               SUPERINTENDENT: David Edison
E-MAIL: sbeene@ascisd.net                 E-MAIL: david.edison@aquillaisd.net
PHONE NUMBER: (936) 873-4500              PHONE NUMBER: (254) 694-3770
458 Fm 149 W                              404 N Richards
Anderson, TX 77830                        Aquilla, TX 76622

Andrews Isd                               Aransas County Isd
SUPERINTENDENT: Bobby Azam                SUPERINTENDENT: Joseph Patek
E-MAIL: bazam@andrews.esc18.net           E-MAIL: jpatek@acisd.org
PHONE NUMBER: (432) 523-3640              PHONE NUMBER: (361) 790-2212
405 Nw 3Rd St                             1700 Omohundro
Andrews, TX 79714                         Rockport, TX 78382

Angleton Isd                              Aransas Pass Isd
SUPERINTENDENT: Phil Edwards              SUPERINTENDENT: Cara Cooke
E-MAIL: phil.edwards@angletonisd.net      E-MAIL: ccooke@apisd.org
PHONE NUMBER: (979) 864-8000              PHONE NUMBER: (361) 758-4200
1900 N Downing Rd                         2300 Mcmullen Lane Ste 600
Angleton, TX 77515                        Aransas Pass, TX 78336

Anna Isd                                  Archer City Isd
SUPERINTENDENT: Michael Comeaux           SUPERINTENDENT: Cd Knobloch
E-MAIL: michael.comeaux@annaisd.org       E-MAIL: cknobloch@archercityisd.net
PHONE NUMBER: (972) 924-1000              PHONE NUMBER: (940) 574-4536
501 S Sherley Ave                         600 S Ash
Anna, TX 75409                            Archer City, TX 76351

Anson Isd                                 Argyle Isd
SUPERINTENDENT: Jay Baccus                SUPERINTENDENT: Telena Wright
E-MAIL: jbaccus@anson.esc14.net           E-MAIL: twright@argyleisd.com
PHONE NUMBER: (325) 823-3671              PHONE NUMBER: (940) 464-7241
1431 Commercial Ave                       800 Eagle Dr
Anson, TX 79501                           Argyle, TX 76226

Anthony Isd                               Arlington Isd
SUPERINTENDENT: Oscar Troncoso            SUPERINTENDENT: Marcelo Cavazos
E-MAIL: otroncoso@anthonyisd.net          E-MAIL: mcavazos@aisd.net
PHONE NUMBER: (915) 886-6500              PHONE NUMBER: (682) 867-4611
840 Sixth St                              1203 W Pioneer Pkwy
Anthony, TX 79821                         Arlington, TX 76013

Anton Isd                                 Arp Isd
SUPERINTENDENT: Dwight Rice               SUPERINTENDENT: Shannon Arrington
E-MAIL: dwightrice@antonisd.org           E-MAIL: ar@arpisd.org
PHONE NUMBER: (806) 997-2301              PHONE NUMBER: (903) 859-8482
100 Ellwood Blvd                          101 Toney Dr
Anton, TX 79313                           Arp, TX 75750
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 799 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Aspermont Isd                             Avinger Isd
SUPERINTENDENT: Zach Morris               SUPERINTENDENT: Jacquelyn Smith
E-MAIL: zmorris@aspermont.esc14.net       E-MAIL: jsmith@avingerisd.net
PHONE NUMBER: (940) 989-3355              PHONE NUMBER: (903) 562-1355
528 E Seventh St                          245 Connor St
Aspermont, TX 79502                       Avinger, TX 75630

Athens Isd                                Axtell Isd
SUPERINTENDENT: Blake Stiles              SUPERINTENDENT: J.R. Proctor
E-MAIL: bstiles@athensisd.net             E-MAIL: jrproctor@axtellisd.net
PHONE NUMBER: (903) 677-6900              PHONE NUMBER: (254) 863-5301
104 Hawn St                               308 Ottawa
Athens, TX 75751                          Axtell, TX 76624

Atlanta Isd                               Azle Isd
SUPERINTENDENT: Sidney Harrist            SUPERINTENDENT: Todd Smith
E-MAIL: sharrist@atlisd.net               E-MAIL: tsmith@azleisd.net
PHONE NUMBER: (903) 796-4194              PHONE NUMBER: (817) 444-3235
106 W Main St                             300 Roe St
Atlanta, TX 75551                         Azle, TX 76020

Aubrey Isd                                Baird Isd
SUPERINTENDENT: David Belding             SUPERINTENDENT: Lacy Hogue
E-MAIL: dbelding@aubreyisd.net            E-MAIL: lhogue@baird.esc14.net
PHONE NUMBER: (940) 668-0060              PHONE NUMBER: (325) 854-1400
415 Tisdell Ln                            600 W 7Th St
Aubrey, TX 76227                          Baird, TX 79504

Austin Isd                                Ballinger Isd
SUPERINTENDENT: Paul Cruz                 SUPERINTENDENT: Jeff Butts
E-MAIL: superintendent@austinisd.org      E-MAIL: jeff.butts@ballingerisd.net
PHONE NUMBER: (512) 414-1700              PHONE NUMBER: (325) 365-3588
1111 W 6Th St                             802 Conda Ave
Austin, TX 78703                          Ballinger, TX 76821

Austwell-tivoli Isd                       Balmorhea Isd
SUPERINTENDENT: Dolores Vela              SUPERINTENDENT: John Massey
E-MAIL: dvela@atisd.net                   E-MAIL: jmassey@bisdbears.esc18.net
PHONE NUMBER: (361) 286-3212              PHONE NUMBER: (432) 375-2223
207 Redfish St                            1St And El Paso St
Tivoli, TX 77990                          Balmorhea, TX 79718

Avalon Isd                                Bandera Isd
SUPERINTENDENT: Khristopher Marshall      SUPERINTENDENT: Jerry Hollingsworth
E-MAIL: kmarshall@avalonisd.net           E-MAIL: jhollingsworth@banderaisd.net
PHONE NUMBER: (972) 627-3251              PHONE NUMBER: (830) 796-3313
104 F M 55                                815 Pecan St
Avalon, TX 76623                          Bandera, TX 78003

Avery Isd                                 Bangs Isd
SUPERINTENDENT: Debbie Drew               SUPERINTENDENT: Josh Martin
E-MAIL: debbie.drew@averyisd.net          E-MAIL: josh.martin@bangsisd.net
PHONE NUMBER: (903) 684-3460              PHONE NUMBER: (325) 752-6612
150 San Antonio St                        200 E Hall
Avery, TX 75554                           Bangs, TX 76823
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 800 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Banquete Isd                              Bells Isd
SUPERINTENDENT: Max Thompson              SUPERINTENDENT: Tricia Meek
E-MAIL: mthompson@banqueteisd.esc2.net    E-MAIL: tnmeek@bellsisd.net
PHONE NUMBER: (361) 387-2551              PHONE NUMBER: (903) 965-7721
4339 Fourth St                            1550 Ole Ambrose Rd
Banquete, TX 78339                        Bells, TX 75414

Barbers Hill Isd                          Bellville Isd
SUPERINTENDENT: Greg Poole                SUPERINTENDENT: Nicole Poenitzsch
E-MAIL: gpoole@bhisd.net                  E-MAIL: npoenitzsch@bellvillebrahmas.org
PHONE NUMBER: (281) 576-2221              PHONE NUMBER: (979) 865-3133
9600 Eagle Dr                             518 S Mathews
Mont Belvieu, TX 77580                    Bellville, TX 77418

Bartlett Isd                              Belton Isd
SUPERINTENDENT: Teddy Clevenger           SUPERINTENDENT: Matt Smith
E-MAIL: tclevenger@bartlett.txed.net      E-MAIL: matt.smith@bisd.net
PHONE NUMBER: (254) 527-3351              PHONE NUMBER: (254) 215-2000
404 N Robinson                            400 N Wall
Bartlett, TX 76511                        Belton, TX 76513

Bastrop Isd                               Ben Bolt-palito Blanco Isd
SUPERINTENDENT: Barry Edwards             SUPERINTENDENT: Mike Barrera
E-MAIL: bedwards@bisdtx.org               E-MAIL: mbarrera@bbpbschools.net
PHONE NUMBER: (512) 772-7100              PHONE NUMBER: (361) 664-9904
906 Farm St                               172 Badger Ln
Bastrop, TX 78602                         Ben Bolt, TX 78342

Bay City Isd                              Benavides Isd
SUPERINTENDENT: Marshall Scott            SUPERINTENDENT: Kurt Mann
E-MAIL: mscott@bcblackcats.net            E-MAIL: kmann@benavidesisd.net
PHONE NUMBER: (979) 401-1000              PHONE NUMBER: (361) 256-3003
520 7Th St                                106 W School St
Bay City, TX 77414                        Benavides, TX 78341

Beaumont Isd                              Benjamin Isd
SUPERINTENDENT: Shannon Allen             SUPERINTENDENT: Olivia Gloria
E-MAIL: spier@bmtisd.com                  E-MAIL: olivia.gloria@esc9.net
PHONE NUMBER: (409) 617-5000              PHONE NUMBER: (940) 459-2231
3395 Harrison Ave                         300 Hayes St
Beaumont, TX 77706                        Benjamin, TX 79505

Beckville Isd                             Big Sandy Isd
SUPERINTENDENT: Devin Tate                SUPERINTENDENT: Donna Varnado
E-MAIL: tated@beckvilleisd.net            E-MAIL: dvarnado@bigsandyisd.org
PHONE NUMBER: (903) 678-3311              PHONE NUMBER: (903) 636-5318
4398 Sh 149                               401 Wildcat Dr
Beckville, TX 75631                       Big Sandy, TX 75755

Beeville Isd                              Big Sandy Isd
SUPERINTENDENT: Marc Puig                 SUPERINTENDENT: Eric Carpenter
E-MAIL: mpuig@beevilleisd.net             E-MAIL: ecarpenter@bigsandyisd.net
PHONE NUMBER: (361) 358-7111              PHONE NUMBER: (936) 563-1000
201 N Saint Marys St                      9180 Fm 1276
Beeville, TX 78102                        Dallardsville, TX 77332
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 801 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Big Spring Isd                               Blooming Grove Isd
SUPERINTENDENT: Jay Mcwilliams               SUPERINTENDENT: Rick Hartley
E-MAIL: jmcwilliams@bsisd.esc18.net          E-MAIL: rhartley@bgrove.org
PHONE NUMBER: (432) 264-3600                 PHONE NUMBER: (903) 695-2541
708 E 11Th Pl                                212 W Grady St
Big Spring, TX 79720                         Blooming Grove, TX 76626

Birdville Isd                                Bloomington Isd
SUPERINTENDENT: Darrell Brown                SUPERINTENDENT: Mark Anglin
E-MAIL: darrell.brown@birdvilleschools.net   E-MAIL: mark.anglin@bisd-tx.org
PHONE NUMBER: (817) 547-5700                 PHONE NUMBER: (361) 333-8016
6125 E Belknap St                            2781 Fm 616
Haltom City, TX 76117                        Victoria, TX 77905

Bishop Cisd                                  Blue Ridge Isd
SUPERINTENDENT: Christina Gutierrez          SUPERINTENDENT: Matt Kimball
E-MAIL: cgutierrez@bishopcisd.net            E-MAIL: matt.kimball@brisd.net
PHONE NUMBER: (361) 584-3591                 PHONE NUMBER: (972) 752-5554
719 E Sixth St                               318 W School St
Bishop, TX 78343                             Blue Ridge, TX 75424

Blackwell Cisd                               Bluff Dale Isd
SUPERINTENDENT: Abe Gott                     SUPERINTENDENT: John Taylor
E-MAIL: agott@blackwellcisd.org              E-MAIL: jtaylor@bdisd.net
PHONE NUMBER: (325) 282-2311                 PHONE NUMBER: (254) 728-3277
610 N Alamo                                  710 Church St
Blackwell, TX 79506                          Bluff Dale, TX 76433

Blanco Isd                                   Blum Isd
SUPERINTENDENT: Clay Rosenbaum               SUPERINTENDENT: Jeff Sanders
E-MAIL: clay.rosenbaum@blancoisd.org         E-MAIL: jeff.sanders@blumisd.net
PHONE NUMBER: (830) 833-4414                 PHONE NUMBER: (254) 874-5231
814 Eleventh St                              310 S Ave F
Blanco, TX 78606                             Blum, TX 76627

Bland Isd                                    Boerne Isd
SUPERINTENDENT: Rick Tidwell                 SUPERINTENDENT: Thomas Price
E-MAIL: rick.tidwell@blandisd.org            E-MAIL: Thomas.Price@boerneisd.net
PHONE NUMBER: (903) 776-2239                 PHONE NUMBER: (830) 357-2000
2556 Lk Ave                                  235 Johns Rd
Merit, TX 75458                              Boerne, TX 78006

Blanket Isd                                  Boles Isd
SUPERINTENDENT: David Whisenhunt             SUPERINTENDENT: Mikayle Goss
E-MAIL: david.whisenhunt@blanketisd.net      E-MAIL: mgoss@bolesonline.com
PHONE NUMBER: (325) 748-5311                 PHONE NUMBER: (903) 883-4464
901 Ave H                                    9777 F M 2101
Blanket, TX 76432                            Quinlan, TX 75474

Bloomburg Isd                                Boling Isd
SUPERINTENDENT: Brian Stroman                SUPERINTENDENT: Wade Stidevent
E-MAIL: bstroman@bloomburgisd.net            E-MAIL: wstidevent@bolingisd.net
PHONE NUMBER: (903) 728-5216                 PHONE NUMBER: (979) 657-2770
307 W Cypress St                             301 Texas Ave
Bloomburg, TX 75556                          Boling, TX 77420
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 802 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Bonham Isd                                 Boys Ranch Isd
SUPERINTENDENT: Kelly Trompler             SUPERINTENDENT: Kenneth Brown
E-MAIL: kelly.trompler@bonhamisd.org       E-MAIL: kbrown@boysranchisd.org
PHONE NUMBER: (903) 583-5526               PHONE NUMBER: (806) 534-2221
1005 Chestnut St                           163 River Rd
Bonham, TX 75418                           Boys Ranch, TX 79010

Booker Isd                                 Brackett Isd
SUPERINTENDENT: Gary Mills                 SUPERINTENDENT: Guillermo Mancha
E-MAIL: gary.mills@region16.net            E-MAIL: guillermo.mancha@brackettisd.net
PHONE NUMBER: (806) 658-4501               PHONE NUMBER: (830) 563-2491
600 S Main                                 201 N Ann St
Booker, TX 79005                           Brackettville, TX 78832

Borden County Isd                          Brady Isd
SUPERINTENDENT: Johnny Tubb                SUPERINTENDENT: Hector Martinez
E-MAIL: jtubb@bccoyotes.net                E-MAIL: hmartinez@bradyisd.org
PHONE NUMBER: (806) 756-4313               PHONE NUMBER: (325) 597-2301
240 W Kincaid                              1003 W 11Th St
Gail, TX 79738                             Brady, TX 76825

Borger Isd                                 Brazos Isd
SUPERINTENDENT: Chance Welch               SUPERINTENDENT: Brian Thompson
E-MAIL: chance.welch@borgerisd.net         E-MAIL: bthompson@brazosisd.net
PHONE NUMBER: (806) 273-6481               PHONE NUMBER: (979) 478-6551
200 E 9Th St                               227 Educator Ln
Borger, TX 79007                           Wallis, TX 77485

Bosqueville Isd                            Brazosport Isd
SUPERINTENDENT: James Skeeler              SUPERINTENDENT: Danny Massey
E-MAIL: james.skeeler@bosquevilleisd.org   E-MAIL: dmassey@brazosportisd.net
PHONE NUMBER: (254) 757-3113               PHONE NUMBER: (979) 730-7000
7636 Rock Creek Rd                         301 W Brazoswood Dr
Waco, TX 76708                             Clute, TX 77531

Bovina Isd                                 Breckenridge Isd
SUPERINTENDENT: Denise Anderson            SUPERINTENDENT: Bryan Allen
E-MAIL: denise.anderson@region16.net       E-MAIL: bryan.allen@breckenridgeisd.org
PHONE NUMBER: (806) 251-1336               PHONE NUMBER: (254) 559-2278
500 Halsell St                             208 N Miller
Bovina, TX 79009                           Breckenridge, TX 76424

Bowie Isd                                  Bremond Isd
SUPERINTENDENT: Blake Enlow                SUPERINTENDENT: Daryl Stuard
E-MAIL: blake.enlow@bowieisd.net           E-MAIL: dstuard@bremondisd.net
PHONE NUMBER: (940) 872-1151               PHONE NUMBER: (254) 746-7145
100 W Wichita St                           601 W Collins St
Bowie, TX 76230                            Bremond, TX 76629

Boyd Isd                                   Brenham Isd
SUPERINTENDENT: Tamara Vardy               SUPERINTENDENT: Walter Jackson
E-MAIL: tvardy@boydisd.net                 E-MAIL: wjackson@brenhamk-12.net
PHONE NUMBER: (940) 433-2327               PHONE NUMBER: (979) 277-3700
600 Knox Ave                               711 E Mansfield
Boyd, TX 76023                             Brenham, TX 77833
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 803 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Bridge City Isd                              Brownfield Isd
SUPERINTENDENT: Todd Lintzen                 SUPERINTENDENT: Chris Smith
E-MAIL: todd.lintzen@bridgecityisd.net       E-MAIL: cjsmith@brownfieldisd.net
PHONE NUMBER: (409) 735-1502                 PHONE NUMBER: (806) 637-2591
1031 W Roundbunch Rd                         601 Tahoka Rd
Bridge City, TX 77611                        Brownfield, TX 79316

Bridgeport Isd                               Brownsboro Isd
SUPERINTENDENT: Brandon Peavey               SUPERINTENDENT: Keri Hampton
E-MAIL: bpeavey@bridgeportisd.net            E-MAIL: Hamptonk@gobearsgo.net
PHONE NUMBER: (940) 683-5124                 PHONE NUMBER: (903) 852-3701
2107 15Th St                                 Hwy 31 W
Bridgeport, TX 76426                         Brownsboro, TX 75756

Broaddus Isd                                 Brownsville Isd
SUPERINTENDENT: Lucas Holloway               SUPERINTENDENT: Dr Rene Gutierrez
E-MAIL: lholloway@broaddusisd.com            E-MAIL: rene.gutierrez@bisd.us
PHONE NUMBER: (936) 872-3041                 PHONE NUMBER: (956) 548-8000
1 Bulldog Plaza                              1900 Price Rd
Broaddus, TX 75929                           Brownsville, TX 78521

Brock Isd                                    Brownwood Isd
SUPERINTENDENT: Cade Smith                   SUPERINTENDENT: Joe Young
E-MAIL: cade.smith@brockisd.net              E-MAIL: joe.young@brownwoodisd.org
PHONE NUMBER: (817) 594-7642                 PHONE NUMBER: (325) 643-5644
410 Eagle Spirit Ln                          2707 Southside Dr
Brock, TX 76087                              Brownwood, TX 76801

Bronte Isd                                   Bruceville-eddy Isd
SUPERINTENDENT: Tim Siler                    SUPERINTENDENT: Richard Kilgore
E-MAIL: tim.siler@bronteisd.net              E-MAIL: richard.kilgore@beisd.net
PHONE NUMBER: (325) 473-2511                 PHONE NUMBER: (254) 859-5525
210 S Jefferson                              1 Eagle Dr
Bronte, TX 76933                             Eddy, TX 76524

Brookeland Isd                               Bryan Isd
SUPERINTENDENT: Kevin McCugh                 SUPERINTENDENT: Christie Whitbeck
E-MAIL: kmccugh@brookelandisd.net            E-MAIL: christie.whitbeck@bryanisd.org
PHONE NUMBER: (409) 698-2677                 PHONE NUMBER: (979) 209-1000
187 Wildcat Walk                             101 N Texas Ave
Brookeland, TX 75931                         Bryan, TX 77803

Brookesmith Isd                              Bryson Isd
SUPERINTENDENT: Steve Mickelson              SUPERINTENDENT: Greg London
E-MAIL: steve.mickelson@brookesmithisd.net   E-MAIL: glondon@brysonisd.net
PHONE NUMBER: (325)643-3023                  PHONE NUMBER: (940) 392-3281
13400 FM 586 S                               300 N Mccloud St
BROOKESMITH, TX 76827                        Bryson, TX 76427

Brooks County Isd                            Buckholts Isd
SUPERINTENDENT: Maria Casas                  SUPERINTENDENT: Joe Oliver
E-MAIL: mrcasas@brookscountyisd.net          E-MAIL: joliver@buckholtsisd.net
PHONE NUMBER: (361) 325-8000                 PHONE NUMBER: (254) 593-2744
200 E Allen St                               203 S 10Th
Falfurrias, TX 78355                         Buckholts, TX 76518
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 804 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Buena Vista Isd                            Burton Isd
SUPERINTENDENT: Mark Dominguez             SUPERINTENDENT: Edna Kennedy
E-MAIL: mdominguez@bvisd.esc18.net         E-MAIL: ekennedy@burtonisd.net
PHONE NUMBER: (432) 536-2225               PHONE NUMBER: (979) 289-3131
Hwy 11 W                                   701 N Railroad St
Imperial, TX 79743                         Burton, TX 77835

Buffalo Isd                                Bushland Isd
SUPERINTENDENT: Lacy Freeman               SUPERINTENDENT: Chris Wigington
E-MAIL: freemanlg@buffaloisd.net           E-MAIL: chris.wigington@bushlandisd.net
PHONE NUMBER: (903) 322-3765               PHONE NUMBER: (806) 359-6683
708 Cedar Creek Rd                         2400 Wells Street
Buffalo, TX 75831                          Bushland, TX 79012

Bullard Isd                                Bynum Isd
SUPERINTENDENT: Jack Lee                   SUPERINTENDENT: Larry Mynarcik
E-MAIL: jack.lee@bullardisd.net            E-MAIL: lmynarcik@bynumisd.net
PHONE NUMBER: (903) 894-6639               PHONE NUMBER: (254) 623-4251
1426 B S Houston                           704 Toliver St
Bullard, TX 75757                          Bynum, TX 76631

Buna Isd                                   Caddo Mills Isd
SUPERINTENDENT: Donny Lee                  SUPERINTENDENT: Luke Allison
E-MAIL: dlee@bunaisd.net                   E-MAIL: lallison@caddomillsisd.org
PHONE NUMBER: (409) 994-5101               PHONE NUMBER: (903) 527-6056
Hwy 62 And 253                             Private Rd Fox Ln 100
Buna, TX 77612                             Caddo Mills, TX 75135

Burkburnett Isd                            Calallen Isd
SUPERINTENDENT: Tylor Chaplin              SUPERINTENDENT: Arturo Almendarez
E-MAIL: tylor.chaplin@burkburnettisd.org   E-MAIL: aalmendarez@calallen.org
PHONE NUMBER: (940) 569-3326               PHONE NUMBER: (361) 242-5600
416 Glendale St                            4205 Wildcat Dr
Burkburnett, TX 76354                      Corpus Christi, TX 78410

Burkeville Isd                             Caldwell Isd
SUPERINTENDENT: Ann Gardner                SUPERINTENDENT: Andrew Peters
E-MAIL: agardner@burkevilleisd.org         E-MAIL: apeters@caldwellisd.net
PHONE NUMBER: (409) 565-2201               PHONE NUMBER: (979) 567-9000
231 Cr 2099                                203 N Gray St
Burkeville, TX 75932                       Caldwell, TX 77836

Burleson Isd                               Calhoun County Isd
SUPERINTENDENT: Bret Jimerson              SUPERINTENDENT: Larry Nichols
E-MAIL: bjimerson@bisdmail.net             E-MAIL: nicholsl@calcoisd.org
PHONE NUMBER: (817) 245-1000               PHONE NUMBER: (361) 552-9728
1160 S W Wilshire Blvd                     525 N Commerce St
Burleson, TX 76028                         Port Lavaca, TX 77979

Burnet Cisd                                Callisburg Isd
SUPERINTENDENT: Keith Mcburnett            SUPERINTENDENT: Donald Metzler
E-MAIL: kmcburnett@burnetcisd.net          E-MAIL: dmetzler@cisdtx.net
PHONE NUMBER: (512) 756-2124               PHONE NUMBER: (940) 665-0540
208 E Brier Ln                             148 Dozier St
Burnet, TX 78611                           Callisburg, TX 76240
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 805 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Calvert Isd                               Carrizo Springs Cisd
SUPERINTENDENT: THYRUN HURST              SUPERINTENDENT: Jose Cervantes
E-MAIL: thurst@calvertisd.com             E-MAIL: jcervantes@cscisd.net
PHONE NUMBER: (979) 364-2824              PHONE NUMBER: (830) 876-3503
310 Hickory St                            300 N Seventh St
Calvert, TX 77837                         Carrizo Springs, TX 78834

Cameron Isd                               Carroll Isd
SUPERINTENDENT: Kevin Sprinkles           SUPERINTENDENT: David Faltys
E-MAIL: ksprinkles@cameronisd.net         E-MAIL: david.faltys@southlakecarroll.edu
PHONE NUMBER: (254) 697-3512              PHONE NUMBER: (817) 949-8222
304 E 12Th                                2400 N Carroll Ave
Cameron, TX 76520                         Southlake, TX 76092

Campbell Isd                              Carrollton-farmers Branch Isd
SUPERINTENDENT: Denise Morgan             SUPERINTENDENT: John Chapman
E-MAIL: dmorgan@campbellisd.org           E-MAIL: cfbinfo@cfbisd.edu
PHONE NUMBER: (903) 862-3259              PHONE NUMBER: (972) 968-6100
480 N Patterson St                        1445 N Perry Rd
Campbell, TX 75422                        Carrollton, TX 75006

Canadian Isd                              Carthage Isd
SUPERINTENDENT: Lynn Pulliam              SUPERINTENDENT: John Wink
E-MAIL: lynn.pulliam@canadianisd.net      E-MAIL: jwink@carthageisd.org
PHONE NUMBER: (806) 323-5393              PHONE NUMBER: (903) 693-3806
800 Hillside Ave                          1600 W Panola
Canadian, TX 79014                        Carthage, TX 75633

Canton Isd                                Castleberry Isd
SUPERINTENDENT: Jim Dunlap                SUPERINTENDENT: John Ramos
E-MAIL: jdunlap@cantonisd.net             E-MAIL: ramosjohn@castleberryisd.net
PHONE NUMBER: (903) 567-4179              PHONE NUMBER: (817) 252-2000
225 W Elm St                              5228 Ohio Garden Rd
Canton, TX 75103                          Fort Worth, TX 76114

Canutillo Isd                             Cayuga Isd
SUPERINTENDENT: Pedro Galaviz             SUPERINTENDENT: Rick Webb
E-MAIL: pgalaviz@canutillo-isd.org        E-MAIL: rwebb@cayugaisd.com
PHONE NUMBER: (915) 877-7444              PHONE NUMBER: (903) 928-2102
7965 Artcraft                             17750 N Us Hwy 287
El Paso, TX 79932                         Tennessee Colony, TX 75861

Canyon Isd                                Cedar Hill Isd
SUPERINTENDENT: Darryl Flusche            SUPERINTENDENT: Gerald Hudson
E-MAIL: darryl.flusche@canyonisd.net      E-MAIL: gerald.hudson@chisd.net
PHONE NUMBER: (806) 677-2600              PHONE NUMBER: (972) 291-1581
3301 N 23Rd St                            285 Uptown Blvd 300
Canyon, TX 79015                          Cedar Hill, TX 75104

Carlisle Isd                              Celeste Isd
SUPERINTENDENT: Michael Payne             SUPERINTENDENT: Brad Connelly
E-MAIL: paynem@carlisleisd.org            E-MAIL: connellyb@celesteisd.org
PHONE NUMBER: (903) 861-3801              PHONE NUMBER: (903) 568-4825
8960 F M 13                               207 S Fifth St
Henderson, TX 75654                       Celeste, TX 75423
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 806 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Celina Isd                                Channing Isd
SUPERINTENDENT: Tom Maglisceau            SUPERINTENDENT: Michael Stevens
E-MAIL: tommaglisceau@celinaisd.com       E-MAIL: michael.stevens@region16.net
PHONE NUMBER: (469) 742-9100              PHONE NUMBER: (806) 235-3432
205 S Colorado                            900 Greenwood Ave
Celina, TX 75009                          Channing, TX 79018

Center Isd                                Chapel Hill Isd
SUPERINTENDENT: Brian Morris              SUPERINTENDENT: Lamond Dean
E-MAIL: brian.morris@centerisd.org        E-MAIL: Deanl@chapelhillisd.org
PHONE NUMBER: (936) 598-5642              PHONE NUMBER: (903) 566-2441
107 Pr 605                                11134 Cr 2249
Center, TX 75935                          Tyler, TX 75707

Center Point Isd                          Chapel Hill Isd
SUPERINTENDENT: Cody Newcomb              SUPERINTENDENT: Marc Levesque
E-MAIL: newcomb@cpisd.net                 E-MAIL: mlevesque@chisddevils.com
PHONE NUMBER: (830) 634-2171              PHONE NUMBER: (903) 572-8096
215 China St                              1069 Cr 4660
Center Point, TX 78010                    Mount Pleasant, TX 75455

Centerville Isd                           Charlotte Isd
SUPERINTENDENT: Jason Jeitz               SUPERINTENDENT: Mario Sotelo
E-MAIL: jajeitz@centerville.k12.tx.us     E-MAIL: msotelo@charlotteisd.org
PHONE NUMBER: (903) 536-7812              PHONE NUMBER: (830) 277-1431
813 S Commerce                            102 E Hindes
Centerville, TX 75833                     Charlotte, TX 78011

Centerville Isd                           Cherokee Isd
SUPERINTENDENT: Jason Jeitz               SUPERINTENDENT: Jennifer Bordner
E-MAIL: jajeitz@centerville.k12.tx.us     E-MAIL: jbordner@cherokeeisd.net
PHONE NUMBER: (936) 642-1597              PHONE NUMBER: (325) 622-4298
10327 N State Hwy 94                      305 S Indian Ave
Groveton, TX 75845                        Cherokee, TX 76832

Central Heights Isd                       Chester Isd
SUPERINTENDENT: David Russell             SUPERINTENDENT: Cory Hines
E-MAIL: david.russell@centralhts.net      E-MAIL: chines@chesterisd.com
PHONE NUMBER: (936) 564-2681              PHONE NUMBER: (936) 969-2371
10317 Us Hwy 259 N                        273 Yellowjacket Dr
Nacogdoches, TX 75965                     Chester, TX 75936

Central Isd                               Chico Isd
SUPERINTENDENT: Justin Risner             SUPERINTENDENT: Scott Higgins
E-MAIL: risnerj@centralisd.com            E-MAIL: shiggins@chicoisdtx.net
PHONE NUMBER: (936) 853-2216              PHONE NUMBER: (940) 644-2228
7622 Us Hwy 69 N                          1120 Park Rd
Pollok, TX 75969                          Chico, TX 76431

Channelview Isd                           Childress Isd
SUPERINTENDENT: Greg Ollis                SUPERINTENDENT: Carl Taylor
E-MAIL: greg.ollis@cvisd.org              E-MAIL: carl.taylor@childressisd.net
PHONE NUMBER: (281) 452-8002              PHONE NUMBER: (940) 937-2501
828 Sheldon Rd                            308 3Rd St Nw
Channelview, TX 77530                     Childress, TX 79201
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 807 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Chillicothe Isd                           Clarendon Isd
SUPERINTENDENT: Todd Wilson               SUPERINTENDENT: Jarod Bellar
E-MAIL: twilson@cisd-tx.net               E-MAIL: bellar.jarod@clarendonisd.net
PHONE NUMBER: (940) 852-5391              PHONE NUMBER: (806) 874-2062
1610 S 6Th St                             416 S Allen
Chillicothe, TX 79225                     Clarendon, TX 79226

Chilton Isd                               Clarksville Isd
SUPERINTENDENT: Brandon Hubbard           SUPERINTENDENT: Kermit Ward
E-MAIL: bhubbard@chiltonisd.org           E-MAIL: kward@clarksvilleisd.org
PHONE NUMBER: (254) 546-1200              PHONE NUMBER: (903) 427-3891
905 Durango Ave                           1500 W Main St
Chilton, TX 76632                         Clarksville, TX 75426

China Spring Isd                          Claude Isd
SUPERINTENDENT: Marc Faulkner             SUPERINTENDENT: Brock Cartwright
E-MAIL: marc@chinaspringisd.net           E-MAIL: brock.cartwright@claudeisd.net
PHONE NUMBER: (254) 836-1115              PHONE NUMBER: (806) 226-7331
6301 Sylvia St                            500 W 5 St
Waco, TX 76708                            Claude, TX 79019

Chireno Isd                               Clear Creek Isd
SUPERINTENDENT: Michael Skinner           SUPERINTENDENT: Greg Smith
E-MAIL: michael.skinner@chirenoisd.org    E-MAIL: grsmith@ccisd.net
PHONE NUMBER: (936) 362-2132              PHONE NUMBER: (281) 284-0000
901 Main St                               2425 E Main St
Chireno, TX 75937                         League City, TX 77573

Chisum Isd                                Cleburne Isd
SUPERINTENDENT: Tommy Chalaire            SUPERINTENDENT: Kyle Heath
E-MAIL: trchalaire@chisumisd.org          E-MAIL: kheath@c-isd.com
PHONE NUMBER: (903) 737-2830              PHONE NUMBER: (817) 202-1100
3250 S Church St                          505 N Ridgeway Ste 100
Paris, TX 75462                           Cleburne, TX 76033

Christoval Isd                            Cleveland Isd
SUPERINTENDENT: David Walker              SUPERINTENDENT: Chris Trotter
E-MAIL: david.walker@christovalisd.org    E-MAIL: chris.trotter@clevelandisd.org
PHONE NUMBER: (325) 896-2520              PHONE NUMBER: (281) 592-8717
20065 Third St                            316 E Dallas St
Christoval, TX 76935                      Cleveland, TX 77327

Cisco Isd                                 Clifton Isd
SUPERINTENDENT: Ryan Steele               SUPERINTENDENT: Andy Ball
E-MAIL: rsteele@cisco.esc14.net           E-MAIL: andy.ball@cliftonisd.org
PHONE NUMBER: (254) 442-3056              PHONE NUMBER: (254) 675-2827
1503 Leggett                              1102 Key Ave
Cisco, TX 76437                           Clifton, TX 76634

City View Isd                             Clint Isd
SUPERINTENDENT: Tony Bushong              SUPERINTENDENT: Juan Martinez
E-MAIL: tbushong@cityview-isd.net         E-MAIL: juan.martinez@clint.net
PHONE NUMBER: (940) 855-4042              PHONE NUMBER: (915) 926-4000
1025 City View Dr                         14521 Horizon Blvd
Wichita Falls, TX 76306                   El Paso, TX 79928
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 808 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Clyde Cisd                                Columbia-brazoria Isd
SUPERINTENDENT: Kenny Berry               SUPERINTENDENT: Steven Galloway
E-MAIL: kjberry@clydeisd.org              E-MAIL: steven.galloway@cbisd.com
PHONE NUMBER: (325)893-4222               PHONE NUMBER: (979) 799-1700
526 SHALIMAR DR                           521 S 16Th St
CLYDE, TX 79510                           West Columbia, TX 77486

Coahoma Isd                               Columbus Isd
SUPERINTENDENT: Brad Cox                  SUPERINTENDENT: Jim Connor
E-MAIL: bcox@coahoma.esc18.net            E-MAIL: connor.jim@columbusisd.org
PHONE NUMBER: (432) 394-5000              PHONE NUMBER: (979) 732-5704
600 N Main                                105 Cardinal Ln
Coahoma, TX 79511                         Columbus, TX 78934

Coldspring-oakhurst Cisd                  Comal Isd
SUPERINTENDENT: Leland Moore              SUPERINTENDENT: Andrew Kim
E-MAIL: lmoore@cocisd.org                 E-MAIL: andrew.kim@comalisd.org
PHONE NUMBER: (936) 653-1115              PHONE NUMBER: (830) 221-2000
14210 Hwy 150 W                           1404 Ih 35 N
Coldspring, TX 77331                      New Braunfels, TX 78130

Coleman Isd                               Comanche Isd
SUPERINTENDENT: Brandon McDowell          SUPERINTENDENT: Gary Speegle
E-MAIL: brandon.mcdowell@colemanisd.net   E-MAIL: gspeegle@comancheisd.net
PHONE NUMBER: (325) 625-3575              PHONE NUMBER: (325) 356-2727
2302 S. Commercial Avenue                 200 E. Highland
Coleman, TX 76834                         Comanche, TX 76442

College Station Isd                       Comfort Isd
SUPERINTENDENT: Clark Ealy                SUPERINTENDENT: Tanya Monroe
E-MAIL: cealy@csisd.org                   E-MAIL: tanya.monroe@comfortisd.net
PHONE NUMBER: (979) 764-5400              PHONE NUMBER: (830) 995-6400
1812 Welsh Ave                            327 High St
College Station, TX 77840                 Comfort, TX 78013

Collinsville Isd                          Commerce Isd
SUPERINTENDENT: Mark Dykes                SUPERINTENDENT: Charlie Alderman
E-MAIL: markdykes@collinsvilleisd.org     E-MAIL: charlie.alderman@commerceisd.org
PHONE NUMBER: (903) 429-6272              PHONE NUMBER: (903) 886-3755
500 Reeves                                3315 Washington St
Collinsville, TX 76233                    Commerce, TX 75428

Colmesneil Isd                            Community Isd
SUPERINTENDENT: Eldon Franco              SUPERINTENDENT: Roosevelt Nivens
E-MAIL: eldon.franco@colmesneilisd.net    E-MAIL: roosevelt.nivens@communityisd.org
PHONE NUMBER: (409) 837-5757              PHONE NUMBER: (972) 843-8400
610 W Elder                               611 N Fm 1138
Colmesneil, TX 75938                      Nevada, TX 75173

Colorado Isd                              Como-pickton Cisd
SUPERINTENDENT: Reggy Spencer             SUPERINTENDENT: Gregory Bower
E-MAIL: rspencer@ccity.esc14.net          E-MAIL: gbower@cpcisd.net
PHONE NUMBER: (325) 728-3721              PHONE NUMBER: (903) 488-3671
534 E 11Th St                             13017 Tx Hwy 11 E
Colorado City, TX 79512                   Como, TX 75431
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 809 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Comstock Isd                             Corrigan-camden Isd
SUPERINTENDENT: Orlie Wolfenbarger       SUPERINTENDENT: Richard Cooper
E-MAIL: okwolf@comstockisd.net           E-MAIL: rcooper@ccisdtx.com
PHONE NUMBER: (432) 292-4444             PHONE NUMBER: (936) 398-4040
101 Sanderson St                         504 S Home St
Comstock, TX 78837                       Corrigan, TX 75939

Connally Isd                             Corsicana Isd
SUPERINTENDENT: Wesley Holt              SUPERINTENDENT: Diane Frost
E-MAIL: wholt@connally.org               E-MAIL: dfrost@cisd.org
PHONE NUMBER: (254) 296-6460             PHONE NUMBER: (903) 874-7441
200 Cadet Way                            2200 W 4Th Ave
Waco, TX 76705                           Corsicana, TX 75110

Conroe Isd                               Cotton Center Isd
SUPERINTENDENT: Curtis Null              SUPERINTENDENT: Ryan Bobo
E-MAIL: cnull@conroeisd.net              E-MAIL: ryan.bobo@ccelks.org
PHONE NUMBER: (936) 709-9719             PHONE NUMBER: (806) 879-2160
3205 W Davis                             2345 Fm 179
Conroe, TX 77304                         Cotton Center, TX 79021

Coolidge Isd                             Cotulla Isd
SUPERINTENDENT: Robert Lowry             SUPERINTENDENT: Jack Seals
E-MAIL: rlowry@coolidgeisd.org           E-MAIL: jack.seals@cotullaisd.net
PHONE NUMBER: (254) 786-2206             PHONE NUMBER: (830) 879-3073
1002 Kirven St                           310 N Main St
Coolidge, TX 76635                       Cotulla, TX 78014

Cooper Isd                               Coupland Isd
SUPERINTENDENT: Denicia Hohenberger      SUPERINTENDENT: Tammy Brinkman
E-MAIL: dhohenberger@cooperisd.net       E-MAIL: tbrinkman@couplandisd.org
PHONE NUMBER: (903) 395-2111             PHONE NUMBER: (512) 856-2422
350 W Mckinney                           620 S Commerce
Cooper, TX 75432                         Coupland, TX 78615

Coppell Isd                              Covington Isd
SUPERINTENDENT: Brad Hunt                SUPERINTENDENT: Christopher Heskett
E-MAIL: bhunt@coppellisd.com             E-MAIL: chris.heskett@covingtonisd.org
PHONE NUMBER: (214) 496-6000             PHONE NUMBER: (254) 854-2215
200 S Denton Tap Rd                      501 N Main St
Coppell, TX 75019                        Covington, TX 76636

Copperas Cove Isd                        Crandall Isd
SUPERINTENDENT: Joe Burns                SUPERINTENDENT: Wendy Eldredge
E-MAIL: burnsj@ccisd.com                 E-MAIL: weldredge@crandall-isd.net
PHONE NUMBER: (254) 547-1227             PHONE NUMBER: (972) 427-6000
703 W Ave D                              400 W Lewis St
Copperas Cove, TX 76522                  Crandall, TX 75114

Corpus Christi Isd                       Crane Isd
SUPERINTENDENT: Roland Hernandez         SUPERINTENDENT: Jan Hunt
E-MAIL: roland.hernandez@ccisd.us        E-MAIL: jhunt@craneisd.com
PHONE NUMBER: (361) 695-7200             PHONE NUMBER: (432) 558-1022
801 Leopard St                           511 W 8Th St
Corpus Christi, TX 78401                 Crane, TX 79731
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 810 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Cranfills Gap Isd                            Crowell Isd
SUPERINTENDENT: Monti Parchman               SUPERINTENDENT: Donald Rhodes
E-MAIL: monti.parchman@cranfillsgapisd.net   E-MAIL: donald.rhodes@crowellisd.net
PHONE NUMBER: (254) 597-2505                 PHONE NUMBER: (940) 684-1403
505 S 2Nd St                                 400 E Logan
Cranfills Gap, TX 76637                      Crowell, TX 79227

Crawford Isd                                 Crowley Isd
SUPERINTENDENT: Kenneth Hall                 SUPERINTENDENT: Michael McFarland
E-MAIL: khall@crawford-isd.net               E-MAIL: michael.mcfarland@crowley.k12.tx.us
PHONE NUMBER: (254) 486-2381                 PHONE NUMBER: (817) 297-5800
200 Pirate Dr                                512 Peach St
Crawford, TX 76638                           Crowley, TX 76036

Crockett County Consolidated Csd             Crystal City Isd
SUPERINTENDENT: Raul Chavarria               SUPERINTENDENT: Edward Churchill
E-MAIL: raul.chavarria@ozonaschools.net      E-MAIL: Edward.Churchill@crystalcityisd.org
PHONE NUMBER: (325) 392-5501                 PHONE NUMBER: (830) 374-2367
797 Ave D                                    613 W Zavala St
Ozona, TX 76943                              Crystal City, TX 78839

Crockett Isd                                 Cuero Isd
SUPERINTENDENT: John Emerich                 SUPERINTENDENT: Micah Dyer
E-MAIL: john.emerich@crockettisd.net         E-MAIL: mdyer@cueroisd.org
PHONE NUMBER: (936) 544-2125                 PHONE NUMBER: (361) 275-1914
1400 W Austin St                             405 Park Heights Dr
Crockett, TX 75835                           Cuero, TX 77954

Crosby Isd                                   Culberson County-allamoore Isd
SUPERINTENDENT: Scott Davis                  SUPERINTENDENT: Kenneth Baugh
E-MAIL: sdavis@crosbyisd.org                 E-MAIL: kbaugh@ccaisd.net
PHONE NUMBER: (281) 328-9200                 PHONE NUMBER: (432) 283-2245
706 Runneburg                                400 West 7th Street
Crosby, TX 77532                             Van Horn, TX 79855

Crosbyton Cisd                               Cumby Isd
SUPERINTENDENT: Shawn Mason                  SUPERINTENDENT: Shelly Slaughter
E-MAIL: smason@crosbyton.k12.tx.us           E-MAIL: shelly.slaughter@cumbyisd.net
PHONE NUMBER: (806) 675-7331                 PHONE NUMBER: (903) 994-2775
204 S Harrison St                            303 Sayle St
Crosbyton, TX 79322                          Cumby, TX 75433

Cross Plains Isd                             Cushing Isd
SUPERINTENDENT: Phil Mitchell                SUPERINTENDENT: Michael Davis
E-MAIL: pmitchell@cplains.esc14.net          E-MAIL: mdavis@cushingisd.org
PHONE NUMBER: (254) 725-6121                 PHONE NUMBER: (936) 326-4890
700 N Main                                   1088 W Bearkat Dr
Cross Plains, TX 76443                       Cushing, TX 75760

Cross Roads Isd                              Cypress-fairbanks Isd
SUPERINTENDENT: Richard Tedder               SUPERINTENDENT: Mark Henry
E-MAIL: rtedder@crossroadsisd.org            E-MAIL: mark.henry@cfisd.net
PHONE NUMBER: (903) 489-5931                 PHONE NUMBER: (281) 897-4000
14434 Fm 59                                  10300 Jones Rd
Malakoff, TX 75148                           Houston, TX 77065
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 811 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Daingerfield-lone Star Isd                Dayton Isd
SUPERINTENDENT: Sandra Quarles            SUPERINTENDENT: Jessica Johnson
E-MAIL: squarles@dlsisd.org               E-MAIL: jessica.johnson@daytonisd.net
PHONE NUMBER: (903) 645-2239              PHONE NUMBER: (936) 258-2667
200 Tiger Dr                              100 Cherry Creek Rd
Daingerfield, TX 75638                    Dayton, TX 77535

Dalhart Isd                               De Leon Isd
SUPERINTENDENT: Joe Alcorta               SUPERINTENDENT: Dana Marable
E-MAIL: joe.alcorta@dalhartisd.org        E-MAIL: dmarable@deleonisd.net
PHONE NUMBER: (806) 244-7810              PHONE NUMBER: (254) 893-8210
701 E 10Th                                425 S Texas St
Dalhart, TX 79022                         De Leon, TX 76444

Dallas Isd                                Decatur Isd
SUPERINTENDENT: Michael Hinojosa          SUPERINTENDENT: Joseph Coburn
E-MAIL: superintendent@dallasisd.org      E-MAIL: joseph.coburn@decaturisd.us
PHONE NUMBER: (972) 925-3700              PHONE NUMBER: (940) 393-7100
3700 Ross Ave                             307 S Cates
Dallas, TX 75204                          Decatur, TX 76234

Damon Isd                                 Deer Park Isd
SUPERINTENDENT: David Hayward             SUPERINTENDENT: Victor White
E-MAIL: dhayward@damonisd.net             E-MAIL: white@dpisd.org
PHONE NUMBER: (979) 742-3457              PHONE NUMBER: (832) 668-7000
1211 Mulcahy St County Rd 264             2800 Texas Ave
Damon, TX 77430                           Deer Park, TX 77536

Danbury Isd                               Dekalb Isd
SUPERINTENDENT: Sherry Phillips           SUPERINTENDENT: John Booth
E-MAIL: sherry.phillips@danburyisd.org    E-MAIL: johnbbooth@dekalbisd.net
PHONE NUMBER: (979) 922-1218              PHONE NUMBER: (903) 667-2566
5611 Panther Dr                           101 W Maple St
Danbury, TX 77534                         Dekalb, TX 75559

Darrouzett Isd                            Del Valle Isd
SUPERINTENDENT: Deidre Parish             SUPERINTENDENT: Annette Villerot
E-MAIL: deidreparish@darrouzettisd.net    E-MAIL: annette.villerot@dvisd.net
PHONE NUMBER: (806) 624-2221              PHONE NUMBER: (512) 386-3010
102 W Kansas                              5301 Ross Rd
Darrouzett, TX 79024                      Del Valle, TX 78617

Dawson Isd                                Dell City Isd
SUPERINTENDENT: Jeff Fleenor              SUPERINTENDENT: Ruben Cervantes
E-MAIL: jfleenor@esc17.net                E-MAIL: cervantesr@dellcityisd.com
PHONE NUMBER: (806) 489-7461              PHONE NUMBER: (915) 964-2663
600 Brownfield Hwy 137                    110 N Main
Welch, TX 79377                           Dell City, TX 79837

Dawson Isd                                Denison Isd
SUPERINTENDENT: Stacy Henderson           SUPERINTENDENT: Henry Scott
E-MAIL: stacy.henderson@dawsonisd.net     E-MAIL: whscott@denisonisd.net
PHONE NUMBER: (254) 578-1031              PHONE NUMBER: (903) 462-7000
199 N School Ave                          1201 S Rusk Ave
Dawson, TX 76639                          Denison, TX 75020
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 812 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Denton Isd                                D'Hanis Isd
SUPERINTENDENT: Jamie Wilson              SUPERINTENDENT: Gary Patterson
E-MAIL: jwilson@dentonisd.org             E-MAIL: gpatterson@dhanisisd.net
PHONE NUMBER: (940) 369-0000              PHONE NUMBER: (830) 363-7216
1307 N Locust St                          6751 Cr 5216
Denton, TX 76201                          D'Hanis, TX 78850

Denver City Isd                           Diboll Isd
SUPERINTENDENT: Gary Davis                SUPERINTENDENT: Vicki Thomas
E-MAIL: gary.davis@dcisd.org              E-MAIL: vthomas@dibollisd.org
PHONE NUMBER: (806) 592-5900              PHONE NUMBER: (936) 829-4718
501 Mustang Ave                           215 N Temple Blvd
Denver City, TX 79323                     Diboll, TX 75941

Desoto Isd                                Dickinson Isd
SUPERINTENDENT: Dandre Weaver             SUPERINTENDENT: Carla Voelkel
E-MAIL: Dandre.Weaver@DeSotoISD.org       E-MAIL: cvoelkel@dickinsonisd.org
PHONE NUMBER: (972) 223-6666              PHONE NUMBER: (281) 229-6000
200 E Belt Line Rd                        2218 E Fm 517
Desoto, TX 75115                          Dickinson, TX 77539

Detroit Isd                               Dilley Isd
SUPERINTENDENT: Kathie Thompson           SUPERINTENDENT: Maria Leo
E-MAIL: kthompson@detroiteagles.net       E-MAIL: maria.leo@dilleyisd.net
PHONE NUMBER: (903) 674-6131              PHONE NUMBER: (830) 965-1912
110 E Garner Ave                          245 Hwy 117
Detroit, TX 75436                         Dilley, TX 78017

Devers Isd                                Dime Box Isd
SUPERINTENDENT: Elizabeth Harris          SUPERINTENDENT: Nicholas West
E-MAIL: eharris@deversisd.net             E-MAIL: nwest@dimeboxisd.net
PHONE NUMBER: (936) 549-7135              PHONE NUMBER: (979) 884-3366
201 S Chism                               1079 Stephen F Austin Blvd
Devers, TX 77538                          Dime Box, TX 77853

Devine Isd                                Dimmitt Isd
SUPERINTENDENT: Todd Grandjean            SUPERINTENDENT: Jill Millican
E-MAIL: todd.grandjean@devineisd.org      E-MAIL: jill.millican@dimmittisd.net
PHONE NUMBER: (830) 851-0795              PHONE NUMBER: (806) 647-3101
605 W. Hondo Ave                          608 W Halsell St
Devine, TX 78016                          Dimmitt, TX 79027

Dew Isd                                   Divide Isd
SUPERINTENDENT: Darrell Evans             SUPERINTENDENT: William Bacon
E-MAIL: darrell.evans@dewisd.org          E-MAIL: bill.bacon@divideisd.org
PHONE NUMBER: (903) 389-2828              PHONE NUMBER: (830) 640-3322
606 Cr 481                                120 Divide School Rd
Teague, TX 75860                          Mountain Home, TX 78058

Deweyville Isd                            Donna Isd
SUPERINTENDENT: Keith Jones               SUPERINTENDENT: Hafedh Azaiez
E-MAIL: keithjones@deweyvilleisd.com      E-MAIL: HAFEDH.AZAIEZ@donnaisd.net
PHONE NUMBER: (409) 746-2731              PHONE NUMBER: (956) 464-1600
250 Private Rd 8145                       116 N 10Th St
Deweyville, TX 77614                      Donna, TX 78537
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 813 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Doss Consolidated Csd                       Eagle Pass Isd
SUPERINTENDENT: Mark Stroeher               SUPERINTENDENT: Samuel Mijares
E-MAIL: mstroeher@gillespiecounty.org       E-MAIL: samijares@eaglepassisd.net
PHONE NUMBER: (830) 669-2411                PHONE NUMBER: (830) 773-5181
11431 Ranch Rd 648                          1420 Eidson Rd
Doss, TX 78618                              Eagle Pass, TX 78852

Douglass Isd                                Eanes Isd
SUPERINTENDENT: Justin Keeling              SUPERINTENDENT: Tom Leonard
E-MAIL: jkeeling@douglassisd.com            E-MAIL: tleonard@eanesisd.net
PHONE NUMBER: (936) 569-9804                PHONE NUMBER: (512) 732-9001
20712 S Fm 225                              601 Camp Craft Rd
Douglass, TX 75943                          Austin, TX 78746

Dripping Springs Isd                        Early Isd
SUPERINTENDENT: Todd Washburn               SUPERINTENDENT: Dewayne Wilkins
E-MAIL: todd.washburn@dsisdtx.us            E-MAIL: dewayne.wilkins@earlyisd.net
PHONE NUMBER: (512) 858-3000                PHONE NUMBER: (325) 646-7934
510 W Mercer St                             101 Turtle Creek
Dripping Springs, TX 78620                  Early, TX 76803

Driscoll Isd                                East Bernard Isd
SUPERINTENDENT: Cynthia Garcia              SUPERINTENDENT: Courtney Hudgins
E-MAIL: cgarcia@driscollisd.us              E-MAIL: courtney.hudgins@ebisd.org
PHONE NUMBER: (361) 387-7349                PHONE NUMBER: (979) 335-7519
410 W Ave D                                 723 College St
Driscoll, TX 78351                          East Bernard, TX 77435

Dublin Isd                                  East Central Isd
SUPERINTENDENT: Rodney Schneider            SUPERINTENDENT: Roland Toscano
E-MAIL: rschneider@dublinisd.us             E-MAIL: rolando.toscano@ecisd.net
PHONE NUMBER: (254) 445-3341                PHONE NUMBER: (210) 648-7861
420 N Camden                                6634 New Sulphur Springs Rd
Dublin, TX 76446                            San Antonio, TX 78263

Dumas Isd                                   East Chambers Isd
SUPERINTENDENT: Monty Hysinger              SUPERINTENDENT: Scott Campbell
E-MAIL: monty.hysinger@dumasisd.org         E-MAIL: scott@eastchambers.net
PHONE NUMBER: (806) 935-6461                PHONE NUMBER: (409) 296-6100
421 W 4Th St                                1955 State Hwy 124
Dumas, TX 79029                             Winnie, TX 77665

Duncanville Isd                             Eastland Isd
SUPERINTENDENT: Marc Smith                  SUPERINTENDENT: Jason Cochran
E-MAIL: superintendent@duncanvilleisd.org   E-MAIL: jcochran@eastland.esc14.net
PHONE NUMBER: (972) 708-2000                PHONE NUMBER: (254) 631-5120
710 S Cedar Ridge Dr                        900 W Plummer
Duncanville, TX 75137                       Eastland, TX 76448

Eagle Mt-saginaw Isd                        Ector County Isd
SUPERINTENDENT: Jim Chadwell                SUPERINTENDENT: Scott Muri
E-MAIL: jchadwell@ems-isd.net               E-MAIL: scott.muri@ectorcountyisd.org
PHONE NUMBER: (817) 232-0880                PHONE NUMBER: (432) 456-0000
1200 Old Decatur Rd                         802 N Sam Houston
Fort Worth, TX 76179                        Odessa, TX 79760
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 814 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Edcouch-elsa Isd                         Elgin Isd
SUPERINTENDENT: Richard Rivera           SUPERINTENDENT: Jodi Duron
E-MAIL: rrivera@eeisd.org                E-MAIL: jodi.duron@elginisd.net
PHONE NUMBER: (956) 262-6000             PHONE NUMBER: (512) 281-3434
920 W Santa Rosa Ave                     1002 N Ave C
Edcouch, TX 78538                        Elgin, TX 78621

Eden Cisd                                Elysian Fields Isd
SUPERINTENDENT: Misty Gandy              SUPERINTENDENT: Maynard Chapman
E-MAIL: Misty.Gandy@edencisd.net         E-MAIL: machapman@efisd.org
PHONE NUMBER: (325) 869-4121             PHONE NUMBER: (903) 633-2420
113 W Bryan                              2099 Fm 451
Eden, TX 76837                           Elysian Fields, TX 75642

Edgewood Isd                             Ennis Isd
SUPERINTENDENT: Eduardo Hernandez        SUPERINTENDENT: Jay Tullos
E-MAIL: Eduardo.Hernandez@eisd.net       E-MAIL: jay.tullos@ennis.k12.tx.us
PHONE NUMBER: (210) 444-4500             PHONE NUMBER: (972) 872-7000
5358 W Commerce St                       303 W Knox
San Antonio, TX 78237                    Ennis, TX 75119

Edgewood Isd                             Era Isd
SUPERINTENDENT: Kristin Prater           SUPERINTENDENT: Jeremy Thompson
E-MAIL: kprater@edgewood-isd.net         E-MAIL: thompsonj@eraisd.net
PHONE NUMBER: (903) 896-4332             PHONE NUMBER: (940) 665-2007
804 E Pine                               108 Hargrove St
Edgewood, TX 75117                       Era, TX 76238

Edinburg Cisd                            Etoile Isd
SUPERINTENDENT: Gilberto Garza           SUPERINTENDENT: Sarah Hottman
E-MAIL: g.garza@ecisd.us                 E-MAIL: shottman@etoile.esc7.net
PHONE NUMBER: (956) 289-2300             PHONE NUMBER: (936) 465-9404
411 N 8Th St                             16039 Fm Rd 226
Edinburg, TX 78541                       Etoile, TX 75944

Edna Isd                                 Eula Isd
SUPERINTENDENT: Robert Oconnor           SUPERINTENDENT: Tim Kelley
E-MAIL: roconnor@ednaisd.org             E-MAIL: kelleyt@eulaisd.net
PHONE NUMBER: (361) 782-3573             PHONE NUMBER: (325) 529-3186
1307 W Gayle St                          6040 F M 603
Edna, TX 77957                           Clyde, TX 79510

El Paso Isd                              Eustace Isd
SUPERINTENDENT: Juan Cabrera             SUPERINTENDENT: Coy Holcombe
E-MAIL: superintendent@episd.org         E-MAIL: cholcombe@eustaceisd.net
PHONE NUMBER: (915) 230-2000             PHONE NUMBER: (903) 425-5151
6531 Boeing Dr                           320 S Fm 316
El Paso, TX 79925                        Eustace, TX 75124

Electra Isd                              Evadale Isd
SUPERINTENDENT: Ted West                 SUPERINTENDENT: Gary Fairchild
E-MAIL: ted.west@electraisd.net          E-MAIL: gfairchild@evadalek12.net
PHONE NUMBER: (940) 495-3683             PHONE NUMBER: (409) 276-1337
621 N Waggoner St                        908 Fm 105
Electra, TX 76360                        Evadale, TX 77615
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 815 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Evant Isd                                 Farmersville Isd
SUPERINTENDENT: Ken Wimberley             SUPERINTENDENT: Micheal French
E-MAIL: kwimberley@evantisd.org           E-MAIL: mfrench@farmersvilleisd.org
PHONE NUMBER: (254) 471-5536              PHONE NUMBER: (972) 782-6601
339 Memory Ln                             501 A Hwy 78 N
Evant, TX 76525                           Farmersville, TX 75442

Everman Isd                               Farwell Isd
SUPERINTENDENT: Curtis Amos               SUPERINTENDENT: Colby Waldrop
E-MAIL: camos@eisd.org                    E-MAIL: cwaldrop@farwellschools.org
PHONE NUMBER: (817) 568-3500              PHONE NUMBER: (806) 481-3371
608 Townley Dr                            705 6Th St
Everman, TX 76140                         Farwell, TX 79325

Excelsior Isd                             Fayetteville Isd
SUPERINTENDENT: Johnny Lewis              SUPERINTENDENT: Jeff Harvey
E-MAIL: jlewis1@excelsior.esc7.net        E-MAIL: jwharvey@fayettevilleisd.net
PHONE NUMBER: (936) 598-5866              PHONE NUMBER: (979) 378-4242
11270 State Hwy 7 W                       618 Rusk St
Center, TX 75935                          Fayetteville, TX 78940

Ezzell Isd                                Ferris Isd
SUPERINTENDENT: Lisa Berckenhoff          SUPERINTENDENT: James Hartman
E-MAIL: lberckenhoff@ezzellisd.org        E-MAIL: jhartman01@ferrisisd.org
PHONE NUMBER: (361) 798-4448              PHONE NUMBER: (972) 544-3858
20500 Fm 531                              301 E 5Th St
Hallettsville, TX 77964                   Ferris, TX 75125

Fabens Isd                                Flatonia Isd
SUPERINTENDENT: Veronica Vijil            SUPERINTENDENT: Andy Reddock
E-MAIL: vvijil@fabensisd.net              E-MAIL: areddock@flatonia.txed.net
PHONE NUMBER: (915) 765-2600              PHONE NUMBER: (361) 865-2941
821 N E Ave G                             400 E 4Th
Fabens, TX 79838                          Flatonia, TX 78941

Fairfield Isd                             Florence Isd
SUPERINTENDENT: Jason Adams               SUPERINTENDENT: Paul Michalewicz
E-MAIL: jason.adams@fairfieldisd.org      E-MAIL: pmichalewicz@florenceisd.net
PHONE NUMBER: (903) 389-2532              PHONE NUMBER: (254) 793-2850
615 Post Oak Rd                           306 College Ave
Fairfield, TX 75840                       Florence, TX 76527

Falls City Isd                            Floresville Isd
SUPERINTENDENT: Todd Pawelek              SUPERINTENDENT: Sherri Bays
E-MAIL: pawelekt@fcisd.net                E-MAIL: sbays@fisd.us
PHONE NUMBER: (830) 254-3551              PHONE NUMBER: (830) 393-5300
700 N. Nelson St                          1200 5Th St
Falls City, TX 78113                      Floresville, TX 78114

Fannindel Isd                             Flour Bluff Isd
SUPERINTENDENT: Brad Lane                 SUPERINTENDENT: David Freeman
E-MAIL: blane@fannindel.net               E-MAIL: dfreeman@flourbluffschools.net
PHONE NUMBER: (903) 367-7251              PHONE NUMBER: (361) 694-9205
601 W Main St                             2505 Waldron Rd
Ladonia, TX 75449                         Corpus Christi, TX 78418
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 816 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Floydada Isd                              Fort Worth Isd
SUPERINTENDENT: Gilbert Trevino           SUPERINTENDENT: Kent Scribner
E-MAIL: gtrevino@floydadaisd.esc17.net    E-MAIL: kent.scribner@fwisd.org
PHONE NUMBER: (806) 983-3498              PHONE NUMBER: (817) 815-2000
226 W California St                       100 N University Dr
Floydada, TX 79235                        Fort Worth, TX 76107

Follett Isd                               Franklin Isd
SUPERINTENDENT: Jamie Copley              SUPERINTENDENT: Bret Lowry
E-MAIL: jamie.copley@region16.net         E-MAIL: blowry@franklinisd.net
PHONE NUMBER: (806) 653-2301              PHONE NUMBER: (979) 828-7000
205 E Ivanhoe Highway15                   1216 W Fm 1644
Follett, TX 79034                         Franklin, TX 77856

Forestburg Isd                            Frankston Isd
SUPERINTENDENT: John Metzler              SUPERINTENDENT: Nicci Cook
E-MAIL: john.metzler@forestburgisd.net    E-MAIL: niccicook@frankstonisd.net
PHONE NUMBER: (940) 964-2323              PHONE NUMBER: (903) 876-2556
16346 Fm 455                              100 Perry St
Forestburg, TX 76239                      Frankston, TX 75763

Forney Isd                                Fredericksburg Isd
SUPERINTENDENT: Justin Terry              SUPERINTENDENT: Jeff Brasher
E-MAIL: justin.terry@edu.forneyisd.net    E-MAIL: jeffb@fisd.org
PHONE NUMBER: (972) 564-4055              PHONE NUMBER: (830) 997-9551
600 S Bois D Arc St                       234 Friendship Ln
Forney, TX 75126                          Fredericksburg, TX 78624

Forsan Isd                                Freer Isd
SUPERINTENDENT: Randy Johnson             SUPERINTENDENT: Conrad Cantu
E-MAIL: rsjohnso@forsan.esc18.net         E-MAIL: ccantu@freerisd.net
PHONE NUMBER: (432) 457-2223              PHONE NUMBER: (361) 394-6025
411 W 6Th                                 905 S Norton
Forsan, TX 79733                          Freer, TX 78357

Fort Bend Isd                             Frenship Isd
SUPERINTENDENT: Charles Dupre             SUPERINTENDENT: Michelle Mccord
E-MAIL: charles.dupre@fortbendisd.com     E-MAIL: mmccord@frenship.us
PHONE NUMBER: (281) 634-1000              PHONE NUMBER: (806) 866-9541
16431 Lexington Blvd                      501 7Th St
Sugar Land, TX 77479                      Wolfforth, TX 79382

Fort Elliott Cisd                         Friendswood Isd
SUPERINTENDENT: Frank Belcher             SUPERINTENDENT: Thad Roher
E-MAIL: frank.belcher@fecisd.net          E-MAIL: troher@fisdk12.net
PHONE NUMBER: (806)375-2454               PHONE NUMBER: (281) 482-1267
501 E WILSON                              302 Laurel Dr
BRISCOE, TX 79011                         Friendswood, TX 77546

Fort Stockton Isd                         Friona Isd
SUPERINTENDENT: Ralph Traynham            SUPERINTENDENT: Jimmy Burns
E-MAIL: ralph.traynham@fsisd.net          E-MAIL: jburns@frionaisd.com
PHONE NUMBER: (432) 336-4000              PHONE NUMBER: (806) 250-2747
101 W Division St                         909 E 11Th St
Fort Stockton, TX 79735                   Friona, TX 79035
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 817 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Frisco Isd                                Galveston Isd
SUPERINTENDENT: Mike Waldrip              SUPERINTENDENT: Kelli Moulton
E-MAIL: mikewaldrip@friscoisd.org         E-MAIL: kellimoulton@gisd.org
PHONE NUMBER: (469) 633-6000              PHONE NUMBER: (409) 766-5121
5515 Ohio Dr                              3904 Ave T
Frisco, TX 75035                          Galveston, TX 77550

Frost Isd                                 Ganado Isd
SUPERINTENDENT: Mickie Jackson            SUPERINTENDENT: Erin Fasel
E-MAIL: mickie.jackson@frostisd.org       E-MAIL: efasel@ganadoisd.net
PHONE NUMBER: (903) 682-2711              PHONE NUMBER: (361) 771-4200
208 N Wyrick                              210 S Sixth St
Frost, TX 76641                           Ganado, TX 77962

Fruitvale Isd                             Garland Isd
SUPERINTENDENT: Rebecca Bain              SUPERINTENDENT: Ricardo Lopez
E-MAIL: bainr@fruitvaleisd.com            E-MAIL: RLopez@garlandisd.net
PHONE NUMBER: (903) 896-1191              PHONE NUMBER: (972) 494-8201
244 Vzcr 1910                             501 S Jupiter
Fruitvale, TX 75127                       Garland, TX 75042

Ft Davis Isd                              Garner Isd
SUPERINTENDENT: Graydon Hicks             SUPERINTENDENT: Rebecca Hallmark
E-MAIL: ghicks@fdisd.com                  E-MAIL: rhallmark@garnerisd.net
PHONE NUMBER: (432) 426-4440              PHONE NUMBER: (940) 682-4251
400 Webster Ave                           2222 Garner School Rd
Ft Davis, TX 79734                        Weatherford, TX 76088

Ft Hancock Isd                            Garrison Isd
SUPERINTENDENT: Jose Franco               SUPERINTENDENT: Reid Spivey
E-MAIL: jgfranco@fhisd.net                E-MAIL: spiveyr@garrisonisd.com
PHONE NUMBER: (915) 769-3811              PHONE NUMBER: (936) 347-7000
100 School Dr                             459 N Us Hwy 59
Ft Hancock, TX 79839                      Garrison, TX 75946

Ft Sam Houston Isd                        Gary Isd
SUPERINTENDENT: Gary Bates                SUPERINTENDENT: Todd Greer
E-MAIL: gbates@fshisd.net                 E-MAIL: tgreer@garyisd.net
PHONE NUMBER: (210) 368-8700              PHONE NUMBER: (903) 685-2291
4005 Winans Rd                            132 Bobcat Trail
San Antonio, TX 78234                     Gary, TX 75643

Gainesville Isd                           Gatesville Isd
SUPERINTENDENT: DesMontes Stewart         SUPERINTENDENT: Barrett Pollard
E-MAIL: dstewart@gainesvilleisd.org       E-MAIL: bpollard@gatesvilleisd.org
PHONE NUMBER: (940) 665-4362              PHONE NUMBER: (254) 865-7251
800 S Morris St                           311 S Lovers Ln
Gainesville, TX 76240                     Gatesville, TX 76528

Galena Park Isd                           Gause Isd
SUPERINTENDENT: Angi Williams             SUPERINTENDENT: Brad Jones
E-MAIL: awilliams@galenaparkisd.com       E-MAIL: brad.jones@gauseisd.net
PHONE NUMBER: (832) 386-1000              PHONE NUMBER: (979) 279-5891
14705 Woodforest Blvd                     400 College
Houston, TX 77015                         Gause, TX 77857
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 818 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


George West Isd                            Godley Isd
SUPERINTENDENT: Roland Quesada             SUPERINTENDENT: Rich Dear
E-MAIL: rquesada@gwisd.us                  E-MAIL: cdear@godleyisd.net
PHONE NUMBER: (361) 449-1914               PHONE NUMBER: (817) 389-2536
913 Houston St                             313 N Pearson
George West, TX 78022                      Godley, TX 76044

Georgetown Isd                             Gold Burg Isd
SUPERINTENDENT: Fred Brent                 SUPERINTENDENT: Kim Williams
E-MAIL: BrentF@georgetownisd.org           E-MAIL: kim.williams@goldburgisd.net
PHONE NUMBER: (512) 943-5000               PHONE NUMBER: (940) 872-3562
603 Lakeway Dr                             468 Prater Rd
Georgetown, TX 78628                       Bowie, TX 76230

Gholson Isd                                Goldthwaite Isd
SUPERINTENDENT: Heather Mccartney          SUPERINTENDENT: Ronny Wright
E-MAIL: heather.mccartney@gholsonisd.net   E-MAIL: r.wright@goldisd.net
PHONE NUMBER: (254) 829-1528               PHONE NUMBER: (325) 648-3531
137 Hamilton Dr                            1509 Hannah Valley Rd
Waco, TX 76705                             Goldthwaite, TX 76844

Giddings Isd                               Goliad Isd
SUPERINTENDENT: Roger Dees                 SUPERINTENDENT: Stacy Ackley
E-MAIL: roger.dees@giddings.txed.net       E-MAIL: sackley@goliadisd.org
PHONE NUMBER: (979) 542-2854               PHONE NUMBER: (361) 645-3259
2337 N Main                                161 N Welch
Giddings, TX 78942                         Goliad, TX 77963

Gilmer Isd                                 Gonzales Isd
SUPERINTENDENT: Rick Albritton             SUPERINTENDENT: John Schumacher
E-MAIL: albrittonr@gilmerisd.org           E-MAIL: john.schumacher@gonzalesisd.net
PHONE NUMBER: (903) 841-7400               PHONE NUMBER: (830) 672-9551
500 So Trinity                             1711 North Sarah Dewitt Drive
Gilmer, TX 75644                           Gonzales, TX 78629

Gladewater Isd                             Goodrich Isd
SUPERINTENDENT: Sedric Clark               SUPERINTENDENT: Bryan Taulton
E-MAIL: clarks@gladewaterisd.com           E-MAIL: btaulton@goodrichisd.net
PHONE NUMBER: (903) 845-6991               PHONE NUMBER: (936) 365-1100
500 W Quitman                              234 Katie Simpson
Gladewater, TX 75647                       Goodrich, TX 77335

Glasscock County Isd                       Goose Creek Cisd
SUPERINTENDENT: Scott Bicknell             SUPERINTENDENT: Randal Obrien
E-MAIL: sbicknell@gckats.net               E-MAIL: randal.obrien@gccisd.net
PHONE NUMBER: (432) 354-2230               PHONE NUMBER: (281) 420-4842
308 W Chambers                             4544 Interstate 10 E
Garden City, TX 79739                      Baytown, TX 77521

Glen Rose Isd                              Gordon Isd
SUPERINTENDENT: Wayne Rotan                SUPERINTENDENT: Holly Campbell
E-MAIL: wrotan@grisd.net                   E-MAIL: hcampbell@gordonhorns.net
PHONE NUMBER: (254) 898-3900               PHONE NUMBER: (254) 693-5342
1102 Stadium Dr                            112 116 Rusk Sts
Glen Rose, TX 76043                        Gordon, TX 76453
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 819 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Gorman Isd                                Grandview Isd
SUPERINTENDENT: Mike Winter               SUPERINTENDENT: Joe Perrin
E-MAIL: mwinter@gormanisd.net             E-MAIL: jperrin@gvisd.org
PHONE NUMBER: (254) 734-3171              PHONE NUMBER: (817) 866-2450
114 W Lexington                           701 S Fifth St
Gorman, TX 76454                          Grandview, TX 76050

Grady Isd                                 Grandview-hopkins Isd
SUPERINTENDENT: Leandro Gonzales          SUPERINTENDENT: Kent Hargis
E-MAIL: legonzal@gradyisd.esc18.net       E-MAIL: kent.hargis@region16.net
PHONE NUMBER: (432) 459-2445              PHONE NUMBER: (806) 669-3831
3500 Fm 829                               11676 Fm 293
Lenorah, TX 79749                         Groom, TX 79039

Graford Isd                               Granger Isd
SUPERINTENDENT: Dennis Holt               SUPERINTENDENT: Randy Willis
E-MAIL: dholt@grafordisd.net              E-MAIL: rwillis@granger.txed.net
PHONE NUMBER: (940) 664-3101              PHONE NUMBER: (512) 859-2613
400 W Division                            300 N Colorado St
Graford, TX 76449                         Granger, TX 76530

Graham Isd                                Grape Creek Isd
SUPERINTENDENT: Sonny Cruse               SUPERINTENDENT: Angie Smetana
E-MAIL: sonny.cruse@grahamisd.com         E-MAIL: angie.smetana@grapecreekisd.net
PHONE NUMBER: (940) 549-0595              PHONE NUMBER: (325) 658-7823
400 3Rd St                                8207 U S Hwy 87 N
Graham, TX 76450                          San Angelo, TX 76901

Granbury Isd                              Grapeland Isd
SUPERINTENDENT: Jeremy Glenn              SUPERINTENDENT: Don Jackson
E-MAIL: jeremy.glenn@granburyisd.org      E-MAIL: djackson@grapelandisd.net
PHONE NUMBER: (817) 408-4000              PHONE NUMBER: (936) 687-4619
217 N. Jones Stree                        116 W Myrtle
Granbury, TX 76048                        Grapeland, TX 75844

Grand Prairie Isd                         Greenville Isd
SUPERINTENDENT: Linda Ellis               SUPERINTENDENT: Demetrus Liggins
E-MAIL: linda.ellis@gpisd.org             E-MAIL: ligginsd@greenvilleisd.com
PHONE NUMBER: (972) 264-6141              PHONE NUMBER: (903) 457-2500
2602 S Belt Line Rd                       4004 Moulton
Grand Prairie, TX 75052                   Greenville, TX 75401

Grand Saline Isd                          Greenwood Isd
SUPERINTENDENT: Micah Lewis               SUPERINTENDENT: Edward Elliott
E-MAIL: micah.lewis@grandsalineisd.net    E-MAIL: eelliott@greenwood.esc18.net
PHONE NUMBER: (903) 962-7546              PHONE NUMBER: (432) 685-7800
400 Stadium Dr                            2700 Fm 1379
Grand Saline, TX 75140                    Midland, TX 79706

Grandfalls-royalty Isd                    Gregory-portland Isd
SUPERINTENDENT: Joe Helms                 SUPERINTENDENT: Paul Clore
E-MAIL: jhelms@grisd.com                  E-MAIL: pclore@g-pisd.org
PHONE NUMBER: (432) 547-2266              PHONE NUMBER: (361) 777-1091
108 Ave C                                 608 College St
Grandfalls, TX 79742                      Portland, TX 78374
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 820 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Groesbeck Isd                            Hallettsville Isd
SUPERINTENDENT: James Cowley             SUPERINTENDENT: Jo-Ann Bludau
E-MAIL: james.cowley@groesbeckisd.net    E-MAIL: jabludau@hisdbrahmas.org
PHONE NUMBER: (254) 729-4100             PHONE NUMBER: (361) 798-2242
1202 N Ellis                             302 N Ridge St
Groesbeck, TX 76642                      Hallettsville, TX 77964

Groom Isd                                Hallsburg Isd
SUPERINTENDENT: Jay Lamb                 SUPERINTENDENT: Kent Reynolds
E-MAIL: jay.lamb@groomisd.net            E-MAIL: kreynolds@hallsburgisd.net
PHONE NUMBER: (806) 248-7474             PHONE NUMBER: (254) 875-2331
304 W 3Rd                                2313 Hallsburg Rd
Groom, TX 79039                          Waco, TX 76705

Groveton Isd                             Hallsville Isd
SUPERINTENDENT: Don Hamilton             SUPERINTENDENT: Jeff Collum
E-MAIL: don_hamilton@grovetonisd.net     E-MAIL: jcollum@hisd.com
PHONE NUMBER: (936) 642-1473             PHONE NUMBER: (903) 668-5990
207 N Main St                            210 Green St
Groveton, TX 75845                       Hallsville, TX 75650

Gruver Isd                               Hamilton Isd
SUPERINTENDENT: Wade Callaway            SUPERINTENDENT: Clay Tarpley
E-MAIL: wade.callaway@gruverisd.net      E-MAIL: ctarpley@hamiltonisd.org
PHONE NUMBER: (806) 733-2001             PHONE NUMBER: (254) 386-3149
601 Garrett St                           400 S College
Gruver, TX 79040                         Hamilton, TX 76531

Gunter Isd                               Hamlin Isd
SUPERINTENDENT: Jill Siler               SUPERINTENDENT: Randy Burks
E-MAIL: jsiler@gunterisd.org             E-MAIL: rburks@hamlin.esc14.net
PHONE NUMBER: (903) 433-4750             PHONE NUMBER: (325) 576-2722
213 N 8Th St                             250 Sw Ave F
Gunter, TX 75058                         Hamlin, TX 79520

Gustine Isd                              Hamshire-fannett Isd
SUPERINTENDENT: Patti Blue               SUPERINTENDENT: Dwaine Augustine
E-MAIL: pblue@gustine.esc14.net          E-MAIL: daugustine@hfhorns.net
PHONE NUMBER: (325) 667-7254             PHONE NUMBER: (409) 243-2133
503 W Main St                            12702 Second St
Gustine, TX 76455                        Hamshire, TX 77622

Guthrie Csd                              Happy Isd
SUPERINTENDENT: Jodie Reel               SUPERINTENDENT: Ray Keith
E-MAIL: jreel@guthriecsd.net             E-MAIL: rkeith@happyisd.net
PHONE NUMBER: (806) 596-4466             PHONE NUMBER: (806) 558-5331
301 Jaguar Ln                            500 Nw Third
Guthrie, TX 79236                        Happy, TX 79042

Hale Center Isd                          Hardin Isd
SUPERINTENDENT: Steven Pyburn            SUPERINTENDENT: Gerald Nixon
E-MAIL: spyburn@hcisdowls.net            E-MAIL: gnixon@hardinisd.net
PHONE NUMBER: (806) 839-2451             PHONE NUMBER: (936) 298-2112
103 W Cleveland                          209 Cr 2003 N
Hale Center, TX 79041                    Hardin, TX 77561
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 821 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Hardin-jefferson Isd                      Hart Isd
SUPERINTENDENT: Brad Mceachern            SUPERINTENDENT: Krista Lara
E-MAIL: bradmceachern@hjisd.net           E-MAIL: krista.lara@region16.net
PHONE NUMBER: (409) 981-6400              PHONE NUMBER: (806) 938-2143
520 W Herring                             710 Second St
Sour Lake, TX 77659                       Hart, TX 79043

Harlandale Isd                            Hartley Isd
SUPERINTENDENT: Gerardo Soto              SUPERINTENDENT: Scott Vincent
E-MAIL: gerardo.soto@harlandale.net       E-MAIL: scott.vincent@region16.net
PHONE NUMBER: (210) 989-4300              PHONE NUMBER: (806) 365-4458
102 Genevieve St                          901 Johnson
San Antonio, TX 78214                     Hartley, TX 79044

Harleton Isd                              Harts Bluff Isd
SUPERINTENDENT: Brian Gray                SUPERINTENDENT: Bobby Rice
E-MAIL: graybrian@harletonisd.net         E-MAIL: riceb@hbisd.net
PHONE NUMBER: (903) 777-2372              PHONE NUMBER: (903) 577-1146
17000 Sh 154                              3506 Fm 1402
Harleton, TX 75651                        Mount Pleasant, TX 75455

Harlingen Cisd                            Hawkins Isd
SUPERINTENDENT: Arturo Cavazos            SUPERINTENDENT: Stephanie Mcconnell
E-MAIL: arturo.cavazos@hcisd.org          E-MAIL: stephanie.mcconnell@hawkinsisd.org
PHONE NUMBER: (956) 430-9503              PHONE NUMBER: (903) 769-2181
407 N 77 Sunshine Strip                   179 Hawk Drive
Harlingen, TX 78550                       Hawkins, TX 75765

Harmony Isd                               Hawley Isd
SUPERINTENDENT: Dennis Glenn              SUPERINTENDENT: Cassidy McBrayer
E-MAIL: glennd@harmonyisd.net             E-MAIL: cmcbrayer@hawley.esc14.net
PHONE NUMBER: (903) 725-5492              PHONE NUMBER: (325) 537-2214
9788 State Hwy 154 W                      210 Ave E
Big Sandy, TX 75755                       Hawley, TX 79525

Harper Isd                                Hays Cisd
SUPERINTENDENT: Bonnie Stewart            SUPERINTENDENT: Eric Wright
E-MAIL: bstewart@harper.txed.net          E-MAIL: eric.wright@hayscisd.net
PHONE NUMBER: (830) 864-4044              PHONE NUMBER: (512) 268-2141
61 N Ranch Rd 783                         21003 Interstate 35
Harper, TX 78631                          Kyle, TX 78640

Harris County Dept Of Ed                  Hearne Isd
SUPERINTENDENT: James Colbert             SUPERINTENDENT: Adrain Johnson
E-MAIL: jcolbert@hcde-texas.org           E-MAIL: ajohnson@hearne.k12.tx.us
PHONE NUMBER: (713) 694-6300              PHONE NUMBER: (979) 279-3200
6300 Irvington Blvd                       900 Wheelock St
Houston, TX 77022                         Hearne, TX 77859

Harrold Isd                               Hedley Isd
SUPERINTENDENT: David Thweatt             SUPERINTENDENT: Garrett Bains
E-MAIL: david.thweatt@harroldisd.net      E-MAIL: garrett.bains@hedleyisd.net
PHONE NUMBER: (940) 886-2213              PHONE NUMBER: (806) 856-5323
18106 Stewart St                          301 Jones
Harrold, TX 76364                         Hedley, TX 79237
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 822 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Hemphill Isd                               High Island Isd
SUPERINTENDENT: Reese Briggs               SUPERINTENDENT: Travis Grubbs
E-MAIL: reese.briggs@hemphillisd.net       E-MAIL: tgrubbs@highislandisd.com
PHONE NUMBER: (409) 787-3371               PHONE NUMBER: (409) 286-5317
1000 Milam St                              2113 6Th St
Hemphill, TX 75948                         High Island, TX 77623

Hempstead Isd                              Highland Isd
SUPERINTENDENT: Angela Gutsch              SUPERINTENDENT: Duane Hyde
E-MAIL: gutscha@hempsteadisd.org           E-MAIL: dhyde@highland.esc14.net
PHONE NUMBER: (979) 826-3304               PHONE NUMBER: (325) 766-3652
524 Austin St                              6625 Fm 608
Hempstead, TX 77445                        Roscoe, TX 79545

Henderson Isd                              Highland Park Isd
SUPERINTENDENT: Thurston Lamb              SUPERINTENDENT: Jimmy Hannon
E-MAIL: tlamb@hendersonisd.org             E-MAIL: jimmy.hannon@hpisd.net
PHONE NUMBER: (903) 655-5000               PHONE NUMBER: (806) 335-2823
200 N High St                              15300 Amarillo Blvd E
Henderson, TX 75652                        Amarillo, TX 79108

Henrietta Isd                              Highland Park Isd
SUPERINTENDENT: Scot Clayton               SUPERINTENDENT: Tom Trigg
E-MAIL: scot.clayton@henrietta-isd.net     E-MAIL: triggt@hpisd.org
PHONE NUMBER: (940) 720-7900               PHONE NUMBER: (214) 780-3000
1801 E Crafton                             7015 Westchester Dr
Henrietta, TX 76365                        Dallas, TX 75205

Hereford Isd                               Hillsboro Isd
SUPERINTENDENT: Sheri Blankenship          SUPERINTENDENT: Vicki Adams
E-MAIL: sheriblankenship@herefordisd.net   E-MAIL: adamsv@hillsboroisd.org
PHONE NUMBER: (806) 364-0606               PHONE NUMBER: (254) 582-8585
601 N 25 Mile Ave                          121 E Franklin St
Hereford, TX 79045                         Hillsboro, TX 76645

Hermleigh Isd                              Hitchcock Isd
SUPERINTENDENT: Cassie Petty               SUPERINTENDENT: Travis Edwards
E-MAIL: cpetty@hermleigh.esc14.net         E-MAIL: tedwards@hitchcockisd.org
PHONE NUMBER: (325) 863-2451               PHONE NUMBER: (409) 316-6545
8010 Business 84H                          7801 Neville Avenue Building B
Hermleigh, TX 79526                        Hitchcock, TX 77563

Hico Isd                                   Holland Isd
SUPERINTENDENT: Jon Hartgraves             SUPERINTENDENT: Shane Downing
E-MAIL: jhartgraves@hico-isd.net           E-MAIL: sdowning@hollandisd.org
PHONE NUMBER: (254) 796-2181               PHONE NUMBER: (254) 657-0175
901 Cedar                                  105 S Rose Ln
Hico, TX 76457                             Holland, TX 76534

Hidalgo Isd                                Holliday Isd
SUPERINTENDENT: Xavier Salinas             SUPERINTENDENT: Cody Carroll
E-MAIL: xasalinas@hidalgo-isd.org          E-MAIL: cody.carroll@hollidayisd.net
PHONE NUMBER: (956) 843-4401               PHONE NUMBER: (940) 586-1281
324 E Flora St                             751 College Ave
Hidalgo, TX 78557                          Holliday, TX 76366
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 823 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Hondo Isd                                Hudson Isd
SUPERINTENDENT: Alann Truelock           SUPERINTENDENT: Donny Webb
E-MAIL: atruelock@hondoisd.net           E-MAIL: webbdon@hudsonisd.org
PHONE NUMBER: (830) 426-3027             PHONE NUMBER: (936) 875-3351
2604 Ave E                               State Hwy 94 W
Hondo, TX 78861                          Lufkin, TX 75904

Honey Grove Isd                          Huffman Isd
SUPERINTENDENT: Todd Morrison            SUPERINTENDENT: Benny Soileau
E-MAIL: btmorrison@honeygroveisd.net     E-MAIL: bsoileau@huffmanisd.net
PHONE NUMBER: (903) 378-2264             PHONE NUMBER: (281) 324-1871
1206 N Seventeenth St                    24302 F M 2100
Honey Grove, TX 75446                    Huffman, TX 77336

Hooks Isd                                Hughes Springs Isd
SUPERINTENDENT: Keith Minter             SUPERINTENDENT: Sarah Dildine
E-MAIL: minterk@hooksisd.net             E-MAIL: dildines@hsisd.net
PHONE NUMBER: (903) 547-6077             PHONE NUMBER: (903) 639-3802
100 E 5Th St                             871 Taylor St
Hooks, TX 75561                          Hughes Springs, TX 75656

Houston Isd                              Hull-daisetta Isd
SUPERINTENDENT: Grenita Lathan           SUPERINTENDENT: Tim Bartram
E-MAIL: glathan@houstonisd.org           E-MAIL: tbartram@hdisd.net
PHONE NUMBER: (713) 556-6000             PHONE NUMBER: (936) 536-6321
4400 W 18Th St                           117 N Main Hwy 770
Houston, TX 77092                        Daisetta, TX 77533

Howe Isd                                 Humble Isd
SUPERINTENDENT: Kevin Wilson             SUPERINTENDENT: Elizabeth Fagen
E-MAIL: wilson.kevin@howeisd.net         E-MAIL: elizabeth.fagen@humbleisd.net
PHONE NUMBER: (903) 532-3228             PHONE NUMBER: (281) 641-1000
105 W Tutt St                            20200 Eastway Village Dr
Howe, TX 75459                           Humble, TX 77338

Hubbard Isd                              Hunt Isd
SUPERINTENDENT: Traci Drake              SUPERINTENDENT: Luci Harmon
E-MAIL: tdrake@hubbardisd.net            E-MAIL: lharmon@huntisd.org
PHONE NUMBER: (903) 667-2645             PHONE NUMBER: (830) 238-4893
3347 Hwy 259 S                           115 School Ln Sw
Dekalb, TX 75559                         Hunt, TX 78024

Hubbard Isd                              Huntington Isd
SUPERINTENDENT: Tim Norman               SUPERINTENDENT: David Flowers
E-MAIL: tnorman@hubbardisd.org           E-MAIL: dflowers@huntingtonisd.com
PHONE NUMBER: (254) 576-2564             PHONE NUMBER: (936) 876-4287
1803 Nw 4Th St                           908 Main St
Hubbard, TX 76648                        Huntington, TX 75949

Huckabay Isd                             Huntsville Isd
SUPERINTENDENT: Troy Roberts             SUPERINTENDENT: Scott Sheppard
E-MAIL: troberts@hisd.us                 E-MAIL: SSheppard@huntsville-isd.org
PHONE NUMBER: (254) 968-8476             PHONE NUMBER: (936) 435-6300
200 County Rd 421                        441 Fm 2821 E
Stephenville, TX 76401                   Huntsville, TX 77320
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 824 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Hutto Isd                                   Iraan-sheffield Isd
SUPERINTENDENT: Celina Thomas               SUPERINTENDENT: Tracy Canter
E-MAIL: celina.estradathomas@huttoisd.net   E-MAIL: tracy.canter@isisd.net
PHONE NUMBER: (512) 759-3771                PHONE NUMBER: (432) 639-2512
200 College St                              100 S Farr St
Hutto, TX 78634                             Iraan, TX 79744

Idalou Isd                                  Iredell Isd
SUPERINTENDENT: Robert Gibson               SUPERINTENDENT: Patrick Murphy
E-MAIL: rgibson@idalouisd.net               E-MAIL: p_murphy@iredell-isd.com
PHONE NUMBER: (806) 892-1900                PHONE NUMBER: (254) 364-2411
601 S Walnut                                501 E Mcclain
Idalou, TX 79329                            Iredell, TX 76649

Industrial Isd                              Irion County Isd
SUPERINTENDENT: Paul Darilek                SUPERINTENDENT: Ray Despain
E-MAIL: pdarilek@industrialisd.org          E-MAIL: rdespain@irion-isd.org
PHONE NUMBER: (361) 284-3226                PHONE NUMBER: (325) 835-6111
167 5Th St                                  302 N 3Rd St
Vanderbilt, TX 77991                        Mertzon, TX 76941

Ingleside Isd                               Irving Isd
SUPERINTENDENT: Troy Mircovich              SUPERINTENDENT: Magda Hernandez
E-MAIL: troy.mircovich@inglesideisd.org     E-MAIL: mhernandez@irvingisd.net
PHONE NUMBER: (361) 776-7631                PHONE NUMBER: (972) 600-5000
2664 San Angelo                             2621 W Airport Fwy
Ingleside, TX 78362                         Irving, TX 75062

Ingram Isd                                  Italy Isd
SUPERINTENDENT: Robert Templeton            SUPERINTENDENT: Michelle Schwind
E-MAIL: rtempleton@ingramisd.net            E-MAIL: mschwind@italyisd.org
PHONE NUMBER: (830) 367-5517                PHONE NUMBER: (972) 483-1815
510 College St                              300 S College
Ingram, TX 78025                            Italy, TX 76651

Iola Isd                                    Itasca Isd
SUPERINTENDENT: Scott Martindale            SUPERINTENDENT: Mark Parsons
E-MAIL: smartindale@iolaisd.net             E-MAIL: mparsons@itascaisd.org
PHONE NUMBER: (936) 394-2361                PHONE NUMBER: (254) 687-2922
7282 Ft Worth St                            123 N College
Iola, TX 77861                              Itasca, TX 76055

Iowa Park Cisd                              Jacksboro Isd
SUPERINTENDENT: Steven Moody                SUPERINTENDENT: Dwain Milam
E-MAIL: smoody@ipcisd.net                   E-MAIL: milamd@jacksboroisd.net
PHONE NUMBER: (940) 592-4193                PHONE NUMBER: (940) 567-7203
328 E Hwy                                   750 W Belknap
Iowa Park, TX 76367                         Jacksboro, TX 76458

Ira Isd                                     Jacksonville Isd
SUPERINTENDENT: Brian Patterson             SUPERINTENDENT: Chad Kelly
E-MAIL: bpatterson@ira.esc14.net            E-MAIL: chad.kelly@jisd.org
PHONE NUMBER: (325) 573-2629                PHONE NUMBER: (903) 586-6511
6143 W Fm 1606                              800 College Ave
Ira, TX 79527                               Jacksonville, TX 75766
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 825 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Jarrell Isd                               Jonesboro Isd
SUPERINTENDENT: Keith Boles               SUPERINTENDENT: Matt Dossey
E-MAIL: keith.boles@jarrellisd.org        E-MAIL: matt.dossey@jonesboroisd.net
PHONE NUMBER: (512) 746-2124              PHONE NUMBER: (254) 463-2111
312 N 5Th                                 14909 E State Hwy 36
Jarrell, TX 76537                         Jonesboro, TX 76538

Jasper Isd                                Joshua Isd
SUPERINTENDENT: Steve Hyden               SUPERINTENDENT: Fran Marek
E-MAIL: steve.hyden@jasperisd.net         E-MAIL: fmarek@joshuaisd.org
PHONE NUMBER: (409) 384-2401              PHONE NUMBER: (817) 202-2500
128 Park St                               310 E 18Th St
Jasper, TX 75951                          Joshua, TX 76058

Jayton-girard Isd                         Jourdanton Isd
SUPERINTENDENT: Trig Overbo               SUPERINTENDENT: Theresa Mcallister
E-MAIL: toverbo@esc17.net                 E-MAIL: tmcallister@jisdtx.us
PHONE NUMBER: (806) 237-2991              PHONE NUMBER: (830) 769-3548
700 Madison                               200 Zanderson Ave
Jayton, TX 79528                          Jourdanton, TX 78026

Jefferson Isd                             Judson Isd
SUPERINTENDENT: Rob Barnwell              SUPERINTENDENT: Jeanette Ball
E-MAIL: jrbarnwell@jeffersonisd.org       E-MAIL: jball@judsonisd.org
PHONE NUMBER: (903) 665-2461              PHONE NUMBER: (210) 945-5100
1600 Mlk                                  8012 Shin Oak
Jefferson, TX 75657                       Live Oak, TX 78233

Jim Hogg County Isd                       Junction Isd
SUPERINTENDENT: Susana Garza              SUPERINTENDENT: Mike Carter
E-MAIL: spgarza@jhcisdpk12.org            E-MAIL: mike.carter@junctionisd.net
PHONE NUMBER: (361) 527-3203              PHONE NUMBER: (325) 446-3510
210 W Lucille                             1700 College St
Hebbronville, TX 78361                    Junction, TX 76849

Jim Ned Cisd                              Karnack Isd
SUPERINTENDENT: Glen Teal                 SUPERINTENDENT: Amy Dickson
E-MAIL: gteal@jimned.esc14.net            E-MAIL: adickson@karnackisd.org
PHONE NUMBER: (325) 554-7500              PHONE NUMBER: (903) 679-3117
830 Garza St                              14109 Fm 134
Tuscola, TX 79562                         Karnack, TX 75661

Joaquin Isd                               Karnes City Isd
SUPERINTENDENT: Ryan Fuller               SUPERINTENDENT: Jeanette Winn
E-MAIL: RFuller@joaquinisd.net            E-MAIL: jwinn@kcisd.net
PHONE NUMBER: (936) 269-3128              PHONE NUMBER: (830) 780-2321
11109 Us Hwy 84 E                         314 N Hwy 123
Joaquin, TX 75954                         Karnes City, TX 78118

Johnson City Isd                          Katy Isd
SUPERINTENDENT: Richard Kolek             SUPERINTENDENT: Kenneth Gregorski
E-MAIL: rkolek@jcisd.txed.net             E-MAIL: kennethgregorski@katyisd.org
PHONE NUMBER: (830) 868-7410              PHONE NUMBER: (281) 396-6000
303 N Lbj Dr                              6301 S Stadium Ln
Johnson City, TX 78636                    Katy, TX 77494
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 826 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Kaufman Isd                               Kennedale Isd
SUPERINTENDENT: Lori Blaylock             SUPERINTENDENT: Chad Gee
E-MAIL: lblaylock@kaufman-isd.net         E-MAIL: geec@kisdtx.net
PHONE NUMBER: (972) 932-2622              PHONE NUMBER: (817) 563-8000
1000 S Houston St                         120 W Kennedale Pkwy
Kaufman, TX 75142                         Kennedale, TX 76060

Keene Isd                                 Kerens Isd
SUPERINTENDENT: Ricky Stephens            SUPERINTENDENT: Martin Brumit
E-MAIL: rstephens@keeneisd.org            E-MAIL: brumitm@kerensisd.org
PHONE NUMBER: (817) 774-5200              PHONE NUMBER: (903) 396-2924
3625 Hwy 67 E Bldg C                      200 Bobcat Ln
Keene, TX 76059                           Kerens, TX 75144

Keller Isd                                Kermit Isd
SUPERINTENDENT: Rick Westfall             SUPERINTENDENT: Joe Lopez
E-MAIL: rick.westfall@kellerisd.net       E-MAIL: jrlopez@kermitisd.org
PHONE NUMBER: (817) 744-1000              PHONE NUMBER: (432) 586-1000
350 Keller Pkwy                           601 S Poplar
Keller, TX 76248                          Kermit, TX 79745

Kelton Isd                                Kerrville Isd
SUPERINTENDENT: Carl Taylor               SUPERINTENDENT: Mark Foust
E-MAIL: carl.taylor@region16.net          E-MAIL: mark.foust@kerrvilleisd.net
PHONE NUMBER: (806) 826-5795              PHONE NUMBER: (830) 257-2200
Intersection Of Fm 596                    1009 Barnett St
Wheeler, TX 79096                         Kerrville, TX 78028

Kemp Isd                                  Kilgore Isd
SUPERINTENDENT: Douglas Moore             SUPERINTENDENT: Andrew Baker
E-MAIL: douglas.moore@kempisd.org         E-MAIL: abaker@kisd.org
PHONE NUMBER: (903) 498-1314              PHONE NUMBER: (903) 988-3900
905 S Main St                             301 N Kilgore St
Kemp, TX 75143                            Kilgore, TX 75662

Kenedy County Wide Csd                    Killeen Isd
SUPERINTENDENT: Kristen Tinsley           SUPERINTENDENT: John Craft
E-MAIL: ktinsley@saritaschool.net         E-MAIL: john.craft@killeenisd.org
PHONE NUMBER: (361) 294-5381              PHONE NUMBER: (254) 336-0006
150 E La Parra St                         200 N W S Young Dr
Sarita, TX 78385                          Killeen, TX 76543

Kenedy Isd                                Kingsville Isd
SUPERINTENDENT: Diana Barrera             SUPERINTENDENT: Kamara Adams
E-MAIL: dbarrera@kenedyisd.com            E-MAIL: kadams@kingsvilleisd.com
PHONE NUMBER: (830) 583-4100              PHONE NUMBER: (361) 592-3387
401 F M 719                               207 N Third St
Kenedy, TX 78119                          Kingsville, TX 78363

Kennard Isd                               Kirbyville Cisd
SUPERINTENDENT: Malinda Lindsey           SUPERINTENDENT: Georgia Sayers
E-MAIL: mlindsey@kennardisd.net           E-MAIL: gsayers@kirbyvillecisd.org
PHONE NUMBER: (936) 655-2121              PHONE NUMBER: (409) 423-2284
304 Hwy Seven E                           206 E Main St
Kennard, TX 75847                         Kirbyville, TX 75956
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 827 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Klein Isd                                  La Feria Isd
SUPERINTENDENT: Jenny Mcgown               SUPERINTENDENT: Cathy Hernandez
E-MAIL: jmcgown@kleinisd.net               E-MAIL: cathy.hernandez@laferiaisd.org
PHONE NUMBER: (832) 249-4000               PHONE NUMBER: (956) 797-8300
7200 Spring Cypress Rd                     505 N. Villarreal St.
Klein, TX 77379                            La Feria, TX 78559

Klondike Isd                               La Gloria Isd
SUPERINTENDENT: Steve Mclaren              SUPERINTENDENT: David Braswell
E-MAIL: steve.mclaren@klondikeisd.net      E-MAIL: dbraswell@lagloriaisd.esc2.net
PHONE NUMBER: (806) 462-7334               PHONE NUMBER: (361) 325-2330
2911 Co Rd H                               182 E County Rd 401
Lamesa, TX 79331                           Falurrias, TX 78355

Knippa Isd                                 La Grange Isd
SUPERINTENDENT: Elda Alejandro             SUPERINTENDENT: Bill Wagner
E-MAIL: elda.alejandro@knippaisd.net       E-MAIL: bill.wagner@lgisd.net
PHONE NUMBER: (830) 934-2176               PHONE NUMBER: (979) 968-7000
100 Kessler Ln                             560 N Monroe
Knippa, TX 78870                           La Grange, TX 78945

Knox City-O'Brien Cisd                     La Joya Isd
SUPERINTENDENT: Colin Howeth               SUPERINTENDENT: Dr Gisela Saenz
E-MAIL: colin.howeth@knoxcityschools.net   E-MAIL: g.saenz2@lajoyaisd.net
PHONE NUMBER: (940) 657-3521               PHONE NUMBER: (956) 323-2000
606 E Main St                              201 E Expy 83
Knox City, TX 79529                        La Joya, TX 78560

Kopperl Isd                                La Porte Isd
SUPERINTENDENT: Katrina Adcock             SUPERINTENDENT: Walter Jackson
E-MAIL: katrina.adcock@kopperlisd.org      E-MAIL: supt-secretary@lpisd.org
PHONE NUMBER: (254) 889-3502               PHONE NUMBER: (281) 604-7000
175 Cr 1240                                1002 San Jacinto St
Kopperl, TX 76652                          La Porte, TX 77571

Kountze Isd                                La Pryor Isd
SUPERINTENDENT: Shane Reyenga              SUPERINTENDENT: Matthew Mchazlett
E-MAIL: sreyenga@kountzeisd.org            E-MAIL: matthew.mchazlett@lapryor.net
PHONE NUMBER: (409) 246-3352               PHONE NUMBER: (830) 365-4000
160 W Vaughn St                            311 E Hwy 57
Kountze, TX 77625                          La Pryor, TX 78872

Kress Isd                                  La Vega Isd
SUPERINTENDENT: Leah Zeigler               SUPERINTENDENT: Sharon Shields
E-MAIL: leah.zeigler@region16.net          E-MAIL: sharon.shields@lavegaisd.org
PHONE NUMBER: (806) 684-2652               PHONE NUMBER: (254) 299-6700
200 E 5Th                                  400 E Loop 340
Kress, TX 79052                            Waco, TX 76705

Krum Isd                                   La Vernia Isd
SUPERINTENDENT: Mike Davis                 SUPERINTENDENT: Toni Wood
E-MAIL: mike.davis@krumisd.net             E-MAIL: toni.wood@lvisd.org
PHONE NUMBER: (940) 482-6000               PHONE NUMBER: (830) 779-6600
1200 Bobcat Blvd                           13600 Us Hwy 87 W
Krum, TX 76249                             La Vernia, TX 78121
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 828 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


La Villa Isd                              Lampasas Isd
SUPERINTENDENT: Paz Elizondo              SUPERINTENDENT: Chane Rascoe
E-MAIL: paz.elizondo@lavillaisd.org       E-MAIL: rascoec@lisdtx.org
PHONE NUMBER: (956) 262-4755              PHONE NUMBER: (512) 556-6224
500 E 9Th St                              207 W 8Th St
La Villa, TX 78562                        Lampasas, TX 76550

Lackland Isd                              Lancaster Isd
SUPERINTENDENT: Burnie Roper              SUPERINTENDENT: Elijah Granger
E-MAIL: roper.b@lacklandisd.net           E-MAIL: ElijahGranger@LancasterISD.orgï»¿
PHONE NUMBER: (210) 357-5000              PHONE NUMBER: (972) 218-1400
2460 Kenly Ave Bldg 8265                  422 S Centre Ave
San Antonio, TX 78236                     Lancaster, TX 75146

Lago Vista Isd                            Laneville Isd
SUPERINTENDENT: Darren Webb               SUPERINTENDENT: Teresa Shelton
E-MAIL: darren_webb@lagovista.txed.net    E-MAIL: sheltont@lanevilleisd.org
PHONE NUMBER: (512) 267-8300              PHONE NUMBER: (903) 863-5353
8039 Bar K Ranch Rd                       7415 Fm 1798 W
Lago Vista, TX 78645                      Laneville, TX 75667

Lake Dallas Isd                           Lapoynor Isd
SUPERINTENDENT: Gayle Stinson             SUPERINTENDENT: James Young
E-MAIL: gstinson@ldisd.net                E-MAIL: jyoung@lapoynorisd.net
PHONE NUMBER: (940) 497-4039              PHONE NUMBER: (903) 876-4057
104 Swisher Rd                            13155 Hwy 175 E
Lake Dallas, TX 75065                     Larue, TX 75770

Lake Travis Isd                           Laredo Isd
SUPERINTENDENT: Paul Norton               SUPERINTENDENT: Sylvia Rios
E-MAIL: nortonp@ltisdschools.org          E-MAIL: sgrios@laredoisd.org
PHONE NUMBER: (512) 533-6000              PHONE NUMBER: (956) 273-1000
3322 Ranch Rd 620 S                       1702 Houston St
Austin, TX 78738                          Laredo, TX 78040

Lake Worth Isd                            Lasara Isd
SUPERINTENDENT: Rose Neshyba              SUPERINTENDENT: Sara Alvarado
E-MAIL: rneshyba@lwisd.org                E-MAIL: salvarado@lasaraisd.net
PHONE NUMBER: (817) 306-4200              PHONE NUMBER: (956) 642-3598
6805 Telephone Rd                         6160 E Sixth St
Lake Worth, TX 76135                      Lasara, TX 78561

Lamar Cisd                                Latexo Isd
SUPERINTENDENT: Thomas Randle             SUPERINTENDENT: Michael Woodard
E-MAIL: terandle@lcisd.org                E-MAIL: mwoodard@latexoisd.net
PHONE NUMBER: (832) 223-0000              PHONE NUMBER: (936) 544-5664
3911 Ave I                                298 F M 2663
Rosenberg, TX 77471                       Latexo, TX 75849

Lamesa Isd                                Lazbuddie Isd
SUPERINTENDENT: Jim Knight                SUPERINTENDENT: Steve Wolf
E-MAIL: jknight@lamesaisd.net             E-MAIL: steve.wolf@lazbuddieisd.org
PHONE NUMBER: (806) 872-5461              PHONE NUMBER: (806) 965-2156
212 N Houston                             675 Fm 1172
Lamesa, TX 79331                          Lazbuddie, TX 79053
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 829 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Leakey Isd                                Leveretts Chapel Isd
SUPERINTENDENT: Chris Yeschke             SUPERINTENDENT: Josh Johnson
E-MAIL: cyeschke@leakeyisd.net            E-MAIL: jjohnson@leverettschapelisd.net
PHONE NUMBER: (830) 232-5595              PHONE NUMBER: (903) 834-3181
429 Hwy 83 N                              8956 State Hwy 42 135 N
Leakey, TX 78873                          Overton, TX 75684

Leander Isd                               Lewisville Isd
SUPERINTENDENT: Bruce Gearing             SUPERINTENDENT: Kevin Rogers
E-MAIL: bruce.gearing@leanderisd.org      E-MAIL: superintendent@lisd.net
PHONE NUMBER: (512) 570-0000              PHONE NUMBER: (469) 713-5200
204 W S St                                1565 W. Main Street
Leander, TX 78641                         Lewisville, TX 75028

Leary Isd                                 Lexington Isd
SUPERINTENDENT: Jennifer Dear             SUPERINTENDENT: Tonya Knowlton
E-MAIL: jdear@learyisd.net                E-MAIL: knowltont@lexingtonisd.net
PHONE NUMBER: (903) 838-8960              PHONE NUMBER: (979) 773-2254
Hwy 82                                    8731 N Hwy 77
Hooks, TX 75561                           Lexington, TX 78947

Lefors Isd                                Liberty Hill Isd
SUPERINTENDENT: Kelley Porter             SUPERINTENDENT: Steven Snell
E-MAIL: kelley.porter@leforsisd.net       E-MAIL: ssnell@libertyhill.txed.net
PHONE NUMBER: (806) 835-2533              PHONE NUMBER: (512) 260-5580
209 E 5Th St                              14001 W Hwy 29
Lefors, TX 79054                          Liberty Hill, TX 78642

Leggett Isd                               Liberty Isd
SUPERINTENDENT: Jana Lowe                 SUPERINTENDENT: Cody Abshier
E-MAIL: jlowe@leggettisd.net              E-MAIL: cabshier@libertyisd.net
PHONE NUMBER: (936) 398-2804              PHONE NUMBER: (936) 336-7213
254 E Fm 942                              1600 Grand Ave
Leggett, TX 77350                         Liberty, TX 77575

Leon Isd                                  Liberty-eylau Isd
SUPERINTENDENT: David Rains               SUPERINTENDENT: Ronnie Thompson
E-MAIL: drains@leonisd.net                E-MAIL: ronnie.thompson@leisd.net
PHONE NUMBER: (903) 626-1400              PHONE NUMBER: (903) 832-1535
12168 Hwy 79 W                            2901 Leopard Dr
Jewett, TX 75846                          Texarkana, TX 75501

Leonard Isd                               Lindale Isd
SUPERINTENDENT: Brad Maxwell              SUPERINTENDENT: Stan Surratt
E-MAIL: maxwellb@leonardisd.net           E-MAIL: surrattsm@lisdeagles.net
PHONE NUMBER: (903) 587-2318              PHONE NUMBER: (903) 881-4000
1 Tiger Alley                             505 Pierce St
Leonard, TX 75452                         Lindale, TX 75771

Levelland Isd                             Linden-kildare Cisd
SUPERINTENDENT: Jeff Northern             SUPERINTENDENT: Keri Winters
E-MAIL: jnorthern@levellandisd.net        E-MAIL: kwinters@lkcisd.net
PHONE NUMBER: (806) 894-9628              PHONE NUMBER: (903) 756-7071
704 11Th St                               205 Kildare Rd
Levelland, TX 79336                       Linden, TX 75563
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 830 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Lindsay Isd                              Lockhart Isd
SUPERINTENDENT: Trevor Rogers            SUPERINTENDENT: Mark Estrada
E-MAIL: trogers@lindsayisd.org           E-MAIL: Mark.Estrada@lockhart.txed.net
PHONE NUMBER: (940) 668-8923             PHONE NUMBER: (512) 398-0000
495 Sixth St                             105 S Colorado
Lindsay, TX 76250                        Lockhart, TX 78644

Lingleville Isd                          Lockney Isd
SUPERINTENDENT: Curtis Haley             SUPERINTENDENT: Jim Baum
E-MAIL: chaley@lingleville.us            E-MAIL: baum.jim@lockneyisd.net
PHONE NUMBER: (254) 968-2596             PHONE NUMBER: (806) 652-2115
21261 N Fm 219                           416 W Willow
Lingleville, TX 76461                    Lockney, TX 79241

Lipan Isd                                Lohn Isd
SUPERINTENDENT: Ralph Carter             SUPERINTENDENT: Leon Freeman
E-MAIL: rcarter@lipanindians.net         E-MAIL: lfreeman@lohnisd.net
PHONE NUMBER: (254) 646-2266             PHONE NUMBER: (325) 344-5749
211 N Kickapoo                           1112 Fm 504
Lipan, TX 76462                          Lohn, TX 76852

Little Cypress-mauriceville Cisd         Lometa Isd
SUPERINTENDENT: Stacey Brister           SUPERINTENDENT: David Fisher
E-MAIL: SBrister@lcmcisd.org             E-MAIL: dfisher@lometaisd.net
PHONE NUMBER: (409) 883-2232             PHONE NUMBER: (512) 752-3384
6586 Fm 1130                             100 N 8Th St
Orange, TX 77632                         Lometa, TX 76853

Little Elm Isd                           London Isd
SUPERINTENDENT: Daniel Gallagher         SUPERINTENDENT: Judi Whitis
E-MAIL: dgallagher@littleelmisd.net      E-MAIL: jwhitis@londonisd.net
PHONE NUMBER: (972) 292-1847             PHONE NUMBER: (361) 855-0092
300 Lobo Ln                              1306 Fm 43
Little Elm, TX 75068                     Corpus Christi, TX 78415

Littlefield Isd                          Lone Oak Isd
SUPERINTENDENT: Robert Dillard           SUPERINTENDENT: Lance Campbell
E-MAIL: rdillard@lfdisd.org              E-MAIL: lcampbell@loisd.net
PHONE NUMBER: (806) 385-4150             PHONE NUMBER: (903) 662-5427
1207 E 14Th St                           8162 Hwy 69 S
Littlefield, TX 79339                    Lone Oak, TX 75453

Livingston Isd                           Longview Isd
SUPERINTENDENT: Brent Hawkins            SUPERINTENDENT: James Wilcox
E-MAIL: bhawkins@livingstonisd.com       E-MAIL: jewilcox@lisd.org
PHONE NUMBER: (936) 328-2100             PHONE NUMBER: (903) 381-2200
1412 S Houston                           1301 E Young St
Livingston, TX 77351                     Longview, TX 75602

Llano Isd                                Loop Isd
SUPERINTENDENT: Mac Edwards              SUPERINTENDENT: Heath Blackmon
E-MAIL: medwards@llanoisd.org            E-MAIL: hblackmon@loopisd.net
PHONE NUMBER: (325) 247-4747             PHONE NUMBER: (806) 487-6412
1400 Oatman St                           1441 Fm Hwy 303
Llano, TX 78643                          Loop, TX 79342
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 831 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Loraine Isd                               Lubbock-cooper Isd
SUPERINTENDENT: Dustin Anders             SUPERINTENDENT: Keith Bryant
E-MAIL: danders@loraine.esc14.net         E-MAIL: kbryant@lcisd.net
PHONE NUMBER: (325) 737-2235              PHONE NUMBER: (806) 863-7100
800 S Lightfoot                           16302 Loop 493
Loraine, TX 79532                         Lubbock, TX 79423

Lorena Isd                                Lueders-avoca Isd
SUPERINTENDENT: Joe Kucera                SUPERINTENDENT: Bob Spikes
E-MAIL: joekucera@lorenaisd.net           E-MAIL: bspikes@lueav.esc14.net
PHONE NUMBER: (254) 857-3239              PHONE NUMBER: (325) 228-4211
308 N Frontage Rd                         334 Vandeventer St
Lorena, TX 76655                          Lueders, TX 79533

Lorenzo Isd                               Lufkin Isd
SUPERINTENDENT: Kayla Morrison            SUPERINTENDENT: Lynn Torres
E-MAIL: kmorrison@lorenzoisd.net          E-MAIL: ltorres@lufkinisd.org
PHONE NUMBER: (806) 634-5591              PHONE NUMBER: (936) 634-6696
1003 4Th St                               101 Cotton Sq
Lorenzo, TX 79343                         Lufkin, TX 75904

Los Fresnos Cisd                          Luling Isd
SUPERINTENDENT: Gonzalo Salazar           SUPERINTENDENT: Erin Warren
E-MAIL: gsalazar@lfcisd.net               E-MAIL: ewarren@luling.txed.net
PHONE NUMBER: (956) 254-5000              PHONE NUMBER: (830) 875-3191
600 Mesquite Ln                           212 E Bowie St
Los Fresnos, TX 78566                     Luling, TX 78648

Louise Isd                                Lumberton Isd
SUPERINTENDENT: Garth Oliver              SUPERINTENDENT: Tony Tipton
E-MAIL: goliver@louiseisd.net             E-MAIL: ttipton@lumberton.k12.tx.us
PHONE NUMBER: (979) 648-2982              PHONE NUMBER: (409) 923-7580
408 Second St                             121 S Main
Louise, TX 77455                          Lumberton, TX 77657

Lovejoy Isd                               Lyford Cisd
SUPERINTENDENT: Michael Goddard           SUPERINTENDENT: Kristin Brown
E-MAIL: michael_goddard@lovejoyisd.net    E-MAIL: kristin.brown@lyfordcisd.net
PHONE NUMBER: (469) 742-8000              PHONE NUMBER: (956) 347-3900
259 Country Club Rd                       8204 Simon Gomez Blvd
Allen, TX 75002                           Lyford, TX 78569

Lovelady Isd                              Lytle Isd
SUPERINTENDENT: Wendy Tullos              SUPERINTENDENT: Michelle Smith
E-MAIL: wtullos@loveladyisd.net           E-MAIL: michelle.smith@lytleisd.org
PHONE NUMBER: (936) 636-7616              PHONE NUMBER: (830) 709-5100
11839 Tx St Hwy 19 S                      15437 Cottage St
Lovelady, TX 75851                        Lytle, TX 78052

Lubbock Isd                               Mabank Isd
SUPERINTENDENT: Kathy Rollo               SUPERINTENDENT: Brad Koskelin
E-MAIL: kathy.rollo@lubbockisd.org        E-MAIL: bjkoskel@mabankisd.net
PHONE NUMBER: (806) 219-0000              PHONE NUMBER: (903) 880-1300
1628 19Th St                              310 E Market St
Lubbock, TX 79401                         Mabank, TX 75147
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 832 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Madisonville Cisd                         Marble Falls Isd
SUPERINTENDENT: Keith Smith               SUPERINTENDENT: Chris Allen
E-MAIL: ksmith@madisonvillecisd.org       E-MAIL: callen@mfisd.txed.net
PHONE NUMBER: (936) 348-2797              PHONE NUMBER: (830) 693-4357
718 Bacon St                              1800 Colt Cir
Madisonville, TX 77864                    Marble Falls, TX 78654

Magnolia Isd                              Marfa Isd
SUPERINTENDENT: Todd Stephens             SUPERINTENDENT: Oscar Aguero
E-MAIL: tstephens@magnoliaisd.org         E-MAIL: oaguero@marfaisd.com
PHONE NUMBER: (281) 356-3571              PHONE NUMBER: (432) 729-4252
31141 Nichols Sawmill Rd                  400 W Lincoln St
Magnolia, TX 77355                        Marfa, TX 79843

Malakoff Isd                              Marion Isd
SUPERINTENDENT: Don Layton                SUPERINTENDENT: Kelly Walters
E-MAIL: don.layton@malakoffisd.org        E-MAIL: kwalters@marionisd.net
PHONE NUMBER: (903) 489-1152              PHONE NUMBER: (830) 914-2803
1308 Fm 3062                              211 W Otto
Malakoff, TX 75148                        Marion, TX 78124

Malone Isd                                Marlin Isd
SUPERINTENDENT: Linda Buffe               SUPERINTENDENT: Darryl Henson
E-MAIL: linda.buffe@maloneisd.org         E-MAIL: dhenson@marlinisd.org
PHONE NUMBER: (254) 533-2321              PHONE NUMBER: (254) 883-3585
202 W Hackberry                           130 Coleman St
Malone, TX 76660                          Marlin, TX 76661

Malta Isd                                 Marshall Isd
SUPERINTENDENT: Stacy Starrett            SUPERINTENDENT: Jerry Gibson
E-MAIL: sstarrett@maltaisd.net            E-MAIL: gibsonj@marshallisd.com
PHONE NUMBER: (903) 667-2950              PHONE NUMBER: (903) 927-8700
6178 W Us Hwy 82                          1305 E Pinecrest Dr
New Boston, TX 75570                      Marshall, TX 75670

Manor Isd                                 Mart Isd
SUPERINTENDENT: Andre Spencer             SUPERINTENDENT: Betsy Burnett
E-MAIL: andre.spencer@manorisd.net        E-MAIL: betsy.burnett@mymartisd.org
PHONE NUMBER: (512) 278-4000              PHONE NUMBER: (254) 876-2523
10335 Hwy 290 E                           700 E Navarro Ave
Manor, TX 78653                           Mart, TX 76664

Mansfield Isd                             Martins Mill Isd
SUPERINTENDENT: Kimberley Cantu           SUPERINTENDENT: James Oliver
E-MAIL: kimberlycantu@misdmail.org        E-MAIL: joliver@martinsmillisd.net
PHONE NUMBER: (817) 299-6300              PHONE NUMBER: (903) 479-3872
605 E Broad St                            301 F M 1861
Mansfield, TX 76063                       Martin'S Mill, TX 75754

Marathon Isd                              Martinsville Isd
SUPERINTENDENT: Peter Price               SUPERINTENDENT: David Simmons
E-MAIL: pprice@marathonisd.net            E-MAIL: dsimmons@martinsvilleisd.com
PHONE NUMBER: (432) 386-4431              PHONE NUMBER: (936) 564-3455
109 Ne 5Th St                             12952 State Hwy 7 E
Marathon, TX 79842                        Nacogdoches, TX 75961
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 833 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Mason Isd                                 Mcdade Isd
SUPERINTENDENT: Stan Whittle              SUPERINTENDENT: Barbara Marchbanks
E-MAIL: stan.whittle@masonisd.net         E-MAIL: barbara.marchbanks@mcdadeisd.net
PHONE NUMBER: (325) 347-1144              PHONE NUMBER: (512) 273-2522
200 Ft Mckavitt                           156 Marlin St
Mason, TX 76856                           Mcdade, TX 78650

Matagorda Isd                             Mcgregor Isd
SUPERINTENDENT: Susan Phillips            SUPERINTENDENT: James Lenamon
E-MAIL: sphillips@matagordaisd.org        E-MAIL: jlenamon@mcgregor-isd.org
PHONE NUMBER: (979) 863-7693              PHONE NUMBER: (254) 840-2828
717 Wightman St                           525 Bluebonnet Pkwy
Matagorda, TX 77457                       Mcgregor, TX 76657

Mathis Isd                                Mckinney Isd
SUPERINTENDENT: Benny Hernandez           SUPERINTENDENT: Rick Mcdaniel
E-MAIL: bhernandez@mathisisd.org          E-MAIL: rmcdaniel@mckinneyisd.net
PHONE NUMBER: (361) 547-3378              PHONE NUMBER: (469) 302-4000
602 E San Patricio Ave                    1 Duvall St
Mathis, TX 78368                          Mckinney, TX 75069

Maud Isd                                  Mclean Isd
SUPERINTENDENT: Chris Bradshaw            SUPERINTENDENT: Oscar Muniz
E-MAIL: cbradshaw@maudisd.net             E-MAIL: oscar.muniz@region16.net
PHONE NUMBER: (903) 585-2219              PHONE NUMBER: (806) 779-2571
389 Houston Dr                            600 Rowe St
Maud, TX 75567                            Mclean, TX 79057

May Isd                                   Mcleod Isd
SUPERINTENDENT: Steve Howard              SUPERINTENDENT: Cathy May
E-MAIL: steve.howard@mayisd.com           E-MAIL: cmay@mcleodisd.net
PHONE NUMBER: (254) 259-2091              PHONE NUMBER: (903) 796-7181
3400 Cr 411 E                             19395 Farm Rd 125
May, TX 76857                             Mcleod, TX 75565

Maypearl Isd                              Mcmullen County Isd
SUPERINTENDENT: Ritchie Bowling           SUPERINTENDENT: Jason Jones
E-MAIL: rbowling@maypearlisd.org          E-MAIL: jjones@mcisd.us
PHONE NUMBER: (972) 435-1000              PHONE NUMBER: (361) 274-2000
309 Main St                               901 River St
Maypearl, TX 76064                        Tilden, TX 78072

Mcallen Isd                               Meadow Isd
SUPERINTENDENT: Jose Gonzalez             SUPERINTENDENT: Darrian Dover
E-MAIL: jose.gonzalez@mcallenisd.net      E-MAIL: darrian.dover@meadowisd.net
PHONE NUMBER: (956) 618-6000              PHONE NUMBER: (806) 539-2246
2000 N 23Rd St                            604 4Th St
Mcallen, TX 78501                         Meadow, TX 79345

Mccamey Isd                               Medina Isd
SUPERINTENDENT: Ronnie Golson             SUPERINTENDENT: Kevin Newsom
E-MAIL: rgolson@mcisd.esc18.net           E-MAIL: kevin.newsom@medinaisd.org
PHONE NUMBER: (432) 652-3666              PHONE NUMBER: (830) 589-2855
111 E 11Th St                             1 Bobcat Ln
Mccamey, TX 79752                         Medina, TX 78055
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 834 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Medina Valley Isd                        Mexia Isd
SUPERINTENDENT: Kenneth Rohrbach         SUPERINTENDENT: Lyle Dubus
E-MAIL: kenneth.rohrbach@mvisd.org       E-MAIL: ldubus@mexiaisd.net
PHONE NUMBER: (830) 931-2243             PHONE NUMBER: (254) 562-4000
8449 F M 471 S                           616 N Red River St
Castroville, TX 78009                    Mexia, TX 76667

Melissa Isd                              Meyersville Isd
SUPERINTENDENT: Keith Murphy             SUPERINTENDENT: Kelly Dunn
E-MAIL: kmurphy@melissaisd.org           E-MAIL: dunnk@meyersvilleisd.org
PHONE NUMBER: (972) 837-2411             PHONE NUMBER: (361) 277-5817
1904 Cooper                              1897 Meyersville Rd
Melissa, TX 75454                        Meyersville, TX 77974

Memphis Isd                              Miami Isd
SUPERINTENDENT: William Alexander        SUPERINTENDENT: Donna Hale
E-MAIL: walexander@memphisisd.net        E-MAIL: donna.hale@region16.net
PHONE NUMBER: (806) 259-5900             PHONE NUMBER: (806) 868-3971
1501 High St                             800 Warrior Way
Memphis, TX 79245                        Miami, TX 79059

Menard Isd                               Midland Isd
SUPERINTENDENT: Amy Bannowsky            SUPERINTENDENT: Orlando Riddick
E-MAIL: amy.bannowsky@menardisd.net      E-MAIL: orlando.riddick@midlandisd.net
PHONE NUMBER: (325) 396-2404             PHONE NUMBER: (432) 689-1000
221 E San Saba                           615 W Missouri Ave
Menard, TX 76859                         Midland, TX 79701

Mercedes Isd                             Midlothian Isd
SUPERINTENDENT: Carolyn Ann Mendiola     SUPERINTENDENT: Lane Ledbetter
E-MAIL: Carolyn.Mendiola@misdtx.net      E-MAIL: lane_ledbetter@misd.gs
PHONE NUMBER: (956) 514-2000             PHONE NUMBER: (972) 775-8296
206 W 6Th St                             100 Walter Stephenson Rd
Mercedes, TX 78570                       Midlothian, TX 76065

Meridian Isd                             Midway Isd
SUPERINTENDENT: Kim Edwards              SUPERINTENDENT: George Kazanas
E-MAIL: kedwards@meridianisd.org         E-MAIL: george.kazanas@midwayisd.org
PHONE NUMBER: (254) 435-2081             PHONE NUMBER: (254) 761-5610
204 2Nd St                               13885 Woodway Dr
Meridian, TX 76665                       Woodway, TX 76712

Merkel Isd                               Midway Isd
SUPERINTENDENT: Joseph Omalley           SUPERINTENDENT: Randel Beaver
E-MAIL: jomalley@merkelisd.net           E-MAIL: randel.beaver@midwayisd.net
PHONE NUMBER: (325) 928-5813             PHONE NUMBER: (940) 476-2215
1512 S 5th                               12142 State Hwy 148 S
Merkel, TX 79536                         Henrietta, TX 76365

Mesquite Isd                             Milano Isd
SUPERINTENDENT: David Vroonland          SUPERINTENDENT: Robert Westbrook
E-MAIL: dvroonland@mesquiteisd.org       E-MAIL: rwestbrook@milanoisd.net
PHONE NUMBER: (972) 288-6411             PHONE NUMBER: (512) 455-2533
3819 Towne Crossing Blvd.                500 N Fifth St
Mesquite, TX 75149                       Milano, TX 76556
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 835 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Mildred Isd                              Monahans-wickett-pyote Isd
SUPERINTENDENT: Shannon Baker            SUPERINTENDENT: Kellye Riley
E-MAIL: bakers@mildredisd.org            E-MAIL: kdriley@mwpisd.esc18.net
PHONE NUMBER: (903) 872-6505             PHONE NUMBER: (432) 943-6711
5475 S Hwy 287                           606 S Betty Ave
Corsicana, TX 75109                      Monahans, TX 79756

Miles Isd                                Montague Isd
SUPERINTENDENT: Clinton Askins           SUPERINTENDENT: Carla Hennessey
E-MAIL: clint.askins@milesisd.net        E-MAIL: carla.hennessey@esc9.net
PHONE NUMBER: (325) 468-2861             PHONE NUMBER: (940) 894-2811
1001 Robinson                            8020 Hwy 175
Miles, TX 76861                          Montague, TX 76251

Milford Isd                              Monte Alto Isd
SUPERINTENDENT: Vernon Orndorff          SUPERINTENDENT: Rosie Cobarrubias
E-MAIL: vorndorff@milfordISD.org         E-MAIL: rosiecobarrubias@montealtoisd.org
PHONE NUMBER: (972) 493-2911             PHONE NUMBER: (956) 262-1381
205 Third Ave                            25149 1St St
Milford, TX 76670                        Monte Alto, TX 78538

Miller Grove Isd                         Montgomery Isd
SUPERINTENDENT: Steve Johnson            SUPERINTENDENT: Heath Morrison
E-MAIL: sjohnson@mgisd.net               E-MAIL: heath.morrison@misd.org
PHONE NUMBER: (903) 459-3288             PHONE NUMBER: (936) 276-2000
7819 Farm Rd 275 S                       13159 Walden Rd
Cumby, TX 75433                          Montgomery, TX 77356

Millsap Isd                              Moody Isd
SUPERINTENDENT: Deann Lee                SUPERINTENDENT: Gary Martel
E-MAIL: deannlee@millsapisd.net          E-MAIL: gary_martel@moodyisd.org
PHONE NUMBER: (940) 682-4994             PHONE NUMBER: (254) 853-2172
201 E Brazos St                          12084A S Lone Star Pkwy
Millsap, TX 76066                        Moody, TX 76557

Mineola Isd                              Moran Isd
SUPERINTENDENT: Cody Mize                SUPERINTENDENT: Danny Freeman
E-MAIL: mizec@mineolaisd.net             E-MAIL: dfreeman@moran.esc14.net
PHONE NUMBER: (903) 569-2448             PHONE NUMBER: (325) 945-3101
1695 West Loop 564                       900 Main Ave
Mineola, TX 75773                        Moran, TX 76464

Mineral Wells Isd                        Morgan Isd
SUPERINTENDENT: John Kuhn                SUPERINTENDENT: John Bryant
E-MAIL: jkuhn@mwisd.net                  E-MAIL: john.bryant@morganisd.org
PHONE NUMBER: (940) 325-6404             PHONE NUMBER: (254) 635-2311
906 S W 5Th Ave                          1306 Charles St
Mineral Wells, TX 76067                  Morgan, TX 76671

Mission Cisd                             Morgan Mill Isd
SUPERINTENDENT: Carol Perez              SUPERINTENDENT: Wendy Sanders
E-MAIL: cgpere95@mcisd.org               E-MAIL: wsanders@mmisd.us
PHONE NUMBER: (956) 323-5500             PHONE NUMBER: (254) 968-4921
1201 Bryce Dr                            Hwy 281 And Fm 1188
Mission, TX 78572                        Morgan Mill, TX 76465
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 836 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Morton Isd                                Muleshoe Isd
SUPERINTENDENT: Karen Saunders            SUPERINTENDENT: RL Richards
E-MAIL: karen.saunders@mortonisd.net      E-MAIL: rlrichards@muleshoeisd.net
PHONE NUMBER: (806) 266-5505              PHONE NUMBER: (806) 272-7404
500 Champion Dr                           514 W Ave G
Morton, TX 79346                          Muleshoe, TX 79347

Motley County Isd                         Mullin Isd
SUPERINTENDENT: William Cochran           SUPERINTENDENT: Ronald Beard
E-MAIL: wcochran@motleyco.org             E-MAIL: rbeard@mullinisd.net
PHONE NUMBER: (806) 347-2676              PHONE NUMBER: (325) 985-3374
1600 Bundy                                403 W Bulldog Dr
Matador, TX 79244                         Mullin, TX 76864

Moulton Isd                               Mumford Isd
SUPERINTENDENT: Mark Pool                 SUPERINTENDENT: Allen Reese
E-MAIL: mpool@moultonisd.net              E-MAIL: atreese@mumford.k12.tx.us
PHONE NUMBER: (361) 596-4609              PHONE NUMBER: (979) 279-3678
500 N Pecan St                            9755 F M 50
Moulton, TX 77975                         Mumford, TX 77860

Mount Calm Isd                            Munday Cisd
SUPERINTENDENT: James Wright              SUPERINTENDENT: Troy Parton
E-MAIL: james.wright@mtcalmisd.org        E-MAIL: troy.parton@mundaycisd.net
PHONE NUMBER: (254) 993-2611              PHONE NUMBER: (940) 422-4321
200 N Coates                              811 W D
Mount Calm, TX 76673                      Munday, TX 76371

Mount Enterprise Isd                      Murchison Isd
SUPERINTENDENT: Byron Jordan              SUPERINTENDENT: Kim Followwell
E-MAIL: bjordan@meisd.org                 E-MAIL: followwell@murisd.org
PHONE NUMBER: (903) 822-3575              PHONE NUMBER: (903) 469-3636
301 Nw 3Rd St                             9661 E Bankhead St
Mount Enterprise, TX 75681                Murchison, TX 75778

Mount Pleasant Isd                        Nacogdoches Isd
SUPERINTENDENT: Judd Marshall             SUPERINTENDENT: Gabriel Trujillo
E-MAIL: jmarshall@mpisd.net               E-MAIL: gtrujillo@nacisd.org
PHONE NUMBER: (903) 575-2000              PHONE NUMBER: (936) 569-5000
2230 N Edwards Ave                        420 S Shawnee St
Mount Pleasant, TX 75456                  Nacogdoches, TX 75961

Mount Vernon Isd                          Natalia Isd
SUPERINTENDENT: Jason McCullough          SUPERINTENDENT: Lana Collavo
E-MAIL: jmccullough@mtvernonisd.net       E-MAIL: lana.collavo@nataliaisd.net
PHONE NUMBER: (903) 537-2546              PHONE NUMBER: (830) 663-4416
501 Hwy 37 S                              805 Pearson St
Mount Vernon, TX 75457                    Natalia, TX 78059

Muenster Isd                              Navarro Isd
SUPERINTENDENT: Steven Self               SUPERINTENDENT: Wendi Russell
E-MAIL: steven.self@muensterisd.org       E-MAIL: wendi.russell@nisd.us
PHONE NUMBER: (940) 759-2281              PHONE NUMBER: (830) 372-1930
135 E 7Th St                              6450 N State Hwy 123
Muenster, TX 76252                        Seguin, TX 78155
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 837 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Navasota Isd                              New Deal Isd
SUPERINTENDENT: Stu Musick                SUPERINTENDENT: Matt Reed
E-MAIL: smusick@navasotaisd.org           E-MAIL: mattr@ndisd.net
PHONE NUMBER: (936) 825-4200              PHONE NUMBER: (806) 746-5833
705 E Washington Ave                      401 S Auburn Ave
Navasota, TX 77868                        New Deal, TX 79350

Nazareth Isd                              New Diana Isd
SUPERINTENDENT: Kara Garlitz              SUPERINTENDENT: Carl Key
E-MAIL: kara.garlitz@nazarethisd.net      E-MAIL: ckey@ndisd.org
PHONE NUMBER: (806) 945-2231              PHONE NUMBER: (903) 663-8000
101 S First Ave                           1373 Us Hwy 259 S
Nazareth, TX 79063                        Diana, TX 75640

Neches Isd                                New Home Isd
SUPERINTENDENT: Randy Snider              SUPERINTENDENT: Shane Fiedler
E-MAIL: sniderr@nechesisd.net             E-MAIL: sfiedler@esc17.net
PHONE NUMBER: (903) 584-3311              PHONE NUMBER: (806) 924-7542
County Road 346 Neches                    225 N Main St
Neches, TX 75779                          New Home, TX 79381

Nederland Isd                             New Summerfield Isd
SUPERINTENDENT: Robin Perez               SUPERINTENDENT: Brian Nichols
E-MAIL: rperez@nederlandisd.org           E-MAIL: bnichols@newsummerfieldisd.net
PHONE NUMBER: (409) 724-2391              PHONE NUMBER: (903) 726-3306
220 N 17Th St                             13307 Hwy 110 S
Nederland, TX 77627                       New Summerfield, TX 75780

Needville Isd                             New Waverly Isd
SUPERINTENDENT: Curtis Rhodes             SUPERINTENDENT: Darol Hail
E-MAIL: rhodesc@needvilleisd.com          E-MAIL: dhail@new-waverly.k12.tx.us
PHONE NUMBER: (979) 793-4308              PHONE NUMBER: (936) 344-6751
16227 Hwy 36                              355 Front St
Needville, TX 77461                       New Waverly, TX 77358

New Boston Isd                            Newcastle Isd
SUPERINTENDENT: Brian Bobbitt             SUPERINTENDENT: Evan Cardwell
E-MAIL: bbobbitt@nbschools.net            E-MAIL: ecardwell@newcastleisd.net
PHONE NUMBER: (903) 628-2521              PHONE NUMBER: (940) 846-3531
201 Rice St                               505 Washington Ave
New Boston, TX 75570                      Newcastle, TX 76372

New Braunfels Isd                         Newton Isd
SUPERINTENDENT: Randy Moczygemba          SUPERINTENDENT: Michelle Barrow
E-MAIL: rmoczygemba@nbisd.org             E-MAIL: michelle.barrow@newtonisd.net
PHONE NUMBER: (830) 643-5700              PHONE NUMBER: (409) 379-8137
430 W Mill                                414 N Main St
New Braunfels, TX 78130                   Newton, TX 75966

New Caney Isd                             Nixon-smiley Cisd
SUPERINTENDENT: Kenn Franklin             SUPERINTENDENT: Cathy Lauer
E-MAIL: kfranklin@newcaneyisd.org         E-MAIL: lauerc@nixonsmiley.net
PHONE NUMBER: (281) 577-8600              PHONE NUMBER: (830) 582-1536
21580 Loop 494                            800 Rancho Rd
New Caney, TX 77357                       Nixon, TX 78140
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 838 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Nocona Isd                               Northside Isd
SUPERINTENDENT: David Waters             SUPERINTENDENT: Mark Haught
E-MAIL: david.waters@noconaisd.net       E-MAIL: mark.haught@esc9.net
PHONE NUMBER: (940) 825-3267             PHONE NUMBER: (940) 552-2551
220 Clay                                 18040 Hwy 283 N
Nocona, TX 76255                         Vernon, TX 76384

Nordheim Isd                             Northwest Isd
SUPERINTENDENT: Kevin Wilson             SUPERINTENDENT: Ryder Warren
E-MAIL: kwilson@nordheimisd.org          E-MAIL: superintendent@nisdtx.org
PHONE NUMBER: (361) 938-5211             PHONE NUMBER: (817) 215-0000
500 N Broadway                           2001 Texan Dr
Nordheim, TX 78141                       Justin, TX 76247

Normangee Isd                            Nueces Canyon Cisd
SUPERINTENDENT: Mark Ruffin              SUPERINTENDENT: Kristi Powers
E-MAIL: mruffin@normangeeisd.org         E-MAIL: kpowers@nccisd.net
PHONE NUMBER: (936) 396-3111             PHONE NUMBER: (830) 234-3514
35078 Osr                                200 Taylor St
Normangee, TX 77871                      Barksdale, TX 78828

North East Isd                           Nursery Isd
SUPERINTENDENT: Sean Maika               SUPERINTENDENT: Larry Gajewskey
E-MAIL: smaika@neisd.net                 E-MAIL: donpeters@garfordisd.org
PHONE NUMBER: (210) 407-0541             PHONE NUMBER: (361) 575-6882
8961 Tesoro Dr                           13254 Nursery Dr
San Antonio, TX 78217                    Victoria, TX 77904

North Hopkins Isd                        Oakwood Isd
SUPERINTENDENT: Darin Jolly              SUPERINTENDENT: Russell Holden
E-MAIL: djolly@northhopkins.net          E-MAIL: rholden@oakwoodisd.net
PHONE NUMBER: (903) 945-2192             PHONE NUMBER: (903) 545-2600
1994 Fm 71 W                             631 N Holly St
Sulphur Springs, TX 75482                Oakwood, TX 75855

North Lamar Isd                          Odem-edroy Isd
SUPERINTENDENT: Kelli Stewart            SUPERINTENDENT: Yolanda Carr
E-MAIL: kwstewart@northlamar.net         E-MAIL: carry@oeisd.org
PHONE NUMBER: (903) 737-2000             PHONE NUMBER: (361) 368-8121
3201 Lewis Ln                            1 Owl Sq
Paris, TX 75460                          Odem, TX 78370

North Zulch Isd                          O'Donnell Isd
SUPERINTENDENT: Alan Andrus              SUPERINTENDENT: Cathy Palmer
E-MAIL: superintendent@nzisd.org         E-MAIL: cpalmer@esc17.net
PHONE NUMBER: (936) 399-1000             PHONE NUMBER: (806) 428-3241
11390 Fifth St Admn                      400 Small Street
North Zulch, TX 77872                    O'Donnell, TX 79351

Northside Isd                            Oglesby Isd
SUPERINTENDENT: Brian Woods              SUPERINTENDENT: David Maass
E-MAIL: briant.woods@nisd.net            E-MAIL: david.maass@oglesbyisd.net
PHONE NUMBER: (210) 397-8500             PHONE NUMBER: (254) 456-2271
5900 Evers Rd                            125 College Ave
San Antonio, TX 78238                    Oglesby, TX 76561
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 839 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Olfen Isd                                 Paducah Isd
SUPERINTENDENT: Gabriel Zamora            SUPERINTENDENT: Gary Waitman
E-MAIL: gabriel.zamora@olfenisd.net       E-MAIL: gwaitman@paducahisd.org
PHONE NUMBER: (325) 442-4301              PHONE NUMBER: (806) 492-3524
1122 Private Rd 2562                      810 Goodwin Room 462
Rowena, TX 76875                          Paducah, TX 79248

Olney Isd                                 Paint Creek Isd
SUPERINTENDENT: Greg Roach                SUPERINTENDENT: Cheryl Floyd
E-MAIL: groach@olneyisd.net               E-MAIL: cfloyd@paintcreek.esc14.net
PHONE NUMBER: (940) 564-3519              PHONE NUMBER: (940) 864-2868
809 W Hamilton                            4485 Fm 600
Olney, TX 76374                           Haskell, TX 79521

Olton Isd                                 Paint Rock Isd
SUPERINTENDENT: Kevin McCasland           SUPERINTENDENT: Ron Cline
E-MAIL: kmccasland@oltonisd.org           E-MAIL: ron.cline@paintrockisd.net
PHONE NUMBER: (806) 285-2641              PHONE NUMBER: (325) 732-4314
701 6Th St                                698 S Sims St
Olton, TX 79064                           Paint Rock, TX 76866

Onalaska Isd                              Palacios Isd
SUPERINTENDENT: Anthony Roberts           SUPERINTENDENT: Missy Glenn
E-MAIL: aroberts@onalaskaisd.net          E-MAIL: mglenn@palaciosisd.org
PHONE NUMBER: (936) 646-1000              PHONE NUMBER: (361) 972-5491
134 N Fm 356                              1209 12Th St
Onalaska, TX 77360                        Palacios, TX 77465

Orange Grove Isd                          Palestine Isd
SUPERINTENDENT: Randy Hoyer               SUPERINTENDENT: Jason Marshall
E-MAIL: rhoyer@ogisd.net                  E-MAIL: jmarshall@palestineschools.org
PHONE NUMBER: (361) 384-2495              PHONE NUMBER: (903) 731-8000
504 S Dibrell                             1007 E Park Ave
Orange Grove, TX 78372                    Palestine, TX 75801

Orangefield Isd                           Palmer Isd
SUPERINTENDENT: Shaun Mcalpin             SUPERINTENDENT: Kevin Noack
E-MAIL: smcalpin@orangefieldisd.net       E-MAIL: kevin.noack@palmer-isd.org
PHONE NUMBER: (409) 735-5337              PHONE NUMBER: (972) 449-3389
9974 Fm 105                               418 W Jefferson
Orangefield, TX 77639                     Palmer, TX 75152

Ore City Isd                              Palo Pinto Isd
SUPERINTENDENT: Lynn Heflin               SUPERINTENDENT: Wendell Barker
E-MAIL: heflinl@ocisd.net                 E-MAIL: wbarker@palopintoisd.net
PHONE NUMBER: (903) 968-3300              PHONE NUMBER: (940) 659-2745
100 Rebel Rd                              821 Oak St
Ore City, TX 75683                        Palo Pinto, TX 76484

Overton Isd                               Pampa Isd
SUPERINTENDENT: Stephen Dubose            SUPERINTENDENT: Tanya Larkin
E-MAIL: stephen.dubose@overtonisd.org     E-MAIL: tanya.larkin@pampaisd.net
PHONE NUMBER: (903) 834-6145              PHONE NUMBER: (806) 669-4700
111 E Mckay                               1233 N Hobart
Overton, TX 75684                         Pampa, TX 79065
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 840 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Panhandle Isd                            Pearsall Isd
SUPERINTENDENT: Blair Brown              SUPERINTENDENT: Nobert Rodriguez
E-MAIL: blair.brown@region16.net         E-MAIL: nobert.rodriguez@pearsallisd.org
PHONE NUMBER: (806) 537-3568             PHONE NUMBER: (830) 334-8001
1001 Elsie St                            318 Berry Ranch Rd
Panhandle, TX 79068                      Pearsall, TX 78061

Panther Creek Cisd                       Peaster Isd
SUPERINTENDENT: Dwin Nanny               SUPERINTENDENT: Lance Johnson
E-MAIL: dwin.nanny@pcreek.net            E-MAIL: ljohnson@peaster.net
PHONE NUMBER: (325) 357-4506             PHONE NUMBER: (817) 341-5000
129 Pr 3421                              3602 Harwell Lake Rd
Valera, TX 76884                         Weatherford, TX 76088

Paradise Isd                             Pecos-barstow-toyah Isd
SUPERINTENDENT: Paul Uttley              SUPERINTENDENT: Earl Jarrett
E-MAIL: puttley@pisd.net                 E-MAIL: ejarrett@pbtisd.esc18.net
PHONE NUMBER: (940) 969-5000             PHONE NUMBER: (432) 447-7201
338 Schoolhouse Rd                       1302 S Park St
Paradise, TX 76073                       Pecos, TX 79772

Paris Isd                                Penelope Isd
SUPERINTENDENT: Paul Jones               SUPERINTENDENT: David Timmons
E-MAIL: paul.jones@parisisd.net          E-MAIL: dtimmons@penelopeisd.org
PHONE NUMBER: (903) 737-7473             PHONE NUMBER: (254) 533-2215
1920 Clarksville                         309 Ave D
Paris, TX 75460                          Penelope, TX 76676

Pasadena Isd                             Perrin-whitt Cisd
SUPERINTENDENT: DeeAnn Powell            SUPERINTENDENT: Cliff Gilmore
E-MAIL: dapowell@pasadenaisd.org         E-MAIL: cgilmore@pwcisd.net
PHONE NUMBER: (713)740-0000              PHONE NUMBER: (940) 798-3718
1515 CHERRYBROOK                         216 N Benson
PASADENA, TX 77502                       Perrin, TX 76486

Patton Springs Isd                       Perryton Isd
SUPERINTENDENT: Bryan White              SUPERINTENDENT: James Mireles
E-MAIL: whiteb@pattonsprings.net         E-MAIL: jmireles@perrytonisd.com
PHONE NUMBER: (806) 689-2220             PHONE NUMBER: (806) 435-5478
1261 E Fm 193                            821 Sw 17Th Ave
Afton, TX 79220                          Perryton, TX 79070

Pawnee Isd                               Petersburg Isd
SUPERINTENDENT: Michelle Hartmann        SUPERINTENDENT: Brian Bibb
E-MAIL: mhartmann@pawneeisd.net          E-MAIL: bbibb@petersburgisd.net
PHONE NUMBER: (361) 456-7256             PHONE NUMBER: (806) 667-3585
6229 Fm798                               1411 W 4Th
Pawnee, TX 78145                         Petersburg, TX 79250

Pearland Isd                             Petrolia Cisd
SUPERINTENDENT: John Kelly               SUPERINTENDENT: David Hedges
E-MAIL: kellyj@pearlandisd.org           E-MAIL: david.hedges@petroliacisd.org
PHONE NUMBER: (281) 485-3203             PHONE NUMBER: (940) 524-3555
1928 N Main                              501 S Prairie
Pearland, TX 77581                       Petrolia, TX 76377
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 841 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Pettus Isd                                Plainview Isd
SUPERINTENDENT: Michael Homann            SUPERINTENDENT: H T Sanchez
E-MAIL: mgonzales@pettusisd.com           E-MAIL: superintendent@plainviewisd.org
PHONE NUMBER: (361) 375-2296              PHONE NUMBER: (806) 293-6000
500 N May                                 912 Portland St
Pettus, TX 78146                          Plainview, TX 79072

Pewitt Cisd                               Plano Isd
SUPERINTENDENT: Melissa Reid              SUPERINTENDENT: Sara Bonser
E-MAIL: mreid@pewittcisd.net              E-MAIL: sara.bonser@pisd.edu
PHONE NUMBER: (903) 884-2804              PHONE NUMBER: (469) 752-8100
1330 Us Hwy 67 W                          2700 W 15Th
Omaha, TX 75571                           Plano, TX 75075

Pflugerville Isd                          Pleasant Grove Isd
SUPERINTENDENT: Doug Killian              SUPERINTENDENT: Chad        Pirtle
E-MAIL: superintendent@pfisd.net          E-MAIL: cpirtle@pgisd.net
PHONE NUMBER: (512) 594-0000              PHONE NUMBER: (903) 831-4086
1401 W Pecan St                           8500 N Kings Hwy
Pflugerville, TX 78660                    Texarkana, TX 75503

Pharr-san Juan-alamo Isd                  Pleasanton Isd
SUPERINTENDENT: Daniel King               SUPERINTENDENT: Matthew Mann
E-MAIL: drking@psjaisd.us                 E-MAIL: mmann@pisd.us
PHONE NUMBER: (956) 354-2000              PHONE NUMBER: (830) 569-1200
601 E Kelly                               831 Stadium Dr
Pharr, TX 78577                           Pleasanton, TX 78064

Pilot Point Isd                           Plemons-stinnett-phillips Cisd
SUPERINTENDENT: Todd Southard             SUPERINTENDENT: Bill Wiggins
E-MAIL: tsouthard@pilotpointisd.com       E-MAIL: bill.wiggins@region16.net
PHONE NUMBER: (940) 686-8700              PHONE NUMBER: (806) 878-2858
829 S Harrison St                         603 S Main
Pilot Point, TX 76258                     Stinnett, TX 79083

Pine Tree Isd                             Point Isabel Isd
SUPERINTENDENT: Steve Clugston            SUPERINTENDENT: Theresa Ann Alarcon
E-MAIL: sclugston@ptisd.org               E-MAIL: talarcon@pi-isd.net
PHONE NUMBER: (903) 295-5000              PHONE NUMBER: (956) 943-0000
1701 Pine Tree Rd                         101 Port Rd
Longview, TX 75604                        Port Isabel, TX 78578

Pittsburg Isd                             Ponder Isd
SUPERINTENDENT: Terry Waldrep             SUPERINTENDENT: Bruce Yeager
E-MAIL: twaldrep@pittsburgisd.net         E-MAIL: byeager@ponderisd.net
PHONE NUMBER: (903) 856-3628              PHONE NUMBER: (940) 479-8200
402 Broach St                             400 W Bailey
Pittsburg, TX 75686                       Ponder, TX 76259

Plains Isd                                Poolville Isd
SUPERINTENDENT: Robert Mclain             SUPERINTENDENT: Jeff Kirby
E-MAIL: rmclain@plainsisd.net             E-MAIL: jkirby@poolville.net
PHONE NUMBER: (806) 456-7401              PHONE NUMBER: (817) 594-4452
811 Cowboy Way                            16025 Fm 920
Plains, TX 79355                          Poolville, TX 76487
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 842 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Port Aransas Isd                          Prairiland Isd
SUPERINTENDENT: Sharon Mckinney           SUPERINTENDENT: Jeff Ballard
E-MAIL: mckinney@paisd.net                E-MAIL: jballard@prairiland.net
PHONE NUMBER: (361) 749-1200              PHONE NUMBER: (903) 652-6476
100 S Station St                          466 Fm 196 S
Port Aransas, TX 78373                    Pattonville, TX 75468

Port Neches-groves Isd                    Premont Isd
SUPERINTENDENT: Mike Gonzales             SUPERINTENDENT: Steve Vanmatre
E-MAIL: mgonzales@pngisd.org              E-MAIL: svanmatre@premontisd.net
PHONE NUMBER: (409) 722-4244              PHONE NUMBER: (361) 348-3915
620 Ave C                                 439 S W 4Th
Port Neches, TX 77651                     Premont, TX 78375

Post Isd                                  Presidio Isd
SUPERINTENDENT: Heath Dickson             SUPERINTENDENT: Ray Vasquez
E-MAIL: hdickson@postisd.net              E-MAIL: rvasquez@presidio-isd.net
PHONE NUMBER: (806) 495-3343              PHONE NUMBER: (432) 229-3275
501 S Ave K                               701 E Market St
Post, TX 79356                            Presidio, TX 79845

Poteet Isd                                Priddy Isd
SUPERINTENDENT: Charles Camarillo         SUPERINTENDENT: Adrianne Burden
E-MAIL: cwcamarillo@poteetisd.org         E-MAIL: aburden@priddyisd.net
PHONE NUMBER: (830) 742-3567              PHONE NUMBER: (325) 966-3323
1100 School Dr                            1375 Sh 16N
Poteet, TX 78065                          Priddy, TX 76870

Poth Isd                                  Princeton Isd
SUPERINTENDENT: Paula Renken              SUPERINTENDENT: Philip Anthony
E-MAIL: prenken@pothisd.us                E-MAIL: panthony@princetonisd.net
PHONE NUMBER: (830) 484-3330              PHONE NUMBER: (469) 952-5400
510 Titcomb St                            321 Panther Pkwy
Poth, TX 78147                            Princeton, TX 75407

Pottsboro Isd                             Pringle-morse Cisd
SUPERINTENDENT: Kevin Matthews            SUPERINTENDENT: Scott Burrow
E-MAIL: kevin.matthews@pottsboroisd.org   E-MAIL: sburrow@region16.net
PHONE NUMBER: (903) 771-0083              PHONE NUMBER: (806) 733-2507
105 Cardinal Ln                           100 Fifth St
Pottsboro, TX 75076                       Morse, TX 79062

Prairie Lea Isd                           Progreso Isd
SUPERINTENDENT: Larry Markert             SUPERINTENDENT: Sergio Coronado
E-MAIL: lmarkert@plisd.net                E-MAIL: sergiocoronado@progresoedu.net
PHONE NUMBER: (512) 488-2370              PHONE NUMBER: (956) 565-3002
6910 Hwy 80                               100 S Business Fm 1015
Prairie Lea, TX 78661                     Progreso, TX 78579

Prairie Valley Isd                        Prosper Isd
SUPERINTENDENT: Tim West                  SUPERINTENDENT: Holly Ferguson
E-MAIL: tim.west@esc9.net                 E-MAIL: hjferguson@prosper-isd.net
PHONE NUMBER: (940) 825-4425              PHONE NUMBER: (469) 219-2000
12920 Fm 103                              605 E 7Th St
Nocona, TX 76255                          Prosper, TX 75078
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 843 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Quanah Isd                                Ranger Isd
SUPERINTENDENT: Tom Johnson               SUPERINTENDENT: Mike Thompson
E-MAIL: tom.johnson@qisd.net              E-MAIL: mthompson@ranger.esc14.net
PHONE NUMBER: (940) 663-2281              PHONE NUMBER: (254) 647-1187
801 Elbert                                1842 Loop 254 E
Quanah, TX 79252                          Ranger, TX 76470

Queen City Isd                            Rankin Isd
SUPERINTENDENT: Charlotte Williams        SUPERINTENDENT: Samuel Wyatt
E-MAIL: cwilliams@qcisd.net               E-MAIL: swyatt@rankinisd.net
PHONE NUMBER: (903) 796-8256              PHONE NUMBER: (432) 693-2455
1015 Houston St                           406 W 12Th
Queen City, TX 75572                      Rankin, TX 79778

Quinlan Isd                               Raymondville Isd
SUPERINTENDENT: Jeff Irvin                SUPERINTENDENT: Stetson Roane
E-MAIL: jeff.irvin@quinlanisd.net         E-MAIL: sroane@raymondvilleisd.org
PHONE NUMBER: (903) 356-1200              PHONE NUMBER: (956) 689-8175
401 E Richmond                            419 Fm 3168
Quinlan, TX 75474                         Raymondville, TX 78580

Quitman Isd                               Reagan County Isd
SUPERINTENDENT: Rhonda Turner             SUPERINTENDENT: Bobby Fryar
E-MAIL: turnerr@quitmanisd.net            E-MAIL: bobby.fryar@rcisd.net
PHONE NUMBER: (903) 763-5000              PHONE NUMBER: (325) 884-3705
1201 E Goode St                           1111 E Twelfth St
Quitman, TX 75783                         Big Lake, TX 76932

Rains Isd                                 Red Lick Isd
SUPERINTENDENT: Jennifer Johnson          SUPERINTENDENT: Brandon Dennard
E-MAIL: johnsonj@rainsisd.org             E-MAIL: bdennard@redlickisd.com
PHONE NUMBER: (903) 473-2222              PHONE NUMBER: (903) 838-8230
1759 W Us Hwy 69                          3511 N Fm 2148
Emory, TX 75440                           Texarkana, TX 75503

Ralls Isd                                 Red Oak Isd
SUPERINTENDENT: Chris Wade                SUPERINTENDENT: Brenda Sanford
E-MAIL: cwade@rallsisd.org                E-MAIL: brenda.sanford@redoakisd.org
PHONE NUMBER: (806) 253-2509              PHONE NUMBER: (972) 617-2941
810 Ave I                                 109 W Red Oak Rd
Ralls, TX 79357                           Red Oak, TX 75154

Ramirez Csd                               Redwater Isd
SUPERINTENDENT: Yliana Gonzalez           SUPERINTENDENT: Kelly Burns
E-MAIL: ygonzalez@ramirezcsd.net          E-MAIL: kburns@redwaterisd.org
PHONE NUMBER: (361) 539-4343              PHONE NUMBER: (903) 671-3481
18 Miles S Of Benavides On                202 Red River Rd N
Ramirez, TX 78376                         Redwater, TX 75573

Randolph Field Isd                        Refugio Isd
SUPERINTENDENT: Brian Holt                SUPERINTENDENT: Melissa Gonzales
E-MAIL: holt@rfisd.net                    E-MAIL: melissa.gonzales@refugioisd.net
PHONE NUMBER: (210) 357-2300              PHONE NUMBER: (361) 526-2325
Bldg 1225 Perimeter Rd                    212 W Vance St
Randolph A F B, TX 78148                  Refugio, TX 78377
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 844 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Reg 1 Education Service Center            Reg 17 Education Service Center
SUPERINTENDENT: Cornelio Gonzalez         SUPERINTENDENT: Kyle Wargo
E-MAIL: cgonzalez@esc1.net                E-MAIL: kwargo@esc17.net
PHONE NUMBER: (956) 984-6000              PHONE NUMBER: (806) 792-4000
1900 W Schunior                           1111 W Loop 289
Edinburg, TX 78541                        Lubbock, TX 79416

Reg 10 Education Service Center           Reg 18 Education Service Center
SUPERINTENDENT: Gordon Taylor             SUPERINTENDENT: Dewitt Smith
E-MAIL: gordon.taylor@region10.org        E-MAIL: dsmith@esc18.net
PHONE NUMBER: (972) 348-1700              PHONE NUMBER: (432) 563-2380
400 E Spring Valley Rd                    2811 Laforce Blvd
Richardson, TX 75081                      Midland, TX 79706

Reg 11 Education Service Center           Reg 19 Education Service Center
SUPERINTENDENT: Clyde Steelman            SUPERINTENDENT: Armando Aguirre
E-MAIL: clydes@esc11.net                  E-MAIL: aaguirre@esc19.net
PHONE NUMBER: (817) 740-3600              PHONE NUMBER: (915) 780-1919
1451 S Cherry Ln                          6611 Boeing Dr
White Settlement, TX 76108                El Paso, TX 79925

Reg 12 Education Service Center           Reg 2 Education Service Center
SUPERINTENDENT: Jerry Maze                SUPERINTENDENT: Rick Alvarado
E-MAIL: jmaze@esc12.net                   E-MAIL: rick.alvarado@esc2.us
PHONE NUMBER: (254) 297-1212              PHONE NUMBER: (361) 561-8400
2101 W Loop 340                           209 N Water St
Waco, TX 76712                            Corpus Christi, TX 78401

Reg 13 Education Service Center           Reg 20 Education Service Center
SUPERINTENDENT: Rich Elsasser             SUPERINTENDENT: Jeff Goldhorn
E-MAIL: rich.elsasser@esc13.txed.net      E-MAIL: jeff.goldhorn@esc20.net
PHONE NUMBER: (512) 919-5301              PHONE NUMBER: (210) 370-5200
5701 Springdale Rd                        1314 Hines Ave
Austin, TX 78723                          San Antonio, TX 78208

Reg 14 Education Service Center           Reg 3 Education Service Center
SUPERINTENDENT: Shane Fields              SUPERINTENDENT: Charlotte Baker
E-MAIL: sfields@esc14.net                 E-MAIL: cbaker@esc3.net
PHONE NUMBER: (325) 675-8600              PHONE NUMBER: (361) 573-0731
1850 Hwy 351                              1905 Leary Ln
Abilene, TX 79601                         Victoria, TX 77901

Reg 15 Education Service Center           Reg 4 Education Service Center
SUPERINTENDENT: Casey Callahan            SUPERINTENDENT: Pam Wells
E-MAIL: casey.callahan@esc15.net          E-MAIL: pam.wells@esc4.net
PHONE NUMBER: (325) 658-6571              PHONE NUMBER: (713) 462-7708
612 S Irene St                            7145 W Tidwell
San Angelo, TX 76903                      Houston, TX 77092

Reg 16 Education Service Center           Reg 5 Education Service Center
SUPERINTENDENT: Ray Cogburn               SUPERINTENDENT: Danny Lovett
E-MAIL: ray.cogburn@esc16.net             E-MAIL: dlovett@esc5.net
PHONE NUMBER: (806) 677-5000              PHONE NUMBER: (409) 951-1700
5800 Bell St                              350 Pine Street Ste 500
Amarillo, TX 79109                        Beaumont, TX 77701
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 845 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Reg 6 Education Service Center           Richardson Isd
SUPERINTENDENT: Michael Holland          SUPERINTENDENT: Jeannie Stone
E-MAIL: mholland@esc6.net                E-MAIL: jeannie.stone@risd.org
PHONE NUMBER: (936) 435-8400             PHONE NUMBER: (469) 593-0000
3332 Montgomery Rd                       400 S Greenville Ave
Huntsville, TX 77340                     Richardson, TX 75081

Reg 7 Education Service Center           Richland Springs Isd
SUPERINTENDENT: Elizabeth Abernethy      SUPERINTENDENT: Don Fowler
E-MAIL: eabernethy@esc7.net              E-MAIL: dfowler@rsisd.org
PHONE NUMBER: (903) 988-6700             PHONE NUMBER: (325) 452-3524
1909 N Longview St                       700 W Coyote Trl
Kilgore, TX 75662                        Richland Springs, TX 76871

Reg 8 Education Service Center           Riesel Isd
SUPERINTENDENT: David Fitts              SUPERINTENDENT: Brandon Cope
E-MAIL: dfitts@reg8.net                  E-MAIL: bcope@rieselisd.org
PHONE NUMBER: (903) 572-8551             PHONE NUMBER: (254) 896-5000
4845 Us Hwy 271 N                        600 Frederick
Pittsburg, TX 75686                      Riesel, TX 76682

Reg 9 Education Service Center           Rio Grande City Cisd
SUPERINTENDENT: Wes Pierce               SUPERINTENDENT: Vilma Garza
E-MAIL: wes.pierce@esc9.net              E-MAIL: vgarza108@rgccisd.org
PHONE NUMBER: (940) 322-6928             PHONE NUMBER: (956) 716-6750
301 Loop 11                              Fort Ringgold
Wichita Falls, TX 76306                  Rio Grande City, TX 78582

Ricardo Isd                              Rio Hondo Isd
SUPERINTENDENT: Maria Canales            SUPERINTENDENT: Roger Ellis
E-MAIL: mtcanales@ricardoisd.us          E-MAIL: roger.ellis@rhisd.net
PHONE NUMBER: (361) 592-6465             PHONE NUMBER: (956) 748-1000
138 W Cr 2160                            215 W Colorado
Kingsville, TX 78363                     Rio Hondo, TX 78583

Rice Cisd                                Rio Vista Isd
SUPERINTENDENT: Bill Hefner              SUPERINTENDENT: Tony Martin
E-MAIL: bhefner@ricecisd.org             E-MAIL: tmartin@rvisd.net
PHONE NUMBER: (979) 234-3531             PHONE NUMBER: (817) 373-2241
1094 Raider Dr                           100 Capps St
Altair, TX 77412                         Rio Vista, TX 76093

Rice Isd                                 River Road Isd
SUPERINTENDENT: Amy Harvell              SUPERINTENDENT: Richard Kelley
E-MAIL: aharvell@rice-isd.org            E-MAIL: richard.kelley@rrisd.net
PHONE NUMBER: (903) 326-4287             PHONE NUMBER: (806) 381-7800
1302 Sw Mckinney St                      9500 U S 287 N
Rice, TX 75155                           Amarillo, TX 79108

Richards Isd                             Rivercrest Isd
SUPERINTENDENT: William Boyce            SUPERINTENDENT: Stanley Jessee
E-MAIL: wboyce@richardsisd.net           E-MAIL: sjessee@rivercrestisd.net
PHONE NUMBER: (936) 851-2364             PHONE NUMBER: (903) 632-5203
9477 Panther Dr                          4100 Us Hwy 271 S
Richards, TX 77873                       Bogata, TX 75417
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 846 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Riviera Isd                               Rockwall Isd
SUPERINTENDENT: Karen Unterbrink          SUPERINTENDENT: John Villarreal
E-MAIL: kunterbrink@rivieraisd.us         E-MAIL: john.villarreal@rockwallisd.org
PHONE NUMBER: (361) 296-3101              PHONE NUMBER: (972) 771-0605
203 Seahawk Dr                            1050 Williams
Riviera, TX 78379                         Rockwall, TX 75087

Robert Lee Isd                            Rogers Isd
SUPERINTENDENT: Aaron Hood                SUPERINTENDENT: Joe Craig
E-MAIL: aaron.hood@rlisd.net              E-MAIL: joe.craig@rogersisd.org
PHONE NUMBER: (325) 453-4555              PHONE NUMBER: (254) 642-3802
1323 Hamilton St                          1 Eagle Dr
Robert Lee, TX 76945                      Rogers, TX 76569

Robinson Isd                              Roma Isd
SUPERINTENDENT: Michael Hope              SUPERINTENDENT: Carlos Guzman
E-MAIL: hope401@robinson.k12.tx.us        E-MAIL: cguzman@romaisd.com
PHONE NUMBER: (254) 662-0194              PHONE NUMBER: (956) 849-1377
500 W Lyndale                             608 N Garcia St
Robinson, TX 76706                        Roma, TX 78584

Robstown Isd                              Roosevelt Isd
SUPERINTENDENT: Irma Padilla              SUPERINTENDENT: Dallas Grimes
E-MAIL: irma.padilla@robstownisd.org      E-MAIL: dgrimes@risdtx.us
PHONE NUMBER: (361) 767-6600              PHONE NUMBER: (806) 842-3282
801 N 1St St                              1406 County Rd 3300
Robstown, TX 78380                        Lubbock, TX 79403

Roby Cisd                                 Ropes Isd
SUPERINTENDENT: Keith Cook                SUPERINTENDENT: Joel Willmon
E-MAIL: keith.cook@roby.esc14.net         E-MAIL: jwillmon@ropesisd.us
PHONE NUMBER: (325) 776-2222              PHONE NUMBER: (806) 562-4031
141 S College St                          304 Ranch
Roby, TX 79543                            Ropesville, TX 79358

Rochelle Isd                              Roscoe Collegiate Isd
SUPERINTENDENT: Dave Lewis                SUPERINTENDENT: Kim Alexander
E-MAIL: dlewis@rochelleisd.net            E-MAIL: kda@roscoe.esc14.net
PHONE NUMBER: (325) 243-5224              PHONE NUMBER: (325) 766-3629
5902 Lafayette                            1101 W 7Th St
Rochelle, TX 76872                        Roscoe, TX 79545

Rockdale Isd                              Rosebud-lott Isd
SUPERINTENDENT: Denise Monzingo           SUPERINTENDENT: James Rosebrock
E-MAIL: dmonzingo@rockdaleisd.net         E-MAIL: jrosebrock@rlisd.org
PHONE NUMBER: (512) 430-6000              PHONE NUMBER: (254) 583-4510
520 W Davilla                             1789 Us Hwy 77
Rockdale, TX 76567                        Lott, TX 76656

Rocksprings Isd                           Rotan Isd
SUPERINTENDENT: Larry Taylor              SUPERINTENDENT: Greg Decker
E-MAIL: larry.taylor@rockspringsisd.net   E-MAIL: gdecker@rotan.esc14.net
PHONE NUMBER: (830) 683-4137              PHONE NUMBER: (325) 735-2332
201 N Hwy 377                             102 N Mckinley Ave
Rocksprings, TX 78880                     Rotan, TX 79546
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 847 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Round Rock Isd                                  Sabinal Isd
SUPERINTENDENT: Steve Flores                    SUPERINTENDENT: Richard Grill
E-MAIL: superintendent_rrisd@roundrockisd.org   E-MAIL: rgrill@sabinalisd.net
PHONE NUMBER: (512) 464-5022                    PHONE NUMBER: (830) 988-2472
1311 Round Rock Ave                             409 W Cullins
Round Rock, TX 78681                            Sabinal, TX 78881

Round Top-carmine Isd                           Sabine Isd
SUPERINTENDENT: Brandon Schovajsa               SUPERINTENDENT: Stacey Bryce
E-MAIL: bschovajsa@rtcisd.net                   E-MAIL: sbryce@sabineisd.org
PHONE NUMBER: (979) 249-3200                    PHONE NUMBER: (903) 984-8564
608 North Washington                            5424 Fm 1252 W
Carmine, TX 78932                               Gladewater, TX 75647

Royal Isd                                       Sabine Pass Isd
SUPERINTENDENT: Leticia Guzman                  SUPERINTENDENT: Kristi Heid
E-MAIL: lguzman@royal-isd.net                   E-MAIL: kheid@sabinepass.net
PHONE NUMBER: (281) 934-2248                    PHONE NUMBER: (409) 971-2321
3714 Fm 359                                     5641 S Gulfway Dr
Pattison, TX 77466                              Sabine Pass, TX 77655

Royse City Isd                                  Saint Jo Isd
SUPERINTENDENT: Kevin Worthy                    SUPERINTENDENT: Curtis Eldridge
E-MAIL: worthyk@rcisd.org                       E-MAIL: curtis.eldridge@saintjoisd.net
PHONE NUMBER: (972) 636-2413                    PHONE NUMBER: (940) 995-2668
810 Old Greenville Rd                           206 W Evans
Royse City, TX 75189                            Saint Jo, TX 76265

Rule Isd                                        Salado Isd
SUPERINTENDENT: Brad Jones                      SUPERINTENDENT: Michael Novotny
E-MAIL: bjones@rule.esc14.net                   E-MAIL: michael.novotny@saladoisd.org
PHONE NUMBER: (940) 997-2521                    PHONE NUMBER: (254) 947-6900
1100 Union Ave                                  601 N Main St
Rule, TX 79547                                  Salado, TX 76571

Runge Isd                                       Saltillo Isd
SUPERINTENDENT: Linda Bettin                    SUPERINTENDENT: David Stickels
E-MAIL: lbettin@rungeisd.org                    E-MAIL: dstickels@saltilloisd.net
PHONE NUMBER: (830) 239-4315                    PHONE NUMBER: (903) 537-2386
600 Reiffert                                    150 County Rd 3534
Runge, TX 78151                                 Saltillo, TX 75478

Rusk Isd                                        Sam Rayburn Isd
SUPERINTENDENT: Grey Burton                     SUPERINTENDENT: Steve Arthur
E-MAIL: grey.burton@ruskisd.net                 E-MAIL: steve.arthur@srisd.org
PHONE NUMBER: (903) 683-5592                    PHONE NUMBER: (903) 664-2255
203 E 7Th St                                    9363 E Fm 273
Rusk, TX 75785                                  Ivanhoe, TX 75447

S And S Cisd                                    San Angelo Isd
SUPERINTENDENT: Roger Reed                      SUPERINTENDENT: Carl Dethloff
E-MAIL: roger.reed@sscisd.net                   E-MAIL: carl.dethloff@saisd.org
PHONE NUMBER: (903) 564-6051                    PHONE NUMBER: (325) 947-3700
1 Ram Dr                                        1621 University Ave
Sadler, TX 76264                                San Angelo, TX 76904
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 848 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


San Antonio Isd                           San Perlita Isd
SUPERINTENDENT: Pedro Martinez            SUPERINTENDENT: Albert Pena
E-MAIL: superintendent@saisd.net          E-MAIL: apena@spisd.org
PHONE NUMBER: (210) 554-2200              PHONE NUMBER: (956) 248-5563
141 Lavaca St                             22987 Trojan Dr
San Antonio, TX 78210                     San Perlita, TX 78590

San Augustine Isd                         San Saba Isd
SUPERINTENDENT: Virginia Liepman          SUPERINTENDENT: Wayne Kelly
E-MAIL: vliepman@saisd.us                 E-MAIL: wkelly@san-saba.net
PHONE NUMBER: (936) 275-2306              PHONE NUMBER: (325) 372-3771
1002 Barrett St                           808 W Wallace
San Augustine, TX 75972                   San Saba, TX 76877

San Benito Cisd                           San Vicente Isd
SUPERINTENDENT: Nate Carman               SUPERINTENDENT: Eric Stoddard
E-MAIL: ncarman@sbcisd.net                E-MAIL: estoddard@svisd.com
PHONE NUMBER: (956) 361-6110              PHONE NUMBER: (432) 477-2220
240 N Crockett St                         195 Escuela Vista Dr
San Benito, TX 78586                      Big Bend Natl Park, TX 79834

San Diego Isd                             Sands Cisd
SUPERINTENDENT: Rodrigo Pena              SUPERINTENDENT: Wayne Henderson
E-MAIL: rpena@sdisd.us                    E-MAIL: whenderson@esc17.net
PHONE NUMBER: (361) 279-3382              PHONE NUMBER: (432) 353-4888
609 W Labbe St                            101 First St
San Diego, TX 78384                       Ackerly, TX 79713

San Elizario Isd                          Sanford-fritch Isd
SUPERINTENDENT: Jeannie Chavez            SUPERINTENDENT: Jim Mcclellan
E-MAIL: jmeza-chavez@seisd.net            E-MAIL: jmcclellan@sfisd.net
PHONE NUMBER: (915) 872-3900              PHONE NUMBER: (806) 857-3122
1050 Chicken Ranch Rd                     540 Eagle Blvd
San Elizario, TX 79849                    Fritch, TX 79036

San Felipe-del Rio Cisd                   Sanger Isd
SUPERINTENDENT: Carlos Rios               SUPERINTENDENT: Tommy Hunter
E-MAIL: carlos.rios@sfdr-cisd.org         E-MAIL: tommy.hunter@sangerisd.net
PHONE NUMBER: (830) 778-4007              PHONE NUMBER: (940) 458-7438
205 Memorial Dr                           601 Elm St
Del Rio, TX 78842                         Sanger, TX 76266

San Isidro Isd                            Santa Anna Isd
SUPERINTENDENT: Mario Alvarado            SUPERINTENDENT: David Robinett
E-MAIL: mario.alvarado@sanisidroisd.org   E-MAIL: david.robinett@santaannaisd.net
PHONE NUMBER: (956) 481-3110              PHONE NUMBER: (325) 348-3136
F M 1017                                  701 Bowie St
San Isidro, TX 78588                      Santa Anna, TX 76878

San Marcos Cisd                           Santa Fe Isd
SUPERINTENDENT: Michael Cardona           SUPERINTENDENT: Leigh Wall
E-MAIL: michael.cardona@smcisd.net        E-MAIL: leigh.wall@sfisd.org
PHONE NUMBER: (512) 393-6700              PHONE NUMBER: (409) 925-3526
631 Mill Street                           4133 Warpath
San Marcos, TX 78666                      Santa Fe, TX 77510
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 849 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Santa Gertrudis Isd                       Scurry-rosser Isd
SUPERINTENDENT: Veronica Alfaro           SUPERINTENDENT: James Sanders
E-MAIL: valfaro@sgisd.net                 E-MAIL: james.sanders@scurry-rosser.com
PHONE NUMBER: (361) 384-5087              PHONE NUMBER: (972) 452-8823
803 Santa Rosa                            10705 S State Hwy 34
Kingsville, TX 78363                      Scurry, TX 75158

Santa Maria Isd                           Seagraves Isd
SUPERINTENDENT: Martin Cuellar            SUPERINTENDENT: Josh Goen
E-MAIL: martincuellar@smisd.net           E-MAIL: josh.goen@seagravesisd.net
PHONE NUMBER: (956) 565-6308              PHONE NUMBER: (806) 387-2035
11119 Military Hwy 281                    1801 Ave K
Santa Maria, TX 78592                     Seagraves, TX 79359

Santa Rosa Isd                            Sealy Isd
SUPERINTENDENT: Angela Gonzalez           SUPERINTENDENT: Bryan Hallmark
E-MAIL: angela.gonzalez@srtx.org          E-MAIL: bhallmark@sealyisd.com
PHONE NUMBER: (956) 636-9800              PHONE NUMBER: (979) 885-3516
232 E Jesus T Avila St                    939 Tiger Ln
Santa Rosa, TX 78593                      Sealy, TX 77474

Santo Isd                                 Seguin Isd
SUPERINTENDENT: Greg Gilbert              SUPERINTENDENT: Matthew Gutierrez
E-MAIL: ggilbert@santoisd.net             E-MAIL: mgutierrez@seguin.k12.tx.us
PHONE NUMBER: (940) 769-2835              PHONE NUMBER: (830) 401-8600
406 F M 2201                              1221 E Kingsbury
Santo, TX 76472                           Seguin, TX 78155

Savoy Isd                                 Seminole Isd
SUPERINTENDENT: Brian Neal                SUPERINTENDENT: Kyle Lynch
E-MAIL: bneal@savoyisd.org                E-MAIL: klynch@seminoleisd.net
PHONE NUMBER: (903) 965-5262              PHONE NUMBER: (432) 758-3662
302 W Hayes                               207 S W 6Th St
Savoy, TX 75479                           Seminole, TX 79360

Schertz-cibolo-u City Isd                 Seymour Isd
SUPERINTENDENT: Clark Ealy                SUPERINTENDENT: John Anderson
E-MAIL: cealy@scuc.txed.net               E-MAIL: john.anderson@seymour-isd.net
PHONE NUMBER: (210) 945-6200              PHONE NUMBER: (940) 889-3525
1060 Elbel Rd                             409 W Idaho St
Schertz, TX 78154                         Seymour, TX 76380

Schleicher Isd                            Shallowater Isd
SUPERINTENDENT: Robert Gibson             SUPERINTENDENT: Anita Hebert
E-MAIL: robert.gibson.sr@scisd.net        E-MAIL: ahebert@shallowaterisd.net
PHONE NUMBER: (325) 853-2514              PHONE NUMBER: (806) 832-4531
205 W Fields Ave                          1100 Ave K
Eldorado, TX 76936                        Shallowater, TX 79363

Schulenburg Isd                           Shamrock Isd
SUPERINTENDENT: Duane Limbaugh            SUPERINTENDENT: Kenneth Shields
E-MAIL: dlimbaugh@schulenburgisd.net      E-MAIL: shieldsk@shamrockisd.net
PHONE NUMBER: (979) 743-3448              PHONE NUMBER: (806) 256-3492
521 N St                                  100 S Illinois St
Schulenburg, TX 78956                     Shamrock, TX 79079
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 850 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Sharyland Isd                             Silverton Isd
SUPERINTENDENT: Maria Vidaurri            SUPERINTENDENT: Michelle Francis
E-MAIL: mvidaurri@sharylandisd.org        E-MAIL: michelle.francis@region16.net
PHONE NUMBER: (956) 580-5200              PHONE NUMBER: (806) 823-2476
1200 N. Shary Rd                          700 Loretta St
Mission, TX 78572                         Silverton, TX 79257

Sheldon Isd                               Simms Isd
SUPERINTENDENT: King Davis                SUPERINTENDENT: Rex Burks
E-MAIL: kingdavis@sheldonisd.com          E-MAIL: rburks@simmsisd.net
PHONE NUMBER: (281) 727-2000              PHONE NUMBER: (903) 543-2219
11411 C E King Pkwy                       47 James Bowie Ln
Houston, TX 77044                         Simms, TX 75574

Shepherd Isd                              Sinton Isd
SUPERINTENDENT: Jason Hewitt              SUPERINTENDENT: Chad Jones
E-MAIL: jhewitt@shepherdisd.net           E-MAIL: cjones@sintonisd.net
PHONE NUMBER: (936) 628-3396              PHONE NUMBER: (361) 364-6800
1401 S Byrd Ave                           322 S Archer
Shepherd, TX 77371                        Sinton, TX 78387

Sherman Isd                               Sivells Bend Isd
SUPERINTENDENT: David Hicks               SUPERINTENDENT: Lisa Slaughter
E-MAIL: dhicks@shermanisd.net             E-MAIL: lslaughter@sivellsbendisd.net
PHONE NUMBER: (903) 891-6400              PHONE NUMBER: (940) 665-6411
2701 N Loy Lake Rd                        1053 Cr 403
Sherman, TX 75090                         Gainesville, TX 76240

Shiner Isd                                Skidmore-tynan Isd
SUPERINTENDENT: Alex Remschel             SUPERINTENDENT: Dustin Barton
E-MAIL: remschela@shinerisd.net           E-MAIL: dustin.barton@stbobcats.net
PHONE NUMBER: (361) 594-3121              PHONE NUMBER: (361) 287-3426
505 Texas Ave                             224 W Main St
Shiner, TX 77984                          Skidmore, TX 78389

Sidney Isd                                Slaton Isd
SUPERINTENDENT: James Rucker              SUPERINTENDENT: Gary Harrell
E-MAIL: jrucker@sidney.esc14.net          E-MAIL: gharrell@slatonisd.net
PHONE NUMBER: (254) 842-5500              PHONE NUMBER: (806) 828-6591
4100 Hwy 1689                             140 E Panhandle
Sidney, TX 76474                          Slaton, TX 79364

Sierra Blanca Isd                         Slidell Isd
SUPERINTENDENT: Ebby Loeffler             SUPERINTENDENT: Taylor Williams
E-MAIL: eloeffler@sierrablancaisd.net     E-MAIL: twilliams@slidellisd.net
PHONE NUMBER: (915) 369-3741              PHONE NUMBER: (940) 466-3118
500 Sierra Blanca Ave                     1 Greyhound Ln
Sierra Blanca, TX 79851                   Slidell, TX 76267

Silsbee Isd                               Slocum Isd
SUPERINTENDENT: Gregg Weiss               SUPERINTENDENT: Cliff Lasiter
E-MAIL: gregg.weiss@silsbeeisd.org        E-MAIL: clasiter@slocumisd.org
PHONE NUMBER: (409) 980-7800              PHONE NUMBER: (903) 478-3624
415 Hwy 327 W                             5765 E State Hwy 294
Silsbee, TX 77656                         Elkhart, TX 75839
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 851 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Smithville Isd                            South San Antonio Isd
SUPERINTENDENT: Cheryl Burns              SUPERINTENDENT: Marc Puig
E-MAIL: cburns@smithvilleisd.org          E-MAIL: marc.puig@southsanisd.net
PHONE NUMBER: (512) 237-2487              PHONE NUMBER: (210) 977-7000
901 Ne 6Th St                             5622 Ray Ellison Blvd
Smithville, TX 78957                      San Antonio, TX 78242

Smyer Isd                                 South Texas Isd
SUPERINTENDENT: Chris Wade                SUPERINTENDENT: Marco Lara
E-MAIL: cwade@smyer-isd.org               E-MAIL: tony.lara@stisd.net
PHONE NUMBER: (806) 234-2935              PHONE NUMBER: (956) 514-4216
401 Lincoln                               100 Med High Dr
Smyer, TX 79367                           Mercedes, TX 78570

Snook Isd                                 Southland Isd
SUPERINTENDENT: Brenda Krchnak            SUPERINTENDENT: Toby Miller
E-MAIL: krchnakb@snookisd.org             E-MAIL: Tmiller@southlandisd.net
PHONE NUMBER: (979) 272-8307              PHONE NUMBER: (806) 996-5599
10110 Fm 2155                             190 Eighth St
Snook, TX 77878                           Southland, TX 79364

Snyder Isd                                Southside Isd
SUPERINTENDENT: Eddie Bland               SUPERINTENDENT: Rolando Ramirez
E-MAIL: ebland@snyderisd.net              E-MAIL: rolando.ramirez@southsideisd.org
PHONE NUMBER: (325) 574-8900              PHONE NUMBER: (210) 882-1600
2901 37Th St                              1460 Martinez Losoya Rd
Snyder, TX 79549                          San Antonio, TX 78221

Socorro Isd                               Southwest Isd
SUPERINTENDENT: Jose Espinoza             SUPERINTENDENT: Lloyd Verstuyft
E-MAIL: jespin01@sisd.net                 E-MAIL: lverstuyft@swisd.net
PHONE NUMBER: (915) 937-0000              PHONE NUMBER: (210) 622-4731
12440 Rojas Dr                            11914 Dragon Ln
El Paso, TX 79928                         San Antonio, TX 78252

Somerset Isd                              Spearman Isd
SUPERINTENDENT: Saul Hinojosa             SUPERINTENDENT: Clay Montgomery
E-MAIL: saul.hinojosa@sisdk12.net         E-MAIL: clay.montgomery@region16.net
PHONE NUMBER: (866) 852-9858              PHONE NUMBER: (806) 659-3233
7791 6Th St                               403 E 11Th Ave
Somerset, TX 78069                        Spearman, TX 79081

Somerville Isd                            Splendora Isd
SUPERINTENDENT: Karla Sparks              SUPERINTENDENT: Jeffrey Burke
E-MAIL: ksparks@somervilleisd.org         E-MAIL: jburke@splendoraisd.org
PHONE NUMBER: (979) 596-2153              PHONE NUMBER: (281) 689-3128
625 8Th St                                23419 Fm 2090
Somerville, TX 77879                      Splendora, TX 77372

Sonora Isd                                Spring Branch Isd
SUPERINTENDENT: Ross Aschenbeck           SUPERINTENDENT: Jennifer Blaine
E-MAIL: ross.aschenbeck@sonoraisd.net     E-MAIL: jennifer.blaine@springbranchisd.com
PHONE NUMBER: (325) 387-6940              PHONE NUMBER: (713) 464-1511
807 S Concho Ave                          955 Campbell Rd
Sonora, TX 76950                          Houston, TX 77024
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 852 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Spring Creek Isd                         Stamford Isd
SUPERINTENDENT: Mandy Poer               SUPERINTENDENT: Will Brewer
E-MAIL: mandy.poer@region16.net          E-MAIL: wbrewer@stamfordisd.net
PHONE NUMBER: (806) 273-6791             PHONE NUMBER: (325) 773-2705
9849 Fm 2171                             507 S Orient St
Skellytown, TX 79080                     Stamford, TX 79553

Spring Hill Isd                          Stanton Isd
SUPERINTENDENT: Wayne Guidry             SUPERINTENDENT: Merl Brandon
E-MAIL: superintendent@shisd.net         E-MAIL: mbrandon@stanton.esc18.net
PHONE NUMBER: (903) 759-4404             PHONE NUMBER: (432) 756-2244
3101 Spring Hill Rd                      200 N College
Longview, TX 75605                       Stanton, TX 79782

Spring Isd                               Stephenville Isd
SUPERINTENDENT: Rodney Watson            SUPERINTENDENT: Matt Underwood
E-MAIL: rwatson@springisd.org            E-MAIL: matt.underwood@sville.us
PHONE NUMBER: (281) 891-6000             PHONE NUMBER: (254) 968-7990
16717 Ella Blvd                          2655 W Overhill
Houston, TX 77090                        Stephenville, TX 76401

Springlake-earth Isd                     Sterling City Isd
SUPERINTENDENT: Denver Crum              SUPERINTENDENT: Bob Rauch
E-MAIL: dcrum@springlake-earth.org       E-MAIL: bob.rauch@sterlingcityisd.net
PHONE NUMBER: (806) 257-3310             PHONE NUMBER: (325) 378-4781
472 Fm 302                               700 7Th St
Earth, TX 79031                          Sterling City, TX 76951

Springtown Isd                           Stockdale Isd
SUPERINTENDENT: Mike Kelley              SUPERINTENDENT: Daniel Fuller
E-MAIL: mkelley@springtownisd.net        E-MAIL: daniel.fuller@stockdaleisd.net
PHONE NUMBER: (817) 220-7243             PHONE NUMBER: (830) 996-3551
301 E Fifth St                           503 S 4Th St
Springtown, TX 76082                     Stockdale, TX 78160

Spur Isd                                 Stratford Isd
SUPERINTENDENT: CRAIG HAMILTON           SUPERINTENDENT: Mike Dominguez
E-MAIL: chamilton@esc17.net              E-MAIL: mike.dominguez@stratfordisd.net
PHONE NUMBER: (806) 271-3272             PHONE NUMBER: (806) 366-3300
800 N Williams                           503 N 8Th St
Spur, TX 79370                           Stratford, TX 79084

Spurger Isd                              Strawn Isd
SUPERINTENDENT: Morgan Wright            SUPERINTENDENT: Richard Mitchell
E-MAIL: wrightm@spurgerisd.org           E-MAIL: rmitchell@strawnschool.net
PHONE NUMBER: (409) 429-3464             PHONE NUMBER: (254) 672-5313
12212 Fm92                               224 E Walnut
Spurger, TX 77660                        Strawn, TX 76475

Stafford Msd                             Sudan Isd
SUPERINTENDENT: Robert Bostic            SUPERINTENDENT: Scott Harrell
E-MAIL: bosticr@staffordmsd.org          E-MAIL: scottharrell@sudanisd.net
PHONE NUMBER: (281) 261-9200             PHONE NUMBER: (806) 227-2431
1625 Staffordshire Rd                    107 W Hwy 303
Stafford, TX 77477                       Sudan, TX 79371
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 853 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Sulphur Bluff Isd                         Taft Isd
SUPERINTENDENT: Dustin Carr               SUPERINTENDENT: Ricardo Trevino
E-MAIL: dcarr@sulphurbluffschool.net      E-MAIL: rtrevino@taftisd.net
PHONE NUMBER: (903) 945-2460              PHONE NUMBER: (361) 528-2636
1027 Cr 3550                              400 College St
Sulphur Bluff, TX 75481                   Taft, TX 78390

Sulphur Springs Isd                       Tahoka Isd
SUPERINTENDENT: Mike Lamb                 SUPERINTENDENT: Dick Vanhoose
E-MAIL: mlamb@ssisd.net                   E-MAIL: dvanhoose@tahokaisd.org
PHONE NUMBER: (903) 885-2153              PHONE NUMBER: (806) 561-4105
631 Connally St                           2129 Main St
Sulphur Springs, TX 75482                 Tahoka, TX 79373

Sundown Isd                               Tarkington Isd
SUPERINTENDENT: Scott Marshall            SUPERINTENDENT: Marc Keith
E-MAIL: smarshall@sundownisd.com          E-MAIL: mkeith@tarkingtonisd.net
PHONE NUMBER: (806) 229-3021              PHONE NUMBER: (281) 592-8781
701 School St                             2770 Fm 163
Sundown, TX 79372                         Cleveland, TX 77327

Sunnyvale Isd                             Tatum Isd
SUPERINTENDENT: Doug Williams             SUPERINTENDENT: J.P. Richardson
E-MAIL: doug.williams@sunnyvaleisd.com    E-MAIL: richardsonjp@tatumisd.org
PHONE NUMBER: (972) 226-5974              PHONE NUMBER: (903) 947-0161
417 E Tripp Rd                            510 Crystal Farm Rd
Sunnyvale, TX 75182                       Tatum, TX 75691

Sunray Isd                                Taylor Isd
SUPERINTENDENT: Marshall Harrison         SUPERINTENDENT: Keith Brown
E-MAIL: marshall.harrison@region16.net    E-MAIL: keith.brown@taylorisd.org
PHONE NUMBER: (806) 948-4411              PHONE NUMBER: (512)365-1391
400 E 7Th St                              3101 N MAIN ST STE 104
Sunray, TX 79086                          TAYLOR, TX 76574

Sweeny Isd                                Teague Isd
SUPERINTENDENT: Tory Hill                 SUPERINTENDENT: Chris Skinner
E-MAIL: tchill@sweenyisd.org              E-MAIL: cskinner@teagueisd.org
PHONE NUMBER: (979) 491-8000              PHONE NUMBER: (254) 739-1300
1310 N Elm St                             420 N 10Th
Sweeny, TX 77480                          Teague, TX 75860

Sweet Home Isd                            Temple Isd
SUPERINTENDENT: Shane Wagner              SUPERINTENDENT: Bobby Ott
E-MAIL: swagner@sweethomeisd.org          E-MAIL: bobby.ott@tisd.org
PHONE NUMBER: (361) 293-3221              PHONE NUMBER: (254) 215-6760
7508 Fm 531                               200 N 23Rd St
Sweet Home, TX 77987                      Temple, TX 76504

Sweetwater Isd                            Tenaha Isd
SUPERINTENDENT: Drew Howard               SUPERINTENDENT: Scott Tyner
E-MAIL: drew.howard@sweetwaterisd.net     E-MAIL: tynerscott@tenahaisd.com
PHONE NUMBER: (325) 235-8601              PHONE NUMBER: (936) 248-5000
207 Musgrove St                           138 College St
Sweetwater, TX 79556                      Tenaha, TX 75974
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 854 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Terlingua Csd                                 Texline Isd
SUPERINTENDENT: Reagan Reed                   SUPERINTENDENT: Terrell Jones
E-MAIL: rreed@terlinguacsd.com                E-MAIL: terrell.jones@texlineisd.net
PHONE NUMBER: (432) 371-2281                  PHONE NUMBER: (806) 362-4667
550 Roadrunner Cir                            302 E Pine
Terlingua, TX 79852                           Texline, TX 79087

Terrell County Isd                            Thorndale Isd
SUPERINTENDENT: Amanda Magallan               SUPERINTENDENT: Adam Ivy
E-MAIL: amagallan@terrell.esc18.net           E-MAIL: adam.ivy@thorndale.txed.net
PHONE NUMBER: (432)345-2515                   PHONE NUMBER: (512) 898-2538
302 2ND ST                                    300 N Main St
SANDERSON, TX 79848                           Thorndale, TX 76577

Terrell Isd                                   Thrall Isd
SUPERINTENDENT: Georgeanne Warnock            SUPERINTENDENT: Tommy Hooker
E-MAIL: georgeanne.warnock@terrellisd.org     E-MAIL: thooker@thrallisd.org
PHONE NUMBER: (972) 563-7504                  PHONE NUMBER: (512) 898-0062
700 N Catherine St                            201 S Bounds
Terrell, TX 75160                             Thrall, TX 76578

Texarkana Isd                                 Three Rivers Isd
SUPERINTENDENT: Paul Norton                   SUPERINTENDENT: Les Dragon
E-MAIL: paul.norton@txkisd.net                E-MAIL: ldragon@trisd.org
PHONE NUMBER: (903) 794-3651                  PHONE NUMBER: (361) 786-3603
4241 Summerhill Rd                            351 S School Rd
Texarkana, TX 75503                           Three Rivers, TX 78071

Texas Juvenile Justice Department             Three Way Isd
SUPERINTENDENT: Camille Cain                  SUPERINTENDENT: Paul Ryan
E-MAIL: camille.cain@tjjd.texas.gov           E-MAIL: pryan@twisd.us
PHONE NUMBER: (512) 490-7130                  PHONE NUMBER: (254) 965-6496
11209 Metric Blvd                             Hwy 67 Cr 207
Austin, TX 78758                              Stephenville, TX 76401

Texas Sch For The Blind & Visually Impaired   Throckmorton Isd
SUPERINTENDENT: Emily Coleman                 SUPERINTENDENT: Michelle Cline
E-MAIL: colemane@tsbvi.edu                    E-MAIL: cline@throck.org
PHONE NUMBER: (512) 454-8631                  PHONE NUMBER: (940) 849-2411
1100 W 45Th St                                210 College St
Austin, TX 78756                              Throckmorton, TX 76483

Texas Sch For The Deaf                        Tidehaven Isd
SUPERINTENDENT: Claire Bugen                  SUPERINTENDENT: Andrew Seigrist
E-MAIL: claire.bugen@tsd.state.tx.us          E-MAIL: aseigrist@tidehavenisd.com
PHONE NUMBER: (512) 462-5353                  PHONE NUMBER: (361) 588-6321
1102 S Congress Ave                           Hwy 35 And F M 1095
Austin, TX 78704                              El Maton, TX 77440

Texhoma Isd                                   Timpson Isd
SUPERINTENDENT: Kayla Yates                   SUPERINTENDENT: Mid Johnson
E-MAIL: kayla.yates@texhomaisd.net            E-MAIL: mjohnson@timpsonisd.com
PHONE NUMBER: (806) 827-7400                  PHONE NUMBER: (936) 254-2463
4Th And Denver                                836 Bear Dr
Texhoma, TX 73949                             Timpson, TX 75975
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 855 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Tioga Isd                                    Trinity Isd
SUPERINTENDENT: Charles Holloway             SUPERINTENDENT: John Kaufman
E-MAIL: charles.holloway@tiogaisd.net        E-MAIL: jkaufman@trinityisd.net
PHONE NUMBER: (940) 437-2366                 PHONE NUMBER: (936) 594-3569
405 N Florence                               101 W Jefferson
Tioga, TX 76271                              Trinity, TX 75862

Tolar Isd                                    Troup Isd
SUPERINTENDENT: Travis Stilwell              SUPERINTENDENT: Tammy Jones
E-MAIL: tstilwell@tolarisd.org               E-MAIL: tjones@troupisd.org
PHONE NUMBER: (254) 835-4718                 PHONE NUMBER: (903) 842-3067
215 S Mesquite St                            201 N Carolina
Tolar, TX 76476                              Troup, TX 75789

Tom Bean Isd                                 Troy Isd
SUPERINTENDENT: Kelly Lusk                   SUPERINTENDENT: Neil Jeter
E-MAIL: kelly.lusk@tombean-isd.org           E-MAIL: neil.jeter@troyisd.org
PHONE NUMBER: (903) 546-6076                 PHONE NUMBER: (254) 938-2595
100 E Garner                                 1 Trojan Rd
Tom Bean, TX 75489                           Troy, TX 76579

Tomball Isd                                  Tulia Isd
SUPERINTENDENT: Martha Zamora                SUPERINTENDENT: Tim Glover
E-MAIL: marthasalazarzamora@tomballisd.net   E-MAIL: tglover@tuliaisd.org
PHONE NUMBER: (281) 357-3100                 PHONE NUMBER: (806) 995-4591
310 S Cherry St                              702 Nw 8Th St
Tomball, TX 77375                            Tulia, TX 79088

Tornillo Isd                                 Tuloso-midway Isd
SUPERINTENDENT: Rosy Barrio                  SUPERINTENDENT: Rodney Sumner
E-MAIL: superintendent@tisd.us               E-MAIL: rsumner@tmisd.us
PHONE NUMBER: (915) 765-3000                 PHONE NUMBER: (361) 903-6400
19200 Cobb Ave                               9760 La Branch
Tornillo, TX 79853                           Corpus Christi, TX 78460

Trent Isd                                    Turkey-quitaque Isd
SUPERINTENDENT: Charles Carter               SUPERINTENDENT: Jackie Jenkins
E-MAIL: ccarter@trent.esc14.net              E-MAIL: jjenkins@valleypatriots.com
PHONE NUMBER: (325) 862-6125                 PHONE NUMBER: (806) 455-1411
12821 E Interstate 20                        11826 Hwy 86
Trent, TX 79561                              Turkey, TX 79261

Trenton Isd                                  Tyler Isd
SUPERINTENDENT: Rick Foreman                 SUPERINTENDENT: Marty Crawford
E-MAIL: rforeman@trentonisd.org              E-MAIL: marty.crawford@tylerisd.org
PHONE NUMBER: (903) 989-2245                 PHONE NUMBER: (903) 262-1000
500 S Ballentine                             1319 Earl Campbell Pkwy
Trenton, TX 75490                            Tyler, TX 75701

Trinidad Isd                                 Union Grove Isd
SUPERINTENDENT: Corey Jenkins                SUPERINTENDENT: Kelly Moore
E-MAIL: corey.jenkins@trinidadisd.com        E-MAIL: moorek@ugisd.org
PHONE NUMBER: (903) 778-2673                 PHONE NUMBER: (903) 845-5509
105 W Eaton                                  11220 Union Grove Rd
Trinidad, TX 75163                           Gladewater, TX 75647
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 856 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Union Hill Isd                            Van Alstyne Isd
SUPERINTENDENT: Troy Batts                SUPERINTENDENT: David Brown
E-MAIL: battst@uhisd.com                  E-MAIL: dbrown@vanalstyneisd.org
PHONE NUMBER: (903) 762-2140              PHONE NUMBER: (903) 482-8802
2197 F M 2088                             549 Miller Ln
Gilmer, TX 75644                          Van Alstyne, TX 75495

United Isd                                Van Isd
SUPERINTENDENT: Roberto Santos            SUPERINTENDENT: Don Dunn
E-MAIL: rsantos@uisd.net                  E-MAIL: donald.dunn@vanisd.org
PHONE NUMBER: (956) 473-6201              PHONE NUMBER: (903) 963-8328
201 Lindenwood Dr                         549 E Texas St
Laredo, TX 78045                          Van, TX 75790

Utopia Isd                                Van Vleck Isd
SUPERINTENDENT: Derry Michael             SUPERINTENDENT: John Obrien
E-MAIL: mderry@utopiaisd.net              E-MAIL: jobrien@vvisd.org
PHONE NUMBER: (830) 966-1928              PHONE NUMBER: (979) 245-8518
258 School St                             142 S 4Th St
Utopia, TX 78884                          Van Vleck, TX 77482

Uvalde Cisd                               Vega Isd
SUPERINTENDENT: John Harrell              SUPERINTENDENT: Jody Johnson
E-MAIL: hharrell1029@uvaldecisd.net       E-MAIL: jody.johnson@region16.net
PHONE NUMBER: (830) 278-6655              PHONE NUMBER: (806) 267-2123
1000 N Getty                              200 Longhorn Dr
Uvalde, TX 78801                          Vega, TX 79092

Valentine Isd                             Venus Isd
SUPERINTENDENT: Debbie Engle              SUPERINTENDENT: James Hopper
E-MAIL: dengle@valentineisd.com           E-MAIL: james.hopper@venusisd.net
PHONE NUMBER: (432) 467-2671              PHONE NUMBER: (972) 366-3448
100 Kentucky St                           100 Student Dr
Valentine, TX 79854                       Venus, TX 76084

Valley Mills Isd                          Veribest Isd
SUPERINTENDENT: Mike Kelly                SUPERINTENDENT: Ryder Appleton
E-MAIL: mike.kelly@vmisd.net              E-MAIL: ryder.appleton@veribestisd.net
PHONE NUMBER: (254) 932-5210              PHONE NUMBER: (325) 655-2851
One Eagle Way                             10062 F M Hwy 380
Valley Mills, TX 76689                    Veribest, TX 76886

Valley View Isd                           Vernon Isd
SUPERINTENDENT: Monica Luna               SUPERINTENDENT: Jeff Byrd
E-MAIL: mmluna@vviewisd.net               E-MAIL: jeff.byrd@visdtx.org
PHONE NUMBER: (956) 340-1000              PHONE NUMBER: (940) 553-1900
9701 S Jackson Rd                         1713 Wilbarger St
Pharr, TX 78577                           Vernon, TX 76384

Valley View Isd                           Victoria Isd
SUPERINTENDENT: William Stokes            SUPERINTENDENT: Quintin Shepherd
E-MAIL: wstokes@vvisd.net                 E-MAIL: quintin.shepherd@visd.net
PHONE NUMBER: (940) 726-3659              PHONE NUMBER: (361) 576-3131
106 Newton                                102 Profit Dr
Valley View, TX 76272                     Victoria, TX 77901
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 857 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Vidor Isd                                 Walnut Springs Isd
SUPERINTENDENT: Jay Killgo                SUPERINTENDENT: Pat Garrett
E-MAIL: jkillgo@vidorisd.org              E-MAIL: pat.garrett@walnutspringsisd.net
PHONE NUMBER: (409) 951-8714              PHONE NUMBER: (254) 797-2133
120 E Bolivar St                          184 Ave A
Vidor, TX 77662                           Walnut Springs, TX 76690

Vysehrad Isd                              Warren Isd
SUPERINTENDENT: Jason Appelt              SUPERINTENDENT: Tammy Boyette
E-MAIL: jappelt@vysehrad.k12.tx.us        E-MAIL: tammy.boyette@warrenisd.net
PHONE NUMBER: (361) 798-4118              PHONE NUMBER: (409) 547-2241
595 County Rd 182                         375 Fm 3290 S
Hallettsville, TX 77964                   Warren, TX 77664

Waco Isd                                  Waskom Isd
SUPERINTENDENT: Susan Kincannon           SUPERINTENDENT: Rae Patty
E-MAIL: susan.kincannon@wacoisd.org       E-MAIL: rpatty@waskomisd.net
PHONE NUMBER: (254) 755-9420              PHONE NUMBER: (903) 687-3361
501 Franklin Ave                          365 School Ave
Waco, TX 76701                            Waskom, TX 75692

Waelder Isd                               Water Valley Isd
SUPERINTENDENT: Jon Orozco                SUPERINTENDENT: Fabian Gomez
E-MAIL: jonorozco@waelderisd.org          E-MAIL: fabian.gomez@wvisd.net
PHONE NUMBER: (830) 788-7161              PHONE NUMBER: (325) 484-2478
201 Us Hwy 90 W                           18000 Wildcat Dr
Waelder, TX 78959                         Water Valley, TX 76958

Walcott Isd                               Waxahachie Isd
SUPERINTENDENT: Darla Bryant              SUPERINTENDENT: Bonny Cain
E-MAIL: darla.bryant@region16.net         E-MAIL: bcain@wisd.org
PHONE NUMBER: (806) 289-5222              PHONE NUMBER: (972) 923-4631
4275 Hwy 214                              411 N Gibson St
Hereford, TX 79045                        Waxahachie, TX 75165

Wall Isd                                  Weatherford Isd
SUPERINTENDENT: Russell Dacy              SUPERINTENDENT: Beau Rees
E-MAIL: russell.dacy@wallisd.net          E-MAIL: brees@weatherfordisd.com
PHONE NUMBER: (325) 651-7790              PHONE NUMBER: (817) 598-2800
8065 Loop 570                             1100 Longhorn Dr
Wall, TX 76957                            Weatherford, TX 76086

Waller Isd                                Webb Cisd
SUPERINTENDENT: Kevin Moran               SUPERINTENDENT: Beto Gonzalez
E-MAIL: kmoran@wallerisd.net              E-MAIL: bgonzalez@webbcisd.com
PHONE NUMBER: (936) 931-3685              PHONE NUMBER: (361) 747-5415
2214 Waller St                            619 Ave F
Waller, TX 77484                          Bruni, TX 78344

Walnut Bend Isd                           Weimar Isd
SUPERINTENDENT: Troy Humphrey             SUPERINTENDENT: Jon Wunderlich
E-MAIL: thumphrey@walnutbendisd.net       E-MAIL: jwunderlich@weimarisd.org
PHONE NUMBER: (940) 665-5990              PHONE NUMBER: (979) 725-9506
47 C R 198                                506 W Main
Gainesville, TX 76240                     Weimar, TX 78962
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 858 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Wellington Isd                            West Rusk County Consolidated Isd
SUPERINTENDENT: Kurt Ashmore              SUPERINTENDENT: Lawrence Coleman
E-MAIL: kurt.ashmore@wellisd.net          E-MAIL: colemanl@westruskisd.org
PHONE NUMBER: (806) 447-3102              PHONE NUMBER: (903) 895-4503
609 15Th St                               10705 S Main
Wellington, TX 79095                      New London, TX 75682

Wellman-union Cisd                        West Sabine Isd
SUPERINTENDENT: Ben Prowell               SUPERINTENDENT: Cristal Joslin
E-MAIL: bprowell@esc17.net                E-MAIL: cristal.joslin@westsabineisd.net
PHONE NUMBER: (806) 637-4910              PHONE NUMBER: (409) 584-2655
505 Terry Ave                             101 Timberland Hwy W
Wellman, TX 79378                         Pineland, TX 75968

Wells Isd                                 Westbrook Isd
SUPERINTENDENT: Jim Moore                 SUPERINTENDENT: Todd Burleson
E-MAIL: jmoore@wells.esc7.net             E-MAIL: todd.burleson@westbrookisd.com
PHONE NUMBER: (936) 867-4466              PHONE NUMBER: (325) 644-2311
160 Rusk Ave                              102 Bertner
Wells, TX 75976                           Westbrook, TX 79565

Weslaco Isd                               Westhoff Isd
SUPERINTENDENT: Priscilla Canales         SUPERINTENDENT: David Kennedy
E-MAIL: pcanales@wisd.us                  E-MAIL: dkennedy@westhoffisd.org
PHONE NUMBER: (956) 969-6500              PHONE NUMBER: (830) 236-5519
319 W 4Th St                              244 Lynch St
Weslaco, TX 78596                         Westhoff, TX 77994

West Hardin County Cisd                   Westphalia Isd
SUPERINTENDENT: Jim Armstrong             SUPERINTENDENT: Robert Hudson
E-MAIL: jarmstrong@westhardin.org         E-MAIL: robert.hudson@westphaliaisd.org
PHONE NUMBER: (936) 274-5061              PHONE NUMBER: (254) 584-4988
39227 Hwy 105                             Hwy 320 Cr3000
Saratoga, TX 77585                        Westphalia, TX 76656

West Isd                                  Westwood Isd
SUPERINTENDENT: David Truitt              SUPERINTENDENT: Wade Stanford
E-MAIL: dtruitt@westisd.net               E-MAIL: wstanford@westwoodisd.net
PHONE NUMBER: (254) 981-2000              PHONE NUMBER: (903) 729-1776
801 N Reagan St                           4524 W Oak
West, TX 76691                            Palestine, TX 75801

West Orange-cove Cisd                     Wharton Isd
SUPERINTENDENT: Rickie Harris             SUPERINTENDENT: Michael Oguin
E-MAIL: riha@woccisd.net                  E-MAIL: moguin@whartonisd.net
PHONE NUMBER: (409) 882-5500              PHONE NUMBER: (979) 532-6201
902 W Park                                2100 N Fulton St
Orange, TX 77631                          Wharton, TX 77488

West Oso Isd                              Wheeler Isd
SUPERINTENDENT: Conrado Garcia            SUPERINTENDENT: Bryan Markham
E-MAIL: conrado.garcia@westosoisd.net     E-MAIL: bryan.markham@wheelerschools.net
PHONE NUMBER: (361) 806-5900              PHONE NUMBER: (806) 826-5241
5050 Rockford Dr                          1 Mustang Dr
Corpus Christi, TX 78416                  Wheeler, TX 79096
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 859 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


White Deer Isd                            Whitney Isd
SUPERINTENDENT: Scott Lucas               SUPERINTENDENT: John Mccullough
E-MAIL: scott.lucas@region16.net          E-MAIL: john.mccullough@whitneyisd.org
PHONE NUMBER: (806) 883-2311              PHONE NUMBER: (254) 694-2254
601 Omohundro                             305 S San Jacinto St
White Deer, TX 79097                      Whitney, TX 76692

White Oak Isd                             Wichita Falls Isd
SUPERINTENDENT: Brian Gray                SUPERINTENDENT: Michael Kuhrt
E-MAIL: grayb@woisd.net                   E-MAIL: mkuhrt@wfisd.net
PHONE NUMBER: (903) 291-2200              PHONE NUMBER: (940) 235-1000
200 S White Oak Rd                        1104 Broad St
White Oak, TX 75693                       Wichita Falls, TX 76301

White Settlement Isd                      Wildorado Isd
SUPERINTENDENT: Frank Molinar             SUPERINTENDENT: Troy Duck
E-MAIL: fmolinar@wsisd.net                E-MAIL: troy.duck@region16.net
PHONE NUMBER: (817) 367-1300              PHONE NUMBER: (806) 426-3317
401 S Cherry Ln                           307 N Locust
White Settlement, TX 76108                Wildorado, TX 79098

Whiteface Cisd                            Willis Isd
SUPERINTENDENT: Nate Wheeler              SUPERINTENDENT: Tim Harkrider
E-MAIL: nwheeler@whitefaceschool.net      E-MAIL: tharkrider@willisisd.org
PHONE NUMBER: (806) 287-1154              PHONE NUMBER: (936) 856-1200
401 Antelope Blvd                         204 W Rogers St
Whiteface, TX 79379                       Willis, TX 77378

Whitehouse Isd                            Wills Point Isd
SUPERINTENDENT: Christopher Moran         SUPERINTENDENT: Scott Caloss
E-MAIL: moranc@whitehouseisd.org          E-MAIL: scott.caloss@wpisd.com
PHONE NUMBER: (903) 839-5500              PHONE NUMBER: (903) 873-3161
106 W Wildcat Dr                          338 W N Commerce St
Whitehouse, TX 75791                      Wills Point, TX 75169

Whitesboro Isd                            Wilson Isd
SUPERINTENDENT: Ryan Harper               SUPERINTENDENT: Jerry Burger
E-MAIL: harperr@whitesboroisd.org         E-MAIL: jburger@wilsonisd.org
PHONE NUMBER: (903) 564-4200              PHONE NUMBER: (806) 628-6271
115 Fourth St                             1411 Green Ave
Whitesboro, TX 76273                      Wilson, TX 79381

Whitewright Isd                           Wimberley Isd
SUPERINTENDENT: Brian Garner              SUPERINTENDENT: Dwain York
E-MAIL: brian.garner@wwisd.com            E-MAIL: dwain.york@wimberleyisd.net
PHONE NUMBER: (903) 364-2155              PHONE NUMBER: (512) 847-2414
315A Highland Dr                          14401 Ranch Rd 12
Whitewright, TX 75491                     Wimberley, TX 78676

Whitharral Isd                            Windham School District
SUPERINTENDENT: Ed Sharp                  SUPERINTENDENT: Clint Carpenter
E-MAIL: esharp@whitharralisd.org          E-MAIL: superintendent@wsdtx.org
PHONE NUMBER: (806) 299-1135              PHONE NUMBER: (936) 291-5303
201 2Nd St                                804 Building B Fm 2821 W
Whitharral, TX 79380                      Huntsville, TX 77320
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 860 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Windthorst Isd                            Woodson Isd
SUPERINTENDENT: Lonnie Hise               SUPERINTENDENT: Casey Adams
E-MAIL: lonnie.hise@windthorstisd.net     E-MAIL: casey.adams@woodsonisd.net
PHONE NUMBER: (940) 423-6688              PHONE NUMBER: (940) 345-6521
100 St Marys                              207 E Hill
Windthorst, TX 76389                      Woodson, TX 76491

Wink-loving Isd                           Woodville Isd
SUPERINTENDENT: Scotty Carman             SUPERINTENDENT: Lisa Meysembourg
E-MAIL: scarman@wlisd.net                 E-MAIL: lisa.m@woodvilleeagles.org
PHONE NUMBER: (432) 527-3880              PHONE NUMBER: (409) 283-3752
200 Rosey Dodd Ave                        505 N Charlton St
Wink, TX 79789                            Woodville, TX 75979

Winnsboro Isd                             Wortham Isd
SUPERINTENDENT: Susan Morton              SUPERINTENDENT: Melissa Bosley
E-MAIL: smorton@winnsboroisd.org          E-MAIL: melissa.bosley@worthamisd.org
PHONE NUMBER: (903) 342-3737              PHONE NUMBER: (254) 765-3095
207 E Pine St                             201 S 4Th St
Winnsboro, TX 75494                       Wortham, TX 76693

Winona Isd                                Wylie Isd
SUPERINTENDENT: Cody Mize                 SUPERINTENDENT: David Vinson
E-MAIL: cmize@winonaisd.org               E-MAIL: david.vinson@wylieisd.net
PHONE NUMBER: (903) 939-4010              PHONE NUMBER: (972) 429-3000
611 Wildcat Dr                            951 S Ballard
Winona, TX 75792                          Wylie, TX 75098

Winters Isd                               Wylie Isd
SUPERINTENDENT: Larry Taylor              SUPERINTENDENT: Joey Light
E-MAIL: larry.taylor@wintersisd.org       E-MAIL: JLight@wyliebulldogs.org
PHONE NUMBER: (325) 754-5574              PHONE NUMBER: (325) 692-4353
603 N Heights St                          6251 Buffalo Gap Rd
Winters, TX 79567                         Abilene, TX 79606

Woden Isd                                 Yantis Isd
SUPERINTENDENT: Brady Taylor              SUPERINTENDENT: Tracey Helfferich
E-MAIL: btaylor@wodenisd.org              E-MAIL: thelfferich@yantisisd.net
PHONE NUMBER: (936) 564-2073              PHONE NUMBER: (903) 383-2463
5263 Fm 226                               105 W Oak St
Nacogdoches, TX 75961                     Yantis, TX 75497

Wolfe City Isd                            Yoakum Isd
SUPERINTENDENT: Anthony Figueroa          SUPERINTENDENT: Tom Kelley
E-MAIL: figueroaa@wcisd.net               E-MAIL: tkelley@yoakumisd.net
PHONE NUMBER: (903) 496-7333              PHONE NUMBER: (361) 293-3162
553 W Dallas St                           315 E Gonzales St
Wolfe City, TX 75496                      Yoakum, TX 77995

Woodsboro Isd                             Yorktown Isd
SUPERINTENDENT: Janice Sykora             SUPERINTENDENT: Katherine Kuenstler
E-MAIL: janice_sykora@wisd.net            E-MAIL: kkuenstler@yisd.org
PHONE NUMBER: (361) 543-4519              PHONE NUMBER: (361) 564-2252
408 S Kasten                              331 W Main
Woodsboro, TX 78393                       Yorktown, TX 78164
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 861 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Ysleta Isd                                Cache District
SUPERINTENDENT: Xavier Torre              SUPERINTENDENT: Steve Norton
E-MAIL: xdelatorre@yisd.net               E-MAIL: steve.norton@ccsdut.org
PHONE NUMBER: (915) 434-0000              PHONE NUMBER: (435) 752-3925
9600 Sims Dr                              2063 N 1200 E
El Paso, TX 79925                         Logan, UT 84341

Zapata County Isd                         Canyons District
SUPERINTENDENT: Carlos Gonzalez           SUPERINTENDENT: Rick Robins
E-MAIL: cgonzalez@zcisd.org               E-MAIL: rick.robins@canyonsdistrict.org
PHONE NUMBER: (956) 765-6546              PHONE NUMBER: (801) 826-5000
1302 Glenn St                             9150 S 500 W
Zapata, TX 78076                          Sandy, UT 84070

Zavalla Isd                               Carbon District
SUPERINTENDENT: Ricky Oliver              SUPERINTENDENT: Lance Hatch
E-MAIL: roliver@zavallaisd.org            E-MAIL: hatchl@carbonschools.org
PHONE NUMBER: (936) 897-2271              PHONE NUMBER: (435) 637-1732
431 E Main St                             251 W 400 N
Zavalla, TX 75980                         Price, UT 84501

Zephyr Isd                                Central Utah Ed Services
SUPERINTENDENT: Stanton Marwitz           SUPERINTENDENT: Jason Strate
E-MAIL: stanton.marwitz@zephyrisd.net     E-MAIL: jason@mycues.org
PHONE NUMBER: (325) 739-5331              PHONE NUMBER: (435) 896-4469
11625 Cr 281                              195 E 500 N
Zephyr, TX 76890                          Richfield, UT 84701

Alpine District                           Daggett District
SUPERINTENDENT: Sam Jarman                SUPERINTENDENT: Bruce Northcott
E-MAIL: sjarman@alpinedistrict.org        E-MAIL: bnorthcott@dsdf.org
PHONE NUMBER: (801) 610-8400              PHONE NUMBER: (435) 784-3174
575 N 100 E                               196 W 200 N
American Fork, UT 84003                   Manila, UT 84046

Aneth Community School                    Davis District
SUPERINTENDENT: Tony Dearman              SUPERINTENDENT: Reid Newey
E-MAIL: tony.dearman@bie.edu              E-MAIL: rnewey@dsdmail.net
PHONE NUMBER: (435) 651-3271              PHONE NUMBER: (801) 402-5261
Utah 262 County Rd 466                    45 E State Street
Montezuma Creek, UT 84534                 Farmington, UT 84025

Beaver District                           Duchesne District
SUPERINTENDENT: David Long                SUPERINTENDENT: David Brotherson
E-MAIL: david.long@beaver.k12.ut.us       E-MAIL: superintendent@dcsd.org
PHONE NUMBER: (435) 438-2291              PHONE NUMBER: (435) 725-4500
290 N Main St                             1010 E 200 N
Beaver, UT 84713                          Roosevelt, UT 84021

Box Elder District                        Emery District
SUPERINTENDENT: Steven Carlsen            SUPERINTENDENT: Larry Davis
E-MAIL: Steve.Carlsen@besd.net            E-MAIL: larryd@emeryschools.org
PHONE NUMBER: (435) 734-4800              PHONE NUMBER: (435) 687-9846
960 S Main                                120 North Main
Brigham City, UT 84302                    Huntington, UT 84528
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 862 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Garfield District                            Millard District
SUPERINTENDENT: Tracy Davis                  SUPERINTENDENT: David Styler
E-MAIL: tracy.davis@garfk12.org              E-MAIL: david.styler@Millardk12.org
PHONE NUMBER: (435) 676-8821                 PHONE NUMBER: (435) 864-1000
145 E Center                                 285 E 450 N
Panguitch, UT 84759                          Delta, UT 84624

Grand District                               Morgan District
SUPERINTENDENT: Taryn Kay                    SUPERINTENDENT: Douglas Jacobs
E-MAIL: kayt@grandschools.org                E-MAIL: djacobs@morgansd.org
PHONE NUMBER: (435) 259-5317                 PHONE NUMBER: (801) 829-3411
264 S 400 E                                  240 East Young Street
Moab, UT 84532                               Morgan, UT 84050

Granite District                             Murray District
SUPERINTENDENT: Martin Bates                 SUPERINTENDENT: Jennifer Covington
E-MAIL: mwbates@graniteschools.org           E-MAIL: jcovington@murrayschools.org
PHONE NUMBER: (385) 646-5000                 PHONE NUMBER: (801) 264-7400
2500 S State Street                          147 E 5065 S
Salt Lake City, UT 84115                     Murray, UT 84107

Iron District                                Nebo District
SUPERINTENDENT: Shannon Dulaney              SUPERINTENDENT: Rick Nielsen
E-MAIL: shannon.dulaney@ironmail.org         E-MAIL: rick.nielsen@nebo.edu
PHONE NUMBER: (435) 586-2804                 PHONE NUMBER: (801) 354-7400
2077 W Royal Hunte Drive                     350 S Main
Cedar City, UT 84720                         Spanish Fork, UT 84660

Jordan District                              North Sanpete District
SUPERINTENDENT: Anthony Godfrey              SUPERINTENDENT: Nan Ault
E-MAIL: anthony.godfrey@jordandistrict.org   E-MAIL: nan.ault@nsanpete.org
PHONE NUMBER: (801) 567-8100                 PHONE NUMBER: (435) 462-2485
7387 S Campus View Drive                     220 E 700 S
West Jordan, UT 84084                        Mt. Pleasant, UT 84647

Juab District                                North Summit District
SUPERINTENDENT: Kodey Hughes                 SUPERINTENDENT: Jerre Holmes
E-MAIL: kodey.hughes@juabsd.org              E-MAIL: jholmes@nsummit.org
PHONE NUMBER: (435) 623-1940                 PHONE NUMBER: (435) 336-5654
346 E 600 N                                  65 S Main
Nephi, UT 84648                              Coalville, UT 84017

Kane District                                Northeastern Utah Ed Serv
SUPERINTENDENT: Ben Dalton                   SUPERINTENDENT: Duke Mossman
E-MAIL: daltonb@kane.k12.ut.us               E-MAIL: dmossman@nucenter.org
PHONE NUMBER: (435) 644-2555                 PHONE NUMBER: (435) 654-1921
746 S 175 E                                  3111 College Way #Wc131
Kanab, UT 84741                              Heber City, UT 84032

Logan City District                          Ogden City District
SUPERINTENDENT: Frank Schofield              SUPERINTENDENT: Rich Nye
E-MAIL: frank.schofield@loganschools.org     E-MAIL: nyer@ogdensd.org
PHONE NUMBER: (435) 755-2300                 PHONE NUMBER: (801) 737-7300
101 W Center                                 1950 Monroe Blvd
Logan, UT 84321                              Ogden, UT 84401
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 863 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Park City District                        South Summit District
SUPERINTENDENT: Jill Gildea               SUPERINTENDENT: Shad Sorenson
E-MAIL: jgildea@pcschools.us              E-MAIL: ssorenson@ssummit.org
PHONE NUMBER: (435) 645-5600              PHONE NUMBER: (435) 783-4301
2700 Kearns Blvd                          285 East 400 South
Park City, UT 84060                       Kamas, UT 84036

Piute District                            Southeast Ed Service Center
SUPERINTENDENT: Koby Willis               SUPERINTENDENT: Lance Hatch
E-MAIL: koby.willis@piutek12.org          E-MAIL: hatchl@carbonschools.org
PHONE NUMBER: (855) 577-2912              PHONE NUMBER: (435) 637-1173
500 N Main                                685 E 200 S
Junction, UT 84740                        Price, UT 84501

Provo District                            Southwest Ed. Dev. Center
SUPERINTENDENT: Keith Rittel              SUPERINTENDENT: Joe Wright
E-MAIL: keithr@provo.edu                  E-MAIL: joeb@sedck12.org
PHONE NUMBER: (801) 374-4800              PHONE NUMBER: (435) 586-2865
280 W 940 N                               520 W 800 S
Provo, UT 84604                           Cedar City, UT 84720

Rich District                             Tintic District
SUPERINTENDENT: Dale Lamborn              SUPERINTENDENT: Kodey Hughes
E-MAIL: dlamborn@richschool.org           E-MAIL: khughes@tintic.org
PHONE NUMBER: (435) 793-2135              PHONE NUMBER: (435) 433-6363
25 S 100 W                                55 E Main
Randolph, UT 84064                        Eureka, UT 84628

Salt Lake District                        Tooele District
SUPERINTENDENT: Larry Madden              SUPERINTENDENT: Scott Rogers
E-MAIL: larry.madden@slcschools.org       E-MAIL: srogers@tooeleschools.org
PHONE NUMBER: (801) 578-8599              PHONE NUMBER: (435) 833-1900
440 E 100 S                               92 S Lodestone Way
Salt Lake City, UT 84111                  Tooele, UT 84074

San Juan District                         Uintah District
SUPERINTENDENT: Ron Nielson               SUPERINTENDENT: Jayme Leyba
E-MAIL: rnielson@sjsd.org                 E-MAIL: jayme.leyba@uintah.net
PHONE NUMBER: (435) 678-1211              PHONE NUMBER: (435) 781-3100
200 N Main Street                         635 W 200 S
Blanding, UT 84511                        Vernal, UT 84078

Sevier District                           Utah Schools For Deaf & Blind
SUPERINTENDENT: Cade Douglas              SUPERINTENDENT: Joel Coleman
E-MAIL: cade.douglas@seviersd.org         E-MAIL: joelc@usdb.org
PHONE NUMBER: (435) 896-8214              PHONE NUMBER: (801) 629-4700
180 E 600 N                               742 Harrison Blvd
Richfield, UT 84701                       Ogden, UT 84404

South Sanpete District                    Utah State Office Of Education
SUPERINTENDENT: Ralph Squire              SUPERINTENDENT: Sydnee Dickson
E-MAIL: ralph.squire@ssanpete.org         E-MAIL: sydnee.dickson@schools.utah.gov
PHONE NUMBER: (435) 835-2261              PHONE NUMBER: (801) 538-7500
39 S Main                                 250 E 500 S
Manti, UT 84642                           Salt Lake City, UT 84111
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 864 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Wasatch District                           Alleghany Co Pblc Schs
SUPERINTENDENT: Paul Sweat                 SUPERINTENDENT: Eugene Kotulka
E-MAIL: paul.sweat@wasatch.edu             E-MAIL: ekotulka@alleghany.k12.va.us
PHONE NUMBER: (435) 654-0280               PHONE NUMBER: (540) 863-1800
101 E 200 N                                100 Central Circle
Heber City, UT 84032                       Low Moor, VA 24457

Washington District                        Alt Ed Prgm/behav Disord Youth/montgomery
SUPERINTENDENT: Larry Bergeson             SUPERINTENDENT: Larry Lowe
E-MAIL: larry.bergeson@washk12.org         E-MAIL: llowe@mcps.org
PHONE NUMBER: (435) 673-3553               PHONE NUMBER: (540) 381-6116
121 W Tabernacle                           C/O Montgomery Co Public Schls
St. George, UT 84770                       Christiansburg, VA 24073

Wayne District                             Amelia Co Pblc Schs
SUPERINTENDENT: Randy Shelley              SUPERINTENDENT: Lori Harper
E-MAIL: randy.shelley@waynesd.org          E-MAIL: harperl@ameliaschools.com
PHONE NUMBER: (435) 425-3813               PHONE NUMBER: (804) 561-2621
79 N 100 W                                 8701 Otterburn Road, Suite 101
Bicknell, UT 84715                         Amelia, VA 23002

Weber District                             Amelia-nottoway Voc Ctr
SUPERINTENDENT: Jeff Stephens              SUPERINTENDENT: Tameshia Grimes
E-MAIL: jstephens@wsd.net                  E-MAIL: grimes.tameshia@nottowayschools.org
PHONE NUMBER: (801) 476-7800               PHONE NUMBER: (434) 645-7854
5320 S Adams Ave Pkwy                      148 Vo-Tech Road
Ogden, UT 84405                            Jetersville, VA 23083

A. Linwood Holton Gov Sch                  Amherst Co Pblc Schs
SUPERINTENDENT: Michael Robinson           SUPERINTENDENT: Robert Arnold
E-MAIL: mrobinson@hgs.k12.va.us            E-MAIL: rarnold@amherst.k12.va.us
PHONE NUMBER: (276) 469-4026               PHONE NUMBER: (434) 946-9387
One Partnership Circle                     153 Washington St
Abingdon, VA 24212                         Amherst, VA 24521

Accomack Co Pblc Schs                      Appomattox Co Pblc Schs
SUPERINTENDENT: Warren Holland             SUPERINTENDENT: Annette Bennett
E-MAIL: chris.holland@accomack.k12.va.us   E-MAIL: aabennett@acpsweb.com
PHONE NUMBER: (757) 787-5754               PHONE NUMBER: (434) 352-8251
23296 Courthouse Ave                       316 Court Street
Accomac, VA 23301                          Appomattox, VA 24522

Albemarle Co Pblc Schs                     Appomattox Regional Gov Sch
SUPERINTENDENT: Matthew Haas               SUPERINTENDENT: Brendon Albon
E-MAIL: mhaas@k12albemarle.org             E-MAIL: balbon@args.us
PHONE NUMBER: (434) 296-5826               PHONE NUMBER: (804) 722-0200
401 Mcintire Road                          512 W. Washington Street
Charlottesville, VA 22902                  Petersburg, VA 23803

Alexandria City Pblc Schs                  Arlington Co Pblc Schs
SUPERINTENDENT: Gregory Hutchings          SUPERINTENDENT: Francisco Duran
E-MAIL: gregory.hutchings@acps.k12.va.us   E-MAIL: francisco.duran@apsva.us
PHONE NUMBER: (703) 619-8000               PHONE NUMBER: (703) 228-6000
1340 Braddock Place                        1426 N Quincy St
Alexandria, VA 22314                       Arlington, VA 22207
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 865 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Augusta Co Pblc Schs                        Bristol City Pblc Schs
SUPERINTENDENT: Eric Bond                   SUPERINTENDENT: Keith Perrigan
E-MAIL: ewbond@augusta.k12.va.us            E-MAIL: kperrigan@bvps.org
PHONE NUMBER: (540) 245-5100                PHONE NUMBER: (276) 821-5600
18 Government Center Lane                   220 Lee Street
Verona, VA 24482                            Bristol, VA 24201

Bath Co Pblc Schs                           Brunswick Co Pblc Schs
SUPERINTENDENT: Sue Hirsh                   SUPERINTENDENT: Kristy Midgette
E-MAIL: sueh@bath.k12.va.us                 E-MAIL: midgettek@brunswickcps.org
PHONE NUMBER: (540) 839-2722                PHONE NUMBER: (434) 848-3138
12145 Sam Snead Hwy.                        1718 Farmer'S Field Road
Warm Springs, VA 24484                      Lawrenceville, VA 23868

Bedford Co Pblc Schs                        Buchanan Co Pblc Schs
SUPERINTENDENT: Douglas Schuch              SUPERINTENDENT: Melanie Hibbitts
E-MAIL: dschuch@bedford.k12.va.us           E-MAIL: melanie.hibbitts@bcpsk12.com
PHONE NUMBER: (540) 586-1045                PHONE NUMBER: (276) 935-4551
310 S. Bridge St                            1176 Booth Branch Rd.
Bedford, VA 24523                           Grundy, VA 24614

Bland Co Pblc Schs                          Buckingham Co Pblc Schs
SUPERINTENDENT: Scott Meade                 SUPERINTENDENT: Daisy Hicks
E-MAIL: smeade@bland.k12.va.us              E-MAIL: dhicks@bcpschools.org
PHONE NUMBER: (276) 688-3361                PHONE NUMBER: (434) 969-6100
361 Bears Trail                             15595 West James Anderson Rd.
Bastian, VA 24314                           Buckingham, VA 23921

Blue Ridge Gov School                       Buena Vista City Pblc Schs
SUPERINTENDENT: Marc Carraway               SUPERINTENDENT: John Keeler
E-MAIL: mcarraway@brvgs.k12.va.us           E-MAIL: john.keeler@bvcps.net
PHONE NUMBER: (434) 589-8208                PHONE NUMBER: (540) 261-2129
14455 James Madison Hwy                     2329 Chestnut Ave., Suite A
Palmyra, VA 22963                           Buena Vista, VA 24416

Botetourt Co Pblc Schs                      Campbell Co Pblc Schs
SUPERINTENDENT: Jonathan Russ               SUPERINTENDENT: Robert Johnson
E-MAIL: jruss@bcps.k12.va.us                E-MAIL: bjohnson@campbell.k12.va.us
PHONE NUMBER: (540) 473-8263                PHONE NUMBER: (434) 332-3458
143 Poor Farm Rd                            684 Village Highway
Fincastle, VA 24090                         Rustburg, VA 24588

Breaking Barriers Alternative Ed/henry Co   Caroline Co Pblc Schs
SUPERINTENDENT: Michael Minter              SUPERINTENDENT: Sarah Calveric
E-MAIL: mdminter@henry.k12.va.us            E-MAIL: scalveric@ccps.us
PHONE NUMBER: (540) 634-4717                PHONE NUMBER: (804) 633-5088
340 Ridgedate Drive                         16261 Richmond Turnpike
Martinsville, VA 24112                      Bowling Green, VA 22427

Bridging Communities Reg Cte Center         Carroll Co Pblc Schs
SUPERINTENDENT: Peter Gretz                 SUPERINTENDENT: Mark Burnette
E-MAIL: pgretz@mcps.k12.va.us               E-MAIL: maburnet@ccpsd.k12.va.us
PHONE NUMBER: (804) 966-8575                PHONE NUMBER: (276) 728-3191
7930 New Chipping Lane                      605-9 Pine St
New Kent, VA 23124                          Hillsville, VA 24343
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 866 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Carroll-galax Reg Alt Ed Prgm/the Rae Center   Chesterfield Co Pblc Schs
SUPERINTENDENT: Shane Woods                    SUPERINTENDENT: Mervin Daugherty
E-MAIL: jdwoods@ccpsd.k12.va.us                E-MAIL: merv_daugherty@ccpsnet.net
PHONE NUMBER: (540) 728-3191                   PHONE NUMBER: (804) 748-1405
C/O Carrol Co Public Schls                     9900 Krause Rd
Hillsville, VA 24343                           Chesterfield, VA 23832

Central Virginia Gov Sch For Sci/tech          Clarke Co Pblc Schs
SUPERINTENDENT: Stephen Smith                  SUPERINTENDENT: Chuck Bishop
E-MAIL: ssmith@cvgs.k12.va.us                  E-MAIL: bishopc@clarke.k12.va.us
PHONE NUMBER: (434) 582-1104                   PHONE NUMBER: (540) 955-6100
3020 Wards Ferry Rd                            309 W Main St
Lynchburg, VA 24502                            Berryville, VA 22611

Charles City Co Pblc Schs                      Code Rva High
SUPERINTENDENT: Dalphine Joppy                 SUPERINTENDENT: Goranson Kume
E-MAIL: djoppy@ccps.net                        E-MAIL: kume.goranson@coderva.org
PHONE NUMBER: (804) 652-4612                   PHONE NUMBER: (804)543-9921
10910 Courthouse Rd                            1405 Cummings Drive Suite 10
Charles City, VA 23030                         Richmond, VA 23220

Charlotte Co Pblc Schs                         Colonial Beach Pblc Schs
SUPERINTENDENT: Robbie Mason                   SUPERINTENDENT: Dashan Turner
E-MAIL: masonr@ccps.k12.va.us                  E-MAIL: dturner@cbschools.net
PHONE NUMBER: (434) 542-5151                   PHONE NUMBER: (804) 224-0906
250 Legrande Ave, Suite E                      16 N. Irving Ave
Charlotte Court House, VA 23923                Colonial Beach, VA 22443

Charlottesville Cty Pblc Schs                  Colonial Heights City Pblc Schs
SUPERINTENDENT: Rosa Atkins                    SUPERINTENDENT: William Sroufe
E-MAIL: atkinsr1@charlottesvilleschools.org    E-MAIL: william_sroufe@colonialhts.net
PHONE NUMBER: (434) 245-2400                   PHONE NUMBER: (804) 524-3400
1562 Dairy Rd                                  512 Boulevard
Charlottesville, VA 22903                      Colonial Heights, VA 23834

Charlottesville-albemarle Tech                 Commonwealth Ctr For Children & Adolescents
SUPERINTENDENT: Stephanie Carter               SUPERINTENDENT: Jeff Aaron
E-MAIL: scarter@k12albemarle.org               E-MAIL: jeff.aaron@dbhds.virginia.gov
PHONE NUMBER: (434) 973-4461                   PHONE NUMBER: (540) 332-2126
1000 E Rio Rd                                  1355 Richmond Rd.
Charlottesville, VA 22901                      Staunton, VA 24401

Chesapeake Bay Gov Sch                         Commonwealth Governor'S School
SUPERINTENDENT: Rachel Ball                    SUPERINTENDENT: Jennifer Grigsby
E-MAIL: rball@cbgs.k12.va.us                   E-MAIL: jgrigsby@cgs.k12.va.us
PHONE NUMBER: (804) 443-0267                   PHONE NUMBER: (540) 548-1278
109 N. Cross St.                               12301 Spotswood Furnance Rd.
Tappahannock, VA 22560                         Fredericksburg, VA 22553

Chesapeake City Pblc Schs                      Covington City Pblc Schs
SUPERINTENDENT: Jared Cotton                   SUPERINTENDENT: Melinda Johnson
E-MAIL: jared.cotton@cpschools.com             E-MAIL: msjohnson@covington.k12.va.us
PHONE NUMBER: (757) 547-0153                   PHONE NUMBER: (540) 965-1400
312 Cedar Rd                                   340 E Walnut St
Chesapeake, VA 23322                           Covington, VA 24426
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 867 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Craig Co Pblc Schs                        Doe Sop Educ Programs
SUPERINTENDENT: Jeanette Warwick          SUPERINTENDENT: Ellen Harrison
E-MAIL: jwarwick@craig.k12.va.us          E-MAIL: ellen.harrison@doe.virginia.gov
PHONE NUMBER: (540) 864-5191              PHONE NUMBER: (804) 225-2709
6 Alleghany Circle                        James Monroe Bldg.
New Castle, VA 24127                      Richmond, VA 23219

Crossroads Alternative/bristol City       Eastern St Hosp
SUPERINTENDENT: Gary Ritchie              SUPERINTENDENT: Donna Moore
E-MAIL: gritchie@bristolvaschools.org     E-MAIL: donna.moore@dbhds.virginia.gov
PHONE NUMBER: (540) 669-8181              PHONE NUMBER: (757) 253-5161
222 Oak St                                4601 Ironbound Rd B11
Bristol, VA 24201                         Williamsburg, VA 23187

Culpeper Co Pblc Schs                     Enterprise Academy/newport News City
SUPERINTENDENT: Anthony Brads             SUPERINTENDENT: George Parker
E-MAIL: tbrads@ccpsweb.org                E-MAIL: george.parker@nn.k12.va.us
PHONE NUMBER: (540) 825-3677              PHONE NUMBER: (757) 591-4971
450 Radio Lane                            813 Diligence Dr Ste 110
Culpeper, VA 22701                        Newport News, VA 23606

Cumberland Co Pblc Schs                   Essex Co Pblc Schs
SUPERINTENDENT: Amy Griffin               SUPERINTENDENT: Tara Roane
E-MAIL: agriffin@cucps.k12.va.us          E-MAIL: troane@essex.k12.va.us
PHONE NUMBER: (804) 492-4212              PHONE NUMBER: (804) 443-4366
1541 Anderson Hwy                         109 N Cross St
Cumberland, VA 23040                      Tappahannock, VA 22560

Danville City Pblc Schs                   Fairfax Co Pblc Schs
SUPERINTENDENT: Catherine Magouyrk        SUPERINTENDENT: Scott Brabrand
E-MAIL: cmagouyrk@mail.dps.k12.va.us      E-MAIL: scott.brabrand@fcps.edu
PHONE NUMBER: (434) 799-6400              PHONE NUMBER: (571) 423-1010
341 Main Street, Suite 100                8115 Gatehouse Road
Danville, VA 24541                        Falls Church, VA 22042

Department Of Juvenile Justice            Falls Church City Pblc Schs
SUPERINTENDENT: Valerie Boykin            SUPERINTENDENT: Peter Noonan
E-MAIL: valerie.boykin@djj.virginia.gov   E-MAIL: pnoonan@fccps.org
PHONE NUMBER: (804) 371-0700              PHONE NUMBER: (703) 248-5600
600 East Main Street                      800 W Broad St Suite 203
Richmond, VA 23219                        Falls Church, VA 22046

Dickenson Co Pblc Schs                    Fauquier Co Pblc Schs
SUPERINTENDENT: Haydee Robinson           SUPERINTENDENT: David Jeck
E-MAIL: hrobinson@dcps.k12.va.us          E-MAIL: djeck@fcps1.org
PHONE NUMBER: (276) 926-4643              PHONE NUMBER: (540) 422-7011
309 Volunteer St                          320 Hospital Drive
Clintwood, VA 24228                       Warrenton, VA 20186

Dinwiddie Co Pblc Schs                    Floyd Co Pblc Schs
SUPERINTENDENT: Kari Weston               SUPERINTENDENT: John Wheeler
E-MAIL: kweston@dcpsnet.org               E-MAIL: wheelerj@floyd.k12.va.us
PHONE NUMBER: (804) 469-4190              PHONE NUMBER: (540) 745-9400
14016 Boydton Plank Road                  140 Harris Hart Rd Ne
Dinwiddie, VA 23841                       Floyd, VA 24091
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 868 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Fluvanna Co Pblc Schs                     Goochland Co Pblc Schs
SUPERINTENDENT: Chuck Winkler             SUPERINTENDENT: Jeremy Raley
E-MAIL: cwinkler@apps.fluco.org           E-MAIL: jraley@glnd.k12.va.us
PHONE NUMBER: (434) 589-8208              PHONE NUMBER: (804) 556-5630
14455 James Madison Highway               2938-I River Rd W
Palmyra, VA 22963                         Goochland, VA 23063

Franklin City Pblc Schs                   Governor'S School For The Arts
SUPERINTENDENT: Tamara Sterling           SUPERINTENDENT: Andrea Warren
E-MAIL: tsterling@fcpsva.org              E-MAIL: andrea.warren@gsarts.net
PHONE NUMBER: (757) 569-8111              PHONE NUMBER: (757) 451-4711
207 W Second Ave                          1542 W. 49Th Street
Franklin, VA 23851                        Norfolk, VA 23508

Franklin Co Pblc Schs                     Grayson Co Pblc Schs
SUPERINTENDENT: Mark Church               SUPERINTENDENT: Kelly Wilmore
E-MAIL: mark.church@frco.k12.va.us        E-MAIL: kwilmore@gcpsva.org
PHONE NUMBER: (540) 483-5138              PHONE NUMBER: (276) 773-2832
25 Bernard Road                           412 E Main St
Rocky Mount, VA 24151                     Independence, VA 24348

Frederick Co Pblc Schs                    Greene Co Pblc Schs
SUPERINTENDENT: David Sovine              SUPERINTENDENT: Andrea Whitmarsh
E-MAIL: sovined@frederick.k12.va.us       E-MAIL: awhitmarsh@greenecountyschools.com
PHONE NUMBER: (540) 662-3888              PHONE NUMBER: (434) 939-9000
1415 Amherst St                           40 Celt Road
Winchester, VA 22601                      Stanardsville, VA 22973

Fredericksburg City Pblc Schs             Greensville Co Pblc Schs
SUPERINTENDENT: Marceline Catlett         SUPERINTENDENT: Kim Evans
E-MAIL: mcatlett@cityschools.com          E-MAIL: kevans@gcps1.com
PHONE NUMBER: (540) 372-1130              PHONE NUMBER: (434) 634-3748
817 Princess Anne Street                  105 Ruffin Street
Fredericksburg, VA 22401                  Emporia, VA 23847

Galax City Pblc Schs                      Halifax Co Pblc Schs
SUPERINTENDENT: Susan Tilley              SUPERINTENDENT: Mark Lineburg
E-MAIL: susantilley@galaxschools.us       E-MAIL: mlineburg@halifax.k12.va.us
PHONE NUMBER: (276) 236-2911              PHONE NUMBER: (434) 476-2171
223 Long St                               Mary Bethune Ofc Complex
Galax, VA 24333                           Halifax, VA 24558

Giles Co Pblc Schs                        Hampton City Pblc Schs
SUPERINTENDENT: Terry Arbogast            SUPERINTENDENT: Jeffery Smith
E-MAIL: tarbogast@gilesk12.net            E-MAIL: josmith@hampton.k12.va.us
PHONE NUMBER: (540) 921-1421              PHONE NUMBER: (757) 727-2000
151 School Rd                             1 Franklin Street
Pearisburg, VA 24134                      Hampton, VA 23669

Gloucester Co Pblc Schs                   Hanover Co Pblc Schs
SUPERINTENDENT: Walter Clemons            SUPERINTENDENT: Michael Gill
E-MAIL: wclemons@gc.k12.va.us             E-MAIL: mgill@hcps.us
PHONE NUMBER: (804) 693-5300              PHONE NUMBER: (804) 365-4500
6099 T.C. Walker Road                     200 Berkley St
Gloucester, VA 23061                      Ashland, VA 23005
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 869 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Harrisonburg City Pblc Schs               King Geo Co Pblc Schs
SUPERINTENDENT: Patrick Lintner           SUPERINTENDENT: Robert Benson
E-MAIL: plintner@harrisonburg.k12.va.us   E-MAIL: rbenson@kgcs.k12.va.us
PHONE NUMBER: (540) 434-9916              PHONE NUMBER: (540) 775-5833
One Court Square                          9100 St. Anthony'S Road
Harrisonburg, VA 22801                    King George, VA 22485

Henrico Co Pblc Schs                      King William Co Pblc Schs
SUPERINTENDENT: Amy Cashwell              SUPERINTENDENT: David White
E-MAIL: aecashwell@henrico.k12.va.us      E-MAIL: dwhite@kwcps.k12.va.us
PHONE NUMBER: (804) 652-3717              PHONE NUMBER: (804) 769-3434
3820 Nine Mile Rd.                        18548 King William Rd
Henrico, VA 23223                         King William, VA 23086

Henry Co Pblc Schs                        Kings Daughters
SUPERINTENDENT: Sandy Strayer             SUPERINTENDENT: James Dahling
E-MAIL: asksup@henry.k12.va.us            E-MAIL: jim.dahling@chkd.org
PHONE NUMBER: (276) 634-4700              PHONE NUMBER: (757) 668-7061
3300 Kings Mountain Rd                    601 Childrens Ln.
Collinsville, VA 24078                    Norfolk, VA 23507

Highland Co Pblc Schs                     Lancaster Co Pblc Schs
SUPERINTENDENT: Thomas Schott             SUPERINTENDENT: Dan Russell
E-MAIL: tschott@highland.k12.va.us        E-MAIL: drussell@lcs.k12.va.us
PHONE NUMBER: (540) 468-6300              PHONE NUMBER: (804) 435-3183
240 Myers/Moon Rd.                        2330 Irvington Rd
Monterey, VA 24465                        Weems, VA 22576

Hopewell City Pblc Schs                   Laurel Regional
SUPERINTENDENT: Melody Hackney            SUPERINTENDENT: Crystal Edwards
E-MAIL: mhackney@hopewell.k12.va.us       E-MAIL: edwardscm@lcsedu.net
PHONE NUMBER: (804) 541-6400              PHONE NUMBER: (434) 522-3716
103 N. 12Th Avenue                        401 Monticello Avenue
Hopewell, VA 23860                        Lynchburg, VA 24501

Isle Of Wight Co Pblc Schs                Lee Co Pblc Schs
SUPERINTENDENT: Jim Thornton              SUPERINTENDENT: Brian Austin
E-MAIL: jthornton@iwcs.k12.va.us          E-MAIL: brian.austin@lee.k12.va.us
PHONE NUMBER: (757) 357-4393              PHONE NUMBER: (276) 346-2107
820 West Main Street                      153 School Board Place
Smithfield, VA 23430                      Jonesville, VA 24263

Jackson River Governor'S School           Lexington City Pblc Schs
SUPERINTENDENT: Eugene Kotulka            SUPERINTENDENT: Rebecca Walters
E-MAIL: ekotulka@alleghany.k12.va.us      E-MAIL: rwalters@lexedu.org
PHONE NUMBER: (540) 863-2800              PHONE NUMBER: (540) 463-7146
Dabney S. Lancaster Community             300 Diamond St
Clifton Forge, VA 24422                   Lexington, VA 24450

King And Queen Co Pblc Schs               Loudoun Co Pblc Schs
SUPERINTENDENT: Carol Carter              SUPERINTENDENT: Eric Williams
E-MAIL: ccarter@kqps.net                  E-MAIL: eric.williams@lcps.org
PHONE NUMBER: (804) 785-5981              PHONE NUMBER: (571) 252-1000
242 Allens Circle, Route 681              21000 Education Court
King And Queen C H, VA 23085              Ashburn, VA 20148
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 870 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Louisa Co Pblc Schs                        Martinsville City Pblc Schs
SUPERINTENDENT: Douglas Straley            SUPERINTENDENT: Zebedee Talley
E-MAIL: stralejd@lcps.k12.va.us            E-MAIL: ztalley@martinsville.k12.va.us
PHONE NUMBER: (540) 894-5115               PHONE NUMBER: (276) 403-5820
953 Davis Hwy                              746 Indian Trail
Mineral, VA 23117                          Martinsville, VA 24112

Lunenburg Co Pblc Schs                     Massanutten Governor'S Sch
SUPERINTENDENT: Charles Berkley            SUPERINTENDENT: Susan Fream
E-MAIL: charles.berkley@k12lcps.org        E-MAIL: srfream@shenandoah.k12.va.us
PHONE NUMBER: (434) 676-2467               PHONE NUMBER: (540) 477-3226
1009 Main Street                           6375 South Main Street
Kenbridge, VA 23944                        Mt. Jackson, VA 22842

Lynchburg City Pblc Schs                   Massanutten Tech Ctr
SUPERINTENDENT: Crystal Edwards            SUPERINTENDENT: Kevin Hutton
E-MAIL: edwardscm@lcsedu.net               E-MAIL: khutton@rockingham.k12.va.us
PHONE NUMBER: (434) 515-5000               PHONE NUMBER: (540) 434-5961
915 Court St                               325 Pleasant Valley Rd
Lynchburg, VA 24504                        Harrisonburg, VA 22801

Lynchburg City Secondary Alternative       Mathews Co Pblc Schs
SUPERINTENDENT: Crystal Edwards            SUPERINTENDENT: Nancy Welch
E-MAIL: edwardscm@lcsedu.net               E-MAIL: nwelch@mathews.k12.va.us
PHONE NUMBER: (434) 515-5000               PHONE NUMBER: (804) 725-3909
1200-1208 Polk Street                      Rt 611, 63 Church Street
Lynchburg, VA 24504                        Mathews, VA 23109

Madison Co Pblc Schs                       Mecklenburg Co Pblc Schs
SUPERINTENDENT: Anna Graham                SUPERINTENDENT: Paul Nichols
E-MAIL: agraham@madisonschools.k12.va.us   E-MAIL: pnichols@mcpsweb.org
PHONE NUMBER: (540) 948-5395               PHONE NUMBER: (434) 738-6111
60 School Board Court                      175 Mayfield Drive
Madison, VA 22727                          Boydton, VA 23917

Maggie L. Walker Gov Sch                   Metro Richmond Alternative Ed
SUPERINTENDENT: Robert Lowerre             SUPERINTENDENT: Lamont Trotter
E-MAIL: rlowerre@gsgis.k12.va.us           E-MAIL: ltrotter@rvaschools.net
PHONE NUMBER: (804) 354-6800               PHONE NUMBER: (804) 780-7810
1000 N. Lombardy St.                       301 N Ninth St
Richmond, VA 23220                         Richmond, VA 23219

Manassas City Pblc Schs                    Middlesex Co Pblc Schs
SUPERINTENDENT: Kevin Newman               SUPERINTENDENT: Peter Gretz
E-MAIL: knewman@mcpsva.org                 E-MAIL: pgretz@mcps.k12.va.us
PHONE NUMBER: (571) 377-6000               PHONE NUMBER: (804) 758-2277
8700 Centreville Rd #400                   Cooks Corner Office Complex
Manassas, VA 20110                         Saluda, VA 23149

Manassas Park City Pblc Schs               Montgomery Co Pblc Schs
SUPERINTENDENT: Bruce Mcdade               SUPERINTENDENT: Mark Miear
E-MAIL: bruce.mcdade@mpark.net             E-MAIL: markmiear@mcps.org
PHONE NUMBER: (703) 335-8850               PHONE NUMBER: (540) 382-5100
One Park Center Ct Ste A                   750 Imperial St.
Manassas Park, VA 20111                    Christiansburg, VA 24073
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 871 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Mountain Vista Governor'S Sch               Northampton Co Pblc Schs
SUPERINTENDENT: Rosanne Williamson          SUPERINTENDENT: Eddie Lawrence
E-MAIL: rwilliamson@mvgshome.org            E-MAIL: elawrence@ncpsk12.com
PHONE NUMBER: (540) 347-6237                PHONE NUMBER: (757) 678-5151
6480 College Street                         7207 Young St
Warrenton, VA 20187                         Machipongo, VA 23405

Nelson Co Pblc Schs                         Northern Neck Regional Alternative Ed
SUPERINTENDENT: Martha Eagle                SUPERINTENDENT: Todd Davis
E-MAIL: meagle@nelson.k12.va.us             E-MAIL: tdavis@northernnecktech.org
PHONE NUMBER: (434) 263-7100                PHONE NUMBER: (804) 333-4940
84 Courthouse Square                        13946 Historyland Hwy
Lovingston, VA 22949                        Warsaw, VA 22572

New Dominion Alt. Ctr./prince William Co.   Northumberland Co Pblc Schs
SUPERINTENDENT: Inmar Romero                SUPERINTENDENT: Holly Wargo
E-MAIL: romeroij@pwcs.edu                   E-MAIL: rhall@nucps.net
PHONE NUMBER: (703) 361-9808                PHONE NUMBER: (804) 529-6134
C/O Pr William Co Pub Schl                  2172 Northumberland Hwy
Manassas, VA 20111                          Lottsburg, VA 22511

New Horizons Career & Tech Ctr              Norton City Pblc Schs
SUPERINTENDENT: Casey Roberts               SUPERINTENDENT: Gina Wohlford
E-MAIL: casey.roberts@nhrec.org             E-MAIL: gwohlford@nortoncityschools.org
PHONE NUMBER: (757) 766-1100                PHONE NUMBER: (276) 679-2330
520 Butler Farm Road                        22 Tenth Street
Hampton, VA 23666                           Norton, VA 24273

New Horizons Gov School                     Nottoway Co Pblc Schs
SUPERINTENDENT: Vikki Wismer                SUPERINTENDENT: Tameshia Grimes
E-MAIL: vikki.l.wismer@nhrec.org            E-MAIL: grimes.tameshia@nottowayschools.org
PHONE NUMBER: (757) 766-1100                PHONE NUMBER: (434) 645-9596
520 Butler Farm Rd                          10321 East Colonial Trail
Hampton, VA 23666                           Nottoway, VA 23955

New Kent Co Pblc Schs                       Orange Co Pblc Schs
SUPERINTENDENT: Brian Nichols               SUPERINTENDENT: Cecil Snead
E-MAIL: bnichols@nkcps.k12.va.us            E-MAIL: csnead@ocss-va.org
PHONE NUMBER: (804) 966-9650                PHONE NUMBER: (540) 661-4550
12003 New Kent Highway                      200 Dailey Drive
New Kent, VA 23124                          Orange, VA 22960

Newport News City Pblc Schs                 Page Co Pblc Schs
SUPERINTENDENT: George Parker               SUPERINTENDENT: Wendy Gonzalez
E-MAIL: george.parker@nn.k12.va.us          E-MAIL: wgonzalez@pagecounty.k12.va.us
PHONE NUMBER: (757) 591-4500                PHONE NUMBER: (540) 743-6533
12465 Warwick Blvd                          735 W Main St
Newport News, VA 23606                      Luray, VA 22835

Norfolk City Pblc Schs                      Patrick Co Pblc Schs
SUPERINTENDENT: Sharon Byrdsong             SUPERINTENDENT: Dean Gilbert
E-MAIL: sbyrdson@nps.k12.va.us              E-MAIL: dean.gilbert@patrick.k12.va.us
PHONE NUMBER: (757) 628-3830                PHONE NUMBER: (276) 694-3163
800 E City Hall Ave.                        104 Rucker St.
Norfolk, VA 23510                           Stuart, VA 24171
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 872 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Petersburg City Pblc Schs                     Powhatan Co Pblc Schs
SUPERINTENDENT: Maria Martin                  SUPERINTENDENT: Eric Jones
E-MAIL: superintendent@petersburg.k12.va.us   E-MAIL: eric.jones@powhatan.k12.va.us
PHONE NUMBER: (804) 732-0510                  PHONE NUMBER: (804) 598-5700
255 South Boulevard, East                     2320 Skaggs Rd
Petersburg, VA 23805                          Powhatan, VA 23139

Petersburg Regional Alternative               Prince Edward Co Pblc Schs
SUPERINTENDENT: Kimberly Lindblad             SUPERINTENDENT: Barbara Johnson
E-MAIL: klindblad@sysva.com                   E-MAIL: barbara.johnson@pecps.k12.va.us
PHONE NUMBER: (804) 733-2180                  PHONE NUMBER: (434) 315-2100
Spec Youth Services Of Va                     35 Eagle Drive
Petersburg, VA 23805                          Farmville, VA 23901

Piedmont Alternative School                   Prince George Co Pblc Schs
SUPERINTENDENT: Tameshia Grimes               SUPERINTENDENT: Lisa Pennycuff
E-MAIL: grimes.tameshia@nottowayschools.org   E-MAIL: lpennycuff@pgs.k12.va.us
PHONE NUMBER: (434) 645-7471                  PHONE NUMBER: (804) 733-2700
148 Vo-Tech Road                              6410 Courts Rd
Jetersville, VA 23083                         Prince George, VA 23875

Piedmont Gov Sch For Math/sci/tech            Prince William Co Pblc Schs
SUPERINTENDENT: Joshua Bocock                 SUPERINTENDENT: Steven Walts
E-MAIL: jbocock@pgsmst.com                    E-MAIL: pwcssupt@pwcs.edu
PHONE NUMBER: (276) 656-0328                  PHONE NUMBER: (703) 791-8712
645 Patriot Avenue                            14715 Bristow Road
Martinsville, Va, VA 24112                    Manassas, VA 20112

Piedmont Regional Ed.                         Project Bridge/russell Co
SUPERINTENDENT: Michelle Boyd                 SUPERINTENDENT: Steve Banner
E-MAIL: mboyd@k12albemarle.org                E-MAIL: sbalted@yahoo.com
PHONE NUMBER: (434) 975-9400                  PHONE NUMBER: (540) 889-6500
225 Lambs Lane                                1 School Board Dr
Charlottesville, VA 22901                     Lebanon, VA 24266

Pittsylvania Co Pblc Schs                     Project Renew/northampton Co
SUPERINTENDENT: Mark Jones                    SUPERINTENDENT: Melinda Phillips
E-MAIL: Mark.Jones@pcs.k12.va.us              E-MAIL: mphillips@ncpsk12.com
PHONE NUMBER: (434) 432-2761                  PHONE NUMBER: (757) 678-8004
39 Bank St Se                                 Northampton Co Public Schools
Chatham, VA 24531                             Machipongo, VA 23405

Poquoson City Pblc Schs                       Project Return/fluvanna Co
SUPERINTENDENT: Arty Tillett                  SUPERINTENDENT: Charles Winkler
E-MAIL: arty.tillett@poquoson.k12.va.us       E-MAIL: cwinkler@apps.fluco.org
PHONE NUMBER: (757) 868-3055                  PHONE NUMBER: (434) 589-8208
500 City Hall Ave                             14455 James Madison Hwy.
Poquoson, VA 23662                            Palmyra, VA 22963

Portsmouth City Pblc Schs                     Project Return/powhatan Co
SUPERINTENDENT: Elie Bracy                    SUPERINTENDENT: Joe Deely
E-MAIL: ask.super@portsk12.com                E-MAIL: joe.deely@powhatan.k12.va.us
PHONE NUMBER: (757) 393-8742                  PHONE NUMBER: (804) 794-4913
801 Crawford St                               C/O Powhatan Co Public Schls
Portsmouth, VA 23704                          Powhatan, VA 23139
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 873 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Pulaski Co Pblc Schs                             Regional Alternative/wythe Co
SUPERINTENDENT: Kevin Siers                      SUPERINTENDENT: Scott Jefferies
E-MAIL: ksiers@pcva.us                           E-MAIL: sjefferies@wythek12.org
PHONE NUMBER: (540) 994-2550                     PHONE NUMBER: (540) 228-5411
202 N Washington Ave                             C/O Wythe Co Public Schls
Pulaski, VA 24301                                Wytheville, VA 24382

Radford City Pblc Schs                           Regional Learning Academy/wise Co
SUPERINTENDENT: Robert Graham                    SUPERINTENDENT: Fay Garrison
E-MAIL: rgraham@rcps.org                         E-MAIL: fgarrison@wise.k12.va.us
PHONE NUMBER: (540) 731-3647                     PHONE NUMBER: (276) 328-8017
1612 Wadsworth St                                515 Hurricane Road
Radford, VA 24141                                Wise, VA 24293

Rappahannock Co Pblc Schs                        Renaissance/scott Co
SUPERINTENDENT: Shannon Grimsley                 SUPERINTENDENT: John Ferguson
E-MAIL: arogers@rappahannockschools.us           E-MAIL: john.ferguson@scottschools.com
PHONE NUMBER: (540) 227-0023                     PHONE NUMBER: (276) 386-6118
6 Schoolhouse Road                               C/O Scott Co Public Schls
Washington, VA 22747                             Gate City, VA 24251

Reg Alt Ed Center/buena Vista                    Richmond City Pblc Schs
SUPERINTENDENT: John Keeler                      SUPERINTENDENT: Jason Kamras
E-MAIL: john.keeler@bvcps.net                    E-MAIL: jkamras@rvaschools.net
PHONE NUMBER: (540)261-2129                      PHONE NUMBER: (804) 780-7700
2329 Chestnut Avenue                             301 North 9Th St
Buena Vista, VA 24416                            Richmond, VA 23219

Reg Alternative Plus Self Project/roanoke City   Richmond Co Pblc Schs
SUPERINTENDENT: Hayley Poland                    SUPERINTENDENT: James Smith
E-MAIL: hpoland@rcps.info                        E-MAIL: jgsmith@richmond-county.k12.va.us
PHONE NUMBER: (540) 853-1391                     PHONE NUMBER: (804) 333-3681
40 Douglass Avenue                               92 Walnut
Roanoke, VA 24031                                Warsaw, VA 22572

Regional Alternative Ed/king William             Roanoke City Pblc Schs
SUPERINTENDENT: Gloria Washington                SUPERINTENDENT: Verletta White
E-MAIL: gwashington@kwcps.k12.va.us              E-MAIL: vwhite@rcps.info
PHONE NUMBER: (804) 769-2708                     PHONE NUMBER: (540) 853-2381
80 Cavalier Drive                                40 Douglass Avenue, Nw
King William, VA 23086                           Roanoke, VA 24012

Regional Alternative Ed/stafford Co              Roanoke Co Pblc Schs
SUPERINTENDENT: Rita Cavataio                    SUPERINTENDENT: Ken Nicely
E-MAIL: cavataiorm@staffordschools.net           E-MAIL: knicely@rcs.k12.va.us
PHONE NUMBER: (540) 899-6000                     PHONE NUMBER: (540) 562-3900
C/O Stafford Co Public Schls                     5937 Cove Rd Nw
Fredericksburg, VA 22405                         Roanoke, VA 24019

Regional Alternative/pittslvania Co              Roanoke Valley Gov Sch
SUPERINTENDENT: Deborah Powell                   SUPERINTENDENT: Mark Levy
E-MAIL: deborah.powell@pcs.k12.va.us             E-MAIL: mlevy@rvgs.k12.va.us
PHONE NUMBER: (434) 432-4920                     PHONE NUMBER: (540) 853-2116
1601A Franklin Turnpike                          2104 Grandin Rd Sw
Danville, VA 24540                               Roanoke, VA 24015
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 874 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Rockbridge Co Pblc Schs                         Shenandoah Valley Reg
SUPERINTENDENT: Phillip Thompson                SUPERINTENDENT: Jennifer Matheny
E-MAIL: phillip_thompson@rockbridge.k12.va.us   E-MAIL: matheny.jd@augusta.k12.va.us
PHONE NUMBER: (540) 463-7386                    PHONE NUMBER: (540) 245-5100
2893 Collierstown Road                          18 Government Center Lane
Lexington, VA 24450                             Verona, VA 24482

Rockingham Co Pblc Schs                         Smyth Co Pblc Schs
SUPERINTENDENT: Oskar Scheikl                   SUPERINTENDENT: Dennis Carter
E-MAIL: oscheikl@rockingham.k12.va.us           E-MAIL: denniscarter@scsb.org
PHONE NUMBER: (540) 564-3200                    PHONE NUMBER: (276) 783-3791
100 Mount Clinton Pike                          121 Bagley Cir Ste 300
Harrisonburg, VA 22802                          Marion, VA 24354

Rowanty Vocational Tech Ctr                     Southampton Co Pblc Schs
SUPERINTENDENT: Cheryl Simmers                  SUPERINTENDENT: Gwendolyn Shannon
E-MAIL: csimmers@rowanty.us                     E-MAIL: gshannon@southampton.k12.va.us
PHONE NUMBER: (434) 246-5741                    PHONE NUMBER: (757) 653-2692
20000 Rowanty Rd                                21308 Plank Road
Carson, VA 23830                                Courtland, VA 23837

Russell Co Pblc Schs                            Southeastern Coop Ed Pgm
SUPERINTENDENT: Gregory Brown                   SUPERINTENDENT: David Sadler
E-MAIL: gbrown@russell.k12.va.us                E-MAIL: sadler.david@secep.net
PHONE NUMBER: (276) 889-6500                    PHONE NUMBER: (757) 892-6100
84 Dr. Lorraine C. Turner Driv                  6160 Kempsville Cr.
Lebanon, VA 24266                               Norfolk, VA 23502

Salem City Pblc Schs                            Southside L.i.n.k. Project/brunswick Co
SUPERINTENDENT: Alan Seibert                    SUPERINTENDENT: Kristy Midgette
E-MAIL: aseibert@salem.k12.va.us                E-MAIL: midgettek@brunswickcps.org
PHONE NUMBER: (540) 389-0130                    PHONE NUMBER: (804) 848-3138
510 South College Ave                           1718 Farmers Field Road
Salem, VA 24153                                 Lawrenceville, VA 23868

Scott Co Pblc Schs                              Southwest Virginia Gov Sch
SUPERINTENDENT: John Ferguson                   SUPERINTENDENT: Rebecca Phillips
E-MAIL: john.ferguson@scottschools.com          E-MAIL: rphillips@swvgs.us
PHONE NUMBER: (276) 386-6118                    PHONE NUMBER: (540) 674-1980
340 E Jackson St                                100 Northwood Dr.
Gate City, VA 24251                             Pulaski, VA 24301

Shenandoah Co Pblc Schs                         Spotsylvania Co Pblc Schs
SUPERINTENDENT: Mark Johnston                   SUPERINTENDENT: Scott Baker
E-MAIL: majohnston@shenandoah.k12.va.us         E-MAIL: sbaker@spotsylvania.k12.va.us
PHONE NUMBER: (540) 459-6222                    PHONE NUMBER: (540) 834-2500
600 N Main St, Suite #200                       8020 River Stone Drive
Woodstock, VA 22664                             Fredericksburg, VA 22407

Shenandoah Valley Governors School              Stafford Co Pblc Schs
SUPERINTENDENT: Lee Whitesell                   SUPERINTENDENT: Scott Kizner
E-MAIL: whitesell@svgs.k12.va.us                E-MAIL: kiznersr@staffordschools.net
PHONE NUMBER: (540) 245-5088                    PHONE NUMBER: (540) 658-6000
49 Hornet Dr                                    31 Stafford Avenue
Fishersville, VA 22939                          Stafford, VA 22554
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 875 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Staunton City Pblc Schs                           Transition Support Resource Ctr/fairfax
SUPERINTENDENT: Garett Smith                      SUPERINTENDENT: Jennifer Knox
E-MAIL: gsmith@staunton.k12.va.us                 E-MAIL: jdknox@fcps.edu
PHONE NUMBER: (540) 332-3920                      PHONE NUMBER: (703) 208-6406
116 W. Beverley Street                            3877 Fairfax Ridge Rd
Staunton, VA 24401                                Fairfax, VA 22030

Suffolk City Pblc Schs                            Va Beach City Pblc Schs
SUPERINTENDENT: John Gordon                       SUPERINTENDENT: Aaron Spence
E-MAIL: johngordon@spsk12.net                     E-MAIL: aaron.spence@vbschools.com
PHONE NUMBER: (757) 925-6752                      PHONE NUMBER: (757) 263-1000
100 N Main St                                     2512 George Mason Dr
Suffolk, VA 23434                                 Virginia Beach, VA 23456

Sussex Co Pblc Schs                               Valley Vocational Tech
SUPERINTENDENT: Arthur Jarrett                    SUPERINTENDENT: Darla Miller
E-MAIL: ajarrett@sussex.k12.va.us                 E-MAIL: dlmiller@valleytech.us
PHONE NUMBER: (434) 246-1099                      PHONE NUMBER: (540) 245-5002
21302 Sussex Drive                                49 Hornet Road
Sussex, VA 23884                                  Fishersville, VA 22939

Sw Va Mental Health Institute                     Vsdb-staunton
SUPERINTENDENT: Cynthia Mcclaskey                 SUPERINTENDENT: Pat Trice
E-MAIL: cynthia.mcclaskey@dbhds.virginia.gov      E-MAIL: pat.trice@vsdb.k12.va.us
PHONE NUMBER: (276) 783-1222                      PHONE NUMBER: (540) 332-9000
340 Bagley Circle                                 100 New Hope Road
Marion, VA 24354                                  Staunton, VA 24401

The Governor'S School @ Innovation Park           W. Wilson Rehab
SUPERINTENDENT: Jason Calhoun                     SUPERINTENDENT: Tim Woodward
E-MAIL: wcalhoun@gmu.edu                          E-MAIL: timothy.woodward@wwrc.virginia.gov
PHONE NUMBER: (804) 225-2884                      PHONE NUMBER: (540) 332-7000
10900 University Boulevard                        243 Woodrow Wilson Avenue
Manassas, VA 20110                                Fishersville, VA 22939

The Pruden Ctr. For Industry And Tech.            Warren Co Pblc Schs
SUPERINTENDENT: Andre Skinner                     SUPERINTENDENT: Chris Ballenger
E-MAIL: andreskinner@prudencenter.net             E-MAIL: cballenger@wcps.k12.va.us
PHONE NUMBER: (804) 539-7407                      PHONE NUMBER: (540) 635-2171
4169 Pruden Blvd                                  210 North Commerce Avenue
Suffolk, VA 23434                                 Front Royal, VA 22630

The Regional Community Alternative Ed Continuum   Washington Co Pblc Schs
SUPERINTENDENT: Michelle Neibauer                 SUPERINTENDENT: Brian Ratliff
E-MAIL: sneibauer@fcps1.org                       E-MAIL: bratliff@wcs.k12.va.us
PHONE NUMBER: (540) 788-9011                      PHONE NUMBER: (276) 739-3003
C/O Southeastern Alt School                       812 Thompson Dr
Midland, VA 22728                                 Abingdon, VA 24210

Tidewater Regional Alternative Ed Project         Waynesboro City Pblc Schs
SUPERINTENDENT: Tamara Barker                     SUPERINTENDENT: Jeffrey Cassell
E-MAIL: barker.tamara@secep.net                   E-MAIL: jcassell@waynesboro.k12.va.us
PHONE NUMBER: (757) 892-6100                      PHONE NUMBER: (540) 946-4600
C/O Secep Circle East Bldg                        301 Pine Ave
Norfolk, VA 23502                                 Waynesboro, VA 22980
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 876 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


West Point Pblc Schs                     Addison Central Supervisory Union
SUPERINTENDENT: Laura Abel               SUPERINTENDENT: Peter Burrows
E-MAIL: label@wpschools.net              E-MAIL: pburrows@acsu.org
PHONE NUMBER: (804) 843-4368             PHONE NUMBER: (802) 382-1278
1626 Main St                             49 Charles Avenue
West Point, VA 23181                     Middlebury, VT 05753

Western St Hosp                          Addison Central Unified School District
SUPERINTENDENT: Mary Smith               SUPERINTENDENT: Peter Burrows
E-MAIL: mary.smith@dbhds.virginia.gov    E-MAIL: pburrows@acsdvt.org
PHONE NUMBER: (540) 332-8355             PHONE NUMBER: (802)382-1274
1301 Richmond Ave                        49 Charles Avenue
Staunton, VA 24401                       Middlebury, VT 05753

Westmoreland Co Pblc Schs                Addison Northeast Supervisory Union
SUPERINTENDENT: Michael Perry            SUPERINTENDENT: Patrick Reen
E-MAIL: perrymd@wmlcps.org               E-MAIL: patrick.reen@mausd.org
PHONE NUMBER: (804) 493-8018             PHONE NUMBER: (802) 453-3657
141 Opal Lane                            57 Mountain Street
Montross, VA 22520                       Bristol, VT 05443

Williamsburg-james City Pblc Schs        Addison Northwest Supervisory Union
SUPERINTENDENT: Olwen Herron             SUPERINTENDENT: Sheila Soule
E-MAIL: olwen.herron@wjccschools.org     E-MAIL: ssoule@anwsd.org
PHONE NUMBER: (757) 603-6400             PHONE NUMBER: (802) 877-3332
117 Ironbound Road                       48 Green Street Suite 1
Williamsburg, VA 23185                   Vergennes, VT 05491

Winchester City Pblc Schs                Addison Northwest Unified School District
SUPERINTENDENT: Jason Van Heukelum       SUPERINTENDENT: Sheila Soule
E-MAIL: vanheukelum@wps.k12.va.us        E-MAIL: ssoule@anwsd.org
PHONE NUMBER: (540) 667-4253             PHONE NUMBER: (802)877-3332
12 N Washington St                       11 Main Street Suite B100
Winchester, VA 22601                     Vergennes, VT 05491

Wise Co Pblc Schs                        Addison Rutland Supervisory Union
SUPERINTENDENT: Greg Mullins             SUPERINTENDENT: Brooke Farrell
E-MAIL: gmullins@wisek12.org             E-MAIL: bfarrell@arsu.org
PHONE NUMBER: (276) 328-8017             PHONE NUMBER: (802) 265-4905
628 Lake St                              49 Main St
Wise, VA 24293                           Fair Haven, VT 05743

Wythe Co Pblc Schs                       Addison School District
SUPERINTENDENT: Scott Jefferies          SUPERINTENDENT: Peter Burrows
E-MAIL: sjefferies@wythek12.org          E-MAIL: pburrows@acsdvt.org
PHONE NUMBER: (276) 228-5411             PHONE NUMBER: (802) 759-2131
1570 W Reservoir St                      121 Vt Route 17 West
Wytheville, VA 24382                     Addison, VT 05491

York Co Pblc Schs                        Albany School District
SUPERINTENDENT: Victor Shandor           SUPERINTENDENT: Steve Owens
E-MAIL: vshandor@ycsd.york.va.us         E-MAIL: sowens@ocsu.org
PHONE NUMBER: (757) 898-0300             PHONE NUMBER: (802) 755-6168
302 Dare Rd                              351 Main Street
Yorktown, VA 23692                       Albany, VT 05820
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 877 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Alburg School District                    Barnard School District
SUPERINTENDENT: Beth Hemingway            SUPERINTENDENT: Sherry Sousa
E-MAIL: bhemingway@gisu.org               E-MAIL: ssousa@wcsu.net
PHONE NUMBER: (802) 796-3573              PHONE NUMBER: (802) 234-9763
45 Champlain Street                       5979 Route 12
Alburg, VT 05440                          Barnard, VT 05031

Andover School District                   Barnet School District
SUPERINTENDENT: Katherine Fogg            SUPERINTENDENT: Mark Tucker
E-MAIL: katherine.fogg@trsu.org           E-MAIL: mark.tucker@ccsuvt.net
PHONE NUMBER: (802) 875-2108              PHONE NUMBER: (802) 633-4978
89 Vt Route 103 South                     163 Kid Row
Chester, VT 05143                         Barnet, VT 05821

Arlington School District                 Barre City School District
SUPERINTENDENT: William Bazyk             SUPERINTENDENT: John Pandolfo
E-MAIL: bazykw@bvsu.org                   E-MAIL: jpandbsu@u61.net
PHONE NUMBER: (802) 375-6409              PHONE NUMBER: (802) 476-6541
504 East Arlington Road                   50 Parkside Terrace
Arlington, VT 05250                       Barre, VT 05641

Athens/grafton Contract School District   Barre Supervisory Union
SUPERINTENDENT: Christopher Pratt         SUPERINTENDENT: John Pandolfo
E-MAIL: chris.pratt@wnesu.com             E-MAIL: jpandbsu@u61.net
PHONE NUMBER: (802) 843-2495              PHONE NUMBER: (802) 476-5011
58 School Street                          120 Ayers Street
Grafton, VT 05146                         Barre, VT 05641

Averill School District                   Barre Town School District
SUPERINTENDENT: Karen Conroy              SUPERINTENDENT: John Pandolfo
E-MAIL: kconroy@ensuvt.org                E-MAIL: jpandbsu@u61.net
PHONE NUMBER: (802)266-3330               PHONE NUMBER: (802) 476-6617
318 Christian Hill Road                   70 Websterville Road
Canaan, VT 05903                          Barre, VT 05641

Averys Gore School District               Barstow Joint Contract School District
SUPERINTENDENT: Karen Conroy              SUPERINTENDENT: Jeanne Collins
E-MAIL: kconroy@ensuvt.org                E-MAIL: jcollins@rnesu.org
PHONE NUMBER: (802)266-3330               PHONE NUMBER: (802) 773-6926
318 Christian Hill Road                   223 Chittenden Road
Canaan, VT 05903                          Chittenden, VT 05737

Bakersfield School District               Barstow Unified School District
SUPERINTENDENT: Lynn Cota                 SUPERINTENDENT: Jeanne Collins
E-MAIL: lynn.cota@fnesu.org               E-MAIL: jcollins@rnesu.org
PHONE NUMBER: (802) 827-6611              PHONE NUMBER: (802)773-6926
82 Academy Drive                          223 Chittenden Road
Bakersfield, VT 05441                     Chittenden, VT 05737

Baltimore School District                 Barton Incorporated School District
SUPERINTENDENT: Lauren Fierman            SUPERINTENDENT: Beverly Davis
E-MAIL: lauren.fierman@trsu.org           E-MAIL: bdavis@ocsu.org
PHONE NUMBER: (802)875-3365               PHONE NUMBER: (802) 525-3636
609 VT Route 103                          137 Church Street
Ludlow, VT 05149                          Barton, VT 05822
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 878 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Battenkill Valley Supervisory Union       Berlin School District
SUPERINTENDENT: William Bazyk             SUPERINTENDENT: Aaron Boynton
E-MAIL: bazykw@bvsu.org                   E-MAIL: aboynton@u32.org
PHONE NUMBER: (802) 375-9744              PHONE NUMBER: (802) 223-2796
530-A East Arlington Road                 372 Paine Turnpike
Arlington, VT 05250                       Berlin, VT 05602

Bellows Falls Uhsd #27                    Bethel School District
SUPERINTENDENT: Christopher Pratt         SUPERINTENDENT: Jamie Kinnarney
E-MAIL: chris.pratt@wnesu.com             E-MAIL: jkinnarney@wrvsu.org
PHONE NUMBER: (802) 463-3944              PHONE NUMBER: (802)234-9966
Route 5 South                             273 Pleasant Street
Bellows Falls, VT 05101                   Bethel, VT 05032

Bellows Free Academy Uhsd #48             Black River Usd #39
SUPERINTENDENT: Kevin Dirth               SUPERINTENDENT: Karen Trimboli
E-MAIL: bcomstock@maplerun.org            E-MAIL: karen.trimboli@trsu.org
PHONE NUMBER: (802) 527-6555              PHONE NUMBER: (802) 228-4721
71 South Main Street                      43 Main Street
Saint Albans, VT 05478                    Ludlow, VT 05149

Belvidere School District                 Bloomfield School District
SUPERINTENDENT: Catherine Gallagher       SUPERINTENDENT: Karen Conroy
E-MAIL: cgallagher@lnsu.org               E-MAIL: kconroy@ensuvt.org
PHONE NUMBER: (802) 644-5836              PHONE NUMBER: (802) 266-3330
809 Oxford Street                         318 Christian Hill Road
Belvidere, VT 05442                       Canaan, VT 05903

Bennington Incorporated School District   Blue Mountain Supervisory District
SUPERINTENDENT: Edie Dunn                 SUPERINTENDENT: Emilie Knisley
E-MAIL: edie.dunn@svsu.org                E-MAIL: eknisley@oesu.org
PHONE NUMBER: (802) 442-5256              PHONE NUMBER: (802) 757-2766
66 Main Street                            2420 Route 302
Bennington, VT 05201                      Wells River, VT 05081

Bennington Rutland Supervisory Union      Blue Mountain Usd #21
SUPERINTENDENT: Randi Lowe                SUPERINTENDENT: Emilie Knisley
E-MAIL: rlowe@brsu.org                    E-MAIL: eknisley@oesu.org
PHONE NUMBER: (802) 362-2452              PHONE NUMBER: (802) 757-2711
6378 Vermont Route 7A                     2420 Route 302
Sunderland, VT 05250                      Wells River, VT 05081

Benson School District                    Bolton School District
SUPERINTENDENT: Brooke Farrell            SUPERINTENDENT: Barbara Gay
E-MAIL: bfarrell@arsu.org                 E-MAIL: barbara.tomasi-gay@cesuvt.org
PHONE NUMBER: (802) 537-2491              PHONE NUMBER: (802) 434-2757
32 School Street                          2712 Theodore Roosevelt Highwa
Benson, VT 05743                          Bolton, VT 05676

Berkshire School District                 Bradford Incorporated School District
SUPERINTENDENT: Leonard Badeau            SUPERINTENDENT: Kate Paxton
E-MAIL: lbadeau@berkshirek8.net           E-MAIL: kpaxton@beschool.org
PHONE NUMBER: (802) 933-2290              PHONE NUMBER: (802) 222-4077
4850 Water Tower Road                     143 Fairground Road
Richford, VT 05476                        Bradford, VT 05033
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 879 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Braintree School District                            Brookfield School District
SUPERINTENDENT: Layne Millington                     SUPERINTENDENT: Layne Millington
E-MAIL: lmillington@orangesouthwest.org              E-MAIL: lmillington@orangesouthwest.org
PHONE NUMBER: (802) 728-9373                         PHONE NUMBER: (802) 276-3153
66 Bent Hill Road                                    1728 Ridge Road
Braintree, VT 05060                                  Brookfield, VT 05036

Brandon School District                              Brookline School District
SUPERINTENDENT: Judi Pulsifer                        SUPERINTENDENT: Anton          William
E-MAIL: jpulsifer@rnesu.org                          E-MAIL: dalbin@windhamcentral.org
PHONE NUMBER: (802) 247-3721                         PHONE NUMBER: (802)365-7552
17 Neshobe Circle                                    624 Grassy Brook Road
Brandon, VT 05733                                    Brookline, VT 05345

Brattleboro School District                          Brookline/newfane Joint School Contract
SUPERINTENDENT: Lyle Holiday                         SUPERINTENDENT: Scotty Tabachnick
E-MAIL: lholiday@wsesu.org                           E-MAIL: stabachnick@newbrookschool.org
PHONE NUMBER: (802) 254-3737                         PHONE NUMBER: (802) 365-7536
164 Green Street                                     14 School Road
Brattleboro, VT 05301                                Newfane, VT 05345

Brattleboro Uhsd #6                                  Brownington School District
SUPERINTENDENT: Lyle Holiday                         SUPERINTENDENT: Beverly Davis
E-MAIL: lholiday@wsesu.org                           E-MAIL: bdavis@ocsu.org
PHONE NUMBER: (802) 257-7335                         PHONE NUMBER: (802) 754-8467
131 Fairground Road                                  103 Chase Road
Brattleboro, VT 05301                                Brownington, VT 05860

Bridgewater School District                          Brunswick School District
SUPERINTENDENT: Sherry Sousa                         SUPERINTENDENT: Michael Mayell
E-MAIL: ssousa@wcsu.net                              E-MAIL: mmayell@bcsoh.org
PHONE NUMBER: (802)672-3464                          PHONE NUMBER: (802) 266-3330
7313 U.S. Route 4                                    318 Christian Hill Road
Bridgewater, VT 05034                                Canaan, VT 05903

Bridgewater/pomfret Joint Contract School District   Buels Gore School District
SUPERINTENDENT: Sherry Sousa                         SUPERINTENDENT: John Alberghini
E-MAIL: ssousa@wcsu.net                              E-MAIL: john.alberghini@cesuvt.org
PHONE NUMBER: (802)457-2067                          PHONE NUMBER: (802) 434-2128
1071 Pomfret Road                                    211 Bridge Street
South Pomfret, VT 05067                              Richmond, VT 05477

Bridport School District                             Burke School District
SUPERINTENDENT: Peter Burrows                        SUPERINTENDENT: Stacy Rice
E-MAIL: pburrows@acsdvt.org                          E-MAIL: srice@cnsuschools.org
PHONE NUMBER: (802) 758-2331                         PHONE NUMBER: (802) 467-3385
3442 Vt Route 22A                                    3293 Burke Hollow Road
Bridport, VT 05734                                   West Burke, VT 05871

Bristol School District                              Burlington School District
SUPERINTENDENT: Patrick Reen                         SUPERINTENDENT: Tom Flanagan
E-MAIL: patrick.reen@mausd.org                       E-MAIL: tflanagan@bsdvt.org
PHONE NUMBER: (802) 453-3227                         PHONE NUMBER: (802) 865-5332
57 Mountain Street                                   150 Colchester Avenue
Bristol, VT 05443                                    Burlington, VT 05401
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 880 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Burlington Supervisory District           Cavendish School District
SUPERINTENDENT: Tom Flanagan              SUPERINTENDENT: Lauren Fierman
E-MAIL: tflanagan@bsdvt.org               E-MAIL: lauren.fierman@trsu.org
PHONE NUMBER: (802) 864-8462              PHONE NUMBER: (802) 226-7758
150 Colchester Avenue                     573 Main Street
Burlington, VT 05401                      Proctorsville, VT 05153

Calais School District                    Champlain Valley Uhsd #15
SUPERINTENDENT: Bryan Olkowski            SUPERINTENDENT: Adam Bunting
E-MAIL: bolkowski@u32.org                 E-MAIL: abunting@cvsdvt.org
PHONE NUMBER: (802) 454-7777              PHONE NUMBER: (802) 482-7100
321 Lightening Ridge Road                 369 Cvu Road
Plainfield, VT 05667                      Hinesburg, VT 05461

Caledonia Central Supervisory Union       Champlain Valley Unified School District
SUPERINTENDENT: Mark Tucker               SUPERINTENDENT: Elaine Pinckney
E-MAIL: mark.tucker@ccsuvt.net            E-MAIL: epinckney@cvsdvt.org
PHONE NUMBER: (802) 684-3801              PHONE NUMBER: (802)383-1234
Us Route 2 West                           5420 Shelburne Road Suite 300
Danville, VT 05828                        Shelburne, VT 05482

Caledonia North Supervisory Union         Charleston School District
SUPERINTENDENT: Jennifer Botzojorns       SUPERINTENDENT: Christopher Lawson
E-MAIL: jbotzojorns@cnsuschools.org       E-MAIL: christopher.lawson@ncsuvt.org
PHONE NUMBER: (802) 626-6100              PHONE NUMBER: (802) 895-2915
119 Park Avenue                           255 Center School Road
Lyndonville, VT 05851                     West Charleston, VT 05872

Cambridge School District                 Charlotte School District
SUPERINTENDENT: Catherine Gallagher       SUPERINTENDENT: Stephanie Sumner
E-MAIL: cgallagher@lnsu.org               E-MAIL: ssumner@cvsdvt.org
PHONE NUMBER: (802) 644-8821              PHONE NUMBER: (802) 425-2771
186 School Street                         408 Hinesburg Road
Jeffersonville, VT 05464                  Charlotte, VT 05445

Canaan School District                    Chelsea School District
SUPERINTENDENT: Karen Conroy              SUPERINTENDENT: Mark Blount
E-MAIL: kconroy@ensuvt.org                E-MAIL: mblount@chelseaschoolvt.org
PHONE NUMBER: (802) 266-8910              PHONE NUMBER: (802) 685-4551
99 School Street                          6 School Street
Canaan, VT 05903                          Chelsea, VT 05038

Castleton School District                 Chester School District
SUPERINTENDENT: Brooke Farrell            SUPERINTENDENT: Katherine Fogg
E-MAIL: bfarrell@arsu.org                 E-MAIL: katherine.fogg@trsu.org
PHONE NUMBER: (802) 265-4905              PHONE NUMBER: (802) 875-2108
49 N Main St                              89 Vt Route 103 South
Fair Haven, VT 05743                      Chester, VT 05143

Castleton-hubbardton Usd #42              Chester-andover Usd #29
SUPERINTENDENT: Brooke Farrell            SUPERINTENDENT: Katherine Fogg
E-MAIL: bfarrell@arsu.org                 E-MAIL: katherine.fogg@trsu.org
PHONE NUMBER: (802) 468-5624              PHONE NUMBER: (802) 875-2108
263 Elementary School Road                72 Main Street
Castleton, VT 05735                       Chester, VT 05143
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 881 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Chittenden Central Supervisory Union      Corwall School District
SUPERINTENDENT: Beth Cobb                 SUPERINTENDENT: Peter Burrows
E-MAIL: bcobb@ewsd.org                    E-MAIL: pburrows@acsdvt.org
PHONE NUMBER: (802) 879-5576              PHONE NUMBER: (802) 462-2463
21 New England Drive                      112 School Road
Essex Junction, VT 05452                  Cornwall, VT 05753

Chittenden East Supervisory Union         Coventry School District
SUPERINTENDENT: John Alberghini           SUPERINTENDENT: Todd Rohlen
E-MAIL: john.alberghini@cesuvt.org        E-MAIL: todd.rohlen@ncsuvt.org
PHONE NUMBER: (802) 434-2128              PHONE NUMBER: (802) 754-6464
211 Bridge Street                         348 Route 5
Richmond, VT 05477                        Coventry, VT 05825

Chittenden School District                Craftsbury School District
SUPERINTENDENT: Jeanne Collins            SUPERINTENDENT: Merri Greenia
E-MAIL: jcollins@rnesu.org                E-MAIL: mgreenia@ossu.org
PHONE NUMBER: (802) 247-5757              PHONE NUMBER: (802) 586-2541
49 Court Drive                            1422 North Craftsbury Road
Brandon, VT 05733                         Craftsbury Common, VT 05827

Chittenden South Supervisory Union        Currier Memorial Usd #23
SUPERINTENDENT: Elaine Pinckney           SUPERINTENDENT: Carolyn Parillo
E-MAIL: epinckney@cvsdvt.org              E-MAIL: cparillo@brsu.org
PHONE NUMBER: (802) 383-1234              PHONE NUMBER: (802) 293-5191
5420 Shelburne Road Suite 300             234 North Main Street
Shelburne, VT 05482                       Danby, VT 05739

Clarendon School District                 Danby School District
SUPERINTENDENT: David Younce              SUPERINTENDENT: Randi Lowe
E-MAIL: dyounce@rssu.org                  E-MAIL: rlowe@brsu.org
PHONE NUMBER: (802) 775-5379              PHONE NUMBER: (802)362-2452
84 Grange Hall Road                       129 Lincoln Avenue
North Clarendon, VT 05759                 Manchester Center, VT 05255

Colchester School District                Danville School District
SUPERINTENDENT: Amy Minor                 SUPERINTENDENT: Mark Tucker
E-MAIL: amy.minor@colchestersd.org        E-MAIL: mark.tucker@ccsuvt.net
PHONE NUMBER: (802) 264-5959              PHONE NUMBER: (802) 684-3651
125 Laker Lane                            148 Peacham Road
Colchester, VT 05446                      Danville, VT 05828

Colchester Supervisory District           Derby School District
SUPERINTENDENT: Amy Minor                 SUPERINTENDENT: Stacey Urbin
E-MAIL: amy.minor@colchestersd.org        E-MAIL: stacey.urbin@ncsuvt.org
PHONE NUMBER: (802) 264-5999              PHONE NUMBER: (802) 873-3162
125 Laker Lane                            907 Elm Street
Colchester, VT 05446                      Derby Line, VT 05830

Concord School District                   Dorset School District
SUPERINTENDENT: Jennifer Botzojorns       SUPERINTENDENT: Rosanna Moran
E-MAIL: jbotzojorns@kingdomeast.org       E-MAIL: rmoran@brsu.org
PHONE NUMBER: (802)695-2550               PHONE NUMBER: (802) 362-2606
173 School Street                         130 School Drive
Concord, VT 05824                         Dorset, VT 05251
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 882 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Dover School District                    Essex Community Education Center
SUPERINTENDENT: Matthew Martyn           SUPERINTENDENT: Beth Cobb
E-MAIL: mmartyn@doverschool.net          E-MAIL: bcobb@ewsd.org
PHONE NUMBER: (802) 464-5386             PHONE NUMBER: (802) 879-5562
9 Schoolhouse Road                       3 Educational Drive
East Dover, VT 05341                     Essex Junction, VT 05452

Dummerston School District               Essex Junction Incorporated School District
SUPERINTENDENT: Lyle Holiday             SUPERINTENDENT: Beth Cobb
E-MAIL: lholiday@wsesu.org               E-MAIL: bcobb@ewsd.org
PHONE NUMBER: (802)254-2733              PHONE NUMBER: (802) 878-1381
52 Schoolhouse Road                      9 Prospect Street
East Dummerston, VT 05346                Essex Junction, VT 05452

Duxbury School District                  Essex North Supervisory Union
SUPERINTENDENT: Brigid Nease             SUPERINTENDENT: Karen Conroy
E-MAIL: bnease@huusd.org                 E-MAIL: kconroy@canaanschools.org
PHONE NUMBER: (802) 244-8877             PHONE NUMBER: (802) 266-3330
1673 Main Street                         318 Christian Hill Road
Waitsfield, VT 05673                     Canaan, VT 05903

East Haven School District               Essex Town School District
SUPERINTENDENT: Jennifer Botzojorns      SUPERINTENDENT: Beth Cobb
E-MAIL: jbotzojorns@cnsuschools.org      E-MAIL: bcobb@ewsd.org
PHONE NUMBER: (802) 467-3029             PHONE NUMBER: (802) 879-6326
64A Community Building Road              30 Founders Road
East Haven, VT 05837                     Essex Junction, VT 05452

East Montpelier School District          Essex Town Supervisory District
SUPERINTENDENT: Alicia Lyford            SUPERINTENDENT: Beth Cobb
E-MAIL: alyford@u32.org                  E-MAIL: bcobb@ewsd.org
PHONE NUMBER: (802) 223-7936             PHONE NUMBER: (802) 878-8168
Vincent Flats Road                       91 Allen Martin Drive
East Montpelier, VT 05651                Essex Junction, VT 05452

Eden School District                     Essex-westford Educational Community Unified
SUPERINTENDENT: Catherine Gallagher      School District
E-MAIL: cgallagher@lnsu.org              SUPERINTENDENT: Beth Cobb
PHONE NUMBER: (802) 635-6630             E-MAIL: bcobb@ewsd.org
140 Knowles Flat Road                    PHONE NUMBER: (802)857-7000
Eden, VT 05652                           51 Park Street
                                         Essex Junction, VT 05452
Elmore School District
SUPERINTENDENT: Tracy Wrend              Essex-westford Supervisory District
E-MAIL: tracy.wrend@lssuvt.org           SUPERINTENDENT: Beth Cobb
PHONE NUMBER: (802) 888-4541             E-MAIL: bcobb@ewsd.org
1199 Vt Route 12                         PHONE NUMBER: (802)857-7000
Lake Elmore, VT 05657                    51 Park Street
                                         Essex Junction, VT 05452
Essex Caledonia Supervisory Union
SUPERINTENDENT: Jennifer Botzojorns      Fair Haven School District
E-MAIL: jbotzojorns@kingdomeast.org      SUPERINTENDENT: Brooke Farrell
PHONE NUMBER: (802)695-3373              E-MAIL: bfarrell@arsu.org
335 Main Street                          PHONE NUMBER: (802) 265-3883
Concord, VT 05824                        103 North Maint Street
                                         Fair Haven, VT 05743
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 883 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Fair Haven Uhsd #16                       Franklin Northeast Supervisory Union
SUPERINTENDENT: Brooke Farrell            SUPERINTENDENT: Lynn Cota
E-MAIL: bfarrell@svuvt.org                E-MAIL: lcota@fnesu.net
PHONE NUMBER: (802) 265-4966              PHONE NUMBER: (802) 848-7661
33 Mechanic Street Extension              80 Main Street
Fair Haven, VT 05743                      Richford, VT 05476

Fairfax School District                   Franklin Northwest Supervisory Union
SUPERINTENDENT: James Tager               SUPERINTENDENT: Julie Regimbal
E-MAIL: jtager@fwsu.org                   E-MAIL: julie.regimbal@mvsdschools.org
PHONE NUMBER: (802) 849-6711              PHONE NUMBER: (802) 868-4967
75 Hunt Street                            100 Robin Hood Drive Suite 2
Fairfax, VT 05454                         Swanton, VT 05488

Fairfield School District                 Franklin School District
SUPERINTENDENT: Kevin Dirth               SUPERINTENDENT: Julie Regimbal
E-MAIL: kdirth@maplerun.org               E-MAIL: julie.regimbal@mvsdschools.org
PHONE NUMBER: (802) 827-6639              PHONE NUMBER: (802)285-2100
57 Park Street                            15 School Street
Fairfield, VT 05455                       Franklin, VT 05457

Fayston School District                   Franklin West Supervisory Union
SUPERINTENDENT: Celia Hooker              SUPERINTENDENT: James Tager
E-MAIL: chooker@huusd.org                 E-MAIL: jtager@fwsu.org
PHONE NUMBER: (802) 496-3636              PHONE NUMBER: (802)370-3113
782 German Flats Road                     4497 Highbridge Road
Fayston, VT 05673                         Fairfax, VT 05454

Ferdinand School District                 Georgia School District
SUPERINTENDENT: John Castle               SUPERINTENDENT: James Tager
E-MAIL: john.castle@ncsuvt.org            E-MAIL: jtager@fwsu.org
PHONE NUMBER: (802)334-7372               PHONE NUMBER: (802) 524-6358
338 Highland Avenue Suite 4               4416 Ethan Allen Highway
Newport, VT 05855                         Saint Albans, VT 05478

Ferrisburg School District                Glastenbury School District
SUPERINTENDENT: Sheila Soule              SUPERINTENDENT: Laura Boudreau
E-MAIL: ssoule@anwsd.org                  E-MAIL: james.culkeen@svsu.org
PHONE NUMBER: (802) 877-3463              PHONE NUMBER: (802)447-7501
56 Little Chicago Road                    246 South Stream Road
Ferrisburgh, VT 05456                     Bennington, VT 05201

Fletcher School District                  Glover School District
SUPERINTENDENT: Christopher Dodge         SUPERINTENDENT: Angelique Brown
E-MAIL: cdodge@fwsu.org                   E-MAIL: abrown@ocsu.org
PHONE NUMBER: (802) 849-6251              PHONE NUMBER: (802) 525-6958
340 School Road                           100 School Street
Cambridge, VT 05444                       Glover, VT 05839

Franklin Central Supervisory Union        Goshen School District
SUPERINTENDENT: Kevin Dirth               SUPERINTENDENT: Jeanne Collins
E-MAIL: kdirth@maplerun.org               E-MAIL: jcollins@rnesu.org
PHONE NUMBER: (802) 524-2600              PHONE NUMBER: (802) 247-5757
28 Catherine Street                       49 Court Drive
Saint Albans, VT 05478                    Brandon, VT 05733
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 884 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Grafton School District                  Halifax School District
SUPERINTENDENT: Christopher Pratt        SUPERINTENDENT: Barbara Montroll
E-MAIL: chris.pratt@wnesu.com            E-MAIL: bmontroll@wswsu49.org
PHONE NUMBER: (802) 843-2495             PHONE NUMBER: (802) 368-2888
58 School Street                         246 Branch Road
Grafton, VT 05146                        West Halifax, VT 05358

Granby School District                   Hancock School District
SUPERINTENDENT: Karen Conroy             SUPERINTENDENT: Jamie Kinnarney
E-MAIL: kconroy@ensuvt.org               E-MAIL: jkinnarney@wrvsu.org
PHONE NUMBER: (802)328-4891              PHONE NUMBER: (802)767-3958
Main Street                              Route 100
Granby, VT 05840                         Hancock, VT 05748

Grand Isle School District               Hardwick School District
SUPERINTENDENT: Michael Clark            SUPERINTENDENT: Patrick Pennock
E-MAIL: mclark@gisu.org                  E-MAIL: ppennock@ossu.org
PHONE NUMBER: (802) 372-6913             PHONE NUMBER: (802) 472-5411
224 U.S. Route 2                         Main Street
Grand Isle, VT 05458                     Hardwick, VT 05843

Grand Isle Supervisory Union             Hartford School District
SUPERINTENDENT: Michael Clark            SUPERINTENDENT: Tom Debalsi
E-MAIL: mclark@gisu.org                  E-MAIL: debalsit@hartfordschools.net
PHONE NUMBER: (802) 372-6942             PHONE NUMBER: (802) 295-8630
224 U.S. Route 2                         1 Gifford Road
Grand Isle, VT 05458                     White River Junction, VT 05001

Granville School District                Hartford Supervisory District
SUPERINTENDENT: Jamie Kinnarney          SUPERINTENDENT: Tom Debalsi
E-MAIL: jkinnarney@wrvsu.org             E-MAIL: debalsit@hartfordschools.net
PHONE NUMBER: (802)767-3144              PHONE NUMBER: (802) 295-8628
4157 Route 100                           160 Norwich Avenue
Granville, VT 05747                      Wilder, VT 05088

Green Mountain Uhsd #35                  Hartland School District
SUPERINTENDENT: Lauren Fierman           SUPERINTENDENT: David Baker
E-MAIL: lauren.fierman@trsu.org          E-MAIL: dbaker@wsesu.net
PHONE NUMBER: (802) 875-2146             PHONE NUMBER: (802) 436-2255
716 Vt Route 103 South                   97 Martinsville Road
Chester, VT 05143                        Hartland, VT 05048

Greensboro School District               Harwood Uhsd #19
SUPERINTENDENT: Adam Rosenberg           SUPERINTENDENT: Brigid Nease
E-MAIL: arosenberg@ossu.org              E-MAIL: bnease@huusd.org
PHONE NUMBER: (802)472-6532              PHONE NUMBER: (802) 244-5186
101 South Main Street                    458 Route 100
Hardwick, VT 05843                       Duxbury, VT 05660

Guilford School District                 Harwood Unified School District
SUPERINTENDENT: John Gagnon              SUPERINTENDENT: Brigid Nease
E-MAIL: jgagnon@wsesu.org                E-MAIL: bnease@huusd.org
PHONE NUMBER: (802) 254-2271             PHONE NUMBER: (802)496-2272
374 School Road                          340 Mad River Park Suite 7
Guilford, VT 05301                       Waitsfield, VT 05673
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 885 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Hazen Uhsd #26                            Irasburg School District
SUPERINTENDENT: David Perrigo             SUPERINTENDENT: Paul Simmons
E-MAIL: dperrigo@ossu.org                 E-MAIL: psimmons@ocsu.org
PHONE NUMBER: (802) 472-6511              PHONE NUMBER: (802) 754-8810
126 Hazen Union Drive                     292 Route 58 East
Hardwick, VT 05843                        Irasburg, VT 05845

Highgate School District                  Isle La Motte School District
SUPERINTENDENT: Julie Regimbal            SUPERINTENDENT: Michael Clark
E-MAIL: julie.regimbal@mvsdschools.org    E-MAIL: mclark@gisu.org
PHONE NUMBER: (802) 868-4170              PHONE NUMBER: (802) 928-3231
Route 219 Gore Road                       534 School Street
Highgate Center, VT 05459                 Isle La Motte, VT 05463

Hinesburg School District                 Jamaica School District
SUPERINTENDENT: Suzan Locke               SUPERINTENDENT: Anton        William
E-MAIL: slocke@cvsdvt.org                 E-MAIL: wanton@windhamcentral.org
PHONE NUMBER: (802) 482-2106              PHONE NUMBER: (802) 874-4822
10888 Route 116                           347 Depot Street
Hinesburg, VT 05461                       Jamaica, VT 05343

Holland School District                   Jay School District
SUPERINTENDENT: Kelli Dean                SUPERINTENDENT: John Castle
E-MAIL: kelli.dean@ncsuvt.org             E-MAIL: john.castle@ncsuvt.org
PHONE NUMBER: (802) 895-4455              PHONE NUMBER: (802) 334-7372
26 School Road                            338 Highland Avenue Suite 4
Derby Line, VT 05830                      Newport, VT 05855

Hubbardton School District                Jay/westfield Joint Elementary School District
SUPERINTENDENT: Brooke Farrell            SUPERINTENDENT: John Castle
E-MAIL: bfarrell@svuvt.org                E-MAIL: john.castle@ncsuvt.org
PHONE NUMBER: (802)265-4905               PHONE NUMBER: (802) 988-4042
3 North Park Place                        257 Revoir Flats
Fair Haven, VT 05743                      Jay, VT 05859

Huntington School District                Jericho School District
SUPERINTENDENT: John Alberghini           SUPERINTENDENT: Victoria Graf
E-MAIL: john.alberghini@cesuvt.org        E-MAIL: victoria.graf@cesuvt.org
PHONE NUMBER: (802) 434-2074              PHONE NUMBER: (802) 899-2272
120 School Street                         90 Vt Route 15
Huntington, VT 05462                      Jericho, VT 05465

Hyde Park School District                 Johnson School District
SUPERINTENDENT: Catherine Gallagher       SUPERINTENDENT: David Manning
E-MAIL: cgallagher@lnsu.org               E-MAIL: dmanning@jesvt.org
PHONE NUMBER: (802) 888-2237              PHONE NUMBER: (802) 635-2211
50 East Main Street                       57 College Hill
Hyde Park, VT 05655                       Johnson, VT 05656

Ira School District                       Kirby School District
SUPERINTENDENT: Christopher Sell          SUPERINTENDENT: Karen Conroy
E-MAIL: christopher.sell@grcsu.org        E-MAIL: kconroy@ensuvt.org
PHONE NUMBER: (802) 287-5286              PHONE NUMBER: (802)695-3373
168 York Street                           335 Main Street
Poultney, VT 05764                        Concord, VT 05824
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 886 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Lake Region Uhsd #24                     Leland And Gray Uhsd #34
SUPERINTENDENT: Beverly Davis            SUPERINTENDENT: Robert Thibault
E-MAIL: bdavis@ocsu.org                  E-MAIL: bthibault@lelandandgray.org
PHONE NUMBER: (802) 754-6521             PHONE NUMBER: (802) 365-7355
317 Lake Region Road                     2042 Vt Route 30
Orleans, VT 05860                        Townshend, VT 05353

Lakeview Usd #43                         Lemington School District
SUPERINTENDENT: Adam Rosenberg           SUPERINTENDENT: Karen Conroy
E-MAIL: arosenberg@ossu.org              E-MAIL: kconroy@canaanschools.org
PHONE NUMBER: (802) 533-7066             PHONE NUMBER: (802) 266-3330
189 Lauredon Avenue                      318 Christian Hill Road
Greensboro, VT 05841                     Canaan, VT 05903

Lamoille North Modified Usd #058a        Lewis School District
SUPERINTENDENT: Catherine Gallagher      SUPERINTENDENT: Karen Conroy
E-MAIL: cgallagher@lnsd.org              E-MAIL: kconroy@ensuvt.org
PHONE NUMBER: (802)888-3142              PHONE NUMBER: (802)266-3330
96 Cricket Hill Road                     318 Christian Hill Road
Hyde Park, VT 05655                      Canaan, VT 05903

Lamoille North Modified Usd #058b        Lincoln School District
SUPERINTENDENT: Catherine Gallagher      SUPERINTENDENT: Patrick Reen
E-MAIL: cgallagher@lnsd.org              E-MAIL: preen@anesu.org
PHONE NUMBER: (802)888-3142              PHONE NUMBER: (802) 453-2119
96 Cricket Hill Road                     795 East River Road
Hyde Park, VT 05655                      Lincoln, VT 05443

Lamoille North Supervisory Union         Lowell School District
SUPERINTENDENT: Catherine Gallagher      SUPERINTENDENT: John Castle
E-MAIL: cgallagher@lnsu.org              E-MAIL: john.castle@ncsuvt.org
PHONE NUMBER: (802) 888-3142             PHONE NUMBER: (802) 744-6641
96 Cricket Hill Road                     52 Gelo Park Road
Hyde Park, VT 05655                      Lowell, VT 05847

Lamoille South Supervisory Union         Ludlow School District
SUPERINTENDENT: Tracy Wrend              SUPERINTENDENT: Karen Trimboli
E-MAIL: tracy.wrend@lssuvt.org           E-MAIL: karen.trimboli@trsu.org
PHONE NUMBER: (802) 888-4541             PHONE NUMBER: (802) 288-5151
46 Copley Avenue                         45 Main Street
Morrisville, VT 05661                    Ludlow, VT 05149

Lamoille Uhsd #18                        Lunenburg School District
SUPERINTENDENT: Brian Schaffer           SUPERINTENDENT: Jennifer Botzojorns
E-MAIL: bschaffer@luhs18.org             E-MAIL: jbotzojorns@kingdomeast.org
PHONE NUMBER: (802) 888-4447             PHONE NUMBER: (802)892-5969
Route 15 West                            2720 River Road
Hyde Park, VT 05655                      Gilman, VT 05904

Leicester School District                Lyndon School District
SUPERINTENDENT: Thom Fleury              SUPERINTENDENT: Jennifer Botzojorns
E-MAIL: tfleury@rnesu.org                E-MAIL: jbotzojorns@cnsuschools.org
PHONE NUMBER: (802) 247-8825             PHONE NUMBER: (802) 626-3209
68 Schoolhouse Road                      2591 Lily Pond Road
Leicester, VT 05733                      Lyndonville, VT 05851
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 887 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Maidstone School District                 Mill River Unified School District
SUPERINTENDENT: Karen Conroy              SUPERINTENDENT: David Younce
E-MAIL: kconroy@ensuvt.org                E-MAIL: dyounce@millriverschools.org
PHONE NUMBER: (802)695-3373               PHONE NUMBER: (802)775-3264
335 Main Street                           Main Street
Concord, VT 05824                         North Clarendon, VT 05759

Manchester School District                Mill River Usd #40
SUPERINTENDENT: Debra Fishwick            SUPERINTENDENT: David Younce
E-MAIL: dfishwick@brsu.org                E-MAIL: dyounce@rssu.org
PHONE NUMBER: (802) 362-1597              PHONE NUMBER: (802) 775-3451
80 Memorial Avenue                        2321 Middle Road
Manchester Center, VT 05255               North Clarendon, VT 05759

Maple Run Unified School District         Millers Run Usd #37
SUPERINTENDENT: Kevin Dirth               SUPERINTENDENT: Jennifer Botzojorns
E-MAIL: kdirth@maplerun.org               E-MAIL: jbotzojorns@cnsuschools.org
PHONE NUMBER: (802)524-2600               PHONE NUMBER: (802) 626-9755
28 Catherine Street                       3249 Vt Route 122
Saint Albans, VT 05478                    Sheffield, VT 05866

Marlboro School District                  Milton Incorporated School District
SUPERINTENDENT: Wayne Kermenski           SUPERINTENDENT: Amy Rex
E-MAIL: wkermenski@marlboroschool.net     E-MAIL: arex@mymtsd-vt.org
PHONE NUMBER: (802) 254-2668              PHONE NUMBER: (802) 893-5400
2669 Route 9                              17 Rebecca Lander Drive
Marlboro, VT 05344                        Milton, VT 05468

Mendon School District                    Milton Supervisory District
SUPERINTENDENT: Jeanne Collins            SUPERINTENDENT: Amy Rex
E-MAIL: jcollins@rnesu.org                E-MAIL: arex@mymtsd-vt.org
PHONE NUMBER: (802) 247-5757              PHONE NUMBER: (802) 893-5400
49 Court Drive                            42 Herrick Avenue
Brandon, VT 05733                         Milton, VT 05468

Mettawee Community School                 Missisquoi Valley Uhsd #7
SUPERINTENDENT: Randi Lowe                SUPERINTENDENT: Julie Regimbal
E-MAIL: rlowe@brsu.org                    E-MAIL: julie.regimbal@mvsdschools.org
PHONE NUMBER: (802) 645-9009              PHONE NUMBER: (802) 868-7311
5788 Vt Route 153                         175 Thunderbird Drive
West Pawlet, VT 05775                     Swanton, VT 05488

Middlebury Uhsd #3                        Monkton School District
SUPERINTENDENT: Peter Burrows             SUPERINTENDENT: Patrick Reen
E-MAIL: pburrows@acsdvt.org               E-MAIL: patrick.reen@mausd.org
PHONE NUMBER: (802) 382-1012              PHONE NUMBER: (802) 453-2314
51 Charles Avenue                         1036 Monkton Road
Middlebury, VT 05753                      Monkton, VT 05469

Middletown Springs School District        Montgomery School District
SUPERINTENDENT: Christopher Sell          SUPERINTENDENT: Sandra Alexander
E-MAIL: christopher.sell@grcsu.org        E-MAIL: salexander@montgomeryk8.net
PHONE NUMBER: (802) 235-2365              PHONE NUMBER: (802) 326-4618
15 Schoolhouse Road                       249 School Drive
Middletown Springs, VT 05757              Montgomery Center, VT 05471
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 888 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT



Montpelier School District               Mount Mansfield Modified Usd #401a
SUPERINTENDENT: Elizabeth Bonesteel      SUPERINTENDENT: John Alberghini
E-MAIL: libbyb@mpsvt.org                 E-MAIL: john.alberghini@mmuusd.org
PHONE NUMBER: (802) 223-6343             PHONE NUMBER: (802)899-4690
5 High School Drive Unit 1               211 Browns Trace Road
Montpelier, VT 05602                     Jericho, VT 05465

Montpelier Supervisory District          Mount Mansfield Modified Usd #401b
SUPERINTENDENT: Libby Bonesteel          SUPERINTENDENT: John Alberghini
E-MAIL: libbyb@mpsvt.org                 E-MAIL: john.alberghini@mmuusd.org
PHONE NUMBER: (802) 223-9796             PHONE NUMBER: (802)899-4690
58 Barre Street                          211 Browns Trace Road
Montpelier, VT 05602                     Jericho, VT 05465

Moretown School District                 Mount Mansfield Usd #17
SUPERINTENDENT: Brigid Nease             SUPERINTENDENT: John Alberghini
E-MAIL: bnease@huusd.org                 E-MAIL: john.alberghini@cesuvt.org
PHONE NUMBER: (802) 496-3742             PHONE NUMBER: (802) 899-4690
940 Route 100B                           211 Browns Trace Road
Moretown, VT 05660                       Jericho, VT 05465

Morgan School District                   Mount Tabor School District
SUPERINTENDENT: John Castle              SUPERINTENDENT: Randi Lowe
E-MAIL: john.castle@ncsuvt.org           E-MAIL: rlowe@brsu.org
PHONE NUMBER: (802)895-2916              PHONE NUMBER: (802)362-2452
158 Meade Hill                           129 Lincoln Avenue
Morgan, VT 05853                         Manchester Center, VT 05255

Morristown School District               Mountain Towns Regional Education District Usd
SUPERINTENDENT: Tracy Wrend              #301
E-MAIL: tracy.wrend@lssuvt.org           SUPERINTENDENT: Randi Lowe
PHONE NUMBER: (802) 888-4541             E-MAIL: rlowe@brsu.org
202 Copley Avenue                        PHONE NUMBER: (802)362-2452
Morrisville, VT 05661                    6378 VT Route 7A
                                         Sunderland, VT 05250
Mount Abraham Uhsd #28
SUPERINTENDENT: Brigid Nease             New Haven School District
E-MAIL: bnease@huusd.org                 SUPERINTENDENT: Patrick Reen
PHONE NUMBER: (802) 453-2333             E-MAIL: patrick.reen@mausd.org
7 Airport Drive                          PHONE NUMBER: (802) 453-2331
Bristol, VT 05443                        50 North Street
                                         New Haven, VT 05472
Mount Anthony Uhsd #14
SUPERINTENDENT: James Culkeen            Newark School District
E-MAIL: james.culkeen@svsu.org           SUPERINTENDENT: Jennifer Botzojorns
PHONE NUMBER: (802) 447-7511             E-MAIL: jbotzojorns@kingdomeast.org
301 Park Street                          PHONE NUMBER: (802) 467-3401
Bennington, VT 05201                     1448 Newark Street
                                         Newark, VT 05871
Mount Holly School District
SUPERINTENDENT: Lauren Fierman           Newbury School District
E-MAIL: lauren.fierman@trsu.org          SUPERINTENDENT: Chance Lindsley
PHONE NUMBER: (802) 259-2392             E-MAIL: clindsley@nesvt.org
150 School Street                        PHONE NUMBER: (802) 866-5621
Mount Holly, VT 05758                    214 Pulaski Street
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 889 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Newbury, VT 05051                               North Hero, VT 05474

Newfane School District                         Northeast Kingdom Learning Services
SUPERINTENDENT: Michael Baumann                 SUPERINTENDENT: Michelle Tarryk
E-MAIL: mbaumann@newfane.wnyric.org             E-MAIL: michelle.tarryk@neklsvt.org
PHONE NUMBER: (716) 778-6850                    PHONE NUMBER: (802) 334-6532
14 School Road                                  55 Seymour Lane, Suite 11
Newfane, VT 05345                               Newport, VT 05855

Newport City School District                    Northfield School District
SUPERINTENDENT: John Castle                     SUPERINTENDENT: Susette Bollard
E-MAIL: john.castle@ncsuvt.org                  E-MAIL: sbollard@cvsu.org
PHONE NUMBER: (802) 334-2455                    PHONE NUMBER: (802) 485-4500
166 Sias Avenue                                 37 Cross Street Unit 2
Newport, VT 05855                               Northfield, VT 05663

Newport Town School District                    Norton School District
SUPERINTENDENT: John Castle                     SUPERINTENDENT: Karen Conroy
E-MAIL: john.castle@ncsuvt.org                  E-MAIL: kconroy@ensuvt.org
PHONE NUMBER: (802) 334-5201                    PHONE NUMBER: (802)822-5541
4212 Vt Route 105                               Route 114
Newport Center, VT 05857                        Norton, VT 05907

North Bennington Incorporated School District   Norwich School District
SUPERINTENDENT: Timothy Newbold                 SUPERINTENDENT: Shawn Gonyaw
E-MAIL: tnewbold@vsnb.org                       E-MAIL: shawngonyaw@marioncross.org
PHONE NUMBER: (802) 442-5955                    PHONE NUMBER: (802) 649-1703
9 School Street                                 22 Church Street
North Bennington, VT 05257                      Norwich, VT 05055

North Country Junior Uhsd #22                   Orange East Supervisory Union
SUPERINTENDENT: Nicole Corbett                  SUPERINTENDENT: Emilie Knisley
E-MAIL: nicole.corbett@ncsuvt.org               E-MAIL: eknisley@oesu.org
PHONE NUMBER: (802) 766-2276                    PHONE NUMBER: (802) 222-5216
57 Junior High Drive                            530 Waits River Road
Derby, VT 05829                                 Bradford, VT 05033

North Country Senior Uhsd #22                   Orange North Supervisory Union
SUPERINTENDENT: Eileen Illuzzi                  SUPERINTENDENT: Susette Bollard
E-MAIL: eileen.illuzzi@ncsuvt.org               E-MAIL: sbollard@onsu.org
PHONE NUMBER: (802) 334-7921                    PHONE NUMBER: (802) 433-5818
209 Veterans Avenue                             111 Brush Hill Road
Newport, VT 05855                               South Barre, VT 05670

North Country Supervisory Union                 Orange School District
SUPERINTENDENT: John Castle                     SUPERINTENDENT: Susette Bollard
E-MAIL: john.castle@ncsuvt.org                  E-MAIL: sbollard@onsu.org
PHONE NUMBER: (802) 334-5847                    PHONE NUMBER: (802) 476-3278
121 Duchess Avenue Suite A                      357 U.S. Route 302
Newport, VT 05855                               East Barre, VT 05649

North Hero School District                      Orange Southwest Supervisory Union
SUPERINTENDENT: Amy Minor                       SUPERINTENDENT: Layne Millington
E-MAIL: amy.minor@colchestersd.org              E-MAIL: lmillington@orangesouthwest.org
PHONE NUMBER: (802) 372-8866                    PHONE NUMBER: (802) 728-6732
6441 U.S. Route 2                               35 Ayers Brook Road
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 890 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Randolph, VT 05060                                 Middlebury, VT 05753

Orange Southwest Unified School District           Pawlet School District
SUPERINTENDENT: Layne Millington                   SUPERINTENDENT: Randi Lowe
E-MAIL: lmillington@orangesouthwest.org            E-MAIL: rlowe@brsu.org
PHONE NUMBER: (802)728-5052                        PHONE NUMBER: (802)362-2452
24 Central Street                                  129 Lincoln Avenue
Randolph, VT 05060                                 Manchester Center, VT 05255

Orleans Central Supervisory Union                  Peacham School District
SUPERINTENDENT: Beverly Davis                      SUPERINTENDENT: Mark Tucker
E-MAIL: bdavis@ocsu.org                            E-MAIL: mark.tucker@ccsuvt.net
PHONE NUMBER: (802) 525 - 1205                     PHONE NUMBER: (802) 592-3513
Main Street                                        340 Bailey Hazen Road
Orleans, VT 05860                                  Peacham, VT 05862

Orleans Incorporated School District               Pittsfield School District
SUPERINTENDENT: Beverly Davis                      SUPERINTENDENT: Sherry Sousa
E-MAIL: bdavis@ocsu.org                            E-MAIL: ssousa@wcsu.net
PHONE NUMBER: (802) 754-6650                       PHONE NUMBER: (802)234-5364
53 School Street                                   South Main Street
Orleans, VT 05860                                  Bethel, VT 05032

Orleans Southwest Supervisory Union                Plymouth School District
SUPERINTENDENT: Joanne Leblanc                     SUPERINTENDENT: Lauren Fierman
E-MAIL: jleblanc@ossu.org                          E-MAIL: lauren.fierman@trsu.org
PHONE NUMBER: (802) 472-6531                       PHONE NUMBER: (802)672-3666
157 Daniels Road                                   35 School Drive
Hardwick, VT 05843                                 Plymouth, VT 05056

Otter Valley Uhsd #8                               Pomfret School District
SUPERINTENDENT: James Avery                        SUPERINTENDENT: Sherry Sousa
E-MAIL: javery@rnesu.org                           E-MAIL: ssousa@wcsu.net
PHONE NUMBER: (802) 247-6833                       PHONE NUMBER: (802) 457-1234
2997 Franklin Street                               1071 Pomfret Road
Brandon, VT 05733                                  South Pomfret, VT 05067

Otter Valley Unified School District               Poultney School District
SUPERINTENDENT: Jeanne Collins                     SUPERINTENDENT: Christopher Sell
E-MAIL: jcollins@rnesu.org                         E-MAIL: christopher.sell@grcsu.org
PHONE NUMBER: (802)247-6833                        PHONE NUMBER: (802) 287-5861
2997 Franklin Street                               154 East Main Street
Brandon, VT 05733                                  Poultney, VT 05764

Oxbow Uhsd #30                                     Pownal School District
SUPERINTENDENT: Jean Wheeler                       SUPERINTENDENT: James Culkeen
E-MAIL: jwheeler@oxbowhs.org                       E-MAIL: james.culkeen@svsu.org
PHONE NUMBER: (802) 222-5214                       PHONE NUMBER: (802) 823-7333
36 Oxbow Drive                                     94 Schoolhouse Road
Bradford, VT 05033                                 Pownal, VT 05261

Patricia Hannaford Career Center School District   Proctor School District
SUPERINTENDENT: Dana Peterson                      SUPERINTENDENT: Christopher Sell
E-MAIL: dpeterson@pahcc.org                        E-MAIL: christopher.sell@grcsu.org
PHONE NUMBER: (802) 382-1012                       PHONE NUMBER: (802) 459-3353
51 Charles Avenue                                  4 Park Street
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 891 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Proctor, VT 05765                         Ripton, VT 05766

Putney School District                    River Valley Technical Center
SUPERINTENDENT: Lyle Holiday              SUPERINTENDENT: Scott Farr
E-MAIL: lholiday@wsesu.org                E-MAIL: sfarr@rvtc.org
PHONE NUMBER: (802) 387-5521              PHONE NUMBER: (802) 885-8300
182 Westminster Road                      307 South Street
Putney, VT 05346                          Springfield, VT 05156

Randolph School District                  Rochester School District
SUPERINTENDENT: Layne Millington          SUPERINTENDENT: Jamie Kinnarney
E-MAIL: lmillington@orangesouthwest.org   E-MAIL: jkinnarney@wrvsu.org
PHONE NUMBER: (802) 728-9555              PHONE NUMBER: (802)767-3161
40 Ayers Brook Road                       222 South Main Street
Randolph, VT 05060                        Rochester, VT 05767

Randolph Uhsd #2                          Rockingham School District
SUPERINTENDENT: Layne Millington          SUPERINTENDENT: Christopher Pratt
E-MAIL: lmillington@orangesouthwest.org   E-MAIL: chris.pratt@wnesu.com
PHONE NUMBER: (802) 728-3397              PHONE NUMBER: (802) 463-4207
15 Forest Street                          25 Cherry Street
Randolph, VT 05060                        Bellows Falls, VT 05101

Reading School District                   Roxbury School District
SUPERINTENDENT: Khalid Mumin              SUPERINTENDENT: Libby Bonesteel
E-MAIL: mumink@readingsd.org              E-MAIL: libbyb@mpsvt.org
PHONE NUMBER: (802) 484-7230              PHONE NUMBER: (802) 485-7768
632 Vt Route 106                          1559 Roxbury Road
Reading, VT 05062                         Roxbury, VT 05669

Readsboro School District                 Royalton School District
SUPERINTENDENT: Barbara Montroll          SUPERINTENDENT: Jamie Kinnarney
E-MAIL: bmontroll@wswsu49.org             E-MAIL: jkinnarney@wrvsu.org
PHONE NUMBER: (802) 423-7786              PHONE NUMBER: (802)763-7740
301 Phelps Lane                           223 South Windsor Street
Readsboro, VT 05350                       South Royalton, VT 05068

Richford School District                  Rupert School District
SUPERINTENDENT: Lynn Cota                 SUPERINTENDENT: Randi Lowe
E-MAIL: lynn.cota@fnesu.org               E-MAIL: rlowe@brsu.org
PHONE NUMBER: (802)848-7416               PHONE NUMBER: (802)362-2452
1 Corliss Heights                         129 Lincoln Avenue
Richford, VT 05476                        Manchester Center, VT 05255

Richmond School District                  Rutland Central Supervisory Union
SUPERINTENDENT: Ben White                 SUPERINTENDENT: Christopher Sell
E-MAIL: ben.white@cesuvt.org              E-MAIL: christopher.sell@grcsu.org
PHONE NUMBER: (804) 434-2461              PHONE NUMBER: (802) 775-4342
125 School Street                         16 Evelyn Street
Richmond, VT 05477                        Rutland, VT 05701

Ripton School District                    Rutland City School District
SUPERINTENDENT: Peter Burrows             SUPERINTENDENT: William Olsen
E-MAIL: pburrows@acsdvt.org               E-MAIL: william.olsen@rcpsvt.org
PHONE NUMBER: (802) 388-2208              PHONE NUMBER: (802) 773-1990
753 Ripton Lincoln Road                   8 Stratton Road
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 892 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Rutland, VT 05701                         Shelburne, VT 05482

Rutland City Supervisory District         Saint Johnsbury School District
SUPERINTENDENT: William Olsen             SUPERINTENDENT: Brian Ricca
E-MAIL: william.olsen@rcpsvt.org          E-MAIL: bricca@stjsd.org
PHONE NUMBER: (802) 773-1900              PHONE NUMBER: (802) 748-8912
6 Church Street                           257 Western Avenue
Rutland, VT 05701                         Saint Johnsbury, VT 05819

Rutland Northeast Supervisory Union       Saint Johnsbury Supervisory District
SUPERINTENDENT: Jeanne Collins            SUPERINTENDENT: Brian Ricca
E-MAIL: jcollins@rnesu.org                E-MAIL: bricca@stjsd.org
PHONE NUMBER: (802) 247-5757              PHONE NUMBER: (802) 748-8912
49 Court Drive                            257 Western Avenue Suite 2
Brandon, VT 05733                         Saint Johnsbury, VT 05819

Rutland South Supervisory Union           Salisbury School District
SUPERINTENDENT: Christopher Sell          SUPERINTENDENT: Peter Burrows
E-MAIL: christopher.sell@grcsu.org        E-MAIL: pburrows@acsdvt.org
PHONE NUMBER: (802) 775-3264              PHONE NUMBER: (802) 352-4291
Main Street                               286 Kelly Cross Road
North Clarendon, VT 05759                 Salisbury, VT 05769

Rutland Southwest Supervisory Union       Sandgate School District
SUPERINTENDENT: Christopher Sell          SUPERINTENDENT: William Bazyk
E-MAIL: christopher.sell@grcsu.org        E-MAIL: bazykw@bvsu.org
PHONE NUMBER: (802) 287-5212              PHONE NUMBER: (802)362-2452
96 School Circle                          530-A East Arlington Road
Poultney, VT 05764                        Arlington, VT 05250

Rutland Town School District              Searsburg School District
SUPERINTENDENT: Randi Lowe                SUPERINTENDENT: Barbara Montroll
E-MAIL: rlowe@brsu.org                    E-MAIL: bmontroll@wswsu49.org
PHONE NUMBER: (802)775-0566               PHONE NUMBER: (802) 368-7712
1612 Post Road                            211 Route 9 West
Rutland Town, VT 05701                    Wilmington, VT 05363

Saint Albans City School District         Shaftsbury School District
SUPERINTENDENT: Kevin Dirth               SUPERINTENDENT: James Culkeen
E-MAIL: kdirth@maplerun.org               E-MAIL: james.culkeen@svsu.org
PHONE NUMBER: (802) 527-0565              PHONE NUMBER: (802) 442-4373
29 Bellows Street                         150 Buck Hill Road
Saint Albans, VT 05478                    Shaftsbury, VT 05262

Saint Albans Town School District         Sharon School District
SUPERINTENDENT: Kevin Dirth               SUPERINTENDENT: Jamie Kinnarney
E-MAIL: kdirth@maplerun.org               E-MAIL: jkinnarney@wrvsu.org
PHONE NUMBER: (802) 527-7191              PHONE NUMBER: (802) 763-7425
169 South Main Street                     75 Route 132
Saint Albans, VT 05478                    Sharon, VT 05065

Saint George School District              Shelburne School District
SUPERINTENDENT: Elaine Pinckney           SUPERINTENDENT: Scott Sivo
E-MAIL: epinckney@cvsdvt.org              E-MAIL: ssivo@cvsdvt.org
PHONE NUMBER: (802) 482-3885              PHONE NUMBER: (802) 985-3331
5420 Shelburne Road Suite 300             345 Harbor Road
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 893 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Shelburne, VT 05482                       South Hero, VT 05486

Sheldon School District                   Southwest Vermont Career Development Center
SUPERINTENDENT: Lynn Cota                 SUPERINTENDENT: Michael Lawler
E-MAIL: lynn.cota@fnesu.org               E-MAIL: mlawler@svcdc.org
PHONE NUMBER: (802) 933-4909              PHONE NUMBER: (802) 447-0220
78 Poor Farm Road                         321 Park Street
Sheldon, VT 05483                         Bennington, VT 05201

Sherburne Town School District            Southwest Vermont Supervisory Union
SUPERINTENDENT: Sherry Sousa              SUPERINTENDENT: James Culkeen
E-MAIL: ssousa@wcsu.net                   E-MAIL: james.culkeen@svsu.org
PHONE NUMBER: (802) 422-3366              PHONE NUMBER: (802) 447-7501
686 School House Road                     181 Orchard Road
Killington, VT 05751                      Bennington, VT 05201

Shoreham School District                  Spaulding Uhsd #41
SUPERINTENDENT: Peter Burrows             SUPERINTENDENT: John Pandolfo
E-MAIL: pburrows@acsdvt.org               E-MAIL: jpandbsu@u61.net
PHONE NUMBER: (802) 897-7181              PHONE NUMBER: (802) 476-6237
130 School Road                           50 Crimson Tide Way
Shoreham, VT 05770                        Barre, VT 05641

Shrewsbury School District                Springfield School District
SUPERINTENDENT: David Younce              SUPERINTENDENT: Zachary Mclaughlin
E-MAIL: dyounce@rssu.org                  E-MAIL: zmclaughlin@ssdvt.org
PHONE NUMBER: (802) 492-3435              PHONE NUMBER: (802) 885-8300
300 Mountain School Road                  303 South Street
Cuttingsville, VT 05738                   Springfield, VT 05156

Somerset School District                  Springfield Supervisory District
SUPERINTENDENT: Barbara Montroll          SUPERINTENDENT: Zachary Mclaughlin
E-MAIL: bmontroll@wswsu49.org             E-MAIL: zmclaughlin@ssdvt.org
PHONE NUMBER: (802) 464-1300              PHONE NUMBER: (802) 885-5242
211 Route 9 West                          365 Summer Street Suite 152
Wilmington, VT 05363                      Springfield, VT 05156

South Burlington School District          Stamford School District
SUPERINTENDENT: Patrick Burke             SUPERINTENDENT: Barbara Montroll
E-MAIL: pburke@sbschools.net              E-MAIL: bmontroll@wswsu49.org
PHONE NUMBER: (802) 652-7100              PHONE NUMBER: (802) 694-1379
500 Dorset Street                         986 Main Road
South Burlington, VT 05403                Stramford, VT 05352

South Burlington Supervisory District     Stannard School District
SUPERINTENDENT: Patrick Burke             SUPERINTENDENT: Adam Rosenberg
E-MAIL: pburke@sbschools.net              E-MAIL: arosenberg@ossu.org
PHONE NUMBER: (802) 652-7052              PHONE NUMBER: (802)472-6532
550 Dorset Street                         101 South Main Street
South Burlington, VT 05403                Hardwick, VT 05843

South Hero School District                Starksboro School District
SUPERINTENDENT: Amy Minor                 SUPERINTENDENT: Patrick Reen
E-MAIL: amy.minor@colchestersd.org        E-MAIL: preen@anesu.org
PHONE NUMBER: (802) 372-6600              PHONE NUMBER: (802) 453-2949
75 South Street                           41 Parsonage Road
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 894 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Starksboro, VT 05487                      Swanton, VT 05488

Stockbridge School District               Thetford School District
SUPERINTENDENT: Jamie Kinnarney           SUPERINTENDENT: Chance Lindsley
E-MAIL: jkinnarney@wrvsu.org              E-MAIL: clindsley@thetfordeschool.org
PHONE NUMBER: (802) 234-9248              PHONE NUMBER: (802) 785-2426
2933 Vt Route 107                         2689 Route 113
Stockbridge, VT 05772                     Thetford, VT 05074

Stowe School District                     Tinmouth School District
SUPERINTENDENT: Tracy Wrend               SUPERINTENDENT: Maureen Riker
E-MAIL: tracy.wrend@lssuvt.org            E-MAIL: mfitzgerald-riker@millriverschools.org
PHONE NUMBER: (802) 253-7229              PHONE NUMBER: (802) 446-2458
413 Barrows Road                          573 Route 140
Stowe, VT 05661                           Tinmouth, VT 05773

Strafford School District                 Townshend School District
SUPERINTENDENT: Jamie Kinnarney           SUPERINTENDENT: Craig Roach
E-MAIL: jkinnarney@wrvsu.org              E-MAIL: croach@townshendschool.org
PHONE NUMBER: (802) 765-4351              PHONE NUMBER: (802) 365-7506
243 Vt Route 132                          66 Common Road Route 30
South Strafford, VT 05070                 Townshend, VT 05353

Stratton School District                  Troy School District
SUPERINTENDENT: William Anton             SUPERINTENDENT: John Castle
E-MAIL: wanton@windhamcentral.org         E-MAIL: john.castle@ncsuvt.org
PHONE NUMBER: (802)365-7651               PHONE NUMBER: (802) 988-2565
13 Timson Hill Road                       126 Main Street
Newfane, VT 05345                         North Troy, VT 05859

Sudbury School District                   Tunbridge School District
SUPERINTENDENT: Jeanne Collins            SUPERINTENDENT: Jamie Kinnarney
E-MAIL: jcollins@rnesu.org                E-MAIL: jkinnarney@wrvsu.org
PHONE NUMBER: (802) 623-7771              PHONE NUMBER: (802) 889-3310
31 Schoolhouse Road                       523 Route 110
Sudbury, VT 05733                         Tunbridge, VT 05077

Sunderland School District                Twinfield Usd #33
SUPERINTENDENT: Randi Lowe                SUPERINTENDENT: Mark Tucker
E-MAIL: rlowe@brsu.org                    E-MAIL: mark.tucker@ccsuvt.net
PHONE NUMBER: (802) 375-6100              PHONE NUMBER: (802) 426-3213
98 Bear Ridge Road                        106 Nasmith Brook Road
Sunderland, VT 05250                      Plainfield, VT 05667

Sutton School District                    Two Rivers Supervisory Union
SUPERINTENDENT: Jennifer Botzojorns       SUPERINTENDENT: Lauren Fierman
E-MAIL: jbotzojorns@cnsuschools.org       E-MAIL: lauren.fierman@trsu.org
PHONE NUMBER: (802) 467-3492              PHONE NUMBER: (802) 875-3365
95 Underpass Road                         609 Vt Route 103
Sutton, VT 05867                          Ludlow, VT 05149

Swanton School District                   Uhsd #32
SUPERINTENDENT: Julie Regimbal            SUPERINTENDENT: Steven Pate
E-MAIL: julie.regimbal@mvsdschools.org    E-MAIL: sdpate@u32.org
PHONE NUMBER: (802) 868-5346              PHONE NUMBER: (802) 229-0321
24 Fourth Street                          930 Gallison Hill Road
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 895 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Montpelier, VT 05602                      East Corinth, VT 05040

Underhill Incorporated School District    Waitsfield School District
SUPERINTENDENT: John Alberghini           SUPERINTENDENT: Brigid Nease
E-MAIL: john.alberghini@mmuusd.org        E-MAIL: bnease@huusd.org
PHONE NUMBER: (802) 899-4680              PHONE NUMBER: (802) 496-3643
10 River Road                             3951 Main Street
Jericho, VT 05465                         Waitsfield, VT 05673

Underhill Town School District            Walden School District
SUPERINTENDENT: Jenn Cote                 SUPERINTENDENT: Mark Tucker
E-MAIL: jenn.cote@mmuusd.org              E-MAIL: mark.tucker@ccsuvt.net
PHONE NUMBER: (802) 899-4676              PHONE NUMBER: (802) 563-3000
6 Irish Settlement Road                   135 Cahoon Farm Road
Underhill Center, VT 05490                Walden, VT 05873

Vergennes School District                 Wallingford School District
SUPERINTENDENT: Sheila Soule              SUPERINTENDENT: David Younce
E-MAIL: ssoule@anwsd.org                  E-MAIL: dyounce@rssu.org
PHONE NUMBER: (802) 877-3332              PHONE NUMBER: (802) 446-2141
15 North Main Street                      126 School Street
Vergennes, VT 05491                       Wallingford, VT 05773

Vergennes Uesd #44                        Wardsboro School District
SUPERINTENDENT: Sheila Soule              SUPERINTENDENT: Tammy Bates
E-MAIL: ssoule@anwsd.org                  E-MAIL: tbates@wardsboroschool.org
PHONE NUMBER: (802) 877-3761              PHONE NUMBER: (802) 896-6210
43 East Street                            70 School Road
Vergennes, VT 05491                       Wardsboro, VT 05355

Vergennes Uhsd #5                         Warners Grant School District
SUPERINTENDENT: Stephanie Taylor          SUPERINTENDENT: Karen Conroy
E-MAIL: staylor@anwsd.org                 E-MAIL: kconroy@ensuvt.org
PHONE NUMBER: (802) 877-2938              PHONE NUMBER: (802)266-3330
50 Monkton Road                           318 Christian Hill Road
Vergennes, VT 05491                       Canaan, VT 05903

Vernon School District                    Warren School District
SUPERINTENDENT: Mary Ross                 SUPERINTENDENT: Brigid Nease
E-MAIL: mross@wsesu.org                   E-MAIL: bnease@huusd.org
PHONE NUMBER: (802) 254-5373              PHONE NUMBER: (802) 496-2487
381 Governor Hunt Road                    293 School Road
Vernon, VT 05354                          Warren, VT 05674

Victory School District                   Warrens Grant School District
SUPERINTENDENT: Karen Conroy              SUPERINTENDENT: Karen Conroy
E-MAIL: kconroy@ensuvt.org                E-MAIL: kconroy@ensuvt.org
PHONE NUMBER: (802)695-3373               PHONE NUMBER: (802)266-3330
335 Main Street                           318 Christian Hill Road
Concord, VT 05824                         Canaan, VT 05903

Waits River Valley Usd #36                Washington Central Supervisory Union
SUPERINTENDENT: Carlotta Perantoni        SUPERINTENDENT: Bryan Olkowski
E-MAIL: cperantoni@wrvschool.org          E-MAIL: bolkowski@u32.org
PHONE NUMBER: (802) 439-5534              PHONE NUMBER: (802) 229-0553
6 Waits River Valley Road                 1130 Gallison Hill Road
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 896 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Montpelier, VT 05602                      Fair Haven, VT 05743

Washington School District                West Rutland School District
SUPERINTENDENT: Susette Bollard           SUPERINTENDENT: Christopher Sell
E-MAIL: sbollard@cvsu.org                 E-MAIL: christopher.sell@grcsu.org
PHONE NUMBER: (802) 883-2312              PHONE NUMBER: (802) 438-2288
72 School Lane                            713 Main Street
Washington, VT 05675                      West Rutland, VT 05777

Washington South Supervisory Union        West Windsor School District
SUPERINTENDENT: Susette Bollard           SUPERINTENDENT: David Baker
E-MAIL: sbollard@cvsu.org                 E-MAIL: dbaker@wsesu.net
PHONE NUMBER: (802) 485-7755              PHONE NUMBER: (802) 484-3344
37 Cross Street                           108 Brownsville Hartland Road
Northfield, VT 05663                      Brownsville, VT 05037

Washington West Supervisory Union         Westfield School District
SUPERINTENDENT: Brigid Nease              SUPERINTENDENT: John Castle
E-MAIL: bnease@huusd.org                  E-MAIL: john.castle@ncsuvt.org
PHONE NUMBER: (802) 496-2272              PHONE NUMBER: (802) 334-7372
340 Mad River Park Suite 7                338 Highland Avenue Suite 4
Waitsfield, VT 05673                      Newport, VT 05855

Waterford School District                 Westford School District
SUPERINTENDENT: Mark Tucker               SUPERINTENDENT: Marcie Lewis
E-MAIL: mark.tucker@ccsuvt.net            E-MAIL: mlewis@ccsuvt.org
PHONE NUMBER: (802) 748-9393              PHONE NUMBER: (802) 878-5932
276 Duck Pond Road                        146 Brookside Road
Waterford, VT 05819                       Westford, VT 05494

Waterville School District                Westminster School District
SUPERINTENDENT: Jan Epstein               SUPERINTENDENT: Christopher Pratt
E-MAIL: jepstein@wesvt.net                E-MAIL: chris.pratt@wnesu.com
PHONE NUMBER: (802) 644-2224              PHONE NUMBER: (802) 722-3241
3414 Vt Route 109                         301 School Street
Waterville, VT 05492                      Westminster, VT 05158

Weathersfield School District             Westmore School District
SUPERINTENDENT: David Baker               SUPERINTENDENT: Beverly Davis
E-MAIL: dbaker@wsesu.net                  E-MAIL: bdavis@ocsu.org
PHONE NUMBER: (802) 674-5400              PHONE NUMBER: (802)754-6945
School House Road                         Main Street
Ascutney, VT 05030                        Orleans, VT 05860

Wells School District                     Weybridge School District
SUPERINTENDENT: Christopher Sell          SUPERINTENDENT: Peter Burrows
E-MAIL: christopher.sell@grcsu.org        E-MAIL: pburrows@acsdvt.org
PHONE NUMBER: (802)645-0386               PHONE NUMBER: (802) 545-2113
135 VT Route 30                           210 Quaker Village Road
Wells, VT 05774                           Middlebury, VT 05753

West Haven School District                White River Valley Supervisory Union
SUPERINTENDENT: Neil Cavallaro            SUPERINTENDENT: Jamie Kinnarney
E-MAIL: neil.cavallaro@whschools.org      E-MAIL: jkinnarney@wrvsu.org
PHONE NUMBER: (802)265-4905               PHONE NUMBER: (802) 763-8840
3 North Park Place                        3590 Vt Route 14
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 897 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


South Royalton, VT 05068                      Bellows Falls, VT 05101

Whiting School District                       Windham School District
SUPERINTENDENT: Rod Driscoll                  SUPERINTENDENT: William Anton
E-MAIL: rdriscoll@rnesu.org                   E-MAIL: wanton@windhamcentral.org
PHONE NUMBER: (802) 623-7991                  PHONE NUMBER: (802) 874-4159
87 South Main Street                          5940 Windham Hill Road
Whiting, VT 05778                             Windham, VT 05359

Whitingham School District                    Windham Southeast Supervisory Union
SUPERINTENDENT: Barbara Montroll              SUPERINTENDENT: Lyle Holiday
E-MAIL: bmontroll@wswsu49.org                 E-MAIL: lholiday@wsesu.org
PHONE NUMBER: (802) 368-2880                  PHONE NUMBER: (802) 254-3731
4299 Route 100                                53 Green Street
Jacksonville, VT 05342                        Brattleboro, VT 05301

Whitingham/wilmington Joint School District   Windham Southwest Supervisory Union
SUPERINTENDENT: Barbara Montroll              SUPERINTENDENT: Barbara Montroll
E-MAIL: bmontroll@wswsu49.org                 E-MAIL: bmontroll@wswsu49.org
PHONE NUMBER: (802) 464-1300                  PHONE NUMBER: (802) 464-1300
4299 Route 100                                211 Route 9 West
Jacksonville, VT 05342                        Wilmington, VT 05363

Williamstown School District                  Windsor Central Supervisory Union
SUPERINTENDENT: Susette Bollard               SUPERINTENDENT: Sherry Sousa
E-MAIL: sbollard@cvsu.org                     E-MAIL: ssousa@wcsu.net
PHONE NUMBER: (802) 433-5350                  PHONE NUMBER: (802) 457-1213
120 Hebert Road                               70 Amsden Way
Williamstown, VT 05679                        Woodstock, VT 05091

Williston School District                     Windsor School District
SUPERINTENDENT: Greg Marino                   SUPERINTENDENT: David Baker
E-MAIL: gmarino@cvsdvt.org                    E-MAIL: dbaker@wsesu.net
PHONE NUMBER: (802) 878-2762                  PHONE NUMBER: (802) 674-2310
195 Central School Drive                      127 State Street
Williston, VT 05495                           Windsor, VT 05089

Wilmington School District                    Windsor Southeast Supervisory Union
SUPERINTENDENT: Barbara Montroll              SUPERINTENDENT: David Baker
E-MAIL: bmontroll@wswsu49.org                 E-MAIL: dbaker@wsesu.net
PHONE NUMBER: (802) 464-1300                  PHONE NUMBER: (802) 674-2144
1 School Street                               105 Main Street Suite 200
Wilmington, VT 05363                          Windsor, VT 05089

Windham Central Supervisory Union             Winhall School District
SUPERINTENDENT: William Anton                 SUPERINTENDENT: Peter Ahlfeld
E-MAIL: wanton@windhamcentral.org             E-MAIL: pahlfeld@themountainschool.org
PHONE NUMBER: (802) 365-9510                  PHONE NUMBER: (802) 365-7651
1219 Vt Route 30                              13 Timson Hill Road
Townshend, VT 05353                           Newfane, VT 05345

Windham Northeast Supervisory Union           Winooski School District
SUPERINTENDENT: Christopher Pratt             SUPERINTENDENT: Sean Mcmannon
E-MAIL: chris.pratt@wnesu.com                 E-MAIL: smcmannon@wsdvt.org
PHONE NUMBER: (802) 463-1612                  PHONE NUMBER: (802) 655-3530
25 Cherry Street                              80 Normand Street
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 898 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Winooski, VT 05404                        Worcester, VT 05682

Winooski Supervisory District             Aberdeen School District
SUPERINTENDENT: Sean Mcmannon             SUPERINTENDENT: Alicia Henderson
E-MAIL: smcmannon@wsdvt.org               E-MAIL: ahenderson@asd5.org
PHONE NUMBER: (802) 655-0485              PHONE NUMBER: (360) 538-2002
60 Normand Street                         216 N G St
Winooski, VT 05404                        Aberdeen, WA 98520

Wolcott School District                   Adna School District
SUPERINTENDENT: Matthew Foster            SUPERINTENDENT: James Forrest
E-MAIL: mfoster@ossu.org                  E-MAIL: forrestj@adnaschools.org
PHONE NUMBER: (802) 472-6551              PHONE NUMBER: (360) 748-0362
320 School Hill Drive                     179 Dieckman Rd
Wolcott, VT 05680                         Adna, WA 98522

Woodbury School District                  Almira School District
SUPERINTENDENT: Amy Masse                 SUPERINTENDENT: Shauna Schmerer
E-MAIL: amasse@ossu.org                   E-MAIL: sschmerer@almirasd.org
PHONE NUMBER: (802) 472-5715              PHONE NUMBER: (509) 629-2414
63 Valley Lake Road                       310 S 3Rd St
Woodbury, VT 05681                        Almira, WA 99103

Woodford School District                  Anacortes School District
SUPERINTENDENT: James Culkeen             SUPERINTENDENT: Justin Irish
E-MAIL: james.culkeen@svsu.org            E-MAIL: jirish@asd103.org
PHONE NUMBER: (802) 442-4071              PHONE NUMBER: (360) 293-1200
995 Vt Route 9                            2200 M Ave
Bennington, VT 05201                      Anacortes, WA 98221

Woodside Juvenile Rehabilitation Center   Arlington School District
SUPERINTENDENT: Jay Simons                SUPERINTENDENT: Chrys Sweeting
E-MAIL: jay.simons@vermont.gov            E-MAIL: csweeting@asd.wednet.edu
PHONE NUMBER: (802) 655-4990              PHONE NUMBER: (360) 618-6200
26 Woodside Drive                         315 N French Ave
Colchester, VT 05446                      Arlington, WA 98223

Woodstock School District                 Asotin-anatone School District
SUPERINTENDENT: Sherry Sousa              SUPERINTENDENT: Dale Bonfield
E-MAIL: ssousa@wcsu.net                   E-MAIL: dbonfield@aasd.wednet.edu
PHONE NUMBER: 802-457-1213                PHONE NUMBER: (509) 243-1100
70 Amsden Way                             314 First St
Woodstock, VT 05091                       Asotin, WA 99402

Woodstock Uhsd #4                         Auburn School District
SUPERINTENDENT: Sherry Sousa              SUPERINTENDENT: Alan Spicciati
E-MAIL: ssousa@wcsu.net                   E-MAIL: aspicciati@auburn.wednet.edu
PHONE NUMBER: (802) 457-1317              PHONE NUMBER: (253) 931-4900
100 Amsden Way                            915 4Th St Ne
Woodstock, VT 05091                       Auburn, WA 98002

Worcester School District                 Bainbridge Island School District
SUPERINTENDENT: Bryan Olkowski            SUPERINTENDENT: Peter Knudsen
E-MAIL: bolkowski@u32.org                 E-MAIL: pbangknudsen@bisd303.org
PHONE NUMBER: (802) 223-5656              PHONE NUMBER: (206) 842-4714
24 Calais Road                            8489 Madison Ave Ne
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 899 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Bainbridge Island, WA 98110                CURTIS, WA 98538

Battle Ground School District              Bremerton School District
SUPERINTENDENT: Mark Ross                  SUPERINTENDENT: Aaron Leavell
E-MAIL: ross.mark@battlegroundps.org       E-MAIL: aaron.leavell@bremertonschools.org
PHONE NUMBER: (360) 885-5300               PHONE NUMBER: (360) 473-1000
11104 Ne 149Th St                          134 Marion Ave N
Battle Ground, WA 98604                    Bremerton, WA 98312

Bellevue School District                   Brewster School District
SUPERINTENDENT: Ivan Duran                 SUPERINTENDENT: Eric Driessen
E-MAIL: durani@bsd405.org                  E-MAIL: edriessen@brewster.wednet.edu
PHONE NUMBER: (425) 456-4000               PHONE NUMBER: (509) 689-3418
12111 Ne 1St St                            503 S 7Th St
Bellevue, WA 98005                         Brewster, WA 98812

Bellingham School District                 Bridgeport School District
SUPERINTENDENT: Greg Baker                 SUPERINTENDENT: Scott Satler
E-MAIL: greg.baker@bellinghamschools.org   E-MAIL: ssattler@bsd75.org
PHONE NUMBER: (360) 676-6400               PHONE NUMBER: (509) 686-5656
1306 Dupont St                             1300 Douglas Ave
Bellingham, WA 98225                       Bridgeport, WA 98813

Benge School District                      Brinnon School District
SUPERINTENDENT: Robert Moore               SUPERINTENDENT: Patricia Beathard
E-MAIL: bob.moore@benge.wednet.edu         E-MAIL: pbeathard@bsd46.org
PHONE NUMBER: (509) 887-2370               PHONE NUMBER: (360) 796-4646
2978 E Benge Winona Rd                     46 Schoolhouse Rd
Benge, WA 99105                            Brinnon, WA 98320

Bethel School District                     Burlington-edison School District
SUPERINTENDENT: Tom Seigel                 SUPERINTENDENT: Laurel Browning
E-MAIL: tseigel@bethelsd.org               E-MAIL: lbrowning@be.wednet.edu
PHONE NUMBER: (253) 683-6000               PHONE NUMBER: (360) 757-3311
516 176Th St E                             927 E Fairhaven Ave
Spanaway, WA 98387                         Burlington, WA 98233

Bickleton School District                  Camas School District
SUPERINTENDENT: Tom Whitmore               SUPERINTENDENT: Jeff Snell
E-MAIL: twhitmore@bickletonschools.org     E-MAIL: jeff.snell@camas.wednet.edu
PHONE NUMBER: (509) 896-5473               PHONE NUMBER: (360) 335-3000
100 Market St                              841 Ne 22Nd Ave
Bickleton, WA 99322                        Camas, WA 98607

Blaine School District                     Cape Flattery School District
SUPERINTENDENT: Christopher Granger        SUPERINTENDENT: Michelle Parkin
E-MAIL: cgranger@blainesd.org              E-MAIL: mparkin@cfsd.wednet.edu
PHONE NUMBER: (360) 332-5881               PHONE NUMBER: (360) 963-2329
765 H Street                               13193 Hwy 112
Blaine, WA 98230                           Sekiu, WA 98381

Boistfort School District                  Carbonado School District
SUPERINTENDENT: Chris Clark                SUPERINTENDENT: Scott Hubbard
E-MAIL: cclark@boistfort.k12.wa.us         E-MAIL: shubbard@carbonado.k12.wa.us
PHONE NUMBER: (360)245-3343                PHONE NUMBER: (360) 829-0121
983 BOISTFORT RD                           427 4Th St
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 900 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Carbonado, WA 98323                       Chehalis, WA 98532

Cascade School District                   Cheney School District
SUPERINTENDENT: Tracey Edou               SUPERINTENDENT: Robert Roettger
E-MAIL: tbeckendorfedou@cascadesd.org     E-MAIL: rroettger@cheneysd.org
PHONE NUMBER: (509) 548-5885              PHONE NUMBER: (509) 559-4599
330 Evans St                              12414 S Andrus Rd
Leavenworth, WA 98826                     Cheney, WA 99004

Cashmere School District                  Chewelah School District
SUPERINTENDENT: Glenn Johnson             SUPERINTENDENT: Chris Reykdal
E-MAIL: gjohnson@cashmere.wednet.edu      E-MAIL: creykdal@chewelahk12.us
PHONE NUMBER: (509) 782-3355              PHONE NUMBER: (509) 685-6800
210 S Division St                         210 N Park St
Cashmere, WA 98815                        Chewelah, WA 99109

Castle Rock School District               Chief Leschi School
SUPERINTENDENT: Ryan Greene               SUPERINTENDENT: Marc Brouillet
E-MAIL: rgreene@crschools.org             E-MAIL: marc.brouillet@leschischools.org
PHONE NUMBER: (360) 501-2940              PHONE NUMBER: (253) 445-6000
600 Huntington Ave S                      5625 52Nd Street East
Castle Rock, WA 98611                     Puyallup, WA 98371

Centerville School District               Chimacum School District
SUPERINTENDENT: Ann Varkados              SUPERINTENDENT: Rick Thompson
E-MAIL: avarkados@centervilleschool.org   E-MAIL: rick_thompson@csd49.org
PHONE NUMBER: (509) 773-4893              PHONE NUMBER: (360) 732-4090
2315 Centerville Hwy                      91 W Valley Rd
Centerville, WA 98613                     Chimacum, WA 98325

Central Kitsap School District            Clarkston School District
SUPERINTENDENT: Erin Prince               SUPERINTENDENT: Thaynan Knowlton
E-MAIL: erinp@ckschools.org               E-MAIL: knowltont@csdk12.org
PHONE NUMBER: (360) 662-1610              PHONE NUMBER: (509) 758-2531
9210 Silverdale Way Nw                    1294 Chestnut Ave
Silverdale, WA 98383                      Clarkston, WA 99403

Central Valley School District            Cle Elum-roslyn School District
SUPERINTENDENT: Ben Small                 SUPERINTENDENT: Michelle Cybula
E-MAIL: bsmall@cvsd.org                   E-MAIL: kuss-cybulam@cersd.org
PHONE NUMBER: (509) 228-5400              PHONE NUMBER: (509) 649-4850
19307 E Cataldo Ave                       2690 State Route 903
Greenacres, WA 99016                      Cle Elum, WA 98922

Centralia School District                 Clover Park School District
SUPERINTENDENT: Lisa Grant                SUPERINTENDENT: Ron Banner
E-MAIL: lgrant@centralia.wednet.edu       E-MAIL: supt@cloverpark.k12.wa.us
PHONE NUMBER: (360) 330-7600              PHONE NUMBER: (253) 583-5000
2320 Borst Ave                            10903 Gravelly Lake Dr Sw
Centralia, WA 98531                       Lakewood, WA 98499

Chehalis School District                  Clover Park Technical College
SUPERINTENDENT: Ed Rothlin                SUPERINTENDENT: Joyce Loveday
E-MAIL: erothlin@chehalisschools.org      E-MAIL: joyce.loveday@cptc.edu
PHONE NUMBER: (360) 807-7200              PHONE NUMBER: (253) 589-5800
310 Sw 16Th St                            4500 Steilacoom Blvd Sw
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 901 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Lakewood, WA 98499                          Concrete, WA 98237

Colfax School District                      Conway School District
SUPERINTENDENT: Jerry Pugh                  SUPERINTENDENT: Jeff Cravy
E-MAIL: jerry.pugh@csd300.com               E-MAIL: jcravy@conway.k12.wa.us
PHONE NUMBER: (509) 397-3042                PHONE NUMBER: (360) 445-5785
1110 N Morton St                            19710 State Route 534
Colfax, WA 99111                            Mount Vernon, WA 98274

College Place School District               Cosmopolis School District
SUPERINTENDENT: James Fry                   SUPERINTENDENT: Cherie Patterson
E-MAIL: jfry@cpps.org                       E-MAIL: cpatterson@cosmopolisschool.com
PHONE NUMBER: (509) 525-4827                PHONE NUMBER: (360) 532-7181
1755 S College Ave                          1439 Fourth Street
College Place, WA 99324                     Cosmopolis, WA 98537

Colton School District                      Coulee-hartline School District
SUPERINTENDENT: Paul Clark                  SUPERINTENDENT: Jim Evans
E-MAIL: pclark@colton.k12.wa.us             E-MAIL: jevans@achsd.org
PHONE NUMBER: (509) 229-3385                PHONE NUMBER: (509) 632-5231
706 Union                                   410 W Locust St
Colton, WA 99113                            Coulee City, WA 99115

Columbia (stevens) School District          Coupeville School District
SUPERINTENDENT: Greg Price                  SUPERINTENDENT: Steve King
E-MAIL: gprice@columbia206.net              E-MAIL: sking@coupeville.k12.wa.us
PHONE NUMBER: (509) 722-3311                PHONE NUMBER: (360) 678-2400
4961 B Hunters Shop Rd                      501 S Main St
Hunters, WA 99137                           Coupeville, WA 98239

Columbia (walla Walla) School District      Crescent School District
SUPERINTENDENT: Todd Hilberg                SUPERINTENDENT: Dave Bingham
E-MAIL: todd.hilberg@csd400.org             E-MAIL: daveb@crescent.wednet.edu
PHONE NUMBER: (509) 547-2136                PHONE NUMBER: (360) 928-3311
755 Maple St                                50350 Hwy 112
Burbank, WA 99323                           Joyce, WA 98343

Colville School District                    Curlew School District
SUPERINTENDENT: Pete Lewis                  SUPERINTENDENT: John Glenewinkel
E-MAIL: pete.lewis@colsd.org                E-MAIL: jgwinkel@curlew.wednet.edu
PHONE NUMBER: (509) 684-7850                PHONE NUMBER: (509) 779-4931
217 S Hofstetter St                         47 Curlew School Rd
Colville, WA 99114                          Curlew, WA 99118

Community Colleges Of Spokane               Cusick School District
SUPERINTENDENT: Christine Johnson           SUPERINTENDENT: Don Hawpe
E-MAIL: christine.johnson@ccs.spokane.edu   E-MAIL: dhawpe@cusick.wednet.edu
PHONE NUMBER: (509) 434-5162                PHONE NUMBER: (509) 445-1125
501 N Riverpoint Blvd                       305 Monumental Way
Spokane, WA 99217                           Cusick, WA 99119

Concrete School District                    Damman School District
SUPERINTENDENT: Wayne Barrett               SUPERINTENDENT: Marsha Smith
E-MAIL: wbarrett@concrete.k12.wa.us         E-MAIL: hats2many@aol.com
PHONE NUMBER: (360) 853-4000                PHONE NUMBER: (509) 962-9079
45389 Airport Way Rm 103                    3600 Umptanum Rd
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 902 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Ellensburg, WA 98926                      Yakima, WA 98901

Darrington School District                Eastmont School District
SUPERINTENDENT: Buck Marsh                SUPERINTENDENT: Garn Christensen
E-MAIL: bmarsh@dsd.k12.wa.us              E-MAIL: christenseng@eastmont206.org
PHONE NUMBER: (360) 436-1323              PHONE NUMBER: (509) 884-7169
1065 Fir St                               460 9Th St Ne
Darrington, WA 98241                      East Wenatchee, WA 98802

Davenport School District                 Easton School District
SUPERINTENDENT: James Kowalkowski         SUPERINTENDENT: Patrick Dehuff
E-MAIL: jkowalkowski@davenportsd.org      E-MAIL: dehuffp@easton.wednet.edu
PHONE NUMBER: (509) 725-1481              PHONE NUMBER: (509) 656-2317
801 7Th Street                            1893 Railroad St
Davenport, WA 99122                       Easton, WA 98925

Dayton School District                    Eatonville School District
SUPERINTENDENT: Guy Strot                 SUPERINTENDENT: Krestin Bahr
E-MAIL: guys@daytonsd.org                 E-MAIL: krestin_bahr@eatonville.wednet.edu
PHONE NUMBER: (509) 382-2543              PHONE NUMBER: (360) 879-1000
609 S 2Nd St                              200 Lynch St W
Dayton, WA 99328                          Eatonville, WA 98328

Deer Park School District                 Edmonds School District
SUPERINTENDENT: Travis Hanson             SUPERINTENDENT: Kristine Mcduffy
E-MAIL: travis.hanson@dpsdmail.org        E-MAIL: mcduffyk278@edmonds.wednet.edu
PHONE NUMBER: (509) 464-5500              PHONE NUMBER: (425) 431-7000
N. 428 Main                               20420 68Th Ave W
Deer Park, WA 99006                       Lynnwood, WA 98036

Dieringer School District                 Educational Service District 101
SUPERINTENDENT: Michael Farmer            SUPERINTENDENT: Mike Dunn
E-MAIL: mfarmer@dieringer.wednet.edu      E-MAIL: mdunn@esd101.net
PHONE NUMBER: (253) 862-2537              PHONE NUMBER: (509) 789-3800
1320 178Th Ave E                          4202 S Regal Street
Lake Tapps, WA 98391                      Spokane, WA 99223

Dixie School District                     Educational Service District 105
SUPERINTENDENT: Jacob Bang                SUPERINTENDENT: Kevin Chase
E-MAIL: jbang@dixiesd.org                 E-MAIL: kevin.chase@esd105.org
PHONE NUMBER: (509) 525-5339              PHONE NUMBER: (509) 575-2885
10520 E. Hwy. 12 PO Box 40                33 S 2Nd Ave
Dixie, WA 99329                           Yakima, WA 98902

East Valley School District (spokane)     Educational Service District 112
SUPERINTENDENT: Kelly Shea                SUPERINTENDENT: Tim Merlino
E-MAIL: sheak@evsd.org                    E-MAIL: tim.merlino@esd112.org
PHONE NUMBER: (509) 924-1830              PHONE NUMBER: (360) 750-7500
3830 N. Sullivan Road                     2500 Ne 65Th Ave
Spokane, WA 99216                         Vancouver, WA 98661

East Valley School District (yakima)      Educational Service District 113
SUPERINTENDENT: John Schieche             SUPERINTENDENT: Dana Anderson
E-MAIL: schieche.john@evsd90.org          E-MAIL: danderson@esd113.org
PHONE NUMBER: (509) 573-7300              PHONE NUMBER: (360) 464-6700
2002 Beaudry Rd                           6005 Tyee Dr Sw
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 903 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Tumwater, WA 98512                        Vancouver, WA 98661

Educational Service District 123          Evaline School District
SUPERINTENDENT: Darcy Weisner             SUPERINTENDENT: Kyle Macdonald
E-MAIL: dweisner@esd123.org               E-MAIL: kmacdonald@evalinesd.k12.wa.us
PHONE NUMBER: (509) 547-8441              PHONE NUMBER: (360) 785-3460
3918 W Court St                           111 Schoolhouse Rd
Pasco, WA 99301                           Winlock, WA 98596

Ellensburg School District                Everett Community College
SUPERINTENDENT: Jinger Haberer            SUPERINTENDENT: Daria Willis
E-MAIL: jinger.haberer@esd401.org         E-MAIL: dwillis@everettcc.edu
PHONE NUMBER: (509)925-8000               PHONE NUMBER: (425) 388-9100
1300 E 3RD AVE                            2000 Tower Street
ELLENSBURG, WA 98926                      Everett, WA 98201

Elma School District                      Everett School District
SUPERINTENDENT: Kevin Acuff               SUPERINTENDENT: Ian Saltzman
E-MAIL: kacuff@eagles.edu                 E-MAIL: isaltzman@everettsd.org
PHONE NUMBER: (360) 482-2822              PHONE NUMBER: (425) 385-4000
1235 Monte Elma Rd                        3900 Broadway
Elma, WA 98541                            Everett, WA 98201

Endicott School District                  Evergreen School District (clark)
SUPERINTENDENT: Bruce Porubek             SUPERINTENDENT: Mike Merlino
E-MAIL: bporubek@stjohn.wednet.edu        E-MAIL: michael.merlino@evergreenps.org
PHONE NUMBER: (509) 657-3523              PHONE NUMBER: (360) 604-4005
308 School Dr                             13501 Ne 28Th St
Endicott, WA 99125                        Vancouver, WA 98668

Entiat School District                    Evergreen School District (stevens)
SUPERINTENDENT: Miles Caples              SUPERINTENDENT: Bill Glidewell
E-MAIL: mcaples@entiatschools.org         E-MAIL: bglidewell@evergreen.k12.wa.us
PHONE NUMBER: (509) 784-1800              PHONE NUMBER: (509) 722-6084
2650 Entiat Way                           3341 Addy Gifford Rd
Entiat, WA 98822                          Gifford, WA 99131

Enumclaw School District                  Federal Way School District
SUPERINTENDENT: Shaun Carey               SUPERINTENDENT: Tammy Campbell
E-MAIL: shaun_carey@enumclaw.wednet.edu   E-MAIL: tcampbel@fwps.org
PHONE NUMBER: (360) 802-7100              PHONE NUMBER: (253) 945-2000
2929 Mcdougall Ave                        33330 8Th Ave S
Enumclaw, WA 98022                        Federal Way, WA 98003

Ephrata School District                   Ferndale School District
SUPERINTENDENT: Tim Payne                 SUPERINTENDENT: Linda Quinn
E-MAIL: tpayne@ephrataschools.org         E-MAIL: linda.quinn@ferndalesd.org
PHONE NUMBER: (509) 754-2474              PHONE NUMBER: (360) 383-9200
499 C St Nw                               6041 Vista Drive
Ephrata, WA 98823                         Ferndale, WA 98248

Esa 112                                   Fife School District
SUPERINTENDENT: Tim Merlino               SUPERINTENDENT: Kevin Alfano
E-MAIL: tim.merlino@esd112.org            E-MAIL: kalfano@fifeschools.com
PHONE NUMBER: (360)750-7500               PHONE NUMBER: (253) 284-1000
2500 NE 65th Avenue                       5802 20Th St E
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 904 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Tacoma, WA 98424                          Grandview, WA 98930

Finley School District                    Granger School District
SUPERINTENDENT: Lance Hahn                SUPERINTENDENT: Brian Hart
E-MAIL: lhahn@finleysd.org                E-MAIL: hartb@gsd.wednet.edu
PHONE NUMBER: (509) 586-3217              PHONE NUMBER: (509) 854-1515
224606 E Game Farm Rd                     701 E Ave
Kennewick, WA 99337                       Granger, WA 98932

Franklin Pierce School District           Granite Falls School District
SUPERINTENDENT: Lance Goodpaster          SUPERINTENDENT: Josh Middleton
E-MAIL: lgoodpaster@fpschools.org         E-MAIL: jmiddleton@gfalls.wednet.edu
PHONE NUMBER: (253) 298-3000              PHONE NUMBER: (360) 691-7717
315 129Th St S                            205 N Alder Ave
Tacoma, WA 98444                          Granite Falls, WA 98252

Freeman School District                   Grapeview School District
SUPERINTENDENT: Randy Russell             SUPERINTENDENT: Kurt Hilyard
E-MAIL: rrussell@freemansd.org            E-MAIL: khilyard@gsd54.org
PHONE NUMBER: (509) 291-3695              PHONE NUMBER: (360) 275-4921
15001 S Jackson Rd                        822 E Mason Benson Rd
Rockford, WA 99030                        Grapeview, WA 98546

Garfield School District                  Great Northern School District
SUPERINTENDENT: Zane Wells                SUPERINTENDENT: Jeff Baerwald
E-MAIL: zwells@garpal.net                 E-MAIL: jbaerwald@gnsd.k12.wa.us
PHONE NUMBER: (509) 878-1921              PHONE NUMBER: (509) 747-7714
810 N Third St                            3115 N Spotted Rd
Garfield, WA 99130                        Spokane, WA 99224

Glenwood School District                  Green Mountain School District
SUPERINTENDENT: Heather Gimlin            SUPERINTENDENT: Tyson Vogeler
E-MAIL: heather.gimlin@glenwoodsd.org     E-MAIL: tyson.vogeler@greenmountainschool.us
PHONE NUMBER: (509) 364-3438              PHONE NUMBER: (360) 225-7366
320 Bunnell St                            13105 Ne Grinnell Rd
Glenwood, WA 98619                        Woodland, WA 98674

Goldendale School District                Green River Community College
SUPERINTENDENT: Ellen Perconti            SUPERINTENDENT: George Frasier
E-MAIL: ellen.perconti@gsd404.org         E-MAIL: gfrasier@greenriver.edu
PHONE NUMBER: (509) 773-5177              PHONE NUMBER: (253) 833-9111
604 E. Brooks St                          12401 Se 320Th St
Goldendale, WA 98620                      Auburn, WA 98002

Grand Coulee Dam School District          Griffin School District
SUPERINTENDENT: Paul Turner               SUPERINTENDENT: Greg Woods
E-MAIL: pturner@gcdsd.org                 E-MAIL: gwoods@griffinschool.us
PHONE NUMBER: (509) 633-2143              PHONE NUMBER: (360) 866-2515
110 Stevens Ave                           6530 33Rd Ave Nw
Coulee Dam, WA 99116                      Olympia, WA 98502

Grandview School District                 Harrington School District
SUPERINTENDENT: Henry Strom               SUPERINTENDENT: Wayne Massie
E-MAIL: hmstrom@gsd200.org                E-MAIL: wmassie@harringtonsd.org
PHONE NUMBER: (509) 882-8500              PHONE NUMBER: (509) 253-4331
913 W 2Nd St                              100 S 1St St
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 905 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Harrington, WA 99134                        Issaquah, WA 98027

Highland School District                    Kahlotus School District
SUPERINTENDENT: Mark Anderson               SUPERINTENDENT: Mark Bitzer
E-MAIL: manderson@highland.wednet.edu       E-MAIL: markfbitzer@kahlotussd.org
PHONE NUMBER: (509) 678-8630                PHONE NUMBER: (509) 282-3338
17000 Summitview Rd                         100 W Martin St
Cowiche, WA 98923                           Kahlotus, WA 99335

Highline School District                    Kalama School District
SUPERINTENDENT: Susan Enfield               SUPERINTENDENT: Eric Nerison
E-MAIL: susan.enfield@highlineschools.org   E-MAIL: eric.nerison@kalama.k12.wa.us
PHONE NUMBER: (206) 631-3000                PHONE NUMBER: (360) 673-5282
15675 Ambaum Blvd Sw                        548 China Garden Rd
Burien, WA 98166                            Kalama, WA 98625

Hockinson School District                   Keller School District
SUPERINTENDENT: Steve Marshall              SUPERINTENDENT: Steve Gaub
E-MAIL: steve.marshall@hocksd.org           E-MAIL: sgaub@keller.k12.wa.us
PHONE NUMBER: (360) 448-6400                PHONE NUMBER: (509) 634-4325
17912 Ne 159Th St                           17 South School Road
Brush Prairie, WA 98606                     Keller, WA 99140

Hood Canal School District                  Kelso School District
SUPERINTENDENT: Nikki Cannon                SUPERINTENDENT: Mary Beth Tack
E-MAIL: ncannon@hoodcanalschool.org         E-MAIL: marybeth.tack@kelsosd.org
PHONE NUMBER: (360) 877-5463                PHONE NUMBER: (360) 501-1900
111 N State Route 106                       601 Crawford St
Shelton, WA 98584                           Kelso, WA 98626

Hoquiam School District                     Kennewick School District
SUPERINTENDENT: Mike Villarreal             SUPERINTENDENT: Traci Pierce
E-MAIL: mvillarreal@hoquiam.k12.wa.us       E-MAIL: traci.pierce@ksd.org
PHONE NUMBER: (360) 538-8200                PHONE NUMBER: (509) 222-5000
305 Simpson Ave                             1000 W. 4Th Avenue
Hoquiam, WA 98550                           Kennewick, WA 99336

Inchelium School District                   Kent School District
SUPERINTENDENT: Kim Spacek                  SUPERINTENDENT: Calvin Watts
E-MAIL: kspacek@inchelium.wednet.edu        E-MAIL: calvin.watts@kent.k12.wa.us
PHONE NUMBER: (509) 722-6181                PHONE NUMBER: (253) 373-7000
2 Hornet Avenue                             12033 Se 256Th St
Inchelium, WA 99138                         Kent, WA 98031

Index School District                       Kettle Falls School District
SUPERINTENDENT: Brad Jernberg               SUPERINTENDENT: Thaynan Knowlton
E-MAIL: bjernberg@index.k12.wa.us           E-MAIL: tknowlton@kfschools.org
PHONE NUMBER: (360) 793-1330                PHONE NUMBER: (509) 738-6625
436 Index Ave                               S 735 Meyers
Index, WA 98256                             Kettle Falls, WA 99141

Issaquah School District                    Kiona-benton City School District
SUPERINTENDENT: Ron Thiele                  SUPERINTENDENT: Pete Peterson
E-MAIL: thieler@issaquah.wednet.edu         E-MAIL: pete.peterson@kibesd.org
PHONE NUMBER: (425) 837-7000                PHONE NUMBER: (509) 588-2000
565 Nw Holly St                             1105 Dale Avenue
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 906 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Benton City, WA 99320                       Lake Stevens, WA 98258

Kittitas School District                    Lake Washington Institute Of Technology
SUPERINTENDENT: Mike Nollan                 SUPERINTENDENT: Amy Goings
E-MAIL: mike_nollan@ksd403.org              E-MAIL: amy.goings@lwtech.edu
PHONE NUMBER: (855) 380-8844                PHONE NUMBER: (425) 739-8100
505 N Pierce St                             11605 132Nd Ave Ne
Kittitas, WA 98934                          Kirkland, WA 98034

Klickitat School District                   Lake Washington School District
SUPERINTENDENT: Brian Freeman               SUPERINTENDENT: Traci Pierce
E-MAIL: brian.freeman@klickitatsd.org       E-MAIL: tpierce@lwsd.org
PHONE NUMBER: (509) 369-4145                PHONE NUMBER: (425) 936-1200
98 School Drive                             16250 Ne 74Th St
Klickitat, WA 98628                         Redmond, WA 98052

La Center School District                   Lakewood School District
SUPERINTENDENT: Dave Holmes                 SUPERINTENDENT: Scott Peacock
E-MAIL: dave.holmes@lacenterschools.org     E-MAIL: speacock@lwsd.wednet.edu
PHONE NUMBER: (360) 263-2131                PHONE NUMBER: (360) 652-4500
725 Highland Road                           17110 16Th Dr Ne
La Center, WA 98629                         North Lakewood, WA 98259

La Conner School District                   Lamont School District
SUPERINTENDENT: Whitney Meissner            SUPERINTENDENT: Todd Spear
E-MAIL: wmeissner@lc.k12.wa.us              E-MAIL: tspear@lamont.wednet.edu
PHONE NUMBER: (360) 466-3171                PHONE NUMBER: (509) 257-2463
305 N 6Th St                                602 Main St
La Conner, WA 98257                         Lamont, WA 99017

Lacrosse School District                    Liberty School District
SUPERINTENDENT: Doug Curtis                 SUPERINTENDENT: Brett Baum
E-MAIL: dcurtis@lacrossesd.k12.wa.us        E-MAIL: bbaum@libertysd.us
PHONE NUMBER: (509) 549-3591                PHONE NUMBER: (509) 624-4415
111 Hill Ave.                               29818 S North Pine Creek Rd
Lacrosse, WA 99143                          Spangle, WA 99031

Lake Chelan School District                 Lind School District
SUPERINTENDENT: Barry Depaoli               SUPERINTENDENT: Don Vanderholm
E-MAIL: depaolib@chelanschools.org          E-MAIL: dvanderholm@lrschools.org
PHONE NUMBER: (509) 682-3515                PHONE NUMBER: (509) 677-3481
303 E Johnson Ave                           206 W Third St
Chelan, WA 98816                            Lind, WA 99341

Lake Quinault School District               Longview School District
SUPERINTENDENT: Richard Dubois              SUPERINTENDENT: Dan Zorn
E-MAIL: rdubois@lakequinaultschools.org     E-MAIL: dzorn@longview.k12.wa.us
PHONE NUMBER: (360) 288-2260                PHONE NUMBER: (360) 575-7000
6130 Hwy 101 N                              2715 Lilac St
Amanda Park, WA 98526                       Longview, WA 98632

Lake Stevens School District                Loon Lake School District
SUPERINTENDENT: Amy Cook                    SUPERINTENDENT: Brad Van Dyne
E-MAIL: amybeth_cook@lkstevens.wednet.edu   E-MAIL: bvandyne@loonlakeschool.org
PHONE NUMBER: (425) 335-1500                PHONE NUMBER: (509) 233-2212
12309 22Nd St Ne                            4001 Maple St
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 907 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Loon Lake, WA 99148                       Manson, WA 98831

Lopez School District                     Mary M Knight School District
SUPERINTENDENT: Brian Auckland            SUPERINTENDENT: Matt Mallery
E-MAIL: bauckland@lopez.k12.wa.us         E-MAIL: mmallery@mmk.wednet.edu
PHONE NUMBER: (360) 468-2201              PHONE NUMBER: (360) 426-6767
86 School Rd                              2987 W Matlock Brady Rd
Lopez Island, WA 98261                    Elma, WA 98541

Lummi High School                         Marysville School District
SUPERINTENDENT: Kevin Villars             SUPERINTENDENT: Jason Thompson
E-MAIL: kevin.villars@lummi-k12.org       E-MAIL: jason_thompson@msd25.org
PHONE NUMBER: (360) 758-3148              PHONE NUMBER: (360) 965-0000
2334 Lummi Shore Road                     4220 80Th St Ne
Bellingham, WA 98226                      Marysville, WA 98270

Lummi Tribal School System                Mccleary School District
SUPERINTENDENT: Kevin Villars             SUPERINTENDENT: Shannon Ramsey
E-MAIL: kevin.villars@lummi-k12.org       E-MAIL: sramsey@mccleary.wednet.edu
PHONE NUMBER: (360) 758-4300              PHONE NUMBER: (360) 495-3204
2334 Lummi View Dr                        611 S Main St
Bellingham, WA 98226                      Mccleary, WA 98557

Lyle School District                      Mead School District
SUPERINTENDENT: Ann Varkados              SUPERINTENDENT: Shawn Woodward
E-MAIL: ann.varkados@lyleschools.org      E-MAIL: shawn.woodward@mead354.org
PHONE NUMBER: (509) 365-2191              PHONE NUMBER: (509) 465-6000
625 Keasey Street                         2323 E. Farwell Road
Lyle, WA 98635                            Mead, WA 99021

Lynden School District                    Medical Lake School District
SUPERINTENDENT: Jim Frey                  SUPERINTENDENT: Timothy Ames
E-MAIL: freyj@lynden.wednet.edu           E-MAIL: tames@mlsd.org
PHONE NUMBER: (360) 354-4443              PHONE NUMBER: (509) 565-3100
1203 Bradley Rd                           116 W Third St
Lynden, WA 98264                          Medical Lake, WA 99022

Mabton School District                    Mercer Island School District
SUPERINTENDENT: Joseph Castilleja         SUPERINTENDENT: Donna Colosky
E-MAIL: castillejaj@msd120.org            E-MAIL: donna.colosky@mercerislandschools.org
PHONE NUMBER: (509) 894-4852              PHONE NUMBER: (206) 236-3330
306 N Main                                4160 86Th Ave Se
Mabton, WA 98935                          Mercer Island, WA 98040

Mansfield School District                 Meridian School District
SUPERINTENDENT: Mike Messenger            SUPERINTENDENT: James Everett
E-MAIL: mmessenger@mansfield.wednet.edu   E-MAIL: jeverett@meridian.wednet.edu
PHONE NUMBER: (509) 683-1012              PHONE NUMBER: (360) 398-7111
491 Rd 14Ne                               214 W Laurel Rd
Mansfield, WA 98830                       Bellingham, WA 98226

Manson School District                    Methow Valley School District
SUPERINTENDENT: Matt Charlton             SUPERINTENDENT: Tom Venable
E-MAIL: mcharlton@manson.org              E-MAIL: tvenable@methow.org
PHONE NUMBER: (509) 687-3140              PHONE NUMBER: (509) 996-9205
135 S. Hill St.                           18 Twin Lakes Rd
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 908 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


Winthrop, WA 98862                       Deming, WA 98244

Mill A School District                   Mount Pleasant School District
SUPERINTENDENT: Bob Rogers               SUPERINTENDENT: Ray Griffin
E-MAIL: brogers@millaschool.org          E-MAIL: ray.griffin@mtpleasantschool.org
PHONE NUMBER: (509) 538-2522             PHONE NUMBER: (360) 835-3371
1142 Jessup Rd                           152 Marble Rd
Cook, WA 98605                           Washougal, WA 98671

Monroe School District                   Mount Vernon School District
SUPERINTENDENT: Justin Blasko            SUPERINTENDENT: Carl Bruner
E-MAIL: blaskoj@monroe.wednet.edu        E-MAIL: cbruner@mv.k12.wa.us
PHONE NUMBER: (360) 804-2500             PHONE NUMBER: (360) 428-6110
200 E Fremont St                         124 E Lawrence St
Monroe, WA 98272                         Mount Vernon, WA 98273

Montesano School District                Muckleshoot Tribal School
SUPERINTENDENT: Dan Winter               SUPERINTENDENT: John Lombardi
E-MAIL: dwinter@monteschools.org         E-MAIL:
PHONE NUMBER: (360) 249-3942             john.lombardi@muckleshoottribalschool.org
302 Church St N                          PHONE NUMBER: (253) 931-6709
Montesano, WA 98563                      15209 Se 376th St
                                         Auburn, WA 98092
Morton School District
SUPERINTENDENT: John Hannah              Mukilteo School District
E-MAIL: jhannah@morton.k12.wa.us         SUPERINTENDENT: Alison Brynelson
PHONE NUMBER: (360) 496-5300             E-MAIL: brynelsonax@mukilteo.wednet.edu
152 Westlake Ave                         PHONE NUMBER: (425) 356-1274
Morton, WA 98356                         9401 Sharon Dr
                                         Everett, WA 98204
Moses Lake School District
SUPERINTENDENT: Joshua Meek              Naches Valley School District
E-MAIL: jmeek@mlsd161.org                SUPERINTENDENT: Robert Bowman
PHONE NUMBER: (509) 766-2650             E-MAIL: rbowman@nvsd.org
920 W Ivy Ave                            PHONE NUMBER: (509) 653-2220
Moses Lake, WA 98837                     24 Shafer Ave
                                         Naches, WA 98937
Mossyrock School District
SUPERINTENDENT: Lisa Grant               Napavine School District
E-MAIL: lgrant@mossyrockschools.org      SUPERINTENDENT: Shane Schutz
PHONE NUMBER: (360) 983-3181             E-MAIL: sschutz@napavineschools.org
545 Williams St                          PHONE NUMBER: (360) 262-3303
Mossyrock, WA 98564                      413 E Park St
                                         Napavine, WA 98565
Mount Adams School District
SUPERINTENDENT: Curt Guaglianone         Naselle-grays River Valley School District
E-MAIL: cguaglianone@masd209.org         SUPERINTENDENT: Lisa Nelson
PHONE NUMBER: (509) 874-2611             E-MAIL: lnelson@naselleschools.org
621 Signal Peak Rd                       PHONE NUMBER: (360) 484-7121
White Swan, WA 98952                     793 State Route 4
                                         Naselle, WA 98638
Mount Baker School District
SUPERINTENDENT: Mary Sewright            Nespelem School District
E-MAIL: msewright@mtbaker.wednet.edu     SUPERINTENDENT: Effie Dean
PHONE NUMBER: (360) 383-2000             E-MAIL: edean@nsdeagles.org
4956 Deming Rd                           PHONE NUMBER: (509) 634-4541
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 909 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


229 School Loop Rd                               71 East Campus Drive
Nespelem, WA 99155                               Belfair, WA 98528

Newport School District                          North River School District
SUPERINTENDENT: David Smith                      SUPERINTENDENT: David Pickering
E-MAIL: smithdave@newportgriz.com                E-MAIL: dpickering@nr.k12.wa.us
PHONE NUMBER: (509) 447-3167                     PHONE NUMBER: (360) 532-3079
1380 W 5Th                                       2867 N River Rd
Newport, WA 99156                                Cosmopolis, WA 98537

Nine Mile Falls School District                  North Thurston Public Schools
SUPERINTENDENT: Brian Talbott                    SUPERINTENDENT: Debra Clemens
E-MAIL: btalbott@9mile.org                       E-MAIL: dclemens@nthurston.k12.wa.us
PHONE NUMBER: (509) 340-4300                     PHONE NUMBER: (360) 412-4400
10110 W Charles Rd                               305 College St Ne
Nine Mile Falls, WA 99026                        Lacey, WA 98516

Nooksack Valley School District                  Northport School District
SUPERINTENDENT: Mark Johnson                     SUPERINTENDENT: Don Baribault
E-MAIL: mark.johnson@nv.k12.wa.us                E-MAIL: dbaribault@northportschools.org
PHONE NUMBER: (360) 988-4754                     PHONE NUMBER: (509) 732-4441
3326 E Badger Rd                                 404 10Th St
Everson, WA 98247                                Northport, WA 99157

North Beach School District                      Northshore School District
SUPERINTENDENT: Andrew Kelly                     SUPERINTENDENT: Michelle Reid
E-MAIL: akelly@northbeachschools.org             E-MAIL: mreid@nsd.org
PHONE NUMBER: (360) 289-2447                     PHONE NUMBER: (425) 408-6000
2652 St Route 109 Ocean City                     3330 Monte Villa Parkway
Ocean Shores, WA 98569                           Bothell, WA 98021

North Central Educational Service District 171   Northwest Educational Service District 189
SUPERINTENDENT: Michelle Price                   SUPERINTENDENT: Larry Francois
E-MAIL: michellep@ncesd.org                      E-MAIL: lfrancois@nwesd.org
PHONE NUMBER: (509) 665-2610                     PHONE NUMBER: (360) 299-4000
430 Olds Station Rd                              1601 R Ave
Wenatchee, WA 98801                              Anacortes, WA 98221

North Franklin School District                   Oak Harbor School District
SUPERINTENDENT: James Jacobs                     SUPERINTENDENT: Lance Gibbon
E-MAIL: jjacobs@nfsd.org                         E-MAIL: lgibbon@ohsd.net
PHONE NUMBER: (509) 234-2021                     PHONE NUMBER: (360) 279-5000
1100 W Clark St                                  350 S Oak Harbor St
Connell, WA 99326                                Oak Harbor, WA 98277

North Kitsap School District                     Oakesdale School District
SUPERINTENDENT: Laurynn Evans                    SUPERINTENDENT: Jake Dingman
E-MAIL: levans@nkschools.org                     E-MAIL: jdingman@gonighthawks.net
PHONE NUMBER: (360) 396-3000                     PHONE NUMBER: (509) 285-5296
18360 Caldart Ave Ne                             First & Mccoy
Poulsbo, WA 98370                                Oakesdale, WA 99158

North Mason School District                      Oakville School District
SUPERINTENDENT: Dana Rosenbach                   SUPERINTENDENT: Rich Staley
E-MAIL: drosenbach@northmasonschools.org         E-MAIL: rstaley@oakvilleschools.org
PHONE NUMBER: (360) 277-2300                     PHONE NUMBER: (360) 273-0171
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 910 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


103 School St                               619 W Bartlett Ave
Oakville, WA 98568                          Omak, WA 98841

Ocean Beach School District                 Onalaska School District
SUPERINTENDENT: Amy Huntley                 SUPERINTENDENT: Jeff Davis
E-MAIL: amy.huntley@oceanbeachschools.org   E-MAIL: jdavis@onysd.wednet.edu
PHONE NUMBER: (360) 642-3739                PHONE NUMBER: (360) 978-4111
500 Washington Ave S                        540 Carlisle Ave
Long Beach, WA 98631                        Onalaska, WA 98570

Ocosta School District                      Onion Creek School District
SUPERINTENDENT: Heather Sweet               SUPERINTENDENT: Rebekah Angus
E-MAIL: hsweet@ocosta.org                   E-MAIL: rangus@ocsd30.org
PHONE NUMBER: (360) 268-9125                PHONE NUMBER: (509) 732-4240
2580 S Montesano St                         2006 Lotze Creek Rd
Westport, WA 98595                          Colville, WA 99114

Odessa School District                      Orcas Island School District
SUPERINTENDENT: Dan Read                    SUPERINTENDENT: Eric Webb
E-MAIL: readd@odessa.wednet.edu             E-MAIL: ewebb@orcas.k12.wa.us
PHONE NUMBER: (509) 982-2668                PHONE NUMBER: (360) 376-2284
311 S First St                              557 School Rd
Odessa, WA 99159                            Eastsound, WA 98245

Office Of The Governor (sch For Blind)      Orchard Prairie School District
SUPERINTENDENT: Scott Mccallum              SUPERINTENDENT: Duane Reidenbach
E-MAIL: scott.mccallum@wssb.wa.gov          E-MAIL: dreidenbach@orchardprairie.org
PHONE NUMBER: (360) 696-6321                PHONE NUMBER: (509) 467-9517
2214 E. 13Th Street                         7626 N Orchard Prairie Rd
Vancouver, WA 98661                         Spokane, WA 99217

Okanogan School District                    Orient School District
SUPERINTENDENT: Ashley Goetz                SUPERINTENDENT: Sherry Cowbrough
E-MAIL: agoetz@oksd.wednet.edu              E-MAIL: sherry.cowbrough@orientsd.org
PHONE NUMBER: (509) 422-3629                PHONE NUMBER: (509) 684-6873
244 5Th Ave South                           374 4Th Avenue
Okanogan, WA 98840                          Orient, WA 99160

Olympia School District                     Orondo School District
SUPERINTENDENT: Patrick Murphy              SUPERINTENDENT: Ismael Vivanco
E-MAIL: pmurphy@osd.wednet.edu              E-MAIL: ivivanco@orondo.wednet.edu
PHONE NUMBER: (360) 596-6100                PHONE NUMBER: (509) 784-2443
1113 Legion Way Se                          100 Orondo School Rd
Olympia, WA 98501                           Orondo, WA 98843

Olympic Educational Service District 114    Oroville School District
SUPERINTENDENT: Greg Lynch                  SUPERINTENDENT: Jeff Hardesty
E-MAIL: glynch@oesd.wednet.edu              E-MAIL: jeff.hardesty@oroville.wednet.edu
PHONE NUMBER: (360) 479-0993                PHONE NUMBER: (509) 476-2281
105 National Ave N                          816 Juniper
Bremerton, WA 98312                         Oroville, WA 98844

Omak School District                        Orting School District
SUPERINTENDENT: Kenneth Swanson             SUPERINTENDENT: Tony Apostle
E-MAIL: eswanson@omaksd.org                 E-MAIL: apostlet@orting.wednet.edu
PHONE NUMBER: (509) 826-0320                PHONE NUMBER: (360) 893-6500
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 911 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


121 Whitesell St Ne                         519 North 2Nd
Orting, WA 98360                            Pe Ell, WA 98572

Othello School District                     Peninsula School District
SUPERINTENDENT: Kenneth Hurst               SUPERINTENDENT: Art Jarvis
E-MAIL: churst@othelloschools.org           E-MAIL: jarvisa@psd401.net
PHONE NUMBER: (509) 488-2659                PHONE NUMBER: (253) 530-1000
1025 South 1st Avenue                       14015 62Nd Ave Nw
Othello, WA 99344                           Gig Harbor, WA 98332

Palisades School District                   Pomeroy School District
SUPERINTENDENT: Ismael Vivanco              SUPERINTENDENT: Rachel Gwinn
E-MAIL: ishv@ncesd.org                      E-MAIL: rgwinn@psd.wednet.edu
PHONE NUMBER: (509) 884-8071                PHONE NUMBER: (509) 843-3393
1114 Palisades Rd                           121 S 10Th Street
Palisades, WA 98845                         Pomeroy, WA 99347

Palouse School District                     Port Angeles School District
SUPERINTENDENT: Calvin Johnson              SUPERINTENDENT: Marty Brewer
E-MAIL: cjohnson@garpal.net                 E-MAIL: mbrewer@portangelesschools.org
PHONE NUMBER: (509) 878-1921                PHONE NUMBER: (360) 457-8575
600 E Alder St                              216 E 4Th St
Palouse, WA 99161                           Port Angeles, WA 98362

Paschal Sherman Indian School               Port Townsend School District
SUPERINTENDENT: Lynn Holder                 SUPERINTENDENT: John Polm
E-MAIL: lpalmanteer-holder@psischiefs.org   E-MAIL: jpolm@ptschools.org
PHONE NUMBER: (509) 422-7590                PHONE NUMBER: (360) 379-4501
169 N End Omak Lake Rd                      1610 Blaine St.
Omak, WA 98841                              Port Townsend, WA 98368

Pasco School District                       Prescott School District
SUPERINTENDENT: Michelle Whitney            SUPERINTENDENT: Justin Bradford
E-MAIL: mwhitney@psd1.org                   E-MAIL: jbradford@prescott.k12.wa.us
PHONE NUMBER: (509) 543-6700                PHONE NUMBER: (509) 849-2217
1215 W Lewis St                             207 South A Street
Pasco, WA 99301                             Prescott, WA 99348

Pateros School District                     Prosser School District
SUPERINTENDENT: Greg Goodnight              SUPERINTENDENT: Matt Ellis
E-MAIL: ggoodnight@pateros.org              E-MAIL: matthew.ellis@prosserschools.org
PHONE NUMBER: (509) 923-2343                PHONE NUMBER: (509) 786-3323
344 W Beach St                              1126 Meade Avenue Ste. A
Pateros, WA 98846                           Prosser, WA 99350

Paterson School District                    Puget Sound Educational Service District 121
SUPERINTENDENT: Monica Burnett              SUPERINTENDENT: John Welch
E-MAIL: monicab@patersonschool.org          E-MAIL: jwelch@psesd.org
PHONE NUMBER: (509) 875-2601                PHONE NUMBER: (425) 917-7600
189 Paterson                                800 Oakesdale Ave Sw
Paterson, WA 99345                          Renton, WA 98057

Pe Ell School District                      Pullman School District
SUPERINTENDENT: Kyle Macdonald              SUPERINTENDENT: Robert Maxwell
E-MAIL: kmacdonald@peell.k12.wa.us          E-MAIL: RMaxwell@psd267.wednet.edu
PHONE NUMBER: (360) 291-3244                PHONE NUMBER: (509) 332-3581
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 912 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


240 Se Dexter St                               1016 Commercial St
Pullman, WA 99163                              Raymond, WA 98577

Puyallup School District                       Reardan-edwall School District
SUPERINTENDENT: John Polm                      SUPERINTENDENT: Marcus Morgan
E-MAIL: jpolm@ptschools.org                    E-MAIL: mmorgan@reardan.net
PHONE NUMBER: (253) 841-1301                   PHONE NUMBER: (509) 796-2701
302 2Nd St Se                                  E. 215 Spokane Street
Puyallup, WA 98372                             Reardan, WA 99029

Queets-clearwater School District              Renton School District
SUPERINTENDENT: Lee Petty                      SUPERINTENDENT: Damien Pattenaude
E-MAIL: lpetty@qcsd20.org                      E-MAIL: damien.pattenaude@rentonschools.us
PHONE NUMBER: (360) 962-2395                   PHONE NUMBER: (425) 204-2300
146000 Highway 101                             300 Sw 7Th St
Forks, WA 98331                                Renton, WA 98057

Quilcene School District                       Renton Technical College
SUPERINTENDENT: Frank Redmon                   SUPERINTENDENT: Kevin Mccarthy
E-MAIL: fredmon@qsd48.org                      E-MAIL: kmccarthy@rtc.edu
PHONE NUMBER: (360) 765-3363                   PHONE NUMBER: (425) 235-2352
294715 Hwy 101                                 3000 Ne 4Th Street
Quilcene, WA 98376                             Renton, WA 98056

Quileute Tribal School                         Republic School District
SUPERINTENDENT: Mark Decker                    SUPERINTENDENT: Kevin Young
E-MAIL: mark.decker@quileutetribalschool.org   E-MAIL: kyoung@republicsd.org
PHONE NUMBER: (360) 374-5609                   PHONE NUMBER: (509) 775-3173
40 Ocean Dr                                    30306 E Highway 20
La Push, WA 98350                              Republic, WA 99166

Quillayute Valley School District              Richland School District
SUPERINTENDENT: Diana Reaume                   SUPERINTENDENT: Shelley Redinger
E-MAIL: diana.reaume@qvschools.org             E-MAIL: shelley.redinger@rsd.edu
PHONE NUMBER: (360) 374-6262                   PHONE NUMBER: (509) 967-6000
411 S Spartan Ave                              615 Snow Ave
Forks, WA 98331                                Richland, WA 99352

Quincy School District                         Ridgefield School District
SUPERINTENDENT: John Boyd                      SUPERINTENDENT: Nathan Mccann
E-MAIL: jboyd@qsd.wednet.edu                   E-MAIL: nathan.mccann@ridgefieldsd.org
PHONE NUMBER: (509) 787-4571                   PHONE NUMBER: (360) 619-1301
119 J St Sw                                    2724 S Hillhurst Rd
Quincy, WA 98848                               Ridgefield, WA 98642

Rainier School District                        Ritzville School District
SUPERINTENDENT: Bryon Bahr                     SUPERINTENDENT: Don Vanderholm
E-MAIL: bahrb@rainier.wednet.edu               E-MAIL: dvanderholm@lrschools.org
PHONE NUMBER: (360) 446-2207                   PHONE NUMBER: (509) 659-1660
207 Centre St                                  209 E Wellsandt Rd
Rainier, WA 98576                              Ritzville, WA 99169

Raymond School District                        Riverside School District
SUPERINTENDENT: Stephen Holland                SUPERINTENDENT: Ken Russell
E-MAIL: sholland@raymondk12.org                E-MAIL: ken.russell@rsdmail.org
PHONE NUMBER: (360) 942-3415                   PHONE NUMBER: (509) 464-8201
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 913 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


34515 N Newport Hwy                               1701 Broadway
Chattaroy, WA 99003                               Seattle, WA 98122

Riverview School District                         Seattle Education Line Office
SUPERINTENDENT: Anthony Smith                     SUPERINTENDENT: Denise Juneau
E-MAIL: smitha@riverview.wednet.edu               E-MAIL: superintendent@seattleschools.org
PHONE NUMBER: (425) 844-4500                      PHONE NUMBER: (800) 669-4000
15510 1St Ave Ne                                  909 1St Avenue
Duvall, WA 98019                                  Seattle, WA 98104

Rochester School District                         Seattle Public Schools
SUPERINTENDENT: Kim Fry                           SUPERINTENDENT: Denise Juneau
E-MAIL: kfry@rochester.wednet.edu                 E-MAIL: superintendent@seattleschools.org
PHONE NUMBER: (360) 273-5536                      PHONE NUMBER: (206) 252-0000
10140 Highway 12 Sw                               2445 3Rd Ave S
Rochester, WA 98579                               Seattle, WA 98134

Roosevelt School District                         Sedro-woolley School District
SUPERINTENDENT: Kate Watson                       SUPERINTENDENT: Phil Brockman
E-MAIL: kate.watson@rooseveltschooldistrict.net   E-MAIL: pbrockman@swsd.k12.wa.us
PHONE NUMBER: (509) 384-5462                      PHONE NUMBER: (360) 855-3500
615 Chinook Ave                                   801 Trail Rd
Roosevelt, WA 99356                               Sedro Woolley, WA 98284

Rosalia School District                           Selah School District
SUPERINTENDENT: Rick Linehan                      SUPERINTENDENT: Shane Backlund
E-MAIL: rlinehan@rosaliaschools.org               E-MAIL: ShaneBacklund@selahschools.org
PHONE NUMBER: (509) 523-3061                      PHONE NUMBER: (509) 698-8000
916 S Josephine                                   316 W. Naches Ave.
Rosalia, WA 99170                                 Selah, WA 98942

Royal School District                             Selkirk School District
SUPERINTENDENT: Roger Trail                       SUPERINTENDENT: Nancy Lotze
E-MAIL: rtrail@royal.wednet.edu                   E-MAIL: nlotze@selkirk.k12.wa.us
PHONE NUMBER: (509) 346-2222                      PHONE NUMBER: (509) 446-2951
901 Ahlers Rd                                     219 Park Street
Royal City, WA 99357                              Metaline Falls, WA 99153

San Juan Island School District                   Sequim School District
SUPERINTENDENT: Kari Mcveigh                      SUPERINTENDENT: Robert Clark
E-MAIL: karimcveigh@sjisd.wednet.edu              E-MAIL: rclark@sequimschools.org
PHONE NUMBER: (360) 378-4133                      PHONE NUMBER: (360) 582-3260
285 Blair Street                                  503 N Sequim Ave
Friday Harbor, WA 98250                           Sequim, WA 98382

Satsop School District                            Shaw Island School District
SUPERINTENDENT: Marsha Hendrick                   SUPERINTENDENT: Jennifer Swanson
E-MAIL: mhendrick@satsopschool.org                E-MAIL: jswanson@shaw.k12.wa.us
PHONE NUMBER: (360) 482-5330                      PHONE NUMBER: (360) 468-2570
853 Monte Elma Rd                                 44 Hoffman Cove Rd
Satsop, WA 98583                                  Shaw Island, WA 98286

Seattle Central Community College                 Shelton School District
SUPERINTENDENT: Sheila Lange                      SUPERINTENDENT: Alex Apostle
E-MAIL: sheila.edwardslange@seattlecolleges.edu   E-MAIL: aapostle@sheltonschools.org
PHONE NUMBER: (206) 934-3800                      PHONE NUMBER: (360) 426-1687
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 914 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


700 S 1St St                                 2689 Hoover Ave Se
Shelton, WA 98584                            Port Orchard, WA 98366

Shoreline School District                    South Seattle Community College (cc Dist #6)
SUPERINTENDENT: Rebecca Miner                SUPERINTENDENT: Rosie Chareunsap
E-MAIL: rebecca.miner@shorelineschools.org   E-MAIL: rosie.rimando@seattlecolleges.edu
PHONE NUMBER: (206) 393-6111                 PHONE NUMBER: (206) 934-5300
18560 1St Ave Ne                             6000 16Th Ave S.W.
Shoreline, WA 98155                          Seattle, WA 98106

Skamania School District                     South Whidbey School District
SUPERINTENDENT: Ralph Pruitt                 SUPERINTENDENT: Jo Moccia
E-MAIL: rpruitt@skamania.k12.wa.us           E-MAIL: jmoccia@sw.wednet.edu
PHONE NUMBER: (509) 427-8239                 PHONE NUMBER: (360) 221-6100
122 Butler Loop Rd                           5520 Maxwelton Road
Skamania, WA 98648                           Langley, WA 98260

Skykomish School District                    Southside School District
SUPERINTENDENT: Thomas Jay                   SUPERINTENDENT: Doris Bolender
E-MAIL: tjay@skykomish.wednet.edu            E-MAIL: dbolender@southsideschool.org
PHONE NUMBER: (360) 677-2623                 PHONE NUMBER: (360) 426-8437
105 6Th St N                                 161 Se Collier Rd
Skykomish, WA 98288                          Shelton, WA 98584

Snohomish School District                    Spokane School District
SUPERINTENDENT: Kent Kultgen                 SUPERINTENDENT: Adam Swinyard
E-MAIL: Kent.Kultgen@sno.wednet.edu          E-MAIL: adamsw@spokaneschools.org
PHONE NUMBER: (360) 563-7300                 PHONE NUMBER: (509) 354-5900
1601 Avenue D                                200 N Bernard St
Snohomish, WA 98290                          Spokane, WA 99201

Snoqualmie Valley School District            Sprague School District
SUPERINTENDENT: Robert Manahan               SUPERINTENDENT: Bill Ressel
E-MAIL: manahanr@svsd410.org                 E-MAIL: bressel@sprague.wednet.edu
PHONE NUMBER: (425) 831-8000                 PHONE NUMBER: (509) 257-2591
8001 Silva Ave Se                            S 512 F Street
Snoqualmie, WA 98065                         Sprague, WA 99032

Soap Lake School District                    St. John School District
SUPERINTENDENT: Sunshine Pray                SUPERINTENDENT: Suzanne Schmick
E-MAIL: spray@slschools.org                  E-MAIL: sschmick@sje.wednet.edu
PHONE NUMBER: (509) 246-1822                 PHONE NUMBER: (509) 648-4069
410 Gingko St S                              301 W Nob Hl
Soap Lake, WA 98851                          Saint John, WA 99171

South Bend School District                   Stanwood-camano School District
SUPERINTENDENT: Jon Tienhaara                SUPERINTENDENT: Jean Shumate
E-MAIL: jtienhaa@southbendschools.org        E-MAIL: jshumate@stanwood.wednet.edu
PHONE NUMBER: (360) 875-6041                 PHONE NUMBER: (360) 629-1200
405 E 1St                                    26920 Pioneer Highway
South Bend, WA 98586                         Stanwood, WA 98292

South Kitsap School District                 Star School District No. 054
SUPERINTENDENT: Karst Brandsma               SUPERINTENDENT: Rich Puryear
E-MAIL: brandsma@skschools.org               E-MAIL: rpuryear@starsd.org
PHONE NUMBER: (360) 874-7000                 PHONE NUMBER: (509) 547-2704
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 915 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


24180 Pasco Kahlotus Rd                    1110 S 6Th St
Pasco, WA 99301                            Sunnyside, WA 98944

Stehekin School District                   Suquamish Tribal Education Department
SUPERINTENDENT: Ron Scutt                  SUPERINTENDENT: Joe Davalos
E-MAIL: rscutt@gmail.com                   E-MAIL: jdavalos@suquamish.nsn.us
PHONE NUMBER: (360) 725-6000               PHONE NUMBER: (360) 394-8566
3 Mile Main Valley Rd                      15838 Sandy Hook Road
Stehekin, WA 98852                         Poulsbo, WA 98370

Steilacoom Hist. School District           Tacoma School District
SUPERINTENDENT: Kathi Weight               SUPERINTENDENT: Carla Santorno
E-MAIL: kweight@steilacoom.k12.wa.us       E-MAIL: csantor@tacoma.k12.wa.us
PHONE NUMBER: (253) 983-2200               PHONE NUMBER: (253) 571-1000
511 Chambers St                            601 S 8Th
Steilacoom, WA 98388                       Tacoma, WA 98401

Steptoe School District                    Taholah School District
SUPERINTENDENT: Eric Patton                SUPERINTENDENT: Patti Larriva
E-MAIL: ericp@steptoe.k12.wa.us            E-MAIL: plarriva@taholah.org
PHONE NUMBER: (509) 397-3119               PHONE NUMBER: (360) 276-4780
12 Tennessee St                            600 Chitwhin Dr
Steptoe, WA 99174                          Taholah, WA 98587

Stevenson-carson School District           Tahoma School District
SUPERINTENDENT: Karen Douglass             SUPERINTENDENT: Mike Hanson
E-MAIL: douglassk@scsd303.org              E-MAIL: mhanson@tahomasd.us
PHONE NUMBER: (509) 427-5674               PHONE NUMBER: (425) 413-3400
350 Nw Bulldog Dr                          25720 Maple Vly Blk Diam Rd Se
Stevenson, WA 98648                        Maple Valley, WA 98038

Sultan School District                     Tekoa School District
SUPERINTENDENT: Dan Chaplik                SUPERINTENDENT: Mark Heid
E-MAIL: dan.chaplik@sultan.k12.wa.us       E-MAIL: mheid@tekoasd.org
PHONE NUMBER: (360)793-9800                PHONE NUMBER: (509) 284-3281
514 4TH ST                                 135 N College Ave
SULTAN, WA 98294                           Tekoa, WA 99033

Summit Valley School District              Tenino School District
SUPERINTENDENT: Kristina Allen             SUPERINTENDENT: Joseph Belmonte
E-MAIL: kallen@svalley.k12.in.us           E-MAIL: belmontej@tenino.k12.wa.us
PHONE NUMBER: (509) 935-6362               PHONE NUMBER: (360) 264-3400
2360 Addy Gifford Rd                       301 Old Hwy 99 N
Addy, WA 99101                             Tenino, WA 98589

Sumner School District                     Thorp School District
SUPERINTENDENT: Laurie Dent                SUPERINTENDENT: Andrew Perkins
E-MAIL: laurie_dent@sumnersd.org           E-MAIL: perkinsa@thorpschools.org
PHONE NUMBER: (253) 891-6000               PHONE NUMBER: (509) 964-2107
1202 Wood Ave                              10831 N Thorp Hwy
Sumner, WA 98390                           Thorp, WA 98946

Sunnyside School District                  Toledo School District
SUPERINTENDENT: Kevin Mckay                SUPERINTENDENT: Chris Rust
E-MAIL: kevin.mckay@sunnysideschools.org   E-MAIL: crust@toledoschools.us
PHONE NUMBER: (509) 837-5851               PHONE NUMBER: (360) 864-6325
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 916 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


130 N 5Th St                              3201 South 4Th Street
Toledo, WA 98591                          Union Gap, WA 98903

Tonasket School District                  University Of Washington (17904)
SUPERINTENDENT: Steve Mccullough          SUPERINTENDENT: Ana Mari Cauce
E-MAIL: smccullough@tonasket.wednet.edu   E-MAIL: cauce@uw.edu
PHONE NUMBER: (509) 486-2126              PHONE NUMBER: (206) 543-5010
35 Do E Highway 20                        1400 Ne Campus Parkway
Tonasket, WA 98855                        Seattle, WA 98195

Toppenish School District                 University Place School District
SUPERINTENDENT: John Cerna                SUPERINTENDENT: Jeff Chamberlin
E-MAIL: jcerna@toppenish.wednet.edu       E-MAIL: Jchamberlin@Upsd83.Org
PHONE NUMBER: (509) 865-4455              PHONE NUMBER: (253) 566-5600
306 Bolin Dr                              3717 Grandview Dr W
Toppenish, WA 98948                       University Place, WA 98466

Touchet School District                   Valley School District
SUPERINTENDENT: Susan Bell                SUPERINTENDENT: Ben Ferney
E-MAIL: sbell@touchet.k12.wa.us           E-MAIL: ben.ferney@valleysd.org
PHONE NUMBER: (509) 394-2352              PHONE NUMBER: (509) 937-2791
90 Champion St                            3034 Huffman Road
Touchet, WA 99360                         Valley, WA 99181

Toutle Lake School District               Vancouver School District
SUPERINTENDENT: Bob Garrett               SUPERINTENDENT: Steve Webb
E-MAIL: bgarrett@toutlesd.org             E-MAIL: steven.webb@vansd.org
PHONE NUMBER: (360) 274-6182              PHONE NUMBER: (360) 313-1000
5050 Spirit Lake Hwy                      2901 Falk Rd
Toutle, WA 98649                          Vancouver, WA 98661

Trout Lake School District                Vashon Island School District
SUPERINTENDENT: Crystal Lanz              SUPERINTENDENT: Slade Mcsheehy
E-MAIL: c.lanz@tlschool.net               E-MAIL: smcsheehy@vashonsd.org
PHONE NUMBER: (509) 395-2571              PHONE NUMBER: (206) 463-2121
2310 Highway 141                          9309 Sw Cemetery Rd
Trout Lake, WA 98650                      Vashon, WA 98070

Tukwila School District                   Wa He Lut Indian School
SUPERINTENDENT: Flip Herndon              SUPERINTENDENT: Harvey Whitford
E-MAIL: herndonf@tukwila.wednet.edu       E-MAIL: harvey.whitford@bie.edu
PHONE NUMBER: (206) 901-8000              PHONE NUMBER: (360)456-1311
4640 S 144Th St                           11110 Conine Avenue SE
Tukwila, WA 98168                         Olympia, WA 98513

Tumwater School District                  Wa State Center For Childhood Deafness And
SUPERINTENDENT: Sean Dotson               Hearing Loss
E-MAIL: sean.dotson@tumwater.k12.wa.us    SUPERINTENDENT: Rick Hauan
PHONE NUMBER: (360) 709-7000              E-MAIL: rick.hauan@wsd.wa.gov
621 Linwood Ave Sw                        PHONE NUMBER: (360) 418-0401
Tumwater, WA 98512                        611 Grand Blvd. S-26
                                          Vancouver, WA 98661
Union Gap School District
SUPERINTENDENT: Lisa Gredvig              Wahkiakum School District
E-MAIL: lgredvig@uniongap.org             SUPERINTENDENT: Brent Freeman
PHONE NUMBER: (509) 248-3966              E-MAIL: bfreeman@wahksd.k12.wa.us
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 917 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


PHONE NUMBER: (360) 795-3971                 PHONE NUMBER: (509) 646-3237
500 S 3Rd                                    730 East Booth Avenue
Cathlamet, WA 98612                          Washtucna, WA 99371

Wahluke School District                      Waterville School District
SUPERINTENDENT: Aaron Chavez                 SUPERINTENDENT: Cathi Nelson
E-MAIL: achavez@wsd73.wednet.edu             E-MAIL: cnelson@waterville.wednet.edu
PHONE NUMBER: (509) 932-4565                 PHONE NUMBER: (509) 745-8584
411 E Saddle Mt Drive                        200 E Birch
Mattawa, WA 99349                            Waterville, WA 98858

Waitsburg School District                    Wellpinit School District
SUPERINTENDENT: Mark Pickel                  SUPERINTENDENT: John Adkins
E-MAIL: mpickel@waitsburgsd.org              E-MAIL: jadkins@wellpinit.org
PHONE NUMBER: (509) 337-6301                 PHONE NUMBER: (509) 258-4535
184 Academy Street                           6270 Ford Wellpinit Rd
Waitsburg, WA 99361                          Wellpinit, WA 99040

Walla Walla Public Schools                   Wenatchee School District
SUPERINTENDENT: Wade Smith                   SUPERINTENDENT: Paul Gordon
E-MAIL: wsmith@wwps.org                      E-MAIL: gordon.paul@wenatcheeschools.org
PHONE NUMBER: (509) 527-3000                 PHONE NUMBER: (509) 663-8161
364 S Park St                                235 Sunset Ave
Walla Walla, WA 99362                        Wenatchee, WA 98801

Wapato School District                       West Valley School District (spokane)
SUPERINTENDENT: Kelly Garza                  SUPERINTENDENT: Kyle Rydell
E-MAIL: kellyg@wapatosd.org                  E-MAIL: kyle.rydell@wvsd.org
PHONE NUMBER: (509) 877-4181                 PHONE NUMBER: (509) 924-2150
212 W 3Rd St                                 2805 N Argonne Rd
Wapato, WA 98951                             Spokane, WA 99212

Warden School District                       West Valley School District (yakima)
SUPERINTENDENT: David Labounty               SUPERINTENDENT: Michael Brophy
E-MAIL: dlabounty@warden.wednet.edu          E-MAIL: brophym@wvsd208.org
PHONE NUMBER: (509) 349-2366                 PHONE NUMBER: (509) 972-6000
101 W Beck Way                               8902 Zier Rd
Warden, WA 98857                             Yakima, WA 98908

Washington Military Department               White Pass School District
SUPERINTENDENT: Bret Daugherty               SUPERINTENDENT: Paul Farris
E-MAIL: bret.daugherty@mil.wa.gov            E-MAIL: pfarris@whitepass.k12.wa.us
PHONE NUMBER: (360) 473-2602                 PHONE NUMBER: (360) 497-3791
1207 Carver St                               516 Silverbrook Rd
Bremerton, WA 98312                          Randle, WA 98377

Washougal School District                    White River School District
SUPERINTENDENT: Mary Templeton               SUPERINTENDENT: Janel Keating
E-MAIL: mary.templeton@washougal.k12.wa.us   E-MAIL: jkeating@whiteriver.wednet.edu
PHONE NUMBER: (360) 954-3000                 PHONE NUMBER: (360) 829-0600
4855 Evergreen Way                           240 N A St
Washougal, WA 98671                          Buckley, WA 98321

Washtucna School District                    White Salmon Valley School District
SUPERINTENDENT: Vance Wing                   SUPERINTENDENT: Jerry Lewis
E-MAIL: vwing@tucna.wednet.edu               E-MAIL: jerry.lewis@whitesalmonschools.org
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 918 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


PHONE NUMBER: (509) 493-1500              PHONE NUMBER: (360) 458-1900
171 Nw Washington                         107 1St N.
White Salmon, WA 98672                    Yelm, WA 98597

Willapa Valley School District            Zillah School District
SUPERINTENDENT: Nancy Morris              SUPERINTENDENT: Doug Burge
E-MAIL: nancym@willapavalley.org          E-MAIL: doug.burge@zillahschools.org
PHONE NUMBER: (360) 942-5855              PHONE NUMBER: (509) 829-5911
22 Viking Way                             213 4Th Ave
Menlo, WA 98561                           Zillah, WA 98953

Wilson Creek School District              Abbotsford School District
SUPERINTENDENT: Laura Christian           SUPERINTENDENT: Cheryl Baker
E-MAIL: lchristian@wilsoncreek.org        E-MAIL: cbaker@abbotsford.k12.wi.us
PHONE NUMBER: (509) 345-2541              PHONE NUMBER: (715) 223-6715
400 Navar St                              510 W Hemlock St
Wilson Creek, WA 98860                    Abbotsford, WI 54405

Winlock School District                   Adams-friendship Area School District
SUPERINTENDENT: Garry Cameron             SUPERINTENDENT: Tom Wermuth
E-MAIL: gcameron@winlock.wednet.edu       E-MAIL: wermuth_t@afasd.net
PHONE NUMBER: (360) 785-3582              PHONE NUMBER: (608) 339-3213
311 Nw Fir St                             201 W 6Th St
Winlock, WA 98596                         Friendship, WI 53934

Wishkah Valley School District            Albany School District
SUPERINTENDENT: Wally Lis                 SUPERINTENDENT: William Trow
E-MAIL: wlis@wishkah.org                  E-MAIL: william.trow@albany.k12.wi.us
PHONE NUMBER: (360) 532-3128              PHONE NUMBER: (608) 862-3225
4640 Wishkah Road                         400 5Th St
Aberdeen, WA 98520                        Albany, WI 53502

Wishram School District                   Algoma School District
SUPERINTENDENT: Mike Roberts              SUPERINTENDENT: Nick Cochart
E-MAIL: mike.roberts@wishramschool.org    E-MAIL: ncochart@alghs.k12.wi.us
PHONE NUMBER: (509) 748-2551              PHONE NUMBER: (920) 487-7001
135 Bunn                                  1715 Division St
Wishram, WA 98673                         Algoma, WI 54201

Woodland School District                  Alma Center School District
SUPERINTENDENT: Michael Green             SUPERINTENDENT: Paul Fischer
E-MAIL: greenm@woodlandschools.org        E-MAIL: paul_fischer@achm.k12.wi.us
PHONE NUMBER: (360) 841-2700              PHONE NUMBER: (715) 964-8271
800 3Rd St                                124 S School St
Woodland, WA 98674                        Alma Center, WI 54611

Yakima School District                    Alma School District
SUPERINTENDENT: Trevor Greene             SUPERINTENDENT: Rob Stewart
E-MAIL: greene.trevor@yakimaschools.org   E-MAIL: stewartr@alma.k12.wi.us
PHONE NUMBER: (509) 573-7000              PHONE NUMBER: (608) 685-4416
104 N 4Th Ave                             S1618 State Road 35
Yakima, WA 98902                          Alma, WI 54610

Yelm School District                      Almond-bancroft School District
SUPERINTENDENT: Brian Wharton             SUPERINTENDENT: Penny Boileau
E-MAIL: brian_wharton@ycs.wednet.edu      E-MAIL: pboileau@abschools.k12.wi.us
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 919 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


PHONE NUMBER: (715) 366-2941              PHONE NUMBER: (715) 682-7080
1336 Elm St                               2000 Beaser Ave
Almond, WI 54909                          Ashland, WI 54806

Altoona School District                   Ashwaubenon School District
SUPERINTENDENT: Heidi Eliopoulos          SUPERINTENDENT: Kurt Weyers
E-MAIL: heliopoulos@altoona.k12.wi.us     E-MAIL: kweyers@ashwaubenonk12.org
PHONE NUMBER: (715) 839-6032              PHONE NUMBER: (920) 492-2900
1903 Bartlett Ave                         1055 Griffiths Ln
Altoona, WI 54720                         Green Bay, WI 54304

Amery School District                     Athens School District
SUPERINTENDENT: Shawn Doerfler            SUPERINTENDENT: Jeff Mastin
E-MAIL: doerflers@amerysd.k12.wi.us       E-MAIL: jmastin@athens1.org
PHONE NUMBER: (715) 268-9771              PHONE NUMBER: (715) 257-7511
543 Minneapolis Ave S                     601 W Limits Rd
Amery, WI 54001                           Athens, WI 54411

Antigo Unified School District            Auburndale School District
SUPERINTENDENT: Julie Sprague             SUPERINTENDENT: James Delikowski
E-MAIL: jsprague@antigoschools.org        E-MAIL: jdelikowski@aubschools.com
PHONE NUMBER: (715) 627-4355              PHONE NUMBER: (715) 652-2117
120 S Dorr St                             10564 School Ave
Antigo, WI 54409                          Auburndale, WI 54412

Appleton Area School District             Augusta School District
SUPERINTENDENT: Judy Baseman              SUPERINTENDENT: Ryan Nelson
E-MAIL: basemanjudith@aasd.k12.wi.us      E-MAIL: rnelson@augusta.k12.wi.us
PHONE NUMBER: (920) 832-6161              PHONE NUMBER: (715) 286-3302
122 E College Ave                         E19320 Bartig Rd
Appleton, WI 54911                        Augusta, WI 54722

Arcadia School District                   Baldwin-woodville Area School District
SUPERINTENDENT: Lance Bagstad             SUPERINTENDENT: Eric Russell
E-MAIL: bagstadl@arcadia.k12.wi.us        E-MAIL: erussell@bwsd.k12.wi.us
PHONE NUMBER: (608) 323-3315              PHONE NUMBER: (715) 684-3411
756 Raider Dr                             550 Us Highway 12
Arcadia, WI 54612                         Baldwin, WI 54002

Argyle School District                    Bangor School District
SUPERINTENDENT: Mike Beranek              SUPERINTENDENT: David Laehn
E-MAIL: miberanek@argyle.k12.wi.us        E-MAIL: dlaehn@bangorsd.net
PHONE NUMBER: (608) 543-3318              PHONE NUMBER: (608) 486-2331
14665 State Road 78                       700 10Th Ave S
Argyle, WI 53504                          Bangor, WI 54614

Arrowhead Uhs School District             Baraboo School District
SUPERINTENDENT: Laura Myrah               SUPERINTENDENT: Lori Mueller
E-MAIL: myrah@arrowheadschools.org        E-MAIL: lmueller@barabooschools.net
PHONE NUMBER: (262) 369-3611              PHONE NUMBER: (608) 355-3950
700 North Ave                             101 2Nd Ave
Hartland, WI 53029                        Baraboo, WI 53913

Ashland School District                   Barneveld School District
SUPERINTENDENT: Erik Olson                SUPERINTENDENT: Joe Price
E-MAIL: sda@sdak12.net                    E-MAIL: jprice@barneveld.k12.wi.us
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 920 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


PHONE NUMBER: (608) 924-4711               PHONE NUMBER: (608) 364-6372
105 West Douglas Street                    1237 Inman Pkwy
Barneveld, WI 53507                        Beloit, WI 53511

Barron Area School District                Benton School District
SUPERINTENDENT: Diane Tremblay             SUPERINTENDENT: Todd Bastian
E-MAIL: tremblayd@barron.k12.wi.us         E-MAIL: tbastian@benton.k12.wi.us
PHONE NUMBER: (715) 537-5612               PHONE NUMBER: (608) 759-4002
100 W River Ave                            41 Alma St
Barron, WI 54812                           Benton, WI 53803

Bayfield School District                   Berlin Area School District
SUPERINTENDENT: Jeff Gordon                SUPERINTENDENT: Robert Eidahl
E-MAIL: jgordon@bayfield.k12.wi.us         E-MAIL: beidahl@berlin.k12.wi.us
PHONE NUMBER: (715) 779-3201               PHONE NUMBER: (920) 361-2004
300 N 4Th St                               295 E Marquette St
Bayfield, WI 54814                         Berlin, WI 54923

Beaver Dam Unified School District         Big Foot Uhs School District
SUPERINTENDENT: Mark Distefano             SUPERINTENDENT: Doug Parker
E-MAIL: distefanom@bdusd.org               E-MAIL: drparker@bigfoot.k12.wi.us
PHONE NUMBER: (920) 885-7300               PHONE NUMBER: (262) 275-2116
705 Mckinley St                            401 Devils Ln
Beaver Dam, WI 53916                       Walworth, WI 53184

Beecher-dunbar-pembine School District     Birchwood School District
SUPERINTENDENT: Andy Space                 SUPERINTENDENT: Diane Johnson
E-MAIL: aspace@pembine.k12.wi.us           E-MAIL: djohnson@birchwood.k12.wi.us
PHONE NUMBER: (715) 324-5314               PHONE NUMBER: (715) 354-3471
N18775 Sauld St                            300 S Wilson St
Pembine, WI 54156                          Birchwood, WI 54817

Belleville School District                 Black Hawk School District
SUPERINTENDENT: Pam Yoder                  SUPERINTENDENT: Willy Chambers
E-MAIL: yoderp@belleville.k12.wi.us        E-MAIL: chawil@blackhawk.k12.wi.us
PHONE NUMBER: (608) 424-3315               PHONE NUMBER: (608) 439-5371
625 W Church St                            202 E Center St
Belleville, WI 53508                       South Wayne, WI 53587

Belmont Community School District          Black River Falls School District
SUPERINTENDENT: Wayne Anderson             SUPERINTENDENT: Shelly Severson
E-MAIL: wayne.anderson@belmont.k12.wi.us   E-MAIL: shelly.severson@brf.org
PHONE NUMBER: (608) 762-5131               PHONE NUMBER: (715) 284-4357
646 E Liberty St                           301 N 4Th St
Belmont, WI 53510                          Black River Falls, WI 54615

Beloit School District                     Blair-taylor School District
SUPERINTENDENT: Sue Green                  SUPERINTENDENT: Jeffrey Eide
E-MAIL: sgreen@sdb.k12.wi.us               E-MAIL: eidej@btsd.k12.wi.us
PHONE NUMBER: (608) 361-4000               PHONE NUMBER: (608) 989-2881
1633 Keeler Ave                            219 South Main St
Beloit, WI 53511                           Blair, WI 54616

Beloit Turner School District              Bloomer School District
SUPERINTENDENT: Dennis Mccarthy            SUPERINTENDENT: Brian Misfeldt
E-MAIL: mccarthyd@turnerschools.org        E-MAIL: brian.misfeldt@bloomer.k12.wi.us
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 921 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


PHONE NUMBER: (715) 568-2800              PHONE NUMBER: (608) 897-2141
1310 17Th Ave                             2501 W 5Th Ave
Bloomer, WI 54724                         Brodhead, WI 53520

Bonduel School District                   Brown Co Cdeb
SUPERINTENDENT: Joe Dawidziak             SUPERINTENDENT: Kim Pahlow
E-MAIL: dawidjoe@bonduel.k12.wi.us        E-MAIL: kpahlow@syblehopp.org
PHONE NUMBER: (715) 758-4860              PHONE NUMBER: (920)336-5754
400 W Green Bay St                        755 Scheuring Rd
Bonduel, WI 54107                         De Pere, WI 54115

Boscobel Area School District             Brown Deer School District
SUPERINTENDENT: Greg Bell                 SUPERINTENDENT: Monica Brown
E-MAIL: bellgreg@boscobel.k12.wi.us       E-MAIL: mkelsey-brown@browndeerschools.com
PHONE NUMBER: (608) 375-4164              PHONE NUMBER: (414) 371-6750
1110 Park Street                          8200 N 60Th St
Boscobel, WI 53805                        Brown Deer, WI 53223

Bowler School District                    Bruce School District
SUPERINTENDENT: Jeff Sauer                SUPERINTENDENT: Pat Sturzl
E-MAIL: jeffsauer@bowler.k12.wi.us        E-MAIL: psturzl@bruce.k12.wi.us
PHONE NUMBER: (715) 793-4101              PHONE NUMBER: (715) 868-2533
500 S Almon St                            104 W Washington Ave
Bowler, WI 54416                          Bruce, WI 54819

Boyceville Community School District      Burlington Area School District
SUPERINTENDENT: Nicholas Kaiser           SUPERINTENDENT: Stephen Plank
E-MAIL: nicholask@boyceville.k12.wi.us    E-MAIL: splank@basd.k12.wi.us
PHONE NUMBER: (715) 643-3647              PHONE NUMBER: (262) 763-0210
1003 Tiffany St                           100 N Kane St
Boyceville, WI 54725                      Burlington, WI 53105

Brighton #1 School District               Butternut School District
SUPERINTENDENT: Matt Eggert               SUPERINTENDENT: Joseph Zirngibl
E-MAIL: meggert@brightonschool.net        E-MAIL: jzirngibl@lightatorch.info
PHONE NUMBER: (262) 878-2191              PHONE NUMBER: (715) 769-3434
1200 248Th Ave                            312 W Wisconsin St
Kansasville, WI 53139                     Butternut, WI 54514

Brillion School District                  Cadott Community School District
SUPERINTENDENT: Dominick Madison          SUPERINTENDENT: Jenny Starck
E-MAIL: dmadison@brillionsd.org           E-MAIL: starckj@cadott.k12.wi.us
PHONE NUMBER: (920) 756-2368              PHONE NUMBER: (715) 289-3795
315 S Main St                             426 Myrtle St
Brillion, WI 54110                        Cadott, WI 54727

Bristol #1 School District                Cambria-friesland School District
SUPERINTENDENT: David Milz                SUPERINTENDENT: Timothy Raymond
E-MAIL: milz.dav@bristol.k12.wi.us        E-MAIL: traymond@cambria-frieslandschools.org
PHONE NUMBER: (262) 857-2334              PHONE NUMBER: (920) 348-5548
20121 83Rd St                             410 E Edgewater St
Bristol, WI 53104                         Cambria, WI 53923

Brodhead School District                  Cambridge School District
SUPERINTENDENT: Leonard Lueck             SUPERINTENDENT: Bernard Nikolay
E-MAIL: llueck@brodhead.k12.wi.us         E-MAIL: bnikolay@cambridge.k12.wi.us
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 922 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


PHONE NUMBER: (608) 423-4345               PHONE NUMBER: (715) 762-2474
403 Blue Jay Way                           420 9Th St N
Cambridge, WI 53523                        Park Falls, WI 54552

Cameron School District                    Chetek-weyerhaeuser Area School District
SUPERINTENDENT: Joe Leschisin              SUPERINTENDENT: Mark Johnson
E-MAIL: jleschisin@cameron.k12.wi.us       E-MAIL: mjohnson@cwasd.k12.wi.us
PHONE NUMBER: (715) 458-4560               PHONE NUMBER: (715) 924-2226
700 S 1St St                               1001 Knapp St
Cameron, WI 54822                          Chetek, WI 54728

Campbellsport School District              Chilton School District
SUPERINTENDENT: Paul Amundson              SUPERINTENDENT: Susan Kaphingst
E-MAIL: pamundson@csd.k12.wi.us            E-MAIL: kaphingsts@chilton.k12.wi.us
PHONE NUMBER: (920) 533-8381               PHONE NUMBER: (920) 849-8109
114 W Sheboygan St                         530 W Main St
Campbellsport, WI 53010                    Chilton, WI 53014

Cashton School District                    Chippewa Falls Area Unified School District
SUPERINTENDENT: Ryan Alderson              SUPERINTENDENT: Heidi Eliopoulos
E-MAIL: aldersonr@cashton.k12.wi.us        E-MAIL: taylorhe@chipfalls.org
PHONE NUMBER: (608) 654-5131               PHONE NUMBER: (715) 726-2417
540 Coe St                                 1130 Miles St
Cashton, WI 54619                          Chippewa Falls, WI 54729

Cassville School District                  Clayton School District
SUPERINTENDENT: John Luster                SUPERINTENDENT: Edward Cerney
E-MAIL: jluster@cassvillesd.k12.wi.us      E-MAIL: cerneye@claytonsd.k12.wi.us
PHONE NUMBER: (608) 725-5116               PHONE NUMBER: (715) 948-2163
715 E Amelia St                            236 Polk Ave W
Cassville, WI 53806                        Clayton, WI 54004

Cedar Grove-belgium Area School District   Clear Lake School District
SUPERINTENDENT: Jeanne Courneene           SUPERINTENDENT: Joshua Ernst
E-MAIL: jcourneene@cgbrockets.com          E-MAIL: jernst@clwarriors.org
PHONE NUMBER: (920) 668-8686               PHONE NUMBER: (715) 263-2114
321 N 2Nd St                               1101 3Rd St Sw
Cedar Grove, WI 53013                      Clear Lake, WI 54005

Cedarburg School District                  Clinton Community School District
SUPERINTENDENT: Todd Bugnacki              SUPERINTENDENT: Jim Brewer
E-MAIL: tbugnacki@cedarburg.k12.wi.us      E-MAIL: jibrewer@clintonwis.com
PHONE NUMBER: (262) 376-6100               PHONE NUMBER: (608) 676-5482
W68N611 Evergreen Blvd                     112 Milwaukee Rd
Cedarburg, WI 53012                        Clinton, WI 53525

Central/westosha Uhs School District       Clintonville School District
SUPERINTENDENT: John Gendron               SUPERINTENDENT: David Dyb
E-MAIL: gendronj@westosha.k12.wi.us        E-MAIL: ddyb@clintonville.k12.wi.us
PHONE NUMBER: (262) 843-2321               PHONE NUMBER: (715) 823-7215
24617 75Th St                              45 W Green Tree Rd
Salem, WI 53168                            Clintonville, WI 54929

Chequamegon School District                Cochrane-fountain City School District
SUPERINTENDENT: Mark Weddig                SUPERINTENDENT: Michele Butler
E-MAIL: mweddig@csdk12.net                 E-MAIL: MButler@cfc.k12.wi.us
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 923 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


PHONE NUMBER: (608) 687-7771             PHONE NUMBER: (800) 514-3075
S2770 State Hwy 35                       923 E Garland St
Fountain City, WI 54629                  West Salem, WI 54669

Colby School District                    Cooperative Ed Serv Agcy 05
SUPERINTENDENT: Steve Kolden             SUPERINTENDENT: Jeremy Biehl
E-MAIL: skolden@colby.k12.wi.us          E-MAIL: biehlj@cesa5.org
PHONE NUMBER: (715) 223-2301             PHONE NUMBER: (608) 745-5400
705 North 2nd Street                     626 E Slifer St
Colby, WI 54421                          Portage, WI 53901

Coleman School District                  Cooperative Ed Serv Agcy 06
SUPERINTENDENT: Doug Polomis             SUPERINTENDENT: Ted Neitzke
E-MAIL: polomis@coleman.k12.wi.us        E-MAIL: tneitzke@cesa6.org
PHONE NUMBER: (920) 897-4011             PHONE NUMBER: (920) 233-2372
347 Business 141 N                       2935 Universal Ct
Coleman, WI 54112                        Oshkosh, WI 54904

Colfax School District                   Cooperative Ed Serv Agcy 07
SUPERINTENDENT: William Yingst           SUPERINTENDENT: Jeffrey Dickert
E-MAIL: wyingst@colfax.k12.wi.us         E-MAIL: jdickert@cesa7.org
PHONE NUMBER: (715) 962-3155             PHONE NUMBER: (920) 492-5960
601 University Ave                       595 Baeten Rd
Colfax, WI 54730                         Green Bay, WI 54304

Columbus School District                 Cooperative Ed Serv Agcy 08
SUPERINTENDENT: Annette Deuman           SUPERINTENDENT: David Honish
E-MAIL: adeuman@columbus.k12.wi.us       E-MAIL: dhonish@cesa8.org
PHONE NUMBER: (920) 623-5950             PHONE NUMBER: (920) 855-2114
200 W School St                          223 W Park St
Columbus, WI 53925                       Gillett, WI 54124

Cooperative Ed Serv Agcy 01              Cooperative Ed Serv Agcy 09
SUPERINTENDENT: Mary Gavigan             SUPERINTENDENT: Karen Heldt
E-MAIL: mgavigan@cesa1.k12.wi.us         E-MAIL: kheldt@cesa9.org
PHONE NUMBER: (262) 787-9500             PHONE NUMBER: (715) 453-2141
N25W23131 Paul Rd                        304 Kaphaem Rd
Pewaukee, WI 53072                       Tomahawk, WI 54487

Cooperative Ed Serv Agcy 02              Cooperative Ed Serv Agcy 10
SUPERINTENDENT: Dan Hanrahan             SUPERINTENDENT: Michael Haynes
E-MAIL: dan.hanrahan@cesa2.org           E-MAIL: mhaynes@cesa10.k12.wi.us
PHONE NUMBER: (262) 473-1473             PHONE NUMBER: (715) 723-0341
1221 Innovation Dr                       725 W Park Ave
Whitewater, WI 53190                     Chippewa Falls, WI 54729

Cooperative Ed Serv Agcy 03              Cooperative Ed Serv Agcy 11
SUPERINTENDENT: Jamie Nutter             SUPERINTENDENT: Jerry Walters
E-MAIL: jnutter@cesa3.org                E-MAIL: jerry.walters@cesa11.k12.wi.us
PHONE NUMBER: (608) 822-3276             PHONE NUMBER: (715) 986-2020
1300 Industrial Dr                       225 Ostermann Dr
Fennimore, WI 53809                      Turtle Lake, WI 54889

Cooperative Ed Serv Agcy 04              Cooperative Ed Serv Agcy 12
SUPERINTENDENT: Cheryl Gullicksrud       SUPERINTENDENT: Ken Kasinski
E-MAIL: cgullicksrud@cesa4.org           E-MAIL: kenk@cesa12.org
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 924 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


PHONE NUMBER: (715) 682-2363              PHONE NUMBER: (608) 776-2006
618 Beaser Ave                            11630 Center Hill Rd
Ashland, WI 54806                         Darlington, WI 53530

Cornell School District                   De Forest Area School District
SUPERINTENDENT: Paul Schley               SUPERINTENDENT: Eric Runez
E-MAIL: pmschley@cornell.k12.wi.us        E-MAIL: erunez@deforestschools.org
PHONE NUMBER: (715) 239-6463              PHONE NUMBER: (608) 842-6500
111 S 4Th St                              520 E Holum St
Cornell, WI 54732                         De Forest, WI 53532

Crandon School District                   De Pere School District
SUPERINTENDENT: Larry Palubicki           SUPERINTENDENT: Benjamin Villarruel
E-MAIL: palublar@sdofcrandon.com          E-MAIL: villarruel@depere.k12.wi.us
PHONE NUMBER: (715) 478-3339              PHONE NUMBER: (920) 337-1032
9750 Us Highway 8 W                       1700 Chicago St
Crandon, WI 54520                         De Pere, WI 54115

Crivitz School District                   De Soto Area School District
SUPERINTENDENT: Patrick Mans              SUPERINTENDENT: Linzi          Gronning
E-MAIL: mans@crivitz.k12.wi.us            E-MAIL: lgronning@desoto.k12.wi.us
PHONE NUMBER: (715) 854-2721              PHONE NUMBER: (608) 648-3311
400 South Ave                             615 Main St
Crivitz, WI 54114                         De Soto, WI 54624

Cuba City School District                 Deerfield Community School District
SUPERINTENDENT: Aaron Olson               SUPERINTENDENT: Michelle Jensen
E-MAIL: aaron.olson@cubacity.k12.wi.us    E-MAIL: jensenm@deerfield.k12.wi.us
PHONE NUMBER: (608) 744-8888              PHONE NUMBER: (608) 764-5431
101 N School St                           300 Simonson Blvd
Cuba City, WI 53807                       Deerfield, WI 53531

Cudahy School District                    Delavan-darien School District
SUPERINTENDENT: James Heiden              SUPERINTENDENT: Jill Sorbie
E-MAIL: heidenj@cudahysd.org              E-MAIL: jsorbie@ddschools.org
PHONE NUMBER: (414) 294-7400              PHONE NUMBER: (262) 233-6800
2915 E Ramsey Ave                         324 Beloit St
Cudahy, WI 53110                          Delavan, WI 53115

Cumberland School District                Denmark School District
SUPERINTENDENT: Barry Rose                SUPERINTENDENT: Luke Goral
E-MAIL: brose@csdmail.com                 E-MAIL: gorall@denmark.k12.wi.us
PHONE NUMBER: (715) 822-5124              PHONE NUMBER: (920) 863-4000
1010 8Th Ave                              450 N Wall St
Cumberland, WI 54829                      Denmark, WI 54208

D C Everest Area School District          Dodgeland School District
SUPERINTENDENT: Kristine Gilmore          SUPERINTENDENT: Annette Thompson
E-MAIL: kgilmore@dce.k12.wi.us            E-MAIL: thompson@dodgeland.k12.wi.us
PHONE NUMBER: (715) 359-4221              PHONE NUMBER: (920) 386-4404
6300 Alderson St                          401 S Western Ave
Weston, WI 54476                          Juneau, WI 53039

Darlington Community School District      Dodgeville School District
SUPERINTENDENT: Cale Jackson              SUPERINTENDENT: Paul Weber
E-MAIL: jacksonc@darlington.k12.wi.us     E-MAIL: pweber@draschools.org
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 925 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


PHONE NUMBER: (608) 935-3307              PHONE NUMBER: (715) 275-3225
307 N Iowa St                             N11268 Antigo St
Dodgeville, WI 53533                      Elcho, WI 54428

Dover #1 School District                  Eleva-strum School District
SUPERINTENDENT: Matt Stratton             SUPERINTENDENT: CORY KULIG
E-MAIL: mattstratton@kansasvillegs.org    E-MAIL: kuligc@esschools.k12.wi.us
PHONE NUMBER: (262) 878-3773              PHONE NUMBER: (715) 695-2696
4101 S Beaumont Ave                       W23597 Us Highway 10
Kansasville, WI 53139                     Strum, WI 54770

Drummond Area School District             Elk Mound Area School District
SUPERINTENDENT: John Knight               SUPERINTENDENT: Eric Wright
E-MAIL: johnknight@dasd.k12.wi.us         E-MAIL: ewright@elkmound.k12.wi.us
PHONE NUMBER: (715) 739-6669              PHONE NUMBER: (715) 879-5066
52440 Eastern Ave                         405 University St
Drummond, WI 54832                        Elk Mound, WI 54739

Durand School District                    Elkhart Lake-glenbeulah School District
SUPERINTENDENT: Greg Doverspike           SUPERINTENDENT: Ann Haack
E-MAIL: gdoverspike@durand.k12.wi.us      E-MAIL: abhaack@goresorters.com
PHONE NUMBER: (715) 672-8919              PHONE NUMBER: (920) 876-3381
604 7Th Ave E                             201 N Lincoln St
Durand, WI 54736                          Elkhart Lake, WI 53020

East Troy Community School District       Elkhorn Area School District
SUPERINTENDENT: Christopher Hibner        SUPERINTENDENT: Jason Tadlock
E-MAIL: hibchr@easttroy.k12.wi.us         E-MAIL: tadlja@elkhorn.k12.wi.us
PHONE NUMBER: (262) 642-6710              PHONE NUMBER: (262) 723-3160
2043 Division St                          3 N Jackson St
East Troy, WI 53120                       Elkhorn, WI 53121

Eau Claire Area School District           Ellsworth Community School District
SUPERINTENDENT: Michael Johnson           SUPERINTENDENT: Barry Cain
E-MAIL: mjohnson@ecasd.us                 E-MAIL: cainb@ellsworth.k12.wi.us
PHONE NUMBER: (715) 852-3000              PHONE NUMBER: (715) 273-3900
500 Main St                               300 Hillcrest St
Eau Claire, WI 54701                      Ellsworth, WI 54011

Edgar School District                     Elmbrook School District
SUPERINTENDENT: Cari Guden                SUPERINTENDENT: Mark Hansen
E-MAIL: cguden@gapps.edgar.k12.wi.us      E-MAIL: hansenm@elmbrookschools.org
PHONE NUMBER: (715) 352-2351              PHONE NUMBER: (262) 781-3030
203 E Birch St                            13780 Hope St
Edgar, WI 54426                           Brookfield, WI 53005

Edgerton School District                  Elmwood School District
SUPERINTENDENT: Dennis Pauli              SUPERINTENDENT: Glenn Webb
E-MAIL: dennis.pauli@edgerton.k12.wi.us   E-MAIL: webbg@elmwood.k12.wi.us
PHONE NUMBER: (608) 561-6101              PHONE NUMBER: (715) 639-2711
200 Elm High Dr                           213 S Scott St
Edgerton, WI 53534                        Elmwood, WI 54740

Elcho School District                     Erin School District
SUPERINTENDENT: Bill Fisher               SUPERINTENDENT: Kieth Kriewaldt
E-MAIL: bfisher@elchoschool.org           E-MAIL: kriewaldt@erinschool.org
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 926 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


PHONE NUMBER: (262) 673-3720                PHONE NUMBER: (262) 275-6881
6901 County Highway O                       450 S Main St
Hartford, WI 53027                          Fontana, WI 53125

Evansville Community School District        Fort Atkinson School District
SUPERINTENDENT: Jerry Roth                  SUPERINTENDENT: Lynn Brown
E-MAIL: rothj@evansville.k12.wi.us          E-MAIL: Brownl@fortschools.org
PHONE NUMBER: (608) 882-5224                PHONE NUMBER: (920) 563-7800
340 Fair St                                 201 Park St
Evansville, WI 53536                        Fort Atkinson, WI 53538

Fall Creek School District                  Fox Point J2 School District
SUPERINTENDENT: Joseph Sanfelippo           SUPERINTENDENT: Jeff Dellutri
E-MAIL: joesanfelippo@fallcreek.k12.wi.us   E-MAIL: jdellutri@foxbay.org
PHONE NUMBER: (715) 877-2123                PHONE NUMBER: (414) 247-4167
336 E Hoover Ave                            7300 N Lombardy Rd
Fall Creek, WI 54742                        Milwaukee, WI 53217

Fall River School District                  Franklin Public School District
SUPERINTENDENT: Dennis Birr                 SUPERINTENDENT: Judy Mueller
E-MAIL: dbirr@fallriver.k12.wi.us           E-MAIL: judy.mueller@franklin.k12.wi.us
PHONE NUMBER: (920) 484-3333                PHONE NUMBER: (414) 529-8220
150 Bradley St                              8255 W Forest Hill Ave
Fall River, WI 53932                        Franklin, WI 53132

Fennimore Community School District         Frederic School District
SUPERINTENDENT: Jane Wonderling             SUPERINTENDENT: Josh Robinson
E-MAIL: wonderlingj@fennimore.k12.wi.us     E-MAIL: robinsonj@frederic.k12.wi.us
PHONE NUMBER: (608) 822-3243                PHONE NUMBER: (715) 327-5630
1397 9Th St                                 1437 Clam Falls Dr
Fennimore, WI 53809                         Frederic, WI 54837

Flambeau School District                    Freedom Area School District
SUPERINTENDENT: Erica Schley                SUPERINTENDENT: Kevin Kilstofte
E-MAIL: erica.schley@flambeauschools.org    E-MAIL: kkilstofte@freedomschools.k12.wi.us
PHONE NUMBER: (715) 532-3183                PHONE NUMBER: (920) 788-7944
N4540 County Road I                         N4021 County Road E
Tony, WI 54563                              Freedom, WI 54130

Florence County School District             Friess Lake School District
SUPERINTENDENT: Ben Niehaus                 SUPERINTENDENT: Tara Villalobos
E-MAIL: niehausb@myflorence.org             E-MAIL: villalobos@hhasd.org
PHONE NUMBER: (715) 528-3215                PHONE NUMBER: (262) 628-1032
425 Olive Ave                               3117 Hwy 167
Florence, WI 54121                          Richfield, WI 53076

Fond Du Lac School District                 Geneva J4 School District
SUPERINTENDENT: Sharon Simon                SUPERINTENDENT: Alyson Eisch
E-MAIL: simons@fonddulac.k12.wi.us          E-MAIL: aeisch@woodsschool.com
PHONE NUMBER: (920) 929-2900                PHONE NUMBER: (262) 248-3816
72 W 9Th St                                 N2575 Snake Rd
Fond Du Lac, WI 54935                       Lake Geneva, WI 53147

Fontana J8 School District                  Genoa City J2 School District
SUPERINTENDENT: Mark Wenzel                 SUPERINTENDENT: Kellie Bohn
E-MAIL: mwenzel@fontana.k12.wi.us           E-MAIL: kellie.bohn@gcj2.k12.wi.us
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 927 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


PHONE NUMBER: (262) 279-1053               PHONE NUMBER: (715) 336-2575
1020 Hunter'S Ridge Dr                     1 Falcon Crest
Genoa City, WI 53128                       Goodman, WI 54125

Germantown School District                 Grafton School District
SUPERINTENDENT: Brett Stousland            SUPERINTENDENT: Jeff Nelson
E-MAIL: bstousland@gsdwi.org               E-MAIL: jnelson@grafton.k12.wi.us
PHONE NUMBER: (262) 253-3900               PHONE NUMBER: (262) 376-5400
N104W13840 Donges Bay Rd                   1900 Washington St
Germantown, WI 53022                       Grafton, WI 53024

Gibraltar Area School District             Granton Area School District
SUPERINTENDENT: Tina Meer                  SUPERINTENDENT: Scott Woodington
E-MAIL: tvanmeer@gibraltar.k12.wi.us       E-MAIL: woodingtons@granton.k12.wi.us
PHONE NUMBER: (920) 868-3284               PHONE NUMBER: (715) 238-7292
3924 State Highway 42                      217 N Main St
Fish Creek, WI 54212                       Granton, WI 54436

Gillett School District                    Grantsburg School District
SUPERINTENDENT: Todd Carlson               SUPERINTENDENT: Joshua Watt
E-MAIL: tcarlson@gillett.k12.wi.us         E-MAIL: jwatt@grantsburg.k12.wi.us
PHONE NUMBER: (920) 855-2137               PHONE NUMBER: (715) 463-2531
208 W Main St                              480 E James Ave
Gillett, WI 54124                          Grantsburg, WI 54840

Gilman School District                     Green Bay Area Public School District
SUPERINTENDENT: Walter Leipart             SUPERINTENDENT: Stephen Murley
E-MAIL: wleipart@gilman.k12.wi.us          E-MAIL: sfmurley@gbaps.org
PHONE NUMBER: (715) 447-8216               PHONE NUMBER: (920) 448-2000
325 N Fifth Ave                            200 S Broadway
Gilman, WI 54433                           Green Bay, WI 54303

Gilmanton School District                  Green Lake School District
SUPERINTENDENT: Glen Denk                  SUPERINTENDENT: Mary Allen
E-MAIL: gdenk@ghs.k12.wi.us                E-MAIL: mallen1@glsd.k12.wi.us
PHONE NUMBER: (715) 946-3158               PHONE NUMBER: (920) 294-6411
S889 Larson Rd                             612 Mill St
Gilmanton, WI 54743                        Green Lake, WI 54941

Glendale-river Hills School District       Greendale School District
SUPERINTENDENT: Larry Smalley              SUPERINTENDENT: Kim Amidzich
E-MAIL: larry.smalley@glendale.k12.wi.us   E-MAIL: kim.amidzich@greendaleschools.org
PHONE NUMBER: (414) 351-7170               PHONE NUMBER: (414) 423-2700
2600 W Mill Rd                             6801 Southway
Glendale, WI 53209                         Greendale, WI 53129

Glenwood City School District              Greenfield School District
SUPERINTENDENT: Tim Johnson                SUPERINTENDENT: Lisa Elliott
E-MAIL: johnstim@gcsd.k12.wi.us            E-MAIL: lelliott@greenfield.k12.wi.us
PHONE NUMBER: (715) 265-4757               PHONE NUMBER: (414) 855-2050
850 Maple St                               4850 S 60Th St
Glenwood City, WI 54013                    Greenfield, WI 53220

Goodman-armstrong Creek School District    Greenwood School District
SUPERINTENDENT: Allison Space              SUPERINTENDENT: Todd Felhofer
E-MAIL: aspace@goodman.k12.wi.us           E-MAIL: tofelhofer@greenwood.k12.wi.us
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 928 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


PHONE NUMBER: (715) 267-6101              PHONE NUMBER: (608)929-4525
306 W Central Ave                         1030 Cardinal Dr
Greenwood, WI 54437                       Highland, WI 53543

Gresham School District                   Hilbert School District
SUPERINTENDENT: Newell Haffner            SUPERINTENDENT: Anthony Sweere
E-MAIL: haffnen@gresham.k12.wi.us         E-MAIL: sweeret@hilbertk12.org
PHONE NUMBER: (715) 787-3211              PHONE NUMBER: (920) 853-3531
501 Schabow St                            1139 W Milwaukee St
Gresham, WI 54128                         Hilbert, WI 54129

Hamilton School District                  Hillsboro School District
SUPERINTENDENT: Paul Mielke               SUPERINTENDENT: Curt Bisarek
E-MAIL: mielpa@hamilton.k12.wi.us         E-MAIL: curt.bisarek@hillsboroschools.org
PHONE NUMBER: (262) 246-1973              PHONE NUMBER: (608) 489-2221
W220 N6151 Town Line Rd                   777 School Rd
Sussex, WI 53089                          Hillsboro, WI 54634

Hartford J1 School District               Holmen School District
SUPERINTENDENT: Mark Smits                SUPERINTENDENT: Kristin Mueller
E-MAIL: smits@hartfordjt1.k12.wi.us       E-MAIL: muekri@holmen.k12.wi.us
PHONE NUMBER: (262) 673-3155              PHONE NUMBER: (608) 526-6610
402 W Sumner St                           1019 Mchugh Rd
Hartford, WI 53027                        Holmen, WI 54636

Hartford Uhs School District              Holy Hill Area School District
SUPERINTENDENT: Jeffrey Walters           SUPERINTENDENT: Tara Villalobos
E-MAIL: jeff.walters@huhs.org             E-MAIL: villalobos@hhasd.org
PHONE NUMBER: (262) 670-3200              PHONE NUMBER: (262)628-2380
805 Cedar St                              1750 Highway 164
Hartford, WI 53027                        Hubertus, WI 53033

Hartland-lakeside J3 School District      Horicon School District
SUPERINTENDENT: Nancy Nikolay             SUPERINTENDENT: Richard Appel
E-MAIL: nnikolay@hartlake.org             E-MAIL: rappel@horicon.k12.wi.us
PHONE NUMBER: (262) 369-6700              PHONE NUMBER: (920) 485-2898
800 E North Shore Dr                      611 Mill St
Hartland, WI 53029                        Horicon, WI 53032

Hayward Community School District         Hortonville Area School District
SUPERINTENDENT: Craig Olson               SUPERINTENDENT: Todd Timm
E-MAIL: colson@hayward.k12.wi.us          E-MAIL: toddtimm@hasd.org
PHONE NUMBER: (715) 634-2619              PHONE NUMBER: (920) 779-7921
15930 W 5Th St                            246 N Olk St
Hayward, WI 54843                         Hortonville, WI 54944

Herman-neosho-rubicon School District     Howards Grove School District
SUPERINTENDENT: Anthony Brazouski         SUPERINTENDENT: Christopher Peterson
E-MAIL: abrazouski@hnrschools.org         E-MAIL: cpeterson@hgsd.k12.wi.us
PHONE NUMBER: (920) 625-3531              PHONE NUMBER: (920) 565-4454
201 Center St                             403 Audubon Rd
Neosho, WI 53059                          Howards Grove, WI 53083

Highland School District                  Howard-suamico School District
SUPERINTENDENT: Nancy Hendrickson         SUPERINTENDENT: Damian Lacroix
E-MAIL: nhendrickson@highland.k12.wi.us   E-MAIL: damilacr@hssdschools.org
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 929 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


PHONE NUMBER: (920) 662-7878              PHONE NUMBER: (608) 743-5000
2706 Lineville Road                       527 S Franklin St
Green Bay, WI 54313                       Janesville, WI 53548

Hudson School District                    Jefferson School District
SUPERINTENDENT: Nick Ouellette            SUPERINTENDENT: Mark Rollefson
E-MAIL: ouelletten@hudsonraiders.org      E-MAIL: rollefsonm@sdoj.org
PHONE NUMBER: (715) 377-3702              PHONE NUMBER: (920) 675-1000
644 Brakke Dr                             206 S Taft Ave
Hudson, WI 54016                          Jefferson, WI 53549

Hurley School District                    Johnson Creek School District
SUPERINTENDENT: Kevin Genisot             SUPERINTENDENT: Michael Garvey
E-MAIL: genisot@hurley.k12.wi.us          E-MAIL: garveym@johnsoncreekschools.org
PHONE NUMBER: (715) 561-4900              PHONE NUMBER: (920) 541-4800
5503 W Range View Dr                      455 Aztalan Street
Hurley, WI 54534                          Johnson Creek, WI 53038

Hustisford School District                Juda School District
SUPERINTENDENT: Heather Cramer            SUPERINTENDENT: Traci Davis
E-MAIL: cramerh@hustisford.k12.wi.us      E-MAIL: davis@judaschool.com
PHONE NUMBER: (920) 349-8109              PHONE NUMBER: (608) 934-5251
845 S Lake St                             N2385 Spring St
Hustisford, WI 53034                      Juda, WI 53550

Independence School District              Kaukauna Area School District
SUPERINTENDENT: Barry Schmitt             SUPERINTENDENT: Mark Duerwaechter
E-MAIL: schmittb@indps.k12.wi.us          E-MAIL: duerwaechterm@kaukaunasd.org
PHONE NUMBER: (715) 985-3172              PHONE NUMBER: (920) 766-6100
23786 Indee Blvd                          1701 County Road Ce
Independence, WI 54747                    Kaukauna, WI 54130

Iola-scandinavia School District          Kenosha School District
SUPERINTENDENT: Ray Przekurat             SUPERINTENDENT: Sue Jarvis
E-MAIL: przekuratr@iola.k12.wi.us         E-MAIL: ssavagli@kusd.edu
PHONE NUMBER: (715) 445-2411              PHONE NUMBER: (262) 359-6320
450 Division St                           3600 52Nd St
Iola, WI 54945                            Kenosha, WI 53144

Iowa-grant School District                Kettle Moraine School District
SUPERINTENDENT: Stephanie Hubbard         SUPERINTENDENT: Patricia Deklotz
E-MAIL: shubbard@igs.k12.wi.us            E-MAIL: deklotzp@kmsd.edu
PHONE NUMBER: (608) 943-6311              PHONE NUMBER: (262) 968-6300
498 County Road Ig                        563 A J Allen Cir
Livingston, WI 53554                      Wales, WI 53183

Ithaca School District                    Kewaskum School District
SUPERINTENDENT: Julie Prouty              SUPERINTENDENT: James Smasal
E-MAIL: julie.prouty@ithaca.k12.wi.us     E-MAIL: jsmasal@kewaskumschools.org
PHONE NUMBER: (608) 585-2311              PHONE NUMBER: (262) 626-8427
24615 State Hwy 58                        1675 Reigle Dr
Richland Center, WI 53581                 Kewaskum, WI 53040

Janesville School District                Kewaunee School District
SUPERINTENDENT: Steve Pophal              SUPERINTENDENT: Karen Treml
E-MAIL: spophal@janesville.k12.wi.us      E-MAIL: ktreml@kewaunee.k12.wi.us
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 930 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


PHONE NUMBER: (920) 388-3230              PHONE NUMBER: (715) 588-3838
915 Second St                             2899 State Hwy 47 South
Kewaunee, WI 54216                        Lac Du Flambeau, WI 54538

Kickapoo Area School District             Ladysmith School District
SUPERINTENDENT: Doug Olsen                SUPERINTENDENT: Michael Cox
E-MAIL: dolsen@kickapoo.k12.wi.us         E-MAIL: mcox@sdlwi.org
PHONE NUMBER: (608) 627-0101              PHONE NUMBER: (715) 532-5277
S6520 State Highway 131                   1700 Edgewood Ave E
Viola, WI 54664                           Ladysmith, WI 54848

Kiel Area School District                 Lake Country School District
SUPERINTENDENT: Brad Ebert                SUPERINTENDENT: Mark Lichte
E-MAIL: bebert@kiel.k12.wi.us             E-MAIL: lichtem@mylakecountryschool.org
PHONE NUMBER: (920) 894-2266              PHONE NUMBER: (262) 367-3606
416 Paine St                              1800 Vettelson Rd
Kiel, WI 53042                            Hartland, WI 53029

Kimberly Area School District             Lake Geneva J1 School District
SUPERINTENDENT: Robert Mayfield           SUPERINTENDENT: Jim Gottinger
E-MAIL: bmayfield@kimberly.k12.wi.us      E-MAIL: jim.gottinger@badger.k12.wi.us
PHONE NUMBER: (920) 788-7900              PHONE NUMBER: (262) 348-1000
425 S Washington St                       208 E South St
Combined Locks, WI 54113                  Lake Geneva, WI 53147

Kohler School District                    Lake Geneva-genoa City Uhs School District
SUPERINTENDENT: Quynh Trueblood           SUPERINTENDENT: Jim Gottinger
E-MAIL: truebloodq@kohler.k12.wi.us       E-MAIL: jim.gottinger@badger.k12.wi.us
PHONE NUMBER: (920) 803-7201              PHONE NUMBER: (262) 348-1000
333 Upper Rd                              208 E South St
Kohler, WI 53044                          Lake Geneva, WI 53147

La Crosse School District                 Lake Holcombe School District
SUPERINTENDENT: Aaron Engel               SUPERINTENDENT: Kurt Lindau
E-MAIL: aengel@lacrossesd.org             E-MAIL: lindkur@lakeholcombe.k12.wi.us
PHONE NUMBER: (608) 789-7600              PHONE NUMBER: (715) 595-4241
807 East Ave S                            27331 262Nd Ave
La Crosse, WI 54601                       Holcombe, WI 54745

La Farge School District                  Lake Mills Area School District
SUPERINTENDENT: Meaghan Gustafson         SUPERINTENDENT: Tonya Olson
E-MAIL: gustafsonm@lafarge.k12.wi.us      E-MAIL: tonya.olson@lakemills.k12.wi.us
PHONE NUMBER: (608) 625-0107              PHONE NUMBER: (920) 648-2215
301 W Adams St                            120 E Lake Park Pl
La Farge, WI 54639                        Lake Mills, WI 53551

Lac Courte Oreilles Ojibwa School         Lakeland Uhs School District
SUPERINTENDENT: Jessica Hutchison         SUPERINTENDENT: Robert Way
E-MAIL: jessica.hutchison@lcoosk12.org    E-MAIL: way@lakelandunion.org
PHONE NUMBER: (715) 634-8924              PHONE NUMBER: (715) 356-5252
8875 N Round Lake School Rd               9573 State Hwy 70
Hayward, WI 54843                         Minocqua, WI 54548

Lac Du Flambeau #1 School District        Lancaster Community School District
SUPERINTENDENT: Larry Ouimette            SUPERINTENDENT: Rob Wagner
E-MAIL: larry.ouimette@ldfschool.org      E-MAIL: wagnerr@lancastersd.k12.wi.us
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 931 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


PHONE NUMBER: (608) 723-2175                PHONE NUMBER: (715) 255-8552
925 W Maple St                              514 W Central
Lancaster, WI 53813                         Loyal, WI 54446

Laona School District                       Luck School District
SUPERINTENDENT: Jim Bradley                 SUPERINTENDENT: Cory Hinkel
E-MAIL: jbradley@laona.k12.wi.us            E-MAIL: coryh@lucksd.k12.wi.us
PHONE NUMBER: (715) 674-2143                PHONE NUMBER: (715) 472-2152
5216 Forest Ave                             810 S 7Th St
Laona, WI 54541                             Luck, WI 54853

Lena School District                        Luxemburg-casco School District
SUPERINTENDENT: Ben Pytleski                SUPERINTENDENT: Glenn Schlender
E-MAIL: pytleskib@lenak12.org               E-MAIL: gschlender@luxcasco.k12.wi.us
PHONE NUMBER: (920) 829-5703                PHONE NUMBER: (920) 845-2391
304 E Main St                               318 N Main St
Lena, WI 54139                              Luxemburg, WI 54217

Linn J4 School District                     Madison Metropolitan School District
SUPERINTENDENT: Allyssa Andersen            SUPERINTENDENT: Jane Belmore
E-MAIL: allyssa.andersen@traverschool.org   E-MAIL: jbelmore@madison.k12.wi.us
PHONE NUMBER: (262) 248-4067                PHONE NUMBER: (608) 663-1879
W3490 Linton Rd                             545 W Dayton St
Lake Geneva, WI 53147                       Madison, WI 53703

Linn J6 School District                     Manawa School District
SUPERINTENDENT: Samantha Polek              SUPERINTENDENT: Melanie Oppor
E-MAIL: spolek@linn6.k12.wi.us              E-MAIL: moppor@manawaschools.org
PHONE NUMBER: (262) 248-4120                PHONE NUMBER: (920) 596-2525
W4094 S Lakeshore Dr                        800 Beech St
Lake Geneva, WI 53147                       Manawa, WI 54949

Little Chute Area School District           Manitowoc School District
SUPERINTENDENT: David Botz                  SUPERINTENDENT: Mark Holzman
E-MAIL: dbotz@littlechute.k12.wi.us         E-MAIL: holzmanm@mpsd.k12.wi.us
PHONE NUMBER: (920) 788-7605                PHONE NUMBER: (920) 686-4777
325 Meulemans St                            2902 Lindbergh Dr
Little Chute, WI 54140                      Manitowoc, WI 54221

Lodi School District                        Maple Dale-indian Hill School District
SUPERINTENDENT: Charles Pursell             SUPERINTENDENT: Jennifer Wimmer
E-MAIL: pursech@lodischoolswi.org           E-MAIL: jennifer.wimmer@mapledale.k12.wi.us
PHONE NUMBER: (608) 592-3851                PHONE NUMBER: (414) 351-7380
115 School St                               8377 N Port Washington Rd
Lodi, WI 53555                              Fox Point, WI 53217

Lomira School District                      Maple School District
SUPERINTENDENT: Robert Lloyd                SUPERINTENDENT: Sara Croney
E-MAIL: blloyd@lomira.k12.wi.us             E-MAIL: saracroney@nw-tigers.org
PHONE NUMBER: (920) 269-4396                PHONE NUMBER: (715) 363-2431
1030 4Th St                                 4751 S County Road F
Lomira, WI 53048                            Maple, WI 54854

Loyal School District                       Marathon City School District
SUPERINTENDENT: Chris Lindner               SUPERINTENDENT: Richard Parks
E-MAIL: clindner@loyal.k12.wi.us            E-MAIL: rparks@marathon.k12.wi.us
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 932 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


PHONE NUMBER: (715) 443-2226                  PHONE NUMBER: (920) 387-7963
204 East St                                   234 N John St
Marathon, WI 54448                            Mayville, WI 53050

Marathon Co Cdeb                              Mcfarland School District
SUPERINTENDENT: Kelly Kapitz                  SUPERINTENDENT: Andrew Briddell
E-MAIL: kkapitz@mcse.k12.wi.us                E-MAIL: briddea@mcfsd.org
PHONE NUMBER: (715) 261-1980                  PHONE NUMBER: (608) 838-3169
1200 Lakeview Dr                              5101 Farwell St
Wausau, WI 54403                              Mcfarland, WI 53558

Marinette School District                     Medford Area Public School District
SUPERINTENDENT: Corry Lambie                  SUPERINTENDENT: Patrick Sullivan
E-MAIL: clambie@marinette.k12.wi.us           E-MAIL: sullipa@medford.k12.wi.us
PHONE NUMBER: (715) 735-1400                  PHONE NUMBER: (715) 748-4620
2139 Pierce Ave                               124 W State St
Marinette, WI 54143                           Medford, WI 54451

Marion School District                        Mellen School District
SUPERINTENDENT: James Bena                    SUPERINTENDENT: Rhonda Friemoth
E-MAIL: james.bena@marion.k12.wi.us           E-MAIL: relmhorstfriemoth@mellendiggers.org
PHONE NUMBER: (715) 754-2511                  PHONE NUMBER: (715) 274-3601
1001 N Main St                                420 S Main St
Marion, WI 54950                              Mellen, WI 54546

Markesan School District                      Melrose-mindoro School District
SUPERINTENDENT: Duane Bark                    SUPERINTENDENT: Jeff Arzt
E-MAIL: barkdua@markesan.k12.wi.us            E-MAIL: arzt@mel-min.k12.wi.us
PHONE NUMBER: (920) 398-2373                  PHONE NUMBER: (608) 488-2201
100 E Vista Blvd                              N181 State Road 108
Markesan, WI 53946                            Melrose, WI 54642

Marshall School District                      Menasha Joint School District
SUPERINTENDENT: Dan Grady                     SUPERINTENDENT: Chris Vanderheyden
E-MAIL: dgrady@marshallschools.org            E-MAIL: vanderheydenc@mjsd.k12.wi.us
PHONE NUMBER: (608) 655-3466                  PHONE NUMBER: (920) 967-1401
617 Madison St                                328 Sixth St
Marshall, WI 53559                            Menasha, WI 54952

Marshfield Unified School District            Menominee Indian School District
SUPERINTENDENT: Ryan Christianson             SUPERINTENDENT: Wendell Waukau
E-MAIL: christiansonr@marshfieldschools.org   E-MAIL: wwaukau@misd.k12.wi.us
PHONE NUMBER: (715) 387-1101                  PHONE NUMBER: (715) 799-3824
1010 E Fourth St                              N522 Highway 47/55
Marshfield, WI 54449                          Keshena, WI 54135

Mauston School District                       Menominee Tribal School
SUPERINTENDENT: Joel Heesch                   SUPERINTENDENT: Lori        Corn
E-MAIL: jheesch@maustonschools.org            E-MAIL: lcorn@mitw.org
PHONE NUMBER: (608) 847-5451                  PHONE NUMBER: (715) 756-2354
510 Grayside Ave                              6817 W Church St
Mauston, WI 53948                             Neopit, Wi 54140

Mayville School District                      Menomonee Falls School District
SUPERINTENDENT: Scott Sabol                   SUPERINTENDENT: Corey Golla
E-MAIL: ssabol@mayville.k12.wi.us             E-MAIL: gollcor@sdmfschools.org
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 933 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


PHONE NUMBER: (262) 255-8440                  PHONE NUMBER: (414) 475-8002
W156N8480 Pilgrim Rd                          5225 W Vliet St
Menomonee Falls, WI 53051                     Milwaukee, WI 53208

Menomonie Area School District                Mineral Point Unified School District
SUPERINTENDENT: Joe Zydowsky                  SUPERINTENDENT: Mitch Wainwright
E-MAIL: joe_zydowsky@msd.k12.wi.us            E-MAIL: mitch.wainwright@mp.k12.wi.us
PHONE NUMBER: (715) 232-1642                  PHONE NUMBER: (608) 987-0740
215 Pine Ave Ne                               705 Ross St
Menomonie, WI 54751                           Mineral Point, WI 53565

Mequon-thiensville School District            Minocqua J1 School District
SUPERINTENDENT: Matthew Joynt                 SUPERINTENDENT: James Ellis
E-MAIL: mjoynt@mtsd.k12.wi.us                 E-MAIL: jellis@mhlt.org
PHONE NUMBER: (262) 238-8503                  PHONE NUMBER: (715) 356-5206
5000 W Mequon Rd                              7450 Titus Dr
Mequon, WI 53092                              Minocqua, WI 54548

Mercer School District                        Mishicot School District
SUPERINTENDENT: Sheri Kopka                   SUPERINTENDENT: PAUL ORLICH
E-MAIL: skopka@mercertigers.org               E-MAIL: porlich@mishicot.k12.wi.us
PHONE NUMBER: (715) 476-2154                  PHONE NUMBER: (920) 755-4633
2690 W Margaret St                            660 Washington St
Mercer, WI 54547                              Mishicot, WI 54228

Merrill Area School District                  Mondovi School District
SUPERINTENDENT: John Sample                   SUPERINTENDENT: Greg Corning
E-MAIL: john.sample@maps.k12.wi.us            E-MAIL: gcorning@mondovi.k12.wi.us
PHONE NUMBER: (715) 536-4581                  PHONE NUMBER: (715) 926-3684
1111 N Sales St                               337 N Jackson St
Merrill, WI 54452                             Mondovi, WI 54755

Merton Community School District              Monona Grove School District
SUPERINTENDENT: Ronald Russ                   SUPERINTENDENT: Daniel Olson
E-MAIL: russr@merton.k12.wi.us                E-MAIL: daniel.olson@mgschools.net
PHONE NUMBER: (262) 538-2227                  PHONE NUMBER: (608) 221-7660
N68W28320 Sussex Rd                           5301 Monona Dr
Merton, WI 53056                              Monona, WI 53716

Middleton-cross Plains Area School District   Monroe School District
SUPERINTENDENT: Dana Monogue                  SUPERINTENDENT: Rick Waski
E-MAIL: dmonogue@mcpasd.k12.wi.us             E-MAIL: rickwaski@monroe.k12.wi.us
PHONE NUMBER: (608) 829-9000                  PHONE NUMBER: (608) 328-7171
7106 South Ave                                925 16Th Ave
Middleton, WI 53562                           Monroe, WI 53566

Milton School District                        Montello School District
SUPERINTENDENT: Richard Dahman                SUPERINTENDENT: Margaret Banker
E-MAIL: dahmanr@milton.k12.wi.us              E-MAIL: mbanker@montelloschools.org
PHONE NUMBER: (608) 868-9200                  PHONE NUMBER: (608)297-7617
448 E High St                                 222 Forest Ln
Milton, WI 53563                              Montello, WI 53949

Milwaukee School District                     Monticello School District
SUPERINTENDENT: Keith Posley                  SUPERINTENDENT: Allen Brokopp
E-MAIL: posleykp@milwaukee.k12.wi.us          E-MAIL: abrokopp@monticello.k12.wi.us
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 934 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


PHONE NUMBER: (608) 938-4194               PHONE NUMBER: (715) 886-8000
334 S Main St                              600 S Section St
Monticello, WI 53570                       Nekoosa, WI 54457

Mosinee School District                    New Auburn School District
SUPERINTENDENT: David Munoz                SUPERINTENDENT: Scott Johnson
E-MAIL: dmunoz@mosineeschools.org          E-MAIL: johnsons@mail.newauburn.k12.wi.us
PHONE NUMBER: (715) 693-2530               PHONE NUMBER: (715) 237-2202
591 W Highway 153                          704 N East St
Mosinee, WI 54455                          New Auburn, WI 54757

Mount Horeb Area School District           New Berlin School District
SUPERINTENDENT: Steve Salerno              SUPERINTENDENT: Joe Garza
E-MAIL: salernosteve@mhasd.k12.wi.us       E-MAIL: joe.garza@nbexcellence.org
PHONE NUMBER: (608) 437-2400               PHONE NUMBER: (262) 789-6200
1304 E Lincoln St                          4333 S Sunnyslope Rd
Mount Horeb, WI 53572                      New Berlin, WI 53151

Mukwonago School District                  New Glarus School District
SUPERINTENDENT: Shawn Mcnulty              SUPERINTENDENT: Jennifer Thayer
E-MAIL: mcnulsh@masd.k12.wi.us             E-MAIL: jennifer.thayer@ngsd.k12.wi.us
PHONE NUMBER: (262) 363-6300               PHONE NUMBER: (608) 527-2410
385 County Road Nn E                       1701 2Nd St
Mukwonago, WI 53149                        New Glarus, WI 53574

Muskego-norway School District             New Holstein School District
SUPERINTENDENT: Kelly Thompson             SUPERINTENDENT: Dan Nett
E-MAIL: kelly.thompson@muskegonorway.org   E-MAIL: dnett@nhsd.k12.wi.us
PHONE NUMBER: (262) 971-1800               PHONE NUMBER: (920) 898-5115
S87W18763 Woods Rd                         1715 Plymouth St
Muskego, WI 53150                          New Holstein, WI 53061

Necedah Area School District               New Lisbon School District
SUPERINTENDENT: Tanya Kotlowski            SUPERINTENDENT: Adam Englebretson
E-MAIL: kotlowski@necedahschools.org       E-MAIL: adam_englebretson@newlisbon.k12.wi.us
PHONE NUMBER: (608) 565-2256               PHONE NUMBER: (608) 562-3700
1801 S Main St                             500 S Forest St
Necedah, WI 54646                          New Lisbon, WI 53950

Neenah Joint School District               New London School District
SUPERINTENDENT: Mary Pfeiffer              SUPERINTENDENT: Scott Bleck
E-MAIL: mpfeiffer@neenah.k12.wi.us         E-MAIL: sbleck@newlondon.k12.wi.us
PHONE NUMBER: (920) 751-6800               PHONE NUMBER: (920) 982-8530
410 S Commercial St                        901 W Washington St
Neenah, WI 54956                           New London, WI 54961

Neillsville School District                New Richmond School District
SUPERINTENDENT: John Gaier                 SUPERINTENDENT: Patrick Olson
E-MAIL: jgaier@neillsville.k12.wi.us       E-MAIL: polson@newrichmond.k12.wi.us
PHONE NUMBER: (715) 743-3323               PHONE NUMBER: (715) 243-7411
614 E 5Th St                               701 East 11th Street
Neillsville, WI 54456                      New Richmond, WI 54017

Nekoosa School District                    Niagara School District
SUPERINTENDENT: Terry Whitmore             SUPERINTENDENT: Nathaniel Burklund
E-MAIL: Terry_Whitmore@nekoosa.k12.wi.us   E-MAIL: nburklund@niagara.k12.wi.us
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 935 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


PHONE NUMBER: (715) 251-1330              PHONE NUMBER: (262) 692-2489
700 Jefferson Ave                         401 Highland Dr
Niagara, WI 54151                         Fredonia, WI 53021

Nicolet Uhs School District               Northland Pines School District
SUPERINTENDENT: Greg Kabara               SUPERINTENDENT: Scott Foster
E-MAIL: greg.kabara@nicolet.us            E-MAIL: sfoster@npsd.k12.wi.us
PHONE NUMBER: (414) 351-7520              PHONE NUMBER: (715) 479-6487
6701 N Jean Nicolet Rd                    1800 Pleasure Island Rd
Glendale, WI 53217                        Eagle River, WI 54521

Norris School District                    Northwood School District
SUPERINTENDENT: Johnna Noll               SUPERINTENDENT: SCOT KELLY
E-MAIL: jnoll@norrisacademywi.org         E-MAIL: scot_kelly@northwoodk12wi.com
PHONE NUMBER: (262) 662-5911              PHONE NUMBER: (715) 466-2297
W247S10395 Center Dr                      N14463 Highway 53
Mukwonago, WI 53149                       Minong, WI 54859

North Cape School District                Norwalk-ontario-wilton School District
SUPERINTENDENT: John Lehnen               SUPERINTENDENT: Kelly Burhop
E-MAIL: jlehnen@northcape.k12.wi.us       E-MAIL: kburhop@now.k12.wi.us
PHONE NUMBER: (262) 835-4069              PHONE NUMBER: (608) 337-4403
11926 W Highway K                         28861 Highway 131 N
Franksville, WI 53126                     Ontario, WI 54651

North Crawford School District            Norway J7 School District
SUPERINTENDENT: Brandon Munson            SUPERINTENDENT: Carrie Reid
E-MAIL: bmunson@ncrawford.k12.wi.us       E-MAIL: principal@droughtschool.net
PHONE NUMBER: (608) 735-4318              PHONE NUMBER: (414) 425-6020
47050 County Road X                       21016 7 Mile Rd
Soldiers Grove, WI 54655                  Franksville, WI 53126

North Fond Du Lac School District         Oak Creek-franklin Joint School District
SUPERINTENDENT: Aaron Sadoff              SUPERINTENDENT: Daniel Unertl
E-MAIL: asadoff@nfdlschools.org           E-MAIL: d.unertl@ocfsd.org
PHONE NUMBER: (920) 929-3750              PHONE NUMBER: (414) 768-5880
225 Mckinley St                           7630 S 10Th St
North Fond Du Lac, WI 54937               Oak Creek, WI 53154

North Lake School District                Oakfield School District
SUPERINTENDENT: Liesl Ackley              SUPERINTENDENT: Vance Dalzin
E-MAIL: acklie@northlakeschool.org        E-MAIL: vdalzin@oakfield.k12.wi.us
PHONE NUMBER: (262) 966-2033              PHONE NUMBER: (920) 583-4117
N75W31283 Highway Vv                      200 White St
North Lake, WI 53064                      Oakfield, WI 53065

North Lakeland School District            Oconomowoc Area School District
SUPERINTENDENT: Brent Jelinski            SUPERINTENDENT: Roger Rindo
E-MAIL: bjelinski@nles.us                 E-MAIL: rindor@oasd.org
PHONE NUMBER: (715) 543-8417              PHONE NUMBER: (262) 560-1115
12686 County Highway K                    W360N7077 Brown St
Manitowish Waters, WI 54545               Oconomowoc, WI 53066

Northern Ozaukee School District          Oconto Falls Public School District
SUPERINTENDENT: Dave Karrels              SUPERINTENDENT: Dean Hess
E-MAIL: dkarrels@nosd.edu                 E-MAIL: dean.hess@of-ps.org
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 936 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


PHONE NUMBER: (920) 848-4471                  PHONE NUMBER: (920) 424-0160
200 N Farm Rd                                 215 S Eagle St
Oconto Falls, WI 54154                        Oshkosh, WI 54902

Oconto Unified School District                Osseo-fairchild School District
SUPERINTENDENT: Emily Miller                  SUPERINTENDENT: Lori Whelan
E-MAIL: emily.miller@oconto.k12.wi.us         E-MAIL: lwhelan@ofsd.k12.wi.us
PHONE NUMBER: (920) 834-7814                  PHONE NUMBER: (715) 597-3141
400 Michigan Ave                              50851 East St
Oconto, WI 54153                              Osseo, WI 54758

Omro School District                          Owen-withee School District
SUPERINTENDENT: Jay Jones                     SUPERINTENDENT: Robert Houts
E-MAIL: JJone@omro.k12.wi.us                  E-MAIL: bhouts@owen-withee.k12.wi.us
PHONE NUMBER: (920) 303-2302                  PHONE NUMBER: (715) 229-2151
455 Fox Trl                                   832 W 3Rd St
Omro, WI 54963                                Owen, WI 54460

Onalaska School District                      Palmyra-eagle Area School District
SUPERINTENDENT: Todd Antony                   SUPERINTENDENT: Michelle Meronk
E-MAIL: antto@onalaskaschools.com             E-MAIL: mmeronk@peasd.org
PHONE NUMBER: (608) 781-9700                  PHONE NUMBER: (262) 495-7101
1821 E Main St                                123 Burr Oak St
Onalaska, WI 54650                            Palmyra, WI 53156

Oneida Nation School                          Pardeeville Area School District
SUPERINTENDENT: Sharon Mousseau               SUPERINTENDENT: Gus Knitt
E-MAIL: smoussea@oneidanation.org             E-MAIL: knitgu@pasdwi.org
PHONE NUMBER: (920) 869-1676                  PHONE NUMBER: (608) 429-2153
N7125 Seminary Rd                             120 Oak St
Oneida, WI 54155                              Pardeeville, WI 53954

Oostburg School District                      Paris J1 School District
SUPERINTENDENT: Kevin Bruggink                SUPERINTENDENT: Roger Gahart
E-MAIL: kevin.bruggink@oostburg.k12.wi.us     E-MAIL: rgahart@paris.k12.wi.us
PHONE NUMBER: (920) 564-2346                  PHONE NUMBER: (262) 859-2350
410 New York Ave                              1901 176Th Ave
Oostburg, WI 53070                            Kenosha, WI 53144

Oregon School District                        Parkview School District
SUPERINTENDENT: Leslie Bergstrom              SUPERINTENDENT: Steve Lutzke
E-MAIL: lcb2@oregonsd.org                     E-MAIL: slutzke@email.parkview.k12.wi.us
PHONE NUMBER: (608) 835-4000                  PHONE NUMBER: (608) 879-2717
123 E Grove St                                106 W Church St
Oregon, WI 53575                              Orfordville, WI 53576

Osceola School District                       Pecatonica Area School District
SUPERINTENDENT: Mark Luebker                  SUPERINTENDENT: Jill Underly
E-MAIL: luebkerm@osceolak12.org               E-MAIL: junderly@pecatonica.k12.wi.us
PHONE NUMBER: (715) 294-4140                  PHONE NUMBER: (608) 523-4248
331 Middle School Dr                          704 Cross St
Osceola, WI 54020                             Blanchardville, WI 53516

Oshkosh Area School District                  Pepin Area School District
SUPERINTENDENT: Vickie Cartwright             SUPERINTENDENT: Bruce Quinton
E-MAIL: vickie.cartwright@oshkosh.k12.wi.us   E-MAIL: bruceq@pepin.k12.wi.us
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 937 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


PHONE NUMBER: (715) 442-2391              PHONE NUMBER: (920) 892-2661
510 Pine St                               125 S Highland Ave
Pepin, WI 54759                           Plymouth, WI 53073

Peshtigo School District                  Port Edwards School District
SUPERINTENDENT: Patrick Rau               SUPERINTENDENT: Kyle Cronan
E-MAIL: raup@peshtigo.k12.wi.us           E-MAIL: cronaky@pesd.k12.wi.us
PHONE NUMBER: (715) 582-3677              PHONE NUMBER: (715) 887-9000
341 N Emery Ave                           801 2Nd St
Peshtigo, WI 54157                        Port Edwards, WI 54469

Pewaukee School District                  Port Washington-saukville School District
SUPERINTENDENT: Mike Cady                 SUPERINTENDENT: Michael Weber
E-MAIL: cadymic@pewaukeeschools.org       E-MAIL: michael.weber@pwssd.k12.wi.us
PHONE NUMBER: (262) 691-2100              PHONE NUMBER: (262) 268-6000
404 Lake St                               100 W Monroe St
Pewaukee, WI 53072                        Port Washington, WI 53074

Phelps School District                    Portage Community School District
SUPERINTENDENT: Delnice Hill              SUPERINTENDENT: Margaret Rudolph
E-MAIL: delhill@phelps.k12.wi.us          E-MAIL: sweenj@portage.k12.wi.us
PHONE NUMBER: (715) 545-2724              PHONE NUMBER: (608) 742-4879
4451 Old School Rd                        305 E Slifer St
Phelps, WI 54554                          Portage, WI 53901

Phillips School District                  Potosi School District
SUPERINTENDENT: Rick Morgan               SUPERINTENDENT: Kurt Cohen
E-MAIL: rmorgan@phillips.k12.wi.us        E-MAIL: cohenk@potosisd.k12.wi.us
PHONE NUMBER: (715) 339-2419              PHONE NUMBER: (608) 763-2161
365 Highway 100                           128 Highway 61 N
Phillips, WI 54555                        Potosi, WI 53820

Pittsville School District                Poynette School District
SUPERINTENDENT: Rodney Figueroa           SUPERINTENDENT: Matthew Shappell
E-MAIL: figuerod@pittsville.k12.wi.us     E-MAIL: mshap@poynette.k12.wi.us
PHONE NUMBER: (715) 884-6694              PHONE NUMBER: (608) 635-4347
5459 Elementary Ave                       108 N Cleveland St
Pittsville, WI 54466                      Poynette, WI 53955

Platteville School District               Prairie Du Chien Area School District
SUPERINTENDENT: Jim Boebel                SUPERINTENDENT: Andy Banasik
E-MAIL: boebel@platteville.k12.wi.us      E-MAIL: banan@pdc.k12.wi.us
PHONE NUMBER: (608) 342-4000              PHONE NUMBER: (608) 326-3700
780 N 2Nd St                              800 E Crawford St
Platteville, WI 53818                     Prairie Du Chien, WI 53821

Plum City School District                 Prairie Farm Public School District
SUPERINTENDENT: Amy Vesperman             SUPERINTENDENT: Tom Rich
E-MAIL: avesperman@plumcity.k12.wi.us     E-MAIL: trich@prairiefarm.k12.wi.us
PHONE NUMBER: (715) 647-2591              PHONE NUMBER: (715) 455-1861
907 Main St                               630 River Ave S
Plum City, WI 54761                       Prairie Farm, WI 54762

Plymouth Joint School District            Prentice School District
SUPERINTENDENT: Carrie Dassow             SUPERINTENDENT: Randy Bergman
E-MAIL: cjdassow@plymouth.k12.wi.us       E-MAIL: randy@prentice.k12.wi.us
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 938 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


PHONE NUMBER: (715) 428-2811              PHONE NUMBER: (262) 835-2929
1025 Town St                              2659 76Th St
Prentice, WI 54556                        Franksville, WI 53126

Prescott School District                  Reedsburg School District
SUPERINTENDENT: Rick Spicuzza             SUPERINTENDENT: Tom Benson
E-MAIL: spicuzzar@prescott.k12.wi.us      E-MAIL: tbenson@rsd.k12.wi.us
PHONE NUMBER: (715) 262-5782              PHONE NUMBER: (608) 524-2401
1220 Saint Croix St                       501 K St
Prescott, WI 54021                        Reedsburg, WI 53959

Princeton School District                 Reedsville School District
SUPERINTENDENT: Chris Metras              SUPERINTENDENT: Kristoffer Brown
E-MAIL: cmetras@princeton.k12.wi.us       E-MAIL: kbrown@reedsville.k12.wi.us
PHONE NUMBER: (920) 295-6571              PHONE NUMBER: (920) 754-4341
604 Old Green Lake Rd                     340 Manitowoc St
Princeton, WI 54968                       Reedsville, WI 54230

Pulaski Community School District         Rhinelander School District
SUPERINTENDENT: Allison Space             SUPERINTENDENT: Eric Burke
E-MAIL: akspace@pulaskischools.org        E-MAIL: burkeeri@rhinelander.k12.wi.us
PHONE NUMBER: (920) 822-6001              PHONE NUMBER: (715) 365-9750
143 W Green Bay St                        665 Coolidge Ave
Pulaski, WI 54162                         Rhinelander, WI 54501

Racine Unified School District            Rib Lake School District
SUPERINTENDENT: Eric Gallien              SUPERINTENDENT: Rick Cardey
E-MAIL: eric.gallien@rusd.org             E-MAIL: rcardy@riblake.k12.wi.us
PHONE NUMBER: (262) 635-5600              PHONE NUMBER: (715) 427-3222
3109 Mount Pleasant St                    1236 Kennedy St
Racine, WI 53404                          Rib Lake, WI 54470

Randall J1 School District                Rice Lake Area School District
SUPERINTENDENT: Jeffrey Alstadt           SUPERINTENDENT: Randy Drost
E-MAIL: Jalstadt@randall.k12.wi.us        E-MAIL: drostr@ricelake.k12.wi.us
PHONE NUMBER: (262) 537-2211              PHONE NUMBER: (715) 234-9007
37101 - 87Th St                           700 Augusta St
Burlington, WI 53105                      Rice Lake, WI 54868

Randolph School District                  Richfield J1 School District
SUPERINTENDENT: Ty Breitlow               SUPERINTENDENT: Tara Villalobos
E-MAIL: breitlowt@rsdwi.org               E-MAIL: villalobos@hhasd.org
PHONE NUMBER: (920) 326-2427              PHONE NUMBER: (262) 628-1032
110 Meadowood Dr                          3117 Holy Hill Rd
Randolph, WI 53956                        Richfield, WI 53076

Random Lake School District               Richland School District
SUPERINTENDENT: Michael Trimberger        SUPERINTENDENT: Jarred Burke
E-MAIL: mtrimberger@rladvantage.org       E-MAIL: jburke@richland.k12.wi.us
PHONE NUMBER: (920) 994-4342              PHONE NUMBER: (608) 647-6106
605 Random Lake Rd                        1996 Us Hwy 14 W
Random Lake, WI 53075                     Richland Center, WI 53581

Raymond #14 School District               Richmond School District
SUPERINTENDENT: Steve Harder              SUPERINTENDENT: Jeanne Siegenthaler
E-MAIL: hardste@raymond.k12.wi.us         E-MAIL: jsiegen@richmond.k12.wi.us
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 939 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


PHONE NUMBER: (262) 538-1360              PHONE NUMBER: (715) 677-4542
N56W26530 Richmond Rd                     346 W Randolph St
Sussex, WI 53089                          Rosholt, WI 54473

Rio Community School District             Royall School District
SUPERINTENDENT: Craig Vetter              SUPERINTENDENT: Mark Gruen
E-MAIL: vetter@rio.k12.wi.us              E-MAIL: gruenm@royall.k12.wi.us
PHONE NUMBER: (920) 992-3141              PHONE NUMBER: (608) 462-2600
411 Church St                             1501 Academy St
Rio, WI 53960                             Elroy, WI 53929

Ripon Area School District                Saint Croix Central School District
SUPERINTENDENT: Mary Whitrock             SUPERINTENDENT: Tim Widiker
E-MAIL: whitrockm@ripon.k12.wi.us         E-MAIL: twidiker@scc.k12.wi.us
PHONE NUMBER: (920) 748-4600              PHONE NUMBER: (715) 796-2256
1120 Metomen St                           1295 Vine St
Ripon, WI 54971                           Hammond, WI 54015

River Falls School District               Saint Croix Falls School District
SUPERINTENDENT: James Benson              SUPERINTENDENT: Mark Burandt
E-MAIL: jamie.benson@rfsd.k12.wi.us       E-MAIL: buranma@scfschools.com
PHONE NUMBER: (715) 425-1800              PHONE NUMBER: (715) 483-2401
852 E Division St                         740 Maple Dr
River Falls, WI 54022                     Saint Croix Falls, WI 54024

River Ridge School District               Saint Francis School District
SUPERINTENDENT: Clay Koenig               SUPERINTENDENT: Mark Elworthy
E-MAIL: koenigcl@rrsd.k12.wi.us           E-MAIL: melwort@sfsd.k12.wi.us
PHONE NUMBER: (608) 994-2715              PHONE NUMBER: (414) 747-3901
11165 County Highway P                    4225 S Lake Dr
Patch Grove, WI 53817                     Saint Francis, WI 53235

River Valley School District              Salem School District
SUPERINTENDENT: Loren Glasbrenner         SUPERINTENDENT: Connie Valenza
E-MAIL: lglasbrenner@rvschools.org        E-MAIL: valencon@salem.k12.wi.us
PHONE NUMBER: (608) 588-2551              PHONE NUMBER: (262) 843-2356
660 W Daley St                            8828 Antioch Rd
Spring Green, WI 53588                    Salem, WI 53168

Riverdale School District                 Sauk Prairie School District
SUPERINTENDENT: Bryce Bird                SUPERINTENDENT: Jeff Wright
E-MAIL: bbird@riverdale.k12.wi.us         E-MAIL: jeff.wright@saukprairieschools.org
PHONE NUMBER: (608) 739-3832              PHONE NUMBER: (608) 643-5990
747 Sixth St                              213 Maple St
Muscoda, WI 53573                         Sauk City, WI 53583

Rosendale-brandon School District         Seneca School District
SUPERINTENDENT: Wayne Weber               SUPERINTENDENT: David Boland
E-MAIL: webeway@rbsd.k12.wi.us            E-MAIL: dboland@seneca.k12.wi.us
PHONE NUMBER: (920) 872-2851              PHONE NUMBER: (608) 734-3411
300 W Wisconsin St                        202 Main St
Rosendale, WI 54974                       Seneca, WI 54654

Rosholt School District                   Sevastopol School District
SUPERINTENDENT: Christopher Thompson      SUPERINTENDENT: Kyle Luedtke
E-MAIL: chthompson@rosholt.k12.wi.us      E-MAIL: kluedtke@sevastopol.k12.wi.us
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 940 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


PHONE NUMBER: (920) 743-6282               PHONE NUMBER: (414) 963-6901
4550 Highway 57                            1701 E Capitol Dr
Sturgeon Bay, WI 54235                     Shorewood, WI 53211

Seymour Community School District          Shullsburg School District
SUPERINTENDENT: Laurie Asher               SUPERINTENDENT: Mark Lierman
E-MAIL: lasher@seymour.k12.wi.us           E-MAIL: mlierman@shullsburg.k12.wi.us
PHONE NUMBER: (920) 833-2304               PHONE NUMBER: (608) 965-4427
10 Circle Dr                               444 N Judgement St
Seymour, WI 54165                          Shullsburg, WI 53586

Sharon J11 School District                 Silver Lake J1 School District
SUPERINTENDENT: Sara Andrus                SUPERINTENDENT: Jon Schleusner
E-MAIL: sarand@sharon.k12.wi.us            E-MAIL: jschleusner@silverlakejt1.k12.wi.us
PHONE NUMBER: (262) 736-4477               PHONE NUMBER: (262) 889-4384
104 E School St                            300 Prosser St
Sharon, WI 53585                           Silver Lake, WI 53170

Shawano School District                    Siren School District
SUPERINTENDENT: Randi Anderson             SUPERINTENDENT: Kevin Shetler
E-MAIL: andersonr@shawanoschools.com       E-MAIL: kshetler@siren.k12.wi.us
PHONE NUMBER: (715) 526-3194               PHONE NUMBER: (715) 349-2290
218 County Road B                          24022 4Th Ave
Shawano, WI 54166                          Siren, WI 54872

Sheboygan Area School District             Slinger School District
SUPERINTENDENT: Seth Harvatine             SUPERINTENDENT: Daren Sievers
E-MAIL: sharvatine@sasd.net                E-MAIL: d.sievers@slingerschools.org
PHONE NUMBER: (920) 459-3511               PHONE NUMBER: (262) 644-9615
830 Virginia Ave                           207 Polk St
Sheboygan, WI 53081                        Slinger, WI 53086

Sheboygan Falls School District            Solon Springs School District
SUPERINTENDENT: Jean Born                  SUPERINTENDENT: Frank Helquist
E-MAIL: jborn@sheboyganfalls.k12.wi.us     E-MAIL: fhelquist@solonk12.net
PHONE NUMBER: (920) 467-7893               PHONE NUMBER: (715) 378-2263
220 Amherst Ave                            8993 E Baldwin Ave
Sheboygan Falls, WI 53085                  Solon Springs, WI 54873

Shell Lake School District                 Somerset School District
SUPERINTENDENT: David Bridenhagen          SUPERINTENDENT: Mark Bezek
E-MAIL: bridenhagend@shelllake.k12.wi.us   E-MAIL: mbezek@somerset.k12.wi.us
PHONE NUMBER: (715) 468-7816               PHONE NUMBER: (715) 247-3313
271 Highway 63                             639 Sunrise Dr
Shell Lake, WI 54871                       Somerset, WI 54025

Shiocton School District                   South Milwaukee School District
SUPERINTENDENT: Nichole Schweitzer         SUPERINTENDENT: Jeffrey Weiss
E-MAIL: nschweitzer@shiocton.k12.wi.us     E-MAIL: jhess@sdsm.k12.wi.us
PHONE NUMBER: (920) 986-3351               PHONE NUMBER: (414) 766-5000
N5650 Broad St                             901 15Th Ave
Shiocton, WI 54170                         South Milwaukee, WI 53172

Shorewood School District                  South Shore School District
SUPERINTENDENT: Bryan Davis                SUPERINTENDENT: Clendon Gustafson
E-MAIL: bdavis@shorewood.k12.wi.us         E-MAIL: gustafson@sshore.org
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 941 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


PHONE NUMBER: (715) 774-3500                PHONE NUMBER: (715) 345-5444
9135 School Rd                              1900 Polk St
Port Wing, WI 54865                         Stevens Point, WI 54481

Southern Door County School District        Stockbridge School District
SUPERINTENDENT: Patricia Vickman            SUPERINTENDENT: Chad Marx
E-MAIL: pvickman@southerndoor.k12.wi.us     E-MAIL: chamarx@stockbridge.k12.wi.us
PHONE NUMBER: (920) 825-7311                PHONE NUMBER: (920) 439-1782
2073 County Trunk Dk                        110 School St
Brussels, WI 54204                          Stockbridge, WI 53088

Southwestern Wisconsin School District      Stone Bank School District
SUPERINTENDENT: John Costello               SUPERINTENDENT: Ryan Krohn
E-MAIL: costelloj@swsd.k12.wi.us            E-MAIL: r.krohn@stonebank.k12.wi.us
PHONE NUMBER: (608) 854-2261                PHONE NUMBER: (262) 966-2900
1415 Fairplay St                            N68W33866 County Road K
Hazel Green, WI 53811                       Oconomowoc, WI 53066

Sparta Area School District                 Stoughton Area School District
SUPERINTENDENT: Amy Van Deuren              SUPERINTENDENT: Timothy Onsager
E-MAIL: avandeuren@spartan.org              E-MAIL: tim.onsager@stoughton.k12.wi.us
PHONE NUMBER: (608) 269-3151                PHONE NUMBER: (608) 877-5000
201 E Franklin St                           320 North St
Sparta, WI 54656                            Stoughton, WI 53589

Spencer School District                     Stratford School District
SUPERINTENDENT: Mike Endreas                SUPERINTENDENT: Scott Winch
E-MAIL: mendreas@spencer.k12.wi.us          E-MAIL: scwinch@gapps.stratford.k12.wi.us
PHONE NUMBER: (715) 659-5347                PHONE NUMBER: (715) 687-3130
300 School St                               522 N Third Ave
Spencer, WI 54479                           Stratford, WI 54484

Spooner Area School District                Sturgeon Bay School District
SUPERINTENDENT: David Aslyn                 SUPERINTENDENT: Dan Tjernagel
E-MAIL: aslynd@spooner.k12.wi.us            E-MAIL: dtjernagel@sturbay.k12.wi.us
PHONE NUMBER: (715) 635-2171                PHONE NUMBER: (920) 746-2800
801 County Highway A                        1230 Michigan St
Spooner, WI 54801                           Sturgeon Bay, WI 54235

Spring Valley School District               Sun Prairie Area School District
SUPERINTENDENT: Don Haack                   SUPERINTENDENT: Brad Saron
E-MAIL: haackd@springvalley.k12.wi.us       E-MAIL: bgsaron@sunprairieschools.org
PHONE NUMBER: (715) 778-5551                PHONE NUMBER: (608) 834-6500
S1450 Cty Rd Cc                             501 S Bird St
Spring Valley, WI 54767                     Sun Prairie, WI 53590

Stanley-boyd Area School District           Superior School District
SUPERINTENDENT: Jeffrey Koenig              SUPERINTENDENT: Amy Starzecki
E-MAIL: jkoenig@s-bschools.org              E-MAIL: amy.starzecki@superior.k12.wi.us
PHONE NUMBER: (715) 644-5534                PHONE NUMBER: (715) 394-8700
507 E 1St Ave                               3025 Tower Ave
Stanley, WI 54768                           Superior, WI 54880

Stevens Point Area Public School District   Suring Public School District
SUPERINTENDENT: Craig Gerlach               SUPERINTENDENT: Kelly Casper
E-MAIL: cgerlach@pointschools.net           E-MAIL: caspke@suringk12.org
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 942 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


PHONE NUMBER: (920) 842-2178                 PHONE NUMBER: (262) 862-2356
411 E Algoma                                 26325 Wilmot Rd
Suring, WI 54174                             Trevor, WI 53179

Swallow School District                      Tri-county Area School District
SUPERINTENDENT: Melissa Thompson             SUPERINTENDENT: Tony Marinack
E-MAIL: thompson@swallowschool.org           E-MAIL: anthonymarinack@tcpenguin.net
PHONE NUMBER: (262) 367-2000                 PHONE NUMBER: (715) 335-6366
W299N5614 County Road E                      409 S West St
Hartland, WI 53029                           Plainfield, WI 54966

Thorp School District                        Turtle Lake School District
SUPERINTENDENT: Paul Blanford                SUPERINTENDENT: Kent Kindschy
E-MAIL: pblanford@thorp.k12.wi.us            E-MAIL: kkindschy@turtlelake.k12.wi.us
PHONE NUMBER: (715) 669-5548                 PHONE NUMBER: (715) 986-2597
605 S Clark St                               205 Oak St N
Thorp, WI 54771                              Turtle Lake, WI 54889

Three Lakes School District                  Twin Lakes #4 School District
SUPERINTENDENT: Teir Maney                   SUPERINTENDENT: Christine Anderson
E-MAIL: tmaney@threelakessd.k12.wi.us        E-MAIL: anderson@twinlakes.k12.wi.us
PHONE NUMBER: (715) 546-3496                 PHONE NUMBER: (262) 877-2148
6930 W School St                             1218 Wilmot Ave
Three Lakes, WI 54562                        Twin Lakes, WI 53181

Tigerton School District                     Two Rivers Public School District
SUPERINTENDENT: Kelley Strike                SUPERINTENDENT: Lisa Quistorf
E-MAIL: kstrike@tigerton.k12.wi.us           E-MAIL: lisa.quistorf@trschools.k12.wi.us
PHONE NUMBER: (715) 535-4041                 PHONE NUMBER: (920) 793-4560
213 Spaulding St                             4521 Lincoln Ave
Tigerton, WI 54486                           Two Rivers, WI 54241

Tomah Area School District                   Union Grove J1 School District
SUPERINTENDENT: Cindy Zahrte                 SUPERINTENDENT: Brenda Stevenson
E-MAIL: cindyzahrte@tomah.education          E-MAIL: bstevenson@uges.k12.wi.us
PHONE NUMBER: (608) 374-7004                 PHONE NUMBER: (262) 878-2015
129 W Clifton St                             1745 Milldrum St
Tomah, WI 54660                              Union Grove, WI 53182

Tomahawk School District                     Union Grove Uhs School District
SUPERINTENDENT: Terry Reynolds               SUPERINTENDENT: Alan Mollerskov
E-MAIL: reynoldst@tomahawk.k12.wi.us         E-MAIL: mollala@ug.k12.wi.us
PHONE NUMBER: (715) 453-5551                 PHONE NUMBER: (262) 878-4427
1048 E Kings Rd                              3433 S Colony Ave
Tomahawk, WI 54487                           Union Grove, WI 53182

Tomorrow River School District               Unity School District
SUPERINTENDENT: Michael Richie               SUPERINTENDENT: Brandon Robinson
E-MAIL: mrichie@amherst.k12.wi.us            E-MAIL: brobinson@unity.k12.wi.us
PHONE NUMBER: (715) 824-5521                 PHONE NUMBER: (715) 825-3515
357 N Main St                                1908 150Th St
Amherst, WI 54406                            Balsam Lake, WI 54810

Trevor-wilmot Consolidated School District   Valders Area School District
SUPERINTENDENT: Michelle Garven              SUPERINTENDENT: Debra Hunt
E-MAIL: garvenmm@twc.k12.wi.us               E-MAIL: dhunt@valders.k12.wi.us
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 943 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


PHONE NUMBER: (920) 775-9500               PHONE NUMBER: (262) 662-3466
138 Wilson St                              8937 Big Bend Rd
Valders, WI 54245                          Waterford, WI 53185

Verona Area School District                Waterford Graded J1 School District
SUPERINTENDENT: Dean Gorrell               SUPERINTENDENT: Ed Brzinski
E-MAIL: gorrelld@verona.k12.wi.us          E-MAIL: brzinski@waterford.k12.wi.us
PHONE NUMBER: (608) 845-4300               PHONE NUMBER: (262) 514-8250
700 N Main St                              819 W Main St
Verona, WI 53593                           Waterford, WI 53185

Viroqua Area School District               Waterford Uhs School District
SUPERINTENDENT: Tom Burkhalter             SUPERINTENDENT: Lucas Francois
E-MAIL: tburkhalter@viroquablackhawk.org   E-MAIL: lfrancois@waterforduhs.k12.wi.us
PHONE NUMBER: (608) 637-1186               PHONE NUMBER: (262) 534-3189
115 N Education Ave                        100 Field Drive
Viroqua, WI 54665                          Waterford, WI 53185

Wabeno Area School District                Waterloo School District
SUPERINTENDENT: Jeffrey Walsh              SUPERINTENDENT: Brian Henning
E-MAIL: jwalsh@wabeno.k12.wi.us            E-MAIL: henningb@waterloo.k12.wi.us
PHONE NUMBER: (715) 473-2592               PHONE NUMBER: (920) 478-3633
4346 Mill Ln                               813 N Monroe St
Wabeno, WI 54566                           Waterloo, WI 53594

Walworth Co Cdeb                           Watertown Unified School District
SUPERINTENDENT: David Bretl                SUPERINTENDENT: Cassandra Schug
E-MAIL: dbretl@co.walworth.wi.us           E-MAIL: schugc@watertown.k12.wi.us
PHONE NUMBER: (262) 741-4118               PHONE NUMBER: (920) 262-1460
W3905 County Road Nn                       111 Dodge St
Elkhorn, WI 53121                          Watertown, WI 53094

Walworth J1 School District                Waukesha School District
SUPERINTENDENT: Phill Klamm                SUPERINTENDENT: Todd Gray
E-MAIL: Phill.Klamm@walworth.k12.wi.us     E-MAIL: tgray@waukesha.k12.wi.us
PHONE NUMBER: (262) 275-6896               PHONE NUMBER: (262) 970-1003
121 Beloit St                              222 Maple Ave
Walworth, WI 53184                         Waukesha, WI 53186

Washburn School District                   Waunakee Community School District
SUPERINTENDENT: Thomas Wiatr               SUPERINTENDENT: Randy Guttenberg
E-MAIL: twiatr@washburn.k12.wi.us          E-MAIL: rguttenberg@waunakee.k12.wi.us
PHONE NUMBER: (715) 373-6188               PHONE NUMBER: (608) 849-2000
305 W 4Th St                               905 Bethel Cir
Washburn, WI 54891                         Waunakee, WI 53597

Washington School District                 Waupaca School District
SUPERINTENDENT: Sue Cornell                SUPERINTENDENT: Ron Saari
E-MAIL: sue.cornell@island.k12.wi.us       E-MAIL: rsaari@waupacaschools.org
PHONE NUMBER: (920) 847-2507               PHONE NUMBER: (715) 258-4121
888 Main Rd                                515 School St
Washington Island, WI 54246                Waupaca, WI 54981

Washington-caldwell School District        Waupun School District
SUPERINTENDENT: Kevin Mccormick            SUPERINTENDENT: Steven Hill
E-MAIL: kmccormick@washcald.com            E-MAIL: shill@waupun.k12.wi.us
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 944 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


PHONE NUMBER: (920) 324-9341                PHONE NUMBER: (262) 306-4800
950 Wilcox St                               735 S Main St
Waupun, WI 53963                            West Bend, WI 53095

Wausau School District                      West De Pere School District
SUPERINTENDENT: Keith Hilts                 SUPERINTENDENT: Dennis Krueger
E-MAIL: khilts@wausauschools.org            E-MAIL: dkrueger@wdpsd.com
PHONE NUMBER: (715) 261-0500                PHONE NUMBER: (920) 337-1393
415 Seymour St                              400 Reid St
Wausau, WI 54403                            De Pere, WI 54115

Wausaukee School District                   West Salem School District
SUPERINTENDENT: Jared Deschane              SUPERINTENDENT: Ryan Rieber
E-MAIL: deschanej@wausaukee.k12.wi.us       E-MAIL: rieber.ryan@wsalem.k12.wi.us
PHONE NUMBER: (715) 856-5153                PHONE NUMBER: (608) 786-0700
N11941 Us Highway 141                       405 E Hamlin St
Wausaukee, WI 54177                         West Salem, WI 54669

Wautoma Area School District                Westby Area School District
SUPERINTENDENT: Thomas Rheinheimer          SUPERINTENDENT: Steve Michaels
E-MAIL: rheinheimert@wautoma.k12.wi.us      E-MAIL: steve.michaels@westby-norse.org
PHONE NUMBER: (920) 787-7112                PHONE NUMBER: (608) 634-0101
556 S Cambridge St                          206 West Ave S
Wautoma, WI 54982                           Westby, WI 54667

Wauwatosa School District                   Westfield School District
SUPERINTENDENT: Phil Ertl                   SUPERINTENDENT: Bob Meicher
E-MAIL: ertlph@wauwatosa.k12.wi.us          E-MAIL: bob.meicher@westfieldpioneers.org
PHONE NUMBER: (414) 773-1000                PHONE NUMBER: (608) 296-2107
12121 W North Ave                           N7046 County Road M
Wauwatosa, WI 53226                         Westfield, WI 53964

Wauzeka-steuben School District             Weston School District
SUPERINTENDENT: Dave Alexander              SUPERINTENDENT: Gary Syftestad
E-MAIL: alexadav@wauzeka.k12.wi.us          E-MAIL: syftestad@weston.k12.wi.us
PHONE NUMBER: (608) 875-5311                PHONE NUMBER: (608) 986-2151
301 E Main St                               E2511 County Road S
Wauzeka, WI 53826                           Cazenovia, WI 53924

Webster School District                     Weyauwega-fremont School District
SUPERINTENDENT: Jeff Fimreite               SUPERINTENDENT: Phillip Tubbs
E-MAIL: jfimreite@webster.k12.wi.us         E-MAIL: ptubbs@wfsd.k12.wi.us
PHONE NUMBER: (715) 866-4391                PHONE NUMBER: (920) 867-8800
26428 Lakeland Ave S                        410 E Ann St
Webster, WI 54893                           Weyauwega, WI 54983

West Allis-west Milwaukee School District   Wheatland J1 School District
SUPERINTENDENT: Marty Lexmond               SUPERINTENDENT: Marty Mcginley
E-MAIL: LexmondM@wawmsd.org                 E-MAIL: marty.mcginley@wcspk8.org
PHONE NUMBER: (414) 604-3000                PHONE NUMBER: (262) 537-2216
1205 S 70Th St                              6606 368Th Ave
West Allis, WI 53214                        Burlington, WI 53105

West Bend School District                   White Lake School District
SUPERINTENDENT: Jennifer Wimmer             SUPERINTENDENT: Glenda Boldig
E-MAIL: jwimmer@wbsd-schools.org            E-MAIL: gboldig@whitelake.k12.wi.us
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 945 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


PHONE NUMBER: (715) 882-8421              PHONE NUMBER: (920) 582-5802
405 Bissell St                            233 S 3Rd Ave
White Lake, WI 54491                      Winneconne, WI 54986

Whitefish Bay School District             Winter School District
SUPERINTENDENT: John Thomsen              SUPERINTENDENT: Andrew Grimm
E-MAIL: john.thomsen@wfbschools.com       E-MAIL: agrimm@winterwarriors.org
PHONE NUMBER: (414) 963-3921              PHONE NUMBER: (715) 266-3301
1200 E Fairmount Ave                      6585 W Grove St
Whitefish Bay, WI 53217                   Winter, WI 54896

Whitehall School District                 Wisconsin Dells School District
SUPERINTENDENT: Michael Beighley          SUPERINTENDENT: Terrance Slack
E-MAIL: beighleym@whitehallsd.k12.wi.us   E-MAIL: tslack@sdwd.k12.wi.us
PHONE NUMBER: (715) 538-4374              PHONE NUMBER: (608) 254-7769
19121 Hobson St                           811 County Road H
Whitehall, WI 54773                       Wisconsin Dells, WI 53965

Whitewater Unified School District        Wisconsin Department Of Health Services
SUPERINTENDENT: Caroline Hefty            SUPERINTENDENT: Julie Anstett
E-MAIL: cpatehefty@wwusd.org              E-MAIL: juliel.anstett@dhs.wisconsin.gov
PHONE NUMBER: (262) 472-8700              PHONE NUMBER: (608) 266-1865
419 S Elizabeth St                        1 W Wilson St
Whitewater, WI 53190                      Madison, WI 53702

Whitnall School District                  Wisconsin Dept Of Public Instruction
SUPERINTENDENT: Lisa Olson                SUPERINTENDENT: Carolyn Taylor
E-MAIL: lolson@whitnall.com               E-MAIL: dpistatesuperintendent@dpi.wi.gov
PHONE NUMBER: (414) 525-8400              PHONE NUMBER: (800) 441-4563
5000 S 116Th St                           125 S Webster St
Greenfield, WI 53228                      Madison, WI 53703

Wild Rose School District                 Wisconsin Heights School District
SUPERINTENDENT: Craig Hayes               SUPERINTENDENT: Jordan Sinz
E-MAIL: hayesc@wildroseschools.org        E-MAIL: jsinz@wisheights.k12.wi.us
PHONE NUMBER: (920) 622-4203              PHONE NUMBER: (608) 767-2595
600 Park Ave                              10173 Us Highway 14
Wild Rose, WI 54984                       Mazomanie, WI 53560

Williams Bay School District              Wisconsin Rapids School District
SUPERINTENDENT: William White             SUPERINTENDENT: Craig Broeren
E-MAIL: wwhite@williamsbayschools.org     E-MAIL: craig.broeren@wrps.net
PHONE NUMBER: (262) 245-1575              PHONE NUMBER: (715) 424-6701
500 W Geneva St                           510 Peach St
Williams Bay, WI 53191                    Wisconsin Rapids, WI 54494

Wilmot Uhs School District                Wittenberg-birnamwood School District
SUPERINTENDENT: Daniel Kopp               SUPERINTENDENT: Garrett Rogowski
E-MAIL: koppd@wilmoths.k12.wi.us          E-MAIL: grogowski@wittbirn.k12.wi.us
PHONE NUMBER: (262) 862-9005              PHONE NUMBER: (715) 253-2213
11112 308Th Ave                           400 W Grand Ave
Wilmot, WI 53192                          Wittenberg, WI 54499

Winneconne Community School District      Wonewoc-union Center School District
SUPERINTENDENT: Margaret Larson           SUPERINTENDENT: Sharon Ennis
E-MAIL: larsonm@w-csd.org                 E-MAIL: ennisha@wc.k12.wi.us
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 946 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


PHONE NUMBER: (608) 464-3165                PHONE NUMBER: (304) 737-3481
101 School Rd                               1201 Pleasant Avenue
Wonewoc, WI 53968                           Wellsburg, WV 26070

Woodruff J1 School District                 Cabell County Schools
SUPERINTENDENT: Jocelyn Smith               SUPERINTENDENT: Ryan Saxe
E-MAIL: jocelyn.hardy@avwschool.org         E-MAIL: rsaxe@k12.wv.us
PHONE NUMBER: (715) 356-3282                PHONE NUMBER: (304) 528-5030
11065 Old Highway 51 N                      2850 5Th Avenue
Arbor Vitae, WI 54568                       Huntington, WV 25702

Wrightstown Community School District       Calhoun County Schools
SUPERINTENDENT: Carla Buboltz               SUPERINTENDENT: Kelli Whytsell
E-MAIL: buboltz@wrightstown.k12.wi.us       E-MAIL: kwhytsel@k12.wv.us
PHONE NUMBER: (920) 532-5551                PHONE NUMBER: (304) 354-7011
351 High St                                 540 Alan B Mollohan Dr
Wrightstown, WI 54180                       Mt Zion, WV 26151

Yorkville J2 School District                Clay County Schools
SUPERINTENDENT: Jeff Peterson               SUPERINTENDENT: Kenneth Tanner
E-MAIL: jeff.peterson@yorkville.k12.wi.us   E-MAIL: ktanner@k12.wv.us
PHONE NUMBER: (262) 878-3759                PHONE NUMBER: (304) 587-4266
18621 Washington Ave                        242 Church Street
Union Grove, WI 53182                       Clay, WV 25043

Barbour County Schools                      Doddridge County Schools
SUPERINTENDENT: Jeffrey Woofter             SUPERINTENDENT: Adam Cheeseman
E-MAIL: jwoofter@k12.wv.us                  E-MAIL: acheeseman@k12.wv.us
PHONE NUMBER: (304) 457-3030                PHONE NUMBER: (304) 873-2300
105 Railroad Street                         103 Sistersville Pike
Philippi, WV 26416                          West Union, WV 26456

Berkeley County Schools                     Fayette County Schools
SUPERINTENDENT: Patrick Murphy              SUPERINTENDENT: Terry George
E-MAIL: patrick.murphy@k12.wv.us            E-MAIL: tgeorge@k12.wv.us
PHONE NUMBER: (304) 267-3500                PHONE NUMBER: (304) 574-1176
401 S Queen Street                          111 Fayette Avenue
Martinsburg, WV 25401                       Fayetteville, WV 25840

Boone County Schools                        Gilmer County Schools
SUPERINTENDENT: Jeffrey Huffman             SUPERINTENDENT: Patricia Lowther
E-MAIL: jwhuffma@k12.wv.us                  E-MAIL: plowther@k12.wv.us
PHONE NUMBER: (304) 369-8233                PHONE NUMBER: (304) 462-7386
69 Avenue B                                 201 North Court Street
Madison, WV 25130                           Glenville, WV 26351

Braxton County Schools                      Grant County Schools
SUPERINTENDENT: David Dilly                 SUPERINTENDENT: Douglas Lambert
E-MAIL: ddilly@k12.wv.us                    E-MAIL: dslamber@k12.wv.us
PHONE NUMBER: (304) 765-7101                PHONE NUMBER: (304) 257-1011
98 Carter Braxton                           304 Jefferson Avenue
Sutton, WV 26601                            Petersburg, WV 26847

Brooke County Schools                       Greenbrier County Schools
SUPERINTENDENT: Jeffrey Crook               SUPERINTENDENT: Jeffrey Bryant
E-MAIL: jcrook@k12.wv.us                    E-MAIL: jbryant@k12.wv.us
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 947 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


PHONE NUMBER: (304) 647-6470              PHONE NUMBER: (304) 348-7770
202 Chestnut Street                       200 Elizabeth Street
Lewisburg, WV 24901                       Charleston, WV 25311

Hampshire County Schools                  Lewis County Schools
SUPERINTENDENT: Jeff Pancione             SUPERINTENDENT: Robin Lewis
E-MAIL: jpancion@k12.wv.us                E-MAIL: rjlewis@k12.wv.us
PHONE NUMBER: (304) 822-3528              PHONE NUMBER: (304) 269-8300
111 School Street                         239 Court Avenue
Romney, WV 26757                          Weston, WV 26452

Hancock County Schools                    Lincoln County Schools
SUPERINTENDENT: Dawn Petrovich            SUPERINTENDENT: Jeff Kelley
E-MAIL: dpetrovi@k12.wv.us                E-MAIL: jeffrey.s.kelley@k12.wv.us
PHONE NUMBER: (304) 564-3411              PHONE NUMBER: (304) 824-3033
104 N Court Street                        10 Marland Avenue
New Cumberland, WV 26047                  Hamlin, WV 25523

Hardy County Schools                      Logan County Schools
SUPERINTENDENT: Sheena Vanmeter           SUPERINTENDENT: Patricia Lucas
E-MAIL: srvanmet@k12.wv.us                E-MAIL: ptlucas@k12.wv.us
PHONE NUMBER: (304) 530-2348              PHONE NUMBER: (304) 792-2060
510 Ashby Street                          506 Holly Avenue
Moorefield, WV 26836                      Logan, WV 25601

Harrison County Schools                   Marion County Schools
SUPERINTENDENT: Dora Stutler              SUPERINTENDENT: Gary Price
E-MAIL: dstutler@k12.wv.us                E-MAIL: gprice@k12.wv.us
PHONE NUMBER: (304) 624-3300              PHONE NUMBER: (304) 367-2100
408 E.B. Saunders Way                     200 Gaston Avenue
Clarksburg, WV 26301                      Fairmont, WV 26554

Institutional Educational Programs        Marshall County Schools
SUPERINTENDENT: Steven Paine              SUPERINTENDENT: Shelby Haines
E-MAIL: steve.paine@k12.wv.us             E-MAIL: shaines@k12.wv.us
PHONE NUMBER: (304) 558-1598              PHONE NUMBER: (304) 843-4405
1900 Kanawha Blv E Blg 6 Rm728            2700 E 4Th Street
Charleston, WV 25305                      Moundsville, WV 26041

Jackson County Schools                    Mason County Schools
SUPERINTENDENT: Blaine Hess               SUPERINTENDENT: Jack Cullen
E-MAIL: bhess@boe.jack.k12.wv.us          E-MAIL: jcullen@k12.wv.us
PHONE NUMBER: (304) 372-7300              PHONE NUMBER: (304) 675-4540
1 School Street                           1200 Main Street
Ripley, WV 25271                          Point Pleasant, WV 25550

Jefferson County Schools                  Mcdowell County Schools
SUPERINTENDENT: Bondy Gibson              SUPERINTENDENT: Carolyn Falin
E-MAIL: bondy.gibson@k12.wv.us            E-MAIL: cfalin@k12.wv.us
PHONE NUMBER: (304) 728-9225              PHONE NUMBER: (304) 436-8441
110 Mordington Avenue                     30 Central Avenue
Charles Town, WV 25414                    Welch, WV 24801

Kanawha County Schools                    Mercer County Schools
SUPERINTENDENT: Tom Williams              SUPERINTENDENT: Deborah Akers
E-MAIL: twilliams@mail.kana.k12.wv.us     E-MAIL: dsakers@k12.wv.us
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 948 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


PHONE NUMBER: (304) 487-1551             PHONE NUMBER: (304) 358-2207
1403 Honaker Avenue                      108 Walnut Street
Princeton, WV 24740                      Franklin, WV 26807

Mineral County Schools                   Pleasants County Schools
SUPERINTENDENT: Troy Ravenscroft         SUPERINTENDENT: Michael Wells
E-MAIL: tlravenscroft@k12.wv.us          E-MAIL: gwells@k12.wv.us
PHONE NUMBER: (304) 788-4200             PHONE NUMBER: (304) 684-2215
1 Baker Place                            2272 North Pleasants Highway
Keyser, WV 26726                         St Marys, WV 26170

Mingo County Schools                     Pocahontas County Schools
SUPERINTENDENT: Donald Spence            SUPERINTENDENT: Terrence Beam
E-MAIL: dspence@k12.wv.us                E-MAIL: tbeam@k12.wv.us
PHONE NUMBER: (304) 235-3333             PHONE NUMBER: (304) 799-4505
Rt 2 Box 310                             926 Fifth Avenue
Williamson, WV 25661                     Marlinton, WV 24954

Monongalia County Schools                Preston County Schools
SUPERINTENDENT: Frank Devono             SUPERINTENDENT: Stephen Wotring
E-MAIL: fdevono@k12.wv.us                E-MAIL: swotring@k12.wv.us
PHONE NUMBER: (304) 291-9210             PHONE NUMBER: (304) 329-0580
13 South High Street                     300 Preston Drive
Morgantown, WV 26501                     Kingwood, WV 26537

Monroe County Schools                    Putnam County Schools
SUPERINTENDENT: Joetta Basile            SUPERINTENDENT: John Hudson
E-MAIL: jsbasile@k12.wv.us               E-MAIL: jhudson@k12.wv.us
PHONE NUMBER: (304) 772-3094             PHONE NUMBER: (304) 586-0500
Willow Bend Road                         #9 Courthouse Drive
Union, WV 24983                          Winfield, WV 25213

Morgan County Schools                    Raleigh County Schools
SUPERINTENDENT: Erich May                SUPERINTENDENT: David Price
E-MAIL: erich.may@k12.wv.us              E-MAIL: cdprice@k12.wv.us
PHONE NUMBER: (304) 258-2430             PHONE NUMBER: (304) 256-4500
247 Harrison Avenue                      105 Adair Street
Berkeley Springs, WV 25410               Beckley, WV 25801

Nicholas County Schools                  Randolph County Schools
SUPERINTENDENT: Donna Tetrick            SUPERINTENDENT: Debbie Schmidlen
E-MAIL: dtetrick@k12.wv.us               E-MAIL: dschmidl@k12.wv.us
PHONE NUMBER: (304) 872-3611             PHONE NUMBER: (304) 636-9150
400 Old Main Drive                       40 11Th Street
Summersville, WV 26651                   Elkins, WV 26241

Ohio County Schools                      Ritchie County Schools
SUPERINTENDENT: Kimberly Miller          SUPERINTENDENT: James Brown
E-MAIL: ksmiller@k12.wv.us               E-MAIL: jgmbrown@k12.wv.us
PHONE NUMBER: (304) 243-0300             PHONE NUMBER: (304) 643-2991
2203 National Road                       134 S Penn Avenue
Wheeling, WV 26003                       Harrisville, WV 26362

Pendleton County Schools                 Roane County Schools
SUPERINTENDENT: Charles Hedrick          SUPERINTENDENT: Richard Duncan
E-MAIL: cfhedric@k12.wv.us               E-MAIL: rdduncan@k12.wv.us
     Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 949 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


PHONE NUMBER: (304) 927-6400             PHONE NUMBER: (304) 455-2441
813 Capitol Street                       333 Foundry Street
Spencer, WV 25276                        New Martinsville, WV 26155

Summers County Schools                   Wirt County Schools
SUPERINTENDENT: David Warvel             SUPERINTENDENT: John Mckown
E-MAIL: dwarvel@k12.wv.us                E-MAIL: jmckown@k12.wv.us
PHONE NUMBER: (304) 466-6005             PHONE NUMBER: (304) 275-4279
116 Main Street                          793 Mulberry Street
Hinton, WV 25951                         Elizabeth, WV 26143

Taylor County Schools                    Wood County Schools
SUPERINTENDENT: Christine Miller         SUPERINTENDENT: William Hosaflook
E-MAIL: cemiller@k12.wv.us               E-MAIL: whosaflo@k12.wv.us
PHONE NUMBER: (304) 265-2497             PHONE NUMBER: (304) 420-9663
82 Utt Drive - Pruntytown                1210 13Th Street
Grafton, WV 26354                        Parkersburg, WV 26101

Tucker County Schools                    Wv Schools For The Deaf And The Blind
SUPERINTENDENT: Alicia Lambert           SUPERINTENDENT: Patricia Homberg
E-MAIL: alambert@k12.wv.us               E-MAIL: phomberg@k12.wv.us
PHONE NUMBER: (304) 478-2771             PHONE NUMBER: (304) 822-4800
501 Chestnut Street                      301 E Main Street
Parsons, WV 26287                        Romney, WV 26757

Tyler County Schools                     Wyoming County Schools
SUPERINTENDENT: Shane Highley            SUPERINTENDENT: Deirdre Cline
E-MAIL: ahighley@k12.wv.us               E-MAIL: dcline@k12.wv.us
PHONE NUMBER: (304) 758-2145             PHONE NUMBER: (304) 732-6262
1993 Silver Knight Drive                 19 Park Street
Sistersville, WV 26175                   Pineville, WV 24874

Upshur County Schools                    Albany County School District #1
SUPERINTENDENT: Sara Stankus             SUPERINTENDENT: Jubal Yennie
E-MAIL: sstankus@k12.wv.us               E-MAIL: jyennie@acsd1.org
PHONE NUMBER: (304) 472-5480             PHONE NUMBER: (307) 721-4400
102 Smithfield Street                    1948 Grand Avenue
Buckhannon, WV 26201                     Laramie, WY 82070

Wayne County Schools                     Big Horn County School District #1
SUPERINTENDENT: Todd Alexander           SUPERINTENDENT: Benjamin Smith
E-MAIL: talexand@k12.wv.us               E-MAIL: bsmith@bighorn1.com
PHONE NUMBER: (304) 272-5116             PHONE NUMBER: (307) 548-2254
212 North Court Street                   99 South Division
Wayne, WV 25570                          Cowley, WY 82420

Webster County Schools                   Big Horn County School District #2
SUPERINTENDENT: Scott Cochran            SUPERINTENDENT: Doug Hazen
E-MAIL: scochran@k12.wv.us               E-MAIL: dhazen@bgh2.org
PHONE NUMBER: (304) 847-5638             PHONE NUMBER: (307) 548-2259
315 South Main Street                    502 Hampshire Avenue
Webster Springs, WV 26288                Lovell, WY 82431

Wetzel County Schools                    Big Horn County School District #3
SUPERINTENDENT: Edward Toman             SUPERINTENDENT: Mark Rose
E-MAIL: etoman@k12.wv.us                 E-MAIL: mrose@bgh3.k12.wy.us
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 950 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


PHONE NUMBER: (307) 765-4756                   E-MAIL: brodersonm@crook1.com
636 14Th Avenue North                          PHONE NUMBER: (307) 283-2299
Greybull, WY 82426                             108 North 4Th
                                               Sundance, WY 82729
Big Horn County School District #4
SUPERINTENDENT: Dave Kerby                     Fremont County School District # 1
E-MAIL: dave.kerby@bgh4.k12.wy.us              SUPERINTENDENT: Dave Barker
PHONE NUMBER: (307) 568-2684                   E-MAIL: dbarker@landerschools.org
416 S 3Rd St                                   PHONE NUMBER: (307) 332-4711
Basin, WY 82410                                400 Baldwin Creek Rd
                                               Lander, WY 82520
Campbell County School District #1
SUPERINTENDENT: Alex Ayers                     Fremont County School District # 2
E-MAIL: aayers@ccsd.k12.wy.us                  SUPERINTENDENT: Martha Gale
PHONE NUMBER: (307) 682-5171                   E-MAIL: mgale@fremont2.org
1000 West 8Th St                               PHONE NUMBER: (307) 455-5545
Gillette, WY 82717                             700 North 1st Street
                                               Dubois, WY 82513
Carbon County School District #1
SUPERINTENDENT: Mike Hamel                     Fremont County School District # 6
E-MAIL: mhamel@crb1.net                        SUPERINTENDENT: Diana Clapp
PHONE NUMBER: (307) 328-9200                   E-MAIL: dianac@fre6.k12.wy.us
615 Rodeo                                      PHONE NUMBER: (307) 856-7970
Rawlins, WY 82301                              223 N. Cherry St.
                                               Pavillion, WY 82523
Carbon County School District #2
SUPERINTENDENT: Jim Copeland                   Fremont County School District #14
E-MAIL: jcopeland@crb2.org                     SUPERINTENDENT: Owen Clair
PHONE NUMBER: (307) 326-5271                   E-MAIL: owen.st.clair@wyo4life.net
315 North 1St St                               PHONE NUMBER: (307) 332-3904
Saratoga, WY 82331                             638 Blue Sky Highway
                                               Ethete, WY 82520
Cathedral Home For Children - Administration
Office                                         Fremont County School District #21
SUPERINTENDENT: Nicole Hauser                  SUPERINTENDENT: Terry Ebert
E-MAIL: nhauser@cathedralhome.org              E-MAIL: tebert@fortwashakieschool.com
PHONE NUMBER: (307) 745-8997                   PHONE NUMBER: (307) 332-5983
4989 North 3Rd St                              90 Ethete Rd
Laramie, WY 82073                              Ft. Washakie, WY 82514

Converse County School District #1             Fremont County School District #24
SUPERINTENDENT: Paige Hughes                   SUPERINTENDENT: Bruce Thoren
E-MAIL: phughes@ccsd1.org                      E-MAIL: bthoren@shoshonischools.org
PHONE NUMBER: (307) 358-2942                   PHONE NUMBER: (307) 876-2583
615 Hamilton St                                404 Wrangler Way
Douglas, WY 82633                              Shoshoni, WY 82649

Converse County School District #2             Fremont County School District #25
SUPERINTENDENT: Coley Shadrick                 SUPERINTENDENT: Joanne Flanagan
E-MAIL: cshadrick@converse2.org                E-MAIL: jflanagan@fremont25.org
PHONE NUMBER: (307) 436-5331                   PHONE NUMBER: (307) 856-9407
120 Boxelder Trail                             121 North 5Th St West
Glenrock, WY 82637                             Riverton, WY 82501

Crook County School District #1                Fremont County School District #38
SUPERINTENDENT: Mark Broderson                 SUPERINTENDENT: Roy Brown
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 951 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


E-MAIL: roy.brown@fremont38.com           E-MAIL: michael_jennings@natronaschools.org
PHONE NUMBER: (307) 856-9333              PHONE NUMBER: (307) 253-5200
445 Little Wind River Bottom              970 North Glenn Rd
Arapahoe, WY 82510                        Casper, WY 82601

Goshen County School District #1          Niobrara County School District #1
SUPERINTENDENT: Ryan Kramer               SUPERINTENDENT: George Mirich
E-MAIL: rkramer@goshen1.org               E-MAIL: mirichg@lusk.k12.wy.us
PHONE NUMBER: (307) 532-2171              PHONE NUMBER: (307) 334-3793
626 West 25Th Avenue                      619 W 5Th
Torrington, WY 82240                      Lusk, WY 82225

Hot Springs County School District #1     Normative Services - Administration Office
SUPERINTENDENT: Dustin Hunt               SUPERINTENDENT: Clayton Carr
E-MAIL: dhunt@hotsprings1.org             E-MAIL: clayton.carr@sequelyouthservices.com
PHONE NUMBER: (307) 864-6580              PHONE NUMBER: (307) 674-6878
415 Springview St                         5 Lane Lane
Thermopolis, WY 82443                     Sheridan, WY 82801

Johnson County School District #1         Northeast Wyoming Boces
SUPERINTENDENT: James Wagner              SUPERINTENDENT: Julie Cudmore
E-MAIL: jwagner@jcsd1.us                  E-MAIL: jcudmore@newboces.com
PHONE NUMBER: (307) 684-9571              PHONE NUMBER: (307) 682-0231
601 West Lott St                          410 North Miller Avenue
Buffalo, WY 82834                         Gillette, WY 82716

Laramie County School District #1         Northwest Wyoming Boces
SUPERINTENDENT: Boyd Brown                SUPERINTENDENT: Carolyn Conner
E-MAIL: boyd.brown@laramie1.org           E-MAIL: carolync@rtconnect.net
PHONE NUMBER: (307) 771-2100              PHONE NUMBER: (307) 864-2171
2810 House Avenue                         250 East Arapahoe
Cheyenne, WY 82001                        Thermopolis, WY 82443

Laramie County School District #2         Park County School District # 1
SUPERINTENDENT: Jon Abrams                SUPERINTENDENT: Jay Curtis
E-MAIL: jon.abrams@laramie2.org           E-MAIL: jrcurtis@pcsd1.org
PHONE NUMBER: (307) 245-4050              PHONE NUMBER: (307) 764-6186
311 East 8Th St                           160 North Evarts
Pine Bluffs, WY 82082                     Powell, WY 82435

Lincoln County School District #1         Park County School District # 6
SUPERINTENDENT: Teresa Chaulk             SUPERINTENDENT: Peg Monteith
E-MAIL: tchaulk@rangers1.net              E-MAIL: peggymonteith@park6.org
PHONE NUMBER: (307) 877-9095              PHONE NUMBER: (307) 587-4253
11 Adaville Dr                            919 Cody Avenue
Diamondville, WY 83116                    Cody, WY 82414

Lincoln County School District #2         Park County School District #16
SUPERINTENDENT: Matt Erickson             SUPERINTENDENT: Shane Ogden
E-MAIL: merickson@lcsd2.org               E-MAIL: sogden@park16.org
PHONE NUMBER: (307) 885-3811              PHONE NUMBER: (307) 868-2501
222 E 4Th Avenue                          2107 Idaho
Afton, WY 83110                           Meeteetse, WY 82433

Natrona County School District #1         Platte County School District #1
SUPERINTENDENT: Michael Jennings          SUPERINTENDENT: Steve Miller
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 952 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


E-MAIL: steven.miller@platte1.org                SUPERINTENDENT: Charles Auzqui
PHONE NUMBER: (307) 322-3175                     E-MAIL: cauzqui@shr3panthers.com
1350 Oak St                                      PHONE NUMBER: (307) 758-4412
Wheatland, WY 82201                              1600 Meade Avenue
                                                 Clearmont, WY 82835
Platte County School District #2
SUPERINTENDENT: Mike Beard                       St Stephens Indian School
E-MAIL: mbeard@gsviking.org                      SUPERINTENDENT: Frank No Runner
PHONE NUMBER: (307) 836-2735                     E-MAIL: fnorunner@st-stephens.net
555 S. Wyoming Ave                               PHONE NUMBER: (307) 856-4147
Guernsey, WY 82214                               128 Mission Road
                                                 St Stephens, WY 82524
Red Top Meadows - Administration Office
SUPERINTENDENT: Tom Concannon                    Sublette County School District #1
E-MAIL: tconcannon@tyfs.org                      SUPERINTENDENT: Jay Harnack
PHONE NUMBER: (307) 733-9098                     E-MAIL: jharnack@sub1.org
7905 South Fall Creek Rd                         PHONE NUMBER: (307) 367-2139
Wilson, WY 83014                                 665 N Tyler
                                                 Pinedale, WY 82941
Region V Boces
SUPERINTENDENT: Dan Mayer                        Sublette County School District #9
E-MAIL: dmayer@boces5.org                        SUPERINTENDENT: Kevin Garvey
PHONE NUMBER: (307) 733-8210                     E-MAIL: kgarvey@sublette9.org
3850 North Wilderness Drive                      PHONE NUMBER: (307) 276-3322
Wilson, WY 83014                                 115 South Nichols St.
                                                 Big Piney, WY 83113
Saint Joseph'S Children'S Home -Administration
Office                                           Sweetwater County School District #1
SUPERINTENDENT: Ronda Meyer                      SUPERINTENDENT: Kelly Mcgovern
E-MAIL: rmeyer@stjoseph-wy.org                   E-MAIL: mcgovernk@sw1.k12.wy.us
PHONE NUMBER: (307) 532-4197                     PHONE NUMBER: (307) 352-3400
1419 Main St                                     3550 Foothill Blvd
Torrington, WY 82240                             Rock Springs, WY 82901

Saint Stephen'S Indian School Admin Office       Sweetwater County School District #2
SUPERINTENDENT: Frank Runner                     SUPERINTENDENT: Craig Barringer
E-MAIL: fnorunner@st-stephens.net                E-MAIL: craig.barringer@swcsd2.org
PHONE NUMBER: (307) 856-4147                     PHONE NUMBER: (307) 872-5500
128 Mission Rd                                   351 Monroe Ave.
St. Stephens, WY 82524                           Green River, WY 82935

Sheridan County School District #1               Teton County School District #1
SUPERINTENDENT: Pete Kilbride                    SUPERINTENDENT: Gillian Chapman
E-MAIL: pkilbride@sheridan.k12.wy.us             E-MAIL: gchapman@tcsd.org
PHONE NUMBER: (307) 655-9541                     PHONE NUMBER: (307) 733-2704
1127 Dayton St.                                  1235 Gregory Lane
Ranchester, WY 82839                             Jackson, WY 83001

Sheridan County School District #2               Uinta County School District #1
SUPERINTENDENT: Craig Dougherty                  SUPERINTENDENT: Ryan Thomas
E-MAIL: craig.dougherty@scsd2.com                E-MAIL: rthomas@uinta1.com
PHONE NUMBER: (307) 674-7405                     PHONE NUMBER: (307) 789-7571
201 North Connor St                              537 10Th St
Sheridan, WY 82801                               Evanston, WY 82931

Sheridan County School District #3               Uinta County School District #4
      Case 1:20-cv-05878-CM Document 109-1 Filed 09/09/20 Page 953 of 953
SCHOOL DISTRICTS IN UNITED STATES ALPHABETICAL BY STATE BY SCHOOL DISTRICT


SUPERINTENDENT: Jeffrey Newton            SUPERINTENDENT: Sheri England
E-MAIL: newtonj@uinta4.com                E-MAIL: sengland@ccsd.k12.wy.us
PHONE NUMBER: (307) 782-3377              PHONE NUMBER: (307) 686-0669
129 West Second St                        706 East Longmont St
Mountain View, WY 82939                   Gillette, WY 82716

Uinta County School District #6
SUPERINTENDENT: Damien Smith
E-MAIL: smithd@uinta6.k12.wy.us
PHONE NUMBER: (307) 786-4100
126 N. Franklin
Lyman, WY 82937

Washakie County School District #1
SUPERINTENDENT: David Nicholas
E-MAIL: dnicholas@wsh1.k12.wy.us
PHONE NUMBER: (307) 347-9286
1900 Howell Avenue
Worland, WY 82401

Washakie County School District #2
SUPERINTENDENT: Jimmy Phelps
E-MAIL: jimmy.phelps@wsh2.k12.wy.us
PHONE NUMBER: (307) 366-2233
242 Cedar St
Ten Sleep, WY 82442

Weston County School District #1
SUPERINTENDENT: Brad Lacroix
E-MAIL: lacroixb@wcsd1.org
PHONE NUMBER: (307) 746-4451
116 Casper Avenue
Newcastle, WY 82701

Weston County School District #7
SUPERINTENDENT: Clark Coberly
E-MAIL: ccoberly@weston7.org
PHONE NUMBER: (307) 468-2461
804 Willow
Upton, WY 82730

Wyoming Department Of Family Services
SUPERINTENDENT: Korin Schmidt
E-MAIL: korin.schmidt1@wyo.gov
PHONE NUMBER: (307) 777-7734
2300 Capitol Avenue
Cheyenne, WY 82002

Wyoming Department Of Health
SUPERINTENDENT: Michael Ceballos
E-MAIL: michael.ceballos@wyo.gov
PHONE NUMBER: (307) 777-7656
401 Hathaway Building
Cheyenne, WY 82002

Youth Emergency Services
